 


116 HR 8352 IH: MOMMIES Act
U.S. House of Representatives
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 8352 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2020 
Ms. Bass (for herself, Ms. Norton, Ms. Waters, Mr. Bishop of Georgia, Mr. Clyburn, Mr. Hastings, Ms. Johnson of Texas, Mr. Rush, Mr. Scott of Virginia, Mr. Thompson of Mississippi, Ms. Jackson Lee, Mr. Danny K. Davis of Illinois, Mr. Meeks, Ms. Lee of California, Mr. Clay, Mr. David Scott of Georgia, Mr. Butterfield, Mr. Cleaver, Mr. Green of Texas, Ms. Moore, Ms. Clarke of New York, Mr. Johnson of Georgia, Mr. Carson of Indiana, Ms. Fudge, Mr. Richmond, Ms. Sewell of Alabama, Ms. Wilson of Florida, Mr. Payne, Mrs. Beatty, Mr. Jeffries, Mr. Veasey, Ms. Kelly of Illinois, Ms. Adams, Mrs. Lawrence, Ms. Plaskett, Mrs. Watson Coleman, Mr. Evans, Ms. Blunt Rochester, Mr. Brown of Maryland, Mrs. Demings, Mr. Lawson of Florida, Mr. McEachin, Mr. Horsford, Mr. Neguse, Ms. Omar, Ms. Pressley, and Mr. Mfume) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Agriculture, Armed Services, the Budget, Education and Labor, Energy and Commerce, Financial Services, Foreign Affairs, Homeland Security, House Administration, Natural Resources, Oversight and Reform, Rules, Science, Space, and Technology, Small Business, Transportation and Infrastructure, Veterans' Affairs, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To advance black families in the 21st Century. 
 
 
1.Short titleThis Act may be cited as the Jobs and Justice Act of 2020. 2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Division A—Jobs 
Title I—Main Street Marshall Plan 
Subtitle A—In General 
Sec. 10101. Short title. 
Sec. 10102. Submission of data relating to diversity by issuers. 
Subtitle B—Infrastructure spending bills to include development programs that recruit and train individuals from communities with high unemployment rates 
Sec. 10201. Findings. 
Sec. 10202. Sense of Congress. 
Subtitle C—Drinking Water Infrastructure for Job Creation 
Sec. 10301. Short title. 
Sec. 10302. Findings. 
Sec. 10303. Supplemental appropriations for the Drinking Water State Revolving Funds. 
Sec. 10304. Exemption from sequestration. 
Subtitle D—Build Local, Hire Local 
Sec. 10401. Short title. 
Sec. 10402. Findings. 
Sec. 10403. Definitions. 
Part 1—Creating jobs and raising the quality of life in every community 
Subpart A—Creating local jobs across the country 
Sec. 10411. Targeted hiring requirements for construction jobs created by covered infrastructure programs. 
Sec. 10412. Compliance with court orders. 
Subpart B—Rebuilding our infrastructure with American business 
Sec. 10421. Definitions. 
Sec. 10422. Increasing meaningful small business participation. 
Sec. 10423. Requiring meaningful participation from targeted businesses. 
Sec. 10424. Compliance with court orders. 
Sec. 10425. Expansion of Small Business Administration surety bond program. 
Subpart C—Encouraging the use of U.S. Employment Plans and Best-Value contracting analysis 
Sec. 10431. Creating a best-value analysis for Federal expenditures on infrastructure, use of U.S. Employment Plans, and preferences for registered apprenticeship programs and neutrality in union organizing. 
Subpart D—Improving safety, connectivity, and access to better opportunities 
Sec. 10441. Accessibility data program. 
Sec. 10442. Establishment of performance measures for transportation accessibility. 
Sec. 10443. Technical assistance program. 
Sec. 10444. Connect Communities Program. 
Part 2—Launching middle class career pathways in infrastructure 
Sec. 10451. Building American Infrastructure and Careers Program. 
Sec. 10452. Infrastructure workforce equity capacity building program. 
Sec. 10453. Authorization of appropriations. 
Part 3—Investing in high-quality American jobs 
Sec. 10461. Wage rate. 
Sec. 10462. Raise labor standards, improve working conditions, and strengthen workers’ bargaining power. 
Sec. 10463. Buy America Bureau. 
Subtitle E—Transportation Infrastructure for Job Creation 
Sec. 10501. Short title. 
Sec. 10502. Findings. 
Sec. 10503. Supplemental appropriations for BUILD discretionary grant program. 
Sec. 10504. Exemption from sequestration. 
Subtitle F—Stephanie Tubbs Jones Assets for Independence Reauthorization Act 
Sec. 10601. Short title; reference. 
Sec. 10602. Findings. 
Sec. 10603. Sense of Congress. 
Sec. 10604. Definitions. 
Sec. 10605. Applications. 
Sec. 10606. Demonstration authority; annual grants. 
Sec. 10607. Reserve Fund. 
Sec. 10608. Eligibility for participation. 
Sec. 10609. Deposits by qualified entities. 
Sec. 10610. Regulations. 
Sec. 10611. Annual progress reports. 
Sec. 10612. Sanctions. 
Sec. 10613. Evaluations. 
Sec. 10614. Costs of training qualified entities. 
Sec. 10615. Waiver authority. 
Sec. 10616. Authorization of appropriations. 
Sec. 10617. Conforming amendments. 
Sec. 10618. General effective date. 
Subtitle G—Look-back Elimination 
Sec. 10701. Short title. 
Sec. 10702. Findings. 
Sec. 10703. Elimination of the AFDC eligibility requirement in the foster care maintenance payments program. 
Sec. 10704. Sense of the Congress. 
Subtitle H—Building Up Infrastructure and Limiting Disasters through Resilience 
Sec. 10801. Short title. 
Sec. 10802. Definitions. 
Sec. 10803. Community Resilience Grant Program. 
Sec. 10804. National Research Center for Resilience. 
Sec. 10805. Annual programs report. 
Sec. 10806. GAO reports. 
Sec. 10807. Funding. 
Subtitle I—Rebuild America’s Schools 
Sec. 10901. Short title. 
Sec. 10902. Definitions. 
Part 1—Grants for the long-term improvement of public school facilities 
Sec. 10911. Purpose and reservation. 
Sec. 10912. Allocation to States. 
Sec. 10913. Need-based grants to qualified local educational agencies. 
Sec. 10914. Annual report on grant program. 
Sec. 10915. Authorization of appropriations. 
Part 2—School infrastructure bonds 
Sec. 10921. Restoration of certain qualified tax credit bonds. 
Sec. 10922. School infrastructure bonds. 
Sec. 10923. Annual report on bond program. 
Part 3—General provisions 
Sec. 10931. Allowable uses of funds. 
Sec. 10932. Prohibited uses. 
Sec. 10933. Green Practices. 
Sec. 10934. Use of American iron, steel, and manufactured products. 
Sec. 10935. Comptroller general report. 
Sec. 10936. Study and report physical condition of public schools. 
Sec. 10937. Development of data standards. 
Sec. 10938. Information clearinghouse. 
Part 4—Impact aid construction 
Sec. 10941. Temporary increase in funding for impact aid construction. 
Subtitle J—Rehabilitation of Historic Schools 
Sec. 11101. Short title. 
Sec. 11102. Qualification of rehabilitation expenditures for public school buildings for rehabilitation credit. 
Subtitle K—Today’s American Dream 
Sec. 11201. Job skills training for older individuals. 
Sec. 11202. Extension of work opportunity tax credit for certain targeted groups. 
Sec. 11203. Youth and summer jobs. 
Sec. 11204. Youthbuild program. 
Sec. 11205. Tax credit for providing programs for students that promote economic and financial literacy. 
Sec. 11206. Teacher recruiting. 
Sec. 11207. Recidivism reduction working group. 
Sec. 11208. Commendable release program. 
Sec. 11209. Increase in work opportunity tax credit for hiring qualified ex-felons. 
Sec. 11210. Entrepreneurship apprenticeships. 
Sec. 11211. Expansion of eligible programs. 
Subtitle L—Environmental Health Workforce 
Sec. 11301. Short title. 
Sec. 11302. Findings. 
Sec. 11303. Model standards and guidelines for credentialing environmental health workers. 
Sec. 11304. Environmental Health Workforce Development Plan. 
Sec. 11305. Environmental health workforce development report. 
Sec. 11306. Public service loan forgiveness. 
Sec. 11307. Definition. 
Subtitle M—21st Century STEM for Girls and Underrepresented Minorities 
Sec. 11401. Short title. 
Sec. 11402. Grants to prepare girls and underrepresented minorities. 
Subtitle N—Women’s Equality Workforce Oversight 
Sec. 11501. Short title. 
Sec. 11502. GAO study. 
Sec. 11503. Contents of study. 
Sec. 11504. Report. 
Subtitle O—Jobs Now 
Sec. 11601. Short title. 
Sec. 2. Grants to units of general local government. 
Subtitle P—Back to Basics Job Creation 
Sec. 11701. Short title. 
Sec. 11702. Back to Basics Job Creation grant program. 
Subtitle Q—Veterans Armed for Success 
Sec. 11801. Short title. 
Sec. 11802. Grants for provision of transition assistance to members of the Armed Forces recently separated from active duty service. 
Subtitle R—Leveraging and Energizing America’s Apprenticeship Programs 
Sec. 11901. Short title. 
Sec. 11902. Credit for employees participating in qualified apprenticeship programs. 
Subtitle S—Opening Doors for Youth 
Sec. 12101. Short title. 
Sec. 12102. Findings. 
Sec. 12103. Authorization of appropriations. 
Sec. 12104. Reservation of funds for administrative and other purposes. 
Sec. 12105. Summer employment opportunities for at-risk youth. 
Sec. 12106. Year-round employment for opportunity youth. 
Sec. 12107. Connecting-for-opportunities competitive grant program. 
Sec. 12108. Labor standards. 
Sec. 12109. Privacy. 
Sec. 12110. Innovation and learning. 
Sec. 12111. Evaluation and reports. 
Sec. 12112. Definitions. 
Subtitle T—Raise the Wage 
Sec. 12201. Short title. 
Sec. 12202. Minimum wage increases. 
Sec. 12203. Tipped employees. 
Sec. 12204. Newly hired employees who are less than 20 years old. 
Sec. 12205. Publication of notice. 
Sec. 12206. Promoting economic self-sufficiency for individuals with disabilities. 
Sec. 12207. General effective date. 
Sec. 12208. GAO report on the Commonwealth of the Northern Mariana Islands. 
Sec. 12209. GAO Report on Wage Increase Impact. 
Subtitle U—Pay Equity for All 
Sec. 12301. Short title. 
Sec. 12302. Prohibitions relating to prospective employees’ salary and benefit history. 
Subtitle V—21st Century Investment 
Sec. 12601. Short title. 
Sec. 12602. Increase in research credit for contracted research with United States businesses. 
Subtitle W—Protection of Social Security Benefits Restoration 
Sec. 12801. Short title. 
Sec. 12802. Protecting Social Security, Railroad retirement, and Black Lung benefits from administrative offset. 
Subtitle X—Federal Jobs Guarantee Development 
Sec. 12901. Short title. 
Sec. 12902. Job guarantee pilot program. 
Subtitle Y—Blue Collar to Green Collar Jobs Development 
Sec. 13101. Short title. 
Part 1—Office of Economic Impact, Diversity, and Employment 
Sec. 13111. Name of office. 
Sec. 13112. Energy workforce development programs. 
Sec. 13113. Authorization. 
Part 2—Energy workforce development 
Sec. 13121. Energy workforce development. 
Sec. 13122. Energy workforce grant program. 
Sec. 13123. Definitions. 
Subtitle Z—Workforce Development Tax Credit 
Sec. 13201. Short title. 
Sec. 13202. Credit for wages paid to employees participating in qualified apprenticeship programs. 
Subtitle AA—Expanding Access to the Workforce Through Dual Enrollment 
Sec. 13501. Short title. 
Sec. 13502. Grant program. 
Sec. 13503. Definitions. 
Subtitle BB—Investing in Tomorrow’s Workforce 
Sec. 13601. Short title. 
Sec. 13602. Tax credit for increasing worker training. 
Subtitle CC—Direct loans to small business concerns  
Sec. 13701. Direct loans to small business concerns. 
Subtitle DD—Pilot program to fund local incubators  
Sec. 13801. Pilot program to fund local incubators. 
Subtitle EE—Improving Contract Procurement for Small Businesses through More Accurate Reporting 
Sec. 13901. Short title. 
Sec. 13902. Reporting requirements for certain small business concerns. 
Subtitle FF—Expanding Broadcast Ownership Opportunities 
Sec. 14201. Short title. 
Sec. 14202. Findings. 
Sec. 14203. FCC reports to Congress. 
Sec. 14204. Tax certificate program for broadcast station transactions furthering ownership by socially disadvantaged individuals. 
Sec. 14205. Incubator program. 
Sec. 14206. Definitions. 
Subtitle GG—Promote Startups Act 
Sec. 14301. Short title. 
Sec. 14302. Permanent increase of limitation on deduction for start-upand organizational expenditures. 
Subtitle HH—Inspector General report on participation in FAA programs by disadvantaged small business concerns 
Sec. 14501. Inspector General report on participation in FAA programs by disadvantaged small business concerns. 
Sec. 14502. Minority and disadvantaged business participation. 
Sec. 14503. Passenger facility charges. 
Sec. 14504. Annual tracking of certain new firms at airports with a disadvantaged business enterprise program. 
Sec. 14505. Audits. 
Subtitle II—Disabled Access Credit Expansion 
Sec. 14601. Short title. 
Sec. 14602. Expansion of credit for expenditures to provide access to disabled individuals. 
Sec. 14603. Alternative means of dispute resolution involving disability rights. 
Sec. 14604. ADA Information Line data collection report. 
Subtitle JJ—RESCUE Act for Black and Community Banks 
Sec. 14701. Short title. 
Sec. 14702. Regulation of Black and Community Banks. 
Sec. 14703. Codification of the Minority Bank Deposit Program. 
Sec. 14704. GAO Studies. 
Sec. 14705. Definitions. 
Subtitle KK—Small Business Start-up Savings Accounts 
Sec. 14801. Short title. 
Sec. 14802. Establishment of Small Business Start-up Savings Accounts. 
Subtitle LL—Small Business Development Centers and Women’s Business Centers Tax Compliance Costs 
Sec. 14901. Grants to small business development centers and women’s business centers to address rising costs of tax compliance for small business concerns. 
Subtitle MM—Hire A Hero 
Sec. 15101. Short title. 
Sec. 15102. Work opportunity credit to small businesses for hiring members of Ready Reserve or National Guard. 
Sec. 15103. Permanent extension of work opportunity credit for employers hiring qualified veterans and members of Ready Reserve and National Guard. 
Subtitle NN—Jobs, On-the-Job Earn-While-You-Learn Training, and Apprenticeships for Young African-Americans 
Sec. 15201. Short title. 
Sec. 15202. Findings and purpose. 
Sec. 15203. Sense of Congress. 
Sec. 15204. Urging employment, on-the-job training, and apprenticeships for unemployed young African Americans in rebuilding the Nation’s crumbling infrastructure. 
Subtitle OO—Media Diversity 
Sec. 15301. Findings. 
Sec. 15302. Sense of Congress. 
Subtitle PP—Federal Jobs 
Sec. 15401. Short title; definitions. 
Sec. 15402. Executive branch Diversity and Inclusion Initiative and Strategic Plan. 
Sec. 15403. Responsibilities of agencies. 
Sec. 15404. Legislative and judicial branches. 
Sec. 15405. Diversity in Government procurement and grantmaking. 
Subtitle QQ—Urban Progress 
Sec. 15501. Short title . 
Part 1—Sustainable Community Economic Development 
Subpart A—Rental Assistance Housing Preservation and Rehabilitation Act 
Sec. 15511. Short title. 
Sec. 15512. Amendments to rental assistance demonstration. 
Subpart B—Hire For a Second Chance Act 
Sec. 15521. Short title. 
Sec. 15522. Extension and modification of work opportunity tax credit. 
Subpart C—Community Investment and Empowerment Act 
Sec. 15531. Short title. 
Sec. 15532. Purpose. 
Sec. 15533. Economic growth, retention, and recruitment of commercial investment in underserved communities. 
Subpart D—Promote Start-Ups Act 
Sec. 15541. Short title. 
Sec. 15542. Permanent increase of limitation on deduction for start-up and organizational expenditures. 
Subpart E—Community College to Career Fund Act 
Sec. 15551. Short title. 
Sec. 15552. Community College to Career Fund. 
Subpart F—Youth Summer Jobs and Public Service Act 
Sec. 15561. Short title. 
Sec. 15562. Grants to States for summer employment for youth. 
Subpart G—Child Poverty Reduction Act 
Sec. 15571. Short title. 
Chapter 1—Federal Interagency Working Group on Reducing Child Poverty 
Sec. 15572. Establishment of Working Group. 
Sec. 15573. National plan to reduce child poverty. 
Sec. 15574. Other duties. 
Sec. 15575. Membership. 
Sec. 15576. Director and staff. 
Sec. 15577. Reporting requirements. 
Chapter 2—Workshops by National Academy of Sciences 
Sec. 15578. Requirement to enter into agreement with National Academy of Sciences. 
Sec. 15579. Workshop topics. 
Sec. 15580. Reporting requirement. 
Sec. 15581. Authorization of appropriations. 
Chapter 3—Definitions 
Sec. 15582. Definitions. 
Subpart H—Hunger-Free Summers for Children 
Sec. 15591. Summer SNAP benefits for minor children who received free or reduced price school lunches. 
Sec. 15592. Child tax credit increased for families under 150 percent of poverty line. 
Part 2—Community Policing 
Subpart A—Fair Chance for Youth 
Sec. 15601. Short title. 
Sec. 15602. Expungement and sealing of youth criminal records. 
Sec. 15603. Retroactive effect. 
Subpart B—Youth Prison Reduction through Opportunities, Mentoring, Intervention, Support, and Education 
Sec. 15611. Short title. 
Sec. 15612. Definitions. 
Sec. 15613. Findings. 
Chapter 1—Federal coordination of local and tribal juvenile justice information and efforts 
Sec. 15614. PROMISE Advisory Panel. 
Sec. 15615. Geographic assessment of resource allocation. 
Chapter 2—Promise Grants 
Sec. 15616. Purposes. 
Subchapter A—PROMISE Assessment and Planning Grants 
Sec. 15617. PROMISE Assessment and Planning grants authorized. 
Sec. 15618. PROMISE Coordinating Councils. 
Sec. 15619. Needs and strengths assessment. 
Sec. 15620. PROMISE Plan components. 
Sec. 15621. Authorization of appropriations. 
Subchapter B—PROMISE Implementation Grants 
Sec. 15622. PROMISE Implementation grants authorized. 
Sec. 15623. PROMISE Implementation grant application requirements. 
Sec. 15624. Grant award guidelines. 
Sec. 15625. Reports. 
Sec. 15626. Authorization of appropriations. 
Subchapter C—General PROMISE Grant Provisions 
Sec. 15627. Nonsupplanting clause. 
Sec. 15628. Grant application review panel. 
Sec. 15629. Evaluation of PROMISE grant programs. 
Sec. 15630. Reservation of funds. 
Chapter C—PROMISE research centers 
Sec. 15631. Establishment of the National Research Center for Proven Juvenile Justice Practices. 
Sec. 15632. Grants for regional research proven practices partnerships. 
Subpart C—Safe Streets and Representative Police Forces 
Sec. 15641. Short title. 
Sec. 15642. Grants to increase the racial diversity of law enforcement agencies. 
Part 3—Common Sense Gun Violence Prevention 
Subpart A—Hadiya Pendleton and Nyasia Pryear-Yard Gun Trafficking and Crime Prevention 
Sec. 15701. Short title. 
Sec. 15702. Firearms trafficking. 
Subpart B—Report on effects of gun violence on public health 
Sec. 15711. Report on effects of gun violence on public health. 
Sec. 15712. Prohibition on certain amendments to appropriations measures. 
Subpart C—Keeping Guns from High-Risk Individuals 
Sec. 15721. Short title. 
Sec. 15722. Firearm prohibitions applicable with respect to certain high-risk individuals. 
Subpart D—Strengthening Gun Checks Act 
Sec. 15731. Short title. 
Chapter 1—Ensuring that all individuals who should be prohibited from buying a gun are listed in the National Instant Criminal Background Check System 
Sec. 15732. States to make data electronically available to the National Instant Criminal Background Check System. 
Sec. 15733. Requirement that Federal agencies certify that they have submitted to the National Instant Criminal Background Check System all records identifying persons prohibited from purchasing firearms under Federal law. 
Sec. 15734. Adjudicated as a mental defective. 
Sec. 15735. Clarification that Federal court information is to be made available to the National Instant Criminal Background Check System. 
Chapter 2—Requiring a background check for every firearm sale 
Sec. 15736. Purpose. 
Sec. 15737. Firearms transfers. 
Sec. 15738. Lost and stolen reporting. 
Chapter 3—Background Check Completion Act 
Sec. 15741. Short title. 
Sec. 15742. Elimination of requirement that a firearms dealer transfer a firearm if the National Instant Criminal Background Check System has been unable to complete a background check of the prospective transferee within 3 business days. 
Part 4—Mental Health 
Sec. 15801. Priority mental health needs of regional and national significance. 
Sec. 15802. Annual report on adverse childhood experiences of certain children in communities facing civil unrest. 
Subtitle RR—Transportation Workforce Modernization Act 
Sec. 15901. Short title. 
Sec. 15902. Transportation Worker Retraining Grant Program. 
Sec. 15903. GAO study. 
Subtitle SS—Skill and Knowledge Investments Leverage Leaders’ Untapped Potential Tax Credit 
Sec. 16101. Short title. 
Sec. 16102. Work opportunity tax credit for participation in qualifying work-based learning programs. 
Subtitle TT—Saving Our Street 
Sec. 17101. Short title. 
Sec. 17102. Grants to small businesses. 
Sec. 17103. Direct appropriation. 
Subtitle UU—Veteran Small Business Start-up Credit 
Sec. 18101. Short title. 
Sec. 18102. Veteran small business start-up credit. 
Title II—Social Economic 
Subtitle A—Commission to Study and Develop Reparation Proposals for African-Americans 
Sec. 20101. Short title. 
Sec. 20102. Findings and purpose. 
Sec. 20103. Establishment and duties. 
Sec. 20104. Membership. 
Sec. 20105. Powers of the Commission. 
Sec. 20106. Administrative provisions. 
Sec. 20107. Termination. 
Sec. 20108. Authorization of appropriations. 
Subtitle B—Today’s American Dream 
Sec. 20201. Short title. 
Part 1—Retail Redlining and Food Deserts 
Sec. 20211. Economic growth, retention, and recruitment of commercial investment in economically underserved communities. 
Sec. 20212. Producer discretion to plant additional fruits and vegetables on base acres to alleviate food deserts without a resulting reduction in payment acres. 
Part 2—Digital infrastructure 
Sec. 20221. GAO report on Federal efforts to expand broadband service. 
Part 3—Direct lending 
Sec. 20231. Direct loans to small business concerns. 
Part 4—New Economy and Innovation Investment 
Sec. 20241. Commission on Innovation. 
Sec. 20242. Pilot program to fund local incubators. 
Sec. 20243. Extension and improvement of new markets tax credit. 
Sec. 20244. Race to the Shop. 
Part 5—Expanded Access to Care  
Sec. 20251. Study on the uninsured. 
Sec. 20252. Volunteer dental projects and action for dental health program. 
Sec. 20253. Critical access hospital improvements. 
Sec. 20254. Community health center collaborative access expansion. 
Subtitle C—Minority Bank Deposit Program 
Sec. 20301. Findings. 
Sec. 20302. Minority Bank Deposit Program. 
Sec. 20303. Amendments to the Community Reinvestment Act. 
Sec. 20304. Considerations when assessing financial inclusion for federally chartered financial institutions. 
Subtitle D—Ensuring Diverse Leadership 
Sec. 20401. Short title. 
Sec. 20402. Congressional Findings. 
Sec. 20403. Federal reserve bank presidents. 
Sec. 20404. Technical adjustments. 
Subtitle E—Startup Opportunity Accelerator 
Sec. 20501. Short title. 
Sec. 20502. Findings. 
Sec. 20503. Funding for organizations that support startup businesses. 
Subtitle F—New Markets Tax Credit Extension 
Sec. 20601. Short title. 
Sec. 20602. Permanent extension of new markets tax credit. 
Subtitle G—Extension of the Caribbean Basin Economic Recovery 
Sec. 20701. Short title. 
Sec. 20702. Extension of the Caribbean Basin Economic Recovery Act. 
Subtitle H—Automotive Jobs 
Sec. 20801. Short title. 
Sec. 20802. Study of well-being of United States automotive industry; stay of action on certain investigation. 
Subtitle I—Revitalizing Underdeveloped Rural Areas and Lands 
Sec. 20901. Short title. 
Sec. 20902. Modification of income for purposes of determining tax-exempt status of certain mutual or cooperative telephone or electric companies. 
Subtitle J—Consumer Financial Education and Empowerment 
Sec. 21001. Short title. 
Sec. 21002. Financial literacy grant program. 
Subtitle K—Department of Homeland Security Mentor-Protégé Program 
Sec. 21101. Short title. 
Sec. 21102. Department of Homeland Security mentor-protégé program. 
Subtitle L—Borderland Takings Defense Fund 
Sec. 21201. Short title. 
Sec. 21202. Defense fund for private landowners. 
Subtitle M—Examining Educational Redlining and Lending Act 
Sec. 21301. Short title. 
Sec. 21302. Assessment of certain educational data. 
Title III—Poverty Alleviation 
Subtitle A—10-20-30 
Sec. 30101. Short title. 
Sec. 30102. Allocation of funds for assistance in persistent poverty counties. 
Subtitle B—EITC Modernization 
Sec. 30201. Short title. 
Sec. 30202. Findings. 
Sec. 30203. Modifications of the earned income tax credit. 
Sec. 30204. Return preparation programs for low-income taxpayers. 
Subtitle C—End Diaper Need 
Sec. 30301. Short title. 
Sec. 30302. Diaper distribution demonstration project. 
Sec. 30303. Improving access to diapers for medically complex children. 
Sec. 30304. Inclusion of diapers and diapering supplies as qualified medical expenses. 
Subtitle D—Closing the Meal Gap 
Sec. 30401. Short title. 
Sec. 30402. Amendments. 
Sec. 30403. Effective date; application of amendments. 
Subtitle E—American Opportunity Accounts 
Sec. 30501. Short title. 
Part I—American opportunity accounts 
Sec. 30511. Definitions. 
Sec. 30512. American Opportunity Fund. 
Sec. 30513. AO accounts. 
Sec. 30514. Assignment, alienation, and treatment of deceased individuals. 
Sec. 30515. Rules governing AO accounts relating to investment, accounting, and reporting. 
Sec. 30516. American Opportunity Fund Board. 
Sec. 30517. Fiduciary responsibilities. 
Sec. 30518. Accounts disregarded in determining eligibility for Federal benefits. 
Sec. 30519. Reports. 
Sec. 30520. Programs for promoting financial capability. 
Sec. 30521. Tax treatment. 
Part II—Revenue provisions 
Subpart A—Estate and gift tax provisions 
Sec. 30531. Modification of estate tax rate and basic exclusion amount. 
Sec. 30532. Required minimum 10-year term, etc., for grantor retained annuity trusts. 
Sec. 30533. Certain transfer tax rules applicable to grantor trusts. 
Sec. 30534. Simplifying gift tax exclusion for annual gifts. 
Sec. 30535. Modification of rules for value of certain farm real property. 
Subpart B—Reform of taxation of capital income 
Sec. 30541. Increase in capital gains rate. 
Sec. 30542. Deemed realization of capital gains at time of gift or death. 
Sec. 30543. Exclusion of certain amounts of realized capital gain. 
Sec. 30544. Extension of time for payment of tax. 
Sec. 30545. Waiver of penalty for underpayment of estimated tax. 
Sec. 30546. Effective date. 
Subtitle F—Low-Income Water Customer Assistance Programs 
Sec. 30601. Short title. 
Sec. 30602. Low-income drinking water assistance pilot program. 
Sec. 30603. Low-income wastewater assistance pilot program. 
Sec. 30604. Needs assessment for nationwide rural and urban low-income community water assistance program. 
Subtitle G—Worker Relief and Credit Reform 
Sec. 30701. Short title. 
Sec. 30702. Expansion and improvement of earned income tax credit. 
Subtitle H—School Modernization and Efficient Access to Lunches for Students 
Sec. 30801. Short title. 
Sec. 30802. Expanding direct certification. 
Sec. 30803. Direct certification improvement grants and technical assistance. 
Sec. 30804. Enhancing the community eligibility option. 
Sec. 30805. Enhancing direct certification. 
Sec. 30806. State performance on enrolling children receiving program benefits for free school meals. 
Subtitle I—Protect SNAP 
Sec. 30901. Short title. 
Sec. 30902. Preventing the changing of regulations governing waivers under the supplemental nutrition assistance program. 
Sec. 30903. Restriction on Federal funds. 
Subtitle J—Protections Against Poverty 
Sec. 31001. Findings. 
Sec. 31002. Sense of the House of Representatives. 
Subtitle K—LIFT (Livable Incomes for Families Today) the Middle Class  
Sec. 31101. Short title. 
Sec. 31102. Establishment of middle class tax credit. 
Sec. 31103. Return preparation programs for low-income taxpayers. 
Sec. 31104. Sense of the House of Representatives. 
Subtitle L—Financial Inclusion in Banking 
Sec. 31201. Short title. 
Sec. 31202. Office of Community Affairs duties with respect to under-banked, un-banked, and underserved consumers. 
Sec. 31203. Discretionary surplus funds. 
Sec. 31204. Determination of Budgetary Effects. 
Subtitle M—Investing in State Energy 
Sec. 31301. Short title. 
Sec. 31302. Timing for distribution of certain financial assistance under the State energy program and the Weatherization Assistance Program. 
Subtitle N—Pathways Out of Poverty 
Sec. 31401. Findings. 
Sec. 31402. Definitions. 
Sec. 31403. Establishment of the Federal Interagency Working Group on Reducing Poverty. 
Sec. 31404. Appointment and responsibilities of the Director. 
Sec. 31405. Consultation. 
Sec. 31406. Reports to Congress and the public. 
Title IV—Housing and Asset Building 
Subtitle A—Affirming the right of all renters to a safe, affordable, and decent home 
Sec. 40101. Findings. 
Sec. 40102. Sense of Congress. 
Subtitle B—Ending Homelessness 
Sec. 40201. Short title. 
Sec. 40202. Congressional findings. 
Sec. 40203. Emergency relief funding. 
Sec. 40204. Housing Trust Fund. 
Sec. 40205. Technical assistance funds to help states and local organizations align health and housing systems. 
Sec. 40206. Permanent authorization of appropriations for McKinney-Vento Homeless Assistance Act grants. 
Sec. 40207. Permanent extension of United States Interagency Council on Homelessness. 
Sec. 40208. Emergency designation. 
Subtitle C—Tenant Protection 
Sec. 40301. Short title. 
Sec. 40302. Tenant blacklisting. 
Subtitle D—Hardest Hit Housing 
Sec. 40401. Short title. 
Sec. 40402. Capital Fund amounts for large public housing agencies. 
Sec. 40403. Assistance to NeighborWorks for mortgage foreclosure mitigation activities. 
Sec. 40404. Incremental housing choice voucher assistance. 
Subtitle E—FHA Alternative Credit Pilot Program Reauthorization 
Sec. 40501. Short title. 
Sec. 40502. Extension of pilot program. 
Subtitle F—Housing Financial Literacy 
Sec. 40601. Short title. 
Sec. 40602. Discount on mortgage insurance premium payments for first-time homebuyers who complete financial literacy housing counseling programs. 
Subtitle G—Young Americans Financial Literacy 
Sec. 40701. Short title. 
Sec. 40702. Findings. 
Sec. 40703. Authorization for funding the establishment of centers of excellence in financial literacy education. 
Subtitle H—Improving Access to Traditional Banking 
Sec. 40801. Short title. 
Sec. 40802. Office for Under-Banked and Un-Banked Consumers. 
Subtitle I—Fair Lending For All 
Sec. 40901. Short title. 
Sec. 40902. Office of Fair Lending Testing. 
Sec. 40903. Prohibition on credit discrimination. 
Sec. 40904. Criminal penalties for violations of the Equal Credit Opportunity Act. 
Sec. 40905. Review of loan applications. 
Sec. 40906. Mortgage data collection. 
Subtitle J—LEP Data Acquisition in Mortgage Lending 
Sec. 41001. Short title. 
Sec. 41002. Preferred language question. 
Subtitle K—Housing, Opportunity, Mobility and Equity 
Sec. 41101. Short title. 
Sec. 41102. Requirement for CDBG grantees. 
Sec. 41103. Refundable credit for rent costs of eligible individuals. 
Sec. 41104. Refund to Rainy Day Savings Program. 
Subtitle L—Lead-Safe Housing For Kids 
Sec. 41201. Short title. 
Sec. 41202. Amendments to the Lead-Based Paint Poisoning Prevention Act. 
Sec. 41203. Authorization of appropriations. 
Subtitle M—GROW Affordable Housing 
Sec. 41301. Short titles. 
Sec. 41302. Affordable housing allocations. 
Subtitle N—Expanding Opportunity for MDIs 
Sec. 41401. Short title. 
Sec. 41402. Establishment of Financial Agent Mentor-Protégé Program. 
Subtitle O—Closing the Racial Wealth Gap 
Sec. 41501. Short title. 
Sec. 41502. Findings. 
Sec. 41503. Data collection on race and wealth. 
Subtitle P—Housing Financial Literacy 
Sec. 41601. Short title. 
Sec. 41602. Discount on mortgage insurance premium payments for first-time homebuyers who complete financial literacy housing counseling programs. 
Subtitle Q—Rent Relief 
Sec. 41701. Short title. 
Sec. 41702. Refundable credit for rent paid for principal residence. 
Subtitle R—Safe Housing For Families 
Sec. 41801. Short title. 
Sec. 41802. Carbon monoxide detectors in federally assisted housing. 
Subtitle S—COVID–19 Mortgage Relief 
Sec. 41901. Mortgage relief. 
Subtitle T—Improving FHA Support for Small Dollar Mortgages Act 
Sec. 42001. Short title. 
Sec. 42002. Review of FHA small-dollar mortgage practices. 
Subtitle U—Rental Eviction Moratorium 
Sec. 42101. Short title. 
Sec. 42102. Temporary moratorium on eviction filings. 
Title V—Education 
Subtitle A—Computer Science for All 
Sec. 50101. Short title. 
Sec. 50102. Findings. 
Sec. 50103. Definitions. 
Sec. 50104. Grants to states, local educational agencies, and eligible Tribal schools. 
Sec. 50105. Reporting requirements. 
Subtitle B—Real Education for Healthy Youth 
Sec. 50201. Short title. 
Sec. 50202. Purposes; finding; sense of Congress. 
Sec. 50203. Grants for comprehensive sex education for adolescents. 
Sec. 50204. Grants for comprehensive sex education at institutions of higher education. 
Sec. 50205. Grants for pre-service and in-service teacher training. 
Sec. 50206. Impact evaluation and reporting. 
Sec. 50207. Nondiscrimination. 
Sec. 50208. Limitation. 
Sec. 50209. Amendments to other laws. 
Sec. 50210. Definitions. 
Sec. 50211. Funding. 
Subtitle C—Ronald V. Dellums Memorial Fellowship for Women of Color in STEAM and National Security 
Sec. 50301. Short title. 
Sec. 50302. Findings. 
Sec. 50303. Fellowship program. 
Subtitle D—Student Support 
Sec. 50401. Short title. 
Sec. 50402. School-based mental health and student service providers. 
Subtitle E—Expressing the sense of the House of Representatives regarding the need for increased diversity and inclusion in the tech sector, and increased access to opportunity in science, technology, engineering, arts, and mathematics (STEAM) education 
Sec. 50501. Findings. 
Sec. 50502. Necessity of Reducing and eliminating barriers for minorities in STEAM. 
Subtitle F—Supporting the goals and ideals of No Name-Calling Week in bringing attention to name-calling of all kinds and providing schools with the tools and inspiration to launch an ongoing dialogue about ways to eliminate name-calling and bullying in their communities 
Sec. 50601. Findings. 
Sec. 50602. Necessity of additional protections for LGBT Youth in schools. 
Subtitle G—Getting Youth Re-invested in Environmental Education Now 
Sec. 50701. Short title. 
Sec. 50702. Findings. 
Sec. 50703. Grants authorized. 
Subtitle H—America’s College Promise 
Sec. 50801. Short title. 
Sec. 50802. Purpose. 
Part 1—STATE AND INDIAN TRIBE GRANTS FOR COMMUNITY COLLEGES 
Sec. 50811. In general. 
Sec. 50812. Federal share; non-Federal share. 
Sec. 50813. Eligibility. 
Sec. 50814. Applications. 
Sec. 50815. Allowable uses of funds. 
Sec. 50816. Definitions. 
Sec. 50817. Appropriations. 
Part 2—Grants to Historically Black Colleges and Universities, Hispanic-Serving Institutions, Asian American and Native American Pacific Islander-Serving Institutions, Tribal Colleges and Universities, Alaska Native-Serving Institutions, Native Hawaiian-Serving Institutions, Predominantly Black Institutions, and Native American-Serving Nontribal Institutions  
Sec. 50821. Pathways to student success for historically black colleges and universities. 
Sec. 50822. Pathways to student success for Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, tribal colleges and universities, Alaska Native-serving institutions, Native Hawaiian-serving institutions, predominantly Black institutions, and Native American-serving nontribal institutions. 
Sec. 50823. Definitions. 
Sec. 50824. Appropriations. 
Subtitle I—Go to High School, Go to College 
Sec. 50901. Short title. 
Sec. 50902. College in High School Federal Pell Grant Pilot Program. 
Subtitle J—America RISING 
Sec. 51101. Short title. 
Sec. 51102. Findings. 
Sec. 51103. Establishment of America RISING program. 
Subtitle K—Cyber Security Education and Federal Workforce Enhancement Act 
Sec. 51201. Short title. 
Sec. 51202. Findings. 
Part 1—Department of Homeland Security K–12 Excellence in Science and Technology 
Sec. 51211. Office of Cybersecurity Education and Awareness. 
Sec. 51212. Science and technology initiative grants. 
Sec. 51213. Project-based learning program. 
Sec. 51214. Matching funds for State and privately financed science and technology after-school programs. 
Sec. 51215. Science and Technology Board of Advisors. 
Sec. 51216. Laboratories for science and technology excellence. 
Part 2—Post-Secondary Computer and Information Security Education 
Sec. 51221. Computing and Information Research Working Group. 
Sec. 51222. Process for adoption research and a best practices voluntary guidelines for laboratory facilities. 
Sec. 51223. Computing and information security mentoring programs for college students. 
Sec. 51224. Grants for computer equipment. 
Sec. 51225. Centers of Academic Computing and Information Assurance. 
Part 3—Federal Workforce Computer and Information Security Professional Development 
Sec. 51231. Lifelong learning in computer and information security study. 
Sec. 51232. Computer and information security job opportunities program. 
Sec. 51233. Department of Homeland Security Cybersecurity training programs and equipment. 
Sec. 51234. E-Security Fellows Program. 
Part 4—Research 
Sec. 51241. National Science Foundation study on science and technology student retention. 
Sec. 51242. Challenge Grants. 
Sec. 51243. E-Security Fellows Program. 
Subtitle L—College Student Hunger 
Sec. 51301. Short title. 
Sec. 51302. Eligibility of students to participate in the supplemental nutrition assistance program. 
Sec. 51303. Eligibility notification for students. 
Sec. 51304. Communication of information on student eligibility for the supplemental nutrition assistance program. 
Sec. 51305. Demonstration pilot program. 
Sec. 51306. Effective date. 
Subtitle M—CAMPUS HATE Crimes 
Sec. 51401. Short title. 
Sec. 51402. Findings. 
Sec. 51403. Hate crime prevention and response. 
Sec. 51404. Clery Act amendments. 
Sec. 51405. Program participation agreements. 
Sec. 51406. Accrediting agency recognition. 
Subtitle N—HBCU Capital Financing Improvement 
Sec. 51501. Short title. 
Sec. 51502. Bond insurance. 
Sec. 51503. Strengthening technical assistance. 
Sec. 51504. HBCU Capital Financing Advisory Board. 
Subtitle O—Transition-to-Success Mentoring 
Sec. 51601. Short title. 
Sec. 51602. Transition-to-Success Mentoring Program. 
Sec. 51603. Table of contents. 
Subtitle P—Equity and Inclusion Enforcement 
Sec. 51701. Short title. 
Sec. 51702. Restoration of right to civil action in disparate impact cases under title VI of the Civil Rights Act of 1964. 
Sec. 51703. Designation of monitors under title VI of the Civil Rights Act of 1964. 
Sec. 51704. Special assistant for equity and inclusion. 
Subtitle Q—Pell Grant Preservation and Expansion 
Sec. 51801. Short title. 
Sec. 51802. Findings. 
Sec. 51803. References. 
Sec. 51804. Funding Federal Pell Grants through mandatory funding. 
Sec. 51805. Restoring Federal Pell Grant eligibility for borrower defense. 
Sec. 51806. Federal Pell Grant eligibility for DREAMer students. 
Sec. 51807. Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and work assistance for drug-related offenses. 
Sec. 51808. Extending Federal Pell Grant eligibility of certain short-term programs. 
Sec. 51809. Providing Federal Pell grants for Iraq and Afghanistan veteran's dependents. 
Sec. 51810. Increasing support for working students by 35 percent. 
Sec. 51811. Increasing the Federal Pell Grant auto-zero threshold. 
Sec. 51812. Raising the total semesters of Federal Pell Grant eligibility. 
Sec. 51813. Conforming amendments. 
Sec. 51814. Effective date. 
Subtitle R—Student Loan Debt Relief 
Sec. 51901. Short title. 
Sec. 51902. Table of contents. 
Part 1—Loan Discharge and Forbearance 
Sec. 51911. Loan discharge. 
Sec. 51912. Automatic administrative forbearance; halting of wage garnishment. 
Sec. 51913. Staying and prohibition on commencement of actions for collection. 
Sec. 51914. Ineligibility for Treasury Offset. 
Part 2—Refinancing Programs 
Sec. 51921. Refinancing programs. 
Part 3—Dischargeability of Student Loans in Bankruptcy 
Sec. 51931. Dischargeability of student loans in bankruptcy. 
Part 4—General Provisions 
Sec. 51941. Report on progress of implementation. 
Sec. 51942. Notification to borrowers. 
Sec. 51943. Inapplicability of title IV negotiated rulemaking and master calendar exception. 
Sec. 51944. Definitions. 
Subtitle S—Public Funds for Public Schools 
Sec. 52001. Short title. 
Sec. 52002. Elimination of school voucher State tax credit loophole by limiting the double benefit of charitable contributions. 
Subtitle T—Ending PUSHOUT 
Sec. 52101. Short title. 
Sec. 52102. Purpose. 
Sec. 52103. Strengthening civil rights data collection with respect to exclusionary discipline in schools. 
Sec. 52104. Grants to reduce exclusionary school discipline practices. 
Sec. 52105. Joint task force to end school pushout of girls of color. 
Sec. 52106. Authorization of appropriation. 
Sec. 52107. Definitions. 
Subtitle U—Parent PLUS Loan Improvement 
Sec. 52301. Short title. 
Sec. 52302. Applicable rate of interest for PLUS Loans. 
Sec. 52303. Elimination of origination fee for Parent PLUS loans. 
Sec. 52304. Counseling for Parent PLUS borrowers. 
Sec. 52305. Inclusion of parent PLUS loans in income-contingent and income-based repayment plans. 
Subtitle V—Time for Completion 
Sec. 52401. Short title. 
Sec. 52402. Consumer information about completion or graduation times. 
Subtitle W—Strength in Diversity 
Sec. 52501. Short title. 
Sec. 52502. Purpose. 
Sec. 52503. Reservation for national activities. 
Sec. 52504. Grant program authorized. 
Sec. 52505. Applications. 
Sec. 52506. Uses of funds. 
Sec. 52507. Performance measures. 
Sec. 52508. Annual reports. 
Sec. 52509. Authorization of appropriations. 
Sec. 52510. Definitions. 
Subtitle X—Reverse Transfer Efficiency 
Sec. 52601. Short title. 
Sec. 52602. Release of education records to facilitate the award of a recognized postsecondary credential. 
Subtitle Y—Supporting Minority STEM Student to Career 
Sec. 52701. Short title. 
Sec. 52702. Minority science and engineering improvement program. 
Subtitle Z—END ALL Hazing 
Sec. 52801. Short title. 
Sec. 52802. Findings. 
Sec. 52803. Hazing reporting requirements for institutions of higher education. 
Subtitle AA—Report and Educate About Campus Hazing 
Sec. 52901. Short title. 
Sec. 52902. Inclusion of hazing incidents in annual security reports. 
Sec. 52903. Definition of hazing. 
Sec. 52904. Recording of hazing incidents. 
Sec. 52905. Educational program on hazing. 
Subtitle BB—STOP Campus Hunger 
Sec. 53001. Short title. 
Sec. 53002. Student eligibility information for nutrition assistance programs. 
Subtitle CC—End Pandemic Hunger for College Students 
Sec. 53101. Short title. 
Sec. 53102. SNAP eligibility for low-income college students. 
Subtitle DD—Supporting Connectivity for Higher Education Students in Need 
Sec. 53201. Short title. 
Sec. 53202. Funds to support. 
Subtitle EE—Black History is American History 
Sec. 53301. Short title. 
Sec. 53302. Findings. 
Sec. 53303. American history and civics education. 
Subtitle FF—CAMPUS HATE Crimes 
Sec. 53401. Short title. 
Sec. 53402. Findings. 
Sec. 53403. Hate crime prevention and response. 
Sec. 53404. Clery Act amendments. 
Sec. 53405. Program participation agreements. 
Sec. 53406. Accrediting agency recognition. 
Subtitle GG—Educators Expense Deduction Modernization 
Sec. 53501. Short title. 
Sec. 53502. Increase in deduction for certain expenses of elementary and secondary school teachers. 
Subtitle HH—Beyond the Box for Higher Education 
Sec. 53601. Short title. 
Sec. 53602. Findings. 
Sec. 53603. Beyond the box for higher education. 
Sec. 53604. Financial aid. 
Subtitle II—United States Territories College Access 
Sec. 53701. Short title. 
Sec. 53702. Purpose. 
Sec. 53703. College access grants. 
Subtitle JJ—Relief from Excessive Debt 
Sec. 53901. Short title. 
Sec. 53902. Exception to discharge. 
Sec. 53903. Conforming amendments. 
Sec. 53904. Effective date; application of amendments. 
Subtitle KK—Ending Punitive, Unfair, School-based Harm that is Overt and Unresponsive to Trauma 
Sec. 54001. Short title. 
Sec. 54002. Purpose. 
Sec. 54003. Strengthening civil rights data collection with respect to exclusionary discipline in schools. 
Sec. 54004. Grants to reduce exclusionary school discipline practices. 
Sec. 54005. Joint task force to end school pushout of girls of color. 
Sec. 54006. Authorization of appropriation. 
Sec. 54007. Definitions. 
Subtitle LL—Building Resources Into Digital Growth and Education 
Sec. 54101. Short title. 
Sec. 54102. Establishment of program. 
Sec. 54103. Definitions. 
Subtitle MM—Supporting Trauma-Informed Education Practices 
Sec. 54301. Short title. 
Sec. 54302. Grants to improve trauma support services and mental health care for children and youth in educational settings. 
Subtitle NN—Preparing and Resourcing Our Student Parents and Early Childhood Teachers 
Sec. 54401. Short title. 
Sec. 54402. Table of contents. 
Sec. 54403. Findings. 
Part 1—Establishment of infant and toddler child care leadership grants 
Sec. 54411. Purpose. 
Sec. 54412. Definitions. 
Sec. 54413. Authorization of appropriations. 
Subpart A—General provisions 
Sec. 54421. Program authorized. 
Sec. 54422. Application; selection criteria. 
Sec. 54423. Amount, duration, and administration of grants. 
Subpart B—Planning and implementation grants 
Sec. 54431. Grants authorized. 
Sec. 54432. Planning grants. 
Sec. 54433. Access grants providing infant and toddler child care for community college or minority-serving institution student parents. 
Sec. 54434. Impact grants. 
Sec. 54435. Pipeline grants. 
Sec. 54436. Evaluation criteria for grants. 
Sec. 54437. Report to Congress. 
Sec. 54438. Nondiscrimination in programs and activities. 
Part 2—Child Care and Development Block Grant Program 
Sec. 54441. Eligibility. 
Sec. 54442. Conforming amendments. 
Sec. 54443. Increased Federal matching payments for child care. 
Part 3—Outreach regarding the dependent care allowance for Federal student aid  
Sec. 54451. Sharing dependent care allowance information for Federal student aid. 
Subtitle OO—Closing the College Hunger Gap 
Sec. 54501. Short title. 
Sec. 54502. Questions on food and housing insecurity in National Postsecondary Student Aid Study. 
Sec. 54503. Information on SNAP eligibility. 
Sec. 54504. Effective date. 
Subtitle PP—Transparency in Off-Campus Housing Act 
Sec. 54601. Short title. 
Sec. 54602. Institutional calculations for off-campus room and board. 
Subtitle QQ—Passport Assistance for Disadvantaged Students Act of 2020 
Sec. 54701. Short title. 
Sec. 54702. Demonstration program. 
Subtitle RR—STEM Opportunities Act 
Sec. 54801. Short title; findings. 
Sec. 54802. Purposes. 
Sec. 54803. Federal science agency policies for caregivers. 
Sec. 54804. Collection and reporting of data on Federal research grants. 
Sec. 54805. Policies for review of Federal research grants. 
Sec. 54806. Collection of data on demographics of faculty. 
Sec. 54807. Cultural and institutional barriers to expanding the academic and Federal STEM workforce. 
Sec. 54808. Research and dissemination at the National Science Foundation. 
Sec. 54809. Research and related activities to expand STEM opportunities. 
Sec. 54810. Tribal Colleges and Universities Program. 
Sec. 54811. Report to Congress. 
Sec. 54812. Merit review. 
Sec. 54813. Definitions. 
Subtitle SS—Student Loan Fairness Act 
Sec. 54901. Short title. 
Sec. 54902. Findings. 
Sec. 54903. 10/10 Loan Repayment and Forgiveness. 
Sec. 54904. Capping interest rates for all Federal Direct loans. 
Sec. 54905. 10/10 Loan Repayment Plan as plan selected by the Secretary. 
Sec. 54906. Improving and expanding Public Service Loan Forgiveness. 
Sec. 54907. Refinancing private education loans for certain borrowers. 
Sec. 54908. Interest-free deferment of unsubsidized loans during periods of unemployment. 
Sec. 54909. Excluding loans forgiven under certain repayment programs from gross income. 
Subtitle TT—Financial Aid Fairness For Students Act 
Sec. 55001. Short title. 
Sec. 55002. Findings. 
Sec. 55003. Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and work assistance for drug-related offenses. 
Subtitle UU—Supporting the Teaching Profession Through Revitalizing Investments in Valuable Educators  
Sec. 55101. Short title and findings. 
Chapter 1—Improving teacher support under the Elementary and Secondary Education Act of 1965 
Sec. 55111. Mandatory funding for programs preparing, training, and recruiting high-quality teachers, principals, or other school leaders. 
Chapter 2—Teacher loan forgiveness programs 
Sec. 55121. Teacher loan forgiveness programs and grants. 
Sec. 55122. TEACH Grants. 
Sec. 55123. Program To subsidize teacher certification and licensing fees. 
Title VI—Teacher Quality Partnerships 
Sec. 55201. Purpose. 
Sec. 55202. Providing access for early childhood educators and school leaders to training programs. 
Sec. 55203. Mandatory Funding for Teacher Quality Partnership Program. 
Title VII—Prohibition of Federal Funds for Police in Schools 
Sec. 55301. Prohibition of federal funds for police in schools. 
Division B—Justice 
Title I—Criminal Justice 
Subtitle A—George Floyd Justice in Policing  
Sec. 10001. Short title. 
Sec. 10002. Definitions. 
Part 1—Police Accountability 
Subpart I—Holding Police Accountable in the Courts 
Sec. 10011. Deprivation of rights under color of law. 
Sec. 10012. Qualified immunity reform. 
Sec. 10013. Pattern and practice investigations. 
Sec. 10014. Independent investigations. 
Subpart II—Law Enforcement Trust and Integrity Act 
Sec. 10021. Short title. 
Sec. 10022. Definitions. 
Sec. 10023. Accreditation of law enforcement agencies. 
Sec. 10024. Law enforcement grants. 
Sec. 10025. Attorney General to conduct study. 
Sec. 10026. Authorization of appropriations. 
Sec. 10027. National task force on law enforcement oversight. 
Sec. 10028. Federal data collection on law enforcement practices. 
Part 2—Policing Transparency Through Data 
Subpart I—National Police Misconduct Registry 
Sec. 10031. Establishment of National Police Misconduct Registry. 
Sec. 10032. Certification requirements for hiring of law enforcement officers. 
Subpart II—PRIDE Act 
Sec. 10041. Short title. 
Sec. 10042. Definitions. 
Sec. 10043. Use of force reporting. 
Sec. 10044. Use of force data reporting. 
Sec. 10045. Compliance with reporting requirements. 
Sec. 10046. Federal law enforcement reporting. 
Sec. 10047. Authorization of appropriations. 
Part 3—Improving Police Training and Policies 
Subpart I—End Racial and Religious Profiling Act 
Sec. 10051. Short title. 
Sec. 10052. Definitions. 
Chapter 1—Prohibition of Racial Profiling 
Sec. 10053. Prohibition. 
Sec. 10054. Enforcement. 
Chapter 2—Programs To Eliminate Racial Profiling By Federal Law Enforcement Agencies 
Sec. 10054. Policies to eliminate racial profiling. 
Chapter 3—Programs To Eliminate Racial Profiling By State and Local Law Enforcement Agencies 
Sec. 10055. Policies required for grants. 
Sec. 10056. Involvement of Attorney General. 
Sec. 10057. Data collection demonstration project. 
Sec. 10058. Development of best practices. 
Sec. 10059. Authorization of appropriations. 
Chapter 4—Data Collection 
Sec. 10060. Attorney General to issue regulations. 
Sec. 10061. Publication of data. 
Sec. 10062. Limitations on publication of data. 
Chapter 5—Department of Justice Regulations and Reports on Racial Profiling in the United States 
Sec. 10063. Attorney General to issue regulations and reports. 
Subpart II—Additional Reforms 
Sec. 10064. Training on racial bias and duty to intervene. 
Sec. 10065. Ban on no-knock warrants in drug cases. 
Sec. 10066. Incentivizing banning of chokeholds and carotid holds. 
Sec. 10067. PEACE Act. 
Sec. 10068. Stop Militarizing Law Enforcement Act. 
Sec. 10069. Public safety innovation grants. 
Subpart III—Law Enforcement Body Cameras 
Chapter 1—Federal Police Camera and Accountability Act  
Sec. 10070. Short title. 
Sec. 10071. Requirements for Federal law enforcement officers regarding the use of body cameras. 
Sec. 10072.  Patrol vehicles with in-car video recording cameras. 
Sec. 10073. Facial recognition technology. 
Sec. 10074. GAO study. 
Sec. 10075. Regulations. 
Sec. 10076. Rule of construction. 
Chapter 2—Police CAMERA Act 
Sec. 10077. Short title. 
Sec. 10078. Law enforcement body-worn camera requirements. 
Part 4—Closing the Law Enforcement Consent Loophole 
Sec. 10081. Short title. 
Sec. 10082. Prohibition on engaging in sexual acts while acting under color of law. 
Sec. 10083. Enactment of laws penalizing engaging in sexual acts while acting under color of law. 
Sec. 10084. Reports to Congress. 
Sec. 10085. Definition. 
Part 5—Miscellaneous Provisions 
Sec. 10091. Severability. 
Sec. 10092. Savings clause. 
Subtitle B—SAFETY through Nonviolence  
Sec. 10201. Short title. 
Sec. 10202. Findings. 
Sec. 10203. Grants to educate Americans about the principles and practice of nonviolence. 
Subtitle C—Local Public Health And Safety Protection 
Sec. 10301. Short title. 
Sec. 10302. Findings. 
Sec. 10303. Grants to reduce gun violence through local regulation. 
Subtitle D—Marijuana Opportunity Reinvestment and Expungement 
Sec. 10401. Short title. 
Sec. 10402. Decriminalization of cannabis. 
Sec. 10403. Demographic data of cannabis business owners and employees. 
Sec. 10404. Creation of Opportunity Trust Fund and imposition of tax on cannabis products. 
Sec. 10405. Opportunity trust fund programs. 
Sec. 10406. Availability of Small Business Administration programs and services to cannabis-related legitimate businesses and service providers. 
Sec. 10407. No discrimination in the provision of a federal public benefit on the basis of cannabis. 
Sec. 10408. No adverse effect for purposes of the immigration laws. 
Sec. 10409. Resentencing and expungement. 
Sec. 10410. References in existing law to marijuana or marihuana. 
Sec. 10411. Severability. 
Sec. 10412. Cannabis offense defined. 
Sec. 10413. Rulemaking. 
Subtitle E—ICE Body Camera 
Sec. 10501. Short title. 
Sec. 10502. Findings. 
Sec. 10503. Use of body cameras by certain ICE officers. 
Sec. 10504. Recordings to be provided to certain persons. 
Sec. 10505. Withholding of certain funds. 
Subtitle G—Demanding Oversight from Justice 
Sec. 10701. Short title. 
Sec. 10702. Civil action by Attorney General. 
Sec. 10703. Annual reporting requirement. 
Subtitle H—Building Bridges and Transforming Resentment and Unfairness to Support and Trust for Municipal Law Enforcement 
Sec. 10801. Short title. 
Sec. 10802. Findings. 
Sec. 10803. Reduction in grant funding for units of local government. 
Sec. 10804. Exemptions. 
Sec. 10805. Waivers. 
Subtitle I—Clarification of Right to Counsel  
Sec. 10901. Clarification of right to counsel. 
Sec. 10902. Treatment of individuals held or detained at ports of entry or at any CBP or ICE detention facility. 
Subtitle J—Equal Justice Under Law 
Sec. 11001. Short title. 
Sec. 11002. Effective assistance of counsel. 
Sec. 11003. Remedy. 
Sec. 11004. Edward Byrne Memorial Justice Assistance Grant Program. 
Subtitle K—Clarence Gideon Full Access to Justice 
Sec. 11101. Short title. 
Sec. 11102. Defender Office for Supreme Court Advocacy. 
Subtitle L—Funding Attorneys for Indigent Removal Proceedings 
Sec. 11201. Short title. 
Sec. 11202. Improving immigration court efficiency and reducing costs by increasing access to legal information. 
Sec. 11203. Access by counsel and legal orientation at detention facilities. 
Sec. 11204. Report on access to counsel. 
Sec. 11205. Motions to reopen. 
Sec. 11206. Supplementary surcharge. 
Subtitle M—Tax Relief for Guard and Reserve Training 
Sec. 11301. Short title. 
Sec. 11302. Reduction of mileage threshold for deduction in determining adjusted gross income. 
Sec. 11303. Exemption from 2 percent floor on miscellaneous itemized deductions. 
Subtitle N—Maintaining dignity and Eliminating unnecessary Restrictive Confinement of Youths 
Sec. 11401. Short title. 
Sec. 11402. Juvenile solitary confinement. 
Subtitle O—Dignity for Incarcerated Women 
Sec. 11501. Short title. 
Sec. 11502. Improving the treatment of primary caretaker parents and other individuals in federal prisons. 
Sec. 11503. Overnight visit pilot program. 
Subtitle P—Beyond the Box for Higher Education 
Sec. 11601. Short title. 
Sec. 11602. Findings. 
Sec. 11603. Beyond the box for higher education. 
Sec. 11604. Financial aid. 
Subtitle Q—Community Reentry 
Sec. 11701. Short title. 
Sec. 11702. Findings. 
Sec. 11703. Prerelease custody. 
Subtitle R—Community Reentry Act of 2020 
Sec. 11801. Short title. 
Sec. 11802. Findings. 
Sec. 11803. Prerelease custody. 
Subtitle S—Dignity for Detained Immigrants  
Sec. 11901. Short title. 
Sec. 11902. Standards for DHS detention facilities. 
Sec. 11903. Oversight and transparency for DHS detention facilities. 
Sec. 11904. Cause of action. 
Sec. 11905. DHS detention facility construction and maintenance. 
Sec. 11906. Appearance of detained aliens for other legal matters. 
Sec. 11907. Procedures for detaining aliens. 
Sec. 11908. Sense of Congress. 
Subtitle T—Solitary Confinement Study and Reform 
Sec. 12001. Short title. 
Sec. 12002. Purposes. 
Sec. 12003. National solitary confinement study and reform commission. 
Sec. 12004. Adoption and effect of national standards. 
Sec. 12005. Definitions. 
Subtitle U—Fair Chance to Compete for Jobs 
Sec. 12101. Short title. 
Sec. 12102. Prohibition on criminal history inquiries prior to conditional offer for Federal employment. 
Sec. 12103. Prohibition on criminal history inquiries by contractors prior to conditional offer. 
Sec. 12104. Report on employment of individuals formerly incarcerated in Federal prisons. 
Sec. 12105. Determination of budgetary effects. 
Subtitle V—Renew Act 
Sec. 12201. Short title. 
Sec. 12202. Lowering the age for expungement of certain convictions for simple possession of controlled substances by nonviolent young offenders. 
Subtitle W—Correct the Census Count 
Sec. 12301. Short title. 
Sec. 12302. Residence of incarcerated individuals. 
Subtitle X—Creating a Respectful and Open World for Natural Hair 
Sec. 12401. Short title. 
Sec. 12402. Findings; sense of Congress; purpose. 
Sec. 12403. Federally assisted programs. 
Sec. 12404. Housing programs. 
Sec. 12405. Public accommodations. 
Sec. 12406. Employment. 
Sec. 12407. Equal rights under the law. 
Sec. 12408. Rule of construction. 
Sec. 12409. Effective date. 
Subtitle Y—Equal Justice Under Law 
Sec. 12501. Short title. 
Sec. 12502. Effective assistance of counsel. 
Sec. 12503. Remedy. 
Sec. 12504. Edward Byrne Memorial Justice Assistance Grant Program. 
Subtitle Z—Ensuring Successful Reentry 
Sec. 12601. Short title. 
Sec. 12602. Requirement that prisoners on work release pay part of their gross income over for housing. 
Subtitle AA—Protecting Domestic Violence and Stalking Victims 
Sec. 12701. Short title. 
Sec. 12702. Definitions of intimate partner and misdemeanor crime of domestic violence expanded. 
Sec. 12703. Expansion of list of persons subject to a restraining or similar order to whom a firearm is prohibited from being sold or disposed. 
Sec. 12704. Expansion of list of persons subject to a restraining or similar order prohibited from possessing or receiving a firearm. 
Sec. 12705. Stalking prohibitions. 
Subtitle BB—Gun Violence Research  
Sec. 12801. Short title. 
Sec. 12802. Findings. 
Sec. 12803. Definitions. 
Sec. 12804. Research and data restrictions repeal. 
Sec. 12805. Research program. 
Sec. 12806. Agency activities. 
Subtitle CC—Stop Online Ammunition Sales 
Sec. 12901. Short title. 
Sec. 12902. Limitations on purchases of ammunition. 
Subtitle DD—Safer Neighborhoods Gun Buyback 
Sec. 13001. Short title. 
Part 1—Gun buyback grant program 
Sec. 13011. Program authorized. 
Sec. 13012. Applications. 
Sec. 13013. Term of grant. 
Sec. 13014. Smart prepaid cards. 
Sec. 13015. Uses of funds. 
Sec. 13016. Definitions. 
Sec. 13017. Authorization of appropriations. 
Part 2—Criminal provision 
Sec. 13021. Use of smart prepaid card in the acquisition or transfer of a firearm. 
Subtitle EE—Gun Trafficking Prohibition 
Sec. 13101. Short title. 
Sec. 13102. Anti-straw purchasing and firearms trafficking amendments. 
Sec. 13103. Amendments to section 922(d). 
Sec. 13104. Amendments to section 924(a). 
Sec. 13105. Amendments to section 924(h). 
Sec. 13106. Amendments to section 924(k). 
Subtitle FF—Gun Manufacturers Accountability 
Sec. 13201. Short title. 
Sec. 13202. Repeal of prohibition on bringing qualified civil liability actions in Federal or State court. 
Subtitle GG—Report on Effects of Gun Violence on Public Health 
Sec. 13301. Report on effects of gun violence on public health. 
Subtitle HH—Protecting Domestic Violence and Stalking Victims 
Sec. 13401. Short title. 
Sec. 13402. Definitions of intimate partner and misdemeanor crime of domestic violence expanded. 
Sec. 13403. Expansion of list of persons subject to a restraining or similar order to whom a firearm is prohibited from being sold or disposed. 
Sec. 13404. Expansion of list of persons subject to a restraining or similar order prohibited from possessing or receiving a firearm. 
Sec. 13405. Stalking prohibitions. 
Subtitle II—Raise the Age 
Sec. 13501. Short title. 
Sec. 13502. Prohibition on Federal firearms licensee selling or delivering certain semiautomatic centerfire rifles to a person under 21 years of age, with exceptions. 
Sec. 13503. Operation of the Federal Bureau of Investigation’s public access line. 
Subtitle JJ—National Gun Violence Research 
Sec. 13601. Short title. 
Sec. 13602. Findings. 
Sec. 13603. Definitions. 
Sec. 13604. Research and data restrictions repeal. 
Sec. 13605. Research program. 
Sec. 13606. Agency activities. 
Subtitle KK—Secure Communities and Safe Schools 
Sec. 13701. Short title. 
Sec. 13702. Prohibition on expenditure of certain Homeland Security grant funds to purchase firearms. 
Subtitle LL—Law Enforcement Protection 
Sec. 13801. Short title. 
Sec. 13802. Armor-piercing, concealable weapons. 
Sec. 13803. Use of National Firearms Act taxes. 
Subtitle MM—Corey Jones 
Sec. 13901. Short title. 
Sec. 13902. Findings. 
Sec. 13903. Ensuring the safety of the public and law enforcement officers during routine traffic stops involving unmarked vehicles and plainclothes officers. 
Subtitle NN—Break the Cycle of Violence Act 
Sec. 14001. Short title. 
Sec. 14002. Findings. 
Sec. 14003. Community-based violence intervention program grants. 
Sec. 14004. Hospital-Based Violence Intervention Grants. 
Sec. 14005. Sense of Congress regarding services for victims of violent crime. 
Subtitle OO—Protecting the Health and Wellness of Babies and Pregnant women In Custody Custody  
Sec. 14101. Short title. 
Sec. 14102. Data collection. 
Sec. 14103. Care for federally incarcerated women related to pregnancy and childbirth. 
Sec. 14104. Use of restrictive housing and restraints on incarcerated pregnant women during pregnancy, labor, and postpartum recovery prohibited. 
Sec. 14105. Treatment of women with high-risk pregnancies. 
Sec. 14106. Exemption of incarcerated pregnant women from the requirements for suits by prisoners. 
Sec. 14107. Definitions. 
Sec. 14108. Education and technical assistance. 
Sec. 14109. Bureau of Prisons staff and U.S. Marshals training. 
Sec. 14110. GAO study on State and local correctional facilities. 
Sec. 14111. GAO study on Federal pretrial detention facilities. 
Sec. 14112. PWIC grant program. 
Sec. 14113. Placement in prerelease custody. 
Subtitle PP—Resources for Victims of Gun Violence Act 2020  
Sec. 14201. Short title. 
Sec. 14202. Findings. 
Sec. 14203. Definitions. 
Sec. 14204. Advisory Council to Support Victims of Gun Violence. 
Subtitle QQ—The One Stop Shop Community Reentry Program Act of 2020 
Sec. 14301. Short title. 
Sec. 14302. Community reentry center grant program. 
Sec. 14303. Grants for reentry services assistance hotlines. 
Subtitle RR—Put Trafficking Victims First Act of 2020  
Sec. 14401. Short title. 
Sec. 14402. Training for prosecutions of traffickers and support for State services for victims of trafficking. 
Sec. 14403. Working to develop methodologies to assess prevalence of human trafficking. 
Sec. 14404. Report on prosecutors seeking restitution in trafficking cases. 
Sec. 14405. Sense of Congress encouraging States to adopt protections for victims of trafficking. 
Subtitle SS—Wakeshia’s Law  
Sec. 14501. Short title. 
Sec. 14502. Purpose. 
Sec. 14503. Compliance and ineligibility. 
Sec. 14504. Information required upon arrest or detention. 
Sec. 14505. Notification by law enforcement of family with regard to death or life-threatening emergency occurring to individual in custody. 
Sec. 14506. Report to attorney general. 
Sec. 14507. Definitions. 
Subtitle TT—Violence Against Women Reauthorization Act of 2020 
Sec. 14601. Short title. 
Sec. 14602. Universal definitions and grant conditions. 
Sec. 14603. Reporting on female genital mutilation, female genital cutting, or female circumcision. 
Sec. 14604. Agency and Department Coordination. 
Part 1—Enhancing legal tools to combat domestic violence, dating violence, sexual assault, and stalking 
Sec. 14611. Stop grants. 
Sec. 14612. Grants to improve the criminal justice response. 
Sec. 14613. Legal assistance for victims. 
Sec. 14614. Grants to support families in the justice system. 
Sec. 14615. Outreach and services to underserved populations grants. 
Sec. 14616. Criminal provisions. 
Sec. 14617. Rape survivor child custody. 
Sec. 14618. Enhancing culturally specific services for victims of domestic violence, dating violence, sexual assault, and stalking. 
Sec. 14619. Grants for lethality assessment programs. 
Part 2—Improving Services for Victims 
Sec. 14621. Sexual assault services program. 
Sec. 14622. Sexual Assault Services Program. 
Sec. 14623. Rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement assistance program. 
Sec. 14624. Training and services to end violence against people with disabilities. 
Sec. 14625. Training and services to end abuse in later life. 
Sec. 14626. Demonstration program on trauma-informed training for law enforcement. 
Part 3—Services, Protection, and Justice for Young Victims 
Sec. 14631. Rape prevention and education grant. 
Sec. 14632. Creating hope through outreach, options, services, and education (CHOOSE) for children and youth. 
Sec. 14633. Grants to combat violent crimes on campuses. 
Sec. 14634. Combat online predators. 
Part 4—Violence Reduction Practices 
Sec. 14641. Study conducted by the Centers for Disease Control and Prevention. 
Sec. 14642. Saving Money and Reducing Tragedies (SMART) through Prevention grants. 
Part 5—Strengthening the Healthcare Systems Response 
Sec. 14651. Grants to strengthen the healthcare systems response to domestic violence, dating violence, sexual assault, and stalking. 
Part 6—Safe Homes for Victims 
Sec. 14661. Housing protections for victims of domestic violence, dating violence, sexual assault, and stalking. 
Sec. 14662. Ensuring compliance and implementation; prohibiting retaliation against victims. 
Sec. 14663. Protecting the right to report crime from one’s home. 
Sec. 14664. Transitional housing assistance grants for victims of domestic violence, dating violence, sexual assault, or stalking. 
Sec. 14665. Addressing the housing needs of victims of domestic violence, dating violence, sexual assault, and stalking. 
Sec. 14666. United States Housing Act of 1937 amendments. 
Part 7—Economic Security for Victims 
Sec. 14671. Findings. 
Sec. 14672. National Resource Center on workplace responses to assist victims of domestic and sexual violence. 
Sec. 14673. Entitlement to unemployment compensation for victims of sexual and other harassment and survivors of domestic violence, sexual assault, or stalking. 
Sec. 14674. Study and reports on barriers to survivors’ economic security access. 
Sec. 14675. GAO Study. 
Sec. 14676. Education and information programs for survivors. 
Sec. 14677. Severability. 
Part 8—Homicide reduction initiatives 
Sec. 14681. Prohibiting persons convicted of misdemeanor crimes against dating partners and persons subject to protection orders. 
Sec. 14682. Prohibiting stalkers and individuals subject to court order from possessing a firearm. 
Part 9—Safety for Indian Women 
Sec. 14691. Findings and purposes. 
Sec. 14692. Authorizing funding for the tribal access program. 
Sec. 14693. Tribal jurisdiction over crimes of domestic violence, dating violence, obstruction of justice, sexual violence, sex trafficking, stalking, and assault of a law enforcement officer or corrections officer. 
Sec. 14694. Annual reporting requirements. 
Sec. 14695. Report on the response of law enforcement agencies to reports of missing or murdered Indians. 
Part 10—Office on Violence Against Women 
Sec. 14701. Establishment of Office on Violence Against Women. 
Sec. 14702. Report of the Attorney General on the effects of the shutdown. 
Part 11—Improving Conditions for Women in Federal Custody 
Sec. 14711. Improving the treatment of primary caretaker parents and other individuals in federal prisons. 
Sec. 14712. Public health and safety of women. 
Sec. 14713. Research and report on women in federal incarceration. 
Sec. 14714. Reentry planning and services for incarcerated women. 
Part 12—Law Enforcement Tools to Enhance Public Safety 
Sec. 14721. Notification to law enforcement agencies of prohibited purchase or attempted purchase of a firearm. 
Sec. 14722. Reporting of background check denials to state, local, and tribal authorities. 
Sec. 14723. Special assistant U.S. attorneys and cross-deputized attorneys. 
Part 13—Closing the Law Enforcement Consent Loophole 
Sec. 14731. Short title. 
Sec. 14732. Prohibition on engaging in sexual acts while acting under color of law. 
Sec. 14733. Incentives for States. 
Sec. 14734. Reports to Congress. 
Sec. 14735. Definition. 
Part 14—Other Matters 
Sec. 14741. National stalker and domestic violence reduction. 
Sec. 14742. Federal victim assistants reauthorization. 
Sec. 14743. Child abuse training programs for judicial personnel and practitioners reauthorization. 
Sec. 14744. Sex offender management. 
Sec. 14745. Court-appointed special advocate program. 
Sec. 14746. Rape kit backlog. 
Sec. 14747. Sexual assault forensic exam program grants. 
Sec. 14748. Review on link between substance use and victims of domestic violence dating violence, sexual assault, or stalking. 
Sec. 14749. Interagency working group to study Federal efforts to collect data on sexual violence. 
Sec. 14750. National Domestic Violence Hotline. 
Sec. 14751. Rule of construction regarding compliance with immigration laws. 
Part 15—Cybercrime Enforcement 
Sec. 14761. Local law enforcement grants for enforcement of cybercrimes. 
Sec. 14762. National Resource Center Grant. 
Sec. 14763. National strategy, classification, and reporting on cybercrime. 
Title II—Health Equity 
Subtitle A—Expanded Access to Care 
Sec. 20101. Study on the uninsured. 
Sec. 20102. Volunteer dental projects and action for dental health program. 
Sec. 20103. Critical access hospital improvements. 
Sec. 20104. Community health center collaborative access expansion. 
Subtitle B—Mental Health Needs  
Sec. 20201. Priority mental health needs of regional and national significance. 
Sec. 20202. Annual report on adverse childhood experiences of certain children in communities facing civil unrest. 
Subtitle C—Pursuing Equity in Mental Health Act  
Sec. 20401. Short title. 
Part 1—Mental Health of Students 
Sec. 20411. Amendments to the Public Health Service Act. 
Part 2—Health Equity and Accountability 
Sec. 20415. Integrated Health Care Demonstration Program. 
Sec. 20416. Addressing racial and ethnic minority mental health disparities research gaps. 
Sec. 20417. Health professions competencies to address racial and ethnic minority mental health disparities. 
Sec. 20418. Racial and ethnic minority behavioral and mental health outreach and education strategy. 
Sec. 20419. Additional funds for National Institutes of Health. 
Sec. 20420. Additional funds for National Institute on Minority Health and Health Disparities. 
Part 3—Other provisions 
Sec. 20421. Reauthorization of Minority Fellowship Program. 
Sec. 20422. Commission on the Effects of Smartphone and Social Media Use on Adolescents. 
Sec. 20423. No Federal funds for conversion therapy. 
Subtitle D—PrEP Assistance Program  
Sec. 20501. Short title. 
Sec. 20502. Pre-exposure prophylaxis program grant. 
Subtitle E—Environmental Justice and Environmental Justice Advocates 
Sec. 20601. Findings. 
Sec. 20602. Sense of Congress. 
Subtitle F—Endometrial Cancer Research and Education 
Sec. 20701. Short title. 
Sec. 20702. Findings. 
Sec. 20703. Expanding research and education with respect to endometrial cancer. 
Subtitle G—Donald Payne Sr. Colorectal Cancer Detection  
Sec. 20801. Short title. 
Sec. 20802. Medicare coverage for FDA-approved qualifying colorectal cancer screening blood-based tests. 
Subtitle H—Environmental Justice Act  
Sec. 20901. Short title. 
Sec. 20902. Purposes. 
Sec. 20903. Definitions. 
Sec. 20904. Interagency Federal Working Group on Environmental Justice. 
Sec. 20905. Federal agency actions to address environmental justice. 
Sec. 20906. National Environmental Justice Advisory Council. 
Sec. 20907. Environmental justice grant programs. 
Sec. 20908. Consideration of cumulative impacts and persistent violations in certain permitting decisions. 
Sec. 20909. Implied rights of action and common law claims. 
Sec. 20910. Private rights of action for discriminatory practices. 
Sec. 20911. Severability. 
Subtitle I—Strengthening Health Care and Lowering Prescription Drug Costs 
Sec. 21001. Short title. 
Part 1—Lowering Prescription Drug Costs 
Subpart A—Bringing low-Cost options and competition while keeping incentives for new generics 
Sec. 21011. Change conditions of first generic exclusivity to spur access and competition. 
Subpart B—Protecting consumer access to generic drugs 
Sec. 21015. Unlawful agreements. 
Sec. 21016. Notice and certification of agreements. 
Sec. 21017. Forfeiture of 180-day exclusivity period. 
Sec. 21018. Commission litigation authority. 
Sec. 21019. Statute of limitations. 
Subpart C—Creating and restoring equal access to equivalent samples 
Sec. 21021. Actions for delays of generic drugs and biosimilar biological products. 
Sec. 21022. REMS approval process for subsequent filers. 
Sec. 21023. Rule of construction. 
Subpart D—Study on role of Federal assistance in drug development 
Sec. 21025. Study on role of Federal assistance in drug development. 
Subpart E—Pharmacy School Outreach 
Sec. 21031. Pharmacy school outreach. 
Subpart F—Reports 
Sec. 21035. Effects of increases in prescription drug price. 
Part 2—Health Insurance Market Stabilization 
Sec. 21041. Preserving State option to implement health care marketplaces. 
Sec. 21042. Providing for additional requirements with respect to the navigator program. 
Sec. 21043. Federal Exchange outreach and educational activities and annual enrollment targets. 
Sec. 21044. Short-term limited duration insurance rule prohibition. 
Sec. 21045. Protection of health insurance coverage in certain Exchanges. 
Sec. 21046. Sense of Congress relating to the practice of silver loading. 
Sec. 21047. Consumer outreach, education, and assistance. 
Sec. 21048. GAO report. 
Sec. 21049. Report on the effects of website maintenance during open enrollment. 
Part 3—Budgetary Effects 
Sec. 21051. Determination of budgetary effects. 
Subtitle J—Resident Physician Shortage Reduction  
Sec. 21101. Short title. 
Sec. 21102. Distribution of additional residency positions. 
Sec. 21103. Study and report on strategies for increasing diversity. 
Subtitle K—Direct Medicare Payment for Services Furnished By Physician Assistants 
Sec. 21201. Direct Medicare payment for services furnished by physician assistants. 
Subtitle L—Incentivizing Medicaid Expansion  
Sec. 21301. Short title. 
Sec. 21302. Increased FMAP for medical assistance to newly eligible individuals. 
Subtitle M—Medicaid Expansion Parity  
Sec. 21401. Short title. 
Sec. 21402. Parity in the timing of the application of higher Medicaid Federal matching rates for ACA newly eligible individuals. 
Subtitle N—Equality in Medicare and Medicaid Treatment 
Sec. 21501. Short title. 
Sec. 21502. Improving access to care for Medicare and Medicaid beneficiaries. 
Subtitle O—Increasing Access to Quality Cardiac Rehabilitation Care 
Sec. 21601. Short title. 
Sec. 21602. Expanding access to cardiac rehabilitation programs and pulmonary rehabilitation programs under Medicare program. 
Sec. 21603. Expediting access to cardiac rehabilitation programs and pulmonary rehabilitation programs under Medicare program. 
Subtitle P—Healthy Food Access for All Americans  
Sec. 21701. Short title. 
Sec. 21702. Tax credit and grant program for Special Access Food Providers. 
Sec. 21703. Updates to Food Access Research Atlas. 
Subtitle Q—Territories Health Equity  
Sec. 21801. Short title. 
Part 1—Medicaid 
Sec. 21811. Elimination of general Medicaid funding limitations (cap) for territories. 
Sec. 21812. Elimination of specific Federal medical assistance percentage (FMAP) limitation for territories. 
Sec. 21813. Application of Medicaid waiver authority to all of the territories. 
Sec. 21814. Permitting Medicaid DSH allotments for territories. 
Part 2—Medicare 
Subpart A—Part A 
Sec. 21821. Calculation of Medicare DSH payments for IPPS hospitals in Puerto Rico. 
Sec. 21822. Rebasing target amount for hospitals in territories. 
Sec. 21823. Medicare DSH target adjustment for hospitals in territories. 
Subpart B—Part B 
Sec. 21825. Application of part B deemed enrollment process to residents of Puerto Rico; special enrollment period and limit on late enrollment penalties. 
Subpart C—Medicare Advantage (Part C) 
Sec. 21831. Adjustment in benchmark for low-base payment counties in Puerto Rico. 
Subpart D—Part D 
Sec. 21836. Improved use of allocated prescription drug funds by territories. 
Sec. 21837. Report on treatment of territories under Medicare part D. 
Part 3—Miscellaneous 
Sec. 21841. Modified treatment of territories with respect to application of ACA annual health insurance provider fees. 
Sec. 21842. Medicaid and CHIP territory transparency and information. 
Sec. 21843. Report on exclusion of territories from Exchanges. 
Sec. 21844. Access to coverage for individuals in certain areas without any available Exchange plans. 
Sec. 21845. Extension of family-to-family health information centers program to territories. 
Subtitle R—Maternal Care Access and Reducing Emergencies 
Sec. 21901. Short title. 
Sec. 21902. Findings. 
Sec. 21903. Definitions. 
Sec. 21904. Implicit bias training for health care providers. 
Sec. 21905. Pregnancy medical home demonstration project. 
Sec. 21906. National Academy of Medicine Study. 
Subtitle S—Reducing Mortality and Morbidity Among All Women and Honoring Mothers 
Sec. 22001. Findings. 
Sec. 22002. Sense of Congress. 
Subtitle T—Collecting and Analyzing Resources Integral and Necessary for Guidance for Social Determinants 
Sec. 22101. Short title. 
Sec. 22102. Findings; purpose. 
Sec. 22103. Requirement to issue guidance to clarify strategies to address social determinants of health in the Medicaid program and the Children’s Health Insurance Program. 
Subtitle U—Equal Access to Abortion Coverage in Health Insurance 
Sec. 22201. Short title. 
Sec. 22202. Findings. 
Sec. 22203. Abortion coverage and care regardless of income or source of insurance. 
Sec. 22204. Sense of Congress. 
Sec. 22205. Rule of construction. 
Sec. 22206. Severability. 
Subtitle V—Improving Access to Mental Health 
Sec. 22301. Short title. 
Sec. 22302. Improved access to mental health services under the Medicare program. 
Subtitle W—Sickle Cell Trait Research, Surveillance, and Public Education and Awareness 
Sec. 22401. Findings. 
Sec. 22402. Sense of Congress. 
Subtitle X—National Youth HIV & AIDS Awareness Day 
Sec. 22501. Findings. 
Sec. 22502. Sense of Congress. 
Subtitle Y—National Black HIV/AIDS Awareness Day 
Sec. 22601. Findings. 
Sec. 22602. Sense of Congress. 
Subtitle Z—Repeal Existing Policies that Encourage and Allow Legal HIV Discrimination 
Sec. 22701. Short title. 
Sec. 22702. Findings. 
Sec. 22703. Sense of Congress regarding laws or regulations directed at people living with HIV. 
Sec. 22704. Review of Federal and State laws. 
Sec. 22705. Rule of construction. 
Sec. 22706. No additional appropriations authorized. 
Sec. 22707. Definitions. 
Subtitle AA—Pandemic Community Reserve and Public Health Response Act 
Sec. 22801. Short title. 
Sec. 22802. Grants to increase federal public health reserve corps personnel. 
Sec. 22803. Grants to establish pandemic community reserve corps. 
Subtitle BB—Researching and Ending Disparities by Understanding Creating Equity Act of 2020  
Sec. 22901. Short title. 
Sec. 22902. Health in all policies demonstration project. 
Sec. 22903. National academies of sciences, engineering, and medicine report. 
Subtitle CC—Study, Treat, Observe and Prevent Neglected Diseases of Poverty act (short title STOP Neglected Diseases of Poverty Act) 
Sec. 23001. Short title. 
Sec. 23002. Findings. 
Sec. 23003. Sense of congress. 
Sec. 23004. Definition of neglected diseases of poverty. 
Sec. 23005. Programs relating to neglected diseases of poverty. 
Subtitle DD—Mommies Act 
Sec. 23101. Short title. 
Sec. 23102. Enhancing medicaid and chip benefits for low-income pregnant women. 
Sec. 23103. Maternity care home demonstration project. 
Sec. 23104. Reapplication of medicare payment rate floor to primary care services furnished under medicaid and inclusion of additional providers. 
Sec. 23105. Macpac report and cms guidance on increasing access to doula care for medicaid beneficiaries. 
Sec. 23106. Gao report on state medicaid programs’ use of telemedicine to increase access to maternity care. 
Subtitle EE—Humane Correctional Healthcare Act 
Sec. 23201. Short title. 
Sec. 23202. Repeal of medicaid inmate exclusion. 
Sec. 23203. Report by comptroller general. 
Sec. 23204. Sense of congress on incarceration and community-based health services. 
Subtitle FF—Strengthen Dental Coverage 
Sec. 23301. Short title. 
Sec. 23302. Strengthening coverage under the medicaid program for certain foster youth individuals. 
Subtitle GG—Expanded Coverage for Former Foster Youth Act 
Sec. 23401. Short title. 
Sec. 23402. Coverage continuity for former foster care children up to age 26. 
Sec. 23403. Outreach efforts for enrollment of former foster children. 
Subtitle HH—Pandemic Protection Act 
Sec. 23501. Short title. 
Sec. 23502. Temporary preservation of eligibility for foster care benefits, and suspension of certain education and work requirements, for youth who would otherwise age out of eligibility for the benefits during a health emergency or disaster declared with respect to the coronavirus pandemic. 
Subtitle II—Dosha Joi Immediate Coverage for Foster Youth Act Immediate Coverage for Foster Youth Act  
Sec. 23601. Short title. 
Sec. 23602. Providing for immediate medicaid eligibility for former foster youth. 
Subtitle JJ—Health Providers Training Act  
Sec. 23701. Short title. 
Sec. 23702. Eligibility of hospitals for health professions opportunity grants. 
Sec. 23703. Effective date. 
Title III—COVID–19 
Subtitle A—Minority Business Resiliency  
Sec. 30101. Short title. 
Sec. 30102. Definitions. 
Sec. 30103. Minority Business Development Agency. 
Sec. 30104. Emergency grants to nonprofits that support minority business enterprises. 
Sec. 30105. Outreach to business centers. 
Sec. 30106. Direct appropriation. 
Sec. 30107. Audits. 
Sec. 30108. Review and report by Comptroller General. 
Sec. 30109. Annual reports; recommendations. 
Sec. 30110. Executive Order 11625. 
Sec. 30111. Amendment to the Federal Acquisition Streamlining Act of 1994. 
Subtitle B—Health Enterprise Zones  
Sec. 30201. Short title. 
Sec. 30202. Designation of Health Enterprise Zones. 
Sec. 30203. Consultation. 
Sec. 30204. Tax incentives. 
Sec. 30205. Grants. 
Sec. 30206. Student loan repayment program. 
Sec. 30207. Ten percent increase of payment for items and services payable under Medicare Part B furnished in Health Enterprise Zones. 
Sec. 30208. Reporting. 
Sec. 30209. Definitions. 
Sec. 30210. Authorization of appropriations. 
Subtitle C—Coverage for COVID–19 Treatment 
Sec. 30301. Short title. 
Sec. 30302. Coverage of COVID–19 related treatment at no cost sharing. 
Subtitle D—Quit Because of COVID–19  
Sec. 30401. Short title. 
Sec. 30402. Coverage of comprehensive tobacco cessation services in Medicaid. 
Sec. 30403. Coverage of comprehensive tobacco cessation services in CHIP. 
Sec. 30404. Rule of construction. 
Subtitle E—Food for Working Families  
Sec. 30501. Short title. 
Sec. 30502. Federal pandemic unemployment compensation Income and resources disregard for SNAP. 
Subtitle F—Reducing COVID–19 Disparities by Investing in Public Health 
Sec. 30601. Short title. 
Sec. 30602. Findings. 
Sec. 30603. Reducing COVID–19 disparities by investing in public health. 
Subtitle G—Increasing Access to SNAP Delivery During COVID–19  
Sec. 30701. Short title. 
Sec. 30702. Food delivery under supplemental nutrition assistance program. 
Subtitle H—Safe Line Speeds in COVID–19 
Sec. 30801. Short title. 
Sec. 30802. Suspending authority to increase line speeds at meat and poultry establishments. 
Subtitle I—Increasing access to Snap Delivery during COVID–19  
Sec. 30901. Short title. 
Sec. 30902. Food delivery under supplemental nutrition assistance program. 
Subtitle J—Safe Line speeds in COVID–19  
Sec. 31001. Short title. 
Sec. 31002. Suspending authority to increase line speeds at meat and poultry establishments. 
Subtitle K—Emergency Snap Flexibilities Extension  
Sec. 31101. Short title. 
Sec. 31102. Extension of existing snap flexibilities for covid-19. 
Subtitle L—Nursing Facility Quality Reporting  
Sec. 31201. Short title. 
Sec. 31202. Requiring long term care facilities to report certain information relating to COVID–19 cases and deaths. 
Subtitle M—Care for COVID–19  
Sec. 31301. Short title. 
Sec. 31302. Coverage of services related to COVID–19. 
Sec. 31303. Special enrollment period. 
Subtitle N—Community Solutions for COVID–19  
Sec. 31401. Short title. 
Sec. 31402. Addressing COVID–19 health inequities and improving health equity. 
Subtitle O—Recharge and Empower Local Innovation and Entrepreneurs Fund for Main Street 
Sec. 31501. Short title. 
Sec. 31502. Small business local relief program. 
Subtitle P—COVID Community Care  
Sec. 31601. Short title. 
Part 1—Department of Health and Human Services 
Sec. 31602. COVID-19 prevention in medically underserved communities. 
Sec. 31603. COVID-19 prevention in Indian Tribes. 
Sec. 31604. Definitions. 
Sec. 31605. Additional appropriations. 
Sec. 31606. Supplemental appropriations. 
Subtitle Q—To Improve the Health of Minority Individuals during the COVID-19 Pandemic and for Other purposes  
Sec. 31701. Short title. 
Part 1—Racial and Ethnicity Data Collection 
Subpart A—Collection and Reporting 
Sec. 317101. Equitable data collection and disclosure on COVID–19 Act. 
Sec. 317102. COVID–19 reporting portal. 
Sec. 317103. Regular CDC reporting on demographic data. 
Sec. 317104. Amendment to the Public Health Service Act. 
Sec. 317105. Elimination of prerequisite of direct appropriations for data collection and analysis. 
Sec. 317106. Collection of data for the Medicare program. 
Sec. 317107. Revision of HIPAA claims standards. 
Sec. 317108. Disparities data collected by the Federal Government. 
Sec. 317109. Standards for measuring sexual orientation, gender identity, and socioeconomic status in collection of health data. 
Sec. 317110. Improving health data regarding Native Hawaiians and other Pacific Islanders. 
Subpart B—Improvements and Modernization 
Sec. 317121. Federal modernization for health inequities data. 
Sec. 317122. Modernization of State and local health inequities data. 
Sec. 317123. Additional reporting to Congress on the race and ethnicity rates of COVID–19 testing, hospitalizations, and mortalities. 
Part 2—Equitable Testing and Tracing 
Subpart A—Free Testing for Patients 
Sec. 317201. Sooner coverage of testing for COVID–19. 
Subpart B—National Testing Strategy 
Sec. 317211. COVID–19 testing strategy. 
Sec. 317212. Coronavirus immigrant families protection. 
Sec. 317213. ICE detention. 
Subpart C—Contact Tracing 
Sec. 317221. COVID–19 Testing, Reaching, And Contacting Everyone. 
Sec. 317222. National system for COVID–19 testing, contact tracing, surveillance, containment, and mitigation. 
Sec. 317223. Grants. 
Sec. 317224. Grants to State and Tribal workforce agencies. 
Part 3—Free Treatment for All Americans 
Sec. 317301. Coverage at no cost sharing of COVID–19 vaccine and treatment. 
Sec. 317302. Optional coverage at no cost sharing of COVID–19 treatment and vaccines under Medicaid for uninsured individuals. 
Sec. 317303. Coverage of treatments for COVID–19 at no cost sharing under the Medicare Advantage program. 
Sec. 317304. Requiring coverage under Medicare PDPS and MA–PD plans, without the imposition of cost sharing or utilization management requirements, of drugs intended to treat COVID–19 during certain emergencies. 
Sec. 317305. Coverage of COVID–19 related treatment at no cost sharing. 
Sec. 317306. Reimbursement for additional health services relating to coronavirus. 
Part 4—Federal Health Equity Oversight 
Sec. 317401. COVID-19 Racial and Ethnic Disparities Task Force Act of 2020. 
Sec. 317402. Protection of the HHS Offices of Minority Health. 
Sec. 317403. Establish an interagency counsel and grant programs on social determinants of health. 
Sec. 317404. Accountability and transparency within the Department of Health and Human Services. 
Part 5—Expanded Insurance Access 
Sec. 317501. Medicare special enrollment period for individuals residing in COVID-19 emergency areas. 
Sec. 317502. Special enrollment period through exchanges; federal exchange outreach and educational activities. 
Sec. 317503. MOMMA’s Act. 
Sec. 317504. Allowing for medical assistance under Medicaid for inmates during 30-day period preceding release. 
Sec. 317505. Providing for immediate Medicaid eligibility for former foster youth. 
Sec. 317506. Expanded coverage for former foster youth. 
Sec. 317507. Removing citizenship and immigration barriers to access to affordable health care under ACA. 
Sec. 317508. Medicaid in the territories. 
Sec. 317509. Removing Medicare barrier to health care. 
Sec. 317510. Removing barriers to health care and nutrition assistance for children, pregnant persons, and lawfully present individuals. 
Sec. 317511. Repeal of requirement for documentation evidencing citizenship or nationality under the medicaid program. 
Part 6—Community Based Grants 
Sec. 317601. Grants for racial and ethnic approaches to community health. 
Sec. 317602. Grants to promote health for underserved communities. 
Sec. 317603. Addressing COVID–19 health inequities and improving health equity. 
Sec. 317604. Improving social determinants of health. 
Sec. 317605. Funding to States, localities, and community-based organizations for emergency aid and services. 
Sec. 317606. Supplemental nutrition assistance program. 
Part 7—Culturally and Linguistically Competent Care 
Sec. 317701. Ensuring standards for culturally and linguistically appropriate services in health care. 
Sec. 317702. Culturally and linguistically appropriate health care in the Public Health Service Act. 
Sec. 317703. Training tomorrow’s doctors for culturally and linguistically appropriate care: graduate medical education. 
Sec. 317704. Federal reimbursement for culturally and linguistically appropriate services under the Medicare, Medicaid, and State Children’s Health Insurance Programs. 
Sec. 317705. Requirements for health programs or activities receiving Federal funds. 
Sec. 317706. Report on Federal efforts to provide culturally and linguistically appropriate health care services. 
Sec. 317707. Health professions competencies to address racial and ethnic mental health disparities. 
Sec. 317708. Study on the uninsured. 
Part 8—Aid to Providers Serving Minority Communities 
Sec. 317801. Temporary increase in Medicaid DSH allotments. 
Sec. 317802. COVID–19-related temporary increase of Medicaid FMAP. 
Sec. 317803. Appropriation for primary health care. 
Sec. 317804. Amendment to the Public Health Service Act. 
Sec. 317805. Pandemic premium pay for essential workers. 
Sec. 317806. COVID–19 Heroes Fund grants. 
Sec. 317807. Enforcement and outreach. 
Part 9—Health IT and Bridging the Digital Divide in Health Care 
Sec. 317901. HRSA assistance to health centers for promotion of Health IT. 
Sec. 317902. Assessment of impact of Health IT on racial and ethnic minority communities; outreach and adoption of Health IT in such communities. 
Sec. 317903. Extending funding to strengthen the Health IT infrastructure in racial and ethnic minority communities. 
Sec. 317904. Extending competitive grants for the development of loan programs to facilitate adoption of certified EHR technology by providers serving racial and ethnic minority groups. 
Sec. 317905. Authorization of appropriations. 
Sec. 317906. Data collection and assessments conducted in coordination with minority-serving institutions. 
Sec. 317907. Study of health information technology in medically underserved communities. 
Sec. 317908. Study on the effects of changes to telehealth under the Medicare and Medicaid programs during the COVID–19 emergency. 
Sec. 317909. COVID–19 designation of immediate special authority of spectrum for Tribes’ emergency response in Indian Country. 
Sec. 317910. Facilitating the provision of telehealth services across State lines. 
Part 10—Public Awareness 
Sec. 3171001. Awareness campaigns. 
Sec. 3171002. Increasing understanding of and improving health literacy. 
Sec. 3171003. English for speakers of other languages. 
Sec. 3171004. Influenza, COVID–19, and pneumonia vaccination campaign. 
Part 11—Research 
Sec. 3171101. Research and development. 
Sec. 3171102. CDC field studies pertaining to specific health inequities. 
Sec. 3171103. Expanding capacity for health outcomes. 
Sec. 3171104. Data collection and analysis grants to minority-serving institutions. 
Sec. 3171105. Safety and effectiveness of drugs with respect to racial and ethnic background. 
Sec. 3171106. GAO and NIH reports. 
Sec. 3171107. Health impact assessments. 
Sec. 3171108. Tribal funding to research health inequities including COVID–19. 
Sec. 3171109. Research endowments at both current and former centers of excellence. 
Part 12—Education 
Sec. 3171201. Grants for schools of medicine in diverse and underserved areas. 
Sec. 3171202. Amendment to the Public Health Service Act. 
Sec. 3171203. Hispanic-serving institutions, historically black colleges and universities, Asian American and Native American Pacific Islander-serving institutions, Tribal colleges, regional community-based organizations, and national minority medical associations. 
Sec. 3171204. Loan repayment program of Centers for Disease Control and Prevention. 
Sec. 3171205. Study and report on strategies for increasing diversity. 
Sec. 3171206. Amendments to the Pandemic EBT Act. 
Part 13—Public Health Assistance to Tribes 
Sec. 3171301. Appropriations for the Indian Health Service. 
Sec. 3171302. Improving State, local, and Tribal public health security. 
Sec. 3171303. Provision of items to Indian programs and facilities. 
Sec. 3171304. Health care access for urban native veterans. 
Sec. 3171305. Proper and reimbursed care for native veterans. 
Title IV—Environmental Justice 
Subtitle A—100% Clean Economy 
Sec. 40101. Short title. 
Sec. 40102. National goal. 
Sec. 40103. Findings. 
Sec. 40104. Federal agency plans. 
Sec. 40105. Accountability. 
Sec. 40106. Clean Economy Federal Advisory Committee. 
Sec. 40107. Recommendations for interim goals. 
Sec. 40108. Definitions. 
Subtitle B—Environmental Justice For All 
Sec. 40201. Short title; table of contents; findings. 
Sec. 40202. Statement of policy. 
Sec. 40203. Definitions. 
Sec. 40204. Prohibited discrimination. 
Sec. 40205. Right of action. 
Sec. 40206. Rights of recovery. 
Sec. 40207. Consideration of cumulative impacts and persistent violations in certain permitting decisions. 
Sec. 40208. Interagency Working Group on Environmental Justice Compliance and Enforcement. 
Sec. 40209. Federal agency actions and responsibilities. 
Sec. 40210. Ombudsmen. 
Sec. 40211. Access to parks, outdoor spaces, and public recreation opportunities. 
Sec. 40212. Transit to trails grant program. 
Sec. 40213. Every Kid Outdoors. 
Sec. 40214. Protections for environmental justice communities against harmful Federal actions. 
Sec. 40215. Training of employees of Federal agencies. 
Sec. 40216. Environmental justice grant programs. 
Sec. 40217. Environmental justice basic training program. 
Sec. 40218. National Environmental Justice Advisory Council. 
Sec. 40219. Environmental Justice Clearinghouse. 
Sec. 40220. Public meetings. 
Sec. 40221. Environmental projects for environmental justice communities. 
Sec. 40222. Grants to further achievement of Tribal coastal zone objectives. 
Sec. 40223. Cosmetic labeling. 
Sec. 40224. Safer cosmetic alternatives for disproportionately impacted communities. 
Sec. 40225. Safer child care centers, schools, and homes for disproportionately impacted communities. 
Sec. 40226. Certain menstrual products misbranded if labeling does not include ingredients. 
Sec. 40227. Support by National Institute of Environmental Health Sciences for research on health disparities impacting communities of color. 
Sec. 40228. Revenues for just transition assistance. 
Sec. 40229. Economic revitalization for fossil fuel dependent communities. 
Sec. 40230. Evaluation by Comptroller General of the United States. 
Subtitle C—Low-Income Solar Energy 
Sec. 40301. Short title. 
Sec. 40302. Definitions. 
Sec. 40303. Low-income home energy assistance. 
Sec. 40304. Solar financing and workforce training. 
Sec. 40305. Rulemaking relating to utility allowances. 
Subtitle D—Climate Action Planning for Ports 
Sec. 40401. Short title. 
Sec. 40402. Grants to reduce greenhouse gas emissions at ports. 
Subtitle E—Open Back Better 
Sec. 40501. Short title. 
Sec. 40502. Facilities energy resiliency. 
Sec. 40503. Personnel. 
Subtitle F—Supporting the teaching of climate change in schools 
Sec. 40601. Findings. 
Sec. 40602. Sense of Congress. 
Subtitle G—Women and Climate Change 
Sec. 40701. Short title; table of contents. 
Sec. 40702. Findings. 
Sec. 40703. Definitions. 
Sec. 40704. Statement of policy. 
Part 1—Strategies, Policies, and Programs 
Sec. 40711. Federal Interagency Working Group on Women and Climate Change. 
Sec. 40712. Development and implementation of strategy and policies to prevent and respond to the effects of climate change on women globally. 
Part 2—Oversight and Accountability 
Sec. 40721. Senior Coordinator for Women and Climate Change. 
Sec. 40722. Briefing and report. 
Subtitle H—Clean School Bus 
Sec. 40801. Short title. 
Sec. 40802. Clean School Bus Grant Program. 
Subtitle I—Climate Steward Ship Act of 2020 
Sec. 40901. Short title. 
Part 1—Agriculture 
Sec. 40911. Conservation reserve program. 
Sec. 40912. Environmental Quality Incentives Program. 
Sec. 40913. Conservation Stewardship Program. 
Sec. 40914. Funding. 
Sec. 40915. Regional Conservation Partnership Program. 
Sec. 40916. Funding for climate stewardship agriculture research. 
Sec. 40917. Conservation technical assistance. 
Sec. 40918. Rural Energy for America Program. 
Sec. 40919. Local Agriculture Market Program. 
Sec. 40920. Farm and ranch stress assistance network. 
Sec. 40921. Assistance for community food projects. 
Part 2—Forests 
Sec. 40931. Reforestation Trust Fund. 
Sec. 40932. Reforest America Grant Program. 
Sec. 40933. Urban wood programs. 
Sec. 40934. Stewardship Corps. 
Part 3—Coastal wetland 
Sec. 40951. Definitions. 
Sec. 40952. Coastal and Estuary Resilience Grant Program. 
Sec. 40953. Data collection. 
Sec. 40954. Outreach and technical assistance. 
Sec. 40955. Annual restoration and funding. 
Sec. 40956. Prevailing wage requirement. 
Sec. 40957. Department of the Interior coastal wetland restoration; funding. 
Subtitle J—Clean Air Sharp Minds Act 
Sec. 41001. Short title. 
Sec. 41002. Purposes. 
Sec. 41003. Findings. 
Sec. 41004. Definitions. 
Sec. 41005. Demonstration program authorized. 
Subtitle K—Environmental Justice Act of 2020 
Sec. 42001. Short title. 
Sec. 42002. Purposes. 
Sec. 42003. Definitions. 
Sec. 42004. Interagency Federal Working Group on Environmental Justice. 
Sec. 42005. Federal agency actions to address environmental justice. 
Sec. 42006. National Environmental Justice Advisory Council. 
Sec. 42007. Environmental justice grant programs. 
Sec. 42008. Consideration of cumulative impacts and persistent violations in certain permitting decisions. 
Sec. 42009. Implied rights of action and common law claims. 
Sec. 42010. Private rights of action for discriminatory practices. 
Sec. 42011. Severability. 
Title V—Voting Rights 
Subtitle A—Voting Rights Advancement 
Sec. 50101. Short title. 
Sec. 50102. Violations triggering authority of court to retain jurisdiction. 
Sec. 50103. Criteria for coverage of States and political subdivisions. 
Sec. 50104. Determination of States and Political Subdivisions Subject to Preclearance for Covered Practices. 
Sec. 50105. Promoting transparency to enforce the Voting Rights Act. 
Sec. 50106. Authority to assign observers. 
Sec. 50107. Preliminary Injunctive relief. 
Sec. 50108. Definitions. 
Sec. 50109. Attorneys’ fees. 
Sec. 50110. Other technical and conforming amendments. 
Subtitle B—Voter Empowerment 
Sec. 50200. Short title; statement of policy. 
Part 1—Voter Registration Modernization 
Sec. 50201. Short title. 
Subpart A—Promoting Internet Registration 
Sec. 50211. Requiring availability of Internet for voter registration. 
Sec. 50212. Use of Internet to update registration information. 
Sec. 50213. Provision of election information by electronic mail to individuals registered to vote. 
Sec. 50214. Clarification of requirement regarding necessary information to show eligibility to vote. 
Sec. 50215. Effective date. 
Subpart B—Automatic Voter Registration 
Sec. 50216. Short title; findings and purpose. 
Sec. 50217. Automatic registration of eligible individuals. 
Sec. 50218. Contributing agency assistance in registration. 
Sec. 50219. One-time contributing agency assistance in registration of eligible voters in existing records. 
Sec. 50220. Voter protection and security in automatic registration. 
Sec. 50221. Registration portability and correction. 
Sec. 50222. Payments and grants. 
Sec. 50223. Treatment of exempt States. 
Sec. 50224. Miscellaneous provisions. 
Sec. 50225. Definitions. 
Sec. 50226. Effective date. 
Subpart C—Conditions on Removal on Basis of Interstate Cross-Checks 
Sec. 50227. Conditions on removal of registrants from official list of eligible voters on basis of interstate cross-checks. 
Subpart D—Other Initiatives To Promote Voter Registration 
Sec. 50228. Acceptance of voter registration applications from individuals under 18 years of age. 
Sec. 50229. Annual reports on voter registration statistics. 
Subpart E—Availability of HAVA Requirements Payments 
Sec. 50230. Availability of requirements payments under HAVA to cover costs of compliance with new requirements. 
Subpart F—Prohibiting Interference With Voter Registration  
Sec. 50231. Prohibiting hindering, interfering with, or preventing voter registration. 
Sec. 50232. Establishment of best practices. 
Subpart G—Saving Voters From Voter Purging 
Sec. 50233. Short title. 
Sec. 50234. Conditions for removal of voters from list of registered voters. 
Part 2—Access to Voting for Individuals With Disabilities 
Sec. 50235. Requirements for States to promote access to voter registration and voting for individuals with disabilities. 
Sec. 50236. Pilot programs for enabling individuals with disabilities to register to vote and vote privately and independently at residences. 
Sec. 50237. Expansion and reauthorization of grant program to assure voting access for individuals with disabilities. 
Part 3—Prohibiting Voter Caging 
Sec. 50238. Voter caging and other questionable challenges prohibited. 
Sec. 50239. Development and adoption of best practices for preventing voter caging. 
Part 4—Prohibiting Deceptive Practices and Preventing Voter Intimidation 
Sec. 50240. Short title. 
Sec. 50241. Prohibition on deceptive practices in Federal elections. 
Sec. 50242. Corrective action. 
Sec. 50243. Reports to Congress. 
Part 5—Democracy Restoration 
Sec. 50244. Short title. 
Sec. 50245. Rights of citizens. 
Sec. 50246. Enforcement. 
Sec. 50247. Notification of restoration of voting rights. 
Sec. 50248. Definitions. 
Sec. 50249. Relation to other laws. 
Sec. 50250. Federal prison funds. 
Sec. 50251. Effective date. 
Part 6—Promoting Accuracy, Integrity, and Security Through Voter-Verified Permanent Paper Ballot 
Sec. 50252. Short title. 
Sec. 50253. Paper ballot and manual counting requirements. 
Sec. 50254. Accessibility and ballot verification for individuals with disabilities. 
Sec. 50255. Durability and readability requirements for ballots. 
Sec. 50256. Effective date for new requirements. 
Sec. 50257. Clarification of ability of States to use election administration payments to meet requirements. 
Part 7—Provisional Ballots 
Sec. 50258. Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory standards. 
Part 8—Early Voting 
Sec. 50259. Early voting. 
Part 9—Voting by Mail 
Sec. 50260. Voting by mail. 
Part 10—Absent Uniformed Services Voters and Overseas Voters 
Sec. 50261. Extending guarantee of residency for voting purposes to family members of absent military personnel. 
Sec. 50262. Pre-election reports on availability and transmission of absentee ballots. 
Sec. 50263. Enforcement. 
Sec. 50264. Revisions to 45-day absentee ballot transmission rule. 
Sec. 50265. Use of single absentee ballot application for subsequent elections. 
Sec. 50266. Effective date. 
Part 11—Poll Worker Recruitment and Training 
Sec. 50267. Leave to serve as a poll worker for Federal employees. 
Sec. 50268. Grants to States for poll worker recruitment and training. 
Sec. 50269. Model poll worker training program. 
Sec. 50270. State defined. 
Part 12—Enhancement of Enforcement 
Sec. 50271. Enhancement of enforcement of Help America Vote Act of 2002. 
Part 13—Federal Election Integrity 
Sec. 50272. Prohibition on campaign activities by chief State election administration officials. 
Part 14—Grants for Risk-limiting Audits of Results of Elections 
Sec. 50273. Grants to States for conducting risk-limiting audits of results of elections. 
Sec. 50274. GAO analysis of effects of audits. 
Part 15—Promoting Voter Access Through Election Administration Improvements 
Subpart A—Promoting Voter Access 
Sec. 50275. Treatment of universities as voter registration agencies. 
Sec. 50276. Minimum notification requirements for voters affected by polling place changes. 
Sec. 50277. Election Day holiday. 
Sec. 50278. Permitting use of sworn written statement to meet identification requirements for voting. 
Sec. 50279. Postage-free ballots. 
Sec. 50280. Reimbursement for costs incurred by States in establishing program to track and confirm receipt of absentee ballots. 
Sec. 50281. Voter information response systems and hotline. 
Subpart B—Improvements in Operation of Election Assistance Commission 
Sec. 50282. Reauthorization of Election Assistance Commission. 
Sec. 50283. Requiring States to participate in post-general election surveys. 
Sec. 50284. Reports by National Institute of Standards and Technology on use of funds transferred from Election Assistance Commission. 
Sec. 50285. Recommendations to improve operations of Election Assistance Commission. 
Sec. 50286. Repeal of exemption of Election Assistance Commission from certain government contracting requirements. 
Subpart C—Miscellaneous Provisions 
Sec. 50287. Application of laws to Commonwealth of Northern Mariana Islands. 
Sec. 50288. Repeal of exemption of Election Assistance Commission from certain government contracting requirements. 
Sec. 50289. No effect on other laws. 
Part 16—Severability 
Sec. 50290. Severability. 
Subtitle C—Same Day Registration 
Sec. 50301. Short title. 
Sec. 50302. Same day registration. 
Subtitle D—Equal Access to Support Youth Voting 
Sec. 50401. Short title. 
Sec. 50402. Requiring states to accept student identifications for purposes of meeting voter identification requirements. 
Subtitle E—Restoring Confidence in America’s Elections 
Sec. 50501. Short title. 
Part 1—Integrity of Voting Systems and Ballots 
Subpart A—Promoting Accuracy, Integrity, and Security Through Voter-Verified Permanent Paper Ballot 
Sec. 505101. Moratorium on acquisition of certain direct recording electronic voting systems and certain other voting systems. 
Sec. 505102. Paper ballot and manual counting requirements. 
Sec. 505103. Accessibility and ballot verification for individuals with disabilities. 
Subpart B—Additional Voting System Requirements 
Sec. 505111. Additional voting system requirements. 
Subpart C—Funding 
Sec. 505121. Availability of additional funding to enable States to meet costs of revised requirements. 
Sec. 505122. Grants for development of compliant systems. 
Subpart D—Effective Date 
Sec. 505131. Effective date for new requirements. 
Part 2—Requirement for mandatory manual audits by hand count 
Sec. 505201. Mandatory manual audits. 
Sec. 505202. Availability of enforcement under Help America Vote Act of 2002. 
Sec. 505203. Guidance on best practices for alternative audit mechanisms. 
Sec. 505204. Clerical amendment. 
Part 3—Other Reforms to Promote Integrity of Elections 
Subpart A—Integrity of Election Administration 
Sec. 505301. Prohibition on campaign activities by chief State election administration officials. 
Sec. 505302. Mandatory training for poll workers. 
Sec. 505303. Due process requirements for individuals proposed to be removed from list of eligible voters. 
Sec. 505304. Mandatory response by Attorney General to allegations of voter intimidation or suppression by law enforcement officers and other government officials. 
Subpart B—Removing Barriers to Voting 
Sec. 505311. Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory standards. 
Sec. 505312. Prohibiting imposition of conditions on voting by mail. 
Sec. 505313. Mandatory availability of early voting. 
Sec. 505314. Requirements for availability of sufficient polling places, equipment, and resources. 
Part 4—Rulemaking Authority of Election Assistance Commission 
Sec. 505401. Permitting Election Assistance Commission to exercise rulemaking authority. 
Subtitle F—Redistricting and Voter Protection 
Sec. 50601. Short title. 
Sec. 50602. Requiring declaratory judgment or preclearance as prerequisite for multiple Congressional redistricting plans enacted pursuant to same decennial census and apportionment of Representatives. 
Sec. 50603. No effect on redistricting plans enacted pursuant to court order. 
Subtitle G—Democracy Restoration 
Sec. 50701. Short title. 
Sec. 50702. Findings. 
Sec. 50703. Rights of citizens. 
Sec. 50704. Enforcement. 
Sec. 50705. Notification of restoration of voting rights. 
Sec. 50706. Definitions. 
Sec. 50707. Relation to other laws. 
Sec. 50708. Federal prison funds. 
Sec. 50709. Effective date. 
Subtitle H—Securing and Heightening the Integrity of our Elections and Lawful Democracy 
Sec. 50801. Short title. 
Sec. 50802. Election integrity. 
Subtitle I—E–Security Fellows 
Sec. 50901. Short title. 
Sec. 50902. E–Security Fellows Program to provide political campaign staff with training on best practices for election cybersecurity. 
Subtitle J—Deceptive Practices and Voter Intimidation Prevention 
Sec. 51001. Short title. 
Sec. 51002. Findings. 
Sec. 51003. Prohibition on deceptive practices in Federal elections. 
Sec. 51004. Corrective action. 
Sec. 51005. Reports to Congress. 
Sec. 51006. Severability. 
Subtitle K—Election Day Holiday 
Sec. 51101. Short title. 
Sec. 51102. Treatment of Election Day in same manner as legal public holiday for purposes of Federal employment. 
Sec. 51103. Sense of Congress regarding treatment of day by private employers. 
Subtitle L—Stop Automatically Voiding Eligible Voters Off Their Enlisted Rolls in States 
Sec. 51201. Short title. 
Sec. 51202. Conditions for removal of voters from list of registered voters. 
Subtitle M—VoteSafe 
Sec. 51301. Short title. 
Sec. 51302. Findings. 
Sec. 51303. Requirements for no-excuse absentee voting, early in-person voting, and plan to ensure polling places implement CDC guidance for Federal elections in 2020. 
Sec. 51304. Grants to promote safe, accessible, and efficient in-person voting. 
Title VI—Safe, Accountable, Fair, Effective Justice 
Sec. 60101. Short title. 
Subtitle A—Identifying and Reducing Over-Federalization and Over-Criminalization By Respecting the Balance of Powers Among the States and the Federal Government 
Sec. 60111. Compilation and publication of criminal offenses to provide fair notice to address over-federalization. 
Sec. 60112. Procedures to reduce over-federalization. 
Sec. 60113. Procedures to reduce pretrial detention. 
Sec. 60114. Annual review and reports of the citizen complaint process. 
Sec. 60115. Focusing Federal criminal penalties for simple possession to places of special Federal interest in recognition of the balance of power between the Federal Government and the States. 
Subtitle B—Creating a Performance-Incentive Funding Program 
Sec. 60201. Calculation of savings. 
Sec. 60202. Distribution of performance incentive funding. 
Sec. 60203. Use of performance incentive funding. 
Sec. 60204. Definitions. 
Subtitle C—Addressing Information Disparity and Accuracy in Criminal Prosecutions to Protect Innocence More Robustly and to Reduce the Number of Wrongful Convictions 
Sec. 60301. Findings and declarations. 
Sec. 60302. Accuracy and reliability of evidence in criminal cases; addressing information disparity in criminal cases. 
Sec. 60303. Notification relating to forensic, prosecutorial, or law enforcement misconduct. 
Sec. 60304. Remedies. 
Sec. 60305. Toolkits for State and local government. 
Subtitle D—Concentrating Prison Space on Violent and Career Criminals 
Part 1—Restoring Original Congressional Intent To Focus Federal Drug Mandatory Minimums Only on Managers, Supervisors, Organizers, and Leaders of Drug Trafficking Organizations and To Avoid Duplicative Prosecution with States 
Sec. 60401. Focusing the application of Federal mandatory minimums for certain drug offenses to restore original congressional intent respecting the balance of power between the Federal Government and the States. 
Sec. 60402. Modification of criteria for safety valve limitation on applicability of certain mandatory minimums. 
Sec. 60403. Consistency in the use of prior convictions for sentencing enhancements. 
Sec. 60404. Eligibility for resentencing based on changes in law. 
Sec. 60405. Directives to the Sentencing Commission. 
Sec. 60406. Exclusion of acquitted conduct and discretion to disregard manipulated conduct from consideration during sentencing. 
Part 2—Clarification of Congressional Intent on Certain Recidivist Penalties 
Sec. 60407. Amendments to enhanced penalties provision. 
Part 3—Expanding the Ability To Apply for Compassionate Release 
Sec. 60408. Ability to petition for release to extended supervision for certain prisoners who are medically incapacitated, geriatric, or caregiver parents of minor children and who do not pose public safety risks. 
Subtitle E—Encouraging Accountability With Greater Use of Evidence-Based Sentencing Alternatives for Lower-Level Offenders  
Sec. 60501. Eligibility for prejudgement probation. 
Sec. 60502. Sentence of probation. 
Sec. 60503. Directive to the Sentencing Commission regarding use of probation. 
Sec. 60504. Establishing accountability evidence-based problem-solving court programs. 
Subtitle F—Implementing Evidence-Based Practices to Reduce Recidivism 
Part 1—Revision of Statutory Sentence Credits 
Sec. 60601. Delivery and incentives to complete in-prison recidivism reduction programming. 
Sec. 60602. Post-sentencing risk and needs assessment system and in-prison recidivism reduction programming. 
Part 2—Oversight of Mental Health and Substance Abuse Treatment 
Sec. 60603. Authorizing grants to States for the use of medication-assisted treatment for heroin, opioid, or alcohol abuse in residential substance abuse treatment. 
Sec. 60604. Performance-based contracting for residential reentry centers. 
Part 3—Implementing Swift, Certain, and Proportionate Sanctions for Violations of Conditions of Probation or Supervised Release 
Sec. 60605. Graduated sanctioning system. 
Sec. 60606. Graduated responses to technical violations of supervision. 
Sec. 60607. Targeted and proportional penalties for revocation of probation. 
Sec. 60608. Targeted and proportional penalties for violations of supervised release. 
Part 4—Focus Supervision Resources on High-Risk Offenders 
Sec. 60609. Earned discharge credits for compliant supervisees. 
Sec. 60610. Elimination of mandatory revocation for minor drug violations. 
Part 5—Maximizing Public Safety Returns on Corrections Dollars 
Sec. 60611. Clarification or original congressional intent regarding calculation of good time conduct credit. 
Sec. 60612. Analysis of fiscal implications for inclusion in presentence reports. 
Sec. 60613. Supporting safe law enforcement. 
Subtitle G—Increasing Government Transparency and Accuracy 
Sec. 60701. Report on mandatory minimums. 
Sec. 60702. Federal defender added as a nonvoting member of the Sentencing Commission. 
Sec. 60703. Budget and inmate population impact of legislation on the Federal corrections system. 
Sec. 60704. Reports.   
AJobs 
IMain Street Marshall Plan 
AIn General 
10101.Short titleThis subtitle may be cited as the Improving Corporate Governance Through Diversity Act of 2020. 10102.Submission of data relating to diversity by issuersSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following: 
 
(s)Submission of data relating to diversity 
(1)DefinitionsIn this subsection— (A)the term executive officer has the meaning given the term in section 230.501(f) of title 17, Code of Federal Regulations, as in effect on the date of enactment of this subsection; and 
(B)the term veteran has the meaning given the term in section 101 of title 38, United States Code. (2)Submission of disclosureEach issuer required to file an annual report under subsection (a) shall disclose in any proxy statement and any information statement relating to the election of directors filed with the Commission the following: 
(A)Data, based on voluntary self-identification, on the racial, ethnic, and gender composition of— (i)the board of directors of the issuer; 
(ii)nominees for the board of directors of the issuer; and (iii)the executive officers of the issuer. 
(B)The status of any member of the board of directors of the issuer, any nominee for the board of directors of the issuer, or any executive officer of the issuer, based on voluntary self-identification, as a veteran. (C)Whether the board of directors of the issuer, or any committee of that board of directors, has, as of the date on which the issuer makes a disclosure under this paragraph, adopted any policy, plan, or strategy to promote racial, ethnic, and gender diversity among— 
(i)the board of directors of the issuer; (ii)nominees for the board of directors of the issuer; or 
(iii)the executive officers of the issuer. (3)Alternative submissionIn any 1-year period in which an issuer required to file an annual report under subsection (a) does not file with the Commission a proxy statement relating to the election of directors or an information statement, the issuer shall disclose the information required under paragraph (2) in the first annual report of issuer that the issuer submits to the Commission after the end of that 1-year period. 
(4)Best practices 
(A)In generalThe Director of the Office of Minority and Women Inclusion of the Commission shall, not later than the end of the 3-year period beginning on the date of the enactment of this subsection and every three years thereafter, and in consultation with the advisory council established pursuant to subparagraph (C), publish best practices for compliance with this subsection. (B)CommentsThe Director of the Office of Minority and Women Inclusion of the Commission may, pursuant to subchapter II of chapter 5 of title 5, United States Code, solicit public comments related to the best practices published under subparagraph (A). 
(C)Advisory CommitteeThe Director of the Office of Minority and Women Inclusion of the Commission shall, pursuant to the Federal Advisory Committee Act, establish an advisory council, that includes issuers and investors, to advise on the best practices published under subparagraph (A).. BInfrastructure spending bills to include development programs that recruit and train individuals from communities with high unemployment rates 10201.FindingsThe Congress finds the following: 
(1) America would need to spend approximately $1.44 trillion over the next 10 years to close the infrastructure gap. (2)The infrastructure workforce is aging at a rate where approximately 3,000,000 workers will need to be replaced over the next 10 years, compounding America’s infrastructure crisis. 
(3)Infrastructure jobs include a wide range of employment opportunities in both the public and private sectors, including design, construction, operation, governance, and maintenance of America’s assets. (4)Infrastructure jobs provide competitive wages with low barriers to entry, many of which require on-the-job training in lieu of formal higher education. 
(5)In spite of rising income inequality, infrastructure jobs paid approximately 30 percent more to low-income individuals than other occupations between the years of 2005 and 2015. (6)In the fourth quarter of 2016, African-Americans and Hispanics between the ages of 25 and 34 had the highest unemployment levels at 8.6 percent and 5.3 percent, respectively. 
(7)The unemployment rate for military veterans serving in conflicts since September 11, 2001, has remained above the national unemployment rate, with the Federal Reserve of Chicago highlighting how wartime deployment can limit the types of training veterans receive that are transferable to the civilian labor market.  (8)The Federal Government should make concerted efforts, by coordination with State and local governments, workforce development agencies, educational institutions, including Historically Black Colleges and Universities and Hispanic Serving Institutions, to recruit, train, and retain America’s next generation of infrastructure workers to close the workforce gap. 
10202.Sense of CongressIt is the sense of Congress that— (1)any infrastructure spending bill enacted during the 116th Congress should include robust investments in workforce development programs that take meaningful actions to recruit and train individuals from communities with high unemployment rates, including African-American communities, Hispanic communities, and American Indian tribal areas; 
(2)any infrastructure spending bill enacted during the 116th Congress should include robust investments in workforce development programs that take meaningful actions to recruit and train unemployed veterans that have served in a conflict since September 11, 2001; and (3)any infrastructure spending bill enacted during the 116th Congress should include meaningful outreach efforts geared toward underrepresented contractors, including minority- and women-owned businesses, veteran owned small businesses, service-disabled veteran owned small businesses, and offerors that employ veterans on a full-time basis. 
CDrinking Water Infrastructure for Job Creation 
10301.Short titleThis subtitle may be cited as the Drinking Water Infrastructure for Job Creation Act. 10302.FindingsCongress finds the following: 
(1)Investments in infrastructure create jobs while fulfilling critical needs in communities throughout the United States. (2)According to the Brookings Institution, nearly 14.5 million workers—11 percent of the U.S. workforce—were employed in infrastructure jobs in 2013. 
(3)According to data from the Brookings Institution, infrastructure occupations often provide more competitive and equitable wages in comparison to all jobs nationally, consistently paying up to 30 percent more to low-income workers. (4)The American Society of Civil Engineers gave the infrastructure of the United States an overall grade of D+ in 2017 and estimated that the United States will need to invest $4.59 trillion by 2025 in order to improve the condition of the Nation’s infrastructure and bring it to a state of good repair. 
(5)The American Society of Civil Engineers assigned a D grade to the Nation’s drinking water infrastructure and a D+ grade to the Nation’s wastewater infrastructure and estimated that the United States will need to invest $150 billion by 2025 to bring them to a state of good repair. (6)According to the American Society of Civil Engineers, there are an estimated 240,000 water main breaks per year in the United States, wasting over two trillion gallons of treated drinking water. 
(7)In 2016, the U.S. Environmental Protection Agency (EPA) reported that although exposure to lead can cause serious health problems, including damage to the brain and nervous system in children and kidney problems and high blood pressure in adults, an estimated 6.5 to 10 million homes nationwide receive drinking water through lead service lines.  (8)Congress created the Drinking Water State Revolving Funds in 1996 to help eligible public water systems finance infrastructure projects in order to comply with Federal drinking water regulations and meet the health objectives of the Safe Drinking Water Act. 
(9)The EPA is required periodically to conduct a survey of the capital improvement needs of eligible public water systems and distribute funding appropriated for the Drinking Water State Revolving Funds among the States based on the results of the most recent survey. (10)In March of 2018, the EPA issued the 2015 Drinking Water Needs Survey and Assessment, which is the most recent survey of the capital improvement needs of eligible public water systems and which estimated that $472.6 billion in improvements are needed for the Nation’s drinking water infrastructure over 20 years in order to ensure the safety of drinking water. 
(11)In fiscal year 2018, Congress appropriated $1.163 billion for the Drinking Water State Revolving Funds to enable States to provide grants and financing assistance to eligible public water systems in order to improve drinking water infrastructure in communities throughout the United States. (12)Past appropriations for the Drinking Water State Revolving Funds are not sufficient to address the tremendous need for investments in drinking water infrastructure in communities throughout the United States. 
(13)Appropriating $7.5 billion in fiscal year 2019 for the Drinking Water State Revolving Funds, and allowing the funds to remain available for 6 years, will enable States to begin immediately to expand investments in drinking water infrastructure in communities throughout the United States. (14)Restricting appropriations for the Drinking Water State Revolving Funds through the use of arbitrary budget caps or sequestration undermines economic recovery and job creation efforts; disrupts planning by States, local communities, and eligible public water systems; and leaves critical infrastructure needs unmet. 
(15)Emergency supplemental appropriations for the Drinking Water State Revolving Funds, provided in addition to other appropriations and not subject to sequestration, will improve drinking water infrastructure and create jobs throughout the United States without reducing funding for other domestic priorities. (16)An emergency supplemental appropriation of $7.5 billion for the Drinking Water State Revolving Funds to be made available in fiscal year 2019, and to remain available for 6 years, will allow States to begin immediately to distribute funds to eligible public water systems and allow local communities and eligible public water systems to develop and implement plans to improve drinking water infrastructure, thus ensuring an efficient use of funds and timely job creation. 
10303.Supplemental appropriations for the Drinking Water State Revolving FundsThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2019:Environmental Protection AgencyState and Tribal Assistance GrantsFor an additional amount for capitalization grants under section 1452 of the Safe Drinking Water Act in accordance with the provisions under this heading in title VII of division A of Public Law 111–5, $7,500,000,000, to remain available through September 30, 2024: Provided, That the amount under this heading is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress. 10304.Exemption from sequestrationThe appropriation in section 10303 shall be exempt from sequestration under the Balanced Budget and Emergency Deficit Control Act of 1985. 
DBuild Local, Hire Local 
10401.Short titleThis subtitle may be cited as the Build Local, Hire Local Act. 10402.FindingsCongress finds that— 
(1)infrastructure plays a vital role in the lives of all people in the United States; (2)the aging infrastructure of the United States is in need of a significant investment to repair, rebuild, and modernize, and in the process, the Federal Government can take necessary steps to address economic and racial injustices that have limited opportunities for far too many people of the United States; 
(3)decades of disinvestment and exclusionary policies have isolated many people of color, low-income people, and disabled individuals in the United States from opportunity across the urban centers, deindustrialized cities, rural regions, and Tribal areas of the United States, including horribly inadequate investment to ensure universal access to clean air and water, safe and reliable transportation, affordable housing, quality living wage jobs, high-speed internet, modernized schools, and parks and community facilities; (4)while the construction of the National Highway System remains one of the most transformative achievements in the history of the United States, it came at the expense of many low-income communities as well as minority neighborhoods of all income levels that were destroyed by the construction and isolated from the broader community and from economic opportunity; 
(5)investing in repairing, rebuilding, and modernizing the infrastructure of the United States presents an opportunity to learn from the mistakes of the past and reimagine how communities can design and build infrastructure to be more equitable, helping to address structural inequities faced by marginalized communities nationwide, including a lack of good paying jobs, affordable, accessible, and inclusive housing, decaying roads, bridges, and schools, inadequate access to technology, and exposure to toxic emissions and poisoned water; (6)accessibility to quality infrastructure, training, and jobs is an issue across the United States, spanning from rural and Tribal areas to urban and suburban areas; 
(7)transportation infrastructure has a significant impact on access to jobs, education, healthcare, healthy foods, and other essential services; (8)accessibility to essential services is defined not only by speed, but also by ease of access, which includes the ability to safely and conveniently access services by all modes of travel; 
(9)with a shortage of construction firms that are ready and able to take on the large-scale infrastructure projects the United States demands, the close to 478,000 specialty trade contractors in smaller minority, women, and disadvantaged businesses could be supported to meet this demand; (10)small businesses and under-represented contractors, including minority-, women-, veteran-owned businesses, and businesses owned by disabled individuals should have the opportunity to rebuild their communities and employ hardworking people of the United States along the way; 
(11)as of 2018, about ¼ of the infrastructure workforce is projected to retire or permanently leave their jobs over the next decade, compounding the infrastructure crisis in the United States; (12)as of 2019, the Board of Governors of the Federal Reserve System finds that skilled trades and many occupations that do not require a 4-year degree are not considered to be at significant risk of automation; 
(13)infrastructure jobs include a wide range of employment opportunities in both the public and private sectors, including design, manufacturing, construction, operation, governance, and maintenance of infrastructure assets in the United States; (14)more than 1 in 10 jobs in the United States is a transportation- or infrastructure-related job; 
(15)many infrastructure jobs provide competitive wages with low barriers to entry, many of which require on-the-job training in lieu of formal 4-year degree higher education programs; (16)in spite of rising income inequality, infrastructure jobs paid approximately 30 percent more to low income individuals than other occupations in 2018; 
(17)women, people of color, and particularly women of color are underrepresented in construction jobs; (18)while women across all occupations currently make up about 50 percent of the workforce, women in construction and extraction occupations has hovered around 3 percent for the last 3 decades; 
(19)while Black Americans make up about 12 percent of the overall workforce, Black Americans only represent 7 percent of construction and extraction occupations; (20)by focusing on improving workforce development systems through targeted employment strategies, the Federal Government can improve the quality of future projects and better ensure that all communities benefit from investments that— 
(A)protect workers; (B)expand opportunities for advancement; 
(C)establish strong labor standards; and (D)redress discriminatory policies that have unfairly burdened low-income communities and communities of color with pollution of geographic isolation; and 
(21)the Federal Government should make concerted efforts to close the workforce gap, through coordination with States and units of local government, workforce development agencies, national and regional nonprofit intermediaries, labor organizations, and institutions of higher education and other educational institutions, including historically Black colleges and universities and Hispanic-serving institutions, to recruit, train, and retain the next generation of infrastructure workers in the United States, with a focus on— (A)achieving gender, ethnic, racial, and ability diversity; and 
(B)recruiting and training individuals from communities with high unemployment rates, including African-American communities, Hispanic communities, Indian Tribes, the disabled community, and the LGBTQ community. 10403.DefinitionsIn this subtitle: 
(1)Covered infrastructure programThe term covered infrastructure program means any of the following: (A)Direct and guaranteed loans and grants under section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)). 
(B)Distance learning and telemedicine grants under section 2333 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–2). (C)Broadband loans and loan guarantees under title IV of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.). 
(D)The community connect grant program established under title III of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations, 2004 (Public Law 108–199; 118 Stat. 29). (E)Solid waste management grants under section 310B(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(b)). 
(F)A program or project carried out under the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.). (G)Financial assistance for development, implementation, or modification of a State energy conservation plan under section 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323). 
(H)State water pollution control revolving funds established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.). (I)State drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12). 
(J)Grants for construction of health centers provided by the Secretary of Health and Human Services. (K)Grants for construction, renovation, or repair of non-Federal research facilities provided by the Director of the National Institutes of Health. 
(L)The public transportation security assistance grant program under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135). (M)Assistance provided under the Public Housing Capital Fund established under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)). 
(N)The community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.). (O)The Indian housing block grant program under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111). 
(P)The rural water supply program under section 103 of the Rural Water Supply Act of 2006 (43 U.S.C. 2402). (Q)Financial assistance provided under the Water Infrastructure Finance and Innovation Act (33 U.S.C. 3901 et seq.). 
(R)Assistance provided under title 23, United States Code. (S)Assistance provided under chapter 53 of title 49, United States Code. 
(T)Programs for civil works projects, including water resources projects, under the jurisdiction of the Corps of Engineers. (U)Assistance provided for a freight or passenger rail project under subtitle V of title 49, United States Code. 
(V)Assistance provided for an airport development project under chapter 471 of title 49, United States Code. (W)Assistance for an environmental cleanup project under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.). 
(X)Assistance provided under section 7007 and 7008 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707, 7708). (Y)Mutual and self-help housing assistance provided under section 523 of the Housing Act of 1949 (42 U.S.C. 1490c). 
(Z)Site development loans provided under section 524 of the Housing Act of 1949 (42 U.S.C. 1490d). (AA)Loan guarantees for rural rental housing provided under section 538 of the Housing Act of 1949 (42 U.S.C. 1490p–2). 
(BB)Assistance provided by the Community Development Financial Institutions Fund established under section 104(a) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4703(a)). (CC)Grants awarded from the Capital Magnet Fund established under section 1339 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4569). 
(DD)Assistance provided under the Connect America Fund of the Federal Communications Commission under subpart D of part 54 of title 47, Code of Federal Regulations (or a successor regulation). (EE)The Connect Communities Program under section 10444. 
(FF)Any similar program, as determined by the Director of the Office of Management and Budget, in consultation with the heads of the relevant Federal agencies. (2)Head of the relevant Federal agencyThe term head of the relevant Federal agency means the head of a Federal department or agency that administers or has jurisdiction over a covered infrastructure program. 
(3)Local workforce development boardThe term local workforce development board has the meaning given the term local board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (4)State workforce development boardThe term State workforce development board has the meaning given the term State board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 
1Creating jobs and raising the quality of life in every community 
ACreating local jobs across the country 
10411.Targeted hiring requirements for construction jobs created by covered infrastructure programs 
(a)Definition of local 
(1)In generalIn this section, the term local, with respect to hiring for a project, means hiring within the geographical boundaries of the area in which the project is located, as determined by the recipient of assistance under a covered infrastructure program, in coordination with the head of the relevant Federal agency, subject to the requirement that the geographical area shall— (A)include high-poverty, high-unemployment zip codes; and 
(B)be the size of a county, multi-county, statewide, or multi-State region. (2)Savings provisionNothing in paragraph (1) prohibits interstate hiring. 
(b)Requirement 
(1)In generalNotwithstanding any other provision of law and to the maximum extent practicable, except to the extent that the head of the relevant Federal agency determines otherwise, in the case of any construction project carried out under a covered infrastructure program, the head of the relevant Federal agency shall ensure that, of the workers hired for the project (including workers hired for related maintenance, service, or operations activities for the project), the applicable percentage described in paragraph (2) are hired through local hiring, in partnership with a registered apprenticeship program, if applicable, or with a State workforce development board or local workforce development board, if applicable. (2)Applicable percentageThe applicable percentage referred to in paragraph (1) is— 
(A)for fiscal year 2021, 10 percent; (B)for fiscal year 2022, 20 percent; 
(C)for fiscal year 2023, 30 percent; (D)for fiscal year 2024, 40 percent; and 
(E)for fiscal year 2025 and each fiscal year thereafter, 50 percent. (c)PriorityIn carrying out subsection (b), the head of the relevant Federal agency shall ensure that the entity carrying out the project gives priority to— 
(1)individuals with a barrier to employment (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), including ex-offenders and disabled individuals (as defined in section 10421); (2)veterans (as defined in section 10421); and 
(3)individuals that represent populations that are traditionally underrepresented in the infrastructure workforce, such as women and racial and ethnic minorities. (d)Reports and oversight (1)In generalNot less frequently than annually, the Secretary of Labor, in consultation with the heads of the relevant Federal agencies, shall— 
(A)submit to Congress a report on the implementation of this section; and (B)make the report under subparagraph (A), including any related data, publicly available on the internet. 
(2)GAO reviewNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall— (A)carry out a review of the implementation of this section to determine compliance with this section; and 
(B)submit to Congress a report on the results of the review under subparagraph (A), including any suggestions or recommendations for legislative, regulatory, or other changes to improve the implementation of this section or compliance with this section. 10412.Compliance with court ordersNothing in this subpart limits the eligibility of an individual or entity to receive assistance made available under a covered infrastructure program if the individual or entity is prevented, in whole or in part, from complying with section 10411(b) because a Federal court issues a final order in which the court finds that a requirement or the implementation of that section is unconstitutional. 
BRebuilding our infrastructure with American business 
10421.DefinitionsIn this subpart: (1)Disabled individualThe term disabled individual means an individual with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)). 
(2)LGBTQThe term LGBTQ means, with respect to an individual, a lesbian, gay, bisexual, transgender, or queer individual. (3)Owned and controlledThe term owned and controlled, with respect to a business, means— 
(A)ownership of at least 51 percent of the business, or in the case of any publicly owned business, ownership of at least 51 percent of the stock; and (B)control of the management and daily business operations of the business. 
(4)Small business concern 
(A)In generalThe term small business concern means a small business concern (within the meaning of section 3(a) of the Small Business Act (15 U.S.C. 632(a))). (B)ExclusionsThe term small business concern does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $23,980,000, as adjusted annually by the head of the relevant Federal agency for inflation. 
(5)Socially or economically disadvantaged individualThe term socially or economically disadvantaged individual means any socially and economically disadvantaged individuals within the meaning of section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to that Act. (6)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. 
10422.Increasing meaningful small business participation 
(a)In generalExcept to the extent that the head of the relevant Federal agency determines otherwise— (1)not less than the percentage described in subsection (b) for the applicable fiscal year of the amounts made available for each covered infrastructure program shall be expended through small business concerns; and 
(2)not less than the percentage described in subsection (b) for the applicable fiscal year of the total number of projects that receive assistance under each covered infrastructure program shall be subcontracted through a small business concern. (b)Percentage describedThe percentage referred to in each of paragraphs (1) and (2) of subsection (a) is— 
(1)for fiscal year 2021, 6 percent; (2)for fiscal year 2022, 12 percent; 
(3)for fiscal year 2023, 19 percent; (4)for fiscal year 2024, 26 percent; and 
(5)for fiscal year 2025 and each fiscal year thereafter, 33 percent. (c)ReportNot less frequently than once each fiscal year, the Administrator of the Small Business Administration, in consultation with the heads of the relevant Federal agencies, shall submit to Congress a report on the implementation of subsection (a). 
10423.Requiring meaningful participation from targeted businesses 
(a)In generalExcept to the extent that the head of the relevant Federal agency determines otherwise, not less than the percentage described in subsection (b) for the applicable fiscal year of the amounts made available for a covered infrastructure program shall be expended through businesses owned and controlled by— (1)socially or economically disadvantaged individuals; 
(2)women; (3)veterans; 
(4)LGBTQ individuals; (5)disabled individuals; or 
(6)ex-offenders. (b)Percentage describedThe percentage referred to in subsection (a) is— 
(1)for fiscal year 2020, 6 percent; (2)for fiscal year 2021, 12 percent; 
(3)for fiscal year 2022, 18 percent; (4)for fiscal year 2023, 24 percent; and 
(5)for fiscal year 2024 and each fiscal year thereafter, 30 percent. (c)ReportNot less frequently than once each fiscal year, the Secretary of Commerce, in consultation with the Administrator of the Small Business Administration and the heads of the relevant Federal agencies, shall submit to Congress a report on the implementation of subsection (a). 
10424.Compliance with court ordersNothing in this subpart limits the eligibility of an individual or entity to receive assistance made available under a covered infrastructure program if the individual or entity is prevented, in whole or in part, from complying with section 10422(a) or 10423(a), as applicable, because a Federal court issues a final order in which the court finds that a requirement or the implementation of section 10422(a) or 10423(a), as applicable, is unconstitutional. 10425.Expansion of Small Business Administration surety bond programSection 411(a)(1)(A) of the Small Business Investment Act of 1958 (15 U.S.C. 694b(a)(1)(A)) is amended by striking $6,500,000 and inserting $10,000,000. 
CEncouraging the use of U.S. Employment Plans and Best-Value contracting analysis 
10431.Creating a best-value analysis for Federal expenditures on infrastructure, use of U.S. Employment Plans, and preferences for registered apprenticeship programs and neutrality in union organizing 
(a)DefinitionsIn this section: (1)Commitment to high-quality career and business opportunitiesThe term commitment to high-quality career and business opportunities means participation in a registered apprenticeship program (as defined in section 10451(a)(2)). 
(2)U.S. Employment PlanThe term U.S. Employment Plan means a plan under which an entity receiving Federal assistance for a project under a covered infrastructure program shall— (A)include in a request for proposal an encouragement for bidders to include, with respect to the project— 
(i)high-quality wage, benefit, and training commitments by the bidder and the supply chain of the bidder for the project; and (ii)a commitment to recruit and hire individuals described in section 10411(c) if the project results in the hiring of employees not currently or previously employed by the bidder and the supply chain of the bidder for the project; 
(B)give preference for the award of the contract to a bidder that includes the commitments described in clauses (i) and (ii) of subparagraph (A); and (C)ensure that each bidder that includes the commitments described in clauses (i) and (ii) of subparagraph (A) that is awarded a contract complies with those commitments. 
(b)Best-Value frameworkTo the maximum extent practicable, a recipient of assistance under a covered infrastructure program is encouraged— (1)to ensure that each dollar invested in infrastructure uses a best-value contracting framework to maximize the local value of federally funded contracts by evaluating bids on price and other criteria prioritized in the bid, such as— 
(A)equity; (B)environmental and climate justice; 
(C)impact on greenhouse gas emissions; (D)resilience; 
(E)the results of a 40-year life-cycle analysis; (F)safety; 
(G)commitment to creating or sustaining high-quality job opportunities affiliated with registered apprenticeship programs (as defined in section 10451(a)(2)) for disadvantaged or underrepresented individuals in infrastructure industries in the United States; and (H)access to jobs and essential services by all modes of travel for all users, including disabled individuals (as defined in section 10421); 
(2)in evaluating bids, to give at least equal weight to the criteria described in paragraph (1) as to past performance; and (3)to ensure community engagement, transparency, and accountability in carrying out each stage of the project. 
(c)Preference for registered apprenticeship programsTo the maximum extent practicable, a recipient of assistance under a covered infrastructure program, with respect to the project for which the assistance is received, shall give preference to a bidder that demonstrates a commitment to high-quality job opportunities affiliated with registered apprenticeship programs (as defined in section 10451(a)(2)). (d)Preference for neutrality in union organizingNotwithstanding any other provision of law, the head of each relevant Federal agency, in consultation with the Secretary of Labor, shall give preference in providing assistance under a covered infrastructure program to an entity that commits to giving preference in awarding contracts and subcontracts for projects carried out with that assistance to bidders that have an explicit neutrality policy on any issue involving the organization of employees for purposes of collective bargaining. 
(e)Use of U.S. Employment PlanNotwithstanding any other provision of law, in carrying out a project under a covered infrastructure program, each entity that receives Federal assistance shall use a U.S. Employment Plan for each contract of $5,000,000 or more for the purchase of manufactured goods or of services, based on an independent cost estimate. (f)ReportNot less frequently than once each fiscal year, the heads of the relevant Federal agencies shall jointly submit to Congress a report describing the implementation of this section. 
(g)Intent of Congress 
(1)In generalIt is the intent of Congress— (A)to encourage recipients of Federal assistance under covered infrastructure programs to use a best-value contracting framework described in subsection (b)(1) for the purchase of goods and services; 
(B)to encourage recipients of Federal assistance under covered infrastructure programs to use preferences for registered apprenticeship programs and neutrality in union organizing as described in subsections (c) and (d) when evaluating bids for projects using that assistance; (C)to require that recipients of Federal assistance under covered infrastructure programs use the U.S. Employment Plan in carrying out the project for which the assistance was provided; and 
(D)that full and open competition under covered infrastructure programs means a procedural competition that prevents corruption, favoritism, and unfair treatment by recipient agencies. (2)InclusionA best-value contracting framework described in subsection (b)(1) is a framework that authorizes a recipient of Federal assistance under a covered infrastructure program, in awarding contracts, to evaluate a range of factors, including price, the quality of products, the quality of services, and commitments to the creation of good jobs for all people in the United States. 
DImproving safety, connectivity, and access to better opportunities 
10441.Accessibility data program 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation (referred to in this section as the Secretary) shall carry out an accessibility data program (referred to in this section as the program). (b)PurposeThe purpose of the program is to develop or procure an accessibility data set and make that data set available to each eligible entity selected to participate in the program to improve the transportation planning of those eligible entities by— 
(1)measuring the level of access by multiple transportation modes to important destinations, which may include— (A)jobs, including areas with a concentration of available jobs; 
(B)health care facilities; (C)child care services; 
(D)educational and workforce training facilities; (E)affordable and accessible housing; 
(F)food sources; and (G)connections between modes, including connections to— 
(i)high-quality transit or rail service; (ii)safe bicycling corridors; and 
(iii)safe sidewalks that achieve compliance with applicable requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); (2)disaggregating the level of access by multiple transportation modes by a variety of population categories, which may include— 
(A)low-income populations; (B)minority populations; 
(C)age; (D)disability; and 
(E)geographical location; and (3)assessing the change in accessibility that would result from new transportation investments. 
(c)Eligible entitiesAn entity eligible to participate in the program is— (1)a State (as defined in section 101(a) of title 23, United States Code); 
(2)a metropolitan planning organization; or (3)a rural planning organization. 
(d)ApplicationTo be eligible to participate in the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including information relating to— (1)previous experience of the eligible entity measuring transportation access or other performance management experience; 
(2)the types of important destinations to which the eligible entity intends to measure access; (3)the types of data disaggregation the eligible entity intends to pursue; and 
(4)a general description of the methodology the eligible entity intends to apply. (e)SelectionThe Secretary shall seek to achieve diversity of participants in the program, including— 
(1)by selecting a range of eligible entities that shall include not less than— (A)5 States; 
(B)10 metropolitan planning organizations, of which— (i)5 shall each serve an area with a population of not more than 200,000 people; and 
(ii)5 shall each serve an area with a population of 200,000 or more people; and (C)5 rural planning organizations; and 
(2)among the eligible entities selected under paragraph (1)— (A)a range of capacity and previous experience with measuring transportation access; and 
(B)a variety of proposed methodologies and focus areas for measuring level access. (f)DutiesFor each eligible entity participating in the program, the Secretary shall— 
(1)develop or acquire an accessibility data set described in subsection (b); and (2)submit the data set to the eligible entity. 
(g)MethodologyIn calculating the measures for the data set under the program, the Secretary shall ensure that methodology is open source. (h)AvailabilityThe Secretary shall make an accessibility data set under the program available to— 
(1)units of local government within the jurisdiction of the eligible entity participating in the program; and (2)researchers. 
(i)ReportNot later than 120 days after the last date on which the Secretary submits data sets to the eligible entity under subsection (f), the Secretary shall submit to Congress a report on the results of the program, including the feasibility of developing and providing periodic accessibility data sets for all States, regions, and localities. (j)Public availability of dataThe Secretary may make publicly available on the internet the data sets and the report under subsection (i). 
(k)FundingThe Secretary shall carry out the program using amounts made available to the Secretary for administrative expenses to carry out programs under the authority of the Secretary. 10442.Establishment of performance measures for transportation accessibility (a)Connectivity and accessibility performance measuresSection 150 of title 23, United States Code, is amended— 
(1)in subsection (c)— (A)in paragraph (1), by inserting and in the case of paragraph (7), not later than 3 years after the date of enactment of the Build Local, Hire Local Act, after MAP–21,; and 
(B)by adding at the end the following:  (7)Multimodal transportation connectivity and accessibility (A)Definition of disadvantaged populationIn this paragraph, the term disadvantaged population means a low-income population, a minority population, or people with disabilities, as determined by the Secretary. 
(B)RegulationsThe Secretary shall issue such regulations as are necessary to establish performance measures relating to transportation connectivity and accessibility for States, metropolitan planning organizations, and units of local government to improve the connectivity and accessibility of roadways, public transportation infrastructure, pedestrian and bikeway infrastructure, and other transportation infrastructure. (C)InclusionsThe performance measures established pursuant to subparagraph (B) shall include measures to assess— 
(i)with respect to the general population serviced by a transportation system— (I)the change in cumulative access to employment opportunities and other essential services, including educational and workforce training locations, health care facilities, recreational assets, and supermarkets and grocers; 
(II)multimodal choice and enhanced interconnections among modes— (aa)to offer variety of choice between and among modes; 
(bb)to provide accessible and reliable transportation for all users; and (cc)to encourage travel demand management among local and statewide employers; and 
(III)any other issues the Secretary determines to be appropriate; and (ii)with respect to disadvantaged populations serviced by a transportation system— 
(I)transportation accessibility for disadvantaged populations; (II)change in cumulative accessibility for disadvantaged populations to employment opportunities and other essential services, including educational and workforce training locations, health care facilities, recreational assets, and supermarkets and grocers; and 
(III)any other issues the Secretary determines to be appropriate.;  (2)in subsection (d)(1), by striking and (6) and inserting (6), and (7); and 
(3)by adding at the end the following:  (f)Report on multimodal transportation connectivity and accessibilityNot less frequently than annually— 
(1)each State, metropolitan planning organization, and unit of local government shall submit to the Secretary the progress of that entity toward achieving the performance measures under subsection (c)(7); and (2)the Secretary shall— 
(A)submit to Congress a report that includes the results of the reporting under paragraph (1); and (B)make publicly available on the internet the report under subparagraph (A) and any accompanying data.. 
(b)Highway metropolitan planning coordinationSection 134(h)(2)(B) of title 23, United States Code, is amended by adding at the end the following:  (iii)Multimodal transportation accessibility performance targetsSelection of performance targets by a metropolitan planning organization shall be coordinated, to the maximum extent practicable, with the relevant State, local transportation planning agencies, and providers of public transportation to ensure consistency with section 150(c)(7).. 
(c)Public transportation metropolitan planning coordinationSection 5303(h)(2)(B) of title 49, United States Code, is amended by adding at the end the following:  (iii)Multimodal transportation accessibility performance targetsSelection of performance targets by a metropolitan planning organization shall be coordinated, to the maximum extent practicable, with the relevant State, local transportation planning agencies, and providers of public transportation to ensure consistency with section 150(c)(7) of title 23.. 
10443.Technical assistance program 
(a)In generalThe Secretary of Transportation (referred to in this section as the Secretary), in coordination with the Administrator of the Federal Highway Administration, the Administrator of the Federal Transit Administration, the Secretary of Housing and Urban Development, and the Secretary of Agriculture shall establish a program (referred to in this section as the program) to provide technical assistance to local communities adjacent to planned or existing transportation infrastructure projects to explore design and policy approaches to create connected, economically prosperous, and environmentally and physically healthy communities that— (1)avoid displacement of the current population; and 
(2)maximize high-quality jobs in the United States that pay family-sustaining wages. (b)PurposesThe purposes of the program are— 
(1)to identify innovative solutions to infrastructure challenges, including reconnecting communities that— (A)are bifurcated by infrastructure such as highways or viaducts; 
(B)lack safe, reliable, and affordable transportation choices; or (C)have been disconnected due to natural disasters, in particular, communities in areas that are being harmed the most by climate change; and 
(2)to inform the transportation planning and project life cycle by actively encouraging community input and feedback. (c)ApplicationTo be eligible to receive technical assistance under the program, a local community described in subsection (a) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including— 
(1)a description of the community team that will participate in the program, which shall consist of— (A)elected officials; 
(B)senior transportation professionals; (C)State workforce development boards or local workforce development boards; and 
(D)a cross-section of residents of the local community; (2)a description of a neighborhood infrastructure challenge, including all modes and users of transportation, in the local community that limits access to social or economic centers or other essential services; 
(3)an explanation of the goals the local community aims to achieve with assistance under the program; and (4)letters of support from the applicable State department of transportation and other entities, such as community groups, transit agencies, port authorities, metropolitan planning organizations, and political subdivisions of State and local governments. 
(d)PriorityIn selecting local communities to participate in the program, the Secretary shall give priority to a local community that is economically disadvantaged. (e)Technical assistanceThe Secretary shall provide to a local community that is selected to participate in the program— 
(1)technical assistance to inform, prepare, and enable the local community to better engage in— (A)Federal transportation planning; 
(B)programming and planning to improve resiliency and environmental sustainability and reduce greenhouse gas emissions; (C)the environmental review process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); 
(D)life-cycle analysis of a prospective project; (E)Federal assistance programs; and 
(F)policies that maximize the creation of high-quality jobs in the United States; and (2)technical expertise through representatives from regional and national design, architecture, engineering, and planning firms and public, private, and nonprofit land use professionals. 
(f)FundingThe Secretary shall use not less than 10 percent of the amounts made available to carry out section 10444 for each fiscal year to carry out the program. 10444.Connect Communities Program (a)Establishment (1)In generalThe Secretary of Transportation (referred to in this section as the Secretary), in coordination with the Administrator of the Federal Highway Administration, the Administrator of the Federal Transit Administration, the Secretary of Housing and Urban Development, the Secretary of Labor, the Administrator of the Environmental Protection Agency, and the Secretary of Agriculture shall carry out a competitive grant program to be known as the Connect Communities Program (referred to in this section as the program) to provide grants for projects to create connected, economically prosperous, and environmentally and physically healthy communities in— 
(A)areas that are economically disadvantaged, including areas that have experienced levels of poverty of 20 percent or more, high levels of outmigration, and high levels of deindustrialization; (B)areas that currently lack accessible and affordable transportation options in terms of— 
(i)lack of access to jobs and services; and (ii)lack of physical accessibility; 
(C)neighborhoods bifurcated by large-scale infrastructure projects; or (D)areas that have been negatively impacted by climate change. 
(2)GoalsThe goals of the program are— (A)to reduce the cost of construction, operations, and maintenance of arterial highways; 
(B)to demonstrate the social, economic, and environmental benefits that result from replacing a grade-separated facility with an at-grade boulevard; (C)to improve neighborhood connectivity, including the re-establishment of through streets eliminated as a result of the construction of the grade-separated facility; 
(D)to increase the total acreage of land within the project corridor returned to productive use, including commercial, residential, recreational, and habitat restoration uses; (E)to improve the resiliency and reduce the environmental impact of existing infrastructure assets; and 
(F)to increase the connectivity of disadvantaged communities to economic opportunity. (b)Eligibility (1)Eligible entitiesAn entity eligible to receive a grant under the program is— 
(A)a State (as defined in section 101(a) of title 23, United States Code) or any other territory or possession of the United States; (B)an Indian Tribe; 
(C)a unit of local government; (D)a political subdivision of a State or local government; 
(E)a transit agency; (F)a metropolitan planning organization; 
(G)a nonprofit organization, including a community mission-based organization; (H)a community development financial institution (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702)); 
(I)a special purpose district or public authority with a transportation function, including a port authority; (J)a Federal land management agency that applies jointly with a State or group of States; or 
(K)a multistate or multijurisdictional group of entities described in subparagraphs (A) through (J). (2)Eligible projectsA project eligible to be carried out with funds from a grant provided under the program is— 
(A)a project for community-based redevelopment, rehabilitation, or replacement of infrastructure, including— (i)the removal of a limited access highway, a viaduct or overpass, an Interstate route, an interchange, a bridge, or any other principal arterial facility that has— 
(I)historically had detrimental effects on minority and low-income communities; or (II)created barriers to community connectivity due to high speeds, grade separations or other design factors; and 
(ii)if necessary to achieve the purposes of the program, road realignment or new construction; (B)a project to prevent the displacement of minority or low-income individuals or businesses during and after redevelopment, rehabilitation, or replacement of infrastructure; 
(C)a project for transit-oriented development in a low-income area or that benefits low-income individuals that includes 1 or more of— (i)transit-supportive, accessible, mixed-use development (including commercial development, affordable and accessible housing, and market-rate housing) that is within 2 miles of and accessible to 1 or more public transportation facilities that— 
(I)achieve compliance with— (aa)applicable requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and 
(bb)the most recent public rights-of-way accessibility guidelines developed by the Architectural and Transportation Barriers Compliance Board established by section 502(a)(1) of the Rehabilitation Act of 1973 (29 U.S.C. 792(a)(1)); and (II)are connected with high frequency to job centers; 
(ii)the facilitation of multimodal connectivity and accessibility to employment opportunities and other essential services, including educational and workforce training locations, health care facilities, recreational assets, and supermarkets and grocers; and (iii)an increase in access to transit hubs for pedestrian and bicycle traffic; 
(D)a public transportation project eligible for assistance under chapter 53 of title 49, United States Code, that will achieve the purposes of the program, including— (i)an investment in intermodal projects; and 
(ii)a new fixed guideway capital project or a small start project (as those terms are defined in section 5309(a) of title 49, United States Code), if a grant under the program will expedite the completion of the project and the entry into revenue service of the project; (E)a passenger rail transportation project that achieves the purpose of the program; 
(F)a project to improve the resiliency of infrastructure against natural disasters; (G)a project to reduce the environmental impact of existing infrastructure assets; 
(H)a project to bring a community into compliance with the performance measures established under section 150(c)(7) of title 23, United States Code; and (I)any other project that the Secretary determines would achieve the purpose of the program. 
(3)Eligible areasAn eligible project under paragraph (2) shall be carried out in an area or neighborhood described in subparagraphs (A) through (D) of subsection (a)(1). (c)Applications (1)In generalTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including— 
(A)a project plan developed with assistance under section 10443 or independently, as applicable; (B)a description of how the project meets the criteria described in subsection (d); 
(C)a certification that the eligible entity has solicited public comments on the project plan that includes— (i)a certification that the eligible entity has held 2 or more public hearings, at least 1 of which was held outside of standard business hours in a location that was open and accessible to the community in which the proposed project is located; 
(ii)a description of the process for receiving public comments, including involvement of residents and stakeholders in the community in which the project will occur; (iii)a summary of the comments received; and 
(iv)such other information as the Secretary may require; (D)a description of how the grant would be used and the current status of project planning; 
(E)a description of how the project will address the purposes of the program, including plans to avoid displacement of current residents in the project area; (F)a description of how the eligible entity will prioritize the well-being and advancement of disadvantaged populations through the project and as an outcome of the project; 
(G)an assessment of— (i)the accessibility of employment opportunities and other essential services, including educational and workforce training locations, health care facilities, recreational assets, and supermarkets and grocers, within the area to public transportation facilities and nearby affordable housing; and 
(ii)how the proposed project will relate to identified needs in those areas; (H)an assessment of transportation options in the area, including— 
(i)public transportation options; (ii)options for people with low incomes, people living in high-poverty areas, elderly people, and people with disabilities; and 
(iii)any obstacles to providing access to locations that offer employment opportunities and other essential services, including educational and workforce training locations, health care facilities, recreational assets, and supermarkets and grocers; (I)an assessment of methods for lowering the combined cost of housing and transportation for families in the region, particularly for families that utilize workforce housing and for low-, very low-, and extremely low-income families; 
(J)an assessment of how the project will revitalize existing communities, including— (i)the approximate number of jobs the project will create; 
(ii)the services the project will deliver to workers and the community; and (iii)any antidisplacement efforts that will be included in the project; 
(K)a plan for evaluating progress in increasing opportunities for and improvements to the quality of life for disadvantaged populations and the broader community in which the project is completed; and (L)information about the status of applicable Federal environmental reviews and approvals for the project, including reviews and approvals under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(2)Multiple projectsAn eligible entity may submit an application for multiple projects in 1 application. (3)Definition of workforce housingFor the purpose of paragraph (1)(I), the term workforce housing means housing, the cost of which does not exceed 30 percent of— 
(A)the amount equal to 120 percent of the median income in the area, as determined by the Secretary, with appropriate adjustments for the size of the family; or (B)if the Secretary determines that there are unusually high or low incomes in the area, another amount, as determined by the Secretary. 
(d)Selection 
(1)In generalThe Secretary shall select projects to receive grants under the program based on— (A)how the project will contribute to a state of good repair for infrastructure assets; 
(B)how the project would increase economic competitiveness, including the effects of revitalizing communities, neighborhoods, and commercial centers supported by existing infrastructure; (C)how the project will support environmental protection, including resiliency, by increasing demand for nonmotorized transportation and public transportation; 
(D)how or whether the project will prevent residents in the area from being forcibly or unwillingly displaced; (E)the anticipated effects on quality of life for all residents in the project area; 
(F)whether the project uses innovative strategies, including innovative technologies, innovative project delivery, or innovative financing; (G)the extent to which the project— 
(i)is supported by a broad range of stakeholders; (ii)demonstrates collaboration among neighboring and regional jurisdictions; and 
(iii)is coordinated with projects with similar objectives, such as projects for economic development, housing, water and waste infrastructure, power and electric infrastructure, broadband, and land use plans and policies; (H)how the project will increase non-Federal revenue for transportation infrastructure investment; 
(I)demonstrated project readiness, including use of technical assistance under section 10443; and (J)the costs and benefits of the project. 
(2)PriorityThe Secretary shall give priority to projects that have been developed under the technical assistance program under section 10443. (e)Distribution of grants (1)In generalIn providing grants under the program, the Secretary shall ensure— 
(A)an equitable geographic distribution of funds; and (B)an appropriate balance in addressing the needs of urban, suburban, rural, and Tribal communities. 
(2)LimitationFor each fiscal year, the Secretary shall ensure that the total amount of funds provided through grants under the program for each State is not more than $150,000,000. (f)Amount of grant (1)In generalExcept as provided in paragraph (2) and subject to subsection (e)(2), a grant provided under the program shall be in an amount that is not less than $5,000,000. 
(2)Rural and Tribal areasIn the case of a project in a rural area (as defined in section 101(a) of title 23, United States Code), or in a Tribal area, a grant provided under the program shall be in an amount that is not less than $1,000,000. (g)Use of funds (1)In generalSubject to paragraph (2), an eligible entity that receives a grant under the program may use the grant funds for— 
(A)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, preliminary engineering and design work, and other preconstruction activities; and (B)construction, reconstruction, rehabilitation, replacement, acquisition of real property (including land relating to the project and improvements to land), environmental mitigation, construction contingencies, and acquisition of equipment. 
(2)LimitationNot more than 20 percent of the amount of the grant may be used for the activities described in paragraph (1)(A). (h)Federal share (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of a project carried out with a grant under the program shall not exceed 80 percent. 
(2)Hardship areasThe Federal share of the cost of a project carried out with a grant under the program may be up to 100 percent if the Secretary identifies the area in which the project will be carried out as a hardship area, as determined by the Secretary. (i)TIFIA programOn the request of an eligible entity, the Secretary may use 5 percent of the grant for the purpose of paying the subsidy and administrative costs necessary to provide Federal credit assistance under chapter 6 of title 23, United States Code, for the project. 
(j)StandardsNotwithstanding any other provision of law, a project carried out with a grant under the program shall not be subject to the traffic volume requirements under section 109(b) of title 23, United States Code. (k)Performance measures (1)In generalFor each year until the project is completed, each eligible entity that receives a grant under the program shall agree to establish, in coordination with the Secretary, performance measures and reporting requirements in addition to measures and requirements under this section that shall be met at the end of each year in which the eligible entity receives funds under the grant program. 
(2)Violation of grant agreementIf the Secretary determines that an eligible entity has not met the performance measures established under paragraph (1), is not making reasonable progress toward meeting those measures, or is otherwise in violation of the grant agreement, the Secretary may— (A)withhold additional financial assistance until the performance measures are met; or 
(B)terminate the grant agreement. (l)Community Advisory Board (1)In generalFor each project carried out with a grant under the program, the eligible entity shall form a community advisory board. 
(2)CompositionA community advisory board shall be composed of representatives of— (A)the relevant State and units of local government; 
(B)the relevant State workforce development board or local workforce development board; (C)relevant metropolitan planning organizations; 
(D)labor organizations; (E)residents or organizational representation of the area in which the project is occurring; and 
(F)any other relevant representatives important to the implementation of the project, such as a county board of developmental disabilities, as determined by the eligible entity, in coordination with the Secretary. (3)DutiesA community advisory board shall, with respect to the applicable project— 
(A)ensure community engagement, transparency, and accountability in carrying out each stage of the project; and (B)track, evaluate, and report progress on clear and meaningful indicators related to— 
(i)targeted hiring commitments; (ii)quality wage, benefits, and training commitments; 
(iii)goals for participation by small businesses and businesses in accordance with section 10423(a) in the project; (iv)progress made on the objectives of the program as described in subsection (a); and 
(v)any other relevant areas, as determined by the eligible entity, in coordination with the Secretary. (4)StipendThe eligible entity may provide a stipend to representatives on the community advisory board based on the expressed need of representatives, on approval by the Secretary. 
(m)Reports 
(1)In generalNot less frequently than once each year, each eligible entity that receives a grant under the program, in coordination with the applicable community advisory board under subsection (l), shall submit to the Secretary periodic reports on the use of the grant funds. (2)ContentsA periodic report under paragraph (1) shall include— 
(A)the amount of Federal funds received, obligated, and expended by the eligible entity under the program; (B)the number of projects that have been put out to bid using the grant funds and the amount of Federal funds associated with each project; 
(C)the number of projects for which contracts have been awarded for the project carried out under the program and the amount of Federal funds associated with the contracts; (D)the number of projects for which work has begun under the contracts referred to in subparagraph (C) and the amount of Federal funds associated with the contracts; 
(E)the number of projects for which work has been completed under the contracts referred to in subparagraph (C) and the amount of Federal funds associated with the contracts; (F)the number of direct, on-project jobs created or sustained by the Federal funds provided for projects under the program and, to the extent possible, the estimated indirect jobs created or sustained in the associated supplying industries, including— 
(i)the number of job-years created and the total increase in employment in the project area since the date of enactment of this Act; and (ii)information on local hiring, hiring of economically disadvantaged individuals, and hiring of individuals with a barrier to employment (including ex-offenders) and disabled individuals (as defined in section 10421), with respect to the project; 
(G)an analysis of the contracts awarded that indicates participation levels of small businesses and disadvantaged businesses; (H)suggestions for improvements in transportation accessibility for disadvantaged populations, based on criteria developed by the Secretary; and 
(I)any other criteria the Secretary determines to be appropriate. (3)Report to CongressEach fiscal year, the Secretary shall transmit to Congress the reports received by the Secretary under paragraph (1). 
(4)GAO report on infrastructure removalsNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on infrastructure removal, including— (A)an identification of examples of projects to remove infrastructure using assistance from a covered infrastructure program; 
(B)an evaluation of the effect of infrastructure removal projects on the surrounding area, including impacts to the local economy, congestion effects, safety outcomes, and impacts on the movement of freight and people; (C)an analysis of the costs and benefits of removing underutilized infrastructure assets that are nearing the end of the useful life of the assets compared to replacing or reconstructing the assets; and 
(D)recommendations for integrating the findings and results under subparagraphs (A) through (C) into infrastructure planning and decisionmaking processes. (n)FundingThere is authorized to be appropriated to carry out the program $5,000,000,000 for each of fiscal years 2021 through 2025. 
2Launching middle class career pathways in infrastructure 
10451.Building American Infrastructure and Careers Program 
(a)DefinitionsIn this section: (1)WIOA definitionsThe terms career pathway, community-based organization, individual with a barrier to employment, industry or sector partnership, integrated education and training, postsecondary educational institution, recognized postsecondary credential, and workforce development system have the meanings given those terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 
(2)Other definitions 
(A)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). (B)Eligible entityThe term eligible entity means— 
(i)a local workforce development board; (ii)a State workforce development board; 
(iii)an industry or sector partnership, which may be led by any member of such partnership, including— (I)a community-based organization; 
(II)a recognized State labor organization, central labor council, or another labor representative, as appropriate; or (III)an education or training provider; or 
(iv)any combination of entities described in any of clauses (i) through (iii). (C)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program registered with the Department of Labor or a federally recognized State Apprenticeship Agency and that complies with the requirements under parts 29 and 30 of title 29, Code of Federal Regulations, as in effect on January 1, 2019. 
(D)SecretaryThe term Secretary means the Secretary of Labor. (E)Supportive servicesThe term supportive services means services such as transportation, child care, dependent care, housing, and needs-related payments, that are necessary to enable an individual to participate in activities authorized under this subtitle or under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.). 
(F)Targeted infrastructure industryThe term targeted infrastructure industry means an infrastructure industry, including transportation (including surface, transit, aviation, or railway transportation), construction, energy, water, information technology, or utilities industries, that the eligible entity identifies in accordance with subsection (c)(2)(A). (G)VeteranThe term veteran has the meaning given such term in section 10421. 
(H)Work-based learning programThe term work-based learning program means a program that provides workers with paid work experience and corresponding classroom instruction, delivered in an employment relationship that both the business and worker intend to be permanent. (b)Establishment of Building American Infrastructure and Careers program (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Transportation, the Secretary of Energy, the Secretary of Commerce, the Secretary of Education, the Administrator of the Environmental Protection Agency, and the Chief of Engineers of the Army Corps of Engineers, shall establish a program, to be known as the Building American Infrastructure and Careers Program, to provide grants under paragraph (2) to eligible entities for the purposes of— 
(A)promoting careers and quality employment practices in targeted infrastructure industries among individuals with a barrier to employment (including ex-offenders), veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industries; (B)leveraging the existing capacity of workforce development systems through demonstrated partnerships to strategically facilitate and align quality training, including industry or sector partnerships, registered apprenticeship programs, and pre-apprenticeship programs affiliated with registered apprenticeship programs, and hiring that create a pipeline of qualified workers; and 
(C)advancing efficiency and performance on projects in targeted infrastructure industries. (2)Grants (A)In generalThe Secretary, in consultation with the Secretary of Transportation, the Secretary of Energy, the Secretary of Commerce, the Secretary of Education, the Administrator of the Environmental Protection Agency, and the Chief of Engineers of the Army Corps of Engineers, shall award grants on a competitive basis to eligible entities that submit an application meeting the requirements under subsection (c) for such eligible entities to, subject to subparagraph (E), carry out a job training program including the activities described in subsection (d) for assisting individuals with a barrier to employment (including ex-offenders), veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry, in obtaining and maintaining employment in a targeted infrastructure industry. 
(B)Types of grantsA grant awarded under this section may be in the form of— (i)an implementation grant, for entities seeking an initial grant under this section, in order for such entity to establish and carry out a job training program described in subparagraph (A); or 
(ii)a renewal grant for entities that have already received an implementation grant under this section for such a job training program, in order for such entity to continue carrying out such job training program. (C)DurationEach grant awarded under this section shall be for a period not to exceed 3 years. 
(D)AmountThe amount of a grant awarded under this section may not exceed— (i)for an implementation grant, $2,500,000; and 
(ii)for a renewal grant, $1,500,000. (E)Construction industryNotwithstanding any other provision in this section, if the targeted infrastructure industry for a grant awarded under this section is the construction industry, the grant shall only be available for the establishment or operation of a pre-apprenticeship program affiliated with a registered apprenticeship program. 
(3)Award basis 
(A)Geographic diversityThe Secretary shall award grants under this section in a manner that ensures geographic diversity in the areas in which activities will be carried out under the grants, including a balance between rural and tribal areas and urban areas. (B)Priority for targeted hiring or U.S. employment plan projectsIn awarding grants under this section, the Secretary shall give priority to eligible entities that— 
(i)ensure that not less than 50 percent of the workers hired to participate in the job training program are hired through local hiring in accordance with section 10411, including by prioritizing individuals with a barrier to employment (including ex-offenders), disabled individuals as defined in section 10421, veterans, and individuals that represent populations that are traditionally underrepresented in the infrastructure workforce; or (ii)ensure the commitments described in clauses (i) and (ii) of section 10431(a)(2)(A) with respect to carrying out the job training program. 
(C)Priority for renewal grantsIn awarding renewal grants under this section, the Secretary shall give priority to eligible entities that demonstrate long-term sustainability of an industry or sector partnership. (c)Application process (1)In generalAn eligible entity seeking a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require, including the contents described in paragraph (2). 
(2)ContentsAn application submitted under paragraph (1) shall contain, at a minimum— (A)an identification of the targeted infrastructure industry to be served by the job training program supported by a grant under this section; 
(B)a description of the individuals with a barrier to employment, veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry, that will be served by such program, including— (i)an analysis of the labor market in the targeted infrastructure industry; 
(ii)a description of the barriers to employment that may affect such individuals; and (iii)a description of strategies that the program will employ to help such individuals overcome such barriers; 
(C)a description of the credentials that the program will assist such individuals in obtaining, which credentials— (i)shall be nationally portable; 
(ii)shall be recognized postsecondary credentials or, if not available for the industry, other credentials determined by the Secretary to be appropriate; and (iii)shall be related to the targeted infrastructure industry; and 
(D)a description of the services described in subsection (d)(3) that the program will offer to such individuals. (d)Activities (1)In generalEach job training program supported under this section— 
(A)shall include— (i)activities designed to achieve the strategic objectives described in paragraph (2); and 
(ii)the services described in paragraph (3) for individuals with a barrier to employment (including ex-offenders), veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry; and (B)may include a partnership between the eligible entity and an employer to assist such employer in carrying out a work-based learning program, including a registered apprenticeship program or a pre-apprenticeship program affiliated with a registered apprenticeship program. 
(2)Strategic objectivesThe strategic objectives described in this paragraph are the following: (A) (i)Recruiting key stakeholders in the targeted infrastructure industry, which stakeholders may include employers, labor organizations, local workforce development boards, and education and training providers, including providers of career and technical education. 
(ii)Regularly convening such stakeholders in a collaborative manner that supports the sharing of information, ideas, and challenges, which are common to the targeted infrastructure industry. (B)Identifying the training needs of employers in the targeted infrastructure industry, including— 
(i)needs for skills critical to competitiveness and innovation in such industry; (ii)needs of registered apprenticeship programs, pre-apprenticeship programs affiliated with registered apprenticeship programs, or other work-based learning programs that may be supported by a grant under this section; and 
(iii)needs for the alignment of a job training program supported under this section with career pathways. (C)Facilitating actions, through industry or sector partnerships, registered apprenticeship programs, or pre-apprenticeship programs affiliated with registered apprenticeship programs, that lead to economies of scale by aggregating training and education needs of multiple employers in the targeted infrastructure industry. 
(D)Assisting postsecondary educational institutions, training institutions, sponsors of registered apprenticeship programs, and all other providers of career and technical education and training programs that may be receiving assistance under this section, align curricula, entrance requirements, and programs to the targeted infrastructure industry needs and the credentials described in subsection (c)(2)(C), particularly for high-skill, high-priority occupations related to the targeted infrastructure industry. (E)Providing information on the activities carried out through the job training program supported under this section to the State agency carrying out the State program under the Wagner-Peyser Act (29 U.S.C. 49 et seq.), including staff of the agency that provide services under such Act, to enable the agency to inform recipients of unemployment compensation of the employment and training opportunities that may be offered through such job training program supported under this section. 
(F)Assisting employers in the targeted infrastructure industry to attract potential workers from a diverse jobseeker base, including individuals with a barrier to employment (including ex-offenders), veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry, by identifying any such barriers, reasons for such underrepresentation, or related issues for veterans through analysis of the labor market in the targeted infrastructure industry and implementing strategies to help such individuals overcome such barriers, reduce such underrepresentation, and address such issues. (3)Services (A)In generalEach job training program supported by a grant under this section shall provide services to individuals with a barrier to employment, veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry, which may include— 
(i)pre-employment services as described in subparagraph (B); and (ii)employment services as described in subparagraph (C). 
(B)Pre-employment servicesThe pre-employment services described in this subparagraph may include— (i)skills training, including career and technical education, and integrated education and training, with respect to the targeted infrastructure industry; 
(ii)initial assessments of such individuals; (iii)services to provide work attire and necessary tools for a work site in the targeted infrastructure industry; 
(iv)supportive services, such as child care and transportation; (v)mentoring services; and 
(vi)job placement assistance. (C)Employment servicesThe employment services described in this subparagraph are services provided to individuals with a barrier to employment (including ex-offenders), veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry, and that are employed in a work-based learning program in the targeted infrastructure industry. A job training program supported by a grant under this section shall provide such services to such individuals during their first 6 months of employment through such program, to assure the individuals succeed in the program. Such services may include— 
(i)ongoing case management and services, including the services described in subparagraph (B); (ii)continued skills training, including career and technical education, integrated education and training, and soft-skills training such as problem solving and leadership training, conducted in collaboration with the employers of such individuals; 
(iii)additional mentorship and retention supports for such individuals; and (iv)targeted training for the employer participating in the work-based learning program, including for frontline managers, journey level workers (such as mentors) working with individuals with a barrier to employment, veterans, or individuals who are traditionally underrepresented in the targeted infrastructure industry, and human resource representatives of the employer. 
(e)Evaluations 
(1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Transportation, the Secretary of Energy, the Secretary of Commerce, the Secretary of Education, the Administrator of the Environmental Protection Agency, and the Chief of Engineers of the Army Corps of Engineers, shall prepare and submit a report to Congress that evaluates the effectiveness of the grants awarded under this section in advancing the strategic objectives described in subsection (d)(2), and the purposes described in subsection (b)(1). (2)DataThe report required under paragraph (1) shall provide and analyze each of the following: 
(A)The number of participants in job training programs supported under this section, disaggregated by age, race or ethnicity, gender, status as an individual with a barrier to employment, and income. (B)The percentage of such participants who are in unsubsidized employment prior to enrolling in such program. 
(C)The median earnings of such participants prior to enrolling in such program. (D)The percentage of such participants who are in unsubsidized employment during the second quarter after exit from such program and salary statistics of such participants, including mean and median earnings. 
(E)The percentage of such participants who are in unsubsidized employment during the fourth quarter after exit from such program and the salary statistics of such participants, including mean and median earnings. (F)The percentage of such participants who obtain a recognized postsecondary credential, or a secondary school diploma or its recognized equivalent, during participation in or within 1 year after exit from such program. 
(G)The percentage of such participants who, during a program year, are in an education or training program that leads to a recognized postsecondary credential or employment and who are achieving measurable skill gains toward such a credential or employment. 10452.Infrastructure workforce equity capacity building program (a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means an entity that— (A)has an affiliate network or offices in not less than 3 communities and across not less than 2 States; 
(B)has the programmatic capability to serve individuals with a barrier to employment or individuals who are traditionally underrepresented in infrastructure industries; (C)has clearly and convincingly demonstrated that it has the capacity to provide technical assistance to entities carrying out job training programs under section 10451; and 
(D)submits an application in accordance with subsection (c). (2)Individual with a barrier to employmentThe term individual with a barrier to employment has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 
(b)Capacity building programThe Secretary shall reserve 10 percent of the amounts appropriated under section 10453 to award grants, contracts, or other agreements or arrangements as the Secretary determines appropriate, to eligible entities for the purpose of building the capacity of entities receiving a grant under section 10451 to implement the activities described in subsection (d) of such section to more effectively serve individuals with a barrier to employment, including ex-offenders, veterans as defined in section 10421, or individuals who are traditionally underrepresented in the targeted infrastructure industry served through the job training program supported under such section. (c)ApplicationAn entity seeking an award under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(d)Use of FundsAn award made under this section may be used to provide technical assistance to entities receiving a grant under section 10451 in order for such entities to carry out the activities described in subsection (d) of that section. Such technical assistance may include assistance with— (1)the development and training of staff; 
(2)the provision of outreach, intake, assessments, and service delivery; (3)the coordination of services across providers and programs; and 
(4)the development of performance accountability measures. (e)AmountThe amount of a grant awarded under this section may not exceed $5,000,000. 
(f)ReportAn eligible entity receiving a grant under this section shall, not later than 6 months after the grant is awarded, submit to the Secretary a report that includes— (1)the impact of the technical assistance provided under this section on the outcomes of grants under section 10451; and 
(2)such other criteria as determined by the Secretary. 10453.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $1,000,000,000 for each of fiscal years 2021 through 2025. 
3Investing in high-quality American jobs 
10461.Wage rate 
(a)Davis-Bacon Act 
(1)In generalNotwithstanding any other provision of law, for fiscal year 2021 and each fiscal year thereafter, all laborers and mechanics employed by contractors or subcontractors on projects assisted in whole or in part under a covered infrastructure program, including projects described in paragraph (3) assisted in whole or in part under such programs, without regard to the form or type of Federal assistance provided under such program, shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act). (2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. 
(3)Revolving loan fundsA project described in this paragraph is a project, in the case of a covered infrastructure program that capitalizes revolving loan funds, that is assisted in whole or in part with amounts deposited in the revolving loan fund, including loan repayments and interest earned. (b)Service employees (1)In generalNotwithstanding any other provision of law, for fiscal year 2021 and each fiscal year thereafter, all service employees, including service employees that are operations workers or maintenance workers, employed by contractors or subcontractors on projects assisted in whole or in part under a covered infrastructure program, without regard to the form or type of Federal assistance provided under such program, shall be paid a wage and fringe benefits that are not less than the minimum wage and fringe benefits determined in accordance with paragraphs (1) and (2), respectively, of section 6703 of title 41, United States Code, for service employees engaged in the performance of a contract or subcontract to which chapter 67 of title 41, United States Code, applies. 
(2)Definition of service employeeIn this subsection, the term service employee has the meaning given such term in section 6701 of title 41, United States Code. 10462.Raise labor standards, improve working conditions, and strengthen workers’ bargaining power (a)DefinitionsIn this section— 
(1)the term covered award means an award of not less than $500,000 made to an entity under a covered infrastructure program by the head of the relevant Federal agency; and (2)the term covered subaward means a subaward of not less than $500,000 made to an entity under a covered infrastructure program by another entity receiving a covered award. 
(b)Required pre-Grant, loan, or contract award actions 
(1)DisclosuresThe head of a relevant Federal agency shall require an entity applying for a covered award— (A)to represent, to the best of the entity's knowledge and belief, whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the entity in the preceding 3 years for violations of— 
(i)the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.); (ii)the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.); 
(iii)the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.); (iv)the National Labor Relations Act (29 U.S.C. 151 et seq.); 
(v)subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act); (vi)chapter 67 of title 41, United States Code (commonly known as the Service Contract Act); 
(vii)Executive Order 11246 (42 U.S.C. 2000e note; relating to equal employment opportunity), including any amendment to such Executive order; (viii)section 503 of the Rehabilitation Act of 1973 (29 U.S.C. 793); 
(ix)section 4212 of title 38, United States Code; (x)the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.); 
(xi)title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); (xii)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); 
(xiii)the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.); (xiv)Executive Order 13658 (79 Fed. Reg. 9851; relating to establishing a minimum wage for contractors); 
(xv)subsection (h) of this section; or (xvi)equivalent State laws, as defined in guidance issued by the Secretary of Labor; and 
(2)to require any applicant for a covered subaward from the entity— (A)to represent to the best of the applicant's knowledge and belief, whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the applicant in the preceding 3 years for violations of any of the labor laws listed in paragraph (1); and 
(B)to update such information not less than every 6 months for the duration of the covered subaward. (c)Pre-Award Corrective MeasuresThe head of a relevant Federal agency shall, prior to awarding a covered award, provide an entity that makes a disclosure under subsection (b)(1) an opportunity to report any steps taken to correct a violation of or improve compliance with the labor laws listed in subsection (b)(1), including any agreements entered into by the entity with an enforcement agency. 
(d)Disclosure of violations 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Labor shall establish a website that— (A)is available to the public at no cost; 
(B)indicates each violation disclosed under subsection (b) or (e)(1) with respect to an entity applying for, or receiving, a covered award or covered subaward until such violation is corrected and the entity is in compliance with all labor laws listed in subsection (b)(1); and (C)is designed to enable interested parties to easily identify entities applying for, or receiving, covered awards or covered subawards that are in violation of any labor laws listed in subsection (b)(1) and steps taken by such entities to correct the violations or improve compliance with such laws. 
(2)Fulfilling reporting requirementsThe Secretary of Labor, in consultation with the Director of the Office of Management and Budget and the heads of the relevant Federal agencies, shall include on the website established under paragraph (1) the ability for all entities that apply for or receive covered awards or covered subawards to fulfill reporting requirements under this section. (3)Agency cooperationThe heads of the relevant Federal agencies shall provide the Secretary of Labor with the data necessary to maintain the website established under paragraph (1). 
(e)Post-Award grant, loan, or contract actions 
(1)Information updatesThe head of a relevant Federal agency shall require each entity receiving a covered award or covered subaward to, not later than once every 6 months, update the information provided under paragraph (1) or (2), as applicable, of subsection (b). (2)Corrective actions (A)Entity awarded assistanceThe head of a relevant Federal agency, in consultation with the Labor Compliance Advisor designated by such head under subsection (f) and in coordination with the heads of the other relevant Federal agencies as applicable, shall determine whether any information provided under paragraph (1) by an entity receiving a covered award warrants corrective action. Such action— 
(i)may include— (I)an agreement requiring appropriate remedial measures; 
(II)compliance assistance; (III)resolving issues to avoid further violations; 
(IV)the decision not to exercise an option on assistance awarded or to terminate the assistance awarded; or (V)in coordination with the heads of the other relevant Federal agencies, the decision to debar or suspend the entity from future participation in any of the covered infrastructure programs; and 
(ii)shall include disclosure on the website established under subsection (d). (B)SubawardsAn entity that receives a covered award, in consultation with head of the relevant Federal agency and the Labor Compliance Advisor designated by such head under subsection (f), shall determine whether any information provided under subsection (b)(2) by a recipient of a covered subaward warrants corrective action, including remedial measures, compliance assistance, and resolving issues to avoid further violations. 
(3)Department of Labor investigationsThe Secretary of Labor shall, as appropriate, inform the heads of the relevant Federal agencies of investigations by the Secretary of entities receiving covered awards or covered subawards for purposes of determining the appropriateness of actions described in subparagraphs (A) and (B) of paragraph (2). (f)Labor compliance advisors (1)In generalEach head of a relevant Federal agency shall designate a senior official to serve as the Labor Compliance Advisor for the agency. 
(2)DutiesThe Labor Compliance Advisor shall— (A)meet quarterly with the Deputy Secretary, Deputy Administrator, or equivalent official of the agency with regard to matters covered under this section; 
(B)work with officials of the agency to promote greater awareness and understanding of— (i)the labor laws listed in subsection (b)(1), including recordkeeping, reporting, and notice requirements under such laws; and 
(ii)best practices for compliance with such laws; (C)advise the head of the relevant Federal agency whether agreements are in place or are otherwise needed to address appropriate remedial measures, compliance assistance, steps to resolve issues to avoid violations of the labor laws listed in subsection (b)(1), or other related matters concerning entities applying for or receiving covered awards or covered subawards; 
(D)coordinate assistance for entities that apply for or receive covered awards or covered subawards that are seeking help in addressing and preventing violations of such labor laws; (E)in consultation with the Secretary of Labor or other relevant enforcement agencies, provide assistance to the head of the relevant Federal agency regarding appropriate actions to be taken in response to violations, by entities applying for or receiving covered awards or covered subawards, of the labor laws listed in subsection (b)(1) identified prior to or after receipt of such awards, and to address complaints in a timely manner, by— 
(i)providing assistance to officials of the agency in reviewing the information provided under subsections (b) and (e)(1), or other information indicating a violation of such a labor law, in order to assess the serious, repeated, willful, or pervasive nature of such violation and evaluate steps entities applying for or receiving covered awards or covered subawards have taken to correct violations of or improve compliance with such laws; (ii)helping officials of the agency determine the appropriate response to address violations of the labor laws listed in subsection (b)(1), or other information indicating such violations, particularly serious, repeated, willful, or pervasive violations, including agreements requiring appropriate remedial measures, decisions not to award assistance or exercise an option on an award of assistance, termination of an award of assistance, or referral of details to be posted on the website established under subsection (d); 
(iii)providing assistance to officials of the agency in receiving and responding to, or making referrals of, complaints alleging violations of the labor laws listed in subsection (b)(1) by entities applying for or receiving covered awards or covered subawards; (iv)supporting officials of the agency in the coordination of actions taken pursuant to this section to ensure agency-wide consistency, to the extent practicable; and 
(v)as appropriate, sending information to agency suspension and debarment officials in accordance with agency procedures; (F)consult with the head of the relevant Federal agency, and the Secretary of Labor as necessary, in the development of regulations, policies, and guidance addressing compliance with the labor laws listed in subsection (b)(1) by entities applying for or receiving covered awards or covered subawards; 
(G)make recommendations to the head of the relevant Federal agency to strengthen agency management of compliance with such labor laws by entities applying for or receiving covered awards or covered subawards; (H)publicly report, on an annual basis, a summary of actions taken by the head of the relevant Federal agency to promote greater compliance with the labor laws listed in subsection (b)(1), including the head's response to serious, repeated, willful, or pervasive violations of such labor laws; and 
(I)participate in the interagency meetings regularly convened by the Secretary of Labor under subsection (g)(2). (g)Measures To ensure government-Wide consistencyNot later than 1 year after the date of enactment of this Act, the Secretary of Labor shall— 
(1)develop a process— (A)for the Labor Compliance Advisors designated under subsection (f) to consult with the Secretary of Labor in carrying out the responsibilities of such Advisors under subsection (f)(2)(E); and 
(B)by which the head of the relevant Federal agencies and Labor Compliance Advisors may give appropriate consideration to determinations and agreements made by the Secretary of Labor and such heads; (2)regularly convene interagency meetings of Labor Compliance Advisors to share and promote best practices for improving compliance with the labor laws listed in subsection (b)(1); and 
(3)designate an appropriate contact within the Department of Labor with whom the heads of the relevant Federal agencies may consult with respect to requirements and activities under this section. (h)Workforce diversity programs (1)In generalThe head of a relevant Federal agency, in coordination with the Secretary of Labor, shall require each entity that has not less than 50 employees and receives a covered award or covered subaward to develop and maintain a workforce diversity program in accordance with this subsection to ensure equal employment opportunity through the recruitment, selection, and advancement of individuals who are qualified for the applicable position and who are individuals with a barrier to employment (including ex-offenders), racial or ethnic minorities, women, disabled individuals, or veterans. 
(2)Structure of workforce diversity programsA workforce diversity program required under paragraph (1) of an entity described in such paragraph shall include programs, policies, practices, and procedures that fulfill the purposes of this subsection. Such programs, policies, practices, and procedures shall— (A)contain a diagnostic component that includes more than 1 quantitative analysis designed to evaluate the composition of the workforce of the entity and compare such composition to the composition of other relevant workforces; 
(B)include action-oriented programs, such as programs for training and outreach; (C)include internal auditing and reporting systems as a means of— 
(i)measuring the entity’s progress toward achieving a diverse workforce; and (ii)monitoring and examining employment decisions and compensation systems to evaluate the impact of those systems on diverse applicants and employees; 
(D)be incorporated into the entity’s personnel policies, practices, and procedures; (E)be updated annually for the duration of the project assisted by the covered award or covered subaward; and 
(F)be readily available for reporting to the Secretary for the purposes of compliance review. (3)Designation of responsibilityAn entity described in paragraph (1) shall provide for the implementation of the workforce diversity program required under such paragraph by— 
(A)assigning responsibility and accountability to an official of the entity; and (B)providing the assigned official with the authority, resources, and support of and access to top management of the entity to ensure the effective implementation of such program. 
(4)Identification of problem areas 
(A)In generalAn entity described in paragraph (1) shall perform an in-depth analysis of the employment process of the entity to determine— (i)whether impediments to equal employment opportunity exist in such process; and 
(ii)if such impediments exist, the aspects of such process in which such impediments exist. (B)EvaluationsAn analysis under subparagraph (A) shall include an analysis of— 
(i)whether, across different positions of the entity, there are problems of utilization or distribution of individuals who are qualified for such positions and are individuals with a barrier to employment (including ex-offenders), racial or ethnic minorities, women, disabled individuals, or veterans; (ii)personnel activity to determine whether there are selection disparities, which such analysis may include an analysis of the number of applications and interviews, hires, terminations, promotions, and other personnel actions of the entity; 
(iii)compensation systems to determine whether there are disparities in compensation; (iv)selection, recruitment, referral, and other personnel procedures to determine whether such procedures result in disparities in the employment or advancement of individuals who are qualified for the applicable position and are individuals with a barrier to employment (including ex-offenders), racial or ethnic minorities, women, disabled individuals, or veterans; and 
(v)any other issue that may impact the success of the workforce diversity program required of the entity under paragraph (1). (5)Action-oriented programsAn entity described in paragraph (1) shall develop and execute action-oriented programs designed to— 
(A)correct any problem areas identified under this subsection; and (B)attain established goals and objectives that— 
(i)require the entity to follow different procedures than those procedures that may have previously produced inadequate results; and (ii)demonstrate the entity has made good faith efforts to remove identified barriers to workforce diversity, expand employment opportunities, and produce measurable results to achieve improved workforce diversity. 
(6)Internal audit and reporting systemAn entity described in paragraph (1) shall develop and implement an auditing system that periodically measures the effectiveness of the workforce diversity program developed and maintained by the entity under such paragraph. Such system shall include requirements for the entity to— (A)monitor records of all personnel activity, including referrals, placements, transfers, promotions, terminations, and compensation, at all levels of employment with the entity to ensure the workforce diversity program is carried out in accordance with the purposes of this subsection; 
(B)require internal reporting on a scheduled basis as to the degree to which equal employment opportunity and organizational objectives are attained; (C)review the results of reports required under this subsection with all levels of management of the entity; and 
(D)advise top management of the entity of the effectiveness of the program and submit recommendations to improve unsatisfactory performance with respect to the program. (7)Compliance status (A)In generalIn determining whether an entity described in paragraph (1) has complied with the requirements for the workforce diversity program under this subsection, the head of the relevant Federal agency, in coordination with the Secretary of Labor, shall— 
(i)review the nature and extent of the entity's good faith in carrying out activities under paragraphs (4), (5), and (6), and the appropriateness of those activities to identify equal employment opportunity problems; and (ii)analyze statistical data and other non-statistical information to indicate whether employees and applicants of the entity are being treated without regard to their race, color, religion, sex, sexual orientation, gender identity, national origin, or disability status. 
(B)Technical assistanceThe head of the relevant Federal agency, in coordination with the Secretary of Labor, may provide technical assistance to an entity described in paragraph (1) to assist such entity in achieving compliance with the requirements under this subsection, which may include an agreement between the head of the relevant Federal agency and the entity requiring appropriate remedial measures. (C)Corrective actionIf an entity described in paragraph (1) remains in noncompliance with the requirements under this subsection following technical assistance under subparagraph (B), the head of the relevant Federal agency, in coordination with the Secretary of Labor and the heads of the other relevant Federal agencies as applicable, may take corrective action against the entity. Such action may include— 
(i)the decision not to exercise an option on assistance awarded or to terminate the assistance awarded; or (ii)in coordination with the heads of the other relevant Federal agencies, the decision to debar or suspend the entity from future participation in any of the covered infrastructure programs. 
(i)Paycheck Transparency 
(1)In generalExcept as provided in paragraph (3), each head of a relevant Federal agency shall require entities receiving a covered award or a covered subaward to provide each individual described in paragraph (2) with a document for each pay period containing information concerning, with respect to such individual for such pay period— (A)hours worked, including overtime hours worked; 
(B)pay, including any additions made to or deductions made from pay; and (C)job classification. 
(2)Individuals describedAn individual described in this paragraph is any individual performing work on a project for an entity, receiving a covered award or covered subaward, that is required to maintain wage records with respect to such individual under— (A)the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.); 
(B)subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act); (C)chapter 67 of title 41, United States Code (commonly known as the Service Contract Act); or 
(D)any applicable State law. (3)Exceptions (A)Employees exempt from overtime requirementsA document provided under paragraph (1) to an individual who is exempt under section 13 of the Fair Labor Standards Act of 1938 (29 U.S.C. 213) from the overtime compensation requirements under section 7 of such Act (29 U.S.C. 207) shall not be required to include a record of the hours worked by the individual if the entity receiving the covered award or covered subaward informs the individual of the status of such individual as exempt from such overtime compensation requirements. 
(B)Substantially similar State lawsThe requirements under this subsection shall be deemed to be satisfied if the entity receiving the covered award or covered subaward complies with State or local requirements that the Secretary of Labor has determined are substantially similar to the requirements under this subsection. (4)Independent contractorsIf an entity receiving a covered award or covered subaward treats an individual performing work on a project assisted by such award or subaward as an independent contractor, and not as an employee, of the entity, the entity shall provide the individual a document informing the individual of the status of the individual as an independent contractor. 
(j)Notice of hire 
(1)In generalEach head of a relevant Federal agency shall require entities receiving a covered award or a covered subaward to provide each individual described in subsection (i)(2), at the time of hiring, a written notice containing each of the following: (A)The name of the entity, including any name used by the entity in conducting business. 
(B)The physical address of the entity’s main office or principal place of business, and a mailing address, if different from such physical address. (C)The telephone number of the entity. 
(D)The date on which the individual will regularly receive a paycheck from the entity. (E)The individual's rate of pay, and the basis of that rate, including (as applicable)— 
(i)by the hour, shift, day, week, salary, piece, or commission; (ii)any allowances claimed as part of the minimum wage, including tips and meal or lodging allowances; and 
(iii)overtime rate of pay, including any exemptions from overtime pay. (F)The individual’s job classification, and the prevailing wage for the corresponding class of laborers and mechanics employed on projects of a similar character in the locality in which the work is to be performed. 
(2)Enforcement 
(A)Fine 
(i)In generalThe head of a relevant Federal agency may assess a civil fine, subject to clause (ii), of $500 against an entity that knowingly violates paragraph (1) for each individual to whom the entity failed to notify in violation of such paragraph. (ii)InflationThe head of a relevant Federal agency shall, for each year beginning 1 year after the date of enactment of this Act, adjust the amount under clause (i) for inflation. 
(B)Rebuttable presumptionThe failure to provide a notice in compliance with paragraph (1) shall be a rebuttable presumption that an entity required to provide such notice knowingly violated such paragraph. (k)Neutrality (1)Allowable costsExcept as provided in paragraph (2), an entity receiving a covered award or covered subaward may use the assistance of such award or subaward for costs incurred in maintaining satisfactory relations between the entity and employees of the entity on a project assisted by the award or subaward, including costs of shop stewards, labor management committees, employee publications, and other related activities. 
(2)Limitation on Federal assistance 
(A)In generalNo Federal assistance made available under a covered award or covered subaward may be used for costs incurred in— (i)activities undertaken to persuade employees of any entity to exercise or not to exercise, or concerning the manner of such employees in exercising or not exercising, the right to organize and bargain collectively through representatives of the employees' own choosing; or 
(ii)any other activities that are subject to the requirements under section 203(b) of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 433(b)). (B)ExamplesExamples of costs prohibited under subparagraph (A) include the costs of— 
(i)preparing and distributing materials for a purpose described in subparagraph (A); (ii)hiring or consulting legal counsel or consultants for such purpose; 
(iii)meetings held for such purpose (including paying the salaries of the attendees at such meetings); and (iv)planning or conducting activities for such purpose during work hours by managers, supervisors, or labor organization representatives. 
(l)Complaint and dispute transparency 
(1)In general 
(A)AwardsEach head of a relevant Federal agency shall require entities receiving a covered award to agree that any decision to arbitrate the claim of an employee or independent contractor performing work for a project assisted by the award that arises under title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or any tort related to or arising out of sexual assault or sexual harassment may only be made with the voluntary consent of the employee or independent contractor after the dispute arises. (B)SubawardsEach head of a relevant Federal agency shall require that an entity covered under subparagraph (A) incorporate the requirement under such subparagraph into each subaward made for a project assisted by the award at any tier under the award. 
(2)Exception for employees and independents contractors 
(A)In generalThe requirements under paragraph (1) shall not apply with respect to an employee or independent contractor who— (i)is covered by a collective bargaining agreement negotiated between the entity receiving an award or subaward and a labor organization representing the employee or independent contractor; or 
(ii)except as provided in subparagraph (B), entered into a valid agreement to arbitrate claims described in such paragraph before the entity received the award or subaward described in such paragraph. (B)ApplicabilityThe requirements under paragraph (1) shall apply with respect to an employee or independent contractor of an entity receiving a covered award or covered subaward— 
(i)if the entity receiving the award or subaward is permitted to change the terms of the agreement described in subparagraph (A)(ii) with the employee or independent contractor; or (ii)in the event such agreement is renegotiated or replaced after the entity receives the award or subaward. 
(m)DefinitionsIn this section: (1)Disabled individualThe term disabled individual has the meaning given such term in section 10421. 
(2)Individual with a barrier to employmentThe term individual with a barrier to employment has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (3)VeteranThe term veteran has the meaning given such term in section 10421. 
10463.Buy America Bureau 
(a)DefinitionsIn this section: (1)Buy America lawThe term Buy America law means— 
(A)section 313 of title 23, United States Code; (B)section 5323(j) of title 49, United States Code; 
(C)section 22905(a) of title 49, United States Code; (D)section 50101(a) of title 49, United States Code; 
(E)section 608 of the Federal Water Pollution Control Act (33 U.S.C. 1388); and (F)section 1452(a)(4) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)). 
(2)DirectorThe term Director means the Director of the Buy America Bureau established by subsection (b). (b)EstablishmentThere is established in the Department of Commerce an office, to be known as the Buy America Bureau. 
(c)LeadershipThe Buy America Bureau shall be headed by a Director, who shall— (1)be appointed by the Secretary of Commerce; and 
(2)report to the Secretary of Commerce. (d)DutiesThe Director shall— 
(1)establish a program to certify and conduct oversight of third-party auditors that work with entities that receive assistance under a covered infrastructure program to ensure compliance with Buy America laws; (2)establish guidelines for ensuring transparency in the Buy America auditing process under paragraph (1), including— 
(A)the use of and fulfillment of requests pursuant to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); and (B)the disclosure of information relating to a Buy America audit by third-party auditors under paragraph (1); 
(3)establish guidelines to support the establishment, strengthening, and oversight of compliance with Buy America laws, taking into consideration and seeking to maximize the direct and indirect domestic jobs benefitted or created; (4)establish a clearinghouse website to make publicly available information on— 
(A)Buy America audits conducted by third-party auditors under paragraph (1); (B)third-party auditors that have received a certification from the Director under paragraph (1); and 
(C)requested waivers of Buy America laws under covered infrastructure programs; and (5)submit to Congress an annual report on— 
(A)waivers from a Buy America law that have been requested; (B)waivers from a Buy America law that have been granted; and 
(C)any supply chain gaps in the United States that may need to be addressed to improve compliance with Buy America laws without a waiver. ETransportation Infrastructure for Job Creation 10501.Short titleThis subtitle may be cited as the Transportation Infrastructure for Job Creation Act. 
10502.FindingsCongress finds the following: (1)Investments in infrastructure create jobs while fulfilling critical needs in communities throughout the United States. 
(2)According to the Brookings Institution, nearly 14.5 million workers—11 percent of the U.S. workforce—were employed in infrastructure jobs in 2013. (3)According to data from the Brookings Institution, infrastructure occupations often provide more competitive and equitable wages in comparison to all jobs nationally, consistently paying up to 30 percent more to low-income workers. 
(4)The American Society of Civil Engineers gave the infrastructure of the United States an overall grade of D+ in 2017 and estimated that the United States will need to invest $4.59 trillion by 2025 in order to improve the condition of the Nation’s infrastructure and bring it to a state of good repair. (5)The American Society of Civil Engineers assigned a D grade to the Nation’s roads, a C+ grade to the Nation’s bridges, and a D− grade to the Nation’s transit systems and estimated that the United States will need to invest $2.04 trillion by 2025 to bring the Nation’s surface transportation infrastructure to a state of good repair. 
(6)BUILD is a nationwide competitive grant program that creates jobs by funding investments in transportation infrastructure by States, local governments, and transit agencies. (7)BUILD is formally known as the Better Utilizing Investments to Leverage Development (BUILD) Transportation Grants program and was previously known as the Transportation Investment Generating Economic Recovery (TIGER) grant program. 
(8)BUILD funds projects that will have a significant impact on the Nation, a metropolitan area, or a region. (9)In distributing grants under BUILD, the Secretary of Transportation is required to ensure an equitable geographic distribution of funds, a balance in addressing the needs of urban and rural areas, and investments in a variety of modes of transportation. 
(10)TIGER or BUILD received an appropriation of $600,000,000 in fiscal year 2014, an appropriation of $500,000,000 in fiscal year 2015, an appropriation of $500,000,000 in fiscal year 2016, an appropriation of $500,000,000 in fiscal year 2017, and an appropriation of $1,500,000,000 in fiscal year 2018. (11)Past appropriations for TIGER and BUILD are not sufficient to address the need for investments in transportation infrastructure in communities throughout the United States as the amounts only fund a small fraction of the transportation infrastructure projects for which grant applications have been received. 
(12)Appropriating $7.5 billion in fiscal year 2019 for BUILD and allowing the funds to remain available for 6 years will enable the Secretary of Transportation to begin immediately to expand investments in transportation infrastucture throughout the United States. (13)Restricting appropriations for BUILD through the use of arbitrary budget caps or sequestration undermines economic recovery and job creation efforts; disrupts planning by States, local governments, and transit agencies; and leaves critical infrastructure needs unmet. 
(14)Emergency supplemental appropriations for BUILD, provided in addition to other appropriations and not subject to sequestration, will improve transportation infrastructure and create jobs throughout the United States without reducing funding for other domestic priorities. (15)An emergency supplemental appropriation of $7.5 billion for BUILD to be made available in fiscal year 2019 and to remain available for 6 years will allow the Secretary of Transportation to begin immediately to organize new competitions for BUILD grants and allow States, local governments, and transit agencies to prepare grant applications, thus ensuring an efficient use of funds and timely job creation. 
10503.Supplemental appropriations for BUILD discretionary grant programThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2019:Department of TransportationOffice of the SecretaryNational Infrastructure InvestmentsFor an additional amount for National Infrastructure Investments in accordance with the provisions under this heading in title I of division K of Public Law 115–31, $7,500,000,000, to remain available through September 30, 2024: Provided, That the amount under this heading is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress. 10504.Exemption from sequestrationThe appropriation in section 10503 shall be exempt from sequestration under the Balanced Budget and Emergency Deficit Control Act of 1985. 
FStephanie Tubbs Jones Assets for Independence Reauthorization Act 
10601.Short title; reference 
(a)Short titleThis subtitle may be cited as the Stephanie Tubbs Jones Assets for Independence Reauthorization Act of 2020. (b)ReferenceExcept as otherwise expressly provided, wherever in this subtitle an amendment is expressed in terms of an amendment to a section or other provision, the reference shall be considered to be made to that section or other provision of the Assets for Independence Act (42 U.S.C. 604 note). 
10602.FindingsSection 402 is amended— (1)in paragraph (2), by striking Fully ½ and inserting Almost 1/4; and 
(2)in paragraph (4), by striking the first sentence and inserting the following: Traditional public assistance programs concentrate on income and consumption and have lacked an asset-building component to promote and support the transition to increased economic self-sufficiency.. 10603.Sense of CongressIt is the sense of Congress that a qualified entity conducting a demonstration project under the Assets for Independence Act (42 U.S.C. 604 note) should, to the maximum extent practicable, increase— 
(1)the rate at which the entity matches contributions by individuals participating in the project under section 410(a)(1) of such Act; or (2)the number of individuals participating in the project. 
10604.DefinitionsSection 404 is amended— (1)by amending paragraph (4) to read as follows: 
 
(4)HouseholdThe term household means an individual or group of individuals who live in a single residence. Multiple households may share a single residence.; (2)in paragraph (5)(A)— 
(A)by striking clause (iii); (B)by redesignating clauses (iv) through (vi) as clauses (iii) through (v), respectively; and 
(C)in clause (iv), as redesignated by subparagraph (B), by striking clause (vi) and inserting clause (v); (3)in paragraph (7)(A)— 
(A)by amending clause (ii) to read as follows:  (ii)a State or local government agency (or a public housing agency, as defined in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6))) or a tribal government (or a tribally designated housing entity, as defined in section 4(22) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(22)));; and 
(B)by striking clause (iii) and inserting the following:  (iii)a credit union designated as a low-income credit union by the National Credit Union Administration (NCUA); or 
(iv)an organization designated as a community development financial institution by the Secretary of the Treasury (or the Community Development Financial Institutions Fund).; and (4)in paragraph (8)— 
(A)in subparagraph (A)— (i)in the first sentence— 
(I)by inserting of an eligible individual or the dependent of an eligible individual (as such term is used in subparagraph (E)(ii)) after expenses; and (II)by inserting , or to a vendor pursuant to an education purchase plan approved by a qualified entity before the period; 
(ii)in clause (i)— (I)in subclause (II), by inserting or for courses described in subclause (III) after eligible educational institution; and 
(II)by adding at the end the following new subclauses:  (III)Preparatory coursesPreparatory courses for an examination required for admission to an eligible educational institution, for successful performance at an eligible educational institution, or for a professional licensing or certification examination. 
(IV)Room and board and transportationRoom and board and transportation, including commuting expenses, necessary to enable attendance at courses of instruction at an eligible educational institution or attendance at courses described in subclause (III).; (iii)by amending clause (ii) to read as follows: 
 
(ii)Eligible educational institutionThe term eligible educational institution means— (I)an institution described in section 101 or 102 of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002); or 
(II)an area career and technical education school, as defined in section 3(3) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(3)).; and (iv)by adding at the end the following new clause: 
 
(iii)Education purchase planThe term education purchase plan means a plan— (I)for the purchase of items or services described in subclauses (II) through (IV) of clause (i) from entities other than eligible educational institutions; 
(II)that includes a description of the items or services to be purchased; and (III)that includes such information as a qualified entity may request from the eligible individual involved regarding the necessity of the items or services to a course of study at an eligible educational institution or a course described in clause (i)(III).; 
(B)in subparagraph (B)— (i)by amending clause (i) to read as follows: 
 
(i)Principal residenceThe term principal residence means a main residence the qualified acquisition costs of which do not exceed 120 percent of the median house price in the area, as determined by the Secretary of Housing and Urban Development for purposes of section 203(b) of the National Housing Act (12 U.S.C. 1709(b)) for a residence occupied by a number of families that corresponds to the number of households occupying the residence involved.; and (ii)in clause (iii)— 
(I)by amending subclause (I) to read as follows:  (I)In generalSubject to subclause (II), the term qualified first-time homebuyer means an individual participating in the project involved who— 
(aa)has no sole present ownership interest in a principal residence during the 3-year period ending on the date of acquisition of the principal residence to which this subparagraph applies (except for an interest in such principal residence); and (bb)has no co-ownership interest in a principal residence on the date of acquisition of the principal residence to which this subparagraph applies (except for an interest in such principal residence).; 
(II)by redesignating subclause (II) as subclause (III); and (III)by inserting after subclause (I) the following new subclause: 
 
(II)Exception for victims of domestic violenceAn individual participating in the project involved who is a recent or current victim of domestic violence (as defined in section 40002(a)(8) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)(8))) shall not be considered to fail to be a qualified first-time homebuyer by reason of having a co-ownership interest in a principal residence with a person who committed domestic violence against the victim.; (C)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; 
(D)by inserting after subparagraph (B) the following new subparagraph:  (C)Home replacement, repair, or improvementQualified replacement costs or qualified repair or improvement costs with respect to a principal residence, if paid from an individual development account directly to the persons to whom the amounts are due. In this subparagraph: 
(i)Principal residenceThe term principal residence means— (I)with respect to payment of qualified replacement costs, a main residence the qualified replacement costs of which do not exceed 120 percent of the median house price in the area, as determined by the Secretary of Housing and Urban Development for purposes of section 203(b) of the National Housing Act (12 U.S.C. 1709(b)) for a residence occupied by a number of families that corresponds to the number of households occupying the residence involved; or 
(II)with respect to qualified repair or improvement costs, a main residence the value of which does not exceed, on the day before the commencement of the repairs or improvements, 120 percent of such median house price. (ii)Qualified replacement costsThe term qualified replacement costs means the costs (including any usual or reasonable settlement, financing, or other closing costs) of replacing— 
(I)a manufactured home that was manufactured, assembled, or imported for resale before the initial effectiveness of any Federal manufactured home construction and safety standards established pursuant to section 604 of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5403); or (II)a residence that fails to meet local building codes or is not legally habitable. 
(iii)Qualified repair or improvement costsThe term qualified repair or improvement costs means the costs of making repairs or improvements (including any usual or reasonable financing costs) that will enhance the habitability or long-term value of a residence.; and (E)by adding at the end the following new subparagraph: 
 
(F)Qualified tuition programsContributions paid from an individual development account of an eligible individual directly to a qualified tuition program (as defined in subsection (b) of section 529 of the Internal Revenue Code of 1986), for the purpose of covering qualified higher education expenses (as defined in subsection (e)(3) of such section) of a dependent of such individual (as such term is used in clause (ii) of subparagraph (E)).. 10605.ApplicationsSection 405 is amended— 
(1)in subsection (c)(4), by adding at the end the following: Such funds include funds received under the Community Services Block Grant Act (42 U.S.C. 9901 et seq.), the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b et seq.), the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.), or title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) (including Community Development Block Grant Act funds and Indian Community Development Block Grant Act funds), that are formally committed to the project.; and (2)by adding at the end the following new subsection: 
 
(h)Applications for new projects and renewals of existing projectsFor project years beginning on or after the date of the enactment of the Stephanie Tubbs Jones Assets for Independence Reauthorization Act of 2020, the preceding provisions of this section shall only apply as follows: (1)Announcement of proceduresNot later than 180 days after the date of the enactment of the Stephanie Tubbs Jones Assets for Independence Reauthorization Act of 2020, the Secretary shall publicly announce the procedures by which a qualified entity may submit an application— 
(A)to conduct a demonstration project under this title; or (B)for renewal of authority to conduct a demonstration project under this title. 
(2)ApprovalThe Secretary shall, on a competitive basis, approve applications submitted pursuant to the procedures announced under paragraph (1), taking into account the assessments required by subsection (c) and giving special consideration to the applications described in paragraph (3). (3)Special considerationThe applications described in this paragraph are the following: 
(A)Applications submitted by qualified entities proposing to conduct demonstration projects under this title that will target the following populations: (i)Individuals who are or have been in foster care. 
(ii)Victims of domestic violence (as defined in section 40002(a)(8) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)(8))). (iii)Victims of— 
(I)a major disaster declared to exist by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) or an emergency declared to exist by the President under section 501 of such Act (42 U.S.C. 5191); or (II)a situation similar to a major disaster or emergency described in subclause (I) declared to exist by the Governor of a State. 
(iv)Formerly incarcerated individuals. (v)Individuals who are unemployed or underemployed. 
(B)Applications described in subsection (d). (4)Contracts with nonprofit entitiesSubsection (f) shall continue to apply. 
(5)Grandfathering of existing statewide programsSubsection (g) shall continue to apply, except that any reference in such subsection to the date of enactment of this Act or to $1,000,000 shall be deemed to be a reference to the date of the enactment of the Stephanie Tubbs Jones Assets for Independence Reauthorization Act of 2020 or to $250,000, respectively.. 10606.Demonstration authority; annual grantsSection 406(a) is amended by inserting (or, in the case of an application approved under section 405(h)(2), not later than 30 days after the date of the approval of such application) after the date of enactment of this title. 
10607.Reserve FundSection 407(c) is amended— (1)in paragraph (1)(D), by inserting or organizations after organization; and 
(2)by amending paragraph (3) to read as follows:  (3)Limitation on uses (A)In generalOf the amount provided to a qualified entity under section 406(b)— 
(i)not more than 5.5 percent shall be used for the purpose described in subparagraph (A) of paragraph (1); (ii)not less than 80 percent shall be used for the purpose described in subparagraph (B) of such paragraph; and 
(iii)not more than 14.5 percent shall be used for the purposes described in subparagraphs (C) and (D) of such paragraph. (B)Joint administration of projectIf two or more qualified entities are jointly administering a demonstration project, no one such entity shall use more than its proportional share of the percentage indicated in subparagraph (A) of this paragraph for the purposes described in subparagraphs (A) through (D) of paragraph (1).. 
10608.Eligibility for participationSection 408 is amended— (1)in subsection (a)— 
(A)by amending paragraph (1) to read as follows:  (1)Income testsThe household meets either of the following income tests: 
(A)Adjusted gross income testThe adjusted gross income of the household for the last taxable year ending in or with the preceding calendar year does not exceed the greater of— (i)200 percent of the Federal poverty line, as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by such section, for a family composed of the number of persons in the household at the end of such taxable year; or 
(ii)80 percent of the median income for the area for such taxable year, as determined by the Secretary of Housing and Urban Development for purposes of section 3(b)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(2)), taking into account any family-size adjustment by the Secretary under such section that corresponds to the size of the household at the end of such taxable year. (B)Modified adjusted gross income test (i)In generalThe modified adjusted gross income of the household for the last taxable year ending in or with the preceding calendar year does not exceed the amount described in clause (ii) for the individual whose eligibility is being determined under this section. 
(ii)Amount describedThe amount described in this clause for an individual is as follows: (I)Married filing jointly$40,000 for an individual described in subsection (a)(1) of section 1 of the Internal Revenue Code of 1986. 
(II)Surviving spouse$40,000 for an individual described in subsection (a)(2) of such section. (III)Head of household$30,000 for an individual described in subsection (b) of such section. 
(IV)Single or married filing separately$20,000 for an individual described in subsection (c) or (d) of such section. (iii)Adjustment for inflation (I)In generalIn the case of a calendar year described in clause (i) that is after 2020, the dollar amounts in clause (ii) shall be the dollar amounts determined under this clause (or clause (ii)) for the previous year increased by the annual percentage increase (if any) in the consumer price index (all items; U.S. city average) as of September of the calendar year described in clause (i). 
(II)RoundingAny dollar amount determined under subclause (I) that is not a multiple of $100 shall be rounded to the next greatest multiple of $100.; and (B)in paragraph (2), by adding at the end the following new subparagraph: 
 
(D)Adjustment for inflation 
(i)In generalIn the case of a calendar year described in subparagraph (A) that is after 2020, the dollar amount in such subparagraph shall be the dollar amount determined under this clause (or such subparagraph) for the previous year increased by the annual percentage increase (if any) in the consumer price index (all items; U.S. city average) as of September of the calendar year described in such subparagraph. (ii)RoundingAny dollar amount determined under clause (i) that is not a multiple of $100 shall be rounded to the next greatest multiple of $100.; 
(2)by redesignating subsection (b) as subsection (c); (3)by inserting after subsection (a) the following new subsection: 
 
(b)Calculating income of household 
(1)Adjusted gross incomeFor purposes of subsection (a)(1)(A), the adjusted gross income of a household for a taxable year is the sum of the adjusted gross incomes of the individuals who are members of the household at the end of such year. (2)Modified adjusted gross incomeFor purposes of subsection (a)(1)(B), the modified adjusted gross income of a household for a taxable year is the sum of the modified adjusted gross incomes of the individuals who are members of the household at the end of such year.; and 
(4)in subsection (c), as redesignated by paragraph (2)— (A)by striking , including and all that follows and inserting a period; 
(B)by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and 
(C)by adding at the end the following new paragraphs:  (2)Individuals who move because of major disasters or emergencies or to find employment (A)In generalThe regulations promulgated under paragraph (1) shall establish procedures under which an individual described in subparagraph (B) may transfer from one demonstration project under this title to another demonstration project under this title that is being conducted in another community by a qualified entity that agrees to accept the individual into the project. Such regulations shall not permit such a transfer unless such qualified entity has sufficient amounts in its Reserve Fund to make the deposits required by section 410 with respect to the individual. 
(B)Individual describedAn individual described in this subparagraph is an individual participating in a demonstration project under this title who moves from the community in which the project is being conducted— (i)because of— 
(I)a major disaster declared to exist in such community by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) or an emergency declared to exist in such community by the President under section 501 of such Act (42 U.S.C. 5191); (II)a situation similar to a major disaster or emergency described in subclause (I) declared to exist in such community by the Governor of a State; or 
(III)a qualifying life event experienced by such individual; or (ii)in order to secure employment. 
(C)Qualifying life event definedFor purposes of subparagraph (B)(i)(III), the term qualifying life event— (i)means an event determined by the Secretary to be similar to an event that would permit the individual to make an election change with respect to a cafeteria plan under section 125 of the Internal Revenue Code of 1986; and 
(ii)includes— (I)a change in the legal marital status of the individual; 
(II)a change in the number of dependents of the individual (as such term is used in section 404(8)(E)(ii)); (III)the birth or death of a child of the individual; 
(IV)the adoption or placement for adoption of a child by the individual; (V)a change in the provider of daycare for a child of the individual, or a significant increase in the cost of such daycare; and 
(VI)a change in employment status of the individual, the individual’s spouse, or a dependent of the individual (as such term is used in section 404(8)(E)(ii)). (3)Relocation to community where no project is available (A)In generalAn individual described in subparagraph (B) shall be permitted to withdraw funds from the individual development account of the individual during the 1-year period following the date such individual moves to another community in the same manner that an individual is permitted under section 410(d)(2) to withdraw funds during the 1-year period following the end of a demonstration project. 
(B)Individual describedAn individual described in this subparagraph is an individual who— (i)moves to a community where no demonstration project under this title is being conducted; or 
(ii)after moving to another community and making such efforts as the Secretary may require to transfer to another demonstration project under this title, is, for any reason other than a violation of the requirements of this title or regulations promulgated by the Secretary under this title, not accepted into another demonstration project under this title. (C)Funds remaining in IDAAny funds remaining in an individual development account after the end of the 1-year period described in subparagraph (A) shall be treated in the same manner as funds remaining in an individual development account after the end of the 1-year period described in subsection (d)(2)(A) of section 410 are treated under subsection (f) of such section. 
(4)Relocation by other individualsThe regulations promulgated under paragraph (1) shall prohibit any individual who is unable to continue participating in a demonstration project under this title for any reason, except for an individual described in paragraph (2)(B) or (3)(B), from being eligible to participate in any other demonstration project conducted under this title.. 10609.Deposits by qualified entitiesSection 410 is amended— 
(1)in subsection (a)(2), by inserting 2 times after an amount equal to; (2)in subsection (b), by striking $2,000 and inserting $5,000; 
(3)in subsection (c), by striking $4,000 and inserting $10,000; (4)in subsection (d)— 
(A)by striking The Secretary shall and inserting the following:  (1)In generalThe Secretary shall; 
(B)in paragraph (1), as amended by subparagraph (A), by adding at the end the following: The Secretary may waive the application of the preceding sentence in the case of an individual who has participated in another demonstration project under this title (including successful completion after transferring from one project to another project as described in section 408(c)(2)) or an asset-building project similar to the demonstration projects conducted under this title.; and (C)by adding at the end the following new paragraph: 
 
(2)Access for 1 year after end of project 
(A)In generalThe Secretary shall ensure that an eligible individual is able to withdraw funds from an individual development account of the individual during the 1-year period following the end of the demonstration project with respect to which deposits were made into such account (whether such project ends by reason of expiration of the authority under section 406(a) of the qualified entity to conduct the demonstration project, termination of such authority under section 413 without transfer to another qualified entity, or otherwise). (B)Approval of withdrawalsDuring the period described in subparagraph (A), an eligible individual may only make a withdrawal if the withdrawal is approved in writing— 
(i)by a responsible official of the qualified entity; or (ii)by the Secretary, if the Secretary terminated the authority of the qualified entity to conduct the demonstration project under section 413 or the Secretary determines that the qualified entity is otherwise unable or unwilling to participate in the approval process.; and 
(5)by adding at the end the following new subsection:  (f)Unused funds in IDAIf funds remain in an individual development account after the end of the 1-year period described in subsection (d)(2)(A), such funds shall be disposed of as considered appropriate by the Secretary or a nonprofit entity (as such term is used in section 404(7)(A)(i)) designated by the Secretary.. 
10610.RegulationsSection 411 is amended— (1)in the heading, by inserting ; regulations after projects; 
(2)by striking A qualified entity and inserting the following:  (a)Local control over demonstration projectsA qualified entity; and 
(3)by adding at the end the following new subsection:  (b)RegulationsSubject to subsection (a), not later than 180 days after the date of the enactment of the Stephanie Tubbs Jones Assets for Independence Reauthorization Act of 2020, the Secretary shall promulgate such regulations as the Secretary considers necessary to implement this title. The Secretary may provide that any such regulation takes effect on the date of promulgation, but the Secretary shall accept and consider public comments for 60 days after such date.. 
10611.Annual progress reports 
(a)In generalSection 412(b) is amended by striking subsection (a) to and all that follows and inserting subsection (a) to the Secretary.. (b)Effective dateThe amendment made by subsection (a) shall apply to reports submitted on or after the date of the enactment of this Act. 
10612.Sanctions 
(a)In generalSection 413 is amended— (1)by amending subsection (b)(5) to read as follows: 
 
(5)if, by the end of the 90-day period beginning on the date of the termination, the Secretary has not found a qualified entity (or entities) described in paragraph (3), shall— (A)make every effort to identify, without conducting a competition (unless the Secretary determines that conducting a competition would be feasible and appropriate), another qualified entity (or entities), in the same or a different community, willing and able to conduct one or more demonstration projects under this title that may differ from the project being terminated; 
(B)in identifying a qualified entity (or entities) under subparagraph (A), give priority to qualified entities that— (i)are participating in demonstration projects conducted under this title; 
(ii)have waiting lists for participants in such demonstration projects; and (iii)can demonstrate the availability of non-Federal funds described in section 405(c)(4), in addition to any such funds committed to any demonstration projects being conducted by the qualified entity at the time the Secretary considers identifying the entity under subparagraph (A), to be committed to the demonstration project (or projects) described in subparagraph (A) as matching contributions; and 
(C)if the Secretary identifies a qualified entity (or entities) under subparagraph (A)— (i)transfer to the entity (or entities) control over the Reserve Fund established pursuant to section 407 with respect to the project being terminated; and 
(ii)authorize the entity (or entities) to use such Reserve Fund to conduct a demonstration project (or projects) in accordance with an application approved under subsection (e) or (h)(2) of section 405 and the requirements of this title.; and (2)by adding at the end the following new subsection: 
 
(c)Focus on community of terminated projectIn identifying another qualified entity (or entities) under paragraph (3) or (5) of subsection (b), the Secretary shall, to the extent practicable, select a qualified entity (or entities) in the community served by the demonstration project being terminated.. (b)Effective date (1)In generalThe amendment made by subsection (a) shall apply to terminations occurring on or after the date of the enactment of this Act. 
(2)Discretionary application to previous terminationsThe Secretary of Health and Human Services may apply such amendment to terminations occurring within the 1-year period ending on the day before the date of the enactment of this Act. In the case of such an application, any reference in such amendment to the date of the termination is deemed a reference to such date of enactment. 10613.EvaluationsSection 414 is amended— 
(1)by amending subsection (a) to read as follows:  (a)In generalThe Secretary may enter into one or more contracts with one or more independent research organizations to evaluate the demonstration projects conducted under this title, individually and as a group, including all qualified entities participating in and sources providing funds for the demonstration projects conducted under this title. Such contract or contracts may also provide for the evaluation of other asset-building programs and policies targeted to low-income individuals.; 
(2)in subsection (b)— (A)by striking paragraph (3); 
(B)in paragraph (4), by striking , and how such effects vary among different populations or communities; (C)by striking paragraphs (5) and (6); and 
(D)by redesignating paragraphs (4) and (7) as paragraphs (3) and (4), respectively; and (3)in subsections (b) and (c), by inserting (or organizations) after research organization each place it appears. 
10614.Costs of training qualified entitiesThe Assets for Independence Act (42 U.S.C. 604 note) is amended— (1)by redesignating section 416 as section 417; and 
(2)by inserting after section 415 the following new section:  416.Costs of training qualified entitiesIf the Secretary determines that a qualified entity conducting a demonstration project under this title should receive training in order to conduct the project in accordance with an application approved under subsection (e) or (h)(2) of section 405 or the requirements of this title, or to otherwise successfully conduct the project, the Secretary may use funds appropriated under section 418 to cover the necessary costs of such training, including the costs of travel, accommodations, and meals.. 
10615.Waiver authorityThe Assets for Independence Act (42 U.S.C. 604 note), as amended by section 14 of this Act, is amended— (1)by redesignating section 417, as so redesignated by section 14(1) of this Act, as section 418; and 
(2)by inserting after section 416 the following new section:  417.Waiver authorityIn order to carry out the purposes of this title, the Secretary may waive any requirement of this title— 
(1)relating to— (A)the definition of a qualified entity; 
(B)the approval of a qualified entity to conduct a demonstration project under this title or to receive a grant under this title; (C)eligibility criteria for individuals to participate in a demonstration project under this title; 
(D)amounts or limitations with respect to— (i)the matching by a qualified entity of amounts deposited by an eligible individual in the individual development account of the individual; 
(ii)the amount of funds that may be granted to a qualified entity by the Secretary; or (iii)uses by a qualified entity of the funds granted to the qualified entity by the Secretary; or 
(E)the withdrawal of funds from an individual development account only for qualified expenses or as an emergency withdrawal; or (2)the waiver of which is necessary to— 
(A)permit the Secretary to enter into an agreement with the Commissioner of Social Security; (B)allow individuals to be placed on a waiting list to participate in a demonstration project under this title; or 
(C)allow demonstration projects under this title to be targeted to populations described in section 405(h)(3)(A) and to successfully recruit individuals from such populations for participation.. 10616.Authorization of appropriationsSection 418, as redesignated by section 10615(1) of this subtitle, is amended by inserting after 2003 the following: and $75,000,000 for each of fiscal years 2021, 2022, 2023, 2024, and 2025. 
10617.Conforming amendments 
(a)In generalSection 414(e) is amended by striking section 416 and inserting section 418. (b)Table of contentsThe table of contents in section 2 of the Community Opportunities, Accountability, and Training and Educational Services Act of 1998 (Public Law 105–285) is amended as follows: 
(1)By striking the item relating to section 411 and inserting the following new item:   Sec. 411. Local control over demonstration projects; regulations.. (2)By striking the items relating to sections 415 and 416 and inserting the following new items: 
 
 
Sec. 415. No reduction in benefits. 
Sec. 416. Costs of training qualified entities. 
Sec. 417. Waiver authority. 
Sec. 418. Authorization of appropriations.. 
10618.General effective dateThe amendments made by sections 10604 through 10609 of this subtitle shall apply to project years beginning on or after the date of the enactment of this Act. GLook-back Elimination 10701.Short titleThis subtitle may be cited as the Look-back Elimination Act of 2020. 
10702.FindingsThe Congress finds as follows: (1)As part of President Franklin Delano Roosevelt’s New Deal, the Social Security Act of 1935 included the creation of the Aid to Dependent Children program as a way to provide Federal support to poor children. Over time, this program became the Aid to Families with Dependent Children (AFDC) program and provided assistance to struggling families for over 60 years. 
(2)Part E of title IV of the Social Security Act provides primary Federal funding for child welfare services. Under that part, the Federal Government pays a portion of the cost of providing Federal foster care and adoption assistance benefits for eligible children. (3)In 1996, when Congress replaced the AFDC program with the Temporary Assistance for Needy Families (TANF) program, Congress also fixed the income eligibility requirement for Federal foster care and adoption assistance benefits at a level based on the income thresholds established by the States under their former AFDC programs. This income eligibility requirement is now commonly referred to as the AFDC look-back standard. 
(4)At that time, many States had established very strict household income requirements in order for children to be eligible for AFDC benefits. As a result of this very strict requirement, many children in the Federal foster care and adoption assistance programs are ineligible to receive a wide range of Federal benefits, services, and activities. For example, this outdated, restrictive standard prevents the State of Georgia from providing assistance to more than half of the children in the child welfare system. (5)Forced to adhere to a stagnant standard, States increasingly struggle to administer Federal foster care and adoption assistance programs and provide services to those children most in need. As inflation increases, fewer children are eligible to receive Federal benefits, and States struggle to provide services from other, limited local and State resources. 
(6)Although the AFDC look-back standard still applies to the Federal foster care program, the Fostering Connections to Success and Increasing Adoptions Act of 2008 completely eliminated the AFDC look-back standard in the Federal adoption assistance program in 2018. 10703.Elimination of the AFDC eligibility requirement in the foster care maintenance payments program (a)In generalSection 472(a) of the Social Security Act (42 U.S.C. 672(a)) is amended— 
(1)in paragraph (1), by striking specified and all that follows and inserting or caretaker into foster care if the removal and foster care placement met, and continues to meet, the requirements of paragraph (2).; and (2)by striking paragraphs (3) and (4). 
(b)Conforming amendmentSection 470 of such Act (42 U.S.C. 670) is amended by striking who otherwise would have been eligible for assistance under the State’s plan approved under part A (as such plan was in effect on June 1, 1995). 10704.Sense of the CongressIt is the sense of the Congress that— 
(1)the AFDC eligibility requirement for Federal foster care and adoption assistance benefits should be eliminated and replaced with income eligibility standards that are based on modern, balanced criteria that treat all children equally; and (2)the Secretary of Health and Human Services should collaborate with Members of Congress and child welfare advocates in developing any modified standards. 
HBuilding Up Infrastructure and Limiting Disasters through Resilience 
10801.Short titleThis subtitle may be cited as the Building Up Infrastructure and Limiting Disasters through Resilience Act of 2020 or the BUILD Resilience Act of 2020. 10802.DefinitionsFor purposes of this subtitle, the following definitions shall apply: 
(1)Eligible entityThe term eligible entity means— (A)a State; 
(B)a unit of general local government; (C)an Indian tribe; or 
(D)a regional entity comprised of entities described in subparagraph (A), (B), or (C). (2)National centerThe term National Center means the National Research Center for Resilience established under section 10804. 
(3)ResilienceThe term resilience means the ability to prepare and plan for, absorb, recover from, and more successfully adapt to disasters, chronic stresses, and acute shocks, including any hurricane, tornado, storm, high water, recurrent flooding, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, fire, landslide, mudslide, snowstorm, or drought. (4)Resilience grantThe term resilience grant means a grant awarded under section 10803. 
(5)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (6)State; unit of general local government; Indian tribeThe terms State, unit of general local government, and Indian tribe have the meanings given such terms in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302). 
10803.Community Resilience Grant Program 
(a)AuthorityThe Secretary of Housing and Urban Development shall carry out a Community Resilience Grant Program under this section to provide assistance to communities for increasing resilience to chronic stresses and acute shocks, including improving long-term resilience of infrastructure and housing. (b)GranteesGrant amounts shall be awarded on a competitive basis, as provided under section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545), only to eligible entities, within whose boundaries or jurisdictions are located any area for which a major disaster was declared pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), during the 5-year period ending upon the date on which the eligible entity submits an application for such a grant. 
(c)Eligible activities 
(1)In generalAmounts from a resilience grant may be used only for activities authorized under either section 105 or 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5305, 5308), but not including activities under paragraphs (9) and (10) of such section 105(a). (2)ConsultationThe Secretary shall consult with the Administrator of the Federal Emergency Management Agency, the Chief of Engineers and Commanding General of the United States Army Corps of Engineers, the Administrator of the Environmental Protection Agency, and the Secretary of Transportation before awarding a resilience grant to ensure that there is no duplication of assistance with respect to activities carried out with amounts provided from a resilience grant. 
(d)Matching requirement 
(1)In generalThe Secretary shall require each recipient of a resilience grant to supplement the amounts of the grant with an amount of funds from non-Federal sources that is not less than 50 percent of the amount of the resilience grant. (2)Form of non-Federal shareSupplemental funds provided under paragraph (1) may include any non-monetary, in-kind contributions in connection with activities carried out under the plan approved under subsection (e) for the grant recipient. 
(e)Application; selection; selection criteria; plans 
(1)Applications 
(A)RequirementThe Secretary shall provide for eligible entities to submit applications for resilience grants. (B)Plans for use of grant fundsThe Secretary shall require each application for a resilience grant to include a plan detailing the proposed use of all grant funds, including how the use of such funds will address long-term resilience of infrastructure and housing. 
(2)Review and selection; criteria for selection 
(A)CompetitionResilience grants shall be awarded on a competitive basis and the Secretary shall establish and utilize a transparent, reliable, and valid system for reviewing and evaluating applications for resilience grants, in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545). (B)CriteriaThe Secretary shall establish, by notice, and utilize criteria for selecting applications to be funded under this section, which shall— 
(i)be based primarily on a determination of greatest need, as such term is defined by the Secretary; (ii)provide due consideration to other enumerated factors, including the ability of the plan for use of grant funds required under paragraph (1)(B) to increase an applicant's resilience, and the capacity of the applicant to successfully implement the activities described in such plan; 
(iii)provide that the Secretary shall consider that an application that includes a plan for use of grant funds that consists of a resilience or mitigation plan previously approved by another Federal agency, including a hazard mitigation plan developed under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165), shall be sufficient for purposes of paragraph (1)(B) if, together with such plan, the applicant includes a detailed description regarding use of all grant funds provided under this section; (iv)give consideration to the need for resilience grants to be awarded to eligible entities in each region of the United States; and 
(v)give consideration to applicants whose plans submitted under paragraph (1)(B) propose innovative approaches to increasing community resilience to extreme weather, including increasing long-term resilience of infrastructure and housing and economic resilience. (f)Administration; treatment as CDBG fundsExcept as otherwise provided by this Act, amounts appropriated, revenues generated, or amounts otherwise made available to eligible entities under this section shall be treated as though such funds were community development block grant funds under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.). 
(g)Environmental reviews 
(1)Assumption of responsibilities 
(A)In generalIn order to ensure that the policies of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and other provisions of law which further the purposes of such Act (as specified in regulations issued by the Secretary) are most effectively implemented in connection with the expenditure of funds under this section, and to assure to the public undiminished protection of the environment, the Secretary, in lieu of the environmental protection procedures otherwise applicable, may under regulations provide for the release of funds for particular projects to recipients of resilience grants who assume all of the responsibilities for environmental review, decisionmaking, and action pursuant to such Act, and such other provisions of law as the regulations of the Secretary specify, that would apply to the Secretary were the Secretary to undertake such projects as Federal projects. (B)ConsultationThe Secretary shall issue regulations to carry out this paragraph only after consultation with the Council on Environmental Quality. 
(2)Submission of certification 
(A)In generalThe Secretary shall approve the release of funds for projects subject to the procedures authorized by this subsection only if, at least 15 days prior to such approval and prior to any commitment of funds to such projects other than for purposes authorized by section 105(a)(12) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(12)), or for environmental studies, the recipient of a resilience grant has submitted to the Secretary a request for such release accompanied by a certification which meets the requirements of paragraph (3). (B)Satisfaction of environmental lawsThe Secretary's approval of any such certification shall be deemed to satisfy the Secretary’s responsibilities under the National Environmental Policy Act of 1969 and such other provisions of law as the regulations of the Secretary specify insofar as those responsibilities relate to the releases of funds for projects to be carried out pursuant thereto which are covered by such certification. 
(3)Requirements of certificationA certification under the procedures authorized by this subsection shall— (A)be in a form acceptable to the Secretary; 
(B)be executed by the chief executive officer or other officer of the recipient of a resilience grant who is qualified under regulations of the Secretary; (C)specify that the recipient of the resilience grant has fully carried out its responsibilities as described under paragraph (1) of this subsection; and 
(D)specify that the certifying officer— (i)consents to assume the status of a responsible Federal official under the National Environmental Policy Act of 1969 and each provision of law specified in regulations issued by the Secretary insofar as the provisions of such Act or other such provision of law apply pursuant to paragraph (1) of this subsection; and 
(ii)is authorized and consents on behalf of the recipient of the resilience grant and the certifying office to accept the jurisdiction of the Federal courts for the purpose of enforcement of his responsibilities as such an official. (4)Grants to StatesIn the case of a resilience grant made to a State— 
(A)the State shall perform those actions of the Secretary described in paragraph (2); and (B)the performance of such actions shall be deemed to satisfy the Secretary's responsibilities referred to in subparagraph (B) of such paragraph. 
(5)ImplementationThe Secretary shall implement this subsection in a manner consistent with the implementation of section 104(g) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)). 10804.National Research Center for Resilience (a)EstablishmentThe Secretary, acting through the Office of Policy Development and Research, shall— 
(1)select, on a competitive basis, a single nonprofit organization having a national reputation for expertise in resilience research and capacity building to develop a National Research Center for Resilience; and (2)subject only to the availability of amounts provided in appropriation Acts, make annual grants of amounts made available pursuant to section 10807(b)(1) for the establishment and operation of the National Center. 
(b)ActivitiesThe National Center shall— (1)collaborate with institutions of higher education as partners to create a best practices sharing network to support the programs and activities carried out with resilience grants; 
(2)coordinate with any other relevant centers and entities throughout the Federal Government on efforts relating to improving community resilience: (3)collect and disseminate research and other information about evidence-based and promising practices related to resilience to inform the efforts of research partners and to support the programs and activities carried out with resilience grants; 
(4)increase the public's knowledge and understanding of effective practices to improve regional and community resilience throughout the United States; and (5)make grants under subsection (d) for Regional Centers for Resilience. 
(c)Dissemination of proven practicesThe Secretary shall collect information from the National Center regarding its activities and research and shall develop, manage, and regularly update an online site to disseminate proven practices for improving community resilience. (d)Grants for Regional Centers for Resilience (1)Grant programThe National Center shall carry out a program to make grants to institutions of higher education, or other non-profit organizations, having a national reputation to establish a Regional Center for Resilience in each of the 10 regions of the Department of Housing and Urban Development, as that shall serve as regional research partners with recipients of resilience grants that are located in the same geographic region as such institution, in collaboration with the National Center. 
(2)Support servicesA Regional Center for Resilience receiving a grant under this section shall use such grant amounts to— (A)provide research support to recipients of resilience grants, including support services for data collection, general research, and analysis to assess the progress of activities carried out with resilience grants; 
(B)provide technical assistance to prospective applicants for, and recipients of, resilience grants; and (C)collaborate with and share information with the National Center. 
10805.Annual programs reportThe Secretary shall annually submit to the Congress, and make publicly available, a report on the programs carried out under this Act, which shall evaluate the performance of such programs using the program performance metrics established under Executive Order 13576 (76 Fed. Reg. 35297), or any subsequent replacement executive order. 10806.GAO reports (a)Access to InformationThe Comptroller General of the United States shall have access to all information regarding and generated by the programs carried out under this Act. 
(b)ReportsNot later than the expiration of the 2-year period beginning on the date of the enactment of this Act, and every two years thereafter, the Comptroller General shall submit to the Congress a report analyzing and assessing the performance of the programs carried out under this Act. 10807.Funding (a)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $1,000,000,000 for each of fiscal years 2021 through 2025. 
(b)AllocationOf any amounts appropriated for each such fiscal year— (1)1.0 percent shall be available for grants under section 10804; 
(2)0.1 percent shall be available to the Office of Community Planning and Development for necessary costs, including information technology costs and salaries and expenses, of administering and overseeing funds made available for grants under sections 10803 and 10804; and (3)the remainder shall be available for resilience grants under section 10803. 
IRebuild America’s Schools 
10901.Short titleThis subtitle may be cited as the Rebuild America’s Schools Act of 2020. 10902.DefinitionsIn this subtitle: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate. (2)Bureau-funded schoolThe term Bureau-funded school has the meaning given that term in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021). 
(3)Covered fundsThe term covered funds means funds received— (A)under part 1 of this subtitle; 
(B)from a school infrastructure bond; or (C)from a qualified zone academy bond (as such term is defined in section 54E of the Internal Revenue Code of 1986 (as restored by section 10921)). 
(4)ESEA TermsThe terms elementary school, outlying area, and secondary school have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (5)Local educational agencyThe term local educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) except that such term does not include a Bureau-funded school. 
(6)Public school facilitiesThe term public school facilities means the facilities of a public elementary school or a public secondary school. (7)Qualified local educational agencyThe term qualified local educational agency means a local educational agency that receives funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.). 
(8)School infrastructure bondThe term school infrastructure bond has the meaning given such term in section 54BB of the Internal Revenue Code of 1986 (as added by section 10922). (9)SecretaryThe term Secretary means the Secretary of Education. 
(10)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. 1Grants for the long-term improvement of public school facilities 10911.Purpose and reservation (a)PurposeFunds made available under this part shall be for the purpose of supporting long-term improvements to public school facilities in accordance with this subtitle. 
(b)Reservation for outlying areas and bureau-Funded schools 
(1)In generalFor each of fiscal years 2020 through 2029, the Secretary shall reserve, from the amount appropriated to carry out this part— (A)one-half of 1 percent, to provide assistance to the outlying areas; and 
(B)one-half of 1 percent, for payments to the Secretary of the Interior to provide assistance to Bureau-funded schools. (2)Use of reserved funds (A)In generalFunds reserved under paragraph (1) shall be used in accordance with sections 10931 through 10934. 
(B)Special rules for Bureau-funded schools 
(i)ApplicabilitySections 10931 through 10934 shall apply to a Bureau-funded school that receives assistance under paragraph (1)(B) in the same manner that such sections apply to a qualified local educational agency that receives covered funds. The facilities of a Bureau-funded school shall be treated as public school facilities for purposes of the application of such sections. (ii)Treatment of tribally operated schoolsThe Secretary of the Interior shall provide assistance to Bureau-funded schools under paragraph (1)(B) without regard to whether such schools are operated by the Bureau of Indian Education or by an Indian Tribe. In the case of a Bureau-funded school that is a contract or grant school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)) operated by an Indian Tribe, the Secretary of the Interior shall provide assistance under such paragraph to the Indian Tribe concerned. 
10912.Allocation to States 
(a)Allocation to states 
(1)State-by-state allocationOf the amount appropriated to carry out this subtitle for each fiscal year and not reserved under section 10911(b), each State that has a plan approved by the Secretary under subsection (b) shall be allocated an amount in proportion to the amount received by all local educational agencies in the State under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total such amount received by all local educational agencies in every State that has a plan approved by the Secretary under subsection (b). (2)State reservationA State may reserve not more than 1 percent of its allocation under paragraph (1) to carry out its responsibilities under this subtitle, which shall include— 
(A)providing technical assistance to local educational agencies, including by— (i)identifying which State agencies have programs, resources, and expertise relevant to the activities supported by the allocation under this section; and 
(ii)coordinating the provision of technical assistance across such agencies; (B)in accordance with the guidance issued by the Secretary under section 10937, developing an online, publicly searchable database that contains an inventory of the infrastructure of all public school facilities in the State (including the facilities of Bureau-funded schools, as appropriate), including, with respect to each such facility, an identification of— 
(i)the information described in clauses (i) through (vi) of subparagraph (F); (ii)the age (including an identification of the date of any retrofits or recent renovations) of— 
(I)the facility; (II)its roof; 
(III)its lighting system; (IV)its windows; 
(V)its ceilings; (VI)its plumbing; and 
(VII)its heating, ventilation, and air conditioning system; (iii)fire safety inspection results; and 
(iv)the proximity of the facilities to toxic sites or the vulnerability of the facilities to natural disasters, including the extent to which facilities that are vulnerable to seismic natural disasters are seismically retrofitted; (C)updating the database developed under subparagraph (B) not less frequently than once every 2 years; 
(D)ensuring that the information in the database developed under subparagraph (B)— (i)is posted on a publicly accessible State website; and 
(ii)is regularly distributed to local educational agencies and Tribal governments in the State; (E)issuing and reviewing regulations to ensure the health and safety of students and staff during construction or renovation projects; and 
(F)issuing or reviewing regulations to ensure safe, healthy, and high-performing school buildings, including regulations governing— (i)indoor air quality and ventilation, including exposure to carbon monoxide and carbon dioxide; 
(ii)mold, mildew, and moisture control; (iii)the safety of drinking water at the tap and water used for meal preparation, including regulations that— 
(I)address the presence of lead and other contaminants in such water; and (II)require the regular testing of the potability of water at the tap; 
(iv)energy and water efficiency; (v)excessive classroom noise due to activities allowable under section 10931; and 
(vi)the levels of maintenance work, operational spending, and capital investment needed to maintain the quality of public school facilities; and (G)creating a plan to reduce or eliminate exposure to toxins and chemicals, including mercury, radon, PCBs, lead, vapor intrusions, and asbestos. 
(b)State plan 
(1)In generalTo be eligible to receive an allocation under this section, a State shall submit to the Secretary a plan that— (A)describes how the State will use the allocation to make long-term improvements to public school facilities; 
(B)explains how the State will carry out each of its responsibilities under subsection (a)(2); (C)explains how the State will make the determinations under subsections (b) and (c) of section 103; 
(D)identifies how long, and at what levels, the State will maintain fiscal effort for the activities supported by the allocation after the State no longer receives the allocation; and (E)includes such other information as the Secretary may require. 
(2)Approval and disapprovalThe Secretary shall have the authority to approve or disapprove a State plan submitted under paragraph (1). (c)ConditionsAs a condition of receiving an allocation under this section, a State shall agree to the following: 
(1)Matching requirementThe State shall contribute, from non-Federal sources, an amount equal to 10 percent of the amount of the allocation received under this section to carry out the activities supported by the allocation. (2)Maintenance of effortThe State shall provide an assurance to the Secretary that the combined fiscal effort per student or the aggregate expenditures of the State with respect to the activities supported by the allocation under this section for fiscal years beginning with the fiscal year for which the allocation is received will be not less than 90 percent of the combined fiscal effort or aggregate expenditures by the State for such purposes for the year preceding the fiscal year for which the allocation is received. 
(3)Supplement not supplantThe State shall use an allocation under this section only to supplement the level of Federal, State, and local public funds that would, in absence of such allocation, be made available for the activities supported by the allocation, and not to supplant such funds. 10913.Need-based grants to qualified local educational agencies (a)Grants to local educational agencies (1)In generalSubject to paragraph (2), from the amounts allocated to a State under section 10912(a) and contributed by the State under section 10912(c)(1), the State shall award grants to qualified local educational agencies, on a competitive basis, to carry out the activities described in section 10931(a). 
(2)Allowance for digital learningA State may use up to 10 percent of the amount described in paragraph (1) to make grants to qualified local educational agencies carry out activities to improve digital learning in accordance with section 10931(b). (b)Eligibility (1)In generalTo be eligible to receive a grant under this section a qualified local educational agency— 
(A)shall be among the local educational agencies in the State with the highest numbers or percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); (B)shall agree to prioritize the improvement of the facilities of public schools that serve the highest percentages of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) (which, in the case of a high school, may be calculated using comparable data from the schools that feed into the high school), as compared to other public schools in the jurisdiction of the agency; and 
(C)may be among the local educational agencies in the State— (i)with the greatest need to improve public school facilities, as determined by the State, which may include consideration of threats posed by the proximity of the facilities to toxic sites or the vulnerability of the facilities to natural disasters; and 
(ii)with the most limited capacity to raise funds for the long-term improvement of public school facilities, as determined by an assessment of— (I)the current and historic ability of the agency to raise funds for construction, renovation, modernization, and major repair projects for schools; 
(II)whether the agency has been able to issue bonds or receive other funds to support school construction projects; and (III)the bond rating of the agency. 
(2)Geographic distributionThe State shall ensure that grants under this section are awarded to qualified local educational agencies that represent the geographic diversity of the State. (c)Priority of grantsIn awarding grants under this section, the State— 
(1)shall give priority to qualified local educational agencies that— (A)demonstrate the greatest need for such a grant, as determined by a comparison of the factors described in subsection (b); 
(B)will use the grant to improve the facilities of— (i)elementary schools or middle schools that have an enrollment of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) that constitutes not less than 40 percent of the total student enrollment at such schools; or 
(ii)high schools that have an enrollment of students who are eligible for a free or reduced price lunch under such Act that constitutes not less than 30 percent of the total student enrollment at such schools (which may be calculated using comparable data from the schools that feed into the high school); and (C)operate public school facilities that pose a severe health and safety threat to students and staff, which may include a threat posed by the proximity of the facilities to toxic sites or the vulnerability of the facilities to natural disasters; and 
(2)may give priority to qualified local educational agencies that— (A)will use the grant to improve access to high-speed broadband sufficient to support digital learning accordance with section 10931(b); 
(B)serve elementary schools or secondary schools, including rural schools, that lack such access; and (C)meet one or more of the requirements set forth in subparagraphs (A) through (C) of paragraph (1). 
(d)ApplicationTo be considered for a grant under this section, a qualified local educational agency shall submit an application to the State at such time, in such manner, and containing such information as the State may require. Such application shall include, at minimum— (1)the information necessary for the State to make the determinations under subsections (b) and (c); 
(2)a description of the projects that the agency plans to carry out with the grant; (3)an explanation of how such projects will reduce risks to the health and safety of staff and students at schools served by the agency; and 
(4)in the case of a local educational agency that proposes to fund a repair, renovation, or construction project for a public charter school, the extent to which— (A)the public charter school lacks access to funding for school repair, renovation, and construction through the financing methods available to other public schools or local educational agencies in the State; and 
(B)the charter school operator owns or has care and control of the facility that is to be repaired, renovated, or constructed. (e)Facilities master plan (1)Plan requiredNot later than 180 days after receiving a grant under this section, a qualified local educational agency shall submit to the State a comprehensive 10-year facilities master plan. 
(2)ElementsThe facilities master plan required under paragraph (1) shall include, with respect to all public school facilities of the qualified local educational agency, a description of— (A)the extent to which public school facilities meet students’ educational needs and support the agency’s educational mission and vision; 
(B)the physical condition of the public school facilities; (C)the current health, safety, and environmental conditions of the public school facilities, including— 
(i)indoor air quality; (ii)the presence of hazardous and toxic substances and chemicals; 
(iii)the safety of drinking water at the tap and water used for meal preparation, including the level of lead and other contaminants in such water; (iv)energy and water efficiency; 
(v)excessive classroom noise; and (vi)other health, safety, and environmental conditions that would impact the health, safety, and learning ability of students; 
(D)how the local educational agency will address any conditions identified under subparagraph (C); (E)the impact of current and future student enrollment levels (as of the date of application) on the design of current and future public school facilities, as well as the financial implications of such enrollment levels; 
(F)the dollar amount and percentage of funds the local educational agency will dedicate to capital construction projects for public school facilities, including— (i)any funds in the budget of the agency that will be dedicated to such projects; and 
(ii)any funds not in the budget of the agency that will be dedicated to such projects, including any funds available to the agency as the result of a bond issue; and (G)the dollar amount and percentage of funds the local educational agency will dedicate to the maintenance and operation of public school facilities, including— 
(i)any funds in the budget of the agency that will be dedicated to the maintenance and operation of such facilities; and (ii)any funds not in the budget of the agency that will be dedicated to the maintenance and operation of such facilities. 
(3)ConsultationIn developing the facilities master plan required under paragraph (1), the qualified local educational agency shall consult with teachers, principals and other school leaders, custodial and maintenance staff, emergency first responders, school facilities directors, students and families, community residents, and Indian Tribes. (f)Supplement not supplantA qualified local educational agency shall use a grant received under this section only to supplement the level of Federal, State, and local public funds that would, in the absence of such grant, be made available for the activities supported by the grant, and not to supplant such funds. 
10914.Annual report on grant program 
(a)In generalNot later than September 30 of each fiscal year beginning after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the projects carried out with funds made available under this part. (b)ElementsThe report under subsection (a) shall include, with respect to the fiscal year preceding the year in which the report is submitted, the following: 
(1)An identification of each local educational agency that received a grant under this part. (2)With respect to each such agency, a description of— 
(A)the demographic composition of the student population served by the agency, disaggregated by— (i)race; 
(ii)the number and percentage of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and (iii)the number and percentage of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); 
(B)the population density of the geographic area served by the agency; (C)the projects for which the agency used the grant received under this part; 
(D)the demonstrable or expected benefits of the projects; and (E)the estimated number of jobs created by the projects. 
(3)The total dollar amount of all grants received by local educational agencies under this part. (c)LEA information collectionA local educational agency that receives a grant under this part shall— 
(1)annually compile the information described in subsection (b)(2); (2)make the information available to the public, including by posting the information on a publicly accessible agency website; and 
(3)submit the information to the State. (d)State information distributionA State that receives information from a local educational agency under subsection (c) shall— 
(1)compile the information and report it annually to the Secretary at such time and in such manner as the Secretary may require; (2)make the information available to the public, including by posting the information on a publicly accessible State website; and 
(3)regularly distribute the information to local educational agencies and Tribal governments in the State. 10915.Authorization of appropriationsThere are authorized to be appropriated $7,000,000,000 for each of fiscal years 2020 through 2029 to carry out this part. 
2School infrastructure bonds 
10921.Restoration of certain qualified tax credit bonds 
(a)Allowance of credit 
(1)In generalSection 54A of the Internal Revenue Code of 1986, as in effect before repeal by Public Law 115–97, is restored as if such repeal had not taken effect. (2)Credit limited to certain bondsSection 54A(d)(1) of such Code, as restored by paragraph (1), is amended by striking subparagraphs (A), (B), and (C). 
(b)Credit allowed to issuer 
(1)In generalSection 6431 of the Internal Revenue Code of 1986, as in effect before repeal by Public Law 115–97, is restored as if such repeal had not taken effect. (2)School infrastructure bondsSection 6431(f)(3) of such Code, as restored by paragraph (1), is amended by inserting any school infrastructure bond (as defined in section 54BB) or before any qualified tax credit bond. 
(c)Qualified zone academy bonds 
(1)In generalSection 54E of the Internal Revenue Code of 1986, as in effect before repeal by Public Law 115–97, is restored as if such repeal had not taken effect. (2)Removal of private business contribution requirementSection 54E of the Internal Revenue Code of 1986, as restored by paragraph (1), is amended— 
(A)in subsection (a)(3), by inserting and at the end of subparagraph (A), by striking subparagraph (B), and by redesignating subparagraph (C) as subparagraph (B); (B)by striking subsection (b); and 
(C)in subsection (c)(1)— (i)by striking and $400,000,0000 and inserting $400,000,000; and 
(ii)by striking and, except as provided and all that follows through the period at the end and inserting , and $1,400,000,000 for 2020 and each year thereafter.. (3)Construction of a public school facilitySection 54E(d)(3)(A) of the Internal Revenue Code of 1986, as restored by paragraph (1), is amended by striking rehabilitating or repairing and inserting constructing, rehabilitating, retrofitting, or repairing. 
(d)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2019. 10922.School infrastructure bonds (a)In generalThe Internal Revenue Code of 1986 is amended by inserting after subpart I (as restored by section 10921) of part IV of subchapter A of chapter 1 the following new subpart: 
 
JSchool infrastructure bonds 
 
Sec. 54BB. School infrastructure bonds. 
54BB.School infrastructure bonds 
(a)In generalIf a taxpayer holds a school infrastructure bond on one or more interest payment dates of the bond during any taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of the credits determined under subsection (b) with respect to such dates. (b)Amount of creditThe amount of the credit determined under this subsection with respect to any interest payment date for a school infrastructure bond is 100 percent of the amount of interest payable by the issuer with respect to such date. 
(c)Limitation Based on Amount of Tax 
(1)In generalThe credit allowed under subsection (a) for any taxable year shall not exceed the excess of— (A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(B)the sum of the credits allowable under this part (other than subpart C and this subpart). (2)Carryover of unused creditIf the credit allowable under subsection (a) exceeds the limitation imposed by paragraph (1) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year (determined before the application of paragraph (1) for such succeeding taxable year). 
(d)School infrastructure bond 
(1)In generalFor purposes of this section, the term school infrastructure bond means any bond issued as part of an issue if— (A)100 percent of the available project proceeds of such issue are to be used for the purposes described in section 10931 of the Rebuild America’s Schools Act of 2020, 
(B)the interest on such obligation would (but for this section) be excludable from gross income under section 10913, (C)the issue meets the requirements of paragraph (3), and 
(D)the issuer designates such bond for purposes of this section. (2)Applicable rulesFor purposes of applying paragraph (1)— 
(A)for purposes of section 149(b), a school infrastructure bond shall not be treated as federally guaranteed by reason of the credit allowed under section 6431(a), (B)for purposes of section 148, the yield on a school infrastructure bond shall be determined without regard to the credit allowed under subsection (a), and 
(C)a bond shall not be treated as a school infrastructure bond if the issue price has more than a de minimis amount (determined under rules similar to the rules of section 1273(a)(3)) of premium over the stated principal amount of the bond. (3)6-year expenditure period (A)In generalAn issue shall be treated as meeting the requirements of this paragraph if, as of the date of issuance, the issuer reasonably expects 100 percent of the available project proceeds to be spent for purposes described in section 10931 of the Rebuild America’s Schools Act of 2020 within the 6-year period beginning on such date of issuance. 
(B)Failure to spend required amount of bond proceeds within 6 yearsTo the extent that less than 100 percent of the available project proceeds of the issue are expended at the close of the period described in subparagraph (A) with respect to such issue, the issuer shall redeem all of the nonqualified bonds within 90 days after the end of such period. For purposes of this paragraph, the amount of the nonqualified bonds required to be redeemed shall be determined in the same manner as under section 142. (e)Limitation on amount of bonds designatedThe maximum aggregate face amount of bonds issued during any calendar year which may be designated under subsection (d) by any issuer shall not exceed the limitation amount allocated under subsection (g) for such calendar year to such issuer. 
(f)National limitation on amount of bonds designatedThe national qualified school infrastructure bond limitation for each calendar year is— (1)$10,000,000,000 for 2020, 
(2)$10,000,000,000 for 2021, and (3)$10,000,000,000 for 2022. 
(g)Allocation of limitation 
(1)Allocations 
(A)StatesAfter application of subparagraph (B) and paragraph (3)(A), the limitation applicable under subsection (f) for any calendar year shall be allocated by the Secretary among the States in proportion to the respective amounts received by all local educational agencies in each State under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total such amount received by all local educational agencies in for the most recent fiscal year ending before such calendar year. (B)Certain possessionsOne-half of 1 percent of the amount of the limitation applicable under subsection (f) for any calendar year shall be allocated by the Secretary to possessions of the United States other than Puerto Rico for such calendar year shall be one-half of 1 percent. 
(2)Allocations to schoolsThe limitation amount allocated to a State or possession under paragraph (1) shall be allocated by the State educational agency (or such other agency as is authorized under State law to make such allocation) to issuers within such State or possession in accordance with the priorities described in section 10913(c) the of the Rebuild America’s Schools Act of 2020 and the eligibility requirements described in section 10913(b) of such Act, except that paragraph (1)(C) of such section shall not apply to the determination of eligibility for such allocation. (3)Allocations for Indian schools (A)In generalOne-half of 1 percent of the amount of the limitation applicable under subsection (f) for any calendar year shall be allocated by the Secretary to the Secretary of the Interior for schools funded by the Bureau of Indian Affairs for such calendar year. 
(B)Allocation to schoolsThe limitation amount allocated to the Secretary of the Interior under paragraph (1) shall be allocated by such Secretary to issuers or schools funded as described in paragraph (2). In the case of amounts allocated under the preceding sentence, Indian tribal governments (as defined in section 7701(a)(40)) shall be treated as qualified issuers for purposes of this subchapter. (4)Digital learningUp to 10 percent of the limitation amount allocated under paragraph (1) or (3)(A) may be allocated by the State to issuers within such State to carry out activities to improve digital learning in accordance with section 10931(b) of the Rebuild America’s Schools Act of 2020. 
(h)Interest Payment DateFor purposes of this section, the term interest payment date means any date on which the holder of record of the school infrastructure bond is entitled to a payment of interest under such bond. (i)Special Rules (1)Interest on school infrastructure bonds includible in gross income for federal income tax purposesFor purposes of this title, interest on any school infrastructure bond shall be includible in gross income. 
(2)Application of certain rulesRules similar to the rules of subsections (f), (g), (h), and (i) of section 54A shall apply for purposes of the credit allowed under subsection (a).. (b)Transitional Coordination With State LawExcept as otherwise provided by a State after the date of the enactment of this Act, the interest on any school infrastructure bond (as defined in section 54BB of the Internal Revenue Code of 1986, as added by this section) and the amount of any credit determined under such section with respect to such bond shall be treated for purposes of the income tax laws of such State as being exempt from Federal income tax. 
(c)Application of certain labor standards to projects financed with certain tax-Favored bonds 
(1)In generalSubchapter IV of chapter 31 of the title 40, United States Code, shall apply to projects financed with the proceeds of— (A)any school infrastructure bond (as defined in section 54BB of the Internal Revenue Code of 1986); and 
(B)any qualified zone academy bond (as defined in section 54E of the Internal Revenue Code of 1986) issued after the date of the enactment of the American Recovery and Reinvestment Tax Act of 2009. (2)Conforming amendmentSection 1601 of the American Recovery and Reinvestment Tax Act of 2009 is amended by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. 
(d)Clerical amendmentsThe table of subparts for part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following:   Subpart J—School infrastructure bonds. (e)Effective DateThe amendments made by this section shall apply to obligations issued after December 31, 2019. 
10923.Annual report on bond program 
(a)In generalNot later than September 30 of each fiscal year beginning after the date of the enactment of this Act, the Secretary of the Treasury shall submit to the appropriate congressional committees a report on the school infrastructure bond program. (b)ElementsThe report under paragraph (1) shall include, with respect to the fiscal year preceding the year in which the report is submitted, the following: 
(1)An identification of— (A)each local educational agency that received funds from a school infrastructure bond; and 
(B)each local educational agency that was eligible to receive such funds— (i)but did not receive such funds; or 
(ii)received less than the maximum amount of funds for which the agency was eligible. (2)With respect to each local educational agency described in paragraph (1)— 
(A)an assessment of the capacity of the agency to raise funds for the long-term improvement of public school facilities, as determined by an assessment of— (i)the current and historic ability of the agency to raise funds for construction, renovation, modernization, and major repair projects for schools, including the ability of the agency to raise funds through imposition of property taxes; 
(ii)whether the agency has been able to issue bonds to fund construction projects, including— (I)qualified zone academy bonds under section 54E of the Internal Revenue Code of 1986; and 
(II)school infrastructure bonds under section 54BB of the Internal Revenue Code of 1986; and (iii)the bond rating of the agency; 
(B)the demographic composition of the student population served by the agency, disaggregated by— (i)race; 
(ii)the number and percentage of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and (iii)the number and percentage of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); 
(C)the population density of the geographic area served by the agency; (D)a description of the projects carried out with funds received from school infrastructure bonds; 
(E)a description of the demonstrable or expected benefits of the projects; and (F)the estimated number of jobs created by the projects. 
(3)The total dollar amount of all funds received by local educational agencies from school infrastructure bonds. (4)Any other factors that the Secretary of the Treasury determines to be appropriate. 
(c)Information collectionA State or local educational agency that receives funds from a school infrastructure bond shall— (1)annually compile the information necessary for the Secretary of the Treasury to determine the elements described in subsection (b); and 
(2)report the information to the Secretary of the Treasury at such time and in such manner as the Secretary of the Treasury may require. 3General provisions 10931.Allowable uses of funds (a)In generalExcept as provided in section 10932, a local educational agency that receives covered funds may use such funds to— 
(1)develop the facilities master plan required under section 10913(e); (2)construct, modernize, renovate, or retrofit public school facilities, which may include seismic retrofitting for schools vulnerable to seismic natural disasters; 
(3)carry out major repairs of public school facilities; (4)install furniture or fixtures with at least a 10-year life in public school facilities; 
(5)construct new public school facilities; (6)acquire and prepare sites on which new public school facilities will be constructed; 
(7)extend the life of basic systems and components of public school facilities; (8)reduce current or anticipated overcrowding in public school facilities; 
(9)ensure the building envelopes of public school facilities protect occupants and interiors from the elements and are structurally sounds and secure; (10)improve energy and water efficiency to lower the costs of energy and water consumption in public school facilities; 
(11)improve indoor air quality in public school facilities; (12)reduce or eliminate the presence of— 
(A)toxins and chemicals, including mercury, radon, PCBs, lead, and asbestos; (B)mold and mildew; or 
(C)rodents and pests; (13)ensure the safety of drinking water at the tap and water used for meal preparation in public school facilities, which may include testing of the potability of water at the tap for the presence of lead and other contaminants; 
(14)bring public school facilities into compliance with applicable fire, health, and safety codes; (15)make public school facilities accessible to people with disabilities through compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); 
(16)provide instructional program space improvements for programs relating to early learning (including early learning programs operated by partners of the agency), special education, science, technology, career and technical education, physical education, the arts, and literacy (including library programs); (17)increase the use of public school facilities for the purpose of community-based partnerships that provide students with academic, health, and social services; 
(18)ensure the health of students and staff during the construction or modernization of public school facilities; or (19)reduce or eliminate excessive classroom noise due to activities allowable under this section. 
(b)Allowance for digital learningA local educational agency may use funds received under section 10913(a)(2) or proceeds from a school infrastructure bond limitation allocated under section 54BB(g) of the Internal Revenue Code of 1986 (as added by section 10922) to leverage existing public programs or public-private partnerships to expand access to high-speed broadband sufficient for digital learning. 10932.Prohibited usesA local educational agency that receives covered funds may not use such funds for— 
(1)payment of routine and predictable maintenance costs and minor repairs; (2)any facility that is primarily used for athletic contests or exhibitions or other events for which admission is charged to the general public; 
(3)vehicles; or (4)central offices, operation centers, or other facilities that are not primarily used to educate students. 
10933.Green Practices 
(a)In generalIn a given fiscal year, a local educational agency that uses covered funds for a new construction project or renovation project shall use not less than the applicable percentage (as described in subsection (b)) of the funds used for such project for construction or renovation that is certified, verified, or consistent with the applicable provisions of— (1)the United States Green Building Council Leadership in Energy and Environmental Design green building rating standard (commonly known as the LEED Green Building Rating System); 
(2)the Living Building Challenge developed by the International Living Future Institute; (3)a green building rating program developed by the Collaborative for High-Performance Schools (commonly known as CHPS) that is CHPS-verified; or 
(4)a program that— (A)has standards that are equivalent to or more stringent than the standards of a program described in paragraphs (1) through (3); 
(B)is adopted by the State or another jurisdiction with authority over the agency; and (C)includes a verifiable method to demonstrate compliance with such program. 
(b)Applicable percentageThe applicable percentage described in this subsection is— (1)for fiscal year 2020, 60 percent; 
(2)for fiscal year 2021, 70 percent; (3)for fiscal year 2022; 80 percent; 
(4)for fiscal year 2023, 90 percent; and (5)for each of fiscal years 2024 through 2029, 100 percent. 
10934.Use of American iron, steel, and manufactured products 
(a)In generalA local educational agency that receives covered funds shall ensure that any iron, steel, and manufactured products used in projects carried out with such funds are produced in the United States. (b)Waiver authority (1)In generalThe Secretary may waive the requirement of subsection (a) if the Secretary determines that— 
(A)applying subsection (a) would be inconsistent with the public interest; (B)iron, steel, and manufactured products produced in the United States are not produced in a sufficient and reasonably available amount or are not of a satisfactory quality; or 
(C)using iron, steel, and manufactured products produced in the United States will increase the cost of the overall project by more than 25 percent. (2)PublicationBefore issuing a waiver under paragraph (1), the Secretary shall publish in the Federal Register a detailed written explanation of the waiver determination. 
(c)Consistency with international agreementsThis section shall be applied in a manner consistent with the obligations of the United States under international agreements. (d)DefinitionsIn this section: 
(1)Produced in the United StatesThe term produced in the United States means the following: (A)When used with respect to a manufactured product, the product was manufactured in the United States and the cost of the components of such product that were mined, produced, or manufactured in the United States exceeds 60 percent of the total cost of all components of the product. 
(B)When used with respect to iron or steel products, or an individual component of a manufactured product, all manufacturing processes for such iron or steel products or components, from the initial melting stage through the application of coatings, occurred in the United States, except that the term does not include— (i)steel or iron material or products manufactured abroad from semi-finished steel or iron from the United States; and 
(ii)steel or iron material or products manufactured in the United States from semi-finished steel or iron of foreign origin. (2)Manufactured productThe term manufactured product means any construction material or end product (as such terms are defined in part 25.003 of the Federal Acquisition Regulation) that is not an iron or steel product, including— 
(A)electrical components; and (B)non-ferrous building materials, including, aluminum and polyvinylchloride (PVC), glass, fiber optics, plastic, wood, masonry, rubber, manufactured stone, any other non-ferrous metals, and any unmanufactured construction material. 
10935.Comptroller general report 
(a)In generalNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the projects carried out with covered funds. (b)ElementsThe report under subsection (a) shall include an assessment of— 
(1)the types of projects carried out with covered funds; (2)the geographic distribution of the projects; 
(3)an assessment of the impact of the projects on the health and safety of school staff and students; and (4)how the Secretary or States could make covered funds more accessible— 
(A)to schools with the highest numbers and percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and (B)to schools with fiscal challenges in raising capital for school infrastructure projects. 
(c)UpdatesThe Comptroller General shall update and resubmit the report to the appropriate congressional committees— (1)on a date that is between 5 and 6 years after the date of the enactment of this Act; and 
(2)on a date that is between 10 and 11 years after such date of enactment. 10936.Study and report physical condition of public schools (a)Study and reportNot less frequently than once in each 5-year period beginning after the date of the enactment of this Act, the Secretary, acting through the Director of the Institute of Education Sciences, shall— 
(1)carry out a comprehensive study of the physical conditions of all public schools in the United States; and (2)submit a report to the appropriate congressional committees that includes that results of the study. 
(b)ElementsEach study and report under subsection (a) shall include an assessment of— (1)the effect of school facility conditions on student and staff health and safety; 
(2)the effect of school facility conditions on student academic outcomes; (3)the condition of school facilities, set forth separately by geographic region; 
(4)the condition of school facilities for economically disadvantaged students as well as students from major racial and ethnic subgroups; (5)the accessibility of school facilities for students and staff with disabilities; and 
(6)an explanation of any differences observed with respect to the factors described in paragraphs (1) through (5) between local educational agencies that received covered funds and agencies that did not receive such funds. 10937.Development of data standards (a)Data standardsNot later than 120 days after the date of the enactment of this Act, the Secretary, in consultation with the officials described in subsection (b), shall— 
(1)identify the data that States should collect and include in the databases developed under section 10912(a)(2)(B); (2)develop standards for the measurement of such data; and 
(3)issue guidance to States concerning the collection and measurement of such data. (b)OfficialsThe officials described in this subsection are— 
(1)the Administrator of the Environmental Protection Agency; (2)the Secretary of Energy; 
(3)the Director of the Centers for Disease Control and Prevention; and (4)the Director of the National Institute for Occupational Safety and Health. 
10938.Information clearinghouse 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary shall establish a clearinghouse to disseminate information on Federal programs and financing mechanisms that may be used to assist schools in initiating, developing, and financing— (1)energy efficiency projects; 
(2)distributed generation projects; and (3)energy retrofitting projects. 
(b)ElementsIn carrying out subsection (a), the Secretary shall— (1)consult with the officials described in section 307(b) to develop a list of Federal programs and financing mechanisms to be included in the clearinghouse; and 
(2)coordinate with such officials to develop a collaborative education and outreach effort to streamline communications and promote the Federal programs and financing mechanisms included in the clearinghouse, which may include the development and maintenance of a single online resource that includes contact information for relevant technical assistance that may be used by States, local educational agencies, and schools to effectively access and use such Federal programs and financing mechanisms. 4Impact aid construction 10941.Temporary increase in funding for impact aid constructionSection 7014(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7714(d)) is amended to read as follows: 
 
(d)ConstructionFor the purpose of carrying out section 7007, there are authorized to be appropriated— (1)$18,756,765 for fiscal year 2020; 
(2)$50,406,000 for each of fiscal years 2021 and 2022; and (3)$52,756,765 for fiscal year 2023.. 
JRehabilitation of Historic Schools 
11101.Short titleThis subtitle may be cited as the Rehabilitation of Historic Schools Act of 2020. 11102.Qualification of rehabilitation expenditures for public school buildings for rehabilitation credit (a)In generalSection 47(c)(2)(B)(v) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subclause: 
 
(III)Clause not to apply to public schoolsThis clause shall not apply in the case of any building which is a qualified public educational facility (as defined in section 142(k)(1), determined without regard to subparagraph (B) thereof) and used as such during some period before such expenditure and used as such immediately after such expenditure.. (b)ReportNot later than the date which is 5 years after the date of the enactment of this Act, the Secretary of the Treasury, after consultation with the heads of appropriate Federal agencies, shall report to Congress on the effects resulting from the amendment made by subsection (a). 
(c)Effective dateThe amendment made by this section shall apply to property placed in service after the date of the enactment of this Act. KToday’s American Dream 11201.Job skills training for older individuals (a)Targeted pilot programThe Secretary of Labor shall establish a pilot program pursuant to section 169(b) of the Workforce Investment and Opportunity Act (29 U.S.C. 3224(b)) to provide grants to entities eligible under such section to provide job skills training to and specific for older individuals, particularly in the areas of computer literacy, advanced computer operations, and resume writing. 
(b)DefinitionFor purposes of the program established under subsection (a), the term older individual means an individual who is older than 45 years of age. 11202.Extension of work opportunity tax credit for certain targeted groups (a)In generalSubparagraph (B) of section 51(c)(4) of the Internal Revenue Code of 1986 is amended by inserting (December 31, in the case of any member of a targeted group described in subparagraph (B), (C), (E), (F), or (G)) before the period at the end. 
(b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2022. 11203.Youth and summer jobs (a)Intern wage credit (1)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45S.Intern wage credit 
(a)In generalFor purposes of section 38, in the case of an eligible small business employer, the intern wage credit for any taxable year is an amount equal to 10 percent of the wages paid by the taxpayer during such taxable year to qualified interns for whom an election is in effect under this section. (b)Limitations (1)CreditThe credit allowed under subsection (a) with respect to any taxpayer for any taxable year shall not exceed an amount equal to the excess (if any) of— 
(A)$3,000, over (B)the credit allowed under subsection (a) with respect to such taxpayer for all preceding taxable years. 
(2)InternsAn election may not be made under this section with respect to more than 5 qualified interns for any taxable year. (c)Definitions and special rulesFor purposes of this section— 
(1)Eligible small employerThe term eligible small employer means any person which employed not more than 500 employees during the preceding taxable year. Rules similar to the rules of section 448(c)(3) shall apply. (2)Eligible wagesThe term eligible wages means any remuneration paid by the taxpayer to an individual for services rendered as an employee. 
(3)Qualified internThe term qualified intern means any individual who, during the period for which wages are taken into account under subsection (a), is— (A)enrolled at an eligible educational institution (as defined in section 25A(f)(2)), 
(B)seeking a degree at such institution in a field of study closely related to the work performed for the taxpayer, and (C)supervised and evaluated by the taxpayer. 
(4)Controlled groupAll persons treated as a single employer under subsection (a) or (b) of section 52 shall be treated as a single employer for purposes of this section. (5)Related individuals ineligibleRules similar to the rules of section 51(i)(1) shall apply for purposes of this section.. 
(2)Conforming amendments 
(A)Section 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the intern wage credit under section 45S(a).. 
(B)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:   Sec. 45S. Intern wage credit.''.. (3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after the date of the enactment of this Act. 
11204.Youthbuild programSection 171 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226) is amended by adding at the end the following:  (j)Carry-over authorityAny amounts granted to an entity under this section for a fiscal year may, at the discretion of the entity, remain available for expenditure during the succeeding fiscal year to carry out programs under this section.. 
11205.Tax credit for providing programs for students that promote economic and financial literacy 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits), as amended by this Act, is amended by adding at the end the following new section:  45T.Excellence in economic education (a)General ruleIn the case of an eligible for profit organization, for purposes of section 38, the excellence in economic education credit determined under this section for a taxable year is 50 percent of the amount paid or incurred during the taxable year to carry out the purposes specified in section 5533(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267b(b)) (as such section was in effect on the day before the date of enactment of the Every Student Succeeds Act) pursuant to a qualified program. 
(b)Limitation on number of credit recipients 
(1)In generalThe excellence in economic education credit determined under this section for a taxable year may be allowed to not more than 20 for profit organizations in accordance with paragraph (2). (2)Credit award by secretary (A)In generalThe Secretary (in consultation with the Secretary of Education) shall determine which for profit organizations are allowed the credit under this section for a taxable year in such manner as the Secretary determines appropriate. 
(B)Majority of recipients must be mwosbs, owned by veterans, or meet asset testIn carrying out subparagraph (A), the majority of the taxpayers allowed a credit under paragraph (1) for a taxable year shall be entities that are— (i)either— 
(I)a socially and economically disadvantaged small business concern (as defined in section 8(a)(4)(A) of the Small Business Act (15 U.S.C. (a)(4)(A))), (II)a small business concern owned and controlled by women (as defined under section 3(n) of such Act (15 U.S.C. 632(n))), or 
(III)a small business concern (as used in section 3 of such Act (15 U.S.C. 632)) that is at least 51 percent owned by veterans (as defined in section 101(2) of title 38, UnitedStates Code), or (ii)on the first day of the taxable year do not have more than $60,000,000,000 in assets. 
(C)PriorityIn making determinations under this paragraph, the Secretary shall give priority to taxpayers that have qualified programs which serve either urban or rural underserved areas (determined on the basis of the most recent United States census data available). (c)Limitations relating to expenditures (1)Direct activityTwenty-five percent of the amount allowed as a credit under subsection (a) shall be for amounts paid or incurred for direct activities as defined in section 5533(b)(1) of the Elementary and Secondary Education Act of (20 U.S.C. 7267b(b)(1))(as in effect on the day before the date of enactment of the Every Student Succeeds Act). 
(2)SubgrantsSeventy-five percent of the amount allowed as a credit under subsection (a) shall be for amounts paid or incurred for subgrants (as defined in section 5533(b)(2) of the Elementary and Secondary Education Act of (20 U.S.C. 7267b(b)(1)), as in effect on the day before the date of enactment of the Every Student Succeeds Act), determined by treating amounts so paid or incurred as funds made available through a grant. (d)Definitions and special rulesFor purposes of this section— 
(1)Qualified programThe term qualified program means a program in writing under which an eligible for profit organization awards one or more grants for the purpose of carrying out the objectives of promoting economic and financial literacy, as specified in section 5532 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267a), that meet the requirements of section 5533 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7267b), as such sections are in effect on the day before the date of enactment of the Every Student Succeeds Act. (2)Eligible for profit organizationThe term eligible for profit organization means with respect to a taxable year, an organization that— 
(A)has a qualified program in effect for the taxable year, and (B)has been determined by the Secretary under subsection (b)(2) to be an organization to whom the credit is allowed for the taxable year. 
(3)Determination of assetsFor purposes of paragraph (2)(B), in determining assets, the Secretary shall use the same method used by the Board of Governors of the Federal Reserve System to determine a bank holding company’s consolidated assets under section 165 of the Financial Stability Act of 2010 (12 U.S.C. 5365). (4)Election not to claim creditThis section shall not apply to a taxpayer for any taxable year if such taxpayer elects to have this section not apply for such taxable year. 
(5)Coordination with other deductions or creditsThe amount of any deduction or credit otherwise allowable under this chapter for any amount taken into account for purposes of subsection (a) shall be reduced by the credit allowed by this section. (e)RegulationsThe Secretary shall issue such regulations or other guidance as may be necessary or appropriate to carry out this section.. 
(b)Credit made part of general business creditSubsection (b) of section 38 of such Code, as amended by this Act, is amended by striking plus at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , plus, and by adding at the end the following new paragraph:  (38)the excellence in economic education credit determined under section 45T(a).. 
(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:   Sec. 45T. Excellence in economic education.. (d)Report (1)In generalThe Secretary of the Treasury (or the Secretary’s delegate) shall submit a report on— 
(A)whether the credit for excellence in economic education (as enacted by subsection (a) of this section) has resulted in increased investment in financial literacy programs; and (B)recommendations (if any) for improving such credit to make it more effective. 
(2)Submission to congressNot later than 5 years after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s delegate) shall submit the report required by paragraph (1) to the Secretary of Education, the Committee on Education and the Workforce, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives and the Committee on Health, Education, Labor, and Pensions, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate. (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
11206.Teacher recruiting 
(a)PurposeIt is the purpose of this section to encourage individuals educated in science, technology, engineering, and mathematics to enter and continue in the teaching profession, with the goal of attracting 10,000 of America’s brightest students to the teaching profession over the next 5 years. (b)ScholarshipsTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended— 
(1)by redesignating part C as part E; (2)by redesignating section 261 as section 281; and 
(3)by inserting after part B the following new part:  CStem Teacher Scholarships 261.Program establishedThe Secretary shall award scholarships, on a competitive basis and in accordance with this part, to students who are enrolled in studies leading to bachelor’s degrees, with concurrent certification as kindergarten, elementary, and secondary school teachers, in science, technology, engineering, and mathematics, and who have agreed to perform qualified service. 
262.Selection of recipients 
(a)Selection criteriaThe Secretary shall develop selection criteria that the Secretary will use to award scholarships, and to renew those awards, based on established measurements of merit available to secondary students who wish to pursue degrees in science, technology, engineering, and mathematics. (b)ApplicationsAny student desiring to receive a scholarship under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(c)Duration of scholarships; renewalScholarships shall be awarded for only one academic year of study at a time, and shall be renewable on an annual basis for the established length of the recipient’s academic program, not to exceed 6 academic years. The Secretary shall condition the renewal of scholarships on measures of academic progress and achievement. 263.Qualified service requirement (a)Qualified service agreementAny student who receives a scholarship under this part shall enter into an agreement with the Secretary to complete no less than 5 academic years of qualified service during a 7-year period, to begin no later than 12 months following the completion of a bachelor’s degree in science, technology, engineering, or mathematics. 
(b)Requirement enforcedThe Secretary shall establish such requirements as the Secretary finds necessary to ensure that recipients of scholarships under this subsection who complete bachelor’s degrees in science, technology, engineering, and mathematics, with teacher certification, subsequently perform 5 academic years of qualified service during a 7-year period, or repay the portion of the scholarship received for which the recipient did not perform the required qualified service, as determined by the Secretary. The Secretary shall use any such repayments to carry out additional activities under this part. (c)DefinitionFor the purpose of this section, the term qualified service means full-time employment at a public or private kindergarten, elementary school, or secondary school as a teacher of a course in a science, technology, engineering, or mathematics field. 
264.Awards 
(a)Scholarship awardThe Secretary shall provide each recipient with a scholarship in the amount of up to $20,000 to pay for the cost of attendance of the student for each academic year the student is eligible to receive the scholarship. The Secretary shall transfer such funds to the institution of higher education at which the recipient is enrolled. (b)Bonus award (1)Option for bonus awardAny student who receives a scholarship under this part may elect to enter into a bonus agreement with the Secretary, in accordance with this subsection, for any academic year during which the student receives a scholarship under this part. 
(2)Bonus agreementA bonus agreement under paragraph (1) shall provide that— (A)the student shall perform one academic year of the qualified service agreed to under section 263(a) in a high-need local educational agency, as defined in section 200; and 
(B)the Secretary shall provide $10,000, in addition to the amount the student receives under subsection (a), for each academic year in which the student enters into such bonus agreement. (3)Service requirement enforcedThe Secretary shall establish such requirements as the Secretary finds necessary to ensure that recipients of bonuses under this subsection fulfill the qualified service requirement in a high-need local educational agency, as defined in section 200, for a period of time equivalent to the period for which the recipient receives the bonus, or repays the portion of the bonus received for which the recipient did not perform the required qualified service in a high-need local educational agency, as determined by the Secretary. The Secretary shall use any such repayments to carry out additional activities under this subsection. 
(c)Maximum awardThe maximum award any student may receive under this section for an academic year shall be the student’s cost of attendance minus any grant aid such student receives from sources other than this section. 265.RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this part.. 
(c)Institutional grants for integrated degree programsTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is further amended by inserting after part C, as added by subsection (b) of this section, the following new part:  DIntegrated Degree Programs  271.Program authorized (a)In generalThe Secretary is authorized to award grants to institutions of higher education, on a competitive basis, in order to pay for the Federal share of the cost of projects to establish, strengthen, and operate 4-year undergraduate degree programs through which students may concurrently— 
(1)earn a bachelor’s degree in science, technology, engineering, or mathematics; and (2)be certified to teach kindergarten, elementary, or secondary school. 
(b)Grant amount; award periodThe Secretary may award grants to no more than 50 institutions of higher education each fiscal year, and a grant to an institution for a fiscal year shall not exceed $1,000,000. Grants shall be awarded for only one fiscal year at a time, and shall be renewable on an annual basis for up to 5 years. 272.Selection of grant recipients (a)CriteriaThe Secretary shall set criteria to evaluate the applications for grants under this part and the projects proposed to establish, strengthen, and operate 4-year integrated undergraduate degree programs. 
(b)Equitable distribution of grantsTo the extent practicable and consistent with the criteria under subsection (a), the Secretary shall make grants under this part in such manner as to achieve an equitable distribution of the grant funds throughout the United States, considering geographic distribution, rural and urban areas, and range and type of institutions. 273.Application requirementsIn order to receive a grant under this part, an institution of higher education shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include the following: 
(1)A description of the proposed project. (2)A demonstration of— 
(A)the commitment, including the financial commitment, of the institution for the proposed project; and (B)the active support of the leadership of the institution for the proposed project. 
(3)A description of how the proposed project will be continued after Federal funds are no longer awarded under this part for the project. (4)A plan for the evaluation of the project, which shall include benchmarks to monitor progress toward specific project objectives. 
274.Matching requirementEach institution of higher education receiving a grant under this part shall provide, from non-Federal sources, an amount equal to the amount of the grant (in cash or in-kind) to carry out the project supported by the grant. 275.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $50,000,000 for each of the fiscal years 2021 through 2026.. 
11207.Recidivism reduction working group 
(a)EstablishmentThere is established a working group, which shall consist of representatives of the heads of the Department of Justice, the Department of Labor, the Department of Housing and Urban Development, and the Department of Education. The working group shall identify and analyze practices to reduce recidivism. The Attorney General shall chair the group, which shall meet once each month for the first 3 months after the date of its establishment, and once every 3 months thereafter. (b)ReportNot later than 1 year after the date of the enactment of this Act, and 5 years thereafter, the working group established under subsection (a) shall submit to Congress and to the President a report which describes the recommendations of the working group for reducing recidivism. 
(c)Authorization of appropriationsThere is authorized to be appropriated $1,000,000 to the working group for each of fiscal years through 2025 to carry out this subsection. 11208.Commendable release program (a)In generalNot later than 180 days after the date of the enactment of this Act, the Attorney General, in consultation with the heads of the appropriate agencies, shall establish a program under which an individual who was convicted of a Federal offense which is classified as a felony, and who has successfully completed his or her sentence, may apply to receive benefits under the programs described in subsection (b). Any individual who has been convicted of a felony for which the maximum sentence is ten or more years of imprisonment, any crime of violence (as such term is defined in section 16 of title 18, United States Code), or any crime of reckless driving or of driving while intoxicated or under the influence of alcohol or of prohibited substances if such crime involves personal injury to another. 
(b)Programs describedThe programs described in this subsection are the following: (1)TanfAssistance under a State program funded under part A of title IV of the Social Security Act. 
(2)SnapThe supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). (3)HousingAny program of the Department of Housing and Urban Development or the Department of Agriculture providing housing or assistance for housing, including any program for dwelling units, rental assistance, grants, loans, subsidies, mortgage insurance, guarantees, or other financial assistance. 
11209.Increase in work opportunity tax credit for hiring qualified ex-felons 
(a)In generalSection 51(b)(3) of the Internal Revenue Code of is amended by inserting or any individual who is a qualified exfelon after subsection (d)(3)(A)(ii)(I). (b)Effective dateThe amendment made by subsection (a) shall apply to individuals who begin work for the employer after the date of the enactment of this Act, in taxable years ending after such date. 
11210.Entrepreneurship apprenticeshipsThe Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), is amended by adding the end the following:  5.Authorization of appropriationsThere are authorized to be appropriated $90,000 for each of fiscal years 2021, 2022, 2023, and 2024.. 
11211.Expansion of eligible programsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended— (1)in section 481(b), by adding at the end the following: 
 
(5) 
(A)For purposes of parts D and E, the term eligible program includes a program of not less than 250 clock hours of instruction, offered during a minimum of 5 weeks of instruction that leads an industry-recognized credential. (B)In this paragraph, the term industry-recognized credential means an industry-recognized credential that— 
(i)is demonstrated to be of high quality by the institution offering the program in the program participation agreement under section 487; (ii)meets the current, as of the date of the determination, or projected needs of a local or regional workforce for recruitment, screening, hiring, retention, or advancement purposes— 
(I)as determined by the State in which the program is located, in consultation with business entities; or (II)as demonstrated by the institution offering the program leading to the credential; and 
(iii)is, where applicable, endorsed by a nationally recognized trade association or organization representing a significant part of the industry or sector.; and (2)in section 487(a), by adding at the end the following: 
 
(30)In the case of an institution that offers a program of not less than 250 clock hours of instruction, offered during a minimum of 5 weeks of instruction that leads an industry- recognized credential, as provided under section 481(b)(5), the institution will demonstrate to the Secretary that the industry-recognized credential is of high quality.. LEnvironmental Health Workforce 11301.Short titleThis subtitle may be cited as the Environmental Health Workforce Act of 2020. 
11302.FindingsThe Congress finds as follows: (1)The environmental health workforce is vital to protecting the health and safety of the public. 
(2)For years, State and local governmental public health agencies have reported substantial workforce losses and other challenges to the environmental health workforce. (3)According to the Association of State and Territorial Health Officials (ASTHO) and the National Association of County and City Health Officials (NACCHO), more than 50,600 State and local environmental health workforce jobs have been lost since 2008. This represents approximately 22 percent of the total State and local environmental health workforce. 
(4)In the coming years, the retiring Baby Boomer Generation will lead to a further decrease in the environmental health workforce. (5)Currently, only 28 States require a credential for environmental health workers that is an impartial, third-party endorsement of an individual’s professional knowledge and experience. 
(6)Educating and training existing and new environmental health professionals should be a national public health goal. 11303.Model standards and guidelines for credentialing environmental health workers (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, in coordination with appropriate national professional organizations, Federal, State, local, and tribal governmental agencies, and private-sector and nongovernmental entities, shall develop model standards and guidelines for credentialing environmental health workers. 
(b)Provision of standards and technical assistanceThe Secretary of Health and Human Services shall provide to State, local, and tribal governments— (1)the model standards and guidelines developed under subsection (a); and 
(2)technical assistance in credentialing environmental health workers. 11304.Environmental Health Workforce Development Plan (a)In generalTo ensure that programs and activities (including education, training, and payment programs) of the Department of Health and Human Services for developing the environmental health workforce meet national needs, the Secretary of Health and Human Services shall develop a comprehensive and coordinated plan for such programs and activities that— 
(1)includes performance measures to more clearly determine the extent to which these programs and activities are meeting the Department’s strategic goal of strengthening the environmental health workforce; (2)identifies and communicates to stakeholders any gaps between existing programs and activities and future environmental health workforce needs identified in workforce projections of the Health Resources and Services Administration; 
(3)identifies actions needed to address such identified gaps; and (4)identifies any additional statutory authority that is needed by the Department to implement such identified actions. 
(b)Submission to CongressNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate, and to the Committees on Energy and Commerce and Education and Labor of the House of Representatives, the plan developed under subsection (a). 11305.Environmental health workforce development report (a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall examine and identify best practices in 6 States (as described in subsection (b)) related to training and credentialing requirements for environmental health workers and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that includes information concerning— 
(1)types of environmental health workers employed at State, local, and city health departments and independent environmental health agencies; (2)educational backgrounds of environmental health workers; 
(3)whether environmental health workers are credentialed or registered, and what type of credential or registration each worker has received; (4)State requirements for continuing education for environmental health workers; 
(5)whether State, local, and city health departments and independent environmental health agencies track continuing education units for their environmental health workers; and (6)how frequently any exam required to qualify environmental health workers is updated and reviewed to ensure that the exam is consistent with current law. 
(b)Selection of StatesThe report described in subsection (a) shall be based upon the examination of such best practices with respect to 3 States that have credentialing requirements for environmental health workers (such as Maryland, Ohio, and Washington) and 3 States that do not have such requirements (such as Indiana, Michigan, and Pennsylvania). 11306.Public service loan forgivenessSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended in paragraph (3)(B)— 
(1)in clause (i), by striking or at the end; (2)in clause (ii), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following:  (iii)a full-time job as an environmental health worker (as defined in section 11307 of the Environmental Health Workforce Act of 2020) who is accredited, certified, or licensed in accordance with applicable law.. 
11307.DefinitionIn this subtitle, the terms environmental health worker and environmental health workforce refer to public health workers who investigate and assess hazardous environmental agents in various environmental settings and develop, promote, and enforce guidelines, policies, and interventions to control such hazards. M21st Century STEM for Girls and Underrepresented Minorities 11401.Short titleThis subtitle may be cited as the 21st Century STEM for Girls and Underrepresented Minorities Act. 
11402.Grants to prepare girls and underrepresented minoritiesTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following:  GPreparing girls and underrepresented minorities for the 21st century 4701.Program authority (a)In GeneralBeginning not later than 90 days after the date of the enactment of this part, the Secretary shall carry out a program under which the Secretary makes grants to qualified local educational agencies, on a competitive basis, to pay the costs of carrying out STEM education activities for girls and underrepresented minorities as described in subsection (c). 
(b)Application 
(1)In generalTo be eligible to receive a grant under this part, a qualified local educational agency shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary may reasonably require. At minimum, the application shall include a description of the following: (A)The educational program that will be carried out by the local educational agency using the grant, including the content of the program and the research and models used to design the program. 
(B)How elementary and secondary schools served by the agency will collaborate to fulfill goals of the program. (C)How the agency will ensure that there is a comprehensive plan to improve STEM education for girls and underrepresented minorities in grades kindergarten through grade 12. 
(D)The process that will be used for the recruitment and selection of students for participation in the program. (E)The instructional and motivational activities that will be included as part of the program. 
(F)Any expected collaboration among local, regional, or national institutions and organizations for the purpose of fulfilling the goals of the program. (2)PriorityIn selecting among applications, the Secretary shall give priority to qualified local educational agencies that partner or coordinate, to the extent practicable, with local, regional, or national institutions and organizations that have extensive experience and expertise in— 
(A)increasing the participation of girls or underrepresented minorities in STEM fields; or (B)conducting research on methods to increase such participation. 
(c)Use of fundsA qualified local educational agency that receives a grant under this part shall use the grant to carry out a STEM education program for girls and underrepresented minorities from elementary and secondary schools served by the agency. The program may include the following activities: (1)Preparing girls and underrepresented minorities for careers in STEM fields and the advantages of pursuing careers in such fields. 
(2)Educating the parents of girls and underrepresented minorities about the opportunities and advantages of STEM careers. (3)Enlisting the help of the parents of girls and underrepresented minorities— 
(A)to overcome the obstacles faced by such groups; and (B)to encourage their child’s continued interest and involvement in STEM subjects. 
(4)Providing tutoring and mentoring programs in STEM subjects. (5)Establishing partnerships and other opportunities that expose girls and underrepresented minorities to role models in the STEM fields. 
(6)Enabling female and underrepresented minority students and their teachers to attend events and academic programs in STEM subjects. (7)Providing after school activities designed to encourage interest and develop the skills of girls and underrepresented minorities in STEM subjects. 
(8)Summer programs designed to help girls and underrepresented minorities— (A)develop an interest in STEM subjects; 
(B)develop skills in such subjects; and (C)understand the relevance and significance of such subjects. 
(9)Purchasing— (A)educational instructional materials or software designed to help girls and underrepresented minorities develop an interest in STEM subjects; or 
(B)equipment, instrumentation, or hardware for teaching STEM subjects to girls and underrepresented minorities and encouraging their interest in such subjects. (10)Field trips to locations, including institutions of higher education, to expose girls and underrepresented minorities to STEM activities, encourage their interest in such activities, and acquaint them with careers in STEM fields. 
(11)Providing academic advice and assistance in high school course selection to encourage girls and underrepresented minorities to take advanced courses in STEM subjects. (12)Paying up to 50 percent of the cost of an internship in a STEM discipline for female and underrepresented minority students. 
(13)Providing professional development for teachers and other school personnel, including with respect to— (A)eliminating gender and racial bias in the classroom; 
(B)sensitivity to gender and racial differences; (C)engaging students in the face of gender-based and racial peer pressure and parental expectations; 
(D)creating and maintaining a positive environment; and (E)encouraging girls and underrepresented minorities through academic advice and assistance to pursue advanced classes and careers in STEM fields. 
(14)Such other STEM-related activities as the local educational agency determines to be appropriate. (d)Grant duration and amount (1)DurationEach grant under this section shall be made for a period of 4 years. 
(2)AmountThe amount of each grant under this section shall be $250,000 for each year of the grant period. (e)Supplement, not supplantA qualified local educational agency that receives a grant under this section shall use the grant only to supplement, and not to supplant, other assistance and funds made available from non-Federal sources for the activities supported by the grant. 
(f)Annual evaluations 
(1)Evaluation requiredNot later than 30 days after last day of each school year for which a qualified local educational agency receives a grant under this section, the agency shall submit to the Secretary a written evaluation of the program carried out using the grant. (2)ElementsThe evaluation required under subsection (a) shall include— 
(A)a description of the program and activities carried out using the grant; (B)a description of the curriculum and any partnerships developed using the grant; 
(C)the percentage of time that students who participated in the program spent directly engaged in STEM activities; (D)an assessment of the academic progress made by such students during the program, which shall be based on an evaluation of each student at the beginning of the program and after the student completes the program; and 
(E)such other information as the Secretary may require. (g)DefinitionsIn this section: 
(1)The term STEM means science, technology, engineering, and mathematics. (2)The term qualified local educational agency means a local agency that— 
(A)receives funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.); and (B)serves a total student population of which not less than 40 percent are children who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). 
4702.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $10,000,000 for each of fiscal years 2022 through 2025.. NWomen’s Equality Workforce Oversight 11501.Short titleThis subtitle may be cited as the Women’s Equality Workforce Oversight Act or the WE Work Act. 
11502.GAO study 
(a)Study requiredNot later than 6 months after the date of enactment of this Act, and every year thereafter, the Comptroller General of the United States shall conduct a study of Federal agencies to determine which agencies have the greatest impact on women’s participation in the workforce, and evaluate the impact of these agencies. (b)Suggested agenciesSuch agencies shall include, at a minimum— 
(1)the Department of Labor, specifically the Women’s Bureau at such Department; (2)the Department of Transportation;  
(3)the Small Business Administration, including the Office of Women’s Business Ownership; and (4)any apprenticeship program that receives funding from a Federal agency.  
11503.Contents of study 
(a)In generalThe study required by section 11502 shall review and evaluate the following factors, for those agencies that the Comptroller General has identified as having the greatest impact on women’s participation in the workforce, including the following: (1)Policies and proceduresThe study shall examine— 
(A)each agency’s policies and procedures related to improving women’s participation in the workforce, including efforts related to fair compensation, benefits, such as paid leave and workplace supports for pregnancy and families, participation in non-traditional and higher-paying jobs, enforcement of workplace rights, and prevention of sexual and other harassment; (B)each agency’s compliance with its statutory and regulatory requirements on these matters; 
(C)any policy changes in the agency within the study period, and the reasoning for such changes; and (D)any procedural changes to the agency’s reporting and participation within the agency. 
(2)ImpactThe study shall also examine— (A)the number of women who received technical assistance, grants, loans, contracts, and other services from the agency in each fiscal year, and the number of such individuals who received these services in the prior five fiscal years; 
(B)the number of organizations who received such outreach, services, and other engagement with the agency; (C)the extent of the agency’s outreach and public education efforts for women, including the publication of reports and statistics, public announcement of enforcement actions, and regional outreach engaging local stakeholders;  
(3)Appropriations and staffThe study shall consider— (A)any reductions to appropriations and obligations for each agency and the actual and projected impact of these reductions; and  
(B)any staff reductions in each agency, including attrition, vacancies, and positions eliminated and the impact of these changes. (b)AnalysisThe study shall also include an analysis of the specific barriers to women’s participation in the workforce, including an assessment of further opportunities to reduce those barriers. 
11504.ReportA report containing the results of the study and analysis shall be transmitted annually to the Committees on Oversight and Government Reform and Education and the Workforce of the House of Representatives and the Committees on Homeland Security and Government Affairs and Health, Education, Labor and Pensions of the Senate. OJobs Now 11601.Short titleThis subtitle may be cited as the Jobs Now Act of 2020. 
2.Grants to units of general local governmentSubtitle D of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221 et seq.) is amended by adding after section 172 the following:  173.Pilot program (a)Program authorizedNotwithstanding section 181(e), from the amounts appropriated under subsection (h), the Secretary shall carry out a 2-year pilot program to award grants, on a competitive basis, to units of general local government or community-based organizations to retain, employ, or train employees providing a public service for a unit of general local government. 
(b)Unit of general local government definedFor purposes of this section, the term unit of general local government means any general purpose political subdivision of a State, or the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the freely associated states of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau, that has the power to levy taxes and spend funds, as well as general corporate and police powers. (c)Uses of funds (1)Required uses (A)In generalSubject to subparagraph (B), a unit of general local government or community-based organization shall use not less than 50 percent of the grant funds received under this section to— 
(i)in the case of a unit, retain employees of such unit who are providing a public service for the unit and who would otherwise be laid off as a consequence of budget cuts; and (ii)in the case of an organization, retain employees of the organization who are providing a public service for the unit in which the organization is located and who would otherwise be laid off as a consequence of budget cuts. 
(B)ExceptionIn a case in which 50 percent of a grant amount received under this section would exceed the amount needed for a unit or organization to retain the employees described in subparagraph (A), the unit or organization may use only the amount needed to retain such employees for such purpose. (2)Authorized usesAfter using grant funds received under this section in accordance with paragraph (1), a unit of general local government or community-based organization may use any remaining grant funds provided under this section to— 
(A)in the case of a unit of general local government— (i)employ individuals in new positions providing a public service for the unit; or 
(ii)train individuals for new public service positions for the unit; and (B)in the case of a community-based organization— 
(i)employ individuals in new positions that would provide a public service for the unit in which the organization is located or services in the private sector; or (ii)train individuals for any such positions. 
(d)Priority for certain individualsThe Secretary shall encourage each unit of general local government and each community-based organization receiving a grant under this section to use such grant funds to retain, employ, or train— (1)veterans; 
(2)individuals with disabilities; (3)individuals who are receiving unemployment benefits; or 
(4)dislocated workers. (e)Priority for certain units and organizations (1)UnitsIn awarding grants to units of general local government under this section, the Secretary shall give priority to units of general local government with high unemployment, foreclosure, and poverty rates as compared to other units of general local government applying to receive a grant under this section. 
(2)OrganizationsIn awarding grants to units of general local government under this section, the Secretary shall give priority to community-based organizations located in units of general local government with high unemployment, foreclosure, and poverty rates as compared to other units of general local government applying to receive a grant under this section. (f)ApplicationEach unit of general local government or community-based organization desiring to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(g)ReportNot later than 2 years after the first appropriation of funds under subsection (h), the Secretary shall submit to Congress, a report on— (1)the number and percentage of individuals hired or trained, and the number and percentage of employees of units retained, as a result of a grant under this section; and 
(2)best practices in carrying out a grant program to hire, train, or retain employees of units of general local government. (h)Authorization of appropriationsThere are authorized to be appropriated $1,000,000,000 to carry out this section for fiscal years 2022 and 2023.. 
PBack to Basics Job Creation 
11701.Short titleThis subtitle may be cited as the Back to Basics Job Creation Act of 2020. 11702.Back to Basics Job Creation grant programSubtitle A of title XX of the Social Security Act (42 U.S.C. 1397 et seq.) is amended by adding at the end the following: 
 
2010.Back to Basics Job Creation grant program 
(a)Grants 
(1)In generalThe Secretary, in consultation with the Secretary of Labor and the Secretary of Commerce, shall make grants to eligible entities to assist low-income individuals and individuals who have been unemployed for at least 3 months in developing self-employment opportunities. (2)Timing of grant awardsNot later than 90 days after the date of the enactment of this section, the Secretary shall obligate not less than half of any funds appropriated for grants under this section. 
(3)PreferenceIn awarding grants under this section, the Secretary shall give preference to eligible entities— (A)that serve communities that have experienced high levels of poverty and unemployment and low levels of reemployment, as determined by the Secretary using data reported by the Census Bureau and the Bureau of Labor Statistics; 
(B)that demonstrate an ability to administer activities using the grant funds without acquiring new administrative structures or resources, such as staffing, technology, evaluation activities, training, research, and programming; and (C)that have established partnerships with other government agencies, community based organizations, financial institutions, educational institutions, or business organizations. 
(b)Use of funds 
(1)In generalAn eligible entity awarded a grant under this section shall use the grant— (A)to provide education and training for business and financial literacy, certification, small business plan development, entrepreneurship, and patent and copyright processes; and 
(B)to provide funding for new small businesses that pay employees at a living wage. (2)LimitationsAn eligible entity awarded a grant under this section may not use the grant— 
(A)to subsidize private or public employment; or (B)for any activity in violation of Federal, State, or local law. 
(3)Administrative expensesAn eligible entity awarded a grant under this section may use not more than 10 percent of the grant funds for administrative expenses, except that none of the funds may be used for salaries. (4)Deadline on use of grant fundsAn eligible entity awarded a grant under this section shall expend the grant funds before December 31, 2022, except that the Secretary may provide an extension. 
(c)No effect on means-Tested benefitsFor purposes of determining eligibility and benefit amounts under any means-tested assistance program, any assistance funded by a grant under this section shall be disregarded. (d)Reporting requirementsThe Secretary shall submit a report on the implementation of this section to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate whenever either committee shall so request. 
(e)Authorization of appropriationsThere are authorized to be appropriated for grants under this section $5,000,000,000 for fiscal year 2021. The amounts appropriated under this section are authorized to remain available through December 31, 2022. (f)DefinitionsFor purposes of this section— 
(1)the term eligible entity means a State, an Indian tribe, or a local government; (2)the term Indian tribe has the meaning given such term by section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b); and 
(3)the term means-tested assistance program means a benefit program for which eligibility is based on income.. QVeterans Armed for Success 11801.Short titleThis subtitle may be cited as the Veterans Armed for Success Act. 
11802.Grants for provision of transition assistance to members of the Armed Forces recently separated from active duty service 
(a)In generalThe Secretary of Veterans Affairs shall make grants to eligible organizations for the provision of transition assistance to members of the Armed Forces who are recently retired, separated, or discharged from the Armed Forces and spouses of such members. (b)Use of fundsThe recipient of a grant under this section shall use the grant to provide to members of the Armed Forces and spouses described in subsection (a) resume assistance, interview training, job recruitment training, and related services leading directly to successful transition, as determined by the Secretary. 
(c)Eligible organizationsTo be eligible for a grant under this section, an organization shall submit to the Secretary an application containing such information and assurances as the Secretary, in consultation with the Secretary of Labor, may require. (d)Priority for hubs of serviceIn making grants under this section, the Secretary shall give priority to an organization that provides multiple forms of services described in subsection (b). 
(e)Amount of grantA grant under this section shall be in an amount that does not exceed 50 percent of the amount required by the organization to provide the services described in subsection (b). (f)Deadline for implementationThe Secretary shall begin carrying out this section not later than six months after the date of the enactment of this Act. 
(g)TerminationThe authority to provide a grant under this section shall terminate on the date that is five years after the date on which the Secretary begins carrying out this section. (h)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. 
RLeveraging and Energizing America’s Apprenticeship Programs 
11901.Short titleThis subtitle may be cited as the Leveraging and Energizing America’s Apprenticeship Programs Act or the LEAP Act. 11902.Credit for employees participating in qualified apprenticeship programs (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45T.Employees participating in qualified apprenticeship programs 
(a)In generalFor purposes of section 38, the apprenticeship credit determined under this section for the taxable year is an amount equal to the sum of the applicable credit amounts (as determined under subsection (b)) for each of the apprenticeship employees of the employer that exceeds the applicable apprenticeship level (as determined under subsection (e)) during such taxable year. (b)Applicable credit amountFor purposes of subsection (a), the applicable credit amount for each apprenticeship employee for each taxable year is equal to— 
(1)in the case of an apprenticeship employee who has not attained 25 years of age at the close of the taxable year, $1,500, or (2)in the case of an apprenticeship employee who has attained 25 years of age at the close of the taxable year, $1,000. 
(c)Limitation on number of years which credit may be taken into accountThe apprenticeship credit shall not be allowed for more than 2 taxable years with respect to any apprenticeship employee. (d)Apprenticeship employeeFor purposes of this section— 
(1)In generalThe term apprenticeship employee means any employee who is— (A)a party to an apprenticeship agreement registered with— 
(i)the Office of Apprenticeship of the Employment and Training Administration of the Department of Labor, or (ii)a recognized State apprenticeship agency, and 
(B)employed by the employer in the occupation identified in the apprenticeship agreement described in subparagraph (A), whether or not the employer is a party to such agreement. (2)Minimum completion rate for eligible apprenticeship programsAn employee shall not be treated as an apprenticeship employee unless such apprenticeship agreement is with an apprenticeship program that, for the two-year period ending on the date of the apprenticeship begins, has a completion rate of at least 50 percent. 
(e)Applicable apprenticeship level 
(1)In generalFor purposes of this section, the applicable apprenticeship level shall be equal to— (A)in the case of any apprenticeship employees described in subsection (b)(1), the amount equal to 80 percent of the average number of such apprenticeship employees of the employer for the 3 taxable years preceding the taxable year for which the credit is being determined, rounded to the next lower whole number, and 
(B)in the case of any apprenticeship employees described in subsection (b)(2), the amount equal to 80 percent of the average number of such apprenticeship employees of the employer for the 3 taxable years preceding the taxable year for which the credit is being determined, rounded to the next lower whole number. (2)First year of new apprenticeship programsIn the case of an employer which did not have any apprenticeship employees during any taxable year in the 3 taxable years preceding the taxable year for which the credit is being determined, the applicable apprenticeship level shall be equal to zero. 
(f)Coordination with other creditsThe amount of credit otherwise allowable under sections 45A, 51(a), and 1396(a) with respect to any employee shall be reduced by the credit allowed by this section with respect to such employee. (g)Certain rules To applyRules similar to the rules of subsections (i)(1) and (k) of section 51 shall apply for purposes of this section.. 
(b)Credit made part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph:  (33)the apprenticeship credit determined under section 45T(a).. 
(c)Denial of double benefitSubsection (a) of section 280C of such Code is amended by inserting 45T(a), after 45S(a),. (d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 45T. Employees participating in qualified apprenticeship programs.. 
(e)Effective dateThe amendments made by this section shall apply to individuals commencing apprenticeship programs after the date of the enactment of this Act. SOpening Doors for Youth 12101.Short titleThis subtitle may be cited as the Opening Doors for Youth Act of 2020. 
12102.FindingsCongress finds the following: (1)The time between the early teens and mid-twenties represents a critical developmental period in which individuals can gain the education and training, entry-level work experiences, work-readiness skills, and social networks needed to smoothly transition into the labor market and build towards future professional success. 
(2)Yet, nearly 5 million young people ages 16 to 24 are out of school and unemployed, leaving them disconnected from the systems and institutions critical for developing the building blocks of independence and self-sufficiency. (3)Communities of color experience the highest rates of youth disconnection: 25.4 percent of Native American youth, 18.9 percent of Black youth, and 14.3 percent of Latino youth between the ages of 16 and 24 were disconnected from school and work in 2015. 
(4)Disconnected youth are also three times more likely than other youth to have a disability, twice as likely to live below the Federal poverty threshold, and significantly more likely to live in racially segregated neighborhoods. Disconnected young women and girls are three times more likely to have a child, and young people involved in the juvenile justice system or aging out of the foster care system are at high risk of disconnection. (5)Disconnection from school and work can have significant consequences for youth, including decreased earning power and fewer future employment opportunities. According to the 2012 report, The Economic Value of Opportunity Youth, disconnected youth will, on average, earn $392,070 less than the average worker over their lifetimes. 
(6)Failure to successfully connect young people to employment and educational opportunities also results in a significant loss in productivity for the overall economy, as well as increases in government spending. According to a recent report from Measure of America, in 2013, youth disconnection resulted in $26.8 billion in public expenditures, including spending on health care, public assistance, and incarceration. (7)Disconnected young people, commonly referred to as opportunity youth because of their tremendous potential, can add great social and economic value to our communities and the economy, if given the appropriate supports and resources. According to the Opportunity Index, an annual measurement of opportunity in a geographic region, the number of opportunity youth, along with educational attainment and poverty rates, are strongly linked to overall opportunity in communities. When young adults do well, communities do well. 
(8)Despite their talent and motivation, many opportunity youth lack access to the training, education, and entry-level jobs that can help them gain the work experience and credentials needed to successfully transition into the labor market. (9)Lack of access to entry-level jobs can limit a young adult’s ability to accrue early work experience and demonstrate productivity and work readiness to potential employers. Labor market shifts have also limited opportunities for young people without a high school diploma or with limited postsecondary credentials.  
(10)Summer and year-round youth employment programs that connect young people with entry-level jobs give youth the work experience and opportunity for skill development needed to transition into the labor market and prevent points of disconnection, such as involvement in the criminal and juvenile justice systems. (11)Evidence suggests that summer youth employment programs may help in-school youth remain connected to the education system. A 2014 study of the New York City Summer Youth Employment Program found that after program participation, youth older than 16 increased their school attendance by four or five additional days compared to their previous fall semester attendance. This attendance increase represented 25 percent of the total days students were permitted to miss school and still continue on to the next grade. 
(12)Evidence shows that participation in summer youth employment programs also reduces the rate of violent crimes arrests. For example, a 2014 study of Chicago’s One Summer Plus program shows that the program reduced violent crime arrests among at-risk youth by approximately 43 percent, with crime reduction benefits lasting over a year after the program had ended. This reduction can have significant impact for young people, given the impact of a criminal record on future employment prospects and wages. (13)Despite its benefits, summer youth employment has declined by more than 40 percent during the past 12 years, at a loss of more than 3 million summer jobs for young Americans. A J.P. Morgan Chase study of 14 major U.S. cities found that summer youth employment programs were only able to provide opportunities for 46 percent of applicants in 2014. 
(14)According to research by Measure of America, the overwhelming number of youth disconnected from school and work come from disconnected communities marked by high adult unemployment, poverty, and racial segregation, as well as low levels of adult education attainment. These communities often lack the resources and supports needed to prevent and reverse youth disconnection. (15)Many at-risk or opportunity youth, finding that traditional pathways to educational attainment or employment are ill-matched to their individual needs, struggle to remain connected or reconnect to school and work. 
(16)For some youth, individual barriers—such as unstable housing, lack access to affordable child care or transportation, or involvement in the juvenile or criminal justice system—make it difficult to take advantage of existing employment and education pathways. (17)According the 2016 report, Supportive Services in Job Training and Education: A Research Review, studies suggest that education and training programs that offer supportive services, such as child care, transportation, and financial assistance, are associated with improved outcomes. 
(18)Community-based preventions and interventions can address the distinct problems opportunity youth may face in the local community and provide a connection to the education and training, re-engagement, and supportive services needed to help these young people succeed. (19)Previous Federal grant programs targeting communities with high rates of poverty have been successful in building such communities’ capacity to improve labor market participation and education attainment rates for young people. 
12103.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Labor— (1)$1,500,000,000 to carry out section 12105; 
(2)$2,000,000,000 to carry out section 12106; and (3)$2,000,000,000 to provide competitive grants in accordance with section 12107. 
12104.Reservation of funds for administrative and other purposes 
(a)Reservation of fundsThe Secretary of Labor shall reserve— (1)not more than 5 percent of amounts available under each of paragraphs (1) through (3) of section 12103 for the costs of innovation and learning activities under section 12110; 
(2)not more than 5 percent of amounts available under each of paragraphs (1) through (3) of section 12103 for the costs of Federal administration of this subtitle; and (3)not more than 2 percent of amounts available under each of paragraphs (1) through (3) of section 12103 for the costs of evaluations conducted under section 12111. 
(b)Period of availabilityThe amounts appropriated under this subtitle shall be available for obligation by the Secretary of Labor until the date that is 4 years after the date of enactment of this Act. 12105.Summer employment opportunities for at-risk youth (a)In generalOf the amounts available under section 12103(1) that are not reserved under section 12104, the Secretary of Labor shall, for the purpose of carrying out summer employment programs under this section— 
(1)make an allotment in accordance with section 127(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C)(ii)) to each State that meets the requirements of section 102 or 103 of such Act (29 U.S.C. 3112, 3113); (2)reserve not more than one-quarter of 1 percent of such amounts to provide assistance to the outlying areas; and 
(3)reserve not more than 11/2 percent of such amount to, on a competitive basis, make grants to, or enter into contracts or cooperative agreements with, Indian tribes, tribal organizations, Alaska Native entities, Indian-controlled organizations serving Indians, or Native Hawaiian organizations to carry out the activities described in subsection (d)(2). (b)Within State allocations (1)In generalThe Governor of a State, in accordance with the State plan developed under section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112, 3113), shall allocate the amounts that are allotted to the State under subsection (a)(1) to eligible local areas in accordance with section 128(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)(2)(A)) for the purpose of developing and expanding summer employment programs under this section. 
(2)Supplement not supplantFunds made available for summer youth employment programs under this section shall supplement and not supplant other State or local public funds expended for summer youth employment programs or other youth activities funded under section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163). (3)Reallocation among local areasThe Governor may, after consultation with the State board, reallocate to eligible local areas within the State amounts that are made available to local areas from allocations made under this section and that are available for reallocation in accordance with section 128(c)(2)–(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(c)(2)–(4)). 
(4)Local reservationOf the amounts allocated to a local area under paragraph (1), not more than 7 percent of such amounts may be used for the administrative costs, including costs for participating in regional and national opportunities for in-person peer learning under section 12110. (c)Local plans (1)In generalThe local board of the local area shall develop and submit, in partnership with the chief elected official, a 4-year plan. The plan shall be consistent with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), as determined by the Governor. 
(2)SubmissionThe plan shall be submitted to the Governor at such time and in such manner as the Governor may reasonably require. A local area may develop and submit to the Governor a local plan for programs under this section and a local plan for programs under section 12106 in lieu of submitting two plans. (3)ContentsAt a minimum, each plan shall include— 
(A)a description of how the local area will use program funds, in accordance with subsection (d), to develop or expand summer youth employment programs for each program year; (B)a description of how the local area will recruit eligible youth into the program; 
(C)the number of individuals expected to participate in the summer employment program each program year; (D)a description of the services, including supportive services, that the summer employment program is expected to provide; 
(E)reasonable goals for performance accountability measures outlined in subsection (i); (F)an assurance that the summer employment program will be aligned with the youth services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); 
(G)an assurance that the local area will adhere to the labor standards outlined in section 12108; and (H)any other information as the Governor may reasonably require. 
(d)Local use of funds 
(1)Youth participant eligibilityTo be eligible to participate in activities carried out under this section during any program year, an individual shall, at the time the eligibility determination is made, be either an out-of-school youth or an in-school youth. (2)Local activities (A)Development ActivitiesA local area that has, at the beginning of the program year, no summer youth employment programs or programs that do not have all program elements described in paragraph (3)(B) shall use unreserved allotted funds to— 
(i)plan, develop, and carry out activities described in paragraph (3)(B); (ii)at the local area’s discretion, develop technology infrastructure, including data and management systems, to support program activities; 
(iii)conduct outreach to youth participants and employers; and (iv)at the local area’s discretion, use not more than 25 percent of allocated program funds to subsidize not more than 75 percent of the wages of each youth participant. 
(B)Expansion ActivitiesA local area that has, at the beginning of the program year, a summer youth employment program that has all program elements described in paragraph (3)(B) shall use unreserved allotted funds to— (i)increase the number of summer employment opportunities, including unsubsidized or partly subsidized opportunities and opportunities in the private sector; 
(ii)conduct outreach to youth participants and employers; (iii)use allocated program funds to subsidize not more than 50 percent of the wages of each youth participant; and 
(iv)at the local area’s discretion, enhance activities described in paragraph (3)(B). (3)Local elements (A)Program DesignPrograms funded under this section shall match each youth participant with an appropriate employer, based on factors including the needs of the employer and the age, skill, and informed aspirations of the youth participant, for a high-quality summer employment opportunity, which may not— 
(i)be less than 4 weeks; and (ii)pay less than the highest of the Federal, State, or local minimum wage. 
(B)Program elementsProgram elements include— (i)work-readiness training and educational programs to enhance the summer employment opportunity; 
(ii)coaching and mentoring services for youth participants to enhance the summer employment opportunity and encourage program completion; (iii)coaching and mentoring services for employers on how to successfully employ each youth participant in meaningful work; 
(iv)career and college planning services; (v)high-quality financial literacy education, including education on the use of credit and financing higher education, and access to safe and affordable banking accounts with consumer protections; 
(vi)supportive services, or connection to existing supportive services, to enable participation in the program; (vii)integration of services provided by the program with existing year-round employment programs, youth development programs, secondary school programs, youth services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), and skills training programs funded by the State or Federal Government; 
(viii)referral of at least 30 percent of participants from or to providers of youth, adult, vocational rehabilitation services, and adult education and literacy services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) or skills training programs funded by the State or Federal Government; (ix)rigorous evaluation of programs using research approaches appropriate to programs in different levels of development and maturity, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies; and 
(x)commitment and support from mayors or county executives. (C)PriorityPriority shall be given to summer employment opportunities— 
(i)in existing or emerging in-demand industry sectors or occupations; or (ii)that meet community needs in the public, private, or nonprofit sector. 
(4)In-school youth priorityFor any program year, not less than 75 percent of the unreserved funds allotted to local area under this section shall be used to provide summer employment opportunities for in-school youth. (e)Reports (1)In generalFor each year that a local area receives funds under this section, the local area shall submit to the Secretary of Labor and the Governor a report with— 
(A)the number of youth participants in the program, including the number of in-school and out-of-school youth; (B)the number of youth participants who completed the summer employment opportunity; 
(C)the expenditures made from the amounts allocated under this section, including expenditures made to provide youth participants with supportive services; (D)a description of how the local area has used program funds to develop or expand summer youth employment programs, including a description of program activities and services provided, including supportive services provided and the number of youth participants accessing such services; 
(E)the source and amount of funding for the wages of each youth participant; (F)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (i) for the program; 
(G)the average number of hours and weeks worked and the average amount of wages earned by youth participants in the program; (H)the percent of youth participants placed in employment opportunities in the nonprofit, public, and private sectors; and 
(I)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program. (2)DisaggregationThe information required to be reported pursuant to subparagraphs (A), (B), and (G) of paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VI) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VI)). 
(f)Performance accountabilityPrimary indicators of performance shall be the performance metrics described in sections 116(b)(2)(A)(i)(V) and 116(b)(2)(A)(ii)(I) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(V), 3141(b)(2)(A)(ii)(I)) and a work-readiness indicator established by the Secretary of Labor. (g)Technical assistance for local area failure To meet local performance accountability measuresIf a local area fails to meet performance accountability goals established under local plans for any program year, the Governor, or, upon request by the Governor, the Secretary of Labor, shall provide technical assistance, which may include assistance in the development of a performance improvement plan. 
12106.Year-round employment for opportunity youth 
(a)In generalOf the amounts available under section 12103(1) that are not reserved under section 12104, the Secretary of Labor shall, for the purpose of carrying out year-round employment programs under this section— (1)make an allotment in accordance with section 127(b)(1)(C)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C)(ii)) to each State that meets the requirements of section 102 or 103 of such Act (29 U.S.C. 3112, 3113); and 
(2)reserve not more than one-quarter of 1 percent of such amounts to provide assistance to the outlying areas. (b)Within state allocations (1)In generalThe Governor of a State, in accordance with the State plan developed under section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112, 3113), shall allocate the amounts that are allotted to the State under subsection (a)(1) to eligible local areas in accordance with section 128(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)(2)(A)) for the purpose of developing and expanding year-round employment programs under this section. 
(2)Supplement not supplantFunds made available for year-round youth employment programs under this section shall supplement and not supplant other State or local public funds expended for year-round youth employment programs or other youth activities funded under section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163). (3)Reallocation among local areasThe Governor may, after consultation with the State board, reallocate to eligible local areas within the State amounts that are made available to local areas from allocations made under this section and that are available for reallocation in accordance with section 128(c)(2)–(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(c)(2)–(4)). 
(4)Local reservationOf the amounts allocated to a local area under paragraph (1), not more than 7 percent of such amounts may be used for the administrative costs, including costs for participating regional and national opportunities for in-person peer learning under section 12110. (c)Local plans (1)In generalThe local board of the local area shall develop and submit, in partnership with the chief elected official, a 4-year plan. The plan shall be consistent with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), as determined by the Governor. 
(2)SubmissionThe plan shall be submitted to the Governor at such time and in such manner as the Governor may reasonably require. A local area may develop and submit to the Governor a local plan for programs under this section and a local plan for programs under section 12105 in lieu of submitting two plans. (3)ContentsAt a minimum, each plan shall include— 
(A)a description of how the local area will use program funds, in accordance with subsection (d), to develop or expand year-round youth employment programs for each program year; (B)a description of how the local area will recruit eligible youth into the program; 
(C)the number of individuals expected to participate in the year-round employment program each program year; (D)a description of the services, including supportive services, that the year-round employment program is expected to provide; 
(E)reasonable goals for performance accountability measures outlined in subsection (i); (F)an assurance that the year-round employment program will be aligned with the youth services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); 
(G)an assurance that the local area will adhere to the labor standards outlined in section 12108; and (H)any other information as the Governor may reasonably require. 
(d)Local use of funds 
(1)Youth participant eligibilityTo be eligible to participate in activities carried out under this section during any program year, an individual shall, at the time the eligibility determination is made be an out-of-school youth and unemployed individual. (2)Local activities (A)Development ActivitiesA local area that has, at the beginning of the program year, no year-round youth employment programs or programs that do not have all program elements described in paragraph (3)(B) shall use unreserved allotted funds to— 
(i)plan, develop, and carry out activities described in paragraph (3)(B); (ii)at the local area’s discretion, develop technology infrastructure, including data and management systems, to support program activities; 
(iii)conduct outreach to youth participants and employers; and (iv)at the local area’s discretion, use not more than 30 percent of allocated program funds to subsidize the wages of each youth participant. 
(B)Expansion ActivitiesA local area that has at the beginning of the program year, a year-round youth employment program that has all program elements described in paragraph (3)(B) shall use unreserved allotted funds to— (i)increase the number of year-round employment opportunities, including unsubsidized or partly subsidized opportunities and opportunities in the private sector; 
(ii)conduct outreach to youth participants and employers; (iii)use allocated program funds to subsidize wages of each youth participant; and 
(iv)at the local area’s discretion, enhance activities described in paragraph (3)(B). (3)Local elements (A)Program Design (i)In generalPrograms funded under this section shall match each youth participant with an appropriate employer, based on factors including the needs of the employer and the age, skill, and informed aspirations of the youth participant, for high-quality year-round employment, which may not— 
(I)be less than 180 days and more than 1 year; (II)pay less than the highest of the Federal, State, or local minimum wage; and 
(III)employ the youth participant for less than 20 hours per week. (ii)Employer share of wagesPrograms funded under this section shall require not less than 25 percent of the wages of each youth participant to be paid by the employer, except this requirement may be waived for not more than 10 percent of youth participants with significant barriers to employment. 
(B)Program elementsProgram elements include— (i)work-readiness training and educational programs to enhance year-round employment; 
(ii)coaching and mentoring services for youth participants to enhance the year-round employment opportunity and encourage program completion; (iii)coaching and mentoring services for employers on how to successfully employ each youth participant in meaningful work; 
(iv)career and college planning services; (v)high-quality financial literacy education, including education on the use of credit and financing higher education, and access to safe and affordable banking accounts with consumer protections; 
(vi)supportive services, or connection to existing supportive services, to enable participation in the program; (vii)integration of services provided by the program with existing youth development programs, secondary school programs, youth services provided under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), and skills training programs funded by the State or Federal Government; 
(viii)referral of at least 30 percent of participants from or to providers of youth, adult, vocational rehabilitation services, and adult education and literacy services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), or skills training programs funded by the State or Federal Government; (ix)rigorous evaluation of programs using research approaches appropriate to programs in different levels of development and maturity, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies; and 
(x)commitment and support from mayors or county executives. (C)PriorityPriority shall be given to year-round employment opportunities— 
(i)in existing or emerging in-demand industry sectors or occupations; or (ii)that meet community needs in the public, private, or nonprofit sector. 
(e)Reports 
(1)In generalFor each year that a local area receives funds under this section, the local area shall submit to the Secretary of Labor and the Governor a report with— (A)the number of youth participants in the program; 
(B)the number of youth participants who completed the year-round employment opportunity; (C)the expenditures made from the amounts allocated under this section, including expenditures made to provide youth participants with supportive services; 
(D)a description of how the local area has used program funds to develop or expand year-round youth employment programs, including a description of program activities and services provided, including supportive services provided and the number of youth participants accessing such services; (E)the source and amount of funding for the wages of each youth participant; 
(F)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (f) for the program; (G)the average number of hours and weeks worked and the average amount of wages earned by youth participants in the program; 
(H)the percent of youth participants placed in employment opportunities in the nonprofit, public, and private sectors; (I)the number of youth participants who are asked to remain after the end of the year-round employment and the number of youth participants actually retained for not less than 90 days; and 
(J)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program. (2)DisaggregationThe information required to be reported pursuant to subparagraphs (A), (B), and (G) of paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VI) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VI)). 
(f)Performance accountabilityPrimary indicators of performance shall be the performance metrics described in sections 116(b)(2)(A)(i)(III), 116(b)(2)(A)(i)(V), and 116(b)(2)(A)(ii)(I)–(II) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(III), 3141(b)(2)(A)(i)(V), 3141(b)(2)(A)(ii)(I)–(II)) and a work-readiness indicator established by the Secretary of Labor. (g)Technical assistance for local area failure To meet local performance accountability measuresIf a local area fails to meet performance accountability goals established under local plans for any program year, the Governor, or upon request by the Governor, the Secretary of Labor, shall provide technical assistance, which may include assistance in the development of a performance improvement plan. 
12107.Connecting-for-opportunities competitive grant program 
(a)In generalOf the amounts available under section 12103(3) that are not reserved under section 12104, the Secretary of Labor shall, in consultation with the Secretary of Education, award grants on a competitive basis to assist local community partnerships in improving high school graduation and youth employment rates. (b)Local community partnerships (1)Mandatory partnersA local community partnership shall include at a minimum— 
(A)one unit of general local government; (B)one local educational agency; 
(C)one institution of higher education; (D)one local workforce development board; 
(E)one community-based organization with experience or expertise in working with youth; (F)one public agency serving youth under the jurisdiction of the juvenile justice system or criminal justice system; 
(G)a State or local child welfare agency; and (H)an agency administering programs under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.). 
(2)Optional partnersA local community partnership may also include within the partnership— (A)American Job Centers; 
(B)employers or employer associations; (C)representatives of labor organizations; 
(D)programs that receive funding under the Juvenile Justice and Delinquency Prevention Act (42 U.S.C. 5601 et seq.); (E)public agencies or community-based organizations with expertise in providing counseling services, including trauma-informed and gender-responsive counseling; 
(F)public housing agencies, collaborative applicants, as defined by the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.), or private nonprofit organizations that serve homeless youth and households or foster youth; and (G)other appropriate State and local agencies. 
(c)ApplicationA local community partnership desiring a grant under this section shall submit to the Secretary of Labor an application at such time, in such manner, and containing such information as the Secretary may reasonably require. At a minimum, each application shall include a comprehensive plan that— (1)demonstrates sufficient need for the grant in the local population (indicators of need may include high rates of high school dropouts and youth unemployment and a high percentage or number of low-income individuals in the local population); 
(2)demonstrates the capacity of each local community partnership to carry out the activities described in subsection (d); (3)is consistent with the local plan submitted by the local board under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123), the local plan for career and technical education programs authorized under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (if not part of the Workforce Innovation and Opportunity Act local plan) and the State plan for programs under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); and 
(4)includes an assurance that the local community partnership will adhere to the labor standards outlined in section 12108. (d)Use of fundsA local community partnership receiving a grant under this section shall use the grant funds— 
(1)to target individuals not younger than age 14 or older than age 24; (2)to make appropriate use of existing education, child welfare, social services, and workforce development data collection systems to facilitate the local community partnership’s ability to target the individuals described in paragraph (1); 
(3)to develop wide-ranging paths to higher education and employment, including— (A)using not less than 50 percent of the grant funds to help individuals described in paragraph (1) complete their secondary school education through various alternative means, including through high-quality, flexible programs that utilize evidence-based interventions and provide differentiated services (or pathways) to students returning to education after exiting secondary school without a regular high school diploma or who, based on their grade or age, are significantly off track to accumulate sufficient academic credits to meet high school graduation requirements, as established by the State; 
(B)creating career pathways focused on paid work-based learning consisting of on-the-job training and classroom instruction that will lead to credential attainment and prioritize connections to registered apprenticeship programs and pre-apprenticeship programs; (C)providing career navigators to provide individuals described in paragraph (1) with pre-employment and employment counseling and to assist such individuals in— 
(i)finding and securing employment or work-based learning opportunities that pay not less than the highest of the Federal, State, or local minimum wage; (ii)identifying and assessing eligibility for training programs and funding for such programs; 
(iii)completing necessary paperwork; and (iv)identifying additional services, if needed; 
(D)connecting individuals described in paragraph (1) with providers of youth services, adult services, vocational rehabilitation services, and adult education and literacy services, under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), career planning services, and federally and State funded programs that provide skills training; and (E)ensuring that such individuals successfully transition into pre-apprenticeship programs, registered apprenticeship programs, or programs leading to recognized postsecondary credentials in in-demand industry sectors or occupations; 
(4)to provide a comprehensive system aimed at preventing the individuals described in paragraph (1) from disconnecting from education, training, and employment and aimed at re-engaging any such individual who has been disconnected by— (A)providing school-based dropout prevention and community-based dropout recovery services, including establishing or improving school district early warning systems that— 
(i)connect such systems to existing data gathering and reporting systems established under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) for the purpose of identifying the individuals described in paragraph (1); and (ii)engage any such identified individual using targeted, evidence-based interventions to address the specific needs and issues of the individual, including chronic absenteeism; and 
(B)providing the individuals described in paragraph (1) with access to re-engagement services for training programs and employment opportunities and using providers of youth services under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) to conduct intake and refer such individuals and their families to the appropriate re-engagement service; and (5)to provide a comprehensive system of support for the individuals described in paragraph (1), including— 
(A)connecting such individuals with professionals who can— (i)provide case management and counseling services; and 
(ii)assist such individuals in— (I)developing achievable short-term goals and long-term goals; and 
(II)overcoming any social, administrative, or financial barrier that may hinder the achievement of such goals; and (B)providing or connecting participants with available supportive services. 
(e)Priority in awardsIn awarding grants under this section, the Secretary of Labor shall give priority to applications submitted by local community partnerships that include a comprehensive plan that— (1)serves and targets communities with a high percentage or high numbers of low-income individuals and high rates of high school dropouts and youth unemployment; and 
(2)allows the individuals described in paragraph (1) to earn academic credit through various means, including high-quality career and technical education, dual enrollment programs, or work-based learning. (f)Geographic distributionThe Secretary shall ensure that consideration is given to geographic distribution (such as urban and rural areas) in the awarding of grants under section. 
(g)Performance accountabilityFor activities funded under this section, the primary indicators of performance shall include— (1)the performance metrics described in sections 116(b)(2)(A)(i)(III)–(V) and 116(b)(2)(A)(ii)(I)–(II) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)(III)–(V), 3141 (b)(2)(A)(ii)(I)–(II)); 
(2)the four-year adjusted cohort graduation rate and the extended-year adjusted cohort graduation rate in a State that chooses to use such a graduation rate, as defined in section 8101(25) of the Elementary and Secondary Education Act of 1965, as amended; and (3)the rate of attaining a recognized equivalent of a diploma, such as a general equivalency diploma. 
(h)ReportsFor each year that a local community partnership administers a program under this section, the local community partnership shall submit to the Secretary of Labor and, if applicable, the State a report on— (1)the number of youth participants in the program, including the number of in-school and out-of-school youth, disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VII) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VII)); 
(2)the expenditures made from the amounts allocated under this section, including any expenditures made to provide youth participants with supportive services; (3)a description of program activities and services provided, including supportive services provided and the number of youth participants accessing such services; 
(4)information specifying the levels of performance achieved with respect to the primary indicators of performance described in subsection (f) for the program, disaggregated by race, ethnicity, sex, age, and subpopulations described in section 129(a)(1)(B)(iii)(I)–(VII) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B)(iii)(I)–(VII)); and (5)any other information that the Secretary of Labor determines necessary to monitor the effectiveness of the program. 
12108.Labor standardsActivities funded under this subtitle shall be subject to the requirements and restrictions, including the labor standards, described in section 181 of the Workforce Investment Act of 1998 (29 U.S.C. 2931) and the nondiscrimination provisions of section 188 of such Act (29 U.S.C. 2938), in addition to other applicable Federal laws. 12109.PrivacyNothing in this subtitle— 
(1)shall be construed to supersede the privacy protections afforded parents and students under section 444 of the General Education Provisions Act (20 U.S.C. 1232g); or (2)shall be construed to permit the development of a national database of personally identifiable information on individuals receiving services under this subtitle. 
12110.Innovation and learningUsing funds reserved under section 12104, the Secretary shall— (1)provide technical assistance to ensure providers have sufficient organizational capacity, staff training, and expertise to effectively implement programs, described under this subtitle; 
(2)create regional and national opportunities for in-person peer learning; and (3)provide on a competitive basis sub-grants to States and local areas to conduct pilots and demonstrations using emerging and evidence-based best practices, and models for youth employment programs and to evaluate such programs using designs that employ the most rigorous analytical and statistical methods that are reasonably feasible. 
12111.Evaluation and reports 
(a)EvaluationNot earlier than 1 year or later than 2 years after the end of the award grant period, the Secretary of Labor shall conduct an evaluation of the programs administered under this subtitle. (b)Reports to congressThe Secretary of Labor shall transmit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate not later than 5 years after the end of the award grant period, a final report on the results of the evaluation conducted under subsection (a). 
12112.DefinitionsIn this subtitle: (1)ESEA termsThe terms extended-year adjusted cohort graduation rate, evidence-based, four-year adjusted cohort graduation rate, local educational agency, and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (3)Registered apprenticeship programThe term registered apprenticeship program has the meaning given such term in section 171(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(b)). 
(4)Other wioa termsThe terms administrative costs, career and technical education, career pathway, career planning, community-based organization, Governor, in-demand industry sector or occupation, in-school youth, local area, local board, low-income individual, one-stop center, on-the-job training, outlying area, out-of-school youth, school dropout, State, supportive services, unemployed individual, and unit of general local government have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). TRaise the Wage 12201.Short titleThis subtitle may be cited as the Raise the Wage Act. 
12202.Minimum wage increases 
(a)In generalSection 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read as follows:  (1)except as otherwise provided in this section, not less than— 
(A)$8.40 an hour, beginning on the effective date under section 7 of the Raise the Wage Act; (B)$9.50 an hour, beginning 1 year after such effective date; 
(C)$10.60 an hour, beginning 2 years after such effective date; (D)$11.70 an hour, beginning 3 years after such effective date; 
(E)$12.80 an hour, beginning 4 years after such effective date; (F)$13.90 an hour, beginning 5 years after such effective date;  
(G)$15.00 an hour, beginning 6 years after such effective date; and (H)beginning on the date that is 7 years after such effective date, and annually thereafter, the amount determined by the Secretary under subsection (h);. 
(b)Determination based on increase in the median hourly wage of all employeesSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the following:  (h) (1)Not later than each date that is 90 days before a new minimum wage determined under subsection (a)(1)(H) is to take effect, the Secretary shall determine the minimum wage to be in effect under this subsection for each period described in subsection (a)(1)(H). The wage determined under this subsection for a year shall be— 
(A)not less than the amount in effect under subsection (a)(1) on the date of such determination; (B)increased from such amount by the annual percentage increase, if any, in the median hourly wage of all employees as determined by the Bureau of Labor Statistics; and 
(C)rounded up to the nearest multiple of $0.05. (2)In calculating the annual percentage increase in the median hourly wage of all employees for purposes of paragraph (1)(B), the Secretary, through the Bureau of Labor Statistics, shall compile data on the hourly wages of all employees to determine such a median hourly wage and compare such median hourly wage for the most recent year for which data are available with the median hourly wage determined for the preceding year.. 
12203.Tipped employees 
(a)Base minimum wage for tipped employees and tips retained by employeesSection 3(m)(2)(A)(i) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(A)(i)) is amended to read as follows:  (i)the cash wage paid such employee, which for purposes of such determination shall be not less than— 
(I)for the 1-year period beginning on the effective date under section 12207 of the Raise the Wage Act, $3.60 an hour; (II)for each succeeding 1-year period until the hourly wage under this clause equals the wage in effect under section 6(a)(1) for such period, an hourly wage equal to the amount determined under this clause for the preceding year, increased by the lesser of— 
(aa)$1.50; or (bb)the amount necessary for the wage in effect under this clause to equal the wage in effect under section 6(a)(1) for such period, rounded up to the nearest multiple of $0.05; and 
(III)for each succeeding 1-year period after the increase made pursuant to subclause (II), the minimum wage in effect under section 6(a)(1); and. (b)Tips retained by employeesSection 3(m)(2)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(A)) is amended— 
(1)in the second sentence of the matter following clause (ii), by striking of this subsection, and all tips received by such employee have been retained by the employee and inserting of this subsection. Any employee shall have the right to retain any tips received by such employee; and (2)by adding at the end the following: An employer shall inform each employee of the right and exception provided under the preceding sentence.. 
(c)Scheduled repeal of separate minimum wage for tipped employees 
(1)Tipped employeesSection 3(m)(2)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(A)), as amended by subsections (a) and (b), is further amended by striking the sentence beginning with In determining the wage an employer is required to pay a tipped employee, and all that follows through of this subsection. and inserting The wage required to be paid to a tipped employee shall be the wage set forth in section 6(a)(1).. (2)Publication of noticeSubsection (i) of section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), as amended by section 12205, is further amended by striking or in accordance with subclause (II) or (III) of section 3(m)(2)(A)(i). 
(3)Effective dateThe amendments made by paragraphs (1) and (2) shall take effect on the date that is 1 day after the date on which the hourly wage under subclause (III) of section 3(m)(2)(A)(i) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(A)(i)), as amended by subsection (a), takes effect. 12204.Newly hired employees who are less than 20 years old (a)Base minimum wage for newly hired employees who are less than 20 years oldSection 6(g)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(g)(1)) is amended by striking a wage which is not less than $4.25 an hour. and inserting the following: 
a wage at a rate that is not less than— (A)for the 1-year period beginning on the effective date under section 12207 of the Raise the Wage Act, $5.50 an hour; 
(B)for each succeeding 1-year period until the hourly wage under this paragraph equals the wage in effect under section 6(a)(1) for such period, an hourly wage equal to the amount determined under this paragraph for the preceding year, increased by the lesser of— (i)$1.25; or 
(ii)the amount necessary for the wage in effect under this paragraph to equal the wage in effect under section 6(a)(1) for such period, rounded up to the nearest multiple of $0.05; and (C)for each succeeding 1-year period after the increase made pursuant to subparagraph (B)(ii), the minimum wage in effect under section 6(a)(1).. 
(b)Scheduled repeal of separate minimum wage for newly hired employees who are less than 20 years old 
(1)In generalSection 6(g) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(g)), as amended by subsection (a), shall be repealed. (2)Publication of noticeSubsection (i) of section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), as amended by section 12203(c)(2), is further amended by striking or subparagraph (B) or (C) of subsection (g)(1),. 
(3)Effective dateThe repeal and amendment made by paragraphs (1) and (2), respectively, shall take effect on the date that is 1 day after the date on which the hourly wage under subparagraph (C) of section 6(g)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(g)(1)), as amended by subsection (a), takes effect. 12205.Publication of noticeSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), as amended by the preceding sections, is further amended by adding at the end the following: 
 
(i)Not later than 60 days prior to the effective date of any increase in the required wage determined under subsection (a)(1) or subparagraph (B) or (C) of subsection (g)(1), or in accordance with subclause (II) or (III) of section 3(m)(2)(A)(i) or section 14(c)(1)(A), the Secretary shall publish in the Federal Register and on the website of the Department of Labor a notice announcing each increase in such required wage.. 12206.Promoting economic self-sufficiency for individuals with disabilities (a)Wages (1)Transition to fair wages for individuals with disabilitiesSubparagraph (A) of section 14(c)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)(1)) is amended to read as follows: 
 
(A)at a rate that equals, or exceeds, for each year, the greater of— (i) (I)$4.25 an hour, beginning 1 year after the date the wage rate specified in section 6(a)(1)(A) takes effect; 
(II)$6.40 an hour, beginning 2 years after such date; (III)$8.55 an hour, beginning 3 years after such date; 
(IV)$10.70 an hour, beginning 4 years after such date; (V)$12.85 an hour, beginning 5 years after such date; and 
(VI)the wage rate in effect under section 6(a)(1), on the date that is 6 years after the date the wage specified in section 6(a)(1)(A) takes effect; or (ii)if applicable, the wage rate in effect on the day before the date of enactment of the Raise the Wage Act for the employment, under a special certificate issued under this paragraph, of the individual for whom the wage rate is being determined under this subparagraph,. 
(2)Prohibition on new special certificates; sunsetSection 14(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)) (as amended by paragraph (1)) is further amended by adding at the end the following:  (6)Prohibition on new special certificatesNotwithstanding paragraph (1), the Secretary shall not issue a special certificate under this subsection to an employer that was not issued a special certificate under this subsection before the date of enactment of the Raise the Wage Act. 
(7)SunsetBeginning on the day after the date on which the wage rate described in paragraph (1)(A)(i)(VI) takes effect, the authority to issue special certificates under paragraph (1) shall expire, and no special certificates issued under paragraph (1) shall have any legal effect. (8)Transition assistanceUpon request, the Secretary shall provide— 
(A)technical assistance and information to employers issued a special certificate under this subsection for the purposes of— (i)transitioning the practices of such employers to comply with this subsection, as amended by the Raise the Wage Act; and 
(ii)ensuring continuing employment opportunities for individuals with disabilities receiving a special minimum wage rate under this subsection; and (B)information to individuals employed at a special minimum wage rate under this subsection, which may include referrals to Federal or State entities with expertise in competitive integrated employment.. 
(3)Effective dateThe amendments made by this subsection shall take effect on the date of enactment of this Act. (b)Publication of notice (1)AmendmentSubsection (i) of section 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206), as amended by section 12204(b)(2), is further amended by striking or section 14(c)(1)(A),. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the day after the date on which the wage rate described in paragraph (1)(A)(i)(VI) of section 14(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)), as amended by subsection (a)(1), takes effect. 12207.General effective dateExcept as otherwise provided in this subtitle or the amendments made by this subtitle, this subtitle and the amendments made by this subtitle shall take effect— 
(1)subject to paragraph (2), on the first day of the third month that begins after the date of enactment of this Act; and (2)with respect to the Commonwealth of the Northern Mariana Islands, on the date that is 18 months after the effective date described in paragraph (1). 
12208.GAO report on the Commonwealth of the Northern Mariana IslandsNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Education and Labor Committee of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report that, with respect to the Commonwealth of the Northern Mariana Islands— (1)assesses the status and structure of the economy (including employment, earnings and wages, and key industries); and 
(2)for each year in which a wage increase will take effect under subsection (a)(1) or (g)(1) of section 6, section 3(m)(2)(A)(i), or section 14(c)(1)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), as amended by this subtitle, estimates the proportion of employees who will be directly affected by each such wage increase taking effect for such year, disaggregated by industry and occupation. 12209.GAO Report on Wage Increase Impact (a)In generalNot later than 90 days before the date of the third wage increase to first take effect after the date of enactment of this Act, the Comptroller General, in consultation with the persons described in subsection (b), shall prepare and submit to Congress a report, that— 
(1)identifies and analyzes the effects, in the aggregate, of the first wage increases and second wage increases after such date of enactment on business enterprises (including small business enterprises) including the effects, with respect to such enterprises, on— (A)the wages and compensation of employees; 
(B)the number of employees, disaggregated by full-time and part-time employees; (C)the prices, sales, and revenues; 
(D)employee turnover and retention; (E)hiring and training costs; and 
(F)productivity and absenteeism;  (2)to the extent practicable, identifies such effects in isolation from other factors that may affect business enterprises (including small business enterprises), including— 
(A)broader economic conditions; (B)changes in Federal, State, and local law, policy, and regulation; 
(C)industry consolidation; (D)natural disasters; and 
(E)significant demographic changes;  (3)to the extent practicable, identifies and analyzes such effects for the Nation as a whole, and, separately, for— 
(A)each census division, as designated by the Bureau of the Census; (B)each metropolitan statistical area and nonmetropolitan portion (as such terms are defined by the Office of Management and Budget with respect to 2013); and 
(C)each urbanized area, urbanized cluster, and rural area, as designated by the Bureau of the Census; and (4)describes the methodology used to generate the information in the report. 
(b)Expert consultationThe persons described in this subsection are— (1)labor economists with expertise in minimum wage and low wage labor markets; 
(2)workers (including agricultural workers), and the labor organizations and worker groups representing such workers; (3)representatives of businesses, including small businesses, agricultural employers, and businesses in the accommodation and food services sector; 
(4)State and local governments; and (5)the Board of Governors of the Federal Reserve System. 
(c)Congressional assessment and recommendationsNot later than 60 days after the date on which Congress receives the report under subsection (a), Congress shall— (1)assess the findings of such report; and 
(2)make recommendations with respect to actions of Congress to address the findings of such report, including actions to delay the next scheduled wage increases. (d)Wage increase definedThe term wage increase means an increase in wages that takes effect under subsection (a)(1) or (g)(1) of section 6, section 3(m)(2)(A)(i), or section 14(c)(1)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), as amended by this subtitle. 
UPay Equity for All 
12301.Short titleThis subtitle may be cited as the Pay Equity for All Act of 2020. 12302.Prohibitions relating to prospective employees’ salary and benefit history (a)In generalThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended by inserting after section 7 the following new section: 
 
8.Requirements and prohibitions relating to wage, salary, and benefit history 
(a)In generalIt shall be an unlawful practice for an employer to— (1)rely on the wage history of a prospective employee in considering the prospective employee for employment, including requiring that a prospective employee’s prior wages satisfy minimum or maximum criteria as a condition of being considered for employment; 
(2)rely on the wage history of a prospective employee in determining the wages for such prospective employee, except that an employer may rely on wage history if it is voluntarily provided by a prospective employee, after the employer makes an offer of employment with an offer of compensation to the prospective employee, to support a wage higher than the wage offered by the employer; (3)seek from a prospective employee or any current or former employer the wage history of the prospective employee, except that an employer may seek to confirm prior wage information only after an offer of employment with compensation has been made to the prospective employee and the prospective employee responds to the offer by providing prior wage information to support a wage higher than that offered by the employer; or 
(4)discharge or in any other manner retaliate against any employee or prospective employee because the employee or prospective employee— (A)opposed any act or practice made unlawful by this section; or 
(B)took an action for which discrimination is forbidden under section 15(a)(3). (b)DefinitionIn this section, the term wage history means the wages paid to the prospective employee by the prospective employee’s current employer or previous employer.. 
(b)PenaltiesSection 16 of such Act (29 U.S.C. 216) is amended by adding at the end the following new subsection:  (f) (1)Any person who violates the provisions of section 8 shall— 
(A)be subject to a civil penalty of $5,000 for a first offense, increased by an additional $1,000 for each subsequent offense, not to exceed $10,000; and (B)be liable to each employee or prospective employee who was the subject of the violation for special damages not to exceed $10,000 plus attorneys' fees, and shall be subject to such injunctive relief as may be appropriate. 
(2)An action to recover the liability described in paragraph (1)(B) may be maintained against any employer (including a public agency) in any Federal or State court of competent jurisdiction by any one or more employees or prospective employees for and on behalf of— (A)the employees or prospective employees; and 
(B)other employees or prospective employees similarly situated.. V21st Century Investment 12601.Short titleThis subtitle may be cited as the 21st Century Investment Act of 2020. 
12602.Increase in research credit for contracted research with United States businesses 
(a)In generalSection 41 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (i)Special rule for contracted research with United States manufacturing business (1)In generalIf the taxpayer elects the application of this subsection, subsection (a)(1) shall be applied by substituting 25 percent for 20 percent with respect to qualified United States research expenses. 
(2)Qualified United States research expensesFor purposes of this subsection, the term qualified United States research expenses means any amount paid or incurred by the taxpayer to any person (other than an employee of the taxpayer) for qualified research, substantially all of which occurs in the United States. (3)Separate application of sectionIn the case of any election of the application of this subsection, this section shall be applied separately with respect to qualified United States research expenses.. 
(b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after the date of the enactment of this Act. WProtection of Social Security Benefits Restoration 12801.Short titleThis subtitle may be cited as the Protection of Social Security Benefits Restoration Act. 
12802.Protecting Social Security, Railroad retirement, and Black Lung benefits from administrative offset 
(a)Prohibition on administrative offset authority 
(1)Assignment under Social Security ActSection 207 of the Social Security Act (42 U.S.C. 407) is amended by adding at the end the following new subsection:  (d)Subparagraphs (A), (C), and (D) of section 3716(c)(3) of title 31, United States Code, as such subparagraphs were in effect on the date before the date of enactment of the Protection of Social Security Benefits Restoration Act, shall be null and void and of no effect.. 
(2)Conforming amendments 
(A)Section 14(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231m(a)) is amended by adding at the end the following: . The provisions of section 207(d) of the Social Security Act shall apply with respect to this title to the same extent as they apply in the case of title II of such Act.. (B)Section 2(e) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(e)) is amended by adding at the end the following: The provisions of section 207(d) of the Social Security Act shall apply with respect to this title to the same extent as they apply in the case of title II of such Act. 
(b)Repeal of administrative offset authority 
(1)In generalParagraph (3) of section 3716(c) of title 31, United States Code, is amended— (A)by striking (3)(A)(i) Notwithstanding and all that follows through any overpayment under such program).; 
(B)by striking subparagraphs (C) and (D); and (C)by redesignating subparagraph (B) as paragraph (3). 
(2)Conforming amendmentParagraph (5) of such section is amended by striking the Commissioner of Social Security and. (c)Effective dateThe amendments made by this section shall apply to any collection by administrative offset occurring on or after the date of enactment of this Act of a claim arising before, on, or after the date of enactment of this Act. 
XFederal Jobs Guarantee Development 
12901.Short titleThis subtitle may be cited as the Federal Jobs Guarantee Development Act of 2020. 12902.Job guarantee pilot program (a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means an entity that— (A)is a political subdivision of a State, Tribal entity, or a combination of contiguous political subdivisions or Tribal entities; 
(B)has an unemployment rate that is not less than 150 percent of the national unemployment rate, as determined by the Bureau of Labor Statistics (except in the case of Tribal entities which may submit their own employment data where no such Federal data is available for such entities) based on the most recent data available at the time the Secretary solicits applications for grants under this section; and (C)submits an application in accordance with subsection (d). 
(2)Job guarantee programThe term job guarantee program means a program that meets the requirements of subsection (c). (3)Rural areaThe term rural area means an area that is located outside of an urban area. 
(4)Tribal entityThe term Tribal entity means an Indian tribe or tribal organization as such terms are defined in section 4 of the Indian Self-Determination Act (25 U.S.C. 5304). (5)Urban areaThe term urban area means an urbanized area (a region of 50,000 or more residents) and an urbanized cluster (and area encompassing between 2,500 and 50,000 residents), according to the Census Bureau’s urban-rural classification in the 2010 census. 
(6)SecretaryThe term Secretary  means the Secretary of Labor. (7)WIOA definitionsThe terms adult education and literacy activities, career planning, individual with a barrier to employment, in-demand industry sector or occupation, local board, recognized postsecondary credential, State board, supportive services, and workplace learning advisor have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 
(b)Establishment 
(1)In generalThe Secretary shall establish a pilot program to provide competitive grants to eligible entities to establish programs to ensure that any individual within the area served by the entity who applies for a job through the program will be provided with employment as provided for in this section. (2)TerminationFederal funding for a job guarantee program established under a grant under this section shall terminate on the earlier of— 
(A)the end of the 3-year period beginning on the date of the grant; or (B)the date of any revocation of the grantee as an eligible entity. 
(c)Job guarantee programsA job guarantee program meets the requirements of this subsection if the jobs provided under such program— (1)are available to all individuals who— 
(A)are 18 years of age or older; and (B)reside in the area served under the program at the time the area became an eligible entity;except that participants in the program may be disciplined, released, or suspended from further participation in jobs under this program if they are found to be negligent, or generally disruptive to the workplace involved under procedures established by the Secretary that provide for an opportunity for a review of such determinations; 
(2)are, with respect to individual participants, included as part of an established bargaining unit and covered by any applicable collective bargaining agreement in effect if similarly situated employees are part of such unit and represented by an exclusive bargaining representative; (3)are available for the duration of the pilot program; 
(4)provide a wage of not less than the greater of— (A)the hourly wage provided for under the provisions of S. 150 (116th Congress), if enacted, or the hourly wage otherwise required to be paid to employees in area to be served under the pilot program, whichever is greater; 
(B)the prevailing wage in the area involved for a similar job as required by chapter 67 of title 41, United States Code, and other related laws; or (C)the applicable wage under an applicable collective bargaining agreement as provided for under paragraph (2); 
(5)provide for coverage of the worker under a health insurance program that is comparable to that offered to Federal employees under the Federal Employee Health Benefits Program; and (6)provide at a minimum— 
(A)paid family leave consistent with the provisions of S. 463 (116th Congress) and applicable State law; and (B)paid sick leave consistent with the provision of S. 840 (116th Congress) and applicable State law. 
(d)Other usesFunds may be used to provide workers in a job guarantee program with— (1)supportive services, which can include transportation, child care, dependent care, housing, and needs-related payments, that are necessary to enable an individual to participate in activities authorized under this subtitle; 
(2)access to a workplace learning advisor to support the education, skill development, job training, career panning, and credentials required to progress toward career goals of such employees in order to meet employer requirements related to job openings and career advancements that support economic self-sufficiency; (3)adult education and literacy activities, including those provided by public libraries; 
(4)activities that assist justice involved individuals, formerly incarcerated individuals, and individuals with criminal records in reentering the workforce; and (5)financial literacy activities including those described in section 129(b)(2)(D) of the Workforce Innovation and Opportunity Act. 
(e)ApplicationsAn eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include— (1)a description of the geographic area and population that the entity intends to serve under the job guarantee program established under the grant, including the area unemployment rate, underemployment rate, unemployment rate for individuals with disabilities, poverty rate, housing vacancy rate, crime rate, household income, home-ownership rate, labor force participation rate, and educational attainment; 
(2)to extent practicable, a description of the jobs that will be offered under the job guarantee program, including— (A)a description of supports provided to individuals with disabilities and accommodations required under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and 
(B)a description of supports and procedures to ensure job access and opportunities for individuals with criminal records, including information on physical and programmatic accessibility, in accordance with section 188 of the Workforce Innovation and Opportunity Act, if applicable, and the Americans with Disabilities Act of 1990, for individuals with disabilities; (3)the need in the area for jobs to be performed, including for jobs designated as a high-skill, high-wage or in-demand industry sector or occupation by the Secretary, State board, or local board; 
(4)a description of State, local, or philanthropic funding, including through coordination and in-kind or non-financial support, if any, that will be provided to assist in carrying out the job guarantee program; (5)an assurance that the eligible entity will establish— 
(A)a public internet website, in conjunction with the Secretary, to post all available jobs under the job guarantee program; and (B)a process for individuals to apply for such jobs; 
(6)a comprehensive plan to describe how the funding under the program will leverage existing or anticipated local, State, and Federal funding; (7)an assurance that necessary administrative data systems and information technology infrastructure are available, or will be available, to provide for full participation in the evaluation under subsection (k); 
(8)a description of how the eligible entity will comply with the requirements described in subsection (c)(6); (9)an assurance that the entity will enter into an allocation agreement with the Secretary under subsection (j)(2)(A); and 
(10)an assurance that energy and infrastructure jobs provided under the program will not exacerbate the impacts of climate change. (f)SelectionThe Secretary, after reviewing applications from eligible entities, shall award grants under this section to not more than 15 such eligible entities. In awarding such grants, the Secretary shall consider diversity in geographic location, urban-rural composition, and political entity, including the representation of Tribal entities. 
(g)Amount of grant 
(1)Establishment of fundThere is established in the Treasury of the United States a separate account to be known as the Job Guarantee Program Trust Fund (referred to in this section as the Fund), consisting of— (A)amounts deposited in the Fund under subsection (l); and 
(B)any interest earned on investment of amounts in the Fund. (2)Use of amountsThe Secretary shall use amounts in the Fund to make payments to grantees under grants under this section in accordance with paragraph (3). 
(3)Payments 
(A)In generalThe Secretary shall determine the annual amount of a grant under this section based on a formula to be developed by the Secretary. (B)PaymentsThe Secretary shall make payments to grantees under this section in a manner determined appropriate by the Secretary. The Secretary shall not make subsequent payments to a grantee after the initial payment until the grantee certifies to the Secretary that the grantee has expended, transferred, or obligated not less than 80 percent of the most recent payment made under this subsection. 
(h)LimitationsAn eligible entity may not use amounts received under a grant under this section to— (1)employ individuals who will replace, or lead to the displacement of, existing employees, positions, or individuals who would otherwise perform similar employment, or disrupt existing contracts and collective bargaining agreements, as defined in section 181(b) of the Workforce Innovation and Opportunity Act (Public Law 113–128); 
(2)perform functions otherwise prohibited by Federal, State, or local laws; and (3)carry out other prohibited activities, as determined by the Secretary. 
(i)Federal provision of jobs in pilot sites 
(1)GuidanceNot later than 30 days after the date on which the Secretary awards the first grant under this section, the Secretary shall— (A)provide guidance to the heads of appropriate Federal agencies to notify such agencies of job guarantee programs established under such grants; and 
(B)request that such agencies notify the Secretary, within 30 days of the date on which the guidance is received under paragraph (1), of the number and types of jobs that such agency would make available through each of the programs. (2)Application of provisionsThe requirements of subsection (c) relating to wages and benefits provided to participants in jobs provided under job guarantee programs, and the limitations in subsection (h), shall apply to Federal agencies and jobs provided under this subsection, except that a Federal agency shall employ each individual under this subsection for up to three years. 
(3)Listing of jobs on websiteThe Secretary shall establish procedures to ensure that jobs identified under paragraph (1)(B) are listed on the appropriate public internet website as provided for under subsection (e)(5)(A). (4)ReimbursementAt the end of each fiscal year, the Secretary shall transfer from the Fund to each Federal agency that employs individuals under a job guarantee program under this section, an amount necessary to reimburse such agency for the full cost of employing each such individual during such fiscal year. 
(j)Training 
(1)In generalThe Secretary shall develop procedures to support up to 8 weeks of paid training (through privately or publicly funded training programs, such as those provided by the public workforce system) to participants in order to perform duties required by job guarantee programs under this section, including a new period of training, not to exceed 8 weeks, prior to commencing any new job under the program. (2)Specific populationsWith respect to certain populations with barriers to employment (as defined in section 3(24) of the Workforce Innovation and Opportunity Act (Public Law 113–128)), the 8-week training period may include specific job-related training and counseling and other general skills training to prepare such individuals to reenter the workforce. 
(k)Priorities and audits 
(1)PrioritiesPrior to awarding the initial grants under this section, the Secretary shall issue a list of national job priorities relating to jobs that may be carried out under job guarantee programs, that shall include child care, care for seniors and individuals with disabilities, clean energy jobs, and sustainable infrastructure activities. The Secretary shall take State board and local board suggestions into consideration when issuing such list. (2)Audits (A)In generalThe Secretary, acting through the Inspector General of the Department of Labor, shall carry out annual audits of the use of grant funds provided to eligible entities under this section. 
(B)Allocation agreements and misuse of funds 
(i)Allocation agreementsAn eligible entity shall enter into an allocation agreement with the Secretary that shall provide that the Secretary shall recoup any amounts paid to the entity under a grant under this section if the results of an audit under subparagraph (A) include a finding that there was an intentional or reckless misuse of such funds by such entity. (ii)Loss of eligibilityAn eligible entity that is determined to have falsified or otherwise misstated data in any report submitted to the Secretary with the intent to deceive or mislead the Secretary shall be ineligible to receive additional funds under this section. 
(l)ReportsNot later than 90 days after the end of each calendar year for which an eligible entity obligates or expends any amounts made available under a grant under this section, the eligible entity shall submit to the Secretary a report that— (1)specifies the amount of grant funds obligated or expended for the preceding fiscal year; 
(2)specifies any purposes for which the funds were obligated or expended; and (3)includes any other information that the Secretary may require to more effectively administer the grant program under this section, including the indicators of performance under section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)), with the performance data disaggregated by race, ethnicity, sex, age, and membership in a population specified in section 3(24) of such Act (29 U.S.C. 3102(24)). 
(m)EvaluationThe Chief Evaluation Officer at the Department of Labor shall provide for the conduct of an evaluation of the pilot program, using a rigorous design and evaluation methods to assess the implementation of the programs and their impact on— (1)overall employment, public-sector employment, and private-sector employment; 
(2)private sector employment, wages, and benefits; (3)poverty rate; 
(4)public assistance spending and other Federal spending in the area served by the program; (5)child health and educational outcomes; 
(6)health and well-being of those with mental, emotional, and behavioral health needs; (7)incarceration rates; 
(8)the environment, including air quality and water quality; (9)the indicators of performance as described in subsection (l)(3); and 
(10)other economic development and individual outcome indicators, as determined by the Secretary. (n)Expansion of work opportunity credit To include participants in job guarantee programs (1)In generalSubsection (d) of section 51 of the Internal Revenue Code of 1986 is amended— 
(A)in paragraph (1)— (i)in subparagraph (I), by striking or at the end; 
(ii)in subparagraph (J), by striking the period at the end and inserting , or; and (iii)by adding at the end the following new subparagraph: 
 
(K)a qualified participant in a job guarantee program.; and (B)by adding at the end the following new paragraph: 
 
(16)Qualified participant in a job guarantee programThe term qualified participant in a job guarantee program means any individual who is certified by the designated local agency as having participated in a job guarantee program under section 2 of the Federal Jobs Guarantee Development Act of 2020 for not less than 3 months during the 6-month period ending on the hiring date.. (2)Effective dateThe amendments made by this subsection shall apply to individuals who begin work for the employer after December 31, 2019. 
(o)AppropriationsFrom funds in the Treasury not otherwise appropriated, there are appropriated to the Secretary such sums as may be necessary to carry out this section. YBlue Collar to Green Collar Jobs Development 13101.Short titleThis subtitle may be cited as the Blue Collar to Green Collar Jobs Development Act of 2020.  
1Office of Economic Impact, Diversity, and Employment 
13111.Name of office 
(a)In generalSection 211 of the Department of Energy Organization Act (42 U.S.C. 7141) is amended— (1)in the section heading, by striking Minority Economic Impact and inserting Economic Impact, Diversity, and Employment; and 
(2)in subsection (a), by striking Office of Minority Economic Impact and inserting Office of Economic Impact, Diversity, and Employment. (b)Conforming amendmentThe table of contents for the Department of Energy Organization Act is amended by amending the item relating to section 211 to read as follows: 
 
 
Sec. 211. Office of Economic Impact, Diversity, and Employment.. 
13112.Energy workforce development programsSection 211 of the Department of Energy Organization Act (42 U.S.C. 7141) is amended— (1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and 
(2)by inserting after subsection (e) the following:  (f)The Secretary, acting through the Director, shall establish and carry out the programs described in sections 13121 and 13122 of the Blue Collar to Green Collar Jobs Development Act of 2020.. 
13113.AuthorizationSubsection (h) of section 211 of the Department of Energy Organization Act (42 U.S.C. 7141), as redesignated by section 13112 of this subtitle, is amended by striking not to exceed $3,000,000 for fiscal year 1979, not to exceed $5,000,000 for fiscal year 1980, and not to exceed $6,000,000 for fiscal year 1981. Of the amounts so appropriated each fiscal year, not less than 50 percent shall be available for purposes of financial assistance under subsection (e). and inserting $100,000,000 for each of fiscal years 2021 through 2024.. 2Energy workforce development 13121.Energy workforce development (a)In generalSubject to the availability of appropriations, the Secretary, acting through the Director of the Office of Economic Impact, Diversity, and Employment, shall establish and carry out a comprehensive, nationwide program to improve education and training for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries, in order to increase the number of skilled workers trained to work in such energy-related industries, including by— 
(1)encouraging underrepresented groups, including religious and ethnic minorities, women, veterans, individuals with disabilities, unemployed energy workers, and socioeconomically disadvantaged individuals to enter into the science, technology, engineering, and mathematics (in this section referred to as STEM) fields; (2)encouraging the Nation’s educational institutions to equip students with the skills, mentorships, training, and technical expertise necessary to fill the employment opportunities vital to managing and operating the Nation’s energy-related industries; 
(3)providing students and other candidates for employment with the necessary skills and certifications for skilled, semiskilled, and highly skilled jobs in such energy-related industries; (4)strengthening and more fully engaging Department of Energy programs and laboratories in carrying out the Department’s Minorities in Energy Initiative; and 
(5)to the greatest extent possible, collaborating with and supporting existing State workforce development programs to maximize program efficiency. (b)PriorityIn carrying out the program established under subsection (a), the Secretary shall prioritize the education and training of underrepresented groups for jobs in energy-related industries. 
(c)Direct assistanceIn carrying out the program established under subsection (a), the Secretary shall provide direct assistance (including financial assistance awards, technical expertise, and internships) to educational institutions, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs. The Secretary shall distribute such direct assistance in a manner proportional to the needs of, and demand for jobs in, energy-related industries, consistent with information obtained under subsections (e)(3) and (i). (d)ClearinghouseIn carrying out the program established under subsection (a), the Secretary shall establish a clearinghouse to— 
(1)maintain and update information and resources on training programs for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries; and (2)act as a resource for educational institutions, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs that would like to develop and implement training programs for such jobs. 
(e)Collaboration and reportIn carrying out the program established under subsection (a), the Secretary— (1)shall collaborate with educational institutions, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, apprenticeship programs, and energy-related industries; 
(2)shall encourage and foster collaboration, mentorships, and partnerships among industry, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs that currently provide effective training programs for jobs in energy-related industries and educational institutions that seek to establish these types of programs in order to share best practices and approaches that best suit local, State, and national needs; and (3)shall collaborate with the Bureau of Labor Statistics, the Department of Commerce, the Bureau of the Census, and energy-related industries to— 
(A)develop a comprehensive and detailed understanding of the workforce needs of such energy-related industries, and job opportunities in such energy-related industries, by State and by region; and (B)publish an annual report on job creation in the energy-related industries described in subsection (i)(2). 
(f)Guidelines for educational institutions 
(1)In generalIn carrying out the program established under subsection (a), the Secretary, in collaboration with the Secretary of Education, the Secretary of Commerce, the Secretary of Labor, and the National Science Foundation, shall develop voluntary guidelines or best practices for educational institutions to help provide graduates with the skills necessary for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries. (2)InputThe Secretary shall solicit input from energy-related industries in developing guidelines or best practices under paragraph (1). 
(3)Energy efficiency and conservation initiativesThe guidelines or best practices developed under paragraph (1) shall include grade-specific guidelines for teaching energy efficiency technology, manufacturing efficiency technology, community energy resiliency, and conservation initiatives to educate students and families. (4)STEM educationThe guidelines or best practices developed under paragraph (1) shall promote STEM education in educational institutions as it relates to job opportunities in energy-related industries. 
(g)Outreach to minority-Serving institutionsIn carrying out the program established under subsection (a), the Secretary shall— (1)give special consideration to increasing outreach to minority-serving institutions; 
(2)make resources available to minority-serving institutions with the objective of increasing the number of skilled minorities and women trained for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries; (3)encourage energy-related industries to improve the opportunities for students of minority-serving institutions to participate in industry internships and cooperative work-study programs; and 
(4)partner with the Department of Energy laboratories to increase underrepresented groups’ participation in internships, fellowships, traineeships, and employment at all Department of Energy laboratories. (h)Outreach to displaced and unemployed energy workersIn carrying out the program established under subsection (a), the Secretary shall— 
(1)give special consideration to increasing outreach to employers and job trainers preparing displaced and unemployed energy workers for emerging jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries; (2)make resources available to institutions serving displaced and unemployed energy workers with the objective of increasing the number of individuals trained for jobs in energy-related industries, including manufacturing, engineering, construction, and retrofitting jobs in such energy-related industries; and 
(3)encourage energy-related industries to improve opportunities for displaced and unemployed energy workers to participate in industry internships and cooperative work-study programs. (i)Guidelines To develop skills for an energy industry workforceIn carrying out the program established under subsection (a), the Secretary shall, in collaboration with energy-related industries— 
(1)identify the areas with the greatest demand for workers in each such industry; and (2)develop guidelines for the skills necessary for work in the following energy-related industries: 
(A)Energy efficiency industry, including work in energy efficiency, conservation, weatherization, retrofitting, or as inspectors or auditors. (B)Renewable energy industry, including work in the development, engineering, manufacturing, and production of renewable energy from renewable energy sources (such as solar, hydropower, wind, or geothermal energy). 
(C)Community energy resiliency industry, including work in the installation of rooftop solar, in battery storage, and in microgrid technologies. (D)Fuel cell and hydrogen energy industry. 
(E)Manufacturing industry, including work as operations technicians, in operations and design in additive manufacturing, 3–D printing, and advanced composites and advanced aluminum and other metal alloys, industrial energy efficiency management systems, including power electronics, and other innovative technologies. (F)Chemical manufacturing industry, including work in construction (such as welders, pipefitters, and tool and die makers) or as instrument and electrical technicians, machinists, chemical process operators, engineers, quality and safety professionals, and reliability engineers. 
(G)Utility industry, including work in the generation, transmission, and distribution of electricity and natural gas, such as utility technicians, operators, lineworkers, engineers, scientists, and information technology specialists. (H)Alternative fuels industry, including work in biofuel development and production. 
(I)Pipeline industry, including work in pipeline construction and maintenance or work as engineers or technical advisors. (J)Nuclear industry, including work as scientists, engineers, technicians, mathematicians, or security personnel. 
(K)Oil and gas industry, including work as scientists, engineers, technicians, mathematicians, petrochemical engineers, or geologists. (L)Coal industry, including work as coal miners, engineers, developers and manufacturers of state-of-the-art coal facilities, technology vendors, coal transportation workers and operators, or mining equipment vendors. 
(j)Enrollment in training and apprenticeship programsIn carrying out the program established under subsection (a), the Secretary shall work with industry, local workforce development boards, State workforce development boards, nonprofit organizations, labor organizations, and apprenticeship programs to help identify students and other candidates, including from underrepresented communities such as minorities, women, and veterans, to enroll into training and apprenticeship programs for jobs in energy-related industries. (k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2021 through 2025. 
13122.Energy workforce grant program 
(a)Program 
(1)EstablishmentSubject to the availability of appropriations, the Secretary, acting through the Director of the Office of Economic Impact, Diversity, and Employment, shall establish and carry out a program to provide grants to eligible businesses to pay the wages of new and existing employees during the time period that such employees are receiving training to work in the renewable energy sector, energy efficiency sector, or grid modernization sector. (2)GuidelinesNot later than 60 days after the date of enactment of this Act, the Secretary, in consultation with stakeholders, contractors, and organizations that work to advance existing residential energy efficiency, shall establish guidelines to identify training that is eligible for purposes of the program established pursuant to paragraph (1). 
(b)EligibilityTo be eligible to receive a grant under the program established under subsection (a) or a business or labor management organization that is directly involved with energy efficiency or renewable energy technology, or working on behalf of any such business, shall provide services related to— (1)renewable electric energy generation, including solar, wind, geothermal, hydropower, and other renewable electric energy generation technologies; 
(2)energy efficiency, including energy-efficient lighting, heating, ventilation, and air conditioning, air source heat pumps, advanced building materials, insulation and air sealing, and other high-efficiency products and services, including auditing and inspection; (3)grid modernization or energy storage, including smart grid, microgrid and other distributed energy solutions, demand response management, and home energy management technology; or 
(4)fuel cell and hybrid fuel cell generation. (c)Use of grantsAn eligible business with— 
(1)20 or fewer employees may use a grant provided under the program established under subsection (a) to pay up to— (A)45 percent of an employee’s wages for the duration of the training, if the training is provided by the eligible business; and 
(B)90 percent of an employee’s wages for the duration of the training, if the training is provided by an entity other than the eligible business; (2)21 to 99 employees may use a grant provided under the program established under subsection (a) to pay up to— 
(A)37.5 percent of an employee’s wages for the duration of the training, if the training is provided by the eligible business; and (B)75 percent of an employee’s wages for the duration of the training, if the training is provided by an entity other than the eligible business; and 
(3)100 employees or more may use a grant provided under the program established under subsection (a) to pay up to— (A)25 percent of an employee’s wages for the duration of the training, if the training is provided by the eligible business; and 
(B)50 percent of an employee’s wages for the duration of the training, if the training is provided by an entity other than the eligible business. (d)Priority for targeted communitiesIn providing grants under the program established under subsection (a), the Secretary shall give priority to eligible businesses that— 
(1)recruit employees— (A)from the communities that the businesses serve; and 
(B)that are minorities, women, persons who are or were foster children, persons who are transitioning from fossil energy sector jobs, or veterans; and (2)provide trainees with the opportunity to obtain real-world experience. 
(e)LimitAn eligible business may not receive more than $100,000 under the program established under subsection (a) per fiscal year. (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $70,000,000 for each of fiscal years 2021 through 2025. 
13123.DefinitionsIn this subtitle: (1)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). 
(2)Educational institutionThe term educational institution means an elementary school, secondary school, or institution of higher education. (3)Elementary school and secondary schoolThe terms elementary school and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(4)Energy-related industryThe term energy-related industry includes each of the energy efficiency, renewable energy, chemical manufacturing, utility, alternative fuels, pipeline, nuclear energy, oil, gas, and coal industries. (5)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). 
(6)Labor organizationThe term labor organization has the meaning given such term in section 2 of the National Labor Relations Act (29 U.S.C. 152). (7)Local workforce development boardThe term local workforce development board means a local board, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 
(8)Minority-serving institutionThe term minority-serving institution means an institution of higher education that is of one of the following: (A)Hispanic-serving institution (as defined in section 502(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)(5))). 
(B)Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))). (C)Alaska Native-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))). 
(D)Native Hawaiian-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))). (E)Predominantly Black Institution (as defined in section 318(b) of the Higher Education Act of 1965 (20 U.S.C. 1059e(b))). 
(F)Native American-serving nontribal institution (as defined in section 319(b) of the Higher Education Act of 1965 (20 U.S.C. 1059f(b))). (G)Asian American and Native American Pacific Islander-serving institution (as defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b))). 
(9)SecretaryThe term Secretary means the Secretary of Energy. (10)State workforce development boardThe term State workforce development board means a State board, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 
ZWorkforce Development Tax Credit 
13201.Short titleThis subtitle may be cited as the Workforce Development Tax Credit Act of 2020. 13202.Credit for wages paid to employees participating in qualified apprenticeship programs (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits) is amended by adding at the end the following new section: 
 
45S.Wages paid to employees participating in qualified apprenticeship programs 
(a)In generalFor purposes of section 38, the apprenticeship credit determined under this section for the taxable year is the sum of— (1)the apprenticeship period credit, and 
(2)the post-apprenticeship credit. (b)Apprenticeship period creditFor purposes of subsection (a)— 
(1)In generalThe apprenticeship period credit for the taxable year is 50 percent of the wages paid for services rendered during the taxable year to each apprenticeship employee but only if such wages are paid for services rendered during a qualified training year of such employee (whether or not such employee is an employee of the taxpayer as of the close of such taxable year). (2)Limitation on wages per year taken into accountThe amount of wages which may be taken into account under paragraph (1) with respect to any apprenticeship employee for each qualified training year shall not exceed $2,000. 
(c)Post-Apprenticeship creditFor purposes of subsection (a)— (1)In generalThe post-apprenticeship credit for the taxable year is 40 percent of the wages paid for services rendered during the taxable year to each employee who has successfully completed a qualified training program of the employer, but only if— 
(A)such wages are paid by such employer for services rendered— (i)during the 2-year period which begins on the day after the employee’s completion of such program, and 
(ii)during the qualified employment period of such employee, and (B)the employee is performing such services in a position which utilizes skills acquired in the qualified training program. 
(2)Limitation on wages taken into accountThe amount of wages which may be taken into account under paragraph (1) with respect to any apprenticeship employee shall not exceed $6,000. (3)Recapture for failure of employee to serve at least 1 year after completion of apprenticeshipThe Secretary shall, by regulations, provide for recapturing the amount of any post-apprenticeship credit allowed under subsection (a) with respect to any individual who is employed by the employer for less than 1 year after the individual completed such program. 
(d)DefinitionsFor purposes of this section— (1)WagesThe term wages has the meaning given to such term by section 51(c), determined without regard to paragraph (4) thereof. 
(2)Apprenticeship employeeThe term apprenticeship employee means any employee who is employed by the employer pursuant to an apprentice agreement registered with— (A)the Office of Apprenticeship of the Employment and Training Administration of the Department of Labor, or 
(B)a recognized State apprenticeship agency, as determined by the Office of Apprenticeship of the Employment and Training Administration of the Department of Labor. (3)Qualified training year (A)In generalThe term qualified training year means each year during the training period in which— 
(i)the employee is employed by the employer for at least 25 hours per week during 28 consecutive weeks of such year, and (ii)the employee completes at least 8 credit hours of classroom work under a qualified training program for each semester of such program ending during such year. 
(B)Qualified training programThe term qualified training program means any training program undertaken pursuant to the agreement referred to in paragraph (2). (C)Training periodThe term training period means, with respect to an employee, the period— 
(i)beginning on the date that the employee begins employment with the taxpayer as an apprentice under a qualified training program, and (ii)ending on the earlier of— 
(I)the date that such apprenticeship with the employer ends, or (II)the date which is 2 years after the date referred to in clause (i). 
(4)Qualified employment periodThe term qualified employment period means the period— (A)beginning on the date that the employee begins employment with the taxpayer after the employee’s completion of a qualified training program of the taxpayer, and 
(B)ending on the earlier of— (i)the date that such employment ends, or 
(ii)the date which is 1 year after the date referred to in subparagraph (A). (e)Coordination with other creditsThe amount of credit otherwise allowable under sections 45A, 51(a), and 1396(a) with respect to any employee shall be reduced by the credit allowed by this section with respect to such employee. 
(f)Certain rules To applyRules similar to the rules of subsections (i)(1) and (k) of section 51 shall apply for purposes of this section.. (b)Credit made part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph: 
 
(37)the apprenticeship credit determined under section 45S(a).. (c)Denial of double benefitSubsection (a) of section 280C of such Code is amended by inserting 45S(a), after 45P(a),. 
(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:  Sec. 45S. Wages paid to employees participating in qualified apprenticeship programs.. (e)Effective dateThe amendments made by this section shall apply to individuals commencing apprenticeship programs after the date of the enactment of this Act. 
AAExpanding Access to the Workforce Through Dual Enrollment 
13501.Short titleThis subtitle may be cited as the Expanding Access to the Workforce Through Dual Enrollment Act of 2020. 13502.Grant program (a)In generalFrom the amounts appropriated under subsection (h), the Secretary of Education shall provide grants to eligible entities for the purposes of establishing, expanding, or supporting dual or concurrent enrollment programs offering career and technical education. 
(b)AmountsThe total grant amount made to an eligible entity under this section may not exceed $1,000,000. (c)Use of Grants (1)Required Use of GrantsAn eligible entity that receives a grant under this section shall use such grant for a program described in subsection (a) that carries out the following requirements: 
(A)A State that is a partner in such eligible entity shall establish a policy to ensure that any postsecondary credits earned though the program will be recognized throughout the system of public higher education of the State in which such program is located. (B)Each local educational entity that is a partner in such eligible entity— 
(i)shall prioritize establishing, expanding, or supporting such program at secondary schools— (I)serving students not less than 50 percent of whom are eligible for the free or reduced-price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); 
(II)whose most recent four-year adjusted cohort graduation rate is below the national four-year adjusted cohort graduation rate, as determined by the Secretary using the most recent data submitted to the National Center of Education Statistics for the calculation of such national rate; and (III)whose most recent immediate college enrollment rate is below the national immediate college enrollment rate, as determined by the National Center of Education Statistics; and 
(ii)shall prioritize selecting students for the program who are from a family whose taxable income for the proceeding year did not exceed 90 percent of the amount equal to the median income for a family of the size involved within the State as determined by the Bureau of the Census. (C)Each public institution of higher education that is a partner in such eligible entity shall provide such program— 
(i)assistance with curriculum development; (ii)access to faculty for the instruction of courses; 
(iii)access to facilities on the campus of such institution of higher education, including for the purpose of instructing courses; and (iv)access to advisors from such institution of higher education for the purposes of advising students enrolled in such program. 
(D) 
(i)Each private sector entity that is a partner in such eligible entity shall provide such program with at least two of the forms of assistance described in clause (ii), which shall include at least one of the forms of assistance described in subclause (I), (III), or (IV) of such clause. (ii)The forms of assistance described in this clause are as follows: 
(I)Internships approved by the Secretary or registered apprenticeship programs for students enrolled in such program. (II)Funds in an amount equal to not less than 10 percent of the total costs of administering such program. 
(III)Assistance with curriculum development. (IV)Mentoring for students enrolled in such program. 
(V)Individuals employed by the private sector entity for the instruction of courses. (VI)Equipment and facilities for the purposes of on-site instruction. 
(2)Authorized Use of GrantsAn eligible entity that receives a grant under this section may use— (A)not more than 50 percent of the grant to— 
(i)cover expenses, including tuition costs and textbook fees, incurred by students enrolled in the program established, expanded, or supported with the grant; and (ii)offer courses for credit or not-for-credit to supplement such program to— 
(I)improve the financial literacy of students; and (II)teach skills, including resume and interviewing skills, that will prepare students for postsecondary career and technical education; 
(B)not less than 10 percent and not more than 30 percent of the grant to train or hire educators; and (C)not more than 20 percent of the grant to pay for the cost of transporting (including by school bus, private transportation company, or public transit) students enrolled in the program to the public institution of higher education or private sector entity that is a partner in the eligible entity to receive instruction through a course offered under such program. 
(d)Application requirementsAn eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary determines, which shall include an assurance that each partner in the eligible entity will comply with the requirements of subsection (c)(1). (e)Supplement, not supplantFederal funds made available under this section shall be used so as to supplement the level of Federal, State, and local public funds that, in the absence of such availability, would have been expended for dual enrollment programs and in no case to supplant such Federal, State, and local public funds. 
(f)Financial Aid and Enrollment Status 
(1)Financial AidA student’s participation in a program funded under this section shall not be taken into account in determining the need or eligibility of the student for assistance under the Higher Education Act of 1965 (20 U.S.C. 1000 et seq.). (2)Enrollment StatusA student enrolled in such program shall not be considered a first-time student of any institution of higher education without regard to postsecondary credits earned under the program. 
(g)Report 
(1)In generalAn eligible entity that receives a grant under this section shall submit to the Secretary a report on— (A)the activities supported by the grant; 
(B)the number of students participating in the activities supported by the grant; (C)any progress made in achieving the goals of the program supported by the grant; and 
(D)such other information as the Secretary determines to be appropriate. (2)Timeline for submission of reportThe report under paragraph (1) shall be submitted to the Secretary not later than 180 days after the date on which the eligible entity concludes the activities supported by the grant under this section. 
(h)Authorization of appropriationsThere are authorized to be appropriated $150,000,000 for each of the fiscal years 2021 through 2025. 13503.DefinitionsIn this subtitle: 
(1)Career and Technical EducationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act (20 U.S.C. 2302). (2)Dual or Concurrent Enrollment ProgramThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act (20 U.S.C. 7801), except that the postsecondary courses of such program shall offer career and technical education. 
(3)Eligible EntityThe term eligible entity means a partnership among the following: (A)A State. 
(B)One or more local educational agencies. (C)One or more public institutions of higher education. 
(D)One or more private sector entities. (4)First Generation College StudentThe term first generation college student has the meaning given the term in section 402A(h)(3) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(h)(3)). 
(5)Four-Year Adjusted Cohort Graduation RateThe term four-year adjusted cohort graduation rate has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (6)High SchoolThe term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(7)Immediate College Enrollment RateThe term immediate college enrollment rate means the percentage of individuals ages 16 to 24— (A)who graduate from high school or complete a graduate educational development test prior to October of a calendar year; and 
(B)who enroll in a two- or four-year institution of higher education in the fall of such calendar year. (8)Institution of Higher EducationThe term institution of high education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(9)Local Educational AgencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act (20 U.S.C. 7801). (10)MentoringThe term mentoring means a structured, managed program in which children are appropriately matched with screened and trained adult volunteers for one-on-one relationships, involving meetings and activities on a regular basis, intended to meet, in part, the child's need for involvement with a caring and supportive adult who provides a positive role model. 
(11)Private Sector EntityThe term private sector entity means an entity owned, controlled, and managed by a private individual or enterprise, including a for-profit business, nonprofit organization, charity, or labor organization. (12)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). 
(13)SecretaryThe term Secretary means the Secretary of Education. (14)StateThe term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). 
BBInvesting in Tomorrow’s Workforce 
13601.Short titleThis subtitle may be cited as the Investing in Tomorrow’s Workforce Act of 2020. 13602.Tax credit for increasing worker training (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45T.Credit for increasing worker training 
(a)In generalFor purposes of section 38, the worker training credit determined under this section for a taxable year is an amount equal to the sum of— (1)40 percent of the excess (if any) of— 
(A)the high-demand occupation training expenses for such taxable year, over (B)the average of the high-demand occupation training expenses for the 3 taxable years preceding such taxable year, plus 
(2)20 percent of the excess (if any) of— (A)the low-demand occupation training expenses for such taxable year, over 
(B)the average of the low-demand occupation training expenses for the 3 taxable years preceding such taxable year. (b)DefinitionsFor purposes of this section— 
(1)High-demand occupation training expenseThe term high-demand occupation training expense means, for a taxable year, any qualified training expense for programming required for, or designed to lead to employment in, an occupation that the Secretary of Labor has determined is expected to experience not fewer than 20 percent occupational openings for the 10-year period beginning with calendar year beginning in such taxable year. (2)Low-demand occupation training expenseThe term low-demand occupation training expense means any qualified training expense for programming required for, or designed to lead to employment in, an occupation other than an occupation described in paragraph (1). 
(3)Qualified training expense 
(A)In generalThe term qualified training expense means amounts paid or incurred by an employer for a qualified training program for non-highly compensated employees. (B)ExclusionThe term qualified training expense shall not include any amounts paid for meals, lodging, transportation, or other services. 
(4)Qualified training program 
(A)In generalThe term qualified training program means any of the following: (i)An apprenticeship program registered under section 1 of the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 29 U.S.C. 50 et seq.). 
(ii)A program to obtain a recognized postsecondary credential (as such term is defined in section 3(52) of the Workforce Innovation and Opportunity Act). (iii)A program eligible to receive funds under the Carl D. Perkins Career and Technical Education Act of 2006. 
(iv)Any other program designated by the Secretary of Labor or the Secretary of Education for purposes of this section. (5)Non-highly compensated employeeThe term non-highly compensated employee means, with respect to a taxable year, an employee— 
(A)who is a full-time employee (as such term in defined in section 4980H(c)(4)), and (B)whose compensation does not exceed $82,000 for such taxable year.. 
(b)Credit To be part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph:  (33)the worker training credit determined under section 45T.. 
(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:   Sec. 45T. Credit for increasing worker training.. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
CCDirect loans to small business concerns  
13701.Direct loans to small business concerns 
(a)In generalFrom amounts appropriated pursuant to subsection (e), the Administrator of the Small Business Administration shall establish a program to make direct loans to small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)). (b)AmountLoans made under this section shall be in an amount not greater than the lesser of— 
(1)5 percent of the annual revenue of the small business concern requesting the loan; or (2)$250,000. 
(c)Interest rateThe interest rate on a loan made under this section shall be equal to the discount window primary credit interest rate most recently published on the Federal Reserve Statistical Release on selected interest rates (daily or weekly), commonly referred to as the H.15 release. (d)ReportThe Administrator of the Small Business Administration shall submit a report to Congress on the implementation and results of the program established under this section. 
(e)Authorization of appropriationsThere are authorized to be appropriated $25,000,000 for each of fiscal years 2021 to 2025. DDPilot program to fund local incubators  13801.Pilot program to fund local incubators (a)EstablishmentThe Secretary of Commerce shall establish a competitive program to make grants to States and political subdivisions of States to partner with local incubators in order to provide start-ups with workspace and other resources for use in developing their businesses. 
(b)EligibilityThe Secretary may only award a grant under this section to a State or political subdivision of a State that submits an application at such time, in such form, and with such information and assurances as the Secretary may require, including an identification of one or more incubators with which the State or political subdivision will partner in implementing the grant. (c)Limitations (1)One grant per State or political subdivisionA State or political subdivision of a State may not receive more than one grant under this section. For purposes of the preceding sentence, a grant received by a State shall not be considered to be received by a political subdivision of the State, and a grant received by a political subdivision of a State shall not be considered to be received by the State. 
(2)Amount of grantA grant awarded under this section may not exceed $500,000. (d)Use of funds (1)In generalA State or political subdivision of a State that receives a grant under this section shall use grant funds to partner with one or more incubators located within the territory of such State or political subdivision in order to provide start-ups with workspace and other resources for use in developing their businesses. The partnership may take such form as the Secretary considers appropriate, including one or more subgrants from the State or political subdivision to the incubator or incubators. 
(2)Specific expenses includedGrant funds may be used for any expense incurred in order to provide start-ups with workspace and other resources for use in developing their businesses, including— (A)purchase or rental of land; 
(B)modification of buildings; (C)charges for utility services or broad­band service; 
(D)fees of consultants for the provision of technical or professional assistance; (E)costs of promoting the incubator or incubators; and 
(F)any other such expense that the Secretary considers appropriate. (e)Matching requirementA State or political subdivision of a State may not partner with an incubator (or group of incubators) in implementing a grant under this section unless the incubator (or group of incubators) agrees that, with respect to the expenses to be incurred in carrying out activities within the scope of the partnership, the incubator (or group of incubators) will make available from private funds contributions in an amount equal to not less than 50 percent of the amount made available by the State or political subdivision from grant funds under this section. 
(f)Report to CongressNot later than 180 days after the end of fiscal year 2024, the Secretary shall submit to Congress a report on the results achieved by the grant program established under this section. Such report shall include recommendations of the Secretary with respect to extending, expanding, or improving the program. (g)DefinitionsIn this section: 
(1)IncubatorThe term incubator means a private-sector entity that— (A)provides start-ups with workspace and other resources (such as utilities, broadband service, and technical or professional assistance) for use in developing their businesses; and 
(B)may charge start-ups a reasonable fee for such resources. (2)SecretaryThe term Secretary means the Secretary of Commerce. 
(3)Start-upThe term start-up means any business entity (including an individual operating an unincorporated business) that, as of the time the entity receives resources from an incubator— (A)has been in operation for not more than 5 years; 
(B)has not more than 5 employees; and (C)for the most recently completed fiscal year of the entity (if any) and any preceding fiscal year, has annual gross revenues of less than $150,000. 
(4)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian tribe. (h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000, of which not more than 5 percent shall be available for the costs of administering the grant program established under this section, for each of the fiscal years 2021 through 2025. 
EEImproving Contract Procurement for Small Businesses through More Accurate Reporting 
13901.Short titleThis subtitle may be cited as the Improving Contract Procurement for Small Businesses through More Accurate Reporting Act of 2020. 13902.Reporting requirements for certain small business concernsSection 15(h)(2)(E) of the Small Business Act (15 U.S.C. 644(h)(2)(E)) is amended— 
(1)in clause (i)— (A)in subclause (III), by striking and at the end; and 
(B)by adding at the end the following new subclauses:  (V)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns for purposes of the initial contract; and 
(VI)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;; (2)in clause (ii)— 
(A)in subclause (IV), by striking and at the end; and (B)by adding at the end the following new subclauses: 
 
(VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by service-disabled veterans for purposes of the initial contract; and (VII)that were awarded using a procurement method that restricted competition to qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;; 
(3)in clause (iii)— (A)in subclause (V), by striking and at the end; and 
(B)by adding at the end the following new subclauses:  (VII)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be qualified HUBZone small business concerns for purposes of the initial contract; and 
(VIII)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;; (4)in clause (iv)— 
(A)in subclause (V), by striking and at the end; and (B)by adding at the end the following new subclauses: 
 
(VII)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by socially and economically disadvantaged individuals for purposes of the initial contract; and (VIII)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by women, or a subset of any such concerns;; 
(5)in clause (v)— (A)in subclause (IV), by striking and at the end; 
(B)in subclause (V), by inserting and at the end; and (C)by adding at the end the following new subclause: 
 
(VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by an Indian tribe other than an Alaska Native Corporation for purposes of the initial contract;; (6)in clause (vi)— 
(A)in subclause (IV), by striking and at the end; (B)in subclause (V), by inserting and at the end; and 
(C)by adding at the end the following new subclause:  (VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by a Native Hawaiian Organization for purposes of the initial contract;; 
(7)in clause (vii)— (A)in subclause (IV), by striking and at the end; 
(B)in subclause (V), by striking and at the end; and (C)by adding at the end the following new subclause: 
 
(VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by an Alaska Native Corporation for purposes of the initial contract; and; and (8)in clause (viii)— 
(A)in subclause (VII), by striking and at the end; (B)in subclause (VIII), by striking and at the end; and 
(C)by adding at the end the following new subclauses:  (IX)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by women for purposes of the initial contract; and 
(X)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, or a subset of any such concerns; and. FFExpanding Broadcast Ownership Opportunities 14201.Short titleThis subtitle may be cited as the Expanding Broadcast Ownership Opportunities Act of 2020. 
14202.FindingsCongress finds the following: (1)One of the main missions of the Federal Communications Commission, and a compelling governmental interest, is to ensure that there is a diversity of ownership and viewpoints in the broadcasting industry. 
(2)The Commission should continue to collect relevant data and conduct studies on such diversity and make appropriate recommendations to Congress on how to increase the number of minority- and women-owned broadcast stations. (3)Data from 2014 shows that, of the over 1,700 commercial broadcast television stations in the United States, less than 6 percent are owned by women, and less than 3 percent are minority-owned. With respect to radio stations, women owned approximately 7 percent of FM broadcast radio stations, and minorities owned less than 3 percent of such stations. 
(4)Women and minority ownership is 5 to 10 times higher in other industries than in the broadcasting industry. (5)During the 17 years that a minority tax certificate program was in place at the Commission (from 1978 to 1995), the Commission issued 287 certificates for radio stations and 40 certificates for television stations. 
(6)The Commission can also support minority- and women-owned entrants into the broadcasting industry by implementing an incubator program in which existing licensees assist new entrants in the operation of broadcast stations. 14203.FCC reports to Congress (a)Biennial report containing recommendations for increasing number of minority- and women-Owned broadcast stationsNot later than 180 days after the date of the enactment of this Act, and not less frequently than every 2 years thereafter, the Commission shall submit to Congress a report containing recommendations for how to increase the total number of broadcast stations that are owned or controlled by members of minority groups or women, or by both members of minority groups and women. 
(b)Biennial report on number of minority- and women-Owned broadcast stationsNot later than 180 days after the date of the enactment of this Act, and not less frequently than every 2 years thereafter, the Commission shall submit to Congress a report that states the total number of broadcast stations that are owned or controlled by members of minority groups or women, or by both members of minority groups and women, based on data reported to the Commission on Form 323. 14204.Tax certificate program for broadcast station transactions furthering ownership by socially disadvantaged individuals (a)Requirements for issuance of certificate by FCC (1)In generalPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following: 
 
344.Tax certificate program for broadcast station transactions furthering ownership by socially disadvantaged individuals 
(a)Issuance of certificate by CommissionUpon application by a person who engages in a sale of an interest in a broadcast station described in subsection (b), subject to the rules adopted by the Commission under subsection (c), the Commission shall issue to such person a certificate stating that such sale meets the requirements of this section. (b)Sales describedThe sales described in this subsection are the following: 
(1)Sale resulting in or preserving ownership by socially disadvantaged individualsA sale of an interest in a broadcast station if, immediately following the sale, the station is owned by socially disadvantaged individuals (regardless of whether the station was owned by socially disadvantaged individuals before the sale). (2)Sale by investor in station owned by socially disadvantaged individualsIn the case of a person who has contributed capital in exchange for an interest in a broadcast station that is owned by socially disadvantaged individuals, a sale by such person of some or all of such interest. 
(c)RulesThe Commission shall adopt rules for the issuance of a certificate under subsection (a) that provide for the following: (1)Limit on value of saleA limit on the value of an interest the sale of which qualifies for the issuance of such a certificate. The limit shall be no lower than $10,000,000 and no higher than $50,000,000. 
(2)Minimum holding periodIn the case of a sale described in subsection (b)(1), a minimum period following the sale during which the broadcast station must remain owned by socially disadvantaged individuals. The minimum period shall be no longer than 3 years. (3)Cumulative limit on number or value of salesA limit on the total number of sales or the total value of sales, or both, for which a person may be issued certificates under subsection (a). 
(4)Participation in station management by socially disadvantaged individualsRequirements for participation by socially disadvantaged individuals in the management of the broadcast station. (d)Annual report to CongressThe Commission shall submit to Congress an annual report describing the sales for which certificates have been issued under subsection (a) during the period covered by the report. 
(e)DefinitionsIn this section: (1)Owned by socially disadvantaged individualsThe term owned by socially disadvantaged individuals means, with respect to a broadcast station, that— 
(A)such station is at least 51 percent owned by one or more socially disadvantaged individuals, or, in the case of any publicly owned broadcast station, at least 51 percent of the stock of such station is owned by one or more socially disadvantaged individuals; and (B)the management and daily business operations of such station are controlled by one or more of such individuals. 
(2)Socially disadvantaged individualThe term socially disadvantaged individual means a woman or an individual who has been subjected to racial or ethnic prejudice or cultural bias because of the identity of the individual as a member of a group without regard to the individual qualities of the individual.. (2)Deadline for adoption of rulesThe Commission shall adopt rules to implement section 344 of the Communications Act of 1934, as added by paragraph (1), not later than 1 year after the date of the enactment of this Act. 
(3)Report to Congress on program expansionNot later than 6 years after the date of the enactment of this Act, the Commission shall submit to Congress a report regarding whether Congress should expand section 344 of the Communications Act of 1934, as added by paragraph (1), beyond broadcast stations to cover other entities regulated by the Commission. (4)Examination and report to Congress on nexus between diversity of ownership and diversity of viewpoint (A)ExaminationNot later than 60 days after the date of the enactment of this Act, the Commission shall initiate an examination of whether there is a nexus between diversity of ownership or control of broadcast stations (including ownership or control by members of minority groups or women, or by both members of minority groups and women) and diversity of the viewpoints expressed in the matter broadcast by broadcast stations. 
(B)Report to CongressNot later than 2 years after the date of the enactment of this Act, the Commission shall submit to Congress a report on the findings of the Commission in the examination under subparagraph (A), including supporting data. (b)Nonrecognition of gain or loss for tax purposes (1)In generalSubchapter O of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after part IV the following new part: 
 
VSale of Interest in Certain Broadcast Stations 
1071.Nonrecognition of gain or loss from sale of interest in certain broadcast stations 
(a)Nonrecognition of gain or lossIf a sale of an interest in a broadcast station, within the meaning of section 344 of the Communications Act of 1934, is certified by the Federal Communications Commission under such section, such sale shall, if the taxpayer so elects, be treated as an involuntary conversion of such property within the meaning of section 1033. For purposes of such section as made applicable by the provisions of this section, stock of a corporation operating a broadcast station shall be treated as property similar or related in service or use to the property so converted. The part of the gain, if any, on such sale to which section 1033 is not applied shall nevertheless not be recognized, if the taxpayer so elects, to the extent that it is applied to reduce the basis for determining gain or loss on any such sale, of a character subject to the allowance for depreciation under section 167, remaining in the hands of the taxpayer immediately after the sale, or acquired in the same taxable year. The manner and amount of such reduction shall be determined under regulations prescribed by the Secretary. Any election made by the taxpayer under this section shall be made by a statement to that effect in his return for the taxable year in which the sale takes place, and such election shall be binding for the taxable year and all subsequent taxable years. (b)Minimum holding period; continued managementIf— 
(1)there is nonrecognition of gain or loss to a taxpayer under this section with respect to a sale of property (determined without regard to this paragraph), and (2)the taxpayer ceases to fulfill any requirements of the rules adopted by the Federal Communications Commission under paragraph (2) or (4) of section 344(c) of the Communications Act of 1934 (as such rules are in effect on the date of such sale),there shall be no nonrecognition of gain or loss under this section to the taxpayer with respect to such sale, except that any gain or loss recognized by the taxpayer by reason of this subsection shall be taken into account as of the date on which the taxpayer so ceases to fulfill such requirements. 
(c)BasisFor basis of property acquired on a sale treated as an involuntary conversion under subsection (a), see section 1033(b).. (2)Clerical amendmentThe table of parts for subchapter O of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item related to part IV the following new part: 
 
 
Part V—Sale of Interest in Certain Broadcast Stations 
Section 1071. Nonrecognition of gain or loss from sale of interest in certain broadcast stations.. 
(c)Effective dateThe amendments made by this section shall apply with respect to sales of interests in broadcast stations after the date that is 1 year after the date of the enactment of this Act. (d)SunsetThe amendments made by this section shall not apply with respect to sales of interests in broadcast stations after the date that is 16 years after the date of the enactment of this Act. 
14205.Incubator programNot later than 180 days after the date of the enactment of this Act, the Commission shall amend its Report and Order in the matter of rules and policies to promote new entry and ownership diversity in the broadcasting services, MB Docket No. 17–289, FCC 18–114, adopted on August 2, 2018, to do the following: (1)Expand the incubator program provided for in such Report and Order to permit a licensee to provide financial support or operational support, or both, to a qualifying incubated entity that owns or wants to own a television broadcast station. 
(2)Expand the eligibility criteria for an incubated entity under such program to include broadcast stations owned by socially disadvantaged individuals. 14206.DefinitionsIn this subtitle: 
(1)Broadcast stationThe term broadcast station has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). (2)CommissionThe term Commission means the Federal Communications Commission. 
(3)Owned by socially disadvantaged individualsThe term owned by socially disadvantaged individuals has the meaning given such term in section 344 of the Communications Act of 1934, as added by section 12404. GGPromote Startups Act 14301.Short titleThis subtitle may be cited as the Promote Startups Act of 2020. 
14302.Permanent increase of limitation on deduction for start-upand organizational expenditures 
(a)Start-Up expenditures 
(1)In generalSection 195(b)(1)(A)(ii) of the Internal Revenue Code of 1986 is amended— (A)by striking $5,000 and inserting $15,000, and 
(B)by striking $50,000 and inserting $150,000. (2)Conforming amendmentSection 195(b) of such Code is amended by striking paragraph (3). 
(b)Organizational expendituresSection 248(a)(1)(B) of such Code is amended— (1)by striking $5,000 and inserting $10,000, and 
(2)by striking $50,000 and inserting $60,000. (c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred with respect to— 
(1)in the case of the amendments made by subsection (a), trades or businesses beginning in taxable years beginning after December 31, 2016, and (2)in the case of the amendments made by subsection (b), corporations the business of which begins in taxable years beginning after such date. 
HHInspector General report on participation in FAA programs by disadvantaged small business concerns 
14501.Inspector General report on participation in FAA programs by disadvantaged small business concernsSection 140 of the FAA Modernization and Reform Act of 2012 is amended— (1)in subsection (c)— 
(A)in paragraph (1) by striking each of fiscal years 2013 through 2018 and inserting fiscal year 2020 and periodically thereafter; and (B)in paragraph (3)(A) by striking a list and inserting with respect to the large- and medium-hub airports in the United States that participate in the airport disadvantaged business enterprise program referenced in subsection (a), a list; and 
(2)by adding at the end the following:  (d)Assessment of effortsThe Inspector General shall assess the efforts of the Federal Aviation Administration with respect to implementing recommendations suggested in reports submitted under subsection (c) and shall include in each semiannual report of the Inspector General that is submitted to Congress a description of the results of such assessment.. 
14502.Minority and disadvantaged business participationSection 47113 of title 49, United States Code, is amended— (1)in subsection (c)— 
(A)by striking The Secretary shall and inserting the following:  (1)In generalThe Secretary shall; and 
(B)by adding at the end the following:  (2)Consistency of informationThe Secretary shall develop and maintain a training program— 
(A)for employees of the Federal Aviation Administration who provide guidance and training to entities that certify whether a small business concern qualifies under this section (and for employees of the other modal administrations of the Department of Transportation who provide similar services); and (B)that ensures Federal officials provide consistent communications with respect to certification requirements. 
(3)Lists of certifying authoritiesThe Secretary shall ensure that each State maintains an accurate list of the certifying authorities in such State for purposes of this section and that the list is— (A)updated at least twice each year; and 
(B)made available to the public.; (2)in subsection (e) by adding at the end the following: 
 
(4)ReportingThe Secretary shall determine, for each fiscal year, the number of individuals who received training under this subsection and shall make such number available to the public on an appropriate website operated by the Secretary. If the Secretary determines, with respect to a fiscal year, that fewer individuals received training under this subsection than in the previous fiscal year, the Secretary shall submit to Congress, and make available to the public on an appropriate website operated by the Secretary, a report describing the reasons for the decrease. (5)AssessmentNot later than 2 years after the date of enactment of this paragraph, and every 2 years thereafter, the Secretary shall assess the training program, including by soliciting feedback from stakeholders, and update the training program as appropriate.; and 
(3)by adding at the end the following:  (f)Trend assessment (1)In generalNot later than 2 years after the date of enactment of this subsection, and at least every 2 years thereafter, the Secretary shall study, using information reported by airports, trends in the participation of small business concerns referred to in subsection (b). 
(2)ContentsThe study under paragraph (1) shall include— (A)an analysis of whether the participation of small business concerns referred to in subsection (b) at reporting airports increased or decreased during the period studied, including for such concerns that were first time participants; 
(B)an analysis of the factors relating to any significant increases or decreases in participation compared to prior years; and (C)development of a plan to respond to the results of the study, including development of recommendations for sharing best practices for maintaining or boosting participation. 
(3)ReportingFor each study completed under paragraph (1), the Secretary shall submit to Congress, and make available to the program contact at each airport that participates in the airport disadvantaged business enterprise program, a report describing the results of the study.. 14503.Passenger facility chargesSection 40117(c) of title 49, United States Code, is amended by adding at the end the following: 
 
(5)With respect to an application under this subsection that relates to an airport that participates in the airport disadvantaged business enterprise program referenced in section 140(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47113 note), the application shall include a detailed description of good faith efforts at the airport to contract with disadvantaged business enterprises in relation to any project that is a subject of the application and to ensure that all small businesses, including those owned by veterans, fairly compete for work funded with passenger facility charges.. 14504.Annual tracking of certain new firms at airports with a disadvantaged business enterprise program (a)Tracking requiredBeginning in fiscal year 2020, and each fiscal year thereafter, the Administrator of the Federal Aviation Administration shall require each covered airport to report to the Administrator on the number of new disadvantaged business enterprises that were awarded a contract or concession during the previous fiscal year at the airport. 
(b)TrainingThe Administrator shall provide training to airports, on an ongoing basis, with respect to compliance with subsection (a). (c)ReportingDuring the first fiscal year beginning after the date of enactment of this Act and every fiscal year thereafter, the Administrator shall update dbE–Connect (or any successor online reporting system) to include information on the number of new disadvantaged business enterprises that were awarded a contract or concession during the previous fiscal year at a covered airport. 
(d)Covered airport definedIn this section, the term covered airport means a large- or medium-hub airport that participates in the airport disadvantaged business enterprise program referenced in section 140(a) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 47113 note). 14505.AuditsThe Inspector General of the Department of Transportation shall conduct periodic audits regarding the accuracy of the data on disadvantaged business enterprises contained in the Federal Aviation Administration’s reporting database related to such enterprises or any similar or successor online reporting database developed by the Administration. 
IIDisabled Access Credit Expansion 
14601.Short titleThis subtitle may be cited as the Disabled Access Credit Expansion Act. 14602.Expansion of credit for expenditures to provide access to disabled individuals (a)Increase in dollar limitation (1)In generalSubsection (a) of section 44 of the Internal Revenue Code of 1986 is amended by striking $10,250 and inserting $20,500. 
(2)Inflation adjustmentSection 44 of such Code is amended by redesignating subsection (e) as subsection (f) and by inserting after subsection (d) the following new subsection:  (e)Inflation adjustment (1)In generalIn the case of any taxable year beginning after 2020, the $20,500 amount in subsection (a) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by (B)the cost of living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof. 
(2)RoundingAny amount determined under paragraph (1) which is not a multiple of $50 shall be rounded to the next lowest multiple of $50.. (b)Increase in gross receipts limitationSubparagraph (A) of section 44(b)(1) of the Internal Revenue Code of 1986 is amended by striking $1,000,000 and inserting $2,500,000. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 14603.Alternative means of dispute resolution involving disability rights (a)FindingsCongress finds the following: 
(1)Congress does not directly appropriate funds for the ADA Mediation Program of the Disability Rights Section of the Civil Rights Division of the Department of Justice. (2)The Civil Rights Division receives funds for the ADA Mediation Program from the Office of Alternative Dispute Resolution of the Office of Legal Policy of the Department of Justice. The Office of Alternative Dispute Resolution receives appropriations through the appropriations account of the Department of Justice appropriated under the heading Fees and Expenses of Witnesses under the heading Legal Activities (referred to in this subsection as the FEW appropriations account). 
(3)The total amount appropriated to the Office of Alternative Dispute Resolution through the FEW appropriations account for fiscal year 2018 is $3,659,544. (4)Out of this amount, the Office of Alternative Dispute Resolution funds mediation for all of the litigating units within the Department of Justice. 
(5)The Civil Rights Division requests funding for the ADA Mediation Program on a quarterly basis and is limited in its ability to use funds to increase personnel and provide training concerning the program. (6)Voluntary mediation, under section 514 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12212), of disputes between individuals and entities covered by the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) requires specific expertise. 
(7)To best serve the disability community, and entities covered by that Act, the ADA Mediation Program should be able to use funds to increase personnel and provide training concerning the program. (b)ADA Mediation Program (1)In generalThe Attorney General shall carry out an ADA Mediation Program (referred to in this section as the Program). 
(2)Duties and authoritiesIn carrying out the Program, the Attorney General— (A)shall facilitate voluntary mediation to resolve disputes arising under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); 
(B)may hire or enter into contracts with personnel for the Program, including increasing the number of such personnel beyond the number of individuals who provided services through the Program on the date of enactment of this section; and (C)provide training for mediators who provide services through the Program. 
(3)Authorization of appropriations 
(A)In generalThere is authorized to be appropriated to the appropriations account of the Department of Justice appropriated under the heading Fees and Expenses of Witnesses under the heading Legal Activities, to carry out this section, $1,000,000 (in addition to any other amounts appropriated to that account) for fiscal year 2021. (B)Availability of fundsFunds appropriated under subparagraph (A) may be used to pay for obligations incurred through the Program prior to the date of enactment of this section. 
14604.ADA Information Line data collection report 
(a)FindingsCongress finds the following: (1)As of August 10, 2018, during fiscal year 2018, accessibility specialists have answered approximately 38,135 calls to the ADA Information Line. 
(2)The ADA Information Line receives on average approximately 1,000 calls per week, and does not typically collect data about the kinds of calls it receives. (3)The ADA Information Line takes calls from a variety of individuals and entities interested in the Americans with Disabilities Act of 1990, including— 
(A)employers covered by such Act; (B)architects and others who work with such employers; 
(C)public entities, such as schools and public service providers; (D)individuals with disabilities; and 
(E)entities that provide public accommodations. (4)ADA.gov provides many resources to individuals and entities, public or private, looking for information on such Act. 
(b)DefinitionsIn this section— (1)the term ADA Information Line means the toll-free line operated by the Attorney General to provide information and materials to the public about the requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), including regulations issued under the Act and technical assistance in accordance with section 507 of the Act (42 U.S.C. 12206); and 
(2)the term disability, with respect to an individual, has the meaning given such term in section 3 of such Act (42 U.S.C. 12102). (c)ReportNot later than 2 years after the date of enactment of this Act, the Attorney General shall submit a report to each committee of Congress— 
(1)outlining the kinds of calls the ADA Information Line receives; (2)detailing the efforts of the Department of Justice to educate individuals and entities about the existence of the ADA Information Line; and 
(3)providing recommendations on improvements that can be made to provide additional support to individuals with disabilities, and entities covered by the Americans with Disabilities Act of 1990, seeking information on such Act. JJRESCUE Act for Black and Community Banks 14701.Short titleThis subtitle may be cited as the Reenergized Economic Sustainability for Community and Urban Entities Act for Black and Community Banks or the RESCUE Act for Black and Community Banks. 
14702.Regulation of Black and Community Banks 
(a)Office of Black and Community Banks 
(1)EstablishmentThere is established within the Office of the Comptroller of the Currency an office to be known as the Office of Black and Community Banks. (2)Supervision and examination of Black banks and community banksThe Comptroller of the Currency, acting through the Office of Black and Community Banks, shall supervise and examine Black banks and community banks. 
(3)Regulatory relief 
(A)In generalThe Comptroller shall issue regulations to partially or completely exempt Black banks and community banks from Federal banking statutes and regulations, to the extent the Comptroller determines it appropriate without endangering the safety and soundness of such banks. (B)Treatment of manual underwritingFor purposes of risk-based capital requirements for Black banks and community banks, the Comptroller shall issue regulations to assign a lower level of risk to loans that are issued by such banks using manual underwriting, in recognition of the individualized scrutiny provided by manual underwriting. 
(C)Encouraging small-dollar lendingThe Comptroller shall issue regulations to encourage affordable small-dollar lending by Black banks and community banks by providing regulatory flexibility with respect to such lending. (b)Regulatory relief under the securities laws (1)Investment productsWith respect to investment products sold by a Black bank or a community bank (or an affiliate of such bank) to individuals in the community in which such bank is located, the Securities and Exchange Commission shall issue regulations to partially or completely exempt the bank from the securities laws and regulations issued under the securities laws, to the extent the Commission determines it appropriate without endangering the protection of investors. 
(2)Securities 
(A)In generalThe Securities and Exchange Commission shall issue regulations to reduce the regulatory burden applicable to Black banks and community banks— (i)under the amendments made by the Jumpstart Our Business Startups Act; 
(ii)issuing mortgage-backed securities; and (iii)issuing securities backed by loans guaranteed by the Small Business Act. 
(B)Crowdfunding exemptionSection 4A of the Securities Act of 1933 (15 U.S.C. 77d–1) shall not apply to Black banks or community banks. (c)Conforming change to definition of appropriate Federal banking agencySection 3(q)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1813(q)(1)) is amended— 
(1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), by adding and at the end; and 
(3)by adding at the end the following:  (D)notwithstanding paragraphs (2) and (3), any Black bank or community bank (as such terms are defined under section 14705 of the RESCUE Act for Black and Community Banks);. 
14703.Codification of the Minority Bank Deposit Program 
(a)In general 
(1)In generalSection 1204 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note) is amended to read as follows:  1204.Expansion of use of minority banks, women’s banks, and low-income credit unions (a)Minority Bank Deposit Program (1)EstablishmentThere is established a program to be known as the Minority Bank Deposit Program to expand the use of minority banks, women’s banks, and low-income credit unions. 
(2)AdministrationThe Secretary of the Treasury, acting through the Fiscal Service, shall— (A)on application by a depository institution or credit union, certify whether such depository institution or credit union is a minority bank, women’s bank, or low-income credit union; 
(B)maintain and publish a list of all depository institutions and credit unions that have been certified pursuant to subparagraph (A); (C)periodically distribute the list described in subparagraph (B) to— 
(i)all Federal departments and agencies; (ii)interested State and local governments; and 
(iii)interested private sector companies; and (D)support the creation of ratings, online Black bank resources, and database products, including online lending and investment facilities. 
(3)Inclusion of certain entities on listA depository institution or credit union that, on the date of the enactment of this section, has a current certification from the Secretary of the Treasury stating that such depository institution or credit union is a minority bank, women’s bank, or low-income credit union shall be included on the list described under paragraph (2)(B). (b)Expanded use among Federal departments and agencies (1)In generalNot later than 1 year after the establishment of the program described in subsection (a), the head of each Federal department or agency shall develop and implement standards and procedures to ensure, to the maximum extent possible as permitted by law, the use of minority banks, women’s banks, and low-income credit unions to serve the financial needs of each such department or agency. 
(2)Minimum requirementNotwithstanding paragraph (1), the head of each Federal department or agency shall ensure that at least 10 percent of the financial needs of each such department or agency are met by the use of minority banks, women’s banks, and low-income credit unions. (3)Report to CongressNot later than 2 years after the establishment of the program described in subsection (a), and annually thereafter, the head of each Federal department or agency shall submit to Congress a report on the actions taken to increase the use of minority banks, women’s banks, and low-income credit unions to serve the financial needs of each such department or agency. 
(c)DefinitionsFor purposes of this section: (1)Credit unionThe term credit union has the meaning given the term insured credit union in section 101 of the Federal Credit Union Act (12 U.S.C. 1752). 
(2)Depository institutionThe term depository institution has the meaning given the term insured depository institution in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). (3)Low-income credit unionThe term low-income credit union means any entity described in section 19(b)(1)(A)(iv) of the Federal Reserve Act. 
(4)MinorityThe term minority means any Black American, Native American, Hispanic American, or Asian American. (5)Minority bankThe term minority bank means any bank described in clause (i), (ii), or (iii) of section 19(b)(1)(A) of the Federal Reserve Act for which— 
(A)more than 50 percent of the outstanding shares of which are held by 1 or more minority individuals; (B)the majority of the directors on the board of directors of which are minority individuals; and 
(C)a significant percentage of senior management positions of which are held by minority individuals. (6)Women’s bankThe term women’s bank means any bank described in clause (i), (ii), or (iii) of section 19(b)(1)(A) of the Federal Reserve Act for which— 
(A)more than 50 percent of the outstanding shares of which are held by 1 or more women; (B)the majority of the directors on the board of directors of which are women; and 
(C)a significant percentage of senior management positions of which are held by women.. (2)Conforming AmendmentsThe following provisions are amended by striking 1204(c)(3) and inserting 1204(c): 
(A)Section 808(b)(3) of the Community Reinvestment Act of 1977 (12 U.S.C. 2907(b)(3)). (B)Section 40(g)(1)(B) of the Federal Deposit Insurance Act (12 U.S.C. 1831q(g)(1)(B)). 
(C)Section 704B(h)(4) of the Equal Credit Opportunity Act (15 U.S.C. 1691c–2(h)(4)). (b)Amendments to the Community Reinvestment ActSection 804(b) of the Community Reinvestment Act of 1977 (12 U.S.C. 2903(b)) is amended to read as follows: 
 
(b)Cooperation with Minority Banks, Women’s Banks, and Low-Income Credit Unions Considered 
(1)In generalIn assessing and taking into account, under subsection (a), the record of a financial institution, the appropriate Federal financial supervisory agency shall consider as a factor capital investment, loan participation, and other ventures undertaken by the institution in cooperation with minority banks, women’s banks, community development financial institutions, and low-income credit unions provided that these activities help meet the credit needs of local communities in which such institutions and credit unions are chartered. (2)Definitions (A)FIRREA definitionsThe terms low-income credit union, minority bank, and women’s bank have the meanings given such terms, respectively, in section 1204(c) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note). 
(B)Community development financial institutionThe term community development financial institution has the meaning given in section 103(5) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702(5)).. (c)Considerations when assessing financial inclusion for federally chartered financial institutions (1)In GeneralIn assessing and taking into account the record of a federally chartered financial institution under any financial inclusion assessment process created by the Comptroller of the Currency in any rule relating to the chartering of a financial institution, the Comptroller shall consider as a factor capital investment, loan participation, and other ventures undertaken by the bank in cooperation with Black banks, women’s banks, community development financial institutions, and low-income credit unions, provided that these activities help meet the financial needs of local communities in which the federally chartered financial institution provides financial products or services. 
(2)DefinitionsFor purposes of this section: (A)Community development financial institutionThe term community development financial institution has the meaning given in section 103(5) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702(5)). 
(B)Financial inclusion assessment processThe term financial inclusion assessment process means any process relating to the chartering of a financial institution whereby the Comptroller of the Currency assesses and takes into account the financial institution’s record of meeting the financial needs of the bank’s entire community, including low- and moderate-income neighborhoods, consistent with the safe and sound operation of such bank. (C)Financial product or serviceThe term financial product or service has the meaning given such term in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481). 
(D)FIRREA definitionsThe terms low-income credit union and women’s bank have the meanings given such terms, respectively, in section 1204(c) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note). 14704.GAO Studies (a)New Markets Tax Credit StudyThe Comptroller General of the United States shall carry out a study on the award of the new markets tax credit by— 
(1)surveying communities and specifically talking to Black banks, community banks, and CDFIs that wish to receive the tax credit about why they are not receiving the tax credit; (2)determining where the tax credit money actually went and what it was used for; and 
(3)to the extent possible, using a case study approach. (b)Lower-Value home mortgage loan studyThe Comptroller General of the United States shall carry out a study on mortgage loans with a principal amount of $100,000 or less, including— 
(1)who is making such loans currently; (2)how communities are encouraging such loans; 
(3)what changes could encourage banks and other persons to provide more such loans; and (4)any statutory or regulatory changes that the Comptroller believes may be needed to encourage more such loans. 
(c)Blockchain studyThe Comptroller General of the United States shall carry out a study on blockchain technology and whether such technology could be used to increase investment by lower-income individuals in start-ups and other crowd-funded companies. 14705.DefinitionsFor purposes of this subtitle: 
(1)Black bankThe term Black bank means an insured depository institution— (A)more than 50 percent of the ownership or control of which is held by 1 or more Black individuals; and 
(B)more than 50 percent of the net profit or loss of which accrues to 1 or more Black individuals. (2)CDFIThe term CDFI has the meaning given the term community development financial institution under section 103 of the Community Development Banking and Financial Institutions Act of 1994. 
(3)Community bankThe term community bank means an insured depository institution with less than $100,000,000 in consolidated assets. (4)ComptrollerThe term Comptroller means the Comptroller of the Currency, except when used in the context of the Comptroller General of the United States. 
(5)Insured credit unionThe term insured credit union has the meaning given such term under section 101 of the Federal Credit Union Act. (6)Insured depository institutionThe term insured depository institution— 
(A)has the meaning given such term under section 3 of the Federal Deposit Insurance Act; and (B)includes an insured credit union. 
(7)Securities lawsThe term securities laws has the meaning given such term under section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c). KKSmall Business Start-up Savings Accounts 14801.Short titleThis subtitle may be cited as the Small Business Start-up Savings Accounts Act of 2020. 
14802.Establishment of Small Business Start-up Savings Accounts 
(a)In generalSubpart A of part I of subchapter D of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 408A the following new section:  408B.Small Business Start-up Savings Accounts (a)General ruleExcept as provided in this section, a Small Business Start-up Savings Account shall be treated for purposes of this title in the same manner as an individual retirement plan. 
(b)Small business start-Up savings accountFor purposes of this title, the term Small Business Start-up Savings Account means an individual retirement plan which is designated (in such manner as the Secretary may prescribe) at the time of establishment of the plan as a Small Business Start-up Savings Account. (c)Treatment of contributions (1)No deduction allowedNo deduction shall be allowed under section 219 for a contribution to a Small Business Start-up Savings Account. 
(2)Contribution limit 
(A)In generalThe aggregate amount of contributions for any taxable year to all Small Business Start-up Savings Accounts maintained for the benefit of an individual shall not exceed $10,000. (B)Aggregate limitationThe aggregate of the amount of contributions for all taxable years with respect to all Small Business Start-up Savings Accounts maintained for the benefit of an individual shall not exceed $150,000. 
(C)Cost of living adjustment 
(i)In generalIn the case of a taxable year beginning after 2019, the $10,000 amount in subparagraph (A) shall be increased by an amount equal to— (I)such dollar amount, multiplied by 
(II)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2020 for calendar year 1992 in subparagraph (B) thereof. (ii)RoundingIf any amount as adjusted under clause (i) is not a multiple of $500, such amount shall be rounded to the next lowest multiple of $500. 
(3)Contributions permitted after age 70½Contributions to a Small Business Start-up Savings Account may be made even after the individual for whom the account is maintained has attained age 70½. (4)Rollovers from retirement plans not allowedA taxpayer shall not be allowed to make a qualified rollover contribution to a Small Business Start-up Savings Account from any eligible retirement plan (as defined in section 402(c)(8)(B)), except as may be provided by the Secretary in the case of a rollover from another Small Business Start-up Savings Account. 
(5)Income based on modified adjusted gross income 
(A)In generalIn the case of a taxable year in which the taxpayer’s adjusted gross income exceeds $150,000 ($300,000 in the case of a joint return), the dollar amount in effect for such taxable year under subsection (c)(2) shall be reduced (but not below zero) by the amount determined under subparagraph (B). (B)Amount of reductionThe amount determined under this subparagraph shall be the amount which bears the same ratio to such limitation as— 
(i)the excess of— (I)the taxpayer’s adjusted gross income for such taxable year, over 
(II)$150,000 ($300,000 in the case of a joint return), bears to (ii)$25,000. 
(C)Modified adjusted gross incomeThe term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933. (d)Treatment of distributions (1)Tax treatment (A)Exclusion of qualified distributionsAny qualified distribution from a Small Business Start-up Savings Account shall not be includible in gross income. 
(B)Inclusion of other distributionsDistributions from a Small Business Start-up Savings Account which is not a qualified distribution shall be included in gross income and, for purposes of section 1, treated as a net capital gain. (2)Qualified distributionFor purposes of this subsection, the term qualified distribution means, with respect to any taxable year, any payment or distribution from a Small Business Start-up Savings Account— 
(A)to the extent the amount of such payment or distribution does not exceed the sum of— (i)the aggregate amounts paid or incurred by the taxpayer for such taxable year with respect to a trade or business for the purchase of equipment or facilities, marketing, training, incorporation, and accounting fees, and 
(ii)the aggregate capital contributions of the taxpayer with respect to a trade or business for the taxable year (but only to the extent such amounts are used in such trade or business for purposes described in clause (i)), and (B)which, in the case of a payment or distribution subsequent to the first payment or distribution from such account (or any predecessor to such account)— 
(i)is made not later than the close of the 5th taxable year beginning after the date of such first payment or distribution, and (ii)is made with respect to the same trade or business with respect to which such first payment or distribution was made. 
(3)Treatment after death of account beneficiaryIf, by reason of the death of the account beneficiary, any person acquires the account beneficiary’s interest in a Small Business Start-up Savings Account— (A)such account shall cease to be a Small Business Start-up Savings Account as of the date of death, and 
(B)an amount equal to the fair market value of the assets in such account on such date shall be includible— (i)in the case of a person who is not the estate of such beneficiary, in such person’s gross income for the taxable year which includes such date, or 
(ii)in the case of a person who is the estate of such beneficiary, in such beneficiary’s gross income for the last taxable year of such beneficiary. (C)Special rules (i)Reduction of inclusion for predeath expensesThe amount includible in gross income under subparagraph (B) shall be reduced by the amounts described in paragraph (2) which were incurred by the decedent before the date of the decedent’s death and paid by such person within 1 year after such date. 
(ii)Deduction for estate taxesAn appropriate deduction shall be allowed under section 691(c) to any person (other than the decedent) with respect to amounts included in gross income under clause (i) by such person. (4)Mandatory distribution rules not to applySection 401(a)(9)(A) and the incidental death benefit requirements of section 401(a) shall not apply to any Small Business Start-up Savings Account.. 
(b)Excess contributionsSection 4973 of such Code is amended by adding at the end the following new subsection:  (i)Excess contributions to Small Business Start-Up Savings AccountsFor purposes of this section, in the case of contributions to all Small Business Start-up Savings Accounts (within the meaning of section 408B(b)) maintained for the benefit of an individual, the term excess contributions means the sum of— 
(1)the excess (if any) of— (A)the amount contributed to such accounts for the taxable year, over 
(B)the amount allowable as a contribution under section 408B(c)(2)(A) for such taxable year, and (2)the amount determined under this subsection for the preceding taxable year, reduced by the sum of— 
(A)the distributions out of the accounts for the taxable year, and (B)the excess (if any) of— 
(i)the maximum amount allowable as a contribution under section 408B(c)(2)(A) for such taxable year, over (ii)the amount contributed to such accounts for such taxable year, and 
(3)the excess (if any) of— (A)the excess (if any) of— 
(i)the aggregate amounts contributed to such accounts for all taxable years, over (ii)the aggregate amount allowable as contributions under section 408B(c)(2)(B) for all taxable years, over 
(B)the amount determined under this paragraph for all preceding taxable years.. (c)Conforming amendmentThe table of sections for subpart A of part I of subchapter D of chapter 1 of such Code is amended by inserting after the item relating to section 408A the following new item: 
 
 
Sec. 408B. Small Business Start-up Savings Accounts.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020. LLSmall Business Development Centers and Women’s Business Centers Tax Compliance Costs 14901.Grants to small business development centers and women’s business centers to address rising costs of tax compliance for small business concerns (a)Grant authorityThe Administrator of the Small Business Administration may award a grant under this section to a small business development center or a women’s business center for the purposes of assisting owners of small business concerns in complying with the Internal Revenue Code of 1986 and communicating with the Internal Revenue Service. 
(b)ApplicationEach applicant for a grant under this section shall submit to the Administrator an application in such form as the Administrator may require. The application shall include information regarding the applicant’s goals and objectives for helping address the concerns of owners of small business concerns related to compliance with the Internal Revenue Code of 1986. (c)Applicability of grant requirementsAn applicant for a grant under this section shall comply with all of the requirements applicable to a grantee under section 21 or section 29 of the Small Business Act, except that the matching funds requirements of such sections shall not apply. 
(d)Use of fundsA recipient of a grant under this section shall use the grant only for the purposes described in subsection (a), including working with— (1)the Internal Revenue Service, including local offices of the Office of the Taxpayer Advocate, to help reduce tax compliance costs for such owners; and 
(2)owners of small business concerns who are subject to an audit by the Internal Revenue Service. (e)Minimum grant amountA grant awarded under this section may not be in an amount less than $200,000. 
(f)Cooperative agreements and contractsThe Administrator may enter into a cooperative agreement or contract with the recipient of a grant under this section to provide additional assistance for the purposes described in subsection (a). (g)Report to AdministratorNot later than 18 months after the date of receipt of a grant under this section, the recipient of the grant shall submit to the Administrator a report describing how the grant funds were used. 
(h)Evaluation of programNot later than 3 years after the date of the enactment of this Act, the Administrator shall submit to Congress a report that contains an evaluation of the grant program established under this section. (i)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration. (2)Small business concernThe term small business concern has the meaning given such term under section 3 of the Small Business Act (15 U.S.C. 632). 
(3)Small business development centerThe term small business development center has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632). (4)Women’s business centerThe term women’s business center means a women's business center described under section 29 of the Small Business Act (15 U.S.C. 656). 
(j)Limitation on use of fundsThe Administrator may carry out this section only with amounts appropriated specifically to carry out this section under subsection (k). (k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2022 and 2023. 
MMHire A Hero 
15101.Short titleThis subtitle may be cited as the Hire A Hero Act of 2020. 15102.Work opportunity credit to small businesses for hiring members of Ready Reserve or National Guard (a)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or, and by adding at the end the following new subparagraph: 
 
(K)in the case of an eligible employer (as defined in section 408(p)(2)(C)(i)), an individual who is a member of— (i)the Ready Reserve (as described in section 10142 of title 10, United States Code), or 
(ii)the National Guard (as defined in section 101(c)(1) of title 10, United States Code).. (b)Effective date (1)In generalThe amendment made by this section shall apply to wages paid or incurred after the date of the enactment of this Act in taxable years ending after such date. 
(2)Current employees covered by creditFor purposes of applying section 51 of the Internal Revenue Code of 1986, individuals described in section 51(d)(1)(K) of such Code, as added by this section, who are employed by an eligible employer (as defined in section 408(p)(2)(C)(i) of such Code) on the date of the enactment of this Act shall be treated as beginning work for such employer on such date. 15103.Permanent extension of work opportunity credit for employers hiring qualified veterans and members of Ready Reserve and National Guard (a)In generalSection 51(c)(4) of the Internal Revenue Code of 1986 is amended by inserting (other than any individual described in subparagraph (B) or (K) of subsection (d)(1)) after individual. 
(b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after December 31, 2019. NNJobs, On-the-Job Earn-While-You-Learn Training, and Apprenticeships for Young African-Americans 15201.Short titleThis subtitle may be cited as the Jobs, On-the-Job Earn-While-You-Learn Training, and Apprenticeships for Young African-Americans Act. 
15202.Findings and purpose 
(a)FindingsCongress finds the following: (1)Young African-American men and women are the hardest hit by economic instability. Declared and affirmed by the Federal Reserve, African Americans face unemployment rates that are two to three times higher than their White counterparts for the last several decades. 
(2)During economic recessions in 1974–75, 1981–82, 1990–91, and 2008, the African-American community faced significantly higher unemployment rates than their White counterparts. (3)Even during times of economic growth, African-American communities experience prolonged financial vulnerability and delayed recovery. Unemployment rates decline at a slower rate for African-American men, and even a slower rate for African-American women as compared to their White counterparts. 
(4)This extraordinarily high unemployment rate has a terrible rippling impact on the breakdown of the family structure, as men and women in this age group are in the primary child-producing ages. (5)Affirmed by the Department of Labor, diversity and inclusion within the workforce benefits employees and businesses across all industries, including apprenticeship programs, which provide economic mobility to its participants. 
(6)Through the combined efforts of building trades unions and community partners at the State and local level, there have been established more than 150 apprenticeship readiness programs across the United States that focus on creating pathways to Registered Programs for people of color, women, and veterans. Overall, from 2009 to 2019, building trades unions and their signatory contractors have invested over $100,000,000 in outreach efforts targeting under-represented communities to participate in apprenticeship readiness programs. Of the 4,800 individuals who have successfully completed a building trades apprenticeship readiness program since 2016, 70 percent were from communities of color and 22 percent were women. (7)The disproportionately high-unemployment rates, combined with low participation rates from African Americans in registered apprenticeship programs not only constitute a national crisis but a national tragedy for the young African Americans, many of whom are fathers and mothers who, without jobs, are unable to provide for their families or home. 
(b)PurposeThe purpose of this subtitle is to secure jobs, on-the-job training, and apprenticeships for young African Americans ages 18 to 39 with the labor unions, general contractors, and businesses who will rebuild the Nation’s crumbling infrastructure in cities and communities throughout the Nation. 15203.Sense of CongressIt is the sense of Congress that— 
(1)this subtitle, while rebuilding the crumbling infrastructure of this great Nation, will simultaneously help create good paying jobs and job training that will provide young African Americans ages 18 to 39 with the technical skills, computer capabilities, and other skills necessary in this high technology-driven job market, thus providing young African Americans with highly developed skills that will make them very competitive and attractive to many employers; (2)this subtitle greatly exemplifies and strengthens the high nobility of purpose that is the founding grace of this great Nation; and 
(3)the African-American organizations described in section 15204(c) have a long and rich history of working to improve the lives of African Americans, and can be very helpful in successfully reaching, contacting, and recruiting unemployed young African Americans. 15204.Urging employment, on-the-job training, and apprenticeships for unemployed young African Americans in rebuilding the Nation’s crumbling infrastructure (a)In generalThe Secretary of Labor shall strongly and urgently encourage those labor unions, general contractors, and businesses, who will rebuild the Nation’s crumbling infrastructure, transportation systems, technology and computer networks, and energy distribution systems, to actively recruit, hire, train, and provide apprentice programs registered under the National Apprenticeship Act (29 U.S.C. 50 et seq.) to African Americans ages 18 to 39 through their existing jobs and through apprenticeships and earn-while-you-learn programs, registered under such Act. The Secretary shall provide assistance to such labor unions, general contractors, and businesses through every means available under existing law to help coordinate the recruitment of such individuals for such jobs, on-the-job training, and apprenticeships. 
(b)CoordinationThe jobs, on-the-job training, and apprenticeships made available by labor unions, general contractors, and businesses described in subsection (a) shall be conducted in conjunction with the Secretary of Labor and the labor unions and other associations which the Secretary has identified as those primarily involved in the infrastructure rebuilding described in such subsection. Such coordination shall also be done in conjunction with the National Joint Apprenticeship and Training Committee. (c)RecruitmentThe Secretary shall coordinate with labor unions, general contractors, and businesses described in subsections (a) and (b) to recruit African Americans for the jobs, on-the-job training, and apprenticeships described in subsection (a) by reaching out and seeking assistance from within the African-American community, churches, and civil rights organizations that can offer valuable assistance to the Secretary of Labor, the labor unions, general contractors, and businesses with identifying, locating, and contacting unemployed young African Americans who want jobs, on-the-job training, and apprenticeships. 
OOMedia Diversity 
15301.FindingsThe Congress finds the following: (1)The principle that an informed and engaged electorate is critical to a vibrant democracy is deeply rooted in our laws of free speech and underpins the virtues on which we established our Constitution, “in Order to form a more perfect Union, establish Justice, insure domestic Tranquility, provide for the common defences, promote the general Welfare, and secure the Blessings of Liberty to ourselves and our Posterity. . .”. 
(2)Having independent, diverse, and local media that provide exposure to a broad range of viewpoints and the ability to contribute to the political debate is central to sustaining that informed engagement. (3)It is in the public interest to encourage source, content, and audience diversity on our Nation’s shared telecommunications and media platforms. 
(4)The survival of small, independent, and diverse media outlets that serve diverse audiences and local media markets is essential to preserving local culture and building understanding on important community issues that impact the daily lives of residents. (5)Research by the American Society of News Editors, the Radio Television Digital News Association, the Pew Research Center, and others has documented the continued challenges of increasing diversity among all types of media entities. 
(6)With increasing media experience and sophistication, it is even more important to have minority participation in local media to ensure a diverse range of information sources are available and different ideas and viewpoints are expressed to strengthen social cohesion among different communities. (7)The constriction in small, independent, and diverse media outlets and limited participation of diverse populations in media ownership and decisionmaking are combining to negatively impact our goal of increasing local civic engagement and civic knowledge through increased voter participation, membership in civic groups, and knowledge of local political and civil information. 
15302.Sense of CongressThat the Congress— (1)reaffirms its commitment to diversity as a core tenet of the public interest standard in media policy; and  
(2)pledges to work with media entities and diverse stakeholders to develop common ground solutions to eliminate barriers to media diversity. PPFederal Jobs 15401.Short title; definitions (a)Short titleThis subtitle may be cited as the Federal Jobs Act. 
(b)DefinitionsIn this subtitle: (1)AgencyThe term agency has the meaning given the term Executive agency in section 105 of title 5, United States Code, and includes the United States Postal Service and the Postal Regulatory Commission. 
(2)Agency planThe term agency plan means an Executive agency-specific plan to carry out the Diversity Plan, as described in section 15403. (3)Deputy DirectorThe term Deputy Director means the Deputy Director of Management of the Office of Management and Budget.  
(4)DirectorThe term Director means the Director of the Office of Personnel Management. (5)DiversityThe term diversity includes characteristics such as national origin, language, race, color, disability, ethnicity, gender, age, religion, sexual orientation, gender identity, socioeconomic status, and family structures. 
(6)Diversity PlanThe term Diversity Plan means the Diversity and Inclusion Initiative and Strategic Plan, as described in section 15402. 15402.Executive branch Diversity and Inclusion Initiative and Strategic Plan (a)In generalThe Director of the Office of Personnel Management and the Deputy Director of Management of the Office of Management and Budget, in coordination with the President’s Management Council and the Chair of the Equal Employment Opportunity Commission, shall— 
(1)establish a coordinated initiative to promote diversity and inclusion in the executive branch workforce; (2)not later than 90 days after the date of the enactment of this Act— 
(A)develop and issue a Diversity and Inclusion Strategic Plan applicable to the executive branch, to be updated at a minimum every 4 years, that— (i)focuses on workforce diversity, workplace inclusion, and agency accountability and leadership; and 
(ii)highlights comprehensive strategies for agencies to identify and remove barriers to equal employment opportunity that may exist in recruitment, hiring, promotion, retention, professional development, and training policies and practices;  (B)review applicable directives to agencies related to the development or submission of Executive agency human capital and other workforce plans and reports in connection with recruitment, hiring, promotion, retention, professional development, and training policies and practices, and develop a strategy for consolidating such agency plans and reports where appropriate and permitted by law; and 
(C)provide guidance to agencies concerning formulation of agency-specific plans under section 15403 to carry out the Diversity Plan; (3)identify appropriate practices to improve the effectiveness of each agency’s efforts to recruit, hire, promote, retain, develop, and train a diverse and inclusive workforce, consistent with merit system principles; and 
(4)establish a system for regular reporting on agencies’ progress in implementing any Executive agency-specific plan to carry out the Diversity Plan. (b)ApplicationFor purposes of carrying out this section— 
(1)the term diversity includes characteristics such as national origin, language, race, color, disability, ethnicity, gender, age, religion, sexual orientation, gender identity, socioeconomic status, and family structures; and (2)recruitment should be from qualified individuals from appropriate sources in an endeavor to achieve a workforce from all segments of society while avoiding discrimination for or against any employee or applicant on the basis of race, color, religion, sex (including pregnancy or gender identity), national origin, age, disability, sexual orientation or any other prohibited basis.  
15403.Responsibilities of agencies 
(a)In generalThe head of each agency shall— (1)designate the agency’s Chief Human Capital Officer, Director of Equal Employment Opportunity, and Chief Diversity Officer (if any) to be responsible for enhancing employment and promotion opportunities within the agency, including development and implementation of the agency plan; 
(2)not later than 120 days after the date the Diversity Plan is issued or updated under section 15401, develop or update (as the case may be) and submit for review to the Director and the Deputy Director an agency plan for recruiting, hiring, training, developing, advancing, promoting, and retaining a diverse workforce consistent with merit system principles, the agency’s overall strategic plan, its human capital operating plan prepared pursuant to part 250 of title 5, Code of Federal Regulations, and any other applicable workforce planning strategies and initiatives; (3)implement the agency plan after incorporating the plan into the agency’s human capital operating plan; and 
(4)provide information as specified by the reporting requirements developed under paragraph (4) of section 15401. (b)Annual updatesNot later than 90 days after the date of the enactment of this Act and annually thereafter, the head of each agency, in consultation with the Director and the Deputy Director, shall publish a report on the agency’s public Internet website that includes— 
(1)disaggregated demographic data (sorted by race, color, national origin, religion, sex, age, or disability) relating to the workforce and information on the status of diversity and inclusion efforts of the agency; (2)an analysis of applicant flow data, as available (sorted by race, color, national origin, religion, sex, age, or disability); 
(3)disaggregated demographic data relating to participants in professional development programs of the agency and the rate of placement into senior positions for participants in such programs; and (4)data related to the employment of traditionally underrepresented groups. 
(c)Retention and exit interviews or surveys 
(1)Departing employeesThe head of each agency shall provide an opportunity for an exit interview or survey to each agency employee who separates from service with the agency to better understand the employee’s reasons for leaving such service. (2)Use of analysis from interviews and surveysThe head of each agency shall analyze demographic data and other information obtained through interviews and surveys under paragraphs (1) and (2) to determine— 
(A)if and how the diversity of those participating in such interviews and surveys impacts the results; and (B)whether to implement any policy changes or make any recommendations. 
(3)Tracking dataThe head of each agency shall— (A)track demographic data relating to participants in professional development programs and the rate of placement into senior positions for participants in such programs; 
(B)annually evaluate such data— (i)to identify ways to improve outreach and recruitment for such programs, consistent with merit system principles; and 
(ii)to understand how participation in any program offered or sponsored by the agency under subparagraph (A) differs among the demographic categories of the workforce; and (C)actively encourage participation from a range of demographic categories, especially from categories with consistently low participation. 
15404.Legislative and judicial branches 
(a)Legislative branchEach office treated as an employing office under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) shall, to the greatest extent practicable, carry out the requirements of sections 15402 and 15403 with respect to the legislative branch of Government.  (b)Judicial branchThe Director of the Administrative Office of the United States Courts shall, to the greatest extent practicable, carry out the requirements of sections 15402 and 15403 with respect to the judicial branch of Government. 
15405.Diversity in Government procurement and grantmaking 
(a)Prime contractor reporting to agenciesEach prime contractor shall submit to the head of the agency with which the contractor is under contract an annual report, that includes a list of prime contractors and subcontractors, and the amounts they receive from the agency, that are economically and socially disadvantaged businesses as defined by part 124 of title 13, Code of Federal Regulations. (b)Annual reports (1)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the head of each agency shall submit to the appropriate congressional committees a comprehensive report on activities to increase economically and socially disadvantaged businesses (as defined by such part 124) in procurement and grant making. 
(2)ContentEach report required under paragraph (1) shall include a description of the efforts of the agency— (A)to list, describe, and evaluate all activities used to increase the capacity of minority-led small nongovernmental organizations and civil society organizations to win bids and obtain contracts and grants and serve as subcontractors; and 
(B)to review any impact the restrictions related to the foreign exemption in Federal contracting under part 19 of the Federal Acquisition Regulation have had on economically and socially disadvantaged businesses (as defined by such part 124). QQUrban Progress 15501.Short title This subtitle may be cited as the Urban Progress Act of 2020.  
1Sustainable Community Economic Development 
ARental Assistance Housing Preservation and Rehabilitation Act 
15511.Short titleThis subpart may be cited as the Rental Assistance Housing Preservation and Rehabilitation Act of 2020. 15512.Amendments to rental assistance demonstration (a)AmendmentsThe matter in the heading Rental Assistance Demonstration in title II of the Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2012 (division C of Public Law 112–55; 125 Stat. 673) is amended— 
(1)by striking (except for funds allocated under such section for single room occupancy dwellings as authorized by title IV of the McKinney-Vento Homeless Assistance Act) each place such phrase appears; (2)in the third proviso by inserting in excess of amounts made available under this heading after associated with such conversion; 
(3)in the fourth proviso— (A)by striking 60,000 and inserting 150,000; and 
(B)by striking or section 8(e)(2); and (4)in the penultimate proviso by striking and 2013 and inserting through 2021. 
(b)ApplicabilityThe amendments made by subsection (a) shall apply only to any amounts that are made available for fiscal year 2022 or any fiscal year thereafter for carrying out the demonstration program established under the heading referred to in subsection (a). BHire For a Second Chance Act 15521.Short titleThis subpart may be cited as the Hire For a Second Chance Act of 2020. 
15522.Extension and modification of work opportunity tax credit 
(a)Credit made permanentSection 51(c) of the Internal Revenue Code of 1986 is amended by striking paragraph (4) and redesignating paragraph (5) as paragraph (4). (b)Increase in wage limitation for ex-Felons (1)Limitation on wages taken into accountSection 51(b)(3) of such Code is amended— 
(A)by striking subsection (d)(3)(A)(iv), and and inserting subsection (d)(3)(A)(iv),; and (B)by striking subsection (d)(3)(A)(ii)(II)) and inserting subsection (d)(3)(A)(ii)(II), and $14,000 in the case of any individual who is an ex-felon by reason of subsection (d)(4)). 
(2)Inflation adjustmentSection 51(b) of such Code is amended by adding at the end the following:  (4)Adjustment for inflationIn the case of any taxable year beginning after 2021, the $14,000 dollar amount contained in paragraph (3) relating to ex-felons shall be increased by an amount equal to the product of— 
(A)such dollar amount, and (B)the cost of living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins determined by substituting calendar year 2020 for calendar year 1992 in subparagraph (B) thereof.If any increase determined under the preceding sentence is not a multiple of $50, such increase shall be rounded to the next lowest multiple of $50.. 
(c)Qualified ex-FelonSection 51(d)(4)(B) of such Code is amended by striking 1 year and inserting 3 years. (d)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after December 31, 2019. 
CCommunity Investment and Empowerment Act 
15531.Short titleThis subpart may be cited as the Community Investment and Empowerment Act. 15532.PurposeThe purpose of this subpart is to assist with the economic growth of economically disadvantaged communities that have potential for strong Class 1 commercial investment, but continue to have a difficult time recruiting Class 1 commercial investment. 
15533.Economic growth, retention, and recruitment of commercial investment in underserved communitiesThe Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.) is amended by adding at the end the following new title:  VIECONOMIC GROWTH, RETENTION, AND RECRUITMENT OF COMMERCIAL INVESTMENT IN ECO­NOM­I­CAL­LY DISADVANTAGED COMMUNITIES 511.Grant program (a)AuthorizationFrom amounts appropriated under section 513, the Administrator shall make grants on a competitive basis to communities for— 
(1)the creation of a grant and/or revolving loan fund program that helps develop financing packages for Class 1 commercial investment; (2)lowering real estate property tax rates; 
(3)conducting community-wide market analysis to help recruit and/or retain Class 1 commercial investment; (4)creating employment training programs for Class 1 business customer service, sales, and managerial positions; 
(5)retail marketing strategies to solicit new Class 1 commercial investment starts in the community; (6)program allowances for activities such as the publication of marketing materials, development of economic development web pages, and educational outreach activities with retail trade associations; and 
(7)hiring business recruitment specialists. (b)EligibilityThe Administrator may only make a grant under subsection (a) to communities that— 
(1)demographics include— (A)a median per capita income no higher than $35,000; and 
(B)a lack of Class 1 commercial investment; and (2)submit an application at such time, in such form, and containing such information and assurances as the Administrator may require, including— 
(A)a description of how the community through the activities the community carries out with the grant funds will recruit, retain and grow their economy through Class 1 commercial investment; and (B)a description of the difficulty the community has faced recruiting, retaining and growing their economy through Class 1 commercial investment. 
(c)Matching funds 
(1)In generalThe Administrator may not make a grant to a community under subsection (a) unless the community agrees that, with respect to the costs to be incurred by the community in carrying out the activities for which the grant is awarded, the community will make available non-Federal contributions in an amount equal to not less than 10 percent of the Federal funds provided under the grant. (2)Satisfying matching requirementsThe non-Federal contributions required under paragraph (1) may be— 
(A)in cash or in-kind, including services, fairly evaluated; and (B)from— 
(i)any private source; (ii)a State or local governmental entity; or 
(iii)a not-for-profit. (3)WaiverThe Administrator may waive or reduce the non-Federal contribution required by paragraph (1) if the community involved demonstrates that the eligible entity cannot meet the contribution requirement due to financial hardship. 
(d)LimitationsFunding appropriated under section 513 will be allocated by the following formula— (1)no more than up to 5 percent of funds appropriated under section 513 shall go to administrative costs; 
(2)up to 70 percent of funding appropriated under section 513 shall go toward activities described in sections (a)(1) through (a)(4) after taking into account administrative costs under subsection (c)(1)(A); and (3)30 percent of funding appropriated under section 513 shall go toward activities described in sections (a)(5) through (a)(7) after taking into account administrative costs under section (c)(1)(A). 
512.DefinitionsIn this title, the following definitions apply: (1)CommunityThe term community means a governance structure that includes county, parish, city, village, township, district or borough. 
(2)Class 1 commercial investmentThe term Class 1 commercial investment means retail grocery chains, food service retailers, restaurants and franchises, retail stores, cafes, shopping malls, and other shops. (3)Economically underserved communityThe term economically underserved community means an area suffering from low income and resultant low purchasing power, limiting its ability to generate sufficient goods and services to be used in exchange with other areas to meet current consumption needs. 
513.Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out section 511(a) $40,000,000 for each of fiscal years 2021 through 2025.. DPromote Start-Ups Act 15541.Short titleThis subpart may be cited as the Promote Start-Ups Act of 2020. 
15542.Permanent increase of limitation on deduction for start-up and organizational expenditures 
(a)Start-Up expenditures 
(1)In generalSection 195(b)(1)(A)(ii) of the Internal Revenue Code of 1986 is amended— (A)by striking $5,000 and inserting $15,000; and 
(B)by striking $50,000 and inserting $150,000. (2)Conforming amendmentSection 195(b) of such Code is amended by striking paragraph (3). 
(b)Organizational expendituresSection 248(a)(1)(B) of such Code is amended— (1)by striking $5,000 and inserting $10,000; and 
(2)by striking $50,000 and inserting $60,000. (c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred with respect to— 
(1)in the case of the amendments made by subsection (a), trades or businesses beginning in taxable years beginning after December 31, 2019; and (2)in the case of the amendments made by subsection (b), corporations the business of which begins in taxable years beginning after such date. 
ECommunity College to Career Fund Act 
15551.Short titleThis subpart may be cited as the Community College to Career Fund Act. 15552.Community College to Career Fund (a)In GeneralTitle I of the Workforce Innovation and Opportunity Act is amended by adding at the end the following: 
 
FCommunity College to Career Fund 
199.Community college and industry partnerships program 
(a)Grants authorizedFrom funds appropriated under section 199A, the Secretary of Labor (in coordination with the Secretary of Education and the Secretary of Commerce) shall award competitive grants to eligible entities described in subsection (b) for the purpose of developing, offering, improving, and providing educational or career training programs for workers. (b)Eligible entity (1)Partnerships with employers or an employer or industry partnership (A)General definitionFor purposes of this section, an eligible entity means any of the entities described in subparagraph (B) (or a consortium of any of such entities) in partnership with employers or an employer or industry partnership representing multiple employers. 
(B)Description of entitiesThe entities described in this subparagraph are— (i)a community college; 
(ii)a 4-year public institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) that offers 2-year degrees, and that will use funds provided under this section for activities at the certificate and associate degree levels; (iii)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))); or 
(iv)a private or nonprofit, 2-year institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) in the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau. (2)Additional Partners (A)Authorization of additional partnersIn addition to partnering with employers or an employer or industry partnership representing multiple employers as described in paragraph (1)(A), an entity described in paragraph (1) may include in the partnership described in paragraph (1) one or more of the organizations described in subparagraph (B). Each eligible entity that includes one or more such organizations shall collaborate with the State or local board in the area served by the eligible entity. 
(B)OrganizationsThe organizations described in this subparagraph are as follows: (i)A provider of adult education (as defined in section 203) or an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)). 
(ii)A community-based organization. (iii)A joint labor-management partnership. 
(iv)A State or local board. (v)Any other organization that the Secretaries consider appropriate. 
(c)Educational or career training programFor purposes of this section, the Governor of the State in which at least one of the entities described in subsection (b)(1)(B) of an eligible entity is located shall establish criteria for an educational or career training program leading to a recognized postsecondary credential for which an eligible entity submits a grant proposal under subsection (d). (d)ApplicationAn eligible entity seeking a grant under this section shall submit an application containing a grant proposal, for an educational or career training program leading to a recognized postsecondary credential, to the Secretaries at such time and containing such information as the Secretaries determine is required, including a detailed description of— 
(1)the extent to which the educational or career training program described in the grant proposal fits within an overall strategic plan consisting of— (A)the State plan described in section 102 or 103, for the State involved; 
(B)the local plan described in section 108, for each local area that comprises a significant portion of the area to be served by the eligible entity; and (C)a strategic plan developed by the eligible entity; 
(2)the extent to which the program will meet the needs of employers in the area for skilled workers in in-demand industry sectors and occupations; (3)the extent to which the program will meet the educational or career training needs of workers in the area; 
(4)the specific educational or career training program and how the program meets the criteria established under subsection (e), including the manner in which the grant will be used to develop, offer, improve, and provide the educational or career training program; (5)any previous experience of the eligible entity in providing educational or career training programs, the absence of which shall not automatically disqualify an eligible institution from receiving a grant under this section; and 
(6)how the program leading to the credential meets the criteria described in subsection (c). (e)Criteria for award (1)In generalGrants under this section shall be awarded based on criteria established by the Secretaries, that include the following: 
(A)A determination of the merits of the grant proposal submitted by the eligible entity involved to develop, offer, improve, and provide an educational or career training program to be made available to workers. (B)An assessment of the likely employment opportunities available in the area to individuals who complete an educational or career training program that the eligible entity proposes to develop, offer, improve, and provide. 
(C)An assessment of prior demand for training programs by individuals eligible for training and served by the eligible entity, as well as availability and capacity of existing (as of the date of the assessment) training programs to meet future demand for training programs. (2)PriorityIn awarding grants under this section, the Secretaries shall give priority to eligible entities that— 
(A)include a partnership, with employers or an employer or industry partnership, that— (i)pays a portion of the costs of educational or career training programs; or 
(ii)agrees to hire individuals who have attained a recognized postsecondary credential resulting from the educational or career training program of the eligible entity; (B)enter into a partnership with a labor organization or labor-management training program to provide, through the program, technical expertise for occupationally specific education necessary for a recognized postsecondary credential leading to a skilled occupation in an in-demand industry sector; 
(C)are focused on serving individuals with barriers to employment, low-income, nontraditional students, students who are dislocated workers, students who are veterans, or students who are long-term unemployed; (D)include any eligible entities serving areas with high unemployment rates; 
(E)are eligible entities that include an institution of higher education eligible for assistance under title III or V of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.; 20 U.S.C. 1101 et seq.); and (F)include a partnership, with employers or an employer or industry partnership, that increases domestic production of goods. 
(f)Use of fundsGrant funds awarded under this section shall be used for one or more of the following: (1)The development, offering, improvement, and provision of educational or career training programs, that provide relevant job training for skilled occupations, that lead to recognized postsecondary credentials, that will meet the needs of employers in in-demand industry sectors, and that may include registered apprenticeship programs, on-the-job training programs, and programs that support employers in upgrading the skills of their workforce. 
(2)The development and implementation of policies and programs to expand opportunities for students to earn a recognized postsecondary credential, including a degree, in in-demand industry sectors and occupations, including by— (A)facilitating the transfer of academic credits between institutions of higher education, including the transfer of academic credits for courses in the same field of study; 
(B)expanding articulation agreements and policies that guarantee transfers between such institutions, including through common course numbering and use of a general core curriculum; and (C)developing or enhancing student support services programs. 
(3)The creation of career pathway programs that provide a sequence of education and occupational training that leads to a recognized postsecondary credential, including a degree, including programs that— (A)blend basic skills and occupational training; 
(B)facilitate means of transitioning participants from noncredit occupational, basic skills, or developmental coursework to for-credit coursework within and across institutions; (C)build or enhance linkages, including the development of dual enrollment programs and early college high schools, between secondary education or adult education programs (including programs established under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) and title II of this Act); 
(D)are innovative programs designed to increase the provision of training for students, including students who are members of the National Guard or Reserves, to enter skilled occupations in in-demand industry sectors; and (E)support paid internships that will allow students to simultaneously earn credit for work-based learning and gain relevant employment experience in an in-demand industry sector or occupation, which shall include opportunities that transition individuals into employment. 
(4)The development and implementation of— (A)a Pay-for-Performance program that leads to a recognized postsecondary credential, for which an eligible entity agrees to be reimbursed under the grant primarily on the basis of achievement of specified performance outcomes and criteria agreed to by the Secretary; or 
(B)a Pay-for-Success program that leads to a recognized postsecondary credential, for which an eligible entity— (i)enters into a partnership with an investor, such as a philanthropic organization that provides funding for a specific project to address a clear and measurable educational or career training need in the area to be served under the grant; and 
(ii)agrees to be reimbursed under the grant only if the project achieves specified performance outcomes and criteria agreed to by the Secretary. 199A.Authorization of appropriations (a)In generalThere are authorized to be appropriated such sums as may be necessary to carry out the program established by section 199. 
(b)Administrative CostNot more than 5 percent of the amounts made available under subsection (a) may be used by the Secretaries to administer the program described in that subsection, including providing technical assistance and carrying out evaluations for the program described in that subsection. (c)Period of availabilityThe funds appropriated pursuant to subsection (a) for a fiscal year shall be available for Federal obligation for that fiscal year and the succeeding 2 fiscal years. 
199B.DefinitionFor purposes of this subtitle, the term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).. (b)Conforming amendmentThe table of contents for the Workforce Innovation and Opportunity Act is amended by inserting after the items relating to subtitle E of title I the following: 
 
 
Subtitle F—Community College to Career Fund  
Sec. 199. Community college and industry partnerships program.  
Sec. 199A. Authorization of appropriations.  
Sec. 199B. Definition.. 
(c)Effective dateThis Act, including the amendments made by this Act, takes effect as if included in the Workforce Innovation and Opportunity Act. FYouth Summer Jobs and Public Service Act 15561.Short titleThis subpart may be cited as the Youth Summer Jobs and Public Service Act of 2020. 
15562.Grants to States for summer employment for youthSection 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164) is amended by adding at the end the following:  (d)Grants to States for summer employment for youth (1)In generalNotwithstanding any other provision of this Act, from the amount appropriated under paragraph (2), the Secretary shall award grants to States to provide assistance to local areas that have high concentrations of eligible youth to enable such local areas to carry out programs described in subsection (c)(1) that provide summer employment opportunities for eligible youth, which are directly linked to academic and occupational learning, as described in subsection (c)(2)(C). In awarding grants under this subsection, a State shall— 
(A)partner with private businesses to the extent feasible to provide employment opportunities at such businesses; and (B)prioritize jobs and work opportunities that directly serve the community. 
(2)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 to carry out this subsection for each of fiscal years 2022 through 2026.. GChild Poverty Reduction Act 15571.Short titleThis subpart may be cited as the Child Poverty Reduction Act of 2020. 
1Federal Interagency Working Group on Reducing Child Poverty 
15572.Establishment of Working GroupThere is established in the Administration for Children and Families of the Department of Health and Human Services a group which shall be known as the Federal Interagency Working Group on Reducing Child Poverty (in this Act referred to as the Working Group). 15573.National plan to reduce child poverty (a)Primary goal (1)Development of national planThe primary goal of the Working Group is to develop a national plan— 
(A)to reduce, within 10 years after the date on which funding is made available to carry out this Act— (i)the number of children living in poverty in the United States to half of the number of such children as reported in the report of the United States Census Bureau on Income, Poverty, and Health Insurance Coverage in the United States: 2013 (issued in September 2014); and 
(ii)the number of children living in extreme poverty in the United States to zero; and (B)to reduce, within 20 years after the date on which funds are made available to carry out this Act, the number of children living in poverty in the United States to zero. 
(2)Consultation with National Academy of SciencesIn developing the national plan under paragraph (1), the Working Group shall consider all recommendations, research papers, and reports published by the National Academy of Sciences as a result of the workshops conducted pursuant to title II. (3)DeadlineNot later than 180 days after the date of the enactment of this Act, the Working Group shall make substantial progress toward the development of the national plan. 
(b)Additional goalsThe national plan under subsection (a) shall include recommendations for achieving the following goals: (1)Understanding the root causes of child poverty, including persistent intergenerational poverty, taking into account social, economic, and cultural factors. 
(2)Improving the accessibility of anti-poverty programs and increasing the rate of enrollment in such programs among eligible children and families by reducing the complexity and difficulty of enrolling in such programs. (3)Eliminating disparate rates of child poverty based on race, ethnicity, gender, and age. 
(4)Improving the ability of individuals living in poverty, low-income individuals, and unemployed individuals to access quality jobs that help children and their families rise above poverty. (5)Connecting low-income children, disconnected youth, and their families to education, job training, work, and their communities. 
(6)Shifting the measures and policies of Federal anti-poverty programs from the goal of helping individuals and families living in poverty to achieve freedom from deprivation toward the goal of helping such individuals and families rise above poverty and achieve long-term economic stability. (c)MethodsIn developing the national plan under subsection (a), the Working Group shall employ methods for achieving the goals described in subsections (a) and (b) that include— 
(1)entering into an agreement with the National Academy of Sciences for a workshop series on the economic and social costs of child poverty, as described in title II; (2)studying the effect of child poverty on the health and welfare of children, including the access of children living in poverty to health care, housing, proper nutrition, and education; 
(3)measuring the effect of child poverty on the ability of individuals to achieve economic stability, including such effect on educational attainment, rates of incarceration, lifetime earnings, access to healthcare, and access to housing; (4)updating and applying improved measures of poverty that can meaningfully account for other aspects relating to the measure of poverty, such as the Supplemental Poverty Measure used by the United States Census Bureau; and 
(5)using and applying fact-based measures to evaluate the long-term effectiveness of anti-poverty programs, taking into account the long-term savings and value to the Federal Government and to State, local, and tribal governments of practices and policies designed to prevent poverty. 15574.Other dutiesIn addition to developing the national plan under section 15512(a), the Working Group shall— 
(1)monitor, in consultation with the Domestic Policy Council and the National Economic Council, all Federal activities, programs, and services related to child welfare and child poverty; (2)establish guidelines, policies, goals, and directives related to the achievement of the goals of the national plan, in consultation with nongovernmental entities providing social services to low-income children and families, advocacy groups that directly represent low-income children and families, policy experts, and officials of State, local, and tribal governments who administer or direct policy for anti-poverty programs; 
(3)advise all relevant Federal agencies regarding how to effectively administer and coordinate programs, activities, and services related to child welfare and child poverty and how to resolve any disputes that arise between or among such agencies as a result of such administration or coordination; (4)provide recommendations to the Congress regarding how to ensure that Federal agencies administering programs, activities, and services related to child welfare and child poverty have adequate resources to increase public awareness of such programs, activities, and services and how to maximize enrollment of eligible individuals; 
(5)identify methods for improving communication and collaboration among and between State and Federal governmental entities regarding the implementation of State programs related to child welfare and child poverty, such as State programs funded under part A of title IV of the Social Security Act (relating to block grants to States for temporary assistance for needy families), and submit recommendations regarding such methods to relevant Federal agencies and congressional committees; and (6)hold hearings in different geographic regions of the United States to collect information and feedback from the public regarding personal experiences related to child poverty and anti-poverty programs, and make such information and feedback publicly available. 
15575.Membership 
(a)Number of membersThe Working Group shall be composed of no less than 6 members. (b)Executive pay rateEach member shall be an official of an executive department who occupies a position for which the rate of pay is equal to or greater than the rate of pay for level IV of the Executive Schedule under section 5313 of title 5, United States Code. 
(c)Required participation of certain executive departmentsThe Working Group shall include at least one member who is an official of each of the following executive departments: (1)The Department of Justice. 
(2)The Department of Agriculture. (3)The Department of Labor. 
(4)The Department of Health and Human Services. (5)The Department of Housing and Urban Development. 
(6)The Department of Education. (d)AppointmentEach member shall be appointed by the head of the executive department that employs such member. 
(e)Obtaining official dataOn request of the Chairperson, any head of a Federal agency shall furnish directly to the Working Group any information necessary to enable the Working Group to carry out this Act. (f)TermsEach member shall be appointed for the life of the Working Group. 
(g)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made. (h)QuorumA majority of members shall constitute a quorum. 
(i)ChairpersonThe Chairperson of the Working Group shall be appointed by the Secretary of Health and Human Services. (j)Meetings (1)Initial meeting periodThe Working Group shall meet on a monthly basis during the 180-day period beginning with the date on which funds are made available to carry out this Act. 
(2)Subsequent meetingsAfter such 180-day period, the Working Group shall meet not less than once every 6 months and at the call of the Chairperson or a majority of members. 15576.Director and staff (a)DirectorThe Working Group shall have a Director who shall be appointed by the Chairperson. 
(b)StaffThe Director may appoint and fix the pay of additional personnel as the Director considers appropriate. (c)DutiesThe duties of the Director and staff shall be to achieve the goals and carry out the duties of the Working Group. 
15577.Reporting requirements 
(a)Annual reportNot later than September 30, 2021, and annually thereafter, the Chairperson shall submit to the Congress a report describing the activities, projects, and plans of the Federal Government to carry out the goals of the Working Group, which shall include— (1)an accounting of— 
(A)any increase in efficiency in the delivery of Federal, State, local, and tribal social services and benefits related to child welfare and child poverty; (B)any reduction in the number of children living in poverty; 
(C)any reduction in the demand for such social services and benefits for which children living in poverty and near poverty are eligible; and (D)any savings to the Federal Government as a result of such increases or reductions; 
(2)an accounting of any increase in the national rate of employment due to the efforts of the Working Group; (3)a summary of the efforts of each State to reduce child poverty within such State, including the administration of State programs funded under part A of title IV of the Social Security Act (relating to block grants to States for temporary assistance for needy families); and 
(4)legislative language and recommendations regarding reducing child poverty and achieving the other goals and duties of the Working Group. (b)Public reporting requirements (1)Annual report available to publicA version of the annual report required by subsection (a) shall be made publicly available. 
(2)Annual update from Federal agenciesThe head of each relevant Federal agency shall post on the public internet website of such agency an annual summary of any plans, activities, and results of the agency related to the goals and duties of the Working Group. 2Workshops by National Academy of Sciences 15578.Requirement to enter into agreement with National Academy of Sciences (a)In GeneralNot later than 90 days after the date on which funds are made available to carry out this Act, the Secretary of Health and Human Services shall enter into an agreement with the National Academy of Sciences for 2 public workshops to provide the Working Group with information to assist in the development of the national plan under section 15512(a). 
(b)Steering committeeThe agreement under subsection (a) shall include the creation of a steering committee to plan and conduct such workshops. (c)ExpertsThe agreement under subsection (a) shall include the commission of experts to prepare research papers that summarize and critique literature on the economic and social costs of child poverty. 
15579.Workshop topicsThe purpose of the workshops required by section 15601(a) shall be to collect information and input from the public on the economic and social costs of child poverty, addressing topics that include— (1)the macroeconomic costs of child poverty, including the effects of child poverty on productivity and economic output; 
(2)the health-related costs of child poverty, including the costs incurred by the Federal Government and State, local, and tribal governments due to child illnesses, other child medical problems, and other child health-related expenditures; (3)the effect of child poverty on crime rates; 
(4)the short-term and long-term effects of child poverty on the Federal budget, including outlays for anti-poverty programs; (5)poverty metrics such as income poverty, food insecurity, and other measures of deprivation, and the role of such metrics in assessing the effects of poverty and the performance of anti-poverty programs; 
(6)the effect of child poverty on certain population groups, including immigrants, single parent families, individuals who have attained the age of 16 but have not attained the age of 25 with large student loans, individuals living in areas of concentrated poverty, and individuals living on Indian reservations; and (7)the effect of child poverty on individuals and families living in extreme poverty, as compared with such effect on individuals and families living in poverty or near poverty. 
15580.Reporting requirement 
(a)Research papersThe agreement under section 15601(a) shall include the publication of the research papers required under such section on the public website of the National Academy of Sciences. (b)Workshop summaryThe agreement under section 15601(a) shall include the publication of a summary of each workshop required under such section on the public website of the National Academy of Sciences. 
15581.Authorization of appropriationsThere is authorized to be appropriated $1,000,000 to carry out this subpart. 3Definitions 15582.DefinitionsIn this part: 
(1)Anti-poverty programThe term anti-poverty program means a program or institution with the primary goal of lifting children or families out of poverty and improving economic opportunities for children or families that operates in whole or in part using Federal, State, local, or tribal government funds. (2)ChildThe term child means an individual who has not attained the age of 18. 
(3)DeprivationThe term deprivation means, with respect to an individual, that such individual lacks adequate nutrition, health care, housing, or other resources to provide for basic human needs. (4)Disconnected youthThe term disconnected youth means individuals who have attained the age of 16 but have not attained the age of 25 who are unemployed and not enrolled in school. 
(5)Economic stabilityThe term economic stability means, with respect to an individual or family, that such individual or family has access to the means and support necessary to effectively cope with adverse or costly life events and to effectively recover from the consequences of such events while maintaining a decent standard of living. (6)Extreme povertyThe term extreme poverty means, with respect to an individual or family, that such individual or family has a total annual income that is less than the amount that is 50 percent of the official poverty threshold for such individual or family, as provided in the report of the United States Census Bureau on Income, Poverty, and Health Insurance Coverage in the United States: 2013 (issued in September 2014). 
(7)Federal agencyThe term Federal agency means an executive department, a Government corporation, and an independent establishment. (8)Near povertyThe term near poverty means, with respect to an individual or family, that such individual or family has a total annual income that is less than the amount that is 200 percent of the official poverty threshold for such individual or family, as provided in the report of the United States Census Bureau on Income, Poverty, and Health Insurance Coverage in the United States: 2013 (issued in September 2014). 
(9)PovertyThe term poverty means, with respect to an individual or family, that such individual or family has a total annual income that is less than the amount that is the official poverty threshold for such individual or family, as provided in the report of the United States Census Bureau on Income, Poverty, and Health Insurance Coverage in the United States: 2013 (issued in September 2014). HHunger-Free Summers for Children 15591.Summer SNAP benefits for minor children who received free or reduced price school lunchesSection 8(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2017(a)) is amended by adding at the end the following: 
 
The value of the allotment for a participating household that includes a minor child who as of the end of the school year received free or reduced price school lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) shall be increased for each such child by $150 for each month during which the school attended by such child is not in session.. 
15592.Child tax credit increased for families under 150 percent of poverty line 
(a)In generalSection 24 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (h)Special rule for families under 150 percent of poverty line (1)In generalIn the case of a taxpayer whose adjusted gross income for the taxable year is less than 150 percent of an amount equal to the poverty line (as defined by the Office of Management and Budget) for a family of the size involved, subsection (a) shall be applied by substituting $2,000 for $1,000. 
(2)Poverty line usedFor purposes of this subsection, the poverty line used with respect to a taxable year shall be the most recently published poverty line during the calendar year ending before such taxable year begins.. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 
2Community Policing 
AFair Chance for Youth 
15601.Short titleThis subpart may be cited as the Fair Chance for Youth Act of 2020. 15602.Expungement and sealing of youth criminal recordsChapter 229 of title 18, United States Code, is amended by adding at the end the following: 
 
DExpungement and Sealing of Youth Criminal Records 
 
3631. Youth Offense Expungement and Sealing Review Board.  
3632. Expungement and sealing for youth.  
3633. Definitions.  
3634. Reporting. 
3631.Youth Offense Expungement and Sealing Review Board 
(a)In generalThe Chief Judge for each Federal District shall establish— (1)a Youth Offense Expungement and Sealing Review Board (hereinafter in this section referred to as the Review Board) to review petitions for discretionary expungement and sealing of youth offenses; and 
(2)the rules and procedures governing the operation of the Review Board in the exercise of its powers under subsection (c). (b)CompositionThe Review Board shall include one representative, selected by the Chief Judge to serve without compensation, from each of the following: 
(1)The Department of Justice. (2)The United States Probation and Pretrial Services System. 
(3)The Office of the Federal Defender or a designated Criminal Justice Act panel attorney or private criminal defense attorney. (c)PowersThe Review Board shall— 
(1)review petitions under this subchapter to determine whether the youth, and the offense on which the petition is based, meet the eligibility requirements for expungement or sealing consideration; (2)for petitions meeting the eligibility requirements, evaluate those petitions on the merits in order to make a recommendation on the advisability of granting the petition; and 
(3)convey its recommendation, with a written explanation, to the Chief Judge in each Federal District, or a designee of the Chief Judge, for consideration. (d)RecommendationIn making its recommendation, the Review Board— 
(1)shall consider all the evidence and testimony presented in the petition and any hearings held on the petition; (2)may not consider any arrest or prosecution that did not result in a conviction and that took place prior to the conviction or arrest the petitioner is seeking to expunge or seal; and 
(3)shall balance— (A)the public safety, the interest of public knowledge, and any legitimate interest of the Government in maintaining the accessibility of the protected information; against 
(B)the interest of the petitioner in having the petition granted, including the benefit to the petition’s ability to positively contribute to the community, and the petitioner’s conduct and demonstrated desire to be rehabilitated. (e)Court To consider and decide upon petitionsThe Court shall consider and decide upon each petition for which the court receives a recommendation from the Review Board. The Court’s decision to grant or deny the petition shall give significant weight to the Review Board recommendation. The Court shall grant the petition unless the Government shows the interests described in subsection (d)(3)(A) outweigh the interests of the petitioner described in subsection (d)(3)(B). 
(f)One opportunityA youth may only file a petition for expungement or sealing under this subchapter once and the decision of the district court on the petition shall be final and is not appealable. (g)Online forms for petitionsThe Director of the Administrative Office of the United States Courts shall create and make available to the public, online and in paper form, a universal form to file a petition under this section, and establish a process under which indigent petitioners may obtain a waiver of any fee for filing a petition under this section. 
(h)Making available standard forms for court ordersThe Director of the Administrative Office of the United States Courts shall create and make available to the Chief Judge of every Federal district standard expungement and sealing orders that empower the petitioner to seek destruction of records in accordance with the order. 3632.Expungement and sealing for youth (a)Expungement petition eligibilityA youth may petition a district court of the United States for expungement— 
(1)of the record of any misdemeanor or nonviolent felony drug conviction 3 years after the youth has completed every term of imprisonment related to that misdemeanor or nonviolent felony drug conviction; (2)of the record of any person who has not attained the age of 18 at the time of committing the conduct resulting in conviction for any misdemeanor or nonviolent offense 3 years after the person has completed every term of imprisonment related to that misdemeanor or nonviolent offense conviction; and 
(3)of the record of an arrest or prosecution for any nonviolent offense on the date on which the case related to that arrest or prosecution is disposed of. (b)Sealing petition eligibilityA youth may petition a district court of the United States, for sealing— 
(1)of the record of any nonviolent conviction 5 years after the youth has completed every term of imprisonment related to that nonviolent conviction; (2)of the record of any person who has not attained the age of 18 at the time of committing the conduct resulting in conviction for any offense 10 years after the person has completed every term of imprisonment related to that offense conviction; and 
(3)of the record of an arrest or prosecution for any nonviolent offense on the date on which the case related to that arrest or prosecution is disposed of. (c)Notice of opportunity To file petitionA youth shall be informed of the eligibility to, procedures for, and benefits of filing an expungement or sealing petition— 
(1)by the District Court on the date of conviction; (2)by the Office of Probation and Pretrial Services on the date the youth completes every term of imprisonment; or 
(3)if the arrest or prosecution does not result in a conviction, then by the Department of Justice on the date the case is disposed of. (d)Grant of petitionIf a court grants a petition under this section— 
(1)the person to whom the record pertains may choose to, but is not required to, disclose the existence of the record, and the offense conduct and any arrest, juvenile delinquency proceeding, adjudication, conviction, or other result of such proceeding relating to the offense conduct, shall be treated as if it never occurred; (2)the court shall destroy each paper and electronic copy of the record in the possession of the court; 
(3)the court shall issue an expungement or sealing order requiring the destruction of any paper and electronic copies of the record by any court, law enforcement officer, law enforcement agency, treatment or rehabilitation services agency, or employee thereof in possession of those copies; (4)any entity or person listed in paragraph (3) that receives an inquiry relating to the record shall reply to the inquiry stating that no such record exists; and 
(5)except as provided in subsection (f), no person shall not be subject to prosecution under any civil or criminal provision of Federal or State law relating to perjury, false swearing, or making a false statement for failing to acknowledge the record or respond to any inquiry made of the of petitioner or the parent relating to the record, for any purpose. (e)Civil actions (1)In generalIf an individual who has a record expunged or sealed under this section brings an action that might be defended with the contents of the record, there shall be a rebuttable presumption that the defendant has a complete defense to the action. 
(2)Showing by plaintiffIn an action described in paragraph (1), the plaintiff may rebut the presumption of a complete defense by showing that the contents of the record would not prevent the defendant from being liable. (3)Duty to testify as to existence of recordThe court in which an action described in paragraph (1) is filed may require the plaintiff to state under oath whether the plaintiff had a record and whether the record was expunged or sealed. 
(4)Proof of existence of recordIf the plaintiff in an action described in paragraph (1) denied the existence of a record, the defendant may prove the existence of the record in any manner compatible with the applicable laws of evidence. (f)Attorney General nonpublic recordsThe Attorney General shall— 
(1)maintain a nonpublic database of all records expunged or sealed under this subchapter; (2)disclose, access, or utilize records contained in the nonpublic database only— 
(A)in defense of any civil suit arising out of the facts contained in the record; (B)to determine whether the individual to whom the record relates is eligible for a first-time-offender diversion program; 
(C)for a background check that relates to law enforcement employment or any employment that requires a Government security clearance; or (D)if the Attorney General determines that disclosure is necessary to serve the interests of national security; and 
(3)to the extent practicable, notify the individual to whom the record pertains of the disclosure unless it is made pursuant to paragraph (2)(D). 3633.DefinitionsIn this subchapter— 
(1)the term youth means an individual who was 21 years of age or younger at the time of the criminal offense for which the individual was arrested, prosecuted, or sentenced; (2)the term nonviolent felony means a Federal criminal felony offense that is not— 
(A)a crime of violence; or (B)a sex offense (as that term is defined in section 111 of the Sex Offender Registration and Notification Act); 
(3)the term record means information, whether in paper or electronic form, containing any reference to— (A)an arrest, conviction, or sentence of an individual for an offense; 
(B)the institution of juvenile delinquency or criminal proceedings against an individual for the offense; or (C)adjudication, conviction, or any other result of juvenile delinquency or criminal proceedings; 
(4)the term expunge— (A)means to destroy a record and obliterate the name of the person to whom the record pertains from each official index or public record; and 
(B)has the effect described in section 3631(g), including— (i)the right to treat an offense to which an expunged record relates, and any arrest, juvenile delinquency proceeding, adjudication, conviction, or other result of such proceeding relating to the offense, as if it never occurred; and 
(ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect to an expunged record; (5)the term seal— 
(A)means— (i)to close a record from public viewing so that the record cannot be examined except by court order; and 
(ii)to physically seal the record shut and label the record SEALED or, in the case of an electronic record, the substantive equivalent; and (B)has the effect described in section 3631(g), including— 
(i)the right to treat an offense to which an expunged record relates, and any arrest, juvenile delinquency proceeding, adjudication, conviction, or other result of such proceeding relating to the offense, as if it never occurred; and (ii)protection from civil and criminal perjury, false swearing, and false statement laws with respect to an expunged record; 
(6)the term conviction— (A)means a judgment or disposition in criminal court against a person following a finding of guilt by a judge or jury; and 
(B)for the purposes of this section— (i)multiple convictions shall be deemed to be one conviction if the convictions result from or relate to the same act or acts committed at the same time; and 
(ii)multiple convictions, not to exceed 3, that do not result from or relate to the same act or acts committed at the same time shall be deemed to be one conviction if the convictions result from or relate to the same indictment, information, or complaint, or plea of guilty; and (7)the term destroy means to render a file unreadable, whether paper, electronic, or otherwise stored, by shredding, pulverizing, pulping, incinerating, overwriting, reformatting the media, or other means. 
3634.ReportingNot later than 2 years after the date of enactment of this subchapter, and each year thereafter, the Attorney General shall issue a public report that— (1)describes— 
(A)the number of expungement and sealing petitions granted and denied; and (B)the number of instances in which the office of a United States attorney supported or opposed an expungement or sealing petition; and 
(2)includes any supporting data that the court determines relevant but does not name any petitioner.. 15603.Retroactive effectThis subpart and the amendments made by this subpart apply with respect to youth without regard to whether they become involved in the Federal criminal justice system before, on, or after the date of the enactment of this Act. 
BYouth Prison Reduction through Opportunities, Mentoring, Intervention, Support, and Education 
15611.Short titleThis subpart may be cited as the Youth Prison Reduction through Opportunities, Mentoring, Intervention, Support, and Education Act or the Youth PROMISE Act. 15612.DefinitionsIn this subpart: 
(1)AdministratorThe term Administrator means the Administrator of the Office of Juvenile Justice and Delinquency Prevention. (2)CommunityThe term community means a unit of local government or an Indian tribe, or part of such a unit or tribe, as determined by such a unit or tribe for the purpose of applying for a grant under this Act. 
(3)Designated geographic areaThe term designated geographic area means a 5-digit postal ZIP Code assigned to a geographic area by the United States Postal Service. (4)Evidence-based (A)In generalThe term evidence-based, when used with respect to a practice relating to juvenile delinquency and criminal street gang activity prevention and intervention, means a practice (including a service, program, activity, intervention, technology, or strategy) for which the Administrator has determined— 
(i)causal evidence documents a relationship between the practice and its intended outcome, based on measures of the direction and size of a change, and the extent to which a change may be attributed to the practice; and (ii)the use of scientific methods rules out, to the extent possible, alternative explanations for the documented change. 
(B)Scientific methodsFor the purposes of subparagraph (A), the term scientific methods means— (i)evaluation by an experimental trial, in which participants are randomly assigned to participate in the practice that is subject to such trial; or 
(ii)evaluation by a quasi-experimental trial, in which the outcomes for participants are compared with outcomes for a control group that is made up of individuals who are similar to such participants. (5)InterventionThe term intervention means the provision of programs and services that are supported by research, are evidence-based or promising practices, and are provided to youth who are involved in, or who are identified by evidence-based risk assessment methods as being at high risk of continued involvement in, juvenile delinquency or criminal street gangs, as a result of indications that demonstrate involvement with problems such as truancy, substance abuse, mental health treatment needs, or siblings who have had involvement with juvenile or criminal justice systems. 
(6)Juvenile delinquency and criminal street gang activity preventionThe term juvenile delinquency and criminal street gang activity prevention means the provision of programs and resources to children and families who have not yet had substantial contact with criminal justice or juvenile justice systems, that— (A)are designed to reduce potential juvenile delinquency and criminal street gang activity risks; and 
(B)are evidence-based or promising educational, health, mental health, school-based, community-based, faith-based, parenting, job training, social opportunities and experiences, or other programs, for youth and their families, that have been demonstrated to be effective in reducing juvenile delinquency and criminal street gang activity risks. (7)PromisingThe term promising, when used with respect to a practice relating to juvenile delinquency and criminal street gang activity prevention and intervention, means a practice (including a service, program, activity, intervention, technology, or strategy) that, based on statistical analyses or a theory of change, the Administrator has determined— 
(A)has outcomes from an evaluation that demonstrate such practice reduces juvenile delinquency and criminal street gang activity; and (B)is part of a study being conducted to determine if such a practice is evidence-based. 
(8)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, the Northern Mariana Islands, and any other territories or possessions of the United States. (9)Theory of changeThe term theory of change means a program planning strategy approved by the Administrator that outlines the types of interventions and outcomes essential to achieving a set of program goals. 
(10)YouthThe term youth means— (A)an individual who is 18 years of age or younger; or 
(B)in any State in which the maximum age at which the juvenile justice system of such State has jurisdiction over individuals exceeds 18 years of age, an individual who is such maximum age or younger. 15613.FindingsThe Congress finds as follows: 
(1)Youth gang crime has taken a toll on a number of communities, and senseless acts of gang-related violence have imposed economic, social, and human costs. (2)Drug- and alcohol-dependent youth, and youth dually diagnosed with addiction and mental health disorders, are more likely to become involved with the juvenile justice system than youth without such risk factors, absent appropriate prevention and intervention services. 
(3)Children of color are over-represented relative to the general population at every stage of the juvenile justice system. Black youth are 17 percent of the United States population, but represent 38 percent of youth in secure placement juvenile facilities, and 58 percent of youth incarcerated in adult prisons. (4)Research funded by the Department of Justice indicates that gang membership is short-lived among adolescents. With very few youth remaining gang-involved throughout their adolescent years, ongoing opportunities for intervention exist. 
(5)Criminal justice costs have become burdensome in many States and cities, requiring reductions in vital educational, social, welfare, mental health, and related services. (6)Direct expenditures for each of the major criminal justice functions, police, corrections, and judicial services, have increased steadily over the last 30 years. In fiscal year 2012, Federal, State, and local governments spent an estimated $265,000,000,000 for police protection, corrections, and judicial and legal services, nearly a 213-percent increase since 1982. 
(7)Estimates suggest that each year the United States incurs over $8,000,000,000 in long-term costs for the confinement of young people. The average annual cost to incarcerate one youth is $146,302. (8)Coordinated efforts of stakeholders in the juvenile justice system in a local community, together with other organizations and community members concerned with the safety and welfare of children, have a strong record of demonstrated success in reducing the impact of youth and gang-related crime and violence, as demonstrated in Boston, Massachusetts; Chicago, Illinois; Richmond, Virginia; Los Angeles, California; and other communities. 
(9)Investment in prevention and intervention programs for children and youth, including quality early childhood programs, comprehensive evidence-based school, after school, and summer school programs, mentoring programs, mental health and treatment programs, evidence-based job training programs, and alternative intervention programs, has been shown to lead to decreased youth arrests, decreased delinquency, lower recidivism, and greater financial savings from an educational, economic, social, and criminal justice perspective. (10)Quality early childhood education programs have been demonstrated to help children start school ready to learn and to reduce delinquency and criminal street gang activity risks. 
(11)Evidence-based mentoring programs have been shown to prevent youth drug abuse and violence. (12)Evidence-based school-based comprehensive instructional programs that pair youth with responsible adult mentors have been shown to have a strong impact upon delinquency prevention. 
(13)After-school programs that connect children to caring adults and that provide constructive activities during the peak hours of juvenile delinquency and criminal street gang activity, between 3 p.m. and 6 p.m., have been shown to reduce delinquency and the attendant costs imposed on the juvenile and criminal justice systems. (14)States with higher levels of educational attainment have been shown to have crime rates lower than the national average. Researchers have found that a 5-percent increase in male high school graduation rates would produce an annual estimated savings of $18,500,000,000 in crime-related expenses. 
(15)Therapeutic programs that engage and motivate high-risk youth and their families to change behaviors that often result in criminal activity have been shown to significantly reduce recidivism among juvenile offenders, and significantly reduce the attendant costs of crime and delinquency imposed upon the juvenile and criminal justice systems. (16)Comprehensive programs that target kids who are already serious juvenile offenders by addressing the multiple factors in peer, school, neighborhood, and family environments known to be related to delinquency can reduce recidivism among juvenile offenders and save the public significant economic costs. 
(17)There are many alternatives to incarceration of youth that have been proven to be more effective in reducing crime and violence at the National, State, local, and tribal levels, and the failure to provide for such effective alternatives is a pervasive problem that leads to increased youth, and later adult, crime and violence. (18)Savings achieved through early intervention and prevention are significant, especially when noncriminal justice social, educational, mental health, and economic outcomes are considered. 
(19)The prevention of child abuse and neglect can help stop a cycle of violence and save up to $5.00 for every $1.00 invested in preventing such abuse and neglect. (20)Targeting interventions at special youth risk groups and focusing upon relatively low-cost interventions increases the probability of fiscal benefit. 
(21)Evidence-based intervention treatment facilities have been shown to reduce youth delinquency and to be cost-effective. (22)States, including Wisconsin, Ohio, New York, Texas, and Pennsylvania, have seen a reduction in juvenile incarceration due to a reallocation of criminal justice funds towards prevention programs. 
1Federal coordination of local and tribal juvenile justice information and efforts 
15614.PROMISE Advisory Panel 
(a)Organization of State Advisory Group Member RepresentativesSection 223(f) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)) is amended— (1)in paragraph (1), by striking an eligible organization composed of member representatives of the State advisory groups appointed under subsection (a)(3) and inserting a nonpartisan, nonprofit organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986,; and 
(2)by amending paragraph (2) to read as follows:  (2)AssistanceTo be eligible to receive such assistance, such organization shall— 
(A)be governed by individuals who— (i)have been appointed by a chief executive of a State to serve as a State advisory group member under subsection (a)(3); and 
(ii)are elected to serve as a governing officer of such organization by a majority of the Chairs (or Chair-designees) of all such State advisory groups; (B)include member representatives from a majority of such State advisory groups, who shall be representative of regionally and demographically diverse States and jurisdictions; 
(C)annually seek appointments by the chief executive of each State of one State advisory group member and one alternate State advisory group member from each such State to implement the advisory functions specified in clauses (iv) and (v) of subparagraph (D), including serving on the PROMISE Advisory Panel, and make a record of any such appointments available to the public; and (D)agree to carry out activities that include— 
(i)conducting an annual conference of such member representatives for purposes relating to the activities of such State advisory groups; (ii)disseminating information, data, standards, advanced techniques, and program models; 
(iii)reviewing Federal policies regarding juvenile justice and delinquency prevention; (iv)advising the Administrator with respect to particular functions or aspects of the work of the Office, and appointing a representative, diverse group of members of such organization under subparagraph (C) to serve as an advisory panel of State juvenile justice advisors (referred to as the PROMISE Advisory Panel) to carry out the functions specified in subsection (g); and 
(v)advising the President and Congress with regard to State perspectives on the operation of the Office and Federal legislation pertaining to juvenile justice and delinquency prevention.. (b)PROMISE Advisory PanelSection 223 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is further amended by adding at the end the following new subsection: 
 
(g)PROMISE Advisory Panel 
(1)FunctionsThe PROMISE Advisory Panel required under subsection (f)(2)(D) shall— (A)assess successful evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention carried out by PROMISE Coordinating Councils under such Act; 
(B)provide the Administrator with a list of individuals and organizations with experience in administering or evaluating practices that serve youth involved in, or at risk of involvement in, juvenile delinquency and criminal street gang activity, from which the Administrator shall select individuals who shall— (i)provide to the Administrator peer reviews of applications submitted by units of local government and Indian tribes pursuant to title II of such Act, to ensure that such applications demonstrate a clear plan to— 
(I)serve youth as part of an entire family unit; and (II)coordinate the delivery of service to youth among agencies; and 
(ii)advise the Administrator with respect to the award and allocation of PROMISE Planning grants to local and tribal governments that develop PROMISE Coordinating Councils, and of PROMISE Implementation grants to such PROMISE Coordinating Councils, pursuant to title II of such Act; and (C)develop performance standards to be used to evaluate programs and activities carried out with grants under title II of the Youth PROMISE Act, including the evaluation of changes achieved as a result of such programs and activities related to decreases in juvenile delinquency and criminal street gang activity, including— 
(i)prevention of involvement by at-risk youth in juvenile delinquency or criminal street gang activity; (ii)diversion of youth with a high risk of continuing involvement in juvenile delinquency or criminal street gang activity; and 
(iii)financial savings from deferred or eliminated costs, or other benefits, as a result of such programs and activities, and the reinvestment by the unit or tribe of any such savings. (2)Annual reportNot later than 18 months after the date of the enactment of the Youth PROMISE Act, and annually thereafter, the PROMISE Advisory Panel shall prepare a report containing the findings and determinations under paragraph (1)(A) and shall submit such report to Congress, the President, the Attorney General, and the chief executive and chief law enforcement officer of each State, unit of local government, and Indian tribe.. 
(c)Authorization of appropriationsSection 299(a)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671(a)(1)) is amended by striking 2003, 2004, 2005, 2006, and 2007 and inserting 2021 through 2024. 15615.Geographic assessment of resource allocation (a)Grant for collection of data To determine needSubject to the availability of appropriations, the Administrator shall award a grant, on a competitive basis, to an organization to— 
(1)collect and analyze data related to the existing juvenile delinquency and criminal street gang activity prevention and intervention needs and resources in each designated geographic area; (2)use the data collected and analyzed under paragraph (1) to compile a list of designated geographic areas that have the most need of resources, based on such data, to carry out juvenile delinquency and criminal street gang activity prevention and intervention; 
(3)use the data collected and analyzed under paragraph (1) to rank the areas listed under paragraph (2) in descending order by the amount of need for resources to carry out juvenile delinquency and criminal street gang activity prevention and intervention, ranking the area with the greatest need for such resources highest; and (4)periodically update the list and rankings under paragraph (3) as the Administrator determines to be appropriate. 
(b)Data sourcesIn compiling such list and determining such rankings, the organization shall collect and analyze data relating to juvenile delinquency and criminal street gang activity prevention and intervention— (1)using the geographic information system and web-based mapping application known as the Socioeconomic Mapping and Resource Topography (SMART) system; 
(2)from the Department of Health and Human Services, the Department of Labor, the Department of Housing and Urban Development, and the Department of Education; and (3)from the annual KIDS Count Data Book and other data made available by the KIDS Count initiative of the Annie E. Casey Foundation. 
(c)Use of data by the administratorThe list and rankings required by this section shall be provided to the Administrator to be used to provide funds under this Act in the most strategic and effective manner to ensure that resources and services are provided to youth in the communities with the greatest need for such resources and services. (d)Limitation on use of collected dataThe information collected and analyzed under this section may not be used for any purpose other than to carry out the purposes of this Act. Such information may not be used for any purpose related to the investigation or prosecution of any person, or for profiling of individuals based on race, ethnicity, socio-economic status, or any other characteristic. 
(e)Authorization of appropriations There are authorized to be appropriated to carry out this chapter— (1)$100,000,000 for each of fiscal years 2022 through 2026;  
(2)for fiscal year 2022, not more than 5 percent of such amount, or $1,000,000, whichever is less, shall be made available to carry out this section; and (3)for fiscal years 2022 through 2025, not more than 2 percent of such amount, or $400,000, whichever is less, shall be made available to carry out this section. 
2Promise Grants 
15616.PurposesThe purposes of the grant programs established under this chapter are to— (1)enable local and tribal communities to assess the unmet needs of youth who are involved in, or are at risk of involvement in, juvenile delinquency or criminal street gangs; 
(2)develop plans appropriate for a community to address those unmet needs with juvenile delinquency and gang prevention and intervention practices; and (3)implement and evaluate such plans in a manner consistent with this Act. 
APROMISE Assessment and Planning Grants 
15617.PROMISE Assessment and Planning grants authorized 
(a)Grants authorizedThe Administrator is authorized to award grants to units of local government and Indian tribes to assist PROMISE Coordinating Councils with planning and assessing evidence-based and promising practices relating to juvenile delinquency and criminal street gang activity prevention and intervention, especially for youth who are involved in, or who are at risk of involvement in, juvenile delinquency and criminal street gang activity. Such PROMISE Coordinating Councils shall— (1)conduct an objective needs and strengths assessment in accordance with section 15603; and 
(2)develop a PROMISE Plan in accordance with section 204, based on the assessment conducted in accordance with section 15603. (b)Grant duration, amount, and allocation (1)DurationA grant awarded under this section shall be for a period not to exceed one year. 
(2)Maximum grant amountA grant awarded under this section shall not exceed $300,000. (c)Allocation (1)Minimum allocationSubject to the availability of appropriations, the Administrator shall ensure that the total funds allocated under this section to units of local governments and Indian tribes in a State shall not be less than $1,000,000. 
(2)Ratable reductionIf the amount made available for grants under this section for any fiscal year is less than the amount required to provide the minimum allocation of funds under paragraph (1) to units of local government and Indian tribes in each State, then the amount of such minimum allocation shall be ratably reduced. 15618.PROMISE Coordinating CouncilsTo be eligible to receive a grant under this subpart, a unit of local government or an Indian tribe shall establish a PROMISE Coordinating Council for each community of such unit or tribe, respectively, for which such unit or tribe is applying for a grant under this subpart. Each such community shall include one or more designated geographic areas identified on the list required under section 15512(a)(2). The members of such a PROMISE Coordinating Council shall be representatives of public and private sector entities and individuals that— 
(1)shall include, to the extent possible, at least one representative from each of the following: (A)the local chief executive’s office; 
(B)a local educational agency; (C)a local health agency or provider; 
(D)a local mental health agency or provider, unless the representative under subparagraph (C) also meets the requirements of this subparagraph; (E)a local public housing agency; 
(F)a local law enforcement agency; (G)a local child welfare agency; 
(H)a local juvenile court; (I)a local juvenile prosecutor’s office; 
(J)a private juvenile residential care entity; (K)a local juvenile public defender’s office; 
(L)a State juvenile correctional entity; (M)a local business community representative; and 
(N)a local faith-based community representative; (2)shall include two representatives from each of the following: 
(A)parents who have minor children, and who have an interest in the local juvenile or criminal justice systems; (B)youth between the ages of 15 and 24 who reside in the jurisdiction of the unit or tribe; and 
(C)members from nonprofit community-based organizations that provide effective delinquency prevention and intervention to youth in the jurisdiction of the unit or tribe; and (3)may include other members, as the unit or tribe determines to be appropriate. 
15619.Needs and strengths assessment 
(a)AssessmentEach PROMISE Coordinating Council receiving funds from a unit of local government or Indian tribe under this subpart shall conduct an objective strengths and needs assessment of the resources of the community for which such PROMISE Coordinating Council was established, to identify the unmet needs of youth in the community with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention. The PROMISE Coordinating Council shall consult with a research partner receiving a grant under section 15702 for assistance with such assessment. Such assessment shall include, with respect to the community for which such PROMISE Coordinating Council was established— (1)the number of youth who are at-risk of involvement in juvenile delinquency or street gang activity; 
(2)the number of youth who are involved in juvenile delinquency or criminal street gang activity, including the number of such youth who are at high risk of continued involvement; (3)youth unemployment rates during the summer; 
(4)the number of individuals on public financial assistance (including a breakdown of the numbers of men, women, and children on such assistance); (5)the estimated number of youth who are chronically truant; 
(6)the number of youth who have dropped out of school in the previous year; (7)for the year before such assessment, the estimated total amount expended (by the community and other entities) for the incarceration of offenders who were convicted or adjudicated delinquent for an offense that was committed in such community, including amounts expended for the incarceration of offenders in prisons, jails, and juvenile facilities that are located in the United States but are not located in such community; 
(8)a comparison of the amount under paragraph (7) with an estimation of the amount that would be expended for the incarceration of offenders described in such paragraph if the number of offenders described in such paragraph was equal to the national average incarceration rate per 100,000 population; (9)a description of evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention available for youth in the community, including school-based programs, after school programs (particularly programs that have activities available for youth between 3 p.m. and 6 p.m. in the afternoon), weekend activities and programs, youth mentoring programs, faith and community-based programs, summer activities, and summer jobs, if any; and 
(10)a description of evidence-based and promising intervention practices available for youth in the community. (b)Limitation on use of assessment informationInformation gathered pursuant to this section may be used for the sole purpose of developing a PROMISE Plan in accordance with this subpart. 
15620.PROMISE Plan components 
(a)In generalEach PROMISE Coordinating Council receiving funds from a unit of local government or Indian tribe under this subpart shall develop a PROMISE Plan to provide for the coordination of, and, as appropriate, to support the delivery of, evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to youth and families who reside in the community for which such PROMISE Coordinating Council was established. Such a PROMISE Plan shall— (1)include the strategy by which the PROMISE Coordinating Council plans to prioritize and allocate resources and services toward the unmet needs of youth in the community, consistent with the needs and available resources of communities with the greatest need for assistance, as determined pursuant to section 15615; 
(2)include a combination of evidence-based and promising prevention and intervention practices that are responsive to the needs of the community; and (3)ensure that cultural and linguistic needs of the community are met. 
(b)Mandatory componentsEach PROMISE Plan shall— (1)include a plan to connect youth identified in paragraphs (1) and (2) of section 15619(a) to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention; 
(2)identify the amount or percentage of local funds that are available to the PROMISE Coordinating Council to carry out the PROMISE Plan; (3)provide strategies to improve indigent defense delivery systems, with particular attention given to groups of children who are disproportionately represented in the State delinquency system and Federal criminal justice system, as compared to the representation of such groups in the general population of the State; 
(4)provide for training (which complies with the American Bar Association Juvenile Justice Standards for the representation and care of youth in the juvenile justice system) of prosecutors, defenders, probation officers, judges and other court personnel related to issues concerning the developmental needs, challenges, and potential of youth in the juvenile justice system (including training related to adolescent development and mental health issues, and the expected impact of evidence-based practices and cost reduction strategies); (5)ensure that the number of youth involved in the juvenile delinquency and criminal justice systems does not increase as a result of the activities undertaken with the funds provided under this subpart; 
(6)describe the coordinated strategy that will be used by the PROMISE Coordinating Council to provide at-risk youth with evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention; (7)propose the performance evaluation process to be used to carry out section 15622(d), which shall include performance measures to assess efforts to address the unmet needs of youth in the community with evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention; and 
(8)identify the research partner the PROMISE Coordinating Council will use to obtain information on evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention, and for the evaluation under section 15622(d) of the results of the activities carried out with funds under this subpart. (c)Voluntary componentsIn addition to the components under subsection (b), a PROMISE Plan may include evidence-based or promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention in the following categories: 
(1)Early childhood development services (such as prenatal and neonatal health services), early childhood prevention, voluntary home visiting programs, nurse-family partnership programs, parenting and healthy relationship skills training, child abuse prevention programs, Early Head Start, and Head Start. (2)Child protection and safety services (such as foster care and adoption assistance programs), family stabilization programs, child welfare services, and family violence intervention programs. 
(3)Youth and adolescent development services, including job training and apprenticeship programs, job placement and retention training, education and after school programs (such as school programs with shared governance by students, teachers, and parents, and activities for youth between the hours of 3 p.m. and 6 p.m. in the afternoon), mentoring programs, conflict resolution skills training, sports, arts, life skills, employment and recreation programs, summer jobs, and summer recreation programs, and alternative school resources for youth who have dropped out of school or demonstrate chronic truancy. (4)Health and mental health services, including cognitive behavioral therapy, play therapy, and peer mentoring and counseling. 
(5)Substance abuse counseling and treatment services, including harm-reduction strategies. (6)Emergency, transitional, and permanent housing assistance (such as safe shelter and housing for runaway and homeless youth). 
(7)Targeted gang prevention, intervention, and exit services such as tattoo removal, successful models of anti-gang crime outreach programs (such as street worker programs), and other criminal street gang truce or peacemaking activities. (8)Training and education programs for pregnant teens and teen parents. 
(9)Restorative justice programs. (10)Alternatives to detention and confinement programs (such as mandated participation in community service, restitution, counseling, and intensive individual and family therapeutic approaches). 
(11)Prerelease, postrelease, and reentry services to assist detained and incarcerated youth with transitioning back into and reentering the community. 15621.Authorization of appropriationsFor fiscal years 2021 through 2025, of the amount made available under section 15624 to carry out this Act for any fiscal year, not more than 15 percent shall be made available to carry out this subpart. 
BPROMISE Implementation Grants 
15622.PROMISE Implementation grants authorized 
(a)PROMISE Implementation grants authorizedThe Administrator of the Office of Juvenile Justice and Delinquency Prevention is authorized to award grants to units of local government and Indian tribes to assist PROMISE Coordinating Councils with implementing PROMISE Plans developed pursuant to subchapter A. (b)Grant duration and amount (1)DurationA grant awarded under this subpart shall be for a 3-year period. 
(2)Maximum grant amountA grant awarded under this subpart shall not be for more than $10,000,000 per year for each year of the grant period. (c)Non-Federal funds requiredFor each fiscal year during the 3-year grant period for a grant under this subpart, each unit of local government or Indian tribe receiving such a grant for a PROMISE Coordinating Council shall provide, from non-Federal funds, in cash or in kind, 25 percent of the costs of the activities carried out with such grant. 
(d)EvaluationOf any funds provided to a unit of local government or an Indian tribe for a grant under this subpart, not more than $100,000 shall be used to provide a contract to a competitively selected organization to assess the progress of the unit or tribe in addressing the unmet needs of youth in the community, in accordance with the performance measures under section 15620(b)(7). 15623.PROMISE Implementation grant application requirements (a)Application requiredTo be eligible to receive a PROMISE Implementation grant under this subpart, a unit of local government or Indian tribe that received a PROMISE Assessment and Planning grant under subchapter A shall submit an application to the Administrator of the Office of Juvenile Justice and Delinquency Prevention not later than 1 year after the date such unit of local government or Indian tribe was awarded such grant under subchapter A, in such manner, and accompanied by such information, as the Administrator, after consultation with the organization under section 223(f)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)(1)), may require. 
(b)Contents of applicationEach application submitted under subsection (a) shall— (1)identify potential savings from criminal justice costs, public assistance costs, and other costs avoided by utilizing evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention; 
(2)document— (A)investment in evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to be provided by the unit of local government or Indian tribe; 
(B)the activities to be undertaken with the grants funds; (C)any expected efficiencies in the juvenile justice or other local systems to be attained as a result of implementation of the programs funded by the grant; and 
(D)outcomes from such activities, in terms of the expected numbers related to reduced criminal activity; (3)describe how savings sustained from investment in prevention and intervention practices will be reinvested in the continuing implementation of the PROMISE Plan; and 
(4)provide an assurance that the local fiscal contribution with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention in the community for which the PROMISE Coordinating Council was established for each year of the grant period will not be less than the local fiscal contribution with respect to such practices in the community for the year preceding the first year of the grant period. 15624.Grant award guidelines (a)Selection and distributionGrants awarded under this subpart shall be awarded on a competitive basis. The Administrator shall— 
(1)take such steps as may be necessary to ensure that grants are awarded to units of local governments and Indian tribes in areas with the highest concentrations of youth who are— (A)at risk of involvement in juvenile delinquency or criminal street gang activity; and 
(B)involved in juvenile delinquency or street gang activity and who are at high-risk of continued involvement; and (2)give consideration to the need for grants to be awarded to units of local governments and Indian tribes in each region of the United States, and among urban, suburban, and rural areas. 
(b)Extension of grant awardThe Administrator may extend the grant period under section 15622(b)(1) for a PROMISE Implementation grant to a unit of local government or an Indian tribe, in accordance with regulations issued by the Administrator. (c)Renewal of grant awardSubject to the availability of appropriations, the Administrator may renew a PROMISE Implementation grant to a unit of local government or an Indian tribe to provide such unit or tribe with additional funds to continue implementation of a PROMISE Plan. Such a renewal— 
(1)shall be initiated by an application for renewal from a unit of local government or an Indian tribe; (2)shall be carried out in accordance with regulations issued by the Administrator; and 
(3)shall not be granted unless the Administrator determines such a renewal to be appropriate based on the results of the evaluation conducted under section 15623(a) with respect to the community of such unit or tribe for which a PROMISE Coordinating Council was established, and for which such unit or tribe is applying for renewal. 15625.ReportsNot later than 1 year after the end of the grant period for which a unit of local government or an Indian tribe receives a PROMISE Implementation grant, and annually thereafter for as long as such unit or tribe continues to receive Federal funding for a PROMISE Coordinating Council, such unit or tribe shall report to the Administrator regarding the use of Federal funds to implement the PROMISE Plan developed under subchapter A. 
15626.Authorization of appropriationsFor fiscal years 2022 through 2025, of the amount made available under section 15624 to carry out this Act for any fiscal year, not more than 75 percent shall be made available to carry out this subpart. CGeneral PROMISE Grant Provisions 15627.Nonsupplanting clauseA unit of local government or Indian tribe receiving a grant under this title shall use such grant only to supplement, and not supplant, the amount of funds that, in the absence of such grant, would be available to address the needs of youth in the community with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention. 
15628.Grant application review panelThe Administrator of the Office of Juvenile Justice and Delinquency Prevention, in conjunction with the PROMISE Advisory Panel, shall establish and utilize a transparent, reliable, and valid system for evaluating applications for PROMISE Assessment and Planning grants and for PROMISE Implementation grants, and shall determine which applicants meet the criteria for funding, based primarily on a determination of greatest need (in accordance with section 15615), with due consideration to other enumerated factors and the indicated ability of the applicant to successfully implement the program described in the application. 15629.Evaluation of PROMISE grant programs (a)Evaluation requiredSubject to the availability of appropriations under this title, the Administrator shall, in consultation with the organization provided assistance under section 223(f)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)(1)), provide for an evaluation of the programs and activities carried out with grants under this title. In carrying out this section, the Administrator shall— 
(1)award grants to institutions of higher education (including institutions that are eligible to receive funds under part F of title III of the Higher Education Act of 1965 (20 U.S.C. 1067q et seq.)), to facilitate the evaluation process and measurement of achieved outcomes; (2)identify evidence-based and promising practices used by PROMISE Coordinating Councils under PROMISE Implementation grants that have proven to be effective in preventing involvement in, or diverting further involvement in, juvenile delinquency or criminal street gang activity; and 
(3)ensure— (A)that such evaluation is based on the performance standards that are developed by the PROMISE Advisory Panel in accordance with section 223(g) of the Juvenile Justice and Delinquency Prevention Act of 1974 (as added by section 15614(b) of this Act); 
(B)the development of longitudinal and clinical trial evaluation and performance measurements with regard to the evidence-based and promising practices funded under this chapter; and (C)the dissemination of the practices identified in paragraph (2) to the National Research Center for Proven Juvenile Justice Practices (established under section 15631), units of local government, and Indian tribes to promote the use of such practices by such units and tribes to prevent involvement in, or to divert further involvement in, juvenile delinquency or criminal street gang activity. 
(b)Results to the national research center for proven juvenile justice practicesThe Administrator shall provide the results of the evaluation under subsection (a) to the National Research Center for Proven Juvenile Justice Practices established under section 15631. 15630.Reservation of fundsFor fiscal years 2022 through 2026, not more than 20 percent of the total amount appropriated to the Office of Juvenile Justice and Delinquency Prevention to carry out Youth Mentoring Programs for each fiscal year shall be made available to carry out this Act. 
CPROMISE research centers 
15631.Establishment of the National Research Center for Proven Juvenile Justice Practices 
(a)Center establishedSubject to the availability of appropriations, the Administrator shall award a grant to a nonprofit organization with a national reputation for expertise in operating or evaluating effective, evidence-based practices related to juvenile delinquency and criminal street gang activity prevention or intervention to develop a National Research Center for Proven Juvenile Justice Practices. Such Center shall— (1)collaborate with institutions of higher education as regional partners to create a best practices juvenile justice information-sharing network to support the programs and activities carried out with grants under title II of this Act; 
(2)collect, and disseminate to PROMISE Coordinating Councils, research and other information about evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to inform the efforts of PROMISE Coordinating Councils and regional research partners and to support the programs and activities carried out with grants under title II of this Act; (3)increase the public’s knowledge and understanding of effective juvenile justice practices to prevent crime and delinquency and reduce recidivism; and 
(4)develop, manage, and regularly update a site to disseminate proven practices for successful juvenile delinquency prevention and intervention. (b)Authorization of appropriationsOf the amount made available under section 15616 to carry out this Act— 
(1)for fiscal year 2022, not more than 2.5 percent of such amount shall be made available to carry out this section; and (2)for fiscal years 2022 through 2024, not more than 4 percent of such amount shall be made available to carry out this section. 
15632.Grants for regional research proven practices partnerships 
(a)Grant program authorizedThe Administrator shall, subject to the availability of appropriations, establish a grant program to award grants to institutions of higher education to serve as regional research partners with PROMISE Coordinating Councils that are located in the same geographic region as an institution, in collaboration with the National Research Center for Proven Juvenile Justice Practices authorized under section 15631. Regional research partners shall provide research support to such PROMISE Coordinating Councils, including— (1)assistance with preparing PROMISE grant applications under title II, including collection of baseline data for such applications; 
(2)assistance with the needs and strengths assessments conducted under section 15603; and (3)provision of support services to PROMISE grant recipients for data collection and analysis to assess progress under the PROMISE grant. 
(b)Authorization of appropriationsOf the amount made available under section 15624 to carry out this Act— (1)for fiscal year 2022, not more than 2.5 percent of such amount shall be made available to carry out this section; and 
(2)for fiscal years 2022 through 2024, not more than 4 percent of such amount shall be made available to carry out this section. CSafe Streets and Representative Police Forces 15641.Short titleThis subpart may be cited as the Safe Streets and Representative Police Forces Act of 2020. 
15642.Grants to increase the racial diversity of law enforcement agenciesSection 1701(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)) is amended— (1)in paragraph (16), by striking and at the end; 
(2)by redesignating paragraph (17) as paragraph (18); (3)by inserting after paragraph (16) the following: 
 
(17)to increase the racial diversity of law enforcement agencies by awarding grants to institutions of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001)), with priority given to Predominantly Black Institutions (as such term is defined in section 318 of the Higher Education Act of 1965 (20 U.S.C. 1059e)), historically Black colleges and universities (as such term is defined in section 631 of the Higher Education Act of 1965 (20 U.S.C. 1132)), institutions of higher education at which not less than 40 percent of the enrolled students are Latino, and institutions of higher education at which not less than 40 percent of the enrolled students are Native American, to support majors related to criminal justice, including psychology, sociology, prelaw, and criminal justice majors; and; and (4)in paragraph (18), as so redesignated, by striking paragraphs (1) through (16) and inserting paragraphs (1) through (17). 
3Common Sense Gun Violence Prevention 
AHadiya Pendleton and Nyasia Pryear-Yard Gun Trafficking and Crime Prevention 
15701.Short titleThis subpart may be cited as the Hadiya Pendleton and Nyasia Pryear-Yard Gun Trafficking and Crime Prevention Act of 2020. 15702.Firearms trafficking (a)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following: 
 
932.Trafficking in firearms 
(a)OffensesIt shall be unlawful for any person, regardless of whether anything of value is exchanged— (1)to ship, transport, transfer, or otherwise dispose to a person, two or more firearms in or affecting interstate or foreign commerce, if the transferor knows or has reasonable cause to believe that such use, carry, possession, or disposition of the firearm would be in violation of, or would result in a violation of any Federal, State, or local law punishable by a term of imprisonment exceeding 1 year; 
(2)to receive from a person, two or more firearms in or affecting interstate or foreign commerce, if the recipient knows or has reasonable cause to believe that such receipt would be in violation of, or would result in a violation of any Federal, State, or local law punishable by a term of imprisonment exceeding 1 year; (3)to make a statement to a licensed importer, licensed manufacturer, or licensed dealer relating to the purchase, receipt, or acquisition from a licensed importer, licensed manufacturer, or licensed dealer of two or more firearms that have moved in or affected interstate or foreign commerce that— 
(A)is material to— (i)the identity of the actual buyer of the firearms; or 
(ii)the intended trafficking of the firearms; and (B)the person knows or has reasonable cause to believe is false; or 
(4)to direct, promote, or facilitate conduct specified in paragraph (1), (2), or (3). (b)Penalties (1)In generalAny person who violates, or conspires to violate, subsection (a) shall be fined under this title, imprisoned for not more than 20 years, or both. 
(2)Organizer enhancementIf a violation of subsection (a) is committed by a person in concert with five or more other persons with respect to whom such person occupies a position of organizer, a supervisory position, or any other position of management, such person may be sentenced to an additional term of imprisonment of not more than 5 consecutive years. (c)DefinitionsIn this section— 
(1)the term actual buyer means the individual for whom a firearm is being purchased, received, or acquired; and (2)the term term of imprisonment exceeding 1 year does not include any offense classified by the applicable jurisdiction as a misdemeanor and punishable by a term of imprisonment of 2 years or less.. 
(b)Technical and conforming amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by adding at the end the following:   932. Trafficking in firearms.. (c)Directive to the sentencing commission (1)In generalPursuant to its authority under section 994(p) of title 28, United States Code, the United States Sentencing Commission shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to persons convicted of offenses under section 932 of title 18, United States Code (as added by subsection (a)). 
(2)RequirementsIn carrying out this section, the Commission shall— (A)review the penalty structure that the guidelines currently provide based on the number of firearms involved in the offense and determine whether any changes to that penalty structure are appropriate in order to reflect the intent of Congress that such penalties reflect the gravity of the offense; and 
(B)review and amend, if appropriate, the guidelines and policy statements to reflect the intent of Congress that guideline penalties for violations of section 932 of title 18, United States Code, and similar offenses be increased substantially when committed by a person who is a member of a gang, cartel, organized crime ring, or other such enterprise or in concert with another person who is a member of a gang, cartel, organized crime ring or other such enterprise. BReport on effects of gun violence on public health 15711.Report on effects of gun violence on public healthNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Surgeon General of the Public Health Service shall submit to Congress a report on the effects on public health of gun violence in the United States during the relevant period, and the status of actions taken to address such effects. 
15712.Prohibition on certain amendments to appropriations measuresClause 2 of rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:  (g)A provision prohibiting the use of funds to study the public health effects of gun violence may not be reported in a general appropriation bill and may not be in order in any amendment thereto.. 
CKeeping Guns from High-Risk Individuals 
15721.Short titleThis subpart may be cited as the Keeping Guns from High-Risk Individuals Act. 15722.Firearm prohibitions applicable with respect to certain high-risk individuals (a)Sales or other dispositionsSection 922(d) of title 18, United States Code, is amended in the first sentence— 
(1)by striking or at the end of paragraph (8); (2)by striking the period at the end of paragraph (9) and inserting a semicolon; and 
(3)by adding at the end the following:  (10)in the most recent 10-year period, has been convicted in any court of a crime of violence (as defined in section 16); 
(11)has not attained 25 years of age, and has been adjudicated by any court as having committed an offense that would have been a crime of violence (as defined in section 16) if committed by an adult; (12)in any period of 3 consecutive years in the most recent 10-year period, has been convicted in any court, on 2 separate occasions, of an offense that has, as an element, the possession or distribution of, or the intent to possess or distribute, alcohol or a controlled substance (as so defined); or 
(13)has been convicted in any court of stalking.. (b)Possession, shipment, transportation, or receiptSection 922(g) of such title is amended— 
(1)by striking or at the end of paragraph (8); (2)by striking the comma at the end of paragraph (9) and inserting a semicolon; and 
(3)by inserting after paragraph (9) the following:  (10)who, in the most recent 10-year period, has been convicted in any court of a crime of violence (as defined in section 16); 
(11)who has not attained 25 years of age and has been adjudicated by any court as having committed an offense that would have been a crime of violence (as defined in section 16) if committed by an adult; (12)who, in any period of 3 consecutive years in the most recent 10-year period, has been convicted in any court, on 2 separate occasions, of an offense that has, as an element, the possession or distribution of, or the intent to possess or distribute, alcohol or a controlled substance (as so defined); or 
(13)who has been convicted in any court of stalking,. DStrengthening Gun Checks Act 15731.Short titleThis subpart may be cited as the Strengthening Gun Checks Act of 2020. 
1Ensuring that all individuals who should be prohibited from buying a gun are listed in the National Instant Criminal Background Check System 
15732.States to make data electronically available to the National Instant Criminal Background Check System 
(a)In generalSection 102(b) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended to read as follows:  (b)Implementation plan (1)In generalWithin 1 year after the date of the enactment of this subsection, the Attorney General, in coordination with the States, shall establish, for each State or Indian tribal government, a plan to ensure maximum coordination and automation of the reporting of records or making of records available to the National Instant Criminal Background Check System established under section 103 of the Brady Handgun Violence Prevention Act, during a 4-year period specified in the plan. 
(2)Benchmark requirementsEach such plan shall include annual benchmarks, including qualitative goals and quantitative measures, to enable the Attorney General to assess implementation of the plan.. (b)Incentive grants for rapid complianceSection 506 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3756) is amended by adding at the end the following: 
 
(c)Of the total amount made available to carry out this subpart for a fiscal year, the Attorney General shall reserve not more than $50,000,000 for incentive grants by the Attorney General to States that comply with section 102(b) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note), in accordance with the following: (1)During the 4-year period covered by a plan established under such section, if the State meets the benchmark established under paragraph (2) of such section, the State may receive an incentive grant under this paragraph. 
(2)The Attorney General shall allocate the amounts reserved under this section equally among each State receiving an incentive grant.. 15733.Requirement that Federal agencies certify that they have submitted to the National Instant Criminal Background Check System all records identifying persons prohibited from purchasing firearms under Federal lawSection 103(e)(1) of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) is amended by adding at the end the following: 
 
(F)Semiannual certification and reporting 
(i)In generalThe head of each Federal department or agency shall submit to the Attorney General a written certification indicating whether the department or agency has provided to the Attorney General the pertinent information contained in any record of any person that the department or agency was in possession of during the time period addressed by the report demonstrating that the person falls within a category described in subsection (g) or (n) of section 922 of title 18, United States Code. (ii)Submission datesThe head of a Federal department or agency shall submit a certification under clause (i)— 
(I)not later than July 31 of each year, which shall address any record the department or agency was in possession of during the period beginning on January 1 of the year and ending on June 30 of the year; and (II)not later than January 31 of each year, which shall address any record the department or agency was in possession of during the period beginning on July 1 of the previous year and ending on December 31 of the previous year. 
(iii)ContentsA certification required under clause (i) shall state, for the applicable period— (I)the number of records of the Federal department or agency demonstrating that a person fell within each of the categories described in section 922(g) of title 18, United States Code; 
(II)the number of records of the Federal department or agency demonstrating that a person fell within the category described in section 922(n) of title 18, United States Code; and (III)for each category of records described in subclauses (I) and (II), the total number of records of the Federal department or agency that have been provided to the Attorney General.. 
15734.Adjudicated as a mental defective 
(a)In generalSection 921(a) of title 18, United States Code, is amended by adding at the end the following:  (36)The term adjudicated as a mental defective shall— 
(A)have the meaning given the term in section 478.11 of title 27, Code of Federal Regulations, or any successor thereto; and (B)include an order by a court, board, commission, or other lawful authority that a person, in response to mental illness, incompetency, or marked subnormal intelligence, be compelled to receive services— 
(i)including counseling, medication, or testing to determine compliance with prescribed medications; and (ii)not including testing for use of alcohol or for abuse of any controlled substance or other drug. 
(37)The term committed to a mental institution shall have the meaning given the term in section 478.11 of title 27, Code of Federal Regulations, or any successor thereto.. (b)LimitationAn individual who has been adjudicated as a mental defective before the effective date described in section 15603 may not apply for relief from disability under section 101(c)(2) of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) on the basis that the individual does not meet the requirements in section 921(a)(36) of title 18, United States Code, as added by subsection (a). 
(c)NICS Improvement Amendments Act of 2007Section 3 of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended by striking paragraph (2) and inserting the following:  (2)Mental health terms (A)In generalExcept as provided in subparagraph (B), the terms adjudicated as a mental defective and committed to a mental institution shall have the meaning given the terms in section 921(a) of title 18, United States Code. 
(B)ExceptionFor purposes of sections 102 and 103, the terms adjudicated as a mental defective and committed to a mental institution shall have the same meanings as on the day before the date of enactment of the Fix Gun Checks Act of 2018 until the end of the 2-year period beginning on such date of enactment.. 15735.Clarification that Federal court information is to be made available to the National Instant Criminal Background Check SystemSection 103(e)(1) of the Brady Handgun Violence Protection Act (18 U.S.C. 922 note), as amended by section 15733 of this chapter, is amended by adding at the end the following: 
 
(G)Application to Federal courtsIn this paragraph— (i)the terms department or agency of the United States and Federal department or agency include a Federal court; and 
(ii)for purposes of any request, submission, or notification, the Director of the Administrative Office of the United States Courts shall perform the functions of the head of the department or agency.. 2Requiring a background check for every firearm sale 15736.PurposeThe purpose of this chapter is to extend the Brady Law background check procedures to all sales and transfers of firearms. 
15737.Firearms transfers 
(a)In generalSection 922 of title 18, United States Code, is amended— (1)by striking subsection (s) and redesignating subsection (t) as subsection (s); 
(2)in subsection (s), as so redesignated— (A)in paragraph (3)(C)(ii), by striking (as defined in subsection (s)(8)); and 
(B)by adding at the end the following:  (7)In this subsection, the term chief law enforcement officer means the chief of police, the sheriff, or an equivalent officer or the designee of any such individual.; and 
(3)by inserting after subsection (s), as so redesignated, the following:  (t) (1)It shall be unlawful for any person who is not a licensed importer, licensed manufacturer, or licensed dealer to transfer a firearm to any other person who is not so licensed, unless a licensed importer, licensed manufacturer, or licensed dealer has first taken possession of the firearm for the purpose of complying with subsection (s). Upon taking possession of the firearm, the licensee shall comply with all requirements of this chapter as if the licensee were transferring the firearm from the inventory of the licensee to the unlicensed transferee. 
(2)Paragraph (1) shall not apply to— (A)a transfer of a firearm by or to any law enforcement agency or any law enforcement officer, armed private security professional, or member of the armed forces, to the extent the officer, professional, or member is acting within the course and scope of employment and official duties; 
(B)a transfer between spouses, between domestic partners, between parents and their children, between siblings, or between grandparents and their grandchildren; (C)a transfer to an executor, administrator, trustee, or personal representative of an estate or a trust that occurs by operation of law upon the death of another person; 
(D)a temporary transfer that is necessary to prevent imminent death or great bodily harm, if the possession by the transferee lasts only as long as immediately necessary to prevent the imminent death or great bodily harm; (E)a transfer that is approved by the Attorney General under section 5812 of the Internal Revenue Code of 1986; and 
(F)a temporary transfer if the transferor has no reason to believe that the transferee will use or intends to use the firearm in a crime or is prohibited from possessing firearms under State or Federal law, and the transfer takes place and the transferee’s possession of the firearm is exclusively— (i)at a shooting range or in a shooting gallery or other area designated and built for the purpose of target shooting; 
(ii)while hunting, trapping, or fishing, if the hunting, trapping, or fishing is legal in all places where the transferee possesses the firearm and the transferee holds all licenses or permits required for such hunting, trapping, or fishing; or (iii)while in the presence of the transferor.Nothing in this section shall be construed to preempt any State criminal statutory or case law related to self-defense, heat of passion, or any other justifying or mitigation action in a crime or potential crime involving a firearm.. 
(b)Technical and conforming amendments 
(1)Section 922Section 922(y)(2) of such title is amended in the matter preceding subparagraph (A), by striking , (g)(5)(B), and (s)(3)(B)(v)(II) and inserting and (g)(5)(B). (2)Section 925ASection 925A of such title is amended in the matter preceding paragraph (1), by striking subsection (s) or (t) of section 922 and inserting section 922(s). 
(c)Effective dateThe amendment made by subsection (a)(4) shall take effect 180 days after the date of the enactment of this Act. 15738.Lost and stolen reporting (a)In generalSection 922 of title 18, United States Code, is amended by adding at the end the following: 
 
(aa)It shall be unlawful for any person who lawfully possesses or owns a firearm that has been shipped or transported in, or has been possessed in or affecting, interstate or foreign commerce, to fail to report the theft or loss of the firearm, within 48 hours after the person discovers the theft or loss, to the Attorney General and to the appropriate local authorities.. (b)PenaltySection 924(a)(1)(B) of such title is amended to read as follows: 
 
(B)knowingly violates subsection (a)(4), (f), (k), (q), or (aa) of section 922;. 3Background Check Completion Act 15741.Short titleThis subpart may be cited as the Background Check Completion Act. 
15742.Elimination of requirement that a firearms dealer transfer a firearm if the National Instant Criminal Background Check System has been unable to complete a background check of the prospective transferee within 3 business daysSection 922(t)(1)(B) of title 18, United States Code, is amended— (1)by striking (i); 
(2)by striking ; or and inserting ; and; and (3)by striking clause (ii). 
4Mental Health 
15801.Priority mental health needs of regional and national significance 
(a)ReauthorizationSection 520A of the Public Health Service Act (42 U.S.C. 290bb–32) is amended— (1)by redesignating subsection (f) as subsection (h); and 
(2)by amending subsection (h), as redesignated, to read as follows:  (h)Authorization of appropriations (1)In generalThere are authorized to be appropriated to carry out this section $394,550,000 for each of fiscal years 2022 through 2027. 
(2)AllocationsOf the amounts authorized by paragraph (1) to be appropriated for each of fiscal years 2022 through 2025— (A)$194,500,000 shall be for carrying out subsection (f) (relating to the Resiliency in Communities After Stress and Trauma Program); and 
(B)$189,500,000 shall be for carrying out subsection (g) (relating to Project AWARE).. (b)Resiliency in Communities After Stress and Trauma ProgramSection 520A of the Public Health Service Act (42 U.S.C. 290bb–32), as amended by subsection (a), is further amended by inserting after subsection (e) the following subsection: 
 
(f)Resiliency in Communities After Stress and Trauma Program 
(1)In generalThe Secretary shall maintain the Resiliency in Communities After Stress and Trauma Program of the Substance Abuse and Mental Health Services Administration, to be known at the ReCAST Program. (2)GrantsIn carrying out the ReCAST Program, the Secretary shall award grants to State and local health agencies to assist high-risk youth and families and promote resilience and equity in communities that have recently faced civil unrest through— 
(A)implementation of evidence-based violence prevention and community youth engagement programs; and (B)linkages to trauma-informed behavioral health services. 
(3)DefinitionIn this subsection, the term civil unrest— (A)means demonstrations of mass protest and mobilization, civil disobedience, and disruption through violence, often connected with law enforcement issues; and 
(B)includes such demonstrations in communities that have been affected by a high incidence of gun violence not caused by law enforcement.. (c)Project AWARESection 520A of the Public Health Service Act (42 U.S.C. 290bb–32), as amended by subsection (b), is further amended by inserting after subsection (f) the following subsection: 
 
(g)Project AWARE 
(1)In generalThe Secretary shall maintain the Project Advancing Wellness and Resiliency in Education program of the Substance Abuse and Mental Health Services Administration, to be known as Project AWARE. (2)GrantsIn carrying out Project AWARE, the Secretary shall make grants to State educational agencies to build or expand the capacity of such agencies, in partnership with State mental health agencies overseeing school-aged youth and local education agencies— 
(A)to increase awareness of mental health issues among school-aged youth; (B)to provide training for school personnel and other adults who interact with school-aged youth to detect and respond to mental health issues; and 
(C)to connect school-aged youth, who may have behavioral health issues (including serious emotional disturbance or serious mental illness), and their families to needed services. (3)DefinitionIn this subsection, the term State educational agency means— 
(A)a State educational agency as defined in section 8101 of the Elementary and Secondary Education Act of 1965; or (B)an education agency or authority of an Indian tribe or tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act).. 
15802.Annual report on adverse childhood experiences of certain children in communities facing civil unrest 
(a)In generalNot later than the end of fiscal year 2022, and annually thereafter, the Secretary of Health and Human Services shall submit a report to the Congress on the adverse childhood experiences of children who are exposed to traumatic experiences in communities that have recently faced civil unrest. (b)DefinitionIn this subsection, the term civil unrest— 
(1)means demonstrations of mass protest and mobilization, civil disobedience, and disruption through violence, often connected with law enforcement issues; and (2)includes such demonstrations in communities that have been affected by a high incidence of gun violence not caused by law enforcement. 
RRTransportation Workforce Modernization Act 
15901.Short titleThis subtitle may be cited as the Transportation Workforce Modernization Act. 15902.Transportation Worker Retraining Grant Program (a)EstablishmentThe Secretary of Transportation shall establish a program to make grants to eligible entities to develop a curriculum for and establish transportation worker training programs in urban and rural areas to train, upskill, and prepare workers whose jobs may be changed or worsened by automation, or who have been separated from their jobs, or have received notice of impending job loss, as a result of being replaced by automated driving systems. 
(b)Eligible entitiesThe following entities shall be eligible to receive grants under this section: (1)Institutions of higher education. 
(2)Consortia of institutions of higher education. (3)Trade associations. 
(4)Nongovernmental stakeholders. (5)Organizations with a demonstrated capacity to develop and provide career ladder programs through labor-management partnerships and apprenticeships on a nationwide basis. 
(c)Limitation on awardsAn entity may only receive one grant per year under this section in an amount determined appropriate by the Secretary. (d)Participants in transportation worker retraining programsA grant provided under this section may be used for participants in transportation worker retraining programs to pursue a degree or certification through the coursework or curriculum developed under the program. 
(e)Use of fundsA recipient of a grant under this section may use grant amounts for studies, pilot programs, as well as testing new roles for current jobs, including mechanical work, diagnostic, and fleet operations management. (f)General selection criteriaThe Secretary shall select recipients of grants under this section on the basis of the following criteria: 
(1)Demonstrated research and extension resources available to the applicant for carrying out this section. (2)Capability of the applicant to develop curriculum in the training or retraining of individuals described in subsection (a) as a result of driverless vehicles. 
(3)Demonstrated commitment of the recipient to carry out a transportation workforce development program through degree-granting programs or programs that provide other industry-recognized credentials. (g)EligibilityAn applicant is only eligible for a grant under this section if such applicant— 
(1)has an established transportation program; (2)has expertise in solving transportation problems through research, training, education, and technology; and 
(3)shares information with other programs. (h)Federal share (1)In generalThe Federal share of a grant under this section shall be a dollar for dollar match of the costs of establishing and administering the retraining program and related activities carried out by the grant recipient or consortium of grant recipients. 
(2)Availability of fundsFor a recipient of a grant under this section carrying out activities under such grant in partnership with a public transportation agency, not more than 0.5 percent of amounts made available under any such section may qualify as the non-Federal share under paragraph (1).  (i)Tracking of certain informationNot later than 1 year after a grant award is made under this section, the Secretary shall implement a reporting or tracking mechanism to determine— 
(1)from which sectors of the transportation industry are workers being displaced; (2)for what skills and professions are workers being retrained; 
(3)how many workers have benefitted from the grant award; and (4)relevant demographic information of impacted workers. 
(j)Definition of institution of higher educationIn this subtitle, the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (k)Authorization of appropriations (1)In generalThere is authorized to be appropriated $50,000,000 for each of fiscal years 2022, 2023, and 2024 to carry out this section. 
(2)Availability of amountsAmounts made available to the Secretary to carry out this section shall remain available for obligation by the Secretary for a period of 3 years after the last day of the fiscal year for which the amounts are authorized. 15903.GAO study (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to Congress a report on the impact of driverless vehicle adoption on— 
(1)the workforce of the United States; (2)the trucking, freight, and personal transportation industries; 
(3)wages; (4)job losses, including the economic impact on each region of the United States; and 
(5)the creation of new jobs and how transportation sector jobs would change due to driverless vehicle adoption. (b)ConsultationThe study shall be carried out in consultation with— 
(1)academics; (2)labor unions; 
(3)the Department of Transportation; and (4)the Department of Labor.  
(c)ResearchThe Secretary of Transportation shall seek to enter into an agreement with an institute of higher education or nonprofit organization with demonstrated capacity in carrying out research on the subject of the study required under subsection (a) to conduct such research. Such agreement shall require the institute or nonprofit to submit such research to the Comptroller General for inclusion in such study.  SSSkill and Knowledge Investments Leverage Leaders’ Untapped Potential Tax Credit 16101.Short titleThis subtitle may be cited as the Skill and Knowledge Investments Leverage Leaders’ Untapped Potential Tax Credit Act of 2020 or the SKILL UP Act of 2020. 
16102.Work opportunity tax credit for participation in qualifying work-based learning programs 
(a)In generalParagraph (1) of section 51(d) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or, and by inserting after subparagraph (J) the following:  (K)a qualified work-based learning participant.. 
(b)Wages per year taken into accountParagraph (3) of section 51(b) of such Code is amended by inserting or who is a qualified work-based learning participant after subsection (d)(3)(A)(ii)(II). (c)Qualified Work-Based Learning ParticipantSection 51(d) of such Code is amended by adding at the end the following: 
 
(16)Qualified Work-Based Learning Participant 
(A)In generalThe term qualified work-based learning participant means an individual who— (i)is a member of one of the targeted group referred to in subparagraphs (A) through (J) of paragraph (1), and 
(ii)enrolled in a qualifying work-based learning opportunity either— (I)within 3-month period beginning on the hiring date, or 
(II)in the case of a program described in subparagraph (B)(iii), during the six-month period prior to the hiring date. (B)Qualifying work-based learning opportunityFor the purpose of this paragraph, the term qualifying work-based learning opportunity means— 
(i)an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), (ii)a program that has been approved by the designated local agency and that may be provided directly by an employer, or in partnership with one or more training providers, in which— 
(I)the training is provided to individuals who are full-time employees of the employer, (II)training consists of on the job instruction or a combination of on the job and classroom instruction, and 
(III)successful completion of the training program, or modules of the training program— (aa)provides for an increase in hourly wages for the employee, and 
(bb)may provide for the attainment of a recognized postsecondary credential (as defined under the Workforce Innovation and Opportunity Act), and (iii)a program that has been approved by the designated local agency as under clause (ii) in which a third party serves as employer of record for purposes of operating an approved program with the participating employer.. 
(d)Credit for tax-Exempt employers for employment of qualified work-Based learning participants 
(1)In generalParagraph (1) of section 3111(e) of such Code is amended by inserting or qualified work-based learning participant after qualified veteran both places it appears. (2)Overall limitationParagraph (2) of section 3111(e) of such Code is amended by inserting or qualified work-based learning participants after qualified veterans.  
(3)Applicable periodParagraph (4) of section 3111(e) of such Code is amended by inserting or qualified work-based learning participant after qualified veteran both places it appears. (4)DefinitionsParagraph (5) of section 3111(e) of such Code is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by inserting after subparagraph (B) the following: 
 
(C)the term qualified work-based learning participant has the meaning given such term by section 51(d)(16).. (e)Effective dateThe amendments made by this section shall apply to wages paid after 90 days after the date of the enactment of this Act, with respect to enrollment in qualifying work-based learning programs beginning after such date. 
TTSaving Our Street 
17101.Short titleThis subtitle may be cited as the Saving Our Street Act. 17102.Grants to small businesses (a)DefinitionIn this section: 
(1)Covered periodThe term covered period means the period beginning on February 15, 2020 and ending on December 31, 2020. (2)Eligible entityThe term eligible entity— 
(A)means an entity that— (i)is— 
(I)a community small business, including a self-employed worker, independent contractor, or sole proprietor, or a community nonprofit with less than— (aa)$1,000,000 in gross revenue; 
(bb)$500,000 in gross receipts for nonprofits; or  (cc)10 employees; or 
(II)a small business with— (aa)less than 20 employees in a low-income community; and 
(bb)not less than 50 percent of employees who live in a low-income community; and (ii)has suffered a drop in revenue of over 20 percent of gross revenue since February 15, 2020; and 
(B)does not include entities that are publicly traded companies, private equity firms, or hedge funds. (3)EmployeeThe term employee includes— 
(A)individuals employed on a full-time, part-time, or other basis;  (B)independent contractors; 
(C)any individual in a jurisdiction subject to a stay-at-home order, even if the employee has not physically returned to work.  (4)Low-income communityThe term low-income community means a census tract (or equivalent geographic area defined by the United States Census Bureau) in which at least 50 percent of households have an income less than 60 percent of the area median gross income, as determined by the Secretary of Housing and Urban Development. 
(5)Payroll costsThe term payroll costs means— (A)the sum of payments of any compensation that is a— 
(i)salary, wage, commission, or similar compensation; (ii)payment of cash tip or equivalent; 
(iii)payment for vacation, parental, family, medical, or sick leave; (iv)allowance for dismissal or separation; 
(v)payment required for the provisions of group health care benefits, including insurance premiums; (vi)payment of any retirement benefit; or 
(vii)payment of State or local tax assessed on the compensation of employees or owners; (B)the sum of payments of any compensation to or income of a sole proprietor or independent contractor— 
(i)that is a wage, commission, income, net earnings from self-employment, or similar compensation; and (ii)in an amount that is not more than $100,000 in 1 year, as prorated for the covered period; 
(C)the compensation of an individual employee in excess of an annual salary of $100,000, as prorated for the covered period; (D)qualified sick leave wages for which a credit is allowed under section 7001 of the Families First Coronavirus Response Act (Public Law 116– 127); or 
(E)qualified family leave wages for which a credit is allowed under section 7003 of the Families First Coronavirus Response Act (Public Law 116–127). (6)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals means individuals described in paragraphs (5) and (6) of section 8(a) of the Small Business Act (15 U.S.C. 637(a)). 
(7)Veterans organizationThe term veterans organization means an organization that is described in section 501(c)(19) of the Internal Revenue Code that is exempt from taxation under section 501(a) of such Code.  (b)Grants (1)In generalThe Secretary of the Treasury shall create the Microbusiness Assistance Fund which may provide a grant to an eligible entity in an amount not greater than $250,000 to be used only for—  
(A)rehiring or hiring employees of the entity who were furloughed or laid off after February 15, 2020;  (B)payment of, on or after the date described in subparagraph (A), payroll, salaries, commissions, or similar compensations, payroll taxes, employer compensation, rent (including under a lease agreement) or mortgage, including payments of interest on any mortgage obligation (not including prepayment of or payment of principal on a mortgage obligation), utilities, or insurance; 
(C)providing healthcare and benefits to employees at the same or similar levels as the entity provided on the date described in subparagraph (A), including continuation of group healthcare benefits during periods of paid sick, medical, or family leave, and insurance premiums; and (D)debt obligations that were incurred before the covered period. 
(2)EligibilityNo person shall be denied a grant under this subsection on the basis of— (A)any criminal history or involvement with the criminal legal system; or 
(B)using an individual taxpayer identification number issued pursuant to section 6109(i) of the Internal Revenue Code of 1986.  (3)Priority (A)In generalThe Secretary shall give priority to people of color, veterans, women-owned community businesses, and socially and economically disadvantaged individuals as it pertains to historically underrepresented businesses. 
(B)Historically underrepresented businessesOf the amounts made available under this section, 75 percent shall be provided to businesses or nonprofits owned and controlled by 1 or more socially and economically disadvantaged individuals.  (4)Other assistanceAn entity that receives a grant under this subsection shall be eligible to receive assistance under other Federal programs, including the paycheck protection program established under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) or an economic injury disaster loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) if the funds are used for a purpose other than a purpose described in paragraph (1).  
(5)Sense of CongressIt is the sense of Congress that eligible entities should rehire employees described in paragraph (1)(A) after the date on which the national emergency under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19) terminates.  (c)Amounts (1)In generalOf the amounts made available under this subtitle— 
(A)$124,500,000,000 shall be used for grants made under subsection (b); (B)$400,000,000 shall be used to provide financial education training classes and for help applying for the grants and financial recovery for eligible entities, of which— 
(i)$50,000,000 shall be used to provide small businesses and women development centers with technical assistance and online training and information, of which— (I)$25,000,000 shall be made available for small businesses; and 
(II)$25,000,000 shall be made available for women development centers; (ii)$50,000,000 shall be used to provide minority business centers with technical assistance and online training and information; and 
(iii)$300,000,000 shall be used to provide nonprofit and community organizations with assistance to small business owners; and (C)$100,000,000 shall be made available for the Department of the Treasury and the Internal Revenue Service to carry out this subtitle. 
(2)AvailabilityFunds made available under this subtitle shall be available until December 20, 2020.  (d)NeedAn eligible entity shall attest in an application for a grant under this section that the eligible entity— 
(1)was in business as of February 15, 2020; (2)has suffered a drop in sales of 20 percent or more; 
(3)meets the criteria as an eligible entity; and (4)will use the grants for authorized expenses. 
(e)DocumentationAn eligible self-employed individual, independent contractor, or sole proprietorship applying for a grant under this section shall submit such documentation as is necessary to establish such individual as eligible, including payroll tax filings reported to the Internal Revenue Service, Forms 1099–MISC, and income and expenses from the sole proprietorship, as determined by the Administrator of the Small Business Administration and the Secretary of the Treasury. An applicant may submit to the Secretary of the Treasury a self-certification for employee labor expenses and payroll. (f)MaterialsAny application or informational material related to the grant program provided by Department of the Treasury or the Internal Revenue Service shall be made available in the 10 most used languages in the United States after English. 
(g)Receipt of fundsAny eligible entity shall receive a grant made under subsection (b) not later than 14 days after the date on which the entity submitted an application for the grant. (h)ReportingThe Secretary of the Treasury shall submit to the Committee on Banking, Housing, and Urban Affairs and the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Financial Service, the Committee on Small Business, and the Committee on Oversight and Reform of the House of Representatives a report on the information about the ethnicity, race, industry, geographical demographics, and sex of applicants for grants made under this section. 
17103.Direct appropriation 
(a)In generalThere is appropriated, out of amounts in the Treasury not otherwise appropriated, to the Secretary of the Treasury $125,000,000,000 to carry out this subtitle. (b)Emergency designation (1)In generalThe amounts provided under this subtitle are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). 
(2)Designation in senateIn the Senate, this subtitle is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. UUVeteran Small Business Start-up Credit 18101.Short titleThis subtitle may be cited as the Veterans Jobs Opportunity Act. 
18102.Veteran small business start-up credit 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:  45T.Veteran small business start-up credit (a)In generalFor purposes of section 38, in the case of an applicable veteran-owned business which elects the application of this section, the veteran small business start-up credit determined under this section for any taxable year is an amount equal to 15 percent of so much of the qualified start-up expenditures of the taxpayer as does not exceed $80,000. 
(b)Applicable veteran-Owned small businessFor purposes of this section— (1)In generalThe term applicable veteran-owned small business means a small business owned and controlled by one or more veterans or spouses of veterans and the principal place of business of which is in an underserved community. 
(2)Ownership and controlThe term owned and controlled means— (A)management and operation of the daily business, and— 
(B) 
(i)in the case of a sole proprietorship, sole ownership, (ii)in the case of a corporation, ownership (by vote or value) of not less than 51 percent of the stock in such corporation, or 
(iii)in the case of a partnership or joint venture, ownership of not less than 51 percent of the profits interests or capital interests in such partnership or joint venture. (3)Small businessThe term small business means, with respect to any taxable year, any person engaged in a trade or business in the United States if— 
(A)the gross receipts of such person for the preceding taxable year did not exceed $5,000,000, or (B)in the case of a person to which subparagraph (A) does not apply, such person employed not more than 100 full-time employees during the preceding taxable year.For purposes of subparagraph (B), an employee shall be considered full-time if such employee is employed at least 30 hours per week for 20 or more calendar weeks in the taxable year. 
(4)Underserved communityThe term underserved community means any area located within— (A)a HUBZone (as defined in section 3(p) of the Small Business Act (15 U.S.C. 632(p))), 
(B)an empowerment zone, or enterprise community, designated under section 1391 (and without regard to whether or not such designation remains in effect), (C)an area of low income or moderate income (as recognized by the Federal Financial Institutions Examination Council), or 
(D)a county with persistent poverty (as classified by the Economic Research Service of the Department of Agriculture). (5)Veteran or spouse of veteranThe term veteran or spouse of a veteran has the meaning given such term by section 7(a)(31)(G)(iii) of the Small Business Act (15 U.S.C. 636(a)(31)(G)(iii)). 
(c)Qualified start-Up expendituresFor purposes of this section— (1)In generalThe term qualified start-up expenditures means— 
(A)any start-up expenditures (as defined in section 195(c)), or (B)any amounts paid or incurred during the taxable year for the purchase or lease of real property, or the purchase of personal property, placed in service during the taxable year and used in the active conduct of a trade or business. 
(d)Special rulesFor purposes of this section— (1)Year of electionThe taxpayer may elect the application of this section only for the first 2 taxable years for which ordinary and necessary expenses paid or incurred in carrying on such trade or business are allowable as a deduction by the taxpayer under section 162. 
(2)Controlled groups and common controlAll persons treated as a single employer under subsections (a) and (b) of section 52 shall be treated as 1 person. (3)No double benefitIf a credit is determined under this section with respect to any property, the basis of such property shall be reduced by the amount of the credit attributable to such property.. 
(b)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:   Sec. 45T. Veteran small business start-up credit.. (c)Made part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph: 
 
(33)the veteran small business start-up credit determined under section 45T.. (d)Report by Treasury Inspector General for Tax AdministrationEvery fourth year after the date of the enactment of this Act, the Treasury Inspector General for Tax Administration shall include in one of the semiannual reports under section 5 of the Inspector General Act of 1978 with respect to such year, an evaluation of the program under section 45T of the Internal Revenue Code of 1986 (as added by this section), including an evaluation of the success of, and accountability with respect to, such program. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. IISocial Economic ACommission to Study and Develop Reparation Proposals for African-Americans 20101.Short titleThis subtitle may be cited as the Commission to Study and Develop Reparation Proposals for African-Americans Act. 
20102.Findings and purpose 
(a)FindingsThe Congress finds that— (1)approximately 4,000,000 Africans and their descendants were enslaved in the United States and colonies that became the United States from 1619 to 1865; 
(2)the institution of slavery was constitutionally and statutorily sanctioned by the Government of the United States from 1789 through 1865; (3)the slavery that flourished in the United States constituted an immoral and inhumane deprivation of Africans’ life, liberty, African citizenship rights, and cultural heritage, and denied them the fruits of their own labor; 
(4)a preponderance of scholarly, legal, community evidentiary documentation and popular culture markers constitute the basis for inquiry into the on-going effects of the institution of slavery and its legacy of persistent systemic structures of discrimination on living African-Americans and society in the United States; and (5)following the abolition of slavery the United States Government, at the Federal, State, and local level, continued to perpetuate, condone and often profit from practices that continued to brutalize and disadvantage African-Americans, including share cropping, convict leasing, Jim Crow, redlining, unequal education, and disproportionate treatment at the hands of the criminal justice system; and 
(6)as a result of the historic and continued discrimination, African-Americans continue to suffer debilitating economic, educational, and health hardships including but not limited to having nearly 1,000,000 black people incarcerated; an unemployment rate more than twice the current white unemployment rate; and an average of less than 1/16 of the wealth of white families, a disparity which has worsened, not improved over time. (b)PurposeThe purpose of this subtitle is to establish a commission to study and develop Reparation proposals for African-Americans as a result of— 
(1)the institution of slavery, including both the Trans-Atlantic and the domestic trade which existed from 1565 in colonial Florida and from 1619 through 1865 within the other colonies that became the United States, and which included the Federal and State governments which constitutionally and statutorily supported the institution of slavery; (2)the de jure and de facto discrimination against freed slaves and their descendants from the end of the Civil War to the present, including economic, political, educational, and social discrimination; 
(3)the lingering negative effects of the institution of slavery and the discrimination described in paragraphs (1) and (2) on living African-Americans and on society in the United States; (4)the manner in which textual and digital instructional resources and technologies are being used to deny the inhumanity of slavery and the crime against humanity of people of African descent in the United States; 
(5)the role of Northern complicity in the Southern based institution of slavery; (6)the direct benefits to societal institutions, public and private, including higher education, corporations, religious and associational; 
(7)and thus, recommend appropriate ways to educate the American public of the Commission’s findings; (8)and thus, recommend appropriate remedies in consideration of the Commission’s findings on the matters described in paragraphs (1), (2), (3), (4), (5), and (6); and 
(9)submit to the Congress the results of such examination, together with such recommendations. 20103.Establishment and duties (a)EstablishmentThere is established the Commission to Study and Develop Reparation Proposals for African-Americans (hereinafter in this subtitle referred to as the Commission). 
(b)DutiesThe Commission shall perform the following duties: (1)Identify, compile and synthesize the relevant corpus of evidentiary documentation of the institution of slavery which existed within the United States and the colonies that became the United States from 1619 through 1865. The Commission’s documentation and examination shall include but not be limited to the facts related to— 
(A)the capture and procurement of Africans; (B)the transport of Africans to the United States and the colonies that became the United States for the purpose of enslavement, including their treatment during transport; 
(C)the sale and acquisition of Africans as chattel property in interstate and intrastate commerce; (D)the treatment of African slaves in the colonies and the United States, including the deprivation of their freedom, exploitation of their labor, and destruction of their culture, language, religion, and families; and 
(E)the extensive denial of humanity, sexual abuse and the chatellization of persons. (2)The role which the Federal and State governments of the United States supported the institution of slavery in constitutional and statutory provisions, including the extent to which such governments prevented, opposed, or restricted efforts of formerly enslaved Africans and their descendants to repatriate to their homeland. 
(3)The Federal and State laws that discriminated against formerly enslaved Africans and their descendants who were deemed United States citizens from 1868 to the present. (4)The other forms of discrimination in the public and private sectors against freed African slaves and their descendants who were deemed United States citizens from 1868 to the present, including redlining, educational funding discrepancies, and predatory financial practices. 
(5)The lingering negative effects of the institution of slavery and the matters described in paragraphs (1), (2), (3), (4), (5), and (6) on living African-Americans and on society in the United States. (6)Recommend appropriate ways to educate the American public of the Commission’s findings. 
(7)Recommend appropriate remedies in consideration of the Commission’s findings on the matters described in paragraphs (1), (2), (3), (4), (5), and (6). In making such recommendations, the Commission shall address among other issues, the following questions: (A)How such recommendations comport with international standards of remedy for wrongs and injuries caused by the State, that include full reparations and special measures, as understood by various relevant international protocols, laws, and findings. 
(B)How the Government of the United States will offer a formal apology on behalf of the people of the United States for the perpetration of gross human rights violations and crimes against humanity on African slaves and their descendants. (C)How Federal laws and policies that continue to disproportionately and negatively affect African-Americans as a group, and those that perpetuate the lingering effects, materially and psycho-social, can be eliminated. 
(D)How the injuries resulting from matters described in paragraphs (1), (2), (3), (4), (5), and (6) can be reversed and provide appropriate policies, programs, projects and recommendations for the purpose of reversing the injuries. (E)How, in consideration of the Commission’s findings, any form of compensation to the descendants of enslaved African is calculated. 
(F)What form of compensation should be awarded, through what instrumentalities and who should be eligible for such compensation. (G)How, in consideration of the Commission’s findings, any other forms of rehabilitation or restitution to African descendants is warranted and what the form and scope of those measures should take. 
(c)Report to congressThe Commission shall submit a written report of its findings and recommendations to the Congress not later than the date which is one year after the date of the first meeting of the Commission held pursuant to section 20104(c). 20104.Membership (a)Number and appointment (1)The Commission shall be composed of 13 members, who shall be appointed, within 90 days after the date of enactment of this Act, as follows: 
(A)Three members shall be appointed by the President. (B)Three members shall be appointed by the Speaker of the House of Representatives. 
(C)One member shall be appointed by the President pro tempore of the Senate. (D)Six members shall be selected from the major civil society and reparations organizations that have historically championed the cause of reparatory justice. 
(2)All members of the Commission shall be persons who are especially qualified to serve on the Commission by virtue of their education, training, activism or experience, particularly in the field of African-American studies and reparatory justice. (b)TermsThe term of office for members shall be for the life of the Commission. A vacancy in the Commission shall not affect the powers of the Commission and shall be filled in the same manner in which the original appointment was made. 
(c)First meetingThe President shall call the first meeting of the Commission within 120 days after the date of the enactment of this Act or within 30 days after the date on which legislation is enacted making appropriations to carry out this subtitle, whichever date is later. (d)QuorumSeven members of the Commission shall constitute a quorum, but a lesser number may hold hearings. 
(e)Chair and vice chairThe Commission shall elect a Chair and Vice Chair from among its members. The term of office of each shall be for the life of the Commission. (f)Compensation (1)Except as provided in paragraph (2), each member of the Commission shall receive compensation at the daily equivalent of the annual rate of basic pay payable for GS–18 of the General Schedule under section 5332 of title 5, United States Code, for each day, including travel time, during which he or she is engaged in the actual performance of duties vested in the Commission. 
(2)A member of the Commission who is a full-time officer or employee of the United States or a Member of Congress shall receive no additional pay, allowances, or benefits by reason of his or her service to the Commission. (3)All members of the Commission shall be reimbursed for travel, subsistence, and other necessary expenses incurred by them in the performance of their duties to the extent authorized by chapter 57 of title 5, United States Code. 
20105.Powers of the Commission 
(a)Hearings and sessionsThe Commission may, for the purpose of carrying out the provisions of this subtitle, hold such hearings and sit and act at such times and at such places in the United States, and request the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission considers appropriate. The Commission may invoke the aid of an appropriate United States district court to require, by subpoena or otherwise, such attendance, testimony, or production. (b)Powers of subcommittees and membersAny subcommittee or member of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section. 
(c)Obtaining official dataThe Commission may acquire directly from the head of any department, agency, or instrumentality of the executive branch of the Government, available information which the Commission considers useful in the discharge of its duties. All departments, agencies, and instrumentalities of the executive branch of the Government shall cooperate with the Commission with respect to such information and shall furnish all information requested by the Commission to the extent permitted by law. 20106.Administrative provisions (a)StaffThe Commission may, without regard to section 5311(b) of title 5, United States Code, appoint and fix the compensation of such personnel as the Commission considers appropriate. 
(b)Applicability of certain civil service lawsThe staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that the compensation of any employee of the Commission may not exceed a rate equal to the annual rate of basic pay payable for GS–18 of the General Schedule under section 5332 of title 5, United States Code. (c)Experts and consultantsThe Commission may procure the services of experts and consultants in accordance with the provisions of section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the highest rate payable under section 5332 of such title. 
(d)Administrative support servicesThe Commission may enter into agreements with the Administrator of General Services for procurement of financial and administrative services necessary for the discharge of the duties of the Commission. Payment for such services shall be made by reimbursement from funds of the Commission in such amounts as may be agreed upon by the Chairman of the Commission and the Administrator. (e)ContractsThe Commission may— 
(1)procure supplies, services, and property by contract in accordance with applicable laws and regulations and to the extent or in such amounts as are provided in appropriations Acts; and (2)enter into contracts with departments, agencies, and instrumentalities of the Federal Government, State agencies, and private firms, institutions, and agencies, for the conduct of research or surveys, the preparation of reports, and other activities necessary for the discharge of the duties of the Commission, to the extent or in such amounts as are provided in appropriations Acts. 
20107.TerminationThe Commission shall terminate 90 days after the date on which the Commission submits its report to the Congress under section 20103(c). 20108.Authorization of appropriationsTo carry out the provisions of this subtitle, there are authorized to be appropriated $12,000,000. 
BToday’s American Dream 
20201.Short titleThis subtitle may be cited as the Today’s American Dream Act. 1Retail Redlining and Food Deserts 20211.Economic growth, retention, and recruitment of commercial investment in economically underserved communitiesThe Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.) is amended by adding at the end the following new title: 
 
VIIIECONOMIC GROWTH, RETENTION, AND RECRUITMENT OF COMMERCIAL INVESTMENT IN ECONOMICALLY UNDERSERVED COMMUNITIES 
811.PurposeThe purpose of this title is to assist with the economic growth of economically underserved communities that have potential for strong Class 1 commercial investment, but that continue to have a difficult time recruiting Class 1 commercial investment. 812.Grant program (a)AuthorizationFrom amounts appropriated under section 814, the Administrator shall make grants on a competitive basis to an eligible community for— 
(1)the creation of a grant program or revolving loan fund program (or both) that helps develop financing packages for Class 1 commercial investment in the community; (2)lowering real estate property tax rates in the community; 
(3)conducting community-wide market analysis to help recruit and retain Class 1 commercial investment; (4)creating employment training programs for Class 1 business customer service, sales, and managerial positions in the community; 
(5)retail marketing strategies to solicit new Class 1 commercial investment starts in the community; (6)program allowances for activities to promote Class 1 commercial investment in the community, such as the publication of marketing materials, development of economic development web pages, and educational outreach activities with retail trade associations; and 
(7)hiring business recruitment specialists to operate in the community. (b)EligibilityThe Administrator may only make a grant under subsection (a) to a community whose demographics include— 
(1)a median per capita income no higher than $35,000; and (2)an identified lack of Class 1 commercial investment. 
(c)ApplicationA community seeking a grant under subsection (a) shall submit an application at such time, in such form, and containing such information and assurances as the Administrator may require, except that the application shall include— (1)a description of how the community, through the activities the community proposes to carry out with the grant funds will recruit, retain and grow its economy through Class 1 commercial investment; and 
(2)a description of the difficulty the community has faced recruiting, retaining and growing its economy through Class 1 commercial investment. (d)Matching funds (1)In generalThe Administrator may not make a grant to a community under subsection (a) unless the community agrees that, with respect to the costs to be incurred by the community in carrying out the activities for which the grant is awarded, the community will make available non-Federal contributions in an amount equal to not less than 10 percent of the Federal funds provided under the grant. 
(2)Satisfying matching requirementsThe non-Federal contributions required under paragraph (1) may be— (A)in cash or in-kind, including services, fairly evaluated; and 
(B)from— (i)any private source; 
(ii)State or local governmental entity; or (iii)nonprofit source. 
(3)WaiverThe Administrator may waive or reduce the non-Federal contribution required by paragraph (1) if the community involved demonstrates that the community cannot meet the contribution requirement due to financial hardship. (e)LimitationsAmounts appropriated pursuant to the authorization of appropriations in section 814 for a fiscal year shall be allocated as follows: 
(1)No more than 5 percent of such funds shall go to administrative costs; (2)70 percent of such funds shall go toward activities described in paragraphs (1) through (4) of subsection (a), after taking into account administrative costs under subparagraph (A); and 
(3)30 percent of such funds shall go toward activities described in paragraphs (5) through (7) of subsection (a), after taking into account administrative costs under subparagraph (A). 813.DefinitionsIn this title: 
(1)CommunityThe term community means a governance structure that includes county, parish, city, village, township, district or borough. (2)Class 1 commercial investmentThe term Class 1 commercial investment means retail grocery chains, food service retailers, restaurants and franchises, retail stores, cafes, shopping malls, and other shops. 
(3)economically underserved communityThe term economically underserved community means an area suffering from low income and resultant low purchasing power, limiting its ability to generate sufficient goods and services to be used in exchange with other areas to meet current consumption needs. 814.Authorization of appropriationsThere is authorized to be appropriated to the Administrator to make grants under section 812(a) $40,000,000 for each of fiscal years 2022 through 2027.. 
20212.Producer discretion to plant additional fruits and vegetables on base acres to alleviate food deserts without a resulting reduction in payment acresSection 1114(e) of the Agricultural Act of 2014 (7 U.S.C. 9014(e)) is amended by adding at the end the following new paragraph:  (5)Producer discretion to plant additional fruits and vegetables to alleviate food deserts (A)Additional planting authority; purposeThe percentages specified in paragraphs (2) and (3) are increased by an additional five percent of base acres, to 20 percent and 40 percent respectively, if the crops referred to in paragraph (1) grown on the additional base acres are grown solely for sale or donation, directly or indirectly by the producer and with or without processing, in a food desert. 
(B)Food desert definedIn this paragraph, the term food desert means a census tract that, as determined by the Secretary— (i)has a poverty rate of 20 percent or greater; and 
(ii)provides difficult access to a retail outlet that provides a wide-variety of fruits and vegetables.. 2Digital infrastructure 20221.GAO report on Federal efforts to expand broadband service (a)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the efficiency and effectiveness of efforts by Federal agencies to expand access to broadband service, including through the programs described in subsection (c). 
(b)Included mattersThe report required by subsection (a) shall include— (1)for each program covered by the report and over a period of time for such program considered appropriate by the Comptroller General, an analysis of the number of subscribers that have gained access, through or as a result of such program, to broadband service that has the capacity to transmit data to enable subscribers to originate and receive high-quality voice, data, graphics, and video; and 
(2)an analysis of implementation by Federal agencies of the recommendations of the Broadband Opportunity Council, established by the Presidential Memorandum entitled Expanding Broadband Deployment and Adoption by Addressing Regulatory Barriers and Encouraging Investment and Training and dated March 23, 2015. (c)Included programsThe programs described in this subsection are the following: 
(1)Federal universal service support mechanisms established under section 254 of the Communications Act of 1934 (47 U.S.C. 254). (2)The Broadband Technology Opportunities Program established under section 6001 of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305). 
(3)Rural broadband loans under section 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb). (4)Telecommunications infrastructure loans under section 201 of the Rural Electrification Act of 1936 (7 U.S.C. 922). 
(5)Community Connect grants under the last proviso under the heading Distance Learning, Telemedicine, and Broadband Program in title III of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2004. (6)Distance Learning and Telemedicine grants under chapter 1 of subtitle D of title XXIII of the Food, Agriculture, Conservation, and Trade Act of 1990. 
(d)Federal agency definedIn this section, the term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code. 3Direct lending 20231.Direct loans to small business concerns (a)In generalFrom amounts appropriated pursuant to subsection (e), the Administrator of the Small Business Administration shall establish a program to make direct loans to small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)). 
(b)AmountLoans made under this section shall be in an amount not greater than the lesser of— (1)5 percent of the annual revenue of the small business concern requesting the loan; or 
(2)$250,000. (c)Interest rateThe interest rate on a loan made under this section shall be equal to the discount window primary credit interest rate most recently published on the Federal Reserve Statistical Release on selected interest rates (daily or weekly), commonly referred to as the H.15 release. 
(d)ReportThe Administrator of the Small Business Administration shall submit a report to Congress on the implementation and results of the program established under this section. (e)Authorization of appropriationsThere are authorized to be appropriated $25,000,000 for each of fiscal years 2022 to 2024. 
4New Economy and Innovation Investment 
20241.Commission on Innovation 
(a)Composition of CommissionThere is established in the Office of Management and Budget, a commission, to be known as the Commission on Innovation (hereinafter in this section referred to as the commission), which shall be composed of the following members: (1)The Director of the Office of Management and Budget, or his or her designee, who shall serve as the chair of the Commission. 
(2)Five individuals from the private sector, to be appointed by the Director of the Office of Management and Budget. (3)A representative appointed by the head of each of the following: 
(A)The National Institute of Standards and Technology. (B)The National Science Foundation. 
(C)The Federal Communications Commission. (D)The Department of Commerce. 
(E)The Department of the Treasury. (F)The General Service Administration. 
(b)Duties of CommissionThe commission shall study new and developing technologies, and shall make recommendations to each Federal agency on how the agency should take into consideration the existence, possible uses, development, and potential effect that such technologies may have on the agency’s carrying out of its statutory duties. The commission shall submit a report to Congress not later than 1 year after the effective date of enactment of this Act and annually thereafter on the activities of the commission during the 12 months immediately preceding the date of the report, including summaries of all recommendations made to agencies. (c)Application of Federal Advisory Commission ActThe provisions of the Federal Advisory Committee Act shall apply to the commission. 
20242.Pilot program to fund local incubators 
(a)EstablishmentThe Secretary of Commerce shall establish a competitive program to make grants to States and political subdivisions of States to partner with local incubators in order to provide start-ups with workspace and other resources for use in developing their businesses. (b)EligibilityThe Secretary may only award a grant under this section to a State or political subdivision of a State that submits an application at such time, in such form, and with such information and assurances as the Secretary may require, including an identification of one or more incubators with which the State or political subdivision will partner in implementing the grant. 
(c)Limitations 
(1)One grant per State or political subdivisionA State or political subdivision of a State may not receive more than one grant under this section. For purposes of the preceding sentence, a grant received by a State shall not be considered to be received by a political subdivision of the State, and a grant received by a political subdivision of a State shall not be considered to be received by the State. (2)Amount of grantA grant awarded under this section may not exceed $500,000. 
(d)Use of funds 
(1)In generalA State or political subdivision of a State that receives a grant under this section shall use grant funds to partner with one or more incubators located within the territory of such State or political subdivision in order to provide start-ups with workspace and other resources for use in developing their businesses. The partnership may take such form as the Secretary considers appropriate, including one or more subgrants from the State or political subdivision to the incubator or incubators. (2)Specific expenses includedGrant funds may be used for any expense incurred in order to provide start-ups with workspace and other resources for use in developing their businesses, including— 
(A)purchase or rental of land; (B)modification of buildings; 
(C)charges for utility services or broad­band service; (D)fees of consultants for the provision of technical or professional assistance; 
(E)costs of promoting the incubator or incubators; and (F)any other such expense that the Secretary considers appropriate. 
(e)Matching requirementA State or political subdivision of a State may not partner with an incubator (or group of incubators) in implementing a grant under this section unless the incubator (or group of incubators) agrees that, with respect to the expenses to be incurred in carrying out activities within the scope of the partnership, the incubator (or group of incubators) will make available from private funds contributions in an amount equal to not less than 50 percent of the amount made available by the State or political subdivision from grant funds under this section. (f)Report to CongressNot later than 180 days after the end of fiscal year 2022, the Secretary shall submit to Congress a report on the results achieved by the grant program established under this section. Such report shall include recommendations of the Secretary with respect to extending, expanding, or improving the program. 
(g)DefinitionsIn this section: (1)IncubatorThe term incubator means a private-sector entity that— 
(A)provides start-ups with workspace and other resources (such as utilities, broadband service, and technical or professional assistance) for use in developing their businesses; and (B)may charge start-ups a reasonable fee for such resources. 
(2)SecretaryThe term Secretary means the Secretary of Commerce. (3)Start-upThe term start-up means any business entity (including an individual operating an unincorporated business) that, as of the time the entity receives resources from an incubator— 
(A)has been in operation for not more than 5 years; (B)has not more than 5 employees; and 
(C)for the most recently completed fiscal year of the entity (if any) and any preceding fiscal year, has annual gross revenues of less than $150,000. (4)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian tribe. 
(h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000, of which not more than 5 percent shall be available for the costs of administering the grant program established under this section, for each of the fiscal years 2022 through 2024. 20243.Extension and improvement of new markets tax credit (a)ExtensionSection 45D(f)(1) of the Internal Revenue Code of 1986 is amended by adding , and at the end of subparagraph (F), by striking the period at the end of subparagraph (G) and inserting , and, and by adding at the end the following new subparagraph: 
 
(H)$10,000,000,000 for each of calendar years 2021 through 2030.. (b)Degree of distress of targeted community taken into account in making allocations (1)In generalSection 45D(f)(2) of such Code is amended by inserting the following after the first sentence: In making allocations under this paragraph, the Secretary shall take into account the entity’s business strategy, community impact, management capacity, and capitalization strategy, and the degree of distress of the communities served by the entity.. 
(2)Conforming amendmentSection 45D(f)(2) of such Code is amended by striking under the preceding sentence and inserting under this paragraph. (c)Increased credit for investments in community development entities serving distressed communitiesSection 45D of such Code is amended by redesignating subsections (h) and (i) as subsections (i) and (j), respectively, and by inserting after subsection (g) the following new subsection: 
 
(h)Increased credit for investments in community development entities serving distressed communities 
(1)In generalIn the case of a qualified equity investment in a qualified distressed community development entity, subsection (a)(2) shall be applied— (A)by substituting 6 percent for 5 percent in subparagraph (A), and 
(B)by substituting 7 percent for 6 percent in subparagraph (B). (2)Qualified distressed community development entityFor purposes of this subsection— 
(A)In generalThe term qualified distressed community development entity means any qualified community development entity if— (i)a substantial portion of the services and investment capital provided by such entity is provided with respect to distressed communities, and 
(ii)such entity is certified by the Secretary for purposes of this section as being a qualified distressed community development entity. (B)Distressed communityThe term distressed community means any population census tract (or equivalent county division within the meaning of subsection (e)(3)) which would be a low-income community if— 
(i)subsection (e)(1)(A) were applied by substituting 30 percent for 20 percent, and (ii)subsection (e)(1)(B) were applied by substituting 60 percent for 80 percent each place it appears.. 
(d)Effective dates 
(1)ExtensionThe amendments made by subsection (a) shall apply to calendar years after 2021. (2)Degree of distress of targeted community taken into account in making allocationsThe amendments made by subsection (b) shall apply to allocations made by the Secretary after the date of the enactment of this Act. 
(3)Increased credit for investments in community development entities serving distressed communitiesThe amendments made by subsection (c) shall apply to qualified equity investments acquired at original issue after the date of the enactment of this Act. 20244.Race to the Shop (a)Program authorizedFrom the amounts appropriated under subsection (e), the Secretary of Labor shall award grants, on a competitive basis, to eligible entities to increase and improve skills training for current and prospective workers in highly-skilled industries. 
(b)ApplicationTo receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, which shall include the following: (1)A bold economic plan for the eligible entity that builds on the special assets and strengths of the entity in highly-skilled industries, as such assets and strengths are determined by the entity. 
(2)An identification and prioritization of key weaknesses or barriers (such as lack of strong vocational education or skills training system, or absence of customized training for industrial firms and sectors), as determined by the eligible entity, to successfully implementing such plan. (3)A description of strategies that will carry out the plan through projects and investments, with deep and sustainable involvement of highly-skilled industries. 
(4)A description of how other Federal and non-Federal funds will be leverage in support of such strategies. (5)A description of how the eligible entity will reform the entity’s policies or governance in support of such strategies. 
(c)Use of fundsAn eligible entity that receives a grant under this section shall use such grant to carry out the entity’s bold economic plan described in subsection (b)(1). (d)LimitationAn eligible entity may not receive assistance from more than 1 grant awarded under this section for a fiscal year. 
(e)Authorization of appropriationsThere are authorized to be appropriated $25,000,000 for each of fiscal years 2022 through 2026. (f)DefinitionsIn this subtitle: 
(1)Eligible entityThe term eligible entity means a State or unit of general local government. (2)Highly-skilled industryThe term highly-skilled industry includes the manufacturing industry. 
(3)WIOA termsThe terms State and unit of general local government have the meanings given the terms in section 3 of the Workforce Investment and Opportunity Act (29 U.S.C. 3102). 5Expanded Access to Care  20251.Study on the uninsured (a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall— 
(1)conduct a study, in accordance with the standards under section 3101 of the Public Health Service Act (42 U.S.C. 300kk), on the demographic characteristics of the population of individuals who do not have health insurance coverage; (2)include in such study an analysis of the usage by such population of emergency room and urgent care facilities; and 
(3)predict, based on such study, the demographic characteristics of the population of individuals who would remain without health insurance coverage after the end of open enrollment or any special enrollment period. (b)Reporting requirements (1)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary shall submit to the Congress the results of the study under subsection (a) and the prediction made under subsection (a)(3). 
(2)Reporting of demographic characteristicsThe Secretary shall report the demographic characteristics under paragraphs (1), (2), and (3) of subsection (a) on the basis of racial and ethnic group, and shall stratify the reporting on each racial and ethnic group by other demographic characteristics that can impact access to health insurance coverage, such as sexual orientation, gender identity, primary language, disability status, sex, socioeconomic status, age group, and citizenship and immigration status, in a manner consistent with part 1 of this subtitle. 20252.Volunteer dental projects and action for dental health programPart B of title III of the Public Health Service Act is revised by amending section 317M (42 U.S.C. 247b–14) as follows: 
(1)by redesignating subsections (e) and (f) as (g) and (h), respectively; (2)by inserting after subsection (d), the following: 
 
(e)Grants To Support Volunteer Dental Projects 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to or enter into contracts with eligible entities to obtain portable or mobile dental equipment, and pay for appropriate operational costs, for the provision of free dental services to underserved populations that are delivered in a manner consistent with State licensing laws. (2)Eligible entityIn this subsection, the term eligible entity includes a State or local dental association, a State oral health program, a dental education, dental hygiene education, or postdoctoral dental education program accredited by the Commission on Dental Accreditation, and a community-based organization that partners with an academic institution, that— 
(A)is exempt from tax under section 501(c) of the Internal Revenue Code of 1986; and (B)offers a free dental services program for underserved populations. 
(f)Action for Dental Health Program 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to or enter into contracts with eligible entities to collaborate with State, county, or local public officials and other stakeholders to develop and implement initiatives to accomplish any of the following goals: (A)To improve oral health education and dental disease prevention, including community-wide prevention programs, use of dental sealants and fluoride varnish, and increasing oral health literacy. 
(B)To make the health care delivery system providing dental services more accessible and efficient through the development and expansion of outreach programs that will facilitate the establishment of dental homes for children and adults, including the aged, blind, and disabled populations. (C)To reduce geographic, language, cultural, and similar barriers in the provision of dental services. 
(D)To help reduce the use of emergency departments by those who seek dental services more appropriately delivered in a dental primary care setting. (E)To facilitate the provision of dental care to nursing home residents who are disproportionately affected by lack of care. 
(2)Eligible entityIn this subsection, the term eligible entity includes a State or local dental association, a State oral health program, or a dental education, dental hygiene, or postdoctoral dental education program accredited by the Commission on Dental Accreditation, and a community-based organization that partners with an academic institution, that— (A)is exempt from tax under section 501(c) of the Internal Revenue Code of 1986; and 
(B)partners with public and private stakeholders to facilitate the provision of dental services for underserved populations.; and (3)in subsection (h), as redesignated by paragraph (1), by striking fiscal years 2001 through 2005 and inserting fiscal years 2022 through 2027. 
20253.Critical access hospital improvements 
(a)Elimination of isolation test for cost-Based ambulance reimbursement 
(1)In generalSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is amended— (A)in subparagraph (B)— 
(i)by striking owned and; and (ii)by inserting (including when such services are provided by the entity under an arrangement with the hospital) after hospital; and 
(B)by striking the comma at the end of subparagraph (B) and all that follows and inserting a period. (2)Effective dateThe amendments made by this subsection shall apply to services furnished on or after January 1, 2021. 
(b)Provision of a more flexible alternative to the CAH designation 25 inpatient bed limit requirement 
(1)In generalSection 1820(c)(2) of the Social Security Act (42 U.S.C. 1395i–4(c)(2)) is amended— (A)in subparagraph (B)(iii), by striking provides not more than and inserting subject to subparagraph (F), provides not more than; and 
(B)by adding at the end the following new subparagraph:  (F)Alternative to 25 inpatient bed limit requirement (i)In generalA State may elect to treat a facility, with respect to the designation of the facility for a cost-reporting period, as satisfying the requirement of subparagraph (B)(iii) relating to a maximum number of acute care inpatient beds if the facility elects, in accordance with a method specified by the Secretary and before the beginning of the cost reporting period, to meet the requirement under clause (ii). 
(ii)Alternate requirementThe requirement under this clause, with respect to a facility and a cost-reporting period, is that the total number of inpatient bed days described in subparagraph (B)(iii) during such period will not exceed 7,300. For purposes of this subparagraph, an individual who is an inpatient in a bed in the facility for a single day shall be counted as one inpatient bed day. (iii)Withdrawal of electionThe option described in clause (i) shall not apply to a facility for a cost-reporting period if the facility (for any two consecutive cost-reporting periods during the previous 5 cost-reporting periods) was treated under such option and had a total number of inpatient bed days for each of such two cost-reporting periods that exceeded the number specified in such clause.. 
(2)Effective dateThe amendments made by paragraph (1) shall apply to cost-reporting periods beginning on or after the date of the enactment of this Act. 20254.Community health center collaborative access expansionSection 330 of the Public Health Service Act (42 U.S.C. 254b) is amended by adding at the end the following: 
 
(t)Miscellaneous Provisions 
(1)Rule of construction with respect to rural health clinicsNothing in this section shall be construed to prevent a community health center from contracting with a federally certified rural health clinic (as defined by section 1861(aa)(2) of the Social Security Act) for the delivery of primary health care and other mental, dental, and physical health services that are available at the rural health clinic to individuals who would otherwise be eligible for free or reduced cost care if that individual were able to obtain that care at the community health center. Such services may be limited in scope to those primary health care and other mental, dental, and physical health services available in that rural health clinic. (2)Enabling servicesTo the extent possible, enabling services such as transportation and translation assistance shall be provided by rural health clinics described in paragraph (1). 
(3)AssurancesIn order for a rural health clinic to receive funds under this section through a contract with a community health center for the delivery of primary health care and other services described in paragraph (1), such rural health clinic shall establish policies to ensure— (A)nondiscrimination based upon the ability of a patient to pay; 
(B)the establishment of a sliding fee scale for low-income patients; and (C)any such services should be subject to full reimbursement according to the Prospective Payment System scale.. 
CMinority Bank Deposit Program 
20301.FindingsCongress finds the following: (1)On March 5, 1969, pursuant to Executive Order 11458, the Minority Bank Deposit Program was established as a national program supporting minority-owned business enterprise. It was expanded in 1971 under Executive Order 11625 and in 1979 under Executive Order 12138. The Competitive Equality Banking Act of 1987 (Public Law 100–86) and the Financial Institutions Reform, Recovery and Enforcement Act of 1989 (Public Law 101–73) include provisions supporting the intent of the Minority Bank Deposit Program. 
(2)Under the leadership of President Jimmy Carter, on April 8, 1977, a memorandum for all heads of Federal agencies and departments was signed. This document promoted the use of minority-owned business enterprises by placing deposits in minority banks. The agency assigned to head this program was the Department of the Treasury. (3)The Fiscal Assistant Secretary of the Department of the Treasury is responsible for certifying financial institutions that are eligible for participation in the Minority Bank Deposit Program. 
(4)Although the program continues today, the overwhelming majority of financial institutions certified under the Minority Bank Deposit Program do not have existing relationships with the Federal agencies which suggests the need for reforms to increase utilization of eligible institutions. 20302.Minority Bank Deposit Program (a)In generalSection 1204 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note) is amended to read as follows: 
 
1204.Expansion of use of minority banks, women’s banks, and low-income credit unions 
(a)Minority Bank Deposit Program 
(1)EstablishmentThere is established a program to be known as the Minority Bank Deposit Program to expand the use of minority banks, women’s banks, and low-income credit unions. (2)AdministrationThe Secretary of the Treasury, acting through the Fiscal Service, shall— 
(A)on application by a depository institution or credit union, certify whether such depository institution or credit union is a minority bank, women’s bank, or low-income credit union; (B)maintain and publish a list of all depository institutions and credit unions that have been certified pursuant to subparagraph (A); and 
(C)periodically distribute the list described in subparagraph (B) to— (i)all Federal departments and agencies; 
(ii)interested State and local governments; and (iii)interested private sector companies. 
(3)Inclusion of certain entities on listA depository institution or credit union that, on the date of the enactment of this section, has a current certification from the Secretary of the Treasury stating that such depository institution or credit union is a minority bank, women’s bank, or low-income credit union shall be included on the list described under paragraph (2)(B). (b)Expanded Use Among Federal Departments and Agencies (1)In generalNot later than 1 year after the establishment of the program described in subsection (a), the head of each Federal department or agency shall develop and implement standards and procedures to ensure, to the maximum extent possible as permitted by law, the use of minority banks, women’s banks, and low-income credit unions to serve the financial needs of each such department or agency. 
(2)Report to CongressNot later than 2 years after the establishment of the program described in subsection (a), and annually thereafter, the head of each Federal department or agency shall submit to Congress a report on the actions taken to increase the use of minority banks, women’s banks, and low-income credit unions to serve the financial needs of each such department or agency. (c)DefinitionsFor purposes of this section: 
(1)Credit unionThe term credit union has the meaning given the term insured credit union in section 101 of the Federal Credit Union Act (12 U.S.C. 1752). (2)Depository institutionThe term depository institution has the meaning given the term insured depository institution in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). 
(3)Low-income credit unionThe term low-income credit union means any entity described in section 19(b)(1)(A)(iv) of the Federal Reserve Act. (4)MinorityThe term minority means any Black American, Native American, Hispanic American, or Asian American. 
(5)Minority bankThe term minority bank means any bank described in clause (i), (ii), or (iii) of section 19(b)(1)(A) of the Federal Reserve Act— (A)more than 50 percent of the outstanding shares of which are held by 1 or more minority individuals; 
(B)the majority of the directors on the board of directors of which are minority individuals; and (C)a significant percentage of senior management positions of which are held by minority individuals. 
(6)Women’s bankThe term women’s bank means any bank described in clause (i), (ii), or (iii) of section 19(b)(1)(A) of the Federal Reserve Act— (A)more than 50 percent of the outstanding shares of which are held by 1 or more women; 
(B)the majority of the directors on the board of directors of which are women; and (C)a significant percentage of senior management positions of which are held by women.. 
(b)Conforming AmendmentsThe following provisions are amended by striking 1204(c)(3) and inserting 1204(c): (1)Section 808(b)(3) of the Community Reinvestment Act of 1977 (12 U.S.C. 2907(b)(3)). 
(2)Section 40(g)(1)(B) of the Federal Deposit Insurance Act (12 U.S.C. 1831q(g)(1)(B)). (3)Section 704B(h)(4) of the Equal Credit Opportunity Act (15 U.S.C. 1691c–2(h)(4)). 
20303.Amendments to the Community Reinvestment ActSection 804(b) of the Community Reinvestment Act of 1977 (12 U.S.C. 2903(b)) is amended to read as follows:  (b)Cooperation with Minority Banks, Women’s Banks, and Low-Income Credit Unions Considered (1)In generalIn assessing and taking into account, under subsection (a), the record of a financial institution, the appropriate Federal financial supervisory agency shall consider as a factor capital investment, loan participation, and other ventures undertaken by the institution in cooperation with minority banks, women’s banks, community development financial institutions, and low-income credit unions provided that these activities help meet the credit needs of local communities in which such institutions and credit unions are chartered. 
(2)Definitions 
(A)FIRREA definitionsThe terms low-income credit union, minority bank, and women’s bank have the meanings given such terms, respectively, in section 1204(c) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note). (B)Community development financial institutionThe term community development financial institution has the meaning given in section 103(5) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702(5)).. 
20304.Considerations when assessing financial inclusion for federally chartered financial institutions 
(a)In GeneralIn assessing and taking into account the record of a federally chartered financial institution under any financial inclusion assessment process created by the Comptroller of the Currency in any rule relating to the chartering of a financial institution, the Comptroller shall consider as a factor capital investment, loan participation, and other ventures undertaken by the bank in cooperation with minority banks, women’s banks, community development financial institutions, and low-income credit unions, provided that these activities help meet the financial needs of local communities in which the federally chartered financial institution provides financial products or services. (b)DefinitionsFor purposes of this section: 
(1)Community development financial institutionThe term community development financial institution has the meaning given in section 103(5) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702(5)). (2)Financial inclusion assessment processThe term financial inclusion assessment process means any process relating to the chartering of a financial institution whereby the Comptroller of the Currency assesses and takes into account the financial institution’s record of meeting the financial needs of the bank’s entire community, including low- and moderate-income neighborhoods, consistent with the safe and sound operation of such bank. 
(3)Financial product or serviceThe term financial product or service has the meaning given such term in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481). (4)FIRREA definitionsThe terms low-income credit union, minority bank, and women’s bank have the meanings given such terms, respectively, in section 1204(c) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note). 
DEnsuring Diverse Leadership 
20401.Short titleThis subtitle may be cited as the Ensuring Diverse Leadership Act of 2020. 20402.Congressional FindingsThe Congress finds that— 
(1)while significant progress has occurred due to the antidiscrimination amendments to the Federal Reserve Act, barriers continue to pose significant obstacles for candidates reflective of gender diversity and racial or ethnic diversity for Federal Reserve bank president positions in the Federal Reserve System; (2)the continuing barriers described in paragraph (1) merit the following amendment; 
(3)Congress has received and reviewed testimony and documentation of the historical lack of gender, racial, and ethnic diversity from numerous sources, including congressional hearings, scientific reports, reports issued by public and private agencies, news stories, and reports of related barriers by organizations and individuals, which show that race-, ethnicity-, and gender-neutral efforts alone are insufficient to address the problem; (4)the testimony and documentation described in paragraph (3) demonstrate that barriers across the United States prove problematic for full and fair participation in developing monetary policy by individuals reflective of gender diversity and racial or ethnic diversity; and 
(5)the testimony and documentation described in paragraph (3) provide a strong basis that there is a compelling need for the below amendment to address the historical lack of gender, racial, and ethnic diversity in the Federal Reserve regional bank presidents selection process in the Federal Reserve System. 20403.Federal reserve bank presidents (a)In generalThe provision designated fifth of the fourth undesignated paragraph of section 4 of the Federal Reserve Act (12 U.S.C. 341) is amended by inserting after employees. the following: In making the appointment of a president, the bank shall interview at least one individual reflective of gender diversity and one individual reflective of racial or ethnic diversity.. 
(b)ReportNot later than January 1 of each year, each Federal reserve bank shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Financial Services of the House of Representatives, and the Office of Inspector General for the Board of Governors of the Federal Reserve System and the Bureau of Consumer Financial Protection a report describing the applicant pool demographic for the position of the president of the Federal reserve bank for the preceding fiscal year, if applicable. 20404.Technical adjustments (a)American Competitiveness and Workforce Improvement Act of 1998Section 418(b) of the American Competitiveness and Workforce Improvement Act of 1998 (8 U.S.C. 1184 note) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors. 
(b)Bretton Woods Agreements ActThe Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended— (1)in section 4(a), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and 
(2)in section 45(a)(1), by striking chairman of the board of Governors and inserting Chair of the Board of Governors. (c)Dodd-Frank Wall Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended by striking Chairman of the Board each place such term appears and inserting Chair of the Board. 
(d)Emergency Economic Stabilization Act of 2008The Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.) is amended by striking Chairman of the Board each place such term appears and inserting Chair of the Board. (e)Emergency Loan Guarantee ActSection 2 of the Emergency Loan Guarantee Act (15 U.S.C. 1841) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors. 
(f)Emergency Steel Loan Guarantee and Emergency Oil and Gas Guaranteed Loan Act of 1999The Emergency Steel Loan Guarantee and Emergency Oil and Gas Guaranteed Loan Act of 1999 (15 U.S.C. 1841 note) is amended— (1)in section 101(e)(2)— 
(A)by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and (B)by striking Chairman, and inserting Chair,; and 
(2)in section 201(d)(2)(B)— (A)by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and 
(B)by striking Chairman, and inserting Chair,. (g)Farm Credit Act of 1971Section 4.9(d)(1)(C) of the Farm Credit Act of 1971 (12 U.S.C. 2160(d)(1)(C)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors. 
(h)Federal Deposit Insurance ActThe Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended— (1)in section 7(a)(3), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and 
(2)in section 10(k)(5)(B)(ii), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors. (i)Federal Reserve ActThe Federal Reserve Act (12 U.S.C. 226 et seq.) is amended— 
(1)by striking chairman each place such term appears and inserting chair; (2)by striking Chairman each place such term appears other than in section 11(r)(2)(B) and inserting Chair; 
(3)in section 2, in the sixth undesignated paragraph— (A)in the second sentence, by striking his and inserting the Comptroller of the Currency’s; and 
(B)in the third sentence, by striking his and inserting the director’s; (4)in section 4— 
(A)in the third undesignated paragraph, by striking his office and inserting the Office of the Comptroller of the Currency; (B)in the fourth undesignated paragraph, in the provision designated fifth, by striking his and inserting the person’s; 
(C)in the eighth undesignated paragraph, by striking his and inserting the chair’s; (D)in the seventeenth undesignated paragraph— 
(i)by striking his and inserting the officer’s; and (ii)by striking he and inserting the individual; 
(E)in the twentieth undesignated paragraph— (i)by striking He each place such term appears and inserting The chair; 
(ii)in the third sentence— (I)by striking his and inserting the; and 
(II)by striking he and inserting a comma; and (iii)in the fifth sentence, by striking he and inserting the chair; and 
(F)in the twenty-first undesignated paragraph, by striking his each place such term appears and inserting the agent’s; (5)in section 6, in the second undesignated paragraph, by striking he and inserting the Comptroller of the Currency; 
(6)in section 9A(c)(2)(C), by striking he and inserting the participant; (7)in section 10— 
(A)by striking he each place such term appears and inserting the member; (B)in the second undesignated paragraph, by striking his and inserting the member’s; and 
(C)in the fourth undesignated paragraph— (i)in the second sentence, by striking his and inserting the chair’s; 
(ii)in the fifth sentence, by striking his and inserting the member’s; and (iii)in the sixth sentence, by striking his and inserting the member’s; 
(8)in section 12, by striking his and inserting the member’s; (9)in section 13, in the tenth undesignated paragraph, by striking his and inserting the assured’s; 
(10)in section 16— (A)by striking he each place such term appears and inserting the agent; 
(B)in the seventh undesignated paragraph— (i)by striking his and inserting the agent’s; and 
(ii)by striking himself and inserting the agent; (C)in the tenth undesignated paragraph, by striking his and inserting the Secretary’s; and 
(D)in the fifteenth undesignated paragraph, by striking his and inserting the agent’s; (11)in section 18, in the eighth undesignated paragraph, by striking he and inserting the Secretary of the Treasury; 
(12)in section 22— (A)in subsection (f), by striking his and inserting the director’s or officer’s; and 
(B)in subsection (g)— (i)in paragraph (1)(D)— 
(I)by striking him and inserting the officer; and (II)by striking he and inserting the officer; and 
(ii)in paragraph (2)(A), by striking him as his and inserting the officer as the officer’s; and (13)in section 25A— 
(A)in the twelfth undesignated paragraph— (i)by striking he each place such term appears and inserting the member; and 
(ii)by striking his and inserting the member’s; (B)in the fourteenth undesignated paragraph, by striking his and inserting the director’s or officer’s; and 
(C)in the twenty-second undesignated paragraph, by striking his each place such term appears and inserting such individual’s. (j)Federal Reserve Reform Act of 1977Section 204(b) of the Federal Reserve Reform Act of 1977 (12 U.S.C. 242 note) is amended by striking Chairman or Vice Chairman of the Board of Governors and inserting Chair or Vice Chair of the Board of Governors. 
(k)Financial Institutions Reform, Recovery, and Enforcement Act of 1989The Financial Institutions Reform, Recovery, and Enforcement Act of 1989 is amended— (1)in section 308 (12 U.S.C. 1463 note)— 
(A)in subsection (a), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and (B)in subsection (c), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; 
(2)in section 1001(a) (12 U.S.C. 1811 note), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and (3)in section 1205(b)(1)(A) (12 U.S.C. 1818 note)— 
(A)by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and (B)by striking Chairman’s and inserting Chair’s. 
(l)Food, Conservation, and Energy Act of 2008Section 13106(a) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 2 note) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors. (m)Housing and Community Development Act of 1992Section 1313(a)(3) of the Housing and Community Development Act of 1992 (12 U.S.C. 4513(a)(3)) is amended— 
(1)in the heading, by striking chairman and inserting chair; (2)by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and 
(3)by striking Chairman regarding and inserting Chair regarding. (n)Inspector General Act of 1978Section 8G of the Inspector General Act of 1978 is amended by striking Chairman of the Board of Governors each place such term appears and inserting Chair of the Board of Governors. 
(o)International Lending Supervision Act of 1983Section 908(b)(3)(C) of the International Lending Supervision Act of 1983 (12 U.S.C. 3907(b)(3)(C)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors. (p)Neighborhood Reinvestment Corporation ActSection 604(a)(3) of the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8103(a)(3)) is amended by striking Chairman each place it appears and inserting Chair. 
(q)Public Law 93–495Section 202(a)(1) of Public Law 93–495 (12 U.S.C. 2402(a)(1)) is amended— (1)by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and 
(2)by striking his and inserting the Chair’s. (r)Sarbanes-Oxley Act of 2002Section 101(e)(4)(A) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7211(e)(4)(A)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors. 
(s)Securities Exchange Act of 1934Section 17A(f)(4)(C) of the Securities Exchange Act of 1934 (15 U.S.C. 78q–1(f)(4)(C)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors. (t)Title 31Title 31, United States Code, is amended— 
(1)in section 1344(b)(7), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and (2)in section 5318A, by striking Chairman of the Board of Governors each place such term appears and inserting Chair of the Board of Governors. 
(u)Trade Act of 1974Section 163(b)(3) of the Trade Act of 1974 (19 U.S.C. 2213(b)(3)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors. (v)Deeming of nameAny reference in a law, regulation, document, paper, or other record of the United States to the Chairman of the Board of Governors of the Federal Reserve System shall be deemed to be a reference to the Chair of the Board of Governors of the Federal Reserve System. 
EStartup Opportunity Accelerator 
20501.Short titleThis subtitle may be cited as the Startup Opportunity Accelerator Act of 2020 or the SOAR Act. 20502.FindingsCongress finds that— 
(1)startups have contributed greatly to the United States economy, with research showing that between 1982 and 2011, businesses 5 years or younger were responsible for nearly every net new job created; (2)startups face common challenges as they seek to transform their ideas into successful, high-growth businesses; 
(3)4 metropolitan areas in 3 States—the San Francisco Bay Area, New York City, Boston, and Los Angeles—receive nearly 75 percent of all venture capital investment, which is a critical source of funding for high-growth startups; (4)of startups that receive venture capital funding, 2 percent are African-American-owned, 6 percent are Latino-owned, and only 13 percent are owned solely by women; 
(5)incubators and accelerators are new models of growth that drive innovation by connecting entrepreneurial individuals and teams to create viable business ventures and social initiatives; (6)incubators and accelerators support promising startups through partnerships, mentoring, and resources connecting them with seasoned entrepreneurs; 
(7)the goal of an incubator or an accelerator is to help create and grow young businesses by providing them with necessary financial, technical, and industry support and financial and technical services; and (8)startups offer unique opportunities for growth and development for women, minority, and veterans to become successful entrepreneurs and leaders in new and developed fields. 
20503.Funding for organizations that support startup businesses 
(a)In generalThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)by redesignating section 49 (15 U.S.C. 631 note) as section 50; and 
(2)by inserting after section 48 the following:  49.Funding for organizations that support startup businesses (a)DefinitionsIn this section— 
(1)the term accelerator means an organization that— (A)frequently provides, but is not exclusively designed to provide, seed investment in exchange for a small amount of equity; 
(B)works with a startup for a predetermined amount of time; (C)provides mentorship and instruction to scale businesses; or 
(D)offers startup capital or the opportunity to raise capital from outside investors; (2)the term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102); 
(3)the term eligible entity means an organization— (A)that is located in the United States; 
(B)the primary purpose of which is to support new small business concerns; and (C)that is often classified as an accelerator; 
(4)the term new small business concern means a small business concern that has been in operation for not more than 5 years; (5)the term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given the term in section 8(d)(3)(C); and 
(6)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States. (b)Funding (1)In generalNot later than 1 year after the date of enactment of this section, the Administrator shall develop and begin implementing a program to award cash grants of not more than $100,000 to eligible entities to support new small business concerns. 
(2)Use of fundsA grant under this section— (A)may be used for construction costs, space acquisition, and programmatic purposes; and 
(B)may not be used to provide capital or professional services to new small business concerns directly or through the subaward of funds. (3)Disbursal of fundsIn disbursing funds under this section, the Administrator may use incremental or scheduled payments. 
(c)Application 
(1)In generalAn eligible entity desiring a grant under this section shall demonstrate that the eligible entity will use the grant to provide assistance to not less than 10 new small business concerns per year. (2)RequirementsIn soliciting applications and awarding grants to eligible entities under this section, the Administrator shall employ a streamlined and inclusive approach that— 
(A)widely publicizes funding opportunities to a broad audience, including through the use of digital resources such as the website of the Administration and social media; (B)utilizes an easily accessible submission process or platform; 
(C)shall make every effort to minimize— (i)the use of forms, detailed budgets, supporting documentation, or written submissions; and 
(ii)any other burdensome requirement; (D)focuses on solution-based approaches and results-based outcomes; 
(E)encourages innovation; and (F)allows proposals or pitches to be presented using various formats or media. 
(d)CriteriaThe Administrator shall establish criteria for a grant under this section shall give priority to eligible entities that are providing or plan to provide to new small business concerns— (1)office, manufacturing, or warehouse space, including appropriate operations infrastructure; 
(2)access to capital either directly from the eligible entity (using amounts other than the amounts provided under the grant) or through guidance and contacts for acquiring capital from outside investors; (3)access to professional services either directly from the eligible entity (using amounts other than the amounts provided under the grant) or through guidance and contacts for acquiring professional services, including accounting and legal services; or 
(4)a formal structured mentorship or developmental program that assists new small business concerns with building business skills and competencies. (e)Considerations in choosing recipientsIn determining whether to award a grant under this section to an eligible entity, the Administrator shall take into account— 
(1)for eligible entities that have in operation a program to support new small business concerns, the record of the eligible entity in assisting new small business concerns, including, for each of the 3 full years before the date on which the eligible entity applies for a grant under this section— (A)the retention rate of new small business concerns in the program of the eligible entity; 
(B)the average period of participation by new small business concerns in the program of the eligible entity; (C)the total, average, and median capital raised by new small business concerns participating in the program of the eligible entity; and 
(D)the total, average, and median number of employees of new small business concerns participating in the program of the eligible entity; (2)for all eligible entities— 
(A)the number of new small business concerns assisted or anticipated to be assisted by the eligible entity; (B)the number of new small business concerns applying or anticipated to apply for assistance from the eligible entity; 
(C)whether the program of the eligible entity provides or would provide assistance to individuals in gender, racial, or ethnic groups underrepresented by existing programs to assist new small business concerns; and (D)other metrics determined appropriate by the Administrator; 
(3)the need in the geographic area to be served by the program to be carried out using the grant for additional assistance for new small business concerns, if the area has sufficient population density, as determined by the Administrator; (4)the level of experience of the entrepreneurial leadership of the eligible entity; and 
(5)the ability of the eligible entity to use and leverage local strengths, including human resources, infrastructure, and educational institutions. (f)Requirement To award grants to certain acceleratorsIn order to promote diversity in entrepreneurship, the Administrator shall award not less than 50 percent of amounts appropriated for grants in a given fiscal year to— 
(1)accelerators located in an area described in subparagraph (A), (B), or (C) of section 3(p)(1); and (2)accelerators for which not less than 50 percent of the small business concerns served by the accelerator are small business concerns— 
(A)owned and controlled by socially and economically disadvantaged individuals; (B)owned and controlled by women; or 
(C)that are not less than 51 percent owned by one or more— (i)Native Americans; 
(ii)individuals participating in the Transition Assistance Program of the Department of Defense; (iii)individuals who— 
(I)served on active duty in any branch of the Armed Forces, including the National Guard and Reserves; and (II)were discharged or released from such service under conditions other than dishonorable; 
(iv)formerly incarcerated individuals; or (v)individuals with a disability. 
(g)Matching nonpublic funding requirement 
(1)In generalAn eligible entity receiving a grant under this section shall obtain funds from a private individual or entity (including a for-profit or nonprofit entity) that are— (A)for the same purposes as a grant may be made under this section; 
(B)used to carry out the program of the eligible entity carried out using the grant under this section; and (C)in an amount that is not to be less than 50 percent of the amount of the grant under this section. 
(2)Form of non-Federal shareNot more than 25 percent of the funds obtained under paragraph (1) may be in the form of in-kind contributions. (h)Consequences of failure To abide by terms or conditions of grant or requirements of this sectionThe Administrator shall notify each eligible entity receiving a grant under this section that failure to abide by the terms and conditions of the grant or the requirements of this section may, in the discretion of the Administrator and in addition to any other civil or criminal consequences, result in the Administrator withholding payments or ordering the eligible entity to return the grant funds. 
(i)Annual progress reporting by recipients of grantEach eligible entity receiving a grant under this section shall submit to the Administrator an annual report on the progress of the program carried out using the amounts received under the grant, including— (1)the number of new small business concerns participating in the program during each of the 3 years preceding the report; 
(2)the number of new small business concerns applying to participate in the program during each of the 3 years preceding the report; (3)the retention rate of new small business concerns in the program; 
(4)the average period of participation in the program by new small business concerns; (5)the total, average, and median capital raised by new small business concerns participating in the program; 
(6)the total, average, and median number of employees of new small business concerns participating in the program; (7)the number of new small business concerns— 
(A)owned and controlled by socially and economically disadvantaged individuals; (B)owned and controlled by women; or 
(C)that are not less than 51 percent owned by one or more— (i)Native Americans; 
(ii)individuals participating in the Transition Assistance Program of the Department of Defense; (iii)individuals who— 
(I)served on active duty in any branch of the Armed Forces, including the National Guard and Reserves; and (II)were discharged or released from such service under conditions other than dishonorable; 
(iv)formerly incarcerated individuals; or (v)individuals with a disability; and 
(8)other metrics determined appropriate by the Administrator. (j)Report to congressThe Administrator shall submit to Congress an annual report on the program under this section, which shall include an assessment of the effectiveness of the program, including an assessment based on the metrics listed in subsection (i). 
(k)Coordination with other small business administration programsThe Administrator shall take appropriate action to encourage eligible entities receiving a grant under this section to use and incorporate other programs of the Administration, such as small business development centers, small business investment companies, loans under section 7(a), assistance under title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.), and resource partners of the Administration, including women's business centers and veteran's business outreach centers. (l)Coordination with the Department of Veterans AffairsIn consultation with the Secretary of Veteran Affairs, the Administrator shall make available outreach materials regarding the opportunities for veterans within the program under this section for distribution and display at local facilities of the Department of Veterans Affairs. 
(m)Listing on websiteThe Administrator shall include a list of eligible entities receiving a grant under this section on the website of the Administration. (n)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $6,000,000 for each of the first 5 fiscal years beginning after the date of enactment of this section.. 
(b)Technical and conforming amendmentEffective on January 1, 2021, section 49(f)(1) of the Small Business Act, as added by subsection (a), is amended to read as follows:  (1)accelerators located in an area described in subparagraph (A), (B), or (C) of section 31(b); and. 
FNew Markets Tax Credit Extension 
20601.Short titleThis subtitle may be cited as the New Markets Tax Credit Extension Act of 2020. 20602.Permanent extension of new markets tax credit (a)Extension (1)In generalSubparagraph (G) of section 45D(f)(1) of the Internal Revenue Code of 1986 is amended by striking for each of calendar years 2010 through 2019 and inserting for calendar year 2010 and each calendar year thereafter. 
(2)Conforming amendmentSection 45D(f)(3) of such Code is amended by striking the last sentence. (b)Inflation adjustmentSubsection (f) of section 45D of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(4)Inflation adjustment 
(A)In generalIn the case of any calendar year beginning after 2021, the dollar amount in paragraph (1)(G) shall be increased by an amount equal to— (i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2000 for calendar year 2020 in subparagraph (A)(ii) thereof. (B)Rounding ruleAny increase under subparagraph (A) which is not a multiple of $1,000,000 shall be rounded to the nearest multiple of $1,000,000.. 
(c)Alternative minimum tax reliefSubparagraph (B) of section 38(c)(4) of the Internal Revenue Code of 1986 is amended— (1)by redesignating clauses (v) through (xii) as clauses (vi) through (xiii), respectively, and 
(2)by inserting after clause (iv) the following new clause:  (v)the credit determined under section 45D, but only with respect to credits determined with respect to qualified equity investments (as defined in section 45D(b)) initially made after December 31, 2018,. 
(d)Effective dates 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2018. (2)Alternative minimum tax reliefThe amendments made by subsection (c) shall apply to credits determined with respect to qualified equity investments (as defined in section 45D(b) of the Internal Revenue Code of 1986) initially made after December 31, 2018. 
GExtension of the Caribbean Basin Economic Recovery 
20701.Short titleThis subtitle may be cited as the Extension of the Caribbean Basin Economic Recovery Act. 20702.Extension of the Caribbean Basin Economic Recovery ActSection 213 of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703) is amended as follows: 
(1)Extension for certain knit apparel articlesIn clause (iii) of subsection (b)(2)(A)— (A)in subclause (II)(cc), by striking September 30, 2020 and inserting September 30, 2030; and 
(B)in subclause (IV)(dd), by striking September 30, 2020 and inserting September 30, 2030. (2)Extension of limitation with respect to certain other apparel articlesIn clause (iv)(II) of such subsection, by striking 18 and inserting 28. 
(3)Extension of transition periodIn subsection (b)(5)(D)(i), by striking September 30, 2020 and inserting September 30, 2030. HAutomotive Jobs 20801.Short titleThis subtitle may be cited as the Automotive Jobs Act of 2020. 
20802.Study of well-being of United States automotive industry; stay of action on certain investigation 
(a)Study requiredThe United States International Trade Commission (in this section referred to as the Commission) shall conduct a study of the economic well-being, health, and vitality of the United States automotive industry, which shall include an assessment of the following: (1)The number of automotive jobs in the United States, regardless of whether the parent entity of the United States automotive producer is headquartered in the United States or another country. 
(2)Any growth or decline in number of automobile manufacturing facilities and automotive parts suppliers in the United States since 1980. (3)The effect an automotive plant has on the unemployment rate, per capita income, and education level in the community in which the plant is located. 
(4)The effect an automotive plant has on the region in which the plant is located in helping the region attract and expand nonautomotive jobs and the effect on that region of the wages from those jobs. (5)The number of automobiles assembled in the United States that are exported each year and to which countries. 
(6)The percentage of component parts of automobiles assembled in the United States that are imported. (7)The number of component parts for automobiles that are not produced in the United States and would thus not be available to United States automotive producers if prohibitively high duties were imposed on imports of those parts. 
(8)The effect an increase in automotive manufacturing costs would have on jobs in the United States. (b)ReportNot earlier than 180 days after the date of the enactment of this Act, and not later than one year after such date of enactment, the Commission shall submit to the President and Congress a report on— 
(1)the findings of the study required by subsection (a); and (2)any recommendations relating to the automotive industry that the Commission considers appropriate based on the study. 
(c)Stay of action relating to investigation into national security effects of automotive importsFor purposes of the requirements of subsection (c) of section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862), any report on the findings of the Secretary of Commerce from the investigation of the Department of Commerce under such section into the effects on national security of imports of automobiles and automotive parts initiated on May 23, 2018, shall not be deemed to be submitted until the date on which— (1)the Commission submits to the President and Congress the report required by subsection (b) of this section; and 
(2)the President, after reviewing the report and considering the findings and recommendations of the Commission included in the report, determines not to reopen the investigation of the Department of Commerce. (d)United States automotive producer definedIn this section, the term United States automotive producer means an entity that manufactures or assembles automobiles or component parts for automobiles in the United States. 
IRevitalizing Underdeveloped Rural Areas and Lands 
20901.Short titleThis subtitle may be cited as the Revitalizing Underdeveloped Rural Areas and Lands Act of 2020 or as the RURAL Act of 2020. 20902.Modification of income for purposes of determining tax-exempt status of certain mutual or cooperative telephone or electric companies (a)In generalSection 501(c)(12) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(J)In the case of a mutual or cooperative telephone or electric company described in this paragraph, subparagraph (A) shall be applied without taking into account any income received or accrued from— (i)any grant, contribution, or assistance provided pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act or any similar grant, contribution, or assistance by any local, State, or regional governmental entity for the purpose of relief, recovery, or restoration from, or preparation for, a disaster or emergency, or 
(ii)any grant or contribution by any governmental entity (other than a contribution in aid of construction or any other contribution as a customer or potential customer) the purpose of which is substantially related to providing, con­struct­ing, restoring, or relocating electric, communication, broadband, internet, or other utility facilities or services.. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 
JConsumer Financial Education and Empowerment 
21001.Short titleThis subtitle may be cited as the Consumer Financial Education and Empowerment Act. 21002.Financial literacy grant program (a)In generalNot later than 1 year after the date of the enactment of this Act, the Director of the Bureau of Consumer Financial Protection shall establish a program to award grants on a competitive basis to eligible entities to facilitate financial literacy programs as described in subsection (d). 
(b)Application requirementsTo be eligible to be awarded a grant under the program established under subsection (a), an eligible entity shall submit an application to the Director at such time, in such manner, and containing such information as the Director may require, including information on— (1)the curriculum and design of the financial literacy program proposed by the eligible entity, including a description of how such program meets the requirements of subsection (d); 
(2)expected participants in the proposed financial literacy program;  (3)who is expected to be employed or otherwise involved with the proposed financial literacy program, including— 
(A)administrators; (B)consultants; and 
(C)financial advisors; and (4)a prospective budget for the proposed financial literacy program. 
(c)Grants 
(1)AmountsThe Director shall determine the amount of each grant awarded under the program established under subsection (a). (2)TermA grant awarded under the program established under subsection (a) shall be for a term of 12 months. 
(3)ConsiderationsIn awarding grants under the program established under subsection (a), the Director may consider whether the proposed financial literacy program of an applicant would address the types of abuse that result in a penalty being deposited into the Consumer Financial Civil Penalty Fund established under section 1017(d) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5497(d)). (4)RenewalAn eligible entity may apply to renew a grant awarded under the program established under subsection (a) by submitting to the Director a simplified renewal application that shall receive expedited review. 
(5)Bureau of Consumer Financial Protection annual financial literacy reportIn awarding grants under this section, the Director shall consider information provided by the annual report that is required under section 1013(d)(4) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5493(d)(4)). (d)Financial literacy program describedA financial literacy program described in this subsection is a program that provides the following: 
(1)Instruction to participants, including individuals who provide instruction with respect to financial literacy education, on one or more of the following: (A)Personal financial wellness. 
(B)Credit and alternatives to credit. (C)Management of student loan debt. 
(D)Financial counseling for individuals who seek to attend a college, university, or vocational school. (E)Preparation for homeownership. 
(F)Basic investing. (G)Financial saving, planning, and management. 
(H)Tax planning. (I)Personal information security. 
(J)Preparation for retirement. (K)Entrepreneurship assistance or assistance in starting a business. 
(L)Other topics as determined by the Director. (2)An in-person instruction component that— 
(A)may be provided as a webinar, an in-classroom experience, or one-on-one financial coaching; (B)includes— 
(i)live, real-time instruction; and (ii)an opportunity for students to engage with an instructor; and 
(C)is not primarily comprised of self-taught instruction. (e)Funding (1)In generalThe Director shall, in accordance with section 1017(d) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5497(d)), use amounts in the Consumer Financial Civil Penalty Fund to carry out this subtitle. 
(2)AmountsTo carry out this subtitle, the Director shall use until expended not less than— (A)in fiscal year 2022, $50,000,000; and 
(B)in each allocation period starting after fiscal year 2022, the lessor of— (i)$25,000,000; or 
(ii)after allocation to victims has been determined for the prior allocation period, 50 percent of the remaining amounts collected during the prior allocation period. (3)Conforming amendmentSection 1017(d)(2) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5497(d)(2)) is amended— 
(A)by striking , the Bureau may use and inserting  , the Bureau— 
(A)may use; (B)by striking programs. and inserting programs; and; and 
(C)by adding at the end the following:  (B)shall use such funds for the grant program established by the Consumer Financial Education and Empowerment Act. . 
(f)Financial Literacy and Education Commission reportNot later than 2 years after the Director establishes the program under subsection (a), and every 5 years thereafter, the Financial Literacy and Education Commission shall submit to Congress and the Director a report that provides recommendations on how to improve such program. (g)DefinitionsIn this section: 
(1)Allocation periodThe term allocation period means the biannual allocation period of funds to a class of victims that occurs according to the schedule established pursuant to section 1075.105(b) of title 12, Code of Federal Regulations (or any successor regulation). (2)CommissionThe term Commission means the Financial Literacy and Education Commission, established under title V of the Fair and Accurate Credit Transactions Act of 2003 (20 U.S.C. 9701 et seq.). 
(3)DirectorThe term Director means the Director of the Bureau of Consumer Financial Protection.  (4)Eligible entityThe term eligible entity means— 
(A)a State government, local government, or agency of a State or local government; or (B)a nonprofit organization that— 
(i)has knowledge of personal financial management; (ii)has experience providing financial education; and 
(iii)has a history of achieving goals and objectives of financial literacy programs. (5)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) and is exempt from taxation under section 501(a) of such Code. 
(6)StateThe term State means each State of the United States, the District of Columbia, each territory or possession of the United States, and each federally recognized Indian Tribe. KDepartment of Homeland Security Mentor-Protégé Program 21101.Short titleThis subtitle may be cited as the Department of Homeland Security Mentor-Protégé Program Act of 2020. 
21102.Department of Homeland Security mentor-protégé program 
(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new section:  890B.Mentor-protégé program (a)EstablishmentThere is established in the Department a mentor-protégé program (in this section referred to as the Program) under which a mentor firm enters into an agreement with a protégé firm for the purpose of assisting the protégé firm to compete for prime contracts and subcontracts of the Department. 
(b)EligibilityThe Secretary shall establish criteria for mentor firms and protégé firms to be eligible to participate in the Program, including a requirement that a firm is not included on any list maintained by the Federal Government of contractors that have been suspended or debarred. (c)Program application and approval (1)ApplicationThe Secretary, acting through the Office of Small and Disadvantaged Business Utilization of the Department, shall establish a process for submission of an application jointly by a mentor firm and the protégé firm selected by the mentor firm. The application shall include each of the following: 
(A)A description of the assistance to be provided by the mentor firm, including, to the extent available, the number and a brief description of each anticipated subcontract to be awarded to the protégé firm. (B)A schedule with milestones for achieving the assistance to be provided over the period of participation in the Program. 
(C)An estimate of the costs to be incurred by the mentor firm for providing assistance under the Program. (D)Attestation that Program participants will submit to the Secretary reports at times specified by the Secretary to assist the Secretary in evaluating the protégé firm’s developmental progress. 
(E)Attestations that Program participants will inform the Secretary in the event of change in eligibility or voluntary withdrawal from the Program. (2)ApprovalNot later than 60 days after receipt of an application pursuant to paragraph (1), the head of the Office of Small and Disadvantaged Business Utilization shall notify applicants of approval or, in the case of disapproval, the process for resubmitting an application for reconsideration. 
(3)RescissionThe head of the Office of Small and Disadvantaged Business Utilization may rescind the approval of an application under this subsection if it determines that such action is in the best interest of the Department. (d)Program durationA mentor firm and protégé firm approved under subsection (c) shall enter into an agreement to participate in the Program for a period of not less than 36 months. 
(e)Program benefitsA mentor firm and protégé firm that enter into an agreement under subsection (d) may receive the following Program benefits: (1)With respect to an award of a contract that requires a subcontracting plan, a mentor firm may receive evaluation credit for participating in the Program. 
(2)With respect to an award of a contract that requires a subcontracting plan, a mentor firm may receive credit for a protégé firm performing as a first tier subcontractor or a subcontractor at any tier in an amount equal to the total dollar value of any subcontracts awarded to such protégé firm. (3)A protégé firm may receive technical, managerial, financial, or any other mutually agreed upon benefit from a mentor firm, including a subcontract award. 
(4)Any other benefits identified by the Secretary. (f)ReportingNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the head of the Office of Small and Disadvantaged Business Utilization shall submit to the Committees on Homeland Security and Small Business of the House of Representatives a report that— 
(1)identifies each agreement between a mentor firm and a protégé firm entered into under this section, including number of protégé firm participants that are— (A)small business concerns; 
(B)small business concerns owned and controlled by veterans; (C)small business concerns owned and controlled by service-disabled veterans; 
(D)qualified HUBZone small business concerns; (E)small business concerns owned and controlled by socially and economically disadvantaged individuals; 
(F)women-owned small business concerns; (G)historically Black colleges and universities; and 
(H)minority institutions of higher education; (2)describes the type of assistance provided by mentor firms to protégé firms; 
(3)identifies contracts within the Department in which a mentor firm serving as the prime contractor provided subcontracts to a protégé firm under the Program; and (4)assesses the degree to which there has been— 
(A)an increase in the technical capabilities of protégé firms; and (B)an increase in the quantity and estimated value of prime contract and subcontract awards to protégé firms for the period covered by the report. 
(g)DefinitionsIn this section: (1)Historically Black college or universityThe term historically Black college or university means any of the historically Black colleges and universities referred to in section 2323 of title 10, United States Code, as in effect on March 1, 2018. 
(2)Mentor firmThe term mentor firm means a for-profit business concern that is not a small business concern that— (A)has the ability to assist and commits to assisting a protégé to compete for Federal prime contracts and subcontracts; and 
(B)satisfies any other requirements imposed by the Secretary. (3)Minority institution of higher educationThe term minority institution of higher education means an institution of higher education with a student body that reflects the composition specified in section 312(b) of the Higher Education Act of 1965 (20 U.S.C. 1058(b)). 
(4)Protégé firmThe term protégé firm means a small business concern, a historically Black college or university, or a minority institution of higher education that— (A)is eligible to enter into a prime contract or subcontract with the Department; and 
(B)satisfies any other requirements imposed by the Secretary. (5)Small Business Act definitionsThe terms small business concern, small business concern owned and controlled by veterans, small business concern owned and controlled by service-disabled veterans, qualified HUBZone small business concern, and small business concern owned and controlled by women have the meaning given such terms, respectively, under section 3 of the Small Business Act (15 U.S.C. 632). The term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given such term in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)).. 
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 890A the following new item:   Sec. 890B. Mentor-protégé program.. LBorderland Takings Defense Fund 21201.Short titleThis subtitle may be cited as the Borderland Takings Defense Fund Act. 
21202.Defense fund for private landowners 
(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new section:  890B.Defense fund for private landowners (a)Establishment (1)In generalThe Secretary shall establish a fund to assist eligible property owners whose property the Federal Government seeks to condemn or acquire for the purpose of constructing or installing additional physical barriers or roads between ports of entry along the land border with Mexico. 
(2)Administration 
(A)AppointmentThe Officer for Civil Rights and Civil Liberties of the Department shall appoint an individual to serve as the administrator of the fund established pursuant to paragraph (1). (B)QualificationsThe individual appointed under subparagraph (A) to serve as the administrator of the fund shall be an individual who— 
(i)has at least three years of relevant experience in pro bono legal assistance; and (ii)to the maximum extent practicable, has a demonstrated record of advocacy on behalf of litigants in actions brought by or against the Federal Government. 
(b)ProhibitionNotwithstanding section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note), the Secretary may not take such actions, such as the removal of obstacles, to construct or install additional physical barriers or roads between ports of entry along the land border with Mexico until— (1)the fund described in subsection (a) is established and made available to eligible property described in such subsection; and 
(2)such property owners are provided information on how to access legal support through such fund. (c)EligibilityTo be eligible for assistance through the fund referred to in subsection (a), a property owner shall— 
(1)own property along the land border with Mexico that— (A)is subject to the condemnation or acquisition referred to in such subsection; or 
(B)is determined by the Administrator to be at risk of such action; and (2) (A)be the head of a low-income household; or 
(B)if such property owner is not the head of a low-income household, be determined by the administrator of the fund to be in need of such assistance but lacking adequate resources to secure representation against the Federal Government. (d)OutreachThe Secretary, acting through the administrator of the fund, shall— 
(1)implement a targeted outreach strategy to identify and communicate with eligible property owners whose property the Federal Government seeks to condemn or acquire for the purpose of constructing or installing additional physical barriers or roads between ports of entry along the land border with Mexico; and (2)submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a copy of such targeted outreach strategy. 
(e)DefinitionsIn this section: (1)Low-income householdThe term low-income household means a household— 
(A)in which one or more individuals are receiving— (i)assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); 
(ii)supplemental security income payments under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.); (iii)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or 
(iv)payments under— (I)section 1315, 1521, 1541, or 1542 of title 38, United States Code; or 
(II)section 306 of the Veterans’ and Survivors’ Pension Improvement Act of 1978 (38 U.S.C. 1521 note; Public Law 95–588); or (B)that has an income that, as determined by the State in which such household is located, does not exceed the greater of— 
(i)an amount equal to 150 percent of the poverty level for such State; and (ii)an amount equal to 60 percent of the median income for such State. 
(2)PropertyThe term property means land, including an estate or interest in land, including an easement or right of way in land. (f)Authorization of appropriationsIn addition to any amounts otherwise authorized to be appropriated for such purpose, there is authorized to be appropriated $20,000,000 for each of fiscal years 2022 through 2028 to carry out this section.. 
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 890A the following new item:   Sec. 890B. Defense fund for private landowners.. MExamining Educational Redlining and Lending Act 21301.Short titleThis subtitle may be cited as the Examining Educational Redlining in Lending Act. 
21302.Assessment of certain educational data 
(a)AssessmentNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Bureau of Consumer Financial Protection (referred to in this section as the Bureau) shall, in coordination with relevant executive agencies and national civil rights stakeholders, assess— (1)the use of certain educational data by covered persons in determining the creditworthiness of an applicant; 
(2)the use of an underwriting process that involves gathering data points and creating applicant profiles, including automated or algorithmic processes, and the risks of such use, by covered persons to determine the creditworthiness of an applicant; and (3)what policies and guidelines are in place to ensure decisions do not result in a disparate impact on a protected class. 
(b)Report to CongressNot later than 60 days after the completion of each assessment required under subsection (a) and annually thereafter, the Bureau shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate the findings of such assessment and any recommendations based on such findings. (c)PublicationNot later than 30 days after the completion of the assessment required under subsection (a), the Bureau shall make available on a publicly accessible website— 
(1)the findings of the assessment under subsection (a); (2)a list of all covered persons that use certain educational data; and 
(3)a list of all covered persons that use an underwriting process that involves gathering data points and creating applicant profiles, including automated or algorithmic processes, to determine the creditworthiness of an applicant. (d)DefinitionsIn this section: 
(1)Applicant’s backgroundThe term applicant’s background includes data related to or derived from the following: (A)Attendance at an academic institution. 
(B)Academic majors pursued at an academic institution. (C)Grades or test scores from or used for admission into an academic institution. 
(D)Educational attainment. (2)Certain educational dataThe term certain educational data means data, including non-individualized data, that indicates or is created, derived, or inferred from an applicant’s background including whether an applicant has attended any of the following: 
(A)An eligible institution. (B)A junior or community college. 
(3)Covered personThe term covered person has the meaning given such term in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481). (4)Eligible institutionThe term eligible institution has the meaning given that term in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)). 
(5)Junior or community collegeThe term junior or community college has the meaning given that term in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)). IIIPoverty Alleviation A10-20-30 30101.Short titleThis subtitle may be cited as the 10-20-30 Act of 2020. 
30102.Allocation of funds for assistance in persistent poverty counties 
(a)In generalNotwithstanding any other provision of law, of the funds made available (if any) in each of fiscal years 2015 through 2030 in any appropriations Act for each of the following accounts or activities, 10 percent of such funds shall be allocated for assistance in persistent poverty counties: (1)Department of Agriculture, Rural Development Programs. 
(2)Department of Commerce, Economic Development Administration, Economic Development Assistance Programs. (3)Department of Commerce, National Institute of Standards and Technology, Construction. 
(4)Department of Education, Fund for the Improvement of Education. (5)Department of Education, Fund for the Improvement of Postsecondary Education. 
(6)Department of Labor, Employment and Training Administration, Training and Employment Services. (7)Department of Health and Human Services, Health Resources and Services Administration. 
(8)Department of Housing and Urban Development, Economic Development Initiative. (9)Department of Justice, Office of Justice Programs. 
(10)Environmental Protection Agency, State and Tribal Assistance Grants, Water and Wastewater. (11)Department of Transportation, Federal Highway Administration, Transportation Community and System Preservation. 
(12)Department of the Treasury, Community Development Financial Institutions. (b)Determination of persistent poverty countiesFor purposes of this section, the term persistent poverty counties means any county with a poverty rate of at least 20 percent, as determined in each of the 1990, 2000, and 2010 decennial censuses and the Bureau of the Census’s Small Area Income and Poverty Estimates (SAIPE) for the most recent year for which SAIPE data is available. 
(c)ReportsNot later than six months after the date of the enactment of this Act, each department or agency listed in subsection (a) shall submit to Congress a progress report on the implementation of this section. BEITC Modernization 30201.Short titleThis subtitle may be cited as the EITC Modernization Act of 2020. 
30202.FindingsCongress finds the following: (1)The Federal earned income tax credit is a refundable tax credit for lower- and middle-income working individuals and families whose earnings are below an income threshold. 
(2)Since its establishment in 1975, the credit has increased family income, reduced child poverty, and promoted employment by supplementing the earnings of low-wage workers, including military families. (3)The credit has a positive impact on the education and health of children living in poverty. 
(4)The credit has a positive economic impact on local economies and businesses because it puts more money in the hands of low- and middle-income working people who spend the money on immediate needs, such as groceries, school supplies, car repairs, rent, and health care. (5)The widening gap between the incomes of the wealthiest Americans and those of middle- and lower-income Americans is alarming. 
(6)There is an urgent need to address that gap, including through measures like this legislation and by raising the Federal minimum wage which together increase the wages of working Americans, widen the path to income stability, and narrow income inequality. 30203.Modifications of the earned income tax credit (a)Inclusion of individuals with qualifying dependents (1)In generalSection 32(c)(1) of the Internal Revenue Code of 1986 is amended— 
(A)in subparagraph (A), by striking qualifying child each place such term appears and inserting qualifying dependent, and (B)by striking subparagraphs (B) and (F) and by redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D), respectively. 
(2)Qualifying dependent definedSection 32(c) of such Code is amended by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), and by inserting after paragraph (2) the following new paragraphs:  (3)Qualifying dependent (A)In generalThe term qualifying dependent means, with respect to a taxable year— 
(i)a qualifying child, (ii)an aged dependent, or 
(iii)a qualifying individual described in subparagraph (B) or (C) of section 21(b)(1). (B)Identification requirementsNo credit shall be allowed under this section with respect to a qualifying dependent unless the taxpayer includes the name, age, and TIN of the individual on the return of tax for the taxable year. 
(C)Place of abodeThe term qualifying dependent shall not include an individual unless such individual has a principal place of abode in the United States for more than one-half of such taxable year. (4)Aged dependentThe term aged dependent means a dependent for whom a deduction is allowable under section 151 who has attained the age of 65 before the close of the taxable year.. 
(3)Conforming amendments 
(A)The tables in paragraphs (1) and (2) of section 32(b) of such Code are each amended— (i)by striking qualifying child each place it appears and inserting qualifying dependent, and 
(ii)by striking qualifying children each place it appears and inserting qualifying dependents. (B)Section 32(c)(5) of such Code, as redesignated by this Act, is amended by striking subparagraphs (C) and (D). 
(C)Section 32(m) of such Code is amended by striking (c)(3)(D) and inserting (c)(3)(B). (b)Inclusion of qualifying students (1)In generalSection 32(c)(1)(A) of such Code is amended by striking or at the end of clause (i), by striking the period at the end of clause (ii)(III) and inserting , or, and by inserting after clause (ii)(III) the following new clause: 
 
(iii)any individual who is a qualifying student.. (2)Qualifying student definedSection 32(c)(1) of such Code, as amended by subsection (a), is further amended by adding at the end the following new subparagraph: 
 
(E)Qualifying studentThe term qualifying student means, with respect to a taxable year, an individual who is an eligible student (as defined in section 25A(b)(3)) with respect to an institution of higher education (as defined in section 101 of the Higher Education Act of 1965) who— (i)is not a dependent for whom a deduction is allowable under section 151 to another taxpayer for any taxable year beginning in the same calendar year as such taxable year, and 
(ii)either— (I)is qualified for a Federal Pell Grant with respect to the academic year beginning in such taxable year, or 
(II)has modified adjusted gross income of less than 250 percent of the poverty line for the size of the family involved for the taxable year. (F)DefinitionsFor purposes of this subparagraph: 
(i)Modified adjusted gross incomeThe term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933. (ii)Poverty line (I)In generalThe term poverty line has the meaning given such term in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by such section. 
(II)Family sizeFor purposes of determining the poverty line applicable to the taxpayer, the family size with respect to any taxpayer shall be equal to the number of individuals for whom the taxpayer is allowed a deduction under section 151 (relating to allowance of deduction for personal exemptions) for the taxable year.. (3)Conforming amendmentSection 32(c)(1)(A)(ii) of such Code is amended by inserting (other than a qualifying student) after any other individual. 
(c)Minimum credit for students and for individuals with certain qualifying dependentsSection 32(a) of such Code is amended by adding at the end the following new paragraph:  (3)Minimum credit for students and for individuals with certain qualifying dependents (A)In generalIn the case of a qualifying student, or an eligible individual who has a specified dependent for the taxable year, the amount determined under paragraph (1) (before the application of paragraph (2)) and the amount determined under paragraph (2)(A) shall not be less than $1,200. 
(B)Specified dependentFor purposes of this paragraph, the term specified dependent means any qualifying dependent (other than a qualifying child who has attained the age of 7 before the close of the taxable year).. (d)Monthly paymentSection 32 of such Code, as amended by this subtitle, is further amended by adding at the end the following new subsection: 
 
(n)Monthly payment 
(1)In generalIn the case of an individual who is entitled to a refund relating to an overpayment of tax imposed by this subtitle that exceeds $240 (but only to the extent such refund does not exceed the credit allowed under this section) such individual may elect to have the Secretary, in lieu of such refund, make a payment equal to— (A)2/13 of such refund (with interest) during the earlier of the first practicable month or the second month that begins after the date the return was filed, and 
(B)1/13 of such refund (with interest) during each of the 11 months subsequent to the month determined under subparagraph (A). (2)Method of paymentA payment made under this subsection shall be made by direct deposit or by general-use prepaid card, or by such other method (other than by check) as the Secretary may prescribe and the taxpayer may elect. 
(3)One-time increaseThe first time an individual receives a payment under this subsection, paragraph (1)(A) shall be applied by substituting 4/13 for 2/13.. (e)Special rule for new low-Income parentsSection 32 of such Code, as amended by this subtitle, is further amended by adding at the end the following new subsection: 
 
(o)Special rule for new low-Income parents 
(1)In generalIn the case of an individual who— (A)is eligible for payments under subsection (o)(1) with respect to a refund for a taxable year, and 
(B)has a qualifying child who is born or adopted during the following taxable year and not later than the penultimate month for which the taxpayer is eligible for such payments,the amount of any such payments made after such birth or adoption shall be adjusted to the amount such payments would be if such qualifying child were a qualifying child of the taxpayer under this section for the taxable year to which such payments relate. (2)Qualifying child determinationFor purposes of determining if a child is a qualifying child for purposes of this subsection, subsection (m) shall be applied by inserting or, in the case of an adoption, such other identifying information as specified by the Secretary before the period at the end.. 
(f)Age of eligible individuals without dependentsSection 32(c)(1)(A)(ii)(II) of such Code is amended by striking age 25 but not attained age 65 and inserting age 18. (g)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
30204.Return preparation programs for low-income taxpayers 
(a)In generalChapter 77 of such Code is amended by inserting after section 7526 the following new section:  7526A.Return preparation programs for low-income taxpayers (a)Establishment of volunteer income tax assistance matching grant programThe Secretary, through the Internal Revenue Service, shall establish a Community Volunteer Income Tax Assistance Matching Grant Program under which the Secretary may, subject to the availability of appropriated funds, make grants to provide matching funds for the development, expansion, or continuation of qualified return preparation programs assisting low-income taxpayers and members of underserved populations. 
(b)Use of funds 
(1)In generalQualified return preparation programs may use grants received under this section for— (A)ordinary and necessary costs associated with program operation in accordance with cost principles under the applicable Office of Management and Budget circular, including— 
(i)wages or salaries of persons coordinating the activities of the program, (ii)developing training materials, conducting training, and performing quality reviews of the returns prepared under the program, 
(iii)equipment purchases, and (iv)vehicle-related expenses associated with remote or rural tax preparation services, 
(B)outreach and educational activities described in subsection (c)(2)(B), and (C)services related to financial education and capability, asset development, and the establishment of savings accounts in connection with tax return preparation. 
(2)Use of grants for overhead expenses prohibitedNo grant received under this section may be used for overhead expenses that are not directly related to a qualified return preparation program. (c)Application (1)In generalEach applicant for a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(2)PriorityIn awarding grants under this section, the Secretary shall give priority to applications which demonstrate— (A)assistance to low-income taxpayers, with emphasis on outreach to, and services for, such taxpayers, 
(B)taxpayer outreach and educational activities relating to eligibility and availability of income supports available through the Internal Revenue Code of 1986, including the earned income tax credit, and (C)specific outreach and focus on one or more underserved populations. 
(3)Amounts taken into accountIn determining matching grants under this section, the Secretary shall only take into account amounts provided by the qualified return preparation program for expenses described in subsection (b). (d)Accuracy reviews (1)In generalThe Secretary shall establish procedures for, and shall conduct, periodic site visits of qualified return preparation programs operating under a grant under this section— 
(A)to ensure such programs are carrying out the purposes of this section, and (B)to determine the return preparation accuracy rate of the program. 
(2)Additional requirements for grant recipients not meeting minimum standardsIn the case of any qualified return preparation program which— (A)is awarded a grant under this section, and 
(B)is subsequently determined— (i)to have a less than 90 percent average accuracy rate for preparation of tax returns, or 
(ii)not to be otherwise carrying out the purposes of this section,such program shall not be eligible for any additional grants under this section unless such program provides sufficient documentation of corrective measures established to address any such deficiencies determined. (e)DefinitionsFor purposes of this section— 
(1)Qualified return preparation programThe term qualified return preparation program means any program— (A)which provides assistance to individuals, not less than 90 percent of whom are low-income taxpayers, in preparing and filing Federal income tax returns, 
(B)which is administered by a qualified entity, (C)in which all volunteers who assist in the preparation of Federal income tax returns meet the training requirements prescribed by the Secretary, and 
(D)which uses a quality review process which reviews 100 percent of all returns. (2)Qualified entity (A)In generalThe term qualified entity means any entity which— 
(i)is an eligible organization, (ii)is in compliance with Federal tax filing and payment requirements, 
(iii)is not debarred or suspended from Federal contracts, grants, or cooperative agreements, and (iv)agrees to provide documentation to substantiate any matching funds provided pursuant to the grant program under this section. 
(B)Eligible organizationThe term eligible organization means— (i)an institution of higher education which is described in section 102 (other than subsection (a)(1)(C) thereof) of the Higher Education Act of 1965 (20 U.S.C. 1002), as in effect on the date of the enactment of this section, and which has not been disqualified from participating in a program under title IV of such Act, 
(ii)an organization described in section 501(c) and exempt from tax under section 501(a), (iii)a local government agency, including— 
(I)a county or municipal government agency, and (II)an Indian tribe, as defined in section 4(13) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(13)), including any tribally designated housing entity (as defined in section 4(22) of such Act (25 U.S.C. 4103(22))), tribal subsidiary, subdivision, or other wholly owned tribal entity, 
(iv)a local, State, regional, or national coalition (with one lead organization which meets the eligibility requirements of clause (i), (ii), or (iii) acting as the applicant organization), or (v)in the case of a targeted population or community with respect to which no organizations described in the preceding clauses are available— 
(I)a State government agency, or (II)an office providing Cooperative Extension services (as established at the land-grant colleges and universities under the Smith-Lever Act of May 8, 1914). 
(3)Low-income taxpayersThe term low-income taxpayer means a taxpayer whose income for the taxable year does not exceed an amount equal to the completed phaseout amount under section 32(b) for a married couple filing a joint return with 3 or more qualifying children, as determined in a revenue procedure or other published guidance. (4)Underserved populationThe term underserved population includes populations of persons with disabilities, persons with limited English proficiency, Native Americans, individuals living in rural areas, members of the Armed Forces and their spouses, and the elderly. 
(f)Special rules and limitations 
(1)Duration of grantsUpon application of a qualified return preparation program, the Secretary is authorized to award a multi-year grant not to exceed 3 years. (2)Aggregate limitationUnless otherwise provided by specific appropriation, the Secretary shall not allocate more than $30,000,000 per fiscal year (exclusive of costs of administering the program) to grants under this section. 
(g)Promotion and referral 
(1)PromotionThe Secretary shall promote tax preparation through qualified return preparation programs through the use of mass communications, referrals, and other means. (2)Internal revenue service referralsThe Secretary may refer taxpayers to qualified return preparation programs receiving grants under this section. 
(3)VITA grantee referralQualified return preparation programs receiving a grant under this section are encouraged to refer, as appropriate, to local or regional Low-Income Taxpayer Clinics individuals who are eligible for such clinics.. (b)Clerical amendmentThe table of sections for chapter 77 is amended by inserting after the item relating to section 7526 the following new item: 
 
 
7526A. Return preparation programs for low-income taxpayers.. 
(c)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after the date of enactment of this Act. CEnd Diaper Need 30301.Short titleThis subtitle may be cited as the End Diaper Need Act of 2020. 
30302.Diaper distribution demonstration projectPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following:  399V–7.Diaper distribution demonstration program (a)EstablishmentThe Secretary shall make grants to assist eligible entities to conduct demonstration projects that implement and evaluate strategies to help low-income families to address the diaper needs of infants and toddlers. 
(b)Design of programIn carrying out the grant program under subsection (a), the Secretary shall— (1)consult with relevant stakeholders, including agencies, professional associations, and nonprofit organizations, on the design of the program; and 
(2)design the program in such a way that the program— (A)decreases diaper need in low-income families and meets the unmet diaper needs of infants and toddlers in such families through— 
(i)the distribution of free diapers and diapering supplies; (ii)community outreach to assist in participation in existing diaper distribution programs; or 
(iii)improving access to diapers and diapering supplies as part of a comprehensive service; and (B)increases the abilities of communities and low-income families in those communities to provide for the diaper needs of infants and toddlers in those communities. 
(c)Eligible entitiesTo be eligible for a grant under this section, an entity shall— (1)be a State or local governmental entity, an Indian Tribe or tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act), or a nonprofit organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; 
(2)have experience in the area of— (A)community distributions of basic need services, including experience collecting, warehousing, and distributing basic necessities such as diapers, food, or menstrual products; 
(B)child care; (C)child development activities in low-income communities; or 
(D)motherhood, fatherhood, or parent-education efforts serving low-income parents of young children; (3)demonstrate competency to implement a project, provide fiscal accountability, collect data, and prepare reports and other necessary documentation; 
(4)demonstrate a willingness to share information with researchers, practitioners, and other interested parties; and (5)submit to the Secretary a description of the design of the evaluation to be carried out under subsection (d)(2) and receive the Secretary’s approval of such design based on a determination that such design is rigorous and is likely to yield information that is credible and will be useful to other States. 
(d)Use of FundsAmounts provided through a grant under this section shall be used to conduct a demonstration project to implement and evaluate strategies to help low-income families to address the diaper needs of infants and toddlers, which use may include any of the following: (1)To pay for the purchase of diapers and diapering supplies and fund diaper distribution demonstration projects that serve low-income families with one or more children 3 years of age or younger. 
(2)Using not more than 25 percent of the funds received by the grantee under this section, to evaluate the effect of activities under paragraph (1) on mitigating the health and developmental risks of unmet diaper need among infants, toddlers, and other family members in low-income families, including the risks of diaper dermatitis, urinary tract infections, and parental and child depression and anxiety. (3)To integrate activities under paragraph (1) with other basic needs assistance programs serving eligible children and their families, including the following: 
(A)Programs funded by the Temporary Assistance for Needy Families program, including its State maintenance of effort provisions. (B)Programs designed to support the health of eligible children, such as the Children’s Health Insurance Program under title XXI of the Social Security Act, the Medicaid program under title XIX of such Act, or State-funded health care programs. 
(C)Programs funded through the Special Supplemental Nutrition Program for Women, Infants, and Children. (D)Programs that offer early home visiting services, including the Nurse-Family Partnership and the Maternal, Infant, and Early Childhood Home Visiting (MIECHV) Program (including the Tribal Home Visiting Program). 
(E)Programs to provide improved and affordable access to child care, including programs funded through the Child Care and Development Fund, the Temporary Assistance for Needy Families program, or a State-funded program. (e)No effect on other programsAny assistance or benefits received by a family as a result of a project established pursuant to this section shall be disregarded for purposes of determining the family’s eligibility for, or amount of, benefits under any other Federal needs-based programs. 
(f)ReportsAs a condition of receiving a grant under this section for a fiscal year, the grantee shall submit to the Secretary, not later than 6 months after the end of the fiscal year, a report that specifies, by month and fiscal year, the following: (1)The number of infants and toddlers and the age of the infant and toddlers who received assistance from the grantee’s diaper distribution project. 
(2)The number of families that have received assistance from the grantee’s diaper distribution project. (3)The number of diapers, and the number of each type of diapering supply, distributed under the grantee’s diaper distribution project. 
(4)The ZIP Code or ZIP Codes where the grantee distributed diapers and diaper supplies. (5)The method or methods the grantee uses to distribute diapers and diapering supplies. 
(6)Such other information as the Secretary may specify. (g)EvaluationThe Secretary, in consultation with each grantee under this section, shall— 
(1)not later than 2 years after the date of enactment of the End Diaper Need Act of 2020— (A)complete an evaluation of the effectiveness of the program carried out pursuant to this section; 
(B)submit to the relevant congressional committees a report on the results of such evaluation; and (C)publish the results of the evaluation on the internet website of the Department of Health and Human Services; and 
(2) 
(A)not later than 3 years after the date of enactment of the End Diaper Need Act of 2020, update the evaluation required by paragraph (1)(A); and (B)not later than 90 days after completion of the updated evaluation under subparagraph (A)— 
(i)submit to the relevant congressional committees a report describing the results of such updated evaluation; and (ii)publish the results of such evaluation on the internet website of the Department of Health and Human Services. 
(h)DefinitionsIn this section: (1)DiaperThe term diaper means an absorbent garment that— 
(A)is washable or disposable that may be worn by an infant or toddler who is not toilet-trained; and (B)if disposable— 
(i)does not use any latex or common allergens; and (ii)meets or exceeds the quality standards for diapers commercially available through retail sale in the following categories: 
(I)Absorbency (with acceptable rates for first and second wetting). (II)Waterproof outer cover. 
(III)Flexible leg openings. (IV)Refastening closures. 
(2)Diapering suppliesThe term diapering supplies means items, including diaper wipes and diaper cream, necessary to ensure that a child using a diaper is properly cleaned and protected from diaper rash. (3)Eligible childThe term eligible child means a child who— 
(A)has not attained 4 years of age; and (B)is a member of a family whose self-certified income is not more than 200 percent of the Federal poverty line. 
(4)Federal poverty lineThe term Federal poverty line means the Federal poverty line as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981 applicable to a family of the size involved. (5)Low-incomeThe term low-income, with respect to a family, means a family whose self-certified income is not more than 200 percent of the Federal poverty line. 
(i)Authorization of appropriations 
(1)In generalTo carry out this section, there is authorized to be appropriated $100,000,000 for each of fiscal years 2022 through 2025. (2)Availability of fundsFunds provided to a grantee under this section for a fiscal year may be expended by the grantee only in such fiscal year or the succeeding fiscal year.. 
30303.Improving access to diapers for medically complex childrenSection 1915(c) of the Social Security Act (42 U.S.C. 1396n(c)) is amended by adding at the end the following new paragraph:  (11) (A)In the case of any waiver under this subsection that provides medical assistance to a medically complex child who has been diagnosed with bowel or bladder incontinence, a bowel or bladder condition that causes excess urine or stool (such as short gut syndrome or diabetes insipidus), or a severe skin condition that causes skin erosions (such as epidermolysis bullosa), such medical assistance shall include, for the duration of the waiver, the provision of 200 medically necessary diapers per month and diapering supplies. Such medical assistance may include the provision of medically necessary diapers in amounts greater than 200 if a licensed health care provider (such as a physician, nurse practitioner, or physician assistant) specifies that such greater amounts are necessary for such medically complex child. 
(B)For purposes of this paragraph— (i)the term medically complex child means an individual who is at least three years of age and for whom a licensed health care provider has provided a diagnosis of one or more significant chronic conditions; 
(ii)the term medically necessary diaper means an absorbent garment that is— (I)washable or disposable; and 
(II)worn by a medically complex child who has been diagnosed with a condition described in subparagraph (A) and needs such garment to correct or ameliorate such condition; and (iii)the term diapering supplies means items, including diaper wipes and diaper creams, necessary to ensure that a medically complex child who has been diagnosed with a condition described in subparagraph (A) and uses a medically necessary diaper is properly cleaned and protected from diaper rash.. 
30304.Inclusion of diapers and diapering supplies as qualified medical expenses 
(a)Health savings accountsSection 223(d)(2) of the Internal Revenue Code of 1986 is amended— (1)by adding at the end of subparagraph (A) the following: For purposes of this subparagraph, amounts paid for medically necessary diapers and diapering supplies shall be treated as paid for medical care.; and 
(2)by adding at the end the following new subparagraph:  (D)Medically necessary diapers and diapering suppliesFor purposes of this paragraph— 
(i)Medically necessary diapersThe term medically necessary diaper means an absorbent garment that is washable or disposable worn by an individual who has attained 3 years of age and needs diapers because they are medically necessary, serve a preventative medical purpose, or are needed to correct or ameliorate defects or physical or mental illnesses or conditions which are diagnosed by a licenced health care provider. (ii)Diapering suppliesThe term diapering supplies means items, including diaper wipes and diaper creams necessary to ensure that a child using a medically necessary diaper is properly cleaned and protected from diaper rash.. 
(b)Archer MSAsSection 220(d)(2)(A) of such Code is amended by adding at the end the following: For purposes of this subparagraph, amounts paid for medically necessary diapers and diapering supplies (as defined in section 223(d)(2)(D)) shall be treated as paid for medical care.. (c)Health flexible spending arrangements and health reimbursement arrangementsSection 106 of such Code is amended by adding at the end the following new subsection: 
 
(f)Reimbursements for medically necessary diapers and diapering suppliesFor purposes of this section and section 105, expenses incurred for medically necessary diapers and diapering supplies (as defined in section 223(d)(2)(D)) shall be treated as incurred for medical care.. (d)Effective dates (1)Distributions from health savings accountsThe amendments made by subsections (a) and (b) shall apply to amounts paid after December 31, 2020. 
(2)ReimbursementsThe amendment made by subsection (c) shall apply to expenses incurred after December 31, 2020. DClosing the Meal Gap 30401.Short titleThis subtitle may be cited as the Closing the Meal Gap Act of 2020. 
30402.Amendments 
(a)Calculation of program benefitsThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended— (1)in section 3 (7 U.S.C. 2012)— 
(A)by striking subsection (u), (B)by redesignating subsections (n) through (t) as subsections (o) through (u), respectively, and 
(C)by inserting after subsection (m) the following:  (n)Low-cost food plan means the diet required to feed a family of four persons, consisting of a man and a woman nineteen through fifty, a child six through eight, and a child nine through eleven years of age, determined in accordance with the Secretary’s calculations. The cost of such diet shall be the basis for uniform allotments for all households regardless of their actual composition, except that the Secretary shall— 
(1)make household-size adjustments (based on the unrounded cost of such diet) taking into account economies of scale; (2)make cost adjustments in the low-cost food plan for Hawaii and the urban and rural parts of Alaska to reflect the cost of food in Hawaii and urban and rural Alaska; 
(3)make cost adjustments in the separate low-cost food plans for Guam, and the Virgin Islands of the United States, to reflect the cost of food in those States, but not to exceed the cost of food in the 50 States and the District of Columbia; and (4)on October 1, 2021, and each October 1 thereafter, adjust the cost of the diet to reflect the cost of the diet in the immediately preceding June, and round the result to the nearest lower dollar increment for each household size., 
(2)in section 8(a) (7 U.S.C. 2017(a))— (A)by striking thrifty food plan each place it appears, and inserting low-cost food plan, and 
(B)by striking 8 percent and inserting 10 percent, (3)in section 16(c)(1)(A)(ii) (7 U.S.C. 2025(c)(1)(A)(ii))— 
(A)in subclause (I) by striking for fiscal year 2014, at an amount not greater than $37 and inserting for fiscal year 2021, at an amount not greater than $50, and (B)in subclause (II)— 
(i)by striking June 30, 2013 and inserting June 30, 2021, and (ii)by striking thrifty food plan and inserting low-cost food plan, and 
(4)in section 19(a)(2)(A) (7 U.S.C. 2028(a)(2)(A))— (A)in clause (i) by striking and at the end, 
(B)in clause (ii)— (i)by striking each fiscal year thereafter and inserting each of the fiscal years 2004 through 2022, and 
(ii)by striking the period at the end and inserting a semicolon, and (C)by adding at the end the following: 
 
(iii)for fiscal year 2022, $2,650,000,000; and (iv)subject to the availability of appropriations under section 18(a), for each fiscal year thereafter, the amount determined under clause (iii), as adjusted by the percentage by which the low-cost food plan has been adjusted under section 3(n)(4) between June 30, 2021, and June 30 of the immediately preceding fiscal year.. 
(b)Standard medical expense deductionSection 5(e)(5) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(5)) is amended— (1)in subparagraph (A) by striking an excess medical and all that follows through the period at the end, and inserting a standard medical deduction or to a medical expense deduction of actual costs for the allowable medical expenses incurred by the elderly or disabled member, exclusive of special diets., and 
(2)by adding at the end the following:  (D)The standard medical expense deduction shall be equal to $140 for fiscal year 2022, and for each subsequent fiscal year shall be equal to the applicable amount for the immediately preceding fiscal year as adjusted to reflect changes for the 12-month period ending the preceding June 30 in the Consumer Price Index for All Urban Consumers: Medical Care published by the Bureau of Labor Statistics of the Department of Labor, except that for any such fiscal year the State agency may establish a greater standard medical expense deduction that satisfies cost neutrality standards established by the Secretary for such fiscal year.. 
(c)Elimination of cap of excess shelter expensesSection 5(e)(6) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(6)) is amended— (1)by striking subparagraph (B), and 
(2)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively. (d)Snap eligibility for full and part-Time students; students’ responsible for care of disabled members of householdsSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended— 
(1)by striking subsection (e); and (2)in subsection (d)(2)(C) by striking (except that any such person enrolled in an institution of higher education shall be ineligible to participate in the supplemental nutrition assistance program unless he or she meets the requirements of subsection (e) of this section). 
(e)Conforming amendments 
(1)Food and Nutrition Act of 2008The Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended— (A)in section 10 (7 U.S.C. 2019) by striking 3(o)(4) and inserting 3(p)(4), 
(B)in section 11 (7 U.S.C. 2012)— (i)in subsection (a)(2) by striking 3(s)(1) and inserting 3(t)(1), and 
(ii)in subsection (d)— (I)by striking 3(s)(1) each place it appears and inserting 3(t)(1), and 
(II)by striking 3(s)(2) each place it appears and inserting 3(t)(2), (C)in section 19(a)(2)(A)(ii) (7 U.S.C. (a)(2)(A)(ii)) by striking 3(u)(4) and inserting 3(n)(4), and 
(D)in section 27(a)(2) (7 U.S.C. 2036(a)(2))— (i)in subparagraph (C) by striking 3(u)(4) and inserting 3(n)(4), and 
(ii)in subparagraph (E) by striking 3(u)(4) and inserting 3(n)(4). (2)Low-Income Home Energy Assistance Act of 1981Section 2605(f)(2)(A) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(f)(2)(A)) is amended— 
(A)by striking 5(e)(6)(C)(iv)(I) and inserting 5(e)(6)(B)(iv)(1), and (B)by striking (7 U.S.C. 2014(e)(6)(C)(iv)(I)) and inserting (7 U.S.C. 2014(e)(6)(B)(iv)(I)). 
(f)Technical correctionsThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended— (1)in section 5(a) (7 U.S.C. 2014(a)) by striking 3(n)(4) each place it appears and inserting 3(m)(4), 
(2)in section 8(f)(1)(A)(i) (7 U.S.C. 2017(f)(1)(A)(i)) by striking 3(n)(5) and inserting 3(m)(5), and (3)in section 17(b)(1)(B)(iv)(III)(aa) (7 U.S.C. 2016(b)(1)(B)(iv)(III)(aa)) by striking 3(n) and inserting 3(m). 
30403.Effective date; application of amendments 
(a)Effective dateExcept as provided in subsection (b), this section and the amendments made by this subtitle shall take effect on October 1, 2022. (b)Application of amendmentsThe amendments made by subsections (b), (c), and (f)(2) shall not apply with respect to certification periods that begin before October 1, 2022. 
EAmerican Opportunity Accounts 
30501.Short titleThis subtitle may be cited as the American Opportunity Accounts Act. IAmerican opportunity accounts 30511.DefinitionsFor purposes of this subtitle— 
(1)American Opportunity FundThe term American Opportunity Fund means the fund established under section 30512. (2)AO accountThe term AO account means an American opportunity account established under section 30513. 
(3)SecretaryThe term Secretary means the Secretary of the Treasury or the Secretary’s delegate. (4)American Opportunity Fund BoardThe term American Opportunity Fund Board means the board established pursuant to section 30516. 
(5)Executive DirectorThe term Executive Director means the executive director appointed pursuant to section 30516. 30512.American Opportunity Fund (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the American Opportunity Fund. 
(b)Amounts held by FundThe American Opportunity Fund consists of the sum of all amounts paid into the Fund under this title, increased by the total net earnings from investments of sums held in the Fund or reduced by the total net losses from investments of sums held in the Fund, and reduced by the total amount of payments made from the Fund (including payments for administrative expenses). (c)Use of Fund (1)In generalThe sums in the American Opportunity Fund are appropriated and shall remain available without fiscal year limitation— 
(A)to make contributions to AO accounts; (B)to invest under section 30515; 
(C)to make distributions in accordance with this title; (D)to pay the administrative expenses of carrying out this title; and 
(E)to purchase insurance as provided in section 30517(c)(2). (2)Exclusive purposesThe sums in the American Opportunity Fund shall not be appropriated for any purpose other than the purposes specified in this section and may not be used for any other purpose. 
(d)Transfers to American Opportunity FundThe Secretary shall make transfers from the general fund of the Treasury to the American Opportunity Fund as follows: (1)Initial contribution for eligible individuals born after December 31, 2019Upon receipt of a certification under section 103(b)(2) with respect to an individual born after December 31, 2019, the Secretary shall transfer $1,000 to the AO account of the individual. 
(2)Annual contributions 
(A)In generalEach year which occurs after the year in which an AO account is established for an eligible individual and before the year the eligible individual attains the age of 18, the Secretary shall transfer the annual contribution amount to the AO account of the individual. (B)Annual contribution amountThe annual contribution amount shall be the amount such that the annual contribution amount for any taxpayer whose household income is within an income tier specified in the following table shall decrease, on a sliding scale in a linear manner, from the initial amount to the final amount specified in such table for such income tier: 
 
 
In the case of household income (expressed as a percent of the poverty line) within the following income tier:The initial amount is—The final amount is— 
 
Up to 100 percent$2,000$2,000 
100 percent up to 125 percent2,0001,500 
125 percent up to 175 percent1,5001,000 
175 percent up to 225 percent1,000500 
225 percent up to 325 percent500250 
325 percent up to 500 percent2500 
500 percent or more00 
(C)Applicable household income; poverty lineFor purposes of this paragraph— (i)Applicable household incomeThe term applicable household income means household income (as defined in section 36B(d) of the Internal Revenue Code of 1986), except that— 
(I)with respect to any calendar year, the Secretary shall use the income of the most recent taxable year for which information is available; and (II)in determining household income the Secretary shall aggregate the income of married individuals filing separate tax returns. 
(ii)Poverty lineThe term poverty line has the meaning given such term under section 36B(d) of the Internal Revenue Code of 1986. (D)Authority to provide tax information (i)In generalSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(23)Disclosure of return information to carry out eligibility requirements for certain programs 
(A)In generalThe Secretary shall disclose to officers and employees of the Department of Treasury or the American Opportunity Fund Board return information of any taxpayer whose income is relevant in determining any annual contribution to an American Opportunity Account under section 30512 of the American Opportunity Accounts Act. Such return information shall be limited to— (i)taxpayer identity information with respect to such taxpayer, 
(ii)the filing status of such taxpayer, (iii)the number of individuals for whom a deduction is allowed under section 151 with respect to the taxpayer (including the taxpayer and the taxpayer's spouse), 
(iv)the modified adjusted gross income (as defined in section 36B) of such taxpayer, of any spouse of such taxpayer who filed a separate return, and of each of the other individuals included under clause (iii) who are required to file a return of tax imposed by chapter 1 for the taxable year, (v)such other information as is prescribed by the Secretary by regulation as might indicate whether the taxpayer is eligible for such an annual contribution (and the amount thereof), and 
(vi)the taxable year with respect to which the preceding information relates or, if applicable, the fact that such information is not available. (B)Restriction on use of disclosed informationReturn information disclosed under subparagraph (A) may be used by officers and employees of the Department of Treasury or the American Opportunity Fund Board for the purposes of, and to the extent necessary in establishing eligibility for, and verifying the appropriate amount of, any annual contribution described in subparagraph (A).. 
(ii)Procedures and recordkeeping related to disclosuresParagraph (4) of section 6103(p) of such Code is amended by striking or (22) each place it appears and inserting (22), or (23). (E)Study on incorporation of other wealth factorsNot later than 2 years after the date of the enactment of this Act, the Comptroller General shall submit to Congress and the Secretary of Treasury a report on the feasibility and distributive impacts of a new measure for determining the amount of the annual contribution amount under this paragraph based on family wealth, total assets, and overall net worth. Such measure may— 
(i)include financial assets, the value of family home, retirement accounts, business and entrepreneurial ventures, potential future inheritances, and any other assets or debts; and (ii)continue to factor in current or past income to the extent such information is useful in estimating overall household wealth. 
(3)Adjustment for inflation 
(A)In generalFor each calendar year beginning after 2021, each of the dollar amounts under paragraphs (1) and (2)(B)(i) shall be increased by such dollar amount multiplied by the cost-of-living adjustment determined under section 1(f)(3) of the Internal Revenue Code of 1986 determined by substituting calendar year 2020 for calendar year 2016 in subparagraph (A)(ii) thereof. (B)RoundingIf any amount adjusted under paragraph (1) is not a multiple of $50, such amount shall be rounded to the next lowest multiple of $50. 
(e)Prohibition on Use of Payroll Taxes To Fund AO accountsThe American Opportunity Fund and AO accounts are wholly separate and unique from the Social Security system. No amount from any tax on employment may be contributed to the American Opportunity Fund or AO accounts. 30513.AO accounts (a)In general (1)EstablishmentThe Executive Director shall establish in the American Opportunity Fund an account (to be known as an American Opportunity account or an AO account) for each eligible individual certified under subsection (b). Each such account shall be identified to its account holder by means of a unique personal identifier currently recognized by the Internal Revenue Service and shall remain in the American Opportunity Fund. 
(2)Account balanceThe balance in an account holder’s AO account at any time is the excess of— (A)the sum of— 
(i)all deposits made into the American Opportunity Fund and credited to the account under paragraph (3); and (ii)the total amount of allocations made to and reductions made in the account pursuant to paragraph (4); over 
(B)the amounts paid out of the account with respect to such individual under subsection (c). (3)Crediting of contributionsPursuant to regulations which shall be prescribed by the Executive Director, the Executive Director shall credit to each AO account the amounts paid into the American Opportunity Fund under section 30512(d) which are attributable to the account holder of such account. 
(4)Allocation of earnings and lossesThe Executive Director shall allocate to each AO account an amount equal to the net earnings and net losses from each investment of sums in the American Opportunity Fund which are attributable, on a pro rata basis, to sums credited to such account, reduced by an appropriate share of the administrative expenses paid out of the net earnings, as determined by the Executive Director. (b)Eligible individualFor purposes of this title— 
(1)In generalThe term eligible individual means any individual who— (A)was born after December 31, 2003; 
(B)has not yet attained the age of 18 years; and (C)has a valid, unique, Federal Government issued identification number recognized by the Internal Revenue Service. 
(2)Certification of account holders 
(A)Automatic certification for certain individuals born after December 31, 2019On any date after December 31, 2019, on which an eligible individual is issued a social security account number under section 30903(c)(2) of the Social Security Act, the Commissioner of Social Security shall certify to the Executive Director and the Secretary of the Treasury the name of, and social security number issued to, such eligible individual. (B)Other individualsIn the case of an eligible individual who is not certified under subparagraph (A), such individual may request the establishment an AO account under this subparagraph by application to the Executive Director, and the Executive Director shall certify such individual under this subparagraph. 
(c)Restrictions on distributions 
(1)Age-related restrictions 
(A)In generalExcept as otherwise provided in this paragraph, no amount may be distributed from an AO account before the date on which the account holder attains the age of 18. (B)Higher education expensesSubparagraph (A) shall not apply to amounts paid for qualified tuition and related expenses (as defined in section 25A(f)(1) of the Internal Revenue Code of 1986) of the account holder if the account holder is an eligible student (as defined in section 25A(b)(3) of such Code) with respect to such expenses. 
(C)Authority to provide higher age limit for certain distributionsThe Secretary, in consultation with the American Opportunity Fund Advisory Board, may by regulations provide for a higher age limitation with respects to distributions relating to certain categories of qualified expenses if the Secretary determines that such higher age limitation is appropriate. (2)Use-related restrictions (A)In generalNo amount may be distributed from an AO account unless the account holder establishes, under rules established by the Executive Director in consultation with the American Opportunity Fund Advisory Board, that such amount shall be used for a qualified expense. 
(B)Qualified expenseFor purposes of this subsection— (i)In generalThe term qualified expense means expenses for any of the following: 
(I)Education of the account holder. (II)Ownership of a home by the account holder. 
(III)Any expenses paid or incurred on or after the date on which the account holder attains age 59½. (IV)Any other investment in financial assets or personal capital that provides long-term gains to wages and wealth, as established under regulations promulgated by the Secretary, in consultation with the Executive Director and the American Opportunity Fund Advisory Board. 
(ii)ExceptionSuch term shall not include any expense described in clause (i) which is paid to a person who does not meet such standards as are prescribed by the Secretary, in consultation with the Executive Director and the American Opportunity Fund Advisory Board. (3)American Opportunity Account Advisory BoardFor purposes of this subsection, the term American Opportunity Fund Advisory Board means an advisory board established by the Secretary consisting of individuals with expertise in savings and asset-building, home financing, education financing, consumer financial protection, and such other areas as the Secretary may determine appropriate. 
30514.Assignment, alienation, and treatment of deceased individuals 
(a)Assignment and alienationUnder regulations which shall be prescribed by the Executive Director, rules relating to assignment and alienation applicable under chapter 84 of title 5, United States Code, with respect to amounts held in accounts in the Thrift Savings Fund shall apply with respect to amounts held in AO accounts in the American Opportunity Fund. (b)Treatment of accounts of deceased individualsIn the case of a deceased account holder of an AO account which has an account balance greater than zero, upon receipt of notification of such individual’s death, the Executive Director shall close the account and shall transfer the balance in such account to the AO account of such account holder’s surviving spouse or, if there is no such account of a surviving spouse, to the duly appointed legal representative of the estate of the deceased account holder, or if there is no such representative, to the person or persons determined to be entitled thereto under the laws of the domicile of the deceased account holder. 
30515.Rules governing AO accounts relating to investment, accounting, and reporting 
(a)Investment programThe Secretary shall establish, and the American Opportunity Fund Board shall invest in debt obligations of the United States Government with a term of 30 years. (b)Independent public accountant (1)In generalUnder regulations which shall be prescribed by the Executive Director, and subject to the provisions of this title, section 8439(b) of title 5, United States Code (relating to engagement of independent qualified public accountant), shall apply with respect to the American Opportunity Fund and accounts maintained in such Fund in the same manner and to the same extent as such section relates to the Thrift Savings Fund and the accounts maintained in the Thrift Savings Fund. 
(2)Application rulesFor purposes of paragraph (1), references in such section 8439(b) to an employee, Member, former employee, or former Member shall be deemed references to an account holder of an AO account in the American Opportunity Fund. (c)Confidentiality and disclosure (1)In generalExcept as otherwise authorized by Federal law, the American Opportunity Fund Board, the Executive Director, and any employee of the American Opportunity Fund Board shall not disclose information with respect to the American Opportunity Fund or any account maintained in such Fund. 
(2)Disclosure to designee of beneficiaryThe Executive Director may, subject to such requirements and conditions as he may prescribe by regulations, disclose such information with respect to the AO account of the beneficiary to such person or persons as the beneficiary may designate in a request for or consent to such disclosure, or to any other person at the beneficiary’s request to the extent necessary to comply with a request for information or assistance made by the beneficiary to such other person. 30516.American Opportunity Fund Board (a)In generalThere is established in the executive branch of the Government an American Opportunity Fund Board. 
(b)Composition, duties, and responsibilitiesSubject to the provisions of this title, the following provisions shall apply with respect to the American Opportunity Fund Board in the same manner and to the same extent as such provisions relate to the Federal Retirement Thrift Investment Board: (1)Section 8472 of title 5, United States Code (relating to composition of Federal Retirement Thrift Investment Board). 
(2)Section 8474 of such title (relating to Executive Director). (3)Section 8476 of such title (relating to administrative provisions). 
30517.Fiduciary responsibilities 
(a)In generalUnder regulations of the Secretary of Labor, the provisions of sections 8477 and 8478 of title 5, United States Code, shall apply in connection with the American Opportunity Fund and the accounts maintained in such Fund in the same manner and to the same extent as such provisions apply in connection with the Thrift Savings Fund and the accounts maintained in the Thrift Savings Fund. (b)Investigative authorityAny authority available to the Secretary of Labor under section 504 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1134) is hereby made available to the Secretary of Labor, and any officer designated by the Secretary of Labor, to determine whether any person has violated, or is about to violate, any provision applicable under subsection (a). 
(c)Exculpatory provisions; insurance 
(1)In generalAny provision in an agreement or instrument which purports to relieve a fiduciary from responsibility or liability for any responsibility, obligation, or duty under this title shall be void. (2)InsuranceAmounts in the American Opportunity Fund available for administrative expenses shall be available and may be used at the discretion of the Executive Director to purchase insurance to cover potential liability of persons who serve in a fiduciary capacity with respect to the Fund and accounts maintained therein, without regard to whether a policy of insurance permits recourse by the insurer against the fiduciary in the case of a breach of a fiduciary obligation. 
30518.Accounts disregarded in determining eligibility for Federal benefitsAmounts in any AO account shall not be taken into account in determining any individual’s or household’s financial eligibility for, or amount of, any benefit or service, paid for in whole or in part with Federal funds, including student financial aid. 30519.Reports (a)Reports to CongressThe Executive Director, in consultation with the Secretary, shall annually transmit a written report to the Congress. Such report shall include— 
(1)a detailed description of the status and operation of the American Opportunity Fund and the management of the AO accounts; and (2)a detailed accounting of the administrative expenses in carrying out this title, including the ratio of such administrative expenses to the balance of the American Opportunity Fund and the methodology adopted by the Executive Director for allocating such expenses among the AO accounts. 
(b)Reports to account holdersThe American Opportunity Fund Board shall prescribe regulations under which each individual for whom an AO account is maintained shall be furnished with an annual statement relating to the individual’s account, which shall include— (1)a statement of the balance of individual’s AO account; 
(2)a projection of the account’s growth by the time the individual attains the age of 18; and (3)such other information as the Secretary deems relevant. 
30520.Programs for promoting financial capabilityThe Secretary of the Treasury, in coordination with the Financial Literacy and Education Commission, shall develop programs to promote the financial capability of account holders of AO accounts. 30521.Tax treatment (a)Contributions and distributionsPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139G the following new section: 
 
139H.Contributions to and distributions from AO accountsGross income shall not include— (1)any contribution credited to the AO account of the taxpayer under section 30513(a)(3) of the American Opportunity Accounts Act, and 
(2)any distribution from such an AO account.. (b)Tax treatment of earnings and distributionsSubchapter F of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part: 
 
IXAmerican Opportunity Fund and AO accounts 
 
Sec. 530A. American Opportunity Fund and AO accounts. 
530A.American Opportunity Fund and AO accounts 
(a)General ruleThe American Opportunity Fund and AO accounts shall be exempt from taxation under this subtitle. Notwithstanding the preceding sentence, a AO account shall be subject to the taxes imposed by section 511 (relating to imposition of tax on unrelated business income of charitable organizations). (b)DefinitionsFor purposes of this section, the terms American Opportunity Fund and AO account have the meanings given such terms under part I of the American Opportunity Accounts Act.. 
(c)Conforming amendments 
(1)The table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item related to section 139G the following new item:   Sec. 139H. Contributions to and distributions from AO accounts.. (2)The table of parts for subchapter F of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Part IX—American Opportunity Fund and AO accounts. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020. IIRevenue provisions AEstate and gift tax provisions 30531.Modification of estate tax rate and basic exclusion amount (a)Permanent extension of maximum estate tax rate and basic exclusion amount as in effect in 2009 (1)Maximum estate tax rateThe last row of the table contained in subsection (c) of section 2001 of the Internal Revenue Code of 1986 is amended by striking 40 percent and inserting 45 percent. 
(2)Basic exclusion amountParagraph (3) of section 2010(c) of the Internal Revenue Code of 1986 is amended to read as follows:  (3)Basic exclusion amountFor purposes of this subsection, the basic exclusion amount is $3,500,000.. 
(b)Additional taxes for estates over $10,000,000The table contained in section 2001(c), as amended by subsection (a), is amended— (1)by inserting but not over $10,000,000 after Over $1,000,000 in the last row; and 
(2)by adding at the end the following:     Over $10,000,000 but not over $50,000,000$4,395,800, plus 55 percent of the excess of such amount over $10,000,000. Over $50,000,000$26,395,800, plus 65 percent of the excess of such amount over $50,000,000.. (c)Effective dateThe amendments made by this section shall apply to estates of decedents dying and gifts made after December 31, 2019. 
30532.Required minimum 10-year term, etc., for grantor retained annuity trusts 
(a)In generalSubsection (b) of section 2702 is amended— (1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and by moving such subparagraphs (as so redesignated) 2 ems to the right; 
(2)by striking For purposes of and inserting the following:  (1)In generalFor purposes of;  
(3)by striking paragraph (1) or (2) in paragraph (1)(C) (as so redesignated) and inserting subparagraph (A) or (B); and (4)by adding at the end the following new paragraph: 
 
(2)Additional requirements with respect to grantor retained annuitiesFor purposes of subsection (a), in the case of an interest described in paragraph (1)(A) (determined without regard to this paragraph) which is retained by the transferor, such interest shall be treated as described in such paragraph only if— (A)the right to receive the fixed amounts referred to in such paragraph is for a term of not less than 10 years and not more than the life expectancy of the annuitant plus 10 years, 
(B)such fixed amounts, when determined on an annual basis, do not decrease during the term described in subparagraph (A), and (C)the remainder interest has a value, as determined as of the time of the transfer, which is— 
(i)not less than an amount equal to the greater of— (I)25 percent of the fair market value of the property in the trust, or 
(II)$500,000, and (ii)not greater than the fair market value of the property in the trust.. 
(b)Effective dateThe amendments made by this section shall apply to transfers made after the date of the enactment of this Act. 30533.Certain transfer tax rules applicable to grantor trusts (a)In generalSubtitle B is amended by adding at the end the following new chapter: 
 
16Special rules for grantor trusts 
 
Sec. 2901. Application of transfer taxes. 
2901.Application of transfer taxes 
(a)In generalIn the case of any portion of a trust to which this section applies— (1)the value of the gross estate of the deceased deemed owner of such portion shall include all assets attributable to that portion at the time of the death of such owner, 
(2)any distribution from such portion to one or more beneficiaries during the life of the deemed owner of such portion shall be treated as a transfer by gift for purposes of chapter 12, and (3)if at any time during the life of the deemed owner of such portion, such owner ceases to be treated as the owner of such portion under subpart E of part 1 of subchapter J of chapter 1, all assets attributable to such portion at such time shall be treated for purposes of chapter 12 as a transfer by gift made by the deemed owner. 
(b)Portion of trust to which section appliesThis section shall apply to— (1)the portion of a trust with respect to which the grantor is the deemed owner, and 
(2)the portion of the trust to which a person who is not the grantor is a deemed owner by reason of the rules of subpart E of part 1 of subchapter J of chapter 1, and such deemed owner engages in a sale, exchange, or comparable transaction with the trust that is disregarded for purposes of subtitle A.For purposes of paragraph (2), the portion of the trust described with respect to a transaction is the portion of the trust attributable to the property received by the trust in such transaction, including all retained income therefrom, appreciation thereon, and reinvestments thereof, net of the amount of consideration received by the deemed owner in such transaction. (c)ExceptionsThis section shall not apply to— 
(1)any trust that is includible in the gross estate of the deemed owner (without regard to subsection (a)(1)), and (2)any other type of trust that the Secretary determines by regulations or other guidance does not have as a significant purpose the avoidance of transfer taxes. 
(d)Deemed owner definedFor purposes of this section, the term deemed owner means any person who is treated as the owner of a portion of a trust under subpart E of part 1 of subchapter J of chapter 1. (e)Reduction for taxable gifts to trust made by ownerThe amount to which subsection (a) applies shall be reduced by the value of any transfer by gift by the deemed owner to the trust previously taken into account by the deemed owner under chapter 12. 
(f)Liability for payment of taxAny tax imposed pursuant to subsection (a) shall be a liability of the trust.. (b)Clerical amendmentThe table of chapters for subtitle B is amended by adding at the end the following new item: 
 
 
Chapter 16. Special rules for grantor trusts. 
(c)Effective dateThe amendments made by this section shall apply— (1)to trusts created on or after the date of the enactment of this Act; 
(2)to any portion of a trust established before the date of the enactment of this Act which is attributable to a contribution made on or after such date; and (3)to any portion of a trust established before the date of the enactment of this Act to which section 2901(a) of the Internal Revenue Code of 1986 (as added by subsection (a)) applies by reason of a transaction described in section 2901(b)(2) of such Code on or after such date. 
30534.Simplifying gift tax exclusion for annual gifts 
(a)In generalSection 2503 of the Internal Revenue Code of 1986 is amended— (1)by striking paragraph (1) of subsection (b) and inserting the following: 
 
(1)In general 
(A)Limit per doneeIn the case of gifts made to any person by the donor during the calendar year, the first $10,000 of such gifts to such person shall not, for purposes of subsection (a), be included in the total amount of gifts made during such year. (B)Cumulative limit per donor (i)In generalThe aggregate amount excluded under subparagraph (A) with respect to all transfers described in clause (ii) made by the donor during the calendar year shall not exceed $50,000. 
(ii)Transfers subject to limitationThe transfers described in this clause are— (I)a transfer in trust (with the exception of any transfer to a trust described in section 2642(c)(2)), 
(II)a transfer of an interest in a passthrough entity, (III)a transfer of an interest subject to a prohibition on sale, and 
(IV)any other transfer of property that, without regard to withdrawal, put, or other such rights in the donee, cannot immediately be liquidated by the donee., and (2)by striking subsection (c). 
(b)Conforming amendments 
(1)Subparagraph (B) of section 529(c)(2) of the Internal Revenue Code of 1986 is amended by striking section 2503(b) and inserting “section 2503(b)(1)(A). (2)Clause (i) of section 529A(b)(2)(B) of such Code is amended by striking section 2503(b) and inserting section 2503(b)(1)(A). 
(3)Paragraph (2) of section 2523(i) of such Code is amended by striking section 2503(b) and inserting section 2503(b)(1)(A). (4)Subsection (c) of such Code of section 2801 is amended by striking 2503(b) and inserting 2503(b)(1)(A). 
(c)RegulationsThe Secretary of the Treasury, or the Secretary of the Treasury's delegate, may prescribe such regulations or other guidance as may be necessary or appropriate to carry out the amendments made by this section. (d)Effective dateThe amendments made by this section shall apply to any calendar year beginning after the date of the enactment of this Act. 
30535.Modification of rules for value of certain farm real property 
(a)Increase in limitation 
(1)In generalParagraph (2) of section 2032A(a) of the Internal Revenue Code of 1986 is amended by striking $750,000 and inserting $3,000,000. (2)Inflation adjustmentParagraph (3) of section 2032A(a) of such Code is amended— 
(A)by striking 1998 and inserting 2020; (B)by striking $750,000 and inserting $3,000,000 in subparagraph (A); and 
(C)by striking calendar year 1997 and inserting calendar year 2020 in subparagraph (B). (b)Qualified use limited to farming purposes (1)In generalSection 2032A(b)(2) is amended by striking the devotion of the property and all that follows and inserting the devotion of the property to use as a farm for farming purposes.. 
(2)Conforming amendments 
(A)Subsections (c)(6)(A), (h)(3), and (i)(3) of section 2032A of the such Code are each amended by striking subparagraph (A) or (B) of. (B)The heading of section 2032A of such Code (and the item relating to section 2032A in the table of sections for part III of subchapter A of chapter 11 of such Code) is amended by striking , etc.,. 
(c)Effective dateThe amendments made by this section shall apply to estates of decedents dying, and gifts made, after December 31, 2019. BReform of taxation of capital income 30541.Increase in capital gains rate (a)In generalSection 1(h)(1)(D) of the Internal Revenue Code of 1986 is amended by striking 20 percent and inserting 24.2 percent. 
(b)Minimum taxSection 55(b)(3)(D) of the Internal Revenue Code of 1986 is amended by striking 20 percent and inserting 24.2 percent. (c)Conforming amendmentsThe following provisions are each amended by striking 20 percent and inserting 20.4 percent: 
(1)Section 531 of the Internal Revenue Code of 1986. (2)Section 541 of the Internal Revenue Code of 1986. 
(3)Section 1445(e)(1) of the Internal Revenue Code of 1986. (4)Section 1445(e)(6) of the Internal Revenue Code of 1986. 
(5)The second sentence of section 7518(g)(6)(A) of the Internal Revenue Code of 1986. (6)Section 53511(f)(2) of title 46, United States Code. 
(d)Effective dates 
(1)In generalExcept as otherwise provided, the amendments made by this section shall apply to taxable years beginning after December 31, 2019. (2)WithholdingThe amendments made by paragraphs (3) and (4) of subsection (c) shall apply to amounts paid on or after January 1, 2019. 
30542.Deemed realization of capital gains at time of gift or death 
(a)Treatment as sale 
(1)In generalPart IV of subchapter P of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:  1261.Gains from certain property transferred by gift or upon death (a)In generalAny capital asset which is transferred by gift or upon death shall be treated as sold for its fair market value on the date of such gift, death, or transfer. 
(b)Exceptions 
(1)Tangible propertyThis section shall not apply to any tangible personal property other than a collectible (as defined in section 408(m) without regard to paragraph (3) thereof). (2)Spousal exceptionThis section shall not apply to any transfer if such transfer is made to the spouse or surviving spouse of the transferor. 
(3)Gifts to charityThis section shall not apply to any transfer if such transfer is made to an organization described in section 170(c).. (2)Clerical amendmentThe table of sections for part IV of subchapter P of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 1261. Gains from certain property transferred by gift or upon death.. 
(b)Treatment of basis for gifts and bequests to which tax applies 
(1)Elimination of carryover basis for giftsSubsection (a) section 1015 of the Internal Revenue Code of 1986 is amended— (A)by striking If the property and inserting the following: 
 
(1)Gifts before January 1, 2020If the property; (B)by inserting and before January 1, 2020 after after December 31, 1920; and 
(C)by adding at the end the following new paragraph:  (2) Gifts after December 31, 2019 (A)In generalIf the property was acquired by gift after December 31, 2019, the basis shall be the fair market value of such property at the time of the gift. 
(B)Special rules for charitable organizationsIn the case of any property acquired by an organization described in section 170(c) by gift, subparagraph (A) shall not apply and paragraph (1) shall be applied without regard to the phrase and before January 1, 2022..  (2)Property acquired from decedent spousesSection 1014 of such Code is amended by adding at the end the following new subsection: 
 
(g)Property acquired from decedent spousesIn the case of any property acquired from or which has passed from a decedent in a transfer described in section 1041(a)(1), the basis of such property in the hands of the transferee shall be determined under section 1041(b) and not this section.. (3)Rule for transfers between spouses (A)In generalSection 1041(b) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(b)Transferee has transferor's basisIn the case of any transfer of property described in subsection (a), the basis of the transferee in the property shall be the adjusted basis of the transferor.. (B)Conforming amendmentSection 1015(e) of such Code is amended by striking 1041(b)(2) and inserting 1041(b). 
30543.Exclusion of certain amounts of realized capital gain 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986, as amended by section 30521, is amended by inserting after section 139H the following new section:  139I.Exclusion gain from transfers of appreciated assets by gift or at death (a)In generalGross income shall not include so much of the aggregate gain from transfers at death described in 1261(a) of any capital asset as does not exceed $100,000. 
(b)Special rules for real property used for farming 
(1)In general 
(A)Application of sectionIn the case of qualified real property— (i)subsection (a) shall be applied separately to such qualified real property and other property, and 
(ii)in applying subsection (a) to such qualified real property, the applicable amount shall be substituted for $100,000. (B)Applicable amountFor purposes of subparagraph (A), the applicable amount is an amount equal to the sum of— 
(i)$1,000,000, plus (ii)the excess (not less than zero) of the amount in effect under subsection (a) over the aggregate amount of gain from transfers at death described in section 1261(a) of capital assets other than qualified real property. 
(2)Imposition of additional tax 
(A)In generalThe Secretary shall, by regulations, provide for recapturing the benefit under any exclusion allowable under paragraph (1) with respect to any qualified real property if, within 10 years after the decedent's death and before the death of the qualified heir— (i)the qualified heir disposes of any interest in qualified real property (other than by a disposition to a member of his family), or 
(ii)the qualified heir ceases to use for the qualified use the qualified real property which was acquired (or passed) from the decedent. (B)LiabilityThe benefit recaptured under subparagraph (A) shall be recaptured from the qualified heir. 
(3)DefinitionsAny term used in this subsection which is also used in section 2032A shall have the meaning given such term under section 2032A. (c)Inflation adjustment (1)In generalIn the case of any taxable year beginning after 2020, the $100,000 amount in subsection (a) and the $1,000,000 in subsection (b)(1)(B)(i) shall each be increased by an amount equal to— 
(A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting in subparagraph (A)(ii) thereof calendar year 2019 for calendar year 2016. 
(2)Rounding 
(A)In generalIf the dollar amount in subsection (a), after being increased under paragraph (1), is not a multiple of $10,000, such dollar amount shall be rounded to the next lowest multiple of $10,000. (B)Qualified real propertyIf the dollar amount in subsection (b)(1)(B)(i), after being increased under paragraph (1), is not a multiple of $100,000, such amount shall be rounded to the next lowest multiple of $100,000.. 
(b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after section 139H the following new item:   Sec. 139I. Exclusion gain from transfers of appreciated assets by gift or at death.. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 
30544.Extension of time for payment of tax 
(a)Extension of time 
(1)In generalSubpart B of chapter 62 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:  6168.Extension of time for payment of capital gains on certain assets realized by reason of death (a)15-Year installment payment (1)In generalIn the case of any gain with respect to an eligible capital asset that is recognized under section 1261 by reason of the death of the taxpayer, the taxpayer may elect to pay part or all of tax imposed on such gain in 2 or more (but not exceeding 15) equal installments. 
(2)Date for payment of installmentsIf an election is made under paragraph (1), the first installment shall be paid not later than the date on which the tax for the taxable year in which the gain described in paragraph (1) occurs is due, and each succeeding installment shall be paid on or before the date which is 1 year after the date prescribed by this paragraph for payment of the preceding installment. (b)Eligible capital assetFor purposes of this section, the term eligible capital asset means any capital asset other than personal property of a type which is actively traded (within the meaning of section 1092(d)(1)). 
(c)Portion of tax eligibleThe amount of tax to which this section applies shall not exceed the excess of— (1)the tax computed under chapter 1 (determined after application of section 1261), over 
(2)the tax computed under chapter 1 (determined without regard to section 1261). (d)ElectionAny election under subsection (a) shall be made not later than the time prescribed by section 6072 for filing the return of tax imposed under chapter 1 (including extensions thereof), and shall be made in such manner as the Secretary shall by regulations prescribe. If an election under subsection (a) is made, the provisions of this subtitle shall apply as though the Secretary were extending the time for payment of the tax. 
(e)Proration of deficiency to installmentsIf an election is made under subsection (a) to pay any part of the tax imposed under chapter 1 in installments and a deficiency has been assessed, the deficiency shall (subject to the limitation provided by subsection (a)(2)) be prorated to the installments payable under subsection (a). The part of the deficiency so prorated to any installment the date for payment of which has not arrived shall be collected at the same time as, and as a part of, such installment. The part of the deficiency so prorated to any installment the date for payment of which has arrived shall be paid upon notice and demand from the Secretary. This subsection shall not apply if the deficiency is due to negligence, to intentional disregard of rules and regulations, or to fraud with intent to evade tax. (f)Time for payment of interestIf the time for payment of any amount of tax has been extended under this section, interest payable under section 6601 on any unpaid portion shall be paid annually at the same time as, and as part of, each installment payment of the tax. 
(g)RegulationsThe Secretary shall prescribe such regulations as may be necessary to the application of this section. (h)Cross References (1)SecurityFor authority of the Secretary to require security in the case of an extension under this section, see section 6165. 
(2)InterestFor provisions relating to interest on tax payable in installments under this section, see subsection (k) of section 6601.. (2)Clerical amendmentThe table of sections for subpart B of chapter 62 is amended by adding at the end the following new item: 
 
 
Sec. 6168. Extension of time for payment of capital gains on certain assets realized by reason of death.. 
(b)InterestSection 6601 of the Internal Revenue Code of 1986 is amended by redesignating subsection (k) as subsection (l) and by inserting after subsection (j) the following new subsection:  (k)Special rate for tax extended under section 6168If the time for payment of an amount of tax imposed by chapter 11 is extended as provided in section 6168, in lieu of the annual rate provided by subsection (a), interest shall be paid at a rate equal to 45 percent of the annual rate provided by subsection (a). For purposes of this subsection, the amount of any deficiency which is prorated to installments payable under section 6168 shall be treated as an amount of tax payable in installments under such section.. 
30545.Waiver of penalty for underpayment of estimated taxSection 6654(e)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:  (C)Capital gains payable upon deathNo addition to tax shall be imposed under subsection (a) with respect to any underpayment if the taxpayer died during the taxable year and the Secretary determines that the amount of the underpayment is due to capital gains that were realized by reason of section 1261.. 
30546.Effective dateExcept as otherwise provided, the amendments made by this subtitle shall apply to transfers after December 31, 2019, in taxable years beginning after such date. FLow-Income Water Customer Assistance Programs 30601.Short titleThis subtitle may be cited as the Low-Income Water Customer Assistance Programs Act of 2020. 
30602.Low-income drinking water assistance pilot programPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:  1459E.Low-income drinking water assistance pilot program (a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means a municipality or public entity that owns or operates a community water system. (2)HouseholdThe term household means any individual or group of individuals who are living together as 1 economic unit. 
(3)Low-income householdThe term low-income household means a household— (A)in which 1 or more individuals are receiving— 
(i)assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); (ii)supplemental security income payments under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.); 
(iii)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or (iv)payments under— 
(I)section 1315, 1521, 1541, or 1542 of title 38, United States Code; or (II)section 306 of the Veterans' and Survivors' Pension Improvement Act of 1978 (38 U.S.C. 1521 note; Public Law 95–588); or 
(B)that has an income that, as determined by the State in which the household is located, does not exceed the greater of— (i)an amount equal to 150 percent of the poverty level; and 
(ii)an amount equal to 60 percent of the State median income for that State. (4)Poverty levelThe term poverty level means, with respect to a household in a State, the income poverty guidelines for the nonfarm population of the United States, as prescribed by the Office of Management and Budget, as applicable to the State. 
(5)Small community-serving eligible entityThe term small community-serving eligible entity means an eligible entity that provides drinking water services to a city, county, or municipality with a population of fewer than 10,000 residents, at least 20 percent of whom are at or below the Federal poverty level. (6)State median incomeThe term State median income has the meaning given the term in section 2603 of Public Law 97–35 (42 U.S.C. 8622). 
(b)Establishment 
(1)In generalThe Administrator shall establish a pilot program to award grants to not fewer than 32 eligible entities in accordance with paragraph (2) to develop and implement programs to assist low-income households in maintaining access to affordable drinking water. (2)Requirements (A)In generalThe Administrator shall award grants under the pilot program described in paragraph (1) to— 
(i)not fewer than 8 eligible entities that provide drinking water services to a population of 1,000,000 or more residents; (ii)not fewer than 8 eligible entities that provide drinking water services to a population of 100,000 or more, but fewer than 1,000,000, residents; 
(iii)not fewer than 8 eligible entities that provide drinking water services to a population of 10,000 or more, but fewer than 100,000, residents; (iv)subject, as applicable, to subparagraph (B), not fewer than 8 eligible entities that provide drinking water services to a population of fewer than 10,000 residents; and 
(v)not more than 2 eligible entities in each State. (B)Small community-serving eligible entitiesTo be eligible to receive a grant under the pilot program under this subsection, a small community-serving eligible entity shall enter into a memorandum of understanding with the State in which the small community-serving eligible entity is located, under which the State shall— 
(i)submit to the Administrator an application under paragraph (6) on behalf of the small community-serving eligible entity; and (ii)on receipt of a grant under the pilot program, administer the low-income household assistance program developed by the small community-serving eligible entity. 
(3)Limitations 
(A)UseA grant awarded under the pilot program— (i)shall not be used to replace funds for any existing similar program; but 
(ii)may be used to supplement or enhance an existing program. (B)Grants under multiple programsAn eligible entity— 
(i)may apply for a grant under the pilot program and under the low-income wastewater assistance pilot program established under section 124(b)(1) of the Federal Water Pollution Control Act; but (ii)may be awarded a grant under only 1 of the programs described in clause (i). 
(4)TermThe term of a grant awarded under the pilot program shall be 5 years. (5)Minimum program requirements (A)In generalNot later than 2 years after the date of enactment of this section, the Administrator shall develop, in consultation with all relevant stakeholders, the minimum requirements for a program carried out by an eligible entity (or a State, on behalf of a small community-serving eligible entity) using a grant under this subsection. 
(B)InclusionsThe program requirements developed under subparagraph (A) may include— (i)direct financial assistance; 
(ii)a lifeline rate; (iii)bill discounting; 
(iv)special hardship provisions; (v)a percentage-of-income payment plan; or 
(vi)water efficiency assistance, including direct installation of water efficient fixtures and leak repair, which may be completed through a contracted third party. (C)Assistance exempt from taxationNotwithstanding any other provision of law, assistance provided to a low-income household under a program carried out by an eligible entity (or a State, on behalf of a small community-serving eligible entity) using a grant under this subsection shall be exempt from income tax under the Internal Revenue Code of 1986. 
(6)ApplicationTo receive a grant under this subsection, an eligible entity (or a State, on behalf of a small community-serving eligible entity) shall submit to the Administrator an application that demonstrates that— (A)the proposed program of the eligible entity or small community-serving eligible entity, as applicable, meets the requirements developed under paragraph (5)(A); 
(B)the proposed program of the eligible entity or small community-serving eligible entity, as applicable, will treat owners and renters equitably; (C)the eligible entity or small community-serving eligible entity, as applicable, has, to fund the activities necessary to achieve or maintain compliance with this Act— 
(i)a long-term financial plan based on a rate analysis; (ii)an asset management plan; 
(iii)a capital improvement plan with a period of not less than 20 years; (iv)a fiscal management plan; or 
(v)another plan similar to the plans described in clauses (i) through (iv); (D)a grant awarded under this subsection would support the efforts of the eligible entity or the small community-serving entity, as applicable, to generate the necessary funds to achieve or maintain compliance with this title while mitigating the cost to low-income households; and 
(E)the eligible entity or the small community-serving entity, as applicable, has the capacity to create and implement an effective community outreach plan to inform eligible customers of the program and assist with enrollment. (7)PriorityIn awarding grants under this subsection, the Administrator shall give priority to eligible entities or small community-serving eligible entities, as applicable— 
(A)that— (i)in addition to owning or operating community water systems, own or operate 1 or more— 
(I)publicly owned treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)); (II)municipal wastewater treatment systems; or 
(III)municipal separate stormwater sewer systems; and (ii)are subject to consent decrees relating to compliance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) for a facility described in clause (i); 
(B)the residential customers of which have experienced rate or fee increases for wastewater, stormwater, or drinking water services that is greater than or equal to 30 percent during the 3-year period ending on the date of enactment of this section; or (C)that— 
(i)develop an equivalent program, as determined by the Administrator, that is administered separately by the eligible entity or small community-serving eligible entity, as applicable; or (ii)provide matching funds equal to or greater than the amount of the grant from— 
(I)the applicable State or unit of local government; or (II)a State-sponsored nonprofit organization or private entity. 
(8)Lower income limitFor purposes of this section, an eligible entity (or a State, on behalf of a small community-serving eligible entity) may adopt an income limit that is lower than the limit described in subsection (a)(3)(B), except that the eligible entity or State, respectively, may not exclude a household from eligibility in a fiscal year based solely on household income if that income is less than 110 percent of the poverty level. (9)Reporting requirements (A)In generalIn addition to any other applicable Federal or agency-specific grant reporting requirements, as a condition of receiving a grant under this subsection, an eligible entity (or a State, on behalf of a small community-serving eligible entity) shall submit to the Administrator an annual report that summarizes, in a manner determined by the Administrator, the low-income household assistance program developed by the eligible entity or small community-serving eligible entity, as applicable, using the grant, including— 
(i)key features, including rate structures, rebates, discounts, and related initiatives that assist households, including— (I)budget billing; 
(II)bill timing; and (III)pretermination protections; 
(ii)sources of funding; (iii)eligibility criteria; 
(iv)participation rates by eligible households; (v)the monetary benefit per participant; 
(vi)program costs; (vii)the demonstrable impacts of the program on arrearage and service disconnection for residential customers, based on data from before and after the implementation of the pilot program, to the maximum extent practicable; 
(viii)the outreach and stakeholder process used by the eligible entity or small community-serving eligible entity, as applicable, to design the program, including— (I)the selection process for any stakeholder committee members; and 
(II)the number and location of community outreach events; (ix)the methods used to enroll customers, including the outreach plan and the status of implementation of that outreach plan; and 
(x)other relevant information required by the Administrator. (B)PublicationThe Administrator shall publish each report submitted under subparagraph (A). 
(c)Technical assistanceThe Administrator shall provide technical assistance to each eligible entity, and each State, on behalf of a small community-serving eligible entity, that receives a grant under this section to ensure— (1)full implementation of the pilot program; and 
(2)maximum enrollment of low-income households, including through— (A)community outreach campaigns; 
(B)coordination with local health departments to determine the eligibility of households for assistance; or (C)a combination of the campaigns and coordination described in subparagraphs (A) and (B). 
(d)ReportNot later than 2 years after the date on which grant funds are first disbursed to an eligible entity (or a State, on behalf of a small community-serving eligible entity) under this section, and every year thereafter for the duration of the terms of the grants, the Administrator shall submit to Congress a report on the results of the pilot program established under this section.. 30603.Low-income wastewater assistance pilot programTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following: 
 
124.Low-income wastewater assistance pilot program 
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means— 
(A)a municipality or public entity that owns or operates— (i)a publicly owned treatment works; 
(ii)a municipal wastewater treatment system; or (iii)a municipal separate stormwater sewer system; and 
(B)2 or more municipalities or public entities described in subparagraph (A) that have entered into a partnership agreement or a cooperative agreement. (2)HouseholdThe term household means any individual or group of individuals who are living together as 1 economic unit. 
(3)Low-income householdThe term low-income household means a household— (A)in which 1 or more individuals are receiving— 
(i)assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); (ii)supplemental security income payments under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.); 
(iii)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or (iv)payments under— 
(I)section 1315, 1521, 1541, or 1542 of title 38, United States Code; or (II)section 306 of the Veterans' and Survivors' Pension Improvement Act of 1978 (38 U.S.C. 1521 note; Public Law 95–588); or 
(B)that has an income that, as determined by the State in which the household is located, does not exceed the greater of— (i)an amount equal to 150 percent of the poverty level; and 
(ii)an amount equal to 60 percent of the State median income for that State. (4)Poverty levelThe term poverty level means, with respect to a household in a State, the income poverty guidelines for the nonfarm population of the United States, as prescribed by the Office of Management and Budget, as applicable to the State. 
(5)Small community-serving eligible entityThe term small community-serving eligible entity means an eligible entity that provides wastewater or municipal stormwater services to a city, county, or municipality with a population of fewer than 10,000 residents, at least 20 percent of whom are at or below the Federal poverty level. (6)State median incomeThe term State median income has the meaning given the term in section 2603 of Public Law 97–35 (42 U.S.C. 8622). 
(b)Establishment 
(1)In generalThe Administrator shall establish a pilot program to award grants to not fewer than 32 eligible entities in accordance with paragraph (2) to develop and implement programs to assist low-income households in maintaining access to affordable wastewater or municipal stormwater services. (2)Requirements (A)In generalThe Administrator shall award grants under the pilot program described in paragraph (1) to— 
(i)not fewer than 8 eligible entities that provide wastewater services, stormwater services, or both to a population of 1,000,000 or more residents; (ii)not fewer than 8 eligible entities that provide wastewater services, stormwater services, or both to a population of 100,000 or more, but fewer than 1,000,000, residents; 
(iii)not fewer than 8 eligible entities that provide wastewater services, stormwater services, or both to a population of 10,000 or more, but fewer than 100,000, residents; (iv)subject, as applicable, to subparagraph (B), not fewer than 8 eligible entities that provide wastewater services, stormwater services, or both to a population of fewer than 10,000 residents; and 
(v)not more than 2 eligible entities in each State. (B)Small community-serving eligible entitiesTo be eligible to receive a grant under the pilot program under this subsection, a small community-serving eligible entity shall enter into a memorandum of understanding with the State in which the small community-serving eligible entity is located, under which the State shall— 
(i)submit to the Administrator an application under paragraph (6) on behalf of the small community-serving eligible entity; and (ii)on receipt of a grant under the pilot program, administer the low-income household assistance program developed by the small community-serving eligible entity. 
(3)Limitations 
(A)UseA grant awarded under the pilot program— (i)shall not be used to replace funds for any existing similar program; but 
(ii)may be used to supplement or enhance an existing program. (B)Grants under multiple programsAn eligible entity— 
(i)may apply for a grant under the pilot program and under the low-income drinking water assistance pilot program established under section 1459E(b)(1) of the Safe Drinking Water Act; but (ii)may be awarded a grant under only 1 of the programs described in clause (i). 
(4)TermThe term of a grant awarded under the pilot program shall be 5 years. (5)Minimum program requirements (A)In generalNot later than 2 years after the date of enactment of this section, the Administrator shall develop, in consultation with all relevant stakeholders, the minimum requirements for a program to be carried out by an eligible entity (or a State, on behalf of a small community-serving eligible entity) using a grant under this subsection. 
(B)InclusionsThe program requirements developed under subparagraph (A) may include— (i)direct financial assistance; 
(ii)a lifeline rate; (iii)bill discounting; 
(iv)special hardship provisions; (v)a percentage-of-income payment plan; or 
(vi)water efficiency assistance, including direct installation of water efficient fixtures and leak repair, which may be completed through a contracted third party. (C)Assistance exempt from taxationNotwithstanding any other provision of law, assistance provided to a low-income household under a program carried out by an eligible entity (or a State, on behalf of a small community-serving eligible entity) using a grant under this subsection shall be exempt from income tax under the Internal Revenue Code of 1986. 
(6)ApplicationTo receive a grant under this subsection, an eligible entity (or a State, on behalf of a small community-serving eligible entity) shall submit to the Administrator an application that demonstrates that— (A)the proposed program of the eligible entity or small community-serving eligible entity, as applicable, meets the requirements developed under paragraph (5)(A); 
(B)the proposed program of the eligible entity or small community-serving eligible entity, as applicable, will treat owners and renters equitably; (C)the eligible entity or small community-serving eligible entity, as applicable, has, to fund the activities necessary to achieve or maintain compliance with this Act— 
(i)a long-term financial plan based on a rate analysis; (ii)an asset management plan; 
(iii)a capital improvement plan with a period of not less than 20 years; (iv)a fiscal management plan; or 
(v)another plan similar to the plans described in clauses (i) through (iv); (D)a grant awarded under this subsection would support the efforts of the eligible entity or the small community-serving entity, as applicable, to generate the necessary funds to achieve or maintain compliance with this title while mitigating the cost to low-income households; and 
(E)the eligible entity or the small community-serving entity, as applicable, has the capacity to create and implement an effective community outreach plan to inform eligible customers of the program and assist with enrollment. (7)PriorityIn awarding grants under this subsection, the Administrator shall give priority to eligible entities or small community-serving eligible entities, as applicable— 
(A)that are affected by consent decrees relating to compliance with this Act; (B)the residential customers of the eligible entity or small community-serving eligible entity, as applicable, have experienced a rate or fee increase for wastewater, stormwater, or drinking water services that is greater than or equal to 30 percent during the 3-year period ending on the date of enactment of this section; 
(C)that— (i)develop an equivalent program, as determined by the Administrator, that is administered separately by the eligible entity or small community-serving eligible entity, as applicable; or 
(ii)provide matching funds equal to or greater than the amount of the grant from— (I)the applicable State or unit of local government; or 
(II)a State-sponsored nonprofit organization or private entity; or (D)that are described in subsection (a)(1)(B). 
(8)Lower income limitFor purposes of this section, an eligible entity (or a State, on behalf of a small community-serving eligible entity) may adopt an income limit that is lower than the limit described in subsection (a)(3)(B), except that the eligible entity or State, respectively, may not exclude a household from eligibility in a fiscal year based solely on household income if that income is less than 110 percent of the poverty level. (9)Reporting requirements (A)In generalIn addition to any other applicable Federal or agency-specific grant reporting requirements, as a condition of receiving a grant under this subsection, an eligible entity (or a State, on behalf of a small community-serving eligible entity) shall submit to the Administrator an annual report that summarizes, in a manner determined by the Administrator, the low-income household assistance program developed by the eligible entity or small community-serving eligible entity, as applicable, using the grant amount, including— 
(i)key features, including rate structures, rebates, discounts, and related initiatives that assist households, including— (I)budget billing; 
(II)bill timing; and (III)pretermination protections; 
(ii)sources of funding; (iii)eligibility criteria; 
(iv)participation rates by eligible households; (v)the monetary benefit per participant; 
(vi)program costs; (vii)the demonstrable impacts of the program on arrearage and service disconnection for residential customers, based on data from before and after the implementation of the pilot program, to the maximum extent practicable; 
(viii)the outreach and stakeholder process used by the eligible entity or small community-serving eligible entity, as applicable, to design the program, including— (I)the selection process for any stakeholder committee members; and 
(II)the number and location of community outreach events; (ix)the methods used to enroll customers, including the outreach plan and the status of implementation of that outreach plan; and 
(x)other relevant information required by the Administrator. (B)PublicationThe Administrator shall publish each report submitted under subparagraph (A). 
(c)Technical assistanceThe Administrator shall provide technical assistance to each eligible entity, and each State, on behalf of a small community-serving eligible entity, that receives a grant under this section to ensure— (1)full implementation of the pilot program; and 
(2)maximum enrollment of low-income households, including through— (A)community outreach campaigns; 
(B)coordination with local health departments to determine the eligibility of households for assistance; or (C)a combination of the campaigns and coordination described in subparagraphs (A) and (B). 
(d)ReportNot later than 2 years after the date on which grant funds are first disbursed to an eligible entity (or a State, on behalf of a small community-serving eligible entity) under this section, and every year thereafter for the duration of the terms of the grants, the Administrator shall submit to Congress a report on the results of the pilot program established under this section.. 30604.Needs assessment for nationwide rural and urban low-income community water assistance program (a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Low-income householdThe term low-income household means a household— 
(A)in which 1 or more individuals are receiving— (i)assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); 
(ii)supplemental security income payments under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.); (iii)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or 
(iv)payments under— (I)section 1315, 1521, 1541, or 1542 of title 38, United States Code; or 
(II)section 306 of the Veterans' and Survivors' Pension Improvement Act of 1978 (38 U.S.C. 1521 note; Public Law 95–588); or (B)that has an income that, as determined by the State in which the household is located, does not exceed the greater of— 
(i)an amount equal to 150 percent of the poverty level; and (ii)an amount equal to 60 percent of the State median income for that State. 
(3)Poverty levelThe term poverty level means, with respect to a household in a State, the income poverty guidelines for the nonfarm population of the United States, as prescribed by the Office of Management and Budget, as applicable to the State. (4)State median incomeThe term State median income has the meaning given the term in section 2603 of Public Law 97–35 (42 U.S.C. 8622). 
(b)Study; report 
(1)In generalNot later than 4 years after the date of enactment of this Act, the Administrator shall conduct, and submit to Congress a report describing the results of, a study regarding the prevalence throughout the United States of low-income households that do not have access to— (A)affordable and functional centralized or onsite wastewater services that protect the health of individuals in the households; 
(B)affordable municipal stormwater services; or (C)affordable public drinking water services to meet household needs. 
(2)InclusionsThe report under paragraph (1) shall include— (A)recommendations of the Administrator regarding the best methods to increase access to affordable and functional centralized and onsite wastewater, stormwater, and drinking water services; 
(B)a description of the cost of each method described in subparagraph (A); (C)with respect to the development of the report, a consultation with all relevant stakeholders; and 
(D)a description of the results of the study with respect to low-income renters who do not receive bills for wastewater, stormwater, and drinking water services but pay for the services indirectly through rent payments. (3)AgreementsThe Administrator may enter into an agreement with another Federal agency to carry out the study under paragraph (1). 
GWorker Relief and Credit Reform 
30701.Short titleThis subtitle may be cited as the Worker Relief and Credit Reform Act of 2020 or as the WRCR Act of 2020. 30702.Expansion and improvement of earned income tax credit (a)Application to students (1)In generalSection 32(c)(1)(A)(i) of the Internal Revenue Code of 1986 is amended by inserting who is a qualifying student or after any individual. 
(2)Qualifying studentSection 32(c) of such Code is amended by redesignating paragraph (4) as paragraph (5) and inserting after paragraph (3) the following new paragraph:  (4)Qualifying student (A)In generalThe term qualifying student means, with respect to any taxable year, any individual who— 
(i)is an eligible student (as defined in section 25A(b)(3)) with respect to at least one academic period beginning during such taxable year, (ii)either— 
(I)qualifies for a Federal Pell Grant with respect to such academic period, or (II)meets the requirements of subparagraph (B) or (C) for the taxable year, and 
(iii)is not a dependent for whom a deduction is allowable under section 151 to another taxpayer for any taxable year beginning in the same calendar year as such taxable year. (B)Independent studentsIn the case of any independent student, the requirements of this subparagraph are met for such taxable year if the household income of the taxpayer is less than 300 percent of the poverty line for the size of the family involved for the taxable year. 
(C)Other students 
(i)In generalIn the case of any individual who is not an independent student, the requirements of this subparagraph are met for such taxable year if the aggregate household incomes of all the individual’s specified supporters (and the taxpayer if not otherwise taken into account) for the taxable years of such supporters which end in or with the calendar year in which such individual’s taxable year begins is less than 300 percent of the poverty line for the size of the family involved (determined on a single aggregate basis) for the taxable year. (ii)Specified supporterThe term specified supporter means, with respect to any individual described in clause (i), any taxpayer with respect to whom such individual was a dependent for any taxable year ending in the 3-year period described in subparagraph (D)(i). 
(D)Independent student defined 
(i)In generalThe term independent student means any individual if such individual was not a dependent of another taxpayer for any taxable year ending in the 3-year period which ends on the first day of the first academic period with respect to which such individual is an eligible student (as defined in section 25A(b)(3)). (ii)Certain academic periods disregardedAn academic period shall be disregarded under clause (i) if such academic period ends more than 2 years before the beginning of the next academic period with respect to which the individual is an eligible student (as defined in section 25A(b)(3)). 
(E)Other definitions 
(i)Household incomeThe term household income has the meaning given such term in section 36B(d)(2). (ii)Poverty lineThe term poverty line has the meaning given such term in section 36B(d)(3)(A). 
(iii)Family sizeThe family size involved with respect to any taxpayer shall be determined under rules similar to the rules of section 36B(d)(1).. (3)Conforming amendmentSection 32(c)(1)(A)(ii) of such Code is amended by striking any other individual who does not have a qualifying child and inserting any individual not described in clause (i). 
(b)Modification of age requirementsSection 32(c)(1)(A)(ii)(II) of such Code is amended by striking has attained age 25 but not attained age 65 and inserting has attained age 18. (c)Care-Giving and learning taken into account as compensated workSection 32(a) of such Code is amended by adding at the end the following new paragraph: 
 
(3)Special rule for qualifying students and certain individuals with one or more qualifying dependentsFor purposes of paragraph (1), any individual— (A)who is a qualifying student, or 
(B)who has a qualifying dependent,shall be treated as having earned income for the taxable year which is equal to the earned income amount with respect to such individual for such taxable year.. (d)Treatment of certain qualifying relatives (1)In generalSection 32(c)(3) of such Code is amended by striking all that precedes subparagraph (B) and inserting the following: 
 
(3)Qualifying dependent 
(A)In generalThe term qualifying dependent means— (i)a qualifying child of the taxpayer, as defined in section 152(c), determined— 
(I)by substituting 12 for 19 in paragraph (3)(A)(i) thereof, and (II)without regard to paragraphs (1)(D) and (3)(A)(ii) thereof and section 152(e), 
(ii)any individual who is physically or mentally incapable of caring for himself or herself (within the meaning of section 21(b)(1)) and who— (I)is the taxpayer’s spouse, or 
(II)is a qualifying relative of the taxpayer, as defined in section 152(d), determined without regard to paragraph (1)(B) thereof and by treating an individual as a qualifying child of the taxpayer for purposes of paragraph (1)(D) thereof only if such individual is a qualifying child of the taxpayer as determined under clause (i) of this subparagraph, or (iii)any qualifying relative of the taxpayer (as defined in section 152(d), determined without regard to paragraph (1)(B) thereof) who has attained age 65 as of the close of the calendar year in which the taxable year of the taxpayer begins.For purposes of determining if any individual is a qualifying relative of the taxpayer under clause (ii)(II) or (iii), section 152(d)(1)(C) shall be applied by not taking into account any benefits received by such individual pursuant to any Federal program (or any State or local program financed in whole or in part with Federal funds) related to health care, cash aid, child care, food assistance, housing and development, social services, employment and training, or energy assistance.. 
(2)Conforming amendments 
(A)Section 32(c)(1)(A)(i) of such Code are each amended by striking qualifying child and inserting qualifying dependent. (B)Section 32(c)(1)(B) of such Code is amended— 
(i)by striking qualifying child and inserting qualifying dependent, and (ii)by striking child in the heading and inserting dependent. 
(C)Section 32(c)(1)(F) of such Code is amended— (i)by striking qualifying children and inserting qualifying dependents, 
(ii)by striking qualifying child and inserting qualifying dependent, and (iii)by striking qualifying child in the heading and inserting qualifying dependent. 
(D)Section 32(c)(3)(D)(i) of such Code is amended by striking qualifying child both places it appears and inserting qualifying dependent. (e)Modification of percentages and amounts (1)100 percent credit percentageParagraph (1) and paragraph (2)(A) of section 32(a) of such Code are each amended by striking the credit percentage of. 
(2)20 percent phaseout percentageSection 32(a)(2)(B) of such Code is amended by striking the phaseout percentage and inserting 20 percent. (3)Modification of earned income and phaseout amountsSection 32(b) of such Code is amended to read as follows: 
 
(b)Earned income amount; phaseout amountFor purposes of this section— (1)Earned income amountThe term earned income amount means $4,000 (twice such amount in the case of a joint return). 
(2)Phaseout amountThe term phaseout amount means $30,000 ($50,000 in the case of a joint return). (3)Inflation adjustmentIn the case of any taxable year beginning after 2019, the $4,000 amount in paragraph (1) and each dollar amount in paragraph (2) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2018 for 2016 in subparagraph (A)(ii) thereof.If any increase under the preceding sentence is not a multiple of $50, such increase shall be rounded to the next lowest multiple of $50.. 
(4)Conforming amendments 
(A)Section 32(i) of such Code is amended by adding at the end the following new paragraph:  (3)Inflation adjustment (A)In generalIn the case of any taxable year beginning after 2018, the $2,200 amount in subsection (i)(1) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 1995 for 2016 in subparagraph (A)(ii) thereof. 
(B)RoundingIf any increase under subparagraph (A) is not a multiple of $50, such increase shall be rounded to the next lowest multiple of $50.. (B)Section 32 of such Code is amended by striking subsection (j). 
(f)Increased credit for certain unmarried individuals with 2 or more qualifying children 
(1)In generalSection 32 of such Code is amended by inserting after subsection (f) the following new subsection:  (g)Increased credit for certain unmarried individuals with 2 or more qualifying children (1)In generalIn the case of a qualified individual, the amount of the credit otherwise determined under subsection (a) shall be increased by the amount of the credit determined under this section as such section was in effect for taxable years beginning in 2018 but with the modifications described in paragraph (2). 
(2)ModificationsSolely for purposes of determining the increase under paragraph (1)— (A)Credit percentageThe credit percentage shall be equal to— 
(i)in the case of a qualified individual with 2 qualifying children, 12.5 percent, and (ii)in the case of a qualified individual with 3 or more qualifying children, 18.75 percent. 
(B)Phaseout percentageThe phaseout percentage shall be equal to 5 percent. (C)Application of inflation adjustmentSection 32(j) as in effect for taxable years beginning in 2018 shall be applied by taking into account the taxable year for which the increase under paragraph (1) is determined. 
(3)Qualified individualFor purposes of this subsection, the term qualified individual means any individual who— (A)is not married (as determined under section 7703), and 
(B)has 2 or more qualifying children. (4)Qualifying childFor purposes of this subsection, the term qualifying child means a child described in subsection (c)(3)(A)(i) determined without regard to subclause (I) thereof.. 
(g)Advance payment 
(1)In generalChapter 77 of such Code is amended by adding at the end the following new section:  7529.Advance payment of earned income credit; earned income savings accounts (a)In generalNot later that the date that is 2 years after the date of the enactment of this section, the Secretary shall establish a program for making direct advance monthly payments of the credit allowable under section 32 to taxpayers who elect to receive such payments. 
(b)LimitationThe aggregate monthly payments made under subsection (a) with respect to any taxpayer for any taxable year shall not exceed 75 percent of the estimated amount of the credit allowable under section 32 to such taxpayer for such taxable year. (c)ElectionThe election under subsection (a) may be made or changed for subsequent periods at any time during the taxable year. In the case of an election made after the beginning of a taxable year, the monthly advance payments shall be made for months beginning after the date that such election becomes effective and the total amount of advance payments (subject to the limitation of subsection (b)) shall be prorated among the remaining months. 
(d)Method of paymentThe program established under subsection (a) shall include an option for taxpayers to elect to receive payments under such program by prepaid debit card. (e)Reports to taxpayers (1)In generalWith respect to payments made under this section for any calendar year, not later than January 31 of the following calendar year, the Secretary shall issue a statement to each individual with respect to whom payments were made under this section setting forth— 
(A)the name, address, and TIN of such person, (B)the aggregate amount of payments made under this section with respect to such person for such calendar year, 
(C)a statement that such individual is required to file a return of tax with respect to taxable years which include any portion of such calendar year regardless of whether such individual has income tax liability with respect to such taxable years, and (D)such other information as the Secretary may provide. 
(2)Election to receive statement through on-line portalA taxpayer may elect to receive the statement described in paragraph (1) through the on-line portal described in subsection (f). (f)Recapture of excess paymentsIf the aggregate payments made to any taxpayer under subsection (a) with respect to any taxable year exceed the credit allowed under section 32 (determined without regard to subsection (h) thereof) with respect to such taxpayer for such taxable year, the tax imposed by chapter 1 with respect to such taxpayer for such taxable year shall be increased by such excess. 
(g)Restriction on allowance of advance payment if excess payments not repaidIn the case of a taxpayer who fails to pay any tax liability which includes an increase determined under subsection (f) before the date on which payment of such tax is due, no payment shall be made under subsection (a) to such taxpayer during the period beginning on such date and ending with the 2-year period which begins on the date that such tax liability (and any interest or penalties in connection with such liability) has been paid in full.. (2)Coordination with creditSection 32 of such Code, as amended by subsection (f), is amended by inserting after subsection (g) the following new subsection: 
 
(h)Coordination with advance payment of creditWith respect to any taxable year, the amount which would (but for this subsection) be allowed as a credit to the taxpayer under this section shall be reduced (but not below zero) by the aggregate payments made under section 7529 to such taxpayer for such taxable year.. (3)One-on-one consultationsThe Secretary of the Treasury (or the Secretary’s delegate) shall ensure that in person, telephonic, and virtual one-on-one consultations between taxpayers and the Internal Revenue Service are available to assist taxpayers at all times during regular business hours (and, in the case of in person consultations, at all taxpayer assistance centers of the Internal Revenue Service) in determining— 
(A)their eligibility for the advance payment program established under section 7529, (B)the amount of the monthly payment for which the taxpayer is eligible under such program, 
(C)the circumstances or changes in circumstances which, based on the particular characteristics of such taxpayer, are most likely to result in excess payments to such taxpayer which would be subject to recapture under section 7529(f), and (D)such other matters as such Secretary or delegate determines appropriate. 
(4)On-line portalThe Secretary of the Treasury (or the Secretary’s delegate) shall establish an on-line portal which allows taxpayers to— (A)elect to receive advance monthly payment under section 7529, including determining the estimated amount described in subsection (b) of such section and determining the amount of such monthly payments, 
(B)report changes in circumstances and modify the amount of future advance monthly payments under such section, and (C)stop future advance monthly payments under such section and pay back any advance monthly payments. 
(5)Clerical amendmentThe table of sections for chapter 77 of such Code is amended by adding at the end the following new item:   Sec. 7529. Advance payment of earned income credit; earned income savings accounts.. (h)Outreach pilot program (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury (or the Secretary’s designee) shall establish a program to educate taxpayers regarding the availability of the earned income tax credit and the advance monthly payment of such credit. Pursuant to such program— 
(A)EITC educational lettersThe Secretary (or designee) shall provide a written notice describing the earned income tax credit, the qualifications for receiving such credit, and the program for the advance payment of such credit to each taxpayer that the Secretary (or designee) determines is likely to qualify for such credit. (B)District office workshopsEach district office of the Internal Revenue Service shall provide workshops and seminars to assist and educate taxpayers regarding the earned income tax credit and the program to provide advance monthly payments of such credit. 
(C)Quarterly remindersThe Internal Revenue Service shall provide written reminders each calendar quarter to taxpayers participating in the program to provide advance monthly payments of the earned income tax credit that the amount of such payments are determined on the basis of estimates based on information previously provided by the taxpayer, that the taxpayer is responsible for repaying any amounts received which are in excess of the actual amount of the earned income tax credit, and that the taxpayer should review all the facts and circumstances that may affect the amount of the earned income tax credit of the taxpayer which the taxpayer is receiving in advance. (2)TerminationThe program established under paragraph (1) shall terminate at the close of the 10-year period beginning on the date that such program is established by the Secretary (or designee). 
(3)Report on effectiveness of programOn the date which is 5 years after the establishment of the program under paragraph (1), the Secretary shall submit to Congress a report evaluating the effectiveness of the program, including a detailed examination of the effectiveness of each of the initiatives described in subparagraphs (A), (B), and (C) of paragraph (1). (i)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021. 
HSchool Modernization and Efficient Access to Lunches for Students 
30801.Short titleThis subtitle may be cited as the School Modernization and Efficient Access to Lunches for Students Act of 2020 or the School MEALS Act of 2020. 30802.Expanding direct certificationSection 9(b)(4)(F)(iii)(II)(bb) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(4)(F)(iii)(II)(bb)) is amended by inserting in not more than 3 school years after measures. 
30803.Direct certification improvement grants and technical assistanceSection 9(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)) is amended by adding at the end the following:  (16)Direct certification improvement grants and technical assistance (A)DefinitionsIn this paragraph: 
(i)Eligible entityThe term eligible entity means— (I)a State agency; and 
(II)a Tribal organization. (ii)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(iii)Rate of direct certificationThe term rate of direct certification means the percentage of children eligible for direct certification under paragraphs (4) and (5) for a school year that were directly certified under those paragraphs for that school year. (iv)Tribal organizationThe term Tribal organization has the meaning given the term tribal organization in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(B)Grants 
(i)In generalThe Secretary shall provide grants to eligible entities that administer the school lunch program under this Act to improve the rate of direct certification in the State in which the eligible entity is located. (ii)PriorityIn providing grants under clause (i), the Secretary shall give priority to States and Tribal organizations with the lowest rates of direct certification. 
(iii)Use of fundsAn eligible entity that receives a grant under clause (i) shall use the grant funds to pay costs relating to improving the rate of direct certification in the State or Indian Tribe, as applicable, including the cost of— (I)improving technology relating to direct certification; 
(II)providing technical assistance to local educational agencies; (III)newly implementing or revising a direct certification system or process in the State (including at local educational agencies in the State) or Indian Tribe, including the cost of equipment; and 
(IV)coordinating with multiple public benefits programs to increase the rate of direct certification, including by conducting feasibility studies and demonstration projects under section 18(c). (C)Food Distribution Program on Indian reservations (i)In generalThe Secretary shall provide grants to States and Tribal organizations administering the food distribution program on Indian reservations under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b))— 
(I)in the case of a Tribal organization, if applicable, to establish a rate of direct certification of children that are members of households receiving assistance under that program; or (II)to improve the rate of direct certification of children that are members of households receiving assistance under that program. 
(ii)Use of fundsA State or Tribal organization receiving a grant under this subparagraph shall use the funds to pay the costs described in subparagraph (B)(iii). (D)Technical assistanceThe Secretary shall provide technical assistance to assist the recipients of grants under subparagraphs (B) and (C), and other eligible entities, as appropriate, in improving the rates of direct certification. 
(E)Funding 
(i)In generalOn October 1, 2020, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this paragraph $28,000,000, to remain available until expended. (ii)Food Distribution Program on Indian reservationsOf the funds transferred to the Secretary under clause (i), the Secretary shall use not less than $2,000,000 to carry out subparagraph (C). 
(iii)Technical assistanceOf the funds transferred to the Secretary under clause (i), the Secretary shall use not more than $3,000,000 to carry out subparagraph (D). (iv)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this paragraph the funds transferred under clause (i), without further appropriation.. 
30804.Enhancing the community eligibility optionSection 11(a)(1)(F) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)) is amended— (1)in clause (iv)— 
(A)in subclause (I)(bb)— (i)by striking as of April 1 of the prior school year and inserting during the period beginning on April 1 of the prior school year and ending on the last day of that school year; and 
(ii)by striking as of April 1 of the school year prior and all that follows through subparagraph and inserting during the period beginning on April 1 of the covered school year and ending on the last day of the covered school year; and (B)by adding at the end the following: 
 
(III)Definition of covered school yearIn this clause, the term covered school year means the school year prior to the first school year that a school or local educational agency elected to receive special assistance payments under this subparagraph.; and (2)in clause (x)— 
(A)in subclause (I), by striking for the next school year if, not later than June 30 of the current school year, and inserting if; (B)in subclause (II)(aa), by inserting , based on counts conducted by schools of identified students beginning on or after April 1 of that school year, after clause (viii); and 
(C)in subclause (IV)(aa), by inserting , based on counts conducted by schools of identified students beginning on or after April 1 of that school year, after clause (viii). 30805.Enhancing direct certificationSection 9(b)(15)(B)(ii)(III) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(15)(B)(ii)(III)) is amended by striking 10 and inserting 20. 
30806.State performance on enrolling children receiving program benefits for free school mealsSection 4301(b) of the Food, Conservation, and Energy Act of 2008 (42 U.S.C. 1758a(b)) is amended— (1)in paragraph (2), by striking and at the end; 
(2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(4)in the case of a State identified under clause (ii)(I) of section 9(b)(4)(F) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(4)(F)), a description of— (A)the technical assistance provided to the State; and 
(B)the progress made by the State in implementing the measures and meeting the goals described in items (aa) through (cc) of clause (iii)(II) of that section.. IProtect SNAP 30901.Short titleThis subtitle may be cited as the Protect SNAP Act. 
30902.Preventing the changing of regulations governing waivers under the supplemental nutrition assistance programNo rule, regulation, proposed rule, policy directive, or guideline may be issued or enforced by the Secretary of Agriculture, by the head of any entity within the Department of Agriculture (including the Food and Nutrition Service), or by any other person or entity that— (1)supersedes subsection (a), (b), (c), (d), (e), or (f) of section 273.24 of title 7 of the Code of Federal Regulations as in effect on December 1, 2020; or 
(2)modifies the effect or operation of any such subsection as so in effect. 30903.Restriction on Federal fundsNo Federal funds (including fees) made available for any fiscal year may be used to finalize, implement, administer, enforce, carry out, or otherwise give effect to the proposed rule entitled Supplemental Nutrition Assistance Program: Requirements for Able Bodied Adults Without Dependents (84 Fed. Reg. 980; February 1, 2019). 
JProtections Against Poverty 
31001.FindingsCongress finds the following: (1)According to the Census Bureau, more than 38,000,000 people, including 12,000,000 children, lived in poverty in 2018 based on the Official Poverty Measure. 
(2)More than 17,000,000 people lived in deep poverty, defined as living in a household with a total cash income below 50 percent of its poverty threshold. (3)Poverty disproportionately impacts communities of color, with the poverty rate at 20.8 percent for Blacks, 17.6 percent for Hispanics, and 10.1 percent for Asians, versus 8.1 percent for non-Hispanic Whites. 
(4)The Official Poverty Measure often understates the number of people who have trouble making ends meet. (5)According to a 2020 Federal Reserve report on the economic well-being of United States households, an estimated 37 percent of people cannot cover an unexpected $400 expense. 
(6)The top one percent of United States households have experienced income growth before taxes and transfer payments nearly seven times faster than the bottom 20 percent of households since 1979. (7)Wealth has become even more concentrated than income. 
(8)According to the Federal Reserve Bank of St. Louis, the top 10 percent of United States households ranked by wealth own 77 percent of the country’s total wealth while those in the bottom 50 percent own one percent. (9)A full-time, full-year minimum wage worker at the Federal minimum wage level of $7.25 lives below the poverty line. 
(10)A vast majority of low wage earners lack access to paid family leave, leaving them just one accident or illness away from economic devastation. (11)Unions increase workers’ wages, ensure access to better benefits, address wage inequality, and reduce poverty. 
(12)5,140,000 Americans aged 65 and older lived in poverty in 2018. (13)According to the United States Census Bureau, 27,500,000 people did not have health insurance at any point in 2018. 
(14)According to the Federal Reserve, 25 percent of adults reported skipping medical care, such as a visit to a doctor or dentist, because they were unable to afford the cost in 2019. (15)Minority and low-income individuals are disproportionately affected by air pollution and are more likely to face health conditions that put them at greater risk when exposed to hazardous air pollution. 
(16)Families living in poverty also struggle to afford childcare, housing, utilities, and food expenses. (17)According to the United States Census Bureau, households with incomes less than the Federal poverty level who pay for childcare spend on average four times the percentage of their income on it as do other families. 
(18)In 2017, 83 percent of renter households with incomes below $15,000 paid more than 30 percent of their total household income for housing, experiencing housing costs burdens, and 72 percent paid more than 50 percent of their income for housing, experiencing severe cost burdens. (19)Water and wastewater bills are increasingly unaffordable for millions of households nationwide. 
(20)According to the Energy Information Administration, nearly one-third of United States households reported facing a challenge in paying energy bills or sustaining adequate heating and cooling in their homes in 2015. (21)More than 20,000,000 Americans lack access to any broadband whatsoever and many more are unable to adopt broadband, primarily due to prohibitive costs. 
(22)Limited access to technology and broadband services makes it difficult for people to apply for jobs online, connect with health insurance, apply for financial aid, telework, or complete online homework. (23)According to the Department of Agriculture, 37,200,000 people, including 11,200,000 children, lived in food-insecure households in 2018. 
(24)5,600,000 households had very low food security, defined as households in which the food intake of one or more members was reduced and eating patterns disrupted because of insufficient money and other resources for food. (25)According to a 2009 Department of Agriculture report on access to affordable and nutritious food, millions of people live in food deserts, or areas where they are more than a mile from a supermarket. 
(26)Reliable and affordable public transportation is critical to accessing employment, food, health care, and education. (27)The educational level attained by individuals has a dramatic impact on poverty, with 25.9 percent of adults over 25 years old without a high school diploma in poverty versus 12.7 percent for those with a high school degree, but no college, and 4.4 percent for those with a college degree. 
(28)According to the Government Accountability Office, socioeconomic and racial segregation in schools has increased dramatically in the past decade. (29)Low-income individuals are more likely to be targeted by child welfare services and the criminal justice system and live in communities with high rates of violence and heavy police presence. 
(30)Low-income parents have their children removed from the household every day, because living in poverty is incorrectly treated as child neglect. (31)The criminal justice system often punishes poverty, as court fees and fines disproportionately impact the poor. 
(32)Police are most likely to use deadly force in low-income, more highly segregated neighborhoods. (33)Low-income communities often have limited social capital and political voice. 
(34)Strict voter ID requirements, closures of polling places, limited access to alternatives to in-person voting and other voter suppression tactics disproportionately impact poor and minority Americans. (35)The effects of poverty are widespread, long-lasting, and dangerous, and leave families vulnerable to unexpected events. 
(36)Adults who were poor during childhood are more likely to experience poverty as adults, are less likely to graduate high school, and are less likely to be consistently employed as young adults. (37)Lower incomes are associated with shorter life expectancies. 
(38)The COVID–19 pandemic threatens to increase health, food, housing, and economic insecurity and push millions of people into poverty. (39)Low-income and minority communities have long experienced inadequate access to health care, housing, nutritious food, and education and economic opportunity, which increase the prevalence of COVID–19 risk factors, such as diabetes, asthma, heart disease, and high blood pressure. 
(40)The COVID–19 pandemic has exposed and exacerbated the inequality and poverty afflicting the United States, as well as underlined the shortcomings of its social safety net programs. 31002.Sense of the House of RepresentativesIt is the sense of the House of Representatives that the Congress should enact the Poverty Bill of Rights to reaffirm the right of all Americans to live a life free from poverty and its impacts, including the right to— 
(1)equal opportunity, irrespective of race, gender, or socioeconomic status; (2)working family tax credits, such as the Child Tax Credit and the Earned Income Tax Credit, that are proven to lift families out of poverty, free from onerous eligibility requirements; 
(3)a livable wage that is enough to ensure adequate housing, food, clothing, and other basic household needs; (4)robust paid leave programs so they can care for themselves, their families, and dependents without fear of financial devastation; 
(5)emergency financial assistance in times of unemployment; (6)unionize to negotiate for higher wages, better benefits, and safe working conditions; 
(7)financial security for themselves and their families during retirement years; (8)quality, affordable health care and prescription drugs; 
(9)clean air through robust environmental and public health policies; (10)high-quality, affordable, and reliable childcare; 
(11)accessible, affordable, safe housing; (12)safe, clean, and affordable water and wastewater services; 
(13)affordable, reliable energy service; (14)equitable access to technology and telephone and broadband services; 
(15)adequate access to affordable and nutritious foods; (16)reliable, efficient, and affordable public transportation; 
(17)high-quality, equitable PreK–12 public education; (18)safe public schools that promote racial and socioeconomic diversity; 
(19)access to affordable higher education, registered apprenticeships, and other vocational training opportunities; (20)live with their families and not be separated from each other on the basis of poverty; 
(21)safe neighborhoods, where they are protected by law enforcement, not targeted, profiled, harassed, and brutalized; (22)equal treatment in criminal justice settings, free from discrimination; and 
(23)equal representation and participation in democracy through unfettered, unabridged access to the ballot box, accessible polling places, and alternatives to traditional in-person voting, such as early voting and voting by mail. KLIFT (Livable Incomes for Families Today) the Middle Class  31101.Short titleThis subtitle may be cited as the LIFT (Livable Incomes for Families Today) the Middle Class Act. 
31102.Establishment of middle class tax credit 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36 the following new section:  36A.Middle class tax credit (a)Allowance of credit (1)In generalIn the case of an eligible individual, for any taxable year beginning after December 31, 2018, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to so much of the taxpayer's earned income for the preceding taxable year as does not exceed $3,000. 
(2)Phaseout of creditThe amount of the credit allowable to the taxpayer under paragraph (1) for the taxable year shall be reduced (but not below zero) by an amount which bears the same ratio to the amount of the credit determined under such paragraph as— (A)the amount (not less than zero) equal to the adjusted gross income (or, if greater, the earned income) of the taxpayer for the preceding taxable year minus $30,000, bears to 
(B)$20,000. (3)Joint returns (A)In generalFor purposes of determining the amount of the credit allowed under this section for any taxable year, if a joint return was filed for the preceding taxable year by an eligible individual and such individual's spouse, each of the dollar amounts under paragraphs (1) and (2) shall be doubled. 
(B)Married individualsFor purposes of determining the amount of the credit allowed under this section for any taxable year, if an individual was married during the preceding taxable year (within the meaning of section 7703), this section shall apply only if a joint return was filed for the preceding taxable year under section 6013. (4)Head of householdFor purposes of determining the amount of the credit allowed under this section for any taxable year, if a taxpayer filed a return as a head of household for the preceding taxable year, the reduction of the credit allowable to the taxpayer under paragraph (1) shall be determined under paragraph (2) by substituting $60,000 for $30,000 in subparagraph (A) thereof. 
(5)Inflation adjustments 
(A)In generalIn the case of any taxable year after 2019, each of the dollar amounts under paragraphs (1), (2), and (4) shall be increased by an amount equal to— (i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof. (B)RoundingIf any increase determined under subparagraph (A) is not a multiple of $50, such increase shall be rounded to the nearest multiple of $50. 
(b)DefinitionsFor purposes of determining the credit allowed under this section for any taxable year— (1)Eligible individual (A)In generalThe term eligible individual means an individual— 
(i)who attained 18 years of age before the close of the preceding taxable year, (ii)whose principal place of abode was in the United States for more than one-half of the preceding taxable year, 
(iii)who was not a dependent for whom a deduction is allowable under section 151 to another taxpayer for any taxable year beginning in the same calendar year as the preceding taxable year, and (iv)who did not claim the benefits of section 911 for the preceding taxable year. 
(B)Limitation on eligibility of nonresident aliensThe term eligible individual shall not include any individual who is a nonresident alien individual for any portion of the preceding taxable year, unless such individual is treated for such taxable year as a resident of the United States for purposes of this chapter by reason of an election under subsection (g) or (h) of section 6013. (C)Identification number requirementNo credit shall be allowed under this section to an eligible individual who does not include on the return of tax for the taxable year— 
(i)such individual's taxpayer identification number, and (ii)if the individual was married during the preceding taxable year (within the meaning of section 7703), the taxpayer identification number of such individual's spouse. 
(D)Treatment of military personnel stationed outside of the United StatesFor purposes of subparagraph (A)(ii), the principal place of abode of a member of the Armed Forces of the United States shall be treated as in the United States during any period during which such member is stationed outside the United States while serving on extended active duty with the Armed Forces of the United States. For purposes of the preceding sentence, the term extended active duty means any period of active duty pursuant to a call or order to such duty for a period in excess of 90 days or for an indefinite period. (2)Earned incomeThe term earned income has the same meaning given such term under section 32(c)(2), except that such term shall include any amounts received by the taxpayer as a Federal Pell Grant under section 401 of the Higher Education Act of 1965. 
(c)Taxable year must be full taxable yearExcept in the case of a taxable year closed by reason of the death of the taxpayer, no credit shall be allowable under this section in the case of a taxable year covering a period of less than 12 months. (d)Restrictions on taxpayer who improperly claimed credit in prior yearRules similar to subsection (k) of section 32 shall apply for purposes of this section. 
(e)Amount of credit To be determined under tables 
(1)In generalThe amount of the credit allowed by this section shall be determined under tables prescribed by the Secretary. (2)Requirements for tablesThe tables prescribed under paragraph (1) shall reflect the provisions of subsection (a) and shall have income brackets of not greater than $50 each— 
(A)for earned income between $0 and the amount of earned income at which the credit is phased out under subsection (a)(2), and (B)for adjusted gross income between the dollar amount at which the phaseout begins under subsection (a)(2) and the amount of adjusted gross income at which the credit is phased out under such subsection. 
(f)Reconciliation of credit and advance paymentsThe amount of the credit allowed under this section for any taxable year shall be reduced (but not below zero) by the aggregate amount of any advance payments of such credit under section 7527A for such taxable year.. (b)Advance payment of middle class tax credit (1)In generalChapter 77 of the Internal Revenue Code of 1986 is amended by inserting after section 7527 the following new section: 
 
7527A.Advance payment of middle class tax credit 
(a)In generalNot later than 6 months after the date of the enactment of the LIFT (Livable Incomes for Families Today) the Middle Class Act, the Secretary shall establish a program for making advance payments of the credit allowed under section 36A on a monthly basis (determined without regard to subsection (f) of such section) to any taxpayer who— (1)the Secretary has determined will be allowed such credit for the taxable year, and 
(2)has made an election under subsection (c). (b)Amount of advance payment (1)In generalFor purposes of subsection (a), the amount of the monthly advance payment of the credit provided to a taxpayer during the applicable period shall be equal to the lesser of— 
(A)an amount equal to— (i)the amount of the credit which the Secretary has determined will be allowed to such taxpayer under section 36A for the taxable year ending in such applicable period, divided by 
(ii)12, or (B)such other amount as is elected by the taxpayer. 
(2)Applicable periodFor purposes of this section, the term applicable period means the 12-month period from the month of July of the taxable year through the month of June of the subsequent taxable year. (c)Election of advance paymentA taxpayer may elect to receive an advance payment of the credit allowed under section 36A for any taxable year by including such election on a timely filed return for the preceding taxable year. 
(d)Internal Revenue Service notificationThe Internal Revenue Service shall take such steps as may be appropriate to ensure that taxpayers who are eligible to receive the credit under section 36A are aware of the availability of the advance payment of such credit under this section. (e)AuthorityThe Secretary may prescribe such regulations or other guidance as may be appropriate or necessary for the purposes of carrying out this section.. 
(c)Income disregardAny credit or refund allowed or made to any individual by reason of section 36A of the Internal Revenue Code of 1986 (as added by this section) shall not be taken into account as income and shall not be taken into account as resources for purposes of determining the eligibility of such individual or any other individual for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds. (d)Conforming amendments (1)Section 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by inserting 36A, after 36,. 
(2)Section 6213(g)(2) of such Code is amended— (A)in subparagraph (F), by inserting or section 36A after credit); 
(B)in subparagraph (G), by inserting or 36A after section 32; (C)by striking subparagraph (K) and inserting the following: 
 
(K)an omission of information required by section 32(k)(2) or 36(e) or an entry on the return claiming— (i)the credit under section 32 for a taxable year for which the credit is disallowed under subsection (k)(1) thereof, or 
(ii)the credit under section 36A for a taxable year for which the credit is disallowed under subsection (d) thereof,; and (D)in subparagraph (L), by striking or 32 and inserting 32, or 36A. 
(3)The table of sections for subpart C of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 36 the following new item:   Sec. 36A. Middle class tax credit.. (4)The table of sections for chapter 77 of such Code is amended by inserting after the item relating to section 7527 the following: 
 
 
Sec. 7527A. Advance payment of middle class tax credit.. 
(e)Effective dateThe amendments made by this section shall apply to earned income received after December 31, 2017. 31103.Return preparation programs for low-income taxpayers (a)In generalChapter 77 of the Internal Revenue Code of 1986 is amended by inserting after section 7526 the following new section: 
 
7526A.Return preparation programs for low-income taxpayers 
(a)Volunteer Income Tax Assistance Matching Grant Program 
(1)Establishment of ProgramThe Secretary, through the Internal Revenue Service, shall establish a Community Volunteer Income Tax Assistance Matching Grant Program (hereinafter in this section referred to as the VITA grant program). Except as otherwise provided in this section, the VITA grant program shall be administered in a manner which is substantially similar to the Community Volunteer Income Tax Assistance matching grants demonstration program established under title I of division D of the Consolidated Appropriations Act, 2008. (2)Matching grants (A)In generalThe Secretary may, subject to the availability of appropriated funds, make available grants under the VITA grant program to provide matching funds for the development, expansion, or continuation of qualified return preparation programs assisting low-income taxpayers and members of underserved populations. 
(B)Application 
(i)In generalSubject to clause (ii), in order to be eligible for a grant under this section, a qualified return preparation program shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. (ii)Accuracy reviewIn the case of any qualified return preparation program which was awarded a grant under this section and was subsequently subject to a field site visit by the Internal Revenue Service (including through the Stakeholder Partnerships, Education, and Communication office) in which it was determined that the average accuracy rate for preparation of tax returns through such program was less than 90 percent, such program shall not be eligible for any additional grants under this section unless such program provides, as part of their application, sufficient documentation regarding the corrective measures established by such program to address the deficiencies identified following the field site visit. 
(C)PriorityIn awarding grants under this section, the Secretary shall give priority to applications— (i)demonstrating assistance to low-income taxpayers, with emphasis on outreach to and services for such taxpayers, 
(ii)demonstrating taxpayer outreach and educational activities relating to eligibility and availability of income supports available through the Internal Revenue Code of 1986, such as the earned income tax credit, and (iii)demonstrating specific outreach and focus on one or more underserved populations. 
(D)Duration of grantsUpon application of a qualified return preparation program, the Secretary is authorized to award a multi-year grant not to exceed 3 years. (3)Aggregate limitationUnless otherwise provided by specific appropriation, the Secretary shall not allocate more than $30,000,000 per fiscal year (exclusive of costs of administering the program) to carry out the purposes of this section. 
(b)Use of funds 
(1)In generalQualified return preparation programs receiving a grant under this section may use the grant for— (A)ordinary and necessary costs associated with program operation in accordance with Cost Principles Circulars as set forth by the Office of Management and Budget, including— 
(i)for wages or salaries of persons coordinating the activities of the program, (ii)to develop training materials, conduct training, and perform quality reviews of the returns for which assistance has been provided under the program, and 
(iii)for equipment purchases and vehicle-related expenses associated with remote or rural tax preparation services, (B)outreach and educational activities described in subsection (a)(2)(C)(ii), and 
(C)services related to financial education and capability, asset development, and the establishment of savings accounts in connection with tax return preparation. (2)Use of grants for overhead expenses prohibitedNo grant made under this section may be used for overhead expenses that are not directly related to any qualified return preparation program. 
(c)Promotion and referral 
(1)PromotionThe Secretary shall promote the benefits of, and encourage the use of, tax preparation through qualified return preparation programs through the use of mass communications, referrals, and other means. (2)Internal revenue service referralsThe Secretary may refer taxpayers to qualified return preparation programs receiving funding under this section. 
(3)VITA grantee referralQualified return preparation programs receiving a grant under this section are encouraged to refer, as appropriate, to local or regional Low Income Taxpayer Clinics individuals who are eligible to receive services at such clinics. (d)DefinitionsFor purposes of this section— 
(1)Qualified return preparation programThe term qualified return preparation program means any program— (A)which provides assistance to individuals, not less than 90 percent of whom are low-income taxpayers, in preparing and filing Federal income tax returns, 
(B)which is administered by a qualified entity, (C)in which all of the volunteers who assist in the preparation of Federal income tax returns meet the training requirements prescribed by the Secretary, and 
(D)which uses a quality review process which reviews 100 percent of all returns. (2)Qualified entity (A)In generalThe term qualified entity means any entity which— 
(i)is an eligible organization (as described in subparagraph (B)), (ii)is in compliance with Federal tax filing and payment requirements, 
(iii)is not debarred or suspended from Federal contracts, grants, or cooperative agreements, and (iv)agrees to provide documentation to substantiate any matching funds provided under the VITA grant program. 
(B)Eligible organization 
(i)In generalSubject to clause (ii), the term eligible organization means— (I)an institution of higher education which is described in section 102 (other than subsection (a)(1)(C) thereof) of the Higher Education Act of 1965 (20 U.S.C. 1088), as in effect on the date of the enactment of this section, and which has not been disqualified from participating in a program under title IV of such Act, 
(II)an organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, (III)a local government agency, including— 
(aa)a county or municipal government agency, and (bb)an Indian tribe, as defined in section 4(13) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(13)), including any tribally designated housing entity (as defined in section 4(22) of such Act (25 U.S.C. 4103(22))), tribal subsidiary, subdivision, or other wholly owned tribal entity, or 
(IV)a local, State, regional, or national coalition (with one lead organization which meets the eligibility requirements of subclause (I), (II), or (III) acting as the applicant organization). (ii)Alternative eligible organizationIf no eligible organization described in clause (i) is available to assist the targeted population or community, the term eligible organization shall include— 
(I)a State government agency, and (II)a Cooperative Extension Service office. 
(3)Low-income taxpayersThe term low-income taxpayer means a taxpayer who has income for the taxable year which does not exceed an amount equal to the completed phaseout amount under section 32(b) for a married couple filing a joint return with three or more qualifying children, as determined in a revenue procedure or other published guidance. (4)Underserved populationThe term underserved population includes populations of persons with disabilities, persons with limited English proficiency, Native Americans, individuals living in rural areas, members of the Armed Forces and their spouses, and the elderly.. 
(b)Clerical amendmentThe table of sections for chapter 77 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 7526 the following new item:   7526A. Return preparation programs for low-income taxpayers.. 31104.Sense of the House of RepresentativesIt is the sense of the House of Representatives that the costs of carrying out this section and the amendments made by this subtitle should be fully offset through— 
(1)the repeal of Public Law 115–97, with the exception of any provisions or amendments under such Public Law that provide relief to taxpayers with less than $100,000 in annual income; and (2)a fee, in such amount as is determined appropriate by the Secretary of the Treasury for purposes of offsetting the costs of carrying out this subtitle and the amendments made by this subtitle, to be assessed on any financial institution that has total consolidated assets of more than $50,000,000,000. 
LFinancial Inclusion in Banking 
31201.Short titleThis subtitle may be cited as the Financial Inclusion in Banking Act of 2020. 31202.Office of Community Affairs duties with respect to under-banked, un-banked, and underserved consumersSection 1013(b)(2) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493(b)(2)) is amended— 
(1)by striking The Director shall establish a unit and inserting the following:  (A)In generalThe Director shall establish a unit to be known as the Office of Community Affairs; and 
(2)by adding at the end the following:  (B)Duties related to under-banked, un-banked, and underserved consumers (i)In generalThe Office of Community Affairs shall— 
(I)lead coordination of research to identify any causes and challenges contributing to the decision of individuals who, and households that, do not initiate or maintain on-going and sustainable relationships with depository institutions, including consulting with trade associations representing depository institutions, trade associations representing minority depository institutions, organizations representing the interests of traditionally underserved consumers and communities, organizations representing the interests of consumers (particularly low- and moderate-income individuals), civil rights groups, community groups, consumer advocates, and the Consumer Advisory Board about this matter; (II)identify subject matter experts within the Bureau to work on the issues identified under subclause (I); 
(III)lead coordination efforts between other Federal departments and agencies to better assess the reasons for the lack of, and help increase the participation of, under-banked, un-banked, and underserved consumers in the banking system; and (IV)identify and develop strategies to increase financial education to under-banked, un-banked, and underserved consumers. 
(ii)Coordination with other Bureau officesIn carrying out this paragraph, the Office of Community Affairs shall consult with and coordinate with the research unit established under subsection (b)(1) and such other offices of the Bureau as the Director may determine appropriate. (iii)Reporting (I)In generalThe Office of Community Affairs shall submit a report to Congress, within two years of the date of enactment of this subparagraph and every 2 years thereafter, that identifies any factors impeding the ability of, or limiting the option for, individuals or households to have access to fair, on-going, and sustainable relationships with depository institutions to meet their financial needs, discusses any regulatory, legal, or structural barriers to enhancing participation of under-banked, un-banked, and underserved consumers with depository institutions, and contains recommendations to promote better participation for all consumers with the banking system. 
(II)Timing of reportTo the extent possible, the Office shall submit each report required under subclause (I) during a year in which the Federal Deposit Insurance Corporation does not issue the report on encouraging use of depository institutions by the unbanked required under section 49 of the Federal Deposit Insurance Act.. 31203.Discretionary surplus funds (a)In generalThe dollar amount specified under section 7(a)(3)(A) of the Federal Reserve Act (12 U.S.C. 289(a)(3)(A)) is reduced by $10,000,000. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on September 30, 2021. 31204.Determination of Budgetary EffectsThe budgetary effects of this subtitle, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this subtitle, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
MInvesting in State Energy 
31301.Short titleThis subtitle may be cited as the Investing in State Energy Act. 31302.Timing for distribution of certain financial assistance under the State energy program and the Weatherization Assistance Program (a)Timing for distribution of financial assistance under the weatherization assistance programSection 417(d) of the Energy Conservation and Production Act (42 U.S.C. 6867(d)) is amended— 
(1)by striking (d) Payments and inserting the following:  (d)Method and timing of payments (1)In generalSubject to paragraph (2), any payments; and 
(2)by adding at the end the following:  (2)TimingNotwithstanding any other provision of law (including regulations), not later than 60 days after the date on which funds have been made available to provide assistance under this part, the Secretary shall distribute to the applicable recipient the full amount of assistance to be provided to the recipient under this part for the fiscal year.. 
(b)Timing for distribution of financial assistance under the State energy programSection 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323) is amended by adding at the end the following:  (g)Timing for distribution of financial assistanceNotwithstanding any other provision of law (including regulations), not later than 60 days after the date on which funds have been made available to provide financial assistance under this section, the Secretary shall distribute to the applicable State the full amount of assistance to be provided to the State under this section for the fiscal year.. 
NPathways Out of Poverty 
31401.FindingsCongress finds the following: (1)The persistence of poverty, and especially intergenerational poverty, in America can be seen as a deep, structural problem that implicates our value system and our educational and economic institutions. 
(2)Poverty may be defined as the lack of basic necessities of life such as food, shelter, clothing, health care, education, economic security, and economic opportunity. (3)Policy initiatives and many safety net programs addressing poverty have not kept pace with the needs of millions of Americans. 
(4)The lack of an equitable distribution of housing choices across the country leads to isolation and concentrated poverty. (5)The number of Americans living in poverty rose by over 2.6 million from 2009 to 2010 (U.S. Census Bureau, September 2011). 
(6)There were 46.2 million Americans living in poverty in 2010, consisting of 15.1 percent of the American people (U.S. Census Bureau, September 2011). (7)Poverty has a disproportionate impact on minority communities in America with 27.4 percent of African Americans, 26.6 percent of Hispanics, 12.1 percent of Asian Americans, and 9.9 percent of Whites living in poverty in the United States in 2010 (U.S. Census Bureau, September 2011). 
(8)In 2010 a family of 4 was considered poor under the U.S. Census Bureau’s official measure if the family’s income was below $22,314. (9)The economic consequences of poverty in the United States are estimated to be at least $500 billion per year (Center for American Progress, 2007). 
(10)Children who grow up in poverty experience higher crime rates, decreased productivity, and higher health costs over their lives (Center for American Progress, 2007). (11)3,500,000 seniors lived in poverty in 2010 (U.S. Census Bureau, 2011). 
(12)Young Americans, ages 18–24, experience a higher poverty rate than the national average (U.S. Census Bureau, 2011). (13)16,400,000 children lived in poverty in 2010—more than one in every five American children (U.S. Census Bureau, 2011). 
(14)Almost 35 percent of African-American children and over 30 percent of Hispanic children lived in poverty in 2009 (U.S. Census Bureau, 2011). (15)The 46,180,000 of Americans in poverty in 2010 was the largest number yet recorded in the 52 years for which poverty estimates are available (U.S. Census Bureau, 2011). 
(16)The United States overseas territories have high levels of poverty and varying access to Federal anti-poverty programs. Poverty rates in 2009 for people over 18 were 41.4 percent in Puerto Rico, 53.7 percent in Guam, 65.1 percent in the United States Virgin Islands, 66.6 percent in the Commonwealth of the Northern Mariana Islands, and 52.6 percent in American Samoa. (17)Individuals and families in poverty are more socially vulnerable to natural disasters, extreme weather and impacts of climate change and have greater difficulty preparing for, responding to and recovering from such events (Oxfam America, 2009). 
(18)Children who live in families who fall into poverty for even short periods of time are at greater risk of a lifetime of lower earnings, lower educational attainment, and increased reliance on public services and increased rates of incarceration (First Focus, 2008). (19)It is estimated that the additional 3 million children who were forced into poverty due to the recession of 2008, resulted in $35 billion in economic losses annually, and will cause at least $1.7 trillion in economic losses to the United States during their lifetimes (First Focus, 2008). 
(20)Reducing poverty, especially child poverty, not only reduces costs for Federal, State, and local social services and benefits programs, but also increases tax revenue at all levels of government (Children’s Defense Fund, 2009). (21)The House of Representatives, on January 22, 2008, has resolved that it is the sense of Congress that the United States should set a national goal of cutting poverty in half over the next 10 years. 
31402.DefinitionsIn this subtitle: (1)Federal agencyThe term Federal agency means any executive department, Government corporation, Government-controlled corporation, or other establishment in the executive branch of the Government (including the Executive Office of the President), or any independent regulatory agency. 
(2)PovertyThe term poverty means an income level and living standard associated with and based on the official poverty measure as established and updated by the U.S. Census Bureau which establishes a threshold of minimum income necessary to achieve a standard of living free from deprivation of basic needs. (3)Extreme PovertyThe term extreme poverty means having an income level or living standard at a level of extreme deprivation based on living with income below 50 percent of the Federal poverty line as established by the U.S. Census. 
(4)Near PovertyThe term near poverty means having a level of household income below 200 percent of the Federal poverty line. (5)Child PovertyThe term child poverty means poverty which impacts those persons under 18 years of age. 
(6)DeprivationThe term deprivation means lacking some or all basic human needs. (7)Decent Living StandardThe term decent living standard means the amount of annual income that would allow an individual to live beyond deprivation at a safe and decent, but modest, standard of living. 
(8)Alternative Poverty MeasuresThe term alternative poverty measures means measures and indicators, other than the traditional income based measure of poverty, which can provide a more detailed picture of the low-income and poverty stricken populations, such as the number of people who were kept above poverty by Government supports, the number of people who are poor due to medical expenses, child care, and work expenses, the rates of food insecurity, the number of people who are asset poor (with less than three months of income saved), the number of disconnected youth, teen birth rates, participation rates in Federal anti-poverty programs for all eligible populations, and the number of people who are unbanked. (9)Regional Costs of LivingThe term regional costs of living means a measure of the differing costs of maintaining a given living standard in varying regional, geographic, urban or rural regions. 
(10)Economic InsecurityThe term economic insecurity means the inability of individuals and households to cope with routine adverse or costly life events and the lack of means to maintain a decent standard of living and to recover from the costly consequences of those events. (11)Economic StabilityThe term economic stability means individuals and households have access to the means and support systems necessary to effectively cope with adverse or costly life events and have the ability to effectively recover from the consequences of those events while maintaining their standard of living or maintaining a decent standard of living. 
(12)Digital DivideThe term digital divide means the gap between individuals, households, businesses and geographic areas at different socio-economic levels with regard to both their access information and communications technologies and including the imbalance both in physical access to technology and the resources, education and skills needed to effectively use computer technology and the Internet for a wide variety of activities. (13)OutcomesThe term outcomes means change in the economic status, economic instability or economic security of an individual, household or other population which is attributable to a planned intervention, benefit, or service or series of interventions, benefits, and services, regardless of whether such an intervention was intended to change such economic status. 
(14)Disparate ImpactThe term disparate impact refers to the historic and ongoing impacts of the pattern and practice of discrimination in employment, education, housing, banking and nearly every other aspect of American life in the economy, society or culture that have an adverse impact on minorities, women, or other protected groups, regardless of whether such practices were motivated by discriminatory intent. 31403.Establishment of the Federal Interagency Working Group on Reducing Poverty (a)Establishment of Federal Interagency Working Group on Reducing PovertyThere is established within the Department of Health and Human Services, a Federal Interagency Working Group on Reducing Poverty, which shall be chaired by the Secretary of Health and Human Services, and whose members shall be selected by their respective agency heads from the senior ranks of their agencies, which shall— 
(1)develop, within 180 days of enactment, a National Strategy to reduce the number of persons living in poverty in America in half within 10 years of the release of the 2012 Census report on Income, Poverty and Health Insurance Coverage in the United States: 2011, that includes goals and objectives relating to— (A)reducing in half the number of Americans living in poverty as reported by the 2012 Census report on Income, Poverty and Health Insurance Coverage in the United States: 2011; 
(B)eliminating child poverty in America; (C)eliminating extreme poverty in America; 
(D)improving the effectiveness and outcomes of poverty-related programs by improving our understanding of the root causes of poverty, the social, economic, and the cultural contributors to persistent intergenerational poverty; (E)improving the measure of poverty to include more indicators and measures that can meaningfully account for other aspects relating to the measure of poverty, such as regional differences in costs of living, the impact of rising income inequality, the impact of the persistent digital divide, expanding the understanding of poverty by distinguishing a standard that measures a level of freedom from deprivation versus a standard that measures a standard of economic adequacy provided by a living wage and access to a decent living standard, and the impact of poverty on other measures of economic stability and economic outcomes, such as educational attainment, rates of incarceration, lifetime earnings, access to health care, health care outcomes, access to housing, and including other measures as necessary to improve our understanding of why poverty persists in America; 
(F)eliminating the disparate rates of poverty based on race, ethnicity, gender, age, or sexual orientation and identity, especially among children in those households so impacted; (G)measuring effectiveness of poverty related programs on the basis of long-term outcomes, including the long-term savings and value of preventive practice and policy, and employing fact-based measures of programs to make improvements; 
(H)improving the accessibility of benefit and social services programs, reducing the complexity and difficulty of enrollment, and improving the rates of enrollment in need based programs for all eligible recipients to maximize the impact of benefits and social services programs on reducing the impacts of poverty and improving economic outcomes; (I)making more uniform eligibility requirements to improve the coordination of service delivery, reduce gaps in eligibility, and improve outcomes of programs addressing poverty in the Federal Government; 
(J)reducing the negative impacts of asset limits for eligibility which impact Federal, State and local poverty programs on the effectiveness of programs where limited eligibility creates gaps in necessary service and benefit delivery, and restricts access to benefits as individuals and families attempt to transition off of assistance programs and which can prevent needy beneficiaries from improving long-term outcomes and achieving long-term economic independence from need-based programs; (K)identifying Federal programs, including those related to disaster relief, hazard mitigation, extreme weather and climate change, and necessary reforms to better target resources towards disproportionately impacted socially vulnerable, low-income and disadvantaged communities may provide greater socio-economic benefits; 
(L)improving the ability of community-based organizations to participate in the development, oversight and implementation of Federal poverty-related programs; (M)improving access to good jobs with adequate wages and benefits by individuals living in poverty, low-income households, and the unemployed; 
(N)expanding and stabilizing poor and low-income persons connection to work and access to critical job training and/or skills upgrade training that will lead to re-entry in the workforce; (O)developing a comprehensive strategy to connect low-income young people and to re-connect currently disconnected youth to education, work, and their community; and 
(P)shifting the focus of poverty and means-tested programs across the Federal Government beyond the relief of deprivation and instead setting goals, measures, and outcomes more focused on measuring the success of programs in supporting and improving how capable individuals and families can access educational and economic opportunities to successfully transition away from accessing public assistance and benefits and achieving long-term economic stability which will reduce long-term costs in domestic social needs programs, reduce long-term health care costs due to the improved health of formerly poverty stricken households, increase the number of taxpaying individuals which will increase revenue, and lower the enrollment and costs in need based benefits and services programs, thus improving the economy and reducing long-term deficits for Federal, State, and local governments; (2)oversee, coordinate, and integrate all policies and activities of the Federal Government, in coordination and consultation with the Domestic Policy Council and the National Economic Council, across all agencies relating to reducing the number of individuals, families, and children living below the Federal poverty line, in extreme poverty or near poverty and increasing the number of households able to achieve long-term economic stability with assets sufficient to maintain a decent living standard without relying on public-support— 
(A)economic, commercial, and programmatic policies that can effect or relieve the effects of poverty through job creation, and economic development targeted to low-income, minority, rural, urban and other populations who suffer disparate rates of poverty, among Federal agencies; and (B)services and benefits including emergency programs, discretionary economic programs, and other policies and activities necessary to ensure that the Federal Government is able to mount effective responses to economic downturns and increases in the rates of poverty; 
(3)ensure that all relevant Federal agencies comply with appropriate guidelines, policies, and directives from the Federal Interagency Working Group on Reducing Poverty and the Department of Health and Human Services and other Federal agencies with responsibilities relating to poverty reduction or improving economic stability and independence; (4)ensure that Federal agencies, State governments and relevant congressional committees have access to, receive, and appropriately disseminate best practices in the administration of programs, have adequate resources to maximize the public awareness of programs, increase the reach of those programs, especially into historically disenfranchised communities, maximize enrollment for all eligible Americans, share relevant data, and issue relevant guidance in consultation with nongovernment organizations and policy experts in the field and State and local government officials who administer or direct policy for anti-poverty programs in increasing and maximizing the enrollment into and administration of programs and services designed to alleviate poverty; 
(5)enact best practices for improved data collection, relevant to— (A)reducing poverty; 
(B)reducing the racial, ethnic, age, gender, and sexual orientation or sexual identity based disparities in the rates of poverty; (C)adequately measuring the effectiveness, efficiency and impact of programs on the outcomes for individuals, families and communities who receive benefits and services; 
(D)streamlining enrollment and eligibility for programs; (E)improving long-term outcomes for individuals who are enrolled in service and benefit programs; 
(F)reducing reliance on public programs; (G)improving connections to work; 
(H)improving economic stability; (I)improving savings and investment, access to capital, increasing rates of entrepreneurship; 
(J)improving our understanding of the impact of extreme weather and natural disasters on economically vulnerable communities and improving those communities’ resilience to and recovery from extreme weather and natural disasters; (K)improving access to living wage employment; and 
(L)improving access to employment-based benefits; and (6)study the feasibility of and test different interagency, State and local, public/private models of cooperative service and benefit delivery by creating necessary exemptions, waivers and funding sources to allow improved cooperation and innovation in the development of programs, practices, policies and procedures that advance the goal of reducing poverty and increasing economic opportunity. 
(b)Director of National Poverty PolicyThere shall be a Staff Director of National Poverty Policy, who shall be the head of the Federal Interagency Working Group on Reducing Poverty. 31404.Appointment and responsibilities of the Director (a)Appointment (1)In generalThe Staff Director shall be appointed by the Secretary of Housing and Urban Development. 
(2)QualificationsThe Secretary shall appoint the Staff Director from among individuals who have demonstrated ability and knowledge in social policy, improving outcome based management, issues of equity and equal opportunity and access to services and economic opportunity. (b)ResponsibilitiesThe Staff Director shall— 
(1)advise the Secretary and all relevant cabinet secretaries, and agency officials regarding the establishment of policies, goals, objectives, and priorities for reducing poverty in America in half in ten years, ending child poverty, ending extreme poverty and eliminating racial, ethnic, gender, and sexual identity and orientation based disparities in the rates of poverty; (2)advise the Secretary, when directed by the Secretary, advise relevant cabinet secretaries, heads of independent Federal agencies and other entities within the Executive Office of the President regarding mechanisms to improve the effectiveness, coordination, impact, and outcomes of social services, benefits, and other poverty reduction and economic opportunity programs, in collaboration with experts in the field, nongovernmental organizations, and other governments; 
(3)work with Federal agencies to oversee, coordinate, and integrate the implementation of the National Plan or Strategy, including consultation with independent nongovernmental policy experts and service provider groups engaged in serving low-income persons, children and households, State and local government officials who administer or direct policy for anti-poverty programs, and with as many groups that directly represent low-income people, such as public housing tenants’ associations, or other similar groups; and (4)resolve any disputes that arise between Federal agencies relating to the National Plan to reduce poverty in half in ten years or other matters within the responsibility of the Office. 
31405.Consultation 
(a)In generalThe Director may consult and obtain recommendations from, as needed, such Presidential and other advisory entities such as consultation with independent nongovernmental policy experts and service provider groups engaged in serving low-income persons, children, and households; State and local government officials who administer or direct policy for anti-poverty programs, and groups made up of low-income people, such as public housing tenants’ associations, or other similar groups as the Director determines will assist in carrying out the mission of the Office, including, but not limited to— (1)the Administration for Children and Families (ACF); 
(2)the Administration on Aging (AoA); (3)the Department of Agriculture (USDA); 
(4)the Bankruptcy Courts; (5)the Bureau of Consumer Financial Protection; 
(6)the Bureau of Economic Analysis (BEA); (7)the Bureau of Indian Affairs (BIA); 
(8)the Bureau of the Census; (9)the Center for Nutrition Policy and Promotion; 
(10)the Centers for Medicare & Medicaid Services (formerly the Health Care Financing Administration); (11)the Commission on Civil Rights; 
(12)the Office of Community Planning and Development; (13)the Consumer Financial Protection Bureau; 
(14)the Coordinating Council on Juvenile Justice and Delinquency Prevention; (15)the Corporation for National and Community Service; 
(16)the Council of Economic Advisers; (17)the Department of Agriculture (USDA); 
(18)the Department of Commerce (DOC); (19)the Department of Defense (DOD); 
(20)the Department of Education (ED); (21)the Department of Health and Human Services (HHS); 
(22)the Department of Housing and Urban Development (HUD); (23)the Department of Justice (DOJ); 
(24)the Department of Labor (DOL); (25)the Department of the Treasury; 
(26)the Department of Transportation (DOT); (27)the Department of Veterans Affairs (VA); 
(28)the Disability Employment Policy Office; (29)the Domestic Policy Council; 
(30)the Drug Enforcement Administration (DEA); (31)the Economic Development Administration; 
(32)the Economic Research Service; (33)the English Language Acquisition Office; 
(34)the Equal Employment Opportunity Commission (EEOC); (35)the Fair Housing and Equal Opportunity; 
(36)the Federal Bureau of Prisons; (37)the Federal Housing Finance Board; 
(38)the Federal Labor Relations Authority; (39)the Federal Trade Commission (FTC); 
(40)the Food and Nutrition Service; (41)the Indian Health Service; 
(42)the Interagency Council on Homelessness; (43)the Internal Revenue Service (IRS); 
(44)the Legal Services Corporation; (45)the National AIDS Policy Office; 
(46)the National Credit Union Administration; (47)the National Economic Council; 
(48)the National Institutes of Health (NIH); (49)the National Labor Relations Board; 
(50)the Occupational Safety & Health Administration (OSHA); (51)the Office of Management and Budget (OMB); 
(52)the Office of Refugee Resettlement; (53)the Office of Policy Development and Research (Housing and Urban Development Department); 
(54)the Small Business Administration (SBA); (55)the Social Security Administration (SSA); 
(56)the Substance Abuse and Mental Health Services Administration; (57)the Veterans’ Employment and Training Service; and 
(58)the Women’s Bureau (Labor Department). (b)National strategyIn developing and updating the National Strategy the Executive Director shall consult with the Domestic Policy Council, the National Economic Council, and, as appropriate, hold regional public hearings around the country to collect information and feedback from the public on their efforts and experience for the development and updating of the National Strategy and make this information available to the public. 
31406.Reports to Congress and the public 
(a)In generalThe Chair of the Federal Interagency Working Group on Reducing Poverty shall submit an annual report to the appropriate congressional committees describing the activities, ongoing projects, and plans of the Federal Government designed to meet the goals and objectives of the National Strategy on Poverty. The report shall include an accounting of the savings to the Government from any increased efficiencies in the delivery of services, any savings from reducing the numbers of Americans living in poverty and reductions in the demand for need-based services and benefits for which persons living in and near poverty are eligible, as well as an accounting of any increase in revenue collections due to the numbers of persons who become gainfully employed and pay taxes into the Treasury instead of drawing benefits and services from it. (b)National academy of sciences workshopWithin 90 days after funds are made available to carry out this subtitle, the Secretary of Health and Human Services shall contract with the National Academy of Sciences (hereinafter in this subsection referred to as the NAS) to initiate a workshop series to provide necessary background information to enable the Working Group on Reducing Poverty to develop and finalize its plan. 
(1)The NAS shall convene a steering committee to organize, plan, and conduct a public workshop on what is known about the economic and social costs of poverty, including, but not limited to the following: (A)Macroeconomic costs (effects on productivity and economic output). 
(B)Health costs (effects on health expenditures and health status). (C)Crime and other social costs. 
(D)Direct Federal budget effects (e.g., outlays for income support and other poverty reduction programs). (E)Natural disaster related risks and costs. 
(F)The workshop shall also consider poverty metrics (e.g., income poverty, food insecurity, and other measures of deprivation), and their role in assessing the effects of poverty and the performance of anti-poverty programs.The NAS shall commission experts to prepare papers that summarize and critique the relevant literature estimating monetary and non-monetary economic and social impacts of poverty. A workshop summary shall be produced that, along with the papers, shall be available electronically on the NAS website. This workshop shall be convened within 6 months of receipt of a contract, the papers posted immediately, and the summary released by the end of month. (2)The NAS steering committee shall organize, plan, and conduct a second public workshop on what is known about the economic and social costs and benefits of a variety of programs and strategies to reduce and prevent poverty. It shall take account of such issues as the following: 
(A)Short-term versus long-term effects, including budget implications. (B)Effects for different population groups, such as children, the elderly, immigrants, long-term single-parent families, displaced older workers, young people with large loans, people in areas of concentrated poverty and other social ills (e.g., Indian reservations, some inner city areas, some rural areas). 
(C)Effects by depth of poverty and near-poverty (e.g., income to poverty ratios of less than 50 percent, less than 100 percent, less than 200 percent).This second workshop shall be convened within 9 months of receipt of a contract, the papers posted immediately, and a summary released by the end of month 12. (c)ReportThe relevant sections of the report shall be posted on each agency’s website on the plans and impacts specific to their agency. 
(d)Public reportA version of each report submitted under this section shall be made available to the public. (e)Legislative languageThe Working Group on Reducing Poverty shall submit, as necessary, legislative language, including specific legislative recommendations to the Congress of the United States towards achieving the national goals. 
IVHousing and Asset Building 
AAffirming the right of all renters to a safe, affordable, and decent home 
40101.FindingsCongress finds the following: (1)Housing is a basic human right. 
(2)Evidence-based research has shown that families with safe, decent, and affordable homes are better able to find employment, achieve economic mobility, perform better in school, and maintain improved health. (3)Investing in affordable housing strengthens our economy, creates jobs, boosts families’ incomes, and encourages further development. 
(4)Far too many families living in urban, suburban, and rural communities struggle to afford their rent each month, putting them at increased risk of eviction and homelessness. (5)According to the Department of Housing and Urban Development (HUD) point-in-time count of 2016, there were 549,928 people in the United States experiencing homelessness on any given night, including over 120,000 children. 
(6)Homelessness has become so pervasive that some States and cities have declared that homelessness has reached a state of emergency. (7)Major progress towards the national goals for ending homelessness in our Nation has stalled in the absence of increased funding. 
(8)A shortage of affordable housing exists in every State and major metropolitan area. (9)A full-time worker earning the Federal minimum wage cannot afford a modest two-bedroom apartment in any State, metropolitan area, or county in the United States. 
(10)Over half of all renters are cost-burdened, paying more than 30 percent of their income for housing, and 71 percent of extremely low-income households are severely cost-burdened, paying more than half of their income for housing. (11)Rapidly rising rents across the country have pushed many long-time residents and families out of the communities they call home. 
(12)Closed waiting lists and long waits mean only a quarter of the families who qualify for housing assistance actually receive it. (13)The role of Federal affordable housing investments is even more important given the limited ability of the private market alone to address these needs. 
(14)Various programs at the Department of Housing and Urban Development help to subsidize housing for more than 4,000,000 low-income families, including the Public Housing program, the Section 8 Housing Choice Vouchers (HCV) program, the Section 8 Project-Based Rental Assistance program, the Section 202 Supportive Housing for the Elderly program, the Section 811 Supportive Housing for Persons with Disabilities program, and the Housing Opportunities for Persons with AIDS (HOPWA) program. (15)Despite leveraging billions of dollars in private resources to preserve and expand the supply of affordable housing, affordable housing programs continue to be chronically underfunded despite their success at providing safe housing to families in need. 
(16)Chronic underfunding of the Public Housing Capital Fund has led to a backlog of more than $26,000,000,000 in capital repairs and deteriorating conditions for residents. (17)Without Federal investments, many more families would be homeless, living in substandard or overcrowded conditions, or struggling to meet other basic needs because too much of their limited income would be used to pay rent. 
(18)Low Federal spending caps required by the Budget Control Act of 2011 (Public Law 112–25) have decreased funding for affordable housing and community development programs. (19)These austere spending caps threaten affordable housing and community development for millions of low income families. 
(20)Even renters with housing subsidies often face barriers to finding housing providers willing to rent to them. (21)Under current Federal law, housing discrimination against a renter is illegal if it is based on race, color, religion, sex, familial status, national origin, or disability. 
(22)Renters should be protected against housing discrimination through stronger enforcement of fair housing laws. (23)Despite various clarifying memos from HUD, the re-entry community continues to face barriers in trying to secure access to federally assisted housing. 
40102.Sense of CongressThe Congress— (1)supports lifting the spending caps required by the Budget Control Act of 2011 and robustly funding programs to increase access to affordable housing and address homelessness at the Department of Housing and Urban Development (HUD) and other Federal agencies; 
(2)opposes any cuts to Federal investments in affordable housing programs at the Department of Housing and Urban Development and other Federal agencies; (3)supports increased funding to the Public Housing Capital Fund to address the backlog of capital repairs for public housing; 
(4)supports expanded funding for the National Housing Trust Fund to boost the supply of affordable housing available to extremely low-income families; (5)supports efforts to preserve and rehabilitate existing housing to maintain and increase the available stock of affordable housing and proposals by local entities to prevent any net loss of overall affordable housing units receiving Federal subsidies; 
(6)supports strengthened Federal fair housing laws; (7)affirms that renters may not be barred from federally assisted housing solely on the basis of a criminal record; 
(8)supports expansion of renters’ rights, including the right of tenants to organize tenant associations; and (9)affirms that housing is a basic human right. 
BEnding Homelessness 
40201.Short titleThis subtitle may be cited as the Ending Homelessness Act of 2020. 40202.Congressional findingsThe Congress finds that— 
(1)although the United States has experienced a reduction in veteran homelessness after a surge of new Federal funding targeted to homeless veterans starting in fiscal year 2008, major progress towards the national goals for ending homelessness in our Nation has virtually stalled in the absence of increased funding; (2)according to the Department of Housing and Urban Development’s 2016 point-in-time count, there were 549,928 people experiencing homelessness in the United States on any given night, including over 120,000 children; 
(3)homelessness in many communities has reached crisis proportions and some cities have declared that homelessness has reached a state of emergency; and (4)the Federal Government must renew its commitment to the national goals to end homelessness. 
40203.Emergency relief fundingTitle IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq) is amended— (1)by redesignating section 491 (42 U.S.C. 11408; relating to rural housing stability grant program) as section 441; 
(2)by redesignating section 592 (42 U.S.C. 11408a; relating to use of FMHA inventory for transitional housing for homeless persons and for turnkey housing) as section 442; and (3)by adding at the end the following new subtitle: 
 
E5-Year path To end homelessness 
451.Emergency relief funding 
(a)Direct appropriationsThere is appropriated out of any money in the Treasury not otherwise appropriated for each of fiscal years 2021 through 204, $1,000,000,000, to remain available until expended, for emergency relief grants under this section to address the unmet needs of homeless populations in jurisdictions with the highest need. (b)Formula grants (1)AllocationAmounts appropriated under subsection (a) for a fiscal year shall be allocated among collaborative applicants that comply with section 402, in accordance with the funding formula established under paragraph (2) of this subsection. 
(2)FormulaThe Secretary shall, in consultation with the United States Interagency Council on Homeless, establish a formula for allocating grant amounts under this section to address the unmet needs of homeless populations in jurisdictions with the highest need, using the best currently available data that targets need based on key structural determinants of homelessness in the geographic area represented by a collaborative applicant, which shall include data providing accurate counts of— (A)the poverty rate in the geographic area represented by the collaborative applicant; 
(B)shortages of affordable housing for low-, very low-, and extremely low-income households in the geographic area represented by the collaborative applicant; (C)the number of overcrowded housing units in the geographic area represented by the collaborative applicant; 
(D)the number of unsheltered homeless individuals and the number of chronically homeless individuals; and (E)any other factors that the Secretary considers appropriate. 
(3)GrantsFor each fiscal year for which amounts are made available under subsection (a), the Secretary shall make a grant to each collaborative applicant for which an amount is allocated pursuant to application of the formula established pursuant to paragraph (2) of this subsection in an amount that is equal to the formula amount determined for such collaborative applicant. (4)Timing (A)Formula to be devised swiftlyThe funding formula required under paragraph (2) shall be established not later than 60 days after the date of enactment of this section. 
(B)DistributionAmounts appropriated or otherwise made available under this section shall be distributed according to the funding formula established pursuant to paragraph (2) not later than 30 days after the establishment of such formula. (c)Use of grants (1)In generalSubject to paragraphs (2) through (4), a collaborative applicant that receives a grant under this section may use such grant amounts only for eligible activities under section 415, 423, or 441(b). 
(2)Permanent supportive housing requirement 
(A)RequirementExcept as provided in subparagraph (B), each collaborative applicant that receives a grant under this section shall use not less than 75 percent of such grant amount for permanent supportive housing, including capital costs, rental subsidies, and services. (B)ExemptionThe Secretary shall exempt a collaborative applicant from the applicability of the requirement under subparagraph (A) if the applicant demonstrates, in accordance with such standards and procedures as the Secretary shall establish, that— 
(i)chronic homelessness has been functionally eliminated in the geographic area served by the applicant; or (ii)the permanent supportive housing under development in the geographic area served by the applicant is sufficient to functionally eliminate chronic homelessness once such units are available for occupancy.The Secretary shall consider and make a determination regarding each request for an exemption under this subparagraph not later than 60 days after receipt of such request. 
(3)Limitation on use for administrative expensesNot more than 5 percent of the total amount of any grant under this section to a collaborative applicant may be used for costs of administration. (4)Housing First requirementThe Secretary shall ensure that each collaborative applicant that receives a grant under this section is implementing, to the extent possible, and will use such grant amounts in accordance with, a Housing First model for assistance for homeless persons. 
(d)Renewal fundingExpiring contracts for leasing, rental assistance, or permanent housing shall be treated, for purposes of section 429, as expiring contracts referred to in subsection (a) of such section. (e)Reporting to Congress (1)Initial reportNot later than September 1, 2021, the Secretary and the United States Interagency Council on Homelessness shall submit a report to the Committees on Financial Services and Appropriations of the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Appropriations of the Senate describing the design and implementation of the grant program under this section, which shall include the formula required by subsection (b)(2). 
(2)Semiannual status reports 
(A)Reports to congressThe Secretary and the United States Interagency Council on Homelessness shall submit reports to the Committees specified in paragraph (1) semiannually describing the operation of the grant program under this section during the preceding 6 months, including identification of the grants made and a description of the activities funded with grant amounts. (B)Collection of information by SecretaryThe Secretary shall require each collaborative applicant that receives a grant under this section to submit such information to the Secretary as may be necessary for the Secretary to comply with the reporting requirement under subparagraph (A). 
452.Special purpose vouchers 
(a)Direct appropriationThere is appropriated out of any money in the Treasury not otherwise appropriated for each of fiscal years 2022 through 2027, $500,000,000, to remain available until expended, which shall be used as follows: (1)Rental AssistanceExcept as provided in paragraph (2), such amount shall be used for incremental assistance for rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for persons and households who are homeless (as such term is defined in section 103 (42 U.S.C. 11302)), which assistance shall be in addition to such assistance provided pursuant to renewal of expiring contracts for such assistance. 
(2)Administrative feesThe Secretary may use not more than 10 percent of such amounts provided for each fiscal year for administrative fees under 8(q) of the United States Housing Act of 1937 (42 U.S.C. 1437f(q)). The Secretary shall establish policies and procedures to provide such fees to the extent necessary to assist homeless persons and families on whose behalf rental assistance is provided to find and maintain suitable housing. (b)AllocationThe Secretary shall make assistance provided under this section available to public housing agencies based on geographical need for such assistance by homeless persons and households, as identified by the Secretary, public housing agency administrative performance, and other factors as specified by the Secretary. 
(c)AvailabilityAssistance made available under this section shall continue to remain available only for homeless persons and households upon turn-over. (d)Renewal fundingRenewal of expiring contracts for rental assistance provided under subsection (a) and for administrative fees under such subsection shall, to the extent provided in appropriation Acts, be funded under the section 8 tenant-based rental assistance account. 
(e)Waiver authorityUpon a finding by the Secretary that a waiver or alternative requirement pursuant to this subsection is necessary to ensure that homeless persons and households can obtain housing using rental assistance made available under this section, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of funds made available under this section (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment) that relates to screening of applicants for assistance, admission of applicants, and selection of tenants. The Secretary shall require public housing agencies receiving rental assistance funding made available under this section to take all reasonable actions to help assisted persons and families avoid subsequent homelessness. 453.Outreach funding (a)Direct appropriationThere is appropriated out of any money in the Treasury not otherwise appropriated for each of fiscal years 2021 through 2025, $100,000,000, to remain available until expended, to the Secretary for grants under this section to provide outreach and coordinate services for persons and households who are homeless or formerly homeless. 
(b)Grants 
(1)In generalThe Secretary shall make grants under this section on a competitive basis only to collaborative applicants who comply with section 402. (2)PriorityThe competition for grants under this section shall provide priority to collaborative applicants who submit plans to make innovative and effective use of staff funded with grant amounts pursuant to subsection (c). 
(c)Use of grantsA collaborative applicant that receives a grant under this section may use such grant amounts only for providing case managers, social workers, or other staff who conduct outreach and coordinate services for persons and households who are homeless or formerly homeless. (d)Timing (1)Criteria to be established swiftlyThe Secretary shall establish the criteria for the competition for grants under this section required under subsection (b) not later than 60 days after the date of enactment of this section. 
(2)DistributionAmounts appropriated or otherwise made available under this section shall be distributed according to the competition established by the Secretary pursuant to subsection (b) not later than 30 days after the establishment of such criteria.. 40204.Housing Trust Fund (a)Funding (1)Annual fundingThere is appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2022 and each fiscal year thereafter, $1,000,000,000, to remain available until expended, which shall be credited to the Housing Trust Fund established pursuant to section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568) for use under such section. 
(2)Rental assistanceThere is appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2022 and each fiscal year thereafter, $50,000,000, to remain available until expended, for incremental project-based voucher assistance or project-based rental assistance, to be allocated to States pursuant to the formula established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568), to be used solely in conjunction with grant funds awarded under such section 1338. (3)Priority for housing the homeless (A)PriorityDuring the first 5 fiscal years that amounts are made available under this subsection, the Secretary of Housing and Urban Development shall ensure that priority for occupancy in dwelling units described in subparagraph (B) that become available for occupancy shall be given to persons and households who are homeless (as such term is defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)). 
(B)Covered dwelling unitsA dwelling unit described in this subparagraph is any dwelling unit that— (i)is located in housing that was at any time provided assistance with any amounts from the Housing Trust Fund referred to paragraph (1) that were credited to such Trust Fund by such paragraph; or 
(ii)is receiving assistance described in paragraph (2) with amounts made available under such paragraph. (b)Tenant rent contribution (1)LimitationSubparagraph (A) of section 1338(c)(7) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568(c)(7)(A)) is amended— 
(A)by striking except that not less than 75 percent and inserting the following: except that— 
(i)not less than 75 percent; (B)by adding at the end the following new clause: 
 
(ii)notwithstanding any other provision of law, all rental housing dwelling units shall be subject to legally binding commitments that ensure that the contribution toward rent by a family residing in the dwelling unit shall not exceed 30 percent of the adjusted income (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))) of such family; and. (2)RegulationsThe Secretary of Housing and Urban Development shall issue regulations to implement section 1338(c)(7)(A)(ii) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992, as added by the amendment made by paragraph (1)(B) of this section, not later than the expiration of the 90-day period beginning on the date of the enactment of this subtitle. 
40205.Technical assistance funds to help states and local organizations align health and housing systems 
(a)FundingThere is hereby made available to the Secretary of Housing and Urban Development $20,000,000, to remain available until expended, for providing technical assistance under section 405 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361(b)) in connection with expanding the Healthcare and Housing (H2) Systems Integration Initiative of the Secretary of Housing and Urban Development, in collaboration with the United States Interagency Council on Homelessness and the Secretary of Health and Human Services. (b)UseIn expanding the Initiative referred to in subsection (a), the Secretary shall seek to— 
(1)assist States and localities in integrating and aligning policies and funding between Medicaid programs, behavioral health providers, and housing providers to create supportive housing opportunities; and (2)engages State Medicaid program directors, Governors, State housing and homelessness agencies, any other relevant State offices, and any relevant local government entities, to assist States in increasing use of their Medicaid programs to finance supportive services for homeless persons. 
(c)PriorityIn using amounts made available under this section, the Secretary shall give priority to use for States and localities having the highest numbers of chronically homeless persons. 40206.Permanent authorization of appropriations for McKinney-Vento Homeless Assistance Act grantsSection 408 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11364) is amended to read as follows: 
 
408.Authorization of appropriationsThere are authorized to be appropriated to carry out this title such sums as may be necessary for each fiscal year.. 40207.Permanent extension of United States Interagency Council on HomelessnessSection 209 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11319) is hereby repealed. 
40208.Emergency designation 
(a)In generalThe amounts provided by this subtitle, and the amendments made by this subtitle, are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). (b)Designation in SenateIn the Senate, this subtitle and the amendments made by this subtitle are designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. 
CTenant Protection 
40301.Short titleThis subtitle may be cited as the Tenant Protection Act. 40302.Tenant blacklisting (a)DefinitionsIn this section— 
(1)the terms consumer, consumer report, and nationwide specialty consumer reporting agency have the meanings given those terms in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a); and (2)the term tenant rating agency means a nationwide specialty consumer reporting agency described in section 603(x)(2) of the Fair Credit Reporting Act (15 U.S.C. 1681a(x)(2)). 
(b)Amendments to the Fair Credit Reporting ActThe Fair Credit Reporting Act (15 U.S.C. 1601 et seq.) is amended— (1)in section 605 (15 U.S.C. 1681c), by adding at the end the following: 
 
(i)Housing court recordsA consumer reporting agency may not make a consumer report containing a landlord-tenant court or other housing court record, unless— (1)the case to which the record pertains resulted in a judgment of possession; 
(2)the decision of the court in the case to which the record pertains is not being appealed; and (3)the record antedates the consumer report by not more than 3 years.;  
(2)in section 611(a) (15 U.S.C. 1681i(a))— (A)in paragraph (1)(A), by inserting or by submitting a notice of the dispute through the centralized source described in section 612(a)(1)(B) or the centralized source required to be established under section 2(c) of the Tenant Protection Act after through a reseller; and 
(B)in paragraph (2)— (i)in subparagraph (A)— 
(I)by striking or a reseller and inserting a reseller, or a centralized source; and (II)by striking or reseller and inserting reseller, or centralized source; and 
(ii)in subparagraph (B), by striking or the reseller and inserting the reseller, or the centralized source; (3)in section 615 (15 U.S.C. 1681m), by adding at the end the following: 
 
(i)Additional duty of users taking adverse actions on the basis of housing court records contained in consumer reportsIf any person takes any adverse action with respect to a consumer that is based in whole or in part on a landlord-tenant court or other housing record contained in a consumer report, the person shall provide to the consumer a free copy of the consumer report used by the person in taking the adverse action.; and (4)by adding at the end the following: 
 
630.Civil liability for creating reports with inaccurate housing court records 
Any person who willfully makes a consumer report with respect to a consumer that contains an inaccurate landlord-tenant court or other housing record is liable to the consumer in an amount equal to the sum of— (1)any actual damages sustained by the consumer as a result of making that consumer report or damages of not less than $500 and not more than $1,500; 
(2)such amount of punitive damages as the court may allow; and (3)in the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorney's fees as determined by the court.. 
(c)Regulations applicable to clearinghouse systemNot later than 1 year after the date of enactment of this subtitle, the Bureau of Consumer Financial Protection shall issue regulations— (1)applicable to tenant rating agencies to require the establishment of— 
(A)a centralized source through which consumers may— (i)obtain a consumer report from each such tenant rating agency once during any 12-month period, using a single request, and without charge to the consumer, as provided in section 612(a) of the Fair Credit Reporting Act (15 U.S.C. 1681j(a)); and 
(ii)submit a notice of a dispute of inaccurate information, as provided in section 611(a) of the Fair Credit Reporting Act (15 U.S.C. 1681i(a); and (B)a standardized form for a consumer to make a request for a consumer report under subparagraph (A)(i) or submit a notice of dispute under subparagraph (A)(ii) by mail or through an Internet website; and 
(2)to provide that a consumer may submit a notice of dispute of inaccurate information through the centralized source established in accordance with section 211(c) of the Fair and Accurate Credit Transactions Act of 2003 (15 U.S.C. 1681j note), as provided in section 611(a) of the Fair Credit Reporting Act (15 U.S.C. 1681i(a)), using the standardized form described in paragraph (1)(B). (d)ReportNot later than 1 year after the date of enactment of this subtitle, the Bureau of Consumer Financial Protection shall conduct a study and submit to Congress a report on the status of tenant rating agencies and the compliance of tenant rating agencies under the Fair Credit Reporting Act (15 U.S.C. 1601 et seq.), including a gap analysis of laws and resources to deter noncompliance with the intent and purpose of the Fair Credit Reporting Act (15 U.S.C. 1601 et seq.). 
DHardest Hit Housing 
40401.Short titleThis subtitle may be cited as the Hardest Hit Housing Act of 2020. 40402.Capital Fund amounts for large public housing agencies (a)Authorization of appropriationsIn addition to any amounts authorized to be appropriated for formula grants to public housing agencies from the Capital Fund pursuant to section 9(d)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)(2)), there is authorized to be appropriated $4,000,000,000 for each of fiscal years 2022 through 2026 for the Public Housing Capital Fund Program under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(b)). 
(b)Eligible public housing agenciesAny amounts appropriated pursuant to this section shall be used by the Secretary of Housing and Urban Development only for grants to public housing agencies that own or administer more than 10,000 public housing dwelling units. (c)Eligible usesFunds from grants made with amounts appropriated pursuant to this section may be used only for eligible capital activities under section 9(d)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)(1)). Section 9(g)(3) of such Act shall not apply to any such grant funds. 
40403.Assistance to NeighborWorks for mortgage foreclosure mitigation activitiesThere is authorized to be appropriated $5,000,000, for each of fiscal years 2022 through 2026 for assistance to the Neighborhood Reinvestment Corporation for mortgage foreclosure mitigation activities, under the following terms and conditions: (1)Mortgage foreclosure mitigation counseling (A)The Neighborhood Reinvestment Corporation (in this section referred to as the NRC) may make grants under this paragraph to counseling intermediaries approved by the Department of Housing and Urban Development (in this section referred to as HUD) (with match to be determined by NRC based on affordability and the economic conditions of an area; a match also may be waived by NRC based on the aforementioned conditions) to provide mortgage foreclosure mitigation assistance to the 15 States with highest rates of home mortgage defaults and foreclosures, as of January 1, 2018, to help eliminate the default and foreclosure of mortgages of owner-occupied single-family homes that are at risk of such foreclosure and located in metropolitan statistical areas having the greatest such need. Other than areas with high rates of defaults and foreclosures, grants may also be provided to approved counseling intermediaries based on a geographic analysis of the Nation by NRC which determines where there is a prevalence of mortgages that are risky and likely to fail, including any trends for mortgages that are likely to default and face foreclosure. A State Housing Finance Agency may also be eligible where the State Housing Finance Agency meets all the requirements under this paragraph. A HUD-approved counseling intermediary shall meet certain mortgage foreclosure mitigation assistance counseling requirements, as determined by NRC, and shall be approved by HUD or NRC as meeting these requirements. 
(B)Mortgage foreclosure mitigation assistance shall only be made available to homeowners of owner-occupied homes with mortgages in default or in danger of default. These mortgages shall likely be subject to a foreclosure action and homeowners will be provided such assistance that shall consist of activities that are likely to prevent foreclosures and result in the long-term affordability of the mortgage retained pursuant to such activity or another positive outcome for the homeowner. No funds made available pursuant to this paragraph may be provided directly to lenders or homeowners to discharge outstanding mortgage balances or for any other direct debt reduction payments. (C)The use of mortgage foreclosure mitigation assistance by approved counseling intermediaries and State Housing Finance Agencies shall involve a reasonable analysis of the borrower's financial situation, an evaluation of the current value of the property that is subject to the mortgage, counseling regarding the assumption of the mortgage by another non-Federal party, counseling regarding the possible purchase of the mortgage by a non-Federal third party, counseling and advice of all likely restructuring and refinancing strategies or the approval of a work-out strategy by all interested parties. 
(D)NRC may provide up to 15 percent of the total funds made available pursuant to this paragraph to its own charter members with expertise in foreclosure prevention counseling, subject to a certification by NRC that the procedures for selection do not consist of any procedures or activities that could be construed as a conflict of interest or have the appearance of impropriety. (E)HUD-approved counseling entities and State Housing Finance Agencies receiving funds made available pursuant to this paragraph shall have demonstrated experience in successfully working with financial institutions as well as borrowers facing default, delinquency, and foreclosure as well as documented counseling capacity, outreach capacity, past successful performance and positive outcomes with documented counseling plans (including post-mortgage foreclosure mitigation counseling), loan workout agreements, and loan modification agreements. NRC may use other criteria to demonstrate capacity in underserved areas. 
(F)Of the total amount made available pursuant to this paragraph, up to $250,000 may be made available to build the mortgage foreclosure and default mitigation counseling capacity of counseling intermediaries through NRC training courses with HUD-approved counseling intermediaries and their partners, except that private financial institutions that participate in NRC training shall pay market rates for such training. (G)Of the total amount made available pursuant to this paragraph, up to 5 percent may be used for associated administrative expenses for NRC to carry out activities provided under this paragraph. 
(H)Mortgage foreclosure mitigation assistance grants may include a budget for outreach and advertising, and training, as determined by NRC. (I)NRC shall report bi-annually to the House and Senate Committees on Appropriations as well as the Senate Banking Committee and House Financial Services Committee on its efforts to mitigate mortgage default. 
(2)Legal assistance 
(A)The Neighborhood Reinvestment Corporation may make grants to counseling intermediaries approved by HUD or the NRC to hire attorneys to assist homeowners who have legal issues directly related to the homeowner’s foreclosure, delinquency, or short sale. (B)Such attorneys shall be capable of assisting homeowners of owner-occupied homes with mortgages in default, in danger of default, or subject to or at risk of foreclosure and who have legal issues that cannot be handled by counselors already employed by such intermediaries. 
(C)Grants under this paragraph may only be made to counseling intermediaries and legal organizations that (i) provide legal assistance in the 15 States with the highest rates of home mortgage defaults and foreclosures, as of January 1, 2018, and (ii) have the capacity to begin using the financial assistance within 90 days after receipt of the assistance. (D)No funds made available pursuant to this paragraph shall be used to provide, obtain, or arrange on behalf of a homeowner, legal representation involving or for the purposes of civil litigation. 
40404.Incremental housing choice voucher assistance 
(a)Authorization of appropriationsThere is authorized to be appropriated for each of fiscal years 2022 through 2024 such sums as may be necessary to provide in each such fiscal year 20,000 incremental vouchers for rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)). (b)Eligible public housing agenciesAny amounts appropriated pursuant to this section shall be used by the Secretary of Housing and Urban Development only to provide additional amounts for rental assistance vouchers for public housing agencies that administer 10,000 or more vouchers for rental assistance under such section 8(o). 
EFHA Alternative Credit Pilot Program Reauthorization 
40501.Short titleThis subtitle may be cited as the FHA Alternative Credit Pilot Program Reauthorization Act of 2020. 40502.Extension of pilot programSection 258(d) of the National Housing Act (12 U.S.C. 1715z–24(d)) is amended by striking 5-year and inserting 14-year. 
FHousing Financial Literacy 
40601.Short titleThis subtitle may be cited as the Housing Financial Literacy Act of 2020. 40602.Discount on mortgage insurance premium payments for first-time homebuyers who complete financial literacy housing counseling programsThe second sentence of subparagraph (A) of section 203(c)(2) of the National Housing Act (12 U.S.C. 1709(c)(2)(A)) is amended by striking not exceed 2.75 percent of the amount of the original insured principal obligation of the mortgage and inserting be 25 basis points lower than the premium payment amount established by the Secretary under the first sentence of this subparagraph. 
GYoung Americans Financial Literacy 
40701.Short titleThis subtitle may be cited as the Young Americans Financial Literacy Act. 40702.FindingsThe Congress finds as follows: 
(1)That 87 percent of Americans believe finance education should be taught in schools and 92 percent of K–12 teachers believe that financial education should be taught in school, but only 12 percent of teachers actually teach the subject. (2)According to a 2016 survey, 1 in 3 States require high school students to take a personal finance course, and only 5 States require high school students to take a semester long personal finance course. 
(3)The percentage of Americans grading themselves with an A or B in personal finance knowledge has declined from 60 percent in 2013 to 56 percent in 2016. In 2016, 75 percent of Americans admitted they could benefit from additional advice and answers to everyday financial questions from a professional. Most adults feel that their financial literacy skills are inadequate, yet they do not rely on anyone else to handle their finances; they feel it is important to know more but have received no financial education. (4)It is necessary to respond immediately to the pressing needs of individuals faced with the loss of their financial stability; however increased attention must also be paid to financial literacy education reform and long-term solutions to prevent future personal financial disasters. 
(5)Research-based financial literacy education programs are needed to reach individuals at all ages and socioeconomic levels, particularly those facing unique and challenging financial situations, such as high school graduates entering the workforce, soon-to-be and recent college graduates, young families, and to address the unique needs of military personnel and their families. (6)High school and college students who are exposed to cumulative financial education show an increase in financial knowledge, which in turn drives increasingly responsible behavior as they become young adults. 
(7)Sixty percent of parents identify their teens as quick spenders, and most acknowledge they could do a better job of teaching and preparing kids for the financial challenges of adulthood, including budgeting, saving, and investing. (8)The majority (52 percent) of young adults ages 23 through 28 consider making better choices about managing money, the single most important issue for individual Americans to act on today. 
(9)According to the Government Accountability Office, giving Americans the information they need to make effective financial decisions can be key to their well-being and to the country’s economic health. The recent financial crisis, when many borrowers failed to fully understand the risks associated with certain financial products, underscored the need to improve individuals’ financial literacy and empower all Americans to make informed financial decisions. This is especially true for young people as they are earning their first paychecks, securing student aid, and establishing their financial independence. Therefore, focusing economic education and financial literacy efforts and best practices for young people ages 8 through 24 is of utmost importance. 40703.Authorization for funding the establishment of centers of excellence in financial literacy education (a)In generalThe Director of the Bureau of Consumer Financial Protection, in consultation with the Financial Literacy and Education Commission established under the Financial Literacy and Education Improvement Act, shall make competitive grants to and enter into agreements with eligible institutions to establish centers of excellence to support research, development and planning, implementation, and evaluation of effective programs in financial literacy education for young people and families ages 8 through 24 years old. 
(b)Authorized activitiesActivities authorized to be funded by grants made under subsection (a) shall include the following: (1)Developing and implementing comprehensive research based financial literacy education programs for young people— 
(A)based on a set of core competencies and concepts established by the Director, including goal setting, planning, budgeting, managing money or transactions, tools and structures, behaviors, consequences, both long- and short-term savings, managing debt and earnings; and (B)which can be incorporated into educational settings through existing academic content areas, including materials that appropriately serve various segments of at-risk populations, particularly minority and disadvantaged individuals. 
(2)Designing instructional materials using evidence-based content for young families and conducting related outreach activities to address unique life situations and financial pitfalls, including bankruptcy, foreclosure, credit card misuse, and predatory lending. (3)Developing and supporting the delivery of professional development programs in financial literacy education to assure competence and accountability in the delivery system. 
(4)Improving access to, and dissemination of, financial literacy information for young people and families. (5)Reducing student loan default rates by developing programs to help individuals better understand how to manage educational debt through sustained educational programs for college students. 
(6)Conducting ongoing research and evaluation of financial literacy education programs to assure learning of defined skills and knowledge, and retention of learning. (7)Developing research-based assessment and accountability of the appropriate applications of learning over short and long terms to measure effectiveness of authorized activities. 
(c)Priority for certain applicationsThe Director shall give a priority to applications that— (1)provide clear definitions of financial literacy and financially literate to clarify educational outcomes; 
(2)establish parameters for identifying the types of programs that most effectively reach young people and families in unique life situations and financial pitfalls, including bankruptcy, foreclosure, credit card misuse, and predatory lending; (3)include content that is appropriate to age and socioeconomic levels; 
(4)develop programs based on educational standards, definitions, and research; (5)include individual goals of financial independence and stability; and 
(6)establish professional development and delivery systems using evidence-based practices. (d)Application and evaluation standards and procedures; distribution criteriaThe Director shall establish application and evaluation standards and procedures, distribution criteria, and such other forms, standards, definitions, and procedures as the Director determines to be appropriate. 
(e)Limitation on grant amounts 
(1)In generalThe aggregate amount of grants made under this section during any fiscal year may not exceed $55,000,000. (2)TerminationNo grants may be made under this section after the end of fiscal year 2022. 
(f)DefinitionsFor purposes of this subtitle the following definitions shall apply: (1)DirectorThe term Director means the Director of the Bureau of Consumer Financial Protection. 
(2)Eligible institutionThe term eligible institution means a partnership of two or more of the following: (A)Institution of higher education. 
(B)Local educational agency. (C)A nonprofit agency, organization, or association. 
(D)A financial institution. (3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
HImproving Access to Traditional Banking 
40801.Short titleThis subtitle may be cited as the Improving Access to Traditional Banking Act of 2020. 40802.Office for Under-Banked and Un-Banked ConsumersSection 1013 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493) is amended by adding at the end the following: 
 
(i)Office for Under-Banked and Un-Banked Consumers 
(1)EstablishmentBefore the end of the 90-day period beginning on the date of the enactment of the subsection, the Bureau shall establish an Office for Under-Banked and Un-Banked Consumers (hereinafter referred to as the Office), the functions of which shall include activities designed to better assess the reasons for the lack of, and help increase the participation of, under-banked and un-banked consumers in the banking system, including the coordination with other Federal and State financial services agencies on this matter to ensure the most efficient and effective use of governmental resources. (2)DutiesThe Office shall— 
(A)conduct research to identify any causes and challenges contributing to the decision of individuals who, and households that, choose not to initiate or maintain on-going and sustainable relationships with depository institutions, including consulting with trade associations representing minority depository institutions, and organizations representing the interests of traditionally underserved consumers and communities, and organizations representing the interests of consumers, particularly low- and moderate-income individuals, civil rights groups, community groups, and consumer advocates, about this matter; (B)identify best practices, develop and implement strategies to increase the participation of under-banked and un-banked consumers in the banking system; and 
(C)submit a report to Congress, within two years of the establishment of the Office and annually thereafter, that identifies any factors impeding the ability to, or limiting the option for, individuals or households to have access to on-going and sustainable relationships with depository institutions to meet their financial needs, discusses any regulatory, legal, or structural barriers to enhancing participation of under-banked and un-banked consumers with depository institutions, and contains regulatory and legislative recommendations to promote better participation for all consumers with the banking system.. IFair Lending For All 40901.Short titleThis subtitle may be cited as the Fair Lending for All Act. 
40902.Office of Fair Lending Testing 
(a)EstablishmentThere is established within the Bureau of Consumer Financial Protection an Office of Fair Lending Testing (hereinafter referred to as the Office). (b)DirectorThe head of the Office shall be a Director, who shall— 
(1)be appointed to a 5-year term by, and report to, the Director of the Bureau of Consumer Financial Protection; (2)appoint and fix the compensation of such employees as are necessary to carry out the duties of the Office under this section; and 
(3)provide an estimated annual budget to the Director of the Bureau of Consumer Financial Protection. (c)Civil service positionThe position of the Director shall be a career position within the civil service. 
(d)Testing 
(1)In generalThe Office, in consultation with the Attorney General and the Secretary of Housing and Urban Development, shall conduct testing of compliance with the Equal Credit Opportunity Act by creditors, through the use of individuals who, without any bona fide intent to receive a loan, pose as prospective borrowers for the purpose of gathering information. (2)Referral of violationsIf, in carrying out the testing described under paragraph (1), the Office believes a person has violated the Equal Credit Opportunity Act, the Office shall refer such violation in writing to the Attorney General for appropriate action. 
(e)Report to CongressSection 707 of the Equal Credit Opportunity Act (15 U.S.C. 1691f) is amended by adding at the end the following: In addition, each report of the Bureau shall include an analysis of the testing carried out pursuant to section 2 of the Fair Lending for All Act, and each report of the Bureau and the Attorney General shall include a summary of criminal enforcement actions taken under section 706A.. 40903.Prohibition on credit discriminationSubsection (a) of 701 of the Equal Credit Opportunity Act (15 U.S.C. 1691) is amended to read as follows: 
 
(a)It shall be unlawful for any creditor to discriminate against any applicant, with respect to any aspect of a credit transaction— (1)on the basis of race, color, religion, national origin, sex (including sexual orientation and gender identity), marital status, or age (provided the applicant has the capacity to contract); 
(2)on the basis of the applicant’s zip code, or census tract; (3)because all or part of the applicant's income derives from any public assistance program; or 
(4)because the applicant has in good faith exercised any right under the Consumer Credit Protection Act.. 40904.Criminal penalties for violations of the Equal Credit Opportunity Act (a)In generalThe Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.) is amended by inserting after section 706 the following: 
 
706A.Criminal penalties 
(a)Individual violationsAny person who knowingly and willfully violates this title shall be fined not more than $50,000, or imprisoned not more than 1 year, or both. (b)Pattern or practice (1)In generalAny person who engages in a pattern or practice of knowingly and willfully violating this title shall be fined not more than $100,000 for each violation of this title, or imprisoned not more than twenty years, or both. 
(2)Personal liability of executive officers and directors of the boardAny executive officer or director of the board of an entity who knowingly and willfully causes the entity to engage in a pattern or practice of knowingly and willfully violating this title (or who directs another agent, senior officer, or director of the entity to commit such a violation or engage in such acts that result in the director or officer being personally unjustly enriched) shall be— (A)fined in an amount not to exceed 100 percent of the compensation (including stock options awarded as compensation) received by such officer or director from the entity— 
(i)during the time period in which the violations occurred; or (ii)in the one to three year time period preceding the date on which the violations were discovered; and 
(B)imprisoned for not more than 5 years.. (b)Clerical amendmentThe table of contents for the Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.) is amended by inserting after the item relating to section 706 the following: 
 
 
706A. Criminal penalties.. 
40905.Review of loan applications 
(a)In generalSubtitle C of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5531 et seq.) is amended by adding at the end the following:  1038.Review of loan applications (a)In generalThe Bureau shall carry out reviews of loan applications and the process of taking loan applications being used by covered persons to ensure such applications and processes do not violate the Equal Credit Opportunity Act or any other Federal consumer financial law. 
(b)Prohibition and enforcementIf the Bureau determines under subsection (a) that any loan application or process of taking a loan application violates the Equal Credit Opportunity Act or any other Federal consumer financial law, the Bureau shall— (1)prohibit the covered person from using such application or process; and 
(2)take such enforcement or other actions with respect to the covered person as the Bureau determines appropriate.. (b)Clerical amendmentThe table of contents in section 1 of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended by inserting after the item relating to section 1037 the following: 
 
 
Sec. 1038. Review of loan applications.. 
40906.Mortgage data collection 
(a)In generalSection 304(b)(4) of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803(b)(4)) is amended by striking census tract, income level, racial characteristics, age, and gender and inserting the applicant or borrower’s zip code, census tract, income level, race, color, religion, national origin, sex, marital status, sexual orientation, and age. (b)Protection of privacy interestsSection 304(h)(3)(A) of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803(h)(3)(A)) is amended— 
(1)in clause (i), by striking and at the end; (2)by redesignating clause (ii) as clause (iii); and 
(3)by inserting after clause (i) the following:  (ii)zip code, census tract, and any other category of data described in subsection (b)(4), as the Bureau determines to be necessary to satisfy the purpose described in paragraph (1)(E), and in a manner consistent with that purpose; and. 
JLEP Data Acquisition in Mortgage Lending 
41001.Short titleThis subtitle may be cited as the LEP Data Acquisition in Mortgage Lending Act. 41002.Preferred language questionSubpart A of part 2 of subtitle A of title 13 of the Housing and Community Development Act of 1992 (12 U.S.C. 4541 et seq.) is amended by adding at the end the following: 
 
1329.Uniform Residential Loan Application 
(a)In generalThe Director shall, not later than February 1, 2020, require each enterprise to include a preferred language question, that is optional for borrowers, on the form known as the Uniform Residential Loan Application and include such question in the form in which it was presented for inclusion on the Uniform Residential Loan Application by the Federal Housing Finance Agency on October 20, 2017 as also written in subsection (b). (b)Form of QuestionThe preferred language question on the Uniform Residential Loan Application shall read as follows:Language Preference—Your loan transaction is likely to be conducted in English. This question requests information to see if communications are available to assist you in your preferred language. Please be aware that communications may NOT be available in your preferred language.Optional—Mark the language you would prefer, if available: English — Chinese — Korean — Spanish — Tagalog — Vietnamese — Other — I do not wish to respond.Your answer will NOT negatively affect your mortgage application. Your answer does not mean the Lender or Other Loan Participants agree to communicate or provide documents in your preferred language. However, it may let them assist you or direct you to persons who can assist you. Language assistance and resources may be available through housing counseling agencies approved by the U.S. Department of Housing and Urban Development.To find a housing counseling agency, contact one of the following Federal Government agencies:U.S. Department of Housing and Urban Development (HUD) at (800) 569–4287 or www.hud.gov/counseling.Consumer Financial Protection Bureau (CFPB) at (855) 411–2372 or www.consumerfinance.gov/find-ahousing-counselor. 
(c)Response dataAny response of a borrower to the question described in subsection (a) shall be recorded by the mortgage originator of the borrower and such mortgage originator shall transfer the record of such response to any person who purchases or services the mortgage of the borrower..  KHousing, Opportunity, Mobility and Equity 41101.Short titleThis subtitle may be cited as the Housing, Opportunity, Mobility, and Equity Act of 2020. 
41102.Requirement for CDBG granteesSection 104 of the Housing and Community Development Act of 1974 (42 U.S.C. 5304) is amended by adding at the end the following:  (n)Strategy To increase the affordable housing stock (1)In generalEach grantee receiving assistance under this title shall— 
(A)include in the consolidated plan required under part 91 of title 24, Code of Federal Regulations (or any successor thereto), a strategy to support new inclusive zoning policies, programs, or regulatory initiatives that create a more affordable, elastic, and diverse housing supply and thereby increase economic growth and access to jobs and housing; and (B)include in the annual performance report submitted under section 91.520 of title 24, Code of Federal Regulations (or any successor thereto), the progress and implementation of the strategy described in subparagraph (A). 
(2)InclusionsThe strategy under paragraph (1) shall— (A)demonstrate— 
(i)transformative activities in communities that— (I)reduce barriers to housing development, including affordable housing; and 
(II)increase housing supply affordability and elasticity; and (ii)strong connections between housing, transportation, and workforce planning; 
(B)include, as appropriate, policies relating to inclusive land use, such as— (i)for the purpose of adding affordable units, increasing both the percentage and absolute number of affordable units— 
(I)authorizing high-density and multifamily zoning; (II)eliminating off-street parking requirements; 
(III)establishing density bonuses; (IV)streamlining or shortening permitting processes and timelines; 
(V)removing height limitations; (VI)establishing by-right development; 
(VII)using property tax abatements; and (VIII)relaxing lot size restrictions; 
(ii)prohibiting source of income discrimination; (iii)taxing vacant land or donating vacant land to nonprofit developers; 
(iv)allowing accessory dwelling units; (v)establishing development tax or value capture incentives; and 
(vi)prohibiting landlords from asking prospective tenants for their criminal history; and (C)provide that affordable housing units should, to the maximum extent practicable— 
(i)be designated as affordable for not less than 30 years; (ii)comprise not less than 20 percent of the new housing stock in the community; and 
(iii)be accessible to the population served by the program established under this title.. 41103.Refundable credit for rent costs of eligible individuals (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36 the following new section: 
 
36A.Rent costs of eligible individuals 
(a)In generalIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to the excess of— (1)the lesser of— 
(A)the mean fair market rental amount with respect to the individual, or (B)the rent paid during the taxable year by the individual (and, if married, the individual's spouse) for the principal residence of the individual, over 
(2)an amount equal to 30 percent of the adjusted gross income of the taxpayer for the taxable year. (b)Eligible individualFor purposes of this section— 
(1)In generalThe term eligible individual means any individual if the rent paid during the taxable year by the individual (and, if married, the individual's spouse) for the principal residence of the individual exceeds 30 percent of the adjusted gross income of the taxpayer for the taxable year. (2)ExceptionsSuch term shall not include any individual if— 
(A)the individual does not include on the return of tax for the taxable year such individual's taxpayer identification number and, if married, the taxpayer identification number of such individual's spouse, or (B)a deduction under section 151 with respect to such individual is allowable to another taxpayer for the taxable year. 
(3)Married individualsSuch term shall include an individual who is married only if a joint return is filed for the taxable year. (4)Special rules (A)Principal residenceThe term principal residence has the same meaning as when used in section 121. 
(B)MarriedMarital status shall be determined under section 7703. (c)Mean fair market rental amountFor purposes of this section, with respect to an individual, the mean fair market rental amount for a taxable year is the fair market rent (including the utility allowance) published by the Department of Housing and Urban Development for purposes of the Housing Choice Voucher Program, under the rule published in the Federal Register on November 16, 2016 (81 Fed. Reg. 80567), for the same area and a comparable rental unit as the individual's principal residence. 
(d)RentFor purposes of this section, rent paid includes any amount paid for utilities of a type taken into account for purposes of determining the utility allowance under section 42(g)(2)(B)(ii).. (b)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36 the following new item: 
 
 
Sec. 36A. Rent costs of eligible individuals.. 
(c)Conforming amendmentSection 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by inserting , 36A after 36. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this subtitle. 
(e)ReportNot later than 2 years after the date of the enactment of this subtitle, the Secretary of the Treasury shall submit to Congress a report on the credit allowed under section 36A of the Internal Revenue Code of 1986 (as added by subsection (a)), including on whether taxpayers are fraudulently claiming such credit. 41104.Refund to Rainy Day Savings Program (a)In generalNot later than December 31, 2021, the Secretary of the Treasury or the Secretary’s delegate (referred to in this section as the Secretary) shall establish and implement a program (referred to in this section as the Refund to Rainy Day Savings Program) to allow a participating taxpayer, pursuant to the requirements established under this section, to defer payment on 20 percent of the amount which would otherwise be refunded to such taxpayer as an overpayment (as described in section 6401 of the Internal Revenue Code of 1986). 
(b)Period of deferralExcept as provided under subsection (c)(5), a participating taxpayer may elect to defer payment of the amount described in subsection (a) and have such amount deposited in the Rainy Day Fund (as described in subsection (c)). (c)Rainy Day Fund (1)In generalThe Secretary shall establish a fund, in such manner as the Secretary determines to be appropriate, to be known as the Rainy Day Fund, consisting of any amounts described in subsection (a) on which payment has been deferred by participating taxpayers. 
(2)InvestmentAny amounts deposited in the Rainy Day Fund shall be invested by the Secretary, in coordination with the Bureau of the Fiscal Service of the Department of the Treasury, in United States Treasury bills issued under chapter 31 of title 31, United States Code, with maturities suitable for the needs of the Fund and selected so as to provide the highest return on investment for participating taxpayers. (3)Disbursements from fund (A)In generalOn the date that is 180 days after receipt of the individual income tax return of a participating taxpayer, the amounts in the Rainy Day Fund shall be made available to the Secretary to distribute to such taxpayer in an amount equal to the amount deferred by such taxpayer under subsection (a) and any interest accrued on such amount (as determined under paragraph (4)). 
(B)Distributed to bank accountThe amounts described in subparagraph (A) shall be distributed to the bank account identified by the participating taxpayer under subsection (d)(3). (4)Interest accruedThe amount of interest accrued on the amount deferred by a participating taxpayer under subsection (a) shall be determined by the Secretary, in coordination with the Bureau of the Fiscal Service of the Department of the Treasury, based upon the return on the investment of such amounts under paragraph (2). 
(5)Early withdrawal 
(A)In generalOn any date during the period between the date which is 30 days after receipt by the Secretary of the individual income tax return of the participating taxpayer and October 15 of the applicable year, such taxpayer may elect to terminate the deferral of the amount described under subsection (a) and receive a distribution from the Rainy Day Fund equal to such amount and any interest which has accrued on such amount up to that date. (B)Complete withdrawalA participating taxpayer making an election under subparagraph (A) must terminate deferral of the full amount described under subsection (a), and such amount shall be distributed to the bank account identified by the participating taxpayer under subsection (d)(3). 
(d)Participating taxpayerFor purposes of this section, the term participating taxpayer means a taxpayer who— (1)has not requested or received an extension of the time for payment of taxes for such taxable year under section 6161 of the Internal Revenue Code of 1986; 
(2)prior to the due date for filing the return of tax for such taxable year, elects to participate in the Refund to Rainy Day Savings Program; and (3)provides the Secretary with a bank account number and any other financial information deemed necessary by the Secretary for purposes of paragraphs (3)(B) and (5)(B) of subsection (c). 
(e)FormsThe Secretary shall ensure that the election to defer payment of the amount described in subsection (a) may be claimed on Forms 1040, 1040A, and 1040EZ. (f)Implementation (1)Educational materials and outreachThe Secretary shall— 
(A)design educational materials for taxpayers regarding financial savings and the Refund to Rainy Day Savings Program; (B)publicly disseminate and distribute such materials during the first calendar quarter of each calendar year and following disbursement of amounts described in subsection (c)(3); and 
(C)engage in outreach regarding the Refund to Rainy Day Savings Program to the Volunteer Income Tax Assistance program and paid tax preparers. (2)Information for participating taxpayersThe Secretary shall ensure that a participating taxpayer is able to electronically verify the status of the amount deferred by such taxpayer under subsection (a), including any interest accrued on such amount and the status of any distribution. 
(3)Federally funded benefitsAny amounts described in subsection (a) which are distributed to a participating taxpayer, including any interest accrued on such amount, shall be treated in the same manner as any refund made to such taxpayer under section 32 of the Internal Revenue Code of 1986 for purposes of determining the eligibility of such taxpayer for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds. LLead-Safe Housing For Kids 41201.Short titleThis subtitle may be cited as the Lead-Safe Housing for Kids Act of 2020.  
41202.Amendments to the Lead-Based Paint Poisoning Prevention ActSection 302(a) of the Lead-Based Paint Poisoning Prevention Act (42 U.S.C. 4822(a)) is amended— (1)by redesignating paragraph (4) as paragraph (5); and 
(2)by inserting after paragraph (3) the following:  (4)Additional procedures for families with children under the age of 6 (A)Risk assessment (i)DefinitionIn this subparagraph, the term covered housing— 
(I)means housing receiving Federal assistance described in paragraph (1) that was constructed prior to 1978; and (II)does not include— 
(aa)single-family housing covered by an application for mortgage insurance under the National Housing Act (12 U.S.C. 1701 et seq.); or (bb)multi-family housing that— 
(AA)is covered by an application for mortgage insurance under the National Housing Act (12 U.S.C. 1701 et seq.); and (BB)does not receive any other Federal housing assistance. 
(ii)RegulationsNot later than 180 days after the date of enactment of the Lead-Safe Housing for Kids Act of 2020, the Secretary shall promulgate regulations that— (I)require the owner of covered housing in which a family with a child of less than 6 years of age will reside or is expected to reside to conduct an initial risk assessment for lead-based paint hazards— 
(aa)in the case of covered housing receiving tenant-based rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), not later than 15 days after the date on which the family and the owner submit a request for approval of a tenancy; (bb)in the case of covered housing receiving public housing assistance under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) or project-based rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), not later than 15 days after the date on which a physical condition inspection occurs; and 
(cc)in the case of covered housing not described in item (aa) or (bb), not later than a date established by the Secretary; (II)provide that a visual assessment alone is not sufficient for purposes of complying with subclause (I); 
(III)require that, if lead-based paint hazards are identified by an initial risk assessment conducted under subclause (I), the owner of the covered housing shall— (aa)not later than 30 days after the date on which the initial risk assessment is conducted, control the lead-based paint hazards, including achieving clearance in accordance with regulations promulgated under section 402 or 404 of the Toxic Substances Control Act (15 U.S.C. 2682, 2684), as applicable; and 
(bb)provide notice to all residents in the covered housing affected by the initial risk assessment, and provide notice in the common areas of the covered housing, that lead-based paint hazards were identified and will be controlled within the 30-day period described in item (aa); and (IV)provide that there shall be no extension of the 30-day period described in subclause (III)(aa). 
(iii)ExceptionsThe regulations promulgated under clause (ii) shall provide an exception to the requirement under subclause (I) of such clause for covered housing— (I)if the owner of the covered housing submits to the Secretary documentation— 
(aa)that the owner conducted a risk assessment of the covered housing for lead-based paint hazards during the 12-month period preceding the date on which the family is expected to reside in the covered housing; and (bb)of any clearance examinations of lead-based paint hazard control work resulting from the risk assessment described in item (aa); 
(II)from which all lead-based paint has been identified and removed and clearance has been achieved in accordance with regulations promulgated under section 402 or 404 of the Toxic Substances Control Act (15 U.S.C. 2682, 2684), as applicable; (III) (aa)if lead-based paint hazards are identified in the dwelling unit in the covered housing in which the family will reside or is expected to reside; 
(bb)the dwelling unit is unoccupied; (cc)the owner of the covered housing, without any further delay in occupancy or increase in rent, provides the family with another dwelling unit in the covered housing that has no lead-based paint hazards; and 
(dd)the common areas servicing the new dwelling unit have no lead-based paint hazards; and (IV)in accordance with any other standard or exception the Secretary deems appropriate based on health-based standards. 
(B)RelocationNot later than 180 days after the date of enactment of the Lead-Safe Housing for Kids Act of 2020, the Secretary shall promulgate regulations to provide that a family with a child of less than 6 years of age that occupies a dwelling unit in covered housing in which lead-based paint hazards were identified, but not controlled in accordance with regulations required under clause (ii), may relocate on an emergency basis and without placement on any waitlist, penalty (including rent payments to be made for that dwelling unit), or lapse in assistance to— (i)a dwelling unit that was constructed in 1978 or later; or 
(ii)another dwelling unit in covered housing that has no lead-based paint hazards.. 41203.Authorization of appropriationsThere is authorized to be appropriated to carry out the amendments made by section 41202 such sums as may be necessary for each of fiscal years 2022 through 2026. 
MGROW Affordable Housing 
41301.Short titlesThis subtitle may be cited as the Generating Resources and Opportunities Within Affordable Housing Act or the GROW Affordable Housing Act. 41302.Affordable housing allocationsSection 1337(a) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4567(a)) is amended by striking 4.2 basis points each place such term appears and inserting 10 basis points. 
NExpanding Opportunity for MDIs 
41401.Short titleThis subtitle may be cited as the Expanding Opportunity for Minority Depository Institutions Act or the Expanding Opportunity for MDIs Act. 41402.Establishment of Financial Agent Mentor-Protégé Program (a)In generalSection 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note) is amended by adding at the end the following new subsection: 
 
(d)Financial Agent Mentor-Protégé Program 
(1)In generalThe Secretary of the Treasury shall establish a program to be known as the Financial Agent Mentor-Protégé Program (in this subsection referred to as the Program) under which a financial agent designated by the Secretary or a large financial institution may serve as a mentor, under guidance or regulations prescribed by the Secretary, to a small financial institution to allow such small financial institution— (A)to be prepared to perform as a financial agent; or 
(B)to improve capacity to provide services to the customers of the small financial institution. (2)OutreachThe Secretary shall hold outreach events to promote the participation of financial agents, large financial institutions, and small financial institutions in the Program at least once a year. 
(3)ExclusionThe Secretary shall issue guidance or regulations to establish a process under which a financial agent, large financial institution, or small financial institution may be excluded from participation in the Program. (4)ReportThe Office of Minority and Women Inclusion of the Department of the Treasury shall include in the report submitted to Congress under section 342(e) of the Dodd-Frank Wall Street Reform and Consumer Protection Act information pertaining to the Program, including— 
(A)the number of financial agents, large financial institutions, and small financial institutions participating in such Program; and (B)the number of outreach events described in paragraph (2) held during the year covered by such report. 
(5)DefinitionsIn this subsection: (A)Financial agentThe term financial agent means any national banking association designated by the Secretary of the Treasury to be employed as a financial agent of the Government. 
(B)Large financial institutionThe term large financial institution means any entity regulated by the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, or the National Credit Union Administration that has total consolidated assets greater than or equal to $50,000,000,000. (C)Small financial institutionThe term small financial institution means— 
(i)any entity regulated by the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, or the National Credit Union Administration that has total consolidated assets lesser than or equal to $2,000,000,000; or (ii)a minority depository institution.. 
(b)Effective dateThis subtitle and the amendments made by this subtitle shall take effect 90 days after the date of the enactment of this subtitle. OClosing the Racial Wealth Gap 41501.Short titleThis subtitle may be cited as the Closing the Racial Wealth Gap Act of 2020.  
41502.FindingsCongress finds that: (1)Between 1983 and 2016, the median Black family saw their wealth drop by more than half after adjusting for inflation, compared to a 33 percent increase for the median White household. 
(2)The Forbes 400 richest Americans own more wealth than all Black households plus a quarter of Latinx households. (3)Black families are about 20 times more likely to have zero or negative wealth (37 percent) than they are to have $1 million or more in assets (1.9 percent). 
(4)Latinx families are 14 times more likely to have zero or negative wealth (32.8 percent) than they are to reach the millionaire threshold (2.3 percent). (5)White families are equally likely to have zero or negative wealth (about 15 percent) as they are to be a millionaire (15 percent). 
(6)The rate of home ownership for Black families is the same today in 2019 as it was before passage of the Fair Housing Act of 1968. (7)The racial wealth gap is not an accident or the result of inadvisable financial choices by people of color, rather it is the result of the centuries of policies, programs, Supreme Court decisions and institutional practices that were designed to create barriers or to strip wealth from people of color. 
(8)Adjustments to Black and Latinx education rates, homeownership, savings and employment do not greatly reduce the racial wealth divide due to the structural underpinnings holding the racial wealth divide in place. (9)To understand and address the racial wealth gap, many experts believe we need federally funded data collection efforts with the ability to disaggregate sample sizes by race, ethnicity, tribal affiliation, and country of birth. 
(10)Analytical tools like the Racial Wealth Audit from the Institute on Assets and Social Policy (IASP) and the Racial Equity Toolkit from the Government Alliance on Racial Equity (GARE) are needed to provide a framework to assess how legislation will widen or narrow the racial wealth divide. (11)Changes in individual behavior will not close the racial wealth divide, only structural systemic policy change. 
41503.Data collection on race and wealthSection 10 of the Federal Reserve Act (12 U.S.C. 241 et seq.) is amended by inserting before paragraph (12) the following:  (11)Data collection on race and wealthThe Board of Governors of the Federal Reserve System shall, in carrying out any Survey of Consumer Finances or Survey of Household Economics and Decisionmaking, including the collection of localized data, collect information on household assets and debt disaggregated by respondent race, ethnicity, tribal affiliation, and ancestral origin.. 
PHousing Financial Literacy 
41601.Short titleThis subtitle may be cited as the Housing Financial Literacy Act of 2020.  41602.Discount on mortgage insurance premium payments for first-time homebuyers who complete financial literacy housing counseling programsThe second sentence of subparagraph (A) of section 203(c)(2) of the National Housing Act (12 U.S.C. 1709(c)(2)(A)) is amended— 
(1)by inserting before the comma the following: and such program is completed before the mortgagor has signed an application for a mortgage to be insured under this title or a sales agreement; and (2)by striking not exceed 2.75 percent of the amount of the original insured principal obligation of the mortgage and inserting be 25 basis points lower than the premium payment amount established by the Secretary under the first sentence of this subparagraph. 
QRent Relief 
41701.Short titleThis subtitle may be cited as the Rent Relief Act of 2020.  41702.Refundable credit for rent paid for principal residence (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section: 
 
36C.Rent paid for principal residence 
(a)In generalIn the case of an individual who leases the individual’s principal residence (within the meaning of section 121) during the taxable year and who pays rent with respect to such residence in excess of 30 percent of the taxpayer’s gross income for such taxable year, there shall be allowed as a credit against the tax imposed by this subtitle for such taxable year an amount equal to the applicable percentage of such excess. (b)Credit limited by 100 percent of small area fair market rentSolely for purposes of determining the amount of the credit allowed under subsection (a) with respect to a residence for the taxable year, there shall not be taken into account rent in excess of an amount equal to 100 percent of the small area fair market rent (including the utility allowance) applicable to the residence involved (as most recently published, as of the beginning of the taxable year, by the Department of Housing and Urban Development). 
(c)Definitions and special rulesFor purposes of this section— (1)Applicable percentage (A)In generalExcept as provided in subparagraph (B), the applicable percentage shall be determined in accordance with the following table: 
 
 
The applicable 
If gross income is:percentage is: 
 
Not over $25,000100 percent 
Over $25,000, but not over $50,00075 percent 
Over $50,000, but not over $75,00050 percent 
Over $75,000, but not over $100,00025 percent 
Over $100,0000 percent. 
(B)High-cost areasIn the case of an individual whose principal residence is located in an area for which, under the rule published in the Federal Register on November 16, 2016 (81 Fed. Reg. 80567), the small area fair market rent is used for purposes of the Housing Choice Voucher Program, each of the dollar amounts in the table contained in subparagraph (A) shall be increased by $25,000. (2)Partial year residenceThe Secretary shall prescribe such rules as are necessary to carry out the purposes of this section for taxpayers with respect to whom a residence is a principal residence for only a portion of the taxable year. 
(3)Special rule for individuals residing in government-subsidized housingIn the case of a principal residence— (A)the rent with respect to which is subsidized under a Federal, State, local, or tribal program, and 
(B)with respect to which the taxpayer elects the application of this paragraph,in lieu of the credit determined under subsection (a), there shall be allowed as a credit against the tax imposed by this subtitle for such taxable year an amount equal to 1/12 of the amount of rent paid by the taxpayer (and not subsidized under any such program) during the taxable year with respect to such residence. (4)RentThe term rent includes any amount paid for utilities of a type taken into account for purposes of determining the utility allowance under section 42(g)(2)(B)(ii). 
(d)Reconciliation of credit and advance paymentsThe amount of the credit allowed under this section for any taxable year shall be reduced (but not below zero) by the aggregate amount of any advance payments of such credit under section 7527A for such taxable year.. (b)Advance paymentChapter 77 of the Internal Revenue Code of 1986 is amended by inserting after section 7527 the following new section: 
 
7527A.Advance payment of middle class tax credit 
(a)In generalNot later than 6 months after the date of the enactment of the Rent Relief Act of 2019, the Secretary shall establish a program for making advance payments of the credit allowed under section 36C on a monthly basis to any taxpayer who— (1)the Secretary has determined will be allowed such credit for the taxable year, and 
(2)has made an election under subsection (c). (b)Amount of advance payment (1)In generalFor purposes of subsection (a), the amount of the monthly advance payment of the credit provided to a taxpayer during the applicable period shall be equal to the lesser of— 
(A)an amount equal to— (i)the amount of the credit which the Secretary has determined will be allowed to such taxpayer under section 36C for the taxable year ending in such applicable period, divided by 
(ii)12, or (B)such other amount as is elected by the taxpayer. 
(2)Applicable periodFor purposes of this section, the term applicable period means the 12-month period from the month of July of the taxable year through the month of June of the subsequent taxable year. (c)Election of advance paymentA taxpayer may elect to receive an advance payment of the credit allowed under section 36C for any taxable year by including such election on a timely filed return for the preceding taxable year. 
(d)Internal Revenue Service notificationThe Internal Revenue Service shall take such steps as may be appropriate to ensure that taxpayers who are eligible to receive the credit under section 36C are aware of the availability of the advance payment of such credit under this section. (e)AuthorityThe Secretary may prescribe such regulations or other guidance as may be appropriate or necessary for the purposes of carrying out this section.. 
(c)Clerical amendments 
(1)In generalThe table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:   Sec. 36C. Rent paid for principal residence.. (2)Advance paymentThe table of sections for chapter 77 of such Code is amended by inserting after the item relating to section 7527 the following new item: 
 
 
Sec. 7527A. Advance payment of middle class tax credit.. 
(d)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after December 31, 2022. RSafe Housing For Families 41801.Short titleThis subtitle may be cited as the Safe Housing for Families Act. 
41802.Carbon monoxide detectors in federally assisted housing 
(a)Supportive housing for the elderlySection 202(j) of the Housing Act of 1949 (12 U.S.C. 1701q(j)) is amended by adding at the end the following:  (9)Carbon monoxide detectors (A)In generalEach owner of a dwelling unit assisted under this section shall ensure that not less than 1 carbon monoxide detector is installed per floor in the dwelling unit in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit. 
(B)RehabilitationEach owner of a dwelling unit assisted under this section that is located in a property that is undergoing or planning a substantial rehabilitation project shall ensure that, during that rehabilitation, not less than 1 carbon monoxide detector is installed per floor in the dwelling unit in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit.. (b)Supportive housing for persons with disabilitiesSection 811(j) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(j)) is amended by adding at the end the following: 
 
(7)Carbon monoxide detectors 
(A)In generalEach dwelling unit assisted under this section shall contain not less than 1 carbon monoxide detector installed per floor of the dwelling unit in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit. (B)RehabilitationEach dwelling unit assisted under this section that is located in a property that is undergoing or planning a substantial rehabilitation project shall, during that rehabilitation, have installed not less than 1 carbon monoxide detector per floor of the dwelling unit in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit.. 
(c)Public and section 8 housingThe United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended— (1)in section 3(a) (42 U.S.C. 1437a(a)), by adding at the end the following: 
 
(8)Carbon monoxide detectors 
(A)In generalEach public housing agency shall ensure, for each dwelling unit in public housing owned or operated by the public housing agency, that not less than 1 carbon monoxide detector is installed per floor in the dwelling unit in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit. (B)RehabilitationWith respect to public housing for which a public housing agency is undergoing or planning a substantial rehabilitation project, the public housing agency shall ensure that, during that rehabilitation, not less than 1 carbon monoxide detector is installed per floor in each dwelling unit located in that public housing in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit.; and 
(2)in section 8(o) (42 U.S.C. 1437f(o)), by adding at the end the following:  (21)Carbon monoxide detectors (A)In generalEach owner of a dwelling unit receiving tenant-based assistance or project-based assistance under this subsection shall ensure that not less than 1 carbon monoxide detector is installed per floor in the dwelling unit in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit. 
(B)RehabilitationWith respect to a property receiving tenant-based assistance or project-based assistance for which the owner is undergoing or planning a substantial rehabilitation project, the owner shall ensure that, during that rehabilitation, not less than 1 carbon monoxide detector is installed per floor in each dwelling unit assisted in that property in accordance with standards and criteria acceptable to the Secretary for the protection of occupants in the dwelling unit.. (d)Additional fundingThere are authorized to be appropriated to carry out the amendments made by this subtitle $1,000,000 for each of fiscal years 2022 through 2031. 
SCOVID–19 Mortgage Relief 
41901.Mortgage relief 
(a)Short titleThis section may be cited as the COVID–19 Mortgage Relief Act. (b)Mortgage relief (1)Forbearance and foreclosure moratorium for covered mortgage loansSection 4022 of the CARES Act (15 U.S.C. 9056) is amended— 
(A)by striking Federally backed mortgage loan each place such term appears and inserting covered mortgage loan; and (B)in subsection (a)— 
(i)by amending paragraph (2) to read as follows:  (2)Covered mortgage loanThe term covered mortgage loan means any credit transaction that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a 1- to 4-unit dwelling or on residential real property that includes a 1- to 4-unit dwelling, except that it shall not include a credit transaction under an open end credit plan other than a reverse mortgage.; and 
(ii)by adding at the end the following:  (3)Covered periodWith respect to a loan, the term covered period means the period beginning on the date of enactment of this Act and ending 12 months after such date of enactment..  
(2)Automatic forbearance for delinquent borrowersSection 4022(c) of the CARES Act (15 U.S.C. 9056(c)), as amended by paragraph (5) of this subsection, is further amended by adding at the end the following:  (9)Automatic forbearance for delinquent borrowers (A)In generalNotwithstanding any other law governing forbearance relief— 
(i)any borrower whose covered mortgage loan became 60 days delinquent between March 13, 2021, and the date of enactment of this paragraph, and who has not already received a forbearance under subsection (b), shall automatically be granted a 60-day forbearance that begins on the date of enactment of this paragraph, provided that a borrower shall not be considered delinquent for purposes of this paragraph while making timely payments or otherwise performing under a trial modification or other loss mitigation agreement; and (ii)any borrower whose covered mortgage loan becomes 60 days delinquent between the date of enactment of this paragraph and the end of the covered period, and who has not already received a forbearance under subsection (b), shall automatically be granted a 60-day forbearance that begins on the 60th day of delinquency, provided that a borrower shall not be considered delinquent for purposes of this paragraph while making timely payments or otherwise performing under a trial modification or other loss mitigation agreement.  
(B)Initial extensionAn automatic forbearance provided under subparagraph (A) shall be extended for up to an additional 120 days upon the borrower’s request, oral or written, submitted to the borrower’s servicer affirming that the borrower is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency. (C)Subsequent extensionA forbearance extended under subparagraph (B) shall be extended for up to an additional 180 days, up to a maximum of 360 days (including the period of automatic forbearance), upon the borrower’s request, oral or written, submitted to the borrower’s servicer affirming that the borrower is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency. 
(D)Right to elect to continue making paymentsWith respect to a forbearance provided under this paragraph, the borrower of such loan may elect to continue making regular payments on the loan. A borrower who makes such election shall be offered a loss mitigation option pursuant to subsection (d) within 30 days of resuming regular payments to address any payment deficiency during the forbearance. (E)Right to shorten forbearanceAt a borrower’s request, any period of forbearance provided under this paragraph may be shortened. A borrower who makes such a request shall be offered a loss mitigation option pursuant to subsection (d) within 30 days of resuming regular payments to address any payment deficiency during the forbearance. 
(10)Automatic forbearance for certain reverse mortgage loans 
(A)In generalWhen any covered mortgage loan which is also a federally insured reverse mortgage loan, during the covered period, is due and payable due to the death of the last borrower or end of a deferral period or eligible to be called due and payable due to a property charge default, or if the borrower defaults on a property charge repayment plan, or if the borrower defaults for failure to complete property repairs, or if an obligation of the borrower under the Security Instrument is not performed, the mortgagee automatically shall be granted a six-month extension of— (i)the mortgagee’s deadline to request due and payable status from the Department of Housing and Urban Development; 
(ii)the mortgage’s deadline to send notification to the mortgagor or his or her heirs that the loan is due and payable; (iii)the deadline to initiate foreclosure; 
(iv)any reasonable diligence period related to foreclosure or the Mortgagee Optional Election; (v)if applicable, the deadline to obtain the due and payable appraisal; and 
(vi)any claim submission deadline, including the 6-month acquired property marketing period. (B)Forbearance periodThe mortgagee shall not request due and payable status from the Secretary of Housing and Urban Development nor initiate foreclosure during this six-month period described under subparagraph (A), which shall be considered a forbearance period. 
(C)ExtensionA forbearance provided under subparagraph (B) and related deadline extension authorized under subparagraph (A) shall be extended for an additional 180 days upon— (i)the borrower’s request, oral or written, submitted to the borrower’s servicer affirming that the borrower is experiencing a financial hardship that prevents the borrower from making payments on property charges, completing property repairs, or performing an obligation of the borrower under the Security Instrument due, directly or indirectly, to the COVID–19 emergency; 
(ii)a non-borrowing spouse’s request, oral or written, submitted to the servicer affirming that the non-borrowing spouse has been unable to satisfy all criteria for the Mortgagee Optional Election program due, directly or indirectly, to the COVID–19 emergency, or to perform all actions necessary to become an eligible non-borrowing spouse following the death of all borrowers; or (iii)a successor-in-interest of the borrower’s request, oral or written, submitted to the servicer affirming the heir’s difficulty satisfying the reverse mortgage loan due, directly or indirectly, to the COVID–19 emergency. 
(D)Curtailment of debenture interestWhere any covered mortgage loan which is also a federally insured reverse mortgage loan is in default during the covered period and subject to a prior event which provides for curtailment of debenture interest in connection with a claim for insurance benefits, the curtailment of debenture interest shall be suspended during any forbearance period provided herein.. (3)Additional Foreclosure and repossession protectionsSection 4022(c) of the CARES Act (15 U.S.C. 9056(c)) is amended— 
(A)in paragraph (2), by striking may not initiate any judicial or non-judicial foreclosure process, move for a foreclosure judgment or order of sale, or execute a foreclosure-related eviction or foreclosure sale for not less than the 60-day period beginning on March 18, 2021 and inserting may not initiate or proceed with any judicial or non-judicial foreclosure process, schedule a foreclosure sale, move for a foreclosure judgment or order of sale, execute a foreclosure related eviction or foreclosure sale for six months after the date of enactment of the COVID–19 HERO Act; and  (B)by adding at the end the following: 
 
(3)Repossession moratoriumIn the case of personal property, including any recreational or motor vehicle, used as a dwelling, no person may use any judicial or non-judicial procedure to repossess or otherwise take possession of such property for six months after date of enactment of this paragraph.. (4)Mortgage forbearance reformsSection 4022 of the CARES Act (15 U.S.C. 9056) is amended— 
(A)in subsection (b), by striking paragraphs (1), (2), and (3) and inserting the following:  (1)In generalDuring the covered period, a borrower with a covered mortgage loan who has not obtained automatic forbearance pursuant to this section and who is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency may request forbearance on the loan, regardless of delinquency status, by— 
(A)submitting a request, orally or in writing, to the servicer of the loan; and (B)affirming that the borrower is experiencing a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency. 
(2)Duration of forbearance 
(A)In generalUpon a request by a borrower to a servicer for forbearance under paragraph (1), such forbearance shall be granted by the servicer for the period requested by the borrower, up to an initial length of 180 days, the length of which shall be extended by the servicer, at the request of the borrower for the period or periods requested, for a total forbearance period of up to 12 months. (B)Minimum forbearance amountsFor purposes of granting a forbearance under this paragraph, a servicer may grant an initial forbearance with a term of not less than 90 days, provided that it is automatically extended for an additional 90 days unless the servicer confirms the borrower does not want to renew the forbearance or that the borrower is no longer experiencing a financial hardship that prevents the borrower from making timely mortgage payments due, directly or indirectly, to the COVID–19 emergency. 
(C)Right to shorten forbearanceAt a borrower’s request, any period of forbearance described under this paragraph may be shortened. A borrower who makes such a request shall be offered a loss mitigation option pursuant to subsection (d) within 30 days of resuming regular payments to address any payment deficiency during the forbearance. (3)Accrual of interest or feesA servicer shall not charge a borrower any fees, penalties, or interest (beyond the amounts scheduled or calculated as if the borrower made all contractual payments on time and in full under the terms of the mortgage contract) in connection with a forbearance, provided that a servicer may offer the borrower a modification option at the end of a forbearance period granted hereunder that includes the capitalization of past due principal and interest and escrow payments as long as the borrower’s principal and interest payment under such modification remains at or below the contractual principal and interest payments owed under the terms of the mortgage contract before such forbearance period except as the result of a change in the index of an adjustable rate mortgage. 
(4)Communication with servicersAny communication between a borrower and a servicer described under this section may be made in writing or orally, at the borrower’s choice. (5)Communication with borrowers with a disabilityUpon request from a borrower, servicers shall communicate with borrowers who have a disability in the borrower's preferred method of communication. For purposes of this paragraph, the term disability has the meaning given that term in the Fair Housing Act, the Americans with Disabilities Act of 1990, or the Rehabilitation Act of 1973.; and 
(B)in subsection (c), by amending paragraph (1) to read as follows:  (1)No documentation requiredA servicer of a covered mortgage loan shall not require any documentation with respect to a forbearance under this section other than the borrower’s affirmation (oral or written) to a financial hardship that prevents the borrower from making timely payments on the covered mortgage loan due, directly or indirectly, to the COVID–19 emergency. An oral request for forbearance and oral affirmation of hardship by the borrower shall be sufficient for the borrower to obtain or extend a forbearance.. 
(5)Other servicer requirements during forbearanceSection 4022(c) of the CARES Act (15 U.S.C. 9056(c)), as amended by paragraph (3) of this subsection, is further amended by adding at the end the following:  (4)Forbearance terms noticeWithin 30 days of a servicer of a covered mortgage loan providing forbearance to a borrower under subsection (b) or paragraph (9) or (10), or 10 days if the forbearance is for a term of less than 60 days, but only where the forbearance was provided in response to a borrower’s request for forbearance or when an automatic forbearance was initially provided under paragraph (9) or (10), and not when an existing forbearance is automatically extended, the servicer shall provide the borrower with a notice in accordance with the terms in paragraph (5). 
(5)Contents of noticeThe written notice required under paragraph (4) shall state in plain language— (A)the specific terms of the forbearance; 
(B)the beginning and ending dates of the forbearance; (C)that the borrower is eligible for up to 12 months of forbearance; 
(D)that the borrower may request an extension of the forbearance unless the borrower will have reached the maximum period at the end of the forbearance; (E)that the borrower may request that the initial or extended period be shortened at any time; 
(F)that the borrower should contact the servicer before the end of the forbearance period; (G)a description of the loss mitigation options that may be available to the borrower at the end of the forbearance period based on the borrower’s specific loan; 
(H)information on how to find a housing counseling agency approved by the Department of Housing and Urban Development; (I)in the case of a forbearance provided pursuant to paragraph (9) or (10), that the forbearance was automatically provided and how to contact the servicer to make arrangements for further assistance, including any renewal; and 
(J)where applicable, that the forbearance is subject to an automatic extension including the terms of any such automatic extensions and when any further extension would require a borrower request. (6)Treatment of escrow accountsDuring any forbearance provided under this section, a servicer shall pay or advance funds to make disbursements in a timely manner from any escrow account established on the covered mortgage loan. 
(7)Notification for borrowersDuring the period that begins 90 days after the date of the enactment of this paragraph and ends at the end of the covered period, each servicer of a covered mortgage loan shall be required to— (A)make available in a clear and conspicuous manner on their web page accurate information, in English and Spanish, for borrowers regarding the availability of forbearance as provided under subsection (b); and 
(B)notify every borrower whose payments on a covered mortgage loan are delinquent in any oral communication with or to the borrower that the borrower may be eligible to request forbearance as provided under subsection (b), except that such notice shall not be required if the borrower already has requested forbearance under subsection (b). (8)Certain treatment under RESPAAs long as a borrower’s payment on a covered mortgage loan was not more than 30 days delinquent on March 13, 2021, a servicer may not deem the borrower as delinquent while a forbearance granted under subsection (b) is in effect for purposes of the application of sections 6 and 10 of the Real Estate Settlement Procedures Act and any applicable regulations.. 
(6)Post-forbearance loss mitigation 
(A)Amendment to CARES ActSection 4022 of the CARES Act (15 U.S.C. 9056) is amended by adding at the end the following:  (d)Post-Forbearance loss mitigation (1)Notice of availability of additional forbearanceWith respect to any covered mortgage loan as to which forbearance under this section has been granted and not otherwise extended, including by automatic extension, a servicer shall, no later than 30 days before the end of the forbearance period, in writing, notify the borrower that additional forbearance may be available and how to request such forbearance, except that no such notice is required where the borrower already has requested an extension of the forbearance period, is subject to automatic extension pursuant to subsection (b)(2)(B), or no additional forbearance is available. 
(2)Loss mitigation offer before expiration of forbearanceNo later than 30 days before the end of any forbearance period that has not been extended or 30 days after a request by a consumer to terminate the forbearance, which time shall be before the servicer initiates or engages in any foreclosure activity listed in subsection (c)(2), including incurring or charging to a borrower any fees or corporate advances related to a foreclosure, the servicer shall, in writing— (A)offer the borrower a loss mitigation option, without the charging of any fees or penalties other than interest, such that the borrower’s principal and interest payment remains the same as it was prior to the forbearance, subject to any adjustment of the index pursuant to the terms of an adjustable rate mortgage, and that either— 
(i)defers the payment of total arrearages, including any escrow advances, to the end of the existing term of the loan, without the charging or collection of any additional interest on the deferred amounts; or (ii)extends the term of the mortgage loan, and capitalizes, defers, or forgives all escrow advances and other arrearages,provided, however, that the servicer may offer the borrower a loss mitigation option that reduces the principal and interest payment on the loan and capitalizes, defers, or forgives all escrow advances or arrearages if the servicer has information indicating that the borrower cannot resume the pre-forbearance mortgage payments; and  
(B)concurrent with the loss mitigation offer in subparagraph (A), notify the borrower that the borrower has the right to be evaluated for other loss mitigation options if the borrower is not able to make the payment under the option offered in subparagraph (A). (3)Evaluation for loss mitigation prior to foreclosure initiationBefore a servicer may initiate or engage in any foreclosure activity listed in subsection (c)(2), including incurring or charging to a borrower any fees or corporate advances related to a foreclosure on the basis that the borrower has failed to perform under the loss mitigation offer in paragraph (2)(A) within the first 90 days after the option is offered, including a failure to accept the loss mitigation offer in paragraph (2)(A), the servicer shall— 
(A)unless the borrower has already submitted a complete application that the servicer is reviewing— (i)notify the borrower in writing of the documents and information, if any, needed by the servicer to enable the servicer to consider the borrower for all available loss mitigation options; and 
(ii)exercise reasonable diligence to obtain the documents and information needed to complete the borrower’s loss mitigation application; and (B)upon receipt of a complete application or if, despite the servicer’s exercise of reasonable diligence, the loss mitigation application remains incomplete sixty days after the notice in paragraph (2)(A) is sent, conduct an evaluation of the complete or incomplete loss mitigation application without reference to whether the borrower has previously submitted a complete loss mitigation application and offer the borrower all available loss mitigation options for which the borrower qualifies under applicable investor guidelines, including guidelines regarding required documentation. 
(4)Effect on future requests for loss mitigation reviewAn application, offer, or evaluation for loss mitigation under this section shall not be the basis for the denial of a borrower’s application as duplicative or for a reduction in the borrower’s appeal rights under Regulation X (12 C.F.R. 1024) in regard to any loss mitigation application submitted after the servicer has complied with the requirements of paragraphs (2) and (3). (5)Safe harborAny loss mitigation option authorized by the Federal National Mortgage Association, the Federal Home Loan Corporation, or the Federal Housing Administration that either— 
(A)defers the payment of total arrearages, including any escrow advances, to the end of the existing term of the loan, without the charging or collection of any additional interest on the deferred amounts; or (B)extends the term of the mortgage loan, and capitalizes, defers, or forgives all escrow advances and other arrearages, without the charging of any fees or penalties beyond interest on any amount capitalized into the loan principal,shall be deemed to comply with the requirements of paragraph (1)(B).  
(6)Home retention options for certain reverse mortgage loans 
(A)In generalFor a covered mortgage loan which is also a federally insured reverse mortgage loan, a servicer’s conduct shall be deemed to comply with this section provided that if the loan is eligible to be called due and payable due to a property charge default, the mortgagee shall, as a precondition to sending a due and payable request to the Secretary or initiating or continuing a foreclosure process— (i)make a good faith effort to communicate with the borrower regarding available home retention options to cure the property charge default, including encouraging the borrower to apply for home retention options; and 
(ii)consider the borrower for all available home retention options as allowed by the Secretary. (B)Permissible repayment plansThe Secretary shall amend its allowable home retention options to permit a repayment plan of up to 120 months in length, and to permit a repayment plan without regard to prior defaults on repayment plans. 
(C)Limitation on interest curtailmentThe Secretary may not curtail interest paid to mortgagees who engage in loss mitigation or home retention actions through interest curtailment during such loss mitigation or home retention review or during the period when a loss mitigation or home retention plan is in effect and ending 90 days after any such plan terminates.. (B)Amendment to Housing Act of 1949Section 505 of the Housing Act of 1949 (42 U.S.C. 1475) is amended— 
(i)by striking the section heading and inserting Loss Mitigation and Foreclosure Procedures; (ii)in subsection (a), by striking the section designation and all that follows through During any and inserting the following: 
 
505. 
(a)Moratorium—(1) In determining a borrower’s eligibility for relief, the Secretary shall make all eligibility decisions based on the borrower’s household’s income, expenses, and circumstances. (2)During any; 
(iii)by redesignating subsection (b) as subsection (c); and (iv)by inserting after subsection (a) the following new subsection: 
 
(b)Loan Modification 
(1)Notwithstanding any other provision of this title, for any loan made under section 502 or 504, the Secretary may modify the interest rate and extend the term of such loan for up to 30 years from the date of such modification. (2)At the end of any moratorium period granted under this section or under the COVID–19 HERO Act, the Secretary shall determine whether the borrower can reasonably resume making principal and interest payments after the Secretary modifies the borrower’s loan obligations in accordance with paragraph (1).. 
(7)Multifamily Mortgage ForbearanceSection 4023 of the CARES Act (15 U.S.C. 9057) is amended— (A)by striking Federally backed multifamily mortgage loan each place such term appears and inserting multifamily mortgage loan; 
(B)in subsection (b), by striking during and inserting due, directly or indirectly, to; (C)in subsection (c)(1)— 
(i)in subparagraph (A), by adding and at the end; and (ii)by striking subparagraphs (B) and (C) and inserting the following: 
 
(B)provide the forbearance for up to the end of the period described under section 4024(b).;  (D)by redesignating subsection (f) as subsection (g); 
(E)by inserting after subsection (e) the following:  (f)Treatment after forbearanceWith respect to a multifamily mortgage loan provided a forbearance under this section, the servicer of such loan— 
(1)shall provide the borrower with a 12-month period beginning at the end of such forbearance to become current on the payments under such loan; (2)may not charge any late fees, penalties, or other charges with respect to payments on the loan that were due during the forbearance period, if such payments are made before the end of the 12-month period; and 
(3)may not report any adverse information to a credit rating agency (as defined under section 603 of the Fair Credit Reporting Act with respect to any payments on the loan that were due during the forbearance period, if such payments are made before the end of the 12-month period.); and (F)in subsection (g), as so redesignated— 
(i)in paragraph (2)— (I)by striking that— and all that follows through (A) is secured by and inserting that is secured by; 
(II)by striking ; and and inserting a period; and (III)by striking subparagraph (B); and 
(ii)by amending paragraph (5) to read as follows:  (5)Covered periodWith respect to a loan, the term covered period has the meaning given that term under section 4022(a)(3). . 
(8)Renter protections during forbearance periodA borrower that receives a forbearance pursuant to section 4022 or 4023 of the CARES Act (15 U.S.C. 9056 or 9057) may not, for the duration of the forbearance— (A)evict or initiate the eviction of a tenant solely for nonpayment of rent or other fees or charges; or 
(B)charge any late fees, penalties, or other charges to a tenant for late payment of rent. (9)Extension of GSE Patch (A)Non-applicability of existing sunsetSection 1026.43(e)(4)(iii)(B) of title 12, Code of Federal Regulations, shall have no force or effect. 
(B)Extended sunsetThe special rules in section 1026.43(e)(4) of title 12, Code of Federal Regulations, shall apply to covered transactions consummated prior to June 1, 2022, or such later date as the Director of the Bureau of Consumer Financial Protection may determine, by rule. (10)Servicer safe harbor from investor liability (A)Safe harbor (i)In generalA servicer of covered mortgage loans or multifamily mortgage loans shall be deemed not to have violated any duty or contractual obligation owed to investors or other parties regarding such mortgage loans on account of offering or implementing in good faith forbearance during the covered period or offering or implementing in good faith post-forbearance loss mitigation (including after the expiration of the covered period) in accordance with the terms of sections 4022 and 4023 of the CARES Act to borrowers, respectively, on covered or multifamily mortgage loans that it services and shall not be liable to any party who is owed such a duty or obligation or subject to any injunction, stay, or other equitable relief to such party on account of such offer or implementation of forbearance or post-forbearance loss mitigation. 
(ii)Other personsAny person, including a trustee of a securitization vehicle or other party involved in a securitization or other investment vehicle, who in good faith cooperates with a servicer of covered or multifamily mortgage loans held by that securitization or investment vehicle to comply with the terms of section 4022 and 4023 of the CARES Act, respectively, to borrowers on covered or multifamily mortgage loans owned by the securitization or other investment vehicle shall not be liable to any party who is owed such a duty or obligation or subject to any injunction, stay, or other equitable relief to such party on account of its cooperation with an offer or implementation of forbearance during the covered period or post-forbearance loss mitigation, including after the expiration of the covered period. (B)Standard industry practiceDuring the covered period, notwithstanding any contractual restrictions, it is deemed to be standard industry practice for a servicer to offer forbearance or loss mitigation options in accordance with the terms of sections 4022 and 4023 of the CARES Act to borrowers, respectively, on all covered or multifamily mortgage loans it services. 
(C)Rule of constructionNothing in this paragraph may be construed as affecting the liability of a servicer or other person for actual fraud in the servicing of a mortgage loan or for the violation of a State or Federal law. (D)DefinitionsIn this paragraph: 
(i)Covered mortgage loanThe term covered mortgage loan has the meaning given that term under section 4022(a) of the CARES Act. (ii)Covered periodThe term covered period  has the meaning given that term under section 4023(g) of the CARES Act. 
(iii)Multifamily mortgage loanThe term multifamily mortgage loan has the meaning given that term under section 4023(g) of the CARES Act. (iv)ServicerThe term servicer— 
(I)has the meaning given the term under section 6(i) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)); and (II)means a master servicer and a subservicer, as such terms are defined, respectively, under section 1024.31 of title 12, Code of Federal Regulations. 
(v)Securitization vehicleThe term securitization vehicle has the meaning given that term under section 129A(f) of the Truth in Lending Act (15 U.S.C. 1639a(f)). (11)Amendments to National Housing ActSection 306(g)(1) of the National Housing Act (12 U.S.C. 1721(a)) is amended— 
(A)in the fifth sentence, by inserting after issued the following: , subject to any pledge or grant of security interest of the Federal Reserve under section 4003(a) of the CARES Act (Public Law 116–136; 134 Stat. 470; 15 U.S.C. 9042(a)) and to any such mortgage or mortgages or any interest therein and the proceeds thereon, which the Association may elect to approve; and (B)in the sixth sentence— 
(i)by striking or (C) and inserting (C); and (ii)by inserting before the period the following: , or (D) its approval and honoring of any pledge or grant of security interest of the Federal Reserve under section 4003(a) of the CARES Act and to any such mortgage or mortgages or any interest therein and proceeds thereon as. 
(12)Bankruptcy protections 
(A)Bankruptcy Protections for Federal Coronavirus Relief PaymentsSection 541(b) of title 11, United States Code, is amended— (i)in paragraph (9), in the matter following subparagraph (B), by striking or; 
(ii)in paragraph (10)(C), by striking the period at the end and inserting ; or; and (iii)by inserting after paragraph (10) the following: 
 
(11)payments made under Federal law relating to the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19).. (B)Protection Against Discriminatory Treatment of Homeowners in BankruptcySection 525 of title 11, United States Code, is amended by adding at the end the following: 
 
(d)A person may not be denied any forbearance, assistance, or loan modification relief made available to borrowers by a mortgage creditor or servicer because the person is or has been a debtor, or has received a discharge, in a case under this title.. (C)Increasing the Homestead ExemptionSection 522 of title 11, United States Code, is amended— 
(i)in subsection (d)(1), by striking $15,000 and inserting $100,000; and (ii)by adding at the end the following: 
 
(r)Notwithstanding any other provision of applicable nonbankruptcy law, a debtor in any State may exempt from property of the estate the property described in subsection (d)(1) not to exceed the value in subsection (d)(1) if the exemption for such property permitted by applicable nonbankruptcy law is lower than that amount.. (D)Effect of Missed Mortgage Payments on DischargeSection 1328 of title 11, United States Code, is amended by adding at the end the following: 
 
(i)A debtor shall not be denied a discharge under this section because, as of the date of discharge, the debtor did not make 6 or fewer payments directly to the holder of a debt secured by real property. (j)Notwithstanding subsections (a) and (b), upon the debtor’s request, the court shall grant a discharge of all debts provided for in the plan that are dischargeable under subsection (a) if the debtor— 
(1)has made payments under a confirmed plan for at least 1 year; and (2)who is experiencing or has experienced a material financial hardship due, directly or indirectly, to the coronavirus disease 2019 (COVID–19) pandemic.. 
(E)Expanded eligibility for chapter 13Section 109(e) of title 11, United States Code, is amended— (i)by striking $250,000 each place the term appears and inserting $850,000; and 
(ii)by striking $750,000 each place the term appears and inserting $2,600,000. (F)Extended Cure Period for Homeowners Harmed by COVID–19 Pandemic (i)In generalChapter 13 of title 11, United States Code, is amended by adding at the end thereof the following:  
 
1331.Special provisions related to COVID–19 pandemic 
(a)Notwithstanding subsections (b)(2) and (d) of section 1322, if the debtor is experiencing or has experienced a material financial hardship due, directly or indirectly, to the coronavirus disease 2019 (COVID–19) pandemic, a plan may provide for the curing of any default within a reasonable time, not to exceed 7 years after the time that the first payment under the original confirmed plan was due, and maintenance of payments while the case is pending on any unsecured claim or secured claim on which the last payment is due after the expiration of such time. Any such plan provision shall not affect the applicable commitment period under section 1325(b). (b)For purposes of sections 1328(a) and 1328(b), any cure or maintenance payments under subsection (a) that are made after the end of the period during which the plan provides for payments (other than payments under subsection (a)) shall not be treated as payments under the plan. 
(c)Notwithstanding section 1329(c), a plan modified under section 1329 at the debtor’s request may provide for cure or maintenance payments under subsection (a) over a period that is not longer than 7 years after the time that the first payment under the original confirmed plan was due. (d)Notwithstanding section 362(c)(2), during the period after the debtor receives a discharge and the period during which the plan provides for the cure of any default and maintenance of payments under the plan, section 362(a) shall apply to the holder of a claim for which a default is cured and payments are maintained under subsection (a) and to any property securing such claim. 
(e)Notwithstanding section 1301(a)(2), the stay of section 1301(a) terminates upon the granting of a discharge under section 1328 with respect to all creditors other than the holder of a claim for which a default is cured and payments are maintained under subsection (a).. (ii)Table of contentsThe table of sections of chapter 13, title 11, United States Code, is amended by adding at the end thereof the following:  
 
 
Sec. 1331. Special provisions related to COVID–19 pandemic.. 
(iii)ApplicationThe amendments made by this paragraph shall apply only to any case under title 11, United States Code, commenced before 3 years after the date of enactment of this subtitle and pending on or commenced after such date of enactment, in which a plan under chapter 13 of title 11, United States Code, was not confirmed before March 27, 2021.  (13)Liquidity for mortgage servicers and residential rental property owners (A)In generalSection 4003 of the CARES Act (15 U.S.C. 9042), is amended by adding at the end the following: 
 
(i)Liquidity for mortgage servicers 
(1)In generalSubject to paragraph (2), the Secretary shall ensure that servicers of covered mortgage loans (as defined under section 4022) and multifamily mortgage loans (as defined under section 4023) are provided the opportunity to participate in the loans, loan guarantees, or other investments made by the Secretary under this section. The Secretary shall ensure that servicers are provided with access to such opportunities under equitable terms and conditions regardless of their size. (2)Mortgage servicer eligibilityIn order to receive assistance under subsection (b)(4), a mortgage servicer shall— 
(A)demonstrate that the mortgage servicer has established policies and procedures to use such funds only to replace funds used for borrower assistance, including to advance funds as a result of forbearance or other loss mitigation provided to borrowers; (B)demonstrate that the mortgage servicer has established policies and procedures to provide forbearance, post-forbearance loss mitigation, and other assistance to borrowers in compliance with the terms of section 4022 or 4023, as applicable; 
(C)demonstrate that the mortgage servicer has established policies and procedures to ensure that forbearance and post-forbearance assistance is available to all borrowers in a non-discriminatory fashion and in compliance with the Fair Housing Act, the Equal Credit Opportunity Act, and other applicable fair housing and fair lending laws; and (D)comply with the limitations on compensation set forth in section 4004. 
(3)Mortgage servicer requirementsA mortgage servicer receiving assistance under subsection (b)(4) may not, while the servicer is under any obligation to repay funds provided or guaranteed under this section— (A)pay dividends with respect to the common stock of the mortgage servicer or purchase an equity security of the mortgage servicer or any parent company of the mortgage servicer if the security is listed on a national securities exchange, except to the extent required under a contractual obligation that is in effect on the date of enactment of this subsection; or  
(B)prepay any debt obligation.. (B)Credit facility for residential rental property owners (i)In generalThe Board of Governors of the Federal Reserve System shall— 
(I)establish a facility, using amounts made available under section 4003(b)(4) of the CARES Act (15 U.S.C. 9042(b)(4)), to make long-term, low-cost loans to residential rental property owners as to temporarily compensate such owners for documented financial losses caused by reductions in rent payments; and (II)defer such owners’ required payments on such loans until after six months after the date of enactment of this subtitle. 
(ii)RequirementsA borrower that receives a loan under this subsection may not, for the duration of the loan— (I)evict or initiate the eviction of a tenant solely for nonpayment of rent or other fees or charges; 
(II)charge any late fees, penalties, or other charges to a tenant for late payment of rent; and (III)with respect to a person or entity described under clause (iv), discriminate on the basis of source of income. 
(iii)Report on residential rental property ownersThe Board of Governors shall issue a report to the Congress containing the following, with respect to each property owner receiving a loan under this subsection: (I)The number of borrowers that received assistance under this subsection. 
(II)The average total loan amount that each borrower received. (III)The total number of rental units that each borrower owned. 
(IV)The average rent charged by each borrower. (iv)Report on large residential rental property ownersThe Board of Governors shall issue a report to Congress that identifies any person or entity that in aggregate owns or holds a controlling interest in any entity that, in aggregate, owns— 
(I)more than 100 rental units that are located within a single Metropolitan Statistical Area; (II)more than 1,000 rental units nationwide; or 
(III)rental units in three or more States. (C)Mortgage performance dataSection 4003(c) of the CARES Act (Public Law 116–136) is amended by adding at the end the following: 
 
(4)Mortgage performance data 
(A)Monthly report 
(i)In generalA servicer of a residential mortgage loan receiving a loan, loan guarantee, or any other investment under this section shall, beginning in the first month in which the loan, loan guarantee, or investment was received, collect and provide loan-level data to the Bureau of Consumer Financial Protection on a monthly basis with respect all residential mortgage loans serviced by the servicer. (ii)ContentsEach monthly report required under this subparagraph shall contain identifying information and loan performance data for the most recent month as well as cumulative data since the servicer began reporting under this paragraph. 
(iii)Time period for reportsReports under this paragraph shall be provided by a servicer every month in which a loan, loan guarantee, or any other investment under this section has been received and for 2 years following such receipt. (B)Identifying informationEach monthly report required under subparagraph (A) shall include the following loan-level identifying information: 
(i)Demographic data, for each borrower, including race, ethnicity, sex, and age. (ii)The location of the property, including by State, Metropolitan Statistical Area, postal code, census tract, and Metropolitan District, if applicable. 
(iii)Loan origination information, including original unpaid principal balance, original interest rate, first payment date, original loan term, and lien status (first or subordinate). (iv)Loan type and type of loan purchaser, as described under section 304 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803) and the rules issued to carry out such section. 
(C)Loan performance dataEach monthly report required under subparagraph (A) shall include the following loan-level loan performance data: (i)Current loan information, including current actual unpaid principal balance, current interest rate, current loan delinquency status (based on the number of days the borrower is delinquent in payments based on the due date of the last paid loan payment), loan performance status (including current, forbearance, repayment plan, referred to foreclosure, trial modification, permanent modification, or foreclosed), and the date of the event leading to such status. 
(ii)Loss mitigation information, including— (I)whether the loan is currently being evaluated for loss mitigation, and if so the date upon which the current loss mitigation process was initiated and the date of complete application, if any; 
(II)the disposition of any previous loss mitigation evaluation reported pursuant to subclause (I) and the date of disposition, including— (aa)denied; 
(bb)temporary or short-term agreement, such as a repayment agreement or forbearance, and the length of such agreement (in months); (cc)trial loan modification; 
(dd)permanent loan modification; or (ee)other type of loss mitigation; and 
(III)for each permanent modification— (aa)whether the permanent modification included one or more of— 
(AA)additions of delinquent payments and fees to loan balances; (BB)interest rate reductions and freezes; 
(CC)term extensions; (DD)reductions of principal; or 
(EE)deferrals of principal; and (bb)whether the total monthly principal and interest payment, as a result of the permanent modification— 
(AA)increased; (BB)remained the same; 
(CC)decreased less than 10 percent; (DD)decreased between 10 and 20 percent; or 
(EE)decreased 20 percent or more. (D)Forbearance dataEach monthly report required under subparagraph (A) shall include, with respect to each loan for which a forbearance has been reported under subparagraph (C)(i), forbearance-specific data, including— 
(i)the total months of total forbearance granted to date; and (ii)the number of renewals of forbearance to date. 
(E)Public availability of aggregate data 
(i)In generalUsing data submitted by servicers under this paragraph, the Director of the Bureau of Consumer Financial Protection shall make available aggregate data by servicer for each State, Metropolitan Statistical Area, and Metropolitan Division, as defined by the Office of Management and Budget. Such aggregate data shall be provided monthly by the Director to Congress and posted on the Bureau of Consumer Financial Protection’s website. (ii)Exception for certain personally identifiable dataIf aggregate data described under clause (i) is nonetheless reasonably personally identifiable, the Director may report the aggregate data by servicer on the next larger geographic unit (such that, for example, data would not be reported by Municipal Division but only by Metropolitan Statistical Area and State). 
(F)ImplementationThe Director of the Bureau of Consumer Financial Protection shall, within 60 days of the date of enactment of this paragraph, and in consultation with the Director of the Federal Housing Finance Agency and the Comptroller of the Currency, prescribe the format and method of submission of the data required under this paragraph. The Director of the Bureau may prescribe rules for the collection of the data in order to ensure accuracy, transparency, and complete data collection, including the collection and reporting of additional data elements, but may not require reporting of fewer data elements than prescribed by this paragraph nor less frequent reporting than required by this paragraph.  (G)DefinitionsIn this paragraph: 
(i)COVID–19 emergencyThe term COVID–19 emergency means the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.).  (ii)Residential mortgage loanThe term residential mortgage loan has the meaning given that term under section 103(dd) of the Truth in Lending Act (15 U.S.C. 1602(dd)).  
(iii)ServicerThe term servicer has the meaning given in section 6(i) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)). . TImproving FHA Support for Small Dollar Mortgages Act 42001.Short titleThis subtitle may be cited as the Improving FHA Support for Small Dollar Mortgages Act of 2020. 
42002.Review of FHA small-dollar mortgage practices 
(a)Congressional findingsThe Congress finds that— (1)affordable homeownership opportunities are being hindered due to the lack of financing available for home purchases under $70,000; 
(2)according to the Urban Institute, small-dollar mortgage loan applications in 2017 were denied by lenders at double the rate of denial for large mortgage loans, and this difference in denial rates cannot be fully explained by differences in the applicants’ credit profiles; (3)according to data compiled by Attom Data solutions, small-dollar mortgage originations have decreased 38 percent since 2009, while there has been a 65 percent increase in origination of mortgages for more than $150,000; 
(4)the FHA’s mission is to serve creditworthy borrowers who are underserved and, according to the Urban Institute, the FHA serves 24 percent of the overall market, but only 19 percent of the small-dollar mortgage market; and (5)the causes behind these variations are not fully understood, but merit study that could assist in furthering the Department of Housing and Urban Development’s mission, including meeting the housing needs of borrowers the program is designed to serve and reducing barriers to homeownership, while protecting the solvency of the Mutual Mortgage Insurance Fund. 
(b)ReviewThe Secretary of Housing and Urban Development shall conduct a review of its FHA single-family mortgage insurance policies, practices, and products to identify any barriers or impediments to supporting, facilitating, and making available mortgage insurance for mortgages having an original principal obligation of $70,000 or less. Not later than the expiration of the 12-month period beginning on the date of the enactment of this subtitle, the Secretary shall submit a report to the Congress describing the findings of such review and the actions that the Secretary will take, without adversely affecting the solvency of the Mutual Mortgage Insurance Fund, to remove such barriers and impediments to providing mortgage insurance for such mortgages. URental Eviction Moratorium 42101.Short titleThis subtitle may be cited as the Rental Eviction Moratorium Act of 2020. 
42102.Temporary moratorium on eviction filings 
(a)Congressional findingsThe Congress finds that— (1)according to the 2018 American Community Survey, 36 percent of households in the United States—more than 43 million households—are renters; 
(2)in 2019 alone, renters in the United States paid $512 billion in rent; (3)according to the Joint Center for Housing Studies of Harvard University, 20.8 million renters in the United States spent more than 30 percent of their incomes on housing in 2018 and 10.9 million renters spent more than 50 percent of their incomes on housing in the same year; 
(4)Moody’s Analytics estimates that 27 million jobs in the United States economy are at high risk because of COVID–19; (5)the impacts of the spread of COVID–19, which is now considered a global pandemic, are expected to negatively impact the incomes of potentially millions of renter households, making it difficult for them to pay their rent on time; and 
(6)evictions in the current environment would increase homelessness and housing instability which would be counterproductive towards the public health goals of keeping individuals in their homes to the greatest extent possible. (b)MoratoriumDuring the period beginning on the date of the enactment of this subtitle and ending on the date described in paragraph (1) of subsection (d), the lessor of a covered dwelling may not make, or cause to be made, any filing with the court of jurisdiction to initiate a legal action to recover possession of the covered dwelling from the tenant regardless of cause, except when a tenant perpetrates a serious criminal act that threatens the health, life, or safety of other tenants or staff of the property in which the covered dwelling is located. 
(c)DefinitionsFor purposes of this section, the following definitions shall apply: (1)Covered dwellingThe term covered dwelling means a dwelling that is occupied by a tenant— 
(A)pursuant to a residential lease; or (B)without a lease or with a lease terminable at will under State law. 
(2)DwellingThe term dwelling has the meaning given such term in section 802 of the Fair Housing Act (42 U.S.C. 3602) and includes houses and dwellings described in section 803(b) of such Act (42 U.S.C. 3603(b)). (d)Sunset (1)Sunset dateThe date described in this paragraph is the date of the expiration of the 6-month period that begins upon the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID–19) pandemic. 
(2)Notice to vacate after sunset dateAfter the date described in paragraph (1), the lessor of a covered dwelling may not require the tenant to vacate the covered dwelling before the expiration of the 30-day period that begins upon the provision by the lessor to the tenant, after the date described in paragraph (1), of a notice to vacate the covered dwelling.  VEducation AComputer Science for All 50101.Short titleThis subtitle may be cited as the Computer Science for All Act of 2020. 
50102.FindingsCongress finds that: (1)Computer science is transforming industry, creating new fields of commerce, driving innovation, and bolstering productivity. 
(2)There are more than 520,000 computing jobs unfilled in the United States as of January 2017. It is projected that there will be 1,400,000 new jobs in the technology sector by 2020; however, 70 percent of those jobs will be unfulfilled at the rate American universities are producing qualified graduates. (3)Knowledge of computer science and use of technology is increasingly essential for all individuals, not just those working or planning to work in the technology sector. 
(4)Providing students with computer science education in elementary school and secondary school is critical for student success, and strengthening the workforce of a 21st century economy. (5)While an estimated 90 percent of parents want computer science taught in their children’s schools, just 25 percent of all elementary schools and secondary schools offer high-quality computer science instruction that includes programming and coding. 
(6)African-Americans, Latinos, Native Americans, and Pacific Islanders are disproportionately underrepresented in the technology sector. About 9 percent of graduates from the Nation’s top computer science programs are from underrepresented minority groups. However, only 5 percent of employees at large tech firms belong to an underrepresented minority group (7)While underrepresented minority students overall face an opportunity gap in STEAM education, women of color particularly face an achievement gap in science and engineering education. In 2012, while women received 48.8 percent of all bachelor’s degrees in science and engineering majors, women of color received only 15.7 percent (Black: 5.3 percent; Latino: 5.5 percent; Native American or Alaska Native: 0.3 percent, and Asian or Pacific Islander: 4.6 percent). 
(8)Women overall face challenges in accessing computer science education. Only 18 percent of all bachelor’s degrees awarded in computer science in 2012 went to women, and women of color received only 6.6 percent (Black: 3.0 percent; Latino: 1.7 percent; Native American or Alaska Native: 0.1 percent, and Asian or Pacific Islander: 1.8 percent). (9)Disparities in enrollment and academic achievement start early. In 2016, only 23 percent of students taking the AP Computer Science exam were women, and just 16 percent were African-American or Latino. 
(10)Nationwide, only 88 Native American students took the AP Computer Science exam in 2016, a decrease from 2015. This means that while Native Americans make up about 1.1 percent of the U.S. student population, they made up 1/5 of a percent of students who took AP Computer Science exams in 2016. 50103.DefinitionsIn this subtitle: 
(1)Computational thinkingThe term computational thinking aims to capture the wide range of creative processes that go into formulating problems and their solutions in such a way that the solutions can be carried out by a computer, and may involve some understanding of software and hardware design, logic and the use of abstraction and representation, algorithm design, algorithm expression, problem decomposition, modularity, programming paradigms and languages, issues of information security and privacy, the application of computation across a wide range of disciplines, and the societal impact of computing. Programming is a hands-on, inquiry-based way in which computational thinking may be learned. (2)Computer science educationThe term computer science education includes any of the following: computational thinking; software design; hardware architecture and organization; theoretical foundations; use of abstraction and representation in problem solving; logic; algorithm design and implementation; the limits of computation; programming paradigms and languages; parallel and distributed computing; information security and privacy; computing systems and networks; graphics and visualization; databases and information retrieval; the relationship between computing and mathematics; artificial intelligence; applications of computing across a broad range of disciplines and problems; and the social impacts and professional practices of computing. 
(3)Eligible Tribal schoolThe term eligible Tribal school means— (A)a school operated by the Bureau of Indian Education; 
(B)a school operated pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.); or (C)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)). 
(4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). (5)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8101). 
(6)Poverty lineThe term poverty line has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8101). (7)SecretaryThe term Secretary means the Secretary of Education. 
(8)SteamThe term STEAM means the subjects of science, technology, engineering, arts, and mathematics, including computer science. 50104.Grants to states, local educational agencies, and eligible Tribal schools (a)Grants to states, local educational agencies, and eligible Tribal schools (1)In generalThe Secretary shall award grants to States, local educational agencies, and eligible Tribal schools— 
(A)that demonstrate an ability to carry out an ambitious computer science education expansion effort for all students served by the State, agency, or school, including traditionally underrepresented students; and (B)to serve as models for national replication of computer science education expansion efforts. 
(2)Consortia and partnershipsA State, local educational agency, or eligible Tribal school may apply for a grant under this section as part of a consortium or in partnership with a State educational agency or other partner. (3)DurationGrants awarded under this section shall be for a period of not more than 5 years. 
(b)Application requirementsA State, local educational agency, or eligible Tribal school that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum, plans for the following: (1)Every high school student served by the State, local educational agency, or eligible Tribal school to have access to computer science education not later than 5 years after receipt of grant funds. 
(2)All students served by the State, local educational agency, or eligible Tribal school to have access to a progression of computer science education from prekindergarten through middle school that prepares students for high school computer science education. (3)Expansion of overall access to rigorous STEAM classes, utilizing computer science as a catalyst for increased interest in STEAM more broadly, and reducing the enrollment and academic achievement gap for underrepresented groups such as minorities, girls, and youth from families living at, or below, the poverty line. 
(4)Continuous monitoring and evaluation of project activities. (5)Effectively sustaining project activities after the grant period ends, and the length of time which the applicant plans to sustain the project activities. 
(c)Use of grant funds 
(1)Required activitiesA State, local educational agency, or eligible Tribal school that receives a grant under this section shall use the grant funds for the following activities: (A)Training teachers to teach computer science. 
(B)Expanding access to high-quality learning materials and online learning options. (C)Creating plans for expanding overall access to rigorous STEAM classes, utilizing computer science as a catalyst for increased interest in STEAM more broadly, and reducing course equity gaps for all students, including underrepresented groups such as minorities, girls, and youth from low-income families. 
(D)Ensuring additional support and resources, which may include mentoring for students traditionally underrepresented in STEAM fields. (2)Permissible activitiesA State, local educational agency, or eligible Tribal school that receives a grant under this section may use the grant funds for the following activities: 
(A)Building effective regional collaborations with industry, nonprofit organizations, 2-year and 4-year degree granting institutions of higher education (including community colleges, Historically Black Colleges and Universities, Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, American Indian Tribally controlled colleges and universities, Alaska Native and Native Hawaiian-serving institutions, Predominantly Black Institutions, Native American-serving, Non-Tribal institutions, and other minority-serving institutions), and out-of-school providers. (B)Recruiting and hiring instructional personnel as needed, including curriculum specialists. 
(C)Preparations for effectively sustaining project activities after the grant period ends. (D)Disseminating information about effective practices. 
(3)LimitationNot more than 15 percent of a grant may be used to purchase equipment. (d)National activitiesThe Secretary may reserve not more than 2.5 percent of funds available for grants under this section for national activities, including technical assistance, evaluation, and dissemination. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $250,000,000. 50105.Reporting requirements (a)Grantee reportsEach State, local educational agency, and eligible Tribal school that receives a grant under this subtitle shall submit to the Secretary a report, not less than twice a year during the grant period, on the use of grant funds that shall include data on the numbers of students served through activities funded under this subtitle, disaggregated by race (for Asian and Native Hawaiian or Pacific Islander students using the same race response categories as the decennial census of the population), ethnicity, gender, and eligibility to receive a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). 
(b)Report by the SecretaryNot later than 5 years after the first grant is awarded under this subtitle, the Secretary shall submit to Congress a report based on the analysis of reports received under subsection (a) with a recommendation on how to expand the program under this subtitle. BReal Education for Healthy Youth 50201.Short titleThis subtitle may be cited as the Real Education for Healthy Youth Act of 2020. 
50202.Purposes; finding; sense of Congress 
(a)PurposesThe purposes of this subtitle are to provide young people with comprehensive sex education programs that— (1)promote and uphold the rights of young people to information in order to make healthy decisions about their sexual health; 
(2)provide the information and skills all young people need to make informed, responsible, and healthy decisions in order to become sexually healthy adults and have healthy relationships; (3)provide information about the prevention of unintended pregnancy, sexually transmitted infections, including HIV, dating violence, sexual assault, bullying, and harassment; and 
(4)provide resources and information on topics ranging from gender stereotyping and gender roles and stigma and socio-cultural influences surrounding sex and sexuality. (b)Finding on required resourcesIn order to provide the comprehensive sex education described in subsection (a), Congress finds that increased resources are required for sex education programs that— 
(1)substantially incorporate elements of evidence-based programs or characteristics of effective programs; (2)cover a broad range of topics, including medically accurate and complete information that is age and developmentally appropriate about all the aspects of sex, sexual health, and sexuality; 
(3)are gender and gender identity-sensitive, emphasizing the importance of equality and the social environment for achieving sexual and reproductive health and overall well-being; (4)promote educational achievement, critical thinking, decision making, self-esteem, and self-efficacy; 
(5)help develop healthy attitudes and insights necessary for understanding relationships between oneself and others and society; (6)foster leadership skills and community engagement by— 
(A)promoting principles of fairness, human dignity, and respect; and (B)engaging young people as partners in their communities; and 
(7)are culturally and linguistically appropriate, reflecting the diverse circumstances and realities of young people. (c)Sense of congressIt is the sense of Congress that— 
(1)federally funded sex education programs should aim to— (A)provide information about a range of human sexuality topics, including— 
(i)human development, healthy relationships, personal skills; (ii)sexual behavior including abstinence; 
(iii)sexual health including preventing unintended pregnancy; (iv)sexually transmitted infections including HIV; and 
(v)society and culture; (B)promote safe and healthy relationships; 
(C)promote gender equity; (D)use, and be informed by, the best scientific information available; 
(E)be culturally appropriate and inclusive of youth with varying gender identities, gender expressions, and sexual orientations; (F)be built on characteristics of effective programs; 
(G)expand the existing body of research on comprehensive sex education programs through program evaluation; (H)expand training programs for teachers of comprehensive sex education; 
(I)build on programs funded under section 513 of the Social Security Act (42 U.S.C. 713) and the Office of Adolescent Health’s Teen Pregnancy Prevention Program, funded under title II of the Consolidated Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3253), and on programs supported through the Centers for Disease Control and Prevention (CDC); and (J)promote and uphold the rights of young people to information in order to make healthy and autonomous decisions about their sexual health; and 
(2)no Federal funds should be used for health education programs that— (A)withhold health-promoting or life-saving information about sexuality-related topics, including HIV; 
(B)are medically inaccurate or have been scientifically shown to be ineffective; (C)promote gender or racial stereotypes; 
(D)are insensitive and unresponsive to the needs of sexually active young people; (E)are insensitive and unresponsive to the needs of survivors of sexual violence; 
(F)are insensitive and unresponsive to the needs of youth of all physical, developmental, and mental abilities; (G)are insensitive and unresponsive to the needs of youth with varying gender identities, gender expressions, and sexual orientations; or 
(H)are inconsistent with the ethical imperatives of medicine and public health. 50203.Grants for comprehensive sex education for adolescents (a)Program authorizedThe Secretary, in coordination with the Associate Commissioner of the Family and Youth Services Bureau of the Administration on Children, Youth, and Families of the Department of Health and Human Services, the Director of the Office of Adolescent Health, the Director of the Division of Adolescent and School Health within the Centers for Disease Control and Prevention and the Secretary of Education, shall award grants, on a competitive basis, to eligible entities to enable such eligible entities to carry out programs that provide adolescents with comprehensive sex education, as described in subsection (f). 
(b)DurationGrants awarded under this section shall be for a period of 5 years. (c)Eligible entityIn this section, the term eligible entity means a public or private entity that focuses on adolescent health and education or has experience working with adolescents. 
(d)ApplicationsAn eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including an assurance to participate in the evaluation described in section 50206. (e)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that— 
(1)are State or local public entities; (2)are entities not currently receiving funds under— 
(A)section 513 of the Social Security Act (42 U.S.C. 713); (B)the Office of Adolescent Health’s Teen Pregnancy Prevention Program, funded under title II of the Consolidated Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3253), or any substantially similar successive program; or 
(C)the Centers for Disease Control and Prevention’s Division of Adolescent and School Health; and (3)address health inequities among young people that face systemic barriers resulting in disproportionate rates of not less than one of the following: 
(A)Unintended pregnancies. (B)Sexually transmitted infections, including HIV. 
(C)Dating violence and sexual violence. (f)Use of funds (1)In generalEach eligible entity that receives a grant under this section shall use the grant funds to carry out an education program that provides adolescents with comprehensive sex education that— 
(A)is age and developmentally appropriate; (B)is medically accurate and complete; 
(C)substantially incorporates elements of evidence-based sex education instruction; or (D)creates a demonstration project based on characteristics of effective programs. 
(2)Contents of comprehensive sex education programsThe comprehensive sex education programs funded under this section shall include instruction and materials that address— (A)the physical, social, and emotional changes of human development, including human anatomy, reproduction, and sexual development; 
(B)healthy relationships, including friendships, within families, and society, that are based on mutual respect, and the ability to distinguish between healthy and unhealthy relationships, including— (i)effective communication, negotiation, and refusal skills, including the skills to recognize and report inappropriate or abusive sexual advances; 
(ii)bodily autonomy, setting and respecting personal boundaries, practicing personal safety, and consent; and (iii)the limitations and harm of gender-role stereotypes, violence, coercion, bullying, harassment, and intimidation in relationships; 
(C)healthy decision making skills about sexuality and relationships that include— (i)critical thinking, problem solving, self-efficacy, stress-management, self-care, and decision making; 
(ii)individual values and attitudes; (iii)the promotion of positive body images; 
(iv)developing an understanding that there are a range of body types and encouraging positive feeling about students’ own body types; (v)information on how to respect others and ensure safety on the internet and when using other forms of digital communication; 
(vi)information on local services and resources where students can obtain additional information related to bullying, harassment, dating violence and sexual assault, suicide prevention, and other related care; (vii)encouragement for youth to communicate with their parents or guardians, health and social service professionals, and other trusted adults about sexuality and intimate relationships; 
(viii)information on how to create a safe environment for all students and others in society; (ix)examples of varying types of relationships, couples, and family structures; and 
(x)affirmative representation of varying gender identities, gender expressions, and sexual orientations, including individuals and relationships between same sex couples and their families; (D)abstinence, delaying age of first sexual activity, the use of condoms, preventive medication, vaccination, birth control, and other sexually transmitted infection prevention measures, and the options for pregnancy, including parenting, adoption, and abortion, including— 
(i)the importance of effectively using condoms, preventive medication, and applicable vaccinations to protect against sexually transmitted infections, including HIV; (ii)the benefits of effective contraceptive and condom use in avoiding unintended pregnancy; 
(iii)the relationship between substance use and sexual health and behaviors; and (iv)information about local health services where students can obtain additional information and services related to sexual and reproductive health and other related care; 
(E)through affirmative recognition, the roles that traditions, values, religion, norms, gender roles, acculturation, family structure, health beliefs, and political power play in how students make decisions that affect their sexual health, using examples of various types of races, ethnicities, cultures, and families, including single-parent households and young families; (F)information about gender identity, gender expression, and sexual orientation for all students, including— 
(i)affirmative recognition that people have different gender identities, gender expressions, and sexual orientations; and (ii)community resources that can provide additional support for individuals with varying gender identities, gender expressions, and sexual orientations; and 
(G)opportunities to explore the roles that race, ethnicity, immigration status, disability status, economic status, homelessness, foster care status, and language within different communities affect sexual attitudes in society and culture and how this may impact student sexual health. 50204.Grants for comprehensive sex education at institutions of higher education (a)Program authorizedThe Secretary, in coordination with the Secretary of Education, shall award grants, on a competitive basis, to institutions of higher education or consortia of such institutions to enable such institutions to provide young people with comprehensive sex education, described in subsection (e)(2). 
(b)DurationGrants awarded under this section shall be for a period of 5 years. (c)ApplicationsAn institution of higher education or consortia of such institutions desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including an assurance to participate in the evaluation described in section 50206. 
(d)PriorityIn awarding grants under this section, the Secretary shall give priority to an institution of higher education that— (1)has an enrollment of needy students as defined in section 318(b) of the Higher Education Act of 1965 (20 U.S.C. 1059e(b)); 
(2)is a Hispanic-serving institution, as defined in section 502(a) of such Act (20 U.S.C. 1101a(a)); (3)is a Tribal College or University, as defined in section 316(b) of such Act (20 U.S.C. 1059c(b)); 
(4)is an Alaska Native-serving institution, as defined in section 317(b) of such Act (20 U.S.C. 1059d(b)); (5)is a Native Hawaiian-serving institution, as defined in section 317(b) of such Act (20 U.S.C. 1059d(b)); 
(6)is a Predominately Black Institution, as defined in section 318(b) of such Act (20 U.S.C. 1059e(b)); (7)is a Native American-serving, non-Tribal institution, as defined in section 319(b) of such Act (20 U.S.C. 1059f(b)); 
(8)is an Asian American and Native American Pacific Islander-serving institution, as defined in section 320(b) of such Act (20 U.S.C. 1059g(b)); or (9)is a minority institution, as defined in section 365 of such Act (20 U.S.C. 1067k), with an enrollment of needy students, as defined in section 312 of such Act (20 U.S.C. 1058). 
(e)Uses of funds 
(1)In generalAn institution of higher education receiving a grant under this section shall use grant funds to integrate issues relating to comprehensive sex education into the institution of higher education in order to reach a large number of students, by carrying out one or more of the following activities: (A)Developing or adopting educational content for issues relating to comprehensive sex education that will be incorporated into student orientation, general education, or core courses. 
(B)Developing or adopting, and implementing schoolwide educational programming outside of class that delivers elements of comprehensive sex education programs to students, faculty, and staff. (C)Developing or adopting innovative technology-based approaches to deliver sex education to students, faculty, and staff. 
(D)Developing or adopting, and implementing peer-outreach and education programs to generate discussion, educate, and raise awareness among students about issues relating to comprehensive sex education. (2)Contents of sex education programsEach institution of higher education’s program of comprehensive sex education funded under this section shall include instruction and materials that address the topics described in section 50203(f)(2). 
50205.Grants for pre-service and in-service teacher training 
(a)Program authorizedThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention and the Secretary of Education, shall award grants, on a competitive basis, to eligible entities to enable such eligible entities to carry out the activities described in subsection (e). (b)DurationGrants awarded under this section shall be for a period of 5 years. 
(c)Eligible entityIn this section, the term eligible entity means— (1)a State educational agency; 
(2)a local educational agency; (3)a Tribe or Tribal organization, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304); 
(4)a State or local department of health; (5)a State or local department of education; 
(6)an educational service agency; (7)a nonprofit institution of higher education; 
(8)a national or statewide nonprofit organization that has as its primary purpose the improvement of provision of comprehensive sex education through training and effective teaching of comprehensive sex education; or (9)a consortium of nonprofit organizations that has as its primary purpose the improvement of provision of comprehensive sex education through training and effective teaching of comprehensive sex education. 
(d)ApplicationAn eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including an assurance to participate in the evaluation described in section 50206. (e)Authorized activities (1)Required activityEach eligible entity receiving a grant under this section shall use grant funds for professional development and training of relevant faculty, school administrators, teachers, and staff, in order to increase effective teaching of comprehensive sex education to students. 
(2)Permissible activitiesEach eligible entity receiving a grant under this section may use grant funds to— (A)provide research-based training of teachers for comprehensive sex education for adolescents as a means of broadening student knowledge about issues related to human development, healthy relationships, personal skills, and sexual behavior, including abstinence, sexual health, and society and culture; 
(B)support the dissemination of information on effective practices and research findings concerning the teaching of comprehensive sex education; (C)support research on— 
(i)effective comprehensive sex education teaching practices; and (ii)the development of assessment instruments and strategies to document— 
(I)student understanding of comprehensive sex education; and (II)the effects of comprehensive sex education; 
(D)convene national conferences on comprehensive sex education, in order to effectively train teachers in the provision of comprehensive sex education; and (E)develop and disseminate appropriate research-based materials to foster comprehensive sex education. 
(3)SubgrantsEach eligible entity receiving a grant under this section may award subgrants to nonprofit organizations that possess a demonstrated record of providing training to faculty, school administrators, teachers, and staff on comprehensive sex education to— (A)train teachers in comprehensive sex education; 
(B)support internet or distance learning related to comprehensive sex education; (C)promote rigorous academic standards and assessment techniques to guide and measure student performance in comprehensive sex education; 
(D)encourage replication of best practices and model programs to promote comprehensive sex education; (E)develop and disseminate effective, research-based comprehensive sex education learning materials; 
(F)develop academic courses on the pedagogy of sex education at institutions of higher education; or (G)convene State-based conferences to train teachers in comprehensive sex education and to identify strategies for improvement. 
50206.Impact evaluation and reporting 
(a)Multi-Year evaluation 
(1)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary shall enter into a contract with a nonprofit organization with experience in conducting impact evaluations to conduct a multi-year evaluation on the impact of the grants under sections 50203, 50204, and 50205, and to report to Congress and the Secretary on the findings of such evaluation. (2)EvaluationThe evaluation conducted under this subsection shall— 
(A)be conducted in a manner consistent with relevant, nationally recognized professional and technical evaluation standards; (B)use sound statistical methods and techniques relating to the behavioral sciences, including quasi-experimental designs, inferential statistics, and other methodologies and techniques that allow for conclusions to be reached; 
(C)be carried out by an independent organization that has not received a grant under section 50203, 50204, or 50205; and (D)be designed to provide information on— 
(i)output measures, such as the number of individuals served under the grant and the number of hours of instruction; (ii)outcome measures, including measures relating to— 
(I)the knowledge that individuals participating in the grant program have gained with respect to— (aa)growth and development; 
(bb)relationship dynamics; (cc)ways to prevent unintended pregnancy and sexually transmitted infections, including HIV; and 
(dd)sexual health; (II)the age and developmentally appropriate skills that individuals participating in the grant program have gained regarding— 
(aa)negotiation and communication; (bb)decision making and goal-setting; 
(cc)interpersonal skills and healthy relationships; and (dd)condom use; and 
(III)the behaviors of adolescents participating in the grant program, including data about— (aa)age of first intercourse; 
(bb)condom and contraceptive use at first intercourse; (cc)recent condom and contraceptive use; 
(dd)substance use; (ee)dating abuse and lifetime history of sexual assault, dating violence, bullying, harassment, stalking; and 
(ff)academic performance; and (iii)other measures necessary to evaluate the impact of the grant program. 
(3)ReportNot later than 6 years after the date of enactment of this Act, the organization conducting the evaluation under this subsection shall prepare and submit to the appropriate committees of Congress and the Secretary an evaluation report. Such report shall be made publicly available, including on the website of the Department of Health and Human Services. (b)Secretary’s report to congressNot later than 1 year after the date of the enactment of this Act, and annually thereafter for a period of 5 years, the Secretary shall prepare and submit to the appropriate committees of Congress a report on the activities to provide adolescents and young people with comprehensive sex education and pre-service and in-service teacher training funded under this subtitle. The Secretary’s report to Congress shall include— 
(1)a statement of how grants awarded by the Secretary meet the purposes described in section 50202(a); and (2)information about— 
(A)the number of eligible entities and institutions of higher education that are receiving grant funds under sections 50203, 50204, and 50205; (B)the specific activities supported by grant funds awarded under sections 50203, 50204, and 50205; 
(C)the number of adolescents served by grant programs funded under section 50203; (D)the number of young people served by grant programs funded under section 50204; 
(E)the number of faculty, school administrators, teachers, and staff trained under section 50205; and (F)the status of the evaluation required under subsection (a). 
50207.NondiscriminationPrograms funded under this subtitle shall not discriminate on the basis of actual or perceived sex, race, color, ethnicity, national origin, disability, sexual orientation, gender identity, or religion. Nothing in this subtitle shall be construed to invalidate or limit rights, remedies, procedures, or legal standards available under any other Federal law or any law of a State or a political subdivision of a State, including the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 1557 of the Patient Protection and Affordable Care Act (42 U.S.C. 18116). 50208.LimitationNo Federal funds provided under this subtitle may be used for health education programs that— 
(1)withhold health-promoting or life-saving information about sexuality-related topics, including HIV; (2)are medically inaccurate or have been scientifically shown to be ineffective; 
(3)promote gender or racial stereotypes; (4)are insensitive and unresponsive to the needs of sexually active young people; 
(5)are insensitive and unresponsive to the needs of pregnant or parenting young people; (6)are insensitive and unresponsive to the needs of survivors of sexual abuse or assault; 
(7)are insensitive and unresponsive to the needs of youth of all physical, developmental, or mental abilities; (8)are insensitive and unresponsive to individuals with varying gender identities, gender expressions, and sexual orientations; or 
(9)are inconsistent with the ethical imperatives of medicine and public health. 50209.Amendments to other laws (a)Amendment to the public health service actSection 2500 of the Public Health Service Act (42 U.S.C. 300ee) is amended by striking subsections (b) through (d) and inserting the following: 
 
(b)Contents of programsAll programs of education and information receiving funds under this subchapter shall include information about the potential effects of intravenous substance abuse.. (b)Amendments to the elementary and secondary education act of 1965Section 8526 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7906) is amended— 
(1)by striking paragraph (3); (2)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; 
(3)in paragraph (4), by inserting or after the semicolon; (4)in paragraph (5), by striking ; or and inserting a period; and 
(5)by striking paragraph (6). 50210.DefinitionsIn this subtitle: 
(1)AdolescentsThe term adolescents means individuals who are ages 10 through 19 at the time of commencement of participation in a program supported under this subtitle. (2)Age and developmentally appropriateThe term age and developmentally appropriate means topics, messages, and teaching methods suitable to particular age, age group of children and adolescents, or developmental levels, based on cognitive, emotional, social, and behavioral capacity of most students at that age level. 
(3)Appropriate committees of congressThe term appropriate committees of Congress means the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Energy and Commerce of the House of Representatives, the Committee on Education and the Workforce of the House of Representatives, and the Committee on Appropriations of the House of Representatives. (4)Characteristics of effective programsThe term characteristics of effective programs means the aspects of evidence-based programs, including development, content, and implementation of such programs, that— 
(A)have been shown to be effective in terms of increasing knowledge, clarifying values and attitudes, increasing skills, and impacting upon behavior; and (B)are widely recognized by leading medical and public health agencies to be effective in changing sexual behaviors that lead to sexually transmitted infections, including HIV, unintended pregnancy, and dating violence and sexual assault among young people. 
(5)Comprehensive sex educationThe term comprehensive sex education means instructional part of a comprehensive school health education approach which addresses the physical, mental, emotional, and social dimensions of human sexuality; designed to motivate and assist students to maintain and improve their sexual health, prevent disease and reduce sexual health-related risk behaviors; and enable and empower students to develop and demonstrate age and developmentally appropriate sexuality and sexual health-related knowledge, attitudes, skills, and practices. (6)ConsentThe term consent means affirmative, conscious, and voluntary agreement to engage in interpersonal, physical, or sexual activity. 
(7)Culturally appropriateThe term culturally appropriate means materials and instruction that respond to culturally diverse individuals, families and communities in an inclusive, respectful and effective manner; including materials and instruction that are inclusive of race, ethnicity, languages, cultural background, religion, sex, gender identity, sexual orientation, and different abilities. (8)Evidence-basedThe term evidence-based, when used with respect to sex education instruction means a sex education program that has been proven through rigorous evaluation to be effective in changing sexual behavior or incorporates elements of other programs that have been proven to be effective in changing sexual behavior. 
(9)Gender expressionThe term gender expression, when used with respect to a sex education program, means the expression of one’s gender, such as through behavior, clothing, haircut, or voice, and which may or may not conform to socially defined behaviors and characteristics typically associated with being either masculine or feminine. (10)Gender identityExcept with respect to section 50207, the term gender identity, when used with respect to a sex education program, means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth including a person’s deeply held sense or knowledge of their own gender; such as male, female, both or neither. 
(11)InclusiveThe term inclusive, when used with respect to a sex education program, means curriculum that ensures that students from historically marginalized communities are reflected in classroom materials and lessons. (12)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(13)Medically accurate and completeThe term medically accurate and complete, when used with respect to a sex education program, means that— (A)the information provided through the program is verified or supported by the weight of research conducted in compliance with accepted scientific methods and is published in peer-reviewed journals, where applicable; or 
(B) 
(i)the program contains information that leading professional organizations and agencies with relevant expertise in the field recognize as accurate, objective, and complete; and (ii)the program does not withhold information about the effectiveness and benefits of correct and consistent use of condoms and other contraceptives. 
(14)SecretaryThe term Secretary means the Secretary of Health and Human Services. (15)Sexual developmentThe term sexual development means the lifelong process of physical, behavioral, cognitive, and emotional growth and change as it relates to an individual’s sexuality and sexual maturation, including puberty, identity development, socio-cultural influences, and sexual behaviors. 
(16)Sexual orientationExcept with respect to section 50207, the term sexual orientation, when used with respect to a sex education program, means an individual’s attraction, including physical or emotional, to the same or different gender. (17)Young peopleThe term young people means individuals who are ages 10 through 24 at the time of commencement of participation in a program supported under this subtitle. 
50211.Funding 
(a)AppropriationFor the purpose of carrying out this subtitle, there is appropriated $75,000,000 for each of fiscal years 2021 through 2026. Amounts appropriated under this subsection shall remain available until expended. (b)Reservations of funds (1)The Secretary shall reserve 50 percent of the amount appropriated under subsection (a) for the purposes of awarding grants for comprehensive sex education for adolescents under section 50203. 
(2)The Secretary shall reserve 25 percent of the amount appropriated under subsection (a) for the purposes of awarding grants for comprehensive sex education at institutes of higher education under section 50204. (3)The Secretary shall reserve 20 percent of the amount appropriated under subsection (a) for the purposes of awarding grants for pre-service and in-service teacher training under section 50205. 
(4)The Secretary shall reserve 2 percent of the amount appropriated under subsection (a) for the purpose of carrying out the impact evaluation and reporting required under section 50206(a). (c)Secretarial responsibilitiesThe Secretary shall reserve 3 percent of the amount appropriated under subsection (a) for each fiscal year for expenditures by the Secretary to provide, directly or through a competitive grant process, research, training, and technical assistance, including dissemination of research and information regarding effective and promising practices, providing consultation and resources, and developing resources and materials to support the activities of recipients of grants. In carrying out such functions, the Secretary shall collaborate with a variety of entities that have expertise in adolescent sexual health development, education, and promotion. 
(d)Reprogramming of abstinence only until marriage program fundingThe unobligated balance of funds made available to carry out section 510 of the Social Security Act (42 U.S.C. 710) (as in effect on the day before the date of enactment of this Act) are hereby transferred and shall be used by the Secretary to carry out this subtitle. The amounts transferred and made available to carry out this subtitle shall remain available until expended. (e)Repeal of abstinence only until marriage programSection 510 of the Social Security Act (42 U.S.C. 710 et seq.) is repealed. 
CRonald V. Dellums Memorial Fellowship for Women of Color in STEAM and National Security 
50301.Short titleThis subtitle may be cited as the Ronald V. Dellums Memorial Fellowship for Women of Color in STEAM and National Security Act. 50302.FindingsCongress finds the following: 
(1)From 1993 to 1995, Ronald V. Dellums served as the Chairman of the Armed Services Committee of the House of Representatives after 20 years of service on such Committee. (2)As a stalwart champion of diversity and inclusion, Chairman Dellums was an early supporter of integrating lesbian, gay, transgender, and bisexual individuals into the military. 
(3)Before Chairman Dellums was elected to the House of Representatives in 1970, he was a psychiatric social worker, community organizer, and lecturer. (4)Chairman Dellums served in the United States Marine Corps from 1954 to 1956. 
(5)In section 4201 of the Fiscal Year 2018 National Defense Authorization Act, Congress reiterated the importance of prioritizing this relationship by authorizing more than $12,000,000 above the President’s requests, including 2,000,000 authorized specifically for minority women in the fields of science, technology, engineering, and mathematics. (6)While women of color have made significant progress in graduating from college in the areas of study related to STEAM, they continue to be underrepresented in the STEAM fields. 
(7)While underrepresented minority students overall face an opportunity gap in STEAM education, women of color face a larger achievement gap in science and engineering education. (8)In 2016, of bachelor’s degrees awarded in STEAM majors— 
(A)women received 36 percent; (B)Black individuals received 13 percent; 
(C)Hispanic individuals received 15 percent; (D)Native American or Alaska Native individuals received 14 percent; and 
(E)Asian or Pacific Islander individuals received 33 percent. (9)A 2017 report published by the National Science Foundation found that the percentage of all bachelor’s degrees in computer sciences, mathematics, and statistics, and engineering received by women of color has declined since 1996. 
(10)Intentional and proactive strategies and programs are necessary to ensure the underrepresentation of women of color in the disciplines and professions related to STEAM fields is appropriately addressed to ensure broad and inclusive participation in areas of national importance. 50303.Fellowship program (a)EstablishmentThe Secretary of Defense shall establish a fellowship program, which shall be known as the Ronald V. Dellums Memorial Fellowship for Women of Color in STEAM, to provide scholarships and internships for eligible students with high potential talent in STEAM. 
(b)ObjectivesIn carrying out the program, the Secretary shall— (1)consult with institutions of higher education and relevant professional associations, nonprofit organizations, and relevant defense industry representatives on the design of the program; and 
(2)design the program in a manner such that the program— (A)increases awareness of and interest in employment at a Defense Agency among underrepresented students in the STEAM fields, particularly women of color, who are pursuing a degree in a STEAM field; 
(B)supports the academic careers of underrepresented students, especially women of color, in STEAM fields; and (C)builds a pipeline of women of color with exemplary academic achievements in a STEAM field who can pursue careers in national security and in areas of national need. 
(c)ComponentsThe fellowship program shall consist of— (1)a scholarship program under subsection (d); and 
(2)an internship program under subsection (e). (d)Selection (1)In generalEach fiscal year, subject to the availability of funds, the Secretary shall select at least 30 eligible students to participate in the fellowship program for a period of 2 years. 
(2)Students from minority-serving institutions and historically Black colleges and universitiesThe Secretary may not award fewer than 50 percent of the fellowships under this section to eligible students who attend historically Black colleges and universities and other minority-serving institutions, including Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, American Indian Tribally controlled colleges and universities, Alaska Native and Native Hawaiian-serving institutions, Tribal colleges and universities, Predominantly Black Institutions, and Native American-serving, Non-Tribal institutions. (3)ScholarshipEach fellow shall receive a scholarship of up to $50,000 each academic year of the fellowship program. A fellow who receives a scholarship may only use the scholarship funds to pay for the cost of attendance at an institution of higher education. 
(4)Consideration of underrepresented students in STEAM fieldsIn awarding a fellowship under this section, the Secretary shall consider— (A)the number and distribution of minority and female students nationally in science and engineering majors; 
(B)the projected need for highly trained individuals in all fields of science and engineering; (C)the present and projected need for highly trained individuals in science and engineering career fields in which minorities and women are underrepresented; and 
(D)the lack of minorities and women in national security, especially in science and engineering fields in which such individuals are traditionally underrepresented. (5)Student agreementAs a condition of the receipt of a scholarship under this section, a fellow shall agree— 
(A)to maintain satisfactory academic standing in accordance with standards determined by the institution of higher education at which the student is enrolled; (B)to complete an internship described in subsection (e) in a manner that the Secretary determines is satisfactory; 
(C)upon completion of the degree that the student pursues while in the fellowship program, to work for the Federal Government or in the field of education in the area of study for which the scholarship or fellowship was awarded, for a period specified by the Secretary, which shall not be longer than the period for which scholarship assistance was provided to such student; and (D)to return the amount of the assistance provided the recipient under the program with interest at a rate no higher than the high yield of the 10-year Treasury note auctioned at the final auction held prior to such June 1 if the student fails to comply with any of subsections (A) through (E). 
(6)Enforcement of agreementThe Secretary may enforce the agreement under paragraph (5) as the Secretary determines appropriate. (e)Internship (1)In generalThe Secretary shall establish an internship program that provides each student who is awarded a fellowship under this section with an internship at a Defense Agency. 
(2)RequirementsEach internship shall— (A)to the extent practicable, last for a period of at least 10 weeks; 
(B)include a stipend for transportation and living expenses incurred by the fellow during the fellowship; and (C)be completed during the initial 2-year period of the fellowship. 
(3)MentorshipTo the extent practicable, each fellow shall be paired with a mid-level or a senior-level official of the Defense Agency who shall serve as a mentor during the internship. (f)Extensions (1)In generalSubject to this section, a fellow may apply for, and the Secretary may grant, a 1-year extension of the fellowship. 
(2)Number of extensionsThere shall be no limit on the number of extensions under paragraph (1) that the Secretary may grant an eligible student. (3)Limitation on degreesA fellow may use an extension of a fellowship under this section for the pursuit of not more than the following number of graduate degrees: 
(A)Two master’s degrees. (B)One doctorate of philosophy. 
(4)Treatment of extensionsAn extension granted under this subsection does not count for the purposes of— (A)the number of fellowships granted under subsection (d)(1); or 
(B)the percentage of fellowships granted to eligible students. (5)Extension requirementsA fellow may receive an extension under this subsection only if— 
(A)the fellow is in good academic standing with the institution of higher education where the fellow is enrolled; (B)the fellow has satisfactorily completed an internship under subsection (e); and 
(C)the fellow is currently enrolled full-time at an institution of higher education and pursuing, in a STEAM field— (i)a bachelor’s degree; 
(ii)a master’s degree; or (iii)a doctorate of philosophy. 
(g)Limitation on administrative costsFor each academic year, the Secretary may use not more than 5 percent of the funds made available to carry out this section for administrative purposes, including for purposes of— (1)outreach to institutions of higher education to encourage participation in the program; and 
(2)promotion of the program to eligible students. (h)Administration of programThe Secretary may appoint a lead program officer to administer the program and to market the program among students and institution of higher education. 
(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of the next 5 fiscal years. (j)ReportsNot later than 2 years after the date on which the first fellowship is awarded under this section, and each academic year thereafter, the Secretary of Defense shall submit to the Congress a report containing— 
(1)a description and analysis of the demographic information of students who receive fellowships under this section, including information with respect to such students regarding— (A)race, in the aggregate and disaggregated by the same major race groups as the decennial census of the population; 
(B)ethnicity; (C)gender identity; 
(D)eligibility to receive a Federal Pell Grant under the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.); and (E)eligibility of the household in which the student resides to receive benefits under the Supplemental Nutrition Assistance Program under section 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014), in the case of graduate students; 
(2)an analysis of the effects of the program; (3)a description of— 
(A)the total number of students who obtain a degree with fellowship funds each year; and (B)the type and total number of degrees obtained by fellows; and 
(4)recommendations for changes to the program and to this subtitle to ensure that women of color are being effectively served by such program. (k)DefinitionsIn this subtitle: 
(1)Cost of attendanceThe term cost of attendance has the meaning given the term in section 132 of the Higher Education Act of 1965 (20 U.S.C. 1015a). (2)Defense AgencyThe term Defense Agency has the meaning given the term in section 101(a) of title 10, United States Code. 
(3)Eligible studentThe term eligible student means an individual who— (A)submits an application for a fellowship under this section; 
(B)is enrolled, or will be enrolled for the first year for which the student applies for a fellowship, in either the third or fourth year of a four-year academic program; and (C)is enrolled, or will be enrolled for the first year for which the student applies for a fellowship, in a university on at least a half-time basis. 
(4)FellowThe term fellow means a student that was selected for the fellowship program under subsection (d). (5)Historically Black college and universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061). 
(6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (7)Minority-serving institutionThe term minority-serving institution means an institution listed in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)). 
(8)STEAMThe term STEAM means science, technology, engineering, arts, and mathematics. (9)Underrepresented student in a STEAM FieldThe term underrepresented student in a STEAM field means a student who is a member of a minority group for which the number of individuals in such group who receive bachelor’s degrees in STEAM fields per 10,000 individuals in such group is substantially fewer than the number of White, non-Hispanic individuals of bachelor’s degrees in STEAM fields per 10,000 such individuals. 
DStudent Support 
50401.Short titleThis subtitle may be cited as the Student Support Act. 50402.School-based mental health and student service providers (a)In generalPart A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following: 
 
3School-Based Mental Health and Student Service Providers 
4131.FindingsThe Congress finds the following: (1)The Surgeon General of the Public Health Service has found that 1 in 5 children has a diagnosable mental disorder and 1 in 10 children and adolescents suffer from mental illness severe enough to cause some level of impairment. However, 75 to 80 percent of children in need of mental health services do not receive needed treatment. The short- and long-term consequences of untreated childhood mental disorders are costly, in both human and fiscal terms. 
(2)Thirty-seven percent of students with a mental health condition age 14 and older drop out of school—the highest dropout rate of any disability group. (3)Fifty percent of all lifetimes cases of mental illness begin by the age of 14 and 75 percent by age 24. 
(4)In June 2010, the American Academy of Pediatrics called for all pediatricians to screen children and adolescents for mental illness and substance use. (5)Just over half (50.6 percent) of children with a mental health condition aged 8–15 received mental health services in the previous year. 
(6)African Americans and Hispanic Americans each use mental health services at about one-half the rate of Caucasian Americans and Asian Americans at about one-third the rate. (7)School counselors, school social workers, school psychologists, other qualified psychologists, and child and adolescent psychiatrists are critically needed to help these children and to provide a variety of crucial support services as 70–80 percent of children and adolescents who receive mental health services access these services in school settings. 
(8)Across the United States, there are insufficient resources for school-based counseling professionals, and often students do not get the help they need. The 2017 national average ratio of students to school counselors in elementary and secondary schools was 482 to 1. (9)United States public schools need more mental health professionals because participation in the use of school-based mental health centers (SBHC) was positively associated with increases in grade point average (GPA) and attendance. 
(10)According to the leading counseling, guidance, and mental health organizations, including the American School Counselor Association, the National Association of Social Psychologists, the National Association of Social Workers, and the School Social Work Association of America, the maximum recommended ratio of— (A)students to school counselors is 250 to 1; 
(B)students to school psychologists is 500 to 700 to 1; and (C)students to school social workers is 250 to 1. 
(11)A recent study revealed a national average ratio of 1,653 students per school psychologist, despite the 1:500–700 recommendation from the National Association of Social Psychologists. This deficit is further compounded by studies predicting a 2–4 percent shortage of school psychologists over the next 10 years due to retirement. In some schools, there are no school-based mental health and student service providers available to assist students in times of crisis, or at any other time. (12)Counselor-to-student ratios in 35 States exceed 1:400 despite recommendations from the American School Counselor Association for a 1:250 ratio. Only three States—Vermont, Wyoming & New Hampshire—meet the recommended ratio. This shortage occurs during a time when the National Center on Education Statistics forecasts that the Nation’s number of public school students (Pre-K to 12th) will grow by 7 percent between 2011 and 2022, particularly in States that already spend the least money per student. 
(13)Model programs using school-based mental health and student service providers have positive effects on emotional, behavioral and academic outcomes, such as reductions in aggressive and disruptive behavior, referrals to the principal’s office, the use of weapons, force, or threats, and increased students’ feelings of safety. Studies also find that mental health programs can have a range of positive outcomes across all grade levels, including gains in achievement test scores, grade point averages, course credit completion, as well as decreases in absences and substance use. 4132.PurposesThe purposes of this subpart are to assist States and local educational agencies in hiring additional school-based mental health providers, including additional school counselors, school psychologists, other qualified psychologists, child and adolescent psychiatrists, and school social workers to achieve each of the following: 
(1)To reduce the ratios of school-based mental health and student service providers to students in elementary and secondary schools in the United States to the following minimum ratios recommended by the leading counseling, guidance, and mental health organizations, including the American School Counselor Association, the National Association of Social Psychologists, the National Association of Social Workers, and the School Social Work Association of America: (A)One school counselor for every 250 students. 
(B)One school psychologist for every 500 to 700 students. (C)One school social worker for every 250 students. 
(2)To provide evidence-based school mental health and student services through a whole school and interdisciplinary approach. (3)To remove emotional, behavioral, and psychosocial barriers to learning so as to enhance students' classroom preparedness, overall school performance, decrease rates of absenteeism, and ability to problem solve and set goals. 
(4)To support school staff and teachers in improving classroom management, conducting behavioral interventions to improve school discipline, and developing the awareness and skills to identify the need for mental health services. (5)To support parental involvement in improving the school behavior and academic success of their children. 
(6)To improve the overall mental, behavioral, social, and psychology assessment and trajectory of each student who seeks mental health services. (7)To ensure each student feels comfortable and has all the resources they need to continue short and/or long-term mental health treatment. 
4133.DefinitionsIn this subpart, the following definitions apply: (1)ChildThe term child means an individual who is not less than 5 years old and not more than 17 years old. 
(2)Child and adolescent psychiatristThe term child and adolescent psychiatrist has the meaning given such term in section 5421(e). (3)Child in povertyThe term child in poverty means a child from a family with an income below the poverty line. 
(4)Mental health and student service providerThe term mental health and student service provider means a qualified individual who provides mental health and student services, including any individual who is a qualified school counselor, a qualified school psychologist or any other qualified psychologist, a child or adolescent psychiatrist, or a qualified school social worker. (5)Mental health and student servicesThe term mental health and student services includes direct, individual, and group services provided to students, parents, and school personnel by mental health and student service providers, and the coordination of prevention strategies in schools or community-based programs. 
(6)Other qualified psychologistThe term other qualified psychologist has the meaning given such term in section 5421(e). (7)Poverty lineThe term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved. 
(8)School counselorThe term school counselor means an individual who has documented competence in counseling children and adolescents in a school setting and who— (A)possesses State licensure or certification granted by an independent professional regulatory authority; 
(B)possesses national certification in school counseling or a specialty of counseling granted by an independent professional organization; or (C)holds a minimum of a master’s degree in school counseling from a program accredited by the Council for Accreditation of Counseling and Related Educational Programs or the equivalent. 
(9)School psychologistThe term school psychologist means an individual who— (A)possesses a minimum of 60 graduate semester hours in school psychology from an institution of higher education and has completed 1,200 clock hours in a supervised school psychology internship, of which 600 hours shall be in a school setting; 
(B)possesses State licensure or certification in school psychology in the State in which the individual works; or (C)possesses national certification by the National School Psychology Certification Board. 
(10)School social workerThe term school social worker means an individual who— (A)holds a master’s degree in social work from a program accredited by the Council on Social Work Education; 
(B)is licensed or certified by the State in which services are provided; or (C)possesses a national credential or national certification as a school social work specialist granted by an independent professional organization. 
(11)StateThe term State means each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico. 4134.School-based mental health and student service provider grant program (a)In generalIn accordance with this subpart, the Secretary shall make grants to eligible States to assist local educational agencies in those States in hiring additional school-based mental health and student service providers. 
(b)Allocation of fundsFrom the total amount appropriated for a fiscal year to carry out this subpart, the Secretary shall— (1)make available 1 percent of such amount to the Secretary of the Interior (on behalf of the Bureau of Indian Affairs) and the outlying areas for activities that carry out the purposes of this subpart; and 
(2)make available in the form of grants to each eligible State an amount equal to the sum of— (A)an amount that bears the same relationship to 50 percent of such total amount as the number of children in poverty who reside in the State bears to the number of such children in all States; and 
(B)an amount that bears the same relationship to 50 percent of such total amount as the number of children enrolled in public and private nonprofit elementary schools and secondary schools in the State bears to the number of children enrolled in all such schools in all States. (c)Minimum grantNotwithstanding subsection (b), no grant under this section shall be for an amount less than $1,000,000. 
(d)ReallocationThe Secretary shall reallocate to States that have received approval under subsection (e)(2) any funds allocated under subsection (b) to a State that fails to submit an application that is approved by the Secretary. (e)Application by State (1)In generalTo be eligible to receive a grant under this subpart, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(2)ApprovalThe Secretary may not approve an application under this subsection unless the State submitting the application— (A)presents a plan, which the Secretary considers to be reasonable, under which the State will make grants, in accordance with the purposes of this subpart, to local educational agencies to fund the hiring of additional school counselors, school psychologists, other qualified psychologists, child and adolescent psychiatrists, and school social workers; and 
(B)provides an assurance that the State will provide the matching amount required under subsection (g). (f)Use of funds by State (1)In generalIn accordance with this subsection, the total of the amounts made available to a State under this section and the amounts of the non-Federal match required under subsection (g) may only be used by a State to make grants to local educational agencies to assist such agencies in hiring additional school-based mental health and student service providers. 
(2)Administrative costsIn each fiscal year, a State may use not more than 5 percent of the assistance made available to it under this subpart for the administrative costs of the State in carrying out the State’s responsibilities under this subpart. (3)Allocation of fundsIn making grants in accordance with this subsection, the State shall allocate from the total described in paragraph (1) to each local educational agency an amount equal to the sum of— 
(A)an amount that bears the same relationship to 50 percent of such total as the number of children in poverty who reside in the school district served by the local educational agency bears to the number of such children who reside in all the school districts in the State; and (B)an amount that bears the same relationship to 50 percent of such total as the number of children enrolled in public and private nonprofit elementary schools and secondary schools in the school district served by the local educational agency bears to the number of children enrolled in all such schools in the State. 
(4)Minimum grantNotwithstanding paragraph (3), no grant made by a State in accordance with this subsection shall be for an amount less than $50,000. (5)Source of dataFor purposes of paragraph (3), the State shall use data from the most recent fiscal year for which satisfactory data are available, except that the State may adjust such data, or use alternative child poverty data, if the State demonstrates to the Secretary’s satisfaction that such adjusted or alternative data more accurately reflect the relative incidence of children who are living in poverty and who reside in the school districts in the State. 
(6)Application by local educational agenciesA State may require that, in order to be eligible for a grant made by the State in accordance with this subsection, a local educational agency shall submit an application to the State at such time, in such manner, and containing such information as the State may require. (g)Matching funds (1)In generalAs a condition of receiving a grant under this section, the Secretary shall require that a State provide from non-Federal sources an amount equal to the amount of the grant. 
(2)Local contributionIn making grants to local educational agencies in accordance with this subsection, a State may require that a local educational agency match a portion of the amount of the grant made to the agency. (3)FormThe non-Federal share required by this subsection may be provided in cash or in kind, fairly evaluated, and may include facilities, equipment, or services. 
(h)Funds To be supplementaryAssistance made available under this subpart shall be used to supplement, and may not supplant, Federal, State, or local funds used for employing school-based mental health and student service providers. (i)Data collection and report (1)In generalFor each fiscal year for which it receives assistance under this subpart, a State shall collect data describing how the assistance is used. 
(2)ReportNot later than 1 year after assistance is made available to a State under this subpart, the State shall transmit to the Secretary a report on the data described in paragraph (1), including information with respect to each local educational agency to which the State made a grant with assistance made available under this subpart— (A)the number of school counselors, school psychologists, other qualified psychologists, child and adolescent psychiatrists, and school social workers employed by local educational agency; and 
(B)the ratio of students to school counselors, the ratio of students to school psychologists or other qualified psychologists, the ratio of students to child and adolescent psychiatrists, and the ratio of students to school social workers. (3)Source of fundsA State may use a portion of the assistance permitted to be used for administrative costs to carry out its responsibilities under this subsection. 
(4)PublicationThe Secretary shall make data received under this subsection publicly available on an annual basis. 4135.Authorization of appropriationsThere are authorized to be appropriated to carry out this subpart $100,000,000 for each of fiscal years 2021 through 2025.. 
(b)Clerical amendmentThe table of contents for the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after the item relating to section 4121 the following:   Subpart 3—School-Based Mental Health and Student Service Providers Sec. 4131. Findings. Sec. 4132. Purposes. Sec. 4133. Definitions. Sec. 4134. School-based mental health and student service provider grant program. Sec. 4135. Authorization of appropriations.. EExpressing the sense of the House of Representatives regarding the need for increased diversity and inclusion in the tech sector, and increased access to opportunity in science, technology, engineering, arts, and mathematics (STEAM) education 50501.FindingsCongress finds the following: 
(1)There will be 1,400,000 new tech jobs by 2020, however, 70 percent of those jobs will be unfulfilled at the rate United States universities are currently producing qualified graduates. (2)Communities of color (African Americans, Latinos, Native Americans, Asian Americans, and Pacific Islanders) are woefully underrepresented in corporate leadership roles, including the technology sector. 
(3)African Americans, Latinos, Native Americans, and Pacific Islanders are disproportionately underrepresented in the technology sector. (4)Black and Hispanic workers in the science and engineering workforce continue to be underrepresented, Black employees represent 11 percent of the United States workforce but only 9 percent of the science and engineering workforce, and Hispanic employees represent 16 percent of the United States workforce but only 7 percent of the science and engineering workforce. 
(5)The share of women working in science and engineering jobs has held steady around 50 percent since 1990, but the share of women in specific fields has varied from 47 percent in life sciences to only 25 percent in computer science. (6)Women of color represent less than 10 percent of all computer science professionals (African American: 5.7 percent; Hispanic: 6.4 percent; American Indian or Alaska Native: 0.1 percent; and Asian: 22.9 percent). 
(7)50 to 70 percent of employees in tech companies work in non-tech positions, for which an existing pipeline of qualified African Americans and Latinos currently exists. (8)A pipeline of qualified technical candidates is critical as the tech industry improves its recruiting, hiring, and retaining of candidates and employees of color. 
(9)Underrepresented minority students overall face an opportunity gap in STEAM education. (10)Women of color particularly face an achievement gap in science and engineering education. 
(11)In 2015, women were conferred nearly a third of all science and engineering degrees. (12)In 2015, women of color received only 13 percent of all science and engineering degrees (Black: 3.2 percent; Hispanic: 3.9 percent; Native American or Alaskan Native: 0.2 percent; Asian or Pacific Islander: 4.5 percent; and multi-racial: 1.2 percent). 
(13)Women overall face a large opportunity gap in computer science. (14)Only 18 of all bachelor’s degrees conferred in computer science went to women in 2015. 
(15)In 2015, women of color received only 9 percent of degrees conferred in computer science (Black: 3 percent; Hispanic: 2 percent; Native American or Alaska Native: 0.8 percent; and Asian or Pacific Islander: 3 percent). (16)The opportunity and achievement gap between boys and girls starts early. 
(17)In 2017, 22 percent of high schools offered the Advanced Placement (AP) Computer Science course, and only 35 percent of high schools teach computer science. (18)In 2018, 28 percent of AP Computer Science test takers were girls, and 21 percent were African American or Latino. 
(19)There is a dearth of disaggregated data to show academic attainment across different Asian-American and Pacific Islander communities. 50502.Necessity of Reducing and eliminating barriers for minorities in STEAMThat the House of Representatives supports efforts to— 
(1)increase diversity and inclusion in the technology sector, including robust plans to ensure recruitment, training, and retention of underrepresented minorities at all levels, from the boardroom to the senior executive level, to rank and file employees, as well as vendors; (2)eliminate barriers faced by people of color, and other underrepresented groups when breaking into the technology sector; 
(3)ensure all students have access to science, technology, engineering, arts, and mathematics (STEAM) education for a 21st century economy, including computer science education in particular; (4)strengthen investments in, and collaborations with educational institutions including community colleges, Historically Black Colleges and Universities, Hispanic-serving institutions, Asian-American, Native American, and Pacific Islander-serving institutions, American Indian Tribally controlled colleges and universities, Alaska Native and Native Hawaiian-serving institutions, predominantly Black institutions, Native American-serving, non-Tribal institutions, and other minority-serving institutions to sustain a pipeline of diverse STEAM graduates ready to enter the technology sector; and 
(5)improve data collection, disaggregation, and dissemination of information for greater understanding and transparency of diversity in STEAM education and across the workforce. FSupporting the goals and ideals of No Name-Calling Week in bringing attention to name-calling of all kinds and providing schools with the tools and inspiration to launch an ongoing dialogue about ways to eliminate name-calling and bullying in their communities 50601.FindingsCongress finds the following: 
(1)No Name-Calling Week is an annual week of educational activities aimed at ending name-calling of all kinds and providing schools with the tools and inspiration to launch an ongoing dialogue about ways to eliminate name-calling and bullying in their communities. (2)Tens of thousands of elementary and middle school students have participated in No Name-Calling Week since its inception in 2004. 
(3)Over 3,000 students help to lead No Name-Calling Week each year. (4)26 percent of elementary students reported hearing others say hurtful things based on another student’s race or ethnic background. 
(5)36 percent of elementary students reported being bullied or called names at some point while in school. (6)Elementary students who are bullied are four times as likely as other students to say they do not want to go to school because they feel afraid or unsafe. 
(7)Over 87 percent of LGBTQ middle and high school students have heard negative remarks about transgender people. (8)Over 70 percent of LGBTQ middle and high school students were verbally harassed in the past year because of their sexual orientation. 
(9)48 percent of LGBTQ middle and high school students experienced harassment via electronic means in the past year. (10)Students who faced anti-LGBTQ discrimination at school were more likely to receive school discipline than their peers. 
(11)Students feeling unsafe in their schools has often resulted in missed school days and exposes students to disciplinary actions because of truancy policies. (12)Nearly 70 percent of American Indian or Alaska Native (or Two Spirit) LGBTQ middle and high school students felt unsafe based on their sexual orientation or gender identity in the past year. 
(13)60 percent of Latinx LGBTQ middle and high school students experienced bullying based on their gender identity in the past year. (14)Nearly 60 percent of Black LGBTQ middle and high school students experienced bullying based on their sexual orientation in the past year. 
(15)Nearly 50 percent of multiracial LGBTQ middle and high school students felt unsafe in school based on the way they express their gender. (16)Over 25 percent of LGBTQ students reported being victimized at school based on their actual or perceived disability. 
50602.Necessity of additional protections for LGBT Youth in schoolsThat Congress— (1)supports the goals and ideals of No Name-Calling Week; 
(2)encourages the people of the United States to observe No Name-Calling Week with appropriate ceremonies, programs, and activities;  (3)encourages schools to consider a more comprehensive anti-bullying and harassment policy that contains specific provisions addressing infractions based on the sexual orientation or gender identity of the victim; and 
(4)calls for schools to have more inclusive curricula on LGBTQ people, history, and events. GGetting Youth Re-invested in Environmental Education Now 50701.Short titleThis subtitle may be cited as— 
(1)the Getting Youth Re-invested in Environmental Education Now Act; or (2)the GREEN Act. 
50702.FindingsThe Congress makes the following findings: (1)Environmental justice education is essential for— 
(A)producing students who are prepared to address not only the imminent climate change issues that effect them locally, but to be the driving force behind global environmental solutions that will be the stimulus of an emerging eco-efficient economy; (B)addressing the global and local environmental issues that are disproportionately affecting people of color; and 
(C)fostering a critical understanding of the environment within the context of human political and social actions. (2)Environmental justice education lends itself to the field of service learning with the call to move beyond the classroom and experience the earth in an experiential, embodied way which empowers students to confront global environmental justice. 
(3)States and local educational agencies should create an integrated curriculum in which environmental justice education is incorporated throughout subject areas such as math, science, history, language arts, and all other core subject areas. (4)Environmental justice education uses multiple strategies including experiential learning, integrated core subject study, analytical research, and project based learning. 
50703.Grants authorized 
(a)In generalThe Secretary of Education shall, subject to the availability of appropriations, make grants on a competitive basis under this subtitle to States and to local educational agencies that submit to the Secretary an application at such time and in such manner as the Secretary may require. The purpose of the grants is to assist eligible recipients to develop an environmental justice curriculum, and a co-op program, for students attending middle and high schools that— (1)receive funds under part A of title I of the Elementary and Secondary Education Act of 1965 (29 U.S.C. 6311 et seq.); and 
(2)are located in an urban community that may be disproportionately affected by climate change, pollution, and other environmental issues. (b)Curriculum developmentAn environmental justice curriculum developed with funds received under this subtitle shall satisfy the following objectives: 
(1)Educating students, through experiential learning and otherwise, about topics relating to environmental justice, such as air pollution, lead paint poisoning, access to organic foods, sustainable agriculture, proximity to landfills, toxic dumping, relative asthma rates, and the historical patterns of environmental impacts. (2)Empowering students actively to address environmental issues in their local neighborhoods while also considering global environmental problems. 
(3)Allowing students to explore careers that involve solving environmental problems and cultivating innovators to solve such problems. (4)Enhancing life skills required for sound personal decision making, participation in civic and cultural affairs, and economic productivity, such as problem solving, critical thinking, and good stewardship. 
(5)Establishing a nurturing environment that fosters democratic and socially just relationships among schools, families, and surrounding communities. (c)Co-op program developmentA co-op program developed with funds received under this subtitle shall satisfy the following objectives: 
(1)Linking students with career opportunities in the environmental field by building partnerships with the public and private sector. (2)Providing students with an opportunity to earn secondary school course credits or credits towards the jurisdiction’s service learning requirements during the summer through experiential learning such as internships and other types of field experience. 
(3)Assisting students in building skills necessary for workforce success, such as development of a career path; resume, letter, and memoranda writing; and job interviewing. (4)Providing students with mentors recruited through the partnerships described in paragraph (1) who are equipped to assist a mentee in the skill building described in paragraph (3). 
HAmerica’s College Promise 
50801.Short titleThis subtitle may be cited as the America’s College Promise Act of 2020. 50802.PurposeThe purpose of this subtitle is to help all individuals of the United States earn the education and skills the individuals need— 
(1)by making 2 years of community college free, through a new partnership with States and Indian tribes to help the States and Indian tribes— (A)waive resident community college tuition and fees for eligible students; 
(B)maintain State and Indian tribe support for higher education; and (C)promote key reforms to improve student outcomes; and 
(2)through a new partnership with minority-serving institutions to— (A)encourage eligible students to enroll and successfully complete a baccalaureate degree at participating institutions; and 
(B)promote key reforms to improve student outcomes. 1STATE AND INDIAN TRIBE GRANTS FOR COMMUNITY COLLEGES 50811.In generalFrom amounts appropriated under section 50817(a) for any fiscal year, the Secretary shall award grants to eligible States and Indian tribes to pay the Federal share of expenditures needed to carry out the activities and services described in section 50815. 
50812.Federal share; non-Federal share 
(a)Federal share 
(1)FormulaSubject to paragraph (2), the Federal share of a grant under this part shall be based on a formula, determined by the Secretary, that— (A)accounts for the State or Indian tribe’s share of eligible students; and 
(B)provides, for each eligible student in the State or Indian tribe, a per-student amount that is— (i)not less than 300 percent of the per-student amount of the State or Indian tribe share, determined under subsection (b), subject to clause (ii); and 
(ii)not greater than 75 percent of— (I)for the 2021–2022 award year, the average resident community college tuition and fees per student in all States for the most recent year for which data are available; and 
(II)for each subsequent award year, the average resident community college tuition and fees per student in all States calculated under this subclause for the preceding year, increased by the lesser of— (aa)the percentage by which the average resident community college tuition and fees per student in all States for the most recent year for which data are available increased as compared to such average for the preceding year; or 
(bb)3 percent. (2)Exception for certain indian tribesIn any case in which not less than 75 percent of the students at the community colleges operated or controlled by an Indian tribe are low-income students, the amount of the Federal share for such Indian tribe shall be not less than 95 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such community colleges. 
(b)State or tribal share 
(1)Formula 
(A)In generalThe State or tribal share of a grant under this part for each fiscal year shall be the amount needed to pay 25 percent of the average community college resident tuition and fees per student in all States in the 2021–2022 award year for all eligible students in the State or Indian tribe, respectively, for such fiscal year, except as provided in subparagraph (B). (B)Exception for certain indian tribesIn a case in which not less than 5 percent of the students at the community colleges operated or controlled by an Indian tribe are low-income students, the amount of such Indian tribe’s tribal share shall not exceed 5 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such community colleges. 
(2)Need-based aidA State or Indian tribe may include any need-based financial aid provided through State or tribal funds to eligible students as part of the State or tribal share. (3)No in-kind contributionsA State or Indian tribe shall not include in-kind contributions for purposes of the State or tribal share described in paragraph (1). 
50813.EligibilityTo be eligible for a grant under this part, a State or Indian tribe shall agree to waive community college resident tuition and fees for all eligible students for each year of the grant. 50814.Applications (a)SubmissionFor each fiscal year for which a State or Indian tribe desires a grant under this part, an application shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall be submitted by— 
(1)in the case of a State, the Governor, the State agency with jurisdiction over higher education, or another agency designated by the Governor to administer the program under this part; or (2)in the case of an Indian tribe, the governing body of such tribe. 
(b)ContentsEach State or Indian tribe application shall include, at a minimum— (1)an estimate of the number of eligible students in the State or Indian tribe and the cost of waiving community college resident tuition and fees for all eligible students for each fiscal year covered by the grant, with annual increases of an amount that shall not exceed 3 percent of the prior year’s average resident community college tuition and fees; 
(2)an assurance that all community colleges in the State or under the jurisdiction of the Indian tribe, respectively, will waive resident tuition and fees for eligible students in programs that are— (A)academic programs with credits that can fully transfer via articulation agreement toward a baccalaureate degree or post­bac­ca­lau­reate degree at any public institution of higher education in the State; or 
(B)occupational skills training programs that lead to a recognized postsecondary credential that is in an in-demand industry sector or occupation in the State; (3)a description of the promising and evidence-based institutional reforms and innovative practices to improve student outcomes, including completion or transfer rates, that have been or will be adopted by the participating community colleges, such as— 
(A)providing comprehensive academic and student support services, including mentoring and advising, especially for low-income, first-generation, adult, and other underrepresented students; (B)providing accelerated learning opportunities, such as dual or concurrent enrollment programs, including early college high school programs; 
(C)advancing competency-based education; (D)strengthening remedial education, especially for low-income, first-generation, adult and other underrepresented students; 
(E)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost; or (F)utilizing career pathways or degree pathways; 
(4)a description of how the State or Indian tribe will promote alignment between its public secondary school and postsecondary education systems, including between 2-year and 4-year public institutions of higher education and with minority-serving institutions described in section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q), to expand awareness of and access to postsecondary education, reduce the need for remediation and repeated coursework, and improve student outcomes; (5)a description of how the State or Indian tribe will ensure that programs leading to a recognized postsecondary credential meet the quality criteria established by the State under section 123(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3153(a)) or other quality criteria determined appropriate by the State or Indian tribe; 
(6)an assurance that all participating community colleges in the State or under the authority of the Indian tribe have entered into program participation agreements under section 487 of the Higher Education Act of 1965 (20 U.S.C. 1094); and (7)an assurance that, for each year of the grant, the State or Indian tribe will notify each eligible student of the student’s remaining eligibility for assistance under this part. 
50815.Allowable uses of funds 
(a)In generalA State or Indian tribe shall use a grant under this part only to provide funds to participating community colleges to waive resident tuition and fees for eligible students who are enrolled in— (1)academic programs with credits that can fully transfer via articulation agreement toward a baccalaureate degree or postbaccalaureate degree at any public institution of higher education in the State; or 
(2)occupational skills training programs that lead to a recognized postsecondary credential that is in an in-demand industry sector or occupation in the State. (b)Additional usesIf a State or Indian tribe demonstrates to the Secretary that it has grant funds remaining after meeting the demand for activities described in subsection (a), the State or Indian tribe may use those funds to carry out one or more of the following: 
(1)Expanding the waiver of resident tuition and fees at community college to students who are returning students or otherwise not enrolling in postsecondary education for the first time, and who meet the student eligibility requirements of clauses (i) through (v) of section 50816(5)(A). (2)Expanding the scope and capacity of high-quality academic and occupational skills training programs at community colleges. 
(3)Improving postsecondary education readiness in the State or Indian tribe, through outreach and early intervention. (4)Expanding access to dual or concurrent enrollment programs, including early college high school programs. 
(5)Improving affordability at 4-year public institutions of higher education. (c)Use of funds for administrative purposesA State or Indian tribe that receives a grant under this part may not use any funds provided under this part for administrative purposes relating to the grant under this part. 
(d)Maintenance of effortA State or Indian tribe receiving a grant under this part is entitled to receive its full allotment of funds under this part for a fiscal year only if, for each year of the grant, the State or Indian tribe provides financial support for public higher education at a level equal to or exceeding the average amount provided per full-time equivalent student for public institutions of higher education for the 3 consecutive preceding State or Indian tribe fiscal years. In making the calculation under this subsection, the State or Indian tribe shall exclude capital expenses and research and development costs and include need-based financial aid for students who attend public institutions of higher education. (e)Annual report (1)A State or Indian tribe receiving a grant under this part shall submit an annual report to the Secretary describing the uses of grant funds under this part, the progress made in fulfilling the requirements of the grant, and rates of graduation, transfer and attainment of recognized postsecondary credentials at participating community colleges, and including any other information as the Secretary may require. 
(2)At the discretion of the Secretary, the information required in the report under paragraph (1) may be included in an annual report on higher education required under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.). (f)Reporting by secretaryThe Secretary annually shall— 
(1)compile and analyze the information described in subsection (e); and (2)prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives containing the analysis described in paragraph (1) and an identification of State and Indian tribe best practices for achieving the purpose of this part. 
(g)Technical assistanceThe Secretary shall provide technical assistance to eligible States and Indian tribes concerning best practices regarding the promising and evidence-based institutional reforms and innovative practices to improve student outcomes as described in section 50814(b)(3) and shall disseminate such best practices among the States and Indian tribes. (h)Continuation of funding (1)In generalA State or Indian tribe receiving a grant under this part for a fiscal year may continue to receive funding under this part for future fiscal years conditioned on the availability of budget authority and on meeting the requirements of the grant, as determined by the Secretary. 
(2)DiscontinuationThe Secretary may discontinue funding of the Federal share of a grant under this part if the State or Indian tribe has violated the terms of the grant or is not making adequate progress in implementing the reforms described in the application submitted under section 50814. 50816.DefinitionsIn this part: 
(1)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (2)Community collegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including 2-year tribally controlled colleges under section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c) and public 2-year State institutions of higher education. 
(3)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (4)Early College High SchoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(5)Eligible student 
(A)DefinitionThe term eligible student means a student who— (i) (I)enrolls in a community college after the date of enactment of this Act; or 
(II)is enrolled in a community college as of the date of enactment of this Act; (ii)attends the community college on not less than a half-time basis; 
(iii)is maintaining satisfactory progress, as defined in section 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)), in the student’s course of study; (iv)qualifies for resident tuition, as determined by the State or Indian tribe; and 
(v)is enrolled in an eligible program described in section 50814(b)(2). (B)Special ruleAn otherwise eligible student shall lose eligibility 3 calendar years after first receiving benefits under this part. 
(6)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (7)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a). 
(8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (9)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning as described in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 
(10)SecretaryThe term Secretary means the Secretary of Education. (11)StateThe term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). 
50817.Appropriations 
(a)Authorization and appropriationsFor the purpose of making grants under this part, there are authorized to be appropriated, and there are appropriated— (1)$1,515,150,000 for fiscal year 2021; 
(2)$3,352,200,000 for fiscal year 2022; (3)$4,277,940,000 for fiscal year 2023; 
(4)$5,988,450,000 for fiscal year 2024; (5)$7,837,710,000 for fiscal year 2025; 
(6)$8,974,350,000 for fiscal year 2026; (7)$11,302,020,000 for fiscal year 2027; 
(8)$14,451,090,000 for fiscal year 2028; (9)$15,077,130,000 for fiscal year 2029; and 
(10)$15,729,810,000 for fiscal year 2030 and each succeeding fiscal year. (b)AvailabilityFunds appropriated under subsection (a) shall remain available to the Secretary until expended. 
(c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating State and Indian tribe a grant under this part that is equal to the minimum amount of the Federal share described in section 50812(a), the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount. 2Grants to Historically Black Colleges and Universities, Hispanic-Serving Institutions, Asian American and Native American Pacific Islander-Serving Institutions, Tribal Colleges and Universities, Alaska Native-Serving Institutions, Native Hawaiian-Serving Institutions, Predominantly Black Institutions, and Native American-Serving Nontribal Institutions  50821.Pathways to student success for historically black colleges and universities (a)In generalFrom amounts appropriated under section 50824(a) for any fiscal year, the Secretary shall award grants to participating 4-year historically black colleges or universities that meet the requirements of subsection (b) to— 
(1)encourage students to enroll and successfully complete a bachelor’s degree at participating institutions; (2)provide incentives to community college students to transfer to participating institutions through strong transfer pathways to complete a bachelor’s degree program; and 
(3)support participating institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes. (b)EligibilityTo be eligible to receive a grant under the program under this section, an institution shall be a historically black college or university that— 
(1)has a student body of which not less than 35 percent are low-income students; (2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as— 
(A)providing comprehensive academic and student support services, including mentoring and advising; (B)providing accelerated learning opportunities and degree pathways, such as dual enrollment and pathways to graduate and professional degree programs; 
(C)advancing distance and competency-based education; (D)partnering with employers, industry, not-for-profit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs; 
(E)reforming remedial education, especially for low-income students, first generation college students, adult students, and other underrepresented students; or (F)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost; 
(3)sets performance goals for improving student outcomes for the duration of the grant; and (4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local level to ensure that community college credits can fully transfer to the participating institution. 
(c)Grant amount 
(1)Initial amountFor the first year that an eligible institution participates in the grant program under this section and subject to paragraph (3), such eligible institution shall receive a grant in an amount based on the product of— (A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); multiplied by 
(B)the number of eligible students enrolled in the eligible institution for the preceding year. (2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate for an eligible institution increase by more than 3 percent as compared to the amount of such rebate for the preceding year. 
(3)Limitations 
(A)Maximum per-student rebateNo eligible institution participating in the grant program under this section shall receive a per-student rebate amount for any year that is greater than the national average of annual tuition and fees at public 4-year institutions of higher education for such year, as determined by the Secretary. (B)First year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution may increase tuition and fees at a rate greater than any annual increase at the eligible institution in the previous 5 years. 
(d)ApplicationAn eligible institution that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (e)Use of fundsFunds awarded under this section to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the participating eligible institution. 
50822.Pathways to student success for Hispanic-serving institutions, Asian American and Native American Pacific Islander-serving institutions, tribal colleges and universities, Alaska Native-serving institutions, Native Hawaiian-serving institutions, predominantly Black institutions, and Native American-serving nontribal institutions 
(a)In generalFrom amounts appropriated under section 50824(a) for any fiscal year, the Secretary shall award grants to participating 4-year minority-serving institutions to— (1)encourage students to enroll and successfully complete a bachelor’s degree at participating institutions; 
(2)provide incentives to community college students to transfer to participating institutions through strong transfer pathways to complete a bachelor’s degree program; and (3)support participating institutions to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes. 
(b)Institutional eligibilityTo be eligible to participate and receive a grant under this section, an institution shall be a minority-serving institution that— (1)has a student body of which not less than 35 percent are low-income students; 
(2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as— (A)providing comprehensive academic and student support services, including mentoring and advising; 
(B)providing accelerated learning opportunities and degree pathways, such as dual enrollment and pathways to graduate and professional degree programs; (C)advancing distance and competency-based education; 
(D)partnering with employers, industry, not-for-profit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs; (E)reforming remedial education, especially for low-income students, first generation college students, adult students, and other underrepresented students; and 
(F)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost; (3)sets performance goals for improving student outcomes for the duration of the grant; and 
(4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local levels to ensure that community college credits can fully transfer to the participating institution. (c)Grant amount (1)Initial amountFor the first year that an eligible institution participates in the grant program under this section and subject to paragraph (3), such participating eligible institution shall receive a grant in an amount based on the product of— 
(A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); multiplied by (B)the number of eligible students enrolled in the eligible institution for the preceding year. 
(2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each participating eligible institution shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate increase by more than 3 percent as compared to the amount of such rebate for the preceding year. (3)Limitations (A)Maximum per-student rebateNo eligible institution participating in the grant program under this section shall receive a per-student rebate amount for a grant year greater than the national average of public four-year institutional tuition and fees, as determined by the Secretary. 
(B)First year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution may increase tuition and fees at a rate greater than any annual increase made by the institution in the previous 5 years. (d)ApplicationAn eligible institution shall submit an application to the Secretary at such time, in such a manner, and containing such information as determined by the Secretary. 
(e)Use of fundsFunds awarded under this section to a participating eligible institution shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the participating eligible institution. 50823.DefinitionsIn this part: 
(1)Eligible student 
(A)DefinitionThe term eligible student means a student, regardless of age, who— (i) (I)enrolls in a historically black college or university, or minority-serving institution; or 
(II)transfers from a community college into a historically black college or university, or minority-serving institution; (ii)attends the historically black college or university, or minority serving institution, on at least a half-time basis; 
(iii)maintains satisfactory academic progress; and (iv)is a low-income student. 
(B)Special rules 
(i)First 3 yearsAn otherwise eligible student shall lose eligibility 3 calendar years after first receiving benefits under this part. (ii)Special rule for certain studentsNotwithstanding subparagraph (A)(i), an otherwise eligible student whose parent or guardian was denied a Federal Direct PLUS loan under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) after November 2011 and before March 29, 2015, and who subsequently withdrew from a historically black college or university, or minority-serving institution, and has not yet completed a program of study at such historically black college or university or minority-serving institution, shall be eligible to participate under section 50821 or 50822 in order to complete such program of study, subject to all other requirements of section 50821 or 50822 (as the case may be). 
(2)Historically black college or universityThe term historically black college or university means a part B institution described in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)). (3)Low-income studentThe term low-income student— 
(A)shall include any student eligible for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a); and (B)may include a student ineligible for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) who is determined by the institution to be a low-income student based on an analysis of the student’s ability to afford the cost of attendance at the institution. 
(4)Minority-serving institutionThe term minority-serving institution means any public or not-for-profit institution of higher education— (A)described in paragraphs (2) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q); and 
(B)designated as a minority-serving institution by the Secretary. 50824.Appropriations (a)Authorization and appropriations for HBCU and MSI grantsFor the purpose of carrying out sections 50821 and 50822, there are authorized to be appropriated, and there are appropriated— 
(1)$61,050,000 for fiscal year 2021; (2)$199,800,000 for fiscal year 2022; 
(3)$1,189,920,000 for fiscal year 2023; (4)$1,237,650,000 for fiscal year 2024; 
(5)$1,287,600,000 for fiscal year 2025; (6)$1,338,660,000 for fiscal year 2026; 
(7)$1,359,750,000 for fiscal year 2027; (8)$1,449,660,000 for fiscal year 2028; 
(9)$1,508,490,000 for fiscal year 2029; and (10)$1,569,540,000 for fiscal year 2030 and each succeeding fiscal year. 
(b)AvailabilityFunds appropriated under subsection (a) are to remain available to the Secretary until expended. (c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating institution in the grant programs under sections 50821 and 50822 a grant under this part equal to 100 percent of the grant amount determined under section 50821(c), the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount. 
IGo to High School, Go to College 
50901.Short titleThis subtitle may be cited as the Go to High School, Go to College Act of 2020. 50902.College in High School Federal Pell Grant Pilot ProgramSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended by adding at the end the following: 
 
(k)College in High School Federal Pell Grant Pilot Program 
(1)In generalFor the award years beginning on July 1, 2020, and ending on June 30, 2026, the Secretary shall carry out a pilot program to award College in High School Federal Pell Grants to eligible students to support enrollment in, and completion of, postsecondary courses offered through a dual or concurrent enrollment program or an early college high school. (2)Size of programThe Secretary is authorized to enroll not more than 250 eligible institutions into the College in High School Federal Pell Grant Pilot Program under this subsection, with the intent of serving approximately 50,000 students. 
(3)Possibility of extensionThe Secretary is authorized to extend the period of the pilot program under this subsection at the discretion of the Secretary. (4)ApplicationAn eligible institution that desires to participate in the College in High School Federal Pell Grant Pilot Program under this subsection shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. As part of the application, the eligible institution shall— 
(A)provide an assurance that such institution will offer eligible students enrolled in the pilot program the opportunity to earn not less than 12 credits on a pathway towards a degree or credential; (B)describe how the college course sequences offered to such eligible students are part of a pathway towards a degree or credential; 
(C)provide an assurance that such institution will provide all students enrolled in dual or concurrent enrollment programs and early college high school programs, alongside students receiving College in High School Federal Pell Grants under this subsection, necessary support services to such eligible students, such as academic tutoring, high school to college transition support, guidance counseling, or other comparable services designed to increase student participation for and success in postsecondary education; (D)describe how such institution will— 
(i)ensure that all students enrolled in dual or concurrent enrollment programs and early college high school programs, alongside students receiving College in High School Federal Pell Grants under this subsection, complete the Free Application for Federal Student Financial Aid (FAFSA); (ii)assist all such students with completion of the FAFSA; and 
(iii)commit to advising students receiving College in High School Federal Pell Grants under this subsection about how receipt of a College in High School Federal Pell Grant will impact their future financial aid eligibility; (E)describe the criteria for admission to the pilot program that are used; 
(F)describe the instructors that the pilot program will be using to teach the courses, and what procedures the institution has in place to ensure that the pilot program is using qualified instructors compliant with State laws and accreditation standards; (G)describe how such institution will conduct outreach to such eligible students, their parents or caregivers, first-generation college students, and historically underrepresented students, to encourage enrollment in the pilot program; 
(H)commit to being a participant in a statewide articulation agreement, have an articulation agreement with at least one public institution of higher education, or be able to document in another way successful history of credit transfer of dual or concurrent enrollment program coursework to other public institutions of higher education; (I)provide an assurance that such institution will inform such eligible students of their transfer options before they enroll, including which other institutions of higher education are likely to accept credits accrued through participation in the pilot program and under what conditions; 
(J)provide an assurance that such institution will provide such eligible students with financial counseling regarding how to use any refund checks they receive for Federal Pell Grant funds in excess of the costs of tuition and fees for students accumulating more than 2 semesters of College in High School Federal Pell Grants; (K)commit to supplement, not supplant, the use of recurring public funding already received from Federal or State sources; and 
(L)commit not to charge such eligible students any additional costs above that covered by the student’s College in High School Federal Pell Grant. (5)Competitive priorityThe Secretary shall award priority for participation in the College in High School Federal Pell Grant Pilot Program under this subsection to— 
(A)an eligible institution that is partnered with a high-need local educational agency that serves one or more high-need high schools that serve a high concentration of high-need students; and (B)with respect to eligible institutions that offer a dual or concurrent enrollment program for which certified high school instructors will be used to teach the college classes, an eligible institution that has received accreditation by the National Alliance of Concurrent Enrollment Partnerships. 
(6)Distribution of awardsThe Secretary shall ensure that eligible institutions awarded participation in the College in High School Federal Pell Grant Pilot Program reflect a diverse array of eligible institutions, including by geography, program focus, and institution type. (7)Applicability of provisions (A)In generalExcept as otherwise provided under this subsection, the provisions of this section shall apply to College in High School Federal Pell Grants awarded under this subsection. 
(B)Waivers from existing statuteFor the purposes of carrying out the College in High School Federal Pell Grant Pilot Program under this subsection, for students enrolled at eligible institutions who have been accepted into the pilot program, the Secretary shall— (i)waive the requirement under section 484(a)(1) that a student not be enrolled in an elementary or secondary school to be eligible to receive a Federal Pell Grant; and 
(ii)waive the requirement under section 484(d) that a student be a high school graduate to be eligible for a Federal Pell Grant. (C)Two semester cap waiverNotwithstanding subsection (c)(5), an eligible student may receive not more than 2 semesters, or the equivalent of 2 semesters, of College in High School Federal Pell Grants, prior to drawing down from the student's 12 semester eligibility period for Federal Pell Grants. 
(D)Limitation on award amountFor College in High School Federal Pell Grants that do not apply towards a student’s 12 semester eligibility period for Federal Pell Grants, the size of the College in High School Federal Pell Grant shall be not more than the smaller of— (i)the amount determined under subsection (b); and 
(ii)the costs of tuition, fees, transportation, and instructional materials at the eligible institution at which the student is enrolled. (8)Limitation on use of funding (A)In generalAn eligible student who receives a College in High School Federal Pell Grant under this subsection may use the grant only for— 
(i)credit-bearing college coursework; and (ii)co-requisite courses. 
(B)ProhibitionThe use of a College in High School Federal Pell Grant for non-credit bearing developmental coursework is prohibited. (9)Evaluation (A)In generalThe Secretary shall perform an evaluation, or contract with an appropriate nonprofit entity to conduct an evaluation, on the success of the College in High School Federal Pell Grant Pilot Program under this subsection. In addition, the Secretary shall provide updates to Congress and the public not less often than every 6 months on current participation in the College in High School Federal Pell Grant Pilot Program, and any barriers that are potentially affecting its success. The evaluation shall consider, to the extent practicable, for students receiving a College in High School Federal Pell Grant, disaggregated by student subgroup, the following: 
(i)Student participation in the pilot program. (ii)College credit accumulation. 
(iii)High school graduation rates. (iv)Postsecondary enrollment after high school graduation. 
(v)Postsecondary enrollment without remediation. (vi)Postsecondary persistence. 
(vii)Postsecondary completion. (viii)Differences in outcomes under clauses (i) through (vii) based upon type of institution, program model, and method of instruction. 
(B)ReportingEach eligible institution that participates in the College in High School Federal Pell Grant Pilot Program under this subsection shall report data to the Department for the purposes of completing the evaluation under subparagraph (A). (10)DefinitionsIn this subsection: 
(A)Co-requisite courseThe term co-requisite courses means courses designed for college students in need or remediation that combines credit-bearing college-level coursework with supplemental instruction. (B)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965. 
(C)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965. (D)First-generation college studentThe term first-generation college student means— 
(i)an individual both of whose parents did not complete a baccalaureate degree; or (ii)in the case of any individual who regularly resided with and received support from only 1 parent, an individual whose only such parent did not complete a baccalaureate degree. 
(E)High-need high schoolThe term high-need high school means a secondary school that meets any of the following: (i)Serves students not less than 50 percent of whom are students who meet either of the following: 
(I)Meet a measure of poverty as described in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965. (II)Are students described in any of the following items: 
(aa)Racial or ethnic groups that are historically underserved. (bb)Children with disabilities, as defined in section 602 of the Individuals with Disabilities Education Act. 
(cc)English learners, as defined in section 8101 of the Elementary and Secondary Education Act of 1965. (dd)Migratory children, as defined in section 1309 of the Elementary and Secondary Education Act of 1965. 
(ee)Homeless children and youths. (ff)Students who are in foster care or are aging out of the foster care system. 
(gg)Students with a parent who is a member of the Armed Forces (as defined in section 101(a)(4) of title 10, United States Code) on active duty (as defined in section 101(d) of such title). (ii)Is identified for comprehensive support and improvement under section 1111(c)(4)(D)(i) of the Elementary and Secondary Education Act of 1965. 
(iii)Is implementing a targeted support and improvement plan as described in section 1111(d)(2) of the Elementary and Secondary Education Act of 1965. (F)High-need local educational agencyThe term high-need local educational agency means a local educational agency— 
(i)that serves not fewer than 10,000 children from families with incomes below the poverty line; (ii)for which not less than 20 percent of the children served by the agency are from families with incomes below the poverty line; or 
(iii)that is in the highest quartile of local educational agencies in the State, based on student poverty. (G)Historically underrepresented studentThe term historically underrepresented student means— 
(i)a student, or prospective student, at an institution of higher education who is at risk of educational failure or otherwise in need of special assistance and support; and (ii)may include an adult learner, working student, part-time student, student from a low-income background, student of color, Native youth, single parent (including a single pregnant woman), student who is a homeless child or youth, youth who is in, or has aged out of, the foster care system, first-generation college student, and student with a disability. 
(H)Student subgroupThe term student subgroup means— (i)economically disadvantaged students; 
(ii)students from major racial and ethnic groups; (iii)children with disabilities, as defined in section 602 of the Individuals with Disabilities Education Act; and 
(iv)English learners, as defined in section 8101 of the Elementary and Secondary Education Act of 1965.. JAmerica RISING 51101.Short titleThis subtitle may be cited as the America Realizing the Informational Skills and Initiative of New Graduates Act of 2020 or America RISING Act of 2020. 
51102.FindingsCongress finds the following: (1)According to the Bureau of Labor Statistics, in 2012 the national unemployment rate for individuals ages 25 years and older with a bachelor’s degree was 4.5 percent and 6.2 percent for individuals with an associate’s degree. For college graduates ages 18 to 25 the national unemployment rate in 2012 was higher at 7.7 percent. Because the typical college graduates leaves college owing an average of $29,400 in student loan debt, a rate that has increased 6 percent every year since 2008, the current job market offers exceedingly few opportunities for such graduates to obtain employment at a salary adequate to service their college loan debt. 
(2)There are more than 26 million small businesses in the United States. In the current economic climate, these small businesses are experiencing difficulty in finding the resources needed to increase sales, modernize operations, and hire new employees. (3)Recent college graduates need the experience that can be obtained only in the workplace to refine their skills and develop the entrepreneurial qualities that can lead to the creation of new businesses and jobs. 
(4)Existing small businesses and companies will benefit from the information and technology skills possessed by many of the Nation’s recent college graduates. (5)Enabling recent college graduates to obtain employment with small businesses benefits the national economy by providing such businesses the human capital and technical expertise needed to compete and win in the global economy of the 21st century. 
51103.Establishment of America RISING program 
(a)EstablishmentThe Secretary of Labor and the Secretary of Education shall, jointly, establish a program under which— (1)grants are paid to eligible employers to defray the cost of compensation paid by such employers to recent college graduates; and 
(2)grants are paid to recent college graduates to enable such graduates to defray the cost of undertaking further postsecondary courses at an institution of higher education for up to 24 months in subjects relating to mathematics, science, engineering, or technology. (b)Terms and conditions (1)In generalA grant under this section may be made on such terms and conditions as the Secretary may determine. 
(2)Deferral of Federal student loan obligationsEach recent college graduate participating in the program under this section (by benefitting from a grant awarded under paragraph (1), or receiving a grant under paragraph (2), of subsection (a)) may defer payment on Federal student loans made to the graduate under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) for the period of the graduate’s participation in the program. (3)Grants to eligible employersWith respect to a grant awarded under subsection (a)(1)— 
(A)an eligible employer— (i)may use the grant to defray the cost of compensation for not more than 2 recent college graduates; and 
(ii)shall provide a compensation amount to each recent college graduate participating in the program that is equal to or greater than the grant amount received by the employer for the graduate; and (B)the Secretary may not award an eligible employer more than $25,000 per recent college graduate. 
(4)Grants to recent college graduatesWith respect to a grant awarded under subsection (a)(2) to a recent college graduate, the graduate shall be eligible to receive Federal student aid under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) without regard to whether the graduate has been or is delinquent on any Federal student loans made to the graduate under such title IV (20 U.S.C. 1070 et seq.). (c)DefinitionsIn this section: 
(1)Eligible employerThe term eligible employer means an employer that— (A)is a small business concern; or 
(B)is a major corporation that has an operation located in— (i)an enterprise zone; or 
(ii)an area in which, according to the most recent data available, the unemployment rate exceeds the national average unemployment rate by more than two percentage points. (2)Enterprise zoneThe term enterprise zone has the meaning given the term HUBzone in section 3 of the Small Business Act (15 U.S.C. 632). 
(3)Institution of higher educationExcept as provided in paragraph (3)(B), the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (4)Major corporationThe term major corporation means an employer that earns an annual revenue of not less than $5,000,000 and employs not less than 50 employees. 
(5)Recent college graduate 
(A)In generalThe term recent college graduate means an individual— (i)who has received a baccalaureate or associate degree from an institution of higher education on or after the date that is 24 months before the grant benefitting the graduate is awarded under this section; and 
(ii)who has not previously received any such baccalaureate or associate degree. (B)Institution of higher educationIn subparagraph (A), the term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). 
(6)Small business concernThe term small business concern has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632). (d)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this subtitle $100,000,000 for each of the fiscal years 2022, 2023, and 2024. 
(2)AvailabilityFunds appropriated under paragraph (1) shall remain available until expended. KCyber Security Education and Federal Workforce Enhancement Act 51201.Short titleThis subtitle may be cited as the Cyber Security Education and Federal Workforce Enhancement Act. 
51202.FindingsCongress makes the following findings: (1)The Department of Homeland Security’s Cybersecurity Education & Awareness (CE&A) Branch was established under National Security Presidential Directive–54/Homeland Security Presidential Directive–23, which launched the 2008 Comprehensive National Cybersecurity Initiative. There is no appropriations language that references CE&A; it is funded through the Infrastructure Protection and Information Security appropriation under the National Protection and Programs Directorate. 
(2)The Department of Homeland Security’s CE&A works with universities to attract top talent through competitive scholarship, fellowship, and internship programs. (3)The agency certifies more than 125 institutions nationwide as National Centers for Academic Excellence to teach students valuable technical skills in various disciplines of Information Assurance. 
(4)The CE&A prepares and makes available computer and information security lesson plans. At the K–12 level, the Department has partnered with USA Today to provide lesson plans about the importance of prevention of computer and digital information crimes at home and in the classroom. (5)The agency initiated the IT Security Essential Body of Knowledge (EBK). The National Cybersecurity Division developed the EBK to establish a national baseline of the essential knowledge and skills that IT security practitioners in the public and private sector should have to perform specific roles and responsibilities. 
(6)The challenge for computer and information security coordination and development is no single agreed upon voluntary taxonomy nor definitions to rely upon when categorizing or classifying computer or information security jobs. (7)The fields of computer and information security study is within the field of information assurance. 
(8)The information assurance, cybersecurity and computer security workforce encompasses a variety of context, roles, and occupations and is too broad and diverse to be treated as a single occupation or profession. (9)Science, technology, engineering, and mathematics occupations, which include computer and information security experts and professionals, are expected to grow by 17 percent by the year 2018 compared to 9.8 percent for other jobs. 
(10)The Federal Government is experiencing a shortage of qualified professionals with expertise in computer and information security. (11)Insufficiently trained, educated, or supervised Federal computer workers can reduce the Nation’s ability to secure computer networks from cyber attacks or incidents. 
(12)The computing and information security workforce encompasses a variety of context, roles, and occupations and is too broad an diverse to be treated as a single occupation or profession. (13)Computing and information security is not solely a technical endeavor, and thus encompasses a wide range of backgrounds and skills that will be needed in an effective national computing and information security workforce. 
(14)The route toward professionalization of a field of study can be slow and difficult, and not all portions of a field can or should be professionalized at the same time. (15)It is essential, just as it is for other disciplines like medicine and the law, that academics, employers, and government share a common language to identify, train, educate, and employ computer and information security professionals. 
(16)The secure management of digital sensitive information collected maintained or transmitted by Federal Government agencies, including taxpayer data, Social Security records, medical records, intellectual property, proprietary business information, and sensitive Government data vital to national security and national defense requires an educated and well-trained, as well as supervised, Federal workforce. (17)It is in the Nation’s interest to promote opportunities for science and technology education and employment as a means of addressing the need to fill computer and information security jobs within the Federal Government. 
(18)The Department of Homeland Security’s role is to lead, champion, and sustain the development of a national information assurance, cybersecurity and computer security workforce, as well as to educate the citizenry. (19)Developing, implementing, and articulating programs that protect against and respond to computer and information security threats and hazards to the Homeland’s security. 
(20)The Department of Homeland Security must create an agile, diverse workforce and digital citizenry that are capable of sustaining a safe, secure, resilient computer and information security space, driven by a dynamic Department organization at the forefront of cross-sector computer and information security workforce development. 1Department of Homeland Security K–12 Excellence in Science and Technology 51211.Office of Cybersecurity Education and Awareness (a)In generalSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.) is amended by adding at the end the following new section: 
 
230A.Office of Cybersecurity Education and Awareness 
(a)EstablishmentThere shall be within the Department an Office of Cybersecurity Education and Awareness Branch (hereinafter in this section referred to as the Office). (b)ResponsibilitiesThe Office shall be responsible for carrying out the duties of the Office as directed by the Secretary. The Office shall also report to the Secretary the ongoing work of the Office. Further, the Office shall report on the statutory authority, Executive orders or agency directives that guide the work of the Office. The Office shall report to the Secretary what additional authority is needed to fulfill the mission for the Office as outlined by the section. The Office shall also conduct research and make recommendations to the Secretary to the extent that the agency can effectively engage in the following: 
(1)Recruiting, retaining, and sustaining the skills and knowledge of information assurance, cybersecurity and computer security professionals in the Department of Homeland Security, hereinafter known as the Department. (2)Supporting kindergarten through grade 12 science and technology and computer and information safety education through grants, and training programs. 
(3)Supporting postsecondary information assurance, cybersecurity and computer security programs that provide education that benefits the mission and objective of the Department regarding recruitment and retention of highly trained computing professionals who are work ready. (4)Promoting public knowledge of computer and information security competitions to provide computer and information security competition administrators, participants, and sponsors with information necessary to further broader public participation in these activities. 
(5)Developing a guest lecturer program or part-time lecturer program comprised of information assurance, cybersecurity and computer security experts in the Federal Government, academia and private sector to support education of students at institutions of higher education who are pursuing degrees in computing science. (6)Managing a Computer and Information Security Youth Training Pathway Program for secondary school and postsecondary school students to work in part-time or summer positions along with Federal agency computer and information security professionals. 
(7)Developing programs that increase the capacity of institutions defined in section 371 of the Higher Education Act of 1965— (A)Historically Black Colleges and Universities; 
(B)professional and academic areas in which African-Americans are under represented; (C)Hispanic-serving institutions; 
(D)Native American colleges; and (E)rural colleges and universities. 
(8)Conduct research and make recommendations to the Secretary on what the agency can do to increase participation of professional and academic under represented areas at minority institutions. (9)Providing support to the institutions of higher education described in subparagraphs (A) through (E) of paragraph (7) to provide course work and education in computer and information security designed to raise the number and diversity of students in the field. The Office may use the institutions defined under section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q) minority-serving institutions are defined as follows: 
(A)A part B institution (as defined in section 322 (20 U.S.C. 1061)). (B)A Hispanic-serving institution (as defined in section 502 (20 U.S.C. 1101a)). 
(C)A Tribal College or University (as defined in section 316 (20 U.S.C. 1059)). (D)An Alaska Native-serving institution or a Native Hawaiian-serving institution (as defined in section 317(b) (20 U.S.C. 1059d(b))). 
(E)A Predominantly Black Institution (as defined in subsection (c)). (F)An Asian American and Native American Pacific Islander-serving institution (as defined in subsection (c)). 
(G)A Native American-serving nontribal institution (as defined in subsection (c)). (c)DefinitionsIn this section: 
(1)The term information assurance, cybersecurity and computer security program has the meaning given by the Secretary in consultation with the computing and information Security Post Secondary Education Working Group under the bill. (2)The term K–12 may be defined by the Secretary in consultation with the K–12 Science and Technology Education Board of Advisors under section 51215 of the Cyber Security Education and Federal Workforce Enhancement Act. 
(3)The Secretary may define higher education institutions under this title using definitions found in section 371 of the Higher Education Act of 1965. (4)The term professional and academic under represented areas means areas in which African-Americans, Hispanics, and women are under represented has the meaning given such term by the Secretary, who may consult with the Commissioner for Education Statistics and the Commissioner of the Bureau of Labor Statistics. The basis of the determining the means should be based on most recent available satisfactory data, as computing and information security professional and academic areas in which the percentage of African-Americans, Hispanics, and females who have been educated, trained, and employed is less than the percentage of African-Americans, Hispanics, and women in the general population.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 225 the following new item:   Sec. 230A. Office of Cybersecurity Education and Awareness.. 51212.Science and technology initiative grants (a)In generalThe Secretary of Homeland Security shall consider existing authority to make grants to secondary schools under this section, which shall be known as Science and Technology Educators Initiative Grants. 
(b)Selection of schoolsIf the Secretary determines that they have the authority they may select secondary schools to receive grants under this section, the Secretary may consider the following factors: (1)Whether more than 40 percent of the students at the secondary school are eligible for free or reduced price school meal programs under the Richard B. Russell National School Lunch Act and the Child Nutrition Act of 1966. 
(2)The location of the secondary school is in a rural area. (3)The participation of representation of professions and academic area among students which will also include home schooled, individuals residing in rural areas, and individuals attending underperforming secondary schools. 
(4)The location of the school in an area where the unemployment rate was not more than one percent higher than the national average unemployment rate during the 24-month period preceding the determination of eligibility under this subsection. (5)The location of the secondary school in an area where the per capita income is of 80 percent or less of the national per capita income. 
51213.Project-based learning program 
(a)EstablishmentThe Secretary shall direct the Office to conduct research to investigate and make recommendations regarding the feasibility and existing authority to establish a national project-based science and technology learning program, to be known as the K–12 Science and Technology Learning Program and make a report to both House and Senate Oversight Committees. Under such research program, the Secretary shall determine existing authority to— (1)create State and regional workshops to train teachers in science and technology project-based learning; 
(2)establish between institutions of higher education, businesses, and local public and private educational agencies that serve students comprised of 40 percent or more of professional and academic under represented areas to provide materials and teaching aids to teachers who successfully complete the science and technology project-based learning program under this section; (3)identify no cost or low cost summer and after school science and technology education programs and broadly disseminate that information to the public; and 
(4)make grants to local educational agencies to support the participation of teachers of elementary school and secondary school in science and technology training programs by providing travel and enrollment expenses, with a priority given to teachers who work in schools serving neglected, delinquent, migrant students, English learners, at-risk students, and Native Americans, as determined by the Secretary. (b)AuthorityThe Secretary shall have the authority under this statute to conduct a limited pilot project to test recommendations on possible programs that would be low-cost but have the greatest impact on instilling the importance of technology and science education. 
(c)Report to CongressThe Secretary shall submit to Congress an annual report on the program established under this section. (d)Project-Based science and technology learning definedIn this section, the term project-based science and technology learning means a systematic teaching method that engages students in learning essential science, technology, engineering and mathematics through knowledge and life-enhancing skills through an extended, student-influenced inquiry process structured around complex, authentic questions and carefully designed products and tasks developed specifically for education. 
51214.Matching funds for State and privately financed science and technology after-school programs 
(a)In generalThe Secretary of Homeland Security shall provide matching funds to local educational agencies for after-school programs dedicated to science, technology, engineering, and math in an amount equal to the amount provided to the program by a State, local, tribal, or territorial government or by a nonprofit or private entity. (b)CriteriaIn selecting programs for which to provide funds under this section, the Secretary shall consider— 
(1)the number of students served by the programs; and (2)the participation in the programs of students from populations referred to in section 230A of the Homeland Security Act of 2002, as added by section 51211. 
(c)Limitation on amount of fundingFor any fiscal year, no individual school’s after-school program shall receive more than $5,000 under this section. 51215.Science and Technology Board of Advisors (a)EstablishmentThere is established in the Department of Homeland Security the Research K–12 Science and Technology Education Board of Advisors (hereinafter in this section referred to as the Board). 
(b)Membership 
(1)CompositionThe Board shall be composed of 15 members appointed by the Secretary of Homeland Security, all of whom shall have K–12 education expertise in programs. The Secretary shall appoint members based on the following qualifications: (A)Members of the Board shall have experience in K–12 science, technology, engineering, and mathematics education programs. 
(B)Members of the Board shall have experience in training K–12 educators on providing science and technology instruction. (C)Members of the Board shall have experience in the promotion of science and technology education among under represented populations, as defined by section 230A of the Homeland Security Act of 2002, as added by section 51211. 
(2)Deadline for appointmentAll members of the Board shall be appointed not later than 60 days after the date of the enactment of this subtitle. (3)VacanciesAny vacancy in the membership of the Board shall not affect its powers and shall be filled in the same manner in which the original appointment was made. 
(4)Compensation 
(A)In generalMembers of the Board shall not receive any compensation for their service. (B)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Board, members of the Board shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code. 
(C)Prohibition of consultant or contracting workNo member of the Board while serving in this capacity or for 1 year following departure from the Board may work as a consultant or contract worker for the Department of Homeland Security in a position related to the work of the Board or member agency that participates as a member of the Board. (c)ResponsibilitiesThe responsibilities of the Board are to research and make recommendations to the Secretary on— 
(1)the status of K–12 science and technology education domestically and internationally; (2)how to increase the quality and diversity of science and technology curriculum; 
(3)promoting K–12 science and technology competitions; (4)establishing a virtual network to support teacher and student science and technology education and development; 
(5)ascertaining, evaluating, and reporting on best practices for project-based science and technology learning (as such term is defined in section 51213(c)); and (6)identifying K–12 science and technology education efforts that are successful in engaging youth, with proven competence in engaging females, minorities, individuals residing in rural areas, individuals residing in majority minority districts, home schooled students. 
(d)ChairThe Chair of the Board shall be designated by the Secretary from among the members of the Board. (e)Meetings (1)Initial meetingThe Board shall meet and begin the operations of the Board by not later than 90 days after the date of the enactment of this Act. 
(2)Subsequent meetingsAfter its initial meeting, the Board shall set the time and place of its next meeting. The Board can upon the call of the chairman or a majority of its members meet. (3)QuorumA majority of the Board shall constitute a quorum. 
(4)VotingProxy voting shall be allowed on behalf of a member of the Board. (5)Rules of procedureThe Board may establish rules for the conduct of the Board’s business, if such rules are not inconsistent with this section or other applicable law. 
(f)Powers 
(1)Hearings and evidenceThe Board or, on the authority of the Board, any subcommittee or member thereof, may, for the purpose of carrying out this part hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths. (2)Federal agency staffThe Secretary shall make decisions regarding Federal agency staff to be detailed to support the work of the Board. 
(3)Contract authorityThe Board may enter into contracts with the approval of the Secretary to such extent and in such amounts as necessary for the Board to discharge its duties under this section. (4)Information from Federal agencies (A)In generalAfter providing notice to the Secretary who may provide staff from the Department to meet the staffing needs of the Board. After 10 working days following notice to the Secretary the Board is authorized to secure directly from any executive department, bureau, agency, board, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purposes of this part. Each department, bureau, agency, board, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Board, upon request made by the chairman, the chairman of any subcommittee created by a majority of the Board, or any member designated by a majority of the Board. 
(B)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Board and its staff consistent with all applicable statutes, regulations, and Executive orders. (5)Assistance from Federal agencies (A)General Services AdministrationThe Administrator of General Services shall provide to the Board on a reimbursable basis administrative support and other services for the performance of the Board's functions. 
(B)Other departments and agenciesIn addition to the assistance prescribed in subparagraph (A), departments and agencies of the United States may provide to the Board such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law. (C)Postal servicesThe Board may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States. 
(g)Staff 
(1)In general 
(A)Appointment and compensationThe Chair, in accordance with rules agreed upon by the Board, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Board to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. (B)Personnel as Federal employees (i)In generalThe executive director and any personnel of the Board who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title. 
(ii)Members of the BoardClause (i) shall not be construed to apply to members of the Board. (2)DetaileesAny Federal Government employee may be detailed to the Board without reimbursement from the Board, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. 
(3)Administrative support from the departmentAt the request of the Board, the Secretary of Homeland Security shall provide the Board with Administrative support necessary for the Board to carry out its duties under this part. (h)Reports (1)Quarterly reportsThe Board shall submit to the Secretary of Homeland Security quarterly reports on the activities of the Board. 
(2)Final reportNot later than two years after the date of the enactment of this Act, the Board shall submit to the Secretary a final report containing such findings conclusions, and recommendations as have been agreed to by a majority of Board members. (i)Applicability of FACA (1)In generalNothing in the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Board. 
(2)Public meetings and release of public versions of reportsThe Board shall— (A)hold public hearings and meetings to the extent appropriate; and 
(B)release public versions of the reports required under subsection (h). (3)Public hearingsAny public hearings of the Board shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Board as required by any applicable statute, regulation, or Executive order. 
(j)TerminationThe Board, and all the authorities of this part, shall terminate two years after the date of the Board’s first meeting, which shall take place 90 days following its appointment. (1)In generalThe Board and all the authorities of this section shall terminate 60 days after the date on which the final report is submitted under subsection (h)(2). 
(2)Administrative activities before terminationThe Board may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report. (k)FundingThere is authorized to be appropriated such sums as may be necessary to carry out this section. Amounts made available pursuant to this subsection shall remain available until the termination of the Board. 
51216.Laboratories for science and technology excellenceThe Secretary of Homeland Security shall determine if existing authority allows the agency to make grants to local education agencies for the purpose of supplying laboratory facilities at secondary schools to promote the teaching of science, technology, engineering, and mathematics. If the Secretary determines that the authority does not exist shall make a report to congressional oversight committees detailing the limitation in agency authority to conduct activity under this section and make recommendations on the benefits if any should the agency have the authority to engage in the activity outlined in this section. 2Post-Secondary Computer and Information Security Education 51221.Computing and Information Research Working Group (a)EstablishmentThere is hereby established in the Department of Homeland Security the Computing and Information Security Post-Secondary Education Working Group, hereafter in this section referred to as the Working Group. 
(b)ResponsibilitiesThe Working Group shall conduct research and— (1)assist the Secretary in developing voluntary guidelines that could serve as guidance to Federal civil agency training programs, computer and information security certification authorities, and accreditation bodies seeking guidance on developing, enhancing, or sustaining competitive information security; and 
(2)make recommendations to the Secretary regarding— (A)the state of the computing and information security workforce development; 
(B)evaluations and reports on the advantages, disadvantages, and approaches to professionalizing the Nation’s computing and information security workforce; (C)criteria that can be used to identify which, if any, specialty areas may require professionalization; 
(D)criteria for evaluating different approaches and tools for professionalization; (E)techniques that enhance the efficiency and effectiveness of computing and information security workers; 
(F)better tools and approaches for risk identification and assessment; (G)improved system design and development; 
(H)creation of better incentives for deployment of better computing and information security technologies; (I)improvements in end user behaviors through training and better coordination among network managers; 
(J)core curriculum requirements for computing and information security training; (K)efficacy and efficiencies of taxonomy and definitions for computer and information security; 
(L)guidelines for accreditations and certification of computing and information security college and university programs; (M)identifying the role of mentors in the retention of students enrolled in computing and technology programs at institutions of higher education who complete degree programs; 
(N)remote access to computing and information security education and training through the Internet; and (O)institution of higher education funding and research needs. 
(c)Deadline for submittal of research funding and recommendations 
(1)Initial researchThe Working Group shall submit to the Secretary an initial research plan that will guide the work of the Working Group. (2)Other research recommendationsThe Working Group shall provide the Secretary a list of other areas that require research to accomplish the purpose of the agency’s goal of providing cyber security protection for the agency. The Working Group shall provide a description of the proposed research and the purpose of the research as it relates to the goals of cybersecurity of the agency. 
(3)Initial recommendationsThe Working Group shall submit to the Secretary initial recommendations under this section by not later than nine months after the date on which all of the members of the Working Group are appointed. (4)Other recommendationsNot later than six months after all members of the Working Group are appointed, the Working Group shall submit to the Secretary research and recommendations on the effectiveness of Federal civil agency computer and information security training programs, including an evaluation of certification authorities and their role in providing work ready staff to fill positions with the agency. 
(5)Subsequent research and recommendationsNot later than one year after the date of the submittal of the initial research and recommendations under paragraph (1), and annually thereafter, the Working Group shall submit to the Secretary subsequent research and recommendations under this section and an update on the progress made toward a well trained and sustainable Department computer and information workforce. (d)Membership (1)ChairThe Chair of the Working Group shall be the Director of the National Institute of Standards and Technology or the Director’s designee. 
(2)Other membersThe Working Group shall be composed of 21 members, who are appointed by the Secretary of Homeland Security in consultation with the Director of NIST and the head of the entity represented by the member. (3)AppointmentAll appointments are for a term of 2 years with one reappointment for an additional 2 years. 
(4)QuorumA majority of the members of the Working Group shall constitute a quorum. (e)No compensation for serviceWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code. 
(f)Technical support from the Department of Homeland SecurityAt the request of the Working Group, the Secretary of Homeland Security shall provide the Working Group with technical support necessary for the Working Group to carry out its duties under this section. (g)Intellectual property rightsNo private-sector individual or entity shall obtain any intellectual property rights to any guidelines or recommendations nor the contents of any guideline (or any modification to any guideline) adopted by the Secretary under this section. 
(h)ReportNot later than one year after the date of the enactment of this Act, the Working Group shall submit to the Secretary a report containing researching findings, an outline for other areas requiring research and why as well as recommendations of the Working Group. (i)Submittal of recommendations to CongressNot later than 18 months after the date of the enactment of this Act, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the research findings, an outline of other areas requiring research and why and recommendations for furthering the cybersecurity of the agency. 
(j)Treatment of recommendationsThe Secretary has the benefit of the Working Group’s work which the Secretary may accept, reject, or modify. The Secretary shall not be bound by the recommendations of the Working Group. (k)Publication of recommendations in Federal RegisterThe Secretary shall approve the publication of grant application guidelines in the Federal Register by not later than 90 days after receiving the report submitted under subsection (h). 
(l)Applicability of FACANothing in the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of advisory committees) shall apply to the Working Group. 51222.Process for adoption research and a best practices voluntary guidelines for laboratory facilities (a)Establishment of the Post-Secondary Laboratory Development Task ForceThe Secretary of Homeland Security shall establish a Post-Secondary Laboratory Research Development Task Force (hereinafter in this section referred to as the Development Task Force). 
(b)ResponsibilitiesThe Development Task Force shall conduct research for and make recommendations to the Secretary regarding best practices voluntary guidelines for college and university laboratory facilities for education and research purposes related to information assurance, cybersecurity and computing security. Such research on what baseline equipment, capacity, skilled instruction, and certification may be needed for a set of best practices voluntary guidelines for colleague or university laboratories and make recommendations on the best methods of assuring that the greatest number of institutions have access to facilities that meet the baseline best practices regarding— (1)qualifications for laboratories for the purpose of providing education or instruction in computing security, computer networks, enterprises, informatics, and other systems designated by the Secretary; 
(2)types of software; (3)types of hardware; 
(4)types of firmware; (5)security applications, including firewalls, whole hat hackers, red teams, and blue teams; 
(6)security protocols needed to protect the physical and computer resources of the laboratory; (7)accreditation and certification of college and university computer and information security laboratories; 
(8)best practices for— (A)public-private collaborations to support secondary and post-secondary laboratory facilities for computer or information security; 
(B)visiting guest lecture programs for business and Government information technology security experts; and (C)developing real world laboratory exercise and proficiency measures; and 
(9)how best to recruit and retain instructors with requisite degrees to teach computer and information security courses to undergraduate and graduate students. (c)Membership (1)MembersThe Development Task Force shall be composed of 19 members, including the Chair. The Secretary of Homeland Security, in consultation with the head of the entity represented by the member agencies, shall appoint members. The Secretary shall appoint a chair from among the members of the Development Task Force. Such members shall consist of one representative of each of the following agencies: 
(A)The White House Office of Science and Technology Policy. (B)The Office of the Director of National Intelligence. 
(C)The Department of Energy. (D)The Defense Advanced Research Projects Agency. 
(E)The Department of Commerce. (F)The National Institutes of Health. 
(G)The National Institute of Science and Technology. (H)The National Science Foundation. 
(I)The Director of the Office of Personnel Management. (2)Other membersThe Secretary shall consider for the other members of the Development Task Force representatives from organizations that advocate and promote professional development of professional and academic under represented areas and organizations with the mission of promoting professional development and academic excellence in information assurance, cybersecurity and computing security: 
(A)Organizations with the mission of advancing computing as a science and profession. (B)Organizations that promote information system security education. 
(C)Professional associations that are well established and broadly recognized for the advancement of technology. (D)Professional associations that represent professionals and academics referred to in section 230A of the Homeland Security Act of 2002, as added by section 51211. 
(E)K–12 science and technology programs that conduct successful after school and summer programs for under represented populations, rural communities and serve communities where unemployment is at least two percent higher than the national average. (F)Organizations that promote education of Native Americans or other indigenous peoples of the United States or its territories. 
(G)Regional diversity of public and private school districts that excel at science and technology education. (3)QuorumA majority of the members of the Development Task Force shall constitute a quorum. 
(4)VotingProxy voting shall be allowed on behalf of a member of the Development Task Force. (5)Rules of procedureThe Development Task Force may establish rules for the conduct of the Development Task Force’s business, if such rules are not inconsistent with this section or other applicable law. 
(d)Powers 
(1)Hearings and evidenceThe Development Task Force or, on the authority of the Development Task Force, or any subcommittee or member thereof, may, for the purpose of carrying out this section hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths. (2)Contract authorityAfter giving notice to the Secretary who may substitute agency staff with the requisite skills to fill a position needed by the Board at no additional cost to the Board. After 10 working days following notice to the Secretary the Development Task Force may enter into contracts to such extent and in such amounts as necessary for the Development Task Force to discharge its duties under this section. 
(3)Information from federal agencies 
(A)In generalThe Development Task Force is authorized to secure directly from any executive department, bureau, agency, board, office, independent establishment, or instrumentality of the Government information, suggestions, estimates, and statistics for the purposes of this section. Each department, bureau, agency, board, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Board, upon request made by the chairman, the chairman of any subcommittee created by a majority of the Board, or any member designated by a majority of the Board. (B)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Board and its staff consistent with all applicable statutes, regulations, and Executive orders. 
(4)Assistance from federal agencies 
(A)General services administrationThe Administrator of General Services shall provide to the Development Task Force on a reimbursable basis administrative support and other services for the performance of the Board’s functions. (B)Other departments and agenciesIn addition to the assistance prescribed in subparagraph (A), departments and agencies of the United States may provide to the Board such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law. 
(C)Postal servicesThe Development Task Force may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States. (e)Staff (1)In generalWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code. 
(2)Personnel as federal employees 
(A)In generalThe executive director and any personnel of the Development Task Force who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title. (B)Members of the development task forceSubparagraph (A) shall not be construed to apply to members of the Development Task Force. 
(3)DetaileesAny Federal Government employee may be detailed to the Board without reimbursement from the Development Task Force, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. (f)No compensation for serviceMembers of the Development Task Force shall not receive any compensation for their service, but shall be paid travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Development Task Force. 
(g)Prohibition of consultant or contracting workNo member of the Development Task Force while serving in this capacity or for 1 year following departure from the Development Task Force may work as a consultant or contract worker for the Department of Homeland Security in a position related to the work of the Development Task Force or member agency that participates as a member of the Development Task Force. (h)ReportThe Development Task Force shall submit a report to the Secretary of Homeland Security; a report on research findings, best practices voluntary guidelines and recommendations to the Secretary. The report shall be in unclassified form but may include a classified annex. 
(i)Secretary of Homeland Security reportThe Secretary shall submit to Congress a report on the work of the Development Task Force’s, research into best practices voluntary guidelines, areas that require additional study and a set of recommendations. The Secretary shall indicate to the Congress which Development Task Force recommendations have been implemented, which will be implemented, or which will be rejected and why. (j)Technical support from the DepartmentAt the request of Development Task Force the Secretary of Homeland Security shall provide the Development Task Force with technical support necessary for the Development Task Force to carry out its duties under this section. 
(k)Intellectual propertyNo private-sector individual or entity serving on the Development Task Force shall obtain any intellectual property rights to any guidelines or recommendations that derive from the work of the Development Task Force or any guidelines (or any modification to any guidelines) based on the work of the Development Task Force. (l)Prohibition of consultant or contracting workNo member of the Development Task Force while serving in this capacity or for 1 year following departure from the Development Task Force may work as a consultant or contract worker in a position related to the direct work of the Development Task Force to the Department of Homeland Security or member agency that participates as a member of the Development Task Force. 
51223.Computing and information security mentoring programs for college students 
(a)Office of Cybersecurity and Information Security Professional’s Mentoring Program 
(1)In generalSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.) is further amended by adding at the end the following new section:  230B.Office of Computing and Information Security Professional’s Mentoring Program (a)EstablishmentThere is in the Department an Office of Computing and Information Security Professional’s Mentoring Program. The head of the office is the Mentoring Coordinator, who shall be appointed by the Secretary. 
(b)ResponsibilitiesThe Mentoring Coordinator shall be responsible for working with outreach to institution of higher education, critical infrastructure owners, and the heads of Federal departments and agencies to develop and promote the participation of professionals as volunteer mentors to— (1)undergraduate students at institutions of higher education who are enrolled in the third or fourth year of a program of education leading to a degree in computing or information security; 
(2)students enrolled in a program of education leading to a doctoral degree in computing or information security; and (3)new employees of Federal departments and agencies whose primary responsibilities relate to computing or information security.. 
(2)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by inserting after the item relating to section 230A the following new item:   Sec. 230B. Office of Computing and Information Security Professional’s Mentoring Program.. (b)Grant program (1)In generalThe Secretary of Homeland Security shall determine existing authority to make grants to covered institutions of higher learning for the establishment of mentoring programs for undergraduates enrolled in programs or courses of education in information assurance, cybersecurity or computing security programs. 
(2)Covered institutions of higher learningFor purposes of this subsection, the term covered institution of higher learning means those institutions as defined in section 371 of the Higher Education Act of 1965 and listed in section 51211 of this bill. 51224.Grants for computer equipment (a)GrantsThe Secretary of Homeland Security may make grants to post-secondary institutions that offer courses or degrees in computing or information security to be used to establish or equip a computer laboratory to be made available to students and faculty for both teaching and research purposes. 
(b)Technical supportThe Secretary shall ensure that each recipient of a grant under this section also receives technical support on the use and proper function of equipment and software. (c)Publication in Federal RegisterThe Secretary shall publish the name of each institution of higher education that receives a grant under this section and the amount of such grant. 
(d)QualificationIn making grants under this section, the Secretary— (1)shall take into consideration whether more than 50 percent of the students at an institution are taking online or distance learning computer science and information security courses; and 
(2)may establish guidance to institutions for entering into laboratory facilities sharing agreements to allow institutions to qualify for grants under this section. 51225.Centers of Academic Computing and Information Assurance (a)Program establishedThe Secretary of Homeland Security shall establish a program for Centers of Academic Computer and Information Assurance Distinction. 
(b)Designation of Centers 
(1)In generalThe Secretary may designate five colleges or universities as Centers of Distinction for Academic Computing and Information Security Assurance each year with no limit to the total number of such Centers that may be established. The Secretary may make public the Centers for Distinction in Academic Computing and Information Security Assurance. (2)Revocation of designationsThe Secretary may revoke the designation of a Center of Distinction for Academic Computing and Information Security Assurance. 
(3)CriteriaThe Secretary shall make available information regarding the criteria for designating an institution as a Center of Distinction for Academic Computing and Information Security Assurance under this section. (4)Distance learningIn designating Centers under this section, the Secretary shall consider the number of students who are enrolled in distance learning computer or information security courses and whether collaborations for in laboratory instruction through shared arrangements with established information assurance, cybersecurity computing security programs at secondary education programs that laboratory facilities that meet best practices as outlined by the Secretary would be sufficient to meet the requirements established under this section. 
(c)OutreachThe Secretary shall identify and report on the success of efforts to reach under represented populations in the field of computing and information security through work with institutions as defined under section 371 of the Higher Education Act of 1965 listed in section 51211 of this subtitle. (d)ReportNot later than 220 days after the date of the enactment of this Act, the Secretary shall submit to Congress recommendations regarding distance learning computer and information security programs for meeting the cybersecurity professional requirements of the agency. 
(e)Consideration of programsThe Secretary may consider the following when making grants to postsecondary education institutions and private sector entities who are contracted, provided grants or funds to conduct research on information assurance, cybersecurity and computing security to advance the agency’s cybersecurity capacity: (1)Institutions designated as a Center of Distinction for Academic Computing and Information Security Assurance. 
(2)Institutions who have established academic mentoring and program development partnerships related to information assurance, cybersecurity, and computing security academic programs with institutions defined under section 371 of the Higher Education Act of 1965 listed in section 51211 of this subtitle. 3Federal Workforce Computer and Information Security Professional Development 51231.Lifelong learning in computer and information security study (a)EstablishmentThe Secretary of Homeland Security shall establish a program to be known as the Lifelong Computer and Information Security Study. Such program shall be designed to promote computer and information security professionals among Federal civilian agencies, critical infrastructure, and the general public by supporting post-employment education and training. 
(b)Discretion of SecretaryThe Secretary shall have the discretion to determine the best methods for accomplishing the objective of this section. (c)ReportsThe Secretary shall periodically submit to Congress a report on the implementation of this section. 
51232.Computer and information security job opportunities program 
(a)In generalThe Secretary of Homeland Security, acting through the Deputy Assistant Secretary for Cybersecurity Education and Awareness, shall establish, in conjunction with the National Science Foundation, a program to award grants to institutions of higher education (and consortia thereof) for— (1)the establishment or expansion of computer and information security professional development programs; 
(2)the establishment or expansion (or both) of associate degree programs in computer and information security; and (3)the purchase of equipment to provide training in computer and information security for either professional development programs or degree programs. 
(b)Goals and criteriaThe Secretary, acting through the Deputy Assistant Secretary and in consultation with the Working Group established under section 51221, shall establish the goals for the program under this section and the criteria for awarding grants. (c)Awards (1)Peer reviewAll awards under this section shall be provided on a competitive, merit-reviewed basis. The peer review process shall be published in the Federal Register. Those serving in a peer review role shall do so for 2 years with an option for 1 additional term. Applicants in the event of a denial of an award shall be provided with a detailed explanation for the denial. 
(2)FocusIn making awards under this section, the Deputy Assistant Secretary shall, to the extent practicable, ensure geographic diversity and the participation of women and under represented minorities. (3)PreferenceIn making awards under this section, the Deputy Assistant Secretary shall— 
(A)give preference to applications submitted by consortia of institutions, to encourage as many students and professionals as possible to benefit from the program established under this section; (B)give preference to any application submitted by a consortium of institutions that includes at least one institution that is eligible to receive funds under title III or V of the Higher Education Act of 1965; and 
(C)consider the enrollment of students in online and distance learning courses. (d)Institution of higher education definedIn this section the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
51233.Department of Homeland Security Cybersecurity training programs and equipment 
(a)In generalThe Secretary of Homeland Security, acting through the Assistant Secretary of Cybersecurity, shall establish, in conjunction with the National Science Foundation, a program to award grants to institutions of higher education (and consortia thereof) for— (1)the establishment or expansion of cybersecurity professional development programs; 
(2)the establishment or expansion (or both) of associate degree programs in cybersecurity; and (3)the purchase of equipment to provide training in cybersecurity for either professional development programs or degree programs. 
(b)Roles 
(1)Department of Homeland SecurityThe Secretary, acting through the Assistant Secretary and in consultation with the Director of the National Science Foundation, shall establish the goals for the program established under this section and the criteria for awarding grants. (2)National Science FoundationThe Director of the National Science Foundation shall operate the program established under this section consistent with the goals and criteria established under paragraph (1), including soliciting applicants, reviewing applications, and making and administering awards. The Director may consult with the Assistant Secretary in selecting awardees. 
(3)FundingThe Secretary shall transfer to the National Science Foundation the funds necessary to carry out this section. (c)Awards (1)Peer reviewAll awards under this section shall be provided on a competitive, merit-reviewed basis. 
(2)FocusIn making awards under this section, the Director shall, to the extent practicable, ensure geographic diversity and the participation of women and under represented minorities. (3)PreferenceIn making awards under this section, the Director— 
(A)shall give preference to applications submitted by consortia of institutions, to encourage as many students and professionals as possible to benefit from the program established under this section; and (B)shall give preference to any application submitted by a consortium of institutions that includes at least one institution that is eligible to receive funds under title III or V of the Higher Education Act of 1965. 
(d)Institution of higher education definedIn this section the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for carrying out this section $3,700,000 for each of fiscal years 2022 and 2023. 
51234.E-Security Fellows Program 
(a)Establishment of programSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is further amended by adding at the end the following:  230C.E-Security Fellows Program (a)Establishment (1)In generalThe Secretary shall establish a fellowship program in accordance with this section for the purpose of bringing State, local, tribal, and private sector officials to participate in the work of the National Cybersecurity Division in order to become familiar with the Department’s stated cybersecurity missions and capabilities, including but not limited to— 
(A)enhancing Federal, State, local, and tribal government cybersecurity; (B)developing partnerships with other Federal agencies, State, local, and tribal governments, and the private sector; 
(C)improving and enhancing public/private information sharing involving cyber attacks, threats, and vulnerabilities; (D)providing and coordinating incident response and recovery planning efforts; and 
(E)fostering training and certification. (2)Program nameThe program under this section shall be known as the E-Security Fellows Program. 
(b)EligibilityIn order to be eligible for selection as a fellow under the program, an individual must— (1)have cybersecurity-related responsibilities; and 
(2)be eligible to possess an appropriate national security clearance. (c)LimitationsThe Secretary— 
(1)may conduct up to 2 iterations of the program each year, each of which shall be 180 days in duration; and (2)shall ensure that the number of fellows selected for each iteration does not impede the activities of the Division. 
(d)ConditionAs a condition of selecting an individual as a fellow under the program, the Secretary shall require that the individual’s employer agree to continue to pay the individual’s salary and benefits during the period of the fellowship. (e)StipendDuring the period of the fellowship of an individual under the program, the Secretary shall, subject to the availability of appropriations, provide to the individual a stipend to cover the individual’s reasonable living expenses during the period of the fellowship.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to such subtitle the following:   Sec. 230C. E-Security Fellows Program.. 4Research 51241.National Science Foundation study on science and technology student retention (a)StudyThe National Science Foundation shall conduct a study on the causes of the high dropout rates of women and minority students enrolled in programs of education leading to degrees in science, technology, engineering, and mathematics and the effects of such dropout rates on the cost of education for such students and the shortage of workers qualified for jobs in science and technology. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the National Science Foundation shall submit to Congress a report on the study conducted under subsection (a) together with any recommendations of the National Science Foundation. 51242.Challenge Grants (a)In generalThe Secretary of Homeland Security shall make grants to the Center of Distinction for Academic Computing and Information Security Assurance, which shall be known as Challenge Grants. The recipient of a grant under this section shall use the grant to form a partnership with section 230A of the Homeland Security Act of 2002, as added by section 51211 to assist in improving the computing programs of such colleges and universities and meeting the requirements to become a Center of Distinction for Academic Computing and Information Security. The Secretary shall ensure that the institutions that receive assistance under this subsection are the institutions as defined under section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q). 
(b)ReportThe Secretary shall submit to Congress a report on the outcomes of the partnerships funded by grants under this section and shall include in such report the recommendations of the Secretary regarding improving the access of the population served by the institutions of higher education described in subsection (a). 51243.E-Security Fellows Program (a)Establishment of programSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is further amended by adding at the end the following: 
 
230D.E-Security Fellows Program 
(a)Establishment 
(1)In generalThe Secretary shall establish a fellowship program in accordance with this section for the purpose of bringing State, local, tribal, and private sector officials to participate in the work of the National Cybersecurity Division in order to become familiar with the Department’s stated cybersecurity missions and capabilities, including but not limited to— (A)developing partnerships with other Federal agencies, State, local, and tribal governments, and the private sector; and 
(B)fostering training and certification. (2)Program nameThe program under this section shall be known as the E-Security Fellows Program. 
(b)EligibilityIn order to be eligible for selection as a fellow under the program, an individual must— (1)have computer and information security-related responsibilities; and 
(2)be eligible to possess an appropriate national security clearance. (c)LimitationsThe Secretary— 
(1)may conduct up to 2 iterations of the program each year, each of which shall be 180 days in duration; and (2)shall ensure that the number of fellows selected for each iteration does not impede the activities of the Division. 
(d)ConditionAs a condition of selecting an individual as a fellow under the program, the Secretary shall require that the individual’s employer agree to continue to pay the individual’s salary and benefits during the period of the fellowship. (e)StipendDuring the period of the fellowship of an individual under the program, the Secretary shall, subject to the availability of appropriations, provide to the individual a stipend to cover the individual’s reasonable living expenses during the period of the fellowship.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is further amended by adding at the end of the items relating to such subtitle the following:   Sec. 230D. E-Security Fellows Program.. LCollege Student Hunger 51301.Short titleThis subtitle may be cited as the College Student Hunger Act of 2020. 
51302.Eligibility of students to participate in the supplemental nutrition assistance program 
(a)Definition of householdSection 3(m) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(m)) is amended— (1)in paragraph (4), by inserting , except with respect to the individuals described in paragraph (5)(F), before constitute; and 
(2)in paragraph (5), by adding at the end the following:  (F)Students that are enrolled in and are residents of an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) and are eligible to participate in the supplemental nutrition assistance program under paragraphs (1) through (11) of section 6(e).. 
(b)Eligibility of studentsSection 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) is amended— (1)in paragraph (4), by striking 20 and inserting 10; 
(2)in paragraph (7), by striking or at the end; (3)in paragraph (8), by striking the period at the end and inserting a semicolon; and 
(4)by adding at the end the following:  (9)is eligible for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a); 
(10)has an expected family contribution equal to zero, as determined by the procedures established in part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk et seq.); or (11)is independent (as the term is defined under subparagraph (B), (C), (D), (G), or (H) of section 480(d)(1) of the Higher Education Act (20 U.S.C. 1087vv(d)(1))).. 
51303.Eligibility notification for studentsNot later than 1 year after the effective date under section 51307, the Secretary of Education, in consultation with the Secretary of Agriculture, shall— (1)notify each student who completes the Free Application for Federal Student Aid and is eligible for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) or has an expected family contribution equal to zero, as determined by the procedures established in part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk et seq.), that the student may be eligible for the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); and 
(2)direct each student notified under paragraph (1) to the appropriate State resource to apply for benefits under that program. 51304.Communication of information on student eligibility for the supplemental nutrition assistance program (a)DefinitionsIn this section: 
(1)College studentThe term college student means a student enrolled in an institution of higher education. (2)Inspector GeneralThe term Inspector General means the Inspector General of the Department of Agriculture. 
(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). (4)ProgramThe term program means the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). 
(5)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Audit (1)In generalNot later than 90 days after the effective date under section 51307, the Inspector General shall conduct an audit of the operations of the Food and Nutrition Service to examine the procedures and outreach practices used by the Food and Nutrition Service to provide to State agencies information about the eligibility of students at institutions of higher education for participation in the program. 
(2)Report to CongressNot later than 90 days after completing the audit under paragraph (1), the Inspector General shall submit to Congress a report describing the results of the audit. (c)Strategies reportNot later than 90 days after the Inspector General submits to Congress a report under subsection (b)(2), the Secretary shall submit to Congress a report that describes the strategy to be used by the Food and Nutrition Service— 
(1)to increase the awareness of State agencies and institutions of higher education about— (A)college student hunger; 
(B)the eligibility of college students for the program; and (C)the procedures and resources available to college students who are participating in the program to access benefits under the program; 
(2)to identify existing or potential barriers and mitigation strategies with respect to those barriers; and (3)to update the strategic communications plan under subsection (d). 
(d)Updated State Outreach Plan GuidanceNot later than 90 days after the Inspector General submits to Congress a report under subsection (b)(2), the Secretary shall publish an updated State Outreach Plan Guidance that— (1)describes existing data on college student hunger; 
(2)describes the manner in which college students can access the supplemental nutrition assistance program; (3)recommends outreach activities to address college student hunger and encourages States to conduct those and other outreach activities; 
(4)provides a template for a State to submit information to the Secretary describing the outreach activities being carried out by the State to address college student hunger; and (5)contains updated guidance based on the results of the audit conducted under subsection (b)(1) and the contents of the report submitted under subsection (c). 
51305.Demonstration pilot programThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended by adding at the end the following:  31.College student hunger pilot program (a)DefinitionsIn this section: 
(1)College studentThe term college student means a student enrolled in an institution of higher education. (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). 
(3)Pilot programThe term pilot program means the pilot program established under subsection (b). (b)Pilot programThe Secretary, in collaboration with the Secretary of Education, shall establish a pilot program under which the Secretary shall carry out demonstration projects in accordance with subsection (c)— 
(1)to decrease student hunger at institutions of higher education; and (2)to reduce barriers to college students fully utilizing supplemental nutrition assistance program benefits at institutions of higher education. 
(c)Demonstration projectsTo carry out the pilot program, the Secretary shall carry out demonstration projects that test the following new supplemental nutrition assistance program delivery methods: (1)Allowing a college student receiving supplemental nutrition assistance program benefits to use those benefits or the cash value of those benefits— 
(A)to purchase prepared foods from a campus dining hall, on-campus store, or other on-campus merchant or provider that typically sells prepared meals and is affiliated with the institution of higher education at which the student is enrolled; and (B)to pay the institution of higher education the cost of an on-campus college meal plan, in whole or in part. 
(2)Allowing a college student to use an EBT card or a campus-specific card at any of the locations described in paragraph (1)(A). (d)Project limit (1)In generalThe Secretary shall carry out not more than 10 demonstration projects under the pilot program simultaneously. 
(2)InstitutionsThe Secretary shall carry out not more than 1 demonstration project under the pilot program at any single institution of higher education. (e)Project administrationThe Secretary shall establish criteria and parameters for selecting, operating, monitoring, and terminating each demonstration project under the pilot program. 
(f)Project terminationTo the maximum extent practicable, the Secretary shall ensure that the termination of a demonstration project under the pilot program shall not cause sudden adverse changes or the elimination of benefits under the supplemental nutrition assistance program for students participating in the demonstration project. (g)Program terminationThe pilot program shall terminate on the date that is 10 years after the date on which the pilot program is established. 
(h)EvaluationFor the duration of the pilot program, the Secretary shall, in collaboration with the Under Secretary for Research, Education, and Economics and the Director of the Institute of Education Sciences, conduct an annual evaluation of each demonstration project carried out under the pilot program during the year covered by the evaluation, including an analysis of the extent to which the project is meeting the desired outcomes. (i)ReportFor the duration of the pilot program, the Secretary shall submit to the Committees on Agriculture, Nutrition, and Forestry and Health, Education, Labor, and Pensions of the Senate and the Committees on Agriculture and Education and Labor of the House of Representatives an annual report that includes— 
(1)a description of each demonstration project carried out under the pilot program during the year covered by the report; (2)the evaluation conducted under subsection (h); and 
(3)recommendations for legislation to improve the supplemental nutrition assistance program to better serve college students. (j)Waiver and modification authority (1)In generalSubject to paragraph (2), the Secretary may, as may be necessary solely to carry out the pilot program— 
(A)waive any provision under this Act, including— (i)the requirement relating to local sales tax under section 4(a); 
(ii)requirements relating to the issuance and use of supplemental nutrition assistance program benefits under section 7; and (iii)requirements for approval of retail food stores under section 9; and 
(B)modify the definitions under this Act for the purposes of the pilot program, including the definition of— (i)the term food under section 3(k); 
(ii)the term household under section 3(m); and (iii)the term retail food store under section 3(o). 
(2)LimitationThe Secretary may not waive a provision or modify a definition under paragraph (1) if the waiver or modification will— (A)cause increased difficulty for any household to apply for or access supplemental nutrition assistance program benefits; or 
(B)reduce the value of those benefits for any household. (k)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section.. 
51306.Effective dateThis subtitle and the amendments made by this subtitle shall take effect on the first day of the fiscal year that begins after the date of enactment of this Act. MCAMPUS HATE Crimes 51401.Short titleThis subtitle may be cited as the Creating Accountability Measures Protecting University Students Historically Abused, Threatened, and Exposed to Crimes Act or the CAMPUS HATE Crimes Act. 
51402.FindingsCongress finds the following: (1)The incidence of violence motivated by the actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability of the victim, known as hate crimes or crimes motivated by bias, poses a serious national problem. 
(2)Such violence motivated by hatred and bigotry endangers our citizens and disrupts the communities they live in, by tearing at the fabric of our Nation and our constitutional aspiration to create a stronger, more perfect union. (3)According to data obtained by the Southern Poverty Law Center, schools were a particularly common location for hate crimes to occur—including 150 incidents on college campuses in 33 States since November. 
(4)This level of violence demonstrates an unprecedented escalation in race and hate-based crime being committed on college campuses compared to recent years. (5)Hate groups have openly declared their efforts to establish a physical presence on college campuses and have specifically targeted young individuals and students for their messaging. Such efforts include placing fliers around campus, online organizing, and bringing national leaders to speak. 
(6)College campuses have become the ideal location for hate group activity because they traditionally embrace diversity, tolerance, and social justice and strive for equality and have created safe spaces for students of every gender and identity. (7)These are soft targets for such groups, because students are more curious and receptive to new, even radical, ideas than older individuals. 
(8)The Higher Education Act of 1965 and the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act have enabled Federal authorities to understand, report, and where appropriate, investigate and prosecute hate crimes committed within the jurisdiction of an institution of higher education. (9)However, an enduring effort cannot be made to address the national problem posed by hate crimes if many of our institutions of higher education fail to properly evaluate, prepare, and implement an effective strategy to prevent and respond to such crimes. 
(10)The annual dissemination of relevant information to students and faculty regarding the institution's campus safety apparatus will provide for a more transparent and informed campus community on the infrastructure and process in place, and the assistance services available. (11)Federal financial assistance with regard to providing training, technical assistance, evaluation, and other associated services will allow school security and administration to understand the unique needs for the campus and the assistance to implement the proper safety plan to address those needs. 
(12)Amending the Program Participation Agreement between an institution of higher education and the Department of Education to include hate crime programs provides substantial assurance that campus climate and safety will become an increasing priority and focal point to the higher education community. (13)Modifying the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act will enable campus security and local law enforcement to more efficiently collaborate in detailing and recording information on crimes, including violence motivated by the actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability of the victim. 
(14)The problem of crimes motivated by bias is sufficiently serious, widespread, and interstate in nature as to warrant Federal financial assistance to States and local jurisdictions. 51403.Hate crime prevention and responsePart B of title I of the Higher Education Act of 1965 is amended by adding at the end the following: 
 
124.Hate crime prevention and response 
(a)Restriction on eligibilityNot­with­stand­ing any other provision of law, no institution of higher education shall be eligible to receive funds or any other form of financial assistance under any program under title IV, unless the institution certifies to the Secretary that the institution has adopted and has implemented a program to prevent and adequately respond to hate crimes within the jurisdiction of the institution or by students and employees that, at a minimum, includes— (1)the annual distribution to each student and employee of— 
(A)standards of conduct and the applicable sanctions that clearly prohibit, at a minimum, the acts or threats of violence, property damage, harassment, intimidation, or other crimes that specifically target an individual based on their race, religion, ethnicity, handicap, sexual orientation, gender, or gender identification by students and employees on the institution’s property or as a part of any of the institution’s activities; (B)a clear definition of what constitutes a hate crime or hate incident under Federal and State law or other applicable authority; 
(C)a description of the applicable legal sanctions under local, State, or Federal law for perpetrating a hate crime; (D)a description of any counseling, medical treatment, or rehabilitation programs that are available to students or employees that are victims of hate crimes or other hate-based incidences; 
(E)a description of applicable services for students to be able to switch dorms, classes, or make other arrangements should they feel unsafe in those spaces due to a hate crime which affects such space; and (F)a distinct statement that the institution will impose sanctions on students and employees (consistent with local, State, and Federal law), and a description of those sanctions, up to and including expulsion or termination of employment and referral for prosecution, for violations of the standards of conduct required by subparagraph (A); and 
(2)a quadrennial review by the institution of the institution’s program to— (A)determine the program’s effectiveness and implement changes to the program if the changes are needed; 
(B)determine the number of hate crimes and fatalities that— (i)occur on the institution’s campus (as defined in section 485(f)(6)), or as part of any of the institution’s activities; and 
(ii)are reported to campus officials or nonaffiliated local law enforcement agencies with jurisdiction over the incident; (C)determine the number, type, and severity of sanctions described in paragraph (1)(F) that are imposed by the institution as a result of hate crimes and fatalities on the institution’s campus or as part of any of the institution’s activities; and 
(D)ensure that sanctions required by paragraph (1)(F) are consistently enforced. (b)Information availabilityEach institution of higher education that provides the certification required by subsection (a) shall, upon request, make available to the Secretary and to the public a copy of each item required by subsection (a)(1) as well as the results of the biennial review required by subsection (a)(2). 
(1)Regulations 
(A)In generalThe Secretary shall publish regulations to implement and enforce the provisions of this section, including regulations that provide for— (i)the periodic review of a representative sample of programs required by subsection (a); and 
(ii)a range of responses and sanctions for institutions of higher education that fail to implement their programs or to consistently enforce their sanctions, including information and technical assistance, the development of a compliance agreement, and the termination of any form of Federal financial assistance. (B)Inclusivity programThe sanctions required by subsection (a)(1)(F) that are imposed by the institution of higher education, may include an inclusivity program as an explicit condition of remaining enrolled at the institution of higher education, that the defendant successfully undertake educational classes or community service directly related to the community harmed by the respondent’s offense. 
(2)AppealsUpon determination by the Secretary to terminate financial assistance to any institution of higher education under this section, the institution may file an appeal with an administrative law judge before the expiration of the 30-day period beginning on the date such institution is notified of the decision to terminate financial assistance under this section. Such judge shall hold a hearing with respect to such termination of assistance before the expiration of the 45-day period beginning on the date that such appeal is filed. Such judge may extend such 45-day period upon a motion by the institution concerned. The decision of the judge with respect to such termination shall be considered to be a final agency action. (3)Hate crime prevention and response grants (A)Program authorityThe Secretary may make grants to institutions of higher education or consortia of such institutions, and enter into contracts with such institutions, consortia, and other organizations, to develop, implement, operate, improve, and disseminate programs of prevention, and education to reduce and eliminate hate crimes. Such grants or contracts may also be used for the support of a higher education center for hate crime prevention and response that will provide training, technical assistance, evaluation, dissemination, and associated services and assistance to the higher education community as determined by the Secretary and institutions of higher education. 
(B)AwardsGrants and contracts shall be awarded under subparagraph (A) on a by needs basis. (C)ApplicationsAn institution of higher education or a consortium of such institutions that desires to receive a grant or contract under paragraph (A) shall submit an application to the Secretary at such time, in such manner, and containing or accompanied by such information as the Secretary may reasonably require by regulation. 
(D)Additional requirements 
(i)ParticipationIn awarding grants and contracts under this subsection the Secretary shall make every effort to ensure— (I)the equitable participation of private and public institutions of higher education (including community and junior colleges); and 
(II)the equitable geographic participation of such institutions. (ii)ConsiderationIn awarding grants and contracts under this subsection the Secretary shall give appropriate consideration to institutions of higher education with limited enrollment. 
(E)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection such sums as may be necessary for fiscal year 2020 and each of the 5 succeeding fiscal years. (4)DefinitionThe term hate crime means any criminal offense perpetrated against a person or property that was motivated in whole or in part by an offender’s bias against a race, religion, disability, sexual orientation, ethnicity, gender, or gender identity.. 
51404.Clery Act amendmentsSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended— (1)in paragraph (1)— 
(A)in subparagraph (C)— (i)by striking and at the end of clause (ii); 
(ii)in clause (iii)— (I)by striking encourage and inserting require; 
(II)by inserting , including hate crimes, after all crimes; and (III)by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (i)policies encourage officer development training to specifically recognize, prevent, and respond to hate crimes.; and 
(B)by adding at the end the following:  (K)A statement of policy regarding hate-based crimes and the enforcement of Federal and State hate crime laws and a description of any hate crime prevention and response programs required under section 124.; and 
(2)in paragraph (6)(A), by adding at the end the following:  (vi)The term hate crime has the meaning given the term in section 124(b)(4).. 
51405.Program participation agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:  (30)The institution will have hate crime prevention and response programs that the institution has determined to be accessible to any officer, employee, or student at the institution and which meets the requirements of section 124.. 
51406.Accrediting agency recognitionSection 496(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(5)) is amended— (1)in subparagraph (I), by striking and at the end; 
(2)in subparagraph (J), by inserting and after the semicolon; and (3)by inserting after subparagraph (J) and before the flush text, the following: 
 
(K)safety objectives with respect to hate crimes (defined in section 124(b)(4)) and the established measures and policies to combat such crimes;. NHBCU Capital Financing Improvement 51501.Short titleThis subtitle may be cited as the HBCU Capital Financing Improvement Act. 
51502.Bond insuranceSection 343 of the Higher Education Act of 1965 (20 U.S.C. 1066b) is amended— (1)by striking escrow account each place it appears and inserting bond insurance fund; and 
(2)in subsection (b)— (A)in paragraph (1), by striking an and inserting a; and 
(B)in paragraph (8), in the matter preceding subparagraph (A), by striking an and inserting a. 51503.Strengthening technical assistanceParagraph (9) of section 345 of the Higher Education Act of 1965 (20 U.S.C. 1066d) is amended to read as follows: 
 
(9)may, directly or by grant or contract, provide financial counseling and technical assistance to eligible institutions to prepare the institutions to qualify, apply for, and maintain a capital improvement loan, including a loan under this part; and. 51504.HBCU Capital Financing Advisory BoardParagraph (2) of section 347(c) of the Higher Education Act of 1965 (20 U.S.C. 1066f(c)) is amended to read as follows: 
 
(2)ReportOn an annual basis, the Advisory Board shall prepare and submit to the authorizing committees a report on the status of the historically Black colleges and universities described in paragraph (1)(A). That report shall also include— (A)an overview of all loans in the capital financing program, including the most recent loans awarded in the fiscal year in which the report is submitted; and 
(B)administrative and legislative recommendations, as needed, for addressing the issues related to construction financing facing historically Black colleges and universities.. OTransition-to-Success Mentoring 51601.Short titleThis subtitle may be cited as the Transition-to-Success Mentoring Act. 
51602.Transition-to-Success Mentoring Program 
(a)Authorization of AppropriationsSection 1002(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6553) is amended to read as follows:  (d)Prevention and Intervention Programs for Children and Youth Who Are Neglected, Delinquent, or At-RiskThere are authorized to be appropriated to carry out the activities described in part D, $50,000,000 for fiscal year 2021 and such sums as may be necessary for each succeeding fiscal year.. 
(b)Transition-to-Success Mentoring ProgramPart D of title I of such Act (20 U.S.C. 6421 et seq.) is amended by adding at the end the following:  4Transition-to-Success Mentoring Program 1441.Transition-to-Success Mentoring Program (a)In generalFrom the amounts appropriated to carry out this section, the Secretary shall award grants to eligible entities to establish, expand, or support school-based mentoring programs to assist eligible students with the transition from middle school to high school. 
(b)ApplicationTo receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (c)Uses of funds (1)Required uses of fundsAn eligible entity that receives a grant under this section shall use the grant funds to establish a mentoring program, or to expand or provide technical support to an existing mentoring program, in all middle schools served by the entity, under which each eligible student is assigned to a success coach who— 
(A)creates a plan for success for the student that— (i)is created with the student, teachers, mentor, and parents of the student; 
(ii)includes, for each academic year, the student’s academic, personal, college, and career exploration goals, and a strategy on how to accomplish such goals; (iii)identifies the student’s strengths, weaknesses, and academic progress; and 
(iv)includes a plan to educate and support the student’s college or career exploration goals; (B)enters into a signed, written agreement with the parents of the student that describes how the parents should assist the student in carrying out the plan for success; 
(C)meets with the student at least once per month to— (i)assist the student in achieving the goals under the plan for success; 
(ii)identify the student’s academic areas of weaknesses; (iii)provide the student with the tools necessary to improve the student’s potential for academic excellence, and ensure the student’s successful transition from middle school to high school by identifying improved attitude, behavior, coursework, and social involvement; and 
(iv)in the case of a student with behavioral issues, assist the student in behavior management techniques; (D)at least monthly, meets with the student and the parents, teachers, or counselors of the student to— 
(i)evaluate the student’s progress in achieving the goals under the plan for the current academic year; and (ii)revise or establish new goals for the next academic year; 
(E)serves as the student’s advocate between the teachers and parents of the student to ensure that the teachers and parents understand the student’s plan; and (F)serves as the student’s advocate in exploring higher education and career opportunities. 
(2)Authorized uses of fundsAn eligible entity that receives a grant under this section may use such funds to— (A)develop and carry out a training program for success coaches, including providing support to match success coaches with eligible students; 
(B)cover the cost of any materials used by success coaches under the mentoring program; and (C)hire staff to perform or support the program objectives. 
(d)Grant DurationA grant under this section shall be awarded for a period of not more than 5 years. (e)Reporting requirements (1)Eligible entitiesAn eligible entity receiving a grant under this section shall submit to the Secretary, at the end of each academic year during the grant period, a report that includes— 
(A)the number of students who participated in the school-based mentoring program that was funded in whole or in part with the grant funds under this section; (B)data on the academic achievement of such students; 
(C)the number of contact hours between such students and their success coaches; and (D)any other information that the Secretary may require to evaluate the success of the school-based mentoring program. 
(2)Secretary 
(A)Interim reportAt the end of the third fiscal year for which funds are made available to carry out this section, the Secretary shall submit to Congress an interim report on the success of the school-based mentoring programs funded under this section that includes the information received under paragraph (1). (B)Final reportAt the end of the fifth fiscal year for which funds are made available to carry out this section, the Secretary shall submit to Congress a final report on the success of the school-based mentoring programs funded under this section that includes the information received under paragraph (1). 
(f)DefinitionsIn this section: (1)At-risk studentThe term at-risk student means a student who has been identified as a student who has below a 2.0 grade point average or the equivalent or who has been determined by parents, teachers, or other school officials to— 
(A)be at-risk of academic failure; (B)have expressed interest in dropping out of school; 
(C)show signs of a drug or alcohol problem; (D)be pregnant or a parent; 
(E)have come into contact with the juvenile justice system in the past; (F)have limited English proficiency; 
(G)be a gang member; or (H)have a high absenteeism rate at school. 
(2)Eligible entityThe term eligible entity means— (A)a local educational agency that— 
(i)receives, or is eligible to receive, funds under part A of this title; or (ii)is a high-need local educational agency; or 
(B)a partnership between a local educational agency described in subparagraph (A) and a nonprofit, community-based organization. (3)Eligible studentThe term eligible student means a student who— 
(A)is enrolled in a middle school served by an eligible entity; and (B)is an at-risk student. 
(4)High-need local educational agencyThe term high-need local educational agency means a local educational agency that serves at least one high-need school. (5)High-need schoolThe term high-need school has the meaning given the term in section 2211(b)(2). 
(6)Middle schoolThe term middle school means a nonprofit institutional day or residential school, including a public charter school, that provides middle school education, as determined under State law, except that the term does not include any education below grade 6 or beyond grade 9. (7)School-based mentoringThe term school-based mentoring refers to mentoring activities that— 
(A)are closely coordinated with a school by involving teachers, counselors, and other school staff who may identify and refer students for mentoring services; and (B)assist at-risk students in improving academic achievement, reducing disciplinary referrals, and increasing positive regard for school. 
(8)Success coachThe term success coach means an individual who— (A)is— 
(i)an employee or volunteer of a local educational agency in which a mentoring program receiving support under this section is being carried out; or (ii)a volunteer or employee from a nonprofit, community-based organization that provides volunteers for mentoring programs in secondary schools; and 
(B)prior to becoming a success coach— (i)received training and support in mentoring from an eligible entity, which, at a minimum, was 2 hours in length and covered the roles and responsibilities of a success coach; and 
(ii)underwent a screening by an eligible entity that included— (I)appropriate job reference checks; 
(II)child and domestic abuse record checks; and (III)criminal background checks.. 
51603.Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after the item relating to section 1432 the following:   Subpart 4—Transition-to-Success Mentoring Program Sec. 1441. Transition-to-success mentoring program.. PEquity and Inclusion Enforcement 51701.Short titleThis subtitle may be cited as the Equity and Inclusion Enforcement Act. 
51702.Restoration of right to civil action in disparate impact cases under title VI of the Civil Rights Act of 1964Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is amended by adding at the end the following:  607.The violation of any regulation relating to disparate impact issued under section 602 shall give rise to a private civil cause of action for its enforcement to the same extent as does an intentional violation of the prohibition of section 601.. 
51703.Designation of monitors under title VI of the Civil Rights Act of 1964Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is further amended by adding at the end the following:  608. (a)Each recipient shall— 
(1)designate at least one employee to coordinate its efforts to comply with requirements adopted pursuant to section 602 and carry out the responsibilities of the recipient under this title, including any investigation of any complaint alleging the noncompliance of the recipient with such requirements or alleging any actions prohibited under this title; and (2)notify its students and employees of the name, office address, and telephone number of each employee designated under paragraph (1). 
(b)In this section, the term recipient means a recipient referred to in section 602 that operates an education program or activity receiving Federal financial assistance authorized or extended by the Secretary of Education.. 51704.Special assistant for equity and inclusionSection 202(b) of the Department of Education Organization Act (20 U.S.C. 3412(b)) is amended— 
(1)by redesignating paragraph (4) as paragraph (5); and (2)by inserting after paragraph (3), the following: 
 
(4)There shall be in the Department, a Special Assistant for Equity and Inclusion who shall be appointed by the Secretary. The Special Assistant shall promote, coordinate, and evaluate equity and inclusion programs, including the dissemination of information, technical assistance, and coordination of research activities. The Special Assistant shall advise the Secretary and Deputy Secretary on all matters relating to equity and inclusion in a manner consistent with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).. QPell Grant Preservation and Expansion 51801.Short titleThis subtitle may be cited as the Pell Grant Preservation and Expansion Act. 
51802.FindingsCongress finds the following: (1)The United States needs individuals with the knowledge, skills, and abilities that enable them to thrive as educated citizens in society and successfully participate in an interconnected economy. 
(2)Investments in higher education through student aid such as the Federal Pell Grant program under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) help students and families reach, afford, and complete education and training opportunities beyond high school. (3)The Federal Pell Grant program is the largest source of federally funded grant aid for postsecondary education. 
(4)The Federal Pell Grant program allows millions of people of the United States to attend college and is especially vital to students of color. Three in 5 African American undergraduate students, and one-half of all Latino undergraduate students, rely on the Federal Pell Grant program. (5)The Federal Pell Grant program should continue to be a reliable source of funding for aspiring students, their families, and future generations that they can count on to be there for them when they seek higher education. 
(6)To stabilize Federal Pell Grant funding and ensure the grant will continue to serve millions of students now and in the future, the program should become a fully mandatory program that grows with inflation. (7)Protecting surplus funds, restoring prior eligibility cuts, and expanding access to underserved students will give millions of students and families the critical student aid support they need and deserve. 
51803.ReferencesExcept as otherwise expressly provided, whenever in this subtitle an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.). 51804.Funding Federal Pell Grants through mandatory funding (a)Mandatory funding; reinstating eligibility for incarcerated individualsSection 401 (20 U.S.C. 1070a) is amended— 
(1)in subsection (a)(1), by striking through fiscal year 2022; (2)in subsection (b)— 
(A)by striking paragraphs (1), (6), and (7); (B)by redesignating paragraph (8) as paragraph (7); 
(C)by striking subparagraph (A) of paragraph (2); (D)by redesignating subparagraph (B) of paragraph (2) as paragraph (2); 
(E)by inserting before paragraph (2) (as redesignated by subparagraph (D)) the following:  (1)AmountThe amount of the Federal Pell Grant for a student eligible under this subpart shall be— 
(A)the maximum Federal Pell Grant described in paragraph (6); less (B)the amount equal to the amount determined to be the expected family contribution with respect to such student for such year.; 
(F)in paragraph (4), by striking maximum amount of a Federal Pell Grant award determined under paragraph (2)(A) and inserting maximum Federal Pell Grant described in paragraph (6); (G)in paragraph (5), by striking maximum amount of a Federal Pell Grant award determined under paragraph (2)(A) and inserting maximum amount of a Federal Pell Grant award described in paragraph (6); 
(H)by inserting after paragraph (5) the following:  (6)Maximum Federal Pell Grant (A)Award year 2021–2022For award year 2021–2022, the maximum Federal Pell Grant shall be $6,420. 
(B)Subsequent award yearsFor award year 2021–2022 and each subsequent award year, the maximum Federal Pell Grant shall be equal to the total maximum Federal Pell Grant for the preceding award year under this paragraph— (i)increased by the annual adjustment percentage for the award year for which the amount under this subparagraph is being determined; and 
(ii)rounded to the nearest $5. (C)Definition of annual adjustment percentageIn this paragraph, the term annual adjustment percentage, as applied to an award year, is equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent calendar year ending prior to the beginning of that award year.; and 
(I)in paragraph (7), as redesignated by subparagraph (B), by striking may exceed and all that follows through the period and inserting may exceed the maximum Federal Pell Grant available for an award year.; (3)in subsection (f)— 
(A)in paragraph (1), by striking the matter preceding subparagraph (A) and inserting the following: After receiving an application for a Federal Pell Grant under this subpart, the Secretary (including any contractor of the Secretary processing applications for Federal Pell Grants under this subpart) shall, in a timely manner, furnish to the student financial aid administrator at each institution of higher education that a student awarded a Federal Pell Grant under this subpart is attending, the expected family contribution for each such student. Each such student financial administrator shall— ; and (B)in paragraph (3)— 
(i)by striking after academic year 1986–1987; and (ii)in paragraph (3), by striking the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and; 
(4)by striking subsections (g) and (h); (5)by redesignating subsections (i) and (j) as subsections (g) and (h), respectively; and 
(6)by adding at the end the following:  (k)Appropriation of fundsThere are authorized to be appropriated, and there are appropriated, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary for fiscal year 2022 and each subsequent fiscal year to provide the maximum Federal Pell Grant for which a student shall be eligible under this section during an award year.. 
(b)Repeal of scoring requirementSection 406 of H. Con. Res. 95 (109th Congress) is amended— (1)by striking subsection (b); and 
(2)by striking (a) In general.—Upon and inserting the following: Upon. 51805.Restoring Federal Pell Grant eligibility for borrower defenseSection 401(c)(5) (20 U.S.C. 1070a(c)(5)) is amended— 
(1)by striking (5) The period and inserting the following: (5) Maximum period.— 
(A)In generalExcept as provided in subparagraph (B), the period; and (2)by adding at the end the following: 
 
(B)Exception 
(i)In generalAny Federal Pell Grant that a student received during a period described in subclause (I) or (II) of clause (ii) shall not count towards the student’s duration limits under this paragraph. (ii)Applicable periodsClause (i) shall apply with respect to any Federal Pell Grant awarded to a student to attend an institution— 
(I)during a period— (aa)for which the student received a loan under this title; and 
(bb)for which the loan described in item (aa) is forgiven under— (AA)section 437(c)(1) or 464(g)(1) due to the closing of the institution; 
(BB)section 455(h) due to the student’s successful assertion of a defense to repayment of the loan; or (CC)section 432(a)(6), section 685.215 of title 34, Code of Federal Regulations (or a successor regulation), or any other loan forgiveness provision or regulation under this Act, as a result of a determination by the Secretary or a court that the institution committed fraud or other misconduct; or 
(II)during a period for which the student did not receive a loan under this title but for which, if the student had received such a loan, the student would have qualified for loan forgiveness under subclause (I)(bb).. 51806.Federal Pell Grant eligibility for DREAMer studentsSection 484 (20 U.S.C. 1091) is amended— 
(1)in subsection (a)(5), by inserting , or be a Dreamer student, as defined in subsection (u) after becoming a citizen or permanent resident; and (2)by adding at the end the following: 
 
(u)Dreamer students 
(1)In generalIn this section, the term Dreamer student means an individual who— (A)was younger than 16 years of age on the date on which the individual initially entered the United States; 
(B)has provided a list of each secondary school that the student attended in the United States; and (C) (i)has earned a high school diploma, the recognized equivalent of such diploma from a secondary school, or a high school equivalency diploma in the United States or is scheduled to complete the requirements for such a diploma or equivalent before the next academic year begins; 
(ii)has acquired a degree from an institution of higher education or has completed not less than 2 years in a program for a baccalaureate degree or higher degree at an institution of higher education in the United States and has made satisfactory academic progress, as defined in subsection (c), during such time period; (iii)at any time was eligible for a grant of deferred action under— 
(I)the June 15, 2012, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children; or (II)the November 20, 2014, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents; or 
(iv)has served in the uniformed services, as defined in section 101 of title 10, United States Code, for not less than 4 years and, if discharged, received an honorable discharge. (2)Hardship exceptionThe Secretary shall issue regulations that direct when the Department shall waive the requirement of subparagraph (A) or (B), or both, of paragraph (1) for an individual to qualify as a Dreamer student under such paragraph, if the individual— 
(A)demonstrates compelling circumstances for the inability to satisfy the requirement of such subparagraph (A) or (B), or both; and (B)satisfies the requirement of paragraph (1)(C).. 
51807.Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and work assistance for drug-related offenses 
(a)RepealSubsection (r) of section 484 (20 U.S.C. 1091(r)) is repealed. (b)Revision of FAFSA formSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end the following: 
 
(i)ConvictionsThe Secretary shall not include any question about the conviction of an applicant for the possession or sale of illegal drugs on the FAFSA (or any other form developed under subsection (a)).. (c)Conforming amendmentsThe Act (20 U.S.C. 1001 et seq.) is amended— 
(1)in section 428(b)(3) (20 U.S.C. 1078(b)(3))— (A)in subparagraph (C), by striking 485(l) and inserting 485(k); and 
(B)in subparagraph (D), by striking 485(l) and inserting 485(k); (2)in section 435(d)(5) (20 U.S.C. 1085(d)(5))— 
(A)in subparagraph (E), by striking 485(l) and inserting 485(k); and (B)in subparagraph (F), by striking 485(l) and inserting 485(k); 
(3)in section 484 (20 U.S.C. 1091), as amended by section 51806, by redesignating subsections (s),(t), and (u) as subsections (r), (s), and (t), respectively; (4)in section 485 (20 U.S.C. 1092)— 
(A)by striking subsection (k); and (B)by redesignating subsections (l) and (m) as subsections (k) and (l), respectively; and 
(5)in section 487(e)(2)(B)(ii)(IV) (20 U.S.C. 1094(e)(2)(B)(ii)(IV)), by striking (l) of section 485 and inserting (k) of section 485. 51808.Extending Federal Pell Grant eligibility of certain short-term programs (a)In generalSection 401 (20 U.S.C. 1070a), as amended by section 51804, is further amended by inserting after subsection (h) the following: 
 
(i)Job training Federal Pell Grant program 
(1)DefinitionsIn this subsection: (A)Eligible career pathway programThe term eligible career pathway program means a program that— 
(i)meets the requirements of section 484(d)(2); (ii)is a program of training services listed under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)); and 
(iii)is part of a career pathway, as defined in section 3 of such Act (29 U.S.C. 3102). (B)Job training programThe term job training program means a career and technical education program at an institution of higher education that— 
(i)provides not less than 150, and not more than 600, clock hours of instructional time over a period of not less than 8, and not more than 15, weeks; (ii)provides training aligned with the requirements of employers in the State or local area, which may include in-demand industry sectors or occupations, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), in the State or local area (as defined in such section); 
(iii)is a program of training services, and provided through an eligible provider of training services, listed under section 122(d) of such Act (29 U.S.C. 3152(d)); (iv)provides a student, upon completion of the program, with a recognized postsecondary credential, as defined in section 3 of such Act, that is recognized by employers in the relevant industry, including credentials recognized by industry or sector partnerships in the State or local area where the industry is located; 
(v)has been determined, by the institution of higher education, to provide academic content, an amount of instructional time, and a recognized postsecondary credential that are sufficient to— (I)meet the hiring requirements of potential employers; and 
(II)satisfy any applicable educational prerequisite requirement for professional licensure or certification, so that the student who completes the program and seeks employment qualifies to take any licensure or certification examination needed to practice or find employment in an occupation that the program prepares students to enter; (vi)may include integrated or basic skills courses; and 
(vii)may be offered as part of an eligible career pathway program. (2)In generalFor the award year beginning on July 1, 2021, and each subsequent award year, the Secretary shall carry out a program through which the Secretary shall award job training Federal Pell Grants to students in job training programs. Each job training Federal Pell Grant awarded under this subsection shall have the same terms and conditions, and be awarded in the same manner, as a Federal Pell Grant awarded under subsection (a), except as follows: 
(A)A student who is eligible to receive a job training Federal Pell Grant under this subsection is a student who— (i)has not yet attained a baccalaureate degree or postbaccalaureate degree; 
(ii)attends an institution of higher education; (iii)is enrolled, or accepted for enrollment, in a job training program at such institution of higher education; and 
(iv)meets all other eligibility requirements for a Federal Pell Grant (except with respect to the type of program of study, as provided in clause (iii)). (B)The amount of a job training Federal Pell Grant for an eligible student shall be determined under subsection (b)(1), except that— 
(i)the maximum Federal Pell Grant awarded under this subsection for an award year shall be 50 percent of the maximum Federal Pell Grant awarded under subsection (b)(5) applicable to that award year; and (ii)subsection (b)(4) shall not apply. 
(3)Inclusion in total eligibility periodAny period during which a student receives a job training Federal Pell Grant under this subsection shall be included in calculating the student's period of eligibility for Federal Pell Grants under subsection (c), and any regulations under such subsection regarding students who are enrolled in an undergraduate program on less than a full-time basis shall similarly apply to students who are enrolled in a job training program at an eligible institution on less than a full-time basis.. (b)Additional safeguardsSection 496(a)(4) (20 U.S.C. 1099b(a)(4)) is amended— 
(1)in subparagraph (A), by striking and after the semicolon; (2)in subparagraph (B)(ii), by inserting and after the semicolon; and 
(3)by adding at the end the following:  (C)if such agency or association has or seeks to include within its scope of recognition the evaluation of the quality of institutions of higher education participating in the job training Federal Pell Grant program under section 401(i), such agency or association shall, in addition to meeting the other requirements of this subpart, demonstrate to the Secretary that, with respect to such job training programs— 
(i)the agency or association’s standards include a process for determining whether the program provides training aligned with the requirements of employers in the State or local area served by the program; and (ii)the agency or association requires a demonstration that the program— 
(I)has identified each recognized postsecondary credential offered and the corresponding industry or sector partnership that actively recognizes each credential in the relevant industry in the State or local area where the industry is located; and (II)provides the academic content and amount of instructional time that is sufficient to— 
(aa)meet the hiring requirements of potential employers; and (bb)satisfy any applicable educational prerequisites for professional licensure or certification requirements so that the student who completes the program and seeks employment qualifies to take any licensure or certification examination that is needed to practice or find employment in an occupation that the program prepares students to enter;. 
51809.Providing Federal Pell grants for Iraq and Afghanistan veteran's dependents 
(a)AmendmentsPart A of title IV (20 U.S.C. 1070a et seq.) is amended— (1)in section 401, as amended by section 51808, by inserting after subsection (i) the following: 
 
(j)Scholarships for veteran's dependents 
(1)Definition of eligible veteran's dependentIn this subsection, the term eligible veteran's dependent means a dependent or an independent student— (A)whose parent or guardian was a member of the Armed Forces of the United States and died as a result of performing military service in Iraq or Afghanistan after September 11, 2001; and 
(B)who, at the time of the parent or guardian's death, was— (i)less than 24 years of age; or 
(ii)enrolled at an institution of higher education on a part-time or full-time basis. (2)Grants (A)In generalThe Secretary shall award a Federal Pell Grant, as modified in accordance with the requirements of this subsection, to each eligible veteran's dependent to assist in paying the eligible veteran's dependent's cost of attendance at an institution of higher education. 
(B)DesignationFederal Pell Grants made under this subsection may be known as Iraq and Afghanistan Service Grants. (3)Prevention of double benefitsNo eligible veteran's dependent may receive a grant under both this subsection and subsection (a). 
(4)Terms and conditionsThe Secretary shall award Iraq and Afghanistan Service Grants under this subsection in the same manner and with the same terms and conditions, including the length of the period of eligibility, as the Secretary awards Federal Pell Grants under subsection (a), except that— (A)the award rules and determination of need applicable to the calculation of Federal Pell Grants under subsection (a) shall not apply to Iraq and Afghanistan Service Grants; 
(B)the provisions of paragraph (1)(B) and (3) of subsection (b), and subsection (f), shall not apply; (C)the maximum period determined under subsection (c)(5) shall be determined by including all Iraq and Afghanistan Service Grants received by the eligible veteran's dependent, including such Grants received under subpart 10 before the effective date of this subsection; and 
(D)an Iraq and Afghanistan Service Grant to an eligible veteran's dependent for any award year shall equal the maximum Federal Pell Grant available under subsection (b)(5) for that award year, except that an Iraq and Afghanistan Service Grant— (i)shall not exceed the cost of attendance of the eligible veteran's dependent for that award year; and 
(ii)shall be adjusted to reflect the attendance by the eligible veteran's dependent on a less than full-time basis in the same manner as such adjustments are made for a Federal Pell Grant under subsection (a). (5)Estimated financial assistanceFor purposes of determinations of need under part F, an Iraq and Afghanistan Service Grant shall not be treated as estimated financial assistance as described in sections 471(3) and 480(j).; and  
(2)by striking subpart 10 of part A (20 U.S.C. 1070h). (b)Effective date; transition (1)Effective dateThe amendments made by this section shall take effect with respect to the award year immediately following the date of enactment of this Act. 
(2)TransitionThe Secretary shall take such steps as are necessary to transition from the Iraq and Afghanistan Service Grants program under subpart 10 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070h), as in effect on the day before the effective date of this section, and the Iraq and Afghanistan Service Grants program under section 401(j) of the Higher Education Act of 1965 (20 U.S.C. 1070a(j)), as amended by this section. 51810.Increasing support for working students by 35 percent (a)Dependent studentsSection 475(g)(2)(D) (20 U.S.C. 1087oo(g)(2)(D)) is amended to read as follows: 
 
(D)an income protection allowance (or a successor amount prescribed by the Secretary under section 478) of $9,010 for academic year 2021–2022;. (b)Independent students without dependents other than a spouseSection 476(b)(1)(A)(iv) (20 U.S.C. 1087pp(b)(1)(A)(iv)) is amended to read as follows: 
 
(iv)an income protection allowance (or a successor amount prescribed by the Secretary under section 478)— (I)for single or separated students, or married students where both are enrolled pursuant to subsection (a)(2), of $14,010 for academic year 2021–2022; and 
(II)for married students where one is enrolled pursuant to subsection (a)(2), of $22,460 for academic year 2021–2022;. (c)Independent students with dependents other than a spouseSection 477(b)(4) (20 U.S.C. 1087qq(b)(4)) is amended to read as follows: 
 
(4)Income protection allowanceThe income protection allowance is determined by the following table (or a successor table prescribed by the Secretary under section 478), for academic year 2021–2022: Income Protection Allowance  Family SizeNumber in College (including student)12345For each additional subtract:  2$35,470$29,410$6,030 344,17038,130$32,070 454,54045,49042,450$36,370 564,36058,28052,24046,190$40,160 675,26069,21063,19057,09051,070 For each additional add:8,500. (d)Updated tables and amountsSection 478(b) (20 U.S.C. 1087rr(b)) is amended— 
(1)in paragraph (1), by striking subparagraphs (A) and (B) and inserting the following:  (A)In generalFor each academic year after academic year 2021–2022, the Secretary shall publish in the Federal Register a revised table of income protection allowances for the purpose of sections 475(c)(4) and 477(b)(4), subject to subparagraphs (B) and (C). 
(B)Table for independent studentsFor each academic year after academic year 2021–2022, the Secretary shall develop the revised table of income protection allowances by increasing each of the dollar amounts contained in the table of income protection allowances under section 477(b)(4) by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the academic year for which the determination is being made), and rounding the result to the nearest $10.; and (2)in paragraph (2), by striking shall be developed and all that follows through the period at the end and inserting shall be developed for each academic year after academic year 2021–2022, by increasing each of the dollar amounts contained in such section for academic year 2021–2022 by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the academic year for which the determination is being made), and rounding the result to the nearest $10.. 
51811.Increasing the Federal Pell Grant auto-zero thresholdSection 479(c) (20 U.S.C. 1087ss(c)) is amended— (1)in paragraph (1)(B), by striking $23,000 and inserting $34,000; 
(2)in paragraph (2)(B), by striking $23,000 and inserting $34,000; and (3)in the matter following paragraph (2)(B), by striking adjusted according to increases in the Consumer Price Index, as defined in section 478(f) and inserting annually increased by the estimated percentage change in the Consumer Price Index, as defined in section 478(f), for the most recent calendar year ending prior to the beginning of an award year, and rounded to the nearest $1,000. 
51812.Raising the total semesters of Federal Pell Grant eligibilitySection 401(c)(5)(A) (20 U.S.C. 1070a(c)(5)(A)), as amended by section 51805, is further amended by striking 12 each place the term appears and inserting 14. 51813.Conforming amendmentsThe Act (20 U.S.C. 1001 et seq.) is amended— 
(1)in section 401A(d)(1)(B)(i) (20 U.S.C. 1070a–1(d)(1)(B)(i)), by striking section 401(b)(2)(B) and inserting section 401(b)(2); (2)in section 402D(d)(1) (20 U.S.C. 1070a–14(d)(1)), by striking section 401(b)(2)(A) and inserting section 401(b)(1); 
(3)in section 420R(d)(2) (20 U.S.C. 1070h(d)(2)), by striking subsection (b)(1), the matter following subsection (b)(2)(A)(v),; (4)in section 435(a)(5)(A)(i)(I) (20 U.S.C. 1085(a)(5)(A)(i)(I)), by striking under section 401(b)(2)(A) and inserting , as appropriate, under section 401(b)(2)(A) (as in effect on the day before the effective date of the Pell Grant Preservation and Expansion Act) or section 401(b)(1); 
(5)in section 483(e)(3)(A)(ii) (20 U.S.C. 1090(e)(3)(A)(ii)), by striking section 401(b)(2)(A) and inserting section 401(b)(1); (6)in section 485E(b)(1)(A) (20 U.S.C. 1092f(b)(1)(A)), by striking section 401(b)(2)(A) and inserting section 401(b)(1); and 
(7)in section 894(f)(2)(C)(ii)(I) (20 U.S.C. 1161y(f)(2)(C)(ii)(I)), by striking section 401(b)(2)(A) and inserting section 401(b)(1). 51814.Effective dateExcept as otherwise provided, this subtitle, and the amendments made by this subtitle, shall take effect beginning on July 1, 2021, and shall apply to grant and award determinations made under title IV of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) beginning with the 2021–2022 award year. 
RStudent Loan Debt Relief 
51901.Short titleThis subtitle may be cited as the Student Loan Debt Relief Act of 2020. 51902.Table of contentsThe table of contents for this subtitle is as follows: 
 
Sec. 51901. Short title. 
Sec. 51902. Table of contents. 
Part 1—Loan Discharge and Forbearance 
Sec. 51911. Loan discharge. 
Sec. 51912. Automatic administrative forbearance; halting of wage garnishment. 
Sec. 51913. Staying and prohibition on commencement of actions for collection. 
Sec. 51914. Ineligibility for Treasury Offset. 
Part 2—Refinancing Programs 
Sec. 51921. Refinancing programs. 
Part 3—Dischargeability of Student Loans in Bankruptcy 
Sec. 51931. Dischargeability of student loans in bankruptcy. 
Part 4—General Provisions 
Sec. 51941. Report on progress of implementation. 
Sec. 51942. Notification to borrowers. 
Sec. 51943. Inapplicability of title IV negotiated rulemaking and master calendar exception. 
Sec. 51944. Definitions. 
1Loan Discharge and Forbearance 
51911.Loan discharge 
(a)In generalSubject to subsection (f), not later than the date that is 12 months after the date of enactment of this Act, the Secretary of Education shall discharge the qualified loan amount of each individual, without regard to the repayment status of the loan or whether the loan is in default. (b)Qualified loan amount (1)In generalThe qualified loan amount of an individual is an amount equal to the lesser of— 
(A)$50,000; and (B)the aggregate loan obligation on the eligible Federal loans of the taxpayer that is outstanding on the date of enactment of this Act or, in the case of such loans issued under section 460B of the Higher Education Act of 1965, as added by part 2 of this subtitle, on the date on which such loans are issued under such section 460B. 
(2)Limitation based on adjusted gross incomeThe amount discharged under subsection (a) with respect to an individual shall be reduced (but not below zero) by $1 for each $3 (or fraction thereof) by which the taxpayer’s adjusted gross income exceeds $100,000 (twice such amount in the case of a joint return) for the most recent taxable year ending before the date of the enactment of this Act. (c)Method of loan discharge (1)In generalTo provide the loan discharge required under subsection (a), the Secretary is authorized to carry out a program— 
(A)through the holder of the loan, to assume the obligation to repay the qualified loan amount for a loan made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.); (B)to cancel the qualified loan amount for a loan made under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.), or assigned, referred, or transferred to, or purchased by, the Secretary under such title IV (20 U.S.C. 1070 et seq.), including a Federal Direct Stafford Loan issued under section 460B of the Higher Education Act of 1965, as added by part 2 of this subtitle; and 
(C)through the institution of higher education that made the loan from its student loan fund established under part E of such title (20 U.S.C. 1087aa et seq.), to assume the obligation to repay the qualified loan amount for such loan. (2)Order of loan dischargeWith respect to an individual with at least 2 eligible Federal loans, the Secretary shall discharge the loans of the individual as follows (except as otherwise indicated by the individual): 
(A)In the case in which the individual has loans with different rates of interest, the loans should be discharged in descending order by rate of interest. (B)In the case in which the individual has loans with the same rates of interest, the loans should be discharged in descending order by amount of outstanding principal. 
(d)Exclusion from taxable incomeFor purposes of the Internal Revenue Code of 1986, in the case of an individual, gross income does not include any amount which (but for this subsection) would be includible in gross income by reason of the discharge (in whole or in part) of any loan if such discharge was pursuant to this part. (e)Taxpayer information (1)In generalThe Secretary of the Treasury may, upon written request from the Secretary of Education, disclose to officers and employees of the Department of Education return information with respect to a taxpayer who has received eligible Federal loans that are outstanding on the date described in subsection (b)(1)(B). Such return information shall be limited to— 
(A)taxpayer identity information with respect to such taxpayer; (B)the filing status of such taxpayer; and 
(C)the adjusted gross income of such taxpayer. (2)Restriction on use of disclosed informationReturn information disclosed under paragraph (1) may be used by officers and employees of the Department of Education only for the purposes of, and to the extent necessary in, establishing the appropriate qualified loan amount of a taxpayer. 
(f)Long-Term settle and compromise discharge authorityNot later than the date that is 24 months after the date of enactment of this Act, the Secretary of Education may use the authority under sections 432(a)(6) and 468(2) of the Higher Education Act of 1965 (20 U.S.C. 1082(a)(6); 1087hh(2)) to discharge loans under this section beyond the period described in subsection (a) for— (1)an individual who, through an appeals process established by the Secretary, successfully appeals a loan discharge determination by the Secretary under this section; 
(2)an individual who, due to special circumstances, misses a deadline established by the Secretary in the administration of loan discharges under this section; or (3)an individual (or a group of individuals) who the Secretary determines should have received a loan discharge or a discharge amount that is different from the amount of loan discharge received under this section, except that a loan discharge amount received under this subsection may not exceed the qualified loan amount determined for the individual (or the group of individuals) under subsection (b). 
(g)Private student loan dischargeNot later than the date that is 3 months after the date of enactment of this Act, the Secretary of Education, in coordination with the Secretary of the Treasury and the Director of the Bureau of Consumer Financial Protection, shall undertake a campaign to alert borrowers of private education loans— (1)that such borrowers may be eligible to refinance such private loans as Federal Direct Stafford Loans under section 460B of the Higher Education Act of 1965, as added by part 2 of this subtitle; and 
(2)such Federal Direct Stafford Loans may be eligible for loan discharge under this section. (h)Credit reportingIn the case of a borrower of an eligible Federal loan that was in default prior to being discharged under this section and on which, as a result of such loan discharge, there is no outstanding balance of principal or interest, the Secretary, guaranty agency or other holder of the loan shall request any consumer reporting agency to which the Secretary, guaranty agency or holder, as applicable, reported the default of the loan, to remove the record of the default from the borrower’s credit history. 
(i)Members of CongressIn this section, the terms individual and taxpayer do not include a Member of Congress. 51912.Automatic administrative forbearance; halting of wage garnishmentDuring the period beginning on the date of enactment of this Act and ending on the date that is 12 months after such date of enactment, the Secretary of Education— 
(1)shall place each borrower of an eligible Federal loan with an outstanding balance, without any further action required by the borrower (except that the borrower may opt-out of this section), on an administrative forbearance during which periodic installments of principal need not be paid, and interest shall not accrue, on such loan; and (2)may not issue an order for wage garnishment or withholding under section 488A of the Higher Education Act of 1965 (20 U.S.C. 1095a) or section 3720D of title 31, United States Code, initiate proceedings to collect debt through deductions from pay under such section 488A or 3720D, or enforce or otherwise require compliance with a wage garnishment or withholding order issued under such section 488A or 3720D before the date of enactment of this Act (which shall include staying any related proceedings). 
51913.Staying and prohibition on commencement of actions for collectionUntil 12 months after the date of enactment of this Act, no eligible Federal loan may be referred to the Attorney General for any action seeking collection of any amount owed on that loan and any action pending as of the date of enactment of this Act shall be stayed. 51914.Ineligibility for Treasury OffsetUntil 12 months after the date of enactment of this Act, no claim pertaining to an eligible Federal loan may be certified under section 3716(c)(1) of title 31, United States Code. 
2Refinancing Programs 
51921.Refinancing programs 
(a)Program authoritySection 451(a) of the Higher Education Act of 1965 (20 U.S.C. 1087a(a)) is amended— (1)by striking and (2) and inserting (2); and 
(2)by inserting ; and (3) to make loans under section 460A and section 460B after section 459A. (b)Refinancing ProgramPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by adding at the end the following: 
 
460A.Refinancing FFEL and Federal Direct Loans 
(a)In generalBeginning not later than 12 months after the date of enactment of the Student Loan Debt Relief Act of 2020, the Secretary shall establish a program under which the Secretary automatically refinances loans made under this part in accordance with the provisions of this section, in order to lower the rate of interest on such loans. (b)Refinancing Direct Loans (1)Federal Direct LoansWith respect to each Federal Direct Stafford Loan, Federal Direct Unsubsidized Stafford Loan, Federal Direct PLUS Loan, and Federal Direct Consolidation Loan, for which the first disbursement was made to a borrower, or the application for the consolidation loan was received from a borrower, on or before the date of enactment of the Student Loan Debt Relief Act of 2020, the Secretary shall, without any further action by the borrower (other than under subparagraph (C))— 
(A)discharge the liability on such Federal Direct Stafford Loan, Federal Direct Unsubsidized Stafford Loan, Federal Direct PLUS Loan, or Federal Direct Consolidation Loan; (B)issue to the borrower a new Federal Direct Stafford Loan, Federal Direct Unsubsidized Stafford Loan, Federal Direct PLUS Loan, or Federal Direct Consolidation Loan, respectively— 
(i)in an amount equal to the sum of the unpaid principal, accrued unpaid interest, and late charges of the loan for which the liability is being discharged under subparagraph (A); and (ii)which has the same terms and conditions as the original loan, except that the rate of interest shall be determined under subsection (c); and 
(C)provide the borrower an opportunity to opt-out of the refinancing under this paragraph. (2)Refinancing FFEL program loans as refinanced Federal Direct Loans (A)In generalWith respect to each loan that was made, insured, or guaranteed under part B and for which the first disbursement was made to a borrower, or the application for the consolidation loan was received from a borrower, before July 1, 2010, the Secretary shall, without any further action by the borrower (other than to provide the borrower an opportunity to opt-out of the refinancing under this paragraph), issue to the borrower a loan made under this part— 
(i)in an amount equal to the sum of the unpaid principal, accrued unpaid interest, and late charges of the loan selected to be so refinanced; (ii)the proceeds of which shall be paid to the holder of the loan selected to be so refinanced to discharge the liability on such loan; and 
(iii)which has a rate of interest determined under subsection (c). (B)Designation of loansA loan issued under this section the proceeds of which is discharging the liability on a loan made, insured, or guaranteed— 
(i)under section 428 shall be a Federal Direct Stafford Loan; (ii)under section 428B shall be a Federal Direct PLUS Loan; 
(iii)under section 428H shall be a Federal Direct Unsubsidized Stafford Loan; and (iv)under section 428C shall be a Federal Direct Consolidation Loan. 
(c)Interest rates 
(1)In generalThe interest rate for Federal Direct Stafford Loans, Federal Direct Unsubsidized Stafford Loans, Federal Direct PLUS Loans, and Federal Direct Consolidation Loans issued under this section, shall be a rate equal to— (A)in a case in which the original loan is a loan under section 428 or 428H, a Federal Direct Stafford loan, or a Federal Direct Unsubsidized Stafford Loan, that was issued to an undergraduate student, the rate for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to undergraduate students for the 12-month period beginning on July 1, 2021, and ending on June 30, 2022; 
(B)in a case in which the original loan is a loan under section 428 or 428H, a Federal Direct Stafford Loan, or a Federal Direct Unsubsidized Stafford Loan, that was issued to a graduate or professional student, the rate for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students for the 12-month period beginning on July 1, 2021, and ending on June 30, 2022; (C)in an case in which the original loan is a loan under section 428B or a Federal Direct PLUS Loan, the rate for Federal Direct PLUS Loans for the 12-month period beginning on July 1, 2021, and ending on June 30, 2022; and 
(D)in a case in which the original loan is a loan under section 428C or a Federal Direct Consolidation Loan, a rate calculated in accordance with paragraph (2). (2)Interest rates for consolidation loans (A)Method of calculationTo determine the interest rate for a Federal Direct Federal Consolidation Loan issued under this section, the Secretary shall— 
(i)determine each original loan for which the liability was discharged by the proceeds of a loan under section 428C or a Federal Direct Consolidation Loan, and calculate the proportion of the unpaid principal balance of the loan under section 428C or the Federal Direct Consolidation Loan that is applicable to each such original loan; (ii)use the proportions determined in accordance with clause (i) and the interest rate applicable for each original loan, as determined under subparagraph (B), to calculate the weighted average of the interest rates on the loans consolidated into the loan under section 428C or the Federal Direct Consolidation Loan; and 
(iii)apply the weighted average calculated under clause (ii) as the interest rate for the Federal Direct Consolidation Loan made under this section and for which the interest rate is being determined under this paragraph. (B)Interest rates for component loansThe interest rate for each original loan for which the liability is discharged by the proceeds of loan made under section 428C or a Federal Direct Consolidation Loan shall be the following: 
(i)The interest rate for any such original loan made, insured or guaranteed under section 428 or 428H, or that is a Federal Direct Stafford Loan or Federal Direct Unsubsidized Stafford Loan, issued to an undergraduate student shall be a rate equal to the lesser of— (I)the rate for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to undergraduate students for the 12-month period beginning on July 1, 2021, and ending on June 30, 2022; or 
(II)the interest rate on such original loan. (ii)The interest rate for any such original loan made, insured or guaranteed under section 428 or 428H, or that is a Federal Direct Stafford Loan, or Federal Direct Unsubsidized Stafford Loan, issued to a graduate or professional student shall be a rate equal to the lesser of— 
(I)the rate for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students for the 12-month period beginning on July 1, 2021, and ending on June 30, 2022; or (II)the interest rate on the original loan. 
(iii)The interest rate for any such original loan made, insured or guaranteed under section 428B or that is a Federal Direct PLUS Loan shall be a rate equal to the lesser of— (I)the rate for Federal Direct PLUS Loans for the 12-month period beginning on July 1, 2021, and ending on June 30, 2022; or 
(II)the interest rate on the original loan. (iv)The interest rate for any such original loan that is a loan under section 428C or a Federal Direct Consolidation Loan shall be the weighted average of the interest rates determined under this subparagraph for each loan for which the liability is discharged by the proceeds of such consolidation loan. 
(v)The interest rate for any original loan for which the liability was discharged with the proceeds of a loan made under section 428C or a Federal Direct Consolidation Loan and is not described in clauses (i) through (iv) shall be the interest rate on such original loan. (3)Fixed rateThe applicable rate of interest determined under paragraph (1) for a loan issued under this section shall be fixed for the period of the loan. 
(d)Repayment periodsA loan issued under this section shall not result in the extension of the duration of the repayment period of the original loan, and the borrower shall retain the same repayment term that was in effect on the original loan. Nothing in this paragraph shall be construed to prevent a borrower from electing a different repayment plan at any time in accordance with section 455(d)(3). (e)Original loan definedIn this section, the term original loan means a loan for which the liability is discharged with the proceeds of a loan issued under this section. 
460B.Refinancing of private education loans 
(a)Program authorized 
(1)In generalDuring the period beginning on the date that is 6 months after the date of enactment of the Student Loan Debt Relief Act of 2020, and ending on the date that is 9 months after such date of enactment, the Secretary, in consultation with the Secretary of the Treasury, shall carry out a program under which the Secretary, upon receiving an application from a borrower who has a loan obligation on an eligible private education loan, shall issue such borrower a loan under this section in accordance with the following: (A)The loan issued under this section shall be in an amount equal to the sum of the unpaid principal, accrued unpaid interest, and late charges of the private education loan. 
(B)The Secretary shall pay the proceeds of the loan issued under this section to the private educational lender (or subsequent holder) of the private education loan, in order to discharge the borrower and any cosigners from any remaining obligation to the lender with respect to the private education loan. (C)The Secretary shall require that the borrower undergo loan counseling that provides all of the information and counseling required under clauses (i) through (viii) of section 485(b)(1)(A) before the carrying out subparagraphs (A) and (B) with respect to such borrower. 
(D)The Secretary shall issue the loan as a Federal Direct Stafford Loan with a rate of interest determined under subsection (b). (b)Interest rate (1)In generalThe interest rate for a Federal Direct Stafford Loan issued under this section shall be— 
(A)in the case of a Federal Direct Stafford Loan discharging the liability on a private education loan issued for undergraduate postsecondary educational expenses, a rate equal to the rate for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to undergraduate students for the 12-month period beginning on July 1, 2021, and ending on June 30, 2022; and (B)in the case of a Federal Direct Stafford Loan discharging the liability on a private education loan issued for graduate or professional degree postsecondary educational expenses, a rate equal to the rate for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students for the 12-month period beginning on July 1, 2021, and ending on June 30, 2022. 
(2)Combined undergraduate and graduate study loansIn the case of a Federal Direct Stafford Loan discharging the liability on a private education loan issued for both undergraduate and graduate or professional postsecondary educational expenses, the interest rate shall be a rate equal to the rate for Federal Direct PLUS Loans for the 12-month period beginning on July 1, 2021, and ending on June 30, 2022. (3)Fixed rateThe applicable rate of interest determined under this subsection for a Federal Direct Stafford Loan issued under this section shall be fixed for the period of the loan. 
(c)No inclusion in aggregate limitsThe amount of a Federal Direct Stafford Loan issued under this section, or a Federal Direct Consolidated Loan to the extent such loan is used to repay such a Federal Direct Stafford Loan, shall not be included in calculating a borrower’s annual or aggregate loan limits under section 428 or 428H. (d)Private educational lender reporting requirement (1)Reporting requiredNot later than 6 months after the date of enactment of the Student Loan Debt Relief Act of 2020, the Secretary, in consultation with the Secretary of the Treasury and the Director of the Bureau of Consumer Financial Protection, shall establish a requirement that private educational lenders report the data described in paragraph (2) to the Secretary, to Congress, to the Secretary of the Treasury, and to the Director of the Bureau of Consumer Financial Protection, in order to allow for an assessment of the private education loan market. 
(2)Contents of reportingThe data that private educational lenders shall report in accordance with paragraph (1) shall include each of the following about private education loans (as defined in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a))): (A)The total amount of private education loan debt the lender holds. 
(B)The total number of private education loan borrowers the lender serves. (C)The average interest rate on the outstanding private education loan debt held by the lender. 
(D)The proportion of private education loan borrowers who are in default on a loan held by the lender. (E)The proportion of the outstanding private education loan volume held by the lender that is in default. 
(F)The proportions of outstanding private education loan borrowers who are 30, 60, and 90 days delinquent. (G)The proportions of outstanding private education loan volume that is 30, 60, and 90 days delinquent. 
(e)SunsetThe authority to issue loans under this section shall expire on the date that is 8 months after the date of enactment of the Student Loan Debt Relief Act of 2020. (f)DefinitionsIn this section: 
(1)Private educational lenderThe term private educational lender has the meaning given the term in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)). (2)Eligible private education loanThe term eligible private education loan means a private education loan, as defined in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)), that— 
(A)was disbursed to the borrower on or before the date of enactment of the Student Loan Debt Relief Act of 2020; and (B)was for the borrower’s own postsecondary educational expenses for an eligible program at an institution of higher education participating in the loan program under this part, as of the date that the loan was disbursed.. 
(c)Income-Contingent repaymentSection 455(d)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)(D)) is amended by inserting before the semicolon at the end the following: , and in calculating the period of time during which a borrower of a loan issued under section 460A has made monthly payments on such loan for purposes of the plan described in this subparagraph, the Secretary shall treat each monthly payment that otherwise meets the requirements of such plan and that was made on a loan for which the liability is discharged by the proceeds of such loan issued under section 460A, as a monthly payment made on such loan issued under section 460A. (d)Public service loan forgivenessSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended— 
(1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (2)by inserting after paragraph (2) the following: 
 
(3)Treatment of loans issued under section 460ANotwithstanding paragraph (1), in determining the number of monthly payments made under paragraph (1) on an eligible Federal Direct Loan issued under section 460A the proceeds of which discharges the liability on a loan made under this part, the Secretary shall treat each monthly payment made under paragraph (1) on the loan before the liability on such loan was so discharged as a monthly payment made on such eligible Federal Direct Loan.;  (e)Income-Based repaymentSection 493C of the Higher Education Act of 1965 (20 U.S.C. 1098e) is amended by adding at the end the following: 
 
(f)Treatment of refinanced loansIn calculating the period of time during which a borrower of a loan issued under section 460A has made monthly payments on such loan for purposes of subsection (b)(7), the Secretary shall treat each monthly payment that otherwise meets the requirements of this section and that was made on a loan for which the liability is discharged by the proceeds of such loan issued under section 460A, as a monthly payment made on such loan issued under section 460A..  3Dischargeability of Student Loans in Bankruptcy 51931.Dischargeability of student loans in bankruptcy (1)Exception to dischargeSection 523(a) of title 11 of the United States Code is amended by striking paragraph (8). 
(2)Conforming amendmentSection 1328(a)(2) of title 11 of the United States Code is amended by striking (8),. 4General Provisions 51941.Report on progress of implementationNot later than the date that is 6 months after the date of enactment of this Act, the Secretary of Education and the Secretary of the Treasury shall, jointly, submit to Congress a report on the progress of the implementation of the provisions of parts 1 and 2. 
51942.Notification to borrowers 
(a)In generalNot later than the date that is 3 months after the date of enactment of this Act— (1)the Secretary of Education— 
(A)shall take such steps as may be necessary to notify borrowers of an eligible Federal loan of the loan discharge available under part 1, including the applicable deadlines; (B)in coordination with the Secretary of the Treasury and the Director of the Bureau of Consumer Financial Protection, shall undertake a campaign to notify borrowers of loans made, insured, or guaranteed under part B or D of title IV of the Higher Education Act of 1965 that such borrowers may be eligible to refinance such loans at a lower rate of interest under section 460A of the Higher Education Act of 1965, as added by part 2 of this subtitle, which campaign shall include— 
(i)developing consumer information materials about the availability of such refinancing; and (ii)requiring servicers of such loans to provide such consumer information to borrowers in a manner determined appropriate by the Secretary, in consultation with the Director of the Bureau of Consumer Financial Protection; and 
(C)in coordination with the Secretary of the Treasury and the Director of the Bureau of Consumer Financial Protection, shall undertake a campaign to alert borrowers of private education loans— (i)that such borrowers may be eligible to refinance such private loans as Federal Direct Stafford Loans under section 460B of the Higher Education Act of 1965, as added by part 2 of this subtitle; and 
(ii)such Federal Direct Stafford Loans may be eligible for loan discharge under part 1 of this subtitle; and (2)the Secretary of Health and Human Services, in consultation with the Secretary of Education, shall take such steps as may be necessary to inform borrowers of a loan made, insured, or guaranteed by the Department of Health and Human Services that is eligible for consolidation under section 455(g) of the Higher Education Act of 1965 (20 U.S.C. 1087e(g)), that the— 
(A)borrower may be eligible for a Federal Direct Consolidation Loan under such section 455(g); and (B)such Federal Direct Consolidation Loan may be eligible for loan discharge under part 1 of this subtitle. 
(b)Notification by private education loan holdersEach holder of a private education loan shall, not later than the date that is 3 months after the date of enactment of this Act, notify the borrower of such private education loan that the borrower may be eligible to refinance the private education loan as a Federal Direct Stafford Loan under section 460B of the Higher Education Act of 1965, and such Federal Direct Stafford Loan may be eligible for loan discharge under part 1 of this subtitle. 51943.Inapplicability of title IV negotiated rulemaking and master calendar exceptionSections 482(c) and 492 of the Higher Education Act of 1965 (20 U.S.C. 1089(c), 1098a) shall not apply to this subtitle or any amendments made by this subtitle, or to any regulations promulgated under this subtitle or under such amendments. 
51944.DefinitionsIn this subtitle: (1)Eligible Federal loanThe term eligible Federal loan means— 
(A)a loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.) (other than a loan described in subparagraph (B)) on or before the date of enactment of this Act; or (B)a Federal Direct Stafford Loan issued under section 460B of the Higher Education Act of 1965, as added by part 2 of this subtitle, on a date that is not later than 9 months after the date of enactment of this Act. 
(2)Private education loanThe term private education loan has the meaning given such term in section 140(a) of the Truth in Lending Act (15 U.S.C. 1650(a)). (3)SecretaryThe term Secretary means the Secretary of Education. 
(4)TaxpayerThe term taxpayer has the meaning given such term in section 7701 of the Internal Revenue Code of 1986. SPublic Funds for Public Schools 52001.Short titleThis subtitle may be cited as the Public Funds for Public Schools Act. 
52002.Elimination of school voucher State tax credit loophole by limiting the double benefit of charitable contributions 
(a)In generalSection 170(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (19)Limitation on double benefit in the case of State school voucher tax benefits (A)In generalThe amount of any charitable contribution otherwise taken into account under this section shall be reduced by any State school voucher tax benefit with respect to such contribution. 
(B)State school voucher tax benefitFor purposes of this paragraph, the term State school voucher tax benefit means the aggregate amount of any State income tax credits, and excess State income tax deductions, provided to the taxpayer by a State for any contribution to a specified school voucher organization. (C)Excess State income tax deductionsFor purposes of this paragraph, the term excess State income tax deduction means the product of— 
(i)the highest rate of State income tax applicable to the taxpayer for the taxable year, multiplied by (ii)the excess (if any) of— 
(I)the State income tax deduction provided to the taxpayer with respect to contributions by the taxpayer to specified school voucher organizations, over (II)the amount of such contributions. 
(D)Specified school voucher organizationFor purposes of this paragraph, the term specified school voucher organization means any organization the primary purpose of which is the provision of vouchers, scholarships, or other funds, for the expenses of students to attend elementary or secondary schools. (E)Treatment of similar State benefitsFor purposes of this paragraph, any State benefit which is economically equivalent to a tax credit (including any payment) shall be treated as a State income tax credit for purposes of this paragraph and any State benefit which is economically equivalent to a State income tax deduction (including any exclusion from gross income) shall be treated as a State income tax deduction for purposes of this paragraph. 
(20)Special rule for contributions of built-in gain property to specified school voucher organizations 
(A)In generalIn the case of any contribution by the taxpayer of built-in gain property to a specified school voucher organization, such contribution shall be treated for purposes of this title as though such property were sold by the taxpayer at its fair market value immediately before such contribution and the amount of such fair market value were contributed by the taxpayer as a cash contribution to the specified school voucher organization. (B)DefinitionsFor purposes of this paragraph— 
(i)Built-in gain propertyThe term built-in gain property means any property if, immediately before the contribution of such property, the fair market value of such property exceeds the adjusted basis of such property. (ii)Specified school voucher organizationThe term specified school voucher organization has the meaning given such term in paragraph (19).. 
(b)Effective dateThe amendment made by this section shall apply to charitable contributions made in taxable years beginning after the date of the enactment of this Act. TEnding PUSHOUT 52101.Short titleThis subtitle may be cited as the Ending Punitive, Unfair, School-based Harm that is Overt and Unresponsive to Trauma Act of 2020 or the Ending PUSHOUT Act of 2020. 
52102.PurposeIt is the purpose of this subtitle to— (1)strengthen data collection related to exclusionary discipline practices in schools and the discriminatory application of such practices, which disproportionately impacts students of color, particularly girls of color; 
(2)eliminate the discriminatory use and overuse of exclusionary discipline practices based on actual or perceived race, ethnicity, color, national origin, sex (including sexual orientation, gender identity, pregnancy, childbirth, a medical condition related to pregnancy or childbirth, or other stereotype related to sex), or disability; and (3)prevent the criminalization and pushout of students from school, especially Black and brown girls, as a result of educational barriers that include discrimination, punitive discipline policies and practices, and a failure to recognize and support students with mental health needs or experiencing trauma. 
52103.Strengthening civil rights data collection with respect to exclusionary discipline in schools 
(a)In generalThe Assistant Secretary for Civil Rights shall annually carry out data collection authorized under section 203(c)(1) of the Department of Education Organization Act (20 U.S.C. 3413(c)(1)), which shall include data with respect to students enrolled in a public preschool, elementary, or secondary school (including traditional public, charter, virtual, special education school, and alternative schools) who received the following disciplinary actions during the preceding school year: (1)Suspension (including the classification of the suspension as in-school suspension or out-of-school suspension), which shall include data with respect to— 
(A)the number of students who were suspended; (B)the number and length of suspensions each such student received; 
(C)the reason for each such suspension, including— (i)a violation of a zero-tolerance policy and whether such violation was due to a violent or nonviolent offense; 
(ii)a violation of an appearance or grooming policy; (iii)an act of insubordination; 
(iv)willful defiance; and (v)a violation of a school code of conduct; and 
(D)the number of days of lost instruction due to each out-of-school suspension. (2)Expulsion, which shall include data with respect to— 
(A)the number of students who were expelled; and (B)the reason for each such expulsion, including— 
(i)a violation of a zero-tolerance policy and whether such violation was due to a violent or nonviolent offense; (ii)a violation of an appearance or grooming policy; 
(iii)an act of insubordination, willful defiance, or violation of a school code of conduct; and (iv)the use of profane or vulgar language. 
(3)The number of students subject to an out-of-school transfer to a different school, including a virtual school, and if so, the primary reason for each such transfer. (4)The number of students subject to a referral to law enforcement, including the primary reason for each such referral, and whether such referral resulted in an arrest. 
(b)Report 
(1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary, acting through the Assistant Secretary for Civil Rights, shall submit to Congress a report on the data collected under subsection (a). (2)RequirementsThe report required under paragraph (1) shall— 
(A)identify, with respect to the data collected under subsection (a), schools, local educational agencies, and States that demonstrate, in the opinion of the Secretary, the overuse and discriminatory use of exclusionary disciplinary practices; (B)be disaggregated and cross tabulated by— 
(i)enrollment in a preschool or in an elementary school and secondary school by grade level; (ii)race; 
(iii)ethnicity; (iv)sex (including, to the extent possible, sexual orientation and gender identity); 
(v)low-income status; (vi)disability status (including students eligible for disability under the Individuals with Disabilities Education Act (20 U.S.C. 1401 et. seq.) or section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794)); 
(vii)English learner status; (viii)Tribal citizenship or descent, in the first or second degree, of an Indian Tribe; and 
(ix)if applicable, pregnant and parenting student status; (C)be publicly accessible in multiple languages, accessibility formats, and provided in a language that parents, family, and community members can understand; and 
(D)be presented in a manner that protects the privacy of individuals consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g), commonly known as the Family Educational Rights and Privacy Act of 1974. 52104.Grants to reduce exclusionary school discipline practices (a)In generalThe Secretary shall award grants (which shall be known as the Healing School Climate Grants), on a competitive basis, to eligible entities for the purpose of reducing the overuse and discriminatory use of exclusionary discipline practices in schools. 
(b)ApplicationAn eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including an assurance that the eligible entity shall prioritize schools with the highest rates of suspensions and expulsions. (c)Program requirementAn eligible entity that receives a grant under subsection (a) shall prohibit the use of— 
(1)out-of-school suspension or expulsion for any student in preschool through grade 5 for incidents that do not involve serious bodily injury; (2)out-of-school suspension or expulsion for any student in preschool through grade 12 for insubordination, willful defiance, vulgarity, truancy, tardiness, chronic absenteeism, or as a result of a violation of a grooming or appearance policy; 
(3)corporal punishment; (4)mechanical and chemical restraints of students; 
(5)physical restraints of students, except in situations involving imminent danger of serious physical harm; and (6)seclusion. 
(d)Use of funds 
(1)Required usesAn eligible entity that receives a grant under this section shall use funds to— (A)evaluate the current discipline policies of a school and, in partnership with students (including girls of color), the family members of students, and the local community of such school, develop discipline policies for such school to ensure that such policies are not exclusionary or discriminately applied toward students; 
(B)provide training and professional development for teachers, principals, school leaders, and other school personnel to avoid or address the overuse and discriminatory disproportionate use of exclusionary discipline practices in schools and to create awareness of implicit and explicit bias and use culturally affirming practices, including training in— (i)identifying and providing support to students who may have experienced or are at risk of experiencing trauma or have other mental health needs; 
(ii)administering and responding to assessments on adverse childhood experiences; (iii)providing student-centered, trauma-informed positive behavior management intervention and support that creates safe and supportive school climates; 
(iv)using restorative practices; (v)using culturally and linguistically responsive intervention strategies; 
(vi)developing social and emotional learning competencies; and (vii)increasing student engagement and improving dialogue between students and teachers; 
(C)implement evidence-based alternatives to suspension or expulsion, including— (i)multi-tier systems of support, such as schoolwide positive behavioral interventions and supports; 
(ii)social, emotional, and academic learning strategies designed to engage students and avoid escalating conflicts; and (iii)other data-driven approaches to improving school environments; 
(D)improve behavioral and academic outcomes for students by creating a safe and supportive learning environment and school climate, which may include— (i)restorative practices with respect to improving relationships among students, school officials, and members of the local community, which may include partnering with local mental health agencies or nonprofit organizations; 
(ii)access to mentors and peer-based support programs; (iii)extracurricular programs, including sports and art programs; 
(iv)social and emotional learning strategies designed to engage students and avoid escalating conflicts; (v)access to counseling, mental health programs, and trauma-informed care programs, including suicide prevention programs; and 
(vi)access to culturally responsive curricula that affirms the history and contributions of traditionally marginalized people and communities; (E)hire social workers, school counselors, trauma-informed care personnel, and other mental health personnel; and 
(F)support the development, delivery, and analysis of school climate surveys. (2)Prohibited usesAn eligible entity that receives a grant under this section may not use funds to— 
(A)hire or retain law enforcement personnel, including school resource officers; (B)purchase, maintain, or install surveillance equipment, including metal detectors or software programs that monitor or mine the social media use or technology use of students; 
(C)arm teachers, principals, school leaders, or other school personnel; and (D)enter into formal or informal partnerships or data and information sharing agreements with— 
(i)the Secretary of Homeland Security, including agreements with U.S. Immigration and Customs Enforcement or U.S. Customs and Border Protection; or (ii)local law enforcement agencies, including partnerships that allow for hiring of school-based police and school resource officers. 
(e)Technical assistanceThe Secretary, in carrying out subsection (a), may reserve not more than 2 percent of funds to provide technical assistance to eligible entities, which may include— (1)support for data collection, compliance, and analysis of the activities of the program authorized under subsection (a); and 
(2)informational meetings and seminars with respect to the application process under subsection (b). (f)Eligible entitiesIn this section, the term eligible entity means— 
(1)1 or more local educational agencies (who may be partnered with a State educational agency), including a public charter school that is a local educational agency under State law or local educational agency operated by the Bureau of Indian Education; or (2)a nonprofit organization (defined as an organization described in section 501(c)(3) of the Internal Revenue Code, which is exempt from taxation under section 501(a) of such Code) with a track record of success in improving school climates and supporting students. 
52105.Joint task force to end school pushout of girls of color 
(a)EstablishmentThe Secretary and the Secretary of Health and Human Services shall establish and operate a joint task force to end school pushout (in this section referred to as the Joint Task Force). (b)Composition (1)ChairsThe Secretary and the Secretary of Health and Human Services shall chair the Joint Task Force. 
(2)MembersThe Joint Task Force shall be composed of— (A)Native American girls; 
(B)students, including Black and brown girls; (C)teachers; 
(D)parents with children in school; (E)school officials; 
(F)representatives from civil rights and disability organizations; (G)psychologists, social workers, trauma-informed personnel, and other mental health professionals; and 
(H)researchers with experience in behavioral intervention. (3)Advisory membersIn addition to the members under paragraph (2), the Assistant Attorney General of the Civil Rights Division of the Department of Justice and the Director of the Bureau of Indian Education shall be advisory members of the Joint Task Force. 
(4)Member appointmentNot later than 60 days after the date of the enactment of this Act, the Secretary and the Secretary of Health and Human Services shall appoint the members of the Joint Task Force— (A)in accordance with paragraph (2); 
(B)using a competitive application process; and (C)with consideration to the racial, ethnic, gender, and geographic diversity of the Joint Task Force. 
(c)Study and recommendationsThe Joint Task Force shall— (1)conduct a study to— 
(A)identify best practices for reducing the overuse and discriminatory use of exclusionary discipline practices; and (B)determine to what extent exclusionary discipline practices contribute to the criminalization of— 
(i)girls of color; (ii)English learners; 
(iii)Native American girls; (iv)students who identify as lesbian, gay, bisexual, transgender, queer, or questioning; and 
(v)students with disabilities; and (2)develop recommendations based on the study conducted under paragraph (1). 
(d)ReportNot later than 360 days after the date of the enactment of this Act, and biannually thereafter, the Secretary and the Secretary of Health and Human Services shall submit to Congress a report on the recommendations under subsection (c)(2). 52106.Authorization of appropriation (a)In generalThere is authorized to be appropriated $500,000,000 for each of fiscal years 2022 through 2026 to carry out sections 52104 and 52105. 
(b)Additional funding to the Office for Civil RightsThere is authorized to be appropriated $500,000,000 for fiscal year 2022 through 2026, and each fiscal year thereafter, to carry out section 52103. 52107.DefinitionsIn this subtitle: 
(1)Act of insubordinationThe term act of insubordination means an act that disrupts a school activity or instance when a student willfully defies the valid authority of a school official. (2)Appearance or grooming policyThe term appearance or grooming policy means any practice, policy, or portion of a student conduct code that governs or restricts the appearance of students, including policies that— 
(A)restrict or prescribe clothing that a student may wear (such as hijabs, headwraps, or bandanas); (B)restrict specific hair styles (such as braids, locks, twists, bantu knots, cornrows, extensions, or afros); or 
(C)restrict whether or how a student may apply make-up, nail polish, or other cosmetics. (3)Chemical restraintThe term chemical restraint means a drug or medication used on a student to control behavior or restrict freedom of movement that is not— 
(A)prescribed by a licensed physician, or other qualified health professional acting under the scope of the professional’s authority under State law, for the standard treatment of a student’s medical or psychiatric condition; and (B)administered as prescribed by a licensed physician or other qualified health professional acting under the scope of the authority of a health professional under State law. 
(4)Direct supervisionThe term direct supervision means a student is physically in the same location as a school official and such student is under the care of the school official or school. (5)DisabilityThe term disability means a mental or physical disability that meets the conditions set forth in clauses (i) and (ii) of section 602(3)(A) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3)(A)(i) and (ii)). 
(6)Elementary and Secondary Education Act termsThe terms elementary school, English learner, local educational agency, secondary school, and State educational agency has the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (7)Gender identityThe term gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual regardless of the designated sex at birth of the individual. 
(8)Indian tribeThe term Indian tribe has the meaning given the term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)). (9)In-school suspensionThe term in-school suspension means an instance in which a student is temporarily removed from a regular classroom for at least half a day but remains under the direct supervision of a school official. 
(10)Mechanical restraintThe term mechanical restraint has the meaning given the term in section 595(d)(1) of the Public Health Service Act (42 U.S.C. 290jj(d)(1)), except that the meaning shall be applied by substituting student for resident. (11)Multi-tier system of supportsThe term multi-tier system of supports means a comprehensive continuum of evidence-based, systemic practices to support a rapid response to the needs of students, with regular observation to facilitate data-based instructional decision making. 
(12)Out-of-school suspensionThe term out-of-school suspension means an instance in which a student is excluded from school for disciplinary reasons by temporarily being removed from regular classes to another setting, including a home or behavior center, regardless of whether such disciplinary removal is deemed as a suspension by school officials. (13)Physical escortThe term physical escort has the meaning given the term in section 595(d)(2) of the Public Health Service Act (42 U.S.C. 290jj(d)(2)), except that the meaning shall be applied by substituting student for resident. 
(14)Physical restraintThe term physical restraint means a personal restriction that immobilizes or reduces the ability of an individual to move the individual’s arms, legs, torso, or head freely, except that such term does not include a physical escort, mechanical restraint, or chemical restraint. (15)Positive behavior intervention and supportThe term positive behavior intervention and support means using a systematic and evidence-based approach to achieve improved academic and social outcomes for students. 
(16)PushoutThe term pushout means an instance when a student leaves elementary, middle or secondary school, including a forced transfer to another school, prior to graduating secondary school due to overuse of exclusionary discipline practices, failure to address trauma or other mental health needs, discrimination, or other educational barriers that do not support or promote the success of a student. (17)School officialThe term school official means a teacher, school principal, administrator, or other personnel engaged in the performance of duties with respect to a school. 
(18)SeclusionThe term seclusion means the involuntary confinement of a student alone in a room or area where the student is physically prevented from leaving, and does not include a time out. (19)SecretaryThe term Secretary means the Secretary of Education. 
(20)Serious bodily injuryThe term serious bodily injury has the meaning given that term in section 1365(h)(3) of title 18, United States Code. (21)Sexual orientationThe term “sexual orientation” means homosexuality, heterosexuality, or bisexuality. 
(22)Special education schoolThe term special education school means a school that focuses primarily on serving the needs of students who qualify as a child with a disability as that term is defined under section 602(3)(A)(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3)(A)(i)) or are subject to section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794). (23)Time outThe term time out has the meaning given the term in section 595(d)(5) of the Public Health Service Act (42 U.S.C. 290jj(d)(5)), except that the meaning shall be applied by substituting “student” for “resident”. 
(24)Zero-tolerance policyThe term zero-tolerance policy is a school discipline policy that results in an automatic disciplinary consequence, including out-of-school suspension, expulsion, and involuntary school transfer. UParent PLUS Loan Improvement 52301.Short titleThis subtitle may be cited as the Parent PLUS Loan Improvement Act of 2020. 
52302.Applicable rate of interest for PLUS LoansSection 455(b)(8) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(8)) is amended— (1)in subparagraph (C), by inserting and before July 1, 2019, after , 2013,; and 
(2)by adding at the end the following:  (G)Reduced rate for Parent PLUS loansNotwithstanding the preceding paragraphs of this subsection, for Federal Direct PLUS Loans made on behalf of a dependent student for which the first disbursement is made on or after July 1, 2019, the applicable rate of interest shall be determined under subparagraph (C) of this paragraph— 
(i)by substituting 3.6 percent for 4.6 percent; and (ii)by substituting 9.5 percent for 10.5 percent.. 
52303.Elimination of origination fee for Parent PLUS loansSection 455(c) of the Higher Education Act of 1965 (20 U.S.C. 1087e(c)) is amended by adding at the end the following new paragraph:  (3)PLUS loansWith respect to Federal Direct PLUS loans made on behalf of a dependent student for which the first disbursement of principal is made on or after July 1, 2019, paragraph (1) shall be applied by substituting 0.0 percent for 4.0 percent.. 
52304.Counseling for Parent PLUS borrowersSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended by adding at the end the following:  (n)Counseling for parent PLUS borrowers (1)In generalThe Secretary, prior to disbursement of a Federal Direct PLUS loan made on behalf of a dependent student, shall ensure that the borrower receives comprehensive information on the terms and conditions of the loan and the responsibilities the borrower has with respect to such loan. Such information— 
(A)shall be provided through the use of interactive programs that use mechanisms to check the borrower’s understanding of the terms and conditions of the borrower’s loan, using simple and understandable language and clear formatting; and (B)shall be provided— 
(i)during a counseling session conducted in person; or (ii)online. 
(2)Information to be providedThe information to be provided to the borrower under paragraph (1) shall include the following: (A)Information on how interest accrues and is capitalized during periods when the interest is not paid by the borrower. 
(B)An explanation of when loan repayment begins, of the options available for a borrower who may need a deferment, and that interest accrues during a deferment. (C)The repayment plans that are available to the borrower, including personalized information showing— 
(i)estimates of the borrower’s anticipated monthly payments under each repayment plan that is available; and (ii)the difference in interest paid and total payments under each repayment plan. 
(D)The obligation of the borrower to repay the full amount of the loan, regardless of whether the student on whose behalf the loan was made completes the program in which the student is enrolled. (E)The likely consequences of default on the loan, including adverse credit reports, delinquent debt collection procedures under Federal law, and litigation. 
(F)The name and contact information of the individual the borrower may contact if the borrower has any questions about the borrower’s rights and responsibilities or the terms and conditions of the loan.. 52305.Inclusion of parent PLUS loans in income-contingent and income-based repayment plans (a)Income-Contingent repayment planSection 455(d)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)(D)) is amended by striking , except that the plan described in this subparagraph shall not be available to the borrower of a Federal Direct PLUS loan made on behalf of a dependent student;. 
(b)Income-Based repayment 
(1)Section 493CSection 493C of the Higher Education Act of 1965 (20 U.S.C. 1098e) is amended— (A)in subsection (a)— 
(i)by striking this section and all that follows through hardship and inserting In this section, the term partial financial hardship; and (ii)by striking, (other than an excepted PLUS loan or excepted consolidation loan); 
(B)in subsection (b)— (i)in paragraph (1), by striking (other than an excepted PLUS loan or excepted consolidation loan); 
(ii)in paragraph (6)(A), by striking (other than an excepted PLUS loan or excepted consolidation loan); and (iii)in paragraph (7), by striking (other than a loan under section 428B or a Federal Direct PLUS Loan); and 
(C)in subsection (c), by striking (other than an excepted PLUS loan or excepted consolidation loan),. (2)Section 455(d)(1)(E)Section 455(d)(1)(E) of such Act (20 U.S.C. 1087e(d)(1)(D)) is amended by striking , except that the plan described in this subparagraph shall not be available to the borrower of a Federal Direct PLUS Loan made on behalf of a dependent student or a Federal Direct Consolidation Loan, if the proceeds of such loan were used to discharge the liability on such Federal Direct PLUS Loan or a loan under section 428B made on behalf of a dependent student. 
(c)Application to regulationsThe Secretary shall ensure that any Federal Direct PLUS Loan and any loan under section 428B of the Higher Education Act of 1965 (20 U.S.C. 1078–2) made on behalf of a dependent student are eligible for any repayment plan available under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) or regulations authorized under such Act (20 U.S.C. 1001 et seq.). VTime for Completion 52401.Short titleThis subtitle may be cited as the Time for Completion Act. 
52402.Consumer information about completion or graduation times 
(a)Transparency in college tuition for consumersSection 132(i)(1)(J) of the Higher Education Act of 1965 (20 U.S.C. 1015a(i)(1)(J)) is amended to read as follows:  (J) (i)For programs of study 4 years of length or longer— 
(I)the percentages of first-time, full-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (III) of clause (iii); (II)the percentages of first-time, part-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (III) of clause (iii); 
(III)the percentages of non-first time, full-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (III) of clause (iii); and (IV)the percentages of non-first-time, part-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (III) of clause (iii). 
(ii)For programs of study less than 4 years— (I)the percentages of first-time, full-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (IV) of clause (iii); 
(II)the percentages of first-time, part-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (IV) of clause (iii); (III)the percentages of non-first-time, full-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (IV) of clause (iii); and 
(IV)the percentages of non-first-time, part-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (IV) of clause (iii). (iii)For purposes of this subparagraph, the times for completion or graduation are as follows: 
(I)The normal time for completion of, or graduation from, the student’s program. (II)150 percent of the normal time for completion of, or graduation from, the student’s program. 
(III)200 percent of the normal time for completion of, or graduation from, the student’s program. (IV)300 percent of the normal time for completion of, or graduation from, the student’s program. 
(iv)In making publicly available the percentages described in this subparagraph, the Secretary shall display each percentage in a consistent manner and with equal visibility.. (b)Institutional and financial assistance information for studentsSection 485(a) of the Higher Education Act of 1965 (20 U.S.C. 1092(a)) is amended— 
(1)in paragraph (1), by amending subparagraph (L) to read as follows:  (L)each completion or graduation rate for each type of student and program described in clauses (i) and (ii) of section 132(i)(1)(J);; and 
(2)in paragraph (3), by striking within 150 percent of the normal time for completion of or graduation from the program and inserting within the time for completion or graduation described in section 132(i)(1)(J) applicable to such student and such program. WStrength in Diversity 52501.Short titleThis subtitle may be cited as the Strength in Diversity Act of 2020. 
52502.PurposeThe purpose of this subtitle is to support the development, implementation, and evaluation of comprehensive strategies to address the effects of racial isolation or concentrated poverty by increasing diversity, including racial diversity and socioeconomic diversity, in covered schools. 52503.Reservation for national activitiesThe Secretary may reserve not more than 5 percent of the amounts made available under section 52509 for a fiscal year to carry out activities of national significance relating to this subtitle, which may include— 
(1)research, development, data collection, monitoring, technical assistance, evaluation, or dissemination activities; and (2)the development and maintenance of best practices for recipients of grants under section 52504 and other experts in the field of school diversity. 
52504.Grant program authorized 
(a)Authorization 
(1)In generalFrom the amounts made available under section 52509 and not reserved under section 52503 for a fiscal year, the Secretary shall award grants in accordance with subsection (b) to eligible entities to develop or implement plans to improve diversity and reduce or eliminate racial or socioeconomic isolation in covered schools. (2)Types of grantsThe Secretary may, in any fiscal year, award under paragraph (1)— 
(A)planning grants to carry out the activities described in section 52506(a); (B)implementation grants to carry out the activities described in section 52506(b); or 
(C)both such planning grants and implementation grants. (b)Award basis (1)Criteria for evaluating applicationsThe Secretary shall award grants under this section on a competitive basis, based on— 
(A)the quality of the application submitted by an eligible entity under section 52505; and (B)the likelihood, as determined by the Secretary, that the eligible entity will use the grant to improve student outcomes or outcomes on other performance measures described in section 52507. 
(2)PriorityIn awarding grants under this section, the Secretary shall give priority to the following eligible entities: (A)First, to an eligible entity that proposes, in an application submitted under section 52505, to use the grant to support a program that addresses racial isolation. 
(B)Second, to an eligible entity that proposes, in an application submitted under section 52505, to use the grant to support a program that extends beyond one local educational agency, such as an inter-district or regional program. (c)Duration of grants (1)Planning grantA planning grant awarded under this section shall be for a period of not more than 1 year. 
(2)Implementation grantAn implementation grant awarded under this section shall be for a period of not more than 3 years, except that the Secretary may extend an implementation grant for an additional 2-year period if the eligible entity receiving the grant demonstrates to the Secretary that the eligible entity is making significant progress, as determined by the Secretary, on the program performance measures described in section 52507. 52505.ApplicationsIn order to receive a grant under section 52504, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including— 
(1)a description of the program for which the eligible entity is seeking a grant, including— (A)how the eligible entity proposes to use the grant to improve the academic and life outcomes of students in racial or socioeconomic isolation in covered schools by supporting interventions that increase diversity in such covered schools; 
(B)in the case of an implementation grant, the implementation grant plan described in section 52506(b)(1); and (C)evidence, or if such evidence is not available, a rationale based on current research, regarding how the program will increase diversity; 
(2)in the case of an eligible entity proposing to use any of the grant to benefit covered schools that are racially isolated, a description of how the eligible entity will identify and define racial isolation; (3)in the case of an eligible entity proposing to use any portion of the grant to benefit high-poverty covered schools, a description of how the eligible entity will identify and define income level and socioeconomic status; 
(4)a description of the plan of the eligible entity for continuing the program after the grant period ends; (5)a description of how the eligible entity will assess, monitor, and evaluate the impact of the activities funded under the grant on student achievement and student enrollment diversity; 
(6)an assurance that the eligible entity has conducted, or will conduct, robust parent and community engagement, while planning for and implementing the program, such as through— (A)consultation with appropriate officials from Indian Tribes or Tribal organizations approved by the Tribes located in the area served by the eligible entity; 
(B)consultation with other community entities, including local housing or transportation authorities; (C)public hearings or other open forums to inform the development of any formal strategy to increase diversity; and 
(D)outreach, in a language that parents can understand, and consultation with families in the targeted district or region that is designed to ensure participation in the planning and development of any formal strategy to increase diversity; (7)an estimate of the number of students that the eligible entity plans to serve under the program and the number of students to be served through additional expansion of the program after the grant period ends; 
(8)an assurance that the eligible entity will— (A)cooperate with the Secretary in evaluating the program, including any evaluation that might require data and information from multiple recipients of grants under section 52504; and 
(B)engage in the best practices developed under section 52503(2); (9)an assurance that, to the extent possible, the eligible entity has considered the potential implications of the grant activities on the demographics and student enrollment of nearby covered schools not included in the activities of the grant; and 
(10)in the case of an eligible entity applying for an implementation grant, a description of how the eligible entity will— (A)implement, replicate, or expand a strategy based on a strong or moderate level of evidence (as described in subclause (I) or (II) of section 8101(21)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); or 
(B)will test a promising strategy to increase diversity in covered schools. 52506.Uses of funds (a)Planning grantsEach eligible entity that receives a planning grant under section 52504 shall use the grant to support students in covered schools through the following activities: 
(1)Completing a comprehensive assessment of, with respect to the geographic area served by such eligible entity— (A)the educational outcomes and racial and socioeconomic stratification of children attending covered schools; and 
(B)an analysis of the location and capacity of program and school facilities and the adequacy of local or regional transportation infrastructure. (2)Developing and implementing a robust family and community engagement plan, including, where feasible, public hearings or other open forums that would precede and inform the development of a formal strategy to improve diversity in covered schools. 
(3)Developing options, including timelines and cost estimates, for improving diversity in covered schools, such as weighted lotteries, revised feeder patterns, school boundary redesign, or regional coordination. (4)Developing an implementation plan based on community preferences among the options developed under paragraph (3). 
(5)Building the capacity to collect and analyze data that provide information for transparency, continuous improvement, and evaluation. (6)Engaging in best practices developed under section 52503(2). 
(b)Implementation grants 
(1)Implementation grant planEach eligible entity that receives an implementation grant under section 52504 shall implement a high-quality plan to support students in covered schools that includes— (A)a comprehensive set of strategies designed to improve academic outcomes for all students, particularly students of color and low-income students, by increasing diversity in covered schools; 
(B)evidence of strong family and community support for such strategies, including evidence that the eligible entity has engaged in meaningful family and community outreach activities; (C)goals to increase diversity in covered schools over the course of the grant period; 
(D)collection and analysis of data to provide transparency and support continuous improvement throughout the grant period; and (E)a rigorous method of evaluation of the effectiveness of the program. 
(2)Implementation grant activitiesEach eligible entity that receives an implementation grant under section 52504 may use the grant to carry out one or more of the following activities: (A)Recruiting, hiring, or training additional teachers, administrators, and other instructional and support staff in new, expanded, or restructured covered schools, or other professional development activities for staff and administrators. 
(B)Investing in specialized academic programs or facilities designed to encourage inter-district school attendance patterns. (C)Developing or initiating a transportation plan for bringing students to and from covered schools, if such transportation is sustainable beyond the grant period and does not represent a significant portion of the grant received by an eligible entity under section 52504. 
52507.Performance measuresThe Secretary shall establish performance measures for the programs and activities carried out through a grant under section 52504. These measures, at a minimum, shall track the progress of each eligible entity in— (1)improving academic and other developmental or noncognitive outcomes for each subgroup described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi)) that is served by the eligible entity on measures, including, as applicable, by— 
(A)increasing school readiness; (B)increasing student achievement and decreasing achievement gaps; 
(C)increasing high school graduation rates; (D)increasing readiness for postsecondary education and careers; and 
(E)any other indicator the Secretary or eligible entity may identify; and (2)increasing diversity and decreasing racial or socioeconomic isolation in covered schools. 
52508.Annual reportsAn eligible entity that receives a grant under section 52504 shall submit to the Secretary, at such time and in such manner as the Secretary may require, an annual report that includes— (1)information on the progress of the eligible entity with respect to the performance measures described in section 52507; and 
(2)the data supporting such progress. 52509.Authorization of appropriationsThere are authorized to be appropriated to carry out this subtitle such sums as may be necessary for fiscal year 2022 and each of the 5 succeeding fiscal years. 
52510.DefinitionsIn this subtitle: (1)Covered schoolThe term covered school means— 
(A)a publicly funded early childhood education program; (B)a public elementary school; or 
(C)a public secondary school. (2)Eligible entityThe term eligible entity means a local educational agency, a consortium of such agencies, an educational service agency, or regional educational agency that at the time of the application of such eligible entity has significant achievement gaps and socioeconomic or racial segregation within or between the school districts served by such entity. 
(3)ESEA termsThe terms educational service agency, elementary school, local educational agency, secondary school, and Secretary have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (4)Publicly funded early childhood education programThe term publicly funded early childhood education program means an early childhood education program (as defined in section 103(8) of the Higher Education Act of 1965 (20 U.S.C. 1003(8))) that receives State or Federal funds. 
XReverse Transfer Efficiency 
52601.Short titleThis subtitle may be cited as the Reverse Transfer Efficiency Act of 2020. 52602.Release of education records to facilitate the award of a recognized postsecondary credentialSection 444(b) of the General Education Provisions Act (20 U.S.C. 1232g(b)) is amended— 
(1)in paragraph (1)— (A)in subparagraph (K)(ii), by striking ; and and inserting a semicolon; and 
(B)in subparagraph (L), by striking the period at the end and inserting ; and; and (2)by inserting after subparagraph (L) the following: 
 
(M)an institution of postsecondary education in which the student was previously enrolled, to which records of postsecondary coursework and credits are sent for the purpose of applying such coursework and credits toward completion of a recognized postsecondary credential (as that term is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), upon condition that the student provides written consent prior to receiving such credential.. YSupporting Minority STEM Student to Career 52701.Short titleThis subtitle may be cited as the Supporting Minority STEM Student to Career Act. 
52702.Minority science and engineering improvement program 
(a)Required criteriaSection 352(c) of the Higher Education Act of 1965 (20 U.S.C. 1067b(c)) is amended— (1)in paragraph (9), by striking and; 
(2)in paragraph (10), by striking the period and inserting ; and; and (3)by adding the following at the end: 
 
(11)the amount of non-Federal funds a grant recipient will use to support the activities to be funded by the grant.. (b)Authorized use of fundsSection 353(b) of the Higher Education Act of 1965 (20 U.S.C. 1067c(b)) is amended— 
(1)in paragraph (1)— (A)in subparagraph (A), by striking or; 
(B)in subparagraph (B), by striking the period and inserting a semicolon; and (C)by adding the following at the end: 
 
(C)providing direct financial assistance to students who are underrepresented in STEM; or (D)improving institutional capacity to provide— 
(i)guidance counseling and academic advising; (ii)work-study opportunities that are aligned to a student’s chosen field of study; 
(iii)faculty, peer, and near-peer men­tor­ship; (iv)summer bridge programs; 
(v)undergraduate research opportunities; (vi)work-based learning opportunities aligned with a student’s chosen field of study; or 
(vii)individualized academic support and tutoring.; and (2)in paragraph (2)— 
(A)in subparagraph (C), by striking or; (B)in subparagraph (D), by striking the period and inserting ; or; and 
(C)by adding the following at the end:  (E)any of the activities described in subparagraphs (A) through (D) of paragraph (1).. 
(c)Cross program and cross agency cooperationSection 363 of the Higher Education Act of 1965 (20 U.S.C. 1067i) is amended to read as follows:  363.Cross program and cross agency cooperation (a)In generalThe Minority Science and Engineering Improvement Programs shall cooperate and consult with other programs within the Department and within Federal, State, and private agencies which carry out programs to improve the quality of science, mathematics, and engineering education. 
(b)ReportNot later than 120 days after the date of enactment of the Supporting Minority STEM Student to Career Act, the Secretary shall, in consultation with all Federal agencies that have STEM education activities, prepare and submit to the authorizing committees a coordination strategy report on expanding access and opportunity for postsecondary students who are underrepresented in science and engineering that— (1)outlines efforts to coordinate Federal grant programs for these populations to more effectively achieve the Federal Government’s objective to diversify the STEM fields; and 
(2)outlines strategies to align Federal Government research opportunities, internships, and deferred hiring programs from minority institutions receiving a grant under this part for students who are underrepresented in science and engineering.. (d)DefinitionsSection 365 of the Higher Education Act of 1965 (20 U.S.C. 1067k) is amended— 
(1)by striking paragraphs (3) and (4); and (2)by adding at the end the following: 
 
(10)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101. (11)Minority institutionThe term minority institution means an institution described in section 371(a). 
(12)STEMThe term STEM means the fields of science, technology, engineering, and mathematics as described in section 356(a).. ZEND ALL Hazing 52801.Short titleThis subtitle may be cited as the Educational Notification and Disclosure of Actions risking Loss of Life by Hazing Act, or the END ALL Hazing Act. 
52802.FindingsCongress finds as follows: (1)Hazing is a problem in the United States, but most especially in our Nation’s educational system. 
(2)Hazing undermines the educational experience of the victims and the perpetrators. Hazing often perpetuates a cycle in which students who have been hazed feel the need to haze other students as a rite of passage to join a student organization. (3)While hazing takes many forms, including menial labor, disparagement, public or private humiliation, and forced exercise, the combination of alcohol or drug consumption as a form of hazing has caused bodily injury to thousands of students and has been fatal in many instances. 
(4)Numerous students have died as a result of collegiate hazing. Some of the recent tragedies include Nicky Cumberland, Max Gruver, Tim Piazza, Dalton Debrick, Marquise Braham, and Harrison Kowiak. 52803.Hazing reporting requirements for institutions of higher educationSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended— 
(1)in subsection (a)(1)— (A)in subparagraph (U), by striking and at the end; 
(B)in subparagraph (V), by striking the period and inserting ; and; and (C)by adding at the end the following new subparagraph: 
 
(W)the hazing reports prepared by the institution pursuant to subsection (n).; and (2)by adding at the end the following new subsection: 
 
(n)Disclosures of hazing-Related misconduct 
(1)Mandatory hazing reportsEach eligible institution participating in any program under this title, other than a foreign institution of higher education, shall on August 1, 2021, begin to collect information with respect to hazing-related misconduct and anti-hazing policies of that institution, and beginning on January 1, 2022, and each July 1 and January 1 thereafter, prepare and make publicly available, in accordance with this subsection, a report containing the information required by this subsection. (2)Report content (A)In generalA report required by paragraph (1) shall include each finding by the institution that a student organization committed— 
(i)a violation of the institution’s standards of conduct, or of Federal, State, or local law, relating to hazing; or (ii)other conduct that threatens a student’s physical safety, including a violation involving the abuse or illegal use of alcohol or drugs. 
(B)Incident informationA report required by paragraph (1) shall include, for each finding by the institution of a violation described in subparagraph (A), the following: (i)The name of the student organization that committed the violation. 
(ii)A general description of the violation, the charges, the findings of the institution, and the sanctions placed on the organization. (iii)The dates on which— 
(I)the violation was alleged to have occurred; (II)the student organization was charged with misconduct; 
(III)the investigation was initiated; and (IV)the investigation ended with a finding that a violation occurred. 
(C)ExclusionsA report required by paragraph (1) shall not include— (i)any information related to allegations or investigations of hazing that do not result in a formal finding of a violation of the standards of conduct of the institution; or 
(ii)any personally identifiable information on any individual student or member of a student organization. (D)FERPA complianceThe report required by paragraph (1) shall be subject to the requirements of section 444 of the General Education Provisions Act (commonly known as the Family Educational Rights and Privacy Act of 1974). 
(3)Availability 
(A)Public websiteEach institution shall provide, in a prominent location on the institution’s website, a link to the webpage that contains each report required under paragraph (1). Such webpage shall include a statement notifying the public— (i)of the availability of information including findings, sanctions, and the implementation of sanctions, except information protected under section 444 of the General Education Provisions Act (commonly known as the Family Education Rights and Privacy Act of 1974); 
(ii)a description of how a member of the public may obtain such information; and (iii)a statement that the institution is required to provide such information pursuant to the END ALL Hazing Act. 
(B)Notice in printEach institution shall provide to all enrolled students and to each applicant for enrollment, a printed notice of the nature and availability of the reports required under paragraph (1), and the website address at which such reports are available. (C)Maintenance periodEach institution shall maintain each report required under paragraph (1) on its website for a period of 5 academic years. 
(4)Reports to law enforcementEach institution participating in any program under this title, other than a foreign institution of higher education, shall report to campus police and appropriate law enforcement authorities any allegation of hazing that involved serious bodily injury or a significant risk of serious bodily injury that is reported to the institution, campus authorities, or any student organization officially recognized by the institution. Such an allegation shall be reported within 72 hours of when the institution is first notified of the allegation. (5)Applicability to multi-institution student organizationsIn the case of an allegation that a multi-institution student organization was involved in a hazing incident, the requirements of this subsection shall apply only to the institution or institutions at which the students involved in such allegation are enrolled (or were formerly enrolled), including any student who was a victim in the alleged incident. 
(6)DefinitionsIn this subsection: (A)HazingThe term ‘hazing’ means any intentional, knowing, or reckless act committed by a student, or a former student, of an institution of higher education, whether individually or in concert with other persons, against another student, that— 
(i)was committed in connection with an initiation into, an affiliation with, or the maintenance of membership in, any student organization; and (ii)causes, or contributes to a substantial risk of, physical injury, mental harm, or personal degradation. 
(B)Student organization 
(i)In generalThe term ‘student organization’ means an organization that is officially recognized by or otherwise affiliated with an institution of higher education and that has a membership that is made up primarily of students enrolled at such institution. (ii)Multi-institution student organizationsThe term ‘multi-institution student organization’ means a student organization that includes students from more than one institution of higher education, including city-wide, regional, State, and national chapters of student organizations.. 
AAReport and Educate About Campus Hazing 
52901.Short titleThis subtitle may be cited as the Report and Educate About Campus Hazing Act or the REACH Act. 52902.Inclusion of hazing incidents in annual security reportsSection 485(f)(1)(F) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(1)) is amended— 
(1)in clause (i), by striking and at the end; (2)in clause (ii), by striking and at the end; 
(3)in clause (iii), by striking the period at the end and inserting ; and; and (4)by adding at the end the following: 
 
(iv)of hazing incidents that were reported to campus security authorities or local police agencies.. 52903.Definition of hazingSection 485(f)(6)(A) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(6)(A)) is amended by adding at the end the following: 
 
(vi)The term hazing means any intentional, knowing, or reckless act committed by a student, or a former student, of an institution of higher education, whether individually or in concert with other persons, against another student, that— (I)was committed in connection with an initiation into, an affiliation with, or the maintenance of membership in, any organization that is affiliated with such institution of higher education; and 
(II)contributes to a substantial risk of physical injury, mental harm, or degradation or causes physical injury, mental harm or personal degradation.. 52904.Recording of hazing incidentsSection 485(f)(7) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(7)) is amended by inserting after the second sentence the following: For hazing incidents, such statistics shall be compiled in accordance with the definition of that term in paragraph (6)(A)(vi). 
52905.Educational program on hazingSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:  (30)The institution will provide students with an educational program on hazing (as that term is defined in section 485(f)(6)(A)(vi)), which shall include information on hazing awareness, hazing prevention, and institution’s policies on hazing.. 
BBSTOP Campus Hunger 
53001.Short titleThis subtitle may be cited as the Supporting Transparency to Overcome Poverty and Campus Hunger Act or the STOP Campus Hunger Act. 53002.Student eligibility information for nutrition assistance programs (a)Information dissemination activitiesSection 485(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(a)(1)) is amended— 
(1)in subparagraph (U), by striking the and at the end; (2)in subparagraph (V), by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following:  (W)the most recent relevant student eligibility guidance with respect to the nutrition assistance programs established under— 
(i)section 4 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014); and (ii)section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786); 
(X)the contact information for the State agencies responsible for administration of the programs specified in clauses (i) and (ii) of subparagraph (W); and (Y)the food pantries and other food assistance facilities and services available to students enrolled in such institution.. 
(b)College Navigator websiteNot later than 30 days after the date of the enactment of this Act, the Secretary of Education shall make available and annually update on the College Navigator Website the most recent relevant student eligibility guidance with respect to the nutrition assistance programs established under— (1)section 4 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014); and 
(2)section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786). CCEnd Pandemic Hunger for College Students 53101.Short titleThis subtitle may be cited as the End Pandemic Hunger for College Students Act of 2020. 
53102.SNAP eligibility for low-income college students 
(a)In generalNotwithstanding any other provision of law, not later than 20 days after the date of the enactment of this Act, eligibility for supplemental nutrition assistance program benefits shall not be limited under section 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) for an individual who as of March 1, 2021, or anytime in the prior 30 days was— (1)enrolled at least half-time in an institution of higher education; and 
(2) participating in the supplemental nutrition assistance program. (b)State option (1)Authority to adjust additional eligibility standardsIn addition to the application of subsection (a) and if requested by a State agency or issued by nationwide guidance by the Secretary, the Secretary may adjust the eligibility standards under section 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) for individuals who are enrolled in an institution of higher education in any State affected by the outbreak of COVID–19. In making an adjustment authorized by this paragraph, the Secretary shall consider closures of facilities at institutions of higher education and any other factor that affects the ability of such individuals to meet such standards. 
(2)Readily approvable adjustment requestsThe Secretary shall approve a request of a State agency to adjust the eligibility standards under section 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) for individuals who are enrolled at least half-time in an institution of higher education and— (A)are members of households, as described in section 3(m)(2) of such Act (7 U.S.C. 2012(m)(2)), who are otherwise eligible to participate in the supplemental nutrition assistance program; or 
(B)in the most recent academic year, had an expected family contribution of $0 as determined in accordance with part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk et seq.). (c)Sunset (1)Initial applicationsThe eligibility standards authorized under subsections (a) and (b) shall be in effect for initial applications for the supplemental nutrition assistance program until 90 days after the COVID–19 public health emergency is lifted. 
(2)RecertificationsThe eligibility standards authorized under subsections (a) and (b) shall be in effect until the first recertification of a household beginning no earlier than 90 days after the COVID–19 public health emergency is lifted. (d)Guidance (1)In generalNot later than 10 days after the date of enactment of this Act, the Secretary shall issue guidance to State agencies on the temporary student eligibility requirements, and State options, established under this section. 
(2)Coordination with the Department of EducationThe Secretary of Education, in consultation with the Secretary of Agriculture and institutions of higher education, shall carry out activities to inform applicants for Federal student financial aid under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) and students at institutions of higher education of the temporary student eligibility requirements established under this section. (e)Public availabilityNot later than 10 days after the date of the receipt or issuance of each document listed in paragraphs (1), (2), or (3) of this subsection, the Secretary shall make publicly available on the website of the Department of Agriculture the following documents: 
(1)Any request submitted by State agencies under subsection (b). (2)The Secretary’s approval or denial of each such request. 
(3)Any guidance issued by the Secretary to carry out this section. (f)DefinitionsIn this section: 
(1)COVID–19The term COVID–19 has the meaning given such term in section 2102 of the CARES Act (Public Law 116–136). (2)COVID–19 public health emergencyThe term COVID–19 public health emergency has the meaning given such term in section 2102 of the CARES Act (Public Law 116–136). 
(3)SecretaryThe term Secretary means the Secretary of Agriculture. (4)State agencyThe term State agency has the meaning given such term in section 3(s) of the Food and Nutrition Act (7 U.S.C. 2012(s)). 
(5)Supplemental nutrition assistance programThe term supplemental nutrition assistance program has the meaning given such term in section 3(t) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(t)). DDSupporting Connectivity for Higher Education Students in Need 53201.Short titleThis subtitle may be cited as the Supporting Connectivity for Higher Education Students in Need Act. 
53202.Funds to support 
(a)Regulations Required 
(1)In generalNot later than 14 days after the date of enactment of this Act, the Assistant Secretary, in consultation with the Secretary of Education, shall promulgate regulations for the provision, from amounts made available from the Emergency Higher Education Connectivity Fund established under subsection (d)(1), of support to an institution of higher education for the purposes of providing eligible services and eligible equipment to students of that institution. (2)ContentThe regulations promulgated under paragraph (1) shall— 
(A)prioritize support for— (i)an institution of higher education that is eligible to receive a grant under part A or B of title III or title V of the Higher Education Act of 1965 (20 U.S.C. 1057 et seq., 1060 et seq., 1101 et seq.), including— 
(I)a historically Black college or university; (II)a Hispanic-serving institution; 
(III)a Tribal College or University; and (IV)a minority-serving institution; and 
(ii)a rural-serving institution; (B)provide a mechanism to require an institution of higher education to prioritize the provision of an eligible service or eligible equipment to a student who— 
(i)is eligible to receive a Federal Pell Grant; (ii)is a recipient of any other need-based financial aid from the Federal Government, a State, or that institution of higher education; 
(iii)is eligible for a Lifeline qualifying assistance program; (iv)is a low-income individual, as that term is defined in section 312(g) of the Higher Education Act of 1965 (20 U.S.C. 1058(g)); 
(v) is a first generation college student, as that term is defined in section 646.7 of title 34, Code of Federal Regulations (or any successor regulation); (vi)has been approved to receive Federal or State unemployment insurance benefits since March 1, 2021; or 
(vii)the institution of higher education believes lacks necessary connectivity for participating in distance learning or academic and student support services; (C)establish a schedule of reasonable per-student funding amounts for eligible services and eligible equipment supported under those regulations; 
(D)provide that— (i)an institution of higher education that purchases eligible equipment using support received under those regulations may, after the termination of those regulations under subsection (b), use that eligible equipment for purposes that the institution considers appropriate, subject to any restrictions provided in those regulations (or any successor regulations that are promulgated on or before the termination date described in paragraph (1) of that subsection); 
(ii)no person that receives support under those regulations may sell or otherwise transfer eligible support or eligible equipment in exchange for anything (including a service) of value, except that such person may exchange that eligible equipment for upgraded equipment of the same type; and (iii)an institution of higher education may use support received under those regulations to provide eligible services and eligible equipment in conjunction with other Federal funding if the total amount of Federal funding received by the institution is not greater than the cost of so providing the eligible services and eligible equipment; and 
(E)establish reasonable requirements— (i)for an institution of higher education to apply for support under those regulations; 
(ii)for an institution of higher education to procure eligible services and eligible equipment with support obtained under those regulations; (iii)with respect to reporting, recordkeeping, retention of documents, compliance, and audits for an institution of higher education that receives support under those regulations; 
(iv)for payment and distribution of support to institutions of higher education under those regulations; and (v)with respect to any other processes that the Assistant Secretary, in consultation with the Secretary of Education, determines to be appropriate. 
(b)Termination of regulations 
(1) In generalSubject to paragraph (2), the regulations promulgated under subsection (a) shall terminate on the date that is 60 days after the date on which the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19, or any renewal of that declaration, terminates. (2)Continuity of fundingIf, during the period in which the regulations promulgated under subsection (a) are in effect, the Assistant Secretary makes a commitment to provide support to an institution of higher education under those regulations, the Assistant Secretary may make a payment with respect to that commitment on any date that is on or before September 30, 2021. 
(c)Exemptions 
(1)Notice and comment rulemaking requirementsSubsections (b), (c), and (d) of section 553 of title 5, United States Code, shall not apply with respect to a regulation promulgated under subsection (a) of this section or a rulemaking to promulgate such a regulation. (2)Paperwork Reduction Act requirementsA collection of information conducted or sponsored under the regulations promulgated under subsection (a) shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act). 
(d)Emergency Higher Education Con­nec­tiv­ity Fund 
(1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Emergency Higher Education Con­nec­tiv­ity Fund. (2)AppropriationThere is appropriated to the Emergency Higher Education Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $1,000,000,000 for fiscal year 2021, to remain available through fiscal year 2022. 
(3)Use of fundsAmounts in the Emergency Higher Education Connectivity Fund shall be available to the Assistant Secretary to provide support under the regulations promulgated under subsection (a). (e)Rule of ConstructionNothing in this section, any regulation promulgated under this section, or any policy established by an institution of higher education to implement this section or a regulation promulgated under this section may be construed to preclude any student from receiving support provided under this section or a regulation promulgated under this section. 
(f)DefinitionsIn this section: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. 
(2)Broadband internet access serviceThe term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation). (3)Eligible equipmentThe term eligible equipment means any of the following: 
(A)A laptop computer, tablet computer, or similar device capable of connecting to broad­band internet access service. (B)A modem. 
(C)A router. (D)A device that combines a modem and a router. 
(E)A Wi-Fi hotspot.  (4)Eligible serviceThe term eligible service means— 
(A)broadband internet access service; and (B)video-conferencing systems and services used for distance learning. 
(5)Federal Pell GrantThe term Federal Pell Grant means a grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a). (6)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given the term in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a). 
(7)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061). (8)Institution of higher educationThe term institution of higher education means— 
(A)an institution of higher education, as that term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); or (B)a postsecondary vocational institution, as that term is defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)). 
(9)Lifeline qualifying assistance progamThe term Lifeline qualifying assistance program means a program described in section 54.400(j) of title 47, Code of Federal Regulations (or any successor regulation). (10)Minority-serving institutionThe term minority-serving institution means any of the following: 
(A)An Alaska Native-serving institution (as that term is defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))). (B)A Native Hawaiian-serving institution (as that term is defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))). 
(C)A Predominantly Black institution (as that term is defined in section 371(c) of the Higher Education Act of 1965 (20 U.S.C. 1067q(c))). (D)An Asian American and Native American Pacific Islander-serving institution (as that term is defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b))). 
(E)A Native American-serving, nontribal institution (as that term is defined in section 319(b) of the Higher Education Act of 1965 (20 U.S.C. 1059f(b))). (F)A consortium of any of the following: 
(i)A historically Black college or university. (ii)A Hispanic-serving institution. 
(iii)A Tribal College or University. (iv)An institution described in any of subparagraphs (A) through (E). 
(11)Rural-serving institutionThe term rural-serving institution has the meaning given the term rural-serving institution of higher education in section 861(b) of the Higher Education Act of 1965 (20 U.S.C. 1161q(b)). (12)StateThe term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). 
(13)StudentThe term student, when used with respect to an institution of higher education, means an individual who, during the period in which the individual receives support under the regulations promulgated under subsection (a), is— (A)registered as a student with the institution; 
(B)enrolled in not less than 1 class of the institution; or (C)otherwise considered a student by the institution. 
(14)Tribal college or universityThe term Tribal College or University has the meaning given the term in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c). (15)Wi-FiThe term Wi-Fi means a wireless networking protocol based on Institute of Electrical and Electronics Engineers standard 802.11 (or any successor standard). 
(16)Wi-Fi hotspotThe term Wi-Fi hotspot means a device that is capable of— (A)receiving broadband internet access service; and 
(B)sharing broadband internet access service with another device through the use of Wi-Fi. EEBlack History is American History 53301.Short titleThis subtitle may be cited as the Black History is American History Act. 
53302.FindingsCongress finds the following: (1)Whereas since before its founding, the United States of America has benefited from and been enhanced by the integral role African Americans have played in our country’s history and contributions to the world. 
(2)Whereas African American history does not begin in the Americas. It can be traced back to the great empires of West Africa beginning in A.D. 790, which aided the establishment and survival of colonies in America and the New World, generally, and fought against European oppression. (3)Whereas African Americans have represented a significant portion of the American population from nearly 20 percent at the signing of the Declaration of Independence, almost all of whom, if not all, were victims of the largest forced deportations in recorded history, the transatlantic slave trade and resulting African diaspora. It is estimated over 10,000,000 free Africans were enslaved between the mid-fifteenth and nineteenth centuries during the diaspora. 
(4)Whereas slavery was not abolished and African Americans not acknowledged as American citizens until the mid-nineteenth century, servitude did not abate their contributions to the settlement, growth, and development of the United States, which continued through Post-Reconstruction, Jim Crow, industrialization, World Wars and conflicts, innovation and inventiveness, constitutional progress, and every aspect of American society. (5)Whereas during the civil rights movement of the 1950s and 1960s, civil rights leaders and activists championed the fight for equal rights, including voting rights, for all African Americans. 
(6)Whereas the seminal case of Brown v. Board of Education, decided May 17, 1954, found that the decades old policy of separate but equal access to education was inherently unequal, and the segregation of Black public-school students was no longer the law of the land. (7)Whereas African Americans continue to fight discrimination, structural racism, economic inequities, and benign and overt omission of the integral role they played in our country’s rise to greatness. 
(8)Whereas currently, 12 States (Arkansas, California, Colorado, Florida, Illinois, New Jersey, New York, Michigan, Mississippi, Rhode Island, South Carolina, and Texas) have passed educational laws requiring Black history be incorporated into the curricula of all public schools. (9)Whereas Congress established the National Museum of African American History and Culture in 2003 after decades of efforts to promote and highlight the contributions of African Americans, which serves as an indication of the national importance of examining Black history. Since opening in 2016, the museum has worked to educate the public on the American story through the lens of African American history and culture and provide educators, parents, caregivers, and students with tools and resources on the African American experience, its national impact, race, racism, and the importance of tolerance and inclusivity. 
(10)Whereas according to a 2015 research study conducted by the National Museum of African American History and Culture and reported in Research into the State of African American History and Culture in K–12 Public Schools, key findings indicated that teachers considered Black history as influential in understanding the complexity of United States history. (11)Whereas the importance of Black history is reflected in the National Assessment of Educational Progress United States History framework, from pre-colonization through contemporary America. 
(12)Whereas the Federal Government, through support for educational activities of national museums established under Federal law, can assist teachers in efforts to incorporate historically accurate instruction on the comprehensive history of African Americans and students in their exploration of Black history as an integral part of American history. 53303.American history and civics education (a)Program authorizedSection 2231(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6661(a)) is amended— 
(1)in the matter preceding paragraph (1), by inserting , which shall include Black history, after American history; and (2)in paragraph (2)— 
(A)by inserting which shall include Black history, after American history,; and (B)by inserting , which shall include Black history after traditional American history. 
(b)Presidential and Congressional academies for American History and CivicsSection 2232 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6662) is amended— (1)in subsection (a)— 
(A)in paragraph (1), by inserting , which shall include Black history, after American History; and (B)in paragraph (2), by inserting , which shall include Black history, after American History; 
(2)in subsection (c)(1), by inserting , which shall include Black history, after American history; (3)in subsection (e)— 
(A)in paragraph (1)— (i)by inserting , which shall include Black history, after American history; 
(ii)in subparagraph (A)— (I)by inserting , which shall include Black history, after teachers of American history; and 
(II)by inserting , which shall include Black history, after subjects of American history; and (iii)in subparagraph (B), by inserting , which shall include Black history, after American history; 
(B)in paragraph (2), by inserting , which shall include Black history, after American history; and  (C)in paragraph (4), by inserting , and with the Smithsonian Institution’s National Museum of African American History and Culture initiative providing programs and resources for educators and students after National Parks; and 
(4)in subsection (f)— (A)by inserting , which shall include Black history, after American history; 
(B)in subparagraph (A), by inserting , which shall include Black history, after American history; and (C)in subparagraph (B), by inserting , which shall include Black history, after American history. 
(c)National activitiesSection 2233 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6663) is amended— (1)in subsection (a), by inserting which shall include Black history, after American history,; and 
(2)in subsection (b), by inserting which shall include Black history, after American history,. (d)National assessment of educational progressSection 303(b)(2)(D) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(b)(2)(D)) is amended by inserting (which shall include Black history) after history,. 
FFCAMPUS HATE Crimes 
53401.Short titleThis subtitle may be cited as the Creating Accountability Measures Protecting University Students Historically Abused, Threatened, and Exposed to Crimes Act or the CAMPUS HATE Crimes Act. 53402.FindingsCongress finds the following: 
(1)The incidence of violence motivated by the actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability of the victim, known as hate crimes or crimes motivated by bias, poses a serious national problem. (2)Such violence motivated by hatred and bigotry endangers our citizens and disrupts the communities they live in, by tearing at the fabric of our Nation and our constitutional aspiration to create a stronger, more perfect union. 
(3)According to data obtained by the Southern Poverty Law Center, schools were a particularly common location for hate crimes to occur—including 150 incidents on college campuses in 33 States since November. (4)This level of violence demonstrates an unprecedented escalation in race and hate-based crime being committed on college campuses compared to recent years. 
(5)Hate groups have openly declared their efforts to establish a physical presence on college campuses and have specifically targeted young individuals and students for their messaging. Such efforts include placing fliers around campus, online organizing, and bringing national leaders to speak. (6)College campuses have become the ideal location for hate group activity because they traditionally embrace diversity, tolerance, and social justice and strive for equality and have created safe spaces for students of every gender and identity. 
(7)These are soft targets for such groups, because students are more curious and receptive to new, even radical, ideas than older individuals. (8)The Higher Education Act of 1965 and the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act have enabled Federal authorities to understand, report, and where appropriate, investigate and prosecute hate crimes committed within the jurisdiction of an institution of higher education. 
(9)However, an enduring effort cannot be made to address the national problem posed by hate crimes if many of our institutions of higher education fail to properly evaluate, prepare, and implement an effective strategy to prevent and respond to such crimes. (10)The annual dissemination of relevant information to students and faculty regarding the institution's campus safety apparatus will provide for a more transparent and informed campus community on the infrastructure and process in place, and the assistance services available. 
(11)Federal financial assistance with regard to providing training, technical assistance, evaluation, and other associated services will allow school security and administration to understand the unique needs for the campus and the assistance to implement the proper safety plan to address those needs. (12)Amending the Program Participation Agreement between an institution of higher education and the Department of Education to include hate crime programs provides substantial assurance that campus climate and safety will become an increasing priority and focal point to the higher education community. 
(13)Modifying the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act will enable campus security and local law enforcement to more efficiently collaborate in detailing and recording information on crimes, including violence motivated by the actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability of the victim. (14)The problem of crimes motivated by bias is sufficiently serious, widespread, and interstate in nature as to warrant Federal financial assistance to States and local jurisdictions. 
53403.Hate crime prevention and responsePart B of title I of the Higher Education Act of 1965 is amended by adding at the end the following:  124.Hate crime prevention and response (a)Restriction on eligibilityNot­with­stand­ing any other provision of law, no institution of higher education shall be eligible to receive funds or any other form of financial assistance under any program under title IV, unless the institution certifies to the Secretary that the institution has adopted and has implemented a program to prevent and adequately respond to hate crimes within the jurisdiction of the institution or by students and employees that, at a minimum, includes— 
(1)the annual distribution to each student and employee of— (A)standards of conduct and the applicable sanctions that clearly prohibit, at a minimum, the acts or threats of violence, property damage, harassment, intimidation, or other crimes that specifically target an individual based on their race, religion, ethnicity, handicap, sexual orientation, gender, or gender identification by students and employees on the institution’s property or as a part of any of the institution’s activities; 
(B)a clear definition of what constitutes a hate crime or hate incident under Federal and State law or other applicable authority; (C)a description of the applicable legal sanctions under local, State, or Federal law for perpetrating a hate crime; 
(D)a description of any counseling, medical treatment, or rehabilitation programs that are available to students or employees that are victims of hate crimes or other hate-based incidences; (E)a description of applicable services for students to be able to switch dorms, classes, or make other arrangements should they feel unsafe in those spaces due to a hate crime which affects such space; and 
(F)a distinct statement that the institution will impose sanctions on students and employees (consistent with local, State, and Federal law), and a description of those sanctions, up to and including expulsion or termination of employment and referral for prosecution, for violations of the standards of conduct required by subparagraph (A); and (2)a quadrennial review by the institution of the institution’s program to— 
(A)determine the program’s effectiveness and implement changes to the program if the changes are needed; (B)determine the number of hate crimes and fatalities that— 
(i)occur on the institution’s campus (as defined in section 485(f)(6)), or as part of any of the institution’s activities; and (ii)are reported to campus officials or nonaffiliated local law enforcement agencies with jurisdiction over the incident; 
(C)determine the number, type, and severity of sanctions described in paragraph (1)(F) that are imposed by the institution as a result of hate crimes and fatalities on the institution’s campus or as part of any of the institution’s activities; and (D)ensure that sanctions required by paragraph (1)(F) are consistently enforced. 
(b)Information availabilityEach institution of higher education that provides the certification required by subsection (a) shall, upon request, make available to the Secretary and to the public a copy of each item required by subsection (a)(1) as well as the results of the biennial review required by subsection (a)(2). (1)Regulations (A)In generalThe Secretary shall publish regulations to implement and enforce the provisions of this section, including regulations that provide for— 
(i)the periodic review of a representative sample of programs required by subsection (a); and (ii)a range of responses and sanctions for institutions of higher education that fail to implement their programs or to consistently enforce their sanctions, including information and technical assistance, the development of a compliance agreement, and the termination of any form of Federal financial assistance. 
(B)Inclusivity programThe sanctions required by subsection (a)(1)(F) that are imposed by the institution of higher education, may include an inclusivity program as an explicit condition of remaining enrolled at the institution of higher education, that the defendant successfully undertake educational classes or community service directly related to the community harmed by the respondent’s offense. (2)AppealsUpon determination by the Secretary to terminate financial assistance to any institution of higher education under this section, the institution may file an appeal with an administrative law judge before the expiration of the 30-day period beginning on the date such institution is notified of the decision to terminate financial assistance under this section. Such judge shall hold a hearing with respect to such termination of assistance before the expiration of the 45-day period beginning on the date that such appeal is filed. Such judge may extend such 45-day period upon a motion by the institution concerned. The decision of the judge with respect to such termination shall be considered to be a final agency action. 
(3)Hate crime prevention and response grants 
(A)Program authorityThe Secretary may make grants to institutions of higher education or consortia of such institutions, and enter into contracts with such institutions, consortia, and other organizations, to develop, implement, operate, improve, and disseminate programs of prevention, and education to reduce and eliminate hate crimes. Such grants or contracts may also be used for the support of a higher education center for hate crime prevention and response that will provide training, technical assistance, evaluation, dissemination, and associated services and assistance to the higher education community as determined by the Secretary and institutions of higher education. (B)AwardsGrants and contracts shall be awarded under subparagraph (A) on a by needs basis. 
(C)ApplicationsAn institution of higher education or a consortium of such institutions that desires to receive a grant or contract under paragraph (A) shall submit an application to the Secretary at such time, in such manner, and containing or accompanied by such information as the Secretary may reasonably require by regulation. (D)Additional requirements (i)ParticipationIn awarding grants and contracts under this subsection the Secretary shall make every effort to ensure— 
(I)the equitable participation of private and public institutions of higher education (including community and junior colleges); and (II)the equitable geographic participation of such institutions. 
(ii)ConsiderationIn awarding grants and contracts under this subsection the Secretary shall give appropriate consideration to institutions of higher education with limited enrollment. (E)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection such sums as may be necessary for fiscal year 2022 and each of the 5 succeeding fiscal years. 
(4)DefinitionThe term hate crime means any criminal offense perpetrated against a person or property that was motivated in whole or in part by an offender’s bias against a race, religion, disability, sexual orientation, ethnicity, gender, or gender identity.. 53404.Clery Act amendmentsSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended— 
(1)in paragraph (1)— (A)in subparagraph (C)— 
(i)by striking and at the end of clause (ii); (ii)in clause (iii)— 
(I)by striking encourage and inserting require; (II)by inserting , including hate crimes, after all crimes; and 
(III)by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(i)policies encourage officer development training to specifically recognize, prevent, and respond to hate crimes.; and (B)by adding at the end the following: 
 
(K)A statement of policy regarding hate-based crimes and the enforcement of Federal and State hate crime laws and a description of any hate crime prevention and response programs required under section 124.; and (2)in paragraph (6)(A), by adding at the end the following: 
 
(vi)The term hate crime has the meaning given the term in section 124(b)(4).. 53405.Program participation agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following: 
 
(30)The institution will have hate crime prevention and response programs that the institution has determined to be accessible to any officer, employee, or student at the institution and which meets the requirements of section 124.. 53406.Accrediting agency recognitionSection 496(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(5)) is amended— 
(1)in subparagraph (I), by striking and at the end; (2)in subparagraph (J), by inserting and after the semicolon; and 
(3)by inserting after subparagraph (J) and before the flush text, the following:  (K)safety objectives with respect to hate crimes (defined in section 124(b)(4)) and the established measures and policies to combat such crimes;. 
GGEducators Expense Deduction Modernization 
53501.Short titleThis subtitle may be cited as the Educators Expense Deduction Modernization Act. 53502.Increase in deduction for certain expenses of elementary and secondary school teachers (a)In generalSection 62(a)(2)(D) of the Internal Revenue Code of 1986 is amended by striking $250 and inserting $500. 
(b)Inflation adjustmentSection 62(d)(3) of such Code is amended to read as follows:  (3)Inflation adjustmentIn the case of any taxable year beginning after 2019, the $500 amount in subsection (a)(2)(D) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof.. 
(c)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning December 31, 2018. HHBeyond the Box for Higher Education 53601.Short titleThis subtitle may be cited as the Beyond the Box for Higher Education Act of 2020. 
53602.FindingsCongress finds the following: (1)An estimated 70,000,000 Americans have some type of arrest or conviction record that would appear in a criminal background check. 
(2)Each year, more than 600,000 people return to society from State or Federal prison. (3)Nearly 11,000,000 Americans are admitted to city and county jails each year, with an average daily population of more than 700,000 people. 
(4)An estimated 2,100,000 youth under the age of 18 are arrested every year in the United States. (5)1,700,000 juvenile delinquency cases are disposed of in juvenile courts annually. 
(6)Juvenile records are not always confidential; many States disclose information about youth involvement with the juvenile justice system or do not have procedures to seal or expunge juvenile records. (7)The compounding effects of collateral consequences due to criminal justice involvement hinder the ability of individuals to reenter society successfully. 
(8)People of color and low-income people are disproportionately impacted by the collateral consequences of criminal justice involvement. (9)Incarceration leads to decreased earnings, unemployment, and poverty. 
(10)Upon reentry, lower educational attainment, a lack of work skills or history, and the stigma of a criminal record can hinder a formerly incarcerated person’s ability to return to their communities successfully. (11)One way to improve reentry outcomes is to increase educational opportunities for people with a criminal or juvenile justice history. 
(12)By reducing rearrests and reconvictions, and by increasing educational attainment, formerly incarcerated individuals are better situated to find stable employment, contributing to their communities. 53603.Beyond the box for higher educationPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following: 
 
124.Beyond the box for higher education 
(a)Training and technical assistance 
(1)In generalThe Secretary, acting through the Office of Policy, Planning, and Innovation of the Office of Postsecondary Education of the Department and with consultation from the Department of Justice and relevant community stakeholders, shall issue guidance and recommendations for institutions of higher education to remove criminal and juvenile justice questions from their application for admissions process. (2)Guidance and recommendationsThe guidance and recommendations issued under paragraph (1) shall include the following: 
(A)If an institution of higher education collects criminal or juvenile justice information on applicants for admission, it is recommended that the institution determine whether this information is necessary to make an informed admission decision and whether it would be appropriate to remove these questions from the application. (B)If an institution of higher education determines that it is appropriate to remove criminal or juvenile justice questions from the institution's application for admissions process, it is recommended that the institution comply with the following: 
(i)If criminal or juvenile justice questions are necessary for the other aspects of the institution's interactions with applicants, identify those specific interactions in which it is appropriate to ask such questions. (ii)In nonadmissions interactions, inquire about criminal or juvenile justice history transparently and clearly inform applicants as early as possible how to respond to the inquiry. 
(iii)In nonadmissions inquiries about criminal or juvenile justice history, ensure the questions are specific and narrowly focused, and make it clear that answering the questions may not negatively impact applicants’ chances of enrollment. (iv)In nonadmissions inquiries about criminal or juvenile justice history, give applicants the opportunity to explain criminal or juvenile justice involvement and preparedness for postsecondary study. 
(v)Provide staff of the institution who have access to a prospective or current student’s criminal or juvenile justice history, the necessary and proper training on the effective use of criminal or juvenile justice history data, including the problems associated with this information, the types of supporting documents that may need to be obtained, and the appropriate privacy protections that must be put in place. (C)If an institution of higher education determines that it is necessary to inquire about the criminal or juvenile justice history of applicants for admission, it is recommended that the institution comply with the following: 
(i)Delay the request for, or consideration of, such information until after an admission decision has been made to avoid a chilling effect on applicants whose criminal or juvenile justice involvement may ultimately be determined irrelevant by the institution. (ii)Provide notice and justification for applicants within 30 days if, upon receiving information regarding applicants’ criminal or juvenile justice involvement, the admission to the institution is denied or rescinded based solely on the applicant's criminal or juvenile justice involvement. 
(iii)Inquire about criminal or juvenile justice history transparently and clearly inform applicants as early as possible in the application process how to respond to the inquiry. (iv)Ensure the questions are specific and narrowly focused. 
(v)Give applicants the opportunity to explain criminal or juvenile justice involvement and preparedness for postsecondary study. (vi)Provide admissions personnel, registrars, and any other relevant staff of the institution, as well as any other staff that should have access to a prospective or current student’s criminal or juvenile justice history, the necessary and proper training on the effective use of criminal or juvenile justice history data, including the biases or limitations associated with this information, the types of supporting documents that may need to be obtained, and the appropriate privacy protections that must be put in place. 
(3)Training and technical assistance 
(A)In generalThe Secretary, acting through the Office of Postsecondary Education of the Department, shall use funds available to the Department to provide institutions of higher education with training and technical assistance on developing policies and procedures aligned with the recommendations described in paragraph (2). (B)TrainingThe training described in subparagraph (A) shall include— 
(i)training for admissions and financial aid personnel and enrollment management staff of an institution of higher education to understand and evaluate an applicant if— (I)the institution makes a determination under paragraph (2)(A) to continue asking criminal or juvenile justice history questions in the admissions process; or 
(II)the institution makes a determination under paragraph (2)(A) to remove criminal or juvenile justice history questions in the admissions process, but continues to make criminal or juvenile justice history inquiries in nonadmissions settings; (ii)training to ensure that if an institution does not ask criminal or juvenile justice history questions, that proxy questions or factors are not used in lieu of criminal or juvenile justice history information; 
(iii)training for financial aid personnel and any other staff of an institution of higher education involved with campus employment to provide guidance related to work study programs or on campus employment available to formerly incarcerated or juvenile adjudicated individuals; (iv)training for registrars, academic counselors, student housing staff, student life staff, and any other staff of an institution of higher education who would have access to a student’s criminal or juvenile justice information when the student is an enrolled student; and 
(v)training for career counselors to ensure that students with involvement in the criminal or juvenile justice system are provided with targeted career guidance, made aware of potential barriers to employment or licensure, and provided assistance to respond to these barriers. (b)Resource centerThe Secretary shall develop a resource center that will serve as the repository for— 
(1)best practices as institutions of higher education develop and implement practices aligned with the recommendations described in subsection (a)(2) to ensure the successful educational outcomes of students with criminal or juvenile justice histories; and (2)supplemental research on criminal and juvenile justice-involved individuals and postsecondary education.. 
53604.Financial aidSection 483(a) of the Higher Education Act of 1965 (20 U.S.C. 1090(a)) is amended by adding at the end the following:  (13)Restriction on question of conviction for possession or sale of illegal drugsNotwithstanding any other provision of law, the Secretary shall not include on any form developed under this section, a question about the conviction of an applicant for the possession or sale of illegal drugs.. 
IIUnited States Territories College Access 
53701.Short titleThis subtitle may be cited as the United States Territories College Access Act. 53702.PurposeIt is the purpose of this subtitle to establish a program that enables college-bound residents of the outlying areas to have greater choices among institutions of higher education. 
53703.College access grants 
(a)Grants 
(1)In general 
(A)Allocation to outlying areasFrom the total amount appropriated under subsection (n) for a fiscal year, the Secretary shall allocate 25 percent to each of the outlying areas to make grants to eligible institutions in accordance with subparagraph (B). (B)Grants to eligible institutionsFrom the amount allocated to an outlying area under subparagraph (A) for a fiscal year, the Governor of the outlying area shall carry out a program under which the Governor awards grants to eligible institutions, on behalf of each eligible student from the outlying area who is enrolled in such institution, to pay the difference between— 
(i)the base amount of tuition and fees charged to the eligible student; and (ii)the base amount of tuition and fees charged to a student of the institution who is a resident of the State in which the institution is located. 
(2)Maximum student amountsThe amount paid on behalf of an eligible student under this section shall be— (A)not more than $15,000 for any one award year (as defined in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088)); and 
(B)not more than $45,000 in the aggregate. (3)ProrationIn the case of a grant made under this section on behalf of an eligible student who is attending an eligible institution on a less than full-time basis, the amount of the grant shall be reduced in proportion to the degree to which that student is not so attending on a full-time basis. 
(b)Reduction for insufficient appropriations 
(1)In generalIf the funds appropriated pursuant to subsection (n) for any fiscal year are insufficient to enable the Governor of an outlying area to award a grant in the amount determined under subsection (a) on behalf of each eligible student from the outlying area enrolled in an eligible institution, then the Governor, in consultation with the Secretary, shall— (A)first, ratably reduce the amount of the tuition and fee payment made on behalf of each eligible student from the outlying area who has not received funds under this section for a preceding year; and 
(B)after making reductions under subparagraph (A), ratably reduce the amount of the tuition and fee payments made on behalf of all other eligible students from the outlying area. (2)AdjustmentsThe Governor of an outlying area, in consultation with the Secretary, may adjust the amount of tuition and fee payments made under paragraph (1) based on— 
(A)the financial need of the eligible students to avoid undue hardship to the eligible students; or (B)undue administrative burdens on the Governor. 
(3)Further adjustmentsNotwithstanding paragraphs (1) and (2), the Governor of an outlying area may prioritize the making or amount of tuition and fee payments under this subsection based on the income and need of eligible students. (c)Rule of constructionNothing in this section shall be construed to require an institution of higher education to alter the institution’s admissions policies or standards in any manner to enable an eligible student to enroll in the institution. 
(d)ApplicationsEach student desiring that a Governor award a grant under this section to an eligible institution on behalf of the student shall submit an application to the eligible institution at such time, in such manner, and accompanied by such information as the eligible institution may require. (e)Employment agreement (1)In generalExcept as provided in subsection (f), each application submitted under subsection (d) shall contain or be accompanied by an agreement by the applicant that the applicant will— 
(A)maintain full-time employment within the outlying area where the applicant was domiciled, as described in subsection (l)(3)(A), for a period of not less than 2 years within the 4-year period after the date the applicant completes the course of study for which the applicant received grant assistance under this section; and (B)submit evidence of such employment in the form of a certification by the employer upon completion of each year of such employment. 
(2)Failure or refusal to carry out employment obligationIn the event that an applicant is determined to have failed or refused to carry out the employment obligation described in paragraph (1), the sum of the grant assistance under this section received by such applicant shall be treated as a loan and collected from the applicant in accordance with subsection (f) and the policies and procedures under subsection (h)(2). (f)Repayment for failure To complete employmentIn the event that a student on whose behalf a grant is made under this section fails or refuses to comply with the employment obligation in the agreement under subsection (e), the sum of the amounts of any such grant received by such student shall, upon a determination of such a failure or refusal in such employment obligation, be treated as a loan, and shall be subject to repayment, together with interest thereon accruing from the date of the grant award, in accordance with terms and conditions specified by the Governor through policies and procedures under subsection (h)(2). 
(g)Extenuating circumstances 
(1)In generalEach Governor shall identify extenuating circumstances under which a student on whose behalf a grant is made under this section who is unable to fulfill all or part of the student’s employment obligation under subsection (e) may be excused from fulfilling that portion of the employment obligation. (2)Continuous enrollmentIf a student on whose behalf a grant is made under this section is continuously enrolled at an institution of higher education in one or more postbaccalaureate programs and is maintaining satisfactory progress in the course of study the student is pursuing in accordance with section 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)), the employment obligation in the agreement under subsection (e) shall begin once such recipient is no longer continuously enrolled. 
(h)Administration of program 
(1)In generalEach Governor shall carry out the program authorized under this section in consultation with the Secretary. Each Governor may enter into a grant, contract, or cooperative agreement with another public or private entity to administer the program under this section if the Governor determines that doing so is a more efficient way of carrying out the program. (2)Policies and proceduresEach Governor, in consultation with institutions of higher education eligible for participation in the program authorized under this section, shall develop policies and procedures for the administration of the program. 
(3)Memorandum of agreementEach Governor and the Secretary shall enter into a memorandum of agreement that describes— (A)the manner in which the Governor shall consult with the Secretary with respect to administering the program authorized under this section; and 
(B)any technical or other assistance to be provided to the Governor by the Secretary for purposes of administering the program (which may include access to the information in the common financial reporting form developed under section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090)). (i)Governor’s reportEach Governor shall report to the authorizing committees annually regarding— 
(1)the number of eligible students from the outlying area attending each eligible institution and the amount of the grant assistance paid to such institutions on behalf of the eligible students; (2)the extent, if any, to which a ratable reduction was made in the amount of tuition and fee payments made on behalf of eligible students from the outlying area; 
(3)the progress in obtaining recognized academic credentials of the cohort of eligible students from the outlying area for each year; and (4)the number of eligible students whose grant assistance under this section has been converted to a loan, and the repayment of such loans. 
(j)GAO reportBeginning on the date of enactment of this section, the Comptroller General of the United States shall monitor the effect of the program authorized under this section on educational opportunities for eligible students. The Comptroller General shall analyze whether eligible students had difficulty gaining admission to eligible institutions because of any preference afforded in-State residents by eligible institutions, and shall expeditiously report any findings regarding such difficulty to the authorizing committees. In addition, the Comptroller General shall— (1)analyze the extent to which there are an insufficient number of eligible institutions to which students from outlying areas can gain admission, including admission aided by assistance provided under this section, due to— 
(A)caps on the number of out-of-State students the institution will enroll; (B)significant barriers imposed by academic entrance requirements (such as grade point average and standardized scholastic admissions tests); and 
(C)absence of admission programs benefitting minority students; and (2)report the findings of the analysis described in paragraph (1) to the authorizing committees. 
(k)General requirements 
(1)PersonnelThe Secretary shall arrange for the assignment of an individual, pursuant to subchapter VI of chapter 33 of title 5, United States Code, to serve as an adviser to each Governor with respect to the program authorized under this section. (2)Administrative expensesEach Governor may use not more than 5 percent of the funds made available for the program authorized under this section for a fiscal year to pay the administrative expenses of the program for the fiscal year. 
(3)Inspector general reviewThe program authorized under this section shall be subject to audit and other review by the Inspector General of the Department of Education in the same manner as programs are audited and reviewed under the Inspector General Act of 1978 (5 U.S.C. App.). (4)GiftsEach Governor may accept, use, and dispose of donations of services or property for purposes of carrying out this section. 
(5)Maximum student amount adjustmentsEach Governor shall establish rules to adjust the maximum student amounts described in subsection (a)(2)(B) for eligible students who transfer between the eligible institutions. (l)DefinitionsIn this section: 
(1)Authorizing committeesThe term authorizing committees has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). (2)Eligible institutionThe term eligible institution means an institution that— 
(A)is a public 4-year institution of higher education located in one of the several States of the United States, the District of Columbia, or the Commonwealth of Puerto Rico; (B)is eligible to participate in the student financial assistance programs under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.); and 
(C)enters into an agreement with a Governor containing such terms and conditions as the Governor and institution may jointly specify, including a requirement that the institution use the funds made available under this section to supplement and not supplant assistance that otherwise would be provided to eligible students. (3)Eligible studentThe term eligible student means an individual who— 
(A)was domiciled in the outlying area from which a grant is sought under this section for not less than the 12 consecutive months preceding the commencement of the freshman year of the individual at an institution of higher education; (B)graduated from a secondary school in such outlying area, or received the recognized equivalent of a secondary school diploma while domiciled in such outlying area, on or after January 1, 2015; 
(C)begins the individual’s undergraduate course of study within the 3 calendar years (excluding any period of service on active duty in the Armed Forces, or service under the Peace Corps Act (22 U.S.C. 2501 et seq.) or subtitle C of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.)) of graduation from a secondary school, or obtaining the recognized equivalent of a secondary school diploma; (D)is enrolled or accepted for enrollment, on at least a half-time basis, in a baccalaureate degree or other program (including a program of study abroad approved for credit by the eligible institution at which such student is enrolled) leading to a recognized educational credential at an eligible institution; 
(E)if enrolled in an eligible institution, is maintaining satisfactory progress in the course of study the student is pursuing in accordance with section 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)); (F)while enrolled in an eligible institution, maintains the outlying area where the applicant was domiciled pursuant to subparagraph (A) as the individual’s principal place of residence for purposes of the laws of such outlying area; and 
(G)has not completed the individual’s first undergraduate baccalaureate degree course of study. (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(5)GovernorThe term Governor means— (A)the Governor of the United States Virgin Islands, with respect to the grants authorized to be made by such Governor under subsection (a); 
(B)the Governor of the Commonwealth of the Northern Mariana Islands, with respect to the grants authorized to be made by such Governor under subsection (a); (C)the Governor of Guam, with respect to the grants authorized to be made by such Governor under subsection (a); and 
(D)the Governor of American Samoa, with respect to the grants authorized to be made by such Governor under subsection (a). (6)Outlying areaThe term outlying area means any of those insular areas specified under section 8101(36)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(36)(A)). 
(7)Secondary schoolThe term secondary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (8)SecretaryThe term Secretary means the Secretary of Education. 
(9)StateExcept as used in paragraph (2)(A), the term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). (m)Effective dateThis section shall take effect with respect to payments for periods of instruction that begin on or after January 1, 2021. 
(n)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $40,000,000 for each of the fiscal years 2022 through 2027, and such sums as may be necessary for each of the succeeding fiscal years. Such funds shall remain available until expended. JJRelief from Excessive Debt 53901.Short titleThis subtitle may be cited as the Relief from Excessive Debt Act or the RED Act. 
53902.Exception to dischargeSection 523(a) of title 11, United States Code, is amended— (1)by striking paragraph (8); and 
(2)by redesignating paragraphs (9) through (14B) as paragraphs (8) through (14A), respectively. 53903.Conforming amendmentsTitle 11, United States Code, is amended— 
(1)in section 704(c)(1)(C)(iv)(I) by striking (14A) and inserting (14); (2)in section 1106(c)(1)(C)(iv)(I) by striking (14A) and inserting (14); 
(3)in section 1202(c)(1)(C)(iv)(I) by striking (14A) and inserting (14); and (4)in section 1328(a)(2) by striking (8), or (9) and inserting or (8). 
53904.Effective date; application of amendments 
(a)Effective dateExcept as provided in subsection (b), this subtitle and the amendments made by this subtitle shall take effect on the date of the enactment of this Act. (b)Application of amendmentsThe amendments made by this subtitle shall apply only with respect to cases commenced under title 11 of the United States Code on or after the date of the enactment of this Act. 
KKEnding Punitive, Unfair, School-based Harm that is Overt and Unresponsive to Trauma 
54001.Short titleThis subtitle may be cited as the Ending Punitive, Unfair, School-based Harm that is Overt and Unresponsive to Trauma Act of 2020 or the Ending PUSHOUT Act of 2020. 54002.PurposeIt is the purpose of this subtitle to— 
(1)strengthen data collection related to exclusionary discipline practices in schools and the discriminatory application of such practices, which disproportionately impacts students of color, particularly girls of color; (2)eliminate the discriminatory use and overuse of exclusionary discipline practices based on actual or perceived race, ethnicity, color, national origin, sex (including sexual orientation, gender identity, pregnancy, childbirth, a medical condition related to pregnancy or childbirth, or other stereotype related to sex), or disability; and 
(3)prevent the criminalization and pushout of students from school, especially Black and brown girls, as a result of educational barriers that include discrimination, punitive discipline policies and practices, and a failure to recognize and support students with mental health needs or experiencing trauma. 54003.Strengthening civil rights data collection with respect to exclusionary discipline in schools (a)In generalThe Assistant Secretary for Civil Rights shall annually carry out data collection authorized under section 203(c)(1) of the Department of Education Organization Act (20 U.S.C. 3413(c)(1)), which shall include data with respect to students enrolled in a public preschool, elementary, or secondary school (including traditional public, charter, virtual, special education school, and alternative schools) who received the following disciplinary actions during the preceding school year: 
(1)Suspension (including the classification of the suspension as in-school suspension or out-of-school suspension), which shall include data with respect to— (A)the number of students who were suspended; 
(B)the number and length of suspensions each such student received; (C)the reason for each such suspension, including— 
(i)a violation of a zero-tolerance policy and whether such violation was due to a violent or nonviolent offense; (ii)a violation of an appearance or grooming policy; 
(iii)an act of insubordination; (iv)willful defiance; and 
(v)a violation of a school code of conduct; and (D)the number of days of lost instruction due to each out-of-school suspension. 
(2)Expulsion, which shall include data with respect to— (A)the number of students who were expelled; and 
(B)the reason for each such expulsion, including— (i)a violation of a zero-tolerance policy and whether such violation was due to a violent or nonviolent offense; 
(ii)a violation of an appearance or grooming policy; (iii)an act of insubordination, willful defiance, or violation of a school code of conduct; and 
(iv)the use of profane or vulgar language. (3)The number of students subject to an out-of-school transfer to a different school, including a virtual school, and if so, the primary reason for each such transfer. 
(4)The number of students subject to a referral to law enforcement, including the primary reason for each such referral, and whether such referral resulted in an arrest. (b)Report (1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary, acting through the Assistant Secretary for Civil Rights, shall submit to Congress a report on the data collected under subsection (a). 
(2)RequirementsThe report required under paragraph (1) shall— (A)identify, with respect to the data collected under subsection (a), schools, local educational agencies, and States that demonstrate, in the opinion of the Secretary, the overuse and discriminatory use of exclusionary disciplinary practices; 
(B)be disaggregated and cross tabulated by— (i)enrollment in a preschool or in an elementary school and secondary school by grade level; 
(ii)race; (iii)ethnicity; 
(iv)sex (including, to the extent possible, sexual orientation and gender identity); (v)low-income status; 
(vi)disability status (including students eligible for disability under the Individuals with Disabilities Education Act (20 U.S.C. 1401 et. seq.) or section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794)); (vii)English learner status; 
(viii)Tribal citizenship or descent, in the first or second degree, of an Indian Tribe; and (ix)if applicable, pregnant and parenting student status; 
(C)be publicly accessible in multiple languages, accessibility formats, and provided in a language that parents, family, and community members can understand; and (D)be presented in a manner that protects the privacy of individuals consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g), commonly known as the Family Educational Rights and Privacy Act of 1974. 
54004.Grants to reduce exclusionary school discipline practices 
(a)In generalThe Secretary shall award grants (which shall be known as the Healing School Climate Grants), on a competitive basis, to eligible entities for the purpose of reducing the overuse and discriminatory use of exclusionary discipline practices in schools. (b)ApplicationAn eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including an assurance that the eligible entity shall prioritize schools with the highest rates of suspensions and expulsions. 
(c)Program requirementAn eligible entity that receives a grant under subsection (a) shall prohibit the use of— (1)out-of-school suspension or expulsion for any student in preschool through grade 5 for incidents that do not involve serious bodily injury; 
(2)out-of-school suspension or expulsion for any student in preschool through grade 12 for insubordination, willful defiance, vulgarity, truancy, tardiness, chronic absenteeism, or as a result of a violation of a grooming or appearance policy; (3)corporal punishment; 
(4)mechanical and chemical restraints of students; (5)physical restraints of students, except in situations involving imminent danger of serious physical harm; and 
(6)seclusion. (d)Use of funds (1)Required usesAn eligible entity that receives a grant under this section shall use funds to— 
(A)evaluate the current discipline policies of a school and, in partnership with students (including girls of color), the family members of students, and the local community of such school, develop discipline policies for such school to ensure that such policies are not exclusionary or discriminately applied toward students; (B)provide training and professional development for teachers, principals, school leaders, and other school personnel to avoid or address the overuse and discriminatory disproportionate use of exclusionary discipline practices in schools and to create awareness of implicit and explicit bias and use culturally affirming practices, including training in— 
(i)identifying and providing support to students who may have experienced or are at risk of experiencing trauma or have other mental health needs; (ii)administering and responding to assessments on adverse childhood experiences; 
(iii)providing student-centered, trauma-informed positive behavior management intervention and support that creates safe and supportive school climates; (iv)using restorative practices; 
(v)using culturally and linguistically responsive intervention strategies; (vi)developing social and emotional learning competencies; and 
(vii)increasing student engagement and improving dialogue between students and teachers; (C)implement evidence-based alternatives to suspension or expulsion, including— 
(i)multi-tier systems of support, such as schoolwide positive behavioral interventions and supports; (ii)social, emotional, and academic learning strategies designed to engage students and avoid escalating conflicts; and 
(iii)other data-driven approaches to improving school environments; (D)improve behavioral and academic outcomes for students by creating a safe and supportive learning environment and school climate, which may include— 
(i)restorative practices with respect to improving relationships among students, school officials, and members of the local community, which may include partnering with local mental health agencies or nonprofit organizations; (ii)access to mentors and peer-based support programs; 
(iii)extracurricular programs, including sports and art programs; (iv)social and emotional learning strategies designed to engage students and avoid escalating conflicts; 
(v)access to counseling, mental health programs, and trauma-informed care programs, including suicide prevention programs; and (vi)access to culturally responsive curricula that affirms the history and contributions of traditionally marginalized people and communities; 
(E)hire social workers, school counselors, trauma-informed care personnel, and other mental health personnel; and (F)support the development, delivery, and analysis of school climate surveys. 
(2)Prohibited usesAn eligible entity that receives a grant under this section may not use funds to— (A)hire or retain law enforcement personnel, including school resource officers; 
(B)purchase, maintain, or install surveillance equipment, including metal detectors or software programs that monitor or mine the social media use or technology use of students; (C)arm teachers, principals, school leaders, or other school personnel; and 
(D)enter into formal or informal partnerships or data and information sharing agreements with— (i)the Secretary of Homeland Security, including agreements with U.S. Immigration and Customs Enforcement or U.S. Customs and Border Protection; or 
(ii)local law enforcement agencies, including partnerships that allow for hiring of school-based police and school resource officers. (e)Technical assistanceThe Secretary, in carrying out subsection (a), may reserve not more than 2 percent of funds to provide technical assistance to eligible entities, which may include— 
(1)support for data collection, compliance, and analysis of the activities of the program authorized under subsection (a); and (2)informational meetings and seminars with respect to the application process under subsection (b). 
(f)Eligible entitiesIn this section, the term eligible entity means— (1)1 or more local educational agencies (who may be partnered with a State educational agency), including a public charter school that is a local educational agency under State law or local educational agency operated by the Bureau of Indian Education; or 
(2)a nonprofit organization (defined as an organization described in section 501(c)(3) of the Internal Revenue Code, which is exempt from taxation under section 501(a) of such Code) with a track record of success in improving school climates and supporting students. 54005.Joint task force to end school pushout of girls of color (a)EstablishmentThe Secretary and the Secretary of Health and Human Services shall establish and operate a joint task force to end school pushout (in this section referred to as the Joint Task Force). 
(b)Composition 
(1)ChairsThe Secretary and the Secretary of Health and Human Services shall chair the Joint Task Force. (2)MembersThe Joint Task Force shall be composed of— 
(A)Native American girls; (B)students, including Black and brown girls; 
(C)teachers; (D)parents with children in school; 
(E)school officials; (F)representatives from civil rights and disability organizations; 
(G)psychologists, social workers, trauma-informed personnel, and other mental health professionals; and (H)researchers with experience in behavioral intervention. 
(3)Advisory membersIn addition to the members under paragraph (2), the Assistant Attorney General of the Civil Rights Division of the Department of Justice and the Director of the Bureau of Indian Education shall be advisory members of the Joint Task Force. (4)Member appointmentNot later than 60 days after the date of the enactment of this Act, the Secretary and the Secretary of Health and Human Services shall appoint the members of the Joint Task Force— 
(A)in accordance with paragraph (2); (B)using a competitive application process; and 
(C)with consideration to the racial, ethnic, gender, and geographic diversity of the Joint Task Force. (c)Study and recommendationsThe Joint Task Force shall— 
(1)conduct a study to— (A)identify best practices for reducing the overuse and discriminatory use of exclusionary discipline practices; and 
(B)determine to what extent exclusionary discipline practices contribute to the criminalization of— (i)girls of color; 
(ii)English learners; (iii)Native American girls; 
(iv)students who identify as lesbian, gay, bisexual, transgender, queer, or questioning; and (v)students with disabilities; and 
(2)develop recommendations based on the study conducted under paragraph (1). (d)ReportNot later than 360 days after the date of the enactment of this Act, and biannually thereafter, the Secretary and the Secretary of Health and Human Services shall submit to Congress a report on the recommendations under subsection (c)(2). 
54006.Authorization of appropriation 
(a)In generalThere is authorized to be appropriated $500,000,000 for each of fiscal years 2022 through 2026 to carry out sections 54004 and 54005. (b)Additional funding to the Office for Civil RightsThere is authorized to be appropriated $500,000,000 for fiscal year 2022 through 2026, and each fiscal year thereafter, to carry out section 54003. 
54007.DefinitionsIn this subtitle: (1)Act of insubordinationThe term act of insubordination means an act that disrupts a school activity or instance when a student willfully defies the valid authority of a school official. 
(2)Appearance or grooming policyThe term appearance or grooming policy means any practice, policy, or portion of a student conduct code that governs or restricts the appearance of students, including policies that— (A)restrict or prescribe clothing that a student may wear (such as hijabs, headwraps, or bandanas); 
(B)restrict specific hair styles (such as braids, locks, twists, bantu knots, cornrows, extensions, or afros); or (C)restrict whether or how a student may apply make-up, nail polish, or other cosmetics. 
(3)Chemical restraintThe term chemical restraint means a drug or medication used on a student to control behavior or restrict freedom of movement that is not— (A)prescribed by a licensed physician, or other qualified health professional acting under the scope of the professional’s authority under State law, for the standard treatment of a student’s medical or psychiatric condition; and 
(B)administered as prescribed by a licensed physician or other qualified health professional acting under the scope of the authority of a health professional under State law. (4)Direct supervisionThe term direct supervision means a student is physically in the same location as a school official and such student is under the care of the school official or school. 
(5)DisabilityThe term disability means a mental or physical disability that meets the conditions set forth in clauses (i) and (ii) of section 602(3)(A) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3)(A)(i) and (ii)). (6)Elementary and Secondary Education Act termsThe terms elementary school, English learner, local educational agency, secondary school, and State educational agency has the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(7)Gender identityThe term gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual regardless of the designated sex at birth of the individual. (8)Indian tribeThe term Indian tribe has the meaning given the term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)). 
(9)In-school suspensionThe term in-school suspension means an instance in which a student is temporarily removed from a regular classroom for at least half a day but remains under the direct supervision of a school official. (10)Mechanical restraintThe term mechanical restraint has the meaning given the term in section 595(d)(1) of the Public Health Service Act (42 U.S.C. 290jj(d)(1)), except that the meaning shall be applied by substituting student for resident. 
(11)Multi-tier system of supportsThe term multi-tier system of supports means a comprehensive continuum of evidence-based, systemic practices to support a rapid response to the needs of students, with regular observation to facilitate data-based instructional decision making. (12)Out-of-school suspensionThe term out-of-school suspension means an instance in which a student is excluded from school for disciplinary reasons by temporarily being removed from regular classes to another setting, including a home or behavior center, regardless of whether such disciplinary removal is deemed as a suspension by school officials. 
(13)Physical escortThe term physical escort has the meaning given the term in section 595(d)(2) of the Public Health Service Act (42 U.S.C. 290jj(d)(2)), except that the meaning shall be applied by substituting student for resident. (14)Physical restraintThe term physical restraint means a personal restriction that immobilizes or reduces the ability of an individual to move the individual’s arms, legs, torso, or head freely, except that such term does not include a physical escort, mechanical restraint, or chemical restraint. 
(15)Positive behavior intervention and supportThe term positive behavior intervention and support means using a systematic and evidence-based approach to achieve improved academic and social outcomes for students. (16)PushoutThe term pushout means an instance when a student leaves elementary, middle or secondary school, including a forced transfer to another school, prior to graduating secondary school due to overuse of exclusionary discipline practices, failure to address trauma or other mental health needs, discrimination, or other educational barriers that do not support or promote the success of a student. 
(17)School officialThe term school official means a teacher, school principal, administrator, or other personnel engaged in the performance of duties with respect to a school. (18)SeclusionThe term seclusion means the involuntary confinement of a student alone in a room or area where the student is physically prevented from leaving, and does not include a time out. 
(19)SecretaryThe term Secretary means the Secretary of Education. (20)Serious bodily injuryThe term serious bodily injury has the meaning given that term in section 1365(h)(3) of title 18, United States Code. 
(21)Sexual orientationThe term “sexual orientation” means homosexuality, heterosexuality, or bisexuality. (22)Special education schoolThe term special education school means a school that focuses primarily on serving the needs of students who qualify as a child with a disability as that term is defined under section 602(3)(A)(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1401(3)(A)(i)) or are subject to section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794). 
(23)Time outThe term time out has the meaning given the term in section 595(d)(5) of the Public Health Service Act (42 U.S.C. 290jj(d)(5)), except that the meaning shall be applied by substituting “student” for “resident”. (24)Zero-tolerance policyThe term zero-tolerance policy is a school discipline policy that results in an automatic disciplinary consequence, including out-of-school suspension, expulsion, and involuntary school transfer. 
LLBuilding Resources Into Digital Growth and Education 
54101.Short titleThis subtitle may be cited as the Building Resources Into Digital Growth and Education Act of 2020 or the BRIDGE Act of 2020. 54102.Establishment of programThe National Telecommunications and Information Administration Organization Act (47 U.S.C. 901 et seq.) is amended by adding at the end the following: 
 
DDigital Network Technology Program 
171.Program authorizedThe Secretary shall establish, within the Technology Opportunities Program of the NTIA, a digital network technology program through which the Secretary awards grants, cooperative agreements, and contracts to eligible institutions to assist such institutions in acquiring, and augmenting use by such institutions of, broadband internet access service to improve the quality and delivery of educational services provided by such institutions. 172.Activities supportedAn eligible institution shall use a grant, contract, or cooperative agreement awarded under this part— 
(1)to acquire broadband internet access service, digital network technology, and infrastructure to further the objective of the program described in section 171; (2)to develop and provide training, education, and professional development programs, including faculty development, to increase the use of, and usefulness of, broadband internet access service; 
(3)to provide teacher education, including the provision of preservice teacher training and in-service professional development at eligible institutions, library and media specialist training, and preschool and teacher aid certification to individuals who seek to acquire or enhance technology skills in order to use broadband internet access service in the classroom or instructional process, including instruction in science, mathematics, engineering, and technology subjects; (4)to obtain capacity-building technical assistance, including through remote technical support, technical assistance workshops, and distance learning services; 
(5)to foster the use of broadband internet access service to improve research and education, including scientific, mathematics, engineering, and technology instruction; or (6)to create or support centers at the eligible institution designed to support innovation, opportunity, and advancement for entrepreneurs and start-ups. 
173.Application and review procedures 
(a)In generalTo be eligible to receive a grant, contract, or cooperative agreement under this part, an eligible institution shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application, at a minimum, shall include a description of how the funds will be used, including a description of any digital network technology to be acquired, and a description of how the institution will ensure that broadband internet access service will be made accessible to, and employed by, students, faculty, and administrators. The Secretary, in consultation with the advisory council established under subsection (b) and consistent with subsection (c), shall establish procedures to review such applications. The Secretary shall publish the application requirements and review criteria in the Federal Register, along with a statement describing the availability of funds. (b)Advisory councilThe Secretary shall establish an advisory council to advise the Secretary on the best approaches to encourage maximum participation by eligible institutions in the program established under this part, and on the procedures to review applications submitted to the program. In selecting the members of the advisory council, the Secretary shall consult with representatives of appropriate organizations, including representatives of eligible institutions, to ensure that the membership of the advisory council includes representatives of minority businesses and eligible institution communities. The Secretary shall also consult with experts in digital network technology to ensure that such expertise is represented on the advisory council. 
(c)Review panelEach application submitted under this part by an eligible institution shall be reviewed by a panel of individuals selected by the Secretary to judge the quality and merit of the proposal, including the extent to which the eligible institution can effectively and successfully utilize the proposed grant, cooperative agreement, or contract to carry out the objective of the program described in section 171. The Secretary shall ensure that the review panels include representatives of eligible institutions and others who are knowledgeable about eligible institutions and technology issues. The Secretary shall ensure that no individual assigned under this subsection to review any application has a conflict of interest with regard to that application. The Secretary shall take into consideration the recommendations of the review panel in determining whether to award a grant, cooperative agreement, or contract to an eligible institution. 174.Awards (a)LimitationAn eligible institution that receives a grant, cooperative agreement, or contract under this part that exceeds $2,500,000 shall not be eligible to receive another grant, cooperative agreement, or contract under this part. 
(b)ConsortiaGrants, cooperative agreements, and contracts under this part may only be awarded to eligible institutions. Eligible institutions may seek funding under this part for consortia, which may include other eligible institutions, States or State educational agencies, local educational agencies, institutions of higher education, community-based organizations, national nonprofit organizations, or businesses, including minority businesses. (c)Coordination and partnership with private providersIn seeking funding under this part, eligible institutions are encouraged, where feasible, to coordinate and partner with qualified private providers of the services and activities supported under section 172. 
(d)Institutional diversityIn awarding grants, cooperative agreements, and contracts under this part to eligible institutions, the Secretary shall ensure, to the extent practicable, that awards are made to all types of institutions eligible for assistance under this part. (e)NeedIn awarding grants, cooperative agreements, and contracts under this part, the Secretary shall give priority to the eligible institution with the greatest demonstrated need for assistance. 
175.Information disseminationThe Secretary shall convene an annual meeting of eligible institutions receiving grants, cooperative agreements, or contracts under this part to foster collaboration and capacity-building activities among eligible institutions. 176.Matching requirementThe Secretary may not award a grant, contract, or cooperative agreement to an eligible institution under this part unless such institution agrees that, with respect to the costs to be incurred by the institution in carrying out the program for which the grant, contract, or cooperative agreement was awarded, such institution will make available (directly or through donations from public or private entities) non-Federal contributions in an amount equal to 25 percent of the amount of the grant, contract, or cooperative agreement awarded by the Secretary, or $500,000, whichever is the lesser amount. The Secretary shall waive the matching requirement for any institution or consortium that, as of the date of the submission of the application for the grant, contract, or cooperative agreement, has no endowment or an endowment the value of which is less than $50,000,000. 
177.Annual report and evaluation 
(a)Annual report required from recipientsEach eligible institution that receives a grant, contract, or cooperative agreement under this part shall provide an annual report to the Secretary on its use of the grant, contract, or cooperative agreement. (b)Independent assessments (1)Contract to conduct assessmentsNot later than 6 months after the date of the enactment of this part, the Secretary shall enter into a contract with the National Academy of Public Administration to conduct periodic assessments of the program established under this part. The assessments shall be conducted once every 3 years during the 10-year period following the date of the enactment of this part. 
(2)Evaluations and recommendationsThe assessments described in paragraph (1) shall include— (A)an evaluation of the effectiveness of the program established under this part in improving the education and training of students, faculty, and staff at eligible institutions that have been awarded grants, cooperative agreements, or contracts under this part; 
(B)an evaluation of the effectiveness of the program in improving access to, and familiarity with, digital network technology and broadband internet access service for students, faculty, and staff at all eligible institutions; (C)an evaluation of the procedures established under section 173(a); and 
(D)recommendations for improving the program, including recommendations concerning the continuing need for Federal support. (3)Review of reportsIn carrying out the assessments under this subsection, the National Academy of Public Administration shall review the reports submitted to the Secretary under subsection (a). 
(c)Report to CongressUpon completion of each assessment under subsection (b), the Secretary shall transmit the assessment to Congress along with a summary of the plans of the Secretary, if any, to implement the recommendations of the National Academy of Public Administration.. 54103.DefinitionsSection 102(a) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 901(a)) is amended by adding at the end the following: 
 
(6)The term eligible institution means— (A)an institution of higher education that is— 
(i)an institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); (ii)an institution described in section 326(e)(1) of such Act (20 U.S.C. 1063b(e)(1)); 
(iii)a minority institution (as defined in section 365 of such Act (20 U.S.C. 1067k)) that has an enrollment of needy students (as defined in section 312(d) of such Act (20 U.S.C. 1058(d))); or (iv)an institution determined by the Secretary, in consultation with the Secretary of Education, to have a substantial enrollment of minority students who are eligible to receive Federal Pell Grants under subpart 1 of part A of title IV of such Act (20 U.S.C. 1070a et seq.); or 
(B)a consortium of institutions described in subparagraph (A). (7)The term digital network technology means computer and communications equipment and software that facilitates the transmission of information in a digital format. 
(8)The term minority means an American Indian, Alaskan Native, Black (not of Hispanic origin), Hispanic (including persons of Mexican, Puerto Rican, Cuban, and Central or South American origin), or Pacific Islander individual. (9)The term State has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(10)The term State educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (11)The term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(12)The term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (13)The term broadband internet access service means a mass-market retail service by wire or radio that provides the capability to transmit data to, and receive data from, all or substantially all internet endpoints, including any capabilities that are incidental to, and enable the operation of, the communications service, but excluding dial-up internet access service. Such term also includes any service the Commission finds to be providing a functional equivalent of such service.. 
MMSupporting Trauma-Informed Education Practices 
54301.Short titleThis subtitle may be cited as the Supporting Trauma-Informed Education Practices Act of 2020. 54302.Grants to improve trauma support services and mental health care for children and youth in educational settings (a)Grants, contracts, and cooperative agreements authorizedThe Secretary, in coordination with the Assistant Secretary for Mental Health and Substance Use, is authorized to award grants to, or enter into contracts or cooperative agreements with, State educational agencies, local educational agencies, Indian Tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act) or their tribal educational agencies, a school operated by the Bureau of Indian Education, a Regional Corporation, or a Native Hawaiian educational organization, for the purpose of increasing student access to evidence-based trauma support services and mental health care by developing innovative initiatives, activities, or programs to link local school systems with local trauma-informed support and mental health systems, including those under the Indian Health Service. 
(b)DurationWith respect to a grant, contract, or cooperative agreement awarded or entered into under this section, the period during which payments under such grant, contract, or agreement are made to the recipient may not exceed 4 years. (c)Use of fundsAn entity that receives a grant, contract, or cooperative agreement under this section shall use amounts made available through such grant, contract, or cooperative agreement for evidence-based activities, which shall include any of the following: 
(1)Collaborative efforts between school-based service systems and trauma-informed support and mental health service systems to provide, develop, or improve prevention, screening, referral, and treatment and support services to students, such as providing trauma screenings to identify students in need of specialized support. (2)To implement schoolwide positive behavioral interventions and supports, or other trauma-informed models of support. 
(3)To provide professional development to teachers, teacher assistants, school leaders, specialized instructional support personnel, and mental health professionals that— (A)fosters safe and stable learning environments that prevent and mitigate the effects of trauma, including through social and emotional learning; 
(B)improves school capacity to identify, refer, and provide services to students in need of trauma support or behavioral health services; or (C)reflects the best practices for trauma-informed identification, referral, and support developed by the Interagency Task Force on Trauma-Informed Care. 
(4)Services at a full-service community school that focuses on trauma-informed supports, which may include a full-time site coordinator, or other activities consistent with section 4625 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7275). (5)Engaging families and communities in efforts to increase awareness of child and youth trauma, which may include sharing best practices with law enforcement regarding trauma-informed care and working with mental health professionals to provide interventions, as well as longer term coordinated care within the community for children and youth who have experienced trauma and their families. 
(6)To provide technical assistance to school systems and mental health agencies. (7)To evaluate the effectiveness of the program carried out under this section in increasing student access to evidence-based trauma support services and mental health care. 
(8)To establish partnerships with or provide subgrants to Head Start agencies (including Early Head Start agencies), public and private preschool programs, child care programs (including home-based providers), or other entities described in subsection (a), to include such entities described in this paragraph in the evidence-based trauma initiatives, activities, support services, and mental health systems established under this section in order to provide, develop, or improve prevention, screening, referral, and treatment and support services to young children and their families. (d)ApplicationsTo be eligible to receive a grant, contract, or cooperative agreement under this section, an entity described in subsection (a) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, which shall include the following: 
(1)A description of the innovative initiatives, activities, or programs to be funded under the grant, contract, or cooperative agreement, including how such program will increase access to evidence-based trauma support services and mental health care for students, and, as applicable, the families of such students. (2)A description of how the program will provide linguistically appropriate and culturally competent services. 
(3)A description of how the program will support students and the school in improving the school climate in order to support an environment conducive to learning. (4)An assurance that— 
(A)persons providing services under the grant, contract, or cooperative agreement are adequately trained to provide such services; and (B)teachers, school leaders, administrators, specialized instructional support personnel, representatives of local Indian Tribes or tribal organizations as appropriate, other school personnel, and parents or guardians of students participating in services under this section will be engaged and involved in the design and implementation of the services. 
(5)A description of how the applicant will support and integrate existing school-based services with the program in order to provide mental health services for students, as appropriate. (6)A description of the entities in the community with which the applicant will partner or to which the applicant will provide subgrants in accordance with subsection (c)(8). 
(e)Interagency agreements 
(1)Local interagency agreementsTo ensure the provision of the services described in subsection (c), a recipient of a grant, contract, or cooperative agreement under this section, or their designee, shall establish a local interagency agreement among local educational agencies, agencies responsible for early childhood education programs, Head Start agencies (including Early Head Start agencies), juvenile justice authorities, mental health agencies, child welfare agencies, and other relevant agencies, authorities, or entities in the community that will be involved in the provision of such services. (2)ContentsIn ensuring the provision of the services described in subsection (c), the local interagency agreement shall specify with respect to each agency, authority, or entity that is a party to such agreement— 
(A)the financial responsibility for the services; (B)the conditions and terms of responsibility for the services, including quality, accountability, and coordination of the services; and 
(C)the conditions and terms of reimbursement among such agencies, authorities, or entities, including procedures for dispute resolution. (f)EvaluationThe Secretary shall reserve not more than 3 percent of the funds made available under subsection (l) for each fiscal year to— 
(1)conduct a rigorous, independent evaluation of the activities funded under this section; and (2)disseminate and promote the utilization of evidence-based practices regarding trauma support services and mental health care. 
(g)Distribution of awardsThe Secretary shall ensure that grants, contracts, and cooperative agreements awarded or entered into under this section are equitably distributed among the geographical regions of the United States and among tribal, urban, suburban, and rural populations. (h)Rule of constructionNothing in this section shall be construed— 
(1)to prohibit an entity involved with a program carried out under this section from reporting a crime that is committed by a student to appropriate authorities; or (2)to prevent Federal, State, and tribal law enforcement and judicial authorities from exercising their responsibilities with regard to the application of Federal, tribal, and State law to crimes committed by a student. 
(i)Supplement, not supplantAny services provided through programs carried out under this section shall supplement, and not supplant, existing mental health services, including any special education and related services provided under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.). (j)Consultation with Indian tribesIn carrying out subsection (a), the Secretary shall, in a timely manner, meaningfully consult with Indian Tribes and their representatives to ensure notice of eligibility. 
(k)DefinitionsIn this section: (1)Elementary schoolThe term elementary school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(2)Evidence-basedThe term evidence-based has the meaning given such term in section 8101(21)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(21)(A)(i)). (3)Native hawaiian educational organizationThe term Native Hawaiian educational organization has the meaning given such term in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517). 
(4)Local educational agencyThe term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (5)Regional corporationThe term Regional Corporation has the meaning given the term in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602). 
(6)SchoolThe term school means a public elementary school or public secondary school. (7)School leaderThe term school leader has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(8)Secondary schoolThe term secondary school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (9)SecretaryThe term Secretary means the Secretary of Education. 
(10)Specialized instructional support personnelThe term specialized instructional support personnel has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (11)State educational agencyThe term State educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(l)Authorization of appropriationsThere is authorized to be appropriated, and there shall be appropriated, out of any money in the Treasury not otherwise appropriated, to carry out this section, $50,000,000 for each of fiscal years 2022 through 2026. NNPreparing and Resourcing Our Student Parents and Early Childhood Teachers 54401.Short titleThis subtitle may be cited as the Preparing and Resourcing Our Student Parents and Early Childhood Teachers Act or the PROSPECT Act. 
54402.Table of contentsThe table of contents of this subtitle is as follows:  Sec. 54401. Short title. Sec. 54402. Table of contents. Sec. 54403. Findings. Part 1—Establishment of infant and toddler child care leadership grants Sec. 54411. Purpose. Sec. 54412. Definitions. Sec. 54413. Authorization of appropriations. Subpart A—General provisions Sec. 54421. Program authorized. Sec. 54422. Application; selection criteria. Sec. 54423. Amount, duration, and administration of grants. Subpart B—Planning and implementation grants Sec. 54431. Grants authorized. Sec. 54432. Planning grants. Sec. 54433. Access grants providing infant and toddler child care for community college or minority-serving institution student parents. Sec. 54434. Impact grants. Sec. 54435. Pipeline grants. Sec. 54436. Evaluation criteria for grants. Sec. 54437. Report to Congress. Sec. 54438. Nondiscrimination in programs and activities. Part 2—Child Care and Development Block Grant Program Sec. 54441. Eligibility. Sec. 54442. Conforming amendments. Sec. 54443. Increased Federal matching payments for child care. Part 3—Outreach regarding the dependent care allowance for Federal student aid  Sec. 54451. Sharing dependent care allowance information for Federal student aid. 54403.FindingsCongress finds the following: 
(1)A child’s brain grows at a faster rate between birth and age 3 than at any later point in the child's lifetime. (2)Decades of research shows that children under age 3 that receive quality child care are more likely to have the behavioral, cognitive, and language skills development necessary for success in school, college, and life. 
(3)According to a 2018 survey, 83 percent of parents with a child under age 5 responded that finding quality, affordable child care was a serious problem in their area. (4)In 2017, on average, center-based child care for an infant cost 61 percent more than for a preschooler, over $11,000 annually per child, and in 28 States, more than the cost of public college tuition. 
(5)In the 2015–2016 academic year, approximately 4,300,000 postsecondary education students were raising children while in college, and over half of those students had children preschool-aged or younger. (6)According to a 2016 survey, 95 percent of child care centers at 2-year and 4-year colleges across the United States had a waiting list, with the average list containing 82 children. 
(7)Student parents were 20 percent more likely to leave college without a degree than students without children. (8)The Child Care Access Means Parents in School Federal Grant program under subpart 7 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070e et seq.) helps over 3,300 students at institutions of higher education afford child care each year, but this program impacts just 0.5 percent of the entire student parent population, and many institutions of higher education do not open their subsidized child care programs to children under age 3. 
(9)The share of community colleges and 4-year institutions of higher education with on-campus child care has been in decline. Community colleges saw a 10 percent decrease in the number of campuses with child care between 2002 and 2017. (10)Student parents are more likely to be enrolled at community colleges and minority-serving institutions than other institutions of higher education. Over a quarter of all community college students are parents, and in the 2015–2016 academic year, 40 percent of Black women attending college were parents, 3 times the rate for White male college students. 
(11)Community colleges and minority-serving institutions lead the higher education sector in educating infant and toddler child care providers, especially child care providers of color, so they are the optimal actors for driving quality infant and toddler child care access in their regions. 1Establishment of infant and toddler child care leadership grants 54411.PurposeThe purposes of this part are to expand access to infant and toddler child care for children of students at public community colleges and at minority-serving institutions and to grow, diversify, and strengthen the workforce pipeline of highly effective infant and toddler child care providers, especially in communities of color and infant and toddler child care deserts. 
54412.DefinitionsIn this part: (1)Community collegeThe term community college means a public institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), that provides an educational program of not less than 2 years that culminates in an associate degree and is acceptable for full credit toward a baccalaureate degree. 
(2)Community college or minority-serving institution student parentThe term community college or minority-serving institution student parent means an individual who— (A)is a parent or legal guardian of a child who qualifies for infant and toddler child care; and 
(B)is a full-time or part-time student at a community college or minority-serving institution participating in an eligible entity. (3)Culturally responsive teachingThe term culturally responsive teaching means teaching— 
(A)using the cultural characteristics, experiences, and perspectives of ethnically diverse students as conduits for teaching them more effectively; and (B)based on understanding the influences of race, culture, and ethnicity in teaching and learning and using the cultural experiences and contributions of different ethnic groups as instrumental tools for teaching academic and social knowledge and skills. 
(4)Drop-inThe term drop-in, when used with respect to child care— (A)means child care that— 
(i)does not require prescheduling a definite number of scheduled days or hours per week; or (ii)is short term, such as less than 5 hours per day; and 
(B)includes child care described in subparagraph (A) that requires parents to provide 24-hour notice before using the child care or provides child care subject to availability. (5)Dual language learnerThe term dual language learner means a child who— 
(A)is acquiring 2 or more languages at the same time; or (B)is learning a second language while continuing to develop the child’s first language, including a child who may also be identified by a State or locality as bilingual or limited English proficient or as an English language learner, an English learner, or a child who speaks a language other than English. 
(6)Early childhood educator preparation programThe term early childhood educator preparation program means a postsecondary course of study that— (A)is designed to prepare individuals to teach in early childhood settings serving children between birth and age 5; and 
(B)leads to a degree (including an associate's, bachelor's, or graduate degree) or a State or nationally recognized credential enabling individuals to teach in early childhood settings, including a child development associate credential or a State teaching license. (7)Eligible entityThe term eligible entity means— 
(A)a community college; (B)a minority-serving institution; or 
(C)a consortium of 2 or more community colleges or minority-serving institutions. (8)Flex infant and toddler child careThe term flex infant and toddler child care means infant and toddler child care for which a child is registered to attend weekly, but for a total of less than five days per week. 
(9)High schoolThe term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (10)Infant and toddler child careThe term infant and toddler child care means child care for children who are under the age of 3 as of the first day of the academic year of the applicable community college or minority-serving institution. 
(11)Infant and toddler child care desertThe term infant and toddler child care desert means a community that the State or tribal entity involved determines has a low supply of quality, affordable infant and toddler child care. (12)Infant or toddler with a disabilityThe term infant or toddler with a disability has the meaning given the term in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432). 
(13)Low-incomeThe term low-income means an individual from a family with an income at or below 150 percent of the poverty line (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Community Services Block Grant Act) applicable to a family of the size involved. (14)Minority-serving institutionThe term minority-serving institution means an institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)). 
(15)Nontraditional hoursThe term nontraditional hours means— (A)the hours before 9 a.m. and after 4 p.m.; and 
(B)any hours during weekends, breaks during the academic year, and holidays. (16)On-campusThe term on-campus, when used with respect to a childcare center, means a childcare center that is located on the campus of a community college or minority-serving institution. 
(17)SecretaryThe term Secretary means the Secretary of Education. (18)Service areaThe term service area, when used with respect to an eligible entity, means the area served by the eligible entity. 
(19)StateThe term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). 54413.Authorization of appropriationsThere is authorized to be appropriated to carry out this part a total of $9,000,000,000 for fiscal years 2022 through 2026. 
AGeneral provisions 
54421.Program authorized 
(a)In generalFrom amounts made available under section 54413, the Secretary shall award to eligible entities— (1)planning grants under section 54432; 
(2)access grants under section 54433, which will provide free high-quality child care for as many as 500,000 infants and toddlers who have a community college or minority-serving institution student parent, helping to reduce barriers that impact the ability of community college or minority-serving institution student parents attending community college or a minority-serving institution to graduate, and reducing their postgraduation debt; (3)impact grants under section 54434, which will expand the supply and quality of child care in the community by providing training, mentorship, technical support, and expansion funding to new and existing child care providers in the service area of the eligible entity; and 
(4)pipeline grants under section 54435, which will fund eligible entities to— (A)launch and expand early childhood educator preparation programs; and 
(B)form strategic partnerships with regional institutions to expand, diversify, and strengthen the workforce pipeline for infant and toddler care providers. (b)AdministrationIn administering this part, the Secretary shall— 
(1)consult with the Secretary of Health and Human Services with respect to all grants carried out under this subpart; and (2)consult with the Administrator of the Small Business Administration with respect to impact grants carried out under section 54434. 
54422.Application; selection criteria 
(a)Application 
(1)In generalAn eligible entity desiring a grant under subpart B shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (2)ContentsAn application submitted under paragraph (1) shall include— 
(A)a landscape review on the need for infant and toddler child care within the current and prospective student populations of the eligible entity and in the broader service area of the eligible entity, with an emphasis on community college or minority-serving institution student parents in communities of color and low-income parents; (B)a landscape review of the infant and toddler care workforce within the service area of the eligible entity; 
(C)a high-level vision (which, in the case of an eligible entity desiring a planning grant under section 54432, will be clarified and adjusted through the needs assessment and activities carried out under the grant) for how to leverage 1 or more access, impact, or pipeline grants under subpart B to enhance access and quality in the infant and toddler child care landscape of the service area of the eligible entity; (D)a description of how the eligible entity will advance child development (including social and emotional development), family engagement, and culturally responsive and linguistically responsive pedagogy for infant and toddler child care within its child care center or early childhood education programs (as applicable), through professional development, required coursework, or targeted outreach and enrollment; 
(E)an assurance that the eligible entity will submit annual reports that document how funds were allocated and the impact of the grant; (F)a commitment that wages for child care staff at each on-campus child care center of a participating community college or minority-serving institution during the grant period shall be— 
(i)comparable to wages for elementary educators with similar credentials and experience in the State; and (ii)at a minimum, at a rate that is enough to provide a living wage for all child care staff; and 
(G)in the case of an impact, access, or pipeline grant under subpart B, an assurance that the eligible entity will continue to convene and consult an infant and toddler care committee described in section 54432(a)(1). (b)Selection criteria (1)In generalThe Secretary shall award grants under subpart B on a competitive basis, in accordance with the priorities described in paragraph (2), and in a manner that supports eligible entities that— 
(A)enroll a high percentage of students who are eligible for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) and who have children under age 3; (B)are located within or in the immediate vicinity of an infant and toddler child care desert; or 
(C)have a clear and compelling plan for— (i)in the case of a planning grant under section 54432, carrying out the activities of the planning grant; 
(ii)in the case of an access grant under section 54433, expanding access to free infant and toddler child care for community college or minority-serving institution student parents; (iii)in the case of an impact grant under section 54434, expanding the supply and quality of child care in the community by providing training, mentorship, technical support, and startup funding, in collaboration with existing child care agencies and organizations; or 
(iv)in the case of a pipeline grant under section 54435, growing and strengthening the workforce pipeline of highly effective infant and toddler child care providers, especially such providers serving infant and toddler child care deserts, by expanding early childhood education programs or upgrading an on-campus child care center into a lab school. (2)Priorities in awarding grantsIn awarding grants under subpart B, the Secretary shall, to the extent practicable based on the strength of the applications and the availability of appropriations— 
(A)first, ensure that not less than 80 percent of the funds appropriated for grants under subpart B are awarded to eligible entities that are eligible institutions, as defined in section 312(b) of the Higher Education Act of 1965 (20 U.S.C. 1058(b)); (B)second, ensure that not less than 1 eligible entity in each State is awarded a grant; and 
(C)third, provide special consideration to applications described in paragraph (3). (3)Additional consideration and fundingIn awarding grants under subpart B and subject to paragraph (2), the Secretary shall provide special consideration, and may provide additional funding as needed, including funding to exceed the limits described in section 54423(a), for— 
(A)applications for access grants under section 54433 that will provide— (i)infant and toddler child care for children of all ages between birth and age 3; 
(ii)infant and toddler child care available during nontraditional hours; (iii)infant and toddler child care that has the supports and staffing needed for children who are dual language learners; 
(iv)infant and toddler child care that has the supports and staffing needed for children in need of trauma-informed care and infants and toddlers with disabilities, which may include providing training for infant and toddler child care staff to support the needs of infants and toddlers with disabilities or coordinating with service providers to deliver services under section 619 or part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419; 1431 et seq.); and (v)child care and aftercare for children age 3 and older, especially for children that age out of the infant and toddler child care program supported under this part, and for siblings of children enrolled in campus-sponsored infant and toddler care; and 
(B)applications for pipeline grants under section 54435 that propose to— (i)develop and teach courses on culturally responsive and linguistically responsive teaching in early childhood education; and 
(ii)develop and teach courses on supporting infants and toddlers with disabilities who are under age 3. (c)Prerequisites for access, impact, and pipeline grantsAn eligible entity shall receive and timely complete all requirements of a planning grant under section 54432 before receiving an access, impact, or pipeline grant under section 54433, 54434, or 54435. 
54423.Amount, duration, and administration of grants 
(a)Amount of grantsEach grant awarded under subpart B to an eligible entity shall be in an amount of— (1)in the case of a grant awarded to an individual community college or minority-serving institution, not more than $20,000,000; and 
(2)in the case of a grant to a consortium of community colleges or minority-serving institutions, not more than $220,000,000. (b)Duration of grantsA grant awarded under subpart B shall be for a period of 4 years, except that a planning grant awarded under section 54432 shall be for a period of 1 year. 
(c)Number of grants 
(1)Planning grantsNo eligible entity shall receive more than 1 planning grant under section 54432. (2)Impact, access, and pipeline grantsAn eligible entity may receive multiple grants under sections 54433, 54434, and 54435, including 2 or more grants under different sections for the same grant period or for overlapping grant periods. 
(d)Annual grant competitionsThe Secretary shall conduct annual grant competitions for the grants under subpart B. (e)Rule of constructionNothing in this part shall be construed to limit any program or grant established under any other Federal law, including the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), or the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.). 
BPlanning and implementation grants 
54431.Grants authorizedFrom amounts made available under section 54413, the Secretary shall award to eligible entities— (1)planning grants under section 54432, to enable the eligible entities to assess the infant and toddler care needs of current and prospective community college or minority-serving institution student parents and the surrounding community and develop a detailed proposal to address such needs; 
(2)access grants under section 54433, which will provide free high-quality child care for up to 500,000 children under the age of 3 of community college or minority-serving institution student parents, helping to reduce barriers that impact the ability of community college or minority-serving institution student parents to graduate, and reducing their postgraduation debt; (3)impact grants under section 54434, which will expand the supply and quality of child care in the community by providing training, mentorship, technical support, and expansion funding to new and existing child care providers in the service area of the eligible entities; and 
(4)pipeline grants under section 54435, which will fund eligible entities to— (A)launch and expand early childhood educator preparation programs; and 
(B)form strategic partnerships with regional institutions to expand, diversify, and strengthen the workforce pipeline for infant and toddler child care providers. 54432.Planning grants (a)Use of fundsAn eligible entity receiving a grant under this section shall use grant funds to— 
(1)establish an infant and toddler child care committee that is reflective and inclusive of the community being served and composed of members who are— (A)student parents at the participating community college or minority-serving institution; 
(B)faculty of any participating community college or minority-serving institution; (C)representatives of a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) serving the service area of the eligible entity; 
(D)where applicable, a local public charter school provider; (E)representatives of a local child care resource and referral agency; and 
(F)infant and toddler child care professionals (such as representatives from a local Head Start or Early Head Start program, home-based infant and toddler child care providers, and child care providers with expertise working with infants or toddlers with disabilities); (2)conduct an infant and toddler child care needs assessment of current and prospective community college or minority-serving institution student parents, the infant and toddler child care workforce, and the service area of the eligible entity, that includes information on the level of need for— 
(A)infant and toddler child care during nontraditional hours; (B)3-year-old child care, toddler care, and infant care; 
(C)care for infants and toddlers with disabilities; (D)care for children from households that speak a language other than English; and 
(E)child care in specific communities, especially infant and toddler child care deserts; (3)begin research, outreach, and planning for expanding access to free infant and toddler child care for community college or minority-serving institution student parents, which may include drafting a delivery agreement with infant and toddler child care providers in the community to provide infant and toddler child care to community college or minority-serving institution student parents; and 
(4)develop a detailed proposal, with a focus on the needs of parents of children under age 3, to address those needs, which may include applying for an impact, access, or pipeline grant under section 54433, 54434, or 54435. (b)Reporting requirementsNot later than 30 days after the end of a grant period under this section, the eligible entity that received the grant shall prepare and submit a report to the Secretary that includes— 
(1)the results of the needs assessment conducted under subsection (a)(2); (2)the detailed proposal developed under subsection (a)(4); and 
(3)in the case of an eligible entity that desires an impact, access, or pipeline grant under section 54433, 54434, or 54435, an application for the grant. 54433.Access grants providing infant and toddler child care for community college or minority-serving institution student parents (a)Use of grantsAn eligible entity receiving a grant under this section shall use grant funds to expand access to free infant and toddler child care for community college or minority-serving institution student parents by carrying out 1 or more of the following: 
(1)Paying the infant and toddler child care costs of community college or minority-serving institution student parents at an on-campus child care center, State licensed off-campus child care center, or State licensed or registered home-based child care provider. (2) (A)Operating an on-campus child care center that provides infant and toddler child care; or 
(B)contracting with a child care provider that is operating 1 or more child care centers (as of the date of the contract) to operate an on-campus child care center that provides infant and toddler child care. (3)Coordinating with local child care resource and referral agencies for services such as helping community college or minority-serving institution student parents find infant and toddler child care. 
(4)Expanding the resources for existing on-campus child care centers, as of the date of the application for the grant, by— (A)expanding the space of the center for infant and toddler child care; 
(B)purchasing equipment to be used for infant and toddler child care; or (C)hiring staff to accommodate additional children under the age of 3. 
(5)Lengthening the hours of an existing on-campus infant and toddler child care center or keeping the on-campus infant and toddler child care center open during breaks (including summer). (6)Establishing capacity for drop-in infant and toddler child care or flex infant and toddler child care for the children of community college or minority-serving institution student parents. 
(7)Renovating campus facilities to allow for the operation of an on-campus child care center that— (A)satisfies the standards that apply to alterations or (as applicable) new construction under title II or III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq., 12181 et seq.), as the case may be; and 
(B) 
(i)meets a high-quality standard, according to a State quality rating and improvement system or the standards applicable to an Early Head Start program under the Head Start Act (42 U.S.C. 9831 et seq.); or (ii)is accredited through the National Association for the Education of Young Children or another organization of similar expertise, as determined by the Secretary. 
(b)Requirements of on-Campus child care centersIn order for an on-campus child care center of a community college or minority-serving institution participating in an eligible entity to be supported with funds from a grant under this section, the on-campus child care center shall meet the following requirements: (1)The child care center shall be licensed by the State and shall meet a high-quality standard described in subsection (a)(7)(B)(i) or be accredited in accordance with subsection (a)(7)(B)(ii). 
(2)Children of community college or minority-serving institution student parents shall receive priority enrollment in the child care center, with priority going first to low-income community college or minority-serving institution student parents, although dependents of faculty and staff of the community college or minority-serving institution and community members may be enrolled once the enrollment needs of all requesting community college or minority-serving institution student parents are fulfilled. (3)The child care center shall provide infant and toddler child care to children of community college or minority-serving institution student parents, without regard as to whether the parent is a full-time or part-time student. 
(4)Not less than 85 percent of the community college or minority-serving institution student parents using the on-campus child care center for infant and toddler child care shall be eligible to receive Federal Pell Grants under section 401 of the Higher Education Act of 1965 (20 U.S.C. 401), except that the Secretary may grant a waiver from this requirement if the Secretary determines necessary. (5)The child care center shall provide drop-in infant and toddler child care for community college and minority-serving institution student parents and may not impose minimum enrollment requirements for children of community college or minority-serving institution student parents. The Secretary shall promulgate regulations that specify the percentage of infant and toddler child care slots that must be reserved for drop-in infant and toddler child care under this paragraph. 
(6)The child care center— (A)shall provide infant and toddler child care for children under the age of 3 (as of the first day of the academic year of the community college or minority-serving institution supporting the child care center) of community college and minority-serving institution student parents for free; 
(B)may charge faculty and staff of the community college or minority institution and community members fees, using a sliding scale based on family income, to enroll their children in the child care center; and (C)shall comply with the suspension and expulsion performance standard for Head Start programs under section 1302.17 of title 45, Code of Federal Regulations, or any successor standard. 
(7) 
(A)The child care center shall maintain a continuity of care for the children of parents who— (i)were community college or minority-serving institution student parents during any reasonable or unavoidable break in the parents' enrollment; or 
(ii)transferred from a community college to a 4-year minority-serving institution during the student's enrollment at the 4-year institution. (B)The child care center may charge a parent described in subparagraph (A) a fee for the child care services provided during the period when the parent is not enrolled in the community college or minority-serving institution, using a sliding scale based on family income during this period, as long as the fee does not exceed 7 percent of the family's income. 
(8)The child care center shall pay its child care staff a wage that— (A)is comparable to wages for elementary educators with similar credentials and experience in the State; and 
(B)at a minimum, provides a living wage for all child care staff of the child care center. (9)The child care center, if not a child care provider covered by subsection (c) of section 658H of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f), shall comply with that section in the same manner and to the same extent as such a child care provider, with respect to background checks for child care staff members (including prospective child care staff members) for the center. 
(c)Consultation and reports 
(1)ConsultationAn eligible entity receiving a grant under this section shall, for each year of the grant, consult with an infant and toddler child care committee described in section 54432(a)(2) regarding the results of the grant and the contents of the annual report submitted to the Secretary. (2)ReportsAn eligible entity receiving a grant under this section shall, for each year of the grant, prepare and submit a report to the Secretary that includes— 
(A)the number of community college or minority-serving institution student parents that received access to State licensed or registered child care because of the grant, in the aggregate and disaggregated by age, gender, race and ethnicity, family income, disability status, and full-time or part-time enrollment status in the community college or minority-serving institution; (B)the number of children under age 3 enrolled in each on-campus child care center supported under the grant, disaggregated by age, gender, disability status, marital status of parents, and race and ethnicity; 
(C)for each on-campus child care center supported under the grant, the number of suspensions of children enrolled in the child care center, in the aggregate and disaggregated by race and ethnicity, gender, and disability status; (D)the demographics, including race, ethnicity, and gender of the staff and leadership of all child care centers supported under the grant; 
(E)the most frequent times of the day and days of the week, and the average number of hours per week, that on-campus child care centers were used by community college or minority-serving institution student parents, and the child care hours per week provided to community college or minority-serving institution student parents, disaggregated by child care provided at nontraditional hours and traditional daytime, weekday child care; (F)semester-to-semester persistence and fall-to-fall persistence rates of community college or minority-serving institution student parents with children enrolled in infant and toddler child care sponsored by the community college or minority-serving institution, compared to the persistence rate of community college or minority-serving institution student parents with children under 3 who are not enrolled in community college or minority-serving institution sponsored child care— 
(i)collected in accordance with regulations promulgated by the Secretary; and (ii)in the aggregate and disaggregated as described in subparagraph (A) and by the age of the children of the community college or minority-serving institution students; 
(G)the degree or certificate completion rate of community college minority-serving institution student parents with children enrolled in child care that is sponsored by the community college or minority-serving institution and is not infant and toddler child care, in the aggregate and disaggregated as described in such subparagraph and by the age of the children of the community college or minority-serving institution student parents; and (H)if grant funds are used to renovate campus facilities under subsection (a)(7), proof of the on-campus child care center's compliance with the standards that apply to alterations or (as applicable) new construction under title II or III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq., 12181 et seq.), as the case may be. 
(3)Cross-tabulationIn each report submitted by an eligible entity under paragraph (2), the eligible entity shall also provide the information described in subparagraphs (A), (B), (C), and (F)(ii) of such paragraph cross-tabulated by, at a minimum, gender, disability status, and each major racial and ethnic group, which shall be presented in a manner that— (A)is first anonymized and does not reveal personally identifiable information about an individual community college or minority-serving institution student parent or child enrolled in the child care center; 
(B)does not include a number of individuals in any subgroup of community college or minority-serving institution student parents or children enrolled in the child care center that is insufficient to yield statistically reliable information or that would reveal personally identifiable information about an individual; and (C)is consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy Act of 1974). 
(d)DefinitionIn subsection (b)(9), the term child care staff member means an individual— (1)who is employed by a child care center covered by subsection (b) for compensation; or 
(2)whose activities involve the care or supervision of children for, or unsupervised access to children who are cared for or supervised by, such a child care center. 54434.Impact grants (a)Use of fundsGrants awarded under this section shall be used by eligible entities to expand the supply and quality of child care in the community by providing training, mentorship, technical support, and startup funding, in collaboration with existing (as of the date of application for the grant) child care agencies and organizations, through carrying out 1 or more of the following activities: 
(1)Contracting with local child care resource and referral organizations to support onsite technical assistance for child care providers, and training, mentorships, and business technical assistance related to existing (as of the date of the grant) or new start-up child care programs. (2)Contracting with local child care resource and referral organizations to provide staffed family child care networks, such as a hub that supports a group of home-based care providers to promote high-quality care. 
(3)Establishing a network of child care providers in the community, or partnering with an existing, as of the date of application, provider or network (such as an Early Head Start program operating in the community) to facilitate provider access to training, coaching, mentorship, licensure, technical support, and expansion funding. (4)Developing content for training for community child care providers (including home-based providers and unlicensed providers) on strong child care business practices and other supports and training the providers may require. 
(5)Compensating qualified individuals to deliver training for community members on providing high-quality child care. (6)Awarding microenterprise grants for State licensed, qualified early childhood education professionals, State licensed child care centers, and State licensed or registered home-based child care providers to open a child care program that provides infant and toddler child care, or to expand infant and toddler child care (including expanding access to serve infants or toddlers with disabilities) at a child care program in areas with low access to affordable, quality infant and toddler child care. 
(7)Developing and communicating clear pathways for community child care providers and current and prospective students of infant and toddler child care education, particularly individuals with low incomes and from historically underrepresented groups, to take advantage of professional development, certificate, and associate degree offerings, for the purpose of advancing their skills and careers. (8)Prioritizing child care programs, pathways, and resources in communities of color and low-income communities. 
(9)Developing and delivering child care professional development and courses in languages other than English. (b)Rule regarding professional developmentIf an eligible entity elects to use grant funds under this section for professional development, the eligible entity shall ensure that— 
(1)a portion of the professional development is open, available, and easily accessible to unlicensed child care providers and a portion of the professional development is available to State licensed or registered child care providers; and (2)not more than 30 percent of the funds provided through the grant under this section are allocated toward professional development. 
(c)Consultation and reports 
(1)ConsultationAn eligible entity receiving a grant under this section shall, for each year of the grant, consult with an infant and toddler child care committee described in section 54432(a)(2) and the lead agency for the applicable State designated under section 658D of the Child Care Development and Block Grant Act of 1990 (42 U.S.C. 9858b) regarding the results of the grant and the contents of the annual report submitted to the Secretary. (2)ReportsAn eligible entity receiving a grant under this section shall, for each year of the grant, prepare and submit a report to the Secretary that includes— 
(A)the number of child care providers that attended child care professional development sessions coordinated by the eligible entity under the grant, and the type of training received; (B) (i)the number of child care providers fluent in a language other than English that received professional development through the grant, including the number of such child care providers reached through the development and delivery of coursework in languages other than English; and 
(ii)the number of such child care providers that received professional development through the grant and graduated with an infant toddler credential, a child development associate credential, or associate degree related to early childhood development; (C)the number of community colleges or minority-serving institutions that joined or established networks of child care providers; 
(D)the number of State licensed child care spots created for children under 3 as a result of the training or microenterprise grants provided, in the aggregate and disaggregated by location in an infant and toddler child care desert, location in a community of color, and, for recipients of microenterprise grants under subsection (a)(6), race, ethnicity, and gender of recipient; (E)the number of participants in mentorship programs supported under the grant, in the aggregate and disaggregated by race, ethnicity, and gender; and 
(F)the number of community child care providers receiving technical support from the on-campus child care center or network or the child care resource and referral agency under the grant. (3)Cross-tabulationIn each report submitted by an eligible entity under paragraph (2), the eligible entity shall also provide the information described in paragraph (2)(E) cross-tabulated by, at a minimum, gender and each major racial and ethnic group, which shall be presented in a manner that— 
(A)is first anonymized and does not reveal personally identifiable information about an individual participant in a mentorship program; (B)does not include a number of individuals in any subgroup of mentorship program participants that is insufficient to yield statistically reliable information or that would reveal personally identifiable information about an individual; and 
(C)is consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy Act of 1974). 54435.Pipeline grants (a)Use of fundsGrants awarded under this section shall be used by eligible entities to grow and strengthen the workforce pipeline of highly effective infant and toddler child care providers, especially such providers serving infant and toddler child care deserts, through carrying out 1 or more of the following activities: 
(1)Establishing— (A)an associate degree program that includes not less than 2 courses specifically on infants and toddlers; or 
(B)a stackable child development associate credential, infant toddler credential, or early childhood education certificate, that can be incorporated into a higher-level credential or certificate. (2)Hiring faculty to adopt and teach previously developed competency-based high-quality infant-toddler courses, or to develop and teach infant-toddler courses, which may include courses required for an infant or toddler care certificate, such as courses on child growth and development, the physical and nutritional needs of children, communicating with families, language development, child mental health, supporting infants and toddlers with disabilities, and effective interactions with children. 
(3)Developing and executing a plan for increased coordination between an early childhood educator preparation program of a participating community college or minority-serving institution and an on-campus child care center of the community college or minority-serving institution, to enhance the quality of both the child care and the early childhood educator preparation program. (4)Creating or enhancing a partnership between a participating community college and a 4-year degree-granting institution, to support and coordinate associate degree programs or provide for articulation agreements in early childhood education with related baccalaureate degree programs. 
(5)Upgrading an on-campus child care center into a child care lab school for the purpose of facilitating early childhood educator preparation program practicum work, which may include installing one-way observation windows or live-feed cameras. (6)Awarding microgrants to students in early childhood educator preparation programs for tuition, books, transportation, permitting or licensing fees, apprenticeships, and time spent doing practicum work. 
(7)Developing and teaching courses on culturally responsive teaching in early childhood education. (8)Forming partnerships with local public high schools to establish early childhood education career and technical education programs, including programs that lead to a degree or credential or provide opportunities for students to enter the community college or minority-serving institution with postsecondary credits that can be counted towards an early childhood education certificate, credential, or degree. 
(b)Consultation and reports 
(1)ConsultationAn eligible entity receiving a grant under this section shall, for each year of the grant, consult with an infant and toddler child care committee described in section 54432(a)(2) regarding the results of the grant and the contents of the annual report submitted to the Secretary. (2)Reporting requirementsAn eligible entity receiving a grant under this section shall, for each year of the grant, prepare and submit a report to the Secretary that includes— 
(A)the number of students that enrolled in early childhood educator preparation programs due to the support provided by the grant, in the aggregate and disaggregated by credential or degree type of the program and by age, gender, race or ethnic group, ability to speak a second language, family income level, disability status, and full-time or part-time student status; (B)the amount of funds allocated to early childhood educator preparation program students through microgrants under this section, in the aggregate and disaggregated by usage of funds and by demographics of the students receiving the microgrants, including age, gender, race or ethnic group, second language ability, parent status, family income level, disability status, and full-time or part-time student status; 
(C)the persistence, retention, and completion rates of students receiving the microgrants, as compared to such rates for students not receiving the microgrants; (D)the number of students dual-enrolled in high school and a community college or minority-serving institution early childhood educator preparation program; 
(E)the number of students that completed degrees, certificates, or credentials in dual-enrollment programs, in the aggregate and disaggregated by degree, certificate, and credential type; and (F)the details of any partnerships or articulation agreements established with local public high schools or local 4-year degree-granting institutions of higher education. 
(3)Cross-tabulationIn each report submitted by an eligible entity under paragraph (2), the eligible entity shall also provide the information described in subparagraphs (A) and (B) of such paragraph cross-tabulated by, at a minimum, gender, each major racial and ethnic group, and disability status, which shall be presented in a manner that— (A)is first anonymized and does not reveal personally identifiable information about an individual student; 
(B)does not include a number of individuals in any subgroup of students that is insufficient to yield statistically reliable information or that would reveal personally identifiable information about an individual; and (C)is consistent with the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g, commonly known as the Family Educational Rights and Privacy Act of 1974). 
54436.Evaluation criteria for grantsFor each year of the grant program under this part, the Secretary shall evaluate the effectiveness of grants under chapter 1. Each evaluation shall include the following criteria: (1)For access grants awarded under section 54433— 
(A)the number of community college or minority-serving institution student parents that received access to licensed or registered infant and toddler child care due to the grant, in the aggregate and disaggregated by age, gender, race or ethnic group, family income level, disability status, marital status, and full-time or part-time student status; (B)the most frequent times, and the average number of hours per week, that on-campus child care centers were used by community college or minority-serving institution student parents; 
(C)semester-to-semester persistence and fall-to-fall persistence rates of community college or minority-serving institution student parents with children enrolled in infant or toddler child care sponsored by the community college or minority-serving institution, compared to such rate for students with children not enrolled in the community college or minority-serving institution child care program, in the aggregate and disaggregated by the categories described in subparagraph (A); and (D)degree and certificate completion rate of community college or minority-serving institution student parents with children enrolled in child care sponsored by the community college or minority-serving institution, compared to such rate for students with children not enrolled in such a sponsored child care program, in the aggregate and disaggregated by the categories described in subparagraph (A). 
(2)For impact grants awarded under section 54434— (A)the number of attendees for the child care professional development sessions coordinated by the eligible entity under the grants; 
(B)the number of community colleges or minority-serving institutions that joined or established networks of child care providers as a result of the grants; (C)the number of State licensed child care spots created for children under 3 in infant and toddler child care deserts and communities of color that were established as a result of microenterprise grants supported under section 54434(a)(6); and 
(D)the number of child care providers fluent in a language other than English that received professional development under the grants. (3)For pipeline grants under section 54435— 
(A)the number of early childhood educator preparation programs that were established with funding under the grants; (B)the number of existing early childhood educator preparation programs that expanded course, certificate, or degree offerings as a result of funding under the grants; 
(C)the number of students that enrolled in early childhood educator preparation programs because of funding provided under the grants, in the aggregate and disaggregated by— (i)type of degree or credential; and 
(ii)student age, gender, race or ethnic group, second language ability, family income level, disability status, and status as enrolled full- or part-time; (D)the amount of funds allocated to early childhood educator preparation program students through microgrants supported under section 54435(a)(6), in the aggregate and disaggregated by— 
(i)category of usage of funds; and (ii)the categories described in subparagraph (C)(ii); 
(E)persistence, retention, and completion rates of students receiving such microgrants, as compared to students not receiving microgrants; (F)the number of new early childhood educator preparation program partnerships formed between community colleges or minority-serving institutions and area high schools as a result of the grants; 
(G)the number of students dual-enrolled in high school and community college early childhood educator preparation programs as a result of the grants; and (H)the number of students that completed a degree or credential in a dual-enrollment program as a result of the grants, in the aggregate and disaggregated by degree or credential. 
54437.Report to CongressThe Secretary shall prepare and submit to Congress an annual report on the grant program under this part that includes— (1)the results from the most recent evaluation under section 54436; and 
(2)information regarding the progress made by the grants based on the most recent reports submitted under sections 54432(b), 54433(c), 54434(c), and 54435(b). 54438.Nondiscrimination in programs and activities (a)NondiscriminationNo person in the United States shall, on the basis of actual or perceived race, color, religion, national origin, sex (which includes sexual orientation, gender identity, pregnancy, childbirth, medical conditions related to pregnancy or childbirth, or sex stereotypes), or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity funded, in whole or in part, with funds made available under this part or with amounts appropriated for grants, contracts, or certificates similar to a child care certificate as defined in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n), administered with such funds. 
(b)EnforcementSubsection (a) shall be enforced in the same manner and by the same means, as if such subsection was incorporated in title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), and as if a violation of subsection (a) was treated as if it was a violation of section 601 of such Act (42 U.S.C. 2000d). (c)Rule of constructionNothing in this section shall be construed to alter or change any provisions of section 658N of the Child Care and Development Block Grant of 1990 (42 U.S.C. 9858l). 
2Child Care and Development Block Grant Program 
54441.Eligibility 
(a)In generalSection 658P(4)(C)(i) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n(4)(C)(i)) is amended by striking job training or educational program and inserting job training or educational program (which may be a program of study at an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), a program of secondary education, or a program of study leading to the recognized equivalent of a secondary school diploma). (b)Plan requirementsSection 658E(c)(2) of such Act (42 U.S.C. 9858c(c)(2)) is amended by adding at the end the following: 
 
(W)Eligibility standardsThe plan shall contain an assurance that the State will not use any requirement for the eligibility of a child under this subchapter that is more restrictive than the requirements of (including regulations issued under) this subchapter, such as a family income standard, or a work, training, or education standard, that is more restrictive than the standards specified in section 658P(4).. 54442.Conforming amendmentsSection 658H(c) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f(c)) is amended— 
(1)in paragraph (1), in the matter preceding subparagraph (A), by inserting or a child care center covered by section 54433(b) of the Preparing and Resourcing Our Student Parents and Early Childhood Teachers Act before if such; and (2)in paragraph (2), by inserting , including a child care center covered by section 54433(b) of the Preparing and Resourcing Our Student Parents and Early Childhood Teachers Act, before shall be ineligible. 
54443.Increased Federal matching payments for child careSection 418(a)(2)(C) of the Social Security Act (42 U.S.C. 618(a)(2)(C)) is amended to read as follows:  (C)Federal matching of state expendituresThe Secretary shall pay to each eligible State for a fiscal year an amount equal to the lesser of— 
(i)the State's allotment under subparagraph (B); or (ii)the sum of— 
(I)in the case of a State that provides payments for child care assistance for infants and toddlers (within the meaning of section 658G of the Child Care and Development Block Grant Act of 1990) at not less than 75 percent of the market rates, based on the most recent market rate survey conducted under section 658E(c)(4)(B), taking into account the geographic area, type of child care, and age of the child, 90 percent of the State's expenditures for such assistance; and (II)the amount equal to the Federal medical assistance percentage that applies to the State for the fiscal year under section 1905(b) (without regard to any adjustments to such percentage applicable under that section or any other provision of law) of so much of the State's expenditures for child care in that fiscal year for children other than infants and toddlers.. 
3Outreach regarding the dependent care allowance for Federal student aid  
54451.Sharing dependent care allowance information for Federal student aidSection 132(h)(4) of the Higher Education Act of 1965 (20 U.S.C. 1015a(h)(4)) is amended— (1)in the paragraph heading, by inserting and information after Disclaimer; 
(2)in subparagraph (B), by striking and after the semicolon; (3)in subparagraph (C), by striking the period and inserting ; and; and 
(4)by adding at the end the following:  (D)explaining— 
(i)that a student with a dependent may be eligible to include a dependent care allowance described in section 471(a)(8) in the student's cost of attendance; (ii)the effect that a dependent care allowance may have on the amount of financial aid available to the student from the institution; and 
(iii)how to apply for the dependent care allowance.. OOClosing the College Hunger Gap 54501.Short titleThis subtitle may be cited as the Closing the College Hunger Gap Act of 2020. 
54502.Questions on food and housing insecurity in National Postsecondary Student Aid StudyThe Secretary of Education shall add questions that measure rates of food and housing insecurity to the National Postsecondary Student Aid Study. 54503.Information on SNAP eligibility (a)In generalSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end the following: 
 
(i)Information on SNAP eligibility 
(1)In generalFor each year for which a student described in paragraph (2) submits a form described in subsection (a), the Secretary shall send to such student information regarding potential eligibility for assistance under, and application process for, the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) in written and electronic form. Both the written and electronic communication shall include contact information for the State agency responsible for administering the supplemental nutrition assistance program in the State in which the student resides. (2)StudentsA student is described in this paragraph if the student has an expected family contribution equal to zero for the year.. 
(b)ConsultationThe Secretary of Education shall consult with the Secretary of Agriculture, and the head of any other applicable Federal or State agency, in designing the written and electronic communication regarding potential eligibility for assistance under, and application process for, the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) as described in section 483(i) of the Higher Education Act of 1965 (20 U.S.C. 1090(i)). 54504.Effective dateThis subtitle and the amendment made by this subtitle shall take effect 120 days after the date of enactment of this Act. 
PPTransparency in Off-Campus Housing Act 
54601.Short titleThis subtitle may be cited as the Transparency in Off-Campus Housing Act. 54602.Institutional calculations for off-campus room and board (a)Authority To prescribe regulationsSection 478(a) of the Higher Education Act of 1965 (20 U.S.C. 1087rr(a)) is amended— 
(1)in paragraph (1)— (A)by striking or at the end of subparagraph (A); 
(B)by striking the period at the end of subparagraph (B) and inserting ; or; and (C)by adding at the end the following: 
 
(C)to prescribe— (i)at least one methodology that institutions of higher education (other than institutions that receive a waiver under clause (ii)) shall use in determining the allowance for room and board costs incurred by students described in subparagraph (A) of section 472(3) and by students described in subparagraph (D) of such section, that shall— 
(I)ensure that each such allowance determination is sufficient to cover reasonable room and board costs incurred by the students for whom such allowance is being determined; and (II)include the sources of information that institutions shall use in making each such allowance determination; and 
(ii)a process for granting institutions of higher education a waiver from the requirements of clause (i), including— (I)a requirement that each institution of higher education seeking such a waiver submit to the Secretary— 
(aa)a description of the methodology that the institution will use for each allowance determination described in clause (i); (bb)an assurance that each such allowance determination meets the requirements of clause (i)(I); and 
(cc)a demonstration that the institution will use reliable sources of information for each such allowance determination; and (II)a requirement that each institution of higher education that receives such a waiver publicly disclose on the website of the institution the methodology and sources of information used by the institution for each allowance determination described in clause (i).; and 
(2)by adding at the end the following:  (3)Any regulation proposed by the Secretary under paragraph (1)(C) of this subsection shall not be subject to the requirements of paragraph (2).. 
(b)Requirement To prescribe regulationsNot later than 18 months after the date of enactment of this Act, the Secretary of Education shall issue regulations that meet the requirements of subparagraph (C) of section 478(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087rr(a)(1)), as added by subsection (a). QQPassport Assistance for Disadvantaged Students Act of 2020 54701.Short titleThis subtitle may be cited as the Passport Assistance for Disadvantaged Students Act of 2020. 
54702.Demonstration program 
(a)AuthorizationThe Secretary shall carry out a pilot program to make grants to institutions of higher education to— (1)reimburse a student who is a Pell Grant recipient enrolled at the institution for the costs of obtaining a United States passport necessary for such student to participate in a study abroad program; and 
(2)in coordination with the Secretary of State, directly pay the costs described in paragraph (1) in the case of a United States passport event carried out by the Secretary of State on the campus of such institution. (b)ApplicationTo be eligible to receive a grant under this section, an institution of higher education shall, not later than 1 year after the date of the enactment of this Act, submit an application to the Secretary that includes— 
(1)the number of Pell Grant recipients enrolled at the institution that participated in a study abroad program during each of the 5 years before the date of such application; (2)an assurance that the institution will report to the Secretary the number of Pell Grant recipients enrolled at the institution that participated in a study abroad program annually for each of the 4 years after the date on which the application is submitted; 
(3)a description of how the institution will engage in student outreach in carrying a grant under this section; (4)such other information as the Secretary may require. 
(c)Awards 
(1)RequirementsNot later than 2 years after the date of the enactment of this Act, the Secretary shall make grants under subsection (a) to each of the following: (A)A four-year public institution of higher education. 
(B)A public historically Black college or university. (C)A public Hispanic-serving institution. 
(2)Other awardsAfter making the awards required under paragraph (1), the Secretary— (A)may make grants to additional institutions of higher education; and 
(B)shall give priority under subparagraph (A) to institutions of higher education with study abroad programs that offer science, technology, engineering, and math courses. (d)Reporting requirements (1)Institution reportingAn institution of higher education that receives a grant under this section shall not later than 1 year after receiving such grant submit to the Secretary and the Secretary of State a report that includes— 
(A)a description of the student outreach carried out through a grant under this section; and (B)the number of Pell Grant recipients who— 
(i)obtained a United States passport pursuant to such grant; and (ii)participated in a study abroad program in the year after the institution received such grant. 
(2)Department reportingNot later than 1 year after the date of the enactment of this section, and annually for the 3 years thereafter, the Secretary, in coordination with the Secretary of State, shall submit a report to Congress that includes— (A)a description of the awards made under this section; and 
(B)an assessment of the pilot program under this section. (e)Final assessmentNot later than 1 year after the date on which the pilot program authority terminates under subsection (f), the Secretary and the Secretary of State shall each— 
(1)prepare an assessment of the pilot program, including a recommendation as to whether— (A)the pilot program should be continued and expanded; or 
(B)a similar program related to other higher education programs, such as graduate and postgraduate programs, community colleges, vocational programs, and apprenticeship programs, should be carried out; and (2)submit such assessment to Congress. 
(f)TermThe authority to carry out the pilot program under this section shall terminate on the date that is 5 years after the date of the enactment of this Act. (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $500,000 for fiscal year 2022 and each of the succeeding 3 fiscal years. 
(h)DefinitionsIn this section: (1)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given the term under section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a). 
(2)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution under section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)). (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act (20 U.S.C. 1002). 
(4)Pell Grant recipientThe term Pell Grant recipient means a recipient of financial aid under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.). (5)SecretaryThe term Secretary means the Secretary of Education. 
RRSTEM Opportunities Act 
54801.Short title; findings 
(a)Short titleThis title may be cited as the STEM Opportunities Act of 2020. (b)FindingsThe Congress finds the following: 
(1)Many reports over the past decade have found that it is critical to our Nation’s economic leadership and global competitiveness that the United States educates and trains more scientists and engineers. (2)Research shows that women and minorities who are interested in STEM careers are disproportionately lost at nearly every educational transition and at every career milestone. 
(3)The National Center for Science and Engineering Statistics at the National Science Foundation collects, compiles, analyzes, and publishes data on the demographics of STEM degrees and STEM jobs in the United States. (4)Women now earn nearly 37 percent of all STEM bachelor’s degrees, but major variations persist among fields. In 2017, women earned only 20 percent of all bachelor’s degrees awarded in engineering and 19 percent of bachelor’s degrees awarded in computer sciences. Based on Bureau of Labor Statistics data, jobs in computing occupations are expected to account for nearly 60 percent of the projected annual growth of newly created STEM job openings from 2016 to 2026. 
(5)In 2017, underrepresented minority groups comprised 39 percent of the college-age population of the United States, but only 18 percent of students who earned bachelor’s degrees in STEM fields. The Higher Education Research Institute at the University of California, Los Angeles, found that, while freshmen from underrepresented minority groups express an interest in pursuing a STEM undergraduate degree at the same rate as all other freshmen, only 22.1 percent of Latino students, 18.4 percent of African-American students, and 18.8 percent of Native American students studying in STEM fields complete their degree within 5 years, compared to approximately 33 percent of White students and 42 percent of Asian students who complete their degree within 5 years. (6)In some STEM fields, including the computer sciences, women persist at about the same rate through doctorate degrees. In other STEM fields, women persist through doctorate degrees at a lower rate. In mathematics, women earn just 26 percent of doctorate degrees compared with 42 percent of undergraduate degrees. Overall, women earned 38 percent of STEM doctorate degrees in 2016. The rate of minority students earning STEM doctorate degrees in physics is 9 percent, compared with 15 percent for bachelor’s degree. Students from underrepresented minority groups accounted for only 11.5 percent of STEM doctorate degrees awarded in 2016. 
(7)The representation of women in STEM drops significantly from the doctorate degree level to the faculty level. Overall, women hold only 26 percent of all tenured and tenure-track positions and 27 percent of full professor positions in STEM fields in our Nation’s universities and 4-year colleges. Black and Hispanic faculty together hold about 6.8 percent of all tenured and tenure-track positions and 7.5 percent of full professor positions. Many of the numbers in the American Indian or Alaskan Native and Native Hawaiian or Other Pacific Islander categories for different faculty ranks were too small for the National Science Foundation to report publicly without potentially compromising confidential information about the individuals being surveyed. (8)The representation of women is especially low at our Nation’s top research universities. Even in the biological sciences, in which women now earn more than 50 percent of the doctorates and passed the 25 percent level 37 years ago, women make up only 25 percent of the full professors at the approximately 100 most research-intensive universities in the United States. In the physical sciences and mathematics, women make up only 11 percent of full professors, in computer sciences only 10 percent, and across engineering fields only 7 percent. The data suggest that approximately 6 percent of all tenure-track STEM faculty members at the most research-intensive universities are from underrepresented minority groups, but in some fields the numbers are too small to report publicly. 
(9)By 2050, underrepresented minorities will comprise 52 percent of the college-age population of the United States. If the percentage of female students and students from underrepresented minority groups earning bachelor’s degrees in STEM fields does not significantly increase, the United States will face an acute shortfall in the overall number of students who earn degrees in STEM fields just as United States companies are increasingly seeking students with those skills. With this impending shortfall, the United States will almost certainly lose its competitive edge in the 21st century global economy. (10)According to a 2014 Association for Women in Science survey of over 4,000 scientists across the globe, 70 percent of whom were men, STEM researchers face significant challenges in work-life integration. Researchers in the United States were among the most likely to experience a conflict between work and their personal life at least weekly. One-third of researchers surveyed said that ensuring good work-life integration has negatively impacted their careers, and, of researchers intending to leave their current job within the next year, 9 percent indicated it was because they were unable to balance work and life demands. 
(11)Female students and students from underrepresented minority groups at institutions of higher education who see few others ‘‘like themselves’’ among faculty and student populations often do not experience the social integration that is necessary for success in all disciplines, including STEM. (12)One in five children in the United States attend school in a rural community. The data shows that rural students are at a disadvantage with respect to STEM readiness. Among STEM-interested students, 17 percent of students in rural high schools and 18 percent of students in town-located high schools meet the ACT STEM Benchmark, compared with 33 percent of students in suburban high schools and 27 percent of students in urban high schools. 
(13)A substantial body of evidence establishes that most people hold implicit biases. Decades of cognitive psychology research reveal that most people carry prejudices of which they are unaware but that nonetheless play a large role in evaluations of people and their work. Unintentional biases and outmoded institutional structures are hindering the access and advancement of women, minorities, and other groups historically underrepresented in STEM. (14)Workshops held to educate faculty about unintentional biases have demonstrated success in raising awareness of such biases. 
(15)In 2012, the Office of Diversity and Equal Opportunity of the National Aeronautics and Space Administration (in this subtitle referred to as NASA) completed a report that— (A)is specifically designed to help NASA grant recipients identify why the dearth of women in STEM fields continues and to ensure that it is not due to discrimination; and 
(B)provides guidance that is usable by all institutions of higher education receiving significant Federal research funding on how to conduct meaningful self-evaluations of campus culture and policies. (16)The Federal Government provides 55 percent of research funding at institutions of higher education and, through its grant-making policies, has had significant influence on institution of higher education policies, including policies related to institutional culture and structure. 
54802.PurposesThe purposes of this subtitle are as follows: (1)To ensure that Federal science agencies and institutions of higher education receiving Federal research and development funding are fully engaging the entire talent pool of the United States. 
(2)To promote research on, and increase understanding of, the participation and trajectories of women, minorities, and other groups historically underrepresented in STEM studies and careers, including persons with disabilities, older learners, veterans, and rural, poor, and tribal populations, at institutions of higher education and Federal science agencies, including Federal laboratories. (3)To raise awareness within Federal science agencies, including Federal laboratories, and institutions of higher education about cultural and institutional barriers limiting the recruitment, retention, promotion, and other indicators of participation and achievement of women, minorities, and other groups historically underrepresented in academic and Government STEM research careers at all levels. 
(4)To identify, disseminate, and implement best practices at Federal science agencies, including Federal laboratories, and at institutions of higher education to remove or reduce cultural and institutional barriers limiting the recruitment, retention, and success of women, minorities, and other groups historically underrepresented in academic and Government STEM research careers. (5)To provide grants to institutions of higher education to recruit, retain, and advance STEM faculty members from underrepresented minority groups and to implement or expand reforms in undergraduate STEM education in order to increase the number of students from underrepresented minority groups receiving degrees in these fields. 
54803.Federal science agency policies for caregivers 
(a)OSTP guidanceNot later than 6 months after the date of enactment of this Act, the Director, in consultation with relevant agencies, shall provide guidance to each Federal science agency to establish policies that— (1)apply to all— 
(A)research awards granted by such agency; and (B)principal investigators of such research who have caregiving responsibilities, including care for a newborn or newly adopted child and care for an immediate family member who is sick or disabled; and 
(2)provide— (A)flexibility in timing for the initiation of approved research awards granted by such agency; 
(B)no-cost extensions of such research awards; (C)grant supplements, as appropriate, to research awards for research technicians or equivalent positions to sustain research activities conducted under such awards; and 
(D)any other appropriate accommodations at the discretion of the director of each such agency. (b)Uniformity of guidanceIn providing guidance under subsection (a), the Director shall encourage uniformity and consistency in the policies established pursuant to such guidance across all Federal science agencies. 
(c)Establishment of policiesConsistent with the guidance under subsection (a), Federal science agencies shall— (1)maintain or develop and implement policies for individuals described in paragraph (1)(B) of such subsection; and 
(2)broadly disseminate such policies to current and potential grantees. (d)Data on usageFederal science agencies shall— 
(1)collect data on the usage of the policies under subsection (c), by gender, at both institutions of higher education and Federal laboratories; and (2)report such data on an annual basis to the Director in such form as required by the Director. 
54804.Collection and reporting of data on Federal research grants 
(a)Collection of data 
(1)In generalEach Federal science agency shall collect, as practicable, with respect to all applications for merit-reviewed research and development grants to institutions of higher education and Federal laboratories supported by that agency, the standardized record-level annual information on demographics, primary field, award type, institution type, review rating, budget request, funding outcome, and awarded budget. (2)Uniformity and standardizationThe Director, in consultation with the Director of the National Science Foundation, shall establish a policy to ensure uniformity and standardization of the data collection required under paragraph (1). 
(3)Record-level data 
(A)RequirementBeginning not later than 2 years after the date of the enactment of this Act, and on an annual basis thereafter, each Federal science agency shall submit to the Director of the National Science Foundation record-level data collected under paragraph (1) in the form required by such Director. (B)Previous dataAs part of the first submission under subparagraph (A), each Federal science agency, to the extent practicable, shall also submit comparable record-level data for the 5 years preceding the date of such submission. 
(b)Reporting of dataThe Director of the National Science Foundation shall publish statistical summary data, as practicable, collected under this section, disaggregated and cross-tabulated by race, ethnicity, gender, and years since completion of doctoral degree, including in conjunction with the National Science Foundation’s report required by section 37 of the Science and Technology Equal Opportunities Act (42 U.S.C. 1885d; Public Law 96–516). 54805.Policies for review of Federal research grants (a)In generalEach Federal science agency shall implement the policy recommendations with respect to reducing the impact of implicit bias at Federal science agencies and grantee institutions as developed by the Office of Science and Technology Policy in the 2016 report entitled Reducing the Impact of Bias in the STEM Workforce and any subsequent updates. 
(b)Pilot activityIn consultation with the National Science Foundation and consistent with policy recommendations referenced in subsection (a), each Federal science agency shall implement a 2-year pilot orientation activity for program officers and members of standing review committees to educate reviewers on research related to, and minimize the effects of, implicit bias in the review of extramural and intramural Federal research grants. (c)Establishment of policiesDrawing upon lessons learned from the pilot activity under subsection (b), each Federal science agency shall maintain or develop and implement evidence-based policies and practices to minimize the effects of implicit bias in the review of extramural and intramural Federal research grants. 
(d)Assessment of policiesFederal science agencies shall regularly assess, and amend as necessary, the policies and practices implemented pursuant to subsection (c) to ensure effective measures are in place to minimize the effects of implicit bias in the review of extramural and intramural Federal research grants. 54806.Collection of data on demographics of faculty (a)Collection of data (1)In generalNot later than 3 years after the date of enactment of this Act, and at least every 5 years thereafter, the Director of the National Science Foundation shall carry out a survey to collect data from grantees on the demographics of STEM faculty, by broad fields of STEM, at different types of institutions of higher education. 
(2)ConsiderationsTo the extent practicable, the Director of the National Science Foundation shall consider, by gender, race, ethnicity, citizenship status, and years since completion of doctoral degree— (A)the number and percentage of faculty; 
(B)the number and percentage of faculty at each rank; (C)the number and percentage of faculty who are in nontenure-track positions, including teaching and research; 
(D)the number and percentage of faculty who are reviewed for promotion, including tenure, and the percentage of that number who are promoted, including being awarded tenure; (E)faculty years in rank; 
(F)the number and percentage of faculty to leave tenure-track positions; (G)the number and percentage of faculty hired, by rank; and 
(H)the number and percentage of faculty in leadership positions. (b)Existing surveysThe Director of the National Science Foundation, may, in modifying or expanding existing Federal surveys of higher education (as necessary)— 
(1)take into account the considerations under subsection (a)(2) by collaborating with statistical centers at other Federal agencies; or (2)award a grant or contract to an institution of higher education or other nonprofit organization to take such considerations into account. 
(c)Reporting dataThe Director of the National Science Foundation shall publish statistical summary data collected under this section, including as part of the National Science Foundation’s report required by section 37 of the Science and Technology Equal Opportunities Act (42 U.S.C. 1885d; Public Law 96–516). (d)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation $3,000,000 in each of fiscal years 2022 through 2024 to develop and carry out the initial survey required under subsection (a). 
54807.Cultural and institutional barriers to expanding the academic and Federal STEM workforce 
(a)Best practices at institutions of higher education and Federal laboratories 
(1)Development of guidanceNot later than 12 months after the date of enactment of this Act, the Director, in consultation with the interagency working group on inclusion in STEM, shall develop written guidance for institutions of higher education and Federal laboratories on the best practices for— (A)conducting periodic climate surveys of STEM departments and divisions, with a particular focus on identifying any cultural or institutional barriers to the recruitment, retention, or advancement of women, racial and ethnic minorities, and other groups historically underrepresented in STEM studies and careers; and 
(B)providing educational opportunities, including workshops as described in subsection (b), for STEM faculty, research personnel, and administrators to learn about current research on implicit bias in recruitment, evaluation, and promotion of undergraduate and graduate students and research personnel. (2)Existing guidanceIn developing the guidance under paragraph (1), the Director shall utilize guidance already developed by Federal science agencies. 
(3)Dissemination of guidanceFederal science agencies shall broadly disseminate the guidance developed under paragraph (1) to institutions of higher education that receive Federal research funding and Federal laboratories. (4)Establishment of policiesConsistent with the guidance developed under paragraph (1)— 
(A)the Director of the National Science Foundation shall develop a policy that— (i)applies to, at a minimum, doctoral degree granting institutions that receive Federal research funding; and 
(ii)requires each such institution, not later than 3 years after the date of enactment of this Act, to report to the Director of the National Science Foundation on activities and policies developed and implemented based on the guidance developed under paragraph (1); and (B)each Federal science agency with a Federal laboratory shall maintain or develop and implement practices and policies for the purposes described in paragraph (1) for such laboratory. 
(b)Workshops To address cultural barriers to expanding the academic and Federal STEM workforce 
(1)In generalNot later than 6 months after the date of enactment of this Act, the Director, in consultation with the interagency working group on inclusion in STEM, shall recommend a uniform policy for Federal science agencies to carry out a program of workshops that educate STEM department chairs at institutions of higher education, senior managers at Federal laboratories, and other federally funded researchers about methods that minimize the effects of implicit bias in the career advancement, including hiring, tenure, promotion, and selection for any honor based in part on the recipient’s research record, of academic and Federal STEM researchers. (2)Interagency coordinationThe Director shall, to the extent practicable, ensure that workshops supported under this subsection are coordinated across Federal science agencies and jointly supported as appropriate. 
(3)Minimizing costsTo the extent practicable, workshops shall be held in conjunction with national or regional STEM disciplinary meetings to minimize costs associated with participant travel. (4)Priority fields for academic participantsIn considering the participation of STEM department chairs and other academic researchers, the Director shall prioritize workshops for the broad fields of STEM in which the national rate of representation of women among tenured or tenure-track faculty or nonfaculty researchers at doctorate-granting institutions of higher education is less than 25 percent, according to the most recent data available from the National Center for Science and Engineering Statistics. 
(5)Organizations eligible to carry out workshopsA Federal science agency may carry out the program of workshops under this subsection by making grants to organizations made eligible by the Federal science agency and any of the following organizations: (A)Nonprofit scientific and professional societies and organizations that represent one or more STEM disciplines. 
(B)Nonprofit organizations that have the primary mission of advancing the participation of women, minorities, or other groups historically underrepresented in STEM. (6)Characteristics of workshopsThe workshops shall have the following characteristics: 
(A)Invitees to workshops shall include at least— (i)the chairs of departments in the relevant STEM discipline or disciplines from doctoral degree granting institutions that receive Federal research funding; and 
(ii)in the case of Federal laboratories, individuals with personnel management responsibilities comparable to those of an institution of higher education department chair. (B)Activities at the workshops shall include research presentations and interactive discussions or other activities that increase the awareness of the existence of implicit bias in recruitment, hiring, tenure review, promotion, and other forms of formal recognition of individual achievement for faculty and other federally funded STEM researchers and shall provide strategies to overcome such bias. 
(C)Research presentations and other workshop programs, as appropriate, shall include a discussion of the unique challenges faced by different underrepresented groups, including minority women, minority men, persons from rural and underserved areas, persons with disabilities, gender and sexual minority individuals, and first generation graduates in research. (D)Workshop programs shall include information on best practices for mentoring undergraduate, graduate, and postdoctoral women, minorities, and other students from groups historically underrepresented in STEM. 
(7)Data on workshopsAny proposal for funding by an organization seeking to carry out a workshop under this subsection shall include a description of how such organization will— (A)collect data on the rates of attendance by invitees in workshops, including information on the home institution and department of attendees, and the rank of faculty attendees; 
(B)conduct attitudinal surveys on workshop attendees before and after the workshops; and (C)collect follow-up data on any relevant institutional policy or practice changes reported by attendees not later than 1 year after attendance in such a workshop. 
(8)Report to NSFOrganizations receiving funding to carry out workshops under this subsection shall report the data required in paragraph (7) to the Director of the National Science Foundation in such form as required by such Director. (c)Report to CongressNot later than 4 years after the date of enactment of this Act, the Director of the National Science Foundation shall submit a report to Congress that includes— 
(1)a summary and analysis of the types and frequency of activities and policies developed and carried out under subsection (a) based on the reports submitted under paragraph (4) of such subsection; and (2)a description and evaluation of the status and effectiveness of the program of workshops required under subsection (b), including a summary of any data reported under paragraph (8) of such subsection. 
(d)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation $1,000,000 in each of fiscal years 2022 through 2026 to carry out this section. 54808.Research and dissemination at the National Science Foundation (a)In generalThe Director of the National Science Foundation shall award research grants and carry out dissemination activities consistent with the purposes of this subtitle, including— 
(1)research grants to analyze the record-level data collected under section 54804 and section 54806, consistent with policies to ensure the privacy of individuals identifiable by such data; (2)research grants to study best practices for work-life accommodation; 
(3)research grants to study the impact of policies and practices that are implemented under this subtitle or that are otherwise consistent with the purposes of this subtitle; (4)collaboration with other Federal science agencies and professional associations to exchange best practices, harmonize work-life accommodation policies and practices, and overcome common barriers to work-life accommodation; and 
(5)collaboration with institutions of higher education in order to clarify and catalyze the adoption of a coherent and consistent set of work-life accommodation policies and practices. (b)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation $5,000,000 in each of fiscal years 2022 through 2026 to carry out this section. 
54809.Research and related activities to expand STEM opportunities 
(a)National Science Foundation support for increasing diversity among stem faculty at institutions of higher educationSection 305 of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–5) is amended— (1)by redesignating subsections (e) and (f) as subsections (g) and (h), respectively; and 
(2)by inserting after subsection (d) the following:  (e)Support for increasing diversity among STEM faculty at institutions of higher education (1)In generalThe Director of the Foundation shall award grants to institutions of higher education (or consortia thereof) for the development and assessment of innovative reform efforts designed to increase the recruitment, retention, and advancement of individuals from underrepresented minority groups in academic STEM careers. 
(2)Merit review; competitionGrants shall be awarded under this subsection on a merit-reviewed, competitive basis. (3)Use of fundsActivities supported by grants under this subsection may include— 
(A)institutional assessment activities, such as data analyses and policy review, in order to identify and address specific issues in the recruitment, retention, and advancement of faculty members from underrepresented minority groups; (B)implementation of institution-wide improvements in workload distribution, such that faculty members from underrepresented minority groups are not disadvantaged in the amount of time available to focus on research, publishing papers, and engaging in other activities required to achieve tenure status and run a productive research program; 
(C)development and implementation of training courses for administrators and search committee members to ensure that candidates from underrepresented minority groups are not subject to implicit biases in the search and hiring process; (D)development and hosting of intra- or inter-institutional workshops to propagate best practices in recruiting, retaining, and advancing faculty members from underrepresented minority groups; 
(E)professional development opportunities for faculty members from underrepresented minority groups; (F)activities aimed at making undergraduate STEM students from underrepresented minority groups aware of opportunities for academic careers in STEM fields; 
(G)activities to identify and engage exceptional graduate students and postdoctoral researchers from underrepresented minority groups at various stages of their studies and to encourage them to enter academic careers; and (H)other activities consistent with paragraph (1), as determined by the Director of the Foundation. 
(4)Selection process 
(A)ApplicationAn institution of higher education (or a consortium of such institutions) seeking funding under this subsection shall submit an application to the Director of the Foundation at such time, in such manner, and containing such information and assurances as such Director may require. The application shall include, at a minimum, a description of— (i)the reform effort that is being proposed for implementation by the institution of higher education; 
(ii)any available evidence of specific difficulties in the recruitment, retention, and advancement of faculty members from underrepresented minority groups in STEM academic careers within the institution of higher education submitting an application, and how the proposed reform effort would address such issues; (iii)how the institution of higher education submitting an application plans to sustain the proposed reform effort beyond the duration of the grant; and 
(iv)how the success and effectiveness of the proposed reform effort will be evaluated and assessed in order to contribute to the national knowledge base about models for catalyzing institutional change. (B)Review of applicationsIn selecting grant recipients under this subsection, the Director of the Foundation shall consider, at a minimum— 
(i)the likelihood of success in undertaking the proposed reform effort at the institution of higher education submitting the application, including the extent to which the administrators of the institution are committed to making the proposed reform effort a priority; (ii)the degree to which the proposed reform effort will contribute to change in institutional culture and policy such that greater value is placed on the recruitment, retention, and advancement of faculty members from underrepresented minority groups; 
(iii)the likelihood that the institution of higher education will sustain or expand the proposed reform effort beyond the period of the grant; and (iv)the degree to which evaluation and assessment plans are included in the design of the proposed reform effort. 
(C)Grant distributionThe Director of the Foundation shall ensure, to the extent practicable, that grants awarded under this section are made to a variety of types of institutions of higher education. (5)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $8,000,000 for each of fiscal years 2022 through 2026.. 
(b)National Science Foundation support for broadening participation in undergraduate STEM educationSection 305 of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–5), as amended by subsection (b), is further amended by inserting after subsection (e) the following:  (f)Support for broadening participation in undergraduate STEM education (1)In generalThe Director of the Foundation shall award grants to institutions of higher education (or a consortium of such institutions) to implement or expand research-based reforms in undergraduate STEM education for the purpose of recruiting and retaining students from minority groups who are underrepresented in STEM fields. 
(2)Merit review; competitionGrants shall be awarded under this subsection on a merit-reviewed, competitive basis. (3)Use of fundsActivities supported by grants under this subsection may include— 
(A)implementation or expansion of innovative, research-based approaches to broaden participation of underrepresented minority groups in STEM fields; (B)implementation or expansion of bridge, cohort, tutoring, or mentoring programs, including those involving community colleges and technical schools, designed to enhance the recruitment and retention of students from underrepresented minority groups in STEM fields; 
(C)implementation or expansion of outreach programs linking institutions of higher education and K–12 school systems in order to heighten awareness among pre-college students from underrepresented minority groups of opportunities in college-level STEM fields and STEM careers; (D)implementation or expansion of faculty development programs focused on improving retention of undergraduate STEM students from underrepresented minority groups; 
(E)implementation or expansion of mechanisms designed to recognize and reward faculty members who demonstrate a commitment to increasing the participation of students from underrepresented minority groups in STEM fields; (F)expansion of successful reforms aimed at increasing the number of STEM students from underrepresented minority groups beyond a single course or group of courses to achieve reform within an entire academic unit, or expansion of successful reform efforts beyond a single academic unit or field to other STEM academic units or fields within an institution of higher education; 
(G)expansion of opportunities for students from underrepresented minority groups to conduct STEM research in industry, at Federal labs, and at international research institutions or research sites; (H)provision of stipends for students from underrepresented minority groups participating in research; 
(I)development of research collaborations between research-intensive universities and primarily undergraduate minority-serving institutions; (J)support for graduate students and post­doctoral fellows from underrepresented minority groups to participate in instructional or assessment activities at primarily undergraduate institutions, including primarily undergraduate minority-serving institutions and 2-year institutions of higher education; and 
(K)other activities consistent with paragraph (1), as determined by the Director of the Foundation. (4)Selection process (A)ApplicationAn institution of higher education (or a consortia thereof) seeking a grant under this subsection shall submit an application to the Director of the Foundation at such time, in such manner, and containing such information and assurances as such Director may require. The application shall include, at a minimum— 
(i)a description of the proposed reform effort; (ii)a description of the research findings that will serve as the basis for the proposed reform effort or, in the case of applications that propose an expansion of a previously implemented reform, a description of the previously implemented reform effort, including data about the recruitment, retention, and academic achievement of students from underrepresented minority groups; 
(iii)evidence of an institutional commitment to, and support for, the proposed reform effort, including a long-term commitment to implement successful strategies from the current reform beyond the academic unit or units included in the grant proposal; (iv)a description of existing or planned institutional policies and practices regarding faculty hiring, promotion, tenure, and teaching assignment that reward faculty contributions to improving the education of students from underrepresented minority groups in STEM; and 
(v)how the success and effectiveness of the proposed reform effort will be evaluated and assessed in order to contribute to the national knowledge base about models for catalyzing institutional change. (B)Review of applicationsIn selecting grant recipients under this subsection, the Director of the Foundation shall consider, at a minimum— 
(i)the likelihood of success of the proposed reform effort at the institution submitting the application, including the extent to which the faculty, staff, and administrators of the institution are committed to making the proposed institutional reform a priority of the participating academic unit or units; (ii)the degree to which the proposed reform effort will contribute to change in institutional culture and policy such that greater value is placed on faculty engagement in the retention of students from underrepresented minority groups; 
(iii)the likelihood that the institution will sustain or expand the proposed reform effort beyond the period of the grant; and (iv)the degree to which evaluation and assessment plans are included in the design of the proposed reform effort. 
(C)Grant distributionThe Director of the Foundation shall ensure, to the extent practicable, that grants awarded under this subsection are made to a variety of types of institutions of higher education, including 2-year and minority-serving institutions of higher education. (5)Education research (A)In generalAll grants made under this subsection shall include an education research component that will support the design and implementation of a system for data collection and evaluation of proposed reform efforts in order to build the knowledge base on promising models for increasing recruitment and retention of students from underrepresented minority groups in STEM education at the undergraduate level across a diverse set of institutions. 
(B)DisseminationThe Director of the Foundation shall coordinate with relevant Federal agencies in disseminating the results of the research under this paragraph to ensure that best practices in broadening participation in STEM education at the undergraduate level are made readily available to all institutions of higher education, other Federal agencies that support STEM programs, non-Federal funders of STEM education, and the general public. (6)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $15,000,000 for each of fiscal years 2022 through 2026.. 
54810.Tribal Colleges and Universities Program 
(a)Grants To broaden tribal college and university student participation in computer scienceSection 525 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p–13) is amended by inserting after subsection (c) the following:  (d)Grants To broaden tribal college and university student participation in computer science (1)In generalThe Director, as part of the program authorized under this section, shall award grants on a competitive, merit-reviewed basis to eligible entities to increase the participation of tribal populations in computer science and computational thinking education programs to enable students to develop skills and competencies in coding, problem-solving, critical thinking, creativity and collaboration. 
(2)PurposeGrants awarded under this subsection shall support— (A)research and development needed to bring computer science and computational thinking courses and degrees to tribal colleges and universities; 
(B)research and development of instructional materials needed to integrate computer science and computational thinking into programs that are culturally relevant to students attending tribal colleges and universities; (C)research, development and evaluation of distance education for computer science and computational thinking courses and degree programs for students attending tribal colleges and universities; and 
(D)other activities consistent with the activities described in paragraphs (1) through (4) of subsection (b), as determined by the Director. (3)PartnershipsA tribal college or university seeking a grant under this subsection, or a consortia thereof, may partner with an institution of higher education or nonprofit organization with demonstrated expertise in academic program development. 
(4)CoordinationIn carrying out this subsection, the Director shall consult and cooperate with the programs and policies of other relevant Federal agencies to avoid duplication with and enhance the effectiveness of the program under this subsection. (5)Authorization of appropriationsThere are authorized to be appropriated to the Director of the Foundation $2,000,000 in each of fiscal years 2022 through 2026 to carry out this subsection.. 
(b)Evaluation 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Director of the National Science Foundation shall evaluate the grant program authorized under section 525 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p–13), as amended. (2)RequirementsIn conducting the evaluation under paragraph (1), the Director of the National Science Foundation shall, as practicable— 
(A)use a common set of benchmarks and assessment tools to identify best practices and materials developed or demonstrated by the research conducted pursuant to grants programs under section 525 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 1862p–13); (B)include an assessment of the effectiveness of such grant programs in expanding access to high quality STEM education, research, and outreach at tribal colleges and universities, as applicable; 
(C)assess the number of students who participated in such grant programs; and (D)assess the percentage of students participating in such grant programs who successfully complete their education programs. 
(3)ReportNot later than 180 days after the date on which the evaluation under paragraph (1) is completed, the Director of the National Science Foundation shall submit to Congress and make available to the public, a report on the results of the evaluation, including any recommendations for legislative action that could optimize the effectiveness of the grant program authorized under section 525 of the America COMPETES Reauthorization Act of 2010, as amended by subsection (a). 54811.Report to CongressNot later than 4 years after the date of enactment of this Act, the Director shall submit a report to Congress that includes— 
(1)a description and evaluation of the status and usage of policies implemented pursuant to section 54803 at all Federal science agencies, including any recommendations for revising or expanding such policies; (2)with respect to efforts to minimize the effects of implicit bias in the review of extramural and intramural Federal research grants under section 54805— 
(A)what steps all Federal science agencies have taken to implement policies and practices to minimize such effects; (B)a description of any significant updates to the policies for review of Federal research grants required under such section; and 
(C)any evidence of the impact of such policies on the review or awarding of Federal research grants; and (3)a description and evaluation of the status of institution of higher education and Federal laboratory policies and practices required under section 54807(a), including any recommendations for revising or expanding such policies. 
54812.Merit reviewNothing in this subtitle shall be construed as altering any intellectual or broader impacts criteria at Federal science agencies for evaluating grant applications. 54813.DefinitionsIn this subtitle: 
(1)DirectorThe term Director means the Director of the Office of Science and Technology Policy. (2)Federal laboratoryThe term Federal laboratory has the meaning given such term in section 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703). 
(3)Federal science agencyThe term Federal science agency means any Federal agency with at least $100,000,000 in research and development expenditures in fiscal year 2022. (4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(5)Interagency working group on inclusion in STEMThe term interagency working group on inclusion in STEM means the interagency working group established by section 308 of the American Innovation and Competitiveness Act (42 U.S.C. 6626). (6)STEMThe term STEM means science, technology, engineering, and mathematics, including computer science. 
SSStudent Loan Fairness Act 
54901.Short titleThis title may be cited as the Student Loan Fairness Act. 54902.FindingsCongress finds the following: 
(1)A well-educated citizenry is critical to our Nation’s ability to compete in the global economy. (2)The Federal Government has a vested interest in ensuring access to higher education. 
(3)Higher education should be viewed as a public good benefitting our country rather than as a commodity solely benefitting individual students. (4)Total outstanding student loan debt officially surpassed total credit card debt in the United States in 2015, and now exceeds $1,400,000,000,000. 
(5)Excessive student loan debt is impeding economic growth in the United States. Faced with excessive repayment burdens, many individuals are unable to start businesses, invest, or buy homes. Relieving student loan debt would give these individuals greater control over their earnings and would increase entrepreneurship and demand for goods and services. (6)Because of soaring tuition costs, students often have no choice but to amass significant debt to obtain an education that is widely considered a prerequisite for earning a living wage. 
(7)Amidst rising tuition rates and stagnant grant funding, many students are forced to supplement Federal loans with private loans, which frequently feature higher interest rates with fewer consumer protections. (8)A borrower who experiences an extended hardship for whatever reason, or a borrower who experiences a series of separate hardships over a longer period of time, will often have no choice but to default on his or her private student loans. Opportunities to put such private loans into forbearance are limited. 
(9)During the period of forbearance on private student loans, interest continues to accrue and is capitalized, and once the borrower comes out of forbearance, he or she owes significantly more on the principal of the loan than before the hardship period began. 54903.10/10 Loan Repayment and ForgivenessPart G of title IV of the Higher Education Act of 1965 is amended by adding at the end the following: 
 
493E.10/10 Loan Repayment and Forgiveness 
(a)10/10 Loan Repayment Plan 
(1)10/10 Loan Repayment Plan authorizedNotwithstanding any other provision of this Act, the Secretary shall carry out a program (to be known as the 10/10 Loan Repayment Plan) under which— (A)a borrower of an eligible loan who is eligible under paragraph (3) may elect to have the borrower's aggregate monthly payment for all such loans not exceed the monthly payment amount described in paragraph (2); 
(B)any interest due and not paid under a monthly payment under this subsection— (i)shall continue to accrue; and 
(ii)shall be capitalized up to an amount equal to 10 percent of the original principal amount of all the eligible loans that the borrower is repaying under this subsection; (C)any principal due and not paid under a monthly payment under this subsection shall be deferred, and shall be forgiven in accordance with subsection (b) if the borrower meets the requirements for forgiveness under such subsection; 
(D)the amount of time the borrower makes monthly payments under this subsection may exceed 10 years; (E)a borrower who is repaying an eligible loan pursuant to 10/10 Loan Repayment under this subsection may elect, at any time, to terminate repayment pursuant to 10/10 Loan Repayment and repay such loan under the standard repayment plan, in which case the amount of time the borrower is permitted to repay such loans may exceed 10 years; and 
(F)the special allowance payment to a lender calculated under section 438(b)(2)(I), when calculated for a loan in repayment under this section, shall be calculated on the principal balance of the loan and on any accrued interest unpaid by the borrower in accordance with this section. (2)10/10 Loan Repayment monthly payment formulaA borrower who has elected to participate in the 10/10 Loan Repayment Plan under this subsection shall, during each month the borrower is participating in such Plan, make a monthly payment in an amount equal to— 
(A)one-twelfth of the amount that is 10 percent of the result obtained by calculating, on at least an annual basis, the amount by which— (i)the borrower’s, and the borrower’s spouse’s (if applicable), adjusted gross income; exceeds 
(ii)150 percent of the poverty line applicable to the borrower’s family size as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), as adjusted by (iii)the regional variation in the cost of living (determined by the Secretary, in consultation with the Bureau of Economic Analysis of the Department of Commerce and the Bureau of Labor Statistics of the Department of Labor) for the geographic area in which the borrower resides, so that a borrower residing in a higher cost geographic area will experience a downward trend in such monthly payment amount; or 
(B)in the case of a borrower who is in deferment due to an economic hardship described in section 435(o), $0. (3)EligibilityThe Secretary shall establish procedures for annually determining the borrower's eligibility for 10/10 Loan Repayment, including verification of a borrower's annual adjusted gross income and the annual amount due on the total amount of eligible loans, and such other procedures as are necessary to effectively implement 10/10 Loan Repayment under this subsection. 
(4)Special rule for married borrowers filing separatelyIn the case of a married borrower who files a separate Federal income tax return, the Secretary shall calculate the amount of the borrower's 10/10 Loan Repayment under this subsection solely on the basis of the borrower's student loan debt and adjusted gross income, and the regional variation in the cost of living described in paragraph (2)(A)(iii). (b)10/10 Loan Forgiveness (1)In generalThe Secretary shall carry out a program (to be known as the 10/10 Loan Forgiveness Program) to forgive a qualified loan amount, in accordance with paragraph (3), on an eligible loan for a borrower who, after the date that is 10 years prior to the date of enactment of the Student Loan Fairness Act, has made 120 monthly payments on the eligible loan pursuant to any one or a combination of the following: 
(A)Monthly payment under the 10/10 Loan Repayment Plan under subsection (a). (B)Monthly payment under any other repayment plan authorized under part B or D of an amount that, for a given month, is not less than the monthly payment amount calculated under subsection (a) that the borrower would have owed in the year in which such payment was made, based on the borrower’s adjusted gross income and eligible loan balance for such year. 
(C)For any month after such date during which the borrower is in deferment due to an economic hardship described in section 435(o), monthly payment of $0. (2)Method of loan forgivenessTo provide loan forgiveness under paragraph (1), the Secretary is authorized to carry out a program— 
(A)through the holder of the loan, to assume the obligation to repay a qualified loan amount for a loan made, insured, or guaranteed under part B of this title; and (B)to cancel a qualified loan amount for a loan made under part D of this title. 
(3)Qualified loan amountAfter the borrower has made 120 monthly payments described in paragraph (1), the Secretary shall forgive— (A)with respect to new borrowers on or after the date of enactment of the Student Loan Fairness Act, the sum of— 
(i)the balance of principal and fees due on the borrower’s eligible loans as of the time of such forgiveness, not to exceed $45,520; and (ii)the amount of interest that has accrued on the balance described in clause (i) as of the time of such forgiveness; or 
(B)with respect to any other eligible borrower, the balance of principal, interest, and fees due on the borrower’s eligible loans as of the time of such forgiveness. (4)Exclusion from taxable incomeThe amount of a borrower’s eligible loans forgiven under this section shall not be included in the gross income of the borrower for purposes of the Internal Revenue Code of 1986. 
(c)Supporting documentation requiredA borrower who has elected to participate in the 10/10 Loan Repayment Plan under subsection (a), or who is requesting forgiveness under the 10/10 Loan Forgiveness Program under subsection (b), shall provide to the Secretary such information and documentation as the Secretary determines, by regulation, to be necessary to verify the borrower’s adjusted gross income and payment amounts made on eligible loans of the borrower for the purposes of such Plan or Program. (d)Definition of eligible loanIn this section the term eligible loan means any loan made, insured, or guaranteed under part B or D.. 
54904.Capping interest rates for all Federal Direct loansSection 455(b) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)) is amended— (1)by redesignating paragraphs (9) and (10) as paragraphs (10) and (11), respectively; and 
(2)by inserting after paragraph (8) the following:  (8)Rate of interest for all new Federal Direct loansNotwithstanding any other provision of this Act, with respect to a loan under this part for which the first disbursement of principal is made (or in the case of a Federal Direct Consolidation Loan, for which the application is received) on or after October 1, 2021, or the date of enactment of the Student Loan Fairness Act, whichever is later, the applicable rate of interest shall not exceed 3.4 percent.. 
54905.10/10 Loan Repayment Plan as plan selected by the Secretary 
(a)FFEL Loans 
(1)In generalSection 428(b)(9) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(9)) is amended— (A)in subparagraph (A)— 
(i)by striking and at the end of clause (iv); (ii)in clause (v), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following new clause:  (vi)beginning October 1, 2021, a 10/10 Loan Repayment Plan, with varying annual repayment amounts based on the discretionary income of the borrower, in accordance with section 493E.; and 
(B)in subparagraph (B), by striking (A)(i) and inserting (A)(vi). (2)Effective dateThe amendment made by paragraph (1)(B) shall be effective beginning October 1, 2021. 
(b)Direct Loans 
(1)In generalSection 455(d) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)) is amended— (A)in paragraph (1)— 
(i)by striking and at the end of subparagraph (D); (ii)in subparagraph (E), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following new subparagraph:  (F)beginning on October 1, 2021, a 10/10 Loan Repayment Plan, with varying annual repayment amounts based on the discretionary income of the borrower, in accordance with section 493E.; and 
(B)in paragraph (2)— (i)by striking may and inserting shall; and 
(ii)by striking (A), (B), or (C) and inserting (F). (2)Effective dateThe amendment made by paragraph (1)(B) shall be effective beginning October 1, 2021. 
54906.Improving and expanding Public Service Loan ForgivenessSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended— (1)in paragraph (1), by striking 120 and inserting 60 each place it appears; and 
(2)in paragraph (3)(B)— (A)in clause (i), by striking or after the semicolon; 
(B)in clause (ii), by striking the period and inserting ; or; and (C)by adding at the end the following: 
 
(iii)a full-time job as a primary care physician in an area or population designated as a Medically Underserved Area or Population by the Health Resource and Services Administration.. 54907.Refinancing private education loans for certain borrowers (a)Consolidation for certain borrowersSection 455(g) of the Higher Education Act of 1965 (20 U.S.C. 1087e(g)) is amended— 
(1)by striking A borrower and inserting the following:  (1)In generalA borrower; 
(2)by inserting , and any loan described in paragraph (2) after July 1, 2010; and (3)by adding at the end the following new paragraph: 
 
(2)Consolidation of private education loans as a Federal Direct Consolidation Loan for certain borrowers 
(A)In generalNotwithstanding any other provision of law, a borrower who meets the eligibility criteria described in subparagraph (B) shall be eligible to obtain a Federal Direct Consolidation loan under this paragraph that— (i)shall include an eligible private education loan; and 
(ii)may include a loan described in section 428C(a)(4). (B)Eligible borrowerA borrower of an eligible private education loan is eligible to obtain a Federal Direct Consolidation Loan under this paragraph if the borrower— 
(i)was eligible to borrow a loan under section 428H, a Federal Direct Unsubsidized Stafford Loan, a loan under section 428B, or a Federal Direct PLUS loan for a period of enrollment at an institution of higher education, or, with respect to a borrower who was enrolled at an institution of higher education on less than a half-time basis, would have been eligible to borrow such a loan for such period of enrollment if the borrower had been enrolled on at least a half-time basis; (ii)borrowed at least one eligible private education loan for a period of enrollment described in clause (i); and 
(iii)has an average adjusted gross income (based on the borrower’s adjusted gross income from the 3 most recent calendar years before application for consolidation under this section) that is equal to or less than the borrower’s total education debt (determined by calculating the sum of the borrower’s loans described in section 428C(a)(4) and eligible private education loans) at the time of such application. (C)Definition of eligible private education loanFor purposes of this paragraph, the term eligible private education loan means a private education loan (as such term is defined in section 140 of the Truth in Lending Act (15 U.S.C. 1650)) made on or before the date of enactment of the Student Loan Fairness Act, including the amount of outstanding principal, accrued interest, and related fees and costs (as determined by the Secretary) owed by a borrower on such a loan. 
(D)Purchase of loanFor each eligible private education loan that a borrower is consolidating under this paragraph, the Secretary shall notify the holder that the Secretary is purchasing the loan, and the Secretary shall then purchase such loan, as described under section 140A of the Truth in Lending Act. (E)Terms and rate of interestA Federal Direct Consolidation Loan made under this paragraph shall have the same terms and conditions as a Federal Direct Consolidation loan under paragraph (1), except that the applicable rate of interest for a Federal Direct Consolidation loan made under this paragraph shall not exceed 3.4 percent. 
(F)Notification of eligible borrowersThe Secretary shall take such steps as may be necessary to notify eligible borrowers of the availability of consolidation under this paragraph no later than 60 days after the date of enactment of the Student Loan Fairness Act, including notifying such borrowers of the deadline to apply for such a loan under subparagraph (G). (G)Application deadline for loans under this paragraphA borrower may apply for loans under this paragraph during the 1-year period beginning on the date of enactment of the Student Loan Fairness Act. The Secretary shall not make a Federal Direct Consolidation Loan under this paragraph to any borrower who has not submitted an application for such a loan to the Secretary before the end of such period. 
(H)Authorization and appropriationThere are authorized to be appropriated, and there are appropriated, such sums as may be necessary to carry out this paragraph.. (b)Sale of private education loans to the GovernmentChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended— 
(1)by redesignating section 140A as section 140B; and (2)by inserting after section 140 the following: 
 
140A.Sale of private education loans to the Government 
(a)In generalThe Bureau shall issue regulations to require a private education lender to sell an eligible private education loan to the Secretary of Education, upon request of the Secretary, for purposes of consolidating such loan, as described under section 455(g)(2) of the Higher Education Act of 1965. (b)Determination of priceThe price paid for a private education loan under subsection (a) shall— 
(1)include the amount of outstanding principal on the loan, the amount of accrued interest on the loan, and any fees or other costs owed by the consumer on the loan; and (2)be adjusted to account for the time value of such amount. 
(c)DefinitionsFor purposes of this section: (1)Eligible private education loanThe term eligible private education loan means a private education loan, as defined under section 140(a), made on or before the date of enactment of the Student Loan Fairness Act. 
(2)Private education lenderThe term private education lender has the meaning given such term under section 140(a).; and (3)in the table of contents for such chapter— 
(A)by redesignating the item relating to section 140A as item 140B; and (B)by inserting after the item relating to section 140 the following: 
 
 
140A. Sale of private education loans to the Government.. 
(c)Conforming amendmentSection 428C(a)(3)(B)(i)(V) of the Higher Education Act of 1965 (20 U.S.C. 1078–3(a)(3)(B)(i)(V)) is amended— (1)by striking or at the end of item (bb); 
(2)by striking the period at the end of item (cc) and inserting ; or; and (3)by adding at the end the following: 
 
(dd)for the purpose of consolidating an eligible private education loan under section 455(g)(2), whether such loan is consolidated alone, with other eligible private education loans, or with loans described in paragraph (4).. 54908.Interest-free deferment of unsubsidized loans during periods of unemployment (a)FFEL Unsubsidized loan deferment (1)Section 428H(e)(2) of the Higher Education Act of 1965 (20 U.S.C. 1078–8(e)(2)) is amended— 
(A)in subparagraph (A), by striking subparagraph (C) and inserting subparagraphs (C) and (D); and (B)by adding at the end the following: 
 
(D)Interest on loans made under this section for which payments are deferred under clause (ii) of section 428(b)(1)(M), for a period of deferment granted to a borrower on or after the date of enactment of the Student Loan Fairness Act, shall accrue and be paid by the Secretary during any period during which loans are so deferred, not in excess of 3 years.. (2)Conforming amendmentSection 428(b)(1)(Y)(iii) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(Y)(iii)) is amended by inserting (other than a deferment under clause (ii) of such subparagraph on or after the date of enactment of the Student Loan Fairness Act) after of this paragraph. 
(b)Direct Unsubsidized loan defermentSection 455(f)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)(1)) is amended— (1)in subparagraph (A)— 
(A)by striking or at the end of clause (i); and (B)by adding at the end the following: 
 
(iii)a Federal Direct Unsubsidized Stafford Loan, with respect to a period of deferment described in subparagraph (B) of paragraph (2) granted to a borrower on or after the date of enactment of the Student Loan Fairness Act; or; and (2)in subparagraph (B), by inserting not described in subparagraph (A)(iii) after Unsubsidized Stafford Loan. 
(c)Treatment of consolidation loansSection 428C(b)(4)(C)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1078–3(b)(4)(C)(ii)) is amended— (1)by striking or at the end of subclause (II); 
(2)by redesignating subclause (III) as subclause (IV); (3)by inserting after subclause (II) the following: 
 
(III)by the Secretary, in the case of a consolidation loan for which the application is received on or after the date of enactment of the Student Loan Fairness Act, except that the Secretary shall pay such interest only for a period not in excess of 3 years for which the borrower would be eligible for a deferral under clause (ii) of section 428(b)(1)(M); or; and (4)in subclause (IV) (as redesignated by paragraph (2)), by striking (I) or (II) and inserting (I), (II), or (III). 
(d)Income-Based repaymentSection 493C(b) of the Higher Education Act of 1965 (20 U.S.C. 10983(b))— (1)in paragraph (3)— 
(A)in subparagraph (A), by striking and after the semicolon; (B)by redesignating subparagraph (B) as subparagraph (C); 
(C)by inserting after subparagraph (A) the following:  (B)shall, on subsidized and unsubsidized loans, be paid by the Secretary for a period of not more than 3 years during which the borrower is eligible for a deferment due to unemployment described in section 455(f)(2)(B) (regardless of whether the student is in such a deferment), except that— 
(i)this subparagraph shall only apply to periods during which the borrower is eligible for such a deferment on or after the date of enactment of the Student Loan Fairness Act; and (ii)in the case of a subsidized loan, such period shall not include any period described in subparagraph (A) or any period during which the borrower is in deferment due to an economic hardship described in section 435(o); and; and 
(D)in subparagraph (C) (as so redesignated by subparagraph (B))— (i)in clause (i), by striking subparagraph (A) and inserting subparagraphs (A) and (B); and 
(ii)in clause (ii), by inserting , subject to subparagraph (B), after unsubsidized loan; (2)by striking and at the end of paragraph (8); 
(3)by striking the period at the end of paragraph (9) and inserting ; and; and (4)by adding at the end the following new paragraph: 
 
(10)the amount of the principal and interest on a borrower’s loans repaid or canceled under paragraph (7) shall not be included in the gross income of the borrower for purposes of the Internal Revenue Code of 1986.. 54909.Excluding loans forgiven under certain repayment programs from gross incomeSection 455(e)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087e(e)(2)) is amended— 
(1)in the paragraph heading, by inserting and forgiveness after repayment; and (2)by adding at the end the following: The amount of the principal and interest on a borrower’s loans forgiven pursuant to income contingent repayment shall not be included in the gross income of the borrower for purposes of the Internal Revenue Code of 1986.. 
TTFinancial Aid Fairness For Students Act 
55001.Short titleThis title may be cited as the Financial Aid Fairness for Students Act or the FAFSA Act. 55002.FindingsCongress finds the following: 
(1)Expanding the ability of low- and middle-income borrowers to pursue higher education is critical to reversing decades of exclusionary policies that have adversely impacted people of color. (2)Under current law, individuals with drug-related offenses are precluded from accessing Federal grants, loans, and work-study aid pursuant to section 484(r) of the Higher Education Act of 1965 (20 U.S.C. 1091(r)), commonly referred to as the Aid Elimination Penalty. 
(3)The Free Application for Federal Student Aid (FAFSA) screens applicants for Federal financial aid based on her or his history of drug offenses. (4)Given that criminal sentencing laws in the United States disproportionately impact racial minorities and low-income communities, the Aid Elimination Penalty may disproportionately hinder these same groups from accessing Federal financial aid. 
(5)Recognizing that an educated citizenry is the powerhouse of the Nation, that higher education allows Americans to access well-paying jobs, health­care, strong interpersonal relationships and a higher quality of life, the Federal Government should in­cen­tiv­ize the pursuit of higher education while ensuring equality of opportunity. 55003.Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and work assistance for drug-related offenses (a)RepealSubsection (r) of section 484 of the Higher Education Act of 1965 (20 U.S.C. 1091(r)) is repealed. 
(b)Revision of FAFSA formSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end the following:  (i)ConvictionsThe Secretary shall not include any question about the conviction of an applicant for the possession or sale of illegal drugs on the FAFSA (or any other form developed under subsection (a)).. 
(c)Conforming amendmentsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended— (1)in section 428(b)(3) (20 U.S.C. 1078(b)(3))— 
(A)in subparagraph (C), by striking 485(l) and inserting 485(k); and (B)in subparagraph (D), by striking 485(l) and inserting 485(k); 
(2)in section 435(d)(5) (20 U.S.C. 1085(d)(5))— (A)in subparagraph (E), by striking 485(l) and inserting 485(k); and 
(B)in subparagraph (F), by striking 485(l) and inserting 485(k); (3)in section 484 (20 U.S.C. 1091)— 
(A)by striking subsection (r); and (B)by redesignating subsections (s) and (t) as subsections (r) and (s), respectively; 
(4)in section 485 (20 U.S.C. 1092)— (A)by striking subsection (k); and 
(B)by redesignating subsections (l) and (m) as subsections (k) and (l), respectively; and (5)in section 487(e)(2)(B)(ii)(IV) (20 U.S.C. 1094(e)(2)(B)(ii)(IV)), by striking (l) of section 485 and inserting (k) of section 485. 
UUSupporting the Teaching Profession Through Revitalizing Investments in Valuable Educators  
55101.Short title and findings 
(a)Short titleThis subtitle may be cited as the Supporting the Teaching profession through Revitalizing Investments in Valuable Educators Act or the STRIVE Act. (b)FindingsCongress finds the following: 
(1)States identified significant teacher shortages in their reports to the Department of Education during the 2017–2018 school year, with 46 States and the District of Columbia identifying shortages in special education, 47 States and the District of Columbia identifying teacher shortages in mathematics, 43 States identifying teacher shortages in science, 32 States identifying shortages in teachers of English learners, and 32 States identifying teacher shortages in career and technical education. One reason for the shortages in these areas is because mathematics and science teachers can earn significantly higher starting salaries in the private sector. Further, rural communities face limitations in recruiting and retaining teachers for reasons such as funding issues, limited teacher supply, and geographic isolation. (2)Students in high-poverty and high-minority schools, both urban and rural, typically feel the largest impact of teacher shortages. These schools often experience difficulty hiring and high turnover on a regular basis, and they are the most severely affected when teacher shortages become widespread. This happens, in part, because inequitable funding of schools leaves many low-wealth urban and rural communities with inadequate resources, so they must pay lower salaries and typically have poorer working conditions. 
(3)According to a study by Mathematica, when high-performing teachers were offered large financial incentives to transfer to low-performing schools, their students’ scores climbed 10 points in reading and 9 points in math compared to students statewide over 2 years. (4)According to a survey conducted by Scholastic, 97 percent of teachers list supportive school leadership as essential or very important for retaining strong teachers and improving student achievement, more than any other factor. 
(5)Research suggests that incurring postsecondary education debt can decrease the likelihood that high-achieving students, lower-income students, and students of color choose to work in lower-wage professions in general, especially in the education system. Therefore, loan forgiveness and service scholarships for educators may be especially effective for recruiting teachers and school leaders from diverse, lower-income backgrounds. (6)According to the Learning Policy Institute, teacher loan forgiveness and service scholarship programs can be successful in both recruiting and retaining teachers. To be effective, these programs should provide a financial benefit that meaningfully offsets the cost of a teacher’s professional preparation. This includes covering licensing and certification costs. 
(7)A 2015 Government Accountability Office study and a 2018 follow up study by the Department of Education of Federal grant and loan forgiveness programs for teachers found that the structure of these programs matters. Further research shows effective loan forgiveness and service scholarship programs follow 5 design principles. These programs— (A)cover all or a large percentage of tuition; 
(B)target high-need fields or schools, or both; (C)recruit candidates who are academically strong, committed to teaching, and well-prepared; 
(D)commit recipients to teach with reasonable incentives to fulfill their commitment; and (E)are bureaucratically manageable for participating teachers, local educational agencies, and institutions of higher education. 
(8)The TEACH grant program under subpart 9 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070g et seq.) provides up to $16,000 in grants to prospective teachers who agree to teach in low-income schools and high-need subject areas for 4 years. This is far below the Department of Education’s most recent estimate of the average annual cost of approximately $25,409 in tuition, fees, and room and board at the average full-time undergraduate 4-year institution. (9)The National Center for Education Statistics found that more than 2/3 of the individuals entering the education field borrow money to pay for their higher education. Teachers with a bachelor’s degree have an average debt of $20,000 and teachers with a master’s degree have an average debt of $50,000. Teachers also start out earning 20 percent less than their peers with comparable degrees who pursue jobs outside of education. According to a report by the Center for American Progress, in more than 30 States, a mid-career teacher heading a family of 4 is eligible for several forms of government assistance, including the free and reduced-price lunch program for their children. These compounding factors can disincentivize prospective teachers from entering the profession. 
(10)In evaluating the TEACH grant program, the Government Accountability Office found that almost 2/3 of the requests for assistance under the program from October 2011 through March 2014 cited problems submitting certification paperwork. The Government Accountability Office recommended improvements in the program’s design, including reducing burdensome annual paperwork, increasing awareness about the program, and streamlining the dispute process. (11)Spending by teachers on school supplies adds up to $1,600,000,000 per year nationally. According to the Education Market Association, most teachers spend around $500, with 10 percent spending $1,000 or more. 
(12)Teacher quality partnerships are designed to strengthen higher education-based teacher and school leader preparation. Studies show that teachers who are better prepared to enter the classroom stay longer and perform better than their underprepared peers. Teacher quality partnerships also fund programs like induction and mentoring that have been shown to increase teacher and school leader retention. Research indicates that the ongoing support for teachers provided by teacher quality partnerships, including mentoring and coaching, is an important part of early childhood education programs. (13)According to the Center for Education Data and Research, a more diverse teaching workforce leads to better student outcomes, particularly in high-poverty environments with significant at-risk student populations. Further, researchers from Vanderbilt University found that greater racial and ethnic diversity in the principal corps benefits students, especially children of color. Three commonly cited rationales for this benefit are— 
(A)students of color benefit from seeing minority adult role models in a position of authority; (B)the higher expectations that teachers of color tend to place on students of color; and 
(C)the effect of cultural differences between teachers of different backgrounds on instructional strategies and interpretation of students’ behavior. (14)According to the report entitled Empowered Educators: How Leading Nations Design Systems for Teaching Quality, effective teacher preparation successfully integrates theory and practice components. Further, according to the Preparing Teachers for a Changing World report sponsored by the National Academy Foundation, highly effective teachers vary in styles, yet have many teaching strategies in common. Research has identified a set of knowledge, skills, and dispositions essential for beginning teachers that should be incorporated into the teacher education curriculum. This includes the opportunity and capacity to reflect on and evaluate skills and to learn from practice. Evidence-based teacher preparation includes developing teacher skills, content knowledge, inquiry, and the capacity to provide effective learning experiences for a diverse set of students. 
(15)As it does in medicine, the Federal Government should maintain a substantial, sustained program of service scholarships or loan forgiveness programs that cover training costs in high-quality preparation programs at the undergraduate or graduate level for those who will teach in a high-need field or location for at least 4 years, as candidates are much more likely to remain in the profession and to make a difference for student achievement after 3 years of teaching. State governments can augment such an approach with programs targeted to specific local needs. (16)Research has shown the impact cultural competence can have on closing student achievement gaps and improving student outcomes by incorporating racial and ethnic minority contributions in curricula and diversifying pedagogical practices. Cultural competence is both a moral and ethical responsibility to create a welcoming environment for students to succeed. The impact of having educators who have the ability to challenge and motivate diverse student populations can dramatically improve our educational system and student outcomes. 
1Improving teacher support under the Elementary and Secondary Education Act of 1965 
55111.Mandatory funding for programs preparing, training, and recruiting high-quality teachers, principals, or other school leadersSection 2003 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6603) is amended— (1)in the section heading, by striking Authorization of appropriations and inserting Funding; and 
(2)by striking subsection (a) and inserting the following:  (a)Appropriations for part A (1)In generalFor fiscal year 2020 and each subsequent fiscal year, there are authorized to be appropriated, and there are appropriated, out of any funds not otherwise appropriated, $3,200,000,000 to carry out part A. 
(2)Reservation for mentoring grantsFor each fiscal year for which the total amount appropriated under paragraph (1) is greater than $2,200,000,000, the Secretary shall, after making any reservations under section 2101(a), reserve 50 percent of the additional amount to establish a grant program that awards grants, on a competitive basis, to States for the establishment of a mentoring program for all beginning elementary school and secondary school teachers and beginning early childhood educators in all local educational agencies in the States. (3)Reservation for professional development grantsFor each fiscal year for which the total amount appropriated under paragraph (1) is greater than $2,200,000,000 the Secretary shall, after making any reservations under section 2101(a), reserve 10 percent of the additional amount to award grants to States, based on allotments through a formula determined by the Secretary to best accomplish the purposes of this title, to enable such States to establish or enhance professional development in-service and pre-service opportunities for school leaders, including efforts to recruit and retain school leaders who are underrepresented in the school leader profession, such as members of racial and ethnic minority groups. 
(4)Additional amountIn this subsection, the term additional amount means the amount by which the funds appropriated under paragraph (1) for a fiscal year exceeds $2,200,000.. 2Teacher loan forgiveness programs 55121.Teacher loan forgiveness programs and grants (a)Repayment plan for qualifying teachers (1)In generalSection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended by adding at the end the following: 
 
(r)Repayment plan for qualifying teachers 
(1)In generalThe Secretary shall cancel a portion, in accordance with paragraph (2), of the balance of interest and principal due on any eligible Federal Direct Loan not in default for a borrower who, in a 12-month time period— (A)has made 12 consecutive on-time monthly payments on the eligible Federal Direct Loan, in an amount equal to or greater than the amount of payments for the borrower under an income-based repayment plan under section 493C (regardless of whether some or all of those payments were made before the effective date of the Supporting the Teaching profession through Revitalizing Investments in Valuable Educators Act); and 
(B) 
(i)is employed in a qualifying teaching position, regardless of subject matter area, at the time of such forgiveness; and (ii)has been employed in a qualifying teaching position, regardless of subject matter area, during the period in which the borrower made each of the 12 payments described in subparagraph (A). 
(2)Loan cancellation amount 
(A)In generalThe portion to be cancelled under this paragraph shall be— (i)for each of— 
(I)the first 5 years that the borrower qualifies under paragraph (1), in the case of a borrower employed for such year in a full-time qualifying teaching position in the subject of English as a second language, science, technology, engineering, mathematics, special education, or career and technical education, 15 percent of the balance of principal and interest due on all of the eligible Federal Direct Loans of the borrower, as of the final day of that 1-year employment period; or (II)the first 6 years (or the equivalent calculated under subparagraph (B)(i)) that the borrower qualifies under paragraph (1)— 
(aa)in the case of a borrower employed for such year in a full-time qualifying teaching position in a subject that is not described in subclause (I), 10 percent of the balance of principal and interest due on all of the eligible Federal Direct Loans of the borrower, as of the final day of that 1-year employment period; or (bb)in the case of a borrower employed for such year in a part-time qualifying teaching position (regardless of subject), 5 percent of the balance of principal and interest due on all of the eligible Federal Direct Loans of the borrower, as of the final day of that 1-year employment period; and 
(ii)after the borrower has received partial loan cancellation described in clause (i)— (I)for 5 years, in the case of a borrower described in clause (i)(I), and then qualifies for loan cancellation under paragraph (1) for a sixth year, all of the borrower's remaining obligation to repay the balance of principal and interest due, as of the date of such calculation, on all of the eligible Federal Direct Loan made to a borrower; or 
(II)for 6 years (or the equivalent calculated under subparagraph (B)(i)), in the case of a borrower described in clause (i)(II), and then qualifies for loan cancellation under paragraph (1) for a seventh year (or the equivalent calculated under subparagraph (B)(ii)), all of the borrower's remaining obligation to repay the balance of principal and interest due, as of the date of such calculation, on all of the eligible Federal Direct Loan made to a borrower. (B)Special rule regarding part-time teaching (i)General ruleIn the case of a borrower who qualifies for loan cancellation under subparagraph (A) for one or more years through a part-time qualifying teaching position, the Secretary shall determine when the equivalent of 6 years of partial cancellation for full-time employment has been met for purposes of subparagraph (A)(ii)(II) by giving the borrower credit for one-half of a year for each year that the borrower receives partial part-time cancellation under subparagraph (A)(i)(II)(bb). 
(ii)Rule for final cancellationA borrower who wishes to complete the equivalent of the seventh year of teaching necessary for complete cancellation under subparagraph (A)(ii)(II) through employment in a part-time qualifying teaching position— (I)shall be required to qualify for loan cancellation through a part-time qualifying teaching position for 2 additional years; and 
(II)notwithstanding subparagraph (A), shall receive partial cancellation, in accordance with subparagraph (A)(i)(II)(bb), for the first of such 2 years. (C)Change in subject taughtIn any case where a teacher first qualifies for loan cancellation under subparagraph (A)(i)(II) and then, in a subsequent year, teaches in a full-time qualifying teaching position in a subject described in subparagraph (A)(i)(I), the percentage of loan forgiveness provided to the teacher for each academic year of full-time teaching in such a subject shall be 15 percent, until the teacher qualifies for cancellation in the seventh year under subparagraph (A)(ii)(II). 
(3)Eligibility provisions 
(A)CertificationA borrower who desires to participate in the repayment plan under this subsection shall submit to the Secretary an employer certification, as required by the Secretary, of the employment dates for the qualifying service. (B)Ineligibility for double benefits (i)In generalNo borrower may, for the same service, receive a reduction of loan obligations under both this subsection and section 428J, 428K, 428L, or 460. 
(ii)Ineligibility of education awardNo borrower may count any payments made from an education award received under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.) toward the payments required under paragraph (1). (C)Continued eligibilityA teacher who is employed, for consecutive years (excluding a documented medical leave of absence or military service), in a qualifying teaching position at a school that meets the requirements of paragraph (6)(C)(i) for a school year but fails to meet such requirements in subsequent years, shall be deemed to be in a qualifying teaching position, for purposes of this subsection, for all of the consecutive subsequent years during which the teacher remains at the school. 
(4)State certification 
(A)State responsibilitiesEach State educational agency that receives assistance under part A of title I of the Elementary and Secondary Education Act of 1965 shall provide to the Secretary an annual list of the elementary schools and secondary schools in the State that meet the requirements of subclauses (I) and (II) of paragraph (6)(C)(i). (B)Dissemination of school listsThe Secretary shall— 
(i)in coordination with the Secretary of the Interior, develop a list of elementary schools and secondary schools that meet the requirement of paragraph (6)(C)(i)(III); and (ii)make the lists developed under clause (i) and provided under subparagraph (A) easily accessible for applicants and recipients of TEACH Grants. 
(5)Special deferral 
(A)In generalIn addition to any deferment for which a borrower of an eligible Federal Direct Loan may be eligible under section 455(f), a borrower shall be eligible for deferment, as described in section 455(f)(1), for a period not in excess of 2 years if— (i)the borrower has qualified for partial loan forgiveness under paragraph (1) for the immediately preceding year; and 
(ii)the borrower is unable to continue working in a qualified teaching position during the period of deferment, due to— (I)extenuating or unforeseen financial circumstances or health reasons; or 
(II)other extraordinary circumstances as determined by the Secretary. (6)DefinitionsIn this subsection: 
(A)Eligible Federal direct loanThe term eligible Federal Direct Loan means a Federal Direct Stafford Loan, Federal Direct PLUS Loan, Federal Direct Unsubsidized Stafford Loan, or Federal Direct Consolidation Loan. (B)Part-timeThe term part-time, when used in reference to a teacher for a particular school year, means a teacher who works in such year a number of hours that is not less than 50 percent, but less than 100 percent, of the hours worked by an average full-time teacher in the local educational agency that serves the area where the teacher is employed. 
(C)Qualifying teaching positionThe term qualifying teaching position means part-time or full-time employment (not including a short-term substitute teaching assignment)— (i)in— 
(I)a public or nonprofit private elementary school or secondary school that, for the purpose of this subparagraph and for that year— (aa)has been determined by the Secretary (pursuant to regulations of the Secretary and after consultation with the State educational agency of the State in which the school is located) to be a school in which the number of children meeting a measure of poverty under section 1113(a)(5) of the Elementary and Secondary Education Act of 1965, exceeds 70 percent of the total number of children enrolled in such school; and 
(bb)is in the school district of a local educational agency that is eligible in such year for assistance pursuant to part A of title I of the Elementary and Secondary Education Act of 1965; (II)a public or nonprofit private elementary school or secondary school served by an educational service agency, or a location operated by an educational service agency, that, for the purpose of this subparagraph and for that year, has been determined by the Secretary (pursuant to regulations of the Secretary and after consultation with the State educational agency of the State in which the educational service agency operates) to be a school or location at which the number of children taught who meet a measure of poverty under section 1113(a)(5) of the Elementary and Secondary Education Act of 1965, exceeds 30 percent of the total number of children taught at such school or location; 
(III)an elementary school or secondary school that is funded by the Bureau of Indian Education; or (IV)in the case of an individual who is an early childhood educator, an early childhood education program; 
(ii)through which the individual provides direct classroom teaching, or classroom-type teaching in a nonclassroom setting, including— (I)special education teachers; 
(II)career and technical education teachers; (III)teachers in the field of science, technology, engineering, mathematics, or other subjects; 
(IV)early childhood educators; (V)English as a second language teachers; and 
(VI)teachers of a Native American language (as defined in section 103 of the Native American Languages Act (25 U.S.C. 2902)); and (iii)with respect to which the individual meets the requirements of an effective teacher or effective early childhood educator, as determined by the State in accordance with part A of title I and title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq., 6601 et seq.).. 
(2)Effective dateThe amendment made by this subsection shall be effective on the date that is 1 year after the date of enactment of this Act. (b)Tax treatment of cancellation of student loans (1)In generalSubsection (f) of section 108 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(6)Cancellations under STRIVE Act teacher loan forgiveness programsIn the case of an individual, gross income does not include any amount which (but for this subsection) would be includible in gross income for the taxable year by reasons of the cancellation (in whole or in part) under section 455(r) of the Higher Education Act of 1965 of any eligible Federal Direct Loan (as defined in section 455(r)(6)(A) of such Act).. (2)Effective dateThe amendment made by this subsection shall apply to cancellations of indebtedness after the date that is 1 year after the date of the enactment of this Act. 
55122.TEACH Grants 
(a)AmendmentsSubpart 9 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070g et seq.) is amended— (1)in section 420L (20 U.S.C. 1070g), by striking paragraph (1) and inserting the following: 
 
(1)Eligible institutionThe term eligible institution has the meaning given the term teacher, principal, or other school leader preparation academy in section 2002 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6602).; and (2)in section 420N (20 U.S.C. 1070g–2)— 
(A)in the matter preceding clause (i) of subsection (a)(2)(B), by inserting , including an early childhood teacher (defined in this section as a teacher who has primary responsibility for the learning and development of children within an early childhood education program), after prospective teacher; (B)in subsection (c)— 
(i)by striking Service and all that follows through event and inserting the following: Service.— 
(1)In GeneralIn the event; (ii)by inserting paragraph (2) and the after in accordance with; and 
(iii)by adding at the end the following:  (2)Partial forgiveness of repaymentIn the event that a recipient described in paragraph (1) has fulfilled a portion of the service obligation in the agreement under subsection (b), the amount that is treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV and subject to repayment (together with the interest thereon) for that recipient shall be reduced by an amount that bears the same ratio to the total amount of the recipient's grant under this subpart as the amount of time the recipient has fulfilled of the recipient's service obligation bears to the total amount of time of the service obligation in the agreement under subsection (b).; and 
(C)in subsection (d)— (i)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; 
(ii)in paragraph (2), as redesignated by clause (i), by striking subsection (b)(1)(C)(vii) and inserting paragraph (1); and (iii)by inserting before paragraph (2), as redesignated by clause (i), the following: 
 
(1)High-Need DesignationThe Secretary shall develop, periodically update, and publish a list of designated high-need fields for purposes of this subpart..  (b)Simplification of the application process and streamlining the TEACH grant dispute processSection 420P of the Higher Education Act of 1965 (20 U.S.C. 1070g–4) is amended— 
(1)in the section heading, by inserting ; program improvement after Program report; (2)by striking Not later and inserting the following: 
 
(a)Program reportNot later; and (3)by adding at the end the following: 
 
(b)Program improvementBy not later than 6 months after the date of enactment of the Supporting the Teaching profession through Revitalizing Investments in Valuable Educators Act, and periodically thereafter, the Secretary shall— (1)work with States to identify and implement a process for increasing awareness of, and simplifying the application process for— 
(A)TEACH Grants; (B)loan forgiveness, in accordance with section 420N(c)(2), for any amount of a TEACH Grant to a student that is converted to a loan under section 420N(c)(1); and 
(C)waivers of the service obligation for TEACH Grants, in accordance with section 420N(d)(3); and (2) (A)review the procedures, including the dispute resolution procedures, of the process through which the service obligation of a recipient of a TEACH grant is converted to a loan under section 420N(c)(1) or waived under section 420N(d)(3); and 
(B)disseminate and make publicly available and easily accessible to the appropriate audiences clear, consistent information on the procedures, including— (i)an explanation that recipients have an option to dispute the conversion or waiver decision; 
(ii)how a recipient can initiate a dispute; and (iii)the specific criteria considered in the adjudicating process.. 
(c)Data regarding Federal loan forgiveness and service scholarship programsEach year, the Secretary of Education shall prepare and make publicly available data on the Federal loan forgiveness and service scholarship programs administered by the Secretary, including, for each program and for the most recent year for which data are available, the rates of loan cancellation under such program, the rates of completion of any service requirement required for the program, and the conversion rate regarding how many grants or scholarships are converted to loans for repayment based on the student's failure to complete the program or any required service obligation. (d)Effective dateThis section, and the amendments made by this section, shall take effect on July 1, 2020. 
55123.Program To subsidize teacher certification and licensing fees 
(a)In generalSubpart 9 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070g et seq.), as amended by this subtitle, is further amended by adding at the end the following:  420Q.Program to subsidize teacher certification and licensing fees (a)DefinitionsIn this section: 
(1)Low-income individualThe term low-income individual has the meaning given the term in section 402A(h). (2)Teaching professionThe term teaching profession includes elementary education, secondary education, and early childhood education. 
(b)Program authorizedFrom amounts appropriated under subsection (f), the Secretary shall award grants, from allotments under subsection (c), to institutions of higher education to subsidize teacher certification and licensing fees for low-income individuals who have accepted a teaching position. (c)AllotmentsFor each fiscal year, an institution of higher education that has submitted a complete application under subsection (d) shall receive an allotment that bears the same relation to the amounts appropriated under subsection (f) as the number of low-income students that graduated from the institution of higher education, in the most recent year for which data are available (as determined by the Secretary), bears to the total number of low-income students graduating, in such most recent year, from all institutions of higher education that have submitted applications. 
(d)ApplicationAn institution of higher education desiring an allotment under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (e)Use of funds (1)In generalAn institution of higher education receiving funds under this program shall use the funds to reimburse or subsidize the teacher or early childhood educator examination and other certification or licensure fees for low income individuals entering the teaching profession, or in the early stages of their teaching career, who attend a teacher preparation program in the State in which the institution is located, which may include fees for— 
(A)additional certification or licensure for the individual in a high-need field included on the list described in section 420N(d)(1); (B)National Board certification; 
(C)maintaining active status with a professional disciplinary organization aligned with the high-need field included on the list described in section 420N(d)(1); or (D)in the case of early childhood educators, further education necessary in order to become highly competent and successfully take such examination or obtain such certification or licensure (such as English as a second language classes, community college courses, and continuing and distance education). 
(2)Priority in reimbursementAn institution of higher education receiving an allotment under this section shall, in reimbursing or subsidizing fees in accordance with paragraph (1), give a priority to teachers and early childhood educators who are members of populations underrepresented in the teaching or early childhood care profession, respectively. (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2020 and each of the 5 succeeding fiscal years..  
(b)Effective dateThe amendment made by this section shall take effect on July 1, 2020. VITeacher Quality Partnerships 55201.PurposeThe purposes of this title are— 
(1)to ensure that early childhood educators have the financial and academic support needed to remain in the profession; and (2)to strengthen the quality of early childhood education teaching supports. 
55202.Providing access for early childhood educators and school leaders to training programs 
(a)Definition of early childhood education programSection 103(8)(C)(i) of the Higher Education Act of 1965 (20 U.S.C. 1003(8)(C)(i)) is amended by striking age six and inserting age six, or the age of entry into elementary school, and. (b)Broadening definitionsSection 200 of the Higher Education Act of 1965 (20 U.S.C. 1021) is amended— 
(1)in paragraph (4), by inserting and includes an individual employed as a master teacher, lead teacher, or classroom aide before the period at the end; (2)in paragraph (6)(A)(ii)(II), by striking as applicable,; 
(3)in paragraph (14)— (A)in the matter preceding subparagraph (A)— 
(i)by inserting , and for new early childhood educators during not less than the educators' first two years of teaching, after two years of teaching; and (ii)by inserting or beginning early childhood educators after beginning teachers; 
(B)in subparagraph (A), by striking teacher mentoring and inserting teacher and educator mentoring; (C)in subparagraph (B)— 
(i)by inserting or early childhood educators, as the case may be, after with teachers; (ii)by striking mentor teachers and inserting mentor teachers or early childhood educators; and 
(iii)by inserting or early childhood educators after among teachers; (D)in subparagraph (D), by striking new teachers and inserting new teachers and new early childhood educators; 
(E)in subparagraph (F)(ii), by inserting and early childhood educators after teachers; (F)in subparagraph (G)— 
(i)by inserting and exemplary early childhood educators after exemplary teachers; and (ii)by inserting and early childhood educators after new teachers; and 
(G)in subparagraph (I), by inserting and early childhood educators after new teachers; (4)in paragraph (21)— 
(A)in the paragraph heading, by striking Teacher mentoring and inserting Teacher and educator mentoring; (B)in the matter preceding subparagraph (A)— 
(i)by striking teacher mentoring and inserting teacher and educator mentoring; and (ii)by inserting and early childhood educators after prospective teachers; 
(C)in subparagraph (A), by striking teacher mentors and inserting mentor teachers or, in the case of prospective early childhood educators, mentor early childhood educators,; and (D)in subparagraph (C), by inserting , or in a high-need early childhood education program, after local educational agency; and 
(5)in paragraph (22)— (A)in the paragraph heading, by striking teaching residency program and inserting teacher and educator residency program; 
(B)in the matter preceding subclause (A)— (i)by striking teaching residency program and inserting teacher or educator residency program; 
(ii)by inserting , or an early childhood education program-based preparation program for early childhood educators, after teacher preparation program; and (iii)by inserting or early childhood educator after prospective teacher; 
(C)in subparagraph (A), by striking mentor teacher and inserting mentor teacher or early childhood educator; (D)in subparagraph (B), by inserting or early childhood educator after the teacher; and 
(E)by striking subparagraph (D) and inserting the following:  (D)prior to completion of the program— 
(i)in the case of a prospective teacher— (I)attains full State certification or licensure and, with respect to a special education teacher, meets the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act; and 
(II)acquires a master's degree not later than 18 months after beginning the program; and (ii)in the case of a prospective early childhood educator— 
(I)becomes highly competent; (II)attains full State certification or licensure; and 
(III)acquires a baccalaureate degree or an associate's degree not later than 6 years after beginning the program.. (c)Expanding purposesSection 201 of the Higher Education Act of 1965 (20 U.S.C. 1022) is amended— 
(1)in paragraph (2)— (A)by inserting and early childhood educators after prospective and new teachers; 
(B)by inserting and early childhood educators after prospective teachers; and (C)by inserting and early childhood educators after for new teachers; 
(2)in paragraph (3), by inserting and early childhood educators after preparing teachers; and (3)in paragraph (4), by inserting and early childhood education before force. 
(d)Including early childhood educators in partnership grantsSection 202 of the Higher Education Act of 1965 (20 U.S.C. 1022a) is amended— (1)in subsection (b)— 
(A)in paragraph (1), by striking , as applicable,; (B)in paragraph (2), by inserting and early childhood educators after teachers; 
(C)in paragraph (3), by inserting and early childhood educators after teachers; (D)in paragraph (4)— 
(i)in subparagraph (A), by inserting or early childhood educator after teacher; and (ii)in subparagraph (B), by inserting or early childhood educator after teacher; 
(E)in paragraph (6)— (i)in subparagraph (E)(i), by striking , as appropriate,; 
(ii)in subparagraph (F), by inserting and early childhood educators after general education teachers; and (iii)in subparagraph (G), by inserting and early childhood educators after special education teachers; and 
(F)in paragraph (7)— (i)in subparagraph (A), by inserting and early childhood educators after prepare teachers; and 
(ii)in subparagraph (C)— (I)by striking new teachers each place the term appears and inserting new teachers and new early childhood educators; 
(II)by striking high-need local educational agency each place the term appears and inserting high-need local educational agency or early childhood education program; and (III)by striking new teachers' teaching skills and inserting teaching skills of the new teachers and new early childhood educators; 
(2)in subsection (c)(1)— (A)by inserting and early childhood educators after teachers; and 
(B)by striking teaching residency program and inserting teacher and educator residency program; (3)in subsection (d)— 
(A)in paragraph (1)— (i)in subparagraph (A)— 
(I)in the matter preceding clause (i), by striking , as applicable,; (II)in clause (i)— 
(aa)in subclause (II), by striking , as applicable,; and (bb)in subclause (III), by striking as applicable,; and 
(III)in clause (ii), by striking and, as applicable, techniques for early childhood educators and inserting and, for early childhood educators, techniques,; and (ii)in subparagraph (B)(ii)— 
(I)in the matter preceding subclause (I), by striking , as applicable,; and (II)in subclause (IV)— 
(aa)in item (aa), by striking and after the semicolon; (bb)in item (bb), by inserting and after the semicolon; and 
(cc)by adding at the end the following:  (cc)provide culturally responsive and inclusive learning environments for all students;; 
(B)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking , as applicable,; 
(ii)in subparagraph (A)(ii), by striking (as applicable); and (iii)in subparagraph (C), by striking teacher mentoring and inserting teacher and educator mentoring; 
(C)in paragraph (5)— (i)in the paragraph heading, by inserting and early childhood educator after Teacher; 
(ii)in the matter preceding subparagraph (A)— (I)by inserting or early childhood educators after become teachers; and 
(II)by striking teaching profession and inserting teaching and early childhood education profession; and (iii)in subparagraph (B), by inserting or early childhood educator after teacher; and 
(D)in paragraph (6), in the matter preceding subparagraph (A), by inserting and early childhood educators after teachers; (4)in subsection (e)— 
(A)in the subsection heading, by striking Teaching residency and inserting Teacher and educator residency; (B)by striking teaching residency each place the term appears and inserting teacher and educator residency; 
(C)in paragraph (1)— (i)in subparagraph (A), by inserting or high-need early childhood education program before in the partnership; 
(ii)in subparagraph (B)— (I)by inserting or early childhood education program after receiving school; and 
(II)by striking mentor teachers and inserting mentor teachers or early childhood educators; and (iii)in subparagraph (C)— 
(I)in the matter preceding clause (i), by striking teaching residents and inserting teacher or early childhood educator residents; (II)in clause (ii), by striking teacher mentoring and inserting teacher and educator mentoring; and 
(III)in clause (iii), by striking new teachers and inserting new teachers or early childhood educators; and (D)in paragraph (2)— 
(i)in the paragraph heading, by striking Teaching and inserting Teacher and Educator; (ii)in subparagraph (A)— 
(I)in the matter preceding clause (i)— (aa)by striking teaching residencies and inserting teacher and educator residencies; 
(bb)by inserting and early childhood educators after teachers; and (cc)by inserting and high-need early childhood education programs after high-need schools; 
(II)in clause (i), by striking teacher mentoring and inserting teacher and educator mentoring; (III)in clause (iii)— 
(aa)in the matter preceding subclause (I), by striking mentor teacher and inserting mentor teacher or early childhood educator; (bb)in subclause (II), by inserting and early childhood educators after new teachers; 
(cc)in subclause (III), by striking teaching duties and inserting teaching or educating duties; and (dd)in subclause (IV), by inserting or early childhood educators after teachers; 
(IV)in clause (iv), by striking mentor teachers and inserting mentor teachers and early childhood educators; (V)in clause (vi)— 
(aa)in subclause (I)— (AA)by inserting or early childhood education program after local educational agency; and 
(BB)by inserting or program after such agency; and (bb)in subclause (II), by inserting or early childhood education after teaching; and 
(VI)in clause (vii)— (aa)by striking teaching residents and inserting teacher or educator residents; 
(bb)by inserting or early childhood educators after teachers; and (cc)by inserting or work as an early childhood educator after two years of teaching; and 
(iii)in subparagraph (C)— (I)in clause (i), by striking teaching residents and inserting teacher and educator residents; 
(II)in clause (ii), by striking teacher residency and inserting teacher or educator residency; (III)in clause (iii)— 
(aa)in subclause (I), by inserting or early childhood educator after teacher; (bb)by striking subclause (II) and inserting the following: 
 
(II) 
(aa)in the case of a teacher applicant, fulfill the requirement under subclause (I) by teaching in a high-need school served by the high-need local educational agency in the eligible partnership and teach a subject or area that is designated as high need by the partnership; or (bb)in the case of an early childhood educator applicant, fulfill the requirement under subclause (I) by teaching in a high-need early childhood education program;; and 
(cc)in subclause (IV), by inserting , or, in the case of an early childhood educator, will be highly competent, after Act,; and (IV)in clause (iv)— 
(aa)in subclause (I), by striking A grantee carrying out and inserting Subject to subclause (II), a grantee carrying out; (bb)by redesignating subclauses (II) and (III) as subclauses (III) and (IV), respectively; 
(cc)by inserting after subclause (I) the following:  (II)Exceptions to repayment requirementAn eligible partnership carrying out a teacher and educator residency program under this paragraph shall not require repayment under this clause by a recipient if the recipient is unable to complete the teacher and educator residency program, or the service requirement, due to— 
(aa)extenuating or unforeseen financial circumstances, health reasons, or personal or family obligations; (bb)incapacitation; 
(cc)inability to secure employment in a school served by the eligible partnership; (dd)being called to active duty in the armed forces of the United States; or 
(ee)other extraordinary circumstances.; and (dd)in subclause (III), as redesignated by item (bb), by striking on grounds and all that follows through the period at the end and inserting on grounds not covered under subclause (II).; 
(5)in subsection (f)(1)— (A)in subparagraph (B)— 
(i)in clause (i), by inserting or early childhood education program after school; (ii)in clause (ii), by inserting or early childhood educators after teachers; 
(iii)in clause (iii), by striking teacher instruction and drive teacher and student learning and inserting teacher or early childhood educator instruction and drive the learning of teachers or early childhood educators, and students; and (iv)in clause (iv), by striking school environment and inserting school or early childhood education program environment; and 
(B)in subparagraph (D)(i)— (i)in subclause (I), by inserting , or in high-need early childhood education programs before the semicolon at the end; and 
(ii)in subclause (II)— (I)by inserting or early childhood educators after teachers; and 
(II)by inserting or high-need early childhood education programs before the period at the end; and (6)in subsection (g)— 
(A)by inserting or early childhood educator after pre-baccalaureate teacher; and (B)by inserting or early childhood educators before the period at the end. 
(e)Accountability, evaluation, and informationSection 204 of the Higher Education Act of 1965 (20 U.S.C. 1022c) is amended— (1)in subsection (a)— 
(A)in paragraph (1), by inserting or early childhood educators after teachers; (B)in paragraph (2), by inserting , and early childhood educator retention in the first three years of an early childhood educator's career before the semicolon at the end; 
(C)in paragraph (3)— (i)by inserting (A) before improvement; and 
(ii)by adding at the end the following:  (B)in the case of eligible partnerships offering programs that lead to State certification or licensure of early childhood educators, improvement in the pass rates and scaled scores for initial State certification or licensure of early childhood educators; and; and 
(D)in paragraph (4)(F), by striking as applicable,; and (2)in subsection (b)— 
(A)by striking shall ensure and inserting the following: shall— 
(1)ensure; and (B)by striking part. and inserting the following: 
part; and (2)in the case of an eligible partnership that offers an early childhood education program that does not lead to State licensure or certification as an early childhood educator, clearly indicate that fact in the information provided regarding the early childhood program through the grant and any reports submitted under this part.. 
(f)Accountability for preparation programsSection 205 of the Higher Education Act of 1965 (20 U.S.C. 1022d) is amended— (1)in the section heading, by inserting and early childhood educators after teachers; 
(2)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively; (3)by inserting after subsection (b) the following: 
 
(c)State report card on the quality of early childhood educators 
(1)In generalEach State that receives funds under this Act shall provide to the Secretary, and make widely available to the general public, in a uniform and comprehensible manner that conforms with the definitions and methods established by the Secretary, an annual State report card on the quality of early childhood educator preparation programs that lead to early childhood educator licensure or certification in the State. (2)Additional contentEach State report card issued under this subsection shall also include an explanation of— 
(A)how the State is making early childhood educators aware of available tax credit programs, scholarship programs, and loan programs; and (B)how the State is implementing or designing flexible early childhood educator preparation programs.; and 
(4)in subsection (e), as redesignated by paragraph (2)— (A)in paragraph (1), by inserting and on early childhood educator qualifications and preparation in the United States, including the information described in subsection (c)(2) after subsection (b)(1); and 
(B)in each of subparagraphs (A) and (B) of paragraph (2), by striking teaching force and inserting teacher and early childhood educator force. (g)Enhancing teacher, early childhood, and school leader education through centers of excellenceSubpart 2 of part B of title II of the Higher Education Act of 1965 (20 U.S.C. 1033 et seq.) is amended— 
(1)in section 241(1)(A) (20 U.S.C. 1033(1)(A)), in the matter preceding clause (i), by striking teacher preparation each place the term appears and inserting teacher, early childhood educator, and school leader preparation; (2)in section 242(b) (20 U.S.C. 1033a(b))— 
(A)in the matter preceding paragraph (1), by striking future teachers and inserting future teachers, early childhood educators, and school leaders; (B)in paragraph (1)— 
(i)in the matter preceding subparagraph (A)— (I)by striking teacher preparation and inserting teacher, early childhood educator, and school leader preparation; and 
(II)by striking teachers who and inserting teachers, early childhood educators, and school leaders who; and (ii)in subparagraph (B)— 
(I)in the matter preceding clause (i), by striking teacher preparation and inserting teacher, early childhood educator, and school leader preparation; (II)in clause (i), by striking teachers to and inserting teachers, early childhood educators, and school leaders to; and 
(III)in clause (ii), by striking teaching skills and inserting teaching and leadership skills; (C)in paragraph (2)— 
(i)by inserting , early childhood educators, and school leaders after prospective teachers; (ii)by inserting , early childhood educators, and school leaders after exemplary teachers; 
(iii)by striking principals, and other administrators inserting early childhood educators, and school leaders; and (iv)by striking elementary schools or and inserting early childhood education programs, elementary schools, or; 
(D)in paragraph (3)— (i)in the matter preceding subparagraph (A)— 
(I)by inserting or early childhood educators after retention of teachers; and (II)by striking highly qualified principals, including minority teachers and principals, and inserting highly qualified school leaders, including minority teachers, early childhood educators, and school leaders,; and 
(ii)by striking subparagraphs (A) and (B) and inserting the following:  (A)teacher, early childhood educator, or school leadership mentoring from exemplary teachers, early childhood educators, or school leaders, respectively; or 
(B)induction and support for teachers, early childhood educators, and school leaders during their first three years of employment as teachers, early childhood educators, and school leaders, respectively.; (E)in paragraph (4), by striking teacher and inserting teacher, early childhood educator, or school leader; 
(F)in paragraph (5), by striking teacher preparation and successful teacher certification and inserting teacher, early childhood educator, and school leader preparation and successful certification; and (G)by adding at the end the following: 
 
(7)Establishing or expanding teacher, early childhood educator, or school leader residency or clinical programs in local low-income elementary schools or secondary schools.; and (3)by adding at the end the following: 
 
243.FundingNotwithstanding any other provision of this title, if the funds appropriated to carry out this title for a fiscal year exceeds $300,000,000, the Secretary shall reserve 50 percent of the amount by which the appropriated funds exceed $300,000,000 to carry out this subpart for such fiscal year.. 55203.Mandatory Funding for Teacher Quality Partnership ProgramSection 209 of the Higher Education Act of 1965 (20 U.S.C. 1022h) is amended to read as follows: 
 
209.Authorization and appropriationsThere are authorized to be appropriated to carry out this part, and there are appropriated, out of any money in the Treasury not otherwise appropriated, $350,000,000 for fiscal year 2020 and each subsequent fiscal year.. VIIProhibition on Federal Funds for Police in Schools 55301.Prohibition on federal funds for police in schools (a)Federal funds prohibitionNotwithstanding the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.), including the COPS grant program, the Edward Byrne Memorial Justice Assistance Grant Program, or any other provision of law, no Federal funding shall be appropriated or used for hiring, maintaining, or training sworn law enforcement officers to be used or employed in elementary or secondary schools, preschools, or programs based on elementary or secondary schools in any capacity. 
(b)COPS grants programSection 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended— (1)In subsection (b), by repealing paragraph (12); and 
(2)by adding at the end of the following:  (n)Prohibition on use of funds for sworn law enforcement officersA recipient of a grant under this part may not use such funds for sworn law enforcement officers who operate in and around elementary and secondary schools.   
 
 
BJustice 
ICriminal Justice 
AGeorge Floyd Justice in Policing  
10001.Short titleThis subtitle may be cited as the George Floyd Justice in Policing Act of 2020. 10002.DefinitionsIn this subtitle: 
(1)Byrne grant programThe term Byrne grant program means any grant program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.), without regard to whether the funds are characterized as being made available under the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise. (2)COPS grant programThe term COPS grant program means the grant program authorized under section 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381).  
(3)Federal law enforcement agencyThe term Federal law enforcement agency means any agency of the United States authorized to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of Federal criminal law.  (4)Federal law enforcement officerThe term Federal law enforcement officer has the meaning given the term in section 115 of title 18, United States Code. 
(5)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251). (6)Local law enforcement officerThe term local law enforcement officer means any officer, agent, or employee of a State or unit of local government authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law. 
(7)StateThe term State has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251).  (8)Tribal law enforcement officerThe term tribal law enforcement officer means any officer, agent, or employee of an Indian tribe, or the Bureau of Indian Affairs, authorized by law or by a government agency to engage in or supervise the prevention, detection, or investigation of any violation of criminal law. 
(9)Unit of local governmentThe term unit of local government has the meaning given the term in section 901 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251). (10)Deadly forceThe term deadly force means that force which a reasonable person would consider likely to cause death or serious bodily harm, including— 
(A)the discharge of a firearm;  (B)a maneuver that restricts blood or oxygen flow to the brain, including chokeholds, strangleholds, neck restraints, neckholds, and carotid artery restraints; and  
(C)multiple discharges of an electronic control weapon. (11)Use of forceThe term use of force includes— 
(A)the use of a firearm, electronic control weapon, explosive device, chemical agent (such as pepper spray), baton, impact projectile, blunt instrument, hand, fist, foot, canine, or vehicle against an individual;  (B)the use of a weapon, including a personal body weapon, chemical agent, impact weapon, extended range impact weapon, sonic weapon, sensory weapon, conducted energy device, or firearm, against an individual; or 
(C)any intentional pointing of a firearm at an individual. (12)Less lethal forceThe term less lethal force means any degree of force that is not likely to cause death or serious bodily injury.  
(13)Facial recognitionThe term facial recognition means an automated or semiautomated process that analyzes biometric data of an individual from video footage to identify or assist in identifying an individual.  1Police Accountability IHolding Police Accountable in the Courts 10011.Deprivation of rights under color of lawSection 242 of title 18, United States Code, is amended— 
(1)by striking willfully and inserting knowingly or recklessly; (2)by striking , or may be sentenced to death; and 
(3)by adding at the end the following: For purposes of this section, an act shall be considered to have resulted in death if the act was a substantial factor contributing to the death of the person..  10012.Qualified immunity reformSection 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) is amended by adding at the end the following: 
It shall not be a defense or immunity in any action brought under this section against a local law enforcement officer (as such term is defined in section 2 of the George Floyd Justice in Policing Act of 2020), or in any action under any source of law against a Federal investigative or law enforcement officer (as such term is defined in section 2680(h) of title 28, United States Code), that— (1)the defendant was acting in good faith, or that the defendant believed, reasonably or otherwise, that his or her conduct was lawful at the time when the conduct was committed; or 
(2)the rights, privileges, or immunities secured by the Constitution and laws were not clearly established at the time of their deprivation by the defendant, or that at such time, the state of the law was otherwise such that the defendant could not reasonably have been expected to know whether his or her conduct was lawful.. 10013.Pattern and practice investigations (a)Subpoena authoritySection 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601) is amended— 
(1)in subsection (a), by inserting , by prosecutors, after conduct by law enforcement officers;  (2)in subsection (b), by striking paragraph (1) and inserting subsection (a); and 
(3)by adding at the end the following:  (c)Subpoena authorityIn carrying out the authority in subsection (b), the Attorney General may require by subpoena the production of all information, documents, reports, answers, records, accounts, papers, and other data in any medium (including electronically stored information), as well as any tangible thing and documentary evidence, and the attendance and testimony of witnesses necessary in the performance of the Attorney General under subsection (b). Such a subpoena, in the case of contumacy or refusal to obey, shall be enforceable by order of any appropriate district court of the United States. 
(d)Civil action by State attorneys generalWhenever it shall appear to the attorney general of any State, or such other official as a State may designate, that a violation of subsection (a) has occurred within their State, the State attorney general or official, in the name of the State, may bring a civil action in the appropriate district court of the United States to obtain appropriate equitable and declaratory relief to eliminate the pattern or practice. In carrying out the authority in this subsection, the State attorney general or official shall have the same subpoena authority as is available to the Attorney General under subsection (c). (e)Rule of constructionNothing in this section may be construed to limit the authority of the Attorney General under subsection (b) in any case in which a State attorney general has brought a civil action under subsection (d). 
(f)Reporting requirementsOn the date that is one year after the enactment of the George Floyd Justice in Policing Act of 2020, and annually thereafter, the Civil Rights Division of the Department of Justice shall make publicly available on an internet website a report on, during the previous year— (1)the number of preliminary investigations of violations of subsection (a) that were commenced;  
(2)the number of preliminary investigations of violations of subsection (a) that were resolved; and (3)the status of any pending investigations of violations of subsection (a).. 
(b)Grant program 
(1)Grants authorizedThe Attorney General may award a grant to a State to assist the State in conducting pattern and practice investigations under section 210401(d) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601). (2)ApplicationA State seeking a grant under paragraph (1) shall submit an application in such form, at such time, and containing such information as the Attorney General may require. 
(3)FundingThere are authorized to be appropriated $100,000,000 to the Attorney General for each of fiscal years 2021 through 2023 to carry out this subsection. (c)Data on Excessive Use of ForceSection 210402 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12602) is amended— 
(1)in subsection (a)— (A)by striking The Attorney General and inserting the following: 
 
(1)Federal collection of dataThe Attorney General; and  (B)by adding at the end the following: 
 
(2)State collection of dataThe attorney general of a State may, through appropriate means, acquire data about the use of excessive force by law enforcement officers and such data may be used by the attorney general in conducting investigations under section 210401. This data may not contain any information that may reveal the identity of the victim or any law enforcement officer.; and  (2)by amending subsection (b) to read as follows:  
 
(b)Limitation on use of data acquired by the Attorney GeneralData acquired under subsection (a)(1) shall be used only for research or statistical purposes and may not contain any information that may reveal the identity of the victim or any law enforcement officer..  (d)Enforcement of pattern or practice reliefBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act, a State or unit of local government that receives funds under the Byrne grant program or the COPS grant program during a fiscal year may not make available any amount of such funds to a local law enforcement agency if that local law enforcement agency enters into or renews any contractual arrangement, including a collective bargaining agreement with a labor organization, that— 
(1)would prevent the Attorney General from seeking or enforcing equitable or declaratory relief against a law enforcement agency engaging in a pattern or practice of unconstitutional misconduct; or (2)conflicts with any terms or conditions contained in a consent decree. 
10014.Independent investigations 
(a)In general 
(1)DefinitionsIn this subsection: (A)Independent investigationThe term independent investigation means a criminal investigation or prosecution of a law enforcement officer’s use of deadly force, including one or more of the following: 
(i)Using an agency or civilian review board that investigates and independently reviews all allegations of use of deadly force made against law enforcement officers in the jurisdiction. (ii)Assigning of the attorney general of the State in which the alleged use of deadly force was committed to conduct the criminal investigation and prosecution. 
(iii)Adopting a procedure under which an independent prosecutor is assigned to investigate and prosecute the case, including a procedure under which an automatic referral is made to an independent prosecutor appointed and overseen by the attorney general of the State in which the alleged use of deadly force was committed. (iv)Adopting a procedure under which an independent prosecutor is assigned to investigate and prosecute the case.  
(v)Having law enforcement agencies agree to and implement memoranda of understanding with other law enforcement agencies under which the other law enforcement agencies— (I)shall conduct the criminal investigation into the alleged use of deadly force; and 
(II)upon conclusion of the criminal investigation, shall file a report with the attorney general of the State containing a determination regarding whether— (aa)the use of deadly force was appropriate; and 
(bb)any action should be taken by the attorney general of the State. (vi)Any substantially similar procedure to ensure impartiality in the investigation or prosecution. 
(B)Independent investigation of law enforcement statuteThe term independent investigation of law enforcement statute means a statute requiring an independent investigation in a criminal matter in which— (i)one or more of the possible defendants is a law enforcement officer; 
(ii)one or more of the alleged offenses involves the law enforcement officer’s use of deadly force in the course of carrying out that officer’s duty; and (iii)the non-Federal law enforcement officer’s use of deadly force resulted in a death or injury. 
(C)Independent prosecutorThe term independent prosecutor means, with respect to a criminal investigation or prosecution of a law enforcement officer’s use of deadly force, a prosecutor who— (i)does not oversee or regularly rely on the law enforcement agency by which the law enforcement officer under investigation is employed; and 
(ii)would not be involved in the prosecution in the ordinary course of that prosecutor’s duties.  (2)Grant programThe Attorney General may award grants to eligible States and Indian Tribes to assist in implementing an independent investigation of law enforcement statute.  
(3)EligibilityTo be eligible for a grant under this subsection, a State or Indian Tribe shall have in effect an independent investigation of law enforcement statute. (4)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General $750,000,000 for fiscal years 2021 through 2023 to carry out this subsection.  
(b)COPS grant program used for civilian review boardsPart Q of title I of the of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.) is amended— (1)in section 1701(b) (34 U.S.C. 10381(b))— 
(A)by redesignating paragraphs (22) and (23) as paragraphs (23) and (24), respectively; (B)in paragraph (23), as so redesignated, by striking (21) and inserting (22); and 
(C)by inserting after paragraph (21) the following:   (22)to develop best practices for and to create civilian review boards; ; and  
(2)in section 1709 (34 U.S.C. 10389), by adding at the end the following:   (8)civilian review board means an administrative entity that investigates civilian complaints against law enforcement officers and— 
(A)is independent and adequately funded; (B)has investigatory authority and subpoena power; 
(C)has representative community diversity; (D)has policy making authority; 
(E)provides advocates for civilian complainants; (F)may conduct hearings; and 
(G)conducts statistical studies on prevailing complaint trends.. IILaw Enforcement Trust and Integrity Act 10021.Short titleThis subpart may be cited as the Law Enforcement Trust and Integrity Act of 2020. 
10022.DefinitionsIn this subpart: (1)Community-based organizationThe term community-based organization means a grassroots organization that monitors the issue of police misconduct and that has a local or national presence and membership, such as the National Association for the Advancement of Colored People (NAACP), the American Civil Liberties Union (ACLU), UnidosUS, the National Urban League, the National Congress of American Indians, or the National Asian Pacific American Legal Consortium (NAPALC). 
(2)Law enforcement accreditation organizationThe term law enforcement accreditation organization means a professional law enforcement organization involved in the development of standards of accreditation for law enforcement agencies at the national, State, regional, or Tribal level, such as the Commission on Accreditation for Law Enforcement Agencies (CALEA). (3)Law enforcement agencyThe term law enforcement agency means a State, local, Indian tribal, or campus public agency engaged in the prevention, detection, investigation, prosecution, or adjudication of violations of criminal laws. 
(4)Professional law enforcement associationThe term professional law enforcement association means a law enforcement membership association that works for the needs of Federal, State, local, or Indian tribal law enforcement agencies and with the civilian community on matters of common interest, such as the Hispanic American Police Command Officers Association (HAPCOA), the National Asian Pacific Officers Association (NAPOA), the National Black Police Association (NBPA), the National Latino Peace Officers Association (NLPOA), the National Organization of Black Law Enforcement Executives (NOBLE), Women in Law Enforcement, the Native American Law Enforcement Association (NALEA), the International Association of Chiefs of Police (IACP), the National Sheriffs’ Association (NSA), the Fraternal Order of Police (FOP), or the National Association of School Resource Officers. (5)Professional civilian oversight organizationThe term professional civilian oversight organization means a membership organization formed to address and advance civilian oversight of law enforcement and whose members are from Federal, State, regional, local, or Tribal organizations that review issues or complaints against law enforcement agencies or officers, such as the National Association for Civilian Oversight of Law Enforcement (NACOLE). 
10023.Accreditation of law enforcement agencies 
(a)Standards 
(1)Initial analysisThe Attorney General shall perform an initial analysis of existing accreditation standards and methodology developed by law enforcement accreditation organizations nationwide, including national, State, regional, and Tribal accreditation organizations. Such an analysis shall include a review of the recommendations of the Final Report of the President's Taskforce on 21st Century Policing, issued by the Department of Justice, in May 2015. (2)Development of uniform standardsAfter completion of the initial review and analysis under paragraph (1), the Attorney General shall— 
(A)recommend, in consultation with law enforcement accreditation organizations and community-based organizations, the adoption of additional standards that will result in greater community accountability of law enforcement agencies and an increased focus on policing with a guardian mentality, including standards relating to— (i)early warning systems and related intervention programs; 
(ii)use of force procedures; (iii)civilian review procedures; 
(iv)traffic and pedestrian stop and search procedures; (v)data collection and transparency; 
(vi)administrative due process requirements; (vii)video monitoring technology; 
(viii)youth justice and school safety; and (ix)recruitment, hiring, and training; and 
(B)recommend additional areas for the development of national standards for the accreditation of law enforcement agencies in consultation with existing law enforcement accreditation organizations, professional law enforcement associations, labor organizations, community-based organizations, and professional civilian oversight organizations. (3)Continuing accreditation processThe Attorney General shall adopt policies and procedures to partner with law enforcement accreditation organizations, professional law enforcement associations, labor organizations, community-based organizations, and professional civilian oversight organizations to— 
(A)continue the development of further accreditation standards consistent with paragraph (2); and (B)encourage the pursuit of accreditation of Federal, State, local, and Tribal law enforcement agencies by certified law enforcement accreditation organizations. 
(b)Use of funds requirementsSection 502(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153(a)) is amended by adding at the end the following:  (7)An assurance that, for each fiscal year covered by an application, the applicant will use not less than 5 percent of the total amount of the grant award for the fiscal year to assist law enforcement agencies of the applicant, including campus public safety departments, gain or maintain accreditation from certified law enforcement accreditation organizations in accordance with section 10023 of the Law Enforcement Trust and Integrity Act of 2020..  
(c)Eligibility for certain grant fundsThe Attorney General shall, as appropriate and consistent with applicable law, allocate Department of Justice discretionary grant funding only to States or units of local government that require law enforcement agencies of that State or unit of local government to gain and maintain accreditation from certified law enforcement accreditation organizations in accordance with this section. 10024.Law enforcement grants (a)Use of funds requirementSection 502(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153(a)), as amended by section 10023, is amended by adding at the end the following: 
 
(8)An assurance that, for each fiscal year covered by an application, the applicant will use not less than 5 percent of the total amount of the grant award for the fiscal year to study and implement effective management, training, recruiting, hiring, and oversight standards and programs to promote effective community and problem solving strategies for law enforcement agencies in accordance with section 10024 of the Law Enforcement Trust and Integrity Act of 2020.. (b)Grant program for community organizationsThe Attorney General may make grants to community-based organizations to study and implement— 
(1)effective management, training, recruiting, hiring, and oversight standards and programs to promote effective community and problem solving strategies for law enforcement agencies; or  (2)effective strategies and solutions to public safety, including strategies that do not rely on Federal and local law enforcement agency responses.  
(c)Use of fundsGrant amounts described in paragraph (8) of section 502(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153(a)), as added by subsection (a) of this section, and grant amounts awarded under subsection (b) shall be used to— (1)study management and operations standards for law enforcement agencies, including standards relating to administrative due process, residency requirements, compensation and benefits, use of force, racial profiling, early warning and intervention systems, youth justice, school safety, civilian review boards or analogous procedures, or research into the effectiveness of existing programs, projects, or other activities designed to address misconduct; and 
(2)develop pilot programs and implement effective standards and programs in the areas of training, hiring and recruitment, and oversight that are designed to improve management and address misconduct by law enforcement officers. (d)Components of pilot programA pilot program developed under subsection (c)(2) shall include implementation of the following: 
(1)TrainingThe implementation of policies, practices, and procedures addressing training and instruction to comply with accreditation standards in the areas of— (A)the use of deadly force, less lethal force, and de-escalation tactics and techniques; 
(B)investigation of officer misconduct and practices and procedures for referring to prosecuting authorities allegations of officer use of excessive force or racial profiling; (C)disproportionate contact by law enforcement with minority communities; 
(D)tactical and defensive strategy; (E)arrests, searches, and restraint; 
(F)professional verbal communications with civilians; (G)interactions with— 
(i)youth; (ii)individuals with disabilities; 
(iii)individuals with limited English proficiency; and (iv)multi-cultural communities; 
(H)proper traffic, pedestrian, and other enforcement stops; and (I)community relations and bias awareness. 
(2)Recruitment, hiring, retention, and promotion of diverse law enforcement officersPolicies, procedures, and practices for— (A)the hiring and recruitment of diverse law enforcement officers who are representative of the communities they serve; 
(B)the development of selection, promotion, educational, background, and psychological standards that comport with title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); and (C)initiatives to encourage residency in the jurisdiction served by the law enforcement agency and continuing education. 
(3)OversightComplaint procedures, including the establishment of civilian review boards or analogous procedures for jurisdictions across a range of sizes and agency configurations, complaint procedures by community-based organizations, early warning systems and related intervention programs, video monitoring technology, data collection and transparency, and administrative due process requirements inherent to complaint procedures for members of the public and law enforcement. (4)Youth justice and school safetyUniform standards on youth justice and school safety that include best practices for law enforcement interaction and communication with children and youth, taking into consideration adolescent development and any disability, including— 
(A)the right to effective and timely notification of a parent or legal guardian of any law enforcement interaction, regardless of the immigration status of the individuals involved; and  (B)the creation of positive school climates by improving school conditions for learning by— 
(i)eliminating school-based arrests and referrals to law enforcement;  (ii)using evidence-based preventative measures and alternatives to school-based arrests and referrals to law enforcement, such as restorative justice and healing practices; and 
(iii)using school-wide positive behavioral interventions and supports. (5)Victim servicesCounseling services, including psychological counseling, for individuals and communities impacted by law enforcement misconduct. 
(e)Technical assistance 
(1)In generalThe Attorney General may provide technical assistance to States and community-based organizations in furtherance of the purposes of this section. (2)Models for reduction of law enforcement misconductThe technical assistance provided by the Attorney General may include the development of models for States and community-based organizations to reduce law enforcement officer misconduct. Any development of such models shall be in consultation with community-based organizations. 
(f)Use of componentsThe Attorney General may use any component or components of the Department of Justice in carrying out this section. (g)ApplicationsAn application for a grant under subsection (b) shall be submitted in such form, and contain such information, as the Attorney General may prescribe by rule. 
(h)Performance evaluation 
(1)Monitoring components 
(A)In generalEach program, project, or activity funded under this section shall contain a monitoring component, which shall be developed pursuant to rules made by the Attorney General. (B)RequirementEach monitoring component required under subparagraph (A) shall include systematic identification and collection of data about activities, accomplishments, and programs throughout the duration of the program, project, or activity and presentation of such data in a usable form. 
(2)Evaluation components 
(A)In generalSelected grant recipients shall be evaluated on the local level or as part of a national evaluation, pursuant to rules made by the Attorney General. (B)RequirementsAn evaluation conducted under subparagraph (A) may include independent audits of police behavior and other assessments of individual program implementations. For community-based organizations in selected jurisdictions that are able to support outcome evaluations, the effectiveness of funded programs, projects, and activities may be required. 
(3)Periodic review and reportsThe Attorney General may require a grant recipient to submit biannually to the Attorney General the results of the monitoring and evaluations required under paragraphs (1) and (2) and such other data and information as the Attorney General determines to be necessary. (i)Revocation or suspension of fundingIf the Attorney General determines, as a result of monitoring under subsection (h) or otherwise, that a grant recipient under the Byrne grant program or under subsection (b) is not in substantial compliance with the requirements of this section, the Attorney General may revoke or suspend funding of that grant, in whole or in part. 
(j)Civilian review board definedIn this section, the term civilian review board means an administrative entity that investigates civilian complaints against law enforcement officers and—  (1)is independent and adequately funded; 
(2)has investigatory authority and subpoena power; (3)has representative community diversity; 
(4)has policy making authority; (5)provides advocates for civilian complainants; 
(6)may conduct hearings; and (7)conducts statistical studies on prevailing complaint trends. 
(k)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General $25,000,000 for fiscal year 2021 to carry out the grant program authorized under subsection (b).  10025.Attorney General to conduct study (a)Study (1)In generalThe Attorney General shall conduct a nationwide study of the prevalence and effect of any law, rule, or procedure that allows a law enforcement officer to delay the response to questions posed by a local internal affairs officer, or review board on the investigative integrity and prosecution of law enforcement misconduct, including pre-interview warnings and termination policies. 
(2)Initial analysisThe Attorney General shall perform an initial analysis of existing State laws, rules, and procedures to determine whether, at a threshold level, the effect of the type of law, rule, or procedure that raises material investigatory issues that could impair or hinder a prompt and thorough investigation of possible misconduct, including criminal conduct. (3)Data collectionAfter completion of the initial analysis under paragraph (2), and considering material investigatory issues, the Attorney General shall gather additional data nationwide on similar laws, rules, and procedures from a representative and statistically significant sample of jurisdictions, to determine whether such laws, rules, and procedures raise such material investigatory issues. 
(b)Reporting 
(1)Initial analysisNot later than 120 days after the date of the enactment of this Act, the Attorney General shall— (A)submit to Congress a report containing the results of the initial analysis conducted under subsection (a)(2); 
(B)make the report submitted under subparagraph (A) available to the public; and (C)identify the jurisdictions for which the study described in subsection (a)(3) is to be conducted. 
(2)Data collectedNot later than 2 years after the date of the enactment of this Act, the Attorney General shall submit to Congress a report containing the results of the data collected under this section and publish the report in the Federal Register. 10026.Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2021, in addition to any other sums authorized to be appropriated— 
(1)$25,000,000 for additional expenses relating to the enforcement of section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601), criminal enforcement under sections 241 and 242 of title 18, United States Code, and administrative enforcement by the Department of Justice of such sections, including compliance with consent decrees or judgments entered into under such section 210401; and (2)$3,300,000 for additional expenses related to conflict resolution by the Department of Justice’s Community Relations Service. 
10027.National task force on law enforcement oversight 
(a)EstablishmentThere is established within the Department of Justice a task force to be known as the Task Force on Law Enforcement Oversight (hereinafter in this section referred to as the Task Force). (b)CompositionThe Task Force shall be composed of individuals appointed by the Attorney General, who shall appoint not less than 1 individual from each of the following: 
(1)The Special Litigation Section of the Civil Rights Division. (2)The Criminal Section of the Civil Rights Division. 
(3)The Federal Coordination and Compliance Section of the Civil Rights Division. (4)The Employment Litigation Section of the Civil Rights Division. 
(5)The Disability Rights Section of the Civil Rights Division. (6)The Office of Justice Programs. 
(7)The Office of Community Oriented Policing Services (COPS). (8)The Corruption/Civil Rights Section of the Federal Bureau of Investigation. 
(9)The Community Relations Service. (10)The Office of Tribal Justice. 
(11)The unit within the Department of Justice assigned as a liaison for civilian review boards. (c)Powers and dutiesThe Task Force shall consult with professional law enforcement associations, labor organizations, and community-based organizations to coordinate the process of the detection and referral of complaints regarding incidents of alleged law enforcement misconduct. 
(d)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each fiscal year to carry out this section. 10028.Federal data collection on law enforcement practices (a)Agencies To reportEach Federal, State, Tribal, and local law enforcement agency shall report data of the practices enumerated in subsection (c) of that agency to the Attorney General. 
(b)Breakdown of information by race, ethnicity, and genderFor each practice enumerated in subsection (c), the reporting law enforcement agency shall provide a breakdown of the numbers of incidents of that practice by race, ethnicity, age, and gender of the officers of the agency and of members of the public involved in the practice. (c)Practices To be reported onThe practices to be reported on are the following: 
(1)Traffic violation stops. (2)Pedestrian stops. 
(3)Frisk and body searches. (4)Instances where law enforcement officers used deadly force, including— 
(A)a description of when and where deadly force was used, and whether it resulted in death; (B)a description of deadly force directed against an officer and whether it resulted in injury or death; and 
(C)the law enforcement agency’s justification for use of deadly force, if the agency determines it was justified. (d)Retention of dataEach law enforcement agency required to report data under this section shall maintain records relating to any matter reported for not less than 4 years after those records are created. 
(e)Penalty for States failing To report as required 
(1)In generalFor any fiscal year, a State shall not receive any amount that would otherwise be allocated to that State under section 505(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156(a)), or any amount from any other law enforcement assistance program of the Department of Justice, unless the State has ensured, to the satisfaction of the Attorney General, that the State and each local law enforcement agency of the State is in substantial compliance with the requirements of this section. (2)ReallocationAmounts not allocated by reason of this subsection shall be reallocated to States not disqualified by failure to comply with this section. 
(f)RegulationsThe Attorney General shall prescribe regulations to carry out this section. 2Policing Transparency Through Data INational Police Misconduct Registry 10031.Establishment of National Police Misconduct Registry (a)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall establish a National Police Misconduct Registry to be compiled and maintained by the Department of Justice. 
(b)Contents of registryThe Registry required to be established under subsection (a) shall contain the following data with respect to all Federal and local law enforcement officers:  (1)Each complaint filed against a law enforcement officer, aggregated by— 
(A)complaints that were found to be credible or that resulted in disciplinary action against the law enforcement officer, disaggregated by whether the complaint involved a use of force or racial profiling (as such term is defined in section 10052);  (B)complaints that are pending review, disaggregated by whether the complaint involved a use of force or racial profiling; and 
(C)complaints for which the law enforcement officer was exonerated or that were determined to be unfounded or not sustained, disaggregated by whether the complaint involved a use of force or racial profiling. (2)Discipline records, disaggregated by whether the complaint involved a use of force or racial profiling. 
(3)Termination records, the reason for each termination, disaggregated by whether the complaint involved a use of force or racial profiling.  (4)Records of certification in accordance with section 10032. 
(5)Records of lawsuits against law enforcement officers and settlements of such lawsuits.  (6)Instances where a law enforcement officer resigns or retires while under active investigation related to the use of force.  
(c)Federal agency reporting requirementsNot later than 1 year after the date of enactment of this Act, and every 6 months thereafter, the head of each Federal law enforcement agency shall submit to the Attorney General the information described in subsection (b).  (d)State and local law enforcement agency reporting requirementsBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act and each fiscal year thereafter in which a State receives funds under the Byrne grant program, the State shall, once every 180 days, submit to the Attorney General the information described in subsection (b) for the State and each local law enforcement agency within the State. 
(e)Public availability of registry 
(1)In generalIn establishing the Registry required under subsection (a), the Attorney General shall make the Registry available to the public on an internet website of the Attorney General in a manner that allows members of the public to search for an individual law enforcement officer’s records of misconduct, as described in subsection (b), involving a use of force or racial profiling.  (2)Privacy protectionsNothing in this subsection shall be construed to supersede the requirements or limitations under section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974).  
10032.Certification requirements for hiring of law enforcement officers 
(a)In general Beginning in the first fiscal year that begins after the date that is one year after the date of the enactment of this Act, a State or unit of local government, other than an Indian Tribe, may not receive funds under the Byrne grant program for that fiscal year if, on the day before the first day of the fiscal year, the State or unit of local government has not— (1)submitted to the Attorney General evidence that the State or unit of local government has a certification and decertification program for purposes of employment as a law enforcement officer in that State or unit of local government that is consistent with the rules made under subsection (c); and 
(2)submitted to the National Police Misconduct Registry established under section 10031 records demonstrating that all law enforcement officers of the State or unit of local government have completed all State certification requirements during the 1-year period preceding the fiscal year. (b)Availability of informationThe Attorney General shall make available to law enforcement agencies all information in the registry under section 10031 for purposes of compliance with the certification and decertification programs described in subsection (a)(1) and considering applications for employment.  
(c)RulesThe Attorney General shall make rules to carry out this section and section 10031, including uniform reporting standards. IIPRIDE Act 10041.Short titleThis subpart may be cited as the Police Reporting Information, Data, and Evidence Act of 2020 or the PRIDE Act of 2020. 
10042.DefinitionsIn this subpart: (1)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(2)Local law enforcement officerThe term local law enforcement officer has the meaning given the term in section 10002, and includes a school resource officer.  (3)SchoolThe term school means an elementary school or secondary school (as those terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).  
(4)School resource officerThe term school resource officer means a sworn law enforcement officer who is— (A)assigned by the employing law enforcement agency to a local educational agency or school; 
(B)contracting with a local educational agency or school; or (C)employed by a local educational agency or school.  
10043.Use of force reporting 
(a)Reporting requirements 
(1)In generalBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act and each fiscal year thereafter in which a State or Indian Tribe receives funds under a Byrne grant program, the State or Indian Tribe shall— (A)report to the Attorney General, on a quarterly basis and pursuant to guidelines established by the Attorney General, information regarding— 
(i)any incident involving the use of deadly force against a civilian by— (I)a local law enforcement officer who is employed by the State or by a unit of local government in the State; or 
(II)a tribal law enforcement officer who is employed by the Indian Tribe; (ii)any incident involving the shooting of a local law enforcement officer or tribal law enforcement officer described in clause (i) by a civilian;  
(iii)any incident involving the death or arrest of a local law enforcement officer or tribal law enforcement officer; (iv)any incident during which use of force by or against a local law enforcement officer or tribal law enforcement officer described in clause (i) occurs, which is not reported under clause (i), (ii), or (iii); 
(v)deaths in custody; and (vi)uses of force in arrests and booking;  
(B)establish a system and a set of policies to ensure that all use of force incidents are reported by local law enforcement officers or tribal law enforcement officers; and (C)submit to the Attorney General a plan for the collection of data required to be reported under this section, including any modifications to a previously submitted data collection plan. 
(2)Report information required 
(A)In generalThe report required under paragraph (1)(A) shall contain information that includes, at a minimum— (i)the national origin, sex, race, ethnicity, age, disability, English language proficiency, and housing status of each civilian against whom a local law enforcement officer or tribal law enforcement officer used force; 
(ii)the date, time, and location, including whether it was on school grounds, and the zip code, of the incident and whether the jurisdiction in which the incident occurred allows for the open-carry or concealed-carry of a firearm; (iii)whether the civilian was armed, and, if so, the type of weapon the civilian had; 
(iv)the type of force used against the officer, the civilian, or both, including the types of weapons used; (v)the reason force was used; 
(vi)a description of any injuries sustained as a result of the incident; (vii)the number of officers involved in the incident; 
(viii)the number of civilians involved in the incident; and (ix)a brief description regarding the circumstances surrounding the incident, which shall include information on— 
(I)the type of force used by all involved persons; (II)the legitimate police objective necessitating the use of force; 
(III)the resistance encountered by each local law enforcement officer or tribal law enforcement officer involved in the incident; (IV)the efforts by local law enforcement officers or tribal law enforcement officers to— 
(aa)de-escalate the situation in order to avoid the use of force; or (bb)minimize the level of force used; and 
(V)if applicable, the reason why efforts described in subclause (IV) were not attempted. (B)Incidents reported under Death in Custody Reporting ActA State or Indian Tribe is not required to include in a report under subsection (a)(1) an incident reported by the State or Indian Tribe in accordance with section 20104(a)(2) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12104(a)(2)). 
(C)Retention of dataEach law enforcement agency required to report data under this section shall maintain records relating to any matter so reportable for not less than 4 years after those records are created.  (3)Audit of use-of-force reportingNot later than 1 year after the date of enactment of this Act, and each year thereafter, each State or Indian Tribe described in paragraph (1) shall— 
(A)conduct an audit of the use of force incident reporting system required to be established under paragraph (1)(B); and (B)submit a report to the Attorney General on the audit conducted under subparagraph (A). 
(4)Compliance procedurePrior to submitting a report under paragraph (1)(A), the State or Indian Tribe submitting such report shall compare the information compiled to be reported pursuant to clause (i) of paragraph (1)(A) to publicly available sources, and shall revise such report to include any incident determined to be missing from the report based on such comparison. Failure to comply with the procedures described in the previous sentence shall be considered a failure to comply with the requirements of this section. (b)Ineligibility for funds (1)In generalFor any fiscal year in which a State or Indian Tribe fails to comply with this section, the State or Indian Tribe, at the discretion of the Attorney General, shall be subject to not more than a 10-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State or Indian Tribe under a Byrne grant program. 
(2)ReallocationAmounts not allocated under a Byrne grant program in accordance with paragraph (1) to a State for failure to comply with this section shall be reallocated under the Byrne grant program to States that have not failed to comply with this section. (3)Information regarding school resource officersThe State or Indian Tribe shall ensure that all schools and local educational agencies within the jurisdiction of the State or Indian Tribe provide the State or Indian Tribe with the information needed regarding school resource officers to comply with this section.  
(c)Public availability of data 
(1)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall publish, and make available to the public, a report containing the data reported to the Attorney General under this section. (2)Privacy protectionsNothing in this subsection shall be construed to supersede the requirements or limitations under section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974). 
(d)GuidanceNot later than 180 days after the date of enactment of this Act, the Attorney General, in coordination with the Director of the Federal Bureau of Investigation, shall issue guidance on best practices relating to establishing standard data collection systems that capture the information required to be reported under subsection (a)(2), which shall include standard and consistent definitions for terms. 10044.Use of force data reporting (a)Technical assistance grants authorizedThe Attorney General may make grants to eligible law enforcement agencies to be used for the activities described in subsection (c). 
(b)EligibilityIn order to be eligible to receive a grant under this section a law enforcement agency shall— (1)be a tribal law enforcement agency or be located in a State that receives funds under a Byrne grant program; 
(2)employ not more that 100 local or tribal law enforcement officers; (3)demonstrate that the use of force policy for local law enforcement officers or tribal law enforcement officers employed by the law enforcement agency is publicly available; and 
(4)establish and maintain a complaint system that— (A)may be used by members of the public to report incidents of use of force to the law enforcement agency;  
(B)makes all information collected publicly searchable and available; and (C)provides information on the status of an investigation related to a use of force complaint.  
(c)Activities describedA grant made under this section may be used by a law enforcement agency for— (1)the cost of assisting the State or Indian Tribe in which the law enforcement agency is located in complying with the reporting requirements described in section 10045; 
(2)the cost of establishing necessary systems required to investigate and report incidents as required under subsection (b)(4); (3)public awareness campaigns designed to gain information from the public on use of force by or against local and tribal law enforcement officers, including shootings, which may include tip lines, hotlines, and public service announcements; and 
(4)use of force training for law enforcement agencies and personnel, including training on de-escalation, implicit bias, crisis intervention techniques, and adolescent development. 10045.Compliance with reporting requirements (a)In generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall conduct an audit and review of the information provided under this subpart to determine whether each State or Indian Tribe described in section 223(a)(1) is in compliance with the requirements of this subpart. 
(b)Consistency in data reporting 
(1)In generalAny data reported under this subpart shall be collected and reported— (A)in a manner consistent with existing programs of the Department of Justice that collect data on local law enforcement officer encounters with civilians; and 
(B)in a manner consistent with civil rights laws for distribution of information to the public.  (2)GuidelinesNot later than 1 year after the date of enactment of this Act, the Attorney General shall— 
(A)issue guidelines on the reporting requirement under section 10045; and (B)seek public comment before finalizing the guidelines required under subparagraph (A). 
10046.Federal law enforcement reportingThe head of each Federal law enforcement agency shall submit to the Attorney General, on a quarterly basis and pursuant to guidelines established by the Attorney General, the information required to be reported by a State or Indian Tribe under section 10044.  10047.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as are necessary to carry out this subpart. 
3Improving Police Training and Policies 
IEnd Racial and Religious Profiling Act 
10051.Short titleThis subpart may be cited as the End Racial and Religious Profiling Act of 2020 or ERRPA. 10052.DefinitionsIn this subpart: 
(1)Covered programThe term covered program means any program or activity funded in whole or in part with funds made available under— (A)a Byrne grant program; and 
(B)the COPS grant program, except that no program, project, or other activity specified in section 1701(b)(13) of part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.) shall be a covered program under this paragraph. (2)Governmental bodyThe term governmental body means any department, agency, special purpose district, or other instrumentality of Federal, State, local, or Indian Tribal government. 
(3)Hit rateThe term hit rate means the percentage of stops and searches in which a law enforcement agent finds drugs, a gun, or something else that leads to an arrest. The hit rate is calculated by dividing the total number of searches by the number of searches that yield contraband. The hit rate is complementary to the rate of false stops. (4)Law enforcement agencyThe term law enforcement agency means any Federal, State, or local public agency engaged in the prevention, detection, or investigation of violations of criminal, immigration, or customs laws. 
(5)Law enforcement agentThe term law enforcement agent means any Federal, State, or local official responsible for enforcing criminal, immigration, or customs laws, including police officers and other agents of a law enforcement agency. (6)Racial profiling (A)In generalThe term racial profiling means the practice of a law enforcement agent or agency relying, to any degree, on actual or perceived race, ethnicity, national origin, religion, gender, gender identity, or sexual orientation in selecting which individual to subject to routine or spontaneous investigatory activities or in deciding upon the scope and substance of law enforcement activity following the initial investigatory procedure, except when there is trustworthy information, relevant to the locality and timeframe, that links a person with a particular characteristic described in this paragraph to an identified criminal incident or scheme. 
(B)ExceptionFor purposes of subparagraph (A), a tribal law enforcement officer exercising law enforcement authority within Indian country, as that term is defined in section 1151 of title 18, United States Code, is not considered to be racial profiling with respect to making key jurisdictional determinations that are necessarily tied to reliance on actual or perceived race, ethnicity, or tribal affiliation.  (7)Routine or spontaneous investigatory activitiesThe term routine or spontaneous investigatory activities means the following activities by a law enforcement agent: 
(A)Interviews. (B)Traffic stops. 
(C)Pedestrian stops. (D)Frisks and other types of body searches. 
(E)Consensual or nonconsensual searches of the persons, property, or possessions (including vehicles) of individuals using any form of public or private transportation, including motorists and pedestrians. (F)Data collection and analysis, assessments, and predicated investigations. 
(G)Inspections and interviews of entrants into the United States that are more extensive than those customarily carried out. (H)Immigration-related workplace investigations. 
(I)Such other types of law enforcement encounters compiled for or by the Federal Bureau of Investigation or the Department of Justice Bureau of Justice Statistics. (8)Reasonable requestThe term reasonable request means all requests for information, except for those that— 
(A)are immaterial to the investigation; (B)would result in the unnecessary disclosure of personal information; or 
(C)would place a severe burden on the resources of the law enforcement agency given its size. 1Prohibition of Racial Profiling 10053.ProhibitionNo law enforcement agent or law enforcement agency shall engage in racial profiling. 
10054.Enforcement 
(a)RemedyThe United States, or an individual injured by racial profiling, may enforce this part in a civil action for declaratory or injunctive relief, filed either in a State court of general jurisdiction or in a district court of the United States. (b)PartiesIn any action brought under this part, relief may be obtained against— 
(1)any governmental body that employed any law enforcement agent who engaged in racial profiling; (2)any agent of such body who engaged in racial profiling; and 
(3)any person with supervisory authority over such agent. (c)Nature of proofProof that the routine or spontaneous investigatory activities of law enforcement agents in a jurisdiction have had a disparate impact on individuals with a particular characteristic described in section 10052(6) shall constitute prima facie evidence of a violation of this part. 
(d)Attorney’s feesIn any action or proceeding to enforce this part against any governmental body, the court may allow a prevailing plaintiff, other than the United States, reasonable attorney’s fees as part of the costs, and may include expert fees as part of the attorney’s fee. The term prevailing plaintiff means a plaintiff that substantially prevails pursuant to a judicial or administrative judgment or order, or an enforceable written agreement.  2Programs To Eliminate Racial Profiling By Federal Law Enforcement Agencies 10054.Policies to eliminate racial profiling (a)In generalFederal law enforcement agencies shall— 
(1)maintain adequate policies and procedures designed to eliminate racial profiling; and (2)cease existing practices that permit racial profiling. 
(b)PoliciesThe policies and procedures described in subsection (a)(1) shall include— (1)a prohibition on racial profiling; 
(2)training on racial profiling issues as part of Federal law enforcement training; (3)the collection of data in accordance with the regulations issued by the Attorney General under section 10060; 
(4)procedures for receiving, investigating, and responding meaningfully to complaints alleging racial profiling by law enforcement agents; and (5)any other policies and procedures the Attorney General determines to be necessary to eliminate racial profiling by Federal law enforcement agencies. 
3Programs To Eliminate Racial Profiling By State and Local Law Enforcement Agencies 
10055.Policies required for grants 
(a)In generalAn application by a State or a unit of local government for funding under a covered program shall include a certification that such State, unit of local government, and any law enforcement agency to which it will distribute funds— (1)maintains adequate policies and procedures designed to eliminate racial profiling; and 
(2)has eliminated any existing practices that permit or encourage racial profiling. (b)PoliciesThe policies and procedures described in subsection (a)(1) shall include— 
(1)a prohibition on racial profiling; (2)training on racial profiling issues as part of law enforcement training; 
(3)the collection of data in accordance with the regulations issued by the Attorney General under section 10060; and (4)participation in an administrative complaint procedure or independent audit program that meets the requirements of section 10056. 
(c)Effective dateThis section shall take effect 12 months after the date of enactment of this Act. 10056.Involvement of Attorney General (a)Regulations (1)In generalNot later than 6 months after the date of enactment of this Act and in consultation with stakeholders, including Federal, State, and local law enforcement agencies and community, professional, research, and civil rights organizations, the Attorney General shall issue regulations for the operation of administrative complaint procedures and independent audit programs to ensure that such procedures and programs provide an appropriate response to allegations of racial profiling by law enforcement agents or agencies. 
(2)GuidelinesThe regulations issued under paragraph (1) shall contain guidelines that ensure the fairness, effectiveness, and independence of the administrative complaint procedures and independent auditor programs. (b)NoncomplianceIf the Attorney General determines that the recipient of a grant from any covered program is not in compliance with the requirements of section 10055 or the regulations issued under subsection (a), the Attorney General shall withhold, in whole or in part (at the discretion of the Attorney General), funds for one or more grants to the recipient under the covered program, until the recipient establishes compliance. 
(c)Private partiesThe Attorney General shall provide notice and an opportunity for private parties to present evidence to the Attorney General that a recipient of a grant from any covered program is not in compliance with the requirements of this part. 10057.Data collection demonstration project (a)Technical assistance grants for data collection (1)In generalThe Attorney General may, through competitive grants or contracts, carry out a 2-year demonstration project for the purpose of developing and implementing data collection programs on the hit rates for stops and searches by law enforcement agencies. The data collected shall be disaggregated by race, ethnicity, national origin, gender, and religion. 
(2)Number of grantsThe Attorney General shall provide not more than 5 grants or contracts under this section. (3)Eligible granteesGrants or contracts under this section shall be awarded to law enforcement agencies that serve communities where there is a significant concentration of racial or ethnic minorities and that are not already collecting data voluntarily. 
(b)Required activitiesActivities carried out with a grant under this section shall include— (1)developing a data collection tool and reporting the compiled data to the Attorney General; and 
(2)training of law enforcement personnel on data collection, particularly for data collection on hit rates for stops and searches. (c)EvaluationNot later than 3 years after the date of enactment of this Act, the Attorney General shall enter into a contract with an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) to analyze the data collected by each of the grantees funded under this section. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out activities under this section— (1)$5,000,000, over a 2-year period, to carry out the demonstration program under subsection (a); and 
(2)$500,000 to carry out the evaluation under subsection (c). 10058.Development of best practices (a)Use of funds requirementSection 502(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153(a)), as amended by sections 10023 and 10024, is amended by adding at the end the following: 
 
(9)An assurance that, for each fiscal year covered by an application, the applicant will use not less than 10 percent of the total amount of the grant award for the fiscal year to develop and implement best practice devices and systems to eliminate racial profiling in accordance with section 10058 of the End Racial and Religious Profiling Act of 2020.. (b)Development of best practicesGrant amounts described in paragraph (9) of section 502(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153(a)), as added by subsection (a) of this section, shall be for programs that include the following: 
(1)The development and implementation of training to prevent racial profiling and to encourage more respectful interaction with the public. (2)The acquisition and use of technology to facilitate the accurate collection and analysis of data. 
(3)The development and acquisition of feedback systems and technologies that identify law enforcement agents or units of agents engaged in, or at risk of engaging in, racial profiling or other misconduct. (4)The establishment and maintenance of an administrative complaint procedure or independent auditor program. 
10059.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as are necessary to carry out this part. 4Data Collection 10060.Attorney General to issue regulations (a)RegulationsNot later than 6 months after the date of enactment of this Act, the Attorney General, in consultation with stakeholders, including Federal, State, and local law enforcement agencies and community, professional, research, and civil rights organizations, shall issue regulations for the collection and compilation of data under sections 10041 and 10051. 
(b)RequirementsThe regulations issued under subsection (a) shall— (1)provide for the collection of data on all routine and spontaneous investigatory activities; 
(2)provide that the data collected shall— (A)be disaggregated by race, ethnicity, national origin, gender, disability, and religion; 
(B)include the date, time, and location of such investigatory activities; (C)include detail sufficient to permit an analysis of whether a law enforcement agency is engaging in racial profiling; and 
(D)not include personally identifiable information; (3)provide that a standardized form shall be made available to law enforcement agencies for the submission of collected data to the Department of Justice; 
(4)provide that law enforcement agencies shall compile data on the standardized form made available under paragraph (3), and submit the form to the Civil Rights Division and the Department of Justice Bureau of Justice Statistics; (5)provide that law enforcement agencies shall maintain all data collected under this subpart for not less than 4 years; 
(6)include guidelines for setting comparative benchmarks, consistent with best practices, against which collected data shall be measured; (7)provide that the Department of Justice Bureau of Justice Statistics shall— 
(A)analyze the data for any statistically significant disparities, including— (i)disparities in the percentage of drivers or pedestrians stopped relative to the proportion of the population passing through the neighborhood; 
(ii)disparities in the hit rate; and (iii)disparities in the frequency of searches performed on racial or ethnic minority drivers and the frequency of searches performed on nonminority drivers; and 
(B)not later than 3 years after the date of enactment of this Act, and annually thereafter— (i)prepare a report regarding the findings of the analysis conducted under subparagraph (A); 
(ii)provide such report to Congress; and (iii)make such report available to the public, including on a website of the Department of Justice, and in accordance with accessibility standards under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and  
(8)protect the privacy of individuals whose data is collected by— (A)limiting the use of the data collected under this subpart to the purposes set forth in this subpart; 
(B)except as otherwise provided in this subpart, limiting access to the data collected under this subpart to those Federal, State, or local employees or agents who require such access in order to fulfill the purposes for the data set forth in this subpart; (C)requiring contractors or other nongovernmental agents who are permitted access to the data collected under this subpart to sign use agreements incorporating the use and disclosure restrictions set forth in subparagraph (A); and 
(D)requiring the maintenance of adequate security measures to prevent unauthorized access to the data collected under this subpart. 10061.Publication of dataThe Director of the Bureau of Justice Statistics of the Department of Justice shall provide to Congress and make available to the public, together with each annual report described in section 10060, the data collected pursuant to this subpart, excluding any personally identifiable information described in section 10063. 
10062.Limitations on publication of dataThe name or identifying information of a law enforcement agent, complainant, or any other individual involved in any activity for which data is collected and compiled under this subpart shall not be— (1)released to the public; 
(2)disclosed to any person, except for— (A)such disclosures as are necessary to comply with this subpart; 
(B)disclosures of information regarding a particular person to that person; or (C)disclosures pursuant to litigation; or 
(3)subject to disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), except for disclosures of information regarding a particular person to that person. 5Department of Justice Regulations and Reports on Racial Profiling in the United States 10063.Attorney General to issue regulations and reports (a)RegulationsIn addition to the regulations required under sections 10057 and 10051, the Attorney General shall issue such other regulations as the Attorney General determines are necessary to implement this subpart. 
(b)Reports 
(1)In generalNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Attorney General shall submit to Congress a report on racial profiling by law enforcement agencies. (2)ScopeEach report submitted under paragraph (1) shall include— 
(A)a summary of data collected under sections 10054(b)(3) and 10055(b)(3) and from any other reliable source of information regarding racial profiling in the United States; (B)a discussion of the findings in the most recent report prepared by the Department of Justice Bureau of Justice Statistics under section 10060(b)(7); 
(C)the status of the adoption and implementation of policies and procedures by Federal law enforcement agencies under section 10054 and by the State and local law enforcement agencies under sections 10055 and 10056; and (D)a description of any other policies and procedures that the Attorney General believes would facilitate the elimination of racial profiling. 
IIAdditional Reforms 
10064.Training on racial bias and duty to intervene 
(a)In generalThe Attorney General shall establish— (1)a training program for law enforcement officers to cover racial profiling, implicit bias, and procedural justice; and 
(2)a clear duty for Federal law enforcement officers to intervene in cases where another law enforcement officer is using excessive force against a civilian, and establish a training program that covers the duty to intervene.  (b)Mandatory training for Federal law enforcement officersThe head of each Federal law enforcement agency shall require each Federal law enforcement officer employed by the agency to complete the training programs established under subsection (a). 
(c)Limitation on eligibility for fundsBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act, a State or unit of local government may not receive funds under the Byrne grant program for a fiscal year if, on the day before the first day of the fiscal year, the State or unit of local government does not require each law enforcement officer in the State or unit of local government to complete the training programs established under subsection (a).  (d)Grants To train law enforcement officers on use of forceSection 501(a)(1) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(a)(1)) is amended by adding at the end the following:  
 
(I)Training programs for law enforcement officers, including training programs on use of force and a duty to intervene.. 10065.Ban on no-knock warrants in drug cases (a)Ban on Federal warrants in drug casesSection 509 of the Controlled Substances Act (21 U.S.C. 879) is amended by adding at the end the following: A search warrant authorized under this section shall require that a law enforcement officer execute the search warrant only after providing notice of his or her authority and purpose.. 
(b)Limitation on eligibility for fundsBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act, a State or unit of local government may not receive funds under the COPS grant program for a fiscal year if, on the day before the first day of the fiscal year, the State or unit of local government does not have in effect a law that prohibits the issuance of a no-knock warrant in a drug case. (c)DefinitionIn this section, the term no-knock warrant means a warrant that allows a law enforcement officer to enter a property without requiring the law enforcement officer to announce the presence of the law enforcement officer or the intention of the law enforcement officer to enter the property.  
10066.Incentivizing banning of chokeholds and carotid holds 
(a)DefinitionIn this section, the term chokehold or carotid hold means the application of any pressure to the throat or windpipe, the use of maneuvers that restrict blood or oxygen flow to the brain, or carotid artery restraints that prevent or hinder breathing or reduce intake of air of an individual.  (b)Limitation on eligibility for fundsBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act, a State or unit of local government may not receive funds under the Byrne grant program or the COPS grant program for a fiscal year if, on the day before the first day of the fiscal year, the State or unit of local government does not have in effect a law that prohibits law enforcement officers in the State or unit of local government from using a chokehold or carotid hold.  
(c)Chokeholds as civil rights violations 
(1)Short titleThis subsection may be cited as the Eric Garner Excessive Use of Force Prevention Act.  (2)Chokeholds as civil rights violationsSection 242 of title 18, United States Code, as amended by section 10011, is amended by adding at the end the following: For the purposes of this section, the application of any pressure to the throat or windpipe, use of maneuvers that restrict blood or oxygen flow to the brain, or carotid artery restraints which prevent or hinder breathing or reduce intake of air is a punishment, pain, or penalty..  
10067.PEACE Act 
(a)Short titleThis section may be cited as the Police Exercising Absolute Care With Everyone Act of 2020 or the PEACE Act of 2020. (b)Use of force by Federal law enforcement officers (1)DefinitionsIn this subsection: 
(A)Deescalation tactics and techniquesThe term deescalation tactics and techniques means proactive actions and approaches used by a Federal law enforcement officer to stabilize the situation so that more time, options, and resources are available to gain a person’s voluntary compliance and reduce or eliminate the need to use force, including verbal persuasion, warnings, tactical techniques, slowing down the pace of an incident, waiting out a subject, creating distance between the officer and the threat, and requesting additional resources to resolve the incident.  (B)NecessaryThe term necessary means that another reasonable Federal law enforcement officer would objectively conclude, under the totality of the circumstances, that there was no reasonable alternative to the use of force.  
(C)Reasonable alternatives 
(i)In generalThe term reasonable alternatives means tactics and methods used by a Federal law enforcement officer to effectuate an arrest that do not unreasonably increase the risk posed to the law enforcement officer or another person, including verbal communication, distance, warnings, deescalation tactics and techniques, tactical repositioning, and other tactics and techniques intended to stabilize the situation and reduce the immediacy of the risk so that more time, options, and resources can be called upon to resolve the situation without the use of force. (ii)Deadly forceWith respect to the use of deadly force, the term reasonable alternatives includes the use of less lethal force. 
(D)Totality of the circumstancesThe term totality of the circumstances means all credible facts known to the Federal law enforcement officer leading up to and at the time of the use of force, including the actions of the person against whom the Federal law enforcement officer uses such force and the actions of the Federal law enforcement officer.  (2)Prohibition on less lethal forceA Federal law enforcement officer may not use any less lethal force unless—  
(A)the form of less lethal force used is necessary and proportional in order to effectuate an arrest of a person who the officer has probable cause to believe has committed a criminal offense; and  (B)reasonable alternatives to the use of the form of less lethal force have been exhausted.  
(3)Prohibition on deadly use of forceA Federal law enforcement officer may not use deadly force against a person unless— (A)the form of deadly force used is necessary, as a last resort, to prevent imminent and serious bodily injury or death to the officer or another person; 
(B)the use of the form of deadly force creates no substantial risk of injury to a third person; and (C)reasonable alternatives to the use of the form of deadly force have been exhausted.  
(4)Requirement to give verbal warningWhen feasible, prior to using force against a person, a Federal law enforcement officer shall identify himself or herself as a Federal law enforcement officer, and issue a verbal warning to the person that the Federal law enforcement officer seeks to apprehend, which shall— (A)include a request that the person surrender to the law enforcement officer; and 
(B)notify the person that the law enforcement officer will use force against the person if the person resists arrest or flees.  (5)Guidance on use of forceNot later than 120 days after the date of enactment of this Act, the Attorney General, in consultation with impacted persons, communities, and organizations, including representatives of civil and human rights organizations, victims of police use of force, and representatives of law enforcement associations, shall provide guidance to Federal law enforcement agencies on—  
(A)the types of less lethal force and deadly force that are prohibited under paragraphs (2) and (3); and  (B)how a Federal law enforcement officer can—  
(i)assess whether the use of force is appropriate and necessary; and  (ii)use the least amount of force when interacting with— 
(I)pregnant individuals; (II)children and youth under 21 years of age; 
(III)elderly persons; (IV)persons with mental, behavioral, or physical disabilities or impairments; 
(V)persons experiencing perceptual or cognitive impairments due to use of alcohol, narcotics, hallucinogens, or other drugs;  (VI)persons suffering from a serious medical condition; and 
(VII)persons with limited English proficiency. (6)TrainingThe Attorney General shall provide training to Federal law enforcement officers on interacting people described in subclauses (I) through (VII) of paragraph (5)(B)(ii).  
(7)Limitation on justification defense 
(A)In generalChapter 51 of title 18, United States Code, is amended by adding at the end the following:  1123.Limitation on justification defense for Federal law enforcement officers (a)In generalIt is not a defense to an offense under section 1111 or 1112 that the use of less lethal force or deadly force by a Federal law enforcement officer was justified if— 
(1)that officer’s use of use of such force was inconsistent with section 10067(b) of the George Floyd Justice in Policing Act of 2020; or (2)that officer’s gross negligence, leading up to and at the time of the use of force, contributed to the necessity of the use of such force. 
(b)DefinitionsIn this section— (1)the terms deadly force and less lethal force have the meanings given such terms in section 10002 and section 10067 of the George Floyd Justice in Policing Act of 2020; and 
(2)the term Federal law enforcement officer has the meaning given such term in section 115.. (B)Clerical amendmentThe table of sections for chapter 51 of title 18, United States Code, is amended by inserting after the item relating to section 1122 the following: 
 
 
1123. Limitation on justification defense for Federal law enforcement officers.. 
(c)Limitation on the receipt of funds under the Edward Byrne Memorial Justice Assistance Grant Program 
(1)LimitationA State or unit of local government, other than an Indian Tribe, may not receive funds that the State or unit of local government would otherwise receive under a Byrne grant program for a fiscal year if, on the day before the first day of the fiscal year, the State or unit of local government does not have in effect a law that is consistent with subsection (b) of this section and section 1123 of title 18, United States Code, as determined by the Attorney General.  (2)Subsequent enactment (A)In generalIf funds described in paragraph (1) are withheld from a State or unit of local government pursuant to paragraph (1) for 1 or more fiscal years, and the State or unit of local government enacts or puts in place a law described in paragraph (1), and demonstrates substantial efforts to enforce such law, subject to subparagraph (B), the State or unit of local government shall be eligible, in the fiscal year after the fiscal year during which the State or unit of local government demonstrates such substantial efforts, to receive the total amount that the State or unit of local government would have received during each fiscal year for which funds were withheld.  
(B)Limit on amount of prior year fundsA State or unit of local government may not receive funds under subparagraph (A) in an amount that is more than the amount withheld from the State or unit of local government during the 5-fiscal-year period before the fiscal year during which funds are received under subparagraph (A). (3)GuidanceNot later than 120 days after the date of enactment of this Act, the Attorney General, in consultation with impacted persons, communities, and organizations, including representatives of civil and human rights organizations, individuals against whom a law enforcement officer used force, and representatives of law enforcement associations, shall make guidance available to States and units of local government on the criteria that the Attorney General will use in determining whether the State or unit of local government has in place a law described in paragraph (1).  
(4)ApplicationThis subsection shall apply to the first fiscal year that begins after the date that is 1 year after the date of the enactment of this Act, and each fiscal year thereafter.  10068.Stop Militarizing Law Enforcement Act (a)FindingsCongress makes the following findings: 
(1)Under section 2576a of title 10, United States Code, the Department of Defense is authorized to provide excess property to local law enforcement agencies. The Defense Logistics Agency, administers such section by operating the Law Enforcement Support Office program. (2)New and used material, including mine-resistant ambush-protected vehicles and weapons determined by the Department of Defense to be military grade are transferred to Federal, Tribal, State, and local law enforcement agencies through the program. 
(3)As a result local law enforcement agencies, including police and sheriff’s departments, are acquiring this material for use in their normal operations. (4)As a result of the wars in Iraq and Afghanistan, military equipment purchased for, and used in, those wars has become excess property and has been made available for transfer to local and Federal law enforcement agencies. 
(5)In Fiscal Year 2017, $504,000,000 worth of property was transferred to law enforcement agencies. (6)More than $6,800,000,000 worth of weapons and equipment have been transferred to police organizations in all 50 States and four territories through the program. 
(7)In May 2012, the Defense Logistics Agency instituted a moratorium on weapons transfers through the program after reports of missing equipment and inappropriate weapons transfers. (8)Though the moratorium was widely publicized, it was lifted in October 2013 without adequate safeguards. 
(9)On January 16, 2015, President Barack Obama issued Executive Order 13688 to better coordinate and regulate the federal transfer of military weapons and equipment to State, local, and Tribal law enforcement agencies. (10)In July, 2017, the Government Accountability Office reported that the program’s internal controls were inadequate to prevent fraudulent applicants’ access to the program. 
(11)On August, 28, 2017, President Donald Trump rescinded Executive Order 13688 despite a July 2017 Government Accountability Office report finding deficiencies with the administration of the 1033 program. (12)As a result, Federal, State, and local law enforcement departments across the country are eligible again to acquire free military-grade weapons and equipment that could be used inappropriately during policing efforts in which people and taxpayers could be harmed. 
(13)The Department of Defense categorizes equipment eligible for transfer under the 1033 program as controlled and un-controlled equipment. Controlled equipment includes weapons, explosives such as flash-bang grenades, mine-resistant ambush-protected vehicles, long-range acoustic devices, aircraft capable of being modified to carry armament that are combat coded, and silencers, among other military grade items. (b)Limitation on Department of Defense transfer of personal property to local law enforcement agencies (1)In generalSection 2576a of title 10, United States Code, is amended— 
(A)in subsection (a)— (i)in paragraph (1)(A), by striking counterdrug, counterterrorism, and border security activities and inserting counterterrorism; and 
(ii)in paragraph (2), by striking , the Director of National Drug Control Policy,; (B)in subsection (b)— 
(i)in paragraph (5), by striking and at the end; (ii)in paragraph (6), by striking the period and inserting a semicolon; and 
(iii)by adding at the end the following new paragraphs:  (7)the recipient submits to the Department of Defense a description of how the recipient expects to use the property; 
(8)the recipient certifies to the Department of Defense that if the recipient determines that the property is surplus to the needs of the recipient, the recipient will return the property to the Department of Defense; (9)with respect to a recipient that is not a Federal agency, the recipient certifies to the Department of Defense that the recipient notified the local community of the request for personal property under this section by— 
(A)publishing a notice of such request on a publicly accessible Internet website; (B)posting such notice at several prominent locations in the jurisdiction of the recipient; and 
(C)ensuring that such notices were available to the local community for a period of not less than 30 days; and (10)the recipient has received the approval of the city council or other local governing body to acquire the personal property sought under this section.; 
(C)by striking subsection (d); (D)by redesignating subsections (e) and (f) as subsections (o) and (p), respectively; and 
(E)by inserting after subsection (c) the following new subsections:  (d)Annual certification accounting for transferred property (1)For each fiscal year, the Secretary shall submit to Congress certification in writing that each Federal or State agency to which the Secretary has transferred property under this section— 
(A)has provided to the Secretary documentation accounting for all controlled property, including arms and ammunition, that the Secretary has transferred to the agency, including any item described in subsection (f) so transferred before the date of the enactment of the George Floyd Justice in Policing Act of 2020; and (B)with respect to a non-Federal agency, carried out each of paragraphs (5) through (8) of subsection (b). 
(2)If the Secretary does not provide a certification under paragraph (1) for a Federal or State agency, the Secretary may not transfer additional property to that agency under this section. (e)Annual report on excess propertyBefore making any property available for transfer under this section, the Secretary shall annually submit to Congress a description of the property to be transferred together with a certification that the transfer of the property would not violate this section or any other provision of law. 
(f)Limitations on transfers 
(1)The Secretary may not transfer to Federal, Tribal, State, or local law enforcement agencies the following under this section: (A)Firearms, ammunition, bayonets, grenade launchers, grenades (including stun and flash-bang), and explosives.  
(B)Vehicles, except for passenger automobiles (as such term is defined in section 32901(a)(18) of title 49, United States Code) and bucket trucks. (C)Drones. 
(D)Controlled aircraft that— (i)are combat configured or combat coded; or 
(ii)have no established commercial flight application. (E)Silencers. 
(F)Long-range acoustic devices. (G)Items in the Federal Supply Class of banned items. 
(2)The Secretary may not require, as a condition of a transfer under this section, that a Federal or State agency demonstrate the use of any small arms or ammunition. (3)The limitations under this subsection shall also apply with respect to the transfer of previously transferred property of the Department of Defense from one Federal or State agency to another such agency. 
(4) 
(A)The Secretary may waive the applicability of paragraph (1) to a vehicle described in subparagraph (B) of such paragraph (other than a mine-resistant ambush-protected vehicle), if the Secretary determines that such a waiver is necessary for disaster or rescue purposes or for another purpose where life and public safety are at risk, as demonstrated by the proposed recipient of the vehicle. (B)If the Secretary issues a waiver under subparagraph (A), the Secretary shall— 
(i)submit to Congress notice of the waiver, and post such notice on a public Internet website of the Department, by not later than 30 days after the date on which the waiver is issued; and (ii)require, as a condition of the waiver, that the recipient of the vehicle for which the waiver is issued provides public notice of the waiver and the transfer, including the type of vehicle and the purpose for which it is transferred, in the jurisdiction where the recipient is located by not later than 30 days after the date on which the waiver is issued. 
(5)The Secretary may provide for an exemption to the limitation under subparagraph (D) of paragraph (1) in the case of parts for aircraft described in such subparagraph that are transferred as part of regular maintenance of aircraft in an existing fleet. (6)The Secretary shall require, as a condition of any transfer of property under this section, that the Federal or State agency that receives the property shall return the property to the Secretary if the agency— 
(A)is investigated by the Department of Justice for any violation of civil liberties; or (B)is otherwise found to have engaged in widespread abuses of civil liberties. 
(g)Conditions for extension of programNotwithstanding any other provision of law, amounts authorized to be appropriated or otherwise made available for any fiscal year may not be obligated or expended to carry out this section unless the Secretary submits to Congress certification that for the preceding fiscal year that— (1)each Federal or State agency that has received controlled property transferred under this section has— 
(A)demonstrated 100 percent accountability for all such property, in accordance with paragraph (2) or (3), as applicable; or (B)been suspended from the program pursuant to paragraph (4); 
(2)with respect to each non-Federal agency that has received controlled property under this section, the State coordinator responsible for each such agency has verified that the coordinator or an agent of the coordinator has conducted an in-person inventory of the property transferred to the agency and that 100 percent of such property was accounted for during the inventory or that the agency has been suspended from the program pursuant to paragraph (4); (3)with respect to each Federal agency that has received controlled property under this section, the Secretary of Defense or an agent of the Secretary has conducted an in-person inventory of the property transferred to the agency and that 100 percent of such property was accounted for during the inventory or that the agency has been suspended from the program pursuant to paragraph (4); 
(4)the eligibility of any agency that has received controlled property under this section for which 100 percent of the property was not accounted for during an inventory described in paragraph (1) or (2), as applicable, to receive any property transferred under this section has been suspended; and (5)each State coordinator has certified, for each non-Federal agency located in the State for which the State coordinator is responsible that— 
(A)the agency has complied with all requirements under this section; or (B)the eligibility of the agency to receive property transferred under this section has been suspended; and 
(6)the Secretary of Defense has certified, for each Federal agency that has received property under this section that— (A)the agency has complied with all requirements under this section; or 
(B)the eligibility of the agency to receive property transferred under this section has been suspended. (h)Prohibition on ownership of controlled propertyA Federal or State agency that receives controlled property under this section may not take ownership of the property. 
(i)Notice to Congress of property downgradesNot later than 30 days before downgrading the classification of any item of personal property from controlled or Federal Supply Class, the Secretary shall submit to Congress notice of the proposed downgrade. (j)Notice to Congress of property cannibalizationBefore the Defense Logistics Agency authorizes the recipient of property transferred under this section to cannibalize the property, the Secretary shall submit to Congress notice of such authorization, including the name of the recipient requesting the authorization, the purpose of the proposed cannibalization, and the type of property proposed to be cannibalized. 
(k)Quarterly reports on use of controlled equipmentNot later than 30 days after the last day of a fiscal quarter, the Secretary shall submit to Congress a report on any uses of controlled property transferred under this section during that fiscal quarter. (l)Reports to CongressNot later than 30 days after the last day of a fiscal year, the Secretary shall submit to Congress a report on the following for the preceding fiscal year: 
(1)The percentage of equipment lost by recipients of property transferred under this section, including specific information about the type of property lost, the monetary value of such property, and the recipient that lost the property. (2)The transfer of any new (condition code A) property transferred under this section, including specific information about the type of property, the recipient of the property, the monetary value of each item of the property, and the total monetary value of all such property transferred during the fiscal year.. 
(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to any transfer of property made after the date of the enactment of this Act. 10069.Public safety innovation grants (a)Byrne grants used for local task forces on public safety innovationSection 501(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151(a)), as amended by this Act, is further amended by adding at the end the following:  
 
(3)Local task forces on public safety innovation 
(A)In generalA law enforcement program under paragraph (1)(A) may include the development of best practices for and the creation of local task forces on public safety innovation, charged with exploring and developing new strategies for public safety, including non-law enforcement strategies. (B)DefinitionThe term local task force on public safety innovation means an administrative entity, created from partnerships between community-based organizations and other local stakeholders, that may develop innovative law enforcement and non-law enforcement strategies to enhance just and equitable public safety, repair breaches of trust between law enforcement agencies and the community they pledge to serve, and enhance accountability of law enforcement officers. . 
(b)Crisis Intervention TeamsSection 501(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(c)) is amended by adding at the end the following:  (3)In the case of crisis intervention teams funded under subsection (a)(1)(H), a program assessment under this subsection shall contain a report on best practices for crisis intervention.. 
(c)Use of COPS grant program To hire law enforcement officers who are residents of the communities they serveSection 1701(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(b)), as amended by this Act, is further amended— (1)by redesignating paragraphs (23) and (24) as paragraphs (26) and (27), respectively; 
(2)in paragraph (26), as so redesignated, by striking (22) and inserting (25); and (3)by inserting after paragraph (22) the following: 
 
(23)to recruit, hire, incentivize, retain, develop, and train new, additional career law enforcement officers or current law enforcement officers who are willing to relocate to communities— (A)where there are poor or fragmented relationships between police and residents of the community, or where there are high incidents of crime; and 
(B)that are the communities that the law enforcement officers serve, or that are in close proximity to the communities that the law enforcement officers serve; (24)to collect data on the number of law enforcement officers who are willing to relocate to the communities where they serve, and whether such law enforcement officer relocations have impacted crime in such communities; 
(25)to develop and publicly report strategies and timelines to recruit, hire, promote, retain, develop, and train a diverse and inclusive law enforcement workforce, consistent with merit system principles and applicable law;. IIILaw Enforcement Body Cameras 1Federal Police Camera and Accountability Act  10070.Short titleThis chapter may be cited as the Federal Police Camera and Accountability Act. 
10071.Requirements for Federal law enforcement officers regarding the use of body cameras 
(a)DefinitionsIn this section: (1)MinorThe term minor means any individual under 18 years of age. 
(2)Subject of the video footageThe term subject of the video footage— (A)means any identifiable Federal law enforcement officer or any identifiable suspect, victim, detainee, conversant, injured party, or other similarly situated person who appears on the body camera recording; and 
(B)does not include people who only incidentally appear on the recording. (3)Video footageThe term video footage means any images or audio recorded by a body camera. 
(b)Requirement to wear body camera 
(1)In generalFederal law enforcement officers shall wear a body camera.  (2)Requirement for body cameraA body camera required under paragraph (1) shall— 
(A)have a field of view at least as broad as the officer's vision; and (B)be worn in a manner that maximizes the camera's ability to capture video footage of the officer's activities. 
(c)Requirement To activate 
(1)In generalBoth the video and audio recording functions of the body camera shall be activated whenever a Federal law enforcement officer is responding to a call for service or at the initiation of any other law enforcement or investigative stop (as such term is defined in section 10072) between a Federal law enforcement officer and a member of the public, except that when an immediate threat to the officer's life or safety makes activating the camera impossible or dangerous, the officer shall activate the camera at the first reasonable opportunity to do so. (2)Allowable deactivationThe body camera shall not be deactivated until the stop has fully concluded and the Federal law enforcement officer leaves the scene. 
(d)Notification of subject of recordingA Federal law enforcement officer who is wearing a body camera shall notify any subject of the recording that he or she is being recorded by a body camera as close to the inception of the stop as is reasonably possible. (e)RequirementsNotwithstanding subsection (c), the following shall apply to the use of a body camera: 
(1)Prior to entering a private residence without a warrant or in non-exigent circumstances, a Federal law enforcement officer shall ask the occupant if the occupant wants the officer to discontinue use of the officer's body camera. If the occupant responds affirmatively, the Federal law enforcement officer shall immediately discontinue use of the body camera.  (2)When interacting with an apparent crime victim, a Federal law enforcement officer shall, as soon as practicable, ask the apparent crime victim if the apparent crime victim wants the officer to discontinue use of the officer's body camera. If the apparent crime victim responds affirmatively, the Federal law enforcement officer shall immediately discontinue use of the body camera. 
(3)When interacting with a person seeking to anonymously report a crime or assist in an ongoing law enforcement investigation, a Federal law enforcement officer shall, as soon as practicable, ask the person seeking to remain anonymous, if the person seeking to remain anonymous wants the officer to discontinue use of the officer's body camera. If the person seeking to remain anonymous responds affirmatively, the Federal law enforcement officer shall immediately discontinue use of the body camera. (f)Recording of offers To discontinue use of body cameraEach offer of a Federal law enforcement officer to discontinue the use of a body camera made pursuant to subsection (e), and the responses thereto, shall be recorded by the body camera prior to discontinuing use of the body camera. 
(g)Limitations on use of body cameraBody cameras shall not be used to gather intelligence information based on First Amendment protected speech, associations, or religion, or to record activity that is unrelated to a response to a call for service or a law enforcement or investigative stop between a law enforcement officer and a member of the public, and shall not be equipped with or employ any facial recognition technologies. (h)ExceptionsFederal law enforcement officers— 
(1)shall not be required to use body cameras during investigative or enforcement stops with the public in the case that— (A)recording would risk the safety of a confidential informant, citizen informant, or undercover officer; 
(B)recording would pose a serious risk to national security; or (C)the officer is a military police officer, a member of the United States Army Criminal Investigation Command, or a protective detail assigned to a Federal or foreign official while performing his or her duties; and 
(2)shall not activate a body camera while on the grounds of any public, private or parochial elementary or secondary school, except when responding to an imminent threat to life or health. (i)Retention of footage (1)In generalBody camera video footage shall be retained by the law enforcement agency that employs the officer whose camera captured the footage, or an authorized agent thereof, for 6 months after the date it was recorded, after which time such footage shall be permanently deleted.  
(2)Right to inspectDuring the 6-month retention period described in paragraph (1), the following persons shall have the right to inspect the body camera footage: (A)Any person who is a subject of body camera video footage, and their designated legal counsel. 
(B)A parent or legal guardian of a minor subject of body camera video footage, and their designated legal counsel. (C)The spouse, next of kin, or legally authorized designee of a deceased subject of body camera video footage, and their designated legal counsel. 
(D)A Federal law enforcement officer whose body camera recorded the video footage, and their designated legal counsel, subject to the limitations and restrictions in this part. (E)The superior officer of a Federal law enforcement officer whose body camera recorded the video footage, subject to the limitations and restrictions in this part. 
(F)Any defense counsel who claims, pursuant to a written affidavit, to have a reasonable basis for believing a video may contain evidence that exculpates a client. (3)LimitationThe right to inspect subject to subsection (j)(1) shall not include the right to possess a copy of the body camera video footage, unless the release of the body camera footage is otherwise authorized by this part or by another applicable law. When a body camera fails to capture some or all of the audio or video of an incident due to malfunction, displacement of camera, or any other cause, any audio or video footage that is captured shall be treated the same as any other body camera audio or video footage under this part. 
(j)Additional retention requirementsNotwithstanding the retention and deletion requirements in subsection (i), the following shall apply to body camera video footage under this part:  (1)Body camera video footage shall be automatically retained for not less than 3 years if the video footage captures an interaction or event involving— 
(A)any use of force; or (B)an stop about which a complaint has been registered by a subject of the video footage. 
(2)Body camera video footage shall be retained for not less than 3 years if a longer retention period is voluntarily requested by— (A)the Federal law enforcement officer whose body camera recorded the video footage, if that officer reasonably asserts the video footage has evidentiary or exculpatory value in an ongoing investigation; 
(B)any Federal law enforcement officer who is a subject of the video footage, if that officer reasonably asserts the video footage has evidentiary or exculpatory value; (C)any superior officer of a Federal law enforcement officer whose body camera recorded the video footage or who is a subject of the video footage, if that superior officer reasonably asserts the video footage has evidentiary or exculpatory value; 
(D)any Federal law enforcement officer, if the video footage is being retained solely and exclusively for police training purposes; (E)any member of the public who is a subject of the video footage; 
(F)any parent or legal guardian of a minor who is a subject of the video footage; or (G)a deceased subject's spouse, next of kin, or legally authorized designee. 
(k)Public reviewFor purposes of subparagraphs (E), (F), and (G) of subsection (j)(2), any member of the public who is a subject of video footage, the parent or legal guardian of a minor who is a subject of the video footage, or a deceased subject's next of kin or legally authorized designee, shall be permitted to review the specific video footage in question in order to make a determination as to whether they will voluntarily request it be subjected to a minimum 3-year retention period. (l)Disclosure (1)In generalExcept as provided in paragraph (2), all video footage of an interaction or event captured by a body camera, if that interaction or event is identified with reasonable specificity and requested by a member of the public, shall be provided to the person or entity making the request in accordance with the procedures for requesting and providing government records set forth in the section 552a of title 5, United States Code.  
(2)ExceptionsThe following categories of video footage shall not be released to the public in the absence of express written permission from the non-law enforcement subjects of the video footage: (A)Video footage not subject to a minimum 3-year retention period pursuant to subsection (j). 
(B)Video footage that is subject to a minimum 3-year retention period solely and exclusively pursuant to paragraph (1)(B) or (2) of subsection (j). (3)Priority of requestsNotwithstanding any time periods established for acknowledging and responding to records requests in section 552a of title 5, United States Code, responses to requests for video footage that is subject to a minimum 3-year retention period pursuant to subsection (j)(1)(A), where a subject of the video footage is recorded being killed, shot by a firearm, or grievously injured, shall be prioritized and, if approved, the requested video footage shall be provided as expeditiously as possible, but in no circumstances later than 5 days following receipt of the request. 
(4)Use of redaction technology 
(A)In generalWhenever doing so is necessary to protect personal privacy, the right to a fair trial, the identity of a confidential source or crime victim, or the life or physical safety of any person appearing in video footage, redaction technology may be used to obscure the face and other personally identifying characteristics of that person, including the tone of the person's voice, provided the redaction does not interfere with a viewer's ability to fully, completely, and accurately comprehend the events captured on the video footage. (B)RequirementsThe following requirements shall apply to redactions under subparagraph (A): 
(i)When redaction is performed on video footage pursuant to this paragraph, an unedited, original version of the video footage shall be retained pursuant to the requirements of subsections (i) and (j). (ii)Except pursuant to the rules for the redaction of video footage set forth in this subsection or where it is otherwise expressly authorized by this Act, no other editing or alteration of video footage, including a reduction of the video footage's resolution, shall be permitted.  
(m)Prohibited withholding of footageBody camera video footage may not be withheld from the public on the basis that it is an investigatory record or was compiled for law enforcement purposes where any person under investigation or whose conduct is under review is a police officer or other law enforcement employee and the video footage relates to that person's conduct in their official capacity. (n)AdmissibilityAny video footage retained beyond 6 months solely and exclusively pursuant to subsection (j)(2)(D) shall not be admissible as evidence in any criminal or civil legal or administrative proceeding. 
(o)ConfidentialityNo government agency or official, or law enforcement agency, officer, or official may publicly disclose, release, or share body camera video footage unless— (1)doing so is expressly authorized pursuant to this part or another applicable law; or 
(2)the video footage is subject to public release pursuant to subsection (l), and not exempted from public release pursuant to subsection (l)(1). (p)Limitation on Federal law enforcement officer viewing of body camera footageNo Federal law enforcement officer shall review or receive an accounting of any body camera video footage that is subject to a minimum 3-year retention period pursuant to subsection (j)(1) prior to completing any required initial reports, statements, and interviews regarding the recorded event, unless doing so is necessary, while in the field, to address an immediate threat to life or safety. 
(q)Additional limitationsVideo footage may not be— (1)in the case of footage that is not subject to a minimum 3-year retention period, viewed by any superior officer of a Federal law enforcement officer whose body camera recorded the footage absent a specific allegation of misconduct; or  
(2)divulged or used by any law enforcement agency for any commercial or other non-law enforcement purpose. (r)Third party maintenance of footageWhere a law enforcement agency authorizes a third party to act as its agent in maintaining body camera footage, the agent shall not be permitted to independently access, view, or alter any video footage, except to delete videos as required by law or agency retention policies. 
(s)Enforcement 
(1)In generalIf any Federal law enforcement officer, or any employee or agent of a Federal law enforcement agency fails to adhere to the recording or retention requirements contained in this part, intentionally interferes with a body camera’s ability to accurately capture video footage, or otherwise manipulates the video footage captured by a body camera during or after its operation— (A)appropriate disciplinary action shall be taken against the individual officer, employee, or agent; 
(B)a rebuttable evidentiary presumption shall be adopted in favor of a criminal defendant who reasonably asserts that exculpatory evidence was destroyed or not captured; and (C)a rebuttable evidentiary presumption shall be adopted on behalf of a civil plaintiff suing the Government, a Federal law enforcement agency, or a Federal law enforcement officer for damages based on misconduct who reasonably asserts that evidence supporting their claim was destroyed or not captured. 
(2)Proof compliance was impossibleThe disciplinary action requirement and rebuttable presumptions described in paragraph (1) may be overcome by contrary evidence or proof of exigent circumstances that made compliance impossible. (t)Use of force investigationsIn the case that a Federal law enforcement officer equipped with a body camera is involved in, a witness to, or within viewable sight range of either the use of force by another law enforcement officer that results in a death, the use of force by another law enforcement officer, during which the discharge of a firearm results in an injury, or the conduct of another law enforcement officer that becomes the subject of a criminal investigation— 
(1)the law enforcement agency that employs the law enforcement officer, or the agency or department conducting the related criminal investigation, as appropriate, shall promptly take possession of the body camera, and shall maintain such camera, and any data on such camera, in accordance with the applicable rules governing the preservation of evidence; (2)a copy of the data on such body camera shall be made in accordance with prevailing forensic standards for data collection and reproduction; and 
(3)such copied data shall be made available to the public in accordance with subsection (l). (u)Limitation on use of footage as evidenceAny body camera video footage recorded by a Federal law enforcement officer that violates this part or any other applicable law may not be offered as evidence by any government entity, agency, department, prosecutorial office, or any other subdivision thereof in any criminal or civil action or proceeding against any member of the public. 
(v)Publication of agency policiesAny Federal law enforcement agency policy or other guidance regarding body cameras, their use, or the video footage therefrom that is adopted by a Federal agency or department, shall be made publicly available on that agency’s website. (w)Rule of constructionNothing in this part shall be construed to preempt any laws governing the maintenance, production, and destruction of evidence in criminal investigations and prosecutions.  
10072. Patrol vehicles with in-car video recording cameras 
(a)DefinitionsIn this section: (1)Audio recordingThe term audio recording means the recorded conversation between a Federal law enforcement officer and a second party. 
(2)Emergency lightsThe term emergency lights means oscillating, rotating, or flashing lights on patrol vehicles. (3)Enforcement or investigative stopThe term enforcement or investigative stop means an action by a Federal law enforcement officer in relation to enforcement and investigation duties, including traffic stops, pedestrian stops, abandoned vehicle contacts, motorist assists, commercial motor vehicle stops, roadside safety checks, requests for identification, or responses to requests for emergency assistance.  
(4)In-car video cameraThe term in-car video camera means a video camera located in a patrol vehicle. (5)In-car video camera recording equipmentThe term in-car video camera recording equipment means a video camera recording system located in a patrol vehicle consisting of a camera assembly, recording mechanism, and an in-car video recording medium. 
(6)RecordingThe term recording means the process of capturing data or information stored on a recording medium as required under this section. (7)Recording mediumThe term recording medium means any recording medium for the retention and playback of recorded audio and video including VHS, DVD, hard drive, solid state, digital, or flash memory technology. 
(8)Wireless microphoneThe term wireless microphone means a device worn by a Federal law enforcement officer or any other equipment used to record conversations between the officer and a second party and transmitted to the recording equipment. (b)Requirements (1)In generalEach Federal law enforcement agency shall install in-car video camera recording equipment in all patrol vehicles with a recording medium capable of recording for a period of 10 hours or more and capable of making audio recordings with the assistance of a wireless microphone. 
(2)Recording equipment requirementsIn-car video camera recording equipment with a recording medium capable of recording for a period of 10 hours or more shall record activities— (A)whenever a patrol vehicle is assigned to patrol duty; 
(B)outside a patrol vehicle whenever— (i) a Federal law enforcement officer assigned that patrol vehicle is conducting an enforcement or investigative stop;  
(ii)patrol vehicle emergency lights are activated or would otherwise be activated if not for the need to conceal the presence of law enforcement; or (iii)an officer reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose; and 
(C)inside the vehicle when transporting an arrestee or when an officer reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose. (3)Requirements for recording (A)In generalA Federal law enforcement officer shall begin recording for an enforcement or investigative stop when the officer determines an enforcement stop is necessary and shall continue until the enforcement action has been completed and the subject of the enforcement or investigative stop or the officer has left the scene. 
(B)Activation with lightsA Federal law enforcement officer shall begin recording when patrol vehicle emergency lights are activated or when they would otherwise be activated if not for the need to conceal the presence of law enforcement, and shall continue until the reason for the activation ceases to exist, regardless of whether the emergency lights are no longer activated. (C)Permissible recordingA Federal law enforcement officer may begin recording if the officer reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose; and shall continue until the reason for recording ceases to exist. 
(4)Enforcement or investigative stopsA Federal law enforcement officer shall record any enforcement or investigative stop. Audio recording shall terminate upon release of the violator and prior to initiating a separate criminal investigation. (c)Retention of recordingsRecordings made on in-car video camera recording medium shall be retained for a storage period of at least 90 days. Under no circumstances shall any recording made on in-car video camera recording medium be altered or erased prior to the expiration of the designated storage period. Upon completion of the storage period, the recording medium may be erased and reissued for operational use unless otherwise ordered or if designated for evidentiary or training purposes. 
(d)Accessibility of recordingsAudio or video recordings made pursuant to this section shall be available under the applicable provisions of section 552a of title 5, United States Code. Only recorded portions of the audio recording or video recording medium applicable to the request will be available for inspection or copying. (e)Maintenance requiredThe agency shall ensure proper care and maintenance of in-car video camera recording equipment and recording medium. An officer operating a patrol vehicle must immediately document and notify the appropriate person of any technical difficulties, failures, or problems with the in-car video camera recording equipment or recording medium. Upon receiving notice, every reasonable effort shall be made to correct and repair any of the in-car video camera recording equipment or recording medium and determine if it is in the public interest to permit the use of the patrol vehicle. 
10073.Facial recognition technologyNo camera or recording device authorized or required to be used under this part may be equipped with or employ facial recognition technology, and footage from such a camera or recording device may not be subjected to facial recognition technology.  10074.GAO studyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study on Federal law enforcement officer training, vehicle pursuits, use of force, and interaction with citizens, and submit a report on such study to— 
(1)the Committees on the Judiciary of the House of Representatives and of the Senate; (2)the Committee on Oversight and Reform of the House of Representatives; and 
(3)the Committee on Homeland Security and Governmental Affairs of the Senate. 10075.RegulationsNot later than 6 months after the date of the enactment of this Act, the Attorney General shall issue such final regulations as are necessary to carry out this part. 
10076.Rule of constructionNothing in this part shall be construed to impose any requirement on a Federal law enforcement officer outside of the course of carrying out that officer’s duty.  2Police CAMERA Act 10077.Short titleThis part may be cited as the Police Creating Accountability by Making Effective Recording Available Act of 2020 or the Police CAMERA Act of 2020. 
10078.Law enforcement body-worn camera requirements 
(a)Use of funds requirementSection 502(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10153(a)), as amended by section 10058, is amended by adding at the end the following:  (10)An assurance that, for each fiscal year covered by an application, the applicant will use not less than 5 percent of the total amount of the grant award for the fiscal year to develop policies and protocols in compliance with part OO.. 
(b)RequirementsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:  OOLaw enforcement body-worn cameras and recorded data 3051.Use of grant funds (a)In generalGrant amounts described in paragraph (10) of section 502(a) of this title— 
(1)shall be used— (A)to purchase or lease body-worn cameras for use by State, local, and tribal law enforcement officers (as defined in section 2503);  
(B)for expenses related to the implementation of a body-worn camera program in order to deter excessive force, improve accountability and transparency of use of force by law enforcement officers, assist in responding to complaints against law enforcement officers, and improve evidence collection; and (C)to implement policies or procedures to comply with the requirements described in subsection (b); and 
(2)may not be used for expenses related to facial recognition technology.  (b)RequirementsA recipient of a grant under subpart 1 of part E of this title shall— 
(1)establish policies and procedures in accordance with the requirements described in subsection (c) before law enforcement officers use of body-worn cameras; (2)adopt recorded data collection and retention protocols as described in subsection (d) before law enforcement officers use of body-worn cameras; 
(3)make the policies and protocols described in paragraphs (1) and (2) available to the public; and (4)comply with the requirements for use of recorded data under subsection (f). 
(c)Required policies and proceduresA recipient of a grant under subpart 1 of part E of this title shall— (1)develop with community input and publish for public view policies and protocols for— 
(A)the safe and effective use of body-worn cameras; (B)the secure storage, handling, and destruction of recorded data collected by body-worn cameras; 
(C)protecting the privacy rights of any individual who may be recorded by a body-worn camera; (D)the release of any recorded data collected by a body-worn camera in accordance with the open records laws, if any, of the State; and 
(E)making recorded data available to prosecutors, defense attorneys, and other officers of the court in accordance with subparagraph (E); and (2)conduct periodic evaluations of the security of the storage and handling of the body-worn camera data. 
(d)Recorded data collection and retention protocolThe recorded data collection and retention protocol described in this paragraph is a protocol that— (1)requires— 
(A)a law enforcement officer who is wearing a body-worn camera to provide an explanation if an activity that is required to be recorded by the body-worn camera is not recorded; (B)a law enforcement officer who is wearing a body-worn camera to obtain consent to be recorded from a crime victim or witness before interviewing the victim or witness; 
(C)the collection of recorded data unrelated to a legitimate law enforcement purpose be minimized to the greatest extent practicable; (D)the system used to store recorded data collected by body-worn cameras to log all viewing, modification, or deletion of stored recorded data and to prevent, to the greatest extent practicable, the unauthorized access or disclosure of stored recorded data; 
(E)any law enforcement officer be prohibited from accessing the stored data without an authorized purpose; and (F)the law enforcement agency to collect and report statistical data on— 
(i)incidences of use of force, disaggregated by race, ethnicity, gender, and age of the victim; (ii)the number of complaints filed against law enforcement officers; 
(iii)the disposition of complaints filed against law enforcement officers; (iv)the number of times camera footage is used for evidence collection in investigations of crimes; and 
(v)any other additional statistical data that the Director determines should be collected and reported; (2)allows an individual to file a complaint with a law enforcement agency relating to the improper use of body-worn cameras; and 
(3)complies with any other requirements established by the Director. (e)ReportingStatistical data required to be collected under subsection (d)(1)(D) shall be reported to the Director, who shall— 
(1)establish a standardized reporting system for statistical data collected under this program; and (2)establish a national database of statistical data recorded under this program. 
(f)Use or transfer of recorded data 
(1)In generalRecorded data collected by an entity receiving a grant under a grant under subpart 1 of part E of this title from a body-worn camera shall be used only in internal and external investigations of misconduct by a law enforcement agency or officer, if there is reasonable suspicion that a recording contains evidence of a crime, or for limited training purposes. The Director shall establish rules to ensure that the recorded data is used only for the purposes described in this paragraph. (2)Prohibition on transferExcept as provided in paragraph (3), an entity receiving a grant under subpart 1 of part E of this title may not transfer any recorded data collected by the entity from a body-worn camera to another law enforcement or intelligence agency. 
(3)Exceptions 
(A)Criminal investigationAn entity receiving a grant under subpart 1 of part E of this title may transfer recorded data collected by the entity from a body-worn camera to another law enforcement agency or intelligence agency for use in a criminal investigation if the requesting law enforcement or intelligence agency has reasonable suspicion that the requested data contains evidence relating to the crime being investigated. (B)Civil rights claimsAn entity receiving a grant under subpart 1 of part E of this title may transfer recorded data collected by the law enforcement agency from a body-worn camera to another law enforcement agency for use in an investigation of the violation of any right, privilege, or immunity secured or protected by the Constitution or laws of the United States. 
(g)Audit and assessment 
(1)In generalNot later than 2 years after the date of enactment of this part, the Director of the Office of Audit, Assessment, and Management shall perform an assessment of the use of funds under this section and the policies and protocols of the grantees. (2)ReportsNot later than September 1 of each year, beginning 2 years after the date of enactment of this part, each recipient of a grant under subpart 1 of part E of this title shall submit to the Director of the Office of Audit, Assessment, and Management a report that— 
(A)describes the progress of the body-worn camera program; and (B)contains recommendations on ways in which the Federal Government, States, and units of local government can further support the implementation of the program. 
(3)ReviewThe Director of the Office of Audit, Assessment, and Management shall evaluate the policies and protocols of the grantees and take such steps as the Director of the Office of Audit, Assessment, and Management determines necessary to ensure compliance with the program. 3052.Body-worn camera training toolkit (a)In generalThe Director shall establish and maintain a body-worn camera training toolkit for law enforcement agencies, academia, and other relevant entities to provide training and technical assistance, including best practices for implementation, model policies and procedures, and research materials. 
(b)MechanismIn establishing the toolkit required to under subsection (a), the Director may consolidate research, practices, templates, and tools that been developed by expert and law enforcement agencies across the country. 3053.Study (a)In generalNot later than 2 years after the date of enactment of the Police CAMERA Act of 2020, the Director shall conduct a study on— 
(1)the efficacy of body-worn cameras in deterring excessive force by law enforcement officers; (2)the impact of body-worn cameras on the accountability and transparency of the use of force by law enforcement officers; 
(3)the impact of body-worn cameras on responses to and adjudications of complaints of excessive force; (4)the effect of the use of body-worn cameras on the safety of law enforcement officers on patrol; 
(5)the effect of the use of body-worn cameras on public safety; (6)the impact of body-worn cameras on evidence collection for criminal investigations; 
(7)issues relating to the secure storage and handling of recorded data from the body-worn cameras; (8)issues relating to the privacy of individuals and officers recorded on body-worn cameras; 
(9)issues relating to the constitutional rights of individuals on whom facial recognition technology is used; (10)issues relating to limitations on the use of facial recognition technology; 
(11)issues relating to the public’s access to body-worn camera footage; (12)the need for proper training of law enforcement officers that use body-worn cameras; 
(13)best practices in the development of protocols for the safe and effective use of body-worn cameras; (14)a review of law enforcement agencies that found body-worn cameras to be unhelpful in the operations of the agencies; and 
(15)any other factors that the Director determines are relevant in evaluating the efficacy of body-worn cameras. (b)ReportNot later than 180 days after the date on which the study required under subsection (a) is completed, the Director shall submit to Congress a report on the study, which shall include any policy recommendations that the Director considers appropriate..  
4Closing the Law Enforcement Consent Loophole 
10081.Short titleThis part may be cited as the Closing the Law Enforcement Consent Loophole Act of 2020. 10082.Prohibition on engaging in sexual acts while acting under color of law (a)In generalSection 2243 of title 18, United States Code, is amended— 
(1)in the section heading, by adding at the end the following: or by any person acting under color of law; (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; 
(3)by inserting after subsection (b) the following:  (c)Of an individual by any person acting under color of law (1)In generalWhoever, acting under color of law, knowingly engages in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any Federal law enforcement officer, shall be fined under this title, imprisoned not more than 15 years, or both. 
(2)DefinitionIn this subsection, the term sexual act has the meaning given the term in section 2246.; and  (4)in subsection (d), as so redesignated, by adding at the end the following: 
 
(3)In a prosecution under subsection (c), it is not a defense that the other individual consented to the sexual act.. (b)DefinitionSection 2246 of title 18, United States Code, is amended— 
(1)in paragraph (5), by striking and at the end; (2)in paragraph (6), by striking the period at the end and inserting ; and; and 
(3)by inserting after paragraph (6) the following:  (7)the term Federal law enforcement officer has the meaning given the term in section 115.. 
(c)Clerical amendmentThe table of sections for chapter 109A of title 18, United States Code, is amended by amending the item related to section 2243 to read as follows:   2243. Sexual abuse of a minor or ward or by any person acting under color of law. . 10083.Enactment of laws penalizing engaging in sexual acts while acting under color of law (a)In generalBeginning in the first fiscal year that begins after the date that is one year after the date of enactment of this Act, in the case of a State or unit of local government that does not have in effect a law described in subsection (b), if that State or unit of local government that would otherwise receive funds under the COPS grant program, that State or unit of local government shall not be eligible to receive such funds. In the case of a multi-jurisdictional or regional consortium, if any member of that consortium is a State or unit of local government that does not have in effect a law described in subsection (b), if that consortium would otherwise receive funds under the COPS grant program, that consortium shall not be eligible to receive such funds. 
(b)Description of lawA law described in this subsection is a law that— (1)makes it a criminal offense for any person acting under color of law of the State or unit of local government to engage in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any law enforcement officer; and 
(2)prohibits a person charged with an offense described in paragraph (1) from asserting the consent of the other individual as a defense. (c)Reporting requirementA State or unit of local government that receives a grant under the COPS grant program shall submit to the Attorney General, on an annual basis, information on— 
(1)the number of reports made to law enforcement agencies in that State or unit of local government regarding persons engaging in a sexual act while acting under color of law during the previous year; and (2)the disposition of each case in which sexual misconduct by a person acting under color of law was reported during the previous year. 
10084.Reports to Congress 
(a)Report by Attorney GeneralNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall submit to Congress a report containing— (1)the information required to be reported to the Attorney General under section 10083(b); and 
(2)information on— (A)the number of reports made, during the previous year, to Federal law enforcement agencies regarding persons engaging in a sexual act while acting under color of law; and 
(B)the disposition of each case in which sexual misconduct by a person acting under color of law was reported. (b)Report by GAONot later than 1 year after the date of enactment of this Act, and each year thereafter, the Comptroller General of the United States shall submit to Congress a report on any violations of section 2243(c) of title 18, United States Code, as amended by section 10082, committed during the 1-year period covered by the report.  
10085.DefinitionIn this subpart, the term sexual act has the meaning given the term in section 2246 of title 18, United States Code. 5Miscellaneous Provisions 10091.SeverabilityIf any provision of this Act, or the application of such a provision to any person or circumstance, is held to be unconstitutional, the remainder of this Act and the application of the remaining provisions of this Act to any person or circumstance shall not be affected thereby. 
10092.Savings clauseNothing in this Act shall be construed— (1)to limit legal or administrative remedies under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983), section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601), title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.), or title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.); 
(2)to affect any Federal, State, or Tribal law that applies to an Indian Tribe because of the political status of the Tribe; or (3)to waive the sovereign immunity of an Indian Tribe without the consent of the Tribe.  
BSAFETY through Nonviolence  
10201.Short titleThis subtitle may be cited as the Securing American Families by Educating and Training You (SAFETY) Through Nonviolence Act of 2020. 10202.FindingsCongress finds the following: 
(1)The concept and practice of nonviolent thoughts, words, and actions have a history and a legacy in the United States and the global community. (2)In the 19th century, American philosophers and authors Ralph Waldo Emerson and Henry David Thoreau were leaders of the transcendentalist philosophical movement which emphasized the potential good of humanity, the importance of truth, and the courage and power of peace. 
(3)In the early 20th century, Mohandas (Mahatma) Gandhi advanced the concepts and practices of ahimsa, or non-injury, and satya, or truth as integral to social and active concepts and practices. (4)Gandhi continued Thoreau’s ideas of Civil Disobedience in developing the doctrine of sat­ya­gra­ha which connects truth and nonviolence to active efforts in nonviolent, civil disobedience. 
(5)Dr. Martin Luther King, Jr., built upon these philosophies in developing six principles of nonviolence. He explained these to be a way of life which sought to build friendships and understanding, defeat injustice, accept suffering as a way to educate and transform, and to choose love instead of hate. Nonviolence’s strength is reinforced by the universe siding with justice. (6)Rev. James E. Lawson, Jr., a leading theorist and strategist, helped spread the philosophy and doctrine of nonviolence by organizing and teaching workshops to young activists during the American Civil Rights Movement. 
(7)During his Presidency, Nelson Rolihlahla Mandela expanded the spirit of ubuntu, the African philosophy of the interconnectedness, caring, sharing, and harmony of humanity, throughout the world. (8)According to the 2019 Global Peace Index, violence cost $14,100,000,000 in constant purchasing power parity terms or $1,853 per person in 2018. The fiscal loss resulting from conflict greatly exceeds investments in peacebuilding and peacekeeping. 
(9)Given its proven success and evolution, the philosophy and doctrine of nonviolence can and should play an important role in breaking the cycle and reducing the frequency of violence throughout the United States and as a model to the global community. (10)These lessons, principles, and practices should be made available to Americans of all ages and backgrounds in all parts of the country. 
10203.Grants to educate Americans about the principles and practice of nonviolence 
(a)GrantsThe Attorney General may make grants to eligible entities to prevent or alleviate the effects of community violence by providing education, mentoring, and counseling regarding the principles and application of nonviolence in conflict resolution. (b)PriorityIn awarding grants under this section, the Attorney General shall give priority to applicants that agree to use the grant in one or more eligible urban, rural, tribal, and suburban communities that can certify— 
(1)an increased or sustained level of violence or tension in the community; or (2)a lack of monetary or other resources to adopt innovative, integrated, community-based violence prevention programs. 
(c)LimitationThe Attorney General may not make a grant to an eligible entity under this section unless the entity agrees to use not less than 70 percent of such grant for nonviolence-prevention education and program development. (d)DefinitionsIn this section, the term eligible entity means a State or local government entity (including law enforcement), educational institution, nonprofit community, or faith-based organization. 
(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $60,000,000 for each of the fiscal years 2020 through 2025. CLocal Public Health And Safety Protection 10301.Short titleThis subtitle may be cited as the Local Public Health And Safety Protection Act. 
10302.FindingsCongress finds the following: (1)When it comes to gun violence, local laws serve the important purpose of addressing the unique issues and dangers facing each different community. 
(2)Most State constitutions generally allocate authority to local governments to regulate in the interests of the public health, safety, and welfare. States that have removed authority from local governments to regulate guns and ammunition have created a dangerous exception to the traditional rule of local authority. (3)Broad State preemption statutes ignore important local variations that may necessitate distinct approaches to the problem of gun violence. State preemption statutes threaten public safety because they prevent local governments from implementing customized solutions to gun violence in their communities. 
(4)By mandating a one-size-fits-all approach to firearms regulation, preemption statutes deprive the public of a critical problem-solving resource—local innovation. Local governments are often the source of cutting-edge laws to reduce gun violence, which are proven successful and later adopted at the statewide level. (5)State preemption statutes impede local government’s ability to fill regulatory gaps created by inaction at the State and Federal level. Restrictions on State and Federal resources also make an extra level of local involvement necessary to properly enforce many gun laws. For example, local law enforcement may provide much needed oversight of gun businesses, which the Bureau of Alcohol, Tobacco, Firearms & Explosives is too underfunded to provide. 
(6)States should not prohibit or restrict a local government from imposing or implementing laws that are more restrictive than the laws of the relevant State with respect to— (A)any background check requirement in relation to any firearm transaction; 
(B)the ability to carry a firearm in public places or in locations owned or controlled by a unit of local government; (C)any requirement relating to the sale of ammunition, such as a limitation on the amount an individual is allowed to purchase at one time; 
(D)any additional requirements relating to licensing or permitting the purchase of a firearm; (E)any requirement that firearm owners safely store their firearms, or prevent children or any other unauthorized person from accessing their firearms; 
(F)taxes on the sale of firearms and ammunition, unless the State prohibits or restricts local governments from imposing such taxes on most other consumer products; (G)the sale, transfer, or possession of specific types of unusually dangerous firearms and accessories, such as assault weapons, bump stocks, and high capacity magazines; 
(H)the discharge of firearms in public parks and other public places; (I)zoning restrictions on gun dealers; and 
(J)purchasing or obtaining a firearm on behalf of a third party. 10303.Grants to reduce gun violence through local regulation (a)In generalThe Attorney General may make grants to States that meet the eligibility requirements of subsection (b) for the purposes described in subsection (c)(4). 
(b)Eligibility 
(1)In generalTo be eligible for a grant under this section, a State may not through statute or regulation prohibit or restrict a local government from imposing laws that are more restrictive than the laws of the relevant State with respect to— (A)any background check requirement in relation to any firearm transaction; 
(B)the ability to carry a firearm in public places or in locations owned or controlled by a unit of local government; (C)any requirement relating to the sale of ammunition, such as a limitation on the amount an individual is allowed to purchase at one time; 
(D)any additional requirements relating to licensing or permitting the purchase of a firearm; (E)any requirement that firearm owners safely store their firearms, or prevent children or any other unauthorized person from accessing their firearms; 
(F)taxes on the sale of firearms and ammunition, unless the State prohibits or restricts local governments from imposing such taxes on most other consumer products; (G)the sale, transfer, or possession of specific types of unusually dangerous firearms and accessories, such as assault weapons, bump stocks, and high capacity magazines; 
(H)the discharge of firearms in public parks and other public places; (I)zoning restrictions on gun dealers; and 
(J)purchasing or obtaining a firearm on behalf of a third party. (2)ApplicationTo receive a grant under this section, a State shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require. 
(c)Subgrants 
(1)In generalA State that receives a grant under this section shall use the grant to make subgrants to any local government that has enacted a law that is more restrictive than the laws of the State with respect to at least 1 of the following: (A)Any background check requirement in relation to any firearm transaction. 
(B)The ability to carry a firearm in public places or in locations owned or controlled by a unit of local government. (C)Any requirement relating to the sale of ammunition, such as a limitation on the amount an individual is allowed to purchase at one time. 
(D)Any additional requirements relating to licensing or permitting the purchase of a firearm. (E)Any requirement that firearm owners safely store their firearms, or prevent children or any other unauthorized person from accessing their firearms. 
(F)Taxes on the sale of firearms and ammunition, unless the State prohibits or restricts local governments from imposing such taxes on most other consumer products. (G)The sale, transfer, or possession of specific types of unusually dangerous firearms and accessories, such as assault weapons, bump stocks, and high capacity magazines. 
(H)The discharge of firearms in public parks and other public places. (I)Zoning restrictions on gun dealers. 
(J)Purchasing or obtaining a firearm on behalf of a third party. (2)EligibilityTo be eligible for a subgrant under this subsection, a local government shall submit to the State an application for the subgrant, at such time, in such manner, and containing such information as the State may reasonably require. 
(3)Preference in awardsA State shall give preference in the awarding of the subgrants to local governments that have disproportionate levels of gun violence or gun homicide. (4)Use of fundsA subgrantee under this section shall use the subgrant to implement and enforce any requirement referred to in paragraph (1), including through the development of protocols, policies, procedures, or training for law enforcement, and the development or use of technology by law enforcement, in connection with the implementation or enforcement of any such requirement. 
(d)AdministrationA State that receives a grant under this section may use not more than 5 percent of the grant for the administration of subgrants under subsection (c). DMarijuana Opportunity Reinvestment and Expungement 10401.Short titleThis subtitle may be cited as the Marijuana Opportunity Reinvestment and Expungement Act of 2020 or the MORE Act of 2020. 
10402.Decriminalization of cannabis 
(a)Cannabis removed from schedule of controlled substances 
(1)Removal in statuteSubsection (c) of schedule I of section 202(c) of the Controlled Substances Act (21 U.S.C. 812) is amended— (A)by striking (10) Marihuana.; and 
(B)by striking (17) Tetrahydrocannabinols, except for tetrahydrocannabinols in hemp (as defined in section 297A of the Agricultural Marketing Act of 1946).. (2)Removal from scheduleNot later than 180 days after the date of the enactment of this Act, the Attorney General shall finalize a rulemaking under section 201(a)(2) removing marihuana and tetrahydrocannabinols from the schedules of controlled substances. Marihuana and tetrahydrocannabinols shall each be deemed to be a drug or other substance that does not meet the requirements for inclusion in any schedule. A rulemaking under this paragraph shall be considered to have taken effect as of the date of enactment of this Act for purposes of any offense committed, case pending, conviction entered, and, in the case of a juvenile, any offense committed, case pending, and adjudication of juvenile delinquency entered before, on, or after the date of enactment of this Act. 
(b)Conforming amendments to controlled substances actThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended— (1)in section 102(44) (21 U.S.C. 802(44)), by striking marihuana,; 
(2)in section 401(b) (21 U.S.C. 841(b))— (A)in paragraph (1)— 
(i)in subparagraph (A)— (I)in clause (vi), by inserting or after the semicolon; 
(II)by striking clause (vii); and (III)by redesignating clause (viii) as clause (vii); 
(ii)in subparagraph (B)— (I)in clause (vi), by inserting or after the semicolon; 
(II)by striking clause (vii); and (III)by redesignating clause (viii) as clause (vii); 
(iii)in subparagraph (C), in the first sentence, by striking subparagraphs (A), (B), and (D) and inserting subparagraphs (A) and (B); (iv)by striking subparagraph (D); 
(v)by redesignating subparagraph (E) as subparagraph (D); and (vi)in subparagraph (D)(i), as so redesignated, by striking subparagraphs (C) and (D) and inserting subparagraph (C); 
(B)by striking paragraph (4); and (C)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively; 
(3)in section 402(c)(2)(B) (21 U.S.C. 842(c)(2)(B)), by striking , marihuana,; (4)in section 403(d)(1) (21 U.S.C. 843(d)(1)), by striking , marihuana,; 
(5)in section 418(a) (21 U.S.C. 859(a)), by striking the last sentence; (6)in section 419(a) (21 U.S.C. 860(a)), by striking the last sentence; 
(7)in section 422(d) (21 U.S.C. 863(d))— (A)in the matter preceding paragraph (1), by striking marijuana,; and 
(B)in paragraph (5), by striking , such as a marihuana cigarette,; and (8)in section 516(d) (21 U.S.C. 886(d)), by striking section 401(b)(6) each place the term appears and inserting section 401(b)(5). 
(c)Other conforming amendments 
(1)National forest system drug control act of 1986The National Forest System Drug Control Act of 1986 (16 U.S.C. 559b et seq.) is amended— (A)in section 15002(a) (16 U.S.C. 559b(a)) by striking marijuana and other; 
(B)in section 15003(2) (16 U.S.C. 559c(2)) by striking marijuana and other; and (C)in section 15004(2) (16 U.S.C. 559d(2)) by striking marijuana and other. 
(2)Interception of communicationsSection 2516 of title 18, United States Code, is amended— (A)in subsection (1)(e), by striking marihuana,; and 
(B)in subsection (2) by striking marihuana. (d)RetroactivityThe amendments made by this section to the Controlled Substances Act (21 U.S.C. 801 et seq.) are retroactive and shall apply to any offense committed, case pending, conviction entered, and, in the case of a juvenile, any offense committed, case pending, or adjudication of juvenile delinquency entered before, on, or after the date of enactment of this Act. 
10403.Demographic data of cannabis business owners and employees 
(a)In generalThe Bureau of Labor Statistics shall regularly compile, maintain, and make public data on the demographics of— (1)individuals who are business owners in the cannabis industry; and 
(2)individuals who are employed in the cannabis industry. (b)Demographic dataThe data collected under subsection (a) shall include data regarding— 
(1)age; (2)certifications and licenses; 
(3)disability status; (4)educational attainment; 
(5)family and marital status; (6)nativity; 
(7)race and Hispanic ethnicity; (8)school enrollment; 
(9)veteran status; and (10)sex. 
(c)ConfidentialityThe name, address, and other identifying information of individuals employed in the cannabis industry shall be kept confidential by the Bureau and not be made available to the public. (d)DefinitionsIn this section: 
(1)CannabisThe term cannabis means either marijuana or cannabis as defined under the State law authorizing the sale or use of cannabis in which the individual or entity is located. (2)Cannabis industryThe term cannabis industry means an individual or entity that is licensed or permitted under a State or local law to engage in commercial cannabis-related activity. 
(3)OwnerThe term owner means an individual or entity that is defined as an owner under the State or local law where the individual or business is licensed or permitted. 10404.Creation of Opportunity Trust Fund and imposition of tax on cannabis products (a)Trust Fund (1)EstablishmentSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
9512.Opportunity trust fund 
(a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the Opportunity Trust Fund (referred to in this section as the Trust Fund), consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b). (b)Transfers to Trust FundThere are hereby appropriated to the Trust Fund amounts equivalent to the net revenues received in the Treasury from the tax imposed by section 5701(h). 
(c)ExpendituresAmounts in the Trust Fund shall be available, without further appropriation, only as follows: (1)50 percent to the Attorney General to carry out section 3052(a) of part OO of the Omnibus Crime Control and Safe Streets Act of 1968. 
(2)10 percent to the Attorney General to carry out section 3052(b) of part OO of the Omnibus Crime Control and Safe Streets Act of 1968. (3)20 percent to the Administrator of the Small Business Administration to carry out section 5(b)(1) of the Marijuana Opportunity Reinvestment and Expungement Act of 2020. 
(4)20 percent to the Administrator of the Small Business Administration to carry out section 5(b)(2) of the Marijuana Opportunity Reinvestment and Expungement Act of 2020.. (2)Clerical AmendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 9512. Opportunity trust fund.. 
(b)Imposition of tax 
(1)In generalSection 5701 of the Internal Revenue Code of 1986 is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection:  (h)Cannabis productsOn cannabis products, manufactured in or imported into the United States, there shall be imposed a tax equal to 5 percent of the price for which sold.. 
(2)Cannabis product definedSection 5702 of such Code is amended by adding at the end the following new subsection:  (q)Cannabis product (1)In generalExcept as provided in paragraph (2), the term cannabis product means any cannabis or any article which contains cannabis or any derivative thereof. 
(2)ExceptionThe term cannabis product shall not include any medicine or drug that is a prescribed drug (as such term is defined in section 213(d)(3)). (3)CannabisThe term cannabis— 
(A)means all parts of the plant Cannabis sativa L., whether growing or not; the seeds thereof; the resin extracted from any part of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds or resin; and (B)does not include— 
(i)hemp, as defined in section 297A of the Agricultural Marketing Act of 1946; or (ii)the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of such plant which is incapable of germination.. 
(3)Cannabis products treated as tobacco productsSection 5702(c) of such Code is amended by striking and roll-your-own tobacco and inserting roll-your-own tobacco, and cannabis products. (4)Manufacturer of cannabis products treated as manufacturer of tobacco productsSection 5702 of such Code is amended by adding at the end the following new subsection: 
 
(r)Manufacturer of cannabis products 
(1)In generalAny person who plants, cultivates, harvests, produces, manufactures, compounds, converts, processes, prepares, or packages any cannabis product shall be treated as a manufacturer of cannabis products (and as manufacturing such cannabis product). (2)ExceptionParagraph (1) shall not apply with respect to any cannabis product which is for such person’s own personal consumption or use. 
(3)Application of rules related to manufacturers of tobacco productsAny reference to a manufacturer of tobacco products, or to manufacturing tobacco products, shall be treated as including a reference to a manufacturer of cannabis products, or to manufacturing cannabis products, respectively.. (5)Application of certain rules for determining priceSection 5702(l) of such Code is amended— 
(A)by striking section 5701(a)(2) and inserting subsections (a)(2) and (h) of section 5701; and (B)by inserting and cannabis products after cigars in the heading thereof. 
(6)Conforming amendmentSection 5702(j) of such Code is amended by adding at the end the following new sentence: In the case of a cannabis product, the previous sentence shall be applied by substituting from a facility of a manufacturer required to file a bond under section 5711 for from the factory or from internal revenue bond under section 5704.. (c)Effective date (1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to articles manufactured or imported in calendar quarters beginning more than one year after the date of the enactment of this Act. 
(2)Trust fundThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act. 10405.Opportunity trust fund programs (a)Cannabis Justice Office; community reinvestment grant program (1)Cannabis Justice OfficePart A of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by inserting after section 109 the following: 
 
110.Cannabis justice office 
(a)EstablishmentThere is established within the Office of Justice Programs a Cannabis Justice Office. (b)DirectorThe Cannabis Justice Office shall be headed by a Director who shall be appointed by the Assistant Attorney General for the Office of Justice Programs. The Director shall report to the Assistant Attorney General for the Office of Justice Programs. The Director shall award grants and may enter into compacts, cooperative agreements, and contracts on behalf of the Cannabis Justice Office. The Director may not engage in any employment other than that of serving as the Director, nor may the Director hold any office in, or act in any capacity for, any organization, agency, or institution with which the Office makes any contract or other arrangement. 
(c)Employees 
(1)In generalThe Director shall employ as many full-time employees as are needed to carry out the duties and functions of the Cannabis Justice Office under subsection (d). Such employees shall be exclusively assigned to the Cannabis Justice Office. (2)Initial hiresNot later than 6 months after the date of enactment of this section, the Director shall— 
(A)hire no less than one-third of the total number of employees of the Cannabis Justice Office; and (B)no more than one-half of the employees assigned to the Cannabis Justice Office by term appointment that may after 2 years be converted to career appointment. 
(3)Legal counselAt least one employee hired for the Cannabis Justice Office shall serve as legal counsel to the Director and shall provide counsel to the Cannabis Justice Office. (d)Duties and FunctionsThe Cannabis Justice Office is authorized to— 
(1)administer the Community Reinvestment Grant Program; and (2)perform such other functions as the Assistant Attorney General for the Office of Justice Programs may delegate, that are consistent with the statutory obligations of this section.. 
(2)Community Reinvestment Grant ProgramTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. et seq.) is amended by adding at the end the following:  OOCommunity Reinvestment Grant Program 3052.Authorization (a)In generalThe Director of the Cannabis Justice Office shall establish and carry out a grant program, known as the Community Reinvestment Grant Program, to provide eligible entities with funds to administer services for individuals most adversely impacted by the War on Drugs, including— 
(1)job training; (2)reentry services; 
(3)legal aid for civil and criminal cases, including expungement of cannabis convictions; (4)literacy programs; 
(5)youth recreation or mentoring programs; and (6)health education programs. 
(b)Substance use treatment servicesThe Community Reinvestment Grant Program established in subsection (a) shall provide eligible entities with funds to administer substance use treatment services for individuals most adversely impacted by the War on Drugs. 3053.Funding from opportunity trust fundThe Director shall carry out the program under this part using funds made available under section 9512(c)(1) and (2) of the Internal Revenue Code. 
3054.DefinitionsIn this part: (1)The term cannabis conviction means a conviction, or adjudication of juvenile delinquency, for a cannabis offense (as such term is defined in section 12(2) of the Marijuana Opportunity Reinvestment and Expungement Act of 2020). 
(2)The term substance use treatment means an evidence-based, professionally directed, deliberate, and planned regimen including evaluation, observation, medical monitoring, harm reduction, and rehabilitative services and interventions such as pharmacotherapy, mental health services, and individual and group counseling, on an inpatient or outpatient basis, to help patients with substance use disorder reach remission and maintain recovery. (3)The term eligible entity means a nonprofit organization, as defined in section 501(c)(3) of the Internal Revenue Code, that is representative of a community or a significant segment of a community with experience in providing relevant services to individuals most adversely impacted by the War on Drugs in that community. 
(4)The term individuals most adversely impacted by the War on Drugs has the meaning given that term in section 5 of the Marijuana Opportunity Reinvestment and Expungement Act of 2020.. (b)Cannabis opportunity program; equitable licensing grant program (1)Cannabis Opportunity ProgramThe Administrator of the Small Business Administration shall establish and carry out a program, to be known as the Cannabis Opportunity Program to provide any eligible State or locality funds to make loans under section 7(m) of the Small Business Act (15 U.S.C. 363(m)) to assist small business concerns owned and controlled by socially and economically disadvantaged individuals, as defined in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)) that operate in the cannabis industry. 
(2)Equitable Licensing Grant ProgramThe Administrator of the Small Business Administration shall establish and carry out a grant program, to be known as the Equitable Licensing Grant Program, to provide any eligible State of locality funds to develop and implement equitable cannabis licensing programs that minimize barriers to cannabis licensing and employment for individuals most adversely impacted by the War on Drugs, provided that each grantee includes in its cannabis licensing program at least four of the following: (A)A waiver of cannabis license application fees for individuals who have had an income below 250 percent of the Federal Poverty Level for at least 5 of the past 10 years who are first-time applicants. 
(B)A prohibition on the denial of a cannabis license based on a conviction for a cannabis offense that took place prior to State legalization of cannabis or the date of enactment of this Act, as appropriate. (C)A prohibition on criminal conviction restrictions for licensing except with respect to a conviction related to owning and operating a business. 
(D)A prohibition on cannabis license holders engaging in suspicionless cannabis drug testing of their prospective or current employees, except with respect to drug testing for safety-sensitive positions, as defined under the Omnibus Transportation Testing Act of 1991. (E)The establishment of a cannabis licensing board that is reflective of the racial, ethnic, economic, and gender composition of the State or locality, to serve as an oversight body of the equitable licensing program. 
(3)DefinitionsIn this subsection: (A)The term individual most adversely impacted by the War on Drugs means an individual— 
(i)who has had an income below 250 percent of the Federal Poverty Level for at least 5 of the past 10 years; and (ii)has been arrested for or convicted of the sale, possession, use, manufacture, or cultivation of cannabis or a controlled substance (except for a conviction involving distribution to a minor), or whose parent, sibling, spouse, or child has been arrested for or convicted of such an offense. 
(B)The term eligible State or locality means a State or locality that has taken steps to— (i)create an automatic process, at no cost to the individual, for the expungement, destruction, or sealing of criminal records for cannabis offenses; and 
(ii)eliminate violations or other penalties for persons under parole, probation, pre-trial, or other State or local criminal supervision for a cannabis offense. (C)The term State means each of the several States, the District of Columbia, Puerto Rico, any territory or possession of the United States, and any Indian Tribe (as defined in section 201 of Public Law 90–294 (25 U.S.C. 1301) (commonly known as the Indian Civil Rights Act of 1968)). 
10406.Availability of Small Business Administration programs and services to cannabis-related legitimate businesses and service providers 
(a)Definitions relating to cannabis-Related legitimate businesses and service providersSection 3 of the Small Business Act (15 U.S.C. 632) is amended by adding at the end the following new subsection:  (ff)Cannabis-Related legitimate businesses and service providersIn this Act: 
(1)CannabisThe term cannabis— (A)means all parts of the plant Cannabis sativa L., whether growing or not; the seeds thereof; the resin extracted from any part of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds or resin; and 
(B)does not include— (i)hemp, as defined in section 297A of the Agricultural Marketing Act of 1946; or 
(ii)the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of such plant which is incapable of germination. (2)Cannabis-Related Legitimate BusinessThe term cannabis-related legitimate business means a manufacturer, producer, or any person or company that is a small business concern and that— 
(A)engages in any activity described in subparagraph (B) pursuant to a law established by a State or a political subdivision of a State, as determined by such State or political sub-division; and (B)participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products. 
(3)Service providerThe term service provider— (A)means a business, organization, or other person that— 
(i)sells goods or services to a cannabis-related legitimate business; or (ii)provides any business services, including the sale or lease of real or any other property, legal or other licensed services, or any other ancillary service, relating to cannabis; and 
(B)does not include a business, organization, or other person that participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products.. (b)Small business development centersSection 21(c) of the Small Business Act (15 U.S.C. 648(c)) is amended by adding at the end the following new paragraph: 
 
(9)Services for cannabis-related legitimate businesses and service providersA small business development center may not decline to provide services to an otherwise eligible small business concern under this section solely because such concern is a cannabis-related legitimate business or service provider.. (c)Women’s business centersSection 29 of the Small Business Act (15 U.S.C. 656) is amended by adding at the end the following new subsection: 
 
(p)Services for cannabis-Related legitimate businesses and service providersA women’s business center may not decline to provide services to an otherwise eligible small business concern under this section solely because such concern is a cannabis-related legitimate business or service provider.. (d)SCORESection 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)) is amended by adding at the end the following new sentence: The head of the SCORE program established under this subparagraph may not decline to provide services to an otherwise eligible small business concern solely because such concern is a cannabis-related legitimate business or service provider.. 
(e)Veteran Business Outreach CentersSection 32 of the Small Business Act (15 U.S.C. 657b) is amended by adding at the end the following new subsection:  (h)Services for cannabis-Related legitimate businesses and service providersA Veteran Business Outreach Center may not decline to provide services to an otherwise eligible small business concern under this section solely because such concern is a cannabis-related legitimate business or service provider.. 
(f)7(a) loansSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the following new paragraph:  (36)Loans to cannabis-related legitimate businesses and service providersThe Administrator may not decline to provide a guarantee for a loan under this subsection to an otherwise eligible small business concern solely because such concern is a cannabis-related legitimate business or service provider.. 
(g)Disaster loansSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting after paragraph (15) the following new paragraph:  (16)Assistance to cannabis-related legitimate businesses and service providersThe Administrator may not decline to provide assistance under this subsection to an otherwise eligible borrower solely because such borrower is a cannabis-related legitimate business or service provider.. 
(h)MicroloansSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended by adding at the end the following new paragraph:  (14)Assistance to cannabis-related legitimate businesses and service providersAn eligible intermediary may not decline to provide assistance under this subsection to an otherwise eligible borrower solely because such borrower is a cannabis-related legitimate business or service provider.. 
(i)State or local development company loansTitle V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.) is amended by adding at the end the following new section:  511.Loans to cannabis-related legitimate businesses and service providersThe Administrator may not decline to provide a guarantee for a loan under this title to an otherwise eligible State or local development company solely because such State or local development company provides financing to an entity that is a cannabis-related legitimate business or service provider (as defined in section 3(ff) of the Small Business Act).. 
10407.No discrimination in the provision of a federal public benefit on the basis of cannabis 
(a)In generalNo person may be denied any Federal public benefit (as such term is defined in section 401(c) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(c))) on the basis of any use or possession of cannabis, or on the basis of a conviction or adjudication of juvenile delinquency for a cannabis offense, by that person. (b)Security clearancesFederal agencies may not use past or present cannabis or marijuana use as criteria for granting, denying, or rescinding a security clearance. 
10408.No adverse effect for purposes of the immigration laws 
(a)In generalFor purposes of the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act), cannabis may not be considered a controlled substance, and an alien may not be denied any benefit or protection under the immigration laws based on any event, including conduct, a finding, an admission, addiction or abuse, an arrest, a juvenile adjudication, or a conviction, relating to cannabis, regardless of whether the event occurred before, on, or after the effective date of this subtitle. (b)Cannabis definedThe term cannabis— 
(1)means all parts of the plant Cannabis sativa L., whether growing or not; the seeds thereof; the resin extracted from any part of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds or resin; and (2)does not include— 
(A)hemp, as defined in section 297A of the Agricultural Marketing Act of 1946; or (B)the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of such plant which is incapable of germination. 
(c)Conforming amendments to immigration and nationality actThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— (1)in section 212(h), by striking and subparagraph (A)(i)(II) of such subsection insofar as it relates to a single offense of simple possession of 30 grams or less of marijuana; 
(2)in section 237(a)(2)(B)(i), by striking other than a single offense involving possession for one’s own use of 30 grams or less of marijuana; (3)in section 101(f)(3), by striking (except as such paragraph relates to a single offense of simple possession of 30 grams or less of marihuana); 
(4)in section 244(c)(2)(A)(iii)(II) by striking except for so much of such paragraph as relates to a single offense of simple possession of 30 grams or less of marijuana; (5)in section 245(h)(2)(B) by striking (except for so much of such paragraph as related to a single offense of simple possession of 30 grams or less of marijuana); 
(6)in section 210(c)(2)(B)(ii)(III) by striking , except for so much of such paragraph as relates to a single offense of simple possession of 30 grams or less of marihuana; and (7)in section 245A(d)(2)(B)(ii)(II) by striking , except for so much of such paragraph as relates to a single offense of simple possession of 30 grams or less of marihuana. 
10409.Resentencing and expungement 
(a)Expungement of Federal cannabis offense convictions for individuals not under a criminal justice sentence 
(1)In generalNot later than 1 year after the date of the enactment of this Act, each Federal district shall conduct a comprehensive review and issue an order expunging each conviction or adjudication of juvenile delinquency for a Federal cannabis offense entered by each Federal court in the district before the date of enactment of this Act and on or after May 1, 1971. Each Federal court shall also issue an order expunging any arrests associated with each expunged conviction or adjudication of juvenile delinquency. (2)NotificationTo the extent practicable, each Federal district shall notify each individual whose arrest, conviction, or adjudication of delinquency has been expunged pursuant to this subsection that their arrest, conviction, or adjudication of juvenile delinquency has been expunged, and the effect of such expungement. 
(3)Right to petition court for expungementAt any point after the date of enactment of this Act, any individual with a prior conviction or adjudication of juvenile delinquency for a Federal cannabis offense, who is not under a criminal justice sentence, may file a motion for expungement. If the expungement of such a conviction or adjudication of juvenile delinquency is required pursuant to this subtitle, the court shall expunge the conviction or adjudication, and any associated arrests. If the individual is indigent, counsel shall be appointed to represent the individual in any proceedings under this subsection. (4)Sealed recordThe court shall seal all records related to a conviction or adjudication of juvenile delinquency that has been expunged under this subsection. Such records may only be made available by further order of the court. 
(b)Sentencing review for individuals under a criminal justice sentence 
(1)In generalFor any individual who is under a criminal justice sentence for a Federal cannabis offense, the court that imposed the sentence shall, on motion of the individual, the Director of the Bureau of Prisons, the attorney for the Government, or the court, conduct a sentencing review hearing. If the individual is indigent, counsel shall be appointed to represent the individual in any sentencing review proceedings under this subsection. (2)Potential reduced resentencingAfter a sentencing hearing under paragraph (1), a court shall— 
(A)expunge each conviction or adjudication of juvenile delinquency for a Federal cannabis offense entered by the court before the date of enactment of this Act, and any associated arrest; (B)vacate the existing sentence or disposition of juvenile delinquency and, if applicable, impose any remaining sentence or disposition of juvenile delinquency on the individual as if this subtitle, and the amendments made by this subtitle, were in effect at the time the offense was committed; and 
(C)order that all records related to a conviction or adjudication of juvenile delinquency that has been expunged or a sentence or disposition of juvenile delinquency that has been vacated under this subtitle be sealed and only be made available by further order of the court. (c)Effect of expungementAn individual who has had an arrest, a conviction, or juvenile delinquency adjudication expunged under this section— 
(1)may treat the arrest, conviction, or adjudication as if it never occurred; and (2)shall be immune from any civil or criminal penalties related to perjury, false swearing, or false statements, for a failure to disclose such arrest, conviction, or adjudication. 
(d)DefinitionsIn this section: (1)The term Federal cannabis offense means an offense that is no longer punishable pursuant to this subtitle or the amendments made under this subtitle. 
(2)The term expunge means, with respect to an arrest, a conviction, or a juvenile delinquency adjudication, the removal of the record of such arrest, conviction, or adjudication from each official index or public record. (3)The term under a criminal justice sentence means, with respect to an individual, that the individual is serving a term of probation, parole, supervised release, imprisonment, official detention, pre-release custody, or work release, pursuant to a sentence or disposition of juvenile delinquency imposed on or after the effective date of the Controlled Substances Act (May 1, 1971). 
10410.References in existing law to marijuana or marihuanaWherever, in the statutes of the United States or in the rulings, regulations, or interpretations of various administrative bureaus and agencies of the United States— (1)there appears or may appear the term marihuana or marijuana, that term shall be struck and the term cannabis shall be inserted; and 
(2)there appears or may appear the term Marihuana or Marijuana, that term shall be struck and the term Cannabis shall be inserted. 10411.SeverabilityIf any provision of this subtitle or an amendment made by this subtitle, or any application of such provision to any person or circumstance, is held to be unconstitutional, the remainder of this subtitle, the amendments made by this subtitle, and the application of this subtitle and the amendments made by this subtitle to any other person or circumstance shall not be affected. 
10412.Cannabis offense definedFor purposes of this subtitle, the term cannabis offense means a criminal offense related to cannabis— (1)that, under Federal law, is no longer punishable pursuant to this subtitle or the amendments made under this subtitle; or 
(2)that, under State law, is no longer an offense or that was designated a lesser offense or for which the penalty was reduced under State law pursuant to or following the adoption of a State law authorizing the sale or use of cannabis. 10413.RulemakingUnless otherwise provided in this subtitle, not later than 1 year after the date of enactment of this Act, the Department of the Treasury, the Department of Justice, and the Small Business Administration shall issue or amend any rules, standard operating procedures, and other legal or policy guidance necessary to carry out implementation of this subtitle. After the 1-year period, any publicly issued sub-regulatory guidance, including any compliance guides, manuals, advisories and notices, may not be issued without 60-day notice to appropriate congressional committees. Notice shall include a description and justification for additional guidance. 
EICE Body Camera 
10501.Short titleThis subtitle may be cited as the ICE Body Camera Act of 2020. 10502.FindingsCongress finds the following: 
(1)Body cameras employed in police actions have led to increases in public trust and decreases in police violence. (2)Employing body cameras in police actions makes enforcement actions safer for law enforcement officers and members of the general public alike while restoring trust and accountability in the process. 
10503.Use of body cameras by certain ICE officers 
(a)In generalNot later than 18 months after the date of the enactment of this Act, the Director of U.S. Immigration and Customs Enforcement (ICE) shall ensure that all deportation officers of Enforcement and Removal Operations of ICE wear body cameras when such officers are engaged in field operations or removal proceedings. (b)ImplementationTo carry out subsection (a), the Director of ICE shall, not later than 12 months after the date of the enactment of this Act— 
(1)establish policies and procedures for when deportation officers of Enforcement and Removal Operations of ICE should wear, activate, and deactivate body cameras; (2)develop standards for the effective placement of such cameras; 
(3)publish and implement best practices for receiving and storing accurate recordings from such cameras; (4)establish guidelines and training for such officers on the proper management and use of such cameras; and 
(5)establish policies for the availability of such recordings to the subjects of removal proceedings, victims of crime, internal use by law enforcement officials, and the general public. 10504.Recordings to be provided to certain personsA recording made by a body camera worn by a deportation officer during an enforcement action shall be provided, in the case of any administrative proceeding (including a removal proceeding), civil action, or criminal prosecution to which such recording pertains, to each party to the proceeding, action, or prosecution. 
10505.Withholding of certain fundsAny funds necessary to purchase, store, use, or maintain body cameras described in this subtitle shall be derived from funds made available to purchase new weapons for ICE officials. GDemanding Oversight from Justice 10701.Short titleThis subtitle may be cited as the Demanding Oversight from Justice Act of 2020. 
10702.Civil action by Attorney GeneralSection 210401(b) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601(b)) is amended by striking may in a civil action and inserting shall in a civil action. 10703.Annual reporting requirementNot later than 1 year after the date of enactment of this section, and annually thereafter, the Attorney General shall publish a report describing the complaints received by the Department of Justice alleging violations of section 210401 of the Violent Crime Control and Law Enforcement Act of 1994, including— 
(1)information on each investigation conducted and each civil action initiated— (A)pursuant to all such complaints; or 
(B)without such a complaint having been filed; and (2)for each complaint received for which the Attorney General does not initiate an investigation or a civil action, an explanation as to why no investigation or civil action was initiated. 
HBuilding Bridges and Transforming Resentment and Unfairness to Support and Trust for Municipal Law Enforcement 
10801.Short titleThis subtitle may be cited as the Building Bridges and Transforming Resentment and Unfairness to Support and Trust for Municipal Law Enforcement Act of 2020 or the Build TRUST Act of 2020. 10802.FindingsCongress finds the following: 
(1)The growing trend of local units of government using traffic fines and traffic court fees and costs as revenue generators promotes unfair, excessive targeting of citizens by law enforcement agents, infringes on civil liberties, and promotes reliance on unpredictable revenue sources. (2)The growing trend of local units of government using traffic fines and traffic court fees and costs as revenue generators has the potential to breed public cynicism and distrust of local law enforcement agencies, and to lessen public confidence that the laws are being enforced impartially and the criminal justice system is administered equally. 
10803.Reduction in grant funding for units of local government 
(a)Collection of fines for violations of traffic lawsExcept as provided in subsection (b) or section 10804, a unit of local government which, during the previous 3 fiscal years, funded an amount that, on average, was greater than 18 percent of its operating budget using revenue generated from collecting fines and other fees related to violations of traffic laws, shall, in the case of a unit of local government receiving grant funds under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), receive only 25 percent of the grant award that would have otherwise been awarded to that unit of local government under such subpart. (b)Disproportionate racial composition of law enforcement agenciesIn the case of a unit of local government described in subsection (a) for which, during the previous fiscal year, the percentage of individuals who identify as a race who were employees of the law enforcement agency for that unit of local government, and the percentage of individuals who identify as that race who live in the jurisdiction which that law enforcement agency serves, differs by greater than 30 percent, the unit of local government shall receive only 5 percent of the grant award that would have otherwise been awarded to that unit of local government under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.). 
(c)Obligation of StatesA State that receives a grant award under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), which does not reduce a subgrant award made under such grant to a unit of local government in its jurisdiction in accordance with this section, shall, in the succeeding fiscal year, receive only 50 percent of the grant award that would have otherwise been awarded to that State under such subpart. (d)ReallocationAny funds withheld from a State or unit of local government from a direct grant award by the Attorney General shall be reallocated in accordance with subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.). 
10804.ExemptionsThe provisions of section 10803 shall not apply in the case of any unit of local government— (1)that serves a population of less than 15,000 people and so certifies to the Attorney General; or 
(2)to which the Attorney General has granted a waiver under section 10805. 10805.WaiversThe Attorney General may, in his or her discretion, grant a waiver under this section to any unit of local government for good cause shown, and shall consider the following factors: 
(1)Whether, resulting from allegations of excessive uses of force, false arrests, improper searches and seizures, failures to discipline officers sufficiently, or failure to supervise officers, the unit of local government is subject to a consent decree or Memorandum of Understanding, or the subject of an investigation by the Special Litigation Section of the Civil Rights Division of the Department of Justice. (2)Whether the unit of local government has taken affirmative action to ensure that adequate practices and procedures are in place to increase public trust and confidence in the impartial and equitable administration of justice, including— 
(A)whether incidents of officer involved shootings and uses of excessive force are investigated by a Special Prosecutor appointed by the Governor, State Attorney General, or Presiding Judge of the local court of jurisdiction; (B)whether incidents of officer involved shootings and uses of excessive force are adjudicated in a public proceeding rather than the grand jury process. 
(3)Whether the minority community is equitably represented in the municipality’s legislative body and executive departments. IClarification of Right to Counsel  10901.Clarification of right to counsel (a)Right to counsel in immigration proceedings (1)Subparagraph (A) of section 240(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)(4)) is amended to read as follows: 
 
(A)the alien shall have the privilege of being represented by counsel of the alien's choosing who is authorized to practice in such proceedings,. (2)Section 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended to read as follows: 
 
292.Right to counsel 
(a)In generalIn any removal, exclusion, or deportation proceeding or inspection under section 235(a), 235(b), 236, 238, 240, or 241, the person subject to such proceeding shall be entitled to representation by such authorized counsel as the person may choose. (b)Redress optionsIf counsel cannot personally meet with a person subject to holding, detention, or inspection at a port of entry, U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement, as appropriate, shall provide redress options through which counsel may communicate remotely with the held or detained person during the first hour and thereafter of such holding or detention, regardless of the day or time when such holding or detention began. 
(c)Record of abandonment of lawful permanent resident status or withdrawal of application for admissionA person held or detained at a port of entry may not submit a valid Record of Abandonment of Lawful Permanent Resident Status or Withdrawal of Application for Admission if such person has been denied access to counsel in accordance with this section. (d)DefinitionsIn this section: 
(1)InspectionThe term inspection does not include primary inspection (as defined in the policies of the Department of Homeland Security). (2)PersonThe term person has the meaning given the term in section 101(b)(3).. 
(b)Right to counsel or representationSection 555(b) of title 5, United States Code, is amended by adding at the end the following: The right to be accompanied, represented, and advised by counsel or other qualified representative under this subsection shall extend to any person subject to a proceeding, examination, holding, or detention described in section 292 of the Immigration and Nationality Act (8 U.S.C. 1362).. (c)Savings provisionNothing in this section, or in any amendment made by this section, may be construed to limit any preexisting right to counsel under section 292 of the Immigration and Nationality Act (8 U.S.C. 1362), as in effect on the day before the date of the enactment of this Act, or under any other law. 
10902.Treatment of individuals held or detained at ports of entry or at any CBP or ICE detention facility 
(a)In generalThe holding or detention of individuals at a port of entry or at any holding or detention facility overseen by U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement— (1)shall be limited to the briefest term and the least restrictive conditions practicable and consistent with the rationale for such holding or detention; and 
(2)shall include access to food, water, and restroom facilities. (b)Savings provisionNothing in this section may be construed to limit agencies from complying with other legal authorities, policies, or standards with respect to treatment of individuals held or detained at ports of entry or at any holding or detention facility overseen by U.S. Customs and Border Protection or U.S. Immigration and Customs Enforcement. 
JEqual Justice Under Law 
11001.Short titleThis subtitle may be cited as the Equal Justice Under Law Act of 2020. 11002.Effective assistance of counsel (a)In generalAn indigent individual facing criminal prosecution or juvenile delinquency in a State court shall be entitled to the effective assistance of counsel, as guaranteed by the Sixth and Fourteenth Amendments to the Constitution of the United States, at the expense of the State. 
(b)DelegationIf a State delegates fiscal or administrative authority over the indigent defense function to a political subdivision of the State, the State shall secure effective assistance of counsel for the individual. (c)Ineffective assistanceFor purposes of this section, the assistance of counsel is ineffective if the performance of counsel was not reasonable under prevailing professional norms. 
11003.Remedy 
(a)Class action authorizedIf a State official or one or more of a political subdivision of the State fails on a systemic basis to guarantee the right to the assistance of effective counsel as guaranteed by the Sixth and Fourteenth Amendments to the Constitution of the United States, an individual aggrieved by a violation of section 11002 may commence a civil class action in an appropriate district court of the United States to seek declaratory, injunctive, or other equitable relief. (b)Abstention doctrineA court entertaining a petition for relief filed under this subtitle need not apply the abstention doctrine established in Younger v. Harris (401 U.S. 37). 
(c)Attorney’s feesIn any action or proceeding under this section, the court, in its discretion, may allow the prevailing party, other than a named official of a State or political subdivision of a State, a reasonable attorney’s fee as part of the costs. In awarding an attorney’s fee under this subsection, the court, in its discretion, may include expert fees as part of the attorney’s fee. (d)Savings provisionNothing in this section shall restrict any right that any individual has under any other statute or under common law to seek redress for a violation of the right to counsel. 
11004.Edward Byrne Memorial Justice Assistance Grant ProgramSection 501(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(b)) is amended by inserting , in consultation with public defenders, before may. KClarence Gideon Full Access to Justice 11101.Short titleThis subtitle may be cited as the Clarence Gideon Full Access to Justice Act or the Gideon Act. 
11102.Defender Office for Supreme Court Advocacy 
(a)In generalChapter 201 of title 18, United States Code, is amended by inserting after section 3006A the following:  3006B.Defender Office for Supreme Court Advocacy (a)DefinitionsIn this section— 
(1)the term Board means the Board of Directors established under subsection (d) for the Office; (2)the term consult includes, with respect to covered cases— 
(A)giving advice; (B)drafting or editing briefs; 
(C)providing assistance with moot courts; and (D)organizing or coordinating the drafting, editing, and filing of amicus curiae briefs; 
(3)the term covered case means a noncapital case involving an issue of Federal criminal statutory or constitutional law; (4)the term Director means the Director of the Office selected in accordance with subsection (e); and 
(5)the term Office means the Defender Office for Supreme Court Advocacy established under subsection (b). (b)Establishment; purposesThere is established in the District of Columbia a private nonmembership nonprofit corporation, which shall be known as the Defender Office for Supreme Court Advocacy, for the purpose of— 
(1)advocating on behalf of individuals in covered cases before— (A)the Supreme Court of the United States; and 
(B)when resources permit, the highest court of a State; and (2)providing assistance to attorneys advocating on behalf of individuals in covered cases described in paragraph (1). 
(c)Principal officeThe Office shall maintain its principal office in the District of Columbia. (d)Board of Directors (1)In generalThe Office shall have a Board of Directors consisting of 18 voting members— 
(A)6 of whom shall be Federal Public Defenders or Executive Directors of Community Defender Organizations described in section 3006A, elected by the Federal Public Defenders and the Executive Directors of Community Defender Organizations in each district; (B)6 of whom shall be attorneys from a panel described in section 3006A(b), elected by the panel attorney district representatives; and 
(C)6 of whom shall be State or local public defenders from geographically diverse States, who shall be elected by the individuals elected under subparagraphs (A) and (B) not later than 6 months after the date of the first meeting of the Board. (2)Staggered terms (A)In generalA member of the Board shall serve a term of 4 years, except that the first members elected to the Board under subparagraph (A) or (B) of paragraph (1) shall be divided into Class A and Class B. 
(B)ClassesClass A and Class B shall each consist of— (i)3 members elected under paragraph (1)(A); and 
(ii)3 members elected under paragraph (1)(B). (C)Terms (i)Initial termsFor the initial members of the Board— 
(I)members of Class A shall serve a term of 2 years; (II)members of Class B shall serve a term of 4 years; and 
(III)members elected under paragraph (1)(C) shall serve a term of 4 years. (ii)Subsequent termsAll subsequent terms shall be for a term of 4 years. 
(D)Membership of each classThe membership of each class shall be determined by the members of the Board at the first meeting of the Board of Directors. (E)VacanciesInterim elections may be held to fill any vacancies. 
(3)BylawsThe Board shall establish bylaws to govern the operations of the Office. (e)Director (1)In generalThe Board of Directors shall appoint a Director for the Office. 
(2)RequirementThe Director appointed under paragraph (1) shall not be a member of the Board of Directors. (f)General requirements for DirectorThe Director shall be learned and experienced in the law applicable to Federal criminal appellate practice. 
(g)Functions of the Office 
(1)Grants of petitions for writs of certiorari in the Supreme Court of the United States 
(A)In generalOn the granting of a petition for a writ of certiorari by the Supreme Court of the United States in a covered case, the Office shall— (i)consult with any counsel in a covered case in which the defendant was previously represented by counsel appointed under section 3006A; and 
(ii)when resources permit, be available to consult with counsel in any other covered case. (B)Arguing caseIn any covered case, an attorney described in clause (i) or (ii) of subparagraph (A) may— 
(i)advocate on behalf of an individual before the Supreme Court of the United States; or (ii)permit the Office to advocate on behalf of an individual before the Supreme Court of the United States. 
(2)Filing of amicus curiae briefsThe Office may file an amicus curiae brief— (A)in any covered case in the Supreme Court of the United States; and 
(B)when resources permit, in a covered case in the highest courts of States. (3)Call for the views of the Office; leave to participate in oral argumentIn any covered case— 
(A)upon request by the Supreme Court of the United States— (i)the Office may provide the views of the Office on the covered case; and 
(ii)an employee of the Office may participate in oral argument as amicus curiae; and (B)upon request by the highest court of a State, and when resources permit— 
(i)the Office may provide the views of the Office on the covered case; and (ii)an employee of the Office may participate in oral argument as amicus curiae. 
(4)Monitoring court decisions and filing petitions for certiorariThe Office may— (A)monitor issues in covered cases— 
(i)on which the courts of appeals of the United States are divided; or (ii)that involve significant Federal criminal statutory or constitutional issues; and 
(B)draft, edit, and file a petition for certiorari in the Supreme Court of the United States on behalf of an individual seeking review by the Supreme Court of the United States of a covered case. (5)TrainingThe Office may provide training to carry out the purpose and functions of the Office. 
(6)Other functionsIn addition to the functions described in paragraphs (1) through (5), the Director may allocate any funds made available to the Office for any other function that the Director determines is necessary to carry out the purposes of the Office, including, when resources permit, advocacy in a covered case before the highest court of a State. (h)EmployeesThe Director, subject to general policies established by the Office, has the authority to appoint and remove such employees of the Office as the Director determines necessary to carry out the purposes of the Office.. 
(b)Technical and conforming amendmentThe table of sections for chapter 201 of title 18, United States Code, is amended by inserting after the item relating to section 3006A the following:   3006B. Defender Office for Supreme Court Advocacy.. LFunding Attorneys for Indigent Removal Proceedings 11201.Short titleThis subtitle may be cited as the Funding Attorneys for Indigent Removal (FAIR) Proceedings Act. 
11202.Improving immigration court efficiency and reducing costs by increasing access to legal information 
(a)Appointment of counsel in certain cases; right To review certain documents in removal proceedingsSection 240(b) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)) is amended— (1)in paragraph (4)— 
(A)in subparagraph (A)— (i)by striking , at no expense to the Government,; and 
(ii)by striking the comma at the end and inserting a semicolon; (B)by redesignating subparagraphs (B) and (C) as subparagraphs (D) and (E), respectively; 
(C)by inserting after subparagraph (A) the following:  (B)the Attorney General may appoint or provide counsel, at Government expense, to aliens in immigration proceedings; 
(C)the alien shall, at the beginning of the proceedings or as expeditiously as possible, automatically receive a complete copy of all relevant documents in the possession of the Department of Homeland Security, including all documents (other than documents protected from disclosure by privilege, including national security information referred to in subparagraph (D), law enforcement sensitive information, and information prohibited from disclosure pursuant to any other provision of law) contained in the file maintained by the Government that includes information with respect to all transactions involving the alien during the immigration process (commonly referred to as an A-file), and all documents pertaining to the alien that the Department of Homeland Security has obtained or received from other government agencies, unless the alien waives the right to receive such documents by executing a knowing and voluntary written waiver in a language that he or she understands fluently;; and (D)in subparagraph (D), as redesignated, by striking , and and inserting ; and; and 
(2)by adding at the end the following:  (8)Failure to provide alien required documentsIn the absence of a waiver under paragraph (4)(C), a removal proceeding may not proceed until the alien— 
(A)has received the documents as required under such paragraph; and (B)has been provided meaningful time to review and assess such documents.. 
(b)Clarification regarding the authority of the Attorney General To appoint counsel to aliens in immigration proceedingsSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended— (1)by striking In any and inserting the following: 
 
(a)In generalIn any proceeding conducted under section 235, 236, 238, 240, 241, or any other section of this Act, including; (2)in subsection (a), as redesignated— 
(A)by striking (at no expense to the Government); and (B)by striking he shall and inserting the person shall; and 
(3)by adding at the end the following:  (b)Access to counselThe Attorney General may appoint or provide counsel to aliens in any proceeding conducted under section 235, 236, 238, 240, or 241 or any other section of this Act. The Secretary of Homeland Security shall ensure that aliens have access to counsel inside all immigration detention and border facilities.. 
(c)Appointment of counsel for children and vulnerable aliens 
(1)In generalSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362), as amended by subsection (b), is further amended by adding at the end the following:  (c)Children and vulnerable aliensNotwithstanding subsection (b), the Attorney General shall appoint or provide counsel, at the expense of the Government if necessary, at the beginning of the proceedings or as expeditiously as possible, to represent in such proceedings any alien who has been determined by the Secretary of Homeland Security or the Attorney General to be— 
(1)a child (as defined in section 101(b)(1) of this Act); (2)a particularly vulnerable individual, such as— 
(A)a person with a disability; or (B)a victim of abuse, torture, or violence; 
(3)an individual whose income is at or below 200 percent of the poverty line (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved; or (4)an individual whose circumstances are such that the appointment of counsel is necessary to help ensure fair resolution and efficient adjudication of the proceedings. 
(d)Extension to consolidated casesIf the Attorney General has consolidated the case of any alien for whom counsel was appointed under subsection (c) with that of any other alien, and that other alien does not have counsel, then the counsel appointed under subsection (c) shall be appointed to represent such other alien. (e)Authorization of appropriationsThere is authorized to be appropriated to the Executive Office of Immigration Review of the Department of Justice, in addition to amounts available in the Immigration Counsel Account under section 295, such sums as may be necessary to carry out this section.. 
(2)RulemakingThe Attorney General shall promulgate regulations to implement section 292(c) of the Immigration and Nationality Act, as added by paragraph (1), in accordance with the requirements set forth in section 3006A of title 18, United States Code. 11203.Access by counsel and legal orientation at detention facilities (a)Access to counselThe Secretary of Homeland Security shall facilitate access to counsel for all aliens detained in facilities under the supervision of U.S. Immigration and Customs Enforcement or of U.S. Customs and Border Protection, including providing information to aliens in detention about legal services programs at detention facilities. 
(b)Access to legal orientation programsThe Secretary of Homeland Security, in consultation with the Attorney General, shall establish procedures to ensure that legal orientation programs are available for all detained aliens, including aliens held in U.S. Customs and Border Protection facilities, to inform such aliens of the basic procedures of immigration hearings, their rights relating to those hearings under Federal immigration laws, information that may deter such aliens from filing frivolous legal claims, and any other information that the Attorney General considers appropriate, such as a contact list of potential legal resources and providers. Access to legal orientation programs shall not be limited by the alien’s current immigration status, prior immigration history, or potential for immigration relief. 11204.Report on access to counsel (a)ReportNot later than December 31 of each year, the Secretary of Homeland Security, in consultation with the Attorney General, shall prepare and submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives regarding the extent to which aliens described in section 292(c) of the Immigration and Nationality Act, as added by section 11202(c)(1), have been provided access to counsel. 
(b)ContentsEach report submitted under paragraph (a) shall include, for the immediately preceding 1-year period— (1)the number and percentage of aliens described in paragraphs (1), (2), (3), and (4), respectively, of section 292(c) of the Immigration and Nationality Act, as added by section 11202(c)(1), who were represented by counsel, including information specifying— 
(A)the stage of the legal process at which the alien was represented; and (B)whether the alien was in government custody; and 
(2)the number and percentage of aliens who received legal orientation presentations. 11205.Motions to reopenSection 240(c)(7)(C) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(7)(C)) is amended by adding at the end the following: 
 
(v)Special rule for aliens entitled to appointment of counselIf the Attorney General fails to appoint counsel for an alien in violation of section 292(c)— (I)no limitation under this paragraph pertaining to the filing of any motion under this paragraph by such alien shall apply; and 
(II)the filing of such a motion shall stay the removal of the alien.. 11206.Supplementary surcharge (a)In generalChapter 9 of the Immigration and Nationality Act is amended by adding at the end the following: 
 
295.Supplementary surcharge 
(a)In generalThere is established in the general fund of the Treasury a separate account which shall be known as the Immigration Counsel Account. Notwithstanding any other section of this title, there shall be deposited as offsetting receipts into the Immigration Counsel Account all fees collected under subsection (c) of this section, to remain available until expended for purposes of providing access to counsel when required or authorized under this Act and facilitating access to counsel under the Funding Attorneys for Indigent Removal (FAIR) Proceedings Act. (b)ReportAt the end of each 2-year period, beginning with the creation of this account, the Secretary of Homeland Security, following a public rulemaking with opportunity for notice and comment, shall submit a report to the Congress concerning the status of the account, including any balances therein, and recommend any adjustment in the prescribed fee that may be required to ensure that the receipts collected from the fee charged for the succeeding two years equal, as closely as possible, the cost of providing access to counsel when required or authorized under this Act and facilitating access counsel under the Funding Attorneys for Indigent Removal (FAIR) Proceedings Act. 
(c)ReceiptsIn any case in which a fee is charged pursuant to this Act or any of the other immigration laws, an additional surcharge of $10 shall also be imposed and collected.. (b)Table of contentsThe table of contents for such Act is amended by inserting after the item relating to section 294 the following: 
 
 
Sec. 295. Supplementary surcharge.. 
MTax Relief for Guard and Reserve Training 
11301.Short titleThis subtitle may be cited as the Tax Relief for Guard and Reserve Training Act. 11302.Reduction of mileage threshold for deduction in determining adjusted gross income (a)In generalSubparagraph (E) of section 62(a)(2) of the Internal Revenue Code of 1986 is amended— 
(1)by striking 100 miles and inserting 50 miles, and (2)by striking for any period and inserting for any period (without regard to whether such period includes an overnight stay). 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 11303.Exemption from 2 percent floor on miscellaneous itemized deductions (a)In generalSubsection (b) of section 67 of the Internal Revenue Code of 1986 is amended— 
(1)by striking and at the end of paragraph (11), (2)by striking the period at the end of paragraph (12) and inserting , and, and 
(3)by adding at the end the following new paragraph:  (13)the deductions allowed by section 162 which consist of expenses paid or incurred by the taxpayer in connection with the performance of services by such taxpayer as a member of a reserve component of the Armed Forces of the United States for any period (without regard to whether such period includes an overnight stay) during which such individual is more than 50 miles away from home in connection with such services.. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. NMaintaining dignity and Eliminating unnecessary Restrictive Confinement of Youths 11401.Short titleThis subtitle may be cited as the Maintaining dignity and Eliminating unnecessary Restrictive Confinement of Youths Act of 2020 or the MERCY Act. 
11402.Juvenile solitary confinement 
(a)In generalChapter 403 of title 18, United States Code, is amended by adding at the end the following:  5043.Juvenile solitary confinement (a)DefinitionsIn this section— 
(1)the term covered juvenile means— (A)a juvenile who— 
(i)is being proceeded against under this chapter for an alleged act of juvenile delinquency; or (ii)has been adjudicated delinquent under this chapter; or 
(B)a juvenile who is being proceeded against as an adult in a district court of the United States for an alleged criminal offense; (2)the term juvenile facility means any facility where covered juveniles are— 
(A)committed pursuant to an adjudication of delinquency under this chapter; or (B)detained prior to disposition or conviction; and 
(3)the term room confinement means the involuntary placement of a covered juvenile alone in a cell, room, or other area for any reason. (b)Prohibition on room confinement in juvenile facilities (1)In generalThe use of room confinement at a juvenile facility for discipline, punishment, retaliation, or any reason other than as a temporary response to a covered juvenile's behavior that poses a serious and immediate risk of physical harm to any individual, including the covered juvenile, is prohibited. 
(2)Juveniles posing risk of harm 
(A)Requirement to use least restrictive techniques 
(i)In generalBefore a staff member of a juvenile facility places a covered juvenile in room confinement, the staff member shall attempt to use less restrictive techniques, including— (I)talking with the covered juvenile in an attempt to de-escalate the situation; and 
(II)permitting a qualified mental health professional, or a staff member who has received training in de-escalation techniques and trauma-informed care, to talk to the covered juvenile. (ii)ExplanationIf, after attempting to use less restrictive techniques as required under clause (i), a staff member of a juvenile facility decides to place a covered juvenile in room confinement, the staff member shall first— 
(I)explain to the covered juvenile the reasons for the room confinement; and (II)inform the covered juvenile that release from room confinement will occur— 
(aa)immediately when the covered juvenile regains self-control, as described in subparagraph (B)(i); or (bb)not later than after the expiration of the time period described in subclause (I) or (II) of subparagraph (B)(ii), as applicable. 
(B)Maximum period of confinementIf a covered juvenile is placed in room confinement because the covered juvenile poses a serious and immediate risk of physical harm to himself or herself, or to others, the covered juvenile shall be released— (i)immediately when the covered juvenile has sufficiently gained control so as to no longer engage in behavior that threatens serious and immediate risk of physical harm to himself or herself, or to others; or 
(ii)if a covered juvenile does not sufficiently gain control as described in clause (i), not later than— (I)3 hours after being placed in room confinement, in the case of a covered juvenile who poses a serious and immediate risk of physical harm to others; or 
(II)30 minutes after being placed in room confinement, in the case of a covered juvenile who poses a serious and immediate risk of physical harm only to himself or herself. (C)Risk of harm after maximum period of confinementIf, after the applicable maximum period of confinement under subclause (I) or (II) of subparagraph (B)(ii) has expired, a covered juvenile continues to pose a serious and immediate risk of physical harm described in that subclause— 
(i)the covered juvenile shall be transferred immediately to another juvenile facility or internal location where services can be provided to the covered juvenile without relying on room confinement; or (ii)if a qualified mental health professional believes the level of crisis service needed is not currently available, a staff member of the juvenile facility shall immediately transport the juvenile to— 
(I)an emergency medical facility; or (II)an equivalent location that can meet the needs of the covered juvenile. 
(D)Action before expiration of time limitNothing in subparagraph (C) shall be construed to prohibit an action described in clause (i) or (ii) of that subparagraph from being taken before the applicable maximum period of confinement under subclause (I) or (II) of subparagraph (B)(ii) has expired. (E)ConditionsA room used for room confinement for a juvenile shall— 
(i)have not less than 80 square feet of floor space; (ii)have adequate lighting, heating or cooling (as applicable), and ventilation for the comfort of the juvenile; 
(iii)be suicide-resistant and protrusion-free; and (iv)have access to clean potable water, toilet facilities, and hygiene supplies. 
(F)Notice 
(i)Use of room confinementNot later than 1 business day after the date on which a juvenile facility places a covered juvenile in room confinement, the juvenile facility shall provide notice to the attorney of record for the juvenile. (ii)TransferNot later than 24 hours after a covered juvenile is transferred from a juvenile facility to another location, the juvenile facility shall provide notice to— 
(I)the attorney of record for the juvenile; and (II)an authorized parent or guardian of the juvenile. 
(G)Spirit and purposeThe use of consecutive periods of room confinement to evade the spirit and purpose of this subsection shall be prohibited. (c)Study and reportNot later than 2 years after the date of enactment of this section, and each year thereafter, the Attorney General shall submit to Congress a report that— 
(1)contains a detailed description of the type of physical force, restraints, and room confinement used at juvenile facilities; (2)describes the number of instances in which physical force, restraints, or room confinement are used at juvenile facilities, disaggregated by race, ethnicity, and gender; and 
(3)contains a detailed description of steps taken, in each instance in which room confinement is used at a juvenile facility, to address and remedy the underlying issue that led to behavioral intervention resulting in the use of room confinement, including any positive or negative outcomes.. (b)Technical and conforming amendmentThe table of sections for chapter 403 of title 18, United States Code, is amended by adding at the end the following: 
 
 
5043. Juvenile solitary confinement.. 
ODignity for Incarcerated Women 
11501.Short titleThis subtitle may be cited as the Dignity for Incarcerated Women Act of 2020 or the Dignity Act. 11502.Improving the treatment of primary caretaker parents and other individuals in federal prisons (a)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following: 
 
4051.Treatment of primary caretaker parents and other individuals  
(a)DefinitionsIn this section— (1)the term correctional officer means a correctional officer of the Bureau of Prisons; 
(2)the term covered institution means a Federal penal or correctional institution; (3)the term Director means the Director of the Bureau of Prisons; 
(4)the term post-partum recovery has the meaning given the term postpartum recovery in section 4322; (5)the term primary caretaker parent has the meaning given the term in section 31903 of the Family Unity Demonstration Project Act (34 U.S.C. 12242); 
(6)the term prisoner means an individual who is incarcerated in a covered institution, including a vulnerable person; and (7)the term vulnerable person means an individual who— 
(A)is under 21 years of age or over 60 years of age; (B)is pregnant; 
(C)identifies as lesbian, gay, bisexual, transgender, or intersex; (D)is victim of or witness to a crime; 
(E)has filed a nonfrivolous civil rights claim in Federal or State court; (F)has a serious mental or physical illness or disability; or 
(G)during the period of incarceration, has been determined to have experienced or to be experiencing severe trauma or to be the victim of gender-based violence— (i)by any court or administrative judicial proceeding; 
(ii)by any corrections official; (iii)by the individual’s attorney or legal service provider; or 
(iv)by the individual. (b)Visitation rulesThe Director shall promulgate regulations for visitation between prisoners who are primary caretaker parents and their family members under which— 
(1)a prisoner may receive visits not fewer than 6 days per week, which shall include Saturday and Sunday; (2)a Federal penal or correctional institution shall be open for visitation for not fewer than 8 hours per day; 
(3)a prisoner may have up to 5 adult visitors and an unlimited number of child visitors per visit; and (4)a prisoner may have physical contact with visitors unless the prisoner presents an immediate physical danger to the visitors. 
(c)Prohibition on placement of pregnant prisoners or prisoners in post-Partum recovery in segregated housing units 
(1)Placement in segregated housing unitsA covered institution may not place a prisoner who is pregnant or in post-partum recovery in a segregated housing unit unless the prisoner presents an immediate risk of harm to the prisoner or others. (2)RestrictionsAny placement of a prisoner described in subparagraph (A) in a segregated housing unit shall be limited and temporary. 
(d)Parenting classesThe Director shall provide parenting classes to each prisoner who is a primary caretaker parent. (e)Trauma screeningThe Director shall provide training to each correctional officer and each employee of the Bureau of Prisons who regularly interacts with prisoners, including each instructor and health care professional, to enable those correctional officers and employees to— 
(1)identify a prisoner who has a mental or physical health need relating to trauma the prisoner has experienced; and (2)refer a prisoner described in paragraph (1) to the proper healthcare professional for treatment. 
(f)OmbudsmanThe Attorney General shall designate an ombudsman to oversee and monitor, with respect to Federal penal and correctional institutions— (1)prisoner transportation; 
(2)use of segregated housing; (3)strip searches of prisoners; and 
(4)civil rights violations. (g)Telecommunications (1)In generalThe Director— 
(A)may not charge a fee for a telephone call made by a prisoner; and (B)shall make videoconferencing available to prisoners in each Federal penal or correctional institution free of charge. 
(2)Rule of constructionNothing in paragraph (1)(B) shall be construed to authorize the Director to use videoconferencing as a substitute for in-person visits. (h)Inmate health (1)Health care accessThe Director shall ensure that all prisoners receive adequate health care. 
(2)Healthcare products 
(A)AvailabilityThe Director shall make the healthcare products described in subparagraph (C) available to prisoners for free, in a quantity that is appropriate to the healthcare needs of each prisoner. (B)Quality of productsThe Director shall ensure that the healthcare products provided under this paragraph conform with applicable industry standards. 
(C)ProductsThe healthcare products described in this subparagraph are— (i)tampons; 
(ii)sanitary napkins; (iii)moisturizing soap, which may not be lye-based; 
(iv)shampoo; (v)body lotion; 
(vi)Vaseline; (vii)toothpaste; 
(viii)toothbrushes; (ix)aspirin; 
(x)ibuprofen; and (xi)any other healthcare product that the Director determines appropriate. 
(3)Gynecologist accessThe Director shall ensure that all prisoners have access to a gynecologist as appropriate. (i)Use of sex-Appropriate correctional officers (1)RegulationsThe Director shall make rules under which— 
(A)a correctional officer may not conduct a strip search of a prisoner of the opposite sex unless— (i)the prisoner presents a risk of immediate harm to the prisoner or others, and no other correctional officer of the same sex as the prisoner, or medical staff, is available to assist; or 
(ii)the prisoner has previously requested that an officer of a different sex conduct searches; (B)a correctional officer may not enter a restroom reserved for prisoners of the opposite sex unless— 
(i)a prisoner in the restroom presents a risk of immediate harm to the prisoner or others; or (ii)there is a medical emergency in the restroom and no other correctional officer of the appropriate sex is available to assist; 
(C)a transgender prisoner’s sex shall be determined according to the sex with which the prisoner identifies; and (D)a correctional officer may not search or physically examine a prisoner for the sole purpose of determining the prisoner’s genital status or sex. 
(2)Relation to other lawsNothing in paragraph (1) shall be construed to affect the requirements under the Prison Rape Elimination Act of 2003 (34 U.S.C. 30301 et seq.).. (b)Substance abuse treatmentSection 3621(e) of title 18, United States Code, is amended by adding at the end the following: 
 
(7)Eligibility of primary caretaker parents and pregnant womenThe Director of the Bureau of Prisons may not prohibit an eligible prisoner who is a primary caretaker parent (as defined in section 4051) or pregnant from participating in a program of residential substance abuse treatment provided under paragraph (1) on the basis of a failure by the eligible prisoner, before being committed to the custody of the Bureau of Prisons, to disclose to any official of the Bureau of Prisons that the eligible prisoner had a substance abuse problem on or before the date on which the eligible prisoner was committed to the custody of the Bureau of Prisons.. (c)Implementation reportNot later than 1 year after the date of enactment of this Act, the Director of the Bureau of Prisons shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the implementation of this section and the amendments made by this section. 
(d)Technical and conforming amendments 
(1)Table of sectionsThe table of sections for chapter 303 of title 18, United States Code, is amended by adding at the end the following:   4051. Treatment of primary caretaker parents and other individuals.. (2)Healthcare productsSection 611 of the First Step Act of 2018 (Public Law 115–391; 132 Stat. 5194) is repealed. 
11503.Overnight visit pilot program 
(a)DefinitionsIn this section— (1)the term Director means the Director of the Bureau of Prisons; 
(2)the term primary caretaker parent has the meaning given the term in section 31903 of the Family United Demonstration Project Act (34 U.S.C. 12242); and (3)the term prisoner means an individual who is incarcerated in a Federal penal or correctional institution. 
(b)Pilot programThe Director shall carry out a pilot program under which prisoners who are primary caretaker parents and meet eligibility criteria established by the Director may receive overnight visits from family members. (c)Eligibility criteriaIn establishing eligibility criteria for the pilot program under subsection (b), the Director shall— 
(1)require that a prisoner have displayed good behavior; and (2)prohibit participation by any prisoner who has been convicted of a crime of violence (as defined in section 16 of title 18, United States Code). 
PBeyond the Box for Higher Education 
11601.Short titleThis subtitle may be cited as the Beyond the Box for Higher Education Act of 2020. 11602.FindingsCongress finds the following: 
(1)An estimated 70,000,000 Americans have some type of arrest or conviction record that would appear in a criminal background check. (2)Each year, more than 600,000 people return to society from State or Federal prison. 
(3)Nearly 11,000,000 Americans are admitted to city and county jails each year, with an average daily population of more than 700,000 people. (4)An estimated 2,100,000 youth under the age of 18 are arrested every year in the United States. 
(5)1,700,000 juvenile delinquency cases are disposed of in juvenile courts annually. (6)Juvenile records are not always confidential; many States disclose information about youth involvement with the juvenile justice system or do not have procedures to seal or expunge juvenile records. 
(7)The compounding effects of collateral consequences due to criminal justice involvement hinder the ability of individuals to reenter society successfully. (8)People of color and low-income people are disproportionately impacted by the collateral consequences of criminal justice involvement. 
(9)Incarceration leads to decreased earnings, unemployment, and poverty. (10)Upon reentry, lower educational attainment, a lack of work skills or history, and the stigma of a criminal record can hinder a formerly incarcerated person’s ability to return to their communities successfully. 
(11)One way to improve reentry outcomes is to increase educational opportunities for people with a criminal or juvenile justice history. (12)By reducing rearrests and reconvictions, and by increasing educational attainment, formerly incarcerated individuals are better situated to find stable employment, contributing to their communities. 
11603.Beyond the box for higher educationPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:  124.Beyond the box for higher education (a)Training and technical assistance (1)In generalThe Secretary, acting through the Office of Policy, Planning, and Innovation of the Office of Postsecondary Education of the Department and with consultation from the Department of Justice and relevant community stakeholders, shall issue guidance and recommendations for institutions of higher education to remove criminal and juvenile justice questions from their application for admissions process. 
(2)Guidance and recommendationsThe guidance and recommendations issued under paragraph (1) shall include the following: (A)If an institution of higher education collects criminal or juvenile justice information on applicants for admission, it is recommended that the institution determine whether this information is necessary to make an informed admission decision and whether it would be appropriate to remove these questions from the application. 
(B)If an institution of higher education determines that it is appropriate to remove criminal or juvenile justice questions from the institution's application for admissions process, it is recommended that the institution comply with the following: (i)If criminal or juvenile justice questions are necessary for the other aspects of the institution's interactions with applicants, identify those specific interactions in which it is appropriate to ask such questions. 
(ii)In nonadmissions interactions, inquire about criminal or juvenile justice history transparently and clearly inform applicants as early as possible how to respond to the inquiry. (iii)In nonadmissions inquiries about criminal or juvenile justice history, ensure the questions are specific and narrowly focused, and make it clear that answering the questions may not negatively impact applicants’ chances of enrollment. 
(iv)In nonadmissions inquiries about criminal or juvenile justice history, give applicants the opportunity to explain criminal or juvenile justice involvement and preparedness for postsecondary study. (v)Provide staff of the institution who have access to a prospective or current student’s criminal or juvenile justice history, the necessary and proper training on the effective use of criminal or juvenile justice history data, including the problems associated with this information, the types of supporting documents that may need to be obtained, and the appropriate privacy protections that must be put in place. 
(C)If an institution of higher education determines that it is necessary to inquire about the criminal or juvenile justice history of applicants for admission, it is recommended that the institution comply with the following: (i)Delay the request for, or consideration of, such information until after an admission decision has been made to avoid a chilling effect on applicants whose criminal or juvenile justice involvement may ultimately be determined irrelevant by the institution. 
(ii)Provide notice and justification for applicants within 30 days if, upon receiving information regarding applicants’ criminal or juvenile justice involvement, the admission to the institution is denied or rescinded based solely on the applicant's criminal or juvenile justice involvement. (iii)Inquire about criminal or juvenile justice history transparently and clearly inform applicants as early as possible in the application process how to respond to the inquiry. 
(iv)Ensure the questions are specific and narrowly focused. (v)Give applicants the opportunity to explain criminal or juvenile justice involvement and preparedness for postsecondary study. 
(vi)Provide admissions personnel, registrars, and any other relevant staff of the institution, as well as any other staff that should have access to a prospective or current student’s criminal or juvenile justice history, the necessary and proper training on the effective use of criminal or juvenile justice history data, including the biases or limitations associated with this information, the types of supporting documents that may need to be obtained, and the appropriate privacy protections that must be put in place. (3)Training and technical assistance (A)In generalThe Secretary, acting through the Office of Postsecondary Education of the Department, shall use funds available to the Department to provide institutions of higher education with training and technical assistance on developing policies and procedures aligned with the recommendations described in paragraph (2). 
(B)TrainingThe training described in subparagraph (A) shall include— (i)training for admissions and financial aid personnel and enrollment management staff of an institution of higher education to understand and evaluate an applicant if— 
(I)the institution makes a determination under paragraph (2)(A) to continue asking criminal or juvenile justice history questions in the admissions process; or (II)the institution makes a determination under paragraph (2)(A) to remove criminal or juvenile justice history questions in the admissions process, but continues to make criminal or juvenile justice history inquiries in nonadmissions settings; 
(ii)training to ensure that if an institution does not ask criminal or juvenile justice history questions, that proxy questions or factors are not used in lieu of criminal or juvenile justice history information; (iii)training for financial aid personnel and any other staff of an institution of higher education involved with campus employment to provide guidance related to work study programs or on campus employment available to formerly incarcerated or juvenile adjudicated individuals; 
(iv)training for registrars, academic counselors, student housing staff, student life staff, and any other staff of an institution of higher education who would have access to a student’s criminal or juvenile justice information when the student is an enrolled student; and (v)training for career counselors to ensure that students with involvement in the criminal or juvenile justice system are provided with targeted career guidance, made aware of potential barriers to employment or licensure, and provided assistance to respond to these barriers. 
(b)Resource centerThe Secretary shall develop a resource center that will serve as the repository for— (1)best practices as institutions of higher education develop and implement practices aligned with the recommendations described in subsection (a)(2) to ensure the successful educational outcomes of students with criminal or juvenile justice histories; and 
(2)supplemental research on criminal and juvenile justice-involved individuals and postsecondary education.. 11604.Financial aidSection 483(a) of the Higher Education Act of 1965 (20 U.S.C. 1090(a)) is amended by adding at the end the following: 
 
(13)Restriction on question of conviction for possession or sale of illegal drugsNotwithstanding any other provision of law, the Secretary shall not include on any form developed under this section, a question about the conviction of an applicant for the possession or sale of illegal drugs.. QCommunity Reentry 11701.Short titleThis subtitle may be cited as the Community Reentry Act of 2020. 
11702.FindingsCongress finds as follows:  (1)Researchers find that visitation from family and community members help mitigate recidivism rates among incarcerated individuals. Removing geographical barriers for inmates hoping to stay in touch with their families or members of their community may help lower recidivism rates. These continued relationships alleviate the risk of challenges such as unemployment, homelessness, and debt upon release. 
(2)In a study of inmates jailed close to home, the Vera Institute of Justice found that most participants rely on family support to stay off of drugs and maintain requirements of parole as well as care for children. (3)According to the Vera study, more than 80 percent of jailed respondents rely on family for support and more than 70 percent rely on friends. Even while incarcerated, inmates continue to rely heavily on their family and community outside of prison for basic needs and survival. 
(4)Family members report that distance is the greatest barrier to visiting incarcerated relatives while costs, such as transportation, follows. By removing geographical and cost barriers, family members of the incarcerated may have an opportunity to maintain a relationship with their incarcerated loved one. (5)Incarcerated persons should be afforded opportunities to change and heal. Strengthening relationships between inmates and the family and community members they have left behind will help decrease recidivism rates and heal fragmented familial and community relationships. 
11703.Prerelease custodySection 3624(c)(1) of title 18, United States Code, is amended by adding at the end the following:  Subject to the availability of appropriations and of bed space availability, the Director shall place a prisoner in a residential reentry center that is within 50 miles of the prisoner’s previous or anticipated permanent legal address, except when the prisoner waives his right to be placed in such a center for reasons such as— 
(A)safety of the prisoner or his family; (B)physical or mental health; or 
(C)any other reason deemed to be acceptable by the Director.. RCommunity Reentry Act of 2020 11801.Short titleThis subtitle may be cited as the Community Reentry Act of 2020. 
11802.FindingsCongress finds as follows:  (1)Researchers find that visitation from family and community members help mitigate recidivism rates among incarcerated individuals. Removing geographical barriers for inmates hoping to stay in touch with their families or members of their community may help lower recidivism rates. These continued relationships alleviate the risk of challenges such as unemployment, homelessness, and debt upon release. 
(2)In a study of inmates jailed close to home, the Vera Institute of Justice found that most participants rely on family support to stay off of drugs and maintain requirements of parole as well as care for children. (3)According to the Vera study, more than 80 percent of jailed respondents rely on family for support and more than 70 percent rely on friends. Even while incarcerated, inmates continue to rely heavily on their family and community outside of prison for basic needs and survival. 
(4)Family members report that distance is the greatest barrier to visiting incarcerated relatives while costs, such as transportation, follows. By removing geographical and cost barriers, family members of the incarcerated may have an opportunity to maintain a relationship with their incarcerated loved one. (5)Incarcerated persons should be afforded opportunities to change and heal. Strengthening relationships between inmates and the family and community members they have left behind will help decrease recidivism rates and heal fragmented familial and community relationships. 
11803.Prerelease custodySection 3624(c)(1) of title 18, United States Code, is amended by adding at the end the following:  Subject to the availability of appropriations and of bed space availability, the Director shall place a prisoner in a residential reentry center that is within 50 miles of the prisoner’s previous or anticipated permanent legal address, except when the prisoner waives his right to be placed in such a center for reasons such as— 
(A)safety of the prisoner or his family; (B)physical or mental health; or 
(C)any other reason deemed to be acceptable by the Director.. SDignity for Detained Immigrants  11901.Short titleThis subtitle may be cited as the Dignity for Detained Immigrants Act of 2020. 
11902.Standards for DHS detention facilitiesNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall, by rulemaking, establish detention standards for each facility at which aliens in the custody of the Department of Homeland Security are detained. Such standards shall provide, at a minimum, the level of protections for detainees described in the American Bar Association’s Civil Immigration Detention Standards (adopted in August 2012, and as amended in August 2014). On a biennial basis, the Secretary shall review and update such standards, as appropriate. 11903.Oversight and transparency for DHS detention facilities (a)Periodic inspections (1)In generalOn a periodic basis, and not less than annually, the Inspector General of the Department of Homeland Security shall conduct an unannounced inspection of each facility at which aliens in the custody of the Department of Homeland Security are detained in order to ensure that each such facility is in compliance with the standards under section 11902. Not later than 60 days after conducting an inspection under this subsection, the Inspector General shall make a report of such inspection publicly available on the website of the Department of Homeland Security, and submit such report to the Secretary of Homeland Security. 
(2)Failure to comply with standards 
(A)Initial failureIn the case that the Inspector General determines that a facility has failed to comply with the standards under section 11902 for the first time during any 2-year period, and that such noncompliance constitutes a deficiency that threatens the health, safety, or the due process rights of detainees, the Inspector General shall notify the Secretary of Homeland Security of such finding, and the Secretary shall— (i)in the case of a facility that is not owned by the Department of Homeland Security, impose a meaningful fine of not less than 10 percent of the value of the contract with the facility; and 
(ii)in the case of a facility that is owned by the Department of Homeland Security— (I)issue a written warning to the facility not later than 30 days after receiving such notification from the Inspector General, which shall include remedial measures to be carried out not later than 60 days after the issuance of the warning; and 
(II)not later than 60 days after the issuance of the warning described in subclause (I), certify to the Inspector General that the remedial measures have been carried out. (B)Subsequent failuresIn the case that the Inspector General determines that a facility has failed to comply with the standards under section 11902 in two investigations under paragraph (1) during any 2-year period, and that such noncompliance constitutes a deficiency that threatens the health, safety, or the constitutional rights of detainees, the Inspector General shall notify the Secretary of Homeland Security of such finding, and the Secretary shall— 
(i)in the case of a facility that is not owned by the Department of Homeland Security, not later than 30 days after receiving such notification, transfer each detainee to a facility that does so comply, and terminate the contract with the owner of the facility; and (ii)in the case of a facility that is owned by the Department of Homeland Security, not later than 60 days after receiving such notification, transfer each detainee to a facility that does so comply, and suspend the use of such facility until such time as the Inspector General certifies to the Secretary that the facility is in compliance with such standards, and makes publicly available on the website of the Department of Homeland Security information relating to the remedial measures taken. 
(b)Notification of death in custodyNot later than 24 hours after the death of an alien in the custody of the Department of Homeland Security, the Secretary of Homeland Security shall notify the Committees on the Judiciary of the House of Representatives and of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate of the death of such alien. (c)Investigations on death in custodyNot later than 30 days after the death of an alien in the custody of the Department of Homeland Security, the Secretary of Homeland Security shall conduct an investigation into that death, which shall include a root cause analysis that identifies any changes to policies, practices, training curricula, staffing, or potential system-wide errors that could reduce the probability of such an event in the future. Not later than 60 days after such a death, the Secretary shall make a report describing the results of such investigation publicly available on the website of the Department of Homeland Security. The root cause analysis described in the previous sentence must include appropriately qualified personnel, which, at a minimum, will consist of a medical professional qualified in any field germane to the death, and shall be performed in accordance with professional medical standards for investigating sentinel events in medical care facilities, including the Sentinel Event Policy promulgated by The Joint Commission. 
(d)DefinitionThe term death of an alien in the custody of the Department of Homeland Security means any death of an alien occurring while the alien is under the supervision of the Department of Homeland Security, regardless of the location of the death, if the death may have resulted from a health problem, which began, existed during, or was exacerbated during the detention of the alien. (e)Report to CongressOn an annual basis, the Secretary of Homeland Security shall submit to the Committees on the Judiciary of the House of Representatives and of the Senate a report on the inspections and oversight of facilities at which aliens in the custody of the Department of Homeland Security are detained. Such report shall include information relating to, for the preceding year— 
(1)each detention facility which the Inspector General found was not in compliance with the standards under section 11902 pursuant to an investigation conducted under subsection (a)(1); (2)any remedial actions taken, or that the Secretary plans to take, in order to comply with such standards; and 
(3)whether the remedial actions described in paragraph (2) were successful in bringing the facility into compliance with such standards. (f)Classification of documents for purposes of FOIAThe reports under subsections (a) and (b), and any contract between the Department of Homeland Security and a private or public entity which provides for the use of a facility not owned by the Department of Homeland Security to detain aliens in the custody of the Department of Homeland Security, are considered records for purposes of section 552 of title 5, United States Code, and do not qualify for the exception under subsection (b)(4) of such section. 
(g)Facilities matrixOn the first day of each month, the Secretary of Homeland Security shall ensure that there is publicly available on the website of the Department of Homeland Security the following information relating to each facility at which aliens in the custody of the Department of Homeland Security may be detained: (1)The name and location of each facility. 
(2)Whether the facility houses adults, children, or both. (3)As of the first day of the month, the number of beds available in each facility, disaggregated by gender. 
(4)Whether the facility is used to detain aliens for longer than 72 hours, or for longer than 7 days. (5)The average number of aliens detained in the facility for the current year, and for the preceding month, disaggregated by gender and classification as a child or as an adult. 
(6)Whether the facility is in compliance with the standards under section 11902. (7)In the case of a facility that is not owned by the Department of Homeland Security, the nature of the contract providing for the detention of aliens at that facility. 
(8)The average, median, 25th quartile, and 50th quartile number of days that an alien has been detained at the facility during the preceding month. (h)Online detainee locator systemThe Secretary of Homeland Security shall ensure that the online detainee locator system maintained by the Department of Homeland Security, or any successor system, is updated not later than 12 hours after an alien is taken into custody or released from custody by the Department of Homeland Security, transferred to, or detained in, a detention facility, or removed from the United States. 
(i)Information collected and maintained for aliens in DHS custodyThe Secretary of Homeland Security shall collect and maintain, for each alien in the custody of the Department of Homeland Security, the following information: (1)The gender and age of the alien. 
(2)The date on which the alien was detained. (3)The country of origin of the alien. 
(4)Whether the alien is considered a vulnerable person (as such term is defined in section 236(g) of the Immigration and Nationality Act (8 U.S.C. 1226(g)) or a primary caregiver. (5)The provision of law under with the Secretary is authorized to detain the alien. 
(6)The location where the alien is detained. (7)Any transfer of the alien to another detention facility, and the reason for such transfer. 
(8)The status and basis of any removal proceedings. (9)The initial custody determination made by Immigration and Customs Enforcement, and any review of that determination. 
(10)If applicable, the date of the alien’s release or removal, and the reason for such release or removal. (11)Whether the alien is subject to a final order of removal. 
(12)Whether the alien was apprehended as part of a family unit. (13)Whether the alien was separated from a family unit. 
11904.Cause of action 
(a)In generalAn individual who is detained in a facility that is required to comply with the standards described in section 11902, and who is injured as a result of a violation of such standards, may file a claim in the appropriate district court of the United States. (b)RecoveryIn a civil action under this section, the court may order injunctive relief and compensatory damages, and may award the prevailing party reasonable attorney fees, and costs. 
11905.DHS detention facility construction and maintenance 
(a)Restriction on construction of DHS facilitiesNot later than 180 days before initiating, or entering into a contract for, the construction of a new facility or to expand an existing facility for the detention of aliens in the custody of the Department of Homeland Security, the Secretary of Homeland Security shall submit to the Committees on the Judiciary of the House of Representatives and of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a notification of the plan to construct or expand such facility, including the location, size, and capacity of such facility, the anticipated timeline and cost of constructing or expanding such facility, and the intended population to be detained at such facility, including the gender and ages of such population. The Secretary will make this information publicly available on the website of the Department of Homeland Security. (b)Phase-Out of private detention facilities and use of jails (1)Secure detention facilitiesBeginning on the date of the enactment of this Act, the Secretary of Homeland Security may not enter into or extend any contract or agreement with any public or private entity which owns or operates a detention facility for use of that facility to detain aliens in the custody of the Department of Homeland Security, and shall terminate any such contract not later than the date that is 3 years after the date of the enactment of this Act. Beginning on the date that is 3 years after the date of the enactment of this Act, any facility at which aliens in the custody of the Department of Homeland Security are detained shall be owned and operated by the Department of Homeland Security. 
(2)Non-secure detention programsBeginning on the date of the enactment of this Act, the Secretary of Homeland Security may not enter into or extend any contract with any public or private for-profit entity which owns or operates a program or facility that provides for non-residential detention-related activities for aliens who are subject to monitoring by the Department of Homeland Security, and shall terminate any such contract not later than the date that is 3 years after the date of the enactment of this Act. Beginning on the date that is 3 years after the date of the enactment of this Act, any such program or facility shall be owned and operated by a nonprofit organization or by the Department of Homeland Security. (3)Publication of planNot later than 60 days after the date of the enactment of this Act, the Secretary shall develop, and make publicly available, a plan and timeline for the implementation of this subsection. 
11906.Appearance of detained aliens for other legal mattersThe Secretary of Homeland Security shall make rules to ensure that any alien who is detained in the custody of the Department of Homeland Security, who is required to appear in Federal or State court (including family court) for another matter, is transported by an officer or employee of the Department of Homeland Security to such court proceeding. 11907.Procedures for detaining aliens (a)Probable cause and custody determination hearingsSection 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended— 
(1)by amending subsection (a) to read as follows:  (a)Arrest, detention, and releaseOn a warrant issued by an immigration judge, or pursuant to section 287(a)(2), the Secretary of Homeland Security may arrest an alien, and in accordance with this section, detain the alien or release the alien on bond, subject to conditions, or recognizance, pending a decision on whether the alien is to be removed from the United States.;  
(2)by striking subsections (b), (c), (d), and (e); (3)by adding at the end the following: 
 
(b)Bond determinationIn the case that an immigration judge makes a determination to release an alien on bond under this section, the immigration judge shall consider, for purposes of setting the amount of the bond, the alien’s financial position and ability to pay the bond without imposing financial hardship on the alien, and set bond at no amount greater than necessary to ensure the alien’s appearance for removal proceedings. (c)Custody determination (1)Initial determinationNot later than 48 hours after taking an alien into custody under the authority provided by this section or section 235 of this Act, or those subject to a reinstated order of removal pursuant to section 241(a)(5) who have been found to have a credible or reasonable fear of return, the Secretary of Homeland Security shall make an initial custody determination with regard to that alien, and provide that determination in writing to the alien. If the Secretary determines that the release of an alien will not reasonably ensure the appearance of the alien as required or will endanger the safety of any other person or the community, the custody determination under this paragraph will impose the least restrictive conditions, as described in paragraph (4). 
(2)TimingIf an alien seeks to challenge the initial custody determination under paragraph (1), the alien shall be provided with the opportunity for a hearing before an immigration judge to determine whether the alien should be detained, which hearing shall occur not later than 72 hours after the initial custody determination. (3)Presumption of releaseIn a hearing under this subsection, there shall be a presumption that the alien should be released. The Secretary of Homeland Security shall have the duty of rebutting this presumption, which may only be shown based on clear and convincing evidence, including credible and individualized information, that the use of alternatives to detention will not reasonably ensure the appearance of the alien at removal proceedings, or that the alien is a threat to another person or the community. The fact that an alien has a criminal charge pending against the alien may not be the sole factor to justify the continued detention of the alien. 
(4)Least restrictive conditions requiredIf an immigration judge determines pursuant to a hearing under this section that the release of an alien will not reasonably ensure the appearance of the alien as required or will endanger the safety of any other person or the community, the immigration judge shall order the least restrictive conditions, or combination of conditions, that the judge determines will reasonably ensure the appearance of the alien as required and the safety of any other person and the community, which may include release on recognizance, secured or unsecured release on bond, or participation in a program described in subsection (f). Any conditions assigned to an alien pursuant to this paragraph shall be reviewed by the immigration judge on a monthly basis. (5)Special rule for vulnerable persons and primary caregiversIn the case that the alien who is the subject of a custody determination under this subsection is a vulnerable person or a primary caregiver, the alien may not be detained unless the Secretary of Homeland Security demonstrates, in addition to the requirements under paragraph (3), that it is unreasonable or not practicable to place the individual in a community-based supervision program. 
(6)DefinitionsIn this subsection: (A)Material witnessThe term material witness means an individual who presents a declaration to an attorney investigating, prosecuting, or defending the workplace claim or from the presiding officer overseeing the workplace claim attesting that, to the best of the declarant’s knowledge and belief, reasonable cause exists to believe that the testimony of the individual will be relevant to the outcome of the workplace claim. 
(B)Primary caregiverThe term primary caregiver means a person who is established to be a caregiver, parent, or close relative caring for or traveling with a child. (C)Vulnerable personThe term vulnerable person means an individual who— 
(i)is under 21 years of age or over 60 years of age; (ii)is pregnant; 
(iii)identifies as lesbian, gay, bisexual, transgender, or intersex; (iv)is a victim or witness of a crime; 
(v)has filed a nonfrivolous civil rights claim in Federal or State court; (vi)has filed, or is a material witness to, a bonafide workplace claim; 
(vii)has a serious mental or physical illness or disability; (viii)has been determined by an asylum officer in an interview conducted under section 235(b)(1)(B) to have a credible fear of persecution or torture; 
(ix)has limited English language proficiency and is not provided access to appropriate and meaningful language services in a timely fashion; or (x)has been determined by an immigration judge or the Secretary of Homeland Security to be experiencing severe trauma or to be a survivor of torture or gender-based violence, based on information obtained during intake, from the alien’s attorney or legal service provider, or through credible self-reporting. 
(D)Workplace claimThe term workplace claim means any written or oral claim, charge, complaint, or grievance filed with, communicated to, or submitted to the employer, a Federal, State, or local agency or court, or an employee representative related to the violation of applicable Federal, State, and local labor laws, including laws concerning wages and hours, labor relations, family and medical leave, occupational health and safety, civil rights, or nondiscrimination. (7)Subsequent determinationsAn alien who is detained under this section shall be provided with a de novo custody determination hearing under this subsection every 60 days, as well as upon showing of a change in circumstances or good cause for such a hearing. 
(d)Release upon an order granting relief from removalIn the case of an alien with respect to whom an immigration judge has entered an order providing for relief from removal, including an order granting asylum, or providing for withholding, deferral, or cancellation of removal, which order is pending appeal, the Secretary of Homeland Security shall immediately release the alien upon entry of the order, and may impose only reasonable conditions on the alien’s release from custody. (e)Prohibition on detention of childrenNotwithstanding any other provision of this Act, the Secretary of Homeland Security is prohibited from detaining anyone under the age of 18 in a facility operated or contracted by U.S. Immigration and Customs Enforcement. 
(f)Alternatives to detention 
(1)In generalThe Secretary of Homeland Security shall establish programs that provide alternatives to detaining aliens, which shall offer a continuum of supervision mechanisms and options, including community-based supervision programs and community support. The Secretary may contract with nongovernmental community-based organizations to provide programs, which may include case management services, appearance assistance services, and screenings of aliens who have been detained. (2)Individualized determination requiredIn determining whether to order an alien to participate in a program under this subsection, the Secretary, or the immigration judge, as appropriate shall make an individualized determination to determine the appropriate level of supervision for the alien. Participation in a program under this subsection may not be ordered for an alien for whom it is determined that release on reasonable bond or recognizance will reasonably ensure the appearance of the alien as required and the safety of any other person and the community. 
(3)Prohibition on fees for monitoring devicesIn a case in which an alien is required to wear an ankle monitor or other homing device as an alternative to detention, the alien may not be charged any fee associated with such monitor or device that exceeds the cost of maintaining and operating such monitor or device.; and (4)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security. 
(b)Probable cause hearingSection 287(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1357(a)(2)) is amended by striking but the alien arrested shall be taken without unnecessary delay for examination before an officer of the Service having authority to examine aliens as to their right to enter or remain in the United States and inserting but the alien arrested shall be provided with a hearing before an immigration judge not later than 48 hours after being taken into custody to determine whether there is probable cause to believe that the alien does not have the right to enter or remain in the United States, which burden to establish probable cause shall be on the Secretary of Homeland Security. (c)Mandatory detention repealed (1)In generalThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— 
(A)in section 235(b)— (i)in paragraph (1)(B)— 
(I)in clause (ii), by striking detained and inserting referred; and (II)in clause (iii), by striking subclause (IV); and 
(ii)in paragraph (2)(A), by striking detained and inserting referred; (B)by striking section 236A; 
(C)in section 238(a)(2), by striking pursuant to section 236(c),; and (D)in section 506(a)(2)— 
(i)by amending the heading to read as follows: Release hearing for aliens detained; and (ii)in subparagraph (A)— 
(I)in the matter preceding clause (i), by striking lawfully admitted for permanent residence; (II)by striking clause (i); and 
(III)by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively. (2)Conforming amendmentsSection 241(c)(3)(A)(ii) of the Immigration and Nationality Act (8 U.S.C. 1231(c)(3)(A)(ii)) is amended— 
(A)in subclause (I), by striking the comma at the end and inserting ; or; (B)in subclause (II), by striking , or and inserting a period; and 
(C)by striking subclause (III). (d)Aliens ordered removed (1)In generalSection 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)) is amended— 
(A)in paragraph (1), by striking 90 days each place it appears and inserting 60 days; (B)by amending paragraph (2) to read as follows: 
 
(2)Initial custody redetermination hearing 
(A)In generalNot later than 72 hours after the entry of a final administrative order of removal, the alien ordered removed shall be provided with a custody redetermination hearing before an immigration judge. (B)Presumption of detentionFor purposes of the hearing under subparagraph (A), the alien shall be detained during the removal period unless the alien can show by clear and convincing evidence that the alien’s removal is not reasonably foreseeable or that the alien does not pose a risk to the safety of any individual or to the community.;  
(C)in paragraph (3)— (i)in the heading, by striking 90-day and inserting 60-day; and 
(ii)in the matter preceding subparagraph (A), by striking the alien, pending removal, shall be subject to supervision under and inserting the following: except as provided in paragraph (6), any alien who has been detained during the removal period shall be released from custody, pending removal, subject to individualized supervision requirements in accordance with; (D)by amending paragraph (6) to read as follows: 
 
(6)Subsequent custody redetermination hearings 
(A)In generalThe Secretary of Homeland Security may request a subsequent redetermination hearing before an immigration judge seeking continued detention for an alien ordered to be detained pursuant to paragraph (2) who has not been removed within the removal period. (B)StandardAn alien may only be detained after the removal period upon a showing by the Secretary of Homeland Security that— 
(i)the alien’s removal is reasonably foreseeable; or (ii)the alien poses a risk to the safety of an individual or the community, which may only be established based on credible and individualized information and may not be established based only the fact that the alien has been charged with or is suspected of a crime. 
(C)Period of detentionAn alien may not be detained pursuant to an order under this paragraph for longer than a 60-day period. The Secretary of Homeland Security may seek subsequent redetermination hearings under this paragraph in order to continue detaining an alien beyond each such 60-day period.; and (E)by striking paragraph (7). 
(2)Technical and conforming amendmentsThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— (A)in section 238 (8 U.S.C. 1228)— 
(i)in subsection (a)(1), in the first sentence— (I)by striking section 241(a)(2)(A)(iii) and inserting section 237(a)(2)(A)(iii); 
(II)by striking section 241(a)(2)(A)(ii) and inserting section 237(a)(2)(A)(ii); and (III)by striking section 241(a)(2)(A)(i) and inserting 237(a)(2)(A)(i); and 
(ii)in the second subsection (c)— (I)in paragraph (2)(B), by striking section 241(a)(2)(A) and inserting section 237(a)(2)(A); and 
(II)in paragraph (4), by striking section 241(a) and inserting section 237(a); (B)in section 276(b)(4) (8 U.S.C. 1326(b)(4)), by striking section 241(a)(4)(B) and inserting section 237(a)(4)(B); and 
(C)in section 501(1) (8 U.S.C. 1531(1)), by striking section 241(a)(4)(B) and inserting section 237(a)(4)(B). 11908.Sense of CongressIt is the sense of Congress that detention, even for a short period of time, inflicts severe, irreparable harm on children and should be avoided. 
TSolitary Confinement Study and Reform 
12001.Short titleThis subtitle may be cited as the Solitary Confinement Study and Reform Act of 2020. 12002.PurposesThe purposes of this subtitle are to— 
(1)develop and implement national standards for the use of solitary confinement to ensure that it is used infrequently and only under extreme circumstances; (2)establish a more humane and constitutionally sound practice of segregated detention or solitary confinement in correctional facilities; 
(3)accelerate the development of best practices and make reforming solitary confinement a top priority in each correctional facility at the Federal and State levels; (4)increase the available data and information on the incidence of solitary confinement, consequently improving the management and administration of correctional facilities; 
(5)standardize the definitions used for collecting data on the incidence of solitary confinement; (6)increase the accountability of correctional facility officials who fail to design and implement humane and constitutionally sound solitary confinement practices; 
(7)protect the Eighth Amendment rights of inmates at correctional facilities; and (8)reduce the costs that solitary confinement imposes on interstate commerce. 
12003.National solitary confinement study and reform commission 
(a)EstablishmentThere is established a commission to be known as the National Solitary Confinement Study and Reform Commission. (b)Members (1)In generalThe Commission shall be composed of 9 members, of whom— 
(A)3 shall be appointed by the President; (B)2 shall be appointed by the Speaker of the House of Representatives, unless the Speaker is of the same party as the President, in which case 1 shall be appointed by the Speaker of the House of Representatives and 1 shall be appointed by the minority leader of the House of Representatives; 
(C)1 shall be appointed by the minority leader of the House of Representatives (in addition to any appointment made under subparagraph (B)); (D)2 shall be appointed by the majority leader of the Senate, unless the majority leader is of the same party as the President, in which case 1 shall be appointed by the majority leader of the Senate and 1 shall be appointed by the minority leader of the Senate; and 
(E)1 shall be appointed by the minority leader of the Senate (in addition to any appointment made under subparagraph (D)). (2)Persons eligibleEach member of the Commission shall be an individual who has knowledge or expertise in matters to be studied by the Commission. 
(3)Consultation requiredThe President, the Speaker, and the minority leader of the House of Representatives, and the majority leader and minority leader of the Senate shall consult with one another prior to the appointment of the members of the Commission to achieve, to the maximum extent possible, fair and equitable representation of various points of view with respect to the matters to be studied by the Commission. (4)TermEach member shall be appointed for the life of the Commission. 
(5)Time for initial appointmentsThe appointment of the members shall be made not later than 180 days after the date of enactment of this Act. (6)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made, and shall be made not later than 60 days after the date on which the vacancy occurred. 
(c)Operation 
(1)ChairpersonNot later than 15 days after appointments of all the members are made, the President shall appoint a chairperson for the Commission from among its members. (2)MeetingsThe Commission shall meet at the call of the chairperson. The initial meeting of the Commission shall take place not later than 30 days after the initial appointment of the members is completed. 
(3)QuorumA majority of the members of the Commission shall constitute a quorum to conduct business, but the Commission may establish a lesser quorum for conducting hearings scheduled by the Commission. (4)RulesThe Commission may establish by majority vote any other rules for the conduct of Commission business, if such rules are not inconsistent with this subtitle or other applicable law. 
(d)Comprehensive study of the impacts of solitary confinement 
(1)In generalThe Commission shall carry out a comprehensive legal and factual study of the penological, physical, mental, medical, social, fiscal, and economic impacts of solitary confinement in the United States on— (A)Federal, State, and local governments; and 
(B)communities and social institutions generally, including individuals, families, and businesses within such communities and social institutions. (2)Matters includedThe study under paragraph (1) shall include— 
(A)a review of existing Federal, State, and local government policies and practices with respect to the extent and duration of the use of solitary confinement; (B)an assessment of the relationship between solitary confinement and correctional facility conditions, and existing monitoring, regulatory, and enforcement practices; 
(C)an assessment of the characteristics of prisoners and juvenile detainees most likely to be referred to solitary confinement and the effectiveness of various types of treatment or programs to reduce such likelihood; (D)an assessment of the impacts of solitary confinement on individuals, families, social institutions, and the economy generally; 
(E)an identification of additional scientific and social science research needed on the prevalence of solitary confinement in correctional facilities as well as a full assessment of existing literature; (F)an assessment of the general relationship between solitary confinement and mental illness; 
(G)an assessment of the relationship between solitary confinement and levels of training, supervision, and discipline of the staff of correctional facilities; and (H)an assessment of existing Federal and State systems for collecting and reporting the number and duration of solitary confinement incidents in correctional facilities nationwide. 
(3)Report 
(A)DistributionNot later than two years after the date of the initial meeting of the Commission, the Commission shall submit a report on the study carried out under this subsection to— (i)the President; 
(ii)the Congress; (iii)the Attorney General of the United States; 
(iv)the Secretary of Health and Human Services; (v)the Director of the Federal Bureau of Prisons; 
(vi)the Administrator of the Office of Juvenile Justice and Delinquency Prevention; (vii)the chief executive of each State; and 
(viii)the head of the department of corrections of each State. (B)ContentsThe report under subparagraph (A) shall include— 
(i)the findings and conclusions of the Commission; (ii)the recommended national standards for reducing the use of solitary confinement described in subsection (e); and 
(iii)a summary of the materials relied on by the Commission in the preparation of the report. (e)Recommendations (1)In generalAs part of the report submitted under subsection (d)(3), the Commission shall provide the Attorney General and the Secretary of Health and Human Services with recommended national standards for significantly reducing the use of solitary confinement in correctional facilities. 
(2)Matters includedThe information provided under paragraph (1) shall include recommended national standards relating to— (A)how authorities can progress toward significantly limiting the utilization of solitary confinement so that a prisoner may be placed in solitary confinement only under extreme emergency circumstances, as a last resort, for as short a time as possible, subject to independent review, and pursuant to the authorization of a competent authority; 
(B)methods that can be employed to ensure that the duration of solitary confinement of a prisoner at an institution can be limited to no more than 15 consecutive days in a 60-day period, except that if the head of a correctional facility makes an individualized determination that the prisoner cannot be safely returned to the general population, the head of the correctional facility may continue to segregate the prisoner from the general population without the use of solitary confinement and in accordance with the United Nations Standard Minimum Rules on the Treatment of Prisoners; (C)ensuring that prior to being classified, assigned, or subject to long-term segregation, a prisoner shall be entitled to a meaningful hearing on the reason for and duration of the confinement and have access to legal counsel for such hearings; 
(D)ensuring that indefinite sentencing of a prisoner to long-term segregation will not be allowed and that the prisoner will be afforded a meaningful review of the segregation at least once every 30 days that the prisoner remains in segregation and that correctional facility officials must record and provide a transcript of the review proceedings for the prisoner under review to the prisoner or the prisoner’s designee; (E)ensuring that correctional facility officials design and implement programming that allows prisoners subject to long-term segregation to earn placement in less restrictive housing through positive behavior; 
(F)ensuring that protective custody and other custody designations designed to protect vulnerable prisoners, regardless of the reason for vulnerability, are not characterized by solitary confinement or other type of isolation conditions, and that prisoners placed in protective custody have access to programs, privileges, education, and work opportunities commensurate with general population prisoners to the extent possible; (G)ensuring that correctional facility officials improve access to mental health treatment for prisoners in solitary confinement; 
(H)ensuring that correctional facility officials work toward systems wherein prisoners diagnosed by a qualified mental health professional with a serious mental illness are not held in long-term solitary confinement; (I)ensuring that correctional facility officials do all that is feasible to make certain that prisoners are not held in solitary confinement for any duration; 
(J)ensuring that correctional facility officials develop alternative methods to manage issues with prisoners other than solitary confinement; (K)ensuring that correctional facility officers do all that is feasible to make certain that prisoners with mental health, physical, or cognitive disabilities are not held in solitary confinement for any duration; 
(L)ensuring that correctional facility officers do all that is feasible to make certain that pregnant and post-partum women are not held in solitary confinement for any duration; (M)ensuring that correctional facility officers work towards systems that limit the circumstances and conditions under which juveniles are placed in solitary confinement, in compliance with section 5043 of title 18, United States Code; and 
(N)such other matters as may reasonably be related to the goal of reducing solitary confinement in correctional facilities. (3)LimitationThe Commission shall not propose a recommended standard that would impose substantial additional costs compared to the costs presently expended by correctional facilities, and shall seek to propose standards that reduce the costs of incarceration at such facilities. 
(f)Consultation with accreditation organizationsIn developing recommended national standards for the reduction of solitary confinement under subsection (e), the Commission shall consider any standards that have already been developed, or are being developed simultaneously to the deliberations of the Commission. The Commission shall consult with accreditation organizations responsible for the accreditation of correctional facilities that have developed or are developing standards related to solitary confinement. The Commission shall also consult with national associations representing the corrections profession, the legal profession, the medical profession, or any other pertinent professional body that has developed or is developing standards related to solitary confinement. (g)Hearings (1)In generalThe Commission shall hold public hearings. The Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out its duties under this section. 
(2)Witness expensesWitnesses requested to appear before the Commission shall be paid the same fees as are paid to witnesses under section 1821 of title 28, United States Code. The per diem and mileage allowances for witnesses shall be paid from funds appropriated to the Commission. (h)Information from Federal or State agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out its duties under this section. The Commission may request the head of any State or local department or agency to furnish such information to the Commission. 
(i)Personnel matters 
(1)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Commission. (2)Detail of Federal employeesWith the affirmative vote of 2⁄3 of the Commission, any Federal Government employee, with the approval of the head of the appropriate Federal agency, may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status, benefits, or privileges. 
(3)Procurement of temporary and intermittent servicesUpon the request of the Commission, the Attorney General shall provide reasonable and appropriate office space, supplies, and administrative assistance. (j)Contracts for research (1)National Institute of JusticeWith a 2⁄3 affirmative vote, the Commission may select nongovernmental researchers and experts to assist the Commission in carrying out its duties under this subtitle. The National Institute of Justice shall contract with the researchers and experts selected by the Commission to provide funding in exchange for their services. 
(2)Other organizationsNothing in this subsection shall be construed to limit the ability of the Commission to enter into contracts with other entities or organizations for research necessary to carry out the duties of the Commission under this section. (k)TerminationThe Commission shall terminate on the date that is 60 days after the date on which the Commission submits the reports required by this section. 
(l)ExemptionThe Commission shall be exempt from the Federal Advisory Committee Act. 12004.Adoption and effect of national standards (a)Publication of standards (1)Final ruleNot later than two years after receiving the report specified in section 12003(d)(3), the Attorney General shall publish a final rule adopting national standards for the reduction of solitary confinement in correctional facilities. 
(2)Independent judgmentThe standards referred to in paragraph (1) shall be based upon the independent judgment of the Attorney General, after giving consideration to the recommended national standards provided by the Commission under section 12003(e), and being informed by such data, opinions, and proposals that the Attorney General determines to be appropriate to consider. (3)LimitationThe Attorney General shall not establish a national standard under this section that would impose substantial additional costs compared to the costs presently expended by Federal and State correctional systems. The Attorney General may, however, provide a list of improvements for consideration by correctional facilities. 
(4)Transmission to StatesNot later than 90 days after publishing the final rule under paragraph (1), the Attorney General shall transmit the national standards adopted under that paragraph to the chief executive of each State, the head of the department of corrections of each State, the head of the department of juvenile justice of each State, and to the appropriate authorities in those units of local government who oversee operations in one or more correctional facilities. (b)Applicability to Federal Bureau of PrisonsThe national standards referred to in subsection (a) shall apply to the Federal Bureau of Prisons immediately upon adoption of the final rule under subsection (a)(1). 
(c)Edward Byrne Memorial Justice Assistance Grant Program funding reductionBeginning in the second fiscal year that begins after the date on which the Attorney General issues the final rule under subsection (a)(1), in the case of a State or unit of local government that is not in compliance with the national standards described in subsection (a)(1), the Attorney General shall reduce by 5 percent the amount that such State or unit of local government would otherwise receive under subpart 1 of part E of the Omnibus Crime and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.). 12005.DefinitionsFor purposes of this subtitle, the following definitions shall apply: 
(1)Attorney GeneralThe term Attorney General means the Attorney General of the United States. (2)CommissionThe term Commission means the National Solitary Confinement Study and Reform Commission established under section 12003 of this subtitle. 
(3)Long-termThe term long-term means any period lasting more than 15 consecutive days in a 60-day period. (4)Qualified mental health professionalThe term qualified mental health professional means a psychiatrist, psychologist, psychiatric social worker, licensed professional counselor, psychiatric nurse, or another individual who, by virtue of education, credentials, and experience, is permitted by law to evaluate and provide mental health care. 
(5)Serious mental illnessThe term serious mental illness means a substantial disorder that— (A)significantly impairs judgment, behavior, or capacity to recognize reality or cope with the ordinary demands of life; and 
(B)is manifested by substantial pain or disability, the status of being actively suicidal, a severe cognitive disorder that results in significant functional impairment, or a severe personality disorder that results in significant functional impairment. (6)Solitary confinementThe term solitary confinement means confinement of a prisoner or juvenile detainee in a cell or other place, alone or with other persons, for approximately 22 hours or more per day with severely restricted activity, movement, and social interaction, which is separate from the general population of that correctional facility. 
(7)SegregationThe term segregation means housing of a prisoner separate from the general population of a correctional facility in which movement, activity, and social interaction may be restricted. (8)Correctional facilityThe term correctional facility means a Federal, State, local, or privately run prison, jail, or juvenile detention facility. 
UFair Chance to Compete for Jobs 
12101.Short titleThis subtitle may be cited as the Fair Chance to Compete for Jobs Act of 2020 or the Fair Chance Act. 12102.Prohibition on criminal history inquiries prior to conditional offer for Federal employment (a)In generalSubpart H of part III of title 5, United States Code, is amended by adding at the end the following: 
 
92Prohibition on criminal history inquiries prior to conditional offer 
 
Sec.  
9201. Definitions. 
9202. Limitations on requests for criminal history record information. 
9203. Agency policies; complaint procedures. 
9204. Adverse action. 
9205. Procedures. 
9206. Rules of construction. 
9201.DefinitionsIn this chapter— (1)the term agency means Executive agency as such term is defined in section 105 and includes— 
(A)the United States Postal Service and the Postal Regulatory Commission; and (B)the Executive Office of the President; 
(2)the term appointing authority means an employee in the executive branch of the Government of the United States that has authority to make appointments to positions in the civil service; (3)the term conditional offer means an offer of employment in a position in the civil service that is conditioned upon the results of a criminal history inquiry; 
(4)the term criminal history record information— (A)except as provided in subparagraphs (B) and (C), has the meaning given the term in section 9101(a); 
(B)includes any information described in the first sentence of section 9101(a)(2) that has been sealed or expunged pursuant to law; and (C)includes information collected by a criminal justice agency, relating to an act or alleged act of juvenile delinquency, that is analogous to criminal history record information (including such information that has been sealed or expunged pursuant to law); and 
(5)the term suspension has the meaning given the term in section 7501. 9202.Limitations on requests for criminal history record information (a)Inquiries prior to conditional offerExcept as provided in subsections (b) and (c), an employee of an agency may not request, in oral or written form (including through the Declaration for Federal Employment (Office of Personnel Management Optional Form 306) or any similar successor form, the USAJOBS internet website, or any other electronic means) that an applicant for an appointment to a position in the civil service disclose criminal history record information regarding the applicant before the appointing authority extends a conditional offer to the applicant. 
(b)Otherwise required by lawThe prohibition under subsection (a) shall not apply with respect to an applicant for a position in the civil service if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law. (c)Exception for certain positions (1)In generalThe prohibition under subsection (a) shall not apply with respect to an applicant for an appointment to a position— 
(A)that requires a determination of eligibility described in clause (i), (ii), or (iii) of section 9101(b)(1)(A); (B)as a Federal law enforcement officer (as defined in section 115(c) of title 18); or 
(C)identified by the Director of the Office of Personnel Management in the regulations issued under paragraph (2). (2)Regulations (A)IssuanceThe Director of the Office of Personnel Management shall issue regulations identifying additional positions with respect to which the prohibition under subsection (a) shall not apply, giving due consideration to positions that involve interaction with minors, access to sensitive information, or managing financial transactions. 
(B)Compliance with civil rights lawsThe regulations issued under subparagraph (A) shall— (i)be consistent with, and in no way supersede, restrict, or limit the application of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or other relevant Federal civil rights laws; and 
(ii)ensure that all hiring activities conducted pursuant to the regulations are conducted in a manner consistent with relevant Federal civil rights laws. 9203.Agency policies; complaint proceduresThe Director of the Office of Personnel Management shall— 
(1)develop, implement, and publish a policy to assist employees of agencies in complying with section 9202 and the regulations issued pursuant to such section; and (2)establish and publish procedures under which an applicant for an appointment to a position in the civil service may submit a complaint, or any other information, relating to compliance by an employee of an agency with section 9202. 
9204.Adverse action 
(a)First violationIf the Director of the Office of Personnel Management determines, after notice and an opportunity for a hearing on the record, that an employee of an agency has violated section 9202, the Director shall— (1)issue to the employee a written warning that includes a description of the violation and the additional penalties that may apply for subsequent violations; and 
(2)file such warning in the employee’s official personnel record file. (b)Subsequent violationsIf the Director of the Office of Personnel Management determines, after notice and an opportunity for a hearing on the record, that an employee that was subject to subsection (a) has committed a subsequent violation of section 9202, the Director may take the following action: 
(1)For a second violation, suspension of the employee for a period of not more than 7 days. (2)For a third violation, suspension of the employee for a period of more than 7 days. 
(3)For a fourth violation— (A)suspension of the employee for a period of more than 7 days; and 
(B)a civil penalty against the employee in an amount that is not more than $250. (4)For a fifth violation— 
(A)suspension of the employee for a period of more than 7 days; and (B)a civil penalty against the employee in an amount that is not more than $500. 
(5)For any subsequent violation— (A)suspension of the employee for a period of more than 7 days; and 
(B)a civil penalty against the employee in an amount that is not more than $1,000. 9205.Procedures (a)AppealsThe Director of the Office of Personnel Management shall by rule establish procedures providing for an appeal from any adverse action taken under section 9204 by not later than 30 days after the date of the action. 
(b)Applicability of other lawsAn adverse action taken under section 9204 (including a determination in an appeal from such an action under subsection (a) of this section) shall not be subject to— (1)the procedures under chapter 75; or 
(2)except as provided in subsection (a) of this section, appeal or judicial review. 9206.Rules of constructionNothing in this chapter may be construed to— 
(1)authorize any officer or employee of an agency to request the disclosure of information described under subparagraphs (B) and (C) of section 9201(4); or (2)create a private right of action for any person.. 
(b)Regulations; effective date 
(1)RegulationsNot later than 1 year after the date of enactment of this Act, the Director of the Office of Personnel Management shall issue such regulations as are necessary to carry out chapter 92 of title 5, United States Code (as added by this subtitle). (2)Effective dateSection 9202 of title 5, United States Code (as added by this subtitle), shall take effect on the date that is 2 years after the date of enactment of this Act. 
(c)Technical and conforming amendmentThe table of chapters for part III of title 5, United States Code, is amended by inserting after the item relating to chapter 91 the following:   92.Prohibition on criminal history inquiries prior to conditional offer9201. (d)Application to Legislative Branch (1)In generalThe Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) is amended— 
(A)in section 102(a) (2 U.S.C. 1302(a)), by adding at the end the following:  (12)Section 9202 of title 5, United States Code.; 
(B)by redesignating section 207 (2 U.S.C. 1317) as section 208; and (C)by inserting after section 206 (2 U.S.C. 1316) the following new section: 
 
207.Rights and protections relating to criminal history inquiries 
(a)DefinitionsIn this section, the terms agency, criminal history record information, and suspension have the meanings given the terms in section 9201 of title 5, United States Code, except as otherwise modified by this section. (b)Restrictions on criminal history inquiries (1)In general (A)In generalExcept as provided in subparagraph (B), an employee of an employing office may not request that an applicant for employment as a covered employee disclose criminal history record information if the request would be prohibited under section 9202 of title 5, United States Code, if made by an employee of an agency. 
(B)Conditional offerFor purposes of applying that section 9202 under subparagraph (A), a reference in that section 9202 to a conditional offer shall be considered to be an offer of employment as a covered employee that is conditioned upon the results of a criminal history inquiry. (2)Rules of constructionThe provisions of section 9206 of title 5, United States Code, shall apply to employing offices, consistent with regulations issued under subsection (d). 
(c)Remedy 
(1)In generalThe remedy for a violation of subsection (b)(1) shall be such remedy as would be appropriate if awarded under section 9204 of title 5, United States Code, if the violation had been committed by an employee of an agency, consistent with regulations issued under subsection (d), except that the reference in that section to a suspension shall be considered to be a suspension with the level of compensation provided for a covered employee who is taking unpaid leave under section 202. (2)Process for obtaining reliefAn applicant for employment as a covered employee who alleges a violation of subsection (b)(1) may rely on the provisions of title IV (other than section 407 or 408, or a provision of this title that permits a person to obtain a civil action or judicial review), consistent with regulations issued under subsection (d). 
(d)Regulations To implement section 
(1)In generalNot later than 18 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2020, the Board shall, pursuant to section 304, issue regulations to implement this section. (2)Parallel with agency regulationsThe regulations issued under paragraph (1) shall be the same as substantive regulations issued by the Director of the Office of Personnel Management under section 2(b)(1) of the Fair Chance to Compete for Jobs Act of 2020 to implement the statutory provisions referred to in subsections (a) through (c) except to the extent that the Board may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this section. 
(e)Effective DateSection 102(a)(12) and subsections (a) through (c) shall take effect on the date on which section 9202 of title 5, United States Code, applies with respect to agencies.. (2)Clerical amendments (A)The table of contents in section 1(b) of the Congressional Accountability Act of 1995 (Public Law 104–1; 109 Stat. 3) is amended— 
(i)by redesignating the item relating to section 207 as the item relating to section 208; and (ii)by inserting after the item relating to section 206 the following new item: 
 
 
Sec. 207. Rights and protections relating to criminal history inquiries.. 
(B)Section 62(e)(2) of the Internal Revenue Code of 1986 is amended by striking or 207 and inserting 207, or 208. (e)Application to judicial branch (1)In generalSection 604 of title 28, United States Code, is amended by adding at the end the following: 
 
(i)Restrictions on criminal history inquiries 
(1)DefinitionsIn this subsection— (A)the terms agency and criminal history record information have the meanings given those terms in section 9201 of title 5; 
(B)the term covered employee means an employee of the judicial branch of the United States Government, other than— (i)any judge or justice who is entitled to hold office during good behavior; 
(ii)a United States magistrate judge; or (iii)a bankruptcy judge; and 
(C)the term employing office means any office or entity of the judicial branch of the United States Government that employs covered employees. (2)RestrictionA covered employee may not request that an applicant for employment as a covered employee disclose criminal history record information if the request would be prohibited under section 9202 of title 5 if made by an employee of an agency. 
(3)Employing office policies; complaint procedureThe provisions of sections 9203 and 9206 of title 5 shall apply to employing offices and to applicants for employment as covered employees, consistent with regulations issued by the Director to implement this subsection. (4)Adverse action (A)Adverse actionThe Director may take such adverse action with respect to a covered employee who violates paragraph (2) as would be appropriate under section 9204 of title 5 if the violation had been committed by an employee of an agency. 
(B)AppealsThe Director shall by rule establish procedures providing for an appeal from any adverse action taken under subparagraph (A) by not later than 30 days after the date of the action. (C)Applicability of other lawsExcept as provided in subparagraph (B), an adverse action taken under subparagraph (A) (including a determination in an appeal from such an action under subparagraph (B)) shall not be subject to appeal or judicial review. 
(5)Regulations to be issued 
(A)In generalNot later than 18 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2020, the Director shall issue regulations to implement this subsection. (B)Parallel with agency regulationsThe regulations issued under subparagraph (A) shall be the same as substantive regulations promulgated by the Director of the Office of Personnel Management under section 2(b)(1) of the Fair Chance to Compete for Jobs Act of 2020 except to the extent that the Director of the Administrative Office of the United States Courts may determine, for good cause shown and stated together with the regulation, that a modification of such regulations would be more effective for the implementation of the rights and protections under this subsection. 
(6)Effective dateParagraphs (1) through (4) shall take effect on the date on which section 9202 of title 5 applies with respect to agencies.. 12103.Prohibition on criminal history inquiries by contractors prior to conditional offer (a)Civilian agency contracts (1)In generalChapter 47 of title 41, United States Code, is amended by adding at the end the following new section: 
 
4714.Prohibition on criminal history inquiries by contractors prior to conditional offer 
(a)Limitation on criminal history inquiries 
(1)In generalExcept as provided in paragraphs (2) and (3), an executive agency— (A)may not require that an individual or sole proprietor who submits a bid for a contract to disclose criminal history record information regarding that individual or sole proprietor before determining the apparent awardee; and 
(B)shall require, as a condition of receiving a Federal contract and receiving payments under such contract that the contractor may not verbally, or through written form, request the disclosure of criminal history record information regarding an applicant for a position related to work under such contract before the contractor extends a conditional offer to the applicant. (2)Otherwise required by lawThe prohibition under paragraph (1) does not apply with respect to a contract if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law. 
(3)Exception for certain positions 
(A)In generalThe prohibition under paragraph (1) does not apply with respect to— (i)a contract that requires an individual hired under the contract to access classified information or to have sensitive law enforcement or national security duties; or 
(ii)a position that the Administrator of General Services identifies under the regulations issued under subparagraph (B). (B)Regulations (i)IssuanceNot later than 16 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2020, the Administrator of General Services, in consultation with the Secretary of Defense, shall issue regulations identifying additional positions with respect to which the prohibition under paragraph (1) shall not apply, giving due consideration to positions that involve interaction with minors, access to sensitive information, or managing financial transactions. 
(ii)Compliance with civil rights lawsThe regulations issued under clause (i) shall— (I)be consistent with, and in no way supersede, restrict, or limit the application of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or other relevant Federal civil rights laws; and 
(II)ensure that all hiring activities conducted pursuant to the regulations are conducted in a manner consistent with relevant Federal civil rights laws. (b)Complaint proceduresThe Administrator of General Services shall establish and publish procedures under which an applicant for a position with a Federal contractor may submit to the Administrator a complaint, or any other information, relating to compliance by the contractor with subsection (a)(1)(B). 
(c)Action for violations of prohibition on criminal history inquiries 
(1)First violationIf the head of an executive agency determines that a contractor has violated subsection (a)(1)(B), such head shall— (A)notify the contractor; 
(B)provide 30 days after such notification for the contractor to appeal the determination; and (C)issue a written warning to the contractor that includes a description of the violation and the additional remedies that may apply for subsequent violations. 
(2)Subsequent violationIf the head of an executive agency determines that a contractor that was subject to paragraph (1) has committed a subsequent violation of subsection (a)(1)(B), such head shall notify the contractor, shall provide 30 days after such notification for the contractor to appeal the determination, and, in consultation with the relevant Federal agencies, may take actions, depending on the severity of the infraction and the contractor’s history of violations, including— (A)providing written guidance to the contractor that the contractor's eligibility for contracts requires compliance with this section; 
(B)requiring that the contractor respond within 30 days affirming that the contractor is taking steps to comply with this section; and (C)suspending payment under the contract for which the applicant was being considered until the contractor demonstrates compliance with this section. 
(d)DefinitionsIn this section: (1)Conditional offerThe term conditional offer means an offer of employment for a position related to work under a contract that is conditioned upon the results of a criminal history inquiry. 
(2)Criminal history record informationThe term criminal history record information has the meaning given that term in section 9201 of title 5.. (2)Clerical amendmentThe table of sections for chapter 47 of title 41, United States Code, is amended by adding at the end the following new item: 
 
 
4714. Prohibition on criminal history inquiries by contractors prior to conditional offer.. 
(3)Effective dateSection 4714 of title 41, United States Code, as added by paragraph (1), shall apply with respect to contracts awarded pursuant to solicitations issued after the effective date described in section 2(b)(2) of this subtitle. (b)Defense contracts (1)In generalChapter 137 of title 10, United States Code, is amended by inserting after section 2338 the following new section: 
 
2339.Prohibition on criminal history inquiries by contractors prior to conditional offer 
(a)Limitation on criminal history inquiries 
(1)In generalExcept as provided in paragraphs (2) and (3), the head of an agency— (A)may not require that an individual or sole proprietor who submits a bid for a contract to disclose criminal history record information regarding that individual or sole proprietor before determining the apparent awardee; and 
(B)shall require as a condition of receiving a Federal contract and receiving payments under such contract that the contractor may not verbally or through written form request the disclosure of criminal history record information regarding an applicant for a position related to work under such contract before such contractor extends a conditional offer to the applicant. (2)Otherwise required by lawThe prohibition under paragraph (1) does not apply with respect to a contract if consideration of criminal history record information prior to a conditional offer with respect to the position is otherwise required by law. 
(3)Exception for certain positions 
(A)In generalThe prohibition under paragraph (1) does not apply with respect to— (i)a contract that requires an individual hired under the contract to access classified information or to have sensitive law enforcement or national security duties; or 
(ii)a position that the Secretary of Defense identifies under the regulations issued under subparagraph (B). (B)Regulations (i)IssuanceNot later than 16 months after the date of enactment of the Fair Chance to Compete for Jobs Act of 2020, the Secretary of Defense, in consultation with the Administrator of General Services, shall issue regulations identifying additional positions with respect to which the prohibition under paragraph (1) shall not apply, giving due consideration to positions that involve interaction with minors, access to sensitive information, or managing financial transactions. 
(ii)Compliance with civil rights lawsThe regulations issued under clause (i) shall— (I)be consistent with, and in no way supersede, restrict, or limit the application of title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) or other relevant Federal civil rights laws; and 
(II)ensure that all hiring activities conducted pursuant to the regulations are conducted in a manner consistent with relevant Federal civil rights laws. (b)Complaint proceduresThe Secretary of Defense shall establish and publish procedures under which an applicant for a position with a Department of Defense contractor may submit a complaint, or any other information, relating to compliance by the contractor with subsection (a)(1)(B). 
(c)Action for violations of prohibition on criminal history inquiries 
(1)First violationIf the Secretary of Defense determines that a contractor has violated subsection (a)(1)(B), the Secretary shall— (A)notify the contractor; 
(B)provide 30 days after such notification for the contractor to appeal the determination; and (C)issue a written warning to the contractor that includes a description of the violation and the additional remedies that may apply for subsequent violations. 
(2)Subsequent violationsIf the Secretary of Defense determines that a contractor that was subject to paragraph (1) has committed a subsequent violation of subsection (a)(1)(B), the Secretary shall notify the contractor, shall provide 30 days after such notification for the contractor to appeal the determination, and, in consultation with the relevant Federal agencies, may take actions, depending on the severity of the infraction and the contractor’s history of violations, including— (A)providing written guidance to the contractor that the contractor's eligibility for contracts requires compliance with this section; 
(B)requiring that the contractor respond within 30 days affirming that the contractor is taking steps to comply with this section; and (C)suspending payment under the contract for which the applicant was being considered until the contractor demonstrates compliance with this section. 
(d)DefinitionsIn this section: (1)Conditional offerThe term conditional offer means an offer of employment for a position related to work under a contract that is conditioned upon the results of a criminal history inquiry. 
(2)Criminal history record informationThe term criminal history record information has the meaning given that term in section 9201 of title 5.. (2)Effective dateSection 2339(a) of title 10, United States Code, as added by paragraph (1), shall apply with respect to contracts awarded pursuant to solicitations issued after the effective date described in section 2(b)(2) of this subtitle. 
(3)Clerical amendmentThe table of sections for chapter 137 of title 10, United States Code, is amended by inserting after the item relating to section 2338 the following new item:   2339. Prohibition on criminal history inquiries by contractors prior to conditional offer.. (c)Revisions to Federal Acquisition Regulation (1)In generalNot later than 18 months after the date of enactment of this Act, the Federal Acquisition Regulatory Council shall revise the Federal Acquisition Regulation to implement section 4714 of title 41, United States Code, and section 2339 of title 10, United States Code, as added by this section. 
(2)Consistency with Office of Personnel Management regulationsThe Federal Acquisition Regulatory Council shall revise the Federal Acquisition Regulation under paragraph (1) to be consistent with the regulations issued by the Director of the Office of Personnel Management under section 2(b)(1) to the maximum extent practicable. The Council shall include together with such revision an explanation of any substantive modification of the Office of Personnel Management regulations, including an explanation of how such modification will more effectively implement the rights and protections under this section. 12104.Report on employment of individuals formerly incarcerated in Federal prisons (a)DefinitionIn this section, the term covered individual— 
(1)means an individual who has completed a term of imprisonment in a Federal prison for a Federal criminal offense; and (2)does not include an alien who is or will be removed from the United States for a violation of the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)). 
(b)Study and report requiredThe Director of the Bureau of Justice Statistics, in coordination with the Director of the Bureau of the Census, shall— (1)not later than 180 days after the date of enactment of this Act, design and initiate a study on the employment of covered individuals after their release from Federal prison, including by collecting— 
(A)demographic data on covered individuals, including race, age, and sex; and (B)data on employment and earnings of covered individuals who are denied employment, including the reasons for the denials; and 
(2)not later than 2 years after the date of enactment of this Act, and every 5 years thereafter, submit a report that does not include any personally identifiable information on the study conducted under paragraph (1) to— (A)the Committee on Homeland Security and Governmental Affairs of the Senate; 
(B)the Committee on Health, Education, Labor, and Pensions of the Senate; (C)the Committee on Oversight and Reform of the House of Representatives; and 
(D)the Committee on Education and Labor of the House of Representatives. 12105.Determination of budgetary effectsThe budgetary effects of this subtitle, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this subtitle, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
VRenew Act 
12201.Short titleThis subtitle may be cited as the Renew Act of 2020. 12202.Lowering the age for expungement of certain convictions for simple possession of controlled substances by nonviolent young offendersSection 3607(c) of title 18, United States Code, is amended by striking less than twenty-one and inserting less than twenty-five. 
WCorrect the Census Count 
12301.Short titleThis subtitle may be cited as the Correct the Census Count Act. 12302.Residence of incarcerated individualsSection 141 of title 13, United States Code, is amended— 
(1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following: 
 
(g) 
(1)Effective beginning with the 2030 decennial census of population, in taking any tabulation of total population by States under subsection (a) or (c), the Secretary shall, with respect to an individual incarcerated in a State or Federal correctional center as of the date on which such census is taken, attribute such individual to such individual’s last place of residence before incarceration. (2)In carrying out this subsection, the Secretary shall consult with each State department of corrections and the Bureau of Prisons to collect the information necessary to make the determination required under paragraph (1).. 
XCreating a Respectful and Open World for Natural Hair 
12401.Short titleThis subtitle may be cited as the Creating a Respectful and Open World for Natural Hair Act of 2020 or the CROWN Act of 2020. 12402.Findings; sense of Congress; purpose (a)FindingsCongress finds the following: 
(1)Throughout United States history, society has used (in conjunction with skin color) hair texture and hairstyle to classify individuals on the basis of race. (2)Like one’s skin color, one’s hair has served as a basis of race and national origin discrimination. 
(3)Racial and national origin discrimination can and do occur because of longstanding racial and national origin biases and stereotypes associated with hair texture and style. (4)For example, routinely, people of African descent are deprived of educational and employment opportunities because they are adorned with natural or protective hairstyles in which hair is tightly coiled or tightly curled, or worn in locs, cornrows, twists, braids, Bantu knots, or Afros. 
(5)Racial and national origin discrimination is reflected in school and workplace policies and practices that bar natural or protective hairstyles commonly worn by people of African descent. (6)For example, as recently as 2018, the United States Armed Forces had grooming policies that barred natural or protective hairstyles that servicewomen of African descent commonly wear and that described these hairstyles as unkempt. 
(7)In 2018, the United States Armed Forces rescinded these policies and recognized that this description perpetuated derogatory racial stereotypes. (8)The United States Armed Forces also recognized that prohibitions against natural or protective hairstyles that African-American servicewomen are commonly adorned with are racially discriminatory and bear no relationship to African-American servicewomen’s occupational qualifications and their ability to serve and protect the Nation. 
(9)As a type of racial or national origin discrimination, discrimination on the basis of natural or protective hairstyles that people of African descent are commonly adorned with violates existing Federal law, including provisions of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), section 1977 of the Revised Statutes (42 U.S.C. 1981), and the Fair Housing Act (42 U.S.C. 3601 et seq.). However, some Federal courts have misinterpreted Federal civil rights law by narrowly interpreting the meaning of race or national origin, and thereby permitting, for example, employers to discriminate against people of African descent who wear natural or protective hairstyles even though the employment policies involved are not related to workers’ ability to perform their jobs. (10)Applying this narrow interpretation of race or national origin has resulted in a lack of Federal civil rights protection for individuals who are discriminated against on the basis of characteristics that are commonly associated with race and national origin. 
(11)In 2019, State legislatures and municipal bodies throughout the United States have introduced and passed legislation that rejects certain Federal courts’ restrictive interpretation of race and national origin, and expressly classifies race and national origin discrimination as inclusive of discrimination on the basis of natural or protective hairstyles commonly associated with race and national origin. (b)Sense of CongressIt is the sense of Congress that— 
(1)the Federal Government should acknowledge that individuals who have hair texture or wear a hairstyle that is historically and contemporarily associated with African Americans or persons of African descent systematically suffer harmful discrimination in schools, workplaces, and other contexts based upon longstanding race and national origin stereotypes and biases; (2)a clear and comprehensive law should address the systematic deprivation of educational, employment, and other opportunities on the basis of hair texture and hairstyle that are commonly associated with race or national origin; 
(3)clear, consistent, and enforceable legal standards must be provided to redress the widespread incidences of race and national origin discrimination based upon hair texture and hairstyle in schools, workplaces, housing, federally funded institutions, and other contexts; (4)it is necessary to prevent educational, employment, and other decisions, practices, and policies generated by or reflecting negative biases and stereotypes related to race or national origin; 
(5)the Federal Government must play a key role in enforcing Federal civil rights laws in a way that secures equal educational, employment, and other opportunities for all individuals regardless of their race or national origin; (6)the Federal Government must play a central role in enforcing the standards established under this subtitle on behalf of individuals who suffer race or national origin discrimination based upon hair texture and hairstyle; 
(7)it is necessary to prohibit and provide remedies for the harms suffered as a result of race or national origin discrimination on the basis of hair texture and hairstyle; and (8)it is necessary to mandate that school, workplace, and other applicable standards be applied in a nondiscriminatory manner and to explicitly prohibit the adoption or implementation of grooming requirements that disproportionately impact people of African descent. 
(c)PurposeThe purpose of this subtitle is to institute definitions of race and national origin for Federal civil rights laws that effectuate the comprehensive scope of protection Congress intended to be afforded by such laws and Congress’ objective to eliminate race and national origin discrimination in the United States. 12403.Federally assisted programs (a)In generalNo individual in the United States shall be excluded from participation in, be denied the benefits of, or be subjected to discrimination under, any program or activity receiving Federal financial assistance, based on the individual’s hair texture or hairstyle, if that hair texture or that hairstyle is commonly associated with a particular race or national origin (including a hairstyle in which hair is tightly coiled or tightly curled, locs, cornrows, twists, braids, Bantu knots, and Afros). 
(b)EnforcementSubsection (a) shall be enforced in the same manner and by the same means, including with the same jurisdiction, as if such subsection was incorporated in title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), and as if a violation of subsection (a) was treated as if it was a violation of section 601 of such Act (42 U.S.C. 2000d). (c)DefinitionsIn this section— 
(1)the term program or activity has the meaning given the term in section 606 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–4a); and (2)the terms race and national origin mean, respectively, race within the meaning of the term in section 601 of that Act (42 U.S.C. 2000d) and national origin within the meaning of the term in that section 601. 
12404.Housing programs 
(a)In generalNo person in the United States shall be subjected to a discriminatory housing practice based on the person’s hair texture or hairstyle, if that hair texture or that hairstyle is commonly associated with a particular race or national origin (including a hairstyle in which hair is tightly coiled or tightly curled, locs, cornrows, twists, braids, Bantu knots, and Afros). (b)EnforcementSubsection (a) shall be enforced in the same manner and by the same means, including with the same jurisdiction, as if such subsection was incorporated in the Fair Housing Act (42 U.S.C. 3601 et seq.), and as if a violation of subsection (a) was treated as if it was a discriminatory housing practice. 
(c)DefinitionIn this section— (1)the terms discriminatory housing practice and person have the meanings given the terms in section 802 of the Fair Housing Act (42 U.S.C. 3602); and 
(2)the terms race and national origin mean, respectively, race within the meaning of the term in section 804 of that Act (42 U.S.C. 3604) and national origin within the meaning of the term in that section 804. 12405.Public accommodations (a)In generalNo person in the United States shall be subjected to a practice prohibited under section 201, 202, or 203 of the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.), based on the person’s hair texture or hairstyle, if that hair texture or that hairstyle is commonly associated with a particular race or national origin (including a hairstyle in which hair is tightly coiled or tightly curled, locs, cornrows, twists, braids, Bantu knots, and Afros). 
(b)EnforcementSubsection (a) shall be enforced in the same manner and by the same means, including with the same jurisdiction, as if such subsection was incorporated in title II of the Civil Rights Act of 1964, and as if a violation of subsection (a) was treated as if it was a violation of section 201, 202, or 203, as appropriate, of such Act. (c)DefinitionIn this section, the terms race and national origin mean, respectively, race within the meaning of the term in section 201 of that Act (42 U.S.C. 2000e) and national origin within the meaning of the term in that section 201. 
12406.Employment 
(a)ProhibitionIt shall be an unlawful employment practice for an employer, employment agency, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining (including on-the-job training programs) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against an individual, based on the individual’s hair texture or hairstyle, if that hair texture or that hairstyle is commonly associated with a particular race or national origin (including a hairstyle in which hair is tightly coiled or tightly curled, locs, cornrows, twists, braids, Bantu knots, and Afros). (b)EnforcementSubsection (a) shall be enforced in the same manner and by the same means, including with the same jurisdiction, as if such subsection was incorporated in title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), and as if a violation of subsection (a) was treated as if it was a violation of section 703 or 704, as appropriate, of such Act (42 U.S.C. 2000e–2, 2000e–3). 
(c)DefinitionsIn this section the terms person, race, and national origin have the meanings given the terms in section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e). 12407.Equal rights under the law (a)In generalNo person in the United States shall be subjected to a practice prohibited under section 1977 of the Revised Statutes (42 U.S.C. 1981), based on the person’s hair texture or hairstyle, if that hair texture or that hairstyle is commonly associated with a particular race or national origin (including a hairstyle in which hair is tightly coiled or tightly curled, locs, cornrows, twists, braids, Bantu knots, and Afros). 
(b)EnforcementSubsection (a) shall be enforced in the same manner and by the same means, including with the same jurisdiction, as if such subsection was incorporated in section 1977 of the Revised Statutes, and as if a violation of subsection (a) was treated as if it was a violation of that section 1977. 12408.Rule of constructionNothing in this subtitle shall be construed to limit definitions of race or national origin under the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.), the Fair Housing Act (42 U.S.C. 3601 et seq.), or section 1977 of the Revised Statutes (42 U.S.C. 1981). 
12409.Effective dateThis subtitle shall take effect on August 9, 2020. YEqual Justice Under Law 12501.Short titleThis subtitle may be cited as the Equal Justice Under Law Act of 2020. 
12502.Effective assistance of counsel 
(a)In generalAn indigent individual facing criminal prosecution or juvenile delinquency in a State court shall be entitled to the effective assistance of counsel, as guaranteed by the Sixth and Fourteenth Amendments to the Constitution of the United States, at the expense of the State. (b)DelegationIf a State delegates fiscal or administrative authority over the indigent defense function to a political subdivision of the State, the State shall secure effective assistance of counsel for the individual. 
(c)Ineffective assistanceFor purposes of this section, the assistance of counsel is ineffective if the performance of counsel was not reasonable under prevailing professional norms. 12503.Remedy (a)Class action authorizedIf a State official or one or more of a political subdivision of the State fails on a systemic basis to guarantee the right to the assistance of effective counsel as guaranteed by the Sixth and Fourteenth Amendments to the Constitution of the United States, an individual aggrieved by a violation of section 12502 may commence a civil class action in an appropriate district court of the United States to seek declaratory, injunctive, or other equitable relief. 
(b)Abstention doctrineA court entertaining a petition for relief filed under this subtitle need not apply the abstention doctrine established in Younger v. Harris (401 U.S. 37). (c)Attorney’s feesIn any action or proceeding under this section, the court, in its discretion, may allow the prevailing party, other than a named official of a State or political subdivision of a State, a reasonable attorney’s fee as part of the costs. In awarding an attorney’s fee under this subsection, the court, in its discretion, may include expert fees as part of the attorney’s fee. 
(d)Savings provisionNothing in this section shall restrict any right that any individual has under any other statute or under common law to seek redress for a violation of the right to counsel. 12504.Edward Byrne Memorial Justice Assistance Grant ProgramSection 501(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(b)) is amended by inserting , in consultation with public defenders, before may. 
ZEnsuring Successful Reentry 
12601.Short titleThis subtitle may be cited as the Ensuring Successful Reentry Act of 2020. 12602.Requirement that prisoners on work release pay part of their gross income over for housingSection 3622(c) of title 18, United States Code, is amended by striking all that follows after “facility if” and inserting the following: “the rates of pay and other conditions of employment will not be less than those paid or provided for work of a similar nature in the community.”. 
AAProtecting Domestic Violence and Stalking Victims 
12701.Short titleThis subtitle may be cited as the Protecting Domestic Violence and Stalking Victims Act. 12702.Definitions of intimate partner and misdemeanor crime of domestic violence expandedSection 921(a) of title 18, United States Code, is amended— 
(1)in paragraph (32)— (A)by striking and an individual and inserting an individual; and 
(B)by inserting , or a dating partner (as defined in section 2266) before the period at the end; and (2)in paragraph (33)(A)— 
(A)by striking Except as provided in subparagraph (C), the and inserting The;  (B)in clause (i), by inserting municipal, after State,; and 
(C)in clause (ii)— (i)by striking or by and inserting by; and 
(ii)by inserting , or by a dating partner (as defined in section 2266) of the victim before the period at the end. 12703.Expansion of list of persons subject to a restraining or similar order to whom a firearm is prohibited from being sold or disposedSection 922(d)(8) of title 18, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by striking that; (2)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A) 
(i)that was issued after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or (ii)in the case of an ex parte order, relating to which notice and opportunity to be heard are provided— 
(I)within the time required by State, tribal, or territorial law; and (II)in any event within a reasonable time after the order is issued, sufficient to protect the person’s right to due process; 
(B)that restrains such person from— (i)harassing, stalking, threatening, or engaging in other conduct that would put an individual in reasonable fear of bodily injury to such individual, including an order that was issued at the request of an employer on behalf of its employee or at the request of an institution of higher education on behalf of its student; or 
(ii)intimidating or dissuading a witness from testifying in court; and; and (3)in subparagraph (C)— 
(A)by striking intimate partner or child each place it appears and inserting individual described in subparagraph (B); (B)in clause (i), by inserting that before includes; and 
(C)in clause (ii), by inserting that before by its. 12704.Expansion of list of persons subject to a restraining or similar order prohibited from possessing or receiving a firearmSection 922(g)(8) of title 18, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by striking that; (2)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A) 
(i)that was issued after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or (ii)in the case of an ex parte order, relating to which notice and opportunity to be heard are provided— 
(I)within the time required by State, tribal, or territorial law; and (II)in any event within a reasonable time after the order is issued, sufficient to protect the person’s right to due process; 
(B)that restrains such person from— (i)harassing, stalking, threatening, or engaging in other conduct that would put an individual in reasonable fear of bodily injury to such individual, including an order that was issued at the request of an employer on behalf of its employee or at the request of an institution of higher education on behalf of its student; or 
(ii)intimidating or dissuading a witness from testifying in court; and; and (3)in subparagraph (C)— 
(A)by striking intimate partner or child each place it appears and inserting individual described in subparagraph (B); (B)in clause (i), by inserting that before includes; and 
(C)in clause (ii), by inserting that before by its. 12705.Stalking prohibitions (a)Sales or other dispositions of firearms or ammunitionSection 922(d) of title 18, United States Code, as amended by section 12703 of this subtitle, is amended— 
(1)by striking or at the end of paragraph (8); (2)by striking the period at the end of paragraph (9) and inserting ; or; and 
(3)by inserting after paragraph (9) the following:  (10)has been convicted in any court of— 
(A)a misdemeanor crime of stalking under Federal, State, municipal, territorial, or tribal law; or (B)a crime that involves conduct which would be prohibited by section 2261A if committed within the special maritime and territorial jurisdiction of the United States.. 
(b)Possession, etc., of firearms or ammunitionSection 922(g) of such title, as amended by section 12704 of this subtitle, is amended— (1)by striking or at the end of paragraph (8); 
(2)by striking the comma at the end of paragraph (9) and inserting ; or; and (3)by inserting after paragraph (9) the following: 
 
(10)has been convicted in any court of— (A)a misdemeanor crime of stalking under Federal, State, municipal, territorial, or tribal law; or 
(B)a crime that involves conduct which would be prohibited by section 2261A if committed within the special maritime and territorial jurisdiction of the United States,. BBGun Violence Research  12801.Short titleThis subtitle may be cited as the National Gun Violence Research Act. 
12802.FindingsCongress makes the following findings: (1)In the last 50 years, more individuals in the United States have died from gunshots than in all wars in which the United States was a combatant, combined. 
(2)The rate of gun violence deaths in the United States is more than double that of other high-income nations. (3)Guns accounted for 74 percent of homicides and 51 percent of suicides in 2016, totaling over 37,000 deaths in the United States. 
(4)Gun violence disproportionately affects racial minorities, with African Americans comprising nearly 60 percent of homicide victims and 22 percent of unintentional injury deaths in 2016. (5)Provisions in appropriations Acts dating back to 1996 have had a chilling effect on Federal funding for research on gun violence across the Federal Government and, as a result, research on gun violence is significantly underfunded relative to other leading causes of death. 
(6)Research examining the nature, causes, consequences, and prevention of gun-related violence, suicide, and unintentional injury and death does not constitute advocacy in support of, or opposition to, gun control policies or regulations. (7)More research and high-quality data relating to gun violence are needed to inform the development of effective strategies to reduce the incidence of gun-related injury and death. 
12803.DefinitionsIn this subtitle: (1)DirectorThe term Director means the Director of the Office of Science and Technology Policy. 
(2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (3)ProgramThe term Program means the National Gun Violence Research Program established under section 12805. 
12804.Research and data restrictions repeal 
(a)Gun trace data 
(1)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by striking the 6th proviso. (2)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2010 (18 U.S.C. 923 note; Public Law 111–117; 123 Stat. 3128–3129) is amended by striking beginning in fiscal year 2010 and thereafter and inserting in fiscal year 2010. 
(3)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Omnibus Appropriations Act, 2009 (18 U.S.C. 923 note; Public Law 111–8; 123 Stat. 574–576) is amended by striking beginning in fiscal year 2009 and thereafter and inserting in fiscal year 2009. (4)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2008 (18 U.S.C. 923 note; Public Law 110–161; 121 Stat. 1903–1904) is amended by striking beginning in fiscal year 2008 and thereafter and inserting in fiscal year 2008. 
(5)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (18 U.S.C. 923 note; Public Law 109–108; 119 Stat. 2295–2296) is amended by striking with respect to any fiscal year. (6)The 6th proviso under the heading in title I of division B of the Consolidated Appropriations Act, 2005 (18 U.S.C. 923 note; Public Law 108–447; 118 Stat. 2859–2860) is amended by striking with respect to any fiscal year. 
(b)Department of Health and Human ServicesNotwithstanding any other provision of law, funds made available to the Department of Health and Human Services, including the Centers for Disease Control and Prevention and the National Institutes of Health, may be used to conduct research with respect to gun violence. 12805.Research program (a)EstablishmentThe President, acting through the Director, shall develop and implement a program to improve public health and safety through research on gun violence (to be known as the National Gun Violence Research Program), through activities carried out in collaboration with covered agencies that— 
(1)support gun violence research; (2)accelerate the translation of gun violence research into effective policy interventions to reduce the incidence of injury and death related to guns; 
(3)expand the number of researchers and students in the field of gun violence research; and (4)improve interagency planning and coordination of Federal Government activities relating to gun violence research. 
(b)Program activitiesA covered agency, in carrying out activities described in subsection (a), shall— (1)award grants to individual investigators and interdisciplinary teams of investigators for projects related to gun violence research; 
(2)support projects funded under joint solicitations by a collaboration of no fewer than two covered agencies; (3)establish interdisciplinary research centers that are organized to investigate basic research questions and inform policy decisions relating to gun violence; 
(4)provide for the education and training of undergraduate students, graduate students, and postdoctoral scholars in gun violence research; and (5)promote the development of voluntary consensus gun safety technical standards. 
(c)Interagency working group 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the President, acting through the National Science and Technology Council, shall establish an interagency working group on gun violence research. (2)CompositionThe working group established under this subsection shall be chaired by the Director and include representatives from— 
(A)the National Science Foundation; (B)the National Institute of Standards and Technology; 
(C)the National Institutes of Health; (D)the Centers for Disease Control and Prevention; 
(E)the National Institute of Justice; and (F)any other Federal agency (including an agency, department, or service thereof) that the Director considers appropriate. 
(3)DutiesThe Working Group shall— (A)oversee the planning, management, and coordination of the Program; 
(B)provide for coordination among covered agencies of Federal gun violence research and other activities undertaken pursuant to the Program; (C)establish and periodically update goals and priorities for the Program; 
(D)develop, not later than 12 months after the date of enactment of this Act, and update every 5 years, a strategic plan to guide the activities of the Program to meet the goals and priorities established under subparagraph (C). (d)Advisory committee (1)In generalNot later than 180 days after the date of the enactment of this Act, the President, acting through the Director of the Office of Science and Technology Policy, shall establish an advisory committee on gun violence research. 
(2)CompositionThe advisory committee established under paragraph (1) shall be composed of not less than 12 members, including representatives of research institutions, institutions of higher education, industry, law enforcement, and relevant nonprofit organizations who are qualified to provide advice on the Program. (3)DutiesThe advisory committee established under subsection (a) shall assess— 
(A)the management, coordination, implementation, and activities of the Program; (B)the balance of activities and funding across the Program; 
(C)whether the Program priorities and goals developed by the working group established under subsection (c)(3) are helping to improve public health and safety; and (D)the need to revise the Program. 
(e)Covered agency definedIn this section, the term covered agency means— (1)the National Science Foundation; 
(2)the National Institute for Standards and Technology; (3)the Centers for Disease Control and Prevention; 
(4)the National Institutes of Health; (5)the National Institute of Justice; and 
(6)such other Federal agency as determined appropriate by the Director of the Office of Science and Technology Policy. (f)Authorization of appropriationsThere are authorized to be appropriated to the Director to carry out this section $200,000 for each of fiscal years 2019 through 2024. 
12806.Agency activities 
(a)National Science Foundation 
(1)ResearchThe Director of the National Science Foundation shall award grants, on a competitive basis, to institutions of higher education or nonprofit organizations (or consortia of such institutions or organizations)— (A)to support multidisciplinary research to better understand the nature, causes, and consequences of violence, including violence, suicide, unintended injury, and death involving guns; 
(B)to examine the effects of gun policy interventions on— (i)rates of suicide, homicide, and unintended injury and death; 
(ii)individuals’ ability to use guns for self-defense, hunting, and recreation; and (iii)the gun industry; and 
(C)to educate and train researchers in the field of violence, including gun violence, research. (2)National Center for Violence ResearchThe Director of the National Science Foundation shall award grants on a competitive basis to institutions of higher education or nonprofit organizations (or consortia of such institutions or organizations) to establish one or more centers to conduct multidisciplinary research and education activities in support of the goals and priorities of the Program (to be known as National Center for Violence Research). 
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $15,000,000 for each of fiscal years 2019 through 2024. (b)National Institute of Standards and Technology (1)Voluntary consensus standardsThe Secretary of Commerce, acting through the Director of the National Institute of Standards and Technology, shall establish a program to promote the development of voluntary consensus gun safety technical standards. Such effort shall include— 
(A)outreach, coordination, and technical support to relevant industry and nonindustry stakeholders and standards development organizations to assist such entities in the development of voluntary consensus gun safety technical standards; (B)the conduct of research to support efforts to develop and improve such standards and conformity assessment; and 
(C)the development of such standard reference material as the Director determines is necessary to further the development of such standards. (2)Prohibition on regulationNothing in this subtitle shall be construed as conferring upon the Secretary of Commerce any authority to establish or enforce mandatory gun safety standards. 
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $1,000,000 for each of fiscal years 2019 through 2024. (c)Department of Health and Human Services (1)In generalThe Secretary of Health and Human Services, acting through the Director of the National Institutes of Health, the Director of the Centers for Disease Control and Prevention, and other scientific agencies within the Department of Health and Human Services, shall award grants on a competitive basis to conduct or support research into the nature, causes, consequences, and prevention of gun violence. 
(2)AppropriationsThere is authorized to be appropriated to the Secretary of Health and Human Services to carry out this subsection $20,000,000 for each of fiscal years 2019 through 2024. (d)Department of Justice (1)ResearchThe Attorney General of the United States, acting through the National Institute of Justice, shall conduct or sponsor research into the nature, causes, consequences, and prevention of gun violence. 
(2)CompetitionThe Attorney General of the United States, acting through the National Institute of Justice, shall sponsor an inducement prize competition under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) to demonstrate through testing and evaluation the reliability of guns and gun accessories with integrated advanced gun safety technology (commonly referred to as smart guns, user-authorized handguns, childproof guns, and personalized guns). (3)Trace data (A)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General, in collaboration with the Secretary of the Department of Health and Human Services, shall develop consensus protocols for granting researchers access to gun trace data while protecting the confidentiality of gun owners and dealers. 
(B)Data sharingNot later than 1 year after the date of enactment of this Act, the Attorney General, acting through the Bureau of Alcohol, Tobacco, Firearms, and Explosives, shall commence sharing with researchers according to the protocols developed under subparagraph (A), the contents of the Firearms Trace System database and information required to be kept by licensees pursuant to section 923(g) of title 18, United States Code, or required to be reported pursuant to paragraphs (3) and (7) of such section 923(g). (4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $3,000,000 for each of fiscal years 2019 through 2024. 
CCStop Online Ammunition Sales 
12901.Short titleThis subtitle may be cited as the Stop Online Ammunition Sales Act of 2020. 12902.Limitations on purchases of ammunition (a)Licensing of ammunition dealers (1)In generalSection 923(a) of title 18, United States Code, is amended in the matter preceding paragraph (1), in the first sentence, by striking , or importing or manufacturing and inserting or. 
(2)Conforming amendmentSection 921(a)(11)(A) of title 18, United States Code, is amended by inserting or ammunition after firearms. (b)Requirement for face-to-Face sales of and licensing To sell ammunitionSection 922 of such title is amended— 
(1)in subsection (a)(1)— (A)by striking for any person— and all that follows through (A) except and inserting (A) for any person except; and 
(B)by striking subparagraph (B) and inserting the following:  (B)for— 
(i)any person except a licensed importer, licensed manufacturer, or licensed dealer, to— (I)sell ammunition, except that this subclause shall not apply to a sale of ammunition by a person to a licensed importer, licensed manufacturer, or licensed dealer; or 
(II)engage in the business of importing or manufacturing ammunition, or in the course of such business, to ship, transport, or receive any ammunition; or (ii)a licensed importer, licensed manufacturer, or licensed dealer to transfer ammunition to a person unless the licensee, in the physical presence of the person, has verified the identity of the person by examining a valid identification document (as defined in section 1028(d) of this title) of the person containing a photograph of the person;; and 
(2)in subsection (b)(5), by striking or armor-piercing. (c)Limit on shipping and transporting of ammunitionSection 922(a)(2) of such title is amended— 
(1)in the matter preceding subparagraph (A), by inserting , or to ship or transport any ammunition, after any firearm; and (2)in subparagraph (B), by inserting or ammunition after a firearm. 
(d)Recordkeeping regarding ammunition 
(1)In generalSection 923(g) of such title is amended— (A)in paragraph (1)(A)— 
(i)in the first sentence, by inserting or ammunition after other disposition of firearms; and (ii)in the third sentence, by striking , or any licensed importer or manufacturer of ammunition, and inserting , or any licensed importer, manufacturer, or dealer of ammunition,; and 
(B)in paragraph (3), by adding at the end the following:  (C)Each licensee shall prepare a report of multiple sales or other dispositions whenever the licensee sells or otherwise disposes of, at one time or during any 5 consecutive business days, more than 1,000 rounds of ammunition to an unlicensed person. The report shall be prepared on a form specified by the Attorney General and forwarded to the office specified thereon and to the department of State police or State law enforcement agency of the State or local law enforcement agency of the local jurisdiction in which the sale or other disposition took place, not later than the close of business on the day that the multiple sale or other disposition occurs.. 
(2)Conforming amendmentSection 4182(d) of the Internal Revenue Code of 1986 is amended by inserting and except as provided in paragraph (1)(A) and (3)(C) of section 923(g) of such title, before no person holding a Federal license. DDSafer Neighborhoods Gun Buyback 13001.Short titleThis subtitle may be cited as the Safer Neighborhoods Gun Buyback Act of 2020. 
1Gun buyback grant program 
13011.Program authorized 
(a)In generalThe Director of the Bureau of Justice Assistance (referred to in this part as the Director) may make grants to eligible entities to conduct gun buyback programs. (b)Eligible entity definedIn this part, the term eligible entity means— 
(1)a State; (2)a unit of local government; or 
(3)a gun dealer if neither the unit of local government nor the State where such dealer is located receives a grant under this part. 13012.Applications (a)GrantsThe chief executive of an eligible entity seeking a grant under this part shall submit an application to the Director at such time and containing such information as the Director may reasonably require. 
(b)SubgrantsA gun dealer located in a unit of local government or State that does receive a grant under this part seeking a subgrant shall submit an application to the chief executive of such unit of local government or State at such time and containing such information as the chief executive may reasonably require, including proof of such dealer’s license under section 923 of title 18, United States Code. 13013.Term of grant (a)TermThe term of a grant awarded under this part shall be two years. 
(b)Availability of grant funds 
(1)States or units of local governmentA State or unit of local government that receives a grant under this part shall return to the Director any remaining smart prepaid cards and any unused portion of such grant at the end of the two-year and 270-day period beginning on the date that the grant was awarded. (2)Gun dealersA gun dealer that receives a grant or subgrant under this part shall return to the Director any remaining smart prepaid cards and any unused portion of such grant or subgrant that was allocated to be used to buy back guns— 
(A)in the case of a gun dealer receiving a grant, at the end of the two-year period beginning on the date that the grant was awarded; or (B)in the case of a gun dealer receiving a subgrant, at the end of the two-year period beginning on the date that the grant was awarded to the State or unit of local government from which the gun dealer received a subgrant. 
(c)Amounts returnedThe Director shall return to the general fund of the Treasury any amounts returned under subsection (b). 13014.Smart prepaid cards (a)In generalIn conducting the grant program authorized under section 13011, the Director may reserve such funds as may be necessary to acquire and distribute smart prepaid cards to eligible entities that receive grants under this part. The Director shall distribute the smart prepaid cards without any funds loaded onto the cards. 
(b)Market value of gunsThe Director shall determine the market value of each gun that the Director determines should be included in the gun buyback program and make such information publicly available. (c)Prohibition on use of cards To buy guns (1)In generalA person may not use a smart prepaid card in the acquisition of a gun or ammunition, and a person may not accept a smart prepaid card in the transfer (including a loan) of a gun or ammunition. 
(2)PenaltyA person that violates paragraph (1) shall pay to the Director an amount that is equal to the value of the prohibited sale. 13015.Uses of funds (a)States and units of local governmentA State or unit of local government receiving a grant under this part shall use such funds to do the following: 
(1)Gun buyback programUse such funds to— (A)conduct a gun buyback program; or 
(B)make subgrants to gun dealers in such State or unit of local government to conduct gun buyback programs, and distribute the smart prepaid cards such State or unit of local government receives to gun dealers receiving subgrants. (2)Gun and ammunition recycling programUse not more than 10 percent of such funds to recycle the guns and ammunition that such State or unit of local government collects or receives from gun dealers. 
(3)Administrative costsUse not more than 15 percent of such funds for the administrative costs of carrying out the grant program under this part, including the criminal database checks under subsection (f). (b)Gun dealers (1)In generalA gun dealer receiving a grant or subgrant under this part shall use such funds to conduct a gun buyback program. 
(2)Smart prepaid card amounts 
(A)In order to purchase a gun through a gun buyback program, a gun dealer shall load onto a smart prepaid card 125 percent of the market value of the gun that the individual wishes to dispose of (as determined by the Director under section 13014(b)). (B)A gun dealer may increase the purchase price of a gun and load an amount onto a smart prepaid card that is greater than 125 percent of the market value of the gun if the gun dealer determines that the gun has been altered in a way that would increase the market value of the gun (such as an altered grip, or the addition of a scope). 
(3)Guns received 
(A)In the case of a gun dealer receiving a grant under this part, the gun dealer shall deliver a gun or ammunition the dealer receives under the gun buyback program to the closest office of the Bureau of Alcohol, Tobacco, Firearms and Explosives not later than 60 days after receiving such gun. (B)In the case of a gun dealer receiving a subgrant under this part, the gun dealer shall deliver a gun or ammunition the dealer receives under the gun buyback program to the State or unit of local government from which it receives the subgrant not later than 60 days after receiving such gun. 
(c)Ammunition collectionA State, unit of local government, or gun dealer conducting a gun buyback program under this part may accept ammunition from individuals wishing to dispose of it, which shall be recycled in accordance with paragraph (3), but may not use smart prepaid cards to purchase ammunition under the gun buyback program. (d)Incentives for gun dealer participationTo the extent that the Director determines necessary to facilitate participation of gun dealers in the gun buyback program, grant funds may be used to provide monetary or other incentives to gun dealers to participate in such program. For purposes of subsection (a), any such incentives shall be treated as part of the subgrant to the gun dealer described in paragraph (1)(B) thereof. 
(e)Resale of guns prohibitedA State, unit of local government, or gun dealer conducting a gun buyback program under this part may not sell a gun or ammunition received under such program. (f)Criminal database checkA State, unit of local government, or office of the Bureau of Alcohol, Tobacco, Firearms and Explosives that receives a gun under a gun buyback program under this part shall, not later than 21 days after receiving the gun, use any database accessible to the State, unit of local government, or office of the Bureau of Alcohol, Tobacco, Firearms and Explosives, as applicable, in order to determine whether the gun was used in the commission of a crime. If such a gun was used in the commission of a crime, the gun shall be delivered to the appropriate prosecuting authority. 
13016.DefinitionsIn this part: (1)AmmunitionThe term ammunition has the meaning given such term in section 921(a)(17)(A) of title 18, United States Code. 
(2)GunThe term gun means firearm as defined in section 921(a)(3) of title 18, United States Code. (3)Gun buyback programThe term gun buyback program means a program under which a State, a unit of local government, or a gun dealer, using smart prepaid cards as described in section 13015(b)(2), purchases back from individuals wishing to dispose of them, a gun identified by the Director under section 13014(b). 
(4)Gun dealerThe term gun dealer means a dealer of firearms licensed under section 923 of title 18, United States Code. (5)Smart prepaid cardThe term smart prepaid card means a card issued by the Director that— 
(A)is redeemable at multiple, unaffiliated merchants or service providers; (B)contains a mechanism, for the purpose of preventing the cardholder from using it to purchase a gun or ammunition, that recognizes the merchant category code of a merchant and prohibits the use of such card at a place of business subject to a license to deal in firearms under section 923 of title 18, United States Code; 
(C)is honored, upon presentation, by merchants solely for goods or services, except for merchants described in subparagraph (B); (D)is loaded on a prepaid basis by a State, unit of local government, or gun dealer for use in a gun buyback program; 
(E)clearly and conspicuously bears the words THIS CARD MAY NOT BE USED TO PURCHASE A GUN OR AMMUNITION in capital and raised letters on the card; and (F)may not redeemed for coins or currency. 
(6)StateThe term State means each of the 50 States, the District of Columbia, or any commonwealth, territory, or possession of the United States. 13017.Authorization of appropriationsThere is authorized to be appropriated $360,000,000 for each of fiscal years 2018 through 2020 to carry out this part. 
2Criminal provision 
13021.Use of smart prepaid card in the acquisition or transfer of a firearm 
(a)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:  932.Use of smart prepaid card in the acquisition or transfer of a firearmWhoever, in or affecting interstate or foreign commerce, uses a smart prepaid card (as such term is defined in section 13016 of the Safer Neighborhoods Gun Buyback Act of 2020) in connection with the acquisition of, or accepts a smart prepaid card in connection with the transfer (including a loan) of a firearm or ammunition shall be fined under this title, imprisoned for not more than 2 years, or both.. 
(b)Clerical amendments 
(1)Conforming amendmentSection 924(a)(1) of title 18, United States Code, is amended by inserting after section 929 the following: or section 932. (2)Table of sectionsThe table of sections at the beginning of chapter 44 of title 18, United States Code, is amended by inserting after the item relating to section 931 the following: 
 
 
932. Use of smart prepaid card in the acquisition or transfer of a firearm. . 
EEGun Trafficking Prohibition 
13101.Short titleThis subtitle may be cited as the Gun Trafficking Prohibition Act. 13102.Anti-straw purchasing and firearms trafficking amendments (a)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following: 
 
932.Straw purchasing of firearms 
(a)For purposes of this section— (1)the term crime of violence has the meaning given that term in section 924(c)(3); 
(2)the term drug trafficking crime has the meaning given that term in section 924(c)(2); and (3)the term purchases includes the receipt of any firearm by a person who does not own the firearm— 
(A)by way of pledge or pawn as security for the payment or repayment of money; or (B)on consignment. 
(b)It shall be unlawful for any person (other than a licensed importer, licensed manufacturer, licensed collector, or licensed dealer) to knowingly purchase, or attempt or conspire to purchase, any firearm in or otherwise affecting interstate or foreign commerce— (1)from a licensed importer, licensed manufacturer, licensed collector, or licensed dealer for, on behalf of, or at the request or demand of any other person, known or unknown; or 
(2)from any person who is not a licensed importer, licensed manufacturer, licensed collector, or licensed dealer for, on behalf of, or at the request or demand of any other person, known or unknown, knowing or having reasonable cause to believe that such other person— (A)is under indictment for, or has been convicted in any court of, a crime punishable by imprisonment for a term exceeding 1 year; 
(B)is a fugitive from justice; (C)is an unlawful user of or addicted to any controlled substance (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)); 
(D)has been adjudicated as a mental defective or has been committed to any mental institution; (E)is an alien who— 
(i)is illegally or unlawfully in the United States; or (ii)except as provided in section 922(y)(2), has been admitted to the United States under a nonimmigrant visa (as that term is defined in section 101(a)(26) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(26))); 
(F)has been discharged from the Armed Forces under dishonorable conditions; (G)having been a citizen of the United States, has renounced his or her citizenship; 
(H)is subject to a court order that restrains such person from harassing, stalking, or threatening an intimate partner of such person or child of such intimate partner or person, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child, except that this subparagraph shall only apply to a court order that— (i)was issued after a hearing of which such person received actual notice, and at which such person had the opportunity to participate; and 
(ii) 
(I)includes a finding that such person represents a credible threat to the physical safety of such intimate partner or child; or (II)by its terms explicitly prohibits the use, attempted use, or threatened use of physical force against such intimate partner or child that would reasonably be expected to cause bodily injury; 
(I)has been convicted in any court of a misdemeanor crime of domestic violence; (J)intends to— 
(i)use, carry, possess, or sell or otherwise dispose of the firearm or ammunition in furtherance of a crime of violence or drug trafficking crime; or (ii)export the firearm or ammunition in violation of law; 
(K)who does not reside in any State; or (L)intends to sell or otherwise dispose of the firearm or ammunition to a person described in any of subparagraphs (A) through (K). 
(c) 
(1)Except as provided in paragraph (2), any person who violates subsection (b) shall be fined under this title, imprisoned for not more than 15 years, or both. (2)If a violation of subsection (b) is committed knowing or with reasonable cause to believe that any firearm involved will be used to commit a crime of violence, the person shall be sentenced to a term of imprisonment of not more than 25 years. 
(d)Subsection (b)(1) shall not apply to any firearm that is lawfully purchased by a person— (1)to be given as a bona fide gift to a recipient who provided no service or tangible thing of value to acquire the firearm, unless the person knows or has reasonable cause to believe such recipient is prohibited by Federal law from possessing, receiving, selling, shipping, transporting, transferring, or otherwise disposing of the firearm; or 
(2)to be given to a bona fide winner of an organized raffle, contest, or auction conducted in accordance with law and sponsored by a national, State, or local organization or association, unless the person knows or has reasonable cause to believe such recipient is prohibited by Federal law from possessing, purchasing, receiving, selling, shipping, transporting, transferring, or otherwise disposing of the firearm. 933.Trafficking in firearms (a)It shall be unlawful for any person to— 
(1)ship, transport, transfer, cause to be transported, or otherwise dispose of 2 or more firearms to another person in or otherwise affecting interstate or foreign commerce, if the transferor knows or has reasonable cause to believe that the use, carrying, or possession of a firearm by the transferee would be in violation of, or would result in a violation of, any Federal law punishable by a term of imprisonment exceeding 1 year; (2)receive from another person 2 or more firearms in or otherwise affecting interstate or foreign commerce, if the recipient knows or has reasonable cause to believe that such receipt would be in violation of, or would result in a violation of, any Federal law punishable by a term of imprisonment exceeding 1 year; or 
(3)attempt or conspire to commit the conduct described in paragraph (1) or (2). (b) (1)Except as provided in paragraph (2), any person who violates subsection (a) shall be fined under this title, imprisoned for not more than 15 years, or both. 
(2)If a violation of subsection (a) is committed by a person in concert with 5 or more other persons with respect to whom such person occupies a position of organizer, leader, supervisor, or manager, the person shall be sentenced to a term of imprisonment of not more than 25 years. 934.Forfeiture and fines (a) (1)Any person convicted of a violation of section 932 or 933 shall forfeit to the United States, irrespective of any provision of State law— 
(A)any property constituting, or derived from, any proceeds the person obtained, directly or indirectly, as the result of such violation; and (B)any of the person's property used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of, such violation. 
(2)The court, in imposing sentence on a person convicted of a violation of section 932 or 933, shall order, in addition to any other sentence imposed pursuant to section 932 or 933, that the person forfeit to the United States all property described in paragraph (1). (b)A defendant who derives profits or other proceeds from an offense under section 932 or 933 may be fined not more than the greater of— 
(1)the fine otherwise authorized by this part; and (2)the amount equal to twice the gross profits or other proceeds of the offense under section 932 or 933.. 
(b)Title III authorizationSection 2516(1)(n) of title 18, United States Code, is amended by striking and 924 and inserting , 924, 932, or 933. (c)Racketeering amendmentSection 1961(1)(B) of title 18, United States Code, is amended by inserting section 932 (relating to straw purchasing), section 933 (relating to trafficking in firearms), before section 1028. 
(d)Money laundering amendmentSection 1956(c)(7)(D) of title 18, United States Code, is amended by striking section 924(n) and inserting section 924(n), 932, or 933. (e)Directive to sentencing commissionPursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend its guidelines and policy statements to ensure that persons convicted of an offense under section 932 or 933 of title 18, United States Code, and other offenses applicable to the straw purchases and firearms trafficking of firearms are subject to increased penalties in comparison to those currently provided by the guidelines and policy statements for such straw purchasing and firearms trafficking offenses. The Commission shall also review and amend its guidelines and policy statements to reflect the intent of Congress that a person convicted of an offense under section 932 or 933 of title 18, United States Code, who is affiliated with a gang, cartel, organized crime ring, or other such enterprise should be subject to higher penalties than an otherwise unaffiliated individual. 
(f)Technical and conforming amendmentThe table of sections of chapter 44 of title 18, United States Code, is amended by adding at the end the following:   932. Straw purchasing of firearms. 933. Trafficking in firearms. 934. Forfeiture and fines.. 13103.Amendments to section 922(d)Section 922(d) of title 18, United States Code, is amended— 
(1)in paragraph (8), by striking or at the end; (2)in paragraph (9), by striking the period at the end and inserting a semicolon; and 
(3)by striking the matter following paragraph (9) and inserting the following:  (10)intends to sell or otherwise dispose of the firearm or ammunition to a person described in any of paragraphs (1) through (9); or 
(11)intends to sell or otherwise dispose of the firearm or ammunition in furtherance of a crime of violence or drug trafficking offense or to export the firearm or ammunition in violation of law. This subsection shall not apply with respect to the sale or disposition of a firearm or ammunition to a licensed importer, licensed manufacturer, licensed dealer, or licensed collector who pursuant to subsection (b) of section 925 is not precluded from dealing in firearms or ammunition, or to a person who has been granted relief from disabilities pursuant to subsection (c) of section 925.. 13104.Amendments to section 924(a)Section 924(a) of title 18, United States Code, is amended— 
(1)in paragraph (2), by striking (d), (g),; and (2)by adding at the end the following: 
 
(8)Whoever knowingly violates subsection (d) or (g) of section 922 shall be fined under this title, imprisoned not more than 15 years, or both.. 13105.Amendments to section 924(h)Section 924 of title 18, United States Code, is amended by striking subsection (h) and inserting the following: 
 
(h) 
(1)Whoever knowingly receives or transfers a firearm or ammunition, or attempts or conspires to do so, knowing or having reasonable cause to believe that such firearm or ammunition will be used to commit a crime of violence (as defined in subsection (c)(3)), a drug trafficking crime (as defined in subsection (c)(2)), or a crime under the Arms Export Control Act (22 U.S.C. 2751 et seq.), the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1901 et seq.), or section 212(a)(2)(C) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(C)) shall be imprisoned not more than 25 years, fined in accordance with this title, or both. (2)No term of imprisonment imposed on a person under this subsection shall run concurrently with any term of imprisonment imposed on the person under section 932.. 
13106.Amendments to section 924(k)Section 924 of title 18, United States Code, is amended by striking subsection (k) and inserting the following:  (k) (1)A person who, with intent to engage in or to promote conduct that— 
(A)is punishable under the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46; (B)violates any law of a State relating to any controlled substance (as defined in section 102 of the Controlled Substances Act, 21 U.S.C. 802); or 
(C)constitutes a crime of violence (as defined in subsection (c)(3)),smuggles or knowingly brings into the United States, a firearm or ammunition, or attempts or conspires to do so, shall be imprisoned not more than 15 years, fined under this title, or both. (2)A person who, with intent to engage in or to promote conduct that— 
(A)would be punishable under the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46, if the conduct had occurred within the United States; or (B)would constitute a crime of violence (as defined in subsection (c)(3)) for which the person may be prosecuted in a court of the United States, if the conduct had occurred within the United States,smuggles or knowingly takes out of the United States, a firearm or ammunition, or attempts or conspires to do so, shall be imprisoned not more than 15 years, fined under this title, or both.. 
FFGun Manufacturers Accountability 
13201.Short titleThis subtitle may be cited as the Gun Manufacturers Accountability Act. 13202.Repeal of prohibition on bringing qualified civil liability actions in Federal or State courtSections 2 through 4 of the Protection of Lawful Commerce in Arms Act (15 U.S.C. 7901–7903; Public Law 109–92) are hereby repealed. 
GGReport on Effects of Gun Violence on Public Health 
13301.Report on effects of gun violence on public healthNot later than one year after the date of the enactment of this Act, and annually thereafter, the Surgeon General of the Public Health Service shall submit to Congress a report on the effects on public health of gun violence in the United States during the relevant period, and the status of actions taken to address such effects. HHProtecting Domestic Violence and Stalking Victims 13401.Short titleThis subtitle may be cited as the Protecting Domestic Violence and Stalking Victims Act. 
13402.Definitions of intimate partner and misdemeanor crime of domestic violence expandedSection 921(a) of title 18, United States Code, is amended— (1)in paragraph (32)— 
(A)by striking and an individual and inserting an individual; and (B)by inserting , or a dating partner (as defined in section 2266) before the period at the end; and 
(2)in paragraph (33)(A)— (A)by striking Except as provided in subparagraph (C), the and inserting The;  
(B)in clause (i), by inserting municipal, after State,; and (C)in clause (ii)— 
(i)by striking or by and inserting by; and (ii)by inserting , or by a dating partner (as defined in section 2266) of the victim before the period at the end. 
13403.Expansion of list of persons subject to a restraining or similar order to whom a firearm is prohibited from being sold or disposedSection 922(d)(8) of title 18, United States Code, is amended— (1)in the matter preceding subparagraph (A), by striking that; 
(2)by striking subparagraphs (A) and (B) and inserting the following:  (A) (i)that was issued after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or 
(ii)in the case of an ex parte order, relating to which notice and opportunity to be heard are provided— (I)within the time required by State, tribal, or territorial law; and 
(II)in any event within a reasonable time after the order is issued, sufficient to protect the person’s right to due process; (B)that restrains such person from— 
(i)harassing, stalking, threatening, or engaging in other conduct that would put an individual in reasonable fear of bodily injury to such individual, including an order that was issued at the request of an employer on behalf of its employee or at the request of an institution of higher education on behalf of its student; or (ii)intimidating or dissuading a witness from testifying in court; and; and 
(3)in subparagraph (C)— (A)by striking intimate partner or child each place it appears and inserting individual described in subparagraph (B); 
(B)in clause (i), by inserting that before includes; and (C)in clause (ii), by inserting that before by its. 
13404.Expansion of list of persons subject to a restraining or similar order prohibited from possessing or receiving a firearmSection 922(g)(8) of title 18, United States Code, is amended— (1)in the matter preceding subparagraph (A), by striking that; 
(2)by striking subparagraphs (A) and (B) and inserting the following:  (A) (i)that was issued after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or 
(ii)in the case of an ex parte order, relating to which notice and opportunity to be heard are provided— (I)within the time required by State, tribal, or territorial law; and 
(II)in any event within a reasonable time after the order is issued, sufficient to protect the person’s right to due process; (B)that restrains such person from— 
(i)harassing, stalking, threatening, or engaging in other conduct that would put an individual in reasonable fear of bodily injury to such individual, including an order that was issued at the request of an employer on behalf of its employee or at the request of an institution of higher education on behalf of its student; or (ii)intimidating or dissuading a witness from testifying in court; and; and 
(3)in subparagraph (C)— (A)by striking intimate partner or child each place it appears and inserting individual described in subparagraph (B); 
(B)in clause (i), by inserting that before includes; and (C)in clause (ii), by inserting that before by its. 
13405.Stalking prohibitions 
(a)Sales or other dispositions of firearms or ammunitionSection 922(d) of title 18, United States Code, as amended by section 13403 of this subtitle, is amended— (1)by striking or at the end of paragraph (8); 
(2)by striking the period at the end of paragraph (9) and inserting ; or; and (3)by inserting after paragraph (9) the following: 
 
(10)has been convicted in any court of— (A)a misdemeanor crime of stalking under Federal, State, municipal, territorial, or tribal law; or 
(B)a crime that involves conduct which would be prohibited by section 2261A if committed within the special maritime and territorial jurisdiction of the United States.. (b)Possession, etc., of firearms or ammunitionSection 922(g) of such title, as amended by section 13404 of this subtitle, is amended— 
(1)by striking or at the end of paragraph (8); (2)by striking the comma at the end of paragraph (9) and inserting ; or; and 
(3)by inserting after paragraph (9) the following:  (10)has been convicted in any court of— 
(A)a misdemeanor crime of stalking under Federal, State, municipal, territorial, or tribal law; or (B)a crime that involves conduct which would be prohibited by section 2261A if committed within the special maritime and territorial jurisdiction of the United States,. 
IIRaise the Age 
13501.Short titleThis subtitle may be cited as the Raise the Age Act. 13502.Prohibition on Federal firearms licensee selling or delivering certain semiautomatic centerfire rifles to a person under 21 years of age, with exceptions (a)In generalSection 922(b)(1) of title 18, United States Code, is amended to read as follows: 
 
(1) 
(A)any firearm or ammunition to any individual who the licensee knows or has reasonable cause to believe has not attained 18 years of age; (B)any semiautomatic centerfire rifle that has or accepts a magazine with a capacity exceeding 5 rounds, to any individual who the licensee knows or has reasonable cause to believe has not attained 21 years of age and is not a qualified individual; or 
(C)if the firearm or ammunition is not a semiautomatic centerfire rifle described in subparagraph (B) and is other than a shotgun or rifle, or ammunition for a shotgun or rifle, to any individual who the licensee knows or has reasonable cause to believe has not attained 21 years of age;. (b)Conforming amendmentSection 922(c)(1) of such title is amended by striking in the case of any firearm and all that follows through eighteen years or more of age and inserting in the case of a semiautomatic centerfire rifle that has or accepts a magazine with a capacity exceeding 5 rounds, I am at least 21 years of age or a qualified individual (as defined in section 921(a)(30) of title 18, United States Code), in the case of a firearm other than a semiautomatic centerfire rifle that has or accepts a magazine with a capacity exceeding 5 rounds, a shotgun or a rifle, I am at least 21 years of age, or that, in the case of a shotgun or a rifle, I am at least 18 years of age. 
(c)Qualified individual definedSection 921(a) of such title is amended by inserting after paragraph (29) the following:  (30)The term qualified individual means— 
(A)a member of the Armed Forces on active duty; and (B)a full-time employee of the United States, a State, or a political subdivision of a State who in the course of his or her official duties is authorized to carry a firearm.. 
13503.Operation of the Federal Bureau of Investigation’s public access line 
(a)ReportNot later than 90 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation (in this section referred to as the FBI) shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report regarding operation of the FBI’s public access line. (b)Matters includedThe report required by subsection (a) shall, at a minimum, include the following: 
(1)A description of the protocols and procedures in effect with respect to information-sharing between the public access line and the field offices of the FBI. (2)Recommendations for improving the protocols and procedures to improve the information-sharing. 
JJNational Gun Violence Research 
13601.Short titleThis subtitle may be cited as the National Gun Violence Research Act. 13602.FindingsCongress makes the following findings: 
(1)In the last 50 years, more individuals in the United States have died from gunshots than in all wars in which the United States was a combatant, combined. (2)The rate of gun violence deaths in the United States is more than double that of other high-income nations. 
(3)Guns accounted for 74 percent of homicides and 51 percent of suicides in 2016, totaling over 37,000 deaths in the United States. (4)Gun violence disproportionately affects racial minorities, with African Americans comprising nearly 60 percent of homicide victims and 22 percent of unintentional injury deaths in 2016. 
(5)Provisions in appropriations Acts dating back to 1996 have had a chilling effect on Federal funding for research on gun violence across the Federal Government and, as a result, research on gun violence is significantly underfunded relative to other leading causes of death. (6)Research examining the nature, causes, consequences, and prevention of gun-related violence, suicide, and unintentional injury and death does not constitute advocacy in support of, or opposition to, gun control policies or regulations. 
(7)More research and high-quality data relating to gun violence are needed to inform the development of effective strategies to reduce the incidence of gun-related injury and death. 13603.DefinitionsIn this subtitle: 
(1)DirectorThe term Director means the Director of the Office of Science and Technology Policy. (2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(3)ProgramThe term Program means the National Gun Violence Research Program established under section 13605. 13604.Research and data restrictions repeal (a)Gun trace data (1)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by striking the 6th proviso. 
(2)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2010 (18 U.S.C. 923 note; Public Law 111–117; 123 Stat. 3128–3129) is amended by striking beginning in fiscal year 2010 and thereafter and inserting in fiscal year 2010. (3)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Omnibus Appropriations Act, 2009 (18 U.S.C. 923 note; Public Law 111–8; 123 Stat. 574–576) is amended by striking beginning in fiscal year 2009 and thereafter and inserting in fiscal year 2009. 
(4)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2008 (18 U.S.C. 923 note; Public Law 110–161; 121 Stat. 1903–1904) is amended by striking beginning in fiscal year 2008 and thereafter and inserting in fiscal year 2008. (5)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (18 U.S.C. 923 note; Public Law 109–108; 119 Stat. 2295–2296) is amended by striking with respect to any fiscal year. 
(6)The 6th proviso under the heading in title I of division B of the Consolidated Appropriations Act, 2005 (18 U.S.C. 923 note; Public Law 108–447; 118 Stat. 2859–2860) is amended by striking with respect to any fiscal year. (b)Department of Health and Human ServicesNotwithstanding any other provision of law, funds made available to the Department of Health and Human Services, including the Centers for Disease Control and Prevention and the National Institutes of Health, may be used to conduct research with respect to gun violence. 
13605.Research program 
(a)EstablishmentThe President, acting through the Director, shall develop and implement a program to improve public health and safety through research on gun violence (to be known as the National Gun Violence Research Program), through activities carried out in collaboration with covered agencies that— (1)support gun violence research; 
(2)accelerate the translation of gun violence research into effective policy interventions to reduce the incidence of injury and death related to guns; (3)expand the number of researchers and students in the field of gun violence research; and 
(4)improve interagency planning and coordination of Federal Government activities relating to gun violence research. (b)Program activitiesA covered agency, in carrying out activities described in subsection (a), shall— 
(1)award grants to individual investigators and interdisciplinary teams of investigators for projects related to gun violence research; (2)support projects funded under joint solicitations by a collaboration of no fewer than two covered agencies; 
(3)establish interdisciplinary research centers that are organized to investigate basic research questions and inform policy decisions relating to gun violence; (4)provide for the education and training of undergraduate students, graduate students, and postdoctoral scholars in gun violence research; and 
(5)promote the development of voluntary consensus gun safety technical standards. (c)Interagency working group (1)In generalNot later than 90 days after the date of the enactment of this Act, the President, acting through the National Science and Technology Council, shall establish an interagency working group on gun violence research. 
(2)CompositionThe working group established under this subsection shall be chaired by the Director and include representatives from— (A)the National Science Foundation; 
(B)the National Institute of Standards and Technology; (C)the National Institutes of Health; 
(D)the Centers for Disease Control and Prevention; (E)the National Institute of Justice; and 
(F)any other Federal agency (including an agency, department, or service thereof) that the Director considers appropriate. (3)DutiesThe Working Group shall— 
(A)oversee the planning, management, and coordination of the Program; (B)provide for coordination among covered agencies of Federal gun violence research and other activities undertaken pursuant to the Program; 
(C)establish and periodically update goals and priorities for the Program; (D)develop, not later than 12 months after the date of enactment of this Act, and update every 5 years, a strategic plan to guide the activities of the Program to meet the goals and priorities established under subparagraph (C). 
(d)Advisory committee 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the President, acting through the Director of the Office of Science and Technology Policy, shall establish an advisory committee on gun violence research. (2)CompositionThe advisory committee established under paragraph (1) shall be composed of not less than 12 members, including representatives of research institutions, institutions of higher education, industry, law enforcement, and relevant nonprofit organizations who are qualified to provide advice on the Program. 
(3)DutiesThe advisory committee established under subsection (a) shall assess— (A)the management, coordination, implementation, and activities of the Program; 
(B)the balance of activities and funding across the Program; (C)whether the Program priorities and goals developed by the working group established under subsection (c)(3) are helping to improve public health and safety; and 
(D)the need to revise the Program. (e)Covered agency definedIn this section, the term covered agency means— 
(1)the National Science Foundation; (2)the National Institute for Standards and Technology; 
(3)the Centers for Disease Control and Prevention; (4)the National Institutes of Health; 
(5)the National Institute of Justice; and (6)such other Federal agency as determined appropriate by the Director of the Office of Science and Technology Policy. 
(f)Authorization of appropriationsThere are authorized to be appropriated to the Director to carry out this section $200,000 for each of fiscal years 2019 through 2024. 13606.Agency activities (a)National Science Foundation (1)ResearchThe Director of the National Science Foundation shall award grants, on a competitive basis, to institutions of higher education or nonprofit organizations (or consortia of such institutions or organizations)— 
(A)to support multidisciplinary research to better understand the nature, causes, and consequences of violence, including violence, suicide, unintended injury, and death involving guns; (B)to examine the effects of gun policy interventions on— 
(i)rates of suicide, homicide, and unintended injury and death; (ii)individuals’ ability to use guns for self-defense, hunting, and recreation; and 
(iii)the gun industry; and (C)to educate and train researchers in the field of violence, including gun violence, research. 
(2)National Center for Violence ResearchThe Director of the National Science Foundation shall award grants on a competitive basis to institutions of higher education or nonprofit organizations (or consortia of such institutions or organizations) to establish one or more centers to conduct multidisciplinary research and education activities in support of the goals and priorities of the Program (to be known as National Center for Violence Research). (3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $15,000,000 for each of fiscal years 2019 through 2024. 
(b)National Institute of Standards and Technology 
(1)Voluntary consensus standardsThe Secretary of Commerce, acting through the Director of the National Institute of Standards and Technology, shall establish a program to promote the development of voluntary consensus gun safety technical standards. Such effort shall include— (A)outreach, coordination, and technical support to relevant industry and nonindustry stakeholders and standards development organizations to assist such entities in the development of voluntary consensus gun safety technical standards; 
(B)the conduct of research to support efforts to develop and improve such standards and conformity assessment; and (C)the development of such standard reference material as the Director determines is necessary to further the development of such standards. 
(2)Prohibition on regulationNothing in this subtitle shall be construed as conferring upon the Secretary of Commerce any authority to establish or enforce mandatory gun safety standards. (3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $1,000,000 for each of fiscal years 2019 through 2024. 
(c)Department of Health and Human Services 
(1)In generalThe Secretary of Health and Human Services, acting through the Director of the National Institutes of Health, the Director of the Centers for Disease Control and Prevention, and other scientific agencies within the Department of Health and Human Services, shall award grants on a competitive basis to conduct or support research into the nature, causes, consequences, and prevention of gun violence. (2)AppropriationsThere is authorized to be appropriated to the Secretary of Health and Human Services to carry out this subsection $20,000,000 for each of fiscal years 2019 through 2024. 
(d)Department of Justice 
(1)ResearchThe Attorney General of the United States, acting through the National Institute of Justice, shall conduct or sponsor research into the nature, causes, consequences, and prevention of gun violence. (2)CompetitionThe Attorney General of the United States, acting through the National Institute of Justice, shall sponsor an inducement prize competition under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) to demonstrate through testing and evaluation the reliability of guns and gun accessories with integrated advanced gun safety technology (commonly referred to as smart guns, user-authorized handguns, childproof guns, and personalized guns). 
(3)Trace data 
(A)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General, in collaboration with the Secretary of the Department of Health and Human Services, shall develop consensus protocols for granting researchers access to gun trace data while protecting the confidentiality of gun owners and dealers. (B)Data sharingNot later than 1 year after the date of enactment of this Act, the Attorney General, acting through the Bureau of Alcohol, Tobacco, Firearms, and Explosives, shall commence sharing with researchers according to the protocols developed under subparagraph (A), the contents of the Firearms Trace System database and information required to be kept by licensees pursuant to section 923(g) of title 18, United States Code, or required to be reported pursuant to paragraphs (3) and (7) of such section 923(g). 
(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $3,000,000 for each of fiscal years 2019 through 2024. KKSecure Communities and Safe Schools 13701.Short titleThis subtitle may be cited as the Secure Communities and Safe Schools Act. 
13702.Prohibition on expenditure of certain Homeland Security grant funds to purchase firearmsSubsection (b) of section 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended by adding at the end the following new paragraph:  (6)FirearmsA grant awarded under section 2003 or 2004 may not be used to purchase firearms or firearms accessories, such as ammunition, including for use by teachers.. 
LLLaw Enforcement Protection 
13801.Short titleThis subtitle may be cited as the Law Enforcement Protection Act of 2020. 13802.Armor-piercing, concealable weapons (a)In generalSection 5845(a) of the Internal Revenue Code of 1986 is amended by striking and (8) and inserting ; (8) an armor-piercing, concealable weapon; and (9). 
(b)Armor-Piercing, concealable weaponSection 5845 of such Code is amended by adding at the end the following new subsection:  (n)Armor-Piercing, concealable weaponThe term armor-piercing, concealable weapon means any weapon or device capable of being concealed on the person and from which can be discharged through the energy of an explosive any of the following rounds: 
(1).450 Bushmaster. (2)5.56mm (including the 5.56x45mm NATO and .223 Remington). 
(3)7.62mm (including the 7.62x39mm, .308 Winchester, 7.62 NATO, 7.62x51mm NATO, .30 carbine, 7.62x33mm, or 300 AAC Blackout). (4).50 BMG. 
(5)5.7x28mm. (6)Any other round determined by the Bureau of Alcohol, Tobacco, Firearms, and Explosives to be capable of, when fired by such weapon or device, penetrating the standard body armor worn by law enforcement officers.. 
(c)Effective date 
(1)In generalThe amendments made by this section shall take effect on the date of the enactment of this Act. (2)Application to possession on date of enactmentNotwithstanding paragraph (1), any person on the date of the enactment of this Act possessing a device described in section 5845(a)(8) of the Internal Revenue Code of 1986 (as amended by this subtitle) shall, not later than the end of the 18th month beginning after the date of the enactment of this Act, register such device with the Secretary of the Treasury and include with such registration the information required under section 5841(a) of such Code. Such registration shall become a part of the National Firearms Registration and Transfer Record required to be maintained by such section. 
13803.Use of National Firearms Act taxesPart I of subchapter B of chapter 53 of the Internal Revenue Code of 1986 is amended redesignating section 5849 as section 5850 and by inserting after section 5847 the following new section:  5849.Use of taxesTo carry out the purposes of this chapter and to supplement appropriations otherwise made available for such purposes, the Bureau of Alcohol, Tobacco, Firearms, and Explosives may spend the amounts collected under subchapter A for fiscal years 2019 and thereafter.. 
MMCorey Jones 
13901.Short titleThis subtitle may be cited as the Corey Jones Act. 13902.FindingsCongress finds the following: 
(1)Corey Jones of Lake Worth, Florida, was shot and killed by a plainclothes law enforcement officer operating an unmarked vehicle on October 18, 2015. (2)Mr. Jones was legally and peacefully pulled to the side of the road while he awaited roadside assistance at approximately 3 a.m. in the morning because his car had broken down. 
(3)While Mr. Jones awaited roadside assistance, he was approached by a law enforcement officer driving an unmarked van and dressed in plainclothes. (4)Mr. Jones would not have had any reasonable reason to believe that the person in plainclothes driving the unmarked vehicle was a law enforcement officer. 
(5)Any confusion as to the nature of the law enforcement officer’s interaction with Mr. Jones could likely have been avoided had a uniformed officer in a marked vehicle been called to the scene. (6)Tragic incidents like the death of Mr. Jones can easily be avoided by prohibiting law enforcement officers in plainclothes or law enforcement officers in plainclothes and unmarked vehicles from engaging in routine traffic stops. 
13903.Ensuring the safety of the public and law enforcement officers during routine traffic stops involving unmarked vehicles and plainclothes officers 
(a)Certification requiredSection 1702 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–1) is amended— (1)in subsection (c)— 
(A)in paragraph (10), by striking and at the end; (B)in paragraph (11), by striking the period and inserting ; and at the end; and 
(C)by adding at the end the following:  (12)certify that no law enforcement agency that will receive grant funds from the applicant allows law enforcement officers to engage in routine traffic stops while in plainclothes or while in plainclothes and in a police vehicle that is unmarked or that otherwise is not clearly identified as a police vehicle.; and 
(2)in subsection (d)— (A)in paragraph (1), by inserting after 1 or more of the requirements of subsection (c) the following (other than paragraph (12); 
(B)in paragraph (2), by inserting after 1 or more of the requirements of subsection (c) the following (other than paragraph (12); and (C)by adding at the end the following: 
 
(3)No waiver of plainclothes certificationThe Attorney General may not waive the requirement under subsection (c)(12).. (b)Civil actionIf the Attorney General determines, as a result of the reviews required by section 1705 of the Omnibus Crime Control and Safe Streets Act of 1968, that a law enforcement officer has engaged in conduct that violates a certification under section 1702(c)(12) of such Act applicable to that law enforcement officer, and such conduct has resulted in serious injury or death to any person, that person may bring a civil action against that law enforcement officer and any grantee under part Q of title I of such Act that is a grantee that is a State, unit of local government, Indian tribal government, or other entity with direct authority over that law enforcement officer. 
(c)ReportNot later than 18 months after the date of enactment of this Act, the Attorney General of the United States shall submit to Congress a report that includes data relating to the number and nature of incidences where a law enforcement officer dressed in plainclothes or dressed in plainclothes and operating an unmarked vehicle, engaged in a routine traffic stop that resulted in injury or death. NNBreak the Cycle of Violence Act 14001.Short titleThis subtitle may be cited as the Break the Cycle of Violence Act. 
14002.FindingsCongress finds the following: (1)Gun violence is a significant public health and safety concern nationwide and is a leading cause of death for people in the United States of nearly all ages. 
(2)From 2012 to 2017, over 105,000 people in the United States were murdered. Nearly 3/4 of these victims were murdered with a gun. Hundreds of thousands more were hospitalized or treated in emergency departments after surviving life-changing gunshot injuries. (3)Gun violence has sharply increased in the United States in recent years. Gun homicide rates spiked by 30 percent between 2014 and 2017, driven by large spikes in violence in some cities in the United States. 
(4)Shootings, homicides, and group-related violence are disproportionately concentrated in the poorest and most segregated urban areas of the Nation, and have an enormously disproportionate impact on young people of color in particular. From 2012 to 2017, African-American children and teens were 14 times as likely to be shot to death as their White peers. Hispanic children and teens and Native American children and teens were both nearly 3 times as likely to be shot to death as their White peers. (5)African-American men make up just 6 percent of the population in the United States, but account for more than 50 percent of all gun homicide victims each year. 
(6)Violence is responsible for half of all deaths among young African-American men, ages 15 through 24, as many as every other cause of death combined. (7)This violence imposes enormous human, social, and economic costs. Nationwide, the annual societal cost of firearm violence was estimated at $229,000,000,000 per year in 2012. Economists estimate that each firearm homicide generates hundreds of thousands of dollars in direct public costs, including medical care and criminal justice expenses. 
(8)Several evidence-based violence intervention strategies have demonstrated remarkable success at interrupting entrenched cycles of violence, victimization, and retaliation. These strategies reflect the important fact that in most cities, the vast majority of violence is perpetrated by a relatively small number of identifiable groups or individuals that comprise less than 0.5 percent of the city’s total population. (9)When properly implemented and consistently funded, coordinated, evidence-based strategies focused on interrupting cycles of violence among individuals at highest risk can produce life-saving and cost-saving results in a short period of time without contributing to mass incarceration. Multiple cities have substantially reduced community violence in recent years by implementing such strategies, including the following: 
(A)Hospital-based violence intervention programs (referred to in this section as HVIP), which work to break cycles of violence by providing intensive counseling, peer support, case management, mediation, and social services to patients recovering from gunshot wounds and other violent injuries. Research has shown that violently injured patients are at high risk of retaliating with violence themselves and being revictimized by violence in the near future. Evaluations of HVIPs have found that patients who received HVIP services were 4 times less likely to be convicted of a violent crime and roughly 4 times less likely to be subsequently reinjured by violence than patients who did not receive HVIP services. (B)Evidence-based street outreach programs, which treat gun violence as a communicable disease and work to interrupt its transmission among community members. These public health-centered initiatives use street outreach workers to build relationships with high-risk individuals in their communities and connect them with intensive counseling, mediation, peer support, and social services in order to reduce their risk of violence. Evaluations have found that these programs are associated with significant reductions in gun violence, with some sites reporting up to 70-percent reductions in homicides or assaults. 
(C)Strategies, including group violence interventions (referred to in this section as GVI), which are a form of problem-oriented policing that provides targeted social services and support to individuals at highest risk for involvement in community violence, and a process for community members to voice a clear demand for the violence to stop. This approach coordinates law enforcement, service providers, and community engagement efforts to reduce violence among a small, identifiable segment of the population that is responsible for the vast majority of gun violence in most cities. In one evaluation of the GVI program in Boston, researchers found a 63-percent reduction in youth homicides and a 25-percent decline in monthly gun assaults across the city. Other studies have found that GVI programs were associated with homicide reductions of up to 60 percent. (10)These strategies are often most effective when local officials and dedicated staff work to coordinate stakeholders, relevant public agencies, and service providers. Mayors in cities like Los Angeles and New York have established city departments that are primarily dedicated to violence prevention, and their offices have played a critical role in ensuring cross-agency collaboration and information-sharing. 
(11)These strategies are also most effective when they receive consistent funding. For example, large cuts in funding for violence prevention programs in Chicago in 2008, 2012, and 2015 through 2016 corresponded with large spikes in homicides in those years. Similarly, the city of Stockton, California, saw an increase in homicides after discontinuing funding for its highly successful GVI program. When Stockton’s funding was restored, homicides decreased. (12)A national strategy for reducing gun violence must include substantial and targeted Federal funding to expand and replicate the most effective strategies in communities most impacted by violence. 
(13)At present, however, these strategies are implemented in only a handful of cities and are funded through an unreliable patchwork of discretionary grant programs. The current level of Federal funding to support the scaling of these strategies is woefully inadequate. (14)Intentional and sustained investments in evidence-based violence reduction strategies can reverse recent crime trends, help to heal impacted communities, and reduce the enormous human and financial costs of violence, without contributing to mass incarceration. 
14003.Community-based violence intervention program grants 
(a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Bureau of Justice Assistance. 
(2)Eligible unit of local governmentThe term eligible unit of local government means a unit of local government that— (A)for not less frequently than two out of the 3 years preceding the grant application, experienced twenty or more homicides per year and had a homicide rate that was not less than double the national average; or 
(B)demonstrates a unique and compelling need for additional resources to address gun and group-related violence within the community of the unit of local government. (b)GrantsThe Director shall award Community-Based Violence Intervention Program grants to support, enhance, and replicate coordinated violence reduction initiatives in units of local government that are disproportionately impacted by gun and group-related violence. 
(c)EligibilityThe Director shall award grants under this section on a competitive basis to— (1)eligible units of local government; and 
(2)community-based organizations that serve the residents of an eligible unit of local government. (d)Use of funds (1)In generalA grant awarded under this section shall be used to implement coordinated violence reduction initiatives, through strategies such as hospital-based violence intervention, evidence-based street outreach, and group violence intervention. 
(2)RequirementsA coordinated violence reduction initiative implemented using grant funds awarded under this section shall— (A)be primarily focused on providing community-based violence intervention services to the small portion of a grantee’s community who are, regardless of age, identified as having the highest risk of perpetrating or being victimized by gun or group-related violence in the near future; and 
(B)use strategies that are evidence-based and have demonstrated effectiveness at reducing violence. (e)Application requirementsEach applicant for a grant under this section shall submit a grant proposal, which shall, at a minimum— 
(1)describe how the applicant proposes to use the grant to implement a coordinated violence reduction initiative in accordance with this section; (2)describe how the applicant proposes to use the grant to promote or improve coordination between relevant agencies and community organizations in order to minimize duplication of services and achieve maximum impact; 
(3)provide evidence indicating that the proposed violence reduction initiative would likely reduce gun and group-related violence; and (4)in the case of a unit of local government applicant, demonstrate strong support within the unit of local government for the proposed violence reduction initiative, such as letters of support from— 
(A)the mayor or chief executive officer; (B)the chief of police; 
(C)the local health department director; and (D)the director of one or more community-based organizations that provide services to individuals at high risk of violence in the area. 
(f)PrioritizationIn awarding grants under this section, the Director shall give preference to applicants whose grant proposals demonstrate the greatest likelihood of reducing gun and group-related violence in the community of the applicant without contributing to mass incarceration. (g)Grant durationA grant awarded under this section shall be for a 5-year period. 
(h)Grant awardThe amount of funds awarded to an applicant under this section shall be commensurate with the scope of the proposal of the applicant and the demonstrated need for additional resources to effectively reduce gun and group-related violence in the community of the applicant. (i)Matching funds required (1)In generalExcept as provided in paragraphs (2) and (3), the Federal share of each grant awarded under this section shall be 75 percent of the eligible costs incurred by the grant recipient. 
(2)Exemption from requirementParagraph (1) shall not apply to a grant awarded to community-based organization under subsection (c)(2). (3)WaiverThe Federal share of a grant awarded to a unit of local government under subsection (c)(1) may be up to 100 percent if the Director determines there is good cause to waive the Federal share requirement in paragraph (1) of this subsection. 
(j)Community partnershipsEach unit of local government awarded a grant under this section shall distribute not less than 50 percent of the grant funds received under this section to— (1)one or more community-based organizations that provide services to individuals at high risk of perpetrating or being victimized by violence; or 
(2)a public agency or department that is not a law enforcement agency, but that is an agency or department primarily dedicated to the prevention of violence or community safety. (k)ReportsNot later than 1 year after the date on which the first 5-year grant period under this section ends, the Director shall publish a report identifying best practices for cities implementing evidence-based violence intervention initiatives. 
(l)Rewarding success 
(1)In generalThe Director may reserve not more than 10 percent of the funds appropriated for a fiscal year under subsection (o) for supplemental incentive funds to be distributed to grantees outside the competitive grant process in accordance with paragraph (2). (2)Distribution of additional fundsThe Director may distribute amounts reserved under paragraph (1), in the discretion of the Director, to a grantee under subsection (b) that has— 
(A)implemented the grant for not less than 2 years; (B)demonstrated exceptional commitment and progress toward implementing the violence reduction initiatives of the grantee; and 
(C)shown that the grantee would likely achieve more substantial reductions in violence with additional Federal funding. (3)Federal shareSubsection (i) shall not apply to any amounts distributed to a grantee under this subsection. 
(4)Explanation of distributionUpon distributing supplemental incentive funds to a grantee, the Director shall publish a statement on the website of the Bureau of Justice Assistance that clearly explains the basis for the decision to award these funds to a particular grantee. (m)Evaluation and technical assistanceThe Director may reserve not more than 8 percent of the funds appropriated for a fiscal year under subsection (o) for the purpose of— 
(1)contracting with or hiring technical assistance providers with experience implementing community-based violence reduction initiatives; and (2)contracting with independent researchers to evaluate the performance and impact of selected initiatives supported by the Community-Based Violence Intervention Program grant, and such evaluations shall be made publicly available on the website of the Bureau of Justice Assistance. 
(n)Nonsupplanting clauseA grantee receiving a grant under this section shall use the grant to supplement, and not supplant, the amount of funds the grantee would otherwise dedicate to reducing gun and group-related violence in the community of the grantee. (o)Authorization of appropriationsThere are authorized to be appropriated to the Bureau of Justice Assistance, in addition to any amounts otherwise authorized to be appropriated or made available to the Bureau of Justice Assistance, $65,000,000 for each of fiscal years 2020 through 2029. 
14004.Hospital-Based Violence Intervention Grants 
(a)GrantsThe Director of the National Institutes of Health (referred to in this section as the Director) shall award grants on a competitive basis to support hospital-based or hospital-linked violence intervention programs that work to interrupt cycles of violence and reduce risk of violent injury and retaliation among patients identified as being at highest risk for involvement in community violence. (b)EligibilityGrants shall be made available under this section to private and public hospitals that treat at least 250 patients annually for firearm assault or stabbing injuries, and to community-based organizations that operate violence intervention programs in such hospitals. 
(c)PriorityIn awarding grants under this section, the Director shall give priority to nonprofit hospitals that serve communities with the highest incidence of violent injury and injury recidivism, and community-based organizations that operate violence intervention programs in such hospitals. (d)Grant requirements (1)In generalEach grant awarded under this section shall be used to implement or enhance a hospital-based or hospital-linked violence intervention program, to reduce risk of violent injury and retaliatory violence among patients identified as being at highest risk for involvement in community violence. 
(2)Other requirementsAny program supported by this grant shall be evidence-informed and implemented in accordance with standards prescribed by the Director, in consultation with the Health Alliance for Violence Intervention. (e)Application requirementsEach application for a grant under this section shall describe— 
(1)how the applicant proposes to use the grant to implement or enhance a hospital-based or hospital-linked violence intervention program in accordance with this section; and (2)how the applicant plans to coordinate its violence intervention program with other relevant stakeholders or violence intervention programs in the community, if any, to maximize impact and minimize duplication of services. 
(f)Grant durationA grant awarded under this section shall be for a 5-year period. (g)Evaluation and technical assistanceThe Director may reserve not more than 10 percent of the funds appropriated under subsection (i) for the purpose of contracting with or hiring technical assistance providers with experience implementing hospital-based or hospital-linked violence intervention initiatives, and for the purpose of contracting with independent researchers to evaluate the performance and impact of selected programs supported by grants awarded under this section. Such evaluations shall be made publicly available on the internet website of the National Institutes of Health. 
(h)Nonsupplanting clauseAn entity receiving a grant under this section shall use such grant to supplement, and not supplant, funds otherwise available to support violence intervention programs of the entity. (i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated, in addition to any amounts otherwise made available to the National Institutes of Health, $25,000,000 for each of fiscal years 2020 through 2029. 
14005.Sense of Congress regarding services for victims of violent crimeIt is the sense of Congress that— (1)hospital-based and hospital-linked violence intervention programs have shown effective results as a strategy in reducing violently injured crime victims’ risk of injury recidivism and retaliation; and 
(2)young men of color are disproportionately victimized by violent crime and gun and group-related violence in particular, but are frequently underserved by the victim services field. OOProtecting the Health and Wellness of Babies and Pregnant women In Custody Custody  14101.Short title This subtitle may be cited as the Protecting the Health and Wellness of Babies and Pregnant Women in Custody Act. 
14102.Data collection 
(a)In generalBeginning not later than 1 year after the date of the enactment of this Act, pursuant to the authority under section 302 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10132), the Director of the Bureau of Justice Statistics shall include in the National Prisoner Statistics Program and Annual Survey of Jails statistics relating to the health needs of incarcerated pregnant women in the criminal justice system at the Federal, State, tribal, and local levels, including— (1)demographic and other information about incarcerated women who are pregnant, in labor, or in postpartum recovery, including the race, ethnicity, and age of the pregnant woman; 
(2)the provision of pregnancy care and services provided for such women, including— (A)whether prenatal, delivery, and post-delivery check-up visits were scheduled and provided; 
(B)whether a social worker, psychologist, doula or other support person, or pregnancy or parenting program was offered and provided during pregnancy and delivery; (C)whether a nursery or residential program to keep mothers and infants together post-delivery was offered and whether such a nursery or residential program was provided; 
(D)the number of days the mother stayed in the hospital post-delivery; (E)the number of days the infant remained with the mother post-delivery; and 
(F)the number of days the infant remained in the hospital after the mother was discharged; (3)the location of the nearest hospital with a licensed obstetrician-gynecologist in proximity to where the inmate is housed and the length of travel required to transport the inmate; 
(4)whether a written policy or protocol is in place to respond to unexpected childbirth, labor, deliveries, and medical complications related to the pregnancies of incarcerated pregnant women and for incarcerated pregnant women experiencing labor or medical complications related to pregnancy outside of a hospital; (5)the number of incarcerated women who are determined by a health care professional to have a high-risk pregnancy; 
(6)the total number of incarcerated pregnant women and the number of incarcerated women who became pregnant while incarcerated;  (7)the number of incidents in which an incarcerated woman who is pregnant, in labor, or in postpartum recovery is placed in restrictive housing, the reason for such restriction or placement, and the circumstances under which each incident occurred, including the duration of time in restrictive housing, during— 
(A)pregnancy; (B)labor; 
(C)delivery; (D)postpartum recovery; and 
(E)the 6-month period after delivery; and (8)the disposition of the custody of the infant post-delivery. 
(b)Personally identifiable informationData collected under this paragraph may not contain any personally identifiable information of any incarcerated pregnant woman. 14103.Care for federally incarcerated women related to pregnancy and childbirth (a)In generalThe Director of the Bureau of Prisons shall ensure that appropriate services and programs are provided to women in custody, to address the health and safety needs of such women related to pregnancy and childbirth. The warden of each Bureau of Prisons facility that houses women shall ensure that these services and programs are implemented for women in custody at that facility. 
(b)Services and programs providedThe Director of the Bureau of Prisons shall ensure that the following services and programs are available to women in custody:  (1)Access to complete appropriate health services for the life cycle of womenThe Director of the Bureau of Prisons shall provide to each woman in custody who is of reproductive age pregnancy testing, contraception, and testing for sexually transmitted diseases and provide each woman with the option to decline such services. 
(2)Compliance with protocols relating to health of a pregnant womanOn confirmation of the pregnancy of a woman in custody by clinical diagnostics and assessment, the chief health care professional of a Bureau of Prisons facility that houses women shall ensure that a summary of all appropriate protocols directly pertaining to the safety and well-being of the woman are provided to the woman and that such protocols are complied with, including an assessment of undue safety risks and necessary changes to accommodate the woman where and when appropriate, as it relates to— (A)housing or transfer to a lower bunk for safety reasons; 
(B)appropriate bedding or clothing to respond to a woman’s changing physical requirements and the temperature in housing units; (C)regular access to water and bathrooms; 
(D)a diet that complies with the nutritional standards established by the Secretary of Agriculture and the Secretary of Health and Human Services in the Dietary Guidelines for Americans report published pursuant to section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341(a)(3)), and that includes— (i)any appropriate dietary supplement, including prenatal vitamins; 
(ii)timely and regular nutritious meals;  (iii)additional caloric content in meals provided; 
(iv)a prohibition on withholding food from an incarcerated pregnant woman or serving any food that is used as a punishment, including nutraloaf or any food similar to nutraloaf that is not considered a nutritious meal; and (v)such other modifications to the diet of the woman as the Director of the Bureau of Prisons determines to be necessary after consultation with the Secretary of Health and Human Services and consideration of such recommendations as the Secretary may provide; 
(E)modified recreation and transportation, in accordance with standards within the obstetrical and gynecological care community, to prevent overexertion or prolonged periods of inactivity; and (F)such other changes to living conditions as the Director of the Bureau of Prisons may require after consultation with the Secretary of Health and Human Services and consideration of such recommendations as the Secretary may provide. 
(3)Education and support services 
(A)Pregnancy in custodyIn the case of a woman who is pregnant at intake or who becomes pregnant while in custody, that woman shall, at intake or not later than 48 hours after pregnancy is confirmed, as appropriate, receive prenatal education, counseling, and birth support services provided by a provider trained to provide such services, including— (i)information about the parental rights of the woman, including the right to place the child in kinship care, and notice of the rights of the child; 
(ii)information about family preservation support services that are available to the woman; (iii)information about the nutritional standards referred to in paragraph (2)(D); 
(iv)information pertaining to the health and safety risks of pregnancy, childbirth, and parenting, including postpartum depression; (v)information on breastfeeding, lactation, and breast health; 
(vi)appropriate educational materials, resources, and services related to pregnancy, childbirth, and parenting; (vii)information and notification services for incarcerated parents regarding the risk of debt repayment obligations associated with their child’s participation in social welfare programs, including assistance under any State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) or benefits under the supplemental nutrition assistance program, as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012), or any State program carried out under that Act; and 
(viii)information from the Office of Child Support Enforcement of the Department of Health and Human Services regarding seeking or modifying child support while incarcerated, including how to participate in the Bureau of Prison’s Inmate Financial Responsibility Program under subpart B of title 28, Code of Federal Regulations (or any successor program).  (B)Birth while in custody or prior to custodyIn the case of a woman who gave birth in custody or who experienced any other pregnancy outcome during the 6-month period immediately preceding intake, that woman shall receive counseling provided by a licensed or certified provider trained to provide such services, including— 
(i)information about the parental rights of the woman, including the right to place the child in kinship care, and notice of the rights of the child; and (ii)information about family preservation support services that are available to the woman. 
(4)TestingNot later than 1 day after an incarcerated woman notifies an employee of the Bureau of Prisons that the woman may be pregnant, a Bureau of Prisons healthcare care professional shall administer a pregnancy test to determine whether the woman is pregnant. (5)EvaluationsEach woman in custody who is pregnant or whose pregnancy results in a birth or any other pregnancy outcome during the 6-month period immediately preceding intake or any time in custody thereafter shall be evaluated not later than 4 days after intake or confirmation of pregnancy through evidence-based screening and assessment for substance use disorders or mental health conditions, including postpartum depression or depression related to a pregnancy outcome or early child care. Screening shall include identification of any of the following risk factors: 
(A)An existing mental or physical health condition or substance use disorder. (B)Being underweight or overweight. 
(C)Multiple births or a previous still birth. (D)A history of preeclampsia. 
(E)A previous Caesarean section. (F)A previous miscarriage. 
(G)Being older than 35 or younger than 15. (H)Being diagnosed with the human immunodeficiency virus, hepatitis, diabetes, or hypertension. 
(I)Such other risk factors as the chief health care professional of a Bureau of Prisons facility that houses women may determine to be appropriate. (6)Unexpected births rulemakingNot later than 180 days after the date of enactment of this Act, the Attorney General shall make rules establishing procedures for responding to unexpected childbirth deliveries, labor complications, and medical complications related to pregnancy if a woman in custody is unable to access a hospital in a timely manner. 
(7)TreatmentIn the case of any woman in custody who, after an evaluation under paragraph (4), is diagnosed as having a substance use disorder or a mental health disorder, that woman shall be entitled to treatment in accordance with the following: (A)Treatment shall include participation in a support group, including a 12-step program, such as Alcoholics Anonymous, Narcotics Anonymous, and Cocaine Anonymous or a comparable nonreligious program. 
(B)Treatment may include psychosocial interventions and medication. (C)In the case that adequate treatment cannot be provided to a woman in custody in a Bureau of Prisons facility, the Director of the Bureau of Prisons shall transfer the woman to a residential reentry program that offers such treatment pursuant to section 508 of the Public Health Service Act (42 U.S.C. 290bb–1). 
(D)To the extent practicable, treatment for substance use disorders provided pursuant to this section shall be conducted in a licensed hospital. 14104.Use of restrictive housing and restraints on incarcerated pregnant women during pregnancy, labor, and postpartum recovery prohibited (a)In generalSection 4322 of title 18, United States Code, is amended to read as follows: 
 
4322.Use of restraints and restrictive housing on incarcerated women during the period of pregnancy, labor, and postpartum recovery prohibited and to improve pregnancy care for women in Federal prisons 
(a)ProhibitionExcept as provided in subsection (b), beginning on the date on which pregnancy is confirmed by a health care professional and ending not earlier than 12 weeks after delivery, an incarcerated woman in the custody of the Bureau of Prisons, or in the custody of the United States Marshals Service pursuant to section 4086, shall not be placed in restraints or held in restrictive housing. (b)Exceptions (1)Use of restraintsThe prohibition under subsection (a) shall not apply if the senior Bureau of Prisons official or United States Marshals Service official overseeing women’s health and services and a health care professional responsible for the health and safety of the incarcerated woman determines that the use of restraints is appropriate for the medical safety of the woman, and the health care professional reviews such determination not later than every 6 hours after such use is initially approved until such use is terminated. 
(2)Situational useThe individualized determination described under paragraph (1) shall only apply to a specific situation and must be reaffirmed through the same process to use restraints again in any future situation involving the same woman. (3)Access to careImmediately upon the cessation of the use of restraints or restrictive housing as outlined in this subsection, the Director of the Bureau of Prisons or the United States Marshal Service shall provide the incarcerated woman with immediate access to physical and mental health assessments and all recommended treatment. 
(4)Response to behavioral risks in the Bureau of Prisons 
(A)Restrictive housingThe prohibition under subsection (a) relating to restrictive housing shall not apply if the Director of the Bureau of Prisons or a senior Bureau of Prisons official overseeing women’s health and services, in consultation with senior officials in health services, makes an individualized determination that restrictive housing is required as a temporary response to behavior that poses a serious and immediate risk of physical harm. (B)ReviewThe official who makes a determination under subparagraph (A) shall review such determination every 4 hours for the purpose of removing an incarcerated woman as quickly as feasible from restrictive housing. 
(C)Restrictive housing planThe official who makes a determination under subparagraph (A) shall develop an individualized plan to move an incarcerated woman to less restrictive housing within a reasonable amount of time, not to exceed 2 days. (D)MonitoringAn incarcerated woman who is placed in restrictive housing pursuant to this paragraph shall be— 
(i)monitored every hour; (ii)placed in a location visible to correctional officers; and 
(iii)prohibited from being placed in solitary confinement if the incarcerated woman is in her third trimester. (c)Reports (1)Report to the director and health care professional after the use of restraintsIf an official identified in subsection (b)(1) or a correctional officer uses restraints on an incarcerated woman under subsection (b), that official (or an officer or marshal designated by that official) or correctional officer shall submit, not later than 30 days after placing the woman in restraints, to the Director of the Bureau of Prisons or the Director of the U.S. Marshal Service, as applicable, a written report which describes the facts and circumstances surrounding the use of restraints, and includes each of the following: 
(A)A description of all attempts to use alternative interventions and sanctions before the restraints were used. (B)A description of the circumstances that led to the use of restraints. 
(C)Strategies the facility is putting in place to identify more appropriate alternative interventions should a similar situation arise again. (2)Report to CongressBeginning on the date that is 6 months after the date of enactment of the Protecting the Health and Wellness of Babies and Pregnant Women in Custody Act, and every 6 months thereafter for a period of 10 years, the Attorney General shall submit to the Committees on the Judiciary of the House of Representatives and the Senate a report on— 
(A)the reasoning upon which the determination to use restraints was made;  (B)the details of the use of restraints, including the type of restraints used and length of time during which restraints were used; and  
(C)any resulting physical effects on the prisoner observed by or known to the corrections official or United States Marshal, as applicable. (3)Report to the director and health care professional after placement in restrictive housingIf an official identified in subsection (b)(3), correctional officer, or United States Marshal places or causes an incarcerated woman to be placed in restrictive housing under such subsection, that official, correctional officer, or United States Marshal shall submit, not later than 30 days after placing or causing the placement of the incarcerated woman in restrictive housing, to the Director of the Bureau of Prisons or the Director of the United States Marshals Service, as applicable, and to the health care professional responsible for the health and safety of the woman, a written report which describes the facts and circumstances surrounding the restrictive housing placement, and includes the following: 
(A)The reasoning upon which the determination for the placement was made. (B)The details of the placement, including length of time of placement and how frequently and how many times the determination was made subsequent to the initial determination to continue the restrictive housing placement. 
(C)A description of all attempts to use alternative interventions and sanctions before the restrictive housing was used. (D)Any resulting physical effects on the woman observed by or reported by the health care professional responsible for the health and safety of the woman. 
(E)Strategies the facility is putting in place to identify more appropriate alternative interventions should a similar situation arise again. (4)Report to CongressBeginning on the date that is 6 months after the date of enactment of the Protecting the Health and Wellness of Babies and Pregnant Women in Custody Act, and every 6 months thereafter for a period of 10 years, the Attorney General shall submit to the Committees on the Judiciary of the House of Representatives and the Senate a report on the information described in paragraph (3). 
(d)NoticeNot later than 24 hours after the confirmation of an incarcerated woman’s pregnancy by a health care professional, that woman shall be notified, orally and in writing, by an appropriate health care professional, correctional officer, or United States Marshal, as applicable— (1)of the restrictions on the use of restraints and restrictive housing placements under this section; 
(2)of the incarcerated woman’s right to make a confidential report of a violation of restrictions on the use of restraints or restrictive housing placement; and (3)that the facility staff have been advised of all rights of the incarcerated woman under subsection (a). 
(e)Violation reporting processNot later than 180 days after the date of enactment of this Act, the Director of the Bureau of Prisons and the Director of the United States Marshals Service shall establish processes through which an incarcerated person may report a violation of this section. (f)Notification of rightsThe warden of the Bureau of Prisons facility where a pregnant woman is in custody shall notify necessary facility staff of the pregnancy and of the incarcerated pregnant woman's rights under subsection (a). 
(g)RetaliationIt shall be unlawful for any Bureau of Prisons or United States Marshal Service employee to retaliate against an incarcerated person for reporting under the provisions of subsection (e) a violation of subsection (a). (h)EducationNot later than 90 days after the date of enactment of the Protecting the Health and Wellness of Babies and Pregnant Women in Custody Act, the Director of the Bureau of Prisons and the Director of the United States Marshals Service shall each develop education guidelines regarding the physical and mental health needs of incarcerated pregnant women, and the use of restraints and restrictive housing placements on incarcerated women during the period of pregnancy, labor, and postpartum recovery, and shall incorporate such guidelines into appropriate education programs. 
(i)DefinitionIn this section: (1)RestraintsThe term restraints means any physical or mechanical device used to control the movement of an incarcerated pregnant woman’s body, limbs, or both. 
(2)Restrictive housingThe term restrictive housing means any type of detention that involves— (A)removal from the general inmate population, whether voluntary or involuntary; 
(B)placement in a locked room or cell, whether alone or with another inmate; and (C)inability to leave the room or cell for the vast majority of the day.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 317 of title 18, United States Code, is amended by amending the item relating to section 4322 to read as follows:    4322. Use of restraints and restrictive housing on incarcerated women during the period of pregnancy, labor, and postpartum recovery prohibited and to improve pregnancy care for women in Federal prisons.. 14105.Treatment of women with high-risk pregnancies (a)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following: 
 
4051.Treatment of incarcerated pregnant women  
(a)High-Risk pregnancy health careThe Director of the Bureau of Prisons shall ensure that each incarcerated pregnant woman receives health care appropriate for a high-risk pregnancy, including obstetrical and gynecological care, during pregnancy and post-partum recovery.  (b)High-Risk pregnancies (1)In generalThe Director of the Bureau of Prisons shall transfer any incarcerated woman, who is determined by a health care professional to have a high-risk pregnancy and who agrees to be transferred, to a Residential Reentry Center with adequate health care during her pregnancy and post-partum recovery. 
(2)PriorityThe Residential Reentry Center to which an incarcerated pregnant woman is transferred pursuant to paragraph (1) shall be in a geographical location that is close to the family members of the incarcerated pregnant woman. In the case that a Residential Reentry Center is unavailable, the incarcerated pregnant woman shall be transferred to alternative housing, including housing with a family member. (3)TransportationTo transport an incarcerated pregnant woman to a Residential Reentry Center, the Director of the Bureau of Prisons shall provide to the woman a mode of transportation that has been approved by the woman’s health care professional, at no expense to the woman. 
(4)MonitoringIn the case that an incarcerated pregnant woman transferred to alternative housing pursuant to this section is monitored electronically, an ankle monitor may not be used on the woman, unless there is no feasible alternative for monitoring the woman. (5)Service of sentenceAny time accrued at a Residential Reentry Center or alternative housing as a result of a transfer made pursuant to this section shall be credited toward service of the incarcerated pregnant woman’s sentence. 
(6)Credit for pretrial custodyIn the case of an incarcerated pregnant woman, any time accrued in pretrial custody shall be credited toward service of the woman’s sentence. (c)DefinitionsIn this section: 
(1)Family memberThe term family member means any individual related by blood or affinity whose close association with the incarcerated pregnant woman is the equivalent of a family relationship, including a parent, sibling, child, or individual standing in loco parentis. (2)Residential Reentry CenterThe term Residential Reentry Center means a Bureau of Prisons contracted residential reentry center.  
(3)Health care professional 
(A)In generalThe term health care professional means— (i)a doctor of medicine or osteopathy who is authorized to practice medicine or surgery by the State in which the doctor practices; 
(ii)any physician’s assistant or nurse practitioner who is supervised by a doctor of medicine or osteopathy described in clause (i); or (iii)any other person determined by the Secretary to be capable of providing health care services. 
(B)Other health care servicesA person is capable of providing health care services if the person is— (i)a podiatrist, dentist, clinical psychologist, optometrist, or chiropractor (limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by X-ray to exist) authorized to practice in the State and performing within the scope of their practice as defined under State law; 
(ii)a nurse practitioner, nurse-midwife, clinical social worker, or physician’s assistant who is authorized to practice under State law and who is performing within the scope of their practice as defined under State law; and (iii)any health care professional from whom an employer or the employer's group health plan's benefits manager will accept certification of the existence of a serious health condition to substantiate a claim for benefits. 
(C)Authorized to practice in the StateThe term authorized to practice in the State means that a professional must be authorized to diagnose and treat physical or mental health conditions under the laws of the State in which the professional practices and where the facility is located. (4)High-risk pregnancyThe term high-risk pregnancy means, with respect to an incarcerated woman, that the pregnancy threatens the health or life of the woman or pregnancy, as determined by a health care professional. 
(5)Post-partum recoveryThe term post-partum recovery means the 3-month period beginning on the date on which an incarcerated pregnant woman gives birth.. (b)Conforming amendmentThe table of sections for chapter 303 of title 18, United States Code, is amended by adding at the end the following: 
 
 
4051. Treatment of incarcerated pregnant women.. 
14106.Exemption of incarcerated pregnant women from the requirements for suits by prisonersSection 7 of the Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e) is amended— (1)in subsection (a), by inserting after the period at the end the following: This subsection shall not apply with respect to an incarcerated pregnant woman who brings an action relating to or affecting the woman’s pregnancy.; and 
(2)in subsection (d)(1), insert , except an incarcerated pregnant woman, before who is confined. 14107.DefinitionsIn this Act: 
(1)In custodyThe term in custody means, with respect to an individual, that the individual is under the supervision of a Federal, State, tribal or local correctional facility, including pretrial and contract facilities, and juvenile or medical or mental health facilities.  (2)Other pregnancy outcomeThe term other pregnancy outcome means a pregnancy that ends in stillbirth, miscarriage, or ectopic pregnancy. 
(3)Postpartum recoveryThe term post­par­tum recovery means the 12-week period, or longer as determined by the health care professional responsible for the health and safety of the incarcerated pregnant woman, following delivery, and shall include the entire period that the incarcerated pregnant woman is in the hospital or infirmary. (4)RestraintsThe term restraints means any physical or mechanical device used to control the movement of an incarcerated pregnant woman’s body, limbs, or both. 
(5)Restrictive housingThe term restrictive housing means any type of detention that involves— (A)removal from the general inmate population, whether voluntary or involuntary; 
(B)placement in a locked room or cell, whether alone or with another inmate; and (C)inability to leave the room or cell for the vast majority of the day. 
14108.Education and technical assistanceThe Director of the National Institute of Corrections shall provide education and technical assistance, in conjunction with the appropriate public agencies, at State and local correctional facilities that house women and facilities in which incarcerated women go into labor and give birth, in order to educate the employees of such facilities, including health personnel, on the dangers and potential mental health consequences associated with the use of restrictive housing and restraints on incarcerated women during pregnancy, labor, and postpartum recovery, and on alternatives to the use of restraints and restrictive housing placement. 14109.Bureau of Prisons staff and U.S. Marshals training (a)Bureau of prisons trainingBeginning not later than 180 days after the date of enactment of this Act, and biannually thereafter, the Director of the Bureau of Prisons shall train each correctional officer at any Bureau of Prisons women’s facility to carry out the requirements of this Act. 
(b)New hiresBeginning not later than 180 days after the date of enactment of this Act, the Director of the Bureau of Prisons shall train any newly hired correctional officer at a Bureau of Prisons facility that houses women to carry out the requirements of this Act not later than 30 days after the date on which the officer is hired. (c)U.S. Marshal trainingBeginning not later than 180 days after the date of enactment of this Act, and biannually thereafter, the Director of the U.S. Marshals Service shall ensure that each Deputy U.S. Marshal is trained pursuant to the guidelines described in subsection (d). Newly hired deputies shall receive such training not later than 30 days after the date on which such deputy starts employment. 
(d)GuidelinesThe Director of the Bureau of Prisons and the United States Marshals Service shall each develop guidelines on the treatment of incarcerated women during pregnancy, labor, and postpartum recovery and incorporate such guidelines in the training required under this section. Such guidelines shall include guidance on— (1)the transportation of incarcerated pregnant women; 
(2)housing of incarcerated pregnant women; (3)nutritional requirements for incarcerated pregnant women; and 
(4)the right of a health care professional to request that restraints not be used. 14110.GAO study on State and local correctional facilitiesThe Comptroller General of the United States shall conduct a study of services and protections provided for pregnant incarcerated women in local and State correctional settings, including policies on obstetrical and gynecological care, education on nutrition, health and safety risks associated with pregnancy, mental health and substance use treatment, access to prenatal and post-delivery support services and programs, the use of restraints and restrictive housing placement, and the extent to which the intent of such policies are fulfilled. 
14111.GAO study on Federal pretrial detention facilities 
(a)StudyThe Comptroller General of the United States shall conduct a study of services and protections provided for pregnant women who are incarcerated in Federal pretrial detention facilities. Specifically, the study shall examine— (1)what available data indicate about pregnant women detained or held in Federal pretrial detention facilities; 
(2)existing U.S. Marshals Service policies and standards that address the care of pregnant women in Federal pretrial detention facilities; and (3)what is known about the care provided to pregnant women in Federal pretrial detention facilities. 
(b)Report and best practicesNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit a report of the results of the study conducted under subsection (a) to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives. The report shall identify best practices for ensuring that Federal pretrial detention facilities implement services and protections for pregnant women consistent with this Act and shall provide recommendations on how to implement these best practices among all Federal pretrial detention facilities. (c)DefinitionFor purposes of this section, the term Federal pretrial detention facilities includes State, local, private, or other facilities under contract with the U.S. Marshals Service for the purpose of housing Federal pretrial detainees. 
14112.PWIC grant programSection 508 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) is amended to read as follows:  508.Pregnant women in custody grant program (a)Short titleThis section may be cited as the Pregnant Women in Custody Grant Program of 2020 or the PWIC Act of 2020. 
(b)EstablishmentThe Attorney General may make grants to eligible entities that have established a program to promote the health needs of incarcerated pregnant women in the criminal justice system at the State, tribal, and local levels or have declared their intent to establish such a program. Eligible entities shall— (1)promote the safety and wellness of pregnant women in custody; 
(2)provide services for obstetrical and gynecological care, for women in custody; (3)facilitate resources and support services for nutrition and physical and mental health, for women in custody; 
(4)establish and maintain policies that are substantially similar to the limitations imposed under section 4322 of title 18, United States Code, limiting the use of restraints on pregnant women in custody; and (5)maintain, establish, or build post-delivery lactation and nursery care or residential programs to keep the infant with the mother and to promote and facilitate bonding skills for incarcerated pregnant women and women with dependent children. 
(c)Grant periodA grant awarded under this section shall be for a period of not more than 5 years. (d)Eligible entityAn entity is eligible for a grant under this section if the entity is— 
(1)a State or territory department of corrections; (2)a tribal entity that operates a correctional facility; or 
(3)a unit of local government that operates a prison or jail that houses women; or (4)a locally-based nonprofit organization, that has partnered with a State or unit of local government that operates a correctional facility, with expertise in providing health services to incarcerated pregnant women. 
(e)ApplicationTo receive a grant under this section, an eligible entity shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require, including a detailed description of the need for the grant and an account of the number of individuals the grantee expects to benefit from the grant. (f)Administrative costsNot more than 5 percent of a grant awarded under this section may be used for costs incurred to administer such grant. 
(g)Construction costsNotwithstanding any other provision of this Act, no funds provided under this section may be used, directly or indirectly, for construction projects, other than new construction or upgrade to a facility used to provide lactation, nursery, obstetrical, or gynecological services. (h)Priority funding for States that provide programs and services for incarcerated women related to pregnancy and childbirthIn determining the amount provided to a State or unit of local government under this section, the Attorney General shall give priority to States or units of local government that have enacted laws or policies and implemented services or pilot programs for incarcerated pregnant women aimed at enhancing the safety and wellness of pregnant women in custody, including providing services for obstetrical and gynecological care, resources and support services for nutrition and physical and mental health, and post-delivery lactation and nursery care or residential programs to keep the infant with the mother and to promote and facilitate bonding skills for incarcerated pregnant women and women with dependent children.  
(i)Subgrant priorityA State that receives a grant under this section shall prioritize subgrants to a unit of local government within the State that has established a pilot program that enhances safety and wellness of pregnant women in custody. (j)Federal share (1)In generalThe Federal share of a grant under this section may not exceed 75 percent of the total costs of the projects described in the grant application. 
(2)WaiverThe requirement of paragraph (1) may be waived by the Assistant Attorney General upon a determination that the financial circumstances affecting the applicant warrant a finding that such a waiver is equitable. (k)Compliance and redirection of funds (1)In generalNot later than 1 year after an eligible entity receives a grant under this section, such entity shall implement a policy that is substantially similar to the policy under section 3 of Protecting the Health and Wellness of Babies and Pregnant Women in Custody Act. 
(2)ExtensionThe Attorney General may provide a 120-day extension to an eligible entity that is making good faith efforts to collect the information required under paragraph (1). (l)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, to remain available until expended— 
(1)for fiscal year 2021, $5,000,000; (2)for fiscal year 2022, $5,000,000; 
(3)for fiscal year 2023, $5,000,000;  (4)for fiscal year 2024, $6,000,000; and  
(5)for fiscal year 2025, $6,000,000. (m)Funds To be supplementalTo receive a grant under this section, the eligible entity shall certify to the Attorney General that the amounts received under the grant shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for programs or services in the prison where funds will be used. 
(n)Unobligated and unspent fundsFunds made available pursuant to this section that remain unobligated for a period of 6 months after the end of the fiscal year for which the funds have been appropriated shall be awarded to other recipients of this grant. (o)Civil rights obligationA recipient of a grant under this section shall be subject to the nondiscrimination requirement under section 40002(b)(13) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(13)). 
(p)DefinitionsIn this section, the term in custody means, with respect to an individual, that the individual is under the supervision of a Federal, State, tribal, or local correctional facility, including pretrial and contract facilities, and juvenile or medical or mental health facilities. . 14113.Placement in prerelease custodySection 3624(c)(1) of title 18, United States Code, is amended by adding at the end the following: Notwithstanding any other provision of this paragraph, in the case of a pregnant woman in custody, if that woman’s due date is within the final year of her term of imprisonment, that woman may be placed into prerelease custody beginning not earlier than the date that is 2 months prior to that woman’s due date.. 
PPResources for Victims of Gun Violence Act 2020  
14201.Short titleThis subtitle may be cited as the Resources for Victims of Gun Violence Act of 2020. 14202.FindingsCongress finds the following: 
(1)In the United States, approximately 100 individuals are killed with guns every day, and more than 36,000 individuals die from gun violence every year. Approximately 100,000 more individuals survive gun-related injuries every year. (2)The approximately 100,000 individuals who survive gun-related injuries every year in the United States face a life-long process of physical and emotional healing, in addition to the heavy economic costs faced by those survivors, their families and communities, and society as a whole. According to a recent national poll, 4 percent of adults alive in the United States as of the date of the poll, or an estimated 10,000,000 people, have been shot and injured in their lifetimes. 
(3)Nearly two-thirds of gun-related deaths in the United States are suicides. Suicide attempts involving firearms are uniquely lethal: while less than 5 percent of suicide attempts not involving a firearm result in death, approximately 85 percent of suicide attempts involving a firearm end in death. According to a 2018 report by the Department of Veterans Affairs, veterans are about 1.5 times as likely as civilians to die by suicide, and 69.4 percent of veteran suicides in 2016 resulted from a firearm injury. (4)More than one-third of gun-related deaths in the United States are homicides, and in 2010, the gun homicide rate in the United States was 25.2 times higher than in 22 other high-income countries. 
(5)Gun homicides in the United States occur disproportionately in cities, particularly in racially segregated neighborhoods with high rates of poverty. Gun homicide disproportionately affects communities of color, and Black Americans represent the majority of gun homicide victims. (6)More than 325 mass shootings took place in the United States in 2018, and more than 1,900 mass shootings have taken place since the shooting at Sandy Hook Elementary School in Newtown, Connecticut, in 2012. Fifty-four percent of mass shootings are related to domestic or family violence. 
(7)Firearms are the second leading cause of death for children and teenagers and the first leading cause of death for Black children and teenagers in the United States. Every year, nearly 3,000 children and teenagers are shot and killed, and approximately 15,600 are shot and injured. (8)During an average year in the United States, more than 600 women are shot to death by an intimate partner, and many more women are shot and injured by an intimate partner. Nearly 1,000,000 women in the United States who are alive as of the date of enactment of this Act have been shot or shot at by an intimate partner, and approximately 4,500,000 women alive as of that date have been threatened with a gun by an intimate partner. 
(9)More than 10,300 violent hate crimes committed in the United States in an average year involve a gun, or more than 28 each day. The vast majority of hate crimes are directed against communities of color, religious minorities, and lesbian, gay, bisexual, transgender, and queer (commonly known as LGBTQ) people. 14203.DefinitionsIn this subtitle: 
(1)Advisory councilThe term Advisory Council means the Advisory Council to Support Victims of Gun Violence established under section 14204. (2)Appropriate committeesThe term appropriate committees means the following: 
(A)The Committee on Health, Education, Labor, and Pensions of the Senate. (B)The Committee on the Judiciary of the Senate. 
(C)The Committee on Education and Labor of the House of Representatives. (D)The Committee on Energy and Commerce of the House of Representatives. 
(E)The Committee on the Judiciary of the House of Representatives. (F)Any other relevant committee of the Senate or of the House of Representatives with jurisdiction over matters affecting victims of gun violence. 
(3)Gun violenceThe term gun violence means— (A)suicide involving firearms; 
(B)homicide involving firearms; (C)domestic violence involving firearms; 
(D)hate crimes involving firearms; (E)youth violence involving firearms; 
(F)mass shootings; (G)unintentional shootings; 
(H)nonfatal shootings; and (I)threats or exposure to violent acts involving firearms. 
(4)Victim of gun violenceThe term victim of gun violence means— (A)an individual who has been wounded as a result of gun violence; 
(B)an individual who has been threatened with an act of gun violence; (C)an individual who has witnessed an act of gun violence; and 
(D)a relative, classmate, coworker, or other associate of— (i)an individual who has been killed as a result of gun violence; or 
(ii)an individual described in subparagraph (A) or (B). (5)Victim assistance professionalThe term victim assistance professional means a professional who assists victims of gun violence, including— 
(A)a medical professional, including an emergency medical professional; (B)a social worker; 
(C)a provider of long-term services or care; and (D)a victim advocate. 
14204.Advisory Council to Support Victims of Gun Violence 
(a)EstablishmentThere is established an Advisory Council to Support Victims of Gun Violence. (b)Membership (1)In generalThe Advisory Council shall be composed of the following members or their designees: 
(A)The Secretary of Health and Human Services. (B)The Attorney General. 
(C)The Secretary of Education. (D)The Secretary of Housing and Urban Development. 
(E)The Secretary of Veterans Affairs. (F)The Commissioner of the Social Security Administration. 
(G)The Assistant Secretary for Mental Health and Substance Use. (H)The Director of the Centers for Disease Control and Prevention. 
(I)The Director of the National Institutes of Health. (J)The Administrator of the Administration for Community Living. 
(K)The Director of the Office on Violence Against Women. (L)The Director of the Office for Victims of Crime. 
(M)The chairman of the Board of the Legal Services Corporation. (N)As appropriate, the head of any other Federal department or agency identified by the Secretary of Health and Human Services as having responsibilities, or administering programs, relating to issues affecting victims of gun violence. 
(2)Additional membersIn addition to the members described in paragraph (1), the Advisory Council shall be composed of the following: (A)Not fewer than 2 and not more than 5 victims of gun violence, who shall be appointed by the Secretary of Health and Human Services. 
(B)Not fewer than 2 and not more than 5 victim assistance professionals, who shall be appointed by the Secretary of Health and Human Services. (3)Lead agencyThe Department of Health and Human Services shall be the lead agency for the Advisory Council. 
(c)Duties 
(1)AssessmentThe Advisory Council shall— (A)survey victims of gun violence and victim assistance professionals about their needs in order to inform the content of information disseminated under paragraph (2) and the report published under paragraph (3); 
(B)conduct a literature review and assess past or ongoing programs designed to assist victims of gun violence or individuals with similar needs to determine— (i)the effectiveness of the programs; and 
(ii)best and promising practices for assisting victims of gun violence; and (C)assess the administration of compensation funds established after mass shootings to determine best and promising practices to direct victims of gun violence to sources of funding. 
(2)Information 
(A)In generalThe Advisory Council shall identify, promote, coordinate, and disseminate to the public information, resources, and best and promising practices available to help victims of gun violence— (i)meet their medical, financial, educational, workplace, housing, transportation, assistive technology, and accessibility needs; 
(ii)maintain their mental health and emotional well-being; (iii)seek legal redress for their injuries and protection against any ongoing threats to their safety; and 
(iv)access government programs, services, and benefits for which they may be eligible or to which they may be entitled. (B)Contact informationThe Advisory Council shall include in the information disseminated under subparagraph (A) the websites and telephone contact information for helplines of relevant Federal agencies, State agencies, and nonprofit organizations. 
(C)AvailabilityThe Advisory Council shall make the information described in subparagraphs (A) and (B) available— (i)online through a public website; and 
(ii)by submitting a hard copy and making available additional hard copies to— (I)each Member of Congress; 
(II)each field office of the Social Security Administration; (III)each State agency that is responsible for administering health and human services, for dissemination to medical facilities; 
(IV)each State agency that is responsible for administering education programs, for dissemination to schools; and (V)the office of each State attorney general, for dissemination to local prosecutor's offices. 
(3)ReportNot later than 180 days after the date of enactment of this Act, the Advisory Council shall— (A)prepare a report that— 
(i)includes the best and promising practices, resources, and other useful information for victims of gun violence identified under paragraph (2); (ii)identifies any gaps in items described in clause (i); and 
(iii)if applicable, identifies any additional Federal or State legislative authority necessary to implement the activities described in clause (i) or address the gaps described in clause (ii); (B)submit the report prepared under subparagraph (A) to— 
(i)the appropriate committees; (ii)each State agency that is responsible for administering health and human services; 
(iii)each State agency that is responsible for administering education programs; and (iv)the office of each State attorney general; and 
(C)make the report prepared under subparagraph (A) available to the public online in an accessible format. (4)Follow-up reportNot later than 2 years after the date on which the Advisory Council prepares the report under paragraph (3), the Advisory Council shall— 
(A)submit to the entities described in subparagraph (B) of that paragraph a follow-up report that includes the information identified in subparagraph (A) of that paragraph; and (B)make the follow-up report described in subparagraph (A) available to the public online in an accessible format. 
(5)Public input 
(A)In generalThe Advisory Council shall establish a process to collect public input to inform the development of, and provide updates to, the best and promising practices, resources, and other information described in paragraph (2), including by conducting outreach to entities and individuals described in subparagraph (B) of this paragraph that— (i)have a range of experience with the types of gun violence described in section 14203(3); and 
(ii)include representation from communities disproportionately affected by gun violence. (B)Entities and individualsThe entities and individuals described in this subparagraph are— 
(i)States, local governments, and organizations that provide information to, or support for, victims of gun violence; (ii)victims of gun violence; and 
(iii)victim assistance professionals. (C)Nature of outreachIn conducting outreach under subparagraph (A), the Advisory Council shall ask for input on— 
(i)information, resources, and best and promising practices available, including identification of any gaps and unmet needs; (ii)recommendations that would help victims of gun violence— 
(I)better meet their medical, financial, educational, workplace, housing, transportation, assistive technology, and accessibility needs; (II)maintain their mental health and emotional well-being; 
(III)seek legal redress for their injuries and protection against any ongoing threats to their safety; and (IV)access government programs, services, and benefits for which the victims may be eligible or to which the victims may be entitled; and 
(iii)any other subject areas discovered during the process that would help victims of gun violence. (d)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Council. 
(e)FundingNo additional funds are authorized to be appropriated to carry out this Act. (f)SunsetThe Advisory Council shall terminate on the date that is 5 years after the date of establishment of the Advisory Council. 
QQThe One Stop Shop Community Reentry Program Act of 2020 
14301.Short titleThis subtitle may be cited as the The One Stop Shop Community Reentry Program Act of 2020.  14302.Community reentry center grant program (a)Program authorizedThe Attorney General is authorized to carry out a grant program to make grants to eligible entities for the purpose of creating community reentry centers. 
(b)Application requirementsEach application for a grant under this section shall— (1)demonstrate a plan to work with community leaders who interact with formerly incarcerated people and their families to— 
(A)identify specific strategies and approaches to providing reentry services; (B)develop a needs assessment tool to survey or conduct focus groups with community members in order to identify— 
(i)the needs of individuals returning to the community after conviction or incarceration, and the barriers such individuals face; and  (ii)the needs of the families and communities to which such individuals are returning; and  
(C)use the information gathered pursuant to subparagraph (B) to determine the reentry services to be provided by the community reentry center;  (2)identify the correctional institutions from which individuals who are released from incarceration are likely to reenter the community served by the community reentry center, and a plan, if any, to provide transportation for such released individuals to the community reentry center, the individual’s residence, or to a location where the individual is ordered by a court to report; 
(3)demonstrate a plan to provide accessible notice of the location of the reentry intake and coordination center and the services that it will provide (either directly or on a referral basis), including, where feasible, within and outside of correctional institutions identified under paragraph (1);  (4)demonstrate a plan to provide intake and reentry needs assessment that is trauma-informed and gender-responsive after an individual is released from a correctional institution, or, in the case of an individual who is convicted of an offense and not sentenced to a term of imprisonment, after such conviction, and where feasible, before release, to ensure that the individuals served by the center are referred to appropriate reentry services based on the individual’s needs immediately upon release from a correctional institution or after conviction, and continuously thereafter as needed; 
(5)demonstrate a plan to provide the reentry services identified in paragraph (1)(C);  (6)demonstrate a plan to continue to provide services (including through referral) for individuals served by the center who move to a different geographic area to ensure appropriate case management, case planning, and access to continuous or new services where necessary and based on consistent reevaluation of needs; and  
(7)identify specific methods that the community reentry center will employ to achieve performance objectives among the individuals served by the center, including— (A)increased access to and participation in reentry services; 
(B)reduction in recidivism rates; (C)increased numbers of individuals obtaining and retaining employment; 
(D)increased enrollment in and degrees earned from educational programs, including high school, GED, and institutions of higher education; (E)increased numbers of individuals obtaining and maintaining housing; and 
(F)increased self-reports of successful community living, including stability of living situation and positive family relationships.  (c)PreferenceThe Attorney General shall give preference to applicants that demonstrate that they seek to employ individuals who have been convicted of an offense, or served a term of imprisonment or that, to the extent allowable by law, employ such formerly incarcerated individuals in positions of responsibility.  
(d)Evaluation and report 
(1)EvaluationThe Attorney General shall enter into a contract with a nonprofit organization with expertise in analyzing data related to reentry services and recidivism to monitor and evaluate each recipient of a grant and each community reentry center receiving funds under this section on an ongoing basis. (2)Administrative burdenThe nonprofit organization described in paragraph (1) shall provide administrative support to assist recipients of grants authorized by this Act to comply with the conditions associated with the receipt of funding from the Department of Justice.  
(3)ReportNot later than one year after the date on which grants are initially made under this section, and annually thereafter, the Attorney General shall submit to Congress a report on the program, which shall include— (A)the number of grants made, the number of eligible entities receiving such grants, and the amount of funding distributed to each eligible entity pursuant to this section;  
(B)the location of each eligible entity receiving such a grant, and the population served by the community reentry center;  (C)the number of persons who have participated in reentry services offered by a community reentry center, disaggregated by type of services, and success rates of participants in each service to the extent possible; 
(D)the number of persons who have participated in reentry services for which they received a referral from a community reentry center, disaggregated by type of services, and success rates of participants in each service;  (E)recidivism rates within the population served by each community reentry center, both before and after receiving a grant under this section;  
(F)the number of individuals obtaining and retaining employment within the population served by each community reentry center, both before and after receiving a grant under this section; and  (G)the number of individuals obtaining and maintaining housing within the population served by each community reentry center, both before and after receiving a grant under this section. 
(e)DefinitionsIn this section: (1)The term eligible entity means a community-based nonprofit organization that— 
(A)has expertise in the provision of reentry services; and (B)is located in a geographic area that has disproportionately high numbers of residents who— 
(i)have been arrested; (ii)have been convicted of a criminal offense; and  
(iii)return to such geographic area after incarceration.  (2)The term community reentry center means a center that— 
(A)offers intake, reentry needs assessments, case management, and case planning for reentry services for individuals returning to the community after conviction or incarceration; (B)provides the reentry services identified under subsection (b)(1)(C) at a single location; and 
(C)provides referrals to appropriate service providers based on the assessment of needs of the individual. (3)The term reentry services means comprehensive and holistic services that improve outcomes for individuals returning to the community after conviction or incarceration, and may include— 
(A)seeking and maintaining employment, including through assistance with drafting resumes, establishing emails accounts, locating job solicitations, submission of job applications, and preparation for interviews; (B)placement in job placement programs that partner with private employers; 
(C)obtaining free and low-cost job skills classes, including computer skills, technical skills, vocational skills, and any other job-related skills; (D)locating and maintaining housing, which may include counseling on public housing opportunities, assistance with applications for public housing benefits, and locating and securing temporary or long-term shelter; 
(E)obtaining identification cards and driver’s licenses; (F)registering to vote, and applying for voting rights to be restored, where permitted by law; 
(G)applying for or accessing GED courses;  (H)applying for loans for and admission to institutions of higher education; 
(I)financial counseling; (J)legal assistance or referrals for record expungement, forfeiture of property or assets, family law and custody matters, legal aid services (including other civil legal aid services), and relevant civil matters including housing and other issues; 
(K)retrieving property or funds retained by the arresting agency or facility of incarceration, or retrieving property or funds obtained while incarcerated; (L)transportation, including through provision of transit fare; 
(M)familial counseling; (N)problem-solving, in coordination with counsel where necessary, any difficulties in compliance with court-ordered supervision requirements, including restrictions on living with certain family members, contact with certain friends, bond requirements, location and residency restrictions, electronic monitoring compliance, court-ordered substance abuse, and other court-ordered requirements; 
(O)communication needs, including providing a mobile phone, mobile phone service or access, or internet access; (P)applying for State or Federal government benefits, where eligible; 
(R)life skills assistance; (S)mentorship; 
(T)medical and mental health services, and cognitive-behavioral programming; (U)substance abuse treatment; and 
(V)reactivation, application for, and maintaining professional or other licenses.  (4)The term community leader means an individual who serves the community in a leadership role, including— 
(A)a school official; (B)a faith leader; 
(C)a social service provider; (D)a member of a neighborhood association; 
(E)a public safety representative; (F)an employee of an organization that provides reentry services; 
(G)a member of a civic or volunteer group related to the provision of reentry services; (H)a health care professional; and  
(I)an employee of a State, local, or tribal government agency with expertise in the provision of reentry services.  (f)Authorization of appropriations (1)In generalThere is authorized to be appropriated $10,000,000 for each of fiscal years 2021 through 2025 to carry out this section. 
(2)Equitable distributionThe Attorney General shall ensure that grants awarded under this section are equitably distributed among the geographical regions and between urban and rural populations, including Indian Tribes, consistent with the objective of reducing recidivism. 14303.Grants for reentry services assistance hotlines (a)Grants authorized (1)In generalThe Attorney General is authorized to make grants to States and units of local government to operate reentry services assistance hotlines that are toll-free and operate 24 hours a day, 7 days a week. 
(2)Grant periodA grant made under paragraph (1) shall be for a period of not more than 5 years. (b)Hotline requirementsA grant recipient shall ensure, with respect to a hotline funded by a grant under subsection (a), that— 
(1)the hotline directs individuals to local reentry services (as such term is defined in section 14302(e));  (2)any personally identifiable information that an individual provides to an agency of the State through the hotline is not directly or indirectly disclosed, without the consent of the individual, to any other agency or entity, or person; 
(3)the staff members who operate the hotline are trained to be knowledgeable about— (A)applicable Federal, State, and local reentry services; and 
(B)the unique barriers to successful reentry into the community after a person has been convicted or incarcerated;  (4)the hotline is accessible to— 
(A)individuals with limited English proficiency, where appropriate; and (B)individuals with disabilities; 
(5)the hotline has the capability to engage with individuals using text messages.  (c)Best practicesThe Attorney General shall issue guidance to grant recipients on best practices for implementing the requirements of subsection (b). 
(d)PreferenceThe Attorney General shall give preference to applicants that demonstrate that they seek to employ individuals to operate the hotline who have been convicted of an offense, or served a term of imprisonment. (e)Authorization of appropriationsThere is authorized to be appropriated $1,500,000 for each of fiscal years 2021 through 2025 to carry out this section. 
RRPut Trafficking Victims First Act of 2020  
14401.Short titleThis subtitle may be cited as the Put Trafficking Victims First Act of 2020. 14402.Training for prosecutions of traffickers and support for State services for victims of traffickingIt is the sense of Congress that a portion of the funds available for training and technical assistance under section 107(b)(2)(B)(ii) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7105(b)(2)(B)(ii)) should be devoted to advancing the following goals: 
(1)Increasing the personal safety of victim service providers, who may face intimidation or retaliation for their activities. (2)Promoting a trauma-informed, evidence-based, and victim-centered approach to the provision of services for victims of trafficking. 
(3)Ensuring that law enforcement officers and prosecutors make every attempt to determine whether an individual is a victim of human trafficking before arresting the individual for, or charging the individual with, an offense that is a direct result of the victimization of the individual. (4)Effectively prosecuting traffickers and individuals who patronize or solicit children for sex, and facilitating access for child victims of commercial sex trafficking to the services and protections afforded to other victims of sexual violence. 
(5)Encouraging States to improve efforts to identify and meet the needs of human trafficking victims, including through internet outreach and other methods that are responsive to the needs of victims in their communities. (6)Ensure victims of trafficking, including United States citizens, lawful permanent residents, and foreign nationals are eligible for services. 
14403.Working to develop methodologies to assess prevalence of human trafficking 
(a)Working group 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General, in consultation with other Federal entities engaged in efforts to combat human trafficking, shall establish an expert working group, which shall include survivors of human trafficking, experts on sex and labor trafficking, representatives from organizations collecting data on human trafficking, and law enforcement officers. The working group shall, utilizing, to the extent practicable, existing efforts of agencies, task forces, States, localities, tribes, research institutions, and organizations— (A)identify barriers to the collection of data on the incidence of sex and labor trafficking; and 
(B)recommend practices to promote better data collection and analysis. (2)Pilot testingNot later than 3 years after the date of enactment of this Act, the Attorney General shall implement a pilot project to test promising methodologies studied under paragraph (1). 
(b)Report 
(1)In generalNot later than 3 years after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Labor, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Director of the Human Smuggling and Trafficking Center, shall submit to Congress a report on— (A)Federal efforts to estimate the prevalence of human trafficking at the national and regional levels; 
(B)the effectiveness of current policies and procedures to address the needs of victims of trafficking; and (C)an analysis of demographic characteristics of victims of trafficking in different regions of the United States and recommendations for how to address the unique vulnerabilities of different victims. 
(2)Input from relevant partiesIn developing the report under paragraph (1), the Attorney General shall seek input from the United States Advisory Council on Human Trafficking, victims of trafficking, human trafficking survivor advocates, service providers for victims of sex and labor trafficking, and the President’s Interagency Task Force on Human Trafficking. (c)SurveyNot later than 2 years after the date of enactment of this Act, the Attorney General, in coordination with Federal, State, local, and Tribal governments, and private organizations, including victim service providers and expert researchers, shall develop and execute a survey of survivors seeking and receiving victim assistance services for the purpose of improving the provision of services to human trafficking victims and victim identification in the United States. Survey results shall be made publicly available on the website of the Department of Justice. 
(d)No additional fundsNo additional funds are authorized to carry out this section. 14404.Report on prosecutors seeking restitution in trafficking casesNot later than 1 year after the date of enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall submit to Congress a report on efforts to increase restitution to victims of human trafficking. 
14405.Sense of Congress encouraging States to adopt protections for victims of traffickingCongress recognizes and applauds the State legislative bodies that have taken tremendous steps to adopt protections and services for victims of trafficking. Congress encourages States to— (1)uphold the dignity of human trafficking survivors; 
(2)ensure the safety, confidentiality, and well-being of victims of trafficking, while recognizing symptoms of trauma and coping mechanisms that may impact victims’ interactions with law enforcement, the justice system, and service providers; (3)implement screening mechanisms to identify and extend appropriate services to children in the custody of child protective services agencies, the juvenile justice system, or the criminal justice system who are victims of trafficking; 
(4)promote greater access to child welfare services for, rather than criminalization of, child victims of sex trafficking; (5)develop a 24-hour emergency response plan by which victims of human trafficking may receive immediate protection, shelter, and support from a victim assistance coordinator when those victims are first identified; 
(6)adopt protections for adult victims of trafficking, such as protection if the victim’s safety is at risk, comprehensive trauma-informed, long-term, culturally competent care and healing services, mental health services to relieve traumatic stress, housing, education (including, where appropriate, vocational training and employment assistance), mentoring, language assistance, drug and substance abuse services, and legal services; (7)ensure that child sex trafficking victims are treated as children in need of child protective services and receive appropriate care in the child welfare, rather than juvenile justice, system; 
(8)encourage the adoption of procedures for human trafficking victims that are consistent with those afforded to victims of sexual assault, rape, child sexual abuse, or incest to allow human trafficking victim to clear records, expunge convictions, and vacate adjudications related to prostitution and nonviolent offenses that arose as a direct result of being trafficked, including protections for foreign nationals who are being removed and those who are losing or determined to be inadmissible for immigration benefits as a result of the aforementioned human trafficking victim related conviction or arrest; and (9)ensure victims of trafficking, including United States citizens, lawful permanent residents, and foreign nationals are eligible for services. 
SSWakeshia’s Law  
14501.Short titleThis subtitle may be cited as the Family Notification of Death in Custody or Life-Threatening Emergency Act of 2020 or the Wakiesha’s Law. 14502.PurposeTo encourage State, local and tribal jurisdictions to implement and enforce appropriate and time-sensitive procedures to notify the next-of-kin or designated person upon the death or life-threatening emergency of an individual who is in the custody of law enforcement. 
14503.Compliance and ineligibility 
(a)Compliance 
(1)Federal law enforcement agenciesEach Federal law enforcement agency shall take such actions as may be necessary to ensure compliance with the requirements of sections 14504 and 14505. (2)States and localitiesFor purposes of this section, a State or unit of local government is a noncompliant jurisdiction if that State or unit of local government does not establish, implement, or enforce a law, policy, or procedure to ensure compliance with the requirements of sections 14504 and 14505. 
(b)Reduction of grant fundsFor each fiscal year beginning after the date of enactment of this Act, a State shall be subject to a 10-percent reduction of the funds that would otherwise be allocated for the fiscal year to the State under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise, if during the prior fiscal year— (1)the State was a noncompliant jurisdiction; or 
(2)a unit of local government was a noncompliant jurisdiction. (c)Reallocation of fundsAmounts not allocated accordingly to a State for failure to fully comply with this Act shall be reallocated under that program to States that have complied with this Act. 
14504.Information required upon arrest or detention 
(a)In generalIn the case of an individual taken into the custody of a law enforcement agency, the agency shall, at the time of taking custody, including during an arrest, during or prior to booking or intake screening as a new commitment, in transfer from another institution, as a court return, as a return from a writ, or as a holdover, obtain basic identification information for the individual, including his or her name, date of birth, and last known address, as well as ensuring that the information is accurate and complete. The individual may not be placed into any correctional institution prior to the acquisition and confirmation of such information. (b)Emergency notification informationThe receiving institution or agency shall also obtain the name, relationship, and contact information, including mailing address and one or more phone numbers, of at least one person or next-of-kin to be notified in case of death or emergency. In all instances where counsel has entered appearance on the record as a representative for the individual, the attorney listed shall by default be listed as the designated emergency contact. The attorney contact shall be provided in addition to the contact or contacts provided by the individual. 
(c)No use in proceedingsUnder no circumstances may any information obtained for the purpose of identifying a next-of-kin or designated emergency contact be used in any criminal, civil or investigative proceeding against the individual. 14505.Notification by law enforcement of family with regard to death or life-threatening emergency occurring to individual in custody (a)Death notification minimum standardsIn the case of an individual who dies while in the custody of a law enforcement agency: 
(1)Written notification planA law enforcement agency shall have a written notification plan in place identifying all designated staff members who are authorized, trained and prepared to deliver notification of death to the next-of-kin or designated contact in a professional and compassionate manner. (2)Timeframe for notificationIn the event an individual dies while in the custody of law enforcement, such notification shall be delivered not later than 3 hours after the declaration of death. 
(3)Manner of notificationTo minimize confusion and trauma suffered by the family or designated contact of the deceased, reasonable efforts may be taken when practical to ensure that notification is provided in-person and in a private setting. (4)Information requiredSuch notification shall include the official time of death, the cause of death (if determined) and all pertinent circumstances surrounding the death, including whether the individual’s death is under investigation and the reason for opening an investigation. 
(5)Documentation of attemptsAll notification attempts shall be documented and maintained within the custodial record, including— (A)the staff name and corresponding agency or department contact information for all those responsible for carrying out the notification; 
(B)the date and time of successful and unsuccessful contacts; (C)the names and contacts to which attempts were made, and any reason for failed or unsuccessful contact; and 
(D)any incidents of unclaimed or rejected claims for the body or property of the deceased, including a detailed description of where any unclaimed bodies and property have been disposed of. (b)Autopsy notificationsIn the case of an individual who dies while in the custody of a law enforcement agency, if an autopsy of that individual is required: 
(1)NotificationThe next-of-kin or designated contacts shall be informed immediately upon any determination that an autopsy shall be performed, and such notification shall include the reason that the autopsy is being performed. (2)Results reportedA copy of the autopsy report and results shall be made available to the next-of-kin or designated contact immediately upon completion. 
(3)Independent autopsyThe State and the next of kin shall have the opportunity to perform a separate autopsy. (c)Life-Threatening emergency notification minimum standardsIn the case of any life-threatening event occurring to an individual in the custody of a law enforcement agency: 
(1)Written notification planA law enforcement agency shall have a written notification plan in place identifying all designated staff members who are authorized, trained and prepared to deliver notification of a life-threatening event to the next-of-kin or designated contact in a professional and compassionate manner. (2)Timeframe for notificationNotice to the designated emergency contact shall be made as soon as practicable after the life-threatening event occurs, and, where practicable without delaying treatment, prior to any required medical procedure, but in any event, not later than any medical discharge or clearance. 
(3)Manner of notificationTo minimize confusion and trauma suffered by the family or designated contact of the individual who has suffered a life-threatening event, reasonable efforts may be taken when practical to ensure that notification is made in-person and in a private setting. (4)Information requiredSuch notification shall include details of the life-threatening event, including— 
(A)whether the individual is incapacitated, unconscious, or unable to speak; (B)the cause and nature of the life-threatening event; 
(C)whether any medical procedures or life-saving measures were performed in response to the life-threatening event; and (D)whether any medical followup is recommended and the nature of the recommended followup. 
(5)Documentation of attemptsAll notification attempts shall be documented and maintained within the custodial record, including— (A)the staff name and corresponding agency or department contact information for all those responsible for carrying out the notification; 
(B)the date and time of successful and unsuccessful contacts; and (C)the names and contacts to which attempts were made, and any reason for failed or unsuccessful contact. 
14506.Report to attorney generalSection 2(b) of the Death in Custody Reporting Act of 2013 (42 U.S.C. 13727(b)) is amended— (1)in paragraph (3), by striking and at the end; 
(2)in paragraph (4), by striking the period at the end and inserting a semicolon; and (3)by inserting after paragraph (4) the following: 
 
(5)the date and time notification of death was provided to the next of kin or designated contact; (6)the date and time of each unsuccessful notification attempt was made; and 
(7)a detailed description of where any unclaimed bodies and property have been disposed of, including the amount of time lapsed prior to taking such action.. 14507.DefinitionsIn this Act: 
(1)In custody of a law enforcement agencyThe term in the custody of a law enforcement agency means, with regard to an individual, that the individual is detained, under arrest, or is in the process of being arrested, is en route to be incarcerated, or is incarcerated at a municipal or county jail, State prison, State-run boot camp prison, boot camp prison that is contracted out by the State, any State or local contract facility, or other local, tribal or State correctional facility, including a juvenile facility or a medical or mental health facility. (2)Custodial recordThe term custodial record means the central file of an individual in custody. 
(3)Juvenile facilityThe term juvenile facility includes juvenile or youth detention center, placement facility, group home or other State, private or contracted unit maintaining the custody of a youth under court order or law enforcement action. (4)Life-threateningThe term life-threatening event means a medical event, episode, condition, or accident— 
(A)where, without immediate treatment for the condition, death is eminent; (B)where hospitalization is required because of a serious, life-threatening medical or surgical condition that requires immediate treatment; or 
(C)where an individual is unconscious or incapacitated such that they are incapable of providing consent for medical treatment. TTViolence Against Women Reauthorization Act of 2020 14601.Short titleThis subtitle may be cited as the Violence Against Women Reauthorization Act of 2020. 
14602.Universal definitions and grant conditionsSection 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291) is amended— (1)in subsection (a)— 
(A)by striking In this title and inserting In this title, including for the purpose of grants authorized under this Act;  (B)by redesignating paragraphs (34) through (45) as paragraphs (42) through (53); 
(C)by inserting after paragraph (33) the following:  (39)Internet enabled deviceThe term internet enabled device means devices that have a connection the Internet, send and receive information and data, and maybe accessed via mobile device technology, video technology, or computer technology, away from the location where the device is installed, and may include home automation systems, door locks, and thermostats. 
(40)Technological abuseThe term technological abuse means behavior intended to harm, threaten, intimidate, control, stalk, harass, impersonate, or monitor, except as otherwise permitted by law, another person, that occurs using the Internet, internet enabled devices, social networking sites, computers, mobile devices, cellular telephones, apps, location tracking devices, instant messages, text messages, or other forms of technology. Technological abuse may include— (A)unwanted, repeated telephone calls, text messages, instant messages, or social media posts; 
(B)non-consensual accessing e-mail accounts, texts or instant messaging accounts, social networking accounts, or cellular telephone logs; (C)controlling or restricting a person’s ability to access technology with the intent to isolate them from support and social connection; 
(D)using tracking devices or location tracking software for the purpose of monitoring or stalking another person’s location; (E)impersonating a person (including through the use of spoofing technology in photo or video or the creation of accounts under a false name) with the intent to deceive or cause harm; or 
(F)sharing or urging or compelling the sharing of another person’s private information, photographs, or videos without their consent. (41)Female genital mutilationThe terms female genital mutilation, female genital cutting, FGM/C, or female circumcision mean the intentional removal or infibulation (or both) of either the whole or part of the external female genitalia for non-medical reasons. External female genitalia includes the pubis, labia minora, labia majora, clitoris, and urethral and vaginal openings. ;  
(D)in paragraph (19)(B), by striking and probation and inserting probation, and vacatur or expungement; (E)by redesignating paragraphs (13) through (33) as paragraphs (18) through (38); 
(F)by striking paragraphs (11) and (12) and inserting the following:  (13)Digital servicesThe term digital services means services, resources, information, support or referrals provided through electronic communications platforms and media, whether via mobile device technology, video technology, or computer technology, including utilizing the internet, as well as any other emerging communications technologies that are appropriate for the purposes of providing services, resources, information, support, or referrals for the benefit of victims of domestic violence, dating violence, sexual assault, or stalking. 
(14)Economic abuseThe term economic abuse, in the context of domestic violence, dating violence, and abuse in later life, means behavior that is coercive, deceptive, or unreasonably controls or restrains a person’s ability to acquire, use, or maintain economic resources to which they are entitled, including using coercion, fraud, or manipulation to— (A)restrict a person’s access to money, assets, credit, or financial information; 
(B)unfairly use a person’s personal economic resources, including money, assets, and credit, for one’s own advantage; or (C)exert undue influence over a person’s financial and economic behavior or decisions, including forcing default on joint or other financial obligations, exploiting powers of attorney, guardianship, or conservatorship, or failing or neglecting to act in the best interests of a person to whom one has a fiduciary duty. 
(15)Elder abuseThe term elder abuse has the meaning given that term in section 2 of the Elder Abuse Prevention and Prosecution Act. The terms ‘abuse,’ ‘elder,’ and ‘exploitation’ have the meanings given those terms in section 2011 of the Social Security Act (42 U.S.C. 1397j).  (16)Forced marriageThe term forced marriage means a marriage to which one or both parties do not or cannot consent, and in which one or more elements of force, fraud, or coercion is present. Forced marriage can be both a cause and a consequence of domestic violence, dating violence, sexual assault or stalking. 
(17)HomelessThe term homeless has the meaning given such term in section 41403(6).; (G)by redesignating paragraphs (9) and (10) as paragraphs (11) and (12), respectively; 
(H)by amending paragraph (8) to read as follows:  (10)Domestic violenceThe term domestic violence means a pattern of behavior involving the use or attempted use of physical, sexual, verbal, emotional, economic, or technological abuse or any other coercive behavior committed, enabled, or solicited to gain or maintain power and control over a victim, by a person who— 
(A)is a current or former spouse or dating partner of the victim, or other person similarly situated to a spouse of the victim under the family or domestic violence laws of the jurisdiction; (B)is cohabitating with or has cohabitated with the victim as a spouse or dating partner, or other person similarly situated to a spouse of the victim under the family or domestic violence laws of the jurisdiction; 
(C)shares a child in common with the victim; (D)is an adult family member of, or paid or nonpaid caregiver for, a victim aged 50 or older or an adult victim with disabilities; or 
(E)commits acts against a youth or adult victim who is protected from those acts under the family or domestic violence laws of the jurisdiction.; (I)by redesignating paragraphs (6) and (7) as paragraphs (8) and (9), respectively; 
(J)by amending paragraph (5) to read as follows:  (7)Court-based and court-related personnelThe terms court-based personnel and court-related personnel mean persons working in the court, whether paid or volunteer, including— 
(A)clerks, special masters, domestic relations officers, administrators, mediators, custody evaluators, guardians ad litem, lawyers, negotiators, probation, parole, interpreters, victim assistants, victim advocates, and judicial, administrative, or any other professionals or personnel similarly involved in the legal process; (B)court security personnel; 
(C)personnel working in related, supplementary offices or programs (such as child support enforcement); and (D)any other court-based or community-based personnel having responsibilities or authority to address domestic violence, dating violence, sexual assault, or stalking in the court system.; 
(K)by redesignating paragraphs (2) through (4) as paragraphs (4) through (6) respectively; (L)by inserting after paragraph (1) the following: 
 
(3)Alternative justice responseThe term alternative justice response means a process, whether court-ordered or community-based, that— (A)involves, on a voluntary basis, and to the extent possible, those who have committed a specific offense and those who have been harmed as a result of the offense; 
(B)has the goal of collectively seeking accountability from the accused, and developing a process whereby the accused will take responsibility for his or her actions, and a plan for providing relief to those harmed, through allocution, restitution, community service, or other processes upon which the victim, the accused, the community, and the court (if court-ordered) can agree; (C)is conducted in a framework that protects victim safety and supports victim autonomy; and 
(D)provides that information disclosed during such process may not be used for any other law enforcement purpose, including impeachment or prosecution, without the express permission of all participants.; (M)by redesignating paragraph (1) as paragraph (2); and 
(N)by inserting before paragraph (2) (as redesignated in subparagraph (M) of this paragraph) the following:  (1)Abuse in later lifeThe term abuse in later life means neglect, abandonment, domestic violence, dating violence, sexual assault, or stalking of an adult over the age of 50 by any person, or economic abuse of that adult by a person in an ongoing, relationship of trust with the victim. Self-neglect is not included in this definition.;  
(2)in subsection (b)— (A)in paragraph (2)— 
(i)by redesignating subparagraphs (F) and (G) as subparagraphs (H) and (I); (ii)by inserting after subparagraph (E) the following: 
 
(G)Death of the party whose privacy had been protectedIn the event of the death of any victim whose confidentiality and privacy is required to be protected under this subsection, such requirement shall continue to apply, and the right to authorize release of any confidential or protected information be vested in the next of kin, except that consent for release of the deceased victim’s information may not be given by a person who had perpetrated abuse against the deceased victim.; (iii)by redesignating subparagraphs (D) through (E) as subparagraphs (E) through (F); and 
(iv)by inserting after subparagraph (C) the following:  (D)Use of technologyGrantees and subgrantees may use telephone, internet, and other technologies to protect the privacy, location and help-seeking activities of victims using services. Such technologies may include— 
(i)software, apps or hardware that block caller ID or conceal IP addresses, including instances in which victims use digital services; or (ii)technologies or protocols that inhibit or prevent a perpetrator’s attempts to use technology or social media to threaten, harass or harm the victim, the victim’s family, friends, neighbors or co-workers, or the program providing services to them.; 
(B)in paragraph (3), by inserting after designed to reduce or eliminate domestic violence, dating violence, sexual assault, and stalking the following: provided that the confidentiality and privacy requirements of this title are maintained, and that personally identifying information about adult, youth, and child victims of domestic violence, dating violence, sexual assault and stalking is not requested or included in any such collaboration or information-sharing; (C)in paragraph (6), by adding at the end the following: However, such disbursing agencies must ensure that the confidentiality and privacy requirements of this title are maintained in making such reports, and that personally identifying information about adult, youth and child victims of domestic violence, dating violence, sexual assault and stalking is not requested or included in any such reports.; 
(D)in paragraph (11), by adding at the end the following: The Office on Violence Against Women shall make all technical assistance available as broadly as possible to any appropriate grantees, subgrantees, potential grantees, or other entities without regard to whether the entity has received funding from the Office on Violence Against Women for a particular program or project.; (E)in paragraph (13)— 
(i)in subparagraph (A), by inserting after the Violence Against Women Reauthorization Act of 2013 the following: (Public Law 113–4; 127 Stat. 54); and (ii)in subparagraph (C), by striking section 3789d of title 42, United States Code and inserting section 809 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10228); 
(F)in paragraph (14), by inserting after are also victims of the following: forced marriage, or; and (G)in paragraph (16)— 
(i)in subparagraph (C)(i), by striking “$20,000 in Department funds, unless the Deputy Attorney General” and inserting “$100,000 in Department funds, unless the Director or Principal Deputy Director of the Office on Violence Against Women, the Deputy Attorney General,”; and (ii)by adding at the end the following: 
 
(E)IneligibilityIf the Attorney General finds that a recipient of grant funds under this Act has fraudulently misused such grant funds, after reasonable notice and opportunity for a hearing, such recipient shall not be eligible to receive grant funds under this Act for up to 5 years. A misuse of grant funds or an error that does not rise to the level of fraud is not grounds for ineligibility.; and (3)by adding at the end the following:  
 
(c)Rule of constructionFor purposes of this Act, nothing may be construed to preclude the term domestic violence from including economic abuse each place the term domestic violence occurs unless doing so would trigger an extension of effective date under section 703(f)(1)(B) of the Violence Against Women Reauthorization Act of 2019.. 14603.Reporting on female genital mutilation, female genital cutting, or female circumcision (a)In generalThe Director of the Federal Bureau of Investigation shall, pursuant to section 534 of title 28, United States Code, classify the offense of female genital mutilation, female genital cutting, or female circumcision as a part II crime in the Uniform Crime Reports.  
(b)DefinitionIn this section, the terms female genital mutilation, female genital cutting, FGM/C, or female circumcision mean the intentional removal or infibulation (or both) of either the whole or part of the external female genitalia for non-medical reasons. External female genitalia includes the pubis, labia minora, labia majora, clitoris, and urethral and vaginal openings.  14604.Agency and Department CoordinationThe heads of Executive Departments responsible for carrying out this Act are authorized to coordinate and collaborate on the prevention of domestic violence, dating violence, sexual assault, and stalking, including sharing best practices and efficient use of resources and technology for victims and those seeking assistance from the Government. 
1Enhancing legal tools to combat domestic violence, dating violence, sexual assault, and stalking 
14611.Stop grants 
(a)In generalPart T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) is amended— (1)in section 2001(b)— 
(A)in paragraph (3), by inserting before the semicolon at the end the following: including implementation of the non-discrimination requirements in section 40002(b)(13) of the Violence Against Women Act of 1994; (B)in paragraph (9)— 
(i)by striking older and disabled women and inserting people 50 years of age or over and people with disabilities; and (ii)by striking older and disabled individuals and inserting people; 
(C)in paragraph (19), by striking and at the end; (D)in paragraph (20), by striking the period at the end and inserting a semicolon; and 
(E)by inserting after paragraph (20), the following:  (21)developing and implementing laws, policies, procedures, or training to ensure the lawful recovery and storage of any dangerous weapon by the appropriate law enforcement agency from an adjudicated perpetrator of any offense of domestic violence, dating violence, sexual assault, or stalking, and the return of such weapon when appropriate, where any Federal, State, tribal, or local court has— 
(A) 
(i)issued protective or other restraining orders against such a perpetrator; or (ii)found such a perpetrator to be guilty of misdemeanor or felony crimes of domestic violence, dating violence, sexual assault, or stalking; and 
(B)ordered the perpetrator to relinquish dangerous weapons that the perpetrator possesses or has used in the commission of at least one of the aforementioned crimes;Policies, procedures, protocols, laws, regulations, or training under this section shall include the safest means of recovery of, and best practices for storage of, relinquished and recovered dangerous weapons and their return, when applicable, at such time as the individual is no longer prohibited from possessing such weapons under Federal, State, or Tribal law, or posted local ordinances; (22)developing, enlarging, or strengthening culturally specific victim services programs to provide culturally specific victim services regarding, responses to, and prevention of female genital mutilation, female genital cutting, or female circumcision; 
(23)providing victim advocates in State or local law enforcement agencies, prosecutors’ offices, and courts and providing supportive services and advocacy to urban American Indian and Alaska Native victims of domestic violence, dating violence, sexual assault, and stalking.;  (2)in section 2007— 
(A)in subsection (d)— (i)by redesignating paragraphs (5) and (6) as paragraphs (7) and (8), respectively; and 
(ii)by inserting after paragraph (4) the following:  (5)proof of compliance with the requirements regarding protocols to strongly discourage compelling victim testimony, described in section 2017; 
(6)proof of compliance with the requirements regarding civil rights under section 40002(b)(13) of the Violent Crime Control and Law Enforcement Act of 1994;; (B)in subsection (i)— 
(i)in paragraph (1), by inserting before the semicolon at the end the following: and the requirements under section 40002(b) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12291(b)); and (ii)in paragraph (2)(C)(iv), by inserting after ethnicity, the following: sexual orientation, gender identity,; and 
(C)by adding at the end the following:   (k)Reviews for compliance with nondiscrimination requirements (1)In generalIf allegations of discrimination in violation of section 40002(b)(13)(A) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(13)(A)) by a potential grantee under this part have been made to the Attorney General, the Attorney General shall, prior to awarding a grant under this part to such potential grantee, conduct a review of the compliance of the potential grantee with such section.  
(2)Establishment of ruleNot later than 1 year after the date of enactment of the Violence Against Women Reauthorization Act of 2019, the Attorney General shall by rule establish procedures for such a review. (3)Annual reportBeginning on the date that is 1 year after the date of enactment of the Violence Against Women Reauthorization Act of 2019, the Attorney General shall report to the Committees on the Judiciary of the Senate and of the House of Representatives regarding compliance with section 40002(b)(13)(A) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(13)(A)) by recipients of grants under this part. ; and 
(3)by adding at the end the following:  2017.Grant eligibility regarding compelling victim testimonyIn order to be eligible for a grant under this part, a State, Indian tribal government, territorial government, or unit of local government shall certify that, not later than 3 years after the date of enactment of this section, their laws, policies, or practices will include a detailed protocol to discourage the use of bench warrants, material witness warrants, perjury charges, or other means of compelling victim-witness testimony in the investigation, prosecution, trial, or sentencing of a crime related to the domestic violence, sexual assault, dating violence or stalking of the victim.. 
(b)Authorization of appropriationsSection 1001(a)(18) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(18)) is amended by striking 2014 through 2018 and inserting 2020 through 2024. 14612.Grants to improve the criminal justice response (a)HeadingPart U of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461 et seq.) is amended in the heading, by striking Grants to encourage arrest policies and inserting Grants to improve the criminal justice response.  
(b)GrantsSection 2101 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461) is amended— (1)by striking subsection (a) and inserting the following: 
 
(a)General program purposeThe purpose of this part is to assist States, State and local courts (including juvenile courts), Indian tribal governments, tribal courts, and units of local government to develop and strengthen effective law enforcement and prosecution strategies to combat violent crimes against women, and to develop and strengthen victim services in cases involving violent crimes against women.; (2)in subsection (b)— 
(A)in paragraph (1), by striking proarrest and inserting offender accountability and homicide reduction; (B)in paragraph (8)— 
(i)by striking older individuals (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)) and inserting people 50 years of age or over; and (ii)by striking individuals with disabilities (as defined in section 3(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2))) and inserting people with disabilities (as defined in the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)); 
(C)in paragraph (19), by inserting before the period at the end the following , including victims among underserved populations (as defined in section 40002(a)(46) of the Violence Against Women Act of 1994); and (D)by adding at the end the following: 
 
(23)To develop and implement an alternative justice response (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994). (24)To develop and implement policies, procedures, protocols, laws, regulations, or training to ensure the lawful recovery and storage of any dangerous weapon by the appropriate law enforcement agency from an adjudicated perpetrator of any offense of domestic violence, dating violence, sexual assault, or stalking, and the return of such weapon when appropriate, where any Federal, State, tribal, or local court has— 
(A) 
(i)issued protective or other restraining orders against such a perpetrator; or (ii)found such a perpetrator to be guilty of misdemeanor or felony crimes of domestic violence, dating violence, sexual assault, or stalking; and 
(B)ordered the perpetrator to relinquish dangerous weapons that the perpetrator possesses or has used in the commission of at least one of the aforementioned crimes.Policies, procedures, protocols, laws, regulations, or training under this section shall include the safest means of recovery of and best practices for storage of relinquished and recovered dangerous weapons and their return, when applicable, at such time as the persons are no longer prohibited from possessing such weapons under Federal, State, Tribal or municipal law. ; and  (3)in subsection (c)(1)— 
(A)in subparagraph (A)— (i)in clause (i), by striking encourage or mandate arrests of domestic violence offenders and inserting encourage arrests of offenders; and 
(ii)in clause (ii), by striking encourage or mandate arrest of domestic violence offenders and inserting encourage arrest of offenders; and (B)by inserting after subparagraph (E) the following: 
 
(F)certify that, not later than 3 years after the date of the enactment of this subparagraph, their laws, policies, or practices will include a detailed protocol to strongly discourage the use of bench warrants, material witness warrants, perjury charges, or other means of compelling victim-witness testimony in the investigation, prosecution, trial, or sentencing of a crime related to the domestic violence, sexual assault, dating violence or stalking of the victim; and. (c)Authorization of appropriationsSection 1001(a)(19) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(19)) is amended by striking 2014 through 2018 and inserting 2020 through 2024. 
14613.Legal assistance for victims 
(a)In GeneralSection 1201 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20121) is amended— (1)in subsection (a), by inserting after no cost to the victims. the following: When legal assistance to a dependent is necessary for the safety of a victim, such assistance may be provided.; 
(2)in subsection (c)— (A)in paragraph (1), by inserting after stalking, and sexual assault the following: , or for dependents when necessary for the safety of a victim; 
(B)in paragraph (2), by inserting after stalking, and sexual assault the following: , or for dependents when necessary for the safety of a victim,; and (C)in paragraph (3), by inserting after sexual assault, or stalking the following: , or for dependents when necessary for the safety of a victim,; and 
(3)in subsection (f)(1), by striking 2014 through 2018 and inserting 2020 through 2024. (b)GAO reportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the return on investment for legal assistance grants awarded pursuant to section 1201 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20121), including an accounting of the amount saved, if any, on housing, medical, or employment social welfare programs. 
14614.Grants to support families in the justice systemSection 1301 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 12464) is amended— (1)in subsection (b)— 
(A)in paragraph (7), by striking and at the end; (B)in paragraph (8)— 
(i)by striking to improve and inserting improve; and (ii)by striking the period at the end and inserting ; and; and 
(C)by inserting after paragraph (8) the following:  (9)develop and implement an alternative justice response (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994).; and  
(2)in subsection (e), by striking 2014 through 2018 and inserting 2020 through 2024. 14615.Outreach and services to underserved populations grantsSection 120 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20123) is amended— 
(1)in subsection (d)— (A)in paragraph (4), by striking or at the end; 
(B)in paragraph (5), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:  
 
(6)developing, enlarging, or strengthening culturally specific programs and projects to provide culturally specific services regarding, responses to, and prevention of female genital mutilation, female genital cutting, or female circumcision.; and (2)in subsection (g), by striking 2014 through 2018 and inserting 2020 through 2024. 
14616.Criminal provisionsSection 2265 of title 18, United States Code, is amended— (1)in subsection (d)(3)— 
(A)by striking restraining order or injunction,; and (B)by adding at the end the following: The prohibition under this paragraph applies to all protection orders for the protection of a person residing within a State, territorial, or tribal jurisdiction, whether or not the protection order was issued by that State, territory, or Tribe.; and 
(2)in subsection (e), by adding at the end the following: This applies to all Alaska tribes without respect to Indian country or the population of the Native village associated with the Tribe.. 14617.Rape survivor child custodySection 409 of the Justice for Victims of Trafficking Act of 2015 (34 U.S.C. 21308) is amended by striking 2015 through 2019 and inserting 2020 through 2024. 
14618.Enhancing culturally specific services for victims of domestic violence, dating violence, sexual assault, and stalkingSection 121(a) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20124(a)) is amended by adding at the end the following:  (3)Additional authorization of appropriationsIn addition to the amounts made available under paragraph (1), there are authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2020 through 2024.. 
14619.Grants for lethality assessment programs 
(a)In generalThe Attorney General may make grants to States, units of local government, Indian tribes, domestic violence victim service providers, and State or Tribal Domestic Violence Coalitions for technical assistance and training in the operation or establishment of a lethality assessment program. (b)DefinitionIn this section, the term lethality assessment program means a program that— 
(1)rapidly connects a victim of domestic violence to local community-based victim service providers; (2)helps first responders and others in the justice system, including courts, law enforcement agencies, and prosecutors of tribal government and units of local government, identify and respond to possibly lethal circumstances; and 
(3)identifies victims of domestic violence who are at high risk of being seriously injured or killed by an intimate partner. (c)QualificationsTo be eligible for a grant under this section, an applicant shall demonstrate experience in developing, implementing, evaluating, and disseminating a lethality assessment program. 
(d)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to carry out this section for each of fiscal years 2020 through 2024. (e)DefinitionsTerms used in this section have the meanings given such terms in section 40002 of the Violence Against Women Act of 1994. 
2Improving Services for Victims 
14621.Sexual assault services programSection 41601 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12511) is amended— (1)in subsection (b)(4), by striking 0.25 percent and inserting 0.5 percent; and 
(2)in subsection (f)(1), by striking 2014 through 2018 and inserting 2020 through 2024. 14622.Sexual Assault Services ProgramSection 41601(f)(1) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12511(f)(1)) is amended by striking $40,000,000 to remain available until expended for each of fiscal years 2014 through 2018 and inserting $60,000,000 to remain available until expended for each of fiscal years 2020 through 2024.  
14623.Rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement assistance programSection 40295 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12341) is amended— (1)in subsection (a)(3), by striking women and inserting adults, youth,; and 
(2)in subsection (e)(1), by striking 2014 through 2018 and inserting 2020 through 2024. 14624.Training and services to end violence against people with disabilitiesSection 1402 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20122) is amended— 
(1)in the heading, by striking women and inserting people; (2)in subsection (a), by striking individuals each place it appears and inserting people; 
(3)in subsection (b)— (A)by striking disabled individuals each place it appears and inserting people with disabilities; 
(B)in paragraph (3), by inserting after law enforcement the following: and other first responders; and (C)in paragraph (8), by striking providing advocacy and intervention services within and inserting to enhance the capacity of; 
(4)in subsection (c), by striking disabled individuals and inserting people with disabilities; and (5)in subsection (e), by striking 2014 through 2018 and inserting 2020 through 2024. 
14625.Training and services to end abuse in later lifeSection 40801 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12421)— (1)in the heading, by striking Enhanced training and inserting Training; 
(2)by striking subsection (a) Definitions.—In this section— and all that follows through paragraph (1) of subsection (b) and inserting the following: The Attorney General shall make grants to eligible entities in accordance with the following:;  (3)by redesignating paragraphs (2) through (5) of subsection (b) as paragraphs (1) through (4);  
(4)in paragraph (1) (as redesignated by paragraph (3) of this subsection)— (A)by striking , including domestic violence, dating violence, sexual assault, stalking, exploitation, and neglect each place it appears;  
(B)in subparagraph (A)— (i)in clause (i), by inserting after elder abuse the following: and abuse in later life;  
(ii)in clauses (ii) and (iii), by inserting after victims of the following: elder abuse and; and (iii)in clause (iv), by striking advocates, victim service providers, and courts to better serve victims of abuse in later life and inserting leaders, victim advocates, victim service providers, courts, and first responders to better serve older victims;  
(C)in subparagraph (B)— (i)in clause (i), by striking or other community-based organizations in recognizing and addressing instances of abuse in later life and inserting community-based organizations, or other professionals who may identify or respond to abuse in later life; and  
(ii)in clause (ii), by inserting after victims of the following: elder abuse and; and  (D)in subparagraph (D), by striking subparagraph (B)(ii) and inserting paragraph (2)(B); 
(5)in paragraph (2) (as redesignated by paragraph (3))— (A)in subparagraph (A), by striking over 50 years of age and inserting 50 years of age or over; and 
(B)in subparagraph (B), by striking in later life and inserting 50 years of age or over; and (6)in paragraph (4) (as redesignated by paragraph (3)), by striking 2014 through 2018 and inserting 2020 through 2024. 
14626.Demonstration program on trauma-informed training for law enforcementTitle IV of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 10101 note) is amended by adding at the end the following:  QTrauma-informed Training for Law Enforcement 41701.Demonstration program on trauma-informed training for law enforcement (a)DefinitionsIn this section— 
(1)the term Attorney General means the Attorney General, acting through the Director of the Office on Violence Against Women; (2)the term covered individual means an individual who interfaces with victims of domestic violence, dating violence, sexual assault, and stalking, including— 
(A)an individual working for or on behalf of an eligible entity; (B)a school or university administrator; and 
(C)an emergency services or medical employee; (3)the term demonstration site, with respect to an eligible entity that receives a grant under this section, means— 
(A)if the eligible entity is a law enforcement agency described in paragraph (4)(A), the area over which the eligible entity has jurisdiction; and (B)if the eligible entity is an organization or agency described in paragraph (4)(B), the area over which a law enforcement agency described in paragraph (4)(A) that is working in collaboration with the eligible entity has jurisdiction; and 
(4)the term eligible entity means— (A)a State, local, territorial, or Tribal law enforcement agency; or 
(B)a national, regional, or local victim services organization or agency working in collaboration with a law enforcement agency described in subparagraph (A). (b)Grants authorized (1)In generalThe Attorney General shall award grants on a competitive basis to eligible entities to carry out the demonstration program under this section by implementing evidence-based or promising policies and practices to incorporate trauma-informed techniques designed to— 
(A)prevent re-traumatization of the victim; (B)ensure that covered individuals use evidence-based practices to respond to and investigate cases of domestic violence, dating violence, sexual assault, and stalking; 
(C)improve communication between victims and law enforcement officers in an effort to increase the likelihood of the successful investigation and prosecution of the reported crime in a manner that protects the victim to the greatest extent possible; (D)increase collaboration among stakeholders who are part of the coordinated community response to domestic violence, dating violence, sexual assault, and stalking; and 
(E)evaluate the effectiveness of the training process and content by measuring— (i)investigative and prosecutorial practices and outcomes; and 
(ii)the well-being of victims and their satisfaction with the criminal justice process. (2)TermThe Attorney General shall make grants under this section for each of the first 2 fiscal years beginning after the date of enactment of this Act. 
(3)Award basisThe Attorney General shall award grants under this section to multiple eligible entities for use in a variety of settings and communities, including— (A)urban, suburban, Tribal, remote, and rural areas; 
(B)college campuses; or (C)traditionally underserved communities. 
(c)Use of fundsAn eligible entity that receives a grant under this section shall use the grant to— (1)train covered individuals within the demonstration site of the eligible entity to use evidence-based, trauma-informed techniques and knowledge of crime victims' rights throughout an investigation into domestic violence, dating violence, sexual assault, or stalking, including by— 
(A)conducting victim interviews in a manner that— (i)elicits valuable information about the domestic violence, dating violence, sexual assault, or stalking; and 
(ii)avoids re-traumatization of the victim; (B)conducting field investigations that mirror best and promising practices available at the time of the investigation; 
(C)customizing investigative approaches to ensure a culturally and linguistically appropriate approach to the community being served; (D)becoming proficient in understanding and responding to complex cases, including cases of domestic violence, dating violence, sexual assault, or stalking— 
(i)facilitated by alcohol or drugs; (ii)involving strangulation; 
(iii)committed by a non-stranger; (iv)committed by an individual of the same sex as the victim; 
(v)involving a victim with a disability; (vi)involving a male victim; or 
(vii)involving a lesbian, gay, bisexual, or transgender (commonly referred to as LGBT) victim; (E)developing collaborative relationships between— 
(i)law enforcement officers and other members of the response team; and (ii)the community being served; and 
(F)developing an understanding of how to define, identify, and correctly classify a report of domestic violence, dating violence, sexual assault, or stalking; and (2)promote the efforts of the eligible entity to improve the response of covered individuals to domestic violence, dating violence, sexual assault, and stalking through various communication channels, such as the website of the eligible entity, social media, print materials, and community meetings, in order to ensure that all covered individuals within the demonstration site of the eligible entity are aware of those efforts and included in trainings, to the extent practicable. 
(d)Demonstration program trainings on trauma-Informed approaches 
(1)Identification of existing trainings 
(A)In generalThe Attorney General shall identify trainings for law enforcement officers, in existence as of the date on which the Attorney General begins to solicit applications for grants under this section, that— (i)employ a trauma-informed approach to domestic violence, dating violence, sexual assault, and stalking; and 
(ii)focus on the fundamentals of— (I)trauma responses; and 
(II)the impact of trauma on victims of domestic violence, dating violence, sexual assault, and stalking. (B)SelectionAn eligible entity that receives a grant under this section shall select one or more of the approaches employed by a training identified under subparagraph (A) to test within the demonstration site of the eligible entity. 
(2)ConsultationIn carrying out paragraph (1), the Attorney General shall consult with the Director of the Office for Victims of Crime in order to seek input from and cultivate consensus among outside practitioners and other stakeholders through facilitated discussions and focus groups on best practices in the field of trauma-informed care for victims of domestic violence, dating violence, sexual assault, and stalking. (e)EvaluationThe Attorney General, in consultation with the Director of the National Institute of Justice, shall require each eligible entity that receives a grant under this section to identify a research partner, preferably a local research partner, to— 
(1)design a system for generating and collecting the appropriate data to facilitate an independent process or impact evaluation of the use of the grant funds; (2)periodically conduct an evaluation described in paragraph (1); and 
(3)periodically make publicly available, during the grant period— (A)preliminary results of the evaluations conducted under paragraph (2); and 
(B)recommendations for improving the use of the grant funds. (f)Authorization of appropriationsThe Attorney General shall carry out this section using amounts otherwise available to the Attorney General. 
(g)Rule of constructionNothing in this section shall be construed to interfere with the due process rights of any individual.. 3Services, Protection, and Justice for Young Victims 14631.Rape prevention and education grantSection 393A of the Public Health Service Act (42 U.S.C. 280b–1b) is amended— 
(1)in subsection (a)— (A)in paragraph (2), by inserting before the semicolon at the end the following or digital services (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994); and 
(B)in paragraph (7), by striking sexual assault and inserting sexual violence, sexual assault, and sexual harassment; (2)in subsection (b), by striking Indian tribal and inserting Indian Tribal;  
(3)in subsection (c)— (A)in paragraph (1), by striking $50,000,000 for each of fiscal years 2014 through 2018 and inserting $150,000,000 for each of fiscal years 2020 through 2024; and 
(B)in paragraph (3), by adding at the end the following: Not less than 80 percent of the total amount made available under this subsection in each fiscal year shall be awarded in accordance with this paragraph.; and (4)by adding at the end the following: 
 
(e)ReportNot later than 1 year after the date of the enactment of the Violence Against Women Reauthorization Act of 2019, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall submit to Congress, the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives, and the Committee on Appropriations and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the activities funded by grants awarded under this section and best practices relating to rape prevention and education.. 14632.Creating hope through outreach, options, services, and education (CHOOSE) for children and youthSection 41201 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12451) is amended— 
(1)in subsection (a)— (A)by striking stalking, or sex trafficking and inserting or stalking; and 
(B)by adding at the end the following: Grants awarded under this section may be used to address sex trafficking or bullying as part of a comprehensive program focused primarily on domestic violence, dating violence, sexual assault, or stalking.; (2)in subsection (b)— 
(A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking target youth who are victims of domestic violence, dating violence, sexual assault, stalking, and sex trafficking and inserting target youth, including youth in underserved populations who are victims of domestic violence, dating violence, sexual assault, stalking, and sex trafficking; 
(ii)in subparagraph (B), by striking ‘‘or’’ at the end; (iii)in subparagraph (C), by striking the period at the end and inserting a semicolon; and 
(iv)by inserting after subparagraph (C) the following:  (D)clarify State or local mandatory reporting policies and practices regarding peer-to-peer dating violence, sexual assault, stalking, and sex trafficking; or 
(E)develop, enlarge, or strengthen culturally specific programs and projects to provide culturally specific services regarding, responses to, and prevention of female genital mutilation, female genital cutting, or female circumcision.; and  (B)in paragraph (2)— 
(i)in subparagraph (A), by striking stalking, or sex trafficking and inserting stalking, sex trafficking, or female genital mutilation, female genital cutting, or female circumcision;  (ii)in subparagraph (C), by inserting confidential before support services; and 
(iii)in subparagraph (E), by inserting after programming for youth the following: , including youth in underserved populations,; (3)in subsection (c)— 
(A)in paragraph (1), by striking stalking, or sex trafficking and inserting or stalking; and (B)in paragraph (2)(A), by striking paragraph (1) and inserting subparagraph (A) or (B) of paragraph (1); 
(4)in subsection (d)(3), by striking stalking, and sex trafficking and inserting and stalking, including training on working with youth in underserved populations (and, where intervention or programming will include a focus on female genital mutilation, female genital cutting, or female circumcision, or on sex trafficking, sufficient training on those topics); and (5)in subsection (f), by striking $15,000,000 for each of fiscal years 2014 through 2018 and inserting $25,000,000 for each of fiscal years 2020 through 2024. 
14633.Grants to combat violent crimes on campuses 
(a)In GeneralSection 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20125) is amended— (1)in subsection (b)— 
(A)by amending paragraph (2) to read as follows:  (2)To develop, strengthen, and implement campus policies, protocols, and services that more effectively identify and respond to the crimes of domestic violence, dating violence, sexual assault and stalking, including the use of technology to commit these crimes, and to train campus administrators, campus security personnel, and all participants in the resolution process, including the Title IX coordinator’s office and student conduct office on campus disciplinary or judicial boards on such policies, protocols, and services.; 
(B)by amending paragraph (3) to read as follows:  (3)To provide prevention and education programming about domestic violence, dating violence, sexual assault, and stalking, including technological abuse and reproductive and sexual coercion, that is age-appropriate, culturally relevant, ongoing, delivered in multiple venues on campus, accessible, promotes respectful nonviolent behavior as a social norm, and engages men and boys. Such programming should be developed in partnership or collaboratively with experts in intimate partner and sexual violence prevention and intervention.;  
(C)in paragraph (4), by inserting after improve delivery of the following: primary prevention training and; (D)in paragraph (9), by striking and provide and inserting , provide, and disseminate; 
(E)in paragraph (10), by inserting after or adapt the following and disseminate; and (F)by inserting after paragraph (10) the following: 
 
(11)To train campus health centers and appropriate campus faculty, such as academic advisors or professionals who deal with students on a daily basis, on how to recognize and respond to domestic violence, dating violence, sexual assault, and stalking, including training health providers on how to provide universal education to all members of the campus community on the impacts of violence on health and unhealthy relationships and how providers can support ongoing outreach efforts. (12)To train campus personnel in how to use a victim-centered, trauma-informed interview technique, which means asking questions of a student or a campus employee who is reported to be a victim of sexual harassment, sexual assault, domestic violence, dating violence, or stalking, in a manner that is focused on the experience of the reported victim, that does not judge or blame the reported victim for the alleged crime, and that is informed by evidence-based research on the neurobiology of trauma. To the extent practicable, campus personnel shall allow the reported victim to participate in a recorded interview and to receive a copy of the recorded interview. 
(13)To develop and implement an alternative justice response (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994).;  (2)in subsection (c)(3), by striking 2014 through 2018 and inserting 2020 through 2024; 
(3)in subsection (d)— (A)in paragraph (3)(B), by striking for all incoming students and inserting for all students;  
(B)by amending paragraph (3)(D) to read as follows:  (D)The grantee shall train all participants in the resolution process, including the Title IX coordinator’s office and student conduct office, to respond effectively to situations involving domestic violence, dating violence, sexual assault, or stalking. ; and 
(C)in paragraph (4)(C), by inserting after sex, the following: sexual orientation, gender identity,; and (4)in subsection (e), by striking $12,000,000 for each of fiscal years 2014 through 2018 and inserting $16,000,000 for each of fiscal years 2020 through 2024. 
(b)Report on best practices regarding domestic violence, dating violence, sexual assault, and stalking on campusesNot later than 1 year after the date of enactment of this Act, the Secretary of Education shall submit to Congress a report, which includes— (1)an evaluation of programs, events, and educational materials related to domestic violence, dating violence, sexual assault, and stalking; and 
(2)an assessment of best practices and guidance from the evaluation described in paragraph (1), which shall be made publicly available online to universities and college campuses to use as a resource. 14634.Combat online predators (a)In generalChapter 110A of title 18, United States Code, is amended by inserting after section 2261A the following: 
 
2261B.Enhanced penalty for stalkers of children 
(a)In generalExcept as provided in subsection (b), if the victim of an offense under section 2261A is under the age of 18 years, the maximum term of imprisonment for the offense is 5 years greater than the maximum term of imprisonment otherwise provided for that offense in section 2261. (b)LimitationSubsection (a) shall not apply to a person who violates section 2261A if— 
(1)the person is subject to a sentence under section 2261(b)(5); and  (2) (A)the person is under the age of 18 at the time the offense occurred; or 
(B)the victim of the offense is not less than 15 nor more than 17 years of age and not more than 3 years younger than the person who committed the offense at the time the offense occurred.. (b)Clerical amendmentThe table of sections at the beginning of chapter 110A of title 18, United States Code, is amended by inserting after the item relating to section 2261A the following new item: 
 
 
2261B. Enhanced penalty for stalkers of children.. 
(c)Conforming amendmentSection 2261A of title 18, United States Code, is amended in the matter following paragraph (2)(B), by striking section 2261(b) of this title and inserting section 2261(b) or section 2261B, as the case may be. (d)Report on best practices regarding enforcement of anti-Stalking lawsNot later than 1 year after the date of the enactment of this Act, the Attorney General shall submit a report to Congress, which shall— 
(1)include an evaluation of Federal, tribal, State, and local efforts to enforce laws relating to stalking; and (2)identify and describe those elements of such efforts that constitute the best practices for the enforcement of such laws. 
4Violence Reduction Practices 
14641.Study conducted by the Centers for Disease Control and PreventionSection 402 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 280b–4) is amended— (1)in subsection (b), by striking violence against women and inserting violence against adults, youth,; and 
(2)in subsection (c), by striking 2014 through 2018 and inserting 2020 through 2024. 14642.Saving Money and Reducing Tragedies (SMART) through Prevention grantsSection 41303 of the Violence Against Women Act of 1994 (34 U.S.C. 12463) is amended— 
(1)in subsection (b)(1)— (A)in subparagraph (C), by striking and at the end; 
(B)in subparagraph (D), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(E)strategies within each of these areas addressing the unmet needs of underserved populations.;  (2)in subsection (d)(3)— 
(A)in subparagraph (A), by striking and at the end; (B)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (C)include a focus on the unmet needs of underserved populations.; 
(3)in subsection (f), by striking $15,000,000 for each of fiscal years 2014 through 2018 and inserting $45,000,000 for each of fiscal years 2020 through 2024; and (4)in subsection (g), by adding at the end the following:  
 
(3)Remaining amountsAny amounts not made available under paragraphs (1) and (2) may be used for any set of purposes described in paragraphs (1), (2), or (3) of subsection (b), or for a project that fulfills two or more of such sets of purposes.. 5Strengthening the Healthcare Systems Response 14651.Grants to strengthen the healthcare systems response to domestic violence, dating violence, sexual assault, and stalkingSection 399P of the Public Health Service Act (42 U.S.C. 280g–4) is amended— 
(1)in subsection (a)— (A)in paragraph (2), by striking and at the end; 
(B)in paragraph (3), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(4)the development or enhancement and implementation of training programs to improve the capacity of early childhood programs to address domestic violence, dating violence, sexual assault, and stalking among families they serve.; (2)in subsection (b)(1)— 
(A)in subparagraph (A)(ii), by inserting , including labor and sex trafficking after other forms of violence and abuse; (B)in subparagraph (B)(ii)— 
(i)by striking on-site access to; and (ii)by striking patients by increasing and all that follows through the semicolon and inserting the following: 
patients by— (I)increasing the capacity of existing health care professionals, including specialists in trauma and in behavioral health care, and public health staff to address domestic violence, dating violence, sexual assault, stalking, and children exposed to violence; 
(II)contracting with or hiring advocates for victims of domestic violence or sexual assault to provide such services; or (III)providing funding to State domestic and sexual violence coalitions to improve the capacity of such coalitions to coordinate and support health advocates and other health system partnerships;; 
(C)in subparagraph (B)(iii), by striking and at the end;  (D)in subparagraph (B)(iv) by striking the period at the end and inserting the following: , with priority given to programs administered through the Health Resources and Services Administration, Office of Women’s Health; and; and 
(E)in subparagraph (B), by adding at the end the following:   (v)the development, implementation, dissemination, and evaluation of best practices, tools, and training materials for behavioral health professionals to identify and respond to domestic violence, sexual violence, stalking, and dating violence.; 
(3)in subsection (b)(2)(A)— (A)in the heading, by striking Child and elder abuse and inserting the following: Child abuse and abuse in later life; and 
(B)by striking child or elder abuse and inserting the following: child abuse or abuse in later life; (4)in subsection (b)(2)(C)(i), by striking elder abuse and inserting abuse in later life; 
(5)in subsection (b)(2)(C)(iii), by striking or at the end;  (6)in subsection (b)(2)(C)(iv)— 
(A)by inserting mental health, after dental,; and (B)by striking exams. and inserting exams and certifications;; 
(7)in subsection (b)(2)(C), by inserting after clause (iv) the following:   (v)development of a State-level pilot program to— 
(I)improve the response of substance use disorder treatment programs and systems to domestic violence, dating violence, sexual assault, and stalking; and (II)improve the capacity of substance use disorder treatment programs and systems to serve survivors of domestic violence, dating violence, sexual assault, and stalking dealing with substance use disorder; or 
(vi)development and utilization of existing technical assistance and training resources to improve the capacity of substance use disorder treatment programs to address domestic violence, dating violence, sexual assault, and stalking among patients the programs serve.; (8)in subsection (d)(2)(A)— 
(A)by inserting or behavioral health after of health;  (B)by inserting behavioral after physical or; and 
(C)by striking mental before health care; (9)in subsection (d)(2)(B)— 
(A)by striking or health system and inserting behavioral health treatment system; and (B)by striking mental and inserting behavioral; 
(10)in subsection (f) in the heading, by striking Research and evaluation and inserting Research, evaluation, and data collection; (11)in subsection (f)(1), by striking research and evaluation and inserting research, evaluation, or data collection;  
(12)in subsection (f)(1)(B), by inserting after health care the following: or behavioral health;  (13)in subsection (f)(2)— 
(A)in the heading, by inserting after Research the following: and data collection;  (B)in the matter preceding subparagraph (A), by inserting or data collection before authorized in paragraph (1); 
(C)in subparagraph (C), by striking and at the end; (D)in subparagraph (D), by striking the period at the end and inserting a semicolon; and 
(E)by inserting after subparagraph (D) the following:   (E)research on the intersection of substance use disorder and domestic violence, dating violence, sexual assault, and stalking, including the effect of coerced use and efforts by an abusive partner or other to interfere with substance use disorder treatment and recovery; and 
(F)improvement of data collection using existing Federal surveys by including questions about domestic violence, dating violence, sexual assault, or stalking and substance use disorder, coerced use, and mental or behavioral health.; (14)in subsection (g), by striking 2014 through 2018 and inserting 2020 through 2024; and 
(15)in subsection (h), by striking herein and provided for. 6Safe Homes for Victims 14661.Housing protections for victims of domestic violence, dating violence, sexual assault, and stalkingSection 41411 of the Violence Against Women Act of 1994 (34 U.S.C. 12491) is amended— 
(1)in subsection (a)— (A)in paragraph (1)(A), by striking brother, sister, and inserting sibling,;  
(B)in paragraph (3)— (i)in subparagraph (A), by inserting before the semicolon at the end the following: including the direct loan program under such section; 
(ii)in subparagraph (D), by striking the program under subtitle A and inserting the programs under subtitles A through D; (iii)in subparagraph (I)— 
(I)by striking sections 514, 515, 516, 533, and 538 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, and 1490p–2) and inserting sections 514, 515, 516, 533, 538, and 542 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, 1490p–2, and 1490r); and (II)by striking and at the end; 
(iv)in subparagraph (J), by striking the period at the end and inserting a semicolon; and (v)by adding at the end the following: 
 
(K)the provision of assistance from the Housing Trust Fund as established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4501);  (L)the provision of assistance for housing under the Comprehensive Service Programs for Homeless Veterans program under subchapter II of chapter 20 of title 38, United States Code (38 U.S.C. 2011 et seq.); 
(M)the provision of assistance for housing and facilities under the grant program for homeless veterans with special needs under section 2061 of title 38, United States Code; (N)the provision of assistance for permanent housing under the program for financial assistance for supportive services for very low-income veteran families in permanent housing under section 2044 of title 38, United States Code; and 
(O)any other Federal housing programs providing affordable housing to low-income persons by means of restricted rents or rental assistance as identified by the appropriate agency.; and (C)by adding at the end the following:  
 
(4)Covered housing providerThe term covered housing provider refers to the individual or entity under a covered housing program that has responsibility for the administration or oversight of housing assisted under a covered housing program and includes public housing agencies, sponsors, owners, mortgagors, managers, grantee under the Continuum of Care, State and local governments or agencies thereof, and nonprofit or for-profit organizations or entities. (5)Continuum of CareThe term Continuum of Care means the Federal program authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.). 
(6)Internal transferThe term internal transfer means an emergency transfer under subsection (e) from a unit of a covered housing provider to a unit of the same covered housing provider and under the same covered housing program except for programs under the McKinney-Vento Homeless Assistance Act that can transfer to any unit of the same covered housing provider. (7)External transferThe term external transfer means an emergency transfer under subsection (e) from a unit of a covered housing provider to a unit of a different covered housing provider under the same covered housing program.; 
(2)in subsection (b)(3)— (A)in the heading, by inserting after criminal activity the following: and family break-up;  
(B)by amending subparagraph (A) to read as follows:  (A)Denial of assistance, tenancy, and occupancy rights prohibited (i)In generalA tenant shall not be denied assistance, tenancy, or occupancy rights to housing assisted under a covered housing program solely on the basis of criminal activity directly relating to domestic violence, dating violence, sexual assault, or stalking that is engaged in by a member of the household of the tenant or any guest or other person under the control of the tenant, if the tenant or an affiliated individual of the tenant is the victim or threatened victim of such domestic violence, dating violence, sexual assault, or stalking. 
(ii)Criminal activity engaged in by perpetrator of abuseA tenant shall not be denied assistance, tenancy, or occupancy rights to housing assisted under a covered housing program solely on the basis of criminal activity, including drug-related criminal activity (as such term is defined section 3(b)(9) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(9)), engaged in by the perpetrator of the domestic violence, dating violence, sexual assault, or stalking. (iii)Review prior to denial of assistancePrior to denying assistance, tenancy, or occupancy rights to housing assisted under a covered housing program to a tenant on the basis of criminal activity of the tenant, including drug-related criminal activity, the covered housing provider must conduct an individualized review of the totality of the circumstances regarding the criminal activity at issue if the tenant is a victim of domestic violence, dating violence, sexual assault, or stalking. Such review shall include consideration of— 
(I)the nature and severity of the criminal activity; (II)the amount of time that has elapsed since the occurrence of the criminal activity; 
(III)if the tenant engaged in more than one instance of criminal activity, the frequency and duration of the criminal activity; (IV)whether the criminal activity was related to a symptom of a disability, including a substance use disorder; 
(V)whether the victim was coerced by the perpetrator of domestic violence, dating violence, sexual assault, or stalking; (VI)whether the victim has taken affirmative steps to reduce the likelihood that the criminal activity will recur; and 
(VII)any mitigating factors.The covered housing program must provide the tenant with a written summary of its review and the tenant shall have the opportunity to invoke the covered housing program’s grievance policy to dispute the findings.; (C)in subparagraph (B)— 
(i)in the heading, by striking Bifurcation and inserting Family break-up;  (ii)by redesignating clauses (i) and (ii) as clauses (ii) and (iii) respectively; 
(iii)by inserting before clause (ii) (as redesignated by clause (ii) of this subparagraph) the following:   (i)In generalIf a family break-up results from an occurrence of domestic violence, dating violence, sexual assault, or stalking, and the perpetrator no longer resides in the unit and was the sole tenant eligible to receive assistance under a covered housing program, the covered housing provider shall— 
(I)provide any other tenant or resident the opportunity to establish eligibility for the covered housing program; or (II)provide that tenant or resident with at least 180 days to remain in the unit under the same terms and conditions as the perpetrator and find new housing or establish eligibility for another covered housing program.; 
(iv)in clause (ii) (as redesignated by clause (ii) of this subparagraph)— (I)in the heading, by striking In general and inserting Eviction; and 
(II)by inserting after a public housing agency the following: , participating jurisdictions, grantees under the Continuum of Care, grantees,; and (v)by striking clause (iii) (as redesignated by clause (ii) of this subparagraph);  
(D)in subparagraph (C)— (i)in clause (iii), by striking or at the end; 
(ii)in clause (iv), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:  
 
(v)to limit any right, remedy, or procedure otherwise available under the Violence Against Women Reauthorization Act of 2005 (Public Law 109–162, 119 Stat. 2960) prior to the date of enactment of the Violence Against Women Reauthorization Act of 2019.; and (E)by inserting after subparagraph (C) the following: 
 
(D)Early terminationA covered housing provider shall permit a tenant assisted under the covered housing program to terminate the lease at any time prior to the end date of the lease, without penalty, if the tenant has been a victim of domestic violence, dating violence, sexual assault, or stalking and the tenant— (i)sends notice of the early lease termination to the landlord in writing prior to or within 3 days of vacating the premises unless a shorter notice period is provided for under State law; 
(ii) 
(I)reasonably believes that the tenant is threatened with imminent harm if the tenant remains within the same dwelling unit subject to the lease; or (II)is a victim of sexual assault, the sexual assault occurred on the premises during the 180-day period preceding the request for lease termination; and 
(iii)provides a form of documentation consistent with the requirements outlined in subsection (c)(3). Nothing in this subparagraph may be construed to preclude any automatic termination of a lease by operation of law. ; (3)in subsection (c)(4), in the matter preceding subparagraph (A)— 
(A)by striking Any information submitted to a public housing agency or owner or manager and inserting Covered housing providers shall ensure any information submitted; and (B)by inserting after owner or manager the following: of housing assisted under a covered housing program; 
(4)by amending subsection (e) to read as follows:  (e)Emergency transfers (1)In generalA tenant who is a victim of domestic violence, dating violence, sexual assault, or stalking may apply for an emergency transfer to another available and safe dwelling unit assisted under a covered housing program, and the covered housing provider shall grant such application if— 
(A)the tenant expressly requests the transfer from the covered housing provider; and (B) (i)the tenant reasonably believes that the tenant is threatened with imminent harm from further violence if the tenant remains within the same dwelling unit assisted under a covered housing program; or  
(ii)in the case of a tenant who is a victim of sexual assault, the sexual assault occurred on the premises during the 180 day period preceding the request for transfer. A tenant who is not in good standing retains the right to an emergency transfer if they meet the eligibility requirements in this section and the eligibility requirements of the program to which the tenant intends to transfer. (2)PoliciesEach appropriate agency shall adopt an emergency transfer policy for use by covered housing programs. Such emergency transfer policies shall reflect the variations in program operation and administration by covered housing program type. The policies must, at a minimum— 
(A)describe a process that— (i)permits tenants who are victims of domestic violence, dating violence, sexual assault, or stalking to move to another available and safe dwelling quickly through an internal transfer and by receiving a tenant protection voucher, if eligible, pursuant to subsection (f); 
(ii)provides that the victim can choose between completing an internal transfer or receiving a tenant protection voucher, whichever is the safest option for the victim; and (iii)requires that an internal transfer must occur within 10 days after a covered housing provider’s approval of a request for an emergency transfer; 
(B)describe a process to permit tenants who are victims of domestic violence, dating violence, sexual assault, or stalking to complete an external transfer; (C)describe a process that allows a victim of domestic violence, dating violence, sexual assault, or stalking to temporarily relocate, while maintaining eligibility for the covered housing program without the loss of their housing status, if there are no alternative comparable housing program units available, until a safe housing unit under the covered housing program or a tenant protection voucher is available; 
(D)prioritize completing internal transfers and receiving tenant protection vouchers over external transfers, except for Continua of Care, which shall prioritize completing an internal transfer or external transfer prior to receiving a tenant protection voucher; (E)mandate that internal and external transfers take priority over non-emergency transfers; 
(F)mandate that internal and external transfers are not considered new applicants and take priority over existing waiting lists for a covered housing program; (G)incorporate confidentiality measures to ensure that the appropriate agency and the covered housing provider do not disclose any information regarding a tenant who is victim of domestic violence, dating violence, sexual assault, or stalking, including the location of a new dwelling unit to any person or entity without the written authorization of the tenant;  
(H)mandate that if a victim cannot receive an internal transfer, external transfer, and a tenant protection voucher, then the covered housing provider must assist the victim in identifying other housing providers who may have safe and available units to which the victim can move and that the covered housing provider also assist tenants in contacting local organizations offering assistance to victims; and (I)mandate a uniform policy for how a victim of domestic violence, dating violence, sexual assault, or stalking requests an internal or external transfer. 
(3)Local systems funded by Continuum of CareIn addition to adopting the policies as defined in paragraph (2) in an emergency transfer policy, each grantee under the Continuum of Care shall designate the entity within its geographic area that will coordinate and facilitate emergency transfers, and that entity shall also— (A)coordinate external transfers among all covered housing providers participating in the Continuum of Care;  
(B)identify an external transfer, if available, within 30 days of an approved request; (C)coordinate emergency transfers with Continua of Care in other jurisdictions in cases where the victim requests an out-of-jurisdiction transfer; and 
(D)ensure a victim is not required to be reassessed through the local Continuum of Care intake process when seeking an emergency transfer placement. (4)Regional officesEach regional office of the Department of Housing and Urban Development (hereinafter in this section referred to as a HUD regional office) shall develop and implement a regional emergency transfer plan in collaboration with public housing agencies and the entities designated under paragraph (3). Such a plan shall set forth how public housing agencies will coordinate emergency transfers with other public housing agencies regionally. The plans must be submitted to the Violence Against Women Director and be made publicly available. HUD regional offices shall defer to any additional emergency transfer policies, priorities and strategies set by entities designated under paragraph (3). 
(5)Covered housing providersEach covered housing provider shall develop and implement an emergency transfer policy consistent with the requirements in paragraph (2) or (3).; (5)in subsection (f), by adding at the end the following: The Secretary shall establish these policies and procedures within 60 days after the date of enactment of the Violence Against Women Reauthorization Act of 2019.; 
(6)by redesignating subsection (g) as subsection (k); and (7)by inserting after subsection (f) the following: 
 
(g)Emergency transfer policies and proceduresThe head of each appropriate agency shall establish the policy required under subsection (e) with respect to emergency transfers and emergency transfer vouchers within 180 days after the date of enactment of the Violence Against Women Reauthorization Act of 2019. (h)Emergency transfer vouchersProvision of emergency transfer vouchers to victims of domestic violence, dating violence, sexual assault, or stalking under subsection (e), shall be considered an eligible use of any funding for tenant protection voucher assistance available under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) subject to the availability of appropriated funds. 
(i)Authorization of appropriationsThere are authorized to be appropriated to carry out emergency transfers under this section, $20,000,000 under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for each of fiscal years 2020 through 2024. (j)Training and referrals (1)Training for staff of covered housing programsThe Secretary of Housing and Urban Development, in partnership with domestic violence experts, shall develop mandatory training for staff of covered housing providers to provide a basic understanding of domestic violence, dating violence, sexual assault, and stalking, and to facilitate implementation of this section. All staff of covered housing providers shall attend the basic understanding training once annually; and all staff and managers engaged in tenant services shall attend both the basic understanding training and the implementation training once annually.  
(2)ReferralsThe appropriate agency with respect to each covered housing program shall supply all appropriate staff of the covered housing providers with a referral listing of public contact information for all domestic violence, dating violence, sexual assault, and stalking service providers offering services in its coverage area.. 14662.Ensuring compliance and implementation; prohibiting retaliation against victimsChapter 2 of subtitle N of title IV of the Violence Against Women Act of 1994 (34 U.S.C. 12491 et seq.) is amended by inserting after section 41411 the following: 
 
41412.Compliance reviews 
(a)Annual compliance reviewsEach appropriate agency administering a covered housing program shall establish a process by which to review compliance with the requirements of this subtitle, on an annual basis, of the covered housing providers administered by that agency. Such a review shall examine the following topics: (1)Covered housing provider compliance with requirements prohibiting the denial of assistance, tenancy, or occupancy rights on the basis of domestic violence, dating violence, sexual assault, or stalking. 
(2)Covered housing provider compliance with confidentiality provisions set forth in section 41411(c)(4). (3)Covered housing provider compliance with the notification requirements set forth in section 41411(d)(2). 
(4)Covered housing provider compliance with accepting documentation set forth in section 41411(c). (5)Covered housing provider compliance with emergency transfer requirements set forth in section 41411(e). 
(6)Covered housing provider compliance with the prohibition on retaliation set forth in section 41414. (b)RegulationsEach appropriate agency shall issue regulations to implement subsection (a) not later than 1 year after the effective date of the Violence Against Women Reauthorization Act of 2019. These regulations shall— 
(1)define standards of compliance for covered housing providers; (2)include detailed reporting requirements, including the number of emergency transfers requested and granted, as well as the length of time needed to process emergency transfers, disaggregated by external and internal transfers; and 
(3)include standards for corrective action plans where a covered housing provider has failed to meet compliance standards. (c)Public DisclosureEach appropriate agency shall ensure that an agency-level assessment of the information collected during the compliance review process completed pursuant to this subsection is made publicly available. This agency-level assessment shall include an evaluation of each topic identified in subsection (a). 
(d)Rules of ConstructionNothing in this section shall be construed— (1)to limit any claim filed or other proceeding commenced, by the date of enactment of the Violence Against Women Reauthorization Act of 2019, with regard to any right, remedy, or procedure otherwise available under the Violence Against Women Reauthorization Act of 2005 (Public Law 109–162, 119 Stat. 2960), as in effect on the day prior to such date of enactment; or 
(2)to supersede any provision of any Federal, State, or local law that provides greater protection than this section for victims of domestic violence, dating violence, sexual assault, or stalking. 41413.Department of Housing and Urban Development Violence Against Women Director (a)EstablishmentThere shall be, within the Office of the Secretary of the Department of Housing and Urban Development, a Violence Against Women Director (in this section referred to as the Director). 
(b)DutiesThe Director shall— (1)support implementation of the provisions of this subtitle; 
(2)coordinate development of Federal regulations, policy, protocols, and guidelines on matters relating to the implementation of this subtitle, at each agency administering a covered housing program; (3)advise and coordinate with designated officials within the United States Interagency Council on Homelessness, the Department of Housing and Urban Development, the Department of the Treasury, the Department of Agriculture, the Department of Health and Human Services, the Department of Veterans Affairs, and the Department of Justice concerning legislation, implementation, and other issues relating to or affecting the housing provisions under this subtitle; 
(4)provide technical assistance, coordination, and support to each appropriate agency regarding advancing housing protections and access to housing for victims of domestic violence, dating violence, sexual assault, and stalking, including compliance with this subtitle; (5)ensure that adequate technical assistance is made available to covered housing providers regarding implementation of this subtitle, as well as other issues related to advancing housing protections for victims of domestic violence, dating violence, sexual assault, and stalking, including compliance with this subtitle; 
(6)act as a liaison with the judicial branches of Federal, State, and local governments on matters relating to the housing needs of victims of domestic violence, dating violence, sexual assault, and stalking; (7)implement a quality control system and a corrective action plan system for those covered housing providers that fail to comply with this subtitle, wherein— 
(A)such corrective action plans shall be developed in partnership with national, State, or local programs focused on child or adult victims of domestic violence, dating violence, sexual assault, or stalking; and (B)such corrective action plans shall include provisions requiring covered housing providers to review and develop appropriate notices, procedures, and staff training to improve compliance with this subtitle, in partnership with national, state, or local programs focused on child or adult victims; 
(8)establish a formal reporting process to receive individual complaints concerning noncompliance with this subtitle; (9)coordinate the development of interagency guidelines to ensure that information concerning available dwelling units is forwarded to the Director by all covered housing providers for use by the Secretary in facilitating the emergency transfer process;  
(10)coordinate with HUD regional offices and officials at each appropriate agency the development of Federal regulations, policy, protocols, and guidelines regarding uniform timeframes for the completion of emergency transfers; and (11)ensure that the guidance and notices to victims are distributed in commonly encountered languages. 
(c)Rules of ConstructionNothing in this section shall be construed— (1)to limit any claim filed or other proceeding commenced, by the date of enactment of the Violence Against Women Reauthorization Act of 2019, with regard to any right, remedy, or procedure otherwise available under the Violence Against Women Reauthorization Act of 2005 (Public Law 109–162, 119 Stat. 2960), as in effect on the day prior to such date of enactment; or 
(2)to supersede any provision of any Federal, State, or local law that provides greater protection than this section for victims of domestic violence, dating violence, sexual assault, or stalking. 41414.Prohibition on retaliation (a)Nondiscrimination requirementNo covered housing provider shall discriminate against any person because that person has opposed any act or practice made unlawful by this subtitle, or because that individual testified, assisted, or participated in any matter related to this subtitle. 
(b)Prohibition on coercionNo covered housing provider shall coerce, intimidate, threaten, or interfere with, or retaliate against, any person in the exercise or enjoyment of, or on account of the person having exercised or enjoyed, or on account of the person having aided or encouraged any other individual in the exercise or enjoyment of, any rights or protections under this subtitle, including— (1)intimidating or threatening any person because that person is assisting or encouraging an individual entitled to claim the rights or protections under this subtitle; and 
(2)retaliating against any person because that person has participated in any investigation or action to enforce this subtitle. (c)Enforcement authority of the SecretaryThe authority of the Secretary of Housing and Urban Development and the Office for Fair Housing and Equal Opportunity to enforce this section shall be the same as the Fair Housing Act (42 U.S.C. 3610 et seq.).. 
14663.Protecting the right to report crime from one’s home 
(a)In generalChapter 2 of subtitle N of title IV of the Violence Against Women Act of 1994 (34 U.S.C. 12491 et seq.), as amended by this Act, is further amended by inserting after section 41414 the following:  41415.Right to Report Crime and Emergencies from One’s Home (a)In generalLandlords, homeowners, residents, occupants, and guests of, and applicants for, housing assisted under a covered housing program shall have the right to seek law enforcement or emergency assistance on their own behalf or on behalf of another person in need of assistance, and shall not be penalized based on their requests for assistance or based on criminal activity of which they are a victim or otherwise not at fault under statutes, ordinances, regulations, or policies adopted or enforced by covered governmental entities as defined in subsection (d). Penalties that are prohibited include— 
(1)actual or threatened assessment of penalties, fees, or fines; (2)actual or threatened eviction; 
(3)actual or threatened refusal to rent or renew tenancy; (4)actual or threatened refusal to issue an occupancy permit or landlord permit; and 
(5)actual or threatened closure of the property, or designation of the property as a nuisance or a similarly negative designation. (b)ReportingConsistent with the process provided for in section 104(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(b)), covered governmental entities shall— 
(1)report any of their laws or policies, or, as applicable, the laws or policies adopted by subgrantees, that impose penalties on landlords, homeowners, residents, occupants, guests, or housing applicants based on requests for law enforcement or emergency assistance or based on criminal activity that occurred at a property; and (2)certify that they are in compliance with the protections under this subtitle or describe the steps they will take within 180 days to come into compliance, or to ensure compliance among subgrantees. 
(c)OversightOversight and accountability mechanisms provided for under title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.) shall be available to address violations of this section. (d)DefinitionFor purposes of this section, covered governmental entity shall mean any municipal, county, or state government that receives funding pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306). 
(e)SubgranteesFor those covered governmental entities that distribute funds to subgrantees, compliance with subsection (b)(1) includes inquiring about the existence of laws and policies adopted by subgrantees that impose penalties on landlords, homeowners, residents, occupants, guests, or housing applicants based on requests for law enforcement or emergency assistance or based on criminal activity that occurred at a property.. (b)Supporting effective, alternative crime reduction methods (1)Additional authorized use of Byrne-JAG fundsSection 501(a)(1) of subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(a)(1)) is amended by adding after subparagraph (H) the following:  
 
(I)Programs for the development and implementation of alternative methods of reducing crime in communities, to supplant punitive programs or policies. For purposes of this subparagraph, a punitive program or policy is a program or policy that (i) imposes a penalty on a victim of domestic violence, dating violence, sexual assault, or stalking, on the basis of a request by the victim for law enforcement or emergency assistance; or (ii) imposes a penalty on such a victim because of criminal activity at the property in which the victim resides.. (2)Additional authorized use of COPS fundsSection 1701(b) of part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(b)) is amended— 
(A)in paragraph (22), by striking and after the semicolon; (B)in paragraph (23), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:   (24)to develop and implement alternative methods of reducing crime in communities, to supplant punitive programs or policies (as such term is defined in section 501(a)(1)(I)). . 
(3)Additional authorized use of grants to encourage arrest policiesSection 2101(b) of part U of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461(b)), as amended by this Act, is further amended by adding at the end the following:   (25)To develop and implement alternative methods of reducing crime in communities, to supplant punitive programs or policies. For purposes of this paragraph, a punitive program or policy is a program or policy that (A) imposes a penalty on a victim of domestic violence, dating violence, sexual assault, or stalking, on the basis of a request by the victim for law enforcement or emergency assistance; or (B) imposes a penalty on such a victim because of criminal activity at the property in which the victim resides.. 
14664.Transitional housing assistance grants for victims of domestic violence, dating violence, sexual assault, or stalkingSection 40299 of the Violence Against Women Act of 1994 (34 U.S.C. 12351) is amended— (1)in subsection (a), in the matter preceding paragraph (1)— 
(A)by striking the Director of the Violence Against Women Office and inserting the Director of the Office on Violence Against Women; and (B)by inserting after , other nonprofit, nongovernmental organizations the following: , population-specific organizations; and 
(2)in subsection (g)— (A)in paragraph (1), by striking 2014 through 2018 and inserting 2020 through 2024; 
(B)in paragraph (2), by striking 5 percent and inserting 8 percent; and (C)in paragraph (3)(B), by striking 0.25 percent and inserting 0.5 percent. 
14665.Addressing the housing needs of victims of domestic violence, dating violence, sexual assault, and stalking 
(a)McKinney-Vento Homeless Assistance GrantsSection 423(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11383(a)) is amended by adding at the end the following:  (13)Facilitating and coordinating activities to ensure compliance with section 41411(e) of the Violence Against Women Act of 1994, including, in consultation with the regional office (if applicable) of the appropriate agency (as such term is defined in section 41411 of the Violence Against Women Act of 1994), development of external transfer memoranda of understanding between covered housing providers, participating in the local Continua of Care, facilitation of external transfers between those covered housing providers participating in the local Continua of Care, and monitoring compliance with the confidentiality protections of section 41411(c)(4) of the Violence Against Women Act of 1994 for reporting to that regional office.. 
(b)Definition of domestic violence and other dangerous or life-Threatening conditions amendedSection 103(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(b)) is amended to read as follows:  (b)Domestic violence and other dangerous or life-Threatening conditionsNotwithstanding any other provision of this section, the Secretary shall consider to be homeless any individual or family who— 
(1)is fleeing, or attempting to flee, domestic violence, dating violence, sexual assault, stalking, and who have no other residence and lack resources to obtain other permanent housing; or (2)is fleeing or attempting to flee a dangerous or life-threatening condition in the individual’s or family’s current housing situation, including where the health and safety of children are jeopardized and who have no other residence and lack the resources or support networks to obtain other permanent housing.. 
(c)Collaborative grants To increase the long-Term stability of victimsSection 41404(i) of the Violence Against Women Act of 1994 (34 U.S.C. 12474(i)) is amended by striking 2014 through 2018 and inserting 2020 through 2024. (d)Grants To combat violence against women in public and assisted housingSection 41405 of the Violence Against Women Act of 1994 (34 U.S.C. 12475) is amended— 
(1)in subsection (b), by striking the Director of the Violence Against Women Office and inserting the Director of the Office on Violence Against Women; (2)in subsection (c)(2)(D), by inserting after linguistically and culturally specific service providers, the following: population-specific organizations,; and 
(3)in subsection (g), by striking 2014 through 2018 and inserting the following: 2020 through 2024. 14666.United States Housing Act of 1937 amendmentsSection 5A(d) of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(d)) is amended— 
(1)by amending paragraph (13) to read as follows:  (13)Domestic violence, dating violence, sexual assault, or stalking programs (A)CopiesA copy of— 
(i)all standardized notices issued pursuant to the housing protections under subtitle N of the Violence Against Women Act of 1994, including the notice required under section 41411(d) of the Violence Against Women Act of 1994; (ii)the emergency transfer plan issued pursuant to section 41411 of the Violence Against Women Act of 1994; and 
(iii)any and all memoranda of understanding with other covered housing providers developed to facilitate emergency transfers under section 41411(e) of the Violence Against Women Act of 1994. (B)DescriptionsA description of— 
(i)any activities, services, or programs provided or offered by an agency, either directly or in partnership with other service providers, to child or adult victims of domestic violence, dating violence, sexual assault, or stalking; (ii)any activities, services, or programs provided or offered by a public housing agency that helps child and adult victims of domestic violence, dating violence, sexual assault, or stalking, to obtain or maintain housing; 
(iii)any activities, services, or programs provided or offered by a public housing agency to prevent domestic violence, dating violence, sexual assault, and stalking, or to enhance victim safety in assisted families; and (iv)all training and support services offered to staff of the public housing agency to provide a basic understanding of domestic violence, dating violence, sexual assault, and stalking, and to facilitate implementation of the housing protections of section 41411 of the Violence Against Women Act of 1994.; and 
(2)in paragraph (16), by inserting the Violence Against Women Act of 1994, before the Fair Housing Act. 7Economic Security for Victims 14671.FindingsCongress finds the following: 
(1)Over 1 in 3 women experience sexual violence, and 1 in 5 women have survived completed or attempted rape. Such violence has a devastating impact on women’s physical and emotional health, financial security, and ability to maintain their jobs, and thus impacts interstate commerce and economic security. (2)The Office on Violence Against Women of the Department of Justice defines domestic violence as a pattern of abusive behavior in any relationship that is used by one intimate partner to gain or maintain power and control over another intimate partner. Domestic violence can include physical, sexual, emotional, economic, or psychological actions or threats of actions that influence another person. Domestic violence includes any behaviors that intimidate, manipulate, humiliate, isolate, frighten, terrorize, coerce, threaten, blame, hurt, injure, or wound an individual. 
(3)The Centers for Disease Control and Prevention report that domestic violence or intimate partner violence is a serious public health issue for millions of individuals in the United States. Nearly 1 in 4 women and 1 in 9 men in the United States have suffered sexual violence, physical violence, or stalking by an intimate partner. (4)Transgender and gender non-conforming people face extraordinary levels of physical and sexual violence. 
(5)More than 1 in 4 transgender people have faced bias-driven assault, and this rate is higher for trans women and trans people of color. (6)The American Foundation for Suicide Prevention has found that transgender and gender non-conforming people had an elevated prevalence of suicide attempts, especially when they have suffered physical or sexual violence. 
(7)Homicide is one of the leading causes of death for women on the job. Domestic partners or relatives commit 43 percent of workplace homicides against women. One study found that intimate partner violence resulted in 142 homicides among women at work in the United States from 2003 to 2008, a figure which represents 22 percent of the 648 workplace homicides among women during the period. In fact, in 2010, homicides against women at work increased by 13 percent despite continuous declines in overall workplace homicides in recent years. (8)Women in the United States are 11 times more likely to be murdered with guns than women in other high-income countries. Female intimate partners are more likely to be murdered with a firearm than all other means combined. The presence of a gun in domestic violence situations increases the risk of homicide for women by 500 percent. 
(9)Violence can have a dramatic impact on the survivor of such violence. Studies indicate that 44 percent of surveyed employed adults experienced the effect of domestic violence in the workplace, and 64 percent indicated their workplace performance was affected by such violence. Another recent survey found that 78 percent of offenders used workplace resources to express anger, check up on, pressure, or threaten a survivor. Sexual assault, whether occurring in or out of the workplace, can impair an employee’s work performance, require time away from work, and undermine the employee’s ability to maintain a job. Nearly 50 percent of sexual assault survivors lose their jobs or are forced to quit in the aftermath of the assaults. (10)Studies find that 60 percent of single women lack economic security and 81 percent of households with single mothers live in economic insecurity. Significant barriers that survivors confront include access to housing, transportation, and child care. Ninety-two percent of homeless women have experienced domestic violence, and more than 50 percent of such women cite domestic violence as the direct cause for homelessness. Survivors are deprived of their autonomy, liberty, and security, and face tremendous threats to their health and safety. 
(11)The Centers for Disease Control and Prevention report that survivors of severe intimate partner violence lose nearly 8 million days of paid work, which is the equivalent of more than 32,000 full-time jobs and almost 5,600,000 days of household productivity each year. Therefore, women disproportionately need time off to care for their health or to find safety solutions, such as obtaining a restraining order or finding housing, to avoid or prevent further violence. (12)Annual costs of intimate partner violence are estimated to be more than $8,300,000,000. According to the Centers for Disease Control and Prevention, the costs of intimate partner violence against women in 1995 exceeded an estimated $5,800,000,000. These costs included nearly $4,100,000,000 in the direct costs of medical and mental health care and nearly $1,800,000,000 in the indirect costs of lost productivity. These statistics are generally considered to be underestimated because the costs associated with the criminal justice system are not included. 
(13)Fifty-five percent of senior executives recently surveyed said domestic violence has a harmful effect on their company’s productivity, and more than 70 percent said domestic violence negatively affects attendance. Seventy-eight percent of human resources professionals consider partner violence a workplace issue. However, more than 70 percent of United States workplaces have no formal program or policy that addresses workplace violence, let alone domestic violence. In fact, only four percent of employers provided training on domestic violence. (14)Studies indicate that one of the best predictors of whether a survivor will be able to stay away from his or her abuser is the degree of his or her economic independence. However, domestic violence, dating violence, sexual assault, and stalking often negatively impact a survivor’s ability to maintain employment. 
(15)Abusers frequently seek to exert financial control over their partners by actively interfering with their ability to work, including preventing their partners from going to work, harassing their partners at work, limiting their partners’ access to cash or transportation, and sabotaging their partners’ child care arrangements. (16)Economic abuse refers to behaviors that control an intimate partner’s ability to acquire, use, and maintain access to, money, credit, ownership of assets, or access to governmental or private financial benefits, including defaulting on joint obligations (such as school loans, credit card debt, mortgages, or rent). Other forms of such abuse may include preventing someone from attending school, threatening to or actually terminating employment, controlling or withholding access to cash, checking, or credit accounts, and attempting to damage or sabotage the creditworthiness of an intimate partner, including forcing an intimate partner to write bad checks, forcing an intimate partner to default on payments related to household needs, such as housing, or forcing an intimate partner into bankruptcy. 
(17)The Patient Protection and Affordable Care Act (Public Law 111–148), and the amendments made by such Act, ensures that most health plans must cover preventive services, including screening and counseling for domestic violence, at no additional cost. In addition, it prohibits insurance companies from discriminating against patients for preexisting conditions, like domestic violence. (18)Yet, more can be done to help survivors. Federal law in effect on the day before the date of enactment of this Act does not explicitly— 
(A)authorize survivors of domestic violence, dating violence, sexual assault, or stalking to take leave from work to seek legal assistance and redress, counseling, or assistance with safety planning activities; (B)address the eligibility of survivors of domestic violence, dating violence, sexual assault, or stalking for unemployment compensation; 
(C)provide job protection to survivors of domestic violence, dating violence, sexual assault, or stalking; (D)prohibit insurers and employers who self-insure employee benefits from discriminating against survivors of domestic violence, dating violence, sexual assault, or stalking and those who help them in determining eligibility, rates charged, and standards for payment of claims; or 
(E)prohibit insurers from disclosing information about abuse and the location of the survivors through insurance databases and other means. (19)This Act aims to empower survivors of domestic violence, dating violence, sexual assault, or stalking to be free from violence, hardship, and control, which restrains basic human rights to freedom and safety in the United States. 
14672.National Resource Center on workplace responses to assist victims of domestic and sexual violenceSection 41501 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12501) is amended— (1)in subsection (a)— 
(A)by inserting and sexual harassment after domestic and sexual violence; and (B)by striking employers and labor organizations and inserting employers, labor organizations, and victim service providers; 
(2)in subsection (b)(3), by striking and stalking and inserting stalking, and sexual harassment; (3)in subsection (c)(1), by inserting before the period at the end or sexual harassment; 
(4)in subsection (c)(2)(A), by inserting or sexual harassment after sexual violence; and (5)in subsection (e), by striking $1,000,000 for each of fiscal years 2014 through 2018 and inserting $2,000,000 for each of fiscal years 2020 through 2024. 
14673.Entitlement to unemployment compensation for victims of sexual and other harassment and survivors of domestic violence, sexual assault, or stalking 
(a)Unemployment compensation 
(1)Section 3304(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (18), by redesignating paragraph (19) as paragraph (20), and by inserting after paragraph (18) the following new paragraph:  (19)no person may be denied compensation under such State law solely on the basis of the individual having a voluntary separation from work if such separation is attributable to such individual being a victim of sexual or other harassment or a survivor of domestic violence, sexual assault, or stalking; and. 
(2)Section 3304 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (g)Sexual or other harassment; etc 
(1)DocumentationFor purposes of subsection (a)(19), a voluntary separation of an individual shall be considered to be attributable to such individual being a survivor or victim of sexual or other harassment or a survivor of domestic violence, sexual assault, or stalking if such individual submits such evidence as the State deems sufficient. (2)Sufficient documentationFor purposes of paragraph (1), a State shall deem sufficient, at a minimum— 
(A)evidence of such harassment, violence, assault, or stalking in the form of— (i)a sworn statement and a form of identification;  
(ii)a police or court record; or (iii)documentation from a victim service provider, an attorney, a police officer, a medical professional, a social worker, an antiviolence counselor, a member of the clergy, or another professional; and 
(B)an attestation that such voluntary separation is attributable to such harassment, violence, assault, or stalking. (3)DefinitionsFor purposes of this section— 
(A)The terms domestic violence, sexual assault, stalking, victim of sexual or other harassment, and survivor of domestic violence, sexual assault, or stalking have the meanings given such terms under State law, regulation, or policy. (B)The term victim service provider has the meaning given such term in section 40002 of the Violence Against Women Act of 1994.. 
(b)Unemployment compensation personnel trainingSection 303(a) of the Social Security Act (42 U.S.C. 503(a)) is amended— (1)by redesignating paragraphs (4) through (12) as paragraphs (5) through (13), respectively; and 
(2)by inserting after paragraph (3) the following new paragraph:  (4) (A)Such methods of administration as will ensure that— 
(i)applicants for unemployment compensation and individuals inquiring about such compensation are notified of the provisions of section 3304(a)(19) of the Internal Revenue Code of 1986; and (ii)claims reviewers and hearing personnel are trained in— 
(I)the nature and dynamics of sexual and other harassment, domestic violence, sexual assault, or stalking; and (II)methods of ascertaining and keeping confidential information about possible experiences of sexual and other harassment, domestic violence, sexual assault, or stalking to ensure that— 
(aa)requests for unemployment compensation based on separations stemming from sexual and other harassment, domestic violence, sexual assault, or stalking are identified and adjudicated; and (bb)confidentiality is provided for the individual’s claim and submitted evidence. 
(B)For purposes of this paragraph— (i)the terms domestic violence, sexual assault, and stalking have the meanings given such terms in section 40002 of the Violence Against Women Act of 1994;  
(ii)the term sexual and other harassment has the meaning given such term under State law, regulation, or policy; and (iii)the term survivor of domestic violence, sexual assault, or stalking means— 
(I)a person who has experienced or is experiencing domestic violence, sexual assault, or stalking; and (II)a person whose family or household member has experienced or is experiencing domestic violence, sexual assault, or stalking.. 
(c)TANF personnel trainingSection 402(a) of the Social Security Act (42 U.S.C. 602(a)) is amended by adding at the end the following new paragraph:  (8)Certification that the State will provide information to survivors of sexual and other harassment, domestic violence, sexual assault, or stalking (A)In generalA certification by the chief executive officer of the State that the State has established and is enforcing standards and procedures to— 
(i)ensure that applicants for assistance under the State program funded under this part and individuals inquiring about such assistance are adequately notified of— (I)the provisions of section 3304(a)(19) of the Internal Revenue Code of 1986; and 
(II)assistance made available by the State to survivors of sexual and other harassment, domestic violence, sexual assault, or stalking; (ii)ensure that case workers and other agency personnel responsible for administering the State program funded under this part are adequately trained in— 
(I)the nature and dynamics of sexual and other harassment, domestic violence, sexual assault, or stalking; (II)State standards and procedures relating to the prevention of, and assistance for individuals who are survivors of sexual and other harassment, domestic violence, sexual assault, or stalking; and 
(III)methods of ascertaining and keeping confidential information about possible experiences of sexual and other harassment, domestic violence, sexual assault, or stalking; (iii)ensure that, if a State has elected to establish and enforce standards and procedures regarding the screening for, and identification of, domestic violence pursuant to paragraph (7)— 
(I)applicants for assistance under the State program funded under this part and individuals inquiring about such assistance are adequately notified of options available under such standards and procedures; and (II)case workers and other agency personnel responsible for administering the State program funded under this part are provided with adequate training regarding such standards and procedures and options available under such standards and procedures; and 
(iv)ensure that the training required under subparagraphs (B) and, if applicable, (C)(ii) is provided through a training program operated by an eligible entity. (B)DefinitionsFor purposes of this paragraph— 
(i)the terms domestic violence, sexual assault, and stalking have the meanings given such terms in section 40002 of the Violence Against Women Act of 1994;  (ii)the term sexual and other harassment has the meaning given such term under State law, regulation, or policy; and 
(iii)the term survivor of domestic violence, sexual assault, or stalking means— (I)a person who has experienced or is experiencing domestic violence, sexual assault, or stalking; and 
(II)a person whose family or household member has experienced or is experiencing domestic violence, sexual assault, or stalking.. (d)Sexual and other harassment, domestic violence, sexual assault, or stalking training grant program (1)Grants authorizedThe Secretary of Labor (in this subsection referred to as the Secretary) is authorized to award— 
(A)a grant to a national victim service provider in order for such organization to— (i)develop and disseminate a model training program (and related materials) for the training required under section 303(a)(4)(B) of the Social Security Act, as added by subsection (b), and under subparagraph (B) and, if applicable, subparagraph (C)(ii) of section 402(a)(8) of such Act, as added by subsection (c); and 
(ii)provide technical assistance with respect to such model training program, including technical assistance to the temporary assistance for needy families program and unemployment compensation personnel; and (B)grants to State, tribal, or local agencies in order for such agencies to contract with eligible entities to provide State, tribal, or local caseworkers and other State, tribal, or local agency personnel responsible for administering the temporary assistance for needy families program established under part A of title IV of the Social Security Act in a State or Indian reservation with the training required under subparagraph (B) and, if applicable, subparagraph (C)(ii) of such section 402(a)(8). 
(2)Eligible entity definedFor purposes of paragraph (1)(B), the term eligible entity means an entity— (A)that is— 
(i)a State or tribal domestic violence coalition or sexual assault coalition; (ii)a State or local victim service provider with recognized expertise in the dynamics of domestic violence, sexual assault, or stalking whose primary mission is to provide services to survivors of domestic violence, sexual assault, or stalking, including a rape crisis center or domestic violence program; or 
(iii)an organization with demonstrated expertise in State or county welfare laws and implementation of such laws and experience with disseminating information on such laws and implementation, but only if such organization will provide the required training in partnership with an entity described in clause (i) or (ii); and (B)that— 
(i)has demonstrated expertise in the dynamics of both domestic violence and sexual assault, such as a joint domestic violence and sexual assault coalition; or (ii)will provide the required training in partnership with an entity described in clause (i) or (ii) of subparagraph (A) in order to comply with the dual domestic violence and sexual assault expertise requirement under clause (i). 
(3)ApplicationAn entity seeking a grant under this subsection shall submit an application to the Secretary at such time, in such form and manner, and containing such information as the Secretary specifies. (4)Reports (A)Reports to congressNot later than a year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report on the grant program established under this subsection. 
(B)Reports available to publicThe Secretary shall establish procedures for the dissemination to the public of each report submitted under subparagraph (A). Such procedures shall include the use of the internet to disseminate such reports. (5)Authorization of appropriations (A)In generalThere are authorized to be appropriated— 
(i)$1,000,000 for fiscal year 2020 to carry out the provisions of paragraph (1)(A); and (ii)$12,000,000 for each of fiscal years 2020 through 2024 to carry out the provisions of paragraph (1)(B). 
(B)Three-year availability of grant fundsEach recipient of a grant under this subsection shall return to the Secretary any unused portion of such grant not later than 3 years after the date the grant was awarded, together with any earnings on such unused portion. (C)Amounts returnedAny amounts returned pursuant to subparagraph (B) shall be available without further appropriation to the Secretary for the purpose of carrying out the provisions of paragraph (1)(B).  
(e)Effect on existing laws, etc 
(1)More protective laws, agreements, programs, and plansNothing in this title shall be construed to supersede any provision of any Federal, State, or local law, collective bargaining agreement, or employment benefits program or plan that provides greater unemployment insurance benefits for survivors of sexual and other harassment, domestic violence, sexual assault, or stalking than the rights established under this title. (2)Less protective laws, agreements, programs, and plansAny law, collective bargaining agreement, or employment benefits program or plan of a State or unit of local government is preempted to the extent that such law, agreement, or program or plan would impair the exercise of any right established under this title or the amendments made by this title. 
(f)Effective date 
(1)Unemployment amendments 
(A)In generalExcept as provided in subparagraph (B) and paragraph (2), the amendments made by this section shall apply in the case of compensation paid for weeks beginning on or after the expiration of the 180-day period beginning on the date of enactment of this Act. (B)Extension of effective date for State law amendment (i)In generalExcept as provided in paragraph (2), in a case in which the Secretary of Labor identifies a State as requiring a change to its statutes, regulations, or policies in order to comply with the amendments made by this section, such amendments shall apply in the case of compensation paid for weeks beginning after the earlier of— 
(I)the date the State changes its statutes, regulations, or policies in order to comply with such amendments; or (II)the end of the first session of the State legislature which begins after the date of enactment of this Act or which began prior to such date and remained in session for at least 25 calendar days after such date, except that in no case shall such amendments apply before the date that is 180 days after the date of enactment of this Act. 
(ii)Session definedIn this subparagraph, the term session means a regular, special, budget, or other session of a State legislature. (2)TANF amendment (A)In generalExcept as provided in subparagraph (B), the amendment made by subsection (c) shall take effect on the date of enactment of this Act. 
(B)Extension of effective date for State law amendmentIn the case of a State plan under part A of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State action (including legislation, regulation, or other administrative action) in order for the plan to meet the additional requirements imposed by the amendment made by subsection (c), the State plan shall not be regarded as failing to comply with the requirements of such amendment on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session is considered to be a separate regular session of the State legislature. (g)DefinitionsIn this section, the terms domestic violence, sexual assault, stalking, survivor of domestic violence, sexual assault, or stalking, and victim service provider have the meanings given such terms in section 3304(g) of the Internal Revenue Code of 1986. 
14674.Study and reports on barriers to survivors’ economic security access 
(a)StudyThe Secretary of Health and Human Services, in consultation with the Secretary of Labor, shall conduct a study on the barriers that survivors of domestic violence, dating violence, sexual assault, or stalking throughout the United States experience in maintaining economic security as a result of issues related to domestic violence, dating violence, sexual assault, or stalking. (b)ReportsNot later than 1 year after the date of enactment of this title, and every 5 years thereafter, the Secretary of Health and Human Services, in consultation with the Secretary of Labor, shall submit a report to Congress on the study conducted under subsection (a). 
(c)ContentsThe study and reports under this section shall include— (1)identification of geographic areas in which State laws, regulations, and practices have a strong impact on the ability of survivors of domestic violence, dating violence, sexual assault, or stalking to exercise— 
(A)any rights under this Act without compromising personal safety or the safety of others, including family members and excluding the abuser; and (B)other components of economic security, including financial empowerment, affordable housing, transportation, healthcare access, and quality education and training opportunities; 
(2)identification of geographic areas with shortages in resources for such survivors, with an accompanying analysis of the extent and impact of such shortage; (3)analysis of factors related to industries, workplace settings, employer practices, trends, and other elements that impact the ability of such survivors to exercise any rights under this Act without compromising personal safety or the safety of others, including family members; 
(4)the recommendations of the Secretary of Health and Human Services and the Secretary of Labor with respect to resources, oversight, and enforcement tools to ensure successful implementation of the provisions of this Act in order to support the economic security and safety of survivors of domestic violence, dating violence, sexual assault, or stalking; and (5)best practices for States, employers, health carriers, insurers, and other private entities in addressing issues related to domestic violence, dating violence, sexual assault, or stalking. 
14675.GAO StudyNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate a report that examines, with respect to survivors of domestic violence, dating violence, sexual assault, or stalking who are, or were, enrolled at institutions of higher education and borrowed a loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) for which the survivors have not repaid the total interest and principal due, each of the following: (1)The implications of domestic violence, dating violence, sexual assault, or stalking on a borrower's ability to repay their Federal student loans. 
(2)The adequacy of policies and procedures regarding Federal student loan deferment, forbearance, and grace periods when a survivor has to suspend or terminate the survivor's enrollment at an institution of higher education due to domestic violence, dating violence, sexual assault, or stalking. (3)The adequacy of institutional policies and practices regarding retention or transfer of credits when a survivor has to suspend or terminate the survivor's enrollment at an institution of higher education due to domestic violence, dating violence, sexual assault, or stalking. 
(4)The availability or any options for a survivor of domestic violence, dating violence, sexual assault, or stalking who attended an institution of higher education that committed unfair, deceptive, or abusive acts or practices, or otherwise substantially misrepresented information to students, to be able to seek a defense to repayment of the survivor's Federal student loan. (5)The limitations faced by a survivor of domestic violence, dating violence, sexual assault, or stalking to obtain any relief or restitution on the survivor's Federal student loan debt due to the use of forced arbitration, gag orders, or bans on class actions. 
14676.Education and information programs for survivors 
(a)Public education campaign 
(1)In generalThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services (through the Director of the Centers for Disease Control and Prevention and the grant recipient under section 41501 of the Violence Against Women Act of 1994 that establishes the national resource center on workplace responses to assist victims of domestic and sexual violence) and the Attorney General (through the Principal Deputy Director of the Office on Violence Against Women), shall coordinate and provide for a national public outreach and education campaign to raise public awareness of the workplace impact of domestic violence, dating violence, sexual assault, and stalking, including outreach and education for employers, service providers, teachers, and other key partners. This campaign shall pay special attention to ensure that survivors are made aware of the existence of the following types of workplace laws (federal and/or State): anti-discrimination laws that bar treating survivors differently; leave laws, both paid and unpaid that are available for use by survivors; unemployment insurance laws and policies that address survivor eligibility. (2)DisseminationThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services and the Attorney General, as described in paragraph (1), may disseminate information through the public outreach and education campaign on the resources and rights referred to in this subsection directly or through arrangements with health agencies, professional and nonprofit organizations, consumer groups, labor organizations, institutions of higher education, clinics, the media, and Federal, State, and local agencies. 
(3)InformationThe information disseminated under paragraph (2) shall include, at a minimum, a description of— (A)the resources and rights that are— 
(i)available to survivors of domestic violence, dating violence, sexual assault, or stalking; and  (ii)established in this Act and the Violence Against Women Act of 1994 (34 U.S.C. 12291 et seq.); 
(B)guidelines and best practices on prevention of domestic violence, dating violence, stalking, and sexual assault; (C)resources that promote healthy relationships and communication skills; 
(D)resources that encourage bystander intervention in a situation involving domestic violence, dating violence, stalking, or sexual assault; (E)resources that promote workplace policies that support and help maintain the economic security of survivors of domestic violence, dating violence, sexual assault, or stalking, including guidelines and best practices to promote the creation of effective employee assistance programs; and 
(F)resources and rights that the heads of Federal agencies described in paragraph (2) determine are appropriate to include. (4)Common languagesThe Secretary of Labor shall ensure that the information disseminated to survivors under paragraph (2) is made available in commonly encountered languages. 
(b)DefinitionsIn this section: (1)Employee (A)In generalThe term employee means any individual employed by an employer. In the case of an individual employed by a public agency, such term means an individual employed as described in section 3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)). 
(B)BasisThe term includes a person employed as described in subparagraph (A) on a full- or part-time basis, for a fixed time period, on a temporary basis, pursuant to a detail, or as a participant in a work assignment as a condition of receipt of Federal or State income-based public assistance. (2)EmployerThe term employer— 
(A)means any person engaged in commerce or in any industry or activity affecting commerce who employs 15 or more individuals; and (B)includes any person acting directly or indirectly in the interest of an employer in relation to an employee, and includes a public agency that employs individuals as described in section 3(e)(2) of the Fair Labor Standards Act of 1938, but does not include any labor organization (other than when acting as an employer) or anyone acting in the capacity of officer or agent of such labor organization. 
(3)FLSA termsThe terms employ and State have the meanings given the terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203). (c)Study on workplace responsesThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services, shall conduct a study on the status of workplace responses to employees who experience domestic violence, dating violence, sexual assault, or stalking while employed, in each State and nationally, to improve the access of survivors of domestic violence, dating violence, sexual assault, or stalking to supportive resources and economic security. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2020 through 2024. 14677.SeverabilityIf any provision of this Act, any amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of the provisions of this Act, the amendments made by this Act, and the application of such provisions or amendments to any person or circumstance shall not be affected. 
8Homicide reduction initiatives 
14681.Prohibiting persons convicted of misdemeanor crimes against dating partners and persons subject to protection ordersSection 921(a) of title 18, United States Code, is amended— (1)in paragraph (32), by striking all that follows after The term intimate partner and inserting the following: 
— (A)means, with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and 
(B)includes— (i)a dating partner or former dating partner (as defined in section 2266); and 
(ii)any other person similarly situated to a spouse who is protected by the domestic or family violence laws of the State or tribal jurisdiction in which the injury occurred or where the victim resides.; (2)in paragraph (33)(A)— 
(A)in clause (i), by inserting after Federal, State, the following: municipal,; and (B)in clause (ii), by inserting intimate partner, after spouse, each place it appears; 
(3)by redesignating paragraphs (34) and (35) as paragraphs (35) and (36) respectively; and (4)by inserting after paragraph (33) the following: 
 
(34) 
(A)The term misdemeanor crime of stalking means an offense that— (i)is a misdemeanor crime of stalking under Federal, State, Tribal, or municipal law; and 
(ii)is a course of harassment, intimidation, or surveillance of another person that— (I)places that person in reasonable fear of material harm to the health or safety of— 
(aa)that person; (bb)an immediate family member (as defined in section 115) of that person;  
(cc)a household member of that person; or (dd)a spouse or intimate partner of that person; or 
(II)causes, attempts to cause, or would reasonably be expected to cause emotional distress to a person described in item (aa), (bb), (cc), or (dd) of subclause (I). (B)A person shall not be considered to have been convicted of such an offense for purposes of this chapter, unless— 
(i)the person was represented by counsel in the case, or knowingly and intelligently waived the right to counsel in the case; and (ii)in the case of a prosecution for an offense described in this paragraph for which a person was entitled to a jury trial in the jurisdiction in which the case was tried, either— 
(I)the case was tried by a jury; or (II)the person knowingly and intelligently waived the right to have the case tried by a jury, by guilty plea or otherwise. 
(C)A person shall not be considered to have been convicted of such an offense for purposes of this chapter if the conviction has been expunged or set aside, or is an offense for which the person has been pardoned or has had civil rights restored (if the law of the applicable jurisdiction provides for the loss of civil rights under such an offense) unless the pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, transport, possess, or receive firearms.. 14682.Prohibiting stalkers and individuals subject to court order from possessing a firearmSection 922 of title 18, United States Code, is amended— 
(1)in subsection (d)— (A)in paragraph (8), by striking that restrains such person and all that follows, and inserting described in subsection (g)(8);; 
(B)in paragraph (9), by striking the period at the end and inserting ; or; and (C)by inserting after paragraph (9) the following: 
 
(10)who has been convicted in any court of a misdemeanor crime of stalking.; and  (2)in subsection (g)— 
(A)by amending paragraph (8) to read as follows:  (8)who is subject to a court order— 
(A)that was issued— (i)after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or 
(ii)in the case of an ex parte order, relative to which notice and opportunity to be heard are provided— (I)within the time required by State, tribal, or territorial law; and 
(II)in any event within a reasonable time after the order is issued, sufficient to protect the due process rights of the person; (B)that restrains such person from— 
(i)harassing, stalking, or threatening an intimate partner of such person or child of such intimate partner or person, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child; or (ii)intimidating or dissuading a witness from testifying in court; and 
(C)that— (i)includes a finding that such person represents a credible threat to the physical safety of such individual described in subparagraph (B); or 
(ii)by its terms explicitly prohibits the use, attempted use, or threatened use of physical force against such individual described in subparagraph (B) that would reasonably be expected to cause bodily injury;; (B)in paragraph (9), by striking the comma at the end and inserting ; or; and 
(C)by inserting after paragraph (9) the following:  (10)who has been convicted in any court of a misdemeanor crime of stalking,.  
9Safety for Indian Women 
14691.Findings and purposes 
(a)FindingsCongress finds the following: (1)American Indians and Alaska Natives are 2.5 times as likely to experience violent crimes—and at least 2 times more likely to experience rape or sexual assault crimes—compared to all other races. 
(2)More than 4 in 5 American Indian and Alaska Native women, or 84.3 percent, have experienced violence in their lifetime. (3)The vast majority of Native victims—96 percent of women and 89 percent of male victims—report being victimized by a non-Indian. 
(4)Native victims of sexual violence are three times as likely to have experienced sexual violence by an interracial perpetrator as non-Hispanic White victims and Native stalking victims are nearly 4 times as likely to be stalked by someone of a different race. (5)While tribes exercising jurisdiction over non-Indians have reported significant successes, the inability to prosecute crimes related to the Special Domestic Violence Criminal Jurisdiction crimes continues to leave Tribes unable to fully hold domestic violence offenders accountable. 
(6)Tribal prosecutors report that the majority of domestic violence cases involve children either as witnesses or victims, and Department of Justice reports that American Indian and Alaska Native children suffer exposure to violence at rates higher than any other race in the United States. (7)Childhood exposure to violence has immediate and long-term effects, including: increased rates of altered neurological development, poor physical and mental health, poor school performance, substance abuse, and overrepresentation in the juvenile justice system. 
(8)According to the Centers for Disease Control and Prevention, homicide is the third leading cause of death among American Indian and Alaska Native women between 10 and 24 years of age and the fifth leading cause of death for American Indian and Alaska Native women between 25 and 34 years of age. (9)On some reservations, Indian women are murdered at more than 10 times the national average. 
(10)According to a 2010 Government Accountability Office report, United States Attorneys declined to prosecute nearly 52 percent of violent crimes that occur in Indian country. (11)Investigation into cases of missing and murdered Indian women is made difficult for tribal law enforcement agencies due to a lack of resources, such as— 
(A)necessary training, equipment, or funding; (B)a lack of interagency cooperation; and 
(C)a lack of appropriate laws in place. (12)Domestic violence calls are among the most dangerous calls that law enforcement receives. 
(13)The complicated jurisdictional scheme that exists in Indian country— (A)has a significant negative impact on the ability to provide public safety to Indian communities; 
(B)has been increasingly exploited by criminals; and (C)requires a high degree of commitment and cooperation among tribal, Federal, and State law enforcement officials. 
(14)Restoring and enhancing local, tribal capacity to address violence against women provides for greater local control, safety, accountability, and transparency. (15)In States with restrictive land settlement acts such as Alaska, Indian country is limited, resources for local tribal responses either nonexistent or insufficient to meet the needs, jurisdiction unnecessarily complicated and increases the already high levels of victimization of American Indian and Alaska Native women. According to the Tribal Law and Order Act Commission Report, Alaska Native women are over-represented in the domestic violence victim population by 250 percent; they comprise 19 percent of the State population, but are 47 percent of reported rape victims. And among other Indian Tribes, Alaska Native women suffer the highest rates of domestic and sexual violence in the country. 
(b)PurposesThe purposes of this title are— (1)to clarify the responsibilities of Federal, State, tribal, and local governments with respect to responding to cases of domestic violence, dating violence, stalking, trafficking, sexual violence, crimes against children, and assault against tribal law enforcement officers and murdered Indians; 
(2)to increase coordination and communication among Federal, State, tribal, and local law enforcement agencies;  (3)to empower tribal governments with the resources and information necessary to effectively respond to cases of domestic violence, dating violence, stalking, sex trafficking, sexual violence, and missing and murdered Indians; and 
(4)to increase the collection of data related to missing and murdered Indians and the sharing of information among Federal, State, and tribal officials responsible for responding to and investigating cases of missing and murdered Indians. 14692.Authorizing funding for the tribal access program (a)In GeneralSection 534 of title 28, United States Code, is amended by adding at the end the following: 
 
(g)Authorization of appropriationsThere is authorized to be appropriated $3,000,000 for each of fiscal years 2020 through 2024, to remain available until expended, for the purposes of enhancing the ability of tribal government entities to access, enter information into, and obtain information from, Federal criminal information databases, as authorized by this section.. (b)Indian tribe and Indian law enforcement information sharingSection 534 of title 28, United States Code, is further amended by amending subsection (d) to read as follows: 
 
(d)Indian tribe and Indian law enforcement information sharingThe Attorney General shall permit tribal law enforcement entities (including entities designated by a tribe as maintaining public safety within a tribe’s territorial jurisdiction that has no federal or state arrest authority) and Bureau of Indian Affairs law enforcement agencies— (1)to access and enter information into Federal criminal information databases; and 
(2)to obtain information from the databases.. 14693.Tribal jurisdiction over crimes of domestic violence, dating violence, obstruction of justice, sexual violence, sex trafficking, stalking, and assault of a law enforcement officer or corrections officerSection 204 of Public Law 90–284 (25 U.S.C. 1304) (commonly known as the Indian Civil Rights Act of 1968) is amended— 
(1)in the heading, by striking crimes of domestic violence and inserting crimes of domestic violence, dating violence, obstruction of justice, sexual violence, sex trafficking, stalking, and assault of a law enforcement or corrections officer;  (2)in subsection (a)(6), in the heading, by striking Special domestic violence criminal jurisdiction and inserting Special tribal criminal jurisdiction; 
(3)by striking special domestic violence criminal jurisdiction each place such term appears and inserting special tribal criminal jurisdiction; (4)in subsection (a)— 
(A)by adding at the end the following:  (12)StalkingThe term stalking means engaging in a course of conduct directed at a specific person proscribed by the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs that would cause a reasonable person to— 
(A)fear for the person’s safety or the safety of others; or (B)suffer substantial emotional distress.; 
(B)by redesignating paragraphs (6) and (7) as paragraphs (10) and (11); (C)by inserting before paragraph (10) (as redesignated) the following: 
 
(8)Sex trafficking 
(A)In generalThe term sex trafficking means conduct— (i)consisting of— 
(I)recruiting, enticing, harboring, transporting, providing, obtaining, advertising, maintaining, patronizing, or soliciting by any means a person; or (II)benefitting, financially or by receiving anything of value, from participation in a venture that has engaged in an act described in subclause (I); and 
(ii)carried out with the knowledge, or, except where the act constituting the violation of clause (i) is advertising, in reckless disregard of the fact, that— (I)means of force, threats of force, fraud, coercion, or any combination of such means will be used to cause the person to engage in a commercial sex act; or 
(II)the person has not attained the age of 18 years and will be caused to engage in a commercial sex act. (B)DefinitionsIn this paragraph, the terms coercion and commercial sex act have the meanings given the terms in section 1591(e) of title 18, United States Code. 
(9)Sexual violenceThe term sexual violence means any nonconsensual sexual act or contact proscribed by the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs, including in any case in which the victim lacks the capacity to consent to the act.; (D)by redesignating paragraphs (4) and (5) as paragraphs (6) and (7); 
(E)by redesignating paragraphs (1) through (3) as paragraphs (2) through (4); (F)in paragraph (3) (as redesignated), to read as follows: 
 
(3)Domestic violenceThe term domestic violence means violence— (A)committed by a current or former spouse or intimate partner of the victim, by a person with whom the victim shares a child in common, by a person who is cohabitating with or has cohabitated with the victim as a spouse or intimate partner, or by a person similarly situated to a spouse of the victim under the domestic- or family- violence laws of an Indian tribe that has jurisdiction over the Indian country where the violence occurs; or 
(B) 
(i)committed against a victim who is a child under the age of 18, or an elder (as such term is defined by tribal law), including when an offender recklessly engages in conduct that creates a substantial risk of death or serious bodily injury to the victim, or committed as described in subparagraph (A) while the child or elder is present; and (ii)the child or elder— 
(I)resides or has resided in the same household as the offender;  (II)is related to the offender by blood or marriage;  
(III)is related to another victim of the offender by blood or marriage;  (IV)is under the care of a victim of the offender who is an intimate partner or former spouse; or 
(V)is under the care of a victim of the offender who is similarly situated to a spouse of the victim under the domestic- or family- violence laws of an Indian tribe that has jurisdiction over the Indian country where the violence occurs.; (G)by inserting before paragraph (2) (as redesignated), the following: 
 
(1)Assault of a law enforcement or correctional officerThe term assault of a law enforcement or correctional officer means any criminal violation of the law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs that involves the threatened, attempted, or actual harmful or offensive touching of a law enforcement or correctional officer.; and (H)by inserting after paragraph (4) (as redesignated), the following: 
 
(5)Obstruction of justiceThe term obstruction of justice means any violation of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs, and the violation involves interfering with the administration or due process of the tribe’s laws including any tribal criminal proceeding or investigation of a crime.; (5)in subsection (b)(1), by inserting after the powers of self-government of a participating tribe the following: , including any participating tribes in the State of Maine,; 
(6)in subsection (b)(4)— (A)in subparagraph (A)(i), by inserting after over an alleged offense the following: , other than obstruction of justice or an act of assault of a law enforcement or corrections officer,; and  
(B)in subparagraph (B)— (i)in clause (ii), by striking or at the end;  
(ii)in clause (iii)(II), by striking the period at the end and inserting the following: ; or; and (iii)by adding at the end the following:  
 
(iv)is being prosecuted for a crime of sexual violence, stalking, sex trafficking, obstructing justice, or assaulting a police or corrections officer under the laws of the prosecuting tribe.; (7)in subsection (c)— 
(A)in the matter preceding paragraph (1), by striking domestic violence and inserting tribal; and (B)in paragraph (1)— 
(i)in the paragraph heading, by striking and dating violence and inserting , dating violence, obstruction of justice, sexual violence, stalking, sex trafficking, or assault of a law enforcement or corrections officer; and (ii)by striking or dating violence and inserting , dating violence, obstruction of justice, sexual violence, stalking, sex trafficking, or assault of a law enforcement or corrections officer;  
(8)in subsection (d), by striking domestic violence each place it appears and inserting tribal; (9)by striking subsections (f), (g), and (h) and inserting the following: 
 
(f)Grants and reimbursement to tribal governments 
(1)Reimbursement 
(A)In generalThe Attorney General is authorized to reimburse tribal government authorities for expenses incurred in exercising special tribal criminal jurisdiction. (B)Eligible expensesEligible expenses for reimbursement shall include— 
(i)expenses incurred to arrest or prosecute offenders and to detain inmates (including costs associated with providing health care); (ii)expenses related to indigent defense services; and 
(iii)costs associated with probation and rehabilitation services. (C)ProcedureReimbursements authorized pursuant to this section shall be in accordance with rules promulgated by the Attorney General after consultation with Indian tribes and within 1 year after the date of enactment of this Act. The rules promulgated by the Department shall set a maximum allowable reimbursement to any tribal government in a 1-year period. 
(2)GrantsThe Attorney General may award grants to the governments of Indian tribes (or to authorized designees of those governments)— (A)to strengthen tribal criminal justice systems to assist Indian tribes in exercising special tribal criminal jurisdiction, including— 
(i)law enforcement (including the capacity of law enforcement, court personnel, or other non-law enforcement entities that have no Federal or State arrest authority agencies but have been designated by a tribe as responsible for maintaining public safety within its territorial jurisdiction, to enter information into and obtain information from national crime information databases); (ii)prosecution; 
(iii)trial and appellate courts (including facilities construction); (iv)probation systems;  
(v)detention and correctional facilities (including facilities construction);  (vi)alternative rehabilitation centers; 
(vii)culturally appropriate services and assistance for victims and their families; and (viii)criminal codes and rules of criminal procedure, appellate procedure, and evidence; 
(B)to provide indigent criminal defendants with the effective assistance of licensed defense counsel, at no cost to the defendant, in criminal proceedings in which a participating tribe prosecutes— (i)a crime of domestic violence; 
(ii)a crime of dating violence;  (iii)a criminal violation of a protection order;  
(iv)a crime of sexual violence;  (v)a crime of stalking;  
(vi)a crime of sex trafficking;  (vii)a crime of obstruction of justice; or  
(viii)a crime of assault of a law enforcement or correctional officer; (C)to ensure that, in criminal proceedings in which a participating tribe exercises special tribal criminal jurisdiction, jurors are summoned, selected, and instructed in a manner consistent with all applicable requirements; 
(D)to accord victims of domestic violence, dating violence, sexual violence, stalking, sex trafficking, obstruction of justice, assault of a law enforcement or correctional officer, and violations of protection orders rights that are similar to the rights of a crime victim described in section 3771(a) of title 18, consistent with tribal law and custom; and (E)to create a pilot project to allow up to five Indian tribes in Alaska to implement special tribal criminal jurisdiction. 
(g)Supplement, not supplantAmounts made available under this section shall supplement and not supplant any other Federal, State, tribal, or local government amounts made available to carry out activities described in this section. (h)Authorization of appropriationsThere are authorized to be appropriated $7,000,000 for each of fiscal years 2020 through 2024 to carry out subsection (f) and to provide training, technical assistance, data collection, and evaluation of the criminal justice systems of participating tribes. 
(i)Use of fundsNot less than 25 percent of the total amount of funds appropriated under this section in a given year shall be used for each of the purposes described in paragraphs (1) and (2) of subsection (f), with remaining funds available to be distributed for either of the purposes described in paragraph (1) or (2) of subsection (f), or any combination of such purposes, depending on need and in consultation with Indian tribes.; (10)by inserting after subsection (i) the following: 
 
(j)Indian country definedFor purposes of the pilot project described in subsection (f)(5), the definition of Indian country shall include— (1)Alaska Native-owned Townsites, Allotments, and former reservation lands acquired in fee by Alaska Native Village Corporations pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 33) and other lands transferred in fee to Native villages; and  
(2)all lands within any Alaska Native village with a population that is at least 75 percent Alaska Native.. 14694.Annual reporting requirementsBeginning in the first fiscal year after the date of enactment of this title, and annually thereafter, the Attorney General and the Secretary of the Interior shall jointly prepare and submit a report, to the Committee on Indian Affairs and the Committee on the Judiciary of the Senate and the Committee on Natural Resources and the Committee on the Judiciary of the House of Representatives, that— 
(1)includes known statistics on missing and murdered Indian women in the United States, including statistics relating to incidents of sexual abuse or sexual assault suffered by the victims; and (2)provides recommendations regarding how to improve data collection on missing and murdered Indian women. 
14695.Report on the response of law enforcement agencies to reports of missing or murdered Indians 
(a)DefinitionsIn this section: (1)Covered databaseThe term covered database means— 
(A)the database of the National Crime Information Center; (B)the Combined DNA Index System; 
(C)the Next Generation Identification System; and (D)any other database or system of a law enforcement agency under which a report of a missing or murdered Indian may be submitted, including— 
(i)the Violent Criminal Apprehension Program; or (ii)the National Missing and Unidentified Persons System. 
(2)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (3)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code. 
(4)Law enforcement agencyThe term law enforcement agency means a Federal, State, local, or Tribal law enforcement agency. (5)Missing or murdered IndianThe term missing or murdered Indian means any Indian who is— 
(A)reported missing in Indian country or any other location; or (B)murdered in Indian country or any other location. 
(6)Notification SystemThe term notification system means— (A)the Criminal Justice Information Network; 
(B)the AMBER Alert communications network established under subtitle A of title III of the PROTECT Act (34 U.S.C. 20501 et seq.); and (C)any other system or public notification system that relates to a report of a missing or murdered Indian, including any State, local, or Tribal notification system. 
(b)ReportNot later than 1 year after the date of enactment of this section, the Comptroller General of the United States shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a comprehensive report that includes— (1)a review of— 
(A)each law enforcement agency that has jurisdiction over missing or murdered Indians and the basis for that jurisdiction; (B)the response procedures, with respect to a report of a missing or murdered Indian, of— 
(i)the Federal Bureau of Investigation; (ii)the Bureau of Indian Affairs; and 
(iii)any other Federal law enforcement agency responsible for responding to or investigating a report of a missing or murdered Indian; (C)each covered database and notification system; 
(D)Federal interagency cooperation and notification policies and procedures related to missing or murdered Indians; (E)the requirements of each Federal law enforcement agency relating to notifying State, local, or Tribal law enforcement agencies after the Federal law enforcement agency receives a report of a missing or murdered Indian; and 
(F)the public notification requirements of law enforcement agencies relating to missing or murdered Indians; (2)recommendations and best practices relating to improving cooperation between and response policies of law enforcement agencies relating to missing and murdered Indians; and 
(3)recommendations relating to— (A)improving how— 
(i)covered databases address instances of missing or murdered Indians, including by improving access to, integrating, and improving the sharing of information between covered databases; and (ii)notification systems address instances of missing or murdered Indians, including by improving access to, integrating, and improving the sharing of information between notification systems; 
(B)social, educational, economic, and any other factor that may contribute to an Indian becoming a missing or murdered Indian; and (C)legislation to reduce the likelihood that an Indian may become a missing or murdered Indian. 
10Office on Violence Against Women 
14701.Establishment of Office on Violence Against Women 
(a)Establishment of Office on Violence Against WomenSection 2002 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10442) is amended— (1)in subsection (a), by striking a Violence Against Women Office and inserting an Office on Violence Against Women; 
(2)in subsection (b), by inserting after within the Department of Justice the following: , not subsumed by any other office; (3)in subsection (c)(2), by striking Violence Against Women Act of 1994 (title VI of Public Law 103–322) and the Violence Against Women Act of 2000 (division B of Public Law 106–386) and inserting Violence Against Women Act of 1994 (title VII of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), and the Violence Against Women Reauthorization Act of 2019.  
(b)Director of the Office on Violence Against WomenSection 2003 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10443) is amended to read as follows:  2003.Director of the Office on Violence Against Women (a)AppointmentThe President, by and with the advice and consent of the Senate, shall appoint a Director for the Office on Violence Against Women (in this title referred to as the Director) to be responsible, under the general authority of the Attorney General, for the administration, coordination, and implementation of the programs and activities of the Office. 
(b)Other employmentThe Director shall not— (1)engage in any employment other than that of serving as Director; or 
(2)hold any office in, or act in any capacity for, any organization, agency, or institution with which the Office makes any contract or other agreement under the Violence Against Women Act of 1994 (title IV of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), or the Violence Against Women Reauthorization Act of 2019. (c)VacancyIn the case of a vacancy, the President may designate an officer or employee who shall act as Director during the vacancy. 
(d)CompensationThe Director shall be compensated at a rate of pay not to exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.. (c)Duties and functions of Director of the Office on Violence Against WomenSection 2004 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10444) is amended to read as follows: 
 
2004.Duties and functions of Director of the Office on Violence Against WomenThe Director shall have the following duties: (1)Maintaining liaison with the judicial branches of the Federal and State Governments on matters relating to violence against women. 
(2)Providing information to the President, the Congress, the judiciary, State, local, and tribal governments, and the general public on matters relating to violence against women. (3)Serving, at the request of the Attorney General, as the representative of the Department of Justice on domestic task forces, committees, or commissions addressing policy or issues relating to violence against women. 
(4)Serving, at the request of the President, acting through the Attorney General, as the representative of the United States Government on human rights and economic justice matters related to violence against women in international fora, including, but not limited to, the United Nations. (5)Carrying out the functions of the Department of Justice under the Violence Against Women Act of 1994 (title IV of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), and the Violence Against Women Reauthorization Act of 2019, including with respect to those functions— 
(A)the development of policy, protocols, and guidelines; (B)the development and management of grant programs and other programs, and the provision of technical assistance under such programs; and 
(C)the awarding and termination of grants, cooperative agreements, and contracts. (6)Providing technical assistance, coordination, and support to— 
(A)other components of the Department of Justice, in efforts to develop policy and to enforce Federal laws relating to violence against women, including the litigation of civil and criminal actions relating to enforcing such laws; (B)other Federal, State, local, and tribal agencies, in efforts to develop policy, provide technical assistance, synchronize federal definitions and protocols, and improve coordination among agencies carrying out efforts to eliminate violence against women, including Indian or indigenous women; and 
(C)grantees, in efforts to combat violence against women and to provide support and assistance to victims of such violence. (7)Exercising such other powers and functions as may be vested in the Director pursuant to this subchapter or by delegation of the Attorney General. 
(8)Establishing such rules, regulations, guidelines, and procedures as are necessary to carry out any function of the Office.. (d)Staff of Office on Violence Against WomenSection 2005 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10445) is amended in the heading, by striking Violence Against Women Office and inserting Office on Violence Against Women. 
(e)Clerical amendmentSection 121(a)(1) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20124(a)(1)) is amended by striking the Violence Against Women Office and inserting the Office on Violence Against Women. 14702.Report of the Attorney General on the effects of the shutdownNot later than 180 days after the date of enactment of this title, the Attorney General shall submit a report to Congress on the effects of the Federal Government shutdown that lasted from December 22, 2018 to January 25, 2019, evaluating and detailing the extent of the effect of the shutdown on the ability of the Department of Justice to disperse funding and services under the Violence Against Women Act of 1994, the Violence Against Women and Department of Justice Reauthorization Act of 2005, and the Victims of Crime Act of 1984, to victims of domestic violence, dating violence, sexual assault, and stalking. 
11Improving Conditions for Women in Federal Custody 
14711.Improving the treatment of primary caretaker parents and other individuals in federal prisons 
(a)Short titleThis section may be cited as the Ramona Brant Improvement of Conditions for Women in Federal Custody Act. (b)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following: 
 
4051.Treatment of primary caretaker parents and other individuals  
(a)DefinitionsIn this section— (1)the term correctional officer means a correctional officer of the Bureau of Prisons; 
(2)the term covered institution means a Federal penal or correctional institution; (3)the term Director means the Director of the Bureau of Prisons; 
(4)the term post-partum recovery means the first 8-week period of post-partum recovery after giving birth; (5)the term primary caretaker parent has the meaning given the term in section 31903 of the Family Unity Demonstration Project Act (34 U.S.C. 12242);  
(6)the term prisoner means an individual who is incarcerated in a Federal penal or correctional institution, including a vulnerable person; and (7)the term vulnerable person means an individual who— 
(A)is under 21 years of age or over 60 years of age; (B)is pregnant; 
(C)identifies as lesbian, gay, bisexual, transgender, or intersex; (D)is victim or witness of a crime; 
(E)has filed a nonfrivolous civil rights claim in Federal or State court; (F)has a serious mental or physical illness or disability; or 
(G)during the period of incarceration, has been determined to have experienced or to be experiencing severe trauma or to be the victim of gender-based violence— (i)by any court or administrative judicial proceeding; 
(ii)by any corrections official; (iii)by the individual’s attorney or legal service provider; or 
(iv)by the individual. (b)Geographic placement (1)Establishment of officeThe Director shall establish within the Bureau of Prisons an office that determines the placement of prisoners. 
(2)Placement of prisonersIn determining the placement of a prisoner, the office established under paragraph (1) shall— (A)if the prisoner has children, place the prisoner as close to the children as possible;  
(B)in deciding whether to assign a transgender or intersex prisoner to a facility for male or female prisoners, and in making other housing and programming assignments, consider on a case-by-case basis whether a placement would ensure the prisoner’s health and safety, including serious consideration of the prisoner’s own views with respect to their safety, and whether the placement would present management or security problems; and (C)consider any other factor that the office determines to be appropriate. 
(c)Prohibition on placement of pregnant prisoners or prisoners in post-Partum recovery in segregated housing units (1)Placement in segregated housing unitsA covered institution may not place a prisoner who is pregnant or in post-partum recovery in a segregated housing unit unless the prisoner presents an immediate risk of harm to the prisoner or others. 
(2)RestrictionsAny placement of a prisoner described in subparagraph (A) in a segregated housing unit shall be limited and temporary. (d)Parenting classesThe Director shall provide parenting classes to each prisoner who is a primary caretaker parent, and such classes shall be made available to prisoners with limited English proficiency in compliance with title VI of the Civil Rights Act of 1964. 
(e)Trauma screeningThe Director shall provide training, including cultural competency training, to each correctional officer and each employee of the Bureau of Prisons who regularly interacts with prisoners, including each instructor and health care professional, to enable those correctional officers and employees to— (1)identify a prisoner who has a mental or physical health need relating to trauma the prisoner has experienced; and 
(2)refer a prisoner described in paragraph (1) to the proper healthcare professional for treatment. (f)Inmate health (1)Health care accessThe Director shall ensure that all prisoners receive adequate health care.  
(2)Hygienic productsThe Director shall make essential hygienic products, including shampoo, toothpaste, toothbrushes, and any other hygienic product that the Director determines appropriate, available without charge to prisoners. (3)Gynecologist accessThe Director shall ensure that all prisoners have access to a gynecologist as appropriate. 
(g)Use of sex-Appropriate correctional officers 
(1)RegulationsThe Director shall make rules under which— (A)a correctional officer may not conduct a strip search of a prisoner of the opposite sex unless— 
(i)the prisoner presents a risk of immediate harm to the prisoner or others, and no other correctional officer of the same sex as the prisoner, or medical staff is available to assist; or (ii)the prisoner has previously requested that an officer of a different sex conduct searches; 
(B)a correctional officer may not enter a restroom reserved for prisoners of the opposite sex unless— (i)a prisoner in the restroom presents a risk of immediate harm to themselves or others; or 
(ii)there is a medical emergency in the restroom and no other correctional officer of the appropriate sex is available to assist;  (C)a transgender prisoner’s sex is determined according to the sex with which they identify; and 
(D)a correctional officer may not search or physically examine a prisoner for the sole purpose of determining the prisoner’s genital status or sex. (2)Relation to other lawsNothing in paragraph (1) shall be construed to affect the requirements under the Prison Rape Elimination Act of 2003 (42 U.S.C. 15601 et seq.).. 
(c)Substance abuse treatmentSection 3621(e) of title 18, United States Code, is amended by adding at the end the following:  (7)Eligibility of primary caretaker parents and pregnant womenThe Director of the Bureau of Prisons may not prohibit an eligible prisoner who is a primary caretaker parent (as defined in section 4051) or pregnant from participating in a program of residential substance abuse treatment provided under paragraph (1) on the basis of a failure by the eligible prisoner, before being committed to the custody of the Bureau of Prisons, to disclose to any official of the Bureau of Prisons that the prisoner had a substance abuse problem on or before the date on which the eligible prisoner was committed to the custody of the Bureau of Prisons.. 
(d)Implementation date 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Director of the Bureau of Prisons shall implement this section and the amendments made by this section. (2)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Bureau of Prisons shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the implementation of this section and the amendments made by this section. 
(e)Technical and conforming amendmentThe table of sections for chapter 303 of title 18, United States Code, is amended by adding at the end the following:   4051. Treatment of primary caretaker parents and other individuals.. 14712.Public health and safety of women (a)Short titleThis section may be cited as the Stop Infant Mortality And Recidivism Reduction Act or the SIMARRA Act. 
(b)EstablishmentNot later than 270 days after the date of the enactment of this section, the Director of the Federal Bureau of Prisons (in this section referred to as the Director) shall establish a pilot program (in this section referred to as the Program) in accordance with this section to permit women incarcerated in Federal prisons and the children born to such women during incarceration to reside together while the inmate serves a term of imprisonment in a separate housing wing of the prison. (c)PurposesThe purposes of this section are to— 
(1)prevent infant mortality among infants born to incarcerated mothers and greatly reduce the trauma and stress experienced by the unborn fetuses of pregnant inmates; (2)reduce the recidivism rates of federally incarcerated women and mothers, and enhance public safety by improving the effectiveness of the Federal prison system for women as a population with special needs; 
(3)establish female offender risk and needs assessment as the cornerstones of a more effective and efficient Federal prison system; (4)implement a validated post-sentencing risk and needs assessment system that relies on dynamic risk factors to provide Federal prison officials with a roadmap to address the pre- and post-natal needs of Federal pregnant offenders, manage limited resources, and enhance public safety; 
(5)perform regular outcome evaluations of the effectiveness of programs and interventions for federally incarcerated pregnant women and mothers to assure that such programs and interventions are evidence-based and to suggest changes, deletions, and expansions based on the results of such evaluations; and (6)assist the Department of Justice to address the underlying cost structure of the Federal prison system and ensure that the Department can continue to run prison nurseries safely and securely without compromising the scope or quality of the Department’s critical health, safety and law enforcement missions. 
(d)Duties of the Director of Bureau of Prisons 
(1)In generalThe Director shall carry out this section in consultation with— (A)a licensed and board-certified gynecologist or obstetrician; 
(B)the Director of the Administrative Office of the United States Courts; (C)the Director of the Office of Probation and Pretrial Services; 
(D)the Director of the National Institute of Justice; and (E)the Secretary of Health and Human Services. 
(2)DutiesThe Director shall, in accordance with paragraph (3)— (A)develop an offender risk and needs assessment system particular to the health and sensitivities of Federally incarcerated pregnant women and mothers in accordance with this subsection; 
(B)develop recommendations regarding recidivism reduction programs and productive activities in accordance with subsection (c); (C)conduct ongoing research and data analysis on— 
(i)the best practices relating to the use of offender risk and needs assessment tools particular to the health and sensitivities of federally incarcerated pregnant women and mothers; (ii)the best available risk and needs assessment tools particular to the health and sensitivities of Federally incarcerated pregnant women and mothers and the level to which they rely on dynamic risk factors that could be addressed and changed over time, and on measures of risk of recidivism, individual needs, and responsiveness to recidivism reduction programs; 
(iii)the most effective and efficient uses of such tools in conjunction with recidivism reduction programs, productive activities, incentives, and rewards; and (iv)which recidivism reduction programs are the most effective— 
(I)for Federally incarcerated pregnant women and mothers classified at different recidivism risk levels; and (II)for addressing the specific needs of Federally incarcerated pregnant women and mothers; 
(D)on a biennial basis, review the system developed under subparagraph (A) and the recommendations developed under subparagraph (B), using the research conducted under subparagraph (C), to determine whether any revisions or updates should be made, and if so, make such revisions or updates; (E)hold periodic meetings with the individuals listed in paragraph (1) at intervals to be determined by the Director;  
(F)develop tools to communicate parenting program availability and eligibility criteria to each employee of the Bureau of Prisons and each pregnant inmate to ensure that each pregnant inmate in the custody of a Bureau of Prisons facility understands the resources available to such inmate; and (G)report to Congress in accordance with subsection (i). 
(3)MethodsIn carrying out the duties under paragraph (2), the Director shall— (A)consult relevant stakeholders; and 
(B)make decisions using data that is based on the best available statistical and empirical evidence. (e)EligibilityAn inmate may apply to participate in the Program if the inmate— 
(1)is pregnant at the beginning of or during the term of imprisonment; and (2)is in the custody or control of the Federal Bureau of Prisons. 
(f)Program terms 
(1)Term of participationTo correspond with the purposes and goals of the Program to promote bonding during the critical stages of child development, an eligible inmate selected for the Program may participate in the Program, subject to subsection (g), until the earliest of— (A)the date that the inmate’s term of imprisonment terminates; 
(B)the date the infant fails to meet any medical criteria established by the Director or the Director’s designee along with a collective determination of the persons listed in subsection (d)(1); or (C)30 months. 
(2)Inmate requirementsFor the duration of an inmate’s participation in the Program, the inmate shall agree to— (A)take substantive steps towards acting in the role of a parent or guardian to any child of that inmate;  
(B)participate in any educational or counseling opportunities established by the Director, including topics such as child development, parenting skills, domestic violence, vocational training, or substance abuse, as appropriate;  (C)abide by any court decision regarding the legal or physical custody of the child; 
(D)transfer to the Federal Bureau of Prisons any child support payments for the infant of the participating inmate from any person or governmental entity; and (E)specify a person who has agreed to take at least temporary custody of the child if the inmate’s participation in the Program terminates before the inmate’s release. 
(g)Continuity of careThe Director shall take appropriate actions to prevent detachment or disruption of either an inmate’s or infant’s health and bonding-based well-being due to termination of the Program. (h)Reporting (1)In generalNot later than 6 months after the date of the enactment of this section and once each year thereafter for 5 years, the Director shall submit a report to the Congress with regards to progress in implementing the Program. 
(2)Final reportNot later than 6 months after the termination of the Program, the Director shall issue a final report to the Congress that contains a detailed statement of the Director’s findings and conclusions, including recommendations for legislation, administrative actions, and regulations the Director considers appropriate. (i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2020 through 2024. 
14713.Research and report on women in federal incarcerationNot later than 18 months after the date of enactment of this Act, and thereafter, every other year, the National Institutes of Justice, in consultation with the Bureau of Justice Statistics and the Bureau of Prisons (including the Women and Special Population Branch) shall prepare a report on the status of women in federal incarceration. Depending on the topic to be addressed, and the facility, data shall be collected from Bureau of Prisons personnel and a sample that is representative of the population of incarcerated women. The report shall include: (1)With regard to federal facilities wherein women are incarcerated— 
(A)responses by such women to questions from the Adverse Childhood Experience (ACES) questionnaire; (B)demographic data of such women, including sexual orientation and gender identity; 
(C)responses by such women to questions about the extent of exposure to sexual victimization, sexual violence and domestic violence (both inside and outside of incarceration); (D)the number of such women were pregnant at the time that they entered incarceration;  
(E)the number of such women who have children age 18 or under, and if so, how many; and (F)the crimes for which such women are incarcerated and the length of their sentence. 
(2)With regard to all federal facilities where persons are incarcerated— (A)a list of best practices with respect to women’s incarceration and transition, including staff led programs, services and management practices (including making sanitary products readily available and easily accessible, and access to and provision of healthcare); 
(B)the availability of trauma treatment at each facility (including number of beds, and number of trained staff); (C)rates of serious mental illness broken down by gender and security level and a list of residential programs available by site; and 
(D)the availability of vocational education and a list of vocational programs provided by each facility. 14714.Reentry planning and services for incarcerated womenThe Attorney General, in coordination with the Chief of U.S. Probation and Pretrial Services and the Director of the Bureau of Prisons (including Women and Special Population Branch), shall collaborate on a model of gender responsive transition for incarcerated women, including the development of a national standard on prevention with respect to domestic and sexual violence. In developing the model, the Chief and the Director shall consult with such experts within the federal government (including the Office on Violence Against Women of the Department of Justice) and in the victim service provider community (including sexual and domestic violence and homelessness, job training and job placement service providers) as are necessary to the completion of a comprehensive plan. Issues addressed should include— 
(1)the development by the Bureau of Prisons of a contract for gender collaborative services; and (2)identification by re-entry affairs coordinators and responsive planning for the needs of re-entering women with respect to— 
(A)housing, including risk of homelessness; (B)previous exposure to and risk for domestic and sexual violence; and 
(C)the need for parenting classes, assistance securing childcare, or assistance in seeking or securing jobs that afford flexibility (as might be necessary in the re-entry, parenting or other contexts). 12Law Enforcement Tools to Enhance Public Safety 14721.Notification to law enforcement agencies of prohibited purchase or attempted purchase of a firearm (a)In generalTitle I of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended by adding at the end the following: 
 
108.Notification to law enforcement agencies of prohibited purchase of a firearm 
(a)In generalIn the case of a background check conducted by the National Instant Criminal Background Check System pursuant to the request of a licensed importer, licensed manufacturer, or licensed dealer of firearms (as such terms are defined in section 921 of title 18, United States Code), which background check determines that the receipt of a firearm by a person would violate subsection (g)(8), (g)(9), or (g)(10) of section 922 of title 18, United States Code, and such determination is made after 3 business days have elapsed since the licensee contacted the System and a firearm has been transferred to that person, the System shall notify the law enforcement agencies described in subsection (b). (b)Law enforcement agencies describedThe law enforcement agencies described in this subsection are the law enforcement agencies that have jurisdiction over the location from which the licensee contacted the system and the law enforcement agencies that have jurisdiction over the location of the residence of the person for which the background check was conducted, as follows: 
(1)The field office of the Federal Bureau of Investigation. (2)The local law enforcement agency. 
(3)The State law enforcement agency. (4)The Tribal law enforcement agency.. 
(b)Clerical amendmentThe table of contents of the NICS Improvement Amendments Act of 2007 (18 10 U.S.C. 922 note) is amended by inserting after the item relating to section 107 the following:   Sec. 108. Notification to law enforcement agencies of prohibited purchase of a firearm.. 14722.Reporting of background check denials to state, local, and tribal authorities (a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 925A the following: 
 
925B.Reporting of background check denials to State, local, and tribal authorities 
(a)In generalIf the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) provides a notice pursuant to section 922(t) of this title that the receipt of a firearm by a person would violate subsection (g)(8), (g)(9), or (g)(10) of section 922 of this title or State law, the Attorney General shall, in accordance with subsection (b) of this section— (1)report to the law enforcement authorities of the State where the person sought to acquire the firearm and, if different, the law enforcement authorities of the State of residence of the person— 
(A)that the notice was provided; (B)of the specific provision of law that would have been violated; 
(C)of the date and time the notice was provided; (D)of the location where the firearm was sought to be acquired; and 
(E)of the identity of the person; and (2)report the incident to local or tribal law enforcement authorities and, where practicable, State, tribal, or local prosecutors, in the jurisdiction where the firearm was sought and in the jurisdiction where the person resides. 
(b)Requirements for reportA report is made in accordance with this subsection if the report is made within 24 hours after the provision of the notice described in subsection (a), except that the making of the report may be delayed for so long as is necessary to avoid compromising an ongoing investigation. (c)Rule of constructionNothing in subsection (a) shall be construed to require a report with respect to a person to be made to the same State authorities that originally issued the notice with respect to the person.. 
(b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 925A the following:   925B. Reporting of background check denials to State, local, and tribal authorities.. 14723.Special assistant U.S. attorneys and cross-deputized attorneys (a)In generalChapter 44 of title 18, United States Code, as amended by this Act, is further amended by inserting after section 925B the following: 
 
925C.Special assistant U.S. attorneys and cross-deputized attorneys 
(a)In generalIn order to improve the enforcement of paragraphs (8), (9), and (10) of section 922(g), the Attorney General may— (1)appoint, in accordance with section 543 of title 28, qualified State, tribal, territorial and local prosecutors and qualified attorneys working for the United States government to serve as special assistant United States attorneys for the purpose of prosecuting violations of such paragraphs; 
(2)deputize State, tribal, territorial and local law enforcement officers for the purpose of enhancing the capacity of the agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives in responding to and investigating violations of such paragraphs; and (3)establish, in order to receive and expedite requests for assistance from State, tribal, territorial and local law enforcement agencies responding to intimate partner violence cases where such agencies have probable cause to believe that the offenders may be in violation of such paragraphs, points of contact within— 
(A)each Field Division of the Bureau of Alcohol, Tobacco, Firearms, and Explosives; and (B)each District Office of the United States Attorneys. 
(b)Improve intimate partner and public safetyThe Attorney General shall— (1)identify no less than 75 jurisdictions among States, territories and tribes where there are high rates of firearms violence and threats of firearms violence against intimate partners and other persons protected under paragraphs (8), (9), and (10) of section 922(g) and where local authorities lack the resources to address such violence; and 
(2)make such appointments as described in subsection (a) in jurisdictions where enhanced enforcement of such paragraphs is necessary to reduce firearms homicide and injury rates. (c)Qualified definedFor purposes of this section, the term qualified means, with respect to an attorney, that the attorney is a licensed attorney in good standing with any relevant licensing authority.. 
(b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 925B the following:   925C. Special assistant U.S. attorneys and cross-deputized attorneys.. 13Closing the Law Enforcement Consent Loophole 14731.Short titleThis part may be cited as the Closing the Law Enforcement Consent Loophole Act of 2019. 
14732.Prohibition on engaging in sexual acts while acting under color of law 
(a)In generalSection 2243 of title 18, United States Code, is amended— (1)in the section heading, by adding at the end the following: or by any person acting under color of law; 
(2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; (3)by inserting after subsection (b) the following: 
 
(c)Of an individual by any person acting under color of law 
(1)In generalWhoever, acting under color of law, knowingly engages in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any Federal law enforcement officer, shall be fined under this title, imprisoned not more than 15 years, or both. (2)DefinitionIn this subsection, the term sexual act has the meaning given the term in section 2246.; and  
(4)in subsection (d), as so redesignated, by adding at the end the following:  (3)In a prosecution under subsection (c), it is not a defense that the other individual consented to the sexual act.. 
(b)DefinitionSection 2246 of title 18, United States Code, is amended— (1)in paragraph (5), by striking and at the end; 
(2)in paragraph (6), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (6) the following: 
 
(7)the term Federal law enforcement officer has the meaning given the term in section 115.. (c)Clerical amendmentThe table of sections for chapter 109A of title 18, United States Code, is amended by amending the item related to section 2243 to read as follows: 
 
 
2243. Sexual abuse of a minor or ward or by any person acting under color of law. . 
14733.Incentives for States 
(a)Authority To make grantsThe Attorney General is authorized to make grants to States that have in effect a law that— (1)makes it a criminal offense for any person acting under color of law of the State to engage in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any law enforcement officer; and 
(2)prohibits a person charged with an offense described in paragraph (1) from asserting the consent of the other individual as a defense. (b)Reporting requirementA State that receives a grant under this section shall submit to the Attorney General, on an annual basis, information on— 
(1)the number of reports made to law enforcement agencies in that State regarding persons engaging in a sexual act while acting under color of law during the previous year; and (2)the disposition of each case in which sexual misconduct by a person acting under color of law was reported during the previous year. 
(c)ApplicationA State seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including information about the law described in subsection (a). (d)Grant amountThe amount of a grant to a State under this section shall be in an amount that is not greater than 10 percent of the average of the total amount of funding of the 3 most recent awards that the State received under the following grant programs: 
(1)Part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program). (2)Section 41601 of the Violence Against Women Act of 1994 (34 U.S.C. 12511) (commonly referred to as the Sexual Assault Services Program). 
(e)Grant term 
(1)In generalThe Attorney General shall provide an increase in the amount provided to a State under the grant programs described in subsection (d) for a 2-year period. (2)RenewalA State that receives a grant under this section may submit an application for a renewal of such grant at such time, in such manner, and containing such information as the Attorney General may reasonably require. 
(3)LimitA State may not receive a grant under this section for more than 4 years. (f)Uses of fundsA State that receives a grant under this section shall use— 
(1)25 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (1) of subsection (d); and (2)75 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (2) of subsection (d). 
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this chapter $5,000,000 for each of fiscal years 2020 through 2024. (h)DefinitionFor purposes of this section, the term State means each of the several States and the District of Columbia, Indian Tribes, and the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands. 
14734.Reports to Congress 
(a)Report by Attorney GeneralNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall submit to Congress a report containing— (1)the information required to be reported to the Attorney General under section 14703(b); and 
(2)information on— (A)the number of reports made, during the previous year, to Federal law enforcement agencies regarding persons engaging in a sexual act while acting under color of law; and 
(B)the disposition of each case in which sexual misconduct by a person acting under color of law was reported. (b)Report by GAONot later than 1 year after the date of enactment of this Act, and each year thereafter, the Comptroller General of the United States shall submit to Congress a report on any violations of section 2243(c) of title 18, United States Code, as amended by section 14702, committed during the 1-year period covered by the report. 
14735.DefinitionIn this title, the term sexual act has the meaning given the term in section 2246 of title 18, United States Code. 14Other Matters 14741.National stalker and domestic violence reductionSection 40603 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12402) is amended by striking 2014 through 2018 and inserting 2020 through 2024. 
14742.Federal victim assistants reauthorizationSection 40114 of the Violence Against Women Act of 1994 (Public Law 103–322) is amended to read as follows:  40114.Authorization for Federal victim’s counselorsThere are authorized to be appropriated for the United States Attorneys for the purpose of appointing victim/witness counselors for the prosecution of sex crimes and domestic violence crimes where applicable (such as the District of Columbia), $1,000,000 for each of fiscal years 2020 through 2024.. 
14743.Child abuse training programs for judicial personnel and practitioners reauthorizationSection 224(a) of the Crime Control Act of 1990 (34 U.S.C. 20334(a)) is amended by striking 2014 through 2018 and inserting 2020 through 2024. 14744.Sex offender managementSection 40152(c) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12311(c)) is amended by striking 2014 through 2018 and inserting 2020 through 2024. 
14745.Court-appointed special advocate programSection 219(a) of the Crime Control Act of 1990 (34 U.S.C. 20324(a)) is amended by striking 2014 through 2018 and inserting 2020 through 2024. 14746.Rape kit backlogSection 2 of the DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. 40701) is amended— 
(1)in subsection (f)— (A)in paragraph (1) by striking and at the end; 
(B)by redesignating paragraph (2) as paragraph (3); and (C)by inserting after paragraph (1) the following:  
 
(2)information on best practices for state and local governments to reduce the backlog of DNA evidence; and (2)in subsection (j), by striking 2015 through 2019 and inserting 2020 through 2024. 
14747.Sexual assault forensic exam program grantsSection 304(d) of the DNA Sexual Assault Justice Act of 2004 (34 U.S.C. 40723(d)) is amended by striking 2015 through 2019 and inserting 2020 through 2024. 14748.Review on link between substance use and victims of domestic violence dating violence, sexual assault, or stalkingNot later than 24 months after the date of enactment of this Act, the Secretary of the Department of Health and Human Services shall complete a review and submit a report to Congress on whether being a victim of domestic violence, dating violence, sexual assault, or stalking increases the likelihood of having a substance use disorder. 
14749.Interagency working group to study Federal efforts to collect data on sexual violence 
(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Attorney General shall establish an interagency working group (in this section referred to as the Working Group) to study Federal efforts to collect data on sexual violence and to make recommendations on the harmonization of such efforts. (b)CompositionThe Working Group shall be comprised of at least one representative from the following agencies, who shall be selected by the head of that agency: 
(1)The Centers for Disease Control and Prevention. (2)The Department of Education. 
(3)The Department of Health and Human Services. (4)The Department of Justice. 
(c)DutiesThe Working Group shall consider the following: (1)What activity constitutes different acts of sexual violence. 
(2)Whether reports that use the same terms for acts of sexual violence are collecting the same data on these acts. (3)Whether the context which led to an act of sexual violence should impact how that act is accounted for in reports. 
(4)Whether the data collected is presented in a way that allows the general public to understand what acts of sexual violence are included in each measurement. (5)Steps that agencies that compile reports relating to sexual violence can take to avoid double counting incidents of sexual violence. 
(d)Report requiredNot later than 2 years after the date of the enactment of this Act, the Working Group shall publish and submit to Congress a report on the following: (1)The activities of the Working Group. 
(2)Recommendations to harmonize Federal efforts to collect data on sexual violence. (3)Actions Federal agencies can take to implement the recommendations described in paragraph (2). 
(4)Recommendations for congressional action to implement the recommendations described in paragraph (2). (e)TerminationThe Working Group shall terminate 30 days after the date on which the report is submitted pursuant to subsection (d). 
(f)DefinitionsIn this section: (1)HarmonizeThe term harmonize includes efforts to coordinate sexual violence data collection to produce complementary information, as appropriate, without compromising programmatic needs. 
(2)Sexual violenceThe term sexual violence includes an unwanted sexual act (including both contact and non-contact) about which the Federal Government collects information. 14750.National Domestic Violence HotlineNot later than 3 months after the date of enactment of this Act, a national domestic violence hotline for which a grant is provided under section 313 of the Family Violence Prevention and Services Act shall include the voluntary feature of texting via telephone to ensure all methods of communication are available for victims and those seeking assistance.  
14751.Rule of construction regarding compliance with immigration lawsNothing in this Act, or in any amendments made by this Act, shall affect the obligation to fully comply with the immigration laws. 15Cybercrime Enforcement 14761.Local law enforcement grants for enforcement of cybercrimes (a)In generalSubject to the availability of appropriations, the Attorney General shall award grants under this section to States and units of local government for the prevention, enforcement, and prosecution of cybercrimes against individuals. 
(b)Application 
(1)In generalTo request a grant under this section, the chief executive officer of a State or unit of local government shall submit an application to the Attorney General within 90 days after the date on which funds to carry out this section are appropriated for a fiscal year, in such form as the Attorney General may require. Such application shall include the following: (A)A certification that Federal funds made available under this section will not be used to supplant State or local funds, but will be used to increase the amounts of such funds that would, in the absence of Federal funds, be made available for law enforcement activities. 
(B)An assurance that, not fewer than 30 days before the application (or any amendment to the application) was submitted to the Attorney General, the application (or amendment) was submitted for review to the governing body of the State or unit of local government (or to an organization designated by that governing body). (C)An assurance that, before the application (or any amendment to the application) was submitted to the Attorney General— 
(i)the application (or amendment) was made public; and (ii)an opportunity to comment on the application (or amendment) was provided to citizens and to neighborhood or community-based organizations, to the extent applicable law or established procedure makes such an opportunity available. 
(D)An assurance that, for each fiscal year covered by an application, the applicant shall maintain and report such data, records, and information (programmatic and financial) as the Attorney General may reasonably require. (E)A certification, made in a form acceptable to the Attorney General and executed by the chief executive officer of the applicant (or by another officer of the applicant, if qualified under regulations promulgated by the Attorney General), that— 
(i)the programs to be funded by the grant meet all the requirements of this section; (ii)all the information contained in the application is correct; 
(iii)there has been appropriate coordination with affected agencies; and (iv)the applicant will comply with all provisions of this section and all other applicable Federal laws. 
(F)A certification that the State or in the case of a unit of local government, the State in which the unit of local government is located, has in effect criminal laws which prohibit cybercrimes against individuals. (G)A certification that any equipment described in subsection (c)(7) purchased using grant funds awarded under this section will be used primarily for investigations and forensic analysis of evidence in matters involving cybercrimes against individuals. 
(c)Use of fundsGrants awarded under this section may only be used for programs that provide— (1)training for State or local law enforcement personnel relating to cybercrimes against individuals, including— 
(A)training such personnel to identify and protect victims of cybercrimes against individuals; (B)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals; 
(C)training such personnel to identify and investigate cybercrimes against individuals; (D)training such personnel to enforce and utilize the laws that prohibit cybercrimes against individuals; 
(E)training such personnel to utilize technology to assist in the investigation of cybercrimes against individuals and enforcement of laws that prohibit such crimes; and (F)the payment of overtime incurred as a result of such training; 
(2)training for State or local prosecutors, judges, and judicial personnel, relating to cybercrimes against individuals, including— (A)training such personnel to identify, investigate, prosecute, or adjudicate cybercrimes against individuals; 
(B)training such personnel to utilize laws that prohibit cybercrimes against individuals; (C)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals; and 
(D)training such personnel to utilize technology to assist in the prosecution or adjudication of acts of cybercrimes against individuals, including the use of technology to protect victims of such crimes; (3)training for State or local emergency dispatch personnel relating to cybercrimes against individuals, including— 
(A)training such personnel to identify and protect victims of cybercrimes against individuals; (B)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals; 
(C)training such personnel to utilize technology to assist in the identification of and response to cybercrimes against individuals; and (D)the payment of overtime incurred as a result of such training; 
(4)assistance to State or local law enforcement agencies in enforcing laws that prohibit cybercrimes against individuals, including expenses incurred in performing enforcement operations, such as overtime payments; (5)assistance to State or local law enforcement agencies in educating the public in order to prevent, deter, and identify violations of laws that prohibit cybercrimes against individuals; 
(6)assistance to State or local law enforcement agencies to establish task forces that operate solely to conduct investigations, forensic analyses of evidence, and prosecutions in matters involving cybercrimes against individuals; (7)assistance to State or local law enforcement and prosecutors in acquiring computers, computer equipment, and other equipment necessary to conduct investigations and forensic analysis of evidence in matters involving cybercrimes against individuals, including expenses incurred in the training, maintenance, or acquisition of technical updates necessary for the use of such equipment for the duration of a reasonable period of use of such equipment; 
(8)assistance in the facilitation and promotion of sharing, with State and local law enforcement officers and prosecutors, of the expertise and information of Federal law enforcement agencies about the investigation, analysis, and prosecution of matters involving laws that prohibit cybercrimes against individuals, including the use of multijurisdictional task forces; or (9)assistance to State and local law enforcement and prosecutors in processing interstate extradition requests for violations of laws involving cybercrimes against individuals, including expenses incurred in the extradition of an offender from one State to another. 
(d)Report to the secretaryOn the date that is 1 year after the date on which a State or unit of local government receives a grant under this section, and annually thereafter, the chief executive of such State or unit of local government shall submit to the Attorney General a report which contains— (1)a summary of the activities carried out during the previous year with any grant received by such State or unit of local government; 
(2)an evaluation of the results of such activities; and (3)such other information as the Attorney General may reasonably require. 
(e)Report to congressNot later than November 1 of each even-numbered fiscal year, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that contains a compilation of the information contained in the report submitted under subsection (d). (f)Authorization of appropriations (1)In GeneralThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2020 through 2024. 
(2)LimitationOf the amount made available under paragraph (1) in any fiscal year, not more than 5 percent may be used for evaluation, monitoring, technical assistance, salaries, and administrative expenses. (g)DefinitionsIn this section: 
(1)The term cybercrimes against individuals means the criminal offenses applicable in the relevant State or unit of local government that involve the use of a computer to cause personal harm to an individual, such as the use of a computer to harass, threaten, stalk, extort, coerce, cause fear, intimidate, without consent distribute intimate images of, or violate the privacy of, an individual, except that— (A)use of a computer need not be an element of such an offense; and 
(B)such term does not include the use of a computer to cause harm to a commercial entity, government agency, or any non-natural persons. (2)The term computer includes a computer network and an interactive electronic device. 
14762.National Resource Center Grant 
(a)In generalSubject to the availability of appropriations, the Attorney General shall award a grant under this section to an eligible entity for the purpose of the establishment and maintenance of a National Resource Center on Cybercrimes Against Individuals to provide resource information, training, and technical assistance to improve the capacity of individuals, organizations, governmental entities, and communities to prevent, enforce, and prosecute cybercrimes against individuals. (b)ApplicationTo request a grant under this section, an eligible entity shall submit an application to the Attorney General not later than 90 days after the date on which funds to carry out this section are appropriated for fiscal year 2020 in such form as the Attorney General may require. Such application shall include the following: 
(1)An assurance that, for each fiscal year covered by an application, the applicant shall maintain and report such data, records, and information (programmatic and financial) as the Attorney General may reasonably require. (2)A certification, made in a form acceptable to the Attorney General, that— 
(A)the programs funded by the grant meet all the requirements of this section; (B)all the information contained in the application is correct; and 
(C)the applicant will comply with all provisions of this section and all other applicable Federal laws. (c)Use of fundsThe eligible entity awarded a grant under this section shall use such amounts for the establishment and maintenance of a National Resource Center on Cybercrimes Against Individuals, which shall— 
(1)offer a comprehensive array of technical assistance and training resources to Federal, State, and local governmental agencies, community-based organizations, and other professionals and interested parties, related to cybercrimes against individuals, including programs and research related to victims; (2)maintain a resource library which shall collect, prepare, analyze, and disseminate information and statistics related to— 
(A)the incidence of cybercrimes against individuals; (B)the enforcement, and prosecution of laws relating to cybercrimes against individuals; and 
(C)the provision of supportive services and resources for victims of cybercrimes against individuals; and (3)conduct research related to— 
(A)the causes of cybercrimes against individuals; (B)the effect of cybercrimes against individuals on victims of such crimes; and 
(C)model solutions to prevent or deter cybercrimes against individuals or to enforce the laws relating to cybercrimes against individuals. (d)Duration of grant (1)In generalThe grant awarded under this section shall be awarded for a period of 5 years. 
(2)RenewalA grant under this section may be renewed for additional 5-year periods if the Attorney General determines that the funds made available to the recipient were used in a manner described in subsection (c), and if the recipient resubmits an application described in subsection (b) in such form, and at such time as the Attorney General may reasonably require. (e)SubgrantsThe eligible entity awarded a grant under this section may make subgrants to other nonprofit private organizations with relevant subject matter expertise in order to establish and maintain the National Resource Center on Cybercrimes Against Individuals in accordance with subsection (c). 
(f)Report to the secretaryOn the date that is 1 year after the date on which an eligible entity receives a grant under this section, and annually thereafter for the duration of the grant period, the entity shall submit to the Attorney General a report which contains— (1)a summary of the activities carried out under the grant program during the previous year; 
(2)an evaluation of the results of such activities; and (3)such other information as the Attorney General may reasonably require. 
(g)Report to congressNot later than November 1 of each even-numbered fiscal year, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that contains a compilation of the information contained in the report submitted under subsection (d). (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $4,000,000 for each of fiscal years 2020 through 2024. 
(i)DefinitionsIn this section: (1)Cybercrimes against individualsThe term cybercrimes against individuals has the meaning given such term in section 1501(g). 
(2)Eligible EntityThe term eligible entity means a nonprofit private organization that focuses on cybercrimes against individuals and that— (A)provides documentation to the Attorney General demonstrating experience working directly on issues of cybercrimes against individuals; and 
(B)includes on the entity’s advisory board representatives who have a documented history of working directly on issues of cybercrimes against individuals and who are geographically and culturally diverse. 14763.National strategy, classification, and reporting on cybercrime (a)DefinitionsIn this section: 
(1)ComputerThe term computer includes a computer network and any interactive electronic device. (2)Cybercrime against individualsThe term cybercrime against individuals means a Federal, State, or local criminal offense that involves the use of a computer to cause personal harm to an individual, such as the use of a computer to harass, threaten, stalk, extort, coerce, cause fear, intimidate, without consent distribute intimate images of, or violate the privacy of, an individual, except that— 
(A)use of a computer need not be an element of the offense; and (B)the term does not include the use of a computer to cause harm to a commercial entity, government agency, or non-natural person. 
(b)National strategyThe Attorney General shall develop a national strategy to— (1)reduce the incidence of cybercrimes against individuals; 
(2)coordinate investigations of cybercrimes against individuals by Federal law enforcement agencies; and (3)increase the number of Federal prosecutions of cybercrimes against individuals. 
(c)Classification of cybercrimes against individuals for purposes of crime reportsIn accordance with the authority of the Attorney General under section 534 of title 28, United States Code, the Director of the Federal Bureau of Investigation shall— (1)design and create within the Uniform Crime Reports a category for offenses that constitute cybercrimes against individuals; 
(2)to the extent feasible, within the category established under paragraph (1), establish subcategories for each type of cybercrime against individuals that is an offense under Federal or State law; (3)classify the category established under paragraph (1) as a Part I crime in the Uniform Crime Reports; and 
(4)classify each type of cybercrime against individuals that is an offense under Federal or State law as a Group A offense for the purpose of the National Incident-Based Reporting System. (d)Annual summaryThe Attorney General shall publish an annual summary of the information reported in the Uniform Crime Reports and the National Incident-Based Reporting System relating to cybercrimes against individuals. 
IIHealth Equity 
AExpanded Access to Care 
20101.Study on the uninsured 
(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall— (1)conduct a study, in accordance with the standards under section 3101 of the Public Health Service Act (42 U.S.C. 300kk), on the demographic characteristics of the population of individuals who do not have health insurance coverage; 
(2)include in such study an analysis of the usage by such population of emergency room and urgent care facilities; and (3)predict, based on such study, the demographic characteristics of the population of individuals who would remain without health insurance coverage after the end of open enrollment or any special enrollment period. 
(b)Reporting requirements 
(1)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary shall submit to the Congress the results of the study under subsection (a) and the prediction made under subsection (a)(3). (2)Reporting of demographic characteristicsThe Secretary shall report the demographic characteristics under paragraphs (1), (2), and (3) of subsection (a) on the basis of racial and ethnic group, and shall stratify the reporting on each racial and ethnic group by other demographic characteristics that can impact access to health insurance coverage, such as sexual orientation, gender identity, primary language, disability status, sex, socioeconomic status, age group, and citizenship and immigration status, in a manner consistent with title I of this Act. 
20102.Volunteer dental projects and action for dental health programPart B of title III of the Public Health Service Act is revised by amending section 317M (42 U.S.C. 247b–14) as follows: (1)by redesignating subsections (e) and (f) as (g) and (h), respectively; 
(2)by inserting after subsection (d), the following:  (e)Grants To Support Volunteer Dental Projects (1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to or enter into contracts with eligible entities to obtain portable or mobile dental equipment, and pay for appropriate operational costs, for the provision of free dental services to underserved populations that are delivered in a manner consistent with State licensing laws. 
(2)Eligible entityIn this subsection, the term eligible entity includes a State or local dental association, a State oral health program, a dental education, dental hygiene education, or postdoctoral dental education program accredited by the Commission on Dental Accreditation, and a community-based organization that partners with an academic institution, that— (A)is exempt from tax under section 501(c) of the Internal Revenue Code of 1986; and 
(B)offers a free dental services program for underserved populations. (f)Action for Dental Health Program (1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to or enter into contracts with eligible entities to collaborate with State, county, or local public officials and other stakeholders to develop and implement initiatives to accomplish any of the following goals: 
(A)To improve oral health education and dental disease prevention, including community-wide prevention programs, use of dental sealants and fluoride varnish, and increasing oral health literacy. (B)To make the health care delivery system providing dental services more accessible and efficient through the development and expansion of outreach programs that will facilitate the establishment of dental homes for children and adults, including the aged, blind, and disabled populations. 
(C)To reduce geographic, language, cultural, and similar barriers in the provision of dental services. (D)To help reduce the use of emergency departments by those who seek dental services more appropriately delivered in a dental primary care setting. 
(E)To facilitate the provision of dental care to nursing home residents who are disproportionately affected by lack of care. (2)Eligible entityIn this subsection, the term eligible entity includes a State or local dental association, a State oral health program, or a dental education, dental hygiene, or postdoctoral dental education program accredited by the Commission on Dental Accreditation, and a community-based organization that partners with an academic institution, that— 
(A)is exempt from tax under section 501(c) of the Internal Revenue Code of 1986; and (B)partners with public and private stakeholders to facilitate the provision of dental services for underserved populations.; and 
(3)in subsection (h), as redesignated by paragraph (1), by striking fiscal years 2001 through 2005 and inserting fiscal years 2016 through 2020. 20103.Critical access hospital improvements (a)Elimination of isolation test for cost-Based ambulance reimbursement (1)In generalSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is amended— 
(A)in subparagraph (B)— (i)by striking owned and; and 
(ii)by inserting (including when such services are provided by the entity under an arrangement with the hospital) after hospital; and (B)by striking the comma at the end of subparagraph (B) and all that follows and inserting a period. 
(2)Effective dateThe amendments made by this subsection shall apply to services furnished on or after January 1, 2018. (b)Provision of a more flexible alternative to the CAH designation 25 inpatient bed limit requirement (1)In generalSection 1820(c)(2) of the Social Security Act (42 U.S.C. 1395i–4(c)(2)) is amended— 
(A)in subparagraph (B)(iii), by striking provides not more than and inserting subject to subparagraph (F), provides not more than; and (B)by adding at the end the following new subparagraph: 
 
(F)Alternative to 25 inpatient bed limit requirement 
(i)In generalA State may elect to treat a facility, with respect to the designation of the facility for a cost-reporting period, as satisfying the requirement of subparagraph (B)(iii) relating to a maximum number of acute care inpatient beds if the facility elects, in accordance with a method specified by the Secretary and before the beginning of the cost reporting period, to meet the requirement under clause (ii). (ii)Alternate requirementThe requirement under this clause, with respect to a facility and a cost-reporting period, is that the total number of inpatient bed days described in subparagraph (B)(iii) during such period will not exceed 7,300. For purposes of this subparagraph, an individual who is an inpatient in a bed in the facility for a single day shall be counted as one inpatient bed day. 
(iii)Withdrawal of electionThe option described in clause (i) shall not apply to a facility for a cost-reporting period if the facility (for any two consecutive cost-reporting periods during the previous 5 cost-reporting periods) was treated under such option and had a total number of inpatient bed days for each of such two cost-reporting periods that exceeded the number specified in such clause.. (2)Effective dateThe amendments made by paragraph (1) shall apply to cost-reporting periods beginning on or after the date of the enactment of this Act. 
20104.Community health center collaborative access expansionSection 330 of the Public Health Service Act (42 U.S.C. 254b) is amended by adding at the end the following:  (t)Miscellaneous Provisions (1)Rule of construction with respect to rural health clinicsNothing in this section shall be construed to prevent a community health center from contracting with a federally certified rural health clinic (as defined by section 1861(aa)(2) of the Social Security Act) for the delivery of primary health care and other mental, dental, and physical health services that are available at the rural health clinic to individuals who would otherwise be eligible for free or reduced cost care if that individual were able to obtain that care at the community health center. Such services may be limited in scope to those primary health care and other mental, dental, and physical health services available in that rural health clinic. 
(2)Enabling servicesTo the extent possible, enabling services such as transportation and translation assistance shall be provided by rural health clinics described in paragraph (1). (3)AssurancesIn order for a rural health clinic to receive funds under this section through a contract with a community health center for the delivery of primary health care and other services described in paragraph (1), such rural health clinic shall establish policies to ensure— 
(A)nondiscrimination based upon the ability of a patient to pay; (B)the establishment of a sliding fee scale for low-income patients; and 
(C)any such services should be subject to full reimbursement according to the Prospective Payment System scale.. BMental Health Needs  20201.Priority mental health needs of regional and national significance (a)ReauthorizationSection 520A of the Public Health Service Act (42 U.S.C. 290bb–32) is amended— 
(1)by redesignating subsection (f) as subsection (h); and (2)by amending subsection (h), as redesignated, to read as follows: 
 
(h)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to carry out this section $394,550,000 for each of fiscal years 2022 through 2028. (2)AllocationsOf the amounts authorized by paragraph (1) to be appropriated for each of fiscal years 2022 through 2028— 
(A)$194,500,000 shall be for carrying out subsection (f) (relating to the Resiliency in Communities After Stress and Trauma Program); and (B)$189,500,000 shall be for carrying out subsection (g) (relating to Project AWARE).. 
(b)Resiliency in Communities After Stress and Trauma ProgramSection 520A of the Public Health Service Act (42 U.S.C. 290bb–32), as amended by subsection (a), is further amended by inserting after subsection (e) the following subsection:  (f)Resiliency in Communities After Stress and Trauma Program (1)In generalThe Secretary shall maintain the Resiliency in Communities After Stress and Trauma Program of the Substance Abuse and Mental Health Services Administration, to be known at the ReCAST Program. 
(2)GrantsIn carrying out the ReCAST Program, the Secretary shall award grants to State and local health agencies to assist high-risk youth and families and promote resilience and equity in communities that have recently faced civil unrest through— (A)implementation of evidence-based violence prevention and community youth engagement programs; and 
(B)linkages to trauma-informed behavioral health services. (3)DefinitionIn this subsection, the term civil unrest— 
(A)means demonstrations of mass protest and mobilization, civil disobedience, and disruption through violence, often connected with law enforcement issues; and (B)includes such demonstrations in communities that have been affected by a high incidence of gun violence not caused by law enforcement.. 
(c)Project AWARESection 520A of the Public Health Service Act (42 U.S.C. 290bb–32), as amended by subsection (b), is further amended by inserting after subsection (f) the following subsection:  (g)Project AWARE (1)In generalThe Secretary shall maintain the Project Advancing Wellness and Resiliency in Education program of the Substance Abuse and Mental Health Services Administration, to be known as Project AWARE. 
(2)GrantsIn carrying out Project AWARE, the Secretary shall make grants to State educational agencies to build or expand the capacity of such agencies, in partnership with State mental health agencies overseeing school-aged youth and local education agencies— (A)to increase awareness of mental health issues among school-aged youth; 
(B)to provide training for school personnel and other adults who interact with school-aged youth to detect and respond to mental health issues; and (C)to connect school-aged youth, who may have behavioral health issues (including serious emotional disturbance or serious mental illness), and their families to needed services. 
(3)DefinitionIn this subsection, the term State educational agency means— (A)a State educational agency as defined in section 8101 of the Elementary and Secondary Education Act of 1965; or 
(B)an education agency or authority of an Indian tribe or tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act).. 20202.Annual report on adverse childhood experiences of certain children in communities facing civil unrest (a)In generalNot later than the end of fiscal year 2022, and annually thereafter, the Secretary of Health and Human Services shall submit a report to the Congress on the adverse childhood experiences of children who are exposed to traumatic experiences in communities that have recently faced civil unrest. 
(b)DefinitionIn this subsection, the term civil unrest— (1)means demonstrations of mass protest and mobilization, civil disobedience, and disruption through violence, often connected with law enforcement issues; and 
(2)includes such demonstrations in communities that have been affected by a high incidence of gun violence not caused by law enforcement. CPursuing Equity in Mental Health Act  20401.Short titleThis subtitle may be cited as the Pursuing Equity in Mental Health Act of 2020. 
1Mental Health of Students 
20411.Amendments to the Public Health Service Act 
(a)Technical amendmentsThe second part G (relating to services provided through religious organizations) of title V of the Public Health Service Act (42 U.S.C. 290kk et seq.) is amended— (1)by redesignating such part as part J; and 
(2)by redesignating sections 581 through 584 as sections 596 through 596C, respectively. (b)School-Based mental health and childrenSection 581 of the Public Health Service Act (42 U.S.C. 290hh) (relating to children and violence) is amended to read as follows: 
 
581.School-based mental health; children and adolescents 
(a)In generalThe Secretary, in collaboration with the Secretary of Education, shall, directly or through grants, contracts, or cooperative agreements awarded to eligible entities described in subsection (c), assist local communities and schools (including schools funded by the Bureau of Indian Education) in applying a public health approach to mental health services both in schools and in the community. Such approach shall provide comprehensive developmentally appropriate services and supports that are linguistically and culturally appropriate and trauma-informed, and incorporate developmentally appropriate strategies of positive behavioral interventions and supports. A comprehensive school-based mental health program funded under this section shall assist children in dealing with traumatic experiences, grief, bereavement, risk of suicide, and violence. (b)ActivitiesUnder the program under subsection (a), the Secretary may— 
(1)provide financial support to enable local communities to implement a comprehensive culturally and linguistically appropriate, trauma-informed, and developmentally appropriate, school-based mental health program that— (A)builds awareness of individual trauma and the intergenerational, continuum of impacts of trauma on populations; 
(B)trains appropriate staff to identify, and screen for, signs of trauma exposure, mental health disorders, or risk of suicide; and (C)incorporates positive behavioral interventions, family engagement, student treatment, and multigenerational supports to foster the health and development of children, prevent mental health disorders, and ameliorate the impact of trauma; 
(2)provide technical assistance to local communities with respect to the development of programs described in paragraph (1); (3)provide assistance to local communities in the development of policies to address child and adolescent trauma and mental health issues and violence when and if it occurs; 
(4)facilitate community partnerships among families, students, law enforcement agencies, education agencies, mental health and substance use disorder service systems, family-based mental health service systems, child welfare agencies, health care providers (including primary care physicians, mental health professionals, and other professionals who specialize in children’s mental health such as child and adolescent psychiatrists), institutions of higher education, faith-based programs, trauma networks, and other community-based systems; and (5)establish mechanisms for children and adolescents to report incidents of violence or plans by other children, adolescents, or adults to commit violence. 
(c)Requirements 
(1)In generalTo be eligible for a grant, contract, or cooperative agreement under subsection (a), an entity shall— (A)be a partnership that includes— 
(i)a State educational agency, as defined in section 8101 of the Elementary and Secondary Education Act of 1965, in coordination with one or more local educational agencies, as defined in section 8101 of the Elementary and Secondary Education Act of 1965, or a consortium of any entities described in subparagraph (B), (C), (D), or (E) of section 8101(30) of such Act; and (ii)in accordance with paragraph (2)(A)(i), appropriate public or private entities that employ interventions that are evidence-based, as defined in section 8101 of the Elementary and Secondary Education Act of 1965; and 
(B)submit an application, that is endorsed by all members of the partnership, that— (i)specifies which member will serve as the lead partner; and 
(ii)contains the assurances described in paragraph (2). (2)Required assurancesAn application under paragraph (1) shall contain assurances as follows: 
(A)The eligible entity will ensure that, in carrying out activities under this section, the eligible entity will enter into a memorandum of understanding— (i)with at least 1 community-based mental health provider, including a public or private mental health entity, health care entity, family-based mental health entity, trauma network, or other community-based entity, as determined by the Secretary (and which may include additional entities such as a human services agency, law enforcement or juvenile justice entity, child welfare agency, agency, an institution of higher education, or another entity, as determined by the Secretary); and 
(ii)that clearly states— (I)the responsibilities of each partner with respect to the activities to be carried out, including how family engagement will be incorporated in the activities; 
(II)how school-employed and school-based or community-based mental health professionals will be utilized for carrying out such responsibilities; (III)how each such partner will be accountable for carrying out such responsibilities; and 
(IV)the amount of non-Federal funding or in-kind contributions that each such partner will contribute in order to sustain the program. (B)The comprehensive school-based mental health program carried out under this section supports the flexible use of funds to address— 
(i)universal prevention, through the promotion of the social, emotional, mental, and behavioral health of all students in an environment that is conducive to learning; (ii)selective prevention, through the reduction in the likelihood of at risk students developing social, emotional, mental, behavioral health problems, suicide, or substance use disorders; 
(iii)the screening for, and early identification of, social, emotional, mental, behavioral problems, suicide risk, or substance use disorders and the provision of early intervention services; (iv)the treatment or referral for treatment of students with existing social, emotional, mental, behavioral health problems, or substance use disorders; 
(v)the development and implementation of evidence-based programs to assist children who are experiencing or have been exposed to trauma and violence, including program curricula, school supports, and after-school programs; and (vi)the development and implementation of evidence-based programs to assist children who are grieving, which may include training for school personnel on the impact of trauma and bereavement on children, and services to provide support to grieving children. 
(C)The comprehensive school-based mental health program carried out under this section will provide for in-service training of all school personnel, including ancillary staff and volunteers, in— (i)the techniques and supports needed to promote early identification of children with trauma histories, children who are grieving, and children with a mental health disorder or at risk of developing a mental health disorder, or who are at risk of suicide; 
(ii)the use of referral mechanisms that effectively link such children to appropriate prevention, treatment, and intervention services in the school and in the community and to follow-up when services are not available; (iii)strategies that promote a school-wide positive environment, including strategies to prevent bullying, which includes cyber-bullying; 
(iv)strategies for promoting the social, emotional, mental, and behavioral health of all students; and (v)strategies to increase the knowledge and skills of school and community leaders about the impact of trauma and violence and on the application of a public health approach to comprehensive school-based mental health programs. 
(D)The comprehensive school-based mental health program carried out under this section will include comprehensive training for parents or guardians, siblings, and other family members of children with mental health disorders, and for concerned members of the community in— (i)the techniques and supports needed to promote early identification of children with trauma histories, children who are grieving, children with a mental health disorder or at risk of developing a mental health disorder, and children who are at risk of suicide; 
(ii)the use of referral mechanisms that effectively link such children to appropriate prevention, treatment, and intervention services in the school and in the community and follow-up when such services are not available; and (iii)strategies that promote a school-wide positive environment, including strategies to prevent bullying, including cyber-bullying. 
(E)The comprehensive school-based mental health program carried out under this section will demonstrate the measures to be taken to sustain the program (which may include seeking funding for the program under a State Medicaid plan under title XIX of the Social Security Act or a waiver of such a plan, or under a State plan under subpart 1 of part B or part E of title IV of the Social Security Act). (F)The eligible entity is supported by the State agency with primary responsibility for behavioral health to ensure that the comprehensive school-based mental health program carried out under this section will be sustainable after funding under this section terminates. 
(G)The comprehensive school-based mental health program carried out under this section will be coordinated with early intervening activities carried out under the Individuals with Disabilities Education Act or activities funded under part A of title IV of the Elementary and Secondary Education Act of 1965. (H)The comprehensive school-based mental health program carried out under this section will be trauma-informed, evidence-based, and developmentally, culturally, and linguistically appropriate. 
(I)The comprehensive school-based mental health program carried out under this section will include a broad needs assessment of youth who drop out of school due to policies of zero tolerance with respect to drugs, alcohol, or weapons and an inability to obtain appropriate services. (J)The mental health services provided through the comprehensive school-based mental health program carried out under this section will be provided by qualified mental and behavioral health professionals who are certified, credentialed, or licensed in compliance with applicable Federal and State law and regulations by the State involved and who are practicing within their area of expertise. 
(K)Students will be permitted to self-refer to the mental health program for mental health care and self-consent for mental health crisis care to the extent permitted by State or other applicable law. (3)CoordinatorAny entity that is a member of a partnership described in paragraph (1)(A) may serve as the coordinator of funding and activities under the grant if all members of the partnership agree. 
(4)Compliance with HIPAAA grantee under this section shall be deemed to be a covered entity for purposes of compliance with the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 with respect to any patient records developed through activities under the grant. (5)Compliance with FERPASection 444 of the General Education Provisions Act (commonly known as the Family Educational Rights and Privacy Act of 1974) shall apply to any entity that is a member of the partnership in the same manner that such section applies to an educational agency or institution (as that term is defined in such section). 
(d)Priority for schools with high poverty levelsIn awarding grants, contracts, and cooperative agreements under this section, the Secretary shall give highest priority to eligible entities that are partnerships including one or more public elementary or secondary schools in which 50.1 percent or more of the students are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act. (e)Geographical distributionThe Secretary shall ensure that grants, contracts, or cooperative agreements under subsection (a) will be distributed equitably among the regions of the country and among urban and rural areas. 
(f)Duration of awardsWith respect to a grant, contract, or cooperative agreement under subsection (a), the period during which payments under such an award will be made to the recipient shall be 5 years, with options for renewal. (g)Evaluation and measures of outcomes (1)Development of processThe Assistant Secretary shall develop a fiscally appropriate process for evaluating activities carried out under this section. Such process shall include— 
(A)the development of guidelines for the submission of program data by grant, contract, or cooperative agreement recipients; (B)the development of measures of outcomes (in accordance with paragraph (2)) to be applied by such recipients in evaluating programs carried out under this section; and 
(C)the submission of annual reports by such recipients concerning the effectiveness of programs carried out under this section. (2)Measures of outcomes (A)In generalThe Assistant Secretary shall develop measures of outcomes to be applied by recipients of assistance under this section, and the Assistant Secretary, in evaluating the effectiveness of programs carried out under this section. Such measures shall include student and family measures as provided for in subparagraph (B) and local educational measures as provided for under subparagraph (C). 
(B)Student and family measures of outcomesThe measures for outcomes developed under paragraph (1)(B) relating to students and families shall, with respect to activities carried out under a program under this section, at a minimum include provisions to evaluate whether the program is effective in— (i)increasing social and emotional competency; 
(ii)improving academic outcomes, including as measured by proficiency on the annual assessments under section 1111(b)(2) of the Elementary and Secondary Education Act of 1965; (iii)reducing disruptive and aggressive behaviors; 
(iv)improving child functioning; (v)reducing substance use disorders; 
(vi)reducing rates of suicide; (vii)reducing suspensions, truancy, expulsions, and violence; 
(viii)increasing high school graduation rates, calculated using the four-year adjusted cohort graduation rate or the extended-year adjusted cohort graduation rate (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965); (ix)improving attendance rates and rates of chronic absenteeism; 
(x)improving access to care for mental health disorders, including access to mental health services that are trauma-informed, and developmentally, linguistically, and culturally appropriate; (xi)improving health outcomes; and 
(xii)decreasing disparities among vulnerable and protected populations in outcomes described in clauses (i) through (viii). (C)Local educational outcomesThe outcome measures developed under paragraph (1)(B) relating to local educational systems shall, with respect to activities carried out under a program under this section, at a minimum include provisions to evaluate— 
(i)the effectiveness of comprehensive school mental health programs established under this section; (ii)the effectiveness of formal partnership linkages among child and family serving institutions, community support systems, and the educational system; 
(iii)the progress made in sustaining the program once funding under the grant has expired; (iv)the effectiveness of training and professional development programs for all school personnel that incorporate indicators that measure cultural and linguistic competencies under the program in a manner that incorporates appropriate cultural and linguistic training; 
(v)the improvement in perception of a safe and supportive learning environment among school staff, students, and parents; (vi)the improvement in case-finding of students in need of more intensive services and referral of identified students to prevention, early intervention, and clinical services; 
(vii)the improvement in the immediate availability of clinical assessment and treatment services within the context of the local community to students posing a danger to themselves or others; (viii)the increased successful matriculation to postsecondary school; 
(ix)reduced suicide rates; (x)reduced referrals to juvenile justice; and 
(xi)increased educational equity. (3)Submission of annual dataAn eligible entity described in subsection (c) that receives a grant, contract, or cooperative agreement under this section shall annually submit to the Assistant Secretary a report that includes data to evaluate the success of the program carried out by the entity based on whether such program is achieving the purposes of the program. Such reports shall utilize the measures of outcomes under paragraph (2) in a reasonable manner to demonstrate the progress of the program in achieving such purposes. 
(4)Evaluation by Assistant SecretaryBased on the data submitted under paragraph (3), the Assistant Secretary shall annually submit to Congress a report concerning the results and effectiveness of the programs carried out with assistance received under this section. (5)LimitationAn eligible entity shall use not more than 20 percent of amounts received under a grant under this section to carry out evaluation activities under this subsection. 
(h)Information and educationThe Secretary shall establish comprehensive information and education programs to disseminate the findings of the knowledge development and application under this section to the general public and to health care professionals. (i)Amount of grants and authorization of appropriations (1)Amount of grantsA grant under this section shall be in an amount that is not more than $2,000,000 for each of the first 5 fiscal years following the date of enactment of the Pursuing Equity in Mental Health Act of 2020. The Secretary shall determine the amount of each such grant based on the population of children up to age 21 of the area to be served under the grant. 
(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $250,000,000 for each of the first 5 fiscal years following the date of enactment of the Pursuing Equity in Mental Health Act of 2020.. (c)Conforming amendmentPart G of title V of the Public Health Service Act (42 U.S.C. 290hh et seq.), as amended by subsection (b), is further amended by striking the part designation and heading and inserting the following: 
 
GSchool-based mental health. 
2Health Equity and Accountability 
20415.Integrated Health Care Demonstration ProgramPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following:  550.Interprofessional health care teams for provision of behavioral health care in primary care settings (a)GrantsThe Secretary, acting through the Assistant Secretary for Mental Health and Substance Abuse, shall award grants to eligible entities for the purpose of establishing interprofessional health care teams that provide behavioral health care. 
(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a Federally qualified health center (as defined in section 1861(aa) of the Social Security Act), rural health clinic, or behavioral health program, serving a high proportion of individuals from racial and ethnic minority groups (as defined in section 1707(g)). (c)Scientifically basedIntegrated health care funded through this section shall be scientifically based, taking into consideration the results of the most recent peer-reviewed research available. 
(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $20,000,000 for each of the first 5 fiscal years following the date of enactment of the Pursuing Equity in Mental Health Act of 2020.. 20416.Addressing racial and ethnic minority mental health disparities research gapsNot later than 6 months after the date of the enactment of this Act, the Director of the National Institute on Minority Health and Health Disparities shall enter into an arrangement with the National Academy of Sciences (or, if the National Academy of Sciences declines to enter into such an arrangement, an arrangement with the Institute of Medicine, the Patient Centered Outcomes Research Institute, the Agency for Healthcare Quality, or another appropriate entity)— 
(1)to conduct a study with respect to mental health disparities in racial and ethnic minority groups (as defined in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g))); and (2)to submit to the Congress a report on the results of such study, including— 
(A)a compilation of information on the dynamics of mental disorders in such racial and ethnic minority groups; and (B)a compilation of information on the impact of exposure to community violence, adverse childhood experiences, and other psychological traumas on mental disorders in such racial and minority groups. 
20417.Health professions competencies to address racial and ethnic minority mental health disparities 
(a)In generalThe Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, shall award grants to qualified national organizations for the purposes of— (1)developing, and disseminating to health professional educational programs curricula or core competencies addressing mental health disparities among racial and ethnic minority groups for use in the training of students in the professions of social work, psychology, psychiatry, marriage and family therapy, mental health counseling, and substance abuse counseling; and 
(2)certifying community health workers and peer wellness specialists with respect to such curricula and core competencies and integrating and expanding the use of such workers and specialists into health care to address mental health disparities among racial and ethnic minority groups. (b)Curricula; core competenciesOrganizations receiving funds under subsection (a) may use the funds to engage in the following activities related to the development and dissemination of curricula or core competencies described in subsection (a)(1): 
(1)Formation of committees or working groups comprised of experts from accredited health professions schools to identify core competencies relating to mental health disparities among racial and ethnic minority groups. (2)Planning of workshops in national fora to allow for public input into the educational needs associated with mental health disparities among racial and ethnic minority groups. 
(3)Dissemination and promotion of the use of curricula or core competencies in undergraduate and graduate health professions training programs nationwide. (4)Establishing external stakeholder advisory boards to provide meaningful input into policy and program development and best practices to reduce mental health disparities among racial and ethnic minority groups. 
(c)DefinitionsIn this section: (1)Qualified national organizationThe term qualified national organization means a national organization that focuses on the education of students in programs of social work, psychology, psychiatry, and marriage and family therapy. 
(2)Racial and ethnic minority groupThe term racial and ethnic minority group has the meaning given to such term in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g)). (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of the first 5 fiscal years following the date of enactment of this Act. 
20418.Racial and ethnic minority behavioral and mental health outreach and education strategyPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following new section:  553.Behavioral and mental health outreach and education strategy (a)In generalThe Secretary, acting through the Assistant Secretary, shall, in coordination with advocacy and behavioral and mental health organizations serving racial and ethnic minority groups, develop and implement an outreach and education strategy to promote behavioral and mental health and reduce stigma associated with mental health conditions and substance abuse among racial and ethnic minority groups. Such strategy shall— 
(1)be designed to— (A)meet the diverse cultural and language needs of the various racial and ethnic minority groups; and 
(B)be developmentally and age-appropriate; (2)increase awareness of symptoms of mental illnesses common among such groups, taking into account differences within subgroups, such as gender, gender identity, age, or sexual orientation, of such groups; 
(3)provide information on evidence-based, culturally and linguistically appropriate and adapted interventions and treatments; (4)ensure full participation of, and engage, both consumers and community members in the development and implementation of materials; and 
(5)seek to broaden the perspective among both individuals in these groups and stakeholders serving these groups to use a comprehensive public health approach to promoting behavioral health that addresses a holistic view of health by focusing on the intersection between behavioral and physical health. (b)ReportsBeginning not later than 1 year after the date of the enactment of this section and annually thereafter, the Secretary, acting through the Assistant Secretary, shall submit to Congress, and make publicly available, a report on the extent to which the strategy developed and implemented under subsection (a) increased behavioral and mental health outcomes associated with mental health conditions and substance abuse among racial and ethnic minority groups. 
(c)DefinitionIn this section, the term racial and ethnic minority group has the meaning given to that term in section 1707(g). (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for the first fiscal year following the date of enactment of the Pursuing Equity in Mental Health Act of 2020.. 
20419.Additional funds for National Institutes of Health 
(a)In generalIn addition to amounts otherwise authorized to be appropriated to the National Institutes of Health, there is authorized to be appropriated to such Institutes $100,000,000 for each of the first 5 fiscal years following the date of enactment of this Act to build relations with communities and conduct or support clinical research, including clinical research on racial or ethnic disparities in physical and mental health. (b)DefinitionIn this section, the term clinical research has the meaning given to such term in section 409 of the Public Health Service Act (42 U.S.C. 284d). 
20420.Additional funds for National Institute on Minority Health and Health DisparitiesIn addition to amounts otherwise authorized to be appropriated to the National Institute on Minority Health and Health Disparities, there is authorized to be appropriated to such Institute $650,000,000 for each of the first 5 fiscal years following the date of enactment of this Act. 3Other provisions 20421.Reauthorization of Minority Fellowship ProgramSection 597(c) of the Public Health Service Act (42 U.S.C. 297ll(c)) is amended by striking $12,669,000 for each of fiscal years 2018 through 2022 and inserting $25,000,000 for each of the first 5 fiscal years following the date of enactment of the Pursuing Equity in Mental Health Act of 2020. 
20422.Commission on the Effects of Smartphone and Social Media Use on Adolescents 
(a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Health and Human Services shall establish a commission, to be known as the Commission on the Effects of Smartphone and Social Media Usage on Adolescents, to examine— (1)the extent of smartphone and social media use in schools; and 
(2)the effects of such use on— (A)the emotional and physical health of students; and 
(B)the academic performance of students. (b)Membership (1)NumberThe Commission shall consist of 15 members appointed by the Secretary. 
(2)CompositionThe members of the Commission— (A)shall not include any government officials or employees; and 
(B)shall include representatives of academia, technology companies, and advocacy groups. (c)GuidelinesThe Secretary shall authorize the Commission to establish guidelines for its operation. 
(d)ReportNot later than 1 year after its establishment, the Commission shall submit to the Congress, and make publicly available, a report on the findings and conclusions of the Commission. (e)DefinitionsIn this section: 
(1)The term Commission means the Commission on the Effects of Smartphone and Social Media Usage on Adolescents established under subsection (a). (2)The term Secretary means the Secretary of Health and Human Services. 
(f)SunsetNot later than 6 months after the Commission submits the report required by subsection (c), the Secretary shall terminate the Commission. 20423.No Federal funds for conversion therapy (a)In generalNo Federal funds may be used for conversion therapy. 
(b)Discouraging States from funding conversion therapyBeginning on the date that is 180 days after the date of enactment of this Act, any State that funds conversion therapy shall be ineligible to be awarded a grant or other financial assistance under any program of the Substance Abuse and Mental Health Services Administration, including any program under title V of the Public Health Service Act (42 U.S.C. 290aa et seq.). (c)DefinitionsFor purposes of this section: 
(1)Conversion therapyThe term conversion therapy— (A)means any practice or treatment by any person that seeks to change another individual’s sexual orientation or gender identity, including efforts to change behaviors or gender expressions, or to eliminate or reduce sexual or romantic attractions or feelings toward individuals of the same gender, if such person receives monetary compensation in exchange for any such practice or treatment; and 
(B)does not include any practice or treatment, which does not seek to change sexual orientation or gender identity, that— (i)provides assistance to an individual undergoing a gender transition; or 
(ii)provides acceptance, support, and understanding of a client or facilitation of a client’s coping, social support, and identity exploration and development, including sexual orientation-neutral interventions to prevent or address unlawful conduct or unsafe sexual practices. (2)Gender identityThe term gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth. 
(3)PersonThe term person means any individual, partnership, corporation, cooperative, association, or any other entity. (4)Sexual orientationThe term sexual orientation means homosexuality, heterosexuality, or bisexuality. 
(5)StateThe term State has the meaning given to such term in section 2 of the Public Health Service Act (42 U.S.C. 201). DPrEP Assistance Program  20501.Short titleThis subtitle may be cited as the PrEP Assistance Program Act. 
20502.Pre-exposure prophylaxis program grant 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services (in this subtitle referred to as the Secretary) shall establish a program that provides grants to States, Territories of the United States, and Indian tribes for the establishment and support of pre-exposure prophylaxis (in this subtitle referred to as PrEP) programs. (b)ApplicationsTo be eligible to receive a grant under subsection (a), a State, Territory of the United States, or Indian tribe shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a description of how any funds awarded will be used. 
(c)AmountAny grant provided to a State, Territory of the United States, or Indian tribe under this section may not exceed $5,000,000. (d)Use of fundsAny State, Territory of the United States, or Indian tribe that is awarded funds under subsection (a) shall use such funds for eligible PrEP expenses. 
(e)Eligible PrEP expenses 
(1)In generalThe Secretary shall publish a list of expenses that qualify as eligible PrEP expenses. (2)InclusionsSuch list shall include— 
(A)clinic and laboratory fees; (B)PrEP medication; 
(C)sexually transmitted disease testing in accordance with guidelines issued by the Centers for Disease Control and Prevention; (D)treatment adherence counseling; 
(E)outreach activities directed toward high-risk populations that increase awareness about the existence of PrEP and provide education about access to and health care coverage of PrEP; and (F)outreach activities directed toward physicians that provide education about PrEP. 
(f)MatchingAny State, Territory of the United States, or Indian tribe that receives a grant under subsection (a) must contribute, to the programs established or supported by the grant, an amount equal to not less than 20 percent of the amount of the grant. (g)Report to CongressThe Secretary shall, in each of the first five years beginning one year after the date of the enactment of this Act, submit to Congress, and make public on the Internet website of the Department of Health and Human Services, a report on the impact of any grants provided to States, Territories of the United States, and Indian tribes for the establishment and support of pre-exposure prophylaxis programs under this subtitle. 
(h)Authorization of AppropriationsThere are authorized to be appropriated to carry out this subtitle $50,000,000 for each of the first five fiscal years beginning after the date of the enactment of this Act. EEnvironmental Justice and Environmental Justice Advocates 20601.FindingsCongress finds that— 
(1)environmental injustice exists whenever governmental action or inaction causes environmental risks or harms to fall unfairly and disproportionately upon a particular group or community;  (2)racial minority, low-income, rural, indigenous, and other often-marginalized communities are especially likely to face environmental injustice;  
(3)limited resources and lack of political power ensure that marginalized communities host pollution-producing or potentially toxic facilities, including power plants, pipelines, industrial sites, garbage transfer stations, incinerators, landfills, and sewage treatment plants, at disproportionate rates;  (4)marginalized communities suffer from systemic governmental failures to adequately invest in the kind of infrastructure and services that reduce the risk of environmental accidents or disasters, and that facilitate swift, effective responses to such occurrences;  
(5)the presence of pollution-producing sites can compromise public health, safety, property values, and quality of life even if no accident or disaster occurs;  (6)air and water quality are often especially poor in marginalized communities, and governmental permitting and investment decisions directly contribute to this inequity;  
(7)scientific evidence increasingly links poor environmental quality with disabilities and chronic illnesses, including cancer, asthma, neurobehavioral disorders, learning disabilities, and abnormal hormone functioning;  (8)environmental justice exists when public policies successfully prevent or correct unfair disparities in environmental quality, and resultant disparities in public health and quality of life;  
(9)environmental justice is possible only if vulnerable groups and marginalized communities can express their needs and concerns, and only then if policymakers listen;  (10)the environmental justice movement seeks to address the unjust social, economic, and political marginalization of minority, low-income, rural, and indigenous communities;  
(11)environmental justice advocates seek healthy home, work, and recreational environments for all human beings, and healthy habitats for non-human life;  (12)community health depends in part upon factors like adequate transit options, walkable neighborhoods, and other public goods that marginalized communities are often denied;  
(13)environmental justice requires responsible and balanced use of land and resources, in a way that does not unfairly burden marginalized communities;  (14)environmental justice can only be achieved and sustained in the context of a greener economy;  
(15)“greening” the economy requires concrete governmental actions, including investments in clean technologies; in sustainable, low-carbon transportation and energy production systems; and in workforce training initiatives that prepare citizens for well-paying jobs in new or evolving industries;  (16)environmental justice requires fair processes and a good-faith approach to public policy, including regulatory decision making;  
(17)in the 1990s, in response to the environmental justice movement, Federal agencies were directed to incorporate environmental justice goals into their programs and activities;  (18)vulnerable populations and marginalized communities continue urgently to need fairer environmental policies, and more inclusive and equitable processes; and  
(19)all Americans would be better served by a policymaking process that did not unfairly prioritize the comfort and health of some groups or communities at the expense of others. 20602.Sense of CongressCongress— 
(1)reaffirms the vital importance of clean air, clean water, resource conservation, and other policy goals that spurred lawmakers to enact existing environmental and public health protections; (2)affirms that the need for adequate environmental and public health protections is inextricably linked with the need for a more sustainable economy and greener, more livable communities; 
(3)affirms that environmental and public health policies should adequately and equally protect all Americans, and that equal protection is possible only in a context of environmental justice; (4)commends environmental justice advocates for their continuing struggle to achieve fairer, healthier, more sustainable policies and outcomes; 
(5)acknowledges the prevalence of environmental injustices that directly affect the health and well-being of individuals and communities across the country, especially racial minority, rural, indigenous, and low-income communities; and (6)affirms its commitment to ameliorating existing environmental injustices, and to preventing future injustices, by supporting greater objectivity, transparency, and outreach in policymaking at all levels of government; by supporting improved two-way communication between policymakers and those affected by their decisions; and by supporting processes that ensure policymakers give due consideration not just to the effects of their decisions, but to how those effects are distributed and by whom they are borne. 
FEndometrial Cancer Research and Education 
20701.Short titleThis subtitle may be cited as the Endometrial Cancer Research and Education Act of 2020. 20702.FindingsCongress finds the following: 
(1)Endometrial cancer is cancer of the lining of the uterus (or endometrium) and is the most common form of uterine cancer. (2)Endometrial cancer is the fourth most common cancer diagnosed in women, after breast, lung, and colon cancer. 
(3)Endometrial cancer mainly affects postmenopausal women, with most women diagnosed between age 55 and 64. (4)Women with polycystic ovary syndrome (PCOS) and uterine leiomyoma have an increased risk of developing endometrial cancer. 
(5)Unlike most other types of cancer, the incidence of endometrial cancer, particularly aggressive subtypes of such cancer, has been increasing in the United States among all women, particularly among African-American and Asian women, with a 2.5 annual percent change for both groups. (6)In comparison to non-Hispanic White women, African-American women have significantly higher incidence rates of aggressive endometrial cancers. 
(7)Such incidence rates for Hispanic and Asian women are equal to or lower than such incidence rates for non-Hispanic White women. (8)Although non-Hispanic White women are more likely to be diagnosed with endometrial cancer in comparison to African-American women, the rate of mortality is higher for African-American women. 
(9)Currently, the cause of such disparity is unknown. Researchers have studied the disparity in relation to the time between diagnosis and treatment of endometrial cancer, including socioeconomic factors. 20703.Expanding research and education with respect to endometrial cancer (a)National Institutes of HealthPart B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the following new section: 
 
409K.Endometrial cancer 
(a)In generalThe Director of NIH shall— (1)expand, intensify, and coordinate programs to conduct and support research with respect to endometrial cancer; and 
(2)communicate to medical professionals and researchers, including through the endometrial cancer public education program established under section 399V–7, the disparity in the diagnosis of endometrial cancer between African-American women and non-Hispanic White women and any new research relating to endometrial cancer. (b)Coordination with other institutesThe Director of NIH shall coordinate activities carried out by the Director pursuant to subsection (a) with similar activities carried out by— 
(1)the Director of the Eunice Kennedy Shriver National Institute of Child Health and Human Development; (2)the Director of the National Institute on Minority Health and Health Disparities; and 
(3)the Director of the Office of Research on Women’s Health. (c)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated $500,000 for each of fiscal years 2021 through 2023.. 
(b)Centers for Disease Control and PreventionPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following new section:  399V–7.Endometrial Cancer Public Education Program (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall develop and disseminate to the public informational materials on endometrial cancer, including the incidence rate of such cancer, the risk factors for developing such cancer, the increased risk for ethnic minority women to develop such cancer, and the range of available treatments for such cancer. Any informational material developed pursuant to the previous sentence may be transmitted to a nonprofit organization; institution of higher education; Federal, State, or local agency; or media entity for purposes of disseminating such material to the public. 
(b)ConsultationIn developing and disseminating informational materials under subsection (a), the Director of the Centers for Disease Control and Prevention shall consult with the Administrator of the Health Resources and Services Administration. (c)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated such sums as may be necessary for each of fiscal years 2021 through 2023.. 
GDonald Payne Sr. Colorectal Cancer Detection  
20801.Short titleThis subtitle may be cited as the Donald Payne Sr. Colorectal Cancer Detection Act of 2020. 20802.Medicare coverage for FDA-approved qualifying colorectal cancer screening blood-based tests (a)In generalSection 1861(pp) of the Social Security Act (42 U.S.C. 1395x(pp)) is amended— 
(1)in paragraph (1)— (A)by redesignating subparagraph (D) as subparagraph (E); and 
(B)by inserting after subparagraph (C) the following new subparagraph:  (D)Qualifying colorectal cancer screening blood-based test.; and 
(2)by adding at the end the following new paragraph:  (3)The term qualifying colorectal cancer screening blood-based test means, with respect to a year, a screening blood-based test for the early detection of colorectal cancer furnished in the year that was marketed or used, as applicable, in accordance with the relevant provisions of section 353 of the Public Health Service Act or the Federal Food, Drug, and Cosmetic Act more than 6 months before the beginning of the year.. 
(b)Frequency limits for colorectal cancer screening tests and payment amount for qualifying colorectal cancer screening blood-Based testsSection 1834(d) of the Social Security Act (42 U.S.C. 1395m(d)) is amended— (1)by amending clause (ii) of paragraph (1)(B) to read as follows: 
 
(ii)if the test is performed within— (I)the 11 months after a previous screening fecal-occult blood test or a previous qualifying colorectal cancer screening blood-based test; 
(II)the 35 months after a previous screening flexible sigmoidoscopy or a previous screening colonoscopy with adenoma findings; (III)the 59 months after a previous screening colonoscopy with small polyp findings; or 
(IV)the 119 months after a previous screening colonoscopy without adenoma findings or small polyp findings.; (2)in paragraph (2)(E)(ii), by inserting or within the 35 months after a previous screening fecal-occult blood test or previous qualifying colorectal cancer screening blood-based test after sigmoidoscopy; 
(3)by amending subparagraph (E) of paragraph (3) to read as follows:  (E)Frequency limitNo payment may be made under this part for a colorectal cancer screening test consisting of a screening colonoscopy— 
(i)if the procedure is performed within the 11 months after a previous screening fecal-occult blood test or previous qualifying colorectal cancer screening blood-based test; (ii)for individuals at high risk for colorectal cancer if the procedure is performed within the 23 months after a previous screening colonoscopy; or 
(iii)for individuals not at high risk for colorectal cancer if the procedure is performed within the 119 months after a previous screening colonoscopy or within the 47 months after a previous screening flexible sigmoidoscopy.; and (4)by adding at the end the following new paragraph: 
 
(4)Qualifying colorectal cancer screening blood-based tests 
(A)Payment amountThe payment amount for colorectal cancer screening tests consisting of qualifying colorectal cancer screening blood-based tests shall be established by the Secretary. (B)Frequency limitParagraph (1)(B) shall apply to colorectal cancer screening tests consisting of qualifying colorectal cancer screening blood-based tests in the same manner as such paragraph applies to colorectal cancer screening tests consisting of fecal-occult blood tests.. 
(c)Effective dateThe amendments made by this section shall apply to colorectal cancer screening tests furnished in a year beginning more than 6 months after the date of the enactment of this Act. HEnvironmental Justice Act  20901.Short titleThis subtitle may be cited as the Environmental Justice Act of 2020. 
20902.PurposesThe purposes of this subtitle are— (1)to require Federal agencies to address and eliminate the disproportionate environmental and human health impacts on populations of color, communities of color, indigenous communities, and low-income communities; 
(2)to ensure that all Federal agencies develop and enforce rules, regulations, guidance, standards, policies, plans, and practices that promote environmental justice; (3)to increase cooperation and require coordination among Federal agencies in achieving environmental justice; 
(4)to provide to communities of color, indigenous communities, and low-income communities meaningful access to public information and opportunities for participation in decision making affecting human health and the environment; (5)to mitigate the inequitable distribution of the burdens and benefits of Federal programs having significant impacts on human health and the environment; 
(6)to require consideration of cumulative impacts in permitting decisions; (7)to clarify congressional intent to afford rights of action pursuant to certain statutes and common law claims; and 
(8)to allow a private right of action under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) to challenge discriminatory practices. 20903.DefinitionsIn this subtitle: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Community of colorThe term community of color means any geographically distinct area the population of color of which is higher than the average population of color of the State in which the community is located. 
(3)Community-based scienceThe term community-based science means voluntary public participation in the scientific process and the incorporation of data and information generated outside of traditional institutional boundaries to address real-world problems in ways that may include formulating research questions, conducting scientific experiments, collecting and analyzing data, interpreting results, making new discoveries, developing technologies and applications, and solving complex problems, with an emphasis on the democratization of science and the engagement of diverse people and communities. (4)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all individuals, regardless of race, color, national origin, educational level, or income, with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies to ensure that— 
(A)populations of color, communities of color, indigenous communities, and low-income communities have access to public information and opportunities for meaningful public participation relating to human health and environmental planning, regulations, and enforcement; (B)no population of color or community of color, indigenous community, or low-income community shall be exposed to a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards; and 
(C)the 17 Principles of Environmental Justice written and adopted at the First National People of Color Environmental Leadership Summit held on October 24 through 27, 1991, in Washington, DC, are upheld. (5)Federal agencyThe term Federal agency means— 
(A)each Federal agency represented on the Working Group; and (B)any other Federal agency that carries out a Federal program or activity that substantially affects human health or the environment, as determined by the President. 
(6)Fenceline communityThe term fenceline community means a population living in close proximity to a source of pollution. (7)Indigenous communityThe term indigenous community means— 
(A)a federally recognized Indian Tribe; (B)a State-recognized Indian Tribe; 
(C)an Alaska Native or Native Hawaiian community or organization; and (D)any other community of indigenous people, including communities in other countries. 
(8)InfrastructureThe term infrastructure means any system for safe drinking water, sewer collection, solid waste disposal, electricity generation, communication, or transportation access (including highways, airports, marine terminals, rail systems, and residential roads) that is used to effectively and safely support— (A)housing; 
(B)an educational facility; (C)a medical provider; 
(D)a park or recreational facility; or (E)a local businesses. 
(9)Low incomeThe term low income means an annual household income equal to, or less than, the greater of— (A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and 
(B)200 percent of the Federal poverty line. (10)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with low income. 
(11)MeaningfulThe term meaningful, with respect to involvement by the public in a determination by a Federal agency, means that— (A)potentially affected residents of a community have an appropriate opportunity to participate in decisions regarding a proposed activity that will affect the environment or public health of the community; 
(B)the public contribution can influence the determination by the Federal agency; (C)the concerns of all participants involved are taken into consideration in the decision-making process; and 
(D)the Federal agency— (i)provides to potentially affected members of the public accurate information; and 
(ii)facilitates the involvement of potentially affected members of the public. (12)Population of colorThe term population of color means a population of individuals who identify as— 
(A)Black; (B)African American; 
(C)Asian; (D)Pacific Islander; 
(E)another nonWhite race; (F)Hispanic; 
(G)Latino; or (H)linguistically isolated. 
(13)PublishThe term publish means to make publicly available in a form that is— (A)generally accessible, including on the internet and in public libraries; and 
(B)accessible for— (i)individuals who are limited in English proficiency, in accordance with Executive Order 13166 (65 Fed. Reg. 50121 (August 16, 2000)); and 
(ii)individuals with disabilities. (14)Working GroupThe term Working Group means the interagency Federal Working Group on Environmental Justice convened under section 1–102 of Executive Order 12898 (42 U.S.C. 4321 note), as amended by Executive Order 12948 (60 Fed. Reg. 6381 (January 30, 1995)) and modified by section 20904. 
20904.Interagency Federal Working Group on Environmental Justice 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall convene, as appropriate to carry out this section, the Working Group. (b)Requirements (1)CompositionThe Working Group shall be comprised of the following (or a designee): 
(A)The Secretary of Agriculture. (B)The Secretary of Commerce. 
(C)The Secretary of Defense. (D)The Secretary of Energy. 
(E)The Secretary of Health and Human Services. (F)The Secretary of Homeland Security. 
(G)The Secretary of Housing and Urban Development. (H)The Secretary of the Interior. 
(I)The Secretary of Labor. (J)The Secretary of Transportation. 
(K)The Attorney General. (L)The Administrator. 
(M)The Director of the Office of Environmental Justice. (N)The Chairman of the Consumer Product Safety Commission. 
(O)The Chairperson of the Chemical Safety Board. (P)The Director of the Office of Management and Budget. 
(Q)The Director of the Office of Science and Technology Policy. (R)The Chair of the Council on Environmental Quality. 
(S)The Assistant to the President for Domestic Policy. (T)The Director of the National Economic Council. 
(U)The Chairman of the Council of Economic Advisers. (V)Such other Federal officials as the President may designate. 
(2)FunctionsThe Working Group shall— (A)report to the President through the Chair of the Council on Environmental Quality and the Assistant to the President for Domestic Policy; 
(B)provide guidance to Federal agencies regarding criteria for identifying disproportionately high and adverse human health or environmental effects— (i)on populations of color, communities of color, indigenous communities, and low-income communities; and 
(ii)on the basis of race, color, national origin, or income; (C)coordinate with, provide guidance to, and serve as a clearinghouse for, each Federal agency with respect to the implementation and updating of an environmental justice strategy required under this Act, in order to ensure that the administration, interpretation, and enforcement of programs, activities, and policies are carried out in a consistent manner; 
(D)assist in coordinating research by, and stimulating cooperation among, the Environmental Protection Agency, the Department of Health and Human Services, the Department of Housing and Urban Development, and other Federal agencies conducting research or other activities in accordance with this Act; (E)identify, based in part on public recommendations contained in Federal agency progress reports, important areas for Federal agencies to take into consideration and address, as appropriate, in environmental justice strategies and other efforts; 
(F)assist in coordinating data collection and maintaining and updating appropriate databases, as required by this Act; (G)examine existing data and studies relating to environmental justice; 
(H)hold public meetings and otherwise solicit public participation under paragraph (3); and (I)develop interagency model projects relating to environmental justice that demonstrate cooperation among Federal agencies. 
(3)Public participationThe Working Group shall— (A)hold public meetings or otherwise solicit public participation and community-based science for the purpose of fact-finding with respect to the implementation of this Act; and 
(B)prepare for public review and publish a summary of any comments and recommendations provided. (c)Judicial review and rights of actionAny person may commence a civil action— 
(1)to seek relief from, or to compel, an agency action under this section (including regulations promulgated pursuant to this section); or (2)otherwise to ensure compliance with this section (including regulations promulgated pursuant to this section). 
20905.Federal agency actions to address environmental justice 
(a)Federal agency responsibilities 
(1)Environmental justice missionTo the maximum extent practicable and permitted by applicable law, each Federal agency shall make achieving environmental justice part of the mission of the Federal agency by identifying, addressing, and mitigating disproportionately high and adverse human health or environmental effects of the programs, policies, and activities of the Federal agency on populations of color, communities of color, indigenous communities, and low-income communities in the United States (including the territories and possessions of the United States and the District of Columbia). (2)NondiscriminationEach Federal agency shall conduct any program, policy, or activity that substantially affects human health or the environment in a manner that ensures that the program, policy, or activity does not have the effect of excluding any individual or group from participation in, denying any individual or group the benefits of, or subjecting any individual or group to discrimination under, the program, policy, or activity because of race, color, or national origin. 
(3)Strategies 
(A)Agencywide strategiesEach Federal agency shall implement and update, not less frequently than annually, an agencywide environmental justice strategy that identifies disproportionally high and adverse human health or environmental effects of the programs, policies, spending, and other activities of the Federal agency with respect to populations of color, communities of color, indigenous communities, and low-income communities, including, as appropriate for the mission of the Federal agency, with respect to the following areas: (i)Implementation of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(ii)Implementation of title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) (including regulations promulgated pursuant to that title). (iii)Implementation of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
(iv)Impacts from the lack of infrastructure, or from deteriorated infrastructure. (v)Impacts from land use. 
(vi)Impacts from climate change. (vii)Impacts from commercial transportation. 
(B)Revisions 
(i)In generalEach strategy developed and updated pursuant to subparagraph (A) shall identify programs, policies, planning and public participation processes, rulemaking, agency spending, and enforcement activities relating to human health or the environment that may be revised, at a minimum— (I)to promote enforcement of all health, environmental, and civil rights laws and regulations in areas containing populations of color, communities of color, indigenous communities, and low-income communities; 
(II)to ensure greater public participation; (III)to provide increased access to infrastructure; 
(IV)to improve research and data collection relating to the health and environment of populations of color, communities of color, indigenous communities, and low-income communities, including through the increased use of community-based science; and (V)to identify differential patterns of use of natural resources among populations of color, communities of color, indigenous communities, and low-income communities. 
(ii)TimetablesEach strategy implemented and updated pursuant to subparagraph (A) shall include a timetable for undertaking revisions identified pursuant to clause (i). (C)Progress reportsNot later than 1 year after the date of enactment of this Act, and not less frequently than once every 5 years thereafter, each Federal agency shall submit to Congress and the Working Group, and shall publish, a progress report that includes, with respect to the period covered by the report— 
(i)a description of the current environmental justice strategy of the Federal agency; (ii)an evaluation of the progress made by the Federal agency at national and regional levels regarding implementation of the environmental justice strategy, including— 
(I)metrics used by the Federal agency to measure performance; and (II)the progress made by the Federal agency toward— 
(aa)the achievement of the metrics described in subclause (I); and (bb)mitigating identified instances of environmental injustice; 
(iii)a description of the participation by the Federal agency in interagency collaboration; (iv)responses to recommendations submitted by members of the public to the Federal agency relating to the environmental justice strategy of the Federal agency and the implementation by the Federal agency of this subtitle; and 
(v)any updates or revisions to the environmental justice strategy of the Federal agency, including those resulting from public comments. (4)Public participationEach Federal agency shall— 
(A)ensure that meaningful opportunities exist for the public to submit comments and recommendations relating to the environmental justice strategy, progress reports, and ongoing efforts of the Federal agency to incorporate environmental justice principles into the programs, policies, and activities of the Federal agency; (B)hold public meetings or otherwise solicit public participation and community-based science from populations of color, communities of color, indigenous communities, and low-income communities for fact-finding, receiving public comments, and conducting inquiries concerning environmental justice; and 
(C)prepare for public review and publish a summary of the comments and recommendations provided. (5)Access to informationEach Federal agency shall— 
(A)publish public documents, notices, and hearings relating to the programs, policies, and activities of the Federal agency that affect human health or the environment; and (B)translate and publish any public documents, notices, and hearings relating to an action of the Federal agency as appropriate for the affected population, specifically in any case in which a limited English-speaking population may be disproportionately affected by that action. 
(6)Codification of guidance 
(A)Council on Environmental QualityNotwithstanding any other provision of law, sections II and III of the guidance issued by the Council on Environmental Quality entitled Environmental Justice Guidance Under the National Environmental Policy Act and dated December 10, 1997, are enacted into law. (B)Environmental Protection AgencyNotwithstanding any other provision of law, the guidance issued by the Environmental Protection Agency entitled EPA Policy on Consultation and Coordination with Indian Tribes: Guidance for Discussing Tribal Treaty Rights and dated February 2016 is enacted into law. 
(b)Human health and environmental research, data collection, and analysis 
(1)ResearchEach Federal agency, to the maximum extent practicable and permitted by applicable law, shall— (A)in conducting environmental or human health research, include diverse segments of the population in epidemiological and clinical studies, including segments at high risk from environmental hazards, such as— 
(i)populations of color, communities of color, indigenous communities, populations with low income, and low-income communities; (ii)fenceline communities; and 
(iii)workers who may be exposed to substantial environmental hazards; (B)in conducting environmental or human health analyses, identify multiple and cumulative exposures; and 
(C)actively encourage and solicit community-based science, and provide to populations of color, communities of color, indigenous communities, populations with low income, and low-income communities the opportunity to comment regarding the development and design of research strategies carried out pursuant to this subtitle. (2)Disproportionate impactTo the maximum extent practicable and permitted by applicable law (including section 552a of title 5, United States Code (commonly known as the Privacy Act)), each Federal agency shall— 
(A)collect, maintain, and analyze information assessing and comparing environmental and human health risks borne by populations identified by race, national origin, or income; and (B)use that information to determine whether the programs, policies, and activities of the Federal agency have disproportionally high and adverse human health or environmental effects on populations of color, communities of color, indigenous communities, and low-income communities. 
(3)Information relating to non-Federal facilitiesIn connection with the implementation of Federal agency strategies under subsection (a)(3), each Federal agency, to the maximum extent practicable and permitted by applicable law, shall collect, maintain, and analyze information relating to the race, national origin, and income level, and other readily accessible and appropriate information, for fenceline communities in proximity to any facility or site expected to have a substantial environmental, human health, or economic effect on the surrounding populations, if the facility or site becomes the subject of a substantial Federal environmental administrative or judicial action. (4)Impact from Federal facilitiesEach Federal agency, to the maximum extent practicable and permitted by applicable law, shall collect, maintain, and analyze information relating to the race, national origin, and income level, and other readily accessible and appropriate information, for fenceline communities in proximity to any facility of the Federal agency that is— 
(A)subject to the reporting requirements under the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11001 et seq.), as required by Executive Order 12898 (42 U.S.C. 4321 note); and (B)expected to have a substantial environmental, human health, or economic effect on surrounding populations. 
(c)Consumption of fish and wildlife 
(1)In generalEach Federal agency shall develop, publish (unless prohibited by law), and revise, as practicable and appropriate, guidance on actions of the Federal agency that will impact fish and wildlife consumed by populations that principally rely on fish or wildlife for subsistence. (2)RequirementThe guidance described in paragraph (1) shall— 
(A)reflect the latest scientific information available concerning methods for evaluating the human health risks associated with the consumption of pollutant-bearing fish or wildlife; and (B)publish the risks of such consumption patterns. 
(d)Mapping and screening toolThe Administrator shall continue to make available to the public an environmental justice mapping and screening tool (such as EJScreen or an equivalent tool) that includes, at a minimum, the following features: (1)Nationally consistent data. 
(2)Environmental data. (3)Demographic data, including data relating to race, ethnicity, and income. 
(4)Capacity to produce maps and reports by geographical area. (e)Judicial review and rights of actionAny person may commence a civil action— 
(1)to seek relief from, or to compel, an agency action under this section (including regulations promulgated pursuant to this section); or (2)otherwise to ensure compliance with this section (including regulations promulgated pursuant to this section). 
(f)Information sharingIn carrying out this section, each Federal agency, to the maximum extent practicable and permitted by applicable law, shall share information and eliminate unnecessary duplication of efforts through the use of existing data systems and cooperative agreements among Federal agencies and with State, local, and Tribal governments. 20906.National Environmental Justice Advisory Council (a)EstablishmentThe establishment by the Administrator on September 30, 1993, by charter pursuant to the Federal Advisory Committee Act (5 U.S.C. App.) of the National Environmental Justice Advisory Council (referred to in this section as the Advisory Council) is enacted into law. 
(b)DutiesThe Advisory Council may carry out such duties as were carried out by the Advisory Council on the day before the date of enactment of this Act, subject to modification by the Administrator, by regulation. (c)MembershipThe membership of the Advisory Council shall— 
(1)be determined and appointed in accordance with, as applicable— (A)the charter described in subsection (a) (or any subsequent amendment or revision of that charter); or 
(B)other appropriate bylaws or documents of the Advisory Council, as determined by the Administrator; and (2)continue in effect as in existence on the day before the date of enactment of this Act until modified in accordance with paragraph (1). 
(d)Designated Federal officerThe Director of the Office of Environmental Justice of the Environmental Protection Agency is designated as the Federal officer required under section 10(e) of the Federal Advisory Committee Act (5 U.S.C. App.) for the Advisory Council. (e)Meetings (1)In generalThe Advisory Council shall meet not less frequently than 3 times each calendar year. 
(2)Open to publicEach meeting of the Advisory Council shall be held open to the public. (3)Designated Federal officerThe designated Federal officer described in subsection (d) (or a designee) shall— 
(A)be present at each meeting of the Advisory Council; (B)ensure that each meeting is conducted in accordance with an agenda approved in advance by the designated Federal officer; 
(C)provide an opportunity for interested persons— (i)to file comments before or after each meeting of the Advisory Council; or 
(ii)to make statements at such a meeting, to the extent that time permits; (D)ensure that a representative of the Working Group and a high-level representative from each regional office of the Environmental Protection Agency are invited to, and encouraged to attend, each meeting of the Advisory Council; and 
(E)provide technical assistance to States seeking to establish State-level environmental justice advisory councils or implement other environmental justice policies or programs. (f)Responses from Administrator (1)Public comment inquiriesThe Administrator shall provide a written response to each inquiry submitted to the Administrator by a member of the public before or after each meeting of the Advisory Council by not later than 120 days after the date of submission. 
(2)Recommendations from Advisory CouncilThe Administrator shall provide a written response to each recommendation submitted to the Administrator by the Advisory Council by not later than 120 days after the date of submission. (g)Travel expensesA member of the Advisory Council may be allowed travel expenses, including per diem in lieu of subsistence, at such rate as the Administrator determines to be appropriate while away from the home or regular place of business of the member in the performance of the duties of the Advisory Council. 
(h)DurationThe Advisory Council shall remain in existence unless otherwise provided by law. 20907.Environmental justice grant programs (a)In generalThe Administrator shall continue to carry out the Environmental Justice Small Grants Program and the Environmental Justice Collaborative Problem-Solving Cooperative Agreement Program, as those programs are in existence on the date of enactment of this Act. 
(b)CARE grantsThe Administrator shall continue to carry out the Community Action for a Renewed Environment grant programs I and II, as in existence on January 1, 2012. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out the programs described in subsections (a) and (b) $10,000,000 for each of fiscal years 2020 through 2029. 
20908.Consideration of cumulative impacts and persistent violations in certain permitting decisions 
(a)Federal Water Pollution Control ActSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended— (1)by striking the section designation and heading and all that follows through Except as in subsection (a)(1) and inserting the following: 
 
402.National pollutant discharge elimination system 
(a)Permits issued by Administrator 
(1)In generalExcept as; (2)in subsection (a)— 
(A)in paragraph (1)— (i)by striking upon condition that such discharge will meet either (A) all and inserting the following: 
subject to the conditions that— (A)the discharge will achieve compliance with, as applicable— 
(i)all; (ii)by striking 403 of this Act, or (B) prior and inserting the following: 
403; or (ii)prior; and 
(iii)by striking this Act. and inserting the following: this Act; and 
(B)with respect to the issuance or renewal of the permit— (i)based on an analysis by the Administrator of existing water quality and the potential cumulative impacts (as defined in section 501 of the Clean Air Act (42 U.S.C. 7661)) of the discharge, considered in conjunction with the designated and actual uses of the impacted navigable water, there exists a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation; or 
(ii)if the Administrator determines that, due to those potential cumulative impacts, there does not exist a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation, the permit or renewal includes such terms and conditions as the Administrator determines to be necessary to ensure a reasonable certainty of no harm.; and (B)in paragraph (2), by striking assure compliance with the requirements of paragraph (1) of this subsection, including conditions on data and information collection, reporting, and such other requirements as he deems appropriate. and inserting the following: 
ensure compliance with the requirements of paragraph (1), including— (A)conditions relating to— 
(i)data and information collection; (ii)reporting; and 
(iii)such other requirements as the Administrator determines to be appropriate; and (B)additional controls or pollution prevention requirements.; and 
(3)in subsection (b)— (A)in each of paragraphs (1)(D), (2)(B), and (3) through (7), by striking the semicolon at the end and inserting a period; 
(B)in paragraph (8), by striking ; and at the end and inserting a period; and (C)by adding at the end the following: 
 
(10)To ensure that no permit will be issued or renewed if, with respect to an application for the permit, the State determines, based on an analysis by the State of existing water quality and the potential cumulative impacts (as defined in section 501 of the Clean Air Act (42 U.S.C. 7661)) of the discharge, considered in conjunction with the designated and actual uses of the impacted navigable water, that the terms and conditions of the permit or renewal would not be sufficient to ensure a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation.. (b)Clean Air Act (1)DefinitionsSection 501 of the Clean Air Act (42 U.S.C. 7661) is amended— 
(A)in the matter preceding paragraph (1), by striking As used in this title— and inserting In this title:; (B)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (5), and (4), respectively, and moving the paragraphs so as to appear in numerical order; and 
(C)by inserting after paragraph (1) the following:  (2)Cumulative impactsThe term cumulative impacts means any exposure, public health or environmental risk, or other effect occurring in a specific geographical area, including from an emission or release— 
(A)including— (i)environmental pollution released— 
(I) 
(aa)routinely; (bb)accidentally; or 
(cc)otherwise; and (II)from any source, whether single or multiple; and 
(ii)as assessed based on the combined past, present, and reasonably foreseeable emissions and discharges affecting the geographical area; and (B)evaluated taking into account sensitive populations and socioeconomic factors, where applicable.. 
(2)Permit programsSection 502(b) of the Clean Air Act (42 U.S.C. 7661a(b)) is amended— (A)in paragraph (5)— 
(i)in subparagraphs (A) and (C), by striking assure each place it appears and inserting ensure; and (ii)by striking subparagraph (F) and inserting the following: 
 
(F)ensure that no permit will be issued or renewed, as applicable, if— (i)with respect to an application for a permit or renewal of a permit for a major source, the permitting authority determines under paragraph (9)(A)(i)(II)(bb) that the terms and conditions of the permit or renewal would not be sufficient to ensure a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation, of the applicable census tracts or Tribal census tracts (as those terms are defined by the Director of the Bureau of the Census); or 
(ii)the Administrator objects to the issuance of the permit in a timely manner under this title.; and (B)in paragraph (9)— 
(i)in the fourth sentence, by striking Such permit revision and inserting the following:  (iii)Treatment as renewalA permit revision under this paragraph; 
(ii)in the third sentence, by striking No such revision shall and inserting the following:  (ii)ExceptionA revision under this paragraph shall not; 
(iii)in the second sentence, by striking Such revisions and inserting the following:  (B)Revision requirements (i)DeadlineA revision described in subparagraph (A)(ii); and 
(iv)by striking the paragraph designation and all that follows through shall require in the first sentence and inserting the following:  (9)Major sources (A)In generalWith respect to any permit or renewal of a permit, as applicable, for a major source, a requirement that the permitting authority shall— 
(i)in determining whether to issue or renew the permit— (I)evaluate the potential cumulative impacts of the proposed major source, as described in the applicable cumulative impacts analysis submitted under section 503(b)(3); 
(II)if, due to those potential cumulative impacts, the permitting authority cannot determine that there exists a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation, of any census tracts or Tribal census tracts (as those terms are defined by the Director of the Bureau of the Census) located in, or immediately adjacent to, the area in which the major source is, or is proposed to be, located— (aa)include in the permit or renewal such terms and conditions (including additional controls or pollution prevention requirements) as the permitting authority determines to be necessary to ensure a reasonable certainty of no harm; or 
(bb)if the permitting authority determines that terms and conditions described in item (aa) would not be sufficient to ensure a reasonable certainty of no harm, deny the issuance or renewal of the permit; (III)determine whether the applicant is a persistent violator, based on such criteria relating to the history of compliance by an applicant with this Act as the Administrator shall establish by not later than 180 days after the date of enactment of the Environmental Justice Act of 2019; 
(IV)if the permitting authority determines under subclause (III) that the applicant is a persistent violator and the permitting authority does not deny the issuance or renewal of the permit pursuant to subclause (V)(bb)— (aa)require the applicant to submit a redemption plan that describes— 
(AA)if the applicant is not compliance with this Act, measures the applicant will carry out to achieve that compliance, together with an approximate deadline for that achievement; (BB)measures the applicant will carry out, or has carried out to ensure the applicant will remain in compliance with this Act, and to mitigate the environmental and health effects of noncompliance; and 
(CC)the measures the applicant has carried out in preparing the redemption plan to consult or negotiate with the communities affected by each persistent violation addressed in the plan; and (bb)once such a redemption plan is submitted, determine whether the plan is adequate to ensuring that the applicant— 
(AA)will achieve compliance with this Act expeditiously; (BB)will remain in compliance with this Act; 
(CC)will mitigate the environmental and health effects of noncompliance; and (DD)has solicited and responded to community input regarding the redemption plan; and 
(V)deny the issuance or renewal of the permit if the permitting authority determines that— (aa)the redemption plan submitted under subclause (IV)(aa) is inadequate; or 
(bb) 
(AA)the applicant has submitted a redemption plan on a prior occasion, but continues to be a persistent violator; and (BB)no indication exists of extremely exigent circumstances excusing the persistent violations; and 
(ii)in the case of such a permit with a term of 3 years or longer, require in accordance with subparagraph (B).. (3)Permit applicationsSection 503(b) of the Clean Air Act (42 U.S.C. 7661b(b)) is amended by adding at the end the following: 
 
(3)Major source analysesThe regulations required by section 502(b) shall include a requirement that an applicant for a permit or renewal of a permit for a major source shall submit, together with the compliance plan required under this subsection, a cumulative impacts analysis for each census tract or Tribal census tract (as those terms are defined by the Director of the Bureau of the Census) located in, or immediately adjacent to, the area in which the major source is, or is proposed to be, located that analyzes— (A)community demographics and locations of community exposure points, such as schools, day care centers, nursing homes, hospitals, health clinics, places of religious worship, parks, playgrounds, and community centers; 
(B)air quality and the potential effect on that air quality of emissions of air pollutants (including pollutants listed under section 108 or 112) from the proposed major source, including in combination with existing sources of pollutants; (C)the potential effects on soil quality and water quality of emissions of lead and other air pollutants that could contaminate soil or water from the proposed major source, including in combination with existing sources of pollutants; and 
(D)public health and any potential effects on public health of the proposed major source.. 20909.Implied rights of action and common law claimsSection 505 of the Federal Water Pollution Control Act (33 U.S.C. 1365) is amended by adding at the end the following: 
 
(i)Effect on implied rights of action and common law claims 
(1)Definition of covered ActIn this subsection: (A)In generalThe term covered Act means— 
(i)this Act; (ii)the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.); 
(iii)the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.); (iv)the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et seq.); 
(v)the Safe Drinking Water Act (42 U.S.C. 300f et seq.); (vi)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.); 
(vii)the Clean Air Act (42 U.S.C. 7401 et seq.); (viii)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); and 
(ix)any other Act administered by the Administrator. (B)InclusionsThe term covered Act includes any provision of an Act described in subparagraph (A) the date of enactment of which is after the date of enactment of this subsection, unless that provision is specifically excluded from this subsection. 
(2)EffectNothing in a covered Act precludes the right to bring an action— (A)under section 1979 of the Revised Statutes (42 U.S.C. 1983); or 
(B)that is implied under— (i)a covered Act; or 
(ii)common law. (3)ApplicationNothing in this section precludes the right to bring an action under any provision of law that is not a covered Act.. 
20910.Private rights of action for discriminatory practices 
(a)Right of actionSection 602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1) is amended— (1)by inserting (a) before Each Federal department and agency which is empowered; and 
(2)by adding at the end the following:  (b)Any person aggrieved by the failure of a covered entity to comply with this title, including any regulation promulgated pursuant to this title, may bring a civil action in any Federal or State court of competent jurisdiction to enforce such person’s rights under this title.. 
(b)Effective date 
(1)In generalThis section, including the amendments made by this section, takes effect on the date of enactment of this Act. (2)ApplicationThis section, including the amendments made by this section, applies to all actions or proceedings pending on or after the date of enactment of this Act. 
20911.SeverabilityIf any provision of this subtitle, or the application of such a provision to any person or circumstance, is determined to be invalid, the remainder of this subtitle and the application of the provision to other persons or circumstances shall not be affected. IStrengthening Health Care and Lowering Prescription Drug Costs 21001.Short titleThis subtitle may be cited as the Strengthening Health Care and Lowering Prescription Drug Costs Act. 
1Lowering Prescription Drug Costs 
ABringing low-Cost options and competition while keeping incentives for new generics 
21011.Change conditions of first generic exclusivity to spur access and competitionSection 505(j)(5)(B)(iv) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(5)(B)(iv)) is amended— (1)in subclause (I), by striking 180 days after and all that follows through the period at the end and inserting the following: 
180 days after the earlier of— (aa)the date of the first commercial marketing of the drug (including the commercial marketing of the listed drug) by any first applicant; or 
(bb)the applicable date specified in subclause (III).; and (2)by adding at the end the following new subclause: 
 
(III)Applicable dateThe applicable date specified in this subclause, with respect to an application for a drug described in subclause (I), is the date on which each of the following conditions is first met: (aa)The approval of such an application could be made effective, but for the eligibility of a first applicant for 180-day exclusivity under this clause. 
(bb)At least 30 months have passed since the date of submission of an application for the drug by at least one first applicant. (cc)Approval of an application for the drug submitted by at least one first applicant is not precluded under clause (iii). 
(dd)No application for the drug submitted by any first applicant is approved at the time the conditions under items (aa), (bb), and (cc) are all met, regardless of whether such an application is subsequently approved.. BProtecting consumer access to generic drugs 21015.Unlawful agreements (a)Agreements prohibitedSubject to subsections (b) and (c), it shall be unlawful for an NDA or BLA holder and a subsequent filer (or for two subsequent filers) to enter into, or carry out, an agreement resolving or settling a covered patent infringement claim on a final or interim basis if under such agreement— 
(1)a subsequent filer directly or indirectly receives from such holder (or in the case of such an agreement between two subsequent filers, the other subsequent filer) anything of value, including a license; and (2)the subsequent filer agrees to limit or forego research on, or development, manufacturing, marketing, or sales, for any period of time, of the covered product that is the subject of the application described in subparagraph (A) or (B) of subsection (g)(8). 
(b)ExclusionIt shall not be unlawful under subsection (a) if a party to an agreement described in such subsection demonstrates by clear and convincing evidence that the value described in subsection (a)(1) is compensation solely for other goods or services that the subsequent filer has promised to provide. (c)LimitationNothing in this section shall prohibit an agreement resolving or settling a covered patent infringement claim in which the consideration granted by the NDA or BLA holder to the subsequent filer (or from one subsequent filer to another) as part of the resolution or settlement includes only one or more of the following: 
(1)The right to market the covered product that is the subject of the application described in subparagraph (A) or (B) of subsection (g)(8) in the United States before the expiration of— (A)any patent that is the basis of the covered patent infringement claim; or 
(B)any patent right or other statutory exclusivity that would prevent the marketing of such covered product. (2)A payment for reasonable litigation expenses not to exceed $7.5 million in the aggregate. 
(3)A covenant not to sue on any claim that such covered product infringes a patent. (d)Enforcement by Federal Trade Commission (1)General applicationThe requirements of this section apply, according to their terms, to an NDA or BLA holder or subsequent filer that is— 
(A)a person, partnership, or corporation over which the Commission has authority pursuant to section 5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 45(a)(2)); or (B)a person, partnership, or corporation over which the Commission would have authority pursuant to such section but for the fact that such person, partnership, or corporation is not organized to carry on business for its own profit or that of its members. 
(2)Unfair or deceptive acts or practices enforcement authority 
(A)In generalA violation of this section shall be treated as an unfair or deceptive act or practice in violation of section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C. 45(a)(1)). (B)Powers of CommissionExcept as provided in subparagraph (C) and paragraphs (1)(B) and (3)— 
(i)the Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section; and (ii)any NDA or BLA holder or subsequent filer that violates this section shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act. 
(C)Judicial reviewIn the case of a cease and desist order issued by the Commission under section 5 of the Federal Trade Commission Act (15 U.S.C. 45) for violation of this section, a party to such order may obtain judicial review of such order as provided in such section 5, except that— (i)such review may only be obtained in— 
(I)the United States Court of Appeals for the District of Columbia Circuit; (II)the United States Court of Appeals for the circuit in which the ultimate parent entity, as defined in section 801.1(a)(3) of title 16, Code of Federal Regulations, or any successor thereto, of the NDA or BLA holder (if any such holder is a party to such order) is incorporated as of the date that the application described in subparagraph (A) or (B) of subsection (g)(8) or an approved application that is deemed to be a license for a biological product under section 351(k) of the Public Health Service Act (42 U.S.C. 262(k)) pursuant to section 7002(e)(4) of the Biologics Price Competition and Innovation Act of 2009 (Public Law 111–148; 124 Stat. 817) is submitted to the Commissioner of Food and Drugs; or 
(III)the United States Court of Appeals for the circuit in which the ultimate parent entity, as so defined, of any subsequent filer that is a party to such order is incorporated as of the date that the application described in subparagraph (A) or (B) of subsection (g)(8) is submitted to the Commissioner of Food and Drugs; and (ii)the petition for review shall be filed in the court not later than 30 days after such order is served on the party seeking review. 
(3)Additional enforcement authority 
(A)Civil penaltyThe Commission may commence a civil action to recover a civil penalty in a district court of the United States against any NDA or BLA holder or subsequent filer that violates this section. (B)Special rule for recovery of penalty if cease and desist order issued (i)In generalIf the Commission has issued a cease and desist order in a proceeding under section 5 of the Federal Trade Commission Act (15 U.S.C. 45) for violation of this section— 
(I)the Commission may commence a civil action under subparagraph (A) to recover a civil penalty against any party to such order at any time before the expiration of the 1-year period beginning on the date on which such order becomes final under section 5(g) of such Act (15 U.S.C. 45(g)); and (II)in such civil action, the findings of the Commission as to the material facts in such proceeding shall be conclusive, unless— 
(aa)the terms of such order expressly provide that the Commission’s findings shall not be conclusive; or (bb)such order became final by reason of section 5(g)(1) of such Act (15 U.S.C. 45(g)(1)), in which case such findings shall be conclusive if supported by evidence. 
(ii)Relationship to penalty for violation of an orderThe penalty provided in clause (i) for violation of this section is separate from and in addition to any penalty that may be incurred for violation of an order of the Commission under section 5(l) of the Federal Trade Commission Act (15 U.S.C. 45(l)). (C)Amount of penalty (i)In generalThe amount of a civil penalty imposed in a civil action under subparagraph (A) on a party to an agreement described in subsection (a) shall be sufficient to deter violations of this section, but in no event greater than— 
(I)if such party is the NDA or BLA holder (or, in the case of an agreement between two subsequent filers, the subsequent filer who gave the value described in subsection (a)(1)), the greater of— (aa)three times the value received by such NDA or BLA holder (or by such subsequent filer) that is reasonably attributable to the violation of this section; or 
(bb)three times the value given to the subsequent filer (or to the other subsequent filer) reasonably attributable to the violation of this section; and (II)if such party is the subsequent filer (or, in the case of an agreement between two subsequent filers, the subsequent filer who received the value described in subsection (a)(1)), 3 times the value received by such subsequent filer that is reasonably attributable to the violation of this section. 
(ii)Factors for considerationIn determining such amount, the court shall take into account— (I)the nature, circumstances, extent, and gravity of the violation; 
(II)with respect to the violator, the degree of culpability, any history of violations, the ability to pay, any effect on the ability to continue doing business, profits earned by the NDA or BLA holder (or, in the case of an agreement between two subsequent filers, the subsequent filer who gave the value described in subsection (a)(1)), compensation received by the subsequent filer (or, in the case of an agreement between two subsequent filers, the subsequent filer who received the value described in subsection (a)(1)), and the amount of commerce affected; and (III)other matters that justice requires. 
(D)Injunctions and other equitable reliefIn a civil action under subparagraph (A), the United States district courts are empowered to grant mandatory injunctions and such other and further equitable relief as they deem appropriate. (4)Remedies in additionRemedies provided in this subsection are in addition to, and not in lieu of, any other remedy provided by Federal law. 
(5)Preservation of authority of CommissionNothing in this section shall be construed to affect any authority of the Commission under any other provision of law. (e)Federal Trade Commission rulemakingThe Commission may, in its discretion, by rule promulgated under section 553 of title 5, United States Code, exempt from this section certain agreements described in subsection (a) if the Commission finds such agreements to be in furtherance of market competition and for the benefit of consumers. 
(f)Antitrust lawsNothing in this section shall modify, impair, limit, or supersede the applicability of the antitrust laws as defined in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12(a)), and of section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent that such section 5 applies to unfair methods of competition. Nothing in this section shall modify, impair, limit, or supersede the right of a subsequent filer to assert claims or counterclaims against any person, under the antitrust laws or other laws relating to unfair competition. (g)DefinitionsIn this section: 
(1)Agreement resolving or settling a covered patent infringement claimThe term agreement resolving or settling a covered patent infringement claim means any agreement that— (A)resolves or settles a covered patent infringement claim; or 
(B)is contingent upon, provides for a contingent condition for, or is otherwise related to the resolution or settlement of a covered patent infringement claim. (2)CommissionThe term Commission means the Federal Trade Commission. 
(3)Covered patent infringement claimThe term covered patent infringement claim means an allegation made by the NDA or BLA holder to a subsequent filer (or, in the case of an agreement between two subsequent filers, by one subsequent filer to another), whether or not included in a complaint filed with a court of law, that— (A)the submission of the application described in subparagraph (A) or (B) of paragraph (9), or the manufacture, use, offering for sale, sale, or importation into the United States of a covered product that is the subject of such an application— 
(i)in the case of an agreement between an NDA or BLA holder and a subsequent filer, infringes any patent owned by, or exclusively licensed to, the NDA or BLA holder of the covered product; or (ii)in the case of an agreement between two subsequent filers, infringes any patent owned by the subsequent filer; or 
(B)in the case of an agreement between an NDA or BLA holder and a subsequent filer, the covered product to be manufactured under such application uses a covered product as claimed in a published patent application. (4)Covered productThe term covered product means a drug (as defined in section 201(g) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g))), including a biological product (as defined in section 351(i) of the Public Health Service Act (42 U.S.C. 262(i)). 
(5)NDA or BLA holderThe term NDA or BLA holder means— (A)the holder of— 
(i)an approved new drug application filed under section 505(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)(1)) for a covered product; or (ii)a biologics license application filed under section 351(a) of the Public Health Service Act (42 U.S.C. 262(a)) with respect to a biological product; 
(B)a person owning or controlling enforcement of the patent on— (i)the list published under section 505(j)(7) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(7)) in connection with the application described in subparagraph (A)(i); or 
(ii)any list published under section 351 of the Public Health Service Act (42 U.S.C. 262) comprised of patents associated with biologics license applications filed under section 351(a) of such Act (42 U.S.C. 262(a)); or (C)the predecessors, subsidiaries, divisions, groups, and affiliates controlled by, controlling, or under common control with any entity described in subparagraph (A) or (B) (such control to be presumed by direct or indirect share ownership of 50 percent or greater), as well as the licensees, licensors, successors, and assigns of each of the entities. 
(6)PatentThe term patent means a patent issued by the United States Patent and Trademark Office. (7)Statutory exclusivityThe term statutory exclusivity means those prohibitions on the submission or approval of drug applications under clauses (ii) through (iv) of section 505(c)(3)(E) (5- and 3-year exclusivity), clauses (ii) through (iv) of section 505(j)(5)(F) (5-year and 3-year exclusivity), section 505(j)(5)(B)(iv) (180-day exclusivity), section 527 (orphan drug exclusivity), section 505A (pediatric exclusivity), or section 505E (qualified infectious disease product exclusivity) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(c)(3)(E), 355(j)(5)(B)(iv), 355(j)(5)(F), 360cc, 355a, 355f), or prohibitions on the submission or licensing of biologics license applications under section 351(k)(6) (interchangeable biological product exclusivity) or section 351(k)(7) (biological product reference product exclusivity) of the Public Health Service Act (42 U.S.C. 262(k)(6), (7)). 
(8)Subsequent filerThe term subsequent filer means— (A)in the case of a drug, a party that owns or controls an abbreviated new drug application submitted pursuant to section 505(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)) or a new drug application submitted pursuant to section 505(b)(2) of the Federal Food, Drug, and Cosmetic Act (21U.S.C. 355(b)(2)) and filed under section 505(b)(1) of such Act (21 U.S.C. 355(b)(1)) or has the exclusive rights to distribute the covered product that is the subject of such application; or 
(B)in the case of a biological product, a party that owns or controls an application filed with the Food and Drug Administration under section 351(k) of the Public Health Service Act (42 U.S.C. 262(k)) or has the exclusive rights to distribute the biological product that is the subject of such application. (h)Effective dateThis section applies with respect to agreements described in subsection (a) entered into on or after the date of the enactment of this Act. 
21016.Notice and certification of agreements 
(a)Notice of all agreementsSection 1111(7) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (21 U.S.C. 355 note) is amended by inserting or the owner of a patent for which a claim of infringement could reasonably be asserted against any person for making, using, offering to sell, selling, or importing into the United States a biological product that is the subject of a biosimilar biological product application before the period at the end. (b)Certification of agreementsSection 1112 of such Act (21 U.S.C. 355 note) is amended by adding at the end the following: 
 
(d)CertificationThe Chief Executive Officer or the company official responsible for negotiating any agreement under subsection (a) or (b) that is required to be filed under subsection (c) shall, within 30 days of such filing, execute and file with the Assistant Attorney General and the Commission a certification as follows: I declare that the following is true, correct, and complete to the best of my knowledge: The materials filed with the Federal Trade Commission and the Department of Justice under section 1112 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, with respect to the agreement referenced in this certification— 
(1)represent the complete, final, and exclusive agreement between the parties; (2)include any ancillary agreements that are contingent upon, provide a contingent condition for, were entered into within 30 days of, or are otherwise related to, the referenced agreement; and 
(3)include written descriptions of any oral agreements, representations, commitments, or promises between the parties that are responsive to subsection (a) or (b) of such section 1112 and have not been reduced to writing... 21017.Forfeiture of 180-day exclusivity periodSection 505(j)(5)(D)(i)(V) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(5)(D)(i)(V)) is amended by inserting section 111 of the Strengthening Health Care and Lowering Prescription Drug Costs Act or after that the agreement has violated. 
21018.Commission litigation authoritySection 16(a)(2) of the Federal Trade Commission Act (15 U.S.C. 56(a)(2)) is amended— (1)in subparagraph (D), by striking or after the semicolon; 
(2)in subparagraph (E), by inserting or after the semicolon; and (3)by inserting after subparagraph (E) the following: 
 
(F)under section 111(d)(3)(A) of the Strengthening Health Care and Lowering Prescription Drug Costs Act;. 21019.Statute of limitations (a)In generalExcept as provided in subsection (b), the Commission shall commence any administrative proceeding or civil action to enforce section 21121 of this subtitle not later than 6 years after the date on which the parties to the agreement file the Notice of Agreement as provided by section 1112(c)(2) and (d) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (21 U.S.C. 355 note). 
(b)Civil action after issuance of cease and desist orderIf the Commission has issued a cease and desist order under section 5 of the Federal Trade Commission Act (15 U.S.C. 45) for violation of section 21121 of this subtitle and the proceeding for the issuance of such order was commenced within the period required by subsection (a) of this section, such subsection does not prohibit the commencement, after such period, of a civil action under section 111(d)(3)(A) against a party to such order or a civil action under subsection (l) of such section 5 for violation of such order. CCreating and restoring equal access to equivalent samples 21021.Actions for delays of generic drugs and biosimilar biological products (a)DefinitionsIn this section— 
(1)the term commercially reasonable, market-based terms means— (A)a nondiscriminatory price for the sale of the covered product at or below, but not greater than, the most recent wholesale acquisition cost for the drug, as defined in section 1847A(c)(6)(B) of the Social Security Act (42 U.S.C. 1395w–3a(c)(6)(B)); 
(B)a schedule for delivery that results in the transfer of the covered product to the eligible product developer consistent with the timing under subsection (b)(2)(A)(iv); and (C)no additional conditions are imposed on the sale of the covered product; 
(2)the term covered product— (A)means— 
(i)any drug approved under subsection (c) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or biological product licensed under subsection (a) or (k) of section 351 of the Public Health Service Act (42 U.S.C. 262); (ii)any combination of a drug or biological product described in clause (i); or 
(iii)when reasonably necessary to support approval of an application under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), or section 351 of the Public Health Service Act (42 U.S.C. 262), as applicable, or otherwise meet the requirements for approval under either such section, any product, including any device, that is marketed or intended for use with such a drug or biological product; and (B)does not include any drug or biological product that appears on the drug shortage list in effect under section 506E of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356e), unless— 
(i)the drug or biological product has been on the drug shortage list in effect under such section 506E continuously for more than 6 months; or (ii)the Secretary determines that inclusion of the drug or biological product as a covered product is likely to contribute to alleviating or preventing a shortage. 
(3)the term device has the meaning given the term in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321); (4)the term eligible product developer means a person that seeks to develop a product for approval pursuant to an application for approval under subsection (b)(2) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or for licensing pursuant to an application under section 351(k) of the Public Health Service Act (42 U.S.C. 262(k)); 
(5)the term license holder means the holder of an application approved under subsection (c) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or the holder of a license under subsection (a) or (k) of section 351 of the Public Health Service Act (42 U.S.C. 262) for a covered product; (6)the term REMS means a risk evaluation and mitigation strategy under section 505–1 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1); 
(7)the term REMS with ETASU means a REMS that contains elements to assure safe use under section 505–1(f) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1(f)); (8)the term Secretary means the Secretary of Health and Human Services; 
(9)the term single, shared system of elements to assure safe use means a single, shared system of elements to assure safe use under section 505–1(f) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1(f)); and (10)the term sufficient quantities means an amount of a covered product that the eligible product developer determines allows it to— 
(A)conduct testing to support an application under— (i)subsection (b)(2) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355); or 
(ii)section 351(k) of the Public Health Service Act (42 U.S.C. 262(k)); and (B)fulfill any regulatory requirements relating to approval of such an application. 
(b)Civil action for failure To provide sufficient quantities of a covered product 
(1)In generalAn eligible product developer may bring a civil action against the license holder for a covered product seeking relief under this subsection in an appropriate district court of the United States alleging that the license holder has declined to provide sufficient quantities of the covered product to the eligible product developer on commercially reasonable, market-based terms. (2)Elements (A)In generalTo prevail in a civil action brought under paragraph (1), an eligible product developer shall prove, by a preponderance of the evidence— 
(i)that— (I)the covered product is not subject to a REMS with ETASU; or 
(II)if the covered product is subject to a REMS with ETASU— (aa)the eligible product developer has obtained a covered product authorization from the Secretary in accordance with subparagraph (B); and 
(bb)the eligible product developer has provided a copy of the covered product authorization to the license holder; (ii)that, as of the date on which the civil action is filed, the product developer has not obtained sufficient quantities of the covered product on commercially reasonable, market-based terms; 
(iii)that the eligible product developer has submitted a written request to purchase sufficient quantities of the covered product to the license holder and such request— (I)was sent to a named corporate officer of the license holder; 
(II)was made by certified or registered mail with return receipt requested; (III)specified an individual as the point of contact for the license holder to direct communications related to the sale of the covered product to the eligible product developer and a means for electronic and written communications with that individual; and 
(IV)specified an address to which the covered product was to be shipped upon reaching an agreement to transfer the covered product; and (iv)that the license holder has not delivered to the eligible product developer sufficient quantities of the covered product on commercially reasonable, market-based terms— 
(I)for a covered product that is not subject to a REMS with ETASU, by the date that is 31 days after the date on which the license holder received the request for the covered product; and (II)for a covered product that is subject to a REMS with ETASU, by 31 days after the later of— 
(aa)the date on which the license holder received the request for the covered product; or (bb)the date on which the license holder received a copy of the covered product authorization issued by the Secretary in accordance with subparagraph (B). 
(B)Authorization for covered product subject to a REMS with ETASU 
(i)RequestAn eligible product developer may submit to the Secretary a written request for the eligible product developer to be authorized to obtain sufficient quantities of an individual covered product subject to a REMS with ETASU. (ii)AuthorizationNot later than 120 days after the date on which a request under clause (i) is received, the Secretary shall, by written notice, authorize the eligible product developer to obtain sufficient quantities of an individual covered product subject to a REMS with ETASU for purposes of— 
(I)development and testing that does not involve human clinical trials, if the eligible product developer has agreed to comply with any conditions the Secretary determines necessary; or (II)development and testing that involves human clinical trials, if the eligible product developer has— 
(aa) 
(AA)submitted protocols, informed consent documents, and informational materials for testing that include protections that provide safety protections comparable to those provided by the REMS for the covered product; or (BB)otherwise satisfied the Secretary that such protections will be provided; and 
(bb)met any other requirements the Secretary may establish. (iii)NoticeA covered product authorization issued under this subparagraph shall state that the provision of the covered product by the license holder under the terms of the authorization will not be a violation of the REMS for the covered product. 
(3)Affirmative defenseIn a civil action brought under paragraph (1), it shall be an affirmative defense, on which the defendant has the burden of persuasion by a preponderance of the evidence— (A)that, on the date on which the eligible product developer requested to purchase sufficient quantities of the covered product from the license holder— 
(i)neither the license holder nor any of its agents, wholesalers, or distributors was engaged in the manufacturing or commercial marketing of the covered product; and (ii)neither the license holder nor any of its agents, wholesalers, or distributors otherwise had access to inventory of the covered product to supply to the eligible product developer on commercially reasonable, market-based terms; 
(B)that— (i)the license holder sells the covered product through agents, distributors, or wholesalers; 
(ii)the license holder has placed no restrictions, explicit or implicit, on its agents, distributors, or wholesalers to sell covered products to eligible product developers; and (iii)the covered product can be purchased by the eligible product developer in sufficient quantities on commercially reasonable, market-based terms from the agents, distributors, or wholesalers of the license holder; or 
(C)that the license holder made an offer to the individual specified pursuant to paragraph (2)(A)(iii)(III), by a means of communication (electronic, written, or both) specified pursuant to such paragraph, to sell sufficient quantities of the covered product to the eligible product developer at commercially reasonable market-based terms— (i)for a covered product that is not subject to a REMS with ETASU, by the date that is 14 days after the date on which the license holder received the request for the covered product, and the eligible product developer did not accept such offer by the date that is 7 days after the date on which the eligible product developer received such offer from the license holder; or 
(ii)for a covered product that is subject to a REMS with ETASU, by the date that is 20 days after the date on which the license holder received the request for the covered product, and the eligible product developer did not accept such offer by the date that is 10 days after the date on which the eligible product developer received such offer from the license holder. (4)Remedies (A)In generalIf an eligible product developer prevails in a civil action brought under paragraph (1), the court shall— 
(i)order the license holder to provide to the eligible product developer without delay sufficient quantities of the covered product on commercially reasonable, market-based terms; (ii)award to the eligible product developer reasonable attorney's fees and costs of the civil action; and 
(iii)award to the eligible product developer a monetary amount sufficient to deter the license holder from failing to provide eligible product developers with sufficient quantities of a covered product on commercially reasonable, market-based terms, if the court finds, by a preponderance of the evidence— (I)that the license holder delayed providing sufficient quantities of the covered product to the eligible product developer without a legitimate business justification; or 
(II)that the license holder failed to comply with an order issued under clause (i). (B)Maximum monetary amountA monetary amount awarded under subparagraph (A)(iii) shall not be greater than the revenue that the license holder earned on the covered product during the period— 
(i)beginning on— (I)for a covered product that is not subject to a REMS with ETASU, the date that is 31 days after the date on which the license holder received the request; or 
(II)for a covered product that is subject to a REMS with ETASU, the date that is 31 days after the later of— (aa)the date on which the license holder received the request; or 
(bb)the date on which the license holder received a copy of the covered product authorization issued by the Secretary in accordance with paragraph (2)(B); and (ii)ending on the date on which the eligible product developer received sufficient quantities of the covered product. 
(C)Avoidance of delayThe court may issue an order under subparagraph (A)(i) before conducting further proceedings that may be necessary to determine whether the eligible product developer is entitled to an award under clause (ii) or (iii) of subparagraph (A), or the amount of any such award. (c)Limitation of liabilityA license holder for a covered product shall not be liable for any claim under Federal, State, or local law arising out of the failure of an eligible product developer to follow adequate safeguards to assure safe use of the covered product during development or testing activities described in this section, including transportation, handling, use, or disposal of the covered product by the eligible product developer. 
(d)No violation of REMSSection 505–1 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1) is amended by adding at the end the following new subsection:  (l)Provision of samples not a violation of strategyThe provision of samples of a covered product to an eligible product developer (as those terms are defined in section 2113(a) of the Strengthening Health Care and Lowering Prescription Drug Costs Act) shall not be considered a violation of the requirements of any risk evaluation and mitigation strategy that may be in place under this section for such drug.. 
(e)Rule of construction 
(1)DefinitionIn this subsection, the term antitrust laws— (A)has the meaning given the term in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12); and 
(B)includes section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent that such section applies to unfair methods of competition. (2)Antitrust lawsNothing in this section shall be construed to limit the operation of any provision of the antitrust laws. 
21022.REMS approval process for subsequent filersSection 505–1 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1), as amended by section 21131, is further amended— (1)in subsection (g)(4)(B)— 
(A)in clause (i) by striking or after the semicolon; (B)in clause (ii) by striking the period at the end and inserting ; or; and 
(C)by adding at the end the following:  (iii)accommodate different, comparable aspects of the elements to assure safe use for a drug that is the subject of an application under section 505(j), and the applicable listed drug.; 
(2)in subsection (i)(1), by striking subparagraph (C) and inserting the following:  (C) (i)Elements to assure safe use, if required under subsection (f) for the listed drug, which, subject to clause (ii), for a drug that is the subject of an application under section 505(j) may use— 
(I)a single, shared system with the listed drug under subsection (f); or (II)a different, comparable aspect of the elements to assure safe use under subsection (f). 
(ii)The Secretary may require a drug that is the subject of an application under section 505(j) and the listed drug to use a single, shared system under subsection (f), if the Secretary determines that no different, comparable aspect of the elements to assure safe use could satisfy the requirements of subsection (f).;  (3)in subsection (i), by adding at the end the following: 
 
(3)Shared REMSIf the Secretary approves, in accordance with paragraph (1)(C)(i)(II), a different, comparable aspect of the elements to assure safe use under subsection (f) for a drug that is the subject of an abbreviated new drug application under section 505(j), the Secretary may require that such different comparable aspect of the elements to assure safe use can be used with respect to any other drug that is the subject of an application under section 505(j) or 505(b) that references the same listed drug.; and (4)by adding at the end the following: 
 
(m)Separate REMSWhen used in this section, the terms different, comparable aspect of the elements to assure safe use or different, comparable approved risk evaluation and mitigation strategies means a risk evaluation and mitigation strategy for a drug that is the subject of an application under section 505(j) that uses different methods or operational means than the strategy required under subsection (a) for the applicable listed drug, or other application under section 505(j) with the same such listed drug, but achieves the same level of safety as such strategy.. 21023.Rule of construction (a)In generalNothing in this subpart, the amendments made by this subpart, or in section 505–1 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1), shall be construed as— 
(1)prohibiting a license holder from providing an eligible product developer access to a covered product in the absence of an authorization under this subpart; or (2)in any way negating the applicability of a REMS with ETASU, as otherwise required under such section 505–1, with respect to such covered product. 
(b)DefinitionsIn this section, the terms covered product, eligible product developer, license holder, and REMS with ETASU have the meanings given such terms in section 2113(a). DStudy on role of Federal assistance in drug development 21025.Study on role of Federal assistance in drug development (a)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary of the Health and Human Services shall enter into a contract with the National Academy of Medicine to conduct a study on, and submit to Congress a report on, the following: 
(1)The percentage of drugs developed in the United States using at least some amount of Federal funding from any Federal source. (2)The average cost incurred by a drug developer to develop a drug. 
(3)The average amount of revenue and profits made by drug developers from the sales of drugs. (4)The percentage of such revenue and profits that are reinvested into research and development of new drugs. 
(5)The appropriate percentage, if any, of such revenue and profits the Secretary, in consultation with the National Academy of Medicine, recommends should be returned to Federal entities for Federal funding used in the development of the drugs involved. (b)EnforcementA drug developer shall, as a condition of receipt of any Federal funding for the development of drugs, comply with any request for the data necessary to perform the study under subsection (a). 
(c)ConfidentialityThis section does not authorize the disclosure of any trade secret, confidential commercial or financial information, or other matter listed in section 552(b) of title 5, United States Code. (d)DefinitionsIn this section: 
(1)The term drug has the meaning given such term in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). (2)The term drug developer means an entity that submitted, and received approval of, an application under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or section 351 of the Public Health Service Act (42 U.S.C. 262). 
EPharmacy School Outreach 
21031.Pharmacy school outreachThe Secretary of Health and Human Services and the Secretary of Education shall make every effort necessary to ensure appropriate outreach to institutions of higher education to ensure that students and faculty at schools of pharmacy are provided with materials regarding generic drugs and biosimilar biological products, including materials on— (1)how generic drugs and biosimilar biological products are equivalent or similar to brand-name drugs; 
(2)the approval process at the Food and Drug Administration for generic drugs and biosimilar biological products; (3)how to make consumers aware of the availability of generic drugs and biosimilar biological products; 
(4)requirements for substituting generic drugs and biosimliar biological products in place of corresponding drugs products; and (5)the impacts of generic drugs and biosimilar biological products on consumer costs. 
FReports 
21035.Effects of increases in prescription drug priceNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall submit a report to the Congress on the extent to which increases in prescription drug prices may have caused Medicare beneficiaries to forego recommended treatment, including failing to fill prescriptions. 2Health Insurance Market Stabilization 21041.Preserving State option to implement health care marketplaces (a)In generalSection 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031) is amended— 
(1)in subsection (a)— (A)in paragraph (4)(B), by striking under this subsection and inserting under this paragraph or paragraph (1); and 
(B)by adding at the end the following new paragraph:  (6)Additional planning and establishment grants (A)In generalThere shall be appropriated to the Secretary, out of any moneys in the Treasury not otherwise appropriated, $200 million to award grants to eligible States for the uses described in paragraph (3). 
(B)Duration and renewabilityA grant awarded under subparagraph (A) shall be for a period of 2 years and may not be renewed. (C)LimitationA grant may not be awarded under subparagraph (A) after December 31, 2023. 
(D)Eligible State definedFor purposes of this paragraph, the term eligible State means a State that, as of the date of the enactment of this paragraph, is not operating an Exchange (other than an Exchange described in section 155.200(f) of title 45, Code of Federal Regulations).; and (2)in subsection (d)(5)(A)— 
(A)by striking operations.—In establishing an Exchange under this section and inserting operations.— 
(i)In generalIn establishing an Exchange under this section (other than in establishing an Exchange pursuant to a grant awarded under subsection (a)(6)); and (B)by adding at the end the following: 
 
(ii)Additional planning and establishment grantsIn establishing an Exchange pursuant to a grant awarded under subsection (a)(6), the State shall ensure that such Exchange is self-sustaining beginning on January 1, 2025, including allowing the Exchange to charge assessments or user fees to participating health insurance issuers, or to otherwise generate funding, to support its operations.. (b)Clarification regarding failure to establish Exchange or implement requirementsSection 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)) is amended— 
(1)in paragraph (1), by striking If and inserting Subject to paragraph (3), if; and (2)by adding at the end the following new paragraph: 
 
(3)ClarificationThis subsection shall not apply in the case of a State that elects to apply the requirements described in subsection (a) and satisfies the requirement described in subsection (b) on or after January 1, 2014.. 21042.Providing for additional requirements with respect to the navigator program (a)In generalSection 1311(i) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(i)) is amended— 
(1)in paragraph (2), by adding at the end the following new subparagraph:  (C)Selection of recipientsIn the case of an Exchange established and operated by the Secretary within a State pursuant to section 1321(c), in awarding grants under paragraph (1), the Exchange shall— 
(i)select entities to receive such grants based on an entity’s demonstrated capacity to carry out each of the duties specified in paragraph (3); (ii)not take into account whether or not the entity has demonstrated how the entity will provide information to individuals relating to group health plans offered by a group or association of employers described in section 2510.3–5(b) of title 29, Code of Federal Regulations (or any successor regulation), or short-term limited duration insurance (as defined by the Secretary for purposes of section 2791(b)(5) of the Public Health Service Act); and 
(iii)ensure that, each year, the Exchange awards such a grant to— (I)at least one entity described in this paragraph that is a community and consumer-focused nonprofit group; and 
(II)at least one entity described in subparagraph (B), which may include another community and consumer-focused nonprofit group in addition to any such group awarded a grant pursuant to subclause (I).In awarding such grants, an Exchange may consider an entity’s record with respect to waste, fraud, and abuse for purposes of maintaining the integrity of such Exchange.. (2)in paragraph (3)— 
(A)by amending subparagraph (C) to read as follows:  (C)facilitate enrollment, including with respect to individuals with limited English proficiency and individuals with chronic illnesses, in qualified health plans, State medicaid plans under title XIX of the Social Security Act, and State child health plans under title XXI of such Act;; 
(B)in subparagraph (D), by striking and at the end; (C)in subparagraph (E), by striking the period at the end and inserting a semicolon; 
(D)by inserting after subparagraph (E) the following:  (F)conduct public education activities in plain language to raise awareness of the requirements of and the protections provided under— 
(i)the essential health benefits package (as defined in section 1302(a)); and (ii)section 2726 of the Public Health Service Act (relating to parity in mental health and substance use disorder benefits); and;  
(E)by inserting after subparagraph (F) (as added by subparagraph (D)) the following new subparagraph:  (G)provide referrals to community-based organizations that address social needs related to health outcomes.; and 
(F)by adding at the end the following flush left sentence:  The duties specified in the preceding sentences may be carried out by such a navigator at any time during a year.;  (3)in paragraph (4)(A)— 
(A)in the matter preceding clause (i), by striking not; (B)in clause (i)— 
(i)by inserting not before be; and (ii)by striking ; or and inserting a semicolon; 
(C)in clause (ii)— (i)by inserting not before receive; and 
(ii)by striking the period and inserting a semicolon; and (D)by adding at the end the following new clauses: 
 
(iii)maintain physical presence in the State of the Exchange so as to allow in-person assistance to consumers; (iv)receive training on how to assist individuals with enrolling for medical assistance under State plans under the Medicaid program under title XIX of the Social Security Act or for child health assistance under State child health plans under title XXI of such Act; and 
(v)receive opioid specific education and training that ensures the navigator can best educate individuals on qualified health plans offered through an Exchange, specifically coverage under such plans for opioid health care treatment.; and (4)in paragraph (6)— 
(A)by striking Funding.—Grants under and inserting Funding.— 
(A)State ExchangesSubject to subparagraph (C), grants under; and (B)by adding at the end the following new subparagraphs: 
 
(B)Federal ExchangesFor purposes of carrying out this subsection, with respect to an Exchange established and operated by the Secretary within a State pursuant to section 1321(c), the Secretary shall obligate $100 million out of amounts collected through the user fees on participating health insurance issuers pursuant to section 156.50 of title 45, Code of Federal Regulations (or any successor regulations) for fiscal year 2022 and each subsequent fiscal year. Such amount for a fiscal year shall remain available until expended. (C)State ExchangesFor the purposes of carrying out this subsection, with respect to an Exchange operated by a State pursuant to this section, there is authorized to be appropriated $25 million for fiscal year 2022 and each subsequent fiscal year. Each State receiving a grant pursuant to this subparagraph shall receive a grant in an amount that is not less than $1 million.. 
(b)Study on effects of funding cutsNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall study the effects of funding cuts made for plan year 2020 with respect to the navigator program (as described in section 1311(i) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(i))) and other education and outreach activities carried out with respect to Exchanges established by the Secretary of Health and Human Services pursuant to section 1321(c) of such Act. Such study shall describe the following: (1)How such funding cuts negatively impacted the ability of entities under such program to conduct outreach activities and fulfill duties required under such section 1311(i). 
(2)The overall effect on— (A)the number of individuals enrolled in health insurance coverage offered in the individual market for plan year 2021; and 
(B)the costs of health insurance coverage offered in the individual market. (c)Promote transparency and accountability in the administration’s expenditures of exchange user feesFor plan year 2021 and each subsequent plan year, not later than the date that is 3 months after the end of such plan year, the Secretary of Health and Human Services shall submit to the appropriate committees of Congress and make available to the public an annual report on the expenditures by the Department of Health and Human Services of user fees collected pursuant to section 156.50 of title 45, Code of Federal Regulations (or any successor regulations). Each such report for a plan year shall include a detailed accounting of the amount of such user fees collected during such plan year and of the amount of such expenditures used during such plan year for the federally facilitated Exchange operated pursuant to section 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)) on outreach and enrollment activities, navigators, maintenance of Healthcare.gov, and operation of call centers. 
(d)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after January 1, 2021. 21043.Federal Exchange outreach and educational activities and annual enrollment targets (a)In generalSection 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)), as amended by section 21171(b)(2), is further amended by adding at the end the following new paragraphs: 
 
(4)Outreach and educational activities 
(A)In generalIn the case of an Exchange established or operated by the Secretary within a State pursuant to this subsection, the Secretary shall carry out outreach and educational activities for purposes of informing individuals about qualified health plans offered through the Exchange, including by informing such individuals of the availability of coverage under such plans and financial assistance for coverage under such plans. Such outreach and educational activities shall be provided in a manner that is culturally and linguistically appropriate to the needs of the populations being served by the Exchange (including hard-to-reach populations, such as racial and sexual minorities, limited English proficient populations, individuals residing in areas where the unemployment rates exceeds the national average unemployment rate, individuals in rural areas, veterans, and young adults) and shall be provided to populations residing in high health disparity areas (as defined in subparagraph (E)) served by the Exchange, in addition to other populations served by the Exchange. (B)Limitation on use of fundsNo funds appropriated under this paragraph shall be used for expenditures for promoting non-ACA compliant health insurance coverage. 
(C)Non-aca compliant health insurance coverageFor purposes of subparagraph (B): (i)The term non-ACA compliant health insurance coverage means health insurance coverage, or a group health plan, that is not a qualified health plan. 
(ii)Such term includes the following: (I)An association health plan. 
(II)Short-term limited duration insurance. (D)FundingOut of any funds in the Treasury not otherwise appropriated, there are hereby appropriated for fiscal year 2022 and each subsequent fiscal year, $100 million to carry out this paragraph. Funds appropriated under this subparagraph shall remain available until expended. 
(E)High health disparity area definedFor purposes of subparagraph (A), the term high health disparity area means a contiguous geographic area that— (i)is located in one census tract or ZIP code; 
(ii)has measurable and documented racial, ethnic, or geographic health disparities; (iii)has a low-income population, as demonstrated by— 
(I)average income below 138 percent of the Federal poverty line; or (II)a rate of participation in the special supplemental nutrition program under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) that is higher than the national average rate of participation in such program; 
(iv)has poor health outcomes, as demonstrated by— (I)lower life expectancy than the national average; or 
(II)a higher percentage of instances of low birth weight than the national average; and (v)is part of a Metropolitan Statistical Area identified by the Office of Management and Budget. 
(5)Annual enrollment targetsFor plan year 2021 and each subsequent plan year, in the case of an Exchange established or operated by the Secretary within a State pursuant to this subsection, the Secretary shall establish annual enrollment targets for such Exchange for such year.. (b)Study and reportNot later than 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall release to Congress all aggregated documents relating to studies and data sets that were created on or after January 1, 2014, and related to marketing and outreach with respect to qualified health plans offered through Exchanges under title I of the Patient Protection and Affordable Care Act. 
21044.Short-term limited duration insurance rule prohibition 
(a)FindingsCongress finds the following: (1)On August 3, 2018, the Administration issued a final rule entitled Short-Term, Limited-Duration Insurance (83 Fed. Reg. 38212). 
(2)The final rule dramatically expands the sale and marketing of insurance that— (A)may discriminate against individuals living with preexisting health conditions, including children with complex medical needs and disabilities and their families; 
(B)lacks important financial protections provided by the Patient Protection and Affordable Care Act (Public Law 111–148), including the prohibition of annual and lifetime coverage limits and annual out-of-pocket limits, that may increase the cost of treatment and cause financial hardship to those requiring medical care, including children with complex medical needs and disabilities and their families; and (C)excludes coverage of essential health benefits including hospitalization, prescription drugs, and other lifesaving care. 
(3)The implementation and enforcement of the final rule weakens critical protections for up to 130 million Americans living with preexisting health conditions and may place a large financial burden on those who enroll in short-term limited-duration insurance, which jeopardizes Americans’ access to quality, affordable health insurance. (b)ProhibitionThe Secretary of Health and Human Services, the Secretary of the Treasury, and the Secretary of Labor may not take any action to implement, enforce, or otherwise give effect to the rule entitled Short-Term, Limited Duration Insurance (83 Fed. Reg. 38212 (August 3, 2018)), and the Secretaries may not promulgate any substantially similar rule. 
21045.Protection of health insurance coverage in certain ExchangesIn the case of an Exchange that the Secretary of Health and Human Services operates pursuant to section 1321(c)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)(1)), the Secretary may not implement any process that would terminate the health insurance coverage of an enrollee solely because such enrollee did not actively enroll during the most recent open enrollment period. 21046.Sense of Congress relating to the practice of silver loadingIt is the sense of Congress that the Secretary of Health and Human Services should not take any action to prohibit or otherwise restrict the practice commonly known as silver loading (as described in the rule entitled Patient Protection and Affordable Care Act; HHS Notice of Benefit and Payment Parameters for 2021 published on April 25, 2019 (84 Fed. Reg. 17533)). 
21047.Consumer outreach, education, and assistance 
(a)Open enrollment reportsFor plan year 2021 and each subsequent year, the Secretary of Health and Human Services (referred to in this section as the Secretary), in coordination with the Secretary of the Treasury and the Secretary of Labor, shall issue biweekly public reports during the annual open enrollment period on the performance of the Federal Exchange. Each such report shall include a summary, including information on a State-by-State basis where available, of— (1)the number of unique website visits; 
(2)the number of individuals who create an account; (3)the number of calls to the call center; 
(4)the average wait time for callers contacting the call center; (5)the number of individuals who enroll in a qualified health plan; and 
(6)the percentage of individuals who enroll in a qualified health plan through each of— (A)the website; 
(B)the call center; (C)navigators; 
(D)agents and brokers; (E)the enrollment assistant program; 
(F)directly from issuers or web brokers; and (G)other means. 
(b)Open Enrollment After Action ReportFor plan year 2021 and each subsequent year, the Secretary, in coordination with the Secretary of the Treasury and the Secretary of Labor, shall publish an after action report not later than 3 months after the completion of the annual open enrollment period regarding the performance of the Federal Exchange for the applicable plan year. Each such report shall include a summary, including information on a State-by-State basis where available, of— (1)the open enrollment data reported under subsection (a) for the entirety of the enrollment period; and 
(2)activities related to patient navigators described in section 1311(i) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(i)), including— (A)the performance objectives established by the Secretary for such patient navigators; 
(B)the number of consumers enrolled by such a patient navigator; (C)an assessment of how such patient navigators have met established performance metrics, including a detailed list of all patient navigators, funding received by patient navigators, and whether established performance objectives of patient navigators were met; and 
(D)with respect to the performance objectives described in subparagraph (A)— (i)whether such objectives assess the full scope of patient navigator responsibilities, including general education, plan selection, and determination of eligibility for tax credits, cost-sharing reductions, or other coverage; 
(ii)how the Secretary worked with patient navigators to establish such objectives; and (iii)how the Secretary adjusted such objectives for case complexity and other contextual factors. 
(c)Report on advertising and consumer outreachNot later than 3 months after the completion of the annual open enrollment period for the 2021 plan year, the Secretary shall issue a report on advertising and outreach to consumers for the open enrollment period for the 2021 plan year. Such report shall include a description of— (1)the division of spending on individual advertising platforms, including television and radio advertisements and digital media, to raise consumer awareness of open enrollment; 
(2)the division of spending on individual outreach platforms, including email and text messages, to raise consumer awareness of open enrollment; and (3)whether the Secretary conducted targeted outreach to specific demographic groups and geographic areas. 
21048.GAO reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a study that analyzes the costs and benefits of the establishment of State-administered health insurance plans to be offered in the insurance market of such States that choose to administer and offer such a plan. 21049.Report on the effects of website maintenance during open enrollmentNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report examining whether the Department of Health and Human Services has been conducting maintenance on the website commonly referred to as Healthcare.gov during annual open enrollment periods (as described in section 1311(c)(6)(B) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)(B)) in such a manner so as to minimize any disruption to the use of such website resulting from such maintenance. 
3Budgetary Effects 
21051.Determination of budgetary effectsThe budgetary effects of this subtitle, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this subtitle, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. JResident Physician Shortage Reduction  21101.Short titleThis subtitle may be cited as the Resident Physician Shortage Reduction Act of 2020. 
21102.Distribution of additional residency positions 
(a)In generalSection 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)) is amended— (1)in paragraph (4)(F)(i), by striking paragraphs (7) and (8) and inserting paragraphs (7), (8), and (9); 
(2)in paragraph (4)(H)(i), by striking paragraphs (7) and (8) and inserting paragraphs (7), (8), and (9); (3)in paragraph (7)(E), by inserting paragraph (9), after paragraph (8),; and 
(4)by adding at the end the following new paragraph:  (9)Distribution of additional residency positions (A)Additional residency positions (i)In generalFor each of fiscal years 2022 through 2026 (and succeeding fiscal years if the Secretary determines that there are additional residency positions available to distribute under clause (iv)(II)), the Secretary shall, subject to clause (ii) and subparagraph (D), increase the otherwise applicable resident limit for each qualifying hospital that submits a timely application under this subparagraph by such number as the Secretary may approve for portions of cost reporting periods occurring on or after July 1 of the fiscal year of the increase. 
(ii)Number available for distributionFor each such fiscal year, the Secretary shall determine the total number of additional residency positions available for distribution under clause (i) in accordance with the following: (I)Allocation to hospitals already operating over resident limitOne-third of such number shall be available for distribution only to hospitals described in subparagraph (B). 
(II)Aggregate limitationExcept as provided in clause (iv)(I), the aggregate number of increases in the otherwise applicable resident limit under this subparagraph shall be equal to 3,000 in each such year. (iii)Process for distributing positions (I)Rounds of applicationsThe Secretary shall initiate 5 separate rounds of applications for an increase under clause (i), 1 round with respect to each of 2022 through 2026. 
(II)Number availableIn each of such rounds, the aggregate number of positions available for distribution in the fiscal year under clause (ii) shall be distributed, plus any additional positions available under clause (iv). (III)TimingThe Secretary shall notify hospitals of the number of positions distributed to the hospital under this paragraph as a result of an increase in the otherwise applicable resident limit by January 1 of the fiscal year of the increase. Such increase shall be effective for portions of cost reporting periods beginning on or after July 1 of that fiscal year. 
(iv)Positions not distributed during the fiscal year 
(I)In generalIf the number of resident full-time equivalent positions distributed under this paragraph in a fiscal year is less than the aggregate number of positions available for distribution in the fiscal year (as described in clause (ii), including after application of this subclause), the difference between such number distributed and such number available for distribution shall be added to the aggregate number of positions available for distribution in the following fiscal year. (II)Exception if positions not distributed by end of fiscal year 2026If the aggregate number of positions distributed under this paragraph during the 5-year period of fiscal years 2022 through 2026 is less than 15,000, the Secretary shall, in accordance with the provisions of clause (ii) and subparagraph (D) and the considerations and priority described in subparagraph (C), conduct an application and distribution process in each subsequent fiscal year until such time as the aggregate amount of positions distributed under this paragraph is equal to 15,000. 
(B)Allocation of distribution for positions to hospitals already operating over resident limit 
(i)In generalSubject to clauses (ii) and (iii), in the case of a hospital in which the reference resident level of the hospital (as specified in subparagraph (G)(iii)) is greater than the otherwise applicable resident limit, the increase in the otherwise applicable resident limit under subparagraph (A) for a fiscal year described in such subparagraph shall be an amount equal to the product of the total number of additional residency positions available for distribution under subparagraph (A)(ii)(I) for such fiscal year and the quotient of— (I)the number of resident positions by which the reference resident level of the hospital exceeds the otherwise applicable resident limit for the hospital; and 
(II)the number of resident positions by which the reference resident level of all such hospitals with respect to which an application is approved under this paragraph exceeds the otherwise applicable resident limit for such hospitals. (ii)RequirementsA hospital described in clause (i)— 
(I)is not eligible for an increase in the otherwise applicable resident limit under this subparagraph unless the amount by which the reference resident level of the hospital exceeds the otherwise applicable resident limit is not less than 10 and the hospital trains at least 25 percent of the full-time equivalent residents of the hospital in primary care and general surgery (as of the date of enactment of this paragraph); and (II)shall continue to train at least 25 percent of the full-time equivalent residents of the hospital in primary care and general surgery for the 5-year period beginning on such date.In the case where the Secretary determines that a hospital described in clause (i) no longer meets the requirement of subclause (II), the Secretary may reduce the otherwise applicable resident limit of the hospital by the amount by which such limit was increased under this subparagraph. 
(iii)Clarification regarding eligibility for other additional residency positionsNothing in this subparagraph shall be construed as preventing a hospital described in clause (i) from applying for and receiving additional residency positions under this paragraph that are not reserved for distribution under this subparagraph. (C)Distribution of other positionsFor purposes of determining an increase in the otherwise applicable resident limit under subparagraph (A) (other than such an increase described in subparagraph (B)), the following shall apply: 
(i)Considerations in distributionIn determining for which hospitals such an increase is provided under subparagraph (A), the Secretary shall take into account the demonstrated likelihood of the hospital filling the positions made available under this paragraph within the first 5 cost reporting periods beginning after the date the increase would be effective, as determined by the Secretary. (ii)Priority for certain hospitalsSubject to clause (iii), in determining for which hospitals such an increase is provided, the Secretary shall distribute the increase in the following priority order: 
(I)First, to hospitals in States with— (aa)new medical schools that received Candidate School status from the Liaison Committee on Medical Education or that received Pre-Accreditation status from the American Osteopathic Association Commission on Osteopathic College Accreditation on or after January 1, 2000, and that have achieved or continue to progress toward Full Accreditation status (as such term is defined by the Liaison Committee on Medical Education) or toward Accreditation status (as such term is defined by the American Osteopathic Association Commission on Osteopathic College Accreditation); or 
(bb)additional locations and branch campuses established on or after January 1, 2000, by medical schools with Full Accreditation status (as such term is defined by the Liaison Committee on Medical Education) or Accreditation status (as such term is defined by the American Osteopathic Association Commission on Osteopathic College Accreditation). (II)Second, to hospitals with which the Secretary cooperates under section 7302(d) of title 38, United States Code. 
(III)Third, to hospitals that emphasize training in community-based settings or in hospital outpatient departments. (IV)Fourth, to hospitals that are not located in a rural area and operate an approved medical residency training program (or rural track) in a rural area or an approved medical residency training program with an integrated rural track. 
(V)Fifth, to all other hospitals. (iii)Distribution to hospitals in higher priority group prior to distribution in lower priority groupsThe Secretary may only distribute such an increase to a lower priority group under clause (ii) if all qualifying hospitals in the higher priority group or groups have received the maximum number of increases under such subparagraph that the hospital is eligible for under this paragraph for the fiscal year. 
(iv)Requirements for use of additional positions 
(I)In generalSubject to subclause (II), a hospital that receives such an increase shall ensure, during the 5-year period beginning on the effective date of such increase, that— (aa)not less than 50 percent of the positions attributable to such increase that are used in a given year during such 5-year period are used to train full-time equivalent residents in a shortage specialty residency program (as defined in subparagraph (G)(iv)), as determined by the Secretary at the end of such 5-year period; 
(bb)the total number of full-time equivalent residents, excluding any additional positions attributable to such increase, is not less than the average number of full-time equivalent residents during the 3 most recent cost reporting periods ending on or before the effective date of such increase; and (cc)the ratio of full-time equivalent residents in a shortage specialty residency program (as so defined) is not less than the average ratio of full-time equivalent residents in such a program during the 3 most recent cost reporting periods ending on or before the effective date of such increase. 
(II)Redistribution of positions if hospital no longer meets certain requirementsWith respect to each fiscal year described in subparagraph (A), the Secretary shall determine whether or not a hospital described in subclause (I) meets the requirements of such subclause. In the case that the Secretary determines that such a hospital does not meet such requirements, the Secretary shall— (aa)reduce the otherwise applicable resident limit of the hospital by the amount by which such limit was increased under this paragraph; and 
(bb)provide for the distribution of positions attributable to such reduction in accordance with the requirements of this paragraph. (D)LimitationA hospital may not receive more than 75 full-time equivalent additional residency positions under this paragraph for any fiscal year. 
(E)Application of per resident amounts for primary care and nonprimary careWith respect to additional residency positions in a hospital attributable to the increase provided under this paragraph, the approved FTE per resident amounts are deemed to be equal to the hospital per resident amounts for primary care and nonprimary care computed under paragraph (2)(D) for that hospital. (F)Permitting facilities to apply aggregation rulesThe Secretary shall permit hospitals receiving additional residency positions attributable to the increase provided under this paragraph to, beginning in the fifth year after the effective date of such increase, apply such positions to the limitation amount under paragraph (4)(F) that may be aggregated pursuant to paragraph (4)(H) among members of the same affiliated group. 
(G)DefinitionsIn this paragraph: (i)Otherwise applicable resident limitThe term otherwise applicable resident limit means, with respect to a hospital, the limit otherwise applicable under subparagraphs (F)(i) and (H) of paragraph (4) on the resident level for the hospital determined without regard to this paragraph but taking into account paragraphs (7)(A), (7)(B), (8)(A), and (8)(B). 
(ii)Reference resident levelExcept as otherwise provided in subclause (II), the term reference resident level means, with respect to a hospital, the resident level for the most recent cost reporting period of the hospital ending on or before the date of enactment of this paragraph, for which a cost report has been settled (or, if not, submitted (subject to audit)), as determined by the Secretary. (iii)Resident levelThe term resident level has the meaning given such term in paragraph (7)(C)(i). 
(iv)Shortage specialty residency programThe term shortage specialty residency program means any approved residency training program in a specialty identified in the report entitled The Physician Workforce: Projections and Research into Current Issues Affecting Supply and Demand, issued in December 2008 by the Health Resources and Services Administration, as a specialty whose baseline physician requirements projections exceed the projected supply of total active physicians for the period of 2005 through 2021.. (b)IMESection 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is amended— 
(1)in clause (v), in the third sentence, by striking subsections (h)(7) and (h)(8) and inserting subsections (h)(7), (h)(8), and (h)(9); (2)by redesignating clause (x), as added by section 5505(b) of the Patient Protection and Affordable Care Act (Public Law 111–148), as clause (xi) and moving such clause 4 ems to the left; and 
(3)by adding after clause (xi), as redesignated by subparagraph (A), the following new clause:  (xii)For discharges occurring on or after July 1, 2021, insofar as an additional payment amount under this subparagraph is attributable to resident positions distributed to a hospital under subsection (h)(9), the indirect teaching adjustment factor shall be computed in the same manner as provided under clause (ii) with respect to such resident positions.. 
21103.Study and report on strategies for increasing diversity 
(a)StudyThe Comptroller General of the United States (in this section referred to as the Comptroller General) shall conduct a study on strategies for increasing the diversity of the health professional workforce. Such study shall include an analysis of strategies for increasing the number of health professionals from rural, lower income, and underrepresented minority communities, including which strategies are most effective for achieving such goal. (b)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the study conducted under subsection (a), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate. 
KDirect Medicare Payment for Services Furnished By Physician Assistants 
21201.Direct Medicare payment for services furnished by physician assistants 
(a)In generalSection 1832(a)(2)(B) of the Social Security Act (42 U.S.C. 1395k(a)(2)(B)) is amended by adding at the end the following new clause:  (v)services of a physician assistant but only if no facility or other provider charges or is paid any amounts with respect to the furnishing of such services;. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to services furnished on or after July 1, 2021. LIncentivizing Medicaid Expansion  21301.Short titleThis subtitle may be cited as the Incentivizing Medicaid Expansion Act of 2020. 
21302.Increased FMAP for medical assistance to newly eligible individuals 
(a)In generalSection 1905(y)(1) of the Social Security Act (42 U.S.C. 1396d(y)(1)) is amended— (1)in subparagraph (A), by striking 2014, 2015, and 2016 and inserting each of the first 3 consecutive 12-month periods in which the State provides medical assistance to newly eligible individuals; 
(2)in subparagraph (B), by striking 2017 and inserting the fourth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals; (3)in subparagraph (C), by striking 2018  and inserting the fifth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals; 
(4)in subparagraph (D), by striking 2019 and inserting the sixth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals; and (5)in subparagraph (E), by striking 2020 and each year thereafter and inserting the seventh consecutive 12-month period in which the State provides medical assistance to newly eligible individuals and each such period thereafter. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the Patient Protection and Affordable Care Act. MMedicaid Expansion Parity  21401.Short titleThis subtitle may be cited as the Medicaid Expansion Parity Act of 2020. 
21402.Parity in the timing of the application of higher Medicaid Federal matching rates for ACA newly eligible individuals 
(a)In generalSection 1905(y)(1) of the Social Security Act (42 U.S.C. 1396d(y)(1)) is amended— (1)in subparagraph (A), by striking for calendar quarters in 2014, 2015, and 2016 and inserting for calendar quarters in the 12-calendar-quarter period beginning with the first calendar quarter in which the State provides medical assistance to newly eligible individuals; 
(2)in subparagraph (B), by striking for calendar quarters in 2017 and inserting for the next 4 calendar quarters for such State; (3)in subparagraph (C), by striking for calendar quarters in 2018  and inserting for the next 4 calendar quarters for such State; 
(4)in subparagraph (D), by striking for calendar quarters in 2019 and inserting for the next 4 calendar quarters for such State; and (5)in subparagraph (E), by striking for calendar quarters in 2020 and each year thereafter and inserting for each succeeding calendar quarter for such State. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the Patient Protection and Affordable Care Act. NEquality in Medicare and Medicaid Treatment 21501.Short titleThis subtitle may be cited as the Equality in Medicare and Medicaid Treatment Act of 2020. 
21502.Improving access to care for Medicare and Medicaid beneficiariesSection 1115A of the Social Security Act (42 U.S.C. 1315a) is amended— (1)in subsection (a)(3)— 
(A)by inserting , the causes of health disparities and social determinants of health, after medicine; and (B)by inserting , the Office of Minority Health of the Centers for Medicare & Medicaid Services, the Office of Rural Health Policy, and the Office on Women’s Health; 
(2)in subsection (b)— (A)in paragraph (2)— 
(i)in subparagraph (A)— (I)by inserting after the first sentence, the following new sentence: Prior to model selection, the Secretary shall consult with the Office of Minority Health of the Centers for Medicare & Medicaid Services, the Federal Office of Rural Health Policy, and the Office on Women’s Health to ensure that models under consideration address health disparities and social determinants of health as appropriate for populations to be cared for under the model.; 
(II)by inserting , as well as improving access to care received by individuals receiving benefits under such title, after title; and (III)by adding at the end the following new sentence: The models selected under this subparagraph shall include the social determinants of health payment model described in subparagraph (D), the testing of which shall begin not later than December 31, 2021.; 
(ii)in subparagraph (C), by adding at the end the following new clauses:  (ix)Whether the model will affect access to care from providers and suppliers caring for high risk patients or operating in underserved areas. 
(x)Whether the model has the potential to produce reductions in minority and rural health disparities.; and (iii)by adding at the end the following new subparagraph: 
 
(D)Social determinants of health payment model 
(i)In generalThe social determinants of health payment model described in this subparagraph is a payment model that tests each of the payment and service delivery innovations described in clause (ii) in a region determined appropriate by the Secretary. (ii)Payment and service delivery innovations describedFor purposes of clause (i), the payment and service delivery innovations described in this clause are the following: 
(I)Payment and service delivery innovations for behavioral health services, focusing on gathering actionable data to address the higher costs associated with beneficiaries with diagnosed behavioral conditions. (II)Payment and service delivery innovations targeting conditions or comorbidities of individuals entitled or enrolled under the Medicare program under title XVIII and enrolled under a State plan under the Medicaid program under title XIX to increase capacity in underserved areas. 
(III)Payment and service delivery innovations targeted on Medicaid-eligible pregnant and postpartum women, up to one year after delivery.; and (B)in paragraph (4)(A)— 
(i)in clause (i) at the end, by striking and; (ii)in clause (ii), at the end, by striking the period and inserting ; and; and 
(iii)by adding at the end the following new clause:  (iii)the extent to which the model improves access to care or the extent to which the model improves care for high risk patients, patients from racial or ethnic minorities, or patients in underserved areas.; 
(3)in subsection (c)— (A)in paragraph (2), by striking at the end and; 
(B)by redesignating paragraph (3) as paragraph (4); (C)by inserting after paragraph (2) the following new paragraph: 
 
(3)the Office of Minority Health of the Centers for Medicare & Medicaid Services certifies that such expansion will not reduce access to care for low-income, minority, or rural beneficiaries; and; (D)in paragraph (4), as redesignated by subparagraph (B), by inserting before the period at the end the following: nor increase health disparities experienced by low-income, minority, or rural beneficiaries; and 
(E)in the matter following paragraph (4), as redesignated by subparagraph (B), by inserting , improve access to care, after care; and (4)in subsection (g)— 
(A)by inserting (or, beginning with 2022, once every year thereafter) after thereafter; and (B)by adding at the end the following new sentence: 
For reports for 2022 and each subsequent year, each such report shall include information on the following: (1)The extent and severity of minority and rural health disparities in Medicare and Medicaid beneficiaries. 
(2)The interventions that address social determinants of health in payment models selected by the Center for Medicare and Medicaid Innovation for testing. (3)The interventions that address social determinants of health in payment models not selected by the Center for Medicare and Medicaid Innovation for testing. 
(4)The effectiveness of interventions in mitigating negative health outcomes and higher costs associated with social determinants of health within models selected by the Center for Medicare and Medicaid Innovation for testing. (5)Changes in disparities among minorities and Medicare and Medicaid beneficiaries in underserved areas that are attributable to provider and supplier participation in a Phase II model. 
(6)In consultation with the Comptroller General of the United States, estimated Federal savings achieved through the reduction of rural and minority health disparities. (7)Other areas determined appropriate by the Secretary.. 
OIncreasing Access to Quality Cardiac Rehabilitation Care 
21601.Short titleThis subtitle may be cited as the Increasing Access to Quality Cardiac Rehabilitation Care Act of 2020. 21602.Expanding access to cardiac rehabilitation programs and pulmonary rehabilitation programs under Medicare program (a)Cardiac rehabilitation programsSection 1861(eee) of the Social Security Act (42 U.S.C. 1395x(eee)) is amended— 
(1)in paragraph (2)— (A)in subparagraph (A)(i), by striking a physician’s office and inserting the office of a physician (as defined in subsection (r)(1)) or the office of a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)); and 
(B)in subparagraph (C), by inserting after physician the following: (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)); (2)in paragraph (3)(A), by striking physician-prescribed exercise and inserting exercise prescribed by a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)); and 
(3)in paragraph (5), by inserting after physician the following: (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)). (b)Pulmonary rehabilitation programsSection 1861(fff) of the Social Security Act (42 U.S.C. 1395x(fff)) is amended— 
(1)in paragraph (2)(A), by striking physician-prescribed exercise and inserting exercise prescribed by a physician (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)); and (2)in paragraph (3), by inserting after physician the following: (as defined in subsection (r)(1)) or a physician assistant, nurse practitioner, or clinical nurse specialist (as those terms are defined in subsection (aa)(5)). 
(c)Effective dateThe amendments made by this section shall apply with respect to items and services furnished on or after January 1, 2021. 21603.Expediting access to cardiac rehabilitation programs and pulmonary rehabilitation programs under Medicare programSection 51008(c) of the Bipartisan Budget Act of 2018 (Public Law 115–123; 42 U.S.C. 1395x note) is amended by striking January 1, 2024 and inserting January 1, 2021. 
PHealthy Food Access for All Americans  
21701.Short titleThis subtitle may be cited as the Healthy Food Access for All Americans Act. 21702.Tax credit and grant program for Special Access Food Providers (a)In general (1)Allowance of creditSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45T.Special access food provider credit and grant program 
(a)Establishment of credit for grocery stores 
(1)In generalFor purposes of section 38, the special access food provider credit determined under this section for any taxable year is an amount equal to the lesser of— (A)the amount of the allocation received by the taxpayer under subsection (d)(1)(A), or 
(B)the amount equal to— (i)in the case of a qualified grocery store which is placed in service during such taxable year by a taxpayer which has been certified as a special access food provider, 15 percent of the basis of such grocery store, including any property used in the operation of such grocery store— 
(I)which is acquired by the taxpayer if the original use of such property commences with the taxpayer, and (II)with respect to which depreciation (or amortization in lieu of depreciation) is allowable, or 
(ii)in the case of a qualified renovation area which is placed in service during such taxable year, 10 percent of the renovation expenditures incurred by a taxpayer which has been certified as a special access food provider. (2)Renovation expendituresFor purposes of paragraph (1)(B)(ii), the term renovation expenditures means amounts chargeable to capital account and incurred for property (or additions or improvements to property) of a character subject to the allowance for depreciation in connection with the renovation or rehabilitation of a grocery store. 
(b)Grant program for food banks and temporary access merchants 
(1)In generalThe Secretary, in coordination with the Secretary of Agriculture, shall, subject to the requirements of this section, provide a grant to any entity which has been certified as a special access food provider in an amount equal to the lesser of— (A)the amount of the allocation received by the entity under subsection (d)(1)(B), or 
(B)the amount equal to— (i)in the case of a permanent food bank which has been placed in service during the taxable year by such provider, 15 percent of any qualified construction expenses incurred by such provider, and 
(ii)in the case of any provider which qualifies as a temporary access merchant, 10 percent of any annual operational costs incurred by such provider. (2)Time for payment of grantThe Secretary shall make payment of any grant under paragraph (1) during the 60-day period beginning on the later of— 
(A)the date of the application for certification as a special access food provider, or (B)the date— 
(i)in the case of a permanent food bank, on which the food bank for which the grant is being made is placed in service, or (ii)in the case of a temporary access merchant, the end of the taxable year in which the operational costs were incurred. 
(3)Grant not considered income for purposes of taxationA grant under this subsection shall not be considered as gross income for purposes of this chapter. (c)Certification as a Special Access Food Provider (1)ApplicationEach applicant for certification as a special access food provider shall submit, for each grocery store, food bank, mobile market, or farmers market, an application with the Secretary, at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(2)Certification requirementsFor purposes of certification as a special access food provider, the Secretary, in consultation with the Secretary of Agriculture and the applicable regional community development entity, shall determine whether— (A)in the case of an applicant seeking to construct, renovate, or rehabilitate a grocery store, whether such store— 
(i)following completion of such construction, renovation, or rehabilitation, will qualify as a grocery store (as defined in subsection (h)(3)), (ii)is located in a food desert on the date on which construction, renovation, or rehabilitation begins, 
(iii)satisfies the eligibility criteria established for projects under the Healthy Food Financing Initiative established under section 243 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6953), and (iv)satisfies such other criteria as is determined appropriate by the Secretary, in consultation with the Secretary of Agriculture, or 
(B)in the case of an applicant seeking to operate a permanent food bank or as a temporary access merchant, whether such applicant— (i)is an entity for which no part of the net earnings of such entity inures to the benefit of any private shareholder or individual, 
(ii) 
(I)in the case of a permanent food bank, is located in a food desert on the date on which construction of such food bank begins, or (II)in the case of a temporary access merchant— 
(aa)sells or provides food in any food desert for an average of— (AA)in the case of a farmers market, not less than 10 hours (during daylight hours) each week during the calendar year, or 
(BB)in the case of a temporary access merchant which is not a farmers market, not less than 5 days and 50 hours each week during the calendar year, or (bb)satisfies such requirements as are established by the Secretary of Agriculture to ensure an adequate level of food distribution within food deserts, 
(iii)satisfies the eligibility criteria described in subparagraph (A)(iii), and (iv)satisfies such other criteria as is determined appropriate by the Secretary. 
(3)No additional USDA grants for farmers marketsA farmers market shall not be eligible for certification as a special access food provider during any period in which such farmers market receives funding pursuant to any other grant program administered by the Department of Agriculture (with the exception of grants provided pursuant to the Food Insecurity Nutrition Incentive under section 4405 of the Food, Conservation, and Energy Act of 2008). (d)Allocation of special access food provider credits and grants (1)In generalIn each calendar year, the Secretary, in coordination with the Secretary of Agriculture, shall provide allocations to entities which have been certified as special access food providers under subsection (c) to receive— 
(A)in the case of an entity certified pursuant to subparagraph (A) of subsection (c)(2), a special access food provider credit for expenditures related to a qualified grocery store or qualified renovation area, and (B)in the case of an entity certified pursuant to subparagraph (B) of such subsection, grants for qualified construction expenses or operational costs incurred by such entity. 
(2)Duration of grants to temporary access merchantsIn the case of a special access food provider which qualifies as a temporary access merchant, the Secretary shall provide the grant to such provider on an annual basis for a period of not greater than 10 years. (e)Recapture (1)In generalSubject to paragraph (3), the Secretary shall provide for recapturing the benefit of any credit allowable or grant provided under this section with respect to any qualified grocery store, qualified renovation area, or permanent food bank which fails to satisfy the requirements under subsection (c)(2) during the 5-year period following the date on which such store, area, or food bank is placed in service. 
(2)Temporary access merchantSubject to paragraph (3), the Secretary shall provide for recapturing the benefit of any grant provided under this section with respect to any temporary access merchant which fails to satisfy the requirements under subsection (c)(2) for any year during the period described in subsection (d)(2). (3)ApplicationIf, during any taxable year, a special access food provider fails to satisfy the requirements under subsection (c)(2), the tax under this chapter for such taxable year shall be increased by an amount equal to the appropriate percentage of the credit or grant amount as is determined appropriate by the Secretary. 
(f)Basis reductionThe basis of any qualified grocery store, any grocery store which includes a qualified renovation area, or any food bank, mobile market, or farmers market shall be reduced by the amount of any credit or grant determined under this section with respect to such property. (g)RegulationsThe Secretary, in coordination with the Secretary of Agriculture, shall prescribe such regulations as may be appropriate to carry out this section, including regulations which— 
(1)prevent the abuse of the purposes of this section, (2)impose appropriate reporting requirements, and 
(3)ensure that non-metropolitan areas receive a proportional amount of allocations provided under subsection (d). (h)DefinitionsFor purposes of this section: 
(1)Food desert 
(A)In generalThe term food desert means any population census tract in which— (i)not less than 500 people, or 33 percent of the population of such tract, reside— 
(I)in the case of a tract located within a metropolitan area, more than 1 mile from a grocery store, or (II)in the case of a tract not located within a metropolitan area, more than 10 miles from a grocery store, 
(ii)the poverty rate for such tract is at least 20 percent, or (iii) (I)in the case of a tract not located within a metropolitan area, the median family income for such tract does not exceed 80 percent of statewide median family income, or 
(II)in the case of a tract located within a metropolitan area, the median family income for such tract does not exceed 80 percent of the greater of statewide median family income or the metropolitan area median family income. (B)Areas not within census tractsIn the case of an area which is not tracted for population census tracts, the equivalent county divisions (as defined by the Bureau of the Census) shall be used for purposes of determinations of food deserts under this paragraph. 
(C)Determination of food desertsFor purposes of determining whether a population census tract qualifies as a food desert for purposes of this section, the Secretary shall make such determinations in coordination with the Secretary of Agriculture in such manner as is determined appropriate, including use of the Food Access Research Atlas established by the Department of Agriculture. (2)GroceriesThe term groceries means— 
(A)fresh and frozen produce, (B)fresh and frozen meat and seafood, 
(C)dairy products, and (D)deli products, including sliced meats, cheeses, and salads. 
(3)Grocery storeThe term grocery store means a retail store for which forecasted sales of groceries account for not less than 35 percent of its total annual sales. (4)Metropolitan areaThe term metropolitan area has the same meaning given the term metropolitan statistical area under section 143(k)(2)(B). 
(5)Qualified construction expensesThe term qualified construction expenses means any costs incurred by the special access food provider before the date on which a permanent food bank is placed in service relating to the planning, design, and construction of such food bank. (6)Qualified grocery storeThe term qualified grocery store means a grocery store which, on the date on which construction of such store begins, is located in a food desert. 
(7)Qualified renovation areaThe term qualified renovation area means any area of a grocery store in which groceries are sold, provided that such grocery store, on the date on which renovation of such area begins, is located in a food desert. (8)Regional community development entity (A)In generalThe term regional community development entity means any domestic corporation or partnership if— 
(i)the primary mission of the entity is serving, or providing investment capital for, low-income communities or low-income persons, (ii)the entity maintains accountability to residents of low-income communities through their representation on any governing board of the entity or on any advisory board to the entity, and 
(iii)the entity is certified by the Secretary for purposes of this section as being a regional community development entity. (B)Local governmentIn the case of a grocery store for which there is no entity described in subparagraph (A) within a 50-mile radius, the chief executive officer (or the equivalent) of the local jurisdiction in which the grocery store will be located may serve as the regional community development entity for purposes of subsection (c)(2). 
(9)Secretary of AgricultureThe term Secretary of Agriculture means the Secretary of Agriculture or the Secretary's delegate. (10)Temporary access merchantThe term temporary access merchant means a mobile market, a farmers market, or a temporary or mobile food bank (as such terms are defined by the Secretary, in coordination with the Secretary of Agriculture)— 
(A)which is operated by a special access food provider, and (B)for which the primary purpose is food distribution within food deserts.. 
(b)Credit part of general business creditSection 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the special access food provider credit determined under section 45T(a).. 
(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:   Sec. 45T. Special access food provider credit and grant program.. (d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the purposes of this section. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 21703.Updates to Food Access Research AtlasSection 243 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6953) is amended— 
(1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following: 
 
(d)Food Access Research AtlasNot less frequently than once each year, the Secretary shall update the Food Access Research Atlas of the Secretary to account for food retailers that are placed in service during that year.. QTerritories Health Equity  21801.Short titleThis subtitle may be cited as the Territories Health Equity Act of 2020. 
1Medicaid 
21811.Elimination of general Medicaid funding limitations (cap) for territories 
(a)In generalSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended— (1)in subsection (f), in the matter preceding paragraph (1), by striking subsection (g) and inserting subsections (g) and (h); 
(2)in subsection (g)(2), in the matter preceding subparagraph (A), by inserting subsection (h) after subject to; and (3)by adding at the end the following new subsection: 
 
(h)Sunset of Medicaid funding limitations for Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American SamoaSubsections (f) and (g) shall not apply to Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa beginning with fiscal year 2022..  (b)Conforming amendments (1)Section 1902(j) of the Social Security Act (42 U.S.C. 1396a(j)) is amended by striking , the limitation in section 1108(f),. 
(2)Section 1903(u) of the Social Security Act (42 U.S.C. 1396b(u)) is amended by striking paragraph (4). (c)Effective dateThe amendments made by this section shall apply beginning with fiscal year 2022. 
21812.Elimination of specific Federal medical assistance percentage (FMAP) limitation for territoriesSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended, in clause (2), by inserting for fiscal years before fiscal year 2022 after American Samoa. 21813.Application of Medicaid waiver authority to all of the territories (a)In generalSection 1902(j) of the Social Security Act (42 U.S.C. 1396a(j)) is amended— 
(1)by striking American Samoa and the Northern Mariana Islands and inserting Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa; (2)by striking American Samoa or the Northern Mariana Islands and inserting Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa; 
(3)by inserting (1) before Notwithstanding; (4)by inserting except as otherwise provided in this subsection, after Notwithstanding any other requirement of this title; and 
(5)by adding at the end the following:  (2)The Secretary may not waive under this subsection the requirement of subsection (a)(10)(A)(i)(IX) (relating to coverage of adults formerly under foster care) with respect to any territory.. 
(b)Effective dateThe amendments made by this section shall apply beginning October 1, 2021. 21814.Permitting Medicaid DSH allotments for territoriesSection 1923(f) of the Social Security Act (42 U.S.C. 1396r–4(f)) is amended— 
(1)in paragraph (6), by adding at the end the following new subparagraph:  (C)Territories (i)Fiscal year 2022For fiscal year 2022, the DSH allotment for Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa shall bear the same ratio to $300,000,000 as the ratio of the number of individuals who are low-income or uninsured and residing in such respective territory (as estimated from time to time by the Secretary) bears to the sums of the number of such individuals residing in all of the territories. 
(ii)Subsequent fiscal yearFor each subsequent fiscal year, the DSH allotment for each such territory is subject to an increase in accordance with paragraph (3).; and (2)in paragraph (9), by inserting before the period at the end the following: , and includes, beginning with fiscal year 2022, Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa. 
2Medicare 
APart A 
21821.Calculation of Medicare DSH payments for IPPS hospitals in Puerto RicoSection 1886(d)(9)(D)(iii) of the Social Security Act (42 U.S.C. 1395ww(d)(9)(D)(iii)) is amended to read as follows:  (iii)Subparagraph (F) (relating to disproportionate share payments), including application of subsection (r), except that for this purpose— 
(I)the sum described in clause (ii) of this subparagraph shall be substituted for the sum referred to in paragraph (5)(F)(ii)(I); and (II)for discharges occurring on or after October 1, 2021, subclause (I) of paragraph (5)(F)(vi) shall be applied by substituting for the numerator described in such subclause the number of subsection (d) Puerto Rico hospital’s patient days for the cost reporting period involved which were made up of patients who (for such days) were entitled to benefits under part A of this title and were— 
(aa)entitled to supplementary security income benefits (excluding any State supplementation) under title XVI of this Act; (bb)eligible for medical assistance under a State plan under title XIX; or 
(cc)receiving aid or assistance under any plan of the State approved under title I, X, XIV, or XVI.. 21822.Rebasing target amount for hospitals in territoriesSection 1886(b)(3) of the Social Security Act (42 U.S.C. 1395ww(b)(3)) is amended by adding at the end the following new subparagraph: 
 
(M) 
(i)For each cost reporting period beginning on or after October 1, 2021, in the case of a hospital located in a territory of the United States, there shall be substituted for the target amount otherwise determined under subparagraph (A) the rebased target amount (as defined in clause (ii)), if such substitution results in an amount of payment under this section to the hospital for such period that is greater than the amount of payment that would be made under this section to the hospital for such period if this subparagraph were not to apply. (ii)For purposes of this subparagraph, the term rebased target amount has the meaning given the term target amount in subparagraph (A), except that— 
(I)there shall be substituted for the preceding 12-month cost reporting period the 12-month cost reporting period beginning during fiscal year 2015 (or, at the option of the hospital, beginning during fiscal year 2022); (II)any reference in subparagraph (A)(i) to the first such cost reporting period is deemed a reference to the first cost reporting period following the 12-month cost reporting period beginning during fiscal year 2015 (or, at the option of the hospital, beginning during fiscal year 2022); and 
(III)the applicable percentage increase shall only be applied under subparagraph (B)(ii) for cost reporting periods beginning on or after October 1, 2022. (iii)Nothing in this subparagraph shall affect any pending request by a hospital for a new target amount for any cost reporting period beginning during a fiscal year before fiscal year 2022.. 
21823.Medicare DSH target adjustment for hospitals in territoriesSection 1886(b)(3) of the Social Security Act (42 U.S.C. 1395ww(b)(3)), as amended by section 21922, is further amended by adding at the end the following new subparagraph:  (N) (i)For each cost reporting period beginning on or after October 1, 2021, in the case of a hospital that is located in a territory of the United States other than Puerto Rico and that would be a subsection (d) hospital if it were located in one of the 50 States, the target amount shall be increased by— 
(I)in the case that such hospital has a disproportionate patient percentage of not less than 15 percent and not greater than 40 percent, 10 percent; and (II)in the case that such hospital has a disproportionate patient percentage of greater than 40 percent, 10 percent plus 60 percent of the number of percentage points by which such hospital’s disproportionate patient percentage exceeds 40 percent. 
(ii)For purposes of this subparagraph, the term disproportionate patient percentage has the meaning given such term in subsection (d)(5)(F)(vi), except that in applying such meaning any reference under such subsection to individuals entitled to supplementary security income under title XVI shall be deemed for purposes of this subparagraph to include individuals— (I)eligible for medical assistance under a State plan under title XIX; or 
(II)receiving aid or assistance under any plan of the territory approved under title I, X, XIV, or XVI.. BPart B 21825.Application of part B deemed enrollment process to residents of Puerto Rico; special enrollment period and limit on late enrollment penalties (a)Application of part B deemed enrollment process to residents of Puerto RicoSection 1837(f)(3) of the Social Security Act (42 U.S.C. 1395p(f)(3)) is amended by striking , exclusive of Puerto Rico. 
(b)Effective dateThe amendment made by subsection (a) shall apply to individuals whose initial enrollment period under section 1837(d) of the Social Security Act begins on or after the first day of the effective month, specified by the Secretary of Health and Human Services under section 1839(j)(1)(C) of such Act, as added by subsection (c)(2). (c)Transition providing special enrollment period and limit on late enrollment penalties for certain Medicare beneficiariesSection 1839 of the Social Security Act (42 U.S.C. 1395r) is amended— 
(1)in the first sentence of subsection (b), by inserting subject to section 1839(j)(2), after subsection (i)(4) or (l) of section 1837,; and (2)by adding at the end the following new subsection: 
 
(j)Special rules for certain residents of Puerto Rico 
(1)Special enrollment period, coverage period for residents who are eligible but not enrolled 
(A)In generalIn the case of a transition individual (as defined in paragraph (3)) who is not enrolled under this part as of the day before the first day of the effective month (as defined in subparagraph (C)), the Secretary shall provide for a special enrollment period under section 1837 of 7 months beginning with such effective month during which the individual may be enrolled under this part. (B)Coverage periodIn the case of such an individual who enrolls during such special enrollment period, the coverage period under section 1838 shall begin on the first day of the second month after the month in which the individual enrolls. 
(C)Effective month definedIn this section, the term effective month means a month, not earlier than October 2021 and not later than January 2022, specified by the Secretary. (2)Reduction in late enrollment penalties for current enrollees and individuals enrolling during transition (A)In generalIn the case of a transition individual who is enrolled under this part as of the day before the first day of the effective month or who enrolls under this part on or after the date of the enactment of this subsection but before the end of the special enrollment period under paragraph (1)(A), the amount of the late enrollment penalty imposed under section 1839(b) shall be recalculated by reducing the penalty to 15 percent of the penalty otherwise established. 
(B)ApplicationSubparagraph (A) shall be applied in the case of a transition individual who— (i)is enrolled under this part as of the month before the effective month, for premiums for months beginning with such effective month; or 
(ii)enrolls under this part on or after the date of the enactment of this Act and before the end of the special enrollment period under paragraph (1)(A), for premiums for months during the coverage period under this part which occur during or after the effective month. (C)Loss of reduction if individual terminates enrollmentSubparagraph (A) shall not apply to a transition individual if the individual terminates enrollment under this part after the end of the special enrollment period under paragraph (1). 
(3)Transition individual definedIn this section, the term transition individual means an individual who resides in Puerto Rico and who would have been deemed enrolled under this part pursuant to section 1837(f) before the first day of the effective month but for the fact that the individual was a resident of Puerto Rico, regardless of whether the individual is enrolled under this part as of such first day.. CMedicare Advantage (Part C) 21831.Adjustment in benchmark for low-base payment counties in Puerto RicoSection 1853(n) of the Social Security Act (42 U.S.C. 1395w–23(n)) is amended— 
(1)in paragraph (1), by striking and (5) and inserting (5), and (6); (2)in paragraph (4), by striking In no case and inserting Subject to paragraph (6), in no case; and 
(3)by adding at the end the following new paragraph:  (6)Special rules for blended benchmark amount for territories (A)In generalSubject to paragraph (2), the blended benchmark amount for an area in a territory for a year (beginning with 2021) shall not be less than 80 percent of the national average of the base payment amounts specified in subparagraph (2)(E) for such year for areas within the 50 States and the District of Columbia. 
(B)LimitationIn no case shall the blended benchmark amount for an area in a territory for a year under subparagraph (A) exceed the lowest blended benchmark amount for any area within the 50 States and the District of Columbia for such year.. DPart D 21836.Improved use of allocated prescription drug funds by territoriesSection 1935(e) of the Social Security Act (42 U.S.C. 1396u–5(e)) is amended by adding at the end the following new paragraph: 
 
(5)Improved use of funds for low-income part d eligible individualsThis subsection shall be applied beginning with fiscal year 2022 as follows, notwithstanding any other provision of this title: (A)Clarifying state flexibility to cover non-dual-eligible individualsIn this title, the term medical assistance includes financial assistance furnished by a State under this subsection to part D eligible individuals who, if they were residing in one of the 50 States or the District of Columbia, would qualify as subsidy eligible individuals under section 1860D–14(a)(3), and without regard to whether such individuals otherwise qualify for medical assistance under this title. 
(B)100 percent fmap to reflect no state matching required for part d low income subsidiesThe Federal medical assistance percentage applicable to the assistance furnished under this subsection is 100 percent. (C)Limited funding for special rulesSubparagraphs (A) and (B), and the provision of medical assistance for covered part D drugs to low-income part D eligible individuals for a State and period under this subsection, is limited to the amount specified in paragraph (3) for such State and period.. 
21837.Report on treatment of territories under Medicare part DParagraph (4) of section 1935(e) of the Social Security Act (42 U.S.C. 1396u–5(e)) is amended to read as follows:  (4)Report on application of subsection (A)In generalNot later than February 1, 2022, the Secretary shall submit to Congress a report on the application of this subsection during the period beginning fiscal year 2006 and ending fiscal year 2021. 
(B)Information to be included in reportSuch report shall include— (i)program guidance issued by the Secretary to implement this subsection; 
(ii)for each territory, information on the increased amount under paragraph (3) and how the territory has applied such amount, including the territory’s program design, expenditures, and number of individuals (and dual-eligible individuals) assisted; and (iii)differences between how such territories are treated under part D of title XVIII and under this title compared with the treatment of the 50 States and the District of Columbia under such part and this title for different fiscal years within the period covered under the report. 
(C)RecommendationsSuch report shall include recommendations for improving prescription drug coverage for low-income individuals in each territory, including recommendations regarding each of the following alternative approaches: (i)Adjusting the aggregate amount specified in paragraph (3)(B). 
(ii)Allowing residents of the territories to be subsidy eligible individuals under section 1860D–14, notwithstanding subsection (a)(3)(F) of such section, or providing substantially equivalent low-income prescription drug subsidies to such residents.. 3Miscellaneous 21841.Modified treatment of territories with respect to application of ACA annual health insurance provider feesSection 9010 of the Patient Protection and Affordable Care Act (26 U.S.C. 4001 note prec.) is amended— 
(1)in subsection (b)(1), by inserting subject to subsection (k)(1), after With respect to each covered entity,; and (2)by adding at the end the following: 
 
(k)Special rules for treatment of territories 
(1)In generalIn applying this section with respect to United States health risks located outside of the 50 States or the District of Columbia for years beginning with 2021— (A)the amount of the fee under subsection (b) shall be 50 percent of the amount of the fee otherwise determined; 
(B)the Secretary shall deposit the amount of such fees collected for each territory into a separate account; and (C)amounts in such an account for a territory for a year are appropriated and shall be available to the territory in accordance with paragraph (2). 
(2)Availability of fundsAmounts made available to a territory under paragraph (1)(C) with respect to a territory for a year shall be made available to the territory, upon application of the territory to the Secretary of Health and Human Services, only for the following purposes, as elected by the territory in such application: (A)Increased prescription drug assistance for low-income part D eligible individualsFor increasing the amount of funds made available to the territory under section 1935(e)(3) of the Social Security Act (42 U.S.C. 1396u–5(e)(3)) for assistance for low-income part D eligible individuals in obtaining part D covered drugs. 
(B)Satisfying State Medicaid matching requirementFor the territory to meet non-Federal matching requirements imposed with respect to obtaining Federal financial participation under title XIX of the Social Security Act.. 21842.Medicaid and CHIP territory transparency and information (a)Publication of information on Federal expenditures under Medicaid and CHIP in the territoriesNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall publish, and periodically update, on the Internet site of the Centers for Medicare & Medicaid Services information on Medicaid and CHIP carried out in the territories of the United States. Such information shall include, with respect to each such territory— 
(1)the income levels established by the territory for purposes of eligibility of an individual to receive medical assistance under Medicaid or child health assistance under CHIP; (2)the number of individuals enrolled in Medicaid and CHIP in such territory; 
(3)any State plan amendments in effect to carry out Medicaid or CHIP in such territory; (4)any waiver of the requirements of title XIX or title XXI issued by the Secretary to carry out Medicaid or CHIP in the territory, including a waiver under section 1115 of the Social Security Act (42 U.S.C. 1315), any application for such a waiver, and any documentation related to such application (including correspondence); 
(5)the amount of the Federal and non-Federal share of expenditures under Medicaid and CHIP in such territory; (6)the systems in place for the furnishing of health care items and services under Medicaid and CHIP in such territory; 
(7)the design of CHIP in such territory; and (8)other information regarding the carrying out of Medicaid and CHIP in the territory that is published on such Internet site with respect to carrying out Medicaid and CHIP in each State and the District of Columbia. 
(b)DefinitionsIn this section: (1)CHIPThe term CHIP means the State Children’s Health Insurance Program under title XXI of the Social Security Act. 
(2)MedicaidThe term Medicaid means the Medicaid program under title XIX of the Social Security Act. (3)TerritoryThe term territory of the United States includes Puerto Rico, the Virgin Islands of the United States, Guam, the Northern Mariana Islands, and American Samoa. 
21843.Report on exclusion of territories from Exchanges 
(a)In generalNot later than February 1, 2022, the Secretary of Health and Human Services shall submit to Congress a report that details the adverse impacts in each territory from the practical exclusion of the territories from the provisions of part II of subtitle D of title I of the Patient Protection and Affordable Care Act insofar as such provisions provide for the establishment of an American Health Benefit Exchange or the administration of a federally facilitated Exchange in each State and in the District of Columbia for the purpose of making health insurance more affordable and accessible for individuals and small businesses. (b)Information in reportThe report shall include information on the following: 
(1)An estimate of the total number of uninsured and underinsured individuals residing in each territory with respect to health insurance coverage. (2)A description of the number of health insurance issuers in each territory and the health insurance plans these issuers offer. 
(3)An estimate of the number of individuals residing in each territory who are denied premium and cost-sharing assistance that would otherwise be available to them for obtaining health insurance coverage through an Exchange if they resided in one of the 50 States or in the District of Columbia. (4)An estimate of the amount of Federal assistance described in paragraph (3) that is not being made available to residents of each territory. 
(5)An estimate of the number of small employers in each territory that would be eligible to purchase health insurance coverage through a Small Business Health Options Program (SHOP) Marketplace that would operate as part of an Exchange if the employers were in one of the 50 States or in the District of Columbia. 21844.Access to coverage for individuals in certain areas without any available Exchange plansPart 2 of subtitle D of title I of the Patient Protection and Affordable Care Act (42 U.S.C. 18031 et seq.) is amended by adding at the end the following: 
 
1314.Access to coverage for individuals in certain areas without any available Exchange plans 
(a)In general 
(1)Coverage through DC SHOP ExchangeNot later than 3 months after the date of enactment of this section, the Secretary, in consultation with the Secretary of the Treasury and the Director of the Office of Personnel Management, shall establish a mechanism to ensure that, for any plan year beginning on or after the date described in subsection (d), any individual described in paragraph (2) may enroll in health insurance coverage in the small group market through the Exchange operating in the District of Columbia, including the health insurance coverage that is available to Members of Congress and congressional staff (as defined in section 1312(d)(3)(D)). (2)Individual describedAn individual described in this paragraph is any individual who— 
(A)is not eligible to enroll in an employer-sponsored health plan (excluding such a plan that would not be considered minimum essential coverage due to the application of subparagraph (C) of section 36B(c)(2) of the Internal Revenue Code of 1986 if such subparagraph applied to such plan); and (B)is a bona fide resident of any possession of the United States (as determined under section 937(a) of such Code) in which the Secretary certifies that no qualified health plan is offered through an Exchange established under this title. 
(3)Possession of the United StatesFor purposes of this section, the term possession of the United States shall include such possessions as are specified in section 937(a)(1) of the Internal Revenue Code of 1986. (b)Premium assistance tax credits and cost-SharingAny individual described in subsection (a)(2) who enrolls in health insurance coverage through the Exchange operating in the District of Columbia pursuant to subsection (a)(1) shall be eligible for any premium tax credit under section 36B of the Internal Revenue Code of 1986, reduced cost-sharing under section 1402, and advance determination and payment of such credits or such reductions under section 1412, that the individual would otherwise be eligible for if enrolling as a resident of the District of Columbia in health insurance coverage in the individual market through the Exchange operating in the District of Columbia. 
(c)Treatment of possessions 
(1)Payments to possessions 
(A)Mirror code possessionThe Secretary of the Treasury shall periodically (but not less frequently than annually) pay to each possession of the United States with a mirror code tax system amounts equal to the loss to that possession by reason of the application of this section (determined without regard to paragraph (2)) with respect to taxable years beginning after the date described in subsection (d). Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession. (B)Other possessionsThe Secretary of the Treasury shall periodically (but not less frequently than annually) pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits that would have been provided to residents of such possession by reason of the application of this section for any taxable years beginning after the date described in subsection (d) if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply with respect to any possession of the United States unless such possession has a plan, which has been approved by the Secretary of the Treasury, under which such possession will promptly distribute such payments to the residents of such possession. 
(2)Coordination with credit allowed against united states income taxesNo credit shall be allowed against United States income taxes for any taxable year under section 36B of the Internal Revenue Code of 1986 to any person— (A)to whom a credit is allowed against taxes imposed by the possession by reason of this section (determined without regard to this paragraph) for such taxable year, or 
(B)who is eligible for a payment under a plan described in paragraph (1)(B) with respect to such taxable year. (3)Mirror code tax systemFor purposes of this subsection, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States. 
(4)Treatment of paymentsFor purposes of section 1324(b)(2) of title 31, United States Code, or any similar rule of law, the payments under this subsection shall be treated in the same manner as a refund due from the credit allowed under section 36B of the Internal Revenue Code of 1986. (d)Date describedThe date described in this subsection is the date on which the Secretary establishes the mechanism described in subsection (a)(1).. 
21845.Extension of family-to-family health information centers program to territoriesSection 501(c)(3)(C) of the Social Security Act (42 U.S.C. 701(c)) is amended by striking years 2018 and 2019 and inserting year 2018 and each fiscal year thereafter. RMaternal Care Access and Reducing Emergencies 21901.Short titleThis subtitle may be cited as the Maternal Care Access and Reducing Emergencies Act or the Maternal CARE Act. 
21902.FindingsCongress finds the following: (1)In the United States, maternal mortality rates are among the highest in the developed world and increased by 26.6 percent between 2000 and 2014. 
(2)Of the 4,000,000 American women who give birth each year, about 700 suffer fatal complications during pregnancy, while giving birth, or during the postpartum period, and an additional 50,000 are severely injured. (3)It is estimated that about 60 percent of the maternal mortalities in the United States could be prevented and half of the maternal injuries in the United States could be reduced or eliminated with better care. 
(4)Data from the Centers for Disease Control and Prevention show that Black women are 3 to 4 times more likely to die from pregnancy-related causes than White women. There are 42.8 deaths per 100,000 live births for Black women, compared to 13 deaths per 100,000 live births for White women and 17.2 deaths per 100,000 live births for women nationally. (5)Black women’s risk of maternal mortality has remained higher than White women’s risk for the past 6 decades. 
(6)Black women in the United States suffer from life-threatening pregnancy complications twice as often as their White counterparts. (7)High rates of maternal mortality among Black women span income and education levels, as well as socioeconomic status; moreover, risk factors such as a lack of access to prenatal care and physical health conditions do not fully explain the racial disparity in maternal mortality. 
(8)A growing body of evidence indicates that stress from racism and racial discrimination results in conditions—including hypertension and pre-eclampsia—that contribute to poor maternal health outcomes among Black women. (9)Pervasive racial bias against Black women and unequal treatment of Black women exist in the health care system, often resulting in inadequate treatment for pain and dismissal of cultural norms with respect to health. A 2016 study by University of Virginia researchers found that White medical students and residents often believed biological myths about racial differences in patients, including that Black patients have less-sensitive nerve endings and thicker skin than their White counterparts. Providers, however, are not consistently required to undergo implicit bias, cultural competency, or empathy training. 
(10)North Carolina has established a statewide Pregnancy Medical Home (PMH) program, which aims to reduce adverse maternal health outcomes and maternal deaths by incentivizing maternal health care providers to provide integral health care services to pregnant women and new mothers. According to the North Carolina Department of Health and Human Services Center for Health Statistics, the pregnancy-related mortality rate for Black women was approximately 5.1 times higher than that of White women in 2004. Almost a decade later, in 2013, the pregnancy-related mortality rates for Black women and White women were 24.3 and 24.2 deaths per 100,000 live births, respectively. The PMH program has been credited with the convergence in pregnancy-related mortality rates because the program partners each high-risk pregnant and postpartum woman that is covered under Medicaid with a pregnancy care manager. 21903.DefinitionsIn this subtitle: 
(1)SecretaryThe term Secretary means the Secretary of Health and Human Services. (2)StateThe term State has the meaning given that term in section 1101 of the Social Security Act (42 U.S.C. 1301) for purposes of title XIX of that Act (42 U.S.C. 1396 et seq.). 
21904.Implicit bias training for health care providers 
(a)Grant programThe Secretary shall establish a grant program under which such Secretary awards grants to accredited schools of allopathic medicine, accredited schools of osteopathic medicine, accredited nursing schools, other health professional training programs, and other entities for the purpose of supporting implicit bias training, with priority given to such training with respect to obstetrics and gynecology. (b)Collaboration requiredIn developing requirements for implicit bias training carried out with grant funds awarded under this section, the Secretary shall collaborate with relevant stakeholders that specialize in addressing health equity, including— 
(1)health care providers who serve pregnant women, including doctors, nurses, and midwives; (2)academic institutions, including schools and training programs described in subsection (a); 
(3)community-based health workers, including perinatal health workers, doulas, and home visitors; and (4)community-based organizations. 
(c)Implicit bias training definedIn this section, the term implicit bias training means evidence-based, on-going professional development and support, with respect to— (1)bias in judgment or behavior that results from subtle cognitive processes, including implicit attitudes and implicit stereotypes, that often operate at a level below conscious awareness and without intentional control; or 
(2)implicit attitudes and stereotypes that result in beliefs or simple associations that a person makes between an object and its evaluation that are automatically activated by the mere presence (actual or symbolic) of the attitude object. (d)PrioritizationIn awarding grants under this section, the Secretary shall give priority to awarding grants to schools, programs, or entities located in or serving areas with the greatest needs, based such factors as the Secretary may consider, including racial disparities in maternal mortality and the incidence of severe maternal morbidity rates. 
(e)Authorization of appropriationsThere are authorized to be appropriated for purposes of carrying out the grant program under subsection (a), $5,000,000 for each of fiscal years 2022 through 2026. 21905.Pregnancy medical home demonstration project (a)Authority To award grantsThe Secretary shall award grants to States for the purpose of establishing or operating State pregnancy medical home programs that meet the requirements of subsection (b) to deliver integrated health care services to pregnant women and new mothers and reduce adverse maternal health outcomes, maternal deaths, and racial health disparities in maternal mortality and morbidity. 
(b)State pregnancy medical home program requirementsA State pregnancy medical home program meets the requirements of this subsection if— (1)the State works with relevant stakeholders to develop and carry out the program, including— 
(A)State and local agencies responsible for Medicaid, public health, social services, mental health, and substance abuse treatment and support; (B)health care providers who serve pregnant women, including doctors, nurses, and midwives; 
(C)community-based health workers, including perinatal health workers, doulas, and home visitors; and (D)community-based organizations and individuals representing the communities with— 
(i)the highest overall rates of maternal mortality and morbidity; and (ii)the greatest racial disparities in rates of maternal mortality and morbidity; 
(2)the State selects health care providers who serve pregnant women, including doctors, nurses, and midwives, to participate in the program as pregnancy medical homes, and requires that any provider that wishes to participate in the program as a pregnancy medical home— (A)commits to following evidence-based practices for maternity care, as developed by the State in consultation with relevant stakeholders; and 
(B)completes training to provide culturally and linguistically competent care; (3)under the program, each pregnancy medical home is required to conduct a standardized medical, obstetric, and psychosocial risk assessment for every patient of the medical home who is pregnant at the patient's first prenatal appointment with the medical home; 
(4)under the program, a care manager— (A)is assigned to each pregnancy medical home; and 
(B)coordinates care (including coordinating resources and referrals for health care and social services that are not available from the pregnancy medical home) for each patient of a pregnancy medical home who is eligible for services under the program; and (5)the program prioritizes pregnant and postpartum women who are uninsured or enrolled in the State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or a waiver of such plan. 
(c)Grants 
(1)LimitationThe Secretary may award a grant under this section to up to 10 States. (2)PeriodGrants under this section shall be for a 5-year period. 
(3)PrioritizationIn awarding grants under this section, the Secretary shall give priority to the States with the greatest racial disparities in maternal mortality and severe morbidity rates. (d)Report on grant impact and dissemination of best practicesNot later than 1 year after all the grant periods awarded under this section have ended, the Secretary shall— 
(1)submit a report to Congress that describes— (A)the impact of the grants awarded under this section on maternal and child health; 
(B)best practices and models of care used by recipients of grants under this section; and (C)obstacles faced by recipients of grants under this section in delivering care, improving maternal and child health, and reducing racial disparities in rates of maternal and infant mortality and morbidity; and 
(2)disseminate information on best practices and models of care used by recipients of grants under this section (including best practices and models of care relating to the reduction of racial disparities in rates of maternal and infant mortality and morbidity) to interested parties, including health providers, medical schools, relevant State and local agencies, and the general public. (e)AuthorizationThere are authorized to be appropriated to carry out this section, $25,000,000 for each of fiscal years 2022 through 2026, to remain available until expended. 
21906.National Academy of Medicine Study 
(a)In generalThe Secretary shall enter into an arrangement with the National Academy of Medicine under which the National Academy agrees to study and make recommendations for incorporating bias recognition in clinical skills testing for accredited schools of allopathic medicine and accredited schools of osteopathic medicine. (b)ReportThe arrangement under subsection (a) shall provide for submission by the National Academy of Medicine to the Secretary and Congress, not later than 3 years after the date of enactment of this Act, of a report on the results of the study that includes such recommendations. 
SReducing Mortality and Morbidity Among All Women and Honoring Mothers 
22001.FindingsCongress finds that— (1)the pregnancy-related mortality ratio, defined as the number of pregnancy-related deaths per 100,000 live births, more than doubled between 1987 and 2016;  
(2)the United States is the only developed country whose maternal mortality rate has increased over the last several decades;  (3)of all pregnancy-related deaths between 2011 and 2015— 
(A)nearly 31 percent occurred during pregnancy; (B)about 36 percent occurred during childbirth or the week after childbirth; and 
(C)33 percent occurred between 1 week and 1 year postpartum; (4)more than 60 percent of maternal deaths in the United States are preventable;  
(5)in 2014 alone, 50,000 women suffered from a “near miss” or severe maternal morbidity, which includes potentially life-threatening complications that arise from labor and childbirth;  (6)28 percent of women who gave birth in a hospital in the United States reported experiencing 1 or more types of mistreatment, such as— 
(A)loss of autonomy;  (B)being shouted at, scolded, or threatened; and  
(C)being ignored or refused or receiving no response to requests for help;  (7)certain social determinants of health, including bias and racism, have a negative impact on maternal health outcomes;  
(8)significant disparities in maternal health exist, including that— (A)Black women are more than 3 times as likely to die from a pregnancy-related cause as are White women; 
(B)American Indian and Alaska Native women are more than 2 times as likely to die from a pregnancy-related cause as are White women;  (C)Black, American Indian, and Alaska Native women with at least some college education are more likely to die from a pregnancy-related cause than are women of all other racial and ethnic backgrounds with less than a high school diploma;  
(D)Black, American Indian, and Alaska Native women are about 2 times as likely to suffer from severe maternal morbidity as are White women;  (E)women who live in rural areas have a greater likelihood of severe maternal morbidity and mortality compared to women who live in urban areas;  
(F)nearly 50 percent of rural counties do not have a hospital with obstetric services;  (G)counties with more Black and Hispanic residents and lower median incomes are less likely to have access to hospital obstetric services;  
(H)more than 50 percent of women who live in a rural area must travel more than 30 minutes to access hospital obstetric services, compared to 7 percent of women who live in urban areas; and  (I)American Indian and Alaska Native women living in rural communities are twice as likely as their White counterparts to report receiving late or no prenatal care;  
(9)more than 40 States have designated committees to review maternal deaths;  (10)State and local maternal mortality review committees are positioned to comprehensively assess maternal deaths and identify opportunities for prevention;  
(11)more than 25 States are participating in the Alliance for Innovation on Maternal Health, which promotes consistent and safe maternity care to reduce maternal morbidity and mortality;  (12)community-based maternal health care models, including midwifery childbirth services, doula support services, community and perinatal health worker services, and group prenatal care, in collaboration with culturally competent physician care, show great promise in improving maternal health outcomes and reducing disparities in maternal health outcomes;  
(13)many organizations have implemented initiatives to educate patients and providers about— (A)all causes of, contributing factors to, and disparities in maternal mortality;  
(B)the prevention of pregnancy-related deaths; and  (C)the importance of listening to and empowering all women to report pregnancy-related medical issues;  
(14)the Centers for Disease Control and Prevention (in this Resolution, referred to as the “CDC”), for the first time in over a decade, released a report on January 30, 2020, assessing the United States maternal mortality rate that— (A)found in 2018, the maternal mortality rate was 17.4 maternal deaths per 100,000 live births;  
(B)found the maternal mortality rate for non-Hispanic Black women was more than double that of non-Hispanic White women at 37.1 deaths per 100,000 live births compared to 14.7, and 3 times the rate of Hispanic women (11.8); and  (C)while using a new standardized methodology to improve the accuracy of States reporting maternal deaths, still has potential methodological concerns with the reporting of maternal mortality data, such as the CDC report excluding mothers over the age of 44 and only accounting for deaths within 42 days of giving birth, potentially omitting later postpartum deaths; and  
(D)several States, communities, and organizations recognize January 23 as “Maternal Health Awareness Day” to raise awareness about maternal health and promote maternal safety. 22002.Sense of CongressCongress— 
(1)acknowledges the United States deeply troubling maternal health crisis and supports expedited Federal action on reducing the rates of maternal mortality in the United States, including— (A)raising public awareness about maternal mortality, maternal morbidity, and disparities in maternal health outcomes; and 
(B)encouraging the Federal Government, States, territories, Tribes, local communities, public health organizations, physicians, health care providers, and others to take action to reduce adverse maternal health outcomes and improve maternal safety; (2)promotes initiatives— 
(A)to address and eliminate disparities in maternal health outcomes; and (B)to ensure respectful and equitable maternity care practices; 
(3)honors the mothers who have passed away as a result of pregnancy-related causes; (4)supports collecting better data on maternal mortality and morbidity; and 
(5)supports and recognizes the need for further investments in efforts to improve maternal health, eliminate disparities in maternal health outcomes, and promote respectful and equitable maternity care practices. TCollecting and Analyzing Resources Integral and Necessary for Guidance for Social Determinants 22101.Short titleThis subtitle may be cited as the Collecting and Analyzing Resources Integral and Necessary for Guidance for Social Determinants Act of 2020 or the CARING for Social Determinants Act of 2020. 
22102.Findings; purpose 
(a)FindingsCongress makes the following findings: (1)Social determinants of health are the conditions in which people are born, grow, live, play, work and age; they include factors like socioeconomic status, education, housing, transportation, nutrition and literacy. 
(2)Research has shown that addressing social determinants of health is important for improving overall health and reducing health inequities. (3)Social determinants that negatively impact health can have harmful neurodevelopmental and biological consequences that develop in childhood and manifest in adulthood. 
(4)There is a growing body of evidence suggesting that policies that specifically address social needs, including policies targeting children and families, can improve community health outcomes and have the potential to reduce health care spending. (5)Some State Medicaid programs have begun testing innovative delivery and payment models designed to improve health outcomes and reduce costs by implementing strategies to address social determinants of health under existing Medicaid authorities as well as through the use of waivers, though payment incentives linked to social determinant of health are not common. 
(6)Despite a growing focus on social determinants of health in State managed care contracts, most States do not provide necessary guidance for managed care organizations as to how they may use existing authority under Federal law to provide patients with services that can improve health by addressing social determinants. (7)Centers for Medicare & Medicaid Services guidance and technical assistance are critical tools that could increase adoption of strategies to address social determinants of health among State Medicaid agencies. 
(b)PurposesIt is the purpose of this subtitle to provide States with additional operational clarity and examples of the strategies they can leverage through existing authority and waivers to address social determinants of health for the Medicaid population. 22103.Requirement to issue guidance to clarify strategies to address social determinants of health in the Medicaid program and the Children’s Health Insurance ProgramNot later than 2 years after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue and disseminate guidance to States to clarify strategies to address social determinants of health under the Medicaid program and the Children’s Health Insurance Program. Such guidance shall include the following: 
(1)Guidance and technical assistance to State Medicaid agencies regarding the strategies that States can implement under existing authorities under title XI, XIX, or XXI of the Social Security Act, or through waivers, to address social determinants of health in the provision of health care, including strategies specifically targeting the pediatric population. (2)Guidance and technical assistance on how States can encourage and incentivize managed care organizations to address social determinants of health through contracts with such organizations. 
(3)A compendium of examples from States with respect to how States are currently addressing social determinants of health in the provision of health care under the Medicaid program and the Children’s Health Insurance Program, including through payment models. UEqual Access to Abortion Coverage in Health Insurance 22201.Short titleThis subtitle may be cited as the Equal Access to Abortion Coverage in Health Insurance (EACH Woman) Act of 2020. 
22202.FindingsCongress makes the following findings: (1)Affordable, comprehensive health insurance that includes coverage for a full range of pregnancy-related care, including abortion, is critical to the health of every person regardless of actual or perceived race, color, national origin, immigration status, sex (including sexual orientation, gender identity, pregnancy, childbirth, a medical condition relating to pregnancy or childbirth, or sex stereotyping), age, or disability status. 
(2)Neither a woman’s income level nor her type of insurance should prevent her from having access to a full range of pregnancy-related care, including abortion services. (3)No woman should have the decision to have, or not to have, an abortion made for her based on her ability or inability to afford the procedure. 
(4)Since 1976, the Federal Government has withheld funds for abortion coverage in most circumstances, affecting women of reproductive age in the United States who are insured through the Medicaid program, as well as women who receive insurance or care through other federal health plans and programs. Of women aged 15–44 enrolled in Medicaid in 2017, 55 percent lived in the 35 States and the District of Columbia that do not cover abortion, except in limited circumstances. This amounts to roughly 7.3 million women of reproductive age, including 3.1 million women living below the Federal poverty level. Women of color are disproportionately likely to be insured by the Medicaid program: Nationwide, 32 percent of Black women and 27 percent of Hispanic women aged 15–44 were enrolled in Medicaid in 2017, compared with 16 percent of White women. (5)Moreover, 26 States also prohibit abortion coverage in private insurance plans within or beyond health insurance marketplaces under the Patient Protection and Affordable Care Act. 
(6)Restrictions on abortion coverage interfere with a woman’s personal decision making, with her health and well-being, and with her constitutionally protected right to a safe and legal medical procedure. (7)Restrictions on abortion coverage have a disproportionate impact on low-income women, women of color, immigrant women, and young women. These women are already disadvantaged in their access to the resources, information, and services necessary to prevent an unintended pregnancy or to carry a healthy pregnancy to term. 
22203.Abortion coverage and care regardless of income or source of insurance 
(a)Ensuring abortion coverage and care through the Federal Government in its role as an insurer, employer, or health care providerThe Federal Government shall— (1)ensure coverage for abortion care in public health insurance programs including Medicaid, Medicare, and the Children’s Health Insurance Program; 
(2)in its role as an employer or health plan sponsor, ensure coverage for abortion care for participants and beneficiaries; and (3)in its role as a provider of health services, ensure abortion care is made available to individuals who are eligible to receive services in its own facilities or in facilities with which it contracts to provide medical care. 
(b)Prohibiting restrictions on private insurance coverage of abortion care 
(1)Federal restrictionsThe Federal Government shall not prohibit, restrict, or otherwise inhibit insurance coverage of abortion care by State or local government or by private health plans. (2)State and local government restrictionsState and local governments shall not prohibit, restrict, or otherwise inhibit insurance coverage of abortion care by private health plans. 
22204.Sense of CongressIt is the sense of the Congress that— (1)the Federal Government, acting in its capacity as an insurer, employer, or health care provider, should serve as a model for the Nation to ensure coverage of abortion care; and 
(2)moreover, restrictions on coverage of abortion care in the private insurance market must end. 22205.Rule of constructionNothing in this subtitle shall be construed to have any effect on any Federal, State, or local law that includes more protections for abortion coverage or care than those set forth in this subtitle. 
22206.SeverabilityIf any portion of this subtitle or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect the portions or applications of this subtitle which can be given effect without the invalid portion or application. VImproving Access to Mental Health 22301.Short titleThis subtitle may be cited as the Improving Access to Mental Health Act. 
22302.Improved access to mental health services under the Medicare program 
(a)Access to clinical social workersSection 1833(a)(1)(F)(ii) of the Social Security Act (42 U.S.C. 1395l(a)(1)(F)(ii)) is amended by striking 75 percent of the amount determined for payment of a psychologist under clause (L) and inserting 85 percent of the fee schedule amount provided under section 1848. (b)Access to clinical social worker services provided to residents of skilled nursing facilities (1)In generalSection 1888(e)(2)(A)(ii) of the Social Security Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting clinical social worker services, after qualified psychologist services,. 
(2)Conforming amendmentSection 1861(hh)(2) of the Social Security Act (42 U.S.C. 1395x(hh)(2)) is amended by striking and other than services furnished to an inpatient of a skilled nursing facility which the facility is required to provide as a requirement for participation. (c)Access to the complete set of clinical social worker servicesSection 1861(hh)(2) of the Social Security Act (42 U.S.C. 1395x(hh)(2)) is amended— 
(1)by striking for the diagnosis and treatment of mental illnesses (other than services and inserting , including services for the diagnosis and treatment of mental illnesses and services for health and behavior assessment and intervention as identified as of January 1, 2022, by HCPCS codes 96150 through 96161 (and any succeeding codes), but not including services; and (2)by striking ) which and inserting , which. 
(d)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2021. WSickle Cell Trait Research, Surveillance, and Public Education and Awareness 22401.FindingsCongress finds— 
(1)sickle cell disease is the most common inherited blood disorder in the United States, affecting approximately 100,000 people in the United States;  (2)more than 3,000,000 people in the United States have the sickle cell trait, and many are unaware of their status;  
(3)in 2010, the total number of babies born with sickle cell trait was estimated to have exceeded 60,000, and the total United States incidence estimate was 15.5 cases per 1,000 births;  (4)sickle cell disease occurs in about 1 out of every 365 Black or African-American births and 1 out of every 16,300 Hispanic-American births;  
(5)individuals who have sickle cell trait have a 50-percent chance of passing on the abnormal sickle cell gene to future offspring and 25-percent chance of having future children with sickle cell disease if both parents have the trait;  (6)sickle cell disease can be identified before birth by testing a sample of amniotic fluid or tissue from the placenta;  
(7)individuals with sickle cell trait have the same life expectancy as the general population, but are at risk for certain conditions, including blood in the urine, kidney cancer, complications with trauma to the eye, and tissue death in the spleen at high altitudes, or may have a false positive A1C test;  (8)during the 115th Congress, Public Law 115–327 reauthorized a sickle cell disease prevention and treatment demonstration program and provided for sickle cell research, surveillance, prevention, and treatment;  
(9)following the enactment of Public Law 115–327, the National Institutes of Health launched the Cure Sickle Cell Initiative aimed at bringing genetic therapies into first-in-human clinical trials within five years and moving newly developed genetic therapies, including gene-editing approaches, into clinical research;  (10)communication of a screening result consistent with sickle cell trait should always be accompanied by appropriate counseling on the implications, provided by an individual with adequate training and understanding of the information;  
(11)the limited research on the communication of sickle cell trait test results to patients demonstrates that there is a high prevalence of misleading information being communicated during counseling sessions for sickle cell trait following newborn screening by clinicians; and (12)no studies have examined whether information on sickle cell trait test results is being accurately transmitted to an individual, whether by a family member or health care provider, prior to a person’s reproductive years. 
22402.Sense of CongressCongress— (1)recognizes the importance of ensuring that people in the United States can make informed decisions as a result of awareness of their sickle cell trait status; 
(2)recognizes the ongoing challenges in addressing health outcomes among people with sickle cell trait and sickle cell disease; (3)recognizes the importance of the development of, and access to, new treatments for sickle cell disease; 
(4)encourages the medical community, in coordination with State and Federal Government, to work to ensure that all individuals are made aware of their sickle cell trait status by developing a common strategy for dissemination of screening results, education, and counseling to parents and families in collaboration with all 50 States’ newborn screening programs; (5)calls on the Department of Health and Human Services, in collaboration with experts, to develop a surveillance and public awareness campaign regarding the importance of knowing one’s sickle cell trait status and to gain knowledge on sickle cell disease for all racial and ethnic groups in the United States; 
(6)commits to build on the progress of Public Law 115–327 which reauthorized a sickle cell disease prevention and treatment demonstration program and provided for sickle cell research, surveillance, prevention, and treatment; (7)calls on the Department of Health and Human Services to expand access for screening and appropriate counseling for carriers of sickle cell trait; 
(8)commits to ensuring support for research that expands our understanding of the health outcomes and other implications of sickle cell trait and the health outcomes associated with sickle cell disease; and (9)commits to ensuring equitable access among economic, racial, and ethnic groups to new treatments in order to improve health outcomes for those with sickle cell disease. 
XNational Youth HIV & AIDS Awareness Day 
22501.FindingsCongress finds that— (1)National Youth HIV & AIDS Awareness Day is a nationwide observance that calls on people to take action to invest in the health, education, and leadership of young people;  
(2)more than 30 years into the epidemic, the Centers for Disease Control and Prevention (CDC) estimates that in the United States more than 1,200,000 people are living with HIV, and every year approximately 40,000 people acquire HIV;  (3)in the United States, almost 40 percent of new HIV infections are young people ages 13 to 20;  
(4)young people ages 13 to 24 account for one in five of the estimated 40,000 new HIV cases diagnosed each year in the United States;  (5)41 percent of HIV-positive youth ages 13 to 24 do not know they carry the HIV virus;  
(6)African-American youth bear a disproportionate burden of the epidemic, representing 57 percent of new infections in young people ages 13 to 24;  (7)young African-American men who have sex with men (MSM) ages 13 to 24 comprise 34 percent of new infections among all Black males;  
(8)the Division of Adolescent and School Health (DASH) is the only Federal program supporting HIV prevention for adolescents in schools;  (9)the Nation’s largest Federal program dedicated to providing care and treatment for people living with HIV was named after Ryan White, a teenager from Indiana who helped educate a Nation about HIV and AIDS in the 1980s;  
(10)the Ryan White Part D Program is one of the national efforts to link HIV-positive youth to medical care and support services;  (11)the Patient Protection and Affordable Care Act (PPACA) provides youth, including those at risk for and living with HIV/AIDS, better access to health care coverage, more health insurance options, additional funding for sex education, a prohibition against denying people living with HIV access to health care, and expanded access to Medicaid which will help more HIV-positive youth receive care; and  
(12)April 10 of each year is now recognized as National Youth HIV & AIDS Awareness Day. 22502.Sense of CongressCongress— 
(1)supports the goals and ideals of National Youth HIV & AIDS Awareness Day; (2)encourages State and local governments, including their public health agencies, education agencies, schools, and media organizations to recognize and support such a day; 
(3)promotes effective and comprehensive HIV prevention education programs both in and out of schools as a tool to ensure that all people in the United States are educated about HIV, as called for in the National HIV/AIDS Strategy; (4)urges youth-friendly and accessible health care services to better provide for the early identification of HIV through voluntary routine testing, and to connect those in need to clinically and culturally appropriate care and treatment as early as possible; 
(5)commends the work of AIDS service organizations, community and faith-based organizations, and school-based health centers that are providing youth-friendly, effective, prevention, treatment, care, and support services to young people living with and vulnerable to HIV/AIDS; (6)recognizes the importance of interventions that address young people’s structural barriers to living healthy lives, including accessible health care, safe and inclusive schools and communities, family acceptance, secure housing, excellent education, employment and legal protections, and poverty reduction initiatives; 
(7)prioritizes youth leadership and development in order to ensure youth involvement in decisions which impact their health and well-being as a necessary means to achieving an AIDS-free generation; (8)requires the full implementation of the National HIV/AIDS Strategy and its goals to reduce new HIV infections, increase access to care and improve health outcomes for people living with HIV, reduce HIV-related disparities and health inequities, and achieve a more coordinated national response to the HIV/AIDS epidemic; 
(9)recommends a comprehensive prevention and treatment strategy that empowers young people, parents, public health workers, educators, faith leaders, and other stakeholders to fully engage with their communities and families to help decrease violence, discrimination, and stigma towards individuals who disclose their sexual orientation or HIV status; and (10)calls for an AIDS-free generation that prioritizes youth leadership and development in order to ensure youth involvement in decisions which impact their health and well-being as well as advance a pipeline for the next generation of HIV/AIDS doctors, advocates, educators, researchers, and other professionals. 
YNational Black HIV/AIDS Awareness Day 
22601.FindingsCongress finds that— (1)the Centers for Disease Control and Prevention (CDC) estimates that in the United States more than 1,100,000 people are living with HIV, and 15 percent do not know they are infected;  
(2)in 2017, approximately 38,739 people were diagnosed with HIV in the United States;  (3)since the beginning of the HIV/AIDS epidemic in the United States, racial and ethnic minorities have been disproportionately affected by the disease; 
(4)African Americans are diagnosed with AIDS later than their White counterparts, are confronted with greater barriers in accessing care and treatment, and face higher morbidity and mortality outcomes;  (5)African Americans account for nearly half of all those with AIDS who have died in the United States since the beginning of the epidemic;  
(6)in 2015, 3,379 African Americans died of HIV or AIDS, accounting for 52 percent of total deaths attributed to the disease that year;  (7)in 2014, HIV/AIDS was the 6th leading cause of death for Black men overall and for Black women ages 25–34, and the 5th for Black men ages 35–44 and 4th for Black women ages 35–44 in 2014, ranking higher than their respective counterparts in any other racial/ethnic group;  
(8)in 2016, African Americans represented 44 percent of all people living with HIV in the United States, despite comprising just 12 percent of the United States population;  (9)in 2016, over 17,000 African Americans were diagnosed with HIV;  
(10)African-American gay and bisexual men are more affected by HIV than any other group in the United States, accounting for a higher proportion of HIV diagnoses, those living with HIV, those ever diagnosed with AIDS, and HIV/AIDS-related deaths;  (11)in 2016, more than half of African Americans diagnosed with HIV were gay or bisexual men;  
(12)in 2016, among all gay and bisexual men who had received an HIV diagnosis, African Americans accounted for the highest number (38 percent);  (13)according to a 2016 study by the CDC, an estimated half of Black gay men will be diagnosed with HIV in their lifetime, if current HIV diagnoses rates persist;  
(14)homophobia, stigma, and discrimination pose major obstacles to HIV testing, treatment and other prevention services for gay and bisexual African-American men;  (15)among all women diagnosed with HIV in 2016, 61 percent were African American, despite comprising only 14 percent of the female population in the United States;  
(16)African-American women face the highest risk of HIV and other sexually transmitted infections (STIs) compared with women of other groups;  (17)the HIV diagnosis rate for African-American women remains 16 times as high as that of White women, and almost five times that of Hispanic women;  
(18)among African-American women, the leading transmission category of HIV infection is heterosexual contact, followed by intravenous drug use; (19)research indicates that the high incarceration rates of Black men may contribute to the disproportionate rates of HIV infections among Black women;  
(20)in 2010—the most recent data available—there were more than 20,000 inmates with HIV/AIDS in State and Federal prisons, a prevalence that is 4 times the rate of HIV in the general population;  (21)among incarcerated populations, African-American men are 5 times as likely as White men, and twice as likely as Hispanic/Latino men, to be diagnosed with HIV;  
(22)among incarcerated populations, African-American women are more than twice as likely to be diagnosed with HIV as White or Hispanic/Latino women;  (23)transgender women in the United States are at high risk for HIV;  
(24)more than half of all transgender people diagnosed with HIV are Black or African American;  (25)the Southern United States now experiences the highest burden of the HIV/AIDS epidemic;  
(26)in 2017, the South made up 52 percent of the new HIV diagnoses in the United States; (27)African Americans are severely and disproportionately affected by HIV in the South, accounting for 53 percent of all new HIV infections in the region;  
(28)socioeconomic issues impact the rates of HIV infection among African Americans in the South and throughout the United States;  (29)socioeconomic factors like income inequality, poverty, and lack of access to HIV prevention education and basic health services, and cultural factors like homophobia, transphobia, and racism all pose significant challenges to combating the HIV/AIDS epidemic;  
(30)we are seeing signs of progress;  (31)from 2011 to 2015, HIV diagnoses among African-American women fell by nearly 20 percent and have also fallen sharply among African Americans who inject drugs;  
(32)testing, education, counseling, and harm reduction practices are all critical to prevent HIV;  (33)life-saving treatment is also a proven prevention tool, and research shows that antiretroviral drugs can reduce the amount of virus to undetectable levels (also known as viral suppression), effectively resulting in no risk of transmission of HIV;  
(34)in 2012, the Food and Drug Administration approved pre-exposure prophylaxis (PrEP) as prevention for people who are HIV-negative;  (35)PrEP can reduce the risk of HIV infection for HIV-negative people by up to 99 percent;  
(36)in 1998, Congress and the Clinton administration created the National Minority AIDS Initiative to help coordinate funding, build capacity, and provide prevention, care, and treatment services within the African-American, Hispanic, Asian Pacific Islander, and Native American communities;  (37)the National Minority AIDS Initiative assists with leadership development of community-based organizations (CBOs), establishes and links provider networks, builds community prevention infrastructure, promotes technical assistance among CBOs, and raises awareness among African-American communities;  
(38)2019 marks the twenty-first year of the National Minority AIDS Initiative which has successfully established life-saving services and programs to address the needs of those communities, families, and individuals most impacted and burdened HIV;  (39)in 2010, the Obama administration unveiled the first National HIV/AIDS Strategy, which identified a set of priorities and strategic action steps tied to measurable outcomes for moving the Nation forward in addressing the domestic HIV epidemic;  
(40)in 2013, the National Association for the Advancement of Colored People (NAACP) released a manual of best practices for faith leaders to mobilize communities, advocate for community support for people infected with and affected by HIV/AIDS, and organize dialogues on HIV/AIDS as a social justice issue as part of “The Black Church and HIV: The Social Justice Imperative”;  (41)in July 2015, the “National HIV/AIDS Strategy for the United States: Updated to 2020” was released and included actions and goals in order to reduce HIV-related disparities and inequalities;  
(42)the Affordable Care Act’s expansion of Medicaid and reforms to the individual insurance market have helped lower the uninsured rates for nonelderly African Americans by more than one-third between 2013 and 2016, leading to better health outcomes for African Americans living with or at risk of HIV; (43)National Black HIV/AIDS Awareness Day was founded by 5 national organizations in 1999 to provide capacity-building assistance to Black communities and organizations; and  
(44)each year on February 7, individuals, organizations, and policy makers across the Nation participate in National Black HIV/AIDS Awareness Day to promote HIV education, testing, community involvement, and treatment in Black communities. 22602.Sense of CongressCongress— 
(1)supports the goals and ideals of National Black HIV/AIDS Awareness Day; (2)encourages State and local governments, including their public health agencies, and media organizations to recognize and support such day, to publicize its importance among their communities, and to encourage individuals, especially African Americans, to get tested for HIV; 
(3)commends the work of AIDS service organizations, community-based organizations, faith-based organizations providers, community health centers and health departments that are providing effective, evidence-based, prevention, treatment, care, and support services to people living with and vulnerable to HIV/AIDS; (4)supports the implementation of the National HIV/AIDS Strategy and its goals to reduce new HIV infections, increase access to care and improve health outcomes for people living with HIV, reduce HIV-related disparities and health inequities, and achieve a more coordinated national response to the HIV/AIDS epidemic; 
(5)supports reducing the impact of incarceration as a driver of new HIV infections within the African-American community; (6)supports reducing the number of HIV infections in the African-American community resulting from intravenous drug use; 
(7)supports effective and comprehensive HIV prevention education programs to promote the early identification of HIV through voluntary routine testing, and to connect those in need to clinically and culturally appropriate care and treatment as early as possible; (8)supports appropriate funding for HIV/AIDS prevention, care, treatment, research, and housing, including community-based approaches to fight stigma, discrimination, racism, sexism, homophobia, and transphobia; and 
(9)encourages comprehensive prevention, treatment, and care strategies that empower public health workers, educators, faith leaders, and other stakeholders to engage their communities to help decrease violence, discrimination, and stigma towards individuals who disclose their sexual orientation, gender identity, or HIV status. ZRepeal Existing Policies that Encourage and Allow Legal HIV Discrimination 22701.Short titleThis subtitle may be cited as the Repeal Existing Policies that Encourage and Allow Legal HIV Discrimination Act of 2020 or the REPEAL HIV Discrimination Act of 2020. 
22702.FindingsThe Congress makes the following findings: (1)At present, 34 States and 2 United States territories have criminal statutes based on perceived exposure to HIV, rather than behaviors motivated by an intent to harm, presenting a significant risk of transmission and resulting in actual transmission of HIV to another. Eleven States have HIV-specific laws that make spitting or biting a felony, even though it is not possible to transmit HIV via saliva. Twenty-four States require persons who are aware that they have HIV to disclose their status to sexual partners, regardless of whether they are non-infectious. Fourteen of these 24 States also require disclosure to needle-sharing partners. Twenty-five States criminalize one or more behaviors that pose a low or negligible risk for HIV transmission. 
(2)HIV-specific criminal laws are classified as felonies in 28 States; in three States, a person’s exposure to another to HIV does not subject the person to criminal prosecution for that act alone, but may result in a sentence enhancement. Eighteen States impose sentences of up to 10 years per violation; seven impose sentences between 11 and 20 years; and five impose sentences of greater than 20 years. (3)When members of the Armed Forces acquire HIV, they are issued orders that require them to disclose and use a condom under all circumstances including when the known risk of transmission is zero. Failure to disclose can result in prosecution under the Uniform Code of Military Justice (UCMJ). 
(4)The number of prosecutions, arrests, and instances where HIV-based charges are used to induce plea agreements is unknown. Because State-level prosecution and arrest data are not readily available in any national legal database, the societal impact of these laws may be underestimated and most cases that go to trial are not reduced to written, published opinions. (5)State and Federal criminal law does not currently reflect the three decades of medical advances and discoveries made with regard to transmission and treatment of HIV/AIDS. 
(6)According to CDC, correct and consistent male or female condom use is very effective in preventing HIV transmission. However, most State HIV-specific laws and prosecutions do not treat the use of a condom during sexual intercourse as a mitigating factor or evidence that the defendant did not intend to transmit HIV. (7)Criminal laws and prosecutions do not take into account the benefits of effective antiretroviral medications, which suppress the virus to extremely low levels and further reduce the already low risk of transmitting HIV to near zero. 
(8)In addition to HIV-specific criminal laws, general criminal laws are often misused to prosecute people based on their HIV status. Although HIV, and even AIDS, currently is viewed as a treatable, chronic, medical condition, people living with HIV have been charged under aggravated assault, attempted murder, and even bioterrorism statutes because prosecutors, courts, and legislators continue to view and characterize the blood, semen, and saliva of people living with HIV as a deadly weapon. (9)Multiple peer-reviewed studies demonstrate that HIV-specific laws do not reduce risk-taking behavior or increase disclosure by people living with or at risk of HIV, and there is increasing evidence that these laws reduce the willingness to get tested. Furthermore, placing legal responsibility for preventing the transmission of HIV and other pathogens that can be sexually transmitted exclusively on people diagnosed with a sexually transmitted infection undermines the public health message that all people are responsible for practicing behaviors that protect themselves from HIV and other sexually transmitted infections. Unfortunately, some State laws create an expectation of disclosure work against public health communication and discourage risk-reduction measures that could prevent transmission as a result of those who are acutely infected and unaware of their status.  
(10)The identity of an individual subject to an HIV-based prosecution is broadcast through media reports, potentially destroying employment opportunities and relationships and violating the person’s right to privacy. (11)Individuals who are convicted after an HIV-based prosecution often must register as sex offenders even in cases involving consensual sexual activity. Their employability is destroyed, and their family relationships are fractured. 
(12)The United Nations, including the Joint United Nations Programme on HIV/AIDS (UNAIDS), urges governments to limit criminalization to cases of intentional transmission. This requirement would limit prosecutions to situations where a person knows his or her HIV-positive status, acts with the intention to transmit HIV, and does in fact transmit it. UNAIDS also recommends that criminal law should not be applied to cases where there is no significant risk of transmission. (13)In 2010, the Federal Government released the first ever National HIV/AIDS Strategy (NHAS), which addressed HIV-specific criminal laws, stating: While we understand the intent behind these laws, they may not have the desired effect and they may make people less willing to disclose their status by making people feel at even greater risk of discrimination. In some cases, it may be appropriate for legislators to reconsider whether existing laws continue to further the public interest and public health. In many instances, the continued existence and enforcement of these types of laws run counter to scientific evidence about routes of HIV transmission and may undermine the public health goals of promoting HIV screening and treatment.. The NHAS also states that State legislatures should consider reviewing HIV-specific criminal statutes to ensure that they are consistent with current knowledge of HIV transmission and support public health approaches to preventing and treating HIV. 
(14)The Global Commission on HIV and the Law was launched in June 2010 to examine laws and practices that criminalize people living with and vulnerable to HIV and to develop evidence-based recommendations for effective HIV responses. The Commission calls for governments, civil society and international bodies to repeal punitive laws and enact laws that facilitate and enable effective responses to HIV prevention, care and treatment services for all who need them. The Commission recommends against the enactment of laws that explicitly criminalize HIV transmission, exposure or non-disclosure of HIV status, which are counterproductive. (15)In February 2019, the Department of Health and Human Services (HHS) launched “Ending the HIV Epidemic: A Plan for America,” a new initiative with an ambitious goal to end the domestic HIV epidemic in ten years by reducing new cases of HIV by 75 percent by 2025 and by 90 percent by 2030. In this plan, HHS notes that stigma “can be a debilitating barrier preventing people living with, or at risk for, HIV from receiving the health care, services, and respect they need and deserve.” Many of the States and jurisdictions identified as a priority for the first five years of the plan have stigma-based criminal statutes for perceived exposure to HIV. These statutes run counter to the goals of this new initiative and stand in the way of ending the domestic HIV epidemic. 
22703.Sense of Congress regarding laws or regulations directed at people living with HIVIt is the sense of Congress that Federal and State laws, policies, and regulations regarding people living with HIV— (1)should not place unique or additional burdens on such individuals solely as a result of their HIV status; and 
(2)should instead demonstrate a public health-oriented, evidence-based, medically accurate, and contemporary understanding of— (A)the multiple factors that lead to HIV transmission; 
(B)the relative risk of demonstrated HIV transmission routes; (C)the current health implications of living with HIV; 
(D)the associated benefits of treatment and support services for people living with HIV; and (E)the impact of punitive HIV-specific laws, policies, regulations, and judicial precedents and decisions on public health, on people living with or affected by HIV, and on their families and communities. 
22704.Review of Federal and State laws 
(a)Review of Federal and State laws 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Attorney General, the Secretary of Health and Human Services, and the Secretary of Defense acting jointly (in this section referred to as the designated officials) shall initiate a national review of Federal and State laws, policies, regulations, and judicial precedents and decisions regarding criminal and related civil commitment cases involving people living with HIV/AIDS, including in regard to the Uniform Code of Military Justice (UCMJ). (2)ConsultationIn carrying out the review under paragraph (1), the designated officials shall seek to include diverse participation from, and consultation with, each of the following: 
(A)Each State. (B)State attorneys general (or their representatives). 
(C)State public health officials (or their representatives). (D)State judicial and court system officers, including judges, district attorneys, prosecutors, defense attorneys, law enforcement, and correctional officers. 
(E)Members of the United States Armed Forces, including members of other Federal services subject to the UCMJ. (F)People living with HIV/AIDS, particularly those who have been subject to HIV-related prosecution or who are from minority communities whose members have been disproportionately subject to HIV-specific arrests and prosecution. 
(G)Legal advocacy and HIV/AIDS service organizations that work with people living with HIV/AIDS. (H)Nongovernmental health organizations that work on behalf of people living with HIV/AIDS. 
(I)Trade organizations or associations representing persons or entities described in subparagraphs (A) through (G). (3)Relation to other reviewsIn carrying out the review under paragraph (1), the designated officials may utilize other existing reviews of criminal and related civil commitment cases involving people living with HIV, including any such review conducted by any Federal or State agency or any public health, legal advocacy, or trade organization or association if the designated officials determines that such reviews were conducted in accordance with the principles set forth in section 22903. 
(b)ReportNot later than 180 days after initiating the review required by subsection (a), the Attorney General shall transmit to the Congress and make publicly available a report containing the results of the review, which includes the following: (1)For each State and for the UCMJ, a summary of the relevant laws, policies, regulations, and judicial precedents and decisions regarding criminal cases involving people living with HIV, including the following: 
(A)A determination of whether such laws, policies, regulations, and judicial precedents and decisions place any unique or additional burdens upon people living with HIV. (B)A determination of whether such laws, policies, regulations, and judicial precedents and decisions demonstrate a public health-oriented, evidence-based, medically accurate, and contemporary understanding of— 
(i)the multiple factors that lead to HIV transmission; (ii)the relative risk of HIV transmission routes, including that a person that has an undetectable viral load cannot transmit the disease; 
(iii)the current health implications of living with HIV; (iv)the current status of providing protection to people who engage in survival sex work against whom condom possession has been used as evidence to intent to commit a crime; 
(v)States that have the classification of mandatory sex offenders; (vi)the associated benefits of treatment and support services for people living with HIV; and 
(vii)the impact of punitive HIV-specific laws and policies on public health, on people living with or affected by HIV, and on their families and communities, including people who are in abusive, dependent, violent, and non-consensual relationships and are unable to both negotiate the use of condoms and status disclosure. (C)An analysis of the public health and legal implications of such laws, policies, regulations, and judicial precedents and decisions, including an analysis of the consequences of having a similar penal scheme applied to comparable situations involving other communicable diseases. 
(D)An analysis of the proportionality of punishments imposed under HIV-specific laws, policies, regulations, and judicial precedents, taking into consideration penalties attached to violation of State laws against similar degrees of endangerment or harm, such as driving while intoxicated (DWI) or transmission of other communicable diseases, or more serious harms, such as vehicular manslaughter offenses. (2)An analysis of common elements shared between State laws, policies, regulations, and judicial precedents. 
(3)A set of best practice recommendations directed to State governments, including State attorneys general, public health officials, and judicial officers, in order to ensure that laws, policies, regulations, and judicial precedents regarding people living with HIV are in accordance with the principles set forth in section 22903. (4)Recommendations for adjustments to the UCMJ, including discontinuing the use of a service member’s HIV diagnosis as the basis for prosecution, enhanced penalties, or discharge from military service, in order to ensure that laws, policies, regulations, and judicial precedents regarding people living with HIV are in accordance with the principles set forth in section 22903. Such recommendations should include any necessary and appropriate changes to Orders to Follow Preventative Medicine Requirements. 
(c)GuidanceWithin 90 days of the release of the report required by subsection (b), the Attorney General and the Secretary of Health and Human Services, acting jointly, shall develop and publicly release updated guidance for States based on the set of best practice recommendations required by subsection (b)(3) in order to assist States dealing with criminal and related civil commitment cases regarding people living with HIV. (d)Monitoring and evaluation systemWithin 60 days of the release of the guidance required by subsection (c), the Attorney General and the Secretary of Health and Human Services, acting jointly, shall establish an integrated monitoring and evaluation system which includes, where appropriate, objective and quantifiable performance goals and indicators to measure progress toward statewide implementation in each State of the best practice recommendations required in subsection (b)(3). 
(e)Modernization of Federal laws, policies, and regulationsWithin 90 days of the release of the report required by subsection (b), the designated officials shall develop and transmit to the President and the Congress, and make publicly available, such proposals as may be necessary to implement adjustments to Federal laws, policies, or regulations, including to the Uniform Code of Military Justice, based on the recommendations required by subsection (b)(4), either through Executive order or through changes to statutory law. 22705.Rule of constructionNothing in this subtitle shall be construed to discourage the prosecution of individuals who intentionally transmit or attempt to transmit HIV to another individual. 
22706.No additional appropriations authorizedThis subtitle shall not be construed to increase the amount of appropriations that are authorized to be appropriated for any fiscal year. 22707.DefinitionsFor purposes of this subtitle: 
(1)HIV and HIV/AIDSThe terms HIV and HIV/AIDS have the meanings given to them in section 2689 of the Public Health Service Act (42 U.S.C. 300ff–88). (2)StateThe term State includes the District of Columbia, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the United States Virgin Islands. 
AAPandemic Community Reserve and Public Health Response Act 
22801.Short titleThis Act may be cited as the Pandemic Community Reserve and Public Health Response Act. 22802.Grants to increase federal public health reserve corps personnel (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall— 
(1)award grants to State, local, and Tribal public health departments to train and equip public health and medical personnel to serve as Federal public health reserve corps personnel to assist with testing, contact tracing, and treatment of COVID–19; (2)reactivate retired personnel of any such corps to assist with such testing, contact tracing, and treatment of COVID–19; and 
(3)in consultation with the Secretary of Labor, award grants to local workforce development boards established under section 107 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122) to develop transition plans (including career exposure, career planning, and career pathways) and transferable credits and certifications for Federal public health reserve corps personnel to pursue further service in a health-related career. (b)FundsA State, local, or Tribal health department that receives a grant under this section may use funds received through the grant awarded under subsection (a)(1) to establish partnerships with medical training and public health programs, such as medical schools, nursing schools, respiratory therapy programs, and community-based organizations, to recruit individuals to serve as Federal public health reserve corps personnel. 
(c)PriorityIn establishing partnerships under subsection (b), a State, local, or Tribal health department that receives a grant under this section shall give priority to institutions eligible to receive funding under section 371 of the Higher Education Act of 1965 (20 U.S.C. 1067q). (d)TrainingThe Secretary of Health and Human Services shall establish, in consultation with the Secretary of Defense, a national training program (in digital and in-person formats) for individuals serving as Federal public health reserve corps personnel with respect to responding to COVID–19, including necessary surge capacity and activation on short notice in local communities, including hot spot areas with 100 or more COVID–19 hospital admissions. Any certification received for completion of any such training shall not supersede any training required under State law for public health personnel. 
(e)ReportsNot later than 1 year after the date on which the emergency period (as defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B))) ends, and annually thereafter, the Secretary of Health and Human Services shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the state of the Federal public health reserve corps, including— (1)the rate of participation by members of racial and ethnic minority groups in such corps; 
(2)specific occupations of corps personnel; (3)careers attained after service in the corps; and 
(4)specific recommendations on the amount of funding necessary for successful deployment of Federal heath reserve corps personnel during public health emergencies. (f)Federal public health reserve corpIn this section, the term Federal public health reserve corps includes— 
(1)Federal public health and medical personnel under the authority of the Secretary, including the Ready Reserve Corps, the Regular Corps, the National Disaster Medical System, the Medical Reserve Corps, and the Emergency System for Advance Registration of Volunteer Health Professionals; (2)personnel of the Federal Emergency Management Agency appointed under section 306(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149); 
(3)personnel of the Pandemic Community Reserve Corps; and (4)members of the National Guard. 
(g)State definedIn this section, the term State has the meaning given that term in section 101 of title 38, United States Code. (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $25,000,000,000 to remain available until expended. 
22803.Grants to establish pandemic community reserve corps 
(a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services, in consultation with the Office of Minority Health and Health Equity of the Centers for Disease Control and Prevention, shall award grants to State, local, and Tribal public health departments to establish and operate a Pandemic Community Reserve Corps within the jurisdiction of such State, local, or Tribal public health department for the purposes of— (1)increasing diversity in recruitment of reserve corps personnel; 
(2)ensuring a locally-sourced public health workforce to supplement the existing State and Federal public health infrastructure; and (3)assisting with testing, contact tracing, and treatment of COVID–19. 
(b)ConditionsThe Secretary of Health and Human Services shall, as a condition on the receipt of a grant under this section, require that a State, local, or Tribal public health department that receives a grant under this section— (1)requires that personnel of the Pandemic Community Reserve Corps complete training under the national program established under section 1(d); and 
(2)in establishing and operating a Pandemic Community Reserve Corps, gives priority to dislocated workers, the underemployed, youth, veterans, and individuals with barriers to employment. (c)Reports (1)Reports to secretaryNot later than 1 year after the date on which the first grant is awarded under this section, and annually thereafter, each State, local, and Tribal public health department receiving such a grant shall submit to the Secretary of Health and Human Services a report on the state of the Pandemic Community Reserve Corps within the jurisdiction of such State, local, or Tribal public health department, including— 
(A)the rate of participation by members of racial and ethnic minority groups in such corps; (B)specific occupations of corps personnel; 
(C)careers attained after service in the corps; and (D)specific recommendations on the amount of funding necessary for successful deployment of Pandemic Community Reserve Corps personnel during public health emergencies. 
(2)Report to congressNot later than 1 year after the date on which the emergency period (as defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B))) ends, and annually thereafter, the Secretary of Health and Human Services shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the state of the Pandemic Community Reserve Corps receiving funding pursuant to this section, including the information specified in each of subparagraphs (A) through (D) of paragraph (1). (d)DefinitionsIn this section: 
(1)Locally-sourcedThe term locally-sourced means, with respect to personnel of a Pandemic Community Reserve Corps established pursuant to subsection (a), individuals residing within the community or communities served by that Pandemic Community Reserve Corps that reflect the diversity of such community or communities. (2)StateThe term State has the meaning given that term in section 101 of title 38, United States Code. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000,000 to remain available until expended. BBResearching and Ending Disparities by Understanding Creating Equity Act of 2020  22901.Short titleThis Act may be cited as the Researching and Ending Disparities by Understanding and Creating Equity Act of 2020 or the REDUCE Act of 2020. 
22902.Health in all policies demonstration project 
(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) acting through the Director of the Centers for Disease Control and Prevention and in coordination with relevant agencies including the Department of Education, the Department of Agriculture, the Department of Housing and Urban Development, the Department of Justice, the Department of Labor, the Environmental Protection Agency, and the Department of Transportation, shall implement a grant program, to be known as the Health in All Policies Demonstration Project. (b)GrantsIn carrying out subsection (a), the Secretary shall award grants to eligible entities to establish, implement, or enhance, in the jurisdiction of the respective entity, a collaborative, interdisciplinary, and community-focused approach to improve the health of all communities and individuals that— 
(1)integrates and articulates health considerations in policymaking across sectors; (2)addresses— 
(A)health; (B)equity; and 
(C)sustainability; and (3)targets a significant proportion of Medicare beneficiaries, Medicare-Medicaid dual eligibles, or long-term care Medicaid recipients. 
(c)EvaluationThe Secretary shall identify metrics for evaluating the implementation of a grant under this section and, using such metrics, evaluate each grantee on the extent to which the approach implemented through the grant— (1)supports intersectoral collaboration; 
(2)benefits multiple partners; (3)engages stakeholders; 
(4)creates structural or procedural change; (5)impacts or relates to a model or demonstration project administered by the Centers for Medicare & Medicaid Services, such as an advanced payment model; and 
(6)provides cost savings, delivers efficiencies, and improves overall health, including health disparity reduction and health equity improvements. (d)EligibilityTo be eligible to receive a grant under this section, an entity shall— 
(1)be a State, territory, Indian Tribe, or local governmental entity; and (2)submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(e)Prioritization; geographical diversityIn awarding grants under this section, the Secretary shall— (1)give priority to eligible entities seeking to use a grant to improve, as described in subsection (b), the health of populations that— 
(A)are target populations described in subsection (b)(3); and (B)have significant health inequities throughout the populations; and 
(2)seek to ensure geographical diversity among grantees. (f)Reports by granteesAs a condition on receipt of a grant under this section, the Secretary shall require grantees to— 
(1)provide a report to the Secretary upon completion of the Health in All Policies Demonstration Project; and (2)include in such report the extent to which the approach implemented achieved the goals listed in paragraphs (1) through (6) of subsection (c). 
(g)Report to congress 
(1)SubmissionThe Secretary shall submit to Congress— (A)not later than one year after the date of enactment of this Act, an initial report on the Health in All Policies Demonstration Project; and 
(B)not later than one year after the completion of the project, a final report on the project. (2)Contents of initial reportThe report under paragraph (1)(A) shall include— 
(A)evaluation the success of soliciting applications; (B)identification of the number of applications received; 
(C)specification of the timeline for awarding funding; and (D)identification of barriers to implementing the Health in All Policies Demonstration Project, if any. 
(3)Contents of final reportThe report under paragraph (1)(B) shall include— (A)an assessment of the Health in All Policies Demonstration Project, including an evaluation of the effectiveness of the Demonstration Project; and 
(B)recommendations for Federal legislative actions to— (i)integrate, based on such assessment, a collaborative and interdisciplinary approach to improve the health of all communities; and 
(ii)support eligible entities in pursuing a comparable integration of such an approach across State programs. (h)DefinitionsIn this section: 
(1)The term Medicare beneficiaries means individuals entitled to part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.) and enrolled under part B of such title (42 U.S.C. 1395j et seq.). (2)The term Medicare-Medicaid dual eligibles means individuals who are dually eligible for benefits under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and title XIX of such Act (42 U.S.C. 1396 et seq.). 
(i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $2,000,000 for the period of fiscal years 2021 through 2024. 22903.National academies of sciences, engineering, and medicine report (a)In generalThe Secretary of Health and Human Services shall seek to enter into an arrangement, not later than 60 days after the date of enactment of this Act, with the National Academies of Sciences, Engineering, and Medicine (or if the Academies decline to enter into such arrangement, another appropriate entity) under which the Academies (or other appropriate entity) agrees to prepare a report on eliminating health disparities to improve health equity. 
(b)Report 
(1)ContentsThe report prepared pursuant to subsection (a) shall— (A)review evidence on how social determinants of health affect health outcomes among middle-income Medicare beneficiaries and Medicare-Medicaid dual eligibles; 
(B)examine successful interventions, including with respect to health outcomes, that address social determinants of health (including transportation, meals, housing, access to health care, personal care assistance, and access to long-term services and supports), reduce health disparities, and improve health equity; (C)make conclusions regarding— 
(i)the effectiveness of existing programs and policies of the Centers for Medicare & Medicaid Services intended to reduce health disparities; (ii)best practices and successful strategies that reduce health disparities; and 
(iii)efforts needed to address health disparities related to health care workforce shortages; and (D)make recommendations regarding— 
(i)priorities for health disparities interventions within Federal health care programs; and (ii)potential opportunities for expansion or replication of successful interventions and payment models to reduce health disparities and improve health equity. 
(2)SubmissionThe arrangement under subsection (a) shall require the National Academies of Sciences, Engineering, and Medicine (or other appropriate entity), not later than 18 months after entering into such arrangement, to finalize the report prepared pursuant to such arrangement and submit such report to the Committees on Energy and Commerce and Ways and Means of the House of Representatives and the Committees on Finance and Health, Education, Labor, and Pensions of the Senate. (c)DefinitionsIn this section: 
(1)The term health equity means a State where all individuals are able to attain their full health potential and no one is hindered from achieving this potential due to social position or another socially determined circumstance. (2)The term middle-income Medicare beneficiaries means individuals entitled to part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.) and enrolled under part B of such title (42 U.S.C. 1395j et seq.) who have an income that is not below 125 percent of the poverty line applicable to a family of the size involved, but not more than 400 percent of the poverty line so applicable. 
(3)The term Medicare-Medicaid dual eligibles means individuals who are dually eligible for benefits under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and title XIX of such Act (42 U.S.C. 1396 et seq.). (4)The term social determinants of health refers to the conditions in the environments in which people live, learn, work, play, worship, and age that affect a wide range of health, functioning, and quality-of-life outcomes and risks. 
CCStudy, Treat, Observe and Prevent Neglected Diseases of Poverty act (short title STOP Neglected Diseases of Poverty Act) 
23001.Short titleThis Act may be cited as the Study, Treat, Observe, and Prevent Neglected Diseases of Poverty Act or the STOP Neglected Diseases of Poverty Act. 23002.FindingsCongress finds as follows: 
(1)Neglected diseases of poverty, many of which are also known as neglected tropical diseases, are a group of diseases that disproportionately affect vulnerable populations living in extreme poverty. (2)More than 1,000,000,000 people worldwide are affected by neglected diseases of poverty. 
(3)Neglected diseases of poverty can be transmitted— (A)through contaminated food, water, and soil; 
(B)through parasites, insects, blood transfusion, and organ transplant; and (C)in some cases, congenitally. 
(4)Neglected diseases of poverty have a high rate of morbidity and mortality and can lead to health complications such as heart disease, epilepsy, asthma, blindness, developmental delays, stillbirth, low birthweight, and gastrointestinal disorders. (5)Some neglected diseases of poverty can be asymptomatic at the outset, but debilitating or dangerous symptoms can emerge over time or under certain conditions, such as pregnancy. It is estimated that millions of people are living with these diseases and are not aware that they are infected. 
(6)For tens of thousands of individuals, diseases of poverty that are chronic and neglected can manifest into severe illness later in life. (7)Neglected diseases of poverty place a significant financial burden on affected individuals and communities due to the health care costs associated with these diseases and because these diseases limit individuals’ productivity and ability to be active contributors to their communities. This burden could largely be prevented through early screening and treatment, which are highly cost effective. 
(8)Since its inception in 2006, the Neglected Tropical Diseases Program at the United States Agency for International Development and its partners, including the Centers for Disease Control and Prevention, have delivered more than 1,600,000,000 treatments to more than 743,000,000 people. (9)Due to the support provided by the United States Agency for International Development and its partners, 140,000,000 people live in regions where they are no longer at risk of contracting lymphatic filariasis, and 65,000,000 people live in regions where they are no longer at risk of contracting trachoma. 
(10)Although the exact prevalence and burden of these diseases in the United States is unknown because of stigma and limited reporting, surveillance, and awareness, one study estimates that there are 12,000,000 individuals living with a neglected disease of poverty throughout the country. These diseases disproportionately affect racial and ethnic minorities living in poverty and in regions where water quality and sanitation are substandard. (11)The major neglected diseases of poverty in the United States that predominantly occur among those living in poverty are the following: Toxo-cariasis, cysticercosis, Chagas disease, toxoplasmosis, trichomoniasis, and Dengue Fever. 
(12)There is a lack of diagnostic and treatment programs, including for early diagnosis and treatment, for neglected diseases of poverty. These programs would be highly cost effective and would significantly reduce the burden of morbidity and mortality of these diseases. (13)Funding for research, preventive strategies, and the development of treatments and diagnostic tests for neglected diseases of poverty in the United States is limited. 
23003.Sense of congressIt is the sense of Congress that there is a need to study the prevalence and incidence of neglected diseases of poverty in the United States, identify preventive methods to combat neglected diseases of poverty, conduct research that will lead to more treatments and diagnostic tests for neglected diseases of poverty, and supply health care providers, public health professionals, and affected individuals and communities with educational resources on neglected diseases of poverty. 23004.Definition of neglected diseases of povertyIn this Act, the term neglected diseases of poverty has the meaning given such term in section 399OO(e) of the Public Health Service Act, as added by section 23005. 
23005.Programs relating to neglected diseases of povertyTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end the following:  WPrograms Relating to Neglected Diseases of Poverty in the United States 399OO.Interagency task force on neglected diseases of poverty in the united states (a)EstablishmentNot later than 180 days after the date of enactment of the Study, Treat, Observe, and Prevent Neglected Diseases of Poverty Act, the Secretary shall establish an Interagency Task Force on Neglected Diseases of Poverty in the United States to provide advice and recommendations to the Secretary and Congress to prevent, treat, and diagnose neglected diseases of poverty in the United States. 
(b)MembersThe task force shall be comprised of representatives of— (1)the Department of Health and Human Services, including the Assistant Secretary for Health and representatives from the Centers for Disease Control and Prevention, the Food and Drug Administration, the Health Resources and Services Administration, the National Institutes of Health, and the Biomedical Advanced Research and Development Authority; 
(2)the Department of State; (3)the United States Agency for International Development; 
(4)the Department of Agriculture; (5)the Department of Housing and Urban Development; 
(6)the Environmental Protection Agency; and (7)any other Federal agency that has jurisdiction over, or is affected by, neglected diseases of poverty policies and projects, as determined by the Secretary. 
(c)Initial report 
(1)In generalNot later than 180 days after the date of enactment of the Study, Treat, Observe, and Prevent Neglected Diseases of Poverty Act, the task force shall submit a report to the Secretary based on a review of relevant literature to identify gaps in efforts, and guide future efforts, to prevent, identify, and treat neglected diseases of poverty in the United States, particularly toxocariasis, cysticercosis, Chagas disease, toxoplasmosis, trichomoniasis, and Dengue Fever. The report shall include a summary of findings with respect to— (A)estimated prevalence of neglected diseases of poverty in the United States; 
(B)geographic distribution and major distribution routes of neglected diseases of poverty in the United States; (C)disparities with respect to the burden of neglected diseases of poverty in the United States; 
(D)risk factors for neglected diseases of poverty in the United States; (E)existing tools for surveillance, prevention, diagnosis, and treatment of neglected diseases of poverty in the United States; 
(F)barriers to access to information and tools for surveillance, prevention, diagnosis, and treatment of neglected diseases of poverty in the United States; (G)comorbidities associated with neglected diseases of poverty in the United States; 
(H)awareness among health care providers and public health professionals regarding neglected diseases of poverty in the United States; (I)public awareness of neglected diseases of poverty in the United States, particularly among high-risk groups; 
(J)the economic burden of neglected diseases of poverty in the United States; and (K)strategies and lessons learned from the United States Agency for International Development Neglected Tropical Diseases Program, particularly those that are most applicable to efforts to prevent, diagnose, and treat neglected diseases of poverty in the United States. 
(2)ConsultationIn developing the initial report under paragraph (1), the task force shall consult with appropriate external parties, including States, local communities, scientists, researchers, health care providers and public health professionals, and national and international nongovermental organizations. (d)DutiesThe task force shall— 
(1)review and evaluate the current actions and future plans of each applicable agency represented on the task force as described in subsection (b) to prevent, diagnose, and treat neglected diseases of poverty in the United States; (2)identify current and potential areas of partnership and coordination between Federal agencies and develop a unified implementation plan to prevent, diagnose, and treat neglected diseases of poverty in the United States; 
(3)make efforts to apply applicable strategies and lessons learned from the United States Agency for International Development Neglected Tropical Diseases Program when developing the implementation plan under paragraph (2); (4)establish specific goals within and across Federal agencies to prevent, diagnose, and treat neglected diseases of poverty in the United States, including metrics to assess progress towards reaching those goals; 
(5)coordinate plans to communicate research and relevant accomplishments across Federal agencies and with States and local communities relating to the prevention, diagnosis, and treatment of neglected diseases of poverty; (6)develop consensus guidelines for health care providers and public health professionals for the prevention, diagnosis, and treatment of toxocariasis, cysticercosis, Chagas disease, toxoplasmosis, trichomoniasis, Dengue Fever, and other neglected diseases of poverty; 
(7)biannually make recommendations to Congress on strategies for the development of affordable tools to prevent, diagnose, and treat neglected diseases of poverty, including drugs, diagnostics, and vaccines; and (8)in developing the guidelines and recommendations under paragraphs (6) and (7), consult with external parties, including States, local communities, scientists, researchers, health care providers and public health professionals, national and international nongovernmental organizations, and centers of excellence with expertise in neglected diseases of poverty, including the centers of excellence described in section 399OO–5. 
(e)Definition of neglected diseases of povertyIn this part, the term neglected diseases of poverty— (1)means chronic and disabling diseases that are caused by parasites, bacteria, and other pathogens and that primarily impact people living in extreme poverty; and 
(2)includes the following: (A)Chagas disease. 
(B)Cysticercosis. (C)Toxocariasis. 
(D)Toxoplasmosis. (E)Trichomoniasis. 
(F)Dengue Fever. (G)Other neglected tropical diseases, including those defined by the World Health Organization, such as the following: 
(i)Buruli ulcer. (ii)Chikungunya. 
(iii)Dracunculiasis. (iv)Echinococcosis. 
(v)Foodborne trematodiases. (vi)Human African trypanosomiasis. 
(vii)Leishmaniases. (viii)Leprosy. 
(ix)Lymphatic filariasis. (x)Mycetoma. 
(xi)Onchocerciasis. (xii)Rabies. 
(xiii)Schistosomiasis. (xiv)Soil-transmitted helminthiases. 
(xv)Taeniasis and neurocysticercosis. (xvi)Trachoma. 
(xvii)Yaws. 399OO–1.Surveillance regarding neglected diseases of poverty in the united states (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award grants to States to carry out activities relating to implementing a surveillance system to determine the prevalence, incidence, and distribution of neglected diseases of poverty, particularly those that most impact individuals in the United States, including toxocariasis, cysticercosis, Chagas disease, toxoplasmosis, trichomoniasis, and Dengue Fever. 
(b)ConsiderationsIn awarding grants under subsection (a), the Secretary shall use the findings in the initial report of the Interagency Task Force on Neglected Diseases of Poverty in the United States under section 399OO(c) to identify and prioritize geographic locations and communities that have the highest estimated prevalence of, or have populations at greatest risk of acquiring, neglected diseases of poverty, particularly those described in subsection (a). 399OO–2.Support for individuals at risk for neglected diseases of poverty (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award grants or cooperative agreements to Federally qualified health centers to implement and analyze the guidelines developed under section 399OO(d)(6). 
(b)Initial awardsThe Secretary shall— (1)using the findings in the initial report of the Interagency Task Force on Neglected Diseases of Poverty in the United States under section 399OO(c), identify the geographic locations in the United States that have the highest estimated prevalence of, or have populations at greatest risk of acquiring, neglected diseases of poverty, particularly those that most impact individuals in the United States, including toxocariasis, cysticercosis, Chagas disease, toxoplasmosis, trichomoniasis, and Dengue Fever; and 
(2)prioritize Federally qualified health centers located in such geographic locations in awarding initial grants or cooperative agreements under subsection (a). (c)Definition of federally qualified health centerIn this section, the term Federally qualified health center has the meaning given the term in section 1861(aa) of the Social Security Act. 
399OO–3.Education of medical and public health personnel and the public regarding neglected diseases of poverty in the united statesThe Secretary shall consult with the Assistant Secretary for Health, the Director of the Centers for Disease Control and Prevention, and the Administrator of the Health Resources and Services Administration, professional organizations and societies, and such other public health officials as may be necessary, including the centers of excellence described in section 399OO–5, to— (1)develop and implement educational programs to increase the awareness of health care providers and public health professionals with respect to the risk factors, signs, and symptoms of neglected diseases of poverty and strategies to prevent, diagnose, and treat such diseases; and 
(2)develop and implement educational programs to increase the awareness of the public with respect to the risk factors, signs, and symptoms of neglected diseases of poverty and strategies to prevent such diseases. 399OO–4.Research and development of new drugs, vaccines, and diagnosticsConsistent with the recommendations of the Interagency Task Force on Neglected Diseases of Poverty in the United States established under section 399OO, the Secretary shall, directly or through awards of grants or cooperative agreements to public or private entities, provide for the conduct of research, investigations, experiments, demonstrations, and studies, including late-stage and translational research, in the health sciences that are related to— 
(1)the development of affordable therapeutics, including vaccines, against neglected diseases of poverty; and (2)the development of affordable medical point-of-care diagnostics to detect neglected diseases of poverty. 
399OO–5.Neglected diseases of poverty centers of excellence 
(a)EstablishmentThe Secretary, acting jointly through the Director of the National Institutes of Health, may enter into cooperative agreements with, and make grants to, public or private nonprofit entities to pay all or part of the cost of planning, establishing, or strengthening, and providing basic operating support for, one or more centers of excellence for research into, training in, and development of diagnosis, prevention, control, and treatment methods for neglected diseases of poverty in the United States, including tools to support prevention. (b)EligibilityTo be eligible to receive a cooperative agreement or grant under subsection (a), an entity shall have a demonstrated record of research on neglected diseases of poverty. 
(c)CoordinationThe Secretary shall ensure that activities under this section are coordinated with similar activities of the Federal Government relating to neglected diseases of poverty, including the task force established under section 399OO. (d)Use of fundsA cooperative agreement or grant awarded under subsection (a) may be used for— 
(1)staffing, administrative, and other basic operating costs, including such patient care costs as are required for research; (2)clinical training, including training for allied health professionals, continuing education for health professionals and allied health professions personnel, and information programs for the public with respect to neglected diseases of poverty; 
(3)research and development programs, including the end-to-end research and development of new treatments, diagnostics, and vaccines; (4)epidemiological surveillance and transmission studies capabilities; and 
(5)health education programs to raise awareness and reduce stigma of neglected diseases of poverty among high-risk populations. (e)Period of support; additional periods (1)In generalA cooperative agreement or grant under this section may be provided for a period of not more than 5 years. 
(2)ExtensionsThe period specified in paragraph (1) may be extended by the Secretary for additional periods of not more than 5 years if— (A)the operations of the center of excellence involved have been reviewed by an appropriate technical and scientific peer review group; and 
(B)such group has recommended to the Secretary that such period be extended. 399OO–6.Authorization of appropriationsTo carry out this part, there are authorized to be appropriated such sums as may be necessary for fiscal year 2021 and each fiscal year thereafter.. 
DDMommies Act 
23101.Short titleThis Act may be cited as the Maximizing Outcomes for Moms through Medicaid Improvement and Enhancement of Services Act or the MOMMIES Act.  23102.Enhancing medicaid and chip benefits for low-income pregnant women (a)Extending continuous medicaid and chip coverage for pregnant and postpartum women (1)MedicaidTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended— 
(A)in section 1902(l)(1)(A), by striking 60-day period and inserting 365-day period; (B)in section 1902(e)(6), by striking 60-day period and inserting 365-day period; 
(C)in section 1903(v)(4)(A)(i), by striking 60-day period and inserting 365-day period; and (D)in section 1905(a), in the 4th sentence in the matter following paragraph (30), by striking 60-day period and inserting 365-day period. 
(2)ChipSection 2112 of the Social Security Act (42 U.S.C. 1397ll) is amended by striking 60-day period each place it appears and inserting 365-day period. (b)Requiring full benefits for pregnant and postpartum women (1)Medicaid (A)In generalParagraph (5) of section 1902(e) of the Social Security Act (24 U.S.C. 1396a(e)) is amended to read as follows: 
 
(5)Any woman who is eligible for medical assistance under the State plan or a waiver of such plan and who is, or who while so eligible becomes, pregnant, shall continue to be eligible under the plan or waiver for medical assistance through the end of the month in which the 365-day period (beginning on the last day of her pregnancy) ends, regardless of the basis for the woman’s eligibility for medical assistance, including if the woman’s eligibility for medical assistance is on the basis of being pregnant.. (B)Conforming amendmentSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended in the matter following subparagraph (G) by striking (VII) the medical assistance and all that follows through complicate pregnancy,. 
(2)ChipSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended— (A)by redesignating subparagraphs (H) through (S) as subparagraphs (I) through (T), respectively; and 
(B)by inserting after subparagraph (G), the following:  (H)Section 1902(e)(5) (requiring 365-day continuous coverage for pregnant and postpartum women).. 
(c)Requiring coverage of oral health services for pregnant and postpartum women 
(1)MedicaidSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— (A)in subsection (a)(4)— 
(i)by striking ; and (D) and inserting ; (D); and (ii)by inserting ; and (E) oral health services for pregnant and postpartum women (as defined in subsection (ff)) after subsection (bb)); and 
(B)by adding at the end the following new subsection:  (ff)Oral health services for pregnant and postpartum women (1)In generalFor purposes of this title, the term oral health services for pregnant and postpartum women means dental services necessary to prevent disease and promote oral health, restore oral structures to health and function, and treat emergency conditions that are furnished to a woman during pregnancy (or during the 365-day period beginning on the last day of the pregnancy). 
(2)Coverage requirementsTo satisfy the requirement to provide oral health services for pregnant and postpartum women, a State shall, at a minimum, provide coverage for preventive, diagnostic, periodontal, and restorative care consistent with recommendations for perinatal oral health care and dental care during pregnancy from the American Academy of Pediatric Dentistry and the American College of Obstetricians and Gynecologists.. (2)ChipSection 2103(c)(5)(A) of the Social Security Act (42 U.S.C. 1397cc(c)(5)(A)) is amended by inserting or a targeted low-income pregnant woman after targeted low-income child. 
(d)Maintenance of effort 
(1)MedicaidSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— (A)in paragraph (74), by striking subsection (gg); and and inserting subsections (gg) and (qq);; and 
(B)by adding at the end the following new subsection:  (qq)Maintenance of effort related to low-income pregnant womenFor calendar quarters beginning on or after the date of enactment of this subsection, and before January 1, 2023, no Federal payment shall be made to a State under section 1903(a) for amounts expended under a State plan under this title or a waiver of such plan if the State— 
(1)has in effect under such plan eligibility standards, methodologies, or procedures (including any enrollment cap or other numerical limitation on enrollment, any waiting list, any procedures designed to delay the consideration of applications for enrollment, or similar limitation with respect to enrollment) for individuals described in subsection (l)(1) who are eligible for medical assistance under the State plan or waiver under subsection (a)(10)(A)(ii)(IX) that are more restrictive than the eligibility standards, methodologies, or procedures, respectively, for such individuals under such plan or waiver that are in effect on the date of the enactment of the Maximizing Outcomes for Moms through Medicaid Improvement and Enhancement of Services Act; or (2)provides medical assistance to individuals described in subsection (l)(1) who are eligible for medical assistance under such plan or waiver under subsection (a)(10)(A)(ii)(IX) at a level that is less than the level at which the State provides such assistance to such individuals under such plan or waiver on the date of the enactment of the Maximizing Outcomes for Moms through Medicaid Improvement and Enhancement of Services Act.. 
(2)ChipSection 2112 of the Social Security Act (42 U.S.C. 1397ll), as amended by subsection (b), is further amended by adding at the end the following subsection:  (g)Maintenance of effortFor calendar quarters beginning on or after January 1, 2021, and before January 1, 2024, no payment may be made under section 2105(a) with respect to a State child health plan if the State— 
(1)has in effect under such plan eligibility standards, methodologies, or procedures (including any enrollment cap or other numerical limitation on enrollment, any waiting list, any procedures designed to delay the consideration of applications for enrollment, or similar limitation with respect to enrollment) for targeted low-income pregnant women that are more restrictive than the eligibility standards, methodologies, or procedures, respectively, under such plan that are in effect on the date of the enactment of the Maximizing Outcomes for Moms through Medicaid Improvement and Enhancement of Services Act; or (2)provides pregnancy-related assistance to targeted low-income pregnant women under such plan at a level that is less than the level at which the State provides such assistance to such women under such plan on the date of the enactment of the Maximizing Outcomes for Moms through Medicaid Improvement and Enhancement of Services Act.. 
(e)Enhanced fmapSection 1905 of the Social Security Act (42 U.S.C. 1396d), as amended by subsection (c), is further amended— (1)in subsection (b), by striking and (aa) and inserting (aa), and (gg); and 
(2)by adding at the end the following:  (gg)Increased fmap for additional expenditures for low-income pregnant womenFor calendar quarters beginning on or after January 1, 2021, notwithstanding subsection (b), the Federal medical assistance percentage for a State, with respect to the additional amounts expended by such State for medical assistance under the State plan under this title or a waiver of such plan that are attributable to requirements imposed by the amendments made by the Maximizing Outcomes for Moms through Medicaid Improvement and Enhancement of Services Act (as determined by the Secretary), shall be equal to 100 percent.. 
(f)Gao study and report 
(1)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the gaps in coverage for— (A)pregnant women under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and the Children’s Health Insurance Program under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.); and 
(B)postpartum women under the Medicaid program and the Children’s Health Insurance Program who received assistance under either such program during their pregnancy. (2)Content of reportThe report required under this subsection shall include the following: 
(A)Information about the abilities and successes of State Medicaid agencies in determining whether pregnant and postpartum women are eligible under another insurance affordability program, and in transitioning any such women who are so eligible to coverage under such a program, pursuant to section 435.1200 of the title 42, Code of Federal Regulations (as in effect on September 1, 2018). (B)Information on factors contributing to gaps in coverage that disproportionately impact underserved populations, including low-income women, women of color, women who reside in a health professional shortage area (as defined in section 332(a)(1)(A) of the Public Health Service Act (42 U.S.C. 254e(a)(1)(A))) or who are members of a medically underserved population (as defined by section 330(b)(3) of such Act (42 U.S.C. 254b(b)(3)(A))). 
(C)Recommendations for addressing and reducing such gaps in coverage. (D)Such other information as the Comptroller General deems necessary. 
(g)Effective dateThe amendments made by subsections (a) and (b) shall take effect January 1, 2021. 23103.Maternity care home demonstration projectTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended by inserting the following new section after section 1946: 
 
1947.Maternity care home demonstration project 
(a)In generalnot later than 1 year after the date of the enactment of this section, the secretary shall establish a demonstration project (in this section referred to as the demonstration project) under which the secretary shall provide grants to states to enter into arrangements with eligible entities to implement or expand a maternity care home model for eligible individuals (b)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means an entity or organization that provides medically accurate, comprehensive maternity services to individuals who are eligible for medical assistance under a State plan under this title or a waiver of such a plan, and may include: (A)A freestanding birth center. 
(B)An entity or organization receiving assistance under section 330 of the Public Health Service Act. (C)A federally qualified health center. 
(D)A rural health clinic. (E)A health facility operated by an Indian tribe or tribal organization (as those terms are defined in section 4 of the Indian Health Care Improvement Act). 
(2)Eligible individualThe term eligible individual means a pregnant woman or a formerly pregnant woman during the 365-day period beginning on the last day of her pregnancy who is— (A)enrolled in a State plan under this title, a waiver of such a plan, or a State child health plan under title XXI; and 
(B)a patient of an eligible entity which has entered into an arrangement with a State under subsection (g). (c)Goals of demonstration projectThe goals of the demonstration project are the following: 
(1)To improve— (A)maternity and infant care outcomes; 
(B)health equity; (C)communication by maternity, infant care, and social services providers; 
(D)integration of perinatal support services, including community health workers, doulas, social workers, public health nurses, peer lactation counselors, childbirth educators, and others, into health care entities and organizations; (E)care coordination between maternity, infant care, oral health care, and social services providers within the community; 
(F)the quality and safety of maternity and infant care; (G)the experience of women receiving maternity care, including by increasing the ability of a woman to develop and follow her own birthing plan; and 
(H)access to adequate prenatal and postpartum care, including— (i)prenatal care that is initiated in a timely manner; 
(ii)not fewer than 2 post-pregnancy visits to a maternity care provider; and (iii)interpregnancy care. 
(2)To provide coordinated, evidence-based maternity care management. (3)To decrease— 
(A)severe maternal morbidity and maternal mortality; (B)overall health care spending; 
(C)unnecessary emergency department visits; (D)disparities in maternal and infant care outcomes, including racial, economic, and geographical disparities; 
(E)racial bias among health care professionals; (F)the rate of cesarean deliveries for low-risk pregnancies; 
(G)the rate of preterm births and infants born with low birth weight; and (H)the rate of avoidable maternal and newborn hospitalizations and admissions to intensive care units. 
(d)ConsultationIn designing and implementing the demonstration project the Secretary shall consult with stakeholders, including— (1)States; 
(2)organizations representing relevant health care professionals, including oral health care professionals; (3)organizations representing consumers, including consumers that are disproportionately impacted by poor maternal health outcomes; 
(4)representatives with experience implementing other maternity care home models, including representatives from the Center for Medicare and Medicaid Innovation; (5)community-based health care professionals, including doulas, and other stakeholders; and 
(6)experts in promoting health equity and combating racial bias in health care settings. (e)Application and selection of states (1)In generalA State seeking to participate in the demonstration project shall submit an application to the Secretary at such time and in such manner as the Secretary shall require. 
(2)Selection of states 
(A)In generalThe Secretary may select 15 States to participate in the demonstration project. (B)Selection requirementsIn selecting States to participate in the demonstration project, the Secretary shall— 
(i)ensure that there is geographic diversity in the areas in which activities will be carried out under the project; and (ii)ensure that States with significant disparities in maternal and infant health outcomes, including severe maternal morbidity, and other disparities based on race, income, or access to maternity care, are included. 
(f)Grants 
(1)In generalFrom amounts appropriated under subsection (l), the Secretary shall award 1 grant for each year of the demonstration project to each State that is selected to participate in the demonstration project. (2)Use of grant fundsA State may use funds received under this section to— 
(A)award grants or make payments to eligible entities as part of an arrangement described in subsection (g)(2); (B)provide financial incentives to health care professionals, including community health workers and community-based doulas, who participate in the State’s maternity care home model; 
(C)provide adequate training for health care professionals, including community health workers, doulas, and care coordinators, who participate in the State’s maternity care home model, which may include training for cultural competency, racial bias, health equity, reproductive and birth justice, home visiting skills, and respectful communication and listening skills, particularly in regards to maternal health; (D)pay for personnel and administrative expenses associated with designing, implementing, and operating the State’s maternity care home model; 
(E)pay for items and services that are furnished under the State’s maternity care home model and for which payment is otherwise unavailable under this title; and (F)pay for other costs related to the State’s maternity care home model, as determined by the Secretary. 
(3)Grant for national independent evaluator 
(A)In generalFrom the amounts appropriated under subsection (l), prior to awarding any grants under paragraph (1), the Secretary shall enter into a contract with a national external entity to create a single, uniform process to— (i)ensure that States that receive grants under paragraph (1) comply with the requirements of this section; and 
(ii)evaluate the outcomes of the demonstration project in each participating State. (B)Annual reportThe contract described in subparagraph (A) shall require the national external entity to submit to the Secretary— 
(i)a yearly evaluation report for each year of the demonstration project; and (ii)a final impact report after the demonstration project has concluded. 
(C)Secretary’s authorityNothing in this paragraph shall prevent the Secretary from making a determination that a State is not in compliance with the requirements of this section without the national external entity making such a determination. (g)Partnership with eligible entities (1)In generalAs a condition of receiving a grant under this section, a State shall enter into an arrangement with one or more eligible entities that meets the requirements of paragraph (2). 
(2)Arrangements with eligible entitiesUnder an arrangement between a State and an eligible entity under this subsection, the eligible entity shall perform the following functions, with respect to eligible individuals enrolled with the entity under the State’s maternity care home model— (A)provide culturally competent care, which may include prenatal care, family planning services, medical care, mental and behavioral care, postpartum care, and oral health care to such eligible individuals through a team of health care professionals, which may include obstetrician-gynecologists, maternal-fetal medicine specialists, family physicians, primary care providers, oral health providers, physician assistants, advanced practice registered nurses such as nurse practitioners and certified nurse midwives, certified midwives, certified professional midwives, social workers, traditional and community-based doulas, lactation consultants, childbirth educators, community health workers, and other health care professionals; 
(B)conduct a risk assessment of each such eligible individual to determine if her pregnancy is high or low risk, and establish a tailored pregnancy care plan, which takes into consideration the individual’s own preferences and pregnancy care and birthing plans and determines the appropriate support services to reduce the individual’s medical, social, and environmental risk factors, for each such eligible individual based on the results of such risk assessment; (C)assign each such eligible individual to a care coordinator, which may be a nurse, social worker, traditional or community-based doula, community health worker, midwife, or other health care provider, who is responsible for ensuring that such eligible individual receives the necessary medical care and connections to essential support services; 
(D)provide, or arrange for the provision of, essential support services, such as services that address— (i)nutrition and exercise; 
(ii)smoking cessation; (iii)substance use disorder and addiction treatment; 
(iv)anxiety, depression, and other mental and behavioral health issues; (v)breast feeding initiation, continuation, and duration; 
(vi)housing; (vii)transportation; 
(viii)intimate partner violence; (ix)home visiting services; 
(x)childbirth education; (xi)oral health education; 
(xii)continuous labor support; and (xiii)group prenatal care; 
(E)as appropriate, facilitate connections to a usual primary care provider, which may be a women’s health provider; (F)refer to guidelines and opinions of medical associations when determining whether an elective delivery should be performed on an eligible individual before 39 weeks of gestation; 
(G)provide such eligible individuals with evidence-based education and resources to identify potential warning signs of pregnancy and postpartum complications and when and how to obtain medical attention; (H)provide, or arrange for the provision of, pregnancy and postpartum health services, including family planning counseling and services, to eligible individuals; 
(I)track and report birth outcomes of such eligible individuals and their children; (J)ensure that care is patient-led, including by engaging eligible individuals in their own care, including through communication and education; and 
(K)ensure adequate training for appropriately serving the population of individuals eligible for medical assistance under the State plan or waiver of such plan, including through reproductive and birth justice frameworks, race equity awareness, home visiting skills, and knowledge of social services. (h)Term of demonstration projectThe Secretary shall conduct the demonstration project for a period of 5 years. 
(i)Waiver authorityTo the extent that the Secretary determines necessary in order to carry out the demonstration project, the Secretary may waive section 1902(a)(1) (relating to statewideness) and section 1902(a)(10)(B) (relating to comparability). (j)Technical assistanceThe Secretary shall establish a process to provide technical assistance to States that are awarded grants under this section and to eligible entities and other providers participating in a State maternity care home model funded by such a grant. 
(k)Report 
(1)In generalNot later than 18 months after the date of the enactment of this section and annually thereafter for each year of the demonstration project term, the Secretary shall submit a report to Congress on the results of the demonstration project. (2)Final reportAs part of the final report required under paragraph (1), the Secretary shall include— 
(A)the results of the final report of the national external entity required under subsection (f)(3)(B)(ii); and (B)recommendations on whether the model studied in the demonstration project should be continued or more widely adopted, including by private health plans. 
(l)Authorization of appropriationsThere are authorized to be appropriated to the Secretary, for each of fiscal years 2022 through 2029, such sums as may be necessary to carry out this section.. 23104.Reapplication of medicare payment rate floor to primary care services furnished under medicaid and inclusion of additional providers (a)Reapplication of payment floor; additional providers (1)In generalSection 1902(a)(13) of the Social Security Act (42 U.S.C. 1396a(a)(13)) is amended— 
(A)in subparagraph (B), by striking ; and and inserting a semicolon; (B)in subparagraph (C), by striking the semicolon and inserting ; and; and 
(C)by adding at the end the following new subparagraph:  (D)payment for primary care services (as defined in subsection (jj)(1)) furnished in the period that begins on the first day of the first month that begins after the date of enactment of the Maximizing Outcomes for Moms through Medicaid Improvement and Enhancement of Services Act by a provider described in subsection (jj)(2)— 
(i)at a rate that is not less than 100 percent of the payment rate that applies to such services and the provider of such services under part B of title XVIII (or, if greater, the payment rate that would be applicable under such part if the conversion factor under section 1848(d) for the year were the conversion factor under such section for 2009); (ii)in the case of items and services that are not items and services provided under such part, at a rate to be established by the Secretary; and 
(iii)in the case of items and services that are furnished in rural areas (as defined in section 1886(d)(2)(D)), health professional shortage areas (as defined in section 332(a)(1)(A) of the Public Health Service Act (42 U.S.C. 254e(a)(1)(A))), or medically underserved areas (according to a designation under section 330(b)(3)(A) of the Public Health Service Act (42 U.S.C. 254b(b)(3)(A))), at the rate otherwise applicable to such items or services under clause (i) or (ii) increased, at the Secretary’s discretion, by not more than 25 percent;. (2)Conforming amendments (A)Section 1902(a)(13)(C) of the Social Security Act (42 U.S.C. 1396a(a)(13)(C)) is amended by striking subsection (jj) and inserting subsection (jj)(1). 
(B)Section 1905(dd) of the Social Security Act (42 U.S.C. 1396d(dd)) is amended— (i)by striking Notwithstanding and inserting the following: 
 
(1)In generalNotwithstanding; (ii)by striking section 1902(a)(13)(C) and inserting subparagraph (C) of section 1902(a)(13); 
(iii)by inserting or for services described in subparagraph (D) of section 1902(a)(13) furnished during an additional period specified in paragraph (2), after 2015,; (iv)by striking under such section and inserting under subparagraph (C) or (D) of section 1902(a)(13), as applicable; and 
(v)by adding at the end the following:  (2)Additional periodsFor purposes of paragraph (1), the following are additional periods: 
(A)The period that begins on the first day of the first month that begins after the date of enactment of the Maximizing Outcomes for Moms through Medicaid Improvement and Enhancement of Services Act.. (b)Improved targeting of primary careSection 1902(jj) of the Social Security Act (42 U.S.C. 1396a(jj)) is amended— 
(1)by redesignating paragraphs (1) and (2) as clauses (i) and (ii), respectively and realigning the left margins accordingly; (2)by striking For purposes of subsection (a)(13)(C) and inserting the following: 
 
(1)In general 
(A)DefinitionFor purposes of subparagraphs (C) and (D) of subsection (a)(13); and (3)by inserting after clause (ii) (as so redesignated) the following: 
 
(B)ExclusionsSuch term does not include any services described in subparagraph (A) or (B) of paragraph (1) if such services are provided in an emergency department of a hospital. (2)Additional providersFor purposes of subparagraph (D) of subsection (a)(13), a provider described in this paragraph is any of the following: 
(A)A physician with a primary specialty designation of family medicine, general internal medicine, or pediatric medicine, or obstetrics and gynecology. (B)An advanced practice clinician, as defined by the Secretary, that works under the supervision of— 
(i)a physician that satisfies the criteria specified in subparagraph (A); (ii)a nurse practitioner or a physician assistant (as such terms are defined in section 1861(aa)(5)(A)) who is working in accordance with State law; or 
(iii)or a certified nurse-midwife (as defined in section 1861(gg)) who is working in accordance with State law. (C)A rural health clinic, federally qualified health center, or other health clinic that receives reimbursement on a fee schedule applicable to a physician. 
(D)An advanced practice clinician supervised by a physician described in subparagraph (A), another advanced practice clinician, or a certified nurse-midwife.. (c)Ensuring payment by managed care entities (1)In generalSection 1903(m)(2)(A) of the Social Security Act (42 U.S.C. 1396b(m)(2)(A)) is amended— 
(A)in clause (xii), by striking and after the semicolon; (B)by realigning the left margin of clause (xiii) so as to align with the left margin of clause (xii) and by striking the period at the end of clause (xiii) and inserting ; and; and 
(C)by inserting after clause (xiii) the following:  (xiv)such contract provides that (I) payments to providers specified in section 1902(a)(13)(D) for primary care services defined in section 1902(jj) that are furnished during a year or period specified in section 1902(a)(13)(D) and section 1905(dd) are at least equal to the amounts set forth and required by the Secretary by regulation, (II) the entity shall, upon request, provide documentation to the State, sufficient to enable the State and the Secretary to ensure compliance with subclause (I), and (III) the Secretary shall approve payments described in subclause (I) that are furnished through an agreed upon capitation, partial capitation, or other value-based payment arrangement if the capitation, partial capitation, or other value-based payment arrangement is based on a reasonable methodology and the entity provides documentation to the State sufficient to enable the State and the Secretary to ensure compliance with subclause (I).. 
(2)Conforming amendmentSection 1932(f) of the Social Security Act (42 U.S.C. 1396u–2(f)) is amended— (A)by striking section 1902(a)(13)(C) and inserting subsections (C) and (D) of section 1902(a)(13); and 
(B)by inserting and clause (xiv) of section 1903(m)(2)(A) before the period. 23105.Macpac report and cms guidance on increasing access to doula care for medicaid beneficiaries (a)Macpac report (1)In generalNot later than 1 year after the date of the enactment of this Act, the Medicaid and CHIP Payment and Access Commission (referred to in this section as MACPAC) shall publish a report on the coverage of doula care under State Medicaid programs, which shall at a minimum include the following: 
(A)Information about coverage for doula care under State Medicaid programs that currently provide coverage for such care, including the type of doula care offered (such as prenatal, labor and delivery, postpartum support, and also community-based and traditional doula care). (B)An analysis of barriers to covering doula care under State Medicaid programs. 
(C)An identification of effective strategies to increase the use of doula care in order to provide better care and achieve better maternal and infant health outcomes, including strategies that States may use to recruit, train, and certify a diverse doula workforce, particularly from underserved communities, communities of color, and communities facing linguistic or cultural barriers. (D)Recommendations for legislative and administrative actions to increase access to doula care in State Medicaid programs, including actions that ensure doulas may earn a living wage that accounts for their time and costs associated with providing care. 
(2)Stakeholder consultationIn developing the report required under paragraph (1), MACPAC shall consult with relevant stakeholders, including— (A)States; 
(B)organizations representing consumers, including those that are disproportionately impacted by poor maternal health outcomes; (C)organizations and individuals representing doula care providers, including community-based doula programs and those who serve underserved communities, including communities of color, and communities facing linguistic or cultural barriers; and 
(D)organizations representing health care providers. (b)Cms guidance (1)In generalNot later than 1 year after the date that MACPAC publishes the report required under subsection (a)(1), the Administrator of the Centers for Medicare & Medicaid Services shall issue guidance to States on increasing access to doula care under Medicaid. Such guidance shall at a minimum include— 
(A)options for States to provide medical assistance for doula care services under State Medicaid programs; (B)best practices for ensuring that doulas, including community-based doulas, receive reimbursement for doula care services provided under a State Medicaid program, at a level that allows doulas to earn a living wage that accounts for their time and costs associated with providing care; and 
(C)best practices for increasing access to doula care services, including services provided by community-based doulas, under State Medicaid programs. (2)Stakeholder consultationIn developing the guidance required under paragraph (1), the Administrator of the Centers for Medicare & Medicaid Services shall consult with MACPAC and other relevant stakeholders, including— 
(A)State Medicaid officials; (B)organizations representing consumers, including those that are disproportionately impacted by poor maternal health outcomes; 
(C)organizations representing doula care providers, including community-based doulas and those who serve underserved communities, such as communities of color and communities facing linguistic or cultural barriers; and (D)organizations representing health care professionals. 
23106.Gao report on state medicaid programs’ use of telemedicine to increase access to maternity careNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to Congress on State Medicaid programs’ use of telemedicine to increase access to maternity care. Such report shall include the following: (1)The number of State Medicaid programs that utilize telemedicine to increase access to maternity care. 
(2)With respect to State Medicaid programs that utilize telemedicine to increase access to maternity care, information about— (A)common characteristics of such programs’ approaches to utilizing telemedicine to increase access to maternity care; and 
(B)what is known about— (i)the demographic characteristics of the individuals enrolled in such programs who use telemedicine to access maternity care; 
(ii)health outcomes for such individuals as compared to individuals with similar characteristics who did not use telemedicine to access maternity care; (iii)the services provided to individuals through telemedicine, including family planning services and oral health services; 
(iv)the quality of maternity care provided through telemedicine, including whether maternity care provided through telemedicine is culturally competent; (v)the level of patient satisfaction with maternity care provided through telemedicine to individuals enrolled in State Medicaid programs; and 
(vi)the impact of utilizing telemedicine to increase access to maternity care on spending, cost savings, access to care, and utilization of care under State Medicaid programs. (3)An identification and analysis of the barriers to using telemedicine to increase access to maternity care under State Medicaid programs. 
(4)Recommendations for such legislative and administrative actions related to increasing access to telemedicine maternity services under Medicaid as the Comptroller General deems appropriate. EEHumane Correctional Healthcare Act 23201.Short titleThis Act may be cited as the Humane Correctional Health Care Act. 
23202.Repeal of medicaid inmate exclusion 
(a)In generalSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended, in the matter following paragraph (30), by striking such term does not include— and all that follows through patient in an institution for mental diseases and inserting such term does not include any such payments with respect to care or services for any individual who is under 65 years of age and is a patient in an institution for mental diseases. (b)Conforming amendmentsSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— 
(1)in subsection (a)— (A)by striking paragraph (84); 
(B)by redesignating paragraphs (85) and (86) as paragraphs (84) and (85), respectively; (C)in paragraph (84), as redesignated by subparagraph (B), by striking (oo)(1) and inserting (nn)(1); and 
(D)in paragraph (85), as redesignated by subparagraph (B), by striking (pp) and inserting (oo); (2)by striking subsection (nn); 
(3)by redesignating subsections (oo) and (pp) as subsections (nn) and (oo), respectively; (4)in subsection (nn), as redesignated by paragraph (3), by striking (85) and inserting (84); and 
(5)in subsection (oo), as redesignated by paragraph (3), by striking (86) and inserting (85). (c)Effective dateThe amendments made by this section shall apply with respect to medical assistance provided on or after January 1, 2021. 
23203.Report by comptroller generalNot later than the date that is three years after the date of the enactment of this Act, and annually thereafter for each of the following five years, the Comptroller General of the United States shall submit to Congress a report containing the following information: (1)The percentage of inmates that receive medical assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). 
(2)The access of inmates to health care services, including specialty care, and health care providers. (3)The quality of health care services provided to inmates. 
(4)Any impact of coverage under such a State plan on recidivism. (5)The percentage of inmates who, upon release, are— 
(A)enrolled under such a State plan; and (B)connected to a primary care provider in their community. 
(6)Trends in the prevalence and incidence of illness and injury among inmates. (7)Any other information the Comptroller General determines necessary regarding the health of inmates. 
23204.Sense of congress on incarceration and community-based health servicesIt is the sense of Congress that— (1)no individual in the United States should be incarcerated for the purpose of being provided with health care that is unavailable to the individual in the individual’s community; 
(2)each State and unit of local government should establish programs that offer community-based health services (including mental health and substance use disorder services) commensurate with the principle stated in paragraph (1); and (3)Federal reimbursement for expenditures on medical assistance made available through the amendments made by this Act should not supplant an investment in community-based services. 
FFStrengthen Dental Coverage 
23301.Short titleThis Act may be cited as the Foster Youth Dental Act of 2020. 23302.Strengthening coverage under the medicaid program for certain foster youth individuals (a)Expansion of epsdt services to certain individuals aged 21–25 (1)In generalSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended— 
(A)in paragraph (4)(B), by inserting (or, in the case of a specified individual (as defined in the matter at the end of this subsection), under the age of 26) after 21; and (B)by adding at the end the following new sentence: For purposes of paragraph (4)(B), the term specified individual means an individual who is in foster care under the responsibility of a State (or was in foster care under the responsibility of the State on the date of attaining 18 years of age or such higher age as the State has elected under section 475(8)(B)(iii) and was enrolled in a State plan under this title or under a waiver of a plan while in such foster care).. 
(2)Provision of information with respect to dental servicesSection 1902(a)(43)(A) of the Social Security Act (42 U.S.C. 1396a(a)(43)(A)) is amended— (A)by inserting (or, in the case of a specified individual (as defined in the matter at the end of section 1905(a)), under the age of 26) after 21; 
(B)by inserting (including dental services) after treatment services; (C)by striking and the need and inserting , the need; and 
(D)by striking the comma at the end and inserting , and the importance of maintaining good oral health,. (3)Effective date (A)Extension of coverageThe amendments made by paragraph (1) shall apply with respect to medical assistance furnished during calendar quarters beginning on or after the date that is 80 days after the date of the enactment of this Act. 
(B)Provision of informationThe amendment made by paragraph (2) shall apply to information provided under section 1902(a)(43)(A) of the Social Security Act (42 U.S.C. 1396a(a)(43)(A)) beginning with the first calendar quarter beginning on or after the date that is 80 days after the date of the enactment of this Act. (b)Incentive for the provision of dental services to certain individuals (1)In generalSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended— 
(A)in paragraph (13)— (i)in subparagraph (B), by striking and at the end; 
(ii)in subparagraph (C), by adding and at the end; and (iii)by adding at the end the following new subparagraph: 
 
(D)for payment for dental services furnished on or after the first day of the first calendar quarter beginning on or after the date that is 80 days after the date of the enactment of this subparagraph by a dentist to a specified individual (as defined in the matter at the end of section 1905(a)) under the age of 26 at a rate not less than the specified average rate (as defined in subsection (tt)) for such services.; and (B)by adding at the end the following new subsection: 
 
(tt)Specified average rate defined 
(1)In generalFor purposes of subsection (a)(13)(D), the term specified average rate means, with respect to a dental service furnished in a State, the average of the contracted rates (as defined in paragraph (2)) in effect during the 5-year period ending on the date such service is so furnished— (A)for such service furnished in such State (as determined by the State); or 
(B)for such service furnished in the United States (as determined by the Secretary);as selected by such State. (2)Contracted rate defined (A)In generalFor purposes of paragraph (1), the term contracted rate means, with respect to a dental service, a rate in effect between a health insurance issuer offering group or individual health insurance coverage or a group health plan (as such terms are defined in section 2791 of the Public Health Service Act) and a dentist with a contractual relationship in effect with such issuer or plan (as applicable) for furnishing such service under such coverage or plan (as applicable) that represents the total amount payable (including cost sharing) under such coverage or plan (as applicable) for such service so furnished. 
(B)Exclusion of self-insured group health plan ratesFor purposes of subparagraph (A), the term contracted rate shall not include a rate described in such subparagraph that is in effect between a self-insured group health plan and a dentist.. (2)Medicaid managed care plansSection 1932(f) of the Social Security Act (42 U.S.C. 1396u–2(f)) is amended— 
(A)in the header, by striking Primary Care Services and inserting Certain Services; (B)by inserting or dental services after primary care services; 
(C)by striking section 1902(a)(13)(C) and inserting subparagraph (C) or (D), respectively, of section 1902(a)(13); and (D)by striking such section and inserting such subparagraph (C) or (D), as applicable. 
(3)Increased fmap for increased expensesSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended by adding at the end the following new subsection:  (gg)Increased fmap for additional expenditures for dental servicesNotwithstanding subsection (b), with respect to the portion of the amounts expended for medical assistance for services described in section 1902(a)(13)(D) furnished on or after the first day of the first calendar quarter beginning on or after the date that is 80 days after the date of the enactment of this subsection furnished to an individual described in such section by a dentist that is attributable to the amount by which the minimum payment rate required under such section (or, by application, section 1932(f)) exceeds the payment rate applicable to such services under the State plan as of July 1, 2020, the Federal medical assistance percentage for a State that is one of the 50 States or the District of Columbia shall be equal to 100 percent. The preceding sentence does not prohibit the payment of Federal financial participation based on the Federal medical assistance percentage for amounts in excess of those specified in such sentence.. 
(c)Outreach efforts for enrollment of former foster childrenSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended— (1)in paragraph (85), by striking ; and and inserting a semicolon; 
(2)in paragraph (86), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (86) the following new paragraph: 
 
(87)not later than 6 months after the date of the enactment of this paragraph— (A)establish an outreach and enrollment program, in coordination with the State agency responsible for administering the State plan under part E of title IV and any other appropriate or interested agencies, designed to increase the enrollment of individuals who are eligible for medical assistance under the State plan under paragraph (10)(A)(i)(IX) in accordance with best practices established by the Secretary; and 
(B)establish an outreach program to dentists practicing in such State to encourage enrollment by such dentists in such plan as participating providers under such plan.. (d)Providing for immediate eligibility for former foster youthSection 1002(a)(2) of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended by striking January 1, 2023 and inserting the date of enactment of the Foster Youth Dental Act of 2020. 
GGExpanded Coverage for Former Foster Youth Act 
23401.Short titleThis Act may be cited as the Expanded Coverage for Former Foster Youth Act. 23402.Coverage continuity for former foster care children up to age 26 (a)In generalSection 1002(a)(1)(B) of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended by striking all that follows after item (cc), and inserting the following: by striking responsibility of the State and all that follows through 475(8)(B)(iii); and and inserting responsibility of a State on the date of attaining 18 years of age (or such higher age as such State has elected under section 475(8)(B)(iii)), or who were in such care at any age but subsequently left such care to enter into a legal guardianship with a kinship caregiver (without regard to whether kinship guardianship payments are being made on behalf of the child under this part) or were emancipated from such care prior to attaining age 18;. 
(b)Amendments to social security act 
(1)In generalSection 1902(a)(10)(A)(i)(IX) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(IX)), as amended by section 1002(a) of the SUPPORT for Patients and Communities Act (Public Law 115–271), is amended— (A)in item (bb), by striking the semicolon at the end and inserting ; and; and 
(B)by striking item (dd). (2)Effective dateThe amendments made by this subsection shall take effect on January 1, 2023. 
23403.Outreach efforts for enrollment of former foster childrenSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended— (1)in paragraph (85), by striking ; and and inserting a semicolon; 
(2)in paragraph (86), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (86) the following new paragraph: 
 
(87)not later than January 1, 2021, establish an outreach and enrollment program, in coordination with the State agency responsible for administering the State plan under part E of title IV and any other appropriate or interested agencies, designed to increase the enrollment of individuals who are eligible for medical assistance under the State plan under paragraph (10)(A)(i)(IX) in accordance with best practices established by the Secretary.. HHPandemic Protection Act 23501.Short titleThis subtitle may be cited as the Pandemic Protection for Transition-age Foster Youth Act or the Pandemic Protection Act. 
23502.Temporary preservation of eligibility for foster care benefits, and suspension of certain education and work requirements, for youth who would otherwise age out of eligibility for the benefits during a health emergency or disaster declared with respect to the coronavirus pandemic 
(a)In generalDuring the applicable period— (1)a State, Indian tribe, tribal organization, or tribal consortium operating a program under a plan approved under part E of title IV of the Social Security Act shall not deny a foster care benefit to an eligible youth; and 
(2)section 475(8)(B)(iv) of such Act shall have no force or effect. (b)Federal paymentsFor purposes of part E of title IV of the Social Security Act, foster care maintenance payments made by such a State, Indian tribe, tribal organization, or tribal consortium for the benefit of an eligible child in compliance with subsection (a) of this section shall be considered to be made under section 472 of such Act. 
(c)DefinitionsIn this section: (1)Applicable periodThe term applicable period means the period that begins on the date the Secretary of Health and Human Services declared, pursuant to section 319 of the Public Health Service Act, the public health emergency entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus, and ends 3 months after the later of— 
(A)the date the public health emergency so declared terminates; or (B)the end of the period covered by— 
(i)the emergency declaration issued by the President on March 13, 2020, pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)); and (ii)any subsequent major disaster declaration under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) that supersedes the emergency declaration referred to in clause (i) of this subparagraph. 
(2)Eligible youthThe term eligible youth means, with respect to a foster care benefit, a child who, as of January 1, 2021, was in foster care under the responsibility of a State or an Indian tribe or was a youth receiving any benefit under section 477 of the Social Security Act, and who, in the absence of this section, would become ineligible for the benefit during the applicable period by reason of age. (3)Foster care benefitThe term foster care benefit means— 
(A)foster care under the responsibility of a State or an Indian tribe; (B)foster care maintenance payments under section 472 of the Social Security Act; and 
(C)any benefit under section 477 of such Act. IIDosha Joi Immediate Coverage for Foster Youth Act Immediate Coverage for Foster Youth Act  23601.Short titleThis subtitle may be cited as the Dosha Joi Immediate Coverage for Foster Youth Act . 
23602.Providing for immediate medicaid eligibility for former foster youthSection 1002(a)(2) of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended by striking January 1, 2023 and inserting the date of enactment of the Dosha Joi Immediate Coverage for Foster Youth Act. JJHealth Providers Training Act  23701.Short titleThis subtitle may be cited as the Health Providers Training Act. 
23702.Eligibility of hospitals for health professions opportunity grantsSection 2008(a)(4)(A) of the Social Security Act (42 U.S.C. 1397g(a)(4)(A)) is amended by striking or a community-based organization and inserting , a community-based organization, or a hospital (as defined in section 1861(e)). 23703.Effective dateThe amendment made by this Act shall take effect on October 1, 2021. 
IIICOVID–19 
AMinority Business Resiliency  
30101.Short titleThis subtitle may be cited as the Minority Business Resiliency Act of 2020.  30102.DefinitionsIn this subtitle: 
(1)AgencyThe term Agency means the Minority Business Development Agency of the Department of Commerce. (2)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Minority Business Development. 
(3)Covered entityThe term covered entity means a private nonprofit organization that— (A)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; 
(B)can demonstrate to the Agency that—  (i)the primary mission of the organization is to provide services to minority business enterprises, whether through education, making grants, or other similar activities; and 
(ii)the organization is unable to pay financial obligations incurred by the organization, including payroll obligations; and (C)due to the effects of COVID–19, is unable to engage in the same level of fundraising in the year in which this Act is enacted, as compared with the year preceding the year in which this Act is enacted, including through events or the collection of fees. 
(4)Minority business development centerThe term minority business development center means a Business Center of the Agency, including its Specialty Center Program. (5)Minority business enterpriseThe term minority business enterprise means a for-profit business enterprise— 
(A)that is not less than 51 percent-owned by 1 or more socially disadvantaged individuals; and (B)the management and daily business operations of which are controlled by 1 or more socially disadvantaged individuals.  
(6)Socially disadvantaged individual 
(A)In generalThe term socially disadvantaged individual means an individual who has been subjected to racial or ethnic prejudice or cultural bias because of the identity of the individual as a member of a group, without regard to any individual quality of the individual that is unrelated to that identity. (B)PresumptionIn carrying out this subtitle, the Agency shall presume that the term socially disadvantaged individual includes any individual who is— 
(i)Black or African American; (ii)Hispanic or Latino; 
(iii)American Indian or Alaska Native; (iv)Asian; 
(v)Native Hawaiian or other Pacific Islander; or (vi)a member of a group that the Agency determines under part 1400 of title 15, Code of Federal Regulations, as in effect on November 23, 1984, is a socially disadvantaged group eligible to receive assistance.  
30103.Minority Business Development Agency 
(a)EstablishmentThe Minority Business Development Agency in the Department of Commerce is hereby established. (b)Assistant Secretary (1)Appointment and dutiesThe Agency shall be headed by an Assistant Secretary of Commerce for Minority Business Development, who shall be— 
(A)appointed by the President, by and with the advice and consent of the Senate; and (B)except as otherwise expressly provided, responsible for the administration of this subtitle. 
(2)CompensationThe Assistant Secretary shall be compensated at an annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code. (c)Report to CongressNot later than 120 days after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes— 
(1)the organizational structure of the Agency; (2)the organizational position of the Agency in the Department of Commerce; and 
(3)a description of how the Agency shall function in relation to the operations carried out by each other component of the Department of Commerce. (d)Administrative powers and other powers of the Agency; miscellaneous provisions (1)In generalIn carrying out the duties and the responsibilities of the Agency, the Assistant Secretary may— 
(A)adopt and use a seal for the Agency, which shall be judicially noticed; (B)hold hearings, sit and act, and take testimony as the Assistant Secretary may determine to be necessary or appropriate; 
(C)acquire, in any lawful manner, any property that the Assistant Secretary may determine to be necessary or appropriate; (D)make advance payments under grants, contracts, and cooperative agreements awarded by the Agency; 
(E)enter into agreements with other Federal agencies; (F)coordinate with the heads of the Offices of Small and Disadvantaged Business Utilization of Federal agencies; 
(G)require a coordinated review of all training and technical assistance activities that are proposed to be carried out by Federal agencies in direct support of the development of minority business enterprises to— (i)assure consistency with the purposes of this subtitle; and 
(ii)avoid duplication of existing efforts; and (H)prescribe such rules, regulations, and procedures as the Agency may determine to be necessary or appropriate. 
(2)Employment of certain experts and consultants 
(A)In generalThe Assistant Secretary may employ experts and consultants or organizations that are composed of experts or consultants, as authorized under section 3109 of title 5, United States Code. (B)Renewal of contractsThe Assistant Secretary may annually renew a contract for employment of an individual employed under subparagraph (A). 
(3)Donation of property 
(A)In generalSubject to subparagraph (B), the Assistant Secretary may, without cost (except for costs of care and handling), donate for use by any public sector entity, or by any recipient nonprofit organization, for the purpose of the development of minority business enterprises, any real or tangible personal property acquired by the Agency. (B)Terms, conditions, reservations, and restrictionsThe Assistant Secretary may impose reasonable terms, conditions, reservations, and restrictions upon the use of any property donated under subparagraph (A). 
30104.Emergency grants to nonprofits that support minority business enterprises 
(a)PurposeThe purpose of this section is to make grants to covered entities in order to help those covered entities continue the necessary work of supporting minority business enterprises. (b)EstablishmentNot later than 15 days after the date of enactment of this Act, the Agency shall establish a grant program for covered entities in accordance with the requirements of this section, under which the Agency shall make grants to covered entities as expeditiously as possible. 
(c)Application 
(1)In generalA covered entity desiring a grant under this section shall submit to the Agency an application at such time, in such manner, and containing such information as the Agency may require. (2)PriorityThe Agency shall— 
(A)establish selection criteria to ensure that, if the amounts made available to carry out this section are not sufficient to make a grant under this section to every covered entity that submits an application under paragraph (1), the covered entities that are the most severely affected by the effects of COVID–19 receive priority with respect to those grants; and (B)give priority with respect to the grants made under this section to a covered entity that proposes to use the grant funds for— 
(i)providing paid sick leave to employees of the covered entity who are unable to work due to the direct effects of COVID–19; (ii)continuing to make payroll payments in order to retain employees of the covered entity during an economic disruption with respect to COVID–19; 
(iii)making rent or mortgage payments with respect to obligations of the covered entity; or (iv)repaying non-Federal obligations that the covered entity cannot satisfy because of revenue losses that are attributable to the effects of COVID–19. 
(d)Amount of grant 
(1)In generalA grant made under this section shall be in an amount that is not more than $300,000. (2)Single awardNo covered entity may receive, or directly benefit from, more than 1 grant made under this section. 
(e)Use of fundsA covered entity that receives a grant under this section may use the grant funds to address the effects of COVID–19 on the covered entity, including by making payroll payments, making a transition to the provision of online services, and addressing issues raised by an inability to raise funds. (f)ProceduresThe Agency shall establish procedures to discourage and prevent waste, fraud, and abuse by applicants for, and recipients of, grants made under this section. 
(g)Penalties for fraud and misapplication of fundsAn applicant for, or recipient of, a grant made under this section shall be subject to all applicable provisions of Federal law, including section 1001 of title 18, United States Code. (h)Non-duplicationThe Agency shall ensure that covered entities do not receive grants under both this section and section 1108 of the Coronavirus Aid, Relief, and Economic Security Act. 
(i)Inspector General auditNot later than 180 days after the date on which the Agency begins making grants under this section, the Inspector General of the Department of Commerce shall— (1)conduct an audit of grants made under this section, which shall seek to identify any discrepancies or irregularities with respect to the grants; and 
(2)submit to Congress a report regarding the audit conducted under paragraph (1). (j)Updates to CongressNot later than 30 days after the date of enactment of this Act, and once every 30 days thereafter until the date described in subsection (k), the Agency shall submit to Congress a report that contains— 
(1)the number of grants made under this section during the period covered by the report; and (2)with respect to the grants described in paragraph (1), the geographic distribution of those grants by State and county. 
(k)TerminationThe authority to make grants under this section shall terminate on September 30, 2023. 30105.Outreach to business centers (a)In generalNot later than 10 days after the date of enactment of this Act, the Agency shall conduct outreach to the business center network of the Agency to provide guidance to those centers regarding other Federal programs that are available to provide support to minority business enterprises, including programs at the Department of the Treasury, the Small Business Administration, and the Economic Development Administration of the Department of Commerce. 
(b)Additional staffThe Agency may hire additional staff to carry out the responsibilities of the Agency under subsection (a). (c)Outreach to Native communities (1)In generalIn carrying out this section, the Agency shall ensure that outreach is conducted in American Indian, Alaska Native, and Native Hawaiian communities. 
(2)Direct outreach to certain minority business enterprisesIf the Assistant Secretary determines that a particular American Indian, Alaska Native, or Native Hawaiian community does not receive sufficient grant amounts under section 30104 of this subtitle or section 1108 of the CARES Act, the Assistant Secretary shall carry out additional outreach directly to minority business enterprises located in that community to provide guidance regarding Federal programs that are available to provide support to minority business enterprises. (d)Use of appropriated fundsIf, after carrying out this section, there are remaining funds made available to carry out this section from the amount appropriated under section 30106, the Agency may use those remaining funds to carry out other responsibilities of the Agency under section 30104. 
30106.Direct appropriation 
(a)In generalThere is appropriated to the Agency, in additional to any other amounts previously appropriated for the Agency and out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, to remain available until September 30, 2024, $60,000,000, of which— (1)$10,000,000 shall be for carrying out section 30104 of this subtitle; 
(2)$5,000,000 shall be for carrying out section 30105 of this subtitle; and (3)$10,000,000 shall be allocated to the White House Initiative on Asian Americans and Pacific Islanders. 
(b)Emergency designation 
(1)In generalThe amounts provided by this subtitle are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). (2)Designation in SenateIn the Senate, this subtitle is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2022. 
30107.Audits 
(a)Recordkeeping requirementEach recipient of assistance under this subtitle shall keep such records as the Assistant Secretary shall prescribe, including records that fully disclose, with respect to the assistance received by the recipient under this subtitle— (1)the amount and nature of that assistance; 
(2)the disposition by the recipient of the proceeds of that assistance; (3)the total cost of the undertaking for which the assistance is given or used; 
(4)the amount and nature of the portion of the cost of the undertaking described in paragraph (3) that is supplied by a source other than the Agency; and (5)any other records that will facilitate an effective audit of the assistance. 
(b)Access by Government officialsThe Assistant Secretary, the Inspector General of the Department of Commerce, and the Comptroller General of the United States, or any duly authorized representative of any such individual, shall have access, for the purpose of audit, investigation, and examination, to any book, document, paper, record, or other material of a recipient of assistance. 30108.Review and report by Comptroller GeneralNot later than 4 years after the date of enactment of this Act, the Comptroller General of the United States shall— 
(1)conduct a thorough review of the programs carried out under this subtitle; and (2)submit to Congress a detailed report of the findings of the Comptroller General of the United States under the review carried out under paragraph (1), which shall include— 
(A)an evaluation of the effectiveness of the programs in achieving the purposes of this subtitle; (B)a description of any failure by any recipient of assistance under this subtitle to comply with the requirements under this subtitle; and 
(C)recommendations for any legislative or administrative action that should be taken to improve the achievement of the purposes of this subtitle. 30109.Annual reports; recommendations (a)Annual reportNot later than 90 days after the last day of each fiscal year, the Assistant Secretary shall submit to Congress, and publish on the website of the Agency, a report of each activity of the Agency carried out under this subtitle during the fiscal year preceding the date on which the report is submitted. 
(b)RecommendationsThe Assistant Secretary shall periodically submit to Congress and the President recommendations for legislation or other actions that the Assistant Secretary determines to be necessary or appropriate to promote the purposes of this subtitle. 30110.Executive Order 11625The powers and duties of the Agency shall be determined— 
(1)in accordance with this subtitle and the requirements of this subtitle; and (2)without regard to Executive Order 11625 (36 Fed. Reg. 19967; relating to prescribing additional arrangements for developing and coordinating a national program for minority business enterprise). 
30111.Amendment to the Federal Acquisition Streamlining Act of 1994Section 7104(c) of the Federal Acquisition Streamlining Act of 1994 (15 U.S.C. 644a(c)) is amended by striking paragraph (2) and inserting the following:  (2)The Assistant Secretary of Commerce for Minority Business Development.. 
BHealth Enterprise Zones  
30201.Short titleThis subtitle may be cited as the Health Enterprise Zones Act of 2020. 30202.Designation of Health Enterprise Zones (a)Designation (1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall, pursuant to applications submitted under subsection (c), designate areas as Health Enterprise Zones to reduce health disparities and improve health outcomes in such areas. 
(2)Eligibility of areaTo be designated as a Health Enterprise Zone under this section, an area must— (A)be a contiguous geographic area in one census tract or ZIP code; 
(B)have measurable and documented racial, ethnic, or geographic health disparities and poor health outcomes, demonstrated by— (i)average income below 150 percent of the Federal poverty line; 
(ii)a rate of eligibility in the special supplemental nutrition program under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) that is higher than the national average rate of eligibility in such program;  (iii)lower life expectancy than the national average; or 
(iv)a higher percentage of instances of low birth weight than the national average; and (C)are part of a Metropolitan Statistical Area or Micropolitan Statistical Area identified by the Office of Management and Budget. 
(b)Solicitation of applicationsThe Secretary shall— (1)not later than 12 months after the date of enactment of this Act, solicit applications under subsection (c); and 
(2) publish on the website of the Department of Health and Human Services— (A)the names of all applicants, together with the names of each applicant’s coalition partners; and 
(B)a description of all areas proposed to be designated as Health Enterprise Zones. (c)Submission of applicationsTo seek the designation of an area as a Health Enterprise Zone, a community-based nonprofit organization or local governmental agency, in coalition with an array of health care providers, hospitals, nonprofit community health clinics, health centers, social service organizations, and other related organizations shall submit an application to the Secretary. 
(d)ContentsAn application under subsection (c) shall— (1)include an effective and sustainable plan with respect to the area proposed for designation— 
(A)to reduce health disparities; (B)to reduce the costs of, or to produce savings to, the health care system; 
(C)to improve health outcomes; and (D)to utilize one or more of the incentives established pursuant to sections 30204, 30205, 30206, and 30207 to address health care provider capacity, improve health services delivery, effectuate community improvements, or conduct outreach and education efforts; and 
(2)identify specific diseases or indicators of health for improvement of health outcomes in such area, including at least one of the following: cardiovascular disease, asthma, diabetes, dental health, behavioral health, maternal and birth health, sexually transmitted infections, and obesity. (e)ConsiderationsThe Secretary— 
(1)shall consider geographic diversity, among other factors, in selecting areas for designation as Health Enterprise Zones; and (2)may conduct outreach efforts to encourage a geographically diverse pool of applicants, including for designating Health Enterprise Zones in rural areas. 
(f)PriorityIn selecting areas for designation as Health Enterprise Zones, the Secretary shall give higher priority to applications based on the extent to which they demonstrate the following: (1)Support from, and participation of, key stakeholders in the public and private sectors in the area proposed for designation, including residents and local governments of such area. 
(2)A plan for long-term funding and sustainability. (3)Supporting funds from the private sector. 
(4)Integration with any applicable State health improvement process or plan. (5)A plan for evaluation of the impact of designation of such area as a Health Enterprise Zone. 
(6) A plan to utilize existing State tax credits, grants, or other incentives to reduce health disparities and improve health outcomes in the proposed Health Enterprise Zone. (7)Such other factors as the Secretary determines are appropriate to demonstrate a commitment to reduce health disparities and improve health outcomes in such area. 
(g)Period of designationThe designation under this section of any area as a Health Enterprise Zone shall expire at the end of the period of 10 fiscal years following the enactment of this Act. 30203.ConsultationThe Secretary shall carry out this subtitle in consultation with— 
(1)the Secretary of Housing and Urban Development; and (2)the Deputy Assistant Secretary for Minority Health. 
30204.Tax incentives 
(a)Work opportunity credit for hiring Health Enterprise Zone workers 
(1)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or, and by adding at the end the following new subparagraph:  (K)a qualified Health Enterprise Zone worker, to the extent that the qualified first-year wages with respect to such worker are paid for qualified Health Enterprise Zone work.. 
(2)Qualified Health Enterprise Zone workerSection 51(d) of such Code is amended by adding at the end the following new paragraphs:  (16)Qualified Health Enterprise Zone workerThe term qualified Health Enterprise Zone worker means any individual who is certified by the designated local agency as having (as of the hiring date) a principal place of employment within a Health Enterprise Zone (as such term is defined in section 30209 of the Health Enterprise Zones Act of 2020).  
(17)Qualified Health Enterprise Zone workThe term qualified Health Enterprise Zone work means employment by a Health Enterprise Zone practitioner (as such term is defined in section 30209 of the Health Enterprise Zones Act of 2020), the primary official duties of which promote access to healthcare in a Health Enterprise Zone (as such term is defined in section 30209 of the Health Enterprise Zones Act of 2020).. (3)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act to individuals who begin work for the employer after such date. 
(b)Credit for Health Enterprise Zone workers 
(1)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:  25E.Credit for qualified Health Enterprise Zone workers (a)Allowance of creditIn the case of a qualified Health Enterprise Zone worker, there shall be allowed as a credit against the tax imposed by this chapter for a taxable year an amount equal to 40 percent of wages received for qualified Health Enterprise Zone work.  
(b)DefinitionsFor purposes of this section— (1)The term qualified Health Enterprise Zone worker means, with respect to wages, an individual whose principal place of employment while earning such wages is within a Health Enterprise Zone (as such term is defined in section 30209 of the Health Enterprise Zones Act of 2020). 
(2)The term qualified Health Enterprise Zone work has the meaning given such term in section 51.. (2)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Credit for qualified Health Enterprise Zone workers.. 
(3)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act. 30205.Grants (a)AuthorizationFor each area designated under section 30202 as a Health Enterprise Zone, the Secretary may award a grant to the community-based nonprofit organization or local governmental agency that applied for such designation to support such applicant and its coalition partners in reducing health disparities and improving health outcomes in such area. 
(b)Use of fundsPrograms and activities funded through a grant under this section shall be consistent with the grantee’s plan submitted pursuant to section 30202(d)(1) and may include the following: (1)Subgrants to health care practitioners (A)In generalFor the purpose of improving or expanding the delivery of health care in the respective Health Enterprise Zone, the grantee may award subgrants to Health Enterprise Zone practitioners to defray costs related to innovative strategies listed in paragraph (2). 
(B)EligibilityTo be eligible to receive a subgrant pursuant to subparagraph (A), a Health Enterprise Zone practitioner shall— (i)own or lease a health care facility in the Health Enterprise Zone; or 
(ii)provide health care in such a facility. (C)AmountThe amount of a subgrant under subparagraph (A) may not exceed the lesser of— 
(i)$5,000,000; or (ii)50 percent of the costs of the equipment, or capital or leasehold improvements, to be defrayed using the subgrant to implement innovative strategies listed in paragraph (2). 
(2)Innovative strategiesA grantee (or subgrantee) may use a grant received under this section (or a subgrant received under paragraph (1)) to implement innovative public health strategies in the respective Health Enterprise Zone, which strategies may include— (A)internships and volunteer opportunities for students who reside in the Health Enterprise Zone; 
(B)funding resources to improve health care provider capacity to serve non-English speakers; (C)operation of medical, mental and behavioral health, and dental mobile clinics; 
(D)provision of transportation to and from medical appointments for patients; (E)funding resources to improve access to healthy food, recreation, and high-quality housing; 
(F)capital or leasehold improvements to a health care facility in the respective Health Enterprise Zone; and (G)medical or dental equipment to be used in such a facility. 
30206.Student loan repayment program 
(a)In generalThe Secretary shall carry out a loan repayment program under which the Secretary enters into agreements with eligible Health Enterprise Zone practitioners to make payments on the principal and interest of the eligible educational loans of such practitioners for each year such practitioners agree to provide health care services in a Health Enterprise Zone. (b)LimitationsIn entering into loan repayment agreements under this section, the Secretary may not agree to— 
(1)make payments for more than 10 years with respect to a practitioner; or (2)pay more than $10,000 per year, or more than a total of $100,000, with respect to a practitioner. 
(c)DefinitionsIn this section: (1)The term eligible educational loan means any federally funded or guaranteed student loan as determined appropriate by the Secretary in coordination with the Secretary of Education. 
(2)The term eligible Health Enterprise Zone practitioner means a Health Enterprise Zone practitioner who agrees— (A)to provide health care services in a Health Enterprise Zone for a specified period that is not less than one year; and 
(B)has one or more eligible educational loans. 30207.Ten percent increase of payment for items and services payable under Medicare Part B furnished in Health Enterprise ZonesSection 1833(a) of the Social Security Act (42 U.S.C. 1395l(a)) is amended by inserting before the period at the end the following: . With respect to items and services payable under this part that are furnished in a Health Enterprise Zone (as defined in section 30209 of the Health Enterprise Zones Act of 2020) during the period beginning on the first day an area is designated a Health Enterprise Zone under section 30202(a)(1) of such Act and ending on the last day of the fiscal year that is 10 fiscal years following the enactment of this Act, the payment rates otherwise established for such items and services shall be increased by 10 percent. 
30208.Reporting 
(a)In generalNot later than the end of each fiscal year in the period of 10 fiscal years following the date of enactment of this Act, the Secretary shall submit to the Congress a report on the implementation of this subtitle and the results thereof. (b)ContentsEach report under subsection (a) shall— 
(1)specify the number and types of incentives provided pursuant to this subtitle in each Health Enterprise Zone designated under section 30202; (2)include evidence of the extent to which the incentives utilized by each Health Enterprise Zone have succeeded— 
(A)in attracting health care practitioners to practice in Health Enterprise Zones; (B)in reducing health disparities and improving health outcomes in Health Enterprise Zones; and 
(C)in reducing health costs and hospital admissions and readmissions in Health Enterprise Zones. 30209.DefinitionsIn this subtitle: 
(1)The term Health Enterprise Zone means an area designated under section 30202 as a Health Enterprise Zone.  (2)The term Health Enterprise Zone practitioner means a health care practitioner who— 
(A)is licensed or certified in accordance with applicable State law to treat patients in the respective Health Enterprise Zone; (B)provides— 
(i)primary care, which may include obstetrics, gynecological services, pediatric services, or geriatric services; (ii)behavioral health services, which may include mental health or substance use disorder services; or 
(iii)dental services; and (C)is a participating provider of services or supplier under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or a participating provider under a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.). 
(3)The term Secretary means the Secretary of Health and Human Services.  30210.Authorization of appropriationsTo carry out this subtitle, there is authorized to be appropriated such sums as may be necessary for the period of 10 fiscal years following the date of enactment of this Act. 
CCoverage for COVID–19 Treatment 
30301.Short titleThis subtitle may be cited as the Coverage for COVID–19 Treatment Act of 2020. 30302.Coverage of COVID–19 related treatment at no cost sharing (a)In generalA group health plan and a health insurance issuer offering group or individual health insurance coverage (including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act)) shall provide coverage, and shall not impose any cost sharing (including deductibles, copayments, and coinsurance) requirements, for the following items and services furnished during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act: 
(1)Medically necessary items and services (including in-person or telehealth visits in which such items and services are furnished) that are furnished to an individual who has been diagnosed with (or after provision of the items and services is diagnosed with) COVID–19 to treat or mitigate the effects of COVID–19. (2)Medically necessary items and services (including in-person or telehealth visits in which such items and services are furnished) that are furnished to an individual who is presumed to have COVID–19 but is never diagnosed as such, if the following conditions are met: 
(A)Such items and services are furnished to the individual to treat or mitigate the effects of COVID–19 or to mitigate the impact of COVID–19 on society. (B)Health care providers have taken appropriate steps under the circumstances to make a diagnosis, or confirm whether a diagnosis was made, with respect to such individual, for COVID–19, if possible. 
(b)Items and services related to COVID–19For purposes of this section— (1)not later than one week after the date of the enactment of this section, the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury shall jointly issue guidance specifying applicable diagnoses and medically necessary items and services related to COVID–19; and 
(2)such items and services shall include all items or services that are relevant to the treatment or mitigation of COVID–19, regardless of whether such items or services are ordinarily covered under the terms of a group health plan or group or individual health insurance coverage offered by a health insurance issuer. (c)Reimbursement to plans and coverage for waiving cost sharing (1)In generalA group health plan or a health insurance issuer offering group or individual health insurance coverage (including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act)) that does not impose cost sharing requirements as described in subsection (a) shall notify the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury (through a joint process established jointly by the Secretaries) of the total dollar amount of cost sharing that, but for the application of subsection (a), would have been required under such plans and coverage for items and services related to COVID–19 furnished during the period to which subsection (a) applies to enrollees, participants, and beneficiaries in the plan or coverage to whom such subsection applies, but which was not imposed for such items and services so furnished pursuant to such subsection and the Secretary of Health and Human Services, in coordination with the Secretary of Labor and the Secretary of the Treasury, shall make payments in accordance with this subsection to the plan or issuer equal to such total dollar amount. 
(2)Methodology for paymentsThe Secretary of Health and Human Services, in coordination with the Secretary of Labor and the Secretary of the Treasury shall establish a payment system for making payments under this subsection. Any such system shall make payment for the value of cost sharing not imposed by the plan or issuer involved. (3)Timing of paymentsPayments made under paragraph (1) shall be made no later than May 1, 2023, for amounts of cost sharing waivers with respect to 2021. Payments under this subsection with respect to such waivers with respect to a year subsequent to 2021 that begins during the period to which subsection (a) applies shall be made no later than May of the year following such subsequent year. 
(4)AppropriationsThere is authorized to be appropriated, and there is appropriated, out of any monies in the Treasury not otherwise appropriated, such funds as are necessary to carry out this subsection. (d)Enforcement (1)Application with respect to PHSA, ERISA, and IRCThe provisions of this section shall be applied by the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury to group health plans and health insurance issuers offering group or individual health insurance coverage as if included in the provisions of part A of title XXVII of the Public Health Service Act, part 7 of the Employee Retirement Income Security Act of 1974, and subchapter B of chapter 100 of the Internal Revenue Code of 1986, as applicable. 
(2)Private right of actionAn individual with respect to whom an action is taken by a group health plan or health insurance issuer offering group or individual health insurance coverage in violation of subsection (a) may commence a civil action against the plan or issuer for appropriate relief. The previous sentence shall not be construed as limiting any enforcement mechanism otherwise applicable pursuant to paragraph (1). (e)ImplementationThe Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury may implement the provisions of this section through sub-regulatory guidance, program instruction or otherwise. 
(f)TermsThe terms group health plan, health insurance issuer, group health insurance coverage, and individual health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), section 733 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b), and section 9832 of the Internal Revenue Code of 1986, as applicable. DQuit Because of COVID–19  30401.Short titleThis subtitle may be cited as the Quit Because of COVID-19 Act. 
30402.Coverage of comprehensive tobacco cessation services in Medicaid 
(a)Requiring Medicaid coverage of counseling and pharmacotherapy for cessation of tobacco useSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— (1)in subsection (a)(4)— 
(A)in subparagraph (D), by striking and; and (B)by inserting before the semicolon the following: ; and (E) counseling and pharmacotherapy for cessation of tobacco use by individuals who are eligible under the State plan (as defined in subsection (gg)) during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period;  
(2)by adding at the end the following new subsection:  (gg)For purposes of this title, the term counseling and pharmacotherapy for cessation of tobacco use means diagnostic, therapy, and counseling services and pharmacotherapy (including the coverage of prescription and nonprescription tobacco cessation agents approved by the Food and Drug Administration) for the cessation of tobacco use by individuals who use tobacco products or who are being treated for tobacco use that are furnished— 
(1)by or under the supervision of a physician; or (2)by any other health care professional who— 
(A)is legally authorized to furnish such services under State law (or the State regulatory mechanism provided by State law) of the State in which the services are furnished; and (B)is authorized to receive payment for other services under this title or is designated by the Secretary for this purpose; which is recommended in the guideline entitled, Treating Tobacco Use and Dependence: 2008 Update: A Clinical Practice Guideline published by the Public Health Service in May 2008 (or any subsequent modification of such guideline) or is recommended for the cessation of tobacco use by the U.S. Preventive Services Task Force or any additional intervention approved by the Food and Drug Administration as safe and effective in helping smokers quit.. 
(b)No cost sharing 
(1)In generalSubsections (a)(2) and (b)(2) of section 1916 of the Social Security Act (42 U.S.C. 1396o) are each amended— (A)in subparagraph (F), by striking or at the end; 
(B)in subparagraph (G), by striking ; and and inserting , or ; and (C)by adding at the end the following new subparagraph: 
 
(H)counseling and pharmacotherapy for cessation of tobacco use (as defined in section 1905(gg)) and covered outpatient drugs (as defined in subsection (k)(2) of section 1927 and including nonprescription drugs described in subsection (d)(2) of such section) that are prescribed for purposes of promoting tobacco cessation in accordance with the guideline specified in section 1905(gg)(2)(A) furnished during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period; and. (2)Application to alternative cost sharingSection 1916A(b)(3)(B) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended by adding at the end the following new clause: 
 
(xii)Counseling and pharmacotherapy for cessation of tobacco use (as defined in section 1905(gg)) and covered outpatient drugs (as defined in subsection (k)(2) of section 1927 and including nonprescription drugs described in subsection (d)(2) of such section) that are prescribed for purposes of promoting tobacco cessation in accordance with the guideline specified in section 1905(gg)(2)(A) furnished during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period.. (c)Exception from optional restriction under Medicaid prescription drug coverageSection 1927(d)(2)(F) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)(F)) is amended to read as follows: 
 
(F)Nonprescription drugs, except, in the case of— (i)pregnant women when recommended in accordance with the guideline specified in section 1905(bb)(2)(A), agents approved by the Food and Drug Administration under the over-the-counter monograph process for purposes of promoting tobacco cessation; and  
(ii)individuals who are eligible under the State plan when recommended in accordance with the Guideline referred to in section 1905(gg)(2)(A), agents approved by the Food and Drug Administration under the over-the-counter monograph process for purposes of promoting tobacco cessation (as defined in subsection (bb) during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period.. (d)State monitoring and promoting of comprehensive tobacco cessation services under MedicaidSection 1902(a) of the Social Security Act (42 U.S.C. 1396a) is amended— 
(1)in paragraph (85), by striking at the end and; (2)in paragraph (86), by striking the period at the end and inserting ; and; and 
(3)by inserting after paragraph (86) the following new paragraph:  (87)during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period, provide for the State to monitor and promote the use of comprehensive tobacco cessation services under the State plan (including conducting an outreach campaign to increase awareness of the benefits of using such services) among— 
(A)individuals entitled to medical assistance under the State plan who use tobacco products; and (B)clinicians and others who provide services to individuals entitled to medical assistance under the State plan.. 
(e)Federal reimbursement for Medicaid coverage and outreach campaignSection 1903(a) of the Social Security Act (42 U.S.C. 1396b(a)) is amended— (1)in paragraph (7), by striking the period at the end and inserting ; plus; and 
(2)by inserting after paragraph (7) the following new paragraphs:  (8)during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period, an amount equal to 100 percent of the sums expended during each quarter which are attributable to the cost of furnishing counseling and pharmacotherapy for cessation of tobacco use by individuals who are eligible under the State plan as described in section 1905(a)(4)(E); plus 
(9)during the period described in paragraph (8), an amount equal to 100 percent of the sums expended during each quarter which are attributable to the development, implementation, and evaluation of an outreach campaign to— (A)increase awareness of comprehensive tobacco cessation services covered in the State plan among— 
(i)individuals who are likely to be eligible for medical assistance under the State plan; and (ii)clinicians and others who provide services to individuals who are likely to be eligible for medical assistance under the State plan; and 
(B)increase awareness of the benefits of using comprehensive tobacco cessation services covered in the State plan among— (i)individuals who are likely to be eligible for medical assistance under the State plan; and 
(ii)clinicians and others who provide services to individuals who are likely to be eligible for medical assistance under the State plan about the benefits of using comprehensive tobacco cessation services.. (f)No prior authorization for tobacco cessation drugs under MedicaidSection 1927(d) of the Social Security Act (42 U.S.C. 1396r–8(d)) is amended— 
(1)in paragraph (1)(A), by striking A State and inserting Subject to paragraph (8), a State; and (2)by adding at the end the following new paragraph: 
 
(8)No prior authorization programs for tobacco cessation drugsDuring the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period, a State plan may not require, as a condition of coverage or payment for a covered outpatient drug, the approval of an agent to promote smoking cessation (including agents approved by the Food and Drug Administration) or tobacco cessation.. 30403.Coverage of comprehensive tobacco cessation services in CHIP (a)Requiring CHIP coverage of counseling and pharmacotherapy for cessation of tobacco use (1)In generalSection 2103(c)(2) of the Social Security Act (42 U.S.C. 1397cc(c)(2)) is amended by adding at the end the following new subparagraph: 
 
(D)Counseling and pharmacotherapy for cessation of tobacco use by individuals who are eligible under the State child health plan during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period.. (2)Counseling and pharmacotherapy for cessation of tobacco use definedSection 2110(c) of the Social Security Act (42 U.S.C. 1397jj(c)) is amended by adding at the end the following new paragraph: 
 
(10)Counseling and pharmacotherapy for cessation of tobacco useThe term counseling and pharmacotherapy for cessation of tobacco use means diagnostic, therapy, and counseling services and pharmacotherapy (including the coverage of prescription and nonprescription tobacco cessation agents approved by the Food and Drug Administration) for the cessation of tobacco use by individuals who use tobacco products or who are being treated for tobacco use that are furnished— (A)by or under the supervision of a physician; or 
(B)by any other health care professional who— (i)is legally authorized to furnish such services under State law (or the State regulatory mechanism provided by State law) of the State in which the services are furnished; and 
(ii)is authorized to receive payment for other services under this title or is designated by the Secretary for this purpose; which is recommended in the guideline entitled, Treating Tobacco Use and Dependence: 2008 Update: A Clinical Practice Guideline published by the Public Health Service in May 2008 (or any subsequent modification of such guideline) or is recommended for the cessation of tobacco use by the U.S. Preventive Services Task Force or any additional intervention approved by the Food and Drug Administration as safe and effective in helping smokers quit.. (b)No cost sharingSection 2103(e) of the Social Security Act (42 U.S.C. 1397cc(e)) is amended by adding at the end the following new paragraph: 
 
(5)No cost sharing on benefits for counseling and pharmacotherapy for cessation of tobacco useThe State child health plan may not impose deductibles, coinsurance, or other cost sharing with respect to benefits for counseling and pharmacotherapy for cessation of tobacco use (as defined in section 2110(c)(10)) and prescription drugs that are covered under a State child health plan that are prescribed for purposes of promoting tobacco cessation in accordance with the guideline specified in section 2110(c)(10)(B) furnished during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period.. (c)Exception from optional restriction under CHIP prescription drug coverageSection 2103 of the Social Security Act (42 U.S.C. 1397cc) is amended by adding at the end the following new subsection: 
 
(g)Exception from optional restriction under CHIP prescription drug coverageThe State child health plan may exclude or otherwise restrict nonprescription drugs, except, in the case of— (1)pregnant women when recommended in accordance with the guideline specified in section 2110(c)(10)(B), agents approved by the Food and Drug Administration under the over-the-counter monograph process for purposes of promoting tobacco cessation; and 
(2)individuals who are eligible under the State child health plan when recommended in accordance with the Guideline referred to in section 2110(c)(10)(B), agents approved by the Food and Drug Administration under the over-the-counter monograph process for purposes of promoting tobacco cessation during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period.. (d)State monitoring and promoting of comprehensive tobacco cessation services under CHIPSection 2102 of the Social Security Act (42 U.S.C. 1397bb) is amended by adding at the end the following new subsection: 
 
(d)State monitoring and promoting of comprehensive tobacco cessation services under CHIPA State child health plan shall include a description of the procedures to be used by the State during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period to monitor and promote the use of comprehensive tobacco cessation services under the State plan (including conducting an outreach campaign to increase awareness of the benefits of using such services) among— (1)individuals entitled to medical assistance under the State child health plan who use tobacco products; and 
(2)clinicians and others who provide services to individuals entitled to medical assistance under the State child health plan.. (e)Federal reimbursement for CHIP coverage and outreach campaignSection 2105(a) of the Social Security Act (42 U.S.C. 1397ee(a)) is amended by adding at the end the following new paragraph: 
 
(5)Federal reimbursement for CHIP coverage of comprehensive tobacco cessation services and outreach campaignIn addition to the payments made under paragraph (1), during the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period, the Secretary shall pay— (A)an amount equal to 100 percent of the sums expended during each quarter which are attributable to the cost of furnishing counseling and pharmacotherapy for cessation of tobacco use by individuals who are eligible under the State child health plan; plus 
(B)an amount equal to 100 percent of the sums expended during each quarter which are attributable to the development, implementation, and evaluation of an outreach campaign to— (i)increase awareness of comprehensive tobacco cessation services covered in the State child health plan among— 
(I)individuals who are likely to be eligible for medical assistance under the State child health plan; and (II)clinicians and others who provide services to individuals who are likely to be eligible for medical assistance under the State child health plan; and 
(ii)increase awareness of the benefits of using comprehensive tobacco cessation services covered in the State child health plan among— (I)individuals who are likely to be eligible for medical assistance under the State child health plan; and 
(II)clinicians and others who provide services to individuals who are likely to be eligible for medical assistance under the State child health plan about the benefits of using comprehensive tobacco cessation services.. (f)No prior authorization for tobacco cessation drugs under CHIPSection 2103 of the Social Security Act (42 U.S.C. 1397cc), as amended by subsection (c), is further amended— 
(1)in subsection (c)(2)(A), by inserting (in accordance with subsection (h) after Coverage of prescription drugs; and (2)by adding at the end the following new subsection: 
 
(h)No prior authorization programs for tobacco cessation drugsDuring the period beginning on the first day of the emergency period described in section 1135(g)(1)(B) and ending on the last day of the 2-year period after the last day of such emergency period, a State child health plan may not require, as a condition of coverage or payment for a prescription drugs, the approval of an agent to promote smoking cessation (including agents approved by the Food and Drug Administration) or tobacco cessation.. 30404.Rule of constructionNone of the amendments made by this subtitle shall be construed to limit coverage of any counseling or pharmacotherapy for individuals under 18 years of age.  
EFood for Working Families  
30501.Short titleThis subtitle may be cited as the Food for Working Families Act of 2020. 30502.Federal pandemic unemployment compensation Income and resources disregard for SNAPThe monthly equivalent of any Federal pandemic unemployment compensation paid to an individual under section 2104 of the CARES Act (Public Law 116–136) shall be excluded for the purpose of determining income and resources under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).  
FReducing COVID–19 Disparities by Investing in Public Health 
30601.Short titleThis subtitle may be cited as the Reducing COVID–19 Disparities by Investing in Public Health Act. 30602.FindingsThe Congress finds the following: 
(1)Funding under this subtitle is essential to core efforts at the Department of Health and Human Services and in local and State health departments to prevent and control the spread of chronic disease and conditions. The National Center for Chronic Disease Prevention and Health Promotion works to raise awareness of health disparities faced by minority populations of the United States such as American Indians, Alaska Natives, Asian Americans, African Americans, Latino Americans, and Native Hawaiians or other Pacific Islanders. One of the primary functions of the Center is to reduce risk factors for groups affected by health disparities. (2)Six in ten Americans live with at least one chronic disease, like heart disease and stroke, cancer, or diabetes. These and other chronic diseases are the leading causes of death and disability in America. Specifically, chronic diseases are responsible for 7 in 10 deaths each year. According to the Centers for Disease Control and Prevention (CDC), individuals who are at high risk for severe illness from COVID–19 are people with chronic lung disease or moderate to severe asthma, people with serious heart conditions, people who are im­mu­no­com­pro­mised—sometimes because of cancer or HIV/AIDS, people with diabetes, people with liver disease, people with severe obesity, and people with chronic kidney disease undergoing dialysis. 
(3)According to hospital data from the first month of the COVID–19 epidemic in the United States released by the CDC, roughly 1 in 3 people who required hospitalizations from COVID–19 were African American. While 33 percent of total hospitalized patients are Black, African Americans constitute just 13 percent of the entire American population. Early data released by States and municipalities show that African Americans suffer higher mortality rates from COVID–19. Socioeconomic factors further contribute to racial disparities seen in both prevalence of chronic conditions and exposure to COVID–19. Individuals in low-income communities and people of color are more likely to have many of the chronic health conditions that have been identified as risk factors for complications from COVID–19, yet suffer decreased access to care, compounded by a decreased likelihood of undergoing appropriate treatment. (4)According to the American Diabetes Association, 12.1 percent of Hispanic Americans, 12.7 percent of African Americans, 8 percent of Asian Americans, and 15.1 percent of American Indians/Alaska Natives have been diagnosed with diabetes, compared to just 7.4 percent of White Americans. The CDC calculated that compared to non-Hispanic Whites, Hispanics are 40 percent more likely to die from diabetes, African Americans are twice as likely to die from diabetes, and American Indians/Alaska Natives are almost twice as likely to die from the disease. 
(5)According to the National Institutes of Health, African Americans are more than 30 percent more likely to die from heart disease, are twice as likely to have a stroke—which tends to be more severe with a higher morbidity and results in higher mortality, are 40 percent more likely to have high blood pressure, and have a higher rate of hypertension and heart failure than their White counterparts. (6)Minority groups suffer from asthma at a disproportionate rate, have the highest number of emergency room visits and hospital stays due to asthma, and have higher mortality rates from asthma than their White counterparts. The prevalence of childhood asthma for African Americans is 12.7 percent compared to 8 percent for White Americans, while mortality rates in children and adults are eightfold and threefold higher, respectively, for African Americans compared to White Americans. 
(7)President Trump has consistently proposed budgets that would cut the Chronic Disease Prevention and Health Promotion Fund. In fiscal year 2021, the President proposed to consolidate the CDC’s primary chronic disease prevention activities, including tobacco, diabetes, heart disease, and stroke, and nutrition and physical activity, into a single block grant to States, while proposing a $427,000,000 cut to the account. In fiscal year 2020, the President proposed a $236,500,000 cut to the account. In fiscal year 2019, the President proposed a $138,300,000 cut to the account. In fiscal year 2018, the President proposed a $222,300,000 cut to the account. (8)Cuts to this Fund and other public health prevention efforts undermine efforts to create an affordable and accessible health care system, and a better quality of life for Americans of all ethnic, racial, and socioeconomic backgrounds. Cuts to this Fund would also exacerbate existing disparities and underlying health conditions that have created seemingly vast disparities in hospitalization and mortality rates due to COVID–19. 
(9)Prevention efforts have proven to be effective. Funding increases for community-based public health programs reduce preventable disease caused by diabetes, cancer, and cardiovascular disease. Improved access to intervention, treatment, and affordable care is also proven to mitigate the development of associated chronic diseases and mortality rates. (10)Increasing the Chronic Disease Prevention and Health Promotion Fund funding to $2,400,000,000 annually will allow the Fund to invest in more innovative, evidence-based public health programs, maintain and expand investments in programs with demonstrated success, and help reduce racial health disparities and rates of chronic disease that can put persons of color at greater risk of hospitalization or death from COVID–19. 
(11)Further, the Office of Minority Health in the Office of the Secretary of Health and Human Services (established by section 1707 of the Public Health Service Act (42 U.S.C. 300u–6)) was designed for the purpose of improving minority health and the quality of health care minorities receive, and eliminating racial and ethnic disparities. The Office of Minority Health and Health Equity at the CDC serves to decrease health disparities, address social determinants of health, and promote access to high-quality preventative health care. The Office of Minority Health and Health Equity at the Food and Drug Administration promotes and protects the health of diverse populations through research and communication of science that addresses health disparities. The National Institute on Minority Health and Health Disparities leads scientific research that advances understanding of minority health and health disparities. (12)Increasing funding for these and other critical health programs will enable the United States and State departments of public health to better combat disparities that have emerged during the COVID–19 crisis and beyond. 
30603.Reducing COVID–19 disparities by investing in public health 
(a)Chronic Disease Prevention and Health PromotionThere is authorized to be appropriated, and there is hereby appropriated, out of any money in the Treasury not otherwise appropriated, for Centers for Disease Control and Prevention—Chronic Disease Prevention and Health Promotion, for fiscal year 2022 and each subsequent fiscal year, $2,400,000,000. (b)National Institute on Minority Health and Health DisparitiesThere is authorized to be appropriated, and there is hereby appropriated, out of any money in the Treasury not otherwise appropriated, to the National Institute on Minority Health and Health Disparities, for fiscal year 2022 and each subsequent fiscal year, $672,000,000. 
(c)Office of Minority HealthThere is authorized to be appropriated, and there is hereby appropriated, out of any money in the Treasury not otherwise appropriated, to the Office of Minority Health in the Office of the Secretary of Health and Human Services (established by section 1707 of the Public Health Service Act (42 U.S.C. 300u–6)), for fiscal year 2022 and each subsequent fiscal year, the amount that is twice the amount of funds made available to such Office of Minority Health for fiscal year 2022. (d)Other Offices of Minority Health within the Department of Health and Human ServicesThere is authorized to be appropriated, and there is hereby appropriated, out of any money in the Treasury not otherwise appropriated, to the Office of Minority Health of the Agency for Healthcare Research and Quality, the Office of Minority Health of the Centers for Disease Control and Prevention, the Office of Minority Health of the Centers for Medicare & Medicaid Services, the Office of Minority Health of the Food and Drug Administration, the Office of Minority Health of the Health Resources and Services Administration, and the Office of Minority Health of Substance Abuse and Mental Health Services Administration (as established pursuant to section 1707A of the Public Health Service Act (42 U.S.C. 300u–6a)), for fiscal year 2023 and each subsequent fiscal year, the amount that is twice the amount of funds made available to the respective Office of Minority Health for fiscal year 2022. 
GIncreasing Access to SNAP Delivery During COVID–19  
30701.Short titleThis subtitle may be cited as the Increasing Access to SNAP Delivery During COVID–19 Act of 2020. 30702.Food delivery under supplemental nutrition assistance program (a)DefinitionsIn this section: 
(1)EmployeeThe term employee has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).  (2)ProgramThe term program means the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). 
(3)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Program modifications (1)In generalIn carrying out the program, the Secretary shall— 
(A)notify authorized program retailers of existing opportunities through which retailers can deliver food to program participants, including by— (i)allowing an EBT card (as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012)) to be swiped on delivery of food to the home (with a mobile device); and  
(ii)preparing food for pick-up; (B)authorize public-private partnerships between the Department of Agriculture, authorized program retailers, and community-based organizations to support food delivery, including through the use of private funds;  
(C)in the case of an authorized program retailer that is unable to cover the cost of food delivery for program participants, use funds made available under paragraph (3)(B) to support food delivery for program participants who are seniors, immunocompromised individuals, or other individuals who are unable to travel safely to an authorized program retailer, in accordance with paragraph (3)(A); and (D)require each State to submit to the Secretary a State plan that describes how the State will— 
(i)work with authorized program retailers and other community-based partners to establish a process for food delivery for program participants;  (ii)administer the reimbursements described in paragraph (3)(A)(i), including timing, eligibility, and distribution processes; and 
(iii)ensure that authorized program retailers that are reimbursed for delivery costs under paragraph (3)(A)(i) adhere to the requirements described in paragraph (3)(A)(ii). (2)State plansNot later than 10 days after the date on which the Secretary receives a State plan under paragraph (1)(D), the Secretary shall— 
(A)approve or deny the State plan; and (B)make publicly available on the website of the Department of Agriculture— 
(i)the State plan; (ii)the determination made under subparagraph (A) with respect to that plan; and 
(iii)any guidance issued to the State with respect to that plan. (3)Food delivery (A)Reimbursement of retailers (i)In generalNotwithstanding any other provision of law, a State agency shall reimburse an authorized program retailer described in paragraph (1)(C) for the cost of food delivery to program participants described in that paragraph if— 
(I)the authorized program retailer is eligible for reimbursement under clause (ii); and (II)the majority of the food items delivered by the retailer are eligible for redemption using benefits under the program. 
(ii)EligibilityAn authorized program retailer described in paragraph (1)(C) is eligible for reimbursement for the cost of food delivery to program participants described in that paragraph if— (I)that food delivery is performed by employees of the retailer or employees of an entity contracted by the retailer to perform deliveries;  
(II)before any employee described in subclause (I) begins making that food delivery, that employee receives employer-provided health and safety training that reflects the most recent guidelines of the Centers for Disease Control and Prevention and the Occupational Safety and Health Administration relating to worker safety and health during the Coronavirus Disease 2019 (COVID–19) pandemic; (III)the retailer remains neutral in any union organizing effort that occurs during the period in which deliveries described in paragraph (1)(C) are made; and 
(IV)all employees described in subclause (I) performing deliveries are paid at a rate that is not less than the greater of— (aa)the minimum wage rate established under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)); and 
(bb)the minimum wage rate established by the applicable State or locality in which the employee works.  (iii)Covered costs (I)In generalReimbursable costs under clause (i) include costs associated with— 
(aa)purchasing point-of-sale devices or receiving technical assistance relating to point-of-sale devices; and (bb)purchasing or reimbursing employees for personal protective equipment used during food delivery. 
(II)PPE costsAn authorized program retailer shall use not more than 10 percent of amounts received under clause (i) to pay for the costs described in subclause (I)(bb). (iv)Maximum reimbursement per deliveryThe maximum amount of reimbursement under clause (i) for a food delivery fee shall be $10 per delivery.  
(B)Funding 
(i)In generalThere is appropriated to the Secretary, out of funds of the Treasury not otherwise appropriated, $500,000,000 to cover the cost of food delivery described in paragraph (1)(C), to be distributed among the States to fund reimbursements by States under subparagraph (A)(i). (ii)Emergency requirementThe amount made available under clause (i) is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).  
(iii)Authorization of appropriationsIn addition to the amount appropriated under clause (i), there are authorized to be appropriated to the Secretary such sums as are necessary to cover the cost of food delivery under paragraph (1)(C).  (4)Termination of authority (A)In generalThe authority of the Secretary to carry out paragraphs (1) through (3) with respect to each State shall terminate on the later of— 
(i)the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) is terminated; and (ii)the date on which the State emergency declared in that State with respect to the Coronavirus Disease 2019 (COVID–19) is terminated.  
(B)Return of fundsThe Secretary shall return to the Treasury any funds appropriated under paragraph (3)(B)(i) that have not been used or obligated by the date described in subparagraph (A). (5)ReportNot later than 3 months after the date on which the authority of the Secretary is terminated under paragraph (4), the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report that describes— 
(A)the use of that authority to address food security needs of affected populations during the national emergency described in subparagraph (A)(i) of that paragraph; (B)the authorized program retailers that were reimbursed under paragraph (3)(A); 
(C)any complications or difficulties experienced by States in administering reimbursements under paragraph (3)(A); and  (D)recommendations for changes to the authority of the Secretary under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) to assist the Secretary, States, and units of local government to prepare plans for food delivery to program recipients in future health emergencies.  
HSafe Line Speeds in COVID–19 
30801.Short titleThis subtitle may be cited as the Safe Line Speeds in COVID–19 Act.  30802.Suspending authority to increase line speeds at meat and poultry establishments (a)In generalThe Secretary of Agriculture, acting through the Administrator of the Food Safety and Inspection Service, for the duration of the COVID–19 emergency period, shall— 
(1)suspend any waivers related to line speeds in covered establishments and inspection staffing requirements for covered establishments issued before the date of the enactment of this Act, and not issue any new waivers to such establishments, including under sections 303.1(h) and 381.3(b) of title 9, Code of Federal Regulations (or successor regulations); and (2)suspend implementation of, and conversion to, the New Swine Slaughter Inspection System as described in the final rule entitled Modernization of Swine Slaughter Inspection issued by the Department of Agriculture in the Federal Register on October 1, 2019 (84 Fed. Reg. 52300 et seq.). 
(b)Limitation on authority with respect to line speedsNone of the funds made available to the Department of Agriculture during the COVID–19 emergency period shall be used to develop, propose, finalize, issue, amend, or implement any policy, regulation, directive, constituent update, or any other agency program that would increase line speeds at covered establishments. (c)Effect on State LawThe provisions of this section are in addition to, and not in lieu of, any other laws protecting worker safety and animal welfare. This section shall not be construed to preempt or limit any law or regulation of a State or a political subdivision of a State containing requirements that are more protective of worker safety or animal welfare than the requirements of this section, or which create penalties for conduct regulated by this section. 
(d)GAO reportUpon termination of the COVID–19 emergency period, the Comptroller General of the United States shall conduct a review of actions taken by the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services in response to the COVID–19 pandemic to determine the effectiveness of such actions in protecting animal, food, and worker safety. Such review shall include an analysis of, with respect to covered establishments— (1)all policies and regulations relating to inspections of such establishments implemented by the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services relating to COVID–19; 
(2)the pandemic emergency preparedness plans of such establishments; (3)the extent to which such facilities have implemented guidance and recommendations to space workers six feet apart on production lines, break rooms, locker rooms, and all other workspaces; 
(4)the quantity and usage of personal protective equipment by workers at such establishments; (5)any guidance provided to inspectors of such establishments by the Secretary of Agriculture, Secretary of Labor, and the Secretary of Health and Human Services during the COVID–19 emergency period; 
(6)actions taken by the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services to protect animals, food, and workers at covered establishments with reported cases of COVID–19;  (7)all humane handling reports issued, and enforcement actions taken, by the Department of Agriculture in accordance with the Humane Methods of Slaughter Act (7 U.S.C. 1901 et seq.) and the good commercial practices regulations under the Poultry Products Inspection Act (21 U.S.C. 451 et seq.) during the COVID–19 emergency period; 
(8)the impact of faster line speeds on the ability of such establishments to maintain protections for employees; and (9)any interference by any other Federal agency with reviews of any such establishments experiencing outbreaks of COVID–19 conducted by personnel of the Centers for Disease Control and Prevention.  
(e)Reports to CongressNot later than December 31, 2021, the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services shall each submit to the Committee on Agriculture and the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the actions taken by the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services, respectively, in response to the COVID–19 pandemic to protect animal, food, and worker safety. Each such report shall include the respective Secretary’s analysis of, with respect to facilities operated by covered processors, the matters specified in each (as applicable) of paragraphs (1) through (8) of subsection (d).  (f)DefinitionsIn this section: 
(1)The term covered establishment means an official meat or poultry establishment that is subject to inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) or the Poultry Products Inspection Act (21 U.S.C. 451 et seq.). (2)The term COVID–19 emergency period means— 
(A)the emergency period, as defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)); and (B)the 90-day period that follows the end of such emergency period. 
IIncreasing access to Snap Delivery during COVID–19  
30901.Short titleThis subtitle may be cited as the Increasing Access to SNAP Delivery During COVID–19 Act of 2020. 30902.Food delivery under supplemental nutrition assistance program (a)DefinitionsIn this section: 
(1)EmployeeThe term employee has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).  (2)ProgramThe term program means the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). 
(3)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Program modifications (1)In generalIn carrying out the program, the Secretary shall— 
(A)notify authorized program retailers of existing opportunities through which retailers can deliver food to program participants, including by— (i)allowing an EBT card (as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012)) to be swiped on delivery of food to the home (with a mobile device); and  
(ii)preparing food for pick-up; (B)authorize public-private partnerships between the Department of Agriculture, authorized program retailers, and community-based organizations to support food delivery, including through the use of private funds;  
(C)in the case of an authorized program retailer that is unable to cover the cost of food delivery for program participants, use funds made available under paragraph (3)(B) to support food delivery for program participants who are seniors, immunocompromised individuals, or other individuals who are unable to travel safely to an authorized program retailer, in accordance with paragraph (3)(A); and (D)require each State to submit to the Secretary a State plan that describes how the State will— 
(i)work with authorized program retailers and other community-based partners to establish a process for food delivery for program participants;  (ii)administer the reimbursements described in paragraph (3)(A)(i), including timing, eligibility, and distribution processes; and 
(iii)ensure that authorized program retailers that are reimbursed for delivery costs under paragraph (3)(A)(i) adhere to the requirements described in paragraph (3)(A)(ii). (2)State plansNot later than 10 days after the date on which the Secretary receives a State plan under paragraph (1)(D), the Secretary shall— 
(A)approve or deny the State plan; and (B)make publicly available on the website of the Department of Agriculture— 
(i)the State plan; (ii)the determination made under subparagraph (A) with respect to that plan; and 
(iii)any guidance issued to the State with respect to that plan. (3)Food delivery (A)Reimbursement of retailers (i)In generalNotwithstanding any other provision of law, a State agency shall reimburse an authorized program retailer described in paragraph (1)(C) for the cost of food delivery to program participants described in that paragraph if— 
(I)the authorized program retailer is eligible for reimbursement under clause (ii); and (II)the majority of the food items delivered by the retailer are eligible for redemption using benefits under the program. 
(ii)EligibilityAn authorized program retailer described in paragraph (1)(C) is eligible for reimbursement for the cost of food delivery to program participants described in that paragraph if— (I)that food delivery is performed by employees of the retailer or employees of an entity contracted by the retailer to perform deliveries;  
(II)before any employee described in subclause (I) begins making that food delivery, that employee receives employer-provided health and safety training that reflects the most recent guidelines of the Centers for Disease Control and Prevention and the Occupational Safety and Health Administration relating to worker safety and health during the Coronavirus Disease 2019 (COVID–19) pandemic; (III)the retailer remains neutral in any union organizing effort that occurs during the period in which deliveries described in paragraph (1)(C) are made; and 
(IV)all employees described in subclause (I) performing deliveries are paid at a rate that is not less than the greater of— (aa)the minimum wage rate established under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)); and 
(bb)the minimum wage rate established by the applicable State or locality in which the employee works.  (iii)Covered costs (I)In generalReimbursable costs under clause (i) include costs associated with— 
(aa)purchasing point-of-sale devices or receiving technical assistance relating to point-of-sale devices; and (bb)purchasing or reimbursing employees for personal protective equipment used during food delivery. 
(II)PPE costsAn authorized program retailer shall use not more than 10 percent of amounts received under clause (i) to pay for the costs described in subclause (I)(bb). (iv)Maximum reimbursement per deliveryThe maximum amount of reimbursement under clause (i) for a food delivery fee shall be $10 per delivery.  
(B)Funding 
(i)In generalThere is appropriated to the Secretary, out of funds of the Treasury not otherwise appropriated, $500,000,000 to cover the cost of food delivery described in paragraph (1)(C), to be distributed among the States to fund reimbursements by States under subparagraph (A)(i). (ii)Emergency requirementThe amount made available under clause (i) is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).  
(iii)Authorization of appropriationsIn addition to the amount appropriated under clause (i), there are authorized to be appropriated to the Secretary such sums as are necessary to cover the cost of food delivery under paragraph (1)(C).  (4)Termination of authority (A)In generalThe authority of the Secretary to carry out paragraphs (1) through (3) with respect to each State shall terminate on the later of— 
(i)the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) is terminated; and (ii)the date on which the State emergency declared in that State with respect to the Coronavirus Disease 2019 (COVID–19) is terminated.  
(B)Return of fundsThe Secretary shall return to the Treasury any funds appropriated under paragraph (3)(B)(i) that have not been used or obligated by the date described in subparagraph (A). (5)ReportNot later than 3 months after the date on which the authority of the Secretary is terminated under paragraph (4), the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report that describes— 
(A)the use of that authority to address food security needs of affected populations during the national emergency described in subparagraph (A)(i) of that paragraph; (B)the authorized program retailers that were reimbursed under paragraph (3)(A); 
(C)any complications or difficulties experienced by States in administering reimbursements under paragraph (3)(A); and  (D)recommendations for changes to the authority of the Secretary under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) to assist the Secretary, States, and units of local government to prepare plans for food delivery to program recipients in future health emergencies. 
JSafe Line speeds in COVID–19  
31001.Short titleThis subtitle may be cited as the Safe Line Speeds in COVID–19 Act.  31002.Suspending authority to increase line speeds at meat and poultry establishments (a)In generalThe Secretary of Agriculture, acting through the Administrator of the Food Safety and Inspection Service, for the duration of the COVID–19 emergency period, shall— 
(1)suspend any waivers related to line speeds in covered establishments and inspection staffing requirements for covered establishments issued before the date of the enactment of this Act, and not issue any new waivers to such establishments, including under sections 303.1(h) and 381.3(b) of title 9, Code of Federal Regulations (or successor regulations); and (2)suspend implementation of, and conversion to, the New Swine Slaughter Inspection System as described in the final rule entitled Modernization of Swine Slaughter Inspection issued by the Department of Agriculture in the Federal Register on October 1, 2019 (84 Fed. Reg. 52300 et seq.). 
(b)Limitation on authority with respect to line speedsNone of the funds made available to the Department of Agriculture during the COVID–19 emergency period shall be used to develop, propose, finalize, issue, amend, or implement any policy, regulation, directive, constituent update, or any other agency program that would increase line speeds at covered establishments. (c)Effect on State LawThe provisions of this section are in addition to, and not in lieu of, any other laws protecting worker safety and animal welfare. This section shall not be construed to preempt or limit any law or regulation of a State or a political subdivision of a State containing requirements that are more protective of worker safety or animal welfare than the requirements of this section, or which create penalties for conduct regulated by this section. 
(d)GAO reportUpon termination of the COVID–19 emergency period, the Comptroller General of the United States shall conduct a review of actions taken by the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services in response to the COVID–19 pandemic to determine the effectiveness of such actions in protecting animal, food, and worker safety. Such review shall include an analysis of, with respect to covered establishments— (1)all policies and regulations relating to inspections of such establishments implemented by the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services relating to COVID–19; 
(2)the pandemic emergency preparedness plans of such establishments; (3)the extent to which such facilities have implemented guidance and recommendations to space workers six feet apart on production lines, break rooms, locker rooms, and all other workspaces; 
(4)the quantity and usage of personal protective equipment by workers at such establishments; (5)any guidance provided to inspectors of such establishments by the Secretary of Agriculture, Secretary of Labor, and the Secretary of Health and Human Services during the COVID–19 emergency period; 
(6)actions taken by the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services to protect animals, food, and workers at covered establishments with reported cases of COVID–19;  (7)all humane handling reports issued, and enforcement actions taken, by the Department of Agriculture in accordance with the Humane Methods of Slaughter Act (7 U.S.C. 1901 et seq.) and the good commercial practices regulations under the Poultry Products Inspection Act (21 U.S.C. 451 et seq.) during the COVID–19 emergency period; 
(8)the impact of faster line speeds on the ability of such establishments to maintain protections for employees; and (9)any interference by any other Federal agency with reviews of any such establishments experiencing outbreaks of COVID–19 conducted by personnel of the Centers for Disease Control and Prevention.  
(e)Reports to CongressNot later than December 31, 2022, the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services shall each submit to the Committee on Agriculture and the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the actions taken by the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services, respectively, in response to the COVID–19 pandemic to protect animal, food, and worker safety. Each such report shall include the respective Secretary’s analysis of, with respect to facilities operated by covered processors, the matters specified in each (as applicable) of paragraphs (1) through (8) of subsection (d).  (f)DefinitionsIn this section: 
(1)The term covered establishment means an official meat or poultry establishment that is subject to inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) or the Poultry Products Inspection Act (21 U.S.C. 451 et seq.). (2)The term COVID–19 emergency period means— 
(A)the emergency period, as defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)); and (B)the 90-day period that follows the end of such emergency period.  
KEmergency Snap Flexibilities Extension  
31101.Short titleThis subtitle may be cited as the Emergency SNAP Flexibilities Extension Act.  31102.Extension of existing snap flexibilities for covid-19 (a)State options (1)A State agency (as defined in section 3(s) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(s))) shall have the option— 
(A)to extend certification periods under section 3(f) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(f)) for not more than 6 months and adjust periodic report requirements under section 6(c)(1)(D)(i) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(c)(1)(D)(i)) for some or all participating households with certification periods set to expire or periodic reports due on or before June 30, 2023, consistent with the extensions and adjustments provided in the Food and Nutrition Service’s April 22, 2020, blanket approval for extending certification and adjusting periodic reports, unless otherwise provided in this paragraph; (B)to allow household reporting requirements under section 273.12(a)(5)(iii) of title 7 of the Code of Federal Regulations to satisfy the recertification requirements under section 273.14 of title 7 of the Code of Federal Regulations for some or all participating households with recertification periods set to expire on or before December 31, 2023; and 
(C)to adjust the interview requirements under sections 273.2 and 273.14(b) of title 7 of the Code of Federal Regulations for some or all household applications or recertifications through June 30, 2023, consistent with the adjustments provided in the Food and Nutrition Service’s March 26, 2020, blanket approval for adjusting interview requirements, unless otherwise provided in this paragraph. (2)Not later than 5 days after exercising an option under paragraph (1), a State agency shall notify the Secretary of Agriculture in writing of the option exercised, the categories of households affected by the option, and the duration of such option. 
(b)AdjustmentThe Secretary of Agriculture shall allow a State agency to suspend the requirements under sections 275.11(b)(1) and (2), 275.12, and 275.13 of title 7 of the Code of Federal Regulations from June 1, 2023, through June 30, 2024, consistent with the waivers provided in the Food and Nutrition Service’s April 30, 2020, blanket approval for waiver of quality control reviews, unless otherwise provided in this subsection. (c)ReportSection 2302 of the Families First Coronavirus Response Act (Public Law 116–127; 7 U.S.C. 2011 note) is amended by striking subsection (c) and inserting the following: 
 
(c)ReportNot later than June 30, 2024, the Secretary of Agriculture shall submit, to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report containing the following information: (1)A description of any information or data supporting State agency requests under this section and any additional measures that State agencies requested that were not approved by the Secretary of Agriculture. 
(2)An evaluation of the use of all waivers, adjustments, and other flexibilities in the operation of the supplemental nutrition assistance program (as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012)), in effect under this Act, the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), or any other Act, to respond to the COVID–19 public health emergency. (3)A recommendation of any additional waivers or flexibilities needed in the operation of the supplemental nutrition assistance program to respond to public health emergencies with pandemic potential.. 
LNursing Facility Quality Reporting  
31201.Short titleThis subtitle may be cited as the Nursing Facility Quality Reporting Act of 2020. 31202.Requiring long term care facilities to report certain information relating to COVID–19 cases and deaths (a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall, as soon as practicable, require that the information described in paragraph (1) of section 483.80(g) of title 42, Code of Federal Regulations, or a successor regulation, be reported by a facility (as defined for purposes of such section). 
(b)Demographic informationThe Secretary shall post the following information with respect to skilled nursing facilities (as defined in section 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a))) and nursing facilities (as defined in section 1919(a) of such Act (42 U.S.C. 1396r(a))) on the Nursing Home Compare website (as described in section 1819(i) of the Social Security Act (42 U.S.C. 1395i–3(i))), or a successor website, aggregated by State: (1)The age, race/ethnicity, and preferred language of the residents of such skilled nursing facilities and nursing facilities with suspected or confirmed COVID–19 infections, including residents previously treated for COVID–19. 
(2)The age, race/ethnicity, and preferred language relating to total deaths and COVID–19 deaths among residents of such skilled nursing facilities and nursing facilities. (c)ConfidentialityAny information reported under this section that is made available to the public shall be made so available in a manner that protects the identity of residents of skilled nursing facilities and nursing facilities. 
(d)ImplementationThe Secretary may implement the provisions of this section be program instruction or otherwise. MCare for COVID–19  31301.Short titleThis subtitle may be cited as the Care for COVID–19 Act. 
31302.Coverage of services related to COVID–19 
(a)In generalTitle XXVII of the Public Health Service Act is amended by inserting after section 2719A (42 U.S.C. 300gg–19a) the following:  2720.Coverage of services related to COVID–19A group health plan, and a health insurance issuer offering group or individual health insurance coverage, shall provide coverage for and shall not impose any cost-sharing requirements for outpatient and inpatient services related to the diagnosis, care, and treatment of COVID–19, including— 
(1)diagnostic services related to COVID–19; (2)supportive care for COVID–19; 
(3)vaccines for the prevention of COVID–19; (4)treatment services, including prescription drugs and medical devices, for the treatment of COVID–19 and of complications related to COVID–19; 
(5)inpatient and outpatient physician and hospital services related to COVID–19; and (6)any other service the Secretary determines appropriate.. 
(b)ApplicationThe amendment made by subsection (a) shall apply with respect to plan years beginning on or after January 1, 2022. 31303.Special enrollment period (a)Public health service actSection 2702(b)(2) of the Public Health Service Act (42 U.S.C. 300gg–1(b)(2)) is amended by inserting , including a special enrollment period for individuals who are diagnosed with or have a presumptive positive diagnosis of COVID–19, beginning on the date on which the diagnosis or presumptive positive diagnosis is reported to the health insurance issuer before the period at the end. 
(b)Patient protection and affordable care actSection 1311(c)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)) is amended— (1)in subparagraph (C), by striking and at the end; 
(2)by redesignating subparagraph (D) as subparagraph (E); and (3)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)a special enrollment period for individuals who are diagnosed with or have a presumptive positive diagnosis of COVID–19, beginning on the date on which the diagnosis or presumptive positive diagnosis is reported to the Exchange; and. (c)Special enrollment periodsSection 9801(f) of the Internal Revenue Code of 1986 (26 U.S.C. 9801(f)) is amended by adding at the end the following new paragraph: 
 
(4)For individuals who are diagnosed with or have a presumptive positive diagnosis of COVID–19 
(A)In generalA group health plan shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan upon a diagnosis or a presumptive positive diagnosis of COVID–19, with the special enrollment period beginning on the date on which the diagnosis or presumptive positive diagnosis is reported to the group health plan. (B)Enrollment periodThe Secretary shall promulgate regulations with respect to the special enrollment period under subparagraph (A), including establishing a time period for individuals who are diagnosed with or have a presumptive positive diagnosis of COVID–19 to enroll in coverage or change coverage, and effective date of such coverage.. 
(d)ErisaSection 701(f) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181(f)) is amended by adding at the end the following:  (4)For individuals who are diagnosed with or have a presumptive positive diagnosis of COVID–19 (A)In generalA group health plan or health insurance issuer in connection with a group health plan shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan upon a diagnosis or presumptive positive diagnosis of COVID–19, with the special enrollment period beginning on the date on which the diagnosis or presumptive positive diagnosis is reported to the group health plan or health insurance issuer or the diagnosis or presumptive positive diagnosis is confirmed by a health care provider. 
(B)Enrollment periodThe Secretary shall promulgate regulations with respect to the special enrollment period under subparagraph (A), including establishing a time period for individuals who are diagnosed with or have a presumptive positive diagnosis of COVID–19 to enroll in coverage and effective date of such coverage.. NCommunity Solutions for COVID–19  31401.Short titleThis subtitle may be cited as the Community Solutions for COVID–19 Act. 
31402.Addressing COVID–19 health inequities and improving health equity 
(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, shall award grants to eligible entities to establish or expand programs to improve health equity regarding COVID–19 and reduce or eliminate inequities, including racial and ethnic inequities, in the incidence, prevalence, and health outcomes of COVID–19. (b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)be a nongovernmental entity or consortium of entities that works to improve health and health equity in populations or communities disproportionately affected by adverse health outcomes, including— (A)racial and ethnic minority communities; 
(B)Indian Tribes, Tribal organizations, and urban Indian organizations; (C)people with disabilities; 
(D)English language learners; (E)older adults; 
(F)low-income communities; (G)justice-involved communities; 
(H)immigrant communities; and (I)communities on the basis of their sexual orientation or gender identity; 
(2)have demonstrated experience in successfully working in and partnering with such communities, and have an established record of accomplishment in improving health outcomes or preventing, reducing or eliminating health inequities, including racial and ethnic inequities, in those communities; (3)communicate with State, local, and Tribal health departments to coordinate grant activities, as appropriate; and 
(4)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  (c)Use of fundsAn entity shall use amounts received under grant under this section to establish, improve upon, or expand programs to improve health equity regarding COVID–19 and reduce or eliminate inequities, including racial and ethnic inequities, in the incidence, prevalence, and health outcomes of COVID–19. Such uses may include— 
(1)acquiring and distributing medical supplies, such as personal protective equipment, to communities that are at an increased risk of COVID–19; (2)helping people enroll in a health insurance plan that meets minimum essential coverage;  
(3)increasing the availability of COVID–19 testing and any future COVID–19 treatments or vaccines in communities that are at an increased risk of COVID–19; (4)aiding communities and individuals in following guidelines and best practices in regards to COVID–19, including physical distancing guidelines; 
(5)helping communities and COVID–19 survivors recover and cope with the long-term health impacts of COVID–19; (6)addressing social determinants of health, such as transportation, nutrition, housing, discrimination, health care access, including mental health care and substance use disorder prevention, treatment, and recovery, health literacy, employment status, and working conditions, education, income, and stress, that impact COVID–19 incidence, prevalence, and health outcomes, and facilitating or providing access to needed services;  
(7)the provision of anti-racism and implicit and explicit bias training for health care providers and other relevant professionals; (8)creating and disseminating culturally informed, linguistically appropriate, accessible, and medically accurate outreach and education regarding COVID–19;  
(9)acquiring, retaining, and training a diverse workforce; and (10)improving the accessibility to health care, including accessibility to health care providers, mental health care, and COVID–19 testing for people with disabilities. 
(d)Administration 
(1)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that are a community-based organization or have an established history of successfully working in and partnering with the community or with populations which the entity intends to provide services under the grant. The Secretary shall also utilize available demographic data to give priority to eligible entities working with populations or communities disproportionately affected by COVID–19. (2)Geographical diversityThe Secretary shall seek to ensure geographical diversity among grant recipients. 
(3)Reduction of burdensIn administering the grant program under this section, the Secretary shall make every effort to minimize unnecessary administrative burdens on eligible entities receiving such grants. (4)Technical assistanceThe Secretary shall provide technical assistance to eligible entities on best practices for applying grants under this section. 
(e)DurationA grant awarded under this section shall be for a period of 3 years. (f)Reporting (1)By granteeNot later than 180 days after the end of a grant period under this section, the grantee shall submit to the Secretary a report on the activities conducted under the grant, including— 
(A)a description of the impact of grant activities, including on— (i)outreach and education related to COVID–19; and 
(ii)improving public health activities related to COVID–19, including physical distancing; (B)the number of individuals reached by the activities under the grant and, to the extent known, the disaggregated demographic data of such individuals, such as by race, ethnicity, sex (including sexual orientation and gender identity), income, disability status, or primary language; and 
(C)any other information the Secretary determines is necessary. (2)By SecretaryNot later than 1 year after the end of the grant program under this section, the Secretary shall submit to Congress a report on the grant program, including a summary of the information gathered under paragraph (1). 
(g)Supplement, not supplantGrants awarded under this Act shall be used to supplement and not supplant any other Federal funds made available to carry out the activities described in this Act.  (h)FundingOut of funds in the Treasury not otherwise appropriated, there are appropriated to carry out this section, $500,000,000 for each of fiscal years 2022 through 2024. 
ORecharge and Empower Local Innovation and Entrepreneurs Fund for Main Street 
31501.Short titleThis subtitle may be cited as the Recharge and Empower Local Innovation and Entrepreneurs Fund for Main Street Act or the RELIEF for Main Street Act. 31502.Small business local relief program (a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration. (2)Eligible entityThe term eligible entity— 
(A)means a privately held business entity or nonprofit organization that— (i)employs— 
(I)not more than 20 full-time equivalent employees; or (II)if the entity or organization is located in a low-income community, not more than 50 full-time equivalent employees; 
(ii)has experienced a loss of revenue as a result of the COVID–19 pandemic, according to criteria established by the Secretary; and (iii)with respect to such an entity or organization that receives assistance from a small business emergency fund, satisfies additional requirements, as determined by the State, unit of general local government, Indian Tribe, or other entity that has established the small business emergency fund; and 
(B)includes an individual who operates under a sole proprietorship, an individual who operates as an independent contractor, and an eligible self-employed individual if such an individual has experienced a loss of revenue as a result of the COVID–19 pandemic, according to criteria established by the Secretary. (3)Eligible self-employed individualThe term eligible self-employed individual has the meaning given the term in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)). 
(4)Entitlement communityThe term entitlement community means a metropolitan city or urban county, as those terms are defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302). (5)Full-time equivalent employees (A)In generalThe term full-time equivalent employees means a number of employees equal to the number determined by dividing— 
(i)the total number of hours of service for which wages were paid by the employer to employees during the taxable year; by (ii)2,080 (B)RoundingThe number determined under subparagraph (A) shall be rounded to the next lowest whole number if not otherwise a whole number. 
(C)Excess hours not countedIf an employee works in excess of 2,080 hours of service during any taxable year, such excess shall not be taken into account under subparagraph (A). (D)Hours of serviceThe Secretary, in consultation with the Secretary of Labor, shall prescribe such regulations, rules, and guidance as may be necessary to determine the hours of service of an employee, including rules for the application of this paragraph to employees who are not compensated on an hourly basis. 
(6)Indian tribeThe term Indian Tribe has the meaning given the term Indian tribe in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302). (7)Low-income communityThe term low-income community has the meaning given the term in section 45D(e) of the Internal Revenue Code of 1986. 
(8)MinorityThe term minority has the meaning given the term in section 1204(c)(3) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note). (9)Minority-owned entityThe term minority-owned entity means an entity— 
(A)more than 50 percent of the ownership or control of which is held by not less than 1 minority; and (B)more than 50 percent of the net profit or loss of which accrues to not less than 1 minority. 
(10)Nonentitlement area; state; unit of general local government 
(A)In generalExcept as provided in subparagraph (B), the terms nonentitlement area, State, and unit of general local government have the meanings given those terms in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302). (B)StateFor purposes of subparagraphs (A)(ii) and (B)(ii) of subsection (c)(1), the term State means any State of the United States. 
(11)ProgramThe term Program means the Small Business Local Relief Program established under this section. (12)SecretaryThe term Secretary means the Secretary of the Treasury. 
(13)Small business emergency fundThe term small business emergency fund means a fund or program— (A)established by a State, a unit of general local government, an Indian Tribe, or an entity designated by a State, unit of general local government, or Indian Tribe; and 
(B)that provides or administers financing to eligible entities in the form of grants, loans, or other means in accordance with the needs of eligible entities and the capacity of the fund or program. (14)Women-owned entityThe term women-owned entity means an entity— 
(A)more than 50 percent of the ownership or control of which is held by not less than 1 woman; and (B)more than 50 percent of the net profit or loss of which accrues to not less than 1 woman. 
(b)EstablishmentThere is established in the Department of the Treasury the Small Business Local Relief Program, the purpose of which is to allocate resources to States, units of general local government, and Indian Tribes to provide assistance to eligible entities and organizations that assist eligible entities. (c)Funding (1)Funding to states, localities, and indian tribes (A)In generalOf the amounts made available to carry out the Program under subsection (h), the Secretary shall allocate— 
(i)$35,000,000,000 to States and units of general local government in accordance with subparagraph (B)(i); (ii)$15,000,000,000 to States in accordance with subparagraph (B)(ii); and 
(iii)$500,000,000 to the Secretary of Housing and Urban Development for allocations to Indian Tribes in accordance with subparagraph (B)(iii). (B)Allocations (i)Formula for states and units of general local governmentOf the amount allocated under subparagraph (A)(i)— 
(I)70 percent shall be allocated to entitlement communities in accordance with the formula under section 106(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(b)); and (II)30 percent shall be allocated to States, for use in nonentitlement areas, in accordance with the formula under section 106(d)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(d)(1)). 
(ii)Rural bonus formula for statesThe Secretary shall allocate the amount allocated under subparagraph (A)(ii) to States, for use in nonentitlement areas, in accordance with the formula under section 106(d)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(d)(1)). (iii)Competitive awards to indian tribes (I)In generalThe Secretary of Housing and Urban Development shall allocate to Indian Tribes on a competitive basis the amount allocated under subparagraph (A)(iii). 
(II)RequirementsIn making allocations under subclause (I), the Secretary of Housing and Urban Development shall, to the greatest extent practicable, ensure that each Indian Tribe that satisfies requirements established by the Secretary of Housing and Urban Development receives such an allocation. (C)State allocations for nonentitlement areas (i)Equitable allocationTo the greatest extent practicable, a State shall allocate amounts for nonentitlement areas under clauses (i)(II) and (ii) of subparagraph (B) on an equitable basis. 
(ii)Distribution of amounts 
(I)DiscretionNot later than 14 days after the date on which a State receives amounts for use in a nonentitlement area under clause (i)(II) or (ii) of subparagraph (B), the State shall— (aa)distribute the amounts, or a portion thereof, to a unit of general local government located in the nonentitlement area, or an entity designated thereby, that has established or will establish a small business emergency fund, for use under paragraph (2); or 
(bb)elect to reserve the amounts, or a portion thereof, for use by the State under paragraph (2) for the benefit of eligible entities located in the nonentitlement area. (II)Sense of congressIt is the sense of Congress that, in distributing amounts under subclause (I), in the case of amounts allocated for a nonentitlement area in which a unit of general local government or an entity designated thereby has established a small business emergency fund, a State should, as quickly as is practicable, distribute amounts to that unit of general local government or entity, respectively, as described in item (aa) of that subclause. 
(iii)Treatment of states not acting as pass-through agents under cdbgThe Secretary shall allocate amounts to a State under this paragraph without regard to whether the State has elected to distribute amounts allocated under section 106(d)(1) of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(d)(1)). (2)Use of funds (A)In generalA State, unit of general local government, entity designated by a unit of general local government, or Indian Tribe that receives an allocation under paragraph (1), whether directly or indirectly, may use that allocation— 
(i)to provide funding to a small business emergency fund established by that State (or entity designated thereby), that unit of general local government (or entity designated thereby), that entity designated by a unit of general local government, or that Indian Tribe (or entity designated thereby), respectively; (ii)to provide funding to support organizations that provide technical assistance to eligible entities; or 
(iii)subject to subparagraph (B), to pay for administrative costs incurred by that State (or entity designated thereby), that unit of general local government (or entity designated thereby), that entity designated by a unit of general local government, or that Indian Tribe (or entity designated thereby), respectively, in establishing and administering a small business emergency fund. (B)LimitationA State, unit of general local government, entity designated by a unit of general local government, or Indian Tribe may not use more than 3 percent of an allocation received under paragraph (1) for a purpose described in subparagraph (A)(iii) of this paragraph. 
(C)Obligation deadlines 
(i)StatesOf the amounts that a State elects under paragraph (1)(C)(ii)(I)(bb) to reserve for use by the State under this paragraph— (I)any amounts that the State provides to a small business emergency fund under subparagraph (A)(i) of this paragraph shall be obligated by the small business emergency fund for expenditure not later than 74 days after the date on which the State received the amounts from the Secretary under clause (i) or (ii) of paragraph (1)(A); and 
(II)any amounts that the State chooses to provide to an organization under subparagraph (A)(ii) of this paragraph, or to use to pay for administrative costs under subparagraph (A)(iii) of this paragraph, shall be obligated by the State for expenditure not later than 74 days after the date on which the State received the amounts from the Secretary under clause (i) or (ii) of paragraph (1)(A). (ii)Entitlement communitiesOf the amounts that an entitlement community receives from the Secretary under paragraph (1)(B)(i)(I)— 
(I)any amounts that the entitlement community provides to a small business emergency fund under subparagraph (A)(i) of this paragraph shall be obligated by the small business emergency fund for expenditure not later than 74 days after the date on which the entitlement community received the amounts; and (II)any amounts that the entitlement community chooses to provide to an organization under subparagraph (A)(ii) of this paragraph, or to use to pay for administrative costs under subparagraph (A)(iii) of this paragraph, shall be obligated by the entitlement community for expenditure not later than 74 days after the date on which the entitlement community received the amounts. 
(iii)Nonentitlement communitiesOf the amounts that a unit of general local government, or an entity designated thereby, located in a nonentitlement area receives from a State under paragraph (1)(C)(ii)(I)(aa)— (I)any amounts that the unit of general local government or entity provides to a small business emergency fund under subparagraph (A)(i) of this paragraph shall be obligated by the small business emergency fund for expenditure not later than 60 days after the date on which the unit of general local government or entity received the amounts; and 
(II)any amounts that the unit of general local government or entity chooses to provide to a support organization under subparagraph (A)(ii) of this paragraph or to use to pay for administrative costs under subparagraph (A)(iii) of this paragraph shall be obligated by the unit of general local government or entity for expenditure not later than 60 days after the date on which the unit of general local government or entity received the amounts. (D)Recovery of unobligated fundsIf a State, entitlement community, other unit of general local government, entity designated by a unit of general local government, or small business emergency fund fails to obligate amounts by the applicable deadline under subparagraph (C), the Secretary shall recover the amount of those amounts that remain unobligated, as of that deadline. 
(E)CollaborationIt is the sense of Congress that— (i)an entitlement community that receives amounts allocated under paragraph (1)(B)(i)(I) should collaborate with the applicable local entity responsible for economic development and small business development in establishing and administering a small business emergency fund; and 
(ii)States, units of general local government (including units of general local government located inside and outside nonentitlement areas), and Indian Tribes that receive amounts under paragraph (1) and are located in the same region should collaborate in establishing and administering small business emergency funds. (d)Small business emergency fundsWith respect to a small business emergency fund that receives funds from an allocation made under subsection (c)— 
(1)if the small business emergency fund makes a loan to an eligible entity with those funds, the small business emergency fund may use amounts returned to the small business emergency fund from the repayment of the loan to provide further assistance to eligible entities, without regard to the termination date described in subsection (i); and (2)the small business emergency fund shall conduct outreach to eligible entities that are less likely to participate in programs established under the CARES Act (Public Law 116–136; 134 Stat. 281) and the amendments made by that Act, including minority-owned entities, businesses in low-income communities, businesses in rural and Tribal areas, and other businesses that are underserved by the traditional banking system. 
(e)Information gathering 
(1)In generalWhen providing assistance to an eligible entity with funds received from an allocation made under subsection (c), the entity providing assistance shall— (A)inquire whether the eligible entity is— 
(i)in the case of an eligible entity that is a business entity or a nonprofit organization, a women-owned entity or a minority-owned entity; and (ii)in the case of an eligible entity who is an individual, a woman or a minority; and 
(B)maintain a record of the responses to each inquiry conducted under subparagraph (A), which the entity shall promptly submit to the applicable State, unit of general local government, or Indian Tribe. (2)Right to refuseAn eligible entity may refuse to provide any information requested under paragraph (1)(A). 
(f)Reporting 
(1)In generalNot later than 30 days after the date on which a State, unit of general local government, or Indian Tribe initially receives an allocation made under subsection (c), and not later than 14 days after the date on which that State, unit of local government, or Indian Tribe completes the full expenditure of that allocation, that State, unit of general local government, or Indian Tribe shall submit to the Secretary a report that includes— (A)the number of recipients of assistance made available from the allocation; 
(B)the total amount, and type, of assistance made available from the allocation; (C)to the extent applicable, with respect to each recipient described in subparagraph (A), information regarding the industry of the recipient, the amount of assistance received by the recipient, the annual sales of the recipient, and the number of employees of the recipient; 
(D)to the extent available from information collected under subsection (e), information regarding the number of recipients described in subparagraph (A) that are minority-owned entities, minorities, women, and women-owned entities; (E)the zip code of each recipient described in subparagraph (A); and 
(F)any other information that the Secretary, in the sole discretion of the Secretary, determines to be necessary to carry out the Program. (2)Public availabilityAs soon as is practicable after receiving each report submitted under paragraph (1), the Secretary shall make the information contained in the report, including all of the information described in subparagraphs (A) through (F) of that paragraph, publicly available. 
(g)Rules and guidanceThe Secretary, in consultation with the Administrator, shall issue any rules and guidance that are necessary to carry out the Program, including by establishing appropriate compliance and reporting requirements, in addition to the reporting requirements under subsection (f). (h)AppropriationThere are appropriated to the Secretary for fiscal year 2020, out of amounts in the Treasury not otherwise appropriated, $50,500,000,000 to carry out the Program, which shall remain available until the termination date described in subsection (i). 
(i)TerminationThe Program, and any rules and guidance issued under subsection (g) with respect to the Program, shall terminate on the date that is 1 year after the date of enactment of this Act. PCOVID Community Care  31601.Short titleThis subtitle may be cited as the COVID Community Care Act. 
1Department of Health and Human ServicesOffice of the Secretarypublic health and social services emergency fund(including transfer of funds)For an additional amount for Public Health and Social Services Emergency Fund, $8,000,000,000, to remain available until September 30, 2024, for the implementation of the comprehensive program to prevent and respond to COVID–19 in medically underserved communities, as authorized by section 31601: Provided, That of such amounts, $60,000,000 shall be transferred to General Departmental Management and made available to the Office of Minority Health for the implementation of such program: Provided further, That the amounts made available (including amounts transferred) under this heading shall be in addition to amounts otherwise available for such purposes: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Indian Health Serviceindian health servicesFor an additional amount for Indian Health Services, $400,000,000, to remain available until September 30, 2024, for the implementation of a comprehensive program to prevent and respond to COVID–19 through programs and services administered by the Indian Health Service and Indian Tribes, Tribal organizations, and Urban Indian organizations pursuant to a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) or the Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.), as authorized by section 31602 of this subtitle: Provided, That such amounts shall be in addition to amounts otherwise available for such purposes: Provided further, That such funds shall be allocated at the discretion of the Director of the Indian Health Service: Provided further, That the amount provided under this heading in this subtitle shall be distributed through Indian Health Service directly operated programs and to Tribes and Tribal organizations under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) and through contracts or grants with Urban Indian Organizations under title V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.): Provided further, That any amounts made available under this heading and transferred to Tribes or Tribal organizations shall be transferred on a one-time basis, and that these non-recurring funds are not part of the amount required by section 106 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5325), and that such amounts may only be used for the purposes authorized by section 31602 of this subtitle, notwithstanding any other provision of law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 31602.COVID-19 prevention in medically underserved communities (a)In generalThe Secretary of Health and Human Services, in consultation with the Deputy Assistant Secretary for Minority Health, shall implement a comprehensive program to— 
(1)prevent and respond to COVID–19 in medically underserved communities; and (2)ensure that such program is designed to complement the efforts of State and local public health agencies. 
(b)ComponentsThe comprehensive program under subsection (a) shall include the following:  (1)The provision of diagnostic tests for the virus that causes COVID–19, including rapid response tests and testing through the use of mobile health units. 
(2)The provision of serological tests for the virus that causes COVID–19. (3)Contact tracing to monitor the contacts of individuals who are or were infected with the virus that causes COVID–19. 
(4)The provision of personal protective equipment to essential workers. (5)The facilitation of— 
(A)voluntary isolation and quarantine of individuals presumed or confirmed to be infected with, or exposed to individuals presumed or confirmed to be infected with, the virus that causes COVID–19; and (B)the provision of social services and support for such individuals. 
(6)A culturally diverse and multilingual social marketing campaign carried out by trusted members of the community involved to increase public awareness of— (A)health precautions to prevent exposure to the virus that causes COVID–19; 
(B)the benefits of monitoring and testing for COVID–19; (C)health care assistance programs and entities that provide treatment for such virus; and 
(D)public assistance and unemployment programs for individuals affected by the spread of COVID–19. (c)Grants to partnersTo carry out the components of the comprehensive program under subsection (b), the Secretary shall provide grants to— 
(1)faith-based, community, and nonprofit organizations; and (2)eligible institutions of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)) that have partnerships with one or more faith-based, community, or nonprofit organizations. 
(d)Contact tracing 
(1)Location of personnelThe individuals hired and trained to perform contact tracing pursuant to the comprehensive program under subsection (a) shall have— (A)experience in medically underserved communities; and 
(B)relationships with individuals who reside in medically underserved communities. (2)Protection of personal informationThe Secretary shall ensure that the individually identifiable information collected to perform contact tracing pursuant to the comprehensive program under subsection (a) is secure from unauthorized access and disclosure. 
(e)Strategy 
(1)In generalNot later than 14 days after the date of the enactment of this Act, the Secretary shall develop and publish a comprehensive strategy with respect to the comprehensive program under subsection (a) for the purpose of addressing health and health disparities, taking into consideration the following: (A)Race and ethnicity. 
(B)Sex. (C)Age. 
(D)Limited English proficiency. (E)Socioeconomic status. 
(F)Disability. (G)Census tract. 
(H)Status as a member of the lesbian, gay, bisexual, and transgender community. (I)Occupation. 
(J)Other demographic data. (2)ConsultationIn developing the strategy under paragraph (1), the Secretary shall consult with health officials who represent the following: 
(A)State and territorial governments. (B)Local governments. 
(C)Tribal governments. 31603.COVID-19 prevention in Indian Tribes (a)In generalThe Secretary of Health and Human Services, acting through the Director of the Indian Health Service, shall implement a comprehensive program to prevent and respond to COVID–19 through programs and services administered by— 
(1)the Indian Health Service; and (2)Indian Tribes, Tribal organizations, and Urban Indian organizations pursuant to a contract or compact under— 
(A)the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.); or (B)the Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.). 
(b)ComponentsThe comprehensive program under subsection (a) shall include the following:  (1)The provision of diagnostic tests for the virus that causes COVID–19, including rapid response tests and testing through the use of mobile health units. 
(2)The provision of serological tests for the virus that causes COVID–19. (3)Contact tracing to monitor the contacts of individuals who are or were infected with the virus that causes COVID–19, including hiring and training culturally and linguistically competent contact tracers. 
(4)The provision of personal protective equipment to essential workers, including— (A)community health representatives employed under section 516 of the Indian Health Care Improvement Act (25 U.S.C. 1616f); and 
(B)community health aides employed under section 119 of the Indian Health Care Improvement Act (25 U.S.C. 1616l). (5)The facilitation of— 
(A)voluntary isolation and quarantine of individuals presumed or confirmed to be infected with, or exposed to individuals presumed or confirmed to be infected with, the virus that causes COVID–19; and (B)the provision of social services and support for such individuals. 
(6)A culturally and linguistically appropriate social marketing campaign carried out by trusted members of the community involved to increase public awareness of— (A)health precautions to prevent exposure to, and the spread of, the virus that causes COVID–19; 
(B)the benefits of monitoring and testing for such virus; and (C)other public awareness priorities. 
(7)Awarding grants or cooperative agreements to epidemiology centers established under section 214 of the Indian Health Care Improvement Act (25 U.S.C. 1621m). (c)ConsultationBefore implementing the program under subsection (a), the Secretary shall— 
(1)consult with Indian Tribes and Tribal organizations; and (2)confer with Urban Indian organizations. 
31604.DefinitionsIn this subtitle: (1)The term essential worker means— 
(A)a health sector employee; (B)an emergency response worker; 
(C)a sanitation worker; (D)a worker at a business which a State or local government official has determined must remain open to serve the public during a public health emergency (as declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d)) with respect to COVID–19; and 
(E)any other worker who cannot telework, and whom the State deems to be essential during a public health emergency with respect to COVID–19. (2)The term Indian Tribe means an Indian tribe as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(3)The term medically underserved communities means communities that each— (A)have a rate of infection, hospitalization, or death with respect to COVID–19 that is higher than the national average; 
(B)have a high percentage of racial and ethnic minorities; or (C)are above the 90th percentile according to the area deprivation index developed by the Administrator of the Health Resources and Services Administration. 
(4)The term Secretary means the Secretary of Health and Human Services. (5)The term Tribal organization means a tribal organization as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(6)The term Urban Indian organization has the meaning given such term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603). 31605.Additional appropriationsUnless otherwise provided for by this subtitle, the additional amounts appropriated by this subtitle to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2022. 
31606.Supplemental appropriationsEach amount designated in this subtitle by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or transferred, as applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. QTo Improve the Health of Minority Individuals during the COVID-19 Pandemic and for Other purposes  31701.Short titleThis subtitle may be cited as the Ending Health Disparities During COVID–19 Act of 2021 or the EHDC Act of 2020. 
1Racial and Ethnicity Data Collection 
ACollection and Reporting 
317101.Equitable data collection and disclosure on COVID–19 Act 
(a)FindingsCongress makes the following findings: (1)The World Health Organization (WHO) declared COVID–19 a Public Health Emergency of International Concern on January 30, 2020. By late March 2020, there have been over 470,000 confirmed cases of, and 20,000 deaths associated with, COVID–19 worldwide. 
(2)In the United States, cases of COVID–19 have quickly surpassed those across the world, and as of April 12, 2020, over 500,000 cases and 20,000 deaths have been reported in the United States alone. (3)Early reporting on racial inequities in COVID–19 testing and treatment have renewed calls for the Centers for Disease Control and Prevention and other relevant subagencies within the Department of Health and Human Services to publicly release racial and demographic information to better inform the pandemic response, specifically in communities of color and in Limited English Proficient (LEP) communities. 
(4)The burden of morbidity and mortality in the United States has historically fallen disproportionately on marginalized communities (those who suffer the most from great public health needs and are the most medically underserved). (5)Historically, structures and systems, such as racism, ableism and class oppression, have rendered affected individuals more vulnerable to inequities and have prevented people from achieving their optimal health even when there is not a crisis of pandemic proportions. 
(6)Significant differences in access to health care, specifically to primary health care providers, health care information, and greater perceived discrimination in health care place communities of color, individuals with disabilities, and LEP individuals at greater risk of receiving delayed, and perhaps poorer, health care. (7)Stark racial inequities across the United States, including unequal access to stable housing, quality education, and decent employment significantly impact the ability of individuals to take care of their most basic health needs. Communities of color are more likely to experience homelessness and struggle with low-paying jobs or unemployment. To date, experts have cited that 2 in 5 Latino residents in New York City, the current epicenter of the COVID–19 pandemic, are recently unemployed as a direct consequence of COVID–19. And at a time when sheltering in place will save lives, less than 1 in 5 Black workers and roughly 1 in 6 Latino workers are able to work from home. 
(8)Communities of color experience higher rates of chronic disease and disabilities, such as diabetes, hypertension, and asthma, than non-Hispanic White communities, which predisposes them to greater risk of complications and mortality should they contract COVID–19. (9)Such communities are made even more vulnerable to the uncertainty of the preparation, response, and events surrounding the pandemic public health crisis, COVID–19. For instance, in the recent past, multiple epidemiologic studies and reviews have reported higher rates of hospitalization due to the 2009 H1N1 pandemic among the poor, individuals with disabilities and preexisting conditions, those living in impoverished neighborhoods, and individuals of color and ethnic backgrounds in the United States. These findings highlight the urgency to adapt the COVID–19 response to monitor and act on these inequities via data collection and research by race and ethnicity. 
(10)Research experts recognize that there are underlying differences in illness and death when each of these factors are examined through socioeconomic and racial or ethnic lenses. These socially determinant factors of health accelerate disease and degradation. (11)Language barriers are highly correlated with medication noncompliance and inconsistent engagement with health systems. Without language accessibility data and research around COVID–19, these communities are less likely to receive critical testing and preventive health services. Yet, to date, the Centers for Disease Control and Prevention do not disseminate COVID–19 messaging in critical languages, including Mandarin Chinese, Spanish, and Korean within the same timeframe as information in English despite requirements to ensure limited English proficient populations are not discriminated against under title VI of the Civil Rights Act of 1964 and subsequent laws and Federal policies. 
(12)Further, it is critical to disaggregate data further by ancestry to address disparities among Asian American, Native Hawaiian, and Pacific Islander groups. According to the National Equity Atlas, while 13 percent of the Asian population overall lived in poverty in 2015, 39 percent of Burmese people, 29 percent of Hmong people, and 21 percent of Pacific Islanders lived in poverty. (13)Utilizing disaggregation of enrollment in Affordable Care Act-sponsored health insurance, the Asian and Pacific Islander American Health Forum found that prior to the passage of the Patient Protection and Affordable Care Act (Public Law 111–148), Korean Americans had a high uninsured rate of 23 percent, compared to just 12 percent for all Asian Americans. Developing targeted outreach efforts assisted 1,000,000 people and resulted in a 56-percent decrease in the uninsured among the Asian, Native Hawaiian, and Pacific Islander population. Such efforts show that disaggregated data is essential to public health mobilizations efforts. 
(14)Without clear understanding of how COVID–19 impacts marginalized racial and ethnic communities, there will be exacerbated risk of endangering the most historically vulnerable of our Nation. (15)The consequences of misunderstanding the racial and ethnic impact of COVID–19 expound beyond communities of color such that it would impact all. 
(16)Race and ethnicity are valuable research and practice variables when used and interpreted appropriately. Health data collected on patients by race and ethnicity will boost and more efficiently direct critical resources and inform risk communication development in languages and at appropriate health literacy levels, which resonate with historically vulnerable communities of color. (17)To date, there is no public standardized and comprehensive race and ethnicity data repository of COVID–19 testing, hospitalizations, or mortality. The inconsistency of data collection by Federal, State, and local health authorities, and the inability to access data by public research institutions and academic organizations, poses a threat to analysis and synthesis of the pandemic impact on communities of color. However, research and medical experts of Historically Black Colleges and Universities, academic health care institutions which are historically and geographically embedded in minoritized and marginalized communities, generally also possess rapport with the communities they serve. They are well-positioned, as trusted thought leaders and health care service providers, to collect data and conduct research toward creating holistic solutions to remedy the inequitable impact of this and future public health crises. 
(18)Well-designed, ethically sound research aligns with the goals of medicine, addresses questions relevant to the population among whom the study will be carried out, balances the potential for benefit against the potential for harm, employs study designs that will yield scientifically valid and significant data, and generates useful knowledge. (19)The dearth of racially and ethnically disaggregated data reflecting the health of communities of color underlies the challenges of a fully informed public health response. 
(20)Without collecting race and ethnicity data associated with COVID–19 testing, hospitalizations, morbidities, and mortalities, as well as publicly disclosing it, communities of color will remain at greater risk of disease and death. (b)Emergency funding for Federal data collection on the racial, ethnic, and other demographic disparities of COVID–19To conduct or support data collection on the racial, ethnic, and other demographic implications of COVID–19 in the United States and its territories, including support to assist in the capacity building for State and local public health departments to collect and transmit racial, ethnic, and other demographic data to the relevant Department of Health and Human Services agencies, there is authorized to be appropriated— 
(1)to the Centers for Disease Control and Prevention, $12,000,000; (2)to State, territorial, and Tribal public health agencies, distributed proportionally based on the total population of their residents who are enrolled in Medicaid or who have no health insurance, $15,000,000; 
(3)to the Indian Health Service, Indian Tribes and Tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act), and urban Indian organizations (as defined in section 4 of the Indian Health Care Improvement Act), $3,000,000; (4)to the Centers for Medicare & Medicaid Services, $5,000,000; 
(5)to the Food and Drug Administration, $5,000,000; (6)to the Agency for Healthcare Research and Quality, $5,000,000; and 
(7)to the Office of the National Coordinator for Health Information Technology, $5,000,000. (c)COVID–19 data collection and disclosure (1)Data collectionThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention and the Administrator of the Centers for Medicare & Medicaid Services, shall make publicly available on the website of the Centers for Disease Control and Prevention data collected across all surveillance systems relating to COVID–19, disaggregated by race, ethnicity, sex, age, primary language, socioeconomic status, disability status, and county, including the following: 
(A)Data related to all COVID–19 testing, including the number of individuals tested and the number of tests that were positive. (B)Data related to treatment for COVID–19, including hospitalizations and intensive care unit admissions. 
(C)Data related to COVID–19 outcomes, including total fatalities and case fatality rates (expressed as the proportion of individuals who were infected with COVID–19 and died from the virus). (2)Application of standardsTo the extent practicable, data collection under this subsection shall follow standards developed by the Department of Health and Human Services Office of Minority Health and be collected, analyzed, and reported in accordance with the standards promulgated by the Assistant Secretary for Planning and Evaluation under title XXXI of the Public Health Service Act (42 U.S.C. 300kk et seq.). 
(3)TimelineThe data made available under this subsection shall be updated on a daily basis throughout the public health emergency. (4)PrivacyIn publishing data under this subsection, the Secretary shall take all necessary steps to protect the privacy of individuals whose information is included in such data, including— 
(A)complying with privacy protections provided under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996; and (B)protections from all inappropriate internal use by an entity that collects, stores, or receives the data, including use of such data in determinations of eligibility (or continued eligibility) in health plans, and from inappropriate uses. 
(5)Consultation with TribesThe Indian Health Service shall consult with Indian Tribes and confer with urban Indian organizations on data collection and reporting. (6)ReportNot later than 60 days after the date on which the Secretary certifies that the public health emergency related to COVID–19 has ended, the Secretary shall make publicly available a summary of the final statistics related to COVID–19. 
(7)ReportNot later than 60 days after the date on which the Secretary certifies that the public health emergency related to COVID–19 has ended, the Department of Health and Human Services shall compile and submit to the Committee on Health, Education, Labor, and Pensions and the Committee on Finance of the Senate and the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives a preliminary report— (A)describing the testing, hospitalization, mortality rates, and preferred language of patients associated with COVID–19 by race and ethnicity; and 
(B)proposing evidenced-based response strategies to safeguard the health of these communities in future pandemics. (d)Commission on Ensuring Health Equity During the COVID–19 Public Health Emergency (1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall establish a commission, to be known as the Commission on Ensuring Health Equity During the COVID–19 Public Health Emergency (referred to in this subsection as the Commission) to provide clear and robust guidance on how to improve the collection, analysis, and use of demographic data in responding to future waves of the coronavirus. 
(2)Membership and chairperson 
(A)MembershipThe Commission shall be composed of— (i)the Director of the Centers for Disease Control and Prevention; 
(ii)the Director of the National Institutes of Health; (iii)the Commissioner of Food and Drugs; 
(iv)the Administrator of the Federal Emergency Management Agency; (v)the Director of the National Institute on Minority Health and Health Disparities; 
(vi)the Director of the Indian Health Service; (vii)the Administrator of the Centers for Medicare & Medicaid Services; 
(viii)the Director of the Agency for Healthcare Research and Quality; (ix)the Surgeon General; 
(x)the Administrator of the Health Resources and Services Administration; (xi)the Director of the Office of Minority Health; 
(xii)the Director of the Office of Women’s Health; (xiii)the Chairperson of the National Council on Disability; 
(xiv)at least 4 State, local, territorial, and Tribal public health officials representing departments of public health, who shall represent jurisdictions from different regions of the United States with relatively high concentrations of historically marginalized populations, to be appointed by the Secretary; and (xv)racially and ethnically diverse representation from at least 3 independent experts with knowledge or field experience with racial and ethnic disparities in public health appointed by the Secretary. 
(B)ChairpersonThe President of the National Academies of Sciences, Engineering, and Medicine, or designee, shall serve as the chairperson of the Commission. (3)DutiesThe Commission shall— 
(A)examine barriers to collecting, analyzing, and using demographic data; (B)determine how to best use such data to promote health equity across the United States and reduce racial, Tribal, and other demographic disparities in COVID–19 prevalence and outcomes; 
(C)gather available data related to COVID–19 treatment of individuals with disabilities, including denial of treatment for pre-existing conditions, removal or denial of disability related equipment (including ventilators and CPAP), and data on completion of DNR orders, and identify barriers to obtaining accurate and timely data related to COVID–19 treatment of such individuals; (D)solicit input from public health officials, community-connected organizations, health care providers, State and local agency officials, and other experts on barriers to, and best practices for, collecting demographic data; and 
(E)recommend policy changes that the data indicates are necessary to reduce disparities. (4)ReportNot later than 60 days after the date of enactment of this Act, and every 180 days thereafter until the Secretary certifies that the public health emergency related to COVID–19 has ended, the Commission shall submit a written report of its findings and recommendations to Congress and post such report on a website of the Department of Health and Human Services. Such reports shall contain information concerning— 
(A)how to enhance State, local, territorial, and Tribal capacity to conduct public health research on COVID–19, with a focus on expanded capacity to analyze data on disparities correlated with race, ethnicity, income, sex, age, disability status, specific geographic areas, and other relevant demographic characteristics, and an analysis of what demographic data is currently being collected about COVID–19, the accuracy of that data and any gaps, how this data is currently being used to inform efforts to combat COVID–19, and what resources are needed to supplement existing public health data collection; (B)how to collect, process, and disclose to the public the data described in subparagraph (A) in a way that maintains individual privacy while helping direct the State and local response to the virus; 
(C)how to improve demographic data collection related to COVID–19 in the short- and long-term, including how to continue to grow and value the Tribal sovereignty of data and information concerning Tribal communities; (D)to the extent possible, a preliminary analysis of racial and other demographic disparities in COVID–19 mortality, including an analysis of comorbidities and case fatality rates; 
(E)to the extent possible, a preliminary analysis of sex, gender, sexual orientation, and gender identity disparities in COVID–19 treatment and mortality; (F)an analysis of COVID–19 treatment of individuals with disabilities, including equity of access to treatment and equipment and intersections of disability status with other demographic factors, including race, and recommendations for how to improve transparency and equity of treatment for such individuals during the COVID–19 public health emergency and future emergencies; 
(G)how to support State, local, and Tribal capacity to eliminate barriers to COVID–19 testing and treatment; and (H)to the extent possible, a preliminary analysis of Federal Government policies that disparately exacerbate the COVID–19 impact, and recommendations to improve racial and other demographic disparities in health outcomes. 
(5)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this subsection. 317102.COVID–19 reporting portal (a)In generalNot later than 15 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish and maintain an online portal for use by eligible health care entities to track and transmit data regarding their personal protective equipment and medical supply inventory and capacity related to COVID–19. 
(b)Eligible health care entitiesIn this section, the term eligible health care entity means a licensed acute care hospital, hospital system, or long-term care facility with confirmed cases of COVID–19. (c)SubmissionAn eligible health care entity shall report using the portal under this section on a biweekly basis in order to assist the Secretary in tracking usage and need of COVID–related supplies and personnel in a regular and real-time manner. 
(d)Included informationThe Secretary shall design the portal under this section to include information on personal protective equipment and medical supply inventory and capacity related to COVID–19, including with respect to the following: (1)Personal protective equipmentTotal personal protective equipment inventory, including, in units, the numbers of N95 masks and authorized equivalent respirator masks, surgical masks, exam gloves, face shields, isolation gowns, and coveralls. 
(2)Medical supply 
(A)Total ventilator inventory, including, in units, the number of universal, adult, pediatric, and infant ventilators. (B)Total diagnostic and serological test inventory, including, in units, the number of test platforms, tests, test kits, reagents, transport media, swabs, and other materials or supplies determined necessary by the Secretary. 
(3)Capacity 
(A)Case count measurements, including confirmed positive cases and persons under investigation. (B)Total number of staffed beds, including medical surgical beds, intensive care beds, and critical care beds. 
(C)Available beds, including medical surgical beds, intensive care beds, and critical care beds. (D)Total number of COVID–19 patients currently utilizing a ventilator. 
(E)Average number of days a COVID–19 patient is utilizing a ventilator. (F)Total number of additionally needed professionals in each of the following categories: intensivists, critical care physicians, respiratory therapists, registered nurses, certified registered nurse anesthetists, and laboratory personnel. 
(G)Total number of hospital personnel currently not working due to self-isolation following a known or presumed COVID–19 exposure. (e)Access to information related to inventory and capacityThe Secretary shall ensure that relevant agencies and officials, including the Centers for Disease Control and Prevention, the Assistant Secretary for Preparedness and Response, and the Federal Emergency Management Agency, have access to information related to inventory and capacity submitted under this section. 
(f)Weekly report to CongressOn a weekly basis, the Secretary shall transmit information related to inventory and capacity submitted under this section to the appropriate committees of the House and Senate. 317103.Regular CDC reporting on demographic dataNot later than 14 days after the date of enactment of this Act, the Secretary of Health and Human Services, in coordination with the Director of the Centers for Disease Control and Prevention, shall amend the reporting under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620, 626) on the demographic characteristics, including race, ethnicity (including breakdowns of major ethnic groups and Tribal affiliations within minority populations), age, sex, gender, geographic region, primary written and spoken language, disability status, sexual orientation, socioeconomic status, occupation, and other relevant factors of individuals tested for or diagnosed with COVID–19, to include— 
(1)providing technical assistance to State, local, Tribal, and territorial health departments to improve the collection and reporting of such demographic data; (2)if such data is not so collected or reported, the reason why the State, local, Tribal, or territorial department of health has not been able to collect or provide such information; and 
(3)making a copy of such report available publicly on the website of the Centers for Disease Control and Prevention. 317104.Amendment to the Public Health Service Act (a)PurposeIt is the purpose of the amendment made by this section to promote data collection, analysis, and reporting by race, ethnicity, sex, primary language, sexual orientation, disability status, gender identity, age, and socioeconomic status among federally supported health programs. 
(b)AmendmentThe Public Health Service Act is amended by adding at the end the following:  XXXIVStrengthening data collection, improving data analysis, and expanding data reporting 3400.Health disparity data (a)Requirements (1)In generalEach health-related program shall— 
(A)require the collection, by the agency or program involved, of data on the race, ethnicity, sex, primary language, sexual orientation, disability status, gender identity, age, and socioeconomic status of each applicant for and recipient of health-related assistance under such program, including— (i)using, at a minimum, standards for data collection on race, ethnicity, sex, primary language, sexual orientation, gender identity, age, socioeconomic status, and disability status as each are developed under section 3101; 
(ii)collecting data for additional population groups if such groups can be aggregated into the race and ethnicity categories outlined by standards developed under section 3101; (iii)using, where practicable, the standards developed by the Health and Medicine Division of the National Academies of Sciences, Engineering, and Medicine (formerly known as the Institute of Medicine) in the 2009 publication, entitled Race, Ethnicity, and Language Data: Standardization for Health Care Quality Improvement; and 
(iv)where practicable, collecting such data through self-reporting; (B)with respect to the collection of the data described in subparagraph (A), for applicants and recipients who are minors, require communication assistance in speech or writing, and for applicants and recipients who are otherwise legally incapacitated, require that— 
(i)such data be collected from the parent or legal guardian of such an applicant or recipient; and (ii)the primary language of the parent or legal guardian of such an applicant or recipient be collected; 
(C)systematically analyze such data using the smallest appropriate units of analysis feasible to detect racial and ethnic disparities, as well as disparities along the lines of primary language, sex, disability status, sexual orientation, gender identity, age, and socioeconomic status in health and health care, and report the results of such analysis to the Secretary, the Director of the Office for Civil Rights, each agency listed in section 3101(c)(1), the Committee on Health, Education, Labor, and Pensions and the Committee on Finance of the Senate, and the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives; (D)provide such data to the Secretary on at least an annual basis; and 
(E)ensure that the provision of assistance to an applicant or recipient of assistance is not denied or otherwise adversely affected because of the failure of the applicant or recipient to provide race, ethnicity, primary language, sex, sexual orientation, disability status, gender identity, age, and socioeconomic status data. (2)Rules of constructionNothing in this subsection shall be construed to— 
(A)permit the use of information collected under this subsection in a manner that would adversely affect any individual providing any such information; or (B)diminish any requirements, including such requirements in effect on or after the date of enactment of this section, on health care providers to collect data. 
(3)No compelled disclosure of dataThis title does not authorize any health care provider, Federal official, or other entity to compel the disclosure of any data collected under this title. The disclosure of any such data by an individual pursuant to this title shall be strictly voluntary. (b)Protection of dataThe Secretary shall ensure (through the promulgation of regulations or otherwise) that all data collected pursuant to subsection (a) are protected— 
(1)under the same privacy protections as the Secretary applies to other health data under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 relating to the privacy of individually identifiable health information and other protections; and (2)from all inappropriate internal use by any entity that collects, stores, or receives the data, including use of such data in determinations of eligibility (or continued eligibility) in health plans, and from other inappropriate uses, as defined by the Secretary. 
(c)National plan of the data CouncilThe Secretary shall develop and implement a national plan to ensure the collection of data in a culturally and linguistically appropriate manner, to improve the collection, analysis, and reporting of racial, ethnic, sex, primary language, sexual orientation, disability status, gender identity, age, and socioeconomic status data at the Federal, State, territorial, Tribal, and local levels, including data to be collected under subsection (a), and to ensure that data collection activities carried out under this section are in compliance with standards developed under section 3101. The Data Council of the Department of Health and Human Services, in consultation with the National Committee on Vital Health Statistics, the Office of Minority Health, Office on Women’s Health, and other appropriate public and private entities, shall make recommendations to the Secretary concerning the development, implementation, and revision of the national plan. Such plan shall include recommendations on how to— (1)implement subsection (a) while minimizing the cost and administrative burdens of data collection and reporting; 
(2)expand knowledge among Federal agencies, States, territories, Indian Tribes, counties, municipalities, health providers, health plans, and the general public that data collection, analysis, and reporting by race, ethnicity, sex, primary language, sexual orientation, gender identity, age, socioeconomic status, and disability status is legal and necessary to assure equity and nondiscrimination in the quality of health care services; (3)ensure that future patient record systems follow Federal standards promulgated under the Health Information Technology for Economic and Clinical Health Act for the collection and meaningful use of electronic health data on race, ethnicity, sex, primary language, sexual orientation, gender identity, age, socioeconomic status, and disability status; 
(4)improve health and health care data collection and analysis for more population groups if such groups can be aggregated into the minimum race and ethnicity categories, including exploring the feasibility of enhancing collection efforts in States, counties, and municipalities for racial and ethnic groups that comprise a significant proportion of the population of the State, county, or municipality; (5)provide researchers with greater access to racial, ethnic, primary language, sex, sexual orientation, gender identity, age, socioeconomic status data, and disability status data, subject to all applicable privacy and confidentiality requirements, including HIPAA privacy and security law as defined in section 3009; and 
(6)safeguard and prevent the misuse of data collected under subsection (a). (d)Compliance with StandardsData collected under subsection (a) shall be obtained, maintained, and presented (including for reporting purposes) in accordance with standards developed under section 3101. 
(e)Analysis of health disparity dataThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality and in coordination with the Assistant Secretary for Planning and Evaluation, the Administrator of the Centers for Medicare & Medicaid Services, the Director of the National Center for Health Statistics, and the Director of the National Institutes of Health, shall provide technical assistance to agencies of the Department of Health and Human Services in meeting Federal standards for health disparity data collection and for analysis of racial, ethnic, and other disparities in health and health care in programs conducted or supported by such agencies by— (1)identifying appropriate quality assurance mechanisms to monitor for health disparities; 
(2)specifying the clinical, diagnostic, or therapeutic measures which should be monitored; (3)developing new quality measures relating to racial and ethnic disparities and their overlap with other disparity factors in health and health care; 
(4)identifying the level at which data analysis should be conducted; and (5)sharing data with external organizations for research and quality improvement purposes. 
(f)DefinitionsIn this section— (1)the term health-related program means a program that is operated by the Secretary, or that receives funding or reimbursement, in whole or in part, either directly or indirectly from the Secretary— 
(A)for activities under the Social Security Act for health care services; or (B)for providing federal financial assistance for health care, biomedical research, or health services research or for otherwise improving the health of the public; 
(2)the term primary language data includes spoken and written primary language data; and (3)the term primary language data collection activities includes identifying, collecting, storing, tracking, and analyzing primary language data and information on the methods used to meet the language access needs of individuals with limited-English proficiency. 
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2023 through 2027. 3401.Establishing grants for data collection improvement activities (a)In generalThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality and in consultation with the Deputy Assistant Secretary for Minority Health, the Director of the National Institutes of Health, the Assistant Secretary for Planning and Evaluation, and the Director of the National Center for Health Statistics, shall establish a technical assistance program under which the Secretary provides grants to eligible entities to assist such entities in complying with section 3431. 
(b)Types of assistanceA grant provided under this section may be used to— (1)enhance or upgrade computer technology that will facilitate collection, analysis, and reporting of racial, ethnic, primary language, sexual orientation, sex, gender identity, socioeconomic status, and disability status data; 
(2)improve methods for health data collection and analysis, including additional population groups if such groups can be aggregated into the race and ethnicity categories outlined by standards developed under section 3101; (3)develop mechanisms for submitting collected data subject to any applicable privacy and confidentiality regulations; and 
(4)develop educational programs to inform health plans, health providers, health-related agencies, and the general public that data collection and reporting by race, ethnicity, primary language, sexual orientation, sex, gender identity, disability status, and socioeconomic status are legal and essential for eliminating health and health care disparities. (c)Eligible entityTo be eligible for grants under this section, an entity shall be a State, territory, Indian Tribe, municipality, county, health provider, health care organization, or health plan making a demonstrated effort to bring data collections into compliance with section 3431. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2023 through 2027. 3402.Oversampling of underrepresented groups in Federal health surveys (a)National strategy (1)In generalThe Secretary, acting through the Director of the National Center for Health Statistics of the Centers for Disease Control and Prevention, and other agencies within the Department of Health and Human Services as the Secretary determines appropriate, shall develop and implement an ongoing and sustainable national strategy for oversampling underrepresented populations within the categories of race, ethnicity, sex, primary language, sexual orientation, disability status, gender identity, and socioeconomic status as determined appropriate by the Secretary in Federal health surveys and program data collections. Such national strategy shall include a strategy for oversampling of Native Americans, Asian Americans, Native Hawaiians, and Pacific Islanders. 
(2)ConsultationIn developing and implementing a national strategy, as described in paragraph (1), not later than 180 days after the date of the enactment of this section, the Secretary shall— (A)consult with representatives of community groups, nonprofit organizations, nongovernmental organizations, and government agencies working with underrepresented populations; 
(B)solicit the participation of representatives from other Federal departments and agencies, including subagencies of the Department of Health and Human Services; and (C)consult on, and use as models, the 2014 National Health Interview Survey oversample of Native Hawaiian and Pacific Islander populations and the 2017 Behavioral Risk Factor Surveillance System oversample of American Indian and Alaska Native communities. 
(b)Progress reportNot later than 2 years after the date of the enactment of this section, the Secretary shall submit to the Congress a progress report, which shall include the national strategy described in subsection (a)(1). (c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2023 through 2027.. 
317105.Elimination of prerequisite of direct appropriations for data collection and analysisSection 3101 of the Public Health Service Act (42 U.S.C. 300kk) is amended— (1)by striking subsection (h); and 
(2)by redesignating subsection (i) as subsection (h). 317106.Collection of data for the Medicare programPart A of title XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by adding at the end the following: 
 
1150C.Collection of data for the Medicare program 
(a)Requirement 
(1)In generalThe Commissioner of Social Security, in consultation with the Administrator of the Centers for Medicare & Medicaid Services, shall collect data on the race, ethnicity, sex, primary language, sexual orientation, gender identity, socioeconomic status, and disability status of all applicants for Social Security benefits under title II or Medicare benefits under title XVIII. (2)Data collection standardsIn collecting data under paragraph (1), the Commissioner of Social Security shall at least use the standards for data collection developed under section 3101 of the Public Health Service Act or the standards developed by the Office of Management and Budget, whichever is more disaggregated. In the event there are no standards for the demographic groups listed under paragraph (1), the Commissioner shall consult with stakeholder groups representing the various identities as well as with the Office of Minority Health within the Centers for Medicare & Medicaid Services to develop appropriate standards. 
(3)Data for additional population groupsWhere practicable, the information collected by the Commissioner of Social Security under paragraph (1) shall include data for additional population groups if such groups can be aggregated into the race and ethnicity categories outlined by the data collection standards described in paragraph (2). (4)Collection of data for minors and legally incapacitated individualsWith respect to the collection of the data described in paragraph (1) of applicants who are under 18 years of age or otherwise legally incapacitated, the Commissioner of Social Security shall require that— 
(A)such data be collected from the parent or legal guardian of such an applicant; and (B)the primary language of the parent or legal guardian of such an applicant or recipient be used in collecting the data. 
(5)Quality of dataThe Commissioner of Social Security shall periodically review the quality and completeness of the data collected under paragraph (1) and make adjustments as necessary to improve both. (6)Transmission of dataUpon enrollment in Medicare benefits under title XVIII, the Commissioner of Social Security shall transmit an individual’s demographic data as collected under paragraph (1) to the Centers for Medicare and Medicaid Services. 
(7)Analysis and reporting of dataWith respect to data transmitted under paragraph (5), the Administrator of the Centers for Medicare and Medicaid Services, in consultation with the Commissioner of Social Security shall— (A)require that such data be uniformly analyzed and that such analysis be reported at least annually to Congress; 
(B)incorporate such data in other analysis and reporting on health disparities as appropriate; (C)make such data available to researchers, under the protections outlined in paragraph (7); 
(D)provide opportunities to individuals enrolled in Medicare to submit updated data; and (E)ensure that the provision of assistance or benefits to an applicant is not denied or otherwise adversely affected because of the failure of the applicant to provide any of the data collected under paragraph (1). 
(8)Protection of dataThe Commissioner of Social Security shall ensure (through the promulgation of regulations or otherwise) that all data collected pursuant to subsection (a) is protected— (A)under the same privacy protections as the Secretary applies to health data under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (relating to the privacy of individually identifiable health information and other protections); and 
(B)from all inappropriate internal use by any entity that collects, stores, or receives the data, including use of such data in determinations of eligibility (or continued eligibility) in health plans, and from other inappropriate uses, as defined by the Secretary. (b)Rule of constructionNothing in this section shall be construed to permit the use of information collected under this section in a manner that would adversely affect any individual providing any such information. 
(c)Technical assistanceThe Secretary may, either directly or by grant or contract, provide technical assistance to enable any entity to comply with the requirements of this section or with regulations implementing this section. (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $500 million for 2022 and $100 million for each fiscal year thereafter.. 
317107.Revision of HIPAA claims standards 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall revise the regulations promulgated under part C of title XI of the Social Security Act (42 U.S.C. 1320d et seq.), relating to the collection of data on race, ethnicity, and primary language in a health-related transaction, to require— (1)the use, at a minimum, of standards for data collection on race, ethnicity, primary language, disability, sex, sexual orientation, gender identity, and socioeconomic status developed under section 3101 of the Public Health Service Act (42 U.S.C. 300kk); and 
(2)in consultation with the Office of the National Coordinator for Health Information Technology, the designation of the appropriate racial, ethnic, primary language, disability, sex, and other code sets as required for claims and enrollment data. (b)DisseminationThe Secretary of Health and Human Services shall disseminate the new standards developed under subsection (a) to all entities that are subject to the regulations described in such subsection and provide technical assistance with respect to the collection of the data involved. 
(c)ComplianceThe Secretary of Health and Human Services shall require that entities comply with the new standards developed under subsection (a) not later than 2 years after the final promulgation of such standards. 317108.Disparities data collected by the Federal Government (a)Repository of Government dataThe Secretary of Health and Human Services, in coordination with the departments, agencies, or offices described in subsection (b), shall establish a centralized electronic repository of Government data on factors related to the health and well-being of the population of the United States. 
(b)Collection; submissionNot later than 180 days after the date of the enactment of this Act, and January 31 of each year thereafter, each department, agency, and office of the Federal Government that has collected data on race, ethnicity, sex, primary language, sexual orientation, disability status, gender identity, age, or socioeconomic status during the preceding calendar year shall submit such data to the repository of Government data established under subsection (a). (c)Analysis; public availability; reportingNot later than April 30, 2023, and April 30 of each year thereafter, the Secretary of Health and Human Services, acting through the Assistant Secretary for Planning and Evaluation, the Assistant Secretary for Health, the Director of the Agency for Healthcare Research and Quality, the Director of the National Center for Health Statistics, the Administrator of the Centers for Medicare & Medicaid Services, the Director of the National Institute on Minority Health and Health Disparities, and the Deputy Assistant Secretary for Minority Health, shall— 
(1)prepare and make available datasets for public use that relate to disparities in health status, health care access, health care quality, health outcomes, public health, and other areas of health and well-being by factors that include race, ethnicity, sex, primary language, sexual orientation, disability status, gender identity, and socioeconomic status; (2)ensure that these datasets are publicly identified on the repository established under subsection (a) as disparities data; and 
(3)submit a report to the Congress on the availability and use of such data by public stakeholders. 317109.Standards for measuring sexual orientation, gender identity, and socioeconomic status in collection of health dataSection 3101(a) of the Public Health Service Act (42 U.S.C. 300kk(a)) is amended— 
(1)in paragraph (1)(A), by inserting sexual orientation, gender identity, socioeconomic status, before and disability status; (2)in paragraph (1)(C), by inserting sexual orientation, gender identity, socioeconomic status, before and disability status; and 
(3)in paragraph (2)(B), by inserting sexual orientation, gender identity, socioeconomic status, before and disability status. 317110.Improving health data regarding Native Hawaiians and other Pacific IslandersPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317U the following: 
 
317V.Native Hawaiian and other Pacific Islander health data 
(a)DefinitionsIn this section: (1)Community groupThe term community group means a group of NHOPI who are organized at the community level, and may include a church group, social service group, national advocacy organization, or cultural group. 
(2)Nonprofit, nongovernmental organizationThe term nonprofit, nongovernmental organization means a group of NHOPI with a demonstrated history of addressing NHOPI issues, including a NHOPI coalition. (3)Designated organizationThe term designated organization means an entity established to represent NHOPI populations and which has statutory responsibilities to provide, or has community support for providing, health care. 
(4)Government representatives of NHOPI populationsThe term government representatives of NHOPI populations means representatives from Hawaii, American Samoa, the Commonwealth of the Northern Mariana Islands, the Federated States of Micronesia, Guam, the Republic of Palau, and the Republic of the Marshall Islands. (5)Native Hawaiians and other Pacific Islanders (NHOPI)The term Native Hawaiians and Other Pacific Islanders or NHOPI means people having origins in any of the original peoples of American Samoa, the Commonwealth of the Northern Mariana Islands, the Federated States of Micronesia, Guam, Hawaii, the Republic of the Marshall Islands, the Republic of Palau, or any other Pacific Island. 
(6)Insular areaThe term insular area means Guam, the Commonwealth of Northern Mariana Islands, American Samoa, the United States Virgin Islands, the Federated States of Micronesia, the Republic of Palau, or the Republic of the Marshall Islands. (b)National strategy (1)In generalThe Secretary, acting through the Director of the National Center for Health Statistics (referred to in this section as NCHS) of the Centers for Disease Control and Prevention, and other agencies within the Department of Health and Human Services as the Secretary determines appropriate, shall develop and implement an ongoing and sustainable national strategy for identifying and evaluating the health status and health care needs of NHOPI populations living in the continental United States, Hawaii, American Samoa, the Commonwealth of the Northern Mariana Islands, the Federated States of Micronesia, Guam, the Republic of Palau, and the Republic of the Marshall Islands. 
(2)ConsultationIn developing and implementing a national strategy, as described in paragraph (1), not later than 180 days after the date of enactment of the Ending Health Disparities During COVID–19 Act of 2021, the Secretary— (A)shall consult with representatives of community groups, designated organizations, and nonprofit, nongovernmental organizations and with government representatives of NHOPI populations; and 
(B)may solicit the participation of representatives from other Federal departments. (c)Preliminary health survey (1)In generalThe Secretary, acting through the Director of NCHS, shall conduct a preliminary health survey in order to identify the major areas and regions in the continental United States, Hawaii, American Samoa, the Commonwealth of the Northern Mariana Islands, the Federated States of Micronesia, Guam, the Republic of Palau, and the Republic of the Marshall Islands in which NHOPI people reside. 
(2)ContentsThe health survey described in paragraph (1) shall include health data and any other data the Secretary determines to be— (A)useful in determining health status and health care needs; or 
(B)required for developing or implementing a national strategy. (3)MethodologyMethodology for the health survey described in paragraph (1), including plans for designing questions, implementation, sampling, and analysis, shall be developed in consultation with community groups, designated organizations, nonprofit, nongovernmental organizations, and government representatives of NHOPI populations, as determined by the Secretary. 
(4)TimeframeThe survey required under this subsection shall be completed not later than 18 months after the date of enactment of the Ending Health Disparities During COVID–19 Act of 2021. (d)Progress reportNot later than 2 years after the date of enactment of the Ending Health Disparities During COVID–19 Act of 2021, the Secretary shall submit to Congress a progress report, which shall include the national strategy described in subsection (b)(1). 
(e)Study and report by the Health and Medicine Division 
(1)In generalThe Secretary shall enter into an agreement with the Health and Medicine Division of the National Academies of Sciences, Engineering, and Medicine to conduct a study, with input from stakeholders in insular areas, on each of the following: (A)The standards and definitions of health care applied to health care systems in insular areas and the appropriateness of such standards and definitions. 
(B)The status and performance of health care systems in insular areas, evaluated based upon standards and definitions, as the Secretary determines appropriate. (C)The effectiveness of donor aid in addressing health care needs and priorities in insular areas. 
(D)The progress toward implementation of recommendations of the Committee on Health Care Services in the United States—Associated Pacific Basin that are set forth in the 1998 report entitled Pacific Partnerships for Health: Charting a New Course. (2)ReportAn agreement described in paragraph (1) shall require the Health and Medicine Division to submit to the Secretary and to Congress, not later than 2 years after the date of the enactment of the Ending Health Disparities During COVID–19 Act of 2021, a report containing a description of the results of the study conducted under paragraph (1), including the conclusions and recommendations of the Health and Medicine Division for each of the items described in subparagraphs (A) through (D) of such paragraph. 
(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2023 through 2027.. BImprovements and Modernization 317121.Federal modernization for health inequities data (a)In generalThe Secretary of Health and Human Services shall work with covered agencies to support the modernization of data collection methods and infrastructure at such agencies for the purpose of increasing data collection related to health inequities, such as racial, ethnic (including breakdowns of major ethnic groups and Tribal affiliations within minority populations), socioeconomic, sex, gender, age, geographic region, primary written and spoken language, sexual orientation, occupation, and disability status disparities. 
(b)Covered agency definedIn this section, the term covered agency means each of the following Federal agencies: (1)The Agency for Healthcare Research and Quality. 
(2)The Centers for Disease Control and Prevention. (3)The Centers for Medicare & Medicaid Services. 
(4)The Food and Drug Administration. (5)The Office of the National Coordinator for Health Information Technology. 
(6)The National Institutes of Health. (c)Authorization of appropriationsThere is authorized to be appropriated to each covered agency to carry out this section $4,000,000, to remain available until expended. 
317122.Modernization of State and local health inequities data 
(a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, shall award grants to State, local, Tribal, and territorial health departments in order to support the modernization of data collection methods and infrastructure for the purposes of increasing data related to health inequities, such as racial, ethnic (including breakdowns of major ethnic groups and Tribal affiliations within minority populations), socioeconomic, sex, gender, age, geographic region, primary written and spoken language, sexual orientation, occupation, and disability status disparities. The Secretary shall— (1)provide guidance, technical assistance, and information to grantees under this section on best practices regarding culturally competent, accurate, and increased data collection and transmission; and 
(2)track performance of grantees under this section to help improve their health inequities data collection by identifying gaps and taking effective steps to support States, localities, and territories in addressing the gaps. (b)ReportNot later than 1 year after the date on which the first grant is awarded under this section, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate an initial report detailing— 
(1)nationwide best practices for ensuring States and localities collect and transmit health inequities data; (2)nationwide trends which hinder the collection and transmission of health inequities data;  
(3)Federal best practices for working with States and localities to ensure culturally competent, accurate, and increased data collection and transmission; and (4)any recommended changes to legislative or regulatory authority to help improve and increase health inequities data collection. 
(c)Final reportNot later than December 31, 2025, the Secretary shall— (1)update and finalize the initial report under subsection (b); and 
(2)submit such final report to the committees specified in such subsection. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000, to remain available until expended. 
317123.Additional reporting to Congress on the race and ethnicity rates of COVID–19 testing, hospitalizations, and mortalities 
(a)In generalNot later than August 1, 2022, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall submit to the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives and the Committee on Appropriations and the Committee on Health, Education, Labor and Pensions of the Senate an initial report— (1)describing the testing, positive diagnoses, hospitalization, intensive care admissions, and mortality rates associated with COVID–19, disaggregated by race, ethnicity (including breakdowns of major ethnic groups and Tribal affiliations within minority populations), age, sex, gender, geographic region, primary written and spoken language, disability status, sexual orientation, socioeconomic status, occupation, and other relevant factors as determined by the Secretary; 
(2)including an analysis of any variances of testing, positive diagnoses, hospitalizations, and deaths by demographic characteristics; and (3)including proposals for evidenced-based response strategies to reduce disparities related to COVID–19. 
(b)Final reportNot later than December 31, 2026, the Secretary shall— (1)update and finalize the initial report under subsection (a); and 
(2)submit such final report to the committees specified in such subsection. (c)CoordinationIn preparing the report submitted under this section, the Secretary shall take into account and otherwise coordinate such report with reporting required under section 103 and under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620, 626). 
2Equitable Testing and Tracing 
AFree Testing for Patients 
317201.Sooner coverage of testing for COVID–19Section 6001(a) of division F of the Families First Coronavirus Response Act (42 U.S.C. 1320b–5 note) is amended by striking beginning on or after and inserting beginning before, on, or after.  BNational Testing Strategy 317211.COVID–19 testing strategy (a)StrategyNot later than June 15, 2022, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall update the COVID–19 strategic testing plan under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139, 134 Stat. 620, 626–627) and submit to the appropriate congressional committees such updated national plan identifying— 
(1)what level of, types of, and approaches to testing (including predicted numbers of tests, populations to be tested, and frequency of testing and the appropriate setting whether a health care setting (such as hospital-based, high-complexity laboratory, point-of-care, mobile testing units, pharmacies or community health centers) or non-health care setting (such as workplaces, schools, or child care centers)) are necessary— (A)to sufficiently monitor and contribute to the control of the transmission of SARS–CoV–2 in the United States; 
(B)to ensure that any reduction in social distancing efforts, when determined appropriate by public health officials, can be undertaken in a manner that optimizes the health and safety of the people of the United States, and reduces disparities (including disparities related to race, ethnicity, sex, age, disability status, socioeconomic status, primary written and spoken language, occupation, and geographic location) in the prevalence of, incidence of, and health outcomes with respect to, COVID–19; and (C)to provide for ongoing surveillance sufficient to support contact tracing, case identification, quarantine, and isolation to prevent future outbreaks of COVID–19; 
(2)specific plans and benchmarks, each with clear timelines, to ensure— (A)such level of, types of, and approaches to testing as are described in paragraph (1), with respect to optimizing health and safety; 
(B)sufficient availability of all necessary testing materials and supplies, including extraction and testing kits, reagents, transport media, swabs, instruments, analysis equipment, personal protective equipment if necessary for testing (including point-of-care testing), and other equipment; (C)allocation of testing materials and supplies in a manner that optimizes public health, including by considering the variable impact of SARS–CoV–2 on specific States, territories, Indian Tribes, Tribal organizations, urban Indian organizations, communities, industries, and professions; 
(D)sufficient evidence of validation for tests that are deployed as a part of such strategy; (E)sufficient laboratory and analytical capacity, including target turnaround time for test results;  
(F)sufficient personnel, including personnel to collect testing samples, conduct and analyze results, and conduct testing follow-up, including contact tracing, as appropriate; and (G)enforcement of the Families First Coronavirus Response Act (Public Law 116–127) to ensure patients who are tested are not subject to cost sharing; 
(3)specific plans to ensure adequate testing in rural areas, frontier areas, health professional shortage areas, and medically underserved areas (as defined in section 330I(a) of the Public Health Service Act (42 U.S.C. 254c–14(a))), and for underserved populations, Native Americans (including Indian Tribes, Tribal organizations, and urban Indian organizations), and populations at increased risk related to COVID–19;  (4)specific plans to ensure accessibility of testing to people with disabilities, older individuals, individuals with limited English proficiency, and individuals with underlying health conditions or weakened immune systems; and 
(5)specific plans for broadly developing and implementing testing for potential immunity in the United States, as appropriate, in a manner sufficient— (A)to monitor and contribute to the control of SARS–CoV–2 in the United States; 
(B)to ensure that any reduction in social distancing efforts, when determined appropriate by public health officials, can be undertaken in a manner that optimizes the health and safety of the people of the United States; and (C)to reduce disparities (including disparities related to race, ethnicity, sex, age, disability status, socioeconomic status, primary written and spoken language, occupation, and geographic location) in the prevalence of, incidence of, and health outcomes with respect to, COVID–19. 
(b)CoordinationThe Secretary shall carry out this section— (1)in coordination with the Administrator of the Federal Emergency Management Agency; 
(2)in collaboration with other agencies and departments, as appropriate; and (3)taking into consideration the State plans for COVID–19 testing prepared as required under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620, 624). 
(c)Updates 
(1)FrequencyThe updated national plan under subsection (a) shall be updated every 30 days until the end of the public health emergency first declared by the Secretary under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2022, with respect to COVID–19. (2)Relation to other lawParagraph (1) applies in lieu of the requirement (for updates every 90 days until funds are expended) in the second to last proviso under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620, 627). 
(d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives; and 
(2)the Committee on Appropriations and the Committee on Health, Education, Labor and Pensions and of the Senate. 317212.Coronavirus immigrant families protection (a)DefinitionsIn this section: 
(1)Coronavirus public health emergencyThe term coronavirus public health emergency means— (A)an emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to COVID–19 or any other coronavirus with pandemic potential; 
(B)an emergency declared by a Federal official with respect to coronavirus (as defined in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123)); (C)a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to COVID–19 or any other coronavirus with pandemic potential; and 
(D)a public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247(d)) with respect to COVID–19 or any other coronavirus with pandemic potential. (2)Coronavirus response lawThe term coronavirus response law means— 
(A)the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123); (B)the Families First Coronavirus Response Act (Public Law 116–127); 
(C)the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136); and (D)any subsequent law enacted as a response to a coronavirus public health emergency. 
(3)COVID–19The term COVID–19 means the Coronavirus Disease 2019. (4)Enforcement actionThe term enforcement action means an apprehension, an arrest, a search, an interview, a request for identification, or surveillance for the purposes of immigration enforcement. 
(5)Sensitive locationThe term sensitive location means all physical space located within 1,000 feet of— (A)a medical treatment or health care facility, including a hospital, an office of a health care practitioner, an accredited health clinic, an alcohol or drug treatment center, an emergent or urgent care facility, and a community health center; 
(B)a location at which emergency service providers distribute food or provide shelter; (C)an organization that provides— 
(i)disaster or emergency social services and assistance; (ii)services for individuals experiencing homelessness, including food banks and shelters; or 
(iii)assistance for children, pregnant women, victims of crime or abuse, or individuals with significant mental or physical disabilities; (D)a public assistance office, including any Federal, State, or municipal location at which individuals may apply for or receive unemployment compensation or report violations of labor and employment laws; 
(E)a Federal, State, or local courthouse, including the office of the legal counsel or representative of an individual; (F)a domestic violence shelter, rape crisis center, supervised visitation center, family justice center, or victim services provider; 
(G)an office of the Social Security Administration; (H)a childcare facility or a school, including a preschool, primary school, secondary school, post-secondary school up to and including a college or university, and any other institution of learning such as a vocational or trade school; 
(I)a church, synagogue, mosque or any other institution of worship, such as a building rented for the purpose of a religious service; (J)the site of a funeral, wedding, or any other public religious ceremony; 
(K)in the case of a jurisdiction in which a shelter-in-place order is in effect during a coronavirus public health emergency, any business location considered to provide an essential service, such as a pharmacy or a grocery store; and (L)any other location specified by the Secretary of Homeland Security. 
(b)Suspension of adverse immigration actions that deter immigrant communities from seeking health services in a public health emergency 
(1)In generalBeginning on the date on which a coronavirus public health emergency is declared and ending on the date that is 60 days after the date on which the coronavirus public health emergency expires— (A)the Secretary of Homeland Security, the Secretary of State, and the Attorney General shall not— 
(i)implement the final rule of the Department of Homeland Security entitled Inadmissibility on Public Charge Grounds (84 Fed. Reg. 41292 (August 14, 2019)); (ii)implement the interim final rule of the Department of State entitled Visas: Ineligibility Based on Public Charge Grounds (84 Fed. Reg. 54996 (October 11, 2019)); 
(iii)implement the proposed rule of the Department of Justice entitled Inadmissibility on Public Charge Grounds published in the Fall 2018 Uniform Regulatory Agenda; (iv)conduct any enforcement action against an individual at, or in transit to or from, a sensitive location unless the enforcement action is conducted pursuant to a valid judicial warrant; 
(v)detain or remove— (I)a survivor of domestic violence, sexual assault, or human trafficking, or any other individual, who has a pending application under section 101(a)(15)(T), 101(a)(15)(U), 106, 240A(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T), 1101(a)(15)(U), 1105a, 1229b(b)(2)) or section 244(a)(3) of that Act (as in effect on March 31, 1997); or 
(II)a VAWA self-petitioner described in section 101(a)(51) of that Act (8 U.S.C. 1101(a)(51)) who has a pending application for relief under— (aa)a provision referred to in any of subparagraphs (A) through (G) of that section; or 
(bb)section 101(a)(27)(J) of that Act (8 U.S.C. 1101(a)(27)(J)); and (vi)require an individual subject to supervision by U.S. Immigration and Customs Enforcement to report in person. 
(B)The Attorney General shall conduct fully telephonic bond hearings and allow supporting documents to be faxed and emailed to the appropriate clerk. (C)The Secretary of Homeland Security, to the extent practicable, shall stipulate to bond determinations on written motions. 
(2)Use of benefits funded by coronavirus response lawThe Secretary of Homeland Security, the Secretary of State, and the Attorney General shall not consider in any determination affecting the current or future immigration status of any individual the use of any benefit of any program or activity funded in whole or in part by amounts made available under a coronavirus response law. (c)Access to COVID–19 testing and treatment for all communities (1)Clarification regarding emergency services for certain individualsSection 1903(v)(2) of the Social Security Act (42 U.S.C. 1396b(v)(2)) is amended by adding at the end the following flush sentence: 
For purposes of subparagraph (A), care and services described in such subparagraph include any in vitro diagnostic product described in section 1905(a)(3)(B) that is administered during any portion of the emergency period described in such section beginning on or after the date of the enactment of this sentence (and the administration of such product), any COVID–19 vaccine that is administered during any such portion (and the administration of such vaccine), any item or service that is furnished during any such portion for the treatment of COVID–19 or a condition that may complicate the treatment of COVID–19, and any services described in section 1916(a)(2)(G).. (2)Emergency medicaid for individuals with suspected COVID–19 infectionsSection 1903(v)(3) of the Social Security Act (42 U.S.C. 1396b(v)(3)) is amended by striking means a and inserting means any concern that the individual may have contracted COVID–19 or another.. 
(3)Treatment of assistance and services providedFor any period during which a coronavirus public health emergency is in effect— (A)the value of assistance or services provided to any person under a program with respect to which a coronavirus response law establishes or expands eligibility or benefits shall not be considered income or resources; and 
(B) 
(i)any medical coverage or services shall be considered treatment for an emergency medical condition (as defined in section 1903(v)(3) of the Social Security Act (42 U.S.C. 1396b(v)(3))) for any purpose under any Federal, State, or local law, including law relating to taxation, welfare, and public assistance programs; (ii)a participating State or political subdivision of a State shall not decrease any assistance otherwise provided to an individual because of the receipt of benefits under the Social Security Act (42 U.S.C. 301 et seq.); and 
(iii)assistance and services described in this subparagraph shall be considered noncash disaster assistance, notwithstanding the form in which the assistance and services are provided, except that cash received by an individual or a household may be treated as income by any public benefit program under the rules applicable before the date of the enactment of this Act. (4)NondiscriminationNo person shall be, on the basis of actual or perceived immigration status, excluded from participation in, denied the benefits of, or subject to discrimination under, any program or activity funded in whole or in part by amounts made available under a coronavirus response law. 
(d)Language access and public outreach for public health 
(1)Grants and cooperative agreements 
(A)In generalThe Director of the Centers for Disease Control and Prevention (referred to in this subsection as the Director) shall provide grants to, or enter into cooperative agreements with, community-based organizations for the purpose of supporting culturally and linguistically appropriate preparedness, response, and recovery activities, such as the development of educational programs and materials to promote screening, testing, treatment, and public health practices. (B)Definition of community-based organizationIn this paragraph, the term community-based organization means an entity that has established relationships with hard-to-reach populations, including racial and ethnic minorities, individuals with limited English proficiency, and individuals with disabilities. 
(2)Translation 
(A)In generalThe Director shall provide for the translation of materials on awareness, screening, testing, and treatment for COVID–19 into the languages described in the language access plan of the Federal Emergency Management Agency dated October 1, 2016, as the languages most frequently encountered. (B)Public availabilityNot later than 7 days after the date on which the materials described in subparagraph (A) are made available to the public in English, the Director shall ensure that the translations required by that subparagraph are made available to the public. 
(3)HotlineThe Director shall establish an informational hotline line that provides, in the languages referred to in paragraph (2)(A), information to the public directly on COVID–19. (4)Interagency coordinationWith respect to individuals with limited English proficiency, the Director shall facilitate interagency coordination among agencies activated through the National Response Framework based on the language access standards established under the language access plans of the Federal Emergency Management Agency and the Department of Health and Human Services. 
(5)Authorization of appropriations 
(A)In generalThere is authorized to be appropriated to carry out this subsection $100,000,000 for fiscal year 2022, to be available until expended. (B)Grants and cooperative agreementsOf the amount authorized to be appropriated under subparagraph (A), not less than $50,000,000 shall be made available to carry out paragraph (1). 
(e)Access to support measures for vulnerable communities 
(1)Disaster supplemental nutrition assistance program benefitsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended— (A)in section 102(1) (42 U.S.C. 5122(1)), by inserting or pandemic after catastrophe; 
(B)in section 301 (42 U.S.C. 5141), by inserting or an emergency due to a pandemic after major disaster each place the term appears; (C)in section 412 (42 U.S.C. 5179)— 
(i)by inserting or an emergency due to a pandemic after major disaster each place the term appears; (ii)in subsection (a), by inserting without regard to regular allotments before and to make surplus; and 
(iii)by adding at the end the following:  (d)Assistance during a pandemicIn the case of an emergency due to a pandemic, for purposes of providing benefits under this section, the Secretary of Agriculture shall remove or delay the requirement of an in-person interview, and if an interview occurs, provide an alternative to the in-person interview requirement for all applicants. Assistance shall be provided based on need and not lost provisions. 
(e)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section, only if such sums are designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).; and (D)in section 502(a) (42 U.S.C. 5192(a))— 
(i)in paragraph (7), by striking and at the end; (ii)in paragraph (8)(B), by striking the period at the end and inserting a semicolon; and 
(iii)by adding at the end the following:  (9)provide assistance in accordance with section 412.. 
(2)Access to benefits using individual taxpayer identification numberSubsection (g)(2)(A) of section 6428 of the Internal Revenue Code of 1986, as added by section 2201 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), is amended by inserting before the period at the end or a taxpayer identification number. (3)Extension of immigration status and employment authorization (A)In generalNotwithstanding any other provision of law, including the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary of Homeland Security shall automatically extend the immigration status and employment authorization, as applicable, of an alien described in subparagraph (B) for the same period for which the status and employment authorization was initially granted. 
(B)Alien describedAn alien described in this subparagraph is an alien (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))) whose immigration status, including permanent, temporary, and deferred status, or whose employment authorization— (i)expired during the 30-day period preceding the date of the enactment of this Act; or 
(ii)will expire not later than— (I)one year after such date of enactment; or 
(II)90 days after the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) is rescinded. (4)Language accessAny agency receiving funding under a coronavirus response law shall ensure that all programs and opportunities made available to the general public provide translated materials describing the programs and opportunities into the languages described in the language access plan of the Federal Emergency Management Agency dated October 1, 2016, as the languages most frequently encountered. 
317213.ICE detention 
(a)Reviewing ICE detentionDuring the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19, the Secretary of Homeland Security shall review the immigration files of all individuals in the custody of U.S. Immigration and Customs Enforcement to assess the need for continued detention. The Secretary of Homeland Security shall prioritize for release on recognizance or alternatives to detention individuals who are not subject to mandatory detention laws, unless the individual is a threat to public safety or national security. (b)Access to electronic communications and hygiene productsDuring the period described in subsection (c), the Secretary of Homeland Security shall ensure that— 
(1)all individuals in the custody of U.S. Immigration and Customs Enforcement— (A)have access to telephonic or video communication at no cost to the detained individual; 
(B)have access to free, unmonitored telephone calls, at any time, to contact attorneys or legal service providers in a sufficiently private space to protect confidentiality; (C)are permitted to receive legal correspondence by fax or email rather than postal mail; and 
(D)are provided sufficient soap, hand sanitizer, and other hygiene products; and (2)nonprofit organizations providing legal orientation programming or know-your-rights programming to individuals in the custody of U.S. Immigration and Customs Enforcement are permitted broad and flexible access to such individuals— 
(A)to provide group presentations using remote videoconferencing; and (B)to schedule and provide individual orientations using free telephone calls or remote videoconferencing. 
(c)Period describedThe period described in this subsection— (1)begins on the first day of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19; and 
(2)ends 90 days after the date on which such public health emergency terminates. CContact Tracing 317221.COVID–19 Testing, Reaching, And Contacting Everyone (a)In generalThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, may award grants to eligible entities to conduct diagnostic testing for COVID–19, to trace and monitor the contacts of infected individuals, and to support the quarantine of such contacts, through— 
(1)mobile health units; and (2)as necessary, testing individuals and providing individuals with services related to testing and quarantine at their residences. 
(b)Permissible uses of fundsA grant recipient under this section may use the grant funds, in support of the activities described in subsection (a)— (1)to hire, train, compensate, and pay the expenses of individuals; and 
(2)to purchase personal protective equipment and other supplies. (c)PriorityIn selecting grant recipients under this section, the Secretary shall give priority to— 
(1)applicants proposing to conduct activities funded under this section in hot spots and medically underserved communities; and (2)applicants that agree, in hiring individuals to carry out activities funded under this section, to hire residents of the area or community where the activities will primarily occur, with higher priority among applicants described in this paragraph given based on the percentage of individuals to be hired from such area or community. 
(d)DistributionIn selecting grant recipients under this section, the Secretary shall ensure that grants are distributed across urban and rural areas. (e)Federal privacy requirementsNothing in this section shall be construed to supersede any Federal privacy or confidentiality requirement, including the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 2033) and section 543 of the Public Health Service Act (42 U.S.C. 290dd–2). 
(f)DefinitionsIn this section: (1)The term eligible entity means— 
(A)a Federally qualified health center (as defined in section 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa))); (B)a school-based health clinic; 
(C)a disproportionate share hospital (as defined under the applicable State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) pursuant to section 1923(a)(1)(A) of such Act (42 U.S.C. 1396r–4)); (D)an academic medical center; 
(E)a nonprofit organization (including any such faith-based organization); (F)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); 
(G)a high school (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));  (H)any Tribal organization including the Indian Health Service and Native American servicing facilities; or 
(I)any other type of entity that is determined by the Secretary to be an eligible entity for purposes of this section. (2)The term emergency period has the meaning given to that term in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)). 
(3)The term hot spot means a geographic area where the rate of infection with the virus that causes COVID–19 exceeds the national average. (4)The term medically underserved community has the meaning given to that term in section 799B of the Public Health Service Act (42 U.S.C. 295p). 
(5)The term Secretary means the Secretary of Health and Human Services. (g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated— 
(1)$100,000,000,000 for fiscal year 2022; and (2)such sums as may be necessary for each of fiscal year 2022 and any subsequent fiscal year during which the emergency period continues. 
317222.National system for COVID–19 testing, contact tracing, surveillance, containment, and mitigation 
(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, and in coordination with State, local, Tribal, and territorial health departments, shall establish and implement a nationwide evidence-based system for— (1)testing, contact tracing, surveillance, containment, and mitigation with respect to COVID–19;  
(2)offering guidance on voluntary isolation and quarantine of individuals infected with, or exposed to individuals infected with, the virus that causes COVID–19; and (3)public reporting on testing, contact tracing, surveillance, and voluntary isolation and quarantine activities with respect to COVID–19. 
(b)Coordination; technical assistanceIn carrying out the national system under this section, the Secretary shall— (1)coordinate State, local, Tribal, and territorial activities related to testing, contact tracing, surveillance, containment, and mitigation with respect to COVID–19, as appropriate; and 
(2)provide technical assistance for such activities, as appropriate. (c)ConsiderationIn establishing and implementing the national system under this section, the Secretary shall take into consideration— 
(1)the State plans referred to in the heading Public Health and Social Services Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139); and (2)the testing strategy submitted under section 317211. 
(d)ReportingThe Secretary shall— (1)not later than December 31, 2021, submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions a preliminary report on the effectiveness of the activities carried out pursuant to this subpart; and 
(2)not later than December 21, 2022, submit to such committees a final report on such effectiveness. 317223.Grants (a)In generalTo implement the national system under section 317222, the Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, shall, subject to the availability of appropriations, award grants to State, local, Tribal, and territorial health departments that seek grants under this section to carry out coordinated testing, contact tracing, surveillance, containment, and mitigation with respect to COVID–19, including— 
(1)diagnostic and surveillance testing and reporting; (2)community-based contact tracing efforts; and 
(3)policies related to voluntary isolation and quarantine of individuals infected with, or exposed to individuals infected with, the virus that causes COVID–19. (b)FlexibilityThe Secretary shall ensure that— 
(1)the grants under subsection (a) provide flexibility for State, local, Tribal, and territorial health departments to modify, establish, or maintain evidence-based systems; and (2)local health departments receive funding from State health departments or directly from the Centers for Disease Control and Prevention to contribute to such systems, as appropriate. 
(c)Allocations 
(1)FormulaThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall allocate amounts made available pursuant to subsection (a) in accordance with a formula to be established by the Secretary that provides a minimum level of funding to each State, local, Tribal, and territorial health department that seeks a grant under this section and allocates additional funding based on the following prioritization: (A)The Secretary shall give highest priority to applicants proposing to serve populations in one or more geographic regions with a high burden of COVID–19 based on data provided by the Centers for Disease Control and Prevention, or other sources as determined by the Secretary. 
(B)The Secretary shall give second highest priority to applicants preparing for, or currently working to mitigate, a COVID–19 surge in a geographic region that does not yet have a high number of reported cases of COVID–19 based on data provided by the Centers for Disease Control and Prevention, or other sources as determined by the Secretary. (C)The Secretary shall give third highest priority to applicants proposing to serve high numbers of low-income and uninsured populations, including medically underserved populations (as defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3))), health professional shortage areas (as defined under section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a))), racial and ethnic minorities, or geographically diverse areas, as determined by the Secretary. 
(2)NotificationNot later than the date that is one week before first awarding grants under this section, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate a notification detailing the formula established under paragraph (1) for allocating amounts made available pursuant to subsection (a). (d)Use of fundsA State, local, Tribal, and territorial health department receiving a grant under this section shall, to the extent possible, use the grant funds for the following activities, or other activities deemed appropriate by the Director of the Centers for Disease Control and Prevention: 
(1)TestingTo implement a coordinated testing system that— (A)leverages or modernizes existing testing infrastructure and capacity; 
(B)is consistent with the updated testing strategy required under section 317211; (C)is coordinated with the State plan for COVID–19 testing prepared as required under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139; 134 Stat. 620, 624); 
(D)is informed by contact tracing and surveillance activities under this subpart; (E)is informed by guidelines established by the Centers for Disease Control and Prevention for which populations should be tested; 
(F)identifies how diagnostic and serological tests in such system shall be validated prior to use; (G)identifies how diagnostic and serological tests and testing supplies will be distributed to implement such system; 
(H)identifies specific strategies for ensuring testing capabilities and accessibility in medically underserved populations (as defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3))), health professional shortage areas (as defined under section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a))), racial and ethnic minority populations, and geographically diverse areas, as determined by the Secretary; (I)identifies how testing may be used, and results may be reported, in both health care settings (such as hospitals, laboratories for moderate or high-complexity testing, pharmacies, mobile testing units, and community health centers) and non-health care settings (such as workplaces, schools, childcare centers, or drive-throughs); 
(J)allows for testing in sentinel surveillance programs, as appropriate; and (K)supports the procurement and distribution of diagnostic and serological tests and testing supplies to meet the goals of the system. 
(2)Contact tracingTo implement a coordinated contact tracing system that— (A)leverages or modernizes existing contact tracing systems and capabilities, including community health workers, health departments, and Federally qualified health centers; 
(B)is able to investigate cases of COVID–19, and help to identify other potential cases of COVID–19, through tracing contacts of individuals with positive diagnoses; (C)establishes culturally competent and multilingual strategies for contact tracing, which may include consultation with and support for cultural or civic organizations with established ties to the community; 
(D)provides individuals identified under the contact tracing program with information and support for containment or mitigation; (E)enables State, local, Tribal, and territorial health departments to work with a nongovernmental, community partner or partners and State and local workforce development systems (as defined in section 3(67) of Workforce Innovation and Opportunity Act (29 U.S.C. 3102(67))) receiving grants under section 317224(b) of this subtitle to hire and compensate a locally-sourced contact tracing workforce, if necessary, to supplement the public health workforce, to— 
(i)identify the number of contact tracers needed for the respective State, locality, territorial, or Tribal health department to identify all cases of COVID–19 currently in the jurisdiction and those anticipated to emerge over the next 18 months in such jurisdiction; (ii)outline qualifications necessary for contact tracers; 
(iii)train the existing and newly hired public health workforce on best practices related to tracing close contacts of individuals diagnosed with COVID–19, including the protection of individual privacy and cybersecurity protection; and (iv)equip the public health workforce with tools and resources to enable a rapid response to new cases; 
(F)identifies the level of contact tracing needed within the State, locality, territory, or Tribal area to contain and mitigate the transmission of COVID–19; (G)establishes statewide mechanisms to integrate regular evaluation to the Centers for Disease Control and Prevention regarding contact tracing efforts, makes such evaluation publicly available, and to the extent possible provides for such evaluation at the county level; and 
(H)identifies specific strategies for ensuring contact tracing activities in medically underserved populations (as defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3))), health professional shortage areas (as defined under section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a))), racial and ethnic minority populations, and geographically diverse areas, as determined by the Secretary. (3)SurveillanceTo strengthen the existing public health surveillance system that— 
(A)leverages or modernizes existing surveillance systems within the respective State, local, Tribal, or territorial health department and national surveillance systems; (B)detects and identifies trends in COVID–19 at the county level; 
(C)evaluates State, local, Tribal, and territorial health departments in achieving surveillance capabilities with respect to COVID–19; (D)integrates and improves disease surveillance and immunization tracking; and 
(E)identifies specific strategies for ensuring disease surveillance in medically underserved populations (as defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3))), health professional shortage areas (as defined under section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a))), racial and ethnic minority populations, and geographically diverse areas, as determined by the Secretary. (4)Containment and mitigationTo implement a coordinated containment and mitigation system that— 
(A)leverages or modernizes existing containment and mitigation strategies within the respective State, local, Tribal, or territorial governments and national containment and mitigation strategies; (B)may provide for, connect to, and leverage existing social services and support for individuals who have been infected with or exposed to COVID–19 and who are isolated or quarantined in their homes, such as through— 
(i)food assistance programs; (ii)guidance for household infection control; 
(iii)information and assistance with childcare services; and (iv)information and assistance pertaining to support available under the CARES Act (Public Law 116–136) and this subtitle; 
(C)provides guidance on the establishment of safe, high-quality, facilities for the voluntary isolation of individuals infected with, or quarantine of the contacts of individuals exposed to COVID–19, where hospitalization is not required, which facilities should— (i)be prohibited from making inquiries relating to the citizenship status of an individual isolated or quarantined; and 
(ii)be operated by a non-Federal, community partner or partners that— (I)have previously established relationships in localities;  
(II)work with local places of worship, community centers, medical facilities, and schools to recruit local staff for such facilities; and (III)are fully integrated into State, local, Tribal, or territorial containment and mitigation efforts; and 
(D)identifies specific strategies for ensuring containment and mitigation activities in medically underserved populations (as defined in section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3))), health professional shortage areas (as defined under section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a))), racial and ethnic minority populations, and geographically diverse areas, as determined by the Secretary. (e)ReportingThe Secretary shall facilitate mechanisms for timely, standardized reporting by grantees under this section regarding implementation of the systems established under this section and coordinated processes with the reporting as required and under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Service Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139, 134 Stat. 620), including— 
(1)a summary of county or local health department level information from the States receiving funding, and information from directly funded localities, territories, and Tribal entities, about the activities that will be undertaken using funding awarded under this section, including subgrants; (2)any anticipated shortages of required materials for testing for COVID–19 under subsection (a); and 
(3)other barriers in the prevention, mitigation, or treatment of COVID–19 under this section. (f)Public listing of awardsThe Secretary shall— 
(1)not later than 7 days after first awarding grants under this section, post in a searchable, electronic format a list of all awards made by the Secretary under this section, including the recipients and amounts of such awards; and (2)update such list not less than every 7 days until all funds made available to carry out this section are expended. 
317224.Grants to State and Tribal workforce agencies 
(a)DefinitionsIn this section: (1)In generalExcept as otherwise provided, the terms in this section have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 
(2)Apprenticeship; apprenticeship programThe term apprenticeship or apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act) (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act, as such requirement, standard, or rule was in effect on December 30, 2019. (3)Contact tracing and related positionsThe term contact tracing and related positions means employment related to contact tracing, surveillance, containment, and mitigation activities as described in paragraphs (2), (3), and (4) of section 317223(d).  
(4)Eligible entityThe term eligible entity means— (A)a State or territory, including the District of Columbia and Puerto Rico; 
(B)an Indian Tribe, Tribal organization, Alaska Native entity, Indian-controlled organizations serving Indians, or Native Hawaiian organizations; (C)an outlying area; or 
(D)a local board, if an eligible entity under subparagraphs (A) through (C) has not applied with respect to the area over which the local board has jurisdiction as of the date on which the local board submits an application under subsection (c).  (5)Eligible individualNotwithstanding section 170(b)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(b)(2)), the term eligible individual means an individual seeking or securing employment in contact tracing and related positions and served by an eligible entity or community-based organization receiving funding under this section. 
(6)SecretaryThe term Secretary means the Secretary of Labor. (b)Grants (1)In generalSubject to the availability of appropriations under subsection (g), the Secretary shall award national dislocated worker grants under section 170(b)(1)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(b)(1)(B)) to each eligible entity that seeks a grant to assist local boards and community-based organizations in carrying out activities under subsections (f) and (d), respectively, for the following purposes: 
(A) To support the recruitment, placement, and training, as applicable, of eligible individuals seeking employment in contact tracing and related positions in accordance with the national system for COVID–19 testing, contact tracing, surveillance, containment, and mitigation established under section 317222.  (B)To assist with the employment transition to new employment or education and training of individuals employed under this section in preparation for and upon termination of such employment. 
(2)TimelineThe Secretary of Labor shall— (A)issue application requirements under subsection (c) not later than 10 days after the date of enactment of this section; and 
(B)award grants to an eligible entity under paragraph (1) not later than 10 days after the date on which the Secretary receives an application from such entity.  (c)Grant applicationAn eligible entity applying for a grant under this section shall submit an application to the Secretary, at such time and in such form and manner as the Secretary may reasonably require, which shall include a description of— 
(1)how the eligible entity will support the recruitment, placement, and training, as applicable, of eligible individuals seeking employment in contact tracing and related positions by partnering with— (A)a State, local, Tribal, or territorial health department; or 
(B)one or more nonprofit or community-based organizations partnering with such health departments; (2)how the activities described in paragraph (1) will support State efforts to address the demand for contact tracing and related positions with respect to— 
(A)the State plans referred to in the heading Public Health and Social Services Emergency Fund in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139);  (B)the testing strategy submitted under section 317211; and 
(C)the number of eligible individuals that the State plans to recruit and train under the plans and strategies described in subparagraphs (A) and (B);  (3)the specific strategies for recruiting and placement of eligible individuals from or residing within the communities in which they will work, including— 
(A)plans for the recruitment of eligible individuals to serve as contact tracers and related positions, including dislocated workers, individuals with barriers to employment, veterans, new entrants in the workforce, or underemployed or furloughed workers, who are from or reside in or near the local area in which they will serve, and who, to the extent practicable— (i)have experience or a background in industry-sectors and occupations such as public health, social services, customer service, case management, or occupations that require related qualifications, skills, or competencies, such as strong interpersonal and communication skills, needed for contact tracing and related positions, as described in section 317223(d)(2)(E)(ii); or 
(ii)seek to transition to public health and public health related occupations upon the conclusion of employment in contact tracing and related positions; and (B)how such strategies will take into account the diversity of such community, including racial, ethnic, socioeconomic, linguistic, or geographic diversity; 
(4)the amount, timing, and mechanisms for distribution of funds provided to local boards or through subgrants as described in subsection (d); (5)for eligible entities described in subparagraphs (A) through (C) of subsection (a)(4), a description of how the eligible entity will ensure the equitable distribution of funds with respect to— 
(A)geography (such as urban and rural distribution); (B)medically underserved populations (as defined in section 33(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b))); 
(C)health professional shortage areas (as defined under section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a))); and (D)the racial and ethnic diversity of the area; and 
(6)for eligible entities who are local boards, a description of how a grant to such eligible entity would serve the equitable distribution of funds as described in paragraph (5).  (d)Subgrant authorization and application process (1)In generalAn eligible entity may award a subgrant to one or more community-based organizations for the purposes of partnering with a State or local board to conduct outreach and education activities to inform potentially eligible individuals about employment opportunities in contact tracing and related positions. 
(2)ApplicationA community-based organization shall submit an application at such time and in such manner as the eligible entity may reasonably require, including— (A)a demonstration of the community-based organization’s established expertise and effectiveness in community outreach in the local area that such organization plans to serve; 
(B)a demonstration of the community-based organization’s expertise in providing employment or public health information to the local areas in which such organization plans to serve; and (C)a description of the expertise of the community-based organization in utilizing culturally competent and multilingual strategies in the provision of services. 
(e)Grant distribution 
(1)Federal distribution 
(A)Use of funds The Secretary of Labor shall use the funds appropriated to carry out this section as follows: (i)Subject to clause (ii), the Secretary shall distribute funds among eligible entities in accordance with a formula to be established by the Secretary that provides a minimum level of funding to each eligible entity that seeks a grant under this section and allocates additional funding as follows: 
(I)The formula shall give first priority based on the number and proportion of contact tracing and related positions that the State plans to recruit, place, and train individuals as a part of the State strategy described in subsection (c)(2)(A). (II)Subject to subclause (I), the formula shall give priority in accordance with section 317223(c). 
(ii)Not more than 2 percent of the funding for administration of the grants and for providing technical assistance to recipients of funds under this section. (B)Equitable distributionIf the geographic region served by one or more eligible entities overlaps, the Secretary shall distribute funds among such entities in such a manner that ensures equitable distribution with respect to the factors under subsection (c)(5).  
(2)Eligible entity use of fundsAn eligible entity described in subparagraphs (A) through (C) of subsection (a)(4)— (A)shall, not later than 30 days after the date on which the entity receives grant funds under this section, provide not less than 70 percent of grant funds to local boards for the purpose of carrying out activities in subsection (f);  
(B)may use up to 20 percent of such funds to make subgrants to community-based organizations in the service area to conduct outreach, to potential eligible individuals, as described in subsection (d); (C)in providing funds to local boards and awarding subgrants under this subsection shall ensure the equitable distribution with respect to the factors described in subsection (c)(5); and 
(D)may use not more than 10 percent of the funds awarded under this section for the administrative costs of carrying out the grant and for providing technical assistance to local boards and community-based organizations.  (3)Local board use of fundsA local board, or an eligible entity that is a local board, shall use— 
(A)not less than 60 percent of the funds for recruitment and training for COVID–19 testing, contact tracing, surveillance, containment, and mitigation established under section 317222; (B)not less than 30 of the funds to support the transition of individuals hired as contact tracers and related positions into an education or training program, or unsubsidized employment upon completion of such positions; and 
(C)not more than 10 percent of the funds for administrative costs. (f)Eligible activitiesThe State or local boards shall use funds awarded under this section to support the recruitment and placement of eligible individuals, training and employment transition as related to contact tracing and related positions, and for the following activities: 
(1)Establishing or expanding partnerships with— (A)State, local, Tribal, and territorial public health departments; 
(B)community-based health providers, including community health centers and rural health clinics; (C)labor organizations or joint labor management organizations; 
(D)two-year and four-year institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), including institutions eligible to receive funds under section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); and (E)community action agencies or other community-based organizations serving local areas in which there is a demand for contact tracing and related positions.  
(2)Providing training for contact tracing and related positions in coordination with State, local, Tribal, or territorial health departments that is consistent with the State or territorial testing and contact tracing strategy, and ensuring that eligible individuals receive compensation while participating in such training.  (3)Providing eligible individuals with— 
(A)adequate and safe equipment, environments, and facilities for training and supervision, as applicable; (B)information regarding the wages and benefits related to contact tracing and related positions, as compared to State, local, and national averages; 
(C)supplies and equipment needed by the eligible individuals to support placement of an individual in contact tracing and related positions, as applicable;  (D)an individualized employment plan for each eligible individual, as applicable— 
(i)in coordination with the entity employing the eligible individual in a contact tracing and related positions; and (ii)which shall include providing a case manager to work with each eligible individual to develop the plan, which may include— 
(I)identifying employment and career goals, and setting appropriate achievement objectives to attain such goals; and (II)exploring career pathways that lead to in-demand industries and sectors, including in public health and related occupations; and 
(E)services for the period during which the eligible individual is employed in a contact tracing and related position to ensure job retention, which may include— (i)supportive services throughout the term of employment; 
(ii)a continuation of skills training as related to employment in contact tracing and related positions, that is conducted in collaboration with the employers of such individuals; (iii)mentorship services and job retention support for eligible individuals; or 
(iv)targeted training for managers and workers working with eligible individuals (such as mentors), and human resource representatives; (4)Supporting the transition and placement in unsubsidized employment for eligible individuals serving in contact tracing and related positions after such positions are no longer necessary in the State or local area, including— 
(A)any additional training and employment activities as described in section 170(d)(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(d)(4)); (B)developing the appropriate combination of services to enable the eligible individual to achieve the employment and career goals identified under paragraph (3)(D)(ii)(I); and 
(C)services to assist eligible individuals in maintaining employment for not less than 12 months after the completion of employment in contact tracing and related positions, as appropriate. (5)Any other activities as described in subsections (a)(3) and (b) of section 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174). 
(g)LimitationNotwithstanding section 170(d)(3)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225(d)(3)(A)), a person may be employed in a contact tracing and related positions using funds under this section for a period not greater than 2 years.  (h)Reporting by the Department of Labor (1)In generalNot later than 120 days of the enactment of this Act, and once grant funds have been expended under this section, the Secretary shall report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate, and make publicly available a report containing a description of— 
(A)the number of eligible individuals recruited, hired, and trained in contact tracing and related positions; (B)the number of individuals successfully transitioned to unsubsidized employment or training at the completion of employment in contact tracing and related positions using funds under this subpart; 
(C)the number of such individuals who were unemployed prior to being hired, trained, or deployed as described in paragraph (1); (D)the performance of each program supported by funds under this subpart with respect to the indicators of performance under section 116 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141), as applicable; 
(E)the number of individuals in unsubsidized employment within six months and 1 year, respectively, of the conclusion of employment in contact tracing and related positions and, of those, the number of individuals within a State, territorial, or local public health department in an occupation related to public health; (F)any information on how eligible entities, local boards, or community-based organizations that received funding under this subsection were able to support the goals of the national system for COVID–19 testing, contact tracing, surveillance, containment, and mitigation established under section 317222 of this subtitle; and 
(G)best practices for improving and increasing the transition of individuals employed in contract tracing and related positions to unsubsidized employment.  (2)DisaggregationAll data reported under paragraph (1) shall be disaggregated by race, ethnicity, sex, age, and, with respect to individuals with barriers to employment, subpopulation of such individuals, except for when the number of participants in a category is insufficient to yield statistically reliable information or when the results would reveal personally identifiable information about an individual participant. 
(i)Special ruleAny funds used for programs under this section that are used to fund an apprenticeship or apprenticeship program shall only be used for, or provided to, an apprenticeship or apprenticeship program that meets the definition of such term subsection (a) of this section, including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of an apprenticeship or an apprenticeship program. (j)Information sharing requirement for HHSThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall provide the Secretary of Labor, acting through the Assistant Secretary of the Employment and Training Administration, with information on grants under section 317223, including— 
(1) the formula used to award such grants to State, local, Tribal, and territorial health departments; (2)the dollar amounts of and scope of the work funded under such grants; 
(3)the geographic areas served by eligible entities that receive such grants; and (4)the number of contact tracers and related positions to be hired using such grants. 
(k)Authorization of appropriationsOf the amounts appropriated to carry out this subpart, $500,000,000 shall be used by the Secretary of Labor to carry out subsections (a) through (h) of this section. 3Free Treatment for All Americans 317301.Coverage at no cost sharing of COVID–19 vaccine and treatment (a)Medicaid (1)In generalSection 1905(a)(4) of the Social Security Act (42 U.S.C. 1396d(a)(4)) is amended— 
(A)by striking and (D) and inserting (D); and (B)by striking the semicolon at the end and inserting ; (E) during the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of The Heroes Act, a COVID–19 vaccine licensed under section 351 of the Public Health Service Act, or approved or authorized under sections 505 or 564 of the Federal Food, Drug, and Cosmetic Act, and administration of the vaccine; and (F) during such portion of the emergency period described in paragraph (1)(B) of section 1135(g), items or services for the prevention or treatment of COVID–19, including drugs approved or authorized under such section 505 or such section 564 or, without regard to the requirements of section 1902(a)(10)(B) (relating to comparability), in the case of an individual who is diagnosed with or presumed to have COVID–19, during such portion of such emergency period during which such individual is infected (or presumed infected) with COVID–19, the treatment of a condition that may complicate the treatment of COVID–19;.  
(2)Prohibition of cost sharing 
(A)In generalSubsections (a)(2) and (b)(2) of section 1916 of the Social Security Act (42 U.S.C. 1396o) are each amended— (i)in subparagraph (F), by striking or at the end;  
(ii)in subparagraph (G), by striking ; and and inserting ;; and (iii)by adding at the end the following subparagraphs: 
 
(H)during the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of this subparagraph, a COVID–19 vaccine licensed under section 351 of the Public Health Service Act, or approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act, and the administration of such vaccine; or (I)during such portion of the emergency period described in paragraph (1)(B) of section 1135(g), any item or service furnished for the treatment of COVID–19, including drugs approved or authorized under such section 505 or such section 564 or, in the case of an individual who is diagnosed with or presumed to have COVID–19, during the portion of such emergency period during which such individual is infected (or presumed infected) with COVID–19, the treatment of a condition that may complicate the treatment of COVID–19; and. 
(B)Application to alternative cost sharingSection 1916A(b)(3)(B) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended—  (i)in clause (xi), by striking any visit and inserting any service; and 
(ii)by adding at the end the following clauses:  (xii)During the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of this clause, a COVID–19 vaccine licensed under section 351 of the Public Health Service Act, or approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act, and the administration of such vaccine. 
(xiii)During such portion of the emergency period described in paragraph (1)(B) of section 1135(g), an item or service furnished for the treatment of COVID–19, including drugs approved or authorized under such section 505 or such section 564 or, in the case of an individual who is diagnosed with or presumed to have COVID–19, during such portion of such emergency period during which such individual is infected (or presumed infected) with COVID–19, the treatment of a condition that may complicate the treatment of COVID–19.. (C)ClarificationThe amendments made by this subsection shall apply with respect to a State plan of a territory in the same manner as a State plan of one of the 50 States. 
(b)State pediatric vaccine distribution programSection 1928 of the Social Security Act (42 U.S.C. 1396s) is amended— (1)in subsection (a)(1)— 
(A)in subparagraph (A), by striking ; and and inserting a semicolon; (B)in subparagraph (B), by striking the period and inserting ; and; and 
(C)by adding at the end the following subparagraph:   (C)during the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of this subparagraph, each vaccine-eligible child (as defined in subsection (b)) is entitled to receive a COVID–19 vaccine from a program-registered provider (as defined in subsection (h)(7)) without charge for—  
(i)the cost of such vaccine; or (ii)the administration of such vaccine.; 
(2)in subsection (c)(2)— (A)in subparagraph (C)(ii), by inserting , but, during the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of The Heroes Act, may not impose a fee for the administration of a COVID–19 vaccine before the period; and 
(B)by adding at the end the following subparagraph:  (D)The provider will provide and administer an approved COVID–19 vaccine to a vaccine-eligible child in accordance with the same requirements as apply under the preceding subparagraphs to the provision and administration of a qualified pediatric vaccine to such a child.; and 
(3)in subsection (d)(1), in the first sentence, by inserting , including, during the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of The Heroes Act, with respect to a COVID–19 vaccine licensed under section 351 of the Public Health Service Act, or approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act before the period. (c)CHIP (1)In generalSection 2103(c) of the Social Security Act (42 U.S.C. 1397cc(c)) is amended by adding at the end the following paragraph:  
 
(11)Coverage of COVID–19 vaccines and treatmentRegardless of the type of coverage elected by a State under subsection (a), child health assistance provided under such coverage for targeted low-income children and, in the case that the State elects to provide pregnancy-related assistance under such coverage pursuant to section 2112, such pregnancy-related assistance for targeted low-income pregnant women (as defined in section 2112(d)) shall include coverage, during the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of this paragraph, of— (A)a COVID–19 vaccine licensed under section 351 of the Public Health Service Act, or approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act, and the administration of such vaccine; and 
(B)any item or service furnished for the treatment of COVID–19, including drugs approved or authorized under such section 505 or such section 564, or, in the case of an individual who is diagnosed with or presumed to have COVID–19, during the portion of such emergency period during which such individual is infected (or presumed infected) with COVID–19, the treatment of a condition that may complicate the treatment of COVID–19.. (2)Prohibition of cost sharingSection 2103(e)(2) of the Social Security Act (42 U.S.C. 1397cc(e)(2)), as amended by section 6004(b)(3) of the Families First Coronavirus Response Act, is amended— 
(A)in the paragraph header, by inserting a COVID–19 vaccine, COVID–19 treatment, before or pregnancy-related assistance; and (B)by striking visits described in section 1916(a)(2)(G), or and inserting services described in section 1916(a)(2)(G), vaccines described in section 1916(a)(2)(H) administered during the portion of the emergency period described in paragraph (1)(B) of section 1135(g) beginning on the date of the enactment of The Heroes Act, items or services described in section 1916(a)(2)(I) furnished during such emergency period, or. 
(d)Conforming amendmentsSection 1937 of the Social Security Act (42 U.S.C. 1396u–7) is amended—  (1)in subsection (a)(1)(B), by inserting , under subclause (XXIII) of section 1902(a)(10)(A)(ii), after section 1902(a)(10)(A)(i); and 
(2)in subsection (b)(5), by adding before the period the following: , and, effective on the date of the enactment of The Heroes Act, must comply with subparagraphs (F) through (I) of subsections (a)(2) and (b)(2) of section 1916 and subsection (b)(3)(B) of section 1916A. (e)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act and shall apply with respect to a COVID–19 vaccine beginning on the date that such vaccine is licensed under section 351 of the Public Health Service Act (42 U.S.C. 262), or approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act.  
317302.Optional coverage at no cost sharing of COVID–19 treatment and vaccines under Medicaid for uninsured individuals 
(a)In generalSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended, in the matter following subparagraph (G), by striking and any visit described in section 1916(a)(2)(G) and inserting the following: , any COVID–19 vaccine that is administered during any such portion (and the administration of such vaccine), any item or service that is furnished during any such portion for the treatment of COVID–19, including drugs approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act, or, in the case of an individual who is diagnosed with or presumed to have COVID–19, during the period such individual is infected (or presumed infected) with COVID–19, the treatment of a condition that may complicate the treatment of COVID–19, and any services described in section 1916(a)(2)(G). (b)Definition of uninsured individual (1)In generalSubsection (ss) of section 1902 of the Social Security Act (42 U.S.C. 1396a) is amended to read as follows: 
 
(ss)Uninsured individual definedFor purposes of this section, the term uninsured individual means, notwithstanding any other provision of this title, any individual who is not covered by minimum essential coverage (as defined in section 5000A(f)(1) of the Internal Revenue Code of 1986).. (2)Effective dateThe amendment made by paragraph (1) shall take effect and apply as if included in the enactment of the Families First Coronavirus Response Act (Public Law 116–127). 
(c)Clarification regarding emergency services for certain individualsSection 1903(v)(2) of the Social Security Act (42 U.S.C. 1396b(v)(2)) is amended by adding at the end the following flush sentence:  For purposes of subparagraph (A), care and services described in such subparagraph include any in vitro diagnostic product described in section 1905(a)(3)(B) (and the administration of such product), any COVID–19 vaccine (and the administration of such vaccine), any item or service that is furnished for the treatment of COVID–19, including drugs approved or authorized under section 505 or 564 of the Federal Food, Drug, and Cosmetic Act, or a condition that may complicate the treatment of COVID–19, and any services described in section 1916(a)(2)(G).. (d)Inclusion of COVID–19 concern as an emergency conditionSection 1903(v)(3) of the Social Security Act (42 U.S.C. 1396b(v)(3)) is amended by adding at the end the following flush sentence: 
 
Such term includes any indication that an alien described in paragraph (1) may have contracted COVID–19.. 
317303.Coverage of treatments for COVID–19 at no cost sharing under the Medicare Advantage program 
(a)In generalSection 1852(a)(1)(B) of the Social Security Act (42 U.S.C. 1395w–22(a)(1)(B)) is amended by adding at the end the following new clause:  (vii)Special coverage rules for specified COVID–19 treatment servicesNotwithstanding clause (i), in the case of a specified COVID–19 treatment service (as defined in section 30201(b) of The Heroes Act) that is furnished during a plan year occurring during any portion of the emergency period defined in section 1135(g)(1)(B) beginning on or after the date of the enactment of this clause, a Medicare Advantage plan may not, with respect to such service, impose— 
(I)any cost-sharing requirement (including a deductible, copayment, or coinsurance requirement); and (II)in the case such service is a critical specified COVID–19 treatment service (including ventilator services and intensive care unit services), any prior authorization or other utilization management requirement.A Medicare Advantage plan may not take the application of this clause into account for purposes of a bid amount submitted by such plan under section 1854(a)(6). . 
(b)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise. 317304.Requiring coverage under Medicare PDPS and MA–PD plans, without the imposition of cost sharing or utilization management requirements, of drugs intended to treat COVID–19 during certain emergencies (a)Coverage requirementSection 1860D–4(b)(3) of the Social Security Act (42 U.S.C. 1395w–104(b)(3)) is amended by adding at the end the following new subparagraph: 
 
(I)Required inclusion of drugs intended to treat COVID–19 
(i)In generalNotwithstanding any other provision of law, a PDP sponsor offering a prescription drug plan shall, with respect to a plan year, any portion of which occurs during the period described in clause (ii), be required to— (I)include in any formulary— 
(aa)all covered part D drugs with a medically accepted indication (as defined in section 1860D–2(e)(4)) to treat COVID–19 that are marketed in the United States; and (bb)all drugs authorized under section 564 or 564A of the Federal Food, Drug, and Cosmetic Act to treat COVID–19; and 
(II)not impose any prior authorization or other utilization management requirement with respect to such drugs described in item (aa) or (bb) of subclause (I) (other than such a requirement that limits the quantity of drugs due to safety). (ii)Period describedFor purposes of clause (i), the period described in this clause is the period during which there exists the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus (including any renewal of such declaration pursuant to such section).. 
(b)Elimination of cost sharing 
(1)Elimination of cost-sharing for drugs intended to treat COVID–19 under standard and alternative prescription drug coverageSection 1860D–2 of the Social Security Act (42 U.S.C. 1395w–102) is amended— (A)in subsection (b)— 
(i)in paragraph (1)(A), by striking The coverage and inserting Subject to paragraph (8), the coverage; (ii)in paragraph (2)— 
(I)in subparagraph (A), by inserting after Subject to subparagraphs (C) and (D) the following: and paragraph (8); (II)in subparagraph (C)(i), by striking paragraph (4) and inserting paragraphs (4) and (8); and 
(III)in subparagraph (D)(i), by striking paragraph (4) and inserting paragraphs (4) and (8); (iii)in paragraph (4)(A)(i), by striking The coverage and inserting Subject to paragraph (8), the coverage; and 
(iv)by adding at the end the following new paragraph:  (8)Elimination of cost-sharing for drugs intended to treat COVID–19The coverage does not impose any deductible, copayment, coinsurance, or other cost-sharing requirement for drugs described in section 1860D–4(b)(3)(I)(i)(I) with respect to a plan year, any portion of which occurs during the period during which there exists the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus (including any renewal of such declaration pursuant to such section).; and 
(B)in subsection (c), by adding at the end the following new paragraph:  (4)Same elimination of cost-sharing for drugs intended to treat COVID–19The coverage is in accordance with subsection (b)(8).. 
(2)Elimination of cost-sharing for drugs intended to treat COVID–19 dispensed to individuals who are subsidy eligible individualsSection 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is amended— (A)in paragraph (1)— 
(i)in subparagraph (D)— (I)in clause (ii), by striking In the case of and inserting Subject to subparagraph (F), in the case of; and 
(II)in clause (iii), by striking In the case of and inserting Subject to subparagraph (F), in the case of; and (ii)by adding at the end the following new subparagraph: 
 
(F)Elimination of cost-sharing for drugs intended to treat COVID–19Coverage that is in accordance with section 1860D–2(b)(8).; and (B)in paragraph (2)— 
(i)in subparagraph (B), by striking A reduction and inserting Subject to subparagraph (F), a reduction;  (ii)in subparagraph (D), by striking The substitution and inserting Subject to subparagraph (F), the substitution; 
(iii)in subparagraph (E), by inserting after Subject to the following: subparagraph (F) and; and (iv)by adding at the end the following new subparagraph: 
 
(F)Elimination of cost-sharing for drugs intended to treat COVID–19Coverage that is in accordance with section 1860D–2(b)(8).. (c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise. 
317305.Coverage of COVID–19 related treatment at no cost sharing 
(a)In generalA group health plan and a health insurance issuer offering group or individual health insurance coverage (including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act)) shall provide coverage, and shall not impose any cost sharing (including deductibles, copayments, and coinsurance) requirements, for the following items and services furnished during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act: (1)Medically necessary items and services (including in-person or telehealth visits in which such items and services are furnished) that are furnished to an individual who has been diagnosed with (or after provision of the items and services is diagnosed with) COVID–19 to treat or mitigate the effects of COVID–19. 
(2)Medically necessary items and services (including in-person or telehealth visits in which such items and services are furnished) that are furnished to an individual who is presumed to have COVID–19 but is never diagnosed as such, if the following conditions are met: (A)Such items and services are furnished to the individual to treat or mitigate the effects of COVID–19 or to mitigate the impact of COVID–19 on society. 
(B)Health care providers have taken appropriate steps under the circumstances to make a diagnosis, or confirm whether a diagnosis was made, with respect to such individual, for COVID–19, if possible. (b)Items and services related to COVID–19For purposes of this section— 
(1)not later than one week after the date of the enactment of this section, the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury shall jointly issue guidance specifying applicable diagnoses and medically necessary items and services related to COVID–19; and (2)such items and services shall include all items or services that are relevant to the treatment or mitigation of COVID–19, regardless of whether such items or services are ordinarily covered under the terms of a group health plan or group or individual health insurance coverage offered by a health insurance issuer. 
(c)Enforcement 
(1)Application with respect to PHSA, ERISA, and IRCThe provisions of this section shall be applied by the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury to group health plans and health insurance issuers offering group or individual health insurance coverage as if included in the provisions of part A of title XXVII of the Public Health Service Act, part 7 of the Employee Retirement Income Security Act of 1974, and subchapter B of chapter 100 of the Internal Revenue Code of 1986, as applicable.  (2)Private right of actionAn individual with respect to whom an action is taken by a group health plan or health insurance issuer offering group or individual health insurance coverage in violation of subsection (a) may commence a civil action against the plan or issuer for appropriate relief. The previous sentence shall not be construed as limiting any enforcement mechanism otherwise applicable pursuant to paragraph (1). 
(d)ImplementationThe Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury may implement the provisions of this section through sub-regulatory guidance, program instruction or otherwise.  (e)TermsThe terms group health plan; health insurance issuer; group health insurance coverage, and individual health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), section 733 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b), and section 9832 of the Internal Revenue Code of 1986, as applicable. 
317306.Reimbursement for additional health services relating to coronavirusTitle V of division A of the Families First Coronavirus Response Act (Public Law 116–127) is amended under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund by inserting , or treatment related to SARS–CoV–2 or COVID–19 for uninsured individuals after or visits described in paragraph (2) of such section for uninsured individuals. 4Federal Health Equity Oversight 317401.COVID-19 Racial and Ethnic Disparities Task Force Act of 2020 (a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish an interagency task force, to be known as the COVID–19 Racial and Ethnic Disparities Task Force (referred to in this section as the task force), to gather data about disproportionately affected communities and provide recommendations to combat the racial and ethnic disparities in the COVID–19 response throughout the United States and in response to future public health crises. 
(b)MembershipThe task force shall be composed of the following: (1)The Secretary of Health and Human Services. 
(2)The Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services. (3)The Assistant Secretary for Preparedness and Response of the Department of Health and Human Services. 
(4)The Director of the Centers for Disease Control and Prevention. (5)The Director of the National Institutes of Health. 
(6)The Commissioner of Food and Drugs. (7)The Administrator of the Federal Emergency Management Agency. 
(8)The Director of the National Institute on Minority Health and Health Disparities. (9)The Director of the Indian Health Service. 
(10)The Administrator of the Centers for Medicare & Medicaid Services. (11)The Director of the Agency for Healthcare Research and Quality. 
(12)The Surgeon General. (13)The Administrator of the Health Resources and Services Administration. 
(14)The Director of the Office of Minority Health. (15)The Secretary of Housing and Urban Development. 
(16)The Secretary of Education. (17)The Secretary of Labor. 
(18)The Secretary of Defense. (19)The Secretary of Transportation. 
(20)The Secretary of the Treasury. (21)The Administrator of the Small Business Administration. 
(22)The Administrator of the Environmental Protection Agency. (23)Five health care professionals with expertise in addressing racial and ethnic disparities, with at least one representative from a rural area, to be appointed by the Secretary. 
(24)Five policy experts specializing in addressing racial and ethnic disparities in education or racial and ethnic economic inequality to be appointed by the Secretary. (25)Six representatives from community-based organizations specializing in providing culturally competent care or services and addressing racial and ethnic disparities, to be appointed by the Secretary, with at least one representative from an urban Indian organization and one representative from a national organization that represents Tribal governments with expertise in Tribal public health. 
(26)Six State, local, territorial, or Tribal public health officials representing departments of public health, who shall represent jurisdictions from different regions of the United States with relatively high concentrations of historically marginalized populations, to be appointed by the Secretary, with at least one territorial representative and one representative of a Tribal public health department. (c)Administrative provisions (1)Appointment of non-government membersNotwithstanding any other provision of law, the Secretary shall appoint all non-government members of the task force within 30 days of the date enactment of this section. 
(2)ChairpersonThe Secretary shall serve as the chairperson of the task force. The Director of the Office of Minority Health shall serve as the vice chairperson.  (3)StaffThe task force shall have 10 full-time staff members. 
(4)MeetingsNot later than 45 days after the date of enactment of this section, the full task force shall have its first meeting. The task force shall convene at least once a month thereafter. (5)SubcommitteesThe chairperson and vice chairperson of the task force are authorized to establish subcommittees to consider specific issues related to the broader mission of addressing racial and ethnic disparities. 
(d)Federal Emergency Management Agency Resource Allocation Reporting and Recommendations 
(1)Weekly reportsNot later than 7 days after the task force first meets, and weekly thereafter, the task force shall submit to Congress and the Federal Emergency Management Agency a report that includes— (A)a description of COVID–19 patient outcomes, including cases, hospitalizations, patients on ventilation, and mortality, disaggregated by race and ethnicity (where such data is missing, the task force shall utilize appropriate authorities to improve data collection); 
(B)the identification of communities that lack resources to combat the COVID–19 pandemic, including personal protective equipment, ventilators, hospital beds, testing kits, testing supplies, vaccinations (when available), resources to conduct surveillance and contact tracing, funding, staffing, and other resources the task force deems essential as needs arise; (C)the identification of communities where racial and ethnic disparities in COVID–19 infection, hospitalization, and death rates are out of proportion to the community’s population by a certain threshold, to be determined by the task force based on available public health data; 
(D)recommendations about how to best allocate critical COVID–19 resources to— (i)communities with disproportionately high COVID–19 infection, hospitalization, and death rates; and 
(ii)communities identified in subparagraph (C); (E)with respect to communities that are able to reduce racial and ethnic disparities effectively, a description of best practices involved; and 
(F)an update with respect to the response of the Federal Emergency Management Agency to the task force’s previous weeks’ recommendations under this section.  (2)General consultationIn submitting weekly reports and recommendations under this subsection, the task force shall consult with and notify State, local, territorial, and Tribal officials and community-based organizations from communities identified as disproportionately impacted by COVID–19. 
(3)Consultation with indian tribesIn submitting weekly reports and recommendations under this subsection, the Director of Indian Health Service shall, in coordination with the task force, consult with Indian Tribes and Tribal organizations that are disproportionately affected by COVID–19 on a government to government basis to identify specific needs and recommendations.  (4)DisseminationReports under this subsection shall be disseminated to all relevant stakeholders, including State, local, territorial, and Tribal officials, and public health departments. 
(5)Tribal dataThe task force, in consultation with Indian Tribes and Tribal organizations, shall ensure that an Indian Tribe consents to any public reporting of health data.  (e)COVID–19 relief oversight and implementation reportsNot later than 14 days after the task force first meets, and not later than every 14 days thereafter, the task force shall submit to Congress and the relevant Federal agencies a report that includes— 
(1)an examination of funds distributed under COVID–19-related relief and stimulus laws (enacted prior to and after the date of enactment of this Act), including the Coronavirus Preparedness and Response Emergency Supplemental Appropriations Act, 2020 (Public Law 116–123), the Families First Coronavirus Response Act (Public Law 116–127), the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), and the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), and how that distribution impacted racial and ethnic disparities with respect to the COVID–19 pandemic; and  (2)recommendations to relevant Federal agencies about how to disburse any undisbursed funding from COVID–19-related relief and stimulus laws (enacted prior to and after the date of enactment of this Act), including those laws described in paragraph (1), to address racial and ethnic disparities with respect to the COVID–19 pandemic, including recommendations to— 
(A)the Department of Health and Human Services about disbursement of funds under the Public Health and Social Service Emergency Fund; (B)the Small Business Administration about disbursement of funds under the Paycheck Protection Program and the Economic Injury Disaster Loan Program; and 
(C)the Department of Education about disbursement of funds under the Education Stabilization Fund.  (f)Final COVID–19 reportsNot later than 90 days after the date on which the President declares the end of the COVID–19 public health emergency first declared by the Secretary on January 31, 2020, the task force shall submit to Congress a report that— 
(1)describes inequities within the health care system, implicit bias, structural racism, and social determinants of health (including housing, nutrition, education, economic, and environmental factors) that contributed to racial and ethnic health disparities with respect to the COVID–19 pandemic and how these factors contributed to such disparities; (2)examines the initial Federal response to the COVID–19 pandemic and its impact on the racial and ethnic disparities in COVID–19 infection, hospitalization, and death rates; and 
(3)contains recommendations to combat racial and ethnic disparities in future infectious disease responses, including future COVID–19 outbreaks. (g)Sunset and successor task force (1)SunsetThe task force shall terminate on the date that is 90 days after the date on which the President declares the end of the COVID–19 public health emergency first declared by the Secretary on January 31, 2020. 
(2)SuccessorUpon the termination of the task force under paragraph (1), the Secretary shall establish a permanent Infectious Disease Racial and Ethnic Disparities Task Force based on the membership, convening, and reporting requirements recommended by the task force in reports submitted under this section. (h)Authorization of appropriationsThere is authorized to be appropriated, such sums as may be necessary to carry out this section.  
317402.Protection of the HHS Offices of Minority Health 
(a)In generalPursuant to section 1707A of the Public Health Service Act (42 U.S.C. 300u–6a), the Offices of Minority Health established within the Centers for Disease Control and Prevention, the Health Resources and Services Administration, the Substance Abuse and Mental Health Services Administration, the Agency for Healthcare Research and Quality, the Food and Drug Administration, and the Centers for Medicare & Medicaid Services, are offices that, regardless of change in the structure of the Department of Health and Human Services, shall report to the Secretary of Health and Human Services. (b)Sense of CongressIt is the sense of the Congress that any effort to eliminate or consolidate such Offices of Minority Health undermines the progress achieved so far. 
317403.Establish an interagency counsel and grant programs on social determinants of health 
(a)Short titleThis section may be cited as the Social Determinants Accelerator Act of 2020. (b)Findings; purposes (1)FindingsCongress finds the following: 
(A)There is a significant body of evidence showing that economic and social conditions have a powerful impact on individual and population health outcomes, including health disparities associated with public health emergencies, and well-being, as well as medical costs. (B)State, local, and Tribal governments and the service delivery partners of such governments face significant challenges in coordinating benefits and services delivered through the Medicaid program and other social services programs because of the fragmented and complex nature of Federal and State funding and administrative requirements. 
(C)The Federal Government should prioritize and proactively assist State and local governments to strengthen the capacity of State and local governments to improve health and social outcomes for individuals, thereby improving cost-effectiveness and return on investment. (2)PurposesThe purposes of this subtitle are as follows: 
(A)To establish effective, coordinated Federal technical assistance to help State and local governments to improve outcomes and cost-effectiveness of, and return on investment from, health and social services programs. (B)To build a pipeline of State and locally designed, cross-sector interventions and strategies that generate rigorous evidence about how to improve health and social outcomes, and increase the cost-effectiveness of, and return on investment from, Federal, State, local, and Tribal health and social services programs. 
(C)To enlist State and local governments and the service providers of such governments as partners in identifying Federal statutory, regulatory, and administrative challenges in improving the health and social outcomes of, cost-effectiveness of, and return on investment from, Federal spending on individuals enrolled in Medicaid. (D)To develop strategies to improve health and social outcomes without denying services to, or restricting the eligibility of, vulnerable populations. 
(c)Social determinants accelerator council 
(1)EstablishmentThe Secretary of Health and Human Services (referred to in this subtitle as the Secretary), in coordination with the Administrator of the Centers for Medicare & Medicaid Services (referred to in this subtitle as the Administrator), shall establish an interagency council, to be known as the Social Determinants Accelerator Interagency Council (referred to in this subtitle as the Council) to achieve the purposes listed in subsection (b)(1). (2)Membership (A)Federal compositionThe Council shall be composed of at least one designee from each of the following Federal agencies: 
(i)The Office of Management and Budget. (ii)The Department of Agriculture. 
(iii)The Department of Education. (iv)The Indian Health Service. 
(v)The Department of Housing and Urban Development. (vi)The Department of Labor. 
(vii)The Department of Transportation. (viii)Any other Federal agency the Chair of the Council determines necessary. 
(B)Designation 
(i)In generalThe head of each agency specified in subparagraph (A) shall designate at least one employee to serve as a member of the Council. (ii)ResponsibilitiesAn employee described in this clause shall be a senior employee of the agency— 
(I)whose responsibilities relate to authorities, policies, and procedures with respect to the health and well-being of individuals receiving medical assistance under a State plan (or a waiver of such plan) under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); or (II)who has authority to implement and evaluate transformative initiatives that harness data or conducts rigorous evaluation to improve the impact and cost-effectiveness of federally funded services and benefits. 
(C)HHS representationIn addition to the designees under subparagraph (A), the Council shall include designees from at least three agencies within the Department of Health and Human Services, including the Centers for Medicare & Medicaid Services, at least one of whom shall meet the criteria under this section. (D)OMB roleThe Director of the Office of Management and Budget shall facilitate the timely resolution of Governmentwide and multiagency issues to help the Council achieve consensus recommendations described under this section. 
(E)Non-Federal compositionThe Comptroller General of the United States may designate up to 6 Council designees— (i)who have relevant subject matter expertise, including expertise implementing and evaluating transformative initiatives that harness data and conduct evaluations to improve the impact and cost-effectiveness of Federal Government services; and 
(ii)that each represent— (I)State, local, and Tribal health and human services agencies; 
(II)public housing authorities or State housing finance agencies; (III)State and local government budget offices; 
(IV)State Medicaid agencies; or (V)national consumer advocacy organizations. 
(F)Chair 
(i)In generalThe Secretary shall select the Chair of the Council from among the members of the Council. (ii)Initiating guidanceThe Chair, on behalf of the Council, shall identify and invite individuals from diverse entities to provide the Council with advice and information pertaining to addressing social determinants of health, including— 
(I)individuals from State and local government health and human services agencies; (II)individuals from State Medicaid agencies; 
(III)individuals from State and local government budget offices; (IV)individuals from public housing authorities or State housing finance agencies; 
(V)individuals from nonprofit organizations, small businesses, and philanthropic organizations; (VI)advocates; 
(VII)researchers; and (VIII)any other individuals the Chair determines to be appropriate. 
(3)DutiesThe duties of the Council are— (A)to make recommendations to the Secretary and the Administrator regarding the criteria for making awards under this section; 
(B)to identify Federal authorities and opportunities for use by States or local governments to improve coordination of funding and administration of Federal programs, the beneficiaries of whom include individuals, and which may be unknown or underutilized and to make information on such authorities and opportunities publicly available; (C)to provide targeted technical assistance to States developing a social determinants accelerator plan under this section, including identifying potential statutory or regulatory pathways for implementation of the plan and assisting in identifying potential sources of funding to implement the plan; 
(D)to report to Congress annually on the subjects set forth in this section; (E)to develop and disseminate evaluation guidelines and standards that can be used to reliably assess the impact of an intervention or approach that may be implemented pursuant to this subtitle on outcomes, cost-effectiveness of, and return on investment from Federal, State, local, and Tribal governments, and to facilitate technical assistance, where needed, to help to improve State and local evaluation designs and implementation; 
(F)to seek feedback from State, local, and Tribal governments, including through an annual survey by an independent third party, on how to improve the technical assistance the Council provides to better equip State, local, and Tribal governments to coordinate health and social service programs; (G)to solicit applications for grants under this section; and 
(H)to coordinate with other cross-agency initiatives focused on improving the health and well-being of low-income and at-risk populations in order to prevent unnecessary duplication between agency initiatives. (4)ScheduleNot later than 60 days after the date of the enactment of this Act, the Council shall convene to develop a schedule and plan for carrying out the duties described in this section, including solicitation of applications for the grants under this section. 
(5)Report to CongressThe Council shall submit an annual report to Congress, which shall include— (A)a list of the Council members; 
(B)activities and expenditures of the Council; (C)summaries of the interventions and approaches that will be supported by State, local, and Tribal governments that received a grant under this section, including— 
(i)the best practices and evidence-based approaches such governments plan to employ to achieve the purposes listed in this section; and (ii)a description of how the practices and approaches will impact the outcomes, cost-effectiveness of, and return on investment from, Federal, State, local, and Tribal governments with respect to such purposes; 
(D)the feedback received from State and local governments on ways to improve the technical assistance of the Council, including findings from a third-party survey and actions the Council plans to take in response to such feedback; and (E)the major statutory, regulatory, and administrative challenges identified by State, local, and Tribal governments that received a grant under subsection (d), and the actions that Federal agencies are taking to address such challenges. 
(6)FACA applicabilityThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council. (7)Council proceduresThe Secretary, in consultation with the Comptroller General of the United States and the Director of the Office of Management and Budget, shall establish procedures for the Council to— 
(A)ensure that adequate resources are available to effectively execute the responsibilities of the Council; (B)effectively coordinate with other relevant advisory bodies and working groups to avoid unnecessary duplication; 
(C)create transparency to the public and Congress with regard to Council membership, costs, and activities, including through use of modern technology and social media to disseminate information; and (D)avoid conflicts of interest that would jeopardize the ability of the Council to make decisions and provide recommendations. 
(d)Social determinants accelerator grants to States or local governments 
(1)Grants to States, local governments, and tribesNot later than 180 days after the date of the enactment of this Act, the Administrator, in consultation with the Secretary and the Council, shall award on a competitive basis not more than 25 grants to eligible applicants described in this section, for the development of social determinants accelerator plans, as described in this section. (2)Eligible applicantAn eligible applicant described in this section is a State, local, or Tribal health or human services agency that— 
(A)demonstrates the support of relevant parties across relevant State, local, or Tribal jurisdictions; and (B)in the case of an applicant that is a local government agency, provides to the Secretary a letter of support from the lead State health or human services agency for the State in which the local government is located. 
(3)Amount of grantThe Administrator, in coordination with the Council, shall determine the total amount that the Administrator will make available to each grantee under this section. (4)ApplicationAn eligible applicant seeking a grant under this section shall include in the application the following information: 
(A)The target population (or populations) that would benefit from implementation of the social determinants accelerator plan proposed to be developed by the applicant. (B)A description of the objective or objectives and outcome goals of such proposed plan, which shall include at least one health outcome and at least one other important social outcome. 
(C)The sources and scope of inefficiencies that, if addressed by the plan, could result in improved cost-effectiveness of or return on investment from Federal, State, local, and Tribal governments. (D)A description of potential interventions that could be designed or enabled using such proposed plan. 
(E)The State, local, Tribal, academic, nonprofit, community-based organizations, and other private sector partners that would participate in the development of the proposed plan and subsequent implementation of programs or initiatives included in such proposed plan. (F)Such other information as the Administrator, in consultation with the Secretary and the Council, determines necessary to achieve the purposes of this subtitle. 
(5)Use of fundsA recipient of a grant under this section may use funds received through the grant for the following purposes: (A)To convene and coordinate with relevant government entities and other stakeholders across sectors to assist in the development of a social determinant accelerator plan. 
(B)To identify populations of individuals receiving medical assistance under a State plan (or a waiver of such plan) under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) who may benefit from the proposed approaches to improving the health and well-being of such individuals through the implementation of the proposed social determinants accelerator plan. (C)To engage qualified research experts to advise on relevant research and to design a proposed evaluation plan, in accordance with the standards and guidelines issued by the Administrator. 
(D)To collaborate with the Council to support the development of social determinants accelerator plans. (E)To prepare and submit a final social determinants accelerator plan to the Council. 
(6)Contents of plansA social determinant accelerator plan developed under this section shall include the following: (A)A description of the target population (or populations) that would benefit from implementation of the social determinants accelerator plan, including an analysis describing the projected impact on the well-being of individuals described in paragraph (5)(B). 
(B)A description of the interventions or approaches designed under the social determinants accelerator plan and the evidence for selecting such interventions or approaches. (C)The objectives and outcome goals of such interventions or approaches, including at least one health outcome and at least one other important social outcome. 
(D)A plan for accessing and linking relevant data to enable coordinated benefits and services for the jurisdictions described in this section and an evaluation of the proposed interventions and approaches. (E)A description of the State, local, Tribal, academic, nonprofit, or community-based organizations, or any other private sector organizations that would participate in implementing the proposed interventions or approaches, and the role each would play to contribute to the success of the proposed interventions or approaches. 
(F)The identification of the funding sources that would be used to finance the proposed interventions or approaches. (G)A description of any financial incentives that may be provided, including outcome-focused contracting approaches to encourage service providers and other partners to improve outcomes of, cost-effectiveness of, and return on investment from, Federal, State, local, or Tribal government spending. 
(H)The identification of the applicable Federal, State, local, or Tribal statutory and regulatory authorities, including waiver authorities, to be leveraged to implement the proposed interventions or approaches. (I)A description of potential considerations that would enhance the impact, scalability, or sustainability of the proposed interventions or approaches and the actions the grant awardee would take to address such considerations. 
(J)A proposed evaluation plan, to be carried out by an independent evaluator, to measure the impact of the proposed interventions or approaches on the outcomes of, cost-effectiveness of, and return on investment from, Federal, State, local, and Tribal governments. (K)Precautions for ensuring that vulnerable populations will not be denied access to Medicaid or other essential services as a result of implementing the proposed plan. 
(e)Funding 
(1)In generalOut of any money in the Treasury not otherwise appropriated, there is appropriated to carry out this subtitle $25,000,000, of which up to $5,000,000 may be used to carry out this subtitle, to remain available for obligation until the date that is 5 years after the date of enactment of this Act. (2)Reservation of funds (A)In generalOf the funds made available under paragraph (1), the Secretary shall reserve not less than 20 percent to award grants to eligible applicants for the development of social determinants accelerator plans under this section intended to serve rural populations. 
(B)ExceptionIn the case of a fiscal year for which the Secretary determines that there are not sufficient eligible applicants to award up to 25 grants under section 317403 that are intended to serve rural populations and the Secretary cannot satisfy the 20-percent requirement, the Secretary may reserve an amount that is less than 20 percent of amounts made available under paragraph (1) to award grants for such purpose. (3)Rule of constructionNothing in this subtitle shall prevent Federal agencies represented on the Council from contributing additional funding from other sources to support activities to improve the effectiveness of the Council. 
317404.Accountability and transparency within the Department of Health and Human ServicesTitle XXXIV of the Public Health Service Act is amended by inserting after subtitle C the following:  DStrengthening accountability 3441.Elevation of the Office of Civil Rights (a)In generalThe Secretary shall establish within the Office for Civil Rights an Office of Health Disparities, which shall be headed by a director to be appointed by the Secretary. 
(b)PurposeThe Office of Health Disparities shall ensure that the health programs, activities, and operations of health entities that receive Federal financial assistance are in compliance with title VI of the Civil Rights Act, including through the following activities: (1)The development and implementation of an action plan to address racial and ethnic health care disparities, which shall address concerns relating to the Office for Civil Rights as released by the United States Commission on Civil Rights in the report entitled Health Care Challenge: Acknowledging Disparity, Confronting Discrimination, and Ensuring Equity (September 1999) in conjunction with the reports by the National Academy of Sciences (formerly known as the Institute of Medicine) entitled Unequal Treatment: Confronting Racial and Ethnic Disparities in Health Care, Crossing the Quality Chasm: A New Health System for the 21st Century, In the Nation's Compelling Interest: Ensuring Diversity in the Health Care Workforce, The National Partnership for Action to End Health Disparities, and The Health of Lesbian, Gay, Bisexual, and Transgender People, and other related reports by the National Academy of Sciences. This plan shall be publicly disclosed for review and comment and the final plan shall address any comments or concerns that are received by the Office. 
(2)Investigative and enforcement actions against intentional discrimination and policies and practices that have a disparate impact on minorities. (3)The review of racial, ethnic, gender identity, sexual orientation, sex, disability status, socioeconomic status, and primary language health data collected by Federal health agencies to assess health care disparities related to intentional discrimination and policies and practices that have a disparate impact on minorities. Such review shall include an assessment of health disparities in communities with a combination of these classes. 
(4)Outreach and education activities relating to compliance with title VI of the Civil Rights Act. (5)The provision of technical assistance for health entities to facilitate compliance with title VI of the Civil Rights Act. 
(6)Coordination and oversight of activities of the civil rights compliance offices established under section 3442. (7)Ensuring— 
(A)at a minimum, compliance with the most recent version of the Office of Management and Budget statistical policy directive entitled Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity; and (B)consideration of available data and language standards such as— 
(i)the standards for collecting and reporting data under section 3101; and (ii)the National Standards on Culturally and Linguistically Appropriate Services of the Office of Minority Health. 
(c)Funding and staffThe Secretary shall ensure the effectiveness of the Office of Health Disparities by ensuring that the Office is provided with— (1)adequate funding to enable the Office to carry out its duties under this section; and 
(2)staff with expertise in— (A)epidemiology; 
(B)statistics; (C)health quality assurance; 
(D)minority health and health disparities; (E)cultural and linguistic competency; 
(F)civil rights; and (G)social, behavioral, and economic determinants of health. 
(d)ReportNot later than December 31, 2021, and annually thereafter, the Secretary, in collaboration with the Director of the Office for Civil Rights and the Deputy Assistant Secretary for Minority Health, shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives that includes— (1)the number of cases filed, broken down by category; 
(2)the number of cases investigated and closed by the office; (3)the outcomes of cases investigated; 
(4)the staffing levels of the office including staff credentials; (5)the number of other lingering and emerging cases in which civil rights inequities can be demonstrated; and 
(6)the number of cases remaining open and an explanation for their open status. (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2022 through 2027. 
3442.Establishment of Health Program offices for Civil Rights within Federal Health and human services agencies 
(a)In generalThe Secretary shall establish civil rights compliance offices in each agency within the Department of Health and Human Services that administers health programs. (b)Purpose of officesEach office established under subsection (a) shall ensure that recipients of Federal financial assistance under Federal health programs administer programs, services, and activities in a manner that— 
(1)does not discriminate, either intentionally or in effect, on the basis of race, national origin, language, ethnicity, sex, age, disability, sexual orientation, and gender identity; and (2)promotes the reduction and elimination of disparities in health and health care based on race, national origin, language, ethnicity, sex, age, disability, sexual orientation, and gender identity. 
(c)Powers and dutiesThe offices established in subsection (a) shall have the following powers and duties: (1)The establishment of compliance and program participation standards for recipients of Federal financial assistance under each program administered by the applicable agency, including the establishment of disparity reduction standards to encompass disparities in health and health care related to race, national origin, language, ethnicity, sex, age, disability, sexual orientation, and gender identity. 
(2)The development and implementation of program-specific guidelines that interpret and apply Department of Health and Human Services guidance under title VI of the Civil Rights Act of 1964 and section 1557 of the Patient Protection and Affordable Care Act to each Federal health program administered by the agency. (3)The development of a disparity-reduction impact analysis methodology that shall be applied to every rule issued by the agency and published as part of the formal rulemaking process under sections 555, 556, and 557 of title 5, United States Code. 
(4)Oversight of data collection, analysis, and publication requirements for all recipients of Federal financial assistance under each Federal health program administered by the agency; compliance with, at a minimum, the most recent version of the Office of Management and Budget statistical policy directive entitled Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity; and consideration of available data and language standards such as— (A)the standards for collecting and reporting data under section 3101; and 
(B)the National Standards on Culturally and Linguistically Appropriate Services of the Office of Minority Health. (5)The conduct of publicly available studies regarding discrimination within Federal health programs administered by the agency as well as disparity reduction initiatives by recipients of Federal financial assistance under Federal health programs. 
(6)Annual reports to the Committee on Health, Education, Labor, and Pensions and the Committee on Finance of the Senate and the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives on the progress in reducing disparities in health and health care through the Federal programs administered by the agency. (d)Relationship to Office for Civil Rights in the Department of Justice (1)Department of Health and Human ServicesThe Office for Civil Rights of the Department of Health and Human Services shall provide standard-setting and compliance review investigation support services to the Civil Rights Compliance Office for each agency described in subsection (a), subject to paragraph (2). 
(2)Department of JusticeThe Office for Civil Rights of the Department of Justice may, as appropriate, institute formal proceedings when a civil rights compliance office established under subsection (a) determines that a recipient of Federal financial assistance is not in compliance with the disparity reduction standards of the applicable agency. (e)DefinitionIn this section, the term Federal health programs mean programs— 
(1)under the Social Security Act (42 U.S.C. 301 et seq.) that pay for health care and services; and (2)under this Act that provide Federal financial assistance for health care, biomedical research, health services research, and programs designed to improve the public’s health, including health service programs.. 
5Expanded Insurance Access 
317501.Medicare special enrollment period for individuals residing in COVID-19 emergency areas 
(a)In generalSection 1837(i) of the Social Security Act (42 U.S.C. 1395p(i)) is amended by adding at the end the following new paragraph:  (5) (A)In the case of an individual who— 
(i)is eligible under section 1836 to enroll in the medical insurance program established by this part,  (ii)did not enroll (or elected not to be deemed enrolled) under this section during an enrollment period, and 
(iii)during the emergency period (as described in section 1135(g)(1)(B)), resided in an emergency area (as described in such section),there shall be a special enrollment period described in subparagraph (B). (B)The special enrollment period referred to in subparagraph (A) is the period that begins not later than July 1, 2021, and ends on the last day of the month in which the emergency period (as described in section 1135(g)(1)(B)) ends.. 
(b)Coverage period for individuals transitioning from other coverageSection 1838(e) of the Social Security Act (42 U.S.C. 1395q(e)) is amended— (1) by striking pursuant to section 1837(i)(3) or 1837(i)(4)(B)— and inserting the following:  
pursuant to— (1)section 1837(i)(3) or 1837(i)(4)(B)—; 
(2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving the indentation of each such subparagraph 2 ems to the right; (3)by striking the period at the end of the subparagraph (B), as so redesignated, and inserting ; or; and 
(4)by adding at the end the following new paragraph:  (2)section 1837(i)(5), the coverage period shall begin on the first day of the month following the month in which the individual so enrolls.. 
(c)FundingThe Secretary of Health and Human Services shall provide for the transfer from the Federal Hospital Insurance Trust Fund (as described in section 1817 of the Social Security Act (42 U.S.C. 1395i)) and the Federal Supplementary Medical Insurance Trust Fund (as described in section 1841 of such Act (42 U.S.C. 1395t)), in such proportions as determined appropriate by the Secretary, to the Social Security Administration, of $30,000,000, to remain available until expended, for purposes of carrying out the amendments made by this section. (d)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by program instruction or otherwise.  
317502.Special enrollment period through exchanges; federal exchange outreach and educational activities 
(a)Special enrollment period through ExchangesSection 1311(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)) is amended— (1)in paragraph (6)— 
(A)in subparagraph (C), by striking at the end and; (B)in subparagraph (D), by striking at the end the period and inserting ; and; and 
(C)by adding at the end the following new subparagraph:  (E)subject to subparagraph (B) of paragraph (8), the special enrollment period described in subparagraph (A) of such paragraph.; and 
(2)by adding at the end the following new paragraph:  (8)Special enrollment period for certain public health emergency (A)In generalThe Secretary shall, subject to subparagraph (B), require an Exchange to provide— 
(i)for a special enrollment period during the emergency period described in section 1135(g)(1)(B) of the Social Security Act— (I)which shall begin on the date that is one week after the date of the enactment of this paragraph and which, in the case of an Exchange established or operated by the Secretary within a State pursuant to section 1321(c), shall be an 8-week period; and 
(II)during which any individual who is otherwise eligible to enroll in a qualified health plan through the Exchange may enroll in such a qualified health plan; and (ii)that, in the case of an individual who enrolls in a qualified health plan through the Exchange during such enrollment period, the coverage period under such plan shall begin, at the option of the individual, on April 1, 2021, or on the first day of the month following the day the individual selects a plan through such special enrollment period. 
(B)ExceptionThe requirement of subparagraph (A) shall not apply to a State-operated or State-established Exchange if such Exchange, prior to the date of the enactment of this paragraph, established or otherwise provided for a special enrollment period to address access to coverage under qualified health plans offered through such Exchange during the emergency period described in section 1135(g)(1)(B) of the Social Security Act. . (b)Federal Exchange outreach and educational activitiesSection 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)) is amended by adding at the end the following new paragraph: 
 
(3)Outreach and educational activities 
(A)In generalIn the case of an Exchange established or operated by the Secretary within a State pursuant to this subsection, the Secretary shall carry out outreach and educational activities for purposes of informing potential enrollees in qualified health plans offered through the Exchange of the availability of coverage under such plans and financial assistance for coverage under such plans. Such outreach and educational activities shall be provided in a manner that is culturally and linguistically appropriate to the needs of the populations being served by the Exchange (including hard-to-reach populations, such as racial and sexual minorities, limited English proficient populations, and young adults). (B)Limitation on use of fundsNo funds appropriated under this paragraph shall be used for expenditures for promoting non-ACA compliant health insurance coverage. 
(C)Non-ACA compliant health insurance coverageFor purposes of subparagraph (B):  (i)The term non-ACA compliant health insurance coverage means health insurance coverage, or a group health plan, that is not a qualified health plan. 
(ii)Such term includes the following: (I)An association health plan.  
(II)Short-term limited duration insurance. (D)FundingThere are appropriated, out of any funds in the Treasury not otherwise appropriated, $25,000,000, to remain available until expended— 
(i)to carry out this paragraph; and (ii)at the discretion of the Secretary, to carry out section 1311(i), with respect to an Exchange established or operated by the Secretary within a State pursuant to this subsection.. 
(c)ImplementationThe Secretary of Health and Human Services may implement the provisions of (including amendments made by) this section through subregulatory guidance, program instruction, or otherwise. 317503.MOMMA’s Act (a)Short titleThis section may be cited as the Mothers and Offspring Mortality and Morbidity Awareness Act or the MOMMA’s Act. 
(b)FindingsCongress finds the following: (1)Every year, across the United States, 4,000,000 women give birth, about 700 women suffer fatal complications during pregnancy, while giving birth or during the postpartum period, and 70,000 women suffer near-fatal, partum-related complications. 
(2)The maternal mortality rate is often used as a proxy to measure the overall health of a population. While the infant mortality rate in the United States has reached its lowest point, the risk of death for women in the United States during pregnancy, childbirth, or the postpartum period is higher than such risk in many other developed nations. The estimated maternal mortality rate (per 100,000 live births) for the 48 contiguous States and Washington, DC increased from 18.8 percent in 2000 to 23.8 percent in 2014 to 26.6 percent in 2018. This estimated rate is on par with such rate for underdeveloped nations such as Iraq and Afghanistan. (3)International studies estimate the 2015 maternal mortality rate in the United States as 26.4 per 100,000 live births, which is almost twice the 2015 World Health Organization estimation of 14 per 100,000 live births. 
(4)It is estimated that more than 60 percent of maternal deaths in the United States are preventable. (5)According to the Centers for Disease Control and Prevention, the maternal mortality rate varies drastically for women by race and ethnicity. There are 12.7 deaths per 100,000 live births for White women, 43.5 deaths per 100,000 live births for African-American women, and 14.4 deaths per 100,000 live births for women of other ethnicities. While maternal mortality disparately impacts African-American women, this urgent public health crisis traverses race, ethnicity, socioeconomic status, educational background, and geography. 
(6)African-American women are 3 to 4 times more likely to die from causes related to pregnancy and childbirth compared to non-Hispanic White women. (7)The findings described in paragraphs (1) through (6) are of major concern to researchers, academics, members of the business community, and providers across the obstetrical continuum represented by organizations such as March of Dimes; the Preeclampsia Foundation; the American College of Obstetricians and Gynecologists; the Society for Maternal-Fetal Medicine; the Association of Women’s Health, Obstetric, and Neonatal Nurses; the California Maternal Quality Care Collaborative; Black Women’s Health Imperative; the National Birth Equity Collaborative; Black Mamas Matter Alliance; EverThrive Illinois; the National Association of Certified Professional Midwives; PCOS Challenge: The National Polycystic Ovary Syndrome Association; and the American College of Nurse Midwives. 
(8)Hemorrhage, cardiovascular and coronary conditions, cardiomyopathy, infection, embolism, mental health conditions, preeclampsia and eclampsia, polycystic ovary syndrome, infection and sepsis, and anesthesia complications are the predominant medical causes of maternal-related deaths and complications. Most of these conditions are largely preventable or manageable. (9)Oral health is an important part of perinatal health. Reducing bacteria in a woman’s mouth during pregnancy can significantly reduce her risk of developing oral diseases and spreading decay-causing bacteria to her baby. Moreover, some evidence suggests that women with periodontal disease during pregnancy could be at greater risk for poor birth outcomes, such as preeclampsia, pre-term birth, and low-birth weight. Furthermore, a woman’s oral health during pregnancy is a good predictor of her newborn’s oral health, and since mothers can unintentionally spread oral bacteria to their babies, putting their children at higher risk for tooth decay, prevention efforts should happen even before children are born, as a matter of pre-pregnancy health and prenatal care during pregnancy. 
(10)The United States has not been able to submit a formal maternal mortality rate to international data repositories since 2007. Thus, no official maternal mortality rate exists for the United States. There can be no maternal mortality rate without streamlining maternal mortality-related data from the State level and extrapolating such data to the Federal level. (11)In the United States, death reporting and analysis is a State function rather than a Federal process. States report all deaths—including maternal deaths—on a semi-voluntary basis, without standardization across States. While the Centers for Disease Control and Prevention has the capacity and system for collecting death-related data based on death certificates, these data are not sufficiently reported by States in an organized and standard format across States such that the Centers for Disease Control and Prevention is able to identify causes of maternal death and best practices for the prevention of such death. 
(12)Vital statistics systems often underestimate maternal mortality and are insufficient data sources from which to derive a full scope of medical and social determinant factors contributing to maternal deaths. While the addition of pregnancy checkboxes on death certificates since 2003 have likely improved States’ abilities to identify pregnancy-related deaths, they are not generally completed by obstetrical providers or persons trained to recognize pregnancy-related mortality. Thus, these vital forms may be missing information or may capture inconsistent data. Due to varying maternal mortality-related analyses, lack of reliability, and granularity in data, current maternal mortality informatics do not fully encapsulate the myriad medical and socially determinant factors that contribute to such high maternal mortality rates within the United States compared to other developed nations. Lack of standardization of data and data sharing across States and between Federal entities, health networks, and research institutions keep the Nation in the dark about ways to prevent maternal deaths. (13)Having reliable and valid State data aggregated at the Federal level are critical to the Nation’s ability to quell surges in maternal death and imperative for researchers to identify long-lasting interventions. 
(14)Leaders in maternal wellness highly recommend that maternal deaths be investigated at the State level first, and that standardized, streamlined, de-identified data regarding maternal deaths be sent annually to the Centers for Disease Control and Prevention. Such data standardization and collection would be similar in operation and effect to the National Program of Cancer Registries of the Centers for Disease Control and Prevention and akin to the Confidential Enquiry in Maternal Deaths Programme in the United Kingdom. Such a maternal mortalities and morbidities registry and surveillance system would help providers, academicians, lawmakers, and the public to address questions concerning the types of, causes of, and best practices to thwart, pregnancy-related or pregnancy-associated mortality and morbidity. (15)The United Nations’ Millennium Development Goal 5a aimed to reduce by 75 percent, between 1990 and 2015, the maternal mortality rate, yet this metric has not been achieved. In fact, the maternal mortality rate in the United States has been estimated to have more than doubled between 2000 and 2014. Yet, because national data are not fully available, the United States does not have an official maternal mortality rate. 
(16)Many States have struggled to establish or maintain Maternal Mortality Review Committees (referred to in this section as MMRC). On the State level, MMRCs have lagged because States have not had the resources to mount local reviews. State-level reviews are necessary as only the State departments of health have the authority to request medical records, autopsy reports, and police reports critical to the function of the MMRC. (17)The United Kingdom regards maternal deaths as a health systems failure and a national committee of obstetrics experts review each maternal death or near-fatal childbirth complication. Such committee also establishes the predominant course of maternal-related deaths from conditions such as preeclampsia. Consequently, the United Kingdom has been able to reduce its incidence of preeclampsia to less than one in 10,000 women—its lowest rate since 1952. 
(18)The United States has no comparable, coordinated Federal process by which to review cases of maternal mortality, systems failures, or best practices. Many States have active MMRCs and leverage their work to impact maternal wellness. For example, the State of California has worked extensively with their State health departments, health and hospital systems, and research collaborative organizations, including the California Maternal Quality Care Collaborative and the Alliance for Innovation on Maternal Health, to establish MMRCs, wherein such State has determined the most prevalent causes of maternal mortality and recorded and shared data with providers and researchers, who have developed and implemented safety bundles and care protocols related to preeclampsia, maternal hemorrhage, and the like. In this way, the State of California has been able to leverage its maternal mortality review board system, generate data, and apply those data to effect changes in maternal care-related protocol. To date, the State of California has reduced its maternal mortality rate, which is now comparable to the low rates of the United Kingdom. (19)Hospitals and health systems across the United States lack standardization of emergency obstetrical protocols before, during, and after delivery. Consequently, many providers are delayed in recognizing critical signs indicating maternal distress that quickly escalate into fatal or near-fatal incidences. Moreover, any attempt to address an obstetrical emergency that does not consider both clinical and public health approaches falls woefully under the mark of excellent care delivery. State-based maternal quality collaborative organizations, such as the California Maternal Quality Care Collaborative or entities participating in the Alliance for Innovation on Maternal Health (AIM), have formed obstetrical protocols, tool kits, and other resources to improve system care and response as they relate to maternal complications and warning signs for such conditions as maternal hemorrhage, hypertension, and preeclampsia. 
(20)The Centers for Disease Control and Prevention reports that nearly half of all maternal deaths occur in the immediate postpartum period—the 42 days following a pregnancy—whereas more than one-third of pregnancy-related or pregnancy-associated deaths occur while a person is still pregnant. Yet, for women eligible for the Medicaid program on the basis of pregnancy, such Medicaid coverage lapses at the end of the month on which the 60th postpartum day lands. (21)The experience of serious traumatic events, such as being exposed to domestic violence, substance use disorder, or pervasive racism, can over-activate the body’s stress-response system. Known as toxic stress, the repetition of high-doses of cortisol to the brain, can harm healthy neurological development, which can have cascading physical and mental health consequences, as documented in the Adverse Childhood Experiences study of the Centers for Disease Control and Prevention. 
(22)A growing body of evidence-based research has shown the correlation between the stress associated with one’s race—the stress of racism—and one’s birthing outcomes. The stress of sex and race discrimination and institutional racism has been demonstrated to contribute to a higher risk of maternal mortality, irrespective of one’s gestational age, maternal age, socioeconomic status, or individual-level health risk factors, including poverty, limited access to prenatal care, and poor physical and mental health (although these are not nominal factors). African-American women remain the most at risk for pregnancy-associated or pregnancy-related causes of death. When it comes to preeclampsia, for example, which is related to obesity, African-American women of normal weight remain the most at risk of dying during the perinatal period compared to non-African-American obese women. (23)The rising maternal mortality rate in the United States is driven predominantly by the disproportionately high rates of African-American maternal mortality. 
(24)African-American women are 3 to 4 times more likely to die from pregnancy or maternal-related distress than are White women, yielding one of the greatest and most disconcerting racial disparities in public health. (25)Compared to women from other racial and ethnic demographics, African-American women across the socioeconomic spectrum experience prolonged, unrelenting stress related to racial and gender discrimination, contributing to higher rates of maternal mortality, giving birth to low-weight babies, and experiencing pre-term birth. Racism is a risk-factor for these aforementioned experiences. This cumulative stress often extends across the life course and is situated in everyday spaces where African-American women establish livelihood. Structural barriers, lack of access to care, and genetic predispositions to health vulnerabilities exacerbate African-American women’s likelihood to experience poor or fatal birthing outcomes, but do not fully account for the great disparity. 
(26)African-American women are twice as likely to experience postpartum depression, and disproportionately higher rates of preeclampsia compared to White women. (27)Racism is deeply ingrained in United States systems, including in health care delivery systems between patients and providers, often resulting in disparate treatment for pain, irreverence for cultural norms with respect to health, and dismissiveness. Research has demonstrated that patients respond more warmly and adhere to medical treatment plans at a higher degree with providers of the same race or ethnicity or with providers with great ability to exercise empathy. However, the provider pool is not primed with many people of color, nor are providers (whether student-doctors in training or licensed practitioners) consistently required to undergo implicit bias, cultural competency, or empathy training on a consistent, on-going basis. 
(c)Improving Federal efforts with respect to prevention of maternal mortality 
(1)Technical assistance for States with respect to reporting maternal mortalityNot later than one year after the date of enactment of this Act, the Director of the Centers for Disease Control and Prevention (referred to in this section as the Director), in consultation with the Administrator of the Health Resources and Services Administration, shall provide technical assistance to States that elect to report comprehensive data on maternal mortality, including oral, mental, and breastfeeding health information, for the purpose of encouraging uniformity in the reporting of such data and to encourage the sharing of such data among the respective States. (2)Best practices relating to prevention of maternal mortality (A)In generalNot later than one year after the date of enactment of this Act— 
(i)the Director, in consultation with relevant patient and provider groups, shall issue best practices to State maternal mortality review committees on how best to identify and review maternal mortality cases, taking into account any data made available by States relating to maternal mortality, including data on oral, mental, and breastfeeding health, and utilization of any emergency services; and (ii)the Director, working in collaboration with the Health Resources and Services Administration, shall issue best practices to hospitals, State professional society groups, and perinatal quality collaboratives on how best to prevent maternal mortality. 
(B)Authorization of appropriationsFor purposes of carrying out this subsection, there is authorized to be appropriated $5,000,000 for each of fiscal years 2022 through 2026. (3)Alliance for Innovation on Maternal Health Grant Program (A)In generalNot later than one year after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this subsection as the Secretary), acting through the Associate Administrator of the Maternal and Child Health Bureau of the Health Resources and Services Administration, shall establish a grant program to be known as the Alliance for Innovation on Maternal Health Grant Program (referred to in this subsection as AIM) under which the Secretary shall award grants to eligible entities for the purpose of— 
(i)directing widespread adoption and implementation of maternal safety bundles through collaborative State-based teams; and (ii)collecting and analyzing process, structure, and outcome data to drive continuous improvement in the implementation of such safety bundles by such State-based teams with the ultimate goal of eliminating preventable maternal mortality and severe maternal morbidity in the United States. 
(B)Eligible entitiesIn order to be eligible for a grant under paragraph (1), an entity shall— (i)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; and 
(ii)demonstrate in such application that the entity is an interdisciplinary, multi-stakeholder, national organization with a national data-driven maternal safety and quality improvement initiative based on implementation approaches that have been proven to improve maternal safety and outcomes in the United States. (C)Use of fundsAn eligible entity that receives a grant under paragraph (1) shall use such grant funds— 
(i)to develop and implement, through a robust, multi-stakeholder process, maternal safety bundles to assist States and health care systems in aligning national, State, and hospital-level quality improvement efforts to improve maternal health outcomes, specifically the reduction of maternal mortality and severe maternal morbidity; (ii)to ensure, in developing and implementing maternal safety bundles under subparagraph (A), that such maternal safety bundles— 
(I)satisfy the quality improvement needs of a State or health care system by factoring in the results and findings of relevant data reviews, such as reviews conducted by a State maternal mortality review committee; and (II)address topics such as— 
(aa)obstetric hemorrhage; (bb)maternal mental health; 
(cc)the maternal venous system; (dd)obstetric care for women with substance use disorders, including opioid use disorder; 
(ee)postpartum care basics for maternal safety; (ff)reduction of peripartum racial and ethnic disparities; 
(gg)reduction of primary caesarean birth; (hh)severe hypertension in pregnancy; 
(ii)severe maternal morbidity reviews; (jj)support after a severe maternal morbidity event; 
(kk)thromboembolism; (ll)optimization of support for breastfeeding; and 
(mm)maternal oral health; and (iii)to provide ongoing technical assistance at the national and State levels to support implementation of maternal safety bundles under subparagraph (A). 
(D)Maternal safety bundle definedFor purposes of this subsection, the term maternal safety bundle means standardized, evidence-informed processes for maternal health care. (E)Authorization of appropriationsFor purposes of carrying out this subsection, there is authorized to be appropriated $10,000,000 for each of fiscal years 2022 through 2025. 
(4)Funding for State-Based perinatal quality collaboratives development and sustainability 
(A)In generalNot later than one year after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this subsection as the Secretary), acting through the Division of Reproductive Health of the Centers for Disease Control and Prevention, shall establish a grant program to be known as the State-Based Perinatal Quality Collaborative grant program under which the Secretary awards grants to eligible entities for the purpose of development and sustainability of perinatal quality collaboratives in every State, the District of Columbia, and eligible territories, in order to measurably improve perinatal care and perinatal health outcomes for pregnant and postpartum women and their infants. (B)Grant amountsGrants awarded under this subsection shall be in amounts not to exceed $250,000 per year, for the duration of the grant period. 
(C)State-based perinatal quality collaborative definedFor purposes of this subsection, the term State-based perinatal quality collaborative means a network of multidisciplinary teams that— (i)work to improve measurable outcomes for maternal and infant health by advancing evidence-informed clinical practices using quality improvement principles; 
(ii)work with hospital-based or outpatient facility-based clinical teams, experts, and stakeholders, including patients and families, to spread best practices and optimize resources to improve perinatal care and outcomes; (iii)employ strategies that include the use of the collaborative learning model to provide opportunities for hospitals and clinical teams to collaborate on improvement strategies, rapid-response data to provide timely feedback to hospital and other clinical teams to track progress, and quality improvement science to provide support and coaching to hospital and clinical teams; and 
(iv)have the goal of improving population-level outcomes in maternal and infant health. (D)Authorization of appropriationsFor purposes of carrying out this subsection, there is authorized to be appropriated $14,000,000 per year for each of fiscal years 2022 through 2026. 
(5)Expansion of Medicaid and CHIP coverage for pregnant and postpartum women 
(A)Requiring coverage of oral health services for pregnant and postpartum women 
(i)MedicaidSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— (I)in subsection (a)(4)— 
(aa)by striking ; and (D) and inserting ; (D); and (bb)by inserting ; and (E) oral health services for pregnant and postpartum women (as defined in subsection (ee)) after subsection (bb)); and 
(II)by adding at the end the following new subsection:  (ee)Oral health services for pregnant and postpartum women (1)In generalFor purposes of this title, the term oral health services for pregnant and postpartum women means dental services necessary to prevent disease and promote oral health, restore oral structures to health and function, and treat emergency conditions that are furnished to a woman during pregnancy (or during the 1-year period beginning on the last day of the pregnancy). 
(2)Coverage requirementsTo satisfy the requirement to provide oral health services for pregnant and postpartum women, a State shall, at a minimum, provide coverage for preventive, diagnostic, periodontal, and restorative care consistent with recommendations for perinatal oral health care and dental care during pregnancy from the American Academy of Pediatric Dentistry and the American College of Obstetricians and Gynecologists.. (ii)CHIPSection 2103(c)(5)(A) of the Social Security Act (42 U.S.C. 1397cc(c)(5)(A)) is amended by inserting or a targeted low-income pregnant woman after targeted low-income child. 
(B)Extending Medicaid coverage for pregnant and postpartum womenSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— (i)in subsection (e)— 
(I)in paragraph (5)— (aa)by inserting (including oral health services for pregnant and postpartum women (as defined in section 1905(ee)) after postpartum medical assistance under the plan; and 
(bb)by striking 60-day and inserting 1-year; and (II)in paragraph (6), by striking 60-day and inserting 1-year; and 
(ii)in subsection (l)(1)(A), by striking 60-day and inserting 1-year. (C)Extending Medicaid coverage for lawful residentsSection 1903(v)(4)(A) of the Social Security Act (42 U.S.C. 1396b(v)(4)(A)) is amended by striking 60-day and inserting 1-year. 
(D)Extending CHIP coverage for pregnant and postpartum womenSection 2112(d)(2)(A) of the Social Security Act (42 U.S.C. 1397ll(d)(2)(A)) is amended by striking 60-day and inserting 1-year. (E)Maintenance of effort (i)MedicaidSection 1902(l) of the Social Security Act (42 U.S.C. 1396a(l)) is amended by adding at the end the following new paragraph: 
 
(5)During the period that begins on the date of enactment of this paragraph and ends on the date that is five years after such date of enactment, as a condition for receiving any Federal payments under section 1903(a) for calendar quarters occurring during such period, a State shall not have in effect, with respect to women who are eligible for medical assistance under the State plan or under a waiver of such plan on the basis of being pregnant or having been pregnant, eligibility standards, methodologies, or procedures under the State plan or waiver that are more restrictive than the eligibility standards, methodologies, or procedures, respectively, under such plan or waiver that are in effect on the date of enactment of this paragraph.. (ii)CHIPSection 2105(d) of the Social Security Act (42 U.S.C. 1397ee(d)) is amended by adding at the end the following new paragraph: 
 
(4)In eligibility standards for targeted low-income pregnant womenDuring the period that begins on the date of enactment of this paragraph and ends on the date that is five years after such date of enactment, as a condition of receiving payments under subsection (a) and section 1903(a), a State that elects to provide assistance to women on the basis of being pregnant (including pregnancy-related assistance provided to targeted low-income pregnant women (as defined in section 2112(d)), pregnancy-related assistance provided to women who are eligible for such assistance through application of section 1902(v)(4)(A)(i) under section 2107(e)(1), or any other assistance under the State child health plan (or a waiver of such plan) which is provided to women on the basis of being pregnant) shall not have in effect, with respect to such women, eligibility standards, methodologies, or procedures under such plan (or waiver) that are more restrictive than the eligibility standards, methodologies, or procedures, respectively, under such plan (or waiver) that are in effect on the date of enactment of this paragraph.. (F)Information on benefitsThe Secretary of Health and Human Services shall make publicly available on the Internet website of the Department of Health and Human Services, information regarding benefits available to pregnant and postpartum women and under the Medicaid program and the Children's Health Insurance Program, including information on— 
(i)benefits that States are required to provide to pregnant and postpartum women under such programs; (ii)optional benefits that States may provide to pregnant and postpartum women under such programs; and 
(iii)the availability of different kinds of benefits for pregnant and postpartum women, including oral health and mental health benefits, under such programs. (G)Federal funding for cost of extended Medicaid and CHIP coverage for postpartum women (i)MedicaidSection 1905 of the Social Security Act (42 U.S.C. 1396d), as amended by paragraph (1), is further amended— 
(I)in subsection (b), by striking and (aa) and inserting (aa), and (ff); and (II)by adding at the end the following: 
 
(ff)Increased FMAP for extended medical assistance for postpartum womenNotwithstanding subsection (b), the Federal medical assistance percentage for a State, with respect to amounts expended by such State for medical assistance for a woman who is eligible for such assistance on the basis of being pregnant or having been pregnant that is provided during the 305-day period that begins on the 60th day after the last day of her pregnancy (including any such assistance provided during the month in which such period ends), shall be equal to— (1)100 percent for the first 20 calendar quarters during which this subsection is in effect; and 
(2)90 percent for calendar quarters thereafter.. (ii)CHIPSection 2105(c) of the Social Security Act (42 U.S.C. 1397ee(c)) is amended by adding at the end the following new paragraph: 
 
(12)Enhanced payment for extended assistance provided to pregnant womenNotwithstanding subsection (b), the enhanced FMAP, with respect to payments under subsection (a) for expenditures under the State child health plan (or a waiver of such plan) for assistance provided under the plan (or waiver) to a woman who is eligible for such assistance on the basis of being pregnant (including pregnancy-related assistance provided to a targeted low-income pregnant woman (as defined in section 2112(d)), pregnancy-related assistance provided to a woman who is eligible for such assistance through application of section 1902(v)(4)(A)(i) under section 2107(e)(1), or any other assistance under the plan (or waiver) provided to a woman who is eligible for such assistance on the basis of being pregnant) during the 305-day period that begins on the 60th day after the last day of her pregnancy (including any such assistance provided during the month in which such period ends), shall be equal to— (A)100 percent for the first 20 calendar quarters during which this paragraph is in effect; and 
(B)90 percent for calendar quarters thereafter.. (H)Effective date (i)In generalSubject to subparagraph (B), the amendments made by this subsection shall take effect on the first day of the first calendar quarter that begins on or after the date that is one year after the date of enactment of this Act. 
(ii)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act or a State child health plan under title XXI of such Act that the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by this subsection, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature. (6)Regional centers of excellencePart P of title III of the Public Health Service Act is amended by adding at the end the following new section: 
 
399V–7.Regional centers of excellence addressing implicit bias and cultural competency in patient-provider interactions education 
(a)In generalNot later than one year after the date of enactment of this section, the Secretary, in consultation with such other agency heads as the Secretary determines appropriate, shall award cooperative agreements for the establishment or support of regional centers of excellence addressing implicit bias and cultural competency in patient-provider interactions education for the purpose of enhancing and improving how health care professionals are educated in implicit bias and delivering culturally competent health care. (b)EligibilityTo be eligible to receive a cooperative agreement under subsection (a), an entity shall— 
(1)be a public or other nonprofit entity specified by the Secretary that provides educational and training opportunities for students and health care professionals, which may be a health system, teaching hospital, community health center, medical school, school of public health, dental school, social work school, school of professional psychology, or any other health professional school or program at an institution of higher education (as defined in section 101 of the Higher Education Act of 1965) focused on the prevention, treatment, or recovery of health conditions that contribute to maternal mortality and the prevention of maternal mortality and severe maternal morbidity; (2)demonstrate community engagement and participation, such as through partnerships with home visiting and case management programs; and 
(3)provide to the Secretary such information, at such time and in such manner, as the Secretary may require. (c)DiversityIn awarding a cooperative agreement under subsection (a), the Secretary shall take into account any regional differences among eligible entities and make an effort to ensure geographic diversity among award recipients. 
(d)Dissemination of information 
(1)Public availabilityThe Secretary shall make publicly available on the internet website of the Department of Health and Human Services information submitted to the Secretary under subsection (b)(3). (2)EvaluationThe Secretary shall evaluate each regional center of excellence established or supported pursuant to subsection (a) and disseminate the findings resulting from each such evaluation to the appropriate public and private entities. 
(3)DistributionThe Secretary shall share evaluations and overall findings with State departments of health and other relevant State level offices to inform State and local best practices. (e)Maternal mortality definedIn this section, the term maternal mortality means death of a woman that occurs during pregnancy or within the one-year period following the end of such pregnancy. 
(f)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2022 through 2026..  (7)Special supplemental nutrition program for women, infants, and childrenSection 17(d)(3)(A)(ii) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(3)(A)(ii)) is amended— 
(A)by striking the clause designation and heading and all that follows through A State and inserting the following:  (ii)Women (I)Breastfeeding womenA State; 
(B)in subclause (I) (as so designated), by striking 1 year and all that follows through earlier and inserting 2 years postpartum; and (C)by adding at the end the following: 
 
(II)Postpartum womenA State may elect to certify a postpartum woman for a period of 2 years.. (8)DefinitionsIn this section: 
(A)Maternal mortalityThe term maternal mortality means death of a woman that occurs during pregnancy or within the one-year period following the end of such pregnancy. (B)Severe maternal morbidityThe term severe maternal morbidity includes unexpected outcomes of labor and delivery that result in significant short-term or long-term consequences to a woman’s health. 
(d)Increasing excise taxes on cigarettes and establishing excise tax equity among all tobacco product tax rates 
(1)Tax parity for roll-Your-Own tobaccoSection 5701(g) of the Internal Revenue Code of 1986 is amended by striking $24.78 and inserting $49.56. (2)Tax parity for pipe tobaccoSection 5701(f) of the Internal Revenue Code of 1986 is amended by striking $2.8311 cents and inserting $49.56. 
(3)Tax parity for smokeless tobacco 
(A)Section 5701(e) of the Internal Revenue Code of 1986 is amended— (i)in paragraph (1), by striking $1.51 and inserting $26.84; 
(ii)in paragraph (2), by striking 50.33 cents and inserting $10.74; and (iii)by adding at the end the following: 
 
(3)Smokeless tobacco sold in discrete single-use unitsOn discrete single-use units, $100.66 per thousand.. (B)Section 5702(m) of such Code is amended— 
(i)in paragraph (1), by striking or chewing tobacco and inserting , chewing tobacco, or discrete single-use unit; (ii)in paragraphs (2) and (3), by inserting that is not a discrete single-use unit before the period in each such paragraph; and 
(iii)by adding at the end the following:  (4)Discrete single-use unitThe term discrete single-use unit means any product containing tobacco that— 
(A)is not intended to be smoked; and (B)is in the form of a lozenge, tablet, pill, pouch, dissolvable strip, or other discrete single-use or single-dose unit.. 
(4)Tax parity for small cigarsParagraph (1) of section 5701(a) of the Internal Revenue Code of 1986 is amended by striking $50.33 and inserting $100.66. (5)Tax parity for large cigars (A)In generalParagraph (2) of section 5701(a) of the Internal Revenue Code of 1986 is amended by striking 52.75 percent and all that follows through the period and inserting the following: $49.56 per pound and a proportionate tax at the like rate on all fractional parts of a pound but not less than 10.066 cents per cigar.. 
(B)GuidanceThe Secretary of the Treasury, or the Secretary's delegate, may issue guidance regarding the appropriate method for determining the weight of large cigars for purposes of calculating the applicable tax under section 5701(a)(2) of the Internal Revenue Code of 1986. (6)Tax parity for roll-Your-Own tobacco and certain processed tobaccoSubsection (o) of section 5702 of the Internal Revenue Code of 1986 is amended by inserting , and includes processed tobacco that is removed for delivery or delivered to a person other than a person with a permit provided under section 5713, but does not include removals of processed tobacco for exportation after wrappers thereof. 
(7)Clarifying tax rate for other tobacco products 
(A)In generalSection 5701 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (i)Other tobacco productsAny product not otherwise described under this section that has been determined to be a tobacco product by the Food and Drug Administration through its authorities under the Family Smoking Prevention and Tobacco Control Act shall be taxed at a level of tax equivalent to the tax rate for cigarettes on an estimated per use basis as determined by the Secretary.. 
(B)Establishing per use basisFor purposes of section 5701(i) of the Internal Revenue Code of 1986, not later than 12 months after the later of the date of the enactment of this Act or the date that a product has been determined to be a tobacco product by the Food and Drug Administration, the Secretary of the Treasury (or the Secretary of the Treasury's delegate) shall issue final regulations establishing the level of tax for such product that is equivalent to the tax rate for cigarettes on an estimated per use basis. (8)Clarifying definition of tobacco products (A)In generalSubsection (c) of section 5702 of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(c)Tobacco productsThe term tobacco products means— (1)cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco, and 
(2)any other product subject to tax pursuant to section 5701(i).. (B)Conforming amendmentsSubsection (d) of section 5702 of such Code is amended by striking cigars, cigarettes, smokeless tobacco, pipe tobacco, or roll-your-own tobacco each place it appears and inserting tobacco products. 
(9)Increasing tax on cigarettes 
(A)Small cigarettesSection 5701(b)(1) of such Code is amended by striking $50.33 and inserting $100.66. (B)Large cigarettesSection 5701(b)(2) of such Code is amended by striking $105.69 and inserting $211.38. 
(10)Tax rates adjusted for inflationSection 5701 of such Code, as amended by subsection (g), is amended by adding at the end the following new subsection:  (j)Inflation adjustment (1)In generalIn the case of any calendar year beginning after 2021, the dollar amounts provided under this chapter shall each be increased by an amount equal to— 
(A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting ‘calendar year 2017’ for ‘calendar year 2016’ in subparagraph (A)(ii) thereof. 
(2)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $0.01, such amount shall be rounded to the next highest multiple of $0.01.. (11)Floor Stocks Taxes (A)Imposition of taxOn tobacco products manufactured in or imported into the United States which are removed before any tax increase date and held on such date for sale by any person, there is hereby imposed a tax in an amount equal to the excess of— 
(i)the tax which would be imposed under section 5701 of the Internal Revenue Code of 1986 on the article if the article had been removed on such date, over (ii)the prior tax (if any) imposed under section 5701 of such Code on such article. 
(B)Credit against taxEach person shall be allowed as a credit against the taxes imposed by paragraph (1) an amount equal to $500. Such credit shall not exceed the amount of taxes imposed by paragraph (1) on such date for which such person is liable. (C)Liability for tax and method of payment (i)Liability for taxA person holding tobacco products on any tax increase date to which any tax imposed by paragraph (1) applies shall be liable for such tax. 
(ii)Method of paymentThe tax imposed by paragraph (1) shall be paid in such manner as the Secretary shall prescribe by regulations. (iii)Time for paymentThe tax imposed by paragraph (1) shall be paid on or before the date that is 120 days after the effective date of the tax rate increase. 
(D)Articles in foreign trade zonesNotwithstanding the Act of June 18, 1934 (commonly known as the Foreign Trade Zone Act, 48 Stat. 998, 19 U.S.C. 81a et seq.), or any other provision of law, any article which is located in a foreign trade zone on any tax increase date shall be subject to the tax imposed by paragraph (1) if— (i)internal revenue taxes have been determined, or customs duties liquidated, with respect to such article before such date pursuant to a request made under the 1st proviso of section 3(a) of such Act; or 
(ii)such article is held on such date under the supervision of an officer of the United States Customs and Border Protection of the Department of Homeland Security pursuant to the 2d proviso of such section 3(a). (E)DefinitionsFor purposes of this subsection— 
(i)In generalAny term used in this subsection which is also used in section 5702 of such Code shall have the same meaning as such term has in such section. (ii)Tax increase dateThe term tax increase date means the effective date of any increase in any tobacco product excise tax rate pursuant to the amendments made by this section (other than subsection (j) thereof). 
(iii)SecretaryThe term Secretary means the Secretary of the Treasury or the Secretary’s delegate. (F)Controlled groupsRules similar to the rules of section 5061(e)(3) of such Code shall apply for purposes of this subsection. 
(G)Other laws applicableAll provisions of law, including penalties, applicable with respect to the taxes imposed by section 5701 of such Code shall, insofar as applicable and not inconsistent with the provisions of this subsection, apply to the floor stocks taxes imposed by paragraph (1), to the same extent as if such taxes were imposed by such section 5701. The Secretary may treat any person who bore the ultimate burden of the tax imposed by paragraph (1) as the person to whom a credit or refund under such provisions may be allowed or made. (12)Effective dates (A)In generalExcept as provided in paragraphs (2) through (4), the amendments made by this section shall apply to articles removed (as defined in section 5702(j) of the Internal Revenue Code of 1986) after the last day of the month which includes the date of the enactment of this Act. 
(B)Discrete single-use units and processed tobaccoThe amendments made by subsections (c)(1)(C), (c)(2), and (f) shall apply to articles removed (as defined in section 5702(j) of the Internal Revenue Code of 1986) after the date that is 6 months after the date of the enactment of this Act. (C)Large cigarsThe amendments made by subsection (e) shall apply to articles removed after December 31, 2021. 
(D)Other tobacco productsThe amendments made by subsection (g)(1) shall apply to products removed after the last day of the month which includes the date that the Secretary of the Treasury (or the Secretary of the Treasury's delegate) issues final regulations establishing the level of tax for such product. 317504.Allowing for medical assistance under Medicaid for inmates during 30-day period preceding release (a)In generalThe subdivision (A) following paragraph (30) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended by inserting and except during the 30-day period preceding the date of release of such individual from such public institution after medical institution. 
(b)ReportNot later than June 30, 2022, the Medicaid and CHIP Payment and Access Commission shall submit a report to Congress on the Medicaid inmate exclusion under the subdivision (A) following paragraph (30) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)). Such report may, to the extent practicable, include the following information: (1)The number of incarcerated individuals who would otherwise be eligible to enroll for medical assistance under a State plan approved under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such a plan). 
(2)Access to health care for incarcerated individuals, including a description of medical services generally available to incarcerated individuals. (3)A description of current practices related to the discharge of incarcerated individuals, including how prisons interact with State Medicaid agencies to ensure that such individuals who are eligible to enroll for medical assistance under a State plan or waiver described in paragraph (1) are so enrolled. 
(4)If determined appropriate by the Commission, recommendations for Congress, the Department of Health and Human Services, or States regarding the Medicaid inmate exclusion. (5)Any other information that the Commission determines would be useful to Congress. 
317505.Providing for immediate Medicaid eligibility for former foster youthSection 1002(a)(2) of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended by striking January 1, 2023 and inserting the date of enactment of the Ending Health Disparities During COVID–19 Act of 2021. 317506.Expanded coverage for former foster youth (a)Coverage continuity for former foster care children up to age 26 (1)In generalSection 1002(a)(1)(B) of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended by striking all that follows after item (cc), and inserting the following: by striking responsibility of the State and all that follows through 475(8)(B)(iii); and and inserting responsibility of a State on the date of attaining 18 years of age (or such higher age as such State has elected under section 475(8)(B)(iii)), or who were in such care at any age but subsequently left such care to enter into a legal guardianship with a kinship caregiver (without regard to whether kinship guardianship payments are being made on behalf of the child under this part) or were emancipated from such care prior to attaining age 18;. 
(2)Amendments to Social Security Act 
(A)In generalSection 1902(a)(10)(A)(i)(IX) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(IX)), as amended by section 1002(a) of the SUPPORT for Patients and Communities Act (Public Law 115–271), is amended— (i)in item (bb), by striking the semicolon at the end and inserting ; and; and 
(ii)by striking item (dd). (B)Effective dateThe amendments made by this paragraph shall take effect on January 1, 2023. 
(b)Outreach efforts for enrollment of former foster childrenSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended— (1)in paragraph (85), by striking ; and and inserting a semicolon; 
(2)in paragraph (86), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (86) the following new paragraph: 
 
(87)not later than January 1, 2021, establish an outreach and enrollment program, in coordination with the State agency responsible for administering the State plan under part E of title IV and any other appropriate or interested agencies, designed to increase the enrollment of individuals who are eligible for medical assistance under the State plan under paragraph (10)(A)(i)(IX) in accordance with best practices established by the Secretary.. 317507.Removing citizenship and immigration barriers to access to affordable health care under ACA (a)In general (1)Premium tax creditsSection 36B of the Internal Revenue Code of 1986 is amended— 
(A)in subsection (c)(1)(B)— (i)by amending the heading to read as follows: Special rule for certain individuals ineligible for Medicaid due to status, and 
(ii)in clause (ii), by striking lawfully present in the United States, but and inserting who, and (B)by striking subsection (e). 
(2)Cost-sharing reductionsSection 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071) is amended by striking subsection (e). (3)Basic health program eligibilitySection 1331(e)(1)(B) of the Patient Protection and Affordable Care Act (42 U.S.C. 18051(e)(1)(B)) is amended by striking lawfully present in the United States. 
(4)Restrictions on Federal paymentsSection 1412 of the Patient Protection and Affordable Care Act (42 U.S.C. 18082) is amended by striking subsection (d). (5)Requirement to maintain minimum essential coverageSection 5000A(d) of the Internal Revenue Code of 1986 is amended by striking paragraph (3) and by redesignating paragraph (4) as paragraph (3). 
(b)Conforming amendments 
(1)Section 1411(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18081(a)) is amended by striking paragraph (1) and redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3), respectively. (2)Section 1312(f) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(f)) is amended— 
(A)in the heading, by striking ; access limited to citizens and lawful residents; and (B)by striking paragraph (3). 
317508.Medicaid in the territories 
(a)Elimination of general Medicaid funding limitations (cap) for territories 
(1)In generalSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended— (A)in subsection (f), in the matter preceding paragraph (1), by striking subsection (g) and inserting subsections (g) and (h); 
(B)in subsection (g)(2), in the matter preceding subparagraph (A), by inserting and subsection (h) after paragraphs (3) and (5); and (C)by adding at the end the following new subsection: 
 
(h)Sunset of Medicaid funding limitations for Puerto Rico, the Virgin Islands of the United States, Guam, the Northern Mariana Islands, and American SamoaSubsections (f) and (g) shall not apply to Puerto Rico, the Virgin Islands of the United States, Guam, the Northern Mariana Islands, and American Samoa beginning with fiscal year 2022..  (2)Conforming amendments (A)Section 1902(j) of the Social Security Act (42 U.S.C. 1396a(j)) is amended by striking , the limitation in section 1108(f),. 
(B)Section 1903(u) of the Social Security Act (42 U.S.C. 1396b(u)) is amended by striking paragraph (4). (C)Section 1323(c)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18043(c)(1)) is amended by striking 2019 and inserting 2018. 
(3)Effective dateThe amendments made by this section shall apply beginning with fiscal year 2022. (b)Elimination of specific Federal medical assistance percentage (FMAP) limitation for territoriesSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended, in clause (2), by inserting for fiscal years before fiscal year 2020 after American Samoa. 
(c)Application of Medicaid waiver authority to all of the territories 
(1)In generalSection 1902(j) of the Social Security Act (42 U.S.C. 1396a(j)) is amended— (A)by striking American Samoa and the Northern Mariana Islands and inserting Puerto Rico, the Virgin Islands of the United States, Guam, the Northern Mariana Islands, and American Samoa; 
(B)by striking American Samoa or the Northern Mariana Islands and inserting Puerto Rico, the Virgin Islands of the United States, Guam, the Northern Mariana Islands, or American Samoa; (C)by inserting (1) after (j); 
(D)by inserting except as otherwise provided in this subsection, after Notwithstanding any other requirement of this title; and (E)by adding at the end the following: 
 
(2)The Secretary may not waive under this subsection the requirement of subsection (a)(10)(A)(i)(IX) (relating to coverage of adults formerly under foster care) with respect to any territory.. (2)Effective dateThe amendments made by this section shall apply beginning October 1, 2023. 
(d)Permitting Medicaid DSH allotments for territoriesSection 1923(f) of the Social Security Act (42 U.S.C. 1396r–4) is amended— (1)in paragraph (6), by adding at the end the following new subparagraph: 
 
(C)Territories 
(i)Fiscal year 2020For fiscal year 2020, the DSH allotment for Puerto Rico, the Virgin Islands of the United States, Guam, the Northern Mariana Islands, and American Samoa shall bear the same ratio to $300,000,000 as the ratio of the number of individuals who are low-income or uninsured and residing in such respective territory (as estimated from time to time by the Secretary) bears to the sums of the number of such individuals residing in all of the territories. (ii)Subsequent fiscal yearFor each subsequent fiscal year, the DSH allotment for each such territory is subject to an increase in accordance with paragraph (2).; and 
(2)in paragraph (9), by inserting before the period at the end the following: , and includes, beginning with fiscal year 2021, Puerto Rico, the Virgin Islands of the United States, Guam, the Northern Mariana Islands, and American Samoa. 317509.Removing Medicare barrier to health care (a)Part ASection 1818(a)(3) of the Social Security Act (42 U.S.C. 1395i–2(a)(3)) is amended by striking an alien and all that follows through under this section and inserting an individual who is lawfully present in the United States. 
(b)Part BSection 1836(2) of the Social Security Act (42 U.S.C. 1395o(2)) is amended by striking an alien and all that follows through under this part and inserting an individual who is lawfully present in the United States. 317510.Removing barriers to health care and nutrition assistance for children, pregnant persons, and lawfully present individuals (a)MedicaidSection 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is amended by striking paragraph (4) and inserting the following new paragraph: 
 
(4) 
(A)Notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 and paragraph (1), payment shall be made to a State under this section for medical assistance furnished to an alien under this title (including an alien described in such paragraph) who meets any of the following conditions: (i)The alien is otherwise eligible for such assistance under the State plan approved under this title (other than the requirement of the receipt of aid or assistance under title IV, supplemental security income benefits under title XVI, or a State supplementary payment) within either or both of the following eligibility categories: 
(I)Children under 21 years of age, including any optional targeted low-income child (as such term is defined in section 1905(u)(2)(B)). (II)Pregnant persons during pregnancy and during the 12-month period beginning on the last day of the pregnancy. 
(ii)The alien is lawfully present in the United States. (B)No debt shall accrue under an affidavit of support against any sponsor of an alien who meets the conditions specified in subparagraph (A) on the basis of the provision of medical assistance to such alien under this paragraph and the cost of such assistance shall not be considered as an unreimbursed cost.. 
(b)SCHIPSubparagraph (N) of section 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended to read as follows:  (N)Paragraph (4) of section 1903(v) (relating to coverage of categories of children, pregnant persons, and other lawfully present individuals).. 
(c)Supplemental nutrition assistanceNotwithstanding sections 401(a), 402(a), and 403(a) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(a); 1612(a); 1613(a)) and section 6(f) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(f)), persons who are lawfully present in the United States shall be not be ineligible for benefits under the supplemental nutrition assistance program on the basis of their immigration status or date of entry into the United States. (d)Eligibility for families with childrenSection 421(d)(3) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1631(d)(3)) is amended by striking to the extent that a qualified alien is eligible under section 402(a)(2)(J) and inserting, to the extent that a child is a member of a household under the supplemental nutrition assistance program. 
(e)Ensuring proper screeningSection 11(e)(2)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(2)(B)) is amended— (1)by redesignating clauses (vi) and (vii) as clauses (vii) and (viii); and 
(2)by inserting after clause (v) the following:  (vi)shall provide a method for implementing section 421 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1631) that does not require any unnecessary information from persons who may be exempt from that provision;. 
317511.Repeal of requirement for documentation evidencing citizenship or nationality under the medicaid program 
(a)RepealSubsections (i)(22) and (x) of section 1903 of the Social Security Act (42 U.S.C. 1396b) are each repealed. (b)Conforming amendments (1)State payments for medical assistanceSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— 
(A)by amending paragraph (46) of subsection (a) to read as follows:  (46)provide that information is requested and exchanged for purposes of income and eligibility verification in accordance with a State system which meets the requirements of section 1137 of this Act;; 
(B)in subsection (e)(13)(A)(i)— (i)in the matter preceding subclause (I), by striking sections 1902(a)(46)(B) and 1137(d) and inserting section 1137(d); and 
(ii)in subclause (IV), by striking 1902(a)(46)(B) or; and (C)by striking subsection (ee). 
(2)Payment to statesSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended— (A)in subsection (i), by redesignating paragraphs (23) through (26) as paragraphs (22) through (25), respectively; and 
(B)by redesignating subsections (y) and (z) as subsections (x) and (y), respectively. (3)RepealSubsection (c) of section 6036 of the Deficit Reduction Act of 2005 (42 U.S.C. 1396b note) is repealed. 
(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Deficit Reduction Act of 2005. 6Community Based Grants 317601.Grants for racial and ethnic approaches to community health (a)PurposeIt is the purpose of this section to award grants to assist communities in mobilizing and organizing resources in support of effective and sustainable programs that will reduce or eliminate disparities in health and health care experienced by racial and ethnic minority individuals. 
(b)Authority To Award GrantsThe Secretary of Health and Human Services, acting through the Administrator of the Health Resources and Services Administration (referred to in this section as the Secretary), shall award grants to eligible entities to assist in designing, implementing, and evaluating culturally and linguistically appropriate, science-based, and community-driven sustainable strategies to eliminate racial and ethnic health and health care disparities. (c)Eligible EntitiesTo be eligible to receive a grant under this section, an entity shall— 
(1)represent a coalition— (A)whose principal purpose is to develop and implement interventions to reduce or eliminate a health or health care disparity in a targeted racial or ethnic minority group in the community served by the coalition; and 
(B)that includes— (i)members selected from among— 
(I)public health departments; (II)community-based organizations; 
(III)university and research organizations; (IV)Indian tribes or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), the Indian Health Service, or any other organization that serves Alaska Natives; and 
(V)interested public or private health care providers or organizations as determined appropriate by the Secretary; and (ii)at least 1 member from a community-based organization that represents the targeted racial or ethnic minority group; and 
(2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, which shall include— (A)a description of the targeted racial or ethnic populations in the community to be served under the grant; 
(B)a description of at least 1 health disparity that exists in the racial or ethnic targeted populations, including health issues such as infant mortality, breast and cervical cancer screening and management, musculoskeletal diseases and obesity, prostate cancer screening and management, cardiovascular disease, diabetes, child and adult immunization levels, oral disease, or other health priority areas as designated by the Secretary; and (C)a demonstration of a proven record of accomplishment of the coalition members in serving and working with the targeted community. 
(d)SustainabilityThe Secretary shall give priority to an eligible entity under this section if the entity agrees that, with respect to the costs to be incurred by the entity in carrying out the activities for which the grant was awarded, the entity (and each of the participating partners in the coalition represented by the entity) will maintain its expenditures of non-Federal funds for such activities at a level that is not less than the level of such expenditures during the fiscal year immediately preceding the first fiscal year for which the grant is awarded. (e)NonduplicationAny funds provided to an eligible entity through a grant under this section shall— 
(1)supplement, not supplant, any other Federal funds made available to the entity for the purposes of this section; and (2)not be used to duplicate the activities of any other health disparity grant program under this subtitle, including an amendment made by this subtitle. 
(f)Technical AssistanceThe Secretary may, either directly or by grant or contract, provide any entity that receives a grant under this section with technical and other nonfinancial assistance necessary to meet the requirements of this section. (g)DisseminationThe Secretary shall encourage and enable eligible entities receiving grants under this section to share best practices, evaluation results, and reports with communities not affiliated with such entities, by using the Internet, conferences, and other pertinent information regarding the projects funded by this section, including through using outreach efforts of the Office of Minority Health and the Centers for Disease Control and Prevention. 
(h)Administrative BurdensThe Secretary shall make every effort to minimize duplicative or unnecessary administrative burdens on eligible entities receiving grants under this section. (i)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
317602.Grants to promote health for underserved communitiesPart Q of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following:  399Z–3.Grants to promote health for underserved communities (a)Grants AuthorizedThe Secretary, in collaboration with the Administrator of the Health Resources and Services Administration and other Federal officials determined appropriate by the Secretary, is authorized to award grants to eligible entities— 
(1)to promote health for underserved communities, with preference given to projects that benefit racial and ethnic minority women, racial and ethnic minority children, adolescents, and lesbian, gay, bisexual, transgender, queer, or questioning communities; and (2)to strengthen health outreach initiatives in medically underserved communities, including linguistically isolated populations. 
(b)Use of FundsGrants awarded pursuant to subsection (a) may be used to support the activities of community health workers, including such activities— (1)to educate and provide outreach regarding enrollment in health insurance including the State Children’s Health Insurance Program under title XXI of the Social Security Act, Medicare under title XVIII of such Act, and Medicaid under title XIX of such Act; 
(2)to educate and provide outreach in a community setting regarding health problems prevalent among underserved communities, and especially among racial and ethnic minority women, racial and ethnic minority children, adolescents, and lesbian, gay, bisexual, transgender, queer, or questioning communities; (3)to educate and provide experiential learning opportunities and target risk factors and healthy behaviors that impede or contribute to achieving positive health outcomes, including— 
(A)healthy nutrition; (B)physical activity; 
(C)overweight or obesity; (D)tobacco use, including the use of e-cigarettes and vaping; 
(E)alcohol and substance use; (F)injury and violence; 
(G)sexual health; (H)mental health; 
(I)musculoskeletal health and arthritis; (J)prenatal and postnatal care; 
(K)dental and oral health; (L)understanding informed consent; 
(M)stigma; and (N)environmental hazards; 
(4)to promote community wellness and awareness; and (5)to educate and refer target populations to appropriate health care agencies and community-based programs and organizations in order to increase access to quality health care services, including preventive health services. 
(c)Application 
(1)In generalEach eligible entity that desires to receive a grant under subsection (a) shall submit an application to the Secretary, at such time, in such manner, and accompanied by such additional information as the Secretary may require. (2)ContentsEach application submitted pursuant to paragraph (1) shall— 
(A)describe the activities for which assistance under this section is sought; (B)contain an assurance that, with respect to each community health worker program receiving funds under the grant awarded, such program provides in-language training and supervision to community health workers to enable such workers to provide authorized program activities in (at least) the most commonly used languages within a particular geographic region; 
(C)contain an assurance that the applicant will evaluate the effectiveness of community health worker programs receiving funds under the grant; (D)contain an assurance that each community health worker program receiving funds under the grant will provide culturally competent services in the linguistic context most appropriate for the individuals served by the program; 
(E)contain a plan to document and disseminate project descriptions and results to other States and organizations as identified by the Secretary; and (F)describe plans to enhance the capacity of individuals to utilize health services and health-related social services under Federal, State, and local programs by— 
(i)assisting individuals in establishing eligibility under the programs and in receiving the services or other benefits of the programs; and (ii)providing other services, as the Secretary determines to be appropriate, which may include transportation and translation services. 
(d)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to those applicants— (1)who propose to target geographic areas that— 
(A) 
(i)have a high percentage of residents who are uninsured or underinsured (if the targeted geographic area is located in a State that has elected to make medical assistance available under section 1902(a)(10)(A)(i)(VIII) of the Social Security Act to individuals described in such section); (ii)have a high percentage of underinsured residents in a particular geographic area (if the targeted geographic area is located in a State that has not so elected); or 
(iii)have a high number of households experiencing extreme poverty; and (B)have a high percentage of families for whom English is not their primary language or including smaller limited-English-proficient communities within the region that are not otherwise reached by linguistically appropriate health services; 
(2)with experience in providing health or health-related social services to individuals who are underserved with respect to such services; and (3)with documented community activity and experience with community health workers. 
(e)Collaboration with academic institutionsThe Secretary shall encourage community health worker programs receiving funds under this section to collaborate with academic institutions, including minority-serving institutions. Nothing in this section shall be construed to require such collaboration. (f)Quality assurance and cost effectivenessThe Secretary shall establish guidelines for ensuring the quality of the training and supervision of community health workers under the programs funded under this section and for ensuring the cost effectiveness of such programs. 
(g)MonitoringThe Secretary shall monitor community health worker programs identified in approved applications and shall determine whether such programs are in compliance with the guidelines established under subsection (f). (h)Technical assistanceThe Secretary may provide technical assistance to community health worker programs identified in approved applications with respect to planning, developing, and operating programs under the grant. 
(i)Report to Congress 
(1)In generalNot later than 4 years after the date on which the Secretary first awards grants under subsection (a), the Secretary shall submit to Congress a report regarding the grant project. (2)ContentsThe report required under paragraph (1) shall include the following: 
(A)A description of the programs for which grant funds were used. (B)The number of individuals served. 
(C)An evaluation of— (i)the effectiveness of these programs; 
(ii)the cost of these programs; and (iii)the impact of these programs on the health outcomes of the community residents. 
(D)Recommendations for sustaining the community health worker programs developed or assisted under this section. (E)Recommendations regarding training to enhance career opportunities for community health workers. 
(j)DefinitionsIn this section: (1)Community health workerThe term community health worker means an individual who promotes health or nutrition within the community in which the individual resides— 
(A)by serving as a liaison between communities and health care agencies; (B)by providing guidance and social assistance to community residents; 
(C)by enhancing community residents’ ability to effectively communicate with health care providers; (D)by providing culturally and linguistically appropriate health or nutrition education; 
(E)by advocating for individual and community health, including dental, oral, mental, and environmental health, or nutrition needs; (F)by taking into consideration the needs of the communities served, including the prevalence rates of risk factors that impede achieving positive healthy outcomes among women and children, especially among racial and ethnic minority women and children; and 
(G)by providing referral and followup services. (2)Community settingThe term community setting means a home or a community organization that serves a population. 
(3)Eligible entityThe term eligible entity means— (A)a unit of State, territorial, local, or Tribal government (including a federally recognized Tribe or Alaska Native village); or 
(B)a community-based organization. (4)Medically underserved communityThe term medically underserved community means a community— 
(A)that has a substantial number of individuals who are members of a medically underserved population, as defined by section 330(b)(3); (B)a significant portion of which is a health professional shortage area as designated under section 332; and 
(C)that includes populations that are linguistically isolated, such as geographic areas with a shortage of health professionals able to provide linguistically appropriate services. (5)SupportThe term support means the provision of training, supervision, and materials needed to effectively deliver the services described in subsection (b), reimbursement for services, and other benefits. 
(k)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2022 through 2028.. 317603.Addressing COVID–19 health inequities and improving health equity (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, shall award grants to eligible entities to establish or expand programs to improve health equity regarding COVID–19 and reduce or eliminate inequities, including racial and ethnic inequities, in the incidence, prevalence, and health outcomes of COVID–19. 
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— (1)be a nongovernmental entity or consortium of entities that works to improve health and health equity in populations or communities disproportionately affected by adverse health outcomes, including— 
(A)racial and ethnic minority communities; (B)Indian Tribes, Tribal organizations, and urban Indian organizations; 
(C)people with disabilities; (D)English language learners; 
(E)older adults; (F)low-income communities; 
(G)justice-involved communities; (H)immigrant communities; and 
(I)communities on the basis of their sexual orientation or gender identity; (2)have demonstrated experience in successfully working in and partnering with such communities, and have an established record of accomplishment in improving health outcomes or preventing, reducing or eliminating health inequities, including racial and ethnic inequities, in those communities; 
(3)communicate with State, local, and Tribal health departments to coordinate grant activities, as appropriate; and (4)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  
(c)Use of fundsAn entity shall use amounts received under grant under this section to establish, improve upon, or expand programs to improve health equity regarding COVID–19 and reduce or eliminate inequities, including racial and ethnic inequities, in the incidence, prevalence, and health outcomes of COVID–19. Such uses may include— (1)acquiring and distributing medical supplies, such as personal protective equipment, to communities that are at an increased risk of COVID–19; 
(2)helping people enroll in a health insurance plan that meets minimum essential coverage;  (3)increasing the availability of COVID–19 testing and any future COVID–19 treatments or vaccines in communities that are at an increased risk of COVID–19; 
(4)aiding communities and individuals in following guidelines and best practices in regards to COVID–19, including physical distancing guidelines; (5)helping communities and COVID–19 survivors recover and cope with the long-term health impacts of COVID–19; 
(6)addressing social determinants of health, such as transportation, nutrition, housing, discrimination, health care access, including mental health care and substance use disorder prevention, treatment, and recovery, health literacy, employment status, and working conditions, education, income, and stress, that impact COVID–19 incidence, prevalence, and health outcomes, and facilitating or providing access to needed services;  (7)the provision of anti-racism and implicit and explicit bias training for health care providers and other relevant professionals; 
(8)creating and disseminating culturally informed, linguistically appropriate, accessible, and medically accurate outreach and education regarding COVID–19;  (9)acquiring, retaining, and training a diverse workforce; and 
(10)improving the accessibility to health care, including accessibility to health care providers, mental health care, and COVID–19 testing for people with disabilities. (d)Administration (1)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that are a community-based organization or have an established history of successfully working in and partnering with the community or with populations which the entity intends to provide services under the grant. The Secretary shall also utilize available demographic data to give priority to eligible entities working with populations or communities disproportionately affected by COVID–19. 
(2)Geographical diversityThe Secretary shall seek to ensure geographical diversity among grant recipients. (3)Reduction of burdensIn administering the grant program under this section, the Secretary shall make every effort to minimize unnecessary administrative burdens on eligible entities receiving such grants. 
(4)Technical assistanceThe Secretary shall provide technical assistance to eligible entities on best practices for applying grants under this section. (e)DurationA grant awarded under this section shall be for a period of 3 years. 
(f)Reporting 
(1)By granteeNot later than 180 days after the end of a grant period under this section, the grantee shall submit to the Secretary a report on the activities conducted under the grant, including— (A)a description of the impact of grant activities, including on— 
(i)outreach and education related to COVID–19; and (ii)improving public health activities related to COVID–19, including physical distancing; 
(B)the number of individuals reached by the activities under the grant and, to the extent known, the disaggregated demographic data of such individuals, such as by race, ethnicity, sex (including sexual orientation and gender identity), income, disability status, or primary language; and (C)any other information the Secretary determines is necessary. 
(2)By SecretaryNot later than 1 year after the end of the grant program under this section, the Secretary shall submit to Congress a report on the grant program, including a summary of the information gathered under paragraph (1). (g)Supplement, not supplantGrants awarded under this subtitle shall be used to supplement and not supplant any other Federal funds made available to carry out the activities described in this subtitle.  
(h)FundingOut of funds in the Treasury not otherwise appropriated, there are appropriated to carry out this section, $500,000,000 for each of fiscal years 2022 through 2024. 317604.Improving social determinants of health (a)FindingsCongress finds the following: 
(1)Healthy People 2020 defines social determinants of health as conditions in the environments in which people live, learn, work, play, worship, and age that affect a wide range of health, functioning, and quality-of-life outcomes and risks. (2)One of the overarching goals of Healthy People 2020 is to create social and physical environments that promote good health for all. 
(3)Healthy People 2020 developed a place-based organizing framework, reflecting five key areas of social determinants of health namely— (A)economic stability; 
(B)education; (C)social and community context; 
(D)health and health care; and (E)neighborhood and built environment. 
(4)It is estimated that medical care accounts for only 10 to 20 percent of the modifiable contributors to healthy outcomes for a population. (5)The Centers for Medicare & Medicaid Services has indicated the importance of the social determinants in its work stating that, As we seek to foster innovation, rethink rural health, find solutions to the opioid epidemic, and continue to put patients first, we need to take into account social determinants of health and recognize their importance.. 
(6)The Department of Health and Human Services’ Public Health 3.0 initiative recognizes the role of public health in working across sectors on social determinants of health, as well as the role of public health as chief health strategist in communities. (7)Through its Health Impact in 5 Years initiative, the Centers for Disease Control and Prevention has highlighted nonclinical, community-wide approaches that show positive health impacts, results within five years, and cost effectiveness or cost savings over the lifetime of the population or earlier. 
(8)Health departments and the Centers for Disease Control and Prevention are not funded for such cross-cutting work. (9)Providing grants to public health departments and other eligible entities to coordinate cross-sector collaboration will allow a community-wide, evidence-based approach to address underlying social determinants of health. 
(b)Social Determinants of Health Program 
(1)ProgramTo the extent and in the amounts made available in advance in appropriations Acts, the Director of the Centers for Disease Control and Prevention (in this section referred to as the Director) shall carry out a program, to be known as the Social Determinants of Health Program (in this section referred to as the Program), to achieve the following goals: (A)Improve health outcomes and reduce health inequities by coordinating social determinants of health activities across the Centers for Disease Control and Prevention. 
(B)Improve the capacity of public health agencies and community organizations to address social determinants of health in communities. (2)ActivitiesTo achieve the goals listed in paragraph (1), the Director shall carry out activities including the following: 
(A)Coordinating across the Centers for Disease Control and Prevention to ensure that relevant programs consider and incorporate social determinants of health in grant awards and other activities. (B)Awarding grants under subsection (c) to State, local, territorial, and Tribal health agencies and organizations, and to other eligible entities, to address social determinants of health in target communities.  
(C)Awarding grants under subsection (d) to nonprofit organizations and public or other nonprofit institutions of higher education— (i)to conduct research on best practices to improve social determinants of health; 
(ii)to provide technical assistance, training, and evaluation assistance to grantees under subsection (c); and (iii)to disseminate best practices to grantees under subsection (c). 
(D)Coordinating, supporting, and aligning activities of the Centers for Disease Control and Prevention related to social determinants of health with activities of other Federal agencies related to social determinants of health, including such activities of agencies in the Department of Health and Human Services such as the Centers for Medicare & Medicaid Services. (E)Collecting and analyzing data related to the social determinants of health. 
(c)Grants to address social determinants of health 
(1)In generalThe Director, as part of the Program, shall award grants to eligible entities to address social determinants of health in their communities. (2)EligibilityTo be eligible to apply for a grant under this subsection, an entity shall be— 
(A)a State, local, territorial, or Tribal health agency or organization; (B)a qualified nongovernmental entity, as defined by the Director; or 
(C)a consortium of entities that includes a State, local, territorial, or Tribal health agency or organization. (3)Use of funds (A)In generalA grant under this subsection shall be used to address social determinants of health in a target community by designing and implementing innovative, evidence-based, cross-sector strategies. 
(B)Target communityFor purposes of this subsection, a target community shall be a State, county, city, or other municipality. (4)PriorityIn awarding grants under this subsection, the Director shall prioritize applicants proposing to serve target communities with significant unmet health and social needs, as defined by the Director.  
(5)ApplicationTo seek a grant under this subsection, an eligible entity shall— (A)submit an application at such time, in such manner, and containing such information as the Director may require; 
(B)propose a set of activities to address social determinants of health through evidence-based, cross-sector strategies, which activities may include— (i)collecting quantifiable data from health care, social services, and other entities regarding the most significant gaps in health-promoting social, economic, and environmental needs; 
(ii)identifying evidence-based approaches to meeting the nonmedical, social needs of populations identified by data collection described in clause (i), such as unstable housing or inadequate food; (iii)developing scalable methods to meet patients’ social needs identified in clinical settings or other sites; 
(iv)convening entities such as local and State governmental and nongovernmental organizations, health systems, payors, and community-based organizations to review, plan, and implement community-wide interventions and strategies to advance health-promoting social conditions; (v)monitoring and evaluating the impact of activities funded through the grant on the health and well-being of the residents of the target community and on the cost of health care; and  
(vi)such other activities as may be specified by the Director;  (C)demonstrate how the eligible entity will collaborate with— 
(i)health systems; (ii)payors, including, as appropriate, medicaid managed care organizations (as defined in section 1903(m)(1)(A) of the Social Security Act (42 U.S.C. 1396b(m)(1)(A))), Medicare Advantage plans under part C of title XVIII of such Act (42 U.S.C. 1395w–21 et seq.), and health insurance issuers and group health plans (as such terms are defined in section 2791 of the Public Health Service Act); 
(iii)other relevant stakeholders and initiatives in areas of need, such as the Accountable Health Communities Model of the Centers for Medicare & Medicaid Services, health homes under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), community-based organizations, and human services organizations; (iv)other non-health care sector organizations, including organizations focusing on transportation, housing, or food access; and 
(v)local employers; and (D)identify key health inequities in the target community and demonstrate how the proposed efforts of the eligible entity would address such inequities. 
(6)Monitoring and evaluationAs a condition of receipt of a grant under this subsection, a grantee shall agree to submit an annual report to the Director describing the activities carried out through the grant and the outcomes of such activities. (7)Independent national evaluation (A)In generalNot later than 5 years after the first grants are awarded under this subsection, the Director shall provide for the commencement of an independent national evaluation of the Program under this subsection. 
(B)Report to CongressNot later than 60 days after receiving the results of such independent national evaluation, the Director shall report such results to the Congress. (d)Research and trainingThe Director, as part of the Program— 
(1)shall award grants to nonprofit organizations and public or other nonprofit institutions of higher education— (A)to conduct research on best practices to improve social determinants of health; 
(B)to provide technical assistance, training, and evaluation assistance to grantees under subsection (c); and (C)to disseminate best practices to grantees under subsection (c); and 
(2)may require a grantee under paragraph (1) to provide technical assistance and capacity building to entities that are eligible entities under subsection (c) but not receiving funds through such subsection. (e)Funding (1)In generalThere is authorized to be appropriated to carry out this section, $50,000,000 for each of fiscal years 2022 through 2028. 
(2)AllocationOf the amount made available to carry out this section for a fiscal year, not less than 75 percent shall be used for grants under subsections (c) and (d). 317605.Funding to States, localities, and community-based organizations for emergency aid and services (a)Funding for States (1)Increase in funding for Social Services Block Grant Program (A)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $9,600,000,000, which shall be available for payments under section 2002 of the Social Security Act. 
(B)Deadline for distribution of fundsWithin 45 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall distribute the funds made available by this paragraph, which shall be made available to States on an emergency basis for immediate obligation and expenditure. (C)Submission of Revised Pre-Expenditure ReportWithin 90 days after a State receives funds made available by this paragraph, the State shall submit to the Secretary a revised pre-expenditure report pursuant to title XX of the Social Security Act that describes how the State plans to administer the funds. 
(D)Obligation of funds by StatesA State to which funds made available by this paragraph are distributed shall obligate the funds not later than December 31, 2022. (E)Expenditure of funds by StatesA grantee to which a State (or a subgrantee to which a grantee) provides funds made available by this paragraph shall expend the funds not later than December 31, 2022. 
(2)Rules governing use of additional fundsA State to which funds made available by paragraph (1)(B) are distributed shall use the funds in accordance with the following: (A)Purpose (i)In generalThe State shall use the funds only to support the provision of emergency services to disadvantaged children, families, and households. 
(ii)Disadvantaged definedIn this paragraph, the term disadvantaged means, with respect to an entity, that the entity— (I)is an individual, or is located in a community, that is experiencing material hardship; 
(II)is a household in which there is a child (as defined in section 12(d) of the Richard B. Russell National School Lunch Act) or a child served under section 11(a)(1) of such Act, who, if not for the closure of the school attended by the child during a public health emergency designation and due to concerns about a COVID–19 outbreak, would receive free or reduced price school meals pursuant to such Act; (III)is an individual, or is located in a community, with barriers to employment; or 
(IV)is located in a community that, as of the date of the enactment of this Act, is not experiencing a 56-day downward trajectory of— (aa)influenza-like illnesses; 
(bb)COVID-like syndromic cases; (cc)documented COVID–19 cases; or 
(dd)positive test results as a percentage of total COVID–19 tests. (B)Pass-through to local entities (i)In the case of a State in which a county administers or contributes financially to the non-Federal share of the amounts expended in carrying out a State program funded under title IV of the Social Security Act, the State may pass funds so made available through to— 
(I)the chief elected official of the city or urban county that administers the program; or (II)local government and community-based organizations. 
(ii)In the case of any other State, the State shall— (I)pass the funds through to— 
(aa) 
(AA)local governments that will expend or distribute the funds in consultation with community-based organizations with experience serving disadvantaged families or individuals; or (BB)community-based organizations with experience serving disadvantaged families and individuals; and 
(bb)sub-State areas in proportions based on the population of disadvantaged individuals living in the areas; and (II)report to the Secretary on how the State determined the amounts passed through pursuant to this clause. 
(C)Methods 
(i)In generalThe State shall use the funds only for— (I)administering emergency services; 
(II)providing short-term cash, non-cash, or in-kind emergency disaster relief; (III)providing services with demonstrated need in accordance with objective criteria that are made available to the public; 
(IV)operational costs directly related to providing services described in subclauses (I), (II), and (III); (V)local government emergency social service operations; and 
(VI)providing emergency social services to rural and frontier communities that may not have access to other emergency funding streams. (ii)Administering emergency services definedIn clause (i), the term administering emergency services means— 
(I)providing basic disaster relief, economic, and well-being necessities to ensure communities are able to safely observe shelter-in-place and social distancing orders; (II)providing necessary supplies such as masks, gloves, and soap, to protect the public against infectious disease; and 
(III)connecting individuals, children, and families to services or payments for which they may already be eligible. (D)Prohibitions (i)No individual eligibility determinations by grantees or subgranteesNeither a grantee to which the State provides the funds nor any subgrantee of such a grantee may exercise individual eligibility determinations for the purpose of administering short-term, non-cash, in-kind emergency disaster relief to communities. 
(ii)Applicability of certain social services block grant funds use limitationsThe State shall use the funds subject to the limitations in section 2005 of the Social Security Act, except that, for purposes of this clause, section 2005(a)(2) and 2005(a)(8) of such Act shall not apply. (iii)No supplantation of certain State fundsThe State may use the funds to supplement, not supplant, State general revenue funds for social services. 
(iv)Ban on use for certain costs reimbursable by FEMAThe State may not use the funds for costs that are reimbursable by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance. (b)Funding for federally recognized Indian Tribes and Tribal organizations (1)Grants (A)In generalWithin 90 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall make grants to federally recognized Indian Tribes and Tribal organizations. 
(B)Amount of grantThe amount of the grant for an Indian Tribe or Tribal organization shall bear the same ratio to the amount appropriated by paragraph (3) as the total amount of grants awarded to the Indian Tribe or Tribal organization under the Low-Income Home Energy Assistance Act of 1981 and the Community Service Block Grant for fiscal year 2021 bears to the total amount of grants awarded to all Indian Tribes and Tribal organizations under such Act and such Grant for the fiscal year. (2)Rules governing use of fundsAn entity to which a grant is made under paragraph (1) shall obligate the funds not later than December 31, 2021, and the funds shall be expended by grantees and subgrantees not later than December 31, 2024, and used in accordance with the following: 
(A)Purpose 
(i)In generalThe grantee shall use the funds only to support the provision of emergency services to disadvantaged households. (ii)Disadvantaged definedIn clause (i), the term disadvantaged means, with respect to an entity, that the entity— 
(I)is an individual, or is located in a community, that is experiencing material hardship; (II)is a household in which there is a child (as defined in section 12(d) of the Richard B. Russell National School Lunch Act) or a child served under section 11(a)(1) of such Act, who, if not for the closure of the school attended by the child during a public health emergency designation and due to concerns about a COVID–19 outbreak, would receive free or reduced price school meals pursuant to such Act; 
(III)is an individual, or is located in a community, with barriers to employment; or (IV)is located in a community that, as of the date of the enactment of this Act, is not experiencing a 56-day downward trajectory of— 
(aa)influenza-like illnesses; (bb)COVID-like syndromic cases; 
(cc)documented COVID–19 cases; or (dd)positive test results as a percentage of total COVID–19 tests. 
(B)Methods 
(i)In generalThe grantee shall use the funds only for— (I)administering emergency services; 
(II)providing short-term, non-cash, in-kind emergency disaster relief; and (III)tribal emergency social service operations. 
(ii)Administering emergency services definedIn clause (i), the term administering emergency services means— (I)providing basic economic and well-being necessities to ensure communities are able to safely observe shelter-in-place and social distancing orders; 
(II)providing necessary supplies such as masks, gloves, and soap, to protect the public against infectious disease; and (III)connecting individuals, children, and families to services or payments for which they may already be eligible. 
(C)Prohibitions 
(i)No individual eligibility determinations by grantees or subgranteesNeither the grantee nor any subgrantee may exercise individual eligibility determinations for the purpose of administering short-term, non-cash, in-kind emergency disaster relief to communities. (ii)Ban on use for certain costs reimbursable by FEMAThe grantee may not use the funds for costs that are reimbursable by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance. 
(3)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary of Health and Human Services $400,000,000 to carry out this subsection. 317606.Supplemental nutrition assistance program (a)Value of benefitsNotwithstanding any other provision of law, beginning on June 1, 2021, and for each subsequent month through September 30, 2021, the value of benefits determined under section 8(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2017(a)), and consolidated block grants for Puerto Rico and American Samoa determined under section 19(a) of such Act (7 U.S.C. 2028(a)), shall be calculated using 115 percent of the June 2019 value of the thrifty food plan (as defined in section 3 of such Act (7 U.S.C. 2012)) if the value of the benefits and block grants would be greater under that calculation than in the absence of this subsection. 
(b)Minimum amount 
(1)In generalThe minimum value of benefits determined under section 8(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2017(a)) for a household of not more than 2 members shall be $30. (2)EffectivenessParagraph (1) shall remain in effect until the date on which 8 percent of the value of the thrifty food plan for a household containing 1 member, rounded to the nearest whole dollar increment, is equal to or greater than $30. 
(c)Requirements for the SecretaryIn carrying out this section, the Secretary shall— (1)consider the benefit increases described in each of subsections (a) and (b) to be a mass change; 
(2)require a simple process for States to notify households of the increase in benefits; (3)consider section 16(c)(3)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)(3)(A)) to apply to any errors in the implementation of this section, without regard to the 120-day limit described in that section; 
(4)disregard the additional amount of benefits that a household receives as a result of this section in determining the amount of overissuances under section 13 of the Food and Nutrition Act of 2008 (7 U.S.C. 2022); and (5)set the tolerance level for excluding small errors for the purposes of section 16(c) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)) at $50 through September 30, 2022. 
(d)Provisions for impacted workersNotwithstanding any other provision of law, the requirements under subsections (d)(1)(A)(ii) and (o) of section 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) shall not be in effect during the period beginning on June 1, 2022, and ending 2 years after the date of enactment of this Act. (e)Administrative expenses (1)In generalFor the costs of State administrative expenses associated with carrying out this section and administering the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the Secretary shall make available $150,000,000 for fiscal year 2022 and $150,000,000 for fiscal year 2024. 
(2)Timing for fiscal year 2020Not later than 60 days after the date of the enactment of this Act, the Secretary shall make available to States amounts for fiscal year 2022 under paragraph (1). (3)Allocation of fundsFunds described in paragraph (1) shall be made available as grants to State agencies for each fiscal year as follows: 
(A)75 percent of the amounts available for each fiscal year shall be allocated to States based on the share of each State of households that participate in the supplemental nutrition assistance program as reported to the Department of Agriculture for the most recent 12-month period for which data are available, adjusted by the Secretary (as of the date of the enactment of this Act) for participation in disaster programs under section 5(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(h)); and (B)25 percent of the amounts available for each fiscal year shall be allocated to States based on the increase in the number of households that participate in the supplemental nutrition assistance program as reported to the Department of Agriculture over the most recent 12-month period for which data are available, adjusted by the Secretary (as of the date of the enactment of this Act) for participation in disaster programs under section 5(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(h)). 
(f)Snap rulesNo funds (including fees) made available under this subtitle or any other Act for any fiscal year may be used to finalize, implement, administer, enforce, carry out, or otherwise give effect to— (1)the final rule entitled Supplemental Nutrition Assistance Program: Requirements for Able-Bodied Adults Without Dependents published in the Federal Register on December 5, 2019 (84 Fed. Reg. 66782); 
(2)the proposed rule entitled Revision of Categorical Eligibility in the Supplemental Nutrition Assistance Program (SNAP) published in the Federal Register on July 24, 2019 (84 Fed. Reg. 35570); or (3)the proposed rule entitled Supplemental Nutrition Assistance Program: Standardization of State Heating and Cooling Standard Utility Allowances published in the Federal Register on October 3, 2019 (84 Fed. Reg. 52809). 
(g)Certain exclusions from SNAP incomeA Federal pandemic unemployment compensation payment made to an individual under section 2104 of the CARES Act (Public Law 116–136) shall not be regarded as income and shall not be regarded as a resource for the month of receipt and the following 9 months, for the purpose of determining eligibility for such individual or any other individual for benefits or assistance, or the amount of benefits or assistance, under any programs authorized under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). (h)Public availabilityNot later than 10 days after the date of the receipt or issuance of each document listed below, the Secretary shall make publicly available on the website of the Department of Agriculture the following documents: 
(1)Any State agency request to participate in the supplemental nutrition assistance program online program under section 7(k). (2)Any State agency request to waive, adjust, or modify statutory or regulatory requirements under the Food and Nutrition Act of 2008 related to the COVID–19 outbreak. 
(3)The Secretary’s approval or denial of each such request under paragraphs (1) or (2). (i)FundingThere are hereby appropriated to the Secretary, out of any money not otherwise appropriated, such sums as may be necessary to carry out this section.  
7Culturally and Linguistically Competent Care 
317701.Ensuring standards for culturally and linguistically appropriate services in health care 
(a)ApplicabilityThis section shall apply to any health program or activity, any part of which is receiving Federal financial assistance, including credits, subsidies, or contracts of insurance, or any program or activity that is administered by an executive agency or any entity established under title I of the Patient Protection and Affordable Care Act (42 U.S.C. 18001 et seq.) (or amendments made thereby). (b)StandardsEach program or activity described in subsection (a)— 
(1)shall implement strategies to recruit, retain, and promote individuals at all levels to maintain a diverse staff and leadership that can provide culturally and linguistically appropriate health care to patient populations of the service area of the program or activity; (2)shall educate and train governance, leadership, and workforce at all levels and across all disciplines of the program or activity in culturally and linguistically appropriate policies and practices on an ongoing basis at least yearly; 
(3)shall offer and provide language assistance, including trained and competent bilingual staff and interpreter services, to individuals with limited-English proficiency or who have other communication needs, at no cost to the individual at all points of contact, and during all hours of operation, to facilitate timely access to health care services and health-care-related services; (4)shall for each language group consisting of individuals with limited-English proficiency that constitutes 5 percent or 500 individuals, whichever is less, of the population of persons eligible to be served or likely to be affected or encountered in the service area of the program or activity, make available at a fifth grade reading level— 
(A)easily understood patient-related materials, including print and multimedia materials, in the language of such language group; (B)information or notices about termination of benefits in such language;  
(C)signage; and (D)any other documents or types of documents designated by the Secretary; 
(5)shall develop and implement clear goals, policies, operational plans, and management, accountability, and oversight mechanisms to provide culturally and linguistically appropriate services and infuse them throughout the planning and operations of the program or activity; (6)shall conduct initial and ongoing organizational assessments of culturally and linguistically appropriate services-related activities and integrate valid linguistic, competence-related National Standards for Culturally and Linguistically Appropriate Services (CLAS) measures into the internal audits, performance improvement programs, patient satisfaction assessments, continuous quality improvement activities, and outcomes-based evaluations of the program or activity and develop ways to standardize the assessments, and such assessments must occur at least yearly; 
(7)shall ensure that, consistent with the privacy protections provided for under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320–2 note), data on an individual required to be collected pursuant to section 3101, including the individual’s alternative format preferences and policy modification needs, are— (A)collected in health records; 
(B)integrated into the management information systems of the program or activity; and (C)periodically updated; 
(8)shall maintain a current demographic, cultural, and epidemiological profile of the community, conduct regular assessments of community health assets and needs, and use the results of such assessments to accurately plan for and implement services that respond to the cultural and linguistic characteristics of the service area of the program or activity; (9)shall develop participatory, collaborative partnerships with communities and utilize a variety of formal and informal mechanisms to facilitate community and patient involvement in designing, implementing, and evaluating policies and practices to ensure culturally and linguistically appropriate service-related activities; 
(10)shall ensure that conflict and grievance resolution processes are culturally and linguistically appropriate and capable of identifying, preventing, and resolving cross-cultural conflicts or complaints by patients; (11)shall regularly make available to the public information about their progress and successful innovations in implementing the standards under this section and provide public notice in their communities about the availability of this information; and 
(12)shall, if requested, regularly make available to the head of each Federal entity from which Federal funds are provided, information about the progress and successful innovations of the program or activity in implementing the standards under this section as required by the head of such entity. (c)Comments accepted through notice and comment rulemakingAn agency carrying out a program described in subsection (a) shall ensure that comments with respect to such program that are accepted through notice and comment rulemaking be accepted in all languages, may not require such comments to be submitted only in English, and must ensure these comments are considered equally as comments submitted in English during the agency’s review of comments submitted. 
317702.Culturally and linguistically appropriate health care in the Public Health Service ActTitle XXXIV of the Public Health Service Act, as amended by section 104, is further amended by adding at the end the following:  BCULTURALLY AND LINGUISTICALLY APPROPRIATE HEALTH CARE 3403.Definitions (a)In generalIn this title: 
(1)BilingualThe term bilingual, with respect to an individual, means a person who has sufficient degree of proficiency in 2 languages. (2)CulturalThe term cultural means relating to integrated patterns of human behavior that include the language, thoughts, communications, actions, customs, beliefs, values, and institutions of racial, ethnic, religious, or social groups, including lesbian, gay, bisexual, transgender, queer, and questioning individuals, and individuals with physical and mental disabilities. 
(3)Culturally and linguistically appropriateThe term culturally and linguistically appropriate means being respectful of and responsive to the cultural and linguistic needs of all individuals. (4)Effective communicationThe term effective communication means an exchange of information between the provider of health care or health-care-related services and the recipient of such services who is limited in English proficiency, or has a communication impairment such as a hearing, vision, speaking, or learning impairment, that enables access to, understanding of, and benefit from health care or health-care-related services, and full participation in the development of their treatment plan. 
(5)Grievance resolution processThe term grievance resolution process means all aspects of dispute resolution including filing complaints, grievance and appeal procedures, and court action. (6)Health care groupThe term health care group means a group of physicians organized, at least in part, for the purposes of providing physician services under the Medicaid program under title XIX of the Social Security Act, the State Children's Health Insurance Program under title XXI of such Act, or the Medicare program under title XVIII of such Act and may include a hospital and any other individual or entity furnishing services covered under any such program that is affiliated with the health care group. 
(7)Health care servicesThe term health care services means services that address physical as well as mental health conditions in all care settings. (8)Health-care-related servicesThe term health-care-related services means human or social services programs or activities that provide access, referrals, or links to health care. 
(9)Health educatorThe term health educator includes a professional with a baccalaureate degree who is responsible for designing, implementing, and evaluating individual and population health promotion and chronic disease prevention programs. (10)Indian; indian tribeThe terms Indian and Indian Tribe have the meanings given such terms in section 4 of the Indian Self-Determination and Education Assistance Act. 
(11)Individual with a disabilityThe term individual with a disability means any individual who has a disability as defined for the purpose of section 504 of the Rehabilitation Act of 1973. (12)Individual with limited-English proficiencyThe term individual with limited-English proficiency means an individual whose primary language for communication is not English and who has a limited ability to read, write, speak, or understand English. 
(13)Integrated health care delivery systemThe term integrated health care delivery system means an interdisciplinary system that brings together providers from the primary health, mental health, substance use disorder, and related disciplines to improve the health outcomes of an individual. Such providers may include hospitals, health, mental health, or substance use disorder clinics and providers, home health agencies, ambulatory surgery centers, skilled nursing facilities, rehabilitation centers, and employed, independent, or contracted physicians. (14)Interpreting; interpretationThe terms interpreting and interpretation mean the transmission of a spoken, written, or signed message from one language or format into another, faithfully, accurately, and objectively. 
(15)Language accessThe term language access means the provision of language services to an individual with limited-English proficiency or an individual with communication disabilities designed to enhance that individual’s access to, understanding of, or benefit from health care services or health-care-related services. (16)Language assistance servicesThe term language assistance services includes— 
(A)oral language assistance, including interpretation in non-English languages provided in-person or remotely by a qualified interpreter for an individual with limited-English proficiency, and the use of qualified bilingual or multilingual staff to communicate directly with individuals with limited-English proficiency; (B)written translation, performed by a qualified and competent translator, of written content in paper or electronic form into languages other than English; and 
(C)taglines. (17)Minority (A)In generalThe terms minority and minorities refer to individuals from a minority group. 
(B)PopulationsThe term minority, with respect to populations, refers to racial and ethnic minority groups, members of sexual and gender minority groups, and individuals with a disability. (18)Minority groupThe term minority group has the meaning given the term racial and ethnic minority group. 
(19)Onsite interpretationThe term onsite interpretation means a method of interpreting or interpretation for which the interpreter is in the physical presence of the provider of health care services or health-care-related services and the recipient of such services who is limited in English proficiency or has a communication impairment such as an impairment in hearing, vision, or learning. (20)Qualified individual with a disabilityThe term qualified individual with a disability means, with respect to a health program or activity, an individual with a disability who, with or without reasonable modifications to policies, practices, or procedures, the removal of architectural, communication, or transportation barriers, or the provision of auxiliary aids and services, meets the essential eligibility requirements for the receipt of aids, benefits, or services offered or provided by the health program or activity. 
(21)Qualified interpreter for an individual with a disabilityThe term  qualified interpreter for an individual with a disability, for an individual with a disability— (A)means an interpreter who by means of a remote interpreting service or an in-side appearance;  
(i)adheres to generally accepted interpreter ethics principles, including client confidentiality; and (ii)is able to interpret effectively, accurately, and impartially, both receptively and expressively, using any necessary specialized vocabulary, terminology, and phraseology; and 
(B)may include sign language interpreters, oral transliterators (individuals who represent or spell in the characters of another alphabet), and cued language transliterators (individuals who represent or spell by using a small number of handshapes). (22)Qualified interpreter for an individual with limited-English proficiencyThe term qualified interpreter for an individual with limited-English proficiency means an interpreter who via a remote interpreting service or an on-site appearance— 
(A)adheres to generally accepted interpreter ethics principles, including client confidentiality; (B)has demonstrated proficiency in speaking and understanding both spoken English and one or more other spoken languages; and 
(C)is able to interpret effectively, accurately, and impartially, both receptively and expressly, to and from such languages and English, using any necessary specialized vocabulary, terminology, and phraseology. (23)Qualified translatorThe term qualified translator means a translator who— 
(A)adheres to generally accepted translator ethics principles, including client confidentiality; (B)has demonstrated proficiency in writing and understanding both written English and one or more other written non-English languages; and 
(C)is able to translate effectively, accurately, and impartially to and from such languages and English, using any necessary specialized vocabulary, terminology, and phraseology. (24)Racial and ethnic minority groupThe term racial and ethnic minority group means Indians and Alaska Natives, African Americans (including Caribbean Blacks, Africans, and other Blacks), Asian Americans, Hispanics (including Latinos), and Native Hawaiians and other Pacific Islanders. 
(25)Sexual and gender minority groupThe term sexual and gender minority group encompasses lesbian, gay, bisexual, and transgender populations, as well as those whose sexual orientation, gender identity and expression, or reproductive development varies from traditional, societal, cultural, or physiological norms. (26)Sight translationThe term sight translation means the transmission of a written message in one language into a spoken or signed message in another language, or an alternative format in English or another language. 
(27)StateNotwithstanding section 2, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. (28)Telephonic interpretationThe term telephonic interpretation (also known as over the phone interpretation or OPI) means, with respect to interpretation for an individual with limited-English proficiency, a method of interpretation in which the interpreter is not in the physical presence of the provider of health care services or health-care-related services and such individual receiving such services, but the interpreter is connected via telephone. 
(29)TranslationThe term translation means the transmission of a written message in one language into a written or signed message in another language, and includes translation into another language or alternative format, such as large print font, Braille, audio recording, or CD. (30)Video remote interpreting servicesThe term video remote interpreting services means the provision, in health care services or health-care-related services, through a qualified interpreter for an individual with limited-English proficiency, of video remote interpreting services that are— 
(A)in real-time, full-motion video, and audio over a dedicated high-speed, wide-bandwidth video connection or wireless connection that delivers high quality video images that do not produce lags, choppy, blurry, or grainy images, or irregular pauses in communication; and (B)in a sharply delineated image that is large enough to display. 
(31)Vital documentThe term vital document includes applications for government programs that provide health care services, medical or financial consent forms, financial assistance documents, letters containing important information regarding patient instructions (such as prescriptions, referrals to other providers, and discharge plans) and participation in a program (such as a Medicaid managed care program), notices pertaining to the reduction, denial, or termination of services or benefits, notices of the right to appeal such actions, and notices advising individuals with limited-English proficiency with communication disabilities of the availability of free language services, alternative formats, and other outreach materials. (b)ReferenceIn any reference in this title to a regulatory provision applicable to a handicapped individual, the term handicapped individual in such provision shall have the same meaning as the term individual with a disability as defined in subsection (a). 
1Resources and innovation for culturally and linguistically appropriate health care 
3404.Robert T. Matsui Center for Culturally and Linguistically Appropriate Health Care 
(a)EstablishmentThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality, shall establish and support a center to be known as the Robert T. Matsui Center for Culturally and Linguistically Appropriate Health Care (referred to in this section as the Center) to carry out each of the following activities: (1)Interpretation servicesThe Center shall provide resources via the internet to identify and link health care providers to competent interpreter and translation services. 
(2)Translation of written material 
(A)Vital documentsThe Center shall provide, directly or through contract, vital documents from competent translation services for providers of health care services and health-care-related services at no cost to such providers. Such documents may be submitted by covered entities (as defined in section 92.4 of title 42, Code of Federal Regulations, as in effect on May 16, 2016) for translation into non-English languages or alternative formats at a fifth-grade reading level. Such translation services shall be provided in a timely and reasonable manner. The quality of such translation services shall be monitored and reported publicly. (B)FormsFor each form developed or revised by the Secretary that will be used by individuals with limited-English proficiency in health care or health-care-related settings, the Center shall translate the form, at a minimum, into the top 15 non-English languages in the United States according to the most recent data from the American Community Survey or its replacement. The translation shall be completed within 45 calendar days of the Secretary receiving final approval of the form from the Office of Management and Budget. The Center shall post all translated forms on its website so that other entities may use the same translations. 
(3)Toll-free customer service telephone numberThe Center shall provide, through a toll-free number, a customer service line for individuals with limited-English proficiency— (A)to obtain information about federally conducted or funded health programs, including the Medicare program under title XVIII of the Social Security Act, the Medicaid program under title XIX of such Act, and the State Children's Health Insurance Program under title XXI of such Act, marketplace coverage available pursuant to title XXVII of this Act and the Patient Protection and Affordable Care Act, and other sources of free or reduced care including federally qualified health centers, title X clinics, and public health departments; 
(B)to obtain assistance with applying for or accessing these programs and understanding Federal notices written in English; and (C)to learn how to access language services. 
(4)Health information clearinghouse 
(A)In generalThe Center shall develop and maintain an information clearinghouse to facilitate the provision of language services by providers of health care services and health-care-related services to reduce medical errors, improve medical outcomes, improve cultural competence, reduce health care costs caused by miscommunication with individuals with limited-English proficiency, and reduce or eliminate the duplication of efforts to translate materials. The clearinghouse shall include the information described in subparagraphs (B) through (F) and make such information available on the internet and in print. (B)Document templatesThe Center shall collect and evaluate for accuracy, develop, and make available templates for standard documents that are necessary for patients and consumers to access and make educated decisions about their health care, including templates for each of the following: 
(i)Administrative and legal documents, including— (I)intake forms; 
(II)forms related to the Medicare program under title XVIII of the Social Security Act, the Medicaid program under title XIX of such Act, and the State Children's Health Insurance Program under title XXI of such Act, including eligibility information for such programs; (III)forms informing patients of the compliance and consent requirements pursuant to the regulations under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320–2 note); and 
(IV)documents concerning informed consent, advanced directives, and waivers of rights. (ii)Clinical information, such as how to take medications, how to prevent transmission of a contagious disease, and other prevention and treatment instructions. 
(iii)Public health, patient education, and outreach materials, such as immunization notices, health warnings, or screening notices. (iv)Additional health or health-care-related materials as determined appropriate by the Director of the Center. 
(C)Structure of formsIn operating the clearinghouse, the Center shall— (i)ensure that the documents posted in English and non-English languages are culturally and linguistically appropriate; 
(ii)allow public review of the documents before dissemination in order to ensure that the documents are understandable and culturally and linguistically appropriate for the target populations; (iii)allow health care providers to customize the documents for their use; 
(iv)facilitate access to these documents; (v)provide technical assistance with respect to the access and use of such information; and 
(vi)carry out any other activities the Secretary determines to be useful to fulfill the purposes of the clearinghouse. (D)Language assistance programsThe Center shall provide for the collection and dissemination of information on current examples of language assistance programs and strategies to improve language services for individuals with limited-English proficiency, including case studies using de-identified patient information, program summaries, and program evaluations. 
(E)Culturally and linguistically appropriate materialsThe Center shall provide information relating to culturally and linguistically appropriate health care for minority populations residing in the United States to all health care providers and health-care-related services at no cost. Such information shall include— (i)tenets of culturally and linguistically appropriate care; 
(ii)culturally and linguistically appropriate self-assessment tools; (iii)culturally and linguistically appropriate training tools; 
(iv)strategic plans to increase cultural and linguistic appropriateness in different types of providers of health care services and health-care-related services, including regional collaborations among health care organizations; and (v)culturally and linguistically appropriate information for educators, practitioners, and researchers. 
(F)Translation GlossariesThe Center shall— (i)develop and publish on its website translation glossaries that provide standardized translations of commonly used terms and phrases utilized in documents translated by the Center; and 
(ii)make these glossaries available— (I)free of charge; 
(II)in the 15 languages in which the Center translates materials; and (III)in alternative formats in accordance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). 
(G)Information about progressThe Center shall regularly collect and make publicly available information about the progress of entities receiving grants under section 3402 regarding successful innovations in implementing the obligations under this subsection and provide public notice in the entities’ communities about the availability of this information. (b)DirectorThe Center shall be headed by a Director who shall be appointed by, and who shall report to, the Director of the Agency for Healthcare Research and Quality. 
(c)Availability of language accessThe Director shall collaborate with the Deputy Assistant Secretary for Minority Health, the Administrator of the Centers for Medicare & Medicaid Services, and the Administrator of the Health Resources and Services Administration to notify health care providers and health care organizations about the availability of language access services by the Center. (d)EducationThe Secretary, directly or through contract, shall undertake a national education campaign to inform providers, individuals with limited-English proficiency, individuals with hearing or vision impairments, health professionals, graduate schools, and community health centers about— 
(1)Federal and State laws and guidelines governing access to language services; (2)the value of using trained and competent interpreters and the risks associated with using family members, friends, minors, and untrained bilingual staff; 
(3)funding sources for developing and implementing language services; and (4)promising practices to effectively provide language services. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2023 through 2026. 3405.Innovations in culturally and linguistically appropriate health care grants (a)In general (1)GrantsThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality, shall award grants to eligible entities to enable such entities to design, implement, and evaluate innovative, cost-effective programs to improve culturally and linguistically appropriate access to health care services for individuals with limited-English proficiency. 
(2)CoordinationThe Director of the Agency for Healthcare Research and Quality shall coordinate with, and ensure the participation of, other agencies including the Health Resources and Services Administration, the National Institute on Minority Health and Health Disparities at the National Institutes of Health, and the Office of Minority Health, regarding the design and evaluation of the grants program. (b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)be— (A)a city, county, Indian Tribe, State, or subdivision thereof; 
(B)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; (C)a community health, mental health, or substance use disorder center or clinic; 
(D)a solo or group physician practice; (E)an integrated health care delivery system; 
(F)a public hospital; (G)a health care group, university, or college; or 
(H)any other entity designated by the Secretary; and (2)prepare and submit to the Secretary an application, at such time, in such manner, and containing such additional information as the Secretary may reasonably require. 
(c)Use of fundsAn entity shall use funds received through a grant under this section to— (1)develop, implement, and evaluate models of providing competent interpretation services through onsite interpretation, telephonic interpretation, or video remote interpreting services; 
(2)implement strategies to recruit, retain, and promote individuals at all levels of the organization to maintain a diverse staff and leadership that can promote and provide language services to patient populations of the service area of the entity; (3)develop and maintain a needs assessment that identifies the current demographic, cultural, and epidemiological profile of the community to accurately plan for and implement language services needed in the service area of the entity; 
(4)develop a strategic plan to implement language services; (5)develop participatory, collaborative partnerships with communities encompassing the patient populations of individuals with limited-English proficiency served by the grant to gain input in designing and implementing language services; 
(6)develop and implement grievance resolution processes that are culturally and linguistically appropriate and capable of identifying, preventing, and resolving complaints by individuals with limited-English proficiency; (7)develop short-term medical and mental health interpretation training courses and incentives for bilingual health care staff who are asked to provide interpretation services in the workplace; 
(8)develop formal training programs, including continued professional development and education programs as well as supervision, for individuals interested in becoming dedicated health care interpreters and culturally and linguistically appropriate providers; (9)provide staff language training instruction, which shall include information on the practical limitations of such instruction for nonnative speakers; 
(10)develop policies that address compensation in salary for staff who receive training to become either a staff interpreter or bilingual provider; (11)develop other language assistance services as determined appropriate by the Secretary; 
(12)develop, implement, and evaluate models of improving cultural competence, including cultural competence programs for community health workers; and (13)ensure that, consistent with the privacy protections provided for under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 and any applicable State privacy laws, data on the individual patient or recipient’s race, ethnicity, and primary language are collected (and periodically updated) in health records and integrated into the organization’s information management systems or any similar system used to store and retrieve data. 
(d)PriorityIn awarding grants under this section, the Secretary shall give priority to entities that primarily engage in providing direct care and that have developed partnerships with community organizations or with agencies with experience in improving language access. (e)Evaluation (1)By granteesAn entity that receives a grant under this section shall submit to the Secretary an evaluation that describes, in the manner and to the extent required by the Secretary, the activities carried out with funds received under the grant, and how such activities improved access to health care services and health-care-related services and the quality of health care for individuals with limited-English proficiency. Such evaluation shall be collected and disseminated through the Robert T. Matsui Center for Culturally and Linguistically Appropriate Health Care established under section 3401. The Director of the Agency for Healthcare Research and Quality shall notify grantees of the availability of technical assistance for the evaluation and provide such assistance upon request. 
(2)By SecretaryThe Director of the Agency for Healthcare Research and Quality shall evaluate or arrange with other individuals or organizations to evaluate projects funded under this section. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $5,000,000 for each of fiscal years 2022 through 2026. 
3406.Research on cultural and language competence 
(a)In generalThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality, shall expand research concerning language access in the provision of health care services. (b)EligibilityThe Director of the Agency for Healthcare Research and Quality may conduct the research described in subsection (a) or enter into contracts with other individuals or organizations to conduct such research. 
(c)Use of fundsResearch conducted under this section shall be designed to do one or more of the following: (1)To identify the barriers to mental and behavioral services that are faced by individuals with limited-English proficiency. 
(2)To identify health care providers’ and health administrators’ attitudes, knowledge, and awareness of the barriers to quality health care services that are faced by individuals with limited-English proficiency. (3)To identify optimal approaches for delivering language access. 
(4)To identify best practices for data collection, including— (A)the collection by providers of health care services and health-care-related services of data on the race, ethnicity, and primary language of recipients of such services, taking into account existing research conducted by the Government or private sector; 
(B)the development and implementation of data collection and reporting systems; and (C)effective privacy safeguards for collected data. 
(5)To develop a minimum data collection set for primary language. (6)To evaluate the most effective ways in which the Secretary can create or coordinate, and subsidize or otherwise fund, telephonic interpretation services for health care providers, taking into consideration, among other factors, the flexibility necessary for such a system to accommodate variations in— 
(A)provider type; (B)languages needed and their frequency of use; 
(C)type of encounter; (D)time of encounter, including regular business hours and after hours; and 
(E)location of encounter. (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2022 through 2026.. 
317703.Training tomorrow’s doctors for culturally and linguistically appropriate care: graduate medical education 
(a)Direct graduate medical educationSection 1886(h)(4) of the Social Security Act (42 U.S.C. 1395ww(h)(4)) is amended by adding at the end the following new subparagraph:  (L)Treatment of culturally and linguistically appropriate trainingIn determining a hospital’s number of full-time equivalent residents for purposes of this subsection, all the time that is spent by an intern or resident in an approved medical residency training program for education and training in culturally and linguistically appropriate service delivery, which shall include all diverse populations including people with disabilities and the Lesbian, gay, bisexual, transgender, queer, questioning, questioning and intersex (LGBTQIA) community, shall be counted toward the determination of full-time equivalency.. 
(b)Indirect medical educationSection 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is amended— (1)by redesignating the clause (x) added by section 5505(b) of the Patient Protection and Affordable Care Act as clause (xi); and 
(2)by adding at the end the following new clause:  (xii)The provisions of subparagraph (L) of subsection (h)(4) shall apply under this subparagraph in the same manner as they apply under such subsection.. 
(c)Effective dateThe amendments made by subsections (a) and (b) shall apply with respect to payments made to hospitals on or after the date that is one year after the date of the enactment of this Act. 317704.Federal reimbursement for culturally and linguistically appropriate services under the Medicare, Medicaid, and State Children’s Health Insurance Programs (a)Language Access grants for Medicare Providers (1)Establishment (A)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary of Health and Human Services, acting through the Centers for Medicare & Medicaid Services and in consultation with the Center for Medicare and Medicaid Innovation (as referred to in section 1115A of the Social Security Act (42 U.S.C. 1315a)), shall establish a demonstration program under which the Secretary shall award grants to eligible Medicare service providers to improve communication between such providers and Medicare beneficiaries who are limited English proficient, including beneficiaries who live in diverse and underserved communities. 
(B)Application of innovation rulesThe demonstration project under subparagraph (A) shall be conducted in a manner that is consistent with the applicable provisions of subsections (b), (c), and (d) of section 1115A of the Social Security Act (42 U.S.C. 1315a). (C)Number of grantsTo the extent practicable, the Secretary shall award not less than 24 grants under this subsection. 
(D)Grant periodExcept as provided under paragraph (2)(D), each grant awarded under this subsection shall be for a 3-year period. (2)Eligibility requirementsTo be eligible for a grant under this subsection, an entity must meet the following requirements: 
(A)Medicare providerThe entity must be— (i)a provider of services under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.); 
(ii)a provider of services under part B of such title (42 U.S.C. 1395j et seq.); (iii)a Medicare Advantage organization offering a Medicare Advantage plan under part C of such title (42 U.S.C. 1395w–21 et seq.); or 
(iv)a PDP sponsor offering a prescription drug plan under part D of such title (42 U.S.C. 1395w–101 et seq.). (B)Underserved communitiesThe entity must serve a community that, with respect to necessary language services for improving access and utilization of health care among English learners, is disproportionally underserved. 
(C)ApplicationThe entity must prepare and submit to the Secretary an application, at such time, in such manner, and accompanied by such additional information as the Secretary may require. (D)ReportingIn the case of a grantee that received a grant under this subsection in a previous year, such grantee is only eligible for continued payments under a grant under this subsection if the grantee met the reporting requirements under paragraph (9) for such year. If a grantee fails to meet the requirement of such paragraph for the first year of a grant, the Secretary may terminate the grant and solicit applications from new grantees to participate in the demonstration program. 
(3)DistributionTo the extent feasible, the Secretary shall award— (A)at least 6 grants to providers of services described in paragraph (2)(A)(i); 
(B)at least 6 grants to service providers described in paragraph (2)(A)(ii); (C)at least 6 grants to organizations described in paragraph (2)(A)(iii); and 
(D)at least 6 grants to sponsors described in paragraph (2)(A)(iv). (4)Considerations in awarding grants (A)Variation in granteesIn awarding grants under this subsection, the Secretary shall select grantees to ensure the following: 
(i)The grantees provide many different types of language services. (ii)The grantees serve Medicare beneficiaries who speak different languages, and who, as a population, have differing needs for language services. 
(iii)The grantees serve Medicare beneficiaries in both urban and rural settings. (iv)The grantees serve Medicare beneficiaries in at least two geographic regions, as defined by the Secretary. 
(v)The grantees serve Medicare beneficiaries in at least two large metropolitan statistical areas with racial, ethnic, sexual, gender, disability, and economically diverse populations. (B)Priority for partnerships with community organizations and agenciesIn awarding grants under this subsection, the Secretary shall give priority to eligible entities that have a partnership with— 
(i)a community organization; or (ii)a consortia of community organizations, State agencies, and local agencies,that has experience in providing language services. 
(5)Use of funds for competent language services 
(A)In generalSubject to subparagraph (E), a grantee may only use grant funds received under this subsection to pay for the provision of competent language services to Medicare beneficiaries who are English learners. (B)Competent language services definedFor purposes of this subsection, the term competent language services means— 
(i)interpreter and translation services that— (I)subject to the exceptions under subparagraph (C)— 
(aa)if the grantee operates in a State that has statewide health care interpreter standards, meet the State standards currently in effect; or (bb)if the grantee operates in a State that does not have statewide health care interpreter standards, utilizes competent interpreters who follow the National Council on Interpreting in Health Care’s Code of Ethics and Standards of Practice and comply with the requirements of section 1557 of the Patient Protection and Affordable Care Act (42 U.S.C. 18116) as published in the Federal Register on May 18, 2016; and 
(II)that, in the case of interpreter services, are provided through— (aa)onsite interpretation; 
(bb)telephonic interpretation; or (cc)video interpretation; and 
(ii)the direct provision of health care or health-care-related services by a competent bilingual health care provider. (C)ExceptionsThe requirements of subparagraph (B)(i)(I) do not apply, with respect to interpreter and translation services and a grantee— 
(i)in the case of a Medicare beneficiary who is an English learner if— (I)such beneficiary has been informed, in the beneficiary’s primary language, of the availability of free interpreter and translation services and the beneficiary instead requests that a family member, friend, or other person provide such services; and 
(II)the grantee documents such request in the beneficiary’s medical record; or (ii)in the case of a medical emergency where the delay directly associated with obtaining a competent interpreter or translation services would jeopardize the health of the patient.Clause (ii) shall not be construed to exempt emergency rooms or similar entities that regularly provide health care services in medical emergencies to patients who are English learners from any applicable legal or regulatory requirements related to providing competent interpreter and translation services without undue delay. 
(D)Medicare advantage organizations and PDP sponsorsIf a grantee is a Medicare Advantage organization offering a Medicare Advantage plan under part C of title XVIII of the Social Security Act (42 U.S.C. 1395w–21 et seq.) or a PDP sponsor offering a prescription drug plan under part D of such title (42 U.S.C. 1395w–101 et seq.), such entity must provide at least 50 percent of the grant funds that the entity receives under this subsection directly to the entity’s network providers (including all health providers and pharmacists) for the purpose of providing support for such providers to provide competent language services to Medicare beneficiaries who are English learners. (E)Administrative and reporting costsA grantee may use up to 10 percent of the grant funds to pay for administrative costs associated with the provision of competent language services and for reporting required under paragraph (9). 
(6)Determination of amount of grant payments 
(A)In generalPayments to grantees under this subsection shall be calculated based on the estimated numbers of Medicare beneficiaries who are English learners in a grantee’s service area utilizing— (i)data on the numbers of English learners who speak English less than very well from the most recently available data from the Bureau of the Census or other State-based study the Secretary determines likely to yield accurate data regarding the number of such individuals in such service area; or 
(ii)data provided by the grantee, if the grantee routinely collects data on the primary language of the Medicare beneficiaries that the grantee serves and the Secretary determines that the data is accurate and shows a greater number of English learners than would be estimated using the data under clause (i). (B)Discretion of SecretarySubject to subparagraph (C), the amount of payment made to a grantee under this subsection may be modified annually at the discretion of the Secretary, based on changes in the data under subparagraph (A) with respect to the service area of a grantee for the year. 
(C)Limitation on amountThe amount of a grant made under this subsection to a grantee may not exceed $500,000 for the period under paragraph (1)(D). (7)AssurancesGrantees under this subsection shall, as a condition of receiving a grant under this subsection— 
(A)ensure that clinical and support staff receive appropriate ongoing education and training in linguistically appropriate service delivery; (B)ensure the linguistic competence of bilingual providers; 
(C)offer and provide appropriate language services at no additional charge to each patient who is an English learner for all points of contact between the patient and the grantee, in a timely manner during all hours of operation; (D)notify Medicare beneficiaries of their right to receive language services in their primary language; 
(E)post signage in the primary languages commonly used by the patient population in the service area of the organization; and (F)ensure that— 
(i)primary language data are collected for recipients of language services and such data are consistent with standards developed under title XXXIV of the Public Health Service Act, as added by section 317202 of this subtitle, to the extent such standards are available upon the initiation of the demonstration program; and (ii)consistent with the privacy protections provided under the regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note), if the recipient of language services is a minor or is incapacitated, primary language data are collected on the parent or legal guardian of such recipient. 
(8)No Cost SharingMedicare beneficiaries who are English learners shall not have to pay cost sharing or co-payments for competent language services provided under this demonstration program. (9)Reporting Requirements for granteesNot later than the end of each calendar year, a grantee that receives funds under this subsection in such year shall submit to the Secretary a report that includes the following information: 
(A)The number of Medicare beneficiaries to whom competent language services are provided. (B)The primary languages of those Medicare beneficiaries. 
(C)The types of language services provided to such beneficiaries. (D)Whether such language services were provided by employees of the grantee or through a contract with external contractors or agencies. 
(E)The types of interpretation services provided to such beneficiaries, and the approximate length of time such service is provided to such beneficiaries. (F)The costs of providing competent language services. 
(G)An account of the training or accreditation of bilingual staff, interpreters, and translators providing services funded by the grant under this subsection. (10)Evaluation and report to CongressNot later than 1 year after the completion of a 3-year grant under this subsection, the Secretary shall conduct an evaluation of the demonstration program under this subsection and shall submit to the Congress a report that includes the following: 
(A)An analysis of the patient outcomes and the costs of furnishing care to the Medicare beneficiaries who are English learners participating in the project as compared to such outcomes and costs for such Medicare beneficiaries not participating, based on the data provided under paragraph (9) and any other information available to the Secretary. (B)The effect of delivering language services on— 
(i)Medicare beneficiary access to care and utilization of services; (ii)the efficiency and cost effectiveness of health care delivery; 
(iii)patient satisfaction; (iv)health outcomes; and 
(v)the provision of culturally appropriate services provided to such beneficiaries. (C)The extent to which bilingual staff, interpreters, and translators providing services under such demonstration were trained or accredited and the nature of accreditation or training needed by type of provider, service, or other category as determined by the Secretary to ensure the provision of high-quality interpretation, translation, or other language services to Medicare beneficiaries if such services are expanded pursuant to section 1115A(c) of the Social Security Act (42 U.S.C. 1315a(c)). 
(D)Recommendations, if any, regarding the extension of such project to the entire Medicare Program, subject to the provisions of such section 1115A(c). (11)AppropriationsThere is appropriated to carry out this subsection, in equal parts from the Federal Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t), $16,000,000 for each fiscal year of the demonstration program. 
(12)English learner definedIn this subsection, the term English learner has the meaning given such term in section 8101(20) of the Elementary and Secondary Education Act of 1965, except that subparagraphs (A), (B), and (D) of such section shall not apply. (b)Language assistance services under the Medicare program (1)Inclusion as rural health clinic servicesSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended— 
(A)in subsection (aa)(1)— (i)in subparagraph (B), by striking and at the end; 
(ii)by adding and at the end of subparagraph (C); and (iii)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)language assistance services as defined in subsection (jjj)(1),; and (B)by adding at the end the following new subsection: 
 
(kkk)Language assistance services and related terms 
(1)The term language assistance services means language access or language assistance services (as those terms are defined in section 3400 of the Public Health Service Act) furnished by a qualified interpreter for an individual with limited-English proficiency or a qualified translator (as those terms are defined in such section 3400) to an individual with limited English proficiency (as defined in such section 3400) or an English learner (as defined in paragraph (2)). (2)The term English learner has the meaning given that term in section 8101(20) of the Elementary and Secondary Education Act of 1965, except that subparagraphs (A), (B), and (D) of such section shall not apply.. 
(2)CoverageSection 1832(a)(2) of the Social Security Act (42 U.S.C. 1395k(a)(2)) is amended— (A)by striking and at the end of subparagraph (I); 
(B)by striking the period at the end of subparagraph (J) and inserting ; and; and (C)by adding at the end the following new subparagraph: 
 
(K)language assistance services (as defined in section 1861(jjj)(1)).. (3)PaymentSection 1833(a) of the Social Security Act (42 U.S.C. 1395l(a)) is amended— 
(A)by striking and at the end of paragraph (8); (B)by striking the period at the end of paragraph (9) and inserting ; and; and 
(C)by inserting after paragraph (9) the following new paragraph:  (10)in the case of language assistance services (as defined in section 1861(jjj)(1)), 100 percent of the reasonable charges for such services, as determined in consultation with the Medicare Payment Advisory Commission.. 
(4)Waiver of budget neutralityFor the 3-year period beginning on the date of enactment of this section, the budget neutrality provision of section 1848(c)(2)(B)(ii) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(B)(ii)) shall not apply with respect to language assistance services (as defined in section 1861(kkk)(1) of such Act). (c)Medicare parts C and D (1)In generalMedicare Advantage plans under part C of title XVIII of the Social Security Act (42 U.S.C. 1395w–21 et seq.) and prescription drug plans under part D of such title (42 U.S.C. 1395q–101) shall comply with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) and section 1557 of the Patient Protection and Affordable Care Act (42 U.S.C. 18116) to provide effective language services to enrollees of such plans. 
(2)Medicare Advantage plans and prescription drug plans reporting requirementSection 1857(e) of the Social Security Act (42 U.S.C. 1395w–27(e)) is amended by adding at the end the following new paragraph:  (5)Reporting requirements relating to effective language servicesA contract under this part shall require a Medicare Advantage organization (and, through application of section 1860D–12(b)(3)(D), a contract under section 1860D–12 shall require a PDP sponsor) to annually submit (for each year of the contract) a report that contains information on the internal policies and procedures of the organization (or sponsor) related to recruitment and retention efforts directed to workforce diversity and linguistically and culturally appropriate provision of services in each of the following contexts: 
(A)The collection of data in a manner that meets the requirements of title I of the Ending Health Disparities During COVID–19 Act of 2021, regarding the enrollee population. (B)Education of staff and contractors who have routine contact with enrollees regarding the various needs of the diverse enrollee population. 
(C)Evaluation of the language services programs and services offered by the organization (or sponsor) with respect to the enrollee population, such as through analysis of complaints or satisfaction survey results. (D)Methods by which the plan provides to the Secretary information regarding the ethnic diversity of the enrollee population. 
(E)The periodic provision of educational information to plan enrollees on the language services and programs offered by the organization (or sponsor).. (d)Improving language services in Medicaid and CHIP (1)Payments to StatesSection 1903(a)(2)(E) of the Social Security Act (42 U.S.C. 1396b(a)(2)(E)), as amended by section 203(g)(3), is further amended by— 
(A)striking 75 and inserting 95; (B)striking translation or interpretation services and inserting language assistance services; and 
(C)striking children of families and inserting individuals. (2)State plan requirementsSection 1902(a)(10)(A) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)) is amended by striking and (29) and inserting (29), and (30). 
(3)Definition of medical assistanceSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended by— (A)in paragraph (29), by striking and at the end; 
(B)by redesignating paragraph (30) as paragraph (31); and (C)by inserting after paragraph (29) the following new paragraph: 
 
(30)language assistance services, as such term is defined in section 1861(kkk)(1), provided in a timely manner to individuals with limited-English proficiency as defined in section 3400 of the Public Health Service Act; and. (4)Use of deductions and cost sharingSection 1916(a)(2) of the Social Security Act (42 U.S.C. 1396o(a)(2)) is amended by— 
(A)by striking or at the end of subparagraph (D); (B)by striking ; and at the end of subparagraph (E) and inserting , or; and 
(C)by adding at the end the following new subparagraph:  (F)language assistance services described in section 1905(a)(29); and. 
(5)CHIP coverage requirementsSection 2103 of the Social Security Act (42 U.S.C. 1397cc) is amended— (A)in subsection (a), in the matter before paragraph (1), by striking and (7) and inserting (7), and (10); and 
(B)in subsection (c), by adding at the end the following new paragraph:  (10)Language assistance servicesThe child health assistance provided to a targeted low-income child shall include coverage of language assistance services, as such term is defined in section 1861(jjj)(1), provided in a timely manner to individuals with limited-English proficiency (as defined in section 3400 of the Public Health Service Act).; and 
(C)in subsection (e)(2)— (i)in the heading, by striking preventive and inserting certain; and 
(ii)by inserting or subsection (c)(10) after subsection (c)(1)(D). (6)Definition of child health assistanceSection 2110(a)(27) of the Social Security Act (42 U.S.C. 1397jj(a)(27)) is amended by striking translation and inserting language assistance services as described in section 2103(c)(10). 
(7)State data collectionPursuant to the reporting requirement described in section 2107(b)(1) of the Social Security Act (42 U.S.C. 1397gg(b)(1)), the Secretary of Health and Human Services shall require that States collect data on— (A)the primary language of individuals receiving child health assistance under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.); and 
(B)in the case of such individuals who are minors or incapacitated, the primary language of the individual’s parent or guardian. (8)CHIP payments to StatesSection 2105 of the Social Security Act (42 U.S.C. 1397ee) is amended— 
(A)in subsection (a)(1), by striking 75 and inserting 90; and (B)in subsection (c)(2)(A), by inserting before the period at the end the following: , except that expenditures pursuant to clause (iv) of subparagraph (D) of such paragraph shall not count towards this total. 
(e)Funding language assistance services furnished by providers of health care and health-Care-Related services that serve high rates of uninsured LEP individuals 
(1)Payment of costs 
(A)In generalSubject to subparagraph (B), the Secretary of Health and Human Services (referred to in this subsection as the Secretary) shall make payments (on a quarterly basis) directly to eligible entities to support the provision of language assistance services to English learners in an amount equal to an eligible entity’s eligible costs for providing such services for the quarter. (B)FundingOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the Secretary of Health and Human Services such sums as may be necessary for each of fiscal years 2023 through 2027. 
(C)Relation to Medicaid DSHPayments under this subsection shall not offset or reduce payments under section 1923 of the Social Security Act (42 U.S.C. 1396r–4), nor shall payments under such section be considered when determining uncompensated costs associated with the provision of language assistance services for the purposes of this section. (2)Methodology for payment of claims (A)In generalThe Secretary shall establish a methodology to determine the average per person cost of language assistance services. 
(B)Different entitiesIn establishing such methodology, the Secretary may establish different methodologies for different types of eligible entities. (C)No individual claimsThe Secretary may not require eligible entities to submit individual claims for language assistance services for individual patients as a requirement for payment under this subsection. 
(3)Data collection instrumentFor purposes of this subsection, the Secretary shall create a standard data collection instrument that is consistent with any existing reporting requirements by the Secretary or relevant accrediting organizations regarding the number of individuals to whom language access are provided. (4)GuidelinesNot later than 6 months after the date of enactment of this Act, the Secretary shall establish and distribute guidelines concerning the implementation of this subsection. 
(5)Reporting requirements 
(A)Report to SecretaryEntities receiving payment under this subsection shall provide the Secretary with a quarterly report on how the entity used such funds. Such report shall contain aggregate (and may not contain individualized) data collected using the instrument under paragraph (3) and shall otherwise be in a form and manner determined by the Secretary. (B)Report to CongressNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Secretary shall submit a report to Congress concerning the implementation of this subsection. 
(6)DefinitionsIn this subsection: (A)Eligible costsThe term eligible costs means, with respect to an eligible entity that provides language assistance services to English learners, the product of— 
(i)the average per person cost of language assistance services, determined according to the methodology devised under paragraph (2); and (ii)the number of English learners who are provided language assistance services by the entity and for whom no reimbursement is available for such services under the amendments made by subsections (a), (b), (c), or (d) or by private health insurance. 
(B)Eligible entityThe term eligible entity means an entity that— (i)is a Medicaid provider that is— 
(I)a physician; (II)a hospital with a low-income utilization rate (as defined in section 1923(b)(3) of the Social Security Act (42 U.S.C. 1396r–4(b)(3))) of greater than 25 percent; or 
(III)a federally qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))); (ii)not later than 6 months after the date of the enactment of this Act, provides language assistance services to not less than 8 percent of the entity’s total number of patients; and 
(iii)prepares and submits an application to the Secretary, at such time, in such manner, and accompanied by such information as the Secretary may require, to ascertain the entity’s eligibility for funding under this subsection. (C)English learnerThe term English learner has the meaning given such term in section 8101(20) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(20)), except that subparagraphs (A), (B), and (D) of such section shall not apply. 
(D)Language assistance servicesThe term language assistance services has the meaning given such term in section 1861(kkk)(1) of the Social Security Act, as added by subsection (b). (f)Application of Civil Rights Act of 1964, section 1557 of the Affordable Care Act, and other lawsNothing in this section shall be construed to limit otherwise existing obligations of recipients of Federal financial assistance under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), section 1557 of the Affordable Care Act, or other laws that protect the civil rights of individuals. 
(g)Effective date 
(1)In generalExcept as otherwise provided and subject to paragraph (2), the amendments made by this section shall take effect on January 1, 2023. (2)Exception if State legislation requiredIn the case of a State plan for medical assistance under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirement imposed by the amendments made by this section, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet this additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature. 
317705.Requirements for health programs or activities receiving Federal funds 
(a)Covered entity; covered program or activityIn this section— (1)The term covered entity has the meaning given such term in section 92.4 of title 42, Code of Federal Regulations, as in effect on May 16, 2016; and 
(2)The term covered program or activity has the meaning given such term in section 92.4 of title 42, Code of Federal Regulations, as in effect on May 16, 2016. (b)RequirementsA covered entity, in order to ensure the right of individuals with limited English proficiency to receive access to high-quality health care through the covered program or activity, shall— 
(1)ensure that appropriate clinical and support staff receive ongoing education and training in culturally and linguistically appropriate service delivery; (2)offer and provide appropriate language assistance services at no additional charge to each patient that is an individual with limited-English proficiency at all points of contact, in a timely manner during all hours of operation; 
(3)notify patients of their right to receive language services in their primary language; and (4)utilize only qualified interpreters for an individual with limited-English proficiency or qualified translators, except as provided in subsection (c). 
(c)ExemptionsThe requirements of subsection (b)(4) shall not apply as follows: (1)When a patient requests the use of family, friends, or other persons untrained in interpretation or translation if each of the following conditions are met: 
(A)The interpreter requested by the patient is over the age of 18. (B)The covered entity informs the patient in the primary language of the patient that he or she has the option of having the entity provide to the patient an interpreter and translation services without charge. 
(C)The covered entity informs the patient that the entity may not require an individual with a limited-English proficiency to use a family member or friend as an interpreter. (D)The covered entity evaluates whether the person the patient wishes to use as an interpreter is competent. If the covered entity has reason to believe that such person is not competent as an interpreter, the entity provides its own interpreter to protect the covered entity from liability if the patient’s interpreter is later found not competent. 
(E)If the covered entity has reason to believe that there is a conflict of interest between the interpreter and patient, the covered entity may not use the patient’s interpreter. (F)The covered entity has the patient sign a waiver, witnessed by at least 1 individual not related to the patient, that includes the information stated in subparagraphs (A) through (E) and is translated into the patient’s primary language. 
(2)When a medical emergency exists and the delay directly associated with obtaining competent interpreter or translation services would jeopardize the health of the patient, but only until a competent interpreter or translation service is available. (d)Rule of constructionSubsection (c)(2) shall not be construed to mean that emergency rooms or similar entities that regularly provide health care services in medical emergencies are exempt from legal or regulatory requirements related to competent interpreter services. 
317706.Report on Federal efforts to provide culturally and linguistically appropriate health care services 
(a)ReportNot later than 1 year after the date of enactment of this Act and annually thereafter, the Secretary of Health and Human Services shall enter into a contract with the National Academy of Medicine for the preparation and publication of a report that describes Federal efforts to ensure that all individuals with limited-English proficiency have meaningful access to health care services and health-care-related services that are culturally and linguistically appropriate. Such report shall include— (1)a description and evaluation of the activities carried out under this subtitle; 
(2)a description and analysis of best practices, model programs, guidelines, and other effective strategies for providing access to culturally and linguistically appropriate health care services; (3)recommendations on the development and implementation of policies and practices by providers of health care services and health-care-related services for individuals with limited-English proficiency, including people with cognitive, hearing, vision, or print impairments; 
(4)recommend guidelines or standards for health literacy and plain language, informed consent, discharge instructions, and written communications, and for improvement of health care access; (5)a description of the effect of providing language services on quality of health care and access to care; and 
(6)a description of the costs associated with or savings related to the provision of language services. (b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2023 through 2027. 
317707.Health professions competencies to address racial and ethnic mental health disparities 
(a)In generalThe Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, shall award grants to qualified national organizations for the purposes of— (1)developing, and disseminating to health professional educational programs curricula or core competencies addressing mental health inequities among racial and ethnic minority groups for use in the training of students in the professions of social work, psychology, psychiatry, marriage and family therapy, mental health counseling, peer support, and substance abuse counseling; and 
(2)certifying community health workers and peer wellness specialists with respect to such curricula and core competencies and integrating and expanding the use of such workers and specialists into health care and community-based settings to address mental health disparities among racial and ethnic minority groups. (b)Curricula; core competenciesOrganizations receiving funds under subsection (a) may use the funds to engage in the following activities related to the development and dissemination of curricula or core competencies described in subsection (a)(1): 
(1)Formation of committees or working groups comprised of experts from accredited health professions schools to identify core competencies relating to mental health disparities among racial and ethnic minority groups. (2)Planning of workshops in national fora to allow for public input, including input from communities of color with lived experience, into the educational needs associated with mental health disparities among racial and ethnic minority groups. 
(3)Dissemination and promotion of the use of curricula or core competencies in undergraduate and graduate health professions training programs nationwide. (4)Establishing external stakeholder advisory boards to provide meaningful input into policy and program development and best practices to reduce mental health inequities among racial and ethnic groups, including participation from communities of color with lived experience of the impacts of mental health disparities. 
(c)DefinitionsIn this section: (1)Qualified national organizationThe term qualified national organization means a national organization that focuses on the education of students in programs of social work, occupational therapy, psychology, psychiatry, and marriage and family therapy. 
(2)Racial and ethnic minority groupThe term racial and ethnic minority group has the meaning given to such term in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g)). (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2023 through 2027. 
317708.Study on the uninsured 
(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall— (1)conduct a study, in accordance with the standards under section 3101 of the Public Health Service Act (42 U.S.C. 300kk), on the demographic characteristics of the population of individuals who do not have health insurance coverage or oral health coverage; and 
(2)predict, based on such study, the demographic characteristics of the population of individuals who would remain without health insurance coverage after the end of any annual open enrollment or any special enrollment period or upon enactment and implementation of any legislative changes to the Patient Protection and Affordable Care Act (Public Law 111–148) that affect the number of persons eligible for coverage. (b)Reporting requirements (1)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary shall submit to the Congress the results of the study under subsection (a)(1) and the prediction made under subsection (a)(2). 
(2)Reporting of demographic characteristicsThe Secretary shall— (A)report the demographic characteristics under paragraphs (1) and (2) of subsection (a) on the basis of racial and ethnic group, and shall stratify the reporting on each racial and ethnic group by other demographic characteristics that can impact access to health insurance coverage, such as sexual orientation, gender identity, primary language, disability status, sex, socioeconomic status, age group, and citizenship and immigration status, in a manner consistent with part 1 of this subtitle, including the amendments made by such part; and 
(B)not use such report to engage in or anticipate any deportation or immigration related enforcement action by any entity, including the Department of Homeland Security. 8Aid to Providers Serving Minority Communities 317801.Temporary increase in Medicaid DSH allotments (a)In generalSection 1923(f)(3) of the Social Security Act (42 U.S.C. 1396r–4(f)(3)) is amended— 
(1)in subparagraph (A), by striking and subparagraph (E) and inserting and subparagraphs (E) and (F); and (2)by adding at the end the following new subparagraph: 
 
(F)Temporary increase in allotments during certain public health emergencyThe DSH allotment for any State for each of fiscal years 2022 and 2023 is equal to 102.5 percent of the DSH allotment that would be determined under this paragraph for the State for each respective fiscal year without application of this subparagraph, notwithstanding subparagraphs (B) and (C). For each fiscal year after fiscal year 2021, the DSH allotment for a State for such fiscal year is equal to the DSH allotment that would have been determined under this paragraph for such fiscal year if this subparagraph had not been enacted.. (b)DSH allotment adjustment for TennesseeSection 1923(f)(6)(A)(vi) of the Social Security Act (42 U.S.C. 1396r–4(f)(6)(A)(vi)) is amended— 
(1)by striking Notwithstanding any other provision of this subsection and inserting the following:   (I)In generalNotwithstanding any other provision of this subsection (except as provided in subclause (II) of this clause); and 
(2)by adding at the end the following:  (II)Temporary increase in allotmentsThe DSH allotment for Tennessee for each of fiscal years 2022 and 2023 shall be equal to $54,427,500.. 
(c)Sense of CongressIt is the sense of Congress that a State should prioritize making payments under the State plan of the State under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such plan) to disproportionate share hospitals that have a higher share of COVID–19 patients relative to other such hospitals in the State. 317802.COVID–19-related temporary increase of Medicaid FMAP (a)In generalSection 6008 of the Families First Coronavirus Response Act (42 U.S.C. 1396d note) is amended— 
(1)in subsection (a)— (A)by inserting (or, if later, June 30, 2021) after last day of such emergency period occurs; and  
(B)by striking 6.2 percentage points. and inserting the percentage points specified in subsection (e). In no case may the application of this section result in the Federal medical assistance percentage determined for a State being more than 95 percent.; and (2)by adding at the end the following new subsections: 
 
(e)Specified percentage pointsFor purposes of subsection (a), the percentage points specified in this subsection are— (1)for each calendar quarter occurring during the period beginning on the first day of the emergency period described in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b-5(g)) and ending on June 30, 2022, 6.2 percentage points; 
(2)for each calendar quarter occurring during the period beginning on July 1, 2022, and ending on June 30, 2023, 14 percentage points; and (3)for each calendar quarter, if any, occurring during the period beginning on July 1, 2023, and ending on the last day of the calendar quarter in which the last day of such emergency period occurs, 6.2 percentage points. 
(f)Clarifications 
(1)In the case of a State that treats an individual described in subsection (b)(3) as eligible for the benefits described in such subsection, for the period described in subsection (a), expenditures for medical assistance and administrative costs attributable to such individual that would not otherwise be included as expenditures under section 1903 of the Social Security Act shall be regarded as expenditures under the State plan approved under title XIX of the Social Security Act or for administration of such State plan. (2)The limitations on payment under subsections (f) and (g) of section 1108 of the Social Security Act (42 U.S.C. 1308) shall not apply to Federal payments made under section 1903(a)(1) of the Social Security Act (42 U.S.C. 1396b(a)(1)) attributable to the increase in the Federal medical assistance percentage under this section. 
(3)Expenditures attributable to the increased Federal medical assistance percentage under this section shall not be counted for purposes of the limitations under section 2104(b)(4) of such Act (42 U.S.C. 1397dd(b)(4)).  (4)Notwithstanding the first sentence of section 2105(b) of the Social Security Act (42 U.S.C. 1397ee(b)), the application of the increase under this section may result in the enhanced FMAP of a State for a fiscal year under such section exceeding 85 percent, but in no case may the application of such increase before application of the second sentence of such section result in the enhanced FMAP of the State exceeding 95 percent. 
(g)Scope of applicationAn increase in the Federal medical assistance percentage for a State under this section shall not be taken into account for purposes of payments under part D of title IV of the Social Security Act (42 U.S.C. 651 et seq.).. (b)Effective dateThe amendments made by subsection (a) shall take effect and apply as if included in the enactment of section 6008 of the Families First Coronavirus Response Act (Public Law 116–127). 
317803.Appropriation for primary health care For an additional amount for Department of Health and Human Services—Health Resources and Services Administration—Primary Health Care, $7,600,000,000, to remain available until September 30, 2027, for necessary expenses to prevent, prepare for, and respond to coronavirus, for grants and cooperative agreements under the Health Centers Program, as defined by section 330 of the Public Health Service Act, and for grants to Federally qualified health centers, as defined in section 1861(aa)(4)(B) of the Social Security Act, and for eligible entities under the Native Hawaiian Health Care Improvement Act, including maintenance or expansion of health center and system capacity and staffing levels: Provided, That sections 330(r)(2)(B), 330(e)(6)(A)(iii), and 330(e)(6)(B)(iii) shall not apply to funds provided under this heading in this section: Provided further, That funds provided under this heading in this section may be used to (1) purchase equipment and supplies to conduct mobile testing for SARS–CoV–2 or COVID–19; (2) purchase and maintain mobile vehicles and equipment to conduct such testing; and (3) hire and train laboratory personnel and other staff to conduct such mobile testing: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 317804.Amendment to the Public Health Service ActTitle XXXIV of the Public Health Service Act, as amended by sections 104 and 702, is further amended by adding at the following: 
 
CReconstruction and Improvement Grants for Public Health Care Facilities Serving Pacific Islanders and the Insular Areas 
3407.Grant support for quality improvement initiatives 
(a)In generalThe Secretary, in collaboration with the Administrator of the Health Resources and Services Administration, the Director of the Agency for Healthcare Research and Quality, and the Administrator of the Centers for Medicare & Medicaid Services, shall award grants to eligible entities for the conduct of demonstration projects to improve the quality of and access to health care. (b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)be a health center, hospital, health plan, health system, community clinic, or other health entity determined appropriate by the Secretary— (A)that, by legal mandate or explicitly adopted mission, provides patients with access to services regardless of their ability to pay; 
(B)that provides care or treatment for a substantial number of patients who are uninsured, are receiving assistance under a State plan under title XIX of the Social Security Act (or under a waiver of such plan), or are members of vulnerable populations, as determined by the Secretary; and (C) (i)with respect to which, not less than 50 percent of the entity’s patient population is made up of racial and ethnic minority groups; or 
(ii)that— (I)serves a disproportionate percentage of local patients that are from a racial and ethnic minority group, or that has a patient population, at least 50 percent of which is composed of individuals with limited-English proficiency; and 
(II)provides an assurance that amounts received under the grant will be used only to support quality improvement activities in the racial and ethnic minority population served; and (2)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to applicants under subsection (b)(2) that— (1)demonstrate an intent to operate as part of a health care partnership, network, collaborative, coalition, or alliance where each member entity contributes to the design, implementation, and evaluation of the proposed intervention; or 
(2)intend to use funds to carry out systemwide changes with respect to health care quality improvement, including— (A)improved systems for data collection and reporting; 
(B)innovative collaborative or similar processes; (C)group programs with behavioral or self-management interventions; 
(D)case management services; (E)physician or patient reminder systems; 
(F)educational interventions; or (G)other activities determined appropriate by the Secretary. 
(d)Use of fundsAn entity shall use amounts received under a grant under subsection (a) to support the implementation and evaluation of health care quality improvement activities or minority health and health care disparity reduction activities that include— (1)with respect to health care systems, activities relating to improving— 
(A)patient safety; (B)timeliness of care; 
(C)effectiveness of care; (D)efficiency of care; 
(E)patient centeredness; and (F)health information technology; and 
(2)with respect to patients, activities relating to— (A)staying healthy; 
(B)getting well, mentally and physically; (C)living effectively with illness or disability; 
(D)coping with end-of-life issues; and (E)shared decisionmaking. 
(e)Common data systemsThe Secretary shall provide financial and other technical assistance to grantees under this section for the development of common data systems. (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2023 through 2028. 
3408.Centers of excellence 
(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall designate centers of excellence at public hospitals, and other health systems serving large numbers of minority patients, that— (1)meet the requirements of section 3451(b)(1); 
(2)demonstrate excellence in providing care to minority populations; and (3)demonstrate excellence in reducing disparities in health and health care. 
(b)RequirementsA hospital or health system that serves as a center of excellence under subsection (a) shall— (1)design, implement, and evaluate programs and policies relating to the delivery of care in racially, ethnically, and linguistically diverse populations; 
(2)provide training and technical assistance to other hospitals and health systems relating to the provision of quality health care to minority populations; and (3)develop activities for graduate or continuing medical education that institutionalize a focus on cultural competence training for health care providers. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2023 through 2028. 3409.Reconstruction and improvement grants for public health care facilities serving pacific islanders and the insular areas (a)In generalThe Secretary shall provide direct financial assistance to designated health care providers and community health centers in American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Puerto Rico, and Hawaii for the purposes of reconstructing and improving health care facilities and services in a culturally competent and sustainable manner. 
(b)EligibilityTo be eligible to receive direct financial assistance under subsection (a), an entity shall be a public health facility or community health center located in American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Puerto Rico, or Hawaii that— (1)is owned or operated by— 
(A)the Government of American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Puerto Rico, or Hawaii or a unit of local government; or (B)a nonprofit organization; and 
(2) 
(A)provides care or treatment for a substantial number of patients who are uninsured, receiving assistance under title XVIII of the Social Security Act, or a State plan under title XIX of such Act (or under a waiver of such plan), or who are members of a vulnerable population, as determined by the Secretary; or (B)serves a disproportionate percentage of local patients that are from a racial and ethnic minority group. 
(c)ReportNot later than 180 days after the date of enactment of this title and annually thereafter, the Secretary shall submit to the Congress and the President a report that includes an assessment of health resources and facilities serving populations in American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Puerto Rico, and Hawaii. In preparing such report, the Secretary shall— (1)consult with and obtain information on all health care facilities needs from the entities receiving direct financial assistance under subsection (a); 
(2)include all amounts of Federal assistance received by each such entity in the preceding fiscal year; (3)review the total unmet needs of health care facilities serving American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Puerto Rico, and Hawaii, including needs for renovation and expansion of existing facilities; 
(4)include a strategic plan for addressing the needs of each such population identified in the report; and (5)evaluate the effectiveness of the care provided by measuring patient outcomes and cost measures. 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as necessary to carry out this section.. 317805.Pandemic premium pay for essential workers (a)In general Beginning 3 days after an essential work employer receives a grant under section 317806 from the Secretary of the Treasury, the essential work employer shall— 
(1)be required to comply with subsections (b) through (h); and  (2)be subject to the enforcement requirements of section 317807. 
(b)Pandemic premium pay 
(1)In generalAn essential work employer receiving a grant under section 317806 shall, in accordance with this subsection, provide each essential worker of the essential work employer with premium pay at a rate equal to $13 for each hour of work performed by the essential worker for the employer from January 27, 2020, until the date that is 60 days after the last day of the COVID–19 Public Health Emergency. (2)Maximum amountsThe total amount of all premium pay under this subsection that an essential work employer is required to provide to an essential worker, including through any retroactive payment under paragraph (3), shall not exceed— 
(A)for an essential worker who is not a highly-compensated essential worker, $10,000 reduced by employer payroll taxes with respect to such premium pay; or  (B)for a highly-compensated essential worker, $5,000 reduced by employer payroll taxes with respect to such premium pay.  
(3)Retroactive paymentFor all work performed by an essential worker during the period from January 27, 2020, through the date on which the essential work employer of the worker receives a grant under this title, the essential work employer shall use a portion of the amount of such grant to provide such worker with premium pay under this subsection for such work at the rate provided under paragraph (1). Such amount shall be provided to the essential worker as a lump sum in the next paycheck (or other payment form) that immediately follows the receipt of the grant by the essential work employer. In any case where it is impossible for the employer to arrange for payment of the amount due in such paycheck (or other payment form), such amounts shall be paid as soon as practicable, but in no event later than the second paycheck (or other payment form) following the receipt of the grant by the essential work employer. (4)No employer discretionAn essential work employer receiving a grant under section 317806 shall not have any discretion to determine which portions of work performed by an essential worker qualify for premium pay under this subsection, but shall pay such premium pay for any increment of time worked by the essential worker for the essential work employer up to the maximum amount applicable to the essential worker under paragraph (2).  
(c)Prohibition on reducing compensation and displacement 
(1)In generalAny payments made to an essential worker as premium pay under subsection (b) shall be in addition to all other compensation, including all wages, remuneration, or other pay and benefits, that the essential worker otherwise receives from the essential work employer.  (2)Reduction of compensationAn essential work employer receiving a grant under section 317806 shall not, during the period beginning on the date of enactment of this Act and ending on the date that is 60 days after the last day of the COVID–19 Public Health Emergency, reduce or in any other way diminish, any other compensation, including the wages, remuneration, or other pay or benefits, that the essential work employer provided to the essential worker on the day before the date of enactment of this Act.  
(3)DisplacementAn essential work employer shall not take any action to displace an essential worker (including partial displacement such as a reduction in hours, wages, or employment benefits) for purposes of hiring an individual for an equivalent position at a rate of compensation that is less than is required to be provided to an essential worker under paragraph (2).  (d)Demarcation from other compensationThe amount of any premium pay paid under subsection (b) shall be clearly demarcated as a separate line item in each paystub or other document provided to an essential worker that details the remuneration the essential worker received from the essential work employer for a particular period of time. If any essential worker does not otherwise regularly receive any such paystub or other document from the employer, the essential work employer shall provide such paystub or other document to the essential worker for the duration of the period in which the essential work employer provides premium pay under subsection (b).  
(e)Exclusion from wage-based calculationsAny premium pay under subsection (b) paid to an essential worker under this section by an essential work employer receiving a grant under section 317806 shall be excluded from the amount of remuneration for work paid to the essential worker for purposes of— (1)calculating the essential worker's eligibility for any wage-based benefits offered by the essential work employer; 
(2)computing the regular rate at which such essential worker is employed under section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207); and  (3)determining whether such essential worker is exempt from application of such section 7 under section 13(a)(1) of such Act (29 U.S.C. 213(a)(1)). 
(f)Essential worker death 
(1)In generalIn any case in which an essential worker of an essential work employer receiving a grant under section 317806 exhibits symptoms of COVID–19 and dies, the essential work employer shall pay as a lump sum to the next of kin of the essential worker for premium pay under subsection (b)— (A)for an essential worker who is not a highly-compensated essential worker, the amount determined under subsection (b)(2)(A) minus the total amount of any premium pay the worker received under subsection (b) prior to the death; or 
(B)for a highly-compensated essential worker, the amount determined under subsection (b)(2)(B) minus the amount of any premium pay the worker received under subsection (b) prior to the death. (2)Treatment of lump sum payments (A)Treatment as premium payFor purposes of this part, any payment made under this subsection shall be treated as a premium pay under subsection (b).  
(B)Treatment for purposes of Internal Revenue Code of 1986For purposes of the Internal Revenue Code of 1986, any payment made under this subsection shall be treated as a payment for work performed by the essential worker.  (g)Application to self-directed care workers funded through Medicaid or the Veteran-Directed Care Program (1)MedicaidIn the case of an essential work employer receiving a grant under section 317806 that is a covered employer described in paragraph (4) who, under a State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or under a waiver of such plan, has opted to receive items or services using a self-directed service delivery model, the preceding requirements of this section, including the requirements to provide premium pay under subsection (b) (including a lump sum payment in the event of an essential worker death under subsection (f)) and the requirements of sections 806 and 807, shall apply to the State Medicaid agency responsible for the administration of such plan or waiver with respect to self-directed care workers employed by that employer. In administering payments made under this part to such self-directed care workers on behalf of such employers, a State Medicaid agency shall— 
(A)exclude and disregard any payments made under this part to such self-directed workers from the individualized budget that applies to the items or services furnished to the individual client employer under the State Medicaid plan or waiver; (B) to the extent practicable, administer and provide payments under this part directly to such self-directed workers through arrangements with entities that provide financial management services in connection with the self-directed service delivery models used under the State Medicaid plan or waiver; and 
(C)ensure that individual client employers of such self-directed workers are provided notice of, and comply with, the prohibition under section 317807(b)(1)(B). (2)Veteran-Directed Care ProgramIn the case of an essential work employer that is a covered employer described in paragraph (4) who is a veteran participating in the Veteran Directed Care program administered by the VA Office of Geriatrics & Extended Care of the Veterans Health Administration, the preceding requirements of this section and sections 317806 and 317807, shall apply to such VA Office of Geriatrics & Extended Care with respect to self-directed care workers employed by that employer. Paragraph (1) of this subsection shall apply to the administration by the VA Office of Geriatrics & Extended Care of payments made under this part to such self-directed care workers on behalf of such employers in the same manner as such requirements apply to State Medicaid agencies. 
(3)Penalty enforcementThe Secretary of Labor shall consult with the Secretary of Health and Human Services and the Secretary of Veterans Affairs regarding the enforcement of penalties imposed under section 317807(b)(2) with respect to violations of subparagraph (A) or (B) of section 317807(b)(1) that involve self-directed workers for which the requirements of this section and sections 806 and 807 are applied to a State Medicaid agency under paragraph (1) or the VA Office of Geriatrics & Extended Care under paragraph (2). (4)Covered employer describedFor purposes of paragraphs (1) and (2), a covered employer described in this paragraph means— 
(A) an entity or person that contracts directly with a State, locality, Tribal government, or the Federal Government, to provide care (which may include items and services) through employees of such entity or person to individuals under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), under a State Medicaid plan under title XIX of such Act (42 U.S.C. 1396 et seq.) or under a waiver of such plan, or under any other program established or administered by a State, locality, Tribal government, or the Federal Government; (B)a subcontractor of an entity or person described in subparagraph (A); 
(C)an individual client (or a representative on behalf of an individual client), an entity, or a person, that employs an individual to provide care (which may include items and services) to the individual client under a self-directed service delivery model through a program established or administered by a State, locality, Tribal government, or the Federal Government; or (D)an individual client (or a representative on behalf of an individual client) that, on their own accord, employs an individual to provide care (which may include items and services) to the individual client using the individual client's own finances. 
(h)Interaction with Stafford ActNothing in this section shall nullify, supersede, or otherwise change a State’s ability to seek reimbursement under section 403 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b) for the costs of premium pay based on pre-disaster labor policies for eligible employees. (i)Calculation of paid leave under FFCRA and FMLA (1)Families First Coronavirus Response ActSection 5110(5)(B) of the Families First Coronavirus Response Act (29 U.S.C. 2601 note) is amended by adding at the end the following:  
 
(iii)Pandemic premium payCompensation received by an employee under section 807(b) of the EHDC Act of 2020 shall be included as remuneration for employment paid to the employee for purposes of computing the regular rate at which such employee is employed.. (2)Family and Medical Leave Act of 1993Section 110(b)(2)(B) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2620(b)(2)(B)) is amended by adding at the end the following: 
 
(iii)Pandemic premium payCompensation received by an employee under section 807(b) of the EHDC Act of 2020 shall be included as remuneration for employment paid to the employee for purposes of computing the regular rate at which such employee is employed.. 317806.COVID–19 Heroes Fund grants (a)Grants (1)For pandemic premium payThe Secretary of the Treasury shall, subject to the availability of amounts provided in this part, award a grant to each essential work employer that applies for a grant, in accordance with this section, for the purpose of providing premium pay to essential workers under section 317805(b), including amounts paid under section 317805(f).  
(2)Eligibility 
(A)Eligible employers generallyAny essential work employer shall be eligible for a grant under paragraph (1).  (B)Self-directed care workersA self-directed care worker employed by an essential work employer other than an essential work employer described in section 317805(g), shall be eligible to apply for a grant under paragraph (1) in the same manner as an essential work employer. Such a worker shall provide premium pay to himself or herself in accordance with this section, including the recordkeeping and refund requirements of this section.  
(b)Amount of grants 
(1)In generalThe maximum amount available for making a grant under subsection (a)(1) to an essential work employer shall be equal to the sum of— (A)the amount obtained by multiplying $10,000 by the number of essential workers the employer certifies, in the application submitted under subsection (c)(1), as employing, or providing remuneration to for services or labor, who are paid wages or remuneration by the employer at a rate that is less than the equivalent of $200,000 per year; and 
(B)the amount obtained by multiplying $5,000 by the number of highly-compensated essential workers the employer certifies, in the application submitted under subsection (c)(1), as employing, or providing remuneration to for services or labor, who are paid wages or remuneration by the employer at a rate that is equal to or greater than the equivalent of $200,000 per year.  (2)No partial grantsThe Secretary of the Treasury shall not award a grant under this section in an amount less than the maximum described in paragraph (1).  
(c)Grant application and disbursal 
(1)ApplicationAny essential work employer seeking a grant under subsection (a)(1) shall submit an application to the Secretary of the Treasury at such time, in such manner, and complete with such information as the Secretary may require. (2)Notice and certification (A)In generalThe Secretary of the Treasury shall, within 15 days after receiving a complete application from an essential work employer eligible for a grant under this section— 
(i)notify the employer of the Secretary’s findings with respect to the requirements for the grant; and (ii) (I)if the Secretary finds that the essential work employer meets the requirements under this section for a grant under subsection (a), provide a certification to the employer— 
(aa)that the employer has met such requirements;  (bb)of the amount of the grant payment that the Secretary has determined the employer shall receive based on the requirements under this section; or 
(II)if the Secretary finds that the essential work employer does not meet the requirements under this section for a grant under subsection (a), provide a notice of denial stating the reasons for the denial and provide an opportunity for administrative review by not later than 10 days after the denial.  (B)TransferNot later than 7 days after making a certification under subparagraph (A)(ii) with respect to an essential work employer, the Secretary of the Treasury shall make the appropriate transfer to the employer of the amount of the grant. 
(d)Use of funds 
(1)In generalAn essential work employer receiving a grant under this section shall use the amount of the grant solely for the following purposes: (A)Providing premium pay under section 317805(b) to essential workers in accordance with the requirements for such payments under such section, including providing payments described in section 317805(f) to the next of kin of essential workers in accordance with the requirements for such payments under such section.  
(B)Paying employer payroll taxes with respect to premium pay amounts described in subparagraph (A), including such payments described in section 317805(f). Each dollar of a grant received by an essential work employer under this part shall be used as provided in subparagraph (A) or (B) or returned to the Secretary of the Treasury.  (2)No other uses authorizedAn essential work employer who uses any amount of a grant for a purpose not required under paragraph (1) shall be— 
(A)considered to have misused funds in violation of section 317805; and  (B)subject to the enforcement and remedies provided under section 317807.  
(3)Refund 
(A)In generalIf an essential work employer receives a grant under this section and, for any reason, does not provide every dollar of such grant to essential workers in accordance with the requirements of this part, then the employer shall refund any such dollars to the Secretary of the Treasury not later than June 30, 2023. Any amounts returned to the Secretary shall be deposited into the Fund and be available for any additional grants under this section. (B)Requirement for not reducing compensationAn essential work employer who is required to refund any amount under this paragraph shall not reduce or otherwise diminish an eligible worker’s compensation or benefits in response to or otherwise due to such refund.  
(e)RecordkeepingAn essential work employer that receives a grant under this section shall— (1)maintain records, including payroll records, demonstrating how each dollar of funds received through the grant were provided to essential workers; and  
(2)provide such records to the Secretary of the Treasury or the Secretary of Labor upon the request of either such Secretary. (f)RecoupmentIn addition to all other enforcement and remedies available under this part or any other law, the Secretary of the Treasury shall establish a process under which the Secretary shall recoup the amount of any grant awarded under subsection (a)(1) if the Secretary determines that the essential work employer receiving the grant— 
(1)did not provide all of the dollars of such grant to the essential workers of the employer;  (2)did not, in fact, have the number of essential workers certified by the employer in accordance with subparagraphs (A) and (B) of subsection (b)(1);  
(3)did not pay the essential workers for the number of hours the employer claimed to have paid; or  (4)otherwise misused funds or violated this part.  
(g)Special rule for certain employees of Tribal employersEssential workers of Tribal employers who receive funds under title II shall not be eligible to receive funds from grants under this section. (h)Tax treatment (1)Exclusion from incomeFor purposes of the Internal Revenue Code of 1986, any grant received by an essential work employer under this section shall not be included in the gross income of such essential work employer. 
(2)Denial of double benefit 
(A)In generalIn the case of an essential work employer that receives a grant under this section— (i)amounts paid under subsections (b) or (f) of section 317805 shall not be taken into account as wages for purposes of sections 41, 45A, 51, or 1396 of the Internal Revenue Code of 1986 or section 2301 of the CARES Act (Public Law 116–136); and 
(ii)any deduction otherwise allowable under such Code for applicable payments during any taxable year shall be reduced (but not below zero) by the excess (if any) of— (I)the aggregate amounts of grants received under this section; over 
(II)the sum of any amount refunded under subsection (d) plus the aggregate amount of applicable payments made for all preceding taxable years.  (B)Applicable paymentsFor purposes of this paragraph, the term applicable payments means amounts paid as premium pay under subsections (b) or (f) of section 317805 and amounts paid for employer payroll taxes with respect to such amounts. 
(C)Aggregation ruleRules similar to the rules of subsections (a) and (b) of section 52 of the Internal Revenue Code of 1986 shall apply for purposes of this section. (3)Information reportingThe Secretary of the Treasury shall submit to the Commissioner of Internal Revenue statements containing— 
(A)the name and tax identification number of each essential work employer receiving a grant under this section; (B)the amount of such grant; and 
(C)any amounts refunded under subsection (d)(3). (i)Reports (1)In generalNot later than 30 days after obligating the last dollar of the funds appropriated under this part, the Secretary of the Treasury shall submit a report, to the Committees of Congress described in paragraph (2), that— 
(A)certifies that all funds appropriated under this part have been obligated; and (B)indicates the number of pending applications for grants under this section that will be rejected due to the lack of funds. 
(2)Committees of CongressThe Committees of Congress described in this paragraph are— (A)the Committee on Ways and Means of the House of Representatives; 
(B)the Committee on Education and Labor of the House of Representatives; (C)the Committee on Finance of the Senate; and  
(D)the Committee on Health, Education, Labor, and Pensions of the Senate. 317807.Enforcement and outreach (a)Duties of Secretary of LaborThe Secretary of Labor shall— 
(1)have authority to enforce the requirements of section 317805, in accordance with subsections (b) through (e);  (2)conduct outreach as described in subsection (f); and 
(3)coordinate with the Secretary of the Treasury as needed to carry out the Secretary of Labor's responsibilities under this section.  (b)Prohibited acts, penalties, and enforcement (1)Prohibited actsIt shall be unlawful for a person to— 
(A)violate any provision of section 317805 applicable to such person; or (B)discharge or in any other manner discriminate against any essential worker because such essential worker has filed any complaint or instituted or caused to be instituted any proceeding under or related to this part, or has testified or is about to testify in any such proceeding.  
(2)Enforcement and penalties 
(A)Premium pay violationsA violation described in paragraph (1)(A) shall be deemed a violation of section 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) and unpaid amounts required under this section shall be treated as unpaid overtime compensation under such section 7 for the purposes of sections 15 and 16 of such Act (29 U.S.C. 215 and 216).  (B)Discharge or discriminationA violation of paragraph (1)(B) shall be deemed a violation of section 15(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. 215(a)(3)). 
(c)Investigation 
(1)In generalTo ensure compliance with the provisions of section 317805, including any regulation or order issued under that section, the Secretary of Labor shall have the investigative authority provided under section 11(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(a)). For the purposes of any investigation provided for in this subsection, the Secretary of Labor shall have the subpoena authority provided for under section 9 of such Act (29 U.S.C. 209). (2)State agenciesThe Secretary of Labor may, for the purpose of carrying out the functions and duties under this section, utilize the services of State and local agencies in accordance with section 11(b) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(b)).  
(d)Essential worker enforcement 
(1)Right of actionAn action alleging a violation of paragraph (1) or (2) of subsection (b) may be maintained against an essential work employer receiving a grant under section 317806 in any Federal or State court of competent jurisdiction by one or more essential workers or their representative for and on behalf of the essential workers, or the essential workers and others similarly situated, in the same manner, and subject to the same remedies (including attorney's fees and costs of the action), as an action brought by an employee alleging a violation of section 7 or 15(a)(3), respectively, of the Fair Labor Standards Act of 1938 (29 U.S.C. 207, 215(a)(3)). (2)No waiverIn an action alleging a violation of paragraph (1) or (2) of subsection (b) brought by one or more essential workers or their representative for and on behalf of the persons as described in paragraph (1), to enforce the rights in section 317805, no court of competent jurisdiction may grant the motion of an essential work employer receiving a grant under section 317806 to compel arbitration, under chapter 1 of title 9, United States Code, or any analogous State arbitration statute, of the claims involved. An essential worker’s right to bring an action described in paragraph (1) or subsection (b)(2)(A) on behalf of similarly situated essential workers to enforce such rights may not be subject to any private agreement that purports to require the essential workers to pursue claims on an individual basis.  
(e)RecordkeepingAn essential work employer receiving a grant under section 317806 shall make, keep, and preserve records pertaining to compliance with section 317805 in accordance with section 11(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(c)) and in accordance with regulations prescribed by the Secretary of Labor.  (f)Outreach and educationOut of amounts appropriated to the Secretary of the Treasury under section 317805 for a fiscal year, the Secretary of the Treasury shall transfer to the Secretary of Labor, $3,000,000, of which the Secretary of Labor shall use— 
(1)$2,500,000 for outreach to essential work employers and essential workers regarding the premium pay under section 317805; and (2)$500,000 to implement an advertising campaign encouraging large essential work employers to provide the same premium pay provided for by section 317805 using the large essential work employers’ own funds and without utilizing grants under this part.  
(g)Clarification of enforcing officialNothing in the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16a et seq.) or section 3(e)(2)(C) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)(C)) shall be construed to prevent the Secretary of Labor from carrying out the authority of the Secretary under this section in the case of State employees described in section 304(a) of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16c(a)).  9Health IT and Bridging the Digital Divide in Health Care 317901.HRSA assistance to health centers for promotion of Health ITThe Secretary of Health and Human Services, acting through the Administrator of the Health Resources and Services Administration, shall expand and intensify the programs and activities of the Administration (directly or through grants or contracts) to provide technical assistance and resources to health centers (as defined in section 330(a) of the Public Health Service Act (42 U.S.C. 254b(a))) to adopt and meaningfully use certified EHR technology for the management of chronic diseases and health conditions and reduction of health disparities. 
317902.Assessment of impact of Health IT on racial and ethnic minority communities; outreach and adoption of Health IT in such communities 
(a)National Coordinator for Health Information TechnologyNot later than 18 months after the date of enactment of this Act, the National Coordinator for Health Information Technology (referred to in this section as the National Coordinator) shall— (1)conduct an evaluation of the level of interoperability, access, use, and accessibility of electronic health records in racial and ethnic minority communities, focusing on whether patients in such communities have providers who use electronic health records, and the degree to which patients in such communities can access, exchange, and use without special effort their health information in those electronic health records, and indicating whether such providers— 
(A)are participating in the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) (or a waiver of such plan); (B)have received incentive payments or incentive payment adjustments under Medicare and Medicaid Electronic Health Records Incentive Programs (as defined in subsection (c)(2)); 
(C)are MIPS eligible professionals, as defined in paragraph (1)(C) of section 1848(q) of the Social Security Act (42 U.S.C. 1395w–4(q)), for purposes of the Merit-Based Incentive Payment System under such section; or (D)have been recruited by any of the Health Information Technology Regional Extension Centers established under section 3012 of the Public Health Service Act (42 U.S.C. 300jj–32);  
(2)publish the results of such evaluation including the race and ethnicity of such providers and the populations served by such providers; and (3)not later than 12 months after the enactment of this Act, shall promulgate a certification criterion and module of certified EHR technology that stratifies quality measures by disparity characteristics, including race, ethnicity, language, gender, gender identity, sexual orientation, socio-economic status, and disability status, as those characteristics are defined in certified EHR technology; and reports to Centers for Medicare & Medicaid Services the quality measures stratified by race and at least two other disparity characteristics. The term quality measures refers to the quality measures specified in MIPS. 
(b)National center for health statisticsAs soon as practicable after the date of enactment of this Act, the Director of the National Center for Health Statistics shall provide to Congress a more detailed analysis of the data presented in National Center for Health Statistics data brief entitled Adoption of Certified Electronic Health Record Systems and Electronic Information Sharing in Physician Offices: United States, 2013 and 2014 (NCHS Data Brief No. 236). (c)Centers for Medicare & Medicaid Services (1)In generalAs part of the process of collecting information, with respect to a provider, at registration and attestation for purposes of Medicare and Medicaid Electronic Health Records Incentive Programs (as defined in paragraph (2)) or the Merit-Based Incentive Payment System under section 1848(q) of the Social Security Act (42 U.S.C. 1395w–4(q)), the Secretary of Health and Human Services shall collect the race and ethnicity of such provider. 
(2)Medicare and Medicaid Electronic Health Records Incentive Programs definedFor purposes of paragraph (1), the term Medicare and Medicaid Electronic Health Records Incentive Programs means the incentive programs under section 1814(l)(3), subsections (a)(7) and (o) of section 1848, subsections (l) and (m) of section 1853, subsections (b)(3)(B)(ix)(I) and (n) of section 1886, and subsections (a)(3)(F) and (t) of section 1903 of the Social Security Act (42 U.S.C. 1395f(l)(3), 1395w–4, 1395w–23, 1395ww, and 1396b). (d)National Coordinator’s assessment of impact of HITSection 3001(c)(6)(C) of the Public Health Service Act (42 U.S.C. 300jj–11(c)(6)(C)) is amended— 
(1)in the heading by inserting , racial and ethnic minority communities, after health disparities; (2)by inserting , in communities with a high proportion of individuals from racial and ethnic minority groups (as defined in section 1707(g)), including people with disabilities in these groups, after communities with health disparities; 
(3)by striking The National Coordinator and inserting the following:  (i)In generalThe National Coordinator; and 
(4)by adding at the end the following:  (ii)CriteriaIn any publication under clause (i), the National Coordinator shall include best practices for encouraging partnerships between the Federal Government, States, and private entities to expand outreach for and the adoption of certified EHR technology in communities with a high proportion of individuals from racial and ethnic minority groups (as so defined), while also maintaining the accessibility requirements of section 508 of the Rehabilitation Act of 1973 to encourage patient involvement in patient health care. The National Coordinator shall— 
(I)not later than 6 months after the submission of the report required under section 822 of the Ending Health Disparities During COVID–19 Act of 2021, establish criteria for evaluating the impact of health information technology on communities with a high proportion of individuals from racial and ethnic minority groups (as so defined) taking into account the findings in such report; and (II)not later than 1 year after the submission of such report, conduct and publish the results of an evaluation of such impact.. 
317903.Extending funding to strengthen the Health IT infrastructure in racial and ethnic minority communitiesSection 3011 of the Public Health Service Act (42 U.S.C. 300jj–31) is amended— (1)in subsection (a), in the matter preceding paragraph (1), by inserting , including with respect to communities with a high proportion of individuals from racial and ethnic minority groups (as defined in section 1707(g)) before the colon; and 
(2)by adding at the end the following new subsection:  (e)Annual report on expendituresThe National Coordinator shall report annually to Congress on activities and expenditures under this section.. 
317904.Extending competitive grants for the development of loan programs to facilitate adoption of certified EHR technology by providers serving racial and ethnic minority groupsSection 3014(e) of the Public Health Service Act (42 U.S.C. 300jj–34(e)) is amended, in the matter preceding paragraph (1), by inserting , including with respect to communities with a high proportion of individuals from racial and ethnic minority groups (as defined in section 1707(g)) after health care provider to. 317905.Authorization of appropriationsSection 3018 of the Public Health Service Act (42 U.S.C. 300jj–38) is amended by striking fiscal years 2009 through 2013 and inserting fiscal years 2023 through 2028. 
317906.Data collection and assessments conducted in coordination with minority-serving institutionsSection 3001(c)(6) of the Public Health Service Act (42 U.S.C. 300jj–11(c)(6)) is amended by adding at the end the following new subparagraph:  (F)Data collection and assessments conducted in coordination with minority-serving institutions (i)In generalIn carrying out subparagraph (C) with respect to communities with a high proportion of individuals from racial and ethnic minority groups (as defined in section 1707(g)), the National Coordinator shall, to the greatest extent possible, coordinate with an entity described in clause (ii). 
(ii)Minority-serving institutionsFor purposes of clause (i), an entity described in this clause is a historically black college or university, a Hispanic-serving institution, a tribal college or university, or an Asian-American-, Native American-, or Pacific Islander-serving institution with an accredited public health, health policy, or health services research program.. 317907.Study of health information technology in medically underserved communities (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall— 
(1)enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to conduct a study on the development, implementation, and effectiveness of health information technology within medically underserved areas (as described in subsection (c)); and (2)submit a report to Congress describing the results of such study, including any recommendations for legislative or administrative action. 
(b)StudyThe study described in subsection (a)(1) shall— (1)identify barriers to successful implementation of health information technology in medically underserved areas; 
(2)survey a cross-section of individuals in medically underserved areas and report their opinions about the various topics of study; (3)examine the degree of interoperability among health information technology and users of health information technology in medically underserved areas, including patients, providers, and community services; 
(4)examine the impact of health information technology on providing quality care and reducing the cost of care to individuals in such areas, including the impact of such technology on improved health outcomes for individuals, including which technology worked for which population and how it improved health outcomes for that population; (5)examine the impact of health information technology on improving health care-related decisions by both patients and providers in such areas; 
(6)identify specific best practices for using health information technology to foster the consistent provision of physical accessibility and reasonable policy accommodations in health care to individuals with disabilities in such areas; (7)assess the feasibility and costs associated with the use of health information technology in such areas; 
(8)evaluate whether the adoption and use of qualified electronic health records (as defined in section 3000 of the Public Health Service Act (42 U.S.C. 300jj)) is effective in reducing health disparities, including analysis of clinical quality measures reported by providers who are participating in the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) (or a waiver of such plan), pursuant to programs to encourage the adoption and use of certified EHR technology; (9)identify providers in medically underserved areas that are not electing to adopt and use electronic health records and determine what barriers are preventing those providers from adopting and using such records; and 
(10)examine urban and rural community health systems and determine the impact that health information technology may have on the capacity of primary health providers in those systems. (c)Medically underserved areaThe term medically underserved area means— 
(1)a population that has been designated as a medically underserved population under section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3)); (2)an area that has been designated as a health professional shortage area under section 332 of the Public Health Service Act (42 U.S.C. 254e); 
(3)an area or population that has been designated as a medically underserved community under section 799B of the Public Health Service Act (42 U.S.C. 295p); or (4)another area or population that— 
(A)experiences significant barriers to accessing quality health services; and (B)has a high prevalence of diseases or conditions described in title VII, with such diseases or conditions having a disproportionate impact on racial and ethnic minority groups (as defined in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g))) or a subgroup of people with disabilities who have specific functional impairments. 
317908.Study on the effects of changes to telehealth under the Medicare and Medicaid programs during the COVID–19 emergency 
(a)In generalNot later than 1 year after the end of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), the Secretary of Health and Human Services (in this section referred to as the Secretary) shall conduct a study and submit to the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate an interim report on any changes made to the provision or availability of telehealth services under part A or B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) during such period. Such report shall include the following: (1)A summary of utilization of all health care services furnished under such part A or B during such period, including the number of— 
(A)in-person outpatient visits, inpatient admissions, and in-person emergency department visits; and (B)telehealth visits, broken down by— 
(i)the number of such visits furnished via audio-visual technology compared to the number of such visits furnished via audio-only technology;  (ii)the number of such visits furnished by each type of provider of services or supplier (as defined in section 1861 of such Act (42 U.S.C. 1395x) and including a Federally qualified health center or rural health clinic (as so defined)), including a specification of the specialty of each such provider or supplier (if applicable); and 
(iii)the type of service provided, including level of service and diagnoses associated with the telehealth visit. (2)A description of any changes in utilization patterns for the care settings described in paragraph (1) over the course of such period compared to such patterns prior to such period. 
(3)An analysis of utilization of telehealth services under such part A or B during such period, broken down by age, sex (including sexual orientation and gender identity where possible), race and ethnicity, disability status, primary language, geographic region (including by rural health areas (as defined by the Health Resources & Services Administration), non-rural health areas, health professional shortage areas (as defined in section 332(a)(1) of the Public Health Service Act (42 U.S.C. 254e(a)(1))), medically underserved communities (as defined in section 799B(6) of such Act (42 U.S.C. 295p(6))), areas with medically underserved populations (as defined in section 330(b)(3) of such Act (42 U.S.C. 254b(b)(3))), and by State), and income level (as measured directly or indirectly, such as by patient’s zip code tabulation area median income as publicly reported by the United States Census Bureau), and of any trends in such utilization during such period, so broken down. Such analysis shall include the number of telehealth visits performed by providers of services or suppliers licensed in a State different from the State where the individual receiving such telehealth services is located at the time such services are furnished. Such analysis may not include any individually identifiable information or protected health information. (4)A description of expenditures and any savings under such part A or B attributable to use of such telehealth services during such period. 
(5)A description of any instances of fraud identified by the Secretary, acting through the Office of the Inspector General or other relevant agencies and departments, with respect to such telehealth services furnished under such part A or B during such period and a comparison of the number of such instances with the number of instances of fraud so identified with respect to in-person services so furnished during such period. (6)A description of any privacy concerns with respect to the furnishing of such telehealth services (such as cybersecurity or ransomware concerns), including a description of any actions taken by the Secretary, acting through the Health Sector Cybersecurity Coordination Center or other relevant agencies and departments, during such period to assist health care providers secure telecommunications systems. 
(7)An analysis of health care quality related to telehealth (which may include patient health outcomes (such as morbidity, mortality, healthcare utilization, and disease-specific management metrics), safety metrics, quality measures, health equity focused measures, patient satisfaction, provider satisfaction, and other inputs and sources as determined by the Secretary). (8)An analysis of any other outcomes or metrics related to telehealth, as determined appropriate by the Secretary. 
(b)InputIn conducting the study and submitting the report under subsection (a), the Secretary— (1) (A)consult with relevant stakeholders (such as patients, caregivers, patient advocacy groups, minority or tribal groups (including Urban Indian Organization (UIOs)), health care professionals (including behavioral health professionals), hospitals, State medical boards, State nursing boards, the Federation of State Medical Boards, National Council of State Boards of Nursing, medical professional employers (such as hospitals, medical groups, staffing companies), telehealth groups, health professional liability providers, public and private payers, and State leaders); and 
(B)solicit public comments on such report before the submission of such report; and (2)shall endeavor to include as many racially, ethnically, geographically, linguistically, and professionally diverse perspectives as possible. 
(c)Final reportNot later than December 31, 2026, the Secretary shall— (1)update and finalize the interim report under subsection (a); and 
(2)submit such updated and finalized report to the committees specified in such subsection. (d)Grants for Medicaid reports (1)In generalNot later than 2 years after the end of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C.1320b–5(g)(1)(B)), the Secretary shall award grants to States with a State plan (or waiver of such plan) in effect under title XIX of the Social Security Act (42 U.S.C. 1396r) that submit an application under this subsection for purposes of enabling such States to study and submit reports to the Secretary on any changes made to the provision or availability of telehealth services under such plans (or such waivers) during such period. 
(2)EligibilityTo be eligible to receive a grant under paragraph (1), a State shall— (A)provide benefits for telehealth services under the State plan (or waiver of such plan) in effect under title XIX of the Social Security Act (42 U.S.C. 1396r); 
(B)be able to differentiate telehealth from in-person visits within claims data submitted under such plan (or such waiver) during such period; and (C)submit to the Secretary an application at such time, in such manner, and containing such information (including the amount of the grant requested) as the Secretary may require. 
(3)Use of fundsAn State shall use amounts received under a grant under this subsection to conduct a study and report findings regarding the effects of changes to telehealth services offered under the State plan (or waiver of such plan) of such State under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) during such period in accordance with paragraph (4). (4)Reports (A)Interim reportNot later 1 year after the date a State receives a grant under this subsection, the State shall submit to the Secretary an interim report that— 
(i)details any changes made to the provision or availability of telehealth benefits (such as eligibility, coverage, or payment changes) under the State plan (or waiver of such plan) of the State under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) during the emergency period described in paragraph (1); and (ii)contains— 
(I)a summary and description of the type described in paragraphs (1) and (2), respectively, of subsection (a); and (II)to the extent practicable, an analysis of the type described in paragraph (3) of subsection (a);except that any reference in such subsection to such part A or B shall, for purposes of subclauses (I) and (II), be treated as a reference to such State plan (or waiver). 
(B)Final reportNot later than 3 years after the date a State receives a grant under this subsection, the State shall update and finalize the interim report and submit such final report to the Secretary. (C)Report by SecretaryNot later than the earlier of the date that is 1 year after the submission of all final reports under subparagraph (B) and December 31, 2028, the Secretary shall submit to Congress a report on the grant program, including a summary of the reports received from States under this paragraph. 
(5)Modification authorityThe Secretary may modify any deadline described in paragraph (4) or any information required to be included in a report made under this subsection to provide flexibility for States to modify the scope of the study and timeline for such reports. (6)Technical assistanceThe Secretary shall provide such technical assistance as may be necessary to a State receiving a grant under this subsection in order to assist such state in conducting studies and submitting reports under this subsection. 
(7)StateFor purposes of this subsection, the term State means each of the several States, the District of Columbia, and each territory of the United States. (e)Authorization of appropriations (1)MedicareFor the purpose of carrying out subsections (a) through (c), there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2022 through 2026. 
(2)MedicaidFor the purpose of carrying out subsection (d), there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2024 through 2030. 317909.COVID–19 designation of immediate special authority of spectrum for Tribes’ emergency response in Indian Country (a)FindingsCongress finds the following: 
(1)The immediate grant of emergency special temporary authority of available spectrum that will efficiently support temporary wireless broadband networks and allow Indian Tribes to provide Tribal members with wireless broadband service over Tribal lands or Hawaiian Home Lands during the COVID–19 crisis due to the increased demand for telecommunications and disproportionate impacts of the COVID–19 pandemic in Indian Country is essential. (2)Reservations are the most digitally disconnected areas in the United States that lack basic access to broadband and wireless services at rates comparable to, and in some cases lower than, third-world countries. 
(3)In 2018, the Government Accountability Office and the Federal Communications Commission reported that only 65 percent of American Indian and Alaska Natives (AI/ANs) living on Tribal lands had access to fixed broadband services, and only 68 percent of AI/AN households on rural Tribal lands had telephone services. This is a stark comparison to only 8 percent of the national average that lacks access to fixed broadband services. (4)Indian Tribes have previously encountered substantial barriers to accessing broadband and other communications services on Tribal lands to deploy telecommunication services for the safety and well-being of Tribal members and to decrease the alarming rates of unnecessary loss of lives that AI/ANs disproportionately experience, especially through the lack of access to health care services and emergency resources, as demonstrated during the COVID–19 pandemic that continues to disproportionately impact Indian Country. 
(5)Indian Tribes’ lack of access to broadband services on Tribal lands and Hawaiian Home Lands during the COVID–19 pandemic further highlights the digital divide in Indian Country. (6)The Government Accountability Office found that health information technology systems at the Indian Health Service rank as the Federal Government’s third-highest need for agency system modernization, since 50 percent of Indian Health Service facilities depend on outdated circuit connections based on one or two TI circuit lines (3 Mbps), creating slower response times than any other health facility system in the United States. 
(7)A 2018 Tribal health reform comment filed with the Federal Communications Commission has further stated that approximately 1.5 million people living on Tribal lands lack access to broadband and, of the 75 percent of rural Indian Health Service facilities, many still lack reliable broadband networks for American Indians and Alaska Natives (AI/ANs) to access telehealth or clinical health care services, which is a critical need in the most geographically isolated areas of the country with some of the highest poverty rates, and lack of access to reliable transportation. (8)The Bureau of Indian Education has stated that recent estimates from 142 out of 174 schools have indicated that approximately 15 to 95 percent of students do not have access to internet services at home depending on Bureau school location and limitations on data caps during the COVID–19 crisis. 
(b)Deployment of wireless broadband service on Tribal lands and Hawaiian Home Lands 
(1)Funding of grants for immediate deployment of wireless broadband service on Tribal lands and Hawaiian Home LandsIn addition to any other amounts made available, out of any money in the Treasury of the United States not otherwise appropriated, there are appropriated— (A)$297,500,000 for grants under the community facilities grant program under section 306(a)(19) of the Consolidated Farm and Rural Development Act to Indian Tribes, qualifying Tribal entities, and the Director of the Department of Hawaiian Home Lands, for the immediate deployment of wireless broadband service on Tribal lands and Hawaiian Home Lands, respectively, through the use of emergency special temporary authority granted under paragraph (2) of this subsection, including backhaul costs, repairs to damaged infrastructure, the cost of the repairs to which would be less expensive than the cost of new infrastructure and would support the emergency special temporary use, and the Federal share applicable to grants from such amount shall be 100 percent, which amount shall remain available for one year from the enactment of this Act; and 
(B)$3,000,000 for grants under the community facilities technical assistance and training grant program under section 306(a)(26) of such Act, without regard to sections 306(a)(26)(B) and 306(a)(26)(C) of such Act, to assist Indian Tribes, qualifying Tribal entities, and the Director of the Department of Hawaiian Home Lands in preparing applications for the grants referred to in subparagraph (B) of this paragraph, which amount shall remain available for one year from the enactment of this Act. Grants referred to under subparagraph (B) shall be available to Indian Tribes, qualifying Tribal entities and shall also be available to inter-Tribal government organizations, universities, and colleges with Tribal serving institutions for the purposes stated herein. (2)Emergency special temporary authority To use available and efficient spectrum on Tribal lands and Hawaiian Home Lands (A)Grant of authorityNot later than 10 days after receiving a request from an Indian Tribe, a qualifying Tribal entity, or the Director of the Department of Hawaiian Home Lands for emergency special temporary authority to use electromagnetic spectrum described in subparagraph (C) for the provision of wireless broadband service over the Tribal lands over which the Indian Tribe or qualifying Tribal entity has jurisdiction or (in the case of a request from the Director of the Department of Hawaiian Home Lands) over the Hawaiian Home Lands, allowing unlicensed radio transmitters to operate for such provision on such spectrum at locations on such Tribal lands or Hawaiian Home Lands where such spectrum is not being used, the Commission shall grant such request on a secondary non-interference basis. 
(B)DurationA grant of emergency special temporary authority under subparagraph (A) shall be for a period of operation to begin not later than 6 months after the date of the enactment of this Act and to remain in operation for not longer than 6 months, absent extensions granted by the Commission pursuant to the procedures of the Commission relating to special temporary authority. (C)Electromagnetic spectrum describedThe electromagnetic spectrum described in this subparagraph for utilization on the temporary basis is any portion of the electromagnetic spectrum— 
(i)that is— (I)between the frequencies of 2496 megahertz and 2690 megahertz, inclusive; 
(II)in the white spaces of the television broadcast spectrum between the frequencies of 470 megahertz and 790 megahertz, inclusive, excluding those frequencies utilized for other purposes under subpart H of part 15 of title 47, Code of Federal Regulations; (III)between the frequencies of 5925 megahertz and 7125 megahertz, inclusive; or 
(IV)between frequencies of 3550 megahertz and 3700 megahertz, inclusive; and (ii)with respect to the Tribal lands or Hawaiian Home Lands over which authority to use such spectrum is requested under subparagraph (A), is not assigned to any licensee.  
(3)DefinitionsIn this subsection: (A)CommissionThe term Commission means the Federal Communications Commission. 
(B)Hawaiian Home LandsThe term Hawaiian Home Lands means lands held in trust for Native Hawaiians by Hawaii pursuant to the Hawaiian Homes Commission Act, 1920. (C)Indian TribeThe term Indian Tribe means the governing body of any individually identified and federally recognized Indian or Alaska Native Tribe, band, nation, pueblo, village, community, affiliated tribal group, or component reservation in the list published pursuant to section 104(a) of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131(a)). 
(D)Qualifying Tribal entityThe term qualifying Tribal entity means an entity designated by the Indian Tribe with jurisdiction over particular Tribal lands for which the spectrum access is sought. The following may be designated as a qualifying Tribal entity: (i)Indian Tribes. 
(ii)Tribal consortia which consists of two or more Indian Tribes, or an Indian Tribe and an entity that is more than 50 percent owned and controlled by one or more Indian Tribes. (iii)Federally chartered Tribal corporations created under section 17 of the Indian Reorganization Act (25 U.S.C. 5124), and created under section 4 of the Oklahoma Indian Welfare Act (25 U.S.C. 5204). 
(iv)Entities that are more than 50 percent owned and controlled by an Indian Tribe or Indian Tribes. (E)Entity that is more than 50 percent owned and controlled by one or more Indian TribesThe term entity that is more than 50 percent owned and controlled by one or more Indian Tribes means an entity over which one or more Indian Tribes have both de facto and de jure control of the entity. De jure control of the entity is evidenced by ownership of greater than 50 percent of the voting stock of a corporation, or in the case of a partnership, general partnership interests. De facto control of an entity is determined on a case-by-case basis. An Indian Tribe or Indian Tribes must demonstrate indicia of control to establish that such Indian Tribe or Indian Tribes retain de facto control of the applicant seeking eligibility as a qualifying Tribal entity, including the following: 
(i)The Indian Tribe or Indian Tribes constitute or appoint more than 50 percent of the board of directors or management committee of the entity. (ii)The Indian Tribe or Indian Tribes have authority to appoint, promote, demote, and fire senior executives who control the day-to-day activities of the entity. 
(iii)The Indian Tribe or Indian Tribes play an integral role in the management decisions of the entity. (iv)The Indian Tribe or Indian Tribes have the authority to make decisions or otherwise engage in practices or activities that determine or significantly influence— 
(I)the nature or types of services offered by such an entity; (II)the terms upon which such services are offered; or 
(III)the prices charged for such services. (F)Tribal landsThe term Tribal lands has the meaning given that term in section 73.7000 of title 47, Code of Federal Regulations, as of April 16, 2020, and includes the definition Indian Country as defined in section 1151 of title 18, United States Code, and includes fee simple and restricted fee land held by an Indian Tribe. 
(G)Wireless broadband serviceThe term wireless broadband service means wireless broadband internet access service that is delivered— (i)with a download speed of not less than 25 megabits per second and an upload speed of not less than 3 megabits per second; and 
(ii)through— (I)mobile service; 
(II)fixed point-to-point multipoint service; (III)fixed point-to-point service; or 
(IV)broadcast service. 317910.Facilitating the provision of telehealth services across State lines (a)In generalFor purposes of expediting the provision of telehealth services, for which payment is made under the Medicare Program, across State lines, the Secretary of Health and Human Services shall, in consultation with representatives of States, physicians, health care practitioners, and patient advocates, encourage and facilitate the adoption of provisions allowing for multistate practitioner practice across State lines. 
(b)DefinitionsIn subsection (a): (1)Telehealth serviceThe term telehealth service has the meaning given that term in subparagraph (F) of section 1834(m)(4) of the Social Security Act (42 U.S.C. 1395m(m)(4)). 
(2)Physician, practitionerThe terms physician and practitioner have the meaning given those terms in subparagraphs (D) and (E), respectively, of such section. (3)Medicare programThe term Medicare Program means the program of health insurance administered by the Secretary of Health and Human Services under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
10Public Awareness 
3171001.Awareness campaignsThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention and in coordination with other offices and agencies, as appropriate, shall award competitive grants or contracts to one or more public or private entities, including faith-based organizations, to carry out multilingual and culturally appropriate awareness campaigns. Such campaigns shall— (1)be based on available scientific evidence; 
(2)increase awareness and knowledge of COVID–19, including countering stigma associated with COVID–19; (3)improve information on the availability of COVID–19 diagnostic testing; and 
(4)promote cooperation with contact tracing efforts. 3171002.Increasing understanding of and improving health literacy (a)In generalThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality with respect to grants under subsection (c)(1) and through the Administrator of the Health Resources and Services Administration with respect to grants under subsection (c)(2), in consultation with the Director of the National Institute on Minority Health and Health Disparities and the Deputy Assistant Secretary for Minority Health, shall award grants to eligible entities to improve health care for patient populations that have low functional health literacy. 
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— (1)be a hospital, health center or clinic, health plan, or other health entity (including a nonprofit minority health organization or association); and 
(2)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require. (c)Use of funds (1)Agency for healthcare research and qualityA grant awarded under subsection (a) through the Director of the Agency for Healthcare Research and Quality shall be used— 
(A)to define and increase the understanding of health literacy; (B)to investigate the correlation between low health literacy and health and health care; 
(C)to clarify which aspects of health literacy have an effect on health outcomes; and (D)for any other activity determined appropriate by the Director. 
(2)Health resources and services administrationA grant awarded under subsection (a) through the Administrator of the Health Resources and Services Administration shall be used to conduct demonstration projects for interventions for patients with low health literacy that may include— (A)the development of new disease management programs for patients with low health literacy; 
(B)the tailoring of disease management programs addressing mental, physical, oral, and behavioral health conditions for patients with low health literacy; (C)the translation of written health materials for patients with low health literacy; 
(D)the identification, implementation, and testing of low health literacy screening tools; (E)the conduct of educational campaigns for patients and providers about low health literacy; 
(F)the conduct of educational campaigns concerning health directed specifically at patients with mental disabilities, including those with cognitive and intellectual disabilities, designed to reduce the incidence of low health literacy among these populations, which shall have instructional materials in the plain language standards promulgated under the Plain Writing Act of 2010 (5 U.S.C. 301 note) for Federal agencies; and (G)other activities determined appropriate by the Administrator. 
(d)DefinitionsIn this section, the term low health literacy means the inability of an individual to obtain, process, and understand basic health information and services needed to make appropriate health decisions. (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2023 through 2027. 
3171003.English for speakers of other languages 
(a)Grants authorizedThe Secretary of Education is authorized to provide grants to eligible entities for the provision of English as a second language (in this section referred to ESL) instruction and shall determine, after consultation with appropriate stakeholders, the mechanism for administering and distributing such grants. (b)Eligible entity definedIn this section, the term eligible entity means a State or community-based organization that employs and serves minority populations. 
(c)ApplicationAn eligible entity may apply for a grant under this section by submitting such information as the Secretary of Education may require and in such form and manner as the Secretary may require. (d)Use of grantAs a condition of receiving a grant under this section, an eligible entity shall— 
(1)develop and implement a plan for assuring the availability of ESL instruction that effectively integrates information about the nature of the United States health care system, how to access care, and any special language skills that may be required for individuals to access and regularly negotiate the system effectively; (2)develop a plan, including, where appropriate, public-private partnerships, for making ESL instruction progressively available to all individuals seeking instruction; and 
(3)maintain current ESL instruction efforts by using funds available under this section to supplement rather than supplant any funds expended for ESL instruction in the State as of January 1, 2022. (e)Additional duties of the secretaryThe Secretary of Education shall— 
(1)collect and publicize annual data on how much Federal, State, and local governments spend on ESL instruction; (2)collect data from State and local governments to identify the unmet needs of English language learners for appropriate ESL instruction, including— 
(A)the preferred written and spoken language of such English language learners; (B)the extent of waiting lists for ESL instruction, including how many programs maintain waiting lists and, for programs that do not have waiting lists, the reasons why not; 
(C)the availability of programs to geographically isolated communities; (D)the impact of course enrollment policies, including open enrollment, on the availability of ESL instruction; 
(E)the number individuals in the State and each participating locality; (F)the effectiveness of the instruction in meeting the needs of individuals receiving instruction and those needing instruction; 
(G)as assessment of the need for programs that integrate job training and ESL instruction, to assist individuals to obtain better jobs; and (H)the availability of ESL slots by State and locality; 
(3)determine the cost and most appropriate methods of making ESL instruction available to all English language learners seeking instruction; and (4)not later than 1 year after the date of enactment of this Act, issue a report to Congress that assesses the information collected in paragraphs (1), (2), and (3) and makes recommendations on steps that should be taken to progressively realize the goal of making ESL instruction available to all English language learners seeking instruction. 
(f)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary of Education $250,000,000 for each of fiscal years 2023 through 2026 to carry out this section. 3171004.Influenza, COVID–19, and pneumonia vaccination campaign (a)In generalThe Secretary of Health and Human Services shall— 
(1)enhance the annual campaign by the Department of Health and Human Services to increase the number of people vaccinated each year for influenza, pneumonia, and COVID–19; and (2)include in such campaign the use of written educational materials, public service announcements, physician education, and any other means which the Secretary deems effective. 
(b)Materials and announcementsIn carrying out the annual campaign described in subsection (a), the Secretary of Health and Human Services shall ensure that— (1)educational materials and public service announcements are readily and widely available in communities experiencing disparities in the incidence and mortality rates of influenza, pneumonia, and COVID–19; and 
(2)the campaign uses targeted, culturally appropriate messages and messengers to reach underserved communities. (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2023 through 2027. 
11Research 
3171101.Research and developmentThe Secretary of Health and Human Services, in coordination with the Director of the Centers for Disease Control and Prevention and in collaboration with the Director of the National Institutes of Health, the Director of the Agency for Healthcare Research and Quality, the Commissioner of Food and Drugs, and the Administrator of the Centers for Medicare & Medicaid Services, shall support research and development on more efficient and effective strategies— (1)for the surveillance of SARS–CoV–2 and COVID–19; 
(2)for the testing and identification of individuals infected with COVID–19; and (3)for the tracing of contacts of individuals infected with COVID–19. 
3171102.CDC field studies pertaining to specific health inequities 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Centers for Disease Control and Prevention, in collaboration with State, local, Tribal, and territorial health departments, shall complete (by the reporting deadline in subsection (b)) field studies to better understand health inequities that are not currently tracked by the Secretary. Such studies shall include an analysis of— (1)the impact of socioeconomic status on health care access and disease outcomes, including COVID–19 outcomes; 
(2)the impact of disability status on health care access and disease outcomes, including COVID–19 outcomes; (3)the impact of language preference on health care access and disease outcomes, including COVID–19 outcomes; 
(4)factors contributing to disparities in health outcomes for the COVID–19 pandemic; and (5)other topics related to disparities in health outcomes for the COVID–19 pandemic, as determined by the Secretary. 
(b)ReportNot later than December 31, 2023, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate an initial report on the results of the field studies under this section. (c)Final reportNot later than December 31, 2025, the Secretary shall— 
(1)update and finalize the initial report under subsection (b); and (2)submit such final report to the committees specified in such subsection. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000, to remain available until expended. 3171103.Expanding capacity for health outcomes (a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Administrator of the Health Resources and Services Administration, shall award grants to eligible entities to develop and expand the use of technology-enabled collaborative learning and capacity building models to respond to ongoing and real-time learning, health care information sharing, and capacity building needs related to COVID–19. 
(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall have experience providing technology-enabled collaborative learning and capacity building health care services— (1)in rural areas, frontier areas, health professional shortage areas, or medically underserved area; or 
(2)to medically underserved populations or Indian Tribes. (c)Use of fundsAn eligible entity receiving a grant under this section shall use funds received through the grant— 
(1)to advance quality of care in response to COVID–19, with particular emphasis on rural and underserved areas and populations; (2)to protect medical personnel and first responders through sharing real-time learning through virtual communities of practice; 
(3)to improve patient outcomes for conditions affected or exacerbated by COVID–19, including improvement of care for patients with complex chronic conditions; and (4)to support rapid uptake by health care professionals of emerging best practices and treatment protocols around COVID–19. 
(d)Optional additional uses of fundsAn eligible entity receiving a grant under this section may use funds received through the grant for— (1)equipment to support the use and expansion of technology-enabled collaborative learning and capacity building models, including hardware and software that enables distance learning, health care provider support, and the secure exchange of electronic health information; 
(2)the participation of multidisciplinary expert team members to facilitate and lead technology-enabled collaborative learning sessions, and professionals and staff assisting in the development and execution of technology-enabled collaborative learning; (3)the development of instructional programming and the training of health care providers and other professionals that provide or assist in the provision of services through technology-enabled collaborative learning and capacity building models; and 
(4)other activities consistent with achieving the objectives of the grants awarded under this section. (e)Technology-enabled collaborative learning and capacity building model definedIn this section, the term technology-enabled collaborative learning and capacity building model has the meaning given that term in section 2(7) of the Expanding Capacity for Health Outcomes Act (Public Law 114–270; 130 Stat. 1395). 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000, to remain available until expended. 3171104.Data collection and analysis grants to minority-serving institutions (a)AuthorityThe Secretary of Health and Human Services, acting through the Director of the National Institute on Minority Health and Health Disparities and the Deputy Assistant Secretary for Minority Health, shall award grants to eligible entities to access and analyze racial and ethnic data on disparities in health and health care, and where possible other data on disparities in health and health care, to monitor and report on progress to reduce and eliminate disparities in health and health care. 
(b)Eligible entityIn this section, the term eligible entity means an entity that has an accredited public health, health policy, or health services research program and is any of the following: (1)A part B institution, as defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061). 
(2)A Hispanic-serving institution, as defined in section 502 of such Act (20 U.S.C. 1101a). (3)A Tribal College or University, as defined in section 316 of such Act (20 U.S.C. 1059c). 
(4)An Asian American and Native American Pacific Islander-serving institution, as defined in section 371(c) of such Act (20 U.S.C. 1067q(c)). (c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2023 through 2027. 
3171105.Safety and effectiveness of drugs with respect to racial and ethnic background 
(a)In generalChapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by adding after section 505F the following:  505G.Safety and effectiveness of drugs with respect to racial and ethnic background (a)Preapproval studiesIf there is evidence that there may be a disparity on the basis of racial or ethnic background or other demographic characteristics (such as age, sex, gender) as to the safety or effectiveness of a drug or biological product or if such product addresses a disease that disproportionately impacts certain racial or ethnic groups or other demographic characteristics (such as age, sex, gender), then— 
(1) 
(A)in the case of a drug, the investigations required under section 505(b)(1)(A) shall include adequate and well-controlled investigations of the disparity; or (B)in the case of a biological product, the evidence required under section 351(a) of the Public Health Service Act for approval of a biologics license application for the biological product shall include adequate and well-controlled investigations of the disparity; and 
(2)if the investigations described in subparagraph (A) or (B) of paragraph (1) confirm that there is such a disparity, the labeling of the drug or biological product shall include appropriate information about the disparity. (b)Postmarket studies (1)In generalIf there is evidence that there may be a disparity on the basis of racial or ethnic background or other demographic characteristics (such as age, sex, gender) as to the safety or effectiveness of a drug for which there is an approved application under section 505 of this Act or of a biological product for which there is an approved license under section 351 of the Public Health Service Act, the Secretary may by order require the holder of the approved application or license to conduct, by a date specified by the Secretary, postmarket studies to investigate the disparity. 
(2)LabelingIf the Secretary determines that the postmarket studies confirm that there is a disparity described in paragraph (1), the labeling of the drug or biological product shall include appropriate information about the disparity. (3)Study designThe Secretary may, in an order under paragraph (1), specify all aspects of the design of the postmarket studies required under such paragraph for a drug or biological product, including the number of studies and study participants, and the other demographic characteristics of the study participants. 
(4)Modifications of study designThe Secretary may, by order and as necessary, modify any aspect of the design of a postmarket study required in an order under paragraph (1) after issuing such order. (5)Study resultsThe results from a study required under paragraph (1) shall be submitted to the Secretary as a supplement to the drug application or biologics license application. 
(c)Applications under section 505(j) 
(1)In generalA drug for which an application has been submitted or approved under section 505(j) shall not be considered ineligible for approval under that section or misbranded under section 502 on the basis that the labeling of the drug omits information relating to a disparity on the basis of racial or ethnic background or other demographic characteristics (such as age, sex, gender) as to the safety or effectiveness of the drug as to the safety or effectiveness of the drug, whether derived from investigations or studies required under this section or derived from other sources, when the omitted information is protected by patent or by exclusivity under section 505(j)(5)(F). (2)LabelingNotwithstanding paragraph (1), the Secretary may require that the labeling of a drug approved under section 505(j) that omits information relating to a disparity on the basis of racial or ethnic background (such as age, sex, gender) as to the safety or effectiveness of the drug include a statement of any appropriate contraindications, warnings, or precautions related to the disparity that the Secretary considers necessary. 
(d)DefinitionThe term evidence that there may be a disparity on the basis of racial or ethnic background or other demographic characteristics (such as age, sex, gender) as to the safety or effectiveness, with respect to a drug or biological product, includes— (1)evidence that there is a disparity on the basis of racial or ethnic background or other demographic characteristics (such as age, sex, gender) as to safety or effectiveness of a drug or biological product in the same chemical class as the drug or biological product; 
(2)evidence that there is a disparity on the basis of racial or ethnic background or other demographic characteristics (such as age, sex, gender) in the way the drug or biological product is metabolized; (3)other evidence as the Secretary may determine appropriate; and 
(4)if such product addresses a disease/condition that evidence shows disproportionately impacts certain racial or ethnic groups or other demographic characteristics (such as age, sex, gender).. (b)EnforcementSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following: 
 
(ee)If it is a drug and the holder of the approved application under section 505 or license under section 351 of the Public Health Service Act for the drug has failed to complete the investigations or studies, or comply with any other requirement, of section 505G.. (c)Drug feesSection 736(a)(1)(A)(ii) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379h(a)(1)(A)(ii)) is amended by inserting after are not required the following: , including postmarket studies required under section 505G. 
3171106.GAO and NIH reports 
(b)GAO report on NIH grant racial and ethnic diversity 
(1)In generalThe Comptroller General of the United States shall conduct a study on the racial and ethnic diversity among the following groups: (A)All applicants for grants, contracts, and cooperative agreements awarded by the National Institutes of Health during the period beginning on January 1, 2009, and ending December 31, 2019. 
(B)All recipients of such grants, contracts, and cooperative agreements during such period. (C)All members of the peer review panels of such applicants and recipients, respectively. 
(2)ReportNot later than 6 months after the date of the enactment of this Act, the Comptroller General shall complete the study under paragraph (1) and submit to Congress a report containing the results of such study. (c)GAO reportNot later than one year after the date of the enactment of this Act and biennially thereafter until 2024, the Comptroller General of the United States shall submit to Congress a report that identifies— 
(1)the racial and ethnic diversity of community-based organizations that applied for Federal funding provided pursuant to Coronavirus Preparedness and Response Supplemental Appropriations Act (Public Law 116–123), Families First Coronavirus Response Act (P.L. 116-127), Coronavirus Aid, Relief, and Economic Security Act (P.L. 116–136), and Paycheck Protection Program and Health Care Enhancement Act (P.L. 116–139);  (2)the percentage of such organizations that were awarded such funding; and 
(3)the impact of such community-based organizations’ efforts on reducing health disparities within racial and ethnic minority groups. (d)Annual report on activities of National Institute on Minority Health and Health DisparitiesThe Director of the National Institute on Minority Health and Health Disparities shall prepare an annual report on the activities carried out or to be carried out by such institute, and shall submit each such report to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Energy and Commerce of the House of Representatives, the Secretary of Health and Human Services, and the Director of the National Institutes of Health. With respect to the fiscal year involved, the report shall— 
(1)describe and evaluate the progress made in health disparities research conducted or supported by institutes and centers of the National Institutes of Health; (2)summarize and analyze expenditures made for activities with respect to health disparities research conducted or supported by the National Institutes of Health; 
(3)include a separate statement applying the requirements of paragraphs (1) and (2) specifically to minority health disparities research; and (4)contain such recommendations as the Director of the Institute considers appropriate. 
3171107.Health impact assessments 
(a)FindingsCongress makes the following findings: (1)Health Impact Assessment is a tool to help planners, health officials, decisionmakers, and the public make more informed decisions about the potential health effects of proposed plans, policies, programs, and projects in order to maximize health benefits and minimize harms. 
(2)Health Impact Assessments fosters community leadership, ownership and participation in decision-making processes. (3)Health Impact Assessments can build community support and reduce opposition to a project or policy, thereby facilitating economic growth by aiding the development of consensus regarding new development proposals. 
(4)Health Impact Assessments facilitate collaboration across sectors. (b)PurposesIt is the purpose of this section to— 
(1)provide more information about the potential human health effects of policy decisions and the distribution of those effects; (2)improve how health is considered in planning and decisionmaking processes; and 
(3)build stronger, healthier communities through the use of Health Impact Assessment. (c)Health impact assessmentsPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.), as amended by section 796A, is further amended by adding at the end the following: 
 
399V–12.Health impact assessments 
(a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)DirectorThe term Director means the Director of the Centers for Disease Control and Prevention. (3)Health impact assessmentThe term health impact assessment means a systematic process that uses an array of data sources and analytic methods and considers input from stakeholders to determine the potential effects of a proposed policy, plan, program, or project on the health of a population and the distribution of those effects within the population. Such term includes identifying and recommending appropriate actions on monitoring and maximizing potential benefits and minimizing the potential harms. 
(4)Health disparityThe term health disparity means a particular type of health difference that is closely linked with social, economic, or environmental disadvantage and that adversely affects groups of people who have systematically experienced greater obstacles to health based on their racial or ethnic group; religion; socioeconomic status; gender; age; mental health; cognitive, sensory, or physical disability; sexual orientation or gender identity; geographic location; citizenship status; or other characteristics historically linked to discrimination or exclusion. (b)EstablishmentThe Secretary, acting through the Director and in collaboration with the Administrator, shall— 
(1)in consultation with the Director of the National Center for Chronic Disease Prevention and Health Promotion and relevant offices within the Department of Housing and Urban Development, the Department of Transportation, and the Department of Agriculture, establish a program at the National Center for Environmental Health at the Centers for Disease Control and Prevention focused on advancing the field of health impact assessment that includes— (A)collecting and disseminating best practices; 
(B)administering capacity building grants to States to support grantees in initiating health impact assessments, in accordance with subsection (d); (C)providing technical assistance; 
(D)developing training tools and providing training on conducting health impact assessment and the implementation of built environment and health indicators; (E)making information available, as appropriate, regarding the existence of other community healthy living tools, checklists, and indices that help connect public health to other sectors, and tools to help examine the effect of the indoor built environment and building codes on population health; 
(F)conducting research and evaluations of health impact assessments; and (G)awarding competitive extramural research grants; 
(2)develop guidance and guidelines to conduct health impact assessments in accordance with subsection (c); and (3)establish a grant program to allow States to fund eligible entities to conduct health impact assessments. 
(c)Guidance 
(1)In generalNot later than 1 year after the date of enactment of the Ending Health Disparities during COVID-19 Act of 2020, the Secretary, acting through the Director, shall issue final guidance for conducting the health impact assessments. In developing such guidance the Secretary shall— (A)consult with the Director of the National Center for Environmental Health and, the Director of the National Center for Chronic Disease Prevention and Health Promotion, and relevant offices within the Department of Housing and Urban Development, the Department of Transportation, and the Department of Agriculture; and 
(B)consider available international health impact assessment guidance, North American health impact assessment practice standards, and recommendations from the National Academy of Science. (2)ContentThe guidance under this subsection shall include— 
(A)background on national and international efforts to bridge urban planning, climate forecasting, and public health institutions and disciplines, including a review of health impact assessment best practices internationally; (B)evidence-based direct and indirect pathways that link land-use planning, transportation, and housing policy and objectives to human health outcomes; 
(C)data resources and quantitative and qualitative forecasting methods to evaluate both the status of health determinants and health effects, including identification of existing programs that can disseminate these resources; (D)best practices for inclusive public involvement in conducting health impact assessments; and 
(E)technical assistance for other agencies seeking to develop their own guidelines and procedures for health impact assessment. (d)Grant program (1)In generalThe Secretary, acting through the Director and in collaboration with the Administrator, shall— 
(A)award grants to States to fund eligible entities for capacity building or to prepare health impact assessments; and (B)ensure that States receiving a grant under this subsection further support training and technical assistance for grantees under the program by funding and overseeing appropriate local, State, Tribal, Federal, institution of higher education, or nonprofit health impact assessment experts to provide such technical assistance. 
(2)Applications 
(A)In generalTo be eligible to receive a grant under this section, an eligible entity shall— (i)be a State, Indian tribe, or tribal organization that includes individuals or populations the health of which are, or will be, affected by an activity or a proposed activity; and 
(ii)submit to the Secretary an application in accordance with this subsection, at such time, in such manner, and containing such additional information as the Secretary may require. (B)InclusionAn application under this subsection shall include a list of proposed activities that require or would benefit from conducting a health impact assessment within six months of awarding funds. The list should be accompanied by supporting documentation, including letters of support, from potential conductors of health impact assessments for the listed proposed activities. Each application should also include an assessment by the eligible entity of the health of the population of its jurisdiction and describe potential adverse or positive effects on health that the proposed activities may create. 
(C)PreferencePreference in awarding funds under this section may be given to eligible entities that demonstrate the potential to significantly improve population health or lower health care costs as a result of potential health impact assessment work. (3)Use of funds (A)In generalAn entity receiving a grant under this section shall use such grant funds to conduct health impact assessment capacity building or to fund subgrantees in conducting a health impact assessment for a proposed activity in accordance with this subsection. 
(B)PurposesThe purposes of a health impact assessment under this subsection are— (i)to facilitate the involvement of tribal, State, and local public health officials in community planning, transportation, housing, and land use decisions and other decisions affecting the built environment to identify any potential health concern or health benefit relating to an activity or proposed activity; 
(ii)to provide for an investigation of any health-related issue of concern raised in a planning process, an environmental impact assessment process, or policy appraisal relating to a proposed activity; (iii)to describe and compare alternatives (including no-action alternatives) to a proposed activity to provide clarification with respect to the potential health outcomes associated with the proposed activity and, where appropriate, to the related benefit-cost or cost-effectiveness of the proposed activity and alternatives; 
(iv)to contribute, when applicable, to the findings of a planning process, policy appraisal, or an environmental impact statement with respect to the terms and conditions of implementing a proposed activity or related mitigation recommendations, as necessary; (v)to ensure that the disproportionate distribution of negative impacts among vulnerable populations is minimized as much as possible; 
(vi)to engage affected community members and ensure adequate opportunity for public comment on all stages of the health impact assessment; (vii)where appropriate, to consult with local and county health departments and appropriate organizations, including planning, transportation, and housing organizations and providing them with information and tools regarding how to conduct and integrate health impact assessment into their work; and 
(viii)to inspect homes, water systems, and other elements that pose risks to lead exposure, with an emphasis on areas that pose a higher risk to children. (4)AssessmentsHealth impact assessments carried out using grant funds under this section shall— 
(A)take appropriate health factors into consideration as early as practicable during the planning, review, or decisionmaking processes; (B)assess the effect on the health of individuals and populations of proposed policies, projects, or plans that result in modifications to the built environment; and 
(C)assess the distribution of health effects across various factors, such as race, income, ethnicity, age, disability status, gender, and geography. (5)Eligible activities (A)In generalEligible entities funded under this subsection shall conduct an evaluation of any proposed activity to determine whether it will have a significant adverse or positive effect on the health of the affected population in the jurisdiction of the eligible entity, based on the criteria described in subparagraph (B). 
(B)CriteriaThe criteria described in this subparagraph include, as applicable to the proposed activity, the following: (i)Any substantial adverse effect or significant health benefit on health outcomes or factors known to influence health, including the following: 
(I)Physical activity. (II)Injury. 
(III)Mental health. (IV)Accessibility to health-promoting goods and services. 
(V)Respiratory health. (VI)Chronic disease. 
(VII)Nutrition. (VIII)Land use changes that promote local, sustainable food sources. 
(IX)Infectious disease, including COVID–19. (X)Health disparities. 
(XI)Existing air quality, ground or surface water quality or quantity, or noise levels. (XII)Lead exposure. 
(XIII)Drinking water quality and accessibility. (ii)Other factors that may be considered, including— 
(I)the potential for a proposed activity to result in systems failure that leads to a public health emergency, pandemic, or other infectious or biochemical agent; (II)the probability that the proposed activity will result in a significant increase in tourism, economic development, or employment in the jurisdiction of the eligible entity; 
(III)any other significant potential hazard or enhancement to human health, as determined by the eligible entity; or (IV)whether the evaluation of a proposed activity would duplicate another analysis or study being undertaken in conjunction with the proposed activity. 
(C)Factors for considerationIn evaluating a proposed activity under subparagraph (A), an eligible entity may take into consideration any reasonable, direct, indirect, or cumulative effect that can be clearly related to potential health effects and that is related to the proposed activity, including the effect of any action that is— (i)included in the long-range plan relating to the proposed activity; 
(ii)likely to be carried out in coordination with the proposed activity; (iii)dependent on the occurrence of the proposed activity; or 
(iv)likely to have a disproportionate impact on high-risk or vulnerable populations. (6)RequirementsA health impact assessment prepared with funds awarded under this subsection shall incorporate the following, after conducting the screening phase (identifying projects or policies for which a health impact assessment would be valuable and feasible) through the application process: 
(A)ScopingIdentifying which health effects to consider and the research methods to be utilized. (B)Assessing risks and benefitsAssessing the baseline health status and factors known to influence the health status in the affected community, which may include aggregating and synthesizing existing health assessment evidence and data from the community. 
(C)Developing recommendationsSuggesting changes to proposals to promote positive or mitigate adverse health effects. (D)ReportingSynthesizing the assessment and recommendations and communicating the results to decisionmakers. 
(E)Monitoring and evaluatingTracking the decision and implementation effect on health determinants and health status. (7)PlanAn eligible entity that is awarded a grant under this section shall develop and implement a plan, to be approved by the Director, for meaningful and inclusive stakeholder involvement in all phases of the health impact assessment. Stakeholders may include community leaders, community-based organizations, youth-serving organizations, planners, public health experts, State and local public health departments and officials, health care experts or officials, housing experts or officials, and transportation experts or officials. 
(8)Submission of findingsAn eligible entity that is awarded a grant under this section shall submit the findings of any funded health impact assessment activities to the Secretary and make these findings publicly available. (9)Assessment of impactsAn eligible entity that is awarded a grant under this section shall ensure the assessment of the distribution of health impacts (related to the proposed activity) across race, ethnicity, income, age, gender, disability status, and geography. 
(10)Conduct of assessmentTo the greatest extent feasible, a health impact assessment shall be conducted under this section in a manner that respects the needs and timing of the decisionmaking process it evaluates. (11)MethodologyIn preparing a health impact assessment under this subsection, an eligible entity or partner shall follow the guidance published under subsection (c). 
(e)Health impact assessment databaseThe Secretary, acting through the Director and in collaboration with the Administrator, shall establish, maintain, and make publicly available a health impact assessment database, including— (1)a catalog of health impact assessments received under this section; 
(2)an inventory of tools used by eligible entities to conduct health impact assessments; and (3)guidance for eligible entities with respect to the selection of appropriate tools described in paragraph (2). 
(f)Evaluation of grantee activitiesThe Secretary shall award competitive grants to Prevention Research Centers, or nonprofit organizations or academic institutions with expertise in health impact assessments to— (1)assist grantees with the provision of training and technical assistance in the conducting of health impact assessments; 
(2)evaluate the activities carried out with grants under subsection (d); and (3)assist the Secretary in disseminating evidence, best practices, and lessons learned from grantees. 
(g)Report to CongressNot later than 1 year after the date of enactment of the Ending Health Disparities During COVID–19 Act of 2021, the Secretary shall submit to Congress a report concerning the evaluation of the programs under this section, including recommendations as to how lessons learned from such programs can be incorporated into future guidance documents developed and provided by the Secretary and other Federal agencies, as appropriate. (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary. 
399V–13.Implementation of research findings to improve health outcomes through the built environment 
(a)Research grant programThe Secretary, in collaboration with the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator), shall award grants to public agencies or private nonprofit institutions to implement evidence-based programming to improve human health through improvements to the built environment and subsequently human health, by addressing— (1)levels of physical activity; 
(2)consumption of nutritional foods; (3)rates of crime; 
(4)air, water, and soil quality; (5)risk or rate of injury; 
(6)accessibility to health-promoting goods and services; (7)chronic disease rates; 
(8)community design; (9)housing; or transportation options; 
(10)ability to reduce the spread of infectious diseases (such as COVID–19); and (11)other factors, as the Secretary determines appropriate. 
(b)ApplicationsA public agency or private nonprofit institution desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such agreements, assurances, and information as the Secretary, in consultation with the Administrator, may require. (c)ResearchThe Secretary, in consultation with the Administrator, shall support, through grants awarded under this section, research that— 
(1)uses evidence-based research to improve the built environment and human health; (2)examines— 
(A)the scope and intensity of the impact that the built environment (including the various characteristics of the built environment) has on the human health; or (B)the distribution of such impacts by— 
(i)location; and (ii)population subgroup; 
(3)is used to develop— (A)measures and indicators to address health impacts and the connection of health to the built environment; 
(B)efforts to link the measures to transportation, land use, and health databases; and (C)efforts to enhance the collection of built environment surveillance data; 
(4)distinguishes carefully between personal attitudes and choices and external influences on behavior to determine how much the association between the built environment and the health of residents, versus the lifestyle preferences of the people that choose to live in the neighborhood, reflects the physical characteristics of the neighborhood; and (5) (A)identifies or develops effective intervention strategies focusing on enhancements to the built environment that promote increased use physical activity, access to nutritious foods, or other health-promoting activities by residents; and 
(B)in developing the intervention strategies under subparagraph (A), ensures that the intervention strategies will reach out to high-risk or vulnerable populations, including low-income urban and rural communities and aging populations, in addition to the general population. (d)SurveysThe Secretary may allow recipients of grants under this section to use such grant funds to support the expansion of national surveys and data tracking systems to provide more detailed information about the connection between the built environment and health. 
(e)PriorityIn awarding grants under this section, the Secretary and the Administrator shall give priority to entities with programming that incorporates— (1)interdisciplinary approaches; or 
(2)the expertise of the public health, physical activity, urban planning, land use, and transportation research communities in the United States and abroad. (f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. The Secretary may allocate not more than 20 percent of the amount so appropriated for a fiscal year for purposes of conducting research under subsection (c).. 
3171108.Tribal funding to research health inequities including COVID–19 
(a)In generalNot later than 6 months after the date of enactment of this Act, the Director of the Indian Health Service, in coordination with Tribal Epidemiology Centers and other Federal agencies, as appropriate, shall conduct or support research and field studies for the purposes of improved understanding of Tribal health inequities among American Indians and Alaska Natives, including with respect to— (1)disparities related to COVID–19; 
(2)public health surveillance and infrastructure regarding unmet needs in Indian country and Urban Indian communities; (3)population-based health disparities; 
(4)barriers to health care services; (5)the impact of socioeconomic status; and 
(6)factors contributing to Tribal health inequities. (b)Consultation, confer, and coordinationIn carrying out this section, the Director of the Indian Health Service shall— 
(1)consult with Indian Tribes and Tribal organizations; (2)confer with Urban Indian organizations; 
(3)coordinate with the Director of the Centers for Disease Control and Prevention and the Director of the National Institutes of Health. (c)ProcessNot later than 60 days after the date of enactment of this Act, the Director of the Indian Health Service shall establish a nationally representative panel to establish processes and procedures for the research and field studies conducted or supported under subsection (a). The Director shall ensure that, at a minimum, the panel consists of the following individuals: 
(1)Elected Tribal leaders or their designees. (2)Tribal public health practitioners and experts from the national and regional levels. 
(d)DutiesThe panel established under subsection (c) shall, at a minimum— (1)advise the Director of the Indian Health Service on the processes and procedures regarding the design, implementation, and evaluation of, and reporting on, research and field studies conducted or supported under this section; 
(2)develop and share resources on Tribal public health data surveillance and reporting, including best practices; and (3)carry out such other activities as may be appropriate to establish processes and procedures for the research and field studies conducted or supported under subsection (a). 
(e)ReportNot later than 1 year after expending all funds made available to carry out this section, the Director of the Indian Health Service, in coordination with the panel established under subsection (c), shall submit an initial report on the results of the research and field studies under this section to— (1) the Committee on Energy and Commerce and the Committee on Natural Resources of the House of Representatives; and 
(2)the Committee on Indian Affairs and the Committee on Health, Education, Labor and Pensions of the Senate. (f)Tribal data sovereigntyThe Director of the Indian Health Service shall ensure that all research and field studies conducted or supported under this section are tribally-directed and carried out in a manner which ensures Tribal-direction of all data collected under this section— 
(1)according to Tribal best practices regarding research design and implementation, including by ensuring the consent of the Tribes involved to public reporting of Tribal data; (2)according to all relevant and applicable Tribal, professional, institutional, and Federal standards for conducting research and governing research ethics; 
(3)with the prior and informed consent of any Indian Tribe participating in the research or sharing data for use under this section; and (4)in a manner that respects the inherent sovereignty of Indian Tribes, including Tribal governance of data and research. 
(g)Final reportNot later than December 31, 2025, the Director of the Indian Health Service shall— (1)update and finalize the initial report under subsection (e); and 
(2)submit such final report to the committees specified in such subsection. (h)DefinitionsIn this section: 
(1)The terms Indian Tribe and Tribal organization have the meanings given to such terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (2)The term Urban Indian organization has the meaning given to such term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603). 
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000, to remain available until expended. 3171109.Research endowments at both current and former centers of excellenceParagraph (1) of section 464z–3(h) of the Public Health Service Act (42 U.S.C. 285t(h)) is amended to read as follows: 
 
(1)In generalThe Director of the Institute may carry out a program to facilitate minority health disparities research and other health disparities research by providing for research endowments— (A)at current or former centers of excellence under section 736; and 
(B)at current or former centers of excellence under section 464z–4.. 12Education 3171201.Grants for schools of medicine in diverse and underserved areasSubpart II of part C of title VII of the Public Health Service Act is amended by inserting after section 749B of such Act (42 U.S.C. 293m) the following: 
 
749C.Schools of medicine in underserved areas 
(a)GrantsThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may award grants to institutions of higher education (including multiple institutions of higher education applying jointly) for the establishment, improvement, and expansion of an allopathic or osteopathic school of medicine, or a branch campus of an allopathic or osteopathic school of medicine. (b)PriorityIn selecting grant recipients under this section, the Secretary shall give priority to institutions of higher education that— 
(1)propose to use the grant for an allopathic or osteopathic school of medicine, or a branch campus of an allopathic or osteopathic school of medicine, in a combined statistical area with fewer than 200 actively practicing physicians per 100,000 residents according to the medical board (or boards) of the State (or States) involved;  (2)have a curriculum that emphasizes care for diverse and underserved populations; or 
(3)are minority-serving institutions described in the list in section 371(a) of the Higher Education Act of 1965. (c)Use of fundsThe activities for which a grant under this section may be used include— 
(1)planning and constructing— (A)a new allopathic or osteopathic school of medicine in an area in which no other school is based; or 
(B)a branch campus of an allopathic or osteopathic school of medicine in an area in which no such school is based; (2)accreditation and planning activities for an allopathic or osteopathic school of medicine or branch campus; 
(3)hiring faculty and other staff to serve at an allopathic or osteopathic school of medicine or branch campus; (4)recruitment and enrollment of students at an allopathic or osteopathic school of medicine or branch campus; 
(5)supporting educational programs at an allopathic or osteopathic school of medicine or branch campus;  (6)modernizing infrastructure or curriculum at an existing allopathic or osteopathic school of medicine or branch campus thereof; 
(7)expanding infrastructure or curriculum at existing an allopathic or osteopathic school of medicine or branch campus; and (8)other activities that the Secretary determines further the development, improvement, and expansion of an allopathic or osteopathic school of medicine or branch campus thereof. 
(d)DefinitionsIn this section: (1)The term branch campus means a geographically separate site at least 100 miles from the main campus of a school of medicine where at least one student completes at least 60 percent of the student’s training leading to a degree of doctor of medicine. 
(2)The term institution of higher education has the meaning given to such term in section 101(a) of the Higher Education Act of 1965. (e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $1,000,000,000, to remain available until expended.. 
3171202.Amendment to the Public Health Service ActTitle XXXIV of the Public Health Service Act, as amended by as amended by sections 104, 702, and 806, is amended by adding at the end the following:  DDiversifying the Health Care Workplace 3410.National Working Group on Workforce Diversity (a)In generalThe Secretary, acting through the Bureau of Health Workforce of the Health Resources and Services Administration, shall award a grant to an entity determined appropriate by the Secretary for the establishment of a national working group on workforce diversity. 
(b)RepresentationIn establishing the national working group under subsection (a): (1)The grantee shall ensure that the group has representatives of each of the following: 
(A)The Health Resources and Services Administration. (B)The Department of Health and Human Services Data Council. 
(C)The Office of Minority Health of the Department of Health and Human Services. (D)The Substance Abuse and Mental Health Services Administration. 
(E)The Bureau of Labor Statistics of the Department of Labor. (F)The National Institute on Minority Health and Health Disparities. 
(G)The Agency for Healthcare Research and Quality. (H)The Institute of Medicine Study Committee for the 2004 workforce diversity report. 
(I)The Indian Health Service. (J)The Department of Education. 
(K)Minority-serving academic institutions. (L)Consumer organizations. 
(M)Health professional associations, including those that represent underrepresented minority populations. (N)Researchers in the area of health workforce. 
(O)Health workforce accreditation entities. (P)Private (including nonprofit) foundations that have sponsored workforce diversity initiatives. 
(Q)Local and State health departments. (R)Representatives of community members to be included on admissions committees for health profession schools pursuant to subsection (c)(9). 
(S)National community-based organizations that serve as a national intermediary to their urban affiliate members and have demonstrated capacity to train health care professionals. (T)The Veterans Health Administration. 
(U)Other entities determined appropriate by the Secretary. (2)The grantee shall ensure that, in addition to the representatives under paragraph (1), the working group has not less than 5 health professions students representing various health profession fields and levels of training. 
(c)ActivitiesThe working group established under subsection (a) shall convene at least twice each year to complete the following activities: (1)Review public and private health workforce diversity initiatives. 
(2)Identify successful health workforce diversity programs and practices. (3)Examine challenges relating to the development and implementation of health workforce diversity initiatives. 
(4)Draft a national strategic work plan for health workforce diversity, including recommendations for public and private sector initiatives. (5)Develop a framework and methods for the evaluation of current and future health workforce diversity initiatives. 
(6)Develop recommended standards for workforce diversity that could be applicable to all health professions programs and programs funded under this Act. (7)Develop guidelines to train health professionals to care for a diverse population. 
(8)Develop a workforce data collection or tracking system to identify where racial and ethnic minority health professionals practice. (9)Develop a strategy for the inclusion of community members on admissions committees for health profession schools. 
(10)Help with monitoring and implementation of standards for diversity, equity, and inclusion. (11)Other activities determined appropriate by the Secretary. 
(d)Annual reportNot later than 1 year after the establishment of the working group under subsection (a), and annually thereafter, the working group shall prepare and make available to the general public for comment, an annual report on the activities of the working group. Such report shall include the recommendations of the working group for improving health workforce diversity. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2023 through 2027. 
3412.Technical Clearinghouse for Health workforce Diversity 
(a)In generalThe Secretary, acting through the Deputy Assistant Secretary for Minority Health, and in collaboration with the Bureau of Health Workforce within the Health Resources and Services Administration and the National Institute on Minority Health and Health Disparities, shall establish a technical clearinghouse on health workforce diversity within the Office of Minority Health and coordinate current and future clearinghouses related to health workforce diversity. (b)Information and servicesThe clearinghouse established under subsection (a) shall offer the following information and services: 
(1)Information on the importance of health workforce diversity. (2)Statistical information relating to underrepresented minority representation in health and allied health professions and occupations. 
(3)Model health workforce diversity practices and programs, including integrated models of care. (4)Admissions policies that promote health workforce diversity and are in compliance with Federal and State laws. 
(5)Retainment policies that promote completion of health profession degrees for underserved populations. (6)Lists of scholarship, loan repayment, and loan cancellation grants as well as fellowship information for underserved populations for health professions schools. 
(7)Foundation and other large organizational initiatives relating to health workforce diversity. (c)ConsultationIn carrying out this section, the Secretary shall consult with non-Federal entities which may include minority health professional associations and minority sections of major health professional associations to ensure the adequacy and accuracy of information. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2023 through 2027. 3413.Support for Institutions committed to workforce diversity, equity, and inclusion (a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration and the Centers for Disease Control and Prevention, shall award grants to eligible entities that demonstrate a commitment to health workforce diversity. 
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— (1)be an educational institution or entity that historically produces or trains meaningful numbers of underrepresented minority health professionals, including— 
(A)part B institutions, as defined in section 322 of the Higher Education Act of 1965; (B)Hispanic-serving health professions schools; 
(C)Hispanic-serving institutions, as defined in section 502 of such Act; (D)Tribal colleges or universities, as defined in section 316 of such Act; 
(E)Asian American and Native American Pacific Islander-serving institutions, as defined in section 371(c) of such Act; (F)institutions that have programs to recruit and retain underrepresented minority health professionals, in which a significant number of the enrolled participants are underrepresented minorities; 
(G)health professional associations, which may include underrepresented minority health professional associations; and (H)institutions, including national and regional community-based organizations with demonstrated commitment to a diversified workforce— 
(i)located in communities with predominantly underrepresented minority populations; (ii)with whom partnerships have been formed for the purpose of increasing workforce diversity; and 
(iii)in which at least 20 percent of the enrolled participants are underrepresented minorities; and (2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsAmounts received under a grant under subsection (a) shall be used to expand existing workforce diversity programs, implement new workforce diversity programs, or evaluate existing or new workforce diversity programs, including with respect to mental health care professions. Such programs shall enhance diversity by considering minority status as part of an individualized consideration of qualifications. Possible activities may include— (1)educational outreach programs relating to opportunities in the health professions; 
(2)scholarship, fellowship, grant, loan repayment, and loan cancellation programs; (3)postbaccalaureate programs; 
(4)academic enrichment programs, particularly targeting those who would not be competitive for health professions schools; (5)supporting workforce diversity in kindergarten through 12th grade and other health pipeline programs; 
(6)mentoring programs; (7)internship or rotation programs involving hospitals, health systems, health plans, and other health entities; 
(8)community partnership development for purposes relating to workforce diversity; or (9)leadership training. 
(d)ReportsNot later than 1 year after receiving a grant under this section, and annually for the term of the grant, a grantee shall submit to the Secretary a report that summarizes and evaluates all activities conducted under the grant. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2023 through 2027. 
3414.Career development for scientists and researchers 
(a)In generalThe Secretary, acting through the Director of the National Institutes of Health, the Director of the Centers for Disease Control and Prevention, the Commissioner of Food and Drugs, the Director of the Agency for Healthcare Research and Quality, and the Administrator of the Health Resources and Services Administration, shall award grants that expand existing opportunities for scientists and researchers and promote the inclusion of underrepresented minorities in the health professions. (b)Research fundingThe head of each agency listed in subsection (a) shall establish or expand existing programs to provide research funding to scientists and researchers in training. Under such programs, the head of each such entity shall give priority in allocating research funding to support health research in traditionally underserved communities, including underrepresented minority communities, and research classified as community or participatory. 
(c)Data collectionThe head of each agency listed in subsection (a) shall collect data on the number (expressed as an absolute number and a percentage) of underrepresented minority and nonminority applicants who receive and are denied agency funding at every stage of review. Such data shall be reported annually to the Secretary and the appropriate committees of Congress. (d)Student loan reimbursementThe Secretary shall establish a student loan reimbursement program to provide student loan reimbursement assistance to researchers who focus on racial and ethnic disparities in health. The Secretary shall promulgate regulations to define the scope and procedures for the program under this subsection. 
(e)Student loan cancellationThe Secretary shall establish a student loan cancellation program to provide student loan cancellation assistance to researchers who focus on racial and ethnic disparities in health. Students participating in the program shall make a minimum 5-year commitment to work at an accredited health profession school. The Secretary shall promulgate additional regulations to define the scope and procedures for the program under this subsection. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2023 through 2027. 
3415.Career support for nonresearch Health professionals 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, the Assistant Secretary for Mental Health and Substance Use, the Administrator of the Health Resources and Services Administration, and the Administrator of the Centers for Medicare & Medicaid Services, shall establish a program to award grants to eligible individuals for career support in nonresearch-related health and wellness professions. (b)EligibilityTo be eligible to receive a grant under subsection (a), an individual shall— 
(1)be a student in a health professions school, a graduate of such a school who is working in a health profession, an individual working in a health or wellness profession (including mental and behavioral health), or a faculty member of such a school; and (2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsAn individual shall use amounts received under a grant under this section to— (1)support the individual’s health activities or projects that involve underserved communities, including racial and ethnic minority communities; 
(2)support health-related career advancement activities; (3)to pay, or as reimbursement for payments of, student loans or training or credentialing costs for individuals who are health professionals and are focused on health issues affecting underserved communities, including racial and ethnic minority communities; and 
(4)to establish and promote leadership training programs to decrease health disparities and to increase cultural competence with the goal of increasing diversity in leadership positions. (d)DefinitionIn this section, the term career in nonresearch-related health and wellness professions means employment or intended employment in the field of public health, health policy, health management, health administration, medicine, nursing, pharmacy, psychology, social work, psychiatry, other mental and behavioral health, allied health, community health, social work, or other fields determined appropriate by the Secretary, other than in a position that involves research. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2023 through 2027. 3416.Research on the effect of workforce Diversity on quality (a)In generalThe Director of the Agency for Healthcare Research and Quality, in collaboration with the Deputy Assistant Secretary for Minority Health and the Director of the National Institute on Minority Health and Health Disparities, shall award grants to eligible entities to expand research on the link between health workforce diversity and quality health care. 
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— (1)be a clinical, public health, or health services research entity or other entity determined appropriate by the Director; and 
(2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (c)Use of fundsAmounts received under a grant awarded under subsection (a) shall be used to support research that investigates the effect of health workforce diversity on— 
(1)language access; (2)cultural competence; 
(3)patient satisfaction; (4)timeliness of care; 
(5)safety of care; (6)effectiveness of care; 
(7)efficiency of care; (8)patient outcomes; 
(9)community engagement; (10)resource allocation; 
(11)organizational structure; (12)compliance of care; or 
(13)other topics determined appropriate by the Director. (d)PriorityIn awarding grants under subsection (a), the Director shall give individualized consideration to all relevant aspects of the applicant’s background. Consideration of prior research experience involving the health of underserved communities shall be such a factor. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2023 through 2027. 3417.Health disparities education program (a)EstablishmentThe Secretary, acting through the Office of Minority Health, in collaboration with the National Institute on Minority Health and Health Disparities, the Office for Civil Rights, the Centers for Disease Control and Prevention, the Centers for Medicare & Medicaid Services, the Health Resources and Services Administration, and other appropriate public and private entities, shall establish and coordinate a health and health care disparities education program to support, develop, and implement educational initiatives and outreach strategies that inform health care professionals and the public about the existence of and methods to reduce racial and ethnic disparities in health and health care. 
(b)ActivitiesThe Secretary, through the education program established under subsection (a), shall, through the use of public awareness and outreach campaigns targeting the general public and the medical community at large— (1)disseminate scientific evidence for the existence and extent of racial and ethnic disparities in health care, including disparities that are not otherwise attributable to known factors such as access to care, patient preferences, or appropriateness of intervention, as described in the 2002 Institute of Medicine Report entitled Unequal Treatment: Confronting Racial and Ethnic Disparities in Health Care, as well as the impact of disparities related to age, disability status, socioeconomic status, sex, gender identity, and sexual orientation on racial and ethnic minorities; 
(2)disseminate new research findings to health care providers and patients to assist them in understanding, reducing, and eliminating health and health care disparities; (3)disseminate information about the impact of linguistic and cultural barriers on health care quality and the obligation of health providers who receive Federal financial assistance to ensure that individuals with limited-English proficiency have access to language access services; 
(4)disseminate information about the importance and legality of racial, ethnic, disability status, socioeconomic status, sex, gender identity, and sexual orientation, and primary language data collection, analysis, and reporting; (5)design and implement specific educational initiatives to health care providers relating to health and health care disparities; 
(6)assess the impact of the programs established under this section in raising awareness of health and health care disparities and providing information on available resources; and (7)design and implement specific educational initiatives to educate the health care workforce relating to unconscious bias. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2023 through 2027.. 3171203.Hispanic-serving institutions, historically black colleges and universities, Asian American and Native American Pacific Islander-serving institutions, Tribal colleges, regional community-based organizations, and national minority medical associationsPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.) is amended by adding at the end the following: 
 
742.Hispanic-serving institutions, historically black colleges and universities, Asian American and Native American Pacific Islander-serving institutions, and Tribal colleges 
(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration and in consultation with the Secretary of Education, shall award grants to Hispanic-serving institutions, historically black colleges and universities, Asian American and Native American Pacific Islander-serving institutions, Tribal Colleges or Universities, regional community-based organizations, and national minority medical associations, for counseling, mentoring and providing information on financial assistance to prepare underrepresented minority individuals to enroll in and graduate from health professional schools and to increase services for underrepresented minority students including— (1)mentoring with underrepresented health professionals; and 
(2)providing financial assistance information for continued education and applications to health professional schools. (b)DefinitionsIn this section: 
(1)Asian American and Native American Pacific Islander-serving institutionThe term Asian American and Native American Pacific Islander-serving institution has the meaning given such term in section 320(b) of the Higher Education Act of 1965. (2)Hispanic serving institutionThe term hispanic-serving institution means an entity that— 
(A)is a school or program for which there is a definition under 799B; (B)has an enrollment of full-time equivalent students that is made up of at least 9 percent Hispanic students; 
(C)has been effective in carrying out programs to recruit Hispanic individuals to enroll in and graduate from the school; (D)has been effective in recruiting and retaining Hispanic faculty members; 
(E)has a significant number of graduates who are providing health services to medically underserved populations or to individuals in health professional shortage areas; and (F)is a Hispanic Center of Excellence in Health Professions Education designated under section 736(d)(2) of the Public Health Service Act (42 U.S.C. 293(d)(2)). 
(3)Historically black colleges and universityThe term historically black college and university has the meaning given the term part B institution as defined in section 322 of the Higher Education Act of 1965. (4)Tribal college or universityThe term Tribal College or University has the meaning given such term in section 316(b) of the Higher Education Act of 1965. 
(c)Certain loan repayment programsIn carrying out the National Health Service Corps Loan Repayment Program established under subpart III of part D of title III and the loan repayment program under section 317F, the Secretary shall ensure, notwithstanding such subpart or section, that loan repayments of not less than $50,000 per year per person are awarded for repayment of loans incurred for enrollment or participation of underrepresented minority individuals in health professional schools and other health programs described in this section. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2023 through 2028.. 
3171204.Loan repayment program of Centers for Disease Control and PreventionSection 317F(c)(1) of the Public Health Service Act (42 U.S.C. 247b–7(c)(1)) is amended— (1)by striking and after 1994,; and 
(2)by inserting before the period at the end the following: , $750,000 for fiscal year 2020, and such sums as may be necessary for each of the fiscal years 2023 through 2027. 3171205.Study and report on strategies for increasing diversity (a)StudyThe Comptroller General of the United States shall conduct a study on strategies for increasing the diversity of the health professional workforce. Such study shall include an analysis of strategies for increasing the number of health professionals from rural, lower income, and underrepresented minority communities, including which strategies are most effective for achieving such goal. 
(b)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the study conducted under subsection (a), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate. 3171206.Amendments to the Pandemic EBT ActSection 1101 of the Families First Coronavirus Response Act (Public Law 116–127) is amended— 
(1)in subsection (a)— (A)by striking fiscal year 2020 and inserting fiscal years 2022 and 2023;  
(B)by striking during which the school would otherwise be in session; and (C)by inserting until the school reopens after assistance; 
(2)in subsection (b)— (A)by inserting and State agency plans for child care covered children in accordance with subsection (i) after with eligible children; 
(B)by inserting , a plan to enroll children who become eligible children during a public health emergency designation before , and issuances;  (C)by striking in an amount not less than the value of meals at the free rate over the course of 5 school days and inserting in accordance with subsection (h)(1); and 
(D)by inserting and for each child care covered child in the household before the period at the end; (3)in subsection (c), by inserting or child care center after school; 
(4)by amending subsection (e) to read as follows:   (e)Release of informationNotwithstanding any other provision of law, the Secretary of Agriculture may authorize— 
(1)State educational agencies and school food authorities administering a school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) to release to appropriate officials administering the supplemental nutrition assistance program such information as may be necessary to carry out this section with respect to eligible children; and (2)State agencies administering a child and adult care food program under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) to release to appropriate officials administering the supplemental nutrition assistance program such information as may be necessary to carry out this section with respect to child care covered children. ; 
(5)by amending subsection (g) to read as follows:   (g)Availability of commodities (1)In generalSubject to paragraph (2), during fiscal year 2020, the Secretary of Agriculture may purchase commodities for emergency distribution in any area of the United States during a public health emergency designation. 
(2)PurchasesFunds made available to carry out this subsection on or after the date of the enactment of the Child Nutrition and Related Programs Recovery Act may only be used to purchase commodities for emergency distribution— (A)under commodity distribution programs and child nutrition programs that were established and administered by the Food and Nutrition Service on or before the day before the date of the enactment of the Families First Coronavirus Response Act (Public Law 116–127);  
(B)to Tribal organizations (as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012)), that are not administering the food distribution program established under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)); or (C)to emergency feeding organizations that are eligible recipient agencies (as such terms are defined in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)).. 
(6)by redesignating subsections (h) and (i) as subsections (l) and (m); (7)by inserting after subsection (g) the following:  
 
(h)Amount of benefits 
(1)In generalA household shall receive benefits under this section in an amount equal to 1 breakfast and 1 lunch at the free rate for each eligible child or child care covered child in such household for each day. (2)Treatment of newly eligible childrenIn the case of a child who becomes an eligible child during a public health emergency designation, the Secretary and State agency shall— 
(A)if such child becomes an eligible child during school year 2019–2020, treat such child as if such child was an eligible child as of the date the school in which the child is enrolled closed; and (B)if such child becomes an eligible child after school year 2019–2020, treat such child as an eligible child as of the first day of the month in which such child becomes so eligible.  
(i)Child care covered child assistance 
(1)In generalDuring fiscal years 2022 and 2023, in any case in which a child care center is closed for at least 5 consecutive days during a public health emergency designation, each household containing at least 1 member who is a child care covered child attending the child care center shall be eligible until the schools in the State in which such child care center is located reopen, as determined by the Secretary, to receive assistance pursuant to— (A)a State agency plan approved under subsection (b) that includes— 
(i)an application by the State agency seeking to participate in the program under this subsection; and (ii)a State agency plan for temporary emergency standards of eligibility and levels of benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) for households with child care covered children; or 
(B)an addendum application described in paragraph (2).  (2)Addendum applicationIn the case of a State agency that submits a plan to the Secretary of Agriculture under subsection (b) that does not include an application or plan described in clauses (i) and (ii) of paragraph (1)(A), such State agency may apply to participate in the program under this subsection by submitting to the Secretary of Agriculture an addendum application for approval that includes a State agency plan described in such clause (ii). 
(3)Requirements for participationA State agency may not participate in the program under this subsection if— (A)the State agency plan submitted by such State agency under subsection (b) with respect to eligible children is not approved by the Secretary under such subsection; or 
(B)the State agency plan submitted by such State agency under subsection (b) or this subsection with respect to child care covered children is not approved by the Secretary under either such subsection. (4)Automatic enrollment (A)In generalSubject to subparagraph (B), the Secretary shall deem a child who is less than 6 years of age to be a child care covered child eligible to receive assistance under this subsection if— 
(i)the household with such child attests that such child is a child care covered child; (ii)such child resides in a household that includes an eligible child;  
(iii)such child receives cash assistance benefits under the temporary assistance for needy families program under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);  (iv)such child receives assistance under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9857 et seq.);  
(v)such child is— (I)enrolled as a participant in a Head Start program authorized under the Head Start Act (42 U.S.C. 9831 et seq.); 
(II)a foster child whose care and placement is the responsibility of an agency that administers a State plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq.); (III)a foster child who a court has placed with a caretaker household; or 
(IV)a homeless child or youth (as defined in section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2))); (vi)such child participates in the special supplemental nutrition program for women, infants, and children under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);  
(vii)through the use of information obtained by the State agency for the purpose of participating in the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the State agency elects to treat as a child care covered child each child less than 6 years of age who is a member of a household that receives supplemental nutrition assistance program benefits under such Act; or (viii)the State in which such child resides determines that such child is a child care covered child, using State data approved by the Secretary. 
(B)Acceptance of any form of automatic enrollment 
(i)One categoryFor purposes of deeming a child to be a child care covered child under subparagraph (A), a State agency may not be required to show that a child meets more than one requirement specified in clauses (i) through (viii) of such subparagraph. (ii)Deeming requirementIf a State agency submits to the Secretary information that a child meets any one of the requirements specified in clauses (i) through (viii) of subparagraph (A), the Secretary shall deem such child a child care covered child under such subparagraph.  
(j)ExclusionsThe provisions of section 16 of the Food and Nutrition Act of 2008 (7 U.S.C. 2025) relating to quality control shall not apply with respect to assistance provided under this section. (k)Feasibility analysis (1)In generalNot later than 30 days after the date of the enactment of the Child Nutrition and Related Programs Recovery Act, the Secretary shall submit to the Education and Labor Committee and the Agriculture Committee of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on— 
(A)the feasibility of implementing the program for eligible children under this section using an EBT system in Puerto Rico, the Commonwealth of the Northern Mariana Islands, and American Samoa similar to the manner in which the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 is operated in the States, including an analysis of–— (i)the current nutrition assistance program issuance infrastructure; 
(ii)the availability of— (I)an EBT system, including the ability for authorized retailers to accept EBT cards; and 
(II)EBT cards; (iii)the ability to limit purchases using nutrition assistance program benefits to food for home consumption; and 
(iv)the availability of reliable data necessary for the implementation of such program under this section for eligible children and child care covered children, including the names of such children and the mailing addresses of their households; and (B)the feasibility of implementing the program for child care covered children under subsection (i) in Puerto Rico, the Commonwealth of the Northern Mariana Islands, and American Samoa, including with respect to such program each analysis specified in clauses (i) through (iv) of subparagraph (A). 
(2)Contingent availability of participationBeginning 30 days after the date of the enactment of the Child Nutrition and Related Programs Recovery Act, Puerto Rico, the Commonwealth of the Northern Mariana Islands, and American Samoa may each— (A)submit a plan under subsection (b), unless the Secretary makes a finding, based on the analysis provided under paragraph (1)(A), that the implementation of the program for eligible children under this section is not feasible in such territories; and 
(B)submit a plan under subsection (i), unless the Secretary makes a finding, based on the analysis provided under paragraph (1)(B), that the implementation of the program for child care covered children under subsection (i) is not feasible in such territories.  (3)Treatment of plans submitted by territoriesNotwithstanding any other provision of law, with respect to a plan submitted pursuant to this subsection by Puerto Rico, the Commonwealth of the Northern Mariana Islands, or American Samoa under subsection (b) or subsection (i), the Secretary shall treat such plan in the same manner as a plan submitted by a State agency under such subsection, including with respect to the terms of funding provided under subsection (m).;  
(8)in subsection (l), as redesigned by paragraph (7)— (A)by redesignating paragraph (1) as paragraph (3); 
(B)by redesignating paragraphs (2) and (3) as paragraphs (5) and (6), respectively;  (C)by inserting before paragraph (3) (as so redesignated) the following: 
 
(1)The term child care center means an organization described in subparagraph (A) or (B) of section 17(a)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(a)(2)) and a family or group day care home.  (2)The term child care covered child means a child served under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766) who, if not for the closure of the child care center attended by the child during a public health emergency designation and due to concerns about a COVID–19 outbreak, would receive meals under such section at the child care center.; and 
(D)by inserting after paragraph (3) (as so redesignated) the following:  (4)The term free rate means— 
(A)with respect to a breakfast, the rate of a free breakfast under the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and (B)with respect to a lunch, the rate of a free lunch under the school lunch program under the Richard B. Russell National School Lunch Act (42 U.S.C. 1771 et seq.).; and 
(9)in subsection (m), as redesignated by paragraph (7), by inserting (including all administrative expenses) after this section. 13Public Health Assistance to Tribes 3171301.Appropriations for the Indian Health ServiceHEROES Act Division A, Title V- Department of Health & Human Services- Indian Health Service- the $2.1 billion in COVID–19 response funding for the Indian Health Service. 
3171302.Improving State, local, and Tribal public health securitySection 319C–1 of the Public Health Service Act (42 U.S.C. 247d–3a) is amended— (1)in the section heading, by striking and local and inserting , local, and Tribal; 
(2)in subsection (b)— (A)in paragraph (1)— 
(i)in subparagraph (B), by striking or at the end; (ii)in subparagraph (C), by striking and at the end and inserting or; and 
(iii)by adding at the end the following:  (D)be an Indian Tribe, Tribal organization, or a consortium of Indian Tribes or Tribal organizations; and; and 
(B)in paragraph (2)— (i)in the matter preceding subparagraph (A), by inserting , as applicable after including; 
(ii)in subparagraph (A)(viii)— (I)by inserting and Tribal after with State; 
(II)by striking (as defined in section 8101 of the Elementary and Secondary Education Act of 1965) and inserting and Tribal educational agencies (as defined in sections 8101 and 6132, respectively, of the Elementary and Secondary Education Act of 1965); and (III)by inserting and Tribal after and State; 
(iii)in subparagraph (G), by striking and tribal and inserting Tribal, and urban Indian organization; and (iv)in subparagraph (H), by inserting , Indian Tribes, and urban Indian organizations after public health;  
(3)in subsection (e), by inserting Indian Tribes, Tribal organizations, urban Indian organizations, after local emergency plans,; (4)in subsection (g)(1), by striking tribal officials and inserting Tribal officials;  
(5)in subsection (h)— (A)in paragraph (1)(A)— 
(i)by striking through 2023 and inserting and 2020; and (ii)by inserting before the period ; and $690,000,000 for each of fiscal years 2023 through 2025 for awards pursuant to paragraph (3) (subject to the authority of the Secretary to make awards pursuant to paragraphs (4) and (5)) and paragraph (8), of which not less than $5,000,000 shall be reserved each fiscal year for awards under paragraph (8); 
(B)in subsection (h)(2)(B), by striking tribal public and inserting Tribal public;  (C)in the heading of paragraph (3), by inserting for States after amount; and 
(D)by adding at the end the following:  (8)Tribal eligible entities (A)Determination of funding amount (i)In generalThe Secretary shall award at least 10 cooperative agreements under this section, in amounts not less than the minimum amount determined under clause (ii), to eligible entities described in subsection (b)(1)(D) that submits to the Secretary an application that meets the criteria of the Secretary for the receipt of such an award and that meets other reasonable implementation conditions established by the Secretary, in consultation with Indian Tribes, for such awards. If the Secretary receives more than 10 applications under this section from eligible entities described in subsection (b)(1)(D) that meet the criteria and conditions described in the previous sentence, the Secretary, in consultation with Indian Tribes, may make additional awards under this section to such entities. 
(ii)Minimum amountIn determining the minimum amount of an award pursuant to clause (i), the Secretary, in consultation with Indian Tribes, shall first determine an amount the Secretary considers appropriate for the eligible entity. (B)Available until expendedAmounts provided to a Tribal eligible entity under a cooperative agreement under this section for a fiscal year and remaining unobligated at the end of such year shall remain available to such entity during the entirety of the performance period, for the purposes for which said funds were provided.  
(C)No matching requirementSubparagraphs (B), (C), and (D) of paragraph (1) shall not apply with respect to cooperative agreements awarded under this section to eligible entities described in subsection (b)(1)(D).; and (6)by adding at the end the following: 
 
(l)Special rules related to Tribal eligible entities 
(1)ModificationsAfter consultation with Indian Tribes, the Secretary may make necessary and appropriate modifications to the program under this section to facilitate the use of the cooperative agreement program by eligible entities described in subsection (b)(1)(D).  (2)Waivers (A)In generalExcept as provided in subparagraph (B), the Secretary may waive or specify alternative requirements for any provision of this section (including regulations) that the Secretary administers in connection with this section if the Secretary finds that the waiver or alternative requirement is necessary for the effective delivery and administration of this program with respect to eligible entities described in subsection (b)(1)(D).  
(B)ExceptionThe Secretary may not waive or specify alternative requirements under subparagraph (A) relating to labor standards or the environment.  (3)ConsultationThe Secretary shall consult with Indian Tribes and Tribal organizations on the design of this program with respect to such Tribes and organizations to ensure the effectiveness of the program in enhancing the security of Indian Tribes with respect to public health emergencies. 
(4)Reporting 
(A)In generalNot later than 2 years after the date of enactment of this subsection, and as an addendum to the biennial evaluations required under subsection (k), the Secretary, in coordination with the Director of the Indian Health Service, shall— (i)conduct a review of the implementation of this section with respect to eligible entities described in subsection (b)(1)(D), including any factors that may have limited its success; and  
(ii)submit a report describing the results of the review described in clause (i) to— (I)the Committee on Indian Affairs, the Committee on Health, Education, Labor and Pensions, and the Committee on Appropriations of the Senate; and 
(II)the Subcommittee for Indigenous Peoples of the United States of the Committee on Natural Resources, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives.  (B)Analysis of Tribal public health emergency infrastructure limitationThe Secretary shall include in the initial report submitted under subparagraph (A) a description of any public health emergency infrastructure limitation encountered by eligible entities described in subsection (b)(1)(D).. 
3171303.Provision of items to Indian programs and facilities 
(a)Strategic National StockpileSection 319F–2(a)(3)(G) of the Public Health Service Act (42 U.S.C. 247d–6b(a)(3)(G)) is amended by inserting , and, in the case that the Secretary deploys the stockpile under this subparagraph, ensure, in coordination with the applicable States and programs and facilities, that appropriate drugs, vaccines and other biological products, medical devices, and other supplies are deployed by the Secretary directly to health programs or facilities operated by the Indian Health Service, an Indian Tribe, a Tribal organization (as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or an inter-Tribal consortium (as defined in section 501 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5381)) or through an urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act), while avoiding duplicative distributions to such programs or facilities before the semicolon. (b)Distribution of qualified pandemic or epidemic products to IHS facilitiesTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by inserting after section 319F–4 the following: 
 
319F–5.Distribution of qualified pandemic or epidemic products to Indian programs and facilitiesIn the case that the Secretary distributes qualified pandemic or epidemic products (as defined in section 319F–3(i)(7)) to States or other entities, the Secretary shall ensure, in coordination with the applicable States and programs and facilities, that, as appropriate, such products are distributed directly to health programs or facilities operated by the Indian Health Service, an Indian Tribe, a Tribal organization (as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or an inter-Tribal consortium (as defined in section 501 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5381)) or through an urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act), while avoiding duplicative distributions to such programs or facilities.. 3171304.Health care access for urban native veteransSection 405 of the Indian Health Care Improvement Act (25 U.S.C. 1645) is amended— 
(1)in subsection (a)(1), by inserting urban Indian organizations, before and tribal organizations; and (2)in subsection (c)— 
(A)by inserting urban Indian organization, before or tribal organization; and (B)by inserting an urban Indian organization, before or a tribal organization. 
3171305.Proper and reimbursed care for native veteransSection 405(c) of the Indian Health Care Improvement Act (25 U.S.C. 1645(c)) is amended by inserting before the period at the end the following: , regardless of whether such services are provided directly by the Service, an Indian tribe, or tribal organization, through contract health services, or through a contract for travel described in section 213(b). IVEnvironmental Justice A100% Clean Economy 40101.Short titleThis subtitle may be cited as the 100% Clean Economy Act of 2020. 
40102.National goalIt is hereby declared that it is the national goal for the United States to achieve a 100 percent clean economy by not later than 2050. 40103.FindingsCongress makes the following findings: 
(1)In 2018, the United Nations Intergovernmental Panel on Climate Change released a report which projected that the global mean surface temperature of the Earth could rise 1.5 °C above preindustrial levels as early as 2030. Increases beyond this threshold would likely have devastating effects on our society. (2)The 2018 report indicates that to prevent 1.5 °C of warming above preindustrial levels, emissions from human sources must be reduced by 40 to 60 percent from 2010 levels by 2030, and to net zero emissions by 2050. 
(3)The Federal Government can and must play a leading role in global efforts to minimize climate change and to mitigate its worst effects. By achieving a 100 percent clean economy by 2050, the United States can take a critical step toward meeting that obligation. (4)Greenhouse gas pollution, like many other forms of pollution, adversely affects human beings on both local and global scales. These effects are intersectional and accretive, and the cumulative impact of past and present pollution has fallen disproportionately upon already-vulnerable and -marginalized communities, including communities of color, Tribal and indigenous communities, low-income communities, and rural communities. Current and future effects of climate change, including adverse health effects and other harms, are being and will likely continue to be felt first and most severely in many of these same vulnerable communities. 
(5)Governmental action to correct environmental injustice is morally imperative and necessary for public health. Federal policy can and should acknowledge, and make use of, the intersections between the interlinked challenges of correcting environmental injustice and reducing greenhouse gas pollution. (6)At the same time, American workers and communities are also suffering from economic inequality and wages are not keeping up with the cost of living for healthcare and other necessities. The trend downward in union representation and the bargaining power that provides for workers has corresponded with an increase in income going to the top 10 percent of earners. Federal climate policy can and should be shaped to diminish economic inequality and expand the rights of workers. 
(7)All people deserve clean air, clean water, a life free from toxic pollution that endanger public health or welfare, and to share in the benefits of a 100 percent clean economy. (8)Sound climate policies to achieve a 100 percent clean economy will spur the development and manufacturing of new technologies, the construction and repair of infrastructure, the restoration of natural systems for resilience and carbon sequestration, and the creation of new high-quality jobs. These investments can help ensure the competitiveness of the United States in the global economy. 
(9)As the Federal Government seeks to combat climate change, these new resources and opportunities should be concentrated, as quickly as possible and to the greatest extent practicable, in communities that are currently experiencing or potentially face disproportionate harm from pollution, and that face greater challenges in the transition to a 100 percent clean economy. 40104.Federal agency plans (a)Plan developmentThe head of each Federal agency shall, in accordance with this section, develop a plan for actions to be taken by the Federal agency, consistent with the Federal agency’s mission and exclusively through authorities vested in the Federal agency by provisions of law other than this subtitle, to achieve, in combination with the other Federal agencies, the national goal declared by section 40102. Each Federal agency’s plan shall include actions that will— 
(1)make significant and rapid progress toward meeting such national goal; and (2)constitute a substantial change from business-as-usual policies and practices of such Federal agency. 
(b)Actions To meet goals 
(1)In generalActions selected by the head of a Federal agency to include in a plan developed under subsection (a) may include issuing regulations, providing incentives, carrying out research and development programs, reducing the greenhouse gas emissions of such Federal agency itself, and any other action the head of the Federal agency determines appropriate to achieve the national goal declared by section 40102. (2)SelectionIn selecting actions to include in a plan developed under subsection (a), the head of each Federal agency shall select actions designed to— 
(A)improve public health, resilience, and environmental outcomes, especially for rural and low-income households, communities of color, Tribal and indigenous communities, deindustrialized communities, and communities that are disproportionately vulnerable to the impacts of climate change and other pollution; (B)provide benefits for consumers, small businesses, farmers and ranchers, and rural communities; 
(C)prioritize infrastructure investment that reduces emissions of greenhouse gases and other pollutants, creates quality jobs, and makes communities more resilient to the effects of climate change; (D)enhance quality job creation and raise labor standards across the United States economy, including removing policy barriers to labor union organizing, protecting labor agreements, applying prevailing wage, safety and health protections, domestic content, and other provisions; 
(E)lead in clean and emerging technology production and manufacturing across the supply chain and align policies to ensure United States companies retain their competitive edge in a clean economy; (F)ensure fairness and equity for workers and communities affected by the transition to a 100 percent clean economy; and 
(G)prepare communities for climate change impacts and risks. (c)Proposed plan (1)Public commentNot later than 6 months after the date of enactment of this Act, the head of each Federal agency shall make the proposed plan of the Federal agency developed under subsection (a) available for public comment. 
(2)Interagency reviewNot later than 9 months after the date of enactment of this Act, the head of a Federal agency, after considering public comments and revising a proposed plan developed under subsection (a), as appropriate, shall submit the proposed plan to the Administrator for review and comment. The Administrator, in consultation with the Secretary where appropriate, shall— (A)evaluate the sufficiency of each such proposed plan individually, and in combination with the proposed plans of other Federal agencies, to achieve the national goal declared by section 40102; and 
(B)provide, not later than 90 days after receiving the proposed plan of a Federal agency, written recommendations to such Federal agency to ensure that the plan is individually, and in combination with the proposed plans of other Federal agencies, sufficient to achieve the national goal declared by section 40102 and advance the objectives listed in subsection (b)(2). (d)SubmissionNot later than 15 months after the date of enactment of this Act, the head of each Federal agency shall make public and submit to Congress— 
(1)a plan developed under subsection (a) that incorporates revisions to the proposed plan, as appropriate, to address the recommendations provided by the Administrator under subsection (c); (2)the recommendations provided by the Administrator under subsection (c); and 
(3)recommendations of the Federal agency on additional authority for the Federal agency, if any, that would be helpful for such Federal agency, in combination with the other Federal agencies, to achieve the national goal declared by section 40102. (e)Technical assistanceThe Administrator, in consultation with the Secretary as appropriate, shall provide technical assistance upon request by any Federal agency in developing or revising a plan under this section. 
(f)ImplementationBeginning not later than 15 months after the date of enactment of this Act, the head of each Federal agency shall implement the plan of the Federal agency developed under subsection (a) and submitted to Congress under subsection (d). (g)RevisionsNot less frequently than every 24 months after the head of a Federal agency submits to Congress the Federal agency’s plan under subsection (d), the head of such Federal agency, in consultation with the Administrator, shall review and revise the plan to ensure it is sufficient to achieve, in combination with the plans of the other Federal agencies, the national goal declared by section 40102. The head of each Federal agency shall include the conclusion of each such review and any revised plan resulting from such review in the next annual report required under subsection (h). 
(h)Annual reportNot later than March 31 of the calendar year after the calendar year in which each Federal agency is required to submit to Congress a plan under subsection (d), and not later than March 31 of each year thereafter, the head of each Federal agency shall issue a public report on the plan of such Federal agency (including any revisions to such plan), actions taken by the Federal agency pursuant to such plan, and the effects of such actions, during the preceding calendar year. 40105.Accountability (a)EPA review and reportsThe Administrator shall— 
(1)monitor the overall progress of the United States in reducing greenhouse gas emissions and toward achieving the national goal declared by section 40102; and (2)not later than September 30 of the calendar year after the calendar year in which each Federal agency is required to submit to Congress a plan under section 40104(d), and not later than September 30 of each year thereafter, submit to Congress and publish a report on such progress that includes— 
(A)a review of how such greenhouse gas emissions reductions relate to the international commitments of the United States; and (B)recommendations developed under subsection (b). 
(b)RecommendationsThe Administrator shall include— (1)in each annual report submitted under subsection (a), as appropriate, after consulting with the Secretary and considering any recommendations of the Advisory Committee, recommendations regarding the rate of progress of the United States toward achieving the national goal declared by section 40102; and 
(2)in an appendix to each such annual report, the recommendations of the Advisory Committee. 40106.Clean Economy Federal Advisory Committee (a)EstablishmentNot later than 3 months after the date of enactment of this Act, the Administrator shall— 
(1)establish an advisory committee, to be known as the Clean Economy Federal Advisory Committee, to make recommendations described in subsection (c); and (2)appoint the following members to the Advisory Committee that reflect diversity in gender, age, race, and geography: 
(A)Two members who are State officials from different States, including at least 1 official from a State that has adopted greenhouse gas reduction targets. (B)Two members who are local government officials from different States than the States represented by the members appointed pursuant to subparagraph (A), including— 
(i)1 official from a city or county that has adopted greenhouse gas reduction targets; and (ii)1 official from a city or county that is impacted by the transition away from fossil energy. 
(C)One member who represents an environmental nonprofit organization with expertise in mitigation of greenhouse gas emissions. (D)Two members who are members of environmental justice organizations representing environmental justice communities. 
(E)Two members who are members of climate justice organizations representing communities on the front lines of climate change. (F)Two members who are representatives of Tribal communities, including— 
(i)1 member from a community impacted by pollution from the fossil fuel industry; and (ii)1 member from a community impacted by the transition away from fossil energy. 
(G)Two members who are members of the National Academy of Sciences and have expertise in climate science. (H)Four members who are employed by organized labor unions, including— 
(i)1 member from a utility sector union; (ii)1 member from a transportation sector union; 
(iii)1 member from a manufacturing union; and (iv)1 member from a building trades union. 
(I)Two members who are employed by the power sector, including at least 1 member from a business in the clean energy industry. (J)Two members of the agriculture industry, including 1 member who is a farmer or rancher and 1 member who represents an organization that represents family farms. 
(K)Two members from the transportation sector, including at least 1 member who is a representative of a public transit industry. (L)Two members from the manufacturing sector, including at least 1 member who is from a business that has committed to net-zero greenhouse gas emissions. 
(M)Two members from the commercial and residential building sector, including at least 1 member who is from a business that has committed to improving energy efficiency in commercial or residential buildings. (N)One member with expertise in public health. 
(O)One member who is a young person who is associated with a climate and environmental organization. (b)Organization; termination (1)SubcommitteesThe Advisory Committee may, as the Advisory Committee determines appropriate, establish subcommittees to provide advice to the full Advisory Committee on matters within the respective subcommittee’s area of expertise. At a minimum, the Advisory Committee shall consider establishing subcommittees on— 
(A)environmental justice; (B)climate justice; 
(C)fairness and equity for workers; and (D)the transition of communities dependent upon fossil fuels. 
(2)MeetingsThe Advisory Committee shall meet not less frequently than 3 times in the first year after it is established, and at least annually thereafter. (3)TermsA member of the Advisory Committee shall be appointed for a term of 2 years and the Administrator may reappoint members for no more than 3 consecutive terms. 
(4)VacanciesAny vacancy in the Advisory Committee shall be filled by the Administrator in the same manner as the original appointment and not later than 180 days after the occurrence of the vacancy. (5)ChairThe Advisory Committee shall appoint a chair from among the members of the Advisory Committee by a majority of those voting, if a quorum is present. 
(6)QuorumA 2/3 majority of members of the full Advisory Committee shall constitute a quorum. (7)Applicability of FACAThe Advisory Committee shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.). 
(8)TerminationThe Advisory Committee shall terminate on December 31, 2050. (c)Recommendations (1)Interim goalsNot later than 15 months after the date of enactment of this Act, and upon the request of the Administrator thereafter, the Advisory Committee shall submit to the Administrator recommendations on one or more interim greenhouse gas emissions reduction goals for the United States to achieve before achieving the national goal declared by section 40102. 
(2)Annual reviewNot later than June 30 of the calendar year after the calendar year in which each Federal agency is required to submit to Congress a plan under section 40104(d), and not later than June 30 of each year thereafter, and upon the request of the Administrator, the Advisory Committee may provide recommendations for the Administrator to consider in developing recommendations to include in the annual report required under section 40105. (3)Other mattersUpon the request of the Administrator, or upon the Advisory Committee’s initiative, the Advisory Committee may provide recommendations for the Administrator to consider regarding any of the matters addressed by this subtitle. 
40107.Recommendations for interim goals 
(a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator shall, after consulting with the Secretary and obtaining the recommendations of the Advisory Committee, recommend to Congress one or more interim greenhouse gas emissions reduction goals for the United States to achieve before achieving the national goal declared by section 40102. In selecting one or more such interim goals to recommend to Congress, the Administrator shall consider— (1)the best available science on the needed pace of reducing greenhouse gas emissions to limit global warming to 1.5 °C; 
(2)the international commitments by the United States to address climate change, so as to ensure that any interim goal is, at a minimum, consistent with such commitments; and (3)the degree of progress considered necessary by a given date to maximize the likelihood that there is an economically and technically feasible path forward from such date to achieve the national goal declared by section 40102. 
(b)UpdatesUpon request of Congress, or any new international commitment by the United States to address climate change, the Administrator may recommend to Congress revised or additional interim goals. 40108.DefinitionsFor purposes of this subtitle: 
(1)Advisory CommitteeThe term Advisory Committee means the Clean Economy Federal Advisory Committee established pursuant to section 40106. (2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(3)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code. (4)Greenhouse gasThe term greenhouse gas means the heat-trapping gases for which the anthropogenic emissions are estimated and reported in the most recently issued Inventory of U.S. Greenhouse Gas Emissions and Sinks prepared annually by the Environmental Protection Agency in accordance with the commitments of the United States under the United Nations Framework Convention on Climate Change. 
(5)100 percent clean economyThe term 100 percent clean economy means, with respect to the United States, economy-wide, net-zero greenhouse gas emissions, or negative greenhouse gas emissions, after annual accounting for sources and sinks of anthropogenic greenhouse gas emissions consistent with the coverage of emissions reported by the United States under the United Nations Framework Convention on Climate Change. (6)SecretaryThe term Secretary means the Secretary of Energy. 
BEnvironmental Justice For All 
40201.Short title; table of contents; findings 
(a)Short titleThis subtitle may be cited as the Environmental Justice For All Act. (b)Table of contentsThe table of contents for this subtitle is as follows: 
 
Sec. 40201. Short title; table of contents; findings. 
Sec. 40202. Statement of policy. 
Sec. 40203. Definitions. 
Sec. 40204. Prohibited discrimination. 
Sec. 40205. Right of action. 
Sec. 40206. Rights of recovery. 
Sec. 40207. Consideration of cumulative impacts and persistent violations in certain permitting decisions. 
Sec. 40208. Interagency Working Group on Environmental Justice Compliance and Enforcement. 
Sec. 40209. Federal agency actions and responsibilities. 
Sec. 40210. Ombudsmen. 
Sec. 40211. Access to parks, outdoor spaces, and public recreation opportunities. 
Sec. 40212. Transit to trails grant program. 
Sec. 40213. Every Kid Outdoors. 
Sec. 40214. Protections for environmental justice communities against harmful Federal actions. 
Sec. 40215. Training of employees of Federal agencies. 
Sec. 40216. Environmental justice grant programs. 
Sec. 40217. Environmental justice basic training program. 
Sec. 40218. National Environmental Justice Advisory Council. 
Sec. 40219. Environmental Justice Clearinghouse. 
Sec. 40220. Public meetings. 
Sec. 40221. Environmental projects for environmental justice communities. 
Sec. 40222. Grants to further achievement of Tribal coastal zone objectives. 
Sec. 40223. Cosmetic labeling. 
Sec. 40224. Safer cosmetic alternatives for disproportionately impacted communities. 
Sec. 40225. Safer child care centers, schools, and homes for disproportionately impacted communities. 
Sec. 40226. Certain menstrual products misbranded if labeling does not include ingredients. 
Sec. 40227. Support by National Institute of Environmental Health Sciences for research on health disparities impacting communities of color. 
Sec. 40228. Revenues for just transition assistance. 
Sec. 40229. Economic revitalization for fossil fuel dependent communities. 
Sec. 40230. Evaluation by Comptroller General of the United States. 
(c)FindingsCongress finds the following: (1)Communities of color, low-income communities, Tribal and indigenous communities, fossil fuel-dependent communities, and other vulnerable populations, such as persons with disabilities, children, and the elderly, are disproportionately burdened by environmental hazards that include exposure to polluted air, waterways, and landscapes. 
(2)Environmental justice disparities are also exhibited through a lack of equitable access to green spaces, public recreation opportunities, and information and data on potential exposure to environmental hazards. (3)Communities experiencing environmental injustice have been subjected to systemic racial, social, and economic injustices and face a disproportionate burden of adverse human health or environmental effects, a higher risk of intentional, unconscious, and structural discrimination, and disproportionate energy burdens. 
(4)Environmental justice communities have been made more vulnerable to the effects of climate change due to a combination of factors, particularly the legacy of segregation and historically racist zoning codes, and often have the least resources to respond, making it a necessity for environmental justice communities to be meaningfully engaged as partners and stakeholders in government decision-making as our nation builds its climate resilience. (5)Potential environmental and climate threats to environmental justice communities merit a higher level of engagement, review, and consent to ensure that communities are not forced to bear disproportionate environmental and health impacts. 
(6)The burden of proof that a proposed action will not harm communities, including through cumulative exposure effects, should fall on polluting industries and on the Federal Government in its regulatory role, not the communities themselves. (7)Executive Order 12898 (59 Fed. Reg. 32, relating to Federal Actions To Address Environmental Justice in Minority Populations and Low-Income Populations) directs Federal agencies to address disproportionately high and adverse human health or environmental effects of its programs, but Federal agencies have been inconsistent in updating their strategic plans for environmental justice and reporting on their progress in enacting these plans. 
(8)Government action to correct environmental injustices is a moral imperative. Federal policy can and should improve public health and improve the overall well-being of all communities. (9)All people have the right to breathe clean air, drink clean water, live free of dangerous levels of toxic pollution, and share the benefits of a prosperous and vibrant pollution-free economy. 
(10)A fair and just transition to a pollution-free economy is necessary to ensure that workers and communities in deindustrialized areas have access to the resources and benefits of a sustainable future. This transition must also address the economic disparities experienced by residents living in areas contaminated by pollution or environmental degradation, including access to jobs, and members of those communities must be fully and meaningfully involved in transition planning processes. (11)It is the responsibility of the Federal Government to seek to achieve environmental justice, health equity, and climate justice for all communities. 
40202.Statement of policyIt is the policy of Congress that each Federal agency should— (1)seek to achieve environmental justice as part of its mission by identifying and addressing, as appropriate, disproportionately adverse human health or environmental effects of its programs, policies, practices, and activities on communities of color, low-income communities, and Tribal and indigenous communities in each State and territory of the United States; 
(2)promote meaningful involvement by communities and due process in the development, implementation, and enforcement of environmental laws; (3)provide direct guidance and technical assistance to communities experiencing environmental injustice focused on increasing shared understanding of the science, laws, regulations, and policy related to Federal agency action on environmental justice issues;  
(4)cooperate with State governments, Tribal Governments, and local governments to address pollution and public health burdens in communities experiencing environmental injustice, and build healthy, sustainable, and resilient communities; and (5)recognize the right of all people to clean air, safe and affordable drinking water, protection from climate hazards, and to the sustainable preservation of the ecological integrity and aesthetic, scientific, cultural, and historical values of the natural environment. 
40203.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Advisory councilThe term Advisory Council means the National Environmental Justice Advisory Council established by the President under section 40218. (3)Aggrieved personThe term aggrieved person means a person aggrieved by discrimination on the basis of race, color, or national origin. 
(4)ClearinghouseThe term Clearinghouse means the Environmental Justice Clearinghouse established by the Administrator under section 40219. (5)Community of colorThe term community of color means a geographically distinct area in which the population of any of the following categories of individuals is higher than the average populations of that category for the State in which the community is located: 
(A)Black. (B)African American. 
(C)Asian. (D)Pacific Islander. 
(E)Other non-White race. (F)Hispanic. 
(G)Latino. (H)Linguistically isolated. 
(6)Covered agencyThe term covered agency means an agency described in section 40208(c). (7)DemonstratesThe term demonstrates means meets the burdens of going forward with the evidence and of persuasion. 
(8)DirectorThe term Director means the Director of the National Institute of Environmental Health Sciences. (9)Disparate impactThe term disparate impact means an action or practice that, even if appearing neutral, actually has the effect of subjecting persons to discrimination because of their race, color, or national origin. 
(10)Disproportionate burden of adverse human health or environmental effectsThe term disproportionate burden of adverse human health or environmental effects means a situation where there exists higher or more adverse human health or environmental effects on communities of color, low-income communities, and Tribal and indigenous communities. (11)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all people regardless of race, color, culture, national origin, or income, with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies to ensure that each person enjoys— 
(A)the same degree of protection from environmental and health hazards; and (B)equal access to any Federal agency action on environmental justice issues in order to have a healthy environment in which to live, learn, work, and recreate. 
(12)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing higher or more adverse human health or environmental effects. (13)Environmental lawThe term environmental law includes laws such as the Clean Air Act (42 U.S.C. 7401 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Energy Policy Act of 2005, the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Pollution Prevention Act of 1990 (42 U.S.C. 13101 et seq.), the Safe Drinking Water Act (42 U.S.C. 300f et seq.), the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.), and the Toxic Substances Control Act (15 U.S.C. 2601 et seq.). 
(14)Fair treatmentThe term fair treatment means the conduct of a program, policy, practice or activity by a Federal agency in a manner that ensures that no group of individuals (including racial, ethnic, or socioeconomic groups) experience a disproportionate burden of adverse human health or environmental effects resulting from such program, policy, practice, or activity, as determined through consultation with, and with the meaningful participation of, individuals from the communities affected by a program, policy, practice or activity of a Federal agency. (15)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(16)Local governmentThe term local government means— (A)a county, municipality, city, town, township, local public authority, school district, special district, intrastate district, council of governments (regardless of whether the council of governments is incorporated as a nonprofit corporation under State law), regional or interstate governmental entity, or agency or instrumentality of a local government; or 
(B)an Indian Tribe or authorized Tribal organization, or Alaska Native village or organization, that is not a Tribal Government. (17)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with an annual household income equal to, or less than, the greater of— 
(A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and (B)200 percent of the Federal poverty line. 
(18)PopulationThe term population means a census block group or series of geographically contiguous blocks representing certain common characteristics, such as (but not limited to) race, ethnicity, national origin, income-level, health disparities, or other public health and socioeconomic attributes. (19)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
(20)Tribal and indigenous communityThe term Tribal and indigenous community refers to a population of people who are members of— (A)a federally recognized Indian Tribe; 
(B)a State-recognized Indian Tribe; (C)an Alaska Native or Native Hawaiian community or organization; and 
(D)any other community of indigenous people located in a State. (21)Tribal governmentThe term Tribal Government means the governing body of an Indian Tribe. 
(22)Working groupThe term Working Group means the Interagency Working Group on Environmental Justice Compliance and Enforcement established by the President under section 40208. 40204.Prohibited discriminationSection 601 of the Civil Rights Act of 1964 (42 U.S.C. 2000d) is amended— 
(1)by striking No and inserting (a) No; and (2)by adding at the end the following: 
 
(b) 
(1) 
(A)Discrimination (including exclusion from participation and denial of benefits) based on disparate impact is established under this title if— (i)a covered agency has a program, policy, practice, or activity that causes a disparate impact on the basis of race, color, or national origin and the covered agency fails to demonstrate that the challenged program, policy, practice, or activity is related to and necessary to achieve the nondiscriminatory goal of the program, policy, practice, or activity alleged to have been operated in a discriminatory manner; or 
(ii)a less discriminatory alternative program, policy, practice, or activity exists, and the covered agency refuses to adopt such alternative program, policy, practice, or activity. (B)With respect to demonstrating that a particular program, policy, practice, or activity does not cause a disparate impact, the covered agency shall demonstrate that each particular challenged program, policy, practice, or activity does not cause a disparate impact, except that if the covered agency demonstrates to the courts that the elements of the covered agency’s decision-making process are not capable of separation for analysis, the decision-making process may be analyzed as 1 program, policy, practice, or activity. 
(2)A demonstration that a program, policy, practice, or activity is necessary to achieve the goals of a program, policy, practice, or activity may not be used as a defense against a claim of intentional discrimination under this title. (c)No person in the United States shall be subjected to discrimination, including retaliation or intimidation, because such person opposed any program, policy, practice, or activity prohibited by this title, or because such person made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this title.. 
40205.Right of action 
(a)In generalSection 602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1) is amended— (1)by inserting (a) before Each Federal department and agency which is empowered; and 
(2)by adding at the end the following:  (b)Any person aggrieved by the failure to comply with this title, including any regulation promulgated pursuant to this title, may file suit in any district court of the United States having jurisdiction of the parties, without respect to the amount in controversy and without regard to the citizenship of the parties.. 
(b)Effective date 
(1)In generalThis section, including the amendments made by this section, takes effect on the date of enactment of this Act. (2)ApplicationThis section, including the amendments made by this section, applies to all actions or proceedings pending on or after the date of enactment of this Act. 
40206.Rights of recoveryTitle VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is amended by inserting after section 602 the following:  602A.Actions brought by aggrieved persons (a)Claims based on proof of intentional discriminationIn an action brought by an aggrieved person under this title against a covered agency who has engaged in unlawful intentional discrimination (not a practice that is unlawful because of its disparate impact) prohibited under this title (including its implementing regulations), the aggrieved person may recover equitable and legal relief (including compensatory and punitive damages), attorney’s fees (including expert fees), and costs of the action, except that punitive damages are not available against a government, government agency, or political subdivision. 
(b)Claims based on the disparate impact standard of proofIn an action brought by an aggrieved person under this title against a covered agency who has engaged in unlawful discrimination based on disparate impact prohibited under this title (including implementing regulations), the aggrieved person may recover attorney’s fees (including expert fees), and costs of the action.. 40207.Consideration of cumulative impacts and persistent violations in certain permitting decisions (a)Federal Water Pollution Control ActSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended— 
(1)by striking the section designation and heading and all that follows through Except as in subsection (a)(1) and inserting the following:  402.National pollutant discharge elimination system (a)Permits issued by administrator (1)In generalExcept as; 
(2)in subsection (a)— (A)in paragraph (1)— 
(i)by striking upon condition that such discharge will meet either (A) all and inserting the following:  subject to the conditions that— 
(A)the discharge will achieve compliance with, as applicable— (i)all; 
(ii)by striking 403 of this Act, or (B) prior and inserting the following:  403; or 
(ii)prior; and (iii)by striking this Act. and inserting the following:  
this Act; and (B)with respect to the issuance or renewal of the permit— 
(i)based on an analysis by the Administrator of existing water quality and the potential cumulative impacts (as defined in section 501 of the Clean Air Act (42 U.S.C. 7661)) of the discharge, considered in conjunction with the designated and actual uses of the impacted navigable water, there exists a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation; or (ii)if the Administrator determines that, due to those potential cumulative impacts, there does not exist a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation, the permit or renewal includes such terms and conditions as the Administrator determines to be necessary to ensure a reasonable certainty of no harm.; and 
(B)in paragraph (2), by striking assure compliance with the requirements of paragraph (1) of this subsection, including conditions on data and information collection, reporting, and such other requirements as he deems appropriate. and inserting the following:  ensure compliance with the requirements of paragraph (1), including— 
(A)conditions relating to— (i)data and information collection; 
(ii)reporting; and (iii)such other requirements as the Administrator determines to be appropriate; and 
(B)additional controls or pollution prevention requirements.; and (3)in subsection (b)— 
(A)in each of paragraphs (1)(D), (2)(B), and (3) through (7), by striking the semicolon at the end and inserting a period; (B)in paragraph (8), by striking ; and at the end and inserting a period; and 
(C)by adding at the end the following:  (10)To ensure that no permit will be issued or renewed if, with respect to an application for the permit, the State determines, based on an analysis by the State of existing water quality and the potential cumulative impacts (as defined in section 501 of the Clean Air Act (42 U.S.C. 7661)) of the discharge, considered in conjunction with the designated and actual uses of the impacted navigable water, that the terms and conditions of the permit or renewal would not be sufficient to ensure a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation.. 
(b)Clean Air Act 
(1)DefinitionsSection 501 of the Clean Air Act (42 U.S.C. 7661) is amended— (A)in the matter preceding paragraph (1), by striking As used in this title— and inserting In this title:; 
(B)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (5), and (4), respectively, and moving the paragraphs so as to appear in numerical order; and (C)by inserting after paragraph (1) the following: 
 
(2)Cumulative impactsThe term cumulative impacts means any exposure to a public health or environmental risk, or other effect occurring in a specific geographical area, including from an emission, discharge, or release— (A)including— 
(i)environmental pollution released— (I) (aa)routinely; 
(bb)accidentally; or (cc)otherwise; and 
(II)from any source, whether single or multiple; and (ii)as assessed based on the combined past, present, and reasonably foreseeable emissions and discharges affecting the geographical area; and 
(B)evaluated taking into account sensitive populations and other factors that may heighten vulnerability to environmental pollution and associated health risks, including socioeconomic characteristics.. (2)Permit programsSection 502(b) of the Clean Air Act (42 U.S.C. 7661a(b)) is amended— 
(A)in paragraph (5)— (i)in subparagraphs (A) and (C), by striking assure each place it appears and inserting ensure; and 
(ii)by striking subparagraph (F) and inserting the following:  (F)ensure that no permit will be issued or renewed, as applicable, if— 
(i)with respect to an application for a permit or renewal of a permit for a major source, the permitting authority determines under paragraph (9)(A)(i)(II)(bb) that the terms and conditions of the permit or renewal would not be sufficient to ensure a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation, of the applicable census block groups or Tribal census block groups (as those terms are defined by the Director of the Bureau of the Census); or (ii)the Administrator objects to the issuance of the permit in a timely manner under this title.; and 
(B)by amending paragraph (9) to read as follows:  (9)Major sources (A)In generalWith respect to any permit or renewal of a permit, as applicable, for a major source, a requirement that the permitting authority shall— 
(i)in determining whether to issue or renew the permit— (I)evaluate the potential cumulative impacts of the major source, as described in the applicable cumulative impacts analysis submitted under section 503(b)(3), taking into consideration other pollution sources and risk factors within a community; 
(II)if, due to those potential cumulative impacts, the permitting authority cannot determine that there exists a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation, of any census block groups or Tribal census block groups (as those terms are defined by the Director of the Bureau of the Census) located in, or immediately adjacent to, the area in which the major source is, or is proposed to be, located— (aa)include in the permit or renewal such standards and requirements (including additional controls or pollution prevention requirements) as the permitting authority determines to be necessary to ensure a reasonable certainty of no such harm; or 
(bb)if the permitting authority determines that standards and requirements described in item (aa) would not be sufficient to ensure a reasonable certainty of no such harm, deny the issuance or renewal of the permit; (III)determine whether the applicant is a persistent violator, based on such criteria relating to the history of compliance by an applicant with this Act as the Administrator shall establish by not later than 180 days after the date of enactment of the Environmental Justice for All Act; 
(IV)if the permitting authority determines under subclause (III) that the applicant is a persistent violator and the permitting authority does not deny the issuance or renewal of the permit pursuant to subclause (II)(bb)— (aa)require the applicant to submit a plan that describes— 
(AA)if the applicant is not in compliance with this Act, measures the applicant will carry out to achieve that compliance, together with an approximate deadline for that achievement; (BB)measures the applicant will carry out, or has carried out to ensure the applicant will remain in compliance with this Act, and to mitigate the environmental and health effects of noncompliance; and 
(CC)the measures the applicant has carried out in preparing the plan to consult or negotiate with the communities affected by each persistent violation addressed in the plan; and (bb)once such a plan is submitted, determine whether the plan is adequate to ensuring that the applicant— 
(AA)will achieve compliance with this Act expeditiously; (BB)will remain in compliance with this Act; 
(CC)will mitigate the environmental and health effects of noncompliance; and (DD)has solicited and responded to community input regarding the redemption plan; and 
(V)deny the issuance or renewal of the permit if the permitting authority determines that— (aa)the plan submitted under subclause (IV)(aa) is inadequate; or 
(bb) 
(AA)the applicant has submitted a plan on a prior occasion, but continues to be a persistent violator; and (BB)no indication exists of extremely exigent circumstances excusing the persistent violations; and 
(ii)in the case of such a permit with a term of 3 years or longer, require permit revisions in accordance with subparagraph (B). (B)Revision requirements (i)DeadlineA revision described in subparagraph (A)(ii) shall occur as expeditiously as practicable and consistent with the procedures established under paragraph (6) but not later than 18 months after the promulgation of such standards and regulations.  
(ii)ExceptionA revision under this paragraph shall not be required if the effective date of the standards or regulations is a date after the expiration of the permit term.  (iii)Treatment as renewalA permit revision under this paragraph shall be treated as a permit renewal if it complies with the requirements of this title regarding renewals.. 
(3)Permit applicationsSection 503(b) of the Clean Air Act (42 U.S.C. 7661b(b)) is amended by adding at the end the following:  (3)Major source analysesThe regulations required by section 502(b) shall include a requirement that an applicant for a permit or renewal of a permit for a major source shall submit, together with the compliance plan required under this subsection, a cumulative impacts analysis for each census block group or Tribal census block group (as those terms are defined by the Director of the Bureau of the Census) located in, or immediately adjacent to, the area in which the major source is, or is proposed to be, located that analyzes— 
(A)community demographics and locations of community exposure points, such as schools, day care centers, nursing homes, hospitals, health clinics, places of religious worship, parks, playgrounds, and community centers; (B)air quality and the potential effect on that air quality of emissions of air pollutants (including pollutants listed under section 108 or 112) from the major source, including in combination with existing sources of pollutants; 
(C)the potential effects on soil quality and water quality of emissions of lead and other air pollutants that could contaminate soil or water from the major source, including in combination with existing sources of pollutants; and (D)public health and any potential effects on public health from the major source.. 
40208.Interagency Working Group on Environmental Justice Compliance and Enforcement 
(a)EstablishmentNot later than 30 days after the date of enactment of this Act, the President shall establish a working group, to be known as the Interagency Working Group on Environmental Justice Compliance and Enforcement. (b)PurposesThe purposes of the Working Group are— 
(1)to improve coordination and collaboration among Federal agencies and to help advise and assist Federal agencies in identifying and addressing, as appropriate, the disproportionate human health and environmental effects of Federal programs, policies, practices, and activities on communities of color, low-income communities, and Tribal and indigenous communities; (2)to promote meaningful involvement and due process in the development, implementation, and enforcement of environmental laws; 
(3)to coordinate with, and provide direct guidance and technical assistance to, environmental justice communities, with a focus on increasing community understanding of the science, regulations, and policy related to Federal agency actions on environmental justice issues; and (4)to address environmental health, pollution, and public health burdens in environmental justice communities, and build healthy, sustainable, and resilient communities. 
(c)CompositionThe Working Group shall be composed of members as follows (or their designee): (1)The Secretary of Agriculture.  
(2)The Secretary of Commerce. (3)The Secretary of Defense. 
(4)The Secretary of Education. (5)The Secretary of Energy. 
(6)The Secretary of Health and Human Services. (7)The Secretary of Homeland Security. 
(8)The Secretary of Housing and Urban Development. (9)The Secretary of the Interior. 
(10)The Attorney General. (11)The Secretary of Labor. 
(12)The Secretary of Transportation. (13)The Administrator of the Environmental Protection Agency. 
(14)The Director of the Office of Management and Budget. (15)The Director of the Office of Science and Technology Policy. 
(16)The Deputy Assistant to the President for Environmental Policy.  (17)The Assistant to the President for Domestic Policy.  
(18)The Director of the National Economic Council. (19)The Chairperson of the Council on Environmental Quality. 
(20)The Chairperson of the Council of Economic Advisers. (21)The Director of the National Institutes of Health.  
(22)The Director of the Office of Environmental Justice. (23)The Chairperson of the Consumer Product Safety Commission. 
(24)The Chairperson of the Chemical Safety Board. (25)The Director of the National Park Service. 
(26)The Assistant Secretary of the Bureau of Indian Affairs. (27)The Chairperson of the National Environmental Justice Advisory Council. 
(28)The head of any other agency that the President may designate. (d)GovernanceThe Chairperson of the Council on Environmental Quality shall serve as Chairperson of the Working Group.  
(e)Report to presidentThe Working Group shall report to the President through the Chairperson of the Council on Environmental Quality. (f)Uniform consideration guidance (1)In generalTo ensure that there is a common level of understanding of terminology used in dealing with environmental justice issues, not later than 1 year after the date of enactment of this Act, after coordinating with and conducting outreach to environmental justice communities, State governments, Tribal Governments, and local governments, the Working Group shall develop and publish in the Federal Register a guidance document to assist Federal agencies in defining and applying the following terms: 
(A)Health disparities. (B)Environmental exposure disparities. 
(C)Demographic characteristics, including age, sex, and race or ethnicity. (D)Social stressors, including poverty, housing quality, access to health care, education, immigration status, linguistic isolation, historical trauma, and lack of community resources. 
(E)Cumulative impacts or risks. (F)Community vulnerability or susceptibility to adverse human health and environmental effects (including climate change). 
(G)Barriers to meaningful involvement in the development, implementation, and enforcement of environmental laws. (H)Community capacity to address environmental concerns, including the capacity to obtain equitable access to environmental amenities. 
(2)Public commentFor a period of not less than 30 days, the Working Group shall seek public comment on the guidance document developed under paragraph (1). (3)DocumentationNot later than 90 days after the date of publication of the guidance document under paragraph (1), the head of each Federal agency participating in the Working Group shall document the ways in which the Federal agency will incorporate guidance from the document into the environmental justice strategy of the Federal agency developed and finalized under section 40209(b). 
(g)Development of interagency Federal environmental justice strategy 
(1)In generalNot later than 3 years after the date of enactment of this Act, after notice and opportunity for public comment, the Working Group shall develop and issue a coordinated interagency Federal environmental justice strategy. (2)ConsiderationIn carrying out paragraph (1), the Working Group shall consider each environmental justice strategy developed and finalized by each Federal agency that participates in the Working Group under section 40209(b). 
(h)Report to president 
(1)In generalNot later than 180 days after the date described in subsection (g)(1), the Working Group shall submit to the President a report that contains— (A)a description of the implementation of the interagency Federal environmental justice strategy; and 
(B)a copy of the finalized environmental justice strategy of each Federal agency that participates in the Working Group that is developed and finalized under section 40209(b). (2)Public availabilityThe head of each Federal agency that participates in the Working Group shall make the report described in paragraph (1) available to the public (including by posting a copy of the report on the website of each Federal agency). 
40209.Federal agency actions and responsibilities 
(a)Conduct of programsEach Federal agency that participates in the Working Group shall conduct each program, policy, practice, and activity of the Federal agency that adversely affects, or has the potential to adversely affect, human health or the environment in a manner that ensures that each such program, policy, practice, or activity does not have an effect of excluding any individual from participating in, denying any individual the benefits of, or subjecting any individual to discrimination or disparate impact under, such program, policy, practice, or activity of the Federal agency because of the race, color, national origin, or income level of the individual.  (b)Federal agency environmental justice strategies (1)In generalNot later than 2 years after the date of enactment of this Act, and after notice and opportunity for public comment, each Federal agency that participates in the Working Group shall develop and finalize an agencywide environmental justice strategy that— 
(A)identifies staff to support implementation of the Federal agency’s environmental justice strategy; (B)identifies and addresses any disproportionately high or adverse human health or environmental effects of its programs, policies, practices, and activities on— 
(i)communities of color; (ii)low-income communities; and 
(iii)Tribal and indigenous communities; and (C)complies with each requirement described in paragraph (2). 
(2)ContentsEach environmental justice strategy developed by a Federal agency under paragraph (1) shall contain— (A)an assessment that identifies each program, policy, practice, and activity (including any public participation process) of the Federal agency, relating to human health or the environment that the Federal agency determines should be revised— 
(i)to ensure that all persons have the same degree of protection from environmental and health hazards; (ii)to ensure meaningful public involvement and due process in the development, implementation, and enforcement of all Federal laws; 
(iii)to improve direct guidance and technical assistance to environmental justice communities with respect to the understanding of the science, regulations, and policy related to Federal agency action on environmental justice issues; (iv)to improve cooperation with State governments, Tribal Governments, and local governments to address pollution and public health burdens in environmental justice communities, and build healthy, sustainable, and resilient communities; 
(v)to improve Federal research and data collection efforts related to— (I)the health and environment of communities of color, low-income communities, and Tribal and indigenous communities; 
(II)climate change; and (III)the inequitable distribution of burdens and benefits of the management and use of natural resources, including water, minerals, or land; and 
(vi)to reduce or eliminate disproportionately adverse human health or environmental effects on communities of color, low-income communities, and Tribal and indigenous communities; and (B)a timetable for the completion of— 
(i)each revision identified under subparagraph (A); and (ii)an assessment of the economic and social implications of each revision identified under subparagraph (A). 
(3)Reports 
(A)Annual reportsNot later than 2 years after the finalization of an environmental justice strategy under this subsection, and annually thereafter, a Federal agency that participates in the Working Group shall submit to the Working Group a report describing the progress of the Federal agency in implementing the environmental justice strategy of the Federal agency. (B)Periodic reportsIn addition to the annual reports described in subparagraph (A), upon receipt of a request from the Working Group, a Federal agency shall submit to the Working Group a report that contains such information as the Working Group may require. 
(4)Revision of agencywide environmental justice strategyNot later than 5 years after the date of enactment of this Act, each Federal agency that participates in the Working Group shall— (A)evaluate and revise the environmental justice strategy of the Federal agency; and 
(B)submit to the Working Group a copy of the revised version of the environmental justice strategy of the Federal agency. (5)Petition (A)In generalThe head of a Federal agency may submit to the President a petition for an exemption of any requirement described in this section with respect to any program or activity of the Federal agency if the head of the Federal agency determines that complying with such requirement would compromise the agency’s ability to carry out its core missions.  
(B)Availability to publicEach petition submitted by a Federal agency to the President under subparagraph (A) shall be made available to the public (including through a description of the petition on the website of the Federal agency). (C)ConsiderationIn determining whether to grant a petition for an exemption submitted by a Federal agency to the President under subparagraph (A), the President shall make a decision that reflects both the merits of the specific case and the broader national interest in breaking cycles of environmental injustice, and shall consider whether the granting of the petition would likely— 
(i)result in disproportionately adverse human health or environmental effects on communities of color, low-income communities, and Tribal and indigenous communities; or (ii)exacerbate, or fail to ameliorate, any disproportionately adverse human health or environmental effect on any community of color, low-income community, or Tribal and indigenous community. 
(D)Appeal 
(i)In generalNot later than 90 days after the date on which the President approves a petition under this paragraph, an individual may appeal the decision of the President to approve the petition. (ii)Written appeal (I)In generalTo appeal a decision of the President under subparagraph (A), an individual shall submit a written appeal to— 
(aa)the Council on Environmental Quality; (bb)the Deputy Assistant to the President for Environmental Policy; or 
(cc)the Assistant to the President for Domestic Policy. (II)ContentsA written appeal shall contain a description of each reason why the exemption that is the subject of the petition is unnecessary. 
(iii)Requirement of PresidentNot later than 90 days after the date on which an official described in clause (ii)(I) receives a written appeal submitted by an individual under that clause, the President shall provide to the individual a written notification describing the decision of the President with respect to the appeal. (c)Human health and environmental research, data collection, and analysis (1)ResearchEach Federal agency, to the maximum extent practicable and permitted by applicable law, shall— 
(A)in conducting environmental, public access, or human health research, include diverse segments of the population in epidemiological and clinical studies, including segments at high risk from environmental hazards such as communities of color, low-income communities, and Tribal and indigenous communities; (B)in conducting environmental or human health analyses, identify multiple and cumulative exposures, including potentially exacerbated risks due to current and future climate impacts; and 
(C)actively encourage and solicit community-based science, and provide to communities of color, low-income communities, and Tribal and indigenous communities the opportunity to comment on and participate in the development and design of research strategies carried out pursuant to this subtitle. (2)Disproportionate impactTo the maximum extent practicable and permitted by applicable law (including section 552a of title 5, United States Code (commonly known as the Privacy Act)), each Federal agency shall— 
(A)collect, maintain, and analyze information assessing and comparing environmental and human health risks borne by populations identified by race, national origin, income, or other readily available and appropriate information; and (B)use that information to determine whether the programs, policies, and activities of the Federal agency have disproportionally adverse human health or environmental effects on communities of color, low-income communities, and Tribal and indigenous communities. 
(3)Information relating to non-Federal facilitiesIn connection with the implementation of Federal agency environmental justice strategies under subsection (b), each Federal agency, to the maximum extent practicable and permitted by applicable law, shall collect, maintain, and analyze information relating to the race, national origin, and income level, and other readily accessible and appropriate information, for communities of color, low-income communities, and Tribal and indigenous communities in proximity to any facility or site expected to have a substantial environmental, human health, or economic effect on the surrounding populations, if the facility or site becomes the subject of a substantial Federal environmental administrative or judicial action. (4)Impact from Federal facilitiesEach Federal agency, to the maximum extent practicable and permitted by applicable law, shall collect, maintain, and analyze information relating to the race, national origin, and income level, and other readily accessible and appropriate information, for communities of color, low-income communities, and Tribal and indigenous communities in proximity to any facility of the Federal agency that is— 
(A)subject to the reporting requirements under the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11001 et seq.), as required by Executive Order 12856 (42 U.S.C. 4321 note); and (B)expected to have a substantial environmental, human health, or economic effect on surrounding populations. 
(d)Consumption of fish and wildlife 
(1)In generalEach Federal agency shall develop, publish (unless prohibited by law), and revise, as practicable and appropriate, guidance on actions of the Federal agency that will impact fish and wildlife consumed by populations that principally rely on fish or wildlife for subsistence. (2)RequirementThe guidance described in paragraph (1) shall— 
(A)reflect the latest scientific information available concerning methods for evaluating the human health risks associated with the consumption of pollutant-bearing fish or wildlife; and (B)publish the risks of such consumption patterns. 
(e)Mapping and screening toolThe Administrator shall make available to the public an environmental justice mapping and screening tool (such as EJScreen or an equivalent tool) that includes, at a minimum, the following features: (1)Nationally consistent data. 
(2)Environmental data. (3)Demographic data, including data relating to race, ethnicity, and income. 
(4)Capacity to produce maps and reports by geographical area. (5)Data on national parks and other federally protected natural, historic, and cultural sites. 
(f)Judicial review and rights of actionAny person may commence a civil action— (1)to seek relief from, or to compel, an agency action under this section (including regulations promulgated pursuant to this section); or 
(2)otherwise to ensure compliance with this section (including regulations promulgated pursuant to this section). (g)Information sharingIn carrying out this section, each Federal agency, to the maximum extent practicable and permitted by applicable law, shall share information and eliminate unnecessary duplication of efforts through the use of existing data systems and cooperative agreements among Federal agencies and with State, local, and Tribal governments. 
(h)Codification of guidance 
(1)Council on Environmental QualitySections II and III of the guidance issued by the Council on Environmental Quality entitled Environmental Justice Guidance Under the National Environmental Policy Act and dated December 10, 1997, are enacted into law. (2)Environmental Protection AgencyThe guidance issued by the Environmental Protection Agency entitled EPA Policy on Consultation and Coordination with Indian Tribes: Guidance for Discussing Tribal Treaty Rights and dated February 2016 is enacted into law. 
40210.Ombudsmen 
(a)EstablishmentThe Administrator shall establish within the Environmental Protection Agency a position of Environmental Justice Ombudsman. (b)ReportingThe Environmental Justice Ombudsman shall— 
(1)report directly to the Administrator; and (2)not be required to report to the Office of Environmental Justice of the Environmental Protection Agency. 
(c)FunctionsThe Ombudsman shall— (1)in coordination with the Inspector General of the Environmental Protection Agency, establish an independent, neutral, accessible, confidential, and standardized process— 
(A)to receive, review, and process complaints and allegations with respect to environmental justice programs and activities of the Environmental Protection Agency; and (B)to assist individuals in resolving complaints and allegations described in subparagraph (A);  
(2)identify and thereafter review, examine, and make recommendations to the Administrator to address recurring and chronic complaints regarding specific environmental justice programs and activities of the Environmental Protection Agency identified by the Ombudsman pursuant to paragraph (1);  (3)review the Environmental Protection Agency’s compliance with policies and standards of the Environmental Protection Agency with respect to its environmental justice programs and activities; and 
(4)produce an annual report that details the findings of the regional staff, feedback received from environmental justice communities, and recommendations to increase cooperation between the Environmental Protection Agency and environmental justice communities. (d)Availability of reportThe Administrator shall make each report produced pursuant to subsection (c) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). 
(e)Regional staff 
(1)Authority of Environmental Justice OmbudsmanThe Administrator shall allow the Environmental Justice Ombudsman to hire such staff as the Environmental Justice Ombudsman determines to be necessary to carry out at each regional office of the Environmental Protection Agency the functions of the Environmental Justice Ombudsman described in subsection (c). (2)PurposesStaff hired pursuant to paragraph (1) shall— 
(A)foster cooperation between the Environmental Protection Agency and environmental justice communities; (B)consult with environmental justice communities on the development of policies and programs of the Environmental Protection Agency; 
(C)receive feedback from environmental justice communities on the performance of the Environmental Protection Agency; and (D)compile and submit to the Environmental Justice Ombudsman such information as may be necessary for the Ombudsman to produce the annual report described in subsection (c). 
(3)Full-time positionEach individual hired by the Environmental Justice Ombudsman under paragraph (1) shall be hired as a full-time employee of the Environmental Protection Agency. 40211.Access to parks, outdoor spaces, and public recreation opportunities (a)DefinitionsIn this section: 
(1)Eligible entity 
(A)In generalThe term eligible entity means— (i)a State; 
(ii)a political subdivision of a State, including— (I)a city; and 
(II)a county; (iii)a special purpose district, including park districts; and 
(iv)an Indian Tribe. (B)Political subdivisions and Indian TribesA political subdivision of a State or an Indian Tribe shall be considered an eligible entity only if the political subdivision or Indian Tribe represents or otherwise serves a qualifying urban area. 
(2)Outdoor recreation legacy partnership grant programThe term Outdoor Recreation Legacy Partnership Grant Program means the program established under subsection (b). (3)Qualifying urban areaThe term qualifying urban area means an area identified by the Census Bureau as an “urban area” in the most recent census. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. (b)EstablishmentThe Secretary shall establish an outdoor recreation legacy partnership grant program under which the Secretary may award grants to eligible entities for projects— 
(1)to acquire land and water for parks and other outdoor recreation purposes; (2)to develop new or renovate existing outdoor recreation facilities; and 
(3)to develop projects that provide opportunities for outdoor education and public lands volunteerism. (c)Matching requirement (1)In generalAs a condition of receiving a grant under subsection (b), an eligible entity shall provide matching funds in the form of cash or an in-kind contribution in an amount equal to not less than 100 percent of the amounts made available under the grant. 
(2)SourcesThe matching amounts referred to in paragraph (1) may include amounts made available from State, local, nongovernmental, or private sources. (3)WaiverThe Secretary may waive all or part of the matching requirement under paragraph (1) if the Secretary determines that— 
(A)no reasonable means are available through which an applicant can meet the matching requirement; and (B)the probable benefit of such project outweighs the public interest in such matching requirement. 
(d)Eligible uses 
(1)In generalA grant recipient may use a grant awarded under this section— (A)to acquire land or water that provides outdoor recreation opportunities to the public; and 
(B)to develop or renovate outdoor recreational facilities that provide outdoor recreation opportunities to the public, with priority given to projects that— (i)create or significantly enhance access to park and recreational opportunities in an urban or suburban area that lacks access to such activities; 
(ii)engage and empower underserved communities and youth; (iii)provide opportunities for youth employment or job training; 
(iv)establish or expand public-private partnerships, with a focus on leveraging resources; and (v)take advantage of coordination among various levels of government. 
(2)Limitations on useA grant recipient may not use grant funds for— (A)grant administration costs; 
(B)incidental costs related to land acquisition, including appraisal and titling; (C)operation and maintenance activities; 
(D)facilities that support semiprofessional or professional athletics; (E)indoor facilities such as recreation centers or facilities that support primarily non-outdoor purposes; or 
(F)acquisition of land or interests in land that restrict access to specific persons. (e)National park service requirementsIn carrying out the Outdoor Recreation Legacy Partnership Grant Program, the Secretary shall— 
(1)conduct an initial screening and technical review of applications received; and (2)evaluate and score all qualifying applications. 
(f)Reporting 
(1)Annual reportsNot later than 30 days after the last day of each report period, each State lead agency that receives a grant under this section shall annually submit to the Secretary performance and financial reports that— (A)summarize project activities conducted during the report period; and 
(B)provide the status of the project, including of description of how the project has improved access to parkland, open space, or recreational facilities from the community perspective. (2)Final reportsNot later than 90 days after the earlier of the date of expiration of a project period or the completion of a project, each State lead agency that receives a grant under this section shall submit to the Secretary a final report containing such information as the Secretary may require. 
(g)Revenue sharingSection 105(a)(2) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended— (1)in subparagraph (A), by striking and; 
(2)in subparagraph (B)— (A)by striking 25 percent and inserting 20 percent; and 
(B)by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(C)5 percent to provide grants under the Outdoor Recreation Legacy Partnership Grant Program established under section 40211 of the Environmental Justice For All Act.. 40212.Transit to trails grant program (a)DefinitionsIn this section: 
(1)Critically underserved communityThe term critically underserved community means— (A)a community that can demonstrate to the Secretary that the community has inadequate, insufficient, or no park space or recreation facilities, including by demonstrating— 
(i)quality concerns relating to the available park space or recreation facilities; (ii)the presence of recreational facilities that do not serve the needs of the community; or 
(iii)the inequitable distribution of park space for high-need populations, based on income, age, or other measures of vulnerability and need; (B)a community in which at least 50 percent of the population is not located within 1⁄2  mile of park space; 
(C)a community that is designated as a qualified opportunity zone under section 1400Z–1 of the Internal Revenue Code of 1986; or (D)any other community that the Secretary determines to be appropriate. 
(2)Eligible entityThe term eligible entity means— (A)a State; 
(B)a political subdivision of a State (including a city or a county) that represents or otherwise serves an urban area or a rural area; (C)a special purpose district (including a park district); 
(D)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) that represents or otherwise serves an urban area or a rural area; or (E)a metropolitan planning organization (as defined in section 134(b) of title 23, United States Code). 
(3)ProgramThe term program means the Transit to Trails Grant Program established under subsection (b)(1). (4)Rural areaThe term rural area means a community that is not an urban area. 
(5)SecretaryThe term Secretary means the Secretary of Transportation. (6)Transportation connector (A)In generalThe term transportation connector means a system that— 
(i)connects 2 zip codes or communities within a 175-mile radius of a designated service area; and (ii)offers rides available to the public. 
(B)InclusionsThe term transportation connector includes microtransits, bus lines, bus rails, light rail, rapid transits, or personal rapid transits. (7)Urban areaThe term urban area means a community that— 
(A)is densely developed; (B)has residential, commercial, and other nonresidential areas; and 
(C) 
(i)is an urbanized area with a population of 50,000 or more; or (ii)is an urban cluster with a population of— 
(I)not less than 2,500; and (II)not more than 50,000. 
(b)Grant program 
(1)EstablishmentThe Secretary shall establish a grant program, to be known as the Transit to Trails Grant Program, under which the Secretary shall award grants to eligible entities for— (A)projects that develop transportation connectors or routes in or serving, and related education materials for, critically underserved communities to increase access and mobility to Federal or non-Federal public land, waters, parkland, or monuments; or 
(B)projects that facilitate transportation improvements to enhance access to Federal or non-Federal public land and recreational opportunities in critically underserved communities. (2)Administration (A)In generalThe Secretary shall administer the program to assist eligible entities in the development of transportation connectors or routes in or serving, and related education materials for, critically underserved communities and Federal or non-Federal public land, waters, parkland, and monuments. 
(B)Joint partnershipsThe Secretary shall encourage joint partnership projects under the program, if available, among multiple agencies, including school districts, nonprofit organizations, metropolitan planning organizations, regional transportation authorities, transit agencies, and State and local governmental agencies (including park and recreation agencies and authorities) to enhance investment of public sources. (C)Annual grant project proposal solicitation, review, and approval (i)In generalThe Secretary shall— 
(I)annually solicit the submission of project proposals for grants from eligible entities under the program; and (II)review each project proposal submitted under subclause (I) on a timeline established by the Secretary. 
(ii)Required elements for project proposalA project proposal submitted under clause (i)(I) shall include— (I)a statement of the purposes of the project; 
(II)the name of the entity or individual with overall responsibility for the project; (III)a description of the qualifications of the entity or individuals identified under subclause (II); 
(IV)a description of— (aa)staffing and stakeholder engagement for the project; 
(bb)the logistics of the project; and (cc)anticipated outcomes of the project; 
(V)a proposed budget for the funds and time required to complete the project; (VI)information regarding the source and amount of matching funding available for the project; 
(VII)information that demonstrates the clear potential of the project to contribute to increased access to parkland for critically underserved communities; and (VIII)any other information that the Secretary considers to be necessary for evaluating the eligibility of the project for funding under the program. 
(iii)Consultation; approval or disapprovalThe Secretary shall, with respect to each project proposal submitted under this subparagraph, as appropriate— (I)consult with the government of each State in which the proposed project is to be conducted; 
(II)after taking into consideration any comments resulting from the consultation under subclause (I), approve or disapprove the proposal; and (III)provide written notification of the approval or disapproval to— 
(aa)the individual or entity that submitted the proposal; and (bb)each State consulted under subclause (I). 
(D)PriorityTo the extent practicable, in determining whether to approve project proposals under the program, the Secretary shall prioritize projects that are designed to increase access and mobility to local or neighborhood Federal or non-Federal public land, waters, parkland, monuments, or recreational opportunities. (3)Transportation planning procedures (A)ProceduresIn consultation with the head of each appropriate Federal land management agency, the Secretary shall develop, by rule, transportation planning procedures for projects conducted under the program that are consistent with metropolitan and statewide planning processes. 
(B)RequirementsAll projects carried out under the program shall be developed in cooperation with States and metropolitan planning organizations. (4)Non-Federal contributions (A)In generalAs a condition of receiving a grant under the program, an eligible entity shall provide funds in the form of cash or an in-kind contribution in an amount equal to not less than 100 percent of the amount of the grant. 
(B)SourcesThe non-Federal contribution required under subparagraph (A) may include amounts made available from State, local, nongovernmental, or private sources. (5)Eligible usesGrant funds provided under the program may be used— 
(A)to develop transportation connectors or routes in or serving, and related education materials for, critically underserved communities to increase access and mobility to Federal and non-Federal public land, waters, parkland, and monuments; and (B)to create or significantly enhance access to Federal or non-Federal public land and recreational opportunities in an urban area or a rural area. 
(6)Grant amountA grant provided under the program shall be— (A)not less than $25,000; and 
(B)not more than $500,000. (7)Technical assistanceIt is the intent of Congress that grants provided under the program deliver project funds to areas of greatest need while offering technical assistance to all applicants and potential applicants for grant preparation to encourage full participation in the program. 
(8)Public informationThe Secretary shall ensure that current schedules and routes for transportation systems developed after the receipt of a grant under the program are available to the public, including on a website maintained by the recipient of a grant. (c)Reporting requirement (1)Reports by grant recipientsThe Secretary shall require a recipient of a grant under the program to submit to the Secretary at least 1 performance and financial report that— 
(A)includes— (i)demographic data on communities served by the project; and 
(ii)a summary of project activities conducted after receiving the grant; and (B)describes the status of each project funded by the grant as of the date of the report. 
(2)Additional reportsIn addition to the report required under paragraph (1), the Secretary may require additional reports from a recipient, as the Secretary determines to be appropriate, including a final report. (3)DeadlinesThe Secretary shall establish deadlines for the submission of each report required under paragraph (1) or (2). 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each fiscal year. 40213.Every Kid OutdoorsSection 9001(b)(5) of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (Public Law 116–9; 133 Stat. 830) is repealed.  
40214.Protections for environmental justice communities against harmful Federal actions 
(a)Purpose; definitions 
(1)PurposeThe purpose of this section is to establish additional protections relating to Federal actions affecting environmental justice communities in recognition of the disproportionate burden of adverse human health or environmental effects faced by such communities. (2)DefinitionsIn this section: 
(A)Federal actionThe term Federal action means a proposed action that requires the preparation of an environmental impact statement, environmental assessment, categorical exclusion, or other document under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (B)Environmental impact statementThe term environmental impact statement means the detailed statement of environmental impacts of a proposed action required to be prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(b)Preparation of a community impact reportA Federal agency proposing to take a Federal action that has the potential to cause negative environmental or public health impacts on an environmental justice community shall prepare a community impact report assessing the potential impacts of the proposed action. (c)ContentsThe community impact report described in subsection (b) shall— 
(1)assess the degree to which a proposed Federal action affecting an environmental justice community will cause multiple or cumulative exposure to human health and environmental hazards that influence, exacerbate or contribute to adverse health outcomes; (2)assess relevant public health data and industry data concerning the potential for multiple or cumulative exposure to human health or environmental hazards in the area of the environmental justice community and historical patterns of exposure to environmental hazards and agencies shall assess these multiple, or cumulative effects, even if certain effects are not within the control or subject to the discretion of the Federal agency proposing the Federal action; 
(3)assess the impact of such proposed Federal action on such environmental justice community’s ability to access public parks, outdoor spaces, and public recreation opportunities;  (4)evaluate alternatives to or mitigation measures for the proposed Federal action that will— 
(A)eliminate or reduce any identified exposure to human health and environmental hazards described in paragraph (1) to a level that is reasonably expected to avoid human health impacts in environmental justice communities; and  (B)not negatively impact an environmental justice community’s ability to access public parks, outdoor spaces, and public recreation opportunities; and 
(5)analyze any alternative developed by members of an affected environmental justice community that meets the purpose and need of the proposed action. (d)DelegationFederal agencies shall not delegate responsibility for the preparation of a community impact report prepared under this section to any other entity. 
(e)National Environmental Policy Act requirements for environmental justice communitiesWhen carrying out the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a proposed Federal action that may affect an environmental justice community, a Federal agency shall— (1)consider all potential direct, indirect, and cumulative impacts caused by the action, alternatives to such action, and mitigation measures on the environmental justice community; 
(2)require any public comment period carried out during the scoping phase of the environmental review process to be no less than 90 days; (3)provide early and meaningful community involvement opportunities by— 
(A)holding multiple hearings in such community regarding the proposed Federal action in each prominent language within the environmental justice community; and (B)providing notice of any step or action in the National Environmental Policy Act process that involves public participation to any representative entities or organizations present in the environmental justice community including— 
(i)local religious organizations; (ii)civic associations and organizations; 
(iii)business associations of people of color; (iv)environmental and environmental justice organizations, including community-based grassroots organizations led by people of color; 
(v)homeowners’, tenants’, and neighborhood watch groups; (vi)local and Tribal governments; 
(vii)rural cooperatives; (viii)business and trade organizations; 
(ix)community and social service organizations; (x)universities, colleges, and vocational schools; 
(xi)labor and other worker organizations; (xii)civil rights organizations; 
(xiii)senior citizens’ groups; and (xiv)public health agencies and clinics; and 
(4)provide translations of publicly available documents made available pursuant to the National Environmental Policy Act in any language spoken by more than 5 percent of the population residing within the environmental justice community. (f)Communication methods and requirementsAny notice provided under subsection (e)(3)(B) shall be provided— 
(1)through communication methods that are accessible in the environmental justice community. Such methods may include electronic media, newspapers, radio, direct mailings, canvassing, and other outreach methods particularly targeted at communities of color, low-income communities, and Tribal and indigenous communities; and (2)at least 30 days before any hearing in such community or the start of any public comment period. 
(g)Requirements for actions requiring an environmental impact statementFor any proposed Federal action affecting an environmental justice community requiring the preparation of an environmental impact statement, the Federal agency shall provide the following information when giving notice of the proposed action: (1)A description of the proposed action. 
(2)An outline of the anticipated schedule for completing the process under the National Environmental Policy Act, with a description of key milestones. (3)An initial list of alternatives and potential impacts. 
(4)An initial list of other existing or proposed sources of multiple or cumulative exposure to environmental hazards that contribute to higher rates of serious illnesses within the environmental justice community. (5)An agency point of contact. 
(6)Timely notice of locations where comments will be received or public meetings held. (7)Any telephone number or locations where further information can be obtained. 
(h)National Environmental Policy Act requirements for Indian TribesWhen carrying out the requirements of the National Environmental Policy Act for a proposed Federal action that may affect an Indian Tribe, a Federal agency shall— (1)seek Tribal representation in the process in a manner that is consistent with the government-to-government relationship between the United States and Tribal governments, the Federal Government’s trust responsibility to federally recognized Tribes, and any treaty rights; 
(2)ensure that an Indian Tribe is invited to hold the status of a cooperating agency throughout the National Environmental Policy Act process for any proposed action that could impact an Indian Tribe including actions that could impact off reservation lands and sacred sites; and (3)invite an Indian Tribe to hold the status of a cooperating agency in accordance with paragraph (2) no later than the commencement of the scoping process for a proposed action requiring the preparation of an environmental impact statement. 
(i)Agency determinationsFederal agency determinations about the analysis of a community impact report described in this section shall be subject to judicial review to the same extent as any other analysis performed under the National Environmental Policy Act. (j)Effective dateThis section shall take effect one year after the date of enactment of this Act. 
(k)Savings clauseNothing in this section diminishes any right granted through the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to the public. 40215.Training of employees of Federal agencies (a)Initial trainingNot later than 1 year after the date of enactment of this Act, each employee of the Environmental Protection Agency, the Department of the Interior, and the National Oceanic and Atmospheric Administration shall complete an environmental justice training program to ensure that each such employee— 
(1)has received training in environmental justice; and (2)is capable of— 
(A)appropriately incorporating environmental justice concepts into the daily activities of the employee; and (B)increasing the meaningful participation of individuals from environmental justice communities in the activities of the applicable agency. 
(b)Mandatory participationEffective on the date that is 1 year after the date of enactment of this Act, each individual hired by the Environmental Protection Agency, the Department of the Interior, and the National Oceanic and Atmospheric Administration after that date shall be required to participate in environmental justice training. (c)Requirement relating to certain employees (1)In generalWith respect to each Federal agency that participates in the Working Group, not later than 30 days after the date on which an individual is appointed to the position of environmental justice coordinator, environmental justice ombudsman, or any other position the responsibility of which involves the conduct of environmental justice activities, the individual shall be required to possess documentation of the completion by the individual of environmental justice training. 
(2)EffectIf an individual described in paragraph (1) fails to meet the requirement described in that paragraph, the Federal agency at which the individual is employed shall transfer the individual to a different position until the date on which the individual completes environmental justice training. (3)EvaluationNot later than 3 years after the date of enactment of this Act, the Inspector General of each Federal agency that participates in the Working Group shall evaluate the training programs of such Federal agency to determine if such Federal agency has improved the rate of training of the employees of such Federal agency to ensure that each employee has received environmental justice training. 
40216.Environmental justice grant programs 
(a)Environmental justice community grant program 
(1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to eligible entities to assist the eligible entities in— (A)building capacity to address issues relating to environmental justice; and 
(B)carrying out any activity described in paragraph (4). (2)EligibilityTo be eligible to receive a grant under paragraph (1), an eligible entity shall be a nonprofit, community-based organization that conducts activities, including providing medical and preventive health services, to reduce the disproportionate health impacts of environmental pollution in the environmental justice community at which the eligible entity proposes to conduct an activity that is the subject of the application described in paragraph (3). 
(3)ApplicationTo be eligible to receive a grant under paragraph (1), an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— (A)an outline describing the means by which the project proposed by the eligible entity will— 
(i)with respect to environmental and public health issues at the local level, increase the understanding of the environmental justice community at which the eligible entity will conduct the project; (ii)improve the ability of the environmental justice community to address each issue described in clause (i);  
(iii)facilitate collaboration and cooperation among various stakeholders (including members of the environmental justice community); and (iv)support the ability of the environmental justice community to proactively plan and implement just sustainable community development and revitalization initiatives, including countering displacement and gentrification; 
(B)a proposed budget for each activity of the project that is the subject of the application; (C)a list of proposed outcomes with respect to the proposed project; 
(D)a description of the ways by which the eligible entity may leverage the funds of the eligible entity, or the funds made available through a grant under this subsection, to develop a project that is capable of being sustained beyond the period of the grant; and (E)a description of the ways by which the eligible entity is linked to, and representative of, the environmental justice community at which the eligible entity will conduct the project. 
(4)Use of fundsAn eligible entity may only use a grant under this subsection to carry out culturally and linguistically appropriate projects and activities that are driven by the needs, opportunities, and priorities of the environmental justice community at which the eligible entity proposes to conduct the project or activity to address environmental justice concerns and improve the health or environment of the environmental justice community, including activities— (A)to create or develop collaborative partnerships; 
(B)to educate and provide outreach services to the environmental justice community; (C)to identify and implement projects to address environmental or public health concerns; or 
(D)to develop a comprehensive understanding of environmental or public health issues. (5)Report (A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing the ways by which the grant program under this subsection has helped community-based nonprofit organizations address issues relating to environmental justice. 
(B)Public availabilityThe Administrator shall make each report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). (6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $25,000,000 for each of fiscal years 2023 through 2027. 
(b)State grant program 
(1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to States to enable the States— (A)to establish culturally and linguistically appropriate protocols, activities, and mechanisms for addressing issues relating to environmental justice; and 
(B)to carry out culturally and linguistically appropriate activities to reduce or eliminate disproportionately adverse human health or environmental effects on environmental justice communities in the State, including reducing economic vulnerabilities that result in the environmental justice communities being disproportionately affected. (2)Eligibility (A)ApplicationTo be eligible to receive a grant under paragraph (1), a State shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— 
(i)a plan that contains a description of the means by which the funds provided through a grant under paragraph (1) will be used to address issues relating to environmental justice at the State level; and (ii)assurances that the funds provided through a grant under paragraph (1) will be used only to supplement the amount of funds that the State allocates for initiatives relating to environmental justice. 
(B)Ability to continue programTo be eligible to receive a grant under paragraph (1), a State shall demonstrate to the Administrator that the State has the ability to continue each program that is the subject of funds provided through a grant under paragraph (1) after receipt of the funds. (3)Report (A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing— 
(i)the implementation of the grant program established under paragraph (1); (ii)the impact of the grant program on improving the ability of each participating State to address environmental justice issues; and 
(iii)the activities carried out by each State to reduce or eliminate disproportionately adverse human health or environmental effects on environmental justice communities in the State. (B)Public availabilityThe Administrator shall make each report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). 
(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $15,000,000 for each of fiscal years 2023 through 2027. (c)Tribal grant program (1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to Tribal Governments to enable the Indian Tribes— 
(A)to establish culturally and linguistically appropriate protocols, activities, and mechanisms for addressing issues relating to environmental justice; and (B)to carry out culturally and linguistically appropriate activities to reduce or eliminate disproportionately adverse human health or environmental effects on environmental justice communities in Tribal and indigenous communities, including reducing economic vul­ner­a­bil­i­ties that result in the Tribal and indigenous communities being disproportionately affected. 
(2)Eligibility 
(A)ApplicationTo be eligible to receive a grant under paragraph (1), a Tribal Government shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— (i)a plan that contains a description of the means by which the funds provided through a grant under paragraph (1) will be used to address issues relating to environmental justice in Tribal and indigenous communities; and 
(ii)assurances that the funds provided through a grant under paragraph (1) will be used only to supplement the amount of funds that the Tribal Government allocates for initiatives relating to environmental justice. (B)Ability to continue programTo be eligible to receive a grant under paragraph (1), a Tribal Government shall demonstrate to the Administrator that the Tribal Government has the ability to continue each program that is the subject of funds provided through a grant under paragraph (1) after receipt of the funds. 
(3)Report 
(A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing— (i)the implementation of the grant program established under paragraph (1); 
(ii)the impact of the grant program on improving the ability of each participating Indian Tribe to address environmental justice issues; and (iii)the activities carried out by each Tribal Government to reduce or eliminate disproportionately adverse human health or environmental effects on applicable environmental justice communities in Tribal and indigenous communities. 
(B)Public availabilityThe Administrator shall make each report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). (4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $25,000,000 for each of fiscal years 2023 through 2027. 
(d)Community-Based participatory research grant program 
(1)EstablishmentThe Administrator, in consultation with the Director, shall establish a program under which the Administrator shall provide not more than 25 multiyear grants to eligible entities to carry out community-based participatory research— (A)to address issues relating to environmental justice; 
(B)to improve the environment of residents and workers in environmental justice communities; and (C)to improve the health outcomes of residents and workers in environmental justice communities. 
(2)EligibilityTo be eligible to receive a multiyear grant under paragraph (1), an eligible entity shall be a partnership comprised of— (A)an accredited institution of higher education; and 
(B)a community-based organization. (3)ApplicationTo be eligible to receive a multiyear grant under paragraph (1), an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— 
(A)a detailed description of the partnership of the eligible entity that, as determined by the Administrator, demonstrates the participation of members of the community at which the eligible entity proposes to conduct the research; and (B)a description of— 
(i)the project proposed by the eligible entity; and (ii)the ways by which the project will— 
(I)address issues relating to environmental justice; (II)assist in the improvement of health outcomes of residents and workers in environmental justice communities; and 
(III)assist in the improvement of the environment of residents and workers in environmental justice communities. (4)Public availabilityThe Administrator shall make the results of the grants available provided under this subsection to the public, including by posting on the website of the Environmental Protection Agency a copy of the grant awards and an annual report at the beginning of each fiscal year describing the research findings associated with each grant provided under this subsection.  
(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2023 through 2027. 40217.Environmental justice basic training program (a)EstablishmentThe Administrator shall establish a basic training program, in coordination and consultation with nongovernmental environmental justice organizations, to increase the capacity of residents of environmental justice communities to identify and address disproportionately adverse human health or environmental effects by providing culturally and linguistically appropriate— 
(1)training and education relating to— (A)basic and advanced techniques for the detection, assessment, and evaluation of the effects of hazardous substances on human health; 
(B)methods to assess the risks to human health presented by hazardous substances; (C)methods and technologies to detect hazardous substances in the environment;  
(D)basic biological, chemical, and physical methods to reduce the quantity and toxicity of hazardous substances;  (E)the rights and safeguards currently afforded to individuals through policies and laws intended to help environmental justice communities address disparate impacts and discrimination, including— 
(i)environmental laws; and (ii)section 602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1); 
(F)public engagement opportunities through the policies and laws described in subparagraph (E); (G)materials available on the Clearinghouse;  
(H)methods related to expanding access to parks and other natural and recreational amenities; and (I)finding and applying for Federal grants related to environmental justice; and 
(2)short courses and continuation education programs for residents of communities who are located in close proximity to hazardous substances to provide— (A)education relating to— 
(i)the proper manner to handle hazardous substances; (ii)the management of facilities at which hazardous substances are located (including facility compliance protocols); and 
(iii)the evaluation of the hazards that facilities described in clause (ii) pose to human health; and (B)training on environmental and occupational health and safety with respect to the public health and engineering aspects of hazardous waste control. 
(b)Grant program 
(1)EstablishmentIn carrying out the basic training program established under subsection (a), the Administrator may provide grants to, or enter into any contract or cooperative agreement with, an eligible entity to carry out any training or educational activity described in subsection (a). (2)Eligible entityTo be eligible to receive assistance under paragraph (1), an eligible entity shall be an accredited institution of education in partnership with— 
(A)a community-based organization that carries out activities relating to environmental justice; (B)a generator of hazardous waste; 
(C)any individual who is involved in the detection, assessment, evaluation, or treatment of hazardous waste; (D)any owner or operator of a facility at which hazardous substances are located; or 
(E)any State government, Tribal Government, or local government. (c)Plan (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator, in consultation with the Director, shall develop and publish in the Federal Register a plan to carry out the basic training program established under subsection (a). 
(2)ContentsThe plan described in paragraph (1) shall contain— (A)a list that describes the relative priority of each activity described in subsection (a); and 
(B)a description of research and training relevant to environmental justice issues of communities adversely affected by pollution. (3)Coordination with Federal agenciesThe Administrator shall, to the maximum extent practicable, take appropriate steps to coordinate the activities of the basic training program described in the plan with the activities of other Federal agencies to avoid any duplication of effort. 
(d)Report 
(1)In generalNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing— (A)the implementation of the basic training program established under subsection (a); and 
(B)the impact of the basic training program on improving training opportunities for residents of environmental justice communities. (2)Public availabilityThe Administrator shall make the report required under paragraph (1) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2023 through 2027. 40218.National Environmental Justice Advisory Council (a)EstablishmentThe President shall establish an advisory council, to be known as the National Environmental Justice Advisory Council. 
(b)MembershipThe Advisory Council shall be comprised of 26 members who have knowledge of, or experience relating to, the effect of environmental conditions on communities of color, low-income communities, and Tribal and indigenous communities, including— (1)representatives of— 
(A)community-based organizations that carry out initiatives relating to environmental justice, including grassroots organizations led by people of color; (B)State governments, Tribal Governments, and local governments; 
(C)Indian Tribes and other indigenous groups; (D)nongovernmental and environmental organizations; and 
(E)private sector organizations (including representatives of industries and businesses); and (2)experts in the fields of— 
(A)socioeconomic analysis; (B)health and environmental effects; 
(C)exposure evaluation; (D)environmental law and civil rights law; and 
(E)environmental health science research. (c)Subcommittees; workgroups (1)EstablishmentThe Advisory Council may establish any subcommittee or workgroup to assist the Advisory Council in carrying out any duty of the Advisory Council described in subsection (d). 
(2)ReportUpon the request of the Advisory Council, each subcommittee or workgroup established by the Advisory Council under paragraph (1) shall submit to the Advisory Council a report that contains— (A)a description of each recommendation of the subcommittee or workgroup; and 
(B)any advice requested by the Advisory Council with respect to any duty of the Advisory Council. (d)DutiesThe Advisory Council shall provide independent advice and recommendations to the Environmental Protection Agency with respect to issues relating to environmental justice, including advice— 
(1)to help develop, facilitate, and conduct reviews of the direction, criteria, scope, and adequacy of the scientific research and demonstration projects of the Environmental Protection Agency relating to environmental justice; (2)to improve participation, cooperation, and communication with respect to such issues— 
(A)within the Environmental Protection Agency; (B)between the Environmental Protection Agency and other entities; and 
(C)between, and among, the Environmental Protection Agency and Federal agencies, State and local governments, Indian Tribes, environmental justice leaders, interest groups, and the public; (3)requested by the Administrator to help improve the response of the Environmental Protection Agency in securing environmental justice for communities of color, low-income communities, and Tribal and indigenous communities; and 
(4)on issues relating to— (A)the developmental framework of the Environmental Protection Agency with respect to the integration by the Environmental Protection Agency of socioeconomic programs into the strategic planning, annual planning, and management accountability of the Environmental Protection Agency to achieve environmental justice results throughout the Environmental Protection Agency; 
(B)the measurement and evaluation of the progress, quality, and adequacy of the Environmental Protection Agency in planning, developing, and implementing environmental justice strategies, projects, and programs; (C)any existing and future information management systems, technologies, and data collection activities of the Environmental Protection Agency (including recommendations to conduct analyses that support and strengthen environmental justice programs in administrative and scientific areas); 
(D)the administration of grant programs relating to environmental justice assistance; and (E)education, training, and other outreach activities conducted by the Environmental Protection Agency relating to environmental justice. 
(e)Meetings 
(1)Frequency 
(A)In generalSubject to subparagraph (B), the Advisory Council shall meet biannually. (B)Authority of AdministratorThe Administrator may require the Advisory Council to conduct additional meetings if the Administrator determines that the conduct of any additional meetings are necessary. 
(2)Public participation 
(A)In generalSubject to subparagraph (B), each meeting of the Advisory Council shall be open to the public to provide the public an opportunity— (i)to submit comments to the Advisory Council; and 
(ii)to appear before the Advisory Council. (B)Authority of AdministratorThe Administrator may close any meeting, or portion of any meeting, to the public. 
(f)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory Council. (g)Travel expensesThe Administrator may provide to any member of the Advisory Council travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Advisory Council. 
40219.Environmental Justice Clearinghouse 
(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a public internet-based clearinghouse, to be known as the Environmental Justice Clearinghouse.  (b)ContentsThe Clearinghouse shall be comprised of culturally and linguistically appropriate materials related to environmental justice, including— 
(1)information describing the activities conducted by the Environmental Protection Agency to address issues relating to environmental justice; (2)copies of training materials provided by the Administrator to help individuals and employees understand and carry out environmental justice activities; 
(3)links to web pages that describe environmental justice activities of other Federal agencies; (4)a directory of individuals who possess technical expertise in issues relating to environmental justice; 
(5)a directory of nonprofit and community-based organizations, including grassroots organizations led by people of color, that address issues relating to environmental justice at the local, State, and Federal levels (with particular emphasis given to nonprofit and community-based organizations that possess the capability to provide advice or technical assistance to environmental justice communities); and (6)any other appropriate information as determined by the Administrator, including information on any resources available to help address the disproportionate burden of adverse human health or environmental effects on environmental justice communities. 
(c)ConsultationIn developing the Clearinghouse, the Administrator shall consult with individuals representing academic and community-based organizations who have expertise in issues relating to environmental justice. (d)Annual reviewThe Advisory Council shall— 
(1)conduct a review of the Clearinghouse on an annual basis; and (2)recommend to the Administrator any updates for the Clearinghouse that the Advisory Council determines to be necessary for the effective operation of the Clearinghouse. 
40220.Public meetings 
(a)In generalNot later than 2 years after the date of enactment of this Act, and biennially thereafter, the Administrator shall hold public meetings on environmental justice issues in each region of the Environmental Protection Agency to gather public input with respect to the implementation and updating of environmental justice strategies and efforts of the Environmental Protection Agency. (b)Outreach to environmental justice communitiesThe Administrator, in advance of the meetings described in subsection (a), shall to the extent practicable hold multiple meetings in environmental justice communities in each region to provide meaningful community involvement opportunities. 
(c)NoticeNotice for the meetings described in subsections (a) and (b) shall be provided— (1)to applicable representative entities or organizations present in the environmental justice community including— 
(A)local religious organizations; (B)civic associations and organizations; 
(C)business associations of people of color; (D)environmental and environmental justice organizations; 
(E)homeowners’, tenants’, and neighborhood watch groups; (F)local and Tribal Governments; 
(G)rural cooperatives; (H)business and trade organizations; 
(I)community and social service organizations; (J)universities, colleges, and vocational schools; 
(K)labor organizations; (L)civil rights organizations; 
(M)senior citizens’ groups; and (N)public health agencies and clinics; 
(2)through communication methods that are accessible in the applicable environmental justice community, which may include electronic media, newspapers, radio, and other media particularly targeted at communities of color, low-income communities, and Tribal and indigenous communities; and (3)at least 30 days before any such meeting. 
(d)Communication methods and requirementsThe Administrator shall— (1)provide translations of any documents made available to the public pursuant to this section in any language spoken by more than 5 percent of the population residing within the applicable environmental justice community, and make available translation services for meetings upon request; and 
(2)not require members of the public to produce a form of identification or register their names, provide other information, complete a questionnaire, or otherwise fulfill any condition precedent to attending a meeting, but if an attendance list, register, questionnaire, or other similar document is utilized during meetings, it shall state clearly that the signing, registering, or completion of the document is voluntary. (e)Required attendance of certain employeesIn holding a public meeting under subsection (a), the Administrator shall ensure that at least 1 employee of the Environmental Protection Agency at the level of Assistant Administrator is present at the meeting to serve as a representative of the Environmental Protection Agency. 
40221.Environmental projects for environmental justice communitiesThe Administrator shall ensure that all environmental projects developed as part of a settlement relating to violations in an environmental justice community— (1)are developed through consultation with, and with the meaningful participation of, individuals in the affected environmental justice community; and 
(2)result in a quantifiable improvement to the health and well-being of individuals in the affected environmental justice community. 40222.Grants to further achievement of Tribal coastal zone objectives (a)Grants authorizedThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following: 
 
320.Grants to further achievement of tribal coastal zone objectives 
(a)Grants authorizedThe Secretary may award competitive grants to Indian Tribes to further achievement of the objectives of such a Tribe for its Tribal coastal zone. (b)Cost share (1)In generalThe Federal share of the cost of any activity carried out with a grant under this section shall be— 
(A)in the case of a grant of less than $200,000, 100 percent of such cost; and (B)in the case of a grant of $200,000 or more, 95 percent of such cost, except as provided in paragraph (2). 
(2)WaiverThe Secretary may waive the application of paragraph (1)(B) with respect to a grant to an Indian Tribe, or otherwise reduce the portion of the share of the cost of an activity required to be paid by an Indian Tribe under such paragraph, if the Secretary determines that the Tribe does not have sufficient funds to pay such portion. (c)CompatibilityThe Secretary may not award a grant under this section unless the Secretary determines that the activities to be carried out with the grant are compatible with this title and that the grantee has consulted with the affected coastal state regarding the grant objectives and purposes. 
(d)Authorized objectives and purposesAmounts awarded as a grant under this section shall be used for one or more of the objectives and purposes authorized under subsections (b) and (c), respectively, of section 306A. (e)FundingOf amounts appropriated to carry out this Act, $5,000,000 is authorized to carry out this section for each fiscal year. 
(f)DefinitionsIn this section: (1)Indian landThe term Indian land has the meaning that term has under section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501). 
(2)Tribal coastal zoneThe term Tribal coastal zone means any Indian land of an Indian Tribe that is within the coastal zone. (3)Tribal coastal zone objectiveThe term Tribal coastal zone objective means, with respect to an Indian Tribe, any of the following objectives: 
(A)Protection, restoration, or preservation of areas in the Tribal coastal zone of such Tribe that hold— (i)important ecological, cultural, or sacred significance for such Tribe; or 
(ii)traditional, historic, and esthetic values essential to such Tribe. (B)Preparing and implementing a special area management plan and technical planning for important coastal areas. 
(C)Any coastal or shoreline stabilization measure, including any mitigation measure, for the purpose of public safety, public access, or cultural or historical preservation.. (b)GuidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall issue guidance for the program established under the amendment made by subsection (a), including the criteria for awarding grants under such program based on consultation with Indian Tribes (as that term is defined in that amendment). 
(c)Use of State grants To fulfill Tribal objectivesSection 306A(c)(2) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455a(c)(2)) is amended by striking and after the semicolon at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and inserting ; and, and by adding at the end the following:  (F)fulfilling any Tribal coastal zone objective (as that term is defined in section 320).. 
(d)Other programs not affectedNothing in this section shall be construed to affect the ability of an Indian Tribe to apply for, receive assistance under, or participate in any program authorized by the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) or other related Federal laws. 40223.Cosmetic labeling (a)In generalChapter VI of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 361 et seq.) is amended by adding at the end the following: 
 
604.Labeling 
(a)Cosmetic products for professional use 
(1)Definition of professionalWith respect to cosmetics, the term professional means an individual who— (A)is licensed by an official State authority to practice in the field of cosmetology, nail care, barbering, or esthetics; 
(B)has complied with all requirements set forth by the State for such licensing; and (C)has been granted a license by a State board or legal agency or legal authority. 
(2)Listing of ingredientsCosmetic products used and sold by professionals shall list all ingredients and warnings, as required for other cosmetic products under this chapter. (3)Professional use labelingIn the case of a cosmetic product intended to be used only by a professional on account of a specific ingredient or increased concentration of an ingredient that requires safe handling by trained professionals, the product shall bear a statement as follows: To be Administered Only by Licensed Professionals. 
(b)Display requirementsA listing required under subsection (a)(2) and a statement required under subsection (a)(3) shall be prominently displayed— (1)in the primary language used on the label; and 
(2)in conspicuous and legible type in contrast by typography, layout, or color with other material printed or displayed on the label. (c)Internet salesIn the case of internet sales of cosmetics, each internet website offering a cosmetic product for sale to consumers shall provide the same information that is included on the packaging of the cosmetic product as regularly available through in-person sales, except information that is unique to a single cosmetic product sold in a retail facility, such as a lot number or expiration date, and the warnings and statements described in subsection (b) shall be prominently and conspicuously displayed on the website. 
(d)Contact informationThe label on each cosmetic shall bear the domestic telephone number or electronic contact information, and it is encouraged that the label include both the telephone number and electronic contact information, that consumers may use to contact the responsible person with respect to adverse events. The contact number shall provide a means for consumers to obtain additional information about ingredients in a cosmetic, including the ability to ask if a specific ingredient may be present that is not listed on the label, including whether a specific ingredient may be contained in the fragrance or flavor used in the cosmetic. The manufacturer of the cosmetic is responsible for providing such information, including obtaining the information from suppliers if it is not readily available. Suppliers are required to release such information upon request of the cosmetic manufacturer.. (b)MisbrandingSection 602 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 362) is amended by adding at the end the following: 
 
(g)If its labeling does not conform with a requirement under section 604.. (c)Effective dateSection 604 of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a), shall take effect on the date that is 1 year after the date of enactment of this Act. 
40224.Safer cosmetic alternatives for disproportionately impacted communities 
(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Commissioner of Food and Drugs, shall award grants to eligible entities— (1)to support research focused on the design of safer alternatives to chemicals in cosmetics with inherent toxicity or associated with chronic adverse health effects; or 
(2)to provide educational awareness and community outreach efforts to educate the promote the use of safer alternatives in cosmetics. (b)Eligible entitiesTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)be a public institution such as a university, a not-for-profit research institution, or a not-for-profit grassroots organization; and (2)not benefit from a financial relationship with a chemical or cosmetics manufacturer, supplier, or trade association. 
(c)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to applicants proposing to focus on— (1)replacing chemicals in professional cosmetic products used by nail and hair and beauty salon workers with safer alternatives; or 
(2)replacing chemicals in cosmetic products marketed to women and girls of color, including any such beauty, personal hygiene, and intimate care products, with safer alternatives. (d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2022 through 2027. 
40225.Safer child care centers, schools, and homes for disproportionately impacted communities 
(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Commissioner of Food and Drugs, in consultation with the Administrator of the Environmental Protection Agency, shall award grants to eligible entities to support research focused on the design of safer alternatives to chemicals in consumer, cleaning, toy, and baby products with inherent toxicity or that are associated with chronic adverse health effects. (b)Eligible entitiesTo be eligible to receive a grant under subsection (a), an entity shall— 
(1)be a public institution such as a university or a not-for-profit research institution; and (2)not benefit from a financial relationship with— 
(A)a chemical manufacturer, supplier, or trade association; or (B)a cleaning, toy, or baby product manufacturer, supplier, or trade association. 
(c)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to applicants proposing to focus on replacing chemicals in cleaning, toy, or baby products used by childcare providers with safer alternatives. (d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2022 through 2027. 
40226.Certain menstrual products misbranded if labeling does not include ingredients 
(a)In generalSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following:  (ee)If it is a menstrual product, such as a menstrual cup, a scented, scented deodorized, or unscented menstrual pad or tampon, a therapeutic vaginal douche apparatus, or an obstetrical and gynecological device described in section 884.5400, 884.5425, 884.5435, 884.5460, 884.5470, or 884.5900 of title 21, Code of Federal Regulations (or any successor regulation), unless its label or labeling lists the name of each ingredient or component of the product in order of the most predominant ingredient or component to the least predominant ingredient or component.. 
(b)Effective dateThe amendment made by subsection (a) applies with respect to products introduced or delivered for introduction into interstate commerce on or after the date that is one year after the date of the enactment of this Act. 40227.Support by National Institute of Environmental Health Sciences for research on health disparities impacting communities of colorSubpart 12 of part C of title IV of the Public Health Service Act (42 U.S.C. 285l et seq.) is amended by adding at the end the following new section: 
 
463C.Research on health disparities related to cosmetics impacting communities of color 
(a)In generalThe Director of the Institute shall award grants to eligible entities— (1)to expand support for basic, epidemiological, and social scientific investigations into— 
(A)the chemicals linked (or with possible links) to adverse health effects most commonly found in cosmetics marketed to women and girls of color, including beauty, personal hygiene, and intimate care products; (B)the marketing and sale of such cosmetics containing chemicals linked to adverse health effects to women and girls of color across their lifespans;  
(C)the use of such cosmetics by women and girls of color across their lifespans; or (D)the chemicals linked to the adverse health effects most commonly found in products used by nail, hair, and beauty salon workers;  
(2)to provide educational awareness and community outreach efforts to educate the promote the use of safer alternatives in cosmetics; and (3)to disseminate the results of any such research described in subparagraph (A) or (B) of paragraph (1) (conducted by the grantee pursuant to this section or otherwise) to help communities identify and address potentially unsafe chemical exposures in the use of cosmetics. 
(b)Eligible entitiesTo be eligible to receive a grant under subsection (a), an entity shall— (1)be a public institution such as a university, a not-for-profit research institution, or a not-for-profit grassroots organization; and 
(2)not benefit from a financial relationship with a chemical or cosmetics manufacturer, supplier, or trade association. (c)ReportNot later than the end 1 year after awarding grants under this section, and each year thereafter, the Director of the Institute shall issue for the public and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the results of the investigations funded under subsection (a), including— 
(1)summary findings on— (A)marketing strategies, product categories, and specific cosmetics containing ingredients linked to adverse health effects; and 
(B)the demographics of the populations marketed to and using these cosmetics for personal and professional use; and (2)recommended public health information strategies to reduce potentially unsafe exposures to cosmetics. 
(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for fiscal years 2022 through 2027.. 40228.Revenues for just transition assistance (a)Mineral leasing revenueThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended— 
(1)in section 7, by striking 12 ½ and inserting 18.75; (2)in section 17— 
(A)by striking 12.5 each place such term appears and inserting 18.75; and (B)by striking 12 ½ each place such term appears and inserting 18.75;  
(3)in section 31(e), by striking 162/3 each place such term appears and inserting 25;  (4)in section 17, by striking Lease sales shall be held for each State where eligible lands are available at least quarterly and more frequently if the Secretary of the Interior determines such sales are necessary. and inserting Lease sales may be held in each State no more than once each year.; and 
(5)in section 35— (A)by striking All and inserting (1) All; and 
(B)by adding at the end the following:  (2)Notwithstanding paragraph (1), any funds collected as a result of the amendments made by section 40228(a) of the Environmental Justice For All Act shall be distributed consistent with the manner provided in section 40228(d) of such Act.. 
(b)Conservation of resources feesThere is established a Conservation of Resources Fee of $4 per acre per year on producing Federal onshore and offshore oil and gas leases. (c)Speculative leasing feesThe fee for speculative leasing for Federal oil and gas nonproducing leases on- and off-shore shall be $6 per acre per year. 
(d)Deposit 
(1)All funds collected pursuant to subsections (b) and (c) shall be deposited in the Federal Energy Transition Economic Development Assistance Fund established in section 40229; (2)50 percent of funds collected as a result of the amendments made by this section shall be deposited in the Federal Energy Transition Economic Development Assistance Fund established in section 40229; and 
(3)50 percent of funds collected as a result of the amendments made by this section shall be returned to the States where production occurred. (e)Adjustment for inflationThe Secretary shall, by regulation at least once every four years, adjust each fee created by this section to reflect any change in the Consumer Price Index (all items, United States city average) as prepared by the Department of Labor. 
(f)DefinitionsFor the purposes of this section: (1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)Nonproducing leaseThe term nonproducing lease means any lease where oil or natural gas is produced for less than 90 days in a calendar year. 40229.Economic revitalization for fossil fuel dependent communities (a)PurposeThe purpose of this section is to promote economic revitalization, diversification, and development in communities that depend on fossil fuel mining, extraction, or refining for a significant amount of economic opportunities, or where a significant proportion of the population is employed at electric generating stations that use fossil fuels as the predominant fuel supply. 
(b)Establishment of Federal Energy Transition Economic Development Assistance FundThere is established in the Treasury of the United States a fund, to be known as the Federal Energy Transition Economic Development Assistance Fund. Such fund consists of amounts deposited under section 40228. (c)Distribution of fundsOf the amounts deposited into the Fund— 
(1)35 percent shall be distributed by the Secretary to States in which extraction of fossil fuels occurs on public lands, based on a formula reflecting existing production and extraction in each such State; (2)35 percent shall be distributed by the Secretary to States based on a formula reflecting the quantity of fossil fuels historically produced and extracted in each such State on public lands before the date of enactment of this Act; and 
(3)30 percent shall be allocated to a competitive grant program pursuant to subsection (e). (d)Use of Funds (1)In generalFunds distributed by the Secretary to States under paragraphs (1) and (2) of subsection (c) may be used for— 
(A)environmental remediation of lands and waters impacted by the full life-cycle of fossil fuel extraction and mining; (B)building partnerships to attract and invest in the economic future of historically fossil-fuel dependent communities; 
(C)increasing capacity and other technical assistance fostering long-term economic growth and opportunity in historically fossil-fuel dependent communities; (D)guaranteeing pensions, healthcare, and retirement security and providing a bridge of wage support until a displaced worker either finds new employment or reaches retirement; 
(E)severance payments for displaced workers; (F)carbon sequestration projects in natural systems on public lands; or 
(G)expanding broadband access and broadband infrastructure. (2)Priority to fossil fuel workersIn distributing funds under paragraph (1), the Secretary shall place a priority on displaced assisting workers dislocated from fossil fuel mining and extraction industries. 
(e)Competitive grant program 
(1)In generalThe Secretary shall establish a competitive grant program to provide funds to eligible entities for the purposes described in paragraph (3).  (2)Eligible entitiesFor the purposes of this subsection, the term eligible entities means local, State, and Tribal governments, development districts (as such term is defined in section 382E of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa–4)), nonprofits, labor unions, economic development agencies, and institutions of higher education, including community colleges. 
(3)Eligible use of fundsThe Secretary may award grants from amounts in the Fund for the purposes listed in subsection (d) and for— (A)existing job retraining and apprenticeship programs for displaced workers or for programs designed to promote economic development in communities affected by a downturn in fossil fuel extraction and mining; 
(B)developing projects that diversify local and regional economies, create jobs in new or existing non-fossil fuel industries, attract new sources of job-creating investment, and provide a range of workforce services and skills training; (C)internship programs in a field related to clean energy; and 
(D)the development and support of a clean energy— (i)certificate program at a labor organization; or 
(ii)a major or minor program at an institution of higher education, as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (f)Just transition advisory committee (1)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish an advisory committee to be known as the Just Transition Advisory Committee. 
(2)ChairThe President shall appoint a Chair of the Advisory Committee. (3)DutiesThe Advisory Committee shall— 
(A)advise, assist, and support the Secretary in the management and allocation of funds available under subsection (c) and in the establishment and administration of the Competitive Grant Program under subsection (e); and (B)develop procedures to ensure that States and applicants eligible to participate in the Competitive Grant Program established pursuant to subsection (e) are notified of availability of Federal funds pursuant to this subtitle. 
(4)MembershipThe total membership of the Advisory Committee shall not exceed 20 members and the Advisory Committee shall be composed of the following members appointed by the Chair: (A)A representative of the Assistant Secretary of Commerce for Economic Development. 
(B)A representative of the Secretary of Labor. (C)A representative of the Under Secretary for Rural Development. 
(D)Two individuals with professional economic development or workforce retraining experience. (E)An equal number of representatives from each of the following: 
(i)Labor unions. (ii)Nonprofit environmental organizations. 
(iii)Environmental justice organizations. (iv)Fossil fuel transition communities. 
(v)Public interest groups. (vi)Tribal and indigenous communities. 
(5)TerminationThe Just Transition Advisory Committee shall not terminate except by an Act of Congress. (g)Limit on Use of Funds (1)Administrative costsNot more than 7 percent of the amounts in the Fund may be used for administrative costs incurred in implementing this subtitle. 
(2)Limitation on funds to a single entityNot more than 5 percent of the amounts in the Fund may be awarded to a single eligible entity. (3)Calendar year limitationAt least 15 percent of the amount in the Fund must be spent in each calendar year. 
(h)Use of American iron, steel, and manufactured goodsNone of the funds appropriated or otherwise made available by this subtitle may be used for a project for the construction, alteration, maintenance, or repair of a public building or public work unless all of the iron, steel, and manufactured goods used in the project are produced in the United States unless such manufactured good is not produced in the United States. (i)Submission to CongressThe Secretary shall submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and to the Committees on Appropriations and Natural Resources in the House of Representatives, with the annual budget submission of the President, a list of projects, including a description of each project, that received funding under this section in the previous calendar year. 
(j)DefinitionsFor the purposes of this section: (1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)Advisory committeeThe term Advisory Committee means the Just Transition Advisory Committee established by this section. (3)Public landThe term public land means any land and interest in land owned by the United States within the several States and administered by the Secretary of the Interior or the Chief of the United States Forest Service, without regard to how the United States acquired ownership, including lands located on the Outer Continental Shelf but excluding lands held in trust for an Indian or Indian Tribe. 
(4)Fossil fuelThe term fossil fuel means coal, petroleum, natural gas, tar sands, oil shale, or any derivative of coal, petroleum, or natural gas. (5)Displaced workerThe term displaced worker means an individual who, due to efforts to reduce net emissions from public lands or as a result of a downturn in fossil fuel mining, extraction, or production, has suffered a reduction in employment or economic opportunities. 
(6)Fossil fuel transition communitiesThe term fossil fuel transition communities means a community— (A)that has been adversely affected economically by a recent reduction in fossil fuel mining, extraction, or production related activity, as demonstrated by employment data, per capita income, or other indicators of economic distress; 
(B)that has historically relied on fossil fuel mining, extraction, or production related activity for a substantial portion of its economy; or (C)in which the economic contribution of fossil fuel mining, extraction or production related activity has significantly declined. 
(7)Fossil fuel dependent communitiesThe term fossil fuel dependent communities means a community— (A)that depends on fossil fuel mining, and extraction, or refining for a significant amount of economic opportunities; or  
(B)where a significant proportion of the population is employed at electric generating stations that use fossil fuels as the predominant fuel supply. 40230.Evaluation by Comptroller General of the United StatesNot later than 2 years after the date of enactment of this Act, and biennially thereafter, the Comptroller General of the United States shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives, and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate, a report that contains an evaluation of the effectiveness of each activity carried out under this subtitle and the amendments made by this subtitle. 
CLow-Income Solar Energy 
40301.Short titleThis subtitle may be cited as the Low-Income Solar Energy Act. 40302.DefinitionsIn this subtitle, the term low-income, used with respect to a household, means a household that is eligible for a payment under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.), in accordance with— 
(1)section 2605(b)(2) of such Act (42 U.S.C. 8624(b)); and (2)State eligibility guidelines (consistent with such Act) for that payment. 
40303.Low-income home energy assistance 
(a)Authorization of appropriationsSection 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621) is amended— (1)in the first sentence of subsection (b), by striking 2607A), and all that follows and inserting 2607A), $6,075,000,000 for fiscal year 2022 and each subsequent fiscal year.; and 
(2)in subsection (e), by striking (e) of and inserting (f) of. (b)Reservation of fundsSection 2604 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8623) is amended— 
(1)by redesignating subsection (e) as subsection (f); and (2)by inserting after subsection (d) the following: 
 
(e) 
(1)Of the funds available to a State under subsection (a), a territory under subsection (b), or a tribal organization or other entity under subsection (d), up to 25 percent may be reserved by the State, territory, or organization or entity, for solar projects for covered housing. (2)The Secretary shall expand the program funded under section 2602(b) to include such solar projects, and for purposes of this title shall consider— 
(A)the funds used for such projects to be assistance for home energy costs; and (B)the projects to be activities that provide assistance for home energy costs, rather than to residential weatherization or other energy-related home repair. 
(3)In determining whether to award, under that program, funding that includes a portion for a solar project to a State, territory, or tribal organization or entity, the Secretary shall use the application and request processes specified in this title, with such adjustments as the Secretary may specify in regulations. (4)The Secretary shall issue regulations and guidance for States, territories, and tribal organizations and entities, that receive funds under subsection (a), (b), or (d) (referred to individually in this subsection as a covered recipient), to— 
(A)define the solar projects that may be funded through the reserved funds described in paragraph (1); (B)specify the circumstances and process under which a covered recipient, with an arrangement with a particular type of local agency or organization to distribute assistance for home energy costs, may instead enter into an arrangement with a different local agency or organization with expertise in solar projects, for such projects; and 
(C)specify how a covered recipient may distribute such funds in a manner that usefully finances the work of solar project developers and solar panel installers for such projects. (5)Not later than 6 months after the date of enactment of the Low-Income Solar Energy Act, the Secretary shall— 
(A)evaluate whether community solar projects could be administered through the program carried out under this title; and (B)prepare and submit to Congress a report containing the evaluation. 
(6)In this section, the term covered housing means federally assisted housing as defined in section 683 of the Housing and Community Development Act of 1992 (42 U.S.C. 13641), and housing occupied by a low-income household, as defined in section 40302 of the Low-Income Solar Energy Act..  (c)Use of fundsSection 2605(b)(1)(A) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(1)(A)) is amended by inserting , including the costs of solar projects for covered housing as defined in section 2604(e) after home energy costs. 
(d)Conforming amendmentSection 2609 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8628) is amended by inserting , including solar projects for covered housing or community solar projects under section 2604(e) after home repairs. 40304.Solar financing and workforce training (a)DefinitionsIn this section: 
(1)Community solar projectThe term community solar project means a project for the renewable generation of energy through solar power that has multiple subscribers that receive benefits on utility bills that are directly attributable to the project. (2)Community solar subscriptionThe term community solar subscription means ownership of a financial share in a community solar project that serves multiple consumers. 
(3)Eligible entityThe term eligible entity means a developer or installer of solar equipment. (4)Eligible householdThe term eligible household means a household that includes an eligible individual as defined in section 32(c)(1) of the Internal Revenue Code of 1986 for purposes of the credit under section 32 of that Code. 
(5)InterconnectionThe term interconnection has the meaning given the term in section 111(d)(15) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)(15)). (6)SecretaryThe term Secretary means the Secretary of Energy. 
(b)Solar financing program 
(1)In generalThe Secretary shall establish a solar financing program under which the Secretary shall offer a variety of financing mechanisms, including grants, loans, loan guarantees, and interest buy-downs, to support the deployment of solar projects for eligible households, in accordance with this subsection. (2)Grants (A)In generalUnder the program established under paragraph (1), the Secretary shall award grants to eligible entities for deploying residential solar projects or community solar projects— 
(i)that benefit eligible households; and (ii)in which the tariff, net metering, bill credit, or other valuation of solar energy generation, or the sale of that solar generation by a third party, enables a savings-to-investment ratio of at least 1:1 for an eligible entity over a period of not more than 10 years. 
(B)Use of fundsAn eligible entity that receives a grant under the program established under paragraph (1) shall use the grant only to pay for— (i)the cost and installation of solar equipment in buildings in which the dwelling units of eligible households are located, including the cost of materials, labor, and permitting; 
(ii)repairs or upgrades to the buildings described in clause (i) that may be needed to ensure that solar equipment is installed in a safe manner; and (iii)the cost of a community solar subscription. 
(3)Solar housing loans 
(A)In generalUnder the program established under paragraph (1), the Secretary shall provide loans at zero percent interest— (i)to owners of buildings— 
(I)that receive assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)); or (II)with respect to which a credit is allowable under section 42 of the Internal Revenue Code of 1986 for the taxable year in which the loan is provided; and 
(ii)for the purpose of— (I)installing solar equipment that benefits the dwelling unit of a tenant; 
(II)if necessary for the installation of solar equipment under subclause (I), making any upgrade to the building in which the dwelling unit is located; and (III)covering the cost of a community solar subscription. 
(B)Savings 
(i)In generalAn owner of a building receiving a loan under this subsection shall— (I)reduce the rent that each tenant described in clause (ii) is required to pay by an amount that is proportional to the savings obtained through any solar upgrades described in subparagraph (A); and 
(II)enter into an affordability agreement with the Secretary to ensure that the rent of the tenant remains affordable for the duration of the tenancy. (ii)Tenant describedA tenant referred to in clause (i) is a tenant that is in a low-income household and occupying a dwelling unit in the building, which dwelling unit is affected by a solar upgrade described in subparagraph (A). 
(C)Guidance; regulationThe Secretary shall— (i)publish guidance on what constitutes a benefit to the dwelling unit of a tenant under subparagraph (A)(ii)(I); and 
(ii)promulgate a regulation on the manner in which a community solar subscription under subparagraph (A)(ii)(III) shall be managed. (c)Community solar projectsThe Secretary shall establish a program under which the Secretary shall make grants for community solar projects— 
(1)to be used for costs associated with interconnection of the community solar project, including application fees, interconnection fees, engineering reviews, and other associated costs incurred during the interconnection process; (2)to be used for costs associated with upgrades to a distribution system, if the distribution system requires service or new equipment to accommodate the installation of the community solar project; and 
(3)led by nonprofit organizations to support the implementation of the projects for low-income households. (d)Minority and woman-Owned businessesThe Secretary shall, to the maximum extent practicable, contract with minority or women-owned businesses for the deployment of solar projects that are financed pursuant to this section. 
(e)Solar workforce program 
(1)DefinitionsIn this subsection: (A)Eligible participantThe term eligible participant means an individual who is a member of an underrepresented group, including— 
(i)an individual who is a religious, racial, or ethnic minority; (ii)a woman; 
(iii)a veteran; (iv)an individual with a disability; 
(v)an unemployed energy worker; (vi)an energy worker employed by a fossil fuel industry who is being transitioned away from that industry because of a State renewable program or Federal program, as determined by the Secretary; 
(vii)a socioeconomically disadvantaged individual; and (viii)a formerly incarcerated individual. 
(B)Local workforce development board; State workforce development boardThe terms local workforce development board and State workforce development board have the meanings given the terms local board and State board, respectively, in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (C)Program partnerThe term program partner means— 
(i)a business; (ii)an employer or industry association; 
(iii)a labor management organization; (iv)a local workforce development board or State workforce development board; 
(v)a 2- or 4-year institution of higher education that offers an educational program leading to an associate’s or bachelor’s degree in conjunction with a certificate of completion of an apprenticeship or other training program; (vi)the Armed Forces (including the National Guard and the Army Reserve); 
(vii)a nonprofit organization; (viii)a community-based organization; and 
(ix)an economic development agency. (2)EstablishmentThe Secretary shall establish a solar workforce program to assist eligible participants in pursuing careers in the solar energy industry, including as— 
(A)solar photovoltaic system installers; (B)solar technicians; 
(C)electrical system inspectors; and (D)other professionals in the solar industry, as determined by the Secretary. 
(3)CoursesIn carrying out the program established under paragraph (2), the Secretary shall create courses or seek to administer existing courses that provide— (A)job training, including through internships and work-based training in accordance with paragraph (4); 
(B)employment skills training; and (C)comprehensive support services that— 
(i)enhance the training experience and promote the professional development of participants; and (ii)help participants transition into the workforce. 
(4)Course partnersTo the maximum extent practicable, the Secretary shall partner with program partners to provide internships and work-based training as part of the job training offered under paragraph (3)(A). (5)Exam requirementAs a requirement for completing a course under paragraph (3), the Secretary shall require each participant in the course to earn an applicable industry-recognized entry-level certificate or other credential, as determined by the Secretary. 
(f)Guarantee of loans for acquisition of propertySection 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308) is amended by striking or (6) and inserting (6) the installation of solar energy equipment; or (7). (g)Power purchase agreements for public housing agenciesSection 6 of the United States Housing Act of 1937 (42 U.S.C. 1437d) is amended by adding at the end the following: 
 
(u)Power purchase agreements 
(1)In generalEach contract for contributions for a public housing agency shall provide that the agency may enter into third-party power purchase agreements with third-party providers for a period of not more than 20 years, in addition to a 2-year option period, for the installation of solar energy equipment in public housing projects. (2)UtilitiesWith respect to tenant-paid utilities, any solar rate savings from a power purchase agreement that may result in rebates to a family shall not be used in the calculation of lower utility allowances for the family that results in an increase in the rent paid by the family.. 
(h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section and the amendments made by this section $240,000,000 for each of fiscal years 2022 through 2026. 40305.Rulemaking relating to utility allowances (a)DefinitionsIn this section, the term covered housing means— 
(1)public housing, as defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)); and (2)tenant-based assistance provided under section 8(o) of such Act (42 U.S.C. 1437f(o)). 
(b)RulemakingThe Secretary of Housing and Urban Development shall promulgate regulations to provide that, with respect to covered housing, any solar rate savings for a dwelling unit that is associated with this subtitle or an amendment made by this subtitle shall not be used in the calculation of lower utility allowances for a family that results in an increase in the rent paid by the family. DClimate Action Planning for Ports 40401.Short titleThis subtitle may be cited as the Climate Action Planning for Ports Act of 2020.  
40402.Grants to reduce greenhouse gas emissions at ports 
(a)GrantsThe Administrator of the Environmental Protection Agency may award grants to eligible entities— (1)to implement plans to reduce greenhouse gas emissions at one or more ports or port facilities within the jurisdictions of the respective eligible entities; and 
(2)to develop climate action plans described in subsection (b)(2). (b)Application (1)In generalTo seek a grant under this section, an eligible entity shall submit an application to the Administrator of the Environmental Protection Agency at such time, in such manner, and containing such information and assurances as the Administrator may require. 
(2)Climate action planAt a minimum, each such application shall contain— (A)a detailed and strategic plan, to be known as a climate action plan, that outlines how the eligible entity will develop and implement climate change mitigation or adaptation measures through the grant; or 
(B)a request pursuant to subsection (a)(2) for funding for the development of a climate action plan. (3)Required componentsA climate action plan under paragraph (2) shall demonstrate that the measures proposed to be implemented through the grant— 
(A)will reduce greenhouse gas emissions at the port or port facilities involved pursuant to greenhouse gas emission reduction goals set forth in the climate action plan;  (B)will reduce other air pollutants at the port or port facilities involved pursuant to criteria pollutant emission reduction goals set forth in the climate action plan; 
(C)will implement emissions accounting and inventory practices to determine baseline emissions and measure progress; and (D)will ensure labor protections for workers employed directly at the port or port facilities involved, including by— 
(i)demonstrating that implementation of the measures proposed to be implemented through the grant will not result in a net loss of jobs at the port or port facilities involved; (ii)ensuring that laborers and mechanics employed by contractors and subcontractors on construction projects to implement the plan will be paid wages not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor under sections 3141 through 3144, 3146, and 3147 of title 40, United States Code; and 
(iii)requiring any projects initiated to carry out the plan with total capital costs of $1,000,000 or greater to utilize a project labor agreement and not impact any preexisting project labor agreement. (4)Other componentsIn addition to the components required by paragraph (3), a climate action plan under paragraph (2) shall demonstrate that the measures proposed to be implemented through the grant will do at least two of the following: 
(A)Improve energy efficiency at a port or port facility, including by using— (i)energy-efficient vehicles, such as hybrid, low-emission, or zero-emission vehicles; 
(ii)energy efficient cargo-handling, harbor vessels, or storage facilities such as energy-efficient refrigeration equipment; (iii)energy-efficient lighting; 
(iv)shore power; or (v)other energy efficiency improvements. 
(B)Deploy technology or processes that reduce idling of vehicles at a port or port facility. (C)Reduce the direct emissions of greenhouse gases and other air pollutants with a goal of achieving zero emissions, including by replacing and retrofitting equipment (including vehicles onsite, cargo-handling equipment, or harbor vessels) at a port or port facility. 
(5)Prohibited useAn eligible entity may not use a grant provided under this section— (A)to purchase fully automated cargo handling equipment; 
(B)to build, or plan to build, terminal infrastructure that is designed for fully automated cargo handling equipment; (C)to purchase, test, or develop highly automated trucks, chassis, or any related equipment that can be used to transport containerized freight; or 
(D)to extend to any independent contractor, independent owner, operator, or other entity that is not using employees for the sake of performing work on terminal grounds. (6)Coordination with stakeholdersIn developing a climate action plan under paragraph (2), an eligible entity shall— 
(A)identify and collaborate with stakeholders who may be affected by the plan, including local environmental justice communities and other near-port communities;  (B)address the potential cumulative effects of the plan on stakeholders when those effects may have a community-level impact; and 
(C)ensure effective advance communication with stakeholders to avoid and minimize conflicts. (c)PriorityIn awarding grants under this section, the Administrator of the Environmental Protection Agency shall give priority to applicants proposing— 
(1)to strive for zero emissions as a key strategy within the grantee’s climate action plan under paragraph (2); (2)to take a regional approach to reducing greenhouse gas emissions at ports; 
(3)to collaborate with near-port communities to identify and implement mutual solutions to reduce air pollutants at ports or port facilities affecting such communities, with emphasis given to implementation of such solutions in near-port communities that are environmental justice communities; (4)to implement activities with off-site benefits, such as by reducing air pollutants from vehicles, equipment, and vessels at sites other than the port or port facilities involved; and 
(5)to reduce localized health risk pursuant to health risk reduction goals that are set within the grantee’s climate action plan under paragraph (2).  (d)Model methodologiesThe Administrator of the Environmental Protection Agency shall— 
(1)develop model methodologies which grantees under this section may choose to use for emissions accounting and inventory practices referred to in subsection (b)(3)(C); and (2)ensure that such methodologies are designed to measure progress in reducing air pollution at near-port communities. 
(e)DefinitionsIn this section: (1)The term Administrator means the Administrator of the Environmental Protection Agency.  
(2)The term cargo-handling equipment includes— (A)ship-to-shore container cranes and other cranes; 
(B)container-handling equipment; and (C)equipment for moving or handling cargo, including trucks, reachstackers, top­load­ers, and forklifts. 
(3)The term eligible entity means— (A)a port authority; 
(B)a State, regional, local, or Tribal agency that has jurisdiction over a port authority or a port; (C)an air pollution control district; or 
(D)a private entity (including any nonprofit organization) that— (i)applies for a grant under this section in collaboration with an entity described in subparagraph (A), (B), or (C); and 
(ii)owns, operates, or uses a port facility, cargo equipment, transportation equipment, related technology, or a warehouse facility at a port or port facility.  (4)The term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects. 
(5)The term harbor vessel includes a ship, boat, lighter, or maritime vessel designed for service at and around harbors and ports. (6)The term inland port means a logistics or distribution hub that is located inland from navigable waters, where cargo, such as break-bulk cargo or cargo in shipping containers, is processed, stored, and transferred between trucks, rail cars, or aircraft. 
(7)The term port includes an inland port. (8)The term stakeholder— 
(9)The term stakeholder means residents, community groups, businesses, business owners, labor unions, commission members, or groups from which a near-port community draws its resources that— (A)have interest in the climate action plan of a grantee under this section; or 
(B)can affect or be affected by the objectives and policies of such a climate action plan. (f)Authorization of appropriations (1)In generalTo carry out this subtitle, there is authorized to be appropriated $250,000,000 for each of fiscal years 2022 through 2026. 
(2)Development of climate action plansIn addition to the authorization of appropriations in paragraph (1), there is authorized to be appropriated for grants pursuant to subsection (a)(2) to develop climate action plans $50,000,000 for fiscal year 2023, to remain available until expended. EOpen Back Better 40501.Short titleThis subtitle may be cited as the Open Back Better Act of 2020. 
40502.Facilities energy resiliency 
(a)DefinitionsIn this section: (1)Covered projectThe term covered project means a building project at an eligible facility that— 
(A)increases— (i)resiliency, including— 
(I)public health and safety; (II)power outages; 
(III)natural disasters; (IV)indoor air quality; and  
(V)any modifications necessitated by the COVID–19 pandemic; (ii)energy efficiency; 
(iii)renewable energy; and  (iv)grid integration; and 
(B)may have combined heat and power and energy storage as project components.  (2)Early childhood education programThe term early childhood education program has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). 
(3)Elementary schoolThe term elementary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  (4)Eligible facilityThe term eligible facility means a public facility, as determined by the Secretary, including— 
(A)a public school, including an elementary school and a secondary school; (B)a facility used to operate an early childhood education program; 
(C)a local educational agency; (D)a medical facility; 
(E)a local or State government building; (F)a community facility; 
(G)a public safety facility;  (H)a day care center; 
(I)an institution of higher education;  (J)a public library; and 
(K)a wastewater treatment facility.  (5)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low income communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects.  
(6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (7)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(8)Low incomeThe term low income, with respect to a household, means an annual household income equal to, or less than, the greater of— (A)80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and 
(B)200 percent of the Federal poverty line. (9)Low income communityThe term low income community means a census block group in which not less than 30 percent of households are low income. 
(10)Secondary schoolThe term secondary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (11)SecretaryThe term Secretary means the Secretary of Energy. 
(12)StateThe term State has the meaning given the term in section 3 of the Energy Policy and Conservation Act (42 U.S.C. 6202). (13)State Energy ProgramThe term State Energy Program means the State Energy Program established under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).  
(14)Tribal organization 
(A)In generalThe term tribal organization has the meaning given the term in section 3765 of title 38, United States Code. (B)Technical amendmentSection 3765(4) of title 38, United States Code, is amended by striking section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l)) and inserting section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(b)State programs 
(1)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall distribute grants to States under the State Energy Program, in accordance with the allocation formula established under that Program, to implement covered projects. (2)Use of funds (A)In generalSubject to subparagraph (B), grant funds under paragraph (1) may be used for technical assistance, project facilitation, and administration. 
(B)Technical assistanceA State may use not more than 10 percent of grant funds received under paragraph (1) to provide technical assistance for the development, facilitation, management, oversight, and measurement of results of covered projects implemented using those funds. (C)Environmental justice and other communitiesTo support communities adversely impacted by the COVID–19 pandemic, a State shall use not less than 40 percent of grant funds received under paragraph (1) to implement covered projects in environmental justice communities or low income communities. 
(D)Private financingA State receiving a grant under paragraph (1) shall— (i)to the extent practicable, leverage private financing for cost-effective energy efficiency, renewable energy, resiliency, and other smart-building improvements, such as by entering into an energy service performance contract; but 
(ii)maintain the use of grant funds to carry out covered projects with more project resiliency, public health, and capital-intensive efficiency and emission reduction components than are typically available through private energy service performance contracts.  (E)GuidanceIn carrying out a covered project using grant funds received under paragraph (1), a State shall, to the extent practicable, adhere to guidance developed by the Secretary pursuant to the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115) relating to distribution of funds, if that guidance will speed the distribution of funds under this subsection. 
(3)No matching requirementNotwithstanding any other provision of law, a State receiving a grant under paragraph (1) shall not be required to provide any amount of matching funding.  (4)ReportNot later than 1 year after the date on which grants are distributed under paragraph (1), and each year thereafter until the funds appropriated under paragraph (5) are no longer available, the Secretary shall submit a report on the use of those funds (including in the communities described in paragraph (2)(C)) to— 
(A)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate;  (B)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives;  
(C)the Committee on Energy and Natural Resources of the Senate; and (D)the Committee on Energy and Commerce of the House of Representatives.  
(5)FundingIn addition to any amounts made available to the Secretary to carry out the State Energy Program, there is appropriated to the Secretary, out of funds in the Treasury not otherwise appropriated, $18,000,000,000 to carry out this subsection, to remain available until September 30, 2027. (6)Supplement, not supplantFunds made available under paragraph (5) shall supplement, not supplant, any other funds made available to States for the State Energy Program or the weatherization assistance program established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.). 
(c)Federal Energy Management Program 
(1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall use the funds appropriated under paragraph (4) to provide grants under the AFFECT program under the Federal Energy Management Program of the Department of Energy to implement covered projects. (2)Private financingA recipient of a grant under paragraph (1) shall— 
(A)to the extent practicable, leverage private financing for cost-effective energy efficiency, renewable energy, resiliency, and other smart-building improvements, such as by entering into an energy service performance contract; but (B)maintain the use of grant funds to carry out covered projects with more project resiliency, public health, and capital-intensive efficiency and emission reduction components than are typically available through private energy service performance contracts.  
(3)ReportNot later than 1 year after the date on which grants are distributed under paragraph (1), and each year thereafter until the funds appropriated under paragraph (4) are no longer available, the Secretary shall submit a report on the use of those funds to— (A)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate;  
(B)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives; (C)the Committee on Energy and Natural Resources of the Senate; and 
(D)the Committee on Energy and Commerce of the House of Representatives. (4)FundingIn addition to any amounts made available to the Secretary to carry out the AFFECT program described in paragraph (1), there is appropriated to the Secretary, out of funds in the Treasury not otherwise appropriated, $500,000,000 to carry out this subsection, to remain available until September 30, 2027.  
(d)Tribal organizations 
(1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary, acting through the head of the Office of Indian Energy, shall distribute funds made available under paragraph (3) to tribal organizations to implement covered projects. (2)ReportNot later than 1 year after the date on which funds are distributed under paragraph (1), and each year thereafter until the funds made available under paragraph (3) are no longer available, the Secretary shall submit a report on the use of those funds to— 
(A)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate;  (B)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives; 
(C)the Committee on Energy and Natural Resources of the Senate; and (D)the Committee on Energy and Commerce of the House of Representatives.  
(3)FundingThere is appropriated to the Secretary, out of funds in the Treasury not otherwise appropriated, $1,500,000,000 to carry out this subsection, to remain available until September 30, 2027. (e)Use of American iron, steel, and manufactured goods (1)In generalExcept as provided in paragraph (2), none of the funds made available by or pursuant to this section may be used for a covered project unless all of the iron, steel, and manufactured goods used in the project are produced in the United States. 
(2)ExceptionsThe requirement under paragraph (1) shall be waived by the head of the relevant Federal department or agency in any case or category of cases in which the head of the relevant Federal department or agency determines that—  (A)adhering to that requirement would be inconsistent with the public interest; 
(B)the iron, steel, and manufactured goods needed for the project are not produced in the United States— (i)in sufficient and reasonably available quantities; and  
(ii)in a satisfactory quality; or (C)the inclusion of iron, steel, and relevant manufactured goods produced in the United States would increase the overall cost of the project by more than 25 percent. 
(3)Waiver publicationIf the head of a Federal department or agency makes a determination under paragraph (2) to waive the requirement under paragraph (1), the head of the Federal department or agency shall publish in the Federal Register a detailed justification for the waiver. (4)International agreementsThis subsection shall be applied in a manner consistent with the obligations of the United States under all applicable international agreements.  
(f)Wage rate requirements 
(1)In generalNotwithstanding any other provision of law, all laborers and mechanics employed by contractors and subcontractors on projects funded directly or assisted in whole or in part by the Federal Government pursuant to this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).  (2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.  
40503.Personnel 
(a)In generalTo carry out section 40502, the Secretary shall hire within the Department of Energy— (1)not less than 300 full-time employees in the Office of Energy Efficiency and Renewable Energy; 
(2)not less than 100 full-time employees, to be distributed among— (A)the Office of General Counsel; 
(B)the Office of Procurement Policy; (C)the Golden Field Office; 
(D)the National Energy Technology Laboratory; and  (E)the Office of the Inspector General; and 
(3)not less than 20 full-time employees in the Office of Indian Energy. (b)TimelineNot later than 60 days after the date of enactment of this Act, the Secretary shall— 
(1)hire all personnel under subsection (a); or  (2)certify that the Secretary is unable to hire all personnel by the date required under this subsection. 
(c)Contract hires 
(1)In generalIf the Secretary makes a certification under subsection (b)(2), the Secretary may hire on a contract basis not more than 50 percent of the personnel required to be hired under subsection (a). (2)DurationAn individual hired on a contract basis under paragraph (1) shall have an employment term of not more than 1 year.  
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $84,000,000 for each of fiscal years 2022 through 2031. (e)ReportNot later than 60 days after the date of enactment of this Act, and annually thereafter for 2 years, the Secretary shall submit a report on progress made in carrying out subsection (a) to— 
(1)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate; (2)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives; 
(3)the Committee on Energy and Natural Resources of the Senate; and (4)the Committee on Energy and Commerce of the House of Representatives.  
FSupporting the teaching of climate change in schools 
40601.FindingsCongress finds the following: (1)More than 80 percent of parents in the United States support the teaching of climate change. 
(2)86 percent of teachers in the United States feel that climate change should be taught in schools. (3)17 percent of teachers say they either do not have materials to teach climate change or they do not know enough about the subject to teach it. 
(4)Climate change is not a partisan or political issue. (5)There is a broad consensus among climate scientists that the human activities contributing to increases in greenhouse gas emissions are the dominant cause of climate change. 
(6)To meaningfully act upon our changing climate and changed world, young people need education about its causes, consequences, anticipated future impacts, and possible solutions. (7)Climate change is a social justice, racial justice, and human rights issue. 
(8)According to the National Center for Science Education, 37 States and the District of Columbia recognize human-caused climate change in their science education standards. (9)The National Science Teaching Association, the National Association of Geoscience Teachers, the National Association of Biology Teachers, and other professional organizations have called for greater support for science educators in teaching climate science and climate change. 
(10)In 2015, the California State PTA declared climate change a children’s issue. (11)In 2019, the California Association of School Psychologists declared climate change a potential threat to the psychological and social development of children. 
(12)Climate change is threatening students’ communities with intensifying natural disasters, increasing temperatures, rising sea levels, and other extreme weather threats. (13)Climate change disproportionately affects students of color and students in poverty, thereby exacerbating existing inequalities and limiting equality of opportunity. 
(14)Children represent a particularly vulnerable group because greenhouse gases emitted into the atmosphere will continue to accumulate over the coming decades and cause negative health outcomes. (15)Children are more vulnerable to the effects of criteria air pollutants emitted during the burning of fossil fuels. 
(16)Americans must unify behind addressing climate change for the good of this generation and all subsequent generations. (17)School districts should explore district-wide sustainability initiatives to educate students and reduce their carbon footprint. 
(18)Teaching climate change in schools will help students understand the human impact of climate change. (19)Teaching climate change in schools will help students understand that life on Earth depends on, is shaped by, and affects our climate. 
(20)Teaching climate change will help students develop energy literacy and may stimulate interest in STEM careers. (21)Teaching climate change will have consequences for Earth, human lives, and ecosystems around the world. 
(22)When students engage in a climate change curriculum, they can develop a greater sense of efficacy with respect to their capacity to address critical social and environmental issues. (23)The global impact of climate change and the urgency and magnitude of the challenge of addressing climate change will eventually fall on current students. 
40602.Sense of CongressThe Congress— (1)supports teaching climate change in public and private schools at all grade levels; 
(2)encourages the Federal Government, States, localities, nonprofit organizations, schools, and community organizations to teach climate change in appropriate programs and activities, with the goal of increasing public knowledge on the impacts that humans have on the climate; and (3)encourages school districts to provide robust resources to teachers and students so they can learn about climate change in a safe and open learning environment. 
GWomen and Climate Change 
40701.Short title; table of contents 
(a)Short titleThis subtitle may be cited as the Women and Climate Change Act of 2020. (b)Table of contentsThe table of contents for this subtitle is as follows: 
 
Sec. 40701. Short title; table of contents. 
Sec. 40702. Findings. 
Sec. 40703. Definitions. 
Sec. 40704. Statement of policy. 
Part 1—Strategies, Policies, and Programs 
Sec. 40711. Federal Interagency Working Group on Women and Climate Change. 
Sec. 40712. Development and implementation of strategy and policies to prevent and respond to the effects of climate change on women globally. 
Part 2—Oversight and Accountability 
Sec. 40721. Senior Coordinator for Women and Climate Change. 
Sec. 40722. Briefing and report. 
40702.FindingsCongress makes the following findings: (1)Women in the United States and around the world are the linchpin of families and communities and are often the first to feel the immediate and adverse effects of social, environmental, and economic stresses on their families and communities. 
(2)The United Nations has recognized, as one of the central organizing principles for its work, that no enduring solution to society’s most threatening social, economic and political problems can be found without the full participation, and the full empowerment, of the world’s women. (3)The United Nations Development Programme 2013 Human Development Report has found that the number of people living in extreme poverty could increase by up to 3,000,000,000 by 2050 unless environmental disasters are averted by coordinated global action. 
(4)Climate change is already forcing the most vulnerable communities and populations in developing countries to face unprecedented climate stress, including water scarcity and drought, as well as severe weather events and floods, which can lead to reduced agricultural productivity, food insecurity, and increased disease. (5)Climate change exacerbates issues of scarcity and lack of accessibility to primary natural resources, forest resources, and arable land for food production, thereby contributing to increased conflict and instability, as well as the workload and stresses on women farmers, who are estimated to produce 60 to 80 percent of the food in most developing countries. 
(6)Women will disproportionately face harmful impacts from climate change, particularly in poor and developing nations where women regularly assume increased responsibility for growing the family’s food and collecting water, fuel, and other resources. (7)Epidemics, such as malaria and zika, are expected to worsen and spread due to variations in climate, putting women (especially pregnant mothers and women who hope to become pregnant) and children without access to prevention and medical services at risk. 
(8)The direct and indirect effects of climate change have a disproportionate impact on marginalized women, such as environmental refugees and displaced persons, migrants, religious, racial, or ethnic minorities, adolescent girls, lesbian and trans women, women living in poverty, and women and girls with disabilities and those who are living with HIV. (9)Conflict has a disproportionate impact on the most vulnerable communities and populations, including women, and is fueled in the poorest regions of the world by harsher climates, leading to migration, refugee crises, and conflicts over scarce natural resources, including land and water. 
(10)Displaced, refugee, and stateless women and girls face extreme violence and threats, including— (A)being forced to exchange sex for food and humanitarian supplies; 
(B)being at increased risk of rape, sexual exploitation, and abuse; and (C)being at increased risk for HIV, sexually transmitted infections (STIs), unplanned pregnancy, and poor reproductive health. 
(11)It is predicted that climate change will lead to increasing frequency and intensity of extreme weather conditions, precipitating the occurrence of natural disasters around the globe. (12)The relocation and death of women, and especially mothers, as a result of climate-related disasters often has devastating impacts on social support networks, family ties, and the coping capacity of families and communities. 
(13)The ability of women to adapt to climate change is constrained by a lack of economic freedoms, property and inheritance rights, and access to financial resources, education, family planning and reproductive health, and new tools, equipment, and technology. (14)Despite having a unique capacity and knowledge to promote and provide for adaptation to climate change, women often have insufficient resources to undertake such adaptation. 
(15)Women are shown to have a multiplier effect because women use their income and resources, when given the necessary tools, to increase the well-being of their children and families, and thus play a critical role in reducing food insecurity, poverty, and socioeconomic effects of climate change. (16)Women are often underrepresented in the development and formulation of policy regarding mitigation and adaptation to climate change, even though women are often in the best position to provide and consult on adaptive strategies. 
40703.DefinitionsIn this subtitle: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives. 
(2)Climate changeThe term climate change means a change of climate that is attributed directly or indirectly to— (A)human activity; and 
(B)altering the composition of the global atmosphere. (3)Developing countryThe term developing country means a country classified by the World Bank as having a low-income or lower-middle-income economy. 
(4)Disparate impactThe term disparate impact refers to the historical and ongoing impacts of the pattern and practice of discrimination in employment, education, housing, banking, health, and nearly every other aspect of life in the economy, society, or culture that have an adverse impact on minorities, women, or other protected groups, regardless of whether such practices were motivated by discriminatory intent. (5)Environmental disastersThe term environmental disasters means specific events caused by human activity that result in seriously negative effects on the environment. 
(6)Environmental refugeesThe term environmental refugees means people displaced because of environmental causes, notably land loss and degradation, and natural disasters, who have left their community or country of origin. (7)Extreme povertyThe term extreme poverty means having an income level or living standard at a level of extreme deprivation based on living with income below 50 percent of the poverty line as established by the individual country at issue, or below $1.90 per day as determined by the World Bank. 
(8)Extreme weatherThe term extreme weather means unexpected, unusual, unpredictable, severe, or unseasonal weather that is at the extremes of the historical distribution range that has been seen in the past. (9)Federal agencyThe term Federal agency means any executive department, Government corporation, Government-controlled corporation, or other establishment in the executive branch of the Government (including the Executive Office of the President), or any independent regulatory agency. 
(10)Food insecurityThe term food insecurity means a lack of consistent access to food. (11)Most vulnerable communities and populationsThe term most vulnerable communities and populations means communities and populations, including women, impoverished communities, adolescent girls, people with disabilities, indigenous peoples, refugees, displaced persons, migrants, religious, racial, or ethnic minorities, lesbian and trans women, women living in poverty, women and girls with disabilities, and those who are living with HIV, who are at risk of substantial adverse impacts of climate change and have limited capacity to respond to such impacts. 
(12)PovertyThe term poverty means an income level and living standard insufficient to meet basic needs. 40704.Statement of policyIt is the policy of the United States, in partnership with affected countries, donor country governments, international financial institutions, international nongovernmental organizations, multilateral organizations, and civil society groups, especially those led by women, to combat the leading causes of climate change, mitigate the effects of climate change on women and girls, and elevate the participation of women in policy, program, and community decision-making processes with respect to climate change, by— 
(1)establishing the Federal Interagency Working Group on Women and Climate Change, the mission of which is to prevent and respond to the effects of climate change on women globally; and (2)implementing a coordinated, integrated, evidence-based, and comprehensive strategy on women and climate change throughout United States policies in the future. 
1Strategies, Policies, and Programs 
40711.Federal Interagency Working Group on Women and Climate Change 
(a)EstablishmentThere is established in the Department of State a Federal Interagency Working Group on Women and Climate Change (in this subtitle referred to as the Working Group). (b)ChairpersonThe Senior Coordinator for Women and Climate Change designated pursuant to section 40721 shall serve as the chairperson of the Working Group. 
(c)Membership 
(1)In generalThe Working Group shall be composed of one senior-level representative from each of the Federal agencies described in paragraph (2), as selected by the head of the respective agency from the senior ranks of that agency. (2)AgenciesThe agencies described in this paragraph are the following: 
(A)The Department of State, including— (i)the Office of Global Women’s Issues; 
(ii)the Office of Civil Rights; (iii)the Bureau of Oceans and International Environmental and Scientific Affairs; 
(iv)the Bureau of Population, Refugees, and Migration; (v)the Bureau of Democracy, Human Rights, and Labor; and 
(vi)the Bureau of International Organization Affairs. (B)The United States Agency for International Development. 
(C)The Centers for Disease Control and Prevention. (D)The Environmental Protection Agency. 
(E)The National Oceanic and Atmospheric Administration. (F)The National Institutes of Health. 
(G)The National Science Foundation. (H)The Council on Environmental Quality. 
(I)Such other agencies as may be designated by the Senior Coordinator for Women and Climate Change. (d)FunctionsThe Working Group shall— 
(1)coordinate and integrate the development of all policies and activities of the Federal Government across all agencies relating to— (A)combating the effects of climate change on women in the national and international sphere; and 
(B)improving the response and strategy of the Federal Government to fight climate change for the security of the United States and the international community; (2)allow each member of the Working Group to act as a representative for the Working Group within the Federal department or agency of such member to facilitate implementation of the Working Group policies within such department or agency; 
(3)ensure that all relevant Federal departments or agencies comply with appropriate guidelines, policies, and directives from the Working Group, the Department of State, and other Federal departments or agencies with responsibilities relating to climate change; (4)ensure that Federal departments or agencies, State governments, and relevant congressional committees, in consultation with nongovernmental organizations and policy experts in the field and State and local government officials who administer or direct policy for programs relating to climate change and women— 
(A)have access to, receive, and appropriately disseminate best practices in the administration of such programs; (B)have adequate resources to maximize the public awareness of such programs; 
(C)increase the reach of such programs; (D)share relevant data; and 
(E)issue relevant guidance; and (5)identify and disseminate best practices for improved collection on the part of each Federal department or agency of data relevant to the disparate impact of climate change on women, including in— 
(A)unpaid care work; (B)community advocacy, activism, and representation; 
(C)women’s and girls’ access to education; (D)access to comprehensive health care, including reproductive health and rights; 
(E)desertification and food insecurity; (F)community infrastructure, multilevel Government adaptability, and climate resilience; 
(G)climate and weather-related crisis response, including safety from gender-based violence; and (H)women’s involvement and leadership in the development of frameworks and policies for climate resilience. 
(e)ConsultationThe Working Group may consult and obtain recommendations from such independent nongovernmental policy experts, State and local government officials, independent groups and organizations, or other groups or organizations as the Senior Coordinator for Women and Climate Change determines will assist in carrying out the mission of the Working Group. (f)Frequency of meetingsThe Working Group shall— 
(1)meet not less frequently than once each quarter to discuss and develop policies, projects, and programs; and (2)meet with the Senior Coordinator for Women and Climate Change not less frequently than once each month to report on and discuss implementation of such policies, projects, and programs. 
40712.Development and implementation of strategy and policies to prevent and respond to the effects of climate change on women globally 
(a)Initial strategy requiredNot later than 180 days after the date of the enactment of this Act, the Senior Coordinator for Women and Climate Change and the Ambassador-at-Large for the Office of Global Women’s Issues of the Department of State, in consultation with the Working Group, shall develop and submit to the appropriate congressional committees a United States National and International Strategy to prevent and respond to the effects of climate change on women. (b)ContentsThe strategy submitted under subsection (a) shall include— 
(1)recognizing the disparate impacts of climate change on women and the efforts of women globally to address climate change; (2)taking effective action— 
(A)to prevent and respond to climate change and mitigate the effects of climate change on women around the world; and (B)to promote gender equality, economic growth, public health, racial justice, and human rights; 
(3)implementing the United Nations Sustainable Development Goals listed in subsection (f), through and beyond 2030, as part of the strategy to prevent and respond to the effects of climate change on women globally; (4)implementing balanced gender participation to avoid reinforcing binary roles, especially among individuals from the communities most impacted, in climate change adaptation and mitigation efforts, including in governance and diplomatic positions within the United States Government; 
(5)working at the local, national, and international levels, including with individuals, families, and communities, to prevent and respond to the effects of climate change on women; (6)systematically integrating and coordinating efforts to prevent and respond to the effects of climate change on women internationally into United States foreign policy and foreign assistance programs; 
(7)investing in research on climate change through appropriate Federal departments or agencies and funding of university and independent research groups on the various causes and effects of climate change; (8)developing and implementing gender-sensitive frameworks in policies to address climate change that account for the specific impacts of climate change on women; 
(9)developing policies to support women who are particularly vulnerable to the impacts of climate change to prepare for, build their resilience to, and adapt to such impacts, including a commitment to increase education and training opportunities for women to develop local resilience plans to address the effects of climate change; (10)developing and investing in programs for the education and empowerment of women and girls in the United States and across the global community, including to gather information on how climate change is affecting their lives and for guidance on the needs of their families and communities in the face of climate change, in coordination with the diplomatic missions of other countries; 
(11)consulting with representatives of civil society, including nongovernmental organizations, community and faith-based organizations, multilateral organizations, local and international civil society groups, and local climate change organizations and their beneficiaries, that have demonstrated experience in preventing and responding to the effects of climate change on women; (12)supporting and building local capacity in developing countries, including with respect to governments at all levels and nongovernmental organizations (especially women-led), to prevent and respond to the effects of climate change on women; 
(13)developing programs to empower women in communities to have a voice in the planning, design, implementation, and evaluation of strategies to address climate change so that their roles and resources are taken into account; (14)including women in economic development planning, policies, and practices that directly improve conditions that result from climate change; 
(15)integrating a gender approach in all policies and programs in the United States that are globally related to climate change; and (16)ensuring that such policies and programs support women globally to prepare for, build resilience for, and adapt to, climate change. 
(c)UpdatesThe Senior Coordinator for Women and Climate Change shall— (1)consult with the Working Group to collect information and feedback; and 
(2)update the strategy and programs to prevent and respond to the effects of climate change on women globally, as the Senior Coordinator for Women and Climate Change considers appropriate. (d)Implementation plan and budget requiredNot later than 60 days after the date of the submittal of the strategy under subsection (a), the Senior Coordinator for Women and Climate Change shall submit to the appropriate congressional committees an implementation plan and budget for the strategy. 
(e)Assistance and consultationThe Senior Coordinator for Women and Climate Change shall assist and provide consultation to the Secretary of State in preventing and responding to the effects of climate change on women globally. (f)United Nations Sustainable Development Goals through and beyond 2030The United Nations Sustainable Development Goals listed in this subsection are the following: 
(1)Ending poverty in all its forms everywhere. (2)Ending hunger, achieving food security and improved nutrition, and promoting sustainable agriculture. 
(3)Ensuring healthy lives and promoting well-being for all and at all ages. (4)Ensuring inclusive, equitable, and quality education and promoting lifelong learning opportunities for all. 
(5)Achieving gender equality and empowering all women and girls. (6)Ensuring the availability and sustainable management of water and sanitation for all. 
(7)Ensuring access to affordable, reliable, sustainable, and modern energy for all. (8)Promoting sustained, inclusive, and sustainable economic growth, full and productive employment, and decent work for all. 
(9)Building resilient infrastructure, promoting inclusive and sustainable industrialization, and fostering innovation. (10)Reducing inequality within and among countries. 
(11)Making cities and human settlements inclusive, safe, resilient, and sustainable. (12)Ensuring sustainable consumption and production patterns. 
(13)Taking urgent action to combat climate change and its impacts. (14)Conserving and sustainably using the oceans, seas, and marine resources for sustainable development. 
(15)Protecting, restoring, and promoting sustainable use of terrestrial ecosystems, sustainably managing forests, combating desertification, and halting and reversing land degradation and biodiversity loss. (16)Promoting peaceful and inclusive societies for sustainable development, providing access to justice for all, and building effective, accountable and inclusive institutions at all levels. 
(17)Strengthening the means of policy implementation and revitalizing the global partnership for sustainable development. 2Oversight and Accountability 40721.Senior Coordinator for Women and Climate Change (a)EstablishmentThe Ambassador-at-Large of the Office of Global Women’s Issues of the Department of State shall designate an individual to serve as a Senior Advisor, or equivalent role, who shall serve concurrently as the Senior Coordinator for Women and Climate Change. 
(b)DutiesThe Senior Coordinator for Women and Climate Change shall— (1)direct the activities, policies, programs, and funding of the Department of State relating to the effects of climate change on women, including with respect to efforts to prevent and respond to those effects; 
(2)advise the Secretary of State, the relevant heads of other Federal departments and independent agencies, and other entities within the Executive Office of the President, regarding the establishment of— (A)policies, goals, objectives, and priorities for addressing and combating the effects of climate change on women; and 
(B)mechanisms to improve the effectiveness, coordination, impact, and outcomes of programs relating to addressing and combating the effects of climate change on women, in coordination with experts in the field, nongovernmental organizations, and foreign governments; and (3)identify and assist in the resolution of any disputes that arise between Federal agencies relating to policies and programs to address and combat the effects of climate change on women or other matters within the responsibility of the Office of Global Women’s Issues. 
(c)ReportingThe Senior Coordinator for Women and Climate Change shall report to the Ambassador-at-Large for the Office of Global Women’s Issues and the Secretary of State. 40722.Briefing and reportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Ambassador-at-Large and the Senior Coordinator for Women and Climate Change shall jointly— 
(1)brief the appropriate congressional committees on— (A)the effects of climate change on women; and 
(B)the prevention and response strategies, programming, and associated outcomes with respect to climate change; and (2)submit to the appropriate congressional committees an assessment of the human and financial resources necessary to fulfill the purposes of and carry out this subtitle. 
HClean School Bus 
40801.Short titleThis subtitle may be cited as the Clean School Bus Act of 2020. 40802.Clean School Bus Grant Program (a)DefinitionsIn this section: 
(1)Electric school busThe term electric school bus means a school bus that is propelled— (A)to a significant extent by an electric motor that— 
(i)draws electricity from a battery; and (ii)is capable of being recharged from an external source of electricity; or 
(B)by 1 or more hydrogen fuel cells. (2)Eligible entityThe term eligible entity means— 
(A)1 or more local, regional, or State governmental entities responsible for— (i)providing school bus service to 1 or more public school systems; or 
(ii)purchasing school buses for use by 1 or more public school systems; (B)a nonprofit school transportation association; or 
(C)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)). (3)Fuel cellThe term fuel cell has the meaning given the term in section 803 of the Energy Policy Act of 2005 (42 U.S.C. 16152). 
(4)ProgramThe term program means the Clean School Bus Grant Program established under subsection (b)(1). (5)School busThe term school bus has the meaning given the term schoolbus in section 30125(a) of title 49, United States Code. 
(6)Scrap 
(A)In generalThe term scrap means, with respect to a school bus engine replaced using funds awarded under the program, to recycle, crush, or shred the engine within such period and in such manner as determined by the Secretary. (B)ExclusionThe term scrap does not include selling, leasing, exchanging, or otherwise disposing of an engine described in subparagraph (A) for use in another motor vehicle in any location. 
(7)SecretaryThe term Secretary means the Secretary of Energy. (b)Clean School Bus Grant Program (1)EstablishmentThe Secretary shall establish in the Office of Energy Efficiency and Renewable Energy of the Department of Energy a program, to be known as the Clean School Bus Grant Program, for awarding grants on a competitive basis to eligible entities for the replacement of certain existing school buses. 
(2)ApplicationsTo be eligible to receive a grant under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require, including— (A)a certification that no public work or service normally performed by a public employee will be privatized or subcontracted in carrying out a project under the grant; and 
(B)to ensure a fair assessment of total workforce impact, a detailed accounting of the workforce of the eligible entity at the time of application, including— (i)the number of employees, organized by salary; 
(ii)the bargaining unit status of each employee; (iii)the full- or part-time status of each employee; and 
(iv)the job title of each employee. (3)Priority of grant applications (A)In generalThe Secretary shall give highest priority under the program to proposed projects of eligible entities that— 
(i)serve the neediest students, as described in subparagraph (B); and (ii)will most reduce emissions, as described in subparagraph (C). 
(B)Neediest students describedThe neediest students referred to in subparagraph (A)(i) are students who are eligible for free or reduced price lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). (C)Most emissions-reducing projects describedThe projects that will most reduce emissions referred to in subparagraph (A)(ii) are projects that— 
(i)will replace the most polluting diesel school buses with the cleanest running electric school buses, as indicated by— (I)the age of the school buses to be replaced; 
(II)the emissions control technologies on the school buses to be replaced; (III)the annual vehicle miles traveled by the school buses to be replaced; 
(IV)the source of electricity or hydrogen used to power the electric school buses; and (V)any other factors the Secretary determines to be relevant; or 
(ii)will complement the use of grant funds through other activities that— (I)will enable broader deployment of electric vehicles, such as securing additional sources of funding through public-private partnerships with utilities, grants from other entities, or issuance of school bonds; or 
(II)will achieve further reductions in emissions, such as installing solar panels to charge electric school buses purchased with grant funds. (D)Additional considerationsIn giving additional consideration to eligible entities seeking grants to purchase electric school buses under the program that meet the priorities described in subparagraph (A), the Secretary may consider— 
(i)whether the grant will benefit students in a region that is in nonattainment of a national ambient air quality standard under section 109 of the Clean Air Act (42 U.S.C. 7409); or (ii)whether the eligible entity, or whether the school system or school that would be served by the eligible entity, has taken other action to reduce emissions during the transportation of students, such as instituting a no-idling policy. 
(4)Use of school bus fleetEach electric school bus acquired with funds provided under the program— (A)shall be operated as part of the school bus fleet for which the grant was made for not less than 5 years; 
(B)shall be maintained, operated, and charged according to manufacturer recommendations or State requirements; and (C)may not be manufactured or retrofitted with, or otherwise have installed, a power unit or other technology that creates air pollution within the school bus, such as an unvented diesel passenger heater. 
(5)Grant awards 
(A)In generalThe Secretary may use funds made available to carry out the program— (i)to award grants for— 
(I)the replacement of existing diesel school bus fleets with electric school buses; (II)the implementation of recharging infrastructure or other infrastructure needed to charge or maintain electric school buses; 
(III)workforce development and training, to support the maintenance, charging, and operations of electric school buses; and (IV)planning and technical activities to support the adoption and implementation of electric school buses; and 
(ii)to develop resources to inform, encourage, and support eligible entities in applying for and fulfilling the requirements of grants awarded under the program, including materials to support the workforce development and training described in clause (i)(III) and the planning and technical activities described in clause (i)(IV). (B)RequirementsIn order to receive a grant under the program, the Secretary shall— 
(i)require that grant recipients— (I)replace diesel school buses with electric school buses; 
(II) 
(aa)not later than 1 year after receiving the electric school bus purchased using a grant under the program, scrap the diesel engine of the school bus being replaced; or (bb)receive a waiver under paragraph (6); 
(III)do not, as a result of receiving the grant— (aa)lay off, transfer, or demote any current employee; or 
(bb)reduce the salary or benefits of any current employee or worsen the conditions of work of any current employee; and (IV)provide current employees with training to effectively operate, maintain, or otherwise adapt to new technologies relating to electric school buses; and 
(ii)permit grant recipients to receive and retain any funds or benefits received from— (I)scrapping a diesel engine; 
(II)transferring or repurposing a diesel school bus as authorized under a waiver under paragraph (6); and (III)the resale or reuse of other parts of a school bus replaced using grant funds. 
(C)Grant amounts 
(i)Maximum amountThe maximum amount of a grant under the program is $2,000,000 per eligible entity. (ii)Amounts for purchase of electric school buses (I)In generalFor any grant under the program, the amount of funds awarded for the purchase of an electric school bus shall not exceed 110 percent of the amount equal to the difference between— 
(aa)the cost of an electric school bus; and (bb)the cost of a diesel school bus. 
(II)Determination of cost of school busesIn determining the amount of funds under subclause (I), the Secretary may determine the cost of a school bus for the purpose of calculating the marginal cost under that subclause through— (aa)a competitive solicitation process for the manufacture of the school bus; 
(bb)a cooperative purchase agreement permitted by the laws of the State in which the grant recipient is located; or (cc)another method that the Secretary determines to be appropriate. 
(iii)Amounts for supporting activitiesFor any grant under the program, the amount of funds awarded for the purposes described in subclauses (II) through (IV) of subparagraph (A)(i), or other purposes related to those subclauses, as determined by the Secretary, shall not exceed $600,000. (D)Buy america (i)In generalExcept as provided in clause (ii), any electric school bus purchased using funds awarded under the program shall comply with the requirements described in section 5323(j) of title 49, United States Code. 
(ii)Exceptions 
(I)WaiverThe Secretary may provide any waiver to the requirements described in clause (i) in the same manner and to the same extent as the Secretary of Transportation may provide a waiver under section 5323(j)(2) of title 49, United States Code. (II)Percentage of components and subcomponentsThe Secretary may grant a waiver in accordance with section 5323(j)(2)(C) of title 49, United States Code, when a grant recipient procures an electric school bus using funds awarded under the program for which the cost of components and subcomponents produced in the United States— 
(aa)for each of fiscal years 2022 through 2026, is more than 60 percent of the cost of all components of the school bus; and (bb)for fiscal year 2027 and each fiscal year thereafter, is more than 70 percent of the cost of all components of the school bus. 
(6)WaiverOn request of a grant recipient, the Secretary may grant a waiver under paragraph (5)(B)(i)(II)(bb) to authorize a grant recipient— (A)to transfer a diesel school bus replaced using grant funds under the program under an agreement— 
(i)between— (I)the grant recipient; and 
(II)an entity described in subsection (a)(2) that serves an area that is in attainment of national ambient air quality standards under the Clean Air Act (42 U.S.C. 7401 et seq.); (ii)that provides that— 
(I)not later than 1 year after the transfer subject to the agreement, the entity receiving a school bus from the grant recipient will scrap a number of diesel engines of school buses that is equal to the number of school buses being received; and (II)any diesel engines described in subclause (I) are older and more polluting than the diesel engines in the school buses being received; and 
(iii)provided to the Secretary; or (B)to delay the requirement under paragraph (5)(B)(i)(II)(aa) for not more than 3 years after receiving the school bus purchased using a grant under the program for the purpose of using the school bus being replaced for a use determined by the Secretary to be appropriate. 
(7)Deployment and distributionIn carrying out the program, the Secretary shall, to the maximum extent practicable— (A)achieve nationwide deployment of electric school buses through the program; and 
(B)ensure a broad geographic distribution of grant awards, with no State receiving more than 15 percent of the grant funding made available to carry out the program for each fiscal year. (8)Annual reporting (A)Data releaseThe Secretary shall make available to the public on the website of the Department of Energy a downloadable electronic database of information with respect to each grant made under the program, including— 
(i)the name and location of the grant recipient; (ii)the school district served by the grant recipient, if the grant recipient is not a school district; 
(iii)the criteria that the grant recipient met under subparagraphs (B), (C), and (D) of paragraph (3), if any; (iv)the grant amount, including a description of the amounts of the grant used for— 
(I)the purchase of electric school buses; (II)the purchase of infrastructure; 
(III)workforce development; (IV)the purchase of hydrogen or electricity; and 
(V)any other purpose; (v)with respect to an electric school bus purchased using a grant under the program, the number, make and model, year of make, cost, estimated annual vehicle miles to be traveled, and estimated number of students to be transported per day; 
(vi)with respect to a school bus replaced using a grant under the program, the number, make and model, year of make, fuel type, annual vehicle miles traveled, and the number of students transported per day; (vii)whether the grant recipient received a waiver under paragraph (6) and, if the grant recipient received such a waiver, with respect to a school bus scrapped by the receiving entity described in paragraph (6)(A), the number, make and model, year of make, fuel type, type of school bus, annual vehicle miles traveled, and the number of students transported per day; 
(viii)an estimate of the local air pollution emissions and global greenhouse gas emissions avoided as a result of the grant; and (ix)any other data determined by the Secretary to enable an analysis of the use and impact of grants under the program. 
(B)Report to CongressNot later than January 31 of each year, the Secretary shall submit to Congress and make available on the website of the Department of Energy a report that describes— (i)the grant applications received under the program, including a summary of the grant applications meeting the criteria described in subparagraphs (B), (C), and (D) of paragraph (3), if any; 
(ii)the grants awarded under the program, including a summary of the data described in subparagraph (A); (iii)the effect of the receipt of the grant on students, schools, local communities, industry, and the workforce; 
(iv)the estimated impact of the awarded grants on local air pollution and greenhouse gas emissions; and (v)any other information determined by the Secretary to enable Congress to understand the implementation, outcomes, and effectiveness of the program. 
(C)Report on Buy America waiversNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit a report describing any waiver granted under paragraph (5)(D)(ii)(I) during the preceding year to— (i)the Committee on Environment and Public Works of the Senate; 
(ii)the Committee on Energy and Natural Resources of the Senate; and (iii)the Committee on Transportation and Infrastructure of the House of Representatives; and 
(iv)the Committee on Energy and Commerce of the House of Representatives. (c)Education (1)In generalNot later than 90 days after funds are appropriated to carry out the Program, the Secretary shall develop an education outreach program to promote and explain the program. 
(2)Coordination with stakeholdersThe outreach program under this subsection shall be designed and conducted in conjunction with national school bus transportation associations, educators, school bus drivers, and other stakeholders. (3)ComponentsThe outreach program under this subsection shall— 
(A)inform eligible entities of the process of applying for grants; (B)describe the available technologies and the benefits of the technologies; 
(C)explain the benefits of participating in the program; (D)facilitate the sharing of best practices and lessons learned among grant recipients and between grant recipients and eligible entities; and 
(E)include, as appropriate, information from the annual reports required under subsection (b)(8). (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the program $200,000,000 for each of fiscal years 2022 through 2026, to remain available until expended. 
IClimate Steward Ship Act of 2020 
40901.Short titleThis subtitle may be cited as the Climate Stewardship Act of 2020. 1Agriculture 40911.Conservation reserve program (a)Conservation reserveSection 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) is amended— 
(1)in subsection (d)— (A)in paragraph (1)— 
(i)in subparagraph (B), by striking 24,500,000 and inserting 26,000,000; (ii)in subparagraph (C), by striking 25,000,000 and inserting 28,000,000; 
(iii)in subparagraph (D), by striking 25,500,000 acres; and and inserting 30,500,000 acres;; (iv)in subparagraph (E), by striking 27,000,000 acres. and inserting 33,000,000 acres;; and 
(v)by adding at the end the following:  (F)fiscal year 2026, not more than 34,000,000 acres; 
(G)fiscal year 2027, not more than 35,000,000 acres; (H)fiscal year 2028, not more than 36,000,000 acres; 
(I)fiscal year 2029, not more than 37,000,000 acres; (J)fiscal year 2030, not more than 38,000,000 acres; 
(K)fiscal year 2031, not more than 39,000,000 acres; and (L)fiscal year 2032 and each fiscal year thereafter, not less than 40,000,000 acres.;  
(B)in paragraph (2)(A)— (i)in clause (i)— 
(I)by striking 2,000,000 and inserting 4,600,000; and (II)by striking 2023 and inserting 2032; and 
(ii)in clause (ii)— (I)in subclause (II), by striking and at the end; 
(II)in subclause (III), by striking through 2023, 2,000,000 acres. and insertingand 2024, 2,000,000 acres;; and (III)by adding at the end the following: 
 
(IV)fiscal year 2025, 2,500,000 acres; (V)fiscal year 2026, 2,800,000 acres; 
(VI)fiscal year 2027, 3,100,000 acres; (VII)fiscal year 2028, 3,400,000 acres; 
(VIII)fiscal year 2029, 3,700,000 acres; (IX)fiscal year 2030, 4,000,000 acres; 
(X)fiscal year 2031, 4,300,000 acres; and (XI)fiscal year 2032 and each fiscal year thereafter, not less than 4,600,000 acres.; and 
(C)in paragraph (6)(B)— (i)in clause (i)— 
(I)by striking 8,600,000 and inserting 17,700,000; and (II)by striking 2023 and inserting 2032; and 
(ii)in clause (ii)— (I)in subclause (II), by striking 8,250,000 and inserting 9,000,000; 
(II)in subclause (III), by striking 8,500,000 acres; and and inserting 10,000,000 acres;; and (III)by striking subclause (IV) and inserting the following: 
 
(IV)fiscal year 2024, 12,000,000 acres; (V)fiscal year 2025, 13,500,000 acres; 
(VI)fiscal year 2026, 14,100,000 acres; (VII)fiscal year 2027, 14,700,000 acres; 
(VIII)fiscal year 2028, 15,300,000 acres; (IX)fiscal year 2029, 15,900,000 acres; 
(X)fiscal year 2030, 16,500,000 acres; (XI)fiscal year 2031, 17,100,000 acres; and 
(XII)fiscal year 2032 and each fiscal year thereafter, not less than 17,700,000 acres.; (2)in subsection (e)(1), by striking , nor more than 15,; and 
(3)in subsection (h)— (A)by striking paragraph (2); and 
(B)by striking consideration.— in the subsection heading and all that follows through On the in paragraph (1) and inserting consideration.—On the. (b)Conservation Reserve Enhancement ProgramSection 1231A(b)(2)(A)(i) of the Food Security Act of 1985 (16 U.S.C. 3831a(b)(2)(A)(i)) is amended by inserting , including reducing agricultural greenhouse gas emissions or increasing carbon sequestration, after concerns. 
40912.Environmental Quality Incentives Program 
(a)PurposesSection 1240(3) of the Food Security Act of 1985 (16 U.S.C. 3839aa(3)) is amended— (1)in subparagraph (B), by striking and at the end; 
(2)in subparagraph (C), by striking and at the end; and (3)by adding at the end the following: 
 
(D)reducing agricultural greenhouse gas emissions; (E)increasing carbon sequestration; and 
(F)adapting to, or mitigating against, increasing weather volatility; and. (b)DefinitionsSection 1240A of the Food Security Act of 1985 (16 U.S.C. 3839aa–1) is amended— 
(1)by redesignating paragraphs (1) through (10) as paragraphs (2) through (11), respectively; and (2)by inserting before paragraph (2) (as so redesignated) the following: 
 
(1)Climate stewardship practiceThe term climate stewardship practice means any of the following practices: (A)Alley cropping. 
(B)Biochar incorporation. (C)Conservation cover. 
(D)Conservation crop rotation. (E)Contour buffer strips. 
(F)Contour farming. (G)Cover crops. 
(H)Critical area planting. (I)Cross wind trap strips. 
(J)Field borders. (K)Filter strips. 
(L)Forage and biomass planting, including the use of native prairie and seed mixtures. (M)Forest stand improvements. 
(N)Grassed waterways. (O)Hedgerow planting. 
(P)Herbaceous wind barriers. (Q)Multistory cropping. 
(R)Nutrient management. (S)Prescribed grazing. 
(T)Range planting. (U)Residue and tillage management with no till. 
(V)Residue and tillage management with reduced till. (W)Riparian forest buffers. 
(X)Riparian herbaceous buffers. (Y)Silvopasture establishment. 
(Z)Stripcropping. (AA)Tree and shrub establishment. 
(BB)Upland wildlife habitat. (CC)Vegetative barriers. 
(DD)Wetland restoration. (EE)Windbreak renovation. 
(FF)Windbreaks and shelterbelts. (GG)Woody residue treatment. 
(HH)Any other highly effective vegetative or management practice that significantly reduces agricultural greenhouse gas emissions, increases carbon sequestration, or assists producers in adapting to, or mitigating against, increasing weather volatility, as determined by the Secretary.. (c)Establishment and administrationSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended— 
(1)in subsection (d)(3)— (A)in subparagraph (F), by striking or at the end; 
(B)in subparagraph (G), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following: 
 
(H)reductions in agricultural greenhouse gas emissions; or (I)long-term carbon sequestration.; and 
(2)in subsection (j)— (A)in paragraph (2)— 
(i)in subparagraph (A)— (I)in clause (i)— 
(aa)by striking maintenance of incentive practices and inserting the following: “maintenance of—  (I)incentive practices; and 
(bb)in subclause (I) (as so designated), by striking the period at the end and inserting the following: “; or  (II)one or more climate stewardship practices.; and 
(II)in clause (ii)— (aa)in subclause (I), by inserting , or climate stewardship practices to attain increased levels of carbon sequestration and reduced agricultural greenhouse gas emissions, after conservation; and 
(bb)in subclause (II), by inserting or a climate stewardship practice after incentive practice; and (ii)in subparagraph (C)— 
(I)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting appropriately; (II)in the matter preceding subclause (I) (as so redesignated), by striking Notwithstanding section 1240C and inserting the following: 
 
(i)Incentive practicesNotwithstanding section 1240C, in the case of applications for contracts under subparagraph (A)(i)(I); and  (III)by adding at the end the following: 
 
(ii)Climate stewardship practicesNotwithstanding section 1240C, in the case of applications for contracts under subparagraph (A)(i)(II), the Secretary shall give priority to applications that contain the greatest number of climate stewardship practices.; and (B)in paragraph (3)— 
(i)in the paragraph heading, by inserting and climate stewardship practice after Incentive practice; (ii)in subparagraph (A), by inserting or climate stewardship practices after incentive practices each place it appears; 
(iii)in subparagraph (B), by inserting or climate stewardship practice after incentive practice each place it appears; and (iv)in subparagraph (C)(ii), by inserting or a climate stewardship practice after incentive practice. 
(d)Limitation on paymentsSection 1240G of the Food Security Act of 1985 (16 U.S.C. 3839aa–7) is amended— (1)by striking 2018, or and inserting 2018,; and 
(2)by inserting the period of fiscal years 2026 through 2030, or the period of fiscal years 2031 through 2035, before regardless. (e)Conservation innovation grants and paymentsSection 1240H(c) of the Food Security Act of 1985 (16 U.S.C. 3839aa–8(c)) is amended— 
(1)in paragraph (1)(B)(i)— (A)in subclause (VI), by striking and at the end; and 
(B)by adding at the end the following:  (VIII)practices that significantly increase carbon sequestration, reduce agricultural greenhouse gas emissions, or assist producers to adapt to, or mitigate against, increasing weather volatility; and;  
(2)in paragraph (2), in the matter preceding subparagraph (A), by striking each of fiscal years 2019 through 2023 and inserting fiscal year 2021, and $200,000,000 of the funds of the Commodity Credit Corporation for each of fiscal years 2022 through 2032; and (3)in paragraph (7), in the matter preceding subparagraph (A)— 
(A)by inserting not less than $100,000,000 for each of fiscal years 2022 through 2032 of the after Using; and (B)by striking a soil and inserting an ongoing soil. 
40913.Conservation Stewardship Program 
(a)Supplemental payments for climate stewardship practicesSection 1240L(d) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(d)) is amended— (1)in the subsection heading, by striking Rotations and Advanced Grazing Management and inserting Rotations, Advanced Grazing Management, and Climate Stewardship Practices; 
(2)in paragraph (1)— (A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and 
(B)by inserting after subparagraph (A) the following:  (B)Climate stewardship practiceThe term climate stewardship practice means any of the following practices: 
(i)Alley cropping. (ii)Biochar incorporation. 
(iii)Conservation cover. (iv)Conservation crop rotation. 
(v)Contour buffer strips. (vi)Contour farming. 
(vii)Cover crops. (viii)Critical area planting. 
(ix)Cross wind trap strips. (x)Field borders. 
(xi)Filter strips. (xii)Forage and biomass planting, including the use of native prairie seed mixtures. 
(xiii)Forest stand improvements. (xiv)Grassed waterways. 
(xv)Hedgerow planting. (xvi)Herbaceous wind barriers. 
(xvii)Multistory cropping. (xviii)Nutrient management, including nitrogen stewardship activities. 
(xix)Prescribed grazing. (xx)Range planting. 
(xxi)Residue and tillage management with no till. (xxii)Residue and tillage management with reduced till. 
(xxiii)Riparian forest buffers. (xxiv)Riparian herbaceous buffers. 
(xxv)Silvopasture establishment. (xxvi)Stripcropping. 
(xxvii)Tree and shrub establishment, including planting for a high rate of carbon sequestration. (xxviii)Upland wildlife habitat. 
(xxix)Vegetative barriers. (xxx)Wetland restoration. 
(xxxi)Windbreak renovation. (xxxii)Windbreaks and shelterbelts. 
(xxxiii)Woody residue treatment. (xxxiv)Any other vegetative or management conservation activity that significantly— 
(I)reduces greenhouse gas emissions; (II)increases carbon sequestration; or 
(III)enhances resilience to increased weather volatility.; (3)in paragraph (2)— 
(A)in subparagraph (A), by striking or at the end; (B)in subparagraph (B), by striking the period at the end and inserting ; or; and 
(C)by adding at the end the following:  (C)conservation activities relating to climate stewardship practices.; and 
(4)in paragraph (3), by striking rotations or advanced grazing management and inserting rotations, advanced grazing management, or conservation activities relating to climate stewardship practices. (b)Payment limitationsSection 1240L(f) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(f)) is amended by striking fiscal years 2019 through 2023 and inserting the period of fiscal years 2022 through 2025, the period of fiscal years 2024 through 2028, or the period of fiscal years 2031 through 2035. 
40914.Funding 
(a)Annual fundingSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended— (1)in the matter preceding paragraph (1), by striking 2023 and inserting 2032; 
(2)in paragraph (2)— (A)in subparagraph (E), by striking and at the end; 
(B)in subparagraph (F), by striking through 2023. and inserting and 2022; and; and (C)by adding at the end the following: 
 
(G)$900,000,000 for each of fiscal years 2022 through 2032.; and (3)in paragraph (3)— 
(A)in subparagraph (A)— (i)in clause (ii), by striking $1,750,000,000 and inserting $2,750,000,000; 
(ii)in clause (iii), by striking $1,800,000,000 and inserting $3,800,000,000; (iii)in clause (iv)— 
(I)by striking $1,850,000,000 and inserting $4,850,000,000; and (II)by striking and at the end; 
(iv)in clause (v), by striking $2,025,000,000 and inserting $6,025,000,000; and (v)by adding at the end the following: 
 
(vi)$7,000,000,000 for each of fiscal years 2026 through 2032; and; and (B)in subparagraph (B)— 
(i)in clause (ii), by striking $725,000,000 and inserting $1,725,000,000; (ii)in clause (iii), by striking $750,000,000 and inserting $2,750,000,000; 
(iii)in clause (iv)— (I)by striking $800,000,000 and inserting $3,800,000,000; and 
(II)by striking and at the end; (iv)in clause (v)— 
(I)by striking $1,000,000,000 and inserting $5,000,000,000; and (II)by striking the period at the end and inserting a semicolon; and 
(v)by adding at the end the following:  (vi)$6,000,000,000 for fiscal year 2026; and 
(vii)$7,000,000,000 for each of fiscal years 2027 through 2032.. (b)Availability of fundsSection 1241(b) of the Food Security Act of 1985 (16 U.S.C. 3841(b)) is amended by striking 2023 and inserting 2032. 
(c)Funding for climate stewardship practicesSection 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended by adding at the end the following:  (k)Funding for climate stewardship practices (1)Environmental quality incentives program (A)In generalOf the funds made available under subsection (a)(3)(A), the Secretary shall set aside the following amounts to be used exclusively for climate stewardship practices (as defined in section 1240A) under contracts under section 1240B(j)(2)(A)(i)(II): 
(i)$1,000,000,000 for fiscal year 2022. (ii)$2,000,000,000 for fiscal year 2023. 
(iii)$3,000,000,000 for fiscal year 2024. (iv)$4,000,000,000 for fiscal year 2025. 
(v)$5,000,000,000 for each of fiscal years 2026 through 2032. (B)Nonapplicability of allocation of fundingSection 1240B(f) shall not apply to amounts set aside under subparagraph (A). 
(2)Conservation stewardship programOf the funds made available under subsection (a)(3)(B), the Secretary shall set aside the following amounts to be used exclusively to enroll in the conservation stewardship program contracts comprised predominantly of conservation activities relating to climate stewardship practices (as defined in section 1240L(d)(1)) or bundles of practices comprised predominantly of conservation activities relating to climate stewardship practices (as so defined): (A)$1,000,000,000 for fiscal year 2022. 
(B)$2,000,000,000 for fiscal year 2023. (C)$3,000,000,000 for fiscal year 2024. 
(D)$4,000,000,000 for fiscal year 2025. (E)$5,000,000,000 for each of fiscal years 2026 through 2032.. 
40915.Regional Conservation Partnership ProgramSection 1271D of the Food Security Act of 1985 (16 U.S.C. 3871d) is amended by striking subsection (a) and inserting the following:  (a)Availability of fundsOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out the program— 
(1)$300,000 for each of fiscal years 2021 through 2025; (2)$500,000 for each of fiscal years 2026 through 2027; 
(3)$750,000 for each of fiscal years 2028 through 2029; and (4)$1,000,000 for each of fiscal years 2030 through 2032.. 
40916.Funding for climate stewardship agriculture research 
(a)Agriculture and Food Research InitiativeSubsection (b) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(b)) is amended— (1)in paragraph (2), by adding at the end the following: 
 
(G)Climate stewardshipClimate change mitigation through— (i)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; 
(ii)increasing carbon sequestration; (iii)improving soil health; and 
(iv)increasing soil carbon levels.; and (2)in paragraph (11)— 
(A)by striking the paragraph heading and inserting Funding.—; (B)in subparagraph (A)— 
(i)in the matter preceding clause (i), by striking There is and all that follows through 2023 and insertingOn the first October 1 after the date of enactment of the Climate Stewardship Act of 2020, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $830,000,000, to remain available until expended; (ii)in clause (i), by striking and at the end; 
(iii)in clause (ii), by striking the period at the end and inserting ; and; and (iv)by adding at the end the following: 
 
(iii)not less than 50 percent for each fiscal year shall be used to address the priority area described in paragraph (2)(G).; and (C)by adding at the end the following: 
 
(C)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this subsection the funds transferred under subparagraph (A), without further appropriation.. (b)Foundation for Food and Agriculture ResearchSection 7601 of the Agricultural Act of 2014 (7 U.S.C. 5939) is amended— 
(1)in subsection (c)(1)(D), by inserting after environment the following: , including— 
(i)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (ii)increasing carbon sequestration; 
(iii)improving soil health; and (iv)increasing soil carbon levels; and 
(2)in subsection (g)(1)(A), by adding at the end the following:  (iii)Climate stewardship fundingOn the date of enactment of the Climate Stewardship Act of 2020, and each year thereafter, of the funds of the Commodity Credit Corporation, the Secretary shall transfer to the Foundation $40,000,000 to advance the research mission of the Department with respect to the issues described in clauses (i) through (iv) of subsection (c)(1)(D), to remain available until expended.. 
(c)Sustainable agriculture research and extension projectsSection 1621 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5811) is amended— (1)in subsection (a)— 
(A)in paragraph (1)(C), by striking and at the end; (B)in paragraph (2)(E), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (3)facilitate— 
(A)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (B)increasing carbon sequestration; 
(C)improving soil health; and (D)increasing soil carbon levels.; and 
(2)by adding at the end the following:  (j)Funds (1)In generalIn addition to amounts appropriated under section 1624, on the first October 1 after the date of enactment of the Climate Stewardship Act of 2020, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section $74,000,000, to remain available until expended. 
(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under paragraph (1), without further appropriation. (3)Climate stewardshipOf the funds made available under paragraph (1), the Secretary shall use not less than 50 percent to conduct projects described in subsection (a)(3).. 
(d)Organic agriculture research and extension initiativeSection 1672B of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b) is amended— (1)in subsection (a)— 
(A)in paragraph (7), by striking and at the end; (B)in paragraph (8), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (9) (A)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; 
(B)increasing carbon sequestration; (C)improving soil health; and 
(D)increasing soil carbon levels.; and (2)in subsection (f)— 
(A)in paragraph (1)— (i)in subparagraph (C), by striking and at the end; 
(ii)in subparagraph (D), by adding and at the end after the semicolon; (iii)by striking subparagraphs (E) through (G); and 
(iv)by adding at the end the following:  (E)on the first October 1 after the date of enactment of the Climate Stewardship Act of 2020, and on each October 1 thereafter, $100,000,000.; and 
(B)by adding at the end the following:  (4)Climate stewardshipOf the funds made available under paragraph (1)(E), the Secretary shall use not less than 50 percent to support activities under this section for the purposes described in subsection (a)(9).. 
(e)Appropriate technology transfer for rural areas programSection 310B(i) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(i)) is amended— (1)in paragraph (2)— 
(A)in subparagraph (C), by striking and at the end; (B)in subparagraph (D), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following:  (E)reduce greenhouse gas emissions and increase resilience in the agricultural sector; 
(F)increase carbon sequestration; (G)improve soil health; and 
(H)increase soil carbon levels.; and (2)by striking paragraph (4) and inserting the following: 
 
(4)Funding 
(A)In generalOn the first October 1 after the date of enactment of the Climate Stewardship Act of 2020, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this subsection $5,600,000, to remain available until expended. (B)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this subsection the funds transferred under subparagraph (A), without further appropriation. 
(C)Climate stewardshipOf the funds made available under subparagraph (A), the Secretary shall use not less than 50 percent to provide assistance described in subparagraphs (E) through (H) of paragraph (2).. (f)Research under Hatch ActThe Hatch Act of 1887 is amended by inserting after section 3 (7 U.S.C. 361c) the following: 
 
3A.Mandatory funding 
(a)Funding 
(1)In generalIn addition to any amounts authorized to be appropriated under section 3, on the first October 1 after the date of enactment of the Climate Stewardship Act of 2020, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this Act $518,000,000, to remain available until expended. (2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this Act the funds transferred under paragraph (1), without further appropriation. 
(b)Climate stewardshipOf the funds made available under subsection (a)(1), not less than 50 percent shall be used for research relating to— (1)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; 
(2)increasing carbon sequestration; (3)improving soil health; and 
(4)increasing soil carbon levels.. (g)Activities under Smith-Lever ActThe Smith-Lever Act is amended by inserting after section 3 (7 U.S.C. 343) the following: 
 
3A.Mandatory funding 
(a)Funding 
(1)In generalIn addition to any amounts authorized to be appropriated under section 3, on the first October 1 after the date of enactment of the Climate Stewardship Act of 2020, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this Act $649,400,000, to remain available until expended. (2)1994 InstitutionsOf the funds transferred under paragraph (1), $19,400,000 shall be for payment on behalf of the 1994 Institutions (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)) for the purposes described in section 2, to be distributed in accordance with the process described in section 3(b)(3). 
(3)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this Act the funds transferred under paragraph (1), without further appropriation. (b)Climate stewardshipOf the funds made available under subsection (a)(1), and of the funds designated for 1994 Institutions under subsection (a)(2), not less than 50 percent shall be used for activities relating to— 
(1)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (2)increasing carbon sequestration; 
(3)improving soil health; and (4)increasing soil carbon levels.. 
(h)Extension at 1890 Land-Grant colleges, including Tuskegee University and the University of the District of ColumbiaSection 1444 of the Food and Agriculture Act of 1977 (7 U.S.C. 3221) is amended by adding at the end the following:  (g)Mandatory funding (1)Funding (A)In generalIn addition to any amounts authorized to be appropriated under subsection (a), on the first October 1 after the date of enactment of the Climate Stewardship Act of 2020, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section $97,200,000, to remain available until expended. 
(B)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under subparagraph (A), without further appropriation. (2)Climate stewardshipOf the funds made available under paragraph (1)(A), not less than 50 percent shall be used for programs and activities relating to— 
(A)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (B)increasing carbon sequestration; 
(C)improving soil health; and (D)increasing soil carbon levels.. 
(i)Agricultural research at 1890 land-Grant colleges, including Tuskegee University and the University of the District of ColumbiaSection 1445 of the Food and Agriculture Act of 1977 (7 U.S.C. 3222) is amended by adding at the end the following:  (i)Mandatory funding (1)Funding (A)In generalIn addition to any amounts authorized to be appropriated under subsection (a), on the first October 1 after the date of enactment of the Climate Stewardship Act of 2020, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section $116,000,000, to remain available until expended. 
(B)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under subparagraph (A), without further appropriation. (2)Climate stewardshipOf the funds made available under paragraph (1)(A), not less than 50 percent shall be used for research relating to— 
(A)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (B)increasing carbon sequestration; 
(C)improving soil health; and (D)increasing soil carbon levels.. 
(j)Nonland-Grant colleges of agriculture programSection 1473F of the Food and Agriculture Act of 1977 (7 U.S.C. 3319i) is amended— (1)in subsection (a)(1)(A), by inserting after agriculture the following: 
, including— (i)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; 
(ii)increasing carbon sequestration; (iii)improving soil health; and 
(iv)increasing soil carbon levels;; and (2)by striking subsection (b) and inserting the following: 
 
(b)Funds 
(1)In generalOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $10,000,000 for each fiscal year, to remain available until expended. (2)Climate stewardshipOf the funds made available under paragraph (1), the Secretary shall use not less than 50 percent to conduct the activities described in clauses (i) through (iv) of subsection (a)(1)(A).. 
(k)McIntire-Stennis 
(1)FundsPublic Law 87–788 (commonly known as the McIntire-Stennis Cooperative Forestry Act) is amended by inserting after section 3 (16 U.S.C. 582a–2) the following:  3A.Mandatory funding (a)Funding (1)In generalIn addition to any amounts authorized to be appropriated under section 3, on the first October 1 after the date of enactment of the Climate Stewardship Act of 2020, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this Act $72,000,000, to remain available until expended. 
(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this Act the funds transferred under paragraph (1), without further appropriation. (b)Climate stewardshipOf the funds made available under subsection (a)(1), not less than 50 percent shall be used for activities relating to— 
(1)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (2)increasing carbon sequestration; 
(3)improving soil health; and (4)increasing soil carbon levels.. 
(l)1994 Institutions researchSection 536 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended by adding at the end the following:  (d)Mandatory funding (1)In generalIn addition to any amounts authorized to be appropriated under subsection (c), on the first October 1 after the date of enactment of the Climate Stewardship Act of 2020, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section $11,400,000, to remain available until expended. 
(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under paragraph (1), without further appropriation. (3)Climate stewardshipOf the funds made available under paragraph (1), not less than 50 percent shall be used for activities relating to— 
(A)reducing greenhouse gas emissions and increasing resilience in the agricultural sector; (B)increasing carbon sequestration; 
(C)improving soil health; and (D)increasing soil carbon levels.. 
40917.Conservation technical assistanceSection 6 of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590f) is amended— (1)by striking the section designation and heading and all that follows through There is in subsection (a) and inserting the following: 
 
6.Funding; Conservation Technical Assistance Fund 
(a)Funding 
(1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary of Agriculture shall use to carry out this Act $2,100,000,000 for each fiscal year. (2)Authorization of appropriationsThere are; and 
(2)in the undesignated matter following paragraph (2) (as so designated) of subsection (a), by striking Appropriations and inserting the following:  (3)Availability of appropriations for nursery stockAppropriations. 
40918.Rural Energy for America ProgramSection 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is amended— (1)in subsection (c)(3)(A), by striking 25 and inserting 40; and 
(2)in subsection (f)(1)— (A)in subparagraph (D), by striking and at the end; 
(B)in subparagraph (E), by striking for fiscal and all that follows through the period at the end and inserting for each of fiscal years 2022 through 2027;; and (C)by adding at the end the following: 
 
(F)$150,000,000 for fiscal year 2022; (G)$500,000,000 for fiscal year 2023; 
(H)$1,000,000,000 for fiscal year 2024; (I)$2,000,000,000 for fiscal year 2025; and 
(J)$3,000,000,000 for fiscal year 2026 and each fiscal year thereafter.. 40919.Local Agriculture Market ProgramSection 201A(i)(1) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(i)(1)) is amended by striking 2019 and and inserting 2021, and $500,000,000 for. 
40920.Farm and ranch stress assistance networkSection 7522 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5936) is amended by striking subsection (d) and inserting the following:  (d)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $10,000,000 for fiscal year 2021 and each fiscal year thereafter.. 
40921.Assistance for community food projectsSection 25 of the Food and Nutrition Act of 2008 (7 U.S.C. 2034) is amended— (1)in subsection (b)— 
(A)in paragraph (1), by inserting including amounts made available under subsection (i) to carry out this section, after Act,; and (B)in paragraph (2)(D), by striking $5,000,000 and inserting $25,000,000; 
(2)in subsection (d)— (A)in paragraph (4), by striking or at the end; 
(B)in paragraph (5)(C), by striking the period at the end and inserting ; or; and (C)by adding at the end the following: 
 
(6)address food security in urban low-income communities by making those communities more climate resilient through the creation or expansion of urban farms, community gardens, and rooftop gardens that grow produce for personal use or for local sale through farm stands, farmers’ markets, community supported agriculture subscriptions, and other delivery methods.; and (3)by adding at the end the following: 
 
(i)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $25,000,000 for fiscal year 2022 and each fiscal year thereafter, to remain available until expended.. 2Forests 40931.Reforestation Trust Fund (a)In generalSection 303 of Public Law 96–451 (16 U.S.C. 1606a) is amended— 
(1)in subsection (b)— (A)in paragraph (1), by striking Subject to and all that follows through the Secretary and inserting The Secretary; 
(B)by striking paragraph (2); and (C)by redesignating paragraph (3) as paragraph (2); 
(2)in subsection (d)— (A)in the matter preceding paragraph (1)— 
(i)by striking the subsection designation and all that follows through The Secretary and inserting the following:  (d)Reforestation by Secretary of AgricultureThe Secretary; and 
(ii)by striking for; (B)in paragraph (1)— 
(i)by inserting for before reforestation; and (ii)by striking and at the end; 
(C)by redesignating paragraph (2) as paragraph (6); (D)by inserting after paragraph (1) the following: 
 
(2)to the Chief of the Forest Service to reforest National Forest System land determined to be in need of active reforestation based on field surveys assessing regeneration potential, in accordance with subsection (f), by planting— (A)to the maximum extent practicable, 75,000,000 trees in each of calendar years 2023 and 2025; 
(B)to the maximum extent practicable, 100,000,000 trees in each of calendar years 2025 and 2026; (C)to the maximum extent practicable, 150,000,000 trees in each of calendar years 2027 and 2028; and 
(D)to the maximum extent practicable, 200,000,000 trees in calendar year 2029 and each calendar year thereafter; (3)to carry out the Reforest America Grant Program established under section 6 of the Cooperative Forestry Assistance Act of 1978; 
(4)to carry out the urban wood programs established under section 21 of the Cooperative Forestry Assistance Act of 1978; (5)to operate the Stewardship Corps established under section 40934 of the Climate Stewardship Act of 2020; and; and 
(E)in paragraph (6) (as so redesignated), by inserting for before properly; and (3)by adding at the end the following: 
 
(e)Reforestation by Secretary of the InteriorThe Secretary of the Interior shall obligate such sums from the Trust Fund as are necessary to reforest, in accordance with subsection (f)— (1)by planting on land determined to be in need of active reforestation based on field surveys assessing regeneration potential and managed by the Bureau of Land Management— 
(A)to the maximum extent practicable, 25,000,000 trees in each of calendar years 2023 and 2024; (B)to the maximum extent practicable, 50,000,000 trees in each of calendar years 2025 and 2026; 
(C)to the maximum extent practicable, 75,000,000 trees in each of calendar years 2027 and 2028; and (D)to the maximum extent practicable, 100,000,000 trees in calendar year 2029 and each calendar year thereafter; and 
(2)by planting on land that is in need of active reforestation and is managed by the Bureau of Indian Affairs— (A)to the maximum extent practicable, 12,500,000 trees in each of calendar years 2023 and 2024; 
(B)to the maximum extent practicable, 25,000,000 trees in each of calendar years 2025 and 2026; (C)to the maximum extent practicable, 37,500,000 trees in each of calendar years 2027 and 2028; and 
(D)to the maximum extent practicable, 50,000,000 trees in calendar year 2029 and each calendar year thereafter. (f)Reforestation (1)Definition of connectivityIn this subsection, the term connectivity means the degree to which the landscape facilitates native species movement. 
(2)Reforestation 
(A)In generalReforestation under subsection (d)(2) and subsection (e) shall consist of ecologically based site preparation, tree planting, and subsequent management using practices that— (i)are informed by climate change science and the importance of spatial pattern; 
(ii)enhance forest health, resilience, and biodiversity; and (iii)reduce vulnerability to future forest mortality and catastrophic wildfire. 
(B)Post-wildfire reforestationIn the case of reforestation under subsection (d)(2) and subsection (e), sums available in the Trust Fund shall not be used for post-wildfire salvage logging. (3)PriorityIn carrying out reforestation under subsection (d)(2) and subsection (e), the Chief of the Forest Service and the Secretary of the Interior, as applicable, shall give priority to planting— 
(A)on land that was subject to a mortality event caused by a high intensity wildfire, pest infestation, invasive species, or drought or other extreme weather; (B)that will restore and maintain resilient landscapes; 
(C)on land on which the planting provides increased habitat connectivity for wildlife; and (D)that will provide the largest potential long-term increase in carbon sequestration. 
(g)Mandatory fundingTo carry out paragraphs (2) through (5) of subsection (d) and subsection (e), the Secretary of the Treasury shall transfer from the general fund of the Treasury into the Trust Fund $4,500,000,000 for fiscal year 2023 and each fiscal year thereafter, to remain available until expended.. (b)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall issue regulations necessary to carry out the amendments made by this section. 
40932.Reforest America Grant ProgramThe Cooperative Forestry Assistance Act of 1978 is amended by inserting after section 5 (16 U.S.C. 2103a) the following:  6.Reforest America Grant Program (a)DefinitionsIn this section: 
(1)Community of colorThe term community of color means, in a State, a census block group in an urban area for which the aggregate percentage of residents who identify as Black, African-American, Asian, Pacific Islander, Hispanic, Latino, other non-White race, or linguistically isolated is— (A)not less than 50 percent; or 
(B)is significantly higher than the State average. (2)Eligible costThe term eligible cost means, with respect to a project of an eligible entity under the Program— 
(A)the cost of implementing a reforestation project, including by— (i)planning and designing the reforestation activity, including considering relevant science; 
(ii)establishing tree nurseries; (iii)purchasing trees; and 
(iv)ecologically based site preparation, including the labor and cost associated with the use of machinery; (B)the cost of maintaining and monitoring planted trees for a period of up to 3 years to ensure successful establishment of the trees; 
(C)with respect to reforestation in an urban area under subsection (e) in a low income community that has an existing tree canopy cover of not more than 20 percent, not more than 50 percent of the cost of the maintenance of any nearby tree canopy; and (D)any other relevant cost, as determined by the Secretary. 
(3)Eligible entityThe term eligible entity means— (A)a State agency; 
(B)a local governmental entity; (C)an Indian Tribe; and 
(D)a nonprofit organization. (4)Eligible land (A)In generalThe term eligible land means— 
(i)land owned in fee simple by an eligible entity— (I) (aa)for which, at the time of application to the Program under subsection (c), the forest stocking level of the land is less than 25 percent of regional norms for forest properties with comparable tree species and soil characteristics; and 
(bb)that is in need of active reforestation due to events such as— (AA)high intensity wildfire; 
(BB)pest infestation; (CC)invasive species; and 
(DD)drought and other extreme weather; or (II)that was formerly forest land and has been abandoned or incompletely reclaimed from mining, commercial development, clearing for agriculture, or other nonforest use; and 
(ii)with respect to reforestation in an urban area under subsection (e), land in that urban area that is owned in fee simple by an eligible entity. (B)ExclusionThe term eligible land does not include land on which the eligible entity conducted a timber harvest— 
(i)not later than 5 years before the date on which the eligible entity submits an application under subsection (c); and (ii)that resulted in a forest stocking level described in subparagraph (A)(i)(I)(aa). 
(5)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (6)Local governmental entityThe term local governmental entity means any municipal government or county government with jurisdiction over local land use decisions. 
(7)Low income communityThe term low income community means any census block group in an urban area in which not less than 30 percent of the population lives below the poverty line (as defined in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902)). (8)Nonprofit organizationThe term nonprofit organization means an organization that— 
(A)is described in section 170(h)(3) of the Internal Revenue Code of 1986; and (B)operates in accordance with 1 or more of the purposes described in section 170(h)(4)(A) of that Code. 
(9)ProgramThe term Program means the Reforest America Grant Program established under subsection (b)(1). (10)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. 
(11)Urban areaThe term urban area means an area identified by the Bureau of the Census as an urban area in the most recent census. (b)Establishment (1)In generalThe Secretary shall establish a program, to be known as the Reforest America Grant Program, under which the Secretary shall award grants to eligible entities to conduct projects to reforest eligible land in accordance with this section. 
(2)ReforestationIn carrying out the Program, the Secretary shall, to the maximum extent practicable, award sufficient grants each year to plant— (A)50,000,000 trees in each of calendar years 2023 and 2024; 
(B)100,000,000 trees in each of calendar years 2025 and 2026; (C)150,000,000 trees in each of calendar years 2027 and 2028; and 
(D)250,000,000 trees in calendar year 2029 and each calendar year thereafter. (c)Applications (1)In generalAn eligible entity that seeks to receive a grant under the Program shall submit an application at such time, in such form, and containing such information as the Secretary may require, including the information described in paragraph (2), to— 
(A)the State forester or equivalent official of the State in which the eligible entity is located; or (B)in the case of an eligible entity that is an Indian Tribe, an official of the governing body of the Indian Tribe. 
(2)ContentsAn application submitted under paragraph (1) shall include— (A)the reason that the forest stocking level of the land is less than 25 percent of regional norms for forest properties with comparable tree species and soil characteristics, if applicable; 
(B)the natural, economic, and environmental benefits of returning the eligible land to forested condition; (C)an estimate of the annual carbon sequestration that will be achieved by the replanted forests, using processes determined by the Secretary; 
(D)a reforestation plan that includes— (i)a list of expected eligible costs; 
(ii)a description of the site preparation and the tree species to be planted; (iii)a description of the manner in which the design of the project is informed by climate change science and will enhance forest health, resilience, and biodiversity; 
(iv)an explanation of the manner in which the land will be maintained for 36 months after planting to ensure successful establishment; and (v)an explanation of the manner in which the land will be managed later than 36 months after planting, including whether that management shall include a timber harvest; 
(E)in the case of an application for an urban reforestation project under subsection (e)— (i)a description of the manner in which the tree planting shall address disparities in local environmental quality, such as lower tree canopy cover; and 
(ii)a description of the anticipated community and stakeholder engagement in the project; and (F)any other relevant information required by the Secretary. 
(3)Applications to SecretaryEach official that receives an application under paragraph (1) shall submit the application to the Secretary with a description of the application and any other relevant information that the Secretary may require. (d)Priority (1)Definition of connectivityIn this subsection, the term connectivity means the degree to which the landscape facilitates native species movement. 
(2)PriorityIn awarding grants under the Program, the Secretary shall give priority— (A)to projects that provide the largest potential increase in carbon sequestration per dollar; 
(B)to projects that provide increased habitat connectivity for wildlife; (C)to projects under which an eligible entity will enter into a contract or cooperative agreement with 1 or more qualified youth or conservation corps (as the term is defined in section 203 of Public Law 91–378 (commonly known as the Youth Conservation Corps Act of 1970) (16 U.S.C. 1722)); and 
(D)in the case of urban reforestation projects under subsection (e), to projects that— (i)are located in a community of color or a low-income community; 
(ii)are located in a neighborhood with poor local environmental quality, including lower tree canopy cover and higher maximum daytime summer temperatures; (iii)are located in a neighborhood with high amounts of senior citizens or children; 
(iv)are located immediately adjacent to large numbers of residents; (v)will collaboratively engage neighbors and community members that will be closely affected by the tree planting in as many aspects of project development and implementation as possible; and 
(vi)will employ a substantial percentage of the workforce locally, with a focus on engaging unemployed and underemployed persons in communities of color and low-income communities. (e)Urban reforestation (1)In generalIn carrying out the Program, the Secretary shall award sufficient grants each year to projects carried out in urban areas to plant, to the maximum extent practicable— 
(A)5,000,000 trees in each of calendar years 2023 through 2025; (B)10,000,000 trees in each of calendar years 2026 through 2029; and 
(C)15,000,000 trees in calendar year 2030 and each calendar year thereafter. (2)Federal shareThe Secretary shall award a grant to an eligible entity under the Program to conduct a reforestation project in an urban area in an amount equal to not more than 90 percent of the cost of reforesting the eligible land, as determined by the Secretary. 
(3)Matching requirementAs a condition of receiving a grant described in paragraph (2), an eligible entity shall provide, in cash or through in-kind contributions from non-Federal sources, matching funds in an amount equal to not less than 10 percent of the cost of reforesting the eligible land, as determined by the Secretary. (f)Prohibited conversion to nonforest use (1)In generalSubject to paragraphs (2) and (3), an eligible entity that receives a grant under the Program shall not sell or convert land that was reforested under the Program to nonforest use. 
(2)Reimbursement of fundsAn eligible entity that receives a grant under this Program and sells or converts land that was reforested under the Program to nonforest use shall pay to the Federal Government an amount equal to the greater of— (A)the amount of the grant; and 
(B)the current appraised value of timber stocks on that land. (3)Loss of eligibilityAn eligible entity that receives a grant under this Program and sells or converts land that was reforested under the Program to nonforest use shall not be eligible for additional grants under the Program. 
(g)Costs 
(1)Federal shareUnless otherwise provided under this section, the Secretary shall award a grant to an eligible entity under the Program in an amount equal to not more than 75 percent of the cost of reforesting the eligible land, as determined by the Secretary. (2)Matching requirementUnless otherwise provided under this section, as a condition of receiving a grant under the Program, an eligible entity shall provide, in cash or through in-kind contributions from non-Federal sources, matching funds in an amount equal to not less than 25 percent of the cost of reforesting the eligible land, as determined by the Secretary. 
(h)Planting survivalAn eligible entity that receives a grant under the Program shall— (1)not later than 36 months after planting has been completed using the grant funds, submit to the responsible State or Tribal official, as applicable, a monitoring report that describes project implementation, including the survival rate of all plantings made under the grant; and 
(2)if the survival rate reported in the monitoring report under paragraph (1) is, after 36 months, less than the required minimum survival rate for the geographic area in which the planting is located, as determined by a State forester or equivalent State or Tribal official, as applicable, replant tree seedlings in a quantity equivalent to half of the original planting, using comparable means to the original planting. (i)Prevailing wage requirementAny contractor or subcontractor entering into a service contract in connection with a project under the Program shall— 
(1)be treated as a Federal contractor or subcontractor for purposes of chapter 67 of title 41, United States Code (commonly known as the McNamara-O'Hara Service Contract Act of 1965); and (2)pay each class of employee employed by the contractor or subcontractor wages and fringe benefits at rates in accordance with prevailing rates for the class in the locality, or, where a collective-bargaining agreement covers the employee, in accordance with the rates provided for in the agreement, including prospective wage increases provided for in the agreement. 
(j)ReportThe Secretary shall annually submit to the relevant committees of Congress a report that describes the activities of the Program, including the total amount of carbon sequestered by replanted forests during the year covered by the report. (k)Funding (1)In generalOf the funds of the Reforestation Trust Fund established under section 303 of Public Law 96–451 (16 U.S.C. 1606a), the Secretary shall use such sums as are necessary to carry out the Program. 
(2)Administrative costs and technical assistanceOf the funds used under paragraph (1), the Secretary shall allocate not more than 10 percent for each fiscal year to State foresters or equivalent officials, including equivalent officials of Indian Tribes, for administrative costs and technical assistance under the Program.. 40933.Urban wood programs (a)In generalThe Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101 et seq.) is amended by adding at the end the following: 
 
21.Urban wood programs 
(a)DefinitionsIn this section: (1)Innovative urban wood productThe term innovative urban wood product means a wood product that uses wood residues and byproducts from urban forest management, building deconstruction, and other related sources of wood generated in urban areas. 
(2)SecretaryThe term Secretary means the Secretary, acting through the Research and Development Deputy Area and the State and Private Forestry Deputy Area of the Forest Service. (3)Wood productThe term wood product includes— 
(A)building material made of wood; (B)a durable home product made of wood; and 
(C)a woody residue used for bioenergy. (b)Urban wood research and development program (1)Definition of eligible entityIn this subsection, the term eligible entity means— 
(A)a unit of State, Tribal, or local government; (B)a land-grant college or university (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)) or other institution of higher education; 
(C)a nonprofit organization; and (D)any other entity, as determined by the Secretary. 
(2)EstablishmentThe Secretary shall establish a program to facilitate the use of innovative urban wood products in incorporated cities and towns in the United States by— (A)conducting performance-driven research and development relating to the potential sources and uses of urban wood products; 
(B)providing education and technical assistance to eligible entities relating to the potential sources and uses of urban wood products; and (C)awarding grants under paragraph (5). 
(3)CollaborationIn carrying out the program established under paragraph (2), the Secretary shall obtain input and guidance from, and collaborate with— (A)the wood products industry; 
(B)conservation organizations; (C)community organizations; and 
(D)institutions of higher education. (4)Research and development, education, and technical assistanceThe Secretary shall carry out subparagraphs (A) and (B) of paragraph (2) at the Forest Products Laboratory of the Department of Agriculture or through the State and Private Forestry Deputy Area in a manner that meets the needs of municipalities, private companies, trade and technical schools, and other entities that work with urban wood. 
(5)GrantsAfter obtaining input and guidance from the entities described in paragraph (3), the Secretary shall award grants on a competitive basis to eligible entities to conduct research and development and provide education and technical assistance that— (A)increases the use of urban wood; and 
(B)provides increased employment opportunities in the urban wood industry and related fields. (6)PrioritiesIn carrying out the program established under paragraph (2), the Secretary shall give priority to projects and activities that— 
(A) 
(i)identify new products that can be created from urban wood; or (ii)improve on existing processes to produce innovative urban wood products with greater efficiency and quality; 
(B)facilitate improved commercialization of innovative urban wood products; (C)engage unemployed and underemployed persons in disadvantaged communities in worker training, full-time employment, and incubation of new commercial enterprises; and 
(D)increase the carbon mitigation benefit of the management of urban wood, as measured by the lifecycle environmental footprint of a wood product or production process, beginning with the collection of raw urban wood materials and ending with the manufacturing process. (7)TimeframeTo the maximum extent practicable, the measurable performance goals for the research and development, education, and technical assistance conducted under the program established under paragraph (2) shall be achievable within a 10-year timeframe beginning on the date of establishment of the program. 
(c)Urban wood building competitionBeginning in fiscal year 2023, the Secretary shall carry out an annual competition, in accordance with section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), for— (1)innovative urban wood products and manufacturing processes; or 
(2)other innovative wood product demonstrations. (d)FundingOf the funds of the Reforestation Trust Fund established under section 303 of Public Law 96–451 (16 U.S.C. 1606a), the Secretary shall use $35,000,000 each fiscal year to carry out this section.. 
(b)Urban wood innovation grantsSection 8643 of the Agriculture Improvement Act of 2018 (7 U.S.C. 7655d) is amended— (1)in subsection (a)— 
(A)by redesignating paragraph (2) as paragraph (3); and (B)by inserting after paragraph (1) the following: 
 
(2)Innovative urban wood productThe term innovative urban wood product means a wood product that uses wood residues and byproducts from urban forest management, building deconstruction, and other related sources of wood generated in urban areas.; (2)in subsection (b)— 
(A)in paragraph (1), by striking (October 20, 2015)), may and inserting the following: (October 20, 2015))— 
(A)may; (B)in subparagraph (A) (as so designated), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (B)shall, to the maximum extent practicable, award 1 or more wood innovation grants each year to eligible entities for the purpose of advancing the use of innovative urban wood products.; and 
(3)in subsection (c), by striking under subsection (b)(2) and inserting for grants under subsection (b)(1)(A). 40934.Stewardship Corps (a)In generalThe Secretary of Agriculture (referred to in this section as the Secretary), in consultation with the Secretary of the Interior, shall establish a civilian conservation corps, to be known as the Stewardship Corps (referred to in this section as the Stewardship Corps), to provide youth from low-income communities, indigenous communities, and communities of color with the academic, vocational, and social skills necessary to pursue long term, productive careers in the forest sector and the wetland restoration sector. 
(b)Reforestation and restoration on Federal landTo the maximum extent practicable, members of the Stewardship Corps shall perform— (1) (A)in each of calendar years 2023 through 2027, not less than 20 percent of the reforestation required under subsections (d)(2) and (e) of section 303 of Public Law 96–451 (16 U.S.C. 1606a); and 
(B)in calendar years 2028 and each calendar year thereafter, not less than 40 percent of the reforestation described in subparagraph (A); and (2) (A)in each of calendar years 2023 through 2027, not less than 20 percent of the wetlands restoration required under section 40957; and 
(B)in calendar year 2028 and each calendar year thereafter, not less than 40 percent of the wetlands restoration described in subparagraph (A). (c)Duration of participationAn individual shall serve in the Stewardship Corps for not more than 2 years. 
(d)Housing and careThe Secretary shall provide to each member of the Stewardship Corps housing, subsistence, clothing, medical attention (including hospitalization), transportation, and a cash allowance, as determined necessary by the Secretary. (e)CompensationMembers of the Stewardship Corps shall be paid at a rate in accordance with the prevailing rate for a similar class of Federal employees in the locality. 
(f)Job placementThe Secretary shall assist members of the Stewardship Corps with obtaining employment in the forest sector and the wetlands restoration sector on the completion of service under the Stewardship Corps. 3Coastal wetland 40951.DefinitionsIn this part: 
(1)AdministratorThe term Administrator means the Under Secretary of Commerce for Oceans and Atmosphere and Administrator of the National Oceanic and Atmospheric Administration. (2)Coastal wetlandThe term coastal wetland means estuarine vegetated coastal habitat, including salt marsh, seagrass, mangrove, and other vegetated marine habitats. 
(3)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (4)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(5)Natural infrastructureThe term natural infrastructure means infrastructure that— (A)uses, restores, or emulates natural ecological processes; and 
(B) 
(i)is created through the action of natural physical, geological, biological, and chemical processes over time; (ii)is created by human design, engineering, and construction to emulate or act in concert with natural processes; or 
(iii)involves the use of plants, soils, and other natural features, including through the creation, restoration, or preservation of vegetated areas using materials appropriate to the area. (6)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
(7)ProgramThe term Program means the Coastal and Estuary Resilience Grant Program as established by section 40922. (8)RestorationThe term restoration means renewing, enhancing, or replacing degraded, damaged, vulnerable, or destroyed wetlands to improve the ecosystem function and resilience through active human intervention and action, such as— 
(A)improving hydrological conditions (such as by removing tidal barriers, improving connectivity, or changing water levels); (B)altering sediment supply (such as through the beneficial use of dredge material, thin-layer spraying, or reconnecting river sediment); 
(C)changing salinity characteristics; (D)improving water quality (such as by reducing excess nutrients, sedimentation, or contaminants); 
(E)planting of native plants, removal of invasive species, and other improved management practices; (F)controlling erosion of wetland edges; and 
(G)enabling future inland migration as sea levels rise, including through the enhancement of adjacent fresh water wetlands. (9)StateThe term State means a State, the District of Columbia, or any territory or possession of the United States. 
40952.Coastal and Estuary Resilience Grant Program 
(a)EstablishmentThe Secretary of Commerce shall establish a program, to be known as the Coastal and Estuary Resilience Grant Program, under which the Secretary awards grants to entities that are eligible under subsection (b) to fund coastal wetland restoration projects that are eligible under subsection (c). (b)Eligible entitiesAn entity is eligible to apply for a grant under the Program if the entity is an institution of higher education, a nonprofit organization, a State or local government, or an Indian Tribe. 
(c)Eligible projectsA project is eligible for a grant under the Program if the project is designed to reduce net greenhouse gases through one of the following: (1)The sequestration of additional carbon dioxide through— 
(A)the active restoration of degraded coastal wetland; and (B)the protection of threatened coastal wetland. 
(2)The halting of ongoing carbon dioxide emissions, and the resumption of the natural rate of carbon capture, through the restoration of drained coastal wetland. (3)The halting of ongoing methane emissions, and the resumption of the natural rate of carbon storage, through the restoration of formerly tidal wetland that has lost tidal connectivity and become fresh wetland (commonly known as impounded wetland). 
(d)Grant evaluation criteriaIn reviewing applications for grants under the Program, the Secretary shall give priority to projects that exhibit the highest potential to— (1)mitigate greenhouse gas emissions by— 
(A)reducing greenhouse gas emissions; or (B)capturing and storing greenhouse gases; 
(2)reinforce ecosystem resilience and adaptation by— (A)preparing for sea level rise in order to reduce vulnerability to sea level rise and erosion; 
(B)supporting resilience against flooding and sea level rise; or (C)restoring or enhancing ecosystem function; or 
(3)provide economic and social co-benefits by— (A)reducing the potential impact and damage of storms on the built environment; 
(B)advancing environmental justice by reducing the disproportionate impacts of environmental hazards on communities of color, indigenous communities, and low-income communities; (C)providing jobs in coastal communities; 
(D)including elements of natural infrastructure; (E)incorporating collaborative partnerships; or 
(F)involving local communities in project planning and implementation. (e)Matching funds (1)Inclusion in applicationsAn eligible entity under subsection (b) may include in an application for a grant under the Program a commitment to provide non-Federal resources (including in-kind contributions and volunteer hours) to match the amount of grant. 
(2)ConsiderationIn reviewing an application for a grant under the Program, the Secretary may consider the inclusion of a commitment under paragraph (1) but may not require such a commitment as a condition of receiving a grant. (f)Eligible costsA grant awarded under the Program shall be available for all phases of the development, implementation, and monitoring of projects that are eligible under subsection (c), including— 
(1)preliminary community engagement, planning, and prioritization; (2)preliminary design and site assessment, including— 
(A)assessments of feasibility; (B)planning; and 
(C)community engagement; (3)final design and permitting; 
(4)restoration and project implementation; and (5)monitoring, reporting, and stewardship. 
(g)Reporting 
(1)In generalAn entity that receives a grant under the Program for a project shall— (A)collect data on the development and implementation of the project and stewardship following completion of the project; and 
(B)submit that data to the Administrator for inclusion in the database required by section 40953(a). (2)Report after project completionNot later than 1 year after the completion of a project for which a grant is provided under the Program, the entity that received the grant shall submit to the Administrator a report on the outputs, outcomes, and impacts of the project, including with respect to— 
(A)the amount of area restored; (B)the estimated net climate benefit; 
(C)benefits to nearby communities; and (D)involvement of partners and communities. 
(h)MonitoringThe Secretary shall establish guidelines providing for monitoring a project for which a grant is provided under the Program for the 10-year period after the grant is awarded. (i)Role of National Fish and Wildlife FoundationIn carrying out the Program, the Secretary may consult, partner, or otherwise coordinate with the National Fish and Wildlife Foundation established by section 2(a) of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701(a)). 
40953.Data collection 
(a)Database 
(1)In generalThe Administrator shall maintain a coastal wetland restoration database to collect information about projects that receive grants under the Program. (2)DesignThe Administrator shall design the database required by paragraph (1) to collect performance metrics on the development and implementation of projects that receive grants under the Program and stewardship following completion of such projects to evaluate the success of those projects and inform the design of future projects in an adaptive manner. 
(3)Included metricsThe database required by paragraph (1) shall include standardized metrics for reporting such as— (A)acres restored, protected, or created; 
(B)habitat type; (C)restoration technique; 
(D)estimated net greenhouse gas reduction effect; (E)jobs created; 
(F)quantified ecosystem services; and (G)other metrics selected by the Administrator. 
(4)Public availabilityThe Administrator shall make products of the database publicly available and disseminate important findings to the public. (b)Inventory of coastal wetlandThe Administrator shall compile an inventory of coastal wetland. 
40954.Outreach and technical assistanceThe Administrator shall establish a technical assistance program to help entities outside of the National Oceanic and Atmospheric Administration in all phases of coastal wetland restoration project work, including outreach to potential applicants for grants under section 40952. 40955.Annual restoration and funding (a)Acreage requirementsTo the maximum extent practicable, the Secretary of Commerce shall award grants under the Program to conduct coastal wetland restoration on 1,500,000 acres over 10 years, as follows: 
(1)On 50,000 acres in each of fiscal years 2023 and 2024. (2)On 100,000 acres in each of fiscal years 2025 and 2026. 
(3)On 150,000 acres in each of fiscal years 2027 and 2028. (4)On 225,000 acres in fiscal year 2029 and each fiscal year thereafter. 
(b)Funding 
(1)In generalOn October 1 of each fiscal year, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of Commerce to provide grants under the Program, to remain available until expended— (A)$1,250,000,000 for each of fiscal years 2023 and 2024; 
(B)$2,500,000,000 for each of fiscal years 2025 and 2026; (C)$3,750,000,000 for each of fiscal years 2027 and 2028; and 
(D)$5,625,000,000 for each of fiscal years 2029 through 2032. (2)Receipt and acceptanceThe Secretary of Commerce shall be entitled to receive, shall accept, and shall use to provide grants under the Program in accordance with paragraph (1) the funds transferred under that paragraph, without further appropriation.  
(c)Supplement not supplantThe amount authorized to be appropriated by subsection (a) shall supplement and not supplant other amounts available to the Secretary of Commerce. 40956.Prevailing wage requirementAny contractor or subcontractor entering into a service contract in connection with a project under the Program shall— 
(1)be treated as a Federal contractor or subcontractor for purposes of chapter 67 of title 41, United States Code (commonly known as the McNamara-O'Hara Service Contract Act of 1965); and (2)pay each class of employee employed by the contractor or subcontractor wages and fringe benefits at rates in accordance with prevailing rates for the class in the locality, or, where a collective-bargaining agreement covers the employee, in accordance with the rates provided for in the agreement, including prospective wage increases provided for in the agreement. 
40957.Department of the Interior coastal wetland restoration; funding 
(a)In generalThe Secretary of the Interior shall conduct coastal wetland restoration on land managed by the Secretary of the Interior to achieve at least 1 of the following: (1)The sequestration of additional carbon dioxide through— 
(A)the active restoration of degraded coastal wetland; and (B)the protection of threatened coastal wetland. 
(2)The halting of ongoing carbon dioxide emissions, and the resumption of the natural rate of carbon capture, through the restoration of drained coastal wetland. (3)The halting of ongoing methane emissions, and the resumption of the natural rate of carbon storage, through the restoration of formerly tidal wetland that has lost tidal connectivity and become fresh wetland (commonly known as impounded wetland). 
(b)Acreage requirementsTo the maximum extent practicable, the Secretary of the Interior shall conduct coastal wetland restoration under subsection (a)— (1)on land managed by the Director of the United States Fish and Wildlife Service— 
(A)on 10,000 acres in each of fiscal years 2023 and 2024; (B)on 20,000 acres in each of fiscal years 2025 and 2026; and 
(C)on 30,000 acres in fiscal year 2027 and each fiscal year thereafter; and (2)on land managed by the Director of the National Park Service— 
(A)on 10,000 acres in each of fiscal years 2023 and 2024; (B)on 20,000 acres in each of fiscal years 2025 and 2026; 
(C)on 40,000 acres in each of fiscal years 2027 and 2028; (D)on 80,000 acres in each of fiscal years 2029 and 2030; and 
(E)on 160,000 acres in fiscal year 2031 and each fiscal year thereafter. (c)Funding (1)In generalOn October 1 of each fiscal year, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of the Interior to carry out this section, to remain available until expended— 
(A)for coastal wetland restoration on land managed by the Director of the United States Fish and Wildlife Service— (i)$250,000,000 for each of fiscal years 2023 and 2024; 
(ii)$500,000,000 for each of fiscal years 2025 and 2026; and (iii)$750,000,000 for each of fiscal years 2027 through 2032; and 
(B)for coastal wetland restoration on land managed by the Director of the National Park Service— (i)$250,000,000 for each of fiscal years 2023 and 2024; 
(ii)$500,000,000 for each of fiscal years 2025 and 2026; (iii)$1,000,000,000 for each of fiscal years 2027 and 2028; 
(iv)$2,000,000,000 for each of fiscal years 2029 and 2030; and (v)$4,000,000,000 for each of fiscal years 2031 and 2032. 
(2)Receipt and acceptanceThe Secretary of the Interior shall be entitled to receive, shall accept, and shall use to carry out this section in accordance with paragraph (1) the funds transferred under that paragraph, without further appropriation.  JClean Air Sharp Minds Act 41001.Short titleThis subtitle may be cited as the Clean Air Sharp Minds Act. 
41002.PurposesThe purposes of this subtitle are— (1)to improve the health and academic achievement of students in highly polluted environments;  
(2)to demonstrate the impacts of clean air at school on student learning and well-being; and (3)to support the Nation’s schools to advance environmental justice. 
41003.FindingsCongress finds the following: (1)Substantial research demonstrates that air pollution negatively impacts health and cognition. 
(2)More than 1 in 5 public schools in the United States are located within a mile of a toxic release site. Nearly 1 in 11 public schools, serving 4,400,000 students, are less than 500 feet from a major road. (3)According to a 2017 report, 4 percent of schools serving predominantly White students are next to major roads, while 15 percent of schools serving largely students of color are next to major roads. 
(4)Indoor levels of air pollutants can be 2 to 5 times higher, and sometimes 100 times higher, than outdoor levels. In 2014, nearly half of schools in the United States reported having problems related to indoor air quality. (5)Schools in poor repair may have additional air quality problems, including lead, asbestos, dust, and radon contamination. 
(6)Poor indoor air quality increases the risk of severe asthma attacks and allergic reactions. Asthma is the leading cause of missed school days in the United States. (7)High-performance air filters can decrease indoor particulate matter by 90 percent. 
(8)Research demonstrates the potential for school air filters to improve student learning. In 2016, commercial air filters were installed in every classroom, office, and common area of 18 public schools in Los Angeles. Controlling for student demographics, mathematics test scores at these schools improved dramatically, nearly matching the impact of reducing class sizes by a third, and gains persisted the following the year.  41004.DefinitionsIn this subtitle: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Commercial air filterThe term commercial air filter means an air filter unit that— 
(A)removes particulate matter (including mold, smoke, dust, lead, soot, and allergens from pests) and gaseous pollutants (including carbon monoxide, sulfur dioxide, and volatile organic compounds); (B)does not produce any ozone; 
(C)meets the American Society of Heating, Refrigerating, and Air-Conditioning Engineers (ASHRAE) Minimum Efficiency Reporting Value (MERV) of 13 (or the equivalent, using a different rating system); and  (D)contains activated carbon (charcoal) and a HEPA particle filter.  
(3)Eligible schoolThe term eligible school means a public elementary school or secondary school, as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (4)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all individuals, regardless of race, color, national origin, educational level, or income, with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies to ensure that— 
(A)populations of color, communities of color, indigenous communities, and low-income communities have access to public information and opportunities for meaningful public participation relating to human health and environmental planning, regulations, and enforcement; (B)no population of color or community of color, indigenous community, or low-income community shall be exposed to a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards; and 
(C)the 17 Principles of Environmental Justice, written and adopted at the First National People of Color Environmental Leadership Summit held on October 24 through 27, 1991, in Washington, DC, are upheld.  (5)SecretaryThe term Secretary means the Secretary of Education. 
41005.Demonstration program authorized 
(a)In GeneralNot later than 6 months after the date of enactment of this Act, the Secretary and the Administrator shall enter into a memorandum of understanding to jointly administer the School Air Filters Demonstration Program described in this section for a 3-year period.  (b)Selection of eligible schools (1)Selection of eligible schoolsNot later than 12 months after the date of enactment of this Act, the Secretary and the Administrator shall select a minimum of 175 eligible schools to participate in the School Air Filters Demonstration Program. 
(2)PriorityIn selecting eligible schools under this subsection, the Secretary and the Administrator shall do so with the purpose of advancing environmental justice, giving priority— (A)first, to eligible schools that are located in a nonattainment area for PM2.5, PM10, or ozone; 
(B)second, to eligible schools that have school facilities that pose a severe health and safety threat to students and staff; and (C)third, to eligible schools that have a high concentration of students from a low-income family. 
(3)Considerations in selectionIn selecting eligible schools under this subsection, the Secretary and the Administrator— (A)shall seek to select eligible schools that represent— 
(i)a mix of elementary schools, middle schools, and high schools; and (ii)a mix of urban, suburban, and rural schools; and 
(B)may consider any other eligibility requirements that the Secretary and the Administrator determine are necessary to carry out the purposes of this subtitle. (c)Agreement To participateThe Secretary and the Administrator shall seek to enter into a written agreement with each eligible school selected under subsection (b) to ensure that the eligible school desires to participate in the School Air Filters Demonstration Program. The Secretary and the Administrator shall carry out the activities under subsection (d) only with respect to participating eligible schools that enter into such an agreement. 
(d)Use of funds 
(1)In GeneralThe Secretary and the Administrator shall— (A)purchase commercial air filters for the buildings of each participating eligible school;  
(B)install a commercial air filter in every classroom, office, and common area that students access in each such school; (C)maintain those air filters for a period of 3 years, including by ensuring the replacement of the internal carbon filters of those air filters according to a frequency as indicated by the manufacturer; 
(D)provide technical support to eligible schools participating in the program, including training school staff on how to properly use the air filters; and (E)using not more than 3.5 percent of the funds appropriated under subsection (f), collect, analyze, and submit data that is necessary for the report and evaluation described in subsection (e). 
(2)Use of contractor 
(A)In GeneralSubject to subparagraph (B), the activities described in subparagraphs (B) and (C) of paragraph (1) may be carried out by an entity that— (i)has a contract to do so with the Administrator; and  
(ii)has a State or local license or certification from a relevant professional organization allowing the entity to install and maintain air filter units. (B)Collective bargaining agreementNotwithstanding subparagraph (A), if a school or local educational agency's collective bargaining agreement stipulates that a school staff member carry out the activities described in subparagraphs (B) or (C) of paragraph (1), the Administrator shall coordinate with the local educational agency to arrange for school staff to carry out those activities. Nothing in this subtitle shall be construed to interfere with a collective bargaining agreement. 
(e)Reports and evaluation 
(1)Annual reportsThe Secretary and the Administrator shall prepare and submit to Congress an annual report containing— (A)metrics that demonstrate the indoor air quality (at a minimum, PM2.5 levels, as well as any other air pollutants that the Administrator determines necessary to test) at 3 locations within each participating eligible school before installation of the commercial air filters, and subsequently twice per academic year, ensuring that the locations of that testing are kept consistent for each test); 
(B)the pollutants that are captured by the air filters at participating eligible schools, as determined by annual tests conducted on the used air filters; (C)metrics that demonstrate the academic outcomes of students at each participating eligible school (including standardized test scores); 
(D)rates of suspension at each participating eligible school; and (E)rates of school absence by students at each participating eligible school, including rates of school absence relating to asthma and other health measures. 
(2)EvaluationAt the end of the 3-year School Air Filters Demonstration Program, the Secretary and the Administrator shall prepare and submit a report to Congress that includes an evaluation of the effectiveness of the School Air Filters Demonstration Program, including an analysis of the impact of the commercial air filters on student academic achievement and well-being, and on the program’s potential to advance environmental justice. The evaluation shall include recommendations based on the findings from the School Air Filters Demonstration Program. (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this subtitle $20,000,000 for fiscal year 2023. 
KEnvironmental Justice Act of 2020 
42001.Short titleThis subtitle may be cited as the Environmental Justice Act of 2020. 42002.PurposesThe purposes of this subtitle are— 
(1)to require Federal agencies to address and eliminate the disproportionate environmental and human health impacts on populations of color, communities of color, indigenous communities, and low-income communities; (2)to ensure that all Federal agencies develop and enforce rules, regulations, guidance, standards, policies, plans, and practices that promote environmental justice; 
(3)to increase cooperation and require coordination among Federal agencies in achieving environmental justice; (4)to provide to communities of color, indigenous communities, and low-income communities meaningful access to public information and opportunities for participation in decision making affecting human health and the environment; 
(5)to mitigate the inequitable distribution of the burdens and benefits of Federal programs having significant impacts on human health and the environment; (6)to require consideration of cumulative impacts in permitting decisions; 
(7)to clarify congressional intent to afford rights of action pursuant to certain statutes and common law claims; and (8)to allow a private right of action under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) to challenge discriminatory practices. 
42003.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Community of colorThe term community of color means any geographically distinct area the population of color of which is higher than the average population of color of the State in which the community is located. (3)Community-based scienceThe term community-based science means voluntary public participation in the scientific process and the incorporation of data and information generated outside of traditional institutional boundaries to address real-world problems in ways that may include formulating research questions, conducting scientific experiments, collecting and analyzing data, interpreting results, making new discoveries, developing technologies and applications, and solving complex problems, with an emphasis on the democratization of science and the engagement of diverse people and communities. 
(4)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all individuals, regardless of race, color, national origin, educational level, or income, with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies to ensure that— (A)populations of color, communities of color, indigenous communities, and low-income communities have access to public information and opportunities for meaningful public participation relating to human health and environmental planning, regulations, and enforcement; 
(B)no population of color or community of color, indigenous community, or low-income community shall be exposed to a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards; and (C)the 17 Principles of Environmental Justice written and adopted at the First National People of Color Environmental Leadership Summit held on October 24 through 27, 1991, in Washington, DC, are upheld. 
(5)Federal agencyThe term Federal agency means— (A)each Federal agency represented on the Working Group; and 
(B)any other Federal agency that carries out a Federal program or activity that substantially affects human health or the environment, as determined by the President. (6)Fenceline communityThe term fenceline community means a population living in close proximity to a source of pollution. 
(7)Indigenous communityThe term indigenous community means— (A)a federally recognized Indian Tribe; 
(B)a State-recognized Indian Tribe; (C)an Alaska Native or Native Hawaiian community or organization; and 
(D)any other community of indigenous people, including communities in other countries. (8)InfrastructureThe term infrastructure means any system for safe drinking water, sewer collection, solid waste disposal, electricity generation, communication, or transportation access (including highways, airports, marine terminals, rail systems, and residential roads) that is used to effectively and safely support— 
(A)housing; (B)an educational facility; 
(C)a medical provider; (D)a park or recreational facility; or 
(E)a local businesses. (9)Low incomeThe term low income means an annual household income equal to, or less than, the greater of— 
(A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and (B)200 percent of the Federal poverty line. 
(10)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with low income. (11)MeaningfulThe term meaningful, with respect to involvement by the public in a determination by a Federal agency, means that— 
(A)potentially affected residents of a community have an appropriate opportunity to participate in decisions regarding a proposed activity that will affect the environment or public health of the community; (B)the public contribution can influence the determination by the Federal agency; 
(C)the concerns of all participants involved are taken into consideration in the decision-making process; and (D)the Federal agency— 
(i)provides to potentially affected members of the public accurate information; and (ii)facilitates the involvement of potentially affected members of the public. 
(12)Population of colorThe term population of color means a population of individuals who identify as— (A)Black; 
(B)African American; (C)Asian; 
(D)Pacific Islander; (E)another nonWhite race; 
(F)Hispanic; (G)Latino; or 
(H)linguistically isolated. (13)PublishThe term publish means to make publicly available in a form that is— 
(A)generally accessible, including on the internet and in public libraries; and (B)accessible for— 
(i)individuals who are limited in English proficiency, in accordance with Executive Order 13166 (65 Fed. Reg. 50121 (August 16, 2000)); and (ii)individuals with disabilities. 
(14)Working GroupThe term Working Group means the interagency Federal Working Group on Environmental Justice convened under section 1–102 of Executive Order 12898 (42 U.S.C. 4321 note), as amended by Executive Order 12948 (60 Fed. Reg. 6381 (January 30, 1995)) and modified by section 42004. 42004.Interagency Federal Working Group on Environmental Justice (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall convene, as appropriate to carry out this section, the Working Group. 
(b)Requirements 
(1)CompositionThe Working Group shall be comprised of the following (or a designee): (A)The Secretary of Agriculture. 
(B)The Secretary of Commerce. (C)The Secretary of Defense. 
(D)The Secretary of Energy. (E)The Secretary of Health and Human Services. 
(F)The Secretary of Homeland Security. (G)The Secretary of Housing and Urban Development. 
(H)The Secretary of the Interior. (I)The Secretary of Labor. 
(J)The Secretary of Transportation. (K)The Attorney General. 
(L)The Administrator. (M)The Director of the Office of Environmental Justice. 
(N)The Chairman of the Consumer Product Safety Commission. (O)The Chairperson of the Chemical Safety Board. 
(P)The Director of the Office of Management and Budget. (Q)The Director of the Office of Science and Technology Policy. 
(R)The Chair of the Council on Environmental Quality. (S)The Assistant to the President for Domestic Policy. 
(T)The Director of the National Economic Council. (U)The Chairman of the Council of Economic Advisers. 
(V)Such other Federal officials as the President may designate. (2)FunctionsThe Working Group shall— 
(A)report to the President through the Chair of the Council on Environmental Quality and the Assistant to the President for Domestic Policy; (B)provide guidance to Federal agencies regarding criteria for identifying disproportionately high and adverse human health or environmental effects— 
(i)on populations of color, communities of color, indigenous communities, and low-income communities; and (ii)on the basis of race, color, national origin, or income; 
(C)coordinate with, provide guidance to, and serve as a clearinghouse for, each Federal agency with respect to the implementation and updating of an environmental justice strategy required under this Act, in order to ensure that the administration, interpretation, and enforcement of programs, activities, and policies are carried out in a consistent manner; (D)assist in coordinating research by, and stimulating cooperation among, the Environmental Protection Agency, the Department of Health and Human Services, the Department of Housing and Urban Development, and other Federal agencies conducting research or other activities in accordance with this subtitle; 
(E)identify, based in part on public recommendations contained in Federal agency progress reports, important areas for Federal agencies to take into consideration and address, as appropriate, in environmental justice strategies and other efforts; (F)assist in coordinating data collection and maintaining and updating appropriate databases, as required by this subtitle; 
(G)examine existing data and studies relating to environmental justice; (H)hold public meetings and otherwise solicit public participation under paragraph (3); and 
(I)develop interagency model projects relating to environmental justice that demonstrate cooperation among Federal agencies. (3)Public participationThe Working Group shall— 
(A)hold public meetings or otherwise solicit public participation and community-based science for the purpose of fact-finding with respect to the implementation of this subtitle; and (B)prepare for public review and publish a summary of any comments and recommendations provided. 
(c)Judicial review and rights of actionAny person may commence a civil action— (1)to seek relief from, or to compel, an agency action under this section (including regulations promulgated pursuant to this section); or 
(2)otherwise to ensure compliance with this section (including regulations promulgated pursuant to this section). 42005.Federal agency actions to address environmental justice (a)Federal agency responsibilities (1)Environmental justice missionTo the maximum extent practicable and permitted by applicable law, each Federal agency shall make achieving environmental justice part of the mission of the Federal agency by identifying, addressing, and mitigating disproportionately high and adverse human health or environmental effects of the programs, policies, and activities of the Federal agency on populations of color, communities of color, indigenous communities, and low-income communities in the United States (including the territories and possessions of the United States and the District of Columbia). 
(2)NondiscriminationEach Federal agency shall conduct any program, policy, or activity that substantially affects human health or the environment in a manner that ensures that the program, policy, or activity does not have the effect of excluding any individual or group from participation in, denying any individual or group the benefits of, or subjecting any individual or group to discrimination under, the program, policy, or activity because of race, color, or national origin. (3)Strategies (A)Agencywide strategiesEach Federal agency shall implement and update, not less frequently than annually, an agencywide environmental justice strategy that identifies disproportionally high and adverse human health or environmental effects of the programs, policies, spending, and other activities of the Federal agency with respect to populations of color, communities of color, indigenous communities, and low-income communities, including, as appropriate for the mission of the Federal agency, with respect to the following areas: 
(i)Implementation of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (ii)Implementation of title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) (including regulations promulgated pursuant to that title). 
(iii)Implementation of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). (iv)Impacts from the lack of infrastructure, or from deteriorated infrastructure. 
(v)Impacts from land use. (vi)Impacts from climate change. 
(vii)Impacts from commercial transportation. (B)Revisions (i)In generalEach strategy developed and updated pursuant to subparagraph (A) shall identify programs, policies, planning and public participation processes, rulemaking, agency spending, and enforcement activities relating to human health or the environment that may be revised, at a minimum— 
(I)to promote enforcement of all health, environmental, and civil rights laws and regulations in areas containing populations of color, communities of color, indigenous communities, and low-income communities; (II)to ensure greater public participation; 
(III)to provide increased access to infrastructure; (IV)to improve research and data collection relating to the health and environment of populations of color, communities of color, indigenous communities, and low-income communities, including through the increased use of community-based science; and 
(V)to identify differential patterns of use of natural resources among populations of color, communities of color, indigenous communities, and low-income communities. (ii)TimetablesEach strategy implemented and updated pursuant to subparagraph (A) shall include a timetable for undertaking revisions identified pursuant to clause (i). 
(C)Progress reportsNot later than 1 year after the date of enactment of this Act, and not less frequently than once every 5 years thereafter, each Federal agency shall submit to Congress and the Working Group, and shall publish, a progress report that includes, with respect to the period covered by the report— (i)a description of the current environmental justice strategy of the Federal agency; 
(ii)an evaluation of the progress made by the Federal agency at national and regional levels regarding implementation of the environmental justice strategy, including— (I)metrics used by the Federal agency to measure performance; and 
(II)the progress made by the Federal agency toward— (aa)the achievement of the metrics described in subclause (I); and 
(bb)mitigating identified instances of environmental injustice; (iii)a description of the participation by the Federal agency in interagency collaboration; 
(iv)responses to recommendations submitted by members of the public to the Federal agency relating to the environmental justice strategy of the Federal agency and the implementation by the Federal agency of this subtitle; and (v)any updates or revisions to the environmental justice strategy of the Federal agency, including those resulting from public comments. 
(4)Public participationEach Federal agency shall— (A)ensure that meaningful opportunities exist for the public to submit comments and recommendations relating to the environmental justice strategy, progress reports, and ongoing efforts of the Federal agency to incorporate environmental justice principles into the programs, policies, and activities of the Federal agency; 
(B)hold public meetings or otherwise solicit public participation and community-based science from populations of color, communities of color, indigenous communities, and low-income communities for fact-finding, receiving public comments, and conducting inquiries concerning environmental justice; and (C)prepare for public review and publish a summary of the comments and recommendations provided. 
(5)Access to informationEach Federal agency shall— (A)publish public documents, notices, and hearings relating to the programs, policies, and activities of the Federal agency that affect human health or the environment; and 
(B)translate and publish any public documents, notices, and hearings relating to an action of the Federal agency as appropriate for the affected population, specifically in any case in which a limited English-speaking population may be disproportionately affected by that action. (6)Codification of guidance (A)Council on Environmental QualityNotwithstanding any other provision of law, sections II and III of the guidance issued by the Council on Environmental Quality entitled Environmental Justice Guidance Under the National Environmental Policy Act and dated December 10, 1997, are enacted into law. 
(B)Environmental Protection AgencyNotwithstanding any other provision of law, the guidance issued by the Environmental Protection Agency entitled EPA Policy on Consultation and Coordination with Indian Tribes: Guidance for Discussing Tribal Treaty Rights and dated February 2016 is enacted into law. (b)Human health and environmental research, data collection, and analysis (1)ResearchEach Federal agency, to the maximum extent practicable and permitted by applicable law, shall— 
(A)in conducting environmental or human health research, include diverse segments of the population in epidemiological and clinical studies, including segments at high risk from environmental hazards, such as— (i)populations of color, communities of color, indigenous communities, populations with low income, and low-income communities; 
(ii)fenceline communities; and (iii)workers who may be exposed to substantial environmental hazards; 
(B)in conducting environmental or human health analyses, identify multiple and cumulative exposures; and (C)actively encourage and solicit community-based science, and provide to populations of color, communities of color, indigenous communities, populations with low income, and low-income communities the opportunity to comment regarding the development and design of research strategies carried out pursuant to this subtitle. 
(2)Disproportionate impactTo the maximum extent practicable and permitted by applicable law (including section 552a of title 5, United States Code (commonly known as the Privacy Act)), each Federal agency shall— (A)collect, maintain, and analyze information assessing and comparing environmental and human health risks borne by populations identified by race, national origin, or income; and 
(B)use that information to determine whether the programs, policies, and activities of the Federal agency have disproportionally high and adverse human health or environmental effects on populations of color, communities of color, indigenous communities, and low-income communities. (3)Information relating to non-Federal facilitiesIn connection with the implementation of Federal agency strategies under subsection (a)(3), each Federal agency, to the maximum extent practicable and permitted by applicable law, shall collect, maintain, and analyze information relating to the race, national origin, and income level, and other readily accessible and appropriate information, for fenceline communities in proximity to any facility or site expected to have a substantial environmental, human health, or economic effect on the surrounding populations, if the facility or site becomes the subject of a substantial Federal environmental administrative or judicial action. 
(4)Impact from Federal facilitiesEach Federal agency, to the maximum extent practicable and permitted by applicable law, shall collect, maintain, and analyze information relating to the race, national origin, and income level, and other readily accessible and appropriate information, for fenceline communities in proximity to any facility of the Federal agency that is— (A)subject to the reporting requirements under the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11001 et seq.), as required by Executive Order 12898 (42 U.S.C. 4321 note); and 
(B)expected to have a substantial environmental, human health, or economic effect on surrounding populations. (c)Consumption of fish and wildlife (1)In generalEach Federal agency shall develop, publish (unless prohibited by law), and revise, as practicable and appropriate, guidance on actions of the Federal agency that will impact fish and wildlife consumed by populations that principally rely on fish or wildlife for subsistence. 
(2)RequirementThe guidance described in paragraph (1) shall— (A)reflect the latest scientific information available concerning methods for evaluating the human health risks associated with the consumption of pollutant-bearing fish or wildlife; and 
(B)publish the risks of such consumption patterns. (d)Mapping and screening toolThe Administrator shall continue to make available to the public an environmental justice mapping and screening tool (such as EJScreen or an equivalent tool) that includes, at a minimum, the following features: 
(1)Nationally consistent data. (2)Environmental data. 
(3)Demographic data, including data relating to race, ethnicity, and income. (4)Capacity to produce maps and reports by geographical area. 
(e)Judicial review and rights of actionAny person may commence a civil action— (1)to seek relief from, or to compel, an agency action under this section (including regulations promulgated pursuant to this section); or 
(2)otherwise to ensure compliance with this section (including regulations promulgated pursuant to this section). (f)Information sharingIn carrying out this section, each Federal agency, to the maximum extent practicable and permitted by applicable law, shall share information and eliminate unnecessary duplication of efforts through the use of existing data systems and cooperative agreements among Federal agencies and with State, local, and Tribal governments. 
42006.National Environmental Justice Advisory Council 
(a)EstablishmentThe establishment by the Administrator on September 30, 1993, by charter pursuant to the Federal Advisory Committee Act (5 U.S.C. App.) of the National Environmental Justice Advisory Council (referred to in this section as the Advisory Council) is enacted into law. (b)DutiesThe Advisory Council may carry out such duties as were carried out by the Advisory Council on the day before the date of enactment of this Act, subject to modification by the Administrator, by regulation. 
(c)MembershipThe membership of the Advisory Council shall— (1)be determined and appointed in accordance with, as applicable— 
(A)the charter described in subsection (a) (or any subsequent amendment or revision of that charter); or (B)other appropriate bylaws or documents of the Advisory Council, as determined by the Administrator; and 
(2)continue in effect as in existence on the day before the date of enactment of this Act until modified in accordance with paragraph (1). (d)Designated Federal officerThe Director of the Office of Environmental Justice of the Environmental Protection Agency is designated as the Federal officer required under section 10(e) of the Federal Advisory Committee Act (5 U.S.C. App.) for the Advisory Council. 
(e)Meetings 
(1)In generalThe Advisory Council shall meet not less frequently than 3 times each calendar year. (2)Open to publicEach meeting of the Advisory Council shall be held open to the public. 
(3)Designated Federal officerThe designated Federal officer described in subsection (d) (or a designee) shall— (A)be present at each meeting of the Advisory Council; 
(B)ensure that each meeting is conducted in accordance with an agenda approved in advance by the designated Federal officer; (C)provide an opportunity for interested persons— 
(i)to file comments before or after each meeting of the Advisory Council; or (ii)to make statements at such a meeting, to the extent that time permits; 
(D)ensure that a representative of the Working Group and a high-level representative from each regional office of the Environmental Protection Agency are invited to, and encouraged to attend, each meeting of the Advisory Council; and (E)provide technical assistance to States seeking to establish State-level environmental justice advisory councils or implement other environmental justice policies or programs. 
(f)Responses from Administrator 
(1)Public comment inquiriesThe Administrator shall provide a written response to each inquiry submitted to the Administrator by a member of the public before or after each meeting of the Advisory Council by not later than 120 days after the date of submission. (2)Recommendations from Advisory CouncilThe Administrator shall provide a written response to each recommendation submitted to the Administrator by the Advisory Council by not later than 120 days after the date of submission. 
(g)Travel expensesA member of the Advisory Council may be allowed travel expenses, including per diem in lieu of subsistence, at such rate as the Administrator determines to be appropriate while away from the home or regular place of business of the member in the performance of the duties of the Advisory Council. (h)DurationThe Advisory Council shall remain in existence unless otherwise provided by law. 
42007.Environmental justice grant programs 
(a)In generalThe Administrator shall continue to carry out the Environmental Justice Small Grants Program and the Environmental Justice Collaborative Problem-Solving Cooperative Agreement Program, as those programs are in existence on the date of enactment of this Act. (b)CARE grantsThe Administrator shall continue to carry out the Community Action for a Renewed Environment grant programs I and II, as in existence on January 1, 2012. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out the programs described in subsections (a) and (b) $10,000,000 for each of fiscal years 2022 through 2031. 42008.Consideration of cumulative impacts and persistent violations in certain permitting decisions (a)Federal Water Pollution Control ActSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended— 
(1)by striking the section designation and heading and all that follows through Except as in subsection (a)(1) and inserting the following:  402.National pollutant discharge elimination system (a)Permits issued by Administrator (1)In generalExcept as; 
(2)in subsection (a)— (A)in paragraph (1)— 
(i)by striking upon condition that such discharge will meet either (A) all and inserting the following: subject to the conditions that— 
(A)the discharge will achieve compliance with, as applicable— (i)all; 
(ii)by striking 403 of this Act, or (B) prior and inserting the following: 403; or 
(ii)prior; and (iii)by striking this Act. and inserting the following: 
this Act; and (B)with respect to the issuance or renewal of the permit— 
(i)based on an analysis by the Administrator of existing water quality and the potential cumulative impacts (as defined in section 501 of the Clean Air Act (42 U.S.C. 7661)) of the discharge, considered in conjunction with the designated and actual uses of the impacted navigable water, there exists a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation; or (ii)if the Administrator determines that, due to those potential cumulative impacts, there does not exist a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation, the permit or renewal includes such terms and conditions as the Administrator determines to be necessary to ensure a reasonable certainty of no harm.; and 
(B)in paragraph (2), by striking assure compliance with the requirements of paragraph (1) of this subsection, including conditions on data and information collection, reporting, and such other requirements as he deems appropriate. and inserting the following: ensure compliance with the requirements of paragraph (1), including— 
(A)conditions relating to— (i)data and information collection; 
(ii)reporting; and (iii)such other requirements as the Administrator determines to be appropriate; and 
(B)additional controls or pollution prevention requirements.; and (3)in subsection (b)— 
(A)in each of paragraphs (1)(D), (2)(B), and (3) through (7), by striking the semicolon at the end and inserting a period; (B)in paragraph (8), by striking ; and at the end and inserting a period; and 
(C)by adding at the end the following:  (10)To ensure that no permit will be issued or renewed if, with respect to an application for the permit, the State determines, based on an analysis by the State of existing water quality and the potential cumulative impacts (as defined in section 501 of the Clean Air Act (42 U.S.C. 7661)) of the discharge, considered in conjunction with the designated and actual uses of the impacted navigable water, that the terms and conditions of the permit or renewal would not be sufficient to ensure a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation.. 
(b)Clean Air Act 
(1)DefinitionsSection 501 of the Clean Air Act (42 U.S.C. 7661) is amended— (A)in the matter preceding paragraph (1), by striking As used in this title— and inserting In this title:; 
(B)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (5), and (4), respectively, and moving the paragraphs so as to appear in numerical order; and (C)by inserting after paragraph (1) the following: 
 
(2)Cumulative impactsThe term cumulative impacts means any exposure, public health or environmental risk, or other effect occurring in a specific geographical area, including from an emission or release— (A)including— 
(i)environmental pollution released— (I) (aa)routinely; 
(bb)accidentally; or (cc)otherwise; and 
(II)from any source, whether single or multiple; and (ii)as assessed based on the combined past, present, and reasonably foreseeable emissions and discharges affecting the geographical area; and 
(B)evaluated taking into account sensitive populations and socioeconomic factors, where applicable.. (2)Permit programsSection 502(b) of the Clean Air Act (42 U.S.C. 7661a(b)) is amended— 
(A)in paragraph (5)— (i)in subparagraphs (A) and (C), by striking assure each place it appears and inserting ensure; and 
(ii)by striking subparagraph (F) and inserting the following:  (F)ensure that no permit will be issued or renewed, as applicable, if— 
(i)with respect to an application for a permit or renewal of a permit for a major source, the permitting authority determines under paragraph (9)(A)(i)(II)(bb) that the terms and conditions of the permit or renewal would not be sufficient to ensure a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation, of the applicable census tracts or Tribal census tracts (as those terms are defined by the Director of the Bureau of the Census); or (ii)the Administrator objects to the issuance of the permit in a timely manner under this title.; and 
(B)in paragraph (9)— (i)in the fourth sentence, by striking Such permit revision and inserting the following: 
 
(iii)Treatment as renewalA permit revision under this paragraph; (ii)in the third sentence, by striking No such revision shall and inserting the following: 
 
(ii)ExceptionA revision under this paragraph shall not; (iii)in the second sentence, by striking Such revisions and inserting the following: 
 
(B)Revision requirements 
(i)DeadlineA revision described in subparagraph (A)(ii); and (iv)by striking the paragraph designation and all that follows through shall require in the first sentence and inserting the following: 
 
(9)Major sources 
(A)In generalWith respect to any permit or renewal of a permit, as applicable, for a major source, a requirement that the permitting authority shall— (i)in determining whether to issue or renew the permit— 
(I)evaluate the potential cumulative impacts of the proposed major source, as described in the applicable cumulative impacts analysis submitted under section 503(b)(3); (II)if, due to those potential cumulative impacts, the permitting authority cannot determine that there exists a reasonable certainty of no harm to the health of the general population, or to any potentially exposed or susceptible subpopulation, of any census tracts or Tribal census tracts (as those terms are defined by the Director of the Bureau of the Census) located in, or immediately adjacent to, the area in which the major source is, or is proposed to be, located— 
(aa)include in the permit or renewal such terms and conditions (including additional controls or pollution prevention requirements) as the permitting authority determines to be necessary to ensure a reasonable certainty of no harm; or (bb)if the permitting authority determines that terms and conditions described in item (aa) would not be sufficient to ensure a reasonable certainty of no harm, deny the issuance or renewal of the permit; 
(III)determine whether the applicant is a persistent violator, based on such criteria relating to the history of compliance by an applicant with this Act as the Administrator shall establish by not later than 180 days after the date of enactment of the Environmental Justice Act of 2020; (IV)if the permitting authority determines under subclause (III) that the applicant is a persistent violator and the permitting authority does not deny the issuance or renewal of the permit pursuant to subclause (V)(bb)— 
(aa)require the applicant to submit a redemption plan that describes— (AA)if the applicant is not compliance with this Act, measures the applicant will carry out to achieve that compliance, together with an approximate deadline for that achievement; 
(BB)measures the applicant will carry out, or has carried out to ensure the applicant will remain in compliance with this Act, and to mitigate the environmental and health effects of noncompliance; and (CC)the measures the applicant has carried out in preparing the redemption plan to consult or negotiate with the communities affected by each persistent violation addressed in the plan; and 
(bb)once such a redemption plan is submitted, determine whether the plan is adequate to ensuring that the applicant— (AA)will achieve compliance with this Act expeditiously; 
(BB)will remain in compliance with this Act; (CC)will mitigate the environmental and health effects of noncompliance; and 
(DD)has solicited and responded to community input regarding the redemption plan; and (V)deny the issuance or renewal of the permit if the permitting authority determines that— 
(aa)the redemption plan submitted under subclause (IV)(aa) is inadequate; or (bb) (AA)the applicant has submitted a redemption plan on a prior occasion, but continues to be a persistent violator; and 
(BB)no indication exists of extremely exigent circumstances excusing the persistent violations; and (ii)in the case of such a permit with a term of 3 years or longer, require in accordance with subparagraph (B).. 
(3)Permit applicationsSection 503(b) of the Clean Air Act (42 U.S.C. 7661b(b)) is amended by adding at the end the following:  (3)Major source analysesThe regulations required by section 502(b) shall include a requirement that an applicant for a permit or renewal of a permit for a major source shall submit, together with the compliance plan required under this subsection, a cumulative impacts analysis for each census tract or Tribal census tract (as those terms are defined by the Director of the Bureau of the Census) located in, or immediately adjacent to, the area in which the major source is, or is proposed to be, located that analyzes— 
(A)community demographics and locations of community exposure points, such as schools, day care centers, nursing homes, hospitals, health clinics, places of religious worship, parks, playgrounds, and community centers; (B)air quality and the potential effect on that air quality of emissions of air pollutants (including pollutants listed under section 108 or 112) from the proposed major source, including in combination with existing sources of pollutants; 
(C)the potential effects on soil quality and water quality of emissions of lead and other air pollutants that could contaminate soil or water from the proposed major source, including in combination with existing sources of pollutants; and (D)public health and any potential effects on public health of the proposed major source.. 
42009.Implied rights of action and common law claimsSection 505 of the Federal Water Pollution Control Act (33 U.S.C. 1365) is amended by adding at the end the following:  (i)Effect on implied rights of action and common law claims (1)Definition of covered ActIn this subsection: 
(A)In generalThe term covered Act means— (i)this Act; 
(ii)the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.); (iii)the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.); 
(iv)the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et seq.); (v)the Safe Drinking Water Act (42 U.S.C. 300f et seq.); 
(vi)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.); (vii)the Clean Air Act (42 U.S.C. 7401 et seq.); 
(viii)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); and (ix)any other Act administered by the Administrator. 
(B)InclusionsThe term covered Act includes any provision of an Act described in subparagraph (A) the date of enactment of which is after the date of enactment of this subsection, unless that provision is specifically excluded from this subsection. (2)EffectNothing in a covered Act precludes the right to bring an action— 
(A)under section 1979 of the Revised Statutes (42 U.S.C. 1983); or (B)that is implied under— 
(i)a covered Act; or (ii)common law. 
(3)ApplicationNothing in this section precludes the right to bring an action under any provision of law that is not a covered Act.. 42010.Private rights of action for discriminatory practices (a)Right of actionSection 602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1) is amended— 
(1)by inserting (a) before Each Federal department and agency which is empowered; and (2)by adding at the end the following: 
 
(b)Any person aggrieved by the failure of a covered entity to comply with this title, including any regulation promulgated pursuant to this title, may bring a civil action in any Federal or State court of competent jurisdiction to enforce such person’s rights under this title.. (b)Effective date (1)In generalThis section, including the amendments made by this section, takes effect on the date of enactment of this Act. 
(2)ApplicationThis section, including the amendments made by this section, applies to all actions or proceedings pending on or after the date of enactment of this Act. 42011.SeverabilityIf any provision of this subtitle, or the application of such a provision to any person or circumstance, is determined to be invalid, the remainder of this subtitle and the application of the provision to other persons or circumstances shall not be affected. 
VVoting Rights 
AVoting Rights Advancement 
50101.Short titleThis subtitle may be cited as the Voting Rights Advancement Act of 2020. 50102.Violations triggering authority of court to retain jurisdiction (a)Types of ViolationsSection 3(c) of the Voting Rights Act of 1965 (52 U.S.C. 10302(c)) is amended by striking violations of the fourteenth or fifteenth amendment and inserting violations of the 14th or 15th Amendment, violations of this Act, or violations of any Federal law that prohibits discrimination in voting on the basis of race, color, or membership in a language minority group,. 
(b)Conforming AmendmentSection 3(a) of such Act (52 U.S.C. 10302(a)) is amended by striking violations of the fourteenth or fifteenth amendment and inserting violations of the 14th or 15th Amendment, violations of this Act, or violations of any Federal law that prohibits discrimination in voting on the basis of race, color, or membership in a language minority group,. 50103.Criteria for coverage of States and political subdivisions (a)Determination of States and Political Subdivisions Subject to Section 4(a) (1)In generalSection 4(b) of the Voting Rights Act of 1965 (52 U.S.C. 10303(b)) is amended to read as follows: 
 
(b)Determination of States and Political Subdivisions Subject to Requirements 
(1)Existence of voting rights violations during previous 25 years 
(A)Statewide applicationSubsection (a) applies with respect to a State and all political subdivisions within the State during a calendar year if— (i)fifteen or more voting rights violations occurred in the State during the previous 25 calendar years; or 
(ii)ten or more voting rights violations occurred in the State during the previous 25 calendar years, at least one of which was committed by the State itself (as opposed to a political subdivision within the State). (B)Application to specific political subdivisionsSubsection (a) applies with respect to a political subdivision as a separate unit during a calendar year if three or more voting rights violations occurred in the subdivision during the previous 25 calendar years. 
(2)Period of application 
(A)In generalExcept as provided in subparagraph (B), if, pursuant to paragraph (1), subsection (a) applies with respect to a State or political subdivision during a calendar year, subsection (a) shall apply with respect to such State or political subdivision for the period— (i)that begins on January 1 of the year in which subsection (a) applies; and 
(ii)that ends on the date which is 10 years after the date described in clause (i). (B)No further application after declaratory judgment (i)StatesIf a State obtains a declaratory judgment under subsection (a), and the judgment remains in effect, subsection (a) shall no longer apply to such State pursuant to paragraph (1)(A) unless, after the issuance of the declaratory judgment, paragraph (1)(A) applies to the State solely on the basis of voting rights violations occurring after the issuance of the declaratory judgment. 
(ii)Political subdivisionsIf a political subdivision obtains a declaratory judgment under subsection (a), and the judgment remains in effect, subsection (a) shall no longer apply to such political subdivision pursuant to paragraph (1), including pursuant to paragraph (1)(A) (relating to the statewide application of subsection (a)), unless, after the issuance of the declaratory judgment, paragraph (1)(B) applies to the political subdivision solely on the basis of voting rights violations occurring after the issuance of the declaratory judgment. (3)Determination of voting rights violationFor purposes of paragraph (1), a voting rights violation occurred in a State or political subdivision if any of the following applies: 
(A)Final judgment; violation of the 14th or 15th AmendmentIn a final judgment (which has not been reversed on appeal), any court of the United States has determined that a denial or abridgement of the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group, in violation of the 14th or 15th Amendment, occurred anywhere within the State or subdivision. (B)Final judgment; violations of this ActIn a final judgment (which has not been reversed on appeal), any court of the United States has determined that a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting was imposed or applied or would have been imposed or applied anywhere within the State or subdivision in a manner that resulted or would have resulted in a denial or abridgement of the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group, in violation of subsection (e) or (f), or section 2 or 203 of this Act. 
(C)Final judgment; Denial of declaratory judgmentIn a final judgment (which has not been reversed on appeal), any court of the United States has denied the request of the State or subdivision for a declaratory judgment under section 3(c) or section 5, and thereby prevented a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting from being enforced anywhere within the State or subdivision. (D)Objection by the Attorney GeneralThe Attorney General has interposed an objection under section 3(c) or section 5 (and the objection has not been overturned by a final judgment of a court or withdrawn by the Attorney General), and thereby prevented a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting from being enforced anywhere within the State or subdivision. 
(E)Consent decree, settlement, or other agreementA consent decree, settlement, or other agreement was entered into, which resulted in the alteration or abandonment of a voting practice anywhere in the territory of such State that was challenged on the ground that the practice denied or abridged the right of any citizen of the United States to vote on account of race, color, or membership in a language minority group in violation of subsection (e) or (f), or section 2 or 203 of this Act, or the 14th or 15th Amendment. (4)Timing of determinations (A)Determinations of voting rights violationsAs early as practicable during each calendar year, the Attorney General shall make the determinations required by this subsection, including updating the list of voting rights violations occurring in each State and political subdivision for the previous calendar year. 
(B)Effective upon publication in Federal RegisterA determination or certification of the Attorney General under this section or under section 8 or 13 shall be effective upon publication in the Federal Register.. (2)Conforming amendmentsSection 4(a) of such Act (52 U.S.C. 10303(a)) is amended— 
(A)in paragraph (1), in the first sentence of the matter preceding subparagraph (A), by striking any State with respect to which and all that follows through unless and inserting any State to which this subsection applies during a calendar year pursuant to determinations made under subsection (b), or in any political subdivision of such State (as such subdivision existed on the date such determinations were made with respect to such State), though such determinations were not made with respect to such subdivision as a separate unit, or in any political subdivision with respect to which this subsection applies during a calendar year pursuant to determinations made with respect to such subdivision as a separate unit under subsection (b), unless; (B)in paragraph (1) in the matter preceding subparagraph (A), by striking the second sentence; 
(C)in paragraph (1)(A), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection); (D)in paragraph (1)(B), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection); 
(E)in paragraph (3), by striking (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection); (F)in paragraph (5), by striking (in the case of a State or subdivision which sought a declaratory judgment under the second sentence of this subsection); 
(G)by striking paragraphs (7) and (8); and (H)by redesignating paragraph (9) as paragraph (7). 
(b)Clarification of Treatment of Members of Language Minority GroupsSection 4(a)(1) of such Act (52 U.S.C. 10303(a)(1)) is amended by striking race or color, and inserting race, color, or in contravention of the guarantees of subsection (f)(2),. 50104.Determination of States and Political Subdivisions Subject to Preclearance for Covered PracticesThe Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) is further amended by inserting after section 4 the following: 
 
4A.Determination of States and Political Subdivisions Subject to Preclearance for Covered Practices 
(a)Practice-Based preclearance 
(1)In GeneralEach State and each political subdivision shall— (A)identify any newly enacted or adopted law, regulation, or policy that includes a voting qualification or prerequisite to voting, or a standard, practice, or procedure with respect to voting, that is a covered practice described in subsection (b); and 
(B)ensure that no such covered practice is implemented unless or until the State or political subdivision, as the case may be, complies with subsection (c). (2)Determinations of characteristics of voting-age population (A)In GeneralAs early as practicable during each calendar year, the Attorney General, in consultation with the Director of the Bureau of the Census and the heads of other relevant offices of the government, shall make the determinations required by this section regarding voting-age populations and the characteristics of such populations, and shall publish a list of the States and political subdivisions to which a voting-age population characteristic described in subsection (b) applies. 
(B)Publication in the Federal RegisterA determination or certification of the Attorney General under this paragraph shall be effective upon publication in the Federal Register. (b)Covered practicesTo assure that the right of citizens of the United States to vote is not denied or abridged on account of race, color, or membership in a language minority group as a result of the implementation of certain qualifications or prerequisites to voting, or standards, practices, or procedures with respect to voting newly adopted in a State or political subdivision, the following shall be covered practices subject to the requirements described in subsection (a): 
(1)Changes to method of electionAny change to the method of election— (A)to add seats elected at-large in a State or political subdivision where— 
(i)two or more racial groups or language minority groups each represent 20 percent or more of the political subdivision’s voting-age population; or (ii)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision; or 
(B)to convert one or more seats elected from a single-member district to one or more at-large seats or seats from a multi-member district in a State or political subdivision where— (i)two or more racial groups or language minority groups each represent 20 percent or more of the political subdivision’s voting-age population; or 
(ii)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision. (2)Changes to jurisdiction boundariesAny change or series of changes within a year to the boundaries of a jurisdiction that reduces by 3 or more percentage points the proportion of the jurisdiction's voting-age population that is comprised of members of a single racial group or language minority group in a State or political subdivision where— 
(A)two or more racial groups or language minority groups each represent 20 percent or more of the political subdivision’s voting-age population; or (B)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision. 
(3)Changes through redistrictingAny change to the boundaries of election districts in a State or political subdivision where any racial group or language minority group experiences a population increase, over the preceding decade (as calculated by the Bureau of the Census under the most recent decennial census), of at least— (A)10,000; or 
(B)20 percent of voting-age population of the State or political subdivision, as the case may be. (4)Changes in documentation or qualifications to voteAny change to requirements for documentation or proof of identity to vote such that the requirements will exceed or be more stringent than the requirements for voting that are described in section 303(b) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)) or any change to the requirements for documentation or proof of identity to register to vote that will exceed or be more stringent than such requirements under State law on the day before the date of enactment of the Voting Rights Advancement Act of 2019. 
(5)Changes to multilingual voting materialsAny change that reduces multilingual voting materials or alters the manner in which such materials are provided or distributed, where no similar reduction or alteration occurs in materials provided in English for such election. (6)Changes that reduce, consolidate, or relocate voting locations, or reduce voting opportunitiesAny change that reduces, consolidates, or relocates voting locations, including early, absentee, and election-day voting locations, or reduces days or hours of in person voting on any Sunday during a period occurring prior to the date of an election during which voters may cast ballots in such election— 
(A)in one or more census tracts wherein two or more language minority groups or racial groups each represent 20 percent or more of the voting-age population of the political subdivision; or (B)on Indian lands wherein at least 20 percent of the voting-age population belongs to a single language minority group. 
(7)New list maintenance processAny change to the maintenance of voter registration lists that adds a new basis for removal from the list of active registered voters or that puts in place a new process for removing a name from the list of active registered voters— (A)in the case of a political subdivision imposing such change if— 
(i)two or more racial groups or language minority groups each represent 20 percent or more of the voting-age population of the political subdivision; or (ii)a single language minority group represents 20 percent or more of the voting-age population on Indian lands located in whole or in part in the political subdivision; or 
(B)in the case of a State imposing such change, if two or more racial groups or language minority groups each represent 20 percent or more of the voting-age population of— (i)the State; or 
(ii)a political subdivision in the State, except that the requirements under subsections (a) and (c) shall apply only with respect to each such political subdivision. (c)Preclearance (1)In GeneralWhenever a State or political subdivision with respect to which the requirements set forth in subsection (a) are in effect shall enact, adopt, or seek to implement any covered practice described under subsection (b), such State or subdivision may institute an action in the United States District Court for the District of Columbia for a declaratory judgment that such covered practice neither has the purpose nor will have the effect of denying or abridging the right to vote on account of race, color, or membership in a language minority group, and unless and until the court enters such judgment such covered practice shall not be implemented. Notwithstanding the previous sentence, such covered practice may be implemented without such proceeding if the covered practice has been submitted by the chief legal officer or other appropriate official of such State or subdivision to the Attorney General and the Attorney General has not interposed an objection within 60 days after such submission, or upon good cause shown, to facilitate an expedited approval within 60 days after such submission, the Attorney General has affirmatively indicated that such objection will not be made. Neither an affirmative indication by the Attorney General that no objection will be made, nor the Attorney General's failure to object, nor a declaratory judgment entered under this section shall bar a subsequent action to enjoin implementation of such covered practice. In the event the Attorney General affirmatively indicates that no objection will be made within the 60-day period following receipt of a submission, the Attorney General may reserve the right to reexamine the submission if additional information comes to the Attorney General's attention during the remainder of the 60-day period which would otherwise require objection in accordance with this section. Any action under this section shall be heard and determined by a court of three judges in accordance with the provisions of section 2284 of title 28, United States Code, and any appeal shall lie to the Supreme Court. 
(2)Denying or abridging the right to voteAny covered practice described in subsection (b) that has the purpose of or will have the effect of diminishing the ability of any citizens of the United States on account of race, color, or membership in a language minority group, to elect their preferred candidates of choice denies or abridges the right to vote within the meaning of paragraph (1) of this subsection. (3)Purpose definedThe term purpose in paragraphs (1) and (2) of this subsection shall include any discriminatory purpose. 
(4)Purpose of paragraph (2)The purpose of paragraph (2) of this subsection is to protect the ability of such citizens to elect their preferred candidates of choice. (d)EnforcementThe Attorney General or any aggrieved citizen may file an action in a Federal district court to compel any State or political subdivision to satisfy the obligations set forth in this section. Such actions shall be heard and determined by a court of three judges under section 2284 of title 28, United States Code. In any such action, the court shall provide as a remedy that any voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting, that is the subject of the action under this subsection be enjoined unless the court determines that— 
(1)the voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting, is not a covered practice described in subsection (b); or (2)the State or political subdivision has complied with subsection (c) with respect to the covered practice at issue. 
(e)Counting of racial groups and language minority groupsFor purposes of this section, the calculation of the population of a racial group or a language minority group shall be carried out using the methodology in the guidance promulgated in the Federal Register on February 9, 2011 (76 Fed. Reg. 7470). (f)Special ruleFor purposes of determinations under this section, any data provided by the Bureau of the Census, whether based on estimation from sample or actual enumeration, shall not be subject to challenge or review in any court. 
(g)Multilingual voting materialsIn this section, the term multilingual voting materials means registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, provided in the language or languages of one or more language minority groups.. 50105.Promoting transparency to enforce the Voting Rights Act (a)Transparency (1)In generalThe Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) is amended by inserting after section 5 the following new section: 
 
6.Transparency regarding changes to protect voting rights 
(a)Notice of enacted changes 
(1)Notice of ChangesIf a State or political subdivision makes any change in any prerequisite to voting or standard, practice, or procedure with respect to voting in any election for Federal office that will result in the prerequisite, standard, practice, or procedure being different from that which was in effect as of 180 days before the date of the election for Federal office, the State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the Internet, of a concise description of the change, including the difference between the changed prerequisite, standard, practice, or procedure and the prerequisite, standard, practice, or procedure which was previously in effect. The public notice described in this paragraph, in such State or political subdivision and on the Internet, shall be in a format that is reasonably convenient and accessible to voters with disabilities, including voters who have low vision or are blind. (2)Deadline for noticeA State or political subdivision shall provide the public notice required under paragraph (1) not later than 48 hours after making the change involved. 
(b)Transparency Regarding Polling Place Resources 
(1)In generalIn order to identify any changes that may impact the right to vote of any person, prior to the 30th day before the date of an election for Federal office, each State or political subdivision with responsibility for allocating registered voters, voting machines, and official poll workers to particular precincts and polling places shall provide reasonable public notice in such State or political subdivision and on the Internet, of the information described in paragraph (2) for precincts and polling places within such State or political subdivision. The public notice described in this paragraph, in such State or political subdivision and on the Internet, shall be in a format that is reasonably convenient and accessible to voters with disabilities including voters who have low vision or are blind. (2)Information describedThe information described in this paragraph with respect to a precinct or polling place is each of the following: 
(A)The name or number. (B)In the case of a polling place, the location, including the street address, and whether such polling place is accessible to persons with disabilities. 
(C)The voting-age population of the area served by the precinct or polling place, broken down by demographic group if such breakdown is reasonably available to such State or political subdivision. (D)The number of registered voters assigned to the precinct or polling place, broken down by demographic group if such breakdown is reasonably available to such State or political subdivision. 
(E)The number of voting machines assigned, including the number of voting machines accessible to voters with disabilities, including voters who have low vision or are blind. (F)The number of official paid poll workers assigned. 
(G)The number of official volunteer poll workers assigned. (H)In the case of a polling place, the dates and hours of operation. 
(3)Updates in information reportedIf a State or political subdivision makes any change in any of the information described in paragraph (2), the State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the Internet, of the change in the information not later than 48 hours after the change occurs or, if the change occurs fewer than 48 hours before the date of the election for Federal office, as soon as practicable after the change occurs. The public notice described in this paragraph in such State or political subdivision and on the Internet shall be in a format that is reasonably convenient and accessible to voters with disabilities including voters who have low vision or are blind. (c)Transparency of Changes Relating to Demographics and Electoral Districts (1)Requiring public notice of changesNot later than 10 days after making any change in the constituency that will participate in an election for Federal, State, or local office or the boundaries of a voting unit or electoral district in an election for Federal, State, or local office (including through redistricting, reapportionment, changing from at-large elections to district-based elections, or changing from district-based elections to at-large elections), a State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the Internet, of the demographic and electoral data described in paragraph (3) for each of the geographic areas described in paragraph (2). 
(2)Geographic areas describedThe geographic areas described in this paragraph are as follows: (A)The State as a whole, if the change applies statewide, or the political subdivision as a whole, if the change applies across the entire political subdivision. 
(B)If the change includes a plan to replace or eliminate voting units or electoral districts, each voting unit or electoral district that will be replaced or eliminated. (C)If the change includes a plan to establish new voting units or electoral districts, each such new voting unit or electoral district. 
(3)Demographic and electoral dataThe demographic and electoral data described in this paragraph with respect to a geographic area described in paragraph (2) are each of the following: (A)The voting-age population, broken down by demographic group. 
(B)If it is reasonably available to the State or political subdivision involved, an estimate of the population of the area which consists of citizens of the United States who are 18 years of age or older, broken down by demographic group. (C)The number of registered voters, broken down by demographic group if such breakdown is reasonably available to the State or political subdivision involved. 
(D) 
(i)If the change applies to a State, the actual number of votes, or (if it is not reasonably practicable for the State to ascertain the actual number of votes) the estimated number of votes received by each candidate in each statewide election held during the 5-year period which ends on the date the change involved is made; and (ii)if the change applies to only one political subdivision, the actual number of votes, or (if it is not reasonably practicable for the political subdivision to ascertain the actual number of votes) in each subdivision-wide election held during the 5-year period which ends on the date the change involved is made. 
(4)Voluntary Compliance by smaller jurisdictionsCompliance with this subsection shall be voluntary for a political subdivision of a State unless the subdivision is one of the following: (A)A county or parish. 
(B)A municipality with a population greater than 10,000, as determined by the Bureau of the Census under the most recent decennial census. (C)A school district with a population greater than 10,000, as determined by the Bureau of the Census under the most recent decennial census. For purposes of this subparagraph, the term school district means the geographic area under the jurisdiction of a local educational agency (as defined in section 9101 of the Elementary and Secondary Education Act of 1965). 
(d)Rules Regarding Format of InformationThe Attorney General may issue rules specifying a reasonably convenient and accessible format that States and political subdivisions shall use to provide public notice of information under this section. (e)No denial of right To voteThe right to vote of any person shall not be denied or abridged because the person failed to comply with any change made by a State or political subdivision to a voting qualification, standard, practice, or procedure if the State or political subdivision involved did not meet the applicable requirements of this section with respect to the change. 
(f)DefinitionsIn this section— (1)the term demographic group means each group which section 2 protects from the denial or abridgement of the right to vote on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2); 
(2)the term election for Federal office means any general, special, primary, or runoff election held solely or in part for the purpose of electing any candidate for the office of President, Vice President, Presidential elector, Senator, Member of the House of Representatives, or Delegate or Resident Commissioner to the Congress; and (3)the term persons with disabilities, means individuals with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990.. 
(2)Conforming amendmentSection 3(a) of such Act (52 U.S.C. 10302(a)) is amended by striking in accordance with section 6. (b)Effective DateThe amendment made by subsection (a)(1) shall apply with respect to changes which are made on or after the expiration of the 60-day period which begins on the date of the enactment of this Act. 
50106.Authority to assign observers 
(a)Clarification of Authority in Political Subdivisions Subject to PreclearanceSection 8(a)(2)(B) of the Voting Rights Act of 1965 (52 U.S.C. 10305(a)(2)(B)) is amended to read as follows:  (B)in the Attorney General’s judgment, the assignment of observers is otherwise necessary to enforce the guarantees of the 14th or 15th Amendment or any provision of this Act or any other Federal law protecting the right of citizens of the United States to vote; or. 
(b)Assignment of Observers To Enforce Bilingual Election RequirementsSection 8(a) of such Act (52 U.S.C. 10305(a)) is amended— (1)by striking or at the end of paragraph (1); 
(2)by inserting after paragraph (2) the following:  (3)the Attorney General certifies with respect to a political subdivision that— 
(A)the Attorney General has received written meritorious complaints from residents, elected officials, or civic participation organizations that efforts to violate section 203 are likely to occur; or (B)in the Attorney General’s judgment, the assignment of observers is necessary to enforce the guarantees of section 203;; and 
(3)by moving the margin for the continuation text following paragraph (3), as added by paragraph (2) of this subsection, 2 ems to the left. 50107.Preliminary Injunctive relief (a)Clarification of Scope and Persons Authorized To Seek ReliefSection 12(d) of the Voting Rights Act of 1965 (52 U.S.C. 10308(d)) is amended— 
(1)by striking section 2, 3, 4, 5, 7, 10, 11, or subsection (b) of this section and inserting the 14th or 15th Amendment, this Act, or any Federal voting rights law that prohibits discrimination on the basis of race, color, or membership in a language minority group; and (2)by striking the Attorney General may institute for the United States, or in the name of the United States, and inserting the aggrieved person or (in the name of the United States) the Attorney General may institute. 
(b)Grounds for Granting ReliefSection 12(d) of such Act (52 U.S.C. 10308(d)) is amended— (1)by striking (d) Whenever any person and inserting (d)(1) Whenever any person; 
(2)by striking (1) to permit and inserting (A) to permit; (3)by striking (2) to count and inserting (B) to count; and 
(4)by adding at the end the following new paragraph:  (2) (A)In any action for preliminary relief described in this subsection, the court shall grant the relief if the court determines that the complainant has raised a serious question whether the challenged voting qualification or prerequisite to voting or standard, practice, or procedure violates this Act or the Constitution and, on balance, the hardship imposed upon the defendant by the grant of the relief will be less than the hardship which would be imposed upon the plaintiff if the relief were not granted. In balancing the harms, the court shall give due weight to the fundamental right to cast an effective ballot. 
(B)In making its determination under this paragraph with respect to a change in any voting qualification, prerequisite to voting, or standard, practice, or procedure with respect to voting, the court shall consider all relevant factors and give due weight to the following factors, if they are present: (i)Whether the qualification, prerequisite, standard, practice, or procedure in effect prior to the change was adopted as a remedy for a Federal court judgment, consent decree, or admission regarding— 
(I)discrimination on the basis of race or color in violation of the 14th or 15th Amendment; (II)a violation of this Act; or 
(III)voting discrimination on the basis of race, color, or membership in a language minority group in violation of any other Federal or State law. (ii)Whether the qualification, prerequisite, standard, practice, or procedure in effect prior to the change served as a ground for the dismissal or settlement of a claim alleging— 
(I)discrimination on the basis of race or color in violation of the 14th or 15th Amendment; (II)a violation of this Act; or 
(III)voting discrimination on the basis of race, color, or membership in a language minority group in violation of any other Federal or State law. (iii)Whether the change was adopted fewer than 180 days before the date of the election with respect to which the change is to take effect. 
(iv)Whether the defendant has failed to provide timely or complete notice of the adoption of the change as required by applicable Federal or State law.. (c)Grounds for stay or interlocutory appealSection 12(d) of such Act (52 U.S.C. 10308(d)) is further amended by adding at the end the following: 
 
(3)A jurisdiction’s inability to enforce its voting or election laws, regulations, policies, or redistricting plans, standing alone, shall not be deemed to constitute irreparable harm to the public interest or to the interests of a defendant in an action arising under the U.S. Constitution or any Federal law that prohibits discrimination on the basis of race, color, or membership in a language minority group in the voting process, for the purposes of determining whether a stay of a court’s order or an interlocutory appeal under section 1253 of title 28, United States Code, is warranted.. 50108.DefinitionsTitle I of the Voting Rights Act of 1965 (52 U.S.C. 10301) is amended by adding at the end the following: 
 
21.DefinitionsIn this Act: (1)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act. 
(2)Indian landsThe term Indian lands means— (A)any Indian country of an Indian tribe, as such term is defined in section 1151 of title 18, United States Code; 
(B)any land in Alaska that is owned, pursuant to the Alaska Native Claims Settlement Act, by an Indian tribe that is a Native village (as such term is defined in section 3 of such Act), or by a Village Corporation that is associated with the Indian tribe (as such term is defined in section 3 of such Act); (C)any land on which the seat of government of the Indian tribe is located; and 
(D)any land that is part or all of a tribal designated statistical area associated with the Indian tribe, or is part or all of an Alaska Native village statistical area associated with the tribe, as defined by the Bureau of the Census for the purposes of the most recent decennial census. (3)Indian tribeThe term Indian tribe or tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act. 
(4)Tribal GovernmentThe term Tribal Government means the recognized governing body of an Indian Tribe. (5)Voting-age populationThe term voting-age population means the numerical size of the population within a State, within a political subdivision, or within a political subdivision that contains Indian lands, as the case may be, that consists of persons age 18 or older, as calculated by the Bureau of the Census under the most recent decennial census.. 
50109.Attorneys’ feesSection 14(c) of the Voting Rights Act of 1965 (52 U.S.C. 10310(c)) is amended by adding at the end the following:  (4)The term prevailing party means a party to an action that receives at least some of the benefit sought by such action, states a colorable claim, and can establish that the action was a significant cause of a change to the status quo.. 
50110.Other technical and conforming amendments 
(a)Actions Covered Under Section 3Section 3(c) of the Voting Rights Act of 1965 (52 U.S.C. 10302(c)) is amended— (1)by striking any proceeding instituted by the Attorney General or an aggrieved person under any statute to enforce and inserting any action under any statute in which a party (including the Attorney General) seeks to enforce; and 
(2)by striking at the time the proceeding was commenced and inserting at the time the action was commenced. (b)Clarification of Treatment of Members of Language Minority GroupsSection 4(f) of such Act (52 U.S.C. 10303(f)) is amended— 
(1)in paragraph (1), by striking the second sentence; and (2)by striking paragraphs (3) and (4). 
(c)Period During Which Changes in Voting Practices are Subject to Preclearance Under Section 5Section 5 of such Act (52 U.S.C. 10304) is amended— (1)in subsection (a), by striking based upon determinations made under the first sentence of section 4(b) are in effect and inserting are in effect during a calendar year; 
(2)in subsection (a), by striking November 1, 1964 and all that follows through November 1, 1972 and inserting the applicable date of coverage; and (3)by adding at the end the following new subsection: 
 
(e)The term applicable date of coverage means, with respect to a State or political subdivision— (1)June 25, 2013, if the most recent determination for such State or subdivision under section 4(b) was made on or before December 31, 2019; or 
(2)the date on which the most recent determination for such State or subdivision under section 4(b) was made, if such determination was made after December 31, 2019.. BVoter Empowerment 50200.Short title; statement of policy (a)Short titleThis subtitle may be cited as the Voter Empowerment Act of 2020. 
(b)Statement of policyIt is the policy of the United States that— (1)all eligible citizens of the United States should access and exercise their constitutional right to vote in a free, fair, and timely manner; and 
(2)the integrity, security, and accountability of the voting process must be vigilantly protected, maintained, and enhanced in order to protect and preserve electoral and participatory democracy in the United States. 1Voter Registration Modernization 50201.Short titleThis part may be cited as the Voter Registration Modernization Act of 2020. 
APromoting Internet Registration 
50211.Requiring availability of Internet for voter registration 
(a)Requiring Availability of Internet for RegistrationThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 6 the following new section:  6A.Internet Registration (a)Requiring Availability of Internet for Online Registration (1)Availability of online registrationEach State, acting through the chief State election official, shall ensure that the following services are available to the public at any time on the official public websites of the appropriate State and local election officials in the State, in the same manner and subject to the same terms and conditions as the services provided by voter registration agencies under section 7(a): 
(A)Online application for voter registration. (B)Online assistance to applicants in applying to register to vote. 
(C)Online completion and submission by applicants of the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2), including assistance with providing a signature as required under subsection (c). (D)Online receipt of completed voter registration applications. 
(b)Acceptance of completed applicationsA State shall accept an online voter registration application provided by an individual under this section, and ensure that the individual is registered to vote in the State, if— (1)the individual meets the same voter registration requirements applicable to individuals who register to vote by mail in accordance with section 6(a)(1) using the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2); and 
(2)the individual meets the requirements of subsection (c) to provide a signature in electronic form (but only in the case of applications submitted during or after the second year in which this section is in effect in the State). (c)Signature requirements (1)In generalFor purposes of this section, an individual meets the requirements of this subsection as follows: 
(A)In the case of an individual who has a signature on file with a State agency, including the State motor vehicle authority, that is required to provide voter registration services under this Act or any other law, the individual consents to the transfer of that electronic signature. (B)If subparagraph (A) does not apply, the individual submits with the application an electronic copy of the individual’s handwritten signature through electronic means. 
(C)If subparagraph (A) and subparagraph (B) do not apply, the individual executes a computerized mark in the signature field on an online voter registration application, in accordance with reasonable security measures established by the State, but only if the State accepts such mark from the individual. (2)Treatment of individuals unable to meet requirementIf an individual is unable to meet the requirements of paragraph (1), the State shall— 
(A)permit the individual to complete all other elements of the online voter registration application; (B)permit the individual to provide a signature at the time the individual requests a ballot in an election (whether the individual requests the ballot at a polling place or requests the ballot by mail); and 
(C)if the individual carries out the steps described in subparagraph (A) and subparagraph (B), ensure that the individual is registered to vote in the State. (3)NoticeThe State shall ensure that individuals applying to register to vote online are notified of the requirements of paragraph (1) and of the treatment of individuals unable to meet such requirements, as described in paragraph (2). 
(d)Confirmation and disposition 
(1)Confirmation of receiptUpon the online submission of a completed voter registration application by an individual under this section, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the application and providing instructions on how the individual may check the status of the application. (2)Notice of dispositionAs soon as the appropriate State or local election official has approved or rejected an application submitted by an individual under this section, the official shall send the individual a notice of the disposition of the application. 
(3)Method of notificationThe appropriate State or local election official shall send the notices required under this subsection by regular mail, and, in the case of an individual who has requested that the State provide voter registration and voting information through electronic mail, by both electronic mail and regular mail. (e)Provision of Services in Nonpartisan MannerThe services made available under subsection (a) shall be provided in a manner that ensures that, consistent with section 7(a)(5)— 
(1)the online application does not seek to influence an applicant’s political preference or party registration; and (2)there is no display on the website promoting any political preference or party allegiance, except that nothing in this paragraph may be construed to prohibit an applicant from registering to vote as a member of a political party. 
(f)Protection of Security of InformationIn meeting the requirements of this section, the State shall establish appropriate technological security measures to prevent to the greatest extent practicable any unauthorized access to information provided by individuals using the services made available under subsection (a). (g)Use of Additional Telephone-Based SystemA State shall make the services made available online under subsection (a) available through the use of an automated telephone-based system, subject to the same terms and conditions applicable under this section to the services made available online, in addition to making the services available online in accordance with the requirements of this section. 
(h)Nondiscrimination among registered voters using mail and online registrationIn carrying out this Act, the Help America Vote Act of 2002, or any other Federal, State, or local law governing the treatment of registered voters in the State or the administration of elections for public office in the State, a State shall treat a registered voter who registered to vote online in accordance with this section in the same manner as the State treats a registered voter who registered to vote by mail.. (b)Special requirements for individuals using online registration (1)Treatment as individuals registering to vote by mail for purposes of first-time voter identification requirementsSection 303(b)(1)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(1)(A)) is amended by striking by mail and inserting by mail or online under section 6A of the National Voter Registration Act of 1993. 
(2)Requiring signature for first-time voters in jurisdictionSection 303(b) of such Act (52 U.S.C. 21083(b)) is amended— (A)by redesignating paragraph (5) as paragraph (6); and 
(B)by inserting after paragraph (4) the following new paragraph:  (5)Signature requirements for first-time voters using online registration (A)In generalA State shall, in a uniform and nondiscriminatory manner, require an individual to meet the requirements of subparagraph (B) if— 
(i)the individual registered to vote in the State online under section 6A of the National Voter Registration Act of 1993; and (ii)the individual has not previously voted in an election for Federal office in the State. 
(B)RequirementsAn individual meets the requirements of this subparagraph if— (i)in the case of an individual who votes in person, the individual provides the appropriate State or local election official with a handwritten signature; or 
(ii)in the case of an individual who votes by mail, the individual submits with the ballot a handwritten signature. (C)InapplicabilitySubparagraph (A) does not apply in the case of an individual who is— 
(i)entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302 et seq.); (ii)provided the right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20102(b)(2)(B)(ii)); or 
(iii)entitled to vote otherwise than in person under any other Federal law.. (3)Conforming amendment relating to effective dateSection 303(d)(2)(A) of such Act (52 U.S.C. 21083(d)(2)(A)) is amended by striking Each State and inserting Except as provided in subsection (b)(5), each State. 
(c)Conforming Amendments 
(1)Timing of registrationSection 8(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)) is amended— (A)by striking and at the end of subparagraph (C); 
(B)by redesignating subparagraph (D) as subparagraph (E); and (C)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)in the case of online registration through the official public website of an election official under section 6A, if the valid voter registration application is submitted online not later than the lesser of 30 days, or the period provided by State law, before the date of the election (as determined by treating the date on which the application is sent electronically as the date on which it is submitted); and. (2)Informing applicants of eligibility requirements and penaltiesSection 8(a)(5) of such Act (52 U.S.C. 20507(a)(5)) is amended by striking and 7 and inserting 6A, and 7. 
50212.Use of Internet to update registration information 
(a)In General 
(1)Updates to information contained on computerized statewide voter registration listSection 303(a) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)) is amended by adding at the end the following new paragraph:  (6)Use of Internet by registered voters to update information (A)In generalThe appropriate State or local election official shall ensure that any registered voter on the computerized list may at any time update the voter’s registration information, including the voter’s address and electronic mail address, online through the official public website of the election official responsible for the maintenance of the list, so long as the voter attests to the contents of the update by providing a signature in electronic form in the same manner required under section 6A(c) of the National Voter Registration Act of 1993. 
(B)Processing of updated information by election officialsIf a registered voter updates registration information under subparagraph (A), the appropriate State or local election official shall— (i)revise any information on the computerized list to reflect the update made by the voter; and 
(ii)if the updated registration information affects the voter’s eligibility to vote in an election for Federal office, ensure that the information is processed with respect to the election if the voter updates the information not later than the lesser of 7 days, or the period provided by State law, before the date of the election. (C)Confirmation and disposition (i)Confirmation of receiptUpon the online submission of updated registration information by an individual under this paragraph, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the updated information and providing instructions on how the individual may check the status of the update. 
(ii)Notice of dispositionAs soon as the appropriate State or local election official has accepted or rejected updated information submitted by an individual under this paragraph, the official shall send the individual a notice of the disposition of the update. (iii)Method of notificationThe appropriate State or local election official shall send the notices required under this subparagraph by regular mail, and, in the case of an individual who has requested that the State provide voter registration and voting information through electronic mail, by both electronic mail and regular mail.. 
(2)Conforming amendment relating to effective dateSection 303(d)(1)(A) of such Act (52 U.S.C. 21083(d)(1)(A)) is amended by striking subparagraph (B) and inserting subparagraph (B) and subsection (a)(6). (b)Ability of registrant To use online update To provide information on residenceSection 8(d)(2)(A) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(d)(2)(A)) is amended— 
(1)in the first sentence, by inserting after return the card the following: or update the registrant’s information on the computerized statewide voter registration list using the online method provided under section 303(a)(6) of the Help America Vote Act of 2002; and (2)in the second sentence, by striking returned, and inserting the following: returned or if the registrant does not update the registrant’s information on the computerized statewide voter registration list using such online method,. 
50213.Provision of election information by electronic mail to individuals registered to vote 
(a)Including Option on Voter Registration Application To Provide Email Address and Receive Information 
(1)In generalSection 9(b) of the National Voter Registration Act of 1993 (52 U.S.C. 20508(b)) is amended— (A)by striking and at the end of paragraph (3); 
(B)by striking the period at the end of paragraph (4) and inserting ; and; and (C)by adding at the end the following new paragraph: 
 
(5)shall include a space for the applicant to provide (at the applicant’s option) an electronic mail address, together with a statement that, if the applicant so requests, instead of using regular mail the appropriate State and local election officials shall provide to the applicant, through electronic mail sent to that address, the same voting information (as defined in section 302(b)(2) of the Help America Vote Act of 2002) which the officials would provide to the applicant through regular mail.. (2)Prohibiting use for purposes unrelated to official duties of election officialsSection 9 of such Act (52 U.S.C. 20508) is amended by adding at the end the following new subsection: 
 
(c)Prohibiting use of electronic mail addresses for other than official purposesThe chief State election official shall ensure that any electronic mail address provided by an applicant under subsection (b)(5) is used only for purposes of carrying out official duties of election officials and is not transmitted by any State or local election official (or any agent of such an official, including a contractor) to any person who does not require the address to carry out such official duties and who is not under the direct supervision and control of a State or local election official.. (b)Requiring Provision of Information by Election OfficialsSection 302(b) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)) is amended by adding at the end the following new paragraph: 
 
(3)Provision of other information by electronic mailIf an individual who is a registered voter has provided the State or local election official with an electronic mail address for the purpose of receiving voting information (as described in section 9(b)(5) of the National Voter Registration Act of 1993), the appropriate State or local election official, through electronic mail transmitted not later than 7 days before the date of the election involved, shall provide the individual with information on how to obtain the following information by electronic means: (A)The name and address of the polling place at which the individual is assigned to vote in the election. 
(B)The hours of operation for the polling place. (C)A description of any identification or other information the individual may be required to present at the polling place.. 
50214.Clarification of requirement regarding necessary information to show eligibility to voteSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended— (1)by redesignating subsection (j) as subsection (k); and 
(2)by inserting after subsection (i) the following new subsection:  (j)Requirement for State To Register Applicants Providing Necessary Information To Show Eligibility To VoteFor purposes meeting the requirement of subsection (a)(1) that an eligible applicant is registered to vote in an election for Federal office within the deadlines required under such subsection, the State shall consider an applicant to have provided a valid voter registration form if— 
(1)the applicant has accurately completed the application form and attested to the statement required by section 9(b)(2); and (2)in the case of an applicant who registers to vote online in accordance with section 6A, the applicant provides a signature in accordance with subsection (c) of such section.. 
50215.Effective date 
(a)In GeneralExcept as provided in subsection (b), the amendments made by this subpart (other than the amendments made by section 50214) shall take effect January 1, 2022. (b)WaiverSubject to the approval of the Election Assistance Commission, if a State certifies to the Election Assistance Commission that the State will not meet the deadline referred to in subsection (a) because of extraordinary circumstances and includes in the certification the reasons for the failure to meet the deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2020 were a reference to January 1, 2024. 
BAutomatic Voter Registration 
50216.Short title; findings and purpose 
(a)Short titleThis subpart may be cited as the Automatic Voter Registration Act of 2020. (b)Findings and purpose (1)FindingsCongress finds that— 
(A)the right to vote is a fundamental right of citizens of the United States; (B)it is the responsibility of the State and Federal governments to ensure that every eligible citizen is registered to vote; 
(C)existing voter registration systems can be inaccurate, costly, inaccessible and confusing, with damaging effects on voter participation in elections and disproportionate impacts on young people, persons with disabilities, and racial and ethnic minorities; and (D)voter registration systems must be updated with 21st century technologies and procedures to maintain their security. 
(2)PurposeIt is the purpose of this subpart— (A)to establish that it is the responsibility of government at every level to ensure that all eligible citizens are registered to vote; 
(B)to enable the State and Federal governments to register all eligible citizens to vote with accurate, cost-efficient, and up-to-date procedures; (C)to modernize voter registration and list maintenance procedures with electronic and Internet capabilities; and 
(D)to protect and enhance the integrity, accuracy, efficiency, and accessibility of the electoral process for all eligible citizens. 50217.Automatic registration of eligible individuals (a)Requiring States To establish and operate automatic registration system (1)In generalThe chief State election official of each State shall establish and operate a system of automatic registration for the registration of eligible individuals to vote for elections for Federal office in the State, in accordance with the provisions of this part. 
(2)DefinitionThe term automatic registration means a system that registers an individual to vote in elections for Federal office in a State, if eligible, by electronically transferring the information necessary for registration from government agencies to election officials of the State so that, unless the individual affirmatively declines to be registered, the individual will be registered to vote in such elections. (b)Registration of voters based on new agency recordsThe chief State election official shall— 
(1)not later than 15 days after a contributing agency has transmitted information with respect to an individual pursuant to section 50218, ensure that the individual is registered to vote in elections for Federal office in the State if the individual is eligible to be registered to vote in such elections; and (2)send written notice to the individual, in addition to other means of notice established by this subpart, of the individual’s voter registration status. 
(c)One-Time registration of voters based on existing contributing agency recordsThe chief State election official shall— (1)identify all individuals whose information is transmitted by a contributing agency pursuant to section 50219 and who are eligible to be, but are not currently, registered to vote in that State; 
(2)promptly send each such individual written notice, in addition to other means of notice established by this subpart, which shall not identify the contributing agency that transmitted the information but shall include— (A)an explanation that voter registration is voluntary, but if the individual does not decline registration, the individual will be registered to vote; 
(B)a statement offering the opportunity to decline voter registration through means consistent with the requirements of this subpart; (C)in the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, a statement offering the individual the opportunity to affiliate or enroll with a political party or to decline to affiliate or enroll with a political party, through means consistent with the requirements of this subpart; 
(D)the substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, the consequences of false registration, and a statement that the individual should decline to register if the individual does not meet all those qualifications; (E)instructions for correcting any erroneous information; and 
(F)instructions for providing any additional information which is listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993; (3)ensure that each such individual who is eligible to register to vote in elections for Federal office in the State is promptly registered to vote not later than 45 days after the official sends the individual the written notice under paragraph (2), unless, during the 30-day period which begins on the date the election official sends the individual such written notice, the individual declines registration in writing, through a communication made over the Internet, or by an officially logged telephone communication; and 
(4)send written notice to each such individual, in addition to other means of notice established by this subpart, of the individual’s voter registration status. (d)Treatment of individuals under 18 years of ageA State may not refuse to treat an individual as an eligible individual for purposes of this part on the grounds that the individual is less than 18 years of age at the time a contributing agency receives information with respect to the individual, so long as the individual is at least 16 years of age at such time. 
(e)Contributing agency definedIn this part, the term contributing agency means, with respect to a State, an agency listed in section 50218(e). 50218.Contributing agency assistance in registration (a)In generalIn accordance with this part, each contributing agency in a State shall assist the State’s chief election official in registering to vote all eligible individuals served by that agency. 
(b)Requirements for contributing agencies 
(1)Instructions on automatic registrationWith each application for service or assistance, and with each related recertification, renewal, or change of address, or, in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, each contributing agency that (in the normal course of its operations) requests individuals to affirm United States citizenship (either directly or as part of the overall application for service or assistance) shall inform each such individual who is a citizen of the United States of the following: (A)Unless that individual declines to register to vote, or is found ineligible to vote, the individual will be registered to vote or, if applicable, the individual’s registration will be updated. 
(B)The substantive qualifications of an elector in the State as listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, the consequences of false registration, and the individual should decline to register if the individual does not meet all those qualifications. (C)In the case of a State in which affiliation or enrollment with a political party is required in order to participate in an election to select the party’s candidate in an election for Federal office, the requirement that the individual must affiliate or enroll with a political party in order to participate in such an election. 
(D)Voter registration is voluntary, and neither registering nor declining to register to vote will in any way affect the availability of services or benefits, nor be used for other purposes. (2)Opportunity to decline registration requiredEach contributing agency shall ensure that each application for service or assistance, and each related recertification, renewal, or change of address, or, in the case of an institution of higher education, each registration of a student for enrollment in a course of study, cannot be completed until the individual is given the opportunity to decline to be registered to vote. 
(3)Information transmittalUpon the expiration of the 30-day period which begins on the date the contributing agency informs the individual of the information described in paragraph (1), each contributing agency shall electronically transmit to the appropriate State election official, in a format compatible with the statewide voter database maintained under section 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083), the following information, unless during such 30-day period the individual declined to be registered to vote: (A)The individual’s given name(s) and surname(s). 
(B)The individual’s date of birth. (C)The individual’s residential address. 
(D)Information showing that the individual is a citizen of the United States. (E)The date on which information pertaining to that individual was collected or last updated. 
(F)If available, the individual’s signature in electronic form. (G)Information regarding the individual’s affiliation or enrollment with a political party, if the individual provides such information. 
(H)Any additional information listed in the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993, including any valid driver’s license number or the last 4 digits of the individual’s social security number, if the individual provided such information. (c)Alternate procedure for certain contributing agenciesWith each application for service or assistance, and with each related recertification, renewal, or change of address, or in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, any contributing agency that in the normal course of its operations does not request individuals applying for service or assistance to affirm United States citizenship (either directly or as part of the overall application for service or assistance) shall— 
(1)complete the requirements of section 7(a)(6) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)(6)); (2)ensure that each applicant’s transaction with the agency cannot be completed until the applicant has indicated whether the applicant wishes to register to vote or declines to register to vote in elections for Federal office held in the State; and 
(3)for each individual who wishes to register to vote, transmit that individual’s information in accordance with subsection (b)(3). (d)Required availability of automatic registration opportunity with each application for service or assistanceEach contributing agency shall offer each individual, with each application for service or assistance, and with each related recertification, renewal, or change of address, or in the case of an institution of higher education, with each registration of a student for enrollment in a course of study, the opportunity to register to vote as prescribed by this section without regard to whether the individual previously declined a registration opportunity. 
(e)Contributing agencies 
(1)State agenciesIn each State, each of the following agencies shall be treated as a contributing agency: (A)Each agency in a State that is required by Federal law to provide voter registration services, including the State motor vehicle authority and other voter registration agencies under the National Voter Registration Act of 1993. 
(B)Each agency in a State that administers a program pursuant to title III of the Social Security Act (42 U.S.C. 501 et seq.), title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or the Patient Protection and Affordable Care Act (Public Law 111–148). (C)Each State agency primarily responsible for regulating the private possession of firearms. 
(D)Each State agency primarily responsible for maintaining identifying information for students enrolled at public secondary schools, including, where applicable, the State agency responsible for maintaining the education data system described in section 6201(e)(2) of the America COMPETES Act (20 U.S.C. 9871(e)(2)). (E)In the case of a State in which an individual disenfranchised by a criminal conviction may become eligible to vote upon completion of a criminal sentence or any part thereof, or upon formal restoration of rights, the State agency responsible for administering that sentence, or part thereof, or that restoration of rights. 
(F)Any other agency of the State which is designated by the State as a contributing agency. (2)Federal agenciesIn each State, each of the following agencies of the Federal Government shall be treated as a contributing agency with respect to individuals who are residents of that State (except as provided in subparagraph (C)): 
(A)The Social Security Administration, the Department of Veterans Affairs, the Defense Manpower Data Center of the Department of Defense, the Employee and Training Administration of the Department of Labor, and the Center for Medicare & Medicaid Services of the Department of Health and Human Services. (B)The Bureau of Citizenship and Immigration Services, but only with respect to individuals who have completed the naturalization process. 
(C)In the case of an individual who is a resident of a State in which an individual disenfranchised by a criminal conviction under Federal law may become eligible to vote upon completion of a criminal sentence or any part thereof, or upon formal restoration of rights, the Federal agency responsible for administering that sentence or part thereof (without regard to whether the agency is located in the same State in which the individual is a resident), but only with respect to individuals who have completed the criminal sentence or any part thereof. (D)Any other agency of the Federal Government which the State designates as a contributing agency, but only if the State and the head of the agency determine that the agency collects information sufficient to carry out the responsibilities of a contributing agency under this section. 
(3)Institutions of higher educationEach institution of higher education that receives Federal funds shall be treated as a contributing agency in the State in which it is located, but only with respect to students of the institution (including students who attend classes online) who reside in the State. An institution of higher education described in the previous sentence shall be exempt from the voter registration requirements of section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) if the institution is in compliance with the applicable requirements of this part. (4)PublicationNot later than 180 days prior to the date of each election for Federal office held in the State, the chief State election official shall publish on the public website of the official an updated list of all contributing agencies in that State. 
(5)Public educationThe chief State election official of each State, in collaboration with each contributing agency, shall take appropriate measures to educate the public about voter registration under this section. 50219.One-time contributing agency assistance in registration of eligible voters in existing records (a)Initial transmittal of informationFor each individual already listed in a contributing agency’s records as of the date of enactment of this Act, and for whom the agency has the information listed in section 50218(b)(3), the agency shall promptly transmit that information to the appropriate State election official in accordance with section 50218(b)(3) not later than the effective date described in section 50216(a). 
(b)TransitionFor each individual listed in a contributing agency’s records as of the effective date described in section 50216(a) (but who was not listed in a contributing agency’s records as of the date of enactment of this Act), and for whom the agency has the information listed in section 50218(b)(3), the Agency shall promptly transmit that information to the appropriate State election official in accordance with section 50218(b)(3) not later than 6 months after the effective date described in section 50216(a). 50220.Voter protection and security in automatic registration (a)Protections for errors in registrationAn individual shall not be prosecuted under any Federal law, adversely affected in any civil adjudication concerning immigration status or naturalization, or subject to an allegation in any legal proceeding that the individual is not a citizen of the United States on any of the following grounds: 
(1)The individual notified an election office of the individual’s automatic registration to vote under this part. (2)The individual is not eligible to vote in elections for Federal office but was automatically registered to vote under this part. 
(3)The individual was automatically registered to vote under this part at an incorrect address. (4)The individual declined the opportunity to register to vote or did not make an affirmation of citizenship, including through automatic registration, under this part. 
(b)Limits on use of automatic registrationThe automatic registration of any individual or the fact that an individual declined the opportunity to register to vote or did not make an affirmation of citizenship (including through automatic registration) under this part may not be used as evidence against that individual in any State or Federal law enforcement proceeding, and an individual’s lack of knowledge or willfulness of such registration may be demonstrated by the individual’s testimony alone. (c)Protection of election integrityNothing in subsections (a) or (b) may be construed to prohibit or restrict any action under color of law against an individual who— 
(1)knowingly and willfully makes a false statement to effectuate or perpetuate automatic voter registration by any individual; or (2)casts a ballot knowingly and willfully in violation of State law or the laws of the United States. 
(d)Contributing agencies’ protection of informationNothing in this part authorizes a contributing agency to collect, retain, transmit, or publicly disclose any of the following: (1)An individual’s decision to decline to register to vote or not to register to vote. 
(2)An individual’s decision not to affirm his or her citizenship. (3)Any information that a contributing agency transmits pursuant to section 50218(b)(3), except in pursuing the agency’s ordinary course of business. 
(e)Election officials’ protection of information 
(1)Public disclosure prohibited 
(A)In generalSubject to subparagraph (B), with respect to any individual for whom any State election official receives information from a contributing agency, the State election officials shall not publicly disclose any of the following: (i)The identity of the contributing agency. 
(ii)Any information not necessary to voter registration. (iii)Any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)). 
(iv)Any portion of the individual’s social security number. (v)Any portion of the individual’s motor vehicle driver’s license number. 
(vi)The individual’s signature. (vii)The individual’s telephone number. 
(viii)The individual’s email address. (B)Special rule for individuals registered to voteWith respect to any individual for whom any State election official receives information from a contributing agency and who, on the basis of such information, is registered to vote in the State under this part, the State election officials shall not publicly disclose any of the following: 
(i)The identity of the contributing agency. (ii)Any information not necessary to voter registration. 
(iii)Any voter information otherwise shielded from disclosure under State law or section 8(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)). (iv)Any portion of the individual’s social security number. 
(v)Any portion of the individual’s motor vehicle driver’s license number. (vi)The individual’s signature. 
(2)Voter record changesEach State shall maintain for at least 2 years and shall make available for public inspection and, where available, photocopying at a reasonable cost, all records of changes to voter records, including removals and updates. (3)Database management standardsThe Director of the National Institute of Standards and Technology shall, after providing the public with notice and the opportunity to comment— 
(A)establish standards governing the comparison of data for voter registration list maintenance purposes, identifying as part of such standards the specific data elements, the matching rules used, and how a State may use the data to determine and deem that an individual is ineligible under State law to vote in an election, or to deem a record to be a duplicate or outdated; (B)ensure that the standards developed pursuant to this paragraph are uniform and nondiscriminatory and are applied in a uniform and nondiscriminatory manner; and 
(C)publish the standards developed pursuant to this paragraph on the Director’s website and make those standards available in written form upon request. (4)Security policyThe Director of the National Institute of Standards and Technology shall, after providing the public with notice and the opportunity to comment, publish privacy and security standards for voter registration information. The standards shall require the chief State election official of each State to adopt a policy that shall specify— 
(A)each class of users who shall have authorized access to the computerized statewide voter registration list, specifying for each class the permission and levels of access to be granted, and setting forth other safeguards to protect the privacy, security, and accuracy of the information on the list; and (B)security safeguards to protect personal information transmitted through the information transmittal processes of section 50218 or section 50219, the online system used pursuant to section 50222, any telephone interface, the maintenance of the voter registration database, and any audit procedure to track access to the system. 
(5)State compliance with national standards 
(A)CertificationThe chief executive officer of the State shall annually file with the Election Assistance Commission a statement certifying to the Director of the National Institute of Standards and Technology that the State is in compliance with the standards referred to in paragraphs (4) and (5). A State may meet the requirement of the previous sentence by filing with the Commission a statement which reads as follows: _____ hereby certifies that it is in compliance with the standards referred to in paragraphs (4) and (5) of section 115(e) of the Automatic Voter Registration Act of 2020. (with the blank to be filled in with the name of the State involved). (B)Publication of policies and proceduresThe chief State election official of a State shall publish on the official’s website the policies and procedures established under this section, and shall make those policies and procedures available in written form upon public request. 
(C)Funding dependent on certificationIf a State does not timely file the certification required under this paragraph, it shall not receive any payment under this part for the upcoming fiscal year. (D)Compliance of States that require changes to State lawIn the case of a State that requires State legislation to carry out an activity covered by any certification submitted under this paragraph, for a period of not more than 2 years the State shall be permitted to make the certification notwithstanding that the legislation has not been enacted at the time the certification is submitted, and such State shall submit an additional certification once such legislation is enacted. 
(f)Restrictions on use of informationNo person acting under color of law may discriminate against any individual based on, or use for any purpose other than voter registration, election administration, or enforcement relating to election crimes, any of the following: (1)Voter registration records. 
(2)An individual’s declination to register to vote or complete an affirmation of citizenship under section 50218(b). (3)An individual’s voter registration status. 
(g)Prohibition on the use of voter registration information for commercial purposesInformation collected under this part shall not be used for commercial purposes. Nothing in this subsection may be construed to prohibit the transmission, exchange, or dissemination of information for political purposes, including the support of campaigns for election for Federal, State, or local public office or the activities of political committees (including committees of political parties) under the Federal Election Campaign Act of 1971. 50221.Registration portability and correction (a)Correcting registration information at polling placeNotwithstanding section 302(a) of the Help America Vote Act of 2002 (52 U.S.C. 21082(a)), if an individual is registered to vote in elections for Federal office held in a State, the appropriate election official at the polling pace for any such election (including a location used as a polling place on a date other than the date of the election) shall permit the individual to— 
(1)update the individual’s address for purposes of the records of the election official; (2)correct any incorrect information relating to the individual, including the individual’s name and political party affiliation, in the records of the election official; and 
(3)cast a ballot in the election on the basis of the updated address or corrected information, and to have the ballot treated as a regular ballot and not as a provisional ballot under section 302(a) of such Act. (b)Updates to computerized statewide voter registration listsIf an election official at the polling place receives an updated address or corrected information from an individual under subsection (a), the official shall ensure that the address or information is promptly entered into the computerized statewide voter registration list in accordance with section 303(a)(1)(A)(vi) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(1)(A)(vi)). 
50222.Payments and grants 
(a)In generalThe Election Assistance Commission shall make grants to each eligible State to assist the State in implementing the requirements of this part (or, in the case of an exempt State, in implementing its existing automatic voter registration program). (b)Eligibility; applicationA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing— 
(1)a description of the activities the State will carry out with the grant; (2)an assurance that the State shall carry out such activities without partisan bias and without promoting any particular point of view regarding any issue; and 
(3)such other information and assurances as the Commission may require. (c)Amount of grant; prioritiesThe Commission shall determine the amount of a grant made to an eligible State under this section. In determining the amounts of the grants, the Commission shall give priority to providing funds for those activities which are most likely to accelerate compliance with the requirements of this part (or, in the case of an exempt State, which are most likely to enhance the ability of the State to automatically register individuals to vote through its existing automatic voter registration program), including— 
(1)investments supporting electronic information transfer, including electronic collection and transfer of signatures, between contributing agencies and the appropriate State election officials; (2)updates to online or electronic voter registration systems already operating as of the date of the enactment of this Act; 
(3)introduction of online voter registration systems in jurisdictions in which those systems did not previously exist; and (4)public education on the availability of new methods of registering to vote, updating registration, and correcting registration. 
(d)Authorization of appropriations 
(1)AuthorizationThere are authorized to be appropriated to carry out this section— (A)$500,000,000 for fiscal year 2022; and 
(B)such sums as may be necessary for each succeeding fiscal year. (2)Continuing availability of fundsAny amounts appropriated pursuant to the authority of this subsection shall remain available without fiscal year limitation until expended. 
50223.Treatment of exempt States 
(a)Waiver of requirementsExcept as provided in subsection (b), this part does not apply with respect to an exempt State. (b)ExceptionsThe following provisions of this part apply with respect to an exempt State: 
(1)Section 503116 (relating to registration portability and correction). (2)Section 503117 (relating to payments and grants). 
(3)Section 503119(e) (relating to enforcement). (4)Section 503119(f) (relating to relation to other laws). 
50224.Miscellaneous provisions 
(a)Accessibility of registration servicesEach contributing agency shall ensure that the services it provides under this part are made available to individuals with disabilities to the same extent as services are made available to all other individuals. (b)Transmission through secure third party permittedNothing in this part shall be construed to prevent a contributing agency from contracting with a third party to assist the agency in meeting the information transmittal requirements of this part, so long as the data transmittal complies with the applicable requirements of this part, including the privacy and security provisions of section 50220. 
(c)Nonpartisan, nondiscriminatory provision of servicesThe services made available by contributing agencies under this part and by the State under sections 5031006 and 5031007 shall be made in a manner consistent with paragraphs (4), (5), and (6)(C) of section 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)). (d)NoticesEach State may send notices under this part via electronic mail if the individual has provided an electronic mail address and consented to electronic mail communications for election-related materials. All notices sent pursuant to this part that require a response must offer the individual notified the opportunity to respond at no cost to the individual. 
(e)EnforcementSection 11 of the National Voter Registration Act of 1993 (52 U.S.C. 20510), relating to civil enforcement and the availability of private rights of action, shall apply with respect to this part in the same manner as such section applies to such Act. (f)Relation to other lawsExcept as provided, nothing in this part may be construed to authorize or require conduct prohibited under, or to supersede, restrict, or limit the application of any of the following: 
(1)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). (2)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.). 
(3)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.). (4)The Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.). 
50225.DefinitionsIn this part, the following definitions apply: (1)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act. 
(2)The term Commission means the Election Assistance Commission. (3)The term exempt State means a State which, under law which is in effect continuously on and after the date of the enactment of this Act, operates an automatic voter registration program under which an individual is automatically registered to vote in elections for Federal office in the State if the individual provides the motor vehicle authority of the State with such identifying information as the State may require. 
(4)The term State means each of the several States and the District of Columbia. 50226.Effective date (a)In generalExcept as provided in subsection (b), this part and the amendments made by this part shall apply with respect to a State beginning January 1, 2023. 
(b)WaiverSubject to the approval of the Commission, if a State certifies to the Commission that the State will not meet the deadline referred to in subsection (a) because of extraordinary circumstances and includes in the certification the reasons for the failure to meet the deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2021 were a reference to January 1, 2025. CConditions on Removal on Basis of Interstate Cross-Checks 50227.Conditions on removal of registrants from official list of eligible voters on basis of interstate cross-checks (a)Minimum information required for removal under cross-CheckSection 8(c)(2) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(c)(2)) is amended— 
(1)by redesignating subparagraph (B) as subparagraph (D); and (2)by inserting after subparagraph (A) the following new subparagraphs: 
 
(B)To the extent that the program carried out by a State under subparagraph (A) to systematically remove the names of ineligible voters from the official lists of eligible voters uses information obtained in an interstate cross-check, the State may not remove the name of the voter from such a list unless— (i)the State obtained the voter’s full name (including the voter’s middle name, if any) and date of birth, and the last 4 digits of the voter’s social security number, in the interstate cross-check; or 
(ii)the State obtained documentation from the ERIC system that the voter is no longer a resident of the State. (C)In this paragraph— 
(i)the term interstate cross-check means the transmission of information from an election official in one State to an election official of another State; and (ii)the term ERIC system means the system operated by the Electronic Registration Information Center to share voter registration information and voter identification information among participating States.. 
(b)Requiring completion of cross-Checks not later than 6 months prior to electionSubparagraph (A) of section 8(c)(2) of such Act (52 U.S.C. 20507(c)(2)) is amended by striking not later than 90 days and inserting the following: not later than 90 days (or, in the case of a program in which the State uses interstate cross-checks, not later than 6 months). (c)Conforming amendmentSubparagraph (F) of section 8(c)(2) of such Act (52 U.S.C. 20507(c)(2)) is amended by striking Subparagraph (A) and inserting This paragraph. 
(d)Effective dateThe amendments made by this subtitle shall apply with respect to elections held on or after the expiration of the 6-month period which begins on the date of the enactment of this Act. DOther Initiatives To Promote Voter Registration 50228.Acceptance of voter registration applications from individuals under 18 years of age (a)Acceptance of applicationsSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507), as amended by section 50214, is amended— 
(1)by redesignating subsection (k) as subsection (l); and (2)by inserting after subsection (j) the following new subsection: 
 
(k)Acceptance of applications from individuals under 18 years of age 
(1)In generalA State may not refuse to accept or process an individual’s application to register to vote in elections for Federal office on the grounds that the individual is under 18 years of age at the time the individual submits the application, so long as the individual is at least 16 years of age at such time. (2)No effect on State voting age requirementsNothing in paragraph (1) may be construed to require a State to permit an individual who is under 18 years of age at the time of an election for Federal office to vote in the election.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections occurring on or after January 1, 2022. 50229.Annual reports on voter registration statistics (a)Annual reportNot later than 90 days after the end of each year, each State shall submit to the Election Assistance Commission and Congress a report containing the following categories of information for the year: 
(1)The number of individuals who were registered under part 2. (2)The number of voter registration application forms completed by individuals that were transmitted by motor vehicle authorities in the State (pursuant to section 5(d) of the National Voter Registration Act of 1993) and voter registration agencies in the State (as designated under section 7 of such Act) to the chief State election official of the State, broken down by each such authority and agency. 
(3)The number of such individuals whose voter registration application forms were accepted and who were registered to vote in the State and the number of such individuals whose forms were rejected and who were not registered to vote in the State, broken down by each such authority and agency. (4)The number of change of address forms and other forms of information indicating that an individual’s identifying information has been changed that were transmitted by such motor vehicle authorities and voter registration agencies to the chief State election official of the State, broken down by each such authority and agency and the type of form transmitted. 
(5)The number of individuals on the statewide computerized voter registration list (as established and maintained under section 303 of the Help America Vote Act of 2002) whose voter registration information was revised by the chief State election official as a result of the forms transmitted to the official by such motor vehicle authorities and voter registration agencies (as described in paragraph (3)), broken down by each such authority and agency and the type of form transmitted. (6)The number of individuals who requested the chief State election official to revise voter registration information on such list, and the number of individuals whose information was revised as a result of such a request. 
(b)Breakdown of information by race and ethnicity of IndividualsIn preparing the report under this section, the State shall, for each category of information described in subsection (a), include a breakdown by race and ethnicity of the individuals whose information is included in the category, to the extent that information on the race and ethnicity of such individuals is available to the State. (c)Confidentiality of informationIn preparing and submitting a report under this section, the chief State election official shall ensure that no information regarding the identification of any individual is revealed. 
(d)State definedIn this section, a State includes the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, but does not include any State in which, under a State law in effect continuously on and after the date of the enactment of this Act, there is no voter registration requirement for individuals in the State with respect to elections for Federal office. EAvailability of HAVA Requirements Payments 50230.Availability of requirements payments under HAVA to cover costs of compliance with new requirements (a)In GeneralSection 251(b) of the Help America Vote Act of 2002 (52 U.S.C. 21001(b)) is amended— 
(1)in paragraph (1), by striking (2) and (3) and inserting (2), (3), and (4); and (2)by adding at the end the following new paragraph: 
 
(4)Certain voter registration activitiesA State may use a requirements payment to carry out any of the requirements of the Voter Registration Modernization Act of 2020, including the requirements of the National Voter Registration Act of 1993 which are imposed pursuant to the amendments made to such Act by the Voter Registration Modernization Act of 2020.. (b)Conforming AmendmentSection 254(a)(1) of such Act (52 U.S.C. 21004(a)(1)) is amended by striking section 251(a)(2) and inserting section 251(b)(2). 
(c)Effective DateThe amendments made by this section shall apply with respect to fiscal year 2022 and each succeeding fiscal year. FProhibiting Interference With Voter Registration  50231.Prohibiting hindering, interfering with, or preventing voter registration (a)In generalChapter 29 of title 18, United States Code, is amended by adding at the end the following new section: 
 
612.Hindering, interfering with, or preventing registering to vote 
(a)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, to corruptly hinder, interfere with, or prevent another person from registering to vote or to corruptly hinder, interfere with, or prevent another person from aiding another person in registering to vote. (b)AttemptAny person who attempts to commit any offense described in subsection (a) shall be subject to the same penalties as those prescribed for the offense that the person attempted to commit. 
(c)PenaltyAny person who violates subsection (a) shall be fined under this title, imprisoned not more than 5 years, or both.. (b)Clerical amendmentThe table of sections for chapter 29 of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
612. Hindering, interfering with, or preventing registering to vote.. 
(c)Effective DateThe amendments made by this section shall apply with respect to elections held on or after the date of the enactment of this Act, except that no person may be found to have violated section 612 of title 18, United States Code (as added by subsection (a)), on the basis of any act occurring prior to the date of the enactment of this Act. 50232.Establishment of best practices (a)Best practicesNot later than 180 days after the date of the enactment of this Act, the Election Assistance Commission shall develop and publish recommendations for best practices for States to use to deter and prevent violations of section 612 of title 18, United States Code (as added by section 50231), and section 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) (relating to the unlawful interference with registering to vote, or voting, or attempting to register to vote or vote), including practices to provide for the posting of relevant information at polling places and voter registration agencies under such Act, the training of poll workers and election officials, and relevant educational materials. For purposes of this subsection, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 
(b)Inclusion in voter information requirementsSection 302(b)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)(2)) is amended— (1)by striking and at the end of subparagraph (E); 
(2)by striking the period at the end of subparagraph (F) and inserting ; and; and (3)by adding at the end the following new subparagraph: 
 
(G)information relating to the prohibitions of section 612 of title 18, United States Code, and section 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) (relating to the unlawful interference with registering to vote, or voting, or attempting to register to vote or vote), including information on how individuals may report allegations of violations of such prohibitions.. GSaving Voters From Voter Purging 50233.Short titleThis subpart may be cited as the Stop Automatically Voiding Eligible Voters Off Their Enlisted Rolls in States Act or the Save Voters Act. 
50234.Conditions for removal of voters from list of registered voters 
(a)Conditions describedThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 8 the following new section:  8A.Conditions for removal of voters from official list of registered voters (a)Verification on basis of objective and reliable evidence of ineligibilityNotwithstanding any other provision of this Act, a State may not remove any registrant from the official list of voters eligible to vote in elections for Federal office in the State unless the State verifies, on the basis of objective and reliable evidence, that the registrant is ineligible to vote in such elections on any of the grounds described in paragraph (3) or paragraph (4) of section 8(a). 
(b)Factors not considered as objective and reliable evidence of ineligibilityFor purposes of subsection (a), the following factors, or any combination thereof, shall not be treated as objective and reliable evidence of a registrant’s ineligibility to vote: (1)The failure of the registrant to vote in any election. 
(2)The failure of the registrant to respond to any notice sent under section 8(d). (3)The failure of the registrant to take any other action with respect to voting in any election or with respect to the registrant’s status as a registrant.. 
(b)Conforming amendments 
(1)National Voter Registration Act of 1993Section 8(a) of such Act (52 U.S.C. 20507(a)) is amended— (A)in paragraph (3), by striking provide and inserting subject to section 8A, provide; and 
(B)in paragraph (4), by striking conduct and inserting subject to section 8A, conduct. (2)Help America Vote Act of 2002Section 303(a)(4)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(4)(A)) is amended by striking , registrants and inserting , and subject to section 8A of such Act, registrants. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 2Access to Voting for Individuals With Disabilities 50235.Requirements for States to promote access to voter registration and voting for individuals with disabilities (a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended— 
(1)by redesignating section 305 as section 306; and (2)by inserting after section 304 the following new section: 
 
305.Access to voter registration and voting for individuals with disabilities 
(a)Treatment of applications and ballotsEach State shall— (1)permit individuals with disabilities to use absentee registration procedures and to vote by absentee ballot in elections for Federal office; 
(2)accept and process, with respect to any election for Federal office, any otherwise valid voter registration application and absentee ballot application from an individual with a disability if the application is received by the appropriate State election official not less than 30 days before the election; (3)in addition to any other method of registering to vote or applying for an absentee ballot in the State, establish procedures— 
(A)for individuals with disabilities to request by mail and electronically voter registration applications and absentee ballot applications with respect to elections for Federal office in accordance with subsection (c); (B)for States to send by mail and electronically (in accordance with the preferred method of transmission designated by the individual under subparagraph (C)) voter registration applications and absentee ballot applications requested under subparagraph (A) in accordance with subsection (c); and 
(C)by which such an individual can designate whether the individual prefers that such voter registration application or absentee ballot application be transmitted by mail or electronically; (4)in addition to any other method of transmitting blank absentee ballots in the State, establish procedures for transmitting by mail and electronically blank absentee ballots to individuals with disabilities with respect to elections for Federal office in accordance with subsection (d); 
(5)transmit a validly requested absentee ballot to an individual with a disability— (A)except as provided in subsection (e), in the case in which the request is received at least 45 days before an election for Federal office, not later than 45 days before the election; and 
(B)in the case in which the request is received less than 45 days before an election for Federal office— (i)in accordance with State law; and 
(ii)if practicable and as determined appropriate by the State, in a manner that expedites the transmission of such absentee ballot; and (6)if the State declares or otherwise holds a runoff election for Federal office, establish a written plan that provides absentee ballots are made available to individuals with disabilities in a manner that gives them sufficient time to vote in the runoff election. 
(b)Designation of single State office To Provide Information on Registration and Absentee Ballot Procedures for All Disabled Voters in StateEach State shall designate a single office which shall be responsible for providing information regarding voter registration procedures and absentee ballot procedures to be used by individuals with disabilities with respect to elections for Federal office to all individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State. (c)Designation of Means of Electronic Communication for Individuals with Disabilities To Request and for States To Send Voter Registration Applications and Absentee Ballot Applications, and for Other Purposes Related to Voting Information (1)In generalEach State shall, in addition to the designation of a single State office under subsection (b), designate not less than 1 means of electronic communication— 
(A)for use by individuals with disabilities who wish to register to vote or vote in any jurisdiction in the State to request voter registration applications and absentee ballot applications under subsection (a)(3); (B)for use by States to send voter registration applications and absentee ballot applications requested under such subsection; and 
(C)for the purpose of providing related voting, balloting, and election information to individuals with disabilities. (2)Clarification regarding provision of multiple means of electronic communicationA State may, in addition to the means of electronic communication so designated, provide multiple means of electronic communication to individuals with disabilities, including a means of electronic communication for the appropriate jurisdiction of the State. 
(3)Inclusion of designated means of electronic communication with informational and instructional materials that accompany balloting materialsEach State shall include a means of electronic communication so designated with all informational and instructional materials that accompany balloting materials sent by the State to individuals with disabilities. (4)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under subsection (a)(3)(C), the State shall transmit the voter registration application or absentee ballot application by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail. 
(d)Transmission of blank absentee ballots by mail and electronically 
(1)In generalEach State shall establish procedures— (A)to securely transmit blank absentee ballots by mail and electronically (in accordance with the preferred method of transmission designated by the individual with a disability under subparagraph (B)) to individuals with disabilities for an election for Federal office; and 
(B)by which the individual with a disability can designate whether the individual prefers that such blank absentee ballot be transmitted by mail or electronically. (2)Transmission if no preference indicatedIn the case where an individual with a disability does not designate a preference under paragraph (1)(B), the State shall transmit the ballot by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail. 
(3)Application of methods to track delivery to and return of ballot by individual requesting ballotUnder the procedures established under paragraph (1), the State shall apply such methods as the State considers appropriate, such as assigning a unique identifier to the ballot, to ensure that if an individual with a disability requests the State to transmit a blank absentee ballot to the individual in accordance with this subsection, the voted absentee ballot which is returned by the individual is the same blank absentee ballot which the State transmitted to the individual. (e)Hardship Exemption (1)In generalIf the chief State election official determines that the State is unable to meet the requirement under subsection (a)(5)(A) with respect to an election for Federal office due to an undue hardship described in paragraph (2)(B), the chief State election official shall request that the Attorney General grant a waiver to the State of the application of such subsection. Such request shall include— 
(A)a recognition that the purpose of such subsection is to individuals with disabilities enough time to vote in an election for Federal office; (B)an explanation of the hardship that indicates why the State is unable to transmit such individuals an absentee ballot in accordance with such subsection; 
(C)the number of days prior to the election for Federal office that the State requires absentee ballots be transmitted to such individuals; and (D)a comprehensive plan to ensure that such individuals are able to receive absentee ballots which they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office, which includes— 
(i)the steps the State will undertake to ensure that such individuals have time to receive, mark, and submit their ballots in time to have those ballots counted in the election; (ii)why the plan provides such individuals sufficient time to vote as a substitute for the requirements under such subsection; and 
(iii)the underlying factual information which explains how the plan provides such sufficient time to vote as a substitute for such requirements. (2)Approval of waiver requestThe Attorney General shall approve a waiver request under paragraph (1) if the Attorney General determines each of the following requirements are met: 
(A)The comprehensive plan under subparagraph (D) of such paragraph provides individuals with disabilities sufficient time to receive absentee ballots they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office. (B)One or more of the following issues creates an undue hardship for the State: 
(i)The State’s primary election date prohibits the State from complying with subsection (a)(5)(A). (ii)The State has suffered a delay in generating ballots due to a legal contest. 
(iii)The State Constitution prohibits the State from complying with such subsection. (3)Timing of waiver (A)In generalExcept as provided under subparagraph (B), a State that requests a waiver under paragraph (1) shall submit to the Attorney General the written waiver request not later than 90 days before the election for Federal office with respect to which the request is submitted. The Attorney General shall approve or deny the waiver request not later than 65 days before such election. 
(B)ExceptionIf a State requests a waiver under paragraph (1) as the result of an undue hardship described in paragraph (2)(B)(ii), the State shall submit to the Attorney General the written waiver request as soon as practicable. The Attorney General shall approve or deny the waiver request not later than 5 business days after the date on which the request is received. (4)Application of waiverA waiver approved under paragraph (2) shall only apply with respect to the election for Federal office for which the request was submitted. For each subsequent election for Federal office, the Attorney General shall only approve a waiver if the State has submitted a request under paragraph (1) with respect to such election. 
(f)Rule of constructionNothing in this section may be construed to allow the marking or casting of ballots over the Internet. (g)Individual with a disability definedIn this section, an individual with a disability means an individual with an impairment that substantially limits any major life activities and who is otherwise qualified to vote in elections for Federal office. 
(h)Effective dateThis section shall apply with respect to elections for Federal office held on or after January 1, 2022.. (b)Conforming amendment relating to issuance of voluntary guidance by election assistance commissionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended— 
(1)by striking and at the end of paragraph (2); (2)by striking the period at the end of paragraph (3) and inserting ; and; and 
(3)by adding at the end the following new paragraph:  (4)in the case of the recommendations with respect to section 305, January 1, 2022.. 
(c)Clerical amendmentThe table of contents of such Act is amended— (1)by redesignating the item relating to section 305 as relating to section 306; and 
(2)by inserting after the item relating to section 304 the following new item:   Sec. 305. Access to voter registration and voting for individuals with disabilities. . 50236.Pilot programs for enabling individuals with disabilities to register to vote and vote privately and independently at residences (a)Establishment of pilot programsThe Election Assistance Commission (hereafter referred to as the Commission) shall make grants to eligible States to conduct pilot programs under which— 
(1)individuals with disabilities may use electronic means (including the Internet and telephones utilizing assistive devices) to register to vote and to request and receive absentee ballots, in a manner which permits such individuals to do so privately and independently at their own residences; and (2)individuals with disabilities may use the telephone to cast ballots electronically from their own residences, but only if the telephone used is not connected to the Internet. 
(b)Reports 
(1)In generalA State receiving a grant for a year under this section shall submit a report to the Commission on the pilot programs the State carried out with the grant with respect to elections for public office held in the State during the year. (2)DeadlineA State shall submit a report under paragraph (1) not later than 90 days after the last election for public office held in the State during the year. 
(c)EligibilityA State is eligible to receive a grant under this section if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing such information and assurances as the Commission may require. (d)TimingThe Commission shall make the first grants under this section for pilot programs which will be in effect with respect to elections for Federal office held in 2022, or, at the option of a State, with respect to other elections for public office held in the State in 2020. 
(e)Authorization of appropriationsThere is authorized to be appropriated for grants for pilot programs under this section $30,000,000 for fiscal year 2022 and each succeeding fiscal year. (f)State definedIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 
50237.Expansion and reauthorization of grant program to assure voting access for individuals with disabilities 
(a)Purposes of paymentsSection 261(b) of the Help America Vote Act of 2002 (52 U.S.C. 21021(b)) is amended by striking paragraphs (1) and (2) and inserting the following:  (1)making absentee voting and voting at home accessible to individuals with the full range of disabilities (including impairments involving vision, hearing, mobility, or dexterity) through the implementation of accessible absentee voting systems that work in conjunction with assistive technologies for which individuals have access at their homes, independent living centers, or other facilities; 
(2)making polling places, including the path of travel, entrances, exits, and voting areas of each polling facility, accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters; and (3)providing solutions to problems of access to voting and elections for individuals with disabilities that are universally designed and provide the same opportunities for individuals with and without disabilities.. 
(b)ReauthorizationSection 264(a) of such Act (52 U.S.C. 21024(a)) is amended by adding at the end the following new paragraph:  (4)For fiscal year 2022 and each succeeding fiscal year, such sums as may be necessary to carry out this part.. 
(c)Period of availability of fundsSection 264 of such Act (52 U.S.C. 21024) is amended— (1)in subsection (b), by striking Any amounts and inserting Except as provided in subsection (b), any amounts; and 
(2)by adding at the end the following new subsection:  (c)Return and transfer of certain funds (1)Deadline for obligation and expenditureIn the case of any amounts appropriated pursuant to the authority of subsection (a) for a payment to a State or unit of local government for fiscal year 2022 or any succeeding fiscal year, any portion of such amounts which have not been obligated or expended by the State or unit of local government prior to the expiration of the 4-year period which begins on the date the State or unit of local government first received the amounts shall be transferred to the Commission. 
(2)Reallocation of transferred amounts 
(A)In generalThe Commission shall use the amounts transferred under paragraph (1) to make payments on a pro rata basis to each covered payment recipient described in subparagraph (B), which may obligate and expend such payment for the purposes described in section 261(b) during the 1-year period which begins on the date of receipt. (B)Covered payment recipients describedIn subparagraph (A), a covered payment recipient is a State or unit of local government with respect to which— 
(i)amounts were appropriated pursuant to the authority of subsection (a); and (ii)no amounts were transferred to the Commission under paragraph (1).. 
3Prohibiting Voter Caging 
50238.Voter caging and other questionable challenges prohibited 
(a)In GeneralChapter 29 of title 18, United States Code, as amended by section 50231(a), is amended by adding at the end the following:  613.Voter caging and other questionable challenges (a)DefinitionsIn this section— 
(1)the term voter caging document means— (A)a nonforwardable document that is returned to the sender or a third party as undelivered or undeliverable despite an attempt to deliver such document to the address of a registered voter or applicant; or 
(B)any document with instructions to an addressee that the document be returned to the sender or a third party but is not so returned, despite an attempt to deliver such document to the address of a registered voter or applicant, unless at least two Federal election cycles have passed since the date of the attempted delivery; (2)the term voter caging list means a list of individuals compiled from voter caging documents; and 
(3)the term unverified match list means a list produced by matching the information of registered voters or applicants for voter registration to a list of individuals who are ineligible to vote in the registrar’s jurisdiction, by virtue of death, conviction, change of address, or otherwise; unless one of the pieces of information matched includes a signature, photograph, or unique identifying number ensuring that the information from each source refers to the same individual. (b)Prohibition Against Voter CagingNo State or local election official shall prevent an individual from registering or voting in any election for Federal office, or permit in connection with any election for Federal office a formal challenge under State law to an individual’s registration status or eligibility to vote, if the basis for such decision is evidence consisting of— 
(1)a voter caging document or voter caging list; (2)an unverified match list; 
(3)an error or omission on any record or paper relating to any application, registration, or other act requisite to voting, if such error or omission is not material to an individual’s eligibility to vote under section 2004 of the Revised Statutes, as amended (52 U.S.C. 10101(a)(2)(B)); or (4)any other evidence so designated for purposes of this section by the Election Assistance Commission,except that the election official may use such evidence if it is corroborated by independent evidence of the individual’s ineligibility to register or vote. 
(c)Requirements for Challenges by Persons Other Than Election OfficialsNo person, other than a State or local election official, shall submit a formal challenge to an individual’s eligibility to register to vote in an election for Federal office or to vote in an election for Federal office unless that challenge is supported by personal knowledge regarding the grounds for ineligibility which is— (1)documented in writing; and 
(2)subject to an oath or attestation under penalty of perjury that the challenger has a good faith factual basis to believe that the individual who is the subject of the challenge is ineligible to register to vote or vote in that election, except a challenge which is based on the race, ethnicity, or national origin of the individual who is the subject of the challenge may not be considered to have a good faith factual basis for purposes of this paragraph. (d)Penalties for Knowing MisconductWhoever knowingly challenges the eligibility of one or more individuals to register or vote or knowingly causes the eligibility of such individuals to be challenged in violation of this section with the intent that one or more eligible voters be disqualified, shall be fined under this title or imprisoned not more than 1 year, or both, for each such violation. Each violation shall be a separate offense. 
(e)No Effect on Related LawsNothing in this section is intended to override the protections of the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) or to affect the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).. (b)Clerical AmendmentThe table of sections for chapter 29 of title 18, United States Code, as amended by section 50231(b), is amended by adding at the end the following: 
 
 
613. Voter caging and other questionable challenges.. 
50239.Development and adoption of best practices for preventing voter caging 
(a)Best practicesNot later than 180 days after the date of the enactment of this Act, the Election Assistance Commission shall develop and publish for the use of States recommendations for best practices to deter and prevent violations of section 613 of title 18, United States Code, as added by section 50271(a), including practices to provide for the posting of relevant information at polling places and voter registration agencies, the training of poll workers and election officials, and relevant educational measures. For purposes of this subsection, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. (b)Inclusion in voting information requirementsSection 302(b)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)(2)), as amended by section 50232(b), is amended— 
(1)by striking and at the end of subparagraph (F); (2)by striking the period at the end of subparagraph (G) and inserting ; and; and 
(3)by adding at the end the following new subparagraph:  (H)information relating to the prohibition against voter caging and other questionable challenges (as set forth in section 613 of title 18, United States Code), including information on how individuals may report allegations of violations of such prohibition.. 
4Prohibiting Deceptive Practices and Preventing Voter Intimidation 
50240.Short titleThis part may be cited as the Deceptive Practices and Voter Intimidation Prevention Act of 2020. 50241.Prohibition on deceptive practices in Federal elections (a)ProhibitionSubsection (b) of section 2004 of the Revised Statutes (52 U.S.C. 10101(b)) is amended— 
(1)by striking No person and inserting the following:  (1)In generalNo person; and 
(2)by inserting at the end the following new paragraphs:  (2)False statements regarding Federal elections (A)ProhibitionNo person, whether acting under color of law or otherwise, shall, within 60 days before an election described in paragraph (5), by any means, including by means of written, electronic, or telephonic communications, communicate or cause to be communicated information described in subparagraph (B), or produce information described in subparagraph (B) with the intent that such information be communicated, if such person— 
(i)knows such information to be materially false; and (ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in paragraph (5). 
(B)Information describedInformation is described in this subparagraph if such information is regarding— (i)the time, place, or manner of holding any election described in paragraph (5); or 
(ii)the qualifications for or restrictions on voter eligibility for any such election, including— (I)any criminal penalties associated with voting in any such election; or 
(II)information regarding a voter’s registration status or eligibility. (3)False statements regarding public endorsements (A)ProhibitionNo person, whether acting under color of law or otherwise, shall, within 60 days before an election described in paragraph (5), by any means, including by means of written, electronic, or telephonic communications, communicate, or cause to be communicated, a materially false statement about an endorsement, if such person— 
(i)knows such statement to be false; and (ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in paragraph (5). 
(B)Definition of materially falseFor purposes of subparagraph (A), a statement about an endorsement is materially false if, with respect to an upcoming election described in paragraph (5)— (i)the statement states that a specifically named person, political party, or organization has endorsed the election of a specific candidate for a Federal office described in such paragraph; and 
(ii)such person, political party, or organization has not endorsed the election of such candidate. (4)Hindering, interfering with, or preventing voting or registering to voteNo person, whether acting under color of law or otherwise, shall intentionally hinder, interfere with, or prevent another person from voting, registering to vote, or aiding another person to vote or register to vote in an election described in paragraph (5). 
(5)Election describedAn election described in this paragraph is any general, primary, run-off, or special election held solely or in part for the purpose of nominating or electing a candidate for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Commissioner from a Territory or possession.. (b)Private right of action (1)In generalSubsection (c) of section 2004 of the Revised Statutes (52 U.S.C. 10101(c)) is amended— 
(A)by striking Whenever any person and inserting the following:  (1)Whenever any person; and 
(B)by adding at the end the following new paragraph:  (2)Any person aggrieved by a violation of subsection (b)(2), (b)(3), or (b)(4) may institute a civil action for preventive relief, including an application in a United States district court for a permanent or temporary injunction, restraining order, or other order. In any such action, the court, in its discretion, may allow the prevailing party a reasonable attorney’s fee as part of the costs.. 
(2)Conforming amendments 
(A)Subsection (e) of section 2004 of the Revised Statutes (52 U.S.C. 10101(e)) is amended by striking subsection (c) and inserting subsection (c)(1). (B)Subsection (g) of section 2004 of the Revised Statutes (52 U.S.C. 10101(g)) is amended by striking subsection (c) and inserting subsection (c)(1). 
(c)Criminal penalties 
(1)Deceptive actsSection 594 of title 18, United States Code, is amended— (A)by striking Whoever and inserting the following: 
 
(a)IntimidationWhoever; (B)in subsection (a), as inserted by subparagraph (A), by striking at any election and inserting at any general, primary, run-off, or special election; and 
(C)by adding at the end the following new subsections:  (b)Deceptive acts (1)False statements regarding Federal elections (A)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, within 60 days before an election described in subsection (e), by any means, including by means of written, electronic, or telephonic communications, to communicate or cause to be communicated information described in subparagraph (B), or produce information described in subparagraph (B) with the intent that such information be communicated, if such person— 
(i)knows such information to be materially false; and (ii)has the intent to mislead voters, or the intent to impede or prevent another person from exercising the right to vote in an election described in subsection (e). 
(B)Information describedInformation is described in this subparagraph if such information is regarding— (i)the time or place of holding any election described in subsection (e); or 
(ii)the qualifications for or restrictions on voter eligibility for any such election, including— (I)any criminal penalties associated with voting in any such election; or 
(II)information regarding a voter’s registration status or eligibility. (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both. 
(c)Hindering, interfering with, or preventing voting or registering To vote 
(1)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, to corruptly hinder, interfere with, or prevent another person from voting, registering to vote, or aiding another person to vote or register to vote in an election described in subsection (e). (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both. 
(d)AttemptAny person who attempts to commit any offense described in subsection (a), (b)(1), or (c)(1) shall be subject to the same penalties as those prescribed for the offense that the person attempted to commit. (e)Election describedAn election described in this subsection is any general, primary, run-off, or special election held solely or in part for the purpose of nominating or electing a candidate for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Commissioner from a Territory or possession.. 
(2)Modification of penalty for voter intimidationSection 594(a) of title 18, United States Code, as amended by paragraph (1), is amended by striking fined under this title or imprisoned not more than one year and inserting fined not more than $100,000, imprisoned for not more than 5 years. (3)Sentencing guidelines (A)Review and amendmentNot later than 180 days after the date of enactment of this Act, the United States Sentencing Commission, pursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to persons convicted of any offense under section 594 of title 18, United States Code, as amended by this section. 
(B)AuthorizationThe United States Sentencing Commission may amend the Federal Sentencing Guidelines in accordance with the procedures set forth in section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had not expired. (4)Payments for refraining from votingSubsection (c) of section 11 of the Voting Rights Act of 1965 (52 U.S.C. 10307) is amended by striking either for registration to vote or for voting and inserting for registration to vote, for voting, or for not voting. 
50242.Corrective action 
(a)Corrective action 
(1)In generalIf the Attorney General receives a credible report that materially false information has been or is being communicated in violation of paragraphs (2) and (3) of section 2004(b) of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 50241(a), and if the Attorney General determines that State and local election officials have not taken adequate steps to promptly communicate accurate information to correct the materially false information, the Attorney General shall, pursuant to the written procedures and standards under subsection (b), communicate to the public, by any means, including by means of written, electronic, or telephonic communications, accurate information designed to correct the materially false information. (2)Communication of corrective informationAny information communicated by the Attorney General under paragraph (1)— 
(A)shall— (i)be accurate and objective; 
(ii)consist of only the information necessary to correct the materially false information that has been or is being communicated; and (iii)to the extent practicable, be by a means that the Attorney General determines will reach the persons to whom the materially false information has been or is being communicated; and 
(B)shall not be designed to favor or disfavor any particular candidate, organization, or political party. (b)Written procedures and standards for taking corrective action (1)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall publish written procedures and standards for determining when and how corrective action will be taken under this section. 
(2)Inclusion of appropriate deadlinesThe procedures and standards under paragraph (1) shall include appropriate deadlines, based in part on the number of days remaining before the upcoming election. (3)ConsultationIn developing the procedures and standards under paragraph (1), the Attorney General shall consult with the Election Assistance Commission, State and local election officials, civil rights organizations, voting rights groups, voter protection groups, and other interested community organizations. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as may be necessary to carry out this part. 50243.Reports to Congress (a)In generalNot later than 180 days after each general election for Federal office, the Attorney General shall submit to Congress a report compiling all allegations received by the Attorney General of deceptive practices described in paragraphs (2), (3), and (4) of section 2004(b) of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 50241(a), relating to the general election for Federal office and any primary, run-off, or a special election for Federal office held in the 2 years preceding the general election. 
(b)Contents 
(1)In generalEach report submitted under subsection (a) shall include— (A)a description of each allegation of a deceptive practice described in subsection (a), including the geographic location, racial and ethnic composition, and language minority-group membership of the persons toward whom the alleged deceptive practice was directed; 
(B)the status of the investigation of each allegation described in subparagraph (A); (C)a description of each corrective action taken by the Attorney General under section 4(a) in response to an allegation described in subparagraph (A); 
(D)a description of each referral of an allegation described in subparagraph (A) to other Federal, State, or local agencies; (E)to the extent information is available, a description of any civil action instituted under section 2004(c)(2) of the Revised Statutes (52 U.S.C. 10101(c)(2)), as added by section 50241(b), in connection with an allegation described in subparagraph (A); and 
(F)a description of any criminal prosecution instituted under section 594 of title 18, United States Code, as amended by section 50274(c), in connection with the receipt of an allegation described in subparagraph (A) by the Attorney General. (2)Exclusion of certain information (A)In generalThe Attorney General shall not include in a report submitted under subsection (a) any information protected from disclosure by rule 6(e) of the Federal Rules of Criminal Procedure or any Federal criminal statute. 
(B)Exclusion of certain other informationThe Attorney General may determine that the following information shall not be included in a report submitted under subsection (a): (i)Any information that is privileged. 
(ii)Any information concerning an ongoing investigation. (iii)Any information concerning a criminal or civil proceeding conducted under seal. 
(iv)Any other nonpublic information that the Attorney General determines the disclosure of which could reasonably be expected to infringe on the rights of any individual or adversely affect the integrity of a pending or future criminal investigation. (c)Report made publicOn the date that the Attorney General submits the report under subsection (a), the Attorney General shall also make the report publicly available through the Internet and other appropriate means. 
5Democracy Restoration 
50244.Short titleThis part may be cited as the Democracy Restoration Act of 2020. 50245.Rights of citizensThe right of an individual who is a citizen of the United States to vote in any election for Federal office shall not be denied or abridged because that individual has been convicted of a criminal offense unless such individual is serving a felony sentence in a correctional institution or facility at the time of the election. 
50246.Enforcement 
(a)Attorney generalThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is necessary to remedy a violation of this part. (b)Private right of action (1)In generalA person who is aggrieved by a violation of this part may provide written notice of the violation to the chief election official of the State involved. 
(2)ReliefExcept as provided in paragraph (3), if the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation. (3)ExceptionIf the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation. 
50247.Notification of restoration of voting rights 
(a)State notification 
(1)NotificationOn the date determined under paragraph (2), each State shall notify in writing any individual who has been convicted of a criminal offense under the law of that State that such individual has the right to vote in an election for Federal office pursuant to the Democracy Restoration Act of 2020 and may register to vote in any such election. (2)Date of notification (A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given on the date on which the individual— 
(i)is sentenced to serve only a term of probation; or (ii)is released from the custody of that State (other than to the custody of another State or the Federal Government to serve a term of imprisonment for a felony conviction). 
(B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a State court. (b)Federal notification (1)NotificationAny individual who has been convicted of a criminal offense under Federal law shall be notified in accordance with paragraph (2) that such individual has the right to vote in an election for Federal office pursuant to the Democracy Restoration Act of 2020 and may register to vote in any such election. 
(2)Date of notification 
(A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given— (i)in the case of an individual who is sentenced to serve only a term of probation, by the Assistant Director for the Office of Probation and Pretrial Services of the Administrative Office of the United States Courts on the date on which the individual is sentenced; or 
(ii)in the case of any individual committed to the custody of the Bureau of Prisons, by the Director of the Bureau of Prisons, during the period beginning on the date that is 6 months before such individual is released and ending on the date such individual is released from the custody of the Bureau of Prisons. (B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a court established by an Act of Congress. 
50248.DefinitionsFor purposes of this part: (1)Correctional institution or facilityThe term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of individuals convicted of criminal offenses, whether publicly or privately operated, except that such term does not include any residential community treatment center (or similar public or private facility). 
(2)ElectionThe term election means— (A)a general, special, primary, or runoff election; 
(B)a convention or caucus of a political party held to nominate a candidate; (C)a primary election held for the selection of delegates to a national nominating convention of a political party; or 
(D)a primary election held for the expression of a preference for the nomination of persons for election to the office of President. (3)Federal officeThe term Federal office means the office of President or Vice President of the United States, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress of the United States. 
(4)ProbationThe term probation means probation, imposed by a Federal, State, or local court, with or without a condition on the individual involved concerning— (A)the individual’s freedom of movement; 
(B)the payment of damages by the individual; (C)periodic reporting by the individual to an officer of the court; or 
(D)supervision of the individual by an officer of the court. 50249.Relation to other laws (a)State laws relating to voting rightsNothing in this part be construed to prohibit the States from enacting any State law which affords the right to vote in any election for Federal office on terms less restrictive than those established by this part. 
(b)Certain Federal ActsThe rights and remedies established by this part are in addition to all other rights and remedies provided by law, and neither rights and remedies established by this subtitle shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) or the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.). 50250.Federal prison fundsNo State, unit of local government, or other person may receive or use, to construct or otherwise improve a prison, jail, or other place of incarceration, any Federal funds unless that person has in effect a program under which each individual incarcerated in that person’s jurisdiction who is a citizen of the United States is notified, upon release from such incarceration, of that individual’s rights under section 50246. 
50251.Effective dateThis part shall apply to citizens of the United States voting in any election for Federal office held after the date of the enactment of this Act. 6Promoting Accuracy, Integrity, and Security Through Voter-Verified Permanent Paper Ballot 50252.Short titleThis part may be cited as the Voter Confidence and Increased Accessibility Act of 2020. 
50253.Paper ballot and manual counting requirements 
(a)In generalSection 301(a)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(2)) is amended to read as follows:  (2)Paper ballot requirement (A)Voter-verified paper ballots (i)Paper ballot requirement (I)The voting system shall require the use of an individual, durable, voter-verified, paper ballot of the voter’s vote that shall be marked and made available for inspection and verification by the voter before the voter’s vote is cast and counted, and which shall be counted by hand or read by an optical character recognition device or other counting device. For purposes of this subclause, the term individual, durable, voter-verified, paper ballot means a paper ballot marked by the voter by hand or a paper ballot marked through the use of a nontabulating ballot marking device or system, so long as the voter shall have the option to mark his or her ballot by hand. 
(II)The voting system shall provide the voter with an opportunity to correct any error on the paper ballot before the permanent voter-verified paper ballot is preserved in accordance with clause (ii). (III)The voting system shall not preserve the voter-verified paper ballots in any manner that makes it possible, at any time after the ballot has been cast, to associate a voter with the record of the voter’s vote without the voter’s consent. 
(ii)Preservation as official recordThe individual, durable, voter-verified, paper ballot used in accordance with clause (i) shall constitute the official ballot and shall be preserved and used as the official ballot for purposes of any recount or audit conducted with respect to any election for Federal office in which the voting system is used. (iii)Manual counting requirements for recounts and audits (I)Each paper ballot used pursuant to clause (i) shall be suitable for a manual audit, and shall be counted by hand in any recount or audit conducted with respect to any election for Federal office. 
(II)In the event of any inconsistencies or irregularities between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to clause (i), and subject to subparagraph (B), the individual, durable, voter-verified, paper ballots shall be the true and correct record of the votes cast. (iv)Application to all ballotsThe requirements of this subparagraph shall apply to all ballots cast in elections for Federal office, including ballots cast by absent uniformed services voters and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act and other absentee voters. 
(B)Special rule for treatment of disputes when paper ballots have been shown to be compromised 
(i)In generalIn the event that— (I)there is any inconsistency between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to subparagraph (A)(i) with respect to any election for Federal office; and 
(II)it is demonstrated by clear and convincing evidence (as determined in accordance with the applicable standards in the jurisdiction involved) in any recount, audit, or contest of the result of the election that the paper ballots have been compromised (by damage or mischief or otherwise) and that a sufficient number of the ballots have been so compromised that the result of the election could be changed,the determination of the appropriate remedy with respect to the election shall be made in accordance with applicable State law, except that the electronic tally shall not be used as the exclusive basis for determining the official certified result. (ii)Rule for consideration of ballots associated with each voting machineFor purposes of clause (i), only the paper ballots deemed compromised, if any, shall be considered in the calculation of whether or not the result of the election could be changed due to the compromised paper ballots.. 
(b)Conforming amendment clarifying applicability of alternative language accessibilitySection 301(a)(4) of such Act (52 U.S.C. 21081(a)(4)) is amended by inserting (including the paper ballots required to be used under paragraph (2)) after voting system. (c)Other conforming amendmentsSection 301(a)(1) of such Act (52 U.S.C. 21081(a)(1)) is amended— 
(1)in subparagraph (A)(i), by striking counted and inserting counted, in accordance with paragraphs (2) and (3); (2)in subparagraph (A)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3); 
(3)in subparagraph (A)(iii), by striking counted each place it appears and inserting counted, in accordance with paragraphs (2) and (3); and (4)in subparagraph (B)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3). 
50254.Accessibility and ballot verification for individuals with disabilities 
(a)In generalSection 301(a)(3)(B) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(3)(B)) is amended to read as follows:  (B) (i)ensure that individuals with disabilities and others are given an equivalent opportunity to vote, including with privacy and independence, in a manner that produces a voter-verified paper ballot as for other voters; 
(ii)satisfy the requirement of subparagraph (A) through the use of at least one voting system equipped for individuals with disabilities, including nonvisual and enhanced visual accessibility for the blind and visually impaired, and nonmanual and enhanced manual accessibility for the mobility and dexterity impaired, at each polling place; and (iii)meet the requirements of subparagraph (A) and paragraph (2)(A) by using a system that— 
(I)allows the voter to privately and independently verify the permanent paper ballot through the presentation, in accessible form, of the printed or marked vote selections from the same printed or marked information that would be used for any vote counting or auditing; and (II)allows the voter to privately and independently verify and cast the permanent paper ballot without requiring the voter to manually handle the paper ballot.. 
(b)Specific requirement of study, testing, and development of accessible paper ballot verification mechanisms 
(1)Study and reportingSubtitle C of title II of such Act (52 U.S.C. 21081 et seq.) is amended— (A)by redesignating section 247 as section 248; and 
(B)by inserting after section 246 the following new section:  247.Study and report on accessible paper ballot verification mechanisms (a)Study and reportThe Director of the National Science Foundation shall make grants to not fewer than 3 eligible entities to study, test, and develop accessible paper ballot voting, verification, and casting mechanisms and devices and best practices to enhance the accessibility of paper ballot voting and verification mechanisms for individuals with disabilities, for voters whose primary language is not English, and for voters with difficulties in literacy, including best practices for the mechanisms themselves and the processes through which the mechanisms are used. 
(b)EligibilityAn entity is eligible to receive a grant under this part if it submits to the Director (at such time and in such form as the Director may require) an application containing— (1)certifications that the entity shall specifically investigate enhanced methods or devices, including non-electronic devices, that will assist such individuals and voters in marking voter-verified paper ballots and presenting or transmitting the information printed or marked on such ballots back to such individuals and voters, and casting such ballots; 
(2)a certification that the entity shall complete the activities carried out with the grant not later than December 31, 2022; and (3)such other information and certifications as the Director may require. 
(c)Availability of technologyAny technology developed with the grants made under this section shall be treated as non-proprietary and shall be made available to the public, including to manufacturers of voting systems. (d)Coordination with grants for technology improvementsThe Director shall carry out this section so that the activities carried out with the grants made under subsection (a) are coordinated with the research conducted under the grant program carried out by the Commission under section 271, to the extent that the Director and Commission determine necessary to provide for the advancement of accessible voting technology. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (a) $5,000,000, to remain available until expended.. (2)Clerical amendmentThe table of contents of such Act is amended— 
(A)by redesignating the item relating to section 247 as relating to section 248; and (B)by inserting after the item relating to section 246 the following new item: 
 
 
Sec. 247. Study and report on accessible paper ballot verification mechanisms.. 
(c)Clarification of accessibility standards under voluntary voting system guidanceIn adopting any voluntary guidance under subtitle B of title III of the Help America Vote Act with respect to the accessibility of the paper ballot verification requirements for individuals with disabilities, the Election Assistance Commission shall include and apply the same accessibility standards applicable under the voluntary guidance adopted for accessible voting systems under such subtitle. (d)Permitting use of funds for protection and advocacy systems To support actions To enforce election-Related disability accessSection 292(a) of the Help America Vote Act of 2002 (52 U.S.C. 21062(a)) is amended by striking ; except that and all that follows and inserting a period. 
50255.Durability and readability requirements for ballotsSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraph:  (7)Durability and readability requirements for ballots (A)Durability requirements for paper ballots (i)In generalAll voter-verified paper ballots required to be used under this Act shall be marked or printed on durable paper. 
(ii)DefinitionFor purposes of this Act, paper is durable if it is capable of withstanding multiple counts and recounts by hand without compromising the fundamental integrity of the ballots, and capable of retaining the information marked or printed on them for the full duration of a retention and preservation period of 22 months. (B)Readability requirements for paper ballots marked by ballot marking deviceAll voter-verified paper ballots completed by the voter through the use of a ballot marking device shall be clearly readable by the voter without assistance (other than eyeglasses or other personal vision enhancing devices) and by an optical character recognition device or other device equipped for individuals with disabilities.. 
50256.Effective date for new requirementsSection 301(d) of the Help America Vote Act of 2002 (52 U.S.C. 21081(d)) is amended to read as follows:  (d)Effective Date (1)In generalExcept as provided in paragraph (2), each State and jurisdiction shall be required to comply with the requirements of this section on and after January 1, 2008. 
(2)Special rule for certain requirements 
(A)In generalExcept as provided in subparagraphs (B) and (C), the requirements of this section which are first imposed on a State and jurisdiction pursuant to the amendments made by the Voter Confidence and Increased Accessibility Act of 2020 shall apply with respect to voting systems used for any election for Federal office held in 2026 or any succeeding year. (B)Delay for jurisdictions using certain paper record printers or certain systems using or producing voter-verifiable paper records in 2022 (i)DelayIn the case of a jurisdiction described in clause (ii), subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to 2024 were a reference to 2028, but only with respect to the following requirements of this section: 
(I)Paragraph (2)(A)(i)(I) of subsection (a) (relating to the use of voter-marked paper ballots). (II)Paragraph (3)(B)(ii)(I) and (II) of subsection (a) (relating to access to verification from and casting of the durable paper ballot). 
(III)Paragraph (7) of subsection (a) (relating to durability and readability requirements for ballots). (ii)Jurisdictions describedA jurisdiction described in this clause is a jurisdiction— 
(I)which used voter verifiable paper record printers attached to direct recording electronic voting machines, or which used other voting systems that used or produced paper records of the vote verifiable by voters but that are not in compliance with paragraphs (2)(A)(i)(I), (3)(B)(iii)(I) and (II), and (7) of subsection (a) (as amended or added by the Voter Confidence and Increased Accessibility Act of 2020), for the administration of the regularly scheduled general election for Federal office held in November 2024; and (II)which will continue to use such printers or systems for the administration of elections for Federal office held in years before 2026. 
(iii)Mandatory availability of paper ballots at polling places using grandfathered printers and systems 
(I)Requiring ballots to be offered and providedThe appropriate election official at each polling place that uses a printer or system described in clause (ii)(I) for the administration of elections for Federal office shall offer each individual who is eligible to cast a vote in the election at the polling place the opportunity to cast the vote using a blank pre-printed paper ballot which the individual may mark by hand and which is not produced by the direct recording electronic voting machine or other such system. The official shall provide the individual with the ballot and the supplies necessary to mark the ballot, and shall ensure (to the greatest extent practicable) that the waiting period for the individual to cast a vote is the lesser of 30 minutes or the average waiting period for an individual who does not agree to cast the vote using such a paper ballot under this clause. (II)Treatment of ballotAny paper ballot which is cast by an individual under this clause shall be counted and otherwise treated as a regular ballot for all purposes (including by incorporating it into the final unofficial vote count (as defined by the State) for the precinct) and not as a provisional ballot, unless the individual casting the ballot would have otherwise been required to cast a provisional ballot. 
(III)Posting of noticeThe appropriate election official shall ensure there is prominently displayed at each polling place a notice that describes the obligation of the official to offer individuals the opportunity to cast votes using a pre-printed blank paper ballot. (IV)Training of election officialsThe chief State election official shall ensure that election officials at polling places in the State are aware of the requirements of this clause, including the requirement to display a notice under subclause (III), and are aware that it is a violation of the requirements of this title for an election official to fail to offer an individual the opportunity to cast a vote using a blank pre-printed paper ballot. 
(V)Period of applicabilityThe requirements of this clause apply only during the period in which the delay is in effect under clause (i). (C)Special rule for jurisdictions using certain nontabulating ballot marking devicesIn the case of a jurisdiction which uses a nontabulating ballot marking device which automatically deposits the ballot into a privacy sleeve, subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to any election for Federal office held in 2024 or any succeeding year were a reference to elections for Federal office occurring held in 2028 or each succeeding year, but only with respect to paragraph (3)(B)(iii)(II) of subsection (a) (relating to nonmanual casting of the durable paper ballot).. 
50257.Clarification of ability of States to use election administration payments to meet requirementsNothing in the amendments made by this part or in any provision of the Help America Vote Act of 2002 may be construed to prohibit a State from using any payment made under title I of such Act (52 U.S.C. 20901 et seq.) or part 1 of subtitle D of title II of such Act (52 U.S.C. 21001 et seq.) to comply with the requirements of the amendments made by this part. 7Provisional Ballots 50258.Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory standards (a)In generalSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082) is amended— 
(1)by redesignating subsection (d) as subsection (f); and (2)by inserting after subsection (c) the following new subsections: 
 
(d)Statewide counting of provisional ballots 
(1)In generalFor purposes of subsection (a)(4), notwithstanding the precinct or polling place at which a provisional ballot is cast within the State, the appropriate election official shall count each vote on such ballot for each election in which the individual who cast such ballot is eligible to vote. (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2022. 
(e)Uniform and nondiscriminatory standards 
(1)In generalConsistent with the requirements of this section, each State shall establish uniform and nondiscriminatory standards for the issuance, handling, and counting of provisional ballots. (2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2022.. 
(b)Conforming amendmentSection 302(f) of such Act (52 U.S.C. 21082(f)), as redesignated by subsection (a), is amended by striking Each State and inserting Except as provided in subsections (d)(2) and (e)(2), each State. 8Early Voting 50259.Early voting (a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by the preceding provisions of this title, is amended— 
(1)by redesignating section 306 as section 307; and (2)by inserting after section 305 the following new section: 
 
306.Early voting 
(a)Requiring Voting Prior to Date of Election 
(1)In generalEach State shall allow individuals to vote in an election for Federal office during an early voting period which occurs prior to the date of the election, in the same manner as voting is allowed on such date. (2)Length of periodThe early voting period required under this subsection with respect to an election shall consist of a period of consecutive days (including weekends) which begins on the 15th day before the date of the election (or, at the option of the State, on a day prior to the 15th day before the date of the election) and ends on the date of the election. 
(b)Minimum early voting requirementsEach polling place which allows voting during an early voting period under subsection (a) shall— (1)allow such voting for no less than 4 hours on each day, except that the polling place may allow such voting for fewer than 4 hours on Sundays; and 
(2)have uniform hours each day for which such voting occurs. (c)Location of polling places near public transportationTo the greatest extent practicable, a State shall ensure that each polling place which allows voting during an early voting period under subsection (a) is located within walking distance of a stop on a public transportation route. 
(d)Standards 
(1)In generalThe Commission shall issue standards for the administration of voting prior to the day scheduled for a Federal election. Such standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs. (2)DeviationThe standards described in paragraph (1) shall permit States, upon providing adequate public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout. 
(e)Effective dateThis section shall apply with respect to elections held on or after January 1, 2022.. (b)Conforming amendment relating to issuance of voluntary guidance by election assistance commissionSection 311(b) of such Act (52 U.S.C. 21101(b)), as amended by section 50235(b), is amended— 
(1)by striking and at the end of paragraph (3); (2)by striking the period at the end of paragraph (4) and inserting ; and; and 
(3)by adding at the end the following new paragraph:  (5)in the case of the recommendations with respect to section 306, June 30, 2022.. 
(c)Clerical amendmentThe table of contents of such Act, as amended by the preceding provisions of this title, is amended— (1)by redesignating the item relating to section 306 as relating to section 307; and 
(2)by inserting after the item relating to section 305 the following new item:   Sec. 306. Early voting. . 9Voting by Mail 50260.Voting by mail (a)RequirementsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by the preceding provisions of this title, is amended— 
(1)by redesignating section 307 as section 308; and (2)by inserting after section 306 the following new section: 
 
307.Promoting ability of voters to vote by mail 
(a)In GeneralIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by absentee ballot by mail, except as required under subsection (b) and except to the extent that the State imposes a deadline for requesting the ballot and related voting materials from the appropriate State or local election official and for returning the ballot to the appropriate State or local election official. (b)Requiring signature verificationA State may not accept and process an absentee ballot submitted by any individual with respect to an election for Federal office unless the State verifies the identification of the individual by comparing the individual’s signature on the absentee ballot with the individual’s signature on the official list of registered voters in the State, in accordance with such procedures as the State may adopt. 
(c)Deadline for providing balloting materialsIf an individual requests to vote by absentee ballot in an election for Federal office, the appropriate State or local election official shall ensure that the ballot and relating voting materials are transmitted to the individual— (1)not later than 2 weeks before the date of the election; or 
(2)in the case of a State which imposes a deadline for requesting an absentee ballot and related voting materials which is less than 2 weeks before the date of the election, as expeditiously as possible. (d)Accessibility for individuals with disabilitiesConsistent with section 305, the State shall ensure that all absentee ballots and related voting materials in elections for Federal office are accessible to individuals with disabilities in a manner that provides the same opportunity for access and participation (including with privacy and independence) as for other voters. 
(e)Uniform deadline for acceptance of mailed ballotsIf a ballot submitted by an individual by mail with respect to an election for Federal office in a State is postmarked on or before the date of the election, the State may not refuse to accept or process the ballot on the grounds that the individual did not meet a deadline for returning the ballot to the appropriate State or local election official. (f)No effect on ballots submitted by absent military and overseas votersNothing in this section may be construed to affect the treatment of any ballot submitted by an individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.). 
(g)Effective dateThis section shall apply with respect to elections held on or after January 1, 2022.. (b)Conforming amendment relating to issuance of voluntary guidance by election assistance commissionSection 311(b) of such Act (52 U.S.C. 21101(b)), as amended by section 50235(b) and section 50259(b), is amended— 
(1)by striking and at the end of paragraph (4); (2)by striking the period at the end of paragraph (5) and inserting ; and; and 
(3)by adding at the end the following new paragraph:  (6)in the case of the recommendations with respect to section 307, June 30, 2022.. 
(c)Clerical amendmentThe table of contents of such Act, as amended by the preceding provisions of this title, is amended— (1)by redesignating the item relating to section 307 as relating to section 308; and 
(2)by inserting after the item relating to section 306 the following new item:   Sec. 307. Promoting ability of voters to vote by mail.. 10Absent Uniformed Services Voters and Overseas Voters 50261.Extending guarantee of residency for voting purposes to family members of absent military personnelSection 705 of the Servicemembers Civil Relief Act (50 U.S.C. 4025) is amended— 
(1)in the heading, by striking spouses and inserting family members; and (2)by amending subsection (b) to read as follows: 
 
(b)Family membersFor the purposes of voting for in any election for any Federal office (as defined in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101)) or any State or local office, a spouse, domestic partner, or dependent of a person who is absent from a State in compliance with military or naval orders shall not, solely by reason of that person’s absence and without regard to whether or not such family member is accompanying that person— (1)be deemed to have lost a residence or domicile in that State, without regard to whether or not the person intends to return to that State; 
(2)be deemed to have acquired a residence or domicile in any other State; or (3)be deemed to have become a resident in or a resident of any other State.. 
50262.Pre-election reports on availability and transmission of absentee ballotsSection 102(c) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302(c)) is amended to read as follows:  (c)Reports on Availability, transmission, and receipt of absentee ballots (1)Pre-election report on absentee ballot availabilityNot later than 55 days before any regularly scheduled general election for Federal office, each State shall submit a report to the Attorney General, the Election Assistance Commission (hereafter in this subsection referred to as the Commission), and the Presidential Designee, and make that report publicly available that same day, certifying that absentee ballots for the election are or will be available for transmission to absent uniformed services voters and overseas voters by not later than 45 days before the election. The report shall be in a form prescribed jointly by the Attorney General and the Commission and shall require the State to certify specific information about ballot availability from each unit of local government which will administer the election. 
(2)Pre-election report on absentee ballot transmissionNot later than 43 days before any regularly scheduled general election for Federal office, each State shall submit a report to the Attorney General, the Commission, and the Presidential Designee, and make that report publicly available that same day, certifying whether all absentee ballots have been transmitted by not later than 45 days before the election to all qualified absent uniformed services and overseas voters whose requests were received at least 45 days before the election. The report shall be in a form prescribed jointly by the Attorney General and the Commission, and shall require the State to certify specific information about ballot transmission, including the total numbers of ballot requests received and ballots transmitted, from each unit of local government which will administer the election. (3)Post-election report on number of absentee ballots transmitted and receivedNot later than 90 days after the date of each regularly scheduled general election for Federal office, each State and unit of local government which administered the election shall (through the State, in the case of a unit of local government) submit a report to the Attorney General, the Commission, and the Presidential Designee on the combined number of absentee ballots transmitted to absent uniformed services voters and overseas voters for the election and the combined number of such ballots which were returned by such voters and cast in the election, and shall make such report available to the general public that same day.. 
50263.Enforcement 
(a)Availability of civil penalties and private rights of actionSection 105 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20307) is amended to read as follows:  105.Enforcement (a)Action by Attorney General (1)In generalThe Attorney General may bring civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this title. 
(2)PenaltyIn a civil action brought under paragraph (1), if the court finds that the State violated any provision of this title, it may, to vindicate the public interest, assess a civil penalty against the State— (A)in an amount not to exceed $110,000 for each such violation, in the case of a first violation; or 
(B)in an amount not to exceed $220,000 for each such violation, for any subsequent violation. (3)Report to CongressNot later than December 31 of each year, the Attorney General shall submit to Congress an annual report on any civil action brought under paragraph (1) during the preceding year. 
(b)Private right of actionA person who is aggrieved by a State’s violation of this title may bring a civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this title. (c)State as only necessary defendantIn any action brought under this section, the only necessary party defendant is the State, and it shall not be a defense to any such action that a local election official or a unit of local government is not named as a defendant, notwithstanding that a State has exercised the authority described in section 576 of the Military and Overseas Voter Empowerment Act to delegate to another jurisdiction in the State any duty or responsibility which is the subject of an action brought under this section.. 
(b)Effective dateThe amendments made by this section shall apply with respect to violations alleged to have occurred on or after the date of the enactment of this Act. 50264.Revisions to 45-day absentee ballot transmission rule (a)Repeal of waiver authority (1)In generalSection 102 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302) is amended by striking subsection (g). 
(2)Conforming amendmentSection 102(a)(8)(A) of such Act (52 U.S.C. 20302(a)(8)(A)) is amended by striking except as provided in subsection (g),. (b)Requiring use of express delivery in case of failure To meet requirementSection 102 of such Act (52 U.S.C. 20302), as amended by subsection (a), is amended by inserting after subsection (f) the following new subsection: 
 
(g)Requiring use of express delivery in case of failure To transmit ballots within deadlines 
(1)Transmission of ballot by express deliveryIf a State fails to meet the requirement of subsection (a)(8)(A) to transmit a validly requested absentee ballot to an absent uniformed services voter or overseas voter not later than 45 days before the election (in the case in which the request is received at least 45 days before the election)— (A)the State shall transmit the ballot to the voter by express delivery; or 
(B)in the case of a voter who has designated that absentee ballots be transmitted electronically in accordance with subsection (f)(1), the State shall transmit the ballot to the voter electronically. (2)Special rule for transmission fewer than 40 days before the electionIf, in carrying out paragraph (1), a State transmits an absentee ballot to an absent uniformed services voter or overseas voter fewer than 40 days before the election, the State shall enable the ballot to be returned by the voter by express delivery, except that in the case of an absentee ballot of an absent uniformed services voter for a regularly scheduled general election for Federal office, the State may satisfy the requirement of this paragraph by notifying the voter of the procedures for the collection and delivery of such ballots under section 103A.. 
(c)Clarification of treatment of weekendsSection 102(a)(8)(A) of such Act (52 U.S.C. 20302(a)(8)(A)) is amended by striking the election; and inserting the following: the election (or, if the 45th day preceding the election is a weekend or legal public holiday, not later than the most recent weekday which precedes such 45th day and which is not a legal public holiday, but only if the request is received by at least such most recent weekday);. 50265.Use of single absentee ballot application for subsequent elections (a)In generalSection 104 of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20306) is amended to read as follows: 
 
104.Use of single application for subsequent elections 
(a)In generalIf a State accepts and processes an official post card form (prescribed under section 101) submitted by an absent uniformed services voter or overseas voter for simultaneous voter registration and absentee ballot application (in accordance with section 102(a)(4)) and the voter requests that the application be considered an application for an absentee ballot for each subsequent election for Federal office held in the State through the next regularly scheduled general election for Federal office (including any runoff elections which may occur as a result of the outcome of such general election), the State shall provide an absentee ballot to the voter for each such subsequent election. (b)Exception for voters changing registrationSubsection (a) shall not apply with respect to a voter registered to vote in a State for any election held after the voter notifies the State that the voter no longer wishes to be registered to vote in the State or after the State determines that the voter has registered to vote in another State or is otherwise no longer eligible to vote in the State. 
(c)Prohibition of refusal of application on grounds of early submissionA State may not refuse to accept or to process, with respect to any election for Federal office, any otherwise valid voter registration application or absentee ballot application (including the postcard form prescribed under section 101) submitted by an absent uniformed services voter or overseas voter on the grounds that the voter submitted the application before the first date on which the State otherwise accepts or processes such applications for that election which are submitted by absentee voters who are not members of the uniformed services or overseas citizens.. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to voter registration and absentee ballot applications which are submitted to a State or local election official on or after the date of the enactment of this Act. 
50266.Effective dateThe amendments made by this part shall apply with respect to elections occurring on or after January 1, 2022. 11Poll Worker Recruitment and Training 50267.Leave to serve as a poll worker for Federal employees (a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by inserting after section 6329c the following: 
 
6329d.Absence in connection with serving as a poll worker 
(a)In generalAn employee in or under an Executive agency is entitled to leave, without loss of or reduction in pay, leave to which otherwise entitled, credit for time or service, or performance or efficiency rating, not to exceed 6 days in a leave year, in order— (1)to provide election administration assistance to a State or unit of local government at a polling place on the date of any election for public office; or 
(2)to receive any training without which such employee would be ineligible to provide such assistance. (b)RegulationsThe Director of the Office of Personnel Management may prescribe regulations for the administration of this section, including regulations setting forth the terms and conditions of the election administration assistance an employee may provide for purposes of subsection (a).. 
(b)Clerical amendmentThe table of sections for chapter 63 of title 5, United States Code, is amended by inserting after the item relating to section 6329c the following:   6329d. Absence in connection with serving as a poll worker. . 50268.Grants to States for poll worker recruitment and training (a)Grants by Election Assistance Commission (1)In generalThe Election Assistance Commission (hereafter referred to as the Commission) shall make a grant to each eligible State for recruiting and training individuals to serve as poll workers on dates of elections for public office. 
(2)Use of Commission materialsIn carrying out activities with a grant provided under this section, the recipient of the grant shall use the manual prepared by the Commission on successful practices for poll worker recruiting, training and retention as an interactive training tool, and shall develop training programs with the participation and input of experts in adult learning. (b)Requirements for Eligibility (1)ApplicationEach State that desires to receive a payment under this section shall submit an application for the payment to the Commission at such time and in such manner and containing such information as the Commission shall require. 
(2)Contents of ApplicationEach application submitted under paragraph (1) shall— (A)describe the activities for which assistance under this section is sought; 
(B)provide assurances that the funds provided under this section will be used to supplement and not supplant other funds used to carry out the activities; (C)provide assurances that the State will furnish the Commission with information on the number of individuals who served as poll workers after recruitment and training with the funds provided under this section; and 
(D)provide such additional information and certifications as the Commission determines to be essential to ensure compliance with the requirements of this section. (c)Amount of Grant (1)In generalThe amount of a grant made to a State under this section shall be equal to the product of— 
(A)the aggregate amount made available for grants to States under this section; and (B)the voting age population percentage for the State. 
(2)Voting age population percentage definedIn paragraph (1), the voting age population percentage for a State is the quotient of— (A)the voting age population of the State (as determined on the basis of the most recent information available from the Bureau of the Census); and 
(B)the total voting age population of all States (as determined on the basis of the most recent information available from the Bureau of the Census). (d)Reports to Congress (1)Reports by recipients of grantsNot later than 6 months after the date on which the final grant is made under this section, each recipient of a grant shall submit a report to the Commission on the activities conducted with the funds provided by the grant. 
(2)Reports by CommissionNot later than 1 year after the date on which the final grant is made under this section, the Commission shall submit a report to Congress on the grants made under this section and the activities carried out by recipients with the grants, and shall include in the report such recommendations as the Commission considers appropriate. (e)Funding (1)Continuing availability of amount appropriatedAny amount appropriated to carry out this section shall remain available without fiscal year limitation until expended. 
(2)Administrative expensesOf the amount appropriated for any fiscal year to carry out this section, not more than 3 percent shall be available for administrative expenses of the Commission. 50269.Model poll worker training program (a)Development of program by Election Assistance CommissionNot later than 1 year after the date of the enactment of this Act, the Election Assistance Commission shall develop and provide to each State materials for a model poll worker training program which the State may use to train individuals to serve as poll workers in elections for Federal office. 
(b)Contents of materialsThe materials for the model poll worker training program developed under this section shall include materials to provide training with respect to the following: (1)The relevant provisions of the Federal laws which apply to the administration of elections for Federal office in the State, including the Voting Rights Act of 1965 and the Help America Vote Act of 2002. 
(2)The provision of access to voting to individuals with disabilities in a manner which preserves the dignity and privacy of such individuals. (3)The provision of access to voting to individuals with limited English language proficiency, and to individuals who are members or racial or ethnic minorities, consistent with the protections provided for such individuals under relevant law, in a manner which preserves the dignity of such individuals. 
(4)Practical experience in the use of the voting machines which will be used in the election involved, including the accessibility features of such machines. (5)Such other election administration subjects as the Commission considers appropriate to ensure that poll workers are able to effectively assist with the administration of elections for Federal office. 
50270.State definedIn this part, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 12Enhancement of Enforcement 50271.Enhancement of enforcement of Help America Vote Act of 2002 (a)Complaints; availability of private right of actionSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended— 
(1)by striking The Attorney General and inserting (a) In General.—The Attorney General; and (2)by adding at the end the following new subsections: 
 
(b)Filing of Complaints by Aggrieved Persons 
(1)In generalA person who is aggrieved by a violation of title III which has occurred, is occurring, or is about to occur may file a written, signed, notarized complaint with the Attorney General describing the violation and requesting the Attorney General to take appropriate action under this section. The Attorney General shall immediately provide a copy of a complaint filed under the previous sentence to the entity responsible for administering the State-based administrative complaint procedures described in section 402(a) for the State involved. (2)Response by Attorney GeneralThe Attorney General shall respond to each complaint filed under paragraph (1), in accordance with procedures established by the Attorney General that require responses and determinations to be made within the same (or shorter) deadlines which apply to a State under the State-based administrative complaint procedures described in section 402(a)(2). The Attorney General shall immediately provide a copy of the response made under the previous sentence to the entity responsible for administering the State-based administrative complaint procedures described in section 402(a) for the State involved. 
(c)Availability of private right of actionAny person who is authorized to file a complaint under subsection (b)(1) (including any individual who seeks to enforce the individual’s right to a voter-verified paper ballot, the right to have the voter-verified paper ballot counted in accordance with this Act, or any other right under title III) may file an action under section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) to enforce the uniform and nondiscriminatory election technology and administration requirements under subtitle A of title III. (d)No effect on State proceduresNothing in this section may be construed to affect the availability of the State-based administrative complaint procedures required under section 402 to any person filing a complaint under this subsection.. 
(b)Effective dateThe amendments made by this section shall apply with respect to violations occurring with respect to elections for Federal office held in 2022 or any succeeding year. 13Federal Election Integrity 50272.Prohibition on campaign activities by chief State election administration officials (a)In GeneralTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 319 the following new section: 
 
319A.Campaign activities by chief State election administration officials 
(a)ProhibitionIt shall be unlawful for a chief State election administration official to take an active part in political management or in a political campaign with respect to any election for Federal office over which such official has supervisory authority. (b)Chief State election administration officialThe term chief State election administration official means the highest State official with responsibility for the administration of Federal elections under State law. 
(c)Active part in political management or in a political campaignThe term active part in political management or in a political campaign means— (1)serving as a member of an authorized committee of a candidate for Federal office; 
(2)the use of official authority or influence for the purpose of interfering with or affecting the result of an election for Federal office; (3)the solicitation, acceptance, or receipt of a contribution from any person on behalf of a candidate for Federal office; and 
(4)any other act which would be prohibited under paragraph (2) or (3) of section 7323(b) of title 5, United States Code, if taken by an individual to whom such paragraph applies (other than any prohibition on running for public office). (d)Exception in case of recusal from administration of elections involving official or immediate family member (1)In generalThis section does not apply to a chief State election administration official with respect to an election for Federal office in which the official or an immediate family member of the official is a candidate, but only if such official recuses himself or herself from all of the official’s responsibilities for the administration of such election. 
(2)Immediate family member definedIn paragraph (1), the term immediate family member means, with respect to a candidate, a father, mother, son, daughter, brother, sister, husband, wife, father-in-law, or mother-in-law.. (b)Effective DateThe amendments made by subsection (a) shall apply with respect to elections for Federal office held after December 2021. 
14Grants for Risk-limiting Audits of Results of Elections 
50273.Grants to States for conducting risk-limiting audits of results of elections 
(a)Availability of grantsSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part:  7Grants for Conducting Risk-Limiting Audits of Results of Elections 297.Grants for conducting risk-limiting audits of results of elections (a)Availability of grantsThe Commission shall make a grant to each eligible State to conduct risk-limiting audits as described in subsection (b) with respect to the regularly scheduled general elections for Federal office held in November 2022 and each succeeding election for Federal office. 
(b)Risk-Limiting audits describedIn this part, a risk-limiting audit is a post-election process— (1)which is conducted in accordance with rules and procedures established by the chief State election official of the State which meet the requirements of subsection (c); and 
(2)under which, if the reported outcome of the election is incorrect, there is at least a predetermined percentage chance that the audit will replace the incorrect outcome with the correct outcome as determined by a full, hand-to-eye tabulation of all votes validly cast in that election that ascertains voter intent manually and directly from voter-verifiable paper records. (c)Requirements for rules and proceduresThe rules and procedures established for conducting a risk-limiting audit shall include the following elements: 
(1)Rules for ensuring the security of ballots and documenting that prescribed procedures were followed. (2)Rules and procedures for ensuring the accuracy of ballot manifests produced by election agencies. 
(3)Rules and procedures for governing the format of ballot manifests, cast vote records, and other data involved in the audit. (4)Methods to ensure that any cast vote records used in the audit are those used by the voting system to tally the election results sent to the chief State election official and made public. 
(5)Procedures for the random selection of ballots to be inspected manually during each audit. (6)Rules for the calculations and other methods to be used in the audit and to determine whether and when the audit of an election is complete. 
(7)Procedures and requirements for testing any software used to conduct risk-limiting audits. (d)DefinitionsIn this part, the following definitions apply: 
(1)The term ballot manifest means a record maintained by each election agency that meets each of the following requirements: (A)The record is created without reliance on any part of the voting system used to tabulate votes. 
(B)The record functions as a sampling frame for conducting a risk-limiting audit. (C)The record contains the following information with respect to the ballots cast and counted in the election: 
(i)The total number of ballots cast and counted by the agency (including undervotes, overvotes, and other invalid votes). (ii)The total number of ballots cast in each election administered by the agency (including undervotes, overvotes, and other invalid votes). 
(iii)A precise description of the manner in which the ballots are physically stored, including the total number of physical groups of ballots, the numbering system for each group, a unique label for each group, and the number of ballots in each such group. (2)The term election agency means any component of a State, or any component of a unit of local government in a State, which is responsible for the administration of elections for Federal office in the State. 
(3)The term incorrect outcome means an outcome that differs from the outcome that would be determined by a full tabulation of all votes validly cast in the election, determining voter intent manually, directly from voter-verifiable paper records. (4)The term outcome means the winner of an election, whether a candidate or a position. 
(5)The term reported outcome means the outcome of an election which is determined according to the canvass and which will become the official, certified outcome unless it is revised by an audit, recount, or other legal process. 297A.Eligibility of StatesA State is eligible to receive a grant under this part if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing— 
(1)a certification that, not later than 5 years after receiving the grant, the State will conduct risk-limiting audits of the results of elections for Federal office held in the State as described in section 297; (2)a certification that, not later than one year after the date of the enactment of this section, the chief State election official of the State has established or will establish the rules and procedures for conducting the audits which meet the requirements of section 297(c); 
(3)a certification that the audit shall be completed not later than the date on which the State certifies the results of the election; (4)a certification that, after completing the audit, the State shall publish a report on the results of the audit, together with such information as necessary to confirm that the audit was conducted properly; 
(5)a certification that, if a risk-limiting audit conducted under this part leads to a full manual tally of an election, State law requires that the State or election agency shall use the results of the full manual tally as the official results of the election; and (6)such other information and assurances as the Commission may require. 
297B.Authorization of appropriationsThere are authorized to be appropriated for grants under this part $20,000,000 for fiscal year 2021, to remain available until expended.. (b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle D of title II the following: 
 
 
Part 7—Grants for Conducting Risk-Limiting Audits of Results of Elections 
Sec. 297. Grants for conducting risk-limiting audits of results of elections. 
Sec. 297A. Eligibility of States. 
Sec. 297B. Authorization of appropriations.. 
50274.GAO analysis of effects of audits 
(a)AnalysisNot later than 6 months after the first election for Federal office is held after grants are first awarded to States for conducting risk-limiting under part 7 of subtitle D of title II of the Help America Vote Act of 2002 (as added by section 50273) for conducting risk-limiting audits of elections for Federal office, the Comptroller General of the United States shall conduct an analysis of the extent to which such audits have improved the administration of such elections and the security of election infrastructure in the States receiving such grants. (b)ReportThe Comptroller General of the United States shall submit a report on the analysis conducted under subsection (a) to the appropriate congressional committees. 
(c)DefinitionsIn this section— (1)the term appropriate congressional committees means the Committees on Homeland Security and House Administration of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Rules and Administration of the Senate; 
(2)the term election agency means any component of a State, or any component of a unit of local government in a State, which is responsible for the administration of elections for Federal office in the State; and (3)the term election infrastructure means storage facilities, polling places, and centralized vote tabulation locations used to support the administration of elections for public office, as well as related information and communications technology, including voter registration databases, voting machines, electronic mail and other communications systems (including electronic mail and other systems of vendors who have entered into contracts with election agencies to support the administration of elections, manage the election process, and report and display election results), and other systems used to manage the election process and to report and display election results on behalf of an election agency. 
15Promoting Voter Access Through Election Administration Improvements 
APromoting Voter Access 
50275.Treatment of universities as voter registration agencies 
(a)In generalSection 7(a) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)) is amended— (1)in paragraph (2)— 
(A)by striking and at the end of subparagraph (A); (B)by striking the period at the end of subparagraph (B) and inserting ; and; and 
(C)by adding at the end the following new subparagraph:  (C)each institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) in the State that receives Federal funds.; and 
(2)in paragraph (6)(A), by inserting or, in the case of an institution of higher education, with each registration of a student for enrollment in a course of study after assistance,. (b)Amendment to Higher Education Act of 1965Section 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph (23). 
(c)Sense of Congress relating to option of students To register in jurisdiction of institution of higher education or jurisdiction of domicileIt is the sense of Congress that, as provided under existing law, students who attend an institution of higher education and reside in the jurisdiction of the institution while attending the institution should have the option of registering to vote in elections for Federal office in that jurisdiction or in the jurisdiction of their own domicile. (d)Effective dateThe amendments made by this section shall apply with respect to elections held on or after January 1, 2022. 
50276.Minimum notification requirements for voters affected by polling place changes 
(a)RequirementsSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082), as amended by section 50258(a), is amended— (1)by redesignating subsection (f) as subsection (g); and 
(2)by inserting after subsection (e) the following new subsection:  (f)Minimum notification requirements for voters affected by polling place changes (1)In generalIf a State assigns an individual who is a registered voter in a State to a polling place with respect to an election for Federal office which is not the same polling place to which the individual was previously assigned with respect to the most recent election for Federal office in the State in which the individual was eligible to vote— 
(A)the State shall notify the individual of the location of the polling place not later than 7 days before the date of the election; or (B)if the State makes such an assignment fewer than 7 days before the date of the election and the individual appears on the date of the election at the polling place to which the individual was previously assigned, the State shall make every reasonable effort to enable the individual to vote on the date of the election. 
(2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2022.. (b)Conforming amendmentSection 302(g) of such Act (52 U.S.C. 21082(g)), as redesignated by subsection (a) and as amended by section 50258(b), is amended by striking (d)(2) and (e)(2) and inserting (d)(2), (e)(2), and (f)(2). 
50277.Election Day holiday 
(a)Treatment of Election Day in same manner as legal public holiday for purposes of Federal employmentFor purposes of any law relating to Federal employment, the Tuesday next after the first Monday in November in 2020 and each even-numbered year thereafter shall be treated in the same manner as a legal public holiday described in section 6103 of title 5, United States Code. (b)Sense of Congress relating to treatment of day by private employersIt is the sense of Congress that private employers in the United States should give their employees a day off on the Tuesday next after the first Monday in November in 2020 and each even-numbered year thereafter to enable the employees to cast votes in the elections held on that day. 
50278.Permitting use of sworn written statement to meet identification requirements for voting 
(a)Permitting use of statementTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:  303A.Permitting use of sworn written statement to meet identification requirements (a)Use of statement (1)In generalExcept as provided in subsection (c), if a State has in effect a requirement that an individual present identification as a condition of receiving and casting a ballot in an election for Federal office, the State shall permit the individual to meet the requirement— 
(A)in the case of an individual who desires to vote in person, by presenting the appropriate State or local election official with a sworn written statement, signed by the individual under penalty of perjury, attesting to the individual’s identification and attesting that the individual is eligible to vote in the election; or (B)in the case of an individual who desires to vote by mail, by submitting with the ballot the statement described in subparagraph (A). 
(2)Providing pre-printed copy of statementA State which is subject to paragraph (1) shall— (A)prepare a pre-printed version of the statement described in paragraph (1)(A) which includes a blank space for an individual to provide a name and signature; 
(B)make copies of the pre-printed version available at polling places for election officials to distribute to individuals who desire to vote in person; and (C)include a copy of the pre-printed version with each blank absentee or other ballot transmitted to an individual who desires to vote by mail. 
(b)Requiring use of regular ballotAn individual who presents or submits a sworn written statement in accordance with subsection (a)(1) shall be permitted to cast a regular ballot in the election in the same manner as an individual who presents identification. (c)Exception for first-Time voters registering by mailSubsections (a) and (b) do not apply with respect to any individual described in paragraph (1) of section 303(b) who is required to meet the requirements of paragraph (2) of such section.. 
(b)Requiring States To include information on use of sworn written statement in voting information material posted at polling placesSection 302(b)(2) of such Act (52 U.S.C. 21082(b)(2)), as amended by section 50232(b) and section 50239(b), is amended— (1)by striking and at the end of subparagraph (G); 
(2)by striking the period at the end of subparagraph (H) and inserting ; and; and (3)by adding at the end the following new subparagraph: 
 
(I)in the case of a State that has in effect a requirement that an individual present identification as a condition of receiving and casting a ballot in an election for Federal office, information on how an individual may meet such requirement by presenting a sworn written statement in accordance with section 303A.. (c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 303A. Permitting use of sworn written statement to meet identification requirements.. 
(d)Effective dateThe amendments made by this section shall apply with respect to elections occurring on or after the date of the enactment of this Act. 50279.Postage-free ballots (a)Absentee ballots carried free of postage (1)In generalChapter 34 of title 39, United States Code, is amended by adding after section 3406 the following: 
 
3407.Absentee ballots carried free of postage 
(a)Any absentee ballot for any election shall be carried expeditiously and free of postage. (b)As used in this section, the term absentee ballot does not include any ballot covered by section 3406.. 
(2)Clerical amendmentThe table of sections for chapter 34 of such title is amended by inserting after the item relating to section 3406 the following:   3407. Absentee ballots carried free of postage.. (3)ReimbursementSection 2401(c) of title 39, United States Code, is amended by striking 3406 and inserting 3407. 
(b)Use by States of requirements payments under Help America Vote Act of 2002 To reimburse Postal Service 
(1)Authorizing use of paymentsSection 251(b) of the Help America Vote Act of 2002 (52 U.S.C. 21001(b)) is amended— (A)in paragraph (1), by striking as provided in paragraphs (2) and (3) and inserting as otherwise provided in this subsection; and 
(B)by adding at the end the following new paragraph:  (4)Reimbursement of Postal Service for costs associated with absentee ballotsA State shall use a requirements payment to reimburse the United States Postal Service for the revenue which the Postal Service would have obtained as the result of the mailing of absentee ballots in the State but for section 3407 of title 39, United States Code.. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to the requirements payments made to a State under part 1 of subtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.)— (A)for fiscal year 2021 or any previous fiscal year, but only to the extent that any such payment remains unobligated or unexpended by the State as of the date of the enactment of this Act; and 
(B)for fiscal year 2022 and each succeeding fiscal year. 50280.Reimbursement for costs incurred by States in establishing program to track and confirm receipt of absentee ballots (a)ReimbursementSubtitle D of title II of the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.), as amended by section 50273(a), is further amended by adding at the end the following new part: 
 
8Payments To Reimburse States for Costs Incurred in Establishing Program To Track and Confirm Receipt of Absentee Ballots 
298.Payments to States 
(a)Payments for Costs of Establishing ProgramIn accordance with this section, the Commission shall make a payment to a State to reimburse the State for the costs incurred in establishing, if the State so chooses to establish, an absentee ballot tracking program with respect to elections for Federal office held in the State (including costs incurred prior to the date of the enactment of this part). (b)Absentee Ballot Tracking Program Described (1)Program described (A)In generalIn this part, an absentee ballot tracking program is a program to track and confirm the receipt of absentee ballots in an election for Federal office under which the State or local election official responsible for the receipt of voted absentee ballots in the election carries out procedures to track and confirm the receipt of such ballots, and makes information on the receipt of such ballots available to the individual who cast the ballot, by means of online access using the Internet site of the official’s office. 
(B)Information on whether vote was countedThe information referred to under subparagraph (A) with respect to the receipt of an absentee ballot shall include information regarding whether the vote cast on the ballot was counted, and, in the case of a vote which was not counted, the reasons therefor. (2)Use of Toll-Free Telephone Number by Officials Without Internet SiteA program established by a State or local election official whose office does not have an Internet site may meet the description of a program under paragraph (1) if the official has established a toll-free telephone number that may be used by an individual who cast an absentee ballot to obtain the information on the receipt of the voted absentee ballot as provided under such paragraph. 
(c)Certification of Compliance and Costs 
(1)Certification requiredIn order to receive a payment under this section, a State shall submit to the Commission a statement containing— (A)a certification that the State has established an absentee ballot tracking program with respect to elections for Federal office held in the State; and 
(B)a statement of the costs incurred by the State in establishing the program. (2)Amount of paymentThe amount of a payment made to a State under this section shall be equal to the costs incurred by the State in establishing the absentee ballot tracking program, as set forth in the statement submitted under paragraph (1), except that such amount may not exceed the product of— 
(A)the number of jurisdictions in the State which are responsible for operating the program; and (B)$3,000. 
(3)Limit on number of payments receivedA State may not receive more than one payment under this part. 298A.Authorization of appropriations (a)AuthorizationThere are authorized to be appropriated to the Commission for fiscal year 2022 and each succeeding fiscal year such sums as may be necessary for payments under this part. 
(b)Continuing Availability of FundsAny amounts appropriated pursuant to the authorization under this section shall remain available until expended.. (b)Clerical AmendmentThe table of contents of such Act, as amended by section 50273(b), is further amended by adding at the end of the items relating to subtitle D of title II the following: 
 
 
Part 8—Payments To Reimburse States for Costs Incurred in Establishing Program To Track and Confirm Receipt of Absentee Ballots 
Sec. 298. Payments to States. 
Sec. 298A. Authorization of appropriations.. 
50281.Voter information response systems and hotline 
(a)Establishment and operation of systems and services 
(1)State-based response systemsThe Attorney General shall coordinate the establishment of a State-based response system for responding to questions and complaints from individuals voting or seeking to vote, or registering to vote or seeking to register to vote, in elections for Federal office. Such system shall provide— (A)State-specific, same-day, and immediate assistance to such individuals, including information on how to register to vote, the location and hours of operation of polling places, and how to obtain absentee ballots; and 
(B)State-specific, same-day, and immediate assistance to individuals encountering problems with registering to vote or voting, including individuals encountering intimidation or deceptive practices. (2)HotlineThe Attorney General, in consultation with State election officials, shall establish and operate a toll-free telephone service, using a telephone number that is accessible throughout the United States and that uses easily identifiable numerals, through which individuals throughout the United States— 
(A)may connect directly to the State-based response system described in paragraph (1) with respect to the State involved; (B)may obtain information on voting in elections for Federal office, including information on how to register to vote in such elections, the locations and hours of operation of polling places, and how to obtain absentee ballots; and 
(C)may report information to the Attorney General on problems encountered in registering to vote or voting, including incidences of voter intimidation or suppression. (3)Collaboration with State and local election officials (A)Collection of information from statesThe Attorney General shall coordinate the collection of information on State and local election laws and policies, including information on the statewide computerized voter registration lists maintained under title III of the Help America Vote Act of 2002, so that individuals who contact the free telephone service established under paragraph (2) on the date of an election for Federal office may receive an immediate response on that day. 
(B)Forwarding questions and complaints to StatesIf an individual contacts the free telephone service established under paragraph (2) on the date of an election for Federal office with a question or complaint with respect to a particular State or jurisdiction within a State, the Attorney General shall forward the question or complaint immediately to the appropriate election official of the State or jurisdiction so that the official may answer the question or remedy the complaint on that date. (4)Consultation requirements for development of systems and servicesThe Attorney General shall ensure that the State-based response system under paragraph (1) and the free telephone service under paragraph (2) are each developed in consultation with civil rights organizations, voting rights groups, State and local election officials, voter protection groups, and other interested community organizations, especially those that have experience in the operation of similar systems and services. 
(b)Use of service by individuals with disabilities and individuals with limited English language proficiencyThe Attorney General shall design and operate the telephone service established under this section in a manner that ensures that individuals with disabilities are fully able to use the service, and that assistance is provided in any language in which the State (or any jurisdiction in the State) is required to provide election materials under section 203 of the Voting Rights Act of 1965. (c)Voter Hotline Task Force (1)Appointment by attorney generalThe Attorney General shall appoint individuals (in such number as the Attorney General considers appropriate but in no event fewer than 3) to serve on a Voter Hotline Task Force to provide ongoing analysis and assessment of the operation of the telephone service established under this section, and shall give special consideration in making appointments to the Task Force to individuals who represent civil rights organizations. At least one member of the Task Force shall be a representative of an organization promoting voting rights or civil rights which has experience in the operation of similar telephone services or in protecting the rights of individuals to vote, especially individuals who are members of racial, ethnic, or linguistic minorities or of communities who have been adversely affected by efforts to suppress voting rights. 
(2)EligibilityAn individual shall be eligible to serve on the Task Force under this subsection if the individual meets such criteria as the Attorney General may establish, except that an individual may not serve on the Task Force if the individual has been convicted of any criminal offense relating to voter intimidation or voter suppression. (3)Term of serviceAn individual appointed to the Task Force shall serve a single term of 2 years, except that the initial terms of the members first appointed to the Task Force shall be staggered so that there are at least 3 individuals serving on the Task Force during each year. A vacancy in the membership of the Task Force shall be filled in the same manner as the original appointment. 
(4)No compensation for serviceMembers of the Task Force shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. (d)Bi-Annual report to CongressNot later than March 1 of each odd-numbered year, the Attorney General shall submit a report to Congress on the operation of the telephone service established under this section during the previous 2 years, and shall include in the report— 
(1)an enumeration of the number and type of calls that were received by the service; (2)a compilation and description of the reports made to the service by individuals citing instances of voter intimidation or suppression; 
(3)an assessment of the effectiveness of the service in making information available to all households in the United States with telephone service; (4)any recommendations developed by the Task Force established under subsection (c) with respect to how voting systems may be maintained or upgraded to better accommodate voters and better ensure the integrity of elections, including but not limited to identifying how to eliminate coordinated voter suppression efforts and how to establish effective mechanisms for distributing updates on changes to voting requirements; and 
(5)any recommendations on best practices for the State-based response systems established under subsection (a)(1). (e)Authorization of appropriations (1)AuthorizationThere are authorized to be appropriated to the Attorney General for fiscal year 2021 and each succeeding fiscal year such sums as may be necessary to carry out this section. 
(2)Set-aside for outreachOf the amounts appropriated to carry out this section for a fiscal year pursuant to the authorization under paragraph (1), not less than 15 percent shall be used for outreach activities to make the public aware of the availability of the telephone service established under this section, with an emphasis on outreach to individuals with disabilities and individuals with limited proficiency in the English language. BImprovements in Operation of Election Assistance Commission 50282.Reauthorization of Election Assistance CommissionSection 210 of the Help America Vote Act of 2002 (52 U.S.C. 20930) is amended— 
(1)by striking for each of the fiscal years 2003 through 2005 and inserting for fiscal year 2021 and each succeeding fiscal year; and (2)by striking (but not to exceed $10,000,000 for each such year). 
50283.Requiring States to participate in post-general election surveys 
(a)RequirementTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 50278(a), is further amended by inserting after section 303A the following new section:  303B.Requiring participation in post-general election surveys (a)RequirementEach State shall furnish to the Commission such information as the Commission may request for purposes of conducting any post-election survey of the States with respect to the administration of a regularly scheduled general election for Federal office. 
(b)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and any succeeding election.. (b)Clerical amendmentThe table of contents of such Act, as amended by section 50278(c), is further amended by inserting after the item relating to section 303A the following new item: 
 
 
Sec. 303B. Requiring participation in post-general election surveys.. 
50284.Reports by National Institute of Standards and Technology on use of funds transferred from Election Assistance Commission 
(a)Requiring reports on use of funds as condition of receiptSection 231 of the Help America Vote Act of 2002 (52 U.S.C. 20971) is amended by adding at the end the following new subsection:  (e)Report on use of funds transferred from CommissionTo the extent that funds are transferred from the Commission to the Director of the National Institute of Standards and Technology for purposes of carrying out this section during any fiscal year, the Director may not use such funds unless the Director certifies at the time of transfer that the Director will submit a report to the Commission not later than 90 days after the end of the fiscal year detailing how the Director used such funds during the year.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to fiscal year 2022 and each succeeding fiscal year. 50285.Recommendations to improve operations of Election Assistance Commission (a)Assessment of information technology and cybersecurityNot later than December 31, 2021, the Election Assistance Commission shall carry out an assessment of the security and effectiveness of the Commission’s information technology systems, including the cybersecurity of such systems. 
(b)Improvements to administrative complaint procedures 
(1)Review of proceduresThe Election Assistance Commission shall carry out a review of the effectiveness and efficiency of the State-based administrative complaint procedures established and maintained under section 402 of the Help America Vote Act of 2002 (52 U.S.C. 21112) for the investigation and resolution of allegations of violations of title III of such Act. (2)Recommendations to streamline proceduresNot later than December 31, 2021, the Commission shall submit to Congress a report on the review carried out under paragraph (1), and shall include in the report such recommendations as the Commission considers appropriate to streamline and improve the procedures which are the subject of the review. 
50286.Repeal of exemption of Election Assistance Commission from certain government contracting requirements 
(a)In generalSection 205 of the Help America Vote Act of 2002 (52 U.S.C. 20925) is amended by striking subsection (e). (b)Effective dateThe amendment made by subsection (a) shall apply with respect to contracts entered into by the Election Assistance Commission on or after the date of the enactment of this Act. 
CMiscellaneous Provisions 
50287.Application of laws to Commonwealth of Northern Mariana Islands 
(a)National Voter Registration Act of 1993Section 3(4) of the National Voter Registration Act of 1993 (52 U.S.C. 20502(4)) is amended by striking States and the District of Columbia and inserting States, the District of Columbia, and the Commonwealth of the Northern Mariana Islands. (b)Help America Vote Act of 2002 (1)Coverage of Commonwealth of the Northern Mariana IslandsSection 901 of the Help America Vote Act of 2002 (52 U.S.C. 21141) is amended by striking and the United States Virgin Islands and inserting the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 
(2)Conforming amendments to Help America Vote Act of 2002Such Act is further amended as follows: (A)The second sentence of section 213(a)(2) (52 U.S.C. 20943(a)(2)) is amended by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands. 
(B)Section 252(c)(2) (52 U.S.C. 21002(c)(2)) is amended by striking or the United States Virgin Islands and inserting the United States Virgin Islands, or the Commonwealth of the Northern Mariana Islands. (3)Conforming amendment relating to consultation of Help America Vote Foundation with local election officialsSection 90102(c) of title 36, United States Code, is amended by striking and the United States Virgin Islands and inserting the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 
50288.Repeal of exemption of Election Assistance Commission from certain government contracting requirements 
(a)In generalSection 205 of the Help America Vote Act of 2002 (52 U.S.C. 20925) is amended by striking subsection (e). (b)Effective dateThe amendment made by subsection (a) shall apply with respect to contracts entered into by the Election Assistance Commission on or after the date of the enactment of this Act. 
50289.No effect on other laws 
(a)In generalExcept as specifically provided, nothing in this subtitle may be construed to authorize or require conduct prohibited under any of the following laws, or to supersede, restrict, or limit the application of such laws: (1)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). 
(2)The Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20101 et seq.). (3)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.). 
(4)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.). (5)The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). 
(6)The Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.). (b)No effect on preclearance or other requirements under Voting Rights ActThe approval by any person of a payment or grant application under this subtitle, or any other action taken by any person under this subtitle, shall not be considered to have any effect on requirements for preclearance under section 5 of the Voting Rights Act of 1965 (52 U.S.C. 10304) or any other requirements of such Act. 
16Severability 
50290.SeverabilityIf any provision of this subtitle or amendment made by this subtitle, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this subtitle and amendments made by this subtitle, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. CSame Day Registration 50301.Short titleThis subtitle may be cited as the Same Day Registration Act of 2020. 
50302.Same day registration 
(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended— (1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and 
(2)by inserting after section 303 the following new section:  304.Same day registration (a)In general (1)RegistrationNotwithstanding section 8(a)(1)(D) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)(D)), each State shall permit any eligible individual on the day of a Federal election and on any day when voting, including early voting, is permitted for a Federal election— 
(A)to register to vote in such election at the polling place using a form that meets the requirements under section 9(b) of the National Voter Registration Act of 1993 (or, if the individual is already registered to vote, to revise any of the individual's voter registration information); and (B)to cast a vote in such election. 
(2)ExceptionThe requirements under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of this section, there is no voter registration requirement for individuals in the State with respect to elections for Federal office. (b)Eligible individualFor purposes of this section, the term eligible individual means, with respect to any election for Federal office, an individual who is otherwise qualified to vote in that election. 
(c)Effective dateEach State shall be required to comply with the requirements of subsection (a) for the regularly scheduled general election for Federal office occurring in November 2020 and for any subsequent election for Federal office.. (b)Conforming amendments (1)Section 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304. 
(2)The table of contents of such Act is amended— (A)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and 
(B)by inserting after the item relating to section 303 the following new item:   Sec. 304. Same day registration.. DEqual Access to Support Youth Voting 50401.Short titleThis subtitle may be cited as the Equal Access to Support Youth Voting Act or the EASY Voting Act. 
50402.Requiring states to accept student identifications for purposes of meeting voter identification requirements 
(a)Acceptance of student identificationsTitle III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by inserting after section 303 the following new section:  303A.Requiring acceptance of student photo identification as current and valid photo identification (a)Acceptance of student identificationsA State or local election official shall accept a current and valid student photo identification issued by an institution of higher education to a student attending such institution of higher education as a current and valid photo identification for purposes of section 303(b)(2) or of any State or local law which requires an individual to produce a current and valid photo identification to obtain a ballot or vote in an election for Federal office. 
(b)DefinitionIn this section, the term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), except that such term includes a proprietary institution of higher education described in section 102(b) of such Act (20 U.S.C. 1002(b)).. (b)EnforcementSection 401 of such Act (42 U.S.C. 15511) is amended by striking and 303 and inserting 303, and 303A. 
(c)Clerical amendmentThe table of contents of such Act is amended by inserting after the item relating to section 303 the following new item:   Sec. 303A. Requiring acceptance of student photo identification as current and valid photo identification.. (d)Effective dateThe amendments made by this section shall apply with respect to elections occurring on or after the date of the enactment of this Act. 
ERestoring Confidence in America’s Elections 
50501.Short titleThis subtitle may be cited as the Restoring Confidence in America’s Elections Act. 1Integrity of Voting Systems and Ballots APromoting Accuracy, Integrity, and Security Through Voter-Verified Permanent Paper Ballot 505101.Moratorium on acquisition of certain direct recording electronic voting systems and certain other voting systemsSection 301 of the Help America Vote Act of 2002 (52 U.S.C. 21081) is amended— 
(1)by redesignating subsections (c) and (d) as subsections (d) and (e); and (2)by inserting after subsection (b) the following new subsection: 
 
(c)Moratorium on acquisition of certain direct recording electronic voting systems and certain other voting systemsBeginning on the date of the enactment of the Restoring Confidence in America’s Elections Act, no State or jurisdiction may purchase or otherwise acquire for use in an election for Federal office a direct recording electronic voting system or other electronic voting system that does not produce a voter-verified paper record as required by section 301(a)(2) (as amended by such Act).. 505102.Paper ballot and manual counting requirements (a)In generalSection 301(a)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(2)) is amended to read as follows: 
 
(2)Paper ballot requirement 
(A)Voter-verified paper ballots 
(i)Paper ballot requirement 
(I)The voting system shall require the use of an individual, durable, voter-verified, paper ballot of the voter’s vote that shall be marked and made available for inspection and verification by the voter before the voter’s vote is cast and counted, and which shall be counted by hand or read by an optical character recognition device or other counting device. For purposes of this subclause, the term individual, durable, voter-verified, paper ballot means a paper ballot marked by the voter by hand or a paper ballot marked through the use of a nontabulating ballot marking device or system, so long as the voter shall have the option to mark his or her ballot by hand. (II)The voting system shall provide the voter with an opportunity to correct any error on the paper ballot before the permanent voter-verified paper ballot is preserved in accordance with clause (ii). 
(III)The voting system shall not preserve the voter-verified paper ballots in any manner that makes it possible, at any time after the ballot has been cast, to associate a voter with the record of the voter’s vote without the voter’s consent. (ii)Preservation as official recordThe individual, durable, voter-verified, paper ballot used in accordance with clause (i) shall constitute the official ballot and shall be preserved and used as the official ballot for purposes of any recount or audit conducted with respect to any election for Federal office in which the voting system is used. 
(iii)Manual counting requirements for recounts and audits 
(I)Each paper ballot used pursuant to clause (i) shall be suitable for a manual audit, and shall be counted by hand in any recount or audit conducted with respect to any election for Federal office. (II)In the event of any inconsistencies or irregularities between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to clause (i), and subject to subparagraph (B), the individual, durable, voter-verified, paper ballots shall be the true and correct record of the votes cast. 
(iv)Application to all ballotsThe requirements of this subparagraph shall apply to all ballots cast in elections for Federal office, including ballots cast by absent uniformed services voters and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act and other absentee voters. (B)Special rule for treatment of disputes when paper ballots have been shown to be compromised (i)In generalIn the event that— 
(I)there is any inconsistency between any electronic vote tallies and the vote tallies determined by counting by hand the individual, durable, voter-verified, paper ballots used pursuant to subparagraph (A)(i) with respect to any election for Federal office; and (II)it is demonstrated by clear and convincing evidence (as determined in accordance with the applicable standards in the jurisdiction involved) in any recount, audit, or contest of the result of the election that the paper ballots have been compromised (by damage or mischief or otherwise) and that a sufficient number of the ballots have been so compromised that the result of the election could be changed,the determination of the appropriate remedy with respect to the election shall be made in accordance with applicable State law, except that the electronic tally shall not be used as the exclusive basis for determining the official certified result. 
(ii)Rule for consideration of ballots associated with each voting machineFor purposes of clause (i), only the paper ballots deemed compromised, if any, shall be considered in the calculation of whether or not the result of the election could be changed due to the compromised paper ballots.. (b)Conforming amendment clarifying applicability of alternative language accessibilitySection 301(a)(4) of such Act (52 U.S.C. 21081(a)(4)) is amended by inserting (including the paper ballots required to be used under paragraph (2)) after voting system. 
(c)Other conforming amendmentsSection 301(a)(1) of such Act (52 U.S.C. 21081(a)(1)) is amended— (1)in subparagraph (A)(i), by striking counted and inserting counted, in accordance with paragraphs (2) and (3); 
(2)in subparagraph (A)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3); (3)in subparagraph (A)(iii), by striking counted each place it appears and inserting counted, in accordance with paragraphs (2) and (3); and 
(4)in subparagraph (B)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3). 505103.Accessibility and ballot verification for individuals with disabilities (a)In generalSection 301(a)(3)(B) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(3)(B)) is amended to read as follows: 
 
(B) 
(i)satisfy the requirement of subparagraph (A) through the use of at least one voting system equipped for individuals with disabilities, including nonvisual and enhanced visual accessibility for the blind and visually impaired, and nonmanual and enhanced manual accessibility for the mobility and dexterity impaired, at each polling place; and (ii)meet the requirements of subparagraph (A) and paragraph (2)(A) by using a system that— 
(I)allows the voter to privately and independently verify the permanent paper ballot through the presentation, in accessible form, of the printed or marked vote selections from the same printed or marked information that would be used for any vote counting or auditing; and (II)allows the voter to privately and independently verify and cast the permanent paper ballot without requiring the voter to manually handle the paper ballot; and. 
(b)Specific requirement of study, testing, and development of accessible paper ballot verification mechanisms 
(1)Study and reportingSubtitle C of title II of such Act (52 U.S.C. 21081 et seq.) is amended— (A)by redesignating section 247 as section 248; and 
(B)by inserting after section 246 the following new section:  247.Study and report on accessible paper ballot verification mechanisms (a)Study and ReportThe Director of the National Science Foundation shall make grants to not fewer than 3 eligible entities to study, test, and develop accessible paper ballot voting, verification, and casting mechanisms and devices and best practices to enhance the accessibility of paper ballot voting and verification mechanisms for individuals with disabilities, for voters whose primary language is not English, and for voters with difficulties in literacy, including best practices for the mechanisms themselves and the processes through which the mechanisms are used. 
(b)EligibilityAn entity is eligible to receive a grant under this part if it submits to the Director (at such time and in such form as the Director may require) an application containing— (1)certifications that the entity shall specifically investigate enhanced methods or devices, including nonelectronic devices, that will assist such individuals and voters in marking voter-verified paper ballots and presenting or transmitting the information printed or marked on such ballots back to such individuals and voters, and casting such ballots; 
(2)a certification that the entity shall complete the activities carried out with the grant not later than December 31, 2021; and (3)such other information and certifications as the Director may require. 
(c)Availability of TechnologyAny technology developed with the grants made under this section shall be treated as nonproprietary and shall be made available to the public, including to manufacturers of voting systems. (d)Coordination With Grants for Technology ImprovementsThe Director shall carry out this section so that the activities carried out with the grants made under subsection (a) are coordinated with the research conducted under the grant program carried out by the Commission under section 271, to the extent that the Director and Commission determine necessary to provide for the advancement of accessible voting technology. 
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out subsection (a) $5,000,000, to remain available until expended.. (2)Clerical amendmentThe table of contents of such Act is amended— 
(A)by redesignating the item relating to section 247 as relating to section 248; and (B)by inserting after the item relating to section 246 the following new item: 
 
 
Sec. 247. Study and report on accessible paper ballot verification mechanisms.. 
(c)Clarification of accessibility standards under voluntary voting system guidanceIn adopting any voluntary guidance under subtitle B of title III of the Help America Vote Act of 2002 with respect to the accessibility of the paper ballot verification requirements for individuals with disabilities, the Election Assistance Commission shall include and apply the same accessibility standards applicable under the voluntary guidance adopted for accessible voting systems under such subtitle. (d)Permitting Use of Funds for Protection and Advocacy Systems To Support Actions To Enforce Election-Related Disability AccessSection 292(a) of the Help America Vote Act of 2002 (52 U.S.C. 21062(a)) is amended by striking ; except that and all that follows and inserting a period. 
BAdditional Voting System Requirements 
505111.Additional voting system requirements 
(a)Requirements describedSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraphs:  (7)Requiring availability of paper ballots in case of emergency (A)In generalIn the event of a failure of voting equipment or other circumstance at a polling place in an election for Federal office that causes an unreasonable delay, the appropriate election official at the polling place shall— 
(i)immediately advise any individual who is waiting at the polling place to cast a ballot in the election at the time of the failure that the individual has the right to use an emergency paper ballot; and (ii)upon the individual’s request, provide the individual with an emergency paper ballot for the election and the supplies necessary to mark the ballot. 
(B)Treatment of ballotsAny paper ballot which is cast by an individual under this clause shall be counted and otherwise treated as a regular ballot for all purposes (including by incorporating it into the final unofficial vote count (as defined by the State) for the precinct) and not as a provisional ballot, unless the individual casting the ballot would have otherwise been required to cast a provisional ballot. (8)Prohibiting use of uncertified election-dedicated voting system technologies; disclosure requirements (A)In generalA voting system used in an election for Federal office in a State may not at any time during the election contain or use any election-dedicated voting system technology— 
(i)which has not been certified by the State for use in the election; and (ii)which has not been deposited with an accredited laboratory described in section 231 to be held in escrow and disclosed in accordance with this section. 
(B)Requirement for disclosure and limitation on restricting disclosureAn accredited laboratory under section 231 with whom an election-dedicated voting system technology has been deposited shall— (i)hold the technology in escrow; and 
(ii)disclose technology and information regarding the technology to another person if— (I)the person is a qualified person described in subparagraph (C) who has entered into a nondisclosure agreement with respect to the technology which meets the requirements of subparagraph (D); or 
(II)the laboratory is permitted or required to disclose the technology to the person under State law, in accordance with the terms and conditions applicable under such law. (C)Qualified persons describedWith respect to the disclosure of election-dedicated voting system technology by a laboratory under subparagraph (B)(ii)(I), a qualified person is any of the following: 
(i)A governmental entity with responsibility for the administration of voting and election-related matters for purposes of reviewing, analyzing, or reporting on the technology. (ii)A party to pre- or postelection litigation challenging the result of an election or the administration or use of the technology used in an election, including but not limited to election contests or challenges to the certification of the technology, or an expert for a party to such litigation, for purposes of reviewing or analyzing the technology to support or oppose the litigation, and all parties to the litigation shall have access to the technology for such purposes. 
(iii)A person not described in clause (i) or (ii) who reviews, analyzes, or reports on the technology solely for an academic, scientific, technological, or other investigation or inquiry concerning the accuracy or integrity of the technology. (D)Requirements for nondisclosure agreementsA nondisclosure agreement entered into with respect to an election-dedicated voting system technology meets the requirements of this subparagraph if the agreement— 
(i)is limited in scope to coverage of the technology disclosed under subparagraph (B) and any trade secrets and intellectual property rights related thereto; (ii)does not prohibit a signatory from entering into other nondisclosure agreements to review other technologies under this paragraph; 
(iii)exempts from coverage any information the signatory lawfully obtained from another source or any information in the public domain; (iv)remains in effect for not longer than the life of any trade secret or other intellectual property right related thereto; 
(v)prohibits the use of injunctions barring a signatory from carrying out any activity authorized under subparagraph (C), including injunctions limited to the period prior to a trial involving the technology; (vi)is silent as to damages awarded for breach of the agreement, other than a reference to damages available under applicable law; 
(vii)allows disclosure of evidence of crime, including in response to a subpoena or warrant; (viii)allows the signatory to perform analyses on the technology (including by executing the technology), disclose reports and analyses that describe operational issues pertaining to the technology (including vulnerabilities to tampering, errors, risks associated with use, failures as a result of use, and other problems), and describe or explain why or how a voting system failed or otherwise did not perform as intended; and 
(ix)provides that the agreement shall be governed by the trade secret laws of the applicable State. (E)Election-dedicated voting system technology definedFor purposes of this paragraph: 
(i)In generalThe term election-dedicated voting system technology means the following: (I)The source code used for the trusted build and its file signatures. 
(II)A complete disk image of the prebuild, build environment, and any file signatures to validate that it is unmodified. (III)A complete disk image of the postbuild, build environment, and any file signatures to validate that it is unmodified. 
(IV)All executable code produced by the trusted build and any file signatures to validate that it is unmodified. (V)Installation devices and software file signatures. 
(ii)ExclusionSuch term does not include commercial-off-the-shelf software and hardware defined under the 2015 voluntary voting system guidelines adopted by the Commission under section 222. (9)Prohibition of use of wireless communications devices in systems or devicesNo system or device upon which ballots are marked or votes are cast or tabulated shall contain, use, or be accessible by any wireless, powerline, or concealed communication device, except that enclosed infrared communications devices which are certified for use in such device by the State and which cannot be used for any remote or wide area communications or used without the knowledge of poll workers shall be permitted. 
(10)Prohibiting connection of system to the internet 
(A)In generalNo system or device upon which ballots are programmed or votes are cast or tabulated shall be connected to the Internet at any time. (B)Prohibiting acceptance of ballots transmitted onlineThe voting system may not accept any voted ballot which is transmitted to an election official online. 
(C)Rule of constructionNothing contained in this paragraph shall be deemed to prohibit the Commission from conducting the studies under section 242 or to conduct other similar studies under any other provision of law in a manner consistent with this paragraph. (11)Security standards for voting systems used in Federal elections (A)In generalNo voting system may be used in an election for Federal office unless the manufacturer of such system and the election officials using such system meet the applicable requirements described in subparagraph (B). 
(B)Requirements describedThe requirements described in this subparagraph are as follows: (i)The manufacturer and the election officials shall document the secure chain of custody for the handling of all software, hardware, vote storage media, blank ballots, and completed ballots used in connection with voting systems, and shall make the information available upon request to the Commission. 
(ii)The manufacturer shall disclose to an accredited laboratory under section 231 and to the appropriate election official any information required to be disclosed under paragraph (8). (iii)After the appropriate election official has certified the election-dedicated and other voting system software for use in an election, the manufacturer may not— 
(I)alter such software; or (II)insert or use in the voting system any software, software patch, or other software modification not certified by the State for use in the election. 
(iv)At the request of the Commission— (I)the appropriate election official shall submit information to the Commission regarding the State’s compliance with this subparagraph; and 
(II)the manufacturer shall submit information to the Commission regarding the manufacturer’s compliance with this subparagraph. (C)Development and publication of best practices of secure chain of custodyNot later than August 1, 2021, the Commission shall develop and make publicly available best practices regarding the requirement of subparagraphs (B)(i) and (B)(iii), and in the case of subparagraph (B)(iii), shall include best practices for certifying software patches and minor software modifications under short deadlines. 
(D)Disclosure of secure chain of custodyThe Commission shall make information provided to the Commission under subparagraph (B)(i) available to any person upon request. (12)Durability and readability requirements for ballots (A)Durability requirements for paper ballots (i)In generalAll voter-verified paper ballots required to be used under this Act shall be marked or printed on durable paper. 
(ii)DefinitionFor purposes of this Act, paper is durable if it is capable of withstanding multiple counts and recounts by hand without compromising the fundamental integrity of the ballots, and capable of retaining the information marked or printed on them for the full duration of a retention and preservation period of 22 months. (B)Readability requirements for paper ballots marked by ballot marking deviceAll voter-verified paper ballots completed by the voter through the use of a ballot marking device shall be clearly readable by the voter without assistance (other than eyeglasses or other personal vision-enhancing devices) and by an optical character recognition device or other device equipped for individuals with disabilities. 
(13)Requirements for publication of poll tapes 
(A)RequirementsEach State shall meet the following requirements: (i)Upon the closing of the polls at each polling place, the appropriate election official, under the observation of the certified tabulation observers admitted to the polling place under subparagraph (E) (if any), shall announce the vote orally, post a copy of the poll tape reflecting the totals from each voting machine upon which votes were cast in the election at the polling place, and prepare and post a statement of the total number of individuals who appeared at the polling place to cast ballots, determined by reference to the number of signatures in a sign-in book or other similar independent count. Such officials shall ensure that each of the certified tabulation observers admitted to the polling place has full access to observe the process by which the poll tapes and statement are produced and a reasonable period of time to review the poll tapes and statement before the polling place is closed, and (if feasible) shall provide such observers with identical duplicate copies of the poll tapes and statement. 
(ii)As soon as practicable, but in no event later than noon of the day following the date of the election, the appropriate election official shall display (at a prominent location accessible to the public during regular business hours and in or within reasonable proximity to the polling place) a copy of each poll tape and statement prepared under clause (i), and the information shall be displayed on the official public Web sites of the applicable local election official and chief State election official, together with the name of the designated voting official who entered the information and the date and time the information was entered. (iii)Each Web site on which information is posted under clause (ii) shall include information on the procedures by which discrepancies shall be reported to election officials. If any discrepancy exists between the posted information and the relevant poll tape or statement, the appropriate election official shall display information on the discrepancy on the Web site on which the information is posted under clause (ii) not later than 24 hours after the official is made aware of the discrepancy, and shall maintain the information on the discrepancy and its resolution (if applicable) on such website during the entire period for which results of the election are typically maintained on such Web site. 
(iv)The appropriate election official shall preserve archived copies of the poll tapes and statements prepared under clause (i) and reports of discrepancies filed by certified tabulation observers for the period of time during which records and papers are required to be retained and preserved pursuant to title III of the Civil Rights Act of 1960 (42 U.S.C. 1974 et seq.) or for the same duration for which archived copies of other records of the election are required to be preserved under applicable State law, whichever is longer. (B)Treatment of ballots cast at early voting sites (i)ApplicationThe requirements of this subparagraph shall apply with respect to poll tapes and statements of the number of voters who voted in person at designated sites prior to the date of the election. 
(ii)Daily count of votersAt the close of business on each day on which ballots described in clause (i) may be cast prior to the date of the election, the appropriate election official at each such site shall— (I)under the observation of certified tabulation observers admitted to the site under subparagraph (E) (if any), prepare and post a statement of the total number of individuals who appeared at the site to cast ballots, determined by reference to the number of signatures in a sign-in book or other similar independent count, and the total number of ballots cast (excluding information on the votes received by individual candidates), and shall ensure that each of the certified tabulation observers admitted to the site has full access to observe the process by which the statement is produced and a reasonable period of time to review the statement before the site is closed; and 
(II)display at the site during regular business hours for the duration of the early voting period a paper copy of the statement prepared under subclause (I). (iii)Application of general requirements for poll tapes and statementsUpon the closing of the polls on the date of the election, the appropriate election official at each designated site described in this subparagraph shall meet the requirements of subparagraph (A) (including requirements relating to the role of certified tabulation observers) in the same manner as an election official at a polling place. 
(C)Treatment of absentee ballots 
(i)Daily count of ballots mailed and receivedAt the close of each business day on which a State mails or accepts absentee ballots cast in an election for Federal office prior to the date of the election, the appropriate election official shall— (I)under the observation of certified tabulation observers admitted under subparagraph (E) to the site at which the ballots are mailed and received (if any), prepare and post a statement of the total number of absentee ballots mailed and received by the official during that day and a separate count of the number of absentee ballots received but rejected (separated into categories of the reasons for rejection), and ensure that each of the certified tabulation observers admitted to the site has full access to observe the process by which the statement is produced and a reasonable period of time to review the statement before the site is closed; and 
(II)display at the site during regular business hours for the duration of the period during which absentee ballots are processed a paper copy of the statement prepared under subclause (I). (ii)Application of general requirements for poll tapes and statementsAt the close of business on the last day on which absentee ballots are counted prior to the certification of the election, the appropriate election official at the site at which absentee ballots are received and counted shall meet the requirements of subparagraph (A) (including requirements relating to the role of certified tabulation observers) in the same manner as an election official at a polling place. 
(D)Daily count of provisional ballotsAt the close of business on the day on which the appropriate election official determines whether or not provisional ballots cast in an election for Federal office will be counted as votes in the election (as described in section 302(a)(4)), the official shall— (i)under the observation of certified tabulation observers admitted under subparagraph (E) to the site at which the determination is made (if any), prepare and post a statement of the number of such ballots for which a determination was made, the number of ballots counted, and the number of ballots rejected (separated into categories of the reason for the rejection), and ensure that each of the certified tabulation observers admitted to the site has full access to observe the process by which the statement is produced and a reasonable period of time to review the statement before the site is closed; and 
(ii)display at the site during regular business hours for the duration of the period during which provisional ballots are processed a paper copy of the statement prepared under clause (i). (E)Admission of certified tabulation observers (i)Certified tabulation observer definedIn this paragraph, a certified tabulation observer is an individual who is certified by an appropriate election official as authorized to carry out the responsibilities of a certified tabulation observer under this paragraph. 
(ii)SelectionIn determining which individuals to certify as tabulation observers and admit to a polling place or other location to serve as certified tabulation observers with respect to an election for Federal office, the election official shall give preference to individuals who are affiliated with a candidate in the election, except that— (I)the number of individuals admitted who are affiliated with the same candidate for Federal office may not exceed one; and 
(II)the maximum number of individuals who may be admitted shall equal the number of candidates in the election plus 3, or such greater number as may be authorized under State law. (iii)No effect on admission of other observersNothing in this subparagraph may be construed to limit or otherwise affect the authority of other individuals to enter and observe polling place operations under any other law, including international observers authorized under any treaty or observers of the Federal Government authorized under the Voting Rights Act of 1965. 
(F)No effect on other tabulation requirementsNothing in this Act may be construed to supersede any requirement that an election official at a polling place report vote totals to a central tabulation facility and address discrepancies the official finds in the aggregation of those totals with other vote totals.. (b)Requiring laboratories To meet standards prohibiting conflicts of interest as condition of accreditation for testing of voting system hardware and software (1)In generalSection 231(b) of such Act (52 U.S.C. 20971(b)) is amended by adding at the end the following new paragraphs: 
 
(3)Prohibiting conflicts of interest; ensuring availability of results 
(A)In generalA laboratory may not be accredited by the Commission for purposes of this section unless— (i)the laboratory certifies that the only compensation it receives for the testing carried out in connection with the certification, decertification, and recertification of the manufacturer’s voting system hardware and software is the payment made from the Testing Escrow Account under paragraph (4); 
(ii)the laboratory meets such standards as the Commission shall establish (after notice and opportunity for public comment) to prevent the existence or appearance of any conflict of interest in the testing carried out by the laboratory under this section, including standards to ensure that the laboratory does not have a financial interest in the manufacture, sale, and distribution of voting system hardware and software, and is sufficiently independent from other persons with such an interest; (iii)the laboratory certifies that it will permit an expert designated by the Commission or by the State requiring certification of the system being tested to observe any testing the laboratory carries out under this section; and 
(iv)the laboratory, upon completion of any testing carried out under this section, discloses the test protocols, results, and all communication between the laboratory and the manufacturer to the Commission. (B)Availability of resultsUpon receipt of information under subparagraph (A), the Commission shall make the information available promptly to election officials and the public. 
(4)Procedures for conducting testing; payment of user fees for compensation of accredited laboratories 
(A)Establishment of escrow accountThe Commission shall establish an escrow account (to be known as the Testing Escrow Account) for making payments to accredited laboratories for the costs of the testing carried out in connection with the certification, decertification, and recertification of voting system hardware and software. (B)Schedule of feesIn consultation with the accredited laboratories, the Commission shall establish and regularly update a schedule of fees for the testing carried out in connection with the certification, decertification, and recertification of voting system hardware and software, based on the reasonable costs expected to be incurred by the accredited laboratories in carrying out the testing for various types of hardware and software. 
(C)Requests and payments by manufacturersA manufacturer of voting system hardware and software may not have the hardware or software tested by an accredited laboratory under this section unless— (i)the manufacturer submits a detailed request for the testing to the Commission; and 
(ii)the manufacturer pays to the Commission, for deposit into the Testing Escrow Account established under subparagraph (A), the applicable fee under the schedule established and in effect under subparagraph (B). (D)Selection of laboratoryUpon receiving a request for testing and the payment from a manufacturer required under subparagraph (C), the Commission shall select, from all laboratories which are accredited under this section to carry out the specific testing requested by the manufacturer, an accredited laboratory to carry out the testing. 
(E)Payments to laboratoriesUpon receiving a certification from a laboratory selected to carry out testing pursuant to subparagraph (D) that the testing is completed, along with a copy of the results of the test as required under paragraph (3)(A)(iv), the Commission shall make a payment to the laboratory from the Testing Escrow Account established under subparagraph (A) in an amount equal to the applicable fee paid by the manufacturer under subparagraph (C)(ii). (5)Dissemination of additional information on accredited laboratories (A)Information on testingUpon completion of the testing of a voting system under this section, the Commission shall promptly disseminate to the public the identification of the laboratory which carried out the testing. 
(B)Information on status of laboratoriesThe Commission shall promptly notify Congress, the chief State election official of each State, and the public whenever— (i)the Commission revokes, terminates, or suspends the accreditation of a laboratory under this section; 
(ii)the Commission restores the accreditation of a laboratory under this section which has been revoked, terminated, or suspended; or (iii)the Commission has credible evidence of significant security failure at an accredited laboratory.. 
(2)Conforming amendmentsSection 231 of such Act (52 U.S.C. 20971) is further amended— (A)in subsection (a)(1), by striking testing, certification, and all that follows and inserting the following: testing of voting system hardware and software by accredited laboratories in connection with the certification, decertification, and recertification of the hardware and software for purposes of this Act.; 
(B)in subsection (a)(2), by striking testing, certification, and all that follows and inserting the following: testing of its voting system hardware and software by the laboratories accredited by the Commission under this section in connection with certifying, decertifying, and recertifying the hardware and software.; (C)in subsection (b)(1), by striking testing, certification, decertification, and recertification and inserting testing; and 
(D)in subsection (d), by striking testing, certification, decertification, and recertification each place it appears and inserting testing. (3)Deadline for establishment of standards, escrow account, and schedule of feesThe Election Assistance Commission shall establish the standards described in section 231(b)(3) of the Help America Vote Act of 2002 and the Testing Escrow Account and schedule of fees described in section 231(b)(4) of such Act (as added by paragraph (1)) not later than January 1, 2021. 
(4)Authorization of appropriationsThere are authorized to be appropriated to the Election Assistance Commission such sums as may be necessary to carry out the Commission’s duties under paragraphs (3) and (4) of section 231 of the Help America Vote Act of 2002 (as added by paragraph (1)). (c)Grants for research on development of election-Dedicated voting system software (1)In generalSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part: 
 
7Grants for Research on Development of Election-Dedicated Voting System Software 
297.Grants for research on development of election-dedicated voting system software 
(a)In GeneralThe Director of the National Science Foundation (hereafter in this part referred to as the Director) shall make grants to not fewer than 3 eligible entities to conduct research on the development of election-dedicated voting system software. (b)EligibilityAn entity is eligible to receive a grant under this part if it submits to the Director (at such time and in such form as the Director may require) an application containing— 
(1)certifications regarding the benefits of operating voting systems on election-dedicated software which is easily understandable and which is written exclusively for the purpose of conducting elections; (2)certifications that the entity will use the funds provided under the grant to carry out research on how to develop voting systems that run on election-dedicated software and that will meet the applicable requirements for voting systems under title III; and 
(3)such other information and certifications as the Director may require. (c)Availability of TechnologyAny technology developed with the grants made under this section shall be treated as nonproprietary and shall be made available to the public, including to manufacturers of voting systems. 
(d)Authorization of AppropriationsThere is authorized to be appropriated for grants under this section $1,500,000 for each of fiscal years 2020 and 2021, to remain available until expended.. (2)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle D of title II the following: 
 
 
Part 7—Grants for research on development of election-Dedicated voting system software 
Sec. 297. Grants for research on development of election-dedicated voting system software.. 
CFunding 
505121.Availability of additional funding to enable States to meet costs of revised requirements 
(a)Extension of requirements payments for meeting revised requirementsSection 257(a) of the Help America Vote Act of 2002 (52 U.S.C. 21007(a)) is amended by adding at the end the following new paragraph:  (5)For each of the fiscal years 2020 and 2021, $600,000,000, except that any funds provided under the authorization made by this paragraph shall be used by a State only to meet the requirements of title III which are first imposed on the State pursuant to the amendments made by title I of the Restoring Confidence in America’s Elections Act, or to otherwise modify or replace its voting systems in response to such amendments.. 
(b)Use of revised formula for allocation of fundsSection 252(b) of such Act (52 U.S.C. 21002(b)) is amended to read as follows:  (b)State Allocation Percentage Defined (1)In generalExcept as provided in paragraph (2), the State allocation percentage for a State is the amount (expressed as a percentage) equal to the quotient of— 
(A)the voting age population of the State (as reported in the most recent decennial census); and (B)the total voting age population of all States (as reported in the most recent decennial census). 
(2)Special rule for payments used to meet requirements imposed under Restoring Confidence in America’s Elections Act 
(A)In generalIn the case of the requirements payment made to a State under the authorization made by section 257(a)(5) for fiscal year 2020 or 2021, the State allocation percentage for a State is the amount (expressed as a percentage) equal to the quotient of— (i)the sum of the number of noncompliant precincts in the State and 50 percent of the number of partially noncompliant precincts in the State; and 
(ii)the sum of the number of noncompliant precincts in all States and 50 percent of the number of partially noncompliant precincts in all States. (B)Noncompliant precinct definedIn this paragraph, a noncompliant precinct means any precinct (or equivalent location) within a State for which the voting system used to administer the regularly scheduled general election for Federal office held in November 2020 did not meet either of the requirements described in subparagraph (D). 
(C)Partially noncompliant precinct definedIn this paragraph, a partially noncompliant precinct means any precinct (or equivalent location) within a State for which the voting system used to administer the regularly scheduled general election for Federal office held in November 2020 met only one of the requirements described in subparagraph (D). (D)Requirements describedThe requirements described in this subparagraph with respect to a voting system are as follows: 
(i)The primary voting system required the use of durable paper ballots (as described in sections 301(a)(2)(A)(i)(I) and 301(a)(12)(A), as amended or added by the Restoring Confidence in America’s Elections Act) for every vote cast. (ii)The voting system allowed the voter to privately and independently verify the permanent paper ballot through the presentation of the same printed or marked information used for vote counting and auditing and to privately and independently cast the permanent paper ballot without handling the ballot manually.. 
(c)Revised conditions for receipt of fundsSection 253 of such Act (52 U.S.C. 21003) is amended— (1)in subsection (a), by striking A State is eligible and inserting Except as provided in subsection (f), a State is eligible; and 
(2)by adding at the end the following new subsection:  (f)Special Rule for Payments Used To Meet Requirements Imposed Under Restoring Confidence in America’s Elections Act (1)In generalNotwithstanding any other provision of this part, a State is eligible to receive a requirements payment under the authorization made by section 257(a)(5) for fiscal year 2020 or 2021 if, not later than 90 days after the date of the enactment of the Restoring Confidence in America’s Elections Act, the chief executive officer of the State, or designee, in consultation and coordination with the chief State election official— 
(A)certifies to the Commission the number of noncompliant and partially noncompliant precincts in the State (as defined in section 252(b)(2)); (B)certifies to the Commission that the State will reimburse each unit of local government in the State for any costs the unit incurs in carrying out the activities for which the payment may be used; and 
(C)files a statement with the Commission describing the State’s need for the payment and how the State will use the payment to meet the requirements of title III (in accordance with the limitations applicable to the use of the payment under section 257(a)(5)). (2)Certifications by States that require changes to State lawIn the case of a State that requires State legislation to carry out any activity covered by any certification submitted under this subsection, the State shall be permitted to make the certification notwithstanding that the legislation has not been enacted at the time the certification is submitted and such State shall submit an additional certification once such legislation is enacted.. 
(d)Permitting use of funds for reimbursement for costs previously incurredSection 251(c)(1) of such Act (52 U.S.C. 21001(c)(1)) is amended by striking the period at the end and inserting the following: , or as a reimbursement for any costs incurred after November 2018 in meeting the requirements of title III which are imposed pursuant to the amendments made by title I of the Restoring Confidence in America’s Elections Act or in otherwise upgrading or replacing voting systems in a manner consistent with such amendments (so long as the voting systems meet any of the requirements that apply with respect to elections for Federal office held in 2022 and each succeeding year).. (e)Rule of construction regarding States receiving other funds for replacing punch card, lever, or other voting machinesNothing in the amendments made by this section or in any other provision of the Help America Vote Act of 2002 may be construed to prohibit a State which received or was authorized to receive a payment under title I or II of such Act for replacing punch card, lever, or other voting machines from receiving or using any funds which are made available under the amendments made by this section. 
(f)Rule of construction regarding use of funds received in prior years 
(1)In generalNothing contained in this subtitle or the Help America Vote Act of 2002 may be construed to prohibit a State from using funds received under title I or II of the Help America Vote Act of 2002 to purchase or acquire by other means a voting system that meets the requirements of section 301 of the Help America Vote Act of 2002 (as amended by this subtitle) in order to replace voting systems purchased with funds received under the Help America Vote Act of 2002 that do not meet such requirements. (2)Waiver of notice and comment requirementsThe requirements of subparagraphs (A), (B), and (C) of section 254(a)(11) of the Help America Vote Act of 2002 shall not apply to any State using funds received under such Act for the purposes described in paragraph (1). 
505122.Grants for development of compliant systems 
(a)Establishment of grant program 
(1)Grants to develop voting systemsThe Election Assistance Commission (hereafter referred to as the Commission) shall establish and operate a program under which the Commission shall award grants to eligible entities for the development of voting systems that meet the requirements of paragraph (2) and that may be used by States and units of local government to administer elections for Federal office. (2)Requirements for voting systemsThe requirements of this paragraph with respect to voting systems are as follows: 
(A)The system produces a voter-verified paper record of each vote cast on the system. (B)The system is demonstrably compatible with commodity accessibility devices. 
(C)The system is fully accessible for the use of individuals with disabilities. (b)Eligibility requirements for recipientsAn entity is eligible to receive a grant under the program under this section if the entity submits to the Commission, at such time and in such form as the Commission may require, an application containing— 
(1)a certification that any voting system developed with the funds provided under this section shall meet the requirements of paragraph (2) of subsection (a); and (2)such other information and assurances as the Commission may require. 
(c)Applicability of regulations governing patent rights in Inventions made with Federal assistanceAny invention made by the recipient of a grant under this section using funds provided under this section shall be subject to chapter 18 of title 35, United States Code (relating to patent rights in inventions made with Federal assistance). (d)Report (1)In generalEach entity which receives a grant under this section shall submit to the Commission a report describing the activities carried out with the funds provided under the grant. 
(2)DeadlineAn entity shall submit a report required under paragraph (1) not later than 60 days after the end of the fiscal year for which the entity received the grant which is the subject of the report. (e)Authorization of appropriations (1)In generalThere is authorized to be appropriated for grants under this section $60,000,000 for fiscal year 2021. 
(2)Availability of fundsAmounts appropriated pursuant to the authorization under this subsection shall remain available, without fiscal year limitation, until expended. DEffective Date 505131.Effective date for new requirementsSection 301(d) of the Help America Vote Act of 2002 (52 U.S.C. 21081(d)) is amended to read as follows: 
 
(d)Effective Date 
(1)In generalExcept as provided in paragraph (2), each State and jurisdiction shall be required to comply with the requirements of this section on and after January 1, 2008. (2)Special rule for certain requirements (A)In generalExcept as provided in subparagraphs (B) and (C), the requirements of this section which are first imposed on a State and jurisdiction pursuant to the amendments made by title I of the Restoring Confidence in America’s Elections Act shall apply with respect to voting systems used for the regularly scheduled general election for Federal office held in 2022 and each succeeding election for Federal office. 
(B)2-year delay for jurisdictions using certain paper record printers or certain systems using or producing voter-verifiable paper records in 2018 
(i)DelayIn the case of a jurisdiction described in clause (ii), subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to 2020 were a reference to 2024, but only with respect to the following requirements of this section: (I)Paragraph (2)(A)(i)(I) of subsection (a) (relating to the use of voter-marked paper ballots). 
(II)Paragraph (3)(B)(ii)(I) and (II) of subsection (a) (relating to access to verification from and casting of the durable paper ballot). (III)Paragraph (12) of subsection (a) (relating to durability and readability requirements for ballots). 
(ii)Jurisdictions describedA jurisdiction described in this clause is a jurisdiction— (I)which used voter verifiable paper record printers attached to direct recording electronic voting machines, or which used other voting systems that used or produced paper records of the vote verifiable by voters but that are not in compliance with paragraphs (2)(A)(i)(I), (3)(B)(ii)(I) and (II), and (12) of subsection (a) (as amended or added by the Restoring Confidence in America’s Elections Act), for the administration of the regularly scheduled general election for Federal office held in November 2020; and 
(II)which will continue to use such printers or systems for the administration of elections for Federal office held prior to the regularly scheduled general election for Federal office held in 2022. (iii)Mandatory availability of paper ballots at polling places using grandfathered printers and systems (I)Requiring ballots to be offered and providedThe appropriate election official at each polling place that uses a printer or system described in clause (ii)(I) for the administration of elections for Federal office shall offer each individual who is eligible to cast a vote in the election at the polling place the opportunity to cast the vote using a blank preprinted paper ballot which the individual may mark by hand and which is not produced by the direct recording electronic voting machine or other such system. The official shall provide the individual with the ballot and the supplies necessary to mark the ballot, and shall ensure (to the greatest extent practicable) that the waiting period for the individual to cast a vote is the lesser of 30 minutes or the average waiting period for an individual who does not agree to cast the vote using such a paper ballot under this clause. 
(II)Treatment of ballotAny paper ballot which is cast by an individual under this clause shall be counted and otherwise treated as a regular ballot for all purposes (including by incorporating it into the final unofficial vote count (as defined by the State) for the precinct) and not as a provisional ballot, unless the individual casting the ballot would have otherwise been required to cast a provisional ballot. (III)Posting of noticeThe appropriate election official shall ensure there is prominently displayed at each polling place a notice that describes the obligation of the official to offer individuals the opportunity to cast votes using a preprinted blank paper ballot. 
(IV)Training of election officialsThe chief State election official shall ensure that election officials at polling places in the State are aware of the requirements of this clause, including the requirement to display a notice under subclause (III), and are aware that it is a violation of the requirements of this title for an election official to fail to offer an individual the opportunity to cast a vote using a blank preprinted paper ballot. (V)Period of applicabilityThe requirements of this clause apply only during the period in which the delay is in effect under clause (i). 
(C)Special rule for jurisdictions using certain nontabulating ballot marking devicesIn the case of a jurisdiction which uses a nontabulating ballot marking device, subparagraph (A) shall apply to a voting system in the jurisdiction as if the reference in such subparagraph to the regularly scheduled general election for Federal office held in 2022 were a reference to the first election for Federal office held in 2024, but only with respect to paragraph (3)(B)(ii)(II) of subsection (a) (relating to nonmanual casting of the durable paper ballot).. 2Requirement for mandatory manual audits by hand count 505201.Mandatory manual auditsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by adding at the end the following new subtitle: 
 
CMandatory manual audits 
321.Requiring audits of results of elections 
(a)Requiring Audits 
(1)In generalIn accordance with this subtitle, each State shall administer, without advance notice to the precincts or alternative audit units selected, audits of the results of all elections for Federal office held in the State (and, at the option of the State or jurisdiction involved, of elections for State and local office held at the same time as such election) consisting of random hand counts of the voter-verified paper ballots required to be used and preserved pursuant to section 301(a)(2). (2)Exception for certain electionsA State shall not be required to administer an audit of the results of an election for Federal office under this subtitle if the winning candidate in the election— 
(A)had no opposition on the ballot; or (B)received 80 percent or more of the total number of votes cast in the election, as determined on the basis of the final unofficial vote count. 
(b)Determination of Entity Conducting Audits; Application of GAO Independence StandardsThe State shall administer audits under this subtitle through an entity selected for such purpose by the State in accordance with such criteria as the State considers appropriate consistent with the requirements of this subtitle, except that the entity must meet the general standards established by the Comptroller General and as set forth in the Comptroller General’s Government Auditing Standards to ensure the independence (including, except as provided under section 323(b), the organizational independence) of entities performing financial audits, attestation engagements, and performance audits. (c)References to Election AuditorIn this subtitle, the term Election Auditor means, with respect to a State, the entity selected by the State under subsection (b). 
322.Number of ballots counted under audit 
(a)In GeneralExcept as provided in subsection (b), the number of voter-verified paper ballots which will be subject to a hand count administered by the Election Auditor of a State under this subtitle with respect to an election shall be determined as follows: (1)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is less than 1 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 10 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office). 
(2)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is greater than or equal to 1 percent but less than 2 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 5 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office). (3)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of victory between the two candidates receiving the largest number of votes in the election is equal to or greater than 2 percent of the total votes cast in that election, the hand counts of the voter-verified paper ballots shall occur in at least 3 percent of all precincts or equivalent locations (or alternative audit units used in accordance with the method provided for under subsection (b)) in the congressional district involved (in the case of an election for the House of Representatives) or the State (in the case of any other election for Federal office). 
(b)Use of Alternative Mechanism 
(1)Permitting use of alternative mechanismNotwithstanding subsection (a), a State may adopt and apply an alternative mechanism to determine the number of voter-verified paper ballots which will be subject to the hand counts required under this subtitle with respect to an election, so long as the alternative mechanism uses the voter-verified paper ballots to conduct the audit and the National Institute of Standards and Technology determines that the alternative mechanism is in accordance with the principles set forth in paragraph (2). (2)Principles for approvalIn approving an alternative mechanism under paragraph (1), the National Institute of Standards and Technology shall ensure that the audit procedure will have the property that for each election— 
(A)the alternative mechanism will be at least as statistically effective in ensuring the accuracy of the election results as the procedures under this subtitle; or (B)the alternative mechanism will achieve at least a 95 percent confidence interval (as determined in accordance with criteria set forth by the National Institute of Standards and Technology) with respect to the outcome of the election. 
(3)Deadline for responseThe Director of the National Institute of Standards and Technology shall make a determination regarding a State’s request to approve an alternative mechanism under paragraph (1) not later than 30 days after receiving the State’s request. 323.Process for administering audits (a)In GeneralThe Election Auditor of a State shall administer an audit under this section of the results of an election in accordance with the following procedures: 
(1)Within 24 hours after the State announces the final unofficial vote count (as defined by the State) in each precinct in the State, the Election Auditor shall— (A)determine and then announce the precincts or equivalent locations (or alternative audit units used in accordance with the method provided under section 322(b)) in the State in which it will administer the audits; and 
(B)with respect to votes cast at the precinct or equivalent location on or before the date of the election (other than provisional ballots described in paragraph (2)), begin to administer the hand count of the votes on the voter-verified paper ballots required to be used and preserved under section 301(a)(2)(A) and the comparison of the count of the votes on those ballots with the final unofficial count of such votes as announced by the State. (2)With respect to votes cast other than at the precinct on the date of the election (other than votes cast by provisional ballot on the date of the election which are certified and counted by the State on or after the date of the election), including votes cast by absent uniformed services voters and overseas voters under the Uniformed and Overseas Citizens Absentee Voting Act, the Election Auditor shall administer the hand count of the votes on the applicable voter-verified paper ballots required to be produced and preserved under section 301(a)(2)(A) and the comparison of the count of the votes on those ballots with the final unofficial count of such votes as announced by the State. 
(b)Use of personnelIn administering the audits, the Election Auditor may utilize the services of the personnel of the State or jurisdiction, including election administration personnel and poll workers, without regard to whether or not the personnel have professional auditing experience. (c)LocationThe Election Auditor shall administer an audit of an election— 
(1)at the location where the ballots cast in the election are stored and counted after the date of the election or such other appropriate and secure location agreed upon by the Election Auditor and the individual that is responsible under State law for the custody of the ballots; and (2)in the presence of the personnel who under State law are responsible for the custody of the ballots. 
(d)Special rule in case of delay in reporting absentee vote countIn the case of a State in which the final count of absentee and provisional votes is not announced until after the date of the election, the Election Auditor shall initiate the process described in subsection (a) for administering the audit not later than 24 hours after the State announces the final unofficial vote count for the votes cast at the precinct or equivalent location on or before the date of the election, and shall initiate the administration of the audit of the absentee and provisional votes pursuant to subsection (a)(2) not later than 24 hours after the State announces the final unofficial count of such votes. (e)Additional Audits if Cause Shown (1)In generalIf the Election Auditor finds that any of the hand counts administered under this section do not match the final unofficial tally of the results of an election, the Election Auditor shall administer hand counts under this section of such additional precincts (or alternative audit units) as the Election Auditor considers appropriate to resolve any concerns resulting from the audit and ensure the accuracy of the election results. 
(2)Establishment and publication of procedures governing additional auditsNot later than August 1, 2022, each State shall establish and publish procedures for carrying out the additional audits under this subsection, including the means by which the State shall resolve any concerns resulting from the audit with finality and ensure the accuracy of the election results. (f)Public Observation of AuditsEach audit conducted under this section shall be conducted in a manner that allows public observation of the entire process. 
324.Selection of precincts 
(a)In GeneralExcept as provided in subsection (c), the selection of the precincts or alternative audit units in the State in which the Election Auditor of the State shall administer the hand counts under this subtitle shall be made by the Election Auditor on a random basis, in accordance with procedures adopted by the National Institute of Standards and Technology, except that at least one precinct shall be selected at random in each county, with additional precincts selected by the Election Auditor at the Auditor’s discretion. (b)Public SelectionThe random selection of precincts under subsection (a) shall be conducted in public, at a time and place announced in advance. 
(c)Mandatory Selection of Precincts Established Specifically for Absentee BallotsIf a State does not sort absentee ballots by precinct and include those ballots in the hand count with respect to that precinct, the State shall create absentee ballot precincts or audit units which are of similar size to the average precinct or audit unit in the jurisdiction being audited, and shall include those absentee precincts or audit units among the precincts in the State in which the Election Auditor shall administer the hand counts under this subtitle. (d)Deadline for Adoption of Procedures by CommissionThe National Institute of Standards and Technology shall adopt the procedures described in subsection (a) not later than March 31, 2022, and shall publish them in the Federal Register upon adoption. 
325.Publication of results 
(a)Submission to CommissionAs soon as practicable after the completion of an audit under this subtitle, the Election Auditor of a State shall submit to the Commission the results of the audit, and shall include in the submission a comparison of the results of the election in the precinct as determined by the Election Auditor under the audit and the final unofficial vote count in the precinct as announced by the State and all undervotes, overvotes, blank ballots, and spoiled, voided, or cancelled ballots, as well as a list of any discrepancies discovered between the initial, subsequent, and final hand counts administered by the Election Auditor and such final unofficial vote count and any explanation for such discrepancies, broken down by the categories of votes described in paragraphs (1)(B) and (2) of section 323(a). (b)Publication by CommissionImmediately after receiving the submission of the results of an audit from the Election Auditor of a State under subsection (a), the Commission shall publicly announce and publish the information contained in the submission. 
(c)Delay in certification of results by State 
(1)Prohibiting certification until completion of auditsNo State may certify the results of any election which is subject to an audit under this subtitle prior to— (A)the completion of the audit (and, if required, any additional audit conducted under section 323(e)(1)) and the announcement and submission of the results of each such audit to the Commission for publication of the information required under this section; and 
(B)the completion of any procedure established by the State pursuant to section 323(e)(2) to resolve discrepancies and ensure the accuracy of results. (2)Deadline for completion of audits of Presidential electionsIn the case of an election for electors for President and Vice President which is subject to an audit under this subtitle, the State shall complete the audits and announce and submit the results to the Commission for publication of the information required under this section in time for the State to certify the results of the election and provide for the final determination of any controversy or contest concerning the appointment of such electors prior to the deadline described in section 6 of title 3, United States Code. 
326.Payments to States 
(a)Payments for Costs of Conducting AuditsIn accordance with the requirements and procedures of this section, the Commission shall make a payment to a State to cover the costs incurred by the State in carrying out this subtitle with respect to the elections that are the subject of the audits conducted under this subtitle. (b)Certification of Compliance and Anticipated Costs (1)Certification requiredIn order to receive a payment under this section, a State shall submit to the Commission, in such form as the Commission may require, a statement containing— 
(A)a certification that the State will conduct the audits required under this subtitle in accordance with all of the requirements of this subtitle; (B)a notice of the reasonable costs incurred or the reasonable costs anticipated to be incurred by the State in carrying out this subtitle with respect to the elections involved; and 
(C)such other information and assurances as the Commission may require. (2)Amount of paymentThe amount of a payment made to a State under this section shall be equal to the reasonable costs incurred or the reasonable costs anticipated to be incurred by the State in carrying out this subtitle with respect to the elections involved, as set forth in the statement submitted under paragraph (1). 
(3)Timing of noticeThe State may not submit a notice under paragraph (1) until candidates have been selected to appear on the ballot for all of the elections for Federal office which will be the subject of the audits involved. (c)Timing of PaymentsThe Commission shall make the payment required under this section to a State not later than 30 days after receiving the notice submitted by the State under subsection (b). 
(d)Recoupment of OverpaymentsNo payment may be made to a State under this section unless the State agrees to repay to the Commission the excess (if any) of— (1)the amount of the payment received by the State under this section with respect to the elections involved; over 
(2)the actual costs incurred by the State in carrying out this subtitle with respect to the elections involved. (e)Authorization of AppropriationsThere is authorized to be appropriated to the Commission for fiscal year 2022 and each succeeding fiscal year $100,000,000 for payments under this section. 
327.Exception for elections subject to recount under State law prior to certification 
(a)ExceptionThis subtitle does not apply to any election for which a recount under State law will commence prior to the certification of the results of the election, including but not limited to a recount required automatically because of the margin of victory between the 2 candidates receiving the largest number of votes in the election, but only if each of the following applies to the recount: (1)The recount commences prior to the determination and announcement by the Election Auditor under section 323(a)(1) of the precincts in the State in which it will administer the audits under this subtitle. 
(2)If the recount would apply to fewer than 100 percent of the ballots cast in the election— (A)the number of ballots counted will be at least as many as would be counted if an audit were conducted with respect to the election in accordance with this subtitle; and 
(B)the selection of the precincts in which the recount will be conducted will be made in accordance with the random selection procedures applicable under section 324. (3)The recount for the election meets the requirements of section 323(f) (relating to public observation). 
(4)The State meets the requirements of section 325 (relating to the publication of results and the delay in the certification of results) with respect to the recount. (b)Clarification of Effect on Other RequirementsNothing in this section may be construed to waive the application of any other provision of this Act to any election (including the requirement set forth in section 301(a)(2) that the voter-verified paper ballots serve as the vote of record and shall be counted by hand in all audits and recounts, including audits and recounts described in this subtitle). 
328.Effective dateThis subtitle shall apply with respect to elections for Federal office held in 2022 or any succeeding year.. 505202.Availability of enforcement under Help America Vote Act of 2002Section 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting title III. 
505203.Guidance on best practices for alternative audit mechanisms 
(a)In generalNot later than May 1, 2022, the Director of the National Institute for Standards and Technology shall establish guidance for States that wish to establish alternative audit mechanisms under section 322(b) of the Help America Vote Act of 2002 (as added by section 505201). Such guidance shall be based upon scientifically and statistically reasonable assumptions for the purpose of creating an alternative audit mechanism that will be consistent with the principles for approval described in section 322(b)(2) of such Act (as so added). (b)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (a) $100,000, to remain available until expended. 
505204.Clerical amendmentThe table of contents of the Help America Vote Act of 2002 is amended by adding at the end of the items relating to title III the following:   Subtitle C—Mandatory Manual Audits Sec. 321. Requiring audits of results of elections. Sec. 322. Number of ballots counted under audit. Sec. 323. Process for administering audits. Sec. 324. Selection of precincts. Sec. 325. Publication of results. Sec. 326. Payments to States. Sec. 327. Exception for elections subject to recount under State law prior to certification. Sec. 328. Effective date.. 3Other Reforms to Promote Integrity of Elections AIntegrity of Election Administration 505301.Prohibition on campaign activities by chief State election administration officials (a)In GeneralTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 319 the following new section: 
 
319A.Campaign activities by chief State election administration officials 
(a)ProhibitionIt shall be unlawful for a chief State election administration official to take an active part in political management or in a political campaign with respect to any election for Federal office over which such official has supervisory authority. (b)Chief State election administration officialThe term chief State election administration official means the highest State official with responsibility for the administration of Federal elections under State law. 
(c)Active part in political management or in a political campaignThe term active part in political management or in a political campaign means— (1)serving as a member of an authorized committee of a candidate for Federal office; 
(2)the use of official authority or influence for the purpose of interfering with or affecting the result of an election for Federal office; (3)the solicitation, acceptance, or receipt of a contribution from any person on behalf of a candidate for Federal office; and 
(4)any other act which would be prohibited under paragraph (2) or (3) of section 7323(b) of title 5, United States Code, if taken by an individual to whom such paragraph applies (other than any prohibition on running for public office). (d)Exception for Campaigns of Official or Immediate Family Members (1)In generalThis section does not apply to a chief State election administration official with respect to an election for Federal office in which the official or an immediate family member of the official is a candidate. 
(2)Immediate family member definedIn paragraph (1), the term immediate family member means, with respect to a candidate, a father, mother, son, daughter, brother, sister, husband, wife, father-in-law, or mother-in-law.. (b)Effective DateThe amendments made by subsection (a) shall apply with respect to elections for Federal office held after December 2020. 
505302.Mandatory training for poll workers 
(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended— (1)by redesignating sections 304 and 305 as sections 305 and 306; and 
(2)by inserting after section 303 the following new section:  304.Mandatory training for poll workers (a)Training in applicable election laws and procedures required for all poll workersA State may not assign an individual to serve as an election official at a polling place for an election for Federal office, including a location serving as a polling place on a day other than the date of the election, unless the State certifies to the Commission that the individual has received training in the election administration laws and procedures applicable in the jurisdiction in which the polling place is located. 
(b)Effective dateEach State shall be required to comply with the requirements of subsection (a) for the regularly scheduled general election for Federal office occurring in November 2020 and for any subsequent election for Federal office.. (b)Clerical amendmentThe table of contents of such Act is amended— 
(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and (2)by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 304. Mandatory training for poll workers.. 
505303.Due process requirements for individuals proposed to be removed from list of eligible voters 
(a)Internet posting of list of individuals proposed To be removed from listSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended— (1)by redesignating subsection (j) as subsection (k); and 
(2)by inserting after subsection (i) the following new subsection:  (j)Additional due process requirements for individuals proposed To be removed from list of eligible voters (1)Internet posting of namesOn an ongoing basis, the chief State election official shall post on the Internet a list showing the name and address of each individual whom the State intends to remove from the official list of eligible voters in elections for Federal office in the State, together with instructions on how an individual may challenge the proposed removal of the individual’s name from the list. 
(2)Requiring opportunity to correct recordThe State may not remove any individual from the official list of eligible voters in elections for Federal office in the State until the expiration of the 60-day period which begins on the date the chief State election official posts the individual’s name and address on the Internet under paragraph (1). (3)Publicizing information on due process requirementsThe chief State election official shall disseminate information to the general public regarding the Internet posting of names and addresses under paragraph (1) and the opportunity for individuals to correct records under paragraph (2), including by sending information to media outlets in the State and by preparing information for distribution and display by offices of the State motor vehicle authority.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to elections for Federal office held during 2022 or any succeeding year. 505304.Mandatory response by Attorney General to allegations of voter intimidation or suppression by law enforcement officers and other government officials (a)Mandatory response to allegations (1)In generalNot later than 30 days after receiving an allegation described in subsection (b) from any person, the Attorney General shall— 
(A)initiate an investigation of the allegation; or (B)provide the person with a written statement that the Attorney General will not investigate the allegation, and include in the statement the Attorney General’s reasons for not investigating the allegation. 
(2)Special rule for allegations received within 30 days of electionIf the Attorney General receives an allegation described in subsection (b) during the 30-day period which ends on the date of an election for Federal office, the Attorney General shall meet the requirements of paragraph (1) not later than 48 hours after receiving the allegation. (b)Allegations describedAn allegation described in this subsection is— 
(1)an allegation that a law enforcement officer or other official of a State or local government has intimidated, threatened, or coerced, or attempted to intimidate, threaten, or coerce, any individual for voting, or for attempting to vote, in an election for Federal office; or (2)an allegation that an election official of a State or local government has engaged or has attempted to engage in voter suppression activity. 
BRemoving Barriers to Voting 
505311.Requirements for counting provisional ballots; establishment of uniform and nondiscriminatory standards 
(a)In generalSection 302 of the Help America Vote Act of 2002 (52 U.S.C. 21082) is amended— (1)by redesignating subsection (d) as subsection (f); and 
(2)by inserting after subsection (c) the following new subsections:  (d)Statewide counting of provisional ballots (1)In generalFor purposes of subsection (a)(4), notwithstanding the precinct or polling place at which a provisional ballot is cast within the State, the appropriate election official shall count each vote on such ballot for each election in which the individual who cast such ballot is eligible to vote. 
(2)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2020. (e)Uniform and nondiscriminatory standards (1)Establishment of standards by CommissionThe Commission shall establish uniform and nondiscriminatory standards for the issuance, handling, and counting of provisional ballots, consistent with the requirements of this section. 
(2)Compliance with standardsEach State shall comply with the standards established by the Commission under this subsection. (3)Effective dateThis subsection shall apply with respect to elections held on or after January 1, 2020.. 
(b)Conforming amendment relating to effective dateSection 302(f) of such Act (52 U.S.C. 21082(f)), as redesignated by subsection (a), is amended by striking Each State and inserting Except as provided in subsections (d)(2) and (e)(3), each State. 505312.Prohibiting imposition of conditions on voting by mail (a)ProhibitionTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 505201, is amended by adding at the end the following new subtitle: 
 
DOther Requirements To Remove Barriers to Voting 
331.Prohibiting imposition of conditions on voting by mail 
(a)In GeneralIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by mail (including by absentee ballot), except as required under subsection (b) and except to the extent that the State imposes a deadline for requesting the ballot and related voting materials from the appropriate State or local election official and for returning the ballot to the appropriate State or local election official. (b)Requiring signature verificationA State may not accept and process an absentee ballot submitted by any individual with respect to an election for Federal office unless the State verifies the identification of the individual by comparing the individual’s signature on the absentee ballot with the individual’s signature on the official list of registered voters in the State, in accordance with such procedures as the State may adopt. 
(c)Effective dateThis section shall apply with respect to elections held on or after January 1, 2021.. (b)Conforming amendments relating to adoption of voluntary guidance by Election Assistance Commission (1)Applicability of voluntary guidanceSection 311(a) of such Act (52 U.S.C. 21101(a)) is amended by striking subtitle A and inserting subtitle A and subtitle D. 
(2)Deadline for adoptionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended— (A)by striking and at the end of paragraph (2); 
(B)by striking the period at the end of paragraph (3) and inserting ; and; and (C)by adding at the end the following new paragraph: 
 
(4)in the case of the recommendations with respect to subtitle D, June 30, 2020.. (c)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title III the following: 
 
 
Subtitle D—Other Requirements To Remove Barriers to Voting 
Sec. 331. Prohibiting imposition of conditions on voting by mail.. 
505313.Mandatory availability of early voting 
(a)Mandatory availabilitySubtitle D of title III of the Help America Vote Act of 2002, as added by section 505312(a), is amended by adding at the end the following new section:  332.Mandatory availability of early voting (a)Requiring availability of voting prior to date of election (1)In generalEach State shall allow individuals to vote in an election for Federal office during an early voting period which occurs prior to the date of the election. 
(2)Length of periodThe early voting period required under this subsection with respect to an election shall consist of a period of not fewer than 14 consecutive days (including weekends) which begins on the 17th day before the date of the election (or, at the option of the State, on a day prior to the 17th day before the date of the election) and ends on the date of the election. (b)Minimum early voting requirementsEach polling place which allows voting during an early voting period under subsection (a) shall— 
(1)allow such voting for no less than 12 hours on each day, except that the polling place may allow such voting for fewer than 12 hours on Sundays; and (2)have uniform hours each day for which such voting occurs. 
(c)Location of polling places near public transportationTo the greatest extent practicable, a State shall ensure that each polling place which allows voting during an early voting period under subsection (a) is located within walking distance of a stop on a public transportation route. (d)Standards (1)In generalThe Commission shall issue standards for the administration of voting prior to the day scheduled for a Federal election. Such standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs. 
(2)DeviationThe standards described in paragraph (1) shall permit States, upon providing adequate public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout. (e)Effective dateThis section shall apply with respect to elections held on or after January 1, 2021.. 
(b)Clerical amendmentThe table of contents of such Act, as amended by section 505312(c), is amended by adding at the end of the items relating to subtitle D of title III the following:   Sec. 332. Mandatory availability of early voting.. 505314.Requirements for availability of sufficient polling places, equipment, and resources (a)Requiring States To meet requirementsSubtitle D of title III of the Help America Vote Act of 2002, as added by section 505312(a) and as amended by section 505313(a), is amended by adding at the end the following new section: 
 
333.Availability of sufficient polling places, equipment, and resources 
(a)In GeneralIn accordance with the standards established under subsection (b), each State shall provide for— (1)an appropriate number and geographic distribution of voting sites on the day of any election for Federal office and on any days during which such State allows early voting in such elections; and 
(2)the minimum required number of voting systems and other election resources (including all other voting equipment and supplies) for each such voting site. (b)Standards (1)In generalNot later than June 30, 2020, the Commission shall conduct a study and, on the basis of the findings of the study, issue standards for States to follow in establishing an appropriate number and geographic distribution of voting sites in elections for Federal office on the day of any Federal election and on any days during which the State allows early voting in such elections, and in providing for the minimum number of voting systems and other election resources (including all other voting equipment and supplies) for each such voting site. 
(2)Distribution 
(A)In generalThe standards described in paragraph (1) shall provide for a uniform and nondiscriminatory distribution of such sites, systems, and other resources, and, to the extent possible, shall take into account, among other factors, the following: (i)The voting age population. 
(ii)Voter turnout in past elections. (iii)The number of voters registered. 
(iv)The number of voters who have registered since the most recent Federal election. (v)Census data for the population served by each voting site. 
(vi)The educational levels and socioeconomic factors of the population served by each voting site. (vii)The needs and numbers of voters with disabilities and voters with limited English proficiency. 
(viii)The type of voting systems used. (B)No factor dispositiveThe standards shall provide that the distribution of voting sites, systems, and resources should take into account the totality of all relevant factors, and no single factor shall be dispositive under the standards. 
(C)PurposeTo the extent possible, the standards shall provide for a distribution of voting sites, systems, and resources with the goals of— (i)ensuring a fair and equitable waiting time for all voters in the State; and 
(ii)preventing a waiting time of over 1 hour at any voting site. (3)DeviationThe standards described in paragraph (1) shall permit States, upon giving reasonable public notice, to deviate from any allocation requirements in the case of unforeseen circumstances such as a natural disaster or terrorist attack. 
(c)Effective dateThis section shall apply with respect to elections held on or after January 1, 2021.. (b)Clerical amendmentThe table of contents of such Act, as amended by section 505312(c) and section 505313(b), is amended by adding at the end of the items relating to subtitle D of title III the following: 
 
 
Sec. 333. Availability of sufficient polling places, equipment, and resources.. 
4Rulemaking Authority of Election Assistance Commission 
505401.Permitting Election Assistance Commission to exercise rulemaking authority 
(a)Rulemaking authorityThe Help America Vote Act of 2002 is amended by striking section 209 (52 U.S.C. 20929). (b)Clerical amendmentThe table of contents of such Act is amended by striking the item relating to section 209. 
FRedistricting and Voter Protection 
50601.Short titleThis subtitle may be cited as the Redistricting and Voter Protection Act of 2020. 50602.Requiring declaratory judgment or preclearance as prerequisite for multiple Congressional redistricting plans enacted pursuant to same decennial census and apportionment of Representatives (a)Declaratory Judgment that Plan Does Not Deny or Abridge Right To Vote on Account of Race or ColorExcept as provided in subsection (b), after a State enacts a Congressional redistricting plan in the manner provided by law after an apportionment of Representatives under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), any subsequent Congressional redistricting plan enacted by the State prior to the next apportionment of Representatives under such section shall not take effect unless and until— 
(1)the State commences a civil action in the United States District Court for the District of Columbia for a declaratory judgment that such subsequent plan neither has the purpose nor will have the effect of denying or abridging the right to vote on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2) of the Voting Rights Act of 1965 (52 U.S.C. 10303(f)(2)); and (2)the court enters such a declaratory judgment. 
(b)PreclearanceA subsequent Congressional redistricting plan described in subsection (a) may take effect if— (1)the chief legal officer or other appropriate official of the State involved submits the plan to the Attorney General and the Attorney General has not interposed an objection within 60 days of such submission; or 
(2)upon good cause shown, to facilitate an expedited approval within 60 days of such submission, the Attorney General has affirmatively indicated that such objection will not be made. (c)Application of Voting Rights Act of 1965For purposes of the Voting Rights Act of 1965, a declaratory judgment under subsection (a) or a preclearance under subsection (b), and the proceedings related to such judgment or preclearance, shall be treated as a declaratory judgment or preclearance under section 5 of such Act (52 U.S.C. 10304). 
50603.No effect on redistricting plans enacted pursuant to court orderSection 50601 does not apply with respect to any subsequent Congressional redistricting plan described in section 50601(a) if the plan is enacted by a State pursuant to a court order in order to comply with the Constitution or to enforce the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). GDemocracy Restoration 50701.Short titleThis subtitle may be cited as the Democracy Restoration Act of 2020. 
50702.FindingsCongress makes the following findings: (1)The right to vote is the most basic constitutive act of citizenship. Regaining the right to vote reintegrates individuals with criminal convictions into free society, helping to enhance public safety. 
(2)Article I, section 4, of the Constitution grants Congress ultimate supervisory power over Federal elections, an authority which has repeatedly been upheld by the United States Supreme Court. (3)Basic constitutional principles of fairness and equal protection require an equal opportunity for citizens of the United States to vote in Federal elections. The right to vote may not be abridged or denied by the United States or by any State on account of race, color, gender, or previous condition of servitude. The 13th, 14th, 15th, 19th, 24th, and 26th Amendments to the Constitution empower Congress to enact measures to protect the right to vote in Federal elections. The 8th Amendment to the Constitution provides for no excessive bail to be required, nor excessive fines imposed, nor cruel and unusual punishments inflicted. 
(4)There are 3 areas in which discrepancies in State laws regarding criminal convictions lead to unfairness in Federal elections— (A)the lack of a uniform standard for voting in Federal elections leads to an unfair disparity and unequal participation in Federal elections based solely on where a person lives; 
(B)laws governing the restoration of voting rights after a criminal conviction vary throughout the country and persons in some States can easily regain their voting rights while in other States persons effectively lose their right to vote permanently; and (C)State disenfranchisement laws disproportionately impact racial and ethnic minorities. 
(5)State disenfranchisement laws vary widely. Two States do not disenfranchise individuals with criminal convictions at all. In 34 States, individuals with convictions may not vote while they are on parole and 30 of those States disenfranchise individuals on felony probation as well. In 12 States, a conviction can result in lifetime disenfranchisement. (6)Several States deny the right to vote to individuals convicted of certain misdemeanors. 
(7)In 2016, an estimated 6,100,000 citizens of the United States, or about 1 in 40 adults in the United States, could not vote as a result of a felony conviction. Of the 6,100,000 citizens barred from voting then, only 22 percent were in prison. By contrast, 77 percent of persons disenfranchised then resided in their communities while on probation or parole or after having completed their sentences. Approximately 3,100,000 citizens who had completed their sentences were disenfranchised due to restrictive State laws. As of November 2018, the lifetime ban for persons with certain felony convictions was eliminated through a Florida ballot initiative. As a result, as many as 1,400,000 people are now eligible to have their voting rights restored. In 6 States—Alabama, Florida, Kentucky, Mississippi, Tennessee, and Virginia—more than 7 percent of the total population is disenfranchised. (8)In those States that disenfranchise individuals post-sentence, the right to vote can be regained in theory, but in practice this possibility is often granted in a non-uniform and potentially discriminatory manner. Disenfranchised individuals sometimes must either obtain a pardon or an order from the Governor or an action by the parole or pardon board, depending on the offense and State. Individuals convicted of a Federal offense often have additional barriers to regaining voting rights. 
(9)State disenfranchisement laws disproportionately impact racial and ethnic minorities. As of 2016, more than 7 percent of the voting-age African-American population, or 2,200,000 African-Americans, were disenfranchised. One out of every 13 African-Americans were unable to vote because of felony disenfranchisement, which is a rate more than 4 times greater than non-African-Americans. 7.4 percent of African-Americans were disenfranchised whereas 1.8 percent of non-African-Americans were. In 2016, in 4 States—Florida (23 percent), Kentucky (22 percent), Tennessee (21 percent), and Virginia (20 percent)—more than 1 in 5 African-Americans were unable to vote because of prior convictions. (10)Latino citizens are also disproportionately disenfranchised based upon their disproportionate representation in the criminal justice system. If current incarceration trends hold, the lifetime likelihood of incarceration for males born in 2001 is 17 percent for Latinos, in contrast to less than 6 percent for non-Latino White men. When analyzing the data across 10 States, Latinos generally have disproportionately higher rates of disenfranchisement compared to their presence in the voting age population. In 6 out of 10 States studied in 2003, Latinos constituted more than 10 percent of the total number of persons disenfranchised by State felony laws. In 4 States (California, 37 percent; New York, 34 percent; Texas, 30 percent; and Arizona, 27 percent), Latinos were disenfranchised by a rate of more than 25 percent. 
(11)Disenfranchising citizens who have been convicted of a criminal offense and who are living and working in the community serves no compelling State interest and hinders their rehabilitation and reintegration into society. (12)State disenfranchisement laws can suppress electoral participation among eligible voters by discouraging voting among family and community members of disenfranchised persons. Future electoral participation by the children of disenfranchised parents may be impacted as well. 
(13)The United States is the only Western democracy that permits the permanent denial of voting rights for individuals with felony convictions. 50703.Rights of citizensThe right of an individual who is a citizen of the United States to vote in any election for Federal office shall not be denied or abridged because that individual has been convicted of a criminal offense unless such individual is serving a felony sentence in a correctional institution or facility at the time of the election. 
50704.Enforcement 
(a)Attorney generalThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is necessary to remedy a violation of this subtitle. (b)Private right of action (1)In generalA person who is aggrieved by a violation of this subtitle may provide written notice of the violation to the chief election official of the State involved. 
(2)ReliefExcept as provided in paragraph (3), if the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation. (3)ExceptionIf the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation. 
50705.Notification of restoration of voting rights 
(a)State notification 
(1)NotificationOn the date determined under paragraph (2), each State shall notify in writing any individual who has been convicted of a criminal offense under the law of that State that such individual has the right to vote in an election for Federal office pursuant to the Democracy Restoration Act of 2019 and may register to vote in any such election and provide such individuals with any materials that are necessary to register to vote in any such election. (2)Date of notification (A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given on the date on which the individual— 
(i)is sentenced to serve only a term of probation; or (ii)is released from the custody of that State (other than to the custody of another State or the Federal Government to serve a term of imprisonment for a felony conviction). 
(B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a State court. (b)Federal notification (1)NotificationAny individual who has been convicted of a criminal offense under Federal law shall be notified in accordance with paragraph (2) that such individual has the right to vote in an election for Federal office pursuant to the Democracy Restoration Act of 2019 and may register to vote in any such election. 
(2)Date of notification 
(A)Felony convictionIn the case of such an individual who has been convicted of a felony, the notification required under paragraph (1) shall be given— (i)in the case of an individual who is sentenced to serve only a term of probation, by the Assistant Director for the Office of Probation and Pretrial Services of the Administrative Office of the United States Courts on the date on which the individual is sentenced; or 
(ii)in the case of any individual committed to the custody of the Bureau of Prisons, by the Director of the Bureau of Prisons, during the period beginning on the date that is 6 months before such individual is released and ending on the date such individual is released from the custody of the Bureau of Prisons. (B)Misdemeanor convictionIn the case of such an individual who has been convicted of a misdemeanor, the notification required under paragraph (1) shall be given on the date on which such individual is sentenced by a court established by an Act of Congress. 
50706.DefinitionsFor purposes of this subtitle: (1)Correctional institution or facilityThe term correctional institution or facility means any prison, penitentiary, jail, or other institution or facility for the confinement of individuals convicted of criminal offenses, whether publicly or privately operated, except that such term does not include any residential community treatment center (or similar public or private facility). 
(2)ElectionThe term election means— (A)a general, special, primary, or runoff election; 
(B)a convention or caucus of a political party held to nominate a candidate; (C)a primary election held for the selection of delegates to a national nominating convention of a political party; or 
(D)a primary election held for the expression of a preference for the nomination of persons for election to the office of President. (3)Federal officeThe term Federal office means the office of President or Vice President of the United States, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress of the United States. 
(4)ProbationThe term probation means probation, imposed by a Federal, State, or local court, with or without a condition on the individual involved concerning— (A)the individual’s freedom of movement; 
(B)the payment of damages by the individual; (C)periodic reporting by the individual to an officer of the court; or 
(D)supervision of the individual by an officer of the court. 50707.Relation to other laws (a)State laws relating to voting rightsNothing in this subtitle shall be construed to prohibit the States from enacting any State law which affords the right to vote in any election for Federal office on terms less restrictive than those established by this subtitle. 
(b)Certain Federal ActsThe rights and remedies established by this subtitle are in addition to all other rights and remedies provided by law, and neither rights and remedies established by this subtitle shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the National Voter Registration Act (52 U.S.C. 20501), or the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.). 50708.Federal prison fundsNo State, unit of local government, or other person may receive or use, to construct or otherwise improve a prison, jail, or other place of incarceration, any Federal funds unless that State, unit of local government, or person— 
(1)is in compliance with section 50703; and (2)has in effect a program under which each individual incarcerated in that person’s jurisdiction who is a citizen of the United States is notified, upon release from such incarceration, of that individual’s rights under section 50703. 
50709.Effective dateThis subtitle shall apply to citizens of the United States voting in any election for Federal office held on or after the date of the enactment of this Act. HSecuring and Heightening the Integrity of our Elections and Lawful Democracy 50801.Short titleThis subtitle may be cited as the Securing and Heightening the Integrity of our Elections and Lawful Democracy Act. 
50802.Election integritySubsection (d) of section 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) is amended by adding at the end the following new paragraph:  (27) (A)To coordinate cybersecurity efforts between the Department and political campaign committees in order to— 
(i)develop a program to update computer security at political campaign committees; (ii)share information on cybersecurity risks with such committees; 
(iii)provide guest lecturer programs in which professional computer security experts instruct campaign professionals on how best to defend against cybersecurity risks; and (iv)establish an Election Security Board of Advisors to make recommendations about securing elections against cybersecurity risks. 
(B)In this paragraph— (i)the term cybersecurity risk has the meaning given such term in section 227; and 
(ii)the term political campaign committee means— (I)a political committee under the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.), including a political committee of a national, State, or local political party; and 
(II)a campaign committee of a candidate for election for State or local office.. IE–Security Fellows 50901.Short titleThis subtitle may be cited as the E–Security Fellows Act. 
50902.E–Security Fellows Program to provide political campaign staff with training on best practices for election cybersecurity 
(a)Establishment and operation of programSubtitle C of title II of the Help America Vote Act of 2002 (52 U.S.C. 20981 et seq.) is amended— (1)by redesignating section 247 as section 248; and 
(2)by inserting after section 246 the following new section:  247.E–Security Fellows Program (a)Establishment and operation of ProgramThe Commission shall establish and operate a program to be known as the E–Security Fellows Program under which the Commission shall provide participating individuals who work on political campaigns with training in the best practices for election cybersecurity, including training in how to prevent and respond to cybersecurity threats and incidents which are targeted at political campaigns. 
(b)RegulationsThe Commission shall establish and operate the Program under this section in accordance with such regulations as the Commission may promulgate. (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2020 and each succeeding fiscal year.. 
(b)Clerical amendmentThe table of contents of such Act is amended— (1)by redesignating the item relating to section 247 as relating to section 248; and 
(2)by inserting after the item relating to section 246 the following new item:   Sec. 247. E–Security Fellows Program.. JDeceptive Practices and Voter Intimidation Prevention 51001.Short titleThis subtitle may be cited as the Deceptive Practices and Voter Intimidation Prevention Act of 2020. 
51002.FindingsCongress makes the following findings: (1)The right to vote by casting a ballot for one's preferred candidate is a fundamental right accorded to United States citizens by the Constitution, and the unimpeded exercise of this right is essential to the functioning of our democracy. 
(2)Historically, certain citizens, especially racial, ethnic, and language minorities, were prevented from voting because of significant barriers such as literacy tests, poll taxes, and property ownership requirements. (3)Some of these barriers were removed by the 15th, 19th, and 24th Amendments to the Constitution. 
(4)Despite the elimination of some of these barriers to the polls, the integrity of today's elections is threatened by newer tactics aimed at suppressing voter turnout. These tactics include deceptive practices, which involve the dissemination of false or misleading information intended to prevent voters from casting their ballots, prevent voters from voting for the candidate of their choice, intimidate the electorate, and undermine the integrity of the electoral process. (5)Furthermore, since the decision in Shelby County v. Holder in which the Supreme Court struck down the coverage formula used by the Voting Rights Act of 1965 to determine which States with a history of racial discrimination must affirmatively receive government permission before changing local voting laws, there have been Federal court decisions finding or affirming that States or localities intentionally discriminated against African Americans and other voters of color. 
(6)Denials of the right to vote, and deceptive practices designed to prevent members of racial, ethnic, and language minorities from exercising that right, are an outgrowth of discriminatory history, including slavery. Measures to combat denials of that right are a legitimate exercise of congressional power under article I, section 4 and article II, section 1 of, and the 14th and 15th Amendments to, the United States Constitution. (7)For the last few decades, there have been a number of instances of deceptive or intimidating practices aimed towards suppressing minority access to the voting booth that demonstrates the need for strengthened protections. 
(8)In addition, in at least one instance in 1990, thousands of voters reportedly received postcards providing false information about voter eligibility and warnings about criminal penalties for voter fraud. Most of the voters who received the postcards were African American. (9)During the 2004 elections, Native American voters in South Dakota reported being required to provide photographic identification in order to vote, despite the fact that neither State nor Federal law required such identification. 
(10)In the 2006 midterm elections, thousands of Latino voters received mailings warning them in Spanish that voting in a Federal election as an immigrant could result in incarceration—despite the fact that any immigrant who is a naturalized citizen of the United States has the same right to vote as any other citizen. (11)In 2008, fliers were distributed in predominantly African-American neighborhoods falsely warning that people with outstanding warrants or unpaid parking tickets could be arrested if they showed up at the polls on Election Day. In the same year, there were reports of people receiving text messages on Election Day asking them to wait until the following day to vote. 
(12)In 2012, there were reports of voters receiving calls falsely informing them that they could vote via telephone. (13)In the 2016 elections, there were reports of students receiving fliers stating that in order to vote in a local precinct, they had to pay to change their driver’s license and re-register vehicles in the city in which the precinct was located. 
(14)Those responsible for these and similar efforts should be held accountable, and civil and criminal penalties should be available to punish anyone who seeks to keep voters away from the polls by providing false information. (15)Moreover, the Federal Government should help correct such false information in order to assist voters in exercising their right to vote without confusion and to preserve the integrity of the electoral process. 
(16)The Federal Government has a compelling interest in protecting voters from confusion and undue influence and in preserving the integrity of its election process. Burson v. Freeman, 504 U.S. 191, 199 (1992). (17)The First Amendment does not preclude the regulation of some intentionally false speech, even if it is political in nature. As the Supreme Court of the United States has recognized, [t]hat speech is used as a tool for political ends does not automatically bring it under the protective mantle of the Constitution. For the use of the known lie as a tool is at once at odds with the premises of democratic government and with the orderly manner in which economic, social, or political change is to be effected … . Hence the knowingly false statement and the false statement made with reckless disregard of the truth, do not enjoy constitutional protection.. Garrison v. Louisiana, 379 U.S. 64, 75 (1964). 
51003.Prohibition on deceptive practices in Federal elections 
(a)ProhibitionSubsection (b) of section 2004 of the Revised Statutes (52 U.S.C. 10101(b)) is amended— (1)by striking No person and inserting the following: 
 
(1)In generalNo person; and (2)by inserting at the end the following new paragraphs: 
 
(2)False statements regarding Federal elections 
(A)ProhibitionNo person, whether acting under color of law or otherwise, shall, within 60 days before an election described in paragraph (5), by any means, including by means of written, electronic, or telephonic communications, communicate or cause to be communicated information described in subparagraph (B), or produce information described in subparagraph (B) with the intent that such information be communicated, if such person— (i)knows such information to be materially false; and 
(ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in paragraph (5). (B)Information describedInformation is described in this subparagraph if such information is regarding— 
(i)the time, place, or manner of holding any election described in paragraph (5); or (ii)the qualifications for or restrictions on voter eligibility for any such election, including— 
(I)any criminal penalties associated with voting in any such election; or (II)information regarding a voter's registration status or eligibility. 
(3)False statements regarding public endorsements 
(A)ProhibitionNo person, whether acting under color of law or otherwise, shall, within 60 days before an election described in paragraph (5), by any means, including by means of written, electronic, or telephonic communications, communicate, or cause to be communicated, a materially false statement about an endorsement, if such person— (i)knows such statement to be false; and 
(ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in paragraph (5). (B)Definition of materially falseFor purposes of subparagraph (A), a statement about an endorsement is materially false if, with respect to an upcoming election described in paragraph (5)— 
(i)the statement states that a specifically named person, political party, or organization has endorsed the election of a specific candidate for a Federal office described in such paragraph; and (ii)such person, political party, or organization has not endorsed the election of such candidate. 
(4)Hindering, interfering with, or preventing voting or registering to voteNo person, whether acting under color of law or otherwise, shall intentionally hinder, interfere with, or prevent another person from voting, registering to vote, or aiding another person to vote or register to vote in an election described in paragraph (5). (5)Election describedAn election described in this paragraph is any general, primary, run-off, or special election held solely or in part for the purpose of nominating or electing a candidate for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Commissioner from a Territory or possession.. 
(b)Private right of action 
(1)In generalSubsection (c) of section 2004 of the Revised Statutes (52 U.S.C. 10101(c)) is amended— (A)by striking Whenever any person and inserting the following: 
 
(1)Whenever any person; and (B)by adding at the end the following new paragraph: 
 
(2)Any person aggrieved by a violation of subsection (b)(2), (b)(3), or (b)(4) may institute a civil action for preventive relief, including an application in a United States district court for a permanent or temporary injunction, restraining order, or other order. In any such action, the court, in its discretion, may allow the prevailing party a reasonable attorney’s fee as part of the costs.. (2)Conforming amendments (A)Subsection (e) of section 2004 of the Revised Statutes (52 U.S.C. 10101(e)) is amended by striking subsection (c) and inserting subsection (c)(1). 
(B)Subsection (g) of section 2004 of the Revised Statutes (52 U.S.C. 10101(g)) is amended by striking subsection (c) and inserting subsection (c)(1). (c)Criminal penalties (1)Deceptive actsSection 594 of title 18, United States Code, is amended— 
(A)by striking Whoever and inserting the following:  (a)IntimidationWhoever; 
(B)in subsection (a), as inserted by subparagraph (A), by striking at any election and inserting at any general, primary, run-off, or special election; and (C)by adding at the end the following new subsections: 
 
(b)Deceptive acts 
(1)False statements regarding Federal elections 
(A)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, within 60 days before an election described in subsection (e), by any means, including by means of written, electronic, or telephonic communications, to communicate or cause to be communicated information described in subparagraph (B), or produce information described in subparagraph (B) with the intent that such information be communicated, if such person— (i)knows such information to be materially false; and 
(ii)has the intent to mislead voters, or the intent to impede or prevent another person from exercising the right to vote in an election described in subsection (e). (B)Information describedInformation is described in this subparagraph if such information is regarding— 
(i)the time or place of holding any election described in subsection (e); or (ii)the qualifications for or restrictions on voter eligibility for any such election, including— 
(I)any criminal penalties associated with voting in any such election; or (II)information regarding a voter's registration status or eligibility. 
(2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both. (c)Hindering, interfering with, or preventing voting or registering To vote (1)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, to corruptly hinder, interfere with, or prevent another person from voting, registering to vote, or aiding another person to vote or register to vote in an election described in subsection (e). 
(2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both. (d)AttemptAny person who attempts to commit any offense described in subsection (a), (b)(1), or (c)(1) shall be subject to the same penalties as those prescribed for the offense that the person attempted to commit. 
(e)Election describedAn election described in this subsection is any general, primary, run-off, or special election held solely or in part for the purpose of nominating or electing a candidate for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Commissioner from a Territory or possession.. (2)Modification of penalty for voter intimidationSection 594(a) of title 18, United States Code, as amended by paragraph (1), is amended by striking fined under this title or imprisoned not more than one year and inserting fined not more than $100,000, imprisoned for not more than 5 years. 
(3)Sentencing guidelines 
(A)Review and amendmentNot later than 180 days after the date of enactment of this Act, the United States Sentencing Commission, pursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to persons convicted of any offense under section 594 of title 18, United States Code, as amended by this section. (B)AuthorizationThe United States Sentencing Commission may amend the Federal Sentencing Guidelines in accordance with the procedures set forth in section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had not expired. 
(4)Payments for refraining from votingSubsection (c) of section 11 of the Voting Rights Act of 1965 (52 U.S.C. 10307) is amended by striking either for registration to vote or for voting and inserting for registration to vote, for voting, or for not voting. 51004.Corrective action (a)Corrective action (1)In generalIf the Attorney General receives a credible report that materially false information has been or is being communicated in violation of paragraphs (2) and (3) of section 2004(b) of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 51003(a), and if the Attorney General determines that State and local election officials have not taken adequate steps to promptly communicate accurate information to correct the materially false information, the Attorney General shall, pursuant to the written procedures and standards under subsection (b), communicate to the public, by any means, including by means of written, electronic, or telephonic communications, accurate information designed to correct the materially false information. 
(2)Communication of corrective informationAny information communicated by the Attorney General under paragraph (1)— (A)shall— 
(i)be accurate and objective; (ii)consist of only the information necessary to correct the materially false information that has been or is being communicated; and 
(iii)to the extent practicable, be by a means that the Attorney General determines will reach the persons to whom the materially false information has been or is being communicated; and (B)shall not be designed to favor or disfavor any particular candidate, organization, or political party. 
(b)Written procedures and standards for taking corrective action 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall publish written procedures and standards for determining when and how corrective action will be taken under this section. (2)Inclusion of appropriate deadlinesThe procedures and standards under paragraph (1) shall include appropriate deadlines, based in part on the number of days remaining before the upcoming election. 
(3)ConsultationIn developing the procedures and standards under paragraph (1), the Attorney General shall consult with the Election Assistance Commission, State and local election officials, civil rights organizations, voting rights groups, voter protection groups, and other interested community organizations. (c)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General such sums as may be necessary to carry out this subtitle. 
51005.Reports to Congress 
(a)In generalNot later than 180 days after each general election for Federal office, the Attorney General shall submit to Congress a report compiling all allegations received by the Attorney General of deceptive practices described in paragraphs (2), (3), and (4) of section 2004(b) of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 51003(a), relating to the general election for Federal office and any primary, run-off, or a special election for Federal office held in the 2 years preceding the general election. (b)Contents (1)In generalEach report submitted under subsection (a) shall include— 
(A)a description of each allegation of a deceptive practice described in subsection (a), including the geographic location, racial and ethnic composition, and language minority-group membership of the persons toward whom the alleged deceptive practice was directed; (B)the status of the investigation of each allegation described in subparagraph (A); 
(C)a description of each corrective action taken by the Attorney General under section 51004(a) in response to an allegation described in subparagraph (A); (D)a description of each referral of an allegation described in subparagraph (A) to other Federal, State, or local agencies; 
(E)to the extent information is available, a description of any civil action instituted under section 2004(c)(2) of the Revised Statutes (52 U.S.C. 10101(c)(2)), as added by section 51003(b), in connection with an allegation described in subparagraph (A); and (F)a description of any criminal prosecution instituted under section 594 of title 18, United States Code, as amended by section 51003(c), in connection with the receipt of an allegation described in subparagraph (A) by the Attorney General. 
(2)Exclusion of certain information 
(A)In generalThe Attorney General shall not include in a report submitted under subsection (a) any information protected from disclosure by rule 6(e) of the Federal Rules of Criminal Procedure or any Federal criminal statute. (B)Exclusion of certain other informationThe Attorney General may determine that the following information shall not be included in a report submitted under subsection (a): 
(i)Any information that is privileged. (ii)Any information concerning an ongoing investigation. 
(iii)Any information concerning a criminal or civil proceeding conducted under seal. (iv)Any other nonpublic information that the Attorney General determines the disclosure of which could reasonably be expected to infringe on the rights of any individual or adversely affect the integrity of a pending or future criminal investigation. 
(c)Report made publicOn the date that the Attorney General submits the report under subsection (a), the Attorney General shall also make the report publicly available through the internet and other appropriate means. 51006.SeverabilityIf any provision of this subtitle or any amendment made by this subtitle, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this subtitle and the amendments made by this subtitle, and the application of the provisions and amendments to any person or circumstance, shall not be affected by the holding. 
KElection Day Holiday 
51101.Short titleThis subtitle may be cited as the Election Day Holiday Act of 2020. 51102.Treatment of Election Day in same manner as legal public holiday for purposes of Federal employmentFor purposes of any law relating to Federal employment, the Tuesday next after the first Monday in November in 2020 and each even-numbered year thereafter shall be treated in the same manner as a legal public holiday described in section 6103 of title 5, United States Code. 
51103.Sense of Congress regarding treatment of day by private employersIt is the sense of Congress that private employers in the United States should give their employees a day off on the Tuesday next after the first Monday in November in 2020 and each even-numbered year thereafter to enable the employees to cast votes in the elections held on that day. LStop Automatically Voiding Eligible Voters Off Their Enlisted Rolls in States 51201.Short titleThis subtitle may be cited as the Stop Automatically Voiding Eligible Voters Off Their Enlisted Rolls in States Act or the Save Voters Act. 
51202.Conditions for removal of voters from list of registered voters 
(a)Conditions describedThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 8 the following new section:  8A.Conditions for removal of voters from official list of registered voters (a)Verification on basis of objective and reliable evidence of ineligibility (1)Requiring verificationNotwithstanding any other provision of this Act, a State may not remove the name of any registrant from the official list of voters eligible to vote in elections for Federal office in the State unless the State verifies, on the basis of objective and reliable evidence, that the registrant is ineligible to vote in such elections. 
(2)Factors not considered as objective and reliable evidence of ineligibilityFor purposes of paragraph (1), the following factors, or any combination thereof, shall not be treated as objective and reliable evidence of a registrant’s ineligibility to vote: (A)The failure of the registrant to vote in any election. 
(B)The failure of the registrant to respond to any notice sent under section 8(d), unless the notice has been returned as undeliverable. (C)The failure of the registrant to take any other action with respect to voting in any election or with respect to the registrant’s status as a registrant. 
(b)Notice after removal 
(1)Notice to individual removed 
(A)In generalNot later than 48 hours after a State removes the name of a registrant from the official list of eligible voters for any reason, the State shall send notice of the removal to the former registrant, and shall include in the notice the grounds for the removal and information on how the former registrant may contest the removal or be reinstated, including a telephone number for the appropriate election official. (B)ExceptionsSubparagraph (A) does not apply in the case of a registrant— 
(i)who sends written confirmation to the State that the registrant is no longer eligible to vote in the registrar’s jurisdiction in which the registrant was registered; or (ii)who is removed from the official list of eligible voters by reason of the death of the registrant. 
(2)Public noticeNot later than 48 hours after conducting any general program to remove the names of ineligible voters from the official list of eligible voters (as described in section 8(a)(4)), the State shall disseminate a public notice through such methods as may be reasonable to reach the general public (including by publishing the notice in a newspaper of wide circulation or posting the notice on the websites of the appropriate election officials) that list maintenance is taking place and that registrants should check their registration status to ensure no errors or mistakes have been made. The State shall ensure that the public notice disseminated under this paragraph is in a format that is reasonably convenient and accessible to voters with disabilities, including voters who have low vision or are blind.. (b)Conditions for transmission of notices of removalSection 8(d) of such Act (52 U.S.C. 20507(d)) is amended by adding at the end the following new paragraph: 
 
(4)A State may not transmit a notice to a registrant under this subsection unless the State obtains objective and reliable evidence (in accordance with the standards for such evidence which are described in section 8A(a)(2)) that the registrant has changed residence to a place outside the registrar’s jurisdiction in which the registrant is registered.. (c)Conforming amendments (1)National Voter Registration Act of 1993Section 8(a) of such Act (52 U.S.C. 20507(a)) is amended— 
(A)in paragraph (3), by striking provide and inserting subject to section 8A, provide; and (B)in paragraph (4), by striking conduct and inserting subject to section 8A, conduct. 
(2)Help America Vote Act of 2002Section 303(a)(4)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(4)(A)) is amended by striking , registrants and inserting , and subject to section 8A of such Act, registrants. (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
MVoteSafe 
51301.Short titleThis subtitle may be cited as the VoteSafe Act of 2020. 51302.FindingsCongress finds the following: 
(1)The right to vote is the foundation of American democracy. Voting provides the citizenry with a vital check on their elected officials and grants people the political power necessary to exercise and defend the rights guaranteed by the United States Constitution. (2)The Elections Clause of the United States Constitution gives Congress sweeping power to regulate the time, place, and manner of Federal elections (Article I, section 4 of the Constitution of the United States; see also Arizona v. Inter Tribal Council of Arizona, Inc., 570 U.S. 1 (2013)). Congress also has enforcement power under the Fourteenth and Fifteenth Amendments of the Constitution of the United States.  
(3)As Dr. Martin Luther King, Jr., explained in a speech delivered on May 17, 1957, So long as I do not firmly and irrevocably possess the right to vote I do not possess myself. I cannot make up my mind—it is made up for me. I cannot live as a democratic citizen, observing the laws I have helped to enact—I can only submit to the edict of others.. (4)The right to vote was not guaranteed to all Americans at our Nation’s founding. The ratification of the Fifteenth and Nineteenth Amendments, the civil rights movement’s struggle for justice and equality, and the enactment of the Voting Rights Act of 1965 and its subsequent amendments succeeded in expanding access to the franchise. 
(5)Unfortunately, the barriers faced by voters who have historically experienced the greatest obstacles to voting are exacerbated by the coronavirus (COVID–19) pandemic.  (6)Strategies to mitigate the spread of COVID–19 include social distancing, a practice that requires individuals to maintain a distance between themselves and other people in order to avoid acquiring or transmitting the virus. The need to embrace such precautions will require States to quickly modify voting processes to minimize person-to-person contact. 
(7)Voting by mail is a critical part of the solution and must be expanded as quickly as possible, not simply as a means of ensuring access during public health emergencies, but also as a means of expanding access to the franchise to those whose work, health, or ability to access the ballot may be limited. (8)However, safe and secure in-person voting remains vitally important for large groups of voters, including voters with disabilities, language minority voters, American Indian and Alaska Native voters, and African-American voters.  
(9)The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) require that individuals with disabilities have equal access to every aspect of the voting process. Vote-by-mail poses various accessibility challenges for voters with disabilities, including blind, low-vision, or other print-disabled voters who may require in-person voting or assistive technology in order to privately and independently mark their ballots. Remedies for voters with disabilities require an investment of resources to ensure State and local election websites, online voter registration portals, and vote-by-mail systems are accessible; that in-person voting locations permit a safe, dignified, and accessible voting experience; and that the right of voters with disabilities to a secret ballot is not sacrificed due to the pandemic. (10)Language minority voters face unique barriers to voting that require additional resources and support to ensure full and equal access, including additional resources to ensure local compliance with the language minority voting protections in section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503) and greater language assistance services, including additional bilingual or multilingual poll workers and election workers.  
(11)American Indian and Alaska Native voters face unique obstacles in a vote-by-mail system. Tribal communities in rural areas often do not have traditional residential mailing addresses and have limited access to transportation. Tribal members have distant rural post offices, slow mail routes, limited numbers of post office operation, and too few post office boxes. As a result, rural Tribal communities require distinct voting accommodations to ensure participation in a vote-by-mail system. (12)Finally, in-person voting holds great significance for African-American voters, for whom the right to vote was hard won. African Americans have been excluded from the franchise through State and local laws, poll taxes, voting literacy tests, physical violence, and lynchings. For many African-American voters today, casting a ballot at one’s polling place is a solemn ritual that honors those who sacrificed their safety and their lives in order to secure the right to vote. However, COVID–19 poses substantial risks to the African-American population and has infected and killed African Americans in the United States at disproportionately high rates, highlighting longstanding inequalities in resources and access to health care.  
(13)Social distancing designed to curb the COVID–19 pandemic will also greatly impact in-person voter registration efforts, including voter registration drives and voter registration services required by the National Voter Registration Act. Many government offices, like State departments of motor vehicles, are currently closed to in-person traffic and are likely to remain closed for an indefinite period of time in 2020. (14)Therefore, it is appropriate for Congress to expand no-excuse absentee vote-by-mail while also ensuring the safety and accessibility of in-person voting and voter registration during exigent circumstances, including the current pandemic. 
51303.Requirements for no-excuse absentee voting, early in-person voting, and plan to ensure polling places implement CDC guidance for Federal elections in 2020 
(a)Applicable Federal electionFor purposes of this section, the term applicable Federal election means any election for Federal office which occurs on or after the date that is 60 days after the date of the enactment of this Act and before January 1, 2023. (b)RequirementsIn the case of any applicable Federal election, each State and local jurisdiction shall— 
(1)permit no-excuse mail-in absentee voting as described in subsection (c); (2)maintain an early in-person voting period as described in subsection (d); and 
(3)establish a plan as described in subsection (e) with respect to in-person voting, including during early voting periods and on the day of the election.  (c)No-Excuse mail-In absentee voting (1)In generalNo-excuse mail-in absentee voting meets the requirements described in this subsection with respect to an applicable Federal election, if the State— 
(A)provides a no-excuse mail-in ballot to every registered voter who requests such a ballot (or, in the case of any State that does not register voters, to every individual who is eligible to vote and requests such a ballot); (B)allows voters to request a mail-in ballot online; 
(C)if the State requires a signature for absentee ballots, allows voters to sign the ballot by providing a mark or signature stamp or by providing a signature with the use of an assistant because of age, disability, or other need;  (D)accepts and counts ballots received before the State’s certification deadline if the ballot— 
(i)is postmarked by the date of the election; or (ii)includes an indication that it was mailed by the date of the election;  
(E)provides a pre-paid and self-sealing return envelope for each ballot furnished by mail; (F)beginning with the date that is 45 days before the date of the election and ending with the time that polls close on the date of the election, provides in-person, secured drop boxes;  
(G)before discarding any absentee ballot for error or technicalities (including the failure to meet any signature matching requirement that is unrelated to voter qualification)— (i)notifies the voter of any such defects; and 
(ii)provides the voter an opportunity to cure such defects that— (I)is uniform among all voters in the State; and 
(II)in the case of any error relating to a signature requirement, meets the requirements of paragraph (2); (H)in the case of any voter with disabilities— 
(i)provides the voter with access to Remote Access Vote By Mail (RAVBM) systems, ballot marking software, and screen reading software; and  (ii)allows the voter to receive assistance from a person of their choosing to complete and submit a mail-in ballot; and 
(I)ensures adequate support for language minority voters, including multilingual versions of vote-by-mail materials and language assistance services.  (2)Requirements relating to signature defectsThe requirements of this paragraph relating to any defect described in paragraph (1)(G)(ii)(II) are the following: 
(A)Except as provided in subparagraph (B), the voter shall be allowed to cure the defect through the same form of communication with respect to which the notice of such defect is provided. (B)In any case in which a required signature is missing, the voter shall be provided an opportunity to provide such signature on a form provided by the State. 
(C)Any determination of the validity of the ballot shall be made by a group of 2 or more election officials. (D)The voter shall have the opportunity to appeal any rejection of the ballot based on the defect. 
(d)Early in-Person voting periodThe early in-person voting period described in this subsection with respect to an applicable Federal election is a period of at least 20 days. Such period must include at least one Saturday and one Sunday. For each day of early in-person voting during such period, polls must be open for a minimum of 10 hours, including hours before and after the standard work day.  (e)Plan To implement CDC guidance (1)In generalThe requirement described in this subsection with respect to in person voting is met if the State establishes a plan to ensure that polling places are implementing Centers for Disease Control and Prevention guidance relating to COVID–19 preparedness. Such plan must be finalized and approved by the State within 30 days of the date of enactment of this Act. 
(2)Minimum requirementsAt a minimum, a State plan established under this subsection must include a plan— (A)to keep as many voting locations as possible open during the pandemic; 
(B)to prepare polling locations to implement social distancing protocols in lines and at voting booths; (C)to provide sufficient quantities of hygiene and cleaning supplies at polling locations; 
(D)to increase the number of— (i)paper ballots and provisional ballots (including the numbers of such ballots that are translated, multilingual, or in-language ballots) available at each polling place; and 
(ii)disposable ballot marking utensils available at each polling place;  (E)to provide masks and other personal protective equipment to poll workers; 
(F)to provide additional compensation to poll workers during the pandemic; (G)to increase the number of poll workers who can reliably staff voting locations;  
(H)to provide training to poll workers on pandemic conditions and COVID–19 preparedness; and (I)to educate voters on changes to procedures or voting opportunities during the pandemic. 
(f)Private right of actionAny person aggrieved by a violation of paragraph (1) or (2) of subsection (a) (relating to requirements for no-excuse mail-in absentee voting and early in-person voting period) may bring an action for all appropriate remedies, including injunctive relief and compensatory and punitive damages, in a Federal district court of competent jurisdiction. (g)Payments to States To carry out requirements (1)In generalThe Election Assistance Commission shall make a payment to each State to carry out the requirements under this section. Such payments shall be made not later than 30 days after the date of enactment of this Act. 
(2)Amount of payment 
(A)In generalThe amount of payment made to a State under this subsection shall be the voting age population proportion amount described in subparagraph (B). (B)Voting age population proportion amount (i)In generalThe voting age population proportion amount described in this paragraph is the product of— 
(I)the amount made available for payments under paragraph (3) section; and (II)the voting age population proportion for the State (as defined in clause (ii)). 
(ii)Voting age population proportion definedThe term voting age population proportion means, with respect to any State, the amount equal to the quotient of— (I)the voting age population of the State (as determined by the most recent American Community Survey conducted by the Bureau of the Census); and 
(II)the total voting age population of all States (as determined by the most recent American Community Survey conducted by the Bureau of the Census). (3)FundingThere are authorized to be appropriated to make payments under this subsection $2,500,000,000 for fiscal year 2022. 
51304.Grants to promote safe, accessible, and efficient in-person voting 
(a)In generalSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following:  VIIGrant Program To Promote Safe, Accessible, and Efficient In-Person Voting 297.Payments to States (a)In generalThe Commission shall make a payment to each eligible State (as described in section 298(a)). Such payments shall be made not later than 30 days after the date of enactment of this part. 
(b)Use of fundsAn eligible State shall use the payment received under this part to carry out one or more of the authorized activities described in section 298(b) with respect to elections for Federal office. (c)Amount of payment (1)In generalThe amount of payment made to an eligible State under this section shall be the voting age population proportion amount described in paragraph (2) plus any additional amount determined by the Commission under paragraph (3). 
(2)Voting age population proportion amount 
(A)In generalThe voting age population proportion amount described in this paragraph is the product of— (i)the aggregate amount made available for payments under this section minus the total of all of the additional payment amounts determined under paragraph (3); and 
(ii)the voting age population proportion for the State (as defined in subparagraph (B)). (B)Voting age population proportion definedThe term voting age population proportion means, with respect to an eligible State, the amount equal to the quotient of— 
(i)the voting age population of the State (as determined by the most recent American Community Survey conducted by the Bureau of the Census); and (ii)the total voting age population of all States (as determined by the most recent American Community Survey conducted by the Bureau of the Census). 
(3)Determination of additional amount based on needs of voting age population in StateThe Commission shall, with respect to each eligible State, determine an amount of payment for the State in addition to the amount determined under paragraph (2) based on the needs of the voting age population in the State. In determining such additional amount of payment with respect to an eligible State, the Commission shall take into account— (A)the number of individuals with income below 250 percent of the poverty line applicable to a family of the size involved (as determined under section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))); 
(B)the number of individuals in the voting age population of the State covered by section 203 of the Voting Rights Act (52 U.S.C. 10503); (C)the number of individuals with a disability as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102); 
(D)the number of individuals who live in a nonmetropolitan area (as determined by the Bureau of the Census); and (E)the number of individuals who belong to an Indian tribe (as such term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)). 
(4)Distribution of funds to units of local governmentAt least 70 percent of funds provided to a State under this part shall be distributed to units of local government to carry out one or more of the authorized activities described in section 298(b) with respect to elections for Federal office.  298.Eligibility for payment; authorized activities (a)In generalEach State that desires to receive a payment under this part shall submit a certification of intent to use such funds for at least one of the authorized activities described in subsection (b) with respect to elections for Federal office. 
(b)Authorized activities describedFunds provided under this part shall be used for one or more of the following authorized activities: (1)Funding to ensure elections are accessible during pandemicEnsuring voters can safely access polling sites during the COVID–19 pandemic, including— 
(A)expanding the number of voting locations, as well as the days and hours of early in-person voting; (B)providing mobile voting centers and temporary voting stations, including advance notice of schedule and locations; 
(C)increasing the ratio of machines and poll workers to voters in each precinct;  (D)preparing polling locations to implement social distancing protocols in lines and voting booths; 
(E)providing sufficient quantities of hygiene and cleaning supplies, including materials to sanitize voting machines after each use; (F)increasing the number of paper ballots available at each polling location;  
(G)providing masks, gloves, and other personal protective equipment to poll workers; (H)increasing pay for poll workers during the COVID–19 pandemic; and 
(I)providing voter education on changes or improvements to election procedures, accessibility, or voting opportunities during the pandemic. (2)Funding to ensure elections are accessible to individuals with disabilities during pandemicEnsuring voters can safely register, access polling sites, and vote by mail during the COVID–19 pandemic, in accordance with this Act, the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the Voting Accessibility for the Elderly and Handicapped Act (42 U.S.C. 1973ee et seq.), and other applicable law, by improving polling place accessibility and providing accommodations for individuals with disabilities, including— 
(A)purchasing Remote Access Vote By Mail (RAVBM) systems, ballot marking devices and software, and screen reading software, and making them available to voters with disabilities; (B)equipping polling locations with technologies that enable individuals with disabilities to privately and independently mark, verify, and cast their ballots, including through the availability of ballot marking devices, headsets, controllers, and other assistive devices;  
(C)making permanent or temporary modifications to render polling places accessible; (D)ensuring appropriate polling place siting to avoid locations that pose higher health risks to the public; 
(E)conducting analysis on polling place reconfiguration to account for social distancing and implementing changes; (F)providing training for poll workers on how to best serve individuals during the pandemic, including specialized training for serving individuals with disabilities; 
(G)assessing the accessibility of election websites and remediating any accessibility problems to ensure voter information is clear and accessible; and (H)providing fully accessible online voter registration services.  
(3)Funding to ensure continuing protections for language minority votersEnsuring continuing protections for language minority voters, including— (A)ensuring compliance with section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503)— 
(i)with respect to vote-by-mail and new voter registration procedures; and (ii)with respect to voting materials (as such term is defined in such section);  
(B)ensuring adequate support for such individuals (including for language minority voters who do not reside in jurisdictions covered by section 203 of the Voting Rights Act), including through—  (i)language assistance hotlines in covered languages; 
(ii)phone interpretation and interpreter services; (iii)funding to produce, print, and distribute multi-lingual versions of materials; 
(iv)enhancing in-language media advertising regarding polling place changes; (v)recruiting and hiring bilingual or multilingual election workers; and 
(vi)enhancing in-language media advertising regarding procedures for obtaining and returning mail-in ballots; and (C)providing voter education on activities carried out under this paragraph. 
(4)Funding to ensure voting access by American Indian and Alaska Native voters and rural votersEnsuring voting access American Indian and Alaska Native voters and rural voters, including— (A)ensuring polling place availability within 20 miles of where voters live; 
(B)providing transportation services for American Indian, Alaska Native, and rural voters to reach their nearest polling location; (C)establishing polling places in Indian country, as defined in section 1151 of title 18, United States Code, and on any land in Alaska owned pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), that are open for voting days and hours commensurate with polling place days and hours in urban areas within the State; 
(D)giving Indian tribes, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304), authority to designate buildings that can be used as a residential address for voter registration and for physical sites for ballot pickup, drop-off, and collection; (E)offering information in unwritten languages or languages not widely used in written form, in consultation with relevant Tribal governments; 
(F)collecting ballots from remote polling locations, ballot collection boxes, and tribally designated buildings; (G)carrying out any activities permitted under paragraph (2) to improve accessibility for American Indian and Alaska Native voters with disabilities; and 
(H)providing voter education on the activities carried out under this paragraph. (5)Curbside votingThe implementation and promotion of curbside voting to allow individuals to pick up ballots, complete them, and return them to a poll worker from their vehicles. 
(6)Funding to meet maximum wait time standard at polling locations 
(A)In generalThe implementation of standards that reduce wait times at polling locations.  (B)Certification requirementIn the case where the State uses funds for purposes described in subparagraph (A) with respect to an election for Federal office, the State shall certify to the Commission within 120 days of the election that wait time standards were met in the State with respect to such election.  
(7)Funding for publication of wait times 
(A)In generalThe development or implementation of an accessible, web-based platform for the publication of wait times for voting in Federal elections.  (B)RequirementIf a State uses funds for a purpose described in subparagraph (A), the State shall take reasonable steps before using such platform in an election for Federal office— 
(i)to provide advance training to election workers regarding use of the platform;  (ii)to notify voters of the platform; and 
(iii)to test and verify the security and functionality of the platform. (8)Methods to improve line managementImplementing standards to improve line management systems and polling place management. 
(9)Standards for training and recruitment of poll workersProviding for the training and recruitment of poll workers, including— (A)developing poll worker training curricula and standards for serving individuals with disabilities and language minority voters; 
(B)ensuring that poll workers receive training, which— (i)may include remote training; and  
(ii)may cover applicable Federal and State laws and regulations, recent changes in election laws and processes, election security and cyber vulnerabilities, ballot reviews, incident response, polling accessibility for language minorities and individuals with disabilities, and COVID–19 preparedness; (C)expanding the number of election workers hired;  
(D)hiring individuals to serve as election workers from among high school and college students and, where feasible, compensating such individuals with course credits; and (E)hiring work-eligible non-citizens to satisfy the need for bilingual poll workers, where language assistance is required by law.  
(10)Improving access to voter registrationImproving access to voter registration, including— (A)authorizing and implementing same day registration; 
(B)ensuring that online voter registration systems are in place and have the capacity to process registration applications electronically; (C)expanding online voter registration systems to allow use by the maximum number of individuals, including— 
(i)by allowing individuals to register to vote without records in the department of motor vehicle system of the State by submitting their signatures online; (ii)by digitally uploading a picture of the required signature; 
(iii)by allowing individuals to provide the required signature when voting at the polls or when returning a mail-in ballot; or  (iv)by allowing individual to provide a required signature with a mark or signature stamp or through the use of an assistant because of age, disability, or other need;  
(D)sending a voter registration mailer, including a blank voter registration application, a self-sealing prepaid return envelope, and instructions on additional methods to register if the mailer is not accessible, to all eligible individuals with State records who are not currently registered to vote; and  (E)testing capacity to ensure that existing online voter registration systems can withstand the likely increase in usage.  
(c)Interagency consultationNot later than 15 days after the date of enactment of this part, the Commission shall— (1)consult with the Centers for Disease Control and Prevention on preventing transmission of COVID–19 at polling places and election offices; and 
(2)consult with the Civil Rights Division of the Department of Justice to ensure changes to voting procedures made pursuant to this part are nondiscriminatory and comply with applicable Federal laws, including this Act, the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), the Voting Accessibility for the Elderly and Handicapped Act (42 U.S.C. 1973ee et seq.), the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), the National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.), and the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.). 299.Funding; reports (a)In generalThere is authorized to be appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2022, for making payments under this part, $2,500,000,000. Such amount shall be in addition to other amounts otherwise available for such purposes. 
(b)ReportsNot later than one year after the applicable election for which a payment was provided under this part, each eligible State that received such funds shall submit a report to the Commission on the activities conducted using such payment and to substantiate authorized activities described in section 298(b) carried out using such funds. Not later than 30 days after receipt of such reports, the Commission shall transmit such reports to the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives.. (b)Clerical amendmentsThe table of contents of such Act is amended by inserting after the item relating to section 296 the following: 
 
 
Part VII—Grant Program To Protect In-Person Voting  
Sec. 297. Payments to States.  
Sec. 298. Eligibility for payment; authorized activities.  
Sec. 299. Funding; reports.. 
VISafe, Accountable, Fair, Effective Justice 
60101.Short titleThis title may be cited as the Safe, Accountable, Fair, Effective Justice Act or the SAFE Justice Act.  AIdentifying and Reducing Over-Federalization and Over-Criminalization By Respecting the Balance of Powers Among the States and the Federal Government 60111.Compilation and publication of criminal offenses to provide fair notice to address over-federalization (a)Compilation and publication of criminal offensesNot later than 180 days after the date of the enactment of this Act, and every year thereafter, the Attorney General shall, in consultation with relevant entities within the executive branch, including independent regulatory agencies, compile a publicly available and free of charge listing of— 
(1)the various Federal law violations that carry criminal penalties;  (2)location/citation of the violation;  
(3)the potential criminal penalty for a violation; and  (4)the mens rea required for the offense. To ensure that individuals have fair notice of prohibited conduct and the criminal penalties they bring, the Attorney General shall publicize the existence of this database and publish the database on the Department of Justice website. 
(b)Oversight To address over-FederalizationEach executive branch agency must obtain the express prior approval of the Attorney General for each added criminal penalty resulting from agency regulation.  60112.Procedures to reduce over-federalization (a)In generalNot later than 180 days after the date of the enactment of this Act, in order to reduce over-federalization and over-incarceration, the Attorney General shall create and implement procedures— 
(1)to provide coordination by Federal prosecutors and law enforcement agencies with other Federal agencies to determine— (A)whether unlawful conduct that involves the administrative competencies of other Federal agencies is best addressed by civil sanctions or criminal charges; and  
(B)if such conduct is best addressed by criminal charges, whether diversion or criminal prosecution is more appropriate; and  (2)to provide coordination by Federal prosecutors and law enforcement agencies with State prosecutors and law enforcement agencies to reduce duplicative Federal prosecutions of the same offender for the same conduct that may be prosecuted at the State level.  
(b)Report by inspector generalNot later than 1 year after the date of the enactment of this Act, the Inspector General of the Department of Justice shall report to the Congress, for the period beginning on the date of the enactment of this Act and ending as closely as feasible to the date on which the report is made, on— (1)the number of cases referred from law enforcement or other agencies for Federal prosecution in which the alleged unlawful conduct involved a violation of a regulation promulgated by a Federal agency other than the Department of Justice; or  
(2)the number of cases accepted for Federal prosecution— (A)by judicial district;  
(B)by mens rea;  (C)by penalty imposed;  
(D)by costs;  (3)the estimated Federal correctional costs of those cases in prison bed-years;  
(4)the number of cases declined for Federal prosecution; and  (5)the number of cases accepted for Federal prosecution by offense by judicial district, including the offense’s mens rea and criminal penalty imposed.  
60113.Procedures to reduce pretrial detention 
(a)Guidance by attorney generalNot later than 180 days after the date of the enactment of this Act, the Attorney General, in consultation with the Criminal Law Committee of the Judicial Conference of the United States, the United States Probation and Pretrial Services, and a Federal public or community defender from the Defender Services Advisory Group, shall create and implement procedures to reduce over-incarceration due to the unnecessary use of pretrial detention in certain cases in order to— (1)reduce overcrowding of pretrial detention facilities; and  
(2)reduce the cost of pretrial detention.  (b)Considerations To be taken into account in creating proceduresIn carrying out subsection (a), the Attorney General and the Director of the United States Courts shall take into consideration in creating and implementing their respective procedures— 
(1)whether in Federal cases a summons instead of an arrest should be the default procedure;  (2)whether in some or most cases where a summons would not be sufficient, other least restrictive alternatives would be preferable to pretrial detention;  
(3)the need to avoid seeking bonds that offenders are unable to meet, which is tantamount to seeking pretrial detention;  (4)the extent to which pretrial detention results from the disproportionate pretrial detention of individuals with fewer economic means;  
(5)the impact of pretrial detention on loss of employment and housing; and  (6)the need to avoid pretrial detention that is not necessary to ensure the appearance of the defendant as required and the safety of the public as required under section 3142 of title 18, United States Code.  
(c)Report by inspector generalNot later than 1 year after the date of the enactment of this Act, the Inspector General of the Department of Justice shall report to the Congress on the procedures created under this section, and address whether and to what extent those procedures are likely to accomplish their intended purposes. In the report, the Inspector General may include recommendations for further changes in procedures that would better accomplish the purposes set forth in subsection (a), taking into account the considerations described in subsection (b).  60114.Annual review and reports of the citizen complaint processThe Office of the Inspector General shall— 
(1)conduct an annual review of citizen complaints to determine whether the Office of Professional Responsibility has taken appropriate disciplinary measures against prosecutors who have mishandled cases or engaged in misconduct; and  (2)publish in a report to Congress each case in which any judge or court has found that a prosecutor or law enforcement officer engaged in misconduct, whether such a finding resulted in reversal, vitiation, or vacatur of a conviction or sentence.  
60115.Focusing Federal criminal penalties for simple possession to places of special Federal interest in recognition of the balance of power between the Federal Government and the StatesSection 404 of the Controlled Substances Act (21 U.S.C. 844) is amended by inserting after It shall be unlawful for any person each place it appears the following: within the special maritime and territorial jurisdiction of the United States (as defined for the purposes of title 18, United States Code).  BCreating a Performance-Incentive Funding Program 60201.Calculation of savings (a)Calculation of revocation baseline (1)General ruleThe Director of the Administrative Office of the United States Courts, in consultation with the Director of the Bureau of Prisons and the United States Sentencing Commission, shall calculate for each Federal judicial district a baseline revocation rate.  
(2)Method of calculationThe baseline revocation rate for a judicial district is the percentage equivalent of the ratio of the total number of adult supervisees sent to prison from that district during the baseline period to the total number of adult supervisees sent to prison nationally during the same period.  (3)DefinitionsIn this subsection— 
(A)the term sent to prison means sent to Federal or State prison— (i)for a revocation of probation or supervised release; or  
(ii)for a conviction of a new felony offense.  (B)The term baseline period means the period beginning January 1, 2012, and ending December 31, 2014.  
(b)Annual revocation calculationsAt the conclusion of the calendar year following the implementation of subsection (a), and every calendar year thereafter, the Director of the Administrative Office of the United States Courts, in consultation with the Director of the Bureau of Prisons and the United States Sentencing Commission shall calculate the following measures: (1)Average revocation costThe average revocation cost, which is the average cost to incarcerate a supervisee revoked to prison in the previous year, including average length of stay times average marginal cost per day.  
(2)Nationwide revocation rateThe nationwide revocation rate, which is calculated as the number of supervisees nationwide sent to prison in the previous year as a percentage of the nationwide supervision population as of June 30th of that year.  (3)District revocation ratesFor each judicial district, the district’s revocation rate, which is calculated as the number of supervisees from that district sent to prison in the previous year as a percentage of the district’s supervision population as of June 30th of that year.  
(4)Reduction in revocation rateFor each judicial district, the reduction in revocation rate is the number of adult supervisees from each district not revoked to prison, which is calculated based on the reduction in the district’s revocation rate as calculated under paragraph (3) from the district’s baseline revocation rate as calculated under subsection (a). In making this estimate, the Director of the Administrative Office of the United States Courts, in consultation with the Director of the Bureau of Prisons and the Judicial Conference of the United States, may adjust the calculation to account for changes in each district’s caseload in the most recent completed year as compared to the district’s adult supervision population during the years 2012 through 2014.  (c)Categorization of judicial districtsAnnually, at the conclusion of each calendar year, the Director of the Administrative Office of the United States Courts, in consultation with the Director of the Bureau of Prisons and the United States Sentencing Commission, shall assign the appropriate supervision revocation tier to each judicial district for which it was estimated that the judicial district successfully reduced its revocation rate, as provided by subsection (b)(4). The tiers are defined for the purposes of this subtitle as follows: 
(1)Tier 1A tier 1 district is one which has a district revocation rate, as defined in subsection (b)(3), that is no more than 25 percent higher than the nationwide revocation rate, as defined in subsection (b)(2).  (2)Tier 2A tier 2 district is one which has a district revocation rate, as defined in subsection (b)(3), that is more than 25 percent above the nationwide revocation rate, as defined in subsection (b)(2). 
60202.Distribution of performance incentive funding 
(a)Distribution of revocation reduction incentive paymentsAnnually, the Director of the Administrative Office of the United States Courts, in consultation with the Director of the Bureau of Prisons and the United States Sentencing Commission, shall calculate a revocation reduction incentive payment for each eligible judicial district, pursuant to section 60201, for the most recently completed calendar year, as follows: (1)Revocation reduction incentive payments for tier 1 districtsFor a tier 1 district, the district’s revocation reduction incentive payment is equal to the estimated number of supervisees successfully prevented from being sent to prison, as defined by section 60201(b)(4) multiplied by 45 percent of the costs to the Director of the Bureau of Prisons to incarcerate a supervisee who is revoked to prison, as defined in section 60201(b)(1).  
(2)Revocation reduction incentive payments for tier 2 districtsFor a tier 2 judicial district, its revocation rate shall equal the estimated number of supervisees successfully prevented from being sent to prison, as defined by section 60201(b)(4) multiplied by 40 percent of the costs to the Bureau of Prisons to incarcerate in prison a supervisee whose supervision is revoked.  (b)Distribution of grants for high-Performing districts (1)Funding reserved for high-performing districtsAnnually, the Director of the Administrative Office of the United States Courts, in consultation with the Director of the Bureau of Prisons and the United States Sentencing Commission, shall calculate 5 percent of the total savings attributed to those districts that successfully reduce the number of supervisees revoked to prison for the purposes of providing high-performance grants.  
(2)EligibilityA judicial district is eligible for a high-performance grant if it is a district— (A)with supervisee revocation rates more than 50 percent below the nationwide average in the most recently completed calendar year; and  
(B)that has not exceeded the national revocation rate for the past three calendar years.  (3)Administration of grants for high-performing districts (A)The Administrative Office of the United States Courts may make a high performance grant to a district in a year in which that district does not also receive a supervision revocation reduction payment under subsection (a).  
(B)The chief probation officer, in consultation with the chief judge, in a judicial district that qualifies for both a high performance grant and a supervision revocation reduction payment shall inform the Administrative Office of the United States Courts, by a date designated by the Administrative Office of the United States Courts, whether the judicial district should receive the high performance grant or the supervision failure reduction incentive payment.  (C)The Administrative Office of the United States Courts shall seek to ensure that each qualifying judicial district that submits a qualifying application for a high performance grant receives a proportionate share of the grant funding available, based on the population of adults age 18 to 25, inclusive, in that judicial district.  
(c)PaymentsThe Administrative Office of the United States Courts shall disburse the revocation reduction incentive payments and high performance grants calculated for any calendar year to judicial districts in the following fiscal year.  60203.Use of performance incentive funding (a)Establishment of a supervision performance incentive fundEach district probation office is hereby authorized to establish a Supervision Performance Incentive Fund (hereinafter in this section referred to as the Fund), to receive all amounts allocated to the judicial district for the purposes of implementing this section. In any fiscal year for which a district probation office receives sums to be expended for the implementation of this section, those sums, including any interest, shall be made available to the chief probation officer of that district probation office, not later than 30 days after the deposit of those moneys into the fund.  
(b)Authorized use of fundsFunds received through appropriations for the purposes of this subtitle shall be used by the chief probation officer or his designee to provide supervision and rehabilitative services for Federal supervisees, and shall be spent on implementing or enhancing evidence-based community corrections practices and programs, which may include the following: (1)Implementing and expanding evidence-based risk and needs assessments.  
(2)Implementing and expanding the use of graduated sanctions pursuant to section 3609.  (3)Implementing and expanding treatment and services associated with problem-solving courts that are proven to reduce recidivism among the targeted population.  
(4)Expanding the availability of evidence-based rehabilitation programs, including drug and alcohol treatment, mental health treatment, employment programs, services for victims of domestic violence, services for veterans, and cognitive behavioral therapy.  (5)Expanding the availability, in terms of hours and geographic locations, of day reporting centers and the reporting hours of existing probation offices to accommodate supervisees’ work, education, and/or child care schedules.  
(6)Hiring social workers to assist supervisees in applications for social services and programs on the local, State, and Federal level.  (7)Evaluating the effectiveness of rehabilitation and supervision programs and ensuring program fidelity.  
(c)Mandatory evaluation 
(1)In generalExcept as provided in paragraph (2), the chief probation officer, in consultation with the chief judge of the judicial district, shall devote at least 5 percent of all funding received through the Fund to evaluate the effectiveness of those programs and practices implemented or expanded with the funds provided pursuant to this section.  (2)Waiver of requirementA chief probation officer may petition the Administrative Office of the United States Courts for waiver of this restriction, and the Administrative Office of the United States Courts shall have the authority to grant such a petition, if the Chief Probation Officer can demonstrate that the department is already devoting sufficient funds to the evaluation of these programs and practices.  
(d)AccountingThe head of each district probation office receiving amounts from the Fund shall provide for a separate accounting of those amounts sufficient to evaluate the effectiveness of each program.  60204.DefinitionsIn this subtitle: 
(1)Chief judgeThe term chief judge with respect to a district court means the chief judge of that court, or the judge of that court if there is only one judge.  (2)Chief probation officerThe term chief probation officer means the probation officer designated by the court to direct the work of all probation officers serving in the judicial district.  
(3)Community corrections programThe term community corrections program means an evidence-based recidivism reduction program established pursuant to this subtitle, consisting of a system of services dedicated to all of the following goals: (A)Enhancing public safety through the management and reduction of a supervisee’s risk of recidivism while under supervision.  
(B)Supporting supervisees’ achievement of stability of employment and housing by using a range of supervision tools, sanctions, and services applied to supervisees for the purpose of reducing criminal conduct and promoting behavioral change that reduces recidivism and promotes the successful reintegration of offenders into the community.  (C)Holding offenders accountable for their criminal behaviors and for successful compliance with applicable court orders and conditions of supervision.  
(D)Improving public safety outcomes for persons placed on supervision, as measured by their successful completion of supervision and commensurate reduction in the rate of supervisees sent to prison as a result of a revocation or conviction for a new crime.  (4)Evidence-based practicesThe term evidence-based practices means supervision policies, procedures, programs, and practices that scientific research demonstrates reduce recidivism among people on probation or supervised release.  
(5)SuperviseeThe term supervisee has the meaning given that term in section 3609 of title 18, United States Code.  (6)SupervisionThe term supervision has the meaning given that term in section 3609 of title 18, United States Code.  
(7)RevocationThe term revocation means a judicial process to revoke supervision that imposes confinement.  CAddressing Information Disparity and Accuracy in Criminal Prosecutions to Protect Innocence More Robustly and to Reduce the Number of Wrongful Convictions 60301.Findings and declarationsThe Congress finds and declares the following: 
(1)The goal of a law enforcement investigation is to apprehend the person or persons responsible for the commission of a crime.  (2)Mistaken eyewitness identification has been shown to have contributed to the wrongful conviction in 72 percent of the Nation’s 330 DNA exonerations of innocent persons, including 20 who served time on death row and 30 who pled guilty. These innocents served an average of 13.5 years in prison before exoneration and release. No one benefits from a wrongful conviction—except the real perpetrator, who remains free to commit additional crimes. In half of the exoneration cases, the process of settling the innocence claim led to the identification of the real perpetrator. Over 140 violent crimes could have been prevented had the real perpetrator been identified instead of the innocent.  
(3)Over the past 30 years, a large body of peer-reviewed, scientific research and practice has emerged showing that simple systemic changes can protect the innocent and the public by increasing the accuracy of the evidence used to support a conviction beyond a reasonable doubt. These reforms are— (A)improving the accuracy of eyewitness identification;  
(B)preserving and analyzing forensic evidence;  (C)recording confessions and interrogations;  
(D)regulating, disclosing, and video recording informant or cooperator testimony;  (E)improving the quality of defense counsel;  
(F)providing for post-conviction DNA testing for all applicants for whom DNA has the potential to prove innocence; and  (G)increasing compensation to the wrongfully convicted.  
(4)Policies and procedures to improve the accuracy of eyewitness identifications such as those recommended by the National Academy of Sciences, the United States National Institute of Justice, the International Association of Chiefs of Police, and the American Bar Association are readily available.  (5)More accurate eyewitness identifications increase the ability of police and prosecutors to convict the guilty and protect the innocent.  
(6)The integrity of the criminal justice process is enhanced by adherence to best practices in evidence gathering.  (7)Federal, State, and local governments will benefit from the improvement of the accuracy of eyewitness identifications.  
(8)The value of properly preserved biological evidence has been enhanced by the discovery of modern DNA testing methods, which, coupled with a comprehensive system of DNA databases that store crime scene and offender profiles, allow law enforcement to improve its crime-solving potential.  (9)Tapping the potential of preserved biological evidence requires the proper identification, collection, preservation, storage, cataloguing and organization of such evidence.  
(10)Law enforcement agencies indicate that cold case investigations are hindered by an inability to access biological evidence that was collected in connection with criminal investigations.  (11)Innocent people mistakenly convicted of the serious crimes for which biological evidence is probative cannot prove their innocence if such evidence is not accessible for testing in appropriate circumstances.  
(12)It is well established that the failure to update policies regarding the preservation of evidence squanders valuable law enforcement resources, manpower hours and storage space.  (13)Simple but crucial enhancements to protocols for properly preserving biological evidence can solve old crimes, enhance public safety and settle claims of innocence.  
(14)Existing Federal, State, and local laws still erect procedural hurdles that result in some potentially innocent applicants being barred from seeking DNA testing after a conviction has been imposed despite enduring probative value of DNA evidence.  (15)During his 2005 State of the Union address, President George W. Bush urged that, [i]n America, we must make doubly sure no person is held to account for a crime he or she did not commit, so we are dramatically expanding the use of DNA evidence to prevent wrongful conviction.  
(16)United States Attorney General Eric Holder expressed his hope, in the interest of justice and identifying the true perpetrators of crimes, that all levels of government will follow the Federal Government’s lead by working to expand access to DNA evidence.  (17)Emerging DNA testing technologies can enhance the quality of justice.  
(18)The scientifically reliable results of DNA testing provide the certainty and finality that bolster the public’s trust in our Federal, State, and local criminal justice systems.  (19)In addition to the wrongfully convicted and their families, crime victims, law enforcement, prosecutors, courts and the public are harmed whenever individuals guilty of crimes elude justice while innocent individuals are imprisoned for crimes they did not commit.  
(20)Our Federal, State, and local governments must enhance their technology to increase the amount of testable, biological evidence and enhance their existing post-conviction DNA testing statutes so that all applicants for whom DNA testing has the potential to prove a claim of innocence will have the opportunity to obtain such testing.  (21)Properly audio and video recorded custodial interrogations provide the best evidence of the communications that occurred during an interrogation; prevent disputes about how an officer conducted himself or treated a suspect during the course of an interrogation; prevent disputes about the account of events the defendant originally provided to law enforcement; spare judges and jurors the time necessary and need to assess which account of an interrogation to believe; and enhance public confidence in the criminal process. It is therefore the Congress’ intent to require the video and audio recording of all custodial interrogations in Federal law enforcement agencies.  
(22)An informant is a person who was not a victim of a crime who offers to provide information or assistance to law enforcement in exchange for leniency or some other benefit. The testimony of informants, who have reason to seek leniency from the criminal justice system in exchange for their testimony, is inherently suspect. However, truthful informant testimony may still be important in solving crimes.  (23)Rewarding informants, either tacitly or explicitly, by the Government produces dangerous incentives to manufacture or fabricate testimony. Thus, it is incumbent upon the judicial system to assess whether informant testimony is reliable.  
(24)The use of informant testimony without a system to properly assess its reliability or corroborate its substance provides fertile ground for obstruction of the fair administration of justice.  (25)Therefore, a system to properly assess the reliability of informant testimony, including, but not limited to audio and video recording of all statements provided by informants, should be developed.  
(26)The failure to properly educate law enforcement, defense lawyers, prosecutors, judges, juries, and other fact investigators and fact finders about the vulnerabilities inherent in informant testimony enables improper consideration of such testimony, which can seriously undermine the integrity of our criminal justice system. 60302.Accuracy and reliability of evidence in criminal cases; addressing information disparity in criminal cases (a)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall, in consultation with the Federal Public or Community Defender from the Defender Services Advisory Group, the American Bar Association, the American Law Institute, and other expert organizations, including the Innocence Project and the National District Attorneys Association, create training and best practices to be implemented by Federal prosecutors and law enforcement officers prior to trial, consistent with the constitutional rights of the defendant, that increase protection for the innocent by reducing the inaccuracy and unreliability of evidence relied upon in criminal cases, including— 
(1)procedures and protocols for collecting, marking, preserving, cataloguing, and handling evidence;  (2)training on interrogation to eliminate coercive tactics that lead to false or unreliable confessions;  
(3)training on interviewing witnesses to eliminate suggestive tactics that lead to false or unreliable identifications and memories;  (4)training to eliminate cross-racial identification mistakes and collaborating on the criteria for expert testimony and parameters for model jury instructions on cross-racial identification;  
(5)training to avoid and discourage the use of unreliable informant or cooperator testimony;  (6)requiring audio and video recording of all interviews and interrogations in connection with any defendant’s prosecution;  
(7)promoting a fair and expeditious disposition of the charges, whether by diversion, plea, or trial, consistent with defendants’ constitutional rights;  (8)providing the defendant with sufficient information to make an informed plea;  
(9)permitting the defendant to thoroughly prepare for trial and minimize surprise at trial by providing prompt discovery to the defendant;  (10)reducing interruptions and complications during trial to the extent practicable and avoid unnecessary and repetitious trials by identifying and resolving evidentiary disputes prior to trial;  
(11)increasing the funding and resources for court-appointed counsel to minimize the procedural and substantive inequities among similarly situated defendants, particularly between defendants represented by court-appoint counsel, pursuant to 18 U.S.C. 3006A, and defendants represented by privately retained counsel; and  (12)minimizing the burden upon victims, witnesses, counsel, and the taxpayer.  
(b)Initial disclosure to defendantsThe Attorney General shall instruct Federal prosecutors and law enforcement agents, upon request by the defendant and not later than 14 days after such request, to permit the defendant to inspect and to copy or photograph the full contents of all investigative and case files, excepting only privileged material or attorney work product, to permit inspection, copying, testing, and photographing of disclosed documents or tangible objects, including the following documents or tangible objects: (1)All relevant recorded, written, and oral statements of the defendant or of any codefendant that are within the possession or control of the Government, and any documents relating to the acquisition of such statements.  
(2)The names and addresses of all persons known to the Government to have information concerning the offense charged, together with all written statements of any such person that are within the possession or control of the Government and that relate to the subject matter of the offense charged.  (3)The identity of persons the Government intends to call as witnesses at trial.  
(4)Any information regarding any inquiry, solicitation, or agreement between the Government and any individual that constitutes an inquiry into or solicitation of cooperation or testimony of the individual.  (5)Any reports or written statements of any expert the Government intends to call as a witness at trial, including results of physical or mental examinations, scientific tests, experiments, comparisons, a written description of the substance of the proposed testimony of the expert, the expert’s opinion, and the underlying basis of that opinion, if that report or written statement of the expert is material to preparing the defense or the Government intends to use the item in its case-in-chief at trial. At the defendant’s request, the Government must give to the defendant a written summary of any testimony that the Government intends to use under the Federal Rules of Evidence during its case-in-chief at trial. If the Government requests discovery under rule 16(b)(1)(C)(ii) of the Federal Rules of Criminal Procedure and the defendant complies, the Government must, at the defendant’s request, give to the defendant a written summary of testimony that the Government intends to use the Federal Rules of Evidence as evidence at trial on the issue of the defendant’s mental condition. The summary provided under this paragraph must describe the witness’s opinions, the bases and reasons for those opinions, and the witness’s qualifications.  
(6)Any tangible objects, including books, papers, documents, photographs, buildings, places, or any other objects, which pertain to the case or which were obtained from or belong to the defendant, and the identity of any tangible objects if the item is material to preparing the defense or the Government intends to use the item in its case-in-chief at trial.  (7)Any record of prior criminal convictions, pending charges, or probationary status of the defendant or of any codefendant or cooperating witness, and insofar as known to the Government, any record of convictions, pending charges, or probationary status that may be used to impeach of any witness to be called by either party at trial.  
(8)Any material, documents, or information relating to lineups, showups, and picture or voice identifications, if it is relevant to preparing the defense or the Government intends to use the item in its case-in-chief.  (9)Any material or information within the Government’s possession or control which tends to negate the guilt of the defendant as to the offense charged or would tend to mitigate punishment of the defendant.  
(10)Any evidence of character, reputation, or other conduct of the defendant that the Government has investigated.  (11)If the defendant’s conversations or premises were subject to electronic surveillance (including wiretapping) in connection with the investigation or prosecution of the case, any transcripts, notes, memos, recordings, or other materials derived from such surveillance.  
(12)Any tangible object obtained through a search and seizure, including any information, documents, or other material relating to the acquisition of that object, if the object, information, or document, or material is material to preparing the defense or the Government intends to use that object, information, document, or material in its case-in-chief.  (13)Any evidence that a forensic technician, laboratory, or facility involved in the case has been responsible for an unreliable forensic analysis or questionable conviction in the past.  
(c)Prompt disclosure of additional information later added to the investigative or case fileUpon completing the initial disclosure required under subsection (b), the Government shall, not later than 14 days after information of the sort described in subsection (b) is added to the investigative or case file, disclose the full contents of that additional information, excepting only privileged material or attorney work product, to permit inspection, copying, testing, and photographing of disclosed documents or tangible objects, including the documents or tangible objects described in subsection (b), irrespective of whether the Government intends to rely on such information at trial and irrespective of whether or not the Government considers such information material or exculpatory.  (d)Protective order (1)In generalUpon written application by the Government, the court may grant a protective order limiting the scope or timing of disclosure required by this section, or limiting the persons to whom such disclosure may be made or disseminated.  
(2)Requirements for grantingThe application shall be granted only to the extent the Government demonstrates that such disclosure would cause— (A)a particularized and substantial risk of physical harm or intimidation to any person;  
(B)the release of information that would compromise a significant national security interest; or  (C)the violation of privacy rights, protected by Federal law, of a non-law-enforcement witness.  
(3)Nature of order if grantedIf granted, the protective order shall be narrowly tailored to limit the scope, timing or extent of disclosure only to the extent necessary to address the particularized need for delayed, limited or nondisclosure, while protecting the defendant’s right to prepare for trial or sentencing to the extent possible.  (4)Application may be ex parteThe written application may be made ex parte so long as the Government provides notice to the defendant of the general nature of the application, and the defendant is given an opportunity to be heard on whether an ex parte application is necessary, whether any protective order is warranted, and the parameters of any protective order. If the application remains sealed, it shall be preserved in the record for appellate review.  
60303.Notification relating to forensic, prosecutorial, or law enforcement misconduct 
(a)NoticeNot later than 30 days after a finding by the Attorney General that a Federal prosecutor or law enforcement officer involved in a Federal criminal case has engaged in misconduct or a Federal forensic facility or technician has provided flawed analysis or testimony, the Attorney General shall inform each defendant in whose case that prosecutor, law enforcement officer, forensic facility, or forensic technician was involved.  (b)Access to evidence and case files for notified personsThe Attorney General shall permit notified defendants and their counsel access to— 
(1)the forensic evidence underlying the defendant’s case to be re-tested by another validated Government facility as well as by the defendant’s independent forensic expert at the Government’s expense; and  (2)the investigative and prosecutorial case file in the defendant’s case, including any attorney work product.  
(c)Failure To complyThe Attorney General’s failure to comply with any requirement of this section entitles the defendant to appropriate judicial relief.  (d)Habeas reliefA defendant who receives a notice under subsection (a) and whose conviction has become final is entitled to seek judicial relief under section 2255 of title 28, United States Code, notwithstanding any procedural limitation or bar to such relief, so long as the defendant exercised due diligence in seeking relief after receiving the notice described in subsection (a).  
60304.Remedies 
(a)Within the Department of JusticeThe Attorney General shall take appropriate disciplinary measures to sanction any failure of a Federal prosecutor or law enforcement officer to comply in good faith with the procedures and requirements created by or under this subtitle.  (b)Judicial remedyThe court may exclude from trial any evidence involved in a failure of a Federal prosecutor or law enforcement officer to comply in good faith with the procedures and requirements created by or under this title.  
60305.Toolkits for State and local governmentNot later than 180 days after the date of the enactment of this Act, the Attorney General shall provide toolkits regarding training in best practices developed under this title to State and local governments and encourage them to adopt these practices to reduce the likelihood of wrongful conviction.  DConcentrating Prison Space on Violent and Career Criminals 1Restoring Original Congressional Intent To Focus Federal Drug Mandatory Minimums Only on Managers, Supervisors, Organizers, and Leaders of Drug Trafficking Organizations and To Avoid Duplicative Prosecution with States 60401.Focusing the application of Federal mandatory minimums for certain drug offenses to restore original congressional intent respecting the balance of power between the Federal Government and the States (a)Controlled Substances ActSection 401 of the Controlled Substances Act (21 U.S.C. 841) is amended by adding at the end the following: 
 
(i)Clarifying congressional intent regarding application of certain penalties 
(1)The penalties set forth in subparagraph (A) of subsection (b)(1) apply only if— (A)the type and quantity of the controlled or counterfeit substance violates subparagraph (A) of subsection (b)(1); and  
(B)the defendant was an organizer or leader of a drug trafficking organization.  (2)The penalties set forth in subparagraph (B) of subsection (b)(1) apply only if— 
(A)the type and quantity of the controlled or counterfeit substance violates subparagraph (B) of subsection (b)(1); and  (B)the defendant was an organizer, leader, manager, or supervisor of a drug trafficking organization.  
(3)The penalties set forth in subparagraph (C) of subsection (b)(1) apply only if— (A)the type and quantity of the controlled or counterfeit substance violates subparagraph (A), (B), or (C) of subsection (b)(1); and  
(B)the defendant was not a leader, organizer, manager, or supervisor of a drug trafficking organization.  (4)The penalties set forth in subsection (b)(1)(D) apply only if— 
(A)the defendant’s conduct does not violate paragraphs (1) through (3);  (B)the defendant’s role was not minor or minimal; and  
(C)the defendant is not a leader, organizer, manager, or supervisor of or otherwise employed by a drug trafficking organization.  (5)The penalties set forth in section 404 of the Controlled Substances Act shall apply to prosecutions under this section if— 
(A)the defendant's conduct does not violate paragraphs (1) through (3); and  (B)the defendant’s role was minor or minimal. Notwithstanding subsection (b)(1)(D) or paragraph (4) or (5) of this subsection, any person who violates subsection (a) of this section by distributing a small amount of marijuana for no remuneration shall be treated as provided in section 404 of the Controlled Substances Act and section 3607 of title 18, United States Code..  
(b)Controlled Substances Import and Export ActSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended so that paragraph (5) reads as follows:  (5)In the case of a violation of subsection (a) involving a controlled substance in schedule III, such person shall be sentenced in accordance with paragraphs (1) through (4) of this subsection and subsection (e)..  
(c)Clarifying original congressional intent regarding application of certain penaltiesSection 1010 of the Controlled Substances Import and Export Act (21 U.S.C. 960) is amended by adding at the end the following:  (e)Clarifying original congressional intent regarding application of penalties under the controlled substances import and export act (1)The penalties set forth in paragraph (1) of subsection (b) apply only if— 
(A)type and quantity of the controlled or counterfeit substance violates paragraph (1) of subsection (b); and  (B)the defendant was an organizer or leader of a drug trafficking organization.  
(2)The penalties set forth in paragraph (2) of subsection (b) apply only if— (A)the type and quantity of the controlled or counterfeit substance violates paragraph (2) of subsection (b); and  
(B)the defendant was an organizer, leader, manager, or supervisor of a drug trafficking organization.  (3)The penalties set forth in paragraph (3) of subsection (b) apply only if— 
(A)the type and quantity of the controlled or counterfeit substance violates paragraph (1), (2), or (3) of subsection (b); and  (B)the defendant was not a leader, organizer, manager, or supervisor of a drug trafficking organization.  
(4)The penalties set forth in paragraph (4) of subsection (b) apply only if— (A)the defendant’s conduct does not violate paragraphs (1) through (3);  
(B)the defendant’s role was not minor or minimal; and  (C)the defendant is not a leader, organizer, manager, or supervisor of or otherwise employed by a drug trafficking organization.  
(5)The penalties set forth in section 404 of the Controlled Substances Act shall apply to prosecutions under section 1010(b) of this Act if— (A)the defendant’s conduct does not violate paragraphs (1) through (3); and  
(B)the defendant’s role was minor or minimal.  (6)Notwithstanding paragraph (4) of subsection (b) or paragraph (4) or (5) of this subsection, whoever violates subsection (a) of this section by distributing a small amount of marijuana for no remuneration shall be treated as provided in section 404 of the Controlled Substances Act and section 3607 of title 18, United States Code..  
(d)DefinitionsSection 102 of the Controlled Substances Act is amended by adding at the end the following:  (58) (A)The term participant means a person who is criminally responsible for the commission of the offense, and does not include a law enforcement officer or a person acting on behalf of law enforcement.  
(B)The term organizer or leader means a person who, over a significant period of time— (i)exercised primary decision-making authority over the most significant aspects of the criminal activity;  
(ii)engaged in significant planning of the acquisition or distribution of large quantities of drugs or sums of money for the initiation and commission of the offense;  (iii)recruited and paid accomplices;  
(iv)delegated tasks to other participants on a regular basis;  (v)received a significantly larger share of the proceeds of the criminal activity than other participants; and  
(vi)exercised supervisory control or authority over at least four other participants in the criminal activity who meet the definition of manager or supervisor in subsection (d)(3) over a substantial period of time.  (C)The term manager or supervisor means a person who, over a significant period of time— 
(i)exercised some decision-making authority over significant aspects of the criminal activity;  (ii)received a larger share of the proceeds of the criminal activity than most other participants; and  
(iii)provided ongoing, day-to-day supervision of, or specialized training to, at least four other participants over a substantial period of time.  (D)When used with regards to a defendant’s role in the offense, the term minor means the person was not a manager, supervisor, organizer, or leader, and, in comparison with those in the offense who played such roles— 
(i)exercised little decision-making authority over aspects of the criminal activity;  (ii)had little or no knowledge of the scope, extent, and inner workings of the criminal activity;  
(iii)received small shares of the proceeds of the criminal activity; or  (iv)was involved in the offense for a short period of time or in a sporadic manner over a long period of time.  
(E)When used with regards to a defendant’s role in the offense, the term minimal means the person was not a manager, supervisor, organizer, or leader, and the person’s involvement in the crime was less substantial than that of a person playing a minor role..  (e)Applicability to other controlled substances deriving their penalties therefrom (1)Section 401 of the Controlled Substances Act is amended by adding at the end, as amended by section 60401(a) of this title: 
 
(i)The penalties set forth in subsections (b) and (i) of this section shall apply to any provision of law for which the penalties are derived from this section..  (2)Section 1010 of the Controlled Substances Import and Export Act is amended by adding at the end, as amended by section 60401(c) of this title:  
(f)Application of penaltiesThe penalties set forth in subsections (b) and (e) of this section shall apply to any provision of law for which the penalties are derived from this section. 60402.Modification of criteria for safety valve limitation on applicability of certain mandatory minimums (a)In generalSection 3553(f) of title 18, United States Code, is amended— 
(1)in the matter preceding paragraph (1), by inserting or under any provision of law for which the penalties are derived from any of those sections, or section 924(c) of this title in relation to a drug trafficking crime, before the court shall impose;  (2)so that paragraph (1) reads as follows: 
 
(1)the defendant— (A)does not have a criminal history category higher than category I after any downward departure under the sentencing guidelines;  
(B)does not have— (i)criminal history points higher than 4 after any downward departure under the sentencing guidelines; or  
(ii)an offense of conviction that is— (I)an offense under section 922 or 924;  
(II)a sex offense (as defined in section 111 of the Adam Walsh Child Protection and Safety Act of 2006);  (III)a Federal crime of terrorism (as defined in section 2332b(g)(5)); or  
(IV)a racketeering offense under section 1962; or  (C)committed the offense as the result of— 
(i)mental illness, cognitive deficits, or a history of persistent or serious substance abuse or addiction;  (ii)trauma suffered while serving on active duty in an armed conflict zone for a branch of the United States military; or  
(iii)victimization stemming from any combination of physical, mental, emotional, or psychological abuse or domestic violence, if the offense was committed at the direction of another individual who— (I)was a more culpable participant in the instant offense or played a significantly greater role in the offense; or  
(II)effectively coerced the defendant’s involvement in the offense by means of threats or abuse either directly from the other individual or through any person or group;;  (3)so that paragraph (2) reads as follows: 
 
(2)the defendant did not use violence or credible threats of violence in connection with the offense;; and  (4)so that paragraph (4) reads as follows: 
 
(4)the defendant was not convicted under section 401 of the Controlled Substances Act or section 1010(b) of the Controlled Substances Import and Export Act for being an organizer, leader, manager, or supervisor of a drug trafficking organization, and was not engaged in a continuing criminal enterprise, as defined in section 408 of the Controlled Substances Act; and.  (b)Limitation on use of certain information To determine guideline rangeSubsection (f)(5) of section 3553 of title 18, United States Code, as amended by section 60402(a) of this title, is amended further by adding at the end the following: 
 
(h)Limitation on use of certain information To determine guideline sentenceInformation and evidence provided by the defendant pursuant to this paragraph shall not be used by the court in determining the applicable guideline range, or in imposing an upward departure or variance..  60403.Consistency in the use of prior convictions for sentencing enhancements (a)Definition of felony drug offenseSection 102(44) of the Controlled Substances Act (21 U.S.C. 802(44)) is amended to read as follows: 
 
(44)For the purpose of increased punishment based on a prior conviction for a felony drug offense, the term felony drug offense— (A)means an offense under Federal or State law that— 
(i)has as an element the knowing manufacture, distribution, import, export, or possession with intent to distribute a controlled substance;  (ii)is classified by the applicable law of the jurisdiction as a felony for which a maximum term of imprisonment of 10 years or more is prescribed by law; and  
(iii)for which a sentence of imprisonment exceeding 1 year and 1 month was initially imposed and was not suspended; but  (B)does not include an offense for which— 
(i)the conviction occurred more than 10 years before the defendant’s commission of the instant offense, excluding any period during which the defendant was incarcerated;  (ii)the prosecution relating to the offense was ultimately dismissed, including in a case in which the defendant previously entered a plea of guilty or nolo contendere;  
(iii)the conviction has been reversed, vacated, set aside, or otherwise vitiated by judicial action;  (iv)the conviction was expunged;  
(v)the defendant has been pardoned or had civil rights restored; or  (vi)the conviction was unconstitutional under the caselaw of the United States Supreme Court in effect at the time the conviction occurred or after the conviction became final..  
(b)Definition of felony drug trafficking offenseSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended by adding at the end the following:  (57)For the purpose of increased punishment based on a prior conviction for a drug trafficking offense, that term has the same meaning as the term felony drug offense under subsection (44)..  
(c)Definitions of related terms for chapter 44 of title 18, United States CodeSection 924(e)(2) of title 18, United States Code, is amended— (1)in subparagraph (A), by striking means— and all that follows through the end of the subparagraph and inserting means a felony drug offense as that term is defined in section 102(44) of the Controlled Substances Act;;  
(2)in subparagraph (B), by inserting , for which a sentence of imprisonment exceeding 1 year and 1 month was initially imposed and not suspended after adult; and  (3)in subparagraph (C), by striking the period at the end and inserting , but does not include a conviction for any offense that is not classified as a felony by the applicable law of the jurisdiction or is a conviction of the sort described in subparagraph (B) of section 102(44) of the Controlled Substances Act and does not include any finding that the defendant committed an act of juvenile delinquency that was made more than 10 years before the defendant’s commencement of the instant offense, excluding any period during which the defendant was incarcerated; and.  
(d)Requirement of filing an informationSection 924(e) of title 18, United States Code, is amended by adding at the end the following:  (3)A person may not be sentenced to increased punishment under this subsection unless, before trial or entry of a guilty plea, the United States Attorney files an information with the court and serves a copy on the person or his counsel stating in writing the previous convictions to be relied upon..  
(e)Applying evidence-Based practices for age-Related declines in recidivism to certain penalties 
(1)In generalSection 401(b)(1) of the Controlled Substances Act (21 U.S.C. 841(b)(1)) is amended— (A)in subparagraph (A)— 
(i)in the flush text following clause (viii), by striking life imprisonment, a fine and inserting a term of imprisonment which may not be less than 25 years and not more than life imprisonment, a fine; and  (ii)in the flush text following clause (viii), by striking term of life imprisonment without release and inserting a term of imprisonment which may not be less than 25 years and not more than life imprisonment, a fine;  
(B)in subparagraph (B), in the flush text following clause (viii), by striking life imprisonment, a fine and inserting a term of imprisonment which may not be less than 25 years and not more than life imprisonment, a fine; and  (C)in subparagraph (C), by striking life imprisonment, a fine and inserting a term of imprisonment which may not be less than 25 years and not more than life imprisonment, a fine.  
(2)Retroactive effectThe amendments made by this subsection apply with respect to convictions occurring before, on, or after the date of the enactment of this Act.  (f)Procedures related to seeking enhanced drug penalties for drug traffickingSection 411 of the Controlled Substances Act (21 U.S.C. 851) is amended by striking paragraph (2) of subsection (a) and inserting the following: 
 
(2)No person who is convicted of an offense under this part shall be sentenced to increased punishment by reason of a prior conviction if— (A)except as provided in paragraph (4), the Government fails, before trial, or before entry of a plea of guilty, to file an information with the court and serves a copy of such information on the person or counsel for that person, stating any previous conviction upon which the Government intends to rely for the enhanced penalty;  
(B)the person was not convicted as alleged in the information;  (C)the conviction is for simple possession of a controlled substance, the offense was classified as a misdemeanor under the law of the jurisdiction in which the proceedings were held, the finding that the defendant committed an act of juvenile delinquency that made more than 10 years before the defendant’s commencement of the instant offense, excluding any period during which the defendant was incarcerated, or the proceedings resulted in a disposition that was not deemed a conviction under that law;  
(D)the conviction has been dismissed, expunged, vacated, or set aside, or for which the person has been pardoned or has had civil rights restored;  (E)the conviction is invalid; or  
(F)the person is otherwise not subject to an increased sentence as a matter of law.  (3)An information may not be filed under this section— 
(A)if the increased punishment which may be imposed is imprisonment for a term in excess of three years unless the person either waived or was afforded prosecution by indictment for the offense for which such increased punishment may be imposed; or  (B)more than 10 years after the date the judgment for the prior conviction was entered, excluding any period during which the defendant was incarcerated.  
(4)Upon a showing by the Government that facts regarding prior convictions could not with due diligence be obtained prior to trial or before entry of a plea of guilty, the court may postpone the trial or the taking of the plea of guilty for a reasonable period for the purpose of obtaining those facts.  (5)Clerical mistakes in the information, or in the underlying conviction records, may be amended at any time prior to the pronouncement of the sentence.  
(6)The Government shall bear the burden of proof beyond a reasonable doubt regarding the existence and accuracy of any prior conviction alleged.  (7)The person with respect to whom the information was filed may challenge a prior conviction before sentence is imposed.  
(8)If a prior conviction that was a basis for increased punishment under this part has been vacated in any State or Federal proceeding, or is for an offense that no longer qualifies as a felony drug offense under United States Supreme Court or relevant circuit caselaw, the person shall be resentenced to any sentence available under the law at the time of resentencing, not to exceed the original sentence..  (g)Information filed by United States attorneyParagraph (4) of section 3559(c) of title 18, United States Code, is amended to read as follows: 
 
(4)Information filed by United States attorneyA person may not be sentenced to increased punishment under this subsection unless, before trial or entry of a guilty plea, the United States Attorney files an information with the court and serves a copy on the person or his counsel stating in writing the previous convictions to be relied upon..  (h)ResentencingSection 3559(c)(7) of title 18, United States Code, is amended by inserting not to exceed the original sentence before the period at the end.  
60404.Eligibility for resentencing based on changes in lawSection 3582(c) of title 18, United States Code, is amended— (1)by striking and at the end of paragraph (1);  
(2)by striking the period at the end of paragraph (2) and inserting ; and; and  (3)by adding at the end the following: 
 
(3)in the case of a defendant who was sentenced to a term of imprisonment for an offense for which the minimum or maximum term of imprisonment was subsequently reduced as a result of the amendments made by the SAFE Justice Act, upon motion of the defendant, counsel for the defendant, counsel for the Government, or the Director of the Bureau of Prisons, or, on its own motion, the court may reduce the term of imprisonment consistent with that reduction, after considering the factors set forth in subsections (a) and (d) through (g) of section 3553 to the extent applicable. If the court does grant a sentence reduction, the reduced sentence shall not be less than permitted under current statutory law. If the court denies a motion made under this paragraph, the movant may file another motion under this subsection, not earlier than 5 years after each denial, which may be granted if the offender demonstrates the offender’s compliance with recidivism-reduction programming or other efforts the offender has undertaken to improve the likelihood of successful re-entry and decrease any risk to public safety posed by the defendant’s release. If the court denies the motion due to incorrect legal conclusions or facts or other mistakes by the court, probation officer, or counsel, the defendant may file another motion under this subsection at any time..  60405.Directives to the Sentencing Commission (a)GenerallyPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend its guidelines and its policy statements applicable to persons convicted of an offense under the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or any offense deriving its penalties therefrom to ensure that the guidelines and policy statements are consistent with the amendments made by this title.  
(b)ConsiderationsIn carrying out this section, the United States Sentencing Commission shall consider— (1)the mandate of the United States Sentencing Commission, under section 994(g) of title 28, United States Code, to formulate the sentencing guidelines in such a way as to minimize the likelihood that the Federal prison population will exceed the capacity of the Federal prisons;  
(2)the relevant public safety concerns, including the need to preserve limited prison resources for more serious, repeat, and violent offenders;  (3)the intent of Congress that violent, repeat, and high-level drug traffickers who present public safety risks receive sufficiently severe sentences, and that nonviolent, lower- and street-level drug offenders without serious records receive proportionally less severe sentences;  
(4)the fiscal implications of any amendments or revisions to the sentencing guidelines or policy statements made by the United States Sentencing Commission;  (5)the appropriateness of, and likelihood of unwarranted sentencing disparity resulting from, use of drug type and quantity as the primary factors determining a sentencing guideline range; and  
(6)the need to reduce and prevent racial disparities in Federal sentencing.  (c)General instruction to sentencing commissionSection 994(h) of title 28, United States Code, is amended to read as follows: 
 
(h)The Commission shall ensure that the guidelines specify a sentence to a term of imprisonment at or near the maximum term authorized for categories of defendants in which the defendant is 18 years old or older and— (1)has been convicted of a felony that is— 
(A)a violent felony as defined in section 924(e)(2)(B) of title 18; or  (B)an offense under— 
(i)section 401 of the Controlled Substances Act;  (ii)section 1002(a), 1005, or 1009 of the Controlled Substances Import and Export Act; or  
(iii)chapter 705 of title 46, United States Code; and  (2)has previously been convicted of two or more prior offenses, each of which— 
(A)is classified by the applicable law of the convicting jurisdiction as a felony; and  (B)is— 
(i)a violent felony as defined in section 924(e)(2)(B) of title 18; or  (ii)a felony drug offense as defined in section 102(44) of the Controlled Substances Act..  
60406.Exclusion of acquitted conduct and discretion to disregard manipulated conduct from consideration during sentencing 
(a)Acquitted conduct not To be considered in sentencingSection 3661 of title 18, United States Code, is amended by striking the period at the end and inserting , except that a court shall not consider conduct of which a person has not been convicted..  (b)Providing discretion To disregard certain factors in sentencing (1)Title 18, United States CodeSection 3553 of title 18, United States Code, is amended by adding at the end the following: 
 
(g)Discretion To disregard certain factorsA court, in sentencing a defendant convicted under the Controlled Substances Act, the Controlled Substances Import and Export Act, any offense deriving its penalties from either such Act, or an offense under section 924(c) based on a drug trafficking crime, may disregard, in determining the statutory range, calculating the guideline range or considering the factors set forth in section 3553(a), any type or quantity of a controlled substance, counterfeit substance, firearm or ammunition that was determined by a confidential informant, cooperating witness, or law enforcement officer who solicited the defendant to participate in a reverse sting or fictitious stash-house robbery..  (2)Controlled Substances ActSection 401(b)(1) of the Controlled Substances Act (21 U.S.C. 841(b)(1)) is amended by adding at the end the following: 
 
(F)In the case of a person who conspires to commit an offense under this title, the type and quantity of the controlled or counterfeit substance for the offense that was the object of the conspiracy shall be the type and quantity involved in— (i)the defendant’s own unlawful acts; and  
(ii)any unlawful act of a co-conspirator that— (I)the defendant agreed to jointly undertake;  
(II)was in furtherance of that unlawful act the defendant agreed to jointly undertake; and  (III)was intended by the defendant..  
(3)Controlled substances import and export actSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended by adding at the end the following:  (8)In the case of a person who conspires to commit an offense under this title, the type and quantity of the controlled or counterfeit substance for the offense that was the object of the conspiracy shall be the type and quantity involved in— 
(A)the defendant’s own unlawful acts; and  (B)any unlawful act of a co-conspirator that— 
(i)the defendant agreed to jointly undertake;  (ii)was in furtherance of that unlawful act the defendant agreed to jointly undertake; and  
(iii)was intended by the defendant..  (4)Directive to the sentencing commissionPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend its guidelines and policy statements applicable to relevant conduct to ensure that they are consistent with the amendments made by this section.  
(5)DefinitionsThe following definitions apply in this section: (A)Reverse stingThe term reverse sting means a situation in which a person who is a law enforcement officer or is acting on behalf of law enforcement initiates a transaction involving the sale of a controlled substance, counterfeit substance, firearms or ammunition to a targeted individual.  
(B)Stash houseThe term stash house means a location where drugs and/or money are stored in furtherance of a drug distribution operation.  (C)Fictitious stash house robberyThe term fictitious stash house robbery means a situation in which a person who is a law enforcement officer or is acting on behalf of law enforcement describes a fictitious stash house to a targeted individual and invites the targeted individual to rob such fictitious stash house.  
2Clarification of Congressional Intent on Certain Recidivist Penalties 
60407.Amendments to enhanced penalties provisionSection 924(c) of title 18, United States Code, is amended— (1)in clause (i), by striking not less than 25 years and inserting not less than 15 years.; and  
(2)by adding at the end the following:  (6)In this subsection, the term during and in relation to does not include any possession not on the person of, or within arm’s reach and otherwise readily and immediately accessible to the defendant at the time and place of the offense..  
3Expanding the Ability To Apply for Compassionate Release 
60408.Ability to petition for release to extended supervision for certain prisoners who are medically incapacitated, geriatric, or caregiver parents of minor children and who do not pose public safety risks 
(a)EligibilitySubparagraph (A) of section 3582(c)(1) of title 18, United States Code, is amended to read as follows:  (A)the court, upon motion of the defendant, the Director of the Bureau of Prisons, or on its own motion, may reduce the term of imprisonment after considering the factors set forth in section 3553(a) to the extent they are applicable, if it finds that— 
(i)extraordinary and compelling reasons warrant such a reduction; or  (ii)the defendant— 
(I)is at least 60 years of age;  (II)has an extraordinary health condition; or  
(III)has been notified that— (aa)the primary caregiver of the defendant’s biological or adopted child under the age of 18 has died or has become medically, mentally, or psychologically incapacitated;  
(bb)the primary caregiver is therefore unable to care for the child any longer; and  (cc)other family members or caregivers are unable to care for the child, such that the child is at risk of being placed in the foster care system; and.  
(b)Ineligibility and procedureSection 3582 of title 18, United States Code, is amended by adding at the end the following:  (e)IneligibilityNo prisoner is eligible for a modification of sentence under subsection (c)(1)(A) if the prisoner is serving a sentence of imprisonment for any of the following offenses: 
(1)A Federal conviction for homicide in which the prisoner was proven beyond a reasonable doubt to have had the intent to cause death and death resulted.  (2)A Federal crime of terrorism, as defined under section 2332b(g)(5).  
(3)A Federal sex offense, as described in section 111 of the Sex Offender Registration and Notification Act (42 U.S.C. 16911).  (f)Requirements for certain motionsIf the prisoner makes a motion under subsection (c)(1)(A) on the basis of an extraordinary health condition or the death or incapacitation of the primary caregiver of the prisoner’s minor child, that prisoner shall provide documentation, as the case may be— 
(1)setting forth a relevant diagnosis regarding the extraordinary health condition; or  (2)that— 
(A)the requirements of subsection (c)(1)(A)(ii)(III) are met; and  (B)the prisoner’s release— 
(i)is in the best interest of the child; and  (ii)would not endanger public safety.  
(g)Procedure for court determination 
(1)Upon receipt of a prisoner’s motion under subsection (c)(1)(A), the court, after obtaining relevant contact information from the Attorney General, shall send notice of the motion to the victim or victims, or appropriate surviving relatives of a deceased victim, of the crime committed by the prisoner. The notice shall inform the victim or victims or surviving relatives of a deceased victim of how to provide a statement prior to a determination by the court on the motion.  (2)Not later than 60 days after receiving a prisoner’s motion for modification under subsection (c)(1)(A), the court shall hold a hearing on the motion if the motion has not been granted.  
(3)The court shall grant the modification under subsection (c)(1)(A) if the court determines that— (A)the prisoner meets the criteria pursuant to subsection (c)(1)(A); and  
(B)there is a low likelihood that the prisoner will pose a risk to public safety.  (4)In determining a prisoner’s motion for a modification of sentence under subsection (c)(1)(A) the court shall consider— 
(A)the age of the prisoner and years served in prison;  (B)the criminogenic needs and risk factors of the offender;  
(C)the prisoner’s behavior in prison;  (D)an evaluation of the prisoner’s community and familial bonds;  
(E)an evaluation of the prisoner’s health; and  (F)a victim statement, if applicable, pursuant to paragraph (1).  
(h)Actions with respect to successful motionIf the court grants the prisoner’s motion pursuant to subsection (c)(1)(A), the court shall— (1)reduce the term of imprisonment for the prisoner in a manner that provides for the release of the prisoner not later than 30 days after the date on which the prisoner was approved for sentence modification;  
(2)modify the remainder of the term of imprisonment to home confinement or residential re-entry confinement with or without electronic monitoring; or  (3)lengthen or impose a term of supervised release so that it expires on the same date as if the defendant received no relief under subsection (c)(1)(A).  
(i)Subsequent motionsIf the court denies a prisoner’s motion pursuant to subsection (c)(1)(A), the prisoner may not file another motion under subsection (c)(1)(A) earlier than one year after the date of denial. If the court denies the motion due to incorrect legal conclusions or facts or other mistakes by the court, probation officer, or counsel, the prisoner may file another motion under that subsection without regard to this limitation.  (j)DefinitionIn this section, the term extraordinary health conditions means a condition afflicting a person, such as infirmity, significant disability, or a need for advanced medical treatment or services not readily or reasonably available within the correctional institution..  
(c)Effective dateThe amendments made by this section take effect 1 year after the date of the enactment of this Act.  EEncouraging Accountability With Greater Use of Evidence-Based Sentencing Alternatives for Lower-Level Offenders  60501.Eligibility for prejudgement probationSection 3607(a)(1) of title 18, United States Code, is amended by striking been convicted of violating a Federal or State law relating to controlled substances and inserting been convicted of a felony under the Controlled Substances Act, the Controlled Substances Import and Export Act, or any other Federal offense deriving its penalties from either such Act. 
60502.Sentence of probationSubsection (a) of section 3561 of title 18, United States Code, is amended to read as follows:  (a)In general (1)Probation generally availableExcept as provided in paragraph (2), a defendant who has been found guilty of an offense may be sentenced to probation.  
(2)General exceptionsA defendant may not be sentenced to probation if— (A)the offense is a Class A or Class B felony and the defendant is an individual;  
(B)the offense is an offense for which probation has been expressly precluded; or  (C)the defendant is sentenced at the same time to a term of imprisonment for the same or a different offense that is not a petty offense.  
(3)Presumption of probation for certain offendersThe court shall sentence an otherwise eligible defendant to probation, if the defendant is a first-time Federal offender whose place of residence allows for Federal probation supervision and who did not engage in violent conduct as a part of the offense, unless the court, having considered the nature and circumstances of the offense and the history and characteristics of the defendant, finds on the record that a term of probation would not be appropriate. However, a defendant convicted of a Federal sex offense, as described in section 111 of the Sex Offender Registration and Notification Act, is not subject to a presumption of probation under this paragraph..  60503.Directive to the Sentencing Commission regarding use of probation (a)Directive to the sentencing commissionPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend its guidelines and its policy statements applicable to persons eligible for probation to ensure that the guidelines and policy statements are consistent with the amendments made by section 60501.  
(b)ConsiderationsIn carrying out this section, the United States Sentencing Commission shall consider— (1)the mandate of the United States Sentencing Commission, under section 994(g) of title 28, United States Code, to formulate the sentencing guidelines in such a way as to minimize the likelihood that the Federal prison population will exceed the capacity of the Federal prisons;  
(2)the fiscal implications of any amendments;  (3)relevant public safety concerns and the statutory sentencing factors under section 3553 of title 18; and  
(4)the intent of Congress that prison be reserved for serious offenders for whom prison is most appropriate.  60504.Establishing accountability evidence-based problem-solving court programs (a)In generalPart II of title 18, United States Code, is amended by inserting after chapter 207 the following: 
 
207AProblem-Solving Court Programs 
 
Sec. 
3157. Establishment of problem-solving court programs. 
3158. Evaluation of problem-solving court programs. 
3159. Definitions.  
3157.Establishment of problem-solving court programs 
(a)In generalA United States district court may establish a problem-solving court program in its district.  (b)Use of research-Based principles and practicesThe Director of the Administrative Office of the United States Courts shall ensure that all Federal courts have available to them current information and research relating to best practices for reducing participant recidivism through problem-solving court programs.  
(c)Information sharing among courtsThe United States Sentencing Commission, pursuant to its authority under section 995(a)(12)(A) of title 28 to serve as a clearinghouse and information center, shall provide a website where United States District Court problem-solving court programs may post and share research, documents, best practices, and other information with each other and the public.  (d)Best practicesThe Director of the Administrative Office of the United States Courts shall ensure all Federal courts adhere to the following best practices: 
(1)Focus problem-solving court program resources on offenders facing prison terms to ensure that a problem-solving court program functions to divert that offender from incarceration and ensures that the penalty for noncompliance with the program does not exceed what would have the original penalty or sentence for the offense.  (2)Adopt objective admission criteria.  
(3)Use the pre-plea rather than the post-plea model.  (4)Ensure due process protections.  
(5)Incorporate evidence-based health measures, not simply abstinence, into substance abuse problem-solving court program goals to ensure that the underlying health issue is addressed instead of merely being punished.  (6)Improve overall treatment quality and employ opioid maintenance treatments for substance abuse problem-solving court programs as well as other evidence-based therapies.  
3158.Evaluation of problem-solving court programsThe Judicial Conference shall ensure that each Federal problem-solving court program, not later than 1 year after the date of its commencement of operations, adopts a plan to measure its success in reducing recidivism and costs.  3159.DefinitionsIn this chapter— 
(1)the term problem-solving court program means a judge-involved intensive intervention, supervision, and accountability process in which a defendant participates, either before conviction, sentencing, or other disposition or upon being sentenced to a term of probation or upon release from a sentence of incarceration, that may include substance abuse, mental health, employment, and veterans’ programs; and  (2)the term problem-solving court program coordinator means an existing employee of the United States Courts who is responsible for coordinating the establishment, staffing, operation, evaluation, and integrity of the problem-solving court program..  
(b)Clerical amendmentThe table of chapters for part II of title 18, United States Code, is amended by inserting after the item relating to chapter 207 the following new item:   207A.Problem-solving court programs3157.  FImplementing Evidence-Based Practices to Reduce Recidivism 1Revision of Statutory Sentence Credits 60601.Delivery and incentives to complete in-prison recidivism reduction programming (a)In generalSection 3621(e) of title 18, United States Code, is amended to read as follows: 
 
(e)In-Prison programming 
(1)In-prison programmingIn order to carry out the requirement of subsection (b) that every prisoner with a substance abuse problem have the opportunity to participate in appropriate substance abuse treatment, and to address the criminogenic needs of Federal offenders more generally, the Director of the Bureau of Prisons shall, subject to the availability of appropriations— (A)provide residential substance abuse treatment for all eligible offenders, with priority for such treatment accorded based on eligible prisoners’ proximity to release date;  
(B)provide cognitive-based therapy for all eligible offenders;  (C)provide workforce development through participation in the Federal Prison Industries; and  
(D)provide vocational and occupational training.  (2)Incentives for prisoner’s successful completion of programming (A)Any prisoner who in the judgment of the Director of the Bureau of Prisons has successfully completed a program of residential substance abuse treatment or cognitive behavioral therapy provided under paragraph (1) of this subsection shall be eligible for a reduction of incarceration by up to one year.  
(B)Any prisoner who, in the judgment of the Director of the Bureau of Prisons, has completed at least 30 days of work for Federal Prison Industries or vocational and occupational training shall be eligible to have the total period of incarceration reduced by up to the total number of days of work for Federal Prison Industries or vocational and occupational training, but not to exceed one year.  (3)Restrictions on reductions in the period of custodyReductions in the period of incarceration earned under paragraph (2) of this subsection shall not exceed one year..  
(b)Corresponding amendments to existing lawSection 3624(a) of title 18, United States Code, is amended by striking as provided in subsection (b) and inserting as provided in subsection (b) and section 3621(e) and section 3621A(d)(3).  (c)TransitionThe amendments made by this section shall take effect on the date not later than 1 year after the date of the enactment of this section.  
60602.Post-sentencing risk and needs assessment system and in-prison recidivism reduction programming 
(a)Development of system 
(1)GenerallyNot later than one year after the date of the enactment of this section, the Attorney General shall develop an offender risk and needs assessment system, which shall— (A)assess and determine the criminogenic needs and risk factors of all admitted offenders;  
(B)be used to assign each prisoner to appropriate recidivism reduction programs or productive activities based on the prisoner’s specific criminogenic needs and risk factors; and  (C)in accordance with section 3621A(d) (1) and (2) of title 18, United States Code, document eligible prisoners’ required recidivism reduction programs or productive activities in a case plan and their progress in completing the elements of that case plan.  
(2)Research and best practicesIn designing the offender risk and needs assessment system, the Attorney General shall use available research and best practices in the field and consult with academic and other criminal justice experts as appropriate.  (3)Risk and needs assessment toolIn carrying out this subsection, the Attorney General shall prescribe a suitable intake assessment tool to be used in carrying out subparagraphs (A) and (B) of paragraph (1), and suitable procedures to complete the documentation described in subparagraph (C) of paragraph (1). The Attorney General shall ensure that the assessment tool produces consistent results when administered by different people, in recognition of the need to ensure interrater reliability.  
(4)ValidationIn carrying out this subsection, the Attorney General shall statistically validate the assessment tool on the Federal prison population not later than 2 years after the date of the enactment of this subsection.  (b)Use of risk and needs assessment system by bureau of prisonsSubchapter C of chapter 229 of title 18, United States Code, is amended by inserting after section 3621 the following: 
 
3621A.Post-sentencing risk and needs assessment system 
(a)Assignment of recidivism reduction programs or productive activitiesIn recognition that some activities or excessive programming may be counterproductive for some prisoners, the Attorney General may provide guidance to the Director of the Bureau of Prisons on the quality and quantity of recidivism reduction programming or productive activities that are both appropriate and effective for each prisoner.  (b)Bureau of prisons trainingThe Attorney General shall develop protocols and programs for Bureau of Prisons personnel responsible for using the Post-Sentencing Risk and Needs Assessment System (hereinafter in the section referred to as the Assessment System) created under the SAFE Justice Act. Such training protocols shall include a requirement that such personnel demonstrate competence in administering the assessment tool, including interrater reliability, on a biannual basis.  
(c)Quality assuranceIn order to ensure that the Director of the Bureau of Prisons is using the Assessment System in an appropriate and consistent manner, the Attorney General, the Government Accountability Office, and the Office of the Inspector General shall monitor and assess the use of the Assessment System and shall conduct separate and independent periodic audits of the use of the Assessment System at Bureau of Prisons facilities.  (d)Evidence-Based assessment system and recidivism reduction programming (1)In generalThe Director of the Bureau of Prisons shall develop a case plan that targets the criminogenic needs and risk factors of each eligible prisoner— 
(A)to guide the prisoner’s rehabilitation while incarcerated; and  (B)to reduce the likelihood of recidivism after release.  
(2)Case plans 
(A)ContentNot later than 30 days after a prisoner’s initial admission, the Director of the Bureau of Prisons shall complete a case plan for that prisoner. The plan shall— (i)include programming and treatment requirements based on the prisoner’s identified criminogenic needs and risk factors, as determined by the Assessment System;  
(ii)ensure that a prisoner whose criminogenic needs and risk factors do not warrant recidivism reduction programming participates in and successfully complies with productive activities, including prison jobs; and  (iii)ensure that each eligible prisoner participates in and successfully complies with recidivism reduction programming or productive activities, including prison jobs, throughout the entire term of incarceration of the prisoner.  
(B)Time constraintsThe Director of the Bureau of Prisons shall ensure that the requirements set forth in the case plan are feasible and achievable prior to the prisoner’s release eligibility date.  (C)Notice to prisonerThe Director of the Bureau of Prisons shall— 
(i)provide the prisoner with a written copy of the case plan and require the prisoner’s case manager to explain the conditions set forth in the case plan and the incentives for successful compliance with the case plan; and  (ii)review the case plan with the prisoner once every 6 months after the prisoner receives the case plan to assess the prisoner’s progress toward successful compliance with the case plan and any need or eligibility for additional or different programs or activities.  
(3)Incentive for prisoner’s successful compliance with case plan requirements 
(A)In generalExcept as provided in subparagraph (C), the Director of the Bureau of Prisons shall, in addition to any other credit or reduction a prisoner receives under any other provision of law, award earned time credit toward service of the prisoner’s sentence of 10 days for each calendar month of successful compliance with the prisoner’s case plan. A prisoner who is detained before sentencing shall earn credit for participating in programs or activities during that period under this paragraph. The total time credits that a prisoner may earn under this paragraph shall not exceed 120 days for any year of imprisonment. A prisoner may receive credit at the end of each year of the sentence being served, beginning at the end of the first year of the sentence. For purposes of this section, the first year of the sentence shall begin on the date the sentence commenced under section 3585(a) less any credit for prior custody under section 3585(b). Any credits awarded under this section shall vest on the date the prisoner is released from custody.  (B)AvailabilityAn eligible prisoner may receive under subparagraph (A) credit for successful compliance with case plan requirements for participating in programs or activities before the date of enactment of this Act if the Director of the Bureau of Prisons determines that such programs or activities were the same or equivalent to those created pursuant to this section before the date of the enactment of this subsection.  
(C)ExclusionsNo credit shall be awarded under this paragraph to any prisoner serving a sentence of imprisonment for conviction for any of the following offenses: (i)A Federal conviction for homicide in which the prisoner was proven beyond a reasonable doubt to have had the intent to cause death and death resulted.  
(ii)A Federal crime of terrorism, as defined under section 2332b(g)(5).  (iii)A Federal sex offense, as described in section 111 of the Sex Offender Registration and Notification Act (42 U.S.C. 16911).  
(D)Participation by ineligible prisonersThe Director of the Bureau of Prisons shall make all reasonable efforts to ensure that every prisoner participates in recidivism reduction programming or productive activities, including a prisoner who is excluded from earning time credits.  (E)Other incentivesThe Director of the Bureau of Prisons shall develop policies to provide appropriate incentives for successful compliance with case plan requirements, in addition to the earned time credit described in subparagraph (A), including incentives for prisoners who are precluded from earning credit under subparagraph (C). Such incentives may include additional commissary, telephone, or visitation privileges for use with family, close friends, mentors, and religious leaders.  
(F)PenaltiesThe Director of the Bureau of Prisons shall amend its Inmate Discipline Program to reduce credits previously earned under subparagraph (A) for prisoners who violate the rules of the institution in which the prisoner is imprisoned, a recidivism reduction program, or a productive activity, which shall provide— (i)levels of violations and corresponding penalties, which may include loss of earned time credits;  
(ii)that any loss of earned time credits shall not apply to future earned time credits that the prisoner may earn subsequent to a rule violation; and  (iii)a procedure to restore earned time credits that were lost as a result of a rule violation based on the prisoner’s individual progress after the date of the rule violation.  
(4)Recidivism reduction programming and productive activitiesBeginning not later than one year after the date of the enactment of the SAFE Justice Act, the Attorney General shall, subject to the availability of appropriations, make available to all eligible prisoners appropriate recidivism reduction programming or productive activities, including prison jobs. The Attorney General may provide such programming and activities by entering into partnerships with any of the following: (A)Nonprofit organizations, including faith-based and community-based organizations that provide recidivism reduction programming, on a paid or volunteer basis.  
(B)Educational institutions that will deliver academic classes in Bureau of Prisons facilities, on a paid or volunteer basis.  (C)Private entities that will, on a paid or volunteer basis— 
(i)deliver occupational and vocational training and certifications in Bureau of Prisons facilities;  (ii)provide equipment to facilitate occupational and vocational training or employment opportunities for prisoners;  
(iii)employ prisoners; or  (iv)assist prisoners in prerelease custody or supervised release in finding employment.  
(e)DefinitionsIn this section the following definitions apply: (1)Case planThe term case plan means an individualized, documented accountability and behavior change strategy developed by the Director of the Bureau of Prisons to prepare offenders for release and successful reentry into the community. The case plan shall focus on the offender’s criminogenic needs and risk factors that are associated with the risk of recidivism.  
(2)Criminogenic needs and risk factorsThe term criminogenic needs and risk factors means characteristics and behaviors that are associated with the risk of committing crimes and that when addressed through evidence-based programming are diminished. These factors include but are not limited to— (A)criminal thinking;  
(B)criminal associates;  (C)antisocial behavior and personality;  
(D)dysfunctional family;  (E)low levels of employment;  
(F)low levels of education;  (G)substance abuse;  
(H)mental health issues or cognitive deficits; and  (I)poor use of leisure time.  
(3)Dynamic risk factorThe term dynamic risk factor means a characteristic or attribute that has been shown to be associated with risk of recidivism and that can be modified based on a prisoner’s actions, behaviors, or motives, including through completion of appropriate programming or other means in a prison setting.  (4)Eligible prisonerThe term eligible prisoner means— 
(A)a prisoner serving a sentence of incarceration for conviction of a Federal offense; but  (B)does not include any prisoner who the Bureau of Prisons determines— 
(i)would present a danger to himself or others if permitted to participate in recidivism reduction programming; or  (ii)is serving a sentence of incarceration of less than 1 month.  
(5)Productive activityThe term productive activity means a group or individual activity, including holding a job as part of a prison work program, that is designed to allow prisoners whose criminogenic needs and risk factors do not warrant recidivism reduction programming.  (6)Recidivism reduction programThe term recidivism reduction program means a group or individual activity that— 
(A)is of a kind that has been shown empirically to reduce recidivism or promote successful reentry; and  (B)may include— 
(i)substance abuse treatment;  (ii)classes on social learning and life skills;  
(iii)classes on morals or ethics;  (iv)academic classes;  
(v)cognitive behavioral treatment;  (vi)mentoring;  
(vii)occupational and vocational training;  (viii)faith-based classes or services; and  
(ix)victim-impact classes or restorative justice programs.  (7)Recidivism riskThe term recidivism risk means the likelihood that a prisoner will commit additional crimes for which the prisoner could be prosecuted in a Federal, State, or local court in the United States.  
(8)Recovery programmingThe term recovery programming means a course of instruction or activities that has been demonstrated to reduce substance abuse or dependence among participants, or to promote recovery among individuals who have substance abuse issues.  (9)Release eligibility dateThe term release eligibility date means the earliest date at which the offender could be released after accruing the maximum number of earned time credits for which the offender is eligible.  
(10)Successful complianceThe term successful compliance means that the person in charge of the Bureau of Prisons penal or correctional facility or that person’s designee has determined that the eligible prisoner, to the extent practicable, and excusing any medical or court-related absences satisfied the following requirements for not less than 30 days: (A)Regularly attended and actively participated in appropriate recidivism reduction programs or productive activities, as set forth in the eligible prisoner’s case plan.  
(B)Did not regularly engage in disruptive activity that seriously undermined the administration of a recidivism reduction program or productive activity.  (11)Earned time creditsThe term earned time credits means credit toward service of the prisoner’s sentence as described in subsection (d)(3)..  
(c)Clerical amendmentThe table of sections at the beginning of subchapter C of chapter 229 of title 18, United States Code, is amended by inserting after the item relating to section 3621 the following:   3621A. Post-sentencing risk and needs assessment system..  2Oversight of Mental Health and Substance Abuse Treatment 60603.Authorizing grants to States for the use of medication-assisted treatment for heroin, opioid, or alcohol abuse in residential substance abuse treatment (a)In generalSection 1904 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ff–3) is amended— 
(1)in subsection (d), by striking pharmacological treatment and inserting pharmacological treatment or medication assisted treatment not subject to diversion; and  (2)by adding at the end the following: 
 
(e)DefinitionsIn this section— (1)the term medication assisted treatment means the use of medications approved by the Food and Drug Administration, in combination with counseling or behavioral therapies, to treat heroin, opioid, or alcohol addiction; and  
(2)the term opioid means any chemical that binds to an opioid receptor and resembles opiates in its pharmacological effects..  (b)Report on medication assisted treatment for opioid and heroin abuse pilot programThe Director of the Bureau of Prisons shall submit within 90 days of enactment of this Act to the Committees on the Judiciary and Appropriations of the Senate and the House of Representatives a report and evaluation of the current pilot program within the Bureau of Prisons to treat heroin and opioid abuse through medication assisted treatment. The report shall include a description of plans to expand access to medication assisted treatment for heroin and opioid abuse for Federal prisoners in appropriate cases.  
(c)Report on the availability of medication assisted treatment for opioid and heroin abuseWithin 90 days after the date of the enactment of this Act, the Director of the Administrative Office of the United States Courts shall submit a report to the Committees on the Judiciary and Appropriations of the Senate and the House of Representatives assessing the availability of and capacity for the provision of medication assisted treatment for opioid and heroin abuse among treatment-service providers serving Federal offenders under supervised release and including a description of plans to expand access to medication assisted treatment that is not subject to diversion for heroin and opioid abuse whenever appropriate among Federal offenders under supervised release. 60604.Performance-based contracting for residential reentry centers (a)In generalThe Director of the Bureau of Prisons shall— 
(1)revise its policies and procedures related to contracting with providers of Residential Reentry Centers to— (A)meet the standards of performance-based contracting; and  
(B)include, among the standards of performance— (i)a reduction in the recidivism rate of offenders transferred to the Residential Reentry Center; and  
(ii)an annual evaluation of these outcomes;  (2)require that new or renewed contracts with providers of Residential Reentry Centers meet the standards of performance-based contracting;  
(3)review existing contracts with providers of Residential Reentry Centers prior to renewal and update as necessary to reflect the standards of performance-based contracting; and  (4)ensure performance-based contracts are actively managed to meet the standards of performance-based contracting.  
(b)ExceptionsIn those cases where it would not be cost effective to use performance-based contracting standards, the Director of the Bureau of Prisons shall provide an explanation for this determination to the Attorney General, who may exempt a contract from the requirements outlined in subsection (a)(2). Each exemption must be approved in writing by the Attorney General before the Director of the Bureau of Prisons enters into the contract.  (c)DefinitionsIn this section the following definitions apply: 
(1)Performance-based contractingThe term performance-based contracts means contracts that accomplish the following: (A)Identify expected deliverables, performance measures, or outcomes; and render payment contingent upon the successful delivery of those expected deliverables, performance measures or outcomes.  
(B)Include a quality assurance plan that describes how the contractor’s performance will be measured against the expected deliverables, performance measures, or outcomes.  (C)Include positive and negative incentives tied to the quality assurance plan measurements.  
(2)Recidivism rateThe term recidivism rate refers to the number and percentage of offenders who are arrested for a new crime or commit a technical violation of the terms of supervision that results in revocation to prison during the period in which the offender is in the Residential Reentry Center.  (3)Residential reentry centersThe term Residential Reentry Centers means privately run centers which provide housing to Federal prisoners who are nearing release.  
(d)Deadline for carrying out sectionThe Director of the Bureau of Prisons shall complete initial compliance with the requirements of this section not later than 1 year after the date of the enactment of this Act.  (e)EvaluationNot later than 2 years after the date of the enactment of this Act, the Government Accountability Office and Office of the Inspector General of the Department of Justice shall each issue a report on the progress made by the Director of the Bureau of Prisons in implementing this section.  
3Implementing Swift, Certain, and Proportionate Sanctions for Violations of Conditions of Probation or Supervised Release 
60605.Graduated sanctioning system 
(a)In generalNot later than 1 year after the date of the enactment of this section, the United States Probation and Pretrial Services and the Criminal Law Committee of the Judicial Conference shall develop a standardized graduated sanctioning system (hereinafter in this section referred to as the system), to guide probation officers in determining suitable sanctions in response to technical violations of supervision. The United States Sentencing Commission shall publish these factors and amend its guidelines and policy statements so that they are consistent. The system shall— (1)provide a range of possible sanctions, from less severe to more severe; and  
(2)allow officers to respond quickly to technical violations of supervision.  (b)Development of graduated sanctioning systemIn designing the graduated sanctioning system, the United States Probation and Pretrial Services and the Criminal Law Committee of the Judicial Conference shall use available research and best evidence-based practices in the field, and shall consult with other stakeholders, including current trial attorneys from the Department of Justice and a Federal Public or Community Defender from the Defender Services Advisory Group.  
(c)Content of graduated sanctioning system 
(1)Graduated sanctions may include— (A)verbal warnings;  
(B)increased reporting requirements;  (C)curfew requirements;  
(D)electronic monitoring;  (E)increased substance abuse testing or treatment;  
(F)mental health counseling or treatment;  (G)behavioral therapy or anger management;  
(H)community service; and  (I)loss of earned discharge credits pursuant to section 3610.  
(2)In determining appropriate sanctions, the United States Probation and Pretrial Services and the Criminal Law Committee of the Judicial Committee shall consider— (A)the severity of the current violation;  
(B)the number and severity of previous supervision violations;  (C)the rehabilitative options available; and  
(D)the costs of incarceration.  (d)Probation and pretrial services trainingThe Criminal Law Committee of the Judicial Conference and the United States Probation and Pretrial Services, in consultation with the Federal Judicial Center, shall develop training protocols for staff responsible for recommending graduated sanctions and for court-appointed counsel, which shall include— 
(1)initial training to educate staff and judges on how to use the graduated sanctioning system, as well as an overview of the relevant research regarding supervision practices shown to reduce recidivism and improve offender outcomes;  (2)continuing education; and  
(3)periodic training updates.  (e)Continuous quality improvementIn order to ensure that the United States Probation and Pretrial Services is using graduated sanctions in an appropriate and consistent manner, the Judicial Conference in consultation and coordination with the Chief Judge of each Federal District Court shall— 
(1)establish performance benchmarks and performance assessments for probation officers, probation supervisors, and probation and pretrial services; and  (2)establish additional continuous quality improvement procedures related to the implementation and use of graduated sanctions that include, but are not limited to, data collection, monitoring, periodic audits, probation officer and supervisor performance assessments, and corrective action measures. 
60606.Graduated responses to technical violations of supervision 
(a)In generalSubchapter A of chapter 229 of title 18, United States Code, is amended by inserting after section 3608 the following:  3609.Graduated responses to technical violations of supervision (a)In generalIf a court determines that a technical violation of supervision warrants an alternative to arrest or incarceration, the court may modify the terms of supervision by imposing a graduated sanction as an alternative to revocation.  
(b)Recommendation and imposition of graduated sanctionsA probation officer in recommending an appropriate sanction, and a court in determining an appropriate sanction, shall use the graduated sanctioning system established pursuant to the SAFE Justice Act. The procedure for the imposition of graduated sanctions shall include the following: (1)Notice of graduated sanctionsUpon determining that a technical violation of supervision warrants an alternative to arrest or incarceration, a probation officer, with the concurrence of that officer’s probation supervisor, shall serve on the supervisee a Notice of Graduated Sanctions, which shall include— 
(A)a description of the violation of supervision;  (B)an appropriate graduated sanction or sanctions to be imposed, as determined under the graduated sanctioning system;  
(C)an inquiry whether the supervisee wishes to waive the supervisee’s right to a revocation or modification proceeding under the Federal Rules of Criminal Procedure; and  (D)notice of the supervisee’s right to retain counsel or to request that counsel be appointed if the supervisee cannot afford to retain counsel to consult with legal counsel before agreeing to admit to the alleged violation.  
(2)Counsel shall be appointed for any financially eligible person.  (3)Effect of supervisee elections after noticeIf the supervisee agrees to waive the right to a revocation or modification hearing, agrees in writing to submit to the graduated sanction or sanctions as set forth in the Notice of Graduated Sanctions, and admits to the alleged violation of supervision, the specified sanction shall immediately be imposed. If the supervisee does not agree to waive the right to the revocation or modification hearing, does not agree to submit to the specified sanction or sanctions, does not admit to the alleged violation, or if the supervisee fails to complete the graduated sanction or sanctions to the satisfaction of the probation officer and that officer’s supervisor, then the probation officer may commence supervision revocation or modification proceedings.  
(c)DefinitionsIn this section: (1)Criminogenic risk and needs factorsThe term criminal risk and needs factors means the characteristics and behaviors that are associated with the risk of committing crimes and, that when addressed with evidence-based programming are diminished.  
(2)Evidence-based practicesThe term evidence-based practices means policies, procedures, and practices that scientific research demonstrates reduce recidivism.  (3)Graduated sanctionsThe term graduated sanctions means an accountability-based, graduated series of sanctions applicable to supervisees to hold such supervisees accountable for their actions by providing appropriate and proportional sanctions for each violation of supervision.  
(4)Sanctioning gridThe term sanctioning grid means a list of graduated responses for use in responding to supervisee behavior that violates a condition or conditions of supervision, with responses ranging from less restrictive to more restrictive based on the seriousness of the violation and the number and severity of prior violations.  (5)Nontechnical violationThe term nontechnical violation means a new criminal conviction for a crime committed while an offender is on supervision.  
(6)Technical violationThe term technical violation means conduct by a person on supervision that violates a condition or conditions of supervision, including a new arrest for a crime allegedly committed while on supervision or criminal charges that have been filed but not yet resulted in a conviction. The term technical violation does not include a conviction for a crime committed while the person was on supervision.  (7)Probation officerThe term probation officer means an employee of the United States Probation and Pretrial Services who is directly responsible for supervising individual supervisees.  
(8)Probation supervisorThe term probation supervisor means an employee of the United States Probation and Pretrial Services who is directly responsible for overseeing probation officers.  (9)SuperviseeThe term supervisee means an individual who is currently under supervision.  
(10)SupervisionThe term supervision means supervision during a term of probation or supervised release..  (b)Clerical amendmentThe table of sections for subchapter A of chapter 229 of title 18, United States Code, is amended by inserting after the item relating to section 3608 the following new item: 
 
 
3609. Graduated responses to technical violations of supervision..  
(c)Conforming amendments 
(1)Mandatory conditions of probationSection 3563(a) of title 18, United States Code, is amended— (A)by striking and at the end of paragraph (8);  
(B)by striking the period at the end of paragraph (9) and inserting ; and; and  (C)by adding after paragraph (9) the following: 
 
(10)for a felony or misdemeanor, that the court may modify the term of probation by imposing a graduated sanction if the probationer has waived the right to a hearing under the Federal Rules of Criminal Procedure..  (2)Mandatory conditions of supervised releaseSection 3583(d) of title 18, United States Code, is amended by inserting after DNA Analysis Backlog Elimination Act of 2000. the following: The court may modify the term of supervised release by imposing a graduated sanction if the defendant has waived the right to a hearing under the Federal Rules of Criminal Procedure..  
(3)Duties of probation officersSection 3603 of title 18, United States Code, is amended— (A)in paragraph (2) by striking to the degree required by the conditions specified by the sentencing court and inserting to the degree required by section 3609 and the conditions specified by the sentencing court; and  
(B)in paragraph (3) by striking use all suitable methods, not inconsistent with the conditions specified by the court and inserting use a system of graduated sanctions and incentives designed to deter and respond immediately to violations of supervision conditions, not inconsistent with the conditions specified by the court.  (d)Effective dateThe amendments made by this section take effect 1 year after the date of the enactment of this Act.  
60607.Targeted and proportional penalties for revocation of probation 
(a)Penalties for nontechnical violations of probationSubsection (a) of section 3565 of title 18, United States Code, is amended to read as follows:  (a)Continuation or revocation for nontechnical violations of probationIf the defendant commits a nontechnical violation prior to the expiration or termination of the term of probation, the court may, after a hearing pursuant to the Federal Rules of Criminal Procedure, and after considering the factors set forth in section 3553(a) to the extent that they are applicable— 
(1)continue the defendant on probation for the remaining duration of the term of probation, with the option to modify or impose additional conditions; or  (2)revoke the sentence of probation and resentence the defendant under subchapter A..  
(b)Penalties for technical violations of probationSection 3565 of title 18, United States Code, is amended by adding at the end the following:  (d)Continuation or revocation for technical violations of probationIf the defendant commits a technical violation prior to the expiration or termination of the term of probation, the court may, after a hearing pursuant to the Federal Rules of Criminal Procedure, and after considering the factors set forth in section 3553(a) to the extent that they are applicable— 
(1)continue the defendant on probation for the remaining duration of the original term of probation, with the option to modify or impose additional conditions; or  (2)revoke the sentence of probation and impose a period of imprisonment not to exceed 60 days, which can be served in one term of confinement or intermittent confinement (custody for intervals of time) in jail, prison, community confinement, or home detention in order not to disrupt employment or other community obligations..  
60608.Targeted and proportional penalties for violations of supervised release 
(a)Penalties for nontechnical violations of supervised releaseSection 3583 of title 18, United States Code, is amended— (1)in subsection (e), by amending paragraph (3) to read as follows: 
 
(3)revoke the term of supervised release and require the defendant to serve in prison all or part of the term of supervised release authorized by statute for any or all offenses that resulted in the term of supervised release, without any credit earned toward discharge under section 3610, if the court, pursuant to the Federal Rules of Criminal Procedure applicable to revocation of probation or supervised release, finds by a preponderance of the evidence that the defendant violated a condition of release, except that a defendant whose term is revoked under this paragraph may not be required to serve on any such revocation more than 5 years in prison if the offense that resulted in the term of supervised release is a class A felony, more than 3 years in prison if such offense is a class B felony, more than 2 years in prison if such offense is a class C or D felony, or more than one year in any other case; or; and  (2)by adding at the end the following: 
 
(m)Continuation or revocation for nontechnical violations of supervised releaseIf the defendant commits a nontechnical violation of supervised release prior to the expiration or termination of the term of supervised release, the court may, after a hearing under the provisions of the Federal Rules of Criminal Procedure, and after considering the factors set forth in section 3553(a)— (1)continue the defendant on supervised release for the remaining duration of the original term of supervised release, with the option to modify or impose additional conditions; or  
(2)revoke the term of supervised release and require the defendant to serve in prison all or part of the term of supervised release authorized by statute for any or all the offenses that resulted in the term of supervised release, without any credit earned toward discharge under section 3610..  (b)Penalties for technical violations of supervised releaseSection 3583 is amended by inserting after subsection (l) the following: 
 
(m)Continuation or revocation for technical violations of supervised releaseIf the defendant commits a technical violation of supervised release prior to the expiration or termination of the term of supervised release, the court may, after opportunity for a hearing under the Federal Rules of Criminal Procedure and after considering the factors set forth in section 3553(a)— (1)continue the defendant on supervised release for the remaining duration of the term of probation, with the option to modify or impose additional conditions; or  
(2)revoke the term of supervised release and impose a period of imprisonment not to exceed 60 days, which can be served in one term of confinement or intermittent confinement (custody for intervals of time) in jail, prison, community commitment, or home detention in order not to disrupt employment or other community obligations..  4Focus Supervision Resources on High-Risk Offenders 60609.Earned discharge credits for compliant supervisees (a)In generalTitle 18, United States Code, is amended by inserting after section 3609 (as added by section 522(a)) the following: 
 
3610.Incentivizing compliance with supervision conditions 
(a)In generalA probation officer shall have the authority to award positive reinforcements for a defendant who is in compliance with the terms and conditions of supervision. These positive reinforcements may include— (1)verbal recognition;  
(2)reduced reporting requirements; and  (3)credits earned toward discharge which shall be awarded pursuant to subsection (b).  
(b)Credits for earned dischargeSupervisees shall be eligible to earn discharge credits for complying with the terms and conditions of supervision. These credits, once earned, shall reduce the period of supervision. (1)Determination of awardThe probation officer shall award 30 days of earned discharge credits for each calendar month in which the offender is in compliance with the terms and conditions of supervision. If the offender commits a violation of supervision during the month, credits shall not be awarded for that month.  
(2)Discharge from supervisionOnce the combination of time served on supervision and earned discharge credits satisfies the total period of supervision, upon motion of any party or upon the court’s own motion, the court shall terminate the period of supervision. The probation officer shall notify the parties and the court in writing at least 60 days prior to the termination of supervision. The 60-day period shall include the accrual of all earned discharge credits to that point.  (c)DefinitionsIn this section: 
(1)Probation officerThe term probation officer means an employee of Probation and Pretrial Services who is directly responsible for supervising individual supervisees.  (2)SuperviseeThe term supervisee has the meaning given that term in section 3609.  
(3)SupervisionThe term supervision has the meaning given that term in section 3609.  (4)Termination of supervisionThe term termination of supervision means discharge from supervision at or prior to the expiration of the sentence imposed by the court.  
(5)Terms and conditions of supervisionThe term terms and conditions of supervision means those requirements set by the court.  (6)Violation of supervisionThe term violation of supervision means conduct by a person on supervision that violates a condition of supervision..  
(b)Clerical amendmentThe table of sections at the beginning of subchapter A of chapter 229 of title 18, United States Code, is amended by inserting after the item relating to section 3609 (as added by section 522(b)) the following new item:   3610. Incentivizing compliance with supervision conditions..  (c)Effective dateThe amendments made by this section take effect 1 year after the date of the enactment of this Act.  
60610.Elimination of mandatory revocation for minor drug violations 
(a)Removing substance-Related violations as grounds for mandatory revocation of supervised releaseSection 3583(g) of title 18, United States Code, is amended— (1)in the flush text following paragraph (4), by striking require the defendant to serve a term of imprisonment not to exceed the maximum term of imprisonment authorized by subsection (e)(3) and inserting require the defendant to serve a term of imprisonment not to exceed 60 days unless otherwise authorized under subsection (l) or (m);  
(2)by striking paragraphs (1) and (4);  (3)by renumbering paragraph (2) as paragraph (1), and paragraph (3) as paragraph (2);  
(4)by inserting or at the end of paragraph (2); and  (5)by striking or at the end of paragraph (3).  
(b)Removing substance-Related violations as grounds for mandatory revocation of probationSection 3565(b) of title 18, United States Code, is amended— (1)in the flush text following paragraph (4), by striking revoke the sentence of probation and resentence the defendant under subchapter A to a sentence that includes a term of imprisonment and inserting revoke the sentence of probation and require the defendant to serve a term of imprisonment not to exceed 60 days unless otherwise authorized under subsection (a) or (d);  
(2)by striking paragraphs (1) and (4);  (3)by renumbering paragraph (2) as paragraph (1), and paragraph (3) as paragraph (2);  
(4)by inserting or at the end of paragraph (1); and  (5)by striking or at the end of paragraph (2).  
5Maximizing Public Safety Returns on Corrections Dollars 
60611.Clarification or original congressional intent regarding calculation of good time conduct credit 
(a)In generalSection 3624(b) of title 18, United States Code, is amended— (1)by striking paragraph (1) and inserting the following: 
 
(1)Subject to paragraph (2) and in addition to the time actually served by the prisoner and any credit provided to the prisoner under any other provision of law, a prisoner who is serving a term of imprisonment of more than 1 year, other than a term of imprisonment for the duration of the prisoner’s life, shall receive credit computed under this paragraph toward that prisoner’s term of imprisonment. The credit under this paragraph is computed beginning on the date on which the sentence of the prisoner commences, at the rate of 54 days per year of the sentence imposed by the court, if the Director of the Bureau of Prisons determines that the prisoner has displayed exemplary compliance with institutional disciplinary regulations.; and  (2)by striking paragraphs (3) and (4) and inserting the following: 
 
(3)This subsection applies to all prisoners serving a term of imprisonment for offenses committed on or after November 1, 1987. With respect to a prisoner serving a term of imprisonment on the date of the enactment of the SAFE Justice Act, this subsection shall apply to the entirety of the sentence imposed on the prisoner, including time already served.  (4)A prisoner may not be awarded credit under this subsection that would cause the prisoner to be eligible for release earlier than the time the prisoner already has served..  
(b)Effective dateThe amendments made by subsection (a) take effect 90 days after the date of the enactment of this Act. 60612.Analysis of fiscal implications for inclusion in presentence reports (a)Factors To be considered in imposing a sentenceSection 3553(a)(3) of title 18, United States Code, is amended by striking the semicolon and inserting and the average annual fiscal cost of each;.  
(b)Presentence reportsSection 3552(a) of title 18, United States Code, is amended by adding at the end the following The appropriate officials of the United States Probation and Pretrial Services shall provide information on the average annual cost of the kinds of sentences available as part of the Presentence Investigation Report. For the purposes of this subsection the average annual cost of incarceration is the figure per fiscal year as published by the Director of the Bureau of Prisons. The average annual fiscal costs of alternatives to incarceration for that judicial district shall be compiled by the United States Probation and Pretrial Services..  (c)Directive to the sentencing commissionPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall amend its guidelines and its policy statements to ensure that the guidelines and policy statements are consistent with the amendments made by this section and reflect the intent of Congress that an analysis of fiscal implications be included in presentence reports and considered in the imposition of appropriate sentences.  
(d)Directive to the judicial conferencePursuant to its authority under section 334 of title 28, United States Code, and in accordance with this section, the Judicial Conference of the United States shall propose an amendment to the Federal Rules of Criminal Procedure consistent with the amendments made by this section to reflect the intent of Congress that an analysis of fiscal implications shall be included in presentence reports and considered in the imposition of appropriate sentences.  60613.Supporting safe law enforcement (a)FindingsCongress finds the following: 
(1)Most law enforcement officers walk into risky situations and encounter tragedy on a regular basis. Some, such as the police who responded to the carnage of the Sandy Hook Elementary School, witness horror that stays with them for the rest of their lives. Others are physically injured in carrying out their duties, sometimes needlessly, through mistakes made in high stress situations. The recent notable deaths of officers are stark reminders of the risk officers face. As a result, physical, mental, and emotional injuries plague many law enforcement agencies. However, a large proportion of officer injuries and deaths are not the result of interaction with offenders but the outcome of poor physical health due to poor nutrition, lack of exercise, sleep deprivation, and substance abuse. Yet these causes are often overlooked or given scant attention. Many other injuries and fatalities are the result of vehicular accidents. The wellness and safety of law enforcement officers is critical not only to themselves, their colleagues, and their agencies, but also to public safety.  (2)Officer suicide is also a problem. Police died from suicide 2.4 times as often as from homicides. And though depression resulting from traumatic experiences is often the cause, routine work and life stressors—serving hostile communities, working long shifts, lack of family or departmental support—are frequent motivators too.  
(3)According to estimates of the United States Bureau of Labor Statistics, more than 100,000 law enforcement professionals are injured in the line of duty each year. Many are the result of assaults, which underscores the need for body armor, but most are due to vehicular accidents.  (b)Authorized usesFunds obligated, but subsequently unspent and deobligated, may remain available, to the extent provided in appropriations Acts, for use as specified under this section in ensuing fiscal years. The Attorney General shall take all practicable steps to use such funds as soon as practicable to carry out programs that are consistent with the purposes of this title. Such programs include— 
(1)a national Blue Alert warning system to enlist the help of the public in finding suspects after a law enforcement officer is killed in the line of duty;  (2)counseling and support services for family members of law enforcement officers who are killed in the line of duty;  
(3)national toll-free mental health hotline specifically for law enforcement officers, which is both anonymous and peer-driven and has the ability and resources to refer the caller to professional help if needed;  (4)continuing research in the efficacy and implementation of an annual fitness, resilience, nutrition, and mental health check, in recognition that many health problems afflicting law enforcement officers, notably cardiac issues, are cumulative;  
(5)expanding Federal pension plans and incentivizing State and local pension plans to recognize fitness for duty exams as definitive evidence of valid duty or nonduty related disability in recognition of the fact that officers injured in the line of duty are often caught in limbo, without pay, unable to work but also unable to obtain benefits because fitness for duty exams are not recognized as valid proof of disability and because they cannot receive Social Security;  (6)implementing research-based findings into the number of hours an officer should work consecutively and in total within a 24–48 hour period, including special findings on the maximum number of hours an officer should work in a high-risk or high-stress environment (e.g. public demonstrations or emergency situations) by implementing those findings federally and providing incentives for State and local law enforcement to do the same;  
(7)providing individual tactical first-aid kits that contain tourniquets, an Olaes modular bandage, and QuickClot gauze, and training in hemorrhage control to every law enforcement officer on the Federal level and providing incentives for State and local enforcement agencies to do so;  (8)providing antiballistic vests and body armor to every law enforcement officer on the Federal level, and providing incentives for State and local law enforcement agencies to do so;  
(9)researching and providing training, including protocols for use and consequences of misuse, prior to providing oleoresin capsicum (OC) spray—commonly called pepper spray—to every correctional worker in medium, high, and maximum security Federal prisons as well as Federal Medical Centers, Federal Detention Centers, and jail units operated by the Bureau of Prisons and instituting a training program to educate workers on how to use the spray responsibly and effectively for self-defense purposes only, and providing incentives for State and law enforcement agencies to do so;  (10)requiring the Director of the Bureau of Prisons to ensure that each chief executive officer of a Federal penal or correctional institution provides a secure storage area located outside the secure perimeter of the institution for employees to store firearms, or allowing employees to store firearms in a vehicle lockbox approved by the Director of the Bureau of Prisons;  
(11)researching and/or developing the design specifications or modifications for body-worn cameras with the input of Federal, State, and local law enforcement leaders and providing the devices or funding to purchase the device and funding for related costs to implementation and storage costs to every Federal law enforcement and correctional agency and State and local officer, in recognition of the fact that these devices reduce unwarranted complaints against officers while also vindicating civilians who have been mistreated;  (12)researching, developing, and providing best practices for Federal, State, and local law enforcement on the acquisition, use, retention, and dissemination of auditory, visual, and biometric data from law enforcement in a constitutional manner and in light of privacy concerns, in consultation with the Bureau of Justice Assistance, civil rights and civil liberties organizations, as well as law enforcement research groups and other experts;  
(13)hiring of social workers by the Bureau of Prisons and providing incentives for State and local governments to do so because social workers are uniquely qualified to address the release preparation needs of aging inmates, such as aftercare planning and ensuring continuity of medical care;  (14)providing funding and training federally and to State and local law enforcement agencies on community-based policing principles to repair and rebuild trust and collaborative relationships;  
(15)providing funding to Federal, State, and local law enforcement agencies to eliminate the DNA backlog, in recognition that repeat, violent offenders, in particular sex offenders, would be identified and prevented from committing additional crimes;  (16)implementing requested and recommended mental health treatments to Federal law enforcement and correctional officers and providing incentives to State and local law enforcement and corrections agencies to do the same;  
(17)providing incentives and support services to State and local law enforcement agencies to enhance the reporting to and usage of the National Incident-Based Reporting System, which collects data on each single incident and arrest within 22 offense categories made up of 46 specific crimes that are the major ones facing law enforcement today, including terrorism, white collar crime, weapons offenses, missing children in which criminality is involved, drug offenses, hate crimes, spousal/child/elder abuse, gang crimes, organized crime, sexual exploitation, DUI and alcohol-related offenses;  (18)providing medication-assisted treatment for individuals struggling with heroin, opioid, or alcohol abuse in residential substance abuse treatment programs and providing funding to State and local governments to do so;  
(19)providing funding to State and local governments and law enforcement agencies to implement the Attorney General’s best practices on information and resource parity and innocence protection, including sharing the toolkits referenced in section 60305 of this title to reduce the likelihood of wrongful convictions, open file discovery practices, evidence preservation, training on interrogation to avoid coercive tactics that lead to false or unreliable confessions, training on interviewing witnesses to avoid suggestive tactics that lead to false or unreliable identifications, and training on the cross-racial misidentification probability;  (20)investing in research and training in nonlethal tools of policing that provide a greater range of law enforcement response, including to de-escalate situations and reduce deadly uses of force;  
(21)investing in research and training in implicit bias for local, State, and Federal law enforcement personnel and developing comprehensive strategies to recognize and reduce incidences of implicit bias;  (22)investing in evidence-based programs to assist communities in developing comprehensive responses to youth violence through coordinated prevention and intervention initiatives;  
(23)hiring social workers, psychologists, psychiatrists, therapists, and counselors for Federal prisons and providing funding to State and local governments to do the same as they are uniquely qualified to address the release preparation needs of inmates;  (24)providing funding to State and local law enforcement agencies to provide incentives for officers with undergraduate and graduate degrees;  
(25)providing additional funding to Federal, State, and local government agencies to provide competent and effective counsel for persons financially unable to obtain legal representation;  (26)providing additional funding for the grant program established by the Second Chance Act (Public Law 110–199) to prevent recidivism and improve public safety;  
(27)providing funding for Federal, State, and local law enforcement leaders to attend the FBI National Academy to share best practices and support national coherence on important policing issues in this ever-changing field;  (28)crime-reducing education grants, Federal pretrial diversion programs, Federal problem-solving courts, the elimination of mandatory minimums in the Federal law, and the Innocence Protection Act of 2004; and  
(29)providing funding for a competitive 5-year grant to a nationally recognized, nonpartisan, scientifically sound, research organization, with an advisory board comprised of local, State, and Federal law enforcement leaders, and subject matter experts, to create a national nonpunitive, forward-focused peer review, training, and improvement center with the goal of improved safety outcomes for officers and civilians that would— (A)establish a critical incident review mechanism, similar to those used in medicine and aviation, as a comprehensive, protective, and accurate way of examining the circumstances surrounding an incident to accurately identify problems on a systemic level to reduce the number and types of problems, to improve policing outcomes, refine policies and practices, and build upon meaningful conversations and research to develop what improvements with cooperation of the law enforcement agencies involved;  
(B)establish a data input form and infrastructure of a near miss database and for every policing incident in which an officer or civilian life is lost or substantial force is used to review knowledge gained from past tragedies in order to disseminate it to prevent future ones and to encourage new learning and sustainable, stakeholder-driven change;  (C)study, recommend, and establish an officer-involved shooting database for use when firearms have been used against law enforcement officers and where officers have used firearms against civilians to review knowledge gained from past tragedies to distinguish between actual risk versus perceived risk on the part of the civilian or officer and to develop best practices;  
(D)advance training, technical assistance and knowledge regarding mental health issues that occur within the criminal justice system, including providing training and funding for de-escalation techniques, coordination among government agencies, information-sharing, diversion initiatives, jail and prison strategies, establishment of learning sites, suicide prevention, and assistance and infrastructure for calls for service and law enforcement triage capabilities;  (E)study, invest in, and apply policing research tools that develop forecasts based upon evolving technology, social movements, environmental changes, economic factors, and political events; and  
(F)educate and facilitate the advance of evidence-based policing to encourage use of the best available scientific evidence to control crime and disorder and enhance officer safety and wellness.  (c)Funds To supplement, not supplant, existing fundsFunds disbursed pursuant to this section shall not be used to supplant existing State or local funds utilized for these purposes, but rather to supplement them.  
(d)AccountingEvery year, the Department of Justice shall provide an accounting of the reprogrammed funds to ensure that the funds are disbursed and expended in a manner to maximize public safety and make needed improvements to the criminal justice system. The Attorney General shall report the findings to the Judiciary, Oversight, and substantive congressional committees.   GIncreasing Government Transparency and Accuracy 60701.Report on mandatory minimumsNot later than one year after the date of the enactment of this Act, the Government Accountability Office (GAO), in coordination with the Attorney General, shall provide a report to Congress listing all existing mandatory minimum penalties in force, including brief summaries of the conduct prohibited by each and how frequently the mandatory minimum is imposed. 
60702.Federal defender added as a nonvoting member of the Sentencing Commission 
(a)In generalSubsection (a) of section 991 of title 28, United States Code, is amended— (1)by striking one nonvoting member. at the end of the first sentence and inserting two nonvoting members.; and  
(2)by inserting before the last sentence the following: A Federal public or community defender designated by the Judicial Conference of the United States with the advice of the Defender Services Advisory Group shall be a nonvoting member of the Commission..  (b)Conforming amendmentThe final sentence of section 235(b)(5) of the Comprehensive Crime Control Act of 1984 (18 U.S.C. 3551 note) is amended by striking nine members, including two ex officio, nonvoting members and inserting ten members, including three nonvoting members.  
60703.Budget and inmate population impact of legislation on the Federal corrections system 
(a)Impact analysis 
(1)When requiredUpon request by the chair or ranking member of the Committee on the Judiciary of either the Senate or the House of Representatives with respect to legislation referred to that committee that amends sentencing or corrections policy or creates a new criminal penalty, the Attorney General shall, before the final committee vote on ordering the legislation reported, provide the requesting party an impact analysis.  (2)ContentsThe impact analysis shall contain— 
(A)an estimate of the Federal budgetary impact of the legislation, both overall and broken down by each agency affected in the executive and judicial branches; and  (B)an estimate of the legislation’s 10-year prison bed impact on Federal facilities.  
(b)AmendmentsUpon request by the chair or ranking member of the Committee on the Judiciary of the Senate or the House of Representatives with respect to any legislation ordered reported favorably by that committee with amendment, the Attorney General shall, not later than 30 days after the request is made, provide the requesting party with an updated impact analysis.  (c)Inclusion of impact analysis or statementThe chair or ranking member shall include in the committee report, or in additional, separate, or dissenting views appended to the report, as the case may be, any impact analysis provided at the request of that chair or ranking member. If the Attorney General does not provide an impact analysis in a timely manner, the chair or ranking member shall instead include in the committee report or views, a statement that the impact analysis was not provided.  
(d)Effect of failure To comply with requirements of sectionThe Attorney General shall make every effort to provide an impact analysis required under this section, and the requesting party shall make every effort to give the Attorney General sufficient notice to do so. However, failure to provide the impact analysis does not give rise to any point of order regarding the legislation. Failure by a chair or ranking member to include matter as required by this section in a report or views appended to the report does not give rise to a point of order regarding the legislation.  60704.Reports (a)Annual reports by the attorney generalNot later than 180 days after passage of this bill, and every year thereafter, the Attorney General shall submit to the Congress, a report that contains the following: 
(1)Analysis of demographic (age, race/ethnicity, gender) data on Federal offenders, including by offender demographics, the number and types of offenses for which offenders in that demographic have— (A)been considered for prosecution by the Department of Justice but not charged;  
(B)been charged but charges were dismissed;  (C)been initially charged with mandatory minimums that were not withdrawn or dismissed, listed by statutory citation of mandatory minimum;  
(D)been charged in a superseding indictment or subsequent information with mandatory minimums;  (E)plea bargained in exchange for prosecutors not charging mandatory minimums, including the type of mandatory minimum plea bargained away;  
(F)been initially charged with mandatory minimums but were withdrawn or dismissed, listed by type of mandatory minimum; and  (G)been convicted, the length of sentence they received, and the judicial district in which they were sentenced to track whether unwarranted sentencing disparities are occurring in certain districts.  
(2)An analysis of current and projected savings associated with this title and the amendments made by this title.  (3)Developments in training and development and research on the Department of Justice in conjunction with the Department of Defense, on nonlethal tools of policing.  
(b)Annual reports by the Director of the Bureau of PrisonsNot later than 180 days after passage of this bill, and every January 1 thereafter, the Director of the Bureau of Prisons, in consultation with the Inspector General of the Department of Justice, shall submit to Congress a report that contains the following information, categorized by race, national origin, gender, age, and religion: (1)Prison data (A)The number of offenders entering prison on a new offense.  
(B)The average sentence length for a new prison sentence by offense type.  (C)The number of offenders entering prison on a revocation of supervision.  
(D)The average sentence length for offenders entering prison for a probation revocation.  (E)The average sentence length for offenders entering prison for a supervised release revocation.  
(F)The average percentage of the sentence imposed served in prison as compared to community, home, or residential reentry center.  (G)The average percentage of prison sentences served in prison by offense type for offenders entering on a new offense.  
(H)The number of offenders in solitary confinement, including their race, gender, age, reason for solitary confinement, length of stay in solitary confinement, the number of total stays in solitary confinement, the total time of stay in solitary confinement, and the number of those offenders with mental health issues, cognitive deficits, substance abuse issues, or combat-related post-traumatic stress disorder.  (I)Total prison population by offense type and by the type of admission into prison.  
(J)Recidivism rate by offense type.  (K)Offense rate after 3 years of release.  
(2)Data related to expanded earned time credit and recidivism reduction programming 
(A)The number and percentage of offenders who have earned time credit in the prior year.  (B)The average amount of time credit earned per offender in the prior year.  
(C)The average amount of time credit earned by offenders released from prison in the prior year.  (D)Additional information as requested by the Judiciary, Oversight, and other substantive committees.  
(E)A summary and assessment of the types and effectiveness of the recidivism reduction programs and productive activities in facilities operated by the Director of the Bureau of Prisons, including— (i)evidence about which programs and activities have been shown to reduce recidivism;  
(ii)the capacity of each program and activity at each facility, including the number of prisoners enrolled in each program and activity; and  (iii)identification of any problems or shortages in capacity of such programs and activities, and how they should be remedied.  
(3)Data related to release to extended supervision for certain medically incapacitated and geriatric prisoners 
(A)The number of offenders who petitioned for release to extended supervision pursuant to section 3582(c)(1)(A) of title 18, United States Code.  (B)The number of offenders who petitioned and were denied release to extended supervision pursuant to section 3582(c)(1)(A) of title 18, United States Code, and the common reasons for denial.  
(C)The number of offenders released to extended supervision pursuant to section 3582(c)(1)(A) of title 18, United States Code, who were revoked in the previous year.  (c)Annual reports by the Director of the Administrative Office of the United States CourtsNot later than 180 days after passage of this bill, and every January 1 thereafter, the Director of the Administrative Office of the United States Courts, in consultation with the Judicial Conference, shall submit to the appropriate committees of Congress, and publish publically, a report that contains the following: 
(1)Probation data 
(A)The number of offenders sentenced to probation in the previous year.  (B)The number of offenders supervised on probation.  
(C)The number of probationers revoked for a technical violation.  (D)The number of probationers who were convicted of a new felony offense and sentenced to a term of imprisonment, in either a local, State, or Federal facility.  
(2)Supervised release data 
(A)The number of offenders placed on postrelease supervision in the following year.  (B)The number of offenders supervised on postrelease supervision.  
(C)The number of offenders on supervised release revoked for a technical violation.  (D)The number of offenders on supervised released who were convicted of a new felony offense and sentenced to a term of imprisonment, in either a local, State, or Federal facility.  
(3)Data related to the imposition of the graduated sanctioning system 
(A)The number and percentage of offenders who have one or more violations during the year.  (B)The average number of violations per offender during the year.  
(4)Data related to the imposition of earned time credits 
(A)The number and percentage of offenders who qualify for earned discharge in one or more months of the year.  (B)The average amount of credits earned per offender within the year.  
(C)The average probation sentence length for offenders sentenced to Federal probation.  (D)The average supervision sentence length for offenders released to supervised release.  
(E)The average time spent on Federal probation for offenders successfully completing probation.  (F)The average time spent on supervised release for offenders successfully completing supervised release.  
(5)Data related to problem-solving courts 
(A)Total number of participants.  (B)Total number of successful participants.  
(C)Total number of unsuccessful participants.  (D)Total number of participants who were arrested for a new criminal offense while in the problem-solving court program.  
(E)Total number of participants who were convicted of a new felony or misdemeanor offense while in the problem-solving court program.  (F)Any other data or information as required by the Judiciary, Oversight, and other substantive committees.  
(d)DefinitionsIn this title, the following definitions apply: (1)RecidivismThe term recidivism means the return to Federal prison of an offender not later than 3 years after the date of release.  
(2)SupervisionThe term supervision has the meaning given that term in section 3609 of title 18, United States Code.  (3)Offense rateThe term offense rate means either misdemeanor or felony convictions more than 3 years after the date of release.  
 
